Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF OHIO

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Student Educational Benefit Trust

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  27500 Detroit Ave.
                                  Suite 202
                                  Westlake, OH 44145
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cuyahoga                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)

                                      Other. Specify:    Business trust




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
             19-10329-aih           Doc 1         FILED 01/22/19             ENTERED 01/22/19 14:55:58                       Page 1 of 3613
Debtor    Student Educational Benefit Trust                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             19-10329-aih              Doc 1          FILED 01/22/19             ENTERED 01/22/19 14:55:58                            Page 2 of 3613
Debtor   Student Educational Benefit Trust                                                         Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
            19-10329-aih            Doc 1         FILED 01/22/19               ENTERED 01/22/19 14:55:58                         Page 3 of 3613
Debtor    Student Educational Benefit Trust                                                        Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 10, 2019
                                                  MM / DD / YYYY


                             X   /s/ James McGlamery                                                      James McGlamery
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Trustee




18. Signature of attorney    X   /s/ Michael A. Steel                                                      Date January 10, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Michael A. Steel 0072367
                                 Printed name

                                 Brennan, Manna & Diamond
                                 Firm name

                                 75 East Market Street
                                 Akron, OH 44308
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (330)374-7471                 Email address      masteel@bmdllc.com

                                 0072367 OH
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
            19-10329-aih            Doc 1        FILED 01/22/19               ENTERED 01/22/19 14:55:58                         Page 4 of 3613
 Fill in this information to identify the case:

 Debtor name         Student Educational Benefit Trust

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 10, 2019                        X /s/ James McGlamery
                                                                       Signature of individual signing on behalf of debtor

                                                                       James McGlamery
                                                                       Printed name

                                                                       Trustee
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




          19-10329-aih                 Doc 1           FILED 01/22/19                 ENTERED 01/22/19 14:55:58                 Page 5 of 3613
 Fill in this information to identify the case:

 Debtor name            Student Educational Benefit Trust

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                                                                        Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $           608,441.60

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $           608,441.60


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        9,440,610.74


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $           9,440,610.74




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy




           19-10329-aih                        Doc 1               FILED 01/22/19                            ENTERED 01/22/19 14:55:58                                             Page 6 of 3613
 Fill in this information to identify the case:

 Debtor name         Student Educational Benefit Trust

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                                                                            Premium
           3.1.    Huntington National Bank                                 Account/Escrow               0033                                  $101,473.12




           3.2.    Huntington National Bank                                 Continental Claims           2687                                         $60.73



                                                                            Claims Payment
           3.3.    Huntington National Bank                                 Account                      1853                                    $21,591.06




           3.4.    Huntington National Bank                                 Operating Account            0059                                     $3,926.82




           3.5.    Huntington National Bank                                 Premium #2 AmeriBen          4822                                     $3,276.87



                                                                            Medical transport
           3.6.    Citi Bank                                                reserve account                                                      $10,000.00



 4.        Other cash equivalents (Identify all)



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




          19-10329-aih                 Doc 1           FILED 01/22/19           ENTERED 01/22/19 14:55:58                   Page 7 of 3613
 Debtor         Student Educational Benefit Trust                                                 Case number (If known)
                Name


 5.        Total of Part 1.                                                                                                             $140,328.60
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                            1,360,784.00    -                          963,784.00 =....                    $397,000.00
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                             $397,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used   Current value of
                                                      physical inventory         debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Promotional / marketing
           materials                                                                            $0.00                                                $1.00




 23.       Total of Part 5.                                                                                                                     $1.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




           19-10329-aih                Doc 1           FILED 01/22/19             ENTERED 01/22/19 14:55:58                   Page 8 of 3613
 Debtor         Student Educational Benefit Trust                                                Case number (If known)
                Name

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used     Current value of
                                                                                 debtor's interest      for current value         debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Marketing Software (former system, obsolete)                                 $188,858.00     N/A                                   Unknown


           IT / Communications equipment (from former
           office)                                                                         $9,067.00                                          Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                        $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy




           19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                  Page 9 of 3613
 Debtor         Student Educational Benefit Trust                                             Case number (If known)
                Name



        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Website, Domain                                                            Unknown                                           Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer list, mailing list                                                Unknown                                           Unknown



 64.        Other intangibles, or intellectual property
            Logo and other marketing material                                          Unknown                                           Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy




         19-10329-aih                 Doc 1           FILED 01/22/19           ENTERED 01/22/19 14:55:58                Page 10 of 3613
 Debtor         Student Educational Benefit Trust                                            Case number (If known)
                Name



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)
           Tax refund - based on amended return for fiscal year
           ending 7/31/15                                                                      Tax year 2014                      $54,628.00



           2017 Federal return                                                                 Tax year 2017                      $15,100.00



           2017 RITA return                                                                    Tax year 2017                        $1,384.00



 73.       Interests in insurance policies or annuities

           Stop-loss insurance                                                                                                      Unknown



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                   $71,112.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy




         19-10329-aih                 Doc 1           FILED 01/22/19           ENTERED 01/22/19 14:55:58              Page 11 of 3613
 Debtor          Student Educational Benefit Trust                                                                   Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $140,328.60

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $397,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $1.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $71,112.00

 91. Total. Add lines 80 through 90 for each column                                                            $608,441.60           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $608,441.60




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy




          19-10329-aih                   Doc 1            FILED 01/22/19                      ENTERED 01/22/19 14:55:58                             Page 12 of 3613
 Fill in this information to identify the case:

 Debtor name         Student Educational Benefit Trust

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




         19-10329-aih                 Doc 1           FILED 01/22/19       ENTERED 01/22/19 14:55:58                       Page 13 of 3613
 Fill in this information to identify the case:

 Debtor name         Student Educational Benefit Trust

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           D.C. Treasurer Office of Tax                              Check all that apply.
           and Revenue                                                  Contingent
           PO Box 96019                                                 Unliquidated
           Washington, DC 20090-6019                                    Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Florida Dept. of Revenue                                  Check all that apply.
           5050 W. Tennessee St.                                        Contingent
           Tallahassee, FL 32399                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                            page    1 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   47949                               Best Case Bankruptcy




           19-10329-aih               Doc 1           FILED 01/22/19                     ENTERED 01/22/19 14:55:58                     Page 14 of 3613
 Debtor       Student Educational Benefit Trust                                                               Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $0.00    $0.00
          Florida Dept. of Revenue                                   Check all that apply.
          5050 W. Tennessee St.                                         Contingent
          Tallahassee, FL 32399                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $0.00    $0.00
          Internal Revenue Service                                   Check all that apply.
          1111 Constitution Ave. NW #5480                               Contingent
          Washington, DC 20224                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $0.00    $0.00
          Michigan Dept. of Treasury                                 Check all that apply.
          PO Box 30199                                                  Contingent
          Lansing, MI 48909                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $0.00    $0.00
          ODJFS                                                      Check all that apply.
          PO Box 182404                                                 Contingent
          Columbus, OH 43218-2404                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page    2 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19                     ENTERED 01/22/19 14:55:58                     Page 15 of 3613
 Debtor       Student Educational Benefit Trust                                                               Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $0.00    $0.00
          Office of Tax Revenue                                      Check all that apply.
          PO Box 96166                                                  Contingent
          Washington, DC 20090-6166                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $0.00    $0.00
          Ohio Bureau of Workers Comp.                               Check all that apply.
          30 W. Spring St.                                              Contingent
          Columbus, OH 43215                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $0.00    $0.00
          Ohio Department of Taxation                                Check all that apply.
          150 E. Gay Street                                             Contingent
          21st Floor                                                    Unliquidated
          Columbus, OH 43215                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $0.00    $0.00
          Ohio Dept. of Taxation                                     Check all that apply.
          PO Box 530                                                    Contingent
          Columbus, OH 43216-0530                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page    3 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19                     ENTERED 01/22/19 14:55:58                     Page 16 of 3613
 Debtor        Student Educational Benefit Trust                                                              Case number (if known)
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $0.00    $0.00
            Ohio Treasurer of State                                  Check all that apply.
            Commercial Activity Tax                                     Contingent
            PO Box 16158                                                Unliquidated
            Columbus, OH 43216-6158                                     Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.12       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $0.00    $0.00
            Tennessee Dept. of Revenue                               Check all that apply.
            Andrew Jackson State Office Bldg                            Contingent
            500 Deadrick St.                                            Unliquidated
            Nashville, TN 37242                                         Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $0.00    $0.00
            United States Treasury                                   Check all that apply.
            Internal Revenue Service                                    Contingent
            Worland, WY 82401-0039                                      Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $3,367.80
           21ST CENTURY ONCOLOGY PKU                                                   Contingent
           2270 Colonial Blvd                                                          Unliquidated
           Fort Myers, FL 33907                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number      6729
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $0.00
           24 Hours Physicians
           Attn: Randall Mills                                                         Contingent
           5151 Headquarters Dr.                                                       Unliquidated
           Suite 115                                                                   Disputed
           Plano, TX 75024
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page    4 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy




           19-10329-aih               Doc 1           FILED 01/22/19                     ENTERED 01/22/19 14:55:58                                  Page 17 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $437.35
          24/7 Pediatric Care Centers                                           Contingent
          274 Third Ave. S                                                      Unliquidated
          Jacksonville Beach, FL 32250                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $378.00
          247 PEDIATRIC CARE CENTERS                                            Contingent
          8117 Point Meadows Dr                                                 Unliquidated
          Jacksonville, FL 32256                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2103
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $256.00
          A M RYWLIN MD ASSOC PA                                                Contingent
          PO BOX 3093                                                           Unliquidated
          BOCA RATON, FL 33431                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1210
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          A N M SHAHRIYAR HOSSAIN                                               Contingent
          602 SHERMAN STREET                                                    Unliquidated
          APARTMENT 26                                                          Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          A N M SHAHRIYAR HOSSAIN                                               Contingent
          195 WHEELER STREET                                                    Unliquidated
          APARTMENT 104A                                                        Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          A'DEJA FAROOQ                                                         Contingent
          1701 E. STREET #4                                                     Unliquidated
          WASHINGTON, DC 20002                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          A'Dil Saafir                                                          Contingent
          1228 Gorman St                                                        Unliquidated
          Apt. A                                                                Disputed
          Raleigh, NC 27606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page    5 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 18 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          A'LUNDREA MORRIS                                                      Contingent
          1024 JEWEL AVE                                                        Unliquidated
          LAKELAND, FL 33805                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $53.30
          A.M. Rywlin MD Assoc., PA                                             Contingent
          4300 Alton Rd. #2400                                                  Unliquidated
          Miami Beach, FL 33140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AADILAH ELAMIN                                                        Contingent
          1711 1/2 N ONTARIO ST                                                 Unliquidated
          TOLEDO, OH 43604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AADRIANA POWELL                                                       Contingent
          88 SHERMAN ST                                                         Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AAKILAH BARRETT                                                       Contingent
          14 DUNBAR AVE                                                         Unliquidated
          CATONSVILLE, MD 21228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AAKILAH BARRETT                                                       Contingent
          1548 CLAIRIDGE RD                                                     Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AALIA BROWN                                                           Contingent
          408D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page    6 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 19 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AALIYA PRESTON                                                        Contingent
          806 W TIFFONY DRIVE                                                   Unliquidated
          APT 2                                                                 Disputed
          WEST PALM BEACH, FL 33407
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aaliyah Crosell                                                       Contingent
          4840 Hawksbury Rd                                                     Unliquidated
          Pikesville, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AALIYAH GATES                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AALIYAH GIBSON                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AALIYAH LEWIS                                                         Contingent
          2642 PENNSYLVANIA AVE UNIT 206                                        Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AALIYAH PARKER                                                        Contingent
          1345 JAMES ST                                                         Unliquidated
          BALTIMORE, MD 21223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AALIYAH SIMMONS                                                       Contingent
          4561 NW 10 COURT                                                      Unliquidated
          APT H206                                                              Disputed
          PLANTATION, FL 33313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page    7 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 20 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AALIYAH VILBRUN                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AALIYYA GRIER                                                         Contingent
          78 WINFIELD AVE                                                       Unliquidated
          JERSEY CITY, NJ 07305                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AANIYAH SELLERS                                                       Contingent
          3338 NW 9TH AVENUE                                                    Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARAN VARATHARAJAN                                                    Contingent
          4430 N HOLLAND SYLVANIA RD                                            Unliquidated
          APT 2206                                                              Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AAREON HENRY                                                          Contingent
          6053 SW 40TH ST                                                       Unliquidated
          APT 1                                                                 Disputed
          HOLLYWOOD, FL 33023
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARI ROBINSON                                                         Contingent
          508 KING MAPLE COURT                                                  Unliquidated
          CHESAPEAKE, VA 23320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aarifah Asifee                                                        Contingent
          865 Quill Creek Dr.                                                   Unliquidated
          Troy, MI 48085                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page    8 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 21 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aarin Smot-Baker                                                      Contingent
          2723 Glenshire Dr.                                                    Unliquidated
          Columbus, OH 43219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON ARANDA                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C102                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aaron Arnold                                                          Contingent
          9340 Good Rd.                                                         Unliquidated
          Portage, OH 43451                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aaron Ashby                                                           Contingent
          2755 W Ray Dr.                                                        Unliquidated
          Zanesville, OH 43701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON BARRERA                                                         Contingent
          5708 HERON COVE                                                       Unliquidated
          BROWNSVILLE, TX 78526                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON BRYANT                                                          Contingent
          4905 GOLFWAY DRIVE                                                    Unliquidated
          EIGHT MILE, AL 36613                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aaron Chase                                                           Contingent
          4016 Chatham Rd.                                                      Unliquidated
          Apt. 3                                                                Disputed
          Gwynn Oak, MD 21207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page    9 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 22 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aaron Conley                                                          Contingent
          23170 W Holt Harrigan Rd.                                             Unliquidated
          Genoa, OH 43430                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON COX                                                             Contingent
          6270 SW 62 PLACE                                                      Unliquidated
          MIAMI, FL 33143                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON DUTCHER                                                         Contingent
          13115 LE PARC UNIT 13                                                 Unliquidated
          CHINO HILLS, CA 91709-1171                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON EICHER                                                          Contingent
          7820 PALMER RD                                                        Unliquidated
          WEST SALEM, OH 44287-8902                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aaron Geissinger                                                      Contingent
          710 Jefferson Ave.                                                    Unliquidated
          Apt. 409                                                              Disputed
          Cleveland, OH 44113
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON GILES                                                           Contingent
          121 WINTERS LANE                                                      Unliquidated
          CATONSVILLE, MD 21228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON GREEN                                                           Contingent
          204A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 23 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON HALL                                                            Contingent
          5817 BONNIE VIEW, APT 1131                                            Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aaron Herald-Cole                                                     Contingent
          6403 Hil Mar Dr.                                                      Unliquidated
          Apt. 201                                                              Disputed
          District Heights, MD 20747
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aaron Jackson                                                         Contingent
          4926 Minnesota Ave. NE                                                Unliquidated
          Washington, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON JACKSON                                                         Contingent
          3612 W.129TH ST.                                                      Unliquidated
          CLEVELAND, OH 44111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON JACKSON                                                         Contingent
          2300 HENSON VALLEY WAY                                                Unliquidated
          FORT WASHINGTON, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON LEWIS                                                           Contingent
          306C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aaron Price                                                           Contingent
          8369 Arbor Station Way                                                Unliquidated
          Parkville, MD 21234-4942                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 24 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON RATAJ                                                           Contingent
          858 EAST BOULEVARD                                                    Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON REA                                                             Contingent
          407D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON RIVARD                                                          Contingent
          13513 WEST AVENUE                                                     Unliquidated
          CLEVELAND, OH 44111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aaron Stewart                                                         Contingent
          2313 Lawnwood Cir.                                                    Unliquidated
          Gwynn Oak, MD 21207-8101                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aaron Tipton                                                          Contingent
          7330 Nightingale Dr.                                                  Unliquidated
          Apt. 6                                                                Disputed
          Holland, OH 43528
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON TIPTON                                                          Contingent
          1228 LEDGESTONE DR                                                    Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARON VOJTUS                                                          Contingent
          6683 CLIFFSIDE DRIVE                                                  Unliquidated
          VERMILION, OH 44089                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 25 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AARUSHI SRIVASTAVA                                                    Contingent
          80 E. EXCHANGE ST APT 364D                                            Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AAWA PRADHAN                                                          Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AAYAH SAMIABDULLAHASAN                                                Contingent
          1600 W ROCKET DR APT 2212B                                            Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AAYSIAH MURRELL                                                       Contingent
          1494 N. MERTON                                                        Unliquidated
          MEMPHIS, TN 38108                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABBEY ANDERSON                                                        Contingent
          1004 EAST RENO DRIVE                                                  Unliquidated
          LOUISVILLE, OH 44641                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABBEY LORENZ                                                          Contingent
          21780 BARRINGTON DR                                                   Unliquidated
          WOODHAVEN, MI 48183                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABBEY THOMPSON                                                        Contingent
          110 BARRICKMAN DR                                                     Unliquidated
          BUTLER, PA 16001                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 26 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abbie Caudill                                                         Contingent
          167 Hunt Club Dr.                                                     Unliquidated
          Apt. 1C                                                               Disputed
          Akron, OH 44321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABBIE PEARCE                                                          Contingent
          2331 GREENVIEW DR                                                     Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABBIGAIL BLECHSCHMID                                                  Contingent
          PO BOX 835                                                            Unliquidated
          BURTON, OH 44021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABBIGAIL HOSTE                                                        Contingent
          12178 JEFFERSON ST                                                    Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abby Baldwin                                                          Contingent
          4211 Secor Rd.                                                        Unliquidated
          Apt. 333                                                              Disputed
          Toledo, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABBY HELMINIAK                                                        Contingent
          1110 RALL RD                                                          Unliquidated
          TOLEDO, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abby Lamping                                                          Contingent
          4671 Mitchell Woods Dr.                                               Unliquidated
          Cleves, OH 45002                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 27 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABBY LAMPING                                                          Contingent
          7087 VAIL COURT                                                       Unliquidated
          CINCINNATI, OH 45247                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abby Swensen                                                          Contingent
          1935 Linden Creek Dr.                                                 Unliquidated
          Milford, OH 45150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDALLAH WAHDAN                                                       Contingent
          14192 W SPRAGUE RD                                                    Unliquidated
          CLEVELAND, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abdel Hakim Abou Yassine                                              Contingent
          3530 Vallestone Pkwy                                                  Unliquidated
          Apt. #2                                                               Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDELRHMAN MAHAMADI                                                   Contingent
          525 CARROLL ST. APT 2D                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDIGHANI ISMAIL                                                      Contingent
          3408 MIDDLESEX DR APT C                                               Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDOUL DIEYE                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 28 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDOULAYE CAMARA                                                      Contingent
          1724 6TH STREET NE, APT 6                                             Unliquidated
          MINNEAPOLIS, MN 55413                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDOULIE JALLOW                                                       Contingent
          4803 WALTONSHIRE CIRCLE                                               Unliquidated
          OLNEY, MD 20832                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDRAHAMANE CAMARA                                                    Contingent
          5 OLIVER AVE                                                          Unliquidated
          APT#1C                                                                Disputed
          TRENTON, NJ 08618
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDUALELAH ALMADANI                                                   Contingent
          4624 WATERFORD                                                        Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDUL HAQ MOHAMMED                                                    Contingent
          664 SUMNER STREET                                                     Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDUL QUADER                                                          Contingent
          2621 WHITEWAY RD APT 5                                                Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDUL WAHAB BANDARKAR                                                 Contingent
          701 EDWARDS AVE                                                       Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 29 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abdul-Rizaq Hamoud                                                    Contingent
          1120 N Westwood Ave.                                                  Unliquidated
          Apt. 1115                                                             Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDULAZIZ ALGARMOSHI                                                  Contingent
          950 SOUTHERLY RD APT 137                                              Unliquidated
          TOWSON, MD 21204-2764                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDULAZIZ ALSHEHRI                                                    Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDULELAH ALSHEHRI                                                    Contingent
          733 W. MARKET STREET, #506                                            Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDULLAH ALALWESH                                                     Contingent
          1312 COLBURY RD                                                       Unliquidated
          21239                                                                 Disputed
          BALTIMORE, MD 21239-1208
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDULLAH ALATTAS                                                      Contingent
          UNIVERSITY EDGE                                                       Unliquidated
          393 SUMNER ST. #2-405A                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDULLAH ALATTAS                                                      Contingent
          UNIVERSITY EDGE                                                       Unliquidated
          282 TORREY ST APT#3-11B                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 30 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDULLAH ALDAJANI                                                     Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abdullah Alkhuwaylid                                                  Contingent
          2435 Zuber Rd.                                                        Unliquidated
          Orient, OH 43146-9403                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDULLAH ALMOTAIRI                                                    Contingent
          1349 STRATFORD DR                                                     Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDULLAH KURTOGLU                                                     Contingent
          195 WHEELER STREET APT 202B                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDULLAH KURTOGLU                                                     Contingent
          437 SUMNER STREET APT J-1                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDULLAH RAHIM                                                        Contingent
          163 STAR BLVD                                                         Unliquidated
          NASHVILLE, TN 37115                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDULLAH YESUF                                                        Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 31 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABDULRAHMAN ABANMI                                                    Contingent
          401 S. MAIN STREET                                                    Unliquidated
          APT #524                                                              Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abdulrahman Bassam Awad                                               Contingent
          3419 Downing Ave.                                                     Unliquidated
          Toledo, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abdulsahib Albehadili                                                 Contingent
          3531 Secor Rd.                                                        Unliquidated
          Apt. 122                                                              Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABEER ALBALAWI                                                        Contingent
          3982 WYNDHAM RIDGE, #207                                              Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABEERA MEHMOOD                                                        Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABERDEEN WILLIAMS                                                     Contingent
          4200 NW 34TH STREET                                                   Unliquidated
          APT 411                                                               Disputed
          FORT LAUDERDALE, FL 33319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abeselom Worku                                                        Contingent
          1120 N Westwood Ave.                                                  Unliquidated
          Apt. 1414                                                             Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 32 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABHILASH REDDY TUMMULURI                                              Contingent
          55 FIRHILL TOWERS APT 10B6                                            Unliquidated
          FIRHILL STREET                                                        Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABHISHEK BANERJEE                                                     Contingent
          634 E BUCHTEL AVENUE                                                  Unliquidated
          BUCHTEL ARMS APARTMENTS                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abhishek Mukherjee                                                    Contingent
          2642 Calverston Rd.                                                   Unliquidated
          Toledo, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIA ZULU                                                             Contingent
          1235 WINSTON AVE                                                      Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABID SHAH                                                             Contingent
          6342 EMA CT                                                           Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abigail Ain                                                           Contingent
          5727 Tibaron Ln                                                       Unliquidated
          Apt. 205                                                              Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL ALLEN                                                         Contingent
          4994 GREENVIEW DR                                                     Unliquidated
          COMMERCE TWP, MI 48382                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 33 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abigail Baah                                                          Contingent
          3092 Kings Realm Ave.                                                 Unliquidated
          Columbus, OH 43232                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abigail Bilow                                                         Contingent
          3414 Gibralter Heights Dr.                                            Unliquidated
          Apt. R1                                                               Disputed
          Toledo, OH 43609
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abigail Bond                                                          Contingent
          3165 Glanzman Rd.                                                     Unliquidated
          Apt. 7                                                                Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL BROWN                                                         Contingent
          12020 LOTUS RD                                                        Unliquidated
          MINSTER, OH 45865                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL BROWN                                                         Contingent
          1184 EMERY RIDGE DR                                                   Unliquidated
          BATAVIA, OH 45103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abigail Erinc                                                         Contingent
          2611 W Village Dr.                                                    Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL EVANS                                                         Contingent
          1115 ORANGE ARBOR TRAIL                                               Unliquidated
          #404                                                                  Disputed
          OCOEE, FL 34761
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 34 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL EVANS                                                         Contingent
          6437 CANTERLEA DR.                                                    Unliquidated
          ORLANDO, FL 32818                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL GUILLEN                                                       Contingent
          1831 NW 113 AVE                                                       Unliquidated
          HOLLYWOOD, FL 33026                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL HENFIELD                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL HILEBAK                                                       Contingent
          38364 PICCADILLY SQUARE                                               Unliquidated
          WILLOUGHBY, OH 44094                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL JOHNSON                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL JOHNSON                                                       Contingent
          5504 PLAINFIELD AVE                                                   Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL KIKO                                                          Contingent
          1752 N WESTWOOD AVE APT L                                             Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 35 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL LEONARD                                                       Contingent
          12 E PRESTON ST                                                       Unliquidated
          APT 1                                                                 Disputed
          BALTIMORE, MD 21202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL MATHIAS                                                       Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL PAWLAK                                                        Contingent
          5106 OLDE MILL CT                                                     Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL POOL                                                          Contingent
          4246 BARBARA DR                                                       Unliquidated
          TOLEDO, OH 43623-3404                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abigail Savage                                                        Contingent
          540 Brickelly Key Dr.                                                 Unliquidated
          Apt. #1703                                                            Disputed
          Miami, FL 33131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL SCHAPER                                                       Contingent
          104 SUNRISE LN                                                        Unliquidated
          BRYAN, OH 43506                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL SEMICK                                                        Contingent
          2890 VINCENT ROAD                                                     Unliquidated
          SILVER LAKE, OH 44224                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 36 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abigail Shaper                                                        Contingent
          104 Sunrise Ln                                                        Unliquidated
          Bryan, OH 43506                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abigail Shirley                                                       Contingent
          811 Thornwood Dr.                                                     Unliquidated
          Apt. 4                                                                Disputed
          Toledo, OH 43609
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abigail Singleton                                                     Contingent
          19091 Brewster Rd.                                                    Unliquidated
          Aurora, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abigail Spahr                                                         Contingent
          1317 Wembly Rd.                                                       Unliquidated
          Henrico, VA 23229                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL STEVENSON                                                     Contingent
          13690 COUNTY ROAD K                                                   Unliquidated
          NAPOLEON, OH 43545                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abigail Vanalst                                                       Contingent
          2204 Westbrook Dr.                                                    Unliquidated
          Toledo, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL WEAVER                                                        Contingent
          923 KIRBY ST                                                          Unliquidated
          LAKE CHARLES, LA 70601-5439                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 37 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL WILSON                                                        Contingent
          3499 CUTTER LANE                                                      Unliquidated
          MAINEVILLE, OH 45039                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAIL WIRFEL                                                        Contingent
          21590 ROBINHOOD AVENUE                                                Unliquidated
          FAIRVIEW PARK, OH 44126                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGALE WILSON                                                        Contingent
          8995 CARNATION RD SE                                                  Unliquidated
          BERGHOLZ, OH 43908                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIGAYLE HOWARD                                                       Contingent
          8507 AVERY ROAD                                                       Unliquidated
          BROADVIEW HEIGHTS, OH 44147                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abiola Adenekan                                                       Contingent
          3682 Double Rock Ln                                                   Unliquidated
          Parkville, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABIOLA ADENEKAN                                                       Contingent
          8434 GREENWAY RD APT B                                                Unliquidated
          PARKVILLE, MD 21234-5046                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABLAJAN HEYTAK                                                        Contingent
          1233 CADY ST                                                          Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 38 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABRAHAM BIBAS SIMON                                                   Contingent
          355 NE 194TH LANE                                                     Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abraham Gbelawoe                                                      Contingent
          1610 Nuttal Ave                                                       Unliquidated
          Edgewood, MD 21040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Abraham Lamin                                                         Contingent
          927 Lakeland Dr.                                                      Unliquidated
          Westerville, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABREONA CABELL                                                        Contingent
          9919 ROSEWOOD GLEN LANE                                               Unliquidated
          DINSMORE, FL 32219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABYGAELLE NOEL                                                        Contingent
          12900 GRIFFIN BLVD                                                    Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABYGAYL GARCIA                                                        Contingent
          831 ARBOL VERDE CT                                                    Unliquidated
          DALLAS, TX 75217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AC Consulting Services, Inc.                                          Contingent
          6625 Pearl Rd.                                                        Unliquidated
          Cleveland, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 39 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Academic Insurance Services
          Attn: Angie Black                                                     Contingent
          265 S. Federal Hwy.                                                   Unliquidated
          Suite 196                                                             Disputed
          Deerfield Beach, FL 33441
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,808.37
          ACADIAN AMBULANCE                                                     Contingent
          190 E. Daliste Saloom Rd.                                             Unliquidated
          Lafayette, LA 70508                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6870
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ACAIJA MORROW                                                         Contingent
          224 NW 8TH AVE                                                        Unliquidated
          DELRAY BEACH, FL 33444                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Acheley Saint-Vilien                                                  Contingent
          236 Tuscan Rd                                                         Unliquidated
          Maplewood, NJ 07040-3029                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ACIER RODRIGUEZ                                                       Contingent
          17310 NW 80TH AVE.                                                    Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,571.00
          ACS PRIMARY CARE PHYS SW PA                                           Contingent
          3803 FM1092 Rd                                                        Unliquidated
          Missouri City, TX 77459                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1019
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $591.19
          ACS Primary Care Phys. Midwest                                        Contingent
          150 N. Eagle Creek Dr.                                                Unliquidated
          Lexington, KY 40509-1805                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 27 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 40 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $367.52
          Action Orthopedic Spine & Pain Cent                                   Contingent
          57 Baker Blvd.                                                        Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADAM ABRAHAM                                                          Contingent
          9290 JOHNSTON LN                                                      Unliquidated
          CINCINNATI, OH 45242                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADAM ALEXANDER                                                        Contingent
          1758 E TOWNSHIP ROAD 138                                              Unliquidated
          TIFFIN, OH 44883                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adam Borgman                                                          Contingent
          2425 Wimbledon Park Blvd.                                             Unliquidated
          Toledo, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADAM CARLISLE                                                         Contingent
          1445 PHILIP ST.                                                       Unliquidated
          NEW ORLEANS, LA 70130                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adam Chow                                                             Contingent
          1916 Glendale Ave.                                                    Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adam Cytlak                                                           Contingent
          2585 Township Rd.                                                     Unliquidated
          Van Buren, OH 45889                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 28 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 41 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADAM DAMEL                                                            Contingent
          14919 HUMMEL RD. APT. 120                                             Unliquidated
          BROOK PARK, OH 44142                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADAM DENNY                                                            Contingent
          840 BREATHITT AVENUE                                                  Unliquidated
          COLUMBUS, OH 43207                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADAM DOWNING                                                          Contingent
          6045 WAKEFIELD DR                                                     Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADAM FITZGERALD                                                       Contingent
          394 EAST PIONEER TRAIL                                                Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adam Ford                                                             Contingent
          1637 Ralworth Rd                                                      Unliquidated
          Baltimore, MD 21218-2233                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADAM HANIFF                                                           Contingent
          6220 PENFIELD LN                                                      Unliquidated
          SOLON, OH 44139                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADAM HOLL                                                             Contingent
          3760 SWEITZER ST NW                                                   Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 29 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 42 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adam Mierzwa                                                          Contingent
          157 Viola Ave.                                                        Unliquidated
          Hubbard, OH 44425                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADAM MURRAY                                                           Contingent
          4117 WEST 160TH STREET                                                Unliquidated
          CLEVELAND, OH 44135                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADAM RISKO                                                            Contingent
          4560 7TH STREET NW                                                    Unliquidated
          CANTON, OH 44708                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADAM SEIF                                                             Contingent
          20942 NE 37TH AVENUE                                                  Unliquidated
          AVENTURA, FL 33180                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adam Shemony                                                          Contingent
          5420 N Ocean Dr.                                                      Unliquidated
          Apt. 1405                                                             Disputed
          West Palm Beach, FL 33404
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADAM TRAORE                                                           Contingent
          608D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adam Wheeler                                                          Contingent
          3062 River Rd.                                                        Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 30 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 43 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adam Zemans                                                           Contingent
          48 Lantern Lane                                                       Unliquidated
          Windham, ME 04062                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADAMA TRAORE                                                          Contingent
          608D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21218
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADARA JACKSON                                                         Contingent
          1460 NORTH KANSAS STREET                                              Unliquidated
          WICHITA, KS 67214                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adauzoma Onyewuchi                                                    Contingent
          229 Teapot Ct                                                         Unliquidated
          Reisterstown, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADDIS BROWN                                                           Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADDISON BISHOP                                                        Contingent
          28223 E BROADWAY ST                                                   Unliquidated
          WALBRIDGE, OH 43465                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADDYSON MILLER-BROWN                                                  Contingent
          14213 OXFORD DRIVE                                                    Unliquidated
          MARYSVILLE, OH 43040                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 31 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 44 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADEARA PENNY                                                          Contingent
          509 NE 38TH STREET                                                    Unliquidated
          MIAMI, FL 33137                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adebayo Adepegba                                                      Contingent
          2927 Muserbush Ct                                                     Unliquidated
          Lanham, MD 20706-5515                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adebobola Owoseni                                                     Contingent
          130-28 - 223rd St.                                                    Unliquidated
          Springfield Gardens, NY 11413                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADEDAYO AKINHANMI                                                     Contingent
          1700 EAST COLD SPRING LANE                                            Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adedotun Ajayi                                                        Contingent
          8784 Lincoln St.                                                      Unliquidated
          Savage, MD 20763-9682                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADEKUNLE FALOLA                                                       Contingent
          642 EAST BUCHTEL AVENUE                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADEKUNLE FALOLA                                                       Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 32 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 45 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADEKUNLE FALOLA                                                       Contingent
          634 E. BUCHTEL #316                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADEL ABDELHADI                                                        Contingent
          4177 RITA JOANNE LANE                                                 Unliquidated
          COLUMBUS, OH 43230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADELAIDE GOODRICH                                                     Contingent
          1645 BELL RD                                                          Unliquidated
          CHAGRIN FALLS, OH 44022                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adellyn McPheron                                                      Contingent
          5000 Tillamook Trl                                                    Unliquidated
          Lima, OH 45805                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADEN JEMANEH                                                          Contingent
          1104 WESTBROOK                                                        Unliquidated
          IRVING, TX 75060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adepeju Badru                                                         Contingent
          2 Ballycruy Ct                                                        Unliquidated
          Lutherville Timonium, MD 21093                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aderonke Oloyede                                                      Contingent
          6616 Knottowood                                                       Unliquidated
          Baltimore, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 33 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 46 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADESINA GBADEBO                                                       Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADESOLA OTUSANYA                                                      Contingent
          3909 EAST SHORE ROAD                                                  Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADESOLA SALISU                                                        Contingent
          1207 DURHAM DR                                                        Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADETOMIKE ADEYEMI                                                     Contingent
          5001 CEDAR CROFT LN                                                   Unliquidated
          BETHESDA, MD 20814-3919                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADEYSHA CROWDER                                                       Contingent
          3203 GREENMEAD RD                                                     Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adiel Salazar                                                         Contingent
          7007 - 23rd Ave                                                       Unliquidated
          Hyattsville, MD 20783-2834                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADITHYA RAJIV                                                         Contingent
          493 SUMNER ST                                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 34 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 47 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADITHYA RAJIV                                                         Contingent
          P.O. BOX 1350                                                         Unliquidated
          SOUTH HALL, 517 A                                                     Disputed
          AKRON, OH 44309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADITYA GHATPANDE                                                      Contingent
          590 E. BUCHTEL AVE. APT. 18                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADITYA JINDAL                                                         Contingent
          2200 HIGH STREET                                                      Unliquidated
          SUITE 271                                                             Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADITYA SURABHI                                                        Contingent
          77 FIRHILL                                                            Unliquidated
          APT #2B5                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADITYA SURABHI                                                        Contingent
          634 E BUCHTEL AVE APT 113                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADITYA VALA                                                           Contingent
          302                                                                   Unliquidated
          CHANTICLEER CIRCLE                                                    Disputed
          NEW STANTON, PA 15672
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADIYA CALDWELL                                                        Contingent
          25 S CHURCH RD UNIT 52                                                Unliquidated
          MAPLE SHADE, NJ 08052-3057                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 35 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 48 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $129.00
          ADMIN OF EDUCATION FUND                                               Contingent
          31 Mcaslister Dr.                                                     Unliquidated
          New Orleans, LA 70118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4164
                                                                             Is the claim subject to offset?     No       Yes

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADNISE WILLIAM                                                        Contingent
          1138 NW 101ST ST                                                      Unliquidated
          MIAMI, FL 33150-1337                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADONIS POWELL                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B118                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRA BROWN                                                            Contingent
          4210 NW 24TH ST                                                       Unliquidated
          LAUDERHILL, FL 33313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRALIQUE BYRDSONG                                                    Contingent
          5910 NW 11TH AVENUE                                                   Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRALIQUE BYRDSONG                                                    Contingent
          5230 HOLLYWOOD BOULEVARD                                              Unliquidated
          APT 705                                                               Disputed
          HOLLYWOOD, FL 33021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIAN BRINGAS                                                        Contingent
          15448 SW 143RD TER                                                    Unliquidated
          MIAMI, FL 33196-6031                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 36 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 49 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIAN BROCK                                                          Contingent
          8302 NORTH 14TH STREET                                                Unliquidated
          TAMPA, FL 33604                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIAN DEMUS                                                          Contingent
          722 CEDAR RIDGE DRIVE                                                 Unliquidated
          DUNCANVILLE, TX 75116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIAN GRANT                                                          Contingent
          1582 SYDNEY                                                           Unliquidated
          MEMPHIS, TN 38108                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIAN MAINOO                                                         Contingent
          1806 N WESTWOOD AVE APT C                                             Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adrian Prather                                                        Contingent
          7833 Miller Fall Rd.                                                  Unliquidated
          Derwood, MD 20855-1130                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIAN RIVERA                                                         Contingent
          8615 NW 8ST APT423                                                    Unliquidated
          MIAMI, FL 33126                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIAN SAN EMETERIO                                                   Contingent
          6363 SAINT CHARLES AVENUE                                             Unliquidated
          NEW ORLEANS, LA 70118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 37 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 50 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adrian Wells                                                          Contingent
          2015 Penmar Dr.                                                       Unliquidated
          La Vergne, TN 37086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIANA ATTWOOD                                                       Contingent
          241 SE PARK STREET                                                    Unliquidated
          APT #2                                                                Disputed
          DANIA BEACH, FL 33004
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIANA COSTA DE OLIVEIRA                                             Contingent
          950 BRICKELL BAY DR.                                                  Unliquidated
          AP 3706                                                               Disputed
          MIAMI, FL 33131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIANA FRECH                                                         Contingent
          801 BRICKELL BAY DR APT 465                                           Unliquidated
          MIAMI, FL 33131                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adriana Henry                                                         Contingent
          236 Seymour Ave.                                                      Unliquidated
          Newark, NJ 07108                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adriana McKenzie                                                      Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIANA OBESO                                                         Contingent
          9460 SW 31 TERR                                                       Unliquidated
          MIAMI, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 38 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 51 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIANA ROSERO                                                        Contingent
          17990 SW 11TH CT                                                      Unliquidated
          PEMBROKE PINES, FL 33029                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIANNA LOPEZ COLON                                                  Contingent
          950 SW 57TH AVE                                                       Unliquidated
          APT 813                                                               Disputed
          WEST MIAMI, FL 33144
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIANNA PEARCE                                                       Contingent
          634 RANGER STREET                                                     Unliquidated
          ROCKFORD, IL 61109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adrianna Rhoden                                                       Contingent
          1500 Pendridge Rd.                                                    Unliquidated
          Apt. 306-D                                                            Disputed
          Baltimore, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIANNE TACKITT                                                      Contingent
          17890 STERLING GLEN LANE                                              Unliquidated
          CHAGRIN FALLS, OH 44023                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIEN BRYANT                                                         Contingent
          3369 WINCHESTER ESTATES CIR                                           Unliquidated
          LAKELAND, FL 33810                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIENNE LEWIS                                                        Contingent
          5304 LEITH RD                                                         Unliquidated
          BALTIMORE, MD 21239-3513                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 39 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 52 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adrienne Rodriguez                                                    Contingent
          3880 W Broward Blvd.                                                  Unliquidated
          Apt. 204                                                              Disputed
          Fort Lauderdale, FL 33312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRIENNE WATSON                                                       Contingent
          11550 CROSSROADS CIR UNIT 189                                         Unliquidated
          MIDDLE RIVER, MD 21220-2997                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADRINE MITCHELL                                                       Contingent
          1439 NORTHBROOK DR                                                    Unliquidated
          LIMA, OH 45805                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Adulin Prophete                                                       Contingent
          1800 Baptist World Ctr Dr.                                            Unliquidated
          Nashville, TN 37207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADURAGBEMI OKIJI                                                      Contingent
          6308 WIMBLEDON CT                                                     Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $83,504.00
          Advanced Medical Pricing Solutions                                    Contingent
          PO Box 921695                                                         Unliquidated
          Norcross, GA 30010                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $24,823.54
          Advanced Medical Pricing Solutions                                    Contingent
          35 Technology Parkway S                                               Unliquidated
          Suite 100                                                             Disputed
          Norcross, GA 30092
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 40 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 53 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $984.08
          Advanced Pediatrics of Boca, LLC                                      Contingent
          9970 Central Park Blvd.                                               Unliquidated
          Ste. 203                                                              Disputed
          Boca Raton, FL 33428
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $805.00
          Advocate Health and Hospital                                          Contingent
          2025 Windor Dr.                                                       Unliquidated
          Oak Brook, IL 60523                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7355
                                                                             Is the claim subject to offset?     No       Yes

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AERICKA DIXON                                                         Contingent
          131 ROUNDWOOD COURT                                                   Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AESHA TRIPATHI                                                        Contingent
          5472 E LEITNER DR                                                     Unliquidated
          CORAL SPRINGS, FL 33067                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AFIA BROBBLEY                                                         Contingent
          1571 E 45TH ST                                                        Unliquidated
          CLEVELAND, OH 44103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Afina Curtusan                                                        Contingent
          29 Larkwood Ct.                                                       Unliquidated
          Stafford, VA 22554                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AFRIN JAHAN LOPA                                                      Contingent
          552 BUCHTEL AVE                                                       Unliquidated
          APT- 1                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 41 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 54 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AFRIN JAHAN LOPA                                                      Contingent
          437, SUMNER STREET                                                    Unliquidated
          APT- H                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Afsheen Qazi                                                          Contingent
          5764 NW 122nd Way                                                     Unliquidated
          Pompano Beach, FL 33076                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AFUA ADUSEI                                                           Contingent
          10224 WETHERBURN RD                                                   Unliquidated
          ELLICOTT CITY, MD 21042-1682                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AFUA ATAA BOAKYEWAA AGYEKUM                                           Contingent
          5642 WOODMONT AVE                                                     Unliquidated
          APT C                                                                 Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AGADA MICHAEL                                                         Contingent
          873 NORTH MEADOWS CT APT B                                            Unliquidated
          COLUMBUS, OH 43229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHHAB AHMATH                                                          Contingent
          3808 S. COCHRAN AVENUE                                                Unliquidated
          BALDWIN HILLS, CA 90008                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHLEEL GARDNER                                                        Contingent
          3203 ELMORA AVE                                                       Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 42 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 55 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMAD AL-SYOOF                                                        Contingent
          1202 SIBLEY RD                                                        Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ahmad Jallow                                                          Contingent
          1225 Linworth Ave.                                                    Unliquidated
          Apt. 3A                                                               Disputed
          Baltimore, MD 21239-4074
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMAD SORAGHI                                                         Contingent
          26 SOUTH ADAMS ST APT2                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMAD SORAGHI                                                         Contingent
          581 E. BUCHTEL AVE                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMAN POTTER                                                          Contingent
          1212 CHILEAN TEAL TERRACE                                             Unliquidated
          UPPER MARLBORO, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMED ABDELNABY                                                       Contingent
          6811 DULUTH AVE                                                       Unliquidated
          DUNDALK, MD 21222-1111                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMED ALBAYATI                                                        Contingent
          1333 OAK HILL CT APT 131                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 43 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 56 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMED ALI                                                             Contingent
          649 VAN EVERETT AVE                                                   Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMED ALI                                                             Contingent
          58 BOTNICK PLAZA                                                      Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMED ALZANBAQI                                                       Contingent
          261 ELIZABETH PKWY                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMED ALZANBAQI                                                       Contingent
          55 FIR HILL APARTMENT 12B2                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMED CALVO                                                           Contingent
          20371 NW 32ND COURT                                                   Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMED ELGHRIANY                                                       Contingent
          1368 LAFFER AVE                                                       Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMED MAHAMADI                                                        Contingent
          525 CARROLL ST. APT 2D                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 44 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 57 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ahmed Oun                                                             Contingent
          3531 Secor Rd.                                                        Unliquidated
          Apt. 128                                                              Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMED SAMSUDEEN                                                       Contingent
          1023 SPANGLER WAY                                                     Unliquidated
          BALTIMORE, MD 21205-3320                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMED SHEIKH                                                          Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHMED WIQARE                                                          Contingent
          31499 TURNBURRY COURT                                                 Unliquidated
          WESTLAKE, OH 44145                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ahsan Bairam                                                          Contingent
          224 Hilary Ln                                                         Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHSAN RAMKARRAN                                                       Contingent
          8511 SW 25TH CT.                                                      Unliquidated
          HOLLYWOOD, FL 33025                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AHSANUL KABIR SUMON                                                   Contingent
          389 SHERMAN ST, APT 201                                               Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 45 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 58 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ahsley Fox                                                            Contingent
          2413 Church St.                                                       Unliquidated
          Evanston, IL 60201-3966                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIDA DENIS                                                            Contingent
          14311 BISCAYNE BLVD                                                   Unliquidated
          SUITE 2814                                                            Disputed
          NORTH MIAMI, FL 33261
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIDA GAVILANES                                                        Contingent
          583 VICTORIA AVE                                                      Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aida Lupu                                                             Contingent
          2112 N 32nd Ct.                                                       Unliquidated
          Hollywood, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIDA SHAHROKHIAN                                                      Contingent
          583 VICTORIA AVE                                                      Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIDAN GENETTE                                                         Contingent
          50606 BREDENBURY                                                      Unliquidated
          MACOMB, MI 48044                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIDAN REILLY                                                          Contingent
          5 RACHEL DR                                                           Unliquidated
          RUTLAND, VT 05701-3770                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 46 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 59 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIDAN STOUT                                                           Contingent
          13689 ROCK POINT #101                                                 Unliquidated
          BROOMFIELD, CO 80023                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AILYN AVILES                                                          Contingent
          7011 DESCARTES DRIVE                                                  Unliquidated
          RICHMOND, TX 77407                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIMAD ALGBALI                                                         Contingent
          77 FIR HILL 2B1                                                       Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIMANOSI DAODU                                                        Contingent
          5659 PURDUE AVENUE, APT. D                                            Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIMANOSI DAODU                                                        Contingent
          1700 E. COLDSPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIMEE FREEMAN                                                         Contingent
          112 DEERFIELD DR                                                      Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aimee Ingersoll                                                       Contingent
          1215 Meadow Run                                                       Unliquidated
          Akron, OH 44321                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 47 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 60 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $787.50
          Aimee Wilber, CRNA                                                    Contingent
          700 Childrens Dr.                                                     Unliquidated
          Columbus, OH 43205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5727
                                                                             Is the claim subject to offset?     No       Yes

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIRIELL PURCELL                                                       Contingent
          3446 DOLFIELD AVE                                                     Unliquidated
          BALTIMORE, MD 21215-7245                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AISEOSA OMOMA                                                         Contingent
          7012 71ST COURT                                                       Unliquidated
          CAPITOL HEIGHTS, MD 20743                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AISHA COBB                                                            Contingent
          4783 HUNTERS GREEN DR                                                 Unliquidated
          FORT MYERS, FL 33905                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AISHA JOSEPH                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AISHA SALMAN                                                          Contingent
          1120 N WESTWOOD AVE APT 1211                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AISLINN MOBLEY                                                        Contingent
          207 WEST AVE                                                          Unliquidated
          DARIEN, CT 06820-4313                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 48 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 61 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AISSATOU BALDE                                                        Contingent
          815 BELMAR PASS                                                       Unliquidated
          FAIRBURN, GA 30213                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIYA SMITH                                                            Contingent
          306C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIYANA DAWKINS                                                        Contingent
          7501 TARFLGAR CICLE                                                   Unliquidated
          APT.259                                                               Disputed
          HANOVER, MD 21076
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aiyanna Andrews                                                       Contingent
          351 Oak Rd.                                                           Unliquidated
          Glenside, PA 19038-3916                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AJA LA-FLEUR-SCOTT                                                    Contingent
          1150 REDMAN STREET                                                    Unliquidated
          ORLANDO, FL 32839                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AJAA WALKER                                                           Contingent
          14253 NATCHEZ AVENUE                                                  Unliquidated
          SAVAGE, MN 55378                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ajai Washington                                                       Contingent
          4232 Indian head Hwy                                                  Unliquidated
          Unit B                                                                Disputed
          Indian Head, MD 20640
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 49 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 62 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AJANAE THOMAS                                                         Contingent
          41 GARRISON CIR                                                       Unliquidated
          WILLINGBORO, NJ 08046-3303                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AJANI RILEY                                                           Contingent
          9706 MEADOW LARK AVE                                                  Unliquidated
          UPPER MARLBORO, MD 20772-3876                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AJAY LINGIREDDY                                                       Contingent
          26800 WOODMONT DR                                                     Unliquidated
          APARTMENT #51                                                         Disputed
          PERRYSBURG, OH 43551
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ajee Davis-Burley                                                     Contingent
          2 Park Lane                                                           Unliquidated
          Apt. 2A                                                               Disputed
          Mount Vernon, NY 10552
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AJITH DANIEL THOMAS                                                   Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AJLA HRNIJIC                                                          Contingent
          504B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,676.00
          AK Endo                                                               Contingent
          1 Akron General Ave.                                                  Unliquidated
          Akron, OH 44307-2432                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 50 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 63 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKAYCIA CURRY                                                         Contingent
          18125 BACK STRETCH LANE                                               Unliquidated
          TAMPA, FL 33647                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKEAL CHRISTIAN                                                       Contingent
          19671 NW 34TH AVE                                                     Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKEBA AINGS                                                           Contingent
          3013 GUADALUPE AVENUE                                                 Unliquidated
          DALLAS, TX 75233                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKEEM ALCIME                                                          Contingent
          90 NE 69TH ST                                                         Unliquidated
          MIAMI, FL 33138                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKEEM GBADEBO                                                         Contingent
          1469 ALPHADA AVE APT D4                                               Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKEEM GBADEBO                                                         Contingent
          1540 HYDE PARK AVE                                                    Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKEEM LOFTON                                                          Contingent
          3339 W ADAMS STREET 3RD                                               Unliquidated
          CHICAGO, IL 60624                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 51 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 64 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKEEM MYERS-BLAKNEY                                                   Contingent
          2320 SIDNEY AVENUE                                                    Unliquidated
          BALTIMORE, MD 21230                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Akeem Woods                                                           Contingent
          4507 Hamilton Ave.                                                    Unliquidated
          Baltimore, MD 21206-3728                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKEIM MARSHALL                                                        Contingent
          132 NW 16TH AVE.                                                      Unliquidated
          POMPANO, FL 33069                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKEIM MARSHALL                                                        Contingent
          112 NW 9TH TER                                                        Unliquidated
          HALLANDALE, FL 33009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKHENATON PEIRRE                                                      Contingent
          1547 E. COLD SPRING LANE                                              Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKHIL GUTTA                                                           Contingent
          4243 W BANCROFT ST APT 205W                                           Unliquidated
          OTTAWA HILLS, OH 43615                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKHIL TEJ REDDY DANDU                                                 Contingent
          77 FIR HL TOWERS APT #285                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 52 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 65 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Akiah Coleman                                                         Contingent
          1104 Baker Ave                                                        Unliquidated
          Gwynn Oak, MD 21207-4716                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Akilah Khalfani                                                       Contingent
          6803 Clubhouse Dr                                                     Unliquidated
          Apt. C                                                                Disputed
          Harrisburg, PA 17111
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKINTUNDE KADIRI                                                      Contingent
          6408 SEDGWICK ST                                                      Unliquidated
          ELKRIDGE, MD 21075                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKINWALE AKINSANYA                                                    Contingent
          500 LARGO CENTER DR                                                   Unliquidated
          A206                                                                  Disputed
          UPPER MARLBORO, MD 20774
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKIYA JAMES                                                           Contingent
          4713 COUNTRY LANE APT F27                                             Unliquidated
          CLEVELAND, OH 44128                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Akkeem Smith-Brown                                                    Contingent
          20 Iris Cir.                                                          Unliquidated
          Beacon, NY 12508-3920                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKM ARAFAT                                                            Contingent
          590 E BUCHTEL AVE                                                     Unliquidated
          APT 42                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 53 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 66 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ako-Akeem Boyd                                                        Contingent
          2412 Golders Green Ct                                                 Unliquidated
          Windsor Mill, MD 21244-8083                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKOBALK                                                               Contingent
          2427 CHEYENNE BLVD APT 5                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKPABIO EKPEWOH                                                       Contingent
          14427 GUNSTOCK COURT                                                  Unliquidated
          SILVER SPRING, MD 20906                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $127.00
          Akram R Assaly, PA-C                                                  Contingent
          3355 Glendale Ave.                                                    Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1166
                                                                             Is the claim subject to offset?     No       Yes

 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $130.00
          Akron Family Institute, Inc.                                          Contingent
          3469 Fortuna Dr.                                                      Unliquidated
          Akron, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5766
                                                                             Is the claim subject to offset?     No       Yes

 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,858.00
          Akron General Med Ctr                                                 Contingent
          1 Akron General Ave                                                   Unliquidated
          Akron, OH 44307                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6472
                                                                             Is the claim subject to offset?     No       Yes

 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,027.23
          Akron General Medical Center                                          Contingent
          Dept. 781113                                                          Unliquidated
          PO Box 78000                                                          Disputed
          Detroit, MI 48278
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 54 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 67 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $73.92
          Akron Neurology, Inc.                                                 Contingent
          3632 Ridgewood Rd.                                                    Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,000.65
          Akron Radiology, Inc.                                                 Contingent
          400 Wabash Ave.                                                       Unliquidated
          Akron, OH 44307                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKSHATA KULKARNI                                                      Contingent
          1350 N HOWARD STREET                                                  Unliquidated
          APT 510                                                               Disputed
          AKRON, OH 44310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKSHAY KUMAR PAKALA                                                   Contingent
          55 FIR HILL ST APT 12B6                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKSHAY KUMAR PAKALA                                                   Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Akshith Dass                                                          Contingent
          7121 Darcie Dr.                                                       Unliquidated
          Hamilton, OH 45011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AKUL YAJNIK                                                           Contingent
          3795 SCHIRTZINGER RD                                                  Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 55 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 68 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AL HUSSEIN AL RASHDI                                                  Contingent
          55 FIR HILL, APT. 7B11                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AL TABE                                                               Contingent
          12904 NORTHAMPTON DR                                                  Unliquidated
          BOWIE, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALAA ALHARBI                                                          Contingent
          1460 BUCKINGHAM GATE BLVD.                                            Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALAA ALSAFFAR                                                         Contingent
          6164 6TH AVENUE                                                       Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALAADDIN IBRAHIMY                                                     Contingent
          86 WISE STREET                                                        Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alabama Department of Revenue                                         Contingent
          Business Priv. Tax Section                                            Unliquidated
          PO Box 327320                                                         Disputed
          Montgomery, AL 36132
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALAINA BEHNKE                                                         Contingent
          636 TALL OAKS AVE.                                                    Unliquidated
          LIMA, OH 45805                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 56 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 69 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALAINA THOMPSON                                                       Contingent
          7891 STATE ROUTE 303                                                  Unliquidated
          WINDHAM, OH 44288                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALAINNA CONROY                                                        Contingent
          867 PELLEY DRIVE                                                      Unliquidated
          CLEVELAND, OH 44109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALAINNA SEPULVEDA                                                     Contingent
          11343 TELEGRAPH RD                                                    Unliquidated
          ERIE, MI 48133                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALAN ARSLANIAN                                                        Contingent
          371 RAINBOWS END                                                      Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALAN GREEN                                                            Contingent
          1913 W SHERMAN AVE                                                    Unliquidated
          WEST PEORIA, IL 61604                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alana Cooper                                                          Contingent
          97 Roosevelt Ave.                                                     Unliquidated
          East Orange, NJ 07017                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALANA DEMPS                                                           Contingent
          17240 NW 40TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 57 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 70 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alana Felix                                                           Contingent
          12166 NW 46th St.                                                     Unliquidated
          Pompano Beach, FL 33076                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALANIS SANTANA                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALANKAR RASTOGI                                                       Contingent
          2200 HIGH ST APT 271                                                  Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALANTRA MINES                                                         Contingent
          31278 RIVA RIDGE ROAD                                                 Unliquidated
          DOSWELL, VA 23047                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALAYNA MORRISON                                                       Contingent
          3741 MAPLEWAY DR                                                      Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALAZIA BUFFORD                                                        Contingent
          6151 FROGGATT ST                                                      Unliquidated
          ORLANDO, FL 32835                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALBERT DE LOS SANTOS                                                  Contingent
          2702 HEATHER PL                                                       Unliquidated
          SARASOTA, FL 34235                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 58 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 71 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Albert Adusei                                                         Contingent
          4964 Brittany Court W                                                 Unliquidated
          Columbus, OH 43229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALBERT FUENTES                                                        Contingent
          3236 W 77 PL                                                          Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALBERT FUENTES                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALBERT MONTANO                                                        Contingent
          8181 NW SOUTH RIVER DRIVE                                             Unliquidated
          LOT E-520                                                             Disputed
          MEDLEY, FL 33166
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALBERTA MAYFAIR ASARE YEBOAH                                          Contingent
          525 CARROLL STREET                                                    Unliquidated
          APT 1B                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALBERTO MAYORGA                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALBERTO MAYORGA                                                       Contingent
          2431 NW 31TH ST                                                       Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 59 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 72 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALBIN ANDINO                                                          Contingent
          4001 SW 52ND AVE                                                      Unliquidated
          APT 105                                                               Disputed
          HOLLYWOOD, FL 33023
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALDANA FOIGEL                                                         Contingent
          3200 PALM TRACE LANDINGS DR. #910                                     Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALDANA FOIGEL                                                         Contingent
          3625 COLLEGE AVENUE                                                   Unliquidated
          CULTURAL LIVING CENTER (CLC)                                          Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALDAR SELIMOVIC                                                       Contingent
          550 KIELY BLVD                                                        Unliquidated
          APT 73                                                                Disputed
          SAN JOSE, CA 95117
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alea Shipp                                                            Contingent
          16 Sunnyside Rd.                                                      Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEANDRA PINDER                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEC ELDRIDGE                                                         Contingent
          5996 BRIDLE PATH DR.                                                  Unliquidated
          BARTLETT, TN 38134                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 60 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 73 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEC FISHER                                                           Contingent
          140 N GLENWOOD ST                                                     Unliquidated
          WAUSEON, OH 43567                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEC GENTLE                                                           Contingent
          6148 ELMDALE ROAD                                                     Unliquidated
          BROOK PARK, OH 44142                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEC MARCINOWSKI                                                      Contingent
          19890 TRAPPER TRAIL                                                   Unliquidated
          STRONGSVILLE, OH 44149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alec Mathew                                                           Contingent
          329 Trail East                                                        Unliquidated
          Pataskala, OH 43062                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alec Mueller                                                          Contingent
          10074 Blade Rd.                                                       Unliquidated
          Minerva, OH 44657                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEC TRUCKOR                                                          Contingent
          15385 COUNTY ROAD 2                                                   Unliquidated
          METAMORA, OH 43540                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEC VARTERESSIAN                                                     Contingent
          836 LEUCADIA BLVD                                                     Unliquidated
          ENCINITAS, CA 92024-2337                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 61 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 74 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alec Wilkins                                                          Contingent
          8629 Cable Line Rd.                                                   Unliquidated
          Ravenna, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALECIA SAMPLES                                                        Contingent
          1030 EXPLORER STREET                                                  Unliquidated
          DUNCANVILLE, TX 75137                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEJANDRA GONZALEZ ALVAREZ                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEJANDRA PRECIADO                                                    Contingent
          11730 SW 2 ST #12 APT 305                                             Unliquidated
          PEMBROKE PINES, FL 33025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEJANDRA VELASCO-VILLIANUEVA                                         Contingent
          406 SUMNER STREET                                                     Unliquidated
          APT. C1                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEJANDRO GARCIA                                                      Contingent
          10878 NW 51ST LN                                                      Unliquidated
          DORAL, FL 33178-3929                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEJANDRO JORGE                                                       Contingent
          7080 SW 23RD STREET                                                   Unliquidated
          APT. 212                                                              Disputed
          MIAMI, FL 33155
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 62 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 75 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alejandro Serna-Gomez                                                 Contingent
          129 Brookside Dr.                                                     Unliquidated
          Duncanville, TX 75137                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEJANDRO VELEZ                                                       Contingent
          10570 NW 74 ST APT#303                                                Unliquidated
          MIAMI, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEJANDRO VILLAFUERTE                                                 Contingent
          2421 SOUTH CARRIER PARKWAY, APT 115                                   Unliquidated
          GRAND PRAIRIE, TX 75051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEKSEI VOISKOVICH                                                    Contingent
          1064 NW 99TH AVENUE                                                   Unliquidated
          PLANTATION, FL 33322                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEKSEI VOISKOVICH                                                    Contingent
          1849 S OCEAN DR APT.1408                                              Unliquidated
          HALLANDALE BEACH, FL 33009                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $25.58
          Alere Toxicology Services, Inc.                                       Contingent
          51 Sawyer Rd., Suite 200                                              Unliquidated
          Waltham, MA 02453-3448                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alessa Felix                                                          Contingent
          12166 NW 46th St.                                                     Unliquidated
          Pompano Beach, FL 33076                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 63 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 76 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALESSANDRA CONSTANTINIDES                                             Contingent
          1086 LONGVIEW                                                         Unliquidated
          WESTON, FL 33326                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alessandra Krusciel de Moraes                                         Contingent
          656 Peregrine Dr.                                                     Unliquidated
          Northwood, OH 43619                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALESSANDRA KRUSCIELDEMORAES                                           Contingent
          3414 DORR ST APT 405                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALETHEIA SABA                                                         Contingent
          1175 NEWELL LANE                                                      Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alex Betz                                                             Contingent
          7970 County Rd. E                                                     Unliquidated
          Apt. 5-2                                                              Disputed
          Delta, OH 43515
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX BOTELLO                                                          Contingent
          5445 LAFAYETTE PLAIN CITY ROAD                                        Unliquidated
          LONDON, OH 43140                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alex Calderone                                                        Contingent
          4160 Hawksfield Cir.                                                  Unliquidated
          Akron, OH 44321                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 64 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 77 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX ELLENBERGER                                                      Contingent
          309 W BUCKEYE ST                                                      Unliquidated
          CLYDE, OH 43410                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX FULTZ                                                            Contingent
          11213 FOREST LANE AVE                                                 Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX HAIGLER                                                          Contingent
          3630 RANCH ROAD APT 5-5                                               Unliquidated
          COLUMBIA, SC 29206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alex Heban                                                            Contingent
          351 Hillside Dr.                                                      Unliquidated
          Rossford, OH 43460                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alex Howard                                                           Contingent
          8202 Fernham Ln                                                       Unliquidated
          District Heights, MD 20747-4503                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alex Johnson                                                          Contingent
          4400 Bowleys Ln                                                       Unliquidated
          #2B                                                                   Disputed
          Baltimore, MD 21206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX KANIA                                                            Contingent
          11115 WHITEWOOD DRIVE                                                 Unliquidated
          NEWBURY, OH 44065                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 65 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 78 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX KLEINFEHN                                                        Contingent
          2220 HIGH STREET                                                      Unliquidated
          APT 619                                                               Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX KOFI APPIAH                                                      Contingent
          656 EAST BUCHTEL AVENUE                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX KOFI APPIAH                                                      Contingent
          195 WHEELER STREET                                                    Unliquidated
          APARTMENT 106                                                         Disputed
          AKRON, OH 44504
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $626.39
          Alex M. Lam, MD, PA                                                   Contingent
          600 N. Hiatus Rd., Ste. 105                                           Unliquidated
          Hollywood, FL 33026                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX MAPP                                                             Contingent
          2821 ODESA DR                                                         Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX MEEHAN                                                           Contingent
          1994 BILLINGSLEY ROAD                                                 Unliquidated
          COLUMBUS, OH 43235                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX NYARKO                                                           Contingent
          56 SOUTH FORGE STREET                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 66 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 79 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX OLIVER                                                           Contingent
          1656 CASTLEFIELD ROAD                                                 Unliquidated
          VIRGINIA BEACH, VA 23456                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alex Oyetunde                                                         Contingent
          10 Days End Ct                                                        Unliquidated
          Rosedale, MD 21237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX RICE                                                             Contingent
          577 SHADY LEDGE DR                                                    Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX RODRIGUEZ                                                        Contingent
          1005 ORLY DRIVE                                                       Unliquidated
          KISSIMMEE, FL 34759                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX RODRIGUEZ                                                        Contingent
          739 WINCHELL STREET SW                                                Unliquidated
          PALM BAY, FL 32908                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEX SEYER                                                            Contingent
          1305 HAWKINS CT                                                       Unliquidated
          SAINT CHARLES, IL 60174                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alex Taylor                                                           Contingent
          543 Clark Place                                                       Unliquidated
          Uniondale, NY 11553                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 67 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 80 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alex Taylor                                                           Contingent
          5 Westview Court                                                      Unliquidated
          Thurmont, MD 21788                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXA BOOHER                                                          Contingent
          6560 RED BRUSH ROAD                                                   Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXA BRAXTON                                                         Contingent
          607 BERRYMANS LN                                                      Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXA FISHER                                                          Contingent
          5038 CASCADE DR                                                       Unliquidated
          POWELL, OH 43065                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXA LEIZ LEIZOREK                                                   Contingent
          4334 HOBBS ROAD                                                       Unliquidated
          GREENSBORO, NC 27410                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXA PERRY                                                           Contingent
          8840 ROYAL OAK DR                                                     Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexa Sboticki                                                        Contingent
          2801 W Bancroft                                                       Unliquidated
          MS 513                                                                Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 68 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 81 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXA SUBOTICKI                                                       Contingent
          8662 STONE POST RD                                                    Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXA TORRES                                                          Contingent
          P.O. BOX 2600082                                                      Unliquidated
          PEMBROKE PINES, FL 33026                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXA WRIGHT                                                          Contingent
          11235 S CUSTER RD                                                     Unliquidated
          MONROE, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXA-KIARA MATTHEW                                                   Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER ANDRZEJEWSKI                                                Contingent
          6887 TAYLOR ROAD                                                      Unliquidated
          HAMBURG, NY 14075                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER BAADER                                                      Contingent
          583 E BUCHTEL AVE                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER BAADER                                                      Contingent
          80 E EXCHANGE ST                                                      Unliquidated
          APARTMENT 123D                                                        Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 69 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 82 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER BANNISTER, II                                               Contingent
          140 EASTON MANOR DR                                                   Unliquidated
          MONROE, OH 45050                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER BEAMS                                                       Contingent
          4922 EASTWICK DR                                                      Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER BICK                                                        Contingent
          3 FAIRWOOD AVE                                                        Unliquidated
          NORWALK, OH 44857                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER BOWSER                                                      Contingent
          178 TOWNLINE ROAD                                                     Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexander Burns                                                       Contingent
          7744 Woodstone Dr.                                                    Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER CONCHA                                                      Contingent
          12945 SW 185 TER                                                      Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexander Dang                                                        Contingent
          610 Havens Corners Rd.                                                Unliquidated
          Columbus, OH 43230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 70 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 83 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER DISCENNA                                                    Contingent
          28863 OREGON RD APT 81                                                Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER GILSON                                                      Contingent
          4839 WESTCLIFFE CT                                                    Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER GODZAK                                                      Contingent
          14601 STATE ROUTE 613                                                 Unliquidated
          VAN BUREN, OH 45889                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER GONZALEZ                                                    Contingent
          PO BOX 523443                                                         Unliquidated
          MIAMI, FL 33152                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER GONZALEZ                                                    Contingent
          4925 ORDUNA DR                                                        Unliquidated
          CORAL GABLES, FL 33146                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER GRANISON                                                    Contingent
          417 49TH STREET                                                       Unliquidated
          WEST PALM BEACH, FL 33407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexander Haley                                                       Contingent
          408 Lake Shore Dr.                                                    Unliquidated
          Lebanon, OH 45036                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 71 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 84 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER HARRINGTON                                                  Contingent
          2209 HUNTINGDON AVENUE                                                Unliquidated
          BALTIMORE, MD 21211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexander Holden                                                      Contingent
          1877 Scioto Pointe Dr.                                                Unliquidated
          Columbus, OH 43221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER MCCHESNEY                                                   Contingent
          2750 OAKRIDGE CT                                                      Unliquidated
          COLUMBUS, OH 43221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER NUNEZ                                                       Contingent
          3916 STAGE COUCH TRAIL                                                Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER PAUL                                                        Contingent
          7425 SW 34TH STREET ROAD                                              Unliquidated
          MIAMI, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER PERRELLA                                                    Contingent
          19843 STOUGHTON DRIVE                                                 Unliquidated
          STRONGSVILLE, OH 44149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER POPE                                                        Contingent
          14490 CENTERBURG RD                                                   Unliquidated
          SUNBURY, OH 43074-9711                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 72 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 85 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER RAMART                                                      Contingent
          535 E WATERFRONT DRIVE #7117                                          Unliquidated
          HOMESTEAD, PA 15120                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER ROGGE                                                       Contingent
          163 RAINBOW DRIVE                                                     Unliquidated
          #6348                                                                 Disputed
          LIVINGSTON, TX 77399-1063
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER ROSZMAN                                                     Contingent
          7845 WESTWOOD RD                                                      Unliquidated
          FINDLAY, OH 45840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER SAVAGE                                                      Contingent
          7746 QUAKER CT                                                        Unliquidated
          WEST CHESTER, OH 45069                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexander Smith                                                       Contingent
          7311 Geirman Rd.                                                      Unliquidated
          Maybee, MI 48159                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER SMITH                                                       Contingent
          7227 EYLER DR                                                         Unliquidated
          SPRINGBORO, OH 45066                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER SMITH                                                       Contingent
          2270 W BUNCHE PARK DR                                                 Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 73 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 86 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexander Stevens                                                     Contingent
          2741 Horseshoe Rd.                                                    Unliquidated
          Delaware, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER SYMONETTE                                                   Contingent
          8504 ROCKWELL DR                                                      Unliquidated
          CLINTON, MD 20735-2654                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER TAYLOR                                                      Contingent
          297 PROVIDENCE DR                                                     Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexander Thompson                                                    Contingent
          6900 SW 39th St.                                                      Unliquidated
          Apt. 306J                                                             Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER THOMPSON                                                    Contingent
          4673 HEATHER RIDGE                                                    Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDER WARREN-GREEN                                                Contingent
          46064 SPINNING WHEEL DRIVE                                            Unliquidated
          CANTON, MI 48187                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA AZCUY                                                       Contingent
          27220 SW 165 AVE                                                      Unliquidated
          HOMESTEAD, FL 33031                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 74 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 87 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA AZCUY                                                       Contingent
          28 ALMERIA AVENUE, UNIT # 1                                           Unliquidated
          CORAL GABLES, FL 33134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA BERRY                                                       Contingent
          946 DOCK ROAD                                                         Unliquidated
          MADISON, OH 44057                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexandra Brown                                                       Contingent
          30 Donald St                                                          Unliquidated
          Bloomfield, NJ 07003                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA BURREL                                                      Contingent
          624 E LINCOLN AVE                                                     Unliquidated
          MUSKEGON HTS, MI 49444                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA BUTLER                                                      Contingent
          3713 REISTERSTOWN RD                                                  Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA CHAZALEH                                                    Contingent
          2 BRAMBLE BUSH COURT                                                  Unliquidated
          WOODRIDGE, IL 60517                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA DUCKSWORTH                                                  Contingent
          1010 COASTAL CIRCLE                                                   Unliquidated
          OCOEE, FL 34761                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 75 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 88 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA FORD                                                        Contingent
          1130 4 SEASONS DR APT 1                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA FULTSGANEY                                                  Contingent
          4430 N. HOLLAND SYLVANIA RD.                                          Unliquidated
          APT. 4251                                                             Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexandra Ghazaleh                                                    Contingent
          2 Bramble Bush Court                                                  Unliquidated
          Woodridge, IL 60517                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA GOMEZ                                                       Contingent
          6271 BINLEY WOODS                                                     Unliquidated
          MORROW, OH 45152                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA HARPER                                                      Contingent
          2223 GREEN CEDAR DRIVE                                                Unliquidated
          BEL AIR, MD 21015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA HAYES                                                       Contingent
          3051 BLUEBIRD LANE                                                    Unliquidated
          APT 104                                                               Disputed
          MEBANE, NC 27302
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA KHAMISSIAN                                                  Contingent
          16820 NW 82ND AVENUE                                                  Unliquidated
          MIAMI LAKES, FL 33016                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 76 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 89 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA KIVNICK                                                     Contingent
          814 23RD ST                                                           Unliquidated
          SANTA MONICA, CA 90403                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexandra Luby                                                        Contingent
          4068 Stonebridge Blvd.                                                Unliquidated
          Akron, OH 44321                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.509    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA MENDEZ                                                      Contingent
          12600 SW 78 AVE                                                       Unliquidated
          MIAMI, FL 33156                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.510    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA MURRAY                                                      Contingent
          224 WEST NORTH AVENUE                                                 Unliquidated
          EAST PALESTINE, OH 44413                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.511    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA NARDO                                                       Contingent
          18020 CINNAMON TRAIL                                                  Unliquidated
          CHAGRIN FALLS, OH 44023                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.512    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA NEWELL                                                      Contingent
          16727 NW 12TH ST                                                      Unliquidated
          PEMBROKE PINES, FL 33028                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.513    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA PEREZ                                                       Contingent
          5239 CHATEAUGAY DR                                                    Unliquidated
          MASON, OH 45040                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 77 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 90 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.514    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA PETRUZZELLI                                                 Contingent
          33 BORTON AVENUE                                                      Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.515    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA PETRUZZELLI                                                 Contingent
          920 LAGO MAR LANE                                                     Unliquidated
          BOCA RATON, FL 33431                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.516    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA ROSS                                                        Contingent
          525 CARROLL ST, #3B                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.517    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRA SNYDER                                                      Contingent
          2858 NORTH BRIX AVENUE                                                Unliquidated
          FRESNO, CA 93722                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.518    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexandra Sutula                                                      Contingent
          4430 N Holland Sylvania Rd.                                           Unliquidated
          Apt. 4251                                                             Disputed
          Toledo, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.519    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRE LOUISDHON                                                   Contingent
          842 NE 209 STREET APT 203                                             Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDREA NOWLIN                                                     Contingent
          404A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 78 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 91 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.521    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDREA NOWLIN                                                     Contingent
          308C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.522    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRIA CREECH                                                     Contingent
          7205 HOWLAND PL                                                       Unliquidated
          HUBER HEIGHTS, OH 45424-3148                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.523    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRIA CRICKLOW-BRADSHAW                                          Contingent
          5304 LEITH RD.                                                        Unliquidated
          APT 2E                                                                Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.524    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRIA FERGUSON                                                   Contingent
          202 S JIM MILLER RD                                                   Unliquidated
          DALLAS, TX 75217-5998                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexandria Gardner                                                    Contingent
          10700 John Russell Rd                                                 Unliquidated
          Charlotte, NC 28213-5222                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRIA GREEN                                                      Contingent
          461 LEISURE DRIVE                                                     Unliquidated
          CEDAR HILL, TX 75104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRIA MCCULLOUGH                                                 Contingent
          1217 S DIXIE HWY W                                                    Unliquidated
          APT 207                                                               Disputed
          POMPANO BEACH, FL 33060
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 79 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 92 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRIA PETERSON                                                   Contingent
          4807 WESTPARKWAY                                                      Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.529    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRIA PHILLIPS-SANFILIPPO                                        Contingent
          10623 KIRKHALL DRIVE                                                  Unliquidated
          HOUSTON, TX 77089                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.530    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRIA SIGGERS                                                    Contingent
          137 STONE RIDGE WAY                                                   Unliquidated
          BEREA, OH 44017                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.531    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRIA SMITH                                                      Contingent
          1243 WEATHERVANE LANE                                                 Unliquidated
          APT 3C                                                                Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.532    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRIA STEWART                                                    Contingent
          407 ZINNIA CT.                                                        Unliquidated
          BEL AIR, MD 21015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.533    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexandria Wingate                                                    Contingent
          4010 Pinewood Ave                                                     Unliquidated
          Baltimore, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.534    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXANDRIA YOUNG                                                      Contingent
          1420 MINUET LANE                                                      Unliquidated
          DALLAS, TX 75241-4520                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 80 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 93 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.535    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexi Kamer                                                           Contingent
          3414 Dorr St.                                                         Unliquidated
          Apt. 137                                                              Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.536    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIA ALLEN-HENDERSON                                                Contingent
          752 NW 7TH STREET                                                     Unliquidated
          HALLANDALE, FL 33009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.537    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIA CHIRINO                                                        Contingent
          3510 W 80TH ST UNIT 201                                               Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.538    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIA KEMERLING                                                      Contingent
          123 GLENWOOD BOULEVARD                                                Unliquidated
          MANSFIELD, OH 44906                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.539    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIA LYLES-MURRAY                                                   Contingent
          832 EAST TIFFANY DRIVE                                                Unliquidated
          WEST PALM BEACH, FL 33407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.540    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIA MILLER                                                         Contingent
          408 NW 15TH AVENUE                                                    Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.541    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIA MILLER                                                         Contingent
          1514 NORTH WEST 3RD STREET                                            Unliquidated
          BUILDING 7                                                            Disputed
          FORT LAUDERDALE, FL 33311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 81 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 94 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.542    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIA SMITH                                                          Contingent
          5382 VILLAGE LANE                                                     Unliquidated
          FORT WORTH, TX 76119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.543    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIA SMITH                                                          Contingent
          3304 VALLEY FORGE TRAIL                                               Unliquidated
          FORT WORTH, TX 76140                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.544    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIA WOODLEY                                                        Contingent
          798 NORTH VINE STREET                                                 Unliquidated
          FOSTORIA, OH 44830                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.545    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS ADELTA                                                         Contingent
          8323 VERDANT DR                                                       Unliquidated
          WEST CHESTER, OH 45069                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.546    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS ARCHER                                                         Contingent
          5400 NW 18TH PLACE                                                    Unliquidated
          CITY OF SUNRISE, FL 33313                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.547    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS BRYANT                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B130                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.548    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS BULLINS                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B142                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 82 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 95 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.549    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS CONWAY                                                         Contingent
          2942 ESSEX ROAD                                                       Unliquidated
          WANTAGH, NY 11793                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.550    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS DAMIANOS                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.551    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS DIXON                                                          Contingent
          150 NE 23RD CT                                                        Unliquidated
          POMPANO BEACH, FL 33060                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.552    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexis Ferguson                                                       Contingent
          11322 River Run Lane                                                  Unliquidated
          Berlin, MD 21811                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.553    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS GANDARILLA                                                     Contingent
          4430 NORTH HOLLAND SYLVANIA RD                                        Unliquidated
          APT 4228                                                              Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.554    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS GEORGIEFF                                                      Contingent
          8947 BUERK DR                                                         Unliquidated
          TEMPERANCE, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.555    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexis Girvan                                                         Contingent
          4851 Gail Ct.                                                         Unliquidated
          Trenton, MI 48183                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 83 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 96 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.556    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS GOODING                                                        Contingent
          1900 N BAYSHORE DRIVE                                                 Unliquidated
          UNIT 3809                                                             Disputed
          MIAMI, FL 33132
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS GREEN                                                          Contingent
          1367 MEADOWBROOK BOULEVARD                                            Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS HANDLEY                                                        Contingent
          322 S CLEVELAND AVE                                                   Unliquidated
          MOGADORE, OH 44260                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS HARRIS                                                         Contingent
          2116 4TH AVE                                                          Unliquidated
          WINDSOR MILL, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS HIJOS                                                          Contingent
          9822 SHEPARD PL                                                       Unliquidated
          WELLINGTON, FL 33414                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.561    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS HIRSCH                                                         Contingent
          10865 GROSS DRIVE                                                     Unliquidated
          PARMA, OH 44130                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.562    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS HIRSCH                                                         Contingent
          576 MAPLEWOOD DR.                                                     Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 84 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 97 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.563    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS HOGAN                                                          Contingent
          27 ARGYLE RD APT 4C                                                   Unliquidated
          BROOKLYN, NY 11218-2919                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.564    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS HORTON                                                         Contingent
          19 MELKEN CT                                                          Unliquidated
          NOTTINGHAM, MD 21236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.565    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS JOHNSON                                                        Contingent
          3138 MARCH LANE                                                       Unliquidated
          GARLAND, TX 75042                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.566    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexis King                                                           Contingent
          6805 E Nashway                                                        Unliquidated
          West Bloomfield, MI 48322                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.567    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS KNIGHT-KEMP                                                    Contingent
          182 PARKER AVE                                                        Unliquidated
          MAPLEWOOD, NJ 07040-1838                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.568    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS LEOMBRUNO                                                      Contingent
          6911 HIGHLAND DRIVE                                                   Unliquidated
          INDEPENDENCE, OH 44131                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.569    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS MATIP                                                          Contingent
          202A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 85 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 98 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.570    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS MCKEE                                                          Contingent
          3482 APPLE VALLEY DRIVE                                               Unliquidated
          HOWARD, OH 43028                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.571    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS MODZELESKY                                                     Contingent
          410 NW 68th Ave.                                                      Unliquidated
          Apt. 205                                                              Disputed
          Fort Lauderdale, FL 33317
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.572    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS MURRELL                                                        Contingent
          5803 BARNES DR                                                        Unliquidated
          CLINTON, MD 20735                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.573    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS NAVARROSWARTZ                                                  Contingent
          3158 MIDDLESEX DR APT B                                               Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexis Newman                                                         Contingent
          930 Meghann Lane                                                      Unliquidated
          Waxahachie, TX 75167                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.575    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexis Overly                                                         Contingent
          4 Timberlane Dr.                                                      Unliquidated
          Chillicothe, OH 45601                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.576    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexis Pahulu                                                         Contingent
          6104 Barbara Ln                                                       Unliquidated
          Brookpark, OH 44142-2705                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 86 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 99 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.577    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS PERKINS                                                        Contingent
          12101 CORBETT                                                         Unliquidated
          DETROIT, MI 48213                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.578    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS PERKINS                                                        Contingent
          21283 VERMANDER                                                       Unliquidated
          CLINTON TOWNSHIP, MI 48035                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.579    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS PIERCE                                                         Contingent
          11612 SUMMER OAK DR                                                   Unliquidated
          GERMANTOWN, MD 20874-1935                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.580    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS POLCAWICH                                                      Contingent
          721 31ST ST NW                                                        Unliquidated
          CANTON, OH 44709                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.581    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS POLCAWICH                                                      Contingent
          423 OLIVER DRIVE                                                      Unliquidated
          ELIZABETH, PA 15037                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.582    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexis Revelles                                                       Contingent
          710 Independence Dr.                                                  Unliquidated
          Laredo, TX 78043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.583    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS RITTER                                                         Contingent
          8770 EASY STREET NW                                                   Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 87 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 100 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.584    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS ROBINSON                                                       Contingent
          105 BRIAR HEATH CIRCLE                                                Unliquidated
          DAYTON, OH 45415                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.585    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexis Salsbury                                                       Contingent
          14121 Buckland Holden Rd.                                             Unliquidated
          Wapakoneta, OH 45895                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.586    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS SMITH                                                          Contingent
          3113 N W 52ND STREET                                                  Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.587    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS THOMAS                                                         Contingent
          12345 BAKER MILL ROAD                                                 Unliquidated
          SEAFORD, DE 19973                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.588    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS VICK                                                           Contingent
          3238 RAVENWOOD BLVD                                                   Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.589    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS WEI                                                            Contingent
          1673 RIDGEHILL LN                                                     Unliquidated
          LIMA, OH 45805                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.590    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS WELLS-GRIFFIN                                                  Contingent
          4826 BUTTERFIELD RD                                                   Unliquidated
          ARLINGTON, TX 76017                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 88 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 101 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.591    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS WHITE                                                          Contingent
          7204 S ROCKWELL STREET                                                Unliquidated
          CHICAGO, IL 60629                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.592    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIS WOJTOWICZ                                                      Contingent
          179 ERIE STREET                                                       Unliquidated
          CONNEAUT, OH 44030                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.593    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexis Young                                                          Contingent
          807 Windward Way                                                      Unliquidated
          Columbus, OH 43230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.594    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXIUS BROWN                                                         Contingent
          8114 FORCE AVENUE                                                     Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.595    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexsandra Litowsky                                                   Contingent
          PO Box 50016                                                          Unliquidated
          Pompano Beach, FL 33074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.596    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXUS ACTON                                                          Contingent
          210 WEST NORTH STREET                                                 Unliquidated
          PO BOX 136                                                            Disputed
          WEST MANCHESTER, OH 45382
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.597    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexus Cravens                                                        Contingent
          21698 N Dixie Hwy                                                     Unliquidated
          Bowling Green, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 89 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 102 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.598    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXUS DAVIS                                                          Contingent
          1451 WASHINGTON AVE APT 8B                                            Unliquidated
          BRONX, NY 10456-1945                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.599    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alexus Kacan                                                          Contingent
          4004 Dublin Rd.                                                       Unliquidated
          Winterville, NC 28590                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.600    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXUS SCHARKLEY                                                      Contingent
          1609 BECKIER DRIVE                                                    Unliquidated
          KILLEEN, TX 76543                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.601    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXXIS KEARNS GROMINSKY                                              Contingent
          145 ANNADALE AVE                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.602    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXXUS SHAW                                                          Contingent
          4733 HAAS DR                                                          Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.603    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEXYA SOTO                                                           Contingent
          819 BRETON DRIVE                                                      Unliquidated
          GLENN HEIGHTS, TX 75154                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.604    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALEYNA GEE                                                            Contingent
          3995 MEADOW GATEWAY                                                   Unliquidated
          BROADVIEW HEIGHTS, OH 44147                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 90 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 103 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.605    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALFONSO PEARSON                                                       Contingent
          204A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.606    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALFONSO SANTOS                                                        Contingent
          554 SAN ESTEBAN AVE                                                   Unliquidated
          CORAL GABLES, FL 33146                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.607    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALFRED LAVEIST                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.608    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALFREDO BLANCA DO SANTOS                                              Contingent
          3358 W 97TH STREET                                                    Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.609    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALFREDO BLANCA DOS SANTOS                                             Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.610    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALFREDO MOSQUERA                                                      Contingent
          406 SUMNER ST                                                         Unliquidated
          APT B10                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.611    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALFREDO RAMOS TOLLINCHI                                               Contingent
          3660 N 56TH AVE, APT # 622                                            Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 91 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 104 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.612    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALHAJI AMIDU JALLOH                                                   Contingent
          5 VIEWRIDGE DRIVE                                                     Unliquidated
          APT. J                                                                Disputed
          BALTIMORE, MD 21236
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.613    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALHAJI AMIDU JALLOH                                                   Contingent
          1531 PENTRIDGE ROAD                                                   Unliquidated
          APT. 201A                                                             Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.614    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $175.00
          ALHAMBRA MEDICAL GROUP                                                Contingent
          7100 W 20th Ave.                                                      Unliquidated
          HIALEAH, FL 33016                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3858
                                                                             Is the claim subject to offset?     No       Yes

 3.615    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI ABOUALAIWI                                                        Contingent
          2571 WEST VILLAGE DR                                                  Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.616    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI AL RASHDI                                                         Contingent
          55 FIR HILL, APT. 7B11                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.617    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI AL-KHATIB                                                         Contingent
          25582 WEST HEDGEWOOD DRIVE                                            Unliquidated
          WESTLAKE, OH 44145                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.618    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI ALMAMLUK                                                          Contingent
          10500 SW 108 AVE                                                      Unliquidated
          APT# B416                                                             Disputed
          MIAMI, FL 33176
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 92 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 105 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.619    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI AMMAR                                                             Contingent
          590 E. BUCHTEL AVE APT 25                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.620    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI ASSAAD                                                            Contingent
          4616 IMPERIAL DRIVE                                                   Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.621    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI EL                                                                Contingent
          7033 CINNAMON TEAL CT                                                 Unliquidated
          TOLEDO, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.622    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ali Eltatawy                                                          Contingent
          7033 Cinnamon Teal Ct.                                                Unliquidated
          Toledo, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.623    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI FAROOQUI                                                          Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.624    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI GHAMLOUSH                                                         Contingent
          2642 MIDDLESEX DR                                                     Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.625    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI JAVADI                                                            Contingent
          25400 ROCKSIDE ROAD, APT 620                                          Unliquidated
          BEDFORD HEIGHTS, OH 44146                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 93 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 106 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.626    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI JUNEJO                                                            Contingent
          HOUSE NO. 108, AHMED BARRISTER ROAD                                   Unliquidated
          KARACHI, SINDH, OH 75400                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.627    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI KHANAT                                                            Contingent
          17827 LAKE AZURE WAY                                                  Unliquidated
          BOCA RATON, FL 33496                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.628    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI REZA DANESHKHAH                                                   Contingent
          590 EAST BUCHTEL AVE. APT. 47                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.629    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI SAID                                                              Contingent
          1433 APPOMATTOX DR                                                    Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.630    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI SAMI ABOU-ALAIWI                                                  Contingent
          2571 WEST VILLAGE DR                                                  Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.631    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI SHAHZAD CHAUDHRY                                                  Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.632    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI SULTTAN                                                           Contingent
          1314 W BROAD ST APT A1                                                Unliquidated
          COOKEVILLE, TN 38501                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 94 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 107 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.633    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI TOPCU                                                             Contingent
          701 EDWARD AVE.                                                       Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.634    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALI YAACOUB                                                           Contingent
          2453 MEADOWWOOD DRIVE                                                 Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.635    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIA KNIGHT-KEMP                                                      Contingent
          182 PARKER AVENUE                                                     Unliquidated
          MAPLEWOOD, NJ 07040                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.636    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIA SCRIVEN                                                          Contingent
          424 EAST FEDERAL ST                                                   Unliquidated
          BALTIMORE, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.637    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIA VINES                                                            Contingent
          409 MCARTHUR DRIVE                                                    Unliquidated
          KILLEEN, TX 76541                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.638    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIAS CONEY                                                           Contingent
          377 CROSS STREET                                                      Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALICE GIBBS                                                           Contingent
          2139 8TH STREET                                                       Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 95 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 108 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.640    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALICE MANU                                                            Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.641    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $167.00
          Alice Mendelson, MD                                                   Contingent
          36622 Five Mile Rd. #101                                              Unliquidated
          Livonia, MI 48154                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6294
                                                                             Is the claim subject to offset?     No       Yes

 3.642    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALICIA ARCHER                                                         Contingent
          5400 NW 18 PLACE                                                      Unliquidated
          CITY OF SUNRISE, FL 33313                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.643    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALICIA CORBO                                                          Contingent
          22610 SW 103 AVE                                                      Unliquidated
          MIAMI, FL 33190                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.644    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALICIA DEMBKOWSKI                                                     Contingent
          4624 SECOR RD                                                         Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.645    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALICIA MARSHALL                                                       Contingent
          4101 GLENBROOK DRIVE                                                  Unliquidated
          RICHARDSON, TX 75082                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.646    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALICIA MAYE                                                           Contingent
          15791 SW 53RD CT                                                      Unliquidated
          MIRAMAR, FL 33037                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 96 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 109 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.647    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alicia Smith                                                          Contingent
          5715 Simonds Ave                                                      Unliquidated
          Apt. A                                                                Disputed
          Baltimore, MD 21215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.648    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALICIA TORRES                                                         Contingent
          19662 NW 59TH PLACE                                                   Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.649    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alicia Young                                                          Contingent
          7581 NW 86th Terrace                                                  Unliquidated
          Apt. 103                                                              Disputed
          Fort Lauderdale, FL 33321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.650    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALICIA YOUNG                                                          Contingent
          PO BOX 173324                                                         Unliquidated
          HIALEAH, FL 33017                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.651    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIDA BUSTOS                                                          Contingent
          19146 NW 67 PL                                                        Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.652    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALINA CONNIE                                                          Contingent
          8944 MANGO AVE                                                        Unliquidated
          MORTON GROVE, IL 60053                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.653    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALINA MILLE                                                           Contingent
          4463 LEXINGTON RIDGE DRIVE                                            Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 97 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 110 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.654    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALINA SCHULHOFER                                                      Contingent
          6080 SW 24TH PLACE APT 302                                            Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.655    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIREZA BAGHERI RAJEONI                                               Contingent
          80 E. EXCHANGE ST. APT 222-B                                          Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.656    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALISA FOWLER                                                          Contingent
          703 N AUSTIN BLVD                                                     Unliquidated
          CHICAGO, IL 60644                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.657    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALISA PERKINS                                                         Contingent
          12101 CORBETT STREET                                                  Unliquidated
          DETROIT, MI 48213                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.658    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALISA TSYPIN                                                          Contingent
          493 GAGE ST APT 2                                                     Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.659    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALISHA COATES                                                         Contingent
          1485 CANTWELL ROAD                                                    Unliquidated
          WINDSOR MILL, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.660    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALISHA FOSTER                                                         Contingent
          817 FOXMOORE COURT                                                    Unliquidated
          VIRGINIA BEACH, VA 02346-2526                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 98 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 111 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.661    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALISHA SPIRKO                                                         Contingent
          2573 3RD ST                                                           Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.662    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALISIA WILSON                                                         Contingent
          525 GRANDVIEW AVE.                                                    Unliquidated
          OTTUMWA, IA 52501                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.663    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALISON BARBIERO                                                       Contingent
          1204 E CUMBERLAND AVE                                                 Unliquidated
          APT 420                                                               Disputed
          TAMPA, FL 33602
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.664    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alison Hughes                                                         Contingent
          2441 Greenwood Dr.                                                    Unliquidated
          Janesville, WI 53546                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.665    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $650.00
          Alison P. Southern, MD                                                Contingent
          525 E Market St.                                                      Unliquidated
          Akron, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2365
                                                                             Is the claim subject to offset?     No       Yes

 3.666    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALISSA ALLISON                                                        Contingent
          1730 KENSINGTON RD                                                    Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.667    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALISSA YOUNG                                                          Contingent
          2150 NW 4TH STREET                                                    Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 99 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 112 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.668    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALISSE LAGGER                                                         Contingent
          3843 SYLVANWOOD DR                                                    Unliquidated
          SYLVANIA, OH 43560-3927                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.669    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIVIA GRIFA                                                          Contingent
          2842 ARCHWOOD PLACE                                                   Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.670    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIVIA TAVERNIER                                                      Contingent
          4123 AMY BROOKE CIR                                                   Unliquidated
          BELLBROOK, OH 45305                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.671    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIX CASSAGNOL                                                        Contingent
          2132 CHIPPEWA PL                                                      Unliquidated
          SILVERSPRING, MD 20906                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.672    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIX TROPNAS                                                          Contingent
          8565 SW 152ND AVE                                                     Unliquidated
          128                                                                   Disputed
          MIAMI, FL 33193
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.673    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIYA CONLEY                                                          Contingent
          2896 YOST CT                                                          Unliquidated
          EDGEWOOD, MD 21040-3434                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.674    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIYA KINGWOOD                                                        Contingent
          1323 EAST EAGER STREET                                                Unliquidated
          BALTIMORE, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 100 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 113 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.675    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIYAH AL-KARIM                                                       Contingent
          5911 TOSCANA DRIVE                                                    Unliquidated
          APT 1114                                                              Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.676    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIYAH BENSON                                                         Contingent
          3585 NORMANDY ROAD, UPPER                                             Unliquidated
          SHAKER HEIGHTS, OH 44120                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.677    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIYAH BLAINE                                                         Contingent
          406C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.678    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIYAH LABOY                                                          Contingent
          5639 PATTILLO WAY                                                     Unliquidated
          LITHONIA, GA 30058                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.679    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALIYAH WATSON                                                         Contingent
          1230 E LANVALE ST                                                     Unliquidated
          BALTIMORE, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.680    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALJANAT SANNI                                                         Contingent
          3815 64TH AVE APT 204                                                 Unliquidated
          HYATTSVILLE, MD 20784-1854                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.681    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Allahsha Farmer                                                       Contingent
          2709 Radford St.                                                      Unliquidated
          Alexandria, VA 22302                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 101 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 114 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.682    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Allan Cameron                                                         Contingent
          142 - 23rd St.                                                        Unliquidated
          Apt. 908                                                              Disputed
          Toledo, OH 43604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.683    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLAN KLUTTZ                                                          Contingent
          5611 SW 38TH STREET                                                   Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.684    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Allana Snead                                                          Contingent
          6610 Birchwood Ave                                                    Unliquidated
          Baltimore, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.685    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLEGRA ALLEN                                                         Contingent
          716 ROBINLYNN STREET                                                  Unliquidated
          MESQUITE, TX 75149                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.686    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLEN GATLING                                                         Contingent
          505D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.687    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLEN MATHIS                                                          Contingent
          346 LAUREL LANE                                                       Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.688    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLEN METELLUS                                                        Contingent
          2373 NW 151ST ST                                                      Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 102 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 115 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.689    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLEN PETERSON                                                        Contingent
          11 MARCHMONT LANE                                                     Unliquidated
          WILLINGBORO, NJ 08046                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.690    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $43.11
          Allergy & Asthma Care of the PB                                       Contingent
          500 University Blvd., Ste. 116                                        Unliquidated
          Jupiter, FL 33458                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.691    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,807.00
          ALLERGY AND ASTHMA ASSOCIATES                                         Contingent
          7800 SW 87TH AVE                                                      Unliquidated
          SUITE C-340                                                           Disputed
          Miami, FL 33173
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.692    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,134.73
          Allergy Asthma Associates of Southe                                   Contingent
          900 East Ocean Blvd.                                                  Unliquidated
          Building D, Suite 334                                                 Disputed
          Stuart, FL 34994
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.693    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $201.51
          Allergy Asthma Associates, Inc.                                       Contingent
          10597 Mongomery Rd., Ste. 200                                         Unliquidated
          Cincinnati, OH 45242                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.694    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Allicia Maye                                                          Contingent
          15971 SW 53rd Ct.                                                     Unliquidated
          Key Largo, FL 33037                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.695    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Allie Atkinson                                                        Contingent
          74 Rudy Rd.                                                           Unliquidated
          Mansfield, OH 44903                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 103 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 116 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.696    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $30.12
          Allied Dermatology & Skin Surgery                                     Contingent
          3624 W. Market St.                                                    Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.697    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,165.00
          ALLIED PHYSICIANS GROUP PLLC                                          Contingent
          LOCKBOX 10280                                                         Unliquidated
          NEW YORK, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4799
                                                                             Is the claim subject to offset?     No       Yes

 3.698    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Allisha Ali                                                           Contingent
          3402 Mallery St.                                                      Unliquidated
          Flint, MI 48504                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.699    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Allison Bratcher                                                      Contingent
          2133 Birkdale Rd.                                                     Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.700    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Allison Brooks                                                        Contingent
          25 Greenbriar Dr.                                                     Unliquidated
          Uniontown, PA 15401                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.701    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON BROWN                                                         Contingent
          1184 EMERY RIDGE DR                                                   Unliquidated
          BATAVIA, OH 45103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.702    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON DERICO                                                        Contingent
          12455 TURTLE DOVE PL                                                  Unliquidated
          WALDORF, MD 20602-1406                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 104 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 117 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.703    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Allison Dunn                                                          Contingent
          1154 Four Seasons Dr.                                                 Unliquidated
          Apt. 5                                                                Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.704    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON FATHBRUCKNER                                                  Contingent
          233 BENDELOW COURT                                                    Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.705    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON FERNANDEZ                                                     Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A487                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.706    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON FERNANDEZ                                                     Contingent
          631 PRICES DRIVE                                                      Unliquidated
          CRESCO, PA 18326                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.707    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON GULLINGSRUD                                                   Contingent
          2133 BIRKDALE RD                                                      Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.708    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON KERN                                                          Contingent
          370 KERN RD.                                                          Unliquidated
          WATERFORD, OH 45786                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.709    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON KLEMAN                                                        Contingent
          25223 MORRIS SALEM RD                                                 Unliquidated
          CIRCLEVILLE, OH 43113                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 105 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 118 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.710    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON LOMBARDO                                                      Contingent
          1344 WEATHERVANE LANE APT 2A                                          Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.711    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON MCCOY                                                         Contingent
          6514 LARE RD                                                          Unliquidated
          CONVOY, OH 45832                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.712    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Allison Pavlik                                                        Contingent
          2504 Bazetta Rd. NE                                                   Unliquidated
          Warren, OH 44481-9328                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.713    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON PEREZ                                                         Contingent
          1979 WEST 93RD STREET                                                 Unliquidated
          CLEVELAND, OH 44102                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.714    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON RAPETTI                                                       Contingent
          7101 SW 109 CT                                                        Unliquidated
          MIAMI, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.715    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Allison Robbins                                                       Contingent
          5388 Brickleberry Way                                                 Unliquidated
          Douglasville, GA 30134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.716    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON SLUTZ                                                         Contingent
          27432 WINONA ROAD                                                     Unliquidated
          SALEM, OH 44460                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 106 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 119 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.717    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON TESKE                                                         Contingent
          1445 AVONDALE DR                                                      Unliquidated
          GREEN BAY, WI 54313                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.718    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLISON VANNOY                                                        Contingent
          5505 MENNONITE ROAD                                                   Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.719    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Allison Zimmerman                                                     Contingent
          4430 N Holland Sylvania Rd.                                           Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.720    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLIYAH GORDON                                                        Contingent
          364 ALDEBURGH AVE                                                     Unliquidated
          SOMERSET, NJ 08873-4842                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.721    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLIYAH SANDS                                                         Contingent
          146 HAWTHORN DRIVE                                                    Unliquidated
          CLAYTON, NC 27520                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.722    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLJAHNI MACK                                                         Contingent
          5 FOREST AVENUE                                                       Unliquidated
          VALLEY STREAM, NY 11581                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.723    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Allyse Harrington                                                     Contingent
          872 Rivanna River Reach                                               Unliquidated
          Chesapeake, VA 23320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 107 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 120 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.724    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLYSE RUTTER                                                         Contingent
          416 GLENVIEW DRIVE                                                    Unliquidated
          FOSTORIA, OH 44830                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.725    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLYSON WENTWORTH                                                     Contingent
          209 CURTIS CT                                                         Unliquidated
          STEWARTSVILLE, NJ 08886                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.726    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLYSON WHARTON                                                       Contingent
          1135 NORTHWOOD CIR                                                    Unliquidated
          NEW ALBANY, OH 43054                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.727    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALOMZI SIWELA                                                         Contingent
          4122 ANDERSON WOODS DR                                                Unliquidated
          JACKSONVILLE, FL 32218                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.728    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALON THOMAS                                                           Contingent
          5470 NW 176TH ST                                                      Unliquidated
          MIAMI, FL 33055                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.729    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALONTE WRIGHT                                                         Contingent
          1140 EAST 42ND PLACE, APT1A                                           Unliquidated
          CHICAGO, IL 60653                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.730    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alonzia Battle                                                        Contingent
          4524 Springstead Trl                                                  Unliquidated
          Antioch, TN 37013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 108 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 121 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.731    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALONZO HAM                                                            Contingent
          2421 SW 48TH AVENUE                                                   Unliquidated
          WEST PARK, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.732    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALONZO SMALL                                                          Contingent
          4929 MELINDA DRIVE                                                    Unliquidated
          FOREST HILL, TX 76119                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.733    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alpha Misbahou-Jalloh                                                 Contingent
          11305 Birkdale Ct                                                     Unliquidated
          Bowie, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.734    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALPHI LEWIS                                                           Contingent
          219-13 114 ROAD                                                       Unliquidated
          CAMBRIA HEIGHTS, NY 11411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.735    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALTANEIO FERGUSON                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.736    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALTHEA WRIGHT                                                         Contingent
          19515 NW 38TH CT                                                      Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.737    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALTORIA ANDERS                                                        Contingent
          1611 WEST 16TH STREET                                                 Unliquidated
          RIVIERA BEACH, FL 33404                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 109 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 122 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.738    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALVIN ANDERSON                                                        Contingent
          14821 JACKSON ST                                                      Unliquidated
          MIAMI, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.739    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALVIN DAVIS                                                           Contingent
          124 NW 40TH CT                                                        Unliquidated
          APT 3                                                                 Disputed
          OAKLAND PARK, FL 33309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.740    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alvin Ilechie                                                         Contingent
          8201 Climbing Fern Ct.                                                Unliquidated
          Bowie, MD 20715                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.741    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALVIN NNABUE                                                          Contingent
          1646 BOND RD                                                          Unliquidated
          PARKTON, MD 21120                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.742    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALWALEED ALREMAIH                                                     Contingent
          1835 ASHTON LANE                                                      Unliquidated
          APT #118                                                              Disputed
          KENT, OH 44240
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.743    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSA GIUDICI                                                         Contingent
          2058 EMENS DRIVE                                                      Unliquidated
          MUSKEGON, MI 49444                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.744    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSA GRINDLINGER                                                     Contingent
          40 ROWLAND AVE HWCC BOX # 3248                                        Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 110 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 123 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.745    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSE GILLENTINE                                                      Contingent
          13304 CROCUS AVENUE NW                                                Unliquidated
          HARTVILLE, OH 44632                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.746    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSIA HARRIS                                                         Contingent
          4130 EAST 104TH STREET                                                Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.747    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSON STOLL                                                          Contingent
          370 WESTGROVE CT                                                      Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.748    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA ABNER                                                          Contingent
          1022 SUNSET DR                                                        Unliquidated
          ENGLEWOOD, OH 45322                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.749    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA AVILA                                                          Contingent
          8731 HOMER STREET                                                     Unliquidated
          DETROIT, MI 48209                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.750    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA BIGELOW                                                        Contingent
          641 BRYNHAVEN DR                                                      Unliquidated
          OREGON, OH 43616                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.751    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alyssa Brinkley                                                       Contingent
          5773 W Camper Rd.                                                     Unliquidated
          Genoa, OH 43430-9300                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 111 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 124 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.752    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA CASTILLO                                                       Contingent
          128 WASHINGTON STREET                                                 Unliquidated
          HARTFORD, MI 49057                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.753    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA CLAY                                                           Contingent
          373 CAROLL ST.                                                        Unliquidated
          SUITE 62                                                              Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.754    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA ELDER                                                          Contingent
          17150 BUTTS CANYON RD                                                 Unliquidated
          MIDDLETOWN, CA 95461                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.755    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA EVERSMEYER                                                     Contingent
          1384 JEFFERSON AVE                                                    Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.756    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA GOSLING                                                        Contingent
          2137 TIGRIS DRIVE                                                     Unliquidated
          WEST PALM BEACH, FL 33413                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.757    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA HOLLEY                                                         Contingent
          701 NW 210 STREET                                                     Unliquidated
          BLDG. 3 APT. 318                                                      Disputed
          MIAMI, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.758    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alyssa Hoyng                                                          Contingent
          2021 Barnsbury Ct.                                                    Unliquidated
          Celina, OH 45822                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 112 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 125 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.759    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA JONKINS                                                        Contingent
          330 TAYLOR ST NE 44                                                   Unliquidated
          WASHINGTON, DC 20017                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.760    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA MCGHEE                                                         Contingent
          9827 HEMLOCK LANE                                                     Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.761    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alyssa Mediate                                                        Contingent
          4430 N Holland Sylvania Rd.                                           Unliquidated
          Apt. 4119                                                             Disputed
          Toledo, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.762    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA MILLER                                                         Contingent
          2559 HEATHER HILLS RD APT B                                           Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.763    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA PETTY                                                          Contingent
          4793 HABITS GLEN CT                                                   Unliquidated
          CINCINNATI, OH 45244-1270                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.764    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA ROBERTS                                                        Contingent
          12669 WILLIAMSBURG AVE NW                                             Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.765    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA STEIN                                                          Contingent
          4700 SW 108TH AVENUE                                                  Unliquidated
          DAVIE, FL 33328                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 113 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 126 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.766    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA THOMAS                                                         Contingent
          3837 KENWAY BLVD                                                      Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.767    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA ZIELENIEWSKI                                                   Contingent
          3847 INDEPENDENCE ROAD                                                Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.768    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALYSSA ZUMBERGER                                                      Contingent
          9901 WRIGHT-PUTHOFF RD.                                               Unliquidated
          SIDNEY, OH 45365                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.769    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $91.00
          AM RYWLIN MD & ASSOC PA                                               Contingent
          4300 ALTON RD                                                         Unliquidated
          @2400                                                                 Disputed
          Miami Beach, FL 33140
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1210                         Is the claim subject to offset?     No       Yes


 3.770    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMADOU MAMADOU                                                        Contingent
          4985 OLD COVENTRY ROAD                                                Unliquidated
          APT. 4064                                                             Disputed
          COLUMBUS, OH 43232-2684
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.771    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amaka Ehienulo                                                        Contingent
          4397 Palton Dr.                                                       Unliquidated
          Dumfries, VA 22025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.772    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amal el Daibani                                                       Contingent
          4312 N Holland Sylvania Rd.                                           Unliquidated
          Apt. 323                                                              Disputed
          Toledo, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 114 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 127 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.773    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMAL NARAYANAN                                                        Contingent
          2220 HIGH ST                                                          Unliquidated
          APT 305                                                               Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.774    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aman Daniel                                                           Contingent
          12406 Sadler Ln                                                       Unliquidated
          Bowie, MD 20715                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.775    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANAWIT WORKU                                                        Contingent
          2801 W BANCROFT MS121                                                 Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.776    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA ALBERT                                                         Contingent
          5905 APPLETON DR.                                                     Unliquidated
          NORFOLK, VA 23502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.777    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amanda Alston                                                         Contingent
          6 Joicy Ct                                                            Unliquidated
          Gwynn Oak, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.778    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA BAKLEY                                                         Contingent
          2926 NORTH CENTRE STREET                                              Unliquidated
          PENNSAUKEN, NJ 08109                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.779    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amanda Berthold                                                       Contingent
          2620 S University Dr.                                                 Unliquidated
          Apt. #204                                                             Disputed
          Fort Lauderdale, FL 33328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 115 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 128 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.780    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA BLYER                                                          Contingent
          6102 SUNSCAPE DRIVE NE                                                Unliquidated
          LOUISVILLE, OH 44641                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.781    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA CARR                                                           Contingent
          4709 LABURNUM DR                                                      Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.782    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA CARTEE                                                         Contingent
          9709 MARTINIQUE DR                                                    Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.783    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA COOPER                                                         Contingent
          9526 IROQUOIS TRCE                                                    Unliquidated
          NEW HAVEN, IN 46774                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.784    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA CRUZ                                                           Contingent
          1585 DEAN STREET, APT 4A                                              Unliquidated
          BROOKLYN, NY 11213                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.785    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA DENTON                                                         Contingent
          505 UNION STREET                                                      Unliquidated
          PO BOX 104                                                            Disputed
          HOWE, IN 46746
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.786    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA DIGGS                                                          Contingent
          2611 DOUGLAS RD SE #302                                               Unliquidated
          WASHINGTON, DC 20020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 116 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 129 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.787    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA FOWLER                                                         Contingent
          1541 PENTRIDGE RD.                                                    Unliquidated
          APT 212                                                               Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.788    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA FOWLER                                                         Contingent
          1227 MEIGS PL NE APT D                                                Unliquidated
          WASHINGTON, DC 20002-2442                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.789    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA GIORDANO                                                       Contingent
          1621 NW 4TH AVE                                                       Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.790    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA GROSS                                                          Contingent
          2524 NW 15TH STREET                                                   Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA HOLZMAN                                                        Contingent
          4811 FOOTE ROAD                                                       Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.792    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA JORDAN                                                         Contingent
          100 BELLMORE STREET                                                   Unliquidated
          PAINESVILLE, OH 44077                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.793    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amanda Landwehr                                                       Contingent
          4429 SW 79th Ter.                                                     Unliquidated
          Fort Lauderdale, FL 33314-3141                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 117 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 130 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.794    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA LANDWEHR                                                       Contingent
          4429 SW 70TH TER                                                      Unliquidated
          DAVIE, FL 33314-3141                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.795    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA MAZUREK                                                        Contingent
          1925 KEY ST APT L                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.796    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA PERALTA                                                        Contingent
          1599 EASTLAKE WAY                                                     Unliquidated
          WESTON, FL 33326                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.797    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA PINEDA                                                         Contingent
          11029 SW 88 ST APT P106                                               Unliquidated
          MIAMI, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.798    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA REMMETTER                                                      Contingent
          4690 BOLIN AVE                                                        Unliquidated
          SPRINGFIELD, OH 45502                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.799    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amanda Salmon                                                         Contingent
          12015 Crimson Ln                                                      Unliquidated
          Silver Spring, MD 20904-1950                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.800    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA SPENCER                                                        Contingent
          2133 CALAIS DR. APT 12                                                Unliquidated
          MIAMI BEACH, FL 33141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 118 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 131 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.801    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA THAMMAVONGSA                                                   Contingent
          835 GLENWOOD RD                                                       Unliquidated
          ROSSFORD, OH 43460-1607                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.802    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amanda Tucker                                                         Contingent
          6320 Greenspring Ave.                                                 Unliquidated
          Apt. 305                                                              Disputed
          Baltimore, MD 21209-3512
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.803    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA VAN STRAVERN                                                   Contingent
          1354 HUNTER'S LAKE DR E                                               Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.804    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA WILLIAMS                                                       Contingent
          2534 ROBINDALE AVENUE                                                 Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.805    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA WOLFORD                                                        Contingent
          9204 HILLCROFT DRIVE                                                  Unliquidated
          RIVERVIEW, FL 33578                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.806    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA WORCESTER                                                      Contingent
          323 HAWTHORNE STREET                                                  Unliquidated
          ELYRIA, OH 44035                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.807    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANDA ZGANJAR                                                        Contingent
          1156 CAIRO PL                                                         Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 119 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 132 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.808    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANI JIU                                                             Contingent
          81 RYERSON ST                                                         Unliquidated
          BROOKLYN, NY 11205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.809    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMANUEL VORKU                                                         Contingent
          3365 AIRPORT HWY APT 7                                                Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.810    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMAR LOUIS                                                            Contingent
          1616 NW 15TH AVE                                                      Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.811    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMARACHI CHUKWUKA-EZE                                                 Contingent
          9443 BALLARD GREEN DRIVE                                              Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.812    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMARACHI ELENDU                                                       Contingent
          6713 SUMMER RAMBO CT                                                  Unliquidated
          COLUMBIA, MD 21045-5405                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.813    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMARI GLENN-MCNEILL                                                   Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A63                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.814    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMARI GRANT                                                           Contingent
          5603 SINCLAIR LANE, APT. E                                            Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 120 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 133 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.815    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMARI SMITH                                                           Contingent
          352 E 60TH ST                                                         Unliquidated
          CHICAGO, IL 60637                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.816    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMARISSE LEE                                                          Contingent
          1346 S WABASH AVE                                                     Unliquidated
          CHICAGO, IL 60605                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.817    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMARRIA REAVES                                                        Contingent
          903 ARGONNE DR                                                        Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.818    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMARYON WILLIAMS                                                      Contingent
          3650 W 86TH PLACE                                                     Unliquidated
          CHICAGO, IL 60652                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.819    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amaya White                                                           Contingent
          31 Devon Green                                                        Unliquidated
          Buffalo, NY 14204                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.820    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBAYE SEMERE                                                         Contingent
          1643 NORTHGATE RD                                                     Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.821    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amber Banks                                                           Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 121 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 134 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.822    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER BANKS                                                           Contingent
          31 CARRIE PL                                                          Unliquidated
          SICKLERVILLE, NJ 08081-9609                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.823    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER BERUMEN BAKER                                                   Contingent
          11820 AMISTOSO LANE                                                   Unliquidated
          LAS VEGAS, NV 89138                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.824    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER BESSNER                                                         Contingent
          11095 BARRINGTON BOULEVARD                                            Unliquidated
          CLEVELAND, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.825    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER DAVIS                                                           Contingent
          245 GRANT ST                                                          Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.826    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER DERUMEN BAKER                                                   Contingent
          11820 AMISTOSO LANE                                                   Unliquidated
          LAS VEGAS, NV 89138                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.827    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amber Emerson                                                         Contingent
          12704 Mescalaro Ln                                                    Unliquidated
          Lusby, MD 20657                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.828    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amber Fussell                                                         Contingent
          1469 Braden Crescent                                                  Unliquidated
          Norfolk, VA 23502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 122 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 135 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.829    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER HENDERSON                                                       Contingent
          1242 ROZELLE AVENUE                                                   Unliquidated
          EAST CLEVELAND, OH 44112                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.830    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER HOLMES-TURNER                                                   Contingent
          1376 CY BLACKBURN CIRCLE                                              Unliquidated
          DALLAS, TX 75217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.831    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amber Jones                                                           Contingent
          4244 E 116th St                                                       Unliquidated
          Cleveland, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.832    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER KENNEY                                                          Contingent
          21200 PRIDAY AVENUE                                                   Unliquidated
          EUCLID, OH 44123                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.833    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER KHAN                                                            Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.834    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amber Matalus                                                         Contingent
          15525 Winding Trail Rd.                                               Unliquidated
          Colorado Springs, CO 80908-2020                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.835    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER MATALUS                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 123 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 136 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.836    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER MCCLAIN                                                         Contingent
          3420 N BELTLINE ROAD, APT 2020                                        Unliquidated
          IRVING, TX 75062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.837    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amber McDonald                                                        Contingent
          1704 Sassafras Hill St.                                               Unliquidated
          Durham, NC 27712                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.838    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER MCDONALD                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          BOX A411                                                              Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.839    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER PERRY                                                           Contingent
          2175 NW 105 TERRACE                                                   Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.840    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER RICKETTS                                                        Contingent
          17880 KELLY BIRD DRIVE                                                Unliquidated
          LAWRENCEBURG, IN 47025                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.841    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER ROBINSON                                                        Contingent
          30246 INKSTER RD                                                      Unliquidated
          FRANKLIN, MI 48025-1409                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.842    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amber Ruscin                                                          Contingent
          29015 Milarcik Rd.                                                    Unliquidated
          Tippecanoe, OH 44699                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 124 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 137 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.843    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER SIMMS                                                           Contingent
          6343 MAXWELL DR                                                       Unliquidated
          SUITLAND, MD 20746-4145                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.844    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMBER WILLIAMS                                                        Contingent
          4524 CEDAR LANE                                                       Unliquidated
          MEMPHIS, TN 38128                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.845    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMEA MCFADDEN                                                         Contingent
          8826 SIGRID RD                                                        Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.846    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMED MOLLEDA                                                          Contingent
          420 NW 12TH AVE                                                       Unliquidated
          MIAMI, FL 33128                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.847    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amed Oum-Mbogba                                                       Contingent
          6510 Quentin Ct.                                                      Unliquidated
          Hyattsville, MD 20784                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.848    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMEE BUTCHER                                                          Contingent
          1601 BETZ DR.                                                         Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.849    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ameera Gray                                                           Contingent
          14132 Grand Pre Rd.                                                   Unliquidated
          Apt. 42                                                               Disputed
          Silver Spring, MD 20906-2857
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 125 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 138 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.850    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMELIA DEVER                                                          Contingent
          24661 HILLIARD BLVD                                                   Unliquidated
          WESTLAKE, OH 44145                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.851    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMEN DESTA                                                            Contingent
          8721 DELCRIS DR                                                       Unliquidated
          MONTGOMERY VILLAGE, MD 20886-4350                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.852    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMENTA BELL-RICHARDSON                                                Contingent
          9305 CRYSTAL OAKS LN                                                  Unliquidated
          UPPER MARLBORO, MD 20772-3289                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.853    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $20,850.50
          AmeriBen2                                                             Contingent
          PO Box 7186                                                           Unliquidated
          Boise, ID 83707                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.854    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $19.25
          American Current Care                                                 Contingent
          2500 West Fwy                                                         Unliquidated
          Fort Worth, TX 76102                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.855    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          American Express                                                      Contingent
          PO Box 1270                                                           Unliquidated
          Newark, NJ 07101                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1009
                                                                             Is the claim subject to offset?     No       Yes

 3.856    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $86.60
          American Health Associates                                            Contingent
          665 Peachmont Ave. NW                                                 Unliquidated
          North Canton, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 126 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 139 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.857    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,973.75
          American Health Holding, Inc.                                         Contingent
          7400 W. Campus Rd. F-510                                              Unliquidated
          New Albany, OH 43054                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.858    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $66.59
          American Health Network of OH PC                                      Contingent
          227 E. Loudon Ave.                                                    Unliquidated
          Loudonville, OH 44842                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.859    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $109.00
          American Health Network Ohio                                          Contingent
          4882 E Main St. #200                                                  Unliquidated
          Columbus, OH 43213                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7074
                                                                             Is the claim subject to offset?     No       Yes

 3.860    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $153.00
          AMERICAN RADIOLOGY CONSULTANTS                                        Contingent
          P O BOX 678253                                                        Unliquidated
          NEW YORK, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5195
                                                                             Is the claim subject to offset?     No       Yes

 3.861    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $15.60
          American Radiology Consultants, PLL                                   Contingent
          712 N. Washington, Suite 101                                          Unliquidated
          Dallas, TX 75246                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.862    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $300.00
          Ameripath Cincinnati, Inc.                                            Contingent
          9844 Redhill Dr.                                                      Unliquidated
          Cincinnati, OH 45242                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2088
                                                                             Is the claim subject to offset?     No       Yes

 3.863    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.54
          Ameripath Florida LLC                                                 Contingent
          4225 Fowler Ave.                                                      Unliquidated
          Tampa, FL 33617                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 127 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 140 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.864    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,413.00
          AMERIPATH FLORIDA LLC                                                 Contingent
          16684 COLLECTIONS CENTER DRIVE                                        Unliquidated
          101                                                                   Disputed
          POMPANO BEACH, FL 33069
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.865    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amie Saidy                                                            Contingent
          15424 Perrywood Dr.                                                   Unliquidated
          Burtonsville, MD 20866                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.866    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMIE SAIDY                                                            Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A449                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.867    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $776.88
          Amiel Levin, MD PA                                                    Contingent
          4302 Alton Rd., Ste. 1010                                             Unliquidated
          Miami Beach, FL 33140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.868    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMINAH ROSE                                                           Contingent
          15600 NW 7TH AVE                                                      Unliquidated
          APT. 701                                                              Disputed
          MIAMI, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.869    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amir Metts                                                            Contingent
          5735 St. Elmo                                                         Unliquidated
          Cincinnati, OH 45224                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.870    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMIR RIDDLE                                                           Contingent
          8800 RAY COURT APT 4                                                  Unliquidated
          TWINSBURG, OH 44087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 128 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 141 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.871    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amir Sheybani-Nezhad                                                  Contingent
          110 Burke                                                             Unliquidated
          Apt. D                                                                Disputed
          Towson, MD 21286
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.872    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMIR SHEYBANI-NEZHAD                                                  Contingent
          1011 J MISTY LYNN CIRCLE                                              Unliquidated
          COCKEYSVILLE, MD 21030                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.873    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMIRA AL-AKASH                                                        Contingent
          641 WAKEFIELD DRIVE                                                   Unliquidated
          CORTLAND, OH 44410                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.874    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amira Bendrif                                                         Contingent
          3625 College Ave.                                                     Unliquidated
          Box 2040                                                              Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.875    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amirah Muhammad                                                       Contingent
          1540 Pentridge Rd.                                                    Unliquidated
          Baltimore, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.876    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMIRAH MUHAMMAD                                                       Contingent
          209 DIVISION ST                                                       Unliquidated
          SCHENECTADY, NY 12304-1107                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.877    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMIRREZA NICKKAR                                                      Contingent
          7513 KELSEYS LANE                                                     Unliquidated
          ROSEDALE, MD 21237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 129 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 142 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.878    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMIRREZA NICKKAR                                                      Contingent
          8 BARNWELL COURT APT. 204                                             Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.879    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMIT ADHIKARI                                                         Contingent
          889B WHITE PINE DRIVE                                                 Unliquidated
          AKON, OH 44313                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.880    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMMAR ABDELGAWAD                                                      Contingent
          268 CROSBY ST #1                                                      Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.881    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMMAR ATASSI                                                          Contingent
          1186 TIMBERBROOK CT                                                   Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.882    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMON SMITH                                                            Contingent
          1184 E 19TH AVE                                                       Unliquidated
          COLUMBUS, OH 43211                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.883    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMONI BEAZER                                                          Contingent
          3403 LIBERTY HEIGHTS AVE                                              Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.884    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMRIT KAFLE                                                           Contingent
          16 POWHURST CT                                                        Unliquidated
          NOTTINGHAM, MD 21236-5019                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 130 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 143 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.885    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMRITPAL DHALIWAL                                                     Contingent
          209 174TH ST UNIT# 2316                                               Unliquidated
          SUNNY ISLES BEACH, FL 33160                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.886    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMRUTA MOZARKAR                                                       Contingent
          4414 LAPLATA AVE, APT E                                               Unliquidated
          BALTIMORE, MD 21211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.887    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMY BADER                                                             Contingent
          3319 MAPLEWAY DR                                                      Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.888    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMY BASHAM                                                            Contingent
          5570 302ND ST                                                         Unliquidated
          TOLEDO, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.889    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMY BEGG                                                              Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.890    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMY CARRERA                                                           Contingent
          1610 EASY STREET                                                      Unliquidated
          SEAGOVILLE, TX 75159                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.891    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMY CUSTER                                                            Contingent
          3122 HOPEWELL PL.                                                     Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 131 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 144 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.892    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $525.00
          Amy E. Riese, MD                                                      Contingent
          1400 E Medial Loop                                                    Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.893    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMY HUA                                                               Contingent
          2629 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.894    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amy Jeramillo                                                         Contingent
          1401 SW 136th Ave.                                                    Unliquidated
          Fort Lauderdale, FL 33325                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.895    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMY JOYA                                                              Contingent
          2414 SEEVERS AVENUE                                                   Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.896    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMY LUCIANO SANTAMARIA                                                Contingent
          2625 16TH AVENUE SOUTH                                                Unliquidated
          MINNEAPOLIS, MN 55407                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.897    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMY LYON                                                              Contingent
          6168 PEPPERWOOD COURT                                                 Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.898    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amy Punte                                                             Contingent
          4129 Meadows Rd.                                                      Unliquidated
          Santa Fe, NM 87507                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 132 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 145 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.899    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $50.30
          Amy R. Weidman, MD                                                    Contingent
          3610 W. Market St.                                                    Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.900    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $260.00
          AMY S DUNETZ DPM                                                      Contingent
          305                                                                   Unliquidated
          AVENTURA, FL 33180                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3327
                                                                             Is the claim subject to offset?     No       Yes

 3.901    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMY UNG                                                               Contingent
          82 FOUNTAINVIEW DR                                                    Unliquidated
          SAINT CHARLES, MO 63303                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.902    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMY WOLF                                                              Contingent
          5912 WAKEFIELD DR                                                     Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.903    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMY WOTRING                                                           Contingent
          1035 COUNTRY VIEW LN. APT 16F                                         Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.904    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          An Huynh                                                              Contingent
          1245 Oak Hill Ct.                                                     Unliquidated
          Apt. 247                                                              Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.905    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AN NGUYEN                                                             Contingent
          958 N PROSPECT ST                                                     Unliquidated
          BOWLING GREEN, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 133 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 146 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.906    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANA                                                                   Contingent
          7175 ORANGE DR                                                        Unliquidated
          APT 107                                                               Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.907    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANA ARRIETA                                                           Contingent
          4150 NW 79 AVE.                                                       Unliquidated
          APT. 1H                                                               Disputed
          DORAL, FL 33166
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.908    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANA COMERIO                                                           Contingent
          515 NE 118 STREET                                                     Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.909    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANA MARTIN-SACRISTAN GANDIA                                           Contingent
          1633 ARTMAN AVENUE                                                    Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.910    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANA NEFFA                                                             Contingent
          151 CRANDON BLVD                                                      Unliquidated
          APT 136                                                               Disputed
          KEY BISCAYNE, FL 33149
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.911    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANA PAULINA BOSCH VIELMA                                              Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.912    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANA RITA TEIXEIRA PEDROSO                                             Contingent
          393 SUMNER ST                                                         Unliquidated
          APT. 103 B                                                            Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 134 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 147 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.913    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANA SOTO                                                              Contingent
          245 NE 14TH ST                                                        Unliquidated
          APT 1815                                                              Disputed
          MIAMI, FL 33132
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.914    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANA VALENCIA                                                          Contingent
          4261 SW 153 PL.                                                       Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.915    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anabetsy Rivero                                                       Contingent
          3301 NE 5th Ave.                                                      Unliquidated
          Apt. 615                                                              Disputed
          Miami, FL 33137-4023
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.916    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANAELLE AUGUSTE                                                       Contingent
          1320 NW 112 STREET                                                    Unliquidated
          MIAMI, FL 33167                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.917    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANANYA VAKA                                                           Contingent
          77 FIR HILL                                                           Unliquidated
          APT# 6B5                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.918    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANAS ALBAZIE                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.919    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANASTASIA GROSSMAN                                                    Contingent
          17810 ALLIEN AVENUE                                                   Unliquidated
          CLEVELAND, OH 44111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 135 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 148 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.920    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anastasia Mitchell                                                    Contingent
          900 Riverbend Dr.                                                     Unliquidated
          Apt. 185                                                              Disputed
          Lancaster, TX 75146
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.921    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anastazia Novatchinski                                                Contingent
          1840 Brownstone Blvd.                                                 Unliquidated
          Apt. A-31                                                             Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.922    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANAYA COWVINS                                                         Contingent
          7732 EMBASSY BLVD                                                     Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.923    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANAYA MURDOCK                                                         Contingent
          6433 HEITZLER AVE                                                     Unliquidated
          CINCINNATI, OH 45224                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.924    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andel Smith                                                           Contingent
          1648 Bentalou St                                                      Unliquidated
          Baltimore, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.925    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDERSON ASSEVIERO                                                    Contingent
          39 EWING DR                                                           Unliquidated
          REISTERSTOWN, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.926    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andhina Satriani                                                      Contingent
          3414 Dorr St.                                                         Unliquidated
          Apt. 204                                                              Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 136 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 149 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.927    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDHY GOMEZ                                                           Contingent
          5215 W 22ND CT                                                        Unliquidated
          APT 104                                                               Disputed
          HIALEAH, FL 33016-7050
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.928    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDI YU                                                               Contingent
          12040 NE 16TH AVE                                                     Unliquidated
          APT 111                                                               Disputed
          MIAMI, FL 33161
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.929    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDIA HARRIS                                                          Contingent
          13611 SHADY OAK                                                       Unliquidated
          GARFIELD HEIGHTS, OH 44125                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.930    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDISHA REYES                                                         Contingent
          76 GROVE STREET                                                       Unliquidated
          MONTCLAIR, NJ 07042                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.931    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRAE FERRON                                                         Contingent
          18100 NW 52ND AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.932    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRAE FERRON                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.933    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andraea Taulker                                                       Contingent
          316 N Poplar St.                                                      Unliquidated
          Fostoria, OH 44830                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 137 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 150 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.934    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRE BELTON                                                          Contingent
          1718 WEST FOLLOWTHRU DRIVE                                            Unliquidated
          TAMPA, FL 33612                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.935    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRE BOLLAM-GODBOTT                                                  Contingent
          4647 BRUSHWOOD CIR                                                    Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.936    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRE BRAZIEL                                                         Contingent
          7064 N.W. 49TH STREET                                                 Unliquidated
          LAUDERHILL, FL 33319                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.937    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andre Cheeks                                                          Contingent
          26535 Laurel Grove Ct                                                 Unliquidated
          Mechanicsville, MD 20659-4473                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.938    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRE DANIELS                                                         Contingent
          1311 BRIARWOOD AVENUE                                                 Unliquidated
          COLUMBUS, OH 43211                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.939    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRE DAVIS                                                           Contingent
          12 ROTHAMEL CT                                                        Unliquidated
          BALTIMORE, MD 21236                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.940    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRE DIXON                                                           Contingent
          404A JACKSON AVENUE                                                   Unliquidated
          VANDERGRIFT, PA 15690                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 138 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 151 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.941    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRE LYTTLE                                                          Contingent
          1214 E BELVEDERE AVE                                                  Unliquidated
          BALTIMORE, MD 21239-2601                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.942    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andre Paisley                                                         Contingent
          3403 - 16th St NW                                                     Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.943    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRE PARKER                                                          Contingent
          3350 NE 13 CIRCLE DRIVE                                               Unliquidated
          UNIT 108                                                              Disputed
          HOMESTEAD, FL 33033
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.944    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRE ROSS                                                            Contingent
          17600 NW 5TH AVENUE                                                   Unliquidated
          APT. 108                                                              Disputed
          MIAMI, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.945    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRE SAVORY                                                          Contingent
          12808 WATER FOWL WAY                                                  Unliquidated
          UPPER MARLBORO, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.946    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRE THOMPSON                                                        Contingent
          320 NW 126TH ST                                                       Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.947    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRE WILLIAMS                                                        Contingent
          8324 PAMLICO ST                                                       Unliquidated
          ORLANDO, FL 32817                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 139 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 152 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.948    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA ABAD                                                           Contingent
          13121 NW 11 TERRACE                                                   Unliquidated
          MIAMI, FL 33182                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.949    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA BAKER                                                          Contingent
          7557 ARLINGTON EXPRESSWAY                                             Unliquidated
          A103                                                                  Disputed
          JACKSONVILLE, FL 32211
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.950    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA BORDLEY                                                        Contingent
          5006 OAKLYN AVE                                                       Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.951    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA BROOKHART                                                      Contingent
          6839 YOUNGSTOWN PITTSBURGH ROAD                                       Unliquidated
          POLAND, OH 44514                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.952    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA BUGARIU                                                        Contingent
          55077 HEARTHSIDE DR                                                   Unliquidated
          SHELBY TOWNSHIP, MI 48316                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.953    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA CAPECCHI                                                       Contingent
          16624 GREENS EDGE CIRCLE. # 74                                        Unliquidated
          WESTON, FL 33326                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.954    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA CASTILLO                                                       Contingent
          12965 SW 197 STREET                                                   Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 140 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 153 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.955    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA COOKHORN                                                       Contingent
          2494 CENTERGATE DRIVE                                                 Unliquidated
          APT. 206                                                              Disputed
          MIRAMAR, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.956    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA CRUZ                                                           Contingent
          25423 RICHTON FALLS DRIVE                                             Unliquidated
          RICHMOND, TX 77406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.957    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrea Dickerson                                                      Contingent
          903 - 5th St. SE                                                      Unliquidated
          Bagdad, KY 40003-4518                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.958    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA ENGLISH                                                        Contingent
          P.O.BOX 524                                                           Unliquidated
          JOHNSTOWN, OH 43031                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.959    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrea Garland                                                        Contingent
          1423 Isted Rd                                                         Unliquidated
          Glen Burnie, MD 21060                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.960    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA GONZALEX DE LA GALA                                            Contingent
          10410 NW 58 TERRACE                                                   Unliquidated
          MIAMI, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.961    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA MANZUR WUNSCH                                                  Contingent
          17235 7TH STREET                                                      Unliquidated
          MONTVERDE, FL 34756                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 141 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 154 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.962    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA MCGLOCKING                                                     Contingent
          618 H. COVENANT DRIVE                                                 Unliquidated
          BELLE GLADE, FL 33430                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.963    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA MOUZONE                                                        Contingent
          6620 VINCENT LN APT 302                                               Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.964    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrea Petri                                                          Contingent
          250 Congress Park Dr.                                                 Unliquidated
          Apt. 459                                                              Disputed
          Delray Beach, FL 33445
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.965    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA RAMIREZ                                                        Contingent
          305 ROYAL FIELD DR.                                                   Unliquidated
          ARLINGTON, TX 76011                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.966    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrea Riley                                                          Contingent
          592 Helen Ave.                                                        Unliquidated
          Brunswick, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.967    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA RILEY                                                          Contingent
          7054 QUAIL LAKES DR                                                   Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.968    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrea Rowland                                                        Contingent
          7054 Quail Lakes Dr.                                                  Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 142 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 155 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.969    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA SANDERS-DEAN                                                   Contingent
          1104 BOCA CHICA CIRCLE                                                Unliquidated
          DALLAS, TX 75232                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.970    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA TAULKER                                                        Contingent
          316 NORTH POPLAR STREET                                               Unliquidated
          FOSTORIA, OH 44830                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.971    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREA VALENCIA                                                       Contingent
          3172 MERRICK TERRACE                                                  Unliquidated
          MARGATE, FL 33063                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.972    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREAS COOK                                                          Contingent
          25570 GLENBROOK BOULEVARD                                             Unliquidated
          EUCLID, OH 44117                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.973    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREAS MAYNOR                                                        Contingent
          4103 SOUTH RICHMOND STREET                                            Unliquidated
          CHICAGO, IL 60632                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.974    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREE REID                                                           Contingent
          1223 MARYLAND AVENUE EAST                                             Unliquidated
          SAINT PAUL, MN 55106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.975    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREEK KELLY                                                         Contingent
          2331 NASSAU DRIVE                                                     Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 143 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 156 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.976    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREINA GOMEZ                                                        Contingent
          2710 SEGOVIA STREET                                                   Unliquidated
          CORAL GABLES, FL 33134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.977    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREINA PESCHIERA CONTI                                              Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.978    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRELLE GUERRIER                                                     Contingent
          8203 S PALM DR APT 216                                                Unliquidated
          PEMBROKE PINES, FL 33025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.979    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRENIQUE WRIGHT                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.980    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRES DAIZ-GONZALEZ                                                  Contingent
          403D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.981    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRES DEZA                                                           Contingent
          1065 98TH ST.                                                         Unliquidated
          APT. 6                                                                Disputed
          BAL HARBOUR, FL 33154
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.982    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRES ESPINOSA                                                       Contingent
          9921 NW 27TH STREET                                                   Unliquidated
          MIAMI, FL 33172                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 144 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 157 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.983    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRES GONZALEZ                                                       Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.984    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRES MESA                                                           Contingent
          350 E. 59TH STREET                                                    Unliquidated
          HIALEAH, FL 33013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.985    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRES MONTERO                                                        Contingent
          8625 NW 8ST APT 302                                                   Unliquidated
          MIAMI, FL 33126                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.986    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRES PEREIRA-GALINALTIS                                             Contingent
          6363 SAINT CHARLES AVENUE                                             Unliquidated
          NEW ORLEANS, LA 70118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.987    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRES QUIJADA DUQUE                                                  Contingent
          16401 NW 37TH AVE.                                                    Unliquidated
          APT. 205                                                              Disputed
          MIAMI GARDENS, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.988    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRES ROBLEDO                                                        Contingent
          773 GLENRIDGE RD                                                      Unliquidated
          KEY BISCAYNE, FL 33149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.989    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW ALIZE                                                          Contingent
          13590 SW 73RD COURT                                                   Unliquidated
          MIAMI, FL 33156                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 145 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 158 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.990    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW BAKER                                                          Contingent
          210 FAUCETTE MILL RD                                                  Unliquidated
          HILLSBOROUGH, NC 27278                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.991    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Belcher                                                        Contingent
          7005 Brint Rd.                                                        Unliquidated
          Apt. 12                                                               Disputed
          Sylvania, OH 43560
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.992    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Bostelman                                                      Contingent
          2282 Carriage Dr.                                                     Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.993    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Bradley                                                        Contingent
          6014 Hampton Corners N                                                Unliquidated
          Hilliard, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.994    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW BRATSLAVASKY                                                   Contingent
          1849 SOUTH OCEAN DRIVE                                                Unliquidated
          PH2                                                                   Disputed
          HALLANDALE BEACH, FL 33009
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.995    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Bright                                                         Contingent
          1017 Intrepid Court                                                   Unliquidated
          Virginia Beach, VA 23454                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.996    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW CAMPBELL                                                       Contingent
          4757 SHOAL CRK APT 206                                                Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 146 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 159 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.997    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW CHURCH                                                         Contingent
          1100 HIDEAWAY LANE                                                    Unliquidated
          ZANESVILLE, OH 43701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.998    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW COMPTON                                                        Contingent
          42255 ELK CREEK DR                                                    Unliquidated
          LAGRANGE, OH 44050                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.999    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Cotton                                                         Contingent
          1020 Pine Valley Ln                                                   Unliquidated
          Apt. 102                                                              Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Deluca                                                         Contingent
          136 Hopkins Ave.                                                      Unliquidated
           CO 80331                                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW DELUCA                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C494                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW DENIS                                                          Contingent
          12621 SW 45 DRIVE                                                     Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW DENNY                                                          Contingent
          641 ESPANOLA WAY APT 1                                                Unliquidated
          MIAMI BEACH, FL 33139                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 147 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 160 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW DIAZ DE PADILLA                                                Contingent
          755 ROSANA PLACE                                                      Unliquidated
          NIPOMO, CA 93444                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW DODDS                                                          Contingent
          50 N E 132 TERRACE                                                    Unliquidated
          NORTH MIAMI, FL 33161                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW FLOYD                                                          Contingent
          17221 NW 24 COURT                                                     Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW FORTLAGE                                                       Contingent
          27006 HEATHERFORD DR                                                  Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW GAINES                                                         Contingent
          277 KASSIK CIRCLE                                                     Unliquidated
          ORLANDO, FL 32824                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW GARD                                                           Contingent
          6516 COPPER PHEASANT DRIVE                                            Unliquidated
          DAYTON, OH 45424                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW GOMEZ                                                          Contingent
          5042 SW 163RD CT                                                      Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 148 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 161 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW GRESHAM                                                        Contingent
          429 N HAWKINS AVE                                                     Unliquidated
          #704                                                                  Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW GRESHAM                                                        Contingent
          429 N HAWKINS AVE                                                     Unliquidated
          #710                                                                  Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW HARRAUGH                                                       Contingent
          9801 NW 35TH ST.                                                      Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW HARTENHOFF                                                     Contingent
          13270 SW 30TH CT                                                      Unliquidated
          DAVIE, FL 33330                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW HAUSER                                                         Contingent
          9468 FALCON LANE                                                      Unliquidated
          MASON, OH 45040                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW HILL                                                           Contingent
          2424 HUNTING LANE                                                     Unliquidated
          WALDORF, MD 20601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW JANKIEWICZ                                                     Contingent
          8619 QUENTIN AVE                                                      Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 149 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 162 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW JOHNSON                                                        Contingent
          925 JOSHUA TREE CT                                                    Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW KAGAN                                                          Contingent
          16425 COLLINS AVE                                                     Unliquidated
          APT 2412                                                              Disputed
          SUNNY ISLES, FL 33160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Kanel                                                          Contingent
          401 S Main St.                                                        Unliquidated
          Apt. 526A                                                             Disputed
          Akron, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW KBALKA                                                         Contingent
          2427 CHEYENNE BLVD APT 5                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Kobalka                                                        Contingent
          2427 Cheyenne Blvd.                                                   Unliquidated
          Apt. 5                                                                Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Kostiuk                                                        Contingent
          817 Sand Lot Cir.                                                     Unliquidated
          Louisville, OH 44641                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW LANG                                                           Contingent
          6364 STANBURY ROAD                                                    Unliquidated
          PARMA, OH 44129                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 150 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 163 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Liberty                                                        Contingent
          3930 NW 4th Ct.                                                       Unliquidated
          Boca Raton, FL 33431                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW LINDER                                                         Contingent
          2393 BURNHAM RD                                                       Unliquidated
          FAIRLAWN, OH 44333                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW LISAK                                                          Contingent
          2604 WELSFORD ROAD                                                    Unliquidated
          COLUMBUS, OH 43221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Lorenz                                                         Contingent
          9341 Jerome Rd.                                                       Unliquidated
          Dublin, OH 43017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW LUCKE                                                          Contingent
          3402 STRATA CT                                                        Unliquidated
          MASON, OH 45040                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW MERRIWETHER                                                    Contingent
          1008 COLLEGE AVE                                                      Unliquidated
          DALLAS, TX 75766                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW NEUSER                                                         Contingent
          5942 MALDEN AVE                                                       Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 151 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 164 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW NEUSER                                                         Contingent
          5942 MALDEN AVE                                                       Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW NGUYEN                                                         Contingent
          696 NORTH PORTAGE PATH                                                Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew O'Brien                                                        Contingent
          6736 Falling Leaves Court                                             Unliquidated
          Mason, OH 45040                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW OKBALKA                                                        Contingent
          2427 CHEYENNE BLVD APT 5                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW PAYNE                                                          Contingent
          352 GREEN HILL DRIVE                                                  Unliquidated
          TALLMADGE, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW PHAM                                                           Contingent
          10860 PHILLIPS ST                                                     Unliquidated
          TUSTIN, CA 92782                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW PORTNOY                                                        Contingent
          10 WILLOWMERE AVE                                                     Unliquidated
          MONTCLAIR, NJ 07042-4319                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 152 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 165 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,596.25
          Andrew R. Altman, MD PC                                               Contingent
          137 NW 100th Ave.                                                     Unliquidated
          Fort Lauderdale, FL 33324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW RAVA                                                           Contingent
          300 NAPOLEON RD APT H77                                               Unliquidated
          BOWLING GREEN, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW RIGGLE                                                         Contingent
          8 HEDGE ROW                                                           Unliquidated
          GETTYSBURG, PA 17325-7380                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW RUIZ                                                           Contingent
          14911 SW 18TH STREET                                                  Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW RUNYON                                                         Contingent
          37 TRAIL EDGE CIRCLE                                                  Unliquidated
          POWELL, OH 43065                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $152.00
          Andrew S. Bang, DC                                                    Contingent
          1950 Richmond Rd.                                                     Unliquidated
          Cleveland, OH 44124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6528
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Schwartz                                                       Contingent
          501 Hinsdale Court                                                    Unliquidated
          Virginia Beach, VA 23462                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 153 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 166 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW SHOWALTER                                                      Contingent
          871 KENNEBEC AVE                                                      Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW SIEGMAN                                                        Contingent
          6819 WESTWOOD DR                                                      Unliquidated
          BRECKSVILLE, OH 44141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Solow                                                          Contingent
          2917 S Ocean Blvd.                                                    Unliquidated
          Boca Raton, FL 33487                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW STIENE                                                         Contingent
          2712 7TH ST APT B                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Stratton                                                       Contingent
          34 S. Erie St.                                                        Unliquidated
          Apt. 205                                                              Disputed
          Toledo, OH 43604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW STRATTON                                                       Contingent
          1650 SPILLAN RD                                                       Unliquidated
          YELLOW SPRINGS, OH 45387                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW WAHL                                                           Contingent
          325 SKYLANE DR                                                        Unliquidated
          NORTHFIELD, OH 44067                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 154 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 167 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Walsh                                                          Contingent
          11141 Fairlawn Dr.                                                    Unliquidated
          Cleveland, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew Wayman                                                         Contingent
          1204 Oakridge Ct                                                      Unliquidated
          Wapakoneta, OH 45895                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREW WODARCYK                                                       Contingent
          2736 NORTHMONT DR                                                     Unliquidated
          BLACKLICK, OH 43004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andrew-David McClain                                                  Contingent
          23685 Snell Rd.                                                       Unliquidated
          Columbia Station, OH 44028                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREWS BOATENG                                                       Contingent
          4179 FOREST HEIGHTS DR                                                Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDREWS DANSO                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRIANA TIJANIC                                                      Contingent
          6668 GREENBRIAR DRIVE                                                 Unliquidated
          PARMA HEIGHTS, OH 44130                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 155 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 168 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRIANA TIJANIC                                                      Contingent
          433 EAST DAWNWOOD DRIVE                                               Unliquidated
          SEVEN HILLS, OH 44131                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRISIA SWEETING                                                     Contingent
          509 NW 10TH STREET                                                    Unliquidated
          MIAMI, FL 33136                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDRIY CHEPAK                                                         Contingent
          2604 INGLESIDE DR                                                     Unliquidated
          PARMA, OH 44134                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andy Chalfant                                                         Contingent
          233 Buttonwood Ct.                                                    Unliquidated
          Columbus, OH 43230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDY JEAN-BAPTISTE                                                    Contingent
          1321 NE 211 ST                                                        Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDY MONTESINO                                                        Contingent
          56 BIDDLE ST                                                          Unliquidated
          SPRINGFIELD, MA 01129                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANDY REYES                                                            Contingent
          570 SLUMBERWOOD DR                                                    Unliquidated
          HOUSTON, TX 77013-4841                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 156 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 169 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANEESHA DEEPALI                                                       Contingent
          420 ALLYN STREET                                                      Unliquidated
          420 ALLYN STREET                                                      Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANEESHA DEEPALI POLAVARAPU                                            Contingent
          420 ALLYN ST                                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANEIKA SIMPSON                                                        Contingent
          1451 MARTINQUE CT                                                     Unliquidated
          APT #6308                                                             Disputed
          WESTON, FL 33326
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANEISHA JOSEPH                                                        Contingent
          6751 HOLLY STREET                                                     Unliquidated
          ZELLWOOD, FL 32798                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $887.76
          Anes Assoc. of Akron, Inc.                                            Contingent
          224 W. Exchange St., Ste. 220                                         Unliquidated
          Akron, OH 44302-1726                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $403.98
          Anesco Anesthesia Associates                                          Contingent
          3601 W. Commercial Blvd., Ste. 5                                      Unliquidated
          Fort Lauderdale, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $296.95
          Anesco North Broward                                                  Contingent
          3536 N. Federal Hwy #201                                              Unliquidated
          Fort Lauderdale, FL 33308                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 157 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 170 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,800.00
          ANESCO NORTH BROWARD                                                  Contingent
          3601 W COMMERCIAL BLVD #4                                             Unliquidated
          FORT LAUDERDALE, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANESIA LEE                                                            Contingent
          136 NW 202ND TERRACE UNIT 404                                         Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $306.60
          Anesthediology Consultants of the P                                   Contingent
          310 Evernia St.                                                       Unliquidated
          West Palm Beach, FL 33401                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $627.00
          Anesthesia Associates PLL                                             Contingent
          36000 Euclid Ave.                                                     Unliquidated
          Willoughby, OH 44094                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1371
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $173.46
          Anesthesia Pain Care Consultants                                      Contingent
          7171 N. University Dr.                                                Unliquidated
          Fort Lauderdale, FL 33321                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $503.50
          Anesthesiology Professional Service                                   Contingent
          500 E. Kennedy Blvd., Ste. 300                                        Unliquidated
          Tampa, FL 33602                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANETRA BYFIELD                                                        Contingent
          50 RAINFOREST DRIVE                                                   Unliquidated
          BRAMPTON, OH L6R1B1                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 158 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 171 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANFERNAE HEPBURN                                                      Contingent
          19499 NE 10TH AVENUE                                                  Unliquidated
          BLDG. 2, APT. 106                                                     Disputed
          MIAMI, FL 33179
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANFERNEE BAKER                                                        Contingent
          2849 NW 8TH CT                                                        Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGE NOUBISSIE                                                        Contingent
          21208 SPARROW CT                                                      Unliquidated
          GERMANTOWN, MD 20876-5921                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGEL ADDERLEY                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGEL CASH                                                            Contingent
          5180 EASTERN AVE NE                                                   Unliquidated
          APT 101                                                               Disputed
          WASHINGTON, DC 20011
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGEL COLON AVILES                                                    Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGEL DEMELIS                                                         Contingent
          14928 HALLDALE AVE #10                                                Unliquidated
          GARDENA, CA 90247                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 159 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 172 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGEL GARCIA                                                          Contingent
          1101 S 28TH AVE                                                       Unliquidated
          HOLLYWOOD, FL 33026                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGEL JOHNSON                                                         Contingent
          1104 SOUTH BRINKLEL LOOP, APT 6                                       Unliquidated
          MARION, AR 72364                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGEL POTTS                                                           Contingent
          249 EAST 113TH STREET                                                 Unliquidated
          CHICAGO, IL 60626                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGEL REDMOND-PAPYNE                                                  Contingent
          527 S HUTTIG AVENUE                                                   Unliquidated
          INDEPENDENCE, MO 64053                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGEL SIERRA                                                          Contingent
          8301 SW 32 ST                                                         Unliquidated
          MIAMI, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGEL STONE                                                           Contingent
          9420 POINCIANA PLACE                                                  Unliquidated
          #209                                                                  Disputed
          DAVIE, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Angela Adelson                                                        Contingent
          7260 Seedpod Loop                                                     Unliquidated
          Wesley Chapel, FL 33545                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 160 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 173 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGELA BOYCE                                                          Contingent
          21699 SHEFFIELD DR                                                    Unliquidated
          FARMINGTON HILLS, MI 48335                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGELA ESONU                                                          Contingent
          504C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Angela Kiddy-Bevignani                                                Contingent
          150 Lakview Blvd.                                                     Unliquidated
          Lake Alfred, FL 33850                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $543.00
          Angela L. Karavasilis, DO                                             Contingent
          460 Amherst St.                                                       Unliquidated
          Nashua, NH 03063                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1010
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Angela Maria Leon Rodriguez                                           Contingent
          10051 Winding Lake Rd.                                                Unliquidated
          Apt. 201                                                              Disputed
          Fort Lauderdale, FL 33351
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGELA MARIA LEON RODRIGUEZ                                           Contingent
          9222 NW 37TH PLACE                                                    Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGELA RAMSEUR                                                        Contingent
          346 SOUTH PAYSON STREET                                               Unliquidated
          BALTIMORE, MD 21223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 161 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 174 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGELA SANDERSON                                                      Contingent
          4710 BURNHAM AVE                                                      Unliquidated
          TOLEDO, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $366.00
          Angela Silber, MD                                                     Contingent
          75 Arch St. #102                                                      Unliquidated
          Akron, OH 44309                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Angela Simon                                                          Contingent
          4424 Hill Ave.                                                        Unliquidated
          Apt. B206                                                             Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Angela Sipes                                                          Contingent
          7148 Quail Lakes Dr.                                                  Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGELA SLAUGHTER                                                      Contingent
          1373 HARTSDALE DRIVE                                                  Unliquidated
          DALLAS, TX 75211                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGELA TROYER                                                         Contingent
          2742 SR 93                                                            Unliquidated
          SUGARCREEK, OH 44681                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGELA WILLIAMS                                                       Contingent
          7148 QUAIL LAKES DR                                                   Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 162 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 175 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Angelica Walker                                                       Contingent
          1500 Halter De.                                                       Unliquidated
          Virginia Beach, VA 23464                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGELINA QUINTANA                                                     Contingent
          340 GIRALDA AVE                                                       Unliquidated
          APT 612E                                                              Disputed
          CORAL GABLES, FL 33134
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGELIQUE IRVING                                                      Contingent
          6966 MILLBROOK PARK DR                                                Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Angelique Smith                                                       Contingent
          5204 Darien Rd                                                        Unliquidated
          Baltimore, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGELO HUBBARD                                                        Contingent
          6211 FAIRWAY LANE                                                     Unliquidated
          CANAL WINCHESTER, OH 43110                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Angelo Ivey-Bloom                                                     Contingent
          307 Silo Ridge                                                        Unliquidated
          301                                                                   Disputed
          Odenton, MD 21113
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGELO MILLI                                                          Contingent
          CASCIA HALL                                                           Unliquidated
          16401 NW 37TH AVE                                                     Disputed
          MIAMI, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 163 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 176 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGELYNA LONG                                                         Contingent
          2711 RICKENBACKER DRIVE                                               Unliquidated
          DALLAS, TX 75228                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGENICKA GUERRIER                                                    Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Angie Black Academic                                                  Contingent
          Insurance Solutions                                                   Unliquidated
          265 S. Federal Beach                                                  Disputed
          Deerfield Beach, FL 33441
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGIE HOLMES                                                          Contingent
          6329 SW 147CT                                                         Unliquidated
          MIAMI, FL 33193                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGIE OLIVAN                                                          Contingent
          2498 SW 17 AVE                                                        Unliquidated
          APARTMENT 4206                                                        Disputed
          MIAMI, FL 33145
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGIE REDO-HUFF                                                       Contingent
          19232 LBJ FREEWAY #2818                                               Unliquidated
          MESQUITE, TX 75150                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANIBAL SILVA                                                          Contingent
          500 BRICKELL AV.                                                      Unliquidated
          1904                                                                  Disputed
          MIAMI, FL 33131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 164 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 177 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANICET HABIMANA                                                       Contingent
          530 KLING ST                                                          Unliquidated
          APT #8                                                                Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANICET HABIMANA                                                       Contingent
          80 E EXCHANGE ST                                                      Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anigail Allen                                                         Contingent
          4994 Greenview Dr.                                                    Unliquidated
          Commerce Township, MI 48382                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANIK CHOWDHURY                                                        Contingent
          389 SHERMAN STREET                                                    Unliquidated
          APT 203                                                               Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANIK CHOWDHURY                                                        Contingent
          437 SUMNER STREET, JUDSON HOUSE                                       Unliquidated
          APT K2                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $250.00
          Anil M. Parikh, MD, Inc.                                              Contingent
          70 N Miller Rd.                                                       Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1977
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANIL MISHRA                                                           Contingent
          2247 UNIVERSITY HILLS BLVD                                            Unliquidated
          APT 101                                                               Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 165 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 178 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANIL YADAV                                                            Contingent
          703B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANILA KUTULLA                                                         Contingent
          751 PINE DR                                                           Unliquidated
          #107                                                                  Disputed
          POMPANO BEACH, FL 33060
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANISA COBAJ                                                           Contingent
          2771 RYEWOOD AVENUE, #D                                               Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANISH JOHN JACOB                                                      Contingent
          77 FIR HILLS                                                          Unliquidated
          APT 2B5                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANITA FERGUSON                                                        Contingent
          2720 KILBOURNE AVENUE                                                 Unliquidated
          COLUMBUS, OH 43231                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANITA MOYD                                                            Contingent
          3709 BOARMAN AVENUE                                                   Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anita Nwabueze                                                        Contingent
          1215 Linworth Ave                                                     Unliquidated
          Apt. 2A                                                               Disputed
          Baltimore, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 166 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 179 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANITA NWABUEZE                                                        Contingent
          7403 GOLDFIELD COURT                                                  Unliquidated
          ROSEDALE, MD 21239                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anita Torres-Waugh                                                    Contingent
          625 Mace Ave.                                                         Unliquidated
          Essex, MD 21221                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANIYA BRANCH                                                          Contingent
          29 MEADOW LANE.                                                       Unliquidated
          WALDORF, MD 20601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANIYA BROWN                                                           Contingent
          2429 NW 50TH STREET                                                   Unliquidated
          APT.E                                                                 Disputed
          MIAMI, FL 33142
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANIYAH TAYLOR                                                         Contingent
          1621 EAST 33RD ST                                                     Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANIYAH THORNTON                                                       Contingent
          2412 ORLEANS ST APT B                                                 Unliquidated
          BALTIMORE, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANJA MARJANOVIC                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 167 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 180 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANJELIE TIRONE                                                        Contingent
          1854 TUSCANY MILL WAY                                                 Unliquidated
          OCOEE, FL 34761                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANJEWEL BLOUNT                                                        Contingent
          604D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANJOLAOLUWA TAIWO                                                     Contingent
          1700 E. COLDSPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANKIT TIWARI                                                          Contingent
          2220 HIGH ST                                                          Unliquidated
          APT 305                                                               Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ankur Pranjal                                                         Contingent
          10 Deriemer Rd.                                                       Unliquidated
          Hillsborough, NJ 08844                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANKUR PRANJAL                                                         Contingent
          2618 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANN MARIE MOFFETT                                                     Contingent
          13010 CHADDSFORD TERRACE                                              Unliquidated
          MANASSAS, VA 20112                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 168 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 181 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ann Wildstein-Bronstein                                               Contingent
          5197 Conoe Bend Dr.                                                   Unliquidated
          Lake Worth, FL 33463                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANN-LOUISE BOOTH                                                      Contingent
          5810 ELGIN STREET                                                     Unliquidated
          PITTSBURGH, PA 15206                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anna Amanda Josephine Tivenius                                        Contingent
          3301 College Ave.                                                     Unliquidated
          Fort Lauderdale, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNA DUNPHY                                                           Contingent
          1120 N WESTWOOD AVE APT 7104                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNA FICKER                                                           Contingent
          2337 ESTATE RIDGE DRIVE                                               Unliquidated
          CINCINNATI, OH 45244                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anna Haynie                                                           Contingent
          1077 Stone Trail                                                      Unliquidated
          New Braunfels, TX 78130                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNA HOLDEN                                                           Contingent
          5905 HATTERAS PALM WAY                                                Unliquidated
          TAMPA, FL 33615                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 169 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 182 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNA LEIBENGOOD                                                       Contingent
          2850 SPORE BRANDYWINE RD                                              Unliquidated
          BUCYRUS, OH 44820                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anna Molony                                                           Contingent
          2921 SW 87th Ave.                                                     Unliquidated
          Apt. 508                                                              Disputed
          Fort Lauderdale, FL 33328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.116
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNA NEBRASKA                                                         Contingent
          414 N OLD STATE RD                                                    Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNA PALLANTE                                                         Contingent
          15733 MUNN ROAD                                                       Unliquidated
          NEWBURY, OH 44065                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNA PATRICIA AGUILO                                                  Contingent
          3114 GLENDALE AVE                                                     Unliquidated
          PARKVILLE, MD 21234-7133                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNA PEDICONE                                                         Contingent
          5 LANTERN LANE                                                        Unliquidated
          LANSDALE, PA 19446                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNA TARPLEY                                                          Contingent
          595 KLING STREET                                                      Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 170 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 183 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNA THOMAS                                                           Contingent
          7 AIRY HALL CT                                                        Unliquidated
          HILTON HEAD ISLAND, SC 29928-3331                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNA ULJANOV                                                          Contingent
          4 GRANT STREET                                                        Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNA VOLYANSKAYA                                                      Contingent
          16001 COLLINS AVE #2505                                               Unliquidated
          SUNNY ISLES, FL 33160                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNA WILLIAMS                                                         Contingent
          15911 S.W. 20TH ST.                                                   Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNAMARIE ALFERY                                                      Contingent
          112 BLACK OAK DR                                                      Unliquidated
          CHESWICK, PA 15024                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNASHA DESOUZA                                                       Contingent
          374 RAINBOWS END                                                      Unliquidated
          AURORA, OH 44202-8030                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNASTACIA BARHAM                                                     Contingent
          703 COLLEGE PARK DR.                                                  Unliquidated
          APT. 9                                                                Disputed
          CARAOPOWS, PA 15108
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 171 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 184 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNASTACIA BARHAM                                                     Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNASTACIA BARHAM                                                     Contingent
          410 SHARON RD.                                                        Unliquidated
          APT. B303                                                             Disputed
          CARAOPOLIS, PA 15108
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNE FUNK-CHANCE                                                      Contingent
          11165 ASHLAND RD.                                                     Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anne Goldman                                                          Contingent
          1189 Cypress Point Way                                                Unliquidated
          Virginia Beach, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNE GOSPODAREK                                                       Contingent
          4607 283RD ST                                                         Unliquidated
          TOLEDO, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anne Marie Warrington                                                 Contingent
          351 Crossing Blvd.                                                    Unliquidated
          Apt. 1122                                                             Disputed
          Orange Park, FL 32073
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNE PIERRE                                                           Contingent
          1192 NORTH STATE ROAD 7                                               Unliquidated
          APT. 318                                                              Disputed
          LAUDERHILL, FL 33313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 172 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 185 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNE PIERRE                                                           Contingent
          1192 NW 40TH AVE, APT. 318                                            Unliquidated
          LAUDERHILL, FL 33313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNE RASPE                                                            Contingent
          2209 W GREENLEAF AVE                                                  Unliquidated
          CHICAGO, IL 60645-4803                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNE SEVON                                                            Contingent
          2748 SW 46TH CT                                                       Unliquidated
          FORT LAUDERDALE, FL 33312                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNE TOMEI                                                            Contingent
          3521 RUSHLAND AVE                                                     Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNELEISE WILLIAMS                                                    Contingent
          200 4TH STREET                                                        Unliquidated
          ELLWOOD CITY, PA 16117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNES KIM                                                             Contingent
          2101 ORCHARD LAKES CT APT 22                                          Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNESSA MCCOY                                                         Contingent
          2425 GULF OF MEXICO DR UNIT                                           Unliquidated
          15C                                                                   Disputed
          LONGBOAT KEY, FL 34228-3216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 173 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 186 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNETTE MARSOLAIS                                                     Contingent
          433 WOODLAND AVE                                                      Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANNIE LOCHRIDGE                                                       Contingent
          1028 E MAPLE ST                                                       Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANOOJ PAKVASA                                                         Contingent
          482 KING                                                              Unliquidated
          AKRON, OH 44321                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ansam Al Azzawi                                                       Contingent
          4615 N Holland Sylvania Rd.                                           Unliquidated
          Apt. 6                                                                Disputed
          Toledo, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANSELL FERNANDEZ                                                      Contingent
          3350 NW 19TH TERR                                                     Unliquidated
          MIAMI, FL 33125                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANSOFIA DORIVAL                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANSONIQUE HANNA                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 174 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 187 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTANAE HINDS                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTAREZ GOODMAN                                                       Contingent
          1870 WATERMILL LN                                                     Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTE TAYLOR                                                           Contingent
          1722 E BANCROFT LN                                                    Unliquidated
          CROFTON, MD 21114-1609                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Anthem BC/BS                                                          Contingent
          225 N. Michigan Ave.                                                  Unliquidated
          Chicago, IL 60601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $303,447.02
          Anthem Community                                                      Contingent
          4361 Irwin Simpson Rd.                                                Unliquidated
          Mason, OH 45040                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,517.80
          Anthem Health Plans of Virginia                                       Contingent
          re: Virginia Wesleyan University                                      Unliquidated
          2015 Staples Mills Rd.                                                Disputed
          Richmond, VA 23230
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       7049                         Is the claim subject to offset?     No       Yes


 3.119
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $128,840.56
          Anthem, Inc.                                                          Contingent
          Community Insurance Company                                           Unliquidated
          4241 Irwin Simpson Dr.                                                Disputed
          Mason, OH 45040
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 175 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 188 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHINISE BARKER                                                      Contingent
          408A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          JOPPA, MD 21085
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY BROWN                                                         Contingent
          1040 SE 4TH STREET                                                    Unliquidated
          BELLE GLADE, FL 33430                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY ARMSTRONG                                                     Contingent
          7646 VENICE HEIGHTS DRIVE NE                                          Unliquidated
          WARREN, OH 44484                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY BARROWS                                                       Contingent
          3860 NW 208 STREET                                                    Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY BELKNAP                                                       Contingent
          153 VILLA DR                                                          Unliquidated
          CIRCLEVILLE, OH 43113                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY BOWLEG                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY BROWN                                                         Contingent
          816 EAST MOWRY DRIVE APT. 819                                         Unliquidated
          HOMESTEAD, FL 33030                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 176 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 189 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY BROWN                                                         Contingent
          1040 SE 4TH STREET                                                    Unliquidated
          BELLE GLADE, FL 33430                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anthony Bush                                                          Contingent
          8611 S Elizabeth                                                      Unliquidated
          Chicago, IL 60620                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY CAPSER                                                        Contingent
          414 PEBBLE BEACH DRIVE                                                Unliquidated
          MONROE, MI 48162                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY ENGLISH                                                       Contingent
          3310 DEVONSHIRE DR                                                    Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY FERNANDEZ                                                     Contingent
          31 SE 5TH ST APT 1503                                                 Unliquidated
          MIAMI, FL 33131                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anthony Flint                                                         Contingent
          21 Mellon St.                                                         Unliquidated
          Newport News, VA 23606                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anthony Galati                                                        Contingent
          3130 Palm Trace Landings Dr.                                          Unliquidated
          Apt. 607                                                              Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 177 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 190 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY GATTUSO                                                       Contingent
          80 NORTH PORTAGE PATH - PH9                                           Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY HARRIS                                                        Contingent
          3523 FRYAR LOOP UNIT B                                                Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY HICKS                                                         Contingent
          240 COUNTY ROAD 53                                                    Unliquidated
          KITTS HILL, OH 45645                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY HOLMES                                                        Contingent
          4521 NW 178TH ST                                                      Unliquidated
          CAROL CITY, FL 33055                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY ITALIANO                                                      Contingent
          PO BOX 712                                                            Unliquidated
          NORTH JACKSON, OH 44451                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anthony Ivey                                                          Contingent
          1504 - 16th Ave. N                                                    Unliquidated
          Nashville, TN 37208                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY JACKSON                                                       Contingent
          1341 MILL RD                                                          Unliquidated
          SEVEN VALLEYS, PA 17360                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 178 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 191 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anthony Jacobs                                                        Contingent
          5270 Bayshore Rd.                                                     Unliquidated
          Oregon, OH 43616                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY JOHNSON                                                       Contingent
          5952 WESTFALL ROAD                                                    Unliquidated
          LAKE WORTH, FL 33463                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY JUSTINIANO                                                    Contingent
          4862 W. CONCORD                                                       Unliquidated
          CHICAGO, IL 60639                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY LIMOUSIN                                                      Contingent
          1080 NE 133 STREET                                                    Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY LOVELACE                                                      Contingent
          1558 E TULPEHOCKEN ST                                                 Unliquidated
          PHILADELPHIA, PA 19138-1630                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY LYON                                                          Contingent
          6774 ST. IVES BOULEVARD                                               Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY MADU                                                          Contingent
          5214 HARFORD RD                                                       Unliquidated
          BALTIMORE, MD 21214-2672                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 179 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 192 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY MARTZ                                                         Contingent
          4888 MASSILLON RD. APT. 18                                            Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anthony Meely                                                         Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Marble Hall                                                           Disputed
          Baltimore, MD 21251-0001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY MITCHELL                                                      Contingent
          2252 PLUM LEAF LN                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY MOLL                                                          Contingent
          3449 HICKORY AVE                                                      Unliquidated
          BALTIMORE, MD 21211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY MURCIA-SANTOS                                                 Contingent
          502D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anthony Palumbo                                                       Contingent
          2312 - 43rd St. NW                                                    Unliquidated
          Canton, OH 44709                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY PELLILCAN                                                     Contingent
          8171 SHADY MAPLE DR                                                   Unliquidated
          CANAL WINCHESTER, OH 43110                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 180 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 193 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY POTESTAD                                                      Contingent
          15750 SW 42ND TER                                                     Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY ROBERSON                                                      Contingent
          6100 NW 186 STREET APT 303                                            Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY RUSSELL                                                       Contingent
          6601 BONNIE RIDGE DR APT 201                                          Unliquidated
          BALTIMORE, MD 21209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY SANFILLIPO                                                    Contingent
          230 COOVER RD                                                         Unliquidated
          DELAWARE, OH 43015-8519                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY SCOTT                                                         Contingent
          3991 NW 45TH WAY                                                      Unliquidated
          LAUDERDALE LAKES, FL 33319                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY STUBBS                                                        Contingent
          204C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY TREGO                                                         Contingent
          379 MONTROSE AVE                                                      Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 181 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 194 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY TURNER                                                        Contingent
          10667 MONTROSE AVE APT 204                                            Unliquidated
          BETHESDA, MD 20814-4228                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY TURNER                                                        Contingent
          1306 W WHEATLAND ROAD, APT 206                                        Unliquidated
          DALLAS, TX 75232                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY VARGAS                                                        Contingent
          13290 SW 205TH LN                                                     Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY VEGA                                                          Contingent
          7155 N AUGUSTA DR                                                     Unliquidated
          HIALEAH, FL 33015-2078                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY WILLIAMS                                                      Contingent
          6232 SETON HILLS LN                                                   Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anthony Woods                                                         Contingent
          8908 Shepard Rd.                                                      Unliquidated
          Macedonia, OH 44056                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTHONY YOUNG                                                         Contingent
          6707 MEADOWOOD DR                                                     Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 182 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 195 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTINQUE HARRIS                                                       Contingent
          396 SHIRLEY DR                                                        Unliquidated
          PAHOKEE, FL 33476                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTIONE BROOKS                                                        Contingent
          401B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTJUAN JOHNSON                                                       Contingent
          180 NE 170TH ST                                                       Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTJUAN JOHNSON                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTOINE HARRIS                                                        Contingent
          17350 NW 61ST PL                                                      Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTOINE JOE                                                           Contingent
          8035 N W 15TH AVENUE                                                  Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTOINE-OLIVIER GLADU-CORBIN                                          Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 183 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 196 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTOINETTE MCCOY                                                      Contingent
          2518 W. 69TH STREET                                                   Unliquidated
          CHICAGO, IL 60629                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTOINETTE MEDEROS                                                    Contingent
          20343 NW 43 PLACE                                                     Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTON GROSS                                                           Contingent
          3676 A HAYES STREET NE #301                                           Unliquidated
          WASHINGTON, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anton Lobanov                                                         Contingent
          2780 S University Dr.                                                 Unliquidated
          Apt. 6B                                                               Disputed
          Fort Lauderdale, FL 33328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONETTE MARSTELLER                                                  Contingent
          230 E 6TH ST                                                          Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONIA MOBLEY                                                        Contingent
          1354 NW 51ST STREET                                                   Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONIA SIKON                                                         Contingent
          4055 QUEENSBURY CIRCLE                                                Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 184 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 197 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONIO AMATO                                                         Contingent
          1148 PARK VIEW DR                                                     Unliquidated
          ZANESVILLE, OH 43701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONIO BARRON                                                        Contingent
          101 DUANE ST                                                          Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONIO CERVANTES                                                     Contingent
          236 N MAIN ST                                                         Unliquidated
          SWANTON, OH 43558                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONIO COSTANTINI                                                    Contingent
          1741 ALCESTER ROAD                                                    Unliquidated
          MAYFIELD HEIGHTS, OH 44124                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Antonio Crespo Mendez                                                 Contingent
          5817 Wesleyan Dr.                                                     Unliquidated
          Stuent Accounts Office                                                Disputed
          Virginia Beach, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONIO DIVITO                                                        Contingent
          1241 WILLOWAY AVE SE                                                  Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONIO FORTE                                                         Contingent
          7040 SW 95 CT                                                         Unliquidated
          MIAMI, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 185 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 198 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Antonio Hardy                                                         Contingent
          2826 Hartford St. SE                                                  Unliquidated
          Apt. 104                                                              Disputed
          Washington, DC 20020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONIO JACKSON                                                       Contingent
          1120 N WESTWOOD AVE APT 1411                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Antonio Johnson                                                       Contingent
          1130 Montpelier St.                                                   Unliquidated
          Baltimore, MD 21218-3616                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Antonio Mendoza                                                       Contingent
          4299 NW 76 Ave.                                                       Unliquidated
          Hollywood, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONIO PEREZ                                                         Contingent
          904 SOUTH ELM STREET                                                  Unliquidated
          ENNIS, TX 75119                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONIO RAVENELL                                                      Contingent
          4 STRETHAM CT                                                         Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONIO REDEDIOS                                                      Contingent
          910 OLD FARM TRL                                                      Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 186 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 199 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONIO VILLA DE REY                                                  Contingent
          1800 PURDY AVE APT 1507                                               Unliquidated
          MIAMI BEACH, FL 33139                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Antonique Ingraham                                                    Contingent
          2954 W Central Ave.                                                   Unliquidated
          Apt. 207                                                              Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTONY MENDES                                                         Contingent
          9420 SOUTH MEADOWS CIRCLE                                             Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTWOINE JOHNSON                                                      Contingent
          1204 BROOKE ROAD                                                      Unliquidated
          CAPITOL HEIGHTS, MD 20743                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANTWOINETT AIKENS                                                     Contingent
          3171 NW 5TH STREET                                                    Unliquidated
          LAUDERHILL, FL 33311                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Antwon Winder                                                         Contingent
          2015 N Monroe St                                                      Unliquidated
          Baltimore, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANUJ AGRAWAL                                                          Contingent
          590E BUCHTEL AVE                                                      Unliquidated
          UNIT# 42                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 187 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 200 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANUP PANT                                                             Contingent
          634 E. BUCHTEL AVE                                                    Unliquidated
          APT # 102                                                             Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANUP PANT                                                             Contingent
          281 WHEELER STREET                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANUPAMA RAI                                                           Contingent
          6710 HAVENOAK RD APT C1                                               Unliquidated
          BALTIMORE, MD 21237                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANURADHA SHARMA                                                       Contingent
          382 1/2 BELTZ COURT AKRON                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANURADHA SHARMA                                                       Contingent
          437 SUMNER ST APT H 2                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANVAY PATIL                                                           Contingent
          800 EVERHARD RD SW APT. 1204                                          Unliquidated
          NORTH CANTON, OH 44709                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANWAR SADEK                                                           Contingent
          876D WHITE PINE DRIVE                                                 Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 188 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 201 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anya Cohen                                                            Contingent
          20441 NE 30th Ave.                                                    Unliquidated
          Apt. 320                                                              Disputed
          Miami, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anyae Stanfield                                                       Contingent
          4230 Loch Raven Blvd.                                                 Unliquidated
          Rm 483 Marble Hall                                                    Disputed
          Baltimore, MD 21251
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Anyia Fields                                                          Contingent
          50 Panama Ln                                                          Unliquidated
          Buffalo, NY 14225                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANYSSA HANNA                                                          Contingent
          3513 EDISON ROAD                                                      Unliquidated
          CLEVELAND, OH 44121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aoi Kamito                                                            Contingent
          1216 Sunbury Rd.                                                      Unliquidated
          Columbus, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          APARA GUPTA                                                           Contingent
          77 FIR HILL TOWERS                                                    Unliquidated
          APT NO. - 6B5                                                         Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          APARNA AGRAWAL                                                        Contingent
          268-A                                                                 Unliquidated
          80 EAST EXCHANGE STREET                                               Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 189 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 202 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          APOORVA MALLEPALLY                                                    Contingent
          55 FIR HILL TOWERS                                                    Unliquidated
          APT 9B4                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          APOORVA VISHWAKARMA                                                   Contingent
          907 HEMLOCK HILLS DRIVE                                               Unliquidated
          APARTMENT D                                                           Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          APOORVA VISHWAKARMA                                                   Contingent
          634 BUCHTEL AVE APT 111                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,366.45
          APP PBP PA                                                            Contingent
          2013 Ponce de Leon Ave.                                               Unliquidated
          West Palm Beach, FL 33407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $574.00
          APP PBP PA                                                            Contingent
          PO BOX 671361                                                         Unliquidated
          WEST PALM BEACH, FL 33407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9871
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          APRIL BELL                                                            Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C313                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          APRIL BROWN                                                           Contingent
          4812 PINETREE DRIVE APT 201                                           Unliquidated
          MIAMI BEACH, FL 33140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 190 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 203 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.130
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          APRIL DEMERS                                                          Contingent
          12695 EGGERT RD                                                       Unliquidated
          DUNDEE, MI 48131                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          APRIL POWERS                                                          Contingent
          5900 APPLETON COURT                                                   Unliquidated
          VIRGINIA BEACH, VA 23464                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aprilanne Arwood                                                      Contingent
          801 SE Johnson Ave.                                                   Unliquidated
          1348                                                                  Disputed
          Stuart, FL 34995
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Apryl Morris                                                          Contingent
          5904 Kaveh Ct.                                                        Unliquidated
          Upper Marlboro, MD 20772-3750                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AQARI ATKINSON                                                        Contingent
          1323 LONGLAC RD                                                       Unliquidated
          VIRGINIA BEACH, VA 23464                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Araba Ghartey                                                         Contingent
          3809 Oak Ave.                                                         Unliquidated
          Gwynn Oak, MD 21207-6366                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARAEFO WISE                                                           Contingent
          1717 KENNETH AVENUE N                                                 Unliquidated
          UNION, NJ 07083                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 191 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 204 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARAIS DEL VALLE                                                       Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARAMIS CORDERO ISAAC                                                  Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARCHIE RUMPH                                                          Contingent
          23100 SW 123RD ST                                                     Unliquidated
          MIAMI, FL 33170                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARCHIE RUMPH                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Architha Reddy                                                        Contingent
          2801 Bancroft                                                         Unliquidated
          MS513                                                                 Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARDRA RIGBY, JR.                                                      Contingent
          11424 JOHNSON CREEK CIR                                               Unliquidated
          JACKSONVILLE, FL 32218                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARE'AL CANADA                                                         Contingent
          6055 SOUTHFIELD FWY                                                   Unliquidated
          APT #1                                                                Disputed
          DETROIT, MI 48228
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 192 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 205 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Areej Usmani                                                          Contingent
          1911 Key St.                                                          Unliquidated
          Apt. A                                                                Disputed
          Maumee, OH 43537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AREEJ USMANI                                                          Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARELISHA DENNIS                                                       Contingent
          942 SOUTH WEST LONGFELLOW ROAD                                        Unliquidated
          PORT SAINT LUCIE, FL 34953                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AREMY RODRIGUEZ                                                       Contingent
          6605 AVENUE R                                                         Unliquidated
          HOUSTON, TX 77011                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AREZOO AVID                                                           Contingent
          590 E BUCHTEL AVE.                                                    Unliquidated
          APT #43                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARGENIS HERNANDEZ                                                     Contingent
          3078 SW 4TH ST                                                        Unliquidated
          MIAMI, FL 33135                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARI JONES                                                             Contingent
          3614 FORREST AVENUE APT 4                                             Unliquidated
          MEMPHIS, TN 38122                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 193 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 206 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARI WARSHAWSKY                                                        Contingent
          70 SW 91ST AVE APT 210                                                Unliquidated
          PLANTATION, FL 33324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIADNA BLINOVA                                                       Contingent
          447 E. VORIS STREET                                                   Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIADNA BLINOVA                                                       Contingent
          472 SPICER STREET, UPPER UNIT                                         Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIADNA RAMOS GANDIA                                                  Contingent
          393 SUMNER ST                                                         Unliquidated
          APT. #2-103D                                                          Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIANA BROWN                                                          Contingent
          1511 163RD AVE                                                        Unliquidated
          APT #57                                                               Disputed
          SAN LEANDRO, CA 94578
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIANA MOSQUERA                                                       Contingent
          5805 BROOKSIDE DRIVE                                                  Unliquidated
          CLEVELAND, OH 44144                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIANA RUBIO                                                          Contingent
          7825 NW 107 AVE. #615                                                 Unliquidated
          DORAL, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 194 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 207 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIANNA ALDERETE                                                      Contingent
          606A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIANNA BOONE                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          BOX B400                                                              Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Arianna Ciciulla                                                      Contingent
          29 Burnside St.                                                       Unliquidated
          Medford, MA 02155                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIANNA CICIULLA                                                      Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          BOX B24                                                               Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIANNA EADDY                                                         Contingent
          2777 NORTH BUCKNER BLVD                                               Unliquidated
          APT. 1404                                                             Disputed
          DALLAS, TX 75228
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Arianna Gomes                                                         Contingent
          3160 Banneker Dr. NE                                                  Unliquidated
          Washington, DC 20018                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIANNA ILIFF                                                         Contingent
          508 SUMNER ST                                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 195 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 208 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIANNA JAMES                                                         Contingent
          16110 SW 102ND PL                                                     Unliquidated
          MIAMI, FL 33157                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Arianna Kadlub                                                        Contingent
          1355 Oak Hill Ct.                                                     Unliquidated
          Apt. 65                                                               Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIANNA LUPI                                                          Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Arianna Russo                                                         Contingent
          8458 NW 109 Ct.                                                       Unliquidated
          Miami, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIANNA SORIA                                                         Contingent
          4360 289TH ST                                                         Unliquidated
          TOLEDO, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Arianna Wilson                                                        Contingent
          1 Smallwood Ln                                                        Unliquidated
          New Castle, DE 19720-2034                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIC MCATEE                                                           Contingent
          2255 N LEUTZ RD                                                       Unliquidated
          OAK HARBOR, OH 43449                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 196 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 209 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIEA MARSHALL                                                        Contingent
          2413 GLASBORN CIRCLE                                                  Unliquidated
          MELBOURNE, GA 32904                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIEL BENJAMIN                                                        Contingent
          5657 SW 124TH TER                                                     Unliquidated
          OCALA, FL 34481                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIEL BROWN                                                           Contingent
          3806 MEADOWBROOK BOULEVARD                                            Unliquidated
          UNIVERSITY HEIGHTS, OH 44118                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIEL DAVIS                                                           Contingent
          1970 NW 192ND TERRACE                                                 Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIEL DE WEEVER                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIEL DEVAULT                                                         Contingent
          9220 LANDIS DRIVE                                                     Unliquidated
          BEAUMONT, TX 77707                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIEL HENRY                                                           Contingent
          6053 SW 40TH STREET                                                   Unliquidated
          APT#1                                                                 Disputed
          HOLLYWOOD, FL 33023
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 197 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 210 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIEL HYLTON                                                          Contingent
          144 NE 188TH STREET                                                   Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIEL JOHN DEU                                                        Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ariel Klein                                                           Contingent
          74 Casterton Ave.                                                     Unliquidated
          Akron, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ariel Roberts                                                         Contingent
          324 N Hawkins Ave.                                                    Unliquidated
          Akron, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ariel Sims                                                            Contingent
          7155 Quail Lakes Dr.                                                  Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIELLE FORREST                                                       Contingent
          4804 WILLISTON ST                                                     Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIELLE HALL                                                          Contingent
          7201 SHADOWLAWN AVE                                                   Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 198 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 211 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARINDAM PAUL                                                          Contingent
          484 ALLYN STREET                                                      Unliquidated
          APT A                                                                 Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.136
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,050.00
          ARIOL LABRADA MD PA                                                   Contingent
                                                                                Unliquidated
          MIAMI, FL 33222                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2931
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIONNA ROBINSON                                                      Contingent
          2111 LUGINE AVE                                                       Unliquidated
          WOODLAWN, MD 21207                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIS DAVIES                                                           Contingent
          12104 CHIP SHOT LN                                                    Unliquidated
          UPPER MARLBORO, MD 20772-7958                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIUS JONES                                                           Contingent
          1608 WORTHINGTON DRIVE                                                Unliquidated
          FORT WAYNE, IN 46845                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIYANNA CARTER                                                       Contingent
          4509 FAIRVIEW AVE APT E                                               Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Arjun Chandra                                                         Contingent
          1343 Oak Hill Ct.                                                     Unliquidated
          Apt. 106                                                              Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 199 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 212 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARJUN RAMAKRISHNAN                                                    Contingent
          1700 E. COLDSPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Arjun Shettigar                                                       Contingent
          3414 Dorr St.                                                         Unliquidated
          Apt. 210                                                              Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARKELON LEE                                                           Contingent
          2657 PARKROW AVENUE                                                   Unliquidated
          DALLAS, TX 75215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARLEENE ALEXIS                                                        Contingent
          265 NW 111TH ST                                                       Unliquidated
          MIAMI SHORES, FL 33168-3301                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARLEN NYARKO                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARLURIA CLAYTON                                                       Contingent
          5867 E BONIWOOD TURN                                                  Unliquidated
          CLINTON, MD 20735-4832                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARMANI KING                                                           Contingent
          8045 SOUTH AVAON AVE                                                  Unliquidated
          CHICAGO, IL 60619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 200 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 213 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARMANI PALMER                                                         Contingent
          4558 CLAMSHELL DR                                                     Unliquidated
          JACKSONVILLE, FL 32218                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARMANI SEALE                                                          Contingent
          2621 ATWATER DR                                                       Unliquidated
          NORTH POINT, FL 34288                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARMANI WILSON                                                         Contingent
          7807 S UNION                                                          Unliquidated
          CHICAGO, IL 60620                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $76.42
          ARMC Physicians Care, Inc.                                            Contingent
          1240 Huffman Mill Rd.                                                 Unliquidated
          Burlington, NC 27215                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARMON CURTIS                                                          Contingent
          11121 LA ROSE AVENUE                                                  Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARNNETTE JAMES                                                        Contingent
          3620 ECHODALE AVENUE                                                  Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARNOB BANIK                                                           Contingent
          590 E BUCHTEL AVE                                                     Unliquidated
          APT 45                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 201 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 214 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARNOB BANIK                                                           Contingent
          437 SUMNER STREET                                                     Unliquidated
          APARTMENT # K                                                         Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARNS CARRENARD                                                        Contingent
          2450 LANTANA ROAD                                                     Unliquidated
          APT 2115                                                              Disputed
          LAKE WORTH, FL 33462
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $235.29
          Arny & Arny, Inc.                                                     Contingent
          1113 S Cleveland Massillon Rd.                                        Unliquidated
          Akron, OH 44321                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5687
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aron Berhane                                                          Contingent
          12730 Sterling Ct.                                                    Unliquidated
          Oak Park, MI 48237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARPIT CHOUDHARY                                                       Contingent
          4713 ALDGATE GREEN                                                    Unliquidated
          HALETHORPE                                                            Disputed
          BALTIMORE, MD 21227
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARREANA AXSON                                                         Contingent
          866 PAXTON ROAD                                                       Unliquidated
          CLEVELAND, OH 44108                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARRIEL DAWSON                                                         Contingent
          1620 POPLAR GROVE ST                                                  Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 202 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 215 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARRYAWNA SALDANA                                                      Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B527                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Arshpreet Kaur                                                        Contingent
          2725 Pine Knoll Dr.                                                   Unliquidated
          Toledo, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Art Elmazi                                                            Contingent
          9312 Saint Angelas Way                                                Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARTEM ZHGUN                                                           Contingent
          1800 S.OCEAN DR. APT 2502                                             Unliquidated
          HALLANDALE BEACH, FL 33009                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARTERIA MCDOWELL                                                      Contingent
          1030 WEST 31ST                                                        Unliquidated
          COVINGTON, LA 70433                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARTESIA FULCHER                                                       Contingent
          36 NORTH ROSEDALE ST                                                  Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $76.79
          Arthritis and Rhumatology Assoc.
          of Palm Beach                                                         Contingent
          1411 N. Flagler Dr.                                                   Unliquidated
          Suite 5600                                                            Disputed
          West Palm Beach, FL 33401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 203 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 216 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $15,213.00
          ARTHRITIS-OSTEO TRTMNT RSRCH
          20880 W DIXIE HIGHWAY                                                 Contingent
          SUITE 101                                                             Unliquidated
          SQUARE ONE CENTER                                                     Disputed
          MIAMI, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,060.00
          ARTHUR BREGMAN MD LLC                                                 Contingent
          1550 MADRUGA AVE.                                                     Unliquidated
          CORAL GABLES, FL 33146                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARTHUR MCDADE                                                         Contingent
          9962 VOLTAR AVENUE                                                    Unliquidated
          OAKLAND, CA 94603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARTHUR WILSON                                                         Contingent
          7500 NW 28TH ST                                                       Unliquidated
          MARGATE, FL 33063                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARTO KAZAKOV                                                          Contingent
          65 W 90TH ST                                                          Unliquidated
          APT 19E                                                               Disputed
          NEW YORK, NY 10024-1505
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.140
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARTUR SHARAPOV                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARTURO ABREU                                                          Contingent
          9700 HAMMOCKS BLVD. #204                                              Unliquidated
          MIAMI, FL 33172                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 204 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 217 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,673.91
          Arturo Corces, MD PA                                                  Contingent
          11801 SW 90th St. #201                                                Unliquidated
          Miami, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARTURO PEN RODRIGUEZ                                                  Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARTURO SEIJAS MORILLO                                                 Contingent
          195 WHEELER STREET                                                    Unliquidated
          APT 204                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.140
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARUN KUMAR NETHI                                                      Contingent
          12664 S CHURCHILL WAY                                                 Unliquidated
          STRONGSVILLE, OH 44149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Arvind Senthilkumar                                                   Contingent
          3 Sulliman Rd.                                                        Unliquidated
          Edison, NJ 08817                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Arwa Alfayadh                                                         Contingent
          2435 Zuber Rd.                                                        Unliquidated
          Orient, OH 43146-9403                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARYAM ALBARRAN                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 205 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 218 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARYANA LEWIS                                                          Contingent
          15104 FLORIDA AVENUE                                                  Unliquidated
          CLEVELAND, OH 44128                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARYANI WALKER                                                         Contingent
          45 NW 4TH STREET                                                      Unliquidated
          POMPANO, FL 33064                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASA BERLIN                                                            Contingent
          211 BALDWIN ST                                                        Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Asad Butt                                                             Contingent
          18429 S Salem Row                                                     Unliquidated
          Strongsville, OH 44136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASAD BUTT                                                             Contingent
          5725 TIBARON LN APT 308                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASAF PISCOYA                                                          Contingent
          705 NW 105TH PLACE                                                    Unliquidated
          MIAMI, FL 33172                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHA BEACHAM                                                          Contingent
          3618 GOLDEN HILLS DR.                                                 Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 206 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 219 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Asha Gowda                                                            Contingent
          2895 Lakewoods Ct.                                                    Unliquidated
          West Bloomfield, MI 48324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHA RICHARDS                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHAN WILLIAMS                                                        Contingent
          543 BLOOM ST                                                          Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHANTI CHAVIS                                                        Contingent
          3260 FOUNTAIN FALLS WAY, APT 1064                                     Unliquidated
          LAS VEGAS, NV 89032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHANTI PATTERSON                                                     Contingent
          22301 SW 123RD DR                                                     Unliquidated
          MIAMI, FL 33170                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHAUNTI CLEMONS                                                      Contingent
          1412 NW 12TH STREET                                                   Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHISH GADHAVE                                                        Contingent
          634 E BUCHTEL AVE                                                     Unliquidated
          APT 215                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 207 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 220 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHISH GADHAVE                                                        Contingent
          55 FIR HILL ST, APT 11B10                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEE WARNER                                                         Contingent
          9557 CR 313                                                           Unliquidated
          TERRELL, TX 75161                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashlee Wetterer                                                       Contingent
          1148 SW 11th St.                                                      Unliquidated
          Boca Raton, FL 33486                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEI RUSSELL                                                        Contingent
          5322 S. HONORE                                                        Unliquidated
          CHICAGO, IL 60609                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEIGH GORDON                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEIGH OBERLANDER                                                   Contingent
          13A FAY AVENUE                                                        Unliquidated
          PEABODY, MA 01960                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEIGH SOMERFELT                                                    Contingent
          4654 DRESHER TRL                                                      Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 208 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 221 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEIGN GARY                                                         Contingent
          603 AMBER COURT                                                       Unliquidated
          PHENIX CITY, AL 36868                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY AMATO                                                          Contingent
          710 PINE VALLEY DR                                                    Unliquidated
          PITTSBURGH, PA 15239                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY ANDERSON                                                       Contingent
          20116 NW 28TH CT                                                      Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashley Blake                                                          Contingent
          3319 Bluemont Park                                                    Unliquidated
          Hilliard, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY BROOKS                                                         Contingent
          3837 SIMPSON STUART RD                                                Unliquidated
          P.O BOX 87                                                            Disputed
          DALLAS, TX 75241
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY BROOKS                                                         Contingent
          3522 KELOX RD                                                         Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashley Brown                                                          Contingent
          7940 1/2 Secor Rd.                                                    Unliquidated
          Apt. B                                                                Disputed
          Lambertville, MI 48144
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 209 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 222 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY BROWN                                                          Contingent
          1920 W ALEXIS RD APT L303                                             Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY BRUNEUS                                                        Contingent
          950 SW 96TH AVE                                                       Unliquidated
          PEMBROKE PINES, FL 33025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY BUTLER                                                         Contingent
          160 NE 203RD TERRENCE                                                 Unliquidated
          APT 17                                                                Disputed
          MIAMI, FL 33179
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashley Cameron                                                        Contingent
          109 S Third St.                                                       Unliquidated
          Oakwood, OH 45873                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY CAMERON                                                        Contingent
          1045 EMERALD RD                                                       Unliquidated
          PAULDING, OH 45879                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashley Croston                                                        Contingent
          1111 Bell Ave.                                                        Unliquidated
          Lansdowne, PA 19050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY DAVIS                                                          Contingent
          4817 WESTCLIFFE CT                                                    Unliquidated
          SYLVANIA, OH 43560-3000                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 210 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 223 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY DAVIS                                                          Contingent
          6809 MAYFIELD ROAD                                                    Unliquidated
          APT 1550                                                              Disputed
          MAYFIELD HEIGHTS, OH 44124
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashley Drusel                                                         Contingent
          337 W Summit St.                                                      Unliquidated
          Barberton, OH 44203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY EDWARDS                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B494                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY FLOWERS                                                        Contingent
          1100 BOLTON ST APT 518                                                Unliquidated
          BALTIMORE, MD 21201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY FOX                                                            Contingent
          2413 CHURCH ST                                                        Unliquidated
          EVANSTON, IL 60201-3966                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashley Fuchs                                                          Contingent
          212 Greenwood Dr.                                                     Unliquidated
          Cranberry Twp, PA 16066                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY FUERTE                                                         Contingent
          4774 BROOK DRIVE                                                      Unliquidated
          WEST PALM BEACH, FL 33417                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 211 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 224 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY GEORGE                                                         Contingent
          4707 EAGLE DRIVE                                                      Unliquidated
          FORT PIERCE, FL 34951                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashley Gray                                                           Contingent
          2 White Law Pl                                                        Unliquidated
          Nottingham, MD 21236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY HENRY                                                          Contingent
          846 GREENBRIAR LANE                                                   Unliquidated
          UNIVERSITY PARK, IL 60484                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashley Holmes                                                         Contingent
          1255 Gleneagle Rd                                                     Unliquidated
          Baltimore, MD 21239-2236                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY IKPEZE                                                         Contingent
          512 LAKE VISTA CIR APT F                                              Unliquidated
          TOWSON, MD 21286                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashley Kline                                                          Contingent
          4544 Columbus St.                                                     Unliquidated
          Apt. 1012                                                             Disputed
          Virginia Beach, VA 23462
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY KRUSEL                                                         Contingent
          337 W SUMMIT ST                                                       Unliquidated
          BARBERTON, OH 44203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 212 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 225 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY LEWIS                                                          Contingent
          825 WJ PRATT ST                                                       Unliquidated
          BIRMINGHAM, AL 35224-1071                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY LOVE                                                           Contingent
          2849 WEST AVENUE                                                      Unliquidated
          LEBANON, OH 45036                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY MCGEE                                                          Contingent
          850 BALDWIN STREET 504                                                Unliquidated
          PITTSBURGH, PA 15235                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY MENA                                                           Contingent
          168 ATHABASCA DR                                                      Unliquidated
          KISSIMMEE, FL 34759                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY MORALES                                                        Contingent
          18101 NW 2ND CT                                                       Unliquidated
          MIAMI GARDENS, FL 33169                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY MURRAY                                                         Contingent
          240 PINE NEEDLE DR                                                    Unliquidated
          SEVILLE, OH 44273                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY NOBLES                                                         Contingent
          7511 SW 7TH STREET                                                    Unliquidated
          MARGATE, FL 33068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 213 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 226 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY REDMAN                                                         Contingent
          4311 HOAGLAND BLACKSTUB ROAD                                          Unliquidated
          CORTLAND, OH 44410                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY RICHARDSON                                                     Contingent
          14835 CLINTON RD                                                      Unliquidated
          DOYLESTOWN, OH 44230                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY RICKARD                                                        Contingent
          PO BOX 314                                                            Unliquidated
          ATTICA, OH 44807                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY SOLA                                                           Contingent
          2800 NW 112TH TERRACE                                                 Unliquidated
          FORT LAUDERDALE, FL 33323                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY STEVENS                                                        Contingent
          301B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashley Strong                                                         Contingent
          9862 NW 2nd Ct                                                        Unliquidated
          Fort Lauderdale, FL 33321                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashley Szczesniak                                                     Contingent
          163 Edgerton Rd.                                                      Unliquidated
          Akron, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 214 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 227 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY TAYLOR                                                         Contingent
          2023 E. GRANT                                                         Unliquidated
          FRESNO, CA 93701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY TOLEDO                                                         Contingent
          15021 TOSCANA WAY                                                     Unliquidated
          NAPLES, FL 34120                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY TURNER                                                         Contingent
          15720 NW 20TH AVENUE ROAD                                             Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY WALKER                                                         Contingent
          1000 HOLT AVE                                                         Unliquidated
          BUILDING 2737                                                         Disputed
          WINTER PARK, FL 32789
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY WALLER                                                         Contingent
          1424 PICADILLY LN APT A204                                            Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashley Washington                                                     Contingent
          8613 Old Hickory Trail                                                Unliquidated
          Apt. 2204                                                             Disputed
          Dallas, TX 75237
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY WIHL                                                           Contingent
          129 WEST COLUMBUS ST.                                                 Unliquidated
          MT. STERLING, OH 43143                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 215 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 228 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY WILLIAMS                                                       Contingent
          3101 NW 77TH STREET                                                   Unliquidated
          APT 405                                                               Disputed
          MIAMI, FL 33147
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY-ANN BRYAN                                                      Contingent
          9225 RAMBLEWOOD DRIVE                                                 Unliquidated
          APT 1033                                                              Disputed
          CORAL SPRINGS, FL 33071
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLEY-ANN BRYAN                                                      Contingent
          1506 SW 149 AVE                                                       Unliquidated
          PEMBROKE PINES, FL 33027                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLII DYER                                                           Contingent
          4226 DUMAINE STREET                                                   Unliquidated
          NEW ORLEANS, LA 70119                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHLYN THOMPSON                                                       Contingent
          14621 S SPUR DR                                                       Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHMITA KHADKA                                                        Contingent
          6710 HAVENOAK RD APT C1                                               Unliquidated
          BALTIMORE, MD 21237                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHMITA SANYASHI                                                      Contingent
          261 CRANZ PL                                                          Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 216 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 229 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHONTI WRIGHT                                                        Contingent
          25855 HIGHLAND ROAD                                                   Unliquidated
          RICHMOND HEIGHTS, OH 44143                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashton Barr                                                           Contingent
          3400 Roberta St.                                                      Unliquidated
          New Castle, IN 47362                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ashton Bell                                                           Contingent
          1800 Baptist World Ctr. Dr.                                           Unliquidated
          Nashville, TN 37207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHTON CASSEL                                                         Contingent
          2083 LARKSPUR LN                                                      Unliquidated
          GRAND BLANC, MI 48439                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHTON GILKEY                                                         Contingent
          467 WESTGREEN LN                                                      Unliquidated
          WESTERVILLE, OH 43082                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHTON MARTINEZ                                                       Contingent
          6031 SW 183 WAY                                                       Unliquidated
          DAVIE, FL 33331                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHWIN AMAR GHATPANDE                                                 Contingent
          590 E. BUCHTEL AVE.                                                   Unliquidated
          APT. 18                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 217 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 230 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHWIN SANCHETI                                                       Contingent
          55 FIR HILL ST                                                        Unliquidated
          APT 5B6                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASHWIN SANCHETI                                                       Contingent
          876 WHITE PINE DR                                                     Unliquidated
          APT D                                                                 Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Asia Benjamin                                                         Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Asia Blackwood                                                        Contingent
          14 Broadleaf Court                                                    Unliquidated
          Parkville, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASIA BLACKWOOD                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B295                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASIA JACKSON                                                          Contingent
          208A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASIA LEWIS                                                            Contingent
          4135 NAPOLI LAKE DRIVE                                                Unliquidated
          LAKE PARK, FL 33410                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 218 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 231 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASIA MASON                                                            Contingent
          1018 SCOTTS HILL DRIVE                                                Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASIA MCCALLUM                                                         Contingent
          4171 FAIRVIEW AVE APT 5                                               Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Asia Morgan                                                           Contingent
          3752 Chrysler Dr.                                                     Unliquidated
          Detroit, MI 48207-4716                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASIA PANTON                                                           Contingent
          45 WINDEMERE ST                                                       Unliquidated
          SPRINGFIELD, MA 01104-2226                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Asia Parker                                                           Contingent
          6818 Sturbridge Dr.                                                   Unliquidated
          Apt. D                                                                Disputed
          Parkville, MD 21234-7413
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASIA-LIGE ARNOLD                                                      Contingent
          1317 EDGEWATER ROAD                                                   Unliquidated
          DAYTONA BEACH, FL 32117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASIEH GHANEKARADE                                                     Contingent
          430 SUMNER STREET, APT 202                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 219 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 232 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASIELLE KAIMARI                                                       Contingent
          1937 SUNNYLAWN DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Asis Shaw                                                             Contingent
          2364 Ashford Dr                                                       Unliquidated
          Waldorf, MD 20603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASLAN BAFAHM ALAMDARI                                                 Contingent
          672 E. BUCHTEL AVE                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASMA EISA                                                             Contingent
          2255 UNIVERSITY HILLS BLVD. AP                                        Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASMA MOHAMED                                                          Contingent
          8678 CASTLEMILL CIR                                                   Unliquidated
          NOTTINGHAM, MD 21236-2619                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASMAR JEFFERSON                                                       Contingent
          1317 W SELZER ST.                                                     Unliquidated
          PHILA, PA 19132                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Asmara Faluki                                                         Contingent
          3708 Pikeswood Dr.                                                    Unliquidated
          Randallstown, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 220 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 233 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.151
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $479.95
          Aspen Rehabilitation                                                  Contingent
          1930 OH-59                                                            Unliquidated
          Kent, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASRITHA NALLAPANENI                                                   Contingent
          2220 HIGH STREET, PORTAGE TOWERS                                      Unliquidated
          APT. 820                                                              Disputed
          AKRON, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.151
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Assata Lewis                                                          Contingent
          1000 Radnor Ave                                                       Unliquidated
          Baltimore, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $49.83
          Associated Pathologists                                               Contingent
          2300 Patterson St.                                                    Unliquidated
          Nashville, TN 37203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,563.20
          Associates in Digestive                                               Contingent
          625 Del Prado Blvd. S                                                 Unliquidated
          Cape Coral, FL 33990                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $389.20
          Associates in Family Practice                                         Contingent
          42755 Mound Rd.                                                       Unliquidated
          Sterling Heights, MI 48314                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Assumpta Nwaneri                                                      Contingent
          3217 Glanzman Rd.                                                     Unliquidated
          Unit 72                                                               Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 221 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 234 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.152
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,252.92
          Assurex Health, Inc.                                                  Contingent
          6960 Cintax Blvd.                                                     Unliquidated
          Mason, OH 45040                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASTHA LAMICHHANE                                                      Contingent
          634 EAST BUCHTEL AVENUE #312                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,967.60
          Asthma & Allergy Associates of FL                                     Contingent
          9600 W. Sample Rd.                                                    Unliquidated
          Suite 400                                                             Disputed
          Pompano Beach, FL 33065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.152
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASTRID CASTILLO                                                       Contingent
          3147 WEST SPRINGS DR.                                                 Unliquidated
          APT. A                                                                Disputed
          ELLICOTT CITY, MD 21043
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.152
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Asyaa Davis                                                           Contingent
          International House 5110                                              Unliquidated
          1730 W Rocket Dr.                                                     Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.152
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AT&T Mobility                                                         Contingent
          PO Box 1809                                                           Unliquidated
          Paramus, NJ 07653-1809                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ATANAS KOCEV                                                          Contingent
          514 BROWN STREET                                                      Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 222 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 235 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.152
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ATARAH PINDER                                                         Contingent
          2076 ECHODALE AVENUE                                                  Unliquidated
          APT B4                                                                Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.153
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ATARAH YISRAEL                                                        Contingent
          645 E. 21ST STREET                                                    Unliquidated
          APT 1301                                                              Disputed
          JACKSONVILLE, FL 32206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.153
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ATASHA SMITH                                                          Contingent
          4726 EAST FRIO DRIVE                                                  Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Atasha Terrelonge                                                     Contingent
          3605 Labyrinth Rd.                                                    Unliquidated
          Apt. 18                                                               Disputed
          Baltimore, MD 21215-2420
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.153
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ATHENA WELSH                                                          Contingent
          3582 RAMBO AVE                                                        Unliquidated
          ALLIANCE, OH 44601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ATIA SHARMEEN                                                         Contingent
          2440 SAINT PAUL STREET, APT-4G                                        Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ATIBA MCGILL                                                          Contingent
          306B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 223 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 236 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.153
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ATIE AMIRGOL                                                          Contingent
          1350 N HOWARD STREET                                                  Unliquidated
          APT 306                                                               Disputed
          AKRON, OH 44310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.153
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ATIE AMIRGOL                                                          Contingent
          542 CARROLL STREET                                                    Unliquidated
          SECOND FLOOR, APT 2                                                   Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.153
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ATIE AMIRGOL                                                          Contingent
          590 EAST BUCHTEL AVE. APT. 48                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $921.60
          Atlantic Anesthesia, Inc.                                             Contingent
          400 Rt. 130 S                                                         Unliquidated
          Hightstown, NJ 08520                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7104
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $325.00
          Atlantic Physical Therapy E                                           Contingent
          400 Rt. 130 South                                                     Unliquidated
          Hightstown, NJ 08520                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7104
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ATO WATSON                                                            Contingent
          20450 NW 9TH COURT                                                    Unliquidated
          MIAMI GARDENS, FL 33169                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ATO WATSON                                                            Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 224 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 237 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.154
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUBREIGH HERRINGA                                                     Contingent
          8432 WOLVERINE RD                                                     Unliquidated
          TEMPERANCE, MI 48182-9115                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUBREY DAVIS                                                          Contingent
          2450 NW 162ND STREET                                                  Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aubrey Kozer                                                          Contingent
          3720 Durham Dr.                                                       Unliquidated
          Barberton, OH 44203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUBREY PIZZA                                                          Contingent
          7735 BIG BEND CT                                                      Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUBREY WARD, JR.                                                      Contingent
          1448 EAST 108TH STREET                                                Unliquidated
          CLEVELAND, OH 44106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUBRIANA BELLARD                                                      Contingent
          1601 KENWAY PLACE                                                     Unliquidated
          MIDDLETOWN, OH 45044                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUBRIANA ROLON                                                        Contingent
          3551 RIVERLANDINGS BLVD                                               Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 225 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 238 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.155
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUBYN MCNAUGHTON                                                      Contingent
          3512 MILLVALE RD                                                      Unliquidated
          WINDSOR MILL, MD 21244-2970                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Audra Moehrman                                                        Contingent
          3424 Michael Ct.                                                      Unliquidated
          Columbus, OH 43204                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUDREY ADGATE                                                         Contingent
          2070 CR 109                                                           Unliquidated
          GLENWOOD SPRINGS, CO 81601                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Audrey Clark                                                          Contingent
          605 Ranier Cir.                                                       Unliquidated
          Garland, TX 75041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUDREY FETTIG                                                         Contingent
          2563 DAMVUE DR                                                        Unliquidated
          ROAMING SHORES, OH 44084                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUDREY FLEMING                                                        Contingent
          42452 DHARTE CT                                                       Unliquidated
          CLINTON TOWNSHI, MI 48038                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUDREY LAUER                                                          Contingent
          8261 RUSTIC DRIVE                                                     Unliquidated
          CHARDON, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 226 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 239 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.155
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Audrey Nolte                                                          Contingent
          1188 Cambridge St.                                                    Unliquidated
          Alliance, OH 44601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Audry Adgate                                                          Contingent
          2070 Cr 109                                                           Unliquidated
          Glenwood Springs, CO 81601                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUDU ABUBAKAR                                                         Contingent
          1340 CANBERRA DR                                                      Unliquidated
          ESSEX, MD 21221                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUGUST GALLATIN                                                       Contingent
          5337 MOSER LN                                                         Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUGUSTA RADER                                                         Contingent
          4229 DRY RUN DR                                                       Unliquidated
          HAMILTON, OH 45013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUGUSTIN FERNANDEZ                                                    Contingent
          208 NE 21ST CT                                                        Unliquidated
          WILTON MANORS, FL 33305-1012                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $119.92
          Ault Chiropractic, LLC                                                Contingent
          3975 Cascades Blvd.                                                   Unliquidated
          Ste. 5                                                                Disputed
          Kent, OH 44240
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 227 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 240 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.156
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $123.49
          Aultman Orrvile Dunlap Family Phys                                    Contingent
          830 S. Main St.                                                       Unliquidated
          Orrville, OH 44667                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $304.39
          Aultman Orrville                                                      Contingent
          832 S. Main St.                                                       Unliquidated
          Orrville, OH 44667                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aumoni Robinson                                                       Contingent
          2294 Canteen Cir                                                      Unliquidated
          Odenton, MD 21113                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUNDRA HERRING                                                        Contingent
          8508 OKEEFE DR.                                                       Unliquidated
          SEVERN, MD 21144                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUNDRE PRICE                                                          Contingent
          1990 SW 81ST AVENUE                                                   Unliquidated
          MARGATE, FL 33068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aundrea Collins                                                       Contingent
          929 N Wolfe St                                                        Unliquidated
          #517A                                                                 Disputed
          Baltimore, MD 21205
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.157
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aundriana Griffin                                                     Contingent
          2602 Glos Ave.                                                        Unliquidated
          Bellwood, IL 60104                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 228 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 241 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.157
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aunesha Williams                                                      Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Thurgood Apt. 104A                                                    Disputed
          Barton, MD 21521
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.157
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AURELIA VISAN                                                         Contingent
          1180 ELLESMERE AVE                                                    Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aurelio Bula                                                          Contingent
          13280 SW 53rd St.                                                     Unliquidated
          Hollywood, FL 33027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AURIYANA CAMPUSANO                                                    Contingent
          155 EAST VILLAGE RD                                                   Unliquidated
          ELKTON, MD 21921                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AURIYANA CAMPUSANO                                                    Contingent
          206C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.157
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $171.44
          Aurora Mark & Kambour, MD                                             Contingent
          16250 NW 59th Ave.                                                    Unliquidated
          Ste. 201                                                              Disputed
          Miami, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.157
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $802.00
          AURORA MARK AND KAMBOUR MD                                            Contingent
          PO BOX 100914                                                         Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6172
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 229 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 242 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.157
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSHIA MCLEAN                                                         Contingent
          207B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.157
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Austin Beam                                                           Contingent
          214 - 16th St.                                                        Unliquidated
          Toledo, OH 43604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Austin Blair                                                          Contingent
          4628 Melody Lane                                                      Unliquidated
          Cincinnati, OH 45245                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN BLATT                                                          Contingent
          1259 LECTRIC LANE                                                     Unliquidated
          ZANESVILLE, OH 43701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Austin Carey                                                          Contingent
          154 E 92nd St.                                                        Unliquidated
          Los Angeles, CA 90003                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN DAVIS                                                          Contingent
          289 KIMBER ROAD                                                       Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Austin Edwards                                                        Contingent
          2207 Gaylord Dr.                                                      Unliquidated
          Suitland, MD 20746-1442                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 230 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 243 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.158
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Austin Edwards                                                        Contingent
          3200 Arrowhead Circle                                                 Unliquidated
          Apt. I                                                                Disputed
          Fairfax, VA 22030
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.158
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Austin Ernst                                                          Contingent
          4264 Winters Lane                                                     Unliquidated
          Newport, KY 41076                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Austin Finley                                                         Contingent
          3060 Woodcrest Dr.                                                    Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN HORTON                                                         Contingent
          4243 W BANCROFT ST APT 101W                                           Unliquidated
          OTTAWA HILLS, OH 43615                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN JOHNSON                                                        Contingent
          8538 CENTER STREET                                                    Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN KARNAKARIAN
          302 E BUCHTEL AVE,AKRON, OH                                           Contingent
          BULGER RESIDENCE HALL                                                 Unliquidated
          3RD FLOOR ROOM 313                                                    Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.159
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN MEEHL                                                          Contingent
          5727 TIBARON LN APT 301                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 231 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 244 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.159
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN MEYER                                                          Contingent
          18781 GIPE RD                                                         Unliquidated
          NEY, OH 43549                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN MITCHELL                                                       Contingent
          6951 REGENTS PARK BLVD                                                Unliquidated
          TOLEDO, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN PARRY                                                          Contingent
          3835 HOLBEIN DRIVE                                                    Unliquidated
          ZANESVILLE, OH 43701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $110.00
          AUSTIN RADIOLOGICAL ASSOC                                             Contingent
          PO BOX 4099                                                           Unliquidated
          NEW YORK, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4655
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Austin Rawson                                                         Contingent
          2060 Eve Dr.                                                          Unliquidated
          Steubenville, OH 43952                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Austin Ricci                                                          Contingent
          5590 Stonecreek Way                                                   Unliquidated
          Hudson, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN RICE                                                           Contingent
          229 CLAREMONT DR                                                      Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 232 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 245 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.159
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN SAMPLE                                                         Contingent
          7400 WINDSOR RIDGE BLVD                                               Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Austin Schrader                                                       Contingent
          2266 - 108th St.                                                      Unliquidated
          Toledo, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN SCHRADER                                                       Contingent
          5306 303RD ST                                                         Unliquidated
          TOLEDO, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN SPRINKLE                                                       Contingent
          8840 SW 20TH ST                                                       Unliquidated
          MIAMI, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Austin Thomas                                                         Contingent
          10305 Pinemist Ct                                                     Unliquidated
          Upper Marlboro, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN VAN PELT                                                       Contingent
          13300 LEROY CENTER ROAD                                               Unliquidated
          PAINESVILLE, OH 44077                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Austin Wilhelm                                                        Contingent
          26886 Luckey Rd.                                                      Unliquidated
          Walbridge, OH 43465                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 233 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 246 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.160
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN WIVELL                                                         Contingent
          681 TIPPECANOE RD                                                     Unliquidated
          SMOCK, PA 15480                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTIN WOLF                                                           Contingent
          401 S. MAIN STREET #145A                                              Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUSTINE CHUKWUKA-EZE                                                  Contingent
          9443 BALLARD GREEN DRIVE                                              Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUTUM MORTON                                                          Contingent
          5303 WYNDHOLME CIR UNIT 301                                           Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Autumn Blakely                                                        Contingent
          1962 Hunters Run                                                      Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Autumn Boyd                                                           Contingent
          8541 Kings Ridge Rd                                                   Unliquidated
          Parkville, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Autumn Devine                                                         Contingent
          190 Coachman Dr.                                                      Unliquidated
          Plain City, OH 43064                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 234 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 247 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.161
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Autumn Eddy                                                           Contingent
          2717 Fenway Ave.                                                      Unliquidated
          Chesapeake, VA 23323                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Autumn Taylor                                                         Contingent
          332 E Lorraine Ave                                                    Unliquidated
          Baltimore, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUTUMN TURNAGE                                                        Contingent
          3016 BELMONT AVE                                                      Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AUTUMN YOUNG                                                          Contingent
          6707 MEADOWOOD DR                                                     Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ava Illig                                                             Contingent
          3835 Seville Rd.                                                      Unliquidated
          Seville, OH 44273                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ava Smith                                                             Contingent
          103 Wooland Estates Dr.                                               Unliquidated
          Baldwin, NY 11510                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AVA SMITH                                                             Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 235 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 248 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.162
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ava Warrington                                                        Contingent
          351 Crossing Blvd.                                                    Unliquidated
          Apt. 1122                                                             Disputed
          Orange Park, FL 32073
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.162
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $300.00
          AVENTURA HLTHCARE SPECIALISTS                                         Contingent
          PO BOX 405662                                                         Unliquidated
          320                                                                   Disputed
          AVENTURA, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       3114                         Is the claim subject to offset?     No       Yes


 3.162
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $36,463.68
          Aventura Hospital                                                     Contingent
          20900 Biscayne Blvd.                                                  Unliquidated
          Miami, FL 33180                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.00
          AVENTURA MEDICAL ASSOCIATES                                           Contingent
          21150 BISCAYNE BLVD                                                   Unliquidated
          #306                                                                  Disputed
          AVENTURA, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       9469                         Is the claim subject to offset?     No       Yes


 3.162
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $24.82
          Aventura Orthopedicare Center                                         Contingent
          21000 NE 28th Ave. #104                                               Unliquidated
          Miami, FL 33180                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,008.96
          Avenues of Counseling and Medi                                        Contingent
          2259, 230 S Court St.                                                 Unliquidated
          Medina, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AVERY CAGLE                                                           Contingent
          98 MINWOOD AVE                                                        Unliquidated
          TALLMADGE, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 236 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 249 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.162
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AVERY GOLDSBOROUGH                                                    Contingent
          3915 LIBERTY HEIGHTS AVE APT 108                                      Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AVERY MOVOLD                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.162
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AVERY SESAY                                                           Contingent
          6258 BLYTHE AVE                                                       Unliquidated
          EAST HIGHLAND, CA 92346                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Avery Spies                                                           Contingent
          16 Pepper Ridge Rd.                                                   Unliquidated
          Cleveland, OH 44124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Avery Sumpter                                                         Contingent
          5085 Hummingbird St.                                                  Unliquidated
          Lima, OH 45807                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aviona Clark                                                          Contingent
          212 Gransfalls Bluff                                                  Unliquidated
          North Las Vegas, NV 89031                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Avis Hardaman                                                         Contingent
          4110 Biglow Dr.                                                       Unliquidated
          Dallas, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 237 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 250 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.163
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AVIS HARDAMAN                                                         Contingent
          2157 VOLGA AVE                                                        Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AVIS MARSHALL                                                         Contingent
          3127 PLAZA STREET                                                     Unliquidated
          COCONUT GROVE, FL 33133                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Avreis Wallace                                                        Contingent
          3314 Clarks Lane                                                      Unliquidated
          Apt. A                                                                Disputed
          Baltimore, MD 21215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.163
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Avriana Chavez                                                        Contingent
          5640 Stevens Forest Rd.                                               Unliquidated
          Apt. 237                                                              Disputed
          Columbia, MD 21045-3340
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.163
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AWAB ALI                                                              Contingent
          430 SUMNER ST. APT.302                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AWADH ALMUTAIRI                                                       Contingent
          960 SOUTHERLY RD                                                      Unliquidated
          385                                                                   Disputed
          TOWSON, MD 21204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.164
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AXEL CHAKOUNTE                                                        Contingent
          20834 FOX TROT CT                                                     Unliquidated
          HUMBLE, TX 77338                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 238 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 251 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.164
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AXEL GOMEZ                                                            Contingent
          9990 SW 3RD ST                                                        Unliquidated
          MIAMI, FL 33174                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $42.42
          Axesspointe / Akron General Broadwa                                   Contingent
          676 S. Broadway St. #103                                              Unliquidated
          Akron, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYANA HENDERSON                                                       Contingent
          3298 WEST 157TH STREET                                                Unliquidated
          CLEVELAND, OH 44111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ayana Rudd                                                            Contingent
          1335 Nalley Ter                                                       Unliquidated
          Hyattsville, MD 20785-4401                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYANI WHITE                                                           Contingent
          943 SW 122ND AVE.                                                     Unliquidated
          PEMBROKE PINES, FL 33025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYANNA BRANCH                                                         Contingent
          2225 POPLAR GROVE ST                                                  Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYANNA CULMER-GILBERT                                                 Contingent
          929 N. WOLFE STREET                                                   Unliquidated
          UNIT 1709                                                             Disputed
          BALTIMORE, MD 21205
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 239 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 252 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.164
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYANNA CULMER-GILBERT                                                 Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYANNA FORSKIN                                                        Contingent
          2455 NOTH NOB HILL RB                                                 Unliquidated
          SUNRISE, FL 33322                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ayanna Kaigler                                                        Contingent
          15707 Erwin Ct.                                                       Unliquidated
          Bowie, MD 20716-2631                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYANNA KELLY                                                          Contingent
          2560 CENTERGATE DRIVE                                                 Unliquidated
          APT 202                                                               Disputed
          MIRAMAR, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.165
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYANNA MILLER                                                         Contingent
          1618 N 52ND ST APT 3RD FL                                             Unliquidated
          PHILADELPHIA, PA 19131                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYANNA WATKINS                                                        Contingent
          1649 EAST 50TH STREET                                                 Unliquidated
          APARTMENT 8E                                                          Disputed
          CHICAGO, IL 60615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.165
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYAX ARMAS                                                            Contingent
          475 BRICKELL AVE APT 2012                                             Unliquidated
          MIAMI, FL 33131-2527                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 240 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 253 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.165
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYELET HASTINGS                                                       Contingent
          3103 BANCROFT ROAD                                                    Unliquidated
          APARTMENT #D                                                          Disputed
          BALTIMORE, MD 21215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.165
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYISHAT OMAR                                                          Contingent
          3922 ROLLING ROAD                                                     Unliquidated
          APT 6A                                                                Disputed
          PIKESVILLE, MD 21208
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.165
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYITA DONERSON                                                        Contingent
          10303 SUNNYLAKE PL APT I                                              Unliquidated
          COCKEYSVILLE, MD 21030                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYMAN ELAMIN                                                          Contingent
          316 PLEASANT MEADOW BLVD,                                             Unliquidated
          APT #A                                                                Disputed
          CUYAHOGA FALLS, OH 44224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.165
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ayodeji Afolabi                                                       Contingent
          6431 Woodgreen Cir.                                                   Unliquidated
          Gwynn Oak, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ayodeji Agbelese                                                      Contingent
          9601 Beachwood Ave.                                                   Unliquidated
          Lanham, MD 20706-4001                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ayodeji Gbadamosi                                                     Contingent
          12804 Cottonwood Ct                                                   Unliquidated
          Upper Marlboro, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 241 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 254 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.166
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYODEJI WEMIDA                                                        Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          BALTIMORE, MD 21251-0001                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYONNA WRIGHT                                                         Contingent
          516 INGRAM STREET, APT A                                              Unliquidated
          FORT WORTH, TX 76108                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYSA BROOKS                                                           Contingent
          17000 N BAY RD APT 509                                                Unliquidated
          SUNNY ISLES BEACH, FL 33160                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYSE OZEN                                                             Contingent
          195 WHEELER STREET APT 303                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYSE OZEN                                                             Contingent
          77 FIR HILL STREET                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ayshante Archelus                                                     Contingent
          459 Willow St.                                                        Unliquidated
          Orange, NJ 07050-2018                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYSHIA ROBERTS-JOHNSON                                                Contingent
          4775 SW 2ND AVE                                                       Unliquidated
          APT 103                                                               Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 242 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 255 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.166
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AYSIA THOMAS                                                          Contingent
          5429 CRESTA WAY                                                       Unliquidated
          JACKSONVILLE, FL 32211                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $501.23
          Azadeh Khaghany, MD PLLC                                              Contingent
          313 Stewart Rd.                                                       Unliquidated
          Monroe, MI 48162                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AZAHRIA KING                                                          Contingent
          1018 BAINBRIDGE                                                       Unliquidated
          FORNEY, TX 75126                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AZANIA INMAN                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A87                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.167
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AZAREA JUNIOR                                                         Contingent
          3220 NW 171 TERR                                                      Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AZARIA BROWN                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AZARIA DAVIS                                                          Contingent
          4723 LANGDALE DR.                                                     Unliquidated
          ORLANDO, FL 32808                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 243 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 256 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.167
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Azhar Harris                                                          Contingent
          470 Haven Ridge Rd                                                    Unliquidated
          Stockbridge, GA 30281-7905                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AZIHONNA COX                                                          Contingent
          6000 HORNE DRIVE                                                      Unliquidated
          KILLEEN, TX 76542                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AZIZA MORISHO                                                         Contingent
          9850 S KIRKWOOD ROAD, APT 1915                                        Unliquidated
          HOUSTON, TX 77099                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Aziza Saafir-Johnson                                                  Contingent
          3033 Button Bush Ln                                                   Unliquidated
          Laurel, MD 20724                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AZMATH FATHIMA                                                        Contingent
          22 E ALANBROOKE COURT                                                 Unliquidated
          TOWSON, MD 21204                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AZURE QUANT                                                           Contingent
          845 N W 80TH WAY                                                      Unliquidated
          PLANTATION, FL 33324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $125.00
          B&G DIAGNOSTIC SERVICES                                               Contingent
          444 W 51ST PL                                                         Unliquidated
          HIALEAH, FL 33012                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3043
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 244 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 257 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.168
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Babacar Ba                                                            Contingent
          2560 Satyr Hill                                                       Unliquidated
          Columbus, OH 43219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BABU GAIRE                                                            Contingent
          634 E BUCHTEL AVE, APT 311                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BACH TRAN                                                             Contingent
          195 WHEELER STREET, APT 102B                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BACH XUAN TRAN                                                        Contingent
          55 FIR HILL DR                                                        Unliquidated
          APT 2B6                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.168
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BADER ALASSAF                                                         Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BAILEE SHCUHMANN                                                      Contingent
          2900 NW 130TH AVE                                                     Unliquidated
          APT. 315                                                              Disputed
          SUNRISE, FL 33323
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.168
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BAILEY ALVAREZ                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A409                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 245 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 258 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.169
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BAILEY BROWN                                                          Contingent
          2638 LATONIA BLVD                                                     Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bailey Krueger                                                        Contingent
          6362 Rossmore Ln                                                      Unliquidated
          Canal Winchester, OH 43110                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BAILEY LACK                                                           Contingent
          1192 CONSTITUTION DR                                                  Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bailey Line                                                           Contingent
          4710 Clancy Way                                                       Unliquidated
          Westerville, OH 43082                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bailey Merkel                                                         Contingent
          4500 Saint Anthony Rd.                                                Unliquidated
          Temperance, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bailey Miller                                                         Contingent
          4591 Muirvalley Ct                                                    Unliquidated
          Batavia, OH 45103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BAILEY SCHECK                                                         Contingent
          45198 STATE ROUTE 162                                                 Unliquidated
          WELLINGTON, OH 44090                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 246 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 259 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.169
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bailey Stephens                                                       Contingent
          215 E Main                                                            Unliquidated
          Mount Sterling, OH 43143                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BAILEY WILLIAMS                                                       Contingent
          1328 COTTONWOOD DR                                                    Unliquidated
          ANDERSON, IN 46012-2802                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BAIPING REN                                                           Contingent
          719 EXCELSIOR AVE APT 2                                               Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BAKELVIS WHITE                                                        Contingent
          1713 NW 74TH ST                                                       Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BALDOMERO ESQUIVEL                                                    Contingent
          736 NW 3RD TERRA                                                      Unliquidated
          APT 107                                                               Disputed
          FLORIDA CITY, FL 33034
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.170
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $630.11
          Baldwin Park Family Practice, PA                                      Contingent
          1040 Woodcock Rd. #200                                                Unliquidated
          Orlando, FL 32803                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Baldwin Williams                                                      Contingent
          13132 Oriole Dr                                                       Unliquidated
          Beltsville, MD 20705                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 247 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 260 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.170
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BALLA CONDE                                                           Contingent
          750 GATES AVE APT 3C                                                  Unliquidated
          BROOKLYN, NY 11221-1796                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BALVIN RICHARDS                                                       Contingent
          C/O STUDENT AFFAIRS                                                   Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.170
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BAMBA DIOUM                                                           Contingent
          3509 W 74TH ST                                                        Unliquidated
          CHICAGO, IL 60629                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BANAFSHEH KHAKIPOOR                                                   Contingent
          1350 N HOWARD ST APT 409                                              Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BANAFSHEH KHAKIPOOR                                                   Contingent
          1350 N HOWARD ST APT 604                                              Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BANGAN PENG                                                           Contingent
          1712 TREETOP TRL                                                      Unliquidated
          APT C                                                                 Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.171
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BANGAN PENG                                                           Contingent
          77 FIR HL APT 9C9                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 248 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 261 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.171
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BAOSEN ZHANG                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.171
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $15.50
          Baptist EKG Associates, Inc.                                          Contingent
          8353 SW 124th St. #208                                                Unliquidated
          Miami, FL 33156                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $42,042.95
          Baptist Health Medical Group Orthop                                   Contingent
          PO Box 100905                                                         Unliquidated
          Atlanta, GA 30374-0905                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,126.93
          Baptist Health Medical Group Physic                                   Contingent
          7400 SW 87th Ave.                                                     Unliquidated
          Suite 100                                                             Disputed
          Miami, FL 33173
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.171
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $145,425.28
          Baptist Hospital                                                      Contingent
          8900 N. Kendall Dr.                                                   Unliquidated
          Miami, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,969.63
          Baptist Medical Center                                                Contingent
          800 Prudential Dr.                                                    Unliquidated
          Jacksonville, FL 32207                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,979.56
          Baptist Outpatient Services
          Medical Arts Building                                                 Contingent
          8950 N. Kendall Dr.                                                   Unliquidated
          Secont Floor                                                          Disputed
          Miami, FL 33176
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 249 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 262 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.171
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $17,185.97
          Baptist Primary Care, Inc.                                            Contingent
          3563 Phillips Hwy #101                                                Unliquidated
          Jacksonville, FL 32207                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,925.36
          Baptist Surg. and Endoscopy Ctr                                       Contingent
          3563 Phillips Hwy #101                                                Unliquidated
          Jacksonville, FL 32207                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BARBARA DE AGRELA SERRAO                                              Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Barbie Bowman                                                         Contingent
          4810 Murfressboro Rd.                                                 Unliquidated
          Lebanon, TN 37090                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Barrett Cochran                                                       Contingent
          PO Box 1810                                                           Unliquidated
          Bronson, FL 32621                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BARTH-LUTHER MOUAFO                                                   Contingent
          518 GAGE STREET                                                       Unliquidated
          AKRRON, OH 44133                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Barton Galloway                                                       Contingent
          1813 SW Renfro St.                                                    Unliquidated
          Port Saint Lucie, FL 34953                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 250 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 263 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.172
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bashawn Smith                                                         Contingent
          222 Franklin St.                                                      Unliquidated
          Trenton, NJ 08611                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BASIT SANUSI                                                          Contingent
          THE UNIVERSITY OF AKRON                                               Unliquidated
          447 EAST VORIS STREET                                                 Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.172
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BASIT SANUSI                                                          Contingent
          4862 KAREN ISLE DR                                                    Unliquidated
          RICHMOND HEIGHT, OH 44143                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BATBAATAR BAYANGEREL                                                  Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BATOOL NAJAM                                                          Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $105.00
          Baycare Urgent Care                                                   Contingent
          711 S. Belcher Rd.                                                    Unliquidated
          Clearwater, FL 33764                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $17,346.34
          Baylor University Medical Center                                      Contingent
          PO Box 842022                                                         Unliquidated
          Dallas, TX 75284-2022                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 251 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 264 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.173
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $348.65
          BAYSTATE REFERENCE LAB                                                Contingent
          PO BOX 3353                                                           Unliquidated
          SPRINGFIELD, MA 01104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8450
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $234.50
          Bayview Physician Services, PC                                        Contingent
          PO Box 7068                                                           Unliquidated
          Portsmouth, VA 23707-0068                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BAYYINAH GILCHRIST                                                    Contingent
          1463 NORTH FOREST PARK AVE                                            Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $355.60
          BCS Breg, Inc.                                                        Contingent
          2885 Loker Ave. East                                                  Unliquidated
          Carlsbad, CA 92010-6626                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,600.00
          BEACHES OPEN MRI OF THE TREASU                                        Contingent
          1615 NW Feral Hwy                                                     Unliquidated
          STUART, FL 34994                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7005
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $524.90
          Beacon West                                                           Contingent
          21465 Detroit Rd.                                                     Unliquidated
          Rocky River, OH 44116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BEATRICE JEAN                                                         Contingent
          430 SOUTH PARK ROAD                                                   Unliquidated
          APT. 307                                                              Disputed
          HOLLYWOOD, FL 33021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 252 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 265 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.173
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Beatrice Leao do Prado W                                              Contingent
          3030 Residence Dr.                                                    Unliquidated
          Ottawa House East 5211B                                               Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.174
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Beatrice Senesie                                                      Contingent
          317 Syria Ct.                                                         Unliquidated
          Fort Washington, MD 20744-5932                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BEAU BAYERL                                                           Contingent
          1676 TOWNSHIP ROAD 1045                                               Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BEAU JANOUSEK                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A315                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.174
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BEAUBRUN GERMAIN                                                      Contingent
          517 SW 10TH STREET                                                    Unliquidated
          APARTMENT 1 NORTH                                                     Disputed
          HALLANDALE, FL 33009
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.174
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Becky Hoover                                                          Contingent
          1389 Hadden Cir                                                       Unliquidated
          Akron, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Behnam Tabatabai                                                      Contingent
          1804 Heathfield Rd.                                                   Unliquidated
          Baltimore, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 253 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 266 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.174
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BEHNAZ SAFAVI                                                         Contingent
          11508 HATFORD RD                                                      Unliquidated
          GLEN ARM, MD 21057                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BELEN ESTUPINAN                                                       Contingent
          1405 CRAIG DR                                                         Unliquidated
          GELENA PARK, TX 77547                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENAN ALJALEEL                                                        Contingent
          3710 WYNDHAM RIDGE DR                                                 Unliquidated
          APT. 310                                                              Disputed
          STOW, OH 44224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.174
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENCHA FANFAN                                                         Contingent
          16221 NE 18 PLACE                                                     Unliquidated
          APT 2                                                                 Disputed
          MIAMI, FL 33162
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.175
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENCIA DORIVAL                                                        Contingent
          208 NW BILTMORE ST                                                    Unliquidated
          FORT PIERCE, FL 34983                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENCIA DORIVAL                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENHURA ZAGGAI                                                        Contingent
          705 HYDE RD                                                           Unliquidated
          SILVER SPRING, MD 20902-3045                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 254 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 267 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.175
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENITA MURRAY                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN ASARE                                                        Contingent
          67 STRAW STREET                                                       Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Benjamin Benhuri                                                      Contingent
          4430 N Holland Sylvania Rd.                                           Unliquidated
          Apt. 4338                                                             Disputed
          Toledo, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.175
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN BERRY                                                        Contingent
          6613 GERTRUDE AVE UPPR                                                Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN BORKETEY                                                     Contingent
          67 STRAW STREET                                                       Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN BROOKS                                                       Contingent
          318 BELLTOWN RD.                                                      Unliquidated
          OWINGS MILLS,, MD 21117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Benjamin Callahan                                                     Contingent
          3275 Myersville Rd.                                                   Unliquidated
          Apt. C                                                                Disputed
          Uniontown, OH 44685
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 255 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 268 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.176
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Benjamin Casanova                                                     Contingent
          2516 White Aspen Lane                                                 Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Benjamin Cook                                                         Contingent
          10857 Old Delaware Rd.                                                Unliquidated
          Mount Vernon, OH 43050                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN COUNSEL                                                      Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          BOX A357                                                              Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.176
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN ERMAN                                                        Contingent
          128 NORTH 7TH STREET                                                  Unliquidated
          COSHOCTON, OH 43812                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Benjamin Franz                                                        Contingent
          202 Chesapeake Dr.                                                    Unliquidated
          Gibsonia, PA 15044                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN GEFFON                                                       Contingent
          1900 N BAYSHORE DRIVE, # 715                                          Unliquidated
          MIAMI, FL 33132                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN HANNA                                                        Contingent
          1400 REIMER ROAD                                                      Unliquidated
          UNIT C                                                                Disputed
          WADSWORTH, OH 44281
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 256 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 269 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.176
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Benjamin Hawk                                                         Contingent
          127 W Broadway St.                                                    Unliquidated
          Plymouth, OH 44865                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN HERMAN                                                       Contingent
          8883 JAMAICA RD                                                       Unliquidated
          GERMANTOWN, OH 45327                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN HOWARD                                                       Contingent
          16755 ELDERDALE DRIVE                                                 Unliquidated
          MIDDLEBURGE HTS OHIO, OH 44130                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Benjamin Irvine                                                       Contingent
          1546 N Redhawk Dr.                                                    Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Benjamin Kopko                                                        Contingent
          15630 River View Pl                                                   Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN LUNDT                                                        Contingent
          406 SUMNER STREET APT. B-14                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Benjamin Nieva                                                        Contingent
          4544 - 43rd Pl NW                                                     Unliquidated
          Washington, DC 20016-4556                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 257 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 270 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.177
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN OLEWILER                                                     Contingent
          5659 ROME SOUTH RD                                                    Unliquidated
          SHILOH, OH 44878                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN PASSAVANT                                                    Contingent
          2775 DIANA DR                                                         Unliquidated
          TECUMSEH, MI 49286                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN RILEY                                                        Contingent
          2658 HOLTMAN DR NE                                                    Unliquidated
          GRAND RAPIDS, MI 49525                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Benjamin Saylor                                                       Contingent
          54141 Deer Ridge Ct.                                                  Unliquidated
          Rochester, MI 48307                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN SETSER                                                       Contingent
          1014 SOUTH STREET                                                     Unliquidated
          CORNELIUS, NC 28031                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN SETSER                                                       Contingent
          3185 ONAWAY ROAD                                                      Unliquidated
          SHAKER HEIGHTS, OH 44120                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Benjamin Speer                                                        Contingent
          7811 Hunt Club Dr.                                                    Unliquidated
          Mason, OH 45040                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 258 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 271 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.178
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN STONEKING                                                    Contingent
          5633 RYEWYCK DR                                                       Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN TALBOT                                                       Contingent
          26800 WOODMONT DR APT 44                                              Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Benjamin Ten Eyck                                                     Contingent
          15204 S 20th St.                                                      Unliquidated
          Phoenix, AZ 85048                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN WHITBOURN                                                    Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN WILSON                                                       Contingent
          106 EAST MAIN STREET                                                  Unliquidated
          CANFIELD, OH 44406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN YOUNGBLOOD                                                   Contingent
          2619 AILSA AVE                                                        Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENJAMIN ZUNIGA                                                       Contingent
          555 MONTROSE AVENUE NW                                                Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 259 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 272 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.178
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Benlix Byas                                                           Contingent
          4001 Clairton Dr.                                                     Unliquidated
          Bowie, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bennie Thomas                                                         Contingent
          2508 Woodland Ave                                                     Unliquidated
          Baltimore, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENQIAN WEI                                                           Contingent
          596 CARPENTER STREET                                                  Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENQIAN WEI                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.179
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BENZ DE MARSHALL PIERRE                                               Contingent
          811 NW 171ST TER                                                      Unliquidated
          MIAMI GARDENS, FL 33169-5338                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BEONCA FLOYD                                                          Contingent
          1225 NW 23RD TERRACE                                                  Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Berekt Ashenafi                                                       Contingent
          1422 Vilardo Ln                                                       Unliquidated
          Columbus, OH 43227                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 260 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 273 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.179
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BERINGTON JEAN CHARLES                                                Contingent
          6640 NW 26TH STREET                                                   Unliquidated
          SUNRISE, FL 33313                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BERLINE GERMAIN                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bernard Bahaya                                                        Contingent
          3414 Dorr St.                                                         Unliquidated
          Apt. 316                                                              Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.179
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,272.38
          Bernhardt Laboratories                                                Contingent
          5008 Mustang Rd.                                                      Unliquidated
          Jacksonville, FL 32216                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BERYL OGOLA                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BESONGNGEM OBENDA                                                     Contingent
          7727 BAGGINS RD                                                       Unliquidated
          HANOVER, MD 21076                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BESSIE EVANS                                                          Contingent
          3615 MILFORD AVE                                                      Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 261 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 274 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.180
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Best Docs Live
          Attn: Randall Mills                                                   Contingent
          5151 Headquarters Dr.                                                 Unliquidated
          Ste. #115                                                             Disputed
          Plano, TX 75024
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.180
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BETE CHANE                                                            Contingent
          103B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.180
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $280.00
          BETH BRAVER                                                           Contingent
          200                                                                   Unliquidated
          AVENTURA, FL 33180                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2105
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BETHANY REYES                                                         Contingent
          295 SW VISTA LAKES DR                                                 Unliquidated
          PORT ST. LUCIE, FL 34953                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BETHANY REYES                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BETHELHEM DUKAMO                                                      Contingent
          2912 WIGEON WAY                                                       Unliquidated
          APT 311                                                               Disputed
          AKRON, OH 44319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.180
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BETHELHEM DUKAMO                                                      Contingent
          75 MILL CREEK LAWSON RD                                               Unliquidated
          JACKSON, KY 41339                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 262 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 275 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.180
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $21.32
          Bethesda Health Physician Group                                       Contingent
          2465 State Rd. 7                                                      Unliquidated
          Suite 800                                                             Disputed
          Wellington, FL 33414
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.181
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $22,830.63
          Bethesda Hospital, Inc.                                               Contingent
          9655 W. Boynton Beach Blvd.                                           Unliquidated
          Boynton Beach, FL 33472                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BETSY DERINCON                                                        Contingent
          3755 SW 129 AVE                                                       Unliquidated
          MIAMI, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BETSY LUECK                                                           Contingent
          144 S WILSON BLVD                                                     Unliquidated
          MOUNT CLEMENS, MI 48043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BETSY VAZQUEZ DE RINCON                                               Contingent
          3755 SW 129 AVENUE                                                    Unliquidated
          MIAMI, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BETTIE M WESNER                                                       Contingent
          841 SW 67TH AVE                                                       Unliquidated
          841                                                                   Disputed
          NORTH LAUDERDALE, FL 33068
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.181
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BETTY EVERETT                                                         Contingent
          3501 HOWARD PARK AVE.                                                 Unliquidated
          116                                                                   Disputed
          GWYNN OAK, MD 21207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 263 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 276 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.181
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BETTY SCHWENSEN                                                       Contingent
          12758 7TH AVE NW                                                      Unliquidated
          SEATTLE, WA 98177-4232                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BETTY WOODS-REYES                                                     Contingent
          4900 5TH AVENUE NE                                                    Unliquidated
          COLUMBIA HEIGHTS, MN 55421                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Beverly Barou                                                         Contingent
          5211 Earles Ct                                                        Unliquidated
          Frederick, MD 21703                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BEYSEAN HAMILTON                                                      Contingent
          7108 SYBARIS DR                                                       Unliquidated
          UPPER MARLBORO, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $103.00
          Bharat J. Shah, MD                                                    Contingent
          63 Baker Blvd.                                                        Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7546
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BHARATH MALLADI                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bhaunelle Mendez                                                      Contingent
          13 Brubar Ct                                                          Unliquidated
          Apt. 1D                                                               Disputed
          Gwynn Oak, MD 21207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 264 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 277 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.182
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BHAVANA NADELLA                                                       Contingent
          55 FIR HILL TOWERS APT 9B4                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BHUWANASHWAR DYAL                                                     Contingent
          501C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.182
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BIANCA COMBE                                                          Contingent
          10121 SW 138TH CT.                                                    Unliquidated
          MIAMI, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BIANCA HIGGINS                                                        Contingent
          1805 ETTA STREET                                                      Unliquidated
          FORT WORTH, TX 76105                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BIANCA JOHNSON                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BIANCA PERRY                                                          Contingent
          252 JASTRAM ST                                                        Unliquidated
          PROVIDENCE, RI 02908                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BIANCA ROSE                                                           Contingent
          913 REVERDY RD                                                        Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 265 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 278 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.183
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bianca Sices                                                          Contingent
          1122 Palou Ave.                                                       Unliquidated
          San Francisco, CA 94124                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BIBEK MAHARJAN                                                        Contingent
          6920 DONACHIE RD                                                      Unliquidated
          1605                                                                  Disputed
          TOWSON, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.183
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BIBIAN ANAYA                                                          Contingent
          812 COLORADO AVE                                                      Unliquidated
          PORT ARTHUR, TX 77642                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $330.00
          BIG PINE MEDICAL MINOR EMERGEN                                        Contingent
          PO BOX 430536                                                         Unliquidated
          BIG PINE KEY, FL 33043                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5530
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bih Tuma                                                              Contingent
          7396 Xavier Ct.                                                       Unliquidated
          North Ridgeville, OH 44039                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BIJAY GHISING LAMA                                                    Contingent
          8845 GLADYS ST NW                                                     Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BIKIIA GIPSON                                                         Contingent
          670 THREADNEEDLE                                                      Unliquidated
          BEAUMONT, TX 77705                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 266 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 279 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.183
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bilal Johnson-Bey                                                     Contingent
          717 Benninghuas Rd.                                                   Unliquidated
          Catonsville, MD 21228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BILLY GOWDY                                                           Contingent
          284 NW 3RD AVE                                                        Unliquidated
          DEERFIELD BEACH, FL 33441                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Billy Jeffers                                                         Contingent
          1801 Hidden Ridge Dr.                                                 Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BILLY VO                                                              Contingent
          4500 BRENTWOOD STAIR ROAD APT# 1057                                   Unliquidated
          FORT WORTH, TX 76112                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BINGBING ZHANG                                                        Contingent
          8887 FONTAINEBLEAU BLVD                                               Unliquidated
          APT 107                                                               Disputed
          MIAMI, FL 33172
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.184
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BINI ELSA PAUL                                                        Contingent
          1700 WEST CHURCH STREET                                               Unliquidated
          APT B6                                                                Disputed
          ORRVILLE, OH 44667
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.184
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BINTOU KOUYATE                                                        Contingent
          1340 NORTH CAROLINA AVE NE                                            Unliquidated
          WASHINGTON, DC 20002                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 267 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 280 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.184
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BINZE HE                                                              Contingent
          2301 SW 27TH AVE APT 1404                                             Unliquidated
          MIAMI, FL 33145-3674                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,269.11
          Bioreference Laboratories, Inc.                                       Contingent
          6420 Rockledge Dr.                                                    Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $26,913.31
          Bir JV, LLP                                                           Contingent
          PO Box 677466                                                         Unliquidated
          Dallas, TX 75267-7466                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BIRUK SHIFERAW                                                        Contingent
          5645 PURDUE AVE APT F                                                 Unliquidated
          BALTIMORE, MD 21239-2808                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,800.00
          BISCAYNE ANESTHESIA LLC                                               Contingent
          5944 CORAL RIDGE DR. #170                                             Unliquidated
          Pompano Beach, FL 33076-3300                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5118
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $7.75
          Biscayne EKG Associates                                               Contingent
          20900 Biscayne Blvd.                                                  Unliquidated
          Miami, FL 33180                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BISHAL BABU DUMRE                                                     Contingent
          3414 DORR ST APT 110                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 268 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 281 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.185
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bishwa Bhetuwal                                                       Contingent
          1214 Brookview Dr.                                                    Unliquidated
          Apt. 55                                                               Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.185
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bisola Bakare                                                         Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Biwas Subedi                                                          Contingent
          3283 Alexandria Dr.                                                   Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BIYONG YANG                                                           Contingent
          379 N RIVER RD                                                        Unliquidated
          MUNROE FALLS, OH 44262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Blair Carsone                                                         Contingent
          520 SE 5th Ave.                                                       Unliquidated
          3705                                                                  Disputed
          Fort Lauderdale, FL 33301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.185
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BLAIR FAUST                                                           Contingent
          13521 SW 266 STREET                                                   Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Blair German                                                          Contingent
          310 Mcalpin Dr.                                                       Unliquidated
          Savannah, GA 31406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 269 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 282 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.185
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $250.00
          Blair Grubb, MD                                                       Contingent
          3000 Arlington Ave.                                                   Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1143
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Blair Timberlake                                                      Contingent
          129 Carneliard Ct                                                     Unliquidated
          Pikesville, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Blair Young                                                           Contingent
          6 Woodward Ct.                                                        Unliquidated
          Reisterstown, MD 21136-1835                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BLAISE SIMPLICE TALLA NWOTCHOUANG                                     Contingent
          1015 HOWE AVE. APT 22                                                 Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BLAISE SIMPLICE TALLA NWOTCHOUANG                                     Contingent
          430 SUMNER STR. APT. 203                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BLAKE BERNSTEIN                                                       Contingent
          8350 COMMERCE WAY                                                     Unliquidated
          MIAMI LAKES, FL 33016                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BLAKE BROWN                                                           Contingent
          4442 SW 18TH STREET                                                   Unliquidated
          WEST PARK, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 270 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 283 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.186
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BLAKE BUCKNER                                                         Contingent
          3631 LIBERTY HEIGHTS AVE APT B5                                       Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BLAKE DELL                                                            Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BLAKE EASTERLING                                                      Contingent
          369 EAST FORD AVENUE                                                  Unliquidated
          BARBERTON, OH 44203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BLAKE ERVIN                                                           Contingent
          4011 SOUTH INDIANA AVENUE                                             Unliquidated
          CHICAGO, IL 60653                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $897.00
          Blake Moore, MD                                                       Contingent
          1800 Camelot Dr.                                                      Unliquidated
          Virginia Beach, VA 23454                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7537
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Blake Saffell                                                         Contingent
          4295 Loop Rd. NW                                                      Unliquidated
          Somerset, OH 43783-9608                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Blake Skuratowicz                                                     Contingent
          1125 Little Bear Loop                                                 Unliquidated
          Lewis Center, OH 43035                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 271 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 284 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.187
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BLANCA DE PAZ                                                         Contingent
          11435 KIEBERG ROAD #234                                               Unliquidated
          DALLAS, TX 75253                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Blanca Noguera                                                        Contingent
          870 Beacon Court                                                      Unliquidated
          Hollywood, FL 33019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Blane Alcala                                                          Contingent
          5148 Plum Creek Dr.                                                   Unliquidated
          Monroe, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Blessing Elekwachi                                                    Contingent
          8347 Flintlock Ct.                                                    Unliquidated
          Severn, MD 21144-2556                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BO NI                                                                 Contingent
          733 W MARKET ST.                                                      Unliquidated
          APT. 408                                                              Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.187
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BOBBY SAPP                                                            Contingent
          1212 COPPER CREEK                                                     Unliquidated
          KILLEEN, TX 76549                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BOBBY SMITH                                                           Contingent
          2111 KING STREET                                                      Unliquidated
          SUFFOLK, VA 02343-4180                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 272 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 285 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.187
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,324.67
          Boca Raton Regional Hospital                                          Contingent
          800 Meadows Rd.                                                       Unliquidated
          Boca Raton, FL 33486                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BOER LIU                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.188
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BOER LIU                                                              Contingent
          2828 REDCREST LN                                                      Unliquidated
          #205                                                                  Disputed
          AKRON, OH 44319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.188
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BOLUWATIFE BOWALE                                                     Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.188
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BOOKER RHODES                                                         Contingent
          19500 SW 39TH CT                                                      Unliquidated
          MIRAMAR, FL 33029                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BORIN SHERI                                                           Contingent
          101 E. FIRESTONE BLVD.                                                Unliquidated
          APT. #9B                                                              Disputed
          AKRON, OH 44301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.188
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,062.00
          BORLAND GROOVER CLINIC                                                Contingent
          3 SHIRCLIFF WAY #400                                                  Unliquidated
          JACKSONVILLE, FL 32256                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4912
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 273 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 286 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.188
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BOUBACAR BIAKITE                                                      Contingent
          8420 KINGS RIDGE RD.                                                  Unliquidated
          APT. B5                                                               Disputed
          PARKVILLE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.188
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BOWEI ZENG                                                            Contingent
          3730 SAN SIMEON CIR                                                   Unliquidated
          WESTON, FL 33331                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BOWEN ZHANG                                                           Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BOYI ZHANG                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Br'Nae Carraway                                                       Contingent
          1016 N Gilmore St                                                     Unliquidated
          Baltimore, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRADEN DAVISON                                                        Contingent
          6707 WHINNERY ROAD                                                    Unliquidated
          HANOVERTON, OH 44423                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Braden Frederick                                                      Contingent
          2064 Royal Oak Ave.                                                   Unliquidated
          Defiance, OH 43512                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 274 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 287 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.189
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRADEN PETNO                                                          Contingent
          80 W CASE DR                                                          Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bradley Hull                                                          Contingent
          1260 Hall Ln                                                          Unliquidated
          Columbus, OH 43230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRADLEY ROCKWELL                                                      Contingent
          9 NAUGATUCK WAY                                                       Unliquidated
          WATERVILLE, OH 43566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $221.43
          Bradley T. Butkovich                                                  Contingent
          Atlantic Orthopaedic Specialists                                      Unliquidated
          230 Clearfield Ave., Ste. 124                                         Disputed
          Virginia Beach, VA 23462
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.189
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRADRICK PAGE                                                         Contingent
          3235 NORMOUNT AVE                                                     Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRADY GUNTHER                                                         Contingent
          12339 BUCKSKIN TRAIL                                                  Unliquidated
          POWAY, CA 92064                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRADY JOHNSON                                                         Contingent
          2919 GEORGE AVE                                                       Unliquidated
          PARMA, OH 44134-2937                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 275 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 288 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.190
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDEN JONES                                                         Contingent
          2242 NW 93 TERRACE                                                    Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDEN REDFERN                                                       Contingent
          307B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.190
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDEN WILKS                                                         Contingent
          2651 STILL FOREST COVE                                                Unliquidated
          CORDOVA, TN 38016                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDI COLLINS                                                        Contingent
          507A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.190
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDI DEWEY                                                          Contingent
          5535 COMET AVE                                                        Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDI JACKSON                                                        Contingent
          5011 MENEFEE DRIVE                                                    Unliquidated
          DALLAS, TX 75227                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandi Snyder                                                         Contingent
          1039 Farmview Dr.                                                     Unliquidated
          Waterville, OH 43566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 276 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 289 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.190
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDI SNYDER                                                         Contingent
          MAUMEE                                                                Unliquidated
          668 SOUTHFIELD DR                                                     Disputed
          MAUMEE, OH 43537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.190
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandin Peters                                                        Contingent
          7938 Oakwood Rd                                                       Unliquidated
          Glen Burnie, MD 21061-6274                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Ballatt                                                       Contingent
          5505 Chandler Ave                                                     Unliquidated
          Gwynn Oak, MD 21207-7032                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Banks                                                         Contingent
          4203 Cedar Ridge Dr.                                                  Unliquidated
          Grand Prairie, TX 75052                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON BISCHOF                                                       Contingent
          2650 DEER RIDGE RUN                                                   Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Caldwell                                                      Contingent
          3427 Parklawn Ave.                                                    Unliquidated
          Baltimore, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON CARTER                                                        Contingent
          2260 NW 175TH ST                                                      Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 277 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 290 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.191
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON CHUCK                                                         Contingent
          VILLANOVA APT 405 DORM                                                Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON CLAYTON                                                       Contingent
          4409 BIRCHWOOD DR                                                     Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Cobbins                                                       Contingent
          26765 Carronade Dr.                                                   Unliquidated
          Apt. #6101                                                            Disputed
          Perrysburg, OH 43551
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.191
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON CONNER                                                        Contingent
          4426 PENNIMAN AVENUE, APT B                                           Unliquidated
          OAKLAND, CA 94619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON COUNCIL                                                       Contingent
          PO BOX 373                                                            Unliquidated
          TAR HEEL, NC 28392                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON CUETO                                                         Contingent
          9211 WEST CALUSA CLUB DRIVE                                           Unliquidated
          MIAMI, FL 33164                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON DORSEY                                                        Contingent
          5 AL HANNAH CIR                                                       Unliquidated
          BALTIMORE, MD 21208                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 278 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 291 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.192
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON DOUGLAS                                                       Contingent
          2717 3RD STREET                                                       Unliquidated
          LUBBOCK, TX 79415                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Dunston                                                       Contingent
          1356 - 4th St. SW                                                     Unliquidated
          Washington, DC 20024                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON EDDINGER                                                      Contingent
          6036 CALLAWAY CIR                                                     Unliquidated
          APT 2                                                                 Disputed
          AUSTINTOWN, OH 44515
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.192
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Faulkner                                                      Contingent
          4832 Bowland Ave.                                                     Unliquidated
          Baltimore, MD 21206-7050                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Gibson                                                        Contingent
          1760 Gorsuch Ave                                                      Unliquidated
          Baltimore, MD 21218-4926                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON GREENE                                                        Contingent
          230 WEST 29TH STREET                                                  Unliquidated
          NORFOLK, VA 23504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Hafner                                                        Contingent
          42 Wooster St.                                                        Unliquidated
          Norwalk, OH 44857                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 279 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 292 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.192
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON HALL                                                          Contingent
          1415 WILLOWBROOK ST.                                                  Unliquidated
          LANCASTER, TX 75134                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON HANNA                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON HOCHBEIN                                                      Contingent
          142 GRIMM RD                                                          Unliquidated
          SARVER, PA 16055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Jackson                                                       Contingent
          1320 Lincoln Woods Dr                                                 Unliquidated
          Catonsville, MD 21228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Jackson                                                       Contingent
          3810 Asquith Ct                                                       Unliquidated
          Upper Marlboro, MD 20774-5453                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON JONES                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B140                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.193
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON JUNK                                                          Contingent
          100 OAKMONT LN                                                        Unliquidated
          APT 211                                                               Disputed
          CLEARWATER, FL 33756
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 280 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 293 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.193
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Kasburg                                                       Contingent
          7700 Peachmont Ave.                                                   Unliquidated
          Apt. 13                                                               Disputed
          North Canton, OH 44720
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.193
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON KELLER                                                        Contingent
          3902 SW 188TH AVE                                                     Unliquidated
          MIRAMAR, FL 33029                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON KISH                                                          Contingent
          2544 COUNTRY LANE                                                     Unliquidated
          POLAND, OH 44514                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON LOPEZ                                                         Contingent
          312 WOODMONT DRIVE                                                    Unliquidated
          DALLAS, TX 75217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON MCNAIR                                                        Contingent
          4501 HAWKSBURY RD                                                     Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON MITCHELL                                                      Contingent
          154 HARVEST DR                                                        Unliquidated
          VERONA, PA 15147                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON MITCHELL                                                      Contingent
          4516 UTAH AVENUE                                                      Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 281 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 294 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.194
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON RANDOLPH                                                      Contingent
          15203 EDGEMOOR ST                                                     Unliquidated
          SAN LEANDRO, CA 94579                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Roberts                                                       Contingent
          4307 Lasalle Ave.                                                     Unliquidated
          Baltimore, MD 21206-4234                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Rosolowski                                                    Contingent
          13858 Tinkers Creek Rd.                                               Unliquidated
          Cleveland, OH 44125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON RUSSELL                                                       Contingent
          1709 PARK TRAVIS BLVD                                                 Unliquidated
          PRINCETON, TX 75407                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Schoen                                                        Contingent
          5505 Somerset Ave.                                                    Unliquidated
          Westerville, OH 43082                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Schroeder                                                     Contingent
          3518 Road 7                                                           Unliquidated
          Leipsic, OH 45856                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON SEDA                                                          Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 282 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 295 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.194
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON SIMMONS                                                       Contingent
          13212 OYSTERCATCHER LANE                                              Unliquidated
          BOWIE, MD 20720                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON SIMS                                                          Contingent
          1412 WHITE MARSH COURT                                                Unliquidated
          VIRGINIA BEACH, VA 23464                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Stewart                                                       Contingent
          4375 W 147th St.                                                      Unliquidated
          Cleveland, OH 44135                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandon Thomas                                                        Contingent
          714 Ramsey Ct                                                         Unliquidated
          Apt. 304                                                              Disputed
          Salisbury, MD 21804-2837
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.195
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON TURNER                                                        Contingent
          24400 YOSEMITE DRIVE                                                  Unliquidated
          EUCLID, OH 44117                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON VEGA                                                          Contingent
          344 SE 11TH AVE                                                       Unliquidated
          POMPANO BEACH, FL 33060                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON VELIZ                                                         Contingent
          3825 SARASOTA GOLD CLUB BLVD                                          Unliquidated
          SARASOTA, FL 34240                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 283 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 296 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.195
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON WATKINS                                                       Contingent
          501C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.195
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON WEHRLE                                                        Contingent
          1009 SUNSET DRIVE                                                     Unliquidated
          FINDLAY, OH 45840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDON ZAKERI                                                        Contingent
          2828 RIVA RIDGE RD                                                    Unliquidated
          OTTAWA HILLS, OH 43615                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandy Malone                                                         Contingent
          3221 Armistead Dr.                                                    Unliquidated
          Portsmouth, VA 23704                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brandy Pace                                                           Contingent
          93 N Columbus St.                                                     Unliquidated
          Sunbury, OH 43074                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDYN HERNANDEZ                                                     Contingent
          2107 NORTH DIXIE                                                      Unliquidated
          WEST PALM BEACH, FL 33407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRANDYN SPOON                                                         Contingent
          36 PENNIMAN ROAD                                                      Unliquidated
          ORWELL, OH 44076                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 284 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 297 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.196
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRASHAAD ANDERSON                                                     Contingent
          4762 ELISON AVE                                                       Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $214.14
          Bravia Dermatology Group, LLC                                         Contingent
          2000 Regency Ct. #201                                                 Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRAXTON MCBRIDE                                                       Contingent
          4850 S LAKE PARK AVE APT2011B                                         Unliquidated
          CHICAGO, IL 60615                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRAYDON CHITTY                                                        Contingent
          7166 LAVENDER LN                                                      Unliquidated
          LEWIS CENTER, OH 43035                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRAYLA STOKES                                                         Contingent
          2323 3RD STREET SE                                                    Unliquidated
          CANTON, OH 44707                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRAYTEZ FLORVIL                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRE'ANNA BYRD                                                         Contingent
          20950 NW 14TH PLACE                                                   Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 285 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 298 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.197
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRE'ANNA PHOENIX                                                      Contingent
          2142 CAMPUS ROAD                                                      Unliquidated
          BEACHWOOD, OH 44122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREA MATTHEWS                                                         Contingent
          3535 SHANNON DRIVE                                                    Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREA ROLLE                                                            Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREANA MCBRIDE                                                        Contingent
          9025 NW 12TH COURT                                                    Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREANAN OLIVACCE                                                      Contingent
          203C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.197
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREANNA HODGES                                                        Contingent
          3007 DAHLIA DRIVE                                                     Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREANNA LOUIS                                                         Contingent
          8012 THORNTON DRIVE                                                   Unliquidated
          CLEVELAND, OH 44129                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 286 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 299 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.197
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREANNA MORALES                                                       Contingent
          255 E 6 ST APT6                                                       Unliquidated
          HIALEAH, FL 33010                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Breanne Hawkins                                                       Contingent
          9309 Wyatt Dr.                                                        Unliquidated
          Lanham, MD 20706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Breanne Neros                                                         Contingent
          59974 Mulberry Ln                                                     Unliquidated
          South Lyon, MI 48178                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $481.60
          Breckenridge Surgery Center                                           Contingent
          3201 N. President George Bush Hwy                                     Unliquidated
          #100                                                                  Disputed
          Richardson, TX 75082
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.198
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bree Dowling                                                          Contingent
          7521 County Rd. 21                                                    Unliquidated
          Clyde, OH 43410                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bree Matthews                                                         Contingent
          3301 College Ave.                                                     Unliquidated
          Fort Lauderdale, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,096.01
          Breg, Inc.                                                            Contingent
          2885 Loker Ave. East                                                  Unliquidated
          Carlsbad, CA 92010-6626                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 287 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 300 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.198
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brenda Alvarez                                                        Contingent
          5323 W 56th St                                                        Unliquidated
          Indianapolis, IN 46254                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brenda Castro                                                         Contingent
          565 E El Paso Ave.                                                    Unliquidated
          #106                                                                  Disputed
          Fresno, CA 93720
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.198
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENDA GAL                                                            Contingent
          912 E CASTON RD                                                       Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $149.78
          Brenda L. Rice, MD                                                    Contingent
          801 E. Washington St. #200                                            Unliquidated
          Medina, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENDAN BOWEN                                                         Contingent
          8119 GREEN STREET                                                     Unliquidated
          NEW ORLEANS, LA 70118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brendan Easley                                                        Contingent
          3207 Lee Shore Loop                                                   Unliquidated
          Apt. 1009                                                             Disputed
          Orlando, FL 32820-2700
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.199
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENDAN FITZGERALD                                                    Contingent
          3407 SADDLEBORO DR.                                                   Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 288 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 301 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.199
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brendan Hicks                                                         Contingent
          1081 Sturbridge Dr.                                                   Unliquidated
          Medina, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brendan Jackson                                                       Contingent
          5239 Fredcrest Rd                                                     Unliquidated
          Windsor Mill, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENDAN LEWIS                                                         Contingent
          129 N FULTON ST                                                       Unliquidated
          WAUSEON, OH 43567                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENDAN NIGGEMEYER                                                    Contingent
          7290 EDGEWOOD LANE                                                    Unliquidated
          ATHENS, OH 45701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brendan Ramos                                                         Contingent
          226 Pearl St.                                                         Unliquidated
          Sandusky, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENDAN RAMOS                                                         Contingent
          1205 SPRINGDALE DR APT 13                                             Unliquidated
          SANDUSKY, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENDON LAGASSE                                                       Contingent
          218 DEBBIE DR.                                                        Unliquidated
          SLIDELL, LA 70458                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 289 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 302 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.199
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brendon Sellmon                                                       Contingent
          8517 Rheims Ct                                                        Unliquidated
          Upper Marlboro, MD 20772-6410                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENDON SELLMON                                                       Contingent
          8517 RHEIMS CT                                                        Unliquidated
          UPPER MARLBORO, MD 20772-6410                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENDY BEAUVAIS                                                       Contingent
          130 NE 202 TER APT S18                                                Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENEE BUTLER                                                         Contingent
          3888 STONEGATE CT                                                     Unliquidated
          WHITE PLAINS, MD 20695                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENICKO GIBSON                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brenna Kummer                                                         Contingent
          4132 Parrakeet Ave.                                                   Unliquidated
          Toledo, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENNA SCHULMAN                                                       Contingent
          21723 CROMWELL CIRCLE                                                 Unliquidated
          BOCA RATON, FL 33486                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 290 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 303 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.200
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENNAN GIVENS                                                        Contingent
          3900 W 11TH STREET                                                    Unliquidated
          LITTLE ROCK, AR 72204                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brennan Hartung                                                       Contingent
          9166 Symmes Landing Dr.                                               Unliquidated
          Loveland, OH 45140                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brennan Hatten                                                        Contingent
          5189 Sherry Lane                                                      Unliquidated
          Fairfield, OH 45014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENNAN WALENTSCHAK                                                   Contingent
          7991 LIBERTY ROAD N                                                   Unliquidated
          POWELL, OH 43065                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENNAN WILLIAMS                                                      Contingent
          340 MULL AVENUE                                                       Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENNEN HARTUNG                                                       Contingent
          9166 SYMMES LANDING DR                                                Unliquidated
          LOVELAND, OH 45140                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENT BIEREK                                                          Contingent
          34776 DEER RUN DRIVE                                                  Unliquidated
          NORTH RIDGEVILLE, OH 44039                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 291 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 304 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.201
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRENT CAMPBELL                                                        Contingent
          4475 BERKSHIRE DRIVE APT 2                                            Unliquidated
          WARREN, OH 44484                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $660.00
          Brent M. Altenhof, MD                                                 Contingent
          1044 Belmont Ave.                                                     Unliquidated
          Youngstown, OH 44504                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1370
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREONA HARRIS                                                         Contingent
          4145 BROWN BARK CIRCLE                                                Unliquidated
          BALTIMORE, MD 21133                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREONA PIERCE                                                         Contingent
          333 NW 5TH AVE                                                        Unliquidated
          DELRAY BEACH, FL 33444                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREONA ROBERTS                                                        Contingent
          13636 FOX GLOVE ST.                                                   Unliquidated
          WINTER GARDEN, FL 34787                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREONNA MCNEIL                                                        Contingent
          4140 THE ALAMEDA                                                      Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREONNA WORTHINGTON                                                   Contingent
          7810 SOUTHAMPTON DR APT H                                             Unliquidated
          GLEN BURNIE, MD 21060-8276                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 292 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 305 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.201
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bret Yutzy                                                            Contingent
          9215 Ketch Rd.                                                        Unliquidated
          Plain City, OH 43064                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRETT BENES                                                           Contingent
          1015 SPANISH RIVER ROAD APT408                                        Unliquidated
          BOCA RATON, FL 33432                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRETT BENTKOWSKI                                                      Contingent
          4176 BLUE RIDGE DRIVE                                                 Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRETT BENTKOWSKI                                                      Contingent
          6775 OAKWOOD ROAD                                                     Unliquidated
          CLEVELAND, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRETT HELMBRECHT                                                      Contingent
          203D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.202
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brett Johnston                                                        Contingent
          2113 NE 9th Ave.                                                      Unliquidated
          #3                                                                    Disputed
          Fort Lauderdale, FL 33305
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.202
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRETT KESKES                                                          Contingent
          12076 JEFFERS LN                                                      Unliquidated
          FENTON, MI 48430-2497                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 293 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 306 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.202
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRETT MANTRANA                                                        Contingent
          7805 SW 127 COURT                                                     Unliquidated
          MIAMI, FL 33183                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brett Smith                                                           Contingent
          3800 Frankford Ave                                                    Unliquidated
          Baltimore, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREVIN DYE                                                            Contingent
          5963 MARRA DRIVE                                                      Unliquidated
          BEDFORD, OH 44146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREYA MESIAS                                                          Contingent
          715 COUNTYLINE RD                                                     Unliquidated
          AMITYVILLE, NY 11701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREYONNA WILLIAMS                                                     Contingent
          3116 NW 19 STREET                                                     Unliquidated
          APT#H101                                                              Disputed
          FORT LAUDERDALE, FL 33311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.203
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BREZHANE JOHNSON                                                      Contingent
          5534 SADIE LYNN CT                                                    Unliquidated
          LAS VEGAS, NV 89031                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIA ANDERSON                                                         Contingent
          501D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 294 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 307 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.203
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIA HILL                                                             Contingent
          7104 BEAUMONT PLACE                                                   Unliquidated
          HANOVER, MD 21076                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAHSIA GORDON                                                       Contingent
          1043 W 97TH STREET                                                    Unliquidated
          CHICAGO, IL 60643                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Balog                                                           Contingent
          2572 Kemper Rd.                                                       Unliquidated
          Apt. 109                                                              Disputed
          Cleveland, OH 44120
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.203
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN BARBIAN                                                         Contingent
          158 EAST OVERLOOK DRIVE                                               Unliquidated
          EASTLAKE, OH 44095                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN BEAUPLAN                                                        Contingent
          14050 NE 6TH AVE APT 302                                              Unliquidated
          NORTH MIAMI, FL 33161-3161                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN BELL                                                            Contingent
          30 WILLOW PARK WAY                                                    Unliquidated
          PONTE VEDRA, FL 32081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Bennett                                                         Contingent
          815 Gilrubin Ct                                                       Unliquidated
          Baltimore, MD 21212-4950                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 295 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 308 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.204
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN BENNETT                                                         Contingent
          815 GILRUBIN CT                                                       Unliquidated
          BALTIMORE, MD 21212-4950                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN CORBIN                                                          Contingent
          1427 JANICE STREET NE                                                 Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN CORWTHER                                                        Contingent
          17138 PARK DRIVE                                                      Unliquidated
          CHAGRIN FALLS, OH 44023                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN DAVIS                                                           Contingent
          P.O BOX 868                                                           Unliquidated
          PORT SULPHUR, LA 70083                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Easter                                                          Contingent
          5747 Suitland Rd.                                                     Unliquidated
          Suitland, MD 20746                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN GARCIA                                                          Contingent
          803 SCHINDLER DR                                                      Unliquidated
          CURTIS BAY, MD 21226                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN GARCIA                                                          Contingent
          803 SCHINDLER DR                                                      Unliquidated
          SILVER SPRING, MD 20903                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 296 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 309 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.204
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN GLENN                                                           Contingent
          PO BOX 181065                                                         Unliquidated
          CLEVELAND, OH 44118                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN GUERRERO                                                        Contingent
          22022 LARCH ST                                                        Unliquidated
          WOODHAVEN, MI 48183                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN HARDY                                                           Contingent
          119 LUCCA LN APT 215                                                  Unliquidated
          BALTIMORE, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN HELLER                                                          Contingent
          590 PARKHILL DR                                                       Unliquidated
          APT 17                                                                Disputed
          AKRON, OH 44333
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.205
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN HELLER                                                          Contingent
          2208 WOODBROOK TRAIL                                                  Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Hoffman                                                         Contingent
          1861 E Audubon Blvd.                                                  Unliquidated
          Lancaster, OH 43130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN HOLT                                                            Contingent
          2751 NW 51 STREET                                                     Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 297 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 310 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.205
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Hunter                                                          Contingent
          3727 Warrensville Center Rd.                                          Unliquidated
          Apt. 8                                                                Disputed
          Beachwood, OH 44122-6374
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.205
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $647.00
          Brian J. Woodcock, MD                                                 Contingent
          1500 E Medical Center Dr                                              Unliquidated
          Ann Arbor, MI 48109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6884
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN JONES                                                           Contingent
          NW 7TH CIRCLE                                                         Unliquidated
          APT. 1621                                                             Disputed
          PLANTATION, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.205
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN KARIUKI                                                         Contingent
          4000 SILVER SPRING RD APT A1                                          Unliquidated
          BALTIMORE, MD 21236                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Kitchen                                                         Contingent
          10 Liberty Pl Rd 5                                                    Unliquidated
          Windsor Mill, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Mazur                                                           Contingent
          602142 - 23rd St.                                                     Unliquidated
          Toledo, OH 43604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Merklin                                                         Contingent
          3000 Silver Maple Dr.                                                 Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 298 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 311 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.206
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian O'Leary                                                         Contingent
          559 Andora Dr.                                                        Unliquidated
          Toledo, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN PATTERSON                                                       Contingent
          3211 PIEDMONT AVE                                                     Unliquidated
          BALTIMORE, MD 21216-1933                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Patton                                                          Contingent
          20859 Eaton Rd.                                                       Unliquidated
          Cleveland, OH 44126                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Phillips                                                        Contingent
          18 Dowling Cir.                                                       Unliquidated
          Apt. B1                                                               Disputed
          Parkville, MD 21234-6853
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.206
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Rantael                                                         Contingent
          401 S Main St.                                                        Unliquidated
          Ste. 316                                                              Disputed
          Akron, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.206
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN REINKE                                                          Contingent
          4225 OAKMONT DR                                                       Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN SAENZ                                                           Contingent
          4907 NW 106 AVENUE                                                    Unliquidated
          CORAL SPRINGS, FL 33076                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 299 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 312 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.206
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN SIMMONS                                                         Contingent
          7143 LAKESHORE DRIVE                                                  Unliquidated
          QUINTON, VA 23231                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Smith                                                           Contingent
          3800 Frankford Ave.                                                   Unliquidated
          Baltimore, MD 21206-3525                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Stone                                                           Contingent
          4243 W Bancroft St.                                                   Unliquidated
          Apt. 205W                                                             Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.207
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN STONE                                                           Contingent
          28126 PEACOCK RIDGE DR APT 205                                        Unliquidated
          RANCHO PALOS VE, CA 90275                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Turner                                                          Contingent
          2607 Aisquith St                                                      Unliquidated
          Baltimore, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brian Walsh                                                           Contingent
          9166 E Highland Pines Dr.                                             Unliquidated
          Palm Beach Gardens, FL 33418                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN WILLIAMS                                                        Contingent
          2942 DREW STREET                                                      Unliquidated
          APARTMENT 1511                                                        Disputed
          CLEARWATER, FL 33759
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 300 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 313 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.207
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN WILLIAMS                                                        Contingent
          4091 HARLEM RD.                                                       Unliquidated
          NEW ALBANY, OH 43054                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIAN WIRKUS                                                          Contingent
          5666 FIRETHORNE DR                                                    Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Briana Brown                                                          Contingent
          9307 Buckman Ave.                                                     Unliquidated
          Norfolk, VA 23503                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Briana Culbertson                                                     Contingent
          312 Manning Rd. E                                                     Unliquidated
          Accokeek, MD 20607-9522                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANA DAVIS                                                          Contingent
          2012 CLIFFVIEW ROAD                                                   Unliquidated
          BUILDING 8, APT 13                                                    Disputed
          CLEVELAND, OH 44121
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.208
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANA DAVIS                                                          Contingent
          2012 CLIFFVIEW ROAD                                                   Unliquidated
          BUILDING 8, APT.#2307                                                 Disputed
          CLEVELAND, OH 44121
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.208
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANA DIXON                                                          Contingent
          7830 NW 3RD STREET                                                    Unliquidated
          APT 6104                                                              Disputed
          HOLLYWOOD, FL 33024
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 301 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 314 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.208
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANA FOSTER                                                         Contingent
          276 TEMPLE HILL RD UNIT 1903                                          Unliquidated
          NEW WINDSOR, NY 12553-6872                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANA HACKLEY                                                        Contingent
          507A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.208
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANA PICHARDO                                                       Contingent
          19515 SW 25TH CT                                                      Unliquidated
          MIRAMAR, FL 33029                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Briana Tran                                                           Contingent
          219 Mariners Cir.                                                     Unliquidated
          Apt. A                                                                Disputed
          Sheffield Lake, OH 44054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.208
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANA VASQUEZ                                                        Contingent
          11446 NW 33RD ST                                                      Unliquidated
          SUNRISE, FL 33323                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANA WILFONG                                                        Contingent
          12615 BEN FRY DRIVE                                                   Unliquidated
          CHESTER, VA 23831                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Briana Wilkes                                                         Contingent
          7885 El Dorado St.                                                    Unliquidated
          Fontana, CA 92336                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 302 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 315 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.208
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANA YOUNG                                                          Contingent
          518 45TH ST NE                                                        Unliquidated
          WASHINGTON, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Briana Zellner                                                        Contingent
          1020 Pine Valley Ln                                                   Unliquidated
          Apt. 204                                                              Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.209
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA ABYS                                                          Contingent
          1425 COUNTY ROAD 1008                                                 Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brianna Bagby                                                         Contingent
          1002 Carbondale Way                                                   Unliquidated
          Gambrills, MD 21054-1644                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA BARTA                                                         Contingent
          313 BACON ST                                                          Unliquidated
          DEERFIELD, MI 49238                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA BATTLE                                                        Contingent
          3883 JASMINE LANE                                                     Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA BAYS                                                          Contingent
          1425 COUNTY ROAD 1008                                                 Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 303 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 316 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.209
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA BLACK                                                         Contingent
          10106 COUNTRY KNOLL DR.                                               Unliquidated
          HOUSTON, TX 77086                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA BURNS                                                         Contingent
          1621 ALLEGHENY CIRCLE                                                 Unliquidated
          CLEVELAND, OH 44112                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA CARBE                                                         Contingent
          2208 RUTHANNE DRIVE                                                   Unliquidated
          TOLEDO, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA COGER                                                         Contingent
          215 S FRANKLIN ST                                                     Unliquidated
          WAUSEON, OH 43567                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brianna Davidson                                                      Contingent
          1316 E 40th St                                                        Unliquidated
          Brooklyn, NY 11234-2903                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA DEANGELO                                                      Contingent
          5580 S. UNIVERSITY DRIVE #6105                                        Unliquidated
          DAVIE, FL 33328                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA FLEMINGS                                                      Contingent
          961 HARBOR INN DRIVE                                                  Unliquidated
          CORAL SPRINGS, FL 33071                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 304 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 317 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.210
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA GREEN                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA HARRINGTON                                                    Contingent
          4770 NW 170TH STREET                                                  Unliquidated
          CAROL CITY, FL 33055                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA HELMAN                                                        Contingent
          415 PASADENA BLVD                                                     Unliquidated
          TOLEDO, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA KIRK                                                          Contingent
          207 BLAINE STREET                                                     Unliquidated
          ELYRIA, OH 44035                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brianna Knight                                                        Contingent
          6215 Marglenn Ave.                                                    Unliquidated
          Baltimore, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA KNIGHT                                                        Contingent
          1631 MONTPELIER ST                                                    Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brianna Krafcik                                                       Contingent
          3372 Gibralter Heights                                                Unliquidated
          Apt. C11                                                              Disputed
          Toledo, OH 43609
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 305 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 318 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.211
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA MARTINEZ                                                      Contingent
          4681 EAST 90TH STREET                                                 Unliquidated
          GARFIELD HEIGHTS, OH 44125                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA MARTINEZ                                                      Contingent
          7345 WEST 30TH COURT                                                  Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA MCCLAIN                                                       Contingent
          870 NE 178TH TER                                                      Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA RAAF                                                          Contingent
          5255 NW 109 WAY                                                       Unliquidated
          CORAL SPRINGS, FL 33076                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA SIMPSON                                                       Contingent
          619 WYCOMBE WAY                                                       Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA SMITH                                                         Contingent
          234 SHERBORNE DR                                                      Unliquidated
          COLUMBUS, OH 43219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA WADE                                                          Contingent
          2753 PINE RIDGE DR                                                    Unliquidated
          TITUSVILLE, FL 32780                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 306 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 319 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.211
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNA WOODWORTH                                                     Contingent
          13638 TRENTON TRAIL                                                   Unliquidated
          CLEVELAND, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNE TORREZ                                                        Contingent
          1052 SOUTH REESE ROAD                                                 Unliquidated
          REESE, MI 48757                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIANNI ALBERT                                                        Contingent
          851 HEGEMAN AVE APT 3D                                                Unliquidated
          BROOKLYN, NY 11208-4470                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Briannica Petway                                                      Contingent
          3209 Westfield Ave                                                    Unliquidated
          Baltimore, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIASHA NORFLEE                                                       Contingent
          1607 BENTLEY ROAD                                                     Unliquidated
          LEESBURG, FL 34748                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Briaunya Marsh                                                        Contingent
          5231 Kramme Ave.                                                      Unliquidated
          Brooklyn, MD 21225                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIDGET AKINSADE                                                      Contingent
          30 CEDAR HEIGHTS CT APT C                                             Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 307 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 320 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.212
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIDGET AKINSADE                                                      Contingent
          82 BENONI CIR                                                         Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIDGET BOYLE                                                         Contingent
          3222 NW 65TH ST                                                       Unliquidated
          SEATTLE, WA 98117-6015                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIDGET BRENNER                                                       Contingent
          13747 LINCOLN ST.                                                     Unliquidated
          NORTH LAWRENCE, OH 44666                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIDGET GRAU                                                          Contingent
          174 EAST 264TH STREET                                                 Unliquidated
          EUCLID, OH 44132                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bridget Hansen                                                        Contingent
          10343 - 153rd Ct. N                                                   Unliquidated
          Jupiter, FL 33478                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIDGET LUJAN                                                         Contingent
          PO BOX 374                                                            Unliquidated
          BURTON, OH 44021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $141.95
          Bridgewater Women Center, LLC                                         Contingent
          1951 SW 172nd Ave., Ste. 201                                          Unliquidated
          Hollywood, FL 33029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 308 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 321 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.213
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brielle Ware                                                          Contingent
          425 E Tamarack Ave.                                                   Unliquidated
          Apt. 6                                                                Disputed
          Inglewood, CA 90301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.213
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIENNA SCOTT                                                         Contingent
          3100 S WINTER STAPT H10                                               Unliquidated
          ADRIAN, MI 49221                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIJAH JONES                                                          Contingent
          4228 BLITZEN TERRACE                                                  Unliquidated
          NORTH PORT, FL 34287                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIJHAI MCMILLAN                                                      Contingent
          1700 EAST COLD SPRING LANE                                            Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRINESHA MYRICK                                                       Contingent
          1962 PROMENADE WAY                                                    Unliquidated
          CLEARWATER, FL 33760                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIONA BURGOS                                                         Contingent
          139 FAIRLAWN AVENUE                                                   Unliquidated
          CHIPPEWA LAKE, OH 44281                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIONNA COOK                                                          Contingent
          8235 SCOTTS LEVEL RD                                                  Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 309 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 322 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.213
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIONNA TACKETT                                                       Contingent
          4414 FINNEY AVE                                                       Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITANY JACKSON                                                       Contingent
          606A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.214
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITANY JEFFERSON                                                     Contingent
          7237 WOODRIDGE PARK DRIVE                                             Unliquidated
          APARTMENT 7201                                                        Disputed
          ORLANDO, FL 32818
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.214
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITNEY BASTIAN                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITNEY EGGLY                                                         Contingent
          677 CHIPPEWA LN                                                       Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITNEY WARE                                                          Contingent
          696 KIMBERLY CIRCLE                                                   Unliquidated
          OBERLIN, OH 44074                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANI HARDEN                                                       Contingent
          203 W COOPER ST                                                       Unliquidated
          MC COMB, OH 45858                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 310 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 323 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.214
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANIE CAHUA                                                       Contingent
          507D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.214
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANIE CONWAY                                                      Contingent
          3513 ROCKDALE CT                                                      Unliquidated
          WINDSOR MILL, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANIE CONWAY                                                      Contingent
          3429 CARRIAGE HILL CIR APT 104                                        Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brittany Dorsey                                                       Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brittany Francis                                                      Contingent
          213 Lester Rd.                                                        Unliquidated
          Akron, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brittany Fry                                                          Contingent
          2688 North St.                                                        Unliquidated
          New Haven, OH 44850                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY HARRIS                                                       Contingent
          1 HORSESHOE DR                                                        Unliquidated
          WATERBURY, CT 06706                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 311 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 324 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.215
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY HOLLOWAY                                                     Contingent
          968 1/2 PARSONS AVE                                                   Unliquidated
          COLUMBUS, OH 43206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY JEAN                                                         Contingent
          3074 NW 65 ST                                                         Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brittany Kim                                                          Contingent
          5364 Monroe St.                                                       Unliquidated
          Apt. 10                                                               Disputed
          Toledo, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.215
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY KIM                                                          Contingent
          6029 SECLUDED CT                                                      Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY KUDLA                                                        Contingent
          400 WEST AURORA ROAD APT 36                                           Unliquidated
          NORTHFIELD, OH 44067                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $30.00
          Brittany L'Etoile-Lopes                                               Contingent
          200 Lucerne Cir. E                                                    Unliquidated
          #3                                                                    Disputed
          Orlando, FL 32801
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.215
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY MATTHEWS                                                     Contingent
          4352 NW 203RD ST                                                      Unliquidated
          OPA LOCKA, FL 33055                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 312 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 325 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.215
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY MISSOURI                                                     Contingent
          3120 SEDGEWICK DR                                                     Unliquidated
          SAINT CHARLES, MD 20603                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY PALETTA                                                      Contingent
          365 RIVER GLEN DRIVE                                                  Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY PALETTA                                                      Contingent
          365 RIVER GLEN DRIVE                                                  Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY PEARSON                                                      Contingent
          4317 SHEPARD LN. #5206                                                Unliquidated
          BALCH SPRINGS, TX 75180                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brittany Pellerin                                                     Contingent
          315 S Main St.                                                        Unliquidated
          Minerva, OH 44657                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY PERRY                                                        Contingent
          2458 RODMAN STREET                                                    Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $125.00
          Brittany R. Van Beek, DO                                              Contingent
          605 N Cleveland Massillon Rd.                                         Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7178
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 313 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 326 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.216
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY REDFERN                                                      Contingent
          309 OAK KNOLL STREET                                                  Unliquidated
          NEWTON FALLS, OH 44444                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY RFANCIS                                                      Contingent
          213 LESTER RD                                                         Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY SAUNDERS                                                     Contingent
          1822 NORTH PAYSON ST                                                  Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY SEIFER                                                       Contingent
          6951 REGENTS PARK BLVD                                                Unliquidated
          TOLEDO, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brittany Shields                                                      Contingent
          1845 Beechwood Ave. NE                                                Unliquidated
          Apt. 2                                                                Disputed
          North Canton, OH 44720
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.217
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brittany Thornhill                                                    Contingent
          115-17 Parkway Dr.                                                    Unliquidated
          Elmont, NY 11003                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY THORNHILL                                                    Contingent
          115-71 228TH STREET                                                   Unliquidated
          CAMBRIA HEIGHTS, NY 11411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 314 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 327 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.217
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTANY WEAVER                                                       Contingent
          26314 NORTH WOODLAND ROAD                                             Unliquidated
          BEACHWOOD, OH 44122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brittany Willie                                                       Contingent
          6848 Sturbridge Dr                                                    Unliquidated
          Parkville, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTIANY TURNER                                                      Contingent
          361 NE 116 STREET                                                     Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brittleigh Macaulay                                                   Contingent
          7307 State Rt. 514                                                    Unliquidated
          Big Prairie, OH 44611                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTNEY BANKS                                                        Contingent
          1313 BEEBLOSSOM DRIVE                                                 Unliquidated
          DESOTO, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brittney Dustin                                                       Contingent
          53 Squire Dr.                                                         Unliquidated
          Nashua, NH 03063                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTNEY HARDY                                                        Contingent
          2 DUNCROFT PLACE, APT 1D                                              Unliquidated
          NOTTINHAM, MD 21236                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 315 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 328 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.218
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTNEY HOWARD                                                       Contingent
          10021 SW 11TH ST                                                      Unliquidated
          PEMBROKE PINES, FL 33025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTNEY JACKSON                                                      Contingent
          785 NW 42 AVE                                                         Unliquidated
          PLANTATION, FL 33317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brittney Johnson                                                      Contingent
          6609 Touchstone Ct                                                    Unliquidated
          Baltimore, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTNEY NEMECEK                                                      Contingent
          9283 SHADY LAKE DRIVE                                                 Unliquidated
          APT 202K                                                              Disputed
          STREETSBORO, OH 44241
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.218
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTNEY PRICE                                                        Contingent
          3018 MONDAWMIN AVENUE                                                 Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRITTON LEWIS                                                         Contingent
          17937 HOLLY BROOK DRIVE                                               Unliquidated
          TAMPA, FL 33647                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIYANA FRASER-WILKERSON                                              Contingent
          48 WEDGWOOD DR                                                        Unliquidated
          LAWRENCE, MA 01843                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 316 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 329 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.218
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BROCK BOXEN                                                           Contingent
          PO BOX 327                                                            Unliquidated
          NEW GALILEE, PA 16141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brock Kirian                                                          Contingent
          8684 Royalhaven Dr.                                                   Unliquidated
          North Royalton, OH 44133                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BROCK WENGER                                                          Contingent
          14278 ELTON STREET SW                                                 Unliquidated
          NAVARRE, OH 44662                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRODERICK THOMAS                                                      Contingent
          1419 FORD COURT                                                       Unliquidated
          LEHIGH ACRES, FL 33936                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRODGIE GORDON                                                        Contingent
          320 SOUTH WINSLOW AVENUE                                              Unliquidated
          DELAND, FL 32724                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brody Brown                                                           Contingent
          3131 Kingston Ct.                                                     Unliquidated
          West Palm Beach, FL 33409                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRODY COLE                                                            Contingent
          560 ELMIRA STREET                                                     Unliquidated
          TROY, PA 16947                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 317 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 330 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.219
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brontea Washington                                                    Contingent
          3316 Shady Lane                                                       Unliquidated
          Glenwood, MD 21738                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brook Brogan                                                          Contingent
          13519 Jobin St.                                                       Unliquidated
          Southgate, MI 48195                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BROOKE HARMAN                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A144                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.219
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BROOKE LAMOUREUX                                                      Contingent
          329 POWER STREET                                                      Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BROOKE LAMOUREUX                                                      Contingent
          SPICER HALL ROOM 253                                                  Unliquidated
          PO BOX 1350                                                           Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.219
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brooke Mason                                                          Contingent
          3733 Willow Run Dr.                                                   Unliquidated
          Toledo, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BROOKE O'HENRY                                                        Contingent
          706 W POINSETTA AVE                                                   Unliquidated
          TOLEDO, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 318 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 331 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.220
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brooke Ringel                                                         Contingent
          553 Denmoor Ct.                                                       Unliquidated
          Galloway, OH 43119                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brooke Smith                                                          Contingent
          3113 Skinner Dr.                                                      Unliquidated
          Antioch, TN 37013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brooke Wright                                                         Contingent
          12290 Green Meadow Dr.                                                Unliquidated
          #112                                                                  Disputed
          Columbia, MD 21044
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.220
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BROOKE WRIGHT                                                         Contingent
          1013 HALSTEAD RD APT A2                                               Unliquidated
          PARKVILLE, MD 21234-6615                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brookley Rayburn                                                      Contingent
          91 Rita Court                                                         Unliquidated
          Columbus, OH 43213                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BROOKLYN RAYBURN                                                      Contingent
          111 ROSEGATE COURT                                                    Unliquidated
          REYNOLDSBURG, OH 43068-4336                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BROOKLYNN GREIN                                                       Contingent
          5397 SHADY MEADOWS DRIVE                                              Unliquidated
          HAMILTON, OH 45011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 319 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 332 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.220
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Broughal & DeVito, LLP                                                Contingent
          38 W. Market St.                                                      Unliquidated
          Bethlehem, PA 18018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,663.20
          Broward Health Coral Springs                                          Contingent
          3000 Coral Hills De.                                                  Unliquidated
          Hollywood, FL 33029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,212.04
          Broward Health Medical Center                                         Contingent
          1600 S. Andrews Ave.                                                  Unliquidated
          Fort Lauderdale, FL 33316                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $67.26
          Broward Medical Lab                                                   Contingent
          181 Prospect Rd.                                                      Unliquidated
          Fort Lauderdale, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $515.00
          BROWARD PULMONARY AND SLEEP SP                                        Contingent
          1625 SE 3rd AVE #600                                                  Unliquidated
          FORT LAUDERDALE, FL 33316                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2639
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $39,209.00
          BROWARD SPECIALITY SURGICAL CT                                        Contingent
          7261 SHERIDAN ST                                                      Unliquidated
          Hollywood, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7019
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,883.30
          Brown, Davila, Khan, Maza, et                                         Contingent
          1500 San Remo Ave. #285                                               Unliquidated
          Miami, FL 33146                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 320 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 333 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.221
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRUCE LITTLE                                                          Contingent
          3106 N 35TH ST                                                        Unliquidated
          TAMPA, FL 33605                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $820.00
          BRUCE ROBINS DC                                                       Contingent
          2211 N Dixie Hwy                                                      Unliquidated
          WILTON MANORS, FL 33305                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4139
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRUCE STEINBERG                                                       Contingent
          805 NE 20TH DRIVE                                                     Unliquidated
          APT. E                                                                Disputed
          WILTON MANORS, FL 33305
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.221
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRUNA JEANTINORD                                                      Contingent
          4980 NW 15TH CT                                                       Unliquidated
          LAUDERHILL, FL 33313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRUNO BOUWMAN                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRUNO SORATO                                                          Contingent
          5027 LAKE VIEW DRIVE                                                  Unliquidated
          PENINSULA, OH 44264                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRUSHAY JOHNSON-LEE                                                   Contingent
          2938 B BAY COURT                                                      Unliquidated
          ABERDEEN, MD 21005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 321 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 334 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.222
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYAN BURROWS                                                         Contingent
          5209 TOPAZ DRIVE                                                      Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYAN DEANE                                                           Contingent
          1026 WENTWOOD DRIVE                                                   Unliquidated
          DESOTO, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYAN DEVITIS                                                         Contingent
          2948 HEATHERWOOD CT                                                   Unliquidated
          STOW, OH 44224-4383                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bryan Johnson                                                         Contingent
          5270 Lambert Rd.                                                      Unliquidated
          Grove City, OH 43123                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYAN KENNEDY                                                         Contingent
          2500 CLEVELAND RD APT 401                                             Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYAN KING                                                            Contingent
          3741 WILLIAM DEHAES DRIVE 804                                         Unliquidated
          IRVING, TX 75038                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYAN LOPEZ                                                           Contingent
          7982 NW 158 TER                                                       Unliquidated
          HIALEAH, FL 33016                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 322 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 335 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.222
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYAN MCDONALD                                                        Contingent
          1121 NW 182 ST                                                        Unliquidated
          MIAMI GARDENS, FL 33169                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYAN PAYAN                                                           Contingent
          8231 SW 9TH CT                                                        Unliquidated
          NORTH LAUDERDALE, FL 33068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bryan Vissat                                                          Contingent
          459 E High                                                            Unliquidated
          New Philadelphia, OH 44663                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bryanna Barber                                                        Contingent
          6605 Rocky Den Rd                                                     Unliquidated
          Reynoldsburg, OH 43068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYANNA ELLIOTT                                                       Contingent
          1627 42ND STREET                                                      Unliquidated
          WEST PALM BEACH, FL 33407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYANNA ELLIOTT                                                       Contingent
          5940 TEAKWOOD ROAD                                                    Unliquidated
          LAKE WORTH, FL 33467                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYANNA ELVIN                                                         Contingent
          14529 NE 16TH AVE                                                     Unliquidated
          BISCAYNE PARK, FL 33161                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 323 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 336 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.223
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYANNA NORMAN                                                        Contingent
          3304 CURTIS DRIVE APT 202                                             Unliquidated
          SUITLAND, MD 20746                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYANT JACOX                                                          Contingent
          704A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.223
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYCE ADKINS                                                          Contingent
          2408 SCHROFF DRIVE                                                    Unliquidated
          MIDDLETOWN, OH 45042                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYCE HARDING                                                         Contingent
          1701 ORCHARD DRIVE                                                    Unliquidated
          AKRON, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYCE JOHNSON                                                         Contingent
          614 WHITNEY AVENUE                                                    Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYCE PETERSON                                                        Contingent
          1383 CHAPARRAL DR.                                                    Unliquidated
          MCKINLEYVILLE, CA 95519                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bryce Webb                                                            Contingent
          1314 Riverside Dr.                                                    Unliquidated
          12405 Brierly Hill Place                                              Disputed
          Louisville, KY 40299
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 324 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 337 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.224
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYIAH WILLIAMS                                                       Contingent
          340 HWY 365 APT.263                                                   Unliquidated
          PORT ARTHUR, TX 77642                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYNNE MANN                                                           Contingent
          6007 GIDDINGS ROAD                                                    Unliquidated
          ROOTSTOWN, OH 44272                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYONNA MCAFEE                                                        Contingent
          7901 SEWARD PARK AVE SOUTH                                            Unliquidated
          SEATTLE, WA 98118                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRYTTANY HAVENS                                                       Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A80                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.224
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $179.00
          BSW Dallas Orthopedic Associates                                      Contingent
          3900 Junius                                                           Unliquidated
          Dallas, TX 75246-1621                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,633.74
          BSW Medical Center Lake Pointe                                        Contingent
          PO Box 840779                                                         Unliquidated
          Dallas, TX 75284-0779                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,412.64
          BTDI JV, LLP                                                          Contingent
          PO Box 677466                                                         Unliquidated
          Dallas, TX 75267                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 325 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 338 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.225
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $989.32
          Buchheit Counseling, LLC                                              Contingent
          111 Prospect Ave.                                                     Unliquidated
          Suite 203J                                                            Disputed
          Saint Louis, MO 63122
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.225
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BUSHRA TASNIM                                                         Contingent
          161 MARTIN LUTHER KING BLVD APT 302                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Byron de la Cruz                                                      Contingent
          3900 - 14th St. NW                                                    Unliquidated
          Apt. 310                                                              Disputed
          Washington, DC 20011-5451
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.225
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Byron Eaton                                                           Contingent
          3717 Lamoine Rd.                                                      Unliquidated
          Randallstown, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BYRON GILLIAM-CLOYD                                                   Contingent
          24 TUCKERMAN ST NW                                                    Unliquidated
          WASHINGTON, DC 20011                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BYRON MORLEY                                                          Contingent
          4165 SW 67TH AVE UNIT 216B                                            Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BYRON WELLS                                                           Contingent
          2502 EUTAW PL APT 102                                                 Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 326 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 339 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.225
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BYRON WELLS                                                           Contingent
          2200 WHITTIER AVE                                                     Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $9.77
          CA Advanced Imaging Med Assoc                                         Contingent
          PO Box 6102                                                           Unliquidated
          Novato, CA 94948                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cace Strother                                                         Contingent
          256 Deer Run                                                          Unliquidated
          Media, PA 19063                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CADARIOUS BARBER                                                      Contingent
          8218 NORTH 14TH STREET                                                Unliquidated
          TAMPA, FL 33604                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CADERAL JONES                                                         Contingent
          16303 EVERWOOD CT                                                     Unliquidated
          BOWIE, MD 20716-3902                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cadey Cole                                                            Contingent
          17315 Ida Center Rd.                                                  Unliquidated
          Petersburg, MI 49270                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Caeron Kohl                                                           Contingent
          2850 Frazell Rd.                                                      Unliquidated
          Hilliard, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 327 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 340 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.226
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Caetia Short                                                          Contingent
          921 Emerson St. NW                                                    Unliquidated
          Washington, DC 20011-4519                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Caimaya Ashton                                                        Contingent
          1306 Tatetown Rd.                                                     Unliquidated
          Hague, VA 22469                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAIMAYA ASHTON                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B62                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.226
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Caitie Couper                                                         Contingent
          7360 Nighinggale Dr.                                                  Unliquidated
          Apt. 5                                                                Disputed
          Holland, OH 43528
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.226
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAITLIN ANGLE                                                         Contingent
          750 W 130TH ST                                                        Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,140.00
          Caitlin Arbos                                                         Contingent
          3768 Beechberry Cr                                                    Unliquidated
          Fort Lauderdale, FL 33328                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Caitlin Baum                                                          Contingent
          1625 Glenton Dr.                                                      Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 328 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 341 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.227
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAITLIN CEGLAREK                                                      Contingent
          3935 SURREY RD                                                        Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAITLIN GAMBONE                                                       Contingent
          1830 CLEARVIEW AVE NW                                                 Unliquidated
          CANTON, OH 44708                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Caitlin Herman                                                        Contingent
          9595 Collins Ave.                                                     Unliquidated
          Apt. 702                                                              Disputed
          Miami Beach, FL 33154
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.227
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAITLIN LONGACRE                                                      Contingent
          2009 SOUTH LEADVILLE AVENUE                                           Unliquidated
          BOISE, ID 83706                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAITLIN MARTIN-WAGAR                                                  Contingent
          44 KENILWORTH                                                         Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAITLIN MCCLURG                                                       Contingent
          1379 BUCKINGHAM GATE BLVD                                             Unliquidated
          APARTMENT 24                                                          Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.227
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Caitlin Sickler                                                       Contingent
          2821 SW 73rd Way                                                      Unliquidated
          Apt. 1802                                                             Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 329 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 342 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.227
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAITLIN SICKLER                                                       Contingent
          5120 SW 93RD AVENUE                                                   Unliquidated
          COOPER CITY, FL 33328                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAITLIN SICKLER                                                       Contingent
          24392 TIMOTHY DR                                                      Unliquidated
          DANA POINT, CA 92629                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAITLIN VARI                                                          Contingent
          409 BROWN ST. APT. 106                                                Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALEB ACOSTA                                                          Contingent
          406 NW 22ND AVE                                                       Unliquidated
          APT 301                                                               Disputed
          MIAMI, FL 33125
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.228
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALEB BERDINE                                                         Contingent
          30867 CAREY ROAD                                                      Unliquidated
          SALEM, OH 44460                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALEB BLAKE                                                           Contingent
          957 YORK MEADOWS DR                                                   Unliquidated
          TIPP CITY, OH 45371-2461                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALEB BROWN                                                           Contingent
          5523 WEST KAMERLING                                                   Unliquidated
          CHICAGO, IL 60651                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 330 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 343 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.228
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALEB CLAGGETT                                                        Contingent
          7940 DOG HOLLOW RD.                                                   Unliquidated
          ST. LOUISVILLE, OH 43071                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALEB DUHAY                                                           Contingent
          203C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.228
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALEB GREEN                                                           Contingent
          7823 MAPLE RUN LN                                                     Unliquidated
          POWELL, OH 43065                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALEB LLOYD                                                           Contingent
          4523 SHAFFER RD                                                       Unliquidated
          SEVEN VALLEYS, PA 17360                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALEB ROYCE                                                           Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B484                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.229
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALEB SMITH                                                           Contingent
          3600 ESSEX ST                                                         Unliquidated
          LAMBERTVILLE, MI 48144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALEB STROHMEIER                                                      Contingent
          7 GINGER CREST DR                                                     Unliquidated
          GLEN CARBON, IL 62034                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 331 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 344 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.229
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Calia Meads                                                           Contingent
          337 N Connecticut Ave                                                 Unliquidated
          Atlantic City, NJ 08401                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $23,025.77
          Calif Pacific Med Center                                              Contingent
          2360 Clay St.                                                         Unliquidated
          San Francisco, CA 94115                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          California Secretary of State                                         Contingent
          PO Box 944230                                                         Unliquidated
          Sacramento, CA 94244                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Callan Bialorucki                                                     Contingent
          3995 Edinburgh Ct.                                                    Unliquidated
          Genoa, OH 43430                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Callie Arndt                                                          Contingent
          4705 Fish Creek Rd.                                                   Unliquidated
          Apt. 2                                                                Disputed
          Stow, OH 44224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.229
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALLIE ARNDT                                                          Contingent
          189 STUBER ST                                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALLIE LEVAN                                                          Contingent
          2553 QUEENSTON ROAD                                                   Unliquidated
          CLEVELAND HEIGHTS, OH 44118                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 332 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 345 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.229
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALVIN JAMES                                                          Contingent
          610 MAIDSTONE CT                                                      Unliquidated
          MILLSBORO, DE 19966-3365                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Calvin Ross                                                           Contingent
          3114 Louise Ave.                                                      Unliquidated
          Baltimore, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALVIN RUMENGAN                                                       Contingent
          22400 W BITTERSWEET LN                                                Unliquidated
          CURTICE, OH 43412                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Calvin Taylor                                                         Contingent
          9553 Shannon Hill Rd.                                                 Unliquidated
          Louisa, VA 23093                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALVIN VICTOR                                                         Contingent
          17001 NE 9TH AVE                                                      Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMBRIA BRANTLEY                                                      Contingent
          3242 STUART LN                                                        Unliquidated
          DEARBORN, MI 48120                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMBRY GORDON                                                         Contingent
          12678 CUMBERLAND DR.                                                  Unliquidated
          LARGO, FL 33773                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 333 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 346 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.230
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Camden Spence                                                         Contingent
          1413 Seaboard Ave.                                                    Unliquidated
          Chesapeake, VA 23324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON ANGUS                                                         Contingent
          1727 SOPHIA LN                                                        Unliquidated
          HINCKLEY, OH 44233                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cameron Barber                                                        Contingent
          552 Zion Dr.                                                          Unliquidated
          Powell, OH 43065                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON BARBER                                                        Contingent
          6627 CHANTICLEER COURT                                                Unliquidated
          WESTERVILLE, OH 43082-8585                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON BOYCE                                                         Contingent
          9206 CRUTCHFIELD LN                                                   Unliquidated
          BOWIE, MD 20720-3221                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON BRANDON                                                       Contingent
          6614 RICHMOND RD                                                      Unliquidated
          CLEVELAND, OH 44146                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON BROWN                                                         Contingent
          9819 SOLITARY PL                                                      Unliquidated
          BRISTOW, VA 20136-2519                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 334 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 347 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.231
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON BRYCE                                                         Contingent
          117 TANAGER COURT                                                     Unliquidated
          CHILLICOTHE, OH 45601                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cameron Butler                                                        Contingent
          14810 Dolphin Way                                                     Unliquidated
          Bowie, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cameron Christian                                                     Contingent
          239 Stonemast Loop                                                    Unliquidated
          Pataskala, OH 43062                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON DAVIS                                                         Contingent
          23865 SW 117TH COURT                                                  Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON DOWNER                                                        Contingent
          277 POLECAT HOLLOW ROAD                                               Unliquidated
          WAYNEBURG, PA 15370                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cameron Dudley                                                        Contingent
          3603 Alameda Cir.                                                     Unliquidated
          Baltimore, MD 21218-2148                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cameron Dudley                                                        Contingent
          3603 Alameda Cir.                                                     Unliquidated
          Baltimore, MD 21218-2148                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 335 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 348 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.232
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON HALL                                                          Contingent
          3155 SAN SALVADOR AVENUE SE                                           Unliquidated
          MELBOURNE, FL 32909                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON JOHNSON                                                       Contingent
          5536 S MICHIGAN AVE                                                   Unliquidated
          CHICAGO, IL 60637                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON KNAUS                                                         Contingent
          8422 TIBBERMORE CT                                                    Unliquidated
          DUBLIN, OH 43017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON KOHL                                                          Contingent
          2850 FRAZELL ROAD                                                     Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON LYONS                                                         Contingent
          100 MARCO POLO DR                                                     Unliquidated
          MORGANTOWN, WV 26508                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cameron Mills                                                         Contingent
          2020 N Westwood Ave.                                                  Unliquidated
          Toledo, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cameron Robinson                                                      Contingent
          3415 Copley Rd                                                        Unliquidated
          Baltimore, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 336 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 349 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.232
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cameron Sanchez                                                       Contingent
          13748 County Rd. C                                                    Unliquidated
          Bryan, OH 43506                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON TAYLOR                                                        Contingent
          5774 WHITE ACRES LANE                                                 Unliquidated
          PORT ORANGE, FL 32127                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMERON WILLIAMS                                                      Contingent
          406C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.233
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMILA SCOBINO                                                        Contingent
          17815 NW 74 PATHWAY                                                   Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Camila Zamorano Restre                                                Contingent
          3030 Residence Dr.                                                    Unliquidated
          Ottawa House East Apt. 3108                                           Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.233
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMILLE BRANFORD                                                      Contingent
          4231 NW 204 STREET                                                    Unliquidated
          CAROL CITY, FL 33055                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Camille Hodges                                                        Contingent
          1804 Ironton Dr.                                                      Unliquidated
          Oxon Hill, MD 20745-3237                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 337 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 350 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.233
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMILLE LAWRENCE                                                      Contingent
          7114 CARISSA CT                                                       Unliquidated
          TAMARAC, FL 33321                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMILLE LAWRENCE                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMILLE SMITH                                                         Contingent
          2712 BARTLETT LANE                                                    Unliquidated
          BOWIE, MD 20715                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMILLE SMITH                                                         Contingent
          5501 LAKEFORD LANE                                                    Unliquidated
          BOWIE, MD 20720                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMILLE SNOW                                                          Contingent
          2803 HAMILTON AVE                                                     Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMILO CABELLO ZARAGOZA                                               Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMILO RENDON PIEDRAHITA                                              Contingent
          577 BROOKLINE CT                                                      Unliquidated
          NORTHFIELD, OH 44067                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 338 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 351 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.234
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Campbell Andrew                                                       Contingent
          4757 Shoal Crk                                                        Unliquidated
          Apt. 206                                                              Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.234
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,535.50
          Campbell Urgent Care                                                  Contingent
          1010 Campbell Rd.                                                     Unliquidated
          Royal Oak, MI 48067                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,688.82
          CampusFirst, LLC                                                      Contingent
          27500 Detroit Road                                                    Unliquidated
          Suite 202                                                             Disputed
          Westlake, OH 44145
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.234
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Camren Moore                                                          Contingent
          4125 Dayton Brandt                                                    Unliquidated
          New Carlisle, OH 45344                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMRYN MCGUINNESS                                                     Contingent
          3595 POINCIANA AVE                                                    Unliquidated
          MIAMI, FL 33133-6526                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMRYN WILSON                                                         Contingent
          3312 MORAVIA RD                                                       Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Candace Abellard                                                      Contingent
          1540 Pentridge Rd.                                                    Unliquidated
          Apt. 408D                                                             Disputed
          Baltimore, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 339 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 352 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.234
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CANDACE ABELLARD                                                      Contingent
          1540 PENTRIDGE ROAD, APT. 408D                                        Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CANDACE ABELLARD                                                      Contingent
          1540 PENTRIDGE ROAD, APT. 408D                                        Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CANDACE GRAY                                                          Contingent
          5110 N CARLIN SPRINGS RD                                              Unliquidated
          ARLINGTON, VA 22203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Candacia McBride                                                      Contingent
          1611 Gould                                                            Unliquidated
          Toledo, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CANDICE IZAGUIRRE                                                     Contingent
          20236 SW 51ST CT                                                      Unliquidated
          FORT LAUDERDALE, FL 33332                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CANDICE JONES                                                         Contingent
          P.O BOX 695347                                                        Unliquidated
          MIAMI GARDENS, FL 33169                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Candyce Burke                                                         Contingent
          133 Watkins Station Cir.                                              Unliquidated
          Apt. F                                                                Disputed
          Gaithersburg, MD 20879
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 340 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 353 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.235
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CANELA EATMAN                                                         Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CANIGGIA HARRIOTT                                                     Contingent
          30 LURCOTT LANE                                                       Unliquidated
          CENTRAL ISLIP, NY 11722                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CANISHA KINER                                                         Contingent
          8727 WEST HERBERT AVE                                                 Unliquidated
          MILWAUKEE, WI 53225                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CANYON MCWILLIAMS                                                     Contingent
          3070 WOODBURY RD                                                      Unliquidated
          CLEVELAND, OH 44120-2441                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Caolina Jesse                                                         Contingent
          6501 Plank Rd.                                                        Unliquidated
          Fredericksburg, VA 22407                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,749.94
          Cape Coral Hospital                                                   Contingent
          636 Del Prado Blvd. S                                                 Unliquidated
          Cape Coral, FL 33990                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Capresha Pitts                                                        Contingent
          5305 Leith Rd.                                                        Unliquidated
          Apt. E                                                                Disputed
          Baltimore, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 341 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 354 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.236
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Capria Hall                                                           Contingent
          2450 S River Rd.                                                      Unliquidated
          Zanesville, OH 43701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cara Griffiths                                                        Contingent
          209 E High St.                                                        Unliquidated
          Fenton, MI 48430                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARA JOHNSON                                                          Contingent
          205B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.236
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARA PARK                                                             Contingent
          190 LEDGES DR                                                         Unliquidated
          MILLERSBURG, OH 44654                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cara Peter                                                            Contingent
          2460 Old Stone Ct.                                                    Unliquidated
          Apt. 12                                                               Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.236
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARA WEATHERS                                                         Contingent
          13133 BROADSTREET AVE                                                 Unliquidated
          DETROIT, MI 48238                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carah Conner                                                          Contingent
          5281 Tulip Hill Ave.                                                  Unliquidated
          Las Vegas, NV 89141-8612                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 342 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 355 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.236
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARAH KATZENDORN                                                      Contingent
          60 COMMON COURT                                                       Unliquidated
          CHAGRIN FALLS, OH 44022                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $345.00
          CARDIOLOGY ASSOCIATES                                                 Contingent
          7330 SW 62nd Place                                                    Unliquidated
          Suite 310                                                             Disputed
          SOUTH MIAMI, FL 33143
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       9163                         Is the claim subject to offset?     No       Yes


 3.237
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $92.05
          Cardiovascular Medicine Associates                                    Contingent
          818 Chestnut St.                                                      Unliquidated
          Philadelphia, PA 19107                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,176.00
          CARDIOVASCULAR SPECIALISTS OF                                         Contingent
          10650 W State Rd. 84 #104                                             Unliquidated
          DAVIE, FL 33324                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2087
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $170.00
          CARE RESOURCE                                                         Contingent
          817 BROADWAY                                                          Unliquidated
          10TH FLOOR, STE. 1001                                                 Disputed
          NEW YORK, NY 10003
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       6495                         Is the claim subject to offset?     No       Yes


 3.237
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $193,281.65
          CareFirst Administrators                                              Contingent
          1501 S. Clinton St.                                                   Unliquidated
          7th Floor                                                             Disputed
          Baltimore, MD 21224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.237
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,526.87
          CareNow Corporate                                                     Contingent
          645 TX-121 #600                                                       Unliquidated
          Coppell, TX 75019                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 343 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 356 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.237
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carin C. Bounacer                                                     Contingent
          7153 Morninstar Trail                                                 Unliquidated
          Northfield, OH 44067                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carl Alenfall                                                         Contingent
          3625 College Ave.                                                     Unliquidated
          Fort Lauderdale, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carl Garnes                                                           Contingent
          68 Meadow Run Rd                                                      Unliquidated
          Bordentown, NJ 08505                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARL HENRY JOSEPH                                                     Contingent
          3445 COLLEGE DR APT 5-9                                               Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARL TEMPLIN                                                          Contingent
          250 W ERIE RD                                                         Unliquidated
          TEMPERANCE, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLA CASTILLO                                                        Contingent
          1107 NORTH DUNCANVILLE ROAD                                           Unliquidated
          DUNCANVILLE, TX 75116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLA CHARLES                                                         Contingent
          16939 SW 54TH CT                                                      Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 344 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 357 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.238
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLA DANIELA AVILAN GUTIERREZ                                        Contingent
          22 EAST EXCHANGE STREET                                               Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLA HALL                                                            Contingent
          2824 CHESTNUT HILL ROAD                                               Unliquidated
          ROCKY MOUNT, VA 24151                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLA PEREZ                                                           Contingent
          393 SUMNER ST. 2-103 C                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLEE DIETZ                                                          Contingent
          3816 BROOKLYN AVENUE                                                  Unliquidated
          CLEVELAND, OH 44109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLEE LISSER                                                         Contingent
          5567 WYCLIFFE DRIVE                                                   Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLEIGH VAN REENEN                                                   Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C314                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.238
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLETON AUSTIN                                                       Contingent
          2539 MOJAVE DRIVE                                                     Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 345 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 358 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.239
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLEY COZZA                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carli Hartman                                                         Contingent
          3939 Westlake Rd.                                                     Unliquidated
          Cortland, OH 44410                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLIN GREEN                                                          Contingent
          1113 WEST MOORE AVENUE                                                Unliquidated
          SANTA ANA, CA 92708                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLIN KNEZEVICH                                                      Contingent
          13904 YELLOW BELL BND                                                 Unliquidated
          AUSTIN, TX 78738                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carlis Oden                                                           Contingent
          3220 Lincoln Ave.                                                     Unliquidated
          Nashville, TN 37218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $78.65
          Carlisle Imaging Center                                               Contingent
          400 Pinellas St. #101                                                 Unliquidated
          Clearwater, FL 33756                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLITO CASCONE                                                       Contingent
          5651 US ROUTE 422                                                     Unliquidated
          SOUTHINGTON, OH 44470                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 346 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 359 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.239
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLOS ALCON                                                          Contingent
          1180 NW 122 STREET                                                    Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLOS ALVIAREZ                                                       Contingent
          501D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.239
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLOS AYBAR DE LOS SANTOS                                            Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLOS GAMARRA                                                        Contingent
          2790 NE 201ST TERRACE                                                 Unliquidated
          APT H327                                                              Disputed
          AVENTURA, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.240
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLOS GOMEZ                                                          Contingent
          5042 SW 163RD CT                                                      Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLOS MARQUEZ                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLOS THOMAS                                                         Contingent
          1117 SATURN DRIVE                                                     Unliquidated
          CEDAR HILL, TX 75104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 347 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 360 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.240
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLOS TORRES                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLOS ZHINDON                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carlotte Jay                                                          Contingent
          315 NE 3rd Ave.                                                       Unliquidated
          #1105                                                                 Disputed
          Fort Lauderdale, FL 33301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.240
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carlton Kenney                                                        Contingent
          433 Swift Run Rd.                                                     Unliquidated
          Ruckersville, VA 22968                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carly Allocco                                                         Contingent
          3355 Heritage Oaks Dr.                                                Unliquidated
          Hilliard, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carly Gerogosian                                                      Contingent
          7501 Glenhurst Dr.                                                    Unliquidated
          Dayton, OH 45414                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carly Koenig                                                          Contingent
          202 Laurel Woods Way                                                  Unliquidated
          Currituck, NC 27929-9720                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 348 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 361 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.241
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLY MCALLISTER                                                      Contingent
          6841 CAMILLE STREET                                                   Unliquidated
          BOYNTON BEACH, FL 33437                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLY PALGUT                                                          Contingent
          880 TALMADGE AVENUE                                                   Unliquidated
          WICKLIFFE, OH 44092                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARMEL MUKUNDA                                                        Contingent
          3414 DORR ST APT 112                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARMEN DIAZ                                                           Contingent
          117 NW 42ND AVE UNIT 804                                              Unliquidated
          MIAMI, FL 33126                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carmen Garcia-Paul                                                    Contingent
          7425 SW 34th St. Rd.                                                  Unliquidated
          Miami, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARMEN PIERRE                                                         Contingent
          430 NE 88TH STREET                                                    Unliquidated
          EL PORTAL, FL 33138                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARMEN RAMIREZ                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 349 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 362 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.241
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARMEN WEST                                                           Contingent
          3221 VIA ARCILLA                                                      Unliquidated
          SAN DIEGO, CA 92111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARMINA VERA ECHEVERRIA                                               Contingent
          6318 GREENSPRING AVE                                                  Unliquidated
          106                                                                   Disputed
          BALTIMORE, MD 21209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.242
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARMISHA TAYLOR                                                       Contingent
          8153 SOUTH COLFAX                                                     Unliquidated
          CHICAGO, IL 60617                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARNEALUS MANNING                                                     Contingent
          707 INDIAN SPRING                                                     Unliquidated
          WACO, TX 76708                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carol Cartwright                                                      Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAROL FULCHER                                                         Contingent
          603B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.242
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carol Meade                                                           Contingent
          2840 SW 75th Way                                                      Unliquidated
          #2412                                                                 Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 350 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 363 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.242
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carol Thompson                                                        Contingent
          2507 Cheltenham Rd.                                                   Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAROLINA ANDRADE                                                      Contingent
          10431 NW 6TH STREET                                                   Unliquidated
          PEMBROKE PINES, FL 33026                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAROLINA DE DIEGO                                                     Contingent
          708 ANASTASIA AV                                                      Unliquidated
          CORAL GABLES, FL 33134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAROLINA JESSE                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAROLINA JESSE                                                        Contingent
          6501 PLANK ROAD                                                       Unliquidated
          FREDRICKSBURG, VA 02240-7213                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carolina Montalvo                                                     Contingent
          7600 Collins Ave.                                                     Unliquidated
          Apt. 702                                                              Disputed
          Miami Beach, FL 33141
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.243
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $48.00
          CAROLINA RADIOLOGY ASSOCIATES                                         Contingent
          P O BOX 678904                                                        Unliquidated
          MYRTLE BEACH, SC 29579                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4657
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 351 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 364 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.243
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Caroline Bedford                                                      Contingent
          11150 Heron Bay Blvd.                                                 Unliquidated
          Apt. 523                                                              Disputed
          Pompano Beach, FL 33076-1610
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.243
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAROLINE HASSE                                                        Contingent
          6458 WILSON MILLS ROAD                                                Unliquidated
          MAYFIELD VILLAGE, OH 44143                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAROLINE HASSE                                                        Contingent
          527 BROWN ST                                                          Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAROLINE KALTENBORN                                                   Contingent
          3222 N WAYNOKA CIR                                                    Unliquidated
          MEMPHIS, TN 38111                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Caroline Kinyanjui                                                    Contingent
          1 Luddy Court                                                         Unliquidated
          Apt. A                                                                Disputed
          Parkville, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.243
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAROLINE KINYANJUI                                                    Contingent
          1962 GLENROTHS DR.                                                    Unliquidated
          ABINGDON, MD 21009                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAROLINE NDEGWA                                                       Contingent
          202 SIPPLE AVENUE                                                     Unliquidated
          NOTTINGHAM, MD 21236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 352 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 365 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.243
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAROLINE WATSON                                                       Contingent
          231 NORTH STANWOOD ROAD                                               Unliquidated
          BEXLEY, OH 43209                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carolyn Aldridge                                                      Contingent
          1510 James Gafford Dr.                                                Unliquidated
          La Vergne, TN 37086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carolyn Arny                                                          Contingent
          1404 Cherry Wood Way                                                  Unliquidated
          Uniontown, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAROLYN TAYLOR                                                        Contingent
          3953 PENHURST AVE                                                     Unliquidated
          BALTIMORE, MD 21225                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAROLYN TODD                                                          Contingent
          9984 PATTON STREET                                                    Unliquidated
          TWINSBURG, OH 44087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAROLYN WILDER                                                        Contingent
          232 YORKSHIRE DR                                                      Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $243.04
          Carrie Burick                                                         Contingent
          6200 Som Center Rd.                                                   Unliquidated
          Solon, OH 44139                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 353 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 366 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.244
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARROTT FOSTER                                                        Contingent
          3832 YOLANDO RD                                                       Unliquidated
          BRYANS ROAD, MD 20616                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carson Hackerd                                                        Contingent
          1551 E Garnett Dr.                                                    Unliquidated
          Frankfort, IN 46041                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARTER CRUM                                                           Contingent
          7048 SADDLEBACK RD                                                    Unliquidated
          MAUMEE, OH 43537-9218                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARTER FRANKLIN                                                       Contingent
          3413 HEYL RD                                                          Unliquidated
          WOOSTER, OH 44691-7441                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARTER LEWIS                                                          Contingent
          1945 NW 4TH AVE                                                       Unliquidated
          APT 29                                                                Disputed
          BOCA RATON, FL 33432
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.245
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARTER PATCHETT                                                       Contingent
          7039 ROBERTSON CT                                                     Unliquidated
          DUBLIN, OH 43017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARTER RISKIND                                                        Contingent
          6 GREENWOOD RD                                                        Unliquidated
          WELLESLEY HILLS, MA 02481-2912                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 354 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 367 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.245
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Caryn Davies                                                          Contingent
          107 Janie St.                                                         Unliquidated
          Ruskin, FL 33570                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARYS GRIME                                                           Contingent
          15105 COUNTY ROAD L                                                   Unliquidated
          WAUSEON, OH 43567                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Casandra Grabowski                                                    Contingent
          6825 Jordon Dr.                                                       Unliquidated
          PO Box 175                                                            Disputed
          Westfield Center, OH 44251
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.245
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASANDRA LARIN                                                        Contingent
          3301 COLLEGE AVE                                                      Unliquidated
          ATHLETIC DEPARTMENT                                                   Disputed
          FORT LAUDERDALE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.245
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASEY COUNCIL                                                         Contingent
          1718 GLEN KEITH BLVD APT D                                            Unliquidated
          BALTIMORE, MD 21234-5129                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASEY DUNIGAN                                                         Contingent
          216 E LAKE ST                                                         Unliquidated
          SOUTH LYON, MI 48178                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASEY HILLS                                                           Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A203                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 355 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 368 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.246
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Casey Ravitz                                                          Contingent
          3700 N 56th Ave.                                                      Unliquidated
          Unit 1027                                                             Disputed
          Hollywood, FL 33021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.246
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASEY REED                                                            Contingent
          434 NORTH ST                                                          Unliquidated
          BLISSFIELD, MI 49228                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cashae Harris                                                         Contingent
          2452 Thomas St.                                                       Unliquidated
          Flint, MI 48504                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASHMERE GOLPHIN                                                      Contingent
          5011 GUY AVENUE                                                       Unliquidated
          CLEVELAND, OH 44127                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASMIR IRECHUKWU                                                      Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASSANDRA EVANS                                                       Contingent
          5170 NE 1ST TERR                                                      Unliquidated
          FORT LAUDERDALE, FL 33334                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASSANDRA GILLESPIE                                                   Contingent
          4753 SHERINGHAM LANE                                                  Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 356 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 369 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.246
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASSANDRA KOBER                                                       Contingent
          29551 GEORGETOWN ROAD                                                 Unliquidated
          SALEM, OH 44460                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASSANDRA LEMIEUX                                                     Contingent
          17251 NW 53 AV                                                        Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASSANDRA SENSKY                                                      Contingent
          132 BATTERY B ST.                                                     Unliquidated
          NEW CASTLE, PA 16102                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASSANDRA SNIDER                                                      Contingent
          1514 REMINGTON ST                                                     Unliquidated
          TOLEDO, OH 43605                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASSANDRA STEETS                                                      Contingent
          3715 MAYFLOWER OVAL                                                   Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASSANDRE DIEUDONNE                                                   Contingent
          12233 NW 7TH AVE                                                      Unliquidated
          APT 2                                                                 Disputed
          MIAMI, FL 33168
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.247
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASSIDI LOVELL                                                        Contingent
          205 N WOOD ST                                                         Unliquidated
          FREMONT, OH 43420                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 357 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 370 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.247
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASSIDY DAVIS                                                         Contingent
          14711 BEECHWOOD DRIVE                                                 Unliquidated
          NEWBURY, OH 44065                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cassidy Long                                                          Contingent
          10236 Farfield Farms Dr.                                              Unliquidated
          Canal Winchester, OH 43110                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASSIDY LUNDY                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASSIDY WOLFE                                                         Contingent
          125 WALNUT AVE                                                        Unliquidated
          SAINT CLAIRSVILLE, OH 43950                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cassie Bicknell                                                       Contingent
          1146 Four Seasons Dr.                                                 Unliquidated
          Apt. 6                                                                Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.247
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cassie Duvall-Jackson                                                 Contingent
          1017 Mitchell Rd.                                                     Unliquidated
          Nashville, TN 37206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.248
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CASSIE LOFTON                                                         Contingent
          3706 COLBORNE RD                                                      Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 358 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 371 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.248
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cassius Williams                                                      Contingent
          5317 W Central Ave.                                                   Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.248
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CATHERINE CHILAKA                                                     Contingent
          3 LIBERTY PLPT 4                                                      Unliquidated
          WINDSOR MILL, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.248
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Catherine Gibbs                                                       Contingent
          505 Jefferson Ave.                                                    Unliquidated
          Apt. 1206                                                             Disputed
          Toledo, OH 43604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.248
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CATHERINE LILLIBRIDGE                                                 Contingent
          12761 KINSMAN ROAD                                                    Unliquidated
          BURTON, OH 44021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.248
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CATHERINE OTIENO                                                      Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.248
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CATHERINE PEREZ                                                       Contingent
          433 NE 21 TERRACE                                                     Unliquidated
          HOMESTEAD, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.248
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CATHERINE STEVENS                                                     Contingent
          12139 SW 250TH ST                                                     Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 359 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 372 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.248
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CATHERINE WAIRACHU                                                    Contingent
          5449 KING ARTHUR CIRCLE                                               Unliquidated
          ROSEDALE                                                              Disputed
          BALTIMORE, MD 21237
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.248
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CATHERINE WILSON                                                      Contingent
          2291 NW 48TH TERRACE                                                  Unliquidated
          APT#206                                                               Disputed
          FORT LAUDERDALE, FL 33311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.249
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CATHERINE YEPES                                                       Contingent
          16851 NE 21 AVE. APT #7                                               Unliquidated
          NORTH MIAMI BEACH, FL 33162                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CATHERINE YEPES                                                       Contingent
          5322 SW 158 AVE                                                       Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Catie Corrigan                                                        Contingent
          31641 Compass Cv                                                      Unliquidated
          Avon Lake, OH 44012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CATIE CORRIGAN                                                        Contingent
          38 OUTPOST LANE                                                       Unliquidated
          HILTON HEAD, SC 29928                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAUESHANNI DURE                                                       Contingent
          14030 BISCAYNE BLVD APT. 718                                          Unliquidated
          NORTH MIAMI, FL 33181                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 360 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 373 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.249
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAYELA JOHNSON                                                        Contingent
          5685 TIERRA ROJA DRIVE                                                Unliquidated
          VIRGINIA BEACH, VA 23462                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cayla Bensman                                                         Contingent
          10450 Lochard Rd.                                                     Unliquidated
          Sidney, OH 45365-9212                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAYLA BROWN                                                           Contingent
          300 NORTH CHAPEL GATE LN APT B                                        Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAYLA LAWRENCE                                                        Contingent
          7114 CARISSA CT                                                       Unliquidated
          TAMARAC, FL 33321                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAYLA MARKET                                                          Contingent
          4002 VAN BUREN STREET                                                 Unliquidated
          BELLWOOD, IL 60104                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAYLA QUINONEZ                                                        Contingent
          3230 CENTENNIAL ROAD LOT 138                                          Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cayla Thompson                                                        Contingent
          3504 Gibbons Ave                                                      Unliquidated
          Baltimore, MD 21214-2721                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 361 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 374 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.250
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Caylib Holt                                                           Contingent
          PO Box 228                                                            Unliquidated
          Chillicothe, OH 45601                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $514.63
          CBHS Health Fund Limited                                              Contingent
          Level 5, 70 George St.                                                Unliquidated
          Parramatta NSW 2150                                                   Disputed
          Australia
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.250
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $424.00
          CCF Palm Beach                                                        Contingent
          525 Okeechobee Blvd.                                                  Unliquidated
          West Palm Beach, FL 33401                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $342.00
          CCF Weston Clinic                                                     Contingent
          2950 Cleveland Clinic Blvd.                                           Unliquidated
          Fort Lauderdale, FL 33331-3609                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CEARA NARIO-REDMOND                                                   Contingent
          24911 SOUTH WOODLAND ROAD                                             Unliquidated
          BEACHWOOD, OH 44122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CECIL HYLTON                                                          Contingent
          13280 BRISTOW ROAD                                                    Unliquidated
          NOKESVILLE, VA 20181                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ceciley Landley                                                       Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 362 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 375 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.250
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CECILIA MARGARIDA MENDES MOTTA                                        Contingent
          3512 WYOGA LAKE RD                                                    Unliquidated
          APT 207                                                               Disputed
          CUYAHOGA FALLS, OH 44224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.251
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CECILIA MARGARIDA MENDES MOTTA                                        Contingent
          80 E EXCHANGE ST, AP 341A                                             Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cecilia Quinones                                                      Contingent
          1677 Capon Tree Lane                                                  Unliquidated
          Woodbridge, VA 22191                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CECILIA QUINONES                                                      Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B419                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.251
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CEDRIC BASHENGAZI                                                     Contingent
          80 EAST EXCHANGE STREET                                               Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CEDRIC BASHENGEZI
          THE UNIVERSITY OF AKRON                                               Contingent
          SPANTON HALL 218                                                      Unliquidated
          PO Box 1350                                                           Disputed
          AKRON, OH 44309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.251
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CEDRIC MCCOY                                                          Contingent
          409 E PALMETTO ST                                                     Unliquidated
          PALATKA, FL 32177                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 363 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 376 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.251
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cedric Washington                                                     Contingent
          6736 Casa Bella Dr.                                                   Unliquidated
          Knoxville, TN 37918                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cedric Witherspoon                                                    Contingent
          3110 Moyston Ave.                                                     Unliquidated
          Baltimore, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CEDRIC WITHERSPOON                                                    Contingent
          1205 ST. AGNES LANE                                                   Unliquidated
          APT. K                                                                Disputed
          BALTIMORE, MD 21207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.251
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cefaratti Group                                                       Contingent
          4608 St. Clair Ave.                                                   Unliquidated
          Cleveland, OH 44103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0818
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CELANIE XAVIER                                                        Contingent
          13176 SW 28TH ST                                                      Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CELENA PERROW-DURANT                                                  Contingent
          3007 GRAYSON ST                                                       Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $133.00
          Celeste Batchev, MD                                                   Contingent
          718 N Macomb St                                                       Unliquidated
          Monroe, MI 48162                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6041
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 364 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 377 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.252
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CELESTE CACEU                                                         Contingent
          6722 SE REED COLLEGE PL                                               Unliquidated
          PORTLAND, OR 97202-8270                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CELESTE PEREIRA                                                       Contingent
          8741 NW 112TH CT                                                      Unliquidated
          DORAL, FL 33178-5612                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CELIA GAITOR                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CELINA CAHALANE                                                       Contingent
          2726 ELLSWORTH HILL DR                                                Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CELINA SARKO                                                          Contingent
          6483 FAIRWEATHER DRIVE                                                Unliquidated
          CLEVELAND, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Celvin Pelaez-Gonzalez                                                Contingent
          5817 Wesleyan Dr.                                                     Unliquidated
          Box A444                                                              Disputed
          Virginia Beach, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.252
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CEMROY DAVIS                                                          Contingent
          10801 SW 167TH STREET                                                 Unliquidated
          CUTLER RIDGE, FL 33157                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 365 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 378 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.253
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,585.33
          Centene Mgmt Corp                                                     Contingent
          3750 Logan Ave NW                                                     Unliquidated
          Canton, OH 44709                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8580
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $159.80
          Centene Mgmt Corp                                                     Contingent
          7700 Forsyth Blvd.                                                    Unliquidated
          Saint Louis, MO 63105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4465
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $435.29
          Center for Bone and Joint Surgery                                     Contingent
          10111 West Forest Hill Blvd.                                          Unliquidated
          Wellington, FL 33414                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $194.70
          Center for Self-Development                                           Contingent
          1605 W. 3rd St.                                                       Unliquidated
          Chester, PA 19013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $52.25
          Center for Surgical Dermatology, In                                   Contingent
          428 County Line Rd. W                                                 Unliquidated
          Westerville, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $25.52
          Central Carolina Skin Dermatology C                                   Contingent
          3940 Arrowhead Blvd. #210                                             Unliquidated
          Mebane, NC 27302                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,248.46
          Central Fl Endo Diabetes Con                                          Contingent
          635 N. Miatland Ave.                                                  Unliquidated
          Maitland, FL 32751                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 366 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 379 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.253
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $149.86
          Century Integrated Partners, Inc.                                     Contingent
          3500 Gaston Ave.                                                      Unliquidated
          Dallas, TX 75246                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $773.00
          CEP AMERICA CALIFORNIA                                                Contingent
          2100 POWELL ST                                                        Unliquidated
          Emeryville, CA 94608                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3648
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cera Dodrill                                                          Contingent
          230 Rosemont Ave.                                                     Unliquidated
          Youngstown, OH 44515                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CESAR FLORIAN                                                         Contingent
          715 COLUMBUS PARKWAY APT. R                                           Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chabeli Arroyo                                                        Contingent
          4314 - 13th St. NE                                                    Unliquidated
          Washington, DC 20017-3827                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAD ANDREWS-FULTON                                                   Contingent
          607D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.254
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chad Dorsey                                                           Contingent
          615 Wooland Ave.                                                      Unliquidated
          Wadsworth, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 367 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 380 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.254
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAD DUNNER                                                           Contingent
          910 BIGGS STREET                                                      Unliquidated
          MEMPHIS, TN 38128                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chad Ellis                                                            Contingent
          6490 Delores Blvd.                                                    Unliquidated
          Brookpark, OH 44142                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chad R. Manke                                                         Contingent
          6160 Kempsville Cir. Ste. 200B                                        Unliquidated
          Norfolk, VA 23502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAD SPENCER                                                          Contingent
          9902 SW 196TH ST                                                      Unliquidated
          MIAMI, FL 33157                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAD WILLIAMS-BEY                                                     Contingent
          OFFICE OF RESIDENCE LIFE                                              Unliquidated
          1700 EAST COLDSPRING LANE                                             Disputed
          BALTIMORE, MD 21251
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.254
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chad-Roye Dixon                                                       Contingent
          2201 Coleridge Dr.                                                    Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHADAE GOODE                                                          Contingent
          9 NORTH EAST AVE                                                      Unliquidated
          BALTIMORE, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 368 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 381 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.255
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chaeeun Lim                                                           Contingent
          2515 W Bancroft St.                                                   Unliquidated
          Apt. PHS                                                              Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.255
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAEEUN LIM                                                           Contingent
          1120 N WESTWOOD AVE APT 6105                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAITANYA BORRA                                                       Contingent
          317-1/2 ,TORREY STREET                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chakel Walker                                                         Contingent
          7155 McClean Blvd                                                     Unliquidated
          Parkville, MD 21234-7253                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHALIF WILSON                                                         Contingent
          649 N. LARAMIE AVENUE                                                 Unliquidated
          CHICAGO, IL 60644                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAMPAYNE FREEMAN                                                     Contingent
          2654 WEST 28TH STREET                                                 Unliquidated
          RIVIERA BEACH, FL 33404                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chance Canady                                                         Contingent
          1364 Chickweed St.                                                    Unliquidated
          Mechanicsburg, OH 43044                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 369 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 382 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.255
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANDLER CARNEY                                                       Contingent
          312 REGATTA DRIVE                                                     Unliquidated
          AVON LAKE, OH 44012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANDLER TAYLOR-HENRY                                                 Contingent
          555 DOGWOOD POINTE                                                    Unliquidated
          MADISON, MS 39110                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANDLER THOMAS                                                       Contingent
          5891 SE MITZI LN                                                      Unliquidated
          STUART, FL 34997                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANDLER YOUNGER                                                      Contingent
          7309 ROCKRIDGE RD                                                     Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chanel Hamm                                                           Contingent
          3813 Garrison Blvd.                                                   Unliquidated
          Apt. 25                                                               Disputed
          Baltimore, MD 21215-5466
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.256
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANEL HAMM                                                           Contingent
          3813 GARRISON BLVD APT 2S                                             Unliquidated
          BALTIMORE, MD 21215-5466                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANEL RICKETTS                                                       Contingent
          1008 INDIAN TRACE CIR                                                 Unliquidated
          APT 104                                                               Disputed
          WEST PALM BEACH, FL 33407
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 370 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 383 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.256
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANG LIU                                                             Contingent
          715 W. MARKET ST APT 301                                              Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.00
          Change Healthcare                                                     Contingent
          5700 Democracy, Ste. 1500                                             Unliquidated
          Plano, TX 75024                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANGMI WANG                                                          Contingent
          8395 SW 73RD AVENUE, #UNIT 424                                        Unliquidated
          MIAMI, FL 33143                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANTAI SMITH                                                         Contingent
          1700 E. COLDSPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANTAL CLARKE                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANTAL MURPHY                                                        Contingent
          2552 PLUM LEAF LN                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANTALIA YOUNG                                                       Contingent
          119 MELROSE AVE                                                       Unliquidated
          TOLEDO, OH 43610                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 371 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 384 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.257
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANTE CARTER                                                         Contingent
          7910 MARFIELD PL APT H                                                Unliquidated
          NOTTINGHAM, MD 21236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANTE MITCHELL                                                       Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A192                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.257
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANTE OLALO                                                          Contingent
          12405 BUSHEY DR                                                       Unliquidated
          SILVER SPRING, MD 20906-4405                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANTEL BAKER                                                         Contingent
          15017 GREEN WING TERRACE                                              Unliquidated
          UPPER MARLBORO, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANTEL PERRY                                                         Contingent
          3913 BOARMAN AVE                                                      Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANTEL SCOTT                                                         Contingent
          211 SETTLERS WAY                                                      Unliquidated
          LARGO, MD 20774-5770                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANTEL SHAW                                                          Contingent
          6322 MAGNOLIA TRAILS LANE                                             Unliquidated
          GIBSONTON, FL 33534                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 372 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 385 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.257
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANTELLE BRADY                                                       Contingent
          1245 US HIGHWAY 42                                                    Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHANTELLE MARTIN                                                      Contingent
          12249 SW 201 TERR                                                     Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAO PENG                                                             Contingent
          2145 MEDFORD ROAD APT 14                                              Unliquidated
          ANN ARBOR, MI 48104                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAO PENG                                                             Contingent
          120 NORTH AVE APT B127                                                Unliquidated
          TALLMADGE, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAO WANG                                                             Contingent
          2106 STONEHENGE CIR.                                                  Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAO WANG                                                             Contingent
          1295 VALE DRIVE APT G.                                                Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAO ZHANG                                                            Contingent
          1290 CULPEPPER DR                                                     Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 373 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 386 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.258
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAO ZHANG                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.258
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAOJIE YANG                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAPIN HUTAMA                                                         Contingent
          1706 24TH ST NW, CANTON, OH 44709                                     Unliquidated
          CANTON, OH 44709                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAPIN HUTAMA                                                         Contingent
          257 SPICER STREET                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARDONNAY JACKSON                                                    Contingent
          2861 MAYFIELD AVE                                                     Unliquidated
          BALTIMORE, MD 21213-1231                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chariane Bangna                                                       Contingent
          104 Bryan Ct.                                                         Unliquidated
          Apt. 101                                                              Disputed
          Laurel, MD 20707
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.259
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Charina Austin                                                        Contingent
          2401 Eutaw Pl                                                         Unliquidated
          Baltimore, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 374 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 387 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.259
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Charishma Nallapati                                                   Contingent
          3639 Acorn Dr.                                                        Unliquidated
          Troy, MI 48083                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARISMA GIPSON                                                       Contingent
          4511 RUSK AVENUE                                                      Unliquidated
          DALLAS, TX 75204                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARISMA WILLIAMS                                                     Contingent
          20132 TORREY POND PL                                                  Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARIZMA ANDERSON                                                     Contingent
          1151 SW 110TH LANE                                                    Unliquidated
          DAVIE, FL 33324                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARIZMA ANDERSON                                                     Contingent
          1217 S DIXIE HWY                                                      Unliquidated
          APT 207                                                               Disputed
          POMPANO BEACH, FL 33060
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.259
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLEA HENLEY                                                        Contingent
          2177 MIDDLEHURST DRIVE                                                Unliquidated
          COLUMBUS, OH 43219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLEIGHA KNOWLES                                                    Contingent
          904 W BROWARD BLVD.                                                   Unliquidated
          APT. 304                                                              Disputed
          FORT LAUDERDALE, FL 33312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 375 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 388 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.260
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Charlene Wilson-Stanley                                               Contingent
          300 N Charles St.                                                     Unliquidated
          Apt. 504                                                              Disputed
          Baltimore, MD 21201
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.260
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLES ADKINS                                                        Contingent
          4504 EAST KELLIS STREET                                               Unliquidated
          FORT WORTH, TX 76119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLES AFRAM                                                         Contingent
          4504 EAST KELLIS STREET                                               Unliquidated
          FORT WORTH, TX 76119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLES ALLEN                                                         Contingent
          8534 SOUTH DREXEL AVENUE                                              Unliquidated
          CHICAGO, IL 60619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Charles Armstrong                                                     Contingent
          621 St Dunstans Rd                                                    Unliquidated
          Baltimore, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLES BARRAH                                                        Contingent
          7920 BELRIDGE RD.                                                     Unliquidated
          NOTTINGHAM, MD 21236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLES BRIMBERRY                                                     Contingent
          3751 NEW HOPE ROAD                                                    Unliquidated
          PELHAM, GA 31779                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 376 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 389 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.260
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLES DENMAN                                                        Contingent
          6024 GREELEY BOULEVARD                                                Unliquidated
          SPRINGFIELD, VA 22152                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLES DIAZ                                                          Contingent
          12243 SW 82 TER                                                       Unliquidated
          MIAMI, FL 33183                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $119.91
          Charles E. Parker                                                     Contingent
          6275 E Virginia Beach Blvd.                                           Unliquidated
          Norfolk, VA 23502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Charles Edmunds                                                       Contingent
          4205 Wynfield Dr.                                                     Unliquidated
          Owings Mills, MD 21117-6171                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLES HART                                                          Contingent
          64 ACORN CIR APT 202                                                  Unliquidated
          TOWSON, MD 21286                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Charles Hawk                                                          Contingent
          2105 Orchard Lakes Ct.                                                Unliquidated
          Apt. 11                                                               Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.261
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLES JOHNSON                                                       Contingent
          433 L.THOMPSON STREET                                                 Unliquidated
          CEDAR HILL, TX 75104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 377 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 390 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.261
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLES LICHTENWALTER                                                 Contingent
          4508 WOOD STREET                                                      Unliquidated
          ERIE, PA 16509                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $41.60
          Charles M. Glanville OD                                               Contingent
          1835 Calvert Dr.                                                      Unliquidated
          Cuyahoga Falls, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Charles Mason                                                         Contingent
          1135 Wionna Ave.                                                      Unliquidated
          Cincinnati, OH 45224                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Charles Mullins                                                       Contingent
          430 Hardmoore Ct                                                      Unliquidated
          Glen Burnie, MD 21061                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLES MUSE                                                          Contingent
          3604 TELMAR RD                                                        Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLES PADIAL                                                        Contingent
          8800 NW 36TH ST                                                       Unliquidated
          DORAL, FL 33178-3477                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Charles Renner, III                                                   Contingent
          876 Mayfair Rd.                                                       Unliquidated
          Akron, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 378 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 391 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.262
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLES TURFE                                                         Contingent
          224 HIGHLANDS DR                                                      Unliquidated
          CANTON, MI 48188                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Charles Weinberg                                                      Contingent
          4 Unison Ct. N                                                        Unliquidated
          Newark, DE 19713-1953                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLEY KALE                                                          Contingent
          4428 FLEETWOOD                                                        Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLIE PARKER                                                        Contingent
          16010 NW 27TH PLACE                                                   Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Charlisha Dubose                                                      Contingent
          4404 Marble Hall Rd.                                                  Unliquidated
          Apt. 300                                                              Disputed
          Baltimore, MD 21218-1527
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.262
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLOTTE ATASIGE                                                     Contingent
          2553 ROMIG ROAD                                                       Unliquidated
          AKRON, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLOTTE BATES                                                       Contingent
          113 E WALNUT ST                                                       Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 379 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 392 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.262
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLOTTE GROSS                                                       Contingent
          1221 OXLEY RD                                                         Unliquidated
          COLUMBUS, OH 43212-3531                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLOTTE JAY                                                         Contingent
          315 NE 3RD AVE                                                        Unliquidated
          #1105                                                                 Disputed
          FORT LAUDERDALE, FL 33301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.263
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLOTTE SCHERER                                                     Contingent
          3613 MOGADORE ROAD                                                    Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLOTTE VINING                                                      Contingent
          6172 GREENWYCKE LN                                                    Unliquidated
          MONROE, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARLTON BROWN                                                        Contingent
          12530 NW 11TH AVE                                                     Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Charly Cochran                                                        Contingent
          PO Box 1810                                                           Unliquidated
          Bronson, FL 32621                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARMEIKA RAHMING                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 380 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 393 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.263
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARONDA MCBRIDE                                                      Contingent
          4 SOUTH LAKE CT                                                       Unliquidated
          REISTERSTOWN, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARVIS AZILLE                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chase Axelrod                                                         Contingent
          593 St. Lawrence Blvd.                                                Unliquidated
          Eastlake, OH 44095                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHASE GRAHAM                                                          Contingent
          1370 RIDGEWOOD DRIVE                                                  Unliquidated
          SALEM, OH 44460                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHASE MARTINEZ                                                        Contingent
          15815 ALWOOD STREET                                                   Unliquidated
          LA PUENTE, CA 91744                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHASE PATTON                                                          Contingent
          340 TROY RD                                                           Unliquidated
          DELAWARE, OH 43015-1010                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chase Wade                                                            Contingent
          56159 Skyline Dr.                                                     Unliquidated
          Shadyside, OH 43947                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 381 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 394 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.264
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHASE WHITE                                                           Contingent
          41 WEST MAIN ST.                                                      Unliquidated
          P.O BOX 156                                                           Disputed
          DALTON, OH 44618
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.264
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHASE ZUPANCIC                                                        Contingent
          9404 KNOWLTON ROAD                                                    Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHASSITY WEBSTER                                                      Contingent
          904 WILLIAMSBURG LANE                                                 Unliquidated
          KELLER, TX 76248                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHATHURA ABEYWICKRAMA                                                 Contingent
          3716 ASHLEY OAKS DR APT D                                             Unliquidated
          LAFAYETTE, IN 47905                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHATHURA ABEYWICKRAMA                                                 Contingent
          217 E CRIPE ST APT 5                                                  Unliquidated
          SOUTH BEND, IN 46637                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHATHURANGA WITHARAMAGE                                               Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.264
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAUNCEY MURRAY                                                       Contingent
          734 CARDIFF CIRCLE                                                    Unliquidated
          EDGEWOOD, MD 21040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 382 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 395 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.264
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chauncey Rogers                                                       Contingent
          4943 Bristle Cone Cir                                                 Unliquidated
          Aberdeen, MD 21001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAUNTE MCMILLIAN                                                     Contingent
          1421 NW 43RD ST                                                       Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chavane Minto                                                         Contingent
          4451 Belair Rd.                                                       Unliquidated
          Baltimore, MD 21206-6337                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAYLA CARLYLE                                                        Contingent
          3209 15TH ST. W                                                       Unliquidated
          LEHIGH ACRES, FL 33971                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chayse Smith                                                          Contingent
          137 Bell St.                                                          Unliquidated
          Crooksville, OH 43731                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAZE SANDERS                                                         Contingent
          3773 VICKSBURG STREET                                                 Unliquidated
          DETROIT, MI 48206                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHAZZTIN BOWE                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 383 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 396 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.265
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHE-KUAN LIN                                                          Contingent
          2760 RYEWOOD AVE APT E                                                Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHE-KUAN LIN                                                          Contingent
          22 EAST EXCHANGE STREET, APT:4037A                                    Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEANTAE NOWLIN                                                       Contingent
          1001 SOUTH MARLYN AVE                                                 Unliquidated
          ESSEX, MD 21221                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cheaz Porter                                                          Contingent
          8300 Cedar View Ct.                                                   Unliquidated
          Clinton, MD 20735                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cheikh McKissic                                                       Contingent
          1205 Lakeside Ave.                                                    Unliquidated
          Baltimore, MD 21218-3002                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEKIVIA THOMPKINS                                                    Contingent
          1131 NW 64 ST                                                         Unliquidated
          MIAMI, FL 33150                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chelcey Tusing                                                        Contingent
          4190 Pleasant Valley Church Rd.                                       Unliquidated
          Hopewell, OH 43746                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 384 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 397 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.266
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chelsea Bradfield                                                     Contingent
          420 Sackett St.                                                       Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHELSEA BRAY                                                          Contingent
          5600 ALEXIS RD APT 158                                                Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHELSEA BROWN                                                         Contingent
          406D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.266
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chelsea Clark                                                         Contingent
          2540 Heather Hills Rd.                                                Unliquidated
          Apt. D                                                                Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.266
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHELSEA CLARK                                                         Contingent
          7340 NIGHTINGALE DR.                                                  Unliquidated
          APT. 9                                                                Disputed
          HOLLAND, OH 43528
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.266
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHELSEA DENISTON                                                      Contingent
          1626 TWIN OAKS DR                                                     Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHELSEA DINGUS                                                        Contingent
          1839 NAUTILUS DR                                                      Unliquidated
          SARASOTA, FL 34231                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 385 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 398 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.267
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHELSEA HIGGINS                                                       Contingent
          420 SACKETT ST                                                        Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHELSEA MCCARTHY                                                      Contingent
          109 DUNKIRK ROAD                                                      Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHELSEA MIRANDA                                                       Contingent
          1970 SW 68TH WAY                                                      Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHELSEA PLEZ                                                          Contingent
          1601 NE 191ST ST APT 218                                              Unliquidated
          MIAMI, FL 33179-4194                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chelsea Scott                                                         Contingent
          1119 Castle Harbour Way                                               Unliquidated
          Unit 1A                                                               Disputed
          Glen Burnie, MD 21060-0934
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.267
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHELSEA SMITH                                                         Contingent
          1255 APPLEGATE STREET                                                 Unliquidated
          WATERVILLE, OH 43566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHELSEA TROST                                                         Contingent
          2013 NW 178TH WAY                                                     Unliquidated
          PEMBROKE PINES, FL 33029                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 386 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 399 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.267
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHELSEA VARSACI                                                       Contingent
          2985 SE ABA ST.                                                       Unliquidated
          PORT SAINT LUCIE, FL 34952                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHELSEY BERKEY                                                        Contingent
          5399 JOSEPHINE ST NW                                                  Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chelsey Daugherty                                                     Contingent
          1209 Appleby Dr.                                                      Unliquidated
          Silver Spring, MD 20904                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chelsey Zoldan                                                        Contingent
          6941 Tippecanoe Rd.                                                   Unliquidated
          Canfield, OH 44406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chelsie Betters                                                       Contingent
          3305 Elbert St.                                                       Unliquidated
          Baltimore, MD 21229-3716                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chelsie Betters                                                       Contingent
          3305 Elbert St.                                                       Unliquidated
          Baltimore, MD 21229-3716                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHELSIE CAMERON                                                       Contingent
          3820 TERKA CIR                                                        Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 387 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 400 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.268
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEN DU                                                               Contingent
          2200 HIGH ST.                                                         Unliquidated
          APT.956                                                               Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.268
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEN LIU                                                              Contingent
          17620 ATLANTIC BLVD                                                   Unliquidated
          APT314                                                                Disputed
          SUNNY ISLES BEACH, FL 33160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.268
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEN WANG                                                             Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEN-JUNG LEE                                                         Contingent
          1350 N. HOWARD ST. APT. 507                                           Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEN-JUNG LEE                                                         Contingent
          1296 BUCKINGHAM GATE BLVD.                                            Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHENG LIU                                                             Contingent
          900 WEST MARKET STREET APT 202                                        Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHENG CHI                                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 388 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 401 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.269
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHENG LI                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.269
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHENG LIU                                                             Contingent
          900 WEST MARKET STREET APT 202                                        Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHENG PU                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.269
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHENG ZHANG                                                           Contingent
          2833 RED CREST LANE #101                                              Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHENG ZHANG                                                           Contingent
          437 LOVISA STREET                                                     Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHENGKAI FAN                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.269
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHENXI JIN                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 389 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 402 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.269
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHENYING ZHAO                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.269
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHERLDA GARCONVILLE                                                   Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cherone Simmons                                                       Contingent
          254 E 9th St.                                                         Unliquidated
          Apt. #3                                                               Disputed
          Boston, MA 02127
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.270
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHERYKA SAINTINE                                                      Contingent
          11230 SUNVIEW WAY                                                     Unliquidated
          HOLLYWOOD, FL 33026                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHERYL JACKSON                                                        Contingent
          3425 SANDY TRAIL LANE                                                 Unliquidated
          PLANO, TX 75023                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $858.00
          Chete M. Eze Nliam, MD                                                Contingent
          9500 Euclid Ave.                                                      Unliquidated
          Cleveland, OH 44195                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6092
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chethan Mudiyam                                                       Contingent
          2615 W Village Dr.                                                    Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 390 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 403 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.270
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $110.00
          Chevalier Chiropractic, Inc.                                          Contingent
          7257 Fulton Rd. NW                                                    Unliquidated
          #73                                                                   Disputed
          Canton, OH 44718
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       7757                         Is the claim subject to offset?     No       Yes


 3.270
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEVANESE HENRY                                                       Contingent
          2429 NW 39TH TER                                                      Unliquidated
          APT #101                                                              Disputed
          FORT LAUDERDALE, FL 33311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.270
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEVON ORMSBY                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEY HARRIS                                                           Contingent
          10486 SUGARBERRY STREET                                               Unliquidated
          WALDORF, MD 20603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEYANNA BALL                                                         Contingent
          643 HARRISON AVENUE                                                   Unliquidated
          AKRON, OH 44314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEYANNE BROWN                                                        Contingent
          202D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.271
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEYANNE PARSONS                                                      Contingent
          210 W MAIN ST                                                         Unliquidated
          NORTH BALTIMORE, OH 45872                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 391 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 404 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.271
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEYANNE RANDALL                                                      Contingent
          2822 E. 12TH STREET                                                   Unliquidated
          KANSAS CITY, MO 64127                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEYANNE SARTOSKI                                                     Contingent
          7730 AKRON AVENUE                                                     Unliquidated
          CANAL FULTON, OH 44614                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEYENNE CUNNINGHAM                                                   Contingent
          2523 POPES LN                                                         Unliquidated
          BALTIMORE, MD 21219-1321                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEYENNE CURTIS                                                       Contingent
          2813 WEST LAFAYETTE AVE                                               Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cheyenne Davis                                                        Contingent
          196 Elm St.                                                           Unliquidated
          Rossford, OH 43460                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cheyenne Story                                                        Contingent
          30 Emerald Court                                                      Unliquidated
          Canfield, OH 44406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEYENNE STORY                                                        Contingent
          1462 PEPPERWOOD DRIVE                                                 Unliquidated
          NILES, OH 44446-3543                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 392 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 405 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.271
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEYENNE STORY                                                        Contingent
          30 EMERALD COURT                                                      Unliquidated
          CANFIELD, OH 44406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cheyenne-Sage Holly                                                   Contingent
          4503 N Lockwood Ave.                                                  Unliquidated
          Toledo, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHEYNE WALKER                                                         Contingent
          3909 ROMSEY DRIVE                                                     Unliquidated
          BOWIE, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHI MA                                                                Contingent
          75 ADOLPH STREET APARTMENT 3                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHI ZHAN                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.272
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHI ZHANG                                                             Contingent
          673 FRANKLIN ST #110B                                                 Unliquidated
          #110B                                                                 Disputed
          WORCESTER, MA 01604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.272
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHI ZHANG                                                             Contingent
          684 MULL AVE                                                          Unliquidated
          APT 2B                                                                Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 393 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 406 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.272
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIA TSAI                                                             Contingent
          2686 PINE RUN                                                         Unliquidated
          LIMA, OH 45801                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIBUIKE NOSIRI                                                       Contingent
          6 TROUT LILY COURT                                                    Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIDIEBERE DIM                                                        Contingent
          318 ASHLEE AVE                                                        Unliquidated
          MOUNTAIN HOUSE, CA 95391                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIDINMA OKWUM-EMULO                                                  Contingent
          228 LINDEN RIDGE ROAD                                                 Unliquidated
          LAUREL, MD 20724                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIDUBEM IGWEAGU                                                      Contingent
          315 GRANT STREET                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIEDZA TARUVINGA                                                     Contingent
          401 WILDERNESS ROAD                                                   Unliquidated
          MARYSVILLE, OH 43040                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIKLITH MADHUKAR SIVA SAI GELLI                                      Contingent
          77 FIR HILL STREET                                                    Unliquidated
          APARTMENT: 6B8                                                        Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 394 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 407 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.273
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $989.74
          Children's Choice Pediatrics                                          Contingent
          3925 Darrow Rd.                                                       Unliquidated
          Ste. 105                                                              Disputed
          Stow, OH 44224-2600
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.273
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $784.64
          Children's Hosp Kings                                                 Contingent
          601 Children's Lane                                                   Unliquidated
          Norfolk, VA 23507                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,225.00
          Childrens Anesthesia Associate                                        Contingent
          3592 Corporate Dr. #107                                               Unliquidated
          Columbus, OH 43231                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7538
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,032.84
          Childrens Hosp Med Center of Akron                                    Contingent
          214 W Bowery St                                                       Unliquidated
          Akron, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7300
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,378.40
          Childrens Hospital Clinic Phys                                        Contingent
          700 Childrens Dr.                                                     Unliquidated
          Columbus, OH 43205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6335
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,009.25
          Childrens Hsp Ctr Med                                                 Contingent
          214 W Bowery St                                                       Unliquidated
          Akron, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7678
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIMDINDU EZE                                                         Contingent
          427 TRIMBLEFIELDS DR                                                  Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 395 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 408 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.274
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $124.80
          Chimezie C. Amananbu, MD                                              Contingent
          1655 W Market St.                                                     Unliquidated
          Akron, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3229
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIMKAMMA CHUKWUKA-EZE                                                Contingent
          9443 BALLARD GREEN DRIVE                                              Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chin-Hsiang Tseng                                                     Contingent
          1120 N Westwood Ave.                                                  Unliquidated
          Apt. 2414                                                             Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.274
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIN-SHUO KANG                                                        Contingent
          1282 BUCKINGHAM GATE BLVD                                             Unliquidated
          CUYAHOGA, OH 44221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIN-SHUO KANG                                                        Contingent
          1738 NORTHAMPTON RD APT 305                                           Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHINATU IBEMERE                                                       Contingent
          2660 SW 85TH TERRACE                                                  Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chinedu Egeolu                                                        Contingent
          4003 Larga Vista Ct                                                   Unliquidated
          Bowie, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 396 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 409 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.274
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHINEDU NNAJI                                                         Contingent
          5310 LEITH ROAD, APT. D                                               Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chinedu Onochi                                                        Contingent
          University of Toledo Academic House                                   Unliquidated
          1760 W Rocket Dr.                                                     Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.274
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHINENYE NAWAWULU                                                     Contingent
          6835 STURBRIDGE DR APT A                                              Unliquidated
          BALTIMORE, MD 21234-7443                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chinonso Agubosim                                                     Contingent
          2803 Algonquin Pkwy                                                   Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHINONSO AGUBOSIM                                                     Contingent
          2803 ALGONQUIN PARKWAY                                                Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHINONSO OSSAI                                                        Contingent
          729 COMPASS ROAD                                                      Unliquidated
          MIDDLE RIVER, MD 21220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHINWE NWIZU                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 397 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 410 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.275
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIRAN JBR                                                            Contingent
          756 ROSELAWN AVENUE                                                   Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIRAN JBR                                                            Contingent
          281 WHEELER STREET                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIRANTAN DASGUPTA                                                    Contingent
          401 S MAIN ST, APT 321A                                               Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,486.22
          CHIROCARE OF FLORIDA AV                                               Contingent
          1301 E Atlantic Blvd.                                                 Unliquidated
          Suite 2                                                               Disputed
          Pompano Beach, FL 33060
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       0965                         Is the claim subject to offset?     No       Yes


 3.275
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHISOM ANYANWU                                                        Contingent
          HARPER-TUBMAN                                                         Unliquidated
          1700 E. COLDSPRING LANE                                               Disputed
          BALTIMORE, MD 21251-0001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.275
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chloe Bronstein                                                       Contingent
          5197 Conoe Bend Dr.                                                   Unliquidated
          Lake Worth, FL 33463                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHLOE BUSH                                                            Contingent
          P.O. BOX 14416                                                        Unliquidated
          POLAND, OH 44514                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 398 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 411 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.276
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHLOE CROYLE                                                          Contingent
          3508 MAPLE RIDGE DRIVE                                                Unliquidated
          HUBBARD, OH 44425                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHLOE KALSBEEK                                                        Contingent
          8238 STATE ROUTE 45                                                   Unliquidated
          NORTH BLOOMFIELD, OH 44450                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chloe Leslie                                                          Contingent
          1400 Hickoryview Ct                                                   Unliquidated
          Dayton, OH 45458                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHLOE RUNNER                                                          Contingent
          4285 COE AVENUE                                                       Unliquidated
          NORTH OLMSTED, OH 44070                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHLOE THOMPSON                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chloe-Blair Davis                                                     Contingent
          19021 Coltfield Ct.                                                   Unliquidated
          Montgomery Village, MD 20886-3952                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,547.18
          CHMCA Physicians Billing                                              Contingent
          One Perkins Square                                                    Unliquidated
          Akron, OH 44308-1063                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 399 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 412 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.276
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHNEIDER SAGESSE                                                      Contingent
          5713 NW 64TH WAY                                                      Unliquidated
          FORT LAUDERDALE, FL 33321                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHNEIDER SAGESSE                                                      Contingent
          1200 SW 50TH AVE                                                      Unliquidated
          MARGATE, FL 33068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHOLET BARONE                                                         Contingent
          139 HANES ROAD                                                        Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHONG ZHONG                                                           Contingent
          1282 BUCKINGHAM GATE BLVD,                                            Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chongwen Li                                                           Contingent
          4123 N Terrace View St.                                               Unliquidated
          Apt. 8                                                                Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.277
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHONGWEN LI                                                           Contingent
          2933 DRUMMOND RD                                                      Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHOYCE HALL                                                           Contingent
          2620 DIVISION AVENUE APT 447                                          Unliquidated
          CLEVELAND, OH 44113                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 400 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 413 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.277
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRIS ALDAHONDO MATOS                                                 Contingent
          14060 BISCAYNE BLVD. APT 202                                          Unliquidated
          NORTH MIAMI, FL 33181                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRIS KAUFFMANN                                                       Contingent
          491 LOUISE LN                                                         Unliquidated
          ARNOLD, MD 21012-1441                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chris Leidig                                                          Contingent
          399 Sullivan Ave.                                                     Unliquidated
          Akron, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISSHAY LEWIS                                                       Contingent
          2111 OLD HOLZWARTH                                                    Unliquidated
          SPRING, TX 77388                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTA JOHNSON                                                       Contingent
          602C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.278
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTA MCKOY                                                         Contingent
          348 SW TULIP BLVD.                                                    Unliquidated
          PORT SAINT LUCIE, FL 34953                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTABEL DANBY COBBINA                                              Contingent
          5106 GREENWICH AVE APT B13                                            Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 401 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 414 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.278
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTAL MILLIEN                                                      Contingent
          37 TENNESSEE AVE                                                      Unliquidated
          HEMPSTEAD, NY 11550-3417                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTAN BAIN                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTELLE BELLABRE                                                   Contingent
          1855 ADAMS STREET                                                     Unliquidated
          APT-6                                                                 Disputed
          HOLLYWOOD, FL 33020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.278
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTELLE RIVAL                                                      Contingent
          92 FAIRVIEW AVENUE                                                    Unliquidated
          BRIDGEPORT, CT 06606                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christian & Barton, LLP                                               Contingent
          909 East Main St.                                                     Unliquidated
          Suite 1200                                                            Disputed
          Richmond, VA 23219-3095
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.278
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN BENHART                                                     Contingent
          203 RIVER BLUFF LANE                                                  Unliquidated
          ROYAL PALM BEACH, FL 33411                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN BLANDON CRUZ                                                Contingent
          2220 HIGH ST.                                                         Unliquidated
          APT 702                                                               Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 402 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 415 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.278
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN CANALES                                                     Contingent
          7105 HANRAHAN COURT                                                   Unliquidated
          ARLINGTON, TX 76002                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN CARVIN                                                      Contingent
          4706 PELHAM COURT                                                     Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN COOPER                                                      Contingent
          2910 MONTERREY PLAZA, APT 96                                          Unliquidated
          DALLAS, TX 75201                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN CRESPO                                                      Contingent
          108 SWAN PARKWAY W                                                    Unliquidated
          ROYAL PALM BEACH, FL 33411                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN DELGADO-RODRIGUEZ                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN DUCHNAK                                                     Contingent
          600 WEST WASHINGTON AVE                                               Unliquidated
          APT 3Q                                                                Disputed
          BALTIMORE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.279
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN FERRER                                                      Contingent
          13421 SW 2ND STREET                                                   Unliquidated
          MIAMI, FL 33184                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 403 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 416 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.279
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN GAGNON                                                      Contingent
          133 WOODS DR                                                          Unliquidated
          MADISONVILLE, LA 70447-9484                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN GARABEDIAN                                                  Contingent
          12740 SW 149                                                          Unliquidated
          MIAMI, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN GARCIA                                                      Contingent
          2625 DAVID LN                                                         Unliquidated
          BRENHAM, TX 77833                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christian Garvin                                                      Contingent
          4706 Pelham Ct                                                        Unliquidated
          Temple Hills, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN GONZALEZ RIVERA                                             Contingent
          1250 NE 119TH ST.                                                     Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN GONZALEZ RIVERA                                             Contingent
          3355 WEST 68TH STREET UNIT 121                                        Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN GRIFFIN                                                     Contingent
          4038 HAWTHRON GLEN COURT                                              Unliquidated
          FRESNO, TX 77545                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 404 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 417 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.280
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN HARMON                                                      Contingent
          1716 BUNCH DRIVE                                                      Unliquidated
          FORT WORTH, TX 76112                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN HENRY                                                       Contingent
          4121 TIVERTON RD                                                      Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN JONES                                                       Contingent
          1561 NW 15 TERRANCE                                                   Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN KNIGHT                                                      Contingent
          3930 KARALINE CIRCLE                                                  Unliquidated
          VALDOSTA, GA 31605                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN LUE YOUNG                                                   Contingent
          10601 NW 12TH CT                                                      Unliquidated
          PLANTATION, FL 33322                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN MANER                                                       Contingent
          1214 NEW HOPE ROAD                                                    Unliquidated
          SPRING HILL, FL 34606                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN MERIDA                                                      Contingent
          2498 SW 17 AVE. APT. 4206                                             Unliquidated
          MIAMI, FL 33145                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 405 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 418 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.281
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN NSHIMYUMUREMYI                                              Contingent
          850 MORRIS RD.                                                        Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN O'NEIL                                                      Contingent
          795 TERRAVIEW DRIVE                                                   Unliquidated
          YOUNGSTOWN, OH 44512                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN OWENS                                                       Contingent
          252 RAVENSHOLLOW DRIVE                                                Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN RIVERA-RENOVALES                                            Contingent
          7127 SUMMIT DRIVE                                                     Unliquidated
          WINTER HAVEN, FL 33884                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN ROBERTS                                                     Contingent
          495 SOUTH EDGEHILL AVENUE                                             Unliquidated
          AUSTINTOWN, OH 44515                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN ROJAS                                                       Contingent
          2507 HURON ST                                                         Unliquidated
          BALTIMORE, MD 21230                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN SCOTT                                                       Contingent
          4014 WALRAD ST                                                        Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 406 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 419 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.281
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christian Siebenaler                                                  Contingent
          30209 Morningside Dr.                                                 Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christian Simmons                                                     Contingent
          7628 Seans Ter.                                                       Unliquidated
          Lanham, MD 20706-1343                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN SUAREZ                                                      Contingent
          6919 W 36TH AVE                                                       Unliquidated
          APT #104                                                              Disputed
          HIALEAH, FL 33018
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.282
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christian Thomas                                                      Contingent
          7405 S Sangamon St.                                                   Unliquidated
          Chicago, IL 60621                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN TRODGON-LIPSCOMB                                            Contingent
          4711 IVANHOE AVE                                                      Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN VIK                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B475                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.282
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN WILLBERN                                                    Contingent
          1307 BONNER ST.                                                       Unliquidated
          HOUSTON, TX 77007                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 407 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 420 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.282
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christian Word                                                        Contingent
          12920 Old Mudbrook Rd.                                                Unliquidated
          Milan, OH 44846                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIAN YOUNG                                                       Contingent
          105 RAMSEY CT                                                         Unliquidated
          JOPPA, MD 21085                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christien Cofield                                                     Contingent
          9320 Pine View Ln                                                     Unliquidated
          Clinton, MD 20735                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christien Lee                                                         Contingent
          2862 Bellarosa Cir.                                                   Unliquidated
          West Palm Beach, FL 33411-3000                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTIN DAWKINS                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA ALLEN                                                       Contingent
          616 MARSH ISLE CIRCLE                                                 Unliquidated
          APT 106                                                               Disputed
          PORT SAINT LUCIE, FL 34952
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.283
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA ARROYO                                                      Contingent
          1610 SALZEDO STREET APT 4                                             Unliquidated
          CORAL GABLES, FL 33134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 408 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 421 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.283
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA BELLEZA                                                     Contingent
          6116 LEDGEVIEW DRIVE                                                  Unliquidated
          PENINSULA, OH 44264                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA BUNDY                                                       Contingent
          176 WALNUT ST APT 10A                                                 Unliquidated
          GENEVA, OH 44041                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christina Callahan                                                    Contingent
          3275 Myersville Rd.                                                   Unliquidated
          Apt. C                                                                Disputed
          Uniontown, OH 44685
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.283
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christina Camick                                                      Contingent
          6205 Valley Park Dr.                                                  Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA DUBCHUK                                                     Contingent
          4430 N HOLLAND SYLVANIA RD                                            Unliquidated
          APT 2301                                                              Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.283
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA EDWARDS                                                     Contingent
          2421 GOODENOUGH AVE.                                                  Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA ELLIS                                                       Contingent
          5020 DOCKSIDE DR                                                      Unliquidated
          ORLANDO, FL 32822                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 409 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 422 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.283
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA FUTTY                                                       Contingent
          6008 ROUTE 322                                                        Unliquidated
          WINDSOR, OH 44099                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA HAAS                                                        Contingent
          2213 SMITH AVE.                                                       Unliquidated
          HALETHORPE, MD 21227                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA KIRCHANTOZOGLOU                                             Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          HARPER/TUBMAN ROOM 206                                                Disputed
          BALTIMORE, MD 21251-0001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.284
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $90.00
          Christina M. Dalzell, APRN CRNA                                       Contingent
          410 W 10th Ave.                                                       Unliquidated
          Columbus, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6148
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA MCCROSSIN                                                   Contingent
          663 SOUTHAMPTON CT                                                    Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA MOUNTAIN                                                    Contingent
          9244 WINTERFIELD LN                                                   Unliquidated
          COLUMBIA, MD 21045-1828                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA PARATHIRAS                                                  Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 410 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 423 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.284
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA RAY                                                         Contingent
          335 WATER ST                                                          Unliquidated
          PEMBERVILLE, OH 43450                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christina Robinson-Peeples                                            Contingent
          1505 Jefferson Rd.                                                    Unliquidated
          Fort Washington, MD 20744-2850                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINA TANNER                                                      Contingent
          8606 POLLY HILL CT                                                    Unliquidated
          JESSUP, MD 20794                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christina Villagomez                                                  Contingent
          1800 Baptist World Center Dr.                                         Unliquidated
          Griggs Hall 308                                                       Disputed
          Nashville, TN 37207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.284
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christine Bailey                                                      Contingent
          PO ACP #09001                                                         Unliquidated
          Annapolis, MD 21404                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christine Brooks                                                      Contingent
          9610 Small Dr.                                                        Unliquidated
          Clinton, MD 20735-3543                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINE COX                                                         Contingent
          205 FARMINGTON RD                                                     Unliquidated
          ARCHBOLD, OH 43502                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 411 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 424 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.285
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINE CURIAC                                                      Contingent
          1301 NE MIAMI GARDENS DR.                                             Unliquidated
          APT 805W                                                              Disputed
          NORTH MIAMI BEACH, FL 33179
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.285
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINE DIAZ                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINE DIAZ                                                        Contingent
          16861 NW 82 AVE                                                       Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $168.47
          Christine L. Tran                                                     Contingent
          19415 Deerfield Ave.                                                  Unliquidated
          Suite 112                                                             Disputed
          Leesburg, VA 20176
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.285
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTINE LEE                                                         Contingent
          801 AMSTERDAM AVENUE                                                  Unliquidated
          APT 5I                                                                Disputed
          NEW YORK, NY 10025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.285
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christine Lu                                                          Contingent
          7161 Quail Lakes Dr.                                                  Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christine McCrone                                                     Contingent
          29510 Broxbourne Rd.                                                  Unliquidated
          North Olmsted, OH 44070                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 412 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 425 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.285
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christine Miles                                                       Contingent
          13050 SW 260 St.                                                      Unliquidated
          Homestead, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOFER MEDINA                                                     Contingent
          3500 SW 112TH AVE FL 33165                                            Unliquidated
          MIAMI, FL 33165-3460                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOL WHITE                                                        Contingent
          4343 PONDS ST NE                                                      Unliquidated
          WASHINGTON, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER ALAS                                                      Contingent
          3213 S. SEMORAN BLVD., #302                                           Unliquidated
          ORLANDO, FL 32822                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER ALMAROOF                                                  Contingent
          8561 GREENBELT RD.                                                    Unliquidated
          APT. 202                                                              Disputed
          GREENBELT, MD 20770
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.286
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Arnst                                                     Contingent
          2100 Orchard Lakes Pl                                                 Unliquidated
          Apt. 21                                                               Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.286
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER ASTOSKE                                                   Contingent
          3055 SE FARLEY ROAD                                                   Unliquidated
          PORT SAINT LUCIE, FL 34952                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 413 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 426 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.286
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER AUSTIN                                                    Contingent
          1305 NW 71ST TERRACE                                                  Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER AUSTIN                                                    Contingent
          P.O. BOX 3026                                                         Unliquidated
          LAKELAND, FL 33802                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER AVILA                                                     Contingent
          8731 HOMER STREET                                                     Unliquidated
          DETROIT, MI 48209                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER BECK                                                      Contingent
          1900 MONKTON RD                                                       Unliquidated
          MONKTON, MD 21111                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER BIDDY                                                     Contingent
          921 MIRAMAR PLACE                                                     Unliquidated
          CORPUS CHRISTI, TX 78411                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Brady                                                     Contingent
          3054 Harriett Rd.                                                     Unliquidated
          Stow, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,855.00
          CHRISTOPHER BROOKS MD PA                                              Contingent
          3800 Johnson St.                                                      Unliquidated
          Suite G                                                               Disputed
          HOLLYWOOD, FL 33021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       9633                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 414 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 427 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.287
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Brown                                                     Contingent
          3742 Elmley Ave.                                                      Unliquidated
          Baltimore, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER CHESTER                                                   Contingent
          636 VAN ERT AVE                                                       Unliquidated
          N. LAS VEGAS, NV 89030                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER CLARA                                                     Contingent
          8977 NW 111ST TER                                                     Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER CLARK                                                     Contingent
          960 CROSSWIND PL                                                      Unliquidated
          COCKEYSVILLE, MD 21030-4666                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER COLLIER                                                   Contingent
          3831 NW 7TH ST                                                        Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER COTTO                                                     Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER DARRINGTON                                                Contingent
          2320 NEBRASKA AVE                                                     Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 415 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 428 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.288
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Deacon                                                    Contingent
          10324 Claystone Ct.                                                   Unliquidated
          Whitehouse, OH 43571                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Dennis                                                    Contingent
          PO Box 622                                                            Unliquidated
          Riverside, CA 92502                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER DRENNAN                                                   Contingent
          5981 SORREL AVE                                                       Unliquidated
          SAN JOSE, CA 95123-4248                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER DYER                                                      Contingent
          P.O. BOX 67                                                           Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $127.00
          Christopher G. Sanford, MD                                            Contingent
          1125 Hospital Dr.                                                     Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1142
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER GOINS                                                     Contingent
          1712 SECOR RD APT D                                                   Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER HALE                                                      Contingent
          1720 RANDOLPH PLACE APT 2                                             Unliquidated
          MEMPHIS, TN 38120                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 416 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 429 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.288
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER HALL                                                      Contingent
          2203 LUAU STREET                                                      Unliquidated
          MESQUITE, TX 75150                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER HAMPTON                                                   Contingent
          1210 N UNION ST                                                       Unliquidated
          FOSTORIA, OH 44830                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER HILLIER                                                   Contingent
          319 SCOTT AVENUE                                                      Unliquidated
          NILES, OH 44446                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER KEEL                                                      Contingent
          3021 NW 161 TERRACE                                                   Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER KEITH                                                     Contingent
          2095 WEST STERLING ROAD                                               Unliquidated
          BURBANK, OH 44214                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER KLAWITTER                                                 Contingent
          2197 SOUTH ROAD                                                       Unliquidated
          CINCINNATI, OH 45233                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER KORKOR                                                    Contingent
          447 E VORIS ST                                                        Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 417 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 430 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.289
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER LIEBOLD                                                   Contingent
          300 W ADAMS ST                                                        Unliquidated
          GREEN SPRINGS, OH 44836                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Lumley                                                    Contingent
          3409 Merle Dr.                                                        Unliquidated
          Windsor Mill, MD 21244-3666                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Miller                                                    Contingent
          3107 Gibbons Ave.                                                     Unliquidated
          Baltimore, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER MILLER                                                    Contingent
          6908 SNOWY OWL                                                        Unliquidated
          ARLINGTON, TX 76002                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Mitchell                                                  Contingent
          1314 Empire Ave.                                                      Unliquidated
          Memphis, TN 38107                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Mugnaini                                                  Contingent
          350 Rankin St.                                                        Unliquidated
          Akron, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER MUGNAINI                                                  Contingent
          89900 NEW RUMLEY RD.                                                  Unliquidated
          JEWETT, OH 43986                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 418 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 431 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.290
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Parker                                                    Contingent
          1097 Wildwood Dr.                                                     Unliquidated
          Wooster, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER PETRI                                                     Contingent
          30 FULTON ST                                                          Unliquidated
          NILES, OH 44446                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Porter                                                    Contingent
          6530 Old Landover Rd                                                  Unliquidated
          Hyattsville, MD 20785-1448                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Roach                                                     Contingent
          11730 Strasburg Rd.                                                   Unliquidated
          Erie, MI 48133                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER RODRIGUEZ                                                 Contingent
          3825 CALLE TIBURON                                                    Unliquidated
          SAN CLEMENTE, CA 92672-4537                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Rowe                                                      Contingent
          4455 Sulgrave Dr.                                                     Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Ryan                                                      Contingent
          30 Silver Pond Dr.                                                    Unliquidated
          Apple Creek, OH 44606                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 419 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 432 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.290
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Sackett                                                   Contingent
          1745 Millbrook Lane                                                   Unliquidated
          Loveland, OH 45140                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER SCHMIDT                                                   Contingent
          3601 SUDER AVE                                                        Unliquidated
          TOLEDO, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER SCOTT                                                     Contingent
          7003 DOGWOOD RD                                                       Unliquidated
          BALTIMORE, MD 21244-2607                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER SMITH                                                     Contingent
          502B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.291
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER TAYLOR                                                    Contingent
          804 CHAUNCEY AVE.                                                     Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Thompson                                                  Contingent
          12490 Lena Pl                                                         Unliquidated
          Waldorf, MD 20602-3015                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER THOMPSON                                                  Contingent
          404 SHADE TREE PL APT G                                               Unliquidated
          CATONSVILLE, MD 21228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 420 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 433 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.291
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER THOMPSON                                                  Contingent
          4605 EMBASSY CIR APT 304                                              Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Tirado                                                    Contingent
          3831 W State Rd. 84                                                   Unliquidated
          Apt. 103                                                              Disputed
          Fort Lauderdale, FL 33312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.291
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER TORRES                                                    Contingent
          3609 43RD AVE                                                         Unliquidated
          BRENTWOOD, MD 20722                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER TOTH                                                      Contingent
          4053 TREBOR COURT                                                     Unliquidated
          JARRETTSVILLE, MD 21084                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER VALDES                                                    Contingent
          17662 NW 87 PLACE                                                     Unliquidated
          MIAMI, FL 33018                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Varghese                                                  Contingent
          3059 Tortola Way                                                      Unliquidated
          Hollywood, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER VINCI                                                     Contingent
          3422 COLTON ROAD                                                      Unliquidated
          SHAKER HEIGHTS, OH 44122                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 421 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 434 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.292
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER WALKER                                                    Contingent
          5720 GEDDES AVE                                                       Unliquidated
          FORT WORTH, TX 76107                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER WALKER                                                    Contingent
          4611 ALAMOSA STREET                                                   Unliquidated
          FORT WORTH, TX 76119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER WATTS                                                     Contingent
          2500 WINCHESTER ST APT D                                              Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER WILKINS                                                   Contingent
          959 WYE DR                                                            Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER WILLIAMS                                                  Contingent
          9661 LYNCHBURG PL                                                     Unliquidated
          WALDORF, MD 20603-3876                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christopher Wojciechowski                                             Contingent
          546 Dewitt St.                                                        Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER WONG                                                      Contingent
          4800 NE 122ND DR.                                                     Unliquidated
          OKEECHOBEE, FL 34972                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 422 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 435 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.292
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOPHER ZAGALES-CEBALLOS                                          Contingent
          14244 SW 117TH TERRACE                                                Unliquidated
          MIAMI, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.293
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRISTOS CHRYSANTHAKIS                                                Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.293
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christy Conley                                                        Contingent
          2153 Wilroy Rd.                                                       Unliquidated
          Apt. B                                                                Disputed
          Suffolk, VA 23434
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.293
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Christy Hayes                                                         Contingent
          318 Southwind Dr.                                                     Unliquidated
          Apt. 22                                                               Disputed
          North Palm Beach, FL 33408
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.293
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHRYSTINA SMITH                                                       Contingent
          3304 ONYX RD                                                          Unliquidated
          HOLLYWOOD, FL 33025                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.293
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHUAN ZENG                                                            Contingent
          2200 HIGH ST APT 467                                                  Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.293
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHUANSHI HUANG                                                        Contingent
          604 E BUCHTEL AVE                                                     Unliquidated
          APT 2                                                                 Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 423 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 436 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.293
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHUANSHI HUANG                                                        Contingent
          646 E BUCHTEL AVE                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.293
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHUCHU CLARK                                                          Contingent
          2296 LOWELL RIDGE RD                                                  Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.293
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHUKWUDUBEM ORANUBA                                                   Contingent
          24 LILY POND COURT                                                    Unliquidated
          ROCKVILLE, MD 20852                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.293
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chukwuma Njoku                                                        Contingent
          7 Cedar House Ct                                                      Unliquidated
          Rosedale, MD 21237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHUNG-FU CHENG                                                        Contingent
          2200 HIGH ST APT 670                                                  Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHUQING YUAN                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.294
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHYENNE WILLIAMS                                                      Contingent
          9 LAS VILLAS CT                                                       Unliquidated
          SAN FRANCISCO, CA 94124                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 424 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 437 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.294
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chyna Green                                                           Contingent
          9709 Foxcroft Ave.                                                    Unliquidated
          Clinton, MD 20735-3038                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chyna Hicks                                                           Contingent
          1030 Black Heath Rd.                                                  Unliquidated
          Midlothian, VA 23113                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Chyna Miller                                                          Contingent
          392 Stat St.                                                          Unliquidated
          Apt. 34                                                               Disputed
          Rochester, NY 14608
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.294
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHYNA STROUD                                                          Contingent
          760 OAK KNOLL AVE SE                                                  Unliquidated
          WARREN, OH 44484                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CIANNA BRIGHT                                                         Contingent
          6134 ALBERT AVENUE                                                    Unliquidated
          NORTH RIDGEVILLE, OH 44039                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ciara Burgess                                                         Contingent
          14201 Pleasant Creek Pl.                                              Unliquidated
          Colonial Heights, VA 23834                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ciara Crosby                                                          Contingent
          1239 Township Rd. 1253                                                Unliquidated
          Ashland, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 425 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 438 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.295
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CIARA DURGESS                                                         Contingent
          14201 PLEASANT CREEK PLAC                                             Unliquidated
          SOUTH CHESTERFIELD, VA 23834                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CIARA EVANS                                                           Contingent
          5200 S BLACKSTONE AVE APT 201                                         Unliquidated
          CHICAGO, IL 60615-6010                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ciara Jones                                                           Contingent
          11 Fourth St                                                          Unliquidated
          Bergenfield, NJ 07621                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CIARA LOVE                                                            Contingent
          2784 CREST ROAD                                                       Unliquidated
          COLERAIN TOWNSHIP, OH 45251                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CIARA LOVE                                                            Contingent
          6552 LAKOTA POINTE LANE                                               Unliquidated
          LIBERTY TOWNSHIP, OH 45044                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ciara Metzoian                                                        Contingent
          2825 Toben Rd.                                                        Unliquidated
          Carleton, MI 48117                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ciara Ralston                                                         Contingent
          2150 Milestone Dr.                                                    Unliquidated
          Apt. 409                                                              Disputed
          Findlay, OH 45840-7354
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 426 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 439 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.295
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ciera Johnson                                                         Contingent
          826 Gribbin Ln                                                        Unliquidated
          Toledo, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CIERRA CLARK                                                          Contingent
          2500 WOODWAY AVE                                                      Unliquidated
          DAYTON, OH 45406                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cierra Frye                                                           Contingent
          37001 Morrow Rd.                                                      Unliquidated
          Scio, OH 43988                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CIERRA JONES                                                          Contingent
          832 CHERRY POINT WAY                                                  Unliquidated
          JACKSONVILLE, FL 32218                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CIERRA QUEEN                                                          Contingent
          15622 N PLATTE DR                                                     Unliquidated
          BOWIE, MD 20716-1361                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CIERRA TERRIZZI                                                       Contingent
          645C TROLLEY DR                                                       Unliquidated
          DALLASTOWN, PA 17313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cigna Global Health Benefits                                          Contingent
          Connecticut General Life Insurance                                    Unliquidated
          13680 Collections Center Dr.                                          Disputed
          Chicago, IL 60693
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       A001                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 427 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 440 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.296
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CINCERE PASCHALL WEBB                                                 Contingent
          5331 NE CHURCH ST                                                     Unliquidated
          PORTLAND, OR 97218-2475                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CINDY FLORES                                                          Contingent
          1531 SHEFFIELD BLVD                                                   Unliquidated
          HOUSTON, TX 77015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $476.14
          CINDY MARIKA, DO, PA                                                  Contingent
          3640, 1604 Town Center Cir.                                           Unliquidated
          Suite A                                                               Disputed
          WESTON, FL 33326
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       3286                         Is the claim subject to offset?     No       Yes


 3.296
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cinea Deas                                                            Contingent
          7705 Bluegrass Rd.                                                    Unliquidated
          Rosedale, MD 21237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,181.45
          CIOCCA DERMATOLOGY, PA                                                Contingent
          7001 SW 97th Ave.                                                     Unliquidated
          #101                                                                  Disputed
          MIAMI, FL 33173
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1386                         Is the claim subject to offset?     No       Yes


 3.296
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CISLYN YOUNG                                                          Contingent
          1091 N W 7TH COURT                                                    Unliquidated
          #206                                                                  Disputed
          MIAMI, FL 33136
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.297
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,309.00
          CITY HOSPITAL WHITE ROCK                                              Contingent
          PO BOX 207407                                                         Unliquidated
          DALLAS, TX 75218                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2023
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 428 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 441 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.297
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          City of Akron, Ohio
          Ohio Income Tax Division                                              Contingent
          1 Cascade Plaza                                                       Unliquidated
          11th Floor                                                            Disputed
          Akron, OH 44308-1100
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.297
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          City of Ashland, Ohio                                                 Contingent
          Income Tax Division                                                   Unliquidated
          218 Luther St.                                                        Disputed
          Ashland, OH 44805
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.297
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $955.51
          City of Bowling Green EMS                                             Contingent
          552 East Court St.                                                    Unliquidated
          Bowling Green, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.297
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $237.41
          City of Perrysburg                                                    Contingent
          201 W. Indiana Ave.                                                   Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.297
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          City of Toledo, Ohio                                                  Contingent
          Dvision of Taxations                                                  Unliquidated
          One Government Center #2070                                           Disputed
          Toledo, OH 43604-2280
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.297
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CIZA SADOKE                                                           Contingent
          1361 EAST 114TH STREET                                                Unliquidated
          CLEVELAND, OH 44106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.297
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $925.37
          Claims Delegate Services                                              Contingent
          35 Technology Parkway South                                           Unliquidated
          Suite 100                                                             Disputed
          Norcross, GA 30092
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 429 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 442 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name


 3.297
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLAIRE ESPOSITO                                                       Contingent
          733 BRYN MAWR AVENUE                                                  Unliquidated
          WICKLIFFE, OH 44092                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.297
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Claire Lucas                                                          Contingent
          818 W Liberty St.                                                     Unliquidated
          Apt. 3                                                                Disputed
          Ann Arbor, MI 48103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.298
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Claire Meikle                                                         Contingent
          3935 Hillandale Rd.                                                   Unliquidated
          Upper                                                                 Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.298
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLAIRE MORGAN                                                         Contingent
          1217 THORNAPPLE ST                                                    Unliquidated
          TEMPERANCE, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.298
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLAIRE STEIGERWALD                                                    Contingent
          7132 ASHCROFT DR                                                      Unliquidated
          BLACKLICK, OH 43004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.298
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLARE TOOLE                                                           Contingent
          2125 MCKINLEY AVE                                                     Unliquidated
          LAKEWOOD, OH 44107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.298
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLARE WORKMAN                                                         Contingent
          8084 GARFIELD DRIVE                                                   Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 430 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 443 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.298
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Clarence Fielder                                                      Contingent
          118 Clarence Ave.                                                     Unliquidated
          Severna Park, MD 21146-1604                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.298
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Clarence Henson                                                       Contingent
          4403 Moravia Rd                                                       Unliquidated
          Apt. 9                                                                Disputed
          Baltimore, MD 21206-6554
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.298
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLARENCE JAMES                                                        Contingent
          215 ALLISON LANE                                                      Unliquidated
          LITTLE ROCK, AR 72086                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.298
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLARENCE MATTHEWS                                                     Contingent
          3535 SHANNON DRIVE                                                    Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.298
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLARENCE SANDERS                                                      Contingent
          1815 NORTH 7TH                                                        Unliquidated
          TEMPLE, TX 76501                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Clarence Welch                                                        Contingent
          826 Allendale St.                                                     Unliquidated
          Baltimore, MD 21229-2010                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Clarissa Barker                                                       Contingent
          2511 N Main Ave.                                                      Unliquidated
          Sidney, OH 45365                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 431 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 444 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.299
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Clarissa Rotundo                                                      Contingent
          185 SE 14th Terrace                                                   Unliquidated
          Apt. 603                                                              Disputed
          Miami, FL 33131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.299
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLARISSA SCOTT                                                        Contingent
          404D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.299
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Clarke Jones                                                          Contingent
          15 Spirit Ln                                                          Unliquidated
          Owings Mills, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Claude Clarke                                                         Contingent
          1906 Bloom Lane                                                       Unliquidated
          Richmond, VA 23223                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLAUDIA BARCENAS                                                      Contingent
          8095NW 8ST APT107                                                     Unliquidated
          MIAMI, FL 33126                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Claudia Diaz                                                          Contingent
          228 SW 22nd St.                                                       Unliquidated
          Fort Lauderdale, FL 33315                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Claudia Etgen                                                         Contingent
          202 W. Market St.                                                     Unliquidated
          PO Box 181                                                            Disputed
          Mendon, OH 45862
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 432 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 445 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.299
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLAUDIA GONZALEZ                                                      Contingent
          1101 EAST 8 AVENUE                                                    Unliquidated
          HIALEAH, FL 33010                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.300
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLAUDIA GORBEA                                                        Contingent
          8840 NW 111TH AVE                                                     Unliquidated
          APT 1903                                                              Disputed
          DORAL, FL 33178
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.300
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Claudia Polzer                                                        Contingent
          1310 SW 2nd Court                                                     Unliquidated
          #203                                                                  Disputed
          Fort Lauderdale, FL 33312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.300
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLAUDIA ROSAS GARCIA                                                  Contingent
          EXCHANGE STREET RESIDENCE HALL                                        Unliquidated
          4 GRANT HALL                                                          Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.300
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLAUDINE BASTIEN                                                      Contingent
          7640 NW 6TH CT                                                        Unliquidated
          PEMBROKE PINES, FL 33024-7029                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.300
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLAUDIO EVEILLARD                                                     Contingent
          101 EDMUND RD                                                         Unliquidated
          WEST PARK, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.300
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Claudiu Handaric                                                      Contingent
          2112 N 32nd Ct.                                                       Unliquidated
          Hollywood, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 433 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 446 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.300
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLAURISSA DESILMA                                                     Contingent
          611 NW 184TH TER                                                      Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.300
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $85.00
          CLAY EYE PHYSICIANS AND SURGEO                                        Contingent
          2023 PROFESSIONAL CTR DR                                              Unliquidated
          ORANGE PARK, FL 32073                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0409
                                                                             Is the claim subject to offset?     No       Yes

 3.300
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLAYRAN DELANEY                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.300
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Clayton Colston                                                       Contingent
          113 Solar Rd.                                                         Unliquidated
          Blountsville, AL 35031                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Clayton Davies                                                        Contingent
          7490 Roni St. SW                                                      Unliquidated
          Massillon, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Clayton Hilderbrand                                                   Contingent
          760 Meadowview Dr.                                                    Unliquidated
          Findlay, OH 45840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Clayton Seymour                                                       Contingent
          7815 S Bloomfield-Royalton Rd.                                        Unliquidated
          Ashville, OH 43103                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 434 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 447 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.301
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLEIA CAREY                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $448.00
          Cleopatra Gordon-Pusey                                                Contingent
          222 S. Flamingo Rd.                                                   Unliquidated
          Hollywood, FL 33027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $424.00
          Cleveland Clinic Florida                                              Contingent
          PO Box 538009                                                         Unliquidated
          Atlanta, GA 30353-8009                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $47,351.30
          Cleveland Clinic Florida                                              Contingent
          2950 Cleveland Clinic Blvd.                                           Unliquidated
          Fort Lauderdale, FL 33331                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $17,186.82
          Cleveland Clinic Foundation                                           Contingent
          9500 Euclid Ave.                                                      Unliquidated
          Cleveland, OH 44195                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2706
                                                                             Is the claim subject to offset?     No       Yes

 3.301
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $53,621.85
          Cleveland Clinic Hospital                                             Contingent
          9500 Euclid Ave.                                                      Unliquidated
          Cleveland, OH 44101                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLEVELAND HARPER                                                      Contingent
          1307 W ARCH ST                                                        Unliquidated
          TAMPA, FL 33607                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 435 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 448 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.302
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLIFFORD JOHNSON                                                      Contingent
          80 E. EXCHANGE ST APT 248-B                                           Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.302
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Clifford Spicer                                                       Contingent
          6738 Ransone Dr.                                                      Unliquidated
          Gwynn Oak, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.302
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLIFTON KOONCE                                                        Contingent
          10203 LILY GREEN CT                                                   Unliquidated
          UPPER MARLBORO, MD 20772-6665                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.302
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,599.48
          Clinic Medical Services Compan                                        Contingent
          1450 Belle Ave.                                                       Unliquidated
          Lakewood, OH 44107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6143
                                                                             Is the claim subject to offset?     No       Yes

 3.302
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $12.00
          Clinical Pathology Associates                                         Contingent
          3445 Executive Center Dr.                                             Unliquidated
          Suite 250                                                             Disputed
          Austin, TX 78731
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.302
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $88.25
          Clinical Pathology Labs, Inc.                                         Contingent
          33 North Ave. #101                                                    Unliquidated
          Tallmadge, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1391
                                                                             Is the claim subject to offset?     No       Yes

 3.302
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLINTAVIA MOBLEY                                                      Contingent
          20431 NW 17TH AVE. APT. 201 BLDG 12                                   Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 436 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 449 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.302
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Clinton Brown                                                         Contingent
          1022 Woodson Rd.                                                      Unliquidated
          Apt. E                                                                Disputed
          Baltimore, MD 21212
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.302
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLINTON GBADAMOSI                                                     Contingent
          4630 SHERWOOD MILL RD                                                 Unliquidated
          OWINGSMILL, MD 21117                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.302
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Clinton Wagner                                                        Contingent
          2025 W Baltimore St.                                                  Unliquidated
          Apt. B                                                                Disputed
          Baltimore, MD 21223
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.303
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLITIAUNA DYKES                                                       Contingent
          4940 NW 18 STREET                                                     Unliquidated
          CITY OF SUNRISE, FL 33313                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLOVER KAPLE                                                          Contingent
          933 KENNER DRIVE                                                      Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cmeron Brandon                                                        Contingent
          6614 Richmond Rd.                                                     Unliquidated
          Bedford, OH 44146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $18,177.31
          CMI North                                                             Contingent
          1860 NE Miami Gardens Dr.                                             Unliquidated
          Miami, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 437 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 450 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.303
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $175.00
          CMS Diagnostic Services                                               Contingent
          Bldg 4                                                                Unliquidated
          9200 SW 72nd St.                                                      Disputed
          Saint Petersburg, FL 33713
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.303
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $34.84
          CNS Center for Neuro and Spine                                        Contingent
          762 S. Cleveland-Massillon Rd.                                        Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $515.86
          Coastal CareMM Diagnostic                                             Contingent
          1095 NW Saint Lucie West Blvd.                                        Unliquidated
          Port Saint Lucie, FL 34986-1719                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $749.49
          Coastal Pathology, Inc.                                               Contingent
          1128 Lango Ave.                                                       Unliquidated
          Charleston, SC 29407                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $154.39
          Coconut Creek Emerg Phys LLC                                          Contingent
          2801 N. State Road 7                                                  Unliquidated
          Pompano Beach, FL 33063                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cocou Maurel Ma Hessou                                                Contingent
          2346 Ward St.                                                         Unliquidated
          Toledo, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.304
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CODIE LYND                                                            Contingent
          644 SPRINGDALE DR                                                     Unliquidated
          BELLEVILLE, IL 62223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 438 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 451 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.304
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CODY CHARLES                                                          Contingent
          217 BON JOVI BLVD                                                     Unliquidated
          GRAY, LA 70359                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.304
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CODY GREENWALT                                                        Contingent
          526 COLONY ROAD                                                       Unliquidated
          CANAL FULTON, OH 44614                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.304
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CODY NAWROT                                                           Contingent
          18735 W. PEOTONE RD.                                                  Unliquidated
          WILMINGTON, IL 60481                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.304
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cody Paterniti                                                        Contingent
          7952 Still Water Ct                                                   Unliquidated
          Painesville, OH 44077                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.304
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CODY STINE                                                            Contingent
          138 GLENWOOD DR                                                       Unliquidated
          SHELBY, OH 44875                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.304
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,694.00
          COHEN CHIROPRACTIC AND WELLNES                                        Contingent
          2631 E OAKLAND PARK BLVD                                              Unliquidated
          #104                                                                  Disputed
          FORT LAUDERDALE, FL 33306
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1015                         Is the claim subject to offset?     No       Yes


 3.304
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Colby Crawford                                                        Contingent
          4655 Pebbleshire Ct                                                   Unliquidated
          Waldorf, MD 20602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 439 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 452 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.304
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLBY WATSON                                                          Contingent
          424 MCADAMS ROAD                                                      Unliquidated
          CABLE, OH 43009                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.304
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cole Brady                                                            Contingent
          4778 Burkettsvelle St.                                                Unliquidated
          Coldwater, OH 45828                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.305
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLE CARTER                                                           Contingent
          2712 11TH AVENUE SE                                                   Unliquidated
          RUSKIN, FL 33570                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.305
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLE FILER                                                            Contingent
          9 HILLTOP ACRES ROAD                                                  Unliquidated
          WASHINGTON, PA 15301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.305
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cole Frisch                                                           Contingent
          6044 Edgedale Cir.                                                    Unliquidated
          Toledo, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.305
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLE GERULA                                                           Contingent
          203D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.305
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cole HIte                                                             Contingent
          9 Deep Powder Ct                                                      Unliquidated
          Woodstock, MD 21163                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 440 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 453 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.305
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLE LIGHTCAP                                                         Contingent
          67355 ROSE DR                                                         Unliquidated
          WASHINGTON TOWN, MI 48095                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.305
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLE SHOULTS                                                          Contingent
          14387 SALEM DR E                                                      Unliquidated
          CARMEL, IN 46033                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.305
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cole Tameris                                                          Contingent
          11365 Pomo Court                                                      Unliquidated
          Cincinnati, OH 45249                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.305
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLE WIGAL                                                            Contingent
          35 OXBOW RD                                                           Unliquidated
          BELPRE, OH 45714                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.305
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Coleman Rogers                                                        Contingent
          875 Princeton Ave.                                                    Unliquidated
          Amherst, OH 44001                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.306
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLEYONE BROWN                                                        Contingent
          4194 WYNCOTE                                                          Unliquidated
          SOUTH EUCLID, OH 44121                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.306
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLEYONE BROWN                                                        Contingent
          6505 MARSOL RD                                                        Unliquidated
          UNIT 3428                                                             Disputed
          MAYFIELD HEIGHTS, OH 44124
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 441 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 454 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.306
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Colin Chalfant                                                        Contingent
          233 Buttonwood Ct.                                                    Unliquidated
          Columbus, OH 43230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.306
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Colin Elkin                                                           Contingent
          2724 Latonia Blvd.                                                    Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.306
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLIN GREENE                                                          Contingent
          3971 S HILLCREST DR                                                   Unliquidated
          DENVER, CO 80237-1109                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.306
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Colin Kaucher                                                         Contingent
          5854 Swan Creek Dr.                                                   Unliquidated
          Toledo, OH 43614-1019                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.306
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLIN MCNAMARA                                                        Contingent
          4860 WEST 220TH STREET                                                Unliquidated
          FAIRVIEW PARK, OH 44126                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.306
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLIN WRIGHT                                                          Contingent
          234 COLUMBIA AVE                                                      Unliquidated
          CLIFFSIDE PARK, NJ 07010                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.306
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLLEEN REVELS                                                        Contingent
          3181 SAXE ROAD                                                        Unliquidated
          MOGADORE, OH 44260                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 442 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 455 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.306
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Colleen Sagers                                                        Contingent
          8217 Schrider St. #3                                                  Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Colleen Smith                                                         Contingent
          PO Box 98                                                             Unliquidated
          Hartville, OH 44632                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLLEEN THOMSON                                                       Contingent
          131 6TH AVENUE                                                        Unliquidated
          CORRY, PA 16407                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Collin Alberts                                                        Contingent
          3635 Quinton Ave.                                                     Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLLIN CROLEY                                                         Contingent
          229 NORTHPARK DR                                                      Unliquidated
          WADSWORTH, OH 44281-1313                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Collins Onyia                                                         Contingent
          7960 N Shoreline Dr.                                                  Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLLINS UKONU                                                         Contingent
          7507 TOMAHAWK CT APT F                                                Unliquidated
          BOWIE, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 443 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 456 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.307
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLTEN HORGER                                                         Contingent
          2351 VALLEY RD                                                        Unliquidated
          WILLITS, CA 95490-9765                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLTON DEFOREST                                                       Contingent
          730 WOODGATE BLVD                                                     Unliquidated
          APT 201                                                               Disputed
          RAVENNA, OH 44266-2570
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.307
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLTON DEFOREST                                                       Contingent
          3455 DAISY COURT                                                      Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLTON HALPERT                                                        Contingent
          1221 OCEAN AVE APT 1008                                               Unliquidated
          APT 1008                                                              Disputed
          SANTA MONICA, CA 90401-1047
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.308
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLTON KINDERKNECHT                                                   Contingent
          5184 SOUTH JEBEL STREET                                               Unliquidated
          CENTENNIAL, CO 80015                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $81.18
          Columbia Primary Care, LLC                                            Contingent
          4700 N. Congress Ave.                                                 Unliquidated
          West Palm Beach, FL 33407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $42.94
          Columbus Radiology Corporation                                        Contingent
          111 S. Grant Ave.                                                     Unliquidated
          Columbus, OH 43215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 444 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 457 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.308
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Commerce Benefits Group, Inc.                                         Contingent
          33479 Lake Rd.                                                        Unliquidated
          Avon Lake, OH 44012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $389.55
          Community Care                                                        Contingent
          7630 - 1st Pl                                                         Unliquidated
          Bedford, OH 44146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $9.06
          Community Care Physicians PC
          711 Troy-Schenectady Rd.                                              Contingent
          Capital Region Health Park                                            Unliquidated
          Suite 102                                                             Disputed
          Latham, NY 12110
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.308
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $188.98
          Community Health Care, Inc.                                           Contingent
          1700 Boettler Rd. #100                                                Unliquidated
          Uniontown, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,660.30
          Compass Health Systems PA                                             Contingent
          1065 NE 125th St. #206                                                Unliquidated
          Miami, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.00
          Comprehensive Medical Management                                      Contingent
          300 Dave Cowens Dr.                                                   Unliquidated
          Ste. 600                                                              Disputed
          Newport, KY 41071
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.308
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,435.97
          Comprehensive Pathology Assoc                                         Contingent
          8900 Kendall Dr.                                                      Unliquidated
          Miami, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 445 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 458 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.309
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $750.03
          Compression Solutions                                                 Contingent
          817 E 4th St.                                                         Unliquidated
          Tulsa, OK 74120                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Comptroller of Maryland                                               Contingent
          Revenue Admin. Division                                               Unliquidated
          110 Carroll St.                                                       Disputed
          Annapolis, MD 21404-2601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.309
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CONNER VEVERKA                                                        Contingent
          6227 N RAINSVILLE RD                                                  Unliquidated
          WILLIAMSPORT, IN 47993                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CONNOR CHRISTIE                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Connor Cooley                                                         Contingent
          3860 Old Spring Field Rd.                                             Unliquidated
          London, OH 43140                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CONNOR MCCUE                                                          Contingent
          434 W DOWNER PL                                                       Unliquidated
          AURORA, IL 60506                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $296.83
          Consolidated Dermpath, Inc.                                           Contingent
          7730 First Place, Suite A                                             Unliquidated
          Bedford, OH 44146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 446 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 459 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.309
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CONSUELO POLK                                                         Contingent
          1626 CHAPMAN ST                                                       Unliquidated
          CEDAR HILL, TX 75104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $25.80
          Consultants in Womens Health                                          Contingent
          4499 Medical Dr.                                                      Unliquidated
          San Antonio, TX 78229                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Consumers Life Insurance Co.                                          Contingent
          PO Box 951916                                                         Unliquidated
          Cleveland, OH 44193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6641
                                                                             Is the claim subject to offset?     No       Yes

 3.310
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CONTAYAH SYMONETTE                                                    Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.310
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $547,164.55
          Continental Benefits                                                  Contingent
          422 S. Kings Ave.                                                     Unliquidated
          Brandon, FL 33511                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.310
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cooper Johnson                                                        Contingent
          620 Boyce St.                                                         Unliquidated
          Urbana, OH 43078                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.310
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $138,323.01
          Coppin State University                                               Contingent
          Controller's Office                                                   Unliquidated
          2500 West North Ave.                                                  Disputed
          Baltimore, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 447 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 460 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.310
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,489.00
          CORA HEALTH SERVICES INC                                              Contingent
          3707 SHAWNEE RD                                                       Unliquidated
          Lima, OH 45806                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2535
                                                                             Is the claim subject to offset?     No       Yes

 3.310
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $42.32
          Coral Reef Medical Group, LLC                                         Contingent
          8356 SW 8th St.                                                       Unliquidated
          Miami, FL 33144                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.310
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $965.00
          CORAL RIDGE GASTROENTEROLOGY A                                        Contingent
          P.O. BOX 810037                                                       Unliquidated
          A-10                                                                  Disputed
          FT LAUDERDALE, FL 33308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       8424                         Is the claim subject to offset?     No       Yes


 3.310
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cordell Woodland                                                      Contingent
          2733 Tred Avon Ct.                                                    Unliquidated
          Waldorf, MD 20601-7215                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.310
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Corentin Villot                                                       Contingent
          7 Hameau des Catalpas                                                 Unliquidated
          Senlis, VA 60300                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.310
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COREY CRADDOCK                                                        Contingent
          1801 MCCORD WAY, APT 1044                                             Unliquidated
          FRISCO, TX 75033                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.311
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Corey Dennis                                                          Contingent
          8503 Glen Michael Ln                                                  Unliquidated
          Apt. T1                                                               Disputed
          Randallstown, MD 21133-5221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 448 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 461 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.311
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Corey Driver                                                          Contingent
          3830 Kilburn Rd                                                       Unliquidated
          Randallstown, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.311
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Corey Hodnett, Jr.                                                    Contingent
          10685 Ashford Cir                                                     Unliquidated
          Waldorf, MD 20603-3208                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.311
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Corey Hooker                                                          Contingent
          1 Beacon Hill Rd.                                                     Unliquidated
          Gwynn Oak, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.311
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COREY JACKSON                                                         Contingent
          3800 FORDS LN APT 1                                                   Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.311
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COREY JOINER                                                          Contingent
          1800 NW 186 ST.                                                       Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.311
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COREY JONES                                                           Contingent
          3620 NW 194 ST                                                        Unliquidated
          MIAMI, FL 33056                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.311
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COREY SIMS                                                            Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 449 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 462 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.311
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Corey Smith                                                           Contingent
          11241 Robinwood Ct                                                    Unliquidated
          Waldorf, MD 20601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.311
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COREY TREYES                                                          Contingent
          203C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.312
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COREY WESLEY                                                          Contingent
          1281 NW 60TH STREET                                                   Unliquidated
          APT. 4                                                                Disputed
          MIAMI, FL 33142
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.312
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Corey White                                                           Contingent
          521 Bellfield Dr.                                                     Unliquidated
          Apt. F                                                                Disputed
          Newport News, VA 23608
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.312
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Corey Williams                                                        Contingent
          5808 Ulster Dr.                                                       Unliquidated
          Dublin, OH 43016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.312
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cori Ladanyi                                                          Contingent
          632 Church St.                                                        Unliquidated
          Covington, KY 41016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.312
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CORINTHIA RUSS                                                        Contingent
          1809 RACQUET COURT                                                    Unliquidated
          NORTH LAUDERDALE, FL 33068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 450 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 463 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.312
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Corinthians Payne                                                     Contingent
          903 S Washington Ave                                                  Unliquidated
          Apopka, FL 32703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.312
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Corion Window                                                         Contingent
          3 Peachy Court                                                        Unliquidated
          Stafford, VA 22554                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.312
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Corlissa Jackson                                                      Contingent
          5160 Rice Rd.                                                         Unliquidated
          Apt. 257                                                              Disputed
          Antioch, TN 37013
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.312
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $272.00
          Cornerstone Medical Services                                          Contingent
          453 S. High St. #201                                                  Unliquidated
          Akron, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.312
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Corporation Service Co.                                               Contingent
          PO Box 13397                                                          Unliquidated
          Philadelphia, PA 19101                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7983
                                                                             Is the claim subject to offset?     No       Yes

 3.313
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Corrigan Krause                                                       Contingent
          2055 Crocker Rd.                                                      Unliquidated
          Suite 300                                                             Disputed
          Westlake, OH 44145
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.313
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CORRINNA CARABALLO                                                    Contingent
          3912 CYPRESS AVENUE                                                   Unliquidated
          CLEVELAND, OH 44109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 451 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 464 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.313
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CORRY STONE                                                           Contingent
          17359 HIGHTOWER STREET                                                Unliquidated
          FORT WORTH, TX 76112                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.313
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CORTNEY ALLISON                                                       Contingent
          824 CUTHBERT                                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.313
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,420.28
          Corvel Corporation CERiS                                              Contingent
          2010 Main St., Ste. 1020                                              Unliquidated
          Irvine, CA 92614-7206                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.313
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cory Austin                                                           Contingent
          2612 Appling Glen Dr.                                                 Unliquidated
          Memphis, TN 38133                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.313
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CORY AUSTIN                                                           Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C507                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.313
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CORY BOUCHEK                                                          Contingent
          7880 FAIRMOUNT RD                                                     Unliquidated
          NOVELTY, OH 44072                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.313
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cory Contini                                                          Contingent
          146 Waldernmyer Dr.                                                   Unliquidated
          Dover, OH 44622                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 452 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 465 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.313
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cory Dashiell                                                         Contingent
          718 Northern Lights Dr.                                               Unliquidated
          Aberdeen, MD 21001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.314
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CORY DEASE                                                            Contingent
          2602 CHELSEA TER                                                      Unliquidated
          BALTIMORE, MD 21216-2116                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.314
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CORY FISCHER                                                          Contingent
          31 CAPRI DRIVE                                                        Unliquidated
          ROCHESTER, NY 14624                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.314
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CORY MILD                                                             Contingent
          1969 CUSTERORANGEVILLE ROAD                                           Unliquidated
          MASURY, OH 44438                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.314
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,959.00
          Cory Miller, MD                                                       Contingent
          20 Progress Point Pkwy                                                Unliquidated
          Building 1, Suite 206                                                 Disputed
          O Fallon, MO 63368
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       6927                         Is the claim subject to offset?     No       Yes


 3.314
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CORY RICH                                                             Contingent
          623 BAKER ST                                                          Unliquidated
          WACHULA, FL 33873                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.314
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CORY ZALLER-EDMONDS                                                   Contingent
          644 TOPAZ LANE                                                        Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 453 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 466 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.314
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $18.36
          Cosmetic Surgery PA                                                   Contingent
          1015 Crosspointe Dr.                                                  Unliquidated
          Naples, FL 34110                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.314
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cosmone Clarke                                                        Contingent
          1036 Mineola Dr.                                                      Unliquidated
          Apt. 201                                                              Disputed
          Virginia Beach, VA 23464
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.314
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COSMONE CLARKE                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          BOX B156                                                              Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.314
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COSTANZA CARLONE                                                      Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,347.21
          COUNSYL/MYRIAD                                                        Contingent
          320 WAKARA WAY                                                        Unliquidated
          Salt Lake City, UT 84108                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9169
                                                                             Is the claim subject to offset?     No       Yes

 3.315
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Courtenay Brown                                                       Contingent
          11617 Lockwood Dr.                                                    Unliquidated
          Apt. 101                                                              Disputed
          Silver Spring, MD 20904
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.315
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNEY KOSKA                                                        Contingent
          477 GRANT ST. APT. 103                                                Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 454 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 467 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.315
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNEY BANAGIS                                                      Contingent
          2058 PERTH ST                                                         Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Courtney Campbell                                                     Contingent
          354 Heffner St.                                                       Unliquidated
          Toledo, OH 43605                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNEY CARTER                                                       Contingent
          823 GILLON DRIVE                                                      Unliquidated
          ARLINGTON, TX 76001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNEY DOUVENIR                                                     Contingent
          10012 DOLBY AVE                                                       Unliquidated
          GLENN DALE, MD 20769-9239                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNEY FORBES                                                       Contingent
          2633 GODDARD RD                                                       Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNEY FORBES                                                       Contingent
          1416 WHARTON ST.FL2                                                   Unliquidated
          PHILADELPHIA, PA 19146                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Courtney Griggs                                                       Contingent
          533 Alter Ave                                                         Unliquidated
          Pikesville, MD 21208-5911                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 455 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 468 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.316
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Courtney Gulihur                                                      Contingent
          9436 - 26th Bay St.                                                   Unliquidated
          Norfolk, VA 23518-1820                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.316
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNEY HELSTROM                                                     Contingent
          5042 SW 163RD CT                                                      Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.316
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNEY HOLT                                                         Contingent
          7570 MIRAMAR PARKWAY                                                  Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.316
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Courtney Jones                                                        Contingent
          6230 Reese Rd.                                                        Unliquidated
          #212                                                                  Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.316
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Courtney Koska                                                        Contingent
          477 Grant St.                                                         Unliquidated
          Apt. 103                                                              Disputed
          Akron, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.316
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNEY KOSKA                                                        Contingent
          1772 WEST MARKET ST                                                   Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.316
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Courtney Marshall                                                     Contingent
          2433 River Rd.                                                        Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 456 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 469 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.316
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNEY MEHLMAN                                                      Contingent
          16101 EMERALD ESTATES DR.                                             Unliquidated
          APT. 142                                                              Disputed
          WESTON, FL 33331
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.316
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNEY ROBERTS                                                      Contingent
          4509 VIRGIL STREET                                                    Unliquidated
          FORT WORTH, TX 76119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.316
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNEY ROBINSON                                                     Contingent
          909 VOLUSIA STREET                                                    Unliquidated
          TALLAHASSEE, FL 32304                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Courtney Smith                                                        Contingent
          6147 Oakley St.                                                       Unliquidated
          Philadelphia, PA 19111-6018                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Courtney Snider                                                       Contingent
          583 Belhaven Falls Dr.                                                Unliquidated
          Ocoee, FL 34761                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Courtney Souvenir                                                     Contingent
          10012 Dolby Ave.                                                      Unliquidated
          Glenn Dale, MD 20769-9239                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Courtney Vaughn                                                       Contingent
          1622 River Rd.                                                        Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 457 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 470 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.317
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNEY WENDEL                                                       Contingent
          921 LLOYD AVENUE                                                      Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNEY WILSON                                                       Contingent
          907 SCANNELL CT                                                       Unliquidated
          JOPPA, MD 21085                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Courtney Zukowski                                                     Contingent
          3116 N Calvert St.                                                    Unliquidated
          Apt. 2R                                                               Disputed
          Baltimore, MD 21218
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.317
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURTNY CONWAYMCGHEE                                                  Contingent
          APT 104                                                               Unliquidated
          3429 CARRIAGE HILL CIR APT 104                                        Disputed
          RANDALLSTOWN, MD 21133
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.317
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COWETTE SANDS                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Craig Brown-Dickens                                                   Contingent
          2305 Good Hope Ct.SE                                                  Unliquidated
          Apt. 103                                                              Disputed
          Washington, DC 20020-3566
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.318
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Craig Burns                                                           Contingent
          7744 Woodstone Dr.                                                    Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 458 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 471 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.318
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRAIG CAPWELL                                                         Contingent
          1404 GREENBRIER DRIVE                                                 Unliquidated
          MOUNT VERNON, OH 43050                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.318
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRAIG EUBANKS                                                         Contingent
          473 PIERSON DR                                                        Unliquidated
          CLEVELAND, OH 44143                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.318
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Craig Meredith                                                        Contingent
          1628 Northwick Rd.                                                    Unliquidated
          Baltimore, MD 21218-1622                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.318
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRAIG PHILPOT                                                         Contingent
          513 ADAMS ST APT 906                                                  Unliquidated
          TOLEDO, OH 43604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.318
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRAIGRISON FERGUSON                                                   Contingent
          7085 NOVA DR                                                          Unliquidated
          207                                                                   Disputed
          DAVIE, FL 33317
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.318
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CREANNE BUTLER                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.318
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Creative, LLC                                                         Contingent
          1622 Venice Dr. SE                                                    Unliquidated
          Atlanta, GA 30317                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 459 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 472 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.318
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CREE MCGEE                                                            Contingent
          111 MORNINGSIDE DR                                                    Unliquidated
          CHERRY HILL, NJ 08003-1007                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.318
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $101.20
          Crescent Beach Care, LLC                                              Contingent
          6573 A1A S                                                            Unliquidated
          Saint Augustine, FL 32080                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.319
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRHISTIAN BATALLAS                                                    Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.319
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRISABEL DELGADO                                                      Contingent
          7040 OAKBLUF DR                                                       Unliquidated
          DALLAS, TX 75254                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.319
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRISTIAN GAMEZ                                                        Contingent
          3602 MONTGOMERY DRIVE                                                 Unliquidated
          GRANDBURY, TX 76049                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.319
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRISTIAN REYES                                                        Contingent
          7699 W 36TH AVE                                                       Unliquidated
          APT 2                                                                 Disputed
          HIALEAH, FL 33018
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.319
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRISTIAN ROJO                                                         Contingent
          513 ROBINHOOD DRIVE                                                   Unliquidated
          IRVING, TX 75061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 460 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 473 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.319
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cristian Yonek                                                        Contingent
          2643 Pasadena Dr.                                                     Unliquidated
          Independence, OH 44131-4138                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.319
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cristina Buckner                                                      Contingent
          13302 S Riverdale Ave                                                 Unliquidated
          Riverdale, IL 60827                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.319
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRISTY GERDTS                                                         Contingent
          15223 SW 31ST ST                                                      Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.319
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRISTY GERDTS                                                         Contingent
          12533 SW 125 CT.                                                      Unliquidated
          MIAMI, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.319
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,758.72
          Criticare Clinics, Inc.                                               Contingent
          5975 Sunset Dr. #402                                                  Unliquidated
          Miami, FL 33143                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.320
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Crystal Amoah                                                         Contingent
          4880 Dane Ridge Cir.                                                  Unliquidated
          Woodbridge, VA 22193                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.320
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Crystal Cain                                                          Contingent
          3600 Deslauriers Ct.                                                  Unliquidated
          Temple Hills, MD 20748-3449                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 461 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 474 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.320
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $64,118.84
          Crystal Clinic Orthopaedic                                            Contingent
          444 N. Main St.                                                       Unliquidated
          Akron, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.320
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,197.71
          Crystal Clinic, Inc.                                                  Contingent
          3925 Embassy Pkwy #100                                                Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.320
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRYSTAL CZECH                                                         Contingent
          3404 DAVIE RD                                                         Unliquidated
          304                                                                   Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.320
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRYSTAL ELLIS                                                         Contingent
          5917 GLENOAK AVE                                                      Unliquidated
          BALTIMORE, MD 21214-2010                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.320
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Crystal Glambin                                                       Contingent
          3028 Powhattan Parkway                                                Unliquidated
          Lower Unit                                                            Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.320
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRYSTAL LARKIN                                                        Contingent
          2748 NW 9TH COURT                                                     Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.320
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRYSTAL LEE                                                           Contingent
          1631 LAURENS ST                                                       Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 462 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 475 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.320
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRYSTAL MCTIER                                                        Contingent
          23865 SW 117TH CT                                                     Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.321
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRYSTAL NEALY                                                         Contingent
          20610 NW 22ND AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.321
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRYSTAL RUSSELL                                                       Contingent
          506B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.321
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRYSTAL STOKES                                                        Contingent
          1530 NW 176 TERRACE                                                   Unliquidated
          MIAMI GARDENS, FL 33169                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.321
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRYSTAL WARD                                                          Contingent
          4126 WHITE AVE                                                        Unliquidated
          BALTIMORE, MD 21206-2514                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.321
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $115.24
          CSMC Physicians Billing Service                                       Contingent
          PO Box 512717                                                         Unliquidated
          Los Angeles, CA 90051                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.321
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $50,206.80
          CSU Community Health Center                                           Contingent
          2601 West North Ave.                                                  Unliquidated
          Suite 131                                                             Disputed
          Baltimore, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 463 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 476 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.321
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CUISHAN YUE                                                           Contingent
          8 E LAKEVIEW DR. APT 10                                               Unliquidated
          CINCINNATI, OH 45237                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.321
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cullen Moore                                                          Contingent
          301 W Central Ave.                                                    Unliquidated
          Delaware, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.321
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CULLEN PLOCEK                                                         Contingent
          7650 STONE HILL CT                                                    Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.321
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cuoree Reiss                                                          Contingent
          1242 SE 15 St                                                         Unliquidated
          #34                                                                   Disputed
          Fort Lauderdale, FL 33316
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.322
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Curmann Boparai                                                       Contingent
          6576 Shipslanding Ave. NW                                             Unliquidated
          Canton, OH 44718                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.322
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Curtin Scheiderer                                                     Contingent
          13436 State Route 38                                                  Unliquidated
          Marysville, OH 43040                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.322
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CURTIS CAITHAML                                                       Contingent
          418 SANDPIPER AVENUE                                                  Unliquidated
          ELYRIA, OH 44035                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 464 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 477 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.322
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CURTIS RICHARDSON                                                     Contingent
          8160 CHAPEL STONE RD                                                  Unliquidated
          BLACKLICK, OH 43004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.322
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CURTIS SCHEIDERER                                                     Contingent
          13436 STATE ROUTE 38                                                  Unliquidated
          MARYSVILLE, OH 43040                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.322
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CURTIS SMITH                                                          Contingent
          3713 TIMBER WOLF LANE                                                 Unliquidated
          NEW ORLEANS, LA 70131                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.322
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CURTIS SWEARINGEN                                                     Contingent
          36550 STARBOARD DRIVE                                                 Unliquidated
          EASTLAKE, OH 44095                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.322
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CURTIS WURSTER                                                        Contingent
          22657 SW 104TH AVE                                                    Unliquidated
          MIAMI, FL 33190                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.322
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CURTISS BROWN                                                         Contingent
          25781 LAKESHORE DRIVE APT 212E                                        Unliquidated
          EUCLID, OH 44132                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.322
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CURTISS JOHNSON                                                       Contingent
          15541 GARFIELD AVE                                                    Unliquidated
          ALLEN PARK, MI 48101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 465 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 478 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.323
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CURTLYN CHAMBERS                                                      Contingent
          2025 BENNING RD NE                                                    Unliquidated
          WASHINGTON, DC 20002-4725                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.323
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Custom Identification Products, Inc                                   Contingent
          3131 S. Council Rd.                                                   Unliquidated
          Oklahoma City, OK 73179                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.323
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cyanne Howard-Tyler                                                   Contingent
          7801 Roosevelt Blvd                                                   Unliquidated
          Apt. 86                                                               Disputed
          Philadelphia, PA 19152
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.323
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYDNI YOUNG                                                           Contingent
          5503 SILVER MAPLE LN.                                                 Unliquidated
          FREDERICKSBURG, VA 22407                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.323
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYLYANA CHAMBERS                                                      Contingent
          12 ELM STREET                                                         Unliquidated
          HAMILTON, NJ 08611                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.323
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYMIYA MABRY                                                          Contingent
          ]1060 MT. OLIVET ROAD NE                                              Unliquidated
          APT. B44                                                              Disputed
          WASHINGTON, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.323
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYNTHIA ARCE                                                          Contingent
          3835 WEST 44TH STREET                                                 Unliquidated
          CLEVELAND, OH 44109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 466 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 479 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.323
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cynthia Beaird Gaines                                                 Contingent
          7375 Hwy 41A                                                          Unliquidated
          Cedar Hill, TN 37032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.323
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYNTHIA BRACKENS                                                      Contingent
          1411 BOSHER DRIVE                                                     Unliquidated
          CEDAR HILL, TX 75104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.323
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cynthia Cleveland                                                     Contingent
          3911 W State Rd. 84                                                   Unliquidated
          Unit 102                                                              Disputed
          Fort Lauderdale, FL 33312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.324
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYNTHIA DUBOSE                                                        Contingent
          1226 SILVERTHORNE RD                                                  Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYNTHIA HAAS                                                          Contingent
          859 BENTLEY PLACE BLVD                                                Unliquidated
          TALLMADGE, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cynthia Miller                                                        Contingent
          3440 NW 47th Ave.                                                     Unliquidated
          Pompano Beach, FL 33063                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYNTHIA NOSIRI                                                        Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 467 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 480 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.324
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYNTHIA OIWO                                                          Contingent
          4 MANGER CT APT 3B                                                    Unliquidated
          ROSEDALE, MD 21237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYNTHIA ROBERTS                                                       Contingent
          5632 WOODMONT AVE APT A                                               Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYNTHIA ROSA                                                          Contingent
          17150 NE 17TH AVE                                                     Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYNTHIA TORRES                                                        Contingent
          3028 NE QUAYSIDE LANE                                                 Unliquidated
          MIAMI, FL 33138                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYNTHIA VENTURA                                                       Contingent
          50 OLIVE DRIVE                                                        Unliquidated
          HIALEAH, FL 33010                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYRIL HICKS                                                           Contingent
          58 N SAN RAFAEL AVE                                                   Unliquidated
          PASADENA, CA 91105-1248                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.325
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYRUS BRACKIN                                                         Contingent
          6540 SW 85TH STREET                                                   Unliquidated
          MIAMI, FL 33143                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 468 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 481 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.325
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cyrus Haghighian                                                      Contingent
          2607 W Village Dr.                                                    Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.325
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          D'ANGELA THIMOGENE                                                    Contingent
          46 NW 207 STREET                                                      Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.325
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          D'ANGELIQUE COBY                                                      Contingent
          8544 WINDSOR DR                                                       Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.325
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          D'ANGELO BOEHNER                                                      Contingent
          5280 DUTCHESS LANE                                                    Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.325
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          D'Angelo Johnson                                                      Contingent
          1800 Baptist World Ctr Dr.                                            Unliquidated
          Nashville, TN 37207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.325
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          D'AVION CAREY                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.325
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          D'IARA WASHINGTON                                                     Contingent
          5617 HEARTWOOD CIRCLE                                                 Unliquidated
          ROCKVILLE, MD 20855                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 469 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 482 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.325
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          D'NAJAH SMITH                                                         Contingent
          453 ALAMANDA ST                                                       Unliquidated
          DAYTONA BEACH, FL 32114                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.325
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          D'NIQUE MILLER                                                        Contingent
          19335 NW 22ND AVENUE                                                  Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.326
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          D`AVON BYRD                                                           Contingent
          5555 WISSAHICKON AVE                                                  Unliquidated
          APT 808                                                               Disputed
          PHILADELPHIA, PA 19144-4541
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.326
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DA HUANG                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.326
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DA'MARLA WILCOX                                                       Contingent
          16621 NW 19TH AVE                                                     Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.326
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DA'NEICIA SMITH                                                       Contingent
          3114 NICHOLAS ROAD                                                    Unliquidated
          DAYTON, OH 45417                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.326
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DA'QUAN VENEY                                                         Contingent
          2010 WOODLAWN DR APT D                                                Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 470 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 483 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.326
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DA'QUAN VENEY                                                         Contingent
          2010 WOODLAWN DR APT D                                                Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.326
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DA'QUESSIA NEWTON                                                     Contingent
          917 EAST 9TH ST                                                       Unliquidated
          STUART, FL 34994                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.326
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Da'Shawn Larry                                                        Contingent
          5706 Rollins Ln                                                       Unliquidated
          Capitol Heights, MD 20743-5551                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.326
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DA'SHAWN LARRY                                                        Contingent
          5706 ROLLINS LN                                                       Unliquidated
          CAPITOL HEIGHTS, MD 20743-5551                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.326
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DA'SHONDA HIELD                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.327
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DA'VONTE STRICKLAND                                                   Contingent
          5401 PINE CHASE DRIVE                                                 Unliquidated
          APT #4                                                                Disputed
          ORLANDO, FL 32808
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.327
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAEJOUR ADDERLEY                                                      Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 471 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 484 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.327
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAEQUAN BUCHANAN                                                      Contingent
          401D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.327
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAHINA DESRAVINES                                                     Contingent
          765 NE 121ST ST APT 8                                                 Unliquidated
          NORTH MIAMI, FL 33161-6364                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.327
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAI'ASIA WRIGHT                                                       Contingent
          3613 NW 14TH CT                                                       Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.327
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAIJA WILSON                                                          Contingent
          4811 NORWOOD RD                                                       Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.327
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAIJAH SEK                                                            Contingent
          2 ALEXANDER DRIVE                                                     Unliquidated
          WEST HAVEN, CT 06516                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.327
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAIJANAY ROLLE                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.327
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAIQUON DEXTER                                                        Contingent
          2333 NORTHERN LEAF ST.                                                Unliquidated
          ORLANDO, FL 32817                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 472 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 485 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.327
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAISEAN BOONE                                                         Contingent
          13403 GRAHAM ROAD                                                     Unliquidated
          EAST CLEVELAND, OH 44112                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAISELYS ARRITOLA                                                     Contingent
          3814 SW 79TH AVE APT 055                                              Unliquidated
          MIAMI, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAISHA KING                                                           Contingent
          221 CHERRY HILL RD                                                    Unliquidated
          BALTIMORE, MD 21225                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAISHA MADDEN                                                         Contingent
          5927 BERTRAM AVE                                                      Unliquidated
          BALTIMORE, MD 21214-2002                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAISHON MURRELL                                                       Contingent
          1301 E SPRING MEADOW CT                                               Unliquidated
          EDGEWOOD, MD 21040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAISIA BLAKE                                                          Contingent
          3815 HEATH CIR N                                                      Unliquidated
          WEST PALM BEACH, FL 33417                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAJA LOUISSAINT                                                       Contingent
          13051 NW 1ST ST                                                       Unliquidated
          APT #303                                                              Disputed
          HOLLYWOOD, FL 33028
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 473 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 486 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.328
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAJANAY ASH                                                           Contingent
          1149 PIERMONT ROAD                                                    Unliquidated
          SOUTH EUCLID, OH 44121                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAJAUN GRIFFIN                                                        Contingent
          57 OAKLAND ST APT D                                                   Unliquidated
          HEMPSTEAD, NY 11550-6603                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAJUA MCDOUGALD                                                       Contingent
          2411 EDMONDSON AVE                                                    Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAJUA MCDOUGALD                                                       Contingent
          2411 EDMONDSON AVE                                                    Unliquidated
          BALTIMORE, MD 21223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dakari Dawkins                                                        Contingent
          4230 Mary Ridge Dr.                                                   Unliquidated
          Randallstown, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAKERA DAY                                                            Contingent
          110 PINECOVE CT                                                       Unliquidated
          ODENTON, MD 21113-2670                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAKKIA FEDD                                                           Contingent
          3425 ROUND RD                                                         Unliquidated
          BALTIMORE, MD 21225-1524                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 474 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 487 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.329
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAKOTA DANIEL                                                         Contingent
          1630 OAK DRIVE                                                        Unliquidated
          BOAZ, AL 35956                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dakota Duffey                                                         Contingent
          1469 Township Rd. 523                                                 Unliquidated
          Ashland, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAKOTA DUFFEY                                                         Contingent
          1469 TOWNSHIP ROAD 523                                                Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAKOTA FELKINS-BEACH                                                  Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A326                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.329
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAKWAN MOODY                                                          Contingent
          2482 REGAL PL                                                         Unliquidated
          WALDORF, MD 20601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dale Curbeam Vaughn                                                   Contingent
          5606 Belleville Ave                                                   Unliquidated
          Gwynn Oak, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DALE CURBEAM VAUGHN                                                   Contingent
          5606 BELLEVILLE AVE                                                   Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 475 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 488 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.330
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DALE-LYN FEATHERSTONE                                                 Contingent
          2113 COPLEY RD                                                        Unliquidated
          APT A3                                                                Disputed
          AKRON, OH 43231
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.330
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DALIEN DZIENNY                                                        Contingent
          6270 SWISS GARDEN RD                                                  Unliquidated
          TEMPERANCE, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.330
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,871.33
          DALLAS COUNTY HOSPITAL                                                Contingent
          PO BOX 660599                                                         Unliquidated
          DALLAS, TX 75235                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3247
                                                                             Is the claim subject to offset?     No       Yes

 3.330
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DALTON CROWLEY                                                        Contingent
          6180 ARNIES DRIVE                                                     Unliquidated
          NASHPORT, OH 43830                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.330
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DALTON KLUCZYNSKI                                                     Contingent
          8265 WATERFORD DR                                                     Unliquidated
          LAMBERTVILLE, MI 48144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.330
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMAR FLETCHER                                                        Contingent
          163 GOSHEN RD                                                         Unliquidated
          SCHWENKSVILLE, PA 19473                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.330
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMARI CUTLER                                                         Contingent
          103 OCEAN RIDGE LN                                                    Unliquidated
          PORT ST. JOE, FL 32456                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 476 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 489 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.330
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMARI SMITH                                                          Contingent
          3313 MICHELE LN                                                       Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.330
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMARI SMITH                                                          Contingent
          3313 MICHELE LN                                                       Unliquidated
          BOWIE, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.330
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMIA MCFADDEN                                                        Contingent
          6001 LOGAN WAY APT B6                                                 Unliquidated
          BLADENSBURG, MD 20710-1890                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMIA PINDER                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMIEON SMITH                                                         Contingent
          PO BOX 680083                                                         Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMILARE ADEBAYO                                                      Contingent
          3508 LANGREHR RD APT 2A                                               Unliquidated
          BALTIMORE, MD 21244-3095                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Damilola Komolafe                                                     Contingent
          10507 Elders Hollow Dr                                                Unliquidated
          Bowie, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 477 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 490 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.331
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMILOLA KOMOLAFE                                                     Contingent
          10507 ELDERS HOLLOW DRIVE                                             Unliquidated
          BOWIE, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMILOLA KOMOLAFE                                                     Contingent
          9416 CANTERBURY RIDING                                                Unliquidated
          LAUREL, MD 20723-1409                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMILOLA OLA                                                          Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Damion Dobson                                                         Contingent
          1408 George St.                                                       Unliquidated
          Plainfield, NJ 07062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMION DOBSON                                                         Contingent
          1408 GEORGE STREET                                                    Unliquidated
          PLAINFIELD, NJ 07062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMIR ROSE-GINN                                                       Contingent
          909 KIAMENSI RD                                                       Unliquidated
          WILMINGTON, DE 19804-3421                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.332
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMISHAH CHARLES                                                      Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 478 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 491 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.332
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMON CAMPBELL                                                        Contingent
          38 MAIN BROOK CT                                                      Unliquidated
          REISTERSTOWN, MD 21136-2204                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.332
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMONNAIR CARTER                                                      Contingent
          9100 SANDRA CT                                                        Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.332
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMONNAIR CARTER                                                      Contingent
          9100 SANDRA CT                                                        Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.332
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMSSAUL DUFRENE                                                      Contingent
          18416 ARABIAN ACRES RD                                                Unliquidated
          LEWES, DE 19958                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.332
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAMUN HARRIS                                                          Contingent
          1979 OAK HILL CIRCLE                                                  Unliquidated
          DALLAS, TX 75217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.332
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAN ANYUMBA                                                           Contingent
          3117 NORTHWAY DRIVE                                                   Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.332
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAN BARAN                                                             Contingent
          10214 HALSTEAD ROAD                                                   Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 479 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 492 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.332
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAN PAOLONI                                                           Contingent
          850 BRYCE RD                                                          Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.332
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANA BARAKAT                                                          Contingent
          33308 GALT OCEAN DR                                                   Unliquidated
          1407                                                                  Disputed
          FORT LAUDERDALE, FL 33308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.333
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANA BROWNE                                                           Contingent
          806 MIDWOOD STREET, 5F                                                Unliquidated
          BROOKLYN, NY 11203                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.333
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANA DONOVAN                                                          Contingent
          1104 INVERNESS STREET                                                 Unliquidated
          PORT CHARLOTTE, FL 33952                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.333
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANA ESPARZA                                                          Contingent
          11233 NW 55 LN                                                        Unliquidated
          DORAL, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.333
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANA GRANT                                                            Contingent
          1625 NW 123RD STREET                                                  Unliquidated
          MIAMI, FL 33167                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.333
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANA OBERY                                                            Contingent
          18595 PARKLAND DR                                                     Unliquidated
          SHAKER HEIGHTS, OH 44122                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 480 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 493 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.333
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dana Santiago                                                         Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.333
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANA SANTIAGO                                                         Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.333
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANA THOMAS                                                           Contingent
          1407 ASHDDOWN COURT                                                   Unliquidated
          SANFORD, FL 32771                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.333
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANA YEATER                                                           Contingent
          7171 ORANGEVILLE KINSMAN, ROAD                                        Unliquidated
          KINSMAN, OH 44428                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.333
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANAJA HARDRICK                                                       Contingent
          419 WEST 63RD STREET, APT A                                           Unliquidated
          CHICAGO, IL 60621                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.334
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANAS ANDREWS                                                         Contingent
          2232 SYLVESTER DRIVE                                                  Unliquidated
          MOULTRIE, GA 31768                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.334
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANEISHA GREEN                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 481 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 494 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.334
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANESHA MASSEY                                                        Contingent
          505C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.334
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANETTE TURNER                                                        Contingent
          1941 VALLEY TERRACE S.E.                                              Unliquidated
          WASHINGTON, DC 20032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.334
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANETTE TURNER                                                        Contingent
          3600 ELY PL                                                           Unliquidated
          WASHINGTON, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.334
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANGELO WHITE                                                         Contingent
          5744 SOUTH ADA STREET                                                 Unliquidated
          CHICAGO, IL 60621                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.334
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIA ALATTAR                                                         Contingent
          99122 MOORS PL N                                                      Unliquidated
          DUBLIN, OH 43017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.334
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIA COVINGTON                                                       Contingent
          P.O. BOX 12332                                                        Unliquidated
          TALLAHASSEE, FL 32308                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.334
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANICA SOIUS                                                          Contingent
          2026 W. HARWOOD AVENUE                                                Unliquidated
          ORLANDO, FL 32835                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 482 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 495 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.334
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANICA SOIUS                                                          Contingent
          7032 BLUE EARTH CT.                                                   Unliquidated
          HIAWASSEE, FL 32818                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.335
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Danica Wessel                                                         Contingent
          522 Sandpiper Ln                                                      Unliquidated
          Apt. 311                                                              Disputed
          Wadsworth, OH 44281
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.335
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANICA WESSEL                                                         Contingent
          522 SANDPIPER LANE APT 311                                            Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.335
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL ALVARADO                                                       Contingent
          4351 HIGHLAND STREET                                                  Unliquidated
          LANCASTER, TX 75134                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.335
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL ALVAREZ                                                        Contingent
          603 ROCKY MOUNTAIN DRIVE                                              Unliquidated
          HOUSTON, TX 77037                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.335
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL ALVEREZ JOHNSON                                                Contingent
          501D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.335
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL AMORIM                                                         Contingent
          6699 MONTEGO BAY BLVD                                                 Unliquidated
          B                                                                     Disputed
          BOCA RATON, FL 33433
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 483 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 496 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.335
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL ARRIETA                                                        Contingent
          9164 NW 150 TER                                                       Unliquidated
          MIAMI LAKES, FL 33018                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.335
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL AYISI                                                          Contingent
          3768 HILL AVE APT 134                                                 Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.335
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL BAYLERAN                                                       Contingent
          6570 COMMERCE RD                                                      Unliquidated
          WEST BLOOMFIELD, MI 48324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.335
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL BENHURI                                                        Contingent
          4430 N HOLLAND SYLVANIA RD                                            Unliquidated
          APT 4202                                                              Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.336
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL BIRTFIELD                                                      Contingent
          522 TAYLOR ST                                                         Unliquidated
          JACKSON, MS 39216                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.336
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL BURKE                                                          Contingent
          8925 NORTHERN AVE                                                     Unliquidated
          PLYMOUTH, MI 48170                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.336
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL CARTER                                                         Contingent
          1411 HOLBROOK ST                                                      Unliquidated
          BALTIMORE, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 484 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 497 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.336
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL CARTER                                                         Contingent
          1411 HOLBROOK ST                                                      Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.336
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL CASTILLO                                                       Contingent
          858 NW 4TH ST                                                         Unliquidated
          APT #9                                                                Disputed
          MIAMI, FL 33128
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.336
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL CATILLO                                                        Contingent
          858 NW 4TH ST                                                         Unliquidated
          APT #9                                                                Disputed
          MIAMI, FL 33128
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.336
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Daniel Chukwu                                                         Contingent
          7607 Riverdale Rd.                                                    Unliquidated
          Apt. 341                                                              Disputed
          Hyattsville, MD 20784
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.336
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL CHUKWU                                                         Contingent
          7607 RIVERDALE ROAD APT 341                                           Unliquidated
          NEW CARROLLTON, MD 20784                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.336
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL CHUKWU                                                         Contingent
          7607 RIVERDALE ROAD APT 341                                           Unliquidated
          NEW CARROLLTON, MD 20784                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.336
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL CHUKWU                                                         Contingent
          7607 RIVERDALE ROAD APT 341                                           Unliquidated
          NEW CARROLLTON, MD 20784                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 485 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 498 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.337
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL DANFORD                                                        Contingent
          3240 CEDAR HILL RD NW                                                 Unliquidated
          CANAL WINCHESTER, OH 43110                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL DANFORD                                                        Contingent
          3240 CEDAR HILL RD NW                                                 Unliquidated
          CANAL WINCHESTER, OH 43110                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL DE YARZA                                                       Contingent
          998 SW 104TH WAY                                                      Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL DE YARZA                                                       Contingent
          998 SW 104TH WAY                                                      Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL DIAZ VELA                                                      Contingent
          1350 N HOWARD ST APT 210                                              Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL DIAZ VELA                                                      Contingent
          1350 N HOWARD ST APT 210                                              Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL DOUDNIK                                                        Contingent
          1250 HAYES STREET                                                     Unliquidated
          HOLLYWOOD, FL 33019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 486 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 499 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.337
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL DRIZAN                                                         Contingent
          8114 NW 92ND AVE                                                      Unliquidated
          TAMARAC, FL 33321                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,286.00
          DANIEL FAMILY CHIROPRACTIC PC                                         Contingent
          65 N. Franklin Turnpike                                               Unliquidated
          RAMSEY, NJ 07446                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3082
                                                                             Is the claim subject to offset?     No       Yes

 3.337
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL GATES                                                          Contingent
          13920 METTETAL                                                        Unliquidated
          DETROIT, MI 48204                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL GIBSON                                                         Contingent
          4 NEW HALL COURT                                                      Unliquidated
          APT. C                                                                Disputed
          PARKVILLE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.338
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL GIBSON                                                         Contingent
          6728 HOOVER RD                                                        Unliquidated
          INDIANAPOLIS, IN 46260-4121                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL HATFIELD                                                       Contingent
          2652 102ND ST                                                         Unliquidated
          TOLEDO, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL HERNANDEZ                                                      Contingent
          3436 ALONQUIN WAY                                                     Unliquidated
          SAN DIEGO, CA 92154                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 487 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 500 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.338
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL HOFFMAN                                                        Contingent
          7359 DOUGLAS RD                                                       Unliquidated
          LAMBERTVILLE, MI 48144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL HORGENSTERN                                                    Contingent
          722 PINE VALLEY LN APT 103                                            Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $470.47
          Daniel J. Caruso, MD PA                                               Contingent
          221 Greenwich Cir. #107                                               Unliquidated
          Jupiter, FL 33458                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL KOSICH                                                         Contingent
          409 POWER ST.                                                         Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Daniel Krizan                                                         Contingent
          8114 NW 92nd Ave.                                                     Unliquidated
          Fort Lauderdale, FL 33321                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL KRIZAN                                                         Contingent
          8114 NW 92ND AVE                                                      Unliquidated
          TAMARAC, FL 33321                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.339
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL LAWSON                                                         Contingent
          1239 WEST BALTIMORE ST                                                Unliquidated
          BALTIMORE, MD 21223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 488 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 501 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.339
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL LAWSON                                                         Contingent
          1239 WEST BALTIMORE ST                                                Unliquidated
          UPPER MARLBORO, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.339
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL LEE                                                            Contingent
          2384 BECKY CIRCLE                                                     Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.339
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL LEWANDOWSKI                                                    Contingent
          2840 KENDALE DR APT 201                                               Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.339
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL LIBERTO                                                        Contingent
          4827 DAVE RILL RD                                                     Unliquidated
          HAMPSTEAD, MD 21074                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.339
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Daniel Martinez                                                       Contingent
          5463 NW 189th St.                                                     Unliquidated
          Opa Locka, FL 33055                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.339
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL MARTINEZ                                                       Contingent
          6833 LAKESIDE CIR N #108                                              Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.339
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL MARTINEZ                                                       Contingent
          9731 COAST DEL SOL BLVD.                                              Unliquidated
          MIAMI, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 489 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 502 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.339
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL MARTINEZ                                                       Contingent
          5463 NW 189TH STREET                                                  Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.339
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL MATIC                                                          Contingent
          5484 KENBRIDGE DR                                                     Unliquidated
          HIGHLAND HEIGHTS, OH 44143                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.340
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL MENSAH                                                         Contingent
          4464 BERTHSTONE DR                                                    Unliquidated
          COLUMBUS, OH 43231                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.340
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL MILLER                                                         Contingent
          1109 DELVERNE AVE S.W.                                                Unliquidated
          CANTON, OH 44710                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.340
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL MONDEJAR                                                       Contingent
          2511 SW 112TH COURT                                                   Unliquidated
          MIAMI, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.340
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL MORGENSTERN                                                    Contingent
          722 PINE VALLEY LN APT 103                                            Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.340
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL MORRIS                                                         Contingent
          1037 HEMLOCK HILLS DRIVE                                              Unliquidated
          APT B                                                                 Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 490 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 503 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.340
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL O'REILLY                                                       Contingent
          289 AUDEN AVE                                                         Unliquidated
          COLUMBUS, OH 43215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.340
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL OBANDO                                                         Contingent
          19943 NW 62ND PL                                                      Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.340
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL OLIVEIRA                                                       Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.340
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL OPORTO                                                         Contingent
          9710 NW 7TH CIRCLE                                                    Unliquidated
          APT 1038                                                              Disputed
          PLANTATION, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.340
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL OROZCO                                                         Contingent
          19320 SW 292 ST                                                       Unliquidated
          HOMESTEAD, FL 33030                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.341
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $95.00
          Daniel P. Denbow, OD                                                  Contingent
          2212 Mifflin Ave. #110                                                Unliquidated
          Ashland, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3153
                                                                             Is the claim subject to offset?     No       Yes

 3.341
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Daniel Penning                                                        Contingent
          1059 Golden Cane Dr.                                                  Unliquidated
          Fort Lauderdale, FL 33327                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 491 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 504 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.341
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL PENNING                                                        Contingent
          1059 GOLDEN CANE DRIVE                                                Unliquidated
          WESTON, FL 33327                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.341
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL RAYON                                                          Contingent
          3811 SW 130 AVE.                                                      Unliquidated
          MIAMI, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.341
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL REIDY                                                          Contingent
          501 CHARLES STREET                                                    Unliquidated
          P. O. BOX 1951                                                        Disputed
          BEAUFORT, SC 29901
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.341
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL ROA                                                            Contingent
          4029 RIVE LANE                                                        Unliquidated
          ADDISON, TX 75001                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.341
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL ROTH                                                           Contingent
          7802 NW 67TH AVE                                                      Unliquidated
          TAMARAC, FL 33321                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.341
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $41.96
          Daniel S. MacCurdy, MD                                                Contingent
          210 Jupiter Lakes Blvd.                                               Unliquidated
          Jupiter, FL 33458                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.341
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Daniel Sheets                                                         Contingent
          3354 Minuet Dr.                                                       Unliquidated
          Clinton, OH 44216                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 492 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 505 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.341
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL SHEETS                                                         Contingent
          3354 MINUET DR                                                        Unliquidated
          NEW FRANKLIN, OH 44216                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.342
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL SLATTERY                                                       Contingent
          3853 BAIRD ROAD                                                       Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.342
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL STRACHAN                                                       Contingent
          16712 EDGEWATER DR                                                    Unliquidated
          LAKEWOOD, OH 44107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.342
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL STUART                                                         Contingent
          1178 LILY ST                                                          Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.342
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL TURCO                                                          Contingent
          29289 BELMONT FARM RD                                                 Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.342
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Daniel Ugoamadi                                                       Contingent
          55 Aven Way                                                           Unliquidated
          Nottingham, MD 21236-5313                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.342
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Daniel Ugoamadi                                                       Contingent
          55 Aven Way                                                           Unliquidated
          Nottingham, MD 21236-5313                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 493 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 506 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.342
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL UGOAMADI                                                       Contingent
          55 AVEN WAY                                                           Unliquidated
          NOTTINGHAM, MD 21236-5313                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.342
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL UKPONG                                                         Contingent
          6810 QUEENS FERRY RD                                                  Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.342
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIEL ZUPAN                                                          Contingent
          278 BALDWIN DR                                                        Unliquidated
          BEREA, OH 44017                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.342
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELA CESIN                                                         Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.343
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELA MONJE                                                         Contingent
          3644 NW 85TH AVE                                                      Unliquidated
          COOPER CITY, FL 33024                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.343
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELA OBANDO                                                        Contingent
          3301 COLLEGE AVE                                                      Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.343
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELA PEREZ                                                         Contingent
          13113 SW 49 ST                                                        Unliquidated
          MIAMI, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 494 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 507 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.343
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELA PINTO E LICIO                                                 Contingent
          1216 SUNBURY ROAD                                                     Unliquidated
          COLUMBUS, OH 43219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.343
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELA URRIECHE ZERPA                                                Contingent
          11605 NW 89TH ST                                                      Unliquidated
          APT 113                                                               Disputed
          DORAL, FL 33178
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.343
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLA CAPOTE                                                       Contingent
          P.O. BOX 403395                                                       Unliquidated
          MIAMI BEACH, FL 33140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.343
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLA GAMBOA PABON                                                 Contingent
          2247 UNIVERSITY HILLS BLVDAPT E401                                    Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.343
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLA GREENE                                                       Contingent
          1 WARNER ROAD                                                         Unliquidated
          HAMPTON BAYS, NY 11946                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.343
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLA JOHNSON                                                      Contingent
          91 ANNADALE AVENUE                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.343
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLA NKRUMAH-BOATENG                                              Contingent
          609 POWERS FERRY RD                                                   Unliquidated
          CARY, NC 27519                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 495 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 508 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.344
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE APP                                                          Contingent
          7090 QUAIL LAKES DR                                                   Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.344
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE BAILEY                                                       Contingent
          1504 E 85TH STREET                                                    Unliquidated
          CHICAGO, IL 60619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.344
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE BOOKER                                                       Contingent
          1451 BROWNING DR                                                      Unliquidated
          BALTIMORE, MD 21221                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.344
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE BOOKER                                                       Contingent
          1451 BROWNING DR                                                      Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.344
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE BURRUS                                                       Contingent
          3120 SAINT PAUL STREET                                                Unliquidated
          APT. 204B                                                             Disputed
          BALTIMORE, MD 21218
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.344
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $67.52
          DANIELLE CAMPFIELD                                                    Contingent
          1125 15TH AVE N. UNIT 3B                                              Unliquidated
          LAKE WORTH, FL 33460                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.344
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE COTTERMAN                                                    Contingent
          2840 NORTHWOOD AVE                                                    Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 496 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 509 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.344
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE DALGE                                                        Contingent
          12850 GREEN AVE.                                                      Unliquidated
          MIAMI, FL 33167                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.344
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE DAVIS                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C4                                                             Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.344
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE DAVIS                                                        Contingent
          2101 TOWNHILL RD APT F                                                Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.345
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE DENNIS                                                       Contingent
          828 WAYBRIDGE RD                                                      Unliquidated
          TOLEDO, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.345
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE DIGGS                                                        Contingent
          4010 WEST FRANKLIN ST                                                 Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.345
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE DOMINGUEZ                                                    Contingent
          7601 EAST TREASURE DRIVE                                              Unliquidated
          UNIT 2320                                                             Disputed
          NORTH BAY VILLAGE, FL 33141
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.345
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Danielle Gaskins                                                      Contingent
          2323 Bellview Ave.                                                    Unliquidated
          Hyattsville, MD 20785-3005                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 497 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 510 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.345
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE GASKINS                                                      Contingent
          2323 BELLEVIEW AVE                                                    Unliquidated
          CHEVERLY, MD 20785-3005                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.345
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE GIDDINGS                                                     Contingent
          9521 ALEXANDER ROAD                                                   Unliquidated
          GARFIELD HEIGHTS, OH 44125                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.345
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Danielle Jimenez                                                      Contingent
          3825 Huey Court                                                       Unliquidated
          Virginia Beach, VA 23456                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.345
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Danielle Jimenez                                                      Contingent
          3825 Huey Court                                                       Unliquidated
          Virginia Beach, VA 23456                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.345
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE JIMENEZ                                                      Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A159                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.345
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE JIMENEZ                                                      Contingent
          3825 HUEY COURT                                                       Unliquidated
          VIRGINIA BEACH, VA 23456                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.346
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE KONTUR                                                       Contingent
          9032 STATE ROUTE 305                                                  Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 498 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 511 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.346
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE LASKY                                                        Contingent
          1282 EAST GARFIELD ROAD                                               Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.346
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE LEE                                                          Contingent
          3800 WEAN DRIVE                                                       Unliquidated
          APT 3B                                                                Disputed
          BALTIMORE, MD 21236
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.346
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Danielle Levy                                                         Contingent
          10536 NW 10th Ct.                                                     Unliquidated
          Fort Lauderdale, FL 33322                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.346
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE LEVY                                                         Contingent
          10536 NW 10TH CT                                                      Unliquidated
          PLANTATION, FL 33322                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.346
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE LORENTE                                                      Contingent
          19701 NW 40 CT.                                                       Unliquidated
          MIAMI, FL 33055                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.346
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE LOUIS                                                        Contingent
          5118 WEEPING CHERRY DR                                                Unliquidated
          BROWNS SUMMIT, NC 27214                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.346
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE MAKUCEVICH                                                   Contingent
          366 VILLAGE POINTE DR UNIT D                                          Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 499 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 512 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.346
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE MILLEN                                                       Contingent
          840 NW 86TH AVE                                                       Unliquidated
          APT 432                                                               Disputed
          PLANTATION, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.346
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE MURRAY                                                       Contingent
          5654 ROCK ISLAND RD                                                   Unliquidated
          APT 215                                                               Disputed
          TAMARAC, FL 33319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.347
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE NEAL                                                         Contingent
          2115 NORTHLAND RD                                                     Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.347
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE NICHOLSON                                                    Contingent
          741 STATE ROUTE 534 SOUTH                                             Unliquidated
          GENEVA, OH 44041                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.347
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE PIERRE                                                       Contingent
          1192 NW 40TH AVE                                                      Unliquidated
          APT 318                                                               Disputed
          LAUDERDHILL, FL 33313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.347
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE REED                                                         Contingent
          1308 MITCHEM DR                                                       Unliquidated
          URBANA, IL 61801                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.347
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE ROBERTS                                                      Contingent
          67-12 YELLOWSTONE BLVD A17                                            Unliquidated
          FLUSHING, NY 11375                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 500 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 513 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.347
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE SMITH                                                        Contingent
          7104 MIDDLEBURG DRIVE                                                 Unliquidated
          PLANO, TX 75075                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.347
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE SNOWDEN                                                      Contingent
          6243 ROBIN HILL RD                                                    Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.347
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE SNOWDEN                                                      Contingent
          6243 ROBIN HILL RD                                                    Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.347
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE SWINEHART                                                    Contingent
          405 KASER DRIVE                                                       Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.347
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE TUTTLE                                                       Contingent
          8215 WATER STREET                                                     Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.348
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE VINCENT                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.348
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE VINCENT                                                      Contingent
          4420 ALLIANCE ROAD                                                    Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 501 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 514 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.348
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE WARD                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.348
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANIELLE WILLIAMS                                                     Contingent
          14 CASTLE WAY                                                         Unliquidated
          BEAR, DE 19701-3083                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.348
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANILLY ZWACHTE                                                       Contingent
          16401 NW 37 AVE                                                       Unliquidated
          ROOM 120                                                              Disputed
          MIAMI GARDENS, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.348
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANNA SAMHAN                                                          Contingent
          11982 SW 126 LN                                                       Unliquidated
          MIAMI, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.348
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANNI MCDONALD                                                        Contingent
          6347 CHASE DRIVE                                                      Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.348
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANNIELLE BROWN                                                       Contingent
          1080 99 ST                                                            Unliquidated
          APT # 2-22                                                            Disputed
          BAY HARBOR ISLAND, FL 33154
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.348
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANNIELLE BROWN                                                       Contingent
          1080 99 ST                                                            Unliquidated
          APT # 2-22                                                            Disputed
          BAY HARBOR ISLAND, FL 33154
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 502 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 515 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.348
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANNY DADONYE IPUOLAM BROWN                                           Contingent
          6911 WINDSORMILL ROAD,                                                Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          BALTIMORE, MD 21207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.349
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANNY ROBINSON                                                        Contingent
          4046 RAINBOW CIRCLE                                                   Unliquidated
          LABELLE, FL 33935                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.349
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANTAVEN BLACKSHEAR                                                   Contingent
          5515 SPRINGFORD CIRCLE                                                Unliquidated
          FORT WORTH, TX 76244                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.349
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANTE DELFINO LAMALETTO                                               Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.349
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANTE HAGERMAN                                                        Contingent
          1430 WARWICK DR.                                                      Unliquidated
          LANCASTER, TX 75134                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.349
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $287.61
          Danville Polyclinic, Ltd.                                             Contingent
          707 N. Logan Ave.                                                     Unliquidated
          Danville, IL 61832                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.349
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DANYALIS CRUZ                                                         Contingent
          832 GINO LANE                                                         Unliquidated
          CLEVELAND, OH 44109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 503 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 516 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.349
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAPHINE METZGER                                                       Contingent
          307D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.349
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAPHNE SMITH                                                          Contingent
          260 DEERFIELD ROAD                                                    Unliquidated
          COLUMBUS, OH 43228                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.349
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAQUAN STALEY                                                         Contingent
          1509 DECEMBER DR APT 402                                              Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.349
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAQUAN STALEY                                                         Contingent
          1509 DECEMBER DR APT 402                                              Unliquidated
          SILVER SPRING, MD 20904                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.350
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Daquana Warren                                                        Contingent
          615 S                                                                 Unliquidated
          Chicago, IL 60623                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.350
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAQUANA WARREN                                                        Contingent
          615 S                                                                 Unliquidated
          MAYWOOD, IL 60623                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.350
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAQUIAN MCCALLA                                                       Contingent
          201D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          LANDOVER, MD 20785
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 504 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 517 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.350
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAQUIAN MCCALLA                                                       Contingent
          201D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.350
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARA CULLUM                                                           Contingent
          8312 GRANVILLE RD                                                     Unliquidated
          SPRINGDALE, MD 20774                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.350
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARA CULLUM                                                           Contingent
          8312 GRANVILLE RD                                                     Unliquidated
          JESSUP, MD 20794                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.350
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARA PERRY-BRUTTON                                                    Contingent
          183 CASTERON AVENUE                                                   Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.350
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARA VERS FORSTER                                                     Contingent
          1750 NW 107TH AVE.                                                    Unliquidated
          SWEETWATER, FL 33172                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.350
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARA VERS FORSTER                                                     Contingent
          VILLANOVA HALL                                                        Unliquidated
          16401 NW 37 AVE                                                       Disputed
          MIAMI, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.350
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARARA ATOMSA                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 505 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 518 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.351
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARBY VILME                                                           Contingent
          5920 NE 4TH CT                                                        Unliquidated
          MIAMI, FL 33137                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.351
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARCY RUIZ                                                            Contingent
          16123 EMERALD COVE DR                                                 Unliquidated
          WESTON, FL 33331                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.351
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARELL NGUELE                                                         Contingent
          2622 UNIVERSITY PL NW                                                 Unliquidated
          WASHINGTON, DC 20009-5922                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.351
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIA ELLIS                                                           Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B518                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.351
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIA ELLIS                                                           Contingent
          1635 DARREN CIRCLE                                                    Unliquidated
          PORTSMOUTH, VA 23701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.351
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIA LAZARENKO                                                       Contingent
          37 S ROSE BLVD                                                        Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.351
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIA MITCHELL                                                        Contingent
          274 JACARANDA AVE NW                                                  Unliquidated
          PALM BAY, FL 32907                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 506 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 519 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.351
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIA WRIGHT                                                          Contingent
          7401 SANDPIPER PLACE                                                  Unliquidated
          PHILADELPHIA, PA 19153                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.351
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIAN DAILEY                                                         Contingent
          1435 BUCKINGHAM GATE BLVD, UNIT A,                                    Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.351
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Darian Marcus                                                         Contingent
          11550 Joyceton Dr.                                                    Unliquidated
          Baltimore, MD 21239-4074                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.352
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIAN MARCUS                                                         Contingent
          11550 JOYCETON DRIVE                                                  Unliquidated
          UPPER MARLBORO, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.352
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIAN ROSE                                                           Contingent
          3815 MASON RD                                                         Unliquidated
          FORT LORAMIE, OH 45845-9768                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.352
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIEL CANTY                                                          Contingent
          2305 WEYBORN DR                                                       Unliquidated
          ARLINGTON, TX 76018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.352
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIEN STREET                                                         Contingent
          23653 SPRING BRANCH TRAILS                                            Unliquidated
          MONTGOMERY, TX 77316                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 507 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 520 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.352
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIN KURLAND                                                         Contingent
          13481 COUNTY ROAD 13                                                  Unliquidated
          WAUSEON, OH 43567                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.352
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIOUS WHITE                                                         Contingent
          18837 NW 79 CT                                                        Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.352
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIUS COPELAND                                                       Contingent
          2946 DUNBAR ST                                                        Unliquidated
          FORT MYERS, FL 33916                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.352
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIUS GAINES FOSTER                                                  Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A22                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.352
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIUS HILL                                                           Contingent
          101A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.352
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIUS JACKSON                                                        Contingent
          3419 REISTERSTOWN RD                                                  Unliquidated
          BALTIMORE, MD 21215-7823                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.353
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIUS JOHNSON                                                        Contingent
          4526 NEWMORE AVE                                                      Unliquidated
          DALLAS, TX 75209                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 508 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 521 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.353
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIUS REVELS                                                         Contingent
          815 VINECREST LANE                                                    Unliquidated
          RICHARDSON, TX 75080                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.353
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIUS TOMLINSON                                                      Contingent
          2201 E. COLDSPRING LANE                                               Unliquidated
          APT B                                                                 Disputed
          BALTIMORE, MD 21214
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.353
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIUS WARD                                                           Contingent
          5200 NORTH EAST 5TH TERRACE                                           Unliquidated
          APARTMENT 33                                                          Disputed
          POMPANO BEACH, FL 33064
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.353
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARIUS YOUNG                                                          Contingent
          103 FOXHORN WAY                                                       Unliquidated
          GLEN BURNIE, MD 21061                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.353
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARLINE MAXI                                                          Contingent
          1397 SUNSET RD                                                        Unliquidated
          WEST PALM BEACH, FL 33406-4717                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.353
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARNELL CLARK                                                         Contingent
          1210 SW 85TH AVE                                                      Unliquidated
          PEMBROKE PINES, FL 33025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.353
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARNELL FELDER                                                        Contingent
          708 MONTPELIER STREET                                                 Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 509 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 522 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.353
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARON FLORY                                                           Contingent
          602 N 32ND AVE                                                        Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.353
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARRELL BRANDENBURG                                                   Contingent
          3367 AIRPORT HWY APT B24                                              Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.354
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARRELL FLETCHER                                                      Contingent
          1520 NW 4TH AVE                                                       Unliquidated
          APT #17F                                                              Disputed
          MIAMI, FL 33136
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.354
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARRELL HUNTER                                                        Contingent
          3728 WEST 146TH STREET                                                Unliquidated
          HAWTHORNE, CA 90250                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.354
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARRELL WALTON                                                        Contingent
          1329 LEWIS LANE                                                       Unliquidated
          HAVRE DE GRACE, MD 21078                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.354
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARREN DE FREITAS                                                     Contingent
          322 BUCHANAN ST.                                                      Unliquidated
          APT 909                                                               Disputed
          HOLLYWOOD, FL 33019
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.354
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARREN PARKER                                                         Contingent
          2194 WELLINGTON CIR                                                   Unliquidated
          LITHONIA, GA 30058-7945                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 510 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 523 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.354
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARRIAN WALKER                                                        Contingent
          250 W SAMPLE RD                                                       Unliquidated
          APT C-223                                                             Disputed
          POMPANO BEACH, FL 33064
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.354
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARRIEN LOWE                                                          Contingent
          2990 LOUNETTE                                                         Unliquidated
          MEMPHIS, TN 38114                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.354
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARRIN BROWN                                                          Contingent
          1985 NW 70TH LANE                                                     Unliquidated
          MARGATE, FL 33063                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.354
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARRIUS EDWARDS                                                       Contingent
          26803 RUE SAINT GABRIEL COURT                                         Unliquidated
          CLEVELAND, OH 44128                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.354
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARRIUS THOMPSON                                                      Contingent
          2028 ROSEBURY LN                                                      Unliquidated
          FORNEY, TX 75126                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARRYL COLLINS                                                        Contingent
          3506 MARYVALE                                                         Unliquidated
          BALTIMORE, MD 21244                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARRYL LONG                                                           Contingent
          171 BARANOF E                                                         Unliquidated
          WESTERVILLE, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 511 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 524 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.355
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARRYL STEVENS                                                        Contingent
          1425 9TH STREET                                                       Unliquidated
          WEST PALM BEACH, FL 33401                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Darryle Collins                                                       Contingent
          3506 Maryvale                                                         Unliquidated
          Windsor Mill, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARRYLE JOHNSON                                                       Contingent
          213 LODESTONE COURT                                                   Unliquidated
          WESTMINSTER, MD 21158                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARRYN FERGUSON, JR.                                                  Contingent
          18843 NE MIAMI CT                                                     Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARYAN WILLMITCH                                                      Contingent
          9510 ISLAND RD                                                        Unliquidated
          GRAFTON, OH 44044                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARYEL MORGAN                                                         Contingent
          3210 DYNASTY DR                                                       Unliquidated
          DISTRICT HEIGHTS, MD 20747-3855                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARYL CONLEY                                                          Contingent
          6545 PELHAM                                                           Unliquidated
          ALLEN PARK, MI 48101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 512 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 525 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.355
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARYL GELIN                                                           Contingent
          2550 NW 56TH AVE                                                      Unliquidated
          APT 404                                                               Disputed
          LAUDERHILL, FL 33313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.356
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Daryl Hill                                                            Contingent
          1307 Meridian St.                                                     Unliquidated
          Nashville, TN 37207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.356
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARYL PHILIP                                                          Contingent
          246 WHEELER STREET                                                    Unliquidated
          ROOM 3                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.356
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARYL PHILIP                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.356
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARYL VARGAS                                                          Contingent
          17704 CADDY DR                                                        Unliquidated
          DERWOOD, MD 20855-1002                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.356
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DASHA RHODES                                                          Contingent
          10330 MALCOLM CIRCLE                                                  Unliquidated
          J                                                                     Disputed
          COCKEYSVILLE, MD 21030
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.356
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DASHA RHODES                                                          Contingent
          707 YORK RD.                                                          Unliquidated
          APT. 3136                                                             Disputed
          TOWSON, MD 21204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 513 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 526 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.356
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DASHAMONIQUE MOORE                                                    Contingent
          918 BINBROOK DR                                                       Unliquidated
          MESQUITE, TX 75149                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.356
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DASHANA DAVIS                                                         Contingent
          208C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.356
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DASHANA DAVIS                                                         Contingent
          208C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.356
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DASHANAE HARPER                                                       Contingent
          1052 BURKE AVE FL 3                                                   Unliquidated
          BRONX, NY 10469-3819                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.357
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DASHANAY HALL                                                         Contingent
          827 EAST FRONT STREET APT.C                                           Unliquidated
          PLAINFIELD, NJ 07062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.357
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DASHONNA NICOLAS                                                      Contingent
          1227 NW 28TH ST                                                       Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.357
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DASIA SCOTT-PADGET                                                    Contingent
          2140 NORTH SMALLWOOD ST                                               Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 514 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 527 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.357
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DASIA SCOTT-PADGET                                                    Contingent
          3935 WEST MULBERRY ST                                                 Unliquidated
          BALTIMORE, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.357
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DASIA SCOTT-PADGET                                                    Contingent
          3935 WEST MULBERRY ST                                                 Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.357
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DASIANNA COATES                                                       Contingent
          3915 LIGHT ARMS PLACE                                                 Unliquidated
          WALDORF, MD 20602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.357
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAT NGUYEN                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.357
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DATHAN ANDREWS                                                        Contingent
          4800 COUNTRY LANE APT 219                                             Unliquidated
          CLEVELAND, OH 44128                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.357
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAUSON DALES                                                          Contingent
          1800 MAUMEE DRIVE                                                     Unliquidated
          DEFIANCE, OH 43512                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.357
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVE BERNARD                                                          Contingent
          19431 NW 1ST CT                                                       Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 515 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 528 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.358
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVETTE VICE                                                          Contingent
          4842 BOWLAND AVE                                                      Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.358
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVETTE VICE                                                          Contingent
          4842 BOWLAND AVE                                                      Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.358
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVETTE VICE                                                          Contingent
          4842 BOWLAND AVE                                                      Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.358
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVI GREEN                                                            Contingent
          904 EVANS AVENUE                                                      Unliquidated
          MCKEESPORT, PA 15132                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.358
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID ADELEKE                                                         Contingent
          12 TABIONA CT                                                         Unliquidated
          SILVER SPRING, MD 20906                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.358
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID ALBERT, III                                                     Contingent
          150 HYDER DR                                                          Unliquidated
          MADISON, OH 44057                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.358
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID ALEXIS                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 516 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 529 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.358
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID ALVAREZ                                                         Contingent
          17801 NW 87 CT                                                        Unliquidated
          MIAMI, FL 33018                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.358
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID ANDERSON                                                        Contingent
          121 PHILLIPS RD                                                       Unliquidated
          SOMERSET, NJ 08873                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.358
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID ATKINS                                                          Contingent
          9333 MORGANS LANDING WAY                                              Unliquidated
          LAUREL, MD 20723                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.359
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID ATKINS                                                          Contingent
          9333 MORGANS LANDING WAY                                              Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.359
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID BALIU-RODRIGUEZ                                                 Contingent
          6537 ANTOINETTE LN                                                    Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.359
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID BARBOZA                                                         Contingent
          1629 AIRLINE AVE                                                      Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.359
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID BELFIGLIO                                                       Contingent
          401 S. MAIN ST                                                        Unliquidated
          APT 320A                                                              Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 517 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 530 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.359
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID BENHURI                                                         Contingent
          4430 N HOLLAND SYLVANIA RD                                            Unliquidated
          APT 4338                                                              Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.359
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID BENHURI                                                         Contingent
          4430 N HOLLAND SYLVANIA RD                                            Unliquidated
          APT 4202                                                              Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.359
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID BOATENG                                                         Contingent
          2791 WYNFIELD RD                                                      Unliquidated
          WEST FRIENDSHIP, MD 21794-9520                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.359
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID BOGUNJOKO BENJAMIN                                              Contingent
          12217 KINGS ARROW ST                                                  Unliquidated
          BOWIE, MD 20721-1943                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.359
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID CAIN                                                            Contingent
          13406 POPES CREEK LANE                                                Unliquidated
          HOUSTON, TX 77044                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.359
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID CARTER                                                          Contingent
          2358 WILKENS AVE                                                      Unliquidated
          BALTIMORE, MD 21223-3329                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.360
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID CEDILLO                                                         Contingent
          308 SAINT JOSEPH                                                      Unliquidated
          ATHENS, TX 75751                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 518 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 531 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.360
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID CHAVIRA                                                         Contingent
          1414 CR 490                                                           Unliquidated
          PRINCETON, TX 75407                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.360
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID COUSIN                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B79                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.360
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          David Couto                                                           Contingent
          2901 Kuntz Rd.                                                        Unliquidated
          Windsor Mill, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.360
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID COUTO                                                           Contingent
          2901 KUNTZ RD                                                         Unliquidated
          BALTIMORE, MD 21244                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.360
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID CUMMINGS                                                        Contingent
          3213 34TH STREET W                                                    Unliquidated
          LEHIGH ACRES, FL 33971                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.360
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID CUMMINGS                                                        Contingent
          3213 34TH STREET W                                                    Unliquidated
          LEHIGH ACRES, FL 33971                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.360
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID CUMMINGS                                                        Contingent
          3213 34TH STREET W                                                    Unliquidated
          LEHIGH ACRES, FL 33971                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 519 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 532 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.360
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID DEAN                                                            Contingent
          612 CAMINO DE LA LUZ                                                  Unliquidated
          SANTA FE, NM 87505                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.360
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID DETULLIO                                                        Contingent
          2861 SW 79TH AVENUE APT. 103                                          Unliquidated
          DAVIE, FL 33328                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID DOMBROSKY                                                       Contingent
          7073 ELIZABETH CT                                                     Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID EARLEY                                                          Contingent
          7267 GRANT BLVD                                                       Unliquidated
          CLEVELAND, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID EFFORD                                                          Contingent
          3460 NW 211TH ST                                                      Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID EGBO                                                            Contingent
          421 SUMNER STREET                                                     Unliquidated
          AKRON, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID EGBO                                                            Contingent
          456 SHELBOURNE DR                                                     Unliquidated
          PITTSBURGH, PA 15239                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 520 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 533 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.361
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID EGBO                                                            Contingent
          185 E. MILL STREET                                                    Unliquidated
          AKRON, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID EZRATTY                                                         Contingent
          3007 NEIL AVE APT 43B                                                 Unliquidated
          COLUMBUS, OH 43202                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID EZRATTY                                                         Contingent
          6236 CHERI LYNNE DR                                                   Unliquidated
          DAYTON, OH 45415                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID GOULD                                                           Contingent
          502 NORTH MAIN STREET                                                 Unliquidated
          MINERVA, OH 44657                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID HASTINGS                                                        Contingent
          3103 BANCROFT ROAD                                                    Unliquidated
          APARTMENT #D                                                          Disputed
          BALTIMORE, MD 21215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.362
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          David Hein                                                            Contingent
          29233 Tracy Creek Dr.                                                 Unliquidated
          Apt. 1B                                                               Disputed
          Perrysburg, OH 43551
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.362
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID HEIN                                                            Contingent
          4388 PHILNOLL DR                                                      Unliquidated
          CINCINNATI, OH 45247                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 521 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 534 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.362
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID HEIN                                                            Contingent
          29233 TRACY CREEK DR APT 1B                                           Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.362
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID HEIN                                                            Contingent
          29233 TRACY CREEK DR APT 1B                                           Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.362
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID HEMBY                                                           Contingent
          4309 LOCH RAVEN BLVD                                                  Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.362
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID HERNANDEZ                                                       Contingent
          4534 RUTLEDGE DRIVE                                                   Unliquidated
          PALM HARBOR, FL 34685                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.362
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID HERNANDEZ                                                       Contingent
          VILLANOVA HALL                                                        Unliquidated
          16401 NW 37 AVE                                                       Disputed
          MIAMI, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.362
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID HOFFMAN                                                         Contingent
          1861 E AUDUBON BLVD                                                   Unliquidated
          LANCASTER, OH 43130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.362
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID HONG                                                            Contingent
          1900 W 68 ST APT. E303                                                Unliquidated
          HIALEAH, FL 33014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 522 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 535 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.362
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID HUGHES                                                          Contingent
          1781 NW 166TH STREET                                                  Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.363
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          David Jackson                                                         Contingent
          1909 Bellflower Ct.                                                   Unliquidated
          Annapolis, MD 21402-5160                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.363
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID JACKSON                                                         Contingent
          1909 BELLFLOWER CT                                                    Unliquidated
          EDGEWOOD, MD 21040-2516                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.363
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID JACQUES                                                         Contingent
          358 MORGAN LN                                                         Unliquidated
          GAHANNA, OH 43230-7019                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.363
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID JENKS                                                           Contingent
          461 OVERWOOD ROAD                                                     Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.363
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID KAISER                                                          Contingent
          5305 SW 64TH COURT                                                    Unliquidated
          MIAMI, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.363
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID KHALIL                                                          Contingent
          1805 WILLIAM AND MARY CMN                                             Unliquidated
          HILLSBOROUGH, NJ 08844                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 523 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 536 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.363
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID KING                                                            Contingent
          1321 GREENMONT DRIVE                                                  Unliquidated
          WALDORF, MD 20601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.363
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID KING                                                            Contingent
          1341 NW 67TH ST                                                       Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.363
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID KONONOV                                                         Contingent
          2723 ROCKEFELLER LN                                                   Unliquidated
          APT 6                                                                 Disputed
          REDONDO BEACH, CA 90278-3935
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.363
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID LOPEZ                                                           Contingent
          4603 SW 128TH PL.                                                     Unliquidated
          MIAMI, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.364
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID LYONS                                                           Contingent
          3800 BANCROFT RD                                                      Unliquidated
          BALTIMORE, MD 21215-2704                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.364
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $76.25
          David M. Steiman MD PA                                                Contingent
          dba David Steiman MD PA                                               Unliquidated
          350 NW 84th Ave., Ste. 211                                            Disputed
          Fort Lauderdale, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.364
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID MACKEY                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 524 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 537 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.364
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID MERRIFIELD                                                      Contingent
          5712 MERCHANT ROAD                                                    Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.364
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID MOSLEY-HEATH                                                    Contingent
          7307 GAMBIER DRIVE                                                    Unliquidated
          UPPER MARLBORO, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.364
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID NORIN                                                           Contingent
          29480 ORANGELAWN ST                                                   Unliquidated
          LIVONIA, MI 48150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.364
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID OMO-TAIGA                                                       Contingent
          1102 FALCONETT COURT                                                  Unliquidated
          UPPER MARLBORO, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.364
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID PARK                                                            Contingent
          1806 N WESTWOOD AVE APT I                                             Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.364
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID PARK                                                            Contingent
          513 WHITE ST                                                          Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.364
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $528.00
          David Patterson, MD                                                   Contingent
          25325 Ford Rd. #200                                                   Unliquidated
          Dearborn, MI 48128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6291
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 525 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 538 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.365
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID PAUL                                                            Contingent
          7135 MICHAEL ROAD                                                     Unliquidated
          ORCHARD PARK, NY 14127                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.365
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID PAUL                                                            Contingent
          6210 GRAUER ROAD                                                      Unliquidated
          NIAGARA FALLS, NY 14305                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.365
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID PAUS                                                            Contingent
          285 EAST 211 STREET                                                   Unliquidated
          EUCLID, OH 44123                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.365
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID PETKUS                                                          Contingent
          2501 BENT OAK PL                                                      Unliquidated
          ADRIAN, MI 49221                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.365
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $165.32
          David R. Peters                                                       Contingent
          400 Wabash Ave.                                                       Unliquidated
          Akron, OH 44307                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.365
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          David Raker                                                           Contingent
          916 1/2 Harding Dr.                                                   Unliquidated
          Toledo, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.365
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID RAKER                                                           Contingent
          916 1/2 HARDING DR                                                    Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 526 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 539 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.365
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID RAMSAY                                                          Contingent
          514 SOUTH 4TH STREET                                                  Unliquidated
          WOODSFIELD, OH 43793                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.365
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID REYNOLDS                                                        Contingent
          5010 WAVERTON COURT                                                   Unliquidated
          APT. E                                                                Disputed
          CHESAPEAKE, VA 23324-4649
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.365
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID RODRIGUEZ                                                       Contingent
          235 SW 180TH AVE                                                      Unliquidated
          PEMBROKE PINES, FL 33029-3903                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.366
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID SCHILLING                                                       Contingent
          8490 RAVENNA ROAD                                                     Unliquidated
          TWINSBURG, OH 44087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.366
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID SORTO                                                           Contingent
          16007 UPSHIRE                                                         Unliquidated
          CHANNELVIEW, TX 77530                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.366
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID SYFAX                                                           Contingent
          18253 APPOLINE                                                        Unliquidated
          DETROIT, MI 48235                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.366
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID TURNER                                                          Contingent
          7626 COUNTRYVIEW DR                                                   Unliquidated
          FORT WAYNE, IN 46815                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 527 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 540 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.366
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID UPSHUR                                                          Contingent
          5407 CATALPHA ROAD                                                    Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.366
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          David Vlcek                                                           Contingent
          3126 Sharon Copley Rd.                                                Unliquidated
          Medina, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.366
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID VLCEK                                                           Contingent
          3126 SHARON COPLEY RD                                                 Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.366
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID WALKER                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C329                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.366
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID WARNER                                                          Contingent
          238 FAIRLAWN ST                                                       Unliquidated
          SMITHVILLE, OH 44677                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.366
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID WHITE                                                           Contingent
          365 CHAMBORLEY DR.                                                    Unliquidated
          REISTERSTOWN, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.367
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID YARMOLUK                                                        Contingent
          218 DUNDEE RIDGE DR                                                   Unliquidated
          DUNDEE, MI 48131                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 528 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 541 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.367
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID YATSONSKY                                                       Contingent
          1130 4 SEASONS DR APT 5                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.367
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVID ZSOLDOS                                                         Contingent
          2026 SHARON COPLEY RD                                                 Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.367
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVIDA PACKER                                                         Contingent
          59 PARK ST.                                                           Unliquidated
          HARRISBURG, PA 17109                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.367
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVIDE FAVARO                                                         Contingent
          86 NE 108TH STREET                                                    Unliquidated
          MIAMI SHORES, FL 33161                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.367
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVINDRA TULSI                                                        Contingent
          80 E EXCHANGE STREET                                                  Unliquidated
          APARTMENT 344-A                                                       Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.367
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVIS FLEMING                                                         Contingent
          7017 YORK AVE                                                         Unliquidated
          LUBBOCK, TX 79416                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.367
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Davis Orubele                                                         Contingent
          1805 Greencastle Dr.                                                  Unliquidated
          Rosedale, MD 21237-1741                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 529 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 542 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.367
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVIS ORUBELE                                                         Contingent
          1805 GREENCASTLE DR                                                   Unliquidated
          BALTIMORE, MD 21237-1741                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.367
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Davis Vision                                                          Contingent
          PO Box 848370                                                         Unliquidated
          Dallas, TX 75284                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.368
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVON WILLIAMS                                                        Contingent
          2324 ANVIL LANE                                                       Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.368
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVONTE CURRY                                                         Contingent
          5780 NW 60TH AVE                                                      Unliquidated
          TAMARAC, FL 33319                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.368
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVONTE JEST                                                          Contingent
          7 PECAN DRIVE PLACE                                                   Unliquidated
          OCALA, FL 34472                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.368
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAWAN TEEL                                                            Contingent
          2113 LYNDHURST AVE                                                    Unliquidated
          BALTIMORE, MD 21216-2404                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.368
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAWANYA GUILFORD                                                      Contingent
          5023 41ST SQUARE                                                      Unliquidated
          VERO BEACH, FL 32967                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 530 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 543 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.368
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAWN CONDEZA                                                          Contingent
          614 RIMGROVE DRIVE                                                    Unliquidated
          LA PUENTE, CA 91744                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.368
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAWN GIPSON                                                           Contingent
          3850 HARBOR VIEW DR                                                   Unliquidated
          JACKSONVILLE, FL 32208-1903                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.368
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $134.87
          Dawn Huggins Jones                                                    Contingent
          1147 Independence Blvd.                                               Unliquidated
          Virginia Beach, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.368
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAWN MUSKIEWICZ                                                       Contingent
          2423 S HOLLAND SYLVANIA RD                                            Unliquidated
          APT 239                                                               Disputed
          MAUMEE, OH 43537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.368
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAWN TURLEY                                                           Contingent
          82 BRIGHTON ROAD                                                      Unliquidated
          COLUMBUS, OH 43202                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.369
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAWN VALERIO                                                          Contingent
          7285 CULVER BLVD.                                                     Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.369
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAWN WILSON                                                           Contingent
          419 SILVERSIDE RD                                                     Unliquidated
          EDGEWOOD, MD 21040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 531 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 544 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.369
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAWNAYE PINKETT                                                       Contingent
          4406 MORAVIA ROAD                                                     Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.369
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAWNE BENTON                                                          Contingent
          15205 EMILY CT                                                        Unliquidated
          BOWIE, MD 20716-3200                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.369
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAWOYNE COVINGTON                                                     Contingent
          314 GARDNER AVE                                                       Unliquidated
          TRENTON, NJ 08618                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.369
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAYA JORDAN                                                           Contingent
          304C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.369
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAYANA WIGGINS                                                        Contingent
          203 LILAC LANE                                                        Unliquidated
          SWANTON, OH 43558                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.369
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAYLA HALL                                                            Contingent
          28351 SEVEN OAKS DR.                                                  Unliquidated
          FARMINGTON HILLS, MI 48331                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.369
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAYLE HEDGES                                                          Contingent
          484 DANBURY DRIVE                                                     Unliquidated
          LANCASTER, OH 43130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 532 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 545 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.369
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAYLENE FOCH                                                          Contingent
          9931 NW 130TH ST                                                      Unliquidated
          HIALEAH GARDENS, FL 33018-1661                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAYMAR MCCOY                                                          Contingent
          4617 SCHLEY AVENUE                                                    Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAYQUIS MOORE                                                         Contingent
          4007 CHESMONT AVE                                                     Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAYQUIS MOORE                                                         Contingent
          4007 CHESMONT AVE                                                     Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,648.18
          Dayton Anesthesia & Pain                                              Contingent
          405 W Grand Ave.                                                      Unliquidated
          Dayton, OH 45405                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2535
                                                                             Is the claim subject to offset?     No       Yes

 3.370
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $844.36
          Dayton Childrens                                                      Contingent
          1 Childrens Plaza                                                     Unliquidated
          Dayton, OH 45404                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAYTONA STEVENSON                                                     Contingent
          601A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 533 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 546 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.370
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAYVON ROBINSON                                                       Contingent
          P.O. BOX 764                                                          Unliquidated
          PATERSON, NJ 07543                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Daziae Johnson                                                        Contingent
          4412 Velera Ct.                                                       Unliquidated
          Chesapeake, VA 23321                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAZIAH GREEN                                                          Contingent
          91 ANNADALE AVE                                                       Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DE'ANDRE BRIMAGE                                                      Contingent
          224 PIONEER ST                                                        Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DE'AUNTAE CORRY                                                       Contingent
          340 KENTWELL DR                                                       Unliquidated
          YORK, PA 17406                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          De'Ja Crenshaw                                                        Contingent
          1103 Parkington Ln                                                    Unliquidated
          Bowie, MD 20716-1719                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DE'LESA HENDERSON                                                     Contingent
          9507 FULLER AVENUE                                                    Unliquidated
          CLEVELAND, OH 44104                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 534 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 547 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.371
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          De'Marie Lattie-Chisholm                                              Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DE'MONTE MANN                                                         Contingent
          1608 EAST DAVIE STREET                                                Unliquidated
          RALEIGH, NC 27610                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DE'NAJA BANKS                                                         Contingent
          11012 FRISCO LANE                                                     Unliquidated
          JACKSONVILLE, FL 32257                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          De'Nia Thornton                                                       Contingent
          8931 Harkate Way                                                      Unliquidated
          Randallstown, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DE'NIA THORNTON                                                       Contingent
          8931 HARKATE WAY                                                      Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DE'SHAUN VALDRY                                                       Contingent
          7928 MARTIN LUTHER KING JR. WAY S                                     Unliquidated
          SEATTLE, WV 98118                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DE'ZHA BELL                                                           Contingent
          4920 26 LN E                                                          Unliquidated
          APT 202                                                               Disputed
          BRADENTON, FL 34203
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 535 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 548 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.372
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          De'Zhane Rhymes                                                       Contingent
          2721 EC Reems Court                                                   Unliquidated
          Apt. 1A                                                               Disputed
          Oakland, CA 94605
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.372
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DE'ZHANE RHYMES                                                       Contingent
          2721 EC REEMS COURT APT 1A                                            Unliquidated
          OAKLAND, CA 94605                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.372
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEADRA MARTIN-MCLAUGHLIN                                              Contingent
          2506 ROSLYN AVE                                                       Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.372
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEAHNA BALDI                                                          Contingent
          2130 LAUREL BLOSSOM CIR                                               Unliquidated
          OCOEE, FL 34761                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.372
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEAHNA BALDI                                                          Contingent
          631 SUN BLUFF LANE                                                    Unliquidated
          APOPKA, FL 32712                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.372
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEAIRIS MAYO                                                          Contingent
          208A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.372
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEAN RAMICONE                                                         Contingent
          1637 OAK BARK CIR                                                     Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 536 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 549 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.372
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEAN RINGEL                                                           Contingent
          200 N SAINT CLAIR ST                                                  Unliquidated
          TOLEDO, OH 43604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.372
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEANDRA CULMER                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.372
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEANDRA TONY                                                          Contingent
          760 NE 140TH ST                                                       Unliquidated
          BISCAYNE PARK, FL 33161                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEANDRE AUGUSTUS                                                      Contingent
          1151 S. PARK ROAD APT.307                                             Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEANDRE CLARK                                                         Contingent
          934 RACE ST                                                           Unliquidated
          DOVER, OH 44622                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEANDRE MCALMONT                                                      Contingent
          5622 GREGORY DR                                                       Unliquidated
          LANHAM, MD 20706-4122                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEANDRE MCINTOSH                                                      Contingent
          2733 WEGWORTH LN                                                      Unliquidated
          TOWSON, MD 21286                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 537 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 550 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.373
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEANDRE MCINTOSH                                                      Contingent
          2733 WEGWORTH LN                                                      Unliquidated
          BALTIMORE, MD 21230                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEANDREA ROGERS-SCOTT                                                 Contingent
          18650 SW 127TH CT                                                     Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEANGELIC JOHNSON                                                     Contingent
          5819 BONNIE VIEW, 21-8                                                Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEANGELO BELL                                                         Contingent
          816 MARIGOLD DR                                                       Unliquidated
          75104, TX 75104                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEANGELO LANE                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEANGELO LANE                                                         Contingent
          7304 BLAIR RD                                                         Unliquidated
          WASHINGTON, DC 20012                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.374
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEANNA HARROD-CONTEE                                                  Contingent
          2306 DUKELAND ST                                                      Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 538 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 551 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.374
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEANTE EVANS                                                          Contingent
          6793 LAKOTA POINTE LN                                                 Unliquidated
          LIBERTY TOWNSHI, OH 45044                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.374
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEARRION ODUM                                                         Contingent
          2675 NOKOMIS RD                                                       Unliquidated
          LANCASTER, TX 75146                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.374
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEARRIUS BAILEY                                                       Contingent
          2201 E. COLDSPRING LN, APARTMENT E                                    Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.374
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEASIA BROOKS                                                         Contingent
          1720 NORTH BENTALOU ST                                                Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.374
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEAUNDRAE HOWARD                                                      Contingent
          9693 BASKET RING RD                                                   Unliquidated
          APT. 4                                                                Disputed
          COLUMBIA, MD 21045
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.374
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $563.68
          Debalzo Elgunin Levine Risen LLC                                      Contingent
          23425 Commerce Park #104                                              Unliquidated
          Beachwood, OH 44122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.374
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Debaraj Katuwal                                                       Contingent
          10826 Southwind Dr.                                                   Unliquidated
          Powell, OH 43065                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 539 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 552 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.374
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEBARAJ KATUWAL                                                       Contingent
          6665 DUMONT LANE                                                      Unliquidated
          COLUMBUS, OH 43235                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.374
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEBARAJ KATUWAL                                                       Contingent
          10826 SOUNTHWIND DRIVE                                                Unliquidated
          POWELL, OH 43065                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.375
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEBATRAYEE SINHA                                                      Contingent
          1706 SECOR RD APT F                                                   Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.375
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEBBIE LOK TUNG LEUNG                                                 Contingent
          1804 N WESTWOOD AVE APT F                                             Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.375
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $138.00
          Debora Bornik LMHC                                                    Contingent
          9075 SW 87th Ave., Ste. 412                                           Unliquidated
          Miami, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.375
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Deborah Austin                                                        Contingent
          1106 Ramblewood Rd.                                                   Unliquidated
          Apt. B                                                                Disputed
          Baltimore, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.375
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEBORAH AUSTIN                                                        Contingent
          92 PARK HILL AVE                                                      Unliquidated
          APT. 1S                                                               Disputed
          YONKERS, NY 10701
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 540 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 553 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.375
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEBORAH AUSTIN                                                        Contingent
          1106 RAMBLEWOOD RD.                                                   Unliquidated
          APT. B                                                                Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.375
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEBORAH DEMUREN                                                       Contingent
          2503 SOMERTON CT                                                      Unliquidated
          BOWIE, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.375
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEBORAH OSUJI                                                         Contingent
          12029 QUARUM PLACE                                                    Unliquidated
          BOWIE, MD 20720                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.375
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $146.90
          Debra M. Boyer
          Boston Children's Hospital                                            Contingent
          Div. of Pulmonary & Respiratory Dis                                   Unliquidated
          300 Longwood Ave., Farley, 4th Flo                                    Disputed
          Boston, MA 02115
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.375
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEBRANAE PHILLIPS                                                     Contingent
          6271 HIGHLAND HILL DR                                                 Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.376
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEBRANAE PHILLIPS                                                     Contingent
          12321 KENTMORE LANE, APT 425                                          Unliquidated
          FORT WORTH, TX 76036                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.376
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Debratrayee Sinha                                                     Contingent
          1706 Secor Rd.                                                        Unliquidated
          Apt. F                                                                Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 541 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 554 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.376
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DECAPRIA NAIGOW                                                       Contingent
          1821 50TH AVENUE N                                                    Unliquidated
          MINNEAPOLIS, MN 55430                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.376
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DECAPRIA NAIGOW                                                       Contingent
          6806 63RD AVE N                                                       Unliquidated
          BROOKLYN PARK, MN 55428                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.376
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DECEMBER SMITH                                                        Contingent
          6 MELKEN CT.                                                          Unliquidated
          NOTTINGHAM, MD 21236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.376
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DECLAN ANGE                                                           Contingent
          3559 CHARRING CROSS DRIVE                                             Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.376
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DECLAN PENCE                                                          Contingent
          156 NORTH CONGRESS STREET                                             Unliquidated
          ATHENS, OH 45701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.376
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DECLAN WATTERS                                                        Contingent
          421 SUMNER STREET                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.376
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DECLAN WATTERS                                                        Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 542 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 555 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.376
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEDE NYEPLU                                                           Contingent
          1007 PLEASANT OAKS ROAD                                               Unliquidated
          APT. H                                                                Disputed
          PARKVILLE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.377
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $450.00
          DEE MARTINEZ MD                                                       Contingent
                                                                                Unliquidated
          DALLAS, TX 75203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8581
                                                                             Is the claim subject to offset?     No       Yes

 3.377
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEENA ATASSI                                                          Contingent
          505 WILLOW LN                                                         Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.377
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEEPAK ARYAL                                                          Contingent
          590 EAST BUCHTEL AVENUE                                               Unliquidated
          APT- 15                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.377
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEEPAK BALRAJ                                                         Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.377
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEEPIKA KANNAN                                                        Contingent
          3414 DORR ST APT 213A                                                 Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.377
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEHUA FENG                                                            Contingent
          1738 NORTHAMPTON RD, APT 1007                                         Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 543 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 556 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.377
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEIDRA BENN                                                           Contingent
          8132 FERNCLIFF ROAD                                                   Unliquidated
          NORFOLK, VA 23518                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.377
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEIJAH KNIGHT                                                         Contingent
          1553 FORT DAVIS ST SE                                                 Unliquidated
          WASHINGTON, DC 20020-6025                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.377
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEION GOMEZ                                                           Contingent
          15850 NW 18TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.377
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEIRDRE ROBSON                                                        Contingent
          2231 SW 5TH STREET                                                    Unliquidated
          MIAMI, FL 33135                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.378
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEIVIS JACOMINOI                                                      Contingent
          3611 SW 117TH AVE                                                     Unliquidated
          APT 210                                                               Disputed
          MIAMI, FL 33175
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.378
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEJA ASKEW                                                            Contingent
          15327 7TH AVE                                                         Unliquidated
          PHOENIX, IL 60426                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.378
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEJA LOMAX                                                            Contingent
          712 ELIZABETH LN.                                                     Unliquidated
          MINNEAPOLIS, MN 55411                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 544 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 557 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.378
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEJA POWELL                                                           Contingent
          4934 SOUTH PRINCETON AVE                                              Unliquidated
          CHICAGO, IL 60609                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.378
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEJA SHIPP                                                            Contingent
          502 MONARCH DR                                                        Unliquidated
          DALLAS, TX 75146                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.378
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEJAH BRADSHAW                                                        Contingent
          3000 NW 187 STREET                                                    Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.378
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEJAZNA LITTLEJOHN                                                    Contingent
          9409 BOHNING DRIVE                                                    Unliquidated
          CLEVELAND, OH 44125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.378
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEKIERA TOWNES                                                        Contingent
          821 SUGAR PL                                                          Unliquidated
          LAKELAND, FL 33801                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.378
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Delaney Henry                                                         Contingent
          2575 N Wilmoth Hwy                                                    Unliquidated
          Adrian, MI 49221                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.378
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELANEY HENRY                                                         Contingent
          2575 N WILMOTH HWY                                                    Unliquidated
          ADRIAN, MI 49221                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 545 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 558 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.379
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELANEY STRYCZEK                                                      Contingent
          2971 FOXMOOR DRIVE                                                    Unliquidated
          MONTGOMERY, IL 60538                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.379
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELANIE ELIZABETH BAKER                                               Contingent
          1209 SUNNY CREST AVE.                                                 Unliquidated
          VENTURA, CA 93003                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.379
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELANO SHEPHERD                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.379
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELANOE HARRIS                                                        Contingent
          371 EAST 272ND STREET                                                 Unliquidated
          EUCLID, OH 44132                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.379
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELASI AVEH                                                           Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.379
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELEASE RILES                                                         Contingent
          146 NW 71 ST                                                          Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.379
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELESA HENDERSON                                                      Contingent
          9507 FULLER AVENUE                                                    Unliquidated
          CLEVELAND, OH 44104                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 546 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 559 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.379
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELILAH STACK                                                         Contingent
          20961 LORAIN RD                                                       Unliquidated
          APT 13                                                                Disputed
          FAIRVIEW PARK, OH 44126
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.379
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELINO FRANKLIN                                                       Contingent
          215 HULTON ROAD                                                       Unliquidated
          VERONA, PA 15147                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.379
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELIYON DREW                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A190                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.380
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELIYON DREW                                                          Contingent
          2306 BERRY STREET                                                     Unliquidated
          HOPEWELL, VA 23860                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.380
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELLA MBAACHA                                                         Contingent
          4516 WOODGATE WAY                                                     Unliquidated
          BOWIE, MD 20720-3449                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.380
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELMONTE WARD, JR.                                                    Contingent
          707B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.380
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELONTE GORMAN                                                        Contingent
          7053 MARBURY CT                                                       Unliquidated
          DISTRICT HEIGHTS, MD 20747-1883                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 547 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 560 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.380
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELORIAN NELSON                                                       Contingent
          718 MONTICELLO CT                                                     Unliquidated
          EDGEWOOD, MD 21040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.380
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELORIS KENSLER                                                       Contingent
          717 LEEDSFIELD COURT                                                  Unliquidated
          ARLINGTON, TX 76017                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.380
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Delta Dental                                                          Contingent
          PO Box 633198                                                         Unliquidated
          Cincinnati, OH 45263                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.380
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELTRON SANDS                                                         Contingent
          393 SUMNER ST APT 2-203A                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.380
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELVIN MCFADDEN                                                       Contingent
          307A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.380
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Delvin Washington                                                     Contingent
          3021 Barnes Bend Dr.                                                  Unliquidated
          Antioch, TN 37013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.381
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELYA SOLOMON                                                         Contingent
          19200 COYLE ST                                                        Unliquidated
          DETROIT, MI 48235                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 548 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 561 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.381
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMANTE JONES-CAMPER                                                  Contingent
          8601 QUEENSMERE PL 8                                                  Unliquidated
          HENRICO, VA 23294                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.381
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMAR BROW                                                            Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.381
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMAR PARRIS                                                          Contingent
          1811 FITTLEWORTH TER                                                  Unliquidated
          UPPER MARLBORO, MD 20774-8087                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.381
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMARCO ANDREWS                                                       Contingent
          6290 CHERYLBROOK LANE                                                 Unliquidated
          DUBLIN, OH 43017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.381
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMARCUS BROWN                                                        Contingent
          7810 S. PAULINA                                                       Unliquidated
          CHICAGO, IL 60620                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.381
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMARCUS FRANCOIS                                                     Contingent
          2951 NORTH WEST 8TH ROAD                                              Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.381
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMARCUS LLOYD                                                        Contingent
          505 CLOVER ST                                                         Unliquidated
          VIENNA, GA 31092                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 549 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 562 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.381
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMARKUS BULLOCK                                                      Contingent
          4224 MARBLE HALL #467                                                 Unliquidated
          1700 E COLDSPRING LANE                                                Disputed
          BALTIMORE, MD 21251-0001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.381
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMARKUS GLOVER                                                       Contingent
          2201 41STREET NORTH                                                   Unliquidated
          SAINT PETERSBURG, FL 33713                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.382
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMAURIA BENARD                                                       Contingent
          3304 BIG BEAR DR                                                      Unliquidated
          ROSEVILLE, CA 95747                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.382
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMEKA WILLIAMS                                                       Contingent
          3621 JUDGE DUPREE DRIVE                                               Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.382
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMETRI BOWE                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.382
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMETRIA MCCULLOH                                                     Contingent
          12509 FIRSBY AVE                                                      Unliquidated
          CLEVELAND, OH 44135                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.382
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMETRIA MCCULLOH                                                     Contingent
          12509 FIRSBY AVE                                                      Unliquidated
          CLEVELAND, OH 44135                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 550 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 563 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.382
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMETRIA MCCULLOH                                                     Contingent
          12509 FIRSBY AVE                                                      Unliquidated
          CLEVELAND, OH 44135                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.382
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMETRICK ESPINET                                                     Contingent
          201B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.382
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMETRIS HAZLY-WARD                                                   Contingent
          977 LANE ST                                                           Unliquidated
          AKRON, OH 44307                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.382
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMETRIS MALLARD                                                      Contingent
          5102 PHILIP AVENUE                                                    Unliquidated
          DALLAS, TX 75223                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.382
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMETRIUS ALLEN                                                       Contingent
          20100 LORAIN ROAD #319                                                Unliquidated
          FAIRVIEW PARK, OH 44126                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.383
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMETRIUS FARLEY                                                      Contingent
          5404 TRAMORE ROAD                                                     Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.383
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMETRIUS GREENE                                                      Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 551 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 564 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.383
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMETRIUS ROSS                                                        Contingent
          5995 LAUREL LANE                                                      Unliquidated
          HUBER HEIGHTS, OH 45424                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.383
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMETRIUS WHITEHEAD                                                   Contingent
          4015 EMMART AVE                                                       Unliquidated
          BALTIMORE, MD 21215-3503                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.383
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMILADE AJIFA                                                        Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.383
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMITRICE WEAVER                                                      Contingent
          557 DOLPHIN ST                                                        Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.383
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMONTA HORTON                                                        Contingent
          4012 PARKWOOD AVE                                                     Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.383
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEMOY PHILLIPS                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.383
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENAJ JOHNSON                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 552 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 565 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.383
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENASIA WATTS                                                         Contingent
          843 HUNTS POINT AVENUE                                                Unliquidated
          APT. 3B                                                               Disputed
          BRONX, NY 10474
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.384
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENEISHA SPARKS                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.384
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENER DOS SANTOS                                                      Contingent
          4014 WATERFORD LN                                                     Unliquidated
          MISSOURI CITY, TX 77459                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.384
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENG DENG                                                             Contingent
          8532 MUIR DRIVE                                                       Unliquidated
          FORT WORTH, TX 76244                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.384
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENG RIAK                                                             Contingent
          393 SUMNER ST,                                                        Unliquidated
          APT. 115                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.384
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENIER MURCHISON                                                      Contingent
          3535 SEAPINES CIR APT R                                               Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.384
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENIER MURCHISON                                                      Contingent
          3535 SEAPINES CIR APT R                                               Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 553 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 566 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.384
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENILSON PIERRE-LOUIS                                                 Contingent
          3700 NW 21ST STREET                                                   Unliquidated
          APT #401                                                              Disputed
          FORT LAUDERDALE, FL 33311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.384
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENISE CONEY                                                          Contingent
          304 SW 85TH TERRACE                                                   Unliquidated
          APT. #106                                                             Disputed
          PEMBROKE PINES, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.384
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENISE HART                                                           Contingent
          9099 HORN ROAD                                                        Unliquidated
          WINDHAM, OH 44288                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.384
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENISE OWENS                                                          Contingent
          133 ROLLAND ST                                                        Unliquidated
          UNIT #21                                                              Disputed
          HINESVILLE, GA 31313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.385
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENISHA CULVER                                                        Contingent
          4295 LAKE RICHMOND DR                                                 Unliquidated
          ORLANDO, FL 32811                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.385
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENISHA KNIGHT                                                        Contingent
          2246 NW 83RD STREET                                                   Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.385
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENITRIA STEVENS                                                      Contingent
          21223 NW 14TH PL                                                      Unliquidated
          APT #124                                                              Disputed
          MIAMI, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 554 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 567 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.385
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENIZ DEMIR                                                           Contingent
          63 CORSON AVENUE                                                      Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.385
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Deniz Eren                                                            Contingent
          2022 Orchard Lakes Pl                                                 Unliquidated
          Apt. 22                                                               Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.385
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENIZ EREN                                                            Contingent
          2529 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.385
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENIZ EREN                                                            Contingent
          2022 ORCHARD LAKES PL                                                 Unliquidated
          APT 22                                                                Disputed
          TOLEDO, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.385
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENNIS AHORLU                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.385
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENNIS AYUK                                                           Contingent
          13503 UNITED LN                                                       Unliquidated
          BOWIE, MD 20720-5413                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.385
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENNIS BARARE                                                         Contingent
          911 HONEYWOOD PL                                                      Unliquidated
          ESSEX, MD 21221-5434                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 555 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 568 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.386
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENNIS COLE                                                           Contingent
          6211 GUAVA AVE                                                        Unliquidated
          GOLETA, CA 93117                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.386
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENNIS DORSEY                                                         Contingent
          5450 ADDINGTON ROAD                                                   Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.386
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENNIS WILSON                                                         Contingent
          5302 BATTEE ROAD                                                      Unliquidated
          ALEXANDRIA, OH 43001                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.386
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENTREY GARDNER                                                       Contingent
          3350 E. 7TH STREET                                                    Unliquidated
          LONG BEACH, CA 90804                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.386
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENYAH NICHOLS                                                        Contingent
          1740 JACOBS MEADOW DR                                                 Unliquidated
          SEVERN, MD 21144-3035                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.386
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENZEL ALSTON                                                         Contingent
          6746 RANSOME DR                                                       Unliquidated
          BALTIMORE, MD 21207-5317                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.386
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENZEL BUTLER                                                         Contingent
          5740 NW 54TH LN                                                       Unliquidated
          FORT LAUDERDALE, FL 33319                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 556 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 569 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.386
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENZEL HERNANDEZ DORTA                                                Contingent
          1950 SW 122ND AVE                                                     Unliquidated
          APT 402                                                               Disputed
          MIAMI, FL 33175
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.386
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENZEL LAMPLEY                                                        Contingent
          11 GARLAND LANE                                                       Unliquidated
          WILLINGBORO, NJ 08046                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.386
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DENZEL RODRIGUEZ                                                      Contingent
          3216 FEDERAL RD #15                                                   Unliquidated
          PASADENA, TX 77504                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEONDRAY AUSTIN                                                       Contingent
          2326 SW 82 TER                                                        Unliquidated
          NORTH LAUDERDALE, FL 33068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEONDRE BROWN                                                         Contingent
          2008 RAMBLEWOOD ROAD, APT. A                                          Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEONDRE KITTRELL                                                      Contingent
          3508 PARKWAY TERRACE DR APT1                                          Unliquidated
          SUITLAND, MD 20746                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEONDRIA WIMBIR                                                       Contingent
          208 N.W. 79 AVE                                                       Unliquidated
          MARGATE, FL 33063                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 557 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 570 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.387
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEONTAE MOORE                                                         Contingent
          1296 ANDRUS ST.                                                       Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEONTE RAHMING                                                        Contingent
          1340 NW 200 STREET                                                    Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEONTRIA CRAWLEY                                                      Contingent
          804 WEBB CT                                                           Unliquidated
          BALTIMORE, MD 21202-5447                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEONZAE WEEMS                                                         Contingent
          5004 JAY ST. NE                                                       Unliquidated
          WASHINGTON, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEQUANE LYONS                                                         Contingent
          5815 ROBIN LN                                                         Unliquidated
          SUITLAND, MD 20746-5100                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERECK ABREU                                                          Contingent
          2901 RAVENWOOD                                                        Unliquidated
          APT. C                                                                Disputed
          KISSIMMEE, FL 34741
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.388
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERECK ABREU                                                          Contingent
          301 LILLY STREET                                                      Unliquidated
          KISSIMMEE, FL 34741                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 558 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 571 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.388
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK ARMSTRONG                                                       Contingent
          2500 WEST NORTH AVE                                                   Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.388
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK CONKINS                                                         Contingent
          1534 WHISPERING WATER                                                 Unliquidated
          SPRING BRANCH, TX 78070                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.388
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK COOK                                                            Contingent
          1008 LINDFIELD DR                                                     Unliquidated
          FREDERICK, MD 21702-5190                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.388
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Derek Deford                                                          Contingent
          520 Berrycrest Way                                                    Unliquidated
          Aberdeen, MD 21001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.388
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK DUNNAGAN                                                        Contingent
          6321 THORNCREST DRIVE                                                 Unliquidated
          GALLOWAY, OH 43119                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.388
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK ELAM                                                            Contingent
          480 TIMOTHY ROAD                                                      Unliquidated
          ATHENS, GA 30606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.388
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK GIBBS                                                           Contingent
          6211 NW 13TH STREET                                                   Unliquidated
          CITY OF SUNRISE, FL 33313                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 559 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 572 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.388
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK GILLASPIE                                                       Contingent
          16213 SUMMER DREAM CT                                                 Unliquidated
          BRANDYWINE, MD 20613-8010                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.388
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK GILLASPIE                                                       Contingent
          438 E. 22ND STREET                                                    Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.389
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK KOPANIC                                                         Contingent
          8539 IVY HILL DRIVE                                                   Unliquidated
          YOUNGSTOWN, OH 44514                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.389
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK KOPANIC                                                         Contingent
          502 MEADOWLAND DRIVE                                                  Unliquidated
          HUBBARD, OH 44425                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.389
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK LOHR                                                            Contingent
          501A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.389
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK LUONG                                                           Contingent
          4036 SARA DRIVE                                                       Unliquidated
          APT 104                                                               Disputed
          UNIONTOWN, OH 44685
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.389
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK MORRIS                                                          Contingent
          192 ANDREW BEEM ST                                                    Unliquidated
          PATASKALA, OH 43062                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 560 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 573 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.389
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK MOSES                                                           Contingent
          915 12TH AVE E                                                        Unliquidated
          LAKE WORTH, FL 33460                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.389
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK OWENS                                                           Contingent
          5803 HALWYN AVE                                                       Unliquidated
          BALTIMORE, MD 21212-3712                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.389
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK ROBINSON                                                        Contingent
          817 BEECHWOOD AVE                                                     Unliquidated
          COLLINGDALE, PA 19023                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.389
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK STUDER                                                          Contingent
          1760 CAMPUS DRIVE                                                     Unliquidated
          AUSTINBURG, OH 44010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.389
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK SWANSON                                                         Contingent
          42204 BIGGS RD                                                        Unliquidated
          LAGRANGE, OH 44050-9318                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.390
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEREK THOBE                                                           Contingent
          1006 GEORGE DR.                                                       Unliquidated
          COLDWATER, OH 45828                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.390
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERICK BUCKLES                                                        Contingent
          1504 KIA COURT, APT. 3A                                               Unliquidated
          BALTIMORE, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 561 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 574 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.390
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERICK WILLIAMS                                                       Contingent
          1834 BEAUMONT STREET                                                  Unliquidated
          GRAND PRAIRIE, TX 75051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.390
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $73.92
          Dermatologists of SW OH                                               Contingent
          1261 Wooster Rd.                                                      Unliquidated
          Millersburg, OH 44654                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.390
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $80.30
          Dermatology Associates of                                             Contingent
          the Palm Beaches, PLLC                                                Unliquidated
          120 Butler St.                                                        Disputed
          West Palm Beach, FL 33407
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.390
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $37.91
          Dermatology Partners, Inc.                                            Contingent
          2500 W. Strub Rd., Ste. 330                                           Unliquidated
          Sandusky, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.390
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERNINO DEMOSTHENE                                                    Contingent
          530 NW 119TH STREET                                                   Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.390
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERONDRICK MC GEE                                                     Contingent
          3685 NICKS RD                                                         Unliquidated
          PELHAM, GA 31779                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.390
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERRELL RUSSELL                                                       Contingent
          4922 GILRAY DRIVE                                                     Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 562 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 575 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.390
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERRIAN WILLIAMS                                                      Contingent
          3045 RESIDENCE DR                                                     Unliquidated
          2603-C-2 THE UNIVERSITY OF                                            Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.391
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERRIC PEGRAM                                                         Contingent
          P. O. BOX 226761                                                      Unliquidated
          DALLAS, TX 75222                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.391
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERRICK BURGESS                                                       Contingent
          8014 MID HAVEN RD                                                     Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.391
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERRICK BURGESS                                                       Contingent
          8014 MID HAVEN RD                                                     Unliquidated
          DUNDALK, MD 21222                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.391
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERRICK EDWARDS                                                       Contingent
          5835 SOUTH ARTESIAN AVENUE                                            Unliquidated
          CHICAGO, IL 60629                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.391
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERRICK HARRELL                                                       Contingent
          9673 MUIRKIRK RD APT #A111                                            Unliquidated
          LAUREL, MD 20708                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.391
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERRICK JONES                                                         Contingent
          2434 HARDING STREET                                                   Unliquidated
          DALLAS, TX 75215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 563 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 576 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.391
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERRICK LEWIS                                                         Contingent
          1 DALECREST COURT                                                     Unliquidated
          APT. 202                                                              Disputed
          LUTHERVILLE, MD 21093
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.391
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERRICK TRUONG                                                        Contingent
          2581 SPRUCE LOOP RD                                                   Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.391
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERRICK WILLIAMS                                                      Contingent
          2321 SE FRUIT AVENUE                                                  Unliquidated
          FORT PIERCE, FL 34952                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.391
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERRYCKENSON LOUISJEAN                                                Contingent
          1331 NE 144TH ST                                                      Unliquidated
          MIAMI, FL 33161-2536                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.392
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DERRYELLE WILLIAMS                                                    Contingent
          4758 ELISON AVE                                                       Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.392
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESEAN MCGHEE                                                         Contingent
          3817 HOWARD STREET                                                    Unliquidated
          FORT WORTH, TX 76119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.392
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESEAN MORRIS                                                         Contingent
          9526 PERRY HALL BLVD                                                  Unliquidated
          NOTTINGHAM, MD 21236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 564 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 577 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.392
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESEAN WHITSON                                                        Contingent
          840 MCKINLEY AVENUE                                                   Unliquidated
          BEDFORD, OH 44146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.392
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $910.00
          DESERT CITIES ANES PROF                                               Contingent
          777 E TAHQUITZ CANYON WAY 200-121                                     Unliquidated
          JACKSON, MI 49201                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6087
                                                                             Is the claim subject to offset?     No       Yes

 3.392
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,198.00
          DESERT OASIS HEALTHCARE                                               Contingent
          275 N. El Cielo Rd., Ste D410                                         Unliquidated
          Palm Springs, CA 92262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8612
                                                                             Is the claim subject to offset?     No       Yes

 3.392
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $79,455.31
          DESERT REGIONAL MED CTR                                               Contingent
          1150 N. Indian Canyon Dr                                              Unliquidated
          Palm Springs, CA 92262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6095
                                                                             Is the claim subject to offset?     No       Yes

 3.392
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESHAWN CREECH                                                        Contingent
          3103 75TH AVE APT 101                                                 Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.392
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESHAWN FRAZIER                                                       Contingent
          26202 SW 139TH AVE                                                    Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.392
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESHAWN ROSERIE                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 565 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 578 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.393
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESHONDRE MCCULLOUGH                                                  Contingent
          5151 NW 11TH AVE                                                      Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.393
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESI ALEXANDER                                                        Contingent
          4018 EDGEWOOD RD                                                      Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.393
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESIREE OLIVER                                                        Contingent
          301D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.393
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESIREE OLVERA                                                        Contingent
          1518 SUMMIT STREET                                                    Unliquidated
          MESQUITE, TX 75149                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.393
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESJUAN JOHNSON                                                       Contingent
          5029 PENNSYLVANIA ST                                                  Unliquidated
          DETROIT, MI 48213                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.393
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESMON SIMMONS                                                        Contingent
          1424 PRESSTMAN ST                                                     Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.393
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESMOND BERNARD                                                       Contingent
          1981 GREENLEAF DR                                                     Unliquidated
          LEXINGTON, KY 40505                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 566 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 579 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.393
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESMOND BUTLER                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.393
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESMOND SCALES                                                        Contingent
          796 NW 44TH ST                                                        Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.393
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Desniq Campbell                                                       Contingent
          7701 Bristol Square Ct.                                               Unliquidated
          Springfield, VA 22153                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Desniq Campbell                                                       Contingent
          7701 Bristol Square Ct.                                               Unliquidated
          Springfield, VA 22153                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESNIQ CAMPBELL                                                       Contingent
          7701 BRISTOL SQUARE CT                                                Unliquidated
          SPRINGFIELD, VA 22153                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINEE BHARATH                                                      Contingent
          8661 S LEXINGTON DR                                                   Unliquidated
          HOLLYWOOD, FL 33025                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINEE HARRIS                                                       Contingent
          19968 SHELDON ROAD                                                    Unliquidated
          BROOK PARK, OH 44142                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 567 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 580 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.394
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINEE MEDLOCK                                                      Contingent
          4115 CROW RD APT 20                                                   Unliquidated
          BEAUMONT, TX 77706                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINEE MEDLOCK                                                      Contingent
          3525 BLODGETT, APT 407                                                Unliquidated
          BEAUMONT, TX 77703                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINEE MILLS                                                        Contingent
          7709 HAVERHILL ROAD EXT.                                              Unliquidated
          GREENACRES, FL 33463                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINEE MOORE                                                        Contingent
          10734 SW 144TH ST                                                     Unliquidated
          MIAMI, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINEE REEDER                                                       Contingent
          3199 EAST 119TH STREET                                                Unliquidated
          CLEVELAND, OH 44120                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINEY TALLEY                                                       Contingent
          3606 GARRISON BLVD APT. A                                             Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.395
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINI BOONE                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A268                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 568 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 581 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.395
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINI MILLER                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.395
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINIE LOUIS                                                        Contingent
          771 SW 64TH TER                                                       Unliquidated
          PEMBROKE PINES, FL 33023-1554                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.395
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY ASOKUARAMI                                                    Contingent
          8121 CHURCH LN                                                        Unliquidated
          BALTIMORE, MD 21244                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.395
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY BARTOE                                                        Contingent
          7743 N LIMA RD                                                        Unliquidated
          POLAND, OH 44514-2714                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.395
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Destiny Bryant                                                        Contingent
          4307 Jefferson St.                                                    Unliquidated
          Apt. 408                                                              Disputed
          Hyattsville, MD 20781
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.395
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY BRYANT                                                        Contingent
          4307 JEFFERSON ST APT 408                                             Unliquidated
          HYATTSVILLE, MD 20781-1954                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.395
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY DALPE                                                         Contingent
          550 SW 108TH AVENUE                                                   Unliquidated
          APT. 306                                                              Disputed
          PEMBROKE PINES, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 569 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 582 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.395
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY DALPE                                                         Contingent
          4740 SW 152ND WAY                                                     Unliquidated
          HOLLYWOOD, FL 33027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.395
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY DELGADO                                                       Contingent
          17905 NW 80CT.                                                        Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.396
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY FENNELL                                                       Contingent
          218 RIDGE RD SE                                                       Unliquidated
          WASHINGTON, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.396
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY HARRIS                                                        Contingent
          4719 WILLISTON ST                                                     Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.396
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY HILL                                                          Contingent
          2103 LINDA SUE CIR.                                                   Unliquidated
          FORT PIERCE, FL 34982                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.396
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY NASH                                                          Contingent
          6759 S 88TH ST                                                        Unliquidated
          CHICAGO, IL 60636                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.396
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY PERKINS                                                       Contingent
          373 CARROLL STREET JAR 62                                             Unliquidated
          AKRON, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 570 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 583 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.396
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Destiny Powell                                                        Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.396
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY POWELL                                                        Contingent
          147 YAREMICH DR                                                       Unliquidated
          BRIDGEPORT, CT 06606-2570                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.396
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY POWELL                                                        Contingent
          1700 EAST COLD SPRING LANE                                            Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.396
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY SCOTT                                                         Contingent
          1435 N 59TH ST                                                        Unliquidated
          OVERBROOK HILLS, PA 19151                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.396
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY SHABAZZ                                                       Contingent
          2132 CURTIS ST. APT.A                                                 Unliquidated
          OAKLAND, CA 94607                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.397
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY SPENCER                                                       Contingent
          2737 W. 79TH STREET                                                   Unliquidated
          CHICAGO, IL 60652                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.397
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESTINY WALLACE                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 571 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 584 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.397
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DESZIRAE SMALL                                                        Contingent
          3405 PARKLAWN AVE                                                     Unliquidated
          BALTIMORE, MD 21213-1112                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.397
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEUNTE COX                                                            Contingent
          333 FORDHAM ROAD                                                      Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.397
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVANAIRE CONLIFFE                                                    Contingent
          670 EAST 159TH STREET                                                 Unliquidated
          CLEVELAND, OH 44110-2414                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.397
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVANN-RAY HAMILTON                                                   Contingent
          3810 NW 183RD ST                                                      Unliquidated
          APT #205                                                              Disputed
          MIAMI GARDENS, FL 33055
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.397
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVANTE DICKERSON                                                     Contingent
          1459 CHAPMAN DRIVE                                                    Unliquidated
          LANCASTER, TX 75134                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.397
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVAVRAT SATHE                                                        Contingent
          80 EAST EXCHANGE ST.                                                  Unliquidated
          268 B, THE DEPOT                                                      Disputed
          AKRON, OH 44306
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.397
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVEINE TONEY                                                         Contingent
          6813 BROMPTON RD                                                      Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 572 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 585 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.397
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVEINE TONEY                                                         Contingent
          6813 BROMPTON RD                                                      Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.398
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVEJA WEBB                                                           Contingent
          6640 AUTUMN WOODS TRAIL                                               Unliquidated
          DALLAS, TX 75232                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.398
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVENA CAMPBELL                                                       Contingent
          3601 SW 32 COURT                                                      Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.398
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVESH DADHICH SHREERAM                                               Contingent
          3380 S GEKELER LN                                                     Unliquidated
          APT H102                                                              Disputed
          BOISE, ID 83706
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.398
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVIN BOOKER                                                          Contingent
          59 REDHEAD ST                                                         Unliquidated
          AMERICAN CANYON, CA 94503-1379                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.398
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVIN BURKE                                                           Contingent
          111 N. ATHOL AVENUE                                                   Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.398
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVIN CARMICHAEL                                                      Contingent
          1215 RAMBLEWOOD ROAD                                                  Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 573 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 586 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.398
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Devin Conley                                                          Contingent
          75 meadow Lark Dr.                                                    Unliquidated
          Lancaster, KY 40444                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.398
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVIN GEAR                                                            Contingent
          3669 JONES ROAD                                                       Unliquidated
          DIAMOND, OH 44412                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.398
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVIN HARDLEY                                                         Contingent
          17550 NW 10TH ST                                                      Unliquidated
          PEMBROKE PINES, FL 33029                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.398
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVIN HOGAN                                                           Contingent
          8415 BATES DR                                                         Unliquidated
          BOWIE, MD 20720                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVIN HOUDESHELL                                                      Contingent
          359 ERIEVIEW BOULEVARD                                                Unliquidated
          SHEFFIELD LAKE, OH 44054                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVIN HOWARD                                                          Contingent
          1761 NW 13TH AVENUE                                                   Unliquidated
          HOMESTEAD, FL 33030                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVIN JOHNSON                                                         Contingent
          1319 WALTERS AVE                                                      Unliquidated
          BALTIMORE, MD 21239-2829                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 574 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 587 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.399
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVIN MOULTRIE                                                        Contingent
          10321 SW 146 ST                                                       Unliquidated
          MIAMI, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVIN SIMMONS                                                         Contingent
          7621 GUNMILL LANE                                                     Unliquidated
          GLEN BURNIE, MD 21060                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVO'N JONES-FARHAT                                                   Contingent
          1011 TWEED DR                                                         Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVON ASHBY                                                           Contingent
          12125 GALENA RD                                                       Unliquidated
          ROCKVILLE, MD 20852-2205                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVON GARRETT                                                         Contingent
          517 CLARA DRIVE                                                       Unliquidated
          TRENTON, OH 45067                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVON GLENN                                                           Contingent
          2424 WEST WARREN BOULEVARD                                            Unliquidated
          CHICAGO, IL 60612                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVON HINES                                                           Contingent
          6707 OLD HARFORD RD                                                   Unliquidated
          PARKVILLE, MD 21234-7640                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 575 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 588 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.400
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Devon Johnson                                                         Contingent
          5000 Mountain Springs Dr.                                             Unliquidated
          Apt. 1806                                                             Disputed
          Antioch, TN 37013
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.400
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVON JOHNSON                                                         Contingent
          5000 MOUNTAINI SPRINGS DR                                             Unliquidated
          APT 1806                                                              Disputed
          CANE RIDGE, TN 37013
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.400
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVON JONES                                                           Contingent
          7590 PARAGON ROAD                                                     Unliquidated
          DAYTON, OH 45417                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.400
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVON MERCURY                                                         Contingent
          7380 SW 107TH AVE                                                     Unliquidated
          APT. 1-103                                                            Disputed
          MIAMI, FL 33173
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.400
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVON TEAGLE                                                          Contingent
          601B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.400
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVON TEAGLE                                                          Contingent
          208C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.400
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVONN CRUMP                                                          Contingent
          211 GARDEN RIDGE RD APT B                                             Unliquidated
          CATONSVILLE, MD 21228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 576 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 589 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.400
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVONNE POLK                                                          Contingent
          7500 WEST 64TH STREET                                                 Unliquidated
          SUMMIT, IL 60501                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.400
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVONTE BERRY                                                         Contingent
          1029 STARBOARD CT                                                     Unliquidated
          EDGEWOOD, MD 21040-1332                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.400
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVONTE HALL                                                          Contingent
          2013 TRENTON PLACE SE                                                 Unliquidated
          WASHINGTON, DC 20020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVONTE ROBINSON                                                      Contingent
          720 W NORTH AVE APT A                                                 Unliquidated
          BALTIMORE, MD 21217-4437                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVONTE SIMON                                                         Contingent
          8409 SUPERIOR AVENUE                                                  Unliquidated
          CLEVELAND, OH 44103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVONTE STATEN                                                        Contingent
          312 AUBURN ST                                                         Unliquidated
          PITTSBURGH, PA 15235                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVONTE STATEN                                                        Contingent
          181 SHERMAN AVENUE                                                    Unliquidated
          VANDERGRIFT, PA 15690                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 577 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 590 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.401
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVOY GREY                                                            Contingent
          4220 NW 10TH TER                                                      Unliquidated
          FORT LAUDERDALE, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVYN DUBOSE                                                          Contingent
          22177 VACATION DRIVE                                                  Unliquidated
          CANYON LAKE, CA 92587                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEVYN WILKINS                                                         Contingent
          13501 HILLROD LN                                                      Unliquidated
          UPPER MARLBORO, MD 20774-1970                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEWAYNEN ADDISON                                                      Contingent
          303C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.401
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEX DAVIS                                                             Contingent
          17160 ABBEY ROAD                                                      Unliquidated
          CHAGRIN FALLS, OH 44023                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $393.79
          Dexcom, Inc.                                                          Contingent
          6340 Sequence Dr.                                                     Unliquidated
          San Diego, CA 92121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.402
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEXTER COOPER                                                         Contingent
          15200 NW 28TH PLACE                                                   Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 578 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 591 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.402
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEXTER GOLATT                                                         Contingent
          13508 ROBERT EVANS ROAD                                               Unliquidated
          ALEXANDER, AR 72002                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.402
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEXTER HARRIS                                                         Contingent
          8516 STEVENSWOOD RD                                                   Unliquidated
          WINDSOR MILL, MD 21244-2217                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.402
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEYANSA MACKEY, JR.                                                   Contingent
          12445 NW 27TH AVE                                                     Unliquidated
          APT #203                                                              Disputed
          MIAMI, FL 33167
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.402
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEZHEN WU                                                             Contingent
          1204 BUCKINGHAM GATE BLVD                                             Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.402
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEZHEN WU                                                             Contingent
          536 SOUTH HAWKINS AVE APT3                                            Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.402
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dezimond Fisher                                                       Contingent
          4203 Cloudberry Ct                                                    Unliquidated
          Burtonsville, MD 20866                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.402
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEZIMOND FISHER                                                       Contingent
          4806 JEFFERSON STREET                                                 Unliquidated
          LANHAM, MD 20706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 579 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 592 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.402
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEZIMOND FISHER                                                       Contingent
          4203 CLOUDBERRY CT.                                                   Unliquidated
          BURTONSVILLE, MD 20866                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.402
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEZIREE VANDERPOOL                                                    Contingent
          3808 PARKWOOD                                                         Unliquidated
          WACO, TX 76710                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.403
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEZTINY RAY                                                           Contingent
          1449 KITMORE RD                                                       Unliquidated
          GLENN DALE, MD 20769                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.403
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEZTINY RAY                                                           Contingent
          1449 KITMORE RD                                                       Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.403
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DHARAMDEEP JAIN                                                       Contingent
          2220 HIGH ST.                                                         Unliquidated
          APT 305                                                               Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.403
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dharma Jolas                                                          Contingent
          508 Carlisle Dr.                                                      Unliquidated
          Huntington, IN 46750                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.403
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DHARMA JOLAS                                                          Contingent
          508 CARLISLE DR                                                       Unliquidated
          HUNTINGTON, IN 46750                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 580 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 593 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.403
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DHAWAL UNUNE                                                          Contingent
          590 E BUCTEL AVE.                                                     Unliquidated
          APT. 42                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.403
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DHAWAL UNUNE                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.403
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DHAWAL UNUNE                                                          Contingent
          77 FIR HILL STREET                                                    Unliquidated
          APT. NO. 4B11                                                         Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.403
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DHRUV NAIR                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.403
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DHUHA ALQURAINI                                                       Contingent
          1125 NORTH HOLLAND SYLVANIA ROAD                                      Unliquidated
          APT 10L                                                               Disputed
          TOLEDO, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.404
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DHURBA RAJ SAPKOTA                                                    Contingent
          3941 AIRPORT HWY APT 32                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.404
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DI WENG                                                               Contingent
          3755 CASCADES BLVD. SUITE 104                                         Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 581 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 594 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.404
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dia Penning                                                           Contingent
          1059 Golden Cane Dr.                                                  Unliquidated
          Fort Lauderdale, FL 33327                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.404
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIA PENNING                                                           Contingent
          1059 GOLDEN CANE DRIVE                                                Unliquidated
          WESTON, FL 33327                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.404
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $41.38
          Diagnositc Imaging Services PA                                        Contingent
          200 SE Hospital Ave.                                                  Unliquidated
          Stuart, FL 34994                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.404
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,070.00
          DIAGNOSTIC CENTER FOR WOMEN                                           Contingent
          7500 SW 87th Ave, #100                                                Unliquidated
          Miami, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5541
                                                                             Is the claim subject to offset?     No       Yes

 3.404
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,590.56
          Diagnostic Centers of America                                         Contingent
          6080 W. Boynton Beach Blvd. #140                                      Unliquidated
          Boynton Beach, FL 33437                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.404
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Diajrah Dockery                                                       Contingent
          147-02 - 123rd Ave.                                                   Unliquidated
          Jamaica, NY 11436                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.404
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIAMOND BOND                                                          Contingent
          7208 WALKER STREET                                                    Unliquidated
          PHILADELPHIA, PA 19135                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 582 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 595 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.404
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIAMOND CLARKE                                                        Contingent
          3111 CORAL SPRINGS DRIVE                                              Unliquidated
          APT B212                                                              Disputed
          CORAL SPRINGS, FL 33065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.405
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIAMOND DURANT                                                        Contingent
          924 E DORSET STREET                                                   Unliquidated
          PHILADELPHIA, PA 19150                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.405
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIAMOND GIBBS                                                         Contingent
          906 OLIVE BRANCH CT N                                                 Unliquidated
          EDGEWOOD, MD 21040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.405
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIAMOND JOHNSON                                                       Contingent
          1397 E 52ND STREET                                                    Unliquidated
          CLEVELAND, OH 44103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.405
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIAMOND LONON                                                         Contingent
          5104 WOODLAND BLVD                                                    Unliquidated
          OXON HILL, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.405
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIAMOND QUICK                                                         Contingent
          14438 SOUTH MICHIGAN AVENUE                                           Unliquidated
          RIVERDALE, IL 60827                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.405
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIAMONIQUE BUNDER                                                     Contingent
          11871 LINCOLN WAY WEST                                                Unliquidated
          MASSILLON, OH 44647                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 583 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 596 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.405
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIAMONTE CHASE                                                        Contingent
          846 CARBERRY LN                                                       Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.405
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIAMONTE CHASE                                                        Contingent
          846 CARBERRY LN                                                       Unliquidated
          BALTIMORE, MD 21201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.405
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIAN AMINI NOORI                                                      Contingent
          2020 N BAYSHORE DR                                                    Unliquidated
          APT 2403                                                              Disputed
          MIAMI, FL 33137
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.405
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIAN JIAO                                                             Contingent
          10 ROSECLIFF                                                          Unliquidated
          FARMINGTON, CT 06032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.406
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $362.00
          Diana Brewster, DO                                                    Contingent
          4172 Holiday St NW                                                    Unliquidated
          Canton, OH 44718                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7186
                                                                             Is the claim subject to offset?     No       Yes

 3.406
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIANA CHIEM                                                           Contingent
          6001 RED OAK DR                                                       Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.406
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIANA GAVRILOVA                                                       Contingent
          1849 S OCEAN DR APT 1214                                              Unliquidated
          HALLANDALE, FL 33009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 584 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 597 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.406
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIANA JACKSON                                                         Contingent
          23 OXFORD ROAD                                                        Unliquidated
          NEWPORT NEWS, VA 23606                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.406
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIANA JACKSON                                                         Contingent
          1584 WESLEYAN DRIVE                                                   Unliquidated
          CAMPUS MAILBOX B315                                                   Disputed
          NORFOLK, VA 23502
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.406
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIANA LAROCQUE                                                        Contingent
          1020 NW 155TH LN #203                                                 Unliquidated
          C/O ELLISON CHARLES                                                   Disputed
          MIAMI, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.406
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIANA PHILIP                                                          Contingent
          22 EAST EXCHANGE STREET                                               Unliquidated
          APARTMENT 4136                                                        Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.406
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIANA WALLACE                                                         Contingent
          4002 CALLAWAY AVE                                                     Unliquidated
          SEVERN, MD 21144                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.406
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIANA WALLACE                                                         Contingent
          4002 CALLAWAY AVE                                                     Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.406
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIANE FINNER                                                          Contingent
          7451 SOUTH VERNON                                                     Unliquidated
          CHICAGO, IL 60619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 585 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 598 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.407
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIANTAY DENARD                                                        Contingent
          16284 MAGNOLIA GROVE WAY                                              Unliquidated
          JACKSONVILLE, FL 32218                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.407
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIARRA DIA                                                            Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.407
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIAUNTE COOK                                                          Contingent
          1702 SHERWOOD AVE                                                     Unliquidated
          BALTIMORE, MD 21239-3129                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.407
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIBYENDU DEBANTH                                                      Contingent
          195 WHEELER STREET                                                    Unliquidated
          APT. # 103                                                            Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.407
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIBYENDU DEBNATH                                                      Contingent
          195 WHEELER STREET                                                    Unliquidated
          APT. # 103                                                            Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.407
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dickinson Wright, PLLC                                                Contingent
          2600 W. Big Beaver #300                                               Unliquidated
          Troy, MI 48084                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0001
                                                                             Is the claim subject to offset?     No       Yes

 3.407
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIEGO CAMACHO                                                         Contingent
          16950 NORTH BAY ROAD APT. 1415                                        Unliquidated
          SUNNY ISLES, FL 33160                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 586 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 599 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.407
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIEGO GAMBOA PABON                                                    Contingent
          2801 W BANCROFT MS121                                                 Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.407
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIEGO GONZALEZ                                                        Contingent
          9971 SW 26 STREET                                                     Unliquidated
          MIAMI, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.407
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIEGO MENDEZ                                                          Contingent
          5042 SW 163RD CT                                                      Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIEGO RAMIREZ                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIEGO RIVERA ESCALANTE                                                Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIEGO RODRIGUEZ                                                       Contingent
          9406 NE 9TH AVENUE                                                    Unliquidated
          MIAMI SHORES, FL 33138                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIEGO SANCHEZ                                                         Contingent
          3210 SW 16 CT                                                         Unliquidated
          FORT LAUDERDALE, FL 33312                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 587 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 600 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.408
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIERA LAWSON                                                          Contingent
          1115 KENNEBEC ST                                                      Unliquidated
          OXON HILL, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIETRICE FORTUNE                                                      Contingent
          324 EAST 27TH ST                                                      Unliquidated
          BALTIMORE, MD 21218-4413                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIGDEM AMESEDER                                                       Contingent
          VILLANOVA HALL                                                        Unliquidated
          16401 NW 37 AVE                                                       Disputed
          MIAMI, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.408
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,942.23
          Digestive Care                                                        Contingent
          3001 Coral Hills Dr. #250                                             Unliquidated
          Pompano Beach, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,526.27
          Digestive Disease Consultants                                         Contingent
          1299 Industrial Parkway North                                         Unliquidated
          Suite 110                                                             Disputed
          Brunswick, OH 44212
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.408
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $326.42
          Digestive Medicine Associates                                         Contingent
          570 White Pond Dr., Suite 150                                         Unliquidated
          Akron, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.409
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dikshya Parajuli                                                      Contingent
          3414 Dorr St.                                                         Unliquidated
          Apt. 406                                                              Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 588 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 601 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.409
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DILEEPA JAYAWARDENA                                                   Contingent
          3309 MIDDLESEX DR APT D                                               Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.409
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DILINNIA HALL                                                         Contingent
          3905 SW 67TH TERR                                                     Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.409
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DILINNIA HALL                                                         Contingent
          1001 NW 8TH STREET                                                    Unliquidated
          HALLANDALE, FL 33009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.409
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DILIP SHARMA                                                          Contingent
          4414 LAPLATA AVE,APT G                                                Unliquidated
          BALTIMORE, MD 21211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.409
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DILLON GUMP                                                           Contingent
          9757 WILLIAMSON ROAD                                                  Unliquidated
          MEADVILLE, PA 16335                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.409
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DILLON WALSH                                                          Contingent
          2512 20TH                                                             Unliquidated
          WYANDOTTE, MI 48192                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.409
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DILRUKSHIKA PALAGAMA                                                  Contingent
          1220 BERNATH PKWY                                                     Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 589 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 602 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.409
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIMERY MOWERY                                                         Contingent
          4901 TORBAY PL                                                        Unliquidated
          UPPER MARLBORO, MD 20772-6149                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.409
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIMITRA GNAFAKI                                                       Contingent
          80 E.EXCHANGE UNIT182B                                                Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.410
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIMITRIUS DOAN                                                        Contingent
          1 SAVANNAH                                                            Unliquidated
          IRVINE, CA 92620-2553                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.410
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIMITRUS SMITH                                                        Contingent
          14310 ST MARY                                                         Unliquidated
          DETROIT, MI 48227                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.410
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIMITRY RENAUD                                                        Contingent
          639 NE 160 ST                                                         Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.410
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DINA BENJAMIN                                                         Contingent
          7611 SW 9TH ST                                                        Unliquidated
          NORTH LAUDERDALE, FL 33068-1324                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.410
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DINAH AHOVI                                                           Contingent
          5008 DENVIEW WAY APT F                                                Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 590 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 603 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.410
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DINAH AHOVI                                                           Contingent
          5008 DENVIEW WAY APT F                                                Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.410
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DINESH KUMAR REDDY REDDYGARI                                          Contingent
          5676 BROADVIEW ROAD APT 323                                           Unliquidated
          PARMA, OH 44134                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.410
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DINESH KUMAR REDDY REDDYGARI                                          Contingent
          77 FIR HILL APT 3B11                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.410
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DINESH MARASINGHE MARASINGHE                                          Contingent
          MUDIYANSELA                                                           Unliquidated
          111 E GLENWOOD AVE.                                                   Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.410
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DINESH MARASINGHE MUDIYANSELAGE                                       Contingent
          111 E GLENWOOD AVE.                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.411
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DING-KANG WANG                                                        Contingent
          3704 WYNDHAM RIDGE, #207                                              Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.411
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DINGRUI WANG                                                          Contingent
          55 FIR HILL TOWER                                                     Unliquidated
          6B4                                                                   Disputed
          AKRON, OH 55304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 591 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 604 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.411
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DINOLD GABRIEL                                                        Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.411
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Diogo Felix                                                           Contingent
          12166 NW 46th St.                                                     Unliquidated
          Pompano Beach, FL 33076                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.411
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIOGO FELIX                                                           Contingent
          12166 NW 46TH STREET                                                  Unliquidated
          CORAL SPRINGS, FL 33076                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.411
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIOGO PACHECO                                                         Contingent
          408 ALLYN STREET                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.411
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $538.90
          DIOLYMAR CABRERA                                                      Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.411
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIOMIDES SUERO DE LOS SANTOS                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.411
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DION KINDLES                                                          Contingent
          8410 S. WESTMORELAND RD                                               Unliquidated
          DALLAS, TX 75237                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 592 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 605 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.411
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DION THORNTON                                                         Contingent
          32 NORTH AVENUE                                                       Unliquidated
          CINCINNATI, OH 45215                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.412
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIONDREA NIXON                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.412
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIONNA BURRELL                                                        Contingent
          2523 HAMILTON AVENUE                                                  Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.412
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIONNA WHITTAKER                                                      Contingent
          1219 GLENHAVEN RD                                                     Unliquidated
          BALTIMORE, MD 21239-2238                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.412
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIONNEDRIA ROBERTSON                                                  Contingent
          2118 NW 19TH TERR                                                     Unliquidated
          MIAMI, FL 33125                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.412
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIONTA STEPHENSON                                                     Contingent
          4813 NORTH O'CONNOR ROAD, APT 130                                     Unliquidated
          IRVING, TX 75062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.412
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIPAK PUKALE                                                          Contingent
          634 E. BUCHTEL AVE APT 215                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 593 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 606 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.412
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIPAK PURKALE                                                         Contingent
          634 E. BUCHTEL AVE APT 215                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.412
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dipendra Adhikari                                                     Contingent
          1134 Brookview Dr.                                                    Unliquidated
          Apt. 6                                                                Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.412
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIPENDRA DAHAL                                                        Contingent
          634 E BUCHTEL AVE                                                     Unliquidated
          APT 302                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.412
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIPENDRA POKHREL                                                      Contingent
          3905 AIRPORT HWY APT 27                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.413
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dipesh Niraula                                                        Contingent
          4814 Bancroft St.                                                     Unliquidated
          Apt. 35                                                               Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.413
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dipesh Niraula                                                        Contingent
          4814 Bancroft St.                                                     Unliquidated
          Apt. 35                                                               Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.413
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIPESH NIRAULA                                                        Contingent
          4814 W BANCROFT ST APT 35                                             Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 594 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 607 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.413
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIPESH NIRAULA                                                        Contingent
          2801 W BANCROFT MS513                                                 Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.413
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Distany Nguasong                                                      Contingent
          8413 Greenbelt Rd.                                                    Unliquidated
          Greenbelt, MD 20770                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.413
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DISTANY NGUASONG                                                      Contingent
          8413 GREENBELT RD                                                     Unliquidated
          GREENBELT, MD 20770                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.413
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIVANA D'CESARE                                                       Contingent
          STIRLING ROAD APT 207                                                 Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.413
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIVYA ANDY                                                            Contingent
          1325 OAK HILL CT APT 143                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.413
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIVYA SINGH                                                           Contingent
          279 WHEELER STREET                                                    Unliquidated
          APARTMENT UP                                                          Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.413
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $22.90
          Dixie Highway Inpat Servc, LLC                                        Contingent
          20900 Biscayne Blvd.                                                  Unliquidated
          Miami, FL 33180                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 595 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 608 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.414
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIYUAN STILL                                                          Contingent
          1119 NORTH STRICKER ST                                                Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.414
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Djamila Assilamehoo                                                   Contingent
          2239 University Hills Blvd.                                           Unliquidated
          Apt. 205                                                              Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.414
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DJAMILA ASSILAMEHOO                                                   Contingent
          2239 UNIVERSITY HILLS BLVD                                            Unliquidated
          APT 205                                                               Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.414
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,429.64
          DJO LLC                                                               Contingent
          P.O. Box 660852                                                       Unliquidated
          Dallas, TX 75266-0852                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1533
                                                                             Is the claim subject to offset?     No       Yes

 3.414
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DMS Management Solutions                                              Contingent
          2055 Crocker Rd. #300                                                 Unliquidated
          Westlake, OH 44145                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.414
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DO-YOUNG KIM                                                          Contingent
          8003 HIDDEN VW                                                        Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.414
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOBBE WEVERINK                                                        Contingent
          16401 NW 37 AVE                                                       Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 596 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 609 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.414
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $223,286.39
          Doctors Hospital, Inc.                                                Contingent
          5000 University Dr.                                                   Unliquidated
          Miami, FL 33146                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.414
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,893.06
          DOCTORS PLUS PEMBROKE PINES                                           Contingent
          501 NW 179th Ave                                                      Unliquidated
          PEMBROKE PINES, FL 33029                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1218
                                                                             Is the claim subject to offset?     No       Yes

 3.414
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOLAPO NURUDEEN                                                       Contingent
          301 WILCREST DR APT 4908                                              Unliquidated
          HOUSTON, TX 77042-1064                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOLLIE MATHIS                                                         Contingent
          2636 VERANDAH LANE                                                    Unliquidated
          ARLINGTON, TX 76006                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMENIC CANCILLA                                                      Contingent
          3138 CRAGMOOR AVE                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMENIC PAOLO                                                         Contingent
          11920 TAYLOR WELLS ROAD                                               Unliquidated
          CHARDON, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIC DUALAN                                                        Contingent
          29376 WOODBINE LANE                                                   Unliquidated
          MENIFEE, CA 92584                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 597 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 610 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.415
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIC FRENGEL                                                       Contingent
          2147 MILLROW LOOP                                                     Unliquidated
          DUBLIN, OH 43016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIC LAMBERT                                                       Contingent
          2506 BELMONT LANE                                                     Unliquidated
          NORTH LAUDERDALE, FL 33068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIC LAMBERT                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dominic Mussilli                                                      Contingent
          147 Oakdale Ave.                                                      Unliquidated
          Akron, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIC SCHEER                                                        Contingent
          11744 SW 112 LN                                                       Unliquidated
          MIAMI, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIC SHEER                                                         Contingent
          405 HIBICUS DR.                                                       Unliquidated
          MIAMI BEACH, FL 33139                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.416
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINICK CABRERA                                                      Contingent
          5541 SW 64TH PL                                                       Unliquidated
          MIAMI, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 598 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 611 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.416
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINICK MEDINA                                                       Contingent
          4714 NORTH HABANA AVENUE                                              Unliquidated
          TAMPA, FL 33604                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.416
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE BARILE                                                      Contingent
          6833 NW 173RD DRIVE                                                   Unliquidated
          APARTMENT R-105                                                       Disputed
          HIALEAH, FL 33015
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.416
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE BEAN                                                        Contingent
          6719 25TH AVE                                                         Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.416
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE BEAN                                                        Contingent
          6719 25TH AVE                                                         Unliquidated
          HYATTSVILLE, MD 20782                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.416
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE BONDS                                                       Contingent
          10 SHAWNEE COURT, APARTMENT 203                                       Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.416
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE CORNISH                                                     Contingent
          4932 GREENCREST RD                                                    Unliquidated
          BALTIMORE, MD 21206-4627                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.416
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE DENNIS                                                      Contingent
          1156 NW 85TH STREET                                                   Unliquidated
          MIAMI, FL 33150                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 599 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 612 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.416
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE EDWARDS                                                     Contingent
          566 OLD TOWN MALL                                                     Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.416
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE EDWARDS                                                     Contingent
          566 OLD TOWN MALL                                                     Unliquidated
          BALTIMORE, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.417
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE LYDE                                                        Contingent
          3200 LIBERTY HEIGHTS AVE                                              Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.417
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE LYDE                                                        Contingent
          3207 GLEN AVE.                                                        Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.417
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE PATRICK                                                     Contingent
          10545 ENGLISHMAN DRIVE                                                Unliquidated
          BETHESDA, MD 20852                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.417
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE ROBINSON                                                    Contingent
          2051 MORNINGSIDE AVENUE                                               Unliquidated
          LANCASTER, CA 93535                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.417
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE WASHINGTON                                                  Contingent
          9102 FRANCINE LANE                                                    Unliquidated
          POWELL, OH 43065                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 600 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 613 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.417
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE WILSON                                                      Contingent
          3518 HALFORD ST                                                       Unliquidated
          BALTIMORE, MD 21230                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.417
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMINIQUE WILSON                                                      Contingent
          3518 HALFORD ST                                                       Unliquidated
          WALDORF, MD 20603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.417
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dominisha Black                                                       Contingent
          5731 River Rd.                                                        Unliquidated
          Apt. 519                                                              Disputed
          Nashville, TN 37209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.417
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOMMINAE PAYLOR                                                       Contingent
          37 ELRIDGE LN                                                         Unliquidated
          WILLINGBORO, NJ 08046-2230                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.417
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $475.00
          DON SHALHUB                                                           Contingent
          2800 PONCE DE LEON BLVD                                               Unliquidated
          #140                                                                  Disputed
          CORAL GABLES, FL 33134
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1070                         Is the claim subject to offset?     No       Yes


 3.418
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONA RUWANI NISANSALA                                                 Contingent
          2645 WHITEWAY RD APT 6                                                Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.418
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONALD ADKINS, IV                                                     Contingent
          27 SOUTH GARLAND AVENUE                                               Unliquidated
          DAYTON, OH 45403                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 601 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 614 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.418
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONALD CONTEH                                                         Contingent
          3212 REED ST                                                          Unliquidated
          2723                                                                  Disputed
          LANHAM, MD 20706
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.418
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONALD IMES                                                           Contingent
          7110 RENO RD                                                          Unliquidated
          WINDSOR MILL, MD 21244-3435                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.418
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONALD KING                                                           Contingent
          12361 NW 98TH PLACE                                                   Unliquidated
          HIALEAH GARDENS, FL 33018                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.418
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONALD MASON                                                          Contingent
          4609 176TH PLACE                                                      Unliquidated
          COUNTRY CLUB HILLS, IL 60478                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.418
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONALD WILLIAMS                                                       Contingent
          8255 N.W. MIAMI CT.                                                   Unliquidated
          APT. 512                                                              Disputed
          MIAMI, FL 33150
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.418
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Donald Wright                                                         Contingent
          17401 Madrillon Way                                                   Unliquidated
          Accokeek, MD 20607-3458                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.418
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONAVAN ELLISON                                                       Contingent
          10121 WALLER DRIVE                                                    Unliquidated
          DALLAS, TX 75229                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 602 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 615 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.418
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONEDRA WILLIAMS                                                      Contingent
          3210 N W 51ST STREET                                                  Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.419
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONELL SHINDI                                                         Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.419
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONELLE MCBROOM                                                       Contingent
          30830 144TH AVENUE                                                    Unliquidated
          LONG GROVE, IA 52756                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.419
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONETHE CYPRIEN                                                       Contingent
          4504 CLEARFIELD RD                                                    Unliquidated
          SILVER SPRING, MD 20906-4614                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.419
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONG HUN BAN                                                          Contingent
          6316 W BANCROFT ST APT 12                                             Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.419
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONGHYUN LEE                                                          Contingent
          2710 SECOR RD                                                         Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.419
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONGLIANG FAN                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 603 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 616 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.419
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Donn bevins                                                           Contingent
          3625 Derby Shire Cir.                                                 Unliquidated
          Windsor Mill, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.419
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONN BEVINS                                                           Contingent
          3625 DERBY SHIRE CIRCLE                                               Unliquidated
          BALTIMORE, MD 21244                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.419
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONNA BLOCKER                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A548                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.419
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONNELL CLARK                                                         Contingent
          5428 N AMERICAN ST                                                    Unliquidated
          PHILADELPHIA, PA 19120-2837                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.420
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONNESHA SEYMOUR                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.420
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONNIE DORSEY                                                         Contingent
          419 32ND ST SE APT G1                                                 Unliquidated
          WASHINGTON, DC 20019-2307                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.420
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Donny Williams                                                        Contingent
          1407 Rosedale Ave.                                                    Unliquidated
          Nashville, TN 37207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 604 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 617 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.420
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONOVAN BREFFORD                                                      Contingent
          1913 OLDE COVENTRY ROAD E                                             Unliquidated
          COLUMBUS, OH 43232-2650                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.420
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONOVAN BREFFORD                                                      Contingent
          1389 DEVONHURST DR                                                    Unliquidated
          COLUMBUS, OH 43232                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.420
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONOVAN BRIDGEFORTH                                                   Contingent
          1001 ROSS AVE APT 419                                                 Unliquidated
          DALLAS, TX 75202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.420
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONOVAN BROWN                                                         Contingent
          4906 NEWTON ST                                                        Unliquidated
          BLADENSBURG, MD 20710-2318                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.420
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONOVAN COLEMAN                                                       Contingent
          3325 GEORGIA STREET APT D                                             Unliquidated
          OAKLAND, CA 94602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.420
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.00
          DONOVAN D TAYLOR MD PA                                                Contingent
          250 NW 182RD ST                                                       Unliquidated
          Miami, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6430
                                                                             Is the claim subject to offset?     No       Yes

 3.420
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONOVAN DREBUS                                                        Contingent
          15103 TIMBER RIDGE DRIVE                                              Unliquidated
          MIDDLEFIELD, OH 44062                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 605 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 618 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.421
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONOVAN FOSTER                                                        Contingent
          6344 SADDLE DRIVE                                                     Unliquidated
          COLUMBIA, MD 21045                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.421
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONOVAN RANKINE                                                       Contingent
          16598 NW 20TH ST                                                      Unliquidated
          PEMBROKE PINES, FL 33028                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.421
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONOVAN WILLIAMS                                                      Contingent
          2316 WESTMONT ST                                                      Unliquidated
          JACKSONVILLE, FL 32207-4441                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.421
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONTA JONES                                                           Contingent
          331 N. MASON AVE                                                      Unliquidated
          CHICAGO, IL 60644                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.421
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONTAJAH GILLIS                                                       Contingent
          203A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.421
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Donte Clayton                                                         Contingent
          4648-3 Chicago Dr.                                                    Unliquidated
          Andrews Air Force Base, MD 20762                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.421
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONTE WHITE                                                           Contingent
          13415 ARGUS AVENUE                                                    Unliquidated
          CLEVELAND, OH 44110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 606 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 619 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.421
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Donteyshia Lee                                                        Contingent
          807 Main St.                                                          Unliquidated
          Apt. 5T                                                               Disputed
          Peekskill, NY 10566-2036
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.421
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Donteyshia Lee                                                        Contingent
          807 Main St.                                                          Unliquidated
          Apt. 5T                                                               Disputed
          Peekskill, NY 10566-2036
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.421
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONTEYSHIA LEE                                                        Contingent
          807 MAIN ST APT 5T                                                    Unliquidated
          PEEKSKILL, NY 10566-2036                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.422
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONTRELL TAYLOR                                                       Contingent
          137 WILLOW BEND DR APT 3A                                             Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.422
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONTRELL TAYLOR                                                       Contingent
          137 WILLOW BEND DR APT 3A                                             Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.422
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONYEA LEWIS                                                          Contingent
          303A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.422
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DONYEA LEWIS                                                          Contingent
          303A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 607 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 620 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.422
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DORANNY AQUINO                                                        Contingent
          3661 QUEENS COVE BLVD                                                 Unliquidated
          WINTER HAVEN, FL 33880                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.422
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dorcas Matowe                                                         Contingent
          PO Box 293052                                                         Unliquidated
          Fort Lauderdale, FL 33329                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.422
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DORCAS MATOWE                                                         Contingent
          PO BOX 293052                                                         Unliquidated
          FORT LAUDERDALE, FL 33329                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.422
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DORCAS TSHIBANGU                                                      Contingent
          437 SUMNER ST APT. S2                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.422
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dorcas Williams                                                       Contingent
          12014 S Justine                                                       Unliquidated
          Chicago, IL 60643                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.422
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DORCAS WILLIAMS                                                       Contingent
          12014 SOUTH JUSTINE                                                   Unliquidated
          CHICAGO, IL 60643                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.423
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOREEN YASHAN                                                         Contingent
          120 BRANDT AVE                                                        Unliquidated
          AMHERST, OH 44001                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 608 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 621 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.423
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DORIAN ERVIN                                                          Contingent
          4231 WINDING VINE DRIVE                                               Unliquidated
          LAKELAND, FL 33812                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.423
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DORIAN MARTIN                                                         Contingent
          239 SOUTH FRANKLIN STREET                                             Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.423
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DORIEN HYMAN                                                          Contingent
          2300 NORTH CALVERT ST APT 203                                         Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.423
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DORKOR ISCANDRI                                                       Contingent
          6519 AMBERFIELD LN                                                    Unliquidated
          KATY, TX 77449                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.423
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOROTHIE BRUTAL                                                       Contingent
          1070 NE 163RD ST APT 22                                               Unliquidated
          NORTH MIAMI BEACH, FL 33162-3832                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.423
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOROTHIE MAEBRANCHE                                                   Contingent
          920 QUINTON AVE                                                       Unliquidated
          TRENTON, NJ 08629-2404                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.423
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOROTHY SWARTZ                                                        Contingent
          7105 PENSHURST DR.                                                    Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 609 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 622 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.423
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOROTTYA FENYVESI                                                     Contingent
          393 SUMNER STREET                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.423
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOROTTYA PATAKI                                                       Contingent
          1739 VESTA ROAD                                                       Unliquidated
          WAKEMAN, OH 44889                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.424
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOUGHLAS GUTIERREZ                                                    Contingent
          1312 WESLEY STREET                                                    Unliquidated
          GREENVILLE, TX 75401                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.424
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,970.00
          Douglas G Plagens, MD                                                 Contingent
          28800 Ryan Rd. #120                                                   Unliquidated
          Warren, MI 48092                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0498
                                                                             Is the claim subject to offset?     No       Yes

 3.424
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOUGLAS HARDMAN                                                       Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C501                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.424
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOUGLAS MAGILL                                                        Contingent
          540 E PORTAGE TRAIL                                                   Unliquidated
          APT. 509-A                                                            Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.424
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOUGLAS RYDER                                                         Contingent
          1604 SHORB AVE NW                                                     Unliquidated
          CANTON, OH 44703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 610 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 623 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.424
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOUGLAS STOCKTON                                                      Contingent
          3523 EDGEVALE RD                                                      Unliquidated
          OTTAWA HILLS, OH 43606                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.424
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOUGLAS TAYLOR, JR                                                    Contingent
          509 WILLOW PARK RD                                                    Unliquidated
          ELYRIA, OH 44035                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.424
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,589.54
          Doverside Emergency Phys, PLLC                                        Contingent
          3441 Dickerson Pike                                                   Unliquidated
          Nashville, TN 37207-2539                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.424
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,878.00
          DPI OF NORTH BROWARD LLC                                              Contingent
          1537, 1799 W OAKLAND PARK BLVD                                        Unliquidated
          #105                                                                  Disputed
          Fort Lauderdale, FL 33311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       6527                         Is the claim subject to offset?     No       Yes


 3.424
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $350.00
          DR MAGALIS AGUILERA PSYD                                              Contingent
          106                                                                   Unliquidated
          MIAMI, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.425
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $381.32
          Dr. Andrea Trowers                                                    Contingent
          1801 NE 123rd St., Suite 417                                          Unliquidated
          Miami, FL 33181                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.425
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $21.32
          Dr. James Krisel                                                      Contingent
          6795 Stirling Rd.                                                     Unliquidated
          Fort Lauderdale, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 611 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 624 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.425
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $294.00
          Dr. Lewis Jordan, PhD LMHC                                            Contingent
          1881 NE 26th St.                                                      Unliquidated
          Fort Lauderdale, FL 33305                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.425
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $64.70
          Dr. Mel Youngs, DC                                                    Contingent
          916 Cape Coral Pkwy E                                                 Unliquidated
          Cape Coral, FL 33904                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.425
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $61.52
          Dr. Steve T. Bussa, OD PLLC                                           Contingent
          7840 Glades Rd., Suite 245                                            Unliquidated
          Boca Raton, FL 33434                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.425
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DRAKE HAMBLETON                                                       Contingent
          7801 CHILLICOTHE RD                                                   Unliquidated
          MENTOR, OH 44060-6901                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.425
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DRAVEN BASS                                                           Contingent
          595 EDGEWOOD DR.                                                      Unliquidated
          CIRCLEVILLE, OH 43113                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.425
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DRAVEN BEANS                                                          Contingent
          323 E BUSTLE ST                                                       Unliquidated
          LOUDONVILLE, OH 44842                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.425
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DRAVEN JOHNSON                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 612 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 625 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.425
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DRAYSEAN EATMON                                                       Contingent
          6211 ALDERLEY STREET                                                  Unliquidated
          SAN DIEGO, CA 92114                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.426
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DRE'SHUN JAMES                                                        Contingent
          900 OAK CREEK DRIVE                                                   Unliquidated
          HUTCHINS, TX 75141                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.426
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DREW ARNETT                                                           Contingent
          304D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.426
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DREW BROWN                                                            Contingent
          14877 STONEHAVEN DR                                                   Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.426
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DREW HINTON                                                           Contingent
          5520 LEITH RD.                                                        Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.426
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DREW HODGSON                                                          Contingent
          4805 CARRIGAN RIDGE CT                                                Unliquidated
          DUBLIN, OH 43017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.426
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DREW KONTOPOULOS-THOMAS                                               Contingent
          307A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 613 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 626 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.426
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DREW KOSTIUK                                                          Contingent
          817 SAND LOT CIR                                                      Unliquidated
          LOUISVILLE, OH 44641                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.426
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DREW ONTOPOLUOS-THOMAS                                                Contingent
          307A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.426
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DREYANI MASON                                                         Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.426
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Driola Dega                                                           Contingent
          9568 NW 8 Cir.                                                        Unliquidated
          Fort Lauderdale, FL 33324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DRU HENDRICKS                                                         Contingent
          3838 HARVEST AVENUE                                                   Unliquidated
          INDIANAPOLIS, IN 46226                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DRUCILLA BELLAMY                                                      Contingent
          1540 NW 119TH ST                                                      Unliquidated
          MIAMI, FL 33167-3151                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DRUMARIUS RHODES                                                      Contingent
          3114 BUTTERMILK WAY                                                   Unliquidated
          GARLAND, TX 75044                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 614 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 627 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.427
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUANE GRAHAM                                                          Contingent
          1110 N. PATTERSON PARK AVENUE                                         Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUANE WALLACE, II                                                     Contingent
          843 RAMSAY ST.                                                        Unliquidated
          BALTIMORE, MD 21230                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUANISHA BLACK                                                        Contingent
          5477 N W 90TH TERRACE                                                 Unliquidated
          SUNRISE, FL 33351                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUDLEY DODOO                                                          Contingent
          6320 NAVAL AVE                                                        Unliquidated
          LANHAM, MD 20706-3527                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUFIRSTSON NEREE                                                      Contingent
          1381 SHERIDAN ST NW                                                   Unliquidated
          WASHINGTON, DC 20011                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUKENS MARCELUS                                                       Contingent
          4511 RENA RD APT 202                                                  Unliquidated
          SUITLAND, MD 20746-3601                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DULAJUWAN PERCIVAL                                                    Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 615 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 628 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.428
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DULAT BEKBOLSYNOV                                                     Contingent
          1429 OAK HILL CT APT 6A                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.428
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUMITRU DOVGALIUC                                                     Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.428
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUNCAN COPELAND                                                       Contingent
          17715 TRISTANIA PL                                                    Unliquidated
          SAN DIEGO, CA 92127-1262                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.428
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUNCAN CROOK                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.428
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUNCAN CROOK                                                          Contingent
          5313 ALBRIGHT DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23464                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.428
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $125.00
          Duncan F. Guedon, MD                                                  Contingent
          46 Sgt Prentiss Dr.                                                   Unliquidated
          Natchez, MS 39120                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7737
                                                                             Is the claim subject to offset?     No       Yes

 3.428
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUNCAN MCNEILL                                                        Contingent
          2016 N WESTWOOD AVE                                                   Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 616 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 629 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.428
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUNG TRUONG                                                           Contingent
          1749 NE MIAMI CT.,                                                    Unliquidated
          UNIT 206                                                              Disputed
          MIAMI, FL 33132
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.428
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $697.85
          Dupage Medical Group                                                  Contingent
          3743 Highland Ave.                                                    Unliquidated
          Downers Grove, IL 60515                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.428
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dushuntae Palmore                                                     Contingent
          1826 S Drake                                                          Unliquidated
          Apt. 1                                                                Disputed
          Chicago, IL 60623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.429
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUSHUNTAE PALMORE                                                     Contingent
          1826 S. DRAKE APT. 1                                                  Unliquidated
          CHICAGO, IL 60623                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.429
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUSTIN BURKHART                                                       Contingent
          2221 CANTERBURY CIR                                                   Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.429
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dustin Cowart                                                         Contingent
          114 Coshatt Trail                                                     Unliquidated
          Birmingham, AL 35244                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.429
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DUSTIN COWART                                                         Contingent
          114 COSHATT TRAIL                                                     Unliquidated
          HOOVER, AL 35244                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 617 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 630 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.429
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DWAYNE COLE                                                           Contingent
          55 EHRBAR AVE APT 1B                                                  Unliquidated
          MOUNT VERNON, NY 10552-2444                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.429
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DWIGHT JONES                                                          Contingent
          4417 KENWOOD AVE                                                      Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.429
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DWIGHT WASHINGTON                                                     Contingent
          7225 ALLENTOWN RD                                                     Unliquidated
          FORT WASHINGTON, MD 20744-1069                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.429
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DWIGHT WHEATLEY                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.429
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYAMON BURGESS                                                        Contingent
          2340 NW 167TH STREET                                                  Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.429
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYAN HUSBANDS                                                         Contingent
          106 BLUFFS CT                                                         Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.430
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYAN HUSBANDS                                                         Contingent
          106 BLUFFS CT                                                         Unliquidated
          COLONIAL HEIGHTS, VA 23834                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 618 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 631 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.430
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYLAN APPOLLONI                                                       Contingent
          4009 DORSET COURT                                                     Unliquidated
          POWELL, OH 43065                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.430
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYLAN CLARK                                                           Contingent
          3950 ARETHA AVE                                                       Unliquidated
          DETROIT, MI 48201-1526                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.430
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYLAN CONROY                                                          Contingent
          20930 VIA AZALEA APT. 3                                               Unliquidated
          BOCA RATON, FL 33428                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.430
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYLAN ELIE                                                            Contingent
          10312 CASCADE FALLS CT                                                Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.430
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYLAN HOCHBEIN                                                        Contingent
          142 GRIMM RD                                                          Unliquidated
          SARVER, PA 16055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.430
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYLAN MEEKS                                                           Contingent
          10155 CULPEPPER CT                                                    Unliquidated
          ORLANDO, FL 32836                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.430
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYLAN MEJIA                                                           Contingent
          3038 BELLE AVE NE                                                     Unliquidated
          ROANOKE, VA 24012                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 619 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 632 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.430
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYLAN RITTER                                                          Contingent
          13642 BURT ST                                                         Unliquidated
          OMAHA, NE 68154-5168                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.430
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYLAN ROWLAND                                                         Contingent
          3129 N TOUSSAINT PORTAGE RD                                           Unliquidated
          OAK HARBOR, OH 43449                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.431
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYLAN STARCHER                                                        Contingent
          7637 COON CLUB ROAD                                                   Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.431
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYLAN STEARNS                                                         Contingent
          149 NW 108TH WAY                                                      Unliquidated
          PLANTATION, FL 33324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.431
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYLAN WEARS                                                           Contingent
          60 N LANCASTER                                                        Unliquidated
          ATHENS, OH 45701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.431
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dymon Joyner                                                          Contingent
          3166 Petre Rd.                                                        Unliquidated
          Apt. 202                                                              Disputed
          Chesapeake, VA 23325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.431
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYMON JOYNER                                                          Contingent
          3166 PETRE ROAD                                                       Unliquidated
          APARTMENT 202                                                         Disputed
          CHESAPEAKE, VA 23325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 620 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 633 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.431
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYNESHIA HOUSE                                                        Contingent
          2621 EASOM CIRCLE                                                     Unliquidated
          ARLINGTON, TX 76006                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.431
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYONSIA WYCHE                                                         Contingent
          213 NW 6TH AVE                                                        Unliquidated
          DANIA, FL 33004                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.431
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DYSTANY LAUDERDALE                                                    Contingent
          4513 NORTH ROGERS AVE                                                 Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.431
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          E.B. CARTER                                                           Contingent
          7011 SOUTH KIMBARK AVENUE                                             Unliquidated
          CHICAGO, IL 60637                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.431
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $413.00
          E.R. STAT INC                                                         Contingent
          PO BOX 161225                                                         Unliquidated
          ORLANDO, FL 32891                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6638
                                                                             Is the claim subject to offset?     No       Yes

 3.432
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Eano Brin                                                             Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.432
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $22,095.00
          EAR NOSE AND THROAT ASSOCIATES                                        Contingent
          7900 Glades Rd, Ste 340                                               Unliquidated
          Boca Raton, FL 33434                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3120
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 621 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 634 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.432
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EARL KELLEY                                                           Contingent
          3528 ELMORA AVE                                                       Unliquidated
          BALTIMORE, MD 21223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.432
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EARL KELLEY                                                           Contingent
          3528 ELMORA AVE                                                       Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.432
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EARL WILLIAMS                                                         Contingent
          2848 SW 83RD AVE                                                      Unliquidated
          HOLLYWOOD, FL 33025                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.432
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EARLEAN MCFADDEN                                                      Contingent
          1089 NORTH SUMMIT AVE                                                 Unliquidated
          APT 8                                                                 Disputed
          PASADENA, CA 91103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.432
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EARLENE ISAAC                                                         Contingent
          14040 BISCAYNE BLVD.                                                  Unliquidated
          N MIAMI, FL 33181                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.432
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $38.00
          EAST COAST PATHOLOGY ASSOC                                            Contingent
          PO BOX 5040                                                           Unliquidated
          HIALEAH, FL 33014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3634
                                                                             Is the claim subject to offset?     No       Yes

 3.432
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $92.00
          EAST FL BEHAVIORAL HLTH NETWK                                         Contingent
          PO BOX 741623                                                         Unliquidated
          202                                                                   Disputed
          AVENTURA, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       2130                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 622 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 635 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.432
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $462.54
          EAST FL PRIMARY CARE LLC                                              Contingent
          PO BOX 405891                                                         Unliquidated
          SUNRISE, FL 33323                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1205
                                                                             Is the claim subject to offset?     No       Yes

 3.433
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,247.34
          Eastside Hospitalist, Inc.                                            Contingent
          3501 Johnson St.                                                      Unliquidated
          Hollywood, FL 33021-5421                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.433
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBELE ORANUBA                                                         Contingent
          24 LILY POND COURT                                                    Unliquidated
          ROCKVILLE, MD 20852                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.433
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBENEZER DUAH                                                         Contingent
          25 MCNAUGHTON STREET                                                  Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.433
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBENEZER SUAH                                                         Contingent
          25 MCNAUGHTON STREET                                                  Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.433
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBERARDO GUIERREZ                                                     Contingent
          8395 HOMER STREET                                                     Unliquidated
          DETROIT, MI 48209                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.433
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBERE OKOROM                                                          Contingent
          7920 DUNHILL VILLAGE CIR                                              Unliquidated
          BOWIE, MD 20715                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 623 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 636 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.433
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ebin Bastola                                                          Contingent
          1160 Brookview Dr.                                                    Unliquidated
          Apt. 31                                                               Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.433
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBIN BASTOLA                                                          Contingent
          1233 OAK HILL CT APT 227                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.433
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBONEY HYSON                                                          Contingent
          913 ALLENDALE ST                                                      Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.433
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBONI HALL                                                            Contingent
          8734 WINDING CREEK WAY                                                Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBONI SMITH                                                           Contingent
          648 CARVER TERRACE                                                    Unliquidated
          AIKEN, SC 29801                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBONI THOMPSON                                                        Contingent
          5406 FREDERICK AVE                                                    Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBONI THOMPSON                                                        Contingent
          5406 FREDERICK AVE                                                    Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 624 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 637 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.434
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBONIE JACKSON                                                        Contingent
          1915 WOODHAVEN CIRCLE                                                 Unliquidated
          #106                                                                  Disputed
          ROCKLEDGE, FL 32955
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.434
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBONY EVANS                                                           Contingent
          535 W 125TH                                                           Unliquidated
          CHICAGO, IL 60628                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBONY MOORE                                                           Contingent
          3821 SW 31 DRIVE                                                      Unliquidated
          WEST PARK, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBONY RAGLIN                                                          Contingent
          5529 STRATTON DRIVE                                                   Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBONY WILLIAMS                                                        Contingent
          526 CHELTENHAM AVE SE                                                 Unliquidated
          PALM BAY, FL 32909                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBUBE CHKWUKA-EZE                                                     Contingent
          9443 BALLARD GREEN DRIVE                                              Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBUNOLUWA ADEDEJI                                                     Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 625 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 638 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.435
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBUNOLUWA ONI                                                         Contingent
          1222 KINGS TRACE DR                                                   Unliquidated
          BOWIE, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.435
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EBUNOLUWA ONI                                                         Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.435
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $8.58
          ECG Constulants of Bethesda, LLC                                      Contingent
          2815 S. Seacrest Blvd.                                                Unliquidated
          Boynton Beach, FL 33435                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.435
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDDY MOISE                                                            Contingent
          301 NW 19TH STREET                                                    Unliquidated
          POMPANO BEACH, FL 33060                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.435
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDDY NODARSE                                                          Contingent
          19365 NW 54 COURT                                                     Unliquidated
          MAIMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.435
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDEN ADELSON                                                          Contingent
          6407 SAND PEBBLE AVE                                                  Unliquidated
          TEMPLE TERRACE, FL 33637-5649                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.435
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDEN MUNROE                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 626 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 639 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.435
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDEN TORWELL                                                          Contingent
          3736 CAPULET TER                                                      Unliquidated
          SILVER SPRING, MD 20906-2644                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.435
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Eden Trowell                                                          Contingent
          3736 Capulet Ter                                                      Unliquidated
          Silver Spring, MD 20906-2644                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.435
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDGAR CISNERO                                                         Contingent
          301 PATSY AVE                                                         Unliquidated
          GLEN BURNIE, MD 21060-7220                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.436
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDGARD APARICIO                                                       Contingent
          8007 NW 74TH TERRACE                                                  Unliquidated
          TAMARAC, FL 33321                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.436
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $901.89
          Edgepark Surgical                                                     Contingent
          1810 Summit Commerce Park                                             Unliquidated
          Twinsburg, OH 44087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.436
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDISON CABRERA                                                        Contingent
          855 BURLINGTON STREET                                                 Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.436
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $159.00
          Edith C. Sella, MD                                                    Contingent
          1500 E Medical Center Dr.                                             Unliquidated
          Spc 5582                                                              Disputed
          Ann Arbor, MI 48109
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       6886                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 627 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 640 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.436
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDITH JULMISSE                                                        Contingent
          16961 NE 5TH CT                                                       Unliquidated
          NORTH MIAMI BEACH, FL 33162-3969                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.436
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDMUND ESSANDOH                                                       Contingent
          593 BROWN ST.                                                         Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.436
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDOGHOGHO UGIAGBE                                                     Contingent
          6 VIRUNGA CT, WINDSOR MILL                                            Unliquidated
          APT.A                                                                 Disputed
          WINDSOR MILL, MD 21244
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.436
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDSON OLADIMEJI                                                       Contingent
          8608 BRAMBLE LN APT 103                                               Unliquidated
          RANDALLSTOWN, MD 21133-6119                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.436
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDSON SINK                                                            Contingent
          12340 S RIVER RD                                                      Unliquidated
          GRAND RAPIDS, OH 43522                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.436
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDUARDA SALESDESOUZA                                                  Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.437
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDUARDO ALVARADO                                                      Contingent
          1005 EL TRIUMFO STREET                                                Unliquidated
          DALLAS, TX 75212                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 628 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 641 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.437
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDUARDO BONILLA                                                       Contingent
          5435 NW 121 AVE                                                       Unliquidated
          CORAL SPRINGS, FL 33076                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.437
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Eduardo Carrasquillo                                                  Contingent
          5541 Old Guard Crescent                                               Unliquidated
          Virginia Beach, VA 23462                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.437
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDUARDO CARRASQUILLO                                                  Contingent
          5541 OLD GUARD CRESCENT                                               Unliquidated
          VIRGINIA BEACH, VA 23462                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.437
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDUARDO GONZALEZ                                                      Contingent
          581 EAST SEMINOLE AVENUE                                              Unliquidated
          LABELLE, FL 33935                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.437
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDUARDO HERRERA                                                       Contingent
          1319 LEWIS DRIVE                                                      Unliquidated
          GARLAND, TX 75041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.437
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDUARDO KING                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.437
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDUARDO REYES                                                         Contingent
          19221 SW 376 TERRACE                                                  Unliquidated
          FLAMINGO LODGE, FL 33034                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 629 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 642 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.437
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Eduardo Rodriguez Macrillante                                         Contingent
          1728 Secor Rd.                                                        Unliquidated
          Apt. G                                                                Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.437
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDUARDO RODRIGUEZ MACRILLANTE                                         Contingent
          1728 SECOR RD APT F                                                   Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.438
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWARD ATUAHENE                                                       Contingent
          676 E BUCHTEL AVENUE                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.438
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWARD BRUNOT                                                         Contingent
          608 RIDGECREST RD                                                     Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.438
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWARD CHMIELOWICZ                                                    Contingent
          2109 MAYPORT DR                                                       Unliquidated
          TOLEDO, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.438
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWARD DAVIS                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.438
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWARD DICK                                                           Contingent
          16038 SW 62 STREET                                                    Unliquidated
          MIAMI, FL 33193                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 630 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 643 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.438
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $955.00
          EDWARD ECKERT                                                         Contingent
          2345 W HILLSBORO BLVD                                                 Unliquidated
          #105                                                                  Disputed
          DEERFIELD BEACH, FL 33442
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       2569                         Is the claim subject to offset?     No       Yes


 3.438
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWARD ISIDORE                                                        Contingent
          1550 NW 135 STREET                                                    Unliquidated
          MIAMI, FL 33167                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.438
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWENE MERTIL                                                         Contingent
          914 SW 20TH CT DELRAY BEACH                                           Unliquidated
          DELRAY BEACH, FL 33445                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.438
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWIN ASIRIFI                                                         Contingent
          707 CARNEGIE AVENUE                                                   Unliquidated
          AKRON, OH 44314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.438
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWIN BONILLA                                                         Contingent
          10320 NW 8TH ST                                                       Unliquidated
          PEMBROKE PINES, FL 33026                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.439
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWIN BREW                                                            Contingent
          23332 ROBIN SONG DR                                                   Unliquidated
          CLARKSBURG, MD 20871-4445                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.439
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWIN CAMPOS                                                          Contingent
          745 EMERALD LAKE DRIVE                                                Unliquidated
          APARTMENT 202                                                         Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 631 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 644 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.439
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWIN DERICO                                                          Contingent
          3760 NW 78TH LANE                                                     Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.439
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWIN GORDON                                                          Contingent
          5028 YELLOWWOOD AVE.                                                  Unliquidated
          BALTIMORE, MD 21209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.439
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWIN MCFARLANE                                                       Contingent
          3129 NW 23RD AVENUE                                                   Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.439
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWIN MCGRIFF                                                         Contingent
          2817 NW 9TH ST                                                        Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.439
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWINA DORBOR                                                         Contingent
          17534 96TH AVE N                                                      Unliquidated
          MAPLE GROVE, MN 55311                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.439
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWINA DORBOR                                                         Contingent
          17534 96TH AVE N                                                      Unliquidated
          MAPLE GROVE, MN 55311                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.439
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EDWINA MERTIL                                                         Contingent
          914 SW 20 CT                                                          Unliquidated
          DELRAY BEACH, FL 33445                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 632 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 645 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.439
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $28,901.37
          EELIT                                                                 Contingent
          27500 Detroit Rd.                                                     Unliquidated
          Ste. 202                                                              Disputed
          Westlake, OH 44145-5913
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.440
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EFFANIE SIMON                                                         Contingent
          3708 BARTWOOD RD                                                      Unliquidated
          BALTIMORE, MD 21215-2710                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.440
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EGIDIA IZOBA                                                          Contingent
          5779 ARBORWOOD COURT                                                  Unliquidated
          COLUMBUS, OH 43229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.440
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EHIJELE UBUANE                                                        Contingent
          4317 GLENMORE AVENUE                                                  Unliquidated
          BALTIMORE, MD 21206-1920                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.440
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EHIJELE UBUANE                                                        Contingent
          4317 GLENMORE AVENUE                                                  Unliquidated
          BALTIMORE, MD 21206-1920                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.440
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EHSAN RAEE                                                            Contingent
          581 E. BUCHTEL ST.                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.440
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EHSAN RAEE                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 633 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 646 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.440
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EHSAN SABBAR                                                          Contingent
          1274 OAK HILL CT APT. 260                                             Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.440
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EHSAN SAEIDPOUR PARIZY                                                Contingent
          30 SEVERANCE CIR APT 503                                              Unliquidated
          CLEVELAND HEIGHTS, OH 44118                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.440
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Eid Wilkins                                                           Contingent
          7069 Quail Lakes Dr.                                                  Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.440
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EILEEN HERMAN                                                         Contingent
          1744 LARKSPUR DR                                                      Unliquidated
          LYNDHURST, OH 44124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.441
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EILIDH DAUGHERTY                                                      Contingent
          9535 STATE ROUTE 64                                                   Unliquidated
          SWANTON, OH 43558                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.441
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EJIRO AFOKOGHENE                                                      Contingent
          17299 NORLAND WAY                                                     Unliquidated
          SHREWSBURY, PA 17361                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.441
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EJIRO ESEMITODJE                                                      Contingent
          1409 BEARDSLEY STREET                                                 Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 634 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 647 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.441
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EKA KRISNA SANTOSO                                                    Contingent
          401 S. MAIN STREET                                                    Unliquidated
          109A                                                                  Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.441
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $69.42
          EKG & Echo Readers, Inc.                                              Contingent
          8201 W. Broward Blvd.                                                 Unliquidated
          Fort Lauderdale, FL 33324-2701                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.441
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EKUNDAYO OLUMIDE                                                      Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.441
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,475.56
          EL MIRADOR SURGERY CENTER                                             Contingent
          1180 NORTH INDIAN CANYON DRIVE                                        Unliquidated
          NEW YORK, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9978
                                                                             Is the claim subject to offset?     No       Yes

 3.441
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          El Tashik Faruq                                                       Contingent
          15430 Norwalk Ct                                                      Unliquidated
          Bowie, MD 20716                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.441
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EL TASHIK FARUQ                                                       Contingent
          15430 NORWALK CT                                                      Unliquidated
          BOWIE, MD 20716                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.441
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELAHEH DORARI                                                         Contingent
          877A ROCKY BROOK DR                                                   Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 635 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 648 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.442
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELAHEH DORARI                                                         Contingent
          553 E BUCHTEL AVE                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.442
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELAIME IRIAS                                                          Contingent
          6363 SAINT CHARLES AVENUE                                             Unliquidated
          NEW ORLEANS, LA 70118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.442
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELAINA ILER                                                           Contingent
          4154 MEADOWBROOK DRIVE                                                Unliquidated
          LEAVITTSBURG, OH 44430                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.442
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELAINE CHASE                                                          Contingent
          266 MCMILLAN RD                                                       Unliquidated
          GROSSE POINTE F, MI 48236-3456                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.442
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELAINE SAMEDY                                                         Contingent
          2843 FILLMORE STREET                                                  Unliquidated
          HOLLYWOOD, FL 33020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.442
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELANNA NELLIS                                                         Contingent
          304A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          JOPPA, MD 21085
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.442
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELANNA NELLIS                                                         Contingent
          304A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 636 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 649 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.442
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELAYZHA STAFFORD                                                      Contingent
          7610 BLANDING BLVD                                                    Unliquidated
          JACKSONVILLE, FL 32244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.442
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $350.00
          ELDA F GUERRA MD                                                      Contingent
          3011 W FLAGLER ST                                                     Unliquidated
          MIAMI, FL 33135                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5173
                                                                             Is the claim subject to offset?     No       Yes

 3.442
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Eleanor Cook                                                          Contingent
          3725 Lincolshire Woods Rd.                                            Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.443
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELEANOR WEBB                                                          Contingent
          3706 FAIRVIEW AVE. APT. 1                                             Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.443
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELENA LEWISS RABI                                                     Contingent
          1006 EAST LAKE AVENUE                                                 Unliquidated
          TAMPA, FL 33605                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.443
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELENA PADILLA SUNSERI                                                 Contingent
          530 VALENCIA AVE UNIT 1                                               Unliquidated
          CORAL GABLES, FL 33134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.443
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELENA SILANTYEVA                                                      Contingent
          475 CENTER AVE, APT. 5                                                Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 637 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 650 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.443
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELENA SILANTYEVA                                                      Contingent
          503 VINE ST.                                                          Unliquidated
          APT. 304                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.443
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELENA STACHEW                                                         Contingent
          8308 LAKE AVENUE                                                      Unliquidated
          CLEVELAND, OH 44102                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.443
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELENA TRAMPEVSKA                                                      Contingent
          8477 LUTZ AVE NW                                                      Unliquidated
          CLINTON, OH 44216                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.443
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELEXEA AURILIO                                                        Contingent
          2245 UNIVERSITY HILLS BLVD                                            Unliquidated
          APT B304                                                              Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.443
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELEXIA CARMONA                                                        Contingent
          5913 QUIET MEADOW                                                     Unliquidated
          PASADENA, TX 77505                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.443
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELEXIS EVANS                                                          Contingent
          19165 ROBSON STREET                                                   Unliquidated
          DETROIT, MI 48235                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.444
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELGAR WILLIAM                                                         Contingent
          100 NW 74TH ST                                                        Unliquidated
          APT A                                                                 Disputed
          EL PORTAL, FL 33150
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 638 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 651 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.444
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elham Ghaderian                                                       Contingent
          1059 Amanda Cir.                                                      Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.444
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELHAM GHADERIAN                                                       Contingent
          1059 AMANDA CIR                                                       Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.444
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELHAM MALEKZADEH                                                      Contingent
          430 SUMNER ST.                                                        Unliquidated
          APT.202                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.444
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELHAM PAZOUKI                                                         Contingent
          590 E BUCHTEL AVE. APT 47                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.444
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELI HARPER                                                            Contingent
          9142 MARLOVE OAKS LANE                                                Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.444
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIAH LUX                                                             Contingent
          728 PINE VALLEY LN APT 201                                            Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.444
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIANA ARIAS-NAVAS                                                    Contingent
          4720 SHERIDAN STREET                                                  Unliquidated
          UNIT #2                                                               Disputed
          HOLLYWOOD, FL 33021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 639 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 652 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.444
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIANA ESPINOSA                                                       Contingent
          6065 NW 186 ST. #108                                                  Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.444
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elias Bassil                                                          Contingent
          164 Chesterfield Ln                                                   Unliquidated
          Apt. 7                                                                Disputed
          Maumee, OH 43537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.445
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIAS BASSIL                                                          Contingent
          1116 BERNATH PKWY                                                     Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.445
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $982.04
          Elias Dermatology                                                     Contingent
          4610 N. Federal Hwy                                                   Unliquidated
          Fort Lauderdale, FL 33308                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.445
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elias Johnson                                                         Contingent
          730 Church Ln                                                         Unliquidated
          Lansdowne, PA 19050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.445
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIAS JOHNSON                                                         Contingent
          730 CHURCH LANE                                                       Unliquidated
          YEADON, PA 19050                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.445
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIAS MAJOR                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 640 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 653 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.445
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIAS QUINONES                                                        Contingent
          8609 N 15TH ST.                                                       Unliquidated
          TAMPA, FL 33604                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.445
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIE JEAN-BAPTISTE                                                    Contingent
          2300 PIERCE STREET                                                    Unliquidated
          APT. 19                                                               Disputed
          HOLLYWOOD, FL 33020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.445
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIER FLORES                                                          Contingent
          7 ELIZABETH ST                                                        Unliquidated
          MILFORD, DE 19963-2321                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.445
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIESE LACOURT                                                        Contingent
          8605 PLEASANT MEADOWS DR NE                                           Unliquidated
          ROCKFORD, MI 49341                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.445
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIJAH ABENTH                                                         Contingent
          302B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.446
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elijah Burton                                                         Contingent
          1340 Linwood Ave.                                                     Unliquidated
          Columbus, OH 43206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.446
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIJAH CHRISTMAS                                                      Contingent
          5407 HACKNEY ROAD                                                     Unliquidated
          CHESTERFIELD, VA 23234                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 641 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 654 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.446
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIJAH DUNCAN                                                         Contingent
          5340 E. ROSEDALE ST. APT 624                                          Unliquidated
          FORT WORTH, TX 76105                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.446
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elijah Henderson                                                      Contingent
          3206 Spanish Trail                                                    Unliquidated
          Apt. 10                                                               Disputed
          Atlanta, GA 30344
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.446
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIJAH HENDERSON                                                      Contingent
          3206 SPANISH TRAIL                                                    Unliquidated
          APT. 10                                                               Disputed
          EAST POINT, GA 30344
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.446
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIJAH JOHNSON                                                        Contingent
          1222 WHITE AVE                                                        Unliquidated
          FREMONT, OH 43420                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.446
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elijah Roman                                                          Contingent
          18125 Summerlin Dr.                                                   Unliquidated
          Hagerstown, MD 21740                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.446
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIJAH ROMAN                                                          Contingent
          18125 SUMMERLIN DRIVE                                                 Unliquidated
          HAGERSTOWN, MD 21740                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.446
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIJAH ROMAN                                                          Contingent
          18125 SUMMERLIN DRIVE                                                 Unliquidated
          HAGERSTOWN, MD 21740                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 642 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 655 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.446
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIJAH SKAGGS                                                         Contingent
          498 KROFT STREET                                                      Unliquidated
          GALION, OH 44833                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.447
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIJAH STALEY                                                         Contingent
          4700 WEST VILLAGE XING APT 5329                                       Unliquidated
          SMYRNA, GA 30080                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.447
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIJAH WILLIAMS                                                       Contingent
          7108 LANSDALE ST                                                      Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.447
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIJAH WILLIAMS                                                       Contingent
          7108 LANSDALE ST                                                      Unliquidated
          DISTRICT HEIGHTS, MD 20747                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.447
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIN FLEMING                                                          Contingent
          18 HAVEN CT                                                           Unliquidated
          NYACK, NY 10960-1933                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.447
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELINA ROJAS                                                           Contingent
          11799 SW 27 ST                                                        Unliquidated
          MIAMI, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.447
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elisa Bertoni                                                         Contingent
          8320 NW 33 Terrace                                                    Unliquidated
          Miami, FL 33122                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 643 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 656 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.447
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELISA BERTONI                                                         Contingent
          8320 NW 33 TERRACE                                                    Unliquidated
          DORAL, FL 33122                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.447
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELISE GRUM                                                            Contingent
          8626 PEPPER RIDGE CIRCLE                                              Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.447
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELISE HELMBRECHT                                                      Contingent
          806 CALLISTA CAY LOOP                                                 Unliquidated
          TARPON SPRINGS, FL 34689                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.447
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elisha Dale                                                           Contingent
          705 Carroll St.                                                       Unliquidated
          Akron, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.448
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELISHA DALE                                                           Contingent
          1706 24TH STREET NW                                                   Unliquidated
          CANTON, OH 44709                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.448
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELISHA THOMAS                                                         Contingent
          6151 EAST EMPIRE AVENUE                                               Unliquidated
          BENTON HARBOR, MI 49022                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.448
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELISHA WESTON                                                         Contingent
          500 NE 30TH CT                                                        Unliquidated
          PAMPANO BEACH, FL 33064                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 644 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 657 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.448
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,544.89
          Elite Imaging, LLC                                                    Contingent
          2999 NE 191st St, Suite 103                                           Unliquidated
          Miami, FL 33180                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.448
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH AVILA                                                       Contingent
          2535 BERDAN AVE.                                                      Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.448
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elizabeth Bair                                                        Contingent
          5573 Reef Rd                                                          Unliquidated
          Mentor, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.448
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH BAIR                                                        Contingent
          5573 REEF ROAD                                                        Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.448
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH BREEN                                                       Contingent
          2104 CRESTDALE DRIVE                                                  Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.448
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH CORONADO                                                    Contingent
          11286 NW 43RD TER                                                     Unliquidated
          DORAL, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.448
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH FLINNER                                                     Contingent
          4189 RICHVILLE DR SW                                                  Unliquidated
          CANTON, OH 44706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 645 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 658 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.449
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH GRABER                                                      Contingent
          207 E PARKLANE AVE                                                    Unliquidated
          P.O. BOX 424                                                          Disputed
          BRADNER, OH 43406
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.449
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH HERNANDEZ                                                   Contingent
          7780 NW 169TH TERRACE                                                 Unliquidated
          MIAMI LAKES, FL 33016                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.449
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH HERNANDEZ                                                   Contingent
          160 W 63 ST                                                           Unliquidated
          HIALEAH, FL 33012                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.449
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH HICKS                                                       Contingent
          3807 OFFUTT RD                                                        Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.449
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH HICKS                                                       Contingent
          3807 OFFUTT RD                                                        Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.449
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elizabeth Jones                                                       Contingent
          374 Winnow Dr                                                         Unliquidated
          Clayton, DE 19938                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.449
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH JONES                                                       Contingent
          374 WINNOW DRIVE                                                      Unliquidated
          CLAYTON, DE 19938                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 646 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 659 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.449
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH KELLER                                                      Contingent
          1847 EDWARDS DRIVE                                                    Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.449
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH LAMPORT                                                     Contingent
          430 SUSSEX COURT                                                      Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.449
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH LAMPORT                                                     Contingent
          430 SUSSEX COURT                                                      Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.450
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH MCDONALD                                                    Contingent
          180 EAST DANIA BEACH BLVD                                             Unliquidated
          APARTMENT 420                                                         Disputed
          DANIA BEACH, FL 33004
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.450
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH MCDONALD                                                    Contingent
          3539 S FEDERAL HIGHWAY                                                Unliquidated
          APARTMENT E                                                           Disputed
          BOYNTON BEACH, FL 33435
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.450
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH MISHLER                                                     Contingent
          524 DEFIANCE XING                                                     Unliquidated
          DEFIANCE, OH 43512                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.450
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH MITCHELL                                                    Contingent
          2828 OLD HICKORY BLVD. APT. 220                                       Unliquidated
          NASHVILLE, TN 37221                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 647 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 660 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.450
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH MITCHELL                                                    Contingent
          10250 LAKE ROAD                                                       Unliquidated
          OTISVILLE, MI 48463                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.450
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH MOLLA                                                       Contingent
          1949 STABLER ROAD                                                     Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.450
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH MOLLA                                                       Contingent
          2082 STABLER ROAD                                                     Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.450
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH MOSIER                                                      Contingent
          2052 FOX CHASE                                                        Unliquidated
          AUSTINTOWN, OH 44515                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.450
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH NORLANDER                                                   Contingent
          3290 CAMINO CORONADO                                                  Unliquidated
          CARLSBAD, CA 92009-9313                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.450
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH OLUSOLA                                                     Contingent
          3712 BRICE RUN RD                                                     Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.451
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH OVIAWE                                                      Contingent
          1 POMONA WEST, APT. #9                                                Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 648 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 661 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.451
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH OVIAWE                                                      Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.451
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH PEREZ                                                       Contingent
          1855 W 60TH ST APT 346                                                Unliquidated
          APT 346                                                               Disputed
          HIALEAH, FL 33012-8923
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.451
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH RAMIREZ                                                     Contingent
          17830 NW 81 AV                                                        Unliquidated
          MIAMI, FL 33015                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.451
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH RAZZOOG                                                     Contingent
          17864 W STATE ROUTE 105                                               Unliquidated
          ELMORE, OH 43416                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.451
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH SEDIO                                                       Contingent
          1 WALNUT TRAIL                                                        Unliquidated
          OLMSTED TOWNSHIP, OH 44138                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.451
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elizabeth Sutter                                                      Contingent
          2911 Touby Rd.                                                        Unliquidated
          Mansfield, OH 44903-9248                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.451
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH VIELOT                                                      Contingent
          1641 SW 98TH AVE                                                      Unliquidated
          PEMBROKE PINES, FL 33025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 649 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 662 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.451
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZABETH WIRTH                                                       Contingent
          2535 BERDAN AVE                                                       Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.451
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELIZAVYETA DMITRIEVA                                                  Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.452
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELLA TREPASHKO                                                        Contingent
          1030 ARBOR LANE                                                       Unliquidated
          GLENVIEW, IL 60025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.452
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELLEN MARTINEZ                                                        Contingent
          707 YORK RD APT 3216                                                  Unliquidated
          TOWSON, MD 21204-2878                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.452
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELLI-ANNA SILVA                                                       Contingent
          115 ANTIQUERA AVE. #2                                                 Unliquidated
          CORAL GABLES, FL 33134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.452
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $892.00
          ELLIOTT A STEIN MD PA                                                 Contingent
          21110 Biscayne Blvd., Ste 404                                         Unliquidated
          AVENTURA, FL 33180                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0489
                                                                             Is the claim subject to offset?     No       Yes

 3.452
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELLIOTT CLAY                                                          Contingent
          112 MENARD PL                                                         Unliquidated
          THIBODAUX, LA 70301-3548                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 650 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 663 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.452
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELLIOTT GRAYSON                                                       Contingent
          302 COUNTRY CLUB ACRES                                                Unliquidated
          SHELBY, NC 28150                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.452
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELLIOTT KIRBY                                                         Contingent
          3450 ROUGH AND READY ROAD                                             Unliquidated
          NEW CONCORD, OH 43762                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.452
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELLIOTT WILSON                                                        Contingent
          9549 S. RICHMOND AVE                                                  Unliquidated
          CHICAGO, IL 60805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.452
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELLIS STEWART                                                         Contingent
          7575 FRANKFORD ROAD, APT 1816                                         Unliquidated
          DALLAS, TX 75252-6472                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.452
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELMER ARGUETA                                                         Contingent
          7629 ANSON CIRCLE DRIVE                                               Unliquidated
          DALLAS, TX 75235                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.453
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELMER ARGUETA                                                         Contingent
          7629 ANSON CIRCLE DRIVE                                               Unliquidated
          DALLAS, TX 75235                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.453
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elmer Carrera                                                         Contingent
          7629 Anson Circle Dr.                                                 Unliquidated
          Dallas, TX 75235                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 651 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 664 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.453
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elmer Carrera                                                         Contingent
          7629 Anson Circle Dr.                                                 Unliquidated
          Dallas, TX 75235                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.453
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELOHCIN MARBLEY                                                       Contingent
          1987 TWINSBURG ROAD                                                   Unliquidated
          TWINSBURG, OH 44087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.453
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELOISE ANDERSON                                                       Contingent
          3101 N W 164 STREET                                                   Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.453
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELOISE ANDERSON                                                       Contingent
          N W 164 STREET                                                        Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.453
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELRONDO COLSON                                                        Contingent
          5890 BENTWOOD DR                                                      Unliquidated
          MIDDLETOWN, OH 45042                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.453
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELSA PETERSON                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.453
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $335.00
          Elsa Velazquez, MD                                                    Contingent
          75 Francis St                                                         Unliquidated
          Boston, MA 02115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6874
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 652 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 665 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.453
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELVIRA LOZANO                                                         Contingent
          1719 MANOR GARDEN CURVE                                               Unliquidated
          GREENVILLE, TX 75401                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.454
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELVIS ANDREWS                                                         Contingent
          C/O TEJEAN MARTIESEN                                                  Unliquidated
          204 EAST JOPPA ROAD                                                   Disputed
          TOWSON, MD 21286
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.454
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elwin Ready                                                           Contingent
          2813 Hackney Ln                                                       Unliquidated
          Waldorf, MD 20602-2200                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.454
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Elwin Ready                                                           Contingent
          2813 Hackney Ln                                                       Unliquidated
          Waldorf, MD 20602-2200                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.454
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELWIN READY                                                           Contingent
          2813 HACKNEY LN                                                       Unliquidated
          WALDORF, MD 20602-2200                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.454
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELYA KARSNER                                                          Contingent
          900 HARVIELAND RD                                                     Unliquidated
          FRANKFORT, KY 40601                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.454
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELYSA GALLOWAY                                                        Contingent
          2269 NE 31 STREET                                                     Unliquidated
          LIGHT HOUSE POINT, FL 33064                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 653 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 666 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.454
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELYSHA WALKER                                                         Contingent
          1405 NE OAK LANE DRIVE                                                Unliquidated
          JENSON BEACH, FL 34957                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.454
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELYSHA WALKER                                                         Contingent
          2661 CENTER COURT DRIVE                                               Unliquidated
          WESTON, FL 33332                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.454
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Eman Abu Alhana                                                       Contingent
          5758 Fox Pointe Dr.                                                   Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.454
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMANUEL BROWN                                                         Contingent
          1811 TRENLEIGH RD                                                     Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.455
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Emanuel Jones                                                         Contingent
          3903 Clarks Ln                                                        Unliquidated
          Apt. C                                                                Disputed
          Baltimore, MD 21215-2636
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.455
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMANUEL JONES                                                         Contingent
          3903 CLARKS LN APT C                                                  Unliquidated
          BALTIMORE, MD 21215-2636                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.455
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMANUEL MORGAN                                                        Contingent
          3150 LA COSTA CIR                                                     Unliquidated
          NAPLES, FL 34105                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 654 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 667 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.455
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMANUEL YISREAL                                                       Contingent
          2220 WHITE OWL WAY                                                    Unliquidated
          SUITLAND, MD 20746-1053                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.455
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMBER MOOTHART                                                        Contingent
          1413 WESTSHORE DR                                                     Unliquidated
          FINDLAY, OH 45840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.455
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EmbroidMe / Fully Promoted                                            Contingent
          3683 Clague Rd.                                                       Unliquidated
          North Olmsted, OH 44070                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.455
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMELY CUELLAR                                                         Contingent
          507B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.455
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,201.00
          EMER PHY SOLUTIONS OF S FL LLC                                        Contingent
          PO BOX 80216                                                          Unliquidated
          MIAMI, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1618
                                                                             Is the claim subject to offset?     No       Yes

 3.455
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $70.51
          Emergency Department Physicians, PC                                   Contingent
          307 S. Evergreen Ave.                                                 Unliquidated
          Woodbury, NJ 08096-2739                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.455
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $946.20
          Emergency Med Physicians Cuyah                                        Contingent
          525 E. Market St                                                      Unliquidated
          Akron, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1360
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 655 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 668 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.456
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $416.00
          Emergency Phys of Central FL, LLP                                     Contingent
          1414 Kuhl Ave.                                                        Unliquidated
          Orlando, FL 32806                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.456
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $772.00
          Emergency Physicians NW OH At                                         Contingent
          2142 N. Cove Blvd                                                     Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7542
                                                                             Is the claim subject to offset?     No       Yes

 3.456
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,184.46
          Emergency Physicians of Northwest                                     Contingent
          PO Box 638133                                                         Unliquidated
          Cincinnati, OH 45263                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.456
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.00
          Emergency Physicians of NW Ohio                                       Contingent
          PO Box 638133                                                         Unliquidated
          Cincinnati, OH 45263-8133                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.456
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,939.93
          Emergency Physicians of Tidewater                                     Contingent
          4092 Foxwood Dr.                                                      Unliquidated
          Suite 101                                                             Disputed
          Virginia Beach, VA 23462-5225
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.456
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $679.81
          Emergency Services, Inc.                                              Contingent
          2323 W 5th Ave., Suite 225                                            Unliquidated
          Columbus, OH 43204                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.456
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMERLYN BEASLEY                                                       Contingent
          3419 GORNEY PL                                                        Unliquidated
          TOLEDO, OH 43608-1242                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 656 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 669 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.456
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,430.00
          EMES PROFESSIONAL ASSOCIATES P                                        Contingent
          46 Jackson DRive                                                      Unliquidated
          Cranford, NJ 07016                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8791
                                                                             Is the claim subject to offset?     No       Yes

 3.456
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $233.86
          EMH Regional Medical                                                  Contingent
          1997 Healthway Dr.                                                    Unliquidated
          Avon, OH 44011                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.456
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMI MITOMI                                                            Contingent
          158 CHESTERFIELD LN APT 8                                             Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.457
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMIL HORST                                                            Contingent
          2281 CARRIAGE DR                                                      Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.457
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILE PALMER                                                          Contingent
          1541 PENTRIDGE RD                                                     Unliquidated
          BALTIMORE, MD 21239-4013                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.457
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILIEN STROH                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.457
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILIO MARRUFO-GONZALEZ                                               Contingent
          4651 SW 100 AVENUE                                                    Unliquidated
          MIAMI, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 657 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 670 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.457
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILIO RIVERA                                                         Contingent
          16121 BEAR BAYOU DR TRLR 26                                           Unliquidated
          CHANNELVIEW, TX 77530                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.457
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY ABRAHAM                                                         Contingent
          2747 COUNTY ROAD 11                                                   Unliquidated
          BELLEFONTAINE, OH 43311                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.457
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY AMORE                                                           Contingent
          138 S 35TH STREET                                                     Unliquidated
          NEWARK, OH 43055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.457
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY BISHOP                                                          Contingent
          1345 TONAWANDA AVE                                                    Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.457
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY BURGLASS                                                        Contingent
          530 HECTOR AVE                                                        Unliquidated
          METAIRIE, LA 70005-4414                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.457
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY CHRISTOPHERSEN                                                  Contingent
          211 SYLVAN DR                                                         Unliquidated
          NOBLESVILLE, IN 46060                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.458
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY COUTO                                                           Contingent
          2901 KUNTZ RD                                                         Unliquidated
          BALTIMORE, MD 21244                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 658 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 671 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.458
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY CUMMINGS                                                        Contingent
          4286 MONROE ST APT 3                                                  Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.458
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY CUPRYS                                                          Contingent
          311 JENNINGS RD                                                       Unliquidated
          ROSSFORD, OH 43460                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.458
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY DAUGHERTY                                                       Contingent
          431 HARVEST DRIVE                                                     Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.458
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY DE YOUNG                                                        Contingent
          696 N STEWART LN                                                      Unliquidated
          RISING FAWN, GA 30378                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.458
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY ELKINS                                                          Contingent
          1713 BANNING ROAD                                                     Unliquidated
          NORFOLK, VA 23518                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.458
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY FENN                                                            Contingent
          8727 VALLEY VIEW ROAD                                                 Unliquidated
          MACEDONIA, OH 44056                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.458
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY HALE                                                            Contingent
          500 OVERLOOK DRIVE                                                    Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 659 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 672 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.458
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY HARRIS                                                          Contingent
          26200 ROCK STREET                                                     Unliquidated
          COOLVILLE, OH 45723                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.458
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY HORST                                                           Contingent
          2281 CARRIAGE DR                                                      Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.459
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY HRUSKA                                                          Contingent
          467 OAKRIDGE DRIVE                                                    Unliquidated
          BOARDMAN, OH 44512                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.459
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $164.00
          Emily Khansari, FNP                                                   Contingent
          4058 Franklin Rd.                                                     Unliquidated
          Murfreesboro, TN 37128                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7115
                                                                             Is the claim subject to offset?     No       Yes

 3.459
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY LATIMER                                                         Contingent
          217 MANN DRIVE                                                        Unliquidated
          CHESAPEAKE, VA 23322                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.459
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY LAWS                                                            Contingent
          955 WEST ST. CLAIR AVENUE                                             Unliquidated
          APT. 1416                                                             Disputed
          CLEVELAND, OH 44113
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.459
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY MALY                                                            Contingent
          2113 ORCHARD LAKES PL APT 21                                          Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 660 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 673 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.459
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY MANFREDY                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.459
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Emily Matousek                                                        Contingent
          6984 SW 39th St.                                                      Unliquidated
          H106                                                                  Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.459
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY MATOUSEK                                                        Contingent
          3881 W STATE ROAD 84                                                  Unliquidated
          303                                                                   Disputed
          DAVIE, FL 33312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.459
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY MATOUSEK                                                        Contingent
          6984 SW 39TH STREET                                                   Unliquidated
          H106                                                                  Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.459
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY MILLER                                                          Contingent
          9411 WEST CENTER STREET                                               Unliquidated
          PO BOX 233                                                            Disputed
          WINDHAM, OH 44288
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.460
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY MOTOUSEK                                                        Contingent
          6984 SW 39TH STREET                                                   Unliquidated
          H106                                                                  Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.460
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY O'NEIL                                                          Contingent
          9337 IVAN PLACE                                                       Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 661 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 674 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.460
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY PETIT                                                           Contingent
          5104 TAYLOR ROAD                                                      Unliquidated
          ATWATER, OH 44201                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.460
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY PHILPOT                                                         Contingent
          7158 SHILOH ROAD                                                      Unliquidated
          GOSHEN, OH 45122                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.460
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY PICKLE                                                          Contingent
          3232 DELLWOOD AVE NW                                                  Unliquidated
          CANTON, OH 44708                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.460
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY PRADO                                                           Contingent
          18500 NW 62ND AVE                                                     Unliquidated
          HIALEAH, FL 33015-8205                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.460
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY PROVENZALE                                                      Contingent
          369 OAKES RD                                                          Unliquidated
          BROADVIEW HEIGH, OH 44147                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.460
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY RANDAZZO                                                        Contingent
          1713 HARMON STREET                                                    Unliquidated
          APARTMENT 102                                                         Disputed
          NORFOLK, VA 23518
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.460
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY ROGERS                                                          Contingent
          1668 FOXHALL RD                                                       Unliquidated
          BLACKLICK, OH 43004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 662 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 675 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.460
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY SALOMONE                                                        Contingent
          195 E MCMILLAN ST APT 205                                             Unliquidated
          CINCINNATI, OH 45219                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.461
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY SALOMONE                                                        Contingent
          21350 EDGECLIFF DR                                                    Unliquidated
          EUCLID, OH 44123-1071                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.461
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY SORRENTI                                                        Contingent
          6891 COUNTY ROAD 37                                                   Unliquidated
          MANSFIELD, OH 44904                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.461
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY SORRENTI                                                        Contingent
          1370 LEXINGTON-ONTARIO ROAD                                           Unliquidated
          MANSFIELD, OH 44903                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.461
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY SUDHAKAR                                                        Contingent
          1127 PINE VALLEY LN APT 203                                           Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.461
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY SYRJALA                                                         Contingent
          932 17TH AVENUE EAST                                                  Unliquidated
          SEATTLE, WA 98112                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.461
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY TAYLOR                                                          Contingent
          11870 AMISH RIDGE RD                                                  Unliquidated
          MOUNT PERRY, OH 43760                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 663 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 676 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.461
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY THOMAS                                                          Contingent
          845 SELKIRK WAY                                                       Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.461
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY TOICH                                                           Contingent
          737 CAROL LANE                                                        Unliquidated
          ELYRIA, OH 44035                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.461
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY TONKINS                                                         Contingent
          3916 HUNTERS RIDGE WAY                                                Unliquidated
          TITUSVILLE, FL 32796                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.461
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY VANDERMARK                                                      Contingent
          3059 MAINESVILLE RD W                                                 Unliquidated
          JUNCTION CITY, OH 43748-9724                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY VEALE                                                           Contingent
          11905 TARRAGON RD APT I                                               Unliquidated
          MIDDLE RIVER, MD 21220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY VEALE                                                           Contingent
          11905 TARRAGON RD APT I                                               Unliquidated
          REISTERSTOWN, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY WEIGAND                                                         Contingent
          13991 AQUILLA RD                                                      Unliquidated
          BURTON, OH 44021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 664 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 677 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.462
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY WILLIAMS                                                        Contingent
          1261 WEATHERVANE LANE                                                 Unliquidated
          APARTMENT 3D                                                          Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.462
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY WRIGHT                                                          Contingent
          5505 COLISS AVE                                                       Unliquidated
          VIRGINIA BEACH, VA 23462                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY YECKLEY                                                         Contingent
          10998 KILE ROAD                                                       Unliquidated
          CHARDON, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Emily Zanin                                                           Contingent
          91 Timothy Ave.                                                       Unliquidated
          Cuyahoga Falls, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILY ZANIN                                                           Contingent
          91 TIMOTHY AVENUE                                                     Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMILYROSE GALENSKI                                                    Contingent
          6425 COPPERSMITH RD                                                   Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Emma Barth                                                            Contingent
          565 Foliage Lane                                                      Unliquidated
          Springboro, OH 45066                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 665 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 678 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.463
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMA BARTH                                                            Contingent
          565 FOLIAGE LANE                                                      Unliquidated
          SPRINGBORO, OH 45066                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.463
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMA BENE                                                             Contingent
          10080 INFIRMARY ROAD                                                  Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.463
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMA BERGMAN                                                          Contingent
          11780 DRESSLER AVE.                                                   Unliquidated
          OAK HARBOR, OH 43449                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.463
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMA CHINN                                                            Contingent
          8640 STATE ROUTE 88                                                   Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.463
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMA HEIKKILA                                                         Contingent
          3301 COLLEGE AVE                                                      Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.463
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMA KING                                                             Contingent
          8811 MEADOWCREEK DR                                                   Unliquidated
          CENTERVILLE, OH 45458                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.463
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMA KOVACH                                                           Contingent
          3811 CIRCLEWOOD COURT                                                 Unliquidated
          CLEVELAND, OH 44126                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 666 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 679 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.463
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMA LOVAS                                                            Contingent
          6 DEANA LN                                                            Unliquidated
          CHELMSFORD, MA 01824-1901                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.463
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Emma Pierson                                                          Contingent
          7020 Lockwood Blvd.                                                   Unliquidated
          Youngstown, OH 44512                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.463
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMA PIERSON                                                          Contingent
          7020 LOCKWOOD BLVD                                                    Unliquidated
          BOARDMAN, OH 44512                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.464
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMA REISS                                                            Contingent
          4 BECK STREET                                                         Unliquidated
          CANAL WINCHESTER, OH 43110                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.464
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Emma Romine                                                           Contingent
          1888 Woodside Dr.                                                     Unliquidated
          Marysville, OH 43040                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.464
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMA ROMINE                                                           Contingent
          1888 WOODSIDE DRIVE                                                   Unliquidated
          MARYSVILLE, OH 43040-9386                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.464
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMA SAMPSON                                                          Contingent
          55 MADISON ST                                                         Unliquidated
          MOUNT STERLING, OH 43143                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 667 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 680 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.464
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMA ZHOU                                                             Contingent
          1861 BEACON HILL CIR APT 21                                           Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.464
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL AJIBOLA                                                      Contingent
          306B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.464
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL ALFARO                                                       Contingent
          2455 W 6TH COURT                                                      Unliquidated
          HIALEAH, FL 33010                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.464
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL ARKOH                                                        Contingent
          676 E BUCTHEL AVE                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.464
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Emmanuel Ayanjoke                                                     Contingent
          4023 Hollyhock Ln                                                     Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.464
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL AYANJOKE                                                     Contingent
          4023 HOLLYHOCK LN                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.465
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Emmanuel Balraj                                                       Contingent
          1624 N Gate Rd                                                        Unliquidated
          Baltimore, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 668 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 681 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.465
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL BALRAJ                                                       Contingent
          2076 BARCLAY SQUARE, APT. A4                                          Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.465
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL BALRAJ                                                       Contingent
          1624 NORTH GATE RD.                                                   Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.465
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL COOK                                                         Contingent
          14309 COLONEL CLAGGETT COURT                                          Unliquidated
          UPPER MARLBORO, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.465
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL DE LA CURZ NUNEZ                                             Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.465
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL FELIX                                                        Contingent
          2609 KIRKWOOD PL APT 101                                              Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.465
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL FELIX                                                        Contingent
          2609 KIRKWOOD PL APT 101                                              Unliquidated
          HYATTSVILLE, MD 20782                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.465
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL HERNANDEZ                                                    Contingent
          13133 GREEN VALLEY DRIVE                                              Unliquidated
          BALCH SPRINGS, TX 75180                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 669 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 682 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.465
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL HORTA                                                        Contingent
          361 WORTMAN AVE                                                       Unliquidated
          APT. 2E                                                               Disputed
          BROOKLYN, NY 11207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.465
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Emmanuel Ijeh                                                         Contingent
          4509 Doctor Beans Legacy Cir.                                         Unliquidated
          Bowie, MD 20720                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.466
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL MACIAS                                                       Contingent
          4212 FLAMINGO WAY                                                     Unliquidated
          MESQUITE, TX 75150                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.466
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL NKANSAH                                                      Contingent
          656 BUCHTEL AVE                                                       Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.466
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL OLANREWAJU                                                   Contingent
          10837 LOCKWOOD DR                                                     Unliquidated
          SILVER SPRING, MD 20901-1551                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.466
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Emmanuel Olaseinde                                                    Contingent
          5412 Woodway Dr.                                                      Unliquidated
          Alexandria, VA 22310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.466
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL OLASEINDE                                                    Contingent
          5412 WOODWAY DRIVE                                                    Unliquidated
          ALEXANDRIA, VA 22310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 670 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 683 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.466
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL OLOJAKPOKE                                                   Contingent
          8519 DOLAN HEIGHTS CT                                                 Unliquidated
          CYPRESS, TX 77433                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.466
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL PEAK                                                         Contingent
          10313 MARLBORO WOODS DR                                               Unliquidated
          CHELTENHAM, MD 20623-1230                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.466
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL SAYGBAH                                                      Contingent
          13 VALLEY ARBOR CT, APARTMENT L                                       Unliquidated
          BALTIMORE, MD 21221                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.466
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Emmanuel Talley                                                       Contingent
          3416 Gaither Rd.                                                      Unliquidated
          Windsor Mill, MD 21244-2919                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.466
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMANUEL TALLEY                                                       Contingent
          3416 GAITHER RD                                                       Unliquidated
          BALTIMORE, MD 21244-2919                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.467
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMAPIERSON                                                           Contingent
          2801 WOOD DUCK LANE APT 206                                           Unliquidated
          COVENTRY TOWNSHIP, OH 44319                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.467
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMMBRA NKANSAH                                                        Contingent
          814 ARTHUR SPRINGS LANE                                               Unliquidated
          NEW CASTLE, DE 19720                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 671 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 684 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.467
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,453.01
          EMP of Cuyahoga                                                       Contingent
          7007 Powers Blvd.                                                     Unliquidated
          Cleveland, OH 44129                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.467
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $39.05
          EMP of Samaritan, PLLC                                                Contingent
          4535 Dressler Rd. NW                                                  Unliquidated
          Canton, OH 44718-2545                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.467
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMRE EREN                                                             Contingent
          2022 ORCHARD LAKES PL APT 22                                          Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.467
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ENIOLA AKINBILEJE                                                     Contingent
          1700 E. COLDSPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.467
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ENITH LILIANA GARCIA                                                  Contingent
          670 20TH AVE NE                                                       Unliquidated
          NAPLES, FL 34120                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.467
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ENMIN WANG                                                            Contingent
          1290 CULPEPPER DR.                                                    Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.467
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ENOCH OWUMI                                                           Contingent
          18117 IVY LN                                                          Unliquidated
          OLNEY, MD 20832-2009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 672 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 685 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.467
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ENOLA HARRISON                                                        Contingent
          3811 MONUMENT CIR APT 3A                                              Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.468
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ENOLA HARRISON                                                        Contingent
          3811 MONUMENT CIR APT 3A                                              Unliquidated
          ABINGDON, MD 21009                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.468
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ENRUI MA                                                              Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.468
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $593.00
          ENT AND ALLERGY ASSOCIATES LLP                                        Contingent
          560 White Plains Rd., Ste 500                                         Unliquidated
          Tarrytown, NY 10591                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8326
                                                                             Is the claim subject to offset?     No       Yes

 3.468
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,690.00
          ENTSF                                                                 Contingent
          1601 Clint Moore Rd                                                   Unliquidated
          BOCA RATON, FL 33487                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3120
                                                                             Is the claim subject to offset?     No       Yes

 3.468
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ENYA FORGACI                                                          Contingent
          10360 COURTSIDE LN                                                    Unliquidated
          AP D                                                                  Disputed
          BOCA RATON, FL 33428
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.468
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ENZO MIGLIANO                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 673 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 686 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.468
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EPHRAIM SCHECTER                                                      Contingent
          3109 SZOLD DR                                                         Unliquidated
          BALTIMORE, MD 21208-5631                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.468
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EQUUS SANCHEZ                                                         Contingent
          1910 IVERSON ST                                                       Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.468
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $119.74
          ER Doc, Inc.                                                          Contingent
          1111 Hayes Ave.                                                       Unliquidated
          Sandusky, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.468
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $222.34
          ER Stat, Inc.                                                         Contingent
          5000 University Dr.                                                   Unliquidated
          Miami, FL 33146                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.469
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERANISHIA CARMENAR                                                    Contingent
          1121 NORTH 4TH STREET                                                 Unliquidated
          SILSBEE, TX 77656                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.469
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERENDIRA JUAREZ                                                       Contingent
          3446 SAINT BENEDICT                                                   Unliquidated
          HOUSTON, TX 77021                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.469
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERFAN AGHARAZI                                                        Contingent
          590 EAST BUCHTEL AVENUE                                               Unliquidated
          APT 38                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 674 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 687 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.469
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERHAN KIRENCIGIL                                                      Contingent
          55 FIR HILL STREET                                                    Unliquidated
          FIR HILL TOWERS 2B-4                                                  Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.469
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC NELSON                                                           Contingent
          303D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          HYATTSVILLE, MD 20782
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.469
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC NELSON                                                           Contingent
          303D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.469
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC ADKINS                                                           Contingent
          3739 MAXWELL RD                                                       Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.469
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC ARTHUR                                                           Contingent
          8910 GROFFS MILL DRIVE                                                Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.469
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC BATES                                                            Contingent
          1509 S. KEDZIE                                                        Unliquidated
          CHICAGO, IL 60623                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.469
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC BENTLEY                                                          Contingent
          568 EASTLAND AVE                                                      Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 675 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 688 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.470
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC BOBEK                                                            Contingent
          10352 FOX HOLLOW CIRCLE                                               Unliquidated
          TWINSBURG, OH 44087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.470
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC BOORMAN                                                          Contingent
          5102 PATRICK HENRY DRIVE                                              Unliquidated
          BALTIMORE, MD 21225                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.470
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC CARABALLO                                                        Contingent
          8407 CLARK AVENUE                                                     Unliquidated
          CLEVELAND, OH 44102                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.470
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC CARLSON                                                          Contingent
          1104 PINE VALLEY LN APT 104                                           Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.470
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Eric Dalessandro                                                      Contingent
          641 Lyons Rd.                                                         Unliquidated
          Apt. 1106                                                             Disputed
          Pompano Beach, FL 33063
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.470
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC DALESSANDRO                                                      Contingent
          641 LYONS ROAD                                                        Unliquidated
          APT.. 11106                                                           Disputed
          COCONUT CREEK, FL 33063
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.470
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC DARPINI                                                          Contingent
          7023 SW 102 COURT                                                     Unliquidated
          MIAMI, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 676 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 689 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.470
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC DENTLER                                                          Contingent
          719 FOXTAIL CIRCLE NE                                                 Unliquidated
          LEESBURG, VA 20176                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.470
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC HAECKER                                                          Contingent
          28175 SOUTHBRIDGE CIR                                                 Unliquidated
          WESTLAKE, OH 44145                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.470
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC HARRELL                                                          Contingent
          5554 METRO WEST BLVD APT207                                           Unliquidated
          ORLANDO, FL 32811                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.471
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC HERNANDEZ                                                        Contingent
          7191 W 24TH AVE UNIT 19                                               Unliquidated
          HIALEAH, FL 33016                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.471
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC HESTER                                                           Contingent
          1480 PARK ST                                                          Unliquidated
          CLEARWATER, FL 33755                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.471
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC KELLETT                                                          Contingent
          8963 SALTCOATS CT                                                     Unliquidated
          DUBLIN, OH 43017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.471
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC KRUMPELBECK                                                      Contingent
          5620 WYNNBURNE AVE                                                    Unliquidated
          CINCINNATI, OH 45238                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 677 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 690 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.471
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC LEE                                                              Contingent
          108 NW 51ST ST                                                        Unliquidated
          FORT LAUDERDALE, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.471
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC MANIGAULT                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.471
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC MANIGAULT                                                        Contingent
          P.O BOX 283                                                           Unliquidated
          AWENDAW, SC 29429                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.471
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC MCCABE                                                           Contingent
          7731 MORRIS ROAD                                                      Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.471
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC MORTON                                                           Contingent
          P.O.BOX 241                                                           Unliquidated
          FORT BELVOIR, VA 22060                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.471
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC MOSS                                                             Contingent
          1376 NW 214TH TERR                                                    Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.472
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC MURRAY                                                           Contingent
          1947 N PATTERSON PARK AVE                                             Unliquidated
          BALTIMORE, MD 21213-1507                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 678 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 691 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.472
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC NELSON                                                           Contingent
          303D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.472
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $134.00
          Eric P. Byrum, MD                                                     Contingent
          10567 Sawmill Pkwy                                                    Unliquidated
          Powell, OH 43065-6667                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6036
                                                                             Is the claim subject to offset?     No       Yes

 3.472
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC PARK                                                             Contingent
          8840 SCHOOL STREET                                                    Unliquidated
          WINDHAM, OH 44288                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.472
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC PARRISH                                                          Contingent
          17911 TIMBER MIST CT                                                  Unliquidated
          CYPRESS, TX 77433                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.472
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC PHILLIPS                                                         Contingent
          1654 WOODVILLE RD.                                                    Unliquidated
          MANSFIELD, OH 44903                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.472
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Eric Richey                                                           Contingent
          5021 Beechwood Rd.                                                    Unliquidated
          Cincinnati, OH 45244                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.472
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC ROOSE                                                            Contingent
          1149 ROLLING MEADOWS RD                                               Unliquidated
          AKRON, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 679 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 692 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.472
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC ROY                                                              Contingent
          13034 LASHMERE CT                                                     Unliquidated
          WOODBRIDGE, VA 22192-5327                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.472
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC SCHUPP                                                           Contingent
          69 OTTAWA LANDINGS DR APT 303                                         Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.473
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC SILVERMAN                                                        Contingent
          4430 N HOLLAND SYLVANIA RD.                                           Unliquidated
          APT. 4339                                                             Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.473
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC SOTO                                                             Contingent
          11875 SW 73RD AVE                                                     Unliquidated
          MIAMI, FL 33156                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.473
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC VICTORY                                                          Contingent
          450 SPICER STREET APT #2                                              Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.473
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC WATTERS                                                          Contingent
          1951 NW 7TH AVE                                                       Unliquidated
          MIAMI, FL 33136                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.473
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC WATTS                                                            Contingent
          2511 MANIKI DR                                                        Unliquidated
          WEST PALM BEACH, FL 33407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 680 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 693 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.473
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIC ZIMMERMAN                                                        Contingent
          9530 TAYLOR MAY RD                                                    Unliquidated
          CHAGRIN FALLS, OH 44023                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.473
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA LOUIS JEAN                                                      Contingent
          1331 NE 144 ST                                                        Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.473
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA BARNES                                                          Contingent
          2824 MURPHY DRIVE                                                     Unliquidated
          LANCASTER, TX 75134                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.473
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA COLEMAN                                                         Contingent
          2689 FRANKLIN DRIVE, APT 103                                          Unliquidated
          MESQUITE, TX 75150                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.473
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA DULKA                                                           Contingent
          2089 MAHAN DENMAN ROAD                                                Unliquidated
          BRISTOLVILLE, OH 44402                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.474
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA GRICE                                                           Contingent
          3911 RIDGEWOOD AVE                                                    Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.474
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA JAMES-GROSS                                                     Contingent
          8221 S RIDGELAND AVE                                                  Unliquidated
          CHICAGO, IL 60617                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 681 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 694 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.474
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA JOHNSON                                                         Contingent
          202 VALLEY ROAD                                                       Unliquidated
          SALEM, OH 44460                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.474
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA JORDAN                                                          Contingent
          8339 HIGH BRUSH DRIVE                                                 Unliquidated
          DALLAS, TX 75249                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.474
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA LOHAN                                                           Contingent
          3305 TERESA COURT                                                     Unliquidated
          PERRY, OH 44081                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.474
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA LOUIS JEAN                                                      Contingent
          1331 NE 144 ST                                                        Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.474
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA MARTIN                                                          Contingent
          4200 NORCROSS STREET                                                  Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.474
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA PROCTOR                                                         Contingent
          2861 NW 174TH STREET                                                  Unliquidated
          MIAMI, FL 33056                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.474
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA PROCTOR                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 682 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 695 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.474
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA SCHRADER                                                        Contingent
          7328 KEMPERWOOD CT                                                    Unliquidated
          BLACKLICK, OH 43004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.475
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA SHERIDAN                                                        Contingent
          1204 4 SEASONS DR APT 2                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.475
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA SHERIDAN                                                        Contingent
          11116 E TRAVERTINE AVE                                                Unliquidated
          MESA, AZ 85212                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.475
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA SHOATS                                                          Contingent
          1251 GLENEAGLE ROAD                                                   Unliquidated
          BALTIMORE, MD 21239-2236                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.475
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Erica Stoller                                                         Contingent
          14731 SW 15th Ct.                                                     Unliquidated
          Hollywood, FL 33027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.475
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA STOLLER                                                         Contingent
          14731 SW 15TH CT.                                                     Unliquidated
          PEMBROKE PINES, FL 33027                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.475
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA TURNER                                                          Contingent
          7615 RIVERDALE RD #123                                                Unliquidated
          NEW CARROLLTON, MD 20784                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 683 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 696 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.475
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICA WOODSON                                                         Contingent
          4170 CANTERBURY DR                                                    Unliquidated
          LAMBERTVILLE, MI 48144-9725                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.475
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICK FISHER                                                          Contingent
          521 N 51ST ST                                                         Unliquidated
          MILWAUKEE, WI 53208-3641                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.475
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICK RIVERA                                                          Contingent
          735 FALCON LANE                                                       Unliquidated
          ABERDEEN, MD 21001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.475
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICK TATUM                                                           Contingent
          4831 ZEALAND STREET                                                   Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.476
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERICKA GEORGE                                                         Contingent
          5400 TINKERBELL LANE, APT 1214                                        Unliquidated
          FORT WORTH, TX 76119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.476
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIK CROSSMAN                                                         Contingent
          203B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.476
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIK HALAPIN                                                          Contingent
          948 CAROTHERS ARCH                                                    Unliquidated
          VIRGINIA BEACH, VA 23464                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 684 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 697 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.476
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIK HAMLET                                                           Contingent
          1378 HALSTEAD RD                                                      Unliquidated
          PARKVILLE, MD 21234-6006                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.476
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIK LOPINSKI                                                         Contingent
          3366 WOODMONT DR                                                      Unliquidated
          LAMBERTVILLE, MI 48144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.476
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Erik Mohline                                                          Contingent
          1917 Wyndhurst Rd.                                                    Unliquidated
          Toledo, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.476
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIK MOHLINE                                                          Contingent
          2306 PARKWOOD AVE                                                     Unliquidated
          TOLEDO, OH 43620                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.476
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIK MOHLINE                                                          Contingent
          1917 WYNDHURST RD                                                     Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.476
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIK MORENO                                                           Contingent
          3764 CORTEZ DRIVE                                                     Unliquidated
          DALLAS, TX 75220                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.476
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIK REEP                                                             Contingent
          304 E LIBERTY ST                                                      Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 685 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 698 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.477
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIKA BROLLEY                                                         Contingent
          285 NORTH COCONUT LANE                                                Unliquidated
          MIAMI BEACH, FL 33139                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.477
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIKA CASE                                                            Contingent
          7812 WINTER SWEET DRIVE                                               Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.477
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIKA CRAWLEY                                                         Contingent
          3440 S COTTAGE GROVE                                                  Unliquidated
          APT. 808                                                              Disputed
          CHICAGO, IL 60616
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.477
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIKA EDWARDS                                                         Contingent
          2910 NE 10TH AVE                                                      Unliquidated
          POMPANO BEACH, FL 33064                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.477
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIKA HATCH                                                           Contingent
          538 DORMAN ROAD                                                       Unliquidated
          CONNEAUT, OH 44030                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.477
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIKA HERNANDEZ                                                       Contingent
          3679 NW 101 ST,                                                       Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.477
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIKA HIGASHIDE                                                       Contingent
          3776 FAIRWAY PARK DR. APT.213                                         Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 686 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 699 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.477
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIKA RUFFNER                                                         Contingent
          49382 STATE ROUTE 303                                                 Unliquidated
          OBERLIN, OH 44074                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.477
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIKA SANCHES DOS REIS                                                Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.477
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIKA SCHRADE                                                         Contingent
          5554 ASHBROOK ST                                                      Unliquidated
          LOUISVILLE, OH 44641                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIKA SHRADE                                                          Contingent
          5554 ASHBROOK ST                                                      Unliquidated
          LOUISVILLE, OH 44641                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIKA STAUBLE                                                         Contingent
          5551 COTTON RUN RD                                                    Unliquidated
          TRENTON, OH 45067                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIKA TAYLOR                                                          Contingent
          771 PROVIDENCE COURT                                                  Unliquidated
          APT 105                                                               Disputed
          STREETSBORO, OH 44241
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.478
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIKAH JACKSON                                                        Contingent
          324 WEST ST                                                           Unliquidated
          BEREA, OH 44017                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 687 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 700 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.478
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIN BABCOCK                                                          Contingent
          7350 CANTERBURY CT                                                    Unliquidated
          LIBERTY TOWNSHIP, OH 45044                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIN BUGAY                                                            Contingent
          2438 2ND ST                                                           Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIN BUGAY                                                            Contingent
          1705 WINDROW LANE                                                     Unliquidated
          BROADVIEW HEIGHTS, OH 44147                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIN CORNELIUSSEN                                                     Contingent
          2751 MISSENDEN ST NW                                                  Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIN CORNELIUSSEN                                                     Contingent
          2751 MISSENDEN ST NW                                                  Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIN FELVUS                                                           Contingent
          216 TRAILS END                                                        Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.479
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $112.00
          Erin L. Heuring, MD                                                   Contingent
          4204 W Sylvania Ave.                                                  Unliquidated
          Ste. 100                                                              Disputed
          Toledo, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       5452                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 688 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 701 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.479
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIN LATHAM                                                           Contingent
          103 S PORTAGE PATH                                                    Unliquidated
          #3                                                                    Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.479
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIN SHEEHAN                                                          Contingent
          PO BOX 216                                                            Unliquidated
          SAMARIA, MI 48177                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.479
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERIN TAYLOR                                                           Contingent
          676 LAFAYETTE DRIVE                                                   Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.479
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERLAN DIAZ                                                            Contingent
          3300 NW 102ND ST                                                      Unliquidated
          MIAMI, FL 33147-1532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.479
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERMANINE GUERRIER                                                     Contingent
          1110 NE 145TH STREET                                                  Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.479
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERNEST CARSWELL                                                       Contingent
          1300 NW 55TH AVE.                                                     Unliquidated
          CITY OF SUNRISE, FL 33313                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.479
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERNEST METELUS                                                        Contingent
          3743 NW 122ND TER                                                     Unliquidated
          FORT LAUDERDALE, FL 33323                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 689 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 702 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.479
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERNESTO NAVA                                                          Contingent
          427 WILDHORSE LANE                                                    Unliquidated
          STEPHENVILLE, TX 76402                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.479
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERROL RICHARDSON                                                      Contingent
          4700 SPRINGWOOD COURT                                                 Unliquidated
          LIBERTY TOWNSHIP, OH 45011                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.480
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERVIN MOSLEY                                                          Contingent
          3484 WEST 52ND STREET                                                 Unliquidated
          CLEVELAND, OH 44102                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.480
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERYKAH JEROME                                                         Contingent
          306B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.480
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ERZHUO ZHANG                                                          Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.480
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESAIAS CHAPMAN                                                        Contingent
          1652 MOUNT AIRY DRIVE                                                 Unliquidated
          WAVERLY HALL, GA 31831-2108                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.480
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESCARLETH PARAJON                                                     Contingent
          3130 N W 61ST                                                         Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 690 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 703 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.480
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESDRAS JEAN                                                           Contingent
          7526 REX HILL TRL                                                     Unliquidated
          HIAWASSEE, FL 32818                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.480
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESHET WODAJO                                                          Contingent
          195 WHEELER ST, APT 206A                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.480
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESMERALDA CALDERON                                                    Contingent
          1720 WEBER AVENUE                                                     Unliquidated
          CHESAPEAKE, VA 23320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.480
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESMERALDA CERVANTES                                                   Contingent
          14770 LASATER ROAD, APT 173                                           Unliquidated
          DALLAS, TX 75253                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.480
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESMERALDA MARTINEZ                                                    Contingent
          7836 DASCH STREET                                                     Unliquidated
          DALLAS, TX 75217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.481
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESNOLD JURE                                                           Contingent
          3837 SIMPSON STUART RD                                                Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.481
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESPERANCIA DECOSTE                                                    Contingent
          140 NW 189TH ST                                                       Unliquidated
          MIAMI GARDENS, FL 33169-4021                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 691 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 704 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.481
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESRAA ALMALKI                                                         Contingent
          3373 PORTRUSH AVENUE                                                  Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.481
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESSENCE BROWNLEE                                                      Contingent
          3621 SW 69TH TERR                                                     Unliquidated
          MIAMI, FL 33025                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.481
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESSENCE MOODY                                                         Contingent
          5045 WEST MONROE                                                      Unliquidated
          CHICAGO, IL 60644                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.481
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESSYNCE MITCHELL                                                      Contingent
          12421 GRUSS AVENUE                                                    Unliquidated
          CLEVELAND, OH 44108                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.481
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESSYNCE TEMPLETON                                                     Contingent
          4890 DALLAS ST                                                        Unliquidated
          BEAUMONT, TX 77703                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.481
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESTEFANIA LUNA                                                        Contingent
          350 SE 2ND ST.                                                        Unliquidated
          APT 1080                                                              Disputed
          FORT LAUDERDALE, FL 33301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.481
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESTES CUTRER                                                          Contingent
          66 ROTARY WAY                                                         Unliquidated
          APT M                                                                 Disputed
          VALLEJO, CA 94591
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 692 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 705 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.481
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESTHER ABATAN                                                         Contingent
          2206 OVERTON DRIVE                                                    Unliquidated
          DISTRICT HEIGHTS, MD 20747                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.482
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESTHER ADAM                                                           Contingent
          420 N.W. 149TH ST                                                     Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.482
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESTHER BABADE                                                         Contingent
          2368 EAST MARKET STREET                                               Unliquidated
          APT 2A                                                                Disputed
          AKRON, OH 44312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.482
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESTHER GALLETTA                                                       Contingent
          7020 NOVA DR.                                                         Unliquidated
          #102                                                                  Disputed
          DAVIE, FL 33317
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.482
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESTHER GARDUNO                                                        Contingent
          9930 MILL VALLEY LN                                                   Unliquidated
          DALLAS, TX 75217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.482
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESTHER IDAKWOJI                                                       Contingent
          308A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.482
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESTHER IDAKWOJI                                                       Contingent
          605A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 693 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 706 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.482
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESTHER MBURU                                                          Contingent
          3104 CARSKADDON AVE                                                   Unliquidated
          APT 103                                                               Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.482
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESTHER WAMUYU                                                         Contingent
          1333 MCCARTNY LANE                                                    Unliquidated
          COLUMBUS, OH 43229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.482
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETHAN ADAMS                                                           Contingent
          8557 CHERRYRIDGE AVE NW                                               Unliquidated
          CANAL FULTON, OH 44614                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.482
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETHAN FIFE                                                            Contingent
          1331 STANWIX DR                                                       Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.483
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETHAN HAYNES                                                          Contingent
          58 EDWARD AVENUE                                                      Unliquidated
          FLORENCE, KY 41042                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.483
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETHAN LANE                                                            Contingent
          9510 ISLAND RD                                                        Unliquidated
          GRAFTON, OH 44044                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.483
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ethan Miller                                                          Contingent
          245 S Monroe Ave.                                                     Unliquidated
          Columbus, OH 43205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 694 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 707 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.483
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETHAN MILLER                                                          Contingent
          245 S MONROE AVE                                                      Unliquidated
          COLUMBUS, OH 43205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.483
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETHAN NARIO-REDMOND                                                   Contingent
          24911 SOUTH WOODLAND ROAD                                             Unliquidated
          BEACHWOOD, OH 44122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.483
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ethan Peters                                                          Contingent
          1361 Grant St.                                                        Unliquidated
          Akron, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.483
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETHAN PETERS                                                          Contingent
          1361 GRANT STREET                                                     Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.483
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETHAN RANG                                                            Contingent
          1992 VALLEY BROOK RD                                                  Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.483
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETHAN SINNING                                                         Contingent
          7940 WINDING WAY S                                                    Unliquidated
          TIPP CITY, OH 45371                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.483
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETHAN STRAUB                                                          Contingent
          22445 LAKE ROAD                                                       Unliquidated
          APT 102B                                                              Disputed
          ROCKY RIVER, OH 44116
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 695 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 708 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.484
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETHAN VANDERMARLIERE                                                  Contingent
          121 THIS WAY HOME DRIVE                                               Unliquidated
          GEORGETOWN, KY 40324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.484
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETHAN YOUNG                                                           Contingent
          3081 SOCIALVILLE FOSTER ROAD                                          Unliquidated
          MAINEVILLE, OH 45039                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.484
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETHEL VELASQUEZ                                                       Contingent
          4858 ORLEANS CT. APT. D                                               Unliquidated
          WEST PALM BEACH, FL 33415                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.484
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Etim Isang                                                            Contingent
          17299 Norland Way                                                     Unliquidated
          Shrewsbury, PA 17361-3302                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.484
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETIM ISANG                                                            Contingent
          17299 NORLAND WAY                                                     Unliquidated
          SHREWSBURY, PA 17361-3302                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.484
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ETRAIL TATE                                                           Contingent
          1208 SOUTH 11TH STREET                                                Unliquidated
          TEMPLE, TX 76504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.484
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EUAN GILL                                                             Contingent
          270 EAST EXCHANGE STREET APT 1-308B                                   Unliquidated
          UNIVERSITY EDGE APARTMENTS                                            Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 696 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 709 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.484
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EUAN GILL
          270 EAST EXCHANGE STREET                                              Contingent
          UNIVERSITY EDGE APARTMENTS                                            Unliquidated
          APT 1-308B                                                            Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.484
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EUGENE CIZMADIA                                                       Contingent
          64739 BATESVILLE ROAD                                                 Unliquidated
          QUAKER CITY, OH 43773                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.484
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EUGENE HARVEY                                                         Contingent
          4361 NW 13TH CT                                                       Unliquidated
          LAUDERHILL, FL 33313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.485
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EUGENE KONG                                                           Contingent
          3501 HARFORD ROAD                                                     Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.485
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EUGENE WUREH                                                          Contingent
          9204 MYRTLE AVE                                                       Unliquidated
          BOWIE, MD 20720-3225                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.485
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EUMAREE BAISDEN                                                       Contingent
          2059 BALFOUR CIRCLE                                                   Unliquidated
          TAMPA, FL 33619                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.485
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EUNICE EIGBIRE                                                        Contingent
          6056 DOUGLAS RD                                                       Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 697 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 710 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.485
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EUNICE JOSE                                                           Contingent
          3960 W BROWARD BLVD.                                                  Unliquidated
          APT. 316                                                              Disputed
          DAVIE, FL 33312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.485
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EUNICE MEDINA                                                         Contingent
          22689 CRESPI ST                                                       Unliquidated
          WOODLAND HILLS, CA 91364-1310                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.485
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EUNICE RENE                                                           Contingent
          18301 NW 5TH COURT                                                    Unliquidated
          MIAMI GARDENS, FL 33169                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.485
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EUNIQUE BYRD                                                          Contingent
          13933 MORGAN STREET                                                   Unliquidated
          DADE CITY, FL 33525                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.485
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,260.00
          EUPHORIC HEALING CENTER LLC                                           Contingent
          1 E. Mellen St                                                        Unliquidated
          Hampton, VA 23663                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4268
                                                                             Is the claim subject to offset?     No       Yes

 3.485
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EURIKA GIBBONS                                                        Contingent
          1106 NW 15H PLACE                                                     Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.486
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EURIKA GIBBONS                                                        Contingent
          1106 NW 15H PLACE                                                     Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 698 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 711 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.486
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVALYNE KOGI                                                          Contingent
          26 OLD KNIF CT                                                        Unliquidated
          MIDDLE RIVER, MD 21220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.486
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $198.00
          Evan Community Hospital                                               Contingent
          One Hospital Dr.                                                      Unliquidated
          Lewisburg, PA 17837-9350                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.486
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVAN ERNST                                                            Contingent
          9684 OLD STABLE COURT                                                 Unliquidated
          MASON, OH 45040                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.486
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVAN HALL                                                             Contingent
          950 ATLEE DR.                                                         Unliquidated
          HYATTSVILLE, MD 20785                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.486
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVAN HENDERSON                                                        Contingent
          9536 PEBBLE GLEN AVENUE                                               Unliquidated
          TAMPA, FL 33647                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.486
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVAN HESS                                                             Contingent
          8923 CANAL PL NW                                                      Unliquidated
          MASSILLON, OH 44647                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.486
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVAN LACEY                                                            Contingent
          10800 BAIRD ROAD                                                      Unliquidated
          AMHERST, OH 44001                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 699 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 712 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.486
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVAN MILES                                                            Contingent
          85 COLUMBIA ST APT 12A                                                Unliquidated
          NEW YORK, NY 10002-2650                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.486
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVAN PINNEY                                                           Contingent
          3154 STREETSBORO ROAD                                                 Unliquidated
          RICHFIELD, OH 44286                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.487
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVAN RICKARDS                                                         Contingent
          824 DOGWOOD TRL                                                       Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.487
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Evan Rotar                                                            Contingent
          315 Portside Cir.                                                     Unliquidated
          Apt. 7                                                                Disputed
          Perrysburg, OH 43551
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.487
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Evan Rotar                                                            Contingent
          315 Portside Cir.                                                     Unliquidated
          Apt. 7                                                                Disputed
          Perrysburg, OH 43551
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.487
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVAN ROTAR                                                            Contingent
          315 PORTSIDE CIRCLE APT 7                                             Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.487
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVAN SIMS                                                             Contingent
          808 FOXBORO LANE                                                      Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 700 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 713 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.487
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVANGELOS MALELIS                                                     Contingent
          UNIVERSITY INN                                                        Unliquidated
          16401 NW 37TH AVE                                                     Disputed
          MIAMI, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.487
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVELYN ARIAS                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A88                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.487
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVELYN ARIAS                                                          Contingent
          28 E WALNUT STREET                                                    Unliquidated
          STAMFORD, CT 00690-2694                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.487
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVELYNA ROSARIO                                                       Contingent
          35 ISABEL STREET WEST                                                 Unliquidated
          ST. PAUL, MN 55107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.487
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVENS JACQUES                                                         Contingent
          491 NW 119TH STREET                                                   Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.488
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVGENY GOLOVANOV                                                      Contingent
          1756 NORTH BAYSHORE DRIVE                                             Unliquidated
          APT 15I                                                               Disputed
          MIAMI, FL 33132
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.488
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EVIN MCELWAY                                                          Contingent
          3023 WALKER STREET                                                    Unliquidated
          LITTLE ROCK, AR 72204                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 701 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 714 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.488
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,864.00
          Evolutions Health Care Systems, Inc                                   Contingent
          PO Box 5001                                                           Unliquidated
          New Port Richey, FL 34653                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.488
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $46.59
          Exagen Diagnostics                                                    Contingent
          1261 Liberty Way                                                      Unliquidated
          Suite C                                                               Disputed
          Vista, CA 92081
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.488
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EXAVIER ELDER                                                         Contingent
          5134 BONNELL AVENUE                                                   Unliquidated
          FORT WORTH, TX 76107                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.488
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $84.97
          Express Docs, LLC                                                     Contingent
          14530 S. Military Trail                                               Unliquidated
          Suite A1-A5                                                           Disputed
          Delray Beach, FL 33484
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.488
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $14.00
          Express Docs, LLC                                                     Contingent
          14530 S. Military Trail                                               Unliquidated
          Suite A1-A5                                                           Disputed
          Delray Beach, FL 33484
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.488
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EXSENCE DUHART                                                        Contingent
          500 SPRUCE TRAIL                                                      Unliquidated
          FORNEY, TX 75162                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.488
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,762.21
          Extreme Sports Medicine Rehab                                         Contingent
          14125 NW 80th Ave.                                                    Unliquidated
          Ste. 203                                                              Disputed
          Hialeah, FL 33016
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 702 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 715 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.488
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EYAD JAARA                                                            Contingent
          7411 WHISPERING OAK DR                                                Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.489
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $135.27
          Eye Physicians of Florida                                             Contingent
          1600 Swgrs Corp Pkwy #140                                             Unliquidated
          Fort Lauderdale, FL 33323                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.489
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EYERUS BEHAILU LEGESSE                                                Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.489
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EZANA KAHSAY                                                          Contingent
          457 ALLYN STREET                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.489
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EZEKIEL DRENTHE                                                       Contingent
          417 BALTIC STREET 2C                                                  Unliquidated
          BROOKLYN, NY 11217                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.489
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EZEQUIEL FERNANDEZ                                                    Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.489
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EZRA DORSEY                                                           Contingent
          728 NEW PITTSBURGH AVENUE                                             Unliquidated
          BALTIMORE, MD 21222                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 703 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 716 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.489
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FABIAN HEINRICH                                                       Contingent
          16401 NW 37TH AVE.                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.489
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FABIAN ORTEGA                                                         Contingent
          1171 NE 116TH STREET                                                  Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.489
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FABIAN SUNDEN                                                         Contingent
          313 TORREY ST                                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.489
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FABIAN SUNDEN                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.490
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FABIANA MOSQUERA                                                      Contingent
          406 SUMNER STREET, #B10                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.490
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FABIANNA DIAZ                                                         Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.490
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FABIEN CHIZA                                                          Contingent
          4728 IRIS STREET                                                      Unliquidated
          ROCKVILLE, MD 20853                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 704 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 717 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.490
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FABIOLA NAPOLEON                                                      Contingent
          7610 NE 1ST CT APT 1                                                  Unliquidated
          MIAMI, FL 33138-4904                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.490
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FABIOLA PIERRE                                                        Contingent
          8300 N.E 1ST PLACE APT# 304                                           Unliquidated
          MIAMI, FL 33138                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.490
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FABRICE BISSAINTHE                                                    Contingent
          14695 NE 18TH AV APT P4                                               Unliquidated
          MIAMI, FL 33181                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.490
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FABRICE VIRGILE                                                       Contingent
          6733 SW 20TH STREET                                                   Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.490
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FACUNDO TORRES BARSANTI                                               Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.490
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Fadhil Alfadhili                                                      Contingent
          5906 Firethorne Dr.                                                   Unliquidated
          Apt. A                                                                Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.490
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FADHIL ALFADHILI                                                      Contingent
          5906 FIRETHORNE DR. APT. A                                            Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 705 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 718 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.491
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FADI ALNASSER                                                         Contingent
          401 S. MAIN STREET, APT. 220B                                         Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.491
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $84.80
          Fairlawn Family Chiropractic                                          Contingent
          2640 W Market St. #101A                                               Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.491
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $837.00
          Fairview Health Services                                              Contingent
          100 S. Owasso Blvd. W                                                 Unliquidated
          Saint Paul, MN 55117                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.491
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,639.49
          Fairview Hospital                                                     Contingent
          18101 Lorain Ave.                                                     Unliquidated
          Cleveland, OH 44111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.491
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAISAL ALKHAYAT                                                       Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.491
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAISAL ALMUTAIRI                                                      Contingent
          1626 FORDEM AVENUE                                                    Unliquidated
          APT 303                                                               Disputed
          MADISON, WI 53704
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.491
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAISAL GHAFFUR                                                        Contingent
          421 SUMNER STREET                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 706 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 719 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.491
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAISAL GHAFFUR                                                        Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.491
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Faith Auad                                                            Contingent
          552 Elizabeth Ave.                                                    Unliquidated
          Norfolk, VA 23502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.491
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAITH AUAD                                                            Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A111                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.492
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAITH AUAD                                                            Contingent
          5522 ELIZABETH AVE.                                                   Unliquidated
          NORFOLK, VA 23502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.492
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAITH BOYER                                                           Contingent
          3733 PARKFIELD RD                                                     Unliquidated
          BALTIMORE, MD 21208                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.492
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAITH EDWARDS                                                         Contingent
          506A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          GWYNN OAK, MD 21207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.492
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAITH EDWARDS                                                         Contingent
          506A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 707 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 720 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.492
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAITH HARRISON                                                        Contingent
          14874 HAYES ROAD                                                      Unliquidated
          MIDDLEFIELD, OH 44062                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.492
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAITH IDAKWOJI                                                        Contingent
          7527 STONES THROW CT                                                  Unliquidated
          WINDSOR MILL, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.492
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAITH IDAKWOJI                                                        Contingent
          7527 STONES THROW CT                                                  Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.492
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAITH NELSON                                                          Contingent
          594 BURNT MILL ROAD                                                   Unliquidated
          SURRY, VA 23883                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.492
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAITH OLIVER                                                          Contingent
          3665 MANSFIELD PL                                                     Unliquidated
          WALDORF, MD 20602-1905                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.492
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAITH PHILLIPS                                                        Contingent
          1071 NW 184TH DRIVE                                                   Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.493
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAITH SEAWELL                                                         Contingent
          3529 SEA PINES CIRCLE                                                 Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 708 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 721 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.493
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,043.50
          Falck SE II Corp                                                      Contingent
          dba American Ambulance                                                Unliquidated
          1517 W Braden Court                                                   Disputed
          Orange, CA 92868
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.493
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FALYN DAVIS                                                           Contingent
          60 DAWSON AVE                                                         Unliquidated
          UNIONTOWN, PA 15401                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.493
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $33.58
          Family Focus Counseling, PLLC                                         Contingent
          1301 N High St.                                                       Unliquidated
          Columbus, OH 43201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.493
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $205.00
          FAMILY MEDICAL GROUP PA                                               Contingent
          105 Tomoka Blvd S                                                     Unliquidated
          LAKE PLACID, FL 33852                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9007
                                                                             Is the claim subject to offset?     No       Yes

 3.493
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $315.62
          Family Practice of Davie, Inc.                                        Contingent
          1150 N University Dr.                                                 Unliquidated
          Pembroke Pines, FL 33024                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.493
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAN JIN                                                               Contingent
          77 FIR HILL, APT 5C9                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.493
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAN LIU                                                               Contingent
          3814 WYNDHAM RIDGE DR. APT 206                                        Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 709 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 722 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.493
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAN ZHANG                                                             Contingent
          1170 NESTOR AVE, APT B5                                               Unliquidated
          AKRON, OH 44314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.493
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAN ZHANG                                                             Contingent
          1394 HUNTERS LAKE DR. WEST                                            Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.494
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FANG PENG                                                             Contingent
          570 PARKHILL DR                                                       Unliquidated
          APT 16                                                                Disputed
          FAIRLAWN, OH 44333
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.494
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FANGBEI LIU                                                           Contingent
          55 FIR HILL STREET                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.494
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FANNIE ROYSTER                                                        Contingent
          802 BONAPARTE AVE                                                     Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.494
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FANTA FOFANA                                                          Contingent
          18262 ROY CROFT DR                                                    Unliquidated
          HAGERSTOWN, MD 21740-1682                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.494
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARAH MUSLEMANI                                                       Contingent
          26233 SHEAHAN DR                                                      Unliquidated
          DEARBORN HEIGHT, MI 48127                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 710 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 723 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.494
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARAHAMANI ADLIN                                                      Contingent
          1450 COLLEGE DR APT 11-12                                             Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.494
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARAJI WHITING                                                        Contingent
          4 PINYON CT                                                           Unliquidated
          MIDDLE RIVER, MD 21220-2410                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.494
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARAMOLUWA JOHN-WILLIAMS                                              Contingent
          528 PHEASANT LANE                                                     Unliquidated
          WALLED LAKE, MI 48390                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.494
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARAMOLUWA JOHN-WILLIAMS                                              Contingent
          800 WILLIAMSBURY COURT                                                Unliquidated
          APT. 285                                                              Disputed
          WATERFORD TOWNSHIP, MI 48328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.494
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARDOUS MOTALAB                                                       Contingent
          33-69 159TH STREET                                                    Unliquidated
          FLUSHING, NY 11358                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.495
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARELL KPACHAVI                                                       Contingent
          2589 SILVER OAK DRIVE                                                 Unliquidated
          COLUMBUS, OH 43232                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.495
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARIS ALSAEDI                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 711 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 724 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.495
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARIS BRKAN                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.495
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $250.00
          FARIS H HANNA MD                                                      Contingent
          1150 N 35TH AVE                                                       Unliquidated
          STE. 675                                                              Disputed
          HOLLYWOOD, FL 33021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       5749                         Is the claim subject to offset?     No       Yes


 3.495
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARIYA RAHMAN                                                         Contingent
          503 VINE STREET APT. 301                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.495
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARNAZ KABIRI                                                         Contingent
          APT 1, 77 SOUTH ADOLPH AVE.                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.495
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAROUK GANIYU-ADEWUMI                                                 Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.495
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARRELL STEPHANE NONO TCHENGA                                         Contingent
          437 SUMNER STREET, D2                                                 Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.495
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARSHID KASHEF                                                        Contingent
          1120 N WESTWOOD AVE APT 5103                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 712 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 725 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.495
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,514.10
          Farview Hospital                                                      Contingent
          PO Box 932169                                                         Unliquidated
          Cleveland, OH 44193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.496
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARZAD AHMADI                                                         Contingent
          1340 WEATHERVANE LN                                                   Unliquidated
          APARTMENT 2D                                                          Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.496
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARZAD AHMADI                                                         Contingent
          437 SUMNER STREET                                                     Unliquidated
          APARTMENT P3.                                                         Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.496
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FATEMEH NOROUZI                                                       Contingent
          7013 LACHLAN CIRCLE, APT. C                                           Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.496
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FATHI AMSAAD                                                          Contingent
          1033 LINDEN LN                                                        Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.496
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FATI DIARRA                                                           Contingent
          332 PLEASANT MEADOW BLVD APT B                                        Unliquidated
          CUYAHOGA FALLS, OH 44224                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.496
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FATIMA AGUIRRE                                                        Contingent
          6 MEADOW LANE                                                         Unliquidated
          WILMER, TX 75172                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 713 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 726 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.496
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FATIMA AINGS                                                          Contingent
          6 MEADOW LANE                                                         Unliquidated
          WILMER, TX 75172                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.496
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Fatima el Jarouch                                                     Contingent
          5948 Black Oak Dr.                                                    Unliquidated
          Apt. 606                                                              Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.496
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FATIMA MCCLAIN                                                        Contingent
          9611 SANDUSKY AVENUE                                                  Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.496
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FATIMAH ABDIRESAQ MOHAMED                                             Contingent
          4128 DUTCHMILL RD                                                     Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.497
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FATMAEL-ZAHRAA ABDEL-RAHIM                                            Contingent
          OTTAWA HILLS                                                          Unliquidated
          2140 EMKAY DR                                                         Disputed
          OTTAWA HILLS, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.497
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FATMATA CONTEH                                                        Contingent
          6302 HESTON TERRACE                                                   Unliquidated
          LANHAM, MD 20706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.497
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FATMATA KAMARA                                                        Contingent
          11959 OLD COLUMBIA PIKE                                               Unliquidated
          SILVER SPRING, MD 20904                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 714 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 727 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.497
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FATMATA SAWI                                                          Contingent
          506B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.497
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FATMATA SAWI                                                          Contingent
          506B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.497
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAYE UNTRACHT                                                         Contingent
          2200 SCOTTWOOD AVE                                                    Unliquidated
          UNIT 106                                                              Disputed
          TOLEDO, OH 43620
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.497
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAYSAL ADIGUN                                                         Contingent
          3 NAIRAM COURT                                                        Unliquidated
          RANDALLSTOWN, MD 21233                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.497
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAZILA RAHIMY                                                         Contingent
          80 E. EXCHANGE ST.                                                    Unliquidated
          271 C                                                                 Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.497
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FEDERICO BONAITUI                                                     Contingent
          4863 BAYSIDE LAKE BVLD                                                Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.497
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FEDERICO RESENDIZ GUTIER                                              Contingent
          2423 S HOLLAND SYLVANIA RD                                            Unliquidated
          APT 239                                                               Disputed
          MAUMEE, OH 43537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 715 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 728 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.498
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FEDJINA CETOUTE                                                       Contingent
          721 NE 164 TER                                                        Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.498
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FEGENS SAINVIL                                                        Contingent
          13725 NE 6TH AVE APT 309                                              Unliquidated
          NORTH MIAMI, FL 33161-3707                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.498
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FEIPENG YANG                                                          Contingent
          590 E BUCHTEL AVE                                                     Unliquidated
          APT 41                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.498
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FELEESHA CRISPIN                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.498
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FELICIA CEDANO                                                        Contingent
          5540 WASHINGTON ST APT B316                                           Unliquidated
          HOLLYWOOD, FL 33021-8098                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.498
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FELICIA DONALDSON                                                     Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOXC235                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.498
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FELICITY ROLLE                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 716 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 729 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.498
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FELIPE SOTO                                                           Contingent
          16825 NW 124 AVE                                                      Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.498
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FELIX ASARE-BEDIAKO                                                   Contingent
          1106 CUMBERLAND DR                                                    Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.498
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FELIX DE LA CRUZ PEREZ                                                Contingent
          1360 NW 183 STREET                                                    Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.499
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FELIX DIAZ                                                            Contingent
          18932 NW 63RD COURT CIRCLE                                            Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.499
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FELIX MARTIN                                                          Contingent
          532 LORETTO AVENUE                                                    Unliquidated
          CORAL GABLES, FL 33146                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.499
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FELIX OWUSU                                                           Contingent
          447 EAST VORIS STREET                                                 Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.499
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FELIX STRONG                                                          Contingent
          624 WEST MELROSE CIRCLE                                               Unliquidated
          DAVIE, FL 33312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 717 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 730 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.499
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FEMI OLORUNFEMI                                                       Contingent
          505C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.499
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FENGCHAO HOU                                                          Contingent
          331 SANTANDER AVE                                                     Unliquidated
          CORAL GABLES, FL 33134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.499
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FENGYU YANG                                                           Contingent
          42 S ADAMS                                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.499
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FENNY ZEN                                                             Contingent
          1016 S BYRNE RD APT 5                                                 Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.499
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FERAS ALSOBHI                                                         Contingent
          80 E. EXCHANGE STREET, #248A                                          Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.499
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FERAS HARES                                                           Contingent
          7015 BALMORAL DR                                                      Unliquidated
          WEST BLOOMFIELD, MI 48322                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.500
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FERDINAND ANOKWURU                                                    Contingent
          4920 CRENSHAW AVENUE RD APT H                                         Unliquidated
          BALTIMORE, MD 21206-5280                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 718 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 731 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.500
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FERESHTEH MEMARIAN                                                    Contingent
          590 EAST BUCHTEL AVE                                                  Unliquidated
          APT 48                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.500
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FERESHTEH MEMARIAN                                                    Contingent
          48 FRANKLIN ST                                                        Unliquidated
          APT 2                                                                 Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.500
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FERNANDO PEREIRA                                                      Contingent
          216 SIMMONS DRIVE                                                     Unliquidated
          HURST, TX 76053                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.500
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FERNANDO SALOMON                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.500
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FERNANDO SILVA                                                        Contingent
          8160 NW 116TH AVENUE                                                  Unliquidated
          DORAL, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.500
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FERNEISHA CLARKE                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.500
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FEYISAYO OKELOWO                                                      Contingent
          3514 CORN STREAM RD                                                   Unliquidated
          RANDALLSTOWN, MD 21133-2437                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 719 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 732 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.500
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FIDELIS UKO                                                           Contingent
          2711 INDIAN MOUND TRAIL                                               Unliquidated
          CORAL GABLES, FL 33134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.500
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FILIPPO GIARDINA                                                      Contingent
          8181 NW 8TH STREET E-7                                                Unliquidated
          MIAMI, FL 33126                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.501
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FIONA HANSEN                                                          Contingent
          800 MAIN ST                                                           Unliquidated
          GROVEPORT, OH 43125-1442                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.501
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FIORELLA GONZALEZ                                                     Contingent
          11232 NW 43 RD TER                                                    Unliquidated
          MIAMI, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.501
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FIRAS ASSAAD                                                          Contingent
          4616 IMPERIAL DR                                                      Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.501
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,655.96
          Firelands Regional Medical Center                                     Contingent
          1111 Hayes Ave.                                                       Unliquidated
          Sandusky, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.501
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $229.00
          FIRST CLASS OBGYN PA                                                  Contingent
          PO BOX 21048                                                          Unliquidated
          MIRAMAR, FL 33029                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0546
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 720 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 733 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.501
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,140.15
          FIRST COAST CARDIOVASCULCAR IN                                        Contingent
          PO BOX 551308                                                         Unliquidated
          FLEMING ISLAND, FL 32003                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7857
                                                                             Is the claim subject to offset?     No       Yes

 3.501
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,382.40
          First Hospital Corporation of V                                       Contingent
          1100 First Colonial Rd.                                               Unliquidated
          Virginia Beach, VA 23454                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.501
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FirstData                                                             Contingent
          3975 NW 120th Ave.                                                    Unliquidated
          Pompano Beach, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.501
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $803.44
          FirstHealth of the Carolinas                                          Contingent
          PO Box 3000                                                           Unliquidated
          Pinehurst, NC 28374                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.501
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $3.31
          Fisher-Titus Medical Care, LLC                                        Contingent
          24 Hyde St.                                                           Unliquidated
          Wakeman, OH 44889                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.502
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FITSUM TADESSE                                                        Contingent
          12715 LAYHILL RD APT T1                                               Unliquidated
          SILVER SPRING, MD 20906-3421                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.502
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FIYINFOLU AWOTOYE                                                     Contingent
          8401 NUNLEY DRIVE                                                     Unliquidated
          APT F                                                                 Disputed
          PARKVILLE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 721 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 734 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.502
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FIYINFOLUWA OLUWATOMINIYI                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.502
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $43.11
          FL Academic Dermatology                                               Contingent
          1400 NW 12st Ave. #4                                                  Unliquidated
          Miami, FL 33136                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.502
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $174.24
          FL Clinical Practice Assoc.                                           Contingent
          1150 N University Dr.                                                 Unliquidated
          Hollywood, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.502
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $797.13
          FL Med Ctr-N Shore Campus                                             Contingent
          5000 W. Oakland Park Blvd.                                            Unliquidated
          Fort Lauderdale, FL 33313                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.502
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $777.69
          FL-1 Medical Services, LLC                                            Contingent
          17427 Bridge Hill Ct. J                                               Unliquidated
          Tampa, FL 33647                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.502
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FLAVIO FOLLEGOT                                                       Contingent
          256 THREE ISLANDS BLVD.                                               Unliquidated
          APT. 311                                                              Disputed
          HALLANDALE BEACH, FL 33009
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.502
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FLEIA PYFROM                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 722 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 735 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.502
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FLEURETTE BAPTISTE CHERUBIN                                           Contingent
          16890 21 AVE #1                                                       Unliquidated
          NMB, FL 33162                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.503
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FLOR CABELLO                                                          Contingent
          1155 W 77 ST APT#238D                                                 Unliquidated
          HIALEAH, FL 33014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.503
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FLOR DE MARIA CASTILLO                                                Contingent
          4238 AMERICANA DR                                                     Unliquidated
          APT 302                                                               Disputed
          STOW, OH 44224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.503
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FLORENCIA MOLINE                                                      Contingent
          133 NW 1ST AVE                                                        Unliquidated
          HALLANDALE, FL 33009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.503
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FLORHUNS FLEURESTIL                                                   Contingent
          14899 NE 18TH AVE APT 2E                                              Unliquidated
          NORTH MIAMI, FL 33181                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.503
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $269.74
          FLORIDA EMERGENT CARE LLC                                             Contingent
          483 N. Semoran Blvd., Ste 103                                         Unliquidated
          WINTER PARK, FL 32792                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3739
                                                                             Is the claim subject to offset?     No       Yes

 3.503
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $126.00
          FLORIDA HOSPITAL PHYSICIAN GRO                                        Contingent
          PO BOX 17797                                                          Unliquidated
          CLEARWATER, FL 33765                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5256
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 723 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 736 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.503
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $153.79
          Florida Hospital Respiratory                                          Contingent
          556 Florida Central Pkwy #1060                                        Unliquidated
          Longwood, FL 32750                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.503
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $157.28
          Florida Pathology                                                     Contingent
          2001 W 68th St.                                                       Unliquidated
          Hialeah, FL 33016                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.503
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.00
          FLORIDA PRACTITIONERS LLC                                             Contingent
          1995 E. Oakland Park Blvd., #250                                      Unliquidated
          Fort Lauderdale, FL 33306                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6548
                                                                             Is the claim subject to offset?     No       Yes

 3.503
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,279.00
          FLORIDA SPINE SPECIALISTS                                             Contingent
          6000 N Federal Hwy                                                    Unliquidated
          FT LAUDERDALE, FL 33308                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0483
                                                                             Is the claim subject to offset?     No       Yes

 3.504
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $224.64
          Florida Sunshine Home Medical                                         Contingent
          1999 Mears Pkwy                                                       Unliquidated
          Pompano Beach, FL 33063                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.504
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,496.85
          Florida United Radilogy                                               Contingent
          1613 N Harrison Pkwy                                                  Unliquidated
          Fort Lauderdale, FL 33323                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.504
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,755.00
          Florida Woman Care                                                    Contingent
          PO Box 9100                                                           Unliquidated
          Belfast, ME 04915                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 724 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 737 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.504
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FLOYD DIXON                                                           Contingent
          4725 NW 4TH CT                                                        Unliquidated
          PLANTATION, FL 33317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.504
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Floyd Searcy                                                          Contingent
          200 Barton Creek Rd.                                                  Unliquidated
          Lot 131                                                               Disputed
          Lebanon, TN 37090
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.504
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FLOYD SHACKELFORD                                                     Contingent
          57 WINDHAM ROAD                                                       Unliquidated
          NEWTON FALLS, OH 44444                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.504
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FNU HUHE                                                              Contingent
          900                                                                   Unliquidated
          WEST MARKET STREET                                                    Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.504
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Folake Opara                                                          Contingent
          823 Smoke Tree Rd.                                                    Unliquidated
          Pikesville, MD 21208-3530                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.504
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FOLAKE OPARA                                                          Contingent
          823 SMOKE TREE RD                                                     Unliquidated
          PIKESVILLE, MD 21208-3530                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.504
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FONYUY NJOKA                                                          Contingent
          13836 CASTLE BOULEVARD                                                Unliquidated
          APARTMENT 104                                                         Disputed
          SILVER SPRING, MD 20904
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 725 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 738 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.505
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $37.05
          Foot & Ankle Associates of South                                      Contingent
          2929 N University Dr., Suite 106                                      Unliquidated
          Pompano Beach, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.505
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FORSON ABANQUAH                                                       Contingent
          707 CARNEGIE AVE                                                      Unliquidated
          APT B6                                                                Disputed
          AKRON, OH 44314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.505
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $230.72
          Fort Lauderdale Fire                                                  Contingent
          528 NW 2nd St.                                                        Unliquidated
          Fort Lauderdale, FL 33313                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.505
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,227.16
          Fort Lauderdale Mobile Ultrasound                                     Contingent
          7301 NW 4th St., Ste. 105                                             Unliquidated
          Fort Lauderdale, FL 33317                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.505
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FOSTER MARTIN                                                         Contingent
          5268 LITTLE TURTLE DRIVE                                              Unliquidated
          SOUTH LEBANON, OH 45065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.505
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FOTIOS MALELIS                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.505
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $299.49
          Foundations Medical Partners                                          Contingent
          21 E Hollis St.                                                       Unliquidated
          Floor 3                                                               Disputed
          Nashua, NH 03060
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 726 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 739 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.505
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Frances Bigay-Morales                                                 Contingent
          1650 NW 110th Ave.                                                    Unliquidated
          Apt. 199                                                              Disputed
          Fort Lauderdale, FL 33322
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.505
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCESCA ANON                                                        Contingent
          2822 SW 148TH PATH                                                    Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.505
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCESCA BANNISTER                                                   Contingent
          2635 RAYNER AVE                                                       Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.506
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCESCA QUARANTOTTO                                                 Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.506
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCESCA WEAKS                                                       Contingent
          3912 FORDS LANE                                                       Unliquidated
          APT. 204                                                              Disputed
          BALTIMORE, MD 21215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.506
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCHESCA MIREKU                                                     Contingent
          525 CAROLL STREET, APT IB                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.506
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCHESKA RIVERA                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 727 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 740 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.506
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCIS BARKER                                                        Contingent
          40 SOLAR CIRCLE                                                       Unliquidated
          APT G                                                                 Disputed
          PARKVILLE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.506
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCIS DE LA SERNA                                                   Contingent
          2646 CHAMBERLAIN RD                                                   Unliquidated
          APT 2                                                                 Disputed
          FAIRLAWN, OH 44333
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.506
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Francis Egbujonuma                                                    Contingent
          7621 Chesterfield Way                                                 Unliquidated
          Rosedale, MD 21237-3371                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.506
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCIS EGBUJONUMA                                                    Contingent
          7621 CHESTERFIELD WAY                                                 Unliquidated
          BALTIMORE, MD 21237-3371                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.506
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCIS KENNEDY                                                       Contingent
          4930 COURVILLE AVE                                                    Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.506
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCIS MENSAH                                                        Contingent
          5929 CEDONIA AVE                                                      Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.507
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCIS NWAKILE                                                       Contingent
          17775 NORTH BAY ROAD,                                                 Unliquidated
          SUNNY ISLES BEACH, FL 33160                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 728 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 741 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.507
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCIS NWAKILE                                                       Contingent
          2311 DUNHILL AVENUE                                                   Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.507
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCIS WILLS                                                         Contingent
          1306 CHAPEL LANE                                                      Unliquidated
          CAPITOL HEIGHTS, MD 20743                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.507
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCISCA LUNA                                                        Contingent
          1325 15TH TERRACE, APT 1                                              Unliquidated
          MIAMI BEACH, FL 33139                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.507
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCISCO CASTRO                                                      Contingent
          4859-A SW 152 COURT                                                   Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.507
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCISCO CEBOLLERO LOPEZ                                             Contingent
          6363 SAINT CHARLES AVENUE                                             Unliquidated
          NEW ORLEANS, LA 70118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.507
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCISCO DURAN                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.507
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.00
          FRANCISCO FLORES, MD PA                                               Contingent
          14601 SW 29TH ST                                                      Unliquidated
          #206                                                                  Disputed
          MIRAMAR, FL 33027
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       2260                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 729 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 742 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.507
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCISCO JAVIER ANAYA MOHINO                                         Contingent
          401 S. MAIN STREET                                                    Unliquidated
          APARTAMENT 233                                                        Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.507
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCISCO KING                                                        Contingent
          15565 NE 10TH AVE                                                     Unliquidated
          NORTH MIAMI BEACH, FL 33162                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.508
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCISCO OBREGON                                                     Contingent
          900 MADERA DRIVE                                                      Unliquidated
          DESOTO, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.508
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCISCO QUINONEZ                                                    Contingent
          11403 COUNTRY OAKS DRIVE                                              Unliquidated
          TAMPA, FL 33618                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.508
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCISCO VELASQUEZ                                                   Contingent
          745 EUCLID AVENUE APT 16                                              Unliquidated
          MIAMI BEACH, FL 33139                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.508
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANK AIRD                                                            Contingent
          8730 SW 133 AVENUE RD                                                 Unliquidated
          APT.224                                                               Disputed
          MIAMI, FL 33183
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.508
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANK BAIDOO                                                          Contingent
          8952 WHITE OAK                                                        Unliquidated
          COLUMBUS, OH 43110                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 730 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 743 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.508
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANK HIGGINBOTHAM                                                    Contingent
          6363 SAINT CHARLES AVENUE                                             Unliquidated
          NEW ORLEANS, LA 70118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.508
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANK LONG                                                            Contingent
          3201 NE 183RD ST                                                      Unliquidated
          AVENTURA, FL 33160-2486                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.508
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANK MAZCAJ, JR.                                                     Contingent
          1715 SAND DRIVE                                                       Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.508
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Frank Mazgaj, jr.                                                     Contingent
          1715 Sand Dr.                                                         Unliquidated
          Uniontown, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.508
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $81.75
          Frank S. Dopp                                                         Contingent
          1168 First Colonial Rd.                                               Unliquidated
          Virginia Beach, VA 23454                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.509
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANKEE DAWKINS                                                       Contingent
          5225 MAPLE AVE                                                        Unliquidated
          DALLAS, TX 75235                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.509
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANKEE DAWKINS                                                       Contingent
          3620 HUFFINES BLVD                                                    Unliquidated
          CARROLLTON, TX 75010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 731 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 744 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.509
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANKIE DEL VALLE                                                     Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.509
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANKLIN EDWARDS                                                      Contingent
          2722 DIAMOND VISTA LANE                                               Unliquidated
          ARCOLA, TX 77583                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.509
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANKLIN PECK                                                         Contingent
          4597 COX DRIVE A                                                      Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.509
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANKLIN SANDREA-RIVERO                                               Contingent
          8849 NW 119 ST                                                        Unliquidated
          UNIT 201                                                              Disputed
          HIALEAH, FL 33018
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.509
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANSLEY HYPPOLITE                                                    Contingent
          16110 N E 19TH PLACE                                                  Unliquidated
          NORTH MIAMI BEACH, FL 33162                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.509
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANSLEY WHYPPOLITE                                                   Contingent
          16110 N E 19TH PLACE                                                  Unliquidated
          NORTH MIAMI BEACH, FL 33162                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.509
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANSOHN BICKLEY                                                      Contingent
          644 ARDEN PLACE                                                       Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 732 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 745 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.509
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANTZ SABBAT                                                         Contingent
          1304 DURHAM DR                                                        Unliquidated
          BOWIE, MD 20721-3263                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.510
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRED BROWNE                                                           Contingent
          7 FORE CT                                                             Unliquidated
          ESSEX, MD 21221-3909                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.510
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRED JOHNSON                                                          Contingent
          730 CHURCH LANE                                                       Unliquidated
          YEADON, PA 19050                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.510
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FREDDIE WHITEHEAD                                                     Contingent
          8880 70TH STREET                                                      Unliquidated
          PINELLAS PARK, FL 33782                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.510
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FREDERICK PITTS, V                                                    Contingent
          8919 TROWBRIDGE WAY                                                   Unliquidated
          DAYTON, OH 45424                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.510
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FREDERICK SELLERS                                                     Contingent
          37 CAERLEON CT                                                        Unliquidated
          BALTIMORE, MD 21225                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.510
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FREDERICK SELLERS                                                     Contingent
          37 CAERLEON CT                                                        Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 733 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 746 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.510
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FREDERMAN MENDOZA-BORJAS                                              Contingent
          260 NW 97 ST                                                          Unliquidated
          MIAMI, FL 33150                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.510
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FREDNIQUA WALKER                                                      Contingent
          961 CALEDONIA AVE                                                     Unliquidated
          CLEVELAND HEIGHTS, OH 44112                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.510
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRELISHA JEFFERSON                                                    Contingent
          903 WEMBLEY RD                                                        Unliquidated
          76014, TX 76014                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.510
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRENK SURESH GAMIT                                                    Contingent
          55 FIR HILL                                                           Unliquidated
          APT 3B2,                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.511
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRENK SURESH GAMIT                                                    Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.511
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FREYJA MURRAY                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.511
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FUBING HAN                                                            Contingent
          42 S ADAMS ST                                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 734 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 747 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.511
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FUE HIEN CHANG FENG                                                   Contingent
          5530 S UNIVERSITY DR                                                  Unliquidated
          APT 3209                                                              Disputed
          DAVIE, FL 33328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.511
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FUE HIEN CHANG FENG                                                   Contingent
          4350 SW 72ND TER                                                      Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.511
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FUHUA XING                                                            Contingent
          55 FIR HILL APT 3B5                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.511
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FUJUN CHENG                                                           Contingent
          8313 E MISSIONWOOD DR                                                 Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.511
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FUNMILAYO AJALA                                                       Contingent
          4034 RUSTICO RD/                                                      Unliquidated
          MIDDLE RIVER, MD 21220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.511
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FURO DUBLIN-GREENE                                                    Contingent
          13450 BRIGHTON DAM RD                                                 Unliquidated
          CLARKSVILLE, MD 21029-1407                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.511
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $502.78
          FWC Urogynecology                                                     Contingent
          6885 Belfort Oaks Place                                               Unliquidated
          Building 100                                                          Disputed
          Jacksonville, FL 32216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 735 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 748 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.512
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FYTEMAH BILLINGS                                                      Contingent
          304 BEN NEUIS PLACE                                                   Unliquidated
          FREDERICKSBURG, VA 22405                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.512
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL AGUIAR                                                        Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.512
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gabriel Ajibade                                                       Contingent
          83919 Arbor Station Way                                               Unliquidated
          Parkville, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.512
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL AJIBADE                                                       Contingent
          1700 E. COLD SPRING LANE,                                             Unliquidated
          MARBLE HALL, APT. 441                                                 Disputed
          BALTIMORE, MD 21251
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.512
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL AJIBADE                                                       Contingent
          83919 ARBOR STATION WAY                                               Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.512
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL ALVAREZ                                                       Contingent
          1100 S MIAMI AVE.                                                     Unliquidated
          APT 310                                                               Disputed
          MIAMI, FL 33130
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.512
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL ALVAREZ                                                       Contingent
          3919 FULTON ST NW                                                     Unliquidated
          APT 5                                                                 Disputed
          WASHINGTON, DC 20007-1409
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 736 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 749 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.512
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL BLANCO                                                        Contingent
          3530 NW 177TH TER                                                     Unliquidated
          MIAMI, FL 33056                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.512
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL BUCCI                                                         Contingent
          3900 COYOTE CYN                                                       Unliquidated
          SOQUEL, CA 95073-3036                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.512
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL COX                                                           Contingent
          375 165TH AVE                                                         Unliquidated
          PEMBROKE PINES, FL 33028                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.513
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gabriel Delgreco                                                      Contingent
          1223 Foursome Lane                                                    Unliquidated
          Virginia Beach, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.513
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL DELGRECO                                                      Contingent
          1246 FOURSOME LANE                                                    Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.513
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL DELGRECO                                                      Contingent
          1232 FOURSOME LANE                                                    Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.513
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL EZIMORAH                                                      Contingent
          6810 ELDRIDGE ST                                                      Unliquidated
          HYATTSVILLE, MD 20784                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 737 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 750 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.513
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gabriel Gaines                                                        Contingent
          2729 Lorring Dr.                                                      Unliquidated
          Apt. 104                                                              Disputed
          District Heights, MD 20747
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.513
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL GILLETTE                                                      Contingent
          211 HARRIS ROAD                                                       Unliquidated
          SMITHFIELD, RI 02917                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.513
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL JOHNSON                                                       Contingent
          471 LAURA CT                                                          Unliquidated
          NAPERVILLE, IL 60563-2513                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.513
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL MATTEUCCI                                                     Contingent
          5705 NW 112TH PATH                                                    Unliquidated
          DORAL, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.513
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL OAKLEY                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.513
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL PAULSON                                                       Contingent
          7300 NW 17TH ST                                                       Unliquidated
          PLANTATION, FL 33313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.514
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL RICKMANN                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 738 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 751 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.514
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL RODRIGUEZ                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.514
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL UPTON                                                         Contingent
          4 KILGLASS CT                                                         Unliquidated
          TIMONIUM, MD 21093                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.514
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIEL UPTON                                                         Contingent
          4 KILGLASS CT                                                         Unliquidated
          TIMONIUM, MD 21093                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.514
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELA ALFARO                                                       Contingent
          3030 E SIGNATURE DR                                                   Unliquidated
          APT 805                                                               Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.514
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELA ESPAILLAT                                                    Contingent
          5738 NW 79TH WAY                                                      Unliquidated
          PARLAND, FL 33067                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.514
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gabriela Figueras                                                     Contingent
          520 SE 5th Ave.                                                       Unliquidated
          Apt. 2702                                                             Disputed
          Fort Lauderdale, FL 33301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.514
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gabriela Figueras                                                     Contingent
          520 SE 5th Ave.                                                       Unliquidated
          Apt. 2702                                                             Disputed
          Fort Lauderdale, FL 33301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 739 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 752 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.514
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELA FIGUERAS                                                     Contingent
          520 SE 5TH AVE.                                                       Unliquidated
          APT 2702                                                              Disputed
          FORT LAUDERDALE, FL 33301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.514
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELA GAMUEDA                                                      Contingent
          5702 102ND STREET                                                     Unliquidated
          LUBBOCK, TX 79424                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.515
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELA HIDALGO                                                      Contingent
          9899 NW 33RD ST.                                                      Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.515
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELA LAGUNA LEON                                                  Contingent
          737 CENTER ST                                                         Unliquidated
          APT 8                                                                 Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.515
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELA LOR                                                          Contingent
          119 PEPPER TREE CRES                                                  Unliquidated
          ROYAL PALM BEACH, FL 33411                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.515
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELA MARTINEZ GARCIA                                              Contingent
          220 SW 116TH AVE                                                      Unliquidated
          APT 207 BLD 15                                                        Disputed
          PEMBROKE PINES, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.515
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELA OSORIO MENACHO                                               Contingent
          2671 SCHAAF DR.                                                       Unliquidated
          COLUMBUS, OH 43209                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 740 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 753 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.515
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELA PRENDES                                                      Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.515
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELA SUAREZ                                                       Contingent
          4285 SW 153RD AVE                                                     Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.515
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLA ADDERLEY                                                    Contingent
          11260 RENAISSANCE RD                                                  Unliquidated
          HOLLYWOOD, FL 33026                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.515
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLA AMBRISTER                                                   Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.515
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLA BEVILACQUA                                                  Contingent
          4916 TANYA LEE CIR. APT 9308                                          Unliquidated
          DAVIE, FL 33328                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.516
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLA DUKARM                                                      Contingent
          17925 NORTH INLET DRIVE                                               Unliquidated
          STRONGSVILLE, OH 44136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.516
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLA IOSUE                                                       Contingent
          5793 WALTERWAY DRIVE                                                  Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 741 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 754 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.516
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLA LLANA                                                       Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.516
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLA LLANA                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.516
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLA MAIER                                                       Contingent
          3971 STATE ROUTE 274 W                                                Unliquidated
          HUNTSVILLE, OH 43324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.516
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLA MILBURN                                                     Contingent
          2058 HOOPS DR                                                         Unliquidated
          TOLEDO, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.516
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE ADAMS                                                       Contingent
          1121 HOLLY AVENUE                                                     Unliquidated
          CHESAPEAKE, VA 23324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.516
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE BAKER                                                       Contingent
          157 WILSON STREET                                                     Unliquidated
          BEVERLY, OH 45715                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.516
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gabrielle Chalfant                                                    Contingent
          233 Buttonwood Ct.                                                    Unliquidated
          Columbus, OH 43230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 742 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 755 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.516
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE CHALFANT                                                    Contingent
          233 BUTTONWOOD CT                                                     Unliquidated
          GAHANNA, OH 43230                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.517
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE CLARKSON                                                    Contingent
          4006 SHADY HOLLOW LN.                                                 Unliquidated
          DALLAS, TX 75233                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.517
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE FIGUEROA                                                    Contingent
          1109 NE 165TH STREET                                                  Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.517
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE FRANCIS                                                     Contingent
          12 PARHAM CIR APT 2C                                                  Unliquidated
          ROSEDALE, MD 21237-1479                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.517
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE GEAR                                                        Contingent
          10804 DEEP GLEN DR                                                    Unliquidated
          POTOMAC, MD 20854                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.517
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE GRAY                                                        Contingent
          6830 BENNELL DRIVE                                                    Unliquidated
          REYNOLDSBURG, OH 43068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.517
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE HALL                                                        Contingent
          801 N WOOD ST.                                                        Unliquidated
          DENTON, TX 76209                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 743 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 756 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.517
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE JONES                                                       Contingent
          2686 AUTUMN RIDGE DRIVE                                               Unliquidated
          LIMA, OH 45801                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.517
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE JOYCE                                                       Contingent
          282 BURGESS STREET, APT B                                             Unliquidated
          SAINT PAUL, MN 55117                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.517
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gabrielle Latreille                                                   Contingent
          3521 Ruchland Ave.                                                    Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.517
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE LATREILLE                                                   Contingent
          3521 RUSHLAND AVE                                                     Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.518
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE MARSHALL                                                    Contingent
          4010 ROLLING PADDOCK DR                                               Unliquidated
          UPPER MARLBORO, MD 20772-8024                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.518
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE MCCABE                                                      Contingent
          3004 SAN REMO CIRCLE                                                  Unliquidated
          HOMESTEAD, FL 33035                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.518
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE MOSES                                                       Contingent
          6683 GLENALLEN AVENUE                                                 Unliquidated
          SOLON, OH 44139                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 744 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 757 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.518
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE SMITH                                                       Contingent
          3437 LYNNE HAVEN DR                                                   Unliquidated
          BALTIMORE, MD 21244                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.518
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GABRIELLE WALKER                                                      Contingent
          6303 LEECHBURG ROAD                                                   Unliquidated
          VERONA, PA 15147                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.518
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GADIMI HILTON                                                         Contingent
          11171 NE 9 AVE                                                        Unliquidated
          BISCAYNE PARK, FL 33161                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.518
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GAGE ST LEONE                                                         Contingent
          9405 GRAND DIVISION AVENUE                                            Unliquidated
          CLEVELAND, OH 44125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.518
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GAGE TROTT                                                            Contingent
          275 YVONNE DR                                                         Unliquidated
          YOUNGSTOWN, OH 44505                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.518
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GAIGE GAIETTO                                                         Contingent
          6585 BONETA ROAD                                                      Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.518
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $292.80
          Galloway Anesthesia Associates, LLC                                   Contingent
          9500 S Dadeland Blvd                                                  Unliquidated
          Ste. 200                                                              Disputed
          Miami, FL 33156
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 745 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 758 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.519
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $245.44
          Galo Constante, MD                                                    Contingent
          12400 Brantley Commons Ct. #101                                       Unliquidated
          Fort Myers, FL 33907                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.519
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GANESH PANDEY                                                         Contingent
          281 WHEELER STREET                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.519
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GANESHA RALPH                                                         Contingent
          5412 KNELL AVE                                                        Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.519
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GANIYU OLOFI                                                          Contingent
          9626 BUTTON BUCK CIR                                                  Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.519
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GANIYU OLOFI                                                          Contingent
          9626 BUTTON BUCK CIR                                                  Unliquidated
          BOWIE, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.519
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GAR'NEISHA LEWIS                                                      Contingent
          816 WEST AVENUE A                                                     Unliquidated
          BELLE GLADE, FL 33430                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.519
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARCY MOMPLAISIR                                                      Contingent
          17392 SW 18TH ST                                                      Unliquidated
          MIRAMAR, FL 33029                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 746 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 759 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.519
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARDENIA SOBERANIS                                                    Contingent
          1300 REDFORD ST                                                       Unliquidated
          HOUSTON, TX 77034                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.519
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARDENIA SOBERANIS                                                    Contingent
          10706 DANIELLA DRIVE                                                  Unliquidated
          HOUSTON, TX 77034                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.519
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.20
          Gardens Radilogy Associates                                           Contingent
          6231 PGA Blvd., Suite 104 - Box 376                                   Unliquidated
          Palm Beach Gardens, FL 33418                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARETT FAULKENDER                                                     Contingent
          7820 NW 30TH ST                                                       Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARRET SENDELBACH                                                     Contingent
          2933 NORTH TOWNSHIP RD 123                                            Unliquidated
          TIFFIN, OH 44883                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARRETT BASS                                                          Contingent
          475 SHERMAN ST                                                        Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARRETT BEST                                                          Contingent
          111 N STAR ST NW                                                      Unliquidated
          CARROLLTON, OH 44615                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 747 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 760 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.520
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARRETT CASE                                                          Contingent
          190 EATON RIDGE DRIVE APT 310                                         Unliquidated
          NORTHFIELD, OH 44067                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARRETT CRICHLOW                                                      Contingent
          9081 RAVENNA ROAD                                                     Unliquidated
          TWINSBURG, OH 44087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARRETT KEENE                                                         Contingent
          4709 AVATAR LN                                                        Unliquidated
          OWINGS MILLS, MD 21117-7401                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARRETT NOLAND                                                        Contingent
          305 MAIN STREET                                                       Unliquidated
          EUTAW, AL 35462                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARRETT SCHAFFER                                                      Contingent
          5928 SPRING VALLEY CT                                                 Unliquidated
          GALION, OH 44833                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARRETT THOMASON                                                      Contingent
          3725 KETTERING CT. APT 302                                            Unliquidated
          FAIRBORN, OH 45324                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.521
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARRETT THOMASON                                                      Contingent
          5541 OLD BLUE ROCK RD                                                 Unliquidated
          #65                                                                   Disputed
          CINCINNATI, OH 45247
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 748 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 761 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.521
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARRETT WHITE                                                         Contingent
          10014 PRIMROSE CIR                                                    Unliquidated
          TWINSBURG, OH 44087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.521
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARRISON HORSEY                                                       Contingent
          31283 CHRIST CHURCH RD                                                Unliquidated
          LAUREL, DE 19956                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.521
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARRY LEWIS                                                           Contingent
          4004 WILKE AVE                                                        Unliquidated
          BALTIMORE, MD 21206-5552                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.521
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARRY SJODIN                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C143                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.521
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARY GARCIA                                                           Contingent
          5441 W 24TH AVE                                                       Unliquidated
          APT 57                                                                Disputed
          HIALEAH, FL 33016
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.521
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARY SIGGERS                                                          Contingent
          1312 BURLESON STREET                                                  Unliquidated
          CEDAR HILL, TX 75104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.521
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $111.18
          Gastrocare, LLP                                                       Contingent
          3001 Coral hills Dr. #250                                             Unliquidated
          Pompano Beach, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 749 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 762 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.521
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,936.58
          Gastrohealth, LLC                                                     Contingent
          9500 S Dadeland Blvd., Suite 200                                      Unliquidated
          Miami, FL 33156                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.521
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $880.00
          GASTROMED LLC                                                         Contingent
          PO BOX 430955                                                         Unliquidated
          107                                                                   Disputed
          MIAMI, FL 33156
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1063                         Is the claim subject to offset?     No       Yes


 3.522
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GAVIN DUFFEY                                                          Contingent
          2625 HILLBURN DR APT D                                                Unliquidated
          DALLAS, TX 75227                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.522
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GAVIN LEWIS                                                           Contingent
          403C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          RANDALLSTOWN, MD 21133
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.522
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GAVIN LEWIS                                                           Contingent
          403C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.522
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GAVIN SCHOENLE                                                        Contingent
          6808 SHADOWBROOK COVE                                                 Unliquidated
          FORT WAYNE, IN 46835                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.522
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GAYATRI SHRIKHANDE                                                    Contingent
          55 FIR HILL                                                           Unliquidated
          APARTMENT 5B6                                                         Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 750 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 763 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.522
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GAYATRI SHRIKHANDE                                                    Contingent
          2220 HIGH STREET                                                      Unliquidated
          APT# 520                                                              Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.522
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GAYATRI SHRIKHANDE                                                    Contingent
          2220 HIGH STREET                                                      Unliquidated
          APT# 520                                                              Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.522
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GAZMINE HENDERSON                                                     Contingent
          8708 TONAWANDA DR                                                     Unliquidated
          DALLAS, TX 75217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.522
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEDEONA KOSOVA                                                        Contingent
          12901 WINAGLE ROAD                                                    Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.522
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEETHIKA LAKSHMI YARRA                                                Contingent
          77 FIR HILL APT. 5B5                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.523
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEETHIKA LAKSHMI YARRA                                                Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.523
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEETHIKA LAKSHMI YARRA                                                Contingent
          77 FIR HILL APT. 11B12                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 751 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 764 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.523
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEETHIKA LIYANAGE                                                     Contingent
          6537 DORR ST APT L35                                                  Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.523
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Geisinger HealthSouth Rehab                                           Contingent
          PO Box 9271                                                           Unliquidated
          Philadelphia, PA 19178                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.523
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENARO MALDONADO                                                      Contingent
          8557 STEAMLINE CIRCLE                                                 Unliquidated
          AUSTIN, TX 78745                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.523
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENE DANCER                                                           Contingent
          1325 OAK KNOLL WAY                                                    Unliquidated
          GRAND PRAIRIE, TX 75050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.523
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENESIS GARCIA                                                        Contingent
          12129 KNIGHT DR                                                       Unliquidated
          BALCH SPRINGS, TX 75180-2931                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.523
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENESIS HILLARD                                                       Contingent
          2989 SOVEREIGN DRIVE                                                  Unliquidated
          CINCINNATI, OH 45251                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.523
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENESIS MARTIN                                                        Contingent
          6950 NW 186TH ST. #317                                                Unliquidated
          MIAMI, FL 33015                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 752 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 765 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.523
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENESIS MCDANIELS                                                     Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A386                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.524
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENESIS RONDON OVALLES                                                Contingent
          232 2ND STREET                                                        Unliquidated
          WILMER, TX 75172                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.524
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENESSIS GARZA                                                        Contingent
          906 ARVANA STREET                                                     Unliquidated
          HOUSTON, TX 77034                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.524
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENEVA HANNA                                                          Contingent
          15820 NW 22 AVE                                                       Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.524
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENEVA HANNA                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.524
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENEVIEVE MASTERS                                                     Contingent
          7187 NORTON ROAD                                                      Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.524
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENICE SAUNDERS                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 753 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 766 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.524
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gennady Blanket                                                       Contingent
          7100 Nova Dr.                                                         Unliquidated
          Apt. 204                                                              Disputed
          Fort Lauderdale, FL 33317
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.524
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENNADY BLANKET                                                       Contingent
          7100 NOVA DRIVE                                                       Unliquidated
          APT 204                                                               Disputed
          DAVIE, FL 33317
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.524
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENNEH-BA YANCY                                                       Contingent
          2109 PENTLAND DRIVE                                                   Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.524
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENNEH-BA YANCY                                                       Contingent
          2109 PENTLAND DRIVE                                                   Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.525
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENNEH-BA YANCY                                                       Contingent
          2109 PENTLAND DRIVE                                                   Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.525
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENNY CONTRERAS                                                       Contingent
          4757 DORCHESTER MEWS                                                  Unliquidated
          WEST PALM BEACH, FL 33415                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.525
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENOVEVA JARA                                                         Contingent
          3297 CYPRESS LEGENDS CIR. APT 602                                     Unliquidated
          FORT MYERS, FL 33905                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 754 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 767 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.525
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gent Didi                                                             Contingent
          1951 Columbia Pike                                                    Unliquidated
          Apt. 41                                                               Disputed
          Arlington, VA 22204-6144
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.525
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENT DIDI                                                             Contingent
          5011 SENTINEL DRIVE                                                   Unliquidated
          APT 67                                                                Disputed
          BETHESDA, MD 20816
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.525
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENT DIDI                                                             Contingent
          1951 COLUMBIA PIKE APT 41                                             Unliquidated
          ARLINGTON, VA 22204-6144                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.525
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENYA COTHRAN                                                         Contingent
          1519 BENNING ROAD,NE                                                  Unliquidated
          WASHINGTON, DC 20002                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.525
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEOFFREY TAYLOR                                                       Contingent
          700 LOCK ROAD                                                         Unliquidated
          APT 66                                                                Disputed
          DEERFIELD BEACH, FL 33442
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.525
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORDY NGOUCHINGHE                                                    Contingent
          7600 LYONS ROAD                                                       Unliquidated
          COCONUT CREEK, FL 33156                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.525
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORDYN GOUCHINGHE                                                    Contingent
          7600 LYONS ROAD                                                       Unliquidated
          COCONUT CREEK, FL 33156                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 755 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 768 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.526
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORGE BAYLIS                                                         Contingent
          270 EAST EXCHANGE STREET                                              Unliquidated
          APARTMENT 303C                                                        Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.526
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          George Brown                                                          Contingent
          4008 Clariton Dr.                                                     Unliquidated
          Bowie, MD 20721-2121                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.526
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORGE BROWN                                                          Contingent
          4008 CLAIRTON DR                                                      Unliquidated
          MITCHELLVILLE, MD 20721-2121                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.526
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORGE CHEVALIER                                                      Contingent
          15882 SW 14TH ST                                                      Unliquidated
          PEMBROKE PINES, FL 33027                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.526
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORGE HATCH                                                          Contingent
          1010 BEAN RD                                                          Unliquidated
          NORTHFIELD, VT 05663                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.526
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORGE KIMUTAI                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.526
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORGE POPE-REYES                                                     Contingent
          1530 PENTRIDGE RD APT 309C                                            Unliquidated
          BALTIMORE, MD 21239-4023                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 756 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 769 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.526
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          George Richards                                                       Contingent
          7008 Glen Spring Rd                                                   Unliquidated
          Windsor Mill, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.526
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORGE RICHARDS                                                       Contingent
          7008 GLEN SPRING ROAD                                                 Unliquidated
          BALTIMORE, MD 21244                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.526
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $163.38
          George S. Wong                                                        Contingent
          2017 Pleasure House Rd.                                               Unliquidated
          Virginia Beach, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.527
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          George Sifain                                                         Contingent
          10744 W Sample Rd.                                                    Unliquidated
          Pompano Beach, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.527
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORGE SIFAIN                                                         Contingent
          10744 WEST SAMPLE RD                                                  Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.527
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          George Smith                                                          Contingent
          8 Rimfire Ct                                                          Unliquidated
          Owings Mills, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.527
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORGE SMITH                                                          Contingent
          8 RIMFIRE COURT                                                       Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 757 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 770 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.527
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORGE TZELALIS                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.527
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORGES CHERY                                                         Contingent
          425 PETER PAN BLVD.                                                   Unliquidated
          DAVENPORT, FL 33837                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.527
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORGES CHERY                                                         Contingent
          775 PELICAN COURT                                                     Unliquidated
          KISSIMMEE, FL 34759                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.527
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORGETTE BEATRICE OLINGA MBIDA                                       Contingent
          442 STONE SHADOW DR                                                   Unliquidated
          BLACKLICK, OH 43004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.527
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Georgia Properties Limited Partners                                   Contingent
          27500 Detroit Rd. #300
                                                                                Unliquidated
          Westlake, OH 44145
                                                                                Disputed
          Date(s) debt was incurred 7/11/16
                                                                                             Lease guaranty - Office located at 27500 Detroit Rd.,
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Suite 202, Westlake, OH
                                                                             Is the claim subject to offset?     No       Yes

 3.527
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEORGIOS KOUTSOPODIOTIS                                               Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.528
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEOVANNIE EMBLETON                                                    Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 758 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 771 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.528
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GERALD APUGO                                                          Contingent
          3922 ZURICH RD                                                        Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.528
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gerald Coleman                                                        Contingent
          1435 Lafayette Blvd.                                                  Unliquidated
          Apt. 2                                                                Disputed
          Norfolk, VA 23509
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.528
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.00
          GERALD DEANGELIS                                                      Contingent
          470 PROSPECT AVE #207                                                 Unliquidated
          WEST ORANGE, NJ 07052                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7359
                                                                             Is the claim subject to offset?     No       Yes

 3.528
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GERAMI STEWART                                                        Contingent
          15 WARREN PARK DR APT C3                                              Unliquidated
          PIKESVILLE, MD 21208-5050                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.528
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GERMAN MENDOZA                                                        Contingent
          4299 NW 76 AVE                                                        Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.528
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEROME JAMES                                                          Contingent
          707 E CHASE ST                                                        Unliquidated
          BALTIMORE, MD 21202-4210                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.528
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GERSON HERRERA                                                        Contingent
          11378 OAKCENTER DRIVE                                                 Unliquidated
          HOUSTON, TX 77072                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 759 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 772 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.528
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GERTI BINEVA                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.528
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GERTRIDE NORDE                                                        Contingent
          835 NW 118TH ST                                                       Unliquidated
          MIAMI, FL 33168-2330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.529
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEYUNJIAN ZHU                                                         Contingent
          2106 STONEHENGE CIR                                                   Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.529
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GHADEER ALBAZIE                                                       Contingent
          55 FAIR HILL 44394                                                    Unliquidated
          55                                                                    Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.529
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GHANI MUHAMMAD                                                        Contingent
          2910 PRESSTMAN STREET                                                 Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.529
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GHASSAN ALZANBGI                                                      Contingent
          261 ELIZABETH PARKWAY                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.529
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Giacomo Benvegnu                                                      Contingent
          3768 Bellevue Rd.                                                     Unliquidated
          Toledo, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 760 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 773 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.529
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIACOMO BENVEGNU                                                      Contingent
          3768 BELLEVUE RD                                                      Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.529
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIANCARLO DEGREGORIO                                                  Contingent
          14318 LE CHALE DR                                                     Unliquidated
          ORLANDO, FL 32837                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.529
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIANINNA TRIVINO                                                      Contingent
          11005 TANYA ST.                                                       Unliquidated
          MIAMI, FL 33156                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.529
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIANNA MCDONALD                                                       Contingent
          1172 THE POINT DRIVE                                                  Unliquidated
          WEST PALM BEACH, FL 33409                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.529
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIANNA PALMIERI                                                       Contingent
          231 CARRIAGE BOULEVARD                                                Unliquidated
          PITTSBURGH, PA 15239                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.530
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIANNI AVALOS                                                         Contingent
          3000 NORTHSIDE BLVD, APT 1-424                                        Unliquidated
          APT 1-424                                                             Disputed
          RICHARDSON, TX 75080
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.530
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gianni Caple                                                          Contingent
          10002 Farrar Ct                                                       Unliquidated
          Cheltenham, MD 20623                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 761 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 774 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.530
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIANNI CAPLE                                                          Contingent
          10002 FARRAR CT                                                       Unliquidated
          CHELTENHAM, MD 20623                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.530
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIANNI CAPLE                                                          Contingent
          10002 FARRAR CT                                                       Unliquidated
          CHELTENHAM, MD 20623                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.530
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIFT UWAGA                                                            Contingent
          5 CLEMENTINE CT APT 3A                                                Unliquidated
          ROSEDALE, MD 21237-6886                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.530
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIHAN JANITH MENDIS IMBULGODA
          LIYANGAHAW                                                            Contingent
          389 SHERMAN STREET .                                                  Unliquidated
          APT 202                                                               Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.530
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIIAN PINTRO                                                          Contingent
          11297 SW 11TH ST                                                      Unliquidated
          PEMBROKE PINES, FL 33025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.530
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GILBERT BETHEA                                                        Contingent
          643 NE 114TH ST                                                       Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.530
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $67.88
          Gilbert Leung, MD PA                                                  Contingent
          888 NE 126th St.                                                      Unliquidated
          Suite 101                                                             Disputed
          Miami, FL 33161
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 762 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 775 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.530
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GILLIAN MCMASTER                                                      Contingent
          18168 QUINN ROAD                                                      Unliquidated
          CHAGRIN FALLS, OH 44023                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.531
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GILLY KAHN                                                            Contingent
          4901 SW 35TH TERRACE                                                  Unliquidated
          FT LAUDERDALE, FL 33312                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.531
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GINA MAZZIOTTI                                                        Contingent
          1926 N HOLLAND SYLVANIA RD                                            Unliquidated
          APT 50                                                                Disputed
          TOLEDO, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.531
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GINA PANNETTI                                                         Contingent
          11532 CLAY STREET                                                     Unliquidated
          HUNTSBURG, OH 44046                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.531
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GINA PATTISON                                                         Contingent
          55 FIR HILL ST.                                                       Unliquidated
          APT. 1D7                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.531
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GINA PATTISON                                                         Contingent
          22 EAST EXCHANGE ST.                                                  Unliquidated
          APT. 2087                                                             Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.531
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GINA PRIVETTE                                                         Contingent
          2605 SARRINGTON CIRCLE                                                Unliquidated
          WINDSOR MILL, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 763 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 776 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.531
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GINIA ROLLE                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.531
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIOVANI AGUIAR                                                        Contingent
          16 ACORN CIR APT 102                                                  Unliquidated
          WINDSOR MILL, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.531
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIOVANI AGUIAR                                                        Contingent
          16 ACORN CIR APT 102                                                  Unliquidated
          TOWSON, MD 21286                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.531
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIOVANNA CALABRESE VILLANUEVA                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.532
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $396.58
          Giovanna Ciocca, MD                                                   Contingent
          7001 SW 97th Ave. #101                                                Unliquidated
          Miami, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.532
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIOVANNA PASCHOALIN                                                   Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.532
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Giovanni Lawrence                                                     Contingent
          1518 Stonewood Dr.                                                    Unliquidated
          Baltimore, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 764 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 777 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.532
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIOVANNI LAWRENCE                                                     Contingent
          1518 STONEWOOD DR                                                     Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.532
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIOVANNI MEZA                                                         Contingent
          8201 MOSSTREE DRIVE                                                   Unliquidated
          ARLINGTON, TX 76001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.532
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIOVANNY CIVIL                                                        Contingent
          17890 WEST DIXIE HWY APT 502                                          Unliquidated
          MIAMI, FL 33160                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.532
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIOVANNY VISBAL                                                       Contingent
          4982 SW 173 AVE                                                       Unliquidated
          PEMBROKE PINES, FL 33029                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.532
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIRLA NOEL                                                            Contingent
          4431 NE 1ST TERRACE                                                   Unliquidated
          POMPANO BEACH, FL 33064                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.532
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GISELLE BAHENA                                                        Contingent
          253 SOUTH PIMA AVENUE APT 10                                          Unliquidated
          WEST COVINA, CA 91790                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.532
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GISELLE CHAVEZ                                                        Contingent
          11936 DOWNEY AVENUE                                                   Unliquidated
          DOWNEY, CA 90242                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 765 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 778 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.533
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GISSELLE CORTEZ                                                       Contingent
          7322 RAVEHILL LANE                                                    Unliquidated
          DALLAS, TX 75227                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.533
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GISSELLE ORTIZ                                                        Contingent
          11225 NW 44TH STREET                                                  Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.533
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIULIANNA MELTZER                                                     Contingent
          315 W 5TH ST                                                          Unliquidated
          APT 406                                                               Disputed
          LOS ANGELES, CA 90013-2526
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.533
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIULIO BRUNO-LOPEZ                                                    Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.533
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIVANIA GRIFFIN                                                       Contingent
          5126 NORTHWOOD DR                                                     Unliquidated
          BALTIMORE, MD 21239-3429                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.533
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GIVANIA GRIFFIN                                                       Contingent
          1745 WAVERLY WAY                                                      Unliquidated
          APT. A                                                                Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.533
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GLADYS KANU                                                           Contingent
          10004 RIVER WALK TER                                                  Unliquidated
          UPPER MARLBORO, MD 20774-6090                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 766 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 779 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.533
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Glen Ewing, III                                                       Contingent
          4585 Isington Court                                                   Unliquidated
          Apt. D                                                                Disputed
          Columbus, OH 43232
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.533
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,909.26
          Glen Rose Medical Center                                              Contingent
          1021 Holden St.                                                       Unliquidated
          Glen Rose, TX 76043                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.533
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GLEN'TERRIA COLEMAN                                                   Contingent
          116 NW AVE G                                                          Unliquidated
          BELLE GLADE, FL 33430                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.534
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GLENESE RAMOS                                                         Contingent
          7741 NW 16TH AVE                                                      Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.534
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Glenn Boyer                                                           Contingent
          1800 Baptist World Center Dr.                                         Unliquidated
          Apt. 12                                                               Disputed
          Nashville, TN 37207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.534
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GLENN DALLAS BOOTH                                                    Contingent
          355 EASTWOOD DRIVE                                                    Unliquidated
          HUBBARD, OH 44425                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.534
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GLENN MICHELMAN                                                       Contingent
          28 RUSSELL ROAD                                                       Unliquidated
          LONGMEADOW, MA 01106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 767 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 780 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.534
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GLENN RUSHING                                                         Contingent
          6740 RADCLIFFE DRIVE                                                  Unliquidated
          ALEXANDRIA, VA 22307                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.534
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GLENTERRIA COLEMAN                                                    Contingent
          116 NW AVE G                                                          Unliquidated
          BELLE GLADE, FL 33430                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.534
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GLORIA BASIL                                                          Contingent
          1120 N WESTWOOD AVE                                                   Unliquidated
          APT 7110D                                                             Disputed
          TOLEDO, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.534
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GOANGSHIN JANG                                                        Contingent
          182 MALLARD POINT DRIVE                                               Unliquidated
          APARTMENT 312                                                         Disputed
          AKRON, OH 44319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.534
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GODSWILL OTONO                                                        Contingent
          6617 ENGLISH OAK RD                                                   Unliquidated
          PARKVILLE, MD 21234-6776                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.534
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GODWIN IROKO                                                          Contingent
          3308 CURTIS DR APT 201                                                Unliquidated
          SUITLAND, MD 20746-2651                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.535
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GODWIN JOE                                                            Contingent
          15701 ARCADE AVE                                                      Unliquidated
          CLEVELAND, OH 44110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 768 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 781 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.535
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GOLDA SILVERMAN                                                       Contingent
          955 NE 170TH ST #117                                                  Unliquidated
          NORTH MIAMI BEACH, FL 33162                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.535
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GONZALO ROSADILLA                                                     Contingent
          16736 SAPPHIRE ISLE                                                   Unliquidated
          WESTON, FL 33331                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.535
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GONZALO VARGAS                                                        Contingent
          19355 CYPRESS RIDGE TER. UNIT 704                                     Unliquidated
          LEESBURG, VA 20176                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.535
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GONZALO VARGAS                                                        Contingent
          19258 COTON HOLDINGS CT                                               Unliquidated
          LEESBURG, VA 20176                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.535
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GOODNESS IFEBIGH                                                      Contingent
          5107 HARFORD RD                                                       Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.535
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GOWRIPRIYA KRISHNAREDDY GARI                                          Contingent
          55 FIR HILL APT 2B5                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.535
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GOWRIPRIYA KRISHNAREDDY GARI                                          Contingent
          77 FIR HILL APT 11B5                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 769 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 782 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.535
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $140.00
          GP Jensen LP                                                          Contingent
          6353 Center Dr.                                                       Unliquidated
          Norfolk, VA 23502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.535
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRACE ANDREWS                                                         Contingent
          3639 KENT RD.                                                         Unliquidated
          APT. 4                                                                Disputed
          STOW, OH 44224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.536
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRACE DRIVER                                                          Contingent
          526 CANDLEWOOD DR                                                     Unliquidated
          EDGEWOOD, MD 21040-2327                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.536
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRACE FORTIER                                                         Contingent
          3204 GINGER DRIVE                                                     Unliquidated
          APT D                                                                 Disputed
          TALLAHASSEE, FL 32308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.536
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRACE LUTAT                                                           Contingent
          16258 CLARIDON TROY ROAD                                              Unliquidated
          BURTON, OH 44021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.536
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRACE MURRAY                                                          Contingent
          1040 CHURCH HILL COURT                                                Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.536
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Grace Mwangi                                                          Contingent
          7 Fernsell Ct.                                                        Unliquidated
          Apt. 3B                                                               Disputed
          Rosedale, MD 21237-6948
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 770 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 783 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.536
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRACE MWANGI                                                          Contingent
          7 FERNSELL CT APT 3B                                                  Unliquidated
          ROSEDALE, MD 21237-6948                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.536
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRACE NOCE                                                            Contingent
          12264 OLD STATE ROAD                                                  Unliquidated
          CHARDON, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.536
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRACE TWOREK                                                          Contingent
          6650 SW 39TH STREET                                                   Unliquidated
          APARTMENT # A4                                                        Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.536
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRACE WILSON                                                          Contingent
          104 WALNUT STREET                                                     Unliquidated
          CHAGRIN FALLS, OH 44022                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.536
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRACE YOUNG                                                           Contingent
          8731 CORCORAN PL                                                      Unliquidated
          CHESTERFIELD, VA 23832                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.537
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRACIE STORM                                                          Contingent
          PO BOX 233                                                            Unliquidated
          HARVEYSBURG, OH 45032                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.537
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRACY CRUMPTON                                                        Contingent
          16401 NW 32 AVE                                                       Unliquidated
          MIAMI, FL 33054                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 771 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 784 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.537
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRAHAM MITRO                                                          Contingent
          1917 KEY ST APT L                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.537
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRAHAM MURPHY                                                         Contingent
          7828 ENGLAND DR                                                       Unliquidated
          APT C                                                                 Disputed
          OVERLAND PARK, KS 66204-2423
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.537
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRAHAM RUBIN                                                          Contingent
          3345 LANSMERE ROAD                                                    Unliquidated
          SHAKER HEIGHTS, OH 44122                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.537
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,310.00
          GRAND STRAND REG MED CTR                                              Contingent
          PO BOX 402724                                                         Unliquidated
          MYRTLE BEACH, SC 29572                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8669
                                                                             Is the claim subject to offset?     No       Yes

 3.537
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRANT KIPPENBROCK                                                     Contingent
          19 HUCKLEBERRY HILL                                                   Unliquidated
          APARTMENT #4                                                          Disputed
          FORT MITCHELL, KY 41017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.537
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $620.18
          Grant Medical Center                                                  Contingent
          111 S Grant Ave.                                                      Unliquidated
          Columbus, OH 43215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.537
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRANT MUDGE                                                           Contingent
          106 HIDDEN DALE DRIVE                                                 Unliquidated
          JOHNSTOWN, OH 43031                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 772 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 785 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.537
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRANT ORNDORFF                                                        Contingent
          17366 WING ROAD                                                       Unliquidated
          CHAGRIN FALLS, OH 44023                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.538
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRANT PEEBLES                                                         Contingent
          5140 S HYDE PARK BLVD.                                                Unliquidated
          22A                                                                   Disputed
          CHICAGO, IL 60615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.538
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRANT PHELAN                                                          Contingent
          20573 HILL ROAD                                                       Unliquidated
          SAEGERTOWN, PA 16433                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.538
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRANT RUSSELL                                                         Contingent
          389 CATALINA DR.                                                      Unliquidated
          NEWARK, OH 43055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.538
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,022.46
          Grassy Waters Inpat Svcs                                              Contingent
          8201 W Broward Blvd.                                                  Unliquidated
          Fort Lauderdale, FL 33324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.538
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $995.00
          Graymont Equipment                                                    Contingent
          1621 W Carroll Ave.                                                   Unliquidated
          Chicago, IL 60612                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3157
                                                                             Is the claim subject to offset?     No       Yes

 3.538
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,666.00
          GREATER FLORIDA ANESTHESIOLOGI                                        Contingent
          PO BOX 17426                                                          Unliquidated
          CLEARWATER, FL 33762                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9657
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 773 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 786 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.538
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $330.00
          Greater Toledo Urgent Care                                            Contingent
          4405 N Holland Sylvania Rd.                                           Unliquidated
          Toledo, OH 43623-1046                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.538
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRECIA MERCED                                                         Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.538
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRECIA SIERRA BANEGAS                                                 Contingent
          11318 SW 161 PL                                                       Unliquidated
          MIAMI, FL 33196                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.538
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREEN LEE                                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.539
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $968.00
          GREENBAUM SHAREEN MISHAL                                              Contingent
          11011 Sheridan St., Ste 215                                           Unliquidated
          Hollywood, FL 33026                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9363
                                                                             Is the claim subject to offset?     No       Yes

 3.539
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $58.39
          Greenbrier Obstetrics Gynecology PC                                   Contingent
          713 Volvo Pkwy, Suite 200                                             Unliquidated
          Chesapeake, VA 23320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.539
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREENY VALBUENA                                                       Contingent
          7563 COURTYARD RUN W                                                  Unliquidated
          BOCA RATON, FL 33433                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 774 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 787 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.539
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREG COULTER                                                          Contingent
          2402 BAIKAL LOOP                                                      Unliquidated
          UPPER MARLBORO, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.539
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREGORY ANDERSON                                                      Contingent
          2436 FULTON ST                                                        Unliquidated
          TOLEDO, OH 43620                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.539
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREGORY BROOKS                                                        Contingent
          2634 LAURETTA AVE                                                     Unliquidated
          WESTMINSTER, MD 21158                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.539
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREGORY BROOKS                                                        Contingent
          2634 LAURETTA AVE                                                     Unliquidated
          BALTIMORE, MD 21223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.539
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gregory Brown                                                         Contingent
          2679 Willow Glen Rd.                                                  Unliquidated
          Hilliard, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.539
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREGORY BROWN                                                         Contingent
          2679 WILLOW GLEN ROAD                                                 Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.539
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREGORY BROWN                                                         Contingent
          2679 WILLOW GLEN ROAD                                                 Unliquidated
          COLUMBUS, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 775 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 788 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.540
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gregory Clay                                                          Contingent
          102 Hickory Hollow Dr.                                                Unliquidated
          Antioch, TN 37013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.540
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREGORY KASSON                                                        Contingent
          388 W 1ST AVE.                                                        Unliquidated
          COLUMBUS, OH 43201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.540
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREGORY MATUSZYNSKI                                                   Contingent
          272 ELGIN AVE                                                         Unliquidated
          TOLEDO, OH 43605                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.540
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREGORY PARKER                                                        Contingent
          12504 ARBOR DRIVE                                                     Unliquidated
          ALSIP, IL 60803                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.540
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gregory Pontasch                                                      Contingent
          9413 Valetta Dr.                                                      Unliquidated
          Temperance, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.540
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREGORY PONTASCH                                                      Contingent
          9413 VALETTA DR                                                       Unliquidated
          TEMPERANCE, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.540
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREGORY RHODES                                                        Contingent
          707 YORK RD.                                                          Unliquidated
          APT. 3136                                                             Disputed
          TOWSON, MD 21204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 776 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 789 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.540
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gregory Thomas                                                        Contingent
          2303 Westfield Ave.                                                   Unliquidated
          Baltimore, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.540
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREGORY THOMAS                                                        Contingent
          2303 WESTFIELD AVE                                                    Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.540
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREGORY WILLIAMS, II                                                  Contingent
          2575 SW 105 TERRACE                                                   Unliquidated
          DAVIE, FL 33324                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.541
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRETA BURRY                                                           Contingent
          373 CARROLL STREET SUITE 62                                           Unliquidated
          AKRON, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.541
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRETCHEN BURDO                                                        Contingent
          6438 COVENTRY WAY                                                     Unliquidated
          WATERVILLE, OH 43566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.541
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRETCHEN SCHOTT                                                       Contingent
          1065 LIBERTY LN NW                                                    Unliquidated
          NORTH CANTON, OH 44720-8601                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.541
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRIFFIN SANDEROFF                                                     Contingent
          305 BONNIE MEADOW CIR                                                 Unliquidated
          REISTERSTOWN, MD 21136-6201                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 777 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 790 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.541
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRIFFIN SUKEL                                                         Contingent
          270 NORTH MAIN STREET                                                 Unliquidated
          CHAGRIN FALLS, OH 44022                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.541
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRIFFIN WHIMS                                                         Contingent
          1604 APPLE VALLEY DRIVE                                               Unliquidated
          HOWARD, OH 43028                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.541
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GRIFFITH LITTLEHALE                                                   Contingent
          2708STRAUSSAVE                                                        Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.541
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GUANYUE RAO                                                           Contingent
          3118C 22 E EXCHANGE STREET                                            Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.541
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GUELDA JOSIL                                                          Contingent
          1270 NE 139TH ST APT 4                                                Unliquidated
          NORTH MIAMI, FL 33161-3445                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.541
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GUENNA BOLINGER                                                       Contingent
          5772 FOXBORO AVE. NW                                                  Unliquidated
          CANTON, OH 44718                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.542
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GUILHERME MILEGUIR                                                    Contingent
          1010 SEMINOLE DRIVE, APT 809                                          Unliquidated
          FORT LAUDERDALE, FL 33304                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 778 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 791 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.542
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GUNNAR KRAMER                                                         Contingent
          139 SPRUCE ST.                                                        Unliquidated
          MAHTOMEDI, MN 55115                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.542
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GUODONG DENG                                                          Contingent
          2220 HIGH ST.                                                         Unliquidated
          APT 606                                                               Disputed
          CUYAHOGA, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.542
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GUOPENG FU                                                            Contingent
          634 E BUCHTEL AVE APT 313                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.542
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GURMANN BOPARAI                                                       Contingent
          6576 SHIPSLANDING AVE NW                                              Unliquidated
          CANTON, OH 44718                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.542
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GUSTAVO BAUTISTA                                                      Contingent
          8053 OLD JENNING ROAD                                                 Unliquidated
          EDEN, NY 14057                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.542
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GUSTAVO POLIDOR                                                       Contingent
          850 N MIAMI AVENUE, APT 2003                                          Unliquidated
          MIAMI, FL 33136                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.542
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GUSTAVO VEGA                                                          Contingent
          9833 SW 94TH TERRACE                                                  Unliquidated
          MIAMI, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 779 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 792 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.542
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GWEN BAKER                                                            Contingent
          3168 HOMMON RD                                                        Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.542
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAANESHA SMITH-JOHNSON                                                Contingent
          207D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          REISTERSTOWN, MD 21136
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.543
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAANESHA SMITH-JOHNSON                                                Contingent
          207D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.543
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HABIB DURODOLA                                                        Contingent
          2110 NEWKIRK AVE APT 3F                                               Unliquidated
          BROOKLYN, NY 11226-7534                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.543
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HABIBAT OLADOSU                                                       Contingent
          4077 MCDOWELL LANE                                                    Unliquidated
          LANDSDOWNE, MD 21227                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.543
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HABIBAT OLADOSU                                                       Contingent
          6649 COLLINSDALE RD                                                   Unliquidated
          APT D                                                                 Disputed
          PARKVILLE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.543
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HADEN SHOLL                                                           Contingent
          4862 S VILLAGE DR APT 3                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 780 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 793 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.543
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HADEN SOLMEN                                                          Contingent
          535 STEWART AVENUE                                                    Unliquidated
          SALEM, OH 44460                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.543
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $340.00
          Hadi Berry, DO                                                        Contingent
          18550 W Outer Dr                                                      Unliquidated
          Dearborn, MI 48128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7506
                                                                             Is the claim subject to offset?     No       Yes

 3.543
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HADYN GOLDBERG                                                        Contingent
          3038 LENNOX CT                                                        Unliquidated
          LAMBERTVILLE, MI 48144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.543
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Hafez Rais Rohani                                                     Contingent
          1880 Redwood Ave.                                                     Unliquidated
          Akron, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.543
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAFEZ RAIS ROHANI                                                     Contingent
          1880 REDWOOD AVE                                                      Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.544
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAIDONG ZHU                                                           Contingent
          520 S HAWKINS AVE APT 1                                               Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.544
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAIFENG YE                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 781 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 794 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.544
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $436.50
          HAIKEN DERMATOLOGY                                                    Contingent
          310                                                                   Unliquidated
          FORT MYERS, FL 33912                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3202
                                                                             Is the claim subject to offset?     No       Yes

 3.544
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAILEY ADKINS                                                         Contingent
          174 SOUTH DORSET ROAD                                                 Unliquidated
          TROY, OH 45373                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.544
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAILEY KILPATRICK                                                     Contingent
          812 GRAVIER ST.                                                       Unliquidated
          APT. 1004                                                             Disputed
          NEW ORLEANS, LA 70112
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.544
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAILEY TOPORCER                                                       Contingent
          1230 JULIA DRIVE                                                      Unliquidated
          WARREN, OH 44481                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.544
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAILEY WEICKS                                                         Contingent
          10307 SOUTH HARVARD BOULEVARD                                         Unliquidated
          LOS ANGELES, CA 90047                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.544
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAILIANG JIN                                                          Contingent
          3814 WYNDHAM RIDGE DRIVE                                              Unliquidated
          APARTMENT 206                                                         Disputed
          STOW, OH 44224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.544
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAILU KASSA                                                           Contingent
          8824 BLAIRWOOD RD                                                     Unliquidated
          B2                                                                    Disputed
          NOTTINGHAM, MD 21236
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 782 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 795 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.544
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAIPEI LI                                                             Contingent
          55 FIR HILL, APT 9B10                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.545
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAIRSTON PRESSLEY                                                     Contingent
          3439 HARWELL AVE                                                      Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.545
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAITAO ZHAO                                                           Contingent
          685 SHERMAN STREET APT11                                              Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.545
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALA NUSEIRAT                                                         Contingent
          3330 ARLINGTON AVE APT 3                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.545
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALEE GROTHOUSE                                                       Contingent
          629 LEONARD AVE                                                       Unliquidated
          DELPHOS, OH 45833                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.545
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALEIGH HARRIS                                                        Contingent
          4813 ALLEN COVE RD                                                    Unliquidated
          LUNA PIER, MI 48157                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.545
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALEY ADAMS                                                           Contingent
          11388 MADISON ROAD                                                    Unliquidated
          HUNTSBURG, OH 44046                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 783 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 796 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.545
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALEY CHRISTANI                                                       Contingent
          4385 APPLE ORCHARD                                                    Unliquidated
          ROOTSTOWN, OH 44272                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.545
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALEY GOODBURN                                                        Contingent
          6177 AVERY CROSSING BLVD                                              Unliquidated
          DUBLIN, OH 43016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.545
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALEY HESS                                                            Contingent
          7710 BROWN RD                                                         Unliquidated
          CURTICE, OH 43412                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.545
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALEY PTSCHENEDER                                                     Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A158                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.546
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALEY STEINBERG                                                       Contingent
          315 NE 3RD AVE. APT. 904                                              Unliquidated
          APT. 301                                                              Disputed
          FORT LAUDERDALE, FL 33301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.546
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALEY STEVENS                                                         Contingent
          3408 MIDDLESEX DR APT E                                               Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.546
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALIEGH REINOEHL                                                      Contingent
          373 CARROLL ST, JAR ARENA WBB SUITE                                   Unliquidated
          62                                                                    Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 784 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 797 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.546
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $998.06
          Halifax Medical Center                                                Contingent
          1041 Dunlawton Ave.                                                   Unliquidated
          Port Orange, FL 32127                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.546
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALIM JOSEPH                                                          Contingent
          3658 CLARENELL RD.                                                    Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.546
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALL MILES                                                            Contingent
          P.O. BOX 1270                                                         Unliquidated
          HARTVILLE, OH 44632                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.546
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,612.94
          Hallandale Outpatient Surgical Cent                                   Contingent
          306 E Hallandale Beach Blvd.                                          Unliquidated
          Hallandale, FL 33009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.546
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALLE HOVANCE                                                         Contingent
          3952 WEST LAKE ROAD                                                   Unliquidated
          CORTLAND, OH 44410                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.546
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALLE SOLOMON                                                         Contingent
          2810 CENTER COURT DRIVE                                               Unliquidated
          WESTON, FL 33332                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.546
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Hallee Fresco                                                         Contingent
          9428 Lilac Dr.                                                        Unliquidated
          PO Box 826                                                            Disputed
          Forest Falls, CA 92339
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 785 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 798 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.547
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALLIE CAJUSTE                                                        Contingent
          835 NW 130 ST                                                         Unliquidated
          GOLDEN BEACH, FL 33160                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.547
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALLIE CHAVEZ                                                         Contingent
          4434 LINCOLN AVENUE                                                   Unliquidated
          PARMA, OH 44129                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.547
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALLIE DOLIN                                                          Contingent
          4320 BIRCHALL RD                                                      Unliquidated
          TOLEDO, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.547
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALLIE DOLIN                                                          Contingent
          7420 NIGHTINGALE DRIVE                                                Unliquidated
          APT.14                                                                Disputed
          HOLLAND, OH 43528
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.547
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HALONA DOBBINS                                                        Contingent
          78 CORAL LN                                                           Unliquidated
          CHILLICOTHE, OH 45601                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.547
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAMED HARRAZI                                                         Contingent
          1192 ELLESMERE AVE                                                    Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.547
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAMID KHATIBI                                                         Contingent
          2579 W 235TH STREET APT.G                                             Unliquidated
          TORRANCE, CA 90505                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 786 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 799 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.547
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAMIDEH TARAJI                                                        Contingent
          3501 ST. PAUL STREET, APT 634                                         Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.547
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAMILTON HAUGH                                                        Contingent
          9706 SOUTH 6TH AVENUE                                                 Unliquidated
          INGLEWOOD, CA 90305                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.547
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $154.00
          Hampton Roads Radiology Assoc                                         Contingent
          110 Kingsley Ln                                                       Unliquidated
          Norfolk, VA 23505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.548
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAMPUS AHLIN                                                          Contingent
          6101 PALM TRACE LANDINGS DRIVE                                        Unliquidated
          BUILDING 7, UNIT 102                                                  Disputed
          FORT LAUDERDALE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.548
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAMZAH MALIK                                                          Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.548
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAMZAH RIZVI                                                          Contingent
          4515 W. BANCROFT ST. UNIT 5                                           Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.548
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAN CHANG                                                             Contingent
          9305 SW 77TH AVE                                                      Unliquidated
          APT 230                                                               Disputed
          MIAMI, FL 33156
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 787 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 800 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.548
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAN LIN                                                               Contingent
          1296 BUCKINGHAM GATE BLVD                                             Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.548
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANDY PHYALL, JR.                                                     Contingent
          7926 31 STREET                                                        Unliquidated
          ROSEDALE, MD 21237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.548
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANEEN AMAWI                                                          Contingent
          3309 ARLINGTON AVE APT 30                                             Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.548
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANG SI                                                               Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.548
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANH PHAN                                                             Contingent
          14 NGUYEN KIEM STREET                                                 Unliquidated
          VINH CITY, NGHE AN, OH 00046                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.548
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANIPH ALINIAGERDROUDBARI                                             Contingent
          1350 N HOWARD ST.                                                     Unliquidated
          APT 611                                                               Disputed
          AKRON, OH 44310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.549
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANK CLEGG                                                            Contingent
          813 EUCLID AVENUE                                                     Unliquidated
          TORONTO, OH 43964                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 788 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 801 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.549
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANLIN CHEN                                                           Contingent
          55 FIR HILL APT3A1                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.549
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNA ROWELL                                                          Contingent
          2125 CAMPUS RD                                                        Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.549
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH ARISON                                                         Contingent
          2541 STATION RD                                                       Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.549
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH BACKUS                                                         Contingent
          1703 PIONEER ROAD                                                     Unliquidated
          GRANDBURY, TX 76049                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.549
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH BAUGHMAN                                                       Contingent
          6688 MEESE RD NE                                                      Unliquidated
          ALLIANCE, OH 44601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.549
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH BENNETT                                                        Contingent
          PO BOX 503                                                            Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.549
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH BOEHM                                                          Contingent
          1587 LEWIS DRIVE                                                      Unliquidated
          LAKEWOOD, OH 44107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 789 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 802 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.549
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH CANGCO                                                         Contingent
          6438 HARTWAIT STREET                                                  Unliquidated
          BALTIMORE, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.549
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH CHRISTOPHE                                                     Contingent
          3301 COLLEGE AVENUE                                                   Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.550
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH CLARK                                                          Contingent
          5376 SR 514                                                           Unliquidated
          GLENMONT, OH 44628                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.550
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH CRAMER                                                         Contingent
          535 PEPPERWOOD DRIVE                                                  Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.550
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH DAVIS                                                          Contingent
          3731 SE 17TH AVE.                                                     Unliquidated
          GAINESVILLE, FL 32641                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.550
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH EVOLA                                                          Contingent
          11340 PROSPECT RD                                                     Unliquidated
          STRONGSVILLE, OH 44149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.550
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH GIRLIE                                                         Contingent
          2250 PERRYSBURG HOLLAND RD.                                           Unliquidated
          A5                                                                    Disputed
          MAUMEE, OH 43537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 790 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 803 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.550
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH GIVENS                                                         Contingent
          13911 DREXMORE ROAD                                                   Unliquidated
          CLEVELAND, OH 44120                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.550
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH HENRY                                                          Contingent
          150 COUSINS DR                                                        Unliquidated
          CARLISLE, OH 45005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.550
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH HILTY                                                          Contingent
          10767 RESERVOIR DRIVE                                                 Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.550
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH HUNT                                                           Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C232                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.550
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH HUNT                                                           Contingent
          108 REED AVENUE                                                       Unliquidated
          BROWNS MILLS, NJ 08015                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.551
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Hannah Kanzig                                                         Contingent
          13115 Schreiber Rd.                                                   Unliquidated
          Cleveland, OH 44125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.551
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH KANZIG                                                         Contingent
          13115 SCHREIBER RD                                                    Unliquidated
          VALLEY VIEW, OH 44125                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 791 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 804 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.551
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH KNOBLOCH                                                       Contingent
          5802 MEADOWBROOK LANE                                                 Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.551
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH KOHLER                                                         Contingent
          2140 TIMBERCREEK DR.                                                  Unliquidated
          APT. A                                                                Disputed
          TOLEDO, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.551
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Hannah Kohler-Blausey                                                 Contingent
          2140 Timbercreek Dr.                                                  Unliquidated
          Apt. A                                                                Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.551
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH KOHLER-BLAUSEY                                                 Contingent
          2140 TIMBERCREEK DR.                                                  Unliquidated
          APT. A                                                                Disputed
          TOLEDO, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.551
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH LANE                                                           Contingent
          5009 LUCAS PERRYSVILLE ROAD                                           Unliquidated
          PERRYSVILLE, OH 44864                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.551
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH LOGLISCI                                                       Contingent
          5715 MOSHOLU AVE APT 2B                                               Unliquidated
          BRONX, NY 10471-2229                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.551
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH LUFT                                                           Contingent
          11385 SOMERSET ROAD                                                   Unliquidated
          THORNVILLE, OH 43076                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 792 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 805 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.551
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH MANN                                                           Contingent
          6007 GIDDINGS ROAD                                                    Unliquidated
          ROOTSTOWN, OH 44272                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.552
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH MCBRIDE                                                        Contingent
          12215 MUMFORD ROAD                                                    Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.552
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH MISTIS                                                         Contingent
          562 PHEASANT RUN                                                      Unliquidated
          VIRGINIA BEACH, VA 23452                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.552
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH PINEAULT                                                       Contingent
          1151 RICHWOOD AVE                                                     Unliquidated
          MORGANTOWN, WV 26505                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.552
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH QUICKSELL                                                      Contingent
          1317 FRENCHMEN ST.                                                    Unliquidated
          NEW ORLEANS, LA 70116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.552
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH SABA                                                           Contingent
          5700 KYLIE COURT                                                      Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.552
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH SCHIMMOELLER                                                   Contingent
          446 SHERMAN STREET APT 201A                                           Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 793 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 806 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.552
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH SMITH                                                          Contingent
          3021 PASCAL DR                                                        Unliquidated
          BEAVERCREEK, OH 45431                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.552
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH WAITE                                                          Contingent
          7527 BRIARCLIFF PKWY                                                  Unliquidated
          MIDDLEBURG HEIG, OH 44130                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.552
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH WALDMAN                                                        Contingent
          1512 DENISON DRIVE NW                                                 Unliquidated
          WARREN, OH 44485                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.552
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH WARD                                                           Contingent
          116 EAST SECOND ST                                                    Unliquidated
          GIRARD, OH 44420                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.553
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH WARD                                                           Contingent
          165 NORTH CHESTNUT AVENUE                                             Unliquidated
          NILES, OH 44446                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.553
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNAH WITHROW                                                        Contingent
          7633 SENECA TRL                                                       Unliquidated
          TEMPERANCE, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.553
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANNIQUE ROBERTS                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 794 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 807 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.553
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANPENG XU                                                            Contingent
          9248 MEADOW LANDING CT                                                Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.553
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANS APOLLON                                                          Contingent
          15005 NE 6TH AVE #103                                                 Unliquidated
          NORTH MIAMI, FL 33161                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.553
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HANYANG ZHOU                                                          Contingent
          2245 UNIVERSITY HILLS BLVDAPT 109                                     Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.553
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAO GUO                                                               Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.553
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAO GUO                                                               Contingent
          80 N PORTAGE PATH                                                     Unliquidated
          APT 8B5                                                               Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.553
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAO ZHANG                                                             Contingent
          38 S ADAMS ST APT 2                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.553
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAORAN WANG                                                           Contingent
          437 LOVISA STREET                                                     Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 795 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 808 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.554
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAORAN XIA                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.554
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAOWEI JIANG                                                          Contingent
          55 FIR HILL STREET APT.4A1                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.554
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $96.00
          Hareendra G. Adhvarya, MD                                             Contingent
          7215 Old Oak Blvd. #A418                                              Unliquidated
          Cleveland, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.554
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARI POUDYAL                                                          Contingent
          1220 WEST SANDUSKY STREET                                             Unliquidated
          FINDLAY, OH 45840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.554
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARIHARAN RANGARAJAN                                                  Contingent
          406 SUMNER STREET                                                     Unliquidated
          APARTMENT A-1                                                         Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.554
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARIHARAN RANGARAJAN                                                  Contingent
          406 SUMNER STREET                                                     Unliquidated
          APARTMENT B-6                                                         Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.554
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARINI SRIDHARAN                                                      Contingent
          268D, DEPOT                                                           Unliquidated
          80 EAST EXCHANGE STREET                                               Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 796 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 809 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.554
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARIS ALI                                                             Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.554
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARMONE CHATMAN                                                       Contingent
          4535 LOCH LANE                                                        Unliquidated
          SAN LEANDRO, CA 94578                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.554
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAROLD ANTOINE                                                        Contingent
          3934 SADIE RD                                                         Unliquidated
          RANDALLSTOWN, MD 21133-4011                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.555
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $78.73
          Harold Lewis, DO PA                                                   Contingent
          202 Lewis St.                                                         Unliquidated
          Harrisburg, PA 17110                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.555
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAROLD PEIRRE LOUIS                                                   Contingent
          1071 NW 101ST ST                                                      Unliquidated
          MIAMI, FL 33150-1334                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.555
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARRIET BATTISTE                                                      Contingent
          3204 SONATA COURT                                                     Unliquidated
          STOCKTON, CA 95212                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.555
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARRISON ASOKUARAMI                                                   Contingent
          8121 CHURCH LN                                                        Unliquidated
          WINDSOR MILL, MD 21244-3210                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 797 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 810 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.555
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARRISON VONDERAU                                                     Contingent
          23868 W RIM DR                                                        Unliquidated
          COLUMBIA STATION, OH 44028                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.555
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARRISON ZEITLER                                                      Contingent
          7969 HARROW CT                                                        Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.555
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARRY MOLYNEUX                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.555
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARRY TAYLOR                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.555
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARSH DESAI                                                           Contingent
          2126 ORCHARD LAKES PL APT 12                                          Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.555
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARSHAL GADE                                                          Contingent
          55 FIR HILL ST APT 11B10                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.556
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARSHAL GADE                                                          Contingent
          55 FIR HILLS STREET                                                   Unliquidated
          5A1                                                                   Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 798 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 811 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.556
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARUN MUSA                                                            Contingent
          2069 MARTIN ROAD                                                      Unliquidated
          MOGADORE, OH 44260                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.556
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $71.75
          Harvey A. Frank, DC PA                                                Contingent
          1321 S Andrews Ave.                                                   Unliquidated
          Fort Lauderdale, FL 33316                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.556
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HASAN VARENCE                                                         Contingent
          2847 BAINBRIDGE AVE                                                   Unliquidated
          BRONX, NY 10458                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.556
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HASAN VARENCE                                                         Contingent
          2039 DENUNE AVE                                                       Unliquidated
          COLUMBUS, OH 43211                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.556
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HASANTHA HEMALI MALAVIPATHIRANA                                       Contingent
          634 E BUCHTEL AVE                                                     Unliquidated
          APT 208                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.556
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HASHLIE THOMAS                                                        Contingent
          4911 NW 11TH COURT                                                    Unliquidated
          LAUDERHILL, FL 33313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.556
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HASHMATH FATHIMA                                                      Contingent
          22 E ALANBROOKE COURT                                                 Unliquidated
          TOWSON, MD 21204                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 799 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 812 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.556
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HASIBAH WALKER                                                        Contingent
          1870 PARK BLVD                                                        Unliquidated
          CAMDEN, NJ 08103                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.556
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HASITHA BOTHENNA                                                      Contingent
          389 SHERMAN STREET                                                    Unliquidated
          APT #202                                                              Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.557
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Hassan Forney                                                         Contingent
          2707 Merlot Ln                                                        Unliquidated
          Annapolis, MD 21401-7438                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.557
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HASSAN FORNEY                                                         Contingent
          738 CRISFIELD WAY                                                     Unliquidated
          ANNAPOLIS, MD 21401                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.557
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HASSAN REAMES                                                         Contingent
          406C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.557
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HASSAN REAMES                                                         Contingent
          302A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          WINDSOR MILL, MD 21244
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.557
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HASSAN REAMES                                                         Contingent
          302A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 800 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 813 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.557
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HASSAN SALEH                                                          Contingent
          1648 COLLEEN CT                                                       Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.557
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $302.00
          Hassan Semann, MD                                                     Contingent
          3065 Arlington Ave.                                                   Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1147
                                                                             Is the claim subject to offset?     No       Yes

 3.557
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HASSIBULLAH AGHBAR                                                    Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.557
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HASSIEM BROCKINGTON                                                   Contingent
          8434 ALLENSWOOD RD                                                    Unliquidated
          BALTIMORE, MD 21133                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.557
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Hau Thawng                                                            Contingent
          1317 W Running Brook Rd.                                              Unliquidated
          Nashville, TN 37209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.558
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAUVEMITH LABRANCHE                                                   Contingent
          41 NW 190TH ST                                                        Unliquidated
          MIAMI, FL 33169-4026                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.558
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAVEN COOK                                                            Contingent
          7807 MARCHE LATERAL RD.                                               Unliquidated
          NORTH LITTLE ROCK, AR 72118                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 801 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 814 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.558
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAYDEN GLOVER                                                         Contingent
          36550 CHESTER ROAD                                                    Unliquidated
          APT. 4804                                                             Disputed
          AVON, OH 44011
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.558
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAYDEN SPIES                                                          Contingent
          16 PEPPER RIDGE RD                                                    Unliquidated
          PEPPER PIKE, OH 44124                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.558
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAYLEE DUNAHAY                                                        Contingent
          1907 UNIVERSITY BLVD                                                  Unliquidated
          LIMA, OH 45805                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.558
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAYLEY HEATH                                                          Contingent
          1911 GASTON ROAD                                                      Unliquidated
          SKIPPERS, VA 23879                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.558
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HAYLEY SCHERER                                                        Contingent
          3794 MAGNOLIA DRIVE                                                   Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.558
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HE HAO                                                                Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.558
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HE HU                                                                 Contingent
          77 FIRHILL TOWERS, 7B8                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 802 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 815 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.558
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HE'QUIA HORNER                                                        Contingent
          2311 13TH STREET NE                                                   Unliquidated
          CANTON, OH 44705                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.559
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,450.00
          HEALIX HEALTHCARE SERVICES LLC                                        Contingent
          3990 SHERIDAN ST                                                      Unliquidated
          STE. 201                                                              Disputed
          HOLLYWOOD, FL 33021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       3012                         Is the claim subject to offset?     No       Yes


 3.559
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $120.00
          HEALTH CORE PHYSICAL THERAPY &                                        Contingent
          8198 S JOG RD.                                                        Unliquidated
          SUITE 204-5                                                           Disputed
          BOYNTON BEACH, FL 33472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.559
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $358.00
          Health Texas Provider Network                                         Contingent
          PO Box 844128                                                         Unliquidated
          Dallas, TX 75284-4128                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8936
                                                                             Is the claim subject to offset?     No       Yes

 3.559
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HealthSmart Benefits Solutions, Inc                                   Contingent
          PO Box 847972                                                         Unliquidated
          Dallas, TX 75284-7972                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.559
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HealthSmart Care Management                                           Contingent
          PO Box 842088                                                         Unliquidated
          Dallas, TX 75284                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.559
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HealthSmart Preferred Network                                         Contingent
          PO Box 846038                                                         Unliquidated
          Dallas, TX 75284                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 803 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 816 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.559
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Healthsouth Geisinger                                                 Contingent
          2 Rehab Lane                                                          Unliquidated
          Danville, PA 17821                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.559
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $620.00
          HEALTHSTONE MEDICAL GROUP LLC                                         Contingent
          3700 WASHINGTON ST                                                    Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4861
                                                                             Is the claim subject to offset?     No       Yes

 3.559
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $18,796.89
          Healthtexas Provider Network                                          Contingent
          PO Box 844128                                                         Unliquidated
          Dallas, TX 75284-4128                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8936
                                                                             Is the claim subject to offset?     No       Yes

 3.559
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $175.00
          HEALTHY CARE PHYSICAL THERAPY                                         Contingent
          8198 S JOG RD                                                         Unliquidated
          SUITE 204-5                                                           Disputed
          BOYNTON BEACH, FL 33472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.560
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $85.07
          Heartplace PA                                                         Contingent
          16980 Dallas Pakwy, Suite 200                                         Unliquidated
          Dallas, TX 75248                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.560
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $202.24
          Heartwell, LLP                                                        Contingent
          7400 SW 87th Ave., Suite 100                                          Unliquidated
          Miami, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.560
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEATH LAUX                                                            Contingent
          7619 US ROUTE 127                                                     Unliquidated
          CELINA, OH 45822                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 804 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 817 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.560
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEATHER CARNEGIE                                                      Contingent
          17107 NORTH BAY ROAD                                                  Unliquidated
          APT C406                                                              Disputed
          SUNNY ISLES BEACH, FL 33160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.560
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEATHER DANIELS                                                       Contingent
          3939 GREENRIDGE DR                                                    Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.560
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEATHER GOMEZ CARENO                                                  Contingent
          5042 SW 163RD CT                                                      Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.560
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEATHER GUZMAN                                                        Contingent
          19 ALBANS AVE                                                         Unliquidated
          EWING, NJ 08618                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.560
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Heather Husted                                                        Contingent
          1104 Autumn Lakes Ct.                                                 Unliquidated
          Apt. 105                                                              Disputed
          Virginia Beach, VA 23451
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.560
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEATHER HUSTED                                                        Contingent
          1104 AUTUMN LAKES CT                                                  Unliquidated
          APT 105                                                               Disputed
          VIRGINIA BEACH, VA 23451
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.560
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEATHER KENT                                                          Contingent
          9742 NW 7TH CIRCLE                                                    Unliquidated
          APT. 817                                                              Disputed
          PLANTATION, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 805 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 818 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.561
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEATHER MILOS                                                         Contingent
          815 HOLLYVIEW DR                                                      Unliquidated
          SHEFFIELD LAKE, OH 44054                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.561
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Heather Voss-Hoynes                                                   Contingent
          3785 Wiltshire Rd.                                                    Unliquidated
          Chagrin Falls, OH 44022                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.561
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEATHER VOSS-HOYNES                                                   Contingent
          3785 WILTSHIRE RD                                                     Unliquidated
          MORELAND HILLS, OH 44022                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.561
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEATHER WILLIAMS                                                      Contingent
          1510 W SANDPIPER CIRCLE                                               Unliquidated
          PEMBROKE PINES, FL 33026                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.561
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Heatlcare Highways                                                    Contingent
          6300 Fallwater Trail                                                  Unliquidated
          Ste. 120                                                              Disputed
          The Colony, TX 75056
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.561
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Heatlcare Highways                                                    Contingent
          6300 Fallwater Trail                                                  Unliquidated
          Ste. 120                                                              Disputed
          The Colony, TX 75056
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.561
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEBO DRAMOU                                                           Contingent
          13 HOMBERG AVENUE                                                     Unliquidated
          ESSEX, MD 21221                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 806 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 819 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.561
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HECTOR ACOSTA CARRILLO                                                Contingent
          5204 NE 2ND CT APT. 3                                                 Unliquidated
          MIAMI, FL 33137                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.561
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HECTOR BEASON                                                         Contingent
          7315 CARLYLE AVE, APT 13                                              Unliquidated
          MIAMI BEACH, FL 33141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.561
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HECTOR GARCIA                                                         Contingent
          6945 NW 20 AVENUE                                                     Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.562
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HECTOR HENRRIQUEZ                                                     Contingent
          14875 PRAIRIE LAKE DR                                                 Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.562
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $330.00
          HECTOR WILTZ JR                                                       Contingent
          11760 SW 40TH ST.                                                     Unliquidated
          MIAMI, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4479
                                                                             Is the claim subject to offset?     No       Yes

 3.562
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HECTOR ZAYAS                                                          Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.562
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEENA THAKKAR                                                         Contingent
          2801 W BANCROFT MS121                                                 Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 807 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 820 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.562
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEIDI WIEGAND                                                         Contingent
          12772 GIFFORD ROAD                                                    Unliquidated
          OBERLIN, OH 44074                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.562
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HELEN FRAZIER                                                         Contingent
          4361 CLARKWOOD PARKWAY APT 508                                        Unliquidated
          WARRENSVILLE HEIGHTS, OH 44128                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.562
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HELEN MARTINA MATHICHETTY                                             Contingent
          ANTHUVAN                                                              Unliquidated
          77 FIR HILL TOWERS 5B5                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.562
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HELEN MARTINA MATHICHETTY                                             Contingent
          ANTHUVAN                                                              Unliquidated
          77 FIR HILL TOWERS 11B12                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.562
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HELEN NEE                                                             Contingent
          4625 W BARLIND DR                                                     Unliquidated
          PITTSBURGH, PA 15227                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.562
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HELENA TAMINSKI                                                       Contingent
          51165 BALTREE DRIVE                                                   Unliquidated
          SHELBY TOWNSHIP, MI 48316                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.563
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $24.50
          Helix Urgent Care Lake                                                Contingent
          2720 - 10th Ave N                                                     Unliquidated
          Lake Worth, FL 33461                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 808 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 821 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.563
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEMA RAVALI ADURI                                                     Contingent
          77 FIR HILL TOWERS , APT: 6B5                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.563
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEMAA KREE KUMAR                                                      Contingent
          1335 OAK HILL CT APT 115                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.563
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEMAA SREEKUMAR                                                       Contingent
          3414 DORR ST APT 137                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.563
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $85.00
          HENDERSON MD FREDERIC L                                               Contingent
          1410                                                                  Unliquidated
          METAIRIE, LA 70002                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7800
                                                                             Is the claim subject to offset?     No       Yes

 3.563
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,671.12
          Hendry Regional Medical Center                                        Contingent
          524 W Sagamore Ave.                                                   Unliquidated
          Clewiston, FL 33440                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.563
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HENG CHEN                                                             Contingent
          65 PHEASANT WAY                                                       Unliquidated
          SOUTH WINDSOR, CT 06074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.563
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HENRIETTA APPIAH                                                      Contingent
          437 SUMNER STREET APT S1                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 809 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 822 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.563
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HENRIK TITTONEN                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.563
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HENRY BAER                                                            Contingent
          264 PARK ST                                                           Unliquidated
          NEW CANAAN, CT 06840-5712                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.564
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HENRY BREZIAL                                                         Contingent
          3105 NW 2ND ST                                                        Unliquidated
          LAUDERHILL, FL 33311                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.564
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HENRY ESTRADA                                                         Contingent
          2002 ROCK RIDGE DR                                                    Unliquidated
          HOUSTON, TX 77049                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.564
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HENRY HERNANDEZ                                                       Contingent
          289 E 64TH ST                                                         Unliquidated
          HIALEAH, FL 33013-1046                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.564
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HENRY LORENZO                                                         Contingent
          929 SW 143RD AVE                                                      Unliquidated
          PEMBROKE PINES, FL 33027-6156                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.564
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $219.00
          Henry Naddaf                                                          Contingent
          4235 Secor Rd                                                         Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1241
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 810 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 823 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.564
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HENRY ONYEDUM                                                         Contingent
          2312 CROSSETT RD                                                      Unliquidated
          BALTIMORE, MD 21237-1462                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.564
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HENRY SANNYASA                                                        Contingent
          PO BOX 1006                                                           Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.564
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HENRY SMITH                                                           Contingent
          79 GLADYS COURT                                                       Unliquidated
          OBERLIN, OH 44076                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.564
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HERBERT HARDIN                                                        Contingent
          6438 KOFFEL COURT                                                     Unliquidated
          ELKRIDGE, MD 21078                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.564
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HERBERT PITCHFORD                                                     Contingent
          4224 IVANHOE AVE                                                      Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.565
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $98.07
          Hershman Medical                                                      Contingent
          13400 SW 120th St. #300A                                              Unliquidated
          Miami, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.565
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HESHAM ELDESOUKY                                                      Contingent
          459 SPICER STREET                                                     Unliquidated
          APARTMENT 'A'                                                         Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 811 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 824 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.565
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEYI LIANG                                                            Contingent
          646 E. BUCHTEL AVE.                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.565
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $205.48
          HHCSI                                                                 Contingent
          5250 E US Hwy 36                                                      Unliquidated
          Avon, IN 46123                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.565
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $748.33
          Hialeah Hospital                                                      Contingent
          651 E 25th St.                                                        Unliquidated
          Hialeah, FL 33013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.565
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Hibba Sumra                                                           Contingent
          7128 Quail Lakes Dr.                                                  Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.565
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HIBBA SUMRA                                                           Contingent
          4430 N HOLLAND SYLVANIA RD                                            Unliquidated
          APT 1329                                                              Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.565
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HILARY ANYAELE                                                        Contingent
          1411 GOODYEAR BLVD, #3                                                Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.565
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HILARY GEFFRARD                                                       Contingent
          18801 NE 3RD CT                                                       Unliquidated
          APT 721                                                               Disputed
          MIAMI, FL 33179
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 812 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 825 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.565
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HILARY GEFFRARD                                                       Contingent
          18801 NE 3RD CT                                                       Unliquidated
          APT 721                                                               Disputed
          MIAMI, FL 33179
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.566
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HILARY GEFFRARD                                                       Contingent
          18801 NE 3RD CT                                                       Unliquidated
          APT 721                                                               Disputed
          MIAMI, FL 33179
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.566
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $187.11
          Hilary Glasser, Psyd                                                  Contingent
          301 NW 84th Ave.                                                      Unliquidated
          Fort Lauderdale, FL 33324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.566
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HILDA CHANYAU                                                         Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.566
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HILLARY AJIFA                                                         Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.566
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HILLARY BUTLER                                                        Contingent
          7167 COBBLEDALE AVE. NW                                               Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.566
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HILLARY NKRUMAH                                                       Contingent
          604 BUSHYTAIL CT                                                      Unliquidated
          FREDERICK, MD 21703-2247                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 813 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 826 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.566
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,847.32
          Hillcrest Hospital                                                    Contingent
          6780 Mayfield Rd.                                                     Unliquidated
          Cleveland, OH 44124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.566
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,001.56
          Hillsdale Hospital                                                    Contingent
          168 S Howell St.                                                      Unliquidated
          Hillsdale, MI 49242                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.566
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HIMEL BARUA                                                           Contingent
          685 SHERMAN STREET                                                    Unliquidated
          APT 6                                                                 Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.566
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HIMEL BARUA                                                           Contingent
          543 E. BUCHTEL AVE APT 1                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.567
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HING YIP CHUNG                                                        Contingent
          437 SUMNER STREET APT C                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.567
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,267.39
          Hip & Joint Spec of N Texas                                           Contingent
          6301 Harris Pkwy #300                                                 Unliquidated
          Fort Worth, TX 76132                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.567
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $28,361.76
          Hiram College Health Center                                           Contingent
          Attn: Tricia Fincham                                                  Unliquidated
          PO Box 67                                                             Disputed
          Hiram, OH 44234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 814 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 827 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.567
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HIROSHI NIINA                                                         Contingent
          13252 SW 119 TERR                                                     Unliquidated
          MIAMI, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.567
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HIRSH SHAH                                                            Contingent
          7013 QUAIL LAKES DR                                                   Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.567
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOANGHA DAO                                                           Contingent
          3423 SCHNEIDER RD                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.567
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HODA NOURMOHAMMADI NAJAFABADI                                         Contingent
          647 SHERMAN ST.                                                       Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.567
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Hoffman Group                                                         Contingent
          2 Berea Commons                                                       Unliquidated
          Suite 10                                                              Disputed
          Berea, OH 44017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.567
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $921.08
          Hoffman Park Emerg Phys, LLC                                          Contingent
          401 NW 42nd Ave.                                                      Unliquidated
          Fort Lauderdale, FL 33317                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.567
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOHEBETH VEGA                                                         Contingent
          8880 NW 99TH PATH                                                     Unliquidated
          MEDLEY, FL 33178                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 815 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 828 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.568
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOLDEN PELZ                                                           Contingent
          6340 N ELLISTON TROWBRIDGE RD                                         Unliquidated
          MARTIN, OH 43445                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.568
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOLDEN TINCHER                                                        Contingent
          7285 JACKMAN RD                                                       Unliquidated
          TEMPERANCE, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.568
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOLLY HOFFMAN                                                         Contingent
          1812 LUKE DRIVE                                                       Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.568
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOLLY KNIGHT                                                          Contingent
          6359 CHILTERN ROAD                                                    Unliquidated
          CANAL FULTON, OH 44614                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.568
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,104.00
          Holly Mazanec, FNP-C                                                  Contingent
          444 W Exchange St.                                                    Unliquidated
          Akron, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1247
                                                                             Is the claim subject to offset?     No       Yes

 3.568
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Holly Noe                                                             Contingent
          30422 Oleander Blvd.                                                  Unliquidated
          Big Pine Key, FL 33043                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.568
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOLLY NOE                                                             Contingent
          2262 ORLANDO ROAD                                                     Unliquidated
          BIG PINE KEY, FL 33043                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 816 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 829 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.568
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOLLY RIEGEL                                                          Contingent
          26660 PLUMMER RD                                                      Unliquidated
          WILLIAMSPORT, OH 43164                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.568
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOLLY THOMPSON                                                        Contingent
          9506 COMMUNITY ROAD APT AB                                            Unliquidated
          WINDHAM, OH 44288                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.568
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOLLY WILKENS                                                         Contingent
          3343 SANDY LANE                                                       Unliquidated
          AVON, OH 44011                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.569
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,850.00
          HOLLYWOOD DIAGNOSTICS CENTER                                          Contingent
          4224 HOLLYWOOD BLVD                                                   Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7552
                                                                             Is the claim subject to offset?     No       Yes

 3.569
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $484.00
          Hollywood Eye Institute                                               Contingent
          11011 Sheridan St.                                                    Unliquidated
          Ste. 215                                                              Disputed
          Hollywood, FL 33026-1541
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.569
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $41,122.50
          HOLLYWOOD REGIONAL SURGERY CEN                                        Contingent
          3475 SHERIDAN ST                                                      Unliquidated
          SUITE 104                                                             Disputed
          HOLLYWOOD, FL 33021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.569
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,755.81
          Holy Cross Emergency Physicians, PA                                   Contingent
          4725 N Federal Hwy                                                    Unliquidated
          Fort Lauderdale, FL 33308-4603                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 817 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 830 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.569
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,758.55
          Holy Cross Hospital                                                   Contingent
          1500 Forest Glen Rd.                                                  Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.569
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,803.87
          Holy Cross Medical Group                                              Contingent
          PO Box 531866                                                         Unliquidated
          Atlanta, GA 30353-1866                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.569
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $35.00
          Holy Cross Urgent Care                                                Contingent
          1115 S Federal Hwy                                                    Unliquidated
          Fort Lauderdale, FL 33318                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.569
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $954.98
          HOMELINK                                                              Contingent
          1111 W SAN MARNAN DR                                                  Unliquidated
          Waterloo, IA 50702                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5911
                                                                             Is the claim subject to offset?     No       Yes

 3.569
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,961.28
          Homested Hospital                                                     Contingent
          975 Baptist Way                                                       Unliquidated
          Homestead, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.569
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HONG QIN                                                              Contingent
          2795 MACDUFF DR NW                                                    Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.570
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HONG WANG                                                             Contingent
          9066 SW 73RD CT                                                       Unliquidated
          APT1604                                                               Disputed
          MIAMI, FL 33156
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 818 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 831 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.570
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HONGDI CHEN                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.570
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HONGHE LIANG                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.570
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HONGMIN YU                                                            Contingent
          PO BOX 36565                                                          Unliquidated
          CANTON, OH 44735                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.570
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HONGMIN YU                                                            Contingent
          7536 PEACHMONT AVE NW                                                 Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.570
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HONGMING GUO                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.570
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HONGSEN ZHAO                                                          Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.570
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HONGZHEN YANG                                                         Contingent
          2865 NORTH HIGH STREET                                                Unliquidated
          #205                                                                  Disputed
          COLUMBUS, OH 43202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 819 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 832 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.570
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOOMAN ENAYATI                                                        Contingent
          590 E BUCHTEL AVE, APT 22                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.570
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOPAL MELBOURNE                                                       Contingent
          3551 LYNDALE AVE                                                      Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.571
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOPBLAN PEREZ                                                         Contingent
          1500 NW 24TH AVE                                                      Unliquidated
          MIAMI, FL 33125                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.571
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOPE CASSEDAY                                                         Contingent
          991 HARPSTER AVE                                                      Unliquidated
          AKRON, OH 44314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.571
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOPE MOODY-ZIMMERMAN                                                  Contingent
          4531 PARK LN                                                          Unliquidated
          DALLAS, TX 75220-2022                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.571
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HORACE JOHNSON                                                        Contingent
          6737 RADCLIFFE DRIVE                                                  Unliquidated
          ALEXANDRIA, VA 22307                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.571
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $336.00
          Horizons Counseling Services                                          Contingent
          5851 Pearl Rd, Ste. 305                                               Unliquidated
          Cleveland, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 820 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 833 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.571
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOSEAN MITTAL                                                         Contingent
          14625 NE 4TH AVE                                                      Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.571
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,606.00
          Hospital for Special Surg.                                            Contingent
          PO Box 29174                                                          Unliquidated
          New York, NY 10087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.571
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOSUK RHYU                                                            Contingent
          580 PARKHILL DRIVE APARTMENT 15                                       Unliquidated
          AKRON, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.571
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOUSTON LONG                                                          Contingent
          750 MULL AVE APT 1N                                                   Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.571
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $437.00
          HOUSTON RADIOLOGY ASSOCIATED                                          Contingent
          6565 FANNIN ST DUNN 281                                               Unliquidated
          Houston, TX 77030                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8097
                                                                             Is the claim subject to offset?     No       Yes

 3.572
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HSIAO-YING TANG                                                       Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.572
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HSIAO-YING TANG                                                       Contingent
          262 MALLARD POINT DR. APT 310                                         Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 821 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 834 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.572
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HSIN-WEI SU                                                           Contingent
          401 S. MAIN ST. #315A                                                 Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.572
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUAIKUAN LI                                                           Contingent
          6880 SW 44TH ST APT 209                                               Unliquidated
          MIAMI, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.572
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUAN ZHANG                                                            Contingent
          1759 HAMPTON KNOLL DRIVE                                              Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.572
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,995.00
          HUB MEDICAL LLC                                                       Contingent
          1130 KINGS POINT CT                                                   Unliquidated
          Naperville, IL 60563                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7458
                                                                             Is the claim subject to offset?     No       Yes

 3.572
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUGH CADE                                                             Contingent
          2319 CHATHAM RD                                                       Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.572
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUGH WASHINGTON                                                       Contingent
          312 OKLAUNION                                                         Unliquidated
          DALLAS, TX 75217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.572
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUGO AGUILAR                                                          Contingent
          152 DEEP HARBOR                                                       Unliquidated
          GUN BARREL CITY, TX 75156                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 822 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 835 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.572
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUGO VARGAS                                                           Contingent
          974 HARBORTON DR                                                      Unliquidated
          COLUMBUS, OH 43228                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.573
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUGUETTE XAVIER                                                       Contingent
          7331 SHALIMAR STREET                                                  Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.573
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUI LI                                                                Contingent
          2200 HIGH STREET                                                      Unliquidated
          APT 458                                                               Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.573
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUI TAO                                                               Contingent
          591 EAST BUCHTEL AVE                                                  Unliquidated
          APT T                                                                 Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.573
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUIYAN SHI                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.573
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Hulon Maeweathers                                                     Contingent
          3272 S Senseney Cir.                                                  Unliquidated
          Clarksville, TN 37042                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.573
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUMBERTO HENRIQUEZ                                                    Contingent
          6112 40TH AVE                                                         Unliquidated
          HYATTSVILLE, MD 20782-3012                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 823 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 836 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.573
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUNTER ANNE POSTIER                                                   Contingent
          19950 SANTA FE TRL                                                    Unliquidated
          LEAVENWORTH, KS 66048                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.573
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUNTER APESOS                                                         Contingent
          6530 FIELDSON RD                                                      Unliquidated
          DAYTON, OH 45459                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.573
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUNTER BURTT                                                          Contingent
          8880 DAY AVE SW                                                       Unliquidated
          NAVARRE, OH 44662                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.573
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUNTER CORNE                                                          Contingent
          PO BOX 524                                                            Unliquidated
          DECATUR, TN 37322                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUNTER JENKINS                                                        Contingent
          37418 HUNTERS RIDGE ROAD                                              Unliquidated
          SOLON, OH 44139                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUNTER KUHLMAN                                                        Contingent
          121 N 5TH ST                                                          Unliquidated
          WATERVILLE, OH 43566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUNTER LLOYD                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          BOX A-536                                                             Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 824 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 837 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.574
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUNTER LOWRY                                                          Contingent
          2505 MORNINGSTAR LANE                                                 Unliquidated
          ARLINGTON, TX 76001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUNTER MARKUS                                                         Contingent
          1120 N WESTWOOD AVE APT 2418                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUNTER OCONNOR                                                        Contingent
          117 FIRST TERRACE                                                     Unliquidated
          KEY LARGO, FL 33037                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUNTER PERRIN                                                         Contingent
          10250 ELLA LN                                                         Unliquidated
          PLEASANT LAKE, MI 49272                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUNTER ROCK                                                           Contingent
          11215 BLOOM ROAD                                                      Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUNTER ROCK                                                           Contingent
          2000 HERTFORD DRIVE                                                   Unliquidated
          PITTSBURGH, PA 15129                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUNTER ROWELL                                                         Contingent
          107 JANIE ST                                                          Unliquidated
          RUSKIN, FL 33570                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 825 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 838 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.575
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HURBRELL HOLMES                                                       Contingent
          8169 MEADE VILLAGE RD                                                 Unliquidated
          SEVERN, MD 21144-2402                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.575
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUSAM WAZIR                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.575
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUSSAIN ALNAJRANE                                                     Contingent
          393 SUMMER ST, APT105D AKRON                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.575
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUSSAIN ALNAJRANE                                                     Contingent
          25 FRENCH MILL RUN, #23                                               Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.575
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUY NGUYEN                                                            Contingent
          1701 STILLWATER DR                                                    Unliquidated
          TECUMSEH, MI 49286                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.575
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUYNH NGAN                                                            Contingent
          1816 N WESTWOOD AVE APT E                                             Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.575
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HX Global, Inc.                                                       Contingent
          1 International Plaza                                                 Unliquidated
          Suite 550                                                             Disputed
          Philadelphia, PA 19113
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       D001                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 826 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 839 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.575
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HYDIA ALLEN                                                           Contingent
          2530 NW 159TH ST                                                      Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.575
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HYUNG MI KANG                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.575
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HYUNJUN KIM                                                           Contingent
          181-C, 80 E.EXCHANGE ST.                                              Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.576
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          I'JAE WEBB                                                            Contingent
          8706 MEADOE HEIGHTS RD.                                               Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.576
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          I'KAYLA FENNELL                                                       Contingent
          2908 BIDEKER AVE                                                      Unliquidated
          FORT WORTH, TX 76105                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.576
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          I'MESHA BRANCH                                                        Contingent
          1431 BERT DRIVE                                                       Unliquidated
          FORT MYERS, FL 33916                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.576
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IAN ACEVEDO                                                           Contingent
          2077 VININGS CIRCLE APT 1307                                          Unliquidated
          WEILLINGTON, FL 33414                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 827 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 840 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.576
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IAN BEHM                                                              Contingent
          668 LEESBURG STATION ROAD                                             Unliquidated
          VOLANT, PA 16156                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.576
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IAN CRAWFORD                                                          Contingent
          908 SNOWFALL SPUR                                                     Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.576
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IAN CROOK                                                             Contingent
          2810 EAST COVE CT                                                     Unliquidated
          MAINEVILLE, OH 45039                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.576
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IAN JAMES                                                             Contingent
          820 W BARRE ST                                                        Unliquidated
          BALTIMORE, MD 21230-2403                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.576
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IAN LYNCH                                                             Contingent
          10716 CASTLETON TURN                                                  Unliquidated
          UPPER MARLBORO, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.576
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IAN MICHAEL ANDREWS                                                   Contingent
          3500 MARIGOLD CT                                                      Unliquidated
          APT 204                                                               Disputed
          PALM BEACH GARDENS, FL 33410
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.577
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IAN MONROE                                                            Contingent
          4343 W BANCROFT ST APT 4C                                             Unliquidated
          OTTAWA HILLS, OH 43615                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 828 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 841 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.577
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IAN MURPHY                                                            Contingent
          8001 SUDER AVE                                                        Unliquidated
          ERIE, MI 48133                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.577
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IAN MWANIKI                                                           Contingent
          1947 NEW HAVEN DR.                                                    Unliquidated
          BALTIMORE, MD 21221                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.577
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IAN ROMANO                                                            Contingent
          9340 OAK GROVE CIRCLE                                                 Unliquidated
          DAVIE, FL 33328                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.577
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IBRAHEEM EDU                                                          Contingent
          7851 RIVERDALE RD APT 102                                             Unliquidated
          NEW CARROLLTON, MD 20784-4004                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.577
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IBRAHIM ALSHAMMARI                                                    Contingent
          4474 STATE ROUTE 43, APT 7                                            Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.577
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IBRAHIM PRIDE                                                         Contingent
          2411 MONTEBELLO TERRACE                                               Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.577
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IBRAHIMA CAMARA                                                       Contingent
          7880 TRIBUTARY LN                                                     Unliquidated
          REYNOLDSBURG, OH 43068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 829 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 842 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.577
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IBRAHIMA KONE                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.577
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IBUKUN ODEKUNLE                                                       Contingent
          1540 HYDE PARK AVENUE                                                 Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.578
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IBUKUN OLUKANNI                                                       Contingent
          4092 MORSE CREEK COMMONS DRIVE                                        Unliquidated
          COLUMBUS, OH 43224                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.578
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IBUKUN OLUKANNI                                                       Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.578
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IBUKUNOLUWA OLADUNJOYE                                                Contingent
          3503 VISTA VERDE DRIVE                                                Unliquidated
          MITCHELLVILLE, MD 20721                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.578
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ICIS JOHNSON                                                          Contingent
          12506 GUINEVERE RD                                                    Unliquidated
          GLENN DALE, MD 20769-8942                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.578
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IDA MARTIN                                                            Contingent
          5933 WALNUT CIR APT S                                                 Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 830 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 843 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.578
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IDARA UDO-INYANG                                                      Contingent
          80 E EXCHANGE ST                                                      Unliquidated
          APT. 161-B                                                            Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.578
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $56,533.79
          IEC Group, Inc.                                                       Contingent
          PO Box 7186                                                           Unliquidated
          Boise, ID 83707                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.578
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IESHA BUTLER                                                          Contingent
          2 MERSEY CT APT F                                                     Unliquidated
          ELLICOTT CITY, MD 21042                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.578
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IESHA CHILDS                                                          Contingent
          1423 EAST EAGER ST                                                    Unliquidated
          BALTIMORE, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.578
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IFECHUKWUDEL UDEAGBALA                                                Contingent
          5502 YORKSHIRE DRIVE                                                  Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.579
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IFEOMA MJUBIGBO                                                       Contingent
          1120 N WESTWOOD AVE                                                   Unliquidated
          APT 6105                                                              Disputed
          TOLEDO, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.579
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IFTEKHAR HASAN                                                        Contingent
          685 SHERMAN ST                                                        Unliquidated
          APT: 18                                                               Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 831 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 844 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.579
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IGNACIO DEL FRESNO                                                    Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.579
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IGNACIO ESTRADAS GOYA                                                 Contingent
          3301COLLEGE AVE                                                       Unliquidated
          FORT LAUDEARDALE, FL 33314                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.579
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IGNACIO FERNANDEZ                                                     Contingent
          6363 SAINT CHARLES AVENUE                                             Unliquidated
          NEW ORLEANS, LA 70118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.579
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IGNACIO GAVILANES                                                     Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.579
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IGNACIO GAVILANES                                                     Contingent
          437 SHERMAN                                                           Unliquidated
          AKRON, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.579
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IGNACIO GOMEZ                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.579
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IGNACIO PUENTE                                                        Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 832 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 845 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.579
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IGNACIO STRADAS GOYA                                                  Contingent
          3301COLLEGE AVE                                                       Unliquidated
          FORT LAUDEARDALE, FL 33314                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.580
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IGNACIO VELAZ                                                         Contingent
          26 CHASE RD                                                           Unliquidated
          THOMPSON, CT 06277-2802                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.580
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IGOR PEREZ                                                            Contingent
          16400 COLLINS AVE. APT 2543                                           Unliquidated
          SUNNY ISLES, FL 33160                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.580
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IGOR ZAPPAROLI DE SOUZA                                               Contingent
          405C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.580
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $550.00
          IJAZ RASUL                                                            Contingent
          130 Preston Executive Drive                                           Unliquidated
          Suite 102                                                             Disputed
          CARY, NC 27513
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1776                         Is the claim subject to offset?     No       Yes


 3.580
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IJEOMA EZIEFULA                                                       Contingent
          5403 GEORGIA AVE NW                                                   Unliquidated
          4931 N CAPITOL ST NE APT 31                                           Disputed
          WASHINGTON, DC 20011-6752
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.580
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IJOO YOU                                                              Contingent
          1957 WELLS CREEK RUN                                                  Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 833 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 846 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.580
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IKENNA AZUBIKE                                                        Contingent
          11504 MARJORIE DRIVE                                                  Unliquidated
          BOWIE, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.580
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ILKE CELIK                                                            Contingent
          1445 OAK HILL COURT APARTMENT 5                                       Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.580
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Illinois Secretary of State                                           Contingent
          501 S. Second St., Rm. 351                                            Unliquidated
          Springfield, IL 62756                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.580
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMAN ASHRAF                                                           Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.581
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMAN BATISTE                                                          Contingent
          6670 TRAQUAIR PL                                                      Unliquidated
          DUBLIN, OH 43016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.581
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMAN HEWITT                                                           Contingent
          1816 LAWRENCE AVE                                                     Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.581
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMAN SAMANI                                                           Contingent
          4124 S TERRACEVIEW STAPT 11                                           Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 834 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 847 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.581
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMANI BARNES                                                          Contingent
          920 TRINITY AVE APT 5D                                                Unliquidated
          BRONX, NY 10456-7434                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.581
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMANI CARSON                                                          Contingent
          9 FOUNTAIN RIDGE CIRCLE                                               Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.581
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMANI HEMSLEY                                                         Contingent
          539 25TH PL NE                                                        Unliquidated
          WASHINGTON, DC 20002                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.581
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMANI HINTON                                                          Contingent
          1235 BELMONT AVE                                                      Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.581
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMANI HOWARD                                                          Contingent
          76 M ST NW                                                            Unliquidated
          WASHINGTON, DC 20001-1373                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.581
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMANI LASSITER                                                        Contingent
          2300 22ND STREET SOUTH                                                Unliquidated
          SAINT PETERSBURG, FL 33712                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.581
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMANI LEWIS                                                           Contingent
          5602 LOCH RAVEN BLVD.                                                 Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 835 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 848 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.582
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMANI MAHDI                                                           Contingent
          101 ELM AVE BSMT                                                      Unliquidated
          MOUNT VERNON, NY 10550-2314                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.582
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMANI STEPNEY                                                         Contingent
          5768 GLASTON PL                                                       Unliquidated
          COLUMBUS, OH 43232                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.582
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMANI WARREN                                                          Contingent
          9918 KINGSBURY BLVD                                                   Unliquidated
          CLEVELAND, OH 44104                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.582
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMANI WILLIAMS                                                        Contingent
          5716 MAPLEHILL RD                                                     Unliquidated
          BALTIMORE, MD 21239-3244                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.582
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMANI WRIGHT                                                          Contingent
          1143 SOUTHVIEW DRIVE                                                  Unliquidated
          APT 302                                                               Disputed
          OXON HILL, MD 20745
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.582
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMANI WRIGHT                                                          Contingent
          4417 RENA RD APT 204                                                  Unliquidated
          SUITLAND, MD 20746-3614                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.582
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMANIE EDWARDS                                                        Contingent
          3502 FAIRVIEW AVE APT 5                                               Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 836 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 849 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.582
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMONIE LEWIS                                                          Contingent
          6507 EASTERN PKWY                                                     Unliquidated
          BALTIMORE, MD 21214-1406                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.582
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IMTIAZUD DIN                                                          Contingent
          1744 N WESTWOOD AVE                                                   Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.582
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INA KIM                                                               Contingent
          2553 PLUM LEAF LN APT B                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.583
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INAL SIBEKOV                                                          Contingent
          16-38 MANDON PL                                                       Unliquidated
          FAIR LAWN, NJ 07410                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.583
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INAL SIBEKOV                                                          Contingent
          16-38 MANDON PL                                                       Unliquidated
          FAIR LAWN, NJ 07410                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.583
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INAL SIBEKOV                                                          Contingent
          16-38 MANDON PL                                                       Unliquidated
          FAIR LAWN, NJ 07410                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.583
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INDIA CURENTON                                                        Contingent
          147 4TH AVE                                                           Unliquidated
          ALIQUIPPA, PA 15001-3365                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 837 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 850 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.583
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INDIA DEAHL                                                           Contingent
          1519 RUXTON AVE.                                                      Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.583
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INDIA PITT                                                            Contingent
          4428 BLUE HERON WAY                                                   Unliquidated
          BLADENSBURG, MD 20710                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.583
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INDIA ROBERTS-BANDOO                                                  Contingent
          7825 MIRAMAR PARKWAY                                                  Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.583
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INDIA SPENCER                                                         Contingent
          1008 SEARAY CT                                                        Unliquidated
          ABINGDON, MD 21009                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.583
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INDIA WILLIAMS                                                        Contingent
          1110ASTURIA WAY S.                                                    Unliquidated
          SAINT PETERSBURG, FL 33705                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.583
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INDIRA JACKSON                                                        Contingent
          6335 MARTINS MILL RD                                                  Unliquidated
          PHILADELPHIA, PA 19111-5321                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.584
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INDIRA MUNROE                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 838 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 851 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.584
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INDIRA MUNROE-FARRINGTON                                              Contingent
          1037 NW 81ST TERRACE                                                  Unliquidated
          PLANTATION, FL 33322                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.584
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INDIRAS KHATRI                                                        Contingent
          1355 OAK HILL COURT APT 69                                            Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.584
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INDRA SUBEDI                                                          Contingent
          1227 BROOKVIEW DR APT 77                                              Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.584
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INDYA JEFFERS                                                         Contingent
          7604 GAMBIER DRIVE                                                    Unliquidated
          UPPER MARLBORO, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.584
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $256.79
          Infants and Children, PA                                              Contingent
          2141 Alternate A1A                                                    Unliquidated
          Ste. 230                                                              Disputed
          Jupiter, FL 33477
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.584
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $800.00
          INFECTIOUS DISEASE DOCTORS, PA                                        Contingent
          PO BOX 802772                                                         Unliquidated
          NEW YORK, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3702
                                                                             Is the claim subject to offset?     No       Yes

 3.584
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INFINNATIE ROW                                                        Contingent
          553 STIRLING ST                                                       Unliquidated
          PONTIAC, MI 48340                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 839 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 852 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.584
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Infinnatie Rowe                                                       Contingent
          553 Stirling St                                                       Unliquidated
          Pontiac, MI 48340                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.584
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INFINNATIE ROWE                                                       Contingent
          553 STIRLING ST                                                       Unliquidated
          PONTIAC, MI 48340                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.585
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,193.39
          Infusion Partners                                                     Contingent
          3315 Centennial Rd.                                                   Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.585
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INGABIRE BANGAMWABO                                                   Contingent
          1419 HADWICK DR APT D                                                 Unliquidated
          ESSEX, MD 21221                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.585
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $21.15
          Ingenious Personalized Medicine, LL                                   Contingent
          6915 Tutt Blvd. #110A                                                 Unliquidated
          Colorado Springs, CO 80923-3591                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.585
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INGRID LOVOS                                                          Contingent
          5194 SE PRIMROSE WAY                                                  Unliquidated
          STUART, FL 34997                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.585
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INGRID PUJOL                                                          Contingent
          15519 SW 32ND TERRACE                                                 Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 840 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 853 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.585
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INIGO CILLERO                                                         Contingent
          3301 COLLEGE AVE                                                      Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.585
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INNOCENT DEMSHEMINO                                                   Contingent
          592 CARROLL STREET, APT 5                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.585
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $518.88
          Inova Alexandria                                                      Contingent
          4320 Seminary Rd.                                                     Unliquidated
          Alexandria, VA 22304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.585
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,996.00
          INPHYNET CONTRACTING SRV LLC                                          Contingent
          3360 Burns Rd                                                         Unliquidated
          Palm Beach Gardens, FL 33410                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6767
                                                                             Is the claim subject to offset?     No       Yes

 3.585
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $87.35
          Inphynet Contracting Srv, LLC                                         Contingent
          3360 Burns Rd.                                                        Unliquidated
          Palm Beach Gardens, FL 33410                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.586
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $27,426.94
          Inphynet South Broward, LLC                                           Contingent
          PO Box 459077                                                         Unliquidated
          Fort Lauderdale, FL 33345                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.586
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $112.71
          Inst for Womens Health & Body                                         Contingent
          5507 S Congress, Suite 110                                            Unliquidated
          Lake Worth, FL 33462                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 841 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 854 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.586
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $37.03
          Integrated Cell & Molecular Diag                                      Contingent
          6305 Ivy Ln, Suite 100                                                Unliquidated
          Greenbelt, MD 20770                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.586
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $976.00
          INTEGRATED PAIN AND NEURO PAY                                         Contingent
          PO BOX 11951                                                          Unliquidated
          NEW ORLEANS, LA 70115                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7793
                                                                             Is the claim subject to offset?     No       Yes

 3.586
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $917.28
          Integrated Reg Lab Path Serv                                          Contingent
          5361 NW 33rd Ave.                                                     Unliquidated
          Fort Lauderdale, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.586
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.00
          Integrity Rehab                                                       Contingent
          5302 Janelle Dr.                                                      Unliquidated
          Killeen, TX 76549-5666                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.586
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $174.83
          Intellirad Imaging, LLC                                               Contingent
          11750 SW 40th St.                                                     Unliquidated
          Miami, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.586
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $159.00
          INTERCOASTAL MEDICAL GROUP                                            Contingent
          943 S. Beneva Road Suite 306                                          Unliquidated
          SARASOTA, FL 34232                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7767
                                                                             Is the claim subject to offset?     No       Yes

 3.586
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $457.58
          Intermountain Medical Center                                          Contingent
          5121 S Cottonwood St.                                                 Unliquidated
          Salt Lake City, UT 84107                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 842 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 855 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.586
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $120.00
          Internal Medicine West                                                Contingent
          2651 W Market St.                                                     Unliquidated
          Akron, OH 44333-4200                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.587
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IONA GABBIDON                                                         Contingent
          3162 NE 166TH STREET                                                  Unliquidated
          NORTH MIAMI BEACH                                                     Disputed
          MIAMI, FL 33160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.587
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IONA ROTHFELD                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.587
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IONUT GAVRIS                                                          Contingent
          7370 MCLELLAN DR                                                      Unliquidated
          WALTON HILLS, OH 44146                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.587
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IRENE BONSU ACKERSON                                                  Contingent
          648 E. BUCHTEL AVE                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.587
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IRENE NGO BISSEE                                                      Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.587
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IRENE RATEMO                                                          Contingent
          1235 OAK HILL CT APT 240                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 843 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 856 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.587
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IRENE RIVERA                                                          Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.587
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IRENE VITAKIS                                                         Contingent
          7491 BERKELEY LN                                                      Unliquidated
          NORTH ROYALTON, OH 44133                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.587
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IRESHA SHAMINI KONARA
          MUDIYANSELAGE                                                         Contingent
          389 SHERMAN ST                                                        Unliquidated
          APT 101                                                               Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.587
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IRETIADE ADENIJI                                                      Contingent
          610 SW 79TH AVENUE                                                    Unliquidated
          NORTH LAUDERDALE, FL 33069                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.588
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Irite Adolphe Niamien Bi                                              Contingent
          5502 Ivanhoe Ave                                                      Unliquidated
          Baltimore, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.588
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IRITIE ADOLPHE NIAMIEN BI                                             Contingent
          5502 IVANHOE AVENUE                                                   Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.588
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IRMA BONILLA                                                          Contingent
          1888 SW 154TH AVE                                                     Unliquidated
          MIRAMAR, FL 33027-4389                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 844 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 857 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.588
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IRUNGU KARANGU                                                        Contingent
          3144 RAVENWOOD AVENUE                                                 Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.588
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IRVEEN SINGH                                                          Contingent
          580 CLUB DRIVE                                                        Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.588
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IRVING JONES                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A364                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.588
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IRWIN KING                                                            Contingent
          1831 SW 65TH AVENUE                                                   Unliquidated
          NORTH LAUDERDALE, FL 33068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.588
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISA BOLLING                                                           Contingent
          3605 SHADY REST RD                                                    Unliquidated
          FORT WASHINGTON, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.588
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAAC BEAULIEU                                                        Contingent
          3750 LANDRY ROAD, LOT 36                                              Unliquidated
          SCOTT, LA 70583                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.588
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Isaac Guzman                                                          Contingent
          248 Summer St.                                                        Unliquidated
          Apt. 1F                                                               Disputed
          Passaic, NJ 07055
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 845 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 858 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.589
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAAC MCKINNEY                                                        Contingent
          2405 QUAIL MEADOW DRIVE                                               Unliquidated
          GROVE CITY, OH 43123                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.589
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAAC OPOKU-NKRABEA                                                   Contingent
          3353 THORNAPPLE CIRCLE S                                              Unliquidated
          COLUMBUS, OH 43231                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.589
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAAC WILLIAMS                                                        Contingent
          8508 VILLAGE GREEN ROAD                                               Unliquidated
          ORLANDO, FL 32818                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.589
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABEL CARUSO                                                         Contingent
          3304 STANHOPE DR                                                      Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.589
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABEL EBEL                                                           Contingent
          4371 NORTHWEST 62ND TERRACE                                           Unliquidated
          CORAL SPRINGS, FL 33067                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.589
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABEL GONZALEZ                                                       Contingent
          1870 SW 74TH AVE.                                                     Unliquidated
          MIAMI, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.589
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABEL GONZALEZ                                                       Contingent
          10000 SW 68TH STREET                                                  Unliquidated
          MIAMI, FL 33174                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 846 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 859 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.589
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABEL PETKIEWSCZ                                                     Contingent
          260 HICKORY HILL ROAD                                                 Unliquidated
          CHAGRIN FALLS, OH 44022                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.589
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABEL RIUSECH                                                        Contingent
          15411 FM 2769                                                         Unliquidated
          VOLENTE, TX 78641-9688                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.589
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABELA DAROCHA                                                       Contingent
          13927 SW 91ST TERRACE                                                 Unliquidated
          APT. 13927                                                            Disputed
          MIAMI, FL 33186
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.590
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABELA LOPES                                                         Contingent
          3300 NE 188 ST                                                        Unliquidated
          AP909                                                                 Disputed
          AVENTURA, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.590
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABELL HUTCHINS                                                      Contingent
          537 WOODLAND DR                                                       Unliquidated
          ROSSFORD, OH 43460                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.590
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Isabella Chalfant                                                     Contingent
          233 Buttonwood Ct.                                                    Unliquidated
          Columbus, OH 43230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.590
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABELLA COMPRIDO                                                     Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 847 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 860 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.590
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABELLA DILLON                                                       Contingent
          1305 STEESE RD                                                        Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.590
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABELLA ECHEVERRI                                                    Contingent
          1205 COUNTRY VIEW LN APT 9B                                           Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.590
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABELLA EL-HASHEM                                                    Contingent
          2013 PARKRIDGE AVE                                                    Unliquidated
          BRENTWOOD, MO 63144-1635                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.590
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABELLE FIGUEROA                                                     Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A49                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.590
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABELLE GONZALES                                                     Contingent
          14522 SAN ESTEBAN DRIVE                                               Unliquidated
          LA MIRADA, CA 90638                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.590
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABELLE MIRANDA                                                      Contingent
          104 ROBIN ROAD                                                        Unliquidated
          CHEHALIS, WA 98533                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.591
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISABELLE PYRITZ                                                       Contingent
          6 NEWCASTLE LANE                                                      Unliquidated
          LINCOLNSHIRE, IL 60069                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 848 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 861 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.591
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH ALLEN                                                          Contingent
          4805 WESTWOOD AVENUE                                                  Unliquidated
          LITTLE ROCK, AR 72204                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.591
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH AVERHART                                                       Contingent
          1740 WILLOW RD                                                        Unliquidated
          SPRINGFIELD, OH 45502                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.591
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH CROMARTIE                                                      Contingent
          4417 KENTWELL PLACE                                                   Unliquidated
          RALEIGH, NC 27604                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.591
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH DARRETT                                                        Contingent
          3821 NORTHEAST 23RD PLACE                                             Unliquidated
          CAPE CORAL, FL 33909                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.591
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH DAVILLA                                                        Contingent
          10616 WATCHFUL FOX DRIVE                                              Unliquidated
          AUSTIN, TX 78748                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.591
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH HEALY                                                          Contingent
          5722 FOXGLOVE PLACE                                                   Unliquidated
          COLUMBUS, OH 43082                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.591
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH HOLT                                                           Contingent
          152 FRANKLIN ST                                                       Unliquidated
          TRENTON, NJ 08611                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 849 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 862 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.591
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH JONES                                                          Contingent
          3306 E NORTHERN PKWY                                                  Unliquidated
          BALTIMORE, MD 21206-1622                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.591
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH JONES                                                          Contingent
          132 EAST SCHOOL STREET                                                Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.592
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH MATTHEWS                                                       Contingent
          509 WINDJAMMER LN.                                                    Unliquidated
          COLUMBIA, SC 29229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.592
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH MCLIN                                                          Contingent
          9523 KNIGHT CT                                                        Unliquidated
          UPPER MARLBORO, MD 20772-9422                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.592
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH MOORE                                                          Contingent
          23 STUART MILLS PLACE                                                 Unliquidated
          BALTIMORE, MD 21228                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.592
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH NEWELL                                                         Contingent
          707D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.592
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH ROBINSON                                                       Contingent
          3403 CLAIRE DR APT 201                                                Unliquidated
          SUITLAND, MD 20746-2507                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 850 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 863 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.592
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH RUTHERFORD                                                     Contingent
          18 FOUR MILE RIVER ROAD                                               Unliquidated
          OLD LYME, CT 06371                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.592
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH SMITH                                                          Contingent
          1016 CHARLES ST                                                       Unliquidated
          LOGAN, OH 43138                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.592
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH SMITH                                                          Contingent
          6515 AUTUMN WOODS TRAIL                                               Unliquidated
          DALLAS, TX 75232                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.592
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH TALLEY                                                         Contingent
          818 ARCHER ROAD                                                       Unliquidated
          BEDFORD, OH 44146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.592
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAIAH WEAVER                                                         Contingent
          5655 PURDUE AVE APT A                                                 Unliquidated
          BALTIMORE, MD 21239-2813                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.593
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISAMAR MORALES                                                        Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.593
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISATU KARGBO                                                          Contingent
          1541 PENTRIDGE RD                                                     Unliquidated
          BALTIMORE, MD 21239-4013                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 851 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 864 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.593
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISBEY CHICCO                                                          Contingent
          9365 WEST 33RD AVENUE                                                 Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.593
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISBEY CHICCO                                                          Contingent
          16251 GOLF CLUB ROAD                                                  Unliquidated
          WESTON, FL 33326                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.593
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISELLE CARDENAS                                                       Contingent
          16401 NW 37TH AVE.                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.593
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISELLE CARDENAS                                                       Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.593
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISHALLAR BRYANT                                                       Contingent
          5272 PINE LAKE DR APT 1C                                              Unliquidated
          WESTERVILLE, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.593
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISHANI HETTIARACHCHI                                                  Contingent
          1448 COLLEGE DR APT 12-4                                              Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.593
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISHMAEL ASAMOAH                                                       Contingent
          656 E BUCHTEL AVE                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 852 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 865 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.593
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISHMAEL THOMAS                                                        Contingent
          35 STRAW HAT RD APT 1B                                                Unliquidated
          LAKE BLUFF, IL 60044                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.594
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISHMAEL THOMAS                                                        Contingent
          35 STRAW HAT RD APT 1B                                                Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.594
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISHTIAQUE ZAMAN                                                       Contingent
          592 CARROLL STREET                                                    Unliquidated
          APARTMENT 06                                                          Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.594
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISHWOR GAUTAM                                                         Contingent
          634 EAST BUCHTEL AVE. APT #311                                        Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.594
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISIAH ALSTON                                                          Contingent
          8313 TELEGRAPH RD APT 261                                             Unliquidated
          ODENTON, MD 21113-1390                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.594
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISIAH ASHBURN                                                         Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.594
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISIOMA OKENIMKPE                                                      Contingent
          282, EAST THORNTON STREET                                             Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 853 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 866 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.594
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISIOMA OKENIMKPE                                                      Contingent
          1411 GOODYEAR BLVD,                                                   Unliquidated
          APT #3                                                                Disputed
          AKRON, OH 44305
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.594
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISIS MOODY                                                            Contingent
          216-19 137 AVENUE                                                     Unliquidated
          SPRINGFIELD GARDENS, NY 11413                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.594
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISIS DAVIS                                                            Contingent
          114 DEAUVILLE AVENUE                                                  Unliquidated
          TOME RIVER, NJ 08757                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.594
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISIS HARDEN                                                           Contingent
          2640 MLK JR. DR. SW                                                   Unliquidated
          #8207                                                                 Disputed
          ATLANTA, GA 30311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.595
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISIS MOODY                                                            Contingent
          216-19 137TH AVE.                                                     Unliquidated
          JAMAICA, NY 11413                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.595
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISKINDER ARSANO                                                       Contingent
          1746 TREETOP TRAIL                                                    Unliquidated
          APT A                                                                 Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.595
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Ismail Alhindi                                                        Contingent
          1216 Sunbury Rd.                                                      Unliquidated
          Columbus, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 854 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 867 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.595
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISMAIL ALHINDI                                                        Contingent
          3710 FARNSWORTH HOUSE                                                 Unliquidated
          COLUMBUS, OH 43219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.595
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISMAIL IDOWU                                                          Contingent
          1402 MARTIN DR                                                        Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.595
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISMAIL ISOWU                                                          Contingent
          1402 MARTIN DR                                                        Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.595
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISOBEL JONES                                                          Contingent
          1120 N WESTWOOD AVE APT 7108                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.595
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISOBEL JONES                                                          Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.595
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISRAEL ADEOYE                                                         Contingent
          11102 MAIDEN DR                                                       Unliquidated
          BOWIE, MD 20720-3586                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.595
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISRAEL KPEKPENA                                                       Contingent
          5642 WOODMONT AVENUE                                                  Unliquidated
          APT. C                                                                Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 855 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 868 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.596
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISSA MAKHAMREH                                                        Contingent
          3 SYMPHONY WOODS COURT                                                Unliquidated
          NOTTINGHAM, MD 21236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.596
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISTIAQUE AHMED                                                        Contingent
          195 WHEELER STREET                                                    Unliquidated
          APT: 104                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.596
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISTIAQUE AHMED                                                        Contingent
          403 CROUSE ST. # U3                                                   Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.596
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ITAY FORKOSH                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.596
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ITIGO ISLA                                                            Contingent
          31 ISLAND DR.                                                         Unliquidated
          KEY BISCAYNE, FL 33149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.596
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVAH TUKPAH                                                           Contingent
          8807 OAK TRAIL ROAD                                                   Unliquidated
          JESSUP, MD 20794                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.596
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVAH TUKPAH                                                           Contingent
          10915 MELWOOD PARK PLACE                                              Unliquidated
          UPPER MARLBORO, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 856 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 869 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.596
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVAN JELEC                                                            Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.596
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVAN JELIC                                                            Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.596
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVAN NIKOLIC                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.597
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVANA DJORDJEVEC                                                      Contingent
          3301 COLLEGE AVE                                                      Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.597
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVANA DJORDJEVIC                                                      Contingent
          3301 COLLEGE AVE                                                      Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.597
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVANA FARRAIT                                                         Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.597
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVANA FARRAIT                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 857 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 870 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.597
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVANA MARIC                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.597
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVANIO MARTINEZ                                                       Contingent
          1521 NW 59TH ST                                                       Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.597
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVANNA VILLANUEVA                                                     Contingent
          7440 VISTALMAR ST.                                                    Unliquidated
          CORAL GABLES, FL 33143                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.597
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVETTE ALVAREZ                                                        Contingent
          2630 SW 126 AVE                                                       Unliquidated
          MIAMI, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.597
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVETTE HERNANDEZ                                                      Contingent
          261 RINGLING STREET                                                   Unliquidated
          HAMILTON, OH 45011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.597
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVEY BROWN                                                            Contingent
          1265 KITMORE RD                                                       Unliquidated
          BALTIMORE, MD 21239-3405                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.598
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $379.98
          Ivia J. Somerville                                                    Contingent
          8110 Midlothian Tpke                                                  Unliquidated
          Richmond, VA 23235                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 858 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 871 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.598
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVONNA BROOKS                                                         Contingent
          820 BROOKRIVER DRIVE                                                  Unliquidated
          APT 333                                                               Disputed
          DALLAS, TX 75247
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.598
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVONNA BROWN                                                          Contingent
          820 BROOKRIVER DRIVE, APT 333                                         Unliquidated
          DALLAS, TX 75247                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.598
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IVONNA HAMPTON                                                        Contingent
          8020 CONCORD CIRCLE                                                   Unliquidated
          JACKSONVILLE, FL 32208                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.598
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IYANA SIMMONS                                                         Contingent
          226-06 56 AVENUE                                                      Unliquidated
          BAYSIDE, NY 11364                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.598
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IYANAH BROWN                                                          Contingent
          70 RIDGEWOOD AVENUE                                                   Unliquidated
          IRVINGTON, NJ 07111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.598
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IYANNA HARRIS                                                         Contingent
          353 HOLLYWOOD AVE                                                     Unliquidated
          HILLSIDE, NJ 07205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.598
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IYONA MCFADDEN                                                        Contingent
          900 S GEORGE ST                                                       Unliquidated
          YORK, PA 17403-3708                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 859 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 872 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.598
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IYONNA BAKER                                                          Contingent
          245 SW 2ND ST                                                         Unliquidated
          DEERFIELD BEACH, FL 33441                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.598
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          IZABEL NAUGLE                                                         Contingent
          4 HIDDEN VALLEY DR APT 23                                             Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.599
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          J'AHMOR MARRISHOW                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.599
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          J'LA CARROLL                                                          Contingent
          407 RIDGE RD SE                                                       Unliquidated
          APT 101                                                               Disputed
          WASHINGTON, DC 20019-3021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.599
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          J'NAE WILLIAMS                                                        Contingent
          112 W PLYMOUTH STREET                                                 Unliquidated
          TAMPA, FL 33603                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.599
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          J'NAIA BAITY                                                          Contingent
          3125 HARMON LANE                                                      Unliquidated
          WINTER HAVEN, FL 33880                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.599
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JA YUN KIM                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 860 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 873 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.599
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JA'DARIUS SEGARS                                                      Contingent
          2305 NW 195TH ST                                                      Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.599
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JA'KIMA LARRY                                                         Contingent
          3601 E MOHAWK AVE                                                     Unliquidated
          TAMPA, FL 33610                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.599
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JA'NAIJA HARVEY                                                       Contingent
          11911 GREENVILLE AVE. APT 3108                                        Unliquidated
          DALLAS, TX 75243                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.599
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JA'QUAN MELVIN                                                        Contingent
          607 KELVINGTON AVE                                                    Unliquidated
          SALISBURY, MD 21801-9556                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.599
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JA-MES JONES                                                          Contingent
          2533 ARUNAH AVE                                                       Unliquidated
          BALTIMORE, MD 21216-4826                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.600
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JABARI PERKINS                                                        Contingent
          3086 BOCASTLE CT                                                      Unliquidated
          REYNOLDBURG, OH 43068                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.600
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JABARIA GAFFNEY                                                       Contingent
          PO BOX 82                                                             Unliquidated
          ARCHER, FL 32618                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 861 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 874 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.600
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JABRAY FRANKLIN                                                       Contingent
          5518 WOODMONT AVE                                                     Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.600
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JABREIA WALSTON                                                       Contingent
          203C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.600
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JABRIA CHILDS                                                         Contingent
          2225 WEST 5TH AVENUE                                                  Unliquidated
          HIALEAH, FL 33010                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.600
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JABRIL BILLINGSLEY                                                    Contingent
          5910 SOUTH KING DRIVE 3N                                              Unliquidated
          CHICAGO, IL 60637                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.600
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JABYRON WEBB                                                          Contingent
          300 PINE STREET NW                                                    Unliquidated
          ATLANTA, GA 30313                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.600
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAC'QUES MORGAN                                                       Contingent
          543 SAWTELLE AVE                                                      Unliquidated
          SAN DIEGO, CA 92114                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.600
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACALYN DUNCAN                                                        Contingent
          2923 ELSIE AVE                                                        Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 862 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 875 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.600
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACE KOMMINSK                                                         Contingent
          688 FALLSIDE LANE                                                     Unliquidated
          WESTERVILLE, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.601
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACE ROUNDTREE                                                        Contingent
          708 KLING STREET                                                      Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.601
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACE TURNER                                                           Contingent
          3505 WEST PATEL COURT                                                 Unliquidated
          MERIDIAN, ID 83646                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.601
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACELYN QUON                                                          Contingent
          7411 WOODSHIRE LN                                                     Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.601
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACELYN QUON                                                          Contingent
          85-124 ALA WALUA ST APT E                                             Unliquidated
          WAIANAE, HI 96792                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.601
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACINTA PIKUNAS                                                       Contingent
          857 FAIRFIELD DR                                                      Unliquidated
          YOUNGSTOWN, OH 44512                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.601
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACK CAWLEY                                                           Contingent
          2051 NE 25TH ST                                                       Unliquidated
          LIGHTHOUSE POINT, FL 33064-7748                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 863 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 876 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.601
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jack Clark                                                            Contingent
          3672 County Road 6-1                                                  Unliquidated
          Delta, OH 43515                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.601
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACK CLARK                                                            Contingent
          1222 COUNTY ROAD 6                                                    Unliquidated
          DELTA, OH 43515                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.601
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACK CLARK                                                            Contingent
          3672 COUNTY ROAD 6-1                                                  Unliquidated
          DELTA, OH 43515                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.601
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACK MCCRACKEN                                                        Contingent
          10701 WOODGATE LN                                                     Unliquidated
          MONTGOMERY, OH 45242-3216                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.602
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACK RUBIN                                                            Contingent
          6804 BALLANTRAE PLACE                                                 Unliquidated
          DUBLIN, OH 43016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.602
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACKIE GADEA                                                          Contingent
          8761 SW 38TH STREET                                                   Unliquidated
          MIAMI, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.602
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACKIE URBAEZ                                                         Contingent
          341 NW 84 ST                                                          Unliquidated
          MIAMI, FL 33150                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 864 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 877 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.602
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACKLYN JOHNSON                                                       Contingent
          4020 SW 58TH AVE                                                      Unliquidated
          WEST PARK, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.602
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACKLYN JOHNSON                                                       Contingent
          9020 SW 58TH AVE                                                      Unliquidated
          WEST PARK, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.602
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jacklyn Stellway                                                      Contingent
          5650 Pepertree Cir. W                                                 Unliquidated
          Fort Lauderdale, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.602
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACKSON CRAWFORD                                                      Contingent
          8262 OXFORD CHASE CIR NW                                              Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.602
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $162.54
          Jackson Hospital and                                                  Contingent
          1523 Pine St.                                                         Unliquidated
          Montgomery, AL 36106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.602
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,636.00
          Jackson Memorial Hosp                                                 Contingent
          1611 NW 12th Ave.                                                     Unliquidated
          Miami, FL 33136                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.602
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACKSON ST. CLAIR                                                     Contingent
          3609 CROYDON DR NW                                                    Unliquidated
          CANTON, OH 44718                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 865 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 878 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.603
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,668.97
          Jacksonville Orthopaedic Institute                                    Contingent
          2 Shircliff Way #300                                                  Unliquidated
          Jacksonville, FL 32204                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.603
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACLYN DEBRUYNE                                                       Contingent
          3509 WOODMONT ROADAPT 4                                               Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.603
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACLYN FORTNER                                                        Contingent
          4321 JOHNSON ROAD                                                     Unliquidated
          NORTON, OH 44203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.603
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACLYN JANSEN                                                         Contingent
          4430 N HOLLAND SYLVANIA ROAD                                          Unliquidated
          APT 4231                                                              Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.603
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACLYN KINSMAN                                                        Contingent
          2941 DARLINGTON RD                                                    Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.603
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACLYN MUELLER                                                        Contingent
          2725 BRENTWOOD RD                                                     Unliquidated
          BEXLEY, OH 43209                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.603
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACLYN PASH                                                           Contingent
          13788 ROYAL SADDLE DR                                                 Unliquidated
          CARMEL, IN 46032                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 866 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 879 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.603
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACLYN SIEFRING                                                       Contingent
          10835 N STATE ROUTE 48                                                Unliquidated
          COVINGTON, OH 45318                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.603
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB AGENDIA                                                         Contingent
          10000 TREETOP LN                                                      Unliquidated
          LANHAM, MD 20706-2117                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.603
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB APPLEBY                                                         Contingent
          6326 DORAL DRIVE NW                                                   Unliquidated
          CANTON, OH 44718                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.604
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB CARPENTER                                                       Contingent
          4096 WYANDOTTE WOODS BLVD                                             Unliquidated
          DUBLIN, OH 43016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.604
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB COLLINSWORTH                                                    Contingent
          5160 DRESDEN CT                                                       Unliquidated
          CINCINNATI, OH 45238                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.604
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB DANIEL                                                          Contingent
          357 LINCOLNSHRIE DR.                                                  Unliquidated
          TROY, OH 45373                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.604
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB DUNCAN                                                          Contingent
          6386 RING NECK DR                                                     Unliquidated
          DAYTON, OH 45424                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 867 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 880 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.604
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB EGNACE                                                          Contingent
          U117 COUNTY ROAD 1                                                    Unliquidated
          LIBERTY CENTER, OH 43532                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.604
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB GARRISON                                                        Contingent
          240 SENTINEL COURT                                                    Unliquidated
          OREGONIA, OH 45054                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.604
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB GOATLEY                                                         Contingent
          1335 CROMLY CT                                                        Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.604
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB GREENWOOD                                                       Contingent
          5009 CENTENNIAL RD                                                    Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.604
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB HAMMYE                                                          Contingent
          9502 MORGANHILL RD                                                    Unliquidated
          SYLVANIA, OH 43560-9370                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.604
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB HASH                                                            Contingent
          751 VINEYARD DRIVE, SUITE 401                                         Unliquidated
          BROADVIEW HEIGHTS, OH 44147                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.605
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB HOHEISEL                                                        Contingent
          737 AUTUMN BRANCH RD                                                  Unliquidated
          WESTERVILLE, OH 43081-3103                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 868 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 881 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.605
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB HUTCHERSON                                                      Contingent
          2531 FOXFIRE ST NW                                                    Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.605
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jacob Justinger                                                       Contingent
          6055 Grainfield Dr.                                                   Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.605
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB JUSTINGER                                                       Contingent
          2903 GODDARD RD                                                       Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.605
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB KOLLMAN                                                         Contingent
          8993 STATE ROUTE 44                                                   Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.605
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB LEADBETTER                                                      Contingent
          400 IRIS LANE                                                         Unliquidated
          SALINE, MI 48176                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.605
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB LEVY                                                            Contingent
          8911 GRUMMORE CIRCLE                                                  Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.605
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jacob Maier                                                           Contingent
          5907 Wilber Ave.                                                      Unliquidated
          Cleveland, OH 44129                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 869 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 882 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.605
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB MARVIN                                                          Contingent
          18415 MIAMI-SHELBY ROAD EAST                                          Unliquidated
          SIDNEY, OH 45365                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.605
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB MERCIER                                                         Contingent
          7856 WAGGONER TRACE DR                                                Unliquidated
          BLACKLICK, OH 43004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.606
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB MONCHER                                                         Contingent
          1908 LAKE FOREST DR                                                   Unliquidated
          HURON, OH 44839                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.606
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB MORGAN                                                          Contingent
          24367 HIGHWAY 193                                                     Unliquidated
          LA FAYETTE, GA 30728                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.606
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB ONDASH                                                          Contingent
          6993 NORTON RD                                                        Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.606
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB ROSQUIST                                                        Contingent
          775 W. ROGER ROAD, LOT 156                                            Unliquidated
          TUCSON, AZ 85705                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.606
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB ROSQUIST                                                        Contingent
          2802 NORTH CLOVERLAND AVENUE                                          Unliquidated
          TUCSON, AZ 85712                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 870 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 883 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.606
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB ROSS                                                            Contingent
          510 GAGE ST                                                           Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.606
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB SCHNALL                                                         Contingent
          7006 DETROIT AVE. APT. C6                                             Unliquidated
          CLEVELAND, OH 44122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.606
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB SECREST                                                         Contingent
          495 BELLFREY DRIVE                                                    Unliquidated
          WESTERVILLE, OH 43082                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.606
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB SIMMONS                                                         Contingent
          334 OAK CREST                                                         Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.606
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB VAUGHN                                                          Contingent
          2629 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.607
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB VAUGHN                                                          Contingent
          4470 HOLLY HILL DR                                                    Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.607
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB VILLALTA                                                        Contingent
          14986 BUNDYBURG ROAD                                                  Unliquidated
          MIDDLEFIELD, OH 44062                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 871 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 884 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.607
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB WAGNER                                                          Contingent
          1744 LARKSPUR DR                                                      Unliquidated
          LYNDHURST, OH 44124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.607
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB WILLIAMS                                                        Contingent
          1943 CHERRYWOOD LANE                                                  Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.607
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB WORRELL                                                         Contingent
          8059 MILLWAY LOOP                                                     Unliquidated
          POWELL, OH 43065-7393                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.607
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOB WOYCKE                                                          Contingent
          3748 FRONDORF AVE                                                     Unliquidated
          CINCINNATI, OH 45211                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.607
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACOBO NIETO                                                          Contingent
          635 SANTANDER AVE #2                                                  Unliquidated
          CORAL GABLES, FL 33134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.607
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUALINE DESHAZO                                                    Contingent
          7712 HILLSWAY AVE                                                     Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.607
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUEL PERRY                                                         Contingent
          966 PINELAND DR                                                       Unliquidated
          ROCKLEDGE, FL 32955                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 872 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 885 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.607
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUELINE ALSTON                                                     Contingent
          365 ANTIETAM DRIVE                                                    Unliquidated
          HAGERSTOWN, MD 21742                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.608
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUELINE BARNES                                                     Contingent
          3503 SEDGEMOOR RD                                                     Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.608
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUELINE BLACK                                                      Contingent
          9 TREMORE WAY                                                         Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.608
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUELINE KRAFT                                                      Contingent
          19273 OSMUS ST                                                        Unliquidated
          LIVONIA, MI 48152-1570                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.608
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUELINE MILLER-HILT                                                Contingent
          4350 SOUTH WEST 56TH AVENUE                                           Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.608
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUELINE MOENKHAUS                                                  Contingent
          10623 TUDOR CIR                                                       Unliquidated
          NORTH ROYALTON, OH 44133                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.608
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUELINE MOLCHAN                                                    Contingent
          11735 LAKE AVE                                                        Unliquidated
          APT 18                                                                Disputed
          LAKEWOOD, OH 44107
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 873 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 886 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.608
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUELINE NELSON                                                     Contingent
          314 W. ELM STREET                                                     Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.608
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUELINE ROSADO                                                     Contingent
          321 NW 136 AVE.                                                       Unliquidated
          MIAMI, FL 33182                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.608
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUELINE VAQUERA                                                    Contingent
          1120 N WESTWOOD AVE APT 2425                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.608
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUELINE VAQUERA                                                    Contingent
          3975 WOODLAND DR.                                                     Unliquidated
          HIGHLAND, MI 48356                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.609
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUELYN KESLAR                                                      Contingent
          130 E WATER ST                                                        Unliquidated
          HUBBARD, OH 44425-1641                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.609
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUELYNN BARRERA                                                    Contingent
          601 EAST ADOBE STREET                                                 Unliquidated
          DEL RIO, TX 78840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.609
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUELYNN BENNETT                                                    Contingent
          6063 PARKDALE DR.                                                     Unliquidated
          DALLAS, TX 75227                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 874 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 887 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.609
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUES KAIKAI                                                        Contingent
          980 CROSS COUNTRY DRIVE EAST                                          Unliquidated
          WESTERVILLE, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.609
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUES YARBROUGH                                                     Contingent
          2906 EAST 46TH STREET                                                 Unliquidated
          CHATTANOOGA, TN 37407                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.609
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUEZ HUNN                                                          Contingent
          813 STRATFORD WAY APT J                                               Unliquidated
          FREDERICK, MD 21701                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.609
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JACQUITTA KNOWLES                                                     Contingent
          2335 NW 86TH TERRACE                                                  Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.609
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA ALPHONSE                                                         Contingent
          295 EXCHANGE AVENUE                                                   Unliquidated
          CALUMET CITY, IL 60409                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.609
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA BAKER                                                            Contingent
          4390 BEDFORD RD                                                       Unliquidated
          JACKSONVILLE, FL 32207                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.609
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA BENDER                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 875 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 888 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.610
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA BROWN                                                            Contingent
          732 LAWSON AVE E                                                      Unliquidated
          SAINT PAUL, MN 55106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.610
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA CHILDS                                                           Contingent
          2966 NW 57 STREET                                                     Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.610
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA CLARKE                                                           Contingent
          5 CONTINENTAL CT APT 104                                              Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.610
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA CLARKE                                                           Contingent
          5 CONTINENTAL CT APT 104                                              Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.610
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA ENGLISH                                                          Contingent
          6700 SW 20TH STREET                                                   Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.610
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA FOX                                                              Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.610
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA HARRIS                                                           Contingent
          6742 S ARTESIAN AVE                                                   Unliquidated
          CHICAGO, IL 60629-1319                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 876 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 889 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.610
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA LANGLEY                                                          Contingent
          1816 CRESTVIEW RD                                                     Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.610
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA LEWIS                                                            Contingent
          832 PARK TRAIL VISTA                                                  Unliquidated
          HOUSTON, TX 77019                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.610
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA LEWIS                                                            Contingent
          1700 EAST COLD SPRING LANE                                            Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.611
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA MCGILL                                                           Contingent
          1790 SE 20TH TERRACE                                                  Unliquidated
          HOMESTEAD, FL 33035                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.611
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA MITCHELL                                                         Contingent
          8319 RIDGELY OAK RD                                                   Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.611
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA MONTAQUE                                                         Contingent
          4720 NW 11TH PL                                                       Unliquidated
          LAUDERHILL, FL 33313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.611
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA MONTAQUE                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 877 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 890 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.611
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA PELTIER                                                          Contingent
          1113 GARFIELD STREET                                                  Unliquidated
          WESTLAKE, LA 70669                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.611
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA RUSS                                                             Contingent
          4514 WIPPRECH ST. APT. 4                                              Unliquidated
          HOUSTON, TX 77026                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.611
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA SAMUEL                                                           Contingent
          5409 NEWTON STREET APT 1                                              Unliquidated
          HYATTSVILLE, MD 20784                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.611
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA WILLIAMS                                                         Contingent
          401A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.611
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADA YORK                                                             Contingent
          1960 NW 179 ST                                                        Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.611
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADE BUCHANAN                                                         Contingent
          2030 S STATE, APT 1406                                                Unliquidated
          CHICAGO, IL 60616                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.612
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADE BUTLER                                                           Contingent
          9132 EL VERANO WAY                                                    Unliquidated
          GILROY, CA 95020                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 878 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 891 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.612
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADE DODGE                                                            Contingent
          7507 INWOOD AVENUE                                                    Unliquidated
          CATONSVILLE, MD 21228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.612
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADE MCGINNIS                                                         Contingent
          3837 SIMPSON STUART RD                                                Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.612
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADE RICKS                                                            Contingent
          2933 PRESBURY ST                                                      Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.612
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADEN SAYLES                                                          Contingent
          8371 VICKSBURG DR                                                     Unliquidated
          CINCINNATI, OH 45249                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.612
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADEN SLOVENSKY                                                       Contingent
          4555 WEST HIGH STREET                                                 Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.612
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADEN TABLER                                                          Contingent
          12656 CEDAR LAKE                                                      Unliquidated
          VAN BUREN, OH 45889                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.612
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JADIN BADER                                                           Contingent
          3319 MAPLEWAY DR                                                      Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 879 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 892 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.612
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAELYN MARSHALL                                                       Contingent
          3320 18TH ST. SE                                                      Unliquidated
          APT 301                                                               Disputed
          WASHINGTON, DC 20020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.612
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAELYN MASON                                                          Contingent
          409 SPRING AVENUE                                                     Unliquidated
          WASHINGTON COURT HOUSE, OH 43160                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.613
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAELYNN FINKLEA                                                       Contingent
          82 HAMILTON AVE APT 40                                                Unliquidated
          YONKERS, NY 10705-2148                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.613
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAEVON HAMILTON                                                       Contingent
          3809 W. 83RD STREET                                                   Unliquidated
          CHICAGO, IL 60652                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.613
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAEWOOK KIM                                                           Contingent
          417 MARKET AVENUE NORTH                                               Unliquidated
          CANTON, OH 44702                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.613
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAH''KI ROBINSON                                                      Contingent
          1510 E 33RD STREET                                                    Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.613
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAH'KIYRA MATHIS                                                      Contingent
          2216 NW 6TH PL                                                        Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 880 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 893 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.613
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAH'VENE DAVIS-WILLIAMS                                               Contingent
          440 RICHMOND PARK E                                                   Unliquidated
          APT 302C                                                              Disputed
          RICHMOND HEIGHTS, OH 44143
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.613
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAH'VENE DAVIS-WILLIAMS                                               Contingent
          27600 CHARDON ROAD APT 572                                            Unliquidated
          WILLOUGHBY HILLS, OH 44092                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.613
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAHI OGBONNA                                                          Contingent
          7305 RACE ST                                                          Unliquidated
          PITTSBURGH, PA 15208-1518                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.613
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAHIEM JAMES                                                          Contingent
          1275 KITMORE RD                                                       Unliquidated
          APT C                                                                 Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.613
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAHMERE CAMPBELL                                                      Contingent
          255 TINSTONE DR                                                       Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.614
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAHMERE CAPBELL                                                       Contingent
          255 TINSTONE DR                                                       Unliquidated
          WESTMINSTER, MD 21158                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.614
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAHMIRA CROMARTIE                                                     Contingent
          1502 N STILLMAN ST                                                    Unliquidated
          PHILADELPHIA, PA 19121-3723                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 881 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 894 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.614
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAHMON TAYLOR                                                         Contingent
          407B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.614
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAHNEVA CHAMBERS                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.614
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAHNEVA CHAMBERS                                                      Contingent
          15210 N. W. 32ND AVE                                                  Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.614
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAHNYRA SCATLIFFE                                                     Contingent
          20159 NW 58TH COURT                                                   Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.614
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAHSHYA SIMMONDS                                                      Contingent
          16130 NW 37TH CT                                                      Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.614
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAICHAUN DIGGS                                                        Contingent
          233 N KENWOOD AVE                                                     Unliquidated
          BALTIMORE, MD 21224-1209                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.614
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAIDEN STANLEY                                                        Contingent
          1166 COUNTRY CREEK LN                                                 Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 882 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 895 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.614
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAILA GLOVER                                                          Contingent
          4502 SCENIC LAKE DR.                                                  Unliquidated
          ORLANDO, FL 32808                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.615
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAILYN GILMORE                                                        Contingent
          926 OVERLOOK DRIVE                                                    Unliquidated
          JACKSONVILLE, FL 32211                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.615
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAIMIE CHEN                                                           Contingent
          2256 PINE TOP CT                                                      Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.615
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAIMIE FULLER                                                         Contingent
          72 RIDGE ROAD                                                         Unliquidated
          MIDDLETOWN, CT 06457                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.615
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAIRED FYFFE                                                          Contingent
          4940 NW 12TH STREET                                                   Unliquidated
          LAUDERHILL, FL 33313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.615
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAIYA SMITH                                                           Contingent
          2120 NORTH GREEN ROAD                                                 Unliquidated
          CLEVELAND, OH 44121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.615
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAIYE AGBONAVBARE                                                     Contingent
          9206 LEAHS LN                                                         Unliquidated
          OWINGS MILLS, MD 21117-4833                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 883 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 896 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.615
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAIYER JINWRIGHT                                                      Contingent
          41682 N. RABBIT BRUSH TRL                                             Unliquidated
          SAN TAN VALLEY, AZ 85140                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.615
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKARRI PATTERSON                                                     Contingent
          1901 NW 129TH ST                                                      Unliquidated
          MIAMI, FL 33167                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.615
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKAYLA JACKSON                                                       Contingent
          309 AIRPORT ROAD                                                      Unliquidated
          NATCHITOCHES, LA 71457                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.615
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKE HOLZEMER                                                         Contingent
          4415 MOCKINGBIRD LN                                                   Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.616
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKE KVISTAD                                                          Contingent
          3165 GLANZMAN RD.APT. 5                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.616
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKE LININGER                                                         Contingent
          102 LARIAT DRIVE                                                      Unliquidated
          CANONSBURG, PA 15317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.616
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKE RUBIN                                                            Contingent
          1691 WOODMERE DR                                                      Unliquidated
          JACKSONVILLE, FL 32210-2231                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 884 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 897 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.616
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKE SEVERSON                                                         Contingent
          5731 KYLIE CT                                                         Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.616
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKEERAH DEVINE                                                       Contingent
          3311 WALTERS LANE                                                     Unliquidated
          APT. 003                                                              Disputed
          DISTRICT HEIGHTS, MD 20747
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.616
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKEL GIBSON                                                          Contingent
          957 NW 3 TH TERR                                                      Unliquidated
          FLAMINGO LODGE, FL 33034                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.616
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKHELON WRIGHT                                                       Contingent
          5710 WHITEBROOK DRIVE, APT 78724                                      Unliquidated
          AUSTIN, TX 78724                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.616
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKIA ADAMS                                                           Contingent
          6511 PARK ST                                                          Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.616
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKIVIA SWANSTON                                                      Contingent
          109 BRIARCREEK LANE                                                   Unliquidated
          JACKSONVILLE, NC 28540                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.616
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKOB GREEN                                                           Contingent
          4217 SORREN COURT                                                     Unliquidated
          COLUMBUS, OH 43230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 885 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 898 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.617
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKOB PAPP                                                            Contingent
          5459 RIDGEWOOD ST                                                     Unliquidated
          LORAIN, OH 44055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.617
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKOB WOODSIDE                                                        Contingent
          406 WOODSIDE AVE NE                                                   Unliquidated
          NORTH CANTON, OH 44720-2552                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.617
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKOBI WIDENER                                                        Contingent
          C/O STUDENT AFFAIRS                                                   Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.617
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAKUB TODD                                                            Contingent
          410 SHREWSBURY ST                                                     Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.617
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALA SMITH                                                            Contingent
          650 WEST 37TH                                                         Unliquidated
          RIVIERA BEACH, FL 33404                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.617
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALAINY LOPEZ                                                         Contingent
          347 NW 53RD ST                                                        Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.617
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALAL BIRU                                                            Contingent
          3400 MARLBROUGH CT                                                    Unliquidated
          COLLEGE PARK, MD 20740                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 886 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 899 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.617
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALAYA SOLOMON                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.617
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALEECIA DUFF                                                         Contingent
          5331 S. CORNELL                                                       Unliquidated
          CHICAGO, IL 60647-5021                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.617
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALEEL STEVENS                                                        Contingent
          4807 CATHERINE CT                                                     Unliquidated
          CLINTON, MD 20735-2422                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.618
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALEN BOND                                                            Contingent
          603 TEABERRY DRIVE                                                    Unliquidated
          EDGEWOOD, MD 21040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.618
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jalen Christian                                                       Contingent
          8846 Deer Valley Dr.                                                  Unliquidated
          Dayton, OH 45424-6472                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.618
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALEN CHRISTIAN                                                       Contingent
          8846 DEER VALLEY DRIVE                                                Unliquidated
          DAYTON, OH 45424-6472                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.618
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALEN JONES                                                           Contingent
          207 GRAND AVE                                                         Unliquidated
          CHILLICOTHE, OH 45601                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 887 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 900 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.618
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALEN KIRKSEY                                                         Contingent
          112 6TH STREET NW                                                     Unliquidated
          MASSILLON, OH 44647                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.618
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALEN MCMILLAN                                                        Contingent
          16235 NW 22ND AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.618
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALEN MOORE                                                           Contingent
          6288 HUDSON AVENUE                                                    Unliquidated
          NORFOLK, VA 23502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.618
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jalian Young                                                          Contingent
          2 Maple Tree Dr.                                                      Unliquidated
          Brighton, CO 80603-7810                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.618
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALIAN YOUNG                                                          Contingent
          1700 EAST COLD SPRING LANE                                            Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.618
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALIL HILL                                                            Contingent
          27561 LOYOLA AVE                                                      Unliquidated
          HAYWARD, CA 94544                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.619
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALISA HILL                                                           Contingent
          260 SOTHWEST 56 AVENUE APT. 107                                       Unliquidated
          MARGATE, FL 33068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 888 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 901 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.619
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALISA HILL                                                           Contingent
          3571 NW 9TH COURT                                                     Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.619
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALISA NELSON                                                         Contingent
          1439 S. AVERS APT. 1                                                  Unliquidated
          CHICAGO, IL 60623                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.619
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALIYAH UNDERWOOD                                                     Contingent
          3288 GLENCOVE ST                                                      Unliquidated
          PORT CHARLOTTE, FL 33980                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.619
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALON ROBINSON                                                        Contingent
          38 WASHINGTON COURT                                                   Unliquidated
          LIVINGSTON, NJ 07039                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.619
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALYN DEVEREAUX                                                       Contingent
          3924 BLUE GLADE DRIVE                                                 Unliquidated
          CANAL WINCHESTER, OH 43110                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.619
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JALYN HOWARD                                                          Contingent
          508D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.619
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAM'MESHA BRIGGS                                                      Contingent
          859 NW 77TH STREET                                                    Unliquidated
          MIAMI, FL 33150                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 889 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 902 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.619
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAAL BUNDY                                                          Contingent
          9021 LITTLE STONE DR                                                  Unliquidated
          FORT WASHINGTON, MD 20744-3616                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.619
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAAL LEDBETTER                                                      Contingent
          9011 FOREST OAKS RD                                                   Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.620
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAAL LEVI                                                           Contingent
          5314 PEERLESS AVE                                                     Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.620
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAAL WOMMACK                                                        Contingent
          8 MILLSTONE RD                                                        Unliquidated
          RANDALLSTOWN, MD 21133-1519                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.620
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMACIA STRINGER                                                      Contingent
          9900 SW 157TH TER                                                     Unliquidated
          MIAMI, FL 33157                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.620
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAICA HUMPHREYS                                                     Contingent
          15530 SW 300 ST.                                                      Unliquidated
          HOMESTEAD, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.620
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAIYA PIERCE                                                        Contingent
          4658 CEPEDA ST                                                        Unliquidated
          ORLANDO, FL 32811                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 890 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 903 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.620
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAIYA PIERCE                                                        Contingent
          4658 CEPEDA ST                                                        Unliquidated
          ORLANDO, FL 32811                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.620
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAL BAGGETT                                                         Contingent
          630 HARRISON ST                                                       Unliquidated
          OAK PARK, IL 60304                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.620
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAL CHILDS                                                          Contingent
          1423 EAST EAGER ST                                                    Unliquidated
          BALTIMORE, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.620
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAL DAVIS                                                           Contingent
          2830 7TH ST NW                                                        Unliquidated
          CANTON, OH 44708                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.620
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAL KIMBRUE                                                         Contingent
          9610 SURRATTS MANOR DRIVE                                             Unliquidated
          CLINTON, MD 20735                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.621
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAL MCNEIL                                                          Contingent
          11300 NE 2ND AVENUE                                                   Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.621
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAL MCNEIL                                                          Contingent
          991 DOMONT AVENUE                                                     Unliquidated
          BROOKLYN, NY 11208                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 891 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 904 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.621
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAL PARRAN                                                          Contingent
          4916 ANNTANA AVE.                                                     Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.621
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAL POPE                                                            Contingent
          7031 CONCORD RD                                                       Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.621
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAR CRISS                                                           Contingent
          10021 SW 218TH ST                                                     Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.621
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMAR SMOAK                                                           Contingent
          103 PLUMMER DR                                                        Unliquidated
          SAINT MICHAELS, MD 21663-2900                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.621
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMECIA HARRIS                                                        Contingent
          19431 NW 30TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33056-2450                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.621
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMEERAH MORANT                                                       Contingent
          2305 ROGATE CIR UNIT 304                                              Unliquidated
          BALTIMORE, MD 21244-5715                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.621
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMEKA CAREY                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 892 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 905 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.621
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMERIAL HOOKS                                                        Contingent
          7026 PONCE DE LEON AVENUE APT 3B                                      Unliquidated
          JACKSONVILLE, FL 32217                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.622
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES ANDERSON                                                        Contingent
          5380 HIGHWAY 56 SOUTH                                                 Unliquidated
          CLINTON, SC 29325                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.622
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES BELMER                                                          Contingent
          2085 FOUNTAIN STREET                                                  Unliquidated
          FORT MYERS, FL 33916                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.622
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES BROSNAHAN                                                       Contingent
          6567 TORINGTON DRIVE                                                  Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.622
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES BURKHART                                                        Contingent
          665 MIDFIELD DR                                                       Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.622
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          James Bush                                                            Contingent
          3817 La Mesa Dr.                                                      Unliquidated
          Fort Collins, CO 80524                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.622
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES BUSH                                                            Contingent
          300 CLEVELAND STREET                                                  Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 893 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 906 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.622
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES BUTLER                                                          Contingent
          2837 ERDMAN AVE                                                       Unliquidated
          BALTIMORE, MD 21213-1137                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.622
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          James C. Jackson & Assoc., LLC                                        Contingent
          720 Hunters Place                                                     Unliquidated
          Prosper, TX 75078                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.622
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES CARTER                                                          Contingent
          3770 WYNDHAM RIDGE DRIVE APT 103                                      Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.622
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES CILIEN                                                          Contingent
          7305 WOODRIDGE PARK DRIVE                                             Unliquidated
          4207                                                                  Disputed
          ORLANDO, FL 32818
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.623
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES COCHRAN                                                         Contingent
          3614 NW 189 STREET                                                    Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.623
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES COPPENGER                                                       Contingent
          3031 FARMDALE ROAD                                                    Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.623
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES CROSS                                                           Contingent
          433 NORTH RACCOON ROAD                                                Unliquidated
          AUSTINTOWN, OH 44515                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 894 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 907 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.623
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES DAVID                                                           Contingent
          1012 BILLIE HOLIDAY CT                                                Unliquidated
          BALTIMORE, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.623
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES DAVID                                                           Contingent
          1012 BILLIE HOLIDAY CT                                                Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.623
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES DUGAN                                                           Contingent
          2113 ORCHARD LAKES PLACE EAST                                         Unliquidated
          APT. 21                                                               Disputed
          TOLEDO, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.623
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES ELLIOTT                                                         Contingent
          84 MERSEY COURT                                                       Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.623
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES FALMER                                                          Contingent
          18234 NW 40TH COURT                                                   Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.623
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES FERNANDEZ                                                       Contingent
          1140 STEEPLE CHASE CIR APT E1                                         Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.623
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES FONSECA                                                         Contingent
          15723 PARKHOUSE DR                                                    Unliquidated
          UNIT 74                                                               Disputed
          FONTANA, CA 92336
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 895 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 908 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.624
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES FULTZ                                                           Contingent
          5387 CARINA COURT                                                     Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.624
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES GARCIA                                                          Contingent
          3140 HIDDEN HOLLOW LANE                                               Unliquidated
          DAVIE, FL 33328                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.624
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES GARDNER                                                         Contingent
          1708 SWANSEA ROAD                                                     Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.624
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES GARRETT                                                         Contingent
          22137 BALLARD CREEK DRIVE                                             Unliquidated
          CARROLLTON, VA 23314                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.624
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES GRANDOWICZ                                                      Contingent
          805 HIGHLAND DR                                                       Unliquidated
          ROSSFORD, OH 43460                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.624
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES HAIRSTON                                                        Contingent
          4242 MAPLE PATH CIR                                                   Unliquidated
          BALTIMORE, MD 21236-5560                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.624
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES HARIED                                                          Contingent
          337 E LORRAINE AVE                                                    Unliquidated
          BALTIMORE, MD 21218-4710                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 896 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 909 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.624
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES IKEGWU                                                          Contingent
          6409 MAPLE AVE                                                        Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.624
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES IKEGWU                                                          Contingent
          6409 MAPLE AVE                                                        Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.624
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES JONES                                                           Contingent
          3110 CEDARHURST RD                                                    Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.625
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES KAMARA                                                          Contingent
          7606 SEANS TER                                                        Unliquidated
          LANHAM, MD 20706-1342                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.625
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES KING                                                            Contingent
          7614 NW 15TH AVE                                                      Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.625
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES LANGFORD                                                        Contingent
          6714 BAXTER AVENUE                                                    Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.625
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $868.04
          James M. Croak, DO, Inc.                                              Contingent
          28442 E River Rd., Ste. 111                                           Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 897 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 910 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.625
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          James McFarland                                                       Contingent
          729 Cattail Dr                                                        Unliquidated
          Harrisburg, PA 17111                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.625
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES MEDVED                                                          Contingent
          8664 RIDGE RD.                                                        Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.625
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES MITCHELL                                                        Contingent
          8060 NORWICH COURT                                                    Unliquidated
          PORT TOBACCO, MD 20677                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.625
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES MONSERRAT                                                       Contingent
          9375 SW 78ST                                                          Unliquidated
          MIAMI, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.625
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          James Monte, MD                                                       Contingent
          51 Park W Blvd #200                                                   Unliquidated
          Akron, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2871
                                                                             Is the claim subject to offset?     No       Yes

 3.625
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES MORGAN                                                          Contingent
          272 WEST PARK AVENUE                                                  Unliquidated
          COLUMBUS, OH 43223-1340                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.626
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES MORGAN                                                          Contingent
          154 N WESTMOOR                                                        Unliquidated
          COLUMBUS, OH 43204                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 898 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 911 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.626
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES MOSBY                                                           Contingent
          2912 DUPONT AVE                                                       Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.626
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES PAPADIMOS                                                       Contingent
          7546 RYMOOR CT                                                        Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.626
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES PRICE                                                           Contingent
          2500 WEST NORTH AVE                                                   Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.626
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES RICH, III                                                       Contingent
          3927 CLARINTH RD                                                      Unliquidated
          BALTIMORE, MD 21215-2405                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.626
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES SANCHEZ                                                         Contingent
          380 GIRALDA AVE. APT. 607                                             Unliquidated
          CORAL GABLES, FL 33134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.626
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES SCHWENDLER                                                      Contingent
          83 KAVANAUGH DRIVE                                                    Unliquidated
          MOGADORE, OH 44260                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.626
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES SEIFERT                                                         Contingent
          9 HEDRICKS CT                                                         Unliquidated
          PARKTON, MD 21120                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 899 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 912 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.626
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES SHIELDS, III                                                    Contingent
          718 WILSON GREEN COURT                                                Unliquidated
          REISTERSTOWN, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.626
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES SHONUBI                                                         Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.627
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES SPATAFORA                                                       Contingent
          8760 JOHNSON ST                                                       Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.627
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES STAMMEN                                                         Contingent
          5138 BROOKFIELD LN                                                    Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.627
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES STEWART                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A99                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.627
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES TAYLOR                                                          Contingent
          1007 N ROSEDALE ST                                                    Unliquidated
          BALTIMORE, MD 21216-4233                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.627
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES TRUJILLO                                                        Contingent
          616 SOUTH BARNETT AVENUE                                              Unliquidated
          DALLAS, TX 75211                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 900 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 913 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.627
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $129,501.69
          James W. McGlamery                                                    Contingent
          115 Briar Lake Drive                                                  Unliquidated
          Elyria, OH 44035                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.627
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES WALLACE                                                         Contingent
          5966 WALNUT CIR APT D                                                 Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.627
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES WALLACE                                                         Contingent
          1177 TREETOP CT                                                       Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.627
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES WARD                                                            Contingent
          3330 NW 176ST                                                         Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.627
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES WILLIAMS                                                        Contingent
          1245 OAK HILL CT APT 253                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.628
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMES YOUNG                                                           Contingent
          407C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.628
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMESHA COCHRAN                                                       Contingent
          3614 NW 189 STREET                                                    Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 901 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 914 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.628
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jameson Cordell                                                       Contingent
          621 Ebllenden Dr.                                                     Unliquidated
          Peachtree City, GA 30269                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.628
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMESON VEST                                                          Contingent
          621 BELLENDEN DR                                                      Unliquidated
          PEACHTREE CITY, GA 30269                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.628
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIA BARBER                                                          Contingent
          4132 APPLE LEAF WAY                                                   Unliquidated
          SUITLAND, MD 20746                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.628
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIE FERGUSON                                                        Contingent
          1190 ADAM CT                                                          Unliquidated
          HEATH, OH 43056                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.628
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIE GROSS                                                           Contingent
          179 OLIVE ST.                                                         Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.628
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIE KELLER                                                          Contingent
          52 DEERFIELD DR                                                       Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.628
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIE LAIRD                                                           Contingent
          2613 BOONE ST                                                         Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 902 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 915 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.628
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIE MATHIS                                                          Contingent
          21597 BACCARAT LANE                                                   Unliquidated
          UNIT 202                                                              Disputed
          ESTERO, FL 33928
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.629
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIE RIVERA                                                          Contingent
          3197 WEST 82ND STREET                                                 Unliquidated
          CLEVELAND, OH 44102                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.629
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIE WILLIS                                                          Contingent
          13245 GERMAN CHURCH ROAD                                              Unliquidated
          ATWATER, OH 44201                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.629
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIE WILSON                                                          Contingent
          21597 BACCARAT LANE                                                   Unliquidated
          UNIT 202                                                              Disputed
          ESTERO, FL 33928
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.629
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIELA MILLER-ROBINS                                                 Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.629
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIELLE DAVIS                                                        Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.629
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIESON BROOKS                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 903 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 916 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.629
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIL ROBINSON                                                        Contingent
          2915 JACKSON STREET APT. 12A                                          Unliquidated
          HOLLYWOOD, FL 33020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.629
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMILA THOMPSON                                                       Contingent
          1916 GREENBERRY ROAD                                                  Unliquidated
          BALTIMORE, MD 21209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.629
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jamilah Dennis                                                        Contingent
          1530 Pentridge Rd                                                     Unliquidated
          #104D                                                                 Disputed
          Baltimore, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.629
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMILAH DENNIS                                                        Contingent
          1415 N LINWOOD AVE                                                    Unliquidated
          BALTIMORE, MD 21213-3824                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.630
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMILAH DENNIS                                                        Contingent
          1530 PENTRIDGE RD                                                     Unliquidated
          #104D                                                                 Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.630
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMILL YOUNG                                                          Contingent
          3800 NW 177TH ST                                                      Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.630
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIQUA BROWN                                                         Contingent
          1318 NW 15TH ST                                                       Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 904 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 917 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.630
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIQUE CAMPBELL                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.630
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMIR COLEMAN                                                         Contingent
          955 WOODWARD AVE                                                      Unliquidated
          LIMA, OH 45801                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.630
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMISHA DOTSON                                                        Contingent
          1063 DAMTA STREET                                                     Unliquidated
          MEMPHIS, TN 38122                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.630
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jamison Auer                                                          Contingent
          2412 Whitton Way                                                      Unliquidated
          Virginia Beach, VA 23453                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.630
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMONI BROCKINGTON                                                    Contingent
          1342 PENTRIDGE RD                                                     Unliquidated
          BALTIMORE, MD 21239-3944                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.630
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAMONTE POINTDEXTER                                                   Contingent
          226 DECATUR                                                           Unliquidated
          MEMPHIS, TN 38105                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.630
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAE ALLEN                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 905 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 918 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.631
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAE BROOKS                                                          Contingent
          3835 LYNDALE AVE                                                      Unliquidated
          BALTIMORE, MD 21213-1938                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.631
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAE GANAWAY                                                         Contingent
          1203 KENWOOD RD                                                       Unliquidated
          GLEN BURNIE, MD 21060-7014                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.631
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAE JACKSON                                                         Contingent
          5289 85TH AVE APT 401                                                 Unliquidated
          NEW CARROLLTON, MD 20784-3200                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.631
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAE ODENAT                                                          Contingent
          1944 WALTMAN RD                                                       Unliquidated
          EDGEWOOD, MD 21040-2338                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.631
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAE SCOTT                                                           Contingent
          319 HARGRAVE RD                                                       Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.631
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAE SMITH                                                           Contingent
          10320 SW 15 ST                                                        Unliquidated
          PEMBROKE PINES, FL 33025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.631
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAE SWINTON                                                         Contingent
          1708 T STREET SE 401                                                  Unliquidated
          WASHINGTON, DC 20020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 906 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 919 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.631
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAI EWINGS                                                          Contingent
          4216 DANVILLE DR                                                      Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.631
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAI LANE                                                            Contingent
          3436 CHRISTOPHER COURT                                                Unliquidated
          BALTIMORE, MD 21244                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.631
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Janai Woods                                                           Contingent
          1249 Gleneagle Rd.                                                    Unliquidated
          Baltimore, MD 21239-2236                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.632
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAI WOODS                                                           Contingent
          1249 GLENEAGLE RD                                                     Unliquidated
          BALTIMORE, MD 21239-2236                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.632
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAIRA BUSH                                                          Contingent
          4423 S.W. 23RD STREET                                                 Unliquidated
          WEST PARK, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.632
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Janay Jackson                                                         Contingent
          4618 Horrocks St.                                                     Unliquidated
          Philadelphia, PA 19124-3117                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.632
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAY JACKSON                                                         Contingent
          4618 HORROCKS ST                                                      Unliquidated
          PHILADELPHIA, PA 19124-3117                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 907 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 920 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.632
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAY JOHNSON                                                         Contingent
          3837 SIMPSON STUART RD                                                Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.632
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAY JONES                                                           Contingent
          406 NW 84 TERRACE                                                     Unliquidated
          EL PORTAL, FL 33150                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.632
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANAYA WILLIAMS                                                       Contingent
          2535 HALL AVE.                                                        Unliquidated
          STOCKTON, CA 95205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.632
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANE HOFFMAN                                                          Contingent
          2622 NORTHWOOD AVE                                                    Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.632
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANE ONYAO                                                            Contingent
          4120 BRIDGEWATER PARKWAY #302                                         Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.632
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANE RAPP                                                             Contingent
          2224 N SAINT JAMES PKWY                                               Unliquidated
          CLEVELAND, OH 44106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.633
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANEA WILLIAMS                                                        Contingent
          1079 CAMERON RD                                                       Unliquidated
          BALTIMORE, MD 21212-4002                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 908 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 921 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.633
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Janee Bowie                                                           Contingent
          5808 Cedonia Ave                                                      Unliquidated
          Baltimore, MD 21206-2733                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.633
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANEE BOWIE                                                           Contingent
          5808 CEDONIA AVE                                                      Unliquidated
          BALTIMORE, MD 21206-2733                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.633
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANEE BUTLER                                                          Contingent
          5203 AVENTURA BLVD                                                    Unliquidated
          ORLANDO, FL 32839                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.633
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Janefrances Obiajulu                                                  Contingent
          1210 Brookview Dr.                                                    Unliquidated
          Apt. 33                                                               Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.633
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANEFRANCES OBIAJULU                                                  Contingent
          1210 BROOKVIEW DR APT 33                                              Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.633
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANELL DOBRANSKY                                                      Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B458                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.633
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANELL ROWE                                                           Contingent
          126 GREENWICH RD APT 12                                               Unliquidated
          RUNNEMEDE, NJ 08078                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 909 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 922 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.633
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANELLA CUA                                                           Contingent
          2627 TAFT AVENUE                                                      Unliquidated
          ORLANDO, FL 32804                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.633
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANELLE AUSTIN                                                        Contingent
          4811 NW 18TH COURT                                                    Unliquidated
          CITY OF SUNRISE, FL 33313                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.634
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANELLE COLES                                                         Contingent
          5415 NELSON AVENUE                                                    Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.634
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANELLE ISAAC                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.634
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANELLE TABB                                                          Contingent
          8911 GOLDFIELD PL                                                     Unliquidated
          CLINTON, MD 20735-2025                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.634
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANELLE WAGNER                                                        Contingent
          540 E PORTAGE TRAIL                                                   Unliquidated
          APT 109B                                                              Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.634
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANELYS PEREZ                                                         Contingent
          6925 SW 16 STREET                                                     Unliquidated
          MIAMI, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 910 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 923 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.634
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANESHA ALLEN                                                         Contingent
          315 TOLERANCE COURT                                                   Unliquidated
          MOUNT LAUREL, NJ 08054                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.634
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANESHIA MOLINE                                                       Contingent
          7371 NORTH WEST 35TH STREET                                           Unliquidated
          APARTMENT 2                                                           Disputed
          HOLLYWOOD, FL 33024
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.634
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANEVA SNELL                                                          Contingent
          1618 HODGES CT                                                        Unliquidated
          MARINA, CA 93933                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.634
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANGEL RIASCOS                                                        Contingent
          4385 COUGAR VILLAGE DRIVE, APT 1                                      Unliquidated
          HOUSTON, TX 77204                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.634
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANGEL RISCOS                                                         Contingent
          4385 COUGAR VILLAGE DR                                                Unliquidated
          APT 1                                                                 Disputed
          HOUSTON, TX 77204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.635
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANICE CAMPBELL                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.635
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANICE CAMPBELL                                                       Contingent
          1517 N.W. 17 STREET                                                   Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 911 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 924 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.635
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $173.00
          Janice N Young MD                                                     Contingent
          3920 Via Del Rey, Suite 1                                             Unliquidated
          BONITA SPRINGS, FL 34134                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6742
                                                                             Is the claim subject to offset?     No       Yes

 3.635
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANIECE STRANGE                                                       Contingent
          9928 WILMINGTON AVE                                                   Unliquidated
          LOS ANGELES`, CA 90002                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.635
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANISE SANDERS                                                        Contingent
          2833 GATEHOUSE DR                                                     Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.635
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANISE SANDERS                                                        Contingent
          3914 BONNER RD                                                        Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.635
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANISHA JOHNSON                                                       Contingent
          33557 EDGEHILL DRIVE                                                  Unliquidated
          FRANKLIN, VA 23851                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.635
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANIYA DELANEY                                                        Contingent
          307 SOUTH HARRIS ST                                                   Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.635
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANKO BRELECIC                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 912 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 925 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.635
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANKO BRLECIC                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.636
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANNEH JOHNSON                                                        Contingent
          3501 ENGLEMEADE RD                                                    Unliquidated
          BALTIMORE, MD 21208-1506                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.636
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANNEL PALENZUELA                                                     Contingent
          11780 SW 18 STREET                                                    Unliquidated
          NO. 422                                                               Disputed
          MIAMI, FL 33175
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.636
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANNIVA LEGISTE                                                       Contingent
          674 LOOKOUT LAKES DR                                                  Unliquidated
          JACKSONVILLE, FL 32220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.636
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JANUS BAEZ                                                            Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.636
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAPOARYA BRADSHAW                                                     Contingent
          162 BOOKER PLACE                                                      Unliquidated
          PAHOKEE, FL 33476                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.636
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAPONECA COLLINS                                                      Contingent
          760 MALIBUE BAY DRIVE                                                 Unliquidated
          #306                                                                  Disputed
          WEST PALM BEACH, FL 33401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 913 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 926 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.636
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAPONECA COLLINS                                                      Contingent
          13875 NW 22ND AVE                                                     Unliquidated
          APT #215                                                              Disputed
          OPA LOCKA, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.636
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jaquan Butler                                                         Contingent
          4434 Lord Loudoun Ct.                                                 Unliquidated
          Upper Marlboro, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.636
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAQUAN BUTLER                                                         Contingent
          4434 LORD LOUDOUN CT                                                  Unliquidated
          UPPER MARLBORO, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.636
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAQUAN HUNTER                                                         Contingent
          3901 W STATE ROAD 84                                                  Unliquidated
          UNIT 206                                                              Disputed
          DAVIE, FL 33312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.637
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAQUASHIA THOMAS                                                      Contingent
          435 EASY STREET                                                       Unliquidated
          MERRITT ISLAND, FL 32953                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.637
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAQUAVIS DIXON                                                        Contingent
          1120 S LOCUST AVE                                                     Unliquidated
          SANFORD, FL 32771                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.637
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAQUELINE RAMIREZ                                                     Contingent
          919 NW 2ND AVE                                                        Unliquidated
          MIAMI, FL 33136                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 914 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 927 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.637
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAQUELINE RAMIREZ                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.637
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jarae Gallmon                                                         Contingent
          1700 E Cold Spring Lane                                               Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.637
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARAE GALLMON                                                         Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.637
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED BAZIL                                                           Contingent
          10060 JAMESTOWN DRIVE                                                 Unliquidated
          NORTH ROYALTON, OH 44133                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.637
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED BEGGAGE                                                         Contingent
          3719 12TH STREET NE APT 208                                           Unliquidated
          WASHINGTON, DC 20017                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.637
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED BOBULSKI                                                        Contingent
          706 STREAMVIEW DR                                                     Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.637
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED BRADLEY                                                         Contingent
          6621 BONNIE RIDGE DR APT T2                                           Unliquidated
          BALTIMORE, MD 21209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 915 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 928 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.638
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED BUGGAGE                                                         Contingent
          3719 12TH STREET NE APT 208                                           Unliquidated
          WASHINGTON, DC 20017                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.638
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED DAVIES                                                          Contingent
          224 WOODLAWN TER                                                      Unliquidated
          HOLLIDAYSBURG, PA 16648                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.638
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED DAVIS                                                           Contingent
          146 VIA D ESTE                                                        Unliquidated
          1007                                                                  Disputed
          DELRAY BEACH, FL 33445
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.638
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED DUNCAN                                                          Contingent
          142 BERRY DR                                                          Unliquidated
          WILMINGTON, DE 19808-3616                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.638
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED EVANS                                                           Contingent
          806 ATALAN TRAIL                                                      Unliquidated
          LIMA, OH 45805                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.638
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED GOODMAN                                                         Contingent
          333 ROLAND GOODMAN                                                    Unliquidated
          JACKSON, MS 39212                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.638
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED LOUIE                                                           Contingent
          7701 RACHAEL WHITNEY LANE                                             Unliquidated
          ALEXANDRIA, VA 22315                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 916 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 929 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.638
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED MILLER                                                          Contingent
          5227 CRAIG AVENUE NW                                                  Unliquidated
          WARREN, OH 44483                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.638
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED OING                                                            Contingent
          1278 CEDAR WOOD WAY                                                   Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.638
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED OSLAKOVIC                                                       Contingent
          8966 CEDAR BEND RD                                                    Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED SPENCER                                                         Contingent
          6476 BOOTH ROAD                                                       Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED WALTZ                                                           Contingent
          14933 NOBIL AVE                                                       Unliquidated
          MONROE, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED WILSON                                                          Contingent
          651 BROOKLEDGE COURT                                                  Unliquidated
          NORTHFIELD, OH 44067-3086                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARED WRIGHT                                                          Contingent
          4510 HAWKINS ROAD                                                     Unliquidated
          RICHFIELD, OH 44286                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 917 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 930 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.639
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jarek Griffiths                                                       Contingent
          728 Maple Dr.                                                         Unliquidated
          Cincinnati, OH 45215                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAREK GRIFFITHS                                                       Contingent
          728 MAPLE DR                                                          Unliquidated
          CINCINNATI, OH 45215                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAREN GILLIAM                                                         Contingent
          19731 SEMINOLE RD                                                     Unliquidated
          EUCLID, OH 44117                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARET BARCLAY                                                         Contingent
          613 EAST FORD AVENUE                                                  Unliquidated
          BARBERTON, OH 44203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARET WALLAND                                                         Contingent
          9331 WYANT DRIVE                                                      Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARIS FOREMAN                                                         Contingent
          9792 MOUNTAIN LAUREL WAY APT 1C                                       Unliquidated
          LAUREL, MD 20723                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.640
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAROD STIFFUP                                                         Contingent
          204B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 918 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 931 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.640
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAROD STIRRUP                                                         Contingent
          204B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.640
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARRED CHORPENNING                                                    Contingent
          13637 NATIONAL ROAD                                                   Unliquidated
          THORNVILLE, OH 43076                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.640
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARRET RICHARDSON                                                     Contingent
          107 ESST 37TH STREET                                                  Unliquidated
          PATERSON, NJ 07514                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.640
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARRET SULLIVAN                                                       Contingent
          5925 CADY ROAD                                                        Unliquidated
          NORTH ROYALTON, OH 44133-6305                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.640
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARRET SULLIVAN                                                       Contingent
          8203 COVINGTON AVE                                                    Unliquidated
          CLEVELAND, OH 44129                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.640
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARRETT LIVAS                                                         Contingent
          11301 OLD CISTERN LN                                                  Unliquidated
          LAUREL, MD 20708-3059                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.640
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARROD BENJAMIN                                                       Contingent
          651 SW 109TH AVENUE                                                   Unliquidated
          APT.#203                                                              Disputed
          HOLLYWOOD, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 919 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 932 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.640
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARROD CALDWELL                                                       Contingent
          625 STILLWATER PL                                                     Unliquidated
          BOWIE, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.640
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARROD EDWARDS                                                        Contingent
          5318 HILLEN ROAD                                                      Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.641
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARROD MARTIN                                                         Contingent
          2308 PRIMROSE                                                         Unliquidated
          MANSFIELD, TX 76063                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.641
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARROD MORAN                                                          Contingent
          7432 PILOT KNOB AVE                                                   Unliquidated
          LOUISVILLE, OH 44641                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.641
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARVIS DAVIS                                                          Contingent
          1732 NW 3RD TER                                                       Unliquidated
          APT #111                                                              Disputed
          MIAMI, FL 33034
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.641
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JARYANNA WARD                                                         Contingent
          6009 BIG SPRINGS DRIVE                                                Unliquidated
          ARLINGTON, TX 76001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.641
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASEAN BRAWNER                                                        Contingent
          1221 CHAPELWOOD LANE                                                  Unliquidated
          CAPITOL HEIGHTS, MD 20743                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 920 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 933 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.641
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASHANNA DAVIS                                                        Contingent
          W DAFFODIL LANE                                                       Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.641
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jashua Freeman                                                        Contingent
          3118 Sudlersville Rd.                                                 Unliquidated
          Sudlersville, MD 21668                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.641
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMIN BRADFORD                                                       Contingent
          3122 LUGINE AVE                                                       Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.641
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jasmin Martin                                                         Contingent
          2410 White Ave.                                                       Unliquidated
          Nashville, TN 37214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.641
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE BOUIE                                                         Contingent
          1652 RUXTON AVE                                                       Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.642
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE BURGESS                                                       Contingent
          7001 NW 16ST APT A-106                                                Unliquidated
          PLANTATION, FL 33313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.642
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE CHAPMAN                                                       Contingent
          7132 BEXHILL ROAD                                                     Unliquidated
          BALTIMORE, MD 21244                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 921 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 934 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.642
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE CLARK                                                         Contingent
          205C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.642
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE COOPER                                                        Contingent
          6930 FORREST AVE                                                      Unliquidated
          PHILADELPHIA, PA 19138-2004                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.642
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE DANIEL                                                        Contingent
          2644 SILVER HILL DRIVE APT 8                                          Unliquidated
          HIAWASSEE, FL 32818                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.642
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE FLOWERS                                                       Contingent
          977 W TENNYSON ROAD                                                   Unliquidated
          HAYWARD, CA 94544                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.642
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE FLOWERS                                                       Contingent
          449 TYNELLA AVENUE                                                    Unliquidated
          APT 30                                                                Disputed
          MOUNTAIN VIEW, CA 94043
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.642
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE FORD                                                          Contingent
          504B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.642
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE FRANKS                                                        Contingent
          4648 HAWKSBURY RD                                                     Unliquidated
          WINDSOR MILL, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 922 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 935 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.642
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE GOINS                                                         Contingent
          652 W 189TH STREET                                                    Unliquidated
          NEW YORK, NY 10040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.643
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE GUERRA                                                        Contingent
          5004 AZTEC DRIVE                                                      Unliquidated
          THE COLONY, TX 75056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.643
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE HOLLOWAY                                                      Contingent
          9600 S FOREST                                                         Unliquidated
          CHICAGO, IL 60620                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.643
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE JONES                                                         Contingent
          4411 NW 173RD DRIVE                                                   Unliquidated
          CAROL CITY, FL 33055                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.643
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE JOSEPH                                                        Contingent
          160 LIVE OAK WOODS COURT                                              Unliquidated
          APT. 2C                                                               Disputed
          DELTONA, FL 32738
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.643
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE KAY                                                           Contingent
          571 WYNDHOLME WAY                                                     Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.643
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE KAY                                                           Contingent
          571 WYNDHOLME WAY                                                     Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 923 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 936 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.643
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE LAIRD                                                         Contingent
          2502 EDGECOMBE CIR N                                                  Unliquidated
          APT E                                                                 Disputed
          BALTIMORE, MD 21215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.643
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE LEW                                                           Contingent
          4866 RICHMOND AVE                                                     Unliquidated
          FREMONT, CA 94536-7352                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.643
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jasmine Long                                                          Contingent
          979 Maumee Ave.                                                       Unliquidated
          Mansfield, OH 44906                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.643
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE LONG                                                          Contingent
          979 MAUMEE AVENUE                                                     Unliquidated
          MANSFIELD, OH 44906                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.644
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE MAXWELL                                                       Contingent
          601D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21223
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.644
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE MAXWELL                                                       Contingent
          601D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.644
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE MCCORMICH                                                     Contingent
          210 SOUTHRIDGE                                                        Unliquidated
          EDGEWOOD, TX 75117                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 924 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 937 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.644
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jasmine Mooney                                                        Contingent
          700 Ramsey St.                                                        Unliquidated
          Nashville, TN 37206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.644
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE NEWMAN-GEE                                                    Contingent
          603A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.644
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE PENN                                                          Contingent
          900 WOODSON RD APT D                                                  Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.644
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE PREZENKOWSKI                                                  Contingent
          4009 DAN ROAD                                                         Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.644
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE RAMOS                                                         Contingent
          5200 NW 31ST AVE APT 32B                                              Unliquidated
          FORT LAUDERDALE, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.644
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE RICHARDSON                                                    Contingent
          1757 26TH AVENUE, APT 210                                             Unliquidated
          OAKLAND, CA 94601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.644
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE ROSIAK                                                        Contingent
          24 VAN BUREN AVENUE                                                   Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 925 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 938 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.645
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE ROWLES                                                        Contingent
          5303 MORAVIA RD APT E                                                 Unliquidated
          BALTIMORE, MD 21206-6151                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.645
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE STANLEY                                                       Contingent
          1928 GREEN WILLOW DR                                                  Unliquidated
          FORT WORTH, TX 76134                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.645
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE STEWART                                                       Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C217                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.645
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE THOMAS                                                        Contingent
          1895 S IVEY LANE                                                      Unliquidated
          ORLANDO, FL 32811                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.645
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE THOMAS                                                        Contingent
          1861 BUCHANAN BAY CIRCLE                                              Unliquidated
          APT.104                                                               Disputed
          EDGEWOOD, FL 32839
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.645
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE THOMPSON                                                      Contingent
          6101 NW 7TH AVE                                                       Unliquidated
          APT. 405                                                              Disputed
          MIAMI, FL 33127
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.645
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE THOMPSON                                                      Contingent
          11050 SW 197 STREET                                                   Unliquidated
          #210                                                                  Disputed
          CUTLER RIDGE, FL 33157
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 926 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 939 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.645
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE WILSON                                                        Contingent
          152 SMITH ROCK DR                                                     Unliquidated
          HOLLY SPRINGS, NC 27540                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.645
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMINE WRIGHT                                                        Contingent
          9826 BERNWOOD PL. DRIVE APT. 204                                      Unliquidated
          FORT MYERS, FL 33966                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.645
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMON HUDSON                                                         Contingent
          4452 AIRPORT HWY APT 39                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.646
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMYN NEAL                                                           Contingent
          7277 PARKERS FARM LANE                                                Unliquidated
          FREDERICK, MD 21703                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.646
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASMYNE UNSELD                                                        Contingent
          1507 SAINT ALBANS LANE                                                Unliquidated
          ACCOKEEK, MD 20607                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.646
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jason Ain                                                             Contingent
          5727 Tibaron Ln                                                       Unliquidated
          Apt. 205                                                              Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.646
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASON AIN                                                             Contingent
          5727 TIBARON LN APT 205                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 927 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 940 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.646
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASON ANDERSON, JR.                                                   Contingent
          3205 HAMILTON AVE                                                     Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.646
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASON CLAY                                                            Contingent
          3849 VAN DUSEN WAY                                                    Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.646
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASON DAVIS                                                           Contingent
          7439 FORREST AVENUE                                                   Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.646
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASON FISCHER                                                         Contingent
          22311 SWAN ST. APT. 331                                               Unliquidated
          SOUTH LYON, MI 48178                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.646
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASON GROSSMAN                                                        Contingent
          4042 LA SALLE AVE                                                     Unliquidated
          CULVER CITY, CA 90232                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.646
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASON NETTLETON                                                       Contingent
          3512 WYOGA LAKE ROAD                                                  Unliquidated
          208                                                                   Disputed
          CUYAHOGA FALLS, OH 44224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.647
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASON NICHOLAS                                                        Contingent
          3123 FAIRVIEW ROAD                                                    Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 928 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 941 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.647
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASON NOE                                                             Contingent
          30422 OLEANDER BLVD                                                   Unliquidated
          BIG PINE KEY, FL 33043                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.647
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASON PEAK                                                            Contingent
          510 25TH AVE S                                                        Unliquidated
          SAINT PETERSBURG, FL 33705                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.647
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASON REMY                                                            Contingent
          8340 SW 92 TERR                                                       Unliquidated
          MIAMI, FL 33156                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.647
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASON SPERLING                                                        Contingent
          1156 COUNTY ROAD F                                                    Unliquidated
          SWANTON, OH 43558                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.647
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASON VALDEZ                                                          Contingent
          8615 NW 30TH RD                                                       Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.647
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASPER FARRINGTON                                                     Contingent
          15800 NW 42ND AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.647
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASPER FARRINGTON                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 929 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 942 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.647
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASPER ROBERSON-SCHULZ                                                Contingent
          255 LESTER AVE APT C                                                  Unliquidated
          OAKLAND, CA 94606-1254                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.647
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASPER WILLIAMS                                                       Contingent
          2829 THRUSH DR                                                        Unliquidated
          DALLAS, TX 75181                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.648
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JASPREET PAUL                                                         Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.648
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JATARIA MOORE                                                         Contingent
          1706 3RD AVE EAST                                                     Unliquidated
          PALMETTO, FL 34221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.648
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JATAYA CALLAHAN                                                       Contingent
          708 CLOUDYFOLD DR                                                     Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.648
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jatoreon Walker                                                       Contingent
          2605 S Virginia St.                                                   Unliquidated
          Hopkinsville, KY 42240                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.648
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVAN SHIELDS                                                         Contingent
          1845 BEECHWOOD AVE N.E. APT2                                          Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 930 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 943 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.648
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVARIS WELLS                                                         Contingent
          6924 SOUTH LAFLIN                                                     Unliquidated
          CHICAGO, IL 60636                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.648
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVAUN ROSE                                                           Contingent
          7207 25TH AVE                                                         Unliquidated
          HYATTSVILLE, MD 20783                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.648
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVAWNA WESET                                                         Contingent
          2068 ADDISON RD SOUTH APT1                                            Unliquidated
          DISTRICT HEIGHTS, MD 20747                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.648
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVAWNA WEST                                                          Contingent
          5012 57TH AVE.                                                        Unliquidated
          APT. A5                                                               Disputed
          BLADENSBURG, MD 20710
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.648
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVAWNA WEST                                                          Contingent
          2068 ADDISON RD SOUTH APT1                                            Unliquidated
          DISTRICT HEIGHTS, MD 20747                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.649
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVAYE SMITH                                                          Contingent
          24250 BLACKSTONE ST                                                   Unliquidated
          OAK PARK, MI 48237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.649
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVIER CASTRO                                                         Contingent
          7194 W 3RD AVE                                                        Unliquidated
          HIALEAH, FL 33014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 931 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 944 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.649
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVIER ESQUIVEL                                                       Contingent
          540 PORTAGE TRAIL                                                     Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.649
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVIER ESQUIVEL                                                       Contingent
          540 PORTAGE TRAIL                                                     Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.649
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVIER GONZALEZ                                                       Contingent
          7601 E TREASURE DR APT 1022                                           Unliquidated
          NORTH BAY VILLAGE, FL 33141                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.649
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVIER JIMENEZ                                                        Contingent
          2566 CLEARVIEW CIRCLE                                                 Unliquidated
          DALLAS, TX 75233                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.649
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVIER LOPEZ                                                          Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.649
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVIER MARTIN-FERNANDEZ                                               Contingent
          1865 BEACON HILL CIRCLE                                               Unliquidated
          APARTMENT 13                                                          Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.649
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVIER MAURICIO RINCON GOMEZ                                          Contingent
          6971 SW 19TH ST                                                       Unliquidated
          NORTH LAUDERDALE, FL 33068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 932 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 945 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.649
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVIER RENDEROS                                                       Contingent
          4404 SIERRA PLACE                                                     Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.650
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVION BREWSTER                                                       Contingent
          1577 E, ELMORE AVE                                                    Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.650
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVON ALEXANDER                                                       Contingent
          565 VIRGINIA AVENUE                                                   Unliquidated
          MIDLAND, PA 15059                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.650
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVON ALLEN                                                           Contingent
          8713 S. COLFAX                                                        Unliquidated
          CHICAGO, IL 60617                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.650
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVON NED                                                             Contingent
          20921 44TH AVE W, APT F303                                            Unliquidated
          LYNNWOOD, WA 98036                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.650
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVON'TE BROMELL                                                      Contingent
          2450 E HILLSBOROUGH AVE                                               Unliquidated
          APT 1315                                                              Disputed
          TAMPA, FL 33610
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.650
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVONN BRIGHT                                                         Contingent
          6539 RIDGEBORNE DR                                                    Unliquidated
          ROSEDALE, MD 21237-3895                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 933 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 946 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.650
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVONTE COOPER                                                        Contingent
          1425 NW 24TH AVE                                                      Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.650
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAVOULAEE GREEN                                                       Contingent
          3339 KIDD STREET                                                      Unliquidated
          NORTH LAS VEGAS, NV 89032                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.650
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAWAD MAHMOUD                                                         Contingent
          4528 1/2 MONROE ST UPPR                                               Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.650
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jaxmine Jones                                                         Contingent
          830 Union Blvd.                                                       Unliquidated
          Apt. #208                                                             Disputed
          Englewood, OH 45322
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.651
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAXSON SZABO                                                          Contingent
          777 MORNING STREET                                                    Unliquidated
          WORTHINGTON, OH 43085                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.651
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAY-ANN BRAVO-HARRIOTT                                                Contingent
          1120 N WESTWOOD AVE                                                   Unliquidated
          APT 2402                                                              Disputed
          TOLEDO, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.651
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYA CHANDRA                                                          Contingent
          1343 OAK HILL CT                                                      Unliquidated
          UNIT 106                                                              Disputed
          TOLEDO, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 934 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 947 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.651
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYA MARTIN                                                           Contingent
          3141 NORTHCHESTER PLACE                                               Unliquidated
          LITHONIA, GA 30038                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.651
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYA REID-JOHNSON                                                     Contingent
          3245 PELHAM AVE                                                       Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.651
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYACHANDRA KOLAPALLI                                                 Contingent
          3414 DORR STREET                                                      Unliquidated
          UNIVERSITY CIRCLE 411                                                 Disputed
          TOLEDO, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.651
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYANN BRAVOHARRIOTT                                                  Contingent
          1120 N WESTWOOD AVE APT 2402                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.651
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYANTH AKULA                                                         Contingent
          77 FIR HILL, 10B5                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.651
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYASAI JEYARAJAN                                                     Contingent
          15 WALNUT CREEK DR                                                    Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.651
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYDA GWYN                                                            Contingent
          100 CARVER LOOP APT 11G                                               Unliquidated
          APT 11G                                                               Disputed
          BRONX, NY 10475-2936
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 935 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 948 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.652
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jayde Waller                                                          Contingent
          4 Spindrift Cir.                                                      Unliquidated
          Apt. E                                                                Disputed
          Parkville, MD 21234-2342
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.652
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYDE WALLER                                                          Contingent
          4 SPINDRIFT CIR APT E                                                 Unliquidated
          BALTIMORE, MD 21234-2342                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.652
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYDEN BYRNE                                                          Contingent
          36 HOMESTEAD DRIVE                                                    Unliquidated
          BOARDMAN, OH 44512                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.652
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYDEN DAVIS                                                          Contingent
          1125 BLITHE ROAD                                                      Unliquidated
          SPRINGFIELD, OH 45503-6121                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.652
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYDON MARTIN                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.652
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYESH GUPTA                                                          Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.652
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYKWAUN CLARK                                                        Contingent
          1704 SCOTCH PINE DRIVE                                                Unliquidated
          BRANDON, FL 33511                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 936 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 949 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.652
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLA CROSS                                                           Contingent
          5817 WESLEYAN DR.                                                     Unliquidated
          BOX A443                                                              Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.652
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLA FUTCH                                                           Contingent
          2028 W ROOSEVELT DR                                                   Unliquidated
          MILWAUKEE, WI 53209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.652
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLA FUTCH                                                           Contingent
          6626 W VIENNA AVE                                                     Unliquidated
          MILWAUKEE, WI 53216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.653
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLA NICHOLAS                                                        Contingent
          1811 FRANKFORD RD E                                                   Unliquidated
          CARROLLTON, TX 75007                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.653
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLA NICHOLAS                                                        Contingent
          675 WOODALE BOULEVARD                                                 Unliquidated
          BATON ROUGE, LA 70806                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.653
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLAH LEE                                                            Contingent
          413 E CASTLE HARBOUR DR                                               Unliquidated
          FRIENDSWOOD, TX 77546                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.653
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLAN WILKINS                                                        Contingent
          4579 BRINDLEY DR                                                      Unliquidated
          MEMPHIS, TN 38128                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 937 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 950 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.653
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLEN BAYLOR                                                         Contingent
          808 HAMILTON BLVD                                                     Unliquidated
          HAGERSTOWN, MD 21740                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.653
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLEN MILLER                                                         Contingent
          24710 COLUMBUS ROAD                                                   Unliquidated
          BEDFORD HEIGHTS, OH 44146                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.653
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jaylen Murray                                                         Contingent
          2826 Brampton Dr.                                                     Unliquidated
          Cincinnati, OH 45251                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.653
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLEN MURRAY                                                         Contingent
          2826 BRAMPTON DRIVE                                                   Unliquidated
          CINCINNATI, OH 45251                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.653
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLIN CLINCH                                                         Contingent
          5027 NW 5TH AVE                                                       Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.653
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLIN GARNER                                                         Contingent
          3586 LUDGATE RD                                                       Unliquidated
          SHAKER HEIGHTS, OH 44120                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.654
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLIN PERRY                                                          Contingent
          7303 SHEILA LANE                                                      Unliquidated
          CLINTON, MD 20735                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 938 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 951 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.654
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLN TOATLEY                                                         Contingent
          4609 GOVERNOR KENT CT                                                 Unliquidated
          UPPER MARLBORO, MD 20772-5901                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.654
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLON THRASH                                                         Contingent
          4146 EAST 93RD STREET                                                 Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.654
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLUND HARRIS                                                        Contingent
          881 MORGAN DAIRY ROAD                                                 Unliquidated
          MILNER, GA 30257                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.654
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLYN THOMAS                                                         Contingent
          1421 PARAGON PKWY                                                     Unliquidated
          BIRMINGHAM, AL 35235-2622                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.654
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYLYN WHITTLEY                                                       Contingent
          3416 RUFUS STREET                                                     Unliquidated
          FORT WORTH, TX 76119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.654
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYNE EDWARDS                                                         Contingent
          14105 CERRO VERDE DR                                                  Unliquidated
          OCEAN SPRINGS, MS 39564-2565                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.654
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYNELL SCOTT                                                         Contingent
          58 THOMAS ST                                                          Unliquidated
          ROCHESTER, NY 14605                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 939 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 952 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.654
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYRELL CEPHAS                                                        Contingent
          2053 N BENTALOU ST                                                    Unliquidated
          BALTIMORE, MD 21216-3209                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.654
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAYSON KELLY                                                          Contingent
          11465 SW 45TH COURT                                                   Unliquidated
          APT 113                                                               Disputed
          MIRAMAR, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.655
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZ'MYNE FORT                                                         Contingent
          846 SPRUCE ST                                                         Unliquidated
          HAMMOND, IN 46324                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.655
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZ'MYNE FORT                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.655
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMAN BROWN                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.655
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMIN KNOX                                                           Contingent
          7021 SW 24TH COURT                                                    Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.655
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMIN MOLINA                                                         Contingent
          24651 SW 114TH PLACE                                                  Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 940 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 953 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.655
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMINE EDGECOMB                                                      Contingent
          2560 NW 139TH ST                                                      Unliquidated
          APT 2                                                                 Disputed
          OPA LOCKA, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.655
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMINE IVERSON-FAIRFAX                                               Contingent
          5916 NASSAU RD                                                        Unliquidated
          PHILADELPHIA, PA 19151-3524                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.655
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMINE JONES                                                         Contingent
          2247 UNIVERSITY HILLS BLVD                                            Unliquidated
          APT 202                                                               Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.655
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMINE JONES                                                         Contingent
          830 UNION BLV. APT #208                                               Unliquidated
          ENGLEWOOD, OH 45322                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.655
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMINE ROSAS                                                         Contingent
          18613 SW 355 TERRACE                                                  Unliquidated
          FLAMINGO LODGE, FL 33034                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.656
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMINE SCOTT                                                         Contingent
          319 SAN JOSE DRIVE                                                    Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.656
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMINE SMITH                                                         Contingent
          2815 GWYNNS FALLS PKWY                                                Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 941 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 954 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.656
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMYN AVERETTE                                                       Contingent
          1702 RUXTON AVE                                                       Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.656
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMYN MOORE                                                          Contingent
          242 FRANCES DR NW                                                     Unliquidated
          ROANOKE, VA 24017-5028                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.656
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMYN WORTHY                                                         Contingent
          3818 DREXEL DR                                                        Unliquidated
          TOLEDO, OH 43612-1236                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.656
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMYNE JOHNSON                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.656
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMYNE RUFFIN                                                        Contingent
          3074 16TH VENUE SOUTH                                                 Unliquidated
          SAINT PETERSBURG, FL 33712                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.656
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMYNE THOMAS                                                        Contingent
          1405 EXPOSITION BLVD.                                                 Unliquidated
          APT. 123                                                              Disputed
          SACRAMENTO, CA 95815
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.656
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMYNE THOMAS                                                        Contingent
          2371 MOSSY BANK DR                                                    Unliquidated
          APT#7                                                                 Disputed
          SACRAMENTO, CA 95833
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 942 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 955 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.656
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZMYNN JAMES                                                         Contingent
          8 ELLIS AVE APT 3                                                     Unliquidated
          LONG BRANCH, NJ 07740                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.657
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZZLYN YOUNG                                                         Contingent
          1588 BASIL DR                                                         Unliquidated
          COLUMBUS, OH 43227                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.657
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JAZZMUN NORMAN                                                        Contingent
          924 NATIONAL STREET                                                   Unliquidated
          MEMPHIS, TN 38122                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.657
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JE'LYNN GOULD                                                         Contingent
          115 PARK AVENUE                                                       Unliquidated
          GREENSBORO, MD 21639                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.657
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JE'TAUN IRBY                                                          Contingent
          2563 COLEBROOKE DR                                                    Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.657
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEAN BELDUNORD                                                        Contingent
          6095 SW 8TH ST                                                        Unliquidated
          COCONUT CREEK, FL 33063                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.657
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEAN D'HAITI                                                          Contingent
          5524 ARNOLD PALMER DR                                                 Unliquidated
          APT 1128                                                              Disputed
          ORLANDO, FL 32811
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 943 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 956 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.657
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEAN DORICE                                                           Contingent
          520 NW 43RD AVE                                                       Unliquidated
          PLANTATION, FL 33317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.657
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEAN DORICE                                                           Contingent
          1305 SW 81ST TERRACE                                                  Unliquidated
          NORTH LAUDERDALE, FL 33068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.657
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEAN DURE                                                             Contingent
          10516 TRUXTON RD.                                                     Unliquidated
          ADELPHI, MD 20783                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.657
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEAN DURE                                                             Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.658
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEAN FERNANDEZ BREA                                                   Contingent
          7235 NW 179 STREET APT#209                                            Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.658
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEAN LOZIER                                                           Contingent
          15399 NE 6TH AVE                                                      Unliquidated
          APT # 310                                                             Disputed
          MIAMI, FL 33162
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.658
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEAN LOZIER                                                           Contingent
          15399 NE 6TH AVE                                                      Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 944 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 957 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.658
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEAN PATRICK CALIXTE                                                  Contingent
          7915 NW 50 STREET                                                     Unliquidated
          LAUDERHILL, FL 33351                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.658
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEAN SOUTIEN                                                          Contingent
          26820 SW 145TH AVE RD                                                 Unliquidated
          APT K4                                                                Disputed
          HOMESTEAD, FL 33032
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.658
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEANELLE BYRON                                                        Contingent
          6701 ATLANTA ST                                                       Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.658
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEANETTE TAYLOR                                                       Contingent
          7117 S. PAULINA ST                                                    Unliquidated
          CHICAGO, IL 60636                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.658
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEANETTE WEST                                                         Contingent
          2456 25TH STREET NE                                                   Unliquidated
          CANTON, OH 44705                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.658
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEANKARLO NIETO                                                       Contingent
          11314 SW 230 TERRACE                                                  Unliquidated
          MIAMI, FL 33170                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.658
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEANKARLO NIETO                                                       Contingent
          15600SW 106 LN APT 1007                                               Unliquidated
          MIAMI, FL 33196                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 945 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 958 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.659
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEANNA HEURING                                                        Contingent
          231 EASTHAMPTON DR                                                    Unliquidated
          OREGON, OH 43616                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.659
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEANNE SANON                                                          Contingent
          4573 BARCLAY                                                          Unliquidated
          LAKE WORTH, FL 33463                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.659
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JED QUACKENBUSH                                                       Contingent
          325 HEATHER DRIVE SOUTH                                               Unliquidated
          NEWARK, OH 43055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.659
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEDIDAH GAYLE                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.659
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEENA GRACE CHARLES                                                   Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.659
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,292.00
          JEFFERSON PEDIATRIC CLINIC                                            Contingent
          1111 Medical Center Blvd # N813                                       Unliquidated
          MARRERO, LA 70072                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2197
                                                                             Is the claim subject to offset?     No       Yes

 3.659
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFERY BEATTY                                                        Contingent
          304 HUNT STREET                                                       Unliquidated
          RANGER, TX 76470                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 946 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 959 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.659
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFERY BIANCHINI                                                     Contingent
          8350 FAIRFAX DRIVE                                                    Unliquidated
          STERLING HEIGHTS, MI 48312                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.659
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFERY JONES                                                         Contingent
          1406 WALDROP DR.                                                      Unliquidated
          LANCASTER, TX 75146                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.659
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFERY MURIEL                                                        Contingent
          403A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.660
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFLEY MICHEL                                                        Contingent
          1330 SW 104 PATH APT. 7-210                                           Unliquidated
          MIAMI, FL 33174                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.660
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $409.48
          Jeffrey A. Steiner, MD PA                                             Contingent
          2245 N University Dr.                                                 Unliquidated
          Hollywood, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.660
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY BROWN                                                         Contingent
          4911 CEDAR AVE                                                        Unliquidated
          PHILADELPHIA, PA 19143-2013                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.660
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY CLARK                                                         Contingent
          4451 TELFAIR BLVD.                                                    Unliquidated
          APT. 4041                                                             Disputed
          CAMP SPRINGS, MD, MD 20746
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 947 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 960 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.660
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jeffrey Danes                                                         Contingent
          2320 Riverfront Pkwy                                                  Unliquidated
          Cuyahoga Falls, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.660
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY FABIEN                                                        Contingent
          7521 RALEIGH STREET                                                   Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.660
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY HARRISON                                                      Contingent
          2724 RIGGS AVE                                                        Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.660
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY HORNSBY                                                       Contingent
          2117 BEECHCREEK LN                                                    Unliquidated
          CINCINNATI, OH 45233-1702                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.660
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY JOSAMAR                                                       Contingent
          15780 NE 15TH AVE                                                     Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.660
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $220.00
          JEFFREY L MARKS MD                                                    Contingent
          7390 NW 5th St Ste 7                                                  Unliquidated
          PLANTATION, FL 33317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.661
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $54.55
          Jeffrey L. Horstmeyer, MD                                             Contingent
          3661 S Miami Ave., Ste. 209                                           Unliquidated
          Miami, FL 33133                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 948 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 961 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.661
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY LAPOINTE                                                      Contingent
          2890 SW 73RD WAY                                                      Unliquidated
          APT 1302                                                              Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.661
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY LAPOINTE                                                      Contingent
          3625 COLLEGE AVE                                                      Unliquidated
          BOX #2037                                                             Disputed
          FORT LAUDERDALE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.661
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY LUBIN                                                         Contingent
          321 SW 14TH ST                                                        Unliquidated
          DANIA, FL 33004                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.661
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $145.00
          Jeffrey M. Alexander, DC                                              Contingent
          1038 S Washington St.                                                 Unliquidated
          Millersburg, OH 44654                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6664
                                                                             Is the claim subject to offset?     No       Yes

 3.661
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY MCCAUSLAND                                                    Contingent
          6102 LUELDA AVENUE                                                    Unliquidated
          PARMA, OH 44129                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.661
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY ROBB                                                          Contingent
          30333 WOLFE ROAD                                                      Unliquidated
          CIRCLEVILLE, OH 43113                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.661
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY SARMIENTO                                                     Contingent
          4720 SHERIDAN STREET                                                  Unliquidated
          UNIT #2                                                               Disputed
          HOLLYWOOD, FL 33021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 949 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 962 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.661
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY SCHULTHEIS                                                    Contingent
          8805 STAFFORD DR                                                      Unliquidated
          STRONGSVILLE, OH 44149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.661
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY SHURMER                                                       Contingent
          1131 BELLFLOWER TR.                                                   Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.662
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY SZOSDA                                                        Contingent
          2907 BACK BAY DR                                                      Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.662
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY SZOZDA                                                        Contingent
          2907 BACK BAY DR                                                      Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.662
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY WATSON                                                        Contingent
          1379 E INTERSTATE 30, APT E201                                        Unliquidated
          GARLAND, TX 75043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.662
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEFFREY XIE                                                           Contingent
          4243 W BANCROFT ST APT 105E                                           Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.662
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JELENA SLIJEPCEVIC                                                    Contingent
          393 SUMNER STREET                                                     Unliquidated
          UNIVERSITY EDGE 2-202A                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 950 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 963 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.662
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JELONIA RUMPH                                                         Contingent
          173 W. 20TH ST                                                        Unliquidated
          APOPKA, FL 32703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.662
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEMANDARI HERRON                                                      Contingent
          779 PAVILION DR.                                                      Unliquidated
          FAIRFIELD, CA 94534                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.662
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEMARULIN SUGGS                                                       Contingent
          1235 DUANE AVE                                                        Unliquidated
          1235 DUANE AVE                                                        Disputed
          AKRON, OH 44306
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.662
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEMEEKA LIGHTBOURNE                                                   Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.662
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEMMA HOUSE                                                           Contingent
          3301 COLLEGE AVENUE                                                   Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.663
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEMONIQUE BARNABIE                                                    Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.663
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEMUEL THOMAS                                                         Contingent
          4103 NEWTON AVE                                                       Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 951 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 964 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.663
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jena Leininger                                                        Contingent
          11220 Hidden Springs Dr.                                              Unliquidated
          Chardon, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.663
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENELLE NEMIRE                                                        Contingent
          76 SOUTH STREET                                                       Unliquidated
          BERLIN HEIGHTS, OH 44814                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.663
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENIFER BROWN                                                         Contingent
          10843 FRANKFORT RD                                                    Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.663
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENIFFER CRUZ                                                         Contingent
          100 EDMUND ROAD                                                       Unliquidated
          WEST PARK, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.663
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jenna Banks                                                           Contingent
          17918 NW 11th St.                                                     Unliquidated
          Hollywood, FL 33029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.663
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNA FODOR                                                           Contingent
          5777 MIDDLEBY DRIVE                                                   Unliquidated
          HILLIARD, OH 43026-7899                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.663
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNA FRANTZ                                                          Contingent
          462 WEST WARD STREET                                                  Unliquidated
          VERSAILLES, OH 45380                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 952 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 965 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.663
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNA JAMIL                                                           Contingent
          2474 GREENVIEW DR                                                     Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.664
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNA JONES                                                           Contingent
          2405 PROSPECT AVE                                                     Unliquidated
          CLINTON, IA 52732                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.664
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNA KODASH                                                          Contingent
          10461 STATE ROUTE 700                                                 Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.664
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNA LEININGER                                                       Contingent
          11220 HIDDEN SPRINGS DR                                               Unliquidated
          CHARDON, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.664
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNA NELSON                                                          Contingent
          14844 NORTHEAST 13TH STREET                                           Unliquidated
          BELLEVUE, WA 98007                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.664
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNA NOFZIGER                                                        Contingent
          5725 TIBARON LN APT 209                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.664
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNA SHORUFI                                                         Contingent
          916 MOHAWK ST                                                         Unliquidated
          DEARBORN, MI 48124                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 953 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 966 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.664
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNA SMITH                                                           Contingent
          5415 COOPERS LN                                                       Unliquidated
          LORAIN, OH 44053                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.664
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNA WRIGHT                                                          Contingent
          123 RAVEN CLIFF DR.                                                   Unliquidated
          BROUSSARD, LA 70518                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.664
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNI HEID                                                            Contingent
          1454 WOODLAKE BOULEVARD                                               Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.664
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIA KNEISSLE                                                       Contingent
          637 NE 18TH AVE                                                       Unliquidated
          FORT LAUDERDALE, FL 33304                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.665
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER ANDREWS                                                      Contingent
          3783 WEST ALEXIS ROAD                                                 Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.665
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER CHARLES                                                      Contingent
          4581 NW 10TH COURT                                                    Unliquidated
          APT#H-101                                                             Disputed
          CITY OF SUNRISE, FL 33313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.665
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER FLETCHER                                                     Contingent
          2075 JAVA DRIVE                                                       Unliquidated
          ARLINGTON, TN 38002                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 954 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 967 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.665
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER GARCIA                                                       Contingent
          13273 NW 9TH LANE                                                     Unliquidated
          MIAMI, FL 33182                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.665
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER GARCIA                                                       Contingent
          2367 SW 19 AVENUE                                                     Unliquidated
          MIAMI, FL 33145                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.665
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER GRECO                                                        Contingent
          3072 CARSKADDON AVE                                                   Unliquidated
          APT 212                                                               Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.665
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER HUANG                                                        Contingent
          7410 NIGHTINGALE DR APT 7                                             Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.665
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER JACOBSON                                                     Contingent
          408 NE 6TH STREET #435                                                Unliquidated
          FORT LAUDERDALE, FL 33304                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.665
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER JEAN-BAPTISTE                                                Contingent
          1335 NE 128TH ST                                                      Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.665
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER KALBUS                                                       Contingent
          4640 BURNINGTREE DR.                                                  Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 955 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 968 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.666
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER KISTLER                                                      Contingent
          25260 CHASE DRIVE                                                     Unliquidated
          NORTH OLMSTED, OH 44070                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.666
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER MANCINO                                                      Contingent
          15415 CLIFTON BLVD                                                    Unliquidated
          LAKEWOOD, OH 44107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.666
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER MANZANARES                                                   Contingent
          2607 CONCORD DRIVE                                                    Unliquidated
          IRVING, TX 75061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.666
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER MARIE CAHILL                                                 Contingent
          801 SOUTH POINT DR                                                    Unliquidated
          UNIT 203                                                              Disputed
          MIAMI BEACH, FL 33139
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.666
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER MCCLAIN                                                      Contingent
          1701 HORSESHOE BEND DR.                                               Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.666
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER MCDONALD                                                     Contingent
          P.O. BOX 41323                                                        Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.666
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER MELO                                                         Contingent
          7175 SW 27 PL                                                         Unliquidated
          APT: 603                                                              Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 956 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 969 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.666
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER MELVIN                                                       Contingent
          930 BAYNER CT                                                         Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.666
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER MELVIN                                                       Contingent
          930 BAYNER CT                                                         Unliquidated
          BALTIMORE, MD 21221                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.666
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER MESIDOR                                                      Contingent
          131 NE 195TH ST                                                       Unliquidated
          MIAMI, FL 33179-3237                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.667
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER MOELLER                                                      Contingent
          4608 HEGER DR                                                         Unliquidated
          CINCINNATI, OH 45217                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.667
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER MORENO                                                       Contingent
          201 ELM STREET                                                        Unliquidated
          BARDWELL, TX 75101                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.667
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER RODRIGUEZ                                                    Contingent
          8914 NW 168 ST.                                                       Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.667
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER RORIGUEZ                                                     Contingent
          8914 NW 168 ST.                                                       Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 957 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 970 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.667
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER ROSE                                                         Contingent
          12156 N. 150TH LANE                                                   Unliquidated
          SURPRISE, AZ 85379                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.667
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER ROSE                                                         Contingent
          16052 DEARBORN ST                                                     Unliquidated
          NORTH HILLS, CA 91343                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.667
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER RUANO                                                        Contingent
          7151 TRIUMPH LN                                                       Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.667
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER SHANKMAN                                                     Contingent
          721 COLWELL ST                                                        Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.667
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER SHUB                                                         Contingent
          511 5TH AVENUE SE                                                     Unliquidated
          APT 2410                                                              Disputed
          FT. LAUDERDALE, FL 33301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.667
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jennifer Silva                                                        Contingent
          4646 SW 107th Terrace                                                 Unliquidated
          Fort Lauderdale, FL 33328                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.668
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER SPRINGER                                                     Contingent
          7135 QUAIL LAKES DR                                                   Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 958 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 971 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.668
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER TURNER                                                       Contingent
          491 MOHAWK AVE                                                        Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.668
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jennifer Vandervalk                                                   Contingent
          3615 Citrus Trace                                                     Unliquidated
          Apt. 4                                                                Disputed
          Fort Lauderdale, FL 33328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.668
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER VANERVALK                                                    Contingent
          3615 CITRUS TRACE                                                     Unliquidated
          APT. 4                                                                Disputed
          DAVIE, FL 33328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.668
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER VEGA                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B363                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.668
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFER WEISS                                                        Contingent
          8219 SW 81ST PLACE                                                    Unliquidated
          MIAMI, FL 33143                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.668
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENNIFRED ATKINS                                                      Contingent
          3251 NW 182ND ST                                                      Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.668
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENY CALEAS                                                           Contingent
          421 PALM CIRCLE EAST                                                  Unliquidated
          PEMBROKE PINES, FL 33025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 959 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 972 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.668
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENY GALEAS                                                           Contingent
          421 PALM CIRCLE EAST                                                  Unliquidated
          PEMBROKE PINES, FL 33025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.668
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENYA ESTIL                                                           Contingent
          1045 CENTERSTONE LN                                                   Unliquidated
          RIVIERA BEACH, FL 33404                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.669
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jenyse Byrd                                                           Contingent
          901 Woodstock Ave.                                                    Unliquidated
          Toledo, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.669
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JENYSE BYRD                                                           Contingent
          901 WOODSTOCK AVENUE                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.669
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEONGHUN KIM                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.669
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEPHTHAH OPPONG-ATTA                                                  Contingent
          676 EAST BUCHTEL                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.669
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERALE CORE                                                           Contingent
          6531 S ELLIS                                                          Unliquidated
          CHICAGO, IL 60637                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 960 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 973 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.669
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMIAH BATTLE                                                       Contingent
          3350 ALEMDA ST.                                                       Unliquidated
          JACKSONVILLE, FL 32209                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.669
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMIAH EKOJA                                                        Contingent
          441 SCHWARTZ AVE                                                      Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.669
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMIAH ESEMUZE                                                      Contingent
          13 BRUBAR COURT                                                       Unliquidated
          APT. 1D                                                               Disputed
          GWYNN OAK, MD 21207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.669
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMIAH FITZGERALD                                                   Contingent
          394 E PIONEER TRL                                                     Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.669
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMIAH FULLER                                                       Contingent
          6227 LIBERTY HEIGHTS TER                                              Unliquidated
          BALTIMORE, MD 21207-6243                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.670
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMIAH HARPER                                                       Contingent
          1307 W ARCH ST                                                        Unliquidated
          TAMPA, FL 33607                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.670
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMIAH PARKER                                                       Contingent
          1 WALDEN BIRCH CT                                                     Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 961 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 974 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.670
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMY BUTLER                                                         Contingent
          3610 EAST WILDER AVE                                                  Unliquidated
          TAMPA, FL 33610                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.670
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMY COLLINS                                                        Contingent
          2376 NUTMEG TER                                                       Unliquidated
          BALTIMORE, MD 21209-4626                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.670
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMY FARRIS                                                         Contingent
          1037 N WESTWOOD AVE APT B                                             Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.670
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMY MCQUEEN-BEY                                                    Contingent
          7915 CRISFORD PL APT F                                                Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.670
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMY MEDURI                                                         Contingent
          14902 CLIFTON BLVD #3                                                 Unliquidated
          LAKEWOOD, OH 44107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.670
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMY ORME                                                           Contingent
          16300 HOLLYWOOD ST                                                    Unliquidated
          ROMULUS, MI 48174                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.670
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMY PIGAT                                                          Contingent
          10570 FLORIDA STREET                                                  Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 962 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 975 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.670
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMY ROBINSON                                                       Contingent
          3030 HEMBREE GROVE DR                                                 Unliquidated
          ROSWELL, GA 30076-1293                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.671
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMY THOMAS                                                         Contingent
          553 SOUTHPORT DRIVE                                                   Unliquidated
          DALLAS, TX 75232                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.671
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMY WEISS                                                          Contingent
          3113 ABELL AVENUE                                                     Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.671
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMY WRIGHT                                                         Contingent
          101 N. DENISON ST                                                     Unliquidated
          2ND FLOOR                                                             Disputed
          BALTIMORE, MD 21229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.671
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMY YOUNG                                                          Contingent
          22230 SW 114TH AVE                                                    Unliquidated
          MIAMI, FL 33170                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.671
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEREMYAH THOMAS                                                       Contingent
          129 WEST CHERRY POINT DRIVE                                           Unliquidated
          DALLAS, TX 75232                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.671
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERI RICHARD                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 963 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 976 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.671
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERI RICHARD                                                          Contingent
          69 NW 53RD STREET                                                     Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.671
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERIL ALEXIS                                                          Contingent
          17 NOTTINGHILL CT                                                     Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.671
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERIMYJAH BATTS                                                       Contingent
          704B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.671
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERMAINE ANDERSON-EL                                                  Contingent
          1651 EAST BELVEDERE AVE                                               Unliquidated
          APT 410                                                               Disputed
          BALTIMORE, MD 21223
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.672
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERMAINE ANDERSON-EL                                                  Contingent
          1651 EAST BELVEDERE AVE                                               Unliquidated
          APT 410                                                               Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.672
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERMAINE MILES                                                        Contingent
          9102 SUMMER PARK DR                                                   Unliquidated
          PARKVILLE, MD 21234-3421                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.672
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERMAINE MILES                                                        Contingent
          8429 ARBOR STATION WAY                                                Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 964 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 977 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.672
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERMAINE PINDER                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.672
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERMANE DUKES                                                         Contingent
          7776 NW 12TH AVENUE                                                   Unliquidated
          EL PORTAL, FL 33150                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.672
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERMIAH GEORGE                                                        Contingent
          1120 WEST 27TH STREET                                                 Unliquidated
          JACKSONVILLE, FL 32209                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.672
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEROME BUTLER                                                         Contingent
          3821 GLENARM AVE                                                      Unliquidated
          BALTIMORE, MD 21206-2407                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.672
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEROME COOPER                                                         Contingent
          37772 SARAFINA DR                                                     Unliquidated
          STERLING HEIGHTS, MI 48312                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.672
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEROME WILLIAMS                                                       Contingent
          5909 FRONTIER BOULEVARD, APT 156                                      Unliquidated
          MESQUITE, TX 75150                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.672
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERON WHITFIELD                                                       Contingent
          60 MAPLE AVE                                                          Unliquidated
          VAUXHALL, NJ 07088                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 965 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 978 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.673
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERONICA BURGESS                                                      Contingent
          634 SW 4TH AVENUE                                                     Unliquidated
          BOYNTON BEACH, FL 33426                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.673
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERRELL BRATCHER                                                      Contingent
          1671 E. COLD SPRING LANE                                              Unliquidated
          1ST FLOOR                                                             Disputed
          BALTIMORE, MD 21218
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.673
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERRICAH WEST                                                         Contingent
          3304 LAKE POINTE DRIVE                                                Unliquidated
          DALLAS, TX 75212-2472                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.673
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERRICE STOKES                                                        Contingent
          191 SPENCER AVE                                                       Unliquidated
          LEOLA, PA 17540                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.673
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERRIN HILL                                                           Contingent
          8147 ASHLAND ROAD                                                     Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.673
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERROD O'NEAL                                                         Contingent
          2648 LAURETTA AVENUE                                                  Unliquidated
          BALTIMORE, MD 21223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.673
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERRY BOYD                                                            Contingent
          3417 MONTAGUE                                                         Unliquidated
          FORT WORTH, TX 76119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 966 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 979 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.673
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERRY DESILIEN                                                        Contingent
          4010 N SHORE DR                                                       Unliquidated
          WEST PALM BEACH, FL 33407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.673
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERRY FITSCHEN                                                        Contingent
          737 EAST ELIZABETH DRIVE                                              Unliquidated
          ORANGE, CA 92867                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.673
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERRY MAHAMMITT                                                       Contingent
          705 NOTTINGHAM RD APT 5B                                              Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.674
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERVIS WILLIAMS                                                       Contingent
          5718 SW 27ST                                                          Unliquidated
          WEST PARK, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.674
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESENNIA BONILLA-LIRIANO                                              Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.674
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESICA TRUCKS                                                         Contingent
          3418 ANDERSON PKWY                                                    Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.674
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESIRE BENNETT                                                        Contingent
          1391 HARRISON STREET                                                  Unliquidated
          ELMONT, NY 11003                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 967 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 980 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.674
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSALYN THOMAN                                                       Contingent
          35 GRANT ST                                                           Unliquidated
          YONKERS, NY 10704                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.674
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSE BEACHY                                                          Contingent
          7208 KILE RD                                                          Unliquidated
          PLAIN CITY, OH 43064-9002                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.674
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSE CODJOE                                                          Contingent
          3045 RESIDENCE DR                                                     Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.674
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSE CODJOE                                                          Contingent
          1730 W ROCKET DR                                                      Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.674
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSE DAMPARE                                                         Contingent
          7810 SOMERSET CT                                                      Unliquidated
          GREENBELT, MD 20770-3022                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.674
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSE HODGES                                                          Contingent
          3247 MEADOWBROOK BOULEVARD                                            Unliquidated
          CLEVELAND HEIGHTS, OH 44118                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.675
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSE KELSO                                                           Contingent
          897 LUTHER ROAD                                                       Unliquidated
          EAST AURORA, NY 14052                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 968 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 981 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.675
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSE ORTIZ                                                           Contingent
          5511 NW 174TH DR                                                      Unliquidated
          MIAMI, FL 33055                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.675
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSE PRIVETT                                                         Contingent
          721 W HOWARD ST                                                       Unliquidated
          MUNCIE, IN 47305                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.675
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSE RATTRAY                                                         Contingent
          340 NW 3RD AVE.                                                       Unliquidated
          DEERFIELD BEACH, FL 33441                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.675
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $93.49
          Jesse Salmeron, MD PA                                                 Contingent
          2999 NE 191st St. #200                                                Unliquidated
          Miami, FL 33180                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.675
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSE SPRINGFIELD                                                     Contingent
          10214 BUENA VISTA AVENUE                                              Unliquidated
          LANHAM, MD 20706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.675
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSE WILLIAMS                                                        Contingent
          2620 HAMMAN ROAD                                                      Unliquidated
          BAY CITY, TX 77414                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.675
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSI YU                                                              Contingent
          7058 QUAIL LAKES DRIVE                                                Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 969 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 982 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.675
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA AERSON                                                        Contingent
          3405 OHARA RD                                                         Unliquidated
          CARLETON, MI 48117                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.675
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA AREVALO                                                       Contingent
          1150 W 79TH ST APT 329B                                               Unliquidated
          HIALEAH, FL 33014-3591                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.676
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA BARON                                                         Contingent
          245 ROOD ST                                                           Unliquidated
          NORTHWOOD, OH 43619                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.676
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA BARTLES                                                       Contingent
          9710 STRAUSSER ST NW                                                  Unliquidated
          CANAL FULTON, OH 44614                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.676
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA BARTON                                                        Contingent
          101 KREWSON LN                                                        Unliquidated
          CHELTENHAM, PA 19012-1202                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.676
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA BASHAW                                                        Contingent
          5754 COMET AVENUE                                                     Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.676
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA BONEZZI                                                       Contingent
          8965 RIDGE RD                                                         Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 970 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 983 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.676
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA BONTATIBUS                                                    Contingent
          3816 GREENBRIER LN                                                    Unliquidated
          MERCER ISLAND, WA 98040-3728                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.676
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA BOTCHWAY                                                      Contingent
          15830 VAN AKEN BLVD APT 101                                           Unliquidated
          SHAKER HEIGHTS, OH 44120                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.676
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA CASPIO                                                        Contingent
          30514 WILLOWICK DRIVE                                                 Unliquidated
          WILLOWICK, OH 44095                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.676
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA CAVETTE                                                       Contingent
          217 HAVENWOOD LANE                                                    Unliquidated
          GARLAND, TX 75043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.676
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $174.00
          Jessica Chen, MD                                                      Contingent
          177 W Exchange St.                                                    Unliquidated
          Akron, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1899
                                                                             Is the claim subject to offset?     No       Yes

 3.677
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA DESSOURCES-AUGUSTIN                                           Contingent
          2241 SOUTH SHERMAN CIRCLE                                             Unliquidated
          APT. C-410                                                            Disputed
          MIRAMAR, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.677
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA DILLON                                                        Contingent
          688 DIANE AVENUE                                                      Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 971 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 984 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.677
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA DRAYTON                                                       Contingent
          1614 CANTWELL RD APT B                                                Unliquidated
          WINDSOR MILL, MD 21244-1413                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.677
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA FONTANA                                                       Contingent
          8900 MENTOR AVE. STE. K                                               Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.677
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA GONZALEZ                                                      Contingent
          1700 EAST COLD SPRING LANE                                            Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.677
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jessica Hanson                                                        Contingent
          11680 SW 13th Pl                                                      Unliquidated
          Fort Lauderdale, FL 33325                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.677
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA HOLZMAN                                                       Contingent
          4811 FOOTE RD                                                         Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.677
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA HOPE                                                          Contingent
          506C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.677
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA HOULKER                                                       Contingent
          451 FRIZZELL AVE.                                                     Unliquidated
          APT. F                                                                Disputed
          NORFOLK, VA 23502
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 972 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 985 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.677
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA ICKES                                                         Contingent
          2605 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.678
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA JOY CANDELARIO                                                Contingent
          5401 S. CORNELL AVENUE                                                Unliquidated
          CHICAGO, IL 60615                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.678
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA KLOEHN                                                        Contingent
          7511 N LAKE DR                                                        Unliquidated
          FOX POINT, WI 53217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.678
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA LAU                                                           Contingent
          2315 MCKINLEY DR                                                      Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.678
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA MADRIGAL                                                      Contingent
          301 W LIBERTY ST                                                      Unliquidated
          PLYMOUTH, MI 48170                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.678
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA MARIA DE SOL                                                  Contingent
          10585 SW 28 STREET                                                    Unliquidated
          MIAMI, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.678
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA MCDONALD                                                      Contingent
          15040 NORFOLK LANE                                                    Unliquidated
          DAVIE, FL 33331                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 973 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 986 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.678
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA MEDINA                                                        Contingent
          15976 ELKINS STREET                                                   Unliquidated
          VICTORVILLE, CA 92395                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.678
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA NEWBERRY                                                      Contingent
          2621 E HARLEY ST                                                      Unliquidated
          INVERNESS, FL 34453                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.678
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA OVERBY                                                        Contingent
          1333 E 124TH                                                          Unliquidated
          CLEVELAND, OH 44106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.678
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA PAIGE                                                         Contingent
          4201 N. TERRACE VIEW STREET AP                                        Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.679
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA PILLAR                                                        Contingent
          APARTMENT 202                                                         Unliquidated
          705 MORAINE COURT                                                     Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.679
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA PRICE                                                         Contingent
          2748 SW46TH CT                                                        Unliquidated
          FORT LAUDERDALE, FL 33312                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.679
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA PRICE                                                         Contingent
          3380 SW 20TH CT.                                                      Unliquidated
          FORT LAUDERDALE, FL 33312                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 974 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 987 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.679
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA RAMIREZ                                                       Contingent
          509 GLENWICK DRIVE                                                    Unliquidated
          DESOTO, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.679
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA RODRIGUEZ                                                     Contingent
          634 NW 11TH ST                                                        Unliquidated
          MIAMI, FL 33136                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.679
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA ROGERS                                                        Contingent
          1317 LE PERA ROAD                                                     Unliquidated
          ENGLEWOOD, FL 34223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.679
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA ROGERS                                                        Contingent
          SAN REMO POINT DRIVE                                                  Unliquidated
          ENGLEWOOD, FL 34223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.679
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA SAUL                                                          Contingent
          3433 CHELTENHAM RD                                                    Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.679
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jessica Saul-McBeth                                                   Contingent
          3433 Cheltenham Rd                                                    Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.679
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA SAUL-MCBETH                                                   Contingent
          3433 CHELTENHAM RD                                                    Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 975 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 988 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.680
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA SCHECHT                                                       Contingent
          2103 WHITEHALL RD                                                     Unliquidated
          OTTAWA HILLS, OH 43606                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.680
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA SHAN                                                          Contingent
          329 E. 327TH STREET                                                   Unliquidated
          WILLOWICK, OH 44095                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.680
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA SIRIN                                                         Contingent
          1380 ME 147 STREET                                                    Unliquidated
          BISCAYNE PARK, FL 33161                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.680
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA SLAUSON                                                       Contingent
          115 STEPHANIE DR                                                      Unliquidated
          EASTON, PA 18045-7903                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.680
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA SMITH                                                         Contingent
          3969 WAYNE ROAD                                                       Unliquidated
          REYNOLDSVILLE, PA 15851                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.680
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA SPRAGUE                                                       Contingent
          3425 CORBY AVE                                                        Unliquidated
          CAMARILLO, CA 93010-3809                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.680
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA SYMONETTE                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 976 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 989 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.680
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA WALSH                                                         Contingent
          7248 BRODIE BLVD                                                      Unliquidated
          DUBLIN, OH 43017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.680
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA WILSON                                                        Contingent
          540 5TH ST NW                                                         Unliquidated
          CARROLLTON, OH 44615                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.680
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSICA ZYDORCZYK                                                     Contingent
          10335 KEENEY ST                                                       Unliquidated
          ERIE, MI 48133                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.681
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSIE BETANCOURT                                                     Contingent
          10310 SW 199 ST                                                       Unliquidated
          MIAMI, FL 33157                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.681
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSIE COOPER                                                         Contingent
          4430 NW 178TH AVENUE                                                  Unliquidated
          CAROL CITY, FL 33055                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.681
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSIE ONDOA SEUNGA                                                   Contingent
          6 ECOWAY CT                                                           Unliquidated
          APT 2C                                                                Disputed
          TOWSON, MD 21286
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.681
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSIE ONOA SEUNGA                                                    Contingent
          6 ECOWAY CT                                                           Unliquidated
          APT 2C                                                                Disputed
          TOWSON, MD 21286
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 977 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 990 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.681
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSIE SLAUGHTER                                                      Contingent
          6830 SOUTH WOOD STREET                                                Unliquidated
          CHICAGO, IL 60636                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.681
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $64,935.55
          Jessie Trice Community Health Cen.                                    Contingent
          5607 NW 27th Ave.                                                     Unliquidated
          Miami, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.681
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSIKA PIRES                                                         Contingent
          4030 NORTH CENTRAL EXPRESS WAY                                        Unliquidated
          DALLAS, TX 75204                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.681
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESSYCA STERKOWICZ                                                    Contingent
          23540 SW 113 AVENUE                                                   Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.681
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESUFEMI KOLAWOLE                                                     Contingent
          4328 LAKE FOREST CT                                                   Unliquidated
          FINKSBURG, MD 21048-2621                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.681
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESULA JEAN                                                           Contingent
          2760 SOMERSET DR APT 316                                              Unliquidated
          LAUDERDALE LAKES, FL 33311-9410                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.682
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESUS CABALLERO                                                       Contingent
          2 WASHINGTON ST                                                       Unliquidated
          DUE WEST, SC 29639                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 978 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 991 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.682
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESUS CALLEJO                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.682
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESUS DELGADO                                                         Contingent
          12405 TIELLA LAUREL                                                   Unliquidated
          EL PASO, TX 79938                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.682
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESUS FARRAS                                                          Contingent
          9755 NW 52ND ST APT 510                                               Unliquidated
          DORAL, FL 33178-2076                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.682
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESUS FAVELA                                                          Contingent
          949 S GOODYEAR BLVD E                                                 Unliquidated
          GOODYEAR, AZ 85338                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.682
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JESUS RANGEL                                                          Contingent
          19343 CYPRESS CANYON DRIVE                                            Unliquidated
          KATY, TX 77449                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.682
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jetlexis Carlos                                                       Contingent
          261 NE 38th St.                                                       Unliquidated
          Apt. D203                                                             Disputed
          Fort Lauderdale, FL 33334
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.682
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEWEL RICKS                                                           Contingent
          2933 PRESBURY ST                                                      Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 979 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 992 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.682
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEWEL ROBERTS                                                         Contingent
          1238 S STATE ROUTE 19                                                 Unliquidated
          FREMONT, OH 43420                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.682
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEWELL WORMLEY                                                        Contingent
          526 CEDAR VILLAGE DRIVE                                               Unliquidated
          YORK, PA 01740-6306                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.683
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEZEL CAMPBELL                                                        Contingent
          7064 NW 16TH STREET                                                   Unliquidated
          CITY OF SUNRISE, FL 33313                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.683
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JEZIEL YANEZ                                                          Contingent
          2915 MORNING GLORY, APT 5                                             Unliquidated
          PASADENA, TX 77503                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.683
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JHANE ABRAM                                                           Contingent
          507 PECAN LEAF DR                                                     Unliquidated
          LANCASTER, TX 75146                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.683
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JHANET CHAMBERGO                                                      Contingent
          4407 HALLET ST                                                        Unliquidated
          ROCKVILLE, MD 20853                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.683
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JHANET CHAMBERGO                                                      Contingent
          1611 FARRAGUT AVE                                                     Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 980 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 993 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.683
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JHANIYA HILL                                                          Contingent
          43 STRAW HAT RD APT 3A                                                Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.683
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JHENG-YOU CHEN                                                        Contingent
          22 E. EXCHANGE ST.                                                    Unliquidated
          2092B                                                                 Disputed
          AKRON, OH 43308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.683
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JHENG-YOU CHEN                                                        Contingent
          SOUTH HALL 0659, 185 E. MILL ST.                                      Unliquidated
          AKRON, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.683
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JHON SIRIN                                                            Contingent
          1380 NE 147 STREET                                                    Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.683
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JI REN                                                                Contingent
          1712 TREETOP TRL APT.C                                                Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.684
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JI REN                                                                Contingent
          77 FIR HILL ST. APT. 9C9                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.684
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JI SOO KIL                                                            Contingent
          2031 KEY ST APT K                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 981 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 994 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.684
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JI SOO KL                                                             Contingent
          2031 KEY ST APT K                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.684
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JI WON BAE                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.684
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JI YOUNG CHA                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.684
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIA GAO                                                               Contingent
          4679 RUBY LANE                                                        Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.684
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIA-RUEY AI                                                           Contingent
          2632 ELLET AVE APT 3                                                  Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.684
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIACHUAN WANG                                                         Contingent
          1008 SHADOW LN                                                        Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.684
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIADONG CHEN                                                          Contingent
          80E EXCHANGE ST                                                       Unliquidated
          THE DEPOT, UNIT 124                                                   Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 982 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 995 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.684
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIAHAO HUANG                                                          Contingent
          2900 N. BRAESWOOD BLVD.                                               Unliquidated
          APT #4416                                                             Disputed
          HOUSTON, TX 77025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.685
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIAHAO HUANG                                                          Contingent
          1350 N HOWARD ST                                                      Unliquidated
          APT 503                                                               Disputed
          AKRON, OH 44310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.685
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIAHUI CHEN                                                           Contingent
          900 W MARKET ST                                                       Unliquidated
          APT 609                                                               Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.685
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIALIN MAO                                                            Contingent
          2200 HIGH ST                                                          Unliquidated
          APT. 366                                                              Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.685
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIALU LI                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.685
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIAN HE                                                               Contingent
          75 SOUTH ADOLPH STREET APARTMENT 1                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.685
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIAN YANG                                                             Contingent
          2844 WINSTED DR.                                                      Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 983 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 996 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.685
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIANCHENG LUO                                                         Contingent
          2200 HIGH STREET                                                      Unliquidated
          APT 550                                                               Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.685
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIANNING LIU                                                          Contingent
          590 E BUCHTEL AVE. APT26                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.685
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIANYU ZHOU                                                           Contingent
          1861 BEACON HILL CIR APT 21                                           Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.685
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIATONG LI                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.686
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIAWEI LIU                                                            Contingent
          900 W. MARKET ST. APT 202                                             Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.686
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIAWEI WU                                                             Contingent
          684 MULL AVENUE APARTMENT 2B                                          Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.686
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIAYANG MA                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 984 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 997 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.686
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIAYI WANG                                                            Contingent
          20250 NE 3RD CT APT #3                                                Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.686
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIAYI YU                                                              Contingent
          2200 HIGH STREET APT 766                                              Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.686
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIAYI YU                                                              Contingent
          1201 EAST MARKET ST. SUITE 413                                        Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.686
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIAYRE MOODY                                                          Contingent
          7676 STUHLDREHER STREET NW                                            Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.686
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIAYSIA BLAYLOCK                                                      Contingent
          218 MANCHESTER DR                                                     Unliquidated
          EULESS, TX 76039                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.686
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIAZE SUN                                                             Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.686
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIBREEL HUTCHINSON                                                    Contingent
          101B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 985 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 998 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.687
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIESHEN WU                                                            Contingent
          13 HIGHLAND DR                                                        Unliquidated
          DANVILLE, PA 17821                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.687
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIEUN LEE                                                             Contingent
          2020 ORCHARD LAKES PL APT 32                                          Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.687
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIHYE LEE                                                             Contingent
          1641 TWIN OAKS DR                                                     Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.687
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIJO CHRISTUDASJUSTUS                                                 Contingent
          664 SUMNER STREET                                                     Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.687
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JIKKY THANKACHAN                                                      Contingent
          9875 NW 28 ST.                                                        Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.687
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JILBERT WAITE                                                         Contingent
          315 BOUNDARY PLACE                                                    Unliquidated
          ROSWELL, GA 30075                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.687
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JILLIAN PASKO                                                         Contingent
          1565 TREETOP TRAIL APT C                                              Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 986 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




         19-10329-aih                Doc 1           FILED 01/22/19              ENTERED 01/22/19 14:55:58                                   Page 999 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.687
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JILLIAN PYLES                                                         Contingent
          437 COMPTON ST                                                        Unliquidated
          BRONSON, MI 49028                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.687
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JILLIAN ROBERTSON                                                     Contingent
          2113 PRESBURY ST                                                      Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.687
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JILLIAN SCHMIDT                                                       Contingent
          1112 EAST BIRCHCROFT STREET                                           Unliquidated
          ARCADIA, CA 91006                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.688
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JIMERE THOMAS                                                         Contingent
          8201 AUBURN STREET                                                    Unliquidated
          DETROIT, MI 48228                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.688
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JIMMIAH COLEMAN                                                       Contingent
          746 FITZHENRY COURT                                                   Unliquidated
          GLENWOOD, IL 60425                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.688
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JIMMIE CHAPPELL                                                       Contingent
          29316 GLENBROOK DR.                                                   Unliquidated
          FARMINGTON HILLS, MI 48331                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.688
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JIMMIE ROBINSON                                                       Contingent
          6345 - 20TH STREET SOUTH                                              Unliquidated
          SAINT PETERSBURG, FL 33712                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 987 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1000 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.688
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JIMMY JUSTIZ                                                          Contingent
          11120 NW 60TH CT                                                      Unliquidated
          HIALEAH, FL 33012                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.688
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JIMMY SMITH                                                           Contingent
          16716 SCULLIN DR                                                      Unliquidated
          CLEVELAND, OH 44111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.688
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JIMOND IVEY                                                           Contingent
          2179 BELVOIR BLVD.                                                    Unliquidated
          CLEVELAND, OH 44121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.688
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JIN BO JEONG                                                          Contingent
          80 E EXCHANGE STREET                                                  Unliquidated
          ROOM 423 - D                                                          Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.688
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JIN QIAN                                                              Contingent
          733 W MARKET ST                                                       Unliquidated
          APT 307                                                               Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.688
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JING JIANG                                                            Contingent
          291 MALLARD POINT DR APT 310                                          Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.689
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JINGWEN ZHONG                                                         Contingent
          677 RIVERVIEW DR #5                                                   Unliquidated
          COLUMBUS, OH 43202                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 988 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1001 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.689
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JINGYI MAO                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.689
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JINGYI ZHAO                                                           Contingent
          414 1/2 COLE AVE                                                      Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.689
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JINLING WU                                                            Contingent
          7220 NIGHTINGALE DR APT 5                                             Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.689
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JINLING WU                                                            Contingent
          7220 NIGHTINGALE DR APT 5                                             Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.689
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JINWEI CAO                                                            Contingent
          2613 STONECREEK DRIVE                                                 Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.689
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JINWEI CAO                                                            Contingent
          2894 MOREWOOD RD.                                                     Unliquidated
          AKRON, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.689
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JISOLA AKINWALE                                                       Contingent
          5007 DICKEY HILL RD APT C2                                            Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 989 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1002 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.689
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JISOLA AKINWALE                                                       Contingent
          5007 DICKEY HILL RD APT C2                                            Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.689
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JISOO KIL                                                             Contingent
          2031 KEY ST APT K                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.690
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JISU YU                                                               Contingent
          7058 QUAIL LAKES DRIVE                                                Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.690
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JIUSHENG CHEN                                                         Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.690
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,255.94
          JMG Specialty Physicians                                              Contingent
          9195 SW 72nd St. #230                                                 Unliquidated
          Miami, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4423
                                                                             Is the claim subject to offset?     No       Yes

 3.690
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOAN DERRIG-HEACOX                                                    Contingent
          77 HENDRICKS ISLE DOCK                                                Unliquidated
          FT LAUDERDALE, FL 33301                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.690
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOAN OLIVER                                                           Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 990 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1003 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.690
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOAN WOOD                                                             Contingent
          5265 TAYLOR ROAD                                                      Unliquidated
          NORTON, OH 44203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.690
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOANATHAN JACKSON                                                     Contingent
          1514 EUTAW PL APT 304                                                 Unliquidated
          BALTIMORE, MD 21217-3848                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.690
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOANAY GREEN                                                          Contingent
          3333 TURTLE CREEK DR APT 715                                          Unliquidated
          PORT ARTHUR, TX 77642                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.690
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOANE LORISTON                                                        Contingent
          8111 SW 21ST CT                                                       Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.690
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOANNA KEYAMO                                                         Contingent
          2325 CERRILLOS RD                                                     Unliquidated
          202                                                                   Disputed
          SANTA FE, NM 87505
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.691
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOANNA RUSSELL                                                        Contingent
          8855 NW 188TH STREET                                                  Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.691
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOANNE BERAL                                                          Contingent
          460 NE 159TH STREET                                                   Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 991 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1004 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.691
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOANNE GARCON                                                         Contingent
          13710 NW 3RD AVE                                                      Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.691
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOANNE MERCER                                                         Contingent
          2267 ROSE HILL DR                                                     Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.691
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOANNE SANDERS                                                        Contingent
          3224 EAST LOMBARD ST                                                  Unliquidated
          BALTIMORE, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.691
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOAO MARCELO NORTON                                                   Contingent
          2020 NE 135 ST                                                        Unliquidated
          APT 608                                                               Disputed
          NORTH MIAMI, FL 33181
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.691
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOAO MOUTINHO                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.691
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOAO PAULO CORREA                                                     Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.691
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOAO PINHEIRO                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 992 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1005 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.691
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOASH HUGGINS                                                         Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.692
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOASH HUGGINS                                                         Contingent
          19600 NW 11TH COURT                                                   Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.692
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOCELYNE HERNANDEZ                                                    Contingent
          3823 JOHN GLENN DRIVE                                                 Unliquidated
          GRANITE CITY, IL 62040                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.692
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOCELYNE SAINVIL                                                      Contingent
          5835 LINCOLN ST APT B                                                 Unliquidated
          HOLLYWOOD, FL 33021-5627                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.692
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOCQALE LYONS                                                         Contingent
          1209 TIMBERVIEW DRIVE                                                 Unliquidated
          HUTCHINS, TX 75141                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.692
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JODEAN WILLIAMS                                                       Contingent
          5808 MERIDALE RD                                                      Unliquidated
          CATONSVILLE, MD 21228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.692
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JODEAN WILLIAMS                                                       Contingent
          2223 TUCKER LN APT B1                                                 Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 993 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1006 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.692
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JODI FRANKS                                                           Contingent
          31 LEMON CRK                                                          Unliquidated
          TOLEDO, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.692
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOE EVANS                                                             Contingent
          4930 BELAIR RD STE 1                                                  Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.692
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOEL AGGREY-SMITH                                                     Contingent
          1309 WINSTON AVE.                                                     Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.692
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOEL BELLO                                                            Contingent
          13429 SW 83 AVE                                                       Unliquidated
          MIAMI, FL 33156                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.693
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $218.31
          Joel D. Stein, DO PA                                                  Contingent
          4109 N Federal Hwy                                                    Unliquidated
          Fort Lauderdale, FL 33308                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.693
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOEL EVANS                                                            Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.693
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOEL MEJIA                                                            Contingent
          328 NW 12TH AVE                                                       Unliquidated
          APT # 8                                                               Disputed
          MIAMI, FL 33128
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 994 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1007 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.693
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOEL OPARA                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.693
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOEL ROEDIGER                                                         Contingent
          09498 KELLY RD                                                        Unliquidated
          WAPAKONETA, OH 45895                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.693
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOEL VALLEROY                                                         Contingent
          1411 STERNS RD                                                        Unliquidated
          ERIE, MI 48133                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.693
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOEL WALKER                                                           Contingent
          16401 NW 37 AVE                                                       Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.693
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOELLA CORONEJO                                                       Contingent
          6923 CLARENDON RD. APT. 316                                           Unliquidated
          BETHESDA, MD 20814                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.693
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOELLE GALAIS                                                         Contingent
          3030 RESIDENCE DR APT 3203B                                           Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.693
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOEUN LEE                                                             Contingent
          2384 BECKY CIRCLE                                                     Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 995 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1008 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.694
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOEVAUGHNIA DEAN                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.694
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOEY RODRIGUEZ                                                        Contingent
          295 NW 125TH AVE                                                      Unliquidated
          MIAMI, FL 33182                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.694
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHANNA CRUZ                                                          Contingent
          12101 BISHOP DR.                                                      Unliquidated
          BALCH SPRINGS, TX 75180                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.694
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHANNE ANTOINE                                                       Contingent
          600 NE 142ND ST                                                       Unliquidated
          APT 12                                                                Disputed
          MIAMI, FL 33161
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.694
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHANNE LAROSILIERE                                                   Contingent
          650 SW 124TH TERRACE                                                  Unliquidated
          APT P102                                                              Disputed
          PEMBROKE PINES, FL 33027
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.694
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN ADZOVIE                                                          Contingent
          1376 PONDVIEW AVE                                                     Unliquidated
          APT 2                                                                 Disputed
          AKRON, OH 44305
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.694
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN BAMBECK                                                          Contingent
          6624 GERBER RD NW                                                     Unliquidated
          DOVER, OH 44622                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 996 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1009 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.694
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN BAUMER                                                           Contingent
          4155 HOFFMAN FARMS DRIVE                                              Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.694
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN BLACK                                                            Contingent
          9 TREMORE WAY                                                         Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.694
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN BROOKS                                                           Contingent
          2744 NANSEMOND CRESCENT                                               Unliquidated
          SUFFOLK, VA 23435                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.695
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN BROOKS                                                           Contingent
          4208 WILLSHIRE AVE                                                    Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.695
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN BRUYERE                                                          Contingent
          4490 WAYNE ROAD                                                       Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.695
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN CASEBOLT                                                         Contingent
          7638 CYPRESS POINT DRIVE                                              Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.695
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $176.27
          John D. Ogram                                                         Contingent
          4376 Lankford Hwy                                                     Unliquidated
          Exmore, VA 23350                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 997 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1010 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.695
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN DADZIE                                                           Contingent
          2905 ANDORRA COURT                                                    Unliquidated
          APT A                                                                 Disputed
          PARKVILLE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.695
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN DAUGHERTY                                                        Contingent
          4430 N HOLLAND SYLVANIA RD                                            Unliquidated
          APT 3214                                                              Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.695
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN DOWNEY                                                           Contingent
          8911 ROOT RD                                                          Unliquidated
          NORTH RIDGEVILLE, OH 44039                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.695
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN EDMINISTER                                                       Contingent
          1302 PENNELWOOD DR                                                    Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.695
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN EGBO                                                             Contingent
          3414 DORR ST APT 131                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.695
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $235.92
          John F. Riedler                                                       Contingent
          Virginia Behavioral Medicine                                          Unliquidated
          1301 - 1st Colonial Rd., Ste. 200                                     Disputed
          Virginia Beach, VA 23454
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.696
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN GARVIN                                                           Contingent
          26765 CARRONADE DR APT 2206                                           Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 998 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1011 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.696
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $115.01
          John Given, MD                                                        Contingent
          4048 Dressler Rd NW                                                   Unliquidated
          Canton, OH 44718                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7427
                                                                             Is the claim subject to offset?     No       Yes

 3.696
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN GOETZ                                                            Contingent
          1278 SOMERSET WAY                                                     Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.696
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN GONZALES                                                         Contingent
          1210 JORDAN DRIVE                                                     Unliquidated
          GRAND PRAIRIE, TX 75050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.696
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN HARRIS                                                           Contingent
          446 SPICER ST                                                         Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.696
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN IVEY                                                             Contingent
          4804 SW 19TH STREET                                                   Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.696
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $145.00
          John J. McGuigan, Jr., BS MD                                          Contingent
          850 Enterprise Pkwy                                                   Unliquidated
          Suite 2000                                                            Disputed
          Hampton, VA 23666-6252
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       2568                         Is the claim subject to offset?     No       Yes


 3.696
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $210.00
          John J. Mitcherling                                                   Contingent
          1900 E Northern Pakwy                                                 Unliquidated
          Ste. 108                                                              Disputed
          Baltimore, MD 21239-2113
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 999 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1012 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.696
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN JACKSON                                                          Contingent
          1120 N WESTWOOD AVE                                                   Unliquidated
          APT 1405                                                              Disputed
          TOLEDO, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.696
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN JETT                                                             Contingent
          6155 HIGHCEDAR CT                                                     Unliquidated
          CINCINNATI, OH 45233                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.697
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN JOHNSON                                                          Contingent
          13501 MEADOW CREEK DR                                                 Unliquidated
          APPT 201                                                              Disputed
          ORLANDO, FL 32821
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.697
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN JORDAN                                                           Contingent
          7451 HARDING AVE. APT.#202                                            Unliquidated
          MIAMI BEACH, FL 33141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.697
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN JORDAN                                                           Contingent
          2218 WHITTIER AVE                                                     Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.697
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN JOSEPH                                                           Contingent
          2791 CLEAR COVE LN                                                    Unliquidated
          ORLANDO, FL 32805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.697
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          John Kanotz                                                           Contingent
          892 Copeland Rd.                                                      Unliquidated
          Columbus, OH 43212                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1000 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1013 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.697
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $415.00
          John Kasper, Jr., MD                                                  Contingent
          444 N Main St.                                                        Unliquidated
          4th Floor                                                             Disputed
          Akron, OH 44310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       6346                         Is the claim subject to offset?     No       Yes


 3.697
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN KOWALSKI                                                         Contingent
          881 CYPRESS POINT DR. EAST                                            Unliquidated
          PEMBROKE PINES, FL 33027                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.697
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN KREBS                                                            Contingent
          35971 FALCON CREST AVE                                                Unliquidated
          AVON, OH 44011                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.697
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN LAKO                                                             Contingent
          240 NORTH OPFER LENTZ ROAD                                            Unliquidated
          GENOA, OH 43430                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.697
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN LEITGEB                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A289                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.698
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN LLOYD                                                            Contingent
          3508 WASHINGTON AVE                                                   Unliquidated
          MILFORD MILL, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.698
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN MAIBACH                                                          Contingent
          416 EAST BEVERLY ROAD                                                 Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1001 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1014 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.698
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN MATKOVIC                                                         Contingent
          4418 HARVEST LN                                                       Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.698
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN MCKINNEY                                                         Contingent
          16820 SW 137TH AVE                                                    Unliquidated
          APT.1334                                                              Disputed
          MIAMI, FL 33177
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.698
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN MUNGAI                                                           Contingent
          4341 GILMER COURT                                                     Unliquidated
          BELCAMP, MD 21017                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.698
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN NADLER                                                           Contingent
          1 DOGWOOD CIRCLE                                                      Unliquidated
          SANTA FE, NM 87506                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.698
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN NAIM                                                             Contingent
          396 TAMMERY DR                                                        Unliquidated
          TALLMADGE, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.698
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN NGUYEN                                                           Contingent
          517 GRACE DR                                                          Unliquidated
          MONROE, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.698
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN REID                                                             Contingent
          4090 WEBB ROAD                                                        Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1002 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1015 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.698
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN RUIZ                                                             Contingent
          11180 SNAPPER CREEK ROAD                                              Unliquidated
          CORAL GABLES, FL 33156                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.699
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN SEE, II                                                          Contingent
          2840 SW 75TH WAY                                                      Unliquidated
          APT. 2415                                                             Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.699
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN SERVELLO                                                         Contingent
          127 DOGWOOD DR                                                        Unliquidated
          HOLLIDAYSBURG, PA 16648                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.699
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN SHORB                                                            Contingent
          14 KNOLLWOOD DR                                                       Unliquidated
          LITITZ, PA 17543                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.699
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN SMITH                                                            Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.699
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN SMITH                                                            Contingent
          10714 KNIGHT DR                                                       Unliquidated
          CARMEL, IN 46032                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.699
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN SPIEGEL                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C200                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1003 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1016 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.699
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN STANKARD                                                         Contingent
          528 RENTSCHLER ST.                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.699
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN SUNDAY                                                           Contingent
          9225 SHAFERS MILL DRIVE                                               Unliquidated
          FREDERICK, MD 21704                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.699
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN THOMPSON                                                         Contingent
          7334 SOUTH LANGLEY                                                    Unliquidated
          CHICAGO, IL 60619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.699
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          John Thornton                                                         Contingent
          705 Brentwood Pl                                                      Unliquidated
          Nashville, TN 37211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.700
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN VIRAG                                                            Contingent
          1600 LAUDERDALE AVENUE                                                Unliquidated
          LAKEWOOD, OH 44107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.700
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN VOLKER                                                           Contingent
          1807 WEST FIRST AVE.                                                  Unliquidated
          COLUMBUS, OH 43212                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.700
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN WALKER                                                           Contingent
          1110 4 SEASONS DR APT 7                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1004 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1017 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.700
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN WHITE                                                            Contingent
          1010 BARBERRY LN                                                      Unliquidated
          COLUMBUS, OH 43213                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.700
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN ZILLICH                                                          Contingent
          7619 PLEASANT RUN DRIVE                                               Unliquidated
          SEVEN HILLS, OH 44131                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.700
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN ZOLTON                                                           Contingent
          403 REGENCY PARK DR                                                   Unliquidated
          TALLMADGE, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.700
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN'NITA STOCKEWLL                                                   Contingent
          19901 LIBBY ROAD                                                      Unliquidated
          MAPLE HEIGHTS, OH 44137                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.700
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN'NITA STOCKWELL                                                   Contingent
          19901 LIBBY ROAD                                                      Unliquidated
          MAPLE HEIGHTS, OH 44137                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.700
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN-PAUL AKINBAMI                                                    Contingent
          9005 TARPLEYS CIR                                                     Unliquidated
          ROSEDALE, MD 21237-4863                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.700
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHN-PAUL RODRIGUEZ                                                   Contingent
          140 SW 20TH ROAD                                                      Unliquidated
          MIAMI, FL 33129                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1005 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1018 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.701
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNAIKEL ACOSTA                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.701
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNATHAN CLARK                                                       Contingent
          1710 DUTCH VILLAGE DR                                                 Unliquidated
          LANDOVER, MD 20785                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.701
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNATHAN LANE                                                        Contingent
          3837 SIMPSON STUART RD                                                Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.701
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNATHAN LANE                                                        Contingent
          1248 EAST LOUISISANA AVENUE                                           Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.701
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNATHAN SMITH                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.701
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNATHAN SMITH-HOLMES                                                Contingent
          18607 AUTUMN MIST DR                                                  Unliquidated
          GERMANTOWN, MD 20874                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.701
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNATHON BERIS                                                       Contingent
          250 CELIA LANE                                                        Unliquidated
          MADISON, OH 44057                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1006 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1019 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.701
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNATHON NOVINEC                                                     Contingent
          868 MOON GLOW CT                                                      Unliquidated
          COLUMBUS, OH 43230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.701
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNESHA WILSON                                                       Contingent
          3321 RED BED LANE                                                     Unliquidated
          SHREVEPORT, LA 71108                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.701
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNISHA BERRIEN                                                      Contingent
          5150 CHIME WAY                                                        Unliquidated
          HOLIDAY, FL 34690                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.702
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Johnnie Pop                                                           Contingent
          12075 Dyar                                                            Unliquidated
          Apt. #62                                                              Disputed
          Hamtramck, MI 48212
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.702
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNNY BATTLE                                                         Contingent
          1349 NW 38 STREET                                                     Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.702
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNNY HOUSTON                                                        Contingent
          2739 BUXTON DR                                                        Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.702
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNNY SAMPLE                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B167                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1007 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1020 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.702
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNNY SAMPLE                                                         Contingent
          1224 32ND STREET                                                      Unliquidated
          APARTMENT B                                                           Disputed
          NEWPORT NEWS, VA 23607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.702
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNSON                                                               Contingent
          3670 CLARK MILL RD                                                    Unliquidated
          NORTON, OH 44203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.702
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHNSON                                                               Contingent
          5814 LEITH WALK                                                       Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.702
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOHVON GARCIA                                                         Contingent
          9650 COVERED WAGON DR.                                                Unliquidated
          APT H                                                                 Disputed
          LAUREL, MD 20723
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.702
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOIE THOMPSON                                                         Contingent
          1941 NW 57TH STREET                                                   Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.702
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOLANII JOHNSON                                                       Contingent
          112 WALNUT DRIVE                                                      Unliquidated
          SEAGOVILLE, TX 75159                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.703
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOLEAH GORMAN                                                         Contingent
          1406 BEAVER HEIGHTS LN                                                Unliquidated
          CAPITOL HEIGHTS, MD 20743-1006                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1008 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1021 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.703
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOMARI GIDDENS                                                        Contingent
          4154 E 104TH STREET                                                   Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.703
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JON MILLER                                                            Contingent
          50834 JEFFERSON AVE                                                   Unliquidated
          NEW BALTIMORE, MI 48047                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.703
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONA HANSON                                                           Contingent
          C/O STUDENT AFFAIRS                                                   Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.703
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONA HANSON                                                           Contingent
          C/O STUDENT AFFAIRS                                                   Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.703
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONAE OLDHAM                                                          Contingent
          298 MILFORD ST                                                        Unliquidated
          BROOKLYN, NY 11208-3704                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.703
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONAH AUSTIN                                                          Contingent
          3428 ASHWICK CT. APT. 102                                             Unliquidated
          PALM HARBOR, FL 34685                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.703
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONAH BAKER                                                           Contingent
          38940 CAMELOT WAY                                                     Unliquidated
          AVON, OH 44011                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1009 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1022 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.703
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONAH EDWARDS                                                         Contingent
          1615 HOMESTEAD ST                                                     Unliquidated
          BALTIMORE, MD 21218-4935                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.703
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONAH LYND-PORTER                                                     Contingent
          2631 LOUISIANA AVE                                                    Unliquidated
          ST. LOUIS, MO 63118                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.704
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONAH WIELAND                                                         Contingent
          16 PITKIN DR                                                          Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.704
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONAS KUKELHAN                                                        Contingent
          1766 W 28TH ST                                                        Unliquidated
          CLEVELAND, OH 44113                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.704
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONAS PERKINS                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.704
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONAS PERKIS                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.704
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATAN YAPURA                                                        Contingent
          6721 NEWPORT RD                                                       Unliquidated
          HYATTSVILLE, MD 20784                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1010 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1023 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.704
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN ADAMS                                                        Contingent
          817 PRENTICE ROAD                                                     Unliquidated
          WARREN, OH 44481                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.704
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN ALLEN                                                        Contingent
          3026 50TH STREET                                                      Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.704
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN BARNES                                                       Contingent
          1102 CROSS COUNTRY RD.                                                Unliquidated
          WINTER GARDEN, FL 34787                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.704
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN BEFUS                                                        Contingent
          4321 SW 121 LANE, # 302                                               Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.704
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN BELLAMY                                                      Contingent
          6444 PLUNKETT STREET                                                  Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.705
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN BOGUE                                                        Contingent
          1325 OAK HILL CT APT 133                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.705
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN BURRELL                                                      Contingent
          18411 CHAGRIN BOULEVARD                                               Unliquidated
          SHAKER HEIGHTS, OH 44120                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1011 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1024 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.705
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN CLAYTON                                                      Contingent
          840 SHOREWOOD DR                                                      Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.705
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN CONKLE                                                       Contingent
          3186 CARIE HILL CR NW                                                 Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.705
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN DIAZ                                                         Contingent
          1927 SW 107TH AVE                                                     Unliquidated
          306                                                                   Disputed
          MIAMI, FL 33165
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.705
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Jonathan Dill                                                         Contingent
          13695 Main St.                                                        Unliquidated
          Sedalia, OH 43151                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.705
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN DOAN                                                         Contingent
          7099 QUAIL LAKES DR APT A                                             Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.705
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN DORSEY                                                       Contingent
          397 SPICER ST                                                         Unliquidated
          APT 2                                                                 Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.705
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN EMERY                                                        Contingent
          6027 GARFIELD ST APT B                                                Unliquidated
          HOLLYWOOD, FL 33024-6017                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1012 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1025 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.705
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN ESPINOSA                                                     Contingent
          8370 NW 157 TERRACE                                                   Unliquidated
          MIAMI LAKES, FL 33016                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.706
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN FONTE                                                        Contingent
          13760 SW 181 TERRACE                                                  Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.706
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN HENRICKS                                                     Contingent
          1146 4 SEASONS DR APT 5                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.706
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN JINESTA                                                      Contingent
          1750 N WESTWOOD AVE APT D                                             Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.706
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN KONING                                                       Contingent
          8781 S 10TH ST                                                        Unliquidated
          KALAMAZOO, MI 49009-8944                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.706
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN KOPKO                                                        Contingent
          15630 RIVER VIEW PL                                                   Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.706
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN LEON                                                         Contingent
          850 SW 129TH PL                                                       Unliquidated
          APT #101                                                              Disputed
          MIAMI, FL 33184
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1013 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1026 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.706
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN LLERANDI                                                     Contingent
          1215 NW 124 ST.                                                       Unliquidated
          MIAMI, FL 33167                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.706
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN MATTHEWS                                                     Contingent
          6510 WOODGREEN CIR                                                    Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.706
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN MELGAREJO                                                    Contingent
          1710 E PRATT ST                                                       Unliquidated
          BALTIMORE, MD 21231-1816                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.706
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN MITCHELL                                                     Contingent
          2048 RICHMOND RD                                                      Unliquidated
          TOLEDO, OH 43607-1572                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.707
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN MITHCELL                                                     Contingent
          2048 RICHMOND RD                                                      Unliquidated
          TOLEDO, OH 43607-1572                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.707
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN NEELEY                                                       Contingent
          690 BURDIE DR                                                         Unliquidated
          HUBBARD, OH 44425                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.707
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN OLIVERA                                                      Contingent
          9236 SW 149TH PLACE.                                                  Unliquidated
          MIAMI, FL 33190                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1014 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1027 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.707
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN ORTIZ                                                        Contingent
          19341 NW 53 CT                                                        Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.707
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN PADILLA                                                      Contingent
          12818 MIDWAY RD, APT 2072                                             Unliquidated
          DALLAS, TX 75244                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.707
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN PIERRE                                                       Contingent
          19721 NW 5TH AVE                                                      Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.707
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN ROGERS                                                       Contingent
          2906 KINGS RIDGE RD                                                   Unliquidated
          APT D                                                                 Disputed
          PARKVILLE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.707
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN ROMERO                                                       Contingent
          7111 HALLECK STREET                                                   Unliquidated
          DISTRICT HEIGHTS, MD 20747                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.707
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN ROSS                                                         Contingent
          8532 APPALOOSA                                                        Unliquidated
          KIRTLAND, OH 44094                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.707
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN SABINO                                                       Contingent
          706A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1015 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1028 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.708
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN SCHMIDT                                                      Contingent
          7353 CREEKSBEND RD                                                    Unliquidated
          LAMBERTVILLE, MI 48144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.708
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN SEMERENE                                                     Contingent
          80 E EXCHANGE ST APT 267                                              Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.708
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN SEMERENE                                                     Contingent
          231 SW 116TH AVE APT 101                                              Unliquidated
          PEMBROKE PINES, FL 33025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.708
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN SHCMIDT                                                      Contingent
          7353 CREEKSBEND RD                                                    Unliquidated
          LAMBERTVILLE, MI 48144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.708
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Jonathan Smith-Holmes                                                 Contingent
          18607 Autumn Mist Dr.                                                 Unliquidated
          Germantown, MD 20874                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.708
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN SPEARS                                                       Contingent
          1813 ZIMMER STREET                                                    Unliquidated
          LANCASTER, OH 43130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.708
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN WALKER                                                       Contingent
          291 WATERLILY ROAD                                                    Unliquidated
          CURRITUCK, NC 27923                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1016 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1029 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.708
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN YANEZ                                                        Contingent
          2915 MORNING GLORY, APT 5                                             Unliquidated
          PASADENA, TX 77503                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.708
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Jonathan Yapura                                                       Contingent
          6721 Newport Rd.                                                      Unliquidated
          Hyattsville, MD 20784                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.708
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHAN ZAGERS                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.709
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHON DILL                                                         Contingent
          13695 MAIN STREET                                                     Unliquidated
          SEDALIA, OH 43151                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.709
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHON LEWIS WINDHAM                                                Contingent
          7654 S. CREGIER AVE                                                   Unliquidated
          CHICAGO, IL 60649                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.709
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHON SMITH                                                        Contingent
          3705 CHARLOTTE DRIVE                                                  Unliquidated
          ENON, OH 45323                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.709
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONATHON ZAGERS                                                       Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1017 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1030 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.709
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONECE ASIEDU                                                         Contingent
          13115 7TH STREET                                                      Unliquidated
          BOWIE, MD 20720                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.709
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONEE DANIELS                                                         Contingent
          620 W. 6TH STREET                                                     Unliquidated
          WILMINGTON, DE 19801                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.709
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONGHYO KIM                                                           Contingent
          384 SCALA DR                                                          Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.709
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Jonna Keyamo                                                          Contingent
          2325 Cerrillos Rd.                                                    Unliquidated
          #202                                                                  Disputed
          Santa Fe, NM 87505
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.709
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONNAE BAILEY                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.709
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONNAS JOHNSON                                                        Contingent
          7037 SOUTH LAFLIN STREET                                              Unliquidated
          CHICAGO, IL 60636                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.710
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONNELL EMMANUEL                                                      Contingent
          17201 NW 12TH AVENUE                                                  Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1018 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1031 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.710
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONTA CULLINS                                                         Contingent
          12111 FARRINGDON AVENUE                                               Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.710
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JONTE TINSLEY                                                         Contingent
          220 W NORMAN AVE.                                                     Unliquidated
          DAYTON, OH 45405                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.710
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOO YEUN SEO                                                          Contingent
          1423 OAK HILL CT APT 46                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.710
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOOYOUNG KIM                                                          Contingent
          7020 POLPIS ROAD                                                      Unliquidated
          REYNOLDSBURG, OH 43068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.710
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN ANDERSON                                                       Contingent
          526 WEST COLLEGE STREET APT 12                                        Unliquidated
          OBERLIN, OH 44074                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.710
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN ARD                                                            Contingent
          5784 UNIVERSITY PLACE                                                 Unliquidated
          VIRGINIA BEACH, VA 23462                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.710
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN BAXTER                                                         Contingent
          80 RIVERWALK BLVD                                                     Unliquidated
          BURLINGTON, NJ 08016-1066                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1019 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1032 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.710
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN BERNARD                                                        Contingent
          1203 BAYLOR ST                                                        Unliquidated
          AUSTIN, TX 78703-4123                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.710
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN BILES                                                          Contingent
          1057 HARRISON AVENUE                                                  Unliquidated
          AKRON, OH 44314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.711
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN BOYD                                                           Contingent
          9421 EVERGREEN PL APT 204                                             Unliquidated
          DAVIE, FL 33324-4310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.711
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN BRATCHER                                                       Contingent
          5628 LOCH RAVEN BLVD APT A                                            Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.711
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN BRATCHER                                                       Contingent
          5628 LOCH RAVEN BLVD APT A                                            Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.711
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN BRENNEMAN                                                      Contingent
          8787 N KANE RD                                                        Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.711
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN BROOKS                                                         Contingent
          1912 EAST BELVEDERE AVE                                               Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1020 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1033 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.711
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN BROWN                                                          Contingent
          134 W TICONDEROGA DRIVE, APT B                                        Unliquidated
          WESTERVILLE, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.711
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN CANEVARI                                                       Contingent
          1021 EAST 13TH SQUARE                                                 Unliquidated
          VERO BEACH, FL 32960                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.711
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN CANNON                                                         Contingent
          1090 BUTTERCUP DR.                                                    Unliquidated
          LAKELAND, FL 33801                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.711
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN CANNON                                                         Contingent
          650 ABOR GLEN CIRCLE                                                  Unliquidated
          APT 204                                                               Disputed
          LAKELAND, FL 33805
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.711
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN CHALKWATER                                                     Contingent
          5377 WINDING CREEK DRIVE                                              Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.712
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN COLLINS                                                        Contingent
          4827 BENNINGTON PLACE                                                 Unliquidated
          ORLANDO, FL 32808                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.712
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN COOKER                                                         Contingent
          10383 SECOR RD                                                        Unliquidated
          TEMPERANCE, MI 48182-9750                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1021 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1034 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.712
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN COULTER                                                        Contingent
          14760 EAST BROAD STREET                                               Unliquidated
          REYNOLDSBURG, OH 43068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.712
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN CREWS                                                          Contingent
          5583 MOUNT ZION RD                                                    Unliquidated
          WACO, GA 30182                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.712
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN DANIELS                                                        Contingent
          1615 S. TRUMBULL                                                      Unliquidated
          CHICAGO, IL 60623                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.712
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN DE ALMEIDA                                                     Contingent
          2334 EAST 34TH STREET                                                 Unliquidated
          LORAIN, OH 44055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.712
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN DEBOW                                                          Contingent
          3631 KENILWORTH STREET                                                Unliquidated
          DALLAS, TX 75210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.712
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN DOBBS                                                          Contingent
          2805 S. OAKLAND FOREST DRIVE                                          Unliquidated
          APT. 204                                                              Disputed
          OAKLAND PARK, FL 33309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.712
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN EVANS                                                          Contingent
          616 TWIN HILLS LANE                                                   Unliquidated
          DESOTO, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1022 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1035 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.712
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN EVERETT                                                        Contingent
          401 THOMAS ROAD                                                       Unliquidated
          LISBON, OH 44432                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.713
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN FAIR                                                           Contingent
          4096 FIELDSEDGE DR                                                    Unliquidated
          MASON, OH 45040                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.713
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN FIELDS                                                         Contingent
          160 VANTAGE POINT PLACE                                               Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.713
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN GEORGE                                                         Contingent
          5172 LITTLE RICHMOND ROAD                                             Unliquidated
          DAYTON, OH 45426                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.713
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN HIGGINBOTHAM                                                   Contingent
          5437 85TH AVE APT 101                                                 Unliquidated
          LANHAM, MD 20706-4520                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.713
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN HOPGOOD                                                        Contingent
          13709 COLGATE WAY #1212                                               Unliquidated
          SILVER SPRING, MD 20904                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.713
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN JAECKIN                                                        Contingent
          6782 FITCH ROAD                                                       Unliquidated
          OLMSTEAD TOWNSHIP, OH 44138                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1023 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1036 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.713
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN JOHNSON                                                        Contingent
          7006 RUDISILL CT APT 2A                                               Unliquidated
          BALTIMORE, MD 21244-5401                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.713
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN LANDMAN                                                        Contingent
          2030 S. OCEAN DRIVE                                                   Unliquidated
          APT 627                                                               Disputed
          HALLANDALE, FL 33009
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.713
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN LANDMAN                                                        Contingent
          3370 NE 190TH ST                                                      Unliquidated
          APT 501                                                               Disputed
          AVENTURA, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.713
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN LATIMER                                                        Contingent
          433 SPICER ST                                                         Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.714
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Jordan Lima                                                           Contingent
          6525 Landover Rd.                                                     Unliquidated
          Apt. 103                                                              Disputed
          Hyattsville, MD 20785-1427
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.714
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN LOUK                                                           Contingent
          1101 LILAC AVE                                                        Unliquidated
          CHESAPEAKE, VA 23325                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.714
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN MARTIN                                                         Contingent
          6859 DIAMOND MILL RD                                                  Unliquidated
          GERMANTOWN, OH 45327                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1024 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1037 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.714
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN MARTIN                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.714
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN MARTIN                                                         Contingent
          3777 PEACHTREE RD. NE                                                 Unliquidated
          ATLANTA, GA 30319                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.714
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN MEANS                                                          Contingent
          200 MARKET STREET                                                     Unliquidated
          CORTLAND, OH 44410                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.714
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN MILLS                                                          Contingent
          1761 NORTH WEST 55TH TERRACE                                          Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.714
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN MOILANEN                                                       Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A434                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.714
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN MOILANEN                                                       Contingent
          10189 KNOLL CIRCLE                                                    Unliquidated
          HIGHLANDS RANCH, CO 80130                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.714
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN MONNIER                                                        Contingent
          3515 BEVERLY DR APT 2                                                 Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1025 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1038 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.715
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN MYERS                                                          Contingent
          3227 PLAINVIEW ROAD                                                   Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.715
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN NICHOLS                                                        Contingent
          10815 WEST BARR ROAD                                                  Unliquidated
          PEOTONE, IL 60468                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.715
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Jordan Smith                                                          Contingent
          2813 E Colten Ave.                                                    Unliquidated
          Phoenix, AZ 85030                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.715
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN SMITH                                                          Contingent
          2813 EAST COLTON AVENUE                                               Unliquidated
          NORTH LAS VEGAS, NV 89030                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.715
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN SMITH                                                          Contingent
          5334 STAGEROAD                                                        Unliquidated
          MEMPHIS, TN 38134                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.715
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN SMITH                                                          Contingent
          5791 TEMPLAR ST                                                       Unliquidated
          COLUMBUS, OH 43232                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.715
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Jordan Thompson                                                       Contingent
          15400 W 7 Mile Rd.                                                    Unliquidated
          Apt. 306                                                              Disputed
          Detroit, MI 48235
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1026 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1039 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.715
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN UNDERWOOD                                                      Contingent
          8954 HILLCREST DR                                                     Unliquidated
          WESTFIELD CENTE, OH 44251                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.715
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN WALTER                                                         Contingent
          128 ARGUS CIR                                                         Unliquidated
          WEST COLUMBIA, SC 29172-2702                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.715
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN WALTERS                                                        Contingent
          128 ARGUS CIR                                                         Unliquidated
          WEST COLUMBIA, SC 29172-2702                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.716
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN WILLIAMS                                                       Contingent
          106 MARGARETA LANE                                                    Unliquidated
          EAST RIDGE, TN 37412                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.716
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDAN WILSON                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C113                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.716
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDANA PEPPER                                                        Contingent
          6020 SW 24TH PLACE                                                    Unliquidated
          APT #204                                                              Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.716
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDEN WILLIAMS                                                       Contingent
          1551 NORTH STATE HIGHWAY, APT 161                                     Unliquidated
          GRAND PRAIRIE, TX 75050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1027 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1040 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.716
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDI JAY                                                             Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.716
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDIA JONES                                                          Contingent
          5601 5TH AVE N                                                        Unliquidated
          ST. PETERSBURG, FL 33710                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.716
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDY ELERA                                                           Contingent
          401 SW 109TH AVE                                                      Unliquidated
          APT 9                                                                 Disputed
          MIAMI, FL 33174
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.716
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDYN PERDUE                                                         Contingent
          1015 PINE VALLEY LN APT 204                                           Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.716
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDYN RILEY                                                          Contingent
          17 PECAN PASS LOOP                                                    Unliquidated
          OCALA, FL 34472                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.716
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDYN TUCKER                                                         Contingent
          301C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.717
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORDYN WILSON                                                         Contingent
          2004 SANDOWN LANE                                                     Unliquidated
          DUBLIN, OH 43016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1028 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1041 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.717
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $506.71
          Jorge A. Saldivar, MD PA                                              Contingent
          2715 Bolton Boone Dr.                                                 Unliquidated
          DeSoto, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.717
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORGE ALBERT                                                          Contingent
          8557 STEAMLINE CIRCLE                                                 Unliquidated
          AUSTIN, TX 78745                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.717
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORGE ANGELY ILAGAN                                                   Contingent
          8211 SIMONS DRIVE                                                     Unliquidated
          NORFOLK, VA 23505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.717
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $519.75
          Jorge H. Londono, MD                                                  Contingent
          1607 Ponce de Leon Blvd.                                              Unliquidated
          Suite #208                                                            Disputed
          Miami, FL 33134
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.717
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORGE MARTINEZ                                                        Contingent
          2020 11TH AVENUE                                                      Unliquidated
          PORT ARTHUR, TX 77642                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.717
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORGE MONTALVO                                                        Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.717
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORGE NATER                                                           Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1029 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1042 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.717
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORGE NEUVO                                                           Contingent
          220 W 68 ST APT 204                                                   Unliquidated
          HIALEAH, FL 33014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.717
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORGE OROZCO                                                          Contingent
          1600 SAINT MICHAELS DRIVE                                             Unliquidated
          SANTA FE, NM 87505                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.718
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORGE PLA                                                             Contingent
          189 LENAPE DR.                                                        Unliquidated
          MIAMI SPRINGS, FL 33166                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.718
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORGE VALDERRAMA                                                      Contingent
          7380 NEO STREET APT 10                                                Unliquidated
          DOWNEY, CA 90241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.718
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORY GOMES                                                            Contingent
          10116 WEXTED WAY                                                      Unliquidated
          ELK GROVE, CA 95757                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.718
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JORY GOMES                                                            Contingent
          4604 BOSAL COURT                                                      Unliquidated
          ELKGROVE, CA 95758                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.718
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE ARMENDARIZ                                                       Contingent
          HWCC BOX 253                                                          Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1030 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1043 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.718
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE CHAVEZ                                                           Contingent
          6543 NW 197TH LN                                                      Unliquidated
          MIAMI, FL 33015                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.718
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE DE LA CRUZ                                                       Contingent
          1211 NW 32 CT                                                         Unliquidated
          MIAMI, FL 33125                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.718
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE DE LOS SANTOS                                                    Contingent
          2101 NW 3RD AVE. APT# 103                                             Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.718
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE DE LOS SANTOS                                                    Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.718
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE DOMINGUEZ-CORTEZ                                                 Contingent
          134 N ELLWOOD AVE                                                     Unliquidated
          BALTIMORE, MD 21224-1307                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.719
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE DOMINGUEZ-CORTEZ                                                 Contingent
          3205 MCELDERRY STREET                                                 Unliquidated
          BALTIMORE, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.719
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE ESTRADA                                                          Contingent
          4805 MIAMI DR                                                         Unliquidated
          GARLAND, TX 75043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1031 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1044 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.719
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $55.75
          Jose F. Baca, MD, Inc.                                                Contingent
          777 E 25th St., Ste. 509                                              Unliquidated
          Hialeah, FL 33013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.719
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE FRIAS                                                            Contingent
          1725 WEST 60TH ST                                                     Unliquidated
          APT F315                                                              Disputed
          HIALEAH, FL 33012
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.719
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE GALLEGOS                                                         Contingent
          14015 CEDAR ACRES LOOP                                                Unliquidated
          MABANK, TX 75147                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.719
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE LEAL                                                             Contingent
          8380 SW 65 AVE. APT. 3                                                Unliquidated
          MIAMI, FL 33143                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.719
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE MARANTE GONZALEZ                                                 Contingent
          6805 NW 107TH AVE                                                     Unliquidated
          DORAL, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.719
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE MEJIA                                                            Contingent
          11059 NW 6TH TER                                                      Unliquidated
          SWEETWATER, FL 33172-3656                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.719
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE OVIEDO                                                           Contingent
          8820 FONTAINEBLEAU BLVD                                               Unliquidated
          APT#411                                                               Disputed
          MIAMI, FL 33172
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1032 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1045 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.719
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE PEREZ PIMENTEL                                                   Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          M130                                                                  Disputed
          MIAMI GARDENS, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.720
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE QUINTEROS                                                        Contingent
          616 EMERSON STREET NW                                                 Unliquidated
          WASHINGTON, DC 20011                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.720
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE REYES                                                            Contingent
          3301 SOUTH OAKLET AVENUE                                              Unliquidated
          CHICAGO, IL 60608                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.720
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE REYES ORTIZ                                                      Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.720
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE ROMERO SIERRA                                                    Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.720
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE TERRONES                                                         Contingent
          1298 MOORE ST                                                         Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.720
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSE VAZQUEZ                                                          Contingent
          8106 VENNARD RD                                                       Unliquidated
          HOUSTON, TX 77034-2822                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1033 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1046 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.720
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSELIE MULTIDOR                                                      Contingent
          581 NE 170 ST.                                                        Unliquidated
          N. MIAMI BEACH, FL 33162                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.720
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH AMOAH                                                          Contingent
          502B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.720
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH BAILEY                                                         Contingent
          119 TEACHERS WAY                                                      Unliquidated
          4039                                                                  Disputed
          GAITHERSBURG, MD 20877
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.720
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH BALDWIN                                                        Contingent
          6012 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.721
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH BROOKS                                                         Contingent
          9633 KELLY DR                                                         Unliquidated
          LOVELAND, OH 45140                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.721
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH BRYCE                                                          Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.721
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH CHISHOM                                                        Contingent
          860 HOLLY LANE                                                        Unliquidated
          FORT LAUDERDALE, FL 33317                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1034 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1047 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.721
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH COLLINS                                                        Contingent
          7220 NIGHTINGALE DR APT 5                                             Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.721
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH CONSTANTINO                                                    Contingent
          880 ORCHARD PARK DRIVE                                                Unliquidated
          ROCKY RIVER, OH 44116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.721
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH DEAN                                                           Contingent
          3107 KIMBERLY RD                                                      Unliquidated
          HYATTSVILLE, MD 20782                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.721
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH DIAZ                                                           Contingent
          570 SE 30TH DRIVE                                                     Unliquidated
          HOMESTEAD, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.721
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH ELIANCY                                                        Contingent
          21245 NE 9TH CT #3                                                    Unliquidated
          NORTH MIAMI BEACH, FL 33179                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.721
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH ELLICK                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.721
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH ESEMA                                                          Contingent
          3446 CARRIAGE HILL CIRCLE APT 104                                     Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1035 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1048 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.722
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH FILBERT                                                        Contingent
          1760 OLD STAGE RD                                                     Unliquidated
          COLORADO SPRINGS, CO 80906                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.722
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH FILOSA                                                         Contingent
          8108 NORTH ARLINGTON PARK BLVD                                        Unliquidated
          FORT WAYNE, IN 46835                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.722
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH FOSTER                                                         Contingent
          8127 SOUTH CHRISTIANA AVENUE                                          Unliquidated
          CHICAGO, IL 60652                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.722
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH GARCIA                                                         Contingent
          7690 W FLAGLER STREET                                                 Unliquidated
          MIAMI, FL 33144                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.722
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH GARGIA                                                         Contingent
          7690 W FLAGLER STREET                                                 Unliquidated
          MIAMI, FL 33144                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.722
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH GONZALES                                                       Contingent
          6583 STREETER ROAD                                                    Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.722
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH GRIPPER                                                        Contingent
          502D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1036 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1049 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.722
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH GRIPPER                                                        Contingent
          502D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.722
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH HARRINGTON                                                     Contingent
          258 PARKGATE AVENUE                                                   Unliquidated
          YOUNGSTOWN, OH 44515                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.722
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH HARVEY                                                         Contingent
          1008 NORTH ROSEDALE STREET                                            Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.723
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH HOLLOWAY                                                       Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A230                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.723
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH HOWARD                                                         Contingent
          9413 BANCROFT AVENUE                                                  Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.723
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH JAMES                                                          Contingent
          PO BOX 157                                                            Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.723
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH JEFFRIES                                                       Contingent
          1460 ALEXANDRIA PKWY SE                                               Unliquidated
          CANTON, OH 44709                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1037 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1050 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.723
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH KHALIFE                                                        Contingent
          3308 ROCKLAND CT                                                      Unliquidated
          DUBLIN, OH 43017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.723
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH KORB                                                           Contingent
          314 E 322ND ST                                                        Unliquidated
          EASTLAKE, OH 44095                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.723
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH LEE                                                            Contingent
          2139 EVERGREEN RD APT 4                                               Unliquidated
          OTTAWA HILLS, OH 43606                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.723
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH LOGAN                                                          Contingent
          1140 NW 50TH ST                                                       Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.723
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH LURIE                                                          Contingent
          465 BRICKELL AVENUE                                                   Unliquidated
          APT 1601                                                              Disputed
          MIAMI, FL 33131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.723
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH MACHUGA                                                        Contingent
          23 LAKE WOBEGON DRIVE                                                 Unliquidated
          CANFIELD, OH 44406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.724
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH MCCRAY                                                         Contingent
          PO BOX 5861                                                           Unliquidated
          GAINESVILLE, FL 32627                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1038 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1051 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.724
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH MOORE                                                          Contingent
          7304 BLAIR ROAD NW                                                    Unliquidated
          WASHINGTON, DC 20012                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.724
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH PROVOZNIK                                                      Contingent
          24042 GORE ORPHANAGE ROAD                                             Unliquidated
          NEW LONDON, OH 44851                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.724
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH ROBERTSON                                                      Contingent
          14040 ARCHBOLD WHITEHOUSE RD                                          Unliquidated
          SWANTON, OH 43558                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.724
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH ROSSETTI                                                       Contingent
          3360 WATERSIDE DR                                                     Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.724
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH ROZALSKI                                                       Contingent
          7024 RICHARDSON ROAD                                                  Unliquidated
          CONNEAUT, OH 44030                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.724
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH SANKOWSKI                                                      Contingent
          4409 WALKER AVE                                                       Unliquidated
          TOLEDO, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.724
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH SLAWEK                                                         Contingent
          1661 SW 23 AVE                                                        Unliquidated
          FORT LAUDERDALE, FL 33312                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1039 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1052 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.724
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH STELLER                                                        Contingent
          14721 TRENTON RD                                                      Unliquidated
          SUNBURY, OH 43074                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.724
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH STEWART                                                        Contingent
          522 TAYLOR STREET                                                     Unliquidated
          JACKSON, MS 39216                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.725
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH STUNEK                                                         Contingent
          9985 BARR ROAD                                                        Unliquidated
          BRECKSVILLE, OH 44141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.725
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH TOUHEY                                                         Contingent
          533 EAST STATE STREET                                                 Unliquidated
          CASSOPOLIS, MI 49031                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.725
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH VESPER                                                         Contingent
          4557 GLENCARY CT.                                                     Unliquidated
          CINCINNATI, OH 45248                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.725
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH WEST                                                           Contingent
          11411 BERLAND PLACE                                                   Unliquidated
          GERMANTOWN, MD 20876                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.725
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH WINNICKI                                                       Contingent
          5495 EASTLAKE ROAD                                                    Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1040 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1053 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.725
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPH ZASTAWNY                                                       Contingent
          5095 E FARNHURST RD                                                   Unliquidated
          CLEVELAND, OH 44124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.725
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPHINE DUNN-FOSTER                                                 Contingent
          405 ORCHARD STREET N                                                  Unliquidated
          NORTHFIELD, MN 55057                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.725
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSEPHINE STUDENT                                                     Contingent
          OFFICE OF THE UNIVERSITY REGISTRAR                                    Unliquidated
          SIMMON HALL                                                           Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.725
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSETTE KAFANDO                                                       Contingent
          1902 FOX STREET ADELPHI                                               Unliquidated
          APARTMENT 102                                                         Disputed
          HYATTSVILLE, MD 20783
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.725
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSH HALL                                                             Contingent
          185 AMITY RD                                                          Unliquidated
          GALLOWAY, OH 43119                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.726
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSH HOWARTH                                                          Contingent
          30637 HICKORY CT                                                      Unliquidated
          FLAT ROCK, MI 48134                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.726
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSH SPURGEON                                                         Contingent
          5554 WATERVILLE SWANTON RD                                            Unliquidated
          SWANTON, OH 43558                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1041 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1054 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.726
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA BAILEY                                                         Contingent
          2628 WYLENE STREET                                                    Unliquidated
          JACKSONVILLE, FL 32209                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.726
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA BATTLE                                                         Contingent
          3350 ALMEDA ST                                                        Unliquidated
          JACKSONVILLE, FL 32209                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.726
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA BEATTY                                                         Contingent
          10054 PIERCE ROAD                                                     Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.726
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA BETHEA                                                         Contingent
          6090 SE 145TH ST                                                      Unliquidated
          SUMMERFIELD, FL 34491                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.726
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA BRYANT-COOK                                                    Contingent
          9902 NW 22ND AVE                                                      Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.726
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA BUICE                                                          Contingent
          8137SOUTHGATEBLVD                                                     Unliquidated
          NORTH LAUDERDALE, FL 33068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.726
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA CAMPBELL                                                       Contingent
          150 SCOTLAND RD                                                       Unliquidated
          SOUTH ORANGE, NJ 07079-2067                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1042 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1055 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.726
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA CLARK                                                          Contingent
          8861 RED HAWK CT                                                      Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.727
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA COHN                                                           Contingent
          89 REDFERN DRIVE                                                      Unliquidated
          YOUNGSTOWN, OH 44505                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.727
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA CRUZ                                                           Contingent
          901 GARDEN MEADOW DRIVE                                               Unliquidated
          GEORGETOWN, TX 78628                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.727
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA DAVIES                                                         Contingent
          2629 ALISDALE DRAPT. 103                                              Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.727
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA DAVIS                                                          Contingent
          3124 HOPEWELL PL                                                      Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.727
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA DEWBERRY                                                       Contingent
          3469 TOD AVENUE SW                                                    Unliquidated
          WARREN, OH 44481                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.727
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA FREEMAN                                                        Contingent
          3118 SUDLERSVILLE ROAD                                                Unliquidated
          SUDLERSVILLE, MD 21668                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1043 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1056 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.727
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA GREGORY                                                        Contingent
          2904 MARS HILLS STREET                                                Unliquidated
          MODESTO, CA 95355                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.727
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA HAMPTON                                                        Contingent
          603 WINANS WAY                                                        Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.727
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA HOY                                                            Contingent
          24980 BRYDEN ROAD                                                     Unliquidated
          BEACHWOOD, OH 44122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.727
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA JACKSON                                                        Contingent
          4563 ERA TRACE                                                        Unliquidated
          SNELLVILLE, GA 30039                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.728
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA JONES                                                          Contingent
          9842 SAPELO RD                                                        Unliquidated
          25 SHON CT                                                            Disputed
          MIDDLE RIVER, MD 21220
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.728
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA KINGSLEY                                                       Contingent
          10564 FLATLANDS 1ST ST                                                Unliquidated
          BROOKLYN, NY 11236-3008                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.728
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA LIVERMON                                                       Contingent
          13815 ROCKPORT LANDING RO                                             Unliquidated
          MIDLOTHIAN, VA 23112                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1044 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1057 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.728
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA LIVERMON                                                       Contingent
          13815 ROCKPORT LANDING RO                                             Unliquidated
          MIDLOTHIAN, VA 02311-2202                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.728
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA LUBICH                                                         Contingent
          1616 ROOSEVELT AVENUE                                                 Unliquidated
          NILES, OH 44446                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.728
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA MANDERS                                                        Contingent
          3839 BUELL AVE.                                                       Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.728
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA MANU                                                           Contingent
          680 E BUCHTEL AVENUE                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.728
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA MARTIN                                                         Contingent
          8613 CAVATINA CT                                                      Unliquidated
          APEX, NC 27539-9766                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.728
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA MATHEWS                                                        Contingent
          1213 CLINTON PLACE                                                    Unliquidated
          PLAINFIELD, NJ 07063                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.728
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA MCGUIRE                                                        Contingent
          1213 MARLBORO ST                                                      Unliquidated
          SANDUSKY, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1045 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1058 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.729
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Joshua McMann                                                         Contingent
          188 Baptist World Center Dr.                                          Unliquidated
          Griggs Hall 208                                                       Disputed
          Nashville, TN 37207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.729
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA NAWORU                                                         Contingent
          1244 BERGER AVE                                                       Unliquidated
          BROOKLYN, NY 11234                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.729
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA O'NEAL                                                         Contingent
          6910 BEECH AVE                                                        Unliquidated
          BALTIMORE, MD 21206-1209                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.729
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Joshua Oddi                                                           Contingent
          912 Ludwig Dr.                                                        Unliquidated
          Columbus, OH 43230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.729
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA OGBUOKIRI                                                      Contingent
          2103 WHITE FOX DR                                                     Unliquidated
          BOWIE, MD 20721-2619                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.729
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA OGUUOKIRI                                                      Contingent
          2103 WHITE FOX DR                                                     Unliquidated
          BOWIE, MD 20721-2619                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.729
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA OKWAISIE                                                       Contingent
          2 SUSANNAH DRIVE                                                      Unliquidated
          CHESTERFIELD, NJ 08515                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1046 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1059 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.729
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA ONDO                                                           Contingent
          1390 LANEDALE STREET NW                                               Unliquidated
          MASSILLON, OH 44647                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.729
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA PARKER                                                         Contingent
          280 SW 1ST STREET                                                     Unliquidated
          DEERFIELD BEACH, FL 33441                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.729
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA PEREZ                                                          Contingent
          251 GENEVA AVE                                                        Unliquidated
          DORCHESTER, MA 02121-3802                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.730
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA PHILANDER                                                      Contingent
          17607 BRICKSTONE LOOP                                                 Unliquidated
          FORT MYERS, FL 33967                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.730
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA PIERRELUS                                                      Contingent
          12608 GARDEN GATE RD                                                  Unliquidated
          SILVER SPRING, MD 20902                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.730
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA RICHARDSON                                                     Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B448                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.730
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA RICHARDSON                                                     Contingent
          5817 WESLEYAN DR.                                                     Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1047 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1060 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.730
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA RIFFE                                                          Contingent
          PO BOX 595                                                            Unliquidated
          NORTH KINGSVILLE, OH 44068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.730
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA ROSS                                                           Contingent
          29 CEDAR HILL RD                                                      Unliquidated
          RANDALLSTOWN, MD 21133-1510                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.730
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA SMITH                                                          Contingent
          7747 SIDEN DR                                                         Unliquidated
          HANOVER, MD 21076                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.730
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA SMITH                                                          Contingent
          3969 WAYNE ROAD                                                       Unliquidated
          REYNOLDSVILLE, PA 15851                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.730
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA STEEDMAN                                                       Contingent
          3952 DALLING DR                                                       Unliquidated
          NORTHWOOD, OH 43619                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.730
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA THOMAS                                                         Contingent
          PO BOX 4838                                                           Unliquidated
          PLANT CITY, FL 33563                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.731
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA THOMAS                                                         Contingent
          8500 ALLENSWOOD RD                                                    Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1048 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1061 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.731
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA TRENKAMP                                                       Contingent
          3735 HEATHERDOWNS BLVD.                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.731
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA TRENTKAMP                                                      Contingent
          3735 HEATHERDOWNS BLVD.                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.731
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA TUTMAN                                                         Contingent
          19 MORROW COURT                                                       Unliquidated
          RANDELLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.731
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Joshua Velasquez                                                      Contingent
          3900 Albion St.                                                       Unliquidated
          Nashville, TN 37209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.731
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA WARD                                                           Contingent
          4097 PLUMBAGO PL                                                      Unliquidated
          LAKE WORTH, FL 33462                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.731
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA WILKS                                                          Contingent
          2855 W GARRISON AVE                                                   Unliquidated
          BALTIMORE, MD 21215-5334                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.731
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA WILLIAMS                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1049 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1062 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.731
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA WINSTON                                                        Contingent
          15510 ELLIS AVE                                                       Unliquidated
          DOLTON, IL 60419                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.731
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUA WOMACK                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.732
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSHUAH LUCAS                                                         Contingent
          910 MONTPELIER ST                                                     Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.732
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSIAH FISHER                                                         Contingent
          6682 YELLOW STONE CIR                                                 Unliquidated
          DISCOVERY BAY, CA 94505                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.732
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSIE EARNHARDT                                                       Contingent
          166 INDIAN LAKE DRIVE                                                 Unliquidated
          RABUN GAP, GA 30568                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.732
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSIMAR PALACIOS                                                      Contingent
          401 WEST SOUTH STREET.                                                Unliquidated
          KAUFMAN, TX 75142                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.732
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSLYN COBBINS                                                        Contingent
          925 CLAYMONT AVE                                                      Unliquidated
          BALTIMORE, MD 21216-4409                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1050 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1063 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.732
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Jospeh West                                                           Contingent
          11411 Berland Pl                                                      Unliquidated
          Germantown, MD 20876                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.732
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSSELYN FRAZIER                                                      Contingent
          5559 SHANKS PHALANX ROAD                                              Unliquidated
          NEWTON FALLS, OH 44444                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.732
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSSUE GUZMAN                                                         Contingent
          12401 ORANGE GROVE DR                                                 Unliquidated
          TAMPA, FL 33618                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.732
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOSUE ACOSTA                                                          Contingent
          406 NW 22ND AVE                                                       Unliquidated
          MIAMI, FL 33125                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.732
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOURDAN COPPAGE                                                       Contingent
          1213 KITMORE RD                                                       Unliquidated
          BALTIMORE, MD 21239-3405                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.733
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOURNEY TOOLE                                                         Contingent
          44051 STATE ROUTE 511                                                 Unliquidated
          OBERLIN, OH 44074                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.733
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOUSEPH RENOVALES                                                     Contingent
          3804 SW 56TH AENUE                                                    Unliquidated
          WEST PARK, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1051 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1064 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.733
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOVANA DURIC                                                          Contingent
          3030 RESIDENCE DR                                                     Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.733
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOVANN LETULI                                                         Contingent
          2773 MORNINGSIDE ST                                                   Unliquidated
          SAN DIEGO, CA 92139                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.733
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOVANN LETULI                                                         Contingent
          393 SUMNER STREET                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.733
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOVANNE SANTOUSE                                                      Contingent
          1664 CARLYLE DRIVE                                                    Unliquidated
          CROFTON, MD 21114                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.733
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOVANNY ZARABAL                                                       Contingent
          3313 SAN REMO CR.                                                     Unliquidated
          HOMESTEAD, FL 33035                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.733
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOVANNY ZARZABAL                                                      Contingent
          3313 SAN REMO CR.                                                     Unliquidated
          HOMESTEAD, FL 33035                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.733
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOVENEL PIERRE                                                        Contingent
          545 WOODLAND CREEK BOULEVARD                                          Unliquidated
          KISSIMMEE, FL 34744                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1052 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1065 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.733
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOVONTE JACKSON                                                       Contingent
          13921 SW 278TH ST                                                     Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.734
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOY BARNES                                                            Contingent
          6709 LARCHES CT                                                       Unliquidated
          SUITLAND, MD 20746-3509                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.734
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOY BARNES                                                            Contingent
          1644 ROUNDHILL ROAD                                                   Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.734
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Joy Benjamin                                                          Contingent
          16235 NW 22nd Ct.                                                     Unliquidated
          Opa Locka, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.734
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Joy Gardner                                                           Contingent
          4739 Hawksbury Rd.                                                    Unliquidated
          Pikesville, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.734
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOYCELYN JACKSON                                                      Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.734
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOYCY ALDAJUSTE                                                       Contingent
          923 E MAPLE ST                                                        Unliquidated
          NORTH LAUDERDALE, FL 33068-2749                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1053 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1066 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.734
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOYDAZIA NORMAN                                                       Contingent
          403 59TH AVENUE DRIVE WEST                                            Unliquidated
          BRADENTON, FL 34207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.734
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOYRICK SUERO                                                         Contingent
          308 SW 95TH PLACE                                                     Unliquidated
          MIAMI, FL 33174                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.734
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JOZSEF KANTOR                                                         Contingent
          45 RHODES AVE APT A                                                   Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.734
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $549.42
          JRL Medical Group                                                     Contingent
          601 E Rollins St.                                                     Unliquidated
          Orlando, FL 32803                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.735
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JSAIDAE POOLE                                                         Contingent
          622 PADDLE WHEEL CT EAST                                              Unliquidated
          MILLERSVILLE, MD 21108                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.735
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JU HWAN LEE                                                           Contingent
          590 E BUCHTEL AVE, APT 27                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.735
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN ALVIZ                                                            Contingent
          13612 NW 10 TERRACE                                                   Unliquidated
          MIAMI, FL 33182                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1054 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1067 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.735
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN ANDERSON                                                         Contingent
          3709 NW 202 ST                                                        Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.735
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN CAMACHO                                                          Contingent
          179 PIONEER ST.                                                       Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.735
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN DEVIA                                                            Contingent
          3644 NW 85TH AVENUE                                                   Unliquidated
          COOPER CITY, FL 33024                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.735
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN FERRARO                                                          Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.735
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN MARIN ANGEL                                                      Contingent
          577 BROOKLINE CT.                                                     Unliquidated
          NORTHFIELD, OH 44067                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.735
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN MARTIN                                                           Contingent
          11951 DEERHORN DRIVE                                                  Unliquidated
          CINCINNATI, OH 45240                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.735
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN MENDOZA                                                          Contingent
          5023 LUY LANE                                                         Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1055 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1068 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.736
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN MOSQUERA                                                         Contingent
          9390 15TH COURT                                                       Unliquidated
          PEMBROKE PINES, FL 33024                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.736
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN OGANDO                                                           Contingent
          6109 WESTLAND DR                                                      Unliquidated
          HYATTSVILLE, MD 20782                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.736
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN OGANDO                                                           Contingent
          1716 CHILTON ST                                                       Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.736
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN ORTIZ                                                            Contingent
          4311 NW 57TH ST                                                       Unliquidated
          FORT LAUDERDALE, FL 33319-2914                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.736
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN PEREZ                                                            Contingent
          3063 COMMUNITY DRIVE                                                  Unliquidated
          DALLAS, TX 75220                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.736
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN REYES                                                            Contingent
          2515 COMMUNITY DR                                                     Unliquidated
          DALLAS, TX 75220                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.736
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN SALAS                                                            Contingent
          900 VIA AVENIDA                                                       Unliquidated
          MESQUITE, TX 75150                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1056 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1069 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.736
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN SOLIS                                                            Contingent
          7575 SOUTH WESTMORELAND ROAD, APT                                     Unliquidated
          1411                                                                  Disputed
          DALLAS, TX 75237
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.736
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN VICENTE                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.736
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN VILLAMIZAR ABIA                                                  Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.737
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAN ZAMBRANO                                                         Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          CASCIA HALL                                                           Disputed
          MIAMI, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.737
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUANA SOCORRO-AGUIRRE                                                 Contingent
          33442 PO BOX                                                          Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.737
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUANITA MENDEZ                                                        Contingent
          3837 SIMPSON STUART RD                                                Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.737
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAREZ HERBERT                                                        Contingent
          4406 ROCKDALE LANE                                                    Unliquidated
          UPPER MARLBORO, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1057 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1070 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.737
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUAYESHIA WILSON                                                      Contingent
          725 NW 10TH STREET                                                    Unliquidated
          FLAMINGO LODGE, FL 33034                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.737
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $64.27
          Jubran A. Hoche, MD PA                                                Contingent
          3800 Johnson St.                                                      Unliquidated
          Hollywood, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.737
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUBRIL ADEROMILEHIN                                                   Contingent
          3806 DOVEDALE CT                                                      Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.737
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUDARIUS ANDREWS                                                      Contingent
          3012 SYLVESTER DRIVE                                                  Unliquidated
          MOULTRIE, GA 31768                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.737
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUDELKA ST. FORT                                                      Contingent
          881 NORTH WEST 116TH TERRACE                                          Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.737
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUDITH POKU                                                           Contingent
          4520 MAIZE RD APT C                                                   Unliquidated
          COLUMBUS, OH 43224                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.738
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $295.00
          JUDITH VALENCIA                                                       Contingent
          9804 SW 40th St                                                       Unliquidated
          MIAMI, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8389
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1058 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1071 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.738
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUDY BARRETT                                                          Contingent
          12 VALENCIA DRIVE                                                     Unliquidated
          BOYNTON BEACH, FL 33436                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.738
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUDY HERBSTZUBER-ECHAVEZ                                              Contingent
          15751 SHERIDAN ST                                                     Unliquidated
          APT. #442                                                             Disputed
          FORT LAUDERDALE, FL 33331
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.738
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUI-HSIANG HUNG                                                       Contingent
          2376 BECKET CIRCLE                                                    Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.738
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Juian Linkhart                                                        Contingent
          3322 Sunnyside Dr.                                                    Unliquidated
          Dayton, OH 45432                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.738
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUJUAN MATHIS                                                         Contingent
          5038 S ST LAWERENCE                                                   Unliquidated
          CHICAGO, IL 60615                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.738
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULI LAMBERT                                                          Contingent
          7121 QUAIL LAKES DR                                                   Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.738
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULI LAMBERT                                                          Contingent
          2062 ROBINWOOD AVE APT 4                                              Unliquidated
          TOLEDO, OH 43620                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1059 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1072 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.738
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA ADAMS                                                           Contingent
          3334 CREEKSIDE TRL                                                    Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.738
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA ANN JONES                                                       Contingent
          9232 SAND CREEK COURT                                                 Unliquidated
          BURKE, VA 22015                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.739
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA BOUHADANA                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.739
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA CERNOIA                                                         Contingent
          222 TWIN OAKS RD APT #3                                               Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.739
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA FRANQUESA                                                       Contingent
          2160 BRISTOL COURT                                                    Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.739
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA GOETZ                                                           Contingent
          1672 COUNTRY WALK DRIVE                                               Unliquidated
          FLEMING ISLAND, FL 32003                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.739
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $261.05
          Julia Gonzalez                                                        Contingent
          877 Stewart Ave., Ste. 7                                              Unliquidated
          Garden City, NY 11530                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1060 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1073 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.739
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA GONZALEZ                                                        Contingent
          12166 ST ANDREWS PL                                                   Unliquidated
          APT 307                                                               Disputed
          MIRAMAR, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.739
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA HARTLAGE                                                        Contingent
          1417 BELLINGHAM WAY                                                   Unliquidated
          SUNNYVALE, CA 94087-3812                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.739
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA HATCH                                                           Contingent
          300 E THORNTON ST                                                     Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.739
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA LUIS                                                            Contingent
          457 GREENMOUNT AVE                                                    Unliquidated
          CLIFFSIDE PARK, NJ 07010                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.739
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA MILLIRANS                                                       Contingent
          26996 BUCKLAND HOLDEN RD                                              Unliquidated
          WAYNESFIELD, OH 45896                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.740
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA MOSTOW                                                          Contingent
          206 LANDIS LN                                                         Unliquidated
          DEERFIELD, IL 60015-3420                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.740
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA PFAFF                                                           Contingent
          12987 THRASHER ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1061 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1074 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.740
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA SHREVE                                                          Contingent
          4028 S DETROIT AVE                                                    Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.740
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIA WRIGHT                                                          Contingent
          4319 MANNINGTON BLVD                                                  Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.740
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIAN CONDITI                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.740
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIAN CUNNINGHAM                                                     Contingent
          164 GREENTREE CIRCLE                                                  Unliquidated
          JUPITER, FL 33458                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.740
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIAN GARCIA                                                         Contingent
          1715 WHITEHALL DR                                                     Unliquidated
          APT 302                                                               Disputed
          DAVIE, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.740
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIAN GILBERT                                                        Contingent
          2623 ASHURST ROAD                                                     Unliquidated
          UNIVERSITY HEIGHTS, OH 44118                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.740
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIAN JAVIER GARCIA APONTE                                           Contingent
          1013 NW 99TH CT                                                       Unliquidated
          MIAMI, FL 33172                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1062 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1075 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.740
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIAN KUEBERUWA                                                      Contingent
          11400 BELVIDERE RD                                                    Unliquidated
          BOWIE, MD 20721-2122                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.741
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIAN LINKHART                                                       Contingent
          3322 SUNNYSIDE DR                                                     Unliquidated
          BEAVERCREEK, OH 45432                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.741
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIAN OWENS-BRUNT                                                    Contingent
          4400 COOK AVE                                                         Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.741
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIAN PITA                                                           Contingent
          2333 BRICKELL AVE APT 607                                             Unliquidated
          MIAMI, FL 33129                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.741
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIANA AKOR                                                          Contingent
          437 SUMNER STREET                                                     Unliquidated
          FLAT M                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.741
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIANA MUSHALA                                                       Contingent
          9414 PRESLEY PLACE                                                    Unliquidated
          LANHAM, MD 02070-6326                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.741
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIANA MUSHALA                                                       Contingent
          9414 PRESLEY PLACE                                                    Unliquidated
          LANHAM, MD 02070-6346                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1063 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1076 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.741
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIANA TARR                                                          Contingent
          157 CARRIAGE DRIVE APT 203                                            Unliquidated
          CHAGRIN FALLS, OH 44022                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.741
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Juliana Yanguas                                                       Contingent
          16275 Collins Ave.                                                    Unliquidated
          North Miami Beach, FL 33160                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.741
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIANN KOSOVEC                                                       Contingent
          3113 DARLINGTON RD                                                    Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.741
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIANN KOSOVEC                                                       Contingent
          26765 CARRONADE DR                                                    Unliquidated
          APT 3301                                                              Disputed
          PERRYSBURG, OH 43551
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.742
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIANNE BROADBENT                                                    Contingent
          746 MIDLAND AVE.                                                      Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.742
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIANNE GREEN                                                        Contingent
          608 DOLTON RD                                                         Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.742
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIE BROOKS                                                          Contingent
          6630 BUCKNELL RD                                                      Unliquidated
          REISTERSTOWN, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1064 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1077 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.742
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIE BROOKS                                                          Contingent
          6630 BUCKNELL RD                                                      Unliquidated
          BRYANS ROAD, MD 20616                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.742
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIE GARTLAND                                                        Contingent
          7260 NIGHTINGALE DR APT 6                                             Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.742
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIE LENOIR                                                          Contingent
          131 FULTON DRIVE                                                      Unliquidated
          VALENCIA, PA 16059                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.742
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIE MAYBERRY                                                        Contingent
          3335 WATER ST                                                         Unliquidated
          CANAL FULTON, OH 44614                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.742
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIE OLZAK                                                           Contingent
          3923 NASSAU COURT                                                     Unliquidated
          YOUNGSTOWN, OH 44511                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.742
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIE SHALLMAN                                                        Contingent
          393 SUMNER ST                                                         Unliquidated
          APT 2-206D                                                            Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.742
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIE VAILLANT                                                        Contingent
          1148 HIGHLAND RD                                                      Unliquidated
          LANTANA, FL 33462                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1065 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1078 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.743
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIE VEGA                                                            Contingent
          9034 FLYNN CIRCLE #4                                                  Unliquidated
          BOCA RATON, FL 33496                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.743
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIEN JONES                                                          Contingent
          2862 BELLAROSA CIRCLE                                                 Unliquidated
          WEST PALM BEACH, FL 33411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.743
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIEN WILDENHEIM                                                     Contingent
          1643 CYPRESS E                                                        Unliquidated
          AVON, OH 44011                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.743
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIET MWABA                                                          Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.743
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIO BRAVO                                                           Contingent
          4517 SW 132 PLACE                                                     Unliquidated
          MIAMI, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.743
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIO HERNANDEZ                                                       Contingent
          13133 GREEN VALLEY DRIVE                                              Unliquidated
          BALCH SPRINGS, TX 75180                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.743
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIO QUINTEROS                                                       Contingent
          616 EMERSON STREET NW                                                 Unliquidated
          WASHINGTON, DC 20011                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1066 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1079 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.743
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIO SALAZAR                                                         Contingent
          22115 WESTLAND CREEK DRIVE                                            Unliquidated
          KATY, TX 77449                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.743
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULISSA CRUZ                                                          Contingent
          3214 BALCH SPRINGS RD APT #C1                                         Unliquidated
          BALCH SPRINGS, TX 75180                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.743
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULISSA CURZ                                                          Contingent
          3214 BALCH SPRINGS RD APT #C1                                         Unliquidated
          BALCH SPRINGS, TX 75180                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.744
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JULIUS SESAY                                                          Contingent
          6001 LOGAN WAY APT. C7                                                Unliquidated
          BLADENSBURG, MD 20710                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.744
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUMMAI APATA                                                          Contingent
          2953 MARNAT ROAD                                                      Unliquidated
          APT A                                                                 Disputed
          BALTIMORE, MD 21209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.744
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUN BEOM KU                                                           Contingent
          1120 N WESTWOOD AVE APT 1216                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.744
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUN LIU                                                               Contingent
          325 POWER STREET                                                      Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1067 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1080 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.744
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUN LIU                                                               Contingent
          536 S. HAWKINS AVE. #2                                                Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.744
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUNGHO PARK                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.744
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUNHONG LI                                                            Contingent
          1244 PARK LANE DRIVE                                                  Unliquidated
          APT B                                                                 Disputed
          AKRON, OH 44320
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.744
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUNHONG LI                                                            Contingent
          1080 W 3300 S APT 2113                                                Unliquidated
          SOUTH SALT LAKE, UT 84119                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.744
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUNMYONG LEE                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.744
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUNYA JOHNSON                                                         Contingent
          830 BRIDGEVIEW RD                                                     Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.745
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUNYA JOHNSON                                                         Contingent
          830 BRIDGEVIEW RD                                                     Unliquidated
          BROOKLYN, MD 21225                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1068 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1081 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.745
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUNYAO YAO                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.745
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUNYOUNG SEO                                                          Contingent
          1350 N. HOWARD ST. APT. 203                                           Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.745
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $261.02
          JUPITER MEDICAL GROUP PA                                              Contingent
          875 Military Trl Ste 200                                              Unliquidated
          JUPITER, FL 33458                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8299
                                                                             Is the claim subject to offset?     No       Yes

 3.745
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JURMELLE BYNOE                                                        Contingent
          571 SW 9TH STREET                                                     Unliquidated
          APT 207                                                               Disputed
          MIAMI, FL 33130
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.745
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTICE BOATENG                                                       Contingent
          707 CARROLL STREET                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.745
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTICE LANDERS                                                       Contingent
          1405 HAFT DR. APT G9                                                  Unliquidated
          REYNOLDSBURG, OH 43068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.745
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTICE MARRIOTT                                                      Contingent
          4903 W FOREST PARK AVE                                                Unliquidated
          GWYNN OAK, MD 21207-7460                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1069 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1082 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.745
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN ACEY                                                           Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A382                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.745
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN BENNETT                                                        Contingent
          90 LEMON STREET                                                       Unliquidated
          BUFFALO, NY 14204                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.746
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN BROWN                                                          Contingent
          22450 SW 128TH AVE                                                    Unliquidated
          MIAMI, FL 33170-2723                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.746
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN BROWN                                                          Contingent
          762 S MUNROE RD                                                       Unliquidated
          TALLMADGE, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.746
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN CARROLL                                                        Contingent
          740 WALWICK CT                                                        Unliquidated
          BEREA, OH 44017                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.746
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN CHILDERS                                                       Contingent
          5846 REFUGEE ROAD                                                     Unliquidated
          BALTIMORE, OH 43105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.746
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN CROWDER                                                        Contingent
          2521 LIBERTY HEIGHTS AVE                                              Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1070 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1083 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.746
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN DIONNE                                                         Contingent
          12852 CATFISH COURT                                                   Unliquidated
          ORLANDO, FL 32828                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.746
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN ENGLISH                                                        Contingent
          4812 VINSON COURT                                                     Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.746
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN EVANS                                                          Contingent
          201B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.746
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN EVANS                                                          Contingent
          201B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.746
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN FEATHERSTON                                                    Contingent
          704 WYNDHURST DRIVE                                                   Unliquidated
          LYNCHBURG, VA 24502                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.747
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN FRANCO                                                         Contingent
          1120 N WESTWOOD AVE APT 1105                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.747
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN FRIESS                                                         Contingent
          814 SPENCER ST                                                        Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1071 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1084 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.747
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN GOODMAN                                                        Contingent
          15 FOXCREEK.                                                          Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.747
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN HUMPHREY                                                       Contingent
          1651 PRICE ROAD                                                       Unliquidated
          YOUNGSTOWN, OH 44509                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.747
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN HUNT                                                           Contingent
          4008 SOUTH WEST 69TH TERRACE                                          Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.747
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN JOHNSON                                                        Contingent
          627 ALLENDALE ST.                                                     Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.747
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN JOYCE                                                          Contingent
          6683 MANGOLIA LANE                                                    Unliquidated
          FORT MYERS, FL 33966                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.747
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN JULIAN                                                         Contingent
          8368 GRAYSON GREEN ST NW                                              Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.747
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN KUMBAL                                                         Contingent
          447 EAST VORIS STREET                                                 Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1072 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1085 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.747
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN LEASURE                                                        Contingent
          7151 TRIUMPH LN                                                       Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.748
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN LEASURE                                                        Contingent
          201 E CHURCH ST                                                       Unliquidated
          PO BOX 283                                                            Disputed
          AMANDA, OH 43102
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.748
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN LEDFORD                                                        Contingent
          955 AUBURN LN                                                         Unliquidated
          BARTLETT, IL 60103                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.748
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN MEDLEY                                                         Contingent
          3117 WESTMONT CT                                                      Unliquidated
          BALTIMORE, MD 21216-3836                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.748
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN MEIER                                                          Contingent
          185 WILSON STREET                                                     Unliquidated
          RACELAND, LA 70394                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.748
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN MOORE                                                          Contingent
          15432 SYMONDSBURY WAY                                                 Unliquidated
          UPPER MARLBORO, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.748
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN O'CONNOR                                                       Contingent
          13180 NW 6TH TERRACE                                                  Unliquidated
          MIAMI, FL 33182                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1073 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1086 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.748
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN PARKINS                                                        Contingent
          1174 TRAILS EDGE DRIVE                                                Unliquidated
          HUBBARD, OH 44425                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.748
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN POWELL                                                         Contingent
          594 CROSBY STREET                                                     Unliquidated
          APT2                                                                  Disputed
          AKRON, OH 44302
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.748
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN RAMOS                                                          Contingent
          119 SPORTSMANS AVE                                                    Unliquidated
          FREEPORT, NY 11520-5028                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.748
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN REA                                                            Contingent
          407D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.749
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN SAMPSON                                                        Contingent
          258 DOVECOTE TRCE                                                     Unliquidated
          MACEDONIA, OH 44056                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.749
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN SHOEMAKER                                                      Contingent
          3012 WYNSTONE CT.                                                     Unliquidated
          GROVE CITY, OH 43123                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.749
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN SMITH                                                          Contingent
          4448 VOGEL DR                                                         Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1074 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1087 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.749
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN SPIKES                                                         Contingent
          20231 TRACEY AVE                                                      Unliquidated
          EUCLID, OH 44123                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.749
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN SYMONETTE                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.749
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN TJADEN                                                         Contingent
          147 HUNT CLUB DRIVE                                                   Unliquidated
          APARTMENT 3B                                                          Disputed
          COPELY, OH 44321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.749
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN TRAPANI                                                        Contingent
          3130 PALM TRACE LANDINGS DRIVE                                        Unliquidated
          APARTMENT 607                                                         Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.749
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN WALKER                                                         Contingent
          201C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.749
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTIN YOUNG                                                          Contingent
          15561 VALENTINE ROAD                                                  Unliquidated
          THOMPSON, OH 44086                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.749
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTINA JOHNSON                                                       Contingent
          1915 KNOLL CT                                                         Unliquidated
          TROY, MI 48098                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1075 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1088 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.750
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTINA MUELLER                                                       Contingent
          2045 ROBINWOOD AVE APT 1                                              Unliquidated
          TOLEDO, OH 43620                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.750
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTINE HILL                                                          Contingent
          142 E MAIN ST                                                         Unliquidated
          WAYNE, OH 43466                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.750
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTISS GILLIAM                                                       Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.750
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTYCE BARNES                                                        Contingent
          2009 ELLING DRIVE                                                     Unliquidated
          WACO, TX 76705                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.750
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTYN ALEXANDER                                                      Contingent
          8418 GOVERNORS RUN                                                    Unliquidated
          ELLICOTT CITY, MD 21043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.750
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUSTYN WILLIAMS                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.750
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUVENS LAZARRE                                                        Contingent
          5099 SW FIDDLE LEAF COURT                                             Unliquidated
          PORT ST. LUCIE, FL 34986                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1076 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1089 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.750
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUVENS LAZARRE                                                        Contingent
          201 SW GLENWOOD DRIVE                                                 Unliquidated
          PORT ST. LUCIE, FL 34984                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.750
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUWAN BROWN                                                           Contingent
          315 FLORA AVENUE                                                      Unliquidated
          LAUREL, MS 39440                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.750
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUWAN HEMSLEY                                                         Contingent
          1648 ROUNDHILL RD                                                     Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.751
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JUWANN NORWOODLEE                                                     Contingent
          3014 POPLAR TER                                                       Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.751
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Jyoti Maharjan                                                        Contingent
          12 Oaksylvan Way                                                      Unliquidated
          Nottingham, MD 21236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.751
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          JYOTI MAHARJAN                                                        Contingent
          10 ARROWOOD CT                                                        Unliquidated
          ROSEDALE, MD 21237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.751
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          K'HYANA NANCE                                                         Contingent
          2350 TOWLES STREET                                                    Unliquidated
          FORT MYERS, FL 33916                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1077 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1090 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.751
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          K'JANI HALL                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.751
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          K'MYA VILLAGOMEZ-SOUZ                                                 Contingent
          5340 GOODWOOD AVE                                                     Unliquidated
          TOLEDO, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.751
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          K. ZIN HTUT                                                           Contingent
          583 VICTORIA AVE                                                      Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.751
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          K. ZIN HTUT                                                           Contingent
          55 FIR HILL APT 12C7                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.751
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          K`LA CORLEY                                                           Contingent
          19050 NW 57TH AVE                                                     Unliquidated
          APT103                                                                Disputed
          HIALEAH, FL 33015
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.751
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KA SHING ALLAN SO                                                     Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.752
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KA'MIYAH HAMELTON                                                     Contingent
          2701 MORROW STREET                                                    Unliquidated
          WACO, TX 76707                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1078 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1091 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.752
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KABIL AFZALI REY                                                      Contingent
          9644 SW 163RD CT                                                      Unliquidated
          MIAMI, FL 33196                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.752
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KADAN JOHNSON                                                         Contingent
          4098 WHISPERING SPRINGS LANE                                          Unliquidated
          MOGADORE, OH 44260                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.752
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KADEEM CHAIRS                                                         Contingent
          7438 BLUMER RD                                                        Unliquidated
          LIVERPOOL, NY 13088                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.752
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KADEEM NORRIS                                                         Contingent
          823 MISTY GLEN LANE                                                   Unliquidated
          DALLAS, TX 75232                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.752
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KADEEM NORRIS                                                         Contingent
          811 MISTY GLEN LANE                                                   Unliquidated
          DALLAS, TX 75232                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.752
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KADEENE CROSSFIELD                                                    Contingent
          1667 WOODBOURNE AVE                                                   Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.752
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KADEN LORING                                                          Contingent
          13977 SW 155 STREET                                                   Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1079 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1092 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.752
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KADEN MCMOLLUM                                                        Contingent
          759 GEORGIA AVE                                                       Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.752
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KADIJAH ANDERSON                                                      Contingent
          679 LEESVILLE RD APT #1004                                            Unliquidated
          LYNCHBURG, VA 24502                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.753
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAEEM BOVIAN                                                          Contingent
          1720 NW 56TH ST                                                       Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.753
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAELA WILLS                                                           Contingent
          9864 LEIGHLAND COURT                                                  Unliquidated
          WALDORF, MD 20603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.753
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAELIN POE                                                            Contingent
          613 NOTTINGHAM DRIVE                                                  Unliquidated
          HAMPTON, VA 23669                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.753
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAENAB EL                                                             Contingent
          3809 MONROE ST UPPR UNIT                                              Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.753
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAHLA NELUM                                                           Contingent
          2680 NORTH KATY AVENUE                                                Unliquidated
          FRESNO, CA 93722                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1080 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1093 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.753
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAHLIL DIAS                                                           Contingent
          426 SPRY ISLAND ROAD .                                                Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.753
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAHLIL DIAS                                                           Contingent
          426 SPRY ISLAND ROAD .                                                Unliquidated
          JOPPA, MD 21085                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.753
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAHLILIAH PHILLIPS                                                    Contingent
          2351 NE 6TH AVENUE                                                    Unliquidated
          POMPANO BEACH, FL 33064                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.753
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAHNIA RIGBY                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.753
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAI BLACKSTON                                                         Contingent
          3101 FOX VALLEY DR                                                    Unliquidated
          WEST FRIENDSHIP, MD 21794                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.754
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAI CARSON                                                            Contingent
          11 DOGWOOD ST.                                                        Unliquidated
          HAMPTON, VA 23669                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.754
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAI FAN                                                               Contingent
          810 NE 199TH ST.                                                      Unliquidated
          APT. C 205                                                            Disputed
          MIAMI, FL 33179
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1081 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1094 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.754
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAI GU                                                                Contingent
          733 W MARKET ST.                                                      Unliquidated
          #510                                                                  Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.754
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAI GU                                                                Contingent
          80 E EXCHANGE ST.                                                     Unliquidated
          #476                                                                  Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.754
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAI-CHUAN CHUANG                                                      Contingent
          1296 BUCKINGHAM GATE BLVD.                                            Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.754
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAI-LIN TSAI                                                          Contingent
          80 E. EXCHANGE ST. APT 477                                            Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.754
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAILA RICE                                                            Contingent
          203B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.754
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAILA THOMAS                                                          Contingent
          4200 COLBORNE ROAD                                                    Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.754
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $464.00
          Kairos Healthcare, LLC                                                Contingent
          9101 LBJ Freeway                                                      Unliquidated
          Suite 310                                                             Disputed
          DALLAS, TX 75243
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       0860                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1082 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1095 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.754
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLAN KNISELY                                                       Contingent
          1328 TERRIER DR                                                       Unliquidated
          APT F                                                                 Disputed
          COPLEY, OH 44321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.755
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLIN BROWNE                                                        Contingent
          406 SE 1ST COURT                                                      Unliquidated
          POMPANO BEACH, FL 33060                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.755
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLIN BROWNE                                                        Contingent
          10822 NW 9TH MANOR                                                    Unliquidated
          CORAL SPRINGS, FL 33071                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.755
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLIN COON                                                          Contingent
          1235 PLUM STREET                                                      Unliquidated
          FAIRPORT HARBOR, OH 44077                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.755
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kaitlin O'Brien                                                       Contingent
          1288 Rockland Ave.                                                    Unliquidated
          Apt. 2A                                                               Disputed
          Staten Island, NY 10314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.755
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLIN O'BRIEN                                                       Contingent
          1288 ROCKLAND AVENUE APT 2A                                           Unliquidated
          STATEN ISLAND, NY 10314                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.755
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLIN WALTERS                                                       Contingent
          2586 SW 82ND AVE                                                      Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1083 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1096 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.755
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLYN CHAVEZ                                                        Contingent
          4434 LINCOLN AVENUE                                                   Unliquidated
          CLEVELAND, OH 44134                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.755
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLYN CHAVEZ                                                        Contingent
          430 NW 127TH AVENUE                                                   Unliquidated
          MIAMI, FL 33182                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.755
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLYN CUNNINGHAM                                                    Contingent
          512 LAKEWOOD ROAD                                                     Unliquidated
          NEPTUNE, NJ 07753                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.755
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLYN FLOWERS                                                       Contingent
          1308 MARIGOLD WAY                                                     Unliquidated
          LOMPOC, CA 93436                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.756
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLYN GOLDINGER                                                     Contingent
          6160 ALLYN ROAD                                                       Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.756
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLYN HAGER                                                         Contingent
          1545 HOLLY AVENUE                                                     Unliquidated
          ROHNERT PARK, CA 94928                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.756
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLYN HARRIS                                                        Contingent
          230 PARADISE BIRD STREET                                              Unliquidated
          HENDERSON, NV 89074                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1084 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1097 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.756
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLYN MORSE                                                         Contingent
          447 HILLBROOK DRIVE                                                   Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.756
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLYN PONGRACZ                                                      Contingent
          1910 CRYSTAL DRIVE                                                    Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.756
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLYN ROOT                                                          Contingent
          656 1/2 KLING STREET                                                  Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.756
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLYN SAFFEL                                                        Contingent
          4110 COTTONWOOD CIRCLE                                                Unliquidated
          LAKE ELSINORE, CA 92530                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.756
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAITLYN SAVITT                                                        Contingent
          5555 LONG PRAIRIE TRACE APT 112                                       Unliquidated
          RICHMOND, TX 77407                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.756
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAIYA COLEMAN                                                         Contingent
          508D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.756
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALATRIA CROSBY-SINGLETON                                             Contingent
          2204 DRUID HILL AVE                                                   Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1085 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1098 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.757
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALEAB YEHENEW                                                        Contingent
          13105 LARCHDALE RD APT 1                                              Unliquidated
          LAUREL, MD 20708-1732                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.757
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALEB ADDISON                                                         Contingent
          13619 COLGATE WAY APT 218                                             Unliquidated
          SILVER SPRING, MD 20904                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.757
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALEB CARR                                                            Contingent
          4709 LABURNUM DR                                                      Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.757
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALEB DARRETT                                                         Contingent
          3821 NE 23RD PLACE                                                    Unliquidated
          CAPE CORAL, FL 33909                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.757
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kaleb Morris                                                          Contingent
          112 Whittington Pl                                                    Unliquidated
          Pataskala, OH 43062                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.757
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALEB MORRIS                                                          Contingent
          112 WHITTINGTON PL                                                    Unliquidated
          ETNA, OH 43062                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.757
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALEB PERKINS                                                         Contingent
          3212 CALYDON CT                                                       Unliquidated
          FORT WASHINGTON, MD 20744-1437                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1086 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1099 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.757
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALEB SMITH                                                           Contingent
          2179 TAURUS CT                                                        Unliquidated
          MANSFIELD, OH 44904                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.757
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALEE HEETER-MEDLEY                                                   Contingent
          6284 KNAPP ROAD                                                       Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.757
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALEESHA WHITMORE                                                     Contingent
          821 SOUTH POLK STREET, APT 1526                                       Unliquidated
          DESOTO, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.758
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALEIGH KROLIKOWSKI                                                   Contingent
          4485 BRANDON DR                                                       Unliquidated
          DELRAY BEACH, FL 33445-2232                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.758
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALEIGH TALAGANIS                                                     Contingent
          1717 E 9TH ST                                                         Unliquidated
          APT 911                                                               Disputed
          CLEVELAND, OH 44114
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.758
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kaleo Legal                                                           Contingent
          4456 Corporation Lane                                                 Unliquidated
          Suite 135                                                             Disputed
          Virginia Beach, VA 23462
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.758
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALILA HOLLEY                                                         Contingent
          1309 NORTH STRICKER ST                                                Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1087 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1100 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.758
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALISHA FOBBS                                                         Contingent
          11 ADIL CT                                                            Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.758
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALKIDAN LEMMA                                                        Contingent
          10811 MEADOWHILL RD                                                   Unliquidated
          SILVER SPRING, MD 20901-1531                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.758
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALLAN WILLIAMS                                                       Contingent
          1038 MERRIMAR CIR N APT H                                             Unliquidated
          COLUMBUS, OH 43220                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.758
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kalli Koehn                                                           Contingent
          11 E 18th St.                                                         Unliquidated
          Apt. 105                                                              Disputed
          Norfolk, VA 23517
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.758
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALVIN MOSLEY                                                         Contingent
          10209 BRIARWOOD PL                                                    Unliquidated
          WALDORF, MD 20601-3943                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.758
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALYANIBEN CHHASATIYA                                                 Contingent
          1730 W ROCKET DR RM 2208B                                             Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.759
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALYN JACKSON                                                         Contingent
          11306 CHERYL DRIVE                                                    Unliquidated
          UPPER MARLBORO, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1088 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1101 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.759
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KALYN NELSON                                                          Contingent
          236 NW 12 CT                                                          Unliquidated
          DANIA, FL 33004                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.759
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMAAL STEWART                                                        Contingent
          3521 MONTROSE AVENUE                                                  Unliquidated
          RICHMOND, VA 23222                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.759
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMALA KHANAL SUBEDI                                                  Contingent
          1227 BROOKVIEW DR APT 77                                              Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.759
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMAR MAJID-DAVIS                                                     Contingent
          962 HEREFORD DR                                                       Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.759
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMARI SMITH                                                          Contingent
          2521 NW 26 STREET                                                     Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.759
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMERON FEGGINS                                                       Contingent
          5301 WYNDHOLME CIRCLE                                                 Unliquidated
          UNIT 103                                                              Disputed
          BALTIMORE, MD 21229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.759
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMERON JIMENZ-FOX                                                    Contingent
          1 CHRYSLER RD APT #402                                                Unliquidated
          LAWRENCEVILLE, GA 01760                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1089 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1102 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.759
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMERON MILLER                                                        Contingent
          1616 LUDWIG DRIVE                                                     Unliquidated
          LAS VEGAS, NV 89106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.759
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMERON SHOCKLEY                                                      Contingent
          2667 ENCLAVE STREET NW                                                Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.760
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMERON WASHINGTON                                                    Contingent
          1553 CLAIRIDGE RD                                                     Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.760
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMIA MONTGOMERY                                                      Contingent
          201 PEARL DRIVE                                                       Unliquidated
          HEWITT, TX 76643                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.760
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kamia Moreno                                                          Contingent
          201 Pearl Dr.                                                         Unliquidated
          Hewitt, TX 76643                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.760
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMIL BROWN                                                           Contingent
          949 FLORA ST                                                          Unliquidated
          ELIZABETH, NJ 07201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.760
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMIRA ROBERTS                                                        Contingent
          16 LOCUST ST                                                          Unliquidated
          ELKINS, WV 26241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1090 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1103 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.760
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMIRA ROBERTS                                                        Contingent
          16 LOCUST ST                                                          Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.760
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMIYA BROOKS                                                         Contingent
          2943 W. ARTHINGTON                                                    Unliquidated
          CHICAGO, IL 60612                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.760
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMRYN BLAKE                                                          Contingent
          2716 W CALDWELL STREET                                                Unliquidated
          COMPTON, CA 90220                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.760
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMRYN NORWOOD-BLACKWELL                                              Contingent
          3608 SEQUOIA AVENUE APT 1                                             Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.760
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAMSOLUNNA ORANUBA                                                    Contingent
          24 LILY POND COURT                                                    Unliquidated
          ROCKVILLE, MD 20852                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.761
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KANAYO BANOR                                                          Contingent
          1411 GOODYEAR BLVD                                                    Unliquidated
          APT 3                                                                 Disputed
          AKRON, OH 44305
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.761
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KANDACE DRUMMING                                                      Contingent
          1015 ANDEAN GOOSE WAY                                                 Unliquidated
          UPPER MARLBORO, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1091 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1104 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.761
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,113.00
          Kandice K. Marchant, MD                                               Contingent
          9500 Euclid Ave.                                                      Unliquidated
          Cleveland, OH 44106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6110
                                                                             Is the claim subject to offset?     No       Yes

 3.761
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KANESHA BATTLE                                                        Contingent
          3883 JASMINE LANE                                                     Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.761
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KANG AN                                                               Contingent
          1101 INDEPENDENCE AVENUE APT.310                                      Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.761
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KANIAH ELKERSON                                                       Contingent
          205 WASHINGTON AVENUE                                                 Unliquidated
          APT. #7                                                               Disputed
          CAPE CHARLES, VA 23310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.761
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KANRU XIE                                                             Contingent
          2024 ORCHARD LAKES PL APT 32                                          Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.761
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $280.85
          Kanyinda J. Mpoy                                                      Contingent
          Sentara Internal Medicine Physician                                   Unliquidated
          7401 Granby St.                                                       Disputed
          Norfolk, VA 23505
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.761
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kaoer Ma                                                              Contingent
          2015 N McCord Rd.                                                     Unliquidated
          Apt. 103                                                              Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1092 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1105 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.761
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAOER MA                                                              Contingent
          7250 NIGHTINGALE DR APT 2                                             Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.762
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAOUE BAKANHO                                                         Contingent
          3714 FIELDSTONE RD                                                    Unliquidated
          MIDDLE RIVER, MD 21220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.762
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAOUE BAKANHO                                                         Contingent
          3714 FIELDSTONE RD                                                    Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.762
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAPRISE SPARKS                                                        Contingent
          4205 OKALONA ROAD                                                     Unliquidated
          CLEVELAND, OH 44121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.762
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARA GLORE                                                            Contingent
          27897 WHITE RD                                                        Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.762
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARA HOKES                                                            Contingent
          4710 HILARY CIRCLE                                                    Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.762
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARA MARLIN                                                           Contingent
          562 COLONY PARK DRIVE                                                 Unliquidated
          UNIT 101                                                              Disputed
          TALLMADGE, OH 44320
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1093 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1106 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.762
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARA MARLIN                                                           Contingent
          533 STORER AVENUE                                                     Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.762
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,305.00
          KARA WILLIAMS COUNSELING                                              Contingent
          10400 Griffin Rd. #109                                                Unliquidated
          COOPER CITY, FL 33328                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8962
                                                                             Is the claim subject to offset?     No       Yes

 3.762
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARDEL HOWARD                                                         Contingent
          P.O. BOX 109                                                          Unliquidated
          NEW YORK CIY, NY 10026                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.762
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kareem Robinson                                                       Contingent
          1700 E Cold Pring Lane                                                Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.763
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAREL RIOS                                                            Contingent
          3191 NW 91ST                                                          Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.763
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAREN AUGUSTIN                                                        Contingent
          3143 NW 39TH PLACE                                                    Unliquidated
          FORT LAUDERDALE, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.763
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAREN BARYARUHA                                                       Contingent
          1142 W WOODRUFF AVE                                                   Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1094 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1107 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.763
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAREN CARDENAS                                                        Contingent
          2360 E PRESERVE WAY                                                   Unliquidated
          APT 107                                                               Disputed
          MIRAMAR, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.763
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAREN DORMEUS                                                         Contingent
          2170 NW 85TH AVENUE                                                   Unliquidated
          FORT LAUDERDALE, FL 33322                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.763
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAREN HUEZO                                                           Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A293                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.763
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $495.00
          Karen J. Robie, PhD                                                   Contingent
          4930 N Holland Sylvania Rd.                                           Unliquidated
          Suite B                                                               Disputed
          Sylvania, OH 43560
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       7935                         Is the claim subject to offset?     No       Yes


 3.763
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAREN LAPORTE                                                         Contingent
          8260 NE 3RD AVE                                                       Unliquidated
          EL PORTAL, FL 33138                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.763
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAREN LOPEZ                                                           Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A542                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.763
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAREN LUCRECE AGBODJOGBE                                              Contingent
          8109 KENNEWICK AVE                                                    Unliquidated
          TAKOMA PARK, MD 20912                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1095 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1108 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.764
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $282.00
          Karen M. Coshow, MD                                                   Contingent
          18532 Firlands Way NC                                                 Unliquidated
          Seattle, WA 98133                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7718
                                                                             Is the claim subject to offset?     No       Yes

 3.764
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAREN PARKS                                                           Contingent
          3534 W 76TH STREET                                                    Unliquidated
          CHICAGO, IL 60652                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.764
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAREN VILLARREAL                                                      Contingent
          8992 NW 115TH STREET                                                  Unliquidated
          HIALEAH GARDENS, FL 33018                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.764
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARENE MCLAURIN                                                       Contingent
          8900 HOBART ST                                                        Unliquidated
          SPRINGDALE, MD 20774                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.764
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARENE SAMUELS                                                        Contingent
          30 WYNDMOOR PL APT E                                                  Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.764
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARI DJONNE                                                           Contingent
          1 RIVER EDGE DR                                                       Unliquidated
          SANDY HOOK, CT 06482                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.764
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARI DJONNE                                                           Contingent
          393 SUMNER STREET 2-525                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1096 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1109 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.764
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARIM DUNN                                                            Contingent
          1502 WEST 8TH STREET                                                  Unliquidated
          WILMINGTON, DE 19806                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.764
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARIM IBRAHIM                                                         Contingent
          6099 ROUND HILL DR                                                    Unliquidated
          DUBLIN, CA 94568                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.764
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARIM NASHED                                                          Contingent
          14951 ROYAL OAKS LANE APT.601                                         Unliquidated
          NORTH MIAMI BEACH, FL 33181                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.765
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARINA AMADASUN                                                       Contingent
          2633 STANTON RD SE APT 101                                            Unliquidated
          WASHINGTON, DC 20020-4478                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.765
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARINA CEINOS                                                         Contingent
          6363 SAINT CHARLES AVENUE                                             Unliquidated
          NEW ORLEANS, LA 70118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.765
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARINA ESPINOZA                                                       Contingent
          9459 SW 227TH LANE                                                    Unliquidated
          MIAMI, FL 33190                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.765
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARINA RAMIREZ                                                        Contingent
          1458 LORRAINE LN.                                                     Unliquidated
          KAUFMAN, TX 75142                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1097 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1110 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.765
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARISSA MOONEY                                                        Contingent
          10308 NEWINGTON DR                                                    Unliquidated
          ORLANDO, FL 32836-3743                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.765
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARISSA WEEKLEY                                                       Contingent
          423 WESTVIEW DR.                                                      Unliquidated
          ZANESVILLE, OH 43701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.765
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARL AUGUSTE                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.765
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARL BURT                                                             Contingent
          113 BELLEZZA TERRACE                                                  Unliquidated
          ROYAL PALM BEACH, FL 33411                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.765
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARL PECK                                                             Contingent
          500 MILFORD MILL RD                                                   Unliquidated
          PIKESVILLE, MD 21208-5801                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.765
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARL-HEINZ CHERUBIN                                                   Contingent
          1141 NW 182ND ST                                                      Unliquidated
          MIAMI, FL 33169-4287                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.766
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARLA EGIPCIACO                                                       Contingent
          13219 NW 8TH ST                                                       Unliquidated
          MIAMI, FL 33182                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1098 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1111 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.766
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARLA GIL                                                             Contingent
          4721 NW 7TH ST. APT. 410                                              Unliquidated
          MIAMI, FL 33126                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.766
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARLA ROSALES                                                         Contingent
          15532 SW 39TH ST                                                      Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.766
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARLA SONE                                                            Contingent
          14105 SW 51ST CT                                                      Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.766
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARLA TRASLAVINA                                                      Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.766
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARLY CRAIL                                                           Contingent
          3085 MAGNOLIA CT                                                      Unliquidated
          EDGEWOOD, KY 41017                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.766
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARLY RUPERT                                                          Contingent
          4225 COUNTY ROAD 175                                                  Unliquidated
          CLYDE, OH 43410                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.766
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARNEET SINGH SETIA                                                   Contingent
          55 FIR HILL, APT# 12B6                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1099 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1112 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.766
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAROLINNA GARCIA DE OLIVEIRA                                          Contingent
          221 M STREET                                                          Unliquidated
          FORT DODGE, IA 50501                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.766
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARRIS MCCOLLUM                                                       Contingent
          759 GEORGIA AVE                                                       Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.767
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARRIS MCCOLLUM                                                       Contingent
          6425 PALMER DR NW                                                     Unliquidated
          CANTON, OH 44718                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.767
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KARYSSA SCHROUDER                                                     Contingent
          3370 GIBRALTER HEIGHTS DRIVE                                          Unliquidated
          APT. B10                                                              Disputed
          TOLEDO, OH 43609
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.767
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KASE CARRERA                                                          Contingent
          6314 GYPSUM COURT                                                     Unliquidated
          HOUSTON, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.767
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KASEEM WEDDERBURN                                                     Contingent
          4540 NW 36TH ST APT 407                                               Unliquidated
          LAUDERDALE LAKES, FL 33319                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.767
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KASEY LAFOND                                                          Contingent
          8711 IVYBERRY WAY                                                     Unliquidated
          MONTGOMERY VILLAGE, MD 20886                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1100 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1113 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.767
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KASEY LAVENTURE                                                       Contingent
          10141 NW 36TH ST                                                      Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.767
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KASHARI STARKS                                                        Contingent
          9703 CHERRY STREET                                                    Unliquidated
          APT.3                                                                 Disputed
          OAKLAND, CA 94603
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.767
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KASHUNA DAMON                                                         Contingent
          2026 NW 43RD TERRACE                                                  Unliquidated
          APT. 8                                                                Disputed
          LAUDERHILL, FL 33313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.767
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KASIA MOORE                                                           Contingent
          2778 IRVINGTON AVENUE                                                 Unliquidated
          SAN BERNARDINO, CA 92407                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.767
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KASIE PURPURA                                                         Contingent
          3366 ELSMERE ROAD                                                     Unliquidated
          CLEVELAND, OH 44120                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.768
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KASSANDRA ROEMER                                                      Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.768
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KASSIDY DESMOND                                                       Contingent
          842 E DEAN RD                                                         Unliquidated
          TEMPERANCE, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1101 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1114 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.768
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATARINA HUGHES                                                       Contingent
          3309 ARLINGTON AVE APT 33                                             Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.768
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATE JESS                                                             Contingent
          318 FAIR ST                                                           Unliquidated
          CLYDE, OH 43410                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.768
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATE MARCHANT                                                         Contingent
          6 MARDREW RD                                                          Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.768
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATELYN APPLIN                                                        Contingent
          308 TORREY STREET                                                     Unliquidated
          APT 1                                                                 Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.768
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATELYN BISCHOFF                                                      Contingent
          20340 COTTON SLASH RD                                                 Unliquidated
          MARYSVILLE, OH 43040-9209                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.768
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATELYN BURNS                                                         Contingent
          15142 W DUNBAR RD                                                     Unliquidated
          PETERSBURG, MI 49270                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.768
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATELYN ICKES                                                         Contingent
          13196 CARLA AVENUE NW                                                 Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1102 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1115 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.768
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATELYN ICKES                                                         Contingent
          13196 CARLA AVENUE NW                                                 Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.769
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATELYN KINDRED                                                       Contingent
          621 CONNER DR                                                         Unliquidated
          FREMONT, OH 43420                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.769
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATELYN MICKENS                                                       Contingent
          540 PATTI LANE                                                        Unliquidated
          LEIPSIC, OH 45856                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.769
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATELYN SLOMOVITZ                                                     Contingent
          591 STINAFF STREET                                                    Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.769
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATELYN ZILKE                                                         Contingent
          15142 W DUNBAR RD                                                     Unliquidated
          PETERSBURG, MI 49270                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.769
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATERINA JANKULLA                                                     Contingent
          3400 BLUEMONT PARK                                                    Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.769
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATERINA JANKULLA                                                     Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1103 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1116 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.769
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATEY BENDER                                                          Contingent
          123 N PORTAGE PATH APT 7                                              Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.769
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATEY BENDER                                                          Contingent
          64 WESTGATE CIRCLE #B                                                 Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.769
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHARINA JULLICH                                                     Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.769
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHARINE BROOKS                                                      Contingent
          1401 S FEDERAL HWY                                                    Unliquidated
          APT 201                                                               Disputed
          BOCA RATON, FL 33432
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.770
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $600.00
          Katherine A Andros, LPC                                               Contingent
          4334 Secor Rd                                                         Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1330
                                                                             Is the claim subject to offset?     No       Yes

 3.770
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE ADAIR                                                       Contingent
          186 MORGAN ST                                                         Unliquidated
          BARBERTON, OH 44203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.770
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE BULLOCK                                                     Contingent
          169 MARVIN AVE                                                        Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1104 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1117 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.770
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE BULLOCK                                                     Contingent
          2381 NEWTON ST                                                        Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.770
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE CAWLEY                                                      Contingent
          2462 CIRCLE DRIVE                                                     Unliquidated
          KANSASVILLE, WI 53139                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.770
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE CHEN                                                        Contingent
          2669 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.770
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE CRUZ VASQUEZ                                                Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.770
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE EXALAN                                                      Contingent
          420 NW 111TH STREET                                                   Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.770
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE GERIC                                                       Contingent
          8228 DEEPWOOD BLVD                                                    Unliquidated
          #6                                                                    Disputed
          MENTOR, OH 44060
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.770
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE KOOSER                                                      Contingent
          3315 BRAEMAR RD                                                       Unliquidated
          SHAKER HEIGHTS, OH 44120                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1105 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1118 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.771
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE KOWALK                                                      Contingent
          7163 QUAIL LAKES DR                                                   Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.771
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE KRAUS                                                       Contingent
          360 COLONY RD                                                         Unliquidated
          ROSSFORD, OH 43460                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.771
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE MILLER                                                      Contingent
          487 THACKERAY AVE                                                     Unliquidated
          WORTHINGTON, OH 43085-3003                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.771
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE RIVERA NAZARIO                                              Contingent
          1483 N.W 83TERRACE                                                    Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.771
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE ROUSH                                                       Contingent
          6819 SAINT LAURENT CIR                                                Unliquidated
          DAYTON, OH 45459                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.771
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $258.00
          Katherine S. Jender, CNP                                              Contingent
          6135 Trust Dr.                                                        Unliquidated
          Suite 114                                                             Disputed
          Holland, OH 43528-9358
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       6188                         Is the claim subject to offset?     No       Yes


 3.771
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE SCHROEDER                                                   Contingent
          319 S EAST AVE                                                        Unliquidated
          MONTPELIER, OH 43543                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1106 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1119 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.771
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE SHEVCHUK                                                    Contingent
          10012 SWEETLEAF LANE                                                  Unliquidated
          NORTH ROYALTON, OH 44133                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.771
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHERINE WERNER                                                      Contingent
          8354 ELLENWOODS DR                                                    Unliquidated
          CINCINNATI, OH 45249-1303                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.771
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHI KLINE                                                           Contingent
          1982 ROLLING MEADOWS LANE                                             Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.772
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHLEEN HONORE                                                       Contingent
          660 NE 195 ST                                                         Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.772
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kathleen Kurman                                                       Contingent
          1766 N Westwood Ave.                                                  Unliquidated
          Apt. E                                                                Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.772
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHLEEN NAYLOR                                                       Contingent
          2322 CHARLESTOWN AVE                                                  Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.772
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHLEEN REVARD                                                       Contingent
          301 OAKLAND DR                                                        Unliquidated
          ESSEXVILLE, MI 48732                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1107 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1120 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.772
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHLEEN RUBIO                                                        Contingent
          1107 NE 104TH STREET                                                  Unliquidated
          MIAMI SHORES, FL 33138                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.772
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHLEEN VALENZUELA                                                   Contingent
          1461 WEST WOODCREST AVENUE                                            Unliquidated
          FULLERTON, CA 92833                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.772
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHRINE KARIMI                                                       Contingent
          4101 N. 39 AVE                                                        Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.772
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHRYN CHUHY                                                         Contingent
          8613 TAMARACK ST                                                      Unliquidated
          TEMPERANCE, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.772
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHRYN HESSENIUS                                                     Contingent
          24136 HEATHER HILL PLACE                                              Unliquidated
          ALDIE, VA 20105                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.772
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHRYN HILL                                                          Contingent
          5584 NW 114TH AVE UNIT 106                                            Unliquidated
          DORAL, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.773
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHRYN KEYES                                                         Contingent
          361 AUTUMN POND WAY                                                   Unliquidated
          106                                                                   Disputed
          ESSEX JUNCTION, VT 05452
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1108 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1121 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.773
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHRYN MERKEL                                                        Contingent
          4301 W PEACHTREE LN                                                   Unliquidated
          MUNCIE, IN 47304                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.773
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHRYN PIZZA                                                         Contingent
          1622 SADDLEBROOK CT                                                   Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.773
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHRYN SCHOENBAECHLER                                                Contingent
          813 KINGS CROSS                                                       Unliquidated
          TALLMADGE, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.773
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHRYN SLATES                                                        Contingent
          74 HURD ROAD                                                          Unliquidated
          AURORA, OH 44202-9358                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.773
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHRYN STEPHAN                                                       Contingent
          753 W MARKET ST APT 304                                               Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.773
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHRYN YOUSIF                                                        Contingent
          277 BRITTANY LN                                                       Unliquidated
          SALINE, MI 48176                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.773
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $172.57
          Kathy Santoriello, MD PA                                              Contingent
          900 SE Ocean Blvd. #330                                               Unliquidated
          Stuart, FL 34994                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1109 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1122 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.773
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATHYA PINEDA CANALES                                                 Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B353                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.773
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATIA BORGELLA                                                        Contingent
          10147 CIRCLE PLAZA EAST                                               Unliquidated
          CUTLER RIDGE, FL 33157                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.774
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATIA KING                                                            Contingent
          3713 MIDHEIGHTS RD.                                                   Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.774
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATIANA GUE                                                           Contingent
          8050 NW MIAMI CT LOT A118                                             Unliquidated
          MIAMI, FL 33150-5020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.774
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATIE CARVER                                                          Contingent
          4430 N HOLLAND SYLVANIA RD                                            Unliquidated
          APT 4113                                                              Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.774
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATIE FONTAINE                                                        Contingent
          7105 QUAIL HOLLOWS DRIVE                                              Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.774
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATIE PETERSON                                                        Contingent
          1207A ELMWOOD AVE                                                     Unliquidated
          EVANSTON, IL 60202-1212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1110 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1123 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.774
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATIE PRICE                                                           Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.774
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATIE TRUSHEL                                                         Contingent
          13605 CLOVER LAKE DRIVE                                               Unliquidated
          CHARDON, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.774
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATIE VELASQUEZ                                                       Contingent
          9001 48TH PL                                                          Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.774
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATIE WHISLER                                                         Contingent
          4300 PHALANX MILLS HERNER ROAD                                        Unliquidated
          SOUTHINGTON, OH 44470                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.774
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATLYN JAMIEL                                                         Contingent
          1334 RIDGE ROAD                                                       Unliquidated
          WILMINGTON, OH 45177                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.775
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATORA CRINER                                                         Contingent
          743 HOLLIDAY LN                                                       Unliquidated
          DUNCANVILLE, TX 75116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.775
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATRAYLA MUSGRAVES                                                    Contingent
          2705 NORTH 45TH AVENUE                                                Unliquidated
          OMAHA, NE 68104                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1111 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1124 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.775
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATRELL BROWN                                                         Contingent
          807 BELMONT LN                                                        Unliquidated
          NORTH LAUDERDALE, FL 33068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.775
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATRINA ALLEN                                                         Contingent
          201 PATAPSCO AVE.                                                     Unliquidated
          ROSEDALE, MD 21237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.775
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATRINA BROOKS                                                        Contingent
          709 MESA VERDE DR                                                     Unliquidated
          BARBERTON, OH 44203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.775
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATRINA VOLLBRACHT                                                    Contingent
          1896 LORCA DR                                                         Unliquidated
          APT #40                                                               Disputed
          SANTA FE, NM 87505
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.775
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATSUMI TAKENO                                                        Contingent
          2640 CHRISTIE ST APT L                                                Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.775
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATSUMI TAKENO                                                        Contingent
          708 N COOLEY ST                                                       Unliquidated
          MOUNT PLEASANT, MI 48858                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.775
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATSUMI TAKENO                                                        Contingent
          2645 DRUMMOND RD                                                      Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1112 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1125 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.775
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATY BRELAND                                                          Contingent
          9846 MADISON ROAD                                                     Unliquidated
          MONTVILLE, OH 44064                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.776
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KATY ISRAEL                                                           Contingent
          7873 OLD DELAWARE RD                                                  Unliquidated
          MOUNT VERNON, OH 43050                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.776
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAUSAR HAFEEZ                                                         Contingent
          5679 MONROE STREET                                                    Unliquidated
          BLDG 2, UNIT 512                                                      Disputed
          SYLVANIA, OH 43560
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.776
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAUSHIK MISHRA                                                        Contingent
          915 MULL AVENUE                                                       Unliquidated
          SUITE 2E                                                              Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.776
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAVANTI SANDS                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.776
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAVIRAJ SODHI                                                         Contingent
          998 ASHBROOKE WAY                                                     Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.776
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kaviraj Sohi                                                          Contingent
          998 Ashbrooke Way                                                     Unliquidated
          Hudson, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1113 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1126 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.776
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAVYA CHANDRIKA UDDARRAJU                                             Contingent
          77 FIRHILL STREET, APARTMENT 2B8                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.776
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAWUNUS COOK                                                          Contingent
          554 KATHY COURT                                                       Unliquidated
          MARGATE, FL 33068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.776
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAY-TYANA ROSS                                                        Contingent
          11340 SW 203 STREET                                                   Unliquidated
          MIAMI, FL 33189                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.776
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYAH SHEPHERD                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.777
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYCE JEANNITON                                                       Contingent
          16 GRANGE PL                                                          Unliquidated
          BOYNTON BEACH, FL 33426                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.777
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kayeria Beale-Jackson                                                 Contingent
          5423 - 85th Ave                                                       Unliquidated
          #1                                                                    Disputed
          Lanham, MD 20706
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.777
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYERIA BEALE-JACKSON                                                 Contingent
          5423 85TH AVE 1                                                       Unliquidated
          LANHAM, MD 20706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1114 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1127 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.777
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYIN TISDALE                                                         Contingent
          10502 MONTANA TER                                                     Unliquidated
          LARGO, MD 20774-6034                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.777
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA APPEMAN                                                         Contingent
          805 STATE ROUTE 61 E                                                  Unliquidated
          NORWALK, OH 44857                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.777
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA BAILEY                                                          Contingent
          5705 CHINQUAPIN PKWY                                                  Unliquidated
          UNIT D                                                                Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.777
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA BARRECA                                                         Contingent
          2966 MALIBU DR SW                                                     Unliquidated
          WARREN, OH 44481                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.777
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA CALAPA                                                          Contingent
          5676 BROADVIEW ROAD                                                   Unliquidated
          APT 310                                                               Disputed
          PARMA, OH 44134
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.777
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA COLE                                                            Contingent
          6198 SUNSCAPE DRIVE NE                                                Unliquidated
          LOUISVILLE, OH 44641                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.777
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA CORNETT                                                         Contingent
          10039 STATE ROUTE 700                                                 Unliquidated
          LOT 44                                                                Disputed
          MANTUA, OH 44255
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1115 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1128 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.778
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA DAVIS                                                           Contingent
          1120 E BELVEDERE AVE APT C                                            Unliquidated
          BALTIMORE, MD 21239-2723                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.778
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA DUKES                                                           Contingent
          191 PERRY STREET                                                      Unliquidated
          HEMPSTEAD, NY 11550                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.778
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA DURHAM                                                          Contingent
          9707 RIDER COURT                                                      Unliquidated
          FORT WASHINGTON, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.778
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA GWOZDZ                                                          Contingent
          9144 CLOVER DR.                                                       Unliquidated
          TEMPERANCE, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.778
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA HORN                                                            Contingent
          5775 WILSON ST                                                        Unliquidated
          WAYNE, MI 48184-2633                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.778
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA HUFFMAN                                                         Contingent
          4154 HUNTERS HILL CIRCLE                                              Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.778
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA HUMBERT                                                         Contingent
          9945 RAVENNA ROAD                                                     Unliquidated
          CHARDON, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1116 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1129 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.778
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA JACKSON                                                         Contingent
          3108 TIOGA PKWY                                                       Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.778
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA JONES                                                           Contingent
          1504 1/2 REDONDO BLVD                                                 Unliquidated
          LOS ANGELES, CA 90019                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.778
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA KMETT                                                           Contingent
          6402 CAMINO VENTOSA                                                   Unliquidated
          SAN CLEMENTE, CA 92673                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.779
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA KOHLER                                                          Contingent
          3453 WESTCHESTER RD                                                   Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.779
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA KOONCE                                                          Contingent
          10203 LILY GREEN CT                                                   Unliquidated
          UPPER MARLBORO, MD 20772-6665                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.779
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA KORT                                                            Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A106                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.779
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA LEONARD-HOULE                                                   Contingent
          202 MILLER RD                                                         Unliquidated
          BRATTLEBORO, VT 05301-7733                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1117 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1130 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.779
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA MARQUES                                                         Contingent
          11700 NW 15 CT                                                        Unliquidated
          PEMBROKE PINES, FL 33026                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.779
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA MCDANIEL                                                        Contingent
          1202 E 33RD ST                                                        Unliquidated
          BALTIMORE, MD 21218-3638                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.779
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA MOORE                                                           Contingent
          3724 WEST 129TH STREET                                                Unliquidated
          CLEVELAND, OH 44111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.779
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA PITTS                                                           Contingent
          5605 CHESTERFIELD DRIVE                                               Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.779
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA PRICE                                                           Contingent
          P.O. BOX 351                                                          Unliquidated
          DAVIDSON, NC 28036                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.779
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA PUNNETT                                                         Contingent
          1362 N STRICKER ST                                                    Unliquidated
          BALTIMORE, MD 21217-2719                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.780
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA ROBINSON                                                        Contingent
          206C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1118 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1131 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.780
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA SALOMONE                                                        Contingent
          1491 LINCOLN AVE                                                      Unliquidated
          LAKEWOOD, OH 44107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.780
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA SHOATS                                                          Contingent
          4101 SOUTH WEST 38TH STREET                                           Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.780
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA THAYER                                                          Contingent
          3880 NW 97TH AVE                                                      Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.780
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA THOMPSON                                                        Contingent
          613 WILLOW AVE                                                        Unliquidated
          BALTIMORE, MD 21212-4825                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.780
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA VONSEGGERN                                                      Contingent
          1248 BERNATH PKWY                                                     Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.780
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA VONSEGGERN                                                      Contingent
          163 MARGARET PL                                                       Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.780
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA WINCHESTER                                                      Contingent
          3423 MAYFIELD AVE                                                     Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1119 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1132 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.780
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA WINCHESTER                                                      Contingent
          3423 MAYFIELD AVE                                                     Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.780
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA WULF                                                            Contingent
          648 MIDFIELD DR                                                       Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.781
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLA YOST                                                            Contingent
          194 SPINO STREET                                                      Unliquidated
          NORWALK, OH 44857                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.781
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLAH FRAZIER                                                        Contingent
          485 59TH ST.                                                          Unliquidated
          OAKLAND, CA 94609                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.781
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLAH MOLOCK                                                         Contingent
          4304 SOUTHERN AVE                                                     Unliquidated
          BALTIMORE, MD 21206-5761                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.781
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLAN CRAWFORD                                                       Contingent
          1521 RAMBLEWOOD RD                                                    Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.781
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLEE BYBEE                                                          Contingent
          162 NE 25TH STREET                                                    Unliquidated
          APT. 612                                                              Disputed
          MIAMI, FL 33137
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1120 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1133 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.781
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLEE CARRICO                                                        Contingent
          3819 SYCKELMOORE ST                                                   Unliquidated
          TRENTON, MI 48183                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.781
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLEE ROBARGE                                                        Contingent
          11862 VAN DYKE AVE                                                    Unliquidated
          CURTICE, OH 43412                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.781
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLEE ROGERS                                                         Contingent
          14982 DELHI AVE                                                       Unliquidated
          PARKER, CO 80134                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.781
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLEE SAVAGE                                                         Contingent
          1044 MIDDLEBURY RD                                                    Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.781
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLEE SHOCKLEY                                                       Contingent
          2667 ENCLAVE STREET NW                                                Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.782
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLEE SUTTON                                                         Contingent
          3548 ABINGTON COURT                                                   Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.782
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLIE SAIDIN                                                         Contingent
          545 EDINBURGH ST                                                      Unliquidated
          SAN MATEO, CA 94402-2240                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1121 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1134 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.782
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLIN DILL                                                           Contingent
          13695 MAIN ST                                                         Unliquidated
          BOX 26                                                                Disputed
          SEDALIA, OH 43151
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.782
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLIN GARDNER                                                        Contingent
          1708 SWANSEA RD                                                       Unliquidated
          BALTIMORE, MD 21239-3630                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.782
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLYN BENNETT                                                        Contingent
          10912 MARYLAND WOODS CT                                               Unliquidated
          WALDORF, MD 20602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.782
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLYNN BALLARD                                                       Contingent
          7145 S. FAIRFIELD AVE.                                                Unliquidated
          CHICAGO, IL 60629                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.782
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYLYNN MCMURTRY                                                      Contingent
          80 CHERRY HILL RD                                                     Unliquidated
          HAMDEN, CT 06514-2807                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.782
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kaysandra Rodriguez                                                   Contingent
          3713 Lawrence Ave.                                                    Unliquidated
          Kensington, MD 20895-1707                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.782
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYSANDRA RODRIGUEZ                                                   Contingent
          3713 LAWRENCE AVE                                                     Unliquidated
          KENSINGTON, MD 20895-1707                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1122 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1135 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.782
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KAYSI MORRIS                                                          Contingent
          4341 LEPPERT RD                                                       Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.783
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KE'SHAWN DANIEL                                                       Contingent
          2439 PEARSON WAY                                                      Unliquidated
          ROUND ROCK, TX 78665                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.783
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KE'SHOUN RHODES                                                       Contingent
          9901 SCYENE RD. APT.#16105                                            Unliquidated
          DALLAS, TX 75227                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.783
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KE'SHOUN RHODES                                                       Contingent
          3570 WILHURT AVENUE, APT 177                                          Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.783
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KE'YHARA TOMMIE                                                       Contingent
          3433 SALLIE CHUPCO WAY                                                Unliquidated
          FORT PIERCE, FL 34945                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.783
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEAGAN FINEGAN                                                        Contingent
          563 PARK MEADOWS COURT                                                Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.783
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEAHNNA JOHNSON                                                       Contingent
          11105 LEAFSTONE DRIVE                                                 Unliquidated
          COVINGTON, GA 30014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1123 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1136 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.783
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEANA PICKETT                                                         Contingent
          5007 SAILFISH COURT                                                   Unliquidated
          WALDORF, MD 20603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.783
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEANDRE FOWLER                                                        Contingent
          724 ATTEBERRY LANE                                                    Unliquidated
          LANCASTER, TX 75146                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.783
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEANDRIA CROSDALE                                                     Contingent
          20420 NW 20TH AVE.                                                    Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.783
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEANDRIA THIBODEAUX                                                   Contingent
          1318 EMBERCREST DR                                                    Unliquidated
          MIDLOTHIAN, TX 76065                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.784
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEANNA ETORIA                                                         Contingent
          18035 NW 47TH PLACE                                                   Unliquidated
          MIAMI, FL 33055                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.784
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEANO BRIN                                                            Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.784
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEANU SHELTON                                                         Contingent
          742 LEXINGTON AVENUE                                                  Unliquidated
          YOUNGSTOWN, OH 44504                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1124 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1137 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.784
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEANU WALKES                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.784
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEARSTIN HORN                                                         Contingent
          6043 PICKARD DR                                                       Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.784
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEARSTIN HORN                                                         Contingent
          1908 W ALEXIS RD APT E103                                             Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.784
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEATON MCNAIR                                                         Contingent
          13436 SILVERBROOK DR                                                  Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.784
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KECHENG WU                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.784
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEDAR BOGLE                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.784
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEDAR TIMALSENA                                                       Contingent
          4 ATHERTON RD                                                         Unliquidated
          LUTHERVILLE, MD 21093                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1125 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1138 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.785
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEDAR TIMALSENA                                                       Contingent
          8416 GREENWAY ROAD                                                    Unliquidated
          PARKVILLE, MD 21286                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.785
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEDISHA PATTERSON                                                     Contingent
          12936 51ST COURT NORTH                                                Unliquidated
          WEST PALM BEACH, FL 33411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.785
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEDRICK JONES                                                         Contingent
          3554 LYNDALE AVE                                                      Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.785
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEDRICK JONES                                                         Contingent
          3554 LYNDALE AVE                                                      Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.785
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kedrick Ruffin                                                        Contingent
          235 S Hilton St                                                       Unliquidated
          Baltimore, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.785
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEDRICK RUFFIN                                                        Contingent
          235 SOUTH HILTON STREET                                               Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.785
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEEGAN CUNNINGHAM                                                     Contingent
          323 LOOKOUT DRIVE                                                     Unliquidated
          APOLLO BEACH, FL 33572                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1126 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1139 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.785
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEEGAN RANKIN                                                         Contingent
          7388 FOGHORN LANE                                                     Unliquidated
          NORTHFIELD, OH 44067                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.785
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEEGAN WILLIAMS                                                       Contingent
          851 SUNSET VIEW BOULEVARD                                             Unliquidated
          TALLMADGE, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.785
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEELRA HATLEY                                                         Contingent
          6490 SOUTH COCKRELL HILL RD                                           Unliquidated
          APT 2926                                                              Disputed
          DALLAS, TX 75236
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.786
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEELY HEBB                                                            Contingent
          5656 DILLON HILLS DR                                                  Unliquidated
          NASHPORT, OH 43830                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.786
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEELY OBRIEN                                                          Contingent
          1676 26TH ST                                                          Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.786
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEENA TURNER                                                          Contingent
          4011 CRANSTON AVE                                                     Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.786
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEENA TURNER                                                          Contingent
          4011 CRANSTON AVE                                                     Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1127 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1140 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.786
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEHINDE ADENUGA                                                       Contingent
          6231 GREEN FIELD ROAD                                                 Unliquidated
          APT 102                                                               Disputed
          ELKRIDGE, MD 21075
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.786
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEHINDE ADENUGA                                                       Contingent
          31 SOLAR CIRCLE                                                       Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.786
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEHINDEZAINA SMARTON                                                  Contingent
          4209 CANYONVIEW DR                                                    Unliquidated
          UPPER MARLBORO, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.786
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEHINDEZAINA SMARTON                                                  Contingent
          1560 MONTPELIER ST                                                    Unliquidated
          APT 1                                                                 Disputed
          BALTIMORE, MD 21218
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.786
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEIAJNAE LEWIS                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.786
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEIONYAE MCNEAL                                                       Contingent
          1006 N MASSASSOIT AVENUE                                              Unliquidated
          APT. 1                                                                Disputed
          CHICAGO, IL 60651
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.787
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEIONYAE MCNEAL                                                       Contingent
          44 N PARKSIDE                                                         Unliquidated
          APT. #1E                                                              Disputed
          CHICAGO, IL 60644
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1128 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1141 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.787
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEIRAH SMETZER                                                        Contingent
          1914 TWP RD 1095                                                      Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.787
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Keirra Clines                                                         Contingent
          5222 Stagecoach Lane                                                  Unliquidated
          Garland, TX 75043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.787
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEIRRA KENNEDY                                                        Contingent
          866 ELMWOOD CT                                                        Unliquidated
          WESTMINSTER, MD 21158                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.787
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEISHA POWELL                                                         Contingent
          4225 NADINE DR                                                        Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.787
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEISHA SANTANA ROLDAN                                                 Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.787
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEISHLA RIVERA                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.787
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEITH BIRCHKHEAD                                                      Contingent
          4200 OAKFORD AVE                                                      Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1129 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1142 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.787
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEITH BRADFORD                                                        Contingent
          4413 MORAVIA RD APT 10                                                Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.787
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEITH CAMPBELL                                                        Contingent
          1476 KAREN BLVD                                                       Unliquidated
          CAPITOL HEIGHTS, MD 20743-4624                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.788
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEITH CROSSMAN                                                        Contingent
          3065 GLENN ST                                                         Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.788
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEITH EDMONDS                                                         Contingent
          7116 QUAIL LAKES DR                                                   Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.788
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEITH HANKS                                                           Contingent
          2941 NW 186 TERRACE                                                   Unliquidated
          MIAMI, FL 33056                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.788
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Keith Henson                                                          Contingent
          1232 Harwall Rd.                                                      Unliquidated
          Gwynn Oak, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.788
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEITH HOYING                                                          Contingent
          8111 STATE ROUTE 119 W                                                Unliquidated
          ANNA, OH 45302                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1130 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1143 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.788
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Keith Mahone                                                          Contingent
          818 N Elm St.                                                         Unliquidated
          Apt. 104                                                              Disputed
          Hopkinsville, KY 42240
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.788
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEITH THOMSON                                                         Contingent
          VILLANOVA HALL                                                        Unliquidated
          16401 NW 37TH AVE                                                     Disputed
          MIAMI GARDENS, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.788
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEJUAN BRYANT                                                         Contingent
          4009 41ST SQUARE                                                      Unliquidated
          VERO BEACH, FL 32967                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.788
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEKE CHEN                                                             Contingent
          570 PARKHILL DR                                                       Unliquidated
          APT 16                                                                Disputed
          FAIRLAWN, OH 44333
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.788
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELBEE MILLER                                                         Contingent
          7727 WINTER SWEET DR                                                  Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.789
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kelcie Miller                                                         Contingent
          871 Ibis Walk Place N.                                                Unliquidated
          Apt. 5315                                                             Disputed
          Saint Petersburg, FL 33716
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.789
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELCIE MILLER                                                         Contingent
          871 IBIS WALK PLACE N                                                 Unliquidated
          APT 5315                                                              Disputed
          ST PETERSBURG, FL 33716
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1131 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1144 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.789
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELCY LINVILLE                                                        Contingent
          1405 MORGAN AVENUE                                                    Unliquidated
          ALLIANCE, OH 44601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.789
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELECHI URADU                                                         Contingent
          6 TROUT LILY COURT                                                    Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.789
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELIE TCHOUYA                                                         Contingent
          7192 MCCLEAN BLVD                                                     Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.789
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLANO RILEY                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.789
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLEY COLE                                                           Contingent
          17315 IDA CENTER RD                                                   Unliquidated
          PETERSBURG, MI 49270                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.789
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLI PORTER                                                          Contingent
          5820 MOJAVE ROAD                                                      Unliquidated
          VIRGINIA BEACH, VA 23462                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.789
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLI-ANN TENNANT                                                     Contingent
          889 NW 214TH ST                                                       Unliquidated
          #27-205                                                               Disputed
          MIAMI, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1132 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1145 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.789
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLIE JOHNSON                                                        Contingent
          1532 KENNEWICK ROAD                                                   Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.790
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLIE SMITH                                                          Contingent
          1540 INGLESIDE AVE APT A                                              Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.790
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLY GISMONDI                                                        Contingent
          1404 SEVIER COURT                                                     Unliquidated
          NASHVILLE, TN 32706                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.790
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLY HILTON                                                          Contingent
          6110 SW 24 PL                                                         Unliquidated
          207                                                                   Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.790
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLY HILTON                                                          Contingent
          6080 SW 24 PLACE                                                      Unliquidated
          102                                                                   Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.790
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLY HUNT                                                            Contingent
          320 PEPPERTREE LANE                                                   Unliquidated
          PAINESVILLE, OH 44077                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.790
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $219.00
          Kelly L. Perez, CNP                                                   Contingent
          33 North Ave. Suite 104                                               Unliquidated
          Tallmadge, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7394
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1133 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1146 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.790
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLY LEAK                                                            Contingent
          1345 N CAREY ST                                                       Unliquidated
          BALTIMORE, MD 21217-2706                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.790
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLY MARKHAM                                                         Contingent
          2639 STATE ROUTE 183                                                  Unliquidated
          ATWATER, OH 44201                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.790
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLY MATTHEWS                                                        Contingent
          3535 SHANNON DRIVE                                                    Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.790
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLY MILLER                                                          Contingent
          10232 PIRATES TRAIL                                                   Unliquidated
          REMINDERVILLE, OH 44202                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLY MIX                                                             Contingent
          11900 HEIMBERGER RD                                                   Unliquidated
          BALTIMORE, OH 43105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLY NADLER                                                          Contingent
          10550 ROAD C                                                          Unliquidated
          LEIPSIC, OH 45856                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLY PALMER                                                          Contingent
          603C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1134 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1147 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.791
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLY SWENSEN                                                         Contingent
          2839 SAYBROOKE BLVD.                                                  Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELLYANNE GOLD                                                        Contingent
          975 THISTLEGATE RD                                                    Unliquidated
          OAK PARK, CA 91377                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELNISHA LIGHTBOURNE                                                  Contingent
          1205 NW 155TH LN APT 310                                              Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSEA ALLEN                                                          Contingent
          4461 NW 43D ST                                                        Unliquidated
          LAUDERDALE LAKES, FL 33319                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSEL THOMPSON                                                       Contingent
          4417 S. LANCASTER ROAD, APT 1150                                      Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSEY CADE                                                           Contingent
          407 SOUTH CONGRESS AVENUE                                             Unliquidated
          WEST PALM BEACH, FL 33409                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSEY DORKA                                                          Contingent
          1805 BROWNSTONE BLVD APT 313                                          Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1135 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1148 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.792
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSEY EWING                                                          Contingent
          1075 TALL GRASS CIRCLE                                                Unliquidated
          APT. 11                                                               Disputed
          STOW, OH 44224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.792
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSEY GRODNER                                                        Contingent
          6700 NOVA DR                                                          Unliquidated
          # 101                                                                 Disputed
          DAVIE, FL 33317
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.792
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSEY HARRIS                                                         Contingent
          6658 BLUEFIELD LANE                                                   Unliquidated
          MASON, OH 45040                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.792
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSEY MCINNES                                                        Contingent
          2727 CONNECTICUT ST SW                                                Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.792
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSEY MORGAN                                                         Contingent
          4019 GREAT STAR COURT                                                 Unliquidated
          JEANNETTE, PA 15644                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.792
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSEY PRITCHARD                                                      Contingent
          2200 SCOTTWOOD AVE UNIT 315                                           Unliquidated
          TOLEDO, OH 43620                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.792
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSEY RAILSBACK                                                      Contingent
          2320 SW 97TH LANE                                                     Unliquidated
          DAVIE, FL 33324                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1136 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1149 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.792
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSEY REILLY                                                         Contingent
          2616 IDLEWOOD RD                                                      Unliquidated
          CLEVELAND HEIGHTS, OH 44118                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.792
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSI ROBINS                                                          Contingent
          809 MASON COURT                                                       Unliquidated
          CHESAPEAKE, VA 23320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.792
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSIE DORAN                                                          Contingent
          10620 ROBERT LANE                                                     Unliquidated
          CHAGRIN FALLS, OH 44023                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.793
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELSIE OYER                                                           Contingent
          344 SENECA DR                                                         Unliquidated
          MONTPELIER, OH 43543                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.793
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELTERON FERGUSON                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.793
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELVIN ALLEN                                                          Contingent
          6060 NW 186TH ST                                                      Unliquidated
          APT #102                                                              Disputed
          HIALEAH, FL 33015
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.793
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELVIN COOK                                                           Contingent
          5321 85TH AVE APT 203                                                 Unliquidated
          NEW CARROLLTON, MD 20784-3219                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1137 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1150 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.793
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELVIN JONES                                                          Contingent
          5000 RICHELIEU AVENUE                                                 Unliquidated
          SHEFFIELD LAKE, OH 44054                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.793
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELVIN KAMAU                                                          Contingent
          606 WALNUT GROVE RD                                                   Unliquidated
          BALTIMORE, MD 21221                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.793
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELVIN KESIENA EGUKO                                                  Contingent
          53 SOUTH COLLEGE ST APT J                                             Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.793
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELVIN OPOKU                                                          Contingent
          2854 BEAL DR                                                          Unliquidated
          COLUMBUS, OH 43232                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.793
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kelvin Perry                                                          Contingent
          2930 Lee Rd. 430                                                      Unliquidated
          Apt. 30A                                                              Disputed
          Smiths Station, AL 36877
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.793
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELVIN RIVERA                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.794
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELVIN TSAGLI                                                         Contingent
          680 E. BUCHTEL AVE APT 3                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1138 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1151 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.794
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELVIN TSAGLI                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.794
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KELYNN HECKMAN                                                        Contingent
          1109 COUNTY ROAD 1600                                                 Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.794
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEMI AILERU                                                           Contingent
          1380 NW 199TH ST                                                      Unliquidated
          MIAMI, FL 33169-2740                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.794
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEMIKA LUNDY                                                          Contingent
          21129 NW 14TH PLACE                                                   Unliquidated
          UNIT 658                                                              Disputed
          MIAMI GARDENS, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.794
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENA SHAH                                                             Contingent
          150 SE 25TH RD APT 12I                                                Unliquidated
          MIAMI, FL 33129                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.794
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENARIE MAYS                                                          Contingent
          6248 20TH WAY SOUTH                                                   Unliquidated
          ST. PETERSBURG, FL 33712                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.794
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENARIE MAYS                                                          Contingent
          ST, 25 17TH WAY SOUTH                                                 Unliquidated
          APT. C                                                                Disputed
          SAINT PETERSBURG, FL 33712
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1139 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1152 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.794
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENBEN KPOFOLO                                                        Contingent
          189 HARBOR ROAD                                                       Unliquidated
          STATEN ISLAND, NY 10303                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.794
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENBRANYA PATTERSON                                                   Contingent
          2112 LEDA AVE                                                         Unliquidated
          LEHIGH ACRES, FL 33973                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.795
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDAL COONEY                                                         Contingent
          14740 RICE RD                                                         Unliquidated
          CAMDEN, MI 49232                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.795
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDAL JONES                                                          Contingent
          4611 CLIFF BREEZE DR                                                  Unliquidated
          NORTH LAS VEGAS, NV 89081-3247                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.795
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDALA JEAN-PIERRE                                                   Contingent
          1025 NW 5TH AVE                                                       Unliquidated
          MIAMI, FL 33136                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.795
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $52.14
          Kendall Anesthesia                                                    Contingent
          8900 N Kendall Dr.                                                    Unliquidated
          Miami, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.795
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDALL BREWTON                                                       Contingent
          3704 YOSEMITE AVENUE                                                  Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1140 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1153 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.795
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDALL CHAPPLE                                                       Contingent
          3089 PINE VALLEY RD                                                   Unliquidated
          COLUMBUS, OH 43219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.795
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDALL COX                                                           Contingent
          3509 W 74 ST                                                          Unliquidated
          CHICAGO, IL 60629                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.795
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDALL HARKNESS                                                      Contingent
          5237 BIRKDALE ST NW                                                   Unliquidated
          CANTON, OH 44708                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.795
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDALL KELLEY                                                        Contingent
          8118 S EUCLID                                                         Unliquidated
          CHICAGO, IL 60617                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.795
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDALL MAROTTI                                                       Contingent
          299 POLLYWOG PT                                                       Unliquidated
          LABELLE, FL 33935                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.796
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDALL RICHARDSON                                                    Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.796
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDALL WHITE                                                         Contingent
          3515 STACEY AVE                                                       Unliquidated
          CINCINNATI, OH 45207                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1141 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1154 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.796
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDRA BROOKS                                                         Contingent
          423 SAN BRUNO DRIVE                                                   Unliquidated
          GARLAND, TX 75043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.796
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDRA COLBY                                                          Contingent
          4069 RED OAK CIRCLE NW                                                Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.796
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDRA HARGROVE                                                       Contingent
          3510 SUGAR MAPLE CT.                                                  Unliquidated
          WALDORF, MD 20602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.796
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDRA TYLER                                                          Contingent
          1311 N. WOODINGTON RD. APT.2                                          Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.796
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDRA WADSWORTH                                                      Contingent
          220 KIMBERLY LN                                                       Unliquidated
          DUNDEE, MI 48131                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.796
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDRA WINSTON                                                        Contingent
          3 PRINCE GEORGE CT                                                    Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.796
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDRICK JACKSON                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1142 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1155 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.796
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDRICK VAUGHN                                                       Contingent
          201C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.797
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENDYLL SMITH                                                         Contingent
          2011 QUE MANOR DR                                                     Unliquidated
          HOUSTON, TX 77090                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.797
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENEA INGALLS                                                         Contingent
          SEDGEFIELD DRIVE                                                      Unliquidated
          MOUNT LAUREL, NJ 08054                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.797
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENEAN DUKAMO                                                         Contingent
          2912 WIGEON WAY APT 311                                               Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.797
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENEAN DUKAMO                                                         Contingent
          80 EAST EXCHANGE ST 454D                                              Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.797
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENIJAH PANT                                                          Contingent
          14635 SW 104TH PLACE                                                  Unliquidated
          MIAMI, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.797
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENIQUA RECKLEY                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1143 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1156 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.797
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENISHA STEPHENS                                                      Contingent
          8500 N. SHERMAN CIR                                                   Unliquidated
          #D506                                                                 Disputed
          DAVIE, FL 33312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.797
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENISHA STEPHENS                                                      Contingent
          802 E. MOWRY DRIVE                                                    Unliquidated
          APT 121                                                               Disputed
          HOMESTEAD, FL 33032
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.797
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNARD JOHNSTON                                                      Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.797
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNEDEY GLOVER                                                       Contingent
          836 CRESCENT DR                                                       Unliquidated
          SIDNEY, OH 45365                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.798
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNEDY BELL                                                          Contingent
          8702 MOUNT CLAIR CT                                                   Unliquidated
          CLINTON, MD 20735-4614                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.798
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNEDY FOSTER                                                        Contingent
          5529 W. FOREST PARK AVE                                               Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.798
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNEDY GEYMAN                                                        Contingent
          2201 SPAULDING RD                                                     Unliquidated
          MONROE, MI 48162                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1144 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1157 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.798
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNEDY HENSON                                                        Contingent
          504D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.798
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNEDY NICELEY                                                       Contingent
          13984 KING RD                                                         Unliquidated
          BOWLING GREEN, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.798
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNEDY RONDINI                                                       Contingent
          6704 DUNEDEN AVENUE                                                   Unliquidated
          SOLON, OH 44139                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.798
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNEDY SATTLER                                                       Contingent
          2821 WORTH ST                                                         Unliquidated
          OREGON, OH 43616-1623                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.798
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNEDY SCHLABACH                                                     Contingent
          6398 COUNTY ROAD 203                                                  Unliquidated
          MILLERSBURG, OH 44654                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.798
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNEDY STITH                                                         Contingent
          7866 BANCROFT AVENUE                                                  Unliquidated
          OAKLAND, CA 94605                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.798
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNEE WALKER                                                         Contingent
          3904 N 16TH ST                                                        Unliquidated
          PHILADELPHIA, PA 19140-3404                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1145 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1158 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.799
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNETH ALLEN                                                         Contingent
          121 N PATTERSON PARK                                                  Unliquidated
          BALTIMORE, MD 21231                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.799
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNETH BLEDSOE                                                       Contingent
          2256 CORAL SEA                                                        Unliquidated
          YOUNGSTOWN, OH 44511                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.799
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNETH CLARK                                                         Contingent
          5018 57TH AVENUE C-2                                                  Unliquidated
          BLADENSBURG, MD 20710                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.799
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNETH COLLIER                                                       Contingent
          821 NW 5TH AVE                                                        Unliquidated
          HALLANDALE, FL 33009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.799
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNETH HAYNIE                                                        Contingent
          10842 JOHN EDWARD DRIVE                                               Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.799
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNETH HENRY                                                         Contingent
          3427 DULUTH HIGHWAY 120                                               Unliquidated
          APT 204                                                               Disputed
          DULUTH, GA 30096
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.799
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNETH HUNTER                                                        Contingent
          11156 TUNG GROVE RD                                                   Unliquidated
          TALLAHASSEE, FL 32317                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1146 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1159 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.799
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNETH MINER                                                         Contingent
          3550 OVERTON STREET                                                   Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.799
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNETH MORRIS                                                        Contingent
          5026 YELLOWWOOD AVE                                                   Unliquidated
          BALTIMORE, MD 21209-4602                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.799
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNETH NORRIS                                                        Contingent
          9923 LA DUKE DRIVE                                                    Unliquidated
          KENSINGTON, MD 20895                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.800
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNETH PETTAY                                                        Contingent
          190 GREEN AVE                                                         Unliquidated
          GROVEPORT, OH 43125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.800
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNETH PITTS                                                         Contingent
          3157 GLANZMAN RD APT 20                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.800
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNETH WALKER                                                        Contingent
          100 ROBERT CARTWRIGHT DR                                              Unliquidated
          APT 1103                                                              Disputed
          GOODLESTTSVILLE, TN 37072
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.800
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNETH YOUNG                                                         Contingent
          5002 PILGRIM ROAD                                                     Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1147 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1160 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.800
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNI RUDD                                                            Contingent
          311 BEACH 69TH ST APT1                                                Unliquidated
          ARVERNE, NY 11692                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.800
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNIDA VANTERPOOL                                                    Contingent
          6321 SW 34TH STREET                                                   Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.800
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENNY ORSOT                                                           Contingent
          1409 N. CENTRAL AVENUE                                                Unliquidated
          BALTIMORE, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.800
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENT PETERSEN                                                         Contingent
          1008 PATRIOT DRIVE                                                    Unliquidated
          DESHER, OH 43516                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.800
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $79.42
          Kent Psychological Associates, LLC                                    Contingent
          190 Currie Hall Pkwy                                                  Unliquidated
          Kent, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.800
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENTAJAH DIXON                                                        Contingent
          911 LELAND STREET                                                     Unliquidated
          ALEXANDRIA, LA 71302                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.801
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kentucky State Treasurer                                              Contingent
          Kentucky Dept. of Revenue                                             Unliquidated
          PO Box 856910                                                         Disputed
          Louisville, KY 40285-6910
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1148 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1161 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.801
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENYA HAYNES                                                          Contingent
          111 FOX HOLLOW CIRCLE                                                 Unliquidated
          KEMPER, TX 76539                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.801
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KENYA SINGLETON                                                       Contingent
          4107 OLD MILFORD MILL RD.                                             Unliquidated
          PIKESVILLE,, MD 21208                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.801
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEON HILL                                                             Contingent
          4122 KATHLAND AVE.                                                    Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.801
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEON TUCKER                                                           Contingent
          2782 W NORTH AVENUE                                                   Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.801
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEONDRA WALTON                                                        Contingent
          30223 SW 161ST CT                                                     Unliquidated
          HOMESTEAD, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.801
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEONNA KEENE                                                          Contingent
          3606 CALLAWAY AVE                                                     Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.801
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEONTRAI WILLIAMS                                                     Contingent
          100 S. MORLEY STREET                                                  Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1149 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1162 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.801
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERA KAUFMAN                                                          Contingent
          28235 398TH AVE                                                       Unliquidated
          DELMONT, SD 57330                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.801
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERA THOMPSON                                                         Contingent
          1427 EAST BALTIMORE ST                                                Unliquidated
          BALTIMORE, MD 21231                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.802
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kerby Scheuerman                                                      Contingent
          94 Silver Valley Blvd.                                                Unliquidated
          Munroe Falls, OH 44262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.802
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERESTIN NUGENT                                                       Contingent
          3585 SWAIN ROAD                                                       Unliquidated
          EATON, OH 45320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.802
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERI DIMUCCIO                                                         Contingent
          6492 EDGEWATER DR                                                     Unliquidated
          ERIE, MI 48133                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.802
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERINGTON VICKERS                                                     Contingent
          5090 SABRINA LANE                                                     Unliquidated
          WARREN, OH 44483                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.802
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERIS ABBOTT                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1150 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1163 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.802
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERLIN IZAGUIRRE                                                      Contingent
          18800 NE 29TH AVE                                                     Unliquidated
          APT 1104                                                              Disputed
          AVENTURA, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.802
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERLIN IZAGUIRRE                                                      Contingent
          17800 ATLANTIC BLVD.                                                  Unliquidated
          APT 304                                                               Disputed
          SUNNY ISLES, FL 33160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.802
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERMIN YEPES NUNEZ                                                    Contingent
          744 BELDEN AVE                                                        Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.802
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERNTZ ALMONOR                                                        Contingent
          305 NW 83 STREET                                                      Unliquidated
          MIAMI, FL 33150                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.802
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERRELLE HOLMAN                                                       Contingent
          507 SHERIDAN AVE                                                      Unliquidated
          BALTIMORE, MD 21212-4243                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.803
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERRI BROOKS                                                          Contingent
          7501 FILLMORE ST                                                      Unliquidated
          HOLLYWOOD, FL 33024-7041                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.803
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERRIE ROMAGNA                                                        Contingent
          8259 HIGHLAND STREET                                                  Unliquidated
          MANASSAS, VA 20110                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1151 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1164 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.803
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERRON MCCARTHY                                                       Contingent
          9815 NW 2ND CT                                                        Unliquidated
          PLANTATION, FL 33313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.803
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERRY DOMBROSKI                                                       Contingent
          24 BLUE LANTERN DRIVE                                                 Unliquidated
          SALEM, OH 44460                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.803
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERRY SCHEUERMAN                                                      Contingent
          94 SILVER VALLEY BLVD                                                 Unliquidated
          MUNROE FALLS, OH 44262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.803
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KERVIN JOANEL                                                         Contingent
          27 ALLEN STREET                                                       Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.803
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KESHADAH MUHAMMAD                                                     Contingent
          2303 N. MARKET STREET                                                 Unliquidated
          WILMINGTON, DE 19802                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.803
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KESHAUN HODGES                                                        Contingent
          601C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.803
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KESHAUN SAUNDERS                                                      Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1152 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1165 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.803
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KESHAWN MITCHELL                                                      Contingent
          606 WESTBROOK STREET                                                  Unliquidated
          ARLINGTON, MN 55388                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.804
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KESHAWNNA ALMODOVAR                                                   Contingent
          16450 MIAMI DR                                                        Unliquidated
          APT #502                                                              Disputed
          NORTH MIAMI BEACH, FL 33162
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.804
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KESLA ELMORE                                                          Contingent
          1015 HENDERSON MANOR CT                                               Unliquidated
          BEL AIR, MD 21014-2504                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.804
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KETAKI SODHI                                                          Contingent
          33 BORTON AVE                                                         Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.804
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KETIA ST. FELIX                                                       Contingent
          5821 WAYT COURT                                                       Unliquidated
          ORLANDO, FL 32818                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.804
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KETSIA LOVINSKY                                                       Contingent
          25 PAERDEGAT 3RD                                                      Unliquidated
          BROOKLYN, NY 11236                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.804
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KETURAH DAVIS-GARDNER                                                 Contingent
          1520 PENTRIDGE RD APT 308D                                            Unliquidated
          BALTIMORE, MD 21239-4017                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1153 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1166 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.804
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KETURAH MCCOY                                                         Contingent
          1117 TURNSTONE COURT                                                  Unliquidated
          NORTH LAS VEGAS, NV 89031                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.804
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KETURAH NURSE                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.804
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KETZIA UMANA                                                          Contingent
          1378 EAST WINDSOR ROAD                                                Unliquidated
          GLENDALE, CA 91205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.804
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEUNDRA LEE                                                           Contingent
          10445 SOUTH WEST 178TH STREET                                         Unliquidated
          MIAMI, FL 33157                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.805
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVEN BERNARD                                                         Contingent
          5507 W 149TH PL #5                                                    Unliquidated
          SOUTH GATE, CA 90250                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.805
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVENA JONES                                                          Contingent
          3909 57TH AVE                                                         Unliquidated
          HYATTSVILLE, MD 20784-1211                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.805
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIANN BROWN                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1154 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1167 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.805
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN ALLEN                                                           Contingent
          5883 SETTLERS RIDGE CIR                                               Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.805
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN BERMUDEZ                                                        Contingent
          1225 COVINGTON DRIVE                                                  Unliquidated
          MESQUITE, TX 75149                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.805
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN BROOKS                                                          Contingent
          3107 ETHEREDGE DRIVE                                                  Unliquidated
          AUSTIN, TX 78725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.805
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kevin Byrne                                                           Contingent
          815 Overlook Ridge Dr.                                                Unliquidated
          Cleveland, OH 44109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.805
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN BYRNE                                                           Contingent
          815 OVERLOOK RIDGE DR.                                                Unliquidated
          CLEVELAND, OH 44109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.805
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN BYRNE                                                           Contingent
          2502 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.805
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN COLLS                                                           Contingent
          14270 SW 151ST AVE                                                    Unliquidated
          MIAMI, FL 33196-5610                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1155 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1168 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.806
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN COOPER                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.806
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN CUBELA                                                          Contingent
          2333 BRICKELL AVE. PH 103                                             Unliquidated
          MIAMI, FL 33129                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.806
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN DIAZ                                                            Contingent
          3000 SW 35TH PLACE                                                    Unliquidated
          APT G106                                                              Disputed
          GAINESVILLE, FL 32608
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.806
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN DOAN                                                            Contingent
          1629 MAYBELL TRL.                                                     Unliquidated
          LAWRENCEVILLE, GA 30044                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.806
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN DUPYE                                                           Contingent
          3507 NORTHWAY                                                         Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.806
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN EBERLE                                                          Contingent
          2565 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.806
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN ENDRES                                                          Contingent
          1310 TALLYHO DR.                                                      Unliquidated
          ADDISON, IL 60101                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1156 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1169 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.806
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN FLOY-HARRISON                                                   Contingent
          8688 SIDE SADDLE COURT                                                Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.806
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN FRANK                                                           Contingent
          3682 OAK PARK DR                                                      Unliquidated
          SALINE, MI 48176                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.806
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN GARCIA                                                          Contingent
          3572 DEAN DRIVE APT S                                                 Unliquidated
          HATTSVILLE, MD 20782                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.807
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN GAST                                                            Contingent
          186 OAK ST                                                            Unliquidated
          ROSSFORD, OH 43460                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.807
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN GLADNEY                                                         Contingent
          921 JEAN AVE                                                          Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.807
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN GOODRICH                                                        Contingent
          4204 LONG LAKE DRIVE S                                                Unliquidated
          ELLENTON, FL 34222                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.807
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN GRACE                                                           Contingent
          16040 NW 28 COURT                                                     Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1157 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1170 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.807
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN GRAHAM                                                          Contingent
          2820 NESTOR CT                                                        Unliquidated
          BOWIE, MD 20716-1368                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.807
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN HARDEGREE-ULLMAN                                                Contingent
          3932 MAXWELL RD                                                       Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.807
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN INGRAM                                                          Contingent
          4207 FURLEY AVE                                                       Unliquidated
          BALTIMORE, MD 21206-5734                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.807
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN KARAS                                                           Contingent
          387 SILVER RIDGE DR.                                                  Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.807
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN KEUPER                                                          Contingent
          1764 SPENCER ST                                                       Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.807
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN LEE                                                             Contingent
          233 SUNCREST DRIVE                                                    Unliquidated
          VERONA, PA 15147                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.808
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN LETTMAN                                                         Contingent
          4916 RIDGEVIEW LN                                                     Unliquidated
          BOWIE, MD 20715                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1158 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1171 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.808
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN LITZENBERG                                                      Contingent
          5725 TIBARON LN APT 101                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.808
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN MILLS                                                           Contingent
          11906 SAINT JOHN AVE                                                  Unliquidated
          CLEVELAND, OH 44111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.808
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $299.64
          Kevin Moriarty, DC                                                    Contingent
          505 W Hollis St., Ste. 205                                            Unliquidated
          Nashua, NH 03062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.808
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN PAUL                                                            Contingent
          7425 SW 34TH STREET ROAD                                              Unliquidated
          MIAMI, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.808
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN PIETRICK                                                        Contingent
          2143 BENJAMIN CIR                                                     Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.808
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN RAMOS                                                           Contingent
          2300 SW 89 AVE                                                        Unliquidated
          MIAMI, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.808
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN RAY                                                             Contingent
          149 TYLER DRIVE                                                       Unliquidated
          WILLINGBORO, NJ 08046                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1159 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1172 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.808
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN TO                                                              Contingent
          2135 ORCHARD LAKES PL APT 31                                          Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.808
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN UTENDORF                                                        Contingent
          1941 DROUILLARD RD                                                    Unliquidated
          NORTHWOOD, OH 43619                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.809
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN WEBB                                                            Contingent
          2420 BRIDGE HAMPTON DR.                                               Unliquidated
          APT. J                                                                Disputed
          BALTIMORE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.809
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN WEBB                                                            Contingent
          3635 GREENMOUNT AVENUE                                                Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.809
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIN WHITE                                                           Contingent
          3269 WARRINGTON ROAD                                                  Unliquidated
          SHAKER HEIGHTS, OH 44120                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.809
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kevin Zhang                                                           Contingent
          8941 Stonybrook Blvd.                                                 Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.809
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVIONTE COWEN                                                        Contingent
          8522S MARQUETTE                                                       Unliquidated
          CHICAGO, IL 60649                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1160 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1173 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.809
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVOLA MARTIN                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.809
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEVONTAE TYSON                                                        Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.809
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEWEI LIU                                                             Contingent
          2740 RYEWOOD AVE APT G                                                Unliquidated
          AKRON, OH 44321                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.809
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEXING XIAO                                                           Contingent
          55 FIR HILL, 6B8                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.809
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEXING XIAO                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.810
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEXUN CHEN                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.810
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $828.46
          Key Biscayne Physical Therapy                                         Contingent
          240 Crandon Blvd. #202                                                Unliquidated
          Key Biscayne, FL 33149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1161 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1174 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.810
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $284.40
          Key West HMA Physician Management                                     Contingent
          5900 College Rd.                                                      Unliquidated
          Key West, FL 33040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.810
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYAN RIPPERTON                                                       Contingent
          29 EAGLES WAY                                                         Unliquidated
          NOTTINGHAM, MD 21236-5316                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.810
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYANO RILEY                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.810
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYMAH WHITE                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.810
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYNAN BOATRIGHT                                                      Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B307                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.810
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYNU DENNIS-BANKS                                                    Contingent
          PO BOX 342                                                            Unliquidated
          SOUTHAMPTON, NY 11969-0342                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.810
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYON BLIGEN                                                          Contingent
          704A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1162 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1175 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.810
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYON JOHNSON                                                         Contingent
          303 FERN RD                                                           Unliquidated
          WINTER HAVEN, FL 33880                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.811
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYONA WILSON                                                         Contingent
          1822 LAURENS ST                                                       Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.811
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYONDA JONES                                                         Contingent
          4071 PONZA PLACE                                                      Unliquidated
          LAKE WORTH, FL 33462                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.811
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYONDRE WHITE                                                        Contingent
          2411 NW 30TH WAY                                                      Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.811
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYONIA DAVIS                                                         Contingent
          343 WASHINGTON AVE                                                    Unliquidated
          PHILADELPHIA, PA 19147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.811
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYSHAWN KINGLOCK                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.811
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYSHAWN SMITH                                                        Contingent
          130 UNITY CENTER ROAD APT D                                           Unliquidated
          PITTSBURGH, PA 15239                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1163 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1176 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.811
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYSHAWN SMITH                                                        Contingent
          568 W. RAILROAD AVE.                                                  Unliquidated
          VCRONA, PA 15147                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.811
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEYVAN AMINI KHOIY                                                    Contingent
          736 HAMPTON RIDGE DRIVE                                               Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.811
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KEZIA JENKINS                                                         Contingent
          3 WINDY CLIFF PL                                                      Unliquidated
          COCKEYSVILLE, MD 21030-4728                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.811
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHADIJA ALEXANDER                                                     Contingent
          15831 NW 29TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.812
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHADIJAH GIKENEH                                                      Contingent
          308 34TH ST SE APT 4                                                  Unliquidated
          WASHINGTON, DC 20019-8253                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.812
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHADIJAH JOHNSON                                                      Contingent
          14 CINNAMON CIRCLE                                                    Unliquidated
          APT. 1A                                                               Disputed
          RANDALLSTOWN, MD 21133
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.812
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHADIJAH NORWOOD                                                      Contingent
          4056 HALLDALE AVENUE                                                  Unliquidated
          LOS ANGELES, CA 90062                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1164 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1177 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.812
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHADIJAHA WILSON                                                      Contingent
          649 NORTH LARAMIE AVENUE                                              Unliquidated
          CHICAGO, IL 60644                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.812
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHADIJAT JIMOH                                                        Contingent
          3501 HEIDI LN                                                         Unliquidated
          SPRINGDALE, MD 20774-7503                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.812
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHADIM GUEYE                                                          Contingent
          373 CARROLL ST                                                        Unliquidated
          AKRON, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.812
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALE GRAY                                                            Contingent
          5601 EDENFILED ROAD                                                   Unliquidated
          APT.704                                                               Disputed
          JACKSONVILLE, FL 32277
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.812
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALED ALHAMAR                                                        Contingent
          1225 ALBRET STREET                                                    Unliquidated
          PORTSMOUTH, OH 45662                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.812
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALEEF HAUGHTON                                                      Contingent
          4000 BOWLEYS LANE                                                     Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.812
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALEN FLOWERS                                                        Contingent
          3594 TULLAMORE RD                                                     Unliquidated
          CLEVELAND HEIGH, OH 44118                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1165 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1178 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.813
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALIA BRYANT                                                         Contingent
          1423 NW 36TH WAY                                                      Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.813
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALIA SCOTT                                                          Contingent
          4781 SHAMROCK AVENUE                                                  Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.813
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALID SHODEINDE                                                      Contingent
          2103 PENTLAND DRIVE                                                   Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.813
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALIL CAMPBELL                                                       Contingent
          4320 MEADOW MILLS ROAD                                                Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.813
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALIL KNOWLES                                                        Contingent
          5321 NW 18TH PLACE                                                    Unliquidated
          LAUDERHILL, FL 33313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.813
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALIL MAKINS-DENNIS                                                  Contingent
          5704 LEITH WALK                                                       Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.813
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALIL TYNES-PEREZ                                                    Contingent
          5 ANDREWS VIEW CT                                                     Unliquidated
          WINDSOR MILL, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1166 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1179 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.813
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALIL WILLIAMS                                                       Contingent
          1414 WEST 9TH STREET                                                  Unliquidated
          CHESTER, PA 19013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.813
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALILAH WILSON                                                       Contingent
          203B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.813
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALINAH WALKER                                                       Contingent
          4459 BELLWOOD CIRCLE                                                  Unliquidated
          ATLANTA, GA 30349                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.814
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALIQ CARR                                                           Contingent
          18513 RIVER ROAD                                                      Unliquidated
          HAZEL CREST, IL 60429                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.814
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALIS WILLIAMS                                                       Contingent
          2011 OWENS ROAD                                                       Unliquidated
          OXON HILL, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.814
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHALIUNAA BAASANKHUU                                                  Contingent
          185 E.MILL ST.,                                                       Unliquidated
          EXCHANGE RESIDENCE HALL                                               Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.814
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHAMBREL MCCOY                                                        Contingent
          827 NE 199 STREET                                                     Unliquidated
          APT 104                                                               Disputed
          MIAMI, FL 33179
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1167 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1180 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.814
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHANH HUYNH                                                           Contingent
          1253 OAK HILL CT APT 280                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.814
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHANH HUYNH                                                           Contingent
          2255 UNIVERSITY HILLS BLVD                                            Unliquidated
          APT. 102                                                              Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.814
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHARAN WATKINS                                                        Contingent
          4621 MARBLE HALL ROAD                                                 Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.814
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHARI BROWN                                                           Contingent
          1252 NW 172ND TERR                                                    Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.814
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHARI GOLDEN                                                          Contingent
          7020 ROUNDELAY RD N                                                   Unliquidated
          REYNOLDSBURG, OH 43068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.814
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHATARA AUBERT                                                        Contingent
          352 PAXTON AVENUE                                                     Unliquidated
          CALUMET CITY, IL 60409                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.815
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHAYLE HOOD                                                           Contingent
          4219 BOYNTON DRIVE                                                    Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1168 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1181 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.815
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHAYLEL CEPHAS                                                        Contingent
          4624 GATEWOOD DR.                                                     Unliquidated
          COLORADO SPRINGS, CO 80916                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.815
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHI'DIJAH CROMER                                                      Contingent
          1970 NW 175 STREET                                                    Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.815
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHIR HENDERSON                                                        Contingent
          1606 GOLF COURSE DR                                                   Unliquidated
          BOWIE, MD 20721-3158                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.815
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHLOEE CAUDELL                                                        Contingent
          10923 S SANGAMON ST                                                   Unliquidated
          CALUMET PARK, IL 60643                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.815
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHRISTIAYNNA WRIGHT                                                   Contingent
          6800 GENEVA LN                                                        Unliquidated
          BALTIMORE, MD 21201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.815
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHUSHBOO PATEL                                                        Contingent
          2900 S UNIVERSITY DR APT 9204                                         Unliquidated
          DAVIE, FL 33328                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.815
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KHYRA ROBINSON                                                        Contingent
          3240 BRIDLE PATH                                                      Unliquidated
          FLINT, MI 48507                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1169 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1182 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.815
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIA BANKS                                                             Contingent
          347 HILLEN ROAD                                                       Unliquidated
          TOWSON, MD 21286                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.815
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIA BELL                                                              Contingent
          3561 SOUTH GILES                                                      Unliquidated
          CHICAGO, IL 60653                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.816
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIA DAVIS                                                             Contingent
          7213 CHALKSTONE DR APT A1                                             Unliquidated
          PIKESVILLE, MD 21208-6252                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.816
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIAMBRE JOHNSON                                                       Contingent
          2258 LINDEN AVE                                                       Unliquidated
          BALTIMORE, MD 21217-4502                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.816
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIANA JAMES                                                           Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A313                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.816
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIANA KUK                                                             Contingent
          278 TORREY ST                                                         Unliquidated
          APT G                                                                 Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.816
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIANA WHITE                                                           Contingent
          13507 STEEPLECHASE DR.                                                Unliquidated
          BOWIE, MD 20715                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1170 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1183 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.816
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIANA WILSON                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.816
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIANA ZUK                                                             Contingent
          552 GAGE ST                                                           Unliquidated
          APT C                                                                 Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.816
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIANNA HUXTABLE                                                       Contingent
          301C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.816
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIANNA JAMISON                                                        Contingent
          402B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.816
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kiara Bates                                                           Contingent
          8310 Lynnewood Rd.                                                    Unliquidated
          Philadelphia, PA 19150                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.817
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIARA BATES                                                           Contingent
          8310 LYNNEWOOD RD                                                     Unliquidated
          PHILADELPHIA, PA 19150                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.817
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIARA BLACK                                                           Contingent
          244 NW 72ND TERRACE                                                   Unliquidated
          APT. 506                                                              Disputed
          MIAMI, FL 33150
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1171 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1184 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.817
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIARA BLACK                                                           Contingent
          1 NE 70TH STREET                                                      Unliquidated
          MIAMI, FL 33138                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.817
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIARA CARTER                                                          Contingent
          4134 WINDMILL CIR                                                     Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.817
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIARA CHATMAN                                                         Contingent
          26 S ADAMS ST                                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.817
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIARA COOPER                                                          Contingent
          9100 NORTH WEST 32ND COURT ROAD                                       Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.817
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIARA FORBES                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.817
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIARA FRANKS                                                          Contingent
          2235 EAST 90TH STREET                                                 Unliquidated
          CLEVELAND, OH 44106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.817
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIARA JEFFREY                                                         Contingent
          279 EAST 324TH STREET                                                 Unliquidated
          WILLOWICK, OH 44095                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1172 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1185 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.817
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIARA JENKINS                                                         Contingent
          601 53RD ST SE APT 103                                                Unliquidated
          WASHINGTON, DC 20019-5902                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.818
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIARA JOHNSON                                                         Contingent
          2828 TRANQUILO                                                        Unliquidated
          GRAND PRAIRIE, TX 75054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.818
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIARA LENNON                                                          Contingent
          1609 NORTHBOURNE RD                                                   Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.818
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIARA MATTHEWS                                                        Contingent
          3535 SHANNON DRIVE                                                    Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.818
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KICHA LOVINSKA                                                        Contingent
          3557 NW 38 TERRACE                                                    Unliquidated
          FORT LAUDERDALE, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.818
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KICHANA MULLIN                                                        Contingent
          1994 BRENHAM DR                                                       Unliquidated
          FORNEY`, TX 75126                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.818
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIEMONI BUTLER                                                        Contingent
          8012 DOUGLAS AVE                                                      Unliquidated
          BALTIMORE, MD 21244-3706                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1173 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1186 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.818
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIERAN BYRNE                                                          Contingent
          815 OVERLOOK RIDGE DR.                                                Unliquidated
          CLEVELAND, OH 44109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.818
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIERRA CLANAGAN                                                       Contingent
          524 W 5TH AVE APT 4                                                   Unliquidated
          MCKEESPORT, PA 15132-3554                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.818
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIERRA CLINES                                                         Contingent
          5222 STAGECOACH LANE                                                  Unliquidated
          GARLAND, TX 75043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.818
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIERRA JOHNSON                                                        Contingent
          233 TUNIS RD                                                          Unliquidated
          OAKLAND, CA 94603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.819
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIERRA KNOWLES                                                        Contingent
          14541 SW 39TH ST                                                      Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.819
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIERSTAN ETHRIDGE                                                     Contingent
          6 TAYLOR COURT                                                        Unliquidated
          STATEN ISLAND, NY 10310                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.819
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIEVANTE WILLIAMS                                                     Contingent
          11403 NW 45TH STREET                                                  Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1174 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1187 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.819
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIISHI OGUNFOWORA                                                     Contingent
          3514 CORN STREAM                                                      Unliquidated
          RANDALLSTOWN, MD 21133-2437                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.819
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KILONNI WODFORD                                                       Contingent
          1235 12TH AVE SW                                                      Unliquidated
          VERO BEACH, FL 32962                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.819
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KILVIO MONTERO                                                        Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.819
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLEY GLOVER                                                      Contingent
          7310 NIGHTINGALE DRIVE                                                Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.819
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $114.25
          Kimberly A. Masterson, MD                                             Contingent
          8054 Darrow Rd.                                                       Unliquidated
          Suite 3                                                               Disputed
          Twinsburg, OH 44087
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       6057                         Is the claim subject to offset?     No       Yes


 3.819
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY BERROUET                                                     Contingent
          2205 PORTOFINO AVE                                                    Unliquidated
          HOMESTEAD, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.819
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY BUTLER                                                       Contingent
          1223 RUDOLPH ST                                                       Unliquidated
          APT.3A                                                                Disputed
          CALUMET CITY, IL 60409
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1175 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1188 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.820
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY CAPP                                                         Contingent
          6900 NOVA DRIVE APT. 102                                              Unliquidated
          DAVIE, FL 33317                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.820
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY DEHART                                                       Contingent
          3261 SUGAR CREEK DR                                                   Unliquidated
          VIRGINIA BEACH, VA 23452                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.820
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY DIAH                                                         Contingent
          4809 NW 59TH ST                                                       Unliquidated
          TAMARAC, FL 33319-2747                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.820
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY FANSHIER                                                     Contingent
          1325 19TH ST. NE                                                      Unliquidated
          SALEM, OR 97301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.820
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY FIZER                                                        Contingent
          2471 MATLAND DRIVE                                                    Unliquidated
          DALLAS, TX 75237                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.820
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY HOOKS                                                        Contingent
          635 BERTHA FULSE ST.                                                  Unliquidated
          BOWLING GREEN, FL 33834                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.820
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $143.18
          Kimberly J. Pauley, PT                                                Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number       7564                         Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1176 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1189 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.820
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY KAUFMAN                                                      Contingent
          1625 S FEDERAL HWY                                                    Unliquidated
          APT 202                                                               Disputed
          POMPANO BEACH, FL 33062
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.820
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY KEIPER                                                       Contingent
          4797 WINDFALL RD                                                      Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.820
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY MCCOLLUM                                                     Contingent
          3909 EDGEWOOD RD APT 135                                              Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.821
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY MORRISON                                                     Contingent
          346 SIMON ROAD                                                        Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.821
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY PARHAM                                                       Contingent
          1425 SOUTH PUGET DRIVE UNIT 308                                       Unliquidated
          RENTON, WA 98055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.821
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY PORTALES                                                     Contingent
          2302 DENNIS STREET                                                    Unliquidated
          IRVING, TX 75062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.821
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY SHAND                                                        Contingent
          2170 NW 82ND WAY                                                      Unliquidated
          SUNRISE, FL 33322                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1177 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1190 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.821
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY STRACHAN                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.821
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY WORRELL                                                      Contingent
          7439 RHOADS STREET                                                    Unliquidated
          PHILADELPHIA, PA 19151                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.821
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBERLY-SHARON RODRIGUEZ-SANCHEZ                                     Contingent
          900 RIVER POINT DR                                                    Unliquidated
          LAS VEGAS, NV 89110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.821
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIMBRIANA PRAYER                                                      Contingent
          1783 NORTH WEST 53RD STREET                                           Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.821
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KING CHI TITUS POON                                                   Contingent
          16B BLOCK 6 PROVIDENT CENTRE                                          Unliquidated
          31 WHARF ROAD                                                         Disputed
          HONG KONG, FL 12345
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.821
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          King Moore                                                            Contingent
          43912 Normandy Ln                                                     Unliquidated
          Lancaster, CA 93536                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.822
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KING MOORE                                                            Contingent
          43912 NORMANDY LANE                                                   Unliquidated
          LANCASTER, CA 93536                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1178 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1191 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.822
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KING-ZAHEER COLVIN                                                    Contingent
          1521 RALWORTH RD                                                      Unliquidated
          BALTIMORE, MD 21218-2231                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.822
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KINGSLEY APPIAH                                                       Contingent
          8715 YVONNE COURT WAY                                                 Unliquidated
          PARKVILLE, MD 21234-3945                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.822
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KION KINDLE                                                           Contingent
          8101 LEONORA STREET, APT 503                                          Unliquidated
          HOUSTON, TX 77061                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.822
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kira McElvany                                                         Contingent
          3737 Lockwood Ave.                                                    Unliquidated
          Toledo, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.822
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIRA MCELVANY                                                         Contingent
          3737 LOCKWOOD AVE                                                     Unliquidated
          TOLEDO, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.822
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIRA MOORE                                                            Contingent
          5563 302ND ST                                                         Unliquidated
          TOLEDO, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.822
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIRABO NSEREKO                                                        Contingent
          6679 FARBELL ROW                                                      Unliquidated
          COLUMBIA, MD 21045-5318                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1179 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1192 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.822
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIRAN GHIMIRE                                                         Contingent
          1247 OAK HILL CT APT 263                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.822
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIRENIA SERA-VIGUERA                                                  Contingent
          131 N HIGHLAND AVE                                                    Unliquidated
          BALTIMORE, MD 21224-1412                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.823
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIROLOS ISKANDER                                                      Contingent
          248 TROUP AVE                                                         Unliquidated
          BOWLING GREEN, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.823
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIRSTEN WHITFORD                                                      Contingent
          6043 10TH ST E                                                        Unliquidated
          BRADENTON, FL 34203-6903                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.823
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIRSTYN SLINKER                                                       Contingent
          231 W MONROE ST                                                       Unliquidated
          DUNDEE, MI 48131                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.823
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIRSTYN SLINKER                                                       Contingent
          16125 LULU RD                                                         Unliquidated
          PETERSBURG, MI 49270                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.823
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIRVER BENAVIDES                                                      Contingent
          7409 TEXAS STREET                                                     Unliquidated
          HOUSTON, TX 77011                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1180 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1193 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.823
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KISHANKUMAR PATEL                                                     Contingent
          APT 11B10                                                             Unliquidated
          55 FIR HILL TOWERS                                                    Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.823
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KISWENDSIDA JULES KERE                                                Contingent
          685 SHERMAN ST, APT 14                                                Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.823
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIWANE NORMAN                                                         Contingent
          1286 NW 43RD ST                                                       Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.823
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KIYANA CAVER                                                          Contingent
          18900 INVERMERE AVENUE                                                Unliquidated
          CLEVELAND, OH 44122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.823
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KKEUPER                                                               Contingent
          1764 SPENCER ST                                                       Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.824
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KLARA KEUROGHLIAN-EATON                                               Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.824
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KLAUSS MOISE                                                          Contingent
          1830 WASHINGTON AVE                                                   Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1181 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1194 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.824
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KLAY ROBEY                                                            Contingent
          5228 SASSAFRAS DRIVE                                                  Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.824
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KNAKRICIA GAY                                                         Contingent
          715 INGLEWOOD TRAIL                                                   Unliquidated
          DALLAS, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.824
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KNOWLEDGE WALLACE                                                     Contingent
          153 MIMOSA DRIVE                                                      Unliquidated
          WILLIAMSBURG, VA 23185                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.824
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOBE BAKER                                                            Contingent
          5513 DAYBREAK TER                                                     Unliquidated
          BALTIMORE, MD 21206-3010                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.824
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOBIE BOOKER                                                          Contingent
          359 W SUMMIT ST                                                       Unliquidated
          BARBERTON, OH 44203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.824
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KODILINNA ORANUBA                                                     Contingent
          24 LILY POND COURT                                                    Unliquidated
          ROCKVILLE, MD 20852                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.824
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kodzovi Anthony                                                       Contingent
          3606 Ravenwood Ave.                                                   Unliquidated
          Baltimore, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1182 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1195 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.824
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KODZOVI ANTHONY                                                       Contingent
          3606 RAVENWOOD AVE                                                    Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.825
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOFFI DZIDZONU                                                        Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.825
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOFI AFRAM                                                            Contingent
          3837 SIMPSON STUART RD                                                Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.825
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOFI AFRIEIE                                                          Contingent
          1700 EAST COLD SPRING LANE                                            Unliquidated
          CUMMINGS HALL                                                         Disputed
          BALTIMORE, MD 21251
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.825
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kofi Afriyie                                                          Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.825
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOFI AFRIYIE                                                          Contingent
          1700 EAST COLD SPRING LANE                                            Unliquidated
          CUMMINGS HALL                                                         Disputed
          BALTIMORE, MD 21251
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.825
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOFI AGUILAR                                                          Contingent
          3837 SIMPSON STUART RD                                                Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1183 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1196 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.825
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOHL BYNDLOSS                                                         Contingent
          769 BAYVIEW COURT                                                     Unliquidated
          EL SOBRANTE, CA 94803                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.825
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOII WILLIAMS                                                         Contingent
          7216 PORTILLO                                                         Unliquidated
          GRAND PRAIRIE, TX 75054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.825
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOJO DINGLE                                                           Contingent
          8819 BAILEY''S COURT                                                  Unliquidated
          PERRY HALL, MD 21128                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.825
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOLE JABER                                                            Contingent
          3560 HERBERT STREET                                                   Unliquidated
          MOGADORE, OH 44260                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.826
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOLLIN BAER                                                           Contingent
          3540 CHRISTIANA COURT                                                 Unliquidated
          CHESAPEAKE BEACH, MD 20732                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.826
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KONNOR ROBERTS                                                        Contingent
          215 N 6TH ST                                                          Unliquidated
          BYESVILLE, OH 43723                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.826
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KONOMI TANAKA                                                         Contingent
          4131 SHERATON RD                                                      Unliquidated
          OTTAWA HILLS, OH 43606                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1184 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1197 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.826
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KONSTANTINOS MYLONAS                                                  Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.826
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOOPER VERTZ                                                          Contingent
          80 E. EXCHANGE ST. APT. 324-A                                         Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.826
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KORDELL KENNEDY                                                       Contingent
          95 WOOD LAKE DR                                                       Unliquidated
          MIDDLETOWN, NY 10940                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.826
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOREY GREEN                                                           Contingent
          3603 BLACKSTONE RD                                                    Unliquidated
          RANDALLSTOWN, MD 21133-4213                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.826
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOREY MCFARLANE                                                       Contingent
          204C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.826
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOREY WILLIAMS                                                        Contingent
          6700 HALF MOON DR                                                     Unliquidated
          ARLINGTON, TX 76001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.826
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KORI BRILEY                                                           Contingent
          304 NW 3RD AVE                                                        Unliquidated
          DELRAY BEACH, FL 33444                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1185 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1198 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.827
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KORI BRILEY                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.827
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KORN NORN                                                             Contingent
          791 E WILBETH RD                                                      Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.827
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KORTNEY COOPER                                                        Contingent
          2902 HALCYON AVENUE                                                   Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.827
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KORY HAMMANN                                                          Contingent
          7782 RHUMBA DRIVE                                                     Unliquidated
          NORTH BEND, OH 45052                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.827
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KORYNNE MORGAN                                                        Contingent
          120 MARDAN DRIVE                                                      Unliquidated
          REISTERSTOWN, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.827
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOTARO UMEDA                                                          Contingent
          6543 LONGRIDGE RD.                                                    Unliquidated
          MAYFIELD HEIGHTS, OH 44124                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.827
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOURTNEY BARBER                                                       Contingent
          9928 BRITINAY LANE                                                    Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1186 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1199 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.827
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOURTNEY BROWN                                                        Contingent
          5857 GROVE ST S                                                       Unliquidated
          SAINT PETERSBURG, FL 33705                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.827
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOURTNEY HOLCOMB                                                      Contingent
          10937 NORTH STREET                                                    Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.827
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KOURTNEY MUNDINE                                                      Contingent
          6075 FOX POINT TRAIL                                                  Unliquidated
          DALLAS, TX 75249                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.828
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRICHAN GREEN                                                         Contingent
          2655 EDMONDSON AVE                                                    Unliquidated
          BALTIMORE, MD 21223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.828
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISHANI RAJANAYAKE                                                   Contingent
          3309 MIDDLESEX DR APT D                                               Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.828
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISHNA OJHA                                                          Contingent
          634 EAST BUCHTEL AVENUE                                               Unliquidated
          APARTMENT 311                                                         Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.828
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISHNADAS KOYADAN CHATHOTH                                           Contingent
          JUDSON HOUSE,437 SUMNER STREET                                        Unliquidated
          APARTMENT P2                                                          Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1187 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1200 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.828
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTA BYRNE                                                          Contingent
          815 OVERLOOK RIDGE DR.                                                Unliquidated
          CLEVELAND, OH 44109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.828
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTA CHUN                                                           Contingent
          7137 QUAIL LAKES DR                                                   Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.828
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTAL HARRINGTON                                                    Contingent
          2853 NW 212TH TERRACE                                                 Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.828
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTAL PUSHMAN                                                       Contingent
          3943 PEPPERWOOD CT                                                    Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.828
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN BALES                                                         Contingent
          936 KELTONHURST COURT                                                 Unliquidated
          PATASKALA, OH 43062-7366                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.828
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN CARUSO                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.829
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN CARUSO                                                        Contingent
          12 QUAKER RIDGE RD                                                    Unliquidated
          BETHEL, CT 06801                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1188 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1201 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.829
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN DAUBER                                                        Contingent
          2789 WOODLAND ST NE                                                   Unliquidated
          WARREN, OH 44483                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.829
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN DEACON                                                        Contingent
          201B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.829
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN FUNK                                                          Contingent
          8815 ROCKWOOD COURT                                                   Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.829
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN HAYDEN                                                        Contingent
          5530 HEATHERDOWNS BLVD APT 1                                          Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.829
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN HOOVER                                                        Contingent
          1724 FREELAND RD APT 4                                                Unliquidated
          FREELAND, MD 21053-9597                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.829
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN JONES                                                         Contingent
          9050 IRON HORSE LANE APT. 117                                         Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.829
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN MANTEL                                                        Contingent
          160 ACKLEY AVE                                                        Unliquidated
          MALVERNE, NY 11565                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1189 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1202 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.829
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN MASLACH                                                       Contingent
          4927 AUTUMNWOOD LANE                                                  Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.829
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN NOECKER                                                       Contingent
          8450 STATE ROUTE 188                                                  Unliquidated
          CIRCLEVILLE, OH 43113                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.830
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN SCHEER                                                        Contingent
          7804 KIMBERLY DR                                                      Unliquidated
          NEWPORT, MI 48166-9431                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.830
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kristen Silver                                                        Contingent
          1738 Northampton Rd.                                                  Unliquidated
          Apt. 603                                                              Disputed
          Akron, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.830
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN VARGAS                                                        Contingent
          2916 EDEN DR                                                          Unliquidated
          MANCHESTER, MD 21102                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.830
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTEN ZAGALES-CEBALLOS                                              Contingent
          14244 SW 117TH TERRACE                                                Unliquidated
          MIAMI, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.830
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTENA BURLEIGH                                                     Contingent
          12 TAFT ST                                                            Unliquidated
          ABERDEEN, MD 21001-2577                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1190 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1203 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.830
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTHIAM MERCADO                                                     Contingent
          7320 MULLINS DRIVE                                                    Unliquidated
          HOUSTON, TX 77081                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.830
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTI EANS                                                           Contingent
          1617 WALNUT STREET                                                    Unliquidated
          GRAND PRAIRIE, TX 75050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.830
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kristi Green                                                          Contingent
          10739 NW 37th Pl                                                      Unliquidated
          Fort Lauderdale, FL 33351                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.830
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTI WONG                                                           Contingent
          2841 SW 73RD WAY, APT 1904                                            Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.830
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTI-ANNE DECRANEY                                                  Contingent
          520 NE 165TH STREET                                                   Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.831
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTIAN CARATHERS                                                    Contingent
          3012 YUMA DR                                                          Unliquidated
          FORT WORTH, TX 76119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.831
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTIAN COOK                                                         Contingent
          17105 PARKSIDE AVE                                                    Unliquidated
          SOUTH HOLLAND, IL 60473                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1191 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1204 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.831
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kristian Kelly                                                        Contingent
          1532 Lockwood Rd.                                                     Unliquidated
          Baltimore, MD 21218-1602                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.831
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kristin Caruso                                                        Contingent
          12 Quaker Ridge Dr.                                                   Unliquidated
          Bethel, CT 06801                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.831
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTIN SILVER                                                        Contingent
          175 SOUTH REYNOLDS ST                                                 Unliquidated
          APT K411                                                              Disputed
          ALEXANDRIA, VA 22304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.831
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTIN SILVER                                                        Contingent
          1738 NORTHAMPTON RD                                                   Unliquidated
          APT 603                                                               Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.831
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTIN TOY                                                           Contingent
          7320 NIGHTINGALE DR APT 6                                             Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.831
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTIN WESTBERRY                                                     Contingent
          156 GATES ST                                                          Unliquidated
          CORTLAND, OH 44410                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.831
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTIN WESTBERRY                                                     Contingent
          168 GROVE STREET                                                      Unliquidated
          CORTLAND, OH 44410                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1192 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1205 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.831
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTINA BUGARSKI                                                     Contingent
          16401 NW 37TH AVE.                                                    Unliquidated
          MIAMI GARCIAS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.832
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTINA BUGARSKI                                                     Contingent
          114 CEDAR STREET                                                      Unliquidated
          APT 7                                                                 Disputed
          ST. AUGUSTINE, FL 32084
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.832
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTINA HORNSBY                                                      Contingent
          1200 NW 189 TERRACE                                                   Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.832
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTINA KINCAID                                                      Contingent
          306 KINGSTON CIRCLE                                                   Unliquidated
          SYKESVILLE, MD 21784                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.832
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kristina Maystrishyna                                                 Contingent
          330 Thelmar Lane                                                      Unliquidated
          Portsmouth, VA 23701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.832
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTINA MAYSTRISHYNA                                                 Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          BOX A200                                                              Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.832
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTINA MOORE                                                        Contingent
          28522 SW 131 CT                                                       Unliquidated
          HOMESTEAD, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1193 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1206 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.832
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTINA OWENS                                                        Contingent
          8414-C NUNLEY DRIVE                                                   Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.832
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTINA SIDAWAY                                                      Contingent
          1721 GRANT AVE                                                        Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.832
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTINA TATUM                                                        Contingent
          2250 NW 78TH AVENUE                                                   Unliquidated
          PEMBROKE PINES, FL 33024                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.832
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTINA WATKINS                                                      Contingent
          330 GREER ST.                                                         Unliquidated
          SAN ANTONIO, TX 78210                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.833
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTINA WILLIAMS                                                     Contingent
          432 MACHEN ST                                                         Unliquidated
          TOLEDO, OH 43620                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.833
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTLE ROBINSON                                                      Contingent
          17302 NW 48TH CT                                                      Unliquidated
          CAROL CITY, FL 33055                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.833
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTOPHER FABIO                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1194 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1207 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.833
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTOPHER MELL                                                       Contingent
          11654 GRAFTON RD                                                      Unliquidated
          CARLETON, MI 48117                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.833
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRISTOPHER PIERSON                                                    Contingent
          7020 LOCKWOOD BLVD                                                    Unliquidated
          BOARDMAN, OH 44512                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.833
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRITIKA BHAU                                                          Contingent
          4871 NOBLES POND DRIVE NW                                             Unliquidated
          CANTON, OH 44718                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.833
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRIZIA MELENDEZ                                                       Contingent
          1178 SUNNY HILL DRIVE                                                 Unliquidated
          COLUMBUS, OH 43221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.833
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRUTIKA INVALLY                                                       Contingent
          195 WHEELER STREET                                                    Unliquidated
          APARTMENT 203                                                         Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.833
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRYSTA FISCHER                                                        Contingent
          3429 WYCKLIFFE PKWY                                                   Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.833
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRYSTAL GARCIA                                                        Contingent
          13948 SW 161 TERR                                                     Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1195 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1208 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.834
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRYSTAL MCCOY                                                         Contingent
          1117 E. 85TH ST                                                       Unliquidated
          APT. #5                                                               Disputed
          FIRESTONE PARK, CA 90001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.834
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRYSTAL NORMAN                                                        Contingent
          10937 LEFFERTS BOULEVARD                                              Unliquidated
          SOUTH OZONE PARK, NY 11420                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.834
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRYSTAL SIMPSON                                                       Contingent
          371 NE 191 STREET                                                     Unliquidated
          APT 206                                                               Disputed
          MIAMI, FL 33179
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.834
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRYSTAL-LEE ARNOLD                                                    Contingent
          8001 NW 74TH TERR                                                     Unliquidated
          TAMARAC, FL 33321                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.834
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRYSTEN GREEN                                                         Contingent
          824 BAYNER RD                                                         Unliquidated
          LA VERGNE, TN 37086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.834
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRYSTEN GREEN                                                         Contingent
          824 BAYNER RD                                                         Unliquidated
          ESSEX, MD 21221                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.834
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Krysten Kasting                                                       Contingent
          3903 Stonebridge Blvd.                                                Unliquidated
          Akron, OH 44321                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1196 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1209 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.834
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRYSTEN KASTING                                                       Contingent
          5725 TIBARON LN APT 311                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.834
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRYSTIAN NEGRON                                                       Contingent
          21950 SW 127TH CT                                                     Unliquidated
          MIAMI, FL 33170                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.834
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRYSTINE SORA                                                         Contingent
          3625 COLLEGE AVENUE                                                   Unliquidated
          LEO GOODWIN 255                                                       Disputed
          FORT LAUDERDALE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.835
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRYSTLE JOHNSON                                                       Contingent
          317 N WOOD ST.                                                        Unliquidated
          DENTON, TX 76209                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.835
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KRYSTLE JONES                                                         Contingent
          3915 ARBORVIEW RD                                                     Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.835
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KSHAYE WARREN                                                         Contingent
          5250 NELSON AVE                                                       Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.835
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KUAN CHENG                                                            Contingent
          2220 HIGH STREET                                                      Unliquidated
          APT #719                                                              Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1197 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1210 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.835
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KUAN CHENG                                                            Contingent
          55 FIR HILL STREET APT #10A1                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.835
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KUAN LU                                                               Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.835
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KUAN-CHEN HUANG                                                       Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.835
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KUANWU CHU                                                            Contingent
          1296 BUCKINGHAM GATE BLVD                                             Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.835
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KUN CHEN                                                              Contingent
          77 FIRHILL TOWER STREET, APT. 3A1                                     Unliquidated
          AKRON, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.835
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KUN QIAN                                                              Contingent
          77 FIR HL                                                             Unliquidated
          #7C9                                                                  Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.836
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KUN WANG                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1198 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1211 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.836
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KUNAL RASTOGI                                                         Contingent
          2125 CAMPUS RD                                                        Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.836
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KUNLE AYONRINDE                                                       Contingent
          PO BOX 18872                                                          Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.836
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KURSTEN MARTIN                                                        Contingent
          224 MIDDLE ST                                                         Unliquidated
          FREMONT, OH 43420                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.836
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KURT GOODLITT                                                         Contingent
          11598 GAME PRESEVE RD.                                                Unliquidated
          GAITHERSBURG, MD 20878                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.836
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KURT GOODLITT                                                         Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.836
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KURTONIA VICTOR                                                       Contingent
          3905 CHAFFEY ROAD                                                     Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.836
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KUSHAL SHARMA                                                         Contingent
          8828 BLAIRWOOD ROAD APT T2                                            Unliquidated
          BALTIMORE, MD 21236                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1199 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1212 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.836
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KWADARRIUS SMITH                                                      Contingent
          808 W NEW HAMPSHIRE ST                                                Unliquidated
          ORLANDO, FL 32804                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.836
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $498.40
          KWAKU YEBOAH                                                          Contingent
          1106 CUMBERLAND DRIVE                                                 Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.837
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KWANDE BAWA-SHITGURUM                                                 Contingent
          20451 SW 87TH                                                         Unliquidated
          CUTLER BAY, FL 33189                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.837
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KWANELL WOODHOUSE                                                     Contingent
          4805 WOODSIDE RD                                                      Unliquidated
          BALTIMORE, MD 21229-2442                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.837
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KWAYNE ROLLE                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.837
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KWESI IBRAHIM                                                         Contingent
          931 LONGFELLOW ST NW                                                  Unliquidated
          WASHINGTON, DC 20011                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.837
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kwonsha Washington                                                    Contingent
          1 Sebago Dr.                                                          Unliquidated
          Apt. A                                                                Disputed
          Portsmouth, VA 23702
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1200 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1213 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.837
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KWONSHA WASHINGTON                                                    Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.837
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $160.00
          KY NGOC NGUYEN MD INC                                                 Contingent
          9141 Bolsa Ave.                                                       Unliquidated
          #301                                                                  Disputed
          WESTMINSTER, CA 92683
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       0676                         Is the claim subject to offset?     No       Yes


 3.837
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KY-REN BELL                                                           Contingent
          6609 COLLINSDALE RD.                                                  Unliquidated
          APT. J                                                                Disputed
          BALTIMORE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.837
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYANNA TORRENS                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.837
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYE ALEXANDER                                                         Contingent
          6070 SEGUOIA LANE                                                     Unliquidated
          DOUGLASVILLE, GA 30135                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.838
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYESHEYA SMITH                                                        Contingent
          1643 SOUTH CORINTH STREET ROAD                                        Unliquidated
          DALLAS, TX 75203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.838
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYI ALFORD                                                            Contingent
          718 NORTH EDEN ST                                                     Unliquidated
          BALTIMORE, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1201 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1214 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.838
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLA HARVEY                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.838
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE BAKER                                                            Contingent
          421 MEADOWLAND DR.                                                    Unliquidated
          NEWARK, OH 43055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.838
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE BARBER                                                           Contingent
          9928 BRITINAY LANE                                                    Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.838
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE BEIJOY                                                           Contingent
          1433 APPOMATTOX DR.                                                   Unliquidated
          TOLEDO, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.838
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE BEUOY                                                            Contingent
          1433 APPOMATTOX DR.                                                   Unliquidated
          TOLEDO, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.838
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE BISCHOFF                                                         Contingent
          15769 HARBISON DR                                                     Unliquidated
          MACOMB, MI 48042                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.838
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE BOOTHE                                                           Contingent
          5618 OAKLAND MILLS RD                                                 Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1202 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1215 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.838
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE BUNGO                                                            Contingent
          260 ABBEYSHIRE AVE SE                                                 Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.839
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE DRAKE                                                            Contingent
          APT E                                                                 Unliquidated
          6599 COLLINSDALE RD                                                   Disputed
          PARKVILLE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.839
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE FOSTER                                                           Contingent
          5602 13TH AVE                                                         Unliquidated
          VIENNA, WV 26105                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.839
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE HARRIS                                                           Contingent
          829 GARY AVENUE                                                       Unliquidated
          GIRARD, OH 44420                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.839
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE HIGGINBOTHAM                                                     Contingent
          6363 SAINT CHARLES AVENUE                                             Unliquidated
          NEW ORLEANS, LA 70118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.839
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE HILL                                                             Contingent
          44905 N RIDGE RD                                                      Unliquidated
          AMHERST, OH 44001                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.839
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE HUSTON                                                           Contingent
          3435 KENWOOD BLVD                                                     Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1203 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1216 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.839
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE LATOUF                                                           Contingent
          1694 SNOWY OWL CT                                                     Unliquidated
          ROCHESTER, MI 48307                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.839
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE LEEMING                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.839
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE MADDOX                                                           Contingent
          PO BOX 22961                                                          Unliquidated
          BALTIMORE, MD 21203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.839
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE MEREDITH                                                         Contingent
          814 HUEY P. LONG                                                      Unliquidated
          GRETNA, LA 70053                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.840
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE MILLER                                                           Contingent
          1017 MILTON BOULEVARD                                                 Unliquidated
          NEWTON FALLS, OH 44444                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.840
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE PARKS                                                            Contingent
          4347 RIDGE VIEW DR                                                    Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.840
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE PARKS                                                            Contingent
          5106 ARROWBROOK ST NW                                                 Unliquidated
          CANTON, OH 44708                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1204 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1217 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.840
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE PARKS                                                            Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.840
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE PEDRON                                                           Contingent
          18312 TIMKO LN                                                        Unliquidated
          GERMANTOWN, MD 20874-2352                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.840
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE PETERS                                                           Contingent
          4436 KERRY CT                                                         Unliquidated
          ABERDEEN, MD 21001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.840
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE REYNOLDS                                                         Contingent
          1144 STATE ROUTE 89                                                   Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.840
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE RITZ                                                             Contingent
          28514 LAKE SHORE BLVD                                                 Unliquidated
          WILLOWICK, OH 44095                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.840
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE SANDERS                                                          Contingent
          P.O. BOX 998                                                          Unliquidated
          DALY CITY, CA 94017                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.840
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE SCHAFFER                                                         Contingent
          3768 HILL AVE APT 146                                                 Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1205 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1218 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.841
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE TAYLOR                                                           Contingent
          232 CLARA DRIVE                                                       Unliquidated
          TRENTON, OH 45067-1553                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.841
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE TAYLOR                                                           Contingent
          217 NORTH MIAMI STREET                                                Unliquidated
          TRENTON, OH 45067-1223                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.841
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE WATSON                                                           Contingent
          605 BURNING OAKS DRIVE                                                Unliquidated
          WARREN, OH 44484                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.841
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE WILLIAMS                                                         Contingent
          5689 CABINWOOD CT                                                     Unliquidated
          INDIAN HEAD, MD 20640                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.841
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLE WORKMAN                                                          Contingent
          11510 KYLE ROAD                                                       Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.841
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLEE RISINGER-O'MALLEY                                               Contingent
          1710 LYNNBROOK COURT                                                  Unliquidated
          ORIENT, OH 43146                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.841
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLEIGH JABER                                                         Contingent
          3560 HERBERT ST                                                       Unliquidated
          MOGADORE, OH 44260                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1206 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1219 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.841
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLIE BARTO                                                           Contingent
          161 WEDGEWOOD LN NE                                                   Unliquidated
          CARROLLTON, OH 44615                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.841
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLIE BARTON                                                          Contingent
          161 WEDGEWOOD LN NE                                                   Unliquidated
          CARROLLTON, OH 44615                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.841
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLIE DAVIS                                                           Contingent
          6457 SCOTT DRIVE                                                      Unliquidated
          BROOK PARK, OH 44142                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.842
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLIE FLAGLER                                                         Contingent
          401D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.842
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYLIE STEARNS                                                         Contingent
          5054 GOODWILL RD                                                      Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.842
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYMERE PRITCHETT                                                      Contingent
          101C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.842
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYMORA SANDERS                                                        Contingent
          504A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1207 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1220 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.842
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYNDAL ALEXANDER                                                      Contingent
          223 EAST 81ST STREET                                                  Unliquidated
          CHICAGO, IL 60619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.842
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYNNEDY AZUBIKE                                                       Contingent
          2735 BARROWS RD                                                       Unliquidated
          COLUMBUS, OH 43232                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.842
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYRA HARRIS                                                           Contingent
          1112 DARGON QUARRY LANE                                               Unliquidated
          BRUNSWICK, MD 21716                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.842
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYRA MURZYN                                                           Contingent
          300 ILENE DRIVE                                                       Unliquidated
          PLEASANT HILL, CA 94523                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.842
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYRA NELSON                                                           Contingent
          401B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.842
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYRAH KNOX                                                            Contingent
          3720 COLUMBUS DR                                                      Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.843
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYRAH KNOX                                                            Contingent
          812 NORTH BROADWAY                                                    Unliquidated
          APT 2A                                                                Disputed
          BALTIMORE, MD 21205
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1208 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1221 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.843
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYRAH WILLIAMS                                                        Contingent
          4600 SPRINGWATER CT APT C                                             Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.843
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYRAN BRANDON                                                         Contingent
          1236 WALKER AVE                                                       Unliquidated
          BALTIMORE, MD 21239-1740                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.843
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYRIN CHASE                                                           Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B306                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.843
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYRON BROWN                                                           Contingent
          430 S E ST                                                            Unliquidated
          LAKE WORTH, FL 33460                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.843
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYTANA AGUILA                                                         Contingent
          12775 NW 27TH AVE                                                     Unliquidated
          APT 207                                                               Disputed
          MIAMI, FL 33167
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.843
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Kyundra Everett                                                       Contingent
          3913 Stokes Dr.                                                       Unliquidated
          Baltimore, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.843
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYUNDRA EVERETT                                                       Contingent
          3913 STOKES DR                                                        Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1209 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1222 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.843
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYUNGIN NAM                                                           Contingent
          1875 MOONLIT TRAIL                                                    Unliquidated
          APT B                                                                 Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.843
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          KYUNGIN NAM                                                           Contingent
          1444 ALPHADA AVE APT                                                  Unliquidated
          A5                                                                    Disputed
          AKRON, OH 44310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.844
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          L'CHE BROADWAY                                                        Contingent
          3306 LAKE AVE                                                         Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.844
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LA'KENJA DAVIS                                                        Contingent
          1971 GARWOOD DR.                                                      Unliquidated
          ORLANDO, FL 32822                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.844
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LA'KEYA WHITE                                                         Contingent
          5910 FILLMORE STREET                                                  Unliquidated
          APT 13                                                                Disputed
          HOLLYWOOD, FL 33021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.844
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LA'QUASIA ARRINGTON                                                   Contingent
          1405 B WINTER PARK CIRCLE                                             Unliquidated
          ESSEX, MD 21221                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.844
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $217.00
          LabCare Plus                                                          Contingent
          PO Box 771933                                                         Unliquidated
          Detroit, MI 48277-1933                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1210 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1223 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.844
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $599.50
          Labcare Plus                                                          Contingent
          600 Portage Trail                                                     Unliquidated
          Cuyahoga Falls, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1894
                                                                             Is the claim subject to offset?     No       Yes

 3.844
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2.40
          Labcorp Dublin                                                        Contingent
          5920 Wilcox Pl, Ste. F                                                Unliquidated
          Dublin, OH 43016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.844
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $857.18
          Labcorp Holdings                                                      Contingent
          PO Box 2270                                                           Unliquidated
          Burlington, NC 27216                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.844
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $877.80
          Labcorp Tampa                                                         Contingent
          2727 W Doctor MLK, Jr. Blvd                                           Unliquidated
          Ste. 200                                                              Disputed
          Tampa, FL 33607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.844
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LABINOT ELMAZI                                                        Contingent
          9312 SAINT ANGELAS WAY                                                Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.845
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $23,352.25
          Laboratory Corporation of America                                     Contingent
          5610 W LaSalle St.                                                    Unliquidated
          Tampa, FL 33607                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.845
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LABRIA FULMORE                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1211 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1224 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.845
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LACEY LATNEY                                                          Contingent
          506D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.845
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Lachelle Nedd                                                         Contingent
          3104 Jersey Ct                                                        Unliquidated
          Fort Pierce, FL 34947-7246                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.845
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LACIE HOLMES                                                          Contingent
          11310 PARKWOOD COURT N                                                Unliquidated
          NEW ORLEANS, LA 70128                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.845
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LACIE HOLMES                                                          Contingent
          4020 ODIN ST                                                          Unliquidated
          NEW ORLEANS, LA 70126                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.845
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LACO JOHNSON, III                                                     Contingent
          208 S. PULASKI ST. SUITE 3D N.                                        Unliquidated
          BALTIMORE, MD 21223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.845
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LADARRIS AUSTIN-LEE                                                   Contingent
          3754 WINDERWOOD CIR                                                   Unliquidated
          MEMPHIS, TN 38128                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.845
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAEL HAMILTON                                                         Contingent
          2690 FORT APACHEE TRIAL                                               Unliquidated
          DACULA, GA 30019                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1212 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1225 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.845
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAFFEE LIN                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.846
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $125.00
          Lahey Clinic Hospital, Inc.                                           Contingent
          41 Burlington Mall Rd.                                                Unliquidated
          Burlington, MA 01805                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6481
                                                                             Is the claim subject to offset?     No       Yes

 3.846
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAILA MINA                                                            Contingent
          1850 S OCEAN DR. #2706                                                Unliquidated
          HALLANDALE, FL 33009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.846
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAILAH MOORE                                                          Contingent
          20006 SCOTTSDALE BOULEVARD                                            Unliquidated
          SHAKER HEIGHTS, OH 44122                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.846
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAINE GODWIN                                                          Contingent
          2788 EAST KANAGY RD                                                   Unliquidated
          CABLE, OH 43009                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.846
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,349.00
          LAJJA NEUROLOGY ASSOCIATION                                           Contingent
          11920 Astoria Blvd, Ste 290                                           Unliquidated
          HOUSTON, TX 77089                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5433
                                                                             Is the claim subject to offset?     No       Yes

 3.846
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $506.00
          Lake Hospital System, Inc.                                            Contingent
          10977 Capital Pkwy                                                    Unliquidated
          Painesville, OH 44077                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7679
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1213 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1226 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.846
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAKEA JOSEPH                                                          Contingent
          4218 LASALLE RD.                                                      Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.846
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAKEESHA JACKSON                                                      Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.846
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,335.00
          LAKES RADIOLOGY                                                       Contingent
          15600 NW 67th Ave #304                                                Unliquidated
          MIAMI LAKES, FL 33014                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9589
                                                                             Is the claim subject to offset?     No       Yes

 3.846
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAKESHA RICE                                                          Contingent
          3227 NANDINA DR                                                       Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.847
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAKESHIA JOHNSON                                                      Contingent
          9701 E 81ST TERR                                                      Unliquidated
          RAYTOWN, MO 64138                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.847
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAKEYA RANDOLPH                                                       Contingent
          6323 WALTON AVENUE                                                    Unliquidated
          CAMP SPRINGS, MD 20746                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.847
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAKEYDRA MUNNINGS                                                     Contingent
          1399 NW 50TH ST                                                       Unliquidated
          UNIT S                                                                Disputed
          MIAMI, FL 33142
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1214 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1227 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.847
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAKIESHIA ROBINSON                                                    Contingent
          705 WEST KINGSLEY RD                                                  Unliquidated
          GARLAND, TX 75041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.847
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAKIM RICE                                                            Contingent
          7853 LEVY CT                                                          Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.847
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAKIRA JACKSON                                                        Contingent
          1569 NW 30TH STREET                                                   Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.847
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAKSHMI KALYANI MUDRAGADA                                             Contingent
          317 TORREY STREET                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.847
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAKSHMI PRASANNA LOLLA                                                Contingent
          77 FIR HILL STREET                                                    Unliquidated
          APT # 3B5                                                             Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.847
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAKSHMI PRASANNA LOLLA                                                Contingent
          77 FIR HILL STREET                                                    Unliquidated
          APT # 2C4                                                             Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.847
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LALIBELA FARABA                                                       Contingent
          4732 BENNING RD SE                                                    Unliquidated
          201                                                                   Disputed
          WASHINGTON, DC 20019
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1215 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1228 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.848
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAMAR WHITAKER                                                        Contingent
          208 B STEPHENS RD                                                     Unliquidated
          AUGUSTA, GA 30907                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.848
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAMARIE SALMON                                                        Contingent
          2650 NW 56TH AVE                                                      Unliquidated
          APT #103                                                              Disputed
          LAUDERHILL, FL 33313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.848
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAMEES RUKIEH                                                         Contingent
          6117 RED OAK DR                                                       Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.848
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAMESHA FORD                                                          Contingent
          223 SW 1ST AVE                                                        Unliquidated
          DELRAY BEACH, FL 33444                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.848
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAMETRA REID                                                          Contingent
          2309 NW 14TH STREET                                                   Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.848
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAMISE ELBETAR                                                        Contingent
          290 VINE ST, AKRON, OHIO 44304                                        Unliquidated
          SPICER RESIDENCE HALL, ROOM 533A                                      Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.848
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAMISHIA DEBERRY                                                      Contingent
          1968 SW PROVIDENCE PL                                                 Unliquidated
          PORT ST LUCIE, FL 34953                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1216 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1229 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.848
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAMONICA PLATER                                                       Contingent
          3325 RED BUD LANE                                                     Unliquidated
          SHREVEPORT, LA 71108                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.848
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAMONT HUTT                                                           Contingent
          5968 TILGHMAN RD                                                      Unliquidated
          MARION, MD 21838-2129                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.848
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAMONT SAMPLE                                                         Contingent
          1305 WINCHESTER ST.                                                   Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.849
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAMONTAE SHAVER                                                       Contingent
          1169 ARNOLD AVENUE                                                    Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.849
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAMONTE SANDS                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.849
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAMONTIA BUTLER                                                       Contingent
          5446 DORR ST APT 9E                                                   Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.849
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAMONTRIA EDWARDS                                                     Contingent
          2441 STOCKBRIDGE ROAD, APT 14303                                      Unliquidated
          DENTON, TX 76208                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1217 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1230 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.849
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAN YU                                                                Contingent
          2912 WIGEON WAY APT. 208                                              Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.849
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAN'QUONE HARRIS                                                      Contingent
          18002 RICHMOND PLACE DR                                               Unliquidated
          APT 2326                                                              Disputed
          TAMPA, FL 33647
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.849
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LANA DAHMAN                                                           Contingent
          4819 SNOW BLOSSOM LANE                                                Unliquidated
          BRECKSVILLE, OH 44141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.849
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LANA RUKIEH                                                           Contingent
          6117 RED OAK DR                                                       Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.849
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LANAE LUMPKIN                                                         Contingent
          1609 NORTH ROSEDALE ST                                                Unliquidated
          APT 2                                                                 Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.849
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LANAISHA DAMERON                                                      Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B517                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.850
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LANAJIA WASHINGTON                                                    Contingent
          850 OLIVE LN.                                                         Unliquidated
          HARKER HEIGHTS, TX 76548                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1218 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1231 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.850
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LANASIA THOMPSON                                                      Contingent
          7334 A KELLEY LOOP                                                    Unliquidated
          FORT MEADE, MD 20755                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.850
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LANASIA THOMPSON                                                      Contingent
          2950 PIERCE COURT                                                     Unliquidated
          UNIT C                                                                Disputed
          FORT MEADE, MD 20755
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.850
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LANCE HENDERSON                                                       Contingent
          3580 NORMANDY RD                                                      Unliquidated
          SHAKER HEIGHTS, OH 44120                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.850
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LANCE WARREN                                                          Contingent
          423 S. 12TH ST.                                                       Unliquidated
          SAN JOSE, CA 95112                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.850
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LANDEN ANGEL                                                          Contingent
          1145 KAILYN CT                                                        Unliquidated
          HAMILTON, OH 45013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.850
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LANDEN MALBROUGH                                                      Contingent
          5555 S BRIAR BEND LOOP                                                Unliquidated
          BEAUMONT, TX 77708-2344                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.850
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LANDIS JONES                                                          Contingent
          19242 SCOTTSDALE BOULEVARD                                            Unliquidated
          SHAKER HEIGHTS, OH 44122                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1219 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1232 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.850
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LANDRY SLIDER                                                         Contingent
          3916 VIRA ROAD                                                        Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.850
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LANIECE WATSON                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          BOX C371                                                              Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.851
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAPORSHA KENNEDY                                                      Contingent
          508 FARMHURST DR                                                      Unliquidated
          CHARLOTTE, NC 28217-4925                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.851
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAPRIA LEE                                                            Contingent
          7914 ESTHER DR                                                        Unliquidated
          OXON HILL, MD 20745-1420                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.851
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAQUASIA COE                                                          Contingent
          3461 WILSON AVE 3C                                                    Unliquidated
          BRONX, NY 10469                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.851
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAQUESHA FORD                                                         Contingent
          223 SW 1ST AVENUE                                                     Unliquidated
          DELRAY BEACH, FL 33444                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.851
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAQUINTA AYRES                                                        Contingent
          1503 EAST LAFAYETTE AVE                                               Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1220 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1233 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.851
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAQUINTA DICKERSON                                                    Contingent
          1244 WALKER AVE .                                                     Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.851
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAQUISHA HARRIS                                                       Contingent
          2731 GWYNNS FALLS PKWY                                                Unliquidated
          APT 1                                                                 Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.851
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAQUISHA OUTTEN                                                       Contingent
          3583 NW 86TH WAY                                                      Unliquidated
          SUNRISE, FL 33351                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.851
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAQUITA JACKSON                                                       Contingent
          6516 BARBOO DRIVE                                                     Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.851
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LARA TAYAR                                                            Contingent
          4618 NANTUCKETT DR APT 5                                              Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.852
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LARAE BROWN                                                           Contingent
          1715 EAST EAGER ST APT 210                                            Unliquidated
          BALTIMORE, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.852
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LARAVIA PITTMAN                                                       Contingent
          4503 WAKEFIELD RD APT D                                               Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1221 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1234 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.852
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LARISSA KITE                                                          Contingent
          3236 DOMAIN STREET                                                    Unliquidated
          SAINT CHARLES, MO 63301                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.852
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LARKYN PIERCE                                                         Contingent
          2902 AUTUMN LAKE DRIVE                                                Unliquidated
          KATY, TX 77450                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.852
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LARRIE LOVETT                                                         Contingent
          6980 NW 6TH STREET                                                    Unliquidated
          PLANTATION, FL 33317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.852
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LARRY HICKS                                                           Contingent
          119 N CLINTON ST                                                      Unliquidated
          BALTIMORE, MD 21224-1420                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.852
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LARRY HYLTON                                                          Contingent
          2445 SHIRLEY AVE.                                                     Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.852
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Larry Johnson                                                         Contingent
          5146 Darien Rd                                                        Unliquidated
          Baltimore, MD 21206-4029                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.852
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LARRY JOHNSON                                                         Contingent
          13909 EASTWOOD                                                        Unliquidated
          CLEVELAND, OH 44125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1222 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1235 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.852
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LARRY LEWIS                                                           Contingent
          3700 SUNTREE COURT #116                                               Unliquidated
          ARLINGTON, TX 76014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.853
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Larry Markell                                                         Contingent
          728 Vine St.                                                          Unliquidated
          Baltimore, MD 21201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.853
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LARRY WEEKS                                                           Contingent
          3711 WENDELKIN STREET                                                 Unliquidated
          DALLAS, TX 75215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.853
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LARRYSSA PIERRE                                                       Contingent
          910 NW 130TH ST                                                       Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.853
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LASCELL LAVER                                                         Contingent
          3322 NW 33RD AVENUE                                                   Unliquidated
          LAUDERDALE LAKES, FL 33309                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.853
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LASEAN ROBINSON                                                       Contingent
          1500 PENTWOOD ROAD                                                    Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.853
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Lashae Robinson                                                       Contingent
          1721 Glen Ridge Rd.                                                   Unliquidated
          Parkville, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1223 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1236 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.853
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LASHALLE JACKSON                                                      Contingent
          19145 NW 13TH ST                                                      Unliquidated
          PEMBROKE PINES, FL 33029                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.853
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LASHANTA DIXON                                                        Contingent
          608B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.853
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LASHANTA DIXON                                                        Contingent
          7301 DUNWALL CT APT C                                                 Unliquidated
          BELTSVILLE, MD 20705                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.853
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LASHAUNNA WILLIAMS                                                    Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.854
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LASHAWN EVANS                                                         Contingent
          6520 FALKIRK AVENUE                                                   Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.854
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LASHAWND JOHNSON                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.854
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LASHIA DANIELS                                                        Contingent
          4735 CHATFORD AVE                                                     Unliquidated
          BALTIMORE, MD 21206-6800                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1224 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1237 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.854
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LASHORNTE HUYLER                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.854
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LASSANE KANAZOE                                                       Contingent
          393 SUMNER STREET                                                     Unliquidated
          APARTMENT 2-100C                                                      Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.854
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LASSE LAHRTZ                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.854
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATANDRA COLE-BRITTON                                                 Contingent
          205 BUFFALO CREEK DRIVE                                               Unliquidated
          DESOTO, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.854
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATEAVEN KNIGHT                                                       Contingent
          12515 BARKKER CYPRESS ROAD,                                           Unliquidated
          APT 9122                                                              Disputed
          CYPRESS, TX 77429
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.854
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATERRA ALEXANDER                                                     Contingent
          7495 VIA LURIA                                                        Unliquidated
          LAKE WORTH, FL 33467                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.854
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATIA HARLEY                                                          Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1225 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1238 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.855
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Latifa Athumani-Tyson                                                 Contingent
          10211 Fairway Dr.                                                     Unliquidated
          Ellicott City, MD 21042                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.855
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATIFA ATHUMANI-TYSON                                                 Contingent
          10211 FAIRWAY DR.                                                     Unliquidated
          ELLICOTT CITY, MD 21042                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.855
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATIFFANI LOGAN                                                       Contingent
          1021 PECAN CROSSING                                                   Unliquidated
          DESOTO, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.855
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATISHA PRUNELL                                                       Contingent
          1665 DARLEY AVE                                                       Unliquidated
          BALTIMORE, MD 21213-1318                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.855
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATISHA PURNELL                                                       Contingent
          1665 DARLEY AVE                                                       Unliquidated
          BALTIMORE, MD 21213-1318                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.855
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATONDRA NELSON                                                       Contingent
          6853 SAHARASTONE                                                      Unliquidated
          CONVERSE, TX 78109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.855
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATOSHA ENGLISH                                                       Contingent
          13054 SEWANEE DRIVE                                                   Unliquidated
          FRISCO, TX 75035                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1226 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1239 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.855
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATOSHIA COOPER                                                       Contingent
          5644 NW 4TH AVE                                                       Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.855
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATOYA CLAYTON                                                        Contingent
          3136 AVENUE H W                                                       Unliquidated
          RIVIERA BEACH, FL 33404                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.855
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATOYA EMERSON                                                        Contingent
          2626 RUFFIN WAY                                                       Unliquidated
          NORFOLK, VA 23504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.856
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATOYA STODDART                                                       Contingent
          3509 SW 52 AVENUE                                                     Unliquidated
          APT #203                                                              Disputed
          HOLLYWOOD, FL 33023
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.856
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATREASE HAWTHORNE                                                    Contingent
          1869 EAGLE CT                                                         Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.856
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LATRELLE ROLLE                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.856
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUNTREST READUS                                                      Contingent
          3439 ROCKWOOD AVE                                                     Unliquidated
          MEMPHIS, TN 38122                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1227 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1240 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.856
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA ADAMOVICH                                                       Contingent
          770 BARTLETT ROAD                                                     Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.856
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA AGNANT                                                          Contingent
          2998 NW 132ND STREET                                                  Unliquidated
          APT 411                                                               Disputed
          OPA LOCKA, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.856
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA AZUERO CASTILLO                                                 Contingent
          446 SHERMAN ST.                                                       Unliquidated
          APT 103A                                                              Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.856
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA AZURO CASTILLO                                                  Contingent
          483 H BROWN ST.                                                       Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.856
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA BOLIN                                                           Contingent
          1587 LEWIS DRIVE                                                      Unliquidated
          LAKEWOOD, OH 44107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.856
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA CHAVEZ                                                          Contingent
          2122 AVENUE A                                                         Unliquidated
          KATY, TX 77493                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.857
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA DAVILA GARCIA                                                   Contingent
          472 SPICER ST                                                         Unliquidated
          APT. DOWN                                                             Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1228 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1241 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.857
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA LAKINS                                                          Contingent
          537 HERBERT RD                                                        Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.857
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Laura Lam-Phaure                                                      Contingent
          4430 N Holland Sylvania Rd.                                           Unliquidated
          Apt. 4131                                                             Disputed
          Toledo, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.857
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA LAM-PHAURE                                                      Contingent
          4430 N HOLLAND SYLVANIA RD                                            Unliquidated
          APT 4131                                                              Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.857
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA LEE LEWIS                                                       Contingent
          1521 HUNT AVE                                                         Unliquidated
          LANDOVER, MD 20785                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.857
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA MCKAY                                                           Contingent
          4833 RIDGEMERE LN                                                     Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.857
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA NILSSON                                                         Contingent
          139 S 2ND ST                                                          Unliquidated
          WATERVILLE, OH 43566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.857
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA ODENBRETT                                                       Contingent
          2226 SOUTH OVERLOOK ROAD                                              Unliquidated
          CLEVELAND HEIGHTS, OH 44106                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1229 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1242 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.857
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA PEDERSEN
          3301 COLLEGE AVE                                                      Contingent
          C/O JOHN CONSTABLE                                                    Unliquidated
          NOVA WOMEN'S SOCCER OFFICE                                            Disputed
          FORT LAUDERDALE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.857
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA REINA                                                           Contingent
          18530 NW 18TH STREET                                                  Unliquidated
          HOLLYWOOD, FL 33029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.858
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA SAVARIAU                                                        Contingent
          55 FIR HILL APT 5B8,                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.858
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA TORRES                                                          Contingent
          9876 MANORFORD DR                                                     Unliquidated
          PARMA HEIGHTS, OH 44130                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.858
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA TORRES                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.858
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA TOWNES                                                          Contingent
          6 ROYAL OAK AVE                                                       Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.858
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURA WANG                                                            Contingent
          3778 HILL AVE APT 81                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1230 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1243 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.858
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREL HUDSON                                                         Contingent
          508 PEARWOOD DR                                                       Unliquidated
          BEL AIR, MD 21014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.858
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURELLE DAVIS                                                        Contingent
          12250 ATLANTIC BLVD.                                                  Unliquidated
          APT. 1404                                                             Disputed
          JACKSONVILLE, FL 32225
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.858
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURELLE DAVIS                                                        Contingent
          12250 ATLANTIC BLVD.                                                  Unliquidated
          APT. 1404                                                             Disputed
          JACKSONVILLE, FL 32225
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.858
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN BAHONSUA                                                       Contingent
          7141 N. KEDZIE AVE.                                                   Unliquidated
          UNIT #1508                                                            Disputed
          CHICAGO, IL 60645
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.858
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Lauren Bates                                                          Contingent
          4140 Stoneroot Dr.                                                    Unliquidated
          Hilliard, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.859
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN BATES                                                          Contingent
          4140 STONEROOT DRIVE                                                  Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.859
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN BEHONSUA                                                       Contingent
          7141 N. KEDZIE AVE.                                                   Unliquidated
          UNIT #1508                                                            Disputed
          CHICAGO, IL 60645
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1231 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1244 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.859
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN BERGER                                                         Contingent
          25 FRENCH MILL RUN #6                                                 Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.859
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN BORDEN                                                         Contingent
          1325 WEATHERVANE LANE, APT 3C                                         Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.859
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN CABRERA                                                        Contingent
          8061 SW 89TH PL                                                       Unliquidated
          MIAMI, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.859
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN CALDWELL                                                       Contingent
          3003 HIGHPOINT TRAIL                                                  Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.859
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN CBRERA                                                         Contingent
          8061 SW 89TH PL                                                       Unliquidated
          MIAMI, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.859
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN COMER                                                          Contingent
          1467 ELDER AVE                                                        Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.859
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN CORCORAN                                                       Contingent
          4214 W BEACH PARK DR                                                  Unliquidated
          TAMPA, FL 33609-3814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1232 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1245 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.859
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN DEVAUX                                                         Contingent
          1423 BELLA VISTA AVE                                                  Unliquidated
          CORAL GABLES, FL 33156                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.860
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN DIALS                                                          Contingent
          122 TOWNLINE ST                                                       Unliquidated
          OAK HARBOR, OH 43449                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.860
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN HUNG                                                           Contingent
          UNIVERSITY OF AKRON                                                   Unliquidated
          373 CARROLL ST JAR 62                                                 Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.860
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN JACKSON                                                        Contingent
          4430 N HOLLAND SYLVANIA RDAPT 4235                                    Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.860
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN KAATZ                                                          Contingent
          9307 SHADY LAKE DRIVE, APT. 202S                                      Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.860
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN KELLEY                                                         Contingent
          1656 E. 87TH PLACE                                                    Unliquidated
          CHICAGO, IL 69617                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.860
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN KISSICK                                                        Contingent
          7166 HATCHERY RD                                                      Unliquidated
          WATERFORD, MI 48327                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1233 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1246 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.860
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN LAMBERT                                                        Contingent
          19820 WAMPLER DR                                                      Unliquidated
          STOUTSVILLE, OH 43154                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.860
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN LINKER                                                         Contingent
          2511 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.860
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN MCQUINN                                                        Contingent
          15 N TERRACE AVE                                                      Unliquidated
          NEWARK, OH 43055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.860
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN METTER                                                         Contingent
          5989 SECTION RD                                                       Unliquidated
          OTTAWA LAKE, MI 49267                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.861
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN MOLLOHAN                                                       Contingent
          11344 CRACKLE ROAD                                                    Unliquidated
          CHAGRIN FALLS, OH 44023                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.861
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN PADRON                                                         Contingent
          410 CLOVER COURT                                                      Unliquidated
          BRANCHBURG, NJ 08853                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.861
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN PUPKO                                                          Contingent
          2980 SOLANO AVENUE                                                    Unliquidated
          APT 207                                                               Disputed
          HOLLYWOOD, FL 33024
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1234 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1247 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.861
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN SEAS                                                           Contingent
          2132 TATER RIDGE ROAD                                                 Unliquidated
          WEST UNION, OH 45693                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.861
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN SMETHERS                                                       Contingent
          339 STULL AVENUE                                                      Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.861
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN WEAVER                                                         Contingent
          176 CHESTERFIELD LN APT 8                                             Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.861
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN WYNN                                                           Contingent
          500 WEST TANTALLON DR                                                 Unliquidated
          FORT WASHINGTON, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.861
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUREN YILDIZ                                                         Contingent
          1217 PINE TREE DR                                                     Unliquidated
          LAKE VILLA, IL 60046                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.861
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURENCIA STORR                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.861
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURIE HIATT                                                          Contingent
          11499 CHLOE MAE LANE                                                  Unliquidated
          DUBUQUE, IA 52001                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1235 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1248 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.862
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAURYN CINADR                                                         Contingent
          1425 WINGEDFOOT DRIVE                                                 Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.862
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAUTARO BLASCO                                                        Contingent
          7561 NW 173RD LANE                                                    Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.862
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAVANYA VADAMODALA                                                    Contingent
          55 FIR HL                                                             Unliquidated
          APT 9B4                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.862
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAVANYA VADAMODALA                                                    Contingent
          77 FIR HL                                                             Unliquidated
          APT 8B11                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.862
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAVARES FRAGER                                                        Contingent
          18575 NW 22ND AVE                                                     Unliquidated
          MIAMI, FL 33056                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.862
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAVENDER RODRIGUEZ                                                    Contingent
          3042 JEMEZ ROAD APT B                                                 Unliquidated
          SANTA FE, NM 87507                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.862
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAVONNE GAUTHNEY                                                      Contingent
          22 E EXCHANGE ST                                                      Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1236 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1249 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.862
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAVOSSHA SMITH                                                        Contingent
          508 FAIRBROOK LANE                                                    Unliquidated
          FORT WORTH, TX 76140                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.862
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAWREN HILL                                                           Contingent
          2801 STONEGATE DR.                                                    Unliquidated
          FLINT, MI 48507                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.862
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAWRENCE MAUVAIS                                                      Contingent
          461 SW 83RD AVE                                                       Unliquidated
          NORTH LAUDERDALE, FL 33068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.863
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $17.50
          Laxmi Health, LLC                                                     Contingent
          7600 W Camino Real                                                    Unliquidated
          Boca Raton, FL 33433                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.863
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAYAN HAMIDI NIA                                                      Contingent
          55 FIRHILL ST                                                         Unliquidated
          9B5                                                                   Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.863
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAYAN HAMIDI NIA                                                      Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.863
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAYAN HAMIDI NIA                                                      Contingent
          80 E EXCHANGE ST                                                      Unliquidated
          267D                                                                  Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1237 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1250 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.863
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAYLA NGUYEN                                                          Contingent
          4744 FORT PECK ROAD                                                   Unliquidated
          NEW PORT RICHEY, FL 34655                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.863
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAYNET CORNELIO                                                       Contingent
          5411 W 24TH AVE APT 54                                                Unliquidated
          HIALEAH GARDENS, FL 33016                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.863
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAYTH DAHBOUR                                                         Contingent
          1024 ABBEY RD                                                         Unliquidated
          MONROE, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.863
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LAZARO GARCIA                                                         Contingent
          14942 SW 20 STREET                                                    Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.863
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LE NGUYEN                                                             Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.863
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LE'BRODERICK JOHNSON                                                  Contingent
          9613 ROLLING ROCK LANE, APT116                                        Unliquidated
          DALLAS, TX 75238                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.864
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LE'EIRE EVANS                                                         Contingent
          194 NEWTON PLACE                                                      Unliquidated
          AKRON, OH 44130                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1238 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1251 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.864
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $304.04
          LEA HARRACKSINGH                                                      Contingent
          333 NW 70th Ave. #206                                                 Unliquidated
          Fort Lauderdale, FL 33317                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0007
                                                                             Is the claim subject to offset?     No       Yes

 3.864
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEA WESTERHOLD                                                        Contingent
          5320 MCCARTNEY RD                                                     Unliquidated
          SANDUSKY, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.864
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEAH BANKS                                                            Contingent
          160 WENDOLYN TRCE                                                     Unliquidated
          FAYETTEVILLE, GA 30215-7714                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.864
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEAH DAVIS                                                            Contingent
          1302 FARMINGDALE AVENUE                                               Unliquidated
          CAPITOL HEIGHTS, MD 20743                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.864
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEAH DEFILIPPO                                                        Contingent
          2329 APPALOOSA TR                                                     Unliquidated
          WELLINGTON, FL 33414                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.864
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEAH FAGAN                                                            Contingent
          3729 PURITAN DR                                                       Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.864
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEAH HENDERSON                                                        Contingent
          150 EDGEWOOD LANE                                                     Unliquidated
          SEWARD, PA 15954                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1239 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1252 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.864
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEAH HENLEY                                                           Contingent
          11043 STONE RD                                                        Unliquidated
          VALLEY VIEW, OH 44125                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.864
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEAH IANNINI                                                          Contingent
          5085 RIDGE MEADOW DRIVVE                                              Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.865
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEAH RECKER                                                           Contingent
          7210 TOWNSHIP ROAD 95                                                 Unliquidated
          FINDLAY, OH 45840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.865
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEAH VALDEZ                                                           Contingent
          217 NORTH SUNSET AVENUE APT 65                                        Unliquidated
          WEST COVINA, CA 91790                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.865
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEAH WRIGHT                                                           Contingent
          702 NORTH 64TH STREET                                                 Unliquidated
          PHILADELPHIA, PA 19151                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.865
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEAMON HARRIS                                                         Contingent
          2555 HARLEM AVE                                                       Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.865
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEANNA WALSTON                                                        Contingent
          25608 BRECKENRIDGE DRIVE                                              Unliquidated
          EUCLID, OH 44117                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1240 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1253 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.865
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEAUNTI JEFFERSON                                                     Contingent
          1865 BEALER DRIVE                                                     Unliquidated
          APT. C                                                                Disputed
          MARION, OH 43302-8764
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.865
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,199.86
          Leavitt Medical Associates of Flori                                   Contingent
          4100 Southpoint Dr. E                                                 Unliquidated
          Jacksonville, FL 32216                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.865
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEE CARR                                                              Contingent
          4709 LABURNUM DR                                                      Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.865
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEE DENNIS                                                            Contingent
          315 CONRAD ST                                                         Unliquidated
          NEW ORLEANS, LA 70124-3411                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.865
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $108.10
          Lee Memorial Health System                                            Contingent
          9981 S HealthPark Dr.                                                 Unliquidated
          Fort Myers, FL 33908                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.866
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEE WASHINGTON                                                        Contingent
          2082 ECHODALE AVENUE                                                  Unliquidated
          APT A9                                                                Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.866
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEEANN VON KORFF                                                      Contingent
          6410 NORTHWARD ST                                                     Unliquidated
          LOVELAND, OH 45140                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1241 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1254 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.866
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEEASIA BROWN                                                         Contingent
          4132 VISTA DEL LAGO DR                                                Unliquidated
          WINTER HAVEN, FL 33881                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.866
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEENA RAMLACKHAN                                                      Contingent
          341 LEUCADENDRA DRIVE                                                 Unliquidated
          GABLES ESTATES                                                        Disputed
          CORAL GABLES, FL 33156
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.866
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEESA BOWES                                                           Contingent
          967 NE 145TH ST                                                       Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.866
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEEZA ST. FLEUR                                                       Contingent
          715 SW 50 TERRACE                                                     Unliquidated
          MARGATE, FL 33068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.866
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEI CHEN                                                              Contingent
          3414 DORR ST APT 230                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.866
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEI ZHOU                                                              Contingent
          2220 HIGH ST                                                          Unliquidated
          APT 521                                                               Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.866
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEI ZHOU                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1242 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1255 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.866
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEI ZHOU                                                              Contingent
          80 E EXCHANGE ST                                                      Unliquidated
          275-C                                                                 Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.867
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEIGH TIPPER                                                          Contingent
          600 N ROESSLER ST                                                     Unliquidated
          MONROE, MI 48162                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.867
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEIGHA GILBERT                                                        Contingent
          14115 STATE ROUTE 116                                                 Unliquidated
          SAINT MARYS, OH 45885                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.867
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEIGHA LOBKOVICH                                                      Contingent
          4802 HUNT RD                                                          Unliquidated
          ADRIAN, MI 49221                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.867
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $81.89
          Leila Hosseini                                                        Contingent
          1 Ross Park Blvd.                                                     Unliquidated
          Steubenville, OH 43952                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.867
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEKWON IMOKE                                                          Contingent
          7685 PRESIDENT ST                                                     Unliquidated
          FULTON, MD 20759                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.867
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEMANUEL FITZGERALD                                                   Contingent
          3378 NW 23 STREET                                                     Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1243 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1256 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.867
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEMANUEL MAHLANGU                                                     Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A365                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.867
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEMUEL PRIDGEN                                                        Contingent
          1527 E. COLD SPRING LN                                                Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.867
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEN SASAKI                                                            Contingent
          1348 BOSWALL DRIVE                                                    Unliquidated
          WORTHINGTON, OH 43085                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.867
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LENA BAKER                                                            Contingent
          170 CHESTERFIELD LN APT 6                                             Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.868
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LENISE RIVERA                                                         Contingent
          11231 SW 211TH ST                                                     Unliquidated
          MIAMI, FL 33170                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.868
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LENNARD BAKER                                                         Contingent
          300 LIBRIERY DRIVE                                                    Unliquidated
          FORT WORTH, TX 76119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.868
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LENORA BERNARD                                                        Contingent
          5314 36TH AVENUE CIRCLE WEST                                          Unliquidated
          BRADENTON, FL 34209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1244 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1257 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.868
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEON FIGG                                                             Contingent
          11127 ESTEPA DR                                                       Unliquidated
          OAKLAND, CA 94603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.868
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEON NOGIC                                                            Contingent
          1018 BURLESON ST                                                      Unliquidated
          GRAND PRAIRIE, TX 75050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.868
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEONARD BROWN                                                         Contingent
          2801 NW 171 STREET                                                    Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.868
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Leonard Insurance Services
          Assured Partners                                                      Contingent
          42441 Mt. Pleasant St. NW                                             Unliquidated
          Suite 200                                                             Disputed
          North Canton, OH 44720
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.868
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEONARD SOHN                                                          Contingent
          421 ALLYN ST                                                          Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.868
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEONARDO GOMEZ                                                        Contingent
          506 HALEY DR                                                          Unliquidated
          OREGON, OH 43616                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.868
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEONCA WOODS                                                          Contingent
          4340 SW 19TH STREET                                                   Unliquidated
          WEST PARK, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1245 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1258 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.869
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEONNETTE MCGLOTHERN                                                  Contingent
          10940 WALNUT HILL LN APT 106W                                         Unliquidated
          DALLAS, TX 75232                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.869
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEQUOYAL GRAHAM                                                       Contingent
          8832 SEVILLE STREET                                                   Unliquidated
          PAHOKEE, FL 33476                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.869
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEROY EDWARDS                                                         Contingent
          730 SW 38TH AVE                                                       Unliquidated
          DAVIE, FL 33312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.869
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LESHONDA PARKER                                                       Contingent
          899 NW 214TH STREET                                                   Unliquidated
          BLDG 26, APT 202                                                      Disputed
          MIAMI, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.869
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LESHONDA PARKER                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.869
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LESHONDA PARKER                                                       Contingent
          18013 NW 14ST PLACE                                                   Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.869
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LESLEY CAMPBELL                                                       Contingent
          814 CALVERT TOWNE DR                                                  Unliquidated
          PRINCE FREDERICK, MD 20678                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1246 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1259 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.869
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LESLIE ALLEN                                                          Contingent
          2330 BLUE CREEK DRIVE                                                 Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.869
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LESLIE GUNION                                                         Contingent
          2011 ROWLAND AVE                                                      Unliquidated
          CANTON, OH 44714                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.869
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Leslie Hackney                                                        Contingent
          190 Round Hill Rd.                                                    Unliquidated
          Boston, VA 22713                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.870
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LESLIE TILLUCKDHARRY                                                  Contingent
          1520 WHITEHALL DRIVE UNIT 301                                         Unliquidated
          DAVIE, FL 33324                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.870
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LESLIE TORRES                                                         Contingent
          4209 SCOTTSDALE DRIVE                                                 Unliquidated
          MESQUITE, TX 75150                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.870
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LESLIE VEGA                                                           Contingent
          2890 VIRGINIA ST. APT. 701                                            Unliquidated
          COCONUT GROVE, FL 33133                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.870
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LESLY MARCIN                                                          Contingent
          1902 HARRISON ST                                                      Unliquidated
          HOLLYWOOD, FL 33020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1247 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1260 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.870
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LESSIE ABRON                                                          Contingent
          1206 GREGORY AVE                                                      Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.870
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LESTER GONZALEZ                                                       Contingent
          7005 GLENEAGLE DR                                                     Unliquidated
          MIAMI LAKES, FL 33014                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.870
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LETICIA MUTABRIWA                                                     Contingent
          4875 KINGSHILL DR                                                     Unliquidated
          APT 316                                                               Disputed
          COLUMBUS, OH 43229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.870
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LETICIA SKRABUT                                                       Contingent
          1808 N WESTWOOD AVE APT B                                             Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.870
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEVETTE JILES                                                         Contingent
          5743 W. LAURIE LANE                                                   Unliquidated
          GLENDALE, AZ 85302                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.870
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEVI BECKER                                                           Contingent
          3426 W 43RD ST                                                        Unliquidated
          ERIE, PA 16506                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.871
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEVI THOMPSON                                                         Contingent
          835 N. 4TH ST.                                                        Unliquidated
          STEUBENVILLE, OH 43952                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1248 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1261 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.871
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEVI WICK                                                             Contingent
          15595 GREEN RD                                                        Unliquidated
          BOWLING GREEN, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.871
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEVYN BENAVIDES                                                       Contingent
          3288 CANDLEWOOD PLACE                                                 Unliquidated
          GRAND PRAIRIE, TX 75050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.871
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEWIS ROMAN                                                           Contingent
          3921 SHENTON RD                                                       Unliquidated
          RANDALLSTOWN, MD 21133-2205                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.871
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEXANDER ACOSTA                                                       Contingent
          14985 FILLMORE ST                                                     Unliquidated
          MIAMI, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.871
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEXINE SHIRLEY                                                        Contingent
          7359 NW 34TH STREET                                                   Unliquidated
          LAUDERHILL, FL 33319                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.871
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEXINGTON WILSON                                                      Contingent
          120 NORTH AVE.                                                        Unliquidated
          APT. #213                                                             Disputed
          TALLMADGE, OH 44278
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.871
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEXIS HOLLEY                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A166                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1249 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1262 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.871
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEXIS HOLLEY                                                          Contingent
          5273 HEATHGLEN CIRCLE                                                 Unliquidated
          VIRGINIA BEACH, VA 23456                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.871
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEXTON STUBBS                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.872
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEXUS CLARK                                                           Contingent
          515 LODGE AVE                                                         Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.872
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEYAO WU                                                              Contingent
          55 FIR HILL, APT. 5A1                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.872
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LEYAO ZHOU                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.872
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LI SUN                                                                Contingent
          PO BOX 1350                                                           Unliquidated
          AKRON, OH 44309                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.872
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIAM OSBORNE                                                          Contingent
          202 IVORY DRIVE                                                       Unliquidated
          MELBOURNE BEACH, FL 32951                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1250 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1263 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.872
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIAM REILLY                                                           Contingent
          310 HALLSONS LN                                                       Unliquidated
          BEN LOMOND, CA 95005-9411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.872
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIANA MACIEL                                                          Contingent
          19792 WALLFLOWER LANE                                                 Unliquidated
          APPLE VALLEY, CA 92308                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.872
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIANA RIVERA VALERIO                                                  Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.872
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIANG CHEN                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.872
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIANG YANG                                                            Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.873
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Lianna Mueller                                                        Contingent
          97 Casterton Ave.                                                     Unliquidated
          Akron, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.873
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIANNA MUELLER                                                        Contingent
          32 TALBOT DR.                                                         Unliquidated
          BEDFORD, OH 44146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1251 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1264 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.873
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIANNA MUELLER                                                        Contingent
          97 CASTERTON AVE                                                      Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.873
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIAO XIONG                                                            Contingent
          1674 GINKGO COURT                                                     Unliquidated
          APT. 262                                                              Disputed
          KENT, OH 44240
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.873
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIAO XIONG                                                            Contingent
          2200 HIGH ST. APT. 467                                                Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.873
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIBO YAO                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.873
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIBO YAO                                                              Contingent
          63 EBER AVE.                                                          Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.873
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LICH DO                                                               Contingent
          882 LAMONDE DR                                                        Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.873
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIDDIANNA ATWOOD                                                      Contingent
          2361 KEMPER AVE                                                       Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1252 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1265 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.873
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIDIA ALVAREZ                                                         Contingent
          316 VICKIE DRIVE                                                      Unliquidated
          SEAGOVILLE, TX 75159                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.874
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIJIAO LIU                                                            Contingent
          3926 SECKINGER DR                                                     Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.874
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LILIAN CHALFANT                                                       Contingent
          233 BUTTONWOOD CT                                                     Unliquidated
          GAHANNA, OH 43230                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.874
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LILLIAN BOOKER                                                        Contingent
          4515 26TH STREET W                                                    Unliquidated
          APT #103                                                              Disputed
          BRADENTON, FL 34207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.874
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LILLIAN CROSSLEY                                                      Contingent
          3005 LOMITA STREET                                                    Unliquidated
          FORT WORTH, TX 76119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.874
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LILLIANA SEPULVEDA VERA                                               Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.874
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIN PAN                                                               Contingent
          262 MALLARD POINT DR. #310                                            Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1253 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1266 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.874
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINA ALFEHAID                                                         Contingent
          2200 HIGH ST APT 453                                                  Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.874
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINAYSHA MARSHALL-EDEN                                                Contingent
          1500 APPLETON ST                                                      Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.874
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,712.00
          LINCOLN ROAD DERMATOLOGY                                              Contingent
          1111 LINCOLN RD. #375                                                 Unliquidated
          MIAMI BEACH, FL 33139                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0329
                                                                             Is the claim subject to offset?     No       Yes

 3.874
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $336.37
          Linda F. Bach, MD PA                                                  Contingent
          660 NE 95th St. #1                                                    Unliquidated
          Miami, FL 33138                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.875
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDA GONZALEZ                                                        Contingent
          6243 SETTLERS SQUARE LANE                                             Unliquidated
          KATY, TX 77449                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.875
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $165.00
          Linda M. Sedlacek, OD                                                 Contingent
          4153 Bridgewater Pkwy                                                 Unliquidated
          Stow, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6190
                                                                             Is the claim subject to offset?     No       Yes

 3.875
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDA SAJU                                                            Contingent
          4891 MIDDLEDALE RD                                                    Unliquidated
          LYNDHURST, OH 44124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1254 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1267 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.875
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDA WILSON                                                          Contingent
          1227 FERN GLEN TRAIL                                                  Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.875
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDA WILSON                                                          Contingent
          1915 MYRTLEWOOD DRIVE                                                 Unliquidated
          DALLAS, TX 75232                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.875
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDEN GLAZE                                                          Contingent
          438 EAST SMITH ROAD                                                   Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.875
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDGY DANIEL                                                         Contingent
          16450 NW 2ND AVE APT 109                                              Unliquidated
          MIAMI, FL 33169-6016                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.875
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSAY ANDRE                                                         Contingent
          24 E HICKORY ST                                                       Unliquidated
          SPRING VALLEY, NY 10977                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.875
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSAY BUTEN                                                         Contingent
          3836 PALMER CT.                                                       Unliquidated
          CINCINNATI, OH 45245                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.875
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSAY CLEMENS                                                       Contingent
          22520 STATE ROUTE 18                                                  Unliquidated
          DEFIANCE, OH 43512                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1255 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1268 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.876
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSAY GAL                                                           Contingent
          912 E CASTON RD                                                       Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.876
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSAY GAL                                                           Contingent
          1121 EVERBRIGHT DR.                                                   Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.876
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSAY HUMBERT                                                       Contingent
          4805 CONDIT RD                                                        Unliquidated
          SUNBURY, OH 43074                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.876
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSAY LUDWICK                                                       Contingent
          1249 ELM ST                                                           Unliquidated
          PAINESVILLE, OH 44077                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.876
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSAY STEPHENS                                                      Contingent
          1420 CLEARBROOKE DR APT 121                                           Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.876
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSAY WILLIAMS                                                      Contingent
          1364 N 4TH ST APT 22                                                  Unliquidated
          COLUMBUS, OH 43201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.876
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSEY ALLEN                                                         Contingent
          7 SAGEBRUSH                                                           Unliquidated
          ALISO VIEJO, CA 92656                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1256 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1269 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.876
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSEY CHARLES                                                       Contingent
          2386 CHARNEY RD                                                       Unliquidated
          UNIVERSITY HEIG, OH 44118                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.876
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSEY FRANK                                                         Contingent
          416 AVONDALE RD                                                       Unliquidated
          BALTIMORE, MD 21222-6216                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.876
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSEY HARRIS                                                        Contingent
          4430 ESCONDIDO CYN RD                                                 Unliquidated
          ACTON, CA 93510                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.877
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSEY O'CONNOR                                                      Contingent
          3094 LAUREL RD                                                        Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.877
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSEY RENTZSCH                                                      Contingent
          8600 ROSCOE PL                                                        Unliquidated
          DUBLIN, OH 43016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.877
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSEY SCARTON                                                       Contingent
          7643 ALAN PKWY                                                        Unliquidated
          MIDDLEBRG HTS, OH 44130                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.877
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSEY STAHL                                                         Contingent
          53863 COUNTY ROAD 17                                                  Unliquidated
          BRISTOL, IN 46507                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1257 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1270 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.877
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Lindsey Sullivan                                                      Contingent
          2092 Shetland St.                                                     Unliquidated
          Marysville, OH 43040                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.877
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSEY SULLIVAN                                                      Contingent
          2092 SHETLAND ST.                                                     Unliquidated
          MARYSVILLE, OH 43040                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.877
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINDSEY WALKER                                                        Contingent
          759 CHESTER AVENUE                                                    Unliquidated
          AKRON, OH 44314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.877
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINEDIA MASSON                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.877
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINGBO LIU                                                            Contingent
          14061 ECKEL JUNCTION RD                                               Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.877
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINGYUN GUO                                                           Contingent
          418 CRESTWOOD AVE                                                     Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.878
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINH LE                                                               Contingent
          2135 ORCHARD LAKES PL APT 12                                          Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1258 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1271 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.878
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINHUI ZHU                                                            Contingent
          55 FIR HILL DRIVE                                                     Unliquidated
          55 APT 3C9                                                            Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.878
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINHUI ZHU                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.878
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINIA SANKAR                                                          Contingent
          825 NORTHROP LANE                                                     Unliquidated
          BALTIMORE, MD 21220                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.878
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINSLEY FRANCOIS                                                      Contingent
          2951 NW 8TH RD                                                        Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.878
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LINVAL BAILEY                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.878
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIONEL WILLIAMS                                                       Contingent
          707D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.878
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIORA DIAMOND                                                         Contingent
          1503 MARAIS ST                                                        Unliquidated
          NEW ORLEANS, LA 70116-1829                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1259 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1272 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.878
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Lisa Bialecki                                                         Contingent
          5915 Calamie Dr.                                                      Unliquidated
          Cleveland, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.878
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LISA DANO                                                             Contingent
          1001 OSWEGO RD                                                        Unliquidated
          NAPERVILLE, IL 60540                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.879
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LISA KEISER                                                           Contingent
          2519 CHERRY LAKE RD                                                   Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.879
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LISA LEWICKI                                                          Contingent
          7571 BASSWOOD COURT                                                   Unliquidated
          APARTMENT E                                                           Disputed
          NORTH ROYALTON, OH 44133
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.879
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Lisa Liverman                                                         Contingent
          1276 Woodbourne Ave.                                                  Unliquidated
          Apt. 6                                                                Disputed
          Baltimore, MD 21239-3347
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.879
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LISA LIVERMAN                                                         Contingent
          1276 WOODBOURNE AVE APT A6                                            Unliquidated
          BALTIMORE, MD 21239-3347                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.879
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LISA MARCY                                                            Contingent
          6094 ALLYN ROAD                                                       Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1260 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1273 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.879
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LISA MOULDING                                                         Contingent
          1908 E MAIN STREET APT 3                                              Unliquidated
          RICHMOND, VA 23223                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.879
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LISA NOWACZYK                                                         Contingent
          3098 LENNOX CT.                                                       Unliquidated
          LAMBERTVILLE, MI 48144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.879
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LISA SOLTIS                                                           Contingent
          411 KROTZER AVE.                                                      Unliquidated
          LUCKEY, OH 43443                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.879
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,271.00
          Lisa W. Derrick, MD                                                   Contingent
          3730 Tabs Dr.                                                         Unliquidated
          Uniontown, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6263
                                                                             Is the claim subject to offset?     No       Yes

 3.879
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LISA WALLJE                                                           Contingent
          2020 N BAYSHORE DR                                                    Unliquidated
          APT 2403                                                              Disputed
          MIAMI, FL 33137
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.880
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LISE DEJEMMO                                                          Contingent
          7275 SW 90TH ST                                                       Unliquidated
          C719                                                                  Disputed
          MIAMI, FL 33156
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.880
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIU WU                                                                Contingent
          912 BOSCASTLE CT                                                      Unliquidated
          APT B                                                                 Disputed
          COLUMBUS, OH 43214
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1261 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1274 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.880
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIUDMYLA BARABANOVA                                                   Contingent
          AYER HALL, ROOM 235                                                   Unliquidated
          250 BUCHTEL MALL                                                      Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.880
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIUDMYLA BARABANOVA                                                   Contingent
          685 SHERMAN ST APT 16                                                 Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.880
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIVIA PROCTOR                                                         Contingent
          9358 PIERCE ROAD                                                      Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.880
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIWEI NI                                                              Contingent
          1290 CULPEPPER DR                                                     Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.880
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIZA JOSHI                                                            Contingent
          1716 GLEN KEITH BLVD                                                  Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.880
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIZA MURPHY                                                           Contingent
          1408 N. HASKELL AVENUE                                                Unliquidated
          DALLAS, TX 75204                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.880
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIZETH CAMPOS                                                         Contingent
          2838 KERRVILLE DRIVE                                                  Unliquidated
          MESQUITE, TX 75181                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1262 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1275 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.880
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIZETH JOHANA SANCHEZ CAMACHO                                         Contingent
          437 SUMNER ST APARTMENT T                                             Unliquidated
          JUDSON HOUSE                                                          Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.881
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LIZETH RAMIREZ-VALDEZ                                                 Contingent
          1800 BAPTIST WORLD CTR DRIVE                                          Unliquidated
          NASHVILLE, TN 37207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.881
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LLOYCHARA SMITH                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.881
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LLOYD LATSCH                                                          Contingent
          7332 TOWNSHIP ROAD 555                                                Unliquidated
          HOLMESVILLE, OH 44633                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.881
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LLOYD ROLLINS                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.881
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LO'RELL POLLARD                                                       Contingent
          7 W. ELLA J GILMORE ST.                                               Unliquidated
          APOPKA, FL 32703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.881
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOAY ALARAB                                                           Contingent
          2453 MEADOWWOOD DR                                                    Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1263 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1276 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.881
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOGAN BOYD                                                            Contingent
          20400 STATE ROUTE 12                                                  Unliquidated
          FOSTORIA, OH 44830                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.881
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOGAN BREWER                                                          Contingent
          2701 SILVER FOX TRAIL                                                 Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.881
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOGAN GIDDINGS                                                        Contingent
          9856 LYNNFIELD PLACE, NW                                              Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.881
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOGAN HUFFMAN                                                         Contingent
          3878 KENT ROAD                                                        Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.882
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOGAN KRASSOW                                                         Contingent
          980 GLENWOOD AVE                                                      Unliquidated
          NAPOLEON, OH 43545                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.882
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOGAN LOWRY                                                           Contingent
          2505 MORNINGSTAR LANE                                                 Unliquidated
          ARLINGTON, TX 76001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.882
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOGAN MEURER                                                          Contingent
          10549 CONNECTICUT STREET                                              Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1264 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1277 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.882
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Logan Neidhardt                                                       Contingent
          107 E Cornelia St.                                                    Unliquidated
          Hicksville, OH 43526                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.882
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOGAN NITSCHE                                                         Contingent
          16 RAYMOND DRIVE                                                      Unliquidated
          WEST MIDDLESEX, PA 16159                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.882
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOGAN PHELPS                                                          Contingent
          10702 RAMM RD                                                         Unliquidated
          WHITEHOUSE, OH 43571                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.882
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOGEN NEIDHARDT                                                       Contingent
          107 E CORNELIA ST                                                     Unliquidated
          HICKSVILLE, OH 43526                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.882
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOIC JEPHSON DJOMO TCHUENKOU                                          Contingent
          2033 PAULETTE RD APT 101                                              Unliquidated
          DUNDALK, MD 21222-7824                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.882
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOILETTE PELIER                                                       Contingent
          1499 NW 91ST AVE APT # 11-22                                          Unliquidated
          CORAL SPRINGS, FL 33071                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.882
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOIS BORNES                                                           Contingent
          22650 ALICE STREET                                                    Unliquidated
          APT. # 1                                                              Disputed
          HAYWARD, CA 94541
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1265 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1278 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.883
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOLADE AJOSE                                                          Contingent
          7603 HILLENDALE RD APT D                                              Unliquidated
          PARKVILLE, MD 21234-6052                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.883
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LONDON WASHINGTON                                                     Contingent
          8236 TURNER FOREST RD                                                 Unliquidated
          HENRICO, VA 23231-7660                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.883
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LONGQUAN LI                                                           Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.883
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LONNELL GARDNER                                                       Contingent
          8630 S. WABASH                                                        Unliquidated
          CHICAGO, IL 60619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.883
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LONNIE ROBERTSON                                                      Contingent
          219 54TH ST NE                                                        Unliquidated
          WASHINGTON, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.883
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LORD JAKAIH CALLOWAY                                                  Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B220                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.883
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOREN JACKSON                                                         Contingent
          3547 53RD AVE W                                                       Unliquidated
          # 341                                                                 Disputed
          BRADENTON, FL 34210
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1266 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1279 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.883
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LORENA CHACON                                                         Contingent
          260 CYPRESS DR                                                        Unliquidated
          KEY BISCAYNE, FL 33149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.883
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LORENA DEL TORO                                                       Contingent
          10306 HELMSDALE ST                                                    Unliquidated
          HOUSTON, TX 77043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.883
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LORENZA NAJERA                                                        Contingent
          1106 KINGSBRIDGE ROAD                                                 Unliquidated
          HOUSTON, TX 77073                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.884
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LORENZA WEBSTER, III                                                  Contingent
          904 WILLIAMSBURG LN                                                   Unliquidated
          KELLER, TX 76248                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.884
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LORENZE WRIGHT                                                        Contingent
          1850 MOHICAN PLACE                                                    Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.884
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LORENZO AUSTIN                                                        Contingent
          307 SAINT JAMES AVE                                                   Unliquidated
          SUFFOLK, VA 23434                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.884
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LORENZO AUSTIN                                                        Contingent
          2600 BERKLEY AVENUE                                                   Unliquidated
          CHESAPEAKE, VA 23325                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1267 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1280 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.884
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LORI KESLING                                                          Contingent
          2351 GEORGETOWN AVE                                                   Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.884
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LORI TREVINO                                                          Contingent
          15323 BUCKLE LANE                                                     Unliquidated
          HOUSTON, TX 77060                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.884
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LORRENZIA ROLLERSON                                                   Contingent
          1541 PENTRIDGE ROAD                                                   Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.884
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LORREZ MILLER                                                         Contingent
          18821 NW 32ND CT                                                      Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.884
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOTANNA MADUKA                                                        Contingent
          80 E EXCHANGE STREET                                                  Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.884
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOTANNA MADUKA                                                        Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.885
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOUIS ALVAREZ                                                         Contingent
          4450 NW 178TH ST                                                      Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1268 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1281 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.885
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOUIS HIGHSMITH                                                       Contingent
          2606 BEETHOVEN AVE                                                    Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.885
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOUIS LAMOSEK                                                         Contingent
          1023C HEMLOCK HILLS DR                                                Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.885
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOUIS THERMILUS                                                       Contingent
          349 NW TYLER AVENUE                                                   Unliquidated
          PORT SAINT LUCIE, FL 34983                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.885
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOUISA HURT                                                           Contingent
          2260 48TH ST NW                                                       Unliquidated
          WASHINGTON, DC 20007-1035                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.885
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Louisiana Dept. of Revenue                                            Contingent
          PO Box 201                                                            Unliquidated
          Baton Rouge, LA 70821-0201                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.885
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Louisiana Secretary of State                                          Contingent
          PO Box 94125                                                          Unliquidated
          Baton Rouge, LA 70809                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.885
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOUNCENY KEITA                                                        Contingent
          14970 SCHOONER BAY LANE                                               Unliquidated
          NAPLES, FL 34119                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1269 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1282 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.885
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOUNDELCA SILVENCIEUX                                                 Contingent
          3801 NW 21ST ST                                                       Unliquidated
          APT #111                                                              Disputed
          LAUDERDALE LAKES, FL 33311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.885
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOURDES GONZALEZ                                                      Contingent
          570 WEST LAWSON ROAD, APT 99                                          Unliquidated
          DALLAS, TX 75253                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.886
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOURDES HEVIA                                                         Contingent
          23521 SW 114TH PLACE                                                  Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.886
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOVELL GILBERT                                                        Contingent
          12090 MALLET DR                                                       Unliquidated
          CINCINNATI, OH 45246                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.886
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOVELY AMBROISE                                                       Contingent
          2022 NE 168TH ST APT 2                                                Unliquidated
          NORTH MIAMI BEACH, FL 33162-3260                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.886
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOVELY PIERRE                                                         Contingent
          14321 MEMORIAL HWY                                                    Unliquidated
          MIAMI, FL 33161-2840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.886
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOVELY PLACIDE                                                        Contingent
          450 NW 133 ST                                                         Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1270 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1283 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.886
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LOVELY PLACIDE                                                        Contingent
          1145 NW 131ST STREET                                                  Unliquidated
          NORTH MIAMI, FL 33168                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.886
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Loyola University, New Orleans                                        Contingent
          6363 St. Charles Ave.                                                 Unliquidated
          Box 200                                                               Disputed
          New Orleans, LA 70118
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.886
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LU CHEN                                                               Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.886
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LU YU                                                                 Contingent
          55 FIR HILL, APT. 9B10.                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.886
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUBNA ELSAID                                                          Contingent
          9230 INDEPENDENCE BLVD.                                               Unliquidated
          APT 618                                                               Disputed
          PARMA HEIGHTS, OH 44130
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.887
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCA PALMIERI                                                         Contingent
          8980 WYNDAM RD                                                        Unliquidated
          PENNSAUKEN, NJ 08110-1148                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.887
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCAS BALDESBERGER                                                    Contingent
          94 MINGO CIRCLE DR                                                    Unliquidated
          FINLEYVILLE, PA 15332                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1271 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1284 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.887
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCAS COOPER                                                          Contingent
          1018 CRESTMONT RD                                                     Unliquidated
          HURRICANE, WV 25526-7405                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.887
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCAS DE FREITAS                                                      Contingent
          1 UNIVERSITY DRIVE UPO 1340                                           Unliquidated
          CAMPBELLSVILLE, KY 42718                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.887
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Lucas Fulop                                                           Contingent
          PO Box 425                                                            Unliquidated
          Middlefield, OH 44062                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.887
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCAS FULOP                                                           Contingent
          PO BOX 245                                                            Unliquidated
          MIDDLEFIELD, OH 44062                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.887
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCAS GONTIER                                                         Contingent
          80 E EXCHANGE STREET                                                  Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.887
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCAS GREGGILA                                                        Contingent
          224 S GORDON DR                                                       Unliquidated
          OAK HARBOR, OH 43449                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.887
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCAS KRUSINSKI                                                       Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1272 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1285 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.887
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Lucas McKean                                                          Contingent
          11055 Smithville Western Rd.                                          Unliquidated
          Jeromesville, OH 44840                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.888
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCAS MCKEAN                                                          Contingent
          11055 SMITHVILLE WESTERN RD                                           Unliquidated
          JEROMESVILLE, OH 44840                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.888
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCAS PATRONI                                                         Contingent
          2801 W BANCROFT MS513                                                 Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.888
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCAS SMITH                                                           Contingent
          4127 N 43RD ST                                                        Unliquidated
          OMAHA, NE 68111                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.888
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCETTE ROMELUS                                                       Contingent
          150005 NE 6TH AVE                                                     Unliquidated
          APT 201                                                               Disputed
          MIAMI, FL 33161
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.888
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCIA ALVAREZ CARTAMIL                                                Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.888
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCIANIE PIERRE                                                       Contingent
          4775 N. AUSTRALIAN AVE # 201                                          Unliquidated
          WEST PALM BEACH, FL 33407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1273 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1286 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.888
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCIEN MCBETH                                                         Contingent
          3433 CHELTENHAM RD                                                    Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.888
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCIUS UGORJI                                                         Contingent
          3 TOKAY COURT                                                         Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.888
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCMAINE LOUIS                                                        Contingent
          18831 NE 3RD CT APT 509                                               Unliquidated
          NORTH MIAMI BEACH, FL 33179-3818                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.888
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCY BRYAN                                                            Contingent
          385 KLING ST APT 1                                                    Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.889
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCY BRYAN                                                            Contingent
          393 SUMNER STREET                                                     Unliquidated
          2-227-B UNIVERSITY EDGE                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.889
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCY GRAWE                                                            Contingent
          55 FIR HILL ST                                                        Unliquidated
          4B10                                                                  Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.889
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCY MORAN                                                            Contingent
          1300 SHERWOOD AVE.                                                    Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1274 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1287 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.889
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUCY WILLARD                                                          Contingent
          1163 CAMBRIDGE WAY                                                    Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.889
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUDMILLA DOMOND                                                       Contingent
          PO BOX 630144                                                         Unliquidated
          MIAMI, FL 33163                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.889
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUDOVIC DJOKO                                                         Contingent
          3301 FIRELIGHT LN APT H                                               Unliquidated
          BALTIMORE, MD 21207-5790                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.889
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUDWIKA SZYNAL                                                        Contingent
          55 FIR HILL 5B8                                                       Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.889
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS GUILHERME DON SANTOS                                             Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.889
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS ANGEL CEDENO-ROSARIO                                             Contingent
          1120 N WESTWOOD AVE                                                   Unliquidated
          APT 1402                                                              Disputed
          TOLEDO, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.889
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS AVILES                                                           Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1275 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1288 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.890
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS BERGES                                                           Contingent
          16158 NORTHWEST 78TH PLACE                                            Unliquidated
          MIAMI LAKES, FL 33016                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.890
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS DIAGO                                                            Contingent
          10010 BELLE RIVE BLVD                                                 Unliquidated
          1312                                                                  Disputed
          JACKSONVILLE, FL 32256
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.890
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS ESCUDERO                                                         Contingent
          1440 ROYAL CR                                                         Unliquidated
          SEVILLE, OH 44273                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.890
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS GARCIA                                                           Contingent
          8741 SW 49TH STREET                                                   Unliquidated
          MIAMI, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.890
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS MARTINEZ FLORES                                                  Contingent
          8324 LODGE SOUTH CIRCLE                                               Unliquidated
          APT. 5                                                                Disputed
          CHARLOTTE, NC 28217
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.890
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS MIRANDA                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.890
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS MUNOZ                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1276 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1289 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.890
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS MUNOZ                                                            Contingent
          639 WILLOW BEND DRIVE                                                 Unliquidated
          CHESAPEAKE, VA 23323                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.890
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS RENDEROS                                                         Contingent
          8900 FONDREN ROAD, APT 300B                                           Unliquidated
          HOUSTON, TX 77074                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.890
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS RIVERA                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.891
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS RUIZ-SANTIAGO                                                    Contingent
          2913 WIGEON WAY APT 206                                               Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.891
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS TOBAR-DURAN                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.891
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUIS ZAVALA                                                           Contingent
          1408 E.BRAZOS ST                                                      Unliquidated
          PALESTINE, TX 75801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.891
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUISA ECHEVERRY RODRIGUEZ                                             Contingent
          455 GRANT ST. 202A                                                    Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1277 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1290 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.891
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUISA ECHEVERRY RODRIGUEZ                                             Contingent
          309 POWER ST                                                          Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.891
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUISA PACE                                                            Contingent
          1777 WESTWOOD AVENUE                                                  Unliquidated
          COLUMBUS, OH 43212                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.891
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUISA QUINTANA                                                        Contingent
          3201 LITTLE ELM CREEK SOUTH                                           Unliquidated
          ALVARADO, TX 76009                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.891
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUKA MARJANOVIC                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.891
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Lukas Landgren                                                        Contingent
          6351 Palm Trace Landings Dr.                                          Unliquidated
          Fort Lauderdale, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.891
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUKAS LANDGREN                                                        Contingent
          6351 PALM TRACE LANDINGS DRIVE                                        Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.892
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUKAS SPEIDEL                                                         Contingent
          3301 COLLEGE AVE                                                      Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1278 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1291 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.892
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUKE BROWN                                                            Contingent
          301 FAIRVIEW AVENUE                                                   Unliquidated
          DOYLESTOWN, OH 44230                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.892
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUKE CHIASSON                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C175                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.892
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUKE CHIASSON                                                         Contingent
          22 FIRST STREET                                                       Unliquidated
          HUDSON, MA 01749                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.892
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUKE FRESQUEZ                                                         Contingent
          2105 AVENIDA DE LAS ALTURAS                                           Unliquidated
          SANTA FE, NM 87505                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.892
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUKE MUGGE                                                            Contingent
          28032 WHITE RD                                                        Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.892
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUKE SHERIDAN                                                         Contingent
          1070 ROYAL COURT NE                                                   Unliquidated
          LANCASTER, OH 43130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.892
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUKE URANSEL                                                          Contingent
          339 BUTTERFIELD LANE                                                  Unliquidated
          LIBERTYVILLE, IL 60048                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1279 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1292 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.892
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUM FONDA                                                             Contingent
          710 KLING ST                                                          Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.892
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUMURIA MCGRIFF                                                       Contingent
          PO BOX 6012                                                           Unliquidated
          VERO BEACH, FL 32961                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.893
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUNNISE GIBSON                                                        Contingent
          102A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.893
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUTHER FORTSON                                                        Contingent
          320 EAST SCHOOL STREET                                                Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.893
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUTHER THEGENUS                                                       Contingent
          112 TALIA CIRCLE                                                      Unliquidated
          LAKE WORTH, FL 33461                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.893
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUXON JEAN                                                            Contingent
          6200 N. HUDSON TERR.                                                  Unliquidated
          ORLANDO, FL 32808                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.893
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUYAO ZHENG                                                           Contingent
          1288 BUCKINGHAM GATE BLVD                                             Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1280 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1293 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.893
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUZ ANDREINA DAVILA UZCATEGUI                                         Contingent
          2184 NW 157TH AVE                                                     Unliquidated
          PEMBROKE PINES, FL 33028                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.893
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LUZ SOLIS                                                             Contingent
          1134 CAVALRY                                                          Unliquidated
          DETROIT, MI 48209                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.893
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LYDIA DEVINCENT                                                       Contingent
          4299 CHIPPEWA RD                                                      Unliquidated
          ORRVILLE, OH 44667                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.893
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LYNDA PAYEN                                                           Contingent
          693 SW 61ST TER                                                       Unliquidated
          MARGATE, FL 33068-1719                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.893
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LYNDACEE SELLS                                                        Contingent
          601A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.894
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LYNDACEE SELLS                                                        Contingent
          606D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.894
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LYNDON DESIR                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1281 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1294 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.894
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LYNDSEY SILVA                                                         Contingent
          5540 SOUTH UNIVERSITY DRIVE                                           Unliquidated
          APT# 8104                                                             Disputed
          DAVIE, FL 33328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.894
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LYNDSEY SILVA                                                         Contingent
          722 NW 89 AVE                                                         Unliquidated
          PLANTATION, FL 33324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.894
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LYNELLE ELLIOTT                                                       Contingent
          84-49 168ST APT.4M                                                    Unliquidated
          JAMAICA HILLS, NY 11432                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.894
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LYNELLE WRIGHT                                                        Contingent
          84-49 168ST APT.4M                                                    Unliquidated
          JAMAICA HILLS, NY 11432                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.894
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LYNETTE MORRIS                                                        Contingent
          5120 SEKOTS RD APT B6                                                 Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.894
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LYNN DURAND                                                           Contingent
          21127 NW 14TH PL APT 255                                              Unliquidated
          MIAMI, FL 33169-2901                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.894
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LYNSIA ALCEME                                                         Contingent
          1100 PARK DRIVE                                                       Unliquidated
          DAVIE, FL 33312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1282 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1295 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.894
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LYREA SAMPLE                                                          Contingent
          2304 EAST CHASE ST                                                    Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.895
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          LYSE LOUIS                                                            Contingent
          451 NORTH EAST 177TH STREET                                           Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.895
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $150.00
          M ELENA KENDALL MD PA                                                 Contingent
          318 Elhambra Cir.                                                     Unliquidated
          Miami, FL 33134                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1193
                                                                             Is the claim subject to offset?     No       Yes

 3.895
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $291.23
          M PARTNERS LLC                                                        Contingent
          9400 Bonita Beach Rd.                                                 Unliquidated
          Suite 201                                                             Disputed
          Bonita Springs, FL 34135
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       0899                         Is the claim subject to offset?     No       Yes


 3.895
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          M''KIYA FONVILLE                                                      Contingent
          2637 STANTON ROAD SE                                                  Unliquidated
          APARTMENT 202                                                         Disputed
          WASHINGTON, DC 20020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.895
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          M'JWAN NEWELL                                                         Contingent
          26 33RD ST NE                                                         Unliquidated
          WASHINGTON, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.895
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ma Kaya Gardner                                                       Contingent
          1160 Hubbard Rd.                                                      Unliquidated
          Monroe, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1283 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1296 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.895
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ma Nchung Agbor Nduku                                                 Contingent
          1314 Brookview Dr.                                                    Unliquidated
          Apt. 94                                                               Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.895
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MA XIAOQING                                                           Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.895
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MA. AZUCENA RAYTERAN                                                  Contingent
          2508 YORKWAY                                                          Unliquidated
          DUNDALK, MD 21222                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.895
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MA. AZUCENA RAYTERAN                                                  Contingent
          2508 YORKWAY                                                          Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.896
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ma. Teresa Totanes                                                    Contingent
          2801 Emerald Rd.                                                      Unliquidated
          Parkville, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.896
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAAYAN MERIDAN                                                        Contingent
          21007 NE 34TH PL                                                      Unliquidated
          CHAUSER FAMILY                                                        Disputed
          AVENTURA, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.896
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACALA NISLY                                                          Contingent
          3219 10TH STREET NW                                                   Unliquidated
          CANTON, OH 44708                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1284 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1297 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.896
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACARENA GARCIA                                                       Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.896
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Macarena Garcia Garay                                                 Contingent
          2801 W Bancroft                                                       Unliquidated
          MS 513                                                                Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.896
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Macey Smith                                                           Contingent
          3041 - 3rd St.                                                        Unliquidated
          La Salle, MI 48145                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.896
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACHA FERJUSTE                                                        Contingent
          2434 W 75TH AVE                                                       Unliquidated
          PHILADELPHIA, PA 19138                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.896
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACHE STEED                                                           Contingent
          124 BENONI CIRCLE                                                     Unliquidated
          MIDDLE RIVER, MD 21220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.896
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACHELL WALKER                                                        Contingent
          759 NW 50TH ST                                                        Unliquidated
          MIAMI, FL 33127-2003                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.896
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACKENNA CURTIS-COLLINS                                               Contingent
          661 CLIFFSIDE DR                                                      Unliquidated
          MANSFIELD, OH 44904                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1285 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1298 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.897
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACKENZIE ANDREWS                                                     Contingent
          616 E BUCHTEL AVE                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.897
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACKENZIE ANDREWS                                                     Contingent
          494 SPICER STREET                                                     Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.897
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACKENZIE ARENS                                                       Contingent
          5161 MOCCASIN PL                                                      Unliquidated
          WESTERVILLE, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.897
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACKENZIE BRANCO                                                      Contingent
          8015 TOWSON BLVD                                                      Unliquidated
          MIAMISBURG, OH 45342                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.897
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACKENZIE BROWN                                                       Contingent
          6343 DAN SHERRI DR                                                    Unliquidated
          DUBLIN, OH 43016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.897
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACKENZIE CARR                                                        Contingent
          4709 LABURNUM DR                                                      Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.897
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mackenzie Clarke                                                      Contingent
          12642 Hillmeade Station Dr.                                           Unliquidated
          Bowie, MD 20720                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1286 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1299 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.897
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACKENZIE JANECKO                                                     Contingent
          458 THORNBERRY TRL                                                    Unliquidated
          NORTH LIMA, OH 44452                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.897
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACKENZIE MACDONALD                                                   Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.897
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACKENZIE RUNYON                                                      Contingent
          257 WALLACE DRIVE                                                     Unliquidated
          BEREA, OH 44017                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.898
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mackenzie Simon                                                       Contingent
          110 W Garfield Ave.                                                   Unliquidated
          Swanton, OH 43558                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.898
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACKENZIE ST. LOT                                                     Contingent
          797 NE 85TH ST                                                        Unliquidated
          MIAMI, FL 33138                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.898
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mackenzie Steer                                                       Contingent
          200 Oak St.                                                           Unliquidated
          Rossford, OH 43460                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.898
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACKENZIE THREM                                                       Contingent
          1326 OXFORD AVENUE NORTHWEST                                          Unliquidated
          CANTON, OH 44703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1287 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1300 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.898
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACKENZIE VARGAS                                                      Contingent
          1408 CALLE LAS CASAS                                                  Unliquidated
          ROSEVILLE, CA 95747                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.898
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACY BASS                                                             Contingent
          616 NE SAN RAFAEL ST                                                  Unliquidated
          PORTLAND, OR 97212-3920                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.898
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACY MORALES                                                          Contingent
          12308 SANDSTONE STREET                                                Unliquidated
          HOUSTON, TX 77072                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.898
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MACY WELSH                                                            Contingent
          38801 CHARDON ROAD                                                    Unliquidated
          WILLOUGHBY HILLS, OH 44094                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.898
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $25,292.00
          MADDALO ANTHONY V MD                                                  Contingent
          24 Saw Mill River Rd                                                  Unliquidated
          HAWTHORNE, NY 10532                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0150
                                                                             Is the claim subject to offset?     No       Yes

 3.898
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADELEINE LEPELLEY                                                    Contingent
          607 GOLFVIEW DRIVE                                                    Unliquidated
          PEACHTREE CITY, GA 30269                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.899
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADELEINE LEPELLEY                                                    Contingent
          12 MAUWEEHOO HILL                                                     Unliquidated
          SHERMAN, CT 06784                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1288 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1301 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.899
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADELIENE MERCY                                                       Contingent
          509 FAULKNER STREET                                                   Unliquidated
          NEW SMYRNA BEACH, FL 32168-6713                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.899
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADELINE HENDRIE                                                      Contingent
          5849 HICKORY MEADOWS DR                                               Unliquidated
          WHITE LAKE, MI 48383                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.899
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADELINE LONGE                                                        Contingent
          1402 N PLEASANT ST                                                    Unliquidated
          ROYAL OAK, MI 48067                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.899
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Madeline Reimbold                                                     Contingent
          3501 Torch Lake Dr.                                                   Unliquidated
          Fort Wayne, IN 46804-6933                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.899
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Madeline Schulz                                                       Contingent
          816 Castle Blvd.                                                      Unliquidated
          Akron, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.899
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADELYN JACOBS                                                        Contingent
          1285 E TURKEYFOOT LAKE ROAD                                           Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.899
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADELYN SPEHN                                                         Contingent
          11605 LANCASTER DRIVE                                                 Unliquidated
          CHAGRIN FALLS, OH 44023                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1289 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1302 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.899
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADELYN SUIDA                                                         Contingent
          1690 PINEWIND DR                                                      Unliquidated
          ALBURTIS, PA 18011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.899
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADHAVI LATHA LAGUDU                                                  Contingent
          420 ALLYN STREET                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.900
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Madigan Horne                                                         Contingent
          1031 Rio Lane                                                         Unliquidated
          Severna Park, MD 21146                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.900
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON BAER                                                          Contingent
          3075 KENT RD                                                          Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.900
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON BRANCH                                                        Contingent
          524 ROCKWOOD COURT                                                    Unliquidated
          AVON LAKE, OH 44012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.900
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON CARTER                                                        Contingent
          185 TILLINGHAST TRCE                                                  Unliquidated
          NEWNAN, GA 30265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.900
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Madison Cecil                                                         Contingent
          39064 Stallion Ct.                                                    Unliquidated
          Avon, OH 44011-3643                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1290 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1303 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.900
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON CLOWDUS                                                       Contingent
          12675 GREENBELT RD                                                    Unliquidated
          CORONA, CA 92880                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.900
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Madison Craver                                                        Contingent
          7163 Quail Lakes Dr.                                                  Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.900
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON FORTUNE                                                       Contingent
          5104 ROLLING AVENUE                                                   Unliquidated
          LORAIN, OH 44055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.900
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON HERMAN                                                        Contingent
          7586 COUNTY ROAD D                                                    Unliquidated
          EDGERTON, OH 43517                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.900
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON KEARNEY                                                       Contingent
          21661 ROSE HOLLOW DR                                                  Unliquidated
          SOUTHFIELD, MI 48075                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.901
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON KENNEY                                                        Contingent
          2706 KENDALE DR APT 102                                               Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.901
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON LINVILLE                                                      Contingent
          1405 SOUTH MORGAN AVENUE                                              Unliquidated
          ALLIANCE, OH 44601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1291 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1304 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.901
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON MCBRIDE                                                       Contingent
          PO BOX 1557                                                           Unliquidated
          WEST TISBURY, MA 02575-1557                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.901
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Madison Meyers                                                        Contingent
          1905 Jack Frost Rd.                                                   Unliquidated
          Virginia Beach, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.901
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON MYERS                                                         Contingent
          407 RIDGEWOOD RD                                                      Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.901
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON NASHU                                                         Contingent
          3562 BELDARE AVE                                                      Unliquidated
          CINCINNATI, OH 45220                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.901
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON PADEN                                                         Contingent
          2700 SHADY LAKE DRIVE                                                 Unliquidated
          VERMILION, OH 44089                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.901
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON PROCTOR                                                       Contingent
          9358 PIERCE ROAD                                                      Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.901
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON SNYDER                                                        Contingent
          733 PENNSYLVANIA AVENUE                                               Unliquidated
          SHREVE, OH 44676                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1292 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1305 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.901
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON STEWART                                                       Contingent
          7733 ORPHEUS PLACE                                                    Unliquidated
          PHILADELPHIA, PA 19153                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.902
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON STEWART                                                       Contingent
          6130 CHESTNUT STREET                                                  Unliquidated
          PHILADELPHIA, PA 19139                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.902
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Madison Tamm                                                          Contingent
          6013 Tyler Point Dr.                                                  Unliquidated
          Hamilton, OH 45011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.902
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON WOLFE                                                         Contingent
          19205 SIXPENNY LANE                                                   Unliquidated
          MONUMENT, CO 80132                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.902
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADISON WORONKA                                                       Contingent
          7160 NIMISHILLEN CHURCH STREET                                        Unliquidated
          LOUISVILLE, OH 44641                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.902
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MADYSON MCDONALD                                                      Contingent
          75 WEST MAIN STREET                                                   Unliquidated
          ORWELL, OH 44076                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.902
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAELISA DIXON                                                         Contingent
          6121 BIANCA CIRCLE                                                    Unliquidated
          FORT WORTH, TX 76132                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1293 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1306 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.902
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $700.00
          MAGALIS AGUILERA PHD PA                                               Contingent
          9240 SW 72nd Street                                                   Unliquidated
          Suite 241                                                             Disputed
          MIAMI, FL 33173
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       7129                         Is the claim subject to offset?     No       Yes


 3.902
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAGDA CORNEILLE                                                       Contingent
          620 NE 37TH ST APT E                                                  Unliquidated
          POMPANO BEACH, FL 33064-4410                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.902
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAGDALA MIRTHYL VALCIN                                                Contingent
          4774NW42ST                                                            Unliquidated
          LAUDERDALE LAKES, FL 33319                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.902
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAGDALINI DIAMANTIDOU                                                 Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.903
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAGDELENA JUAREZ                                                      Contingent
          600 STATE RD 76                                                       Unliquidated
          APT 711                                                               Disputed
          ESPANOLA, NM 87532
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.903
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAGED BA ZUHAIR                                                       Contingent
          7920 BELRIDGE RD APT J                                                Unliquidated
          NOTTINGHAM, MD 21236-3614                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.903
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $554,315.17
          Magellan Rx Management                                                Contingent
          PO Box 783053                                                         Unliquidated
          Philadelphia, PA 19178                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prescription benefits
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1294 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1307 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.903
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAGGIE DITCHMAN                                                       Contingent
          1118 RAINBOW AVE                                                      Unliquidated
          VICKERY, OH 43464                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.903
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maggie Eppelheimer                                                    Contingent
          1465 Hunters Lake Dr. E                                               Unliquidated
          Cuyahoga Falls, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.903
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAGGIE GARLAND                                                        Contingent
          3793 EAST RIVER ROAD                                                  Unliquidated
          NEWTON FALLS, OH 44444                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.903
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maggie Naseem                                                         Contingent
          7750 Denali Court                                                     Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.903
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Magnus Day                                                            Contingent
          118 Sugarberry Dr.                                                    Unliquidated
          New Castle, DE 19720-7629                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.903
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAGNUS POULSEN                                                        Contingent
          THE COMMONS RESIDENTIAL HALL                                          Unliquidated
          3625 COLLEGE AVE, BOX #1431                                           Disputed
          ALBERTSLUND, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.903
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAGUY SALIMA KITOKO                                                   Contingent
          55 FIR HILL ST                                                        Unliquidated
          APT 2B10                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1295 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1308 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.904
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $102.73
          Maha Zikra, MD                                                        Contingent
          7300 Sand Lake Commons Blvd.                                          Unliquidated
          Orlando, FL 32819                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.904
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAHALA HOBBS                                                          Contingent
          8291 NOWLEN ST.                                                       Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.904
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAHALA SPALSBURY                                                      Contingent
          4430 N HOLLAND SYLVANIA RD                                            Unliquidated
          APT 1215                                                              Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.904
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAHMOUD ALZIOUD                                                       Contingent
          658 ALLYN STREET                                                      Unliquidated
          ROOM 3                                                                Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.904
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAHMOUD FARRAG                                                        Contingent
          1312 MINSON WAY                                                       Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.904
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAHNOOR ANSARI                                                        Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.904
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAHOGANE LEWIS                                                        Contingent
          14714 KREMS AVENUE                                                    Unliquidated
          MAPLE HEIGHTS, OH 44137-3614                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1296 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1309 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.904
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAHOGANE LEWIS                                                        Contingent
          10302 LAMONTIER AVENUE                                                Unliquidated
          CLEVELAND, OH 44104                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.904
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAHOGANY OLDHAM                                                       Contingent
          4430 N HOLLAND SYLVANIA RDAPT 4350                                    Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.904
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAHVASH JEBELI                                                        Contingent
          48 FRANKLIN STREET                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.905
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAHVASH JEBELI                                                        Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.905
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAHVASH JEBELI                                                        Contingent
          401 S. MAIN ST., #417B                                                Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.905
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAISHAH ALIN                                                          Contingent
          590 EAST BUCHTEL AVENUE                                               Unliquidated
          APT#31                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.905
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAITTE ABRIENTOS                                                      Contingent
          1910 SW 123 AVE                                                       Unliquidated
          MIAMI, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1297 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1310 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.905
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAITTE BARRIENTOS                                                     Contingent
          1910 SW 123 AVE                                                       Unliquidated
          MIAMI, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.905
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maiya Harrod                                                          Contingent
          4011 Pascal Ave.                                                      Unliquidated
          Curtis Bay, MD 21226-1104                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.905
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAIYA HARROD                                                          Contingent
          4011 PASCAL AVE                                                       Unliquidated
          BALTIMORE, MD 21226-1104                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.905
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAJD SOUDAH                                                           Contingent
          417 SHERMAN STREET APT 302                                            Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.905
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAJED NOOR                                                            Contingent
          2458 SYCAMORE LN                                                      Unliquidated
          APT 4                                                                 Disputed
          WEST LAFAYETTE, IN 47906
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.905
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAJID RAFIEI                                                          Contingent
          10301 SUNNYLAKE PL APT H                                              Unliquidated
          COCKEYSVILLE, MD 21030-5328                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.906
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKAYA BAIN                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1298 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1311 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.906
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKAYA GARDNER                                                        Contingent
          1160 HUBBARD RD                                                       Unliquidated
          MONROE, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.906
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKAYLA BENDAW                                                        Contingent
          2940 LE OAKS DRIVE, APT 811                                           Unliquidated
          BOSSIER CITY, LA 71111                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.906
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKAYLA DANIEL                                                        Contingent
          1119 EVERETT DR                                                       Unliquidated
          DAYTON, OH 45402                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.906
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Makayla Donley                                                        Contingent
          3151 Inwood Dr.                                                       Unliquidated
          Lima, OH 45806                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.906
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKAYLA DULL                                                          Contingent
          705 COUNTY ROAD 12                                                    Unliquidated
          FREMONT, OH 43420                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.906
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKAYLA GOUGH                                                         Contingent
          12747 PRENTISS ROAD                                                   Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.906
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Makayla Hall                                                          Contingent
          4900 Aberdeen Ave.                                                    Unliquidated
          Baltimore, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1299 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1312 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.906
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKAYLA HINES                                                         Contingent
          301B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.906
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKAYLA HINES                                                         Contingent
          301B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.907
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKAYLA MOORE                                                         Contingent
          18902 NW 27TH AVE                                                     Unliquidated
          APT 312                                                               Disputed
          MIAMI GARDENS, FL 33056
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.907
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKAYLA REDMAN                                                        Contingent
          1365 ALLMON DR                                                        Unliquidated
          CLARKSVILLE, TN 37042-7854                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.907
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKAYLA RUIZ                                                          Contingent
          P.O. BOX 2385                                                         Unliquidated
          PATTERSON, LA 70392                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.907
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Makaylah Downour                                                      Contingent
          2004 Nature Way                                                       Unliquidated
          Lancaster, OH 43130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.907
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKAYLIN MOORE                                                        Contingent
          5635 FAYETTE ROAD                                                     Unliquidated
          NEW LONDON, OH 44851                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1300 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1313 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.907
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKENLY PANOSKY                                                       Contingent
          1775 ASCOT RUN NW                                                     Unliquidated
          ACWORTH, GA 30102-7979                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.907
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKENZIE DOMBROWSKI                                                   Contingent
          749 DIANE DRIVE                                                       Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.907
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKENZIE FERENCHAK                                                    Contingent
          1706 PERTH ST                                                         Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.907
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKENZIE KELLEY                                                       Contingent
          1165 ABERTH DRIVE                                                     Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.907
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKENZIE NEWSOM                                                       Contingent
          3035 LISA LANE                                                        Unliquidated
          ZANESVILLE, OH 43701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.908
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAKENZIE SMITH                                                        Contingent
          16401 NW 37 AV VILLANOVA 402                                          Unliquidated
          MAIMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.908
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Malachi Ashley                                                        Contingent
          4521 Tapscott Rd.                                                     Unliquidated
          Pikesville, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1301 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1314 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.908
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALACHI ASHLEY                                                        Contingent
          4521 TAPSCOTT RD                                                      Unliquidated
          BALTIMORE, MD 21208                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.908
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALACHI DOFAT                                                         Contingent
          306B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.908
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALACHI DOFAT                                                         Contingent
          306B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          WASHINGTON, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.908
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALACHI QUETEL                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.908
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALACHI SMITH                                                         Contingent
          1428 E 66TH PL APT 1                                                  Unliquidated
          CHICAGO, IL 60637-4421                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.908
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALAIKA GEFFRARD                                                      Contingent
          9801 MAHOGANY DR APT 208                                              Unliquidated
          GAITHERSBURG, MD 20878-4630                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.908
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALAV DESAI                                                           Contingent
          522 E BUCHTEL AVE                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1302 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1315 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.908
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALAYJIA PARRISH                                                      Contingent
          2026 NW 43RD TERRACE                                                  Unliquidated
          #6                                                                    Disputed
          CITY OF SUNRISE, FL 33313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.909
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALCOLM BROUGHTON                                                     Contingent
          1412 N GARFEILD AVE                                                   Unliquidated
          DELAND, FL 32724                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.909
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Malcolm Butler                                                        Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.909
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALCOLM DUVIVIER                                                      Contingent
          393 SUMNER ST APT#115                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.909
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Malcolm Gilmore                                                       Contingent
          921 Westlake Dr.                                                      Unliquidated
          Bowie, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.909
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALCOLM LONGSWORTH                                                    Contingent
          2061 NW 4TH COURT                                                     Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.909
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALCOLM SYKES                                                         Contingent
          1700 E. COLDSPRING LN                                                 Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1303 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1316 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.909
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALCOLM TAYLOR                                                        Contingent
          9001 S CALVIN WAY                                                     Unliquidated
          INGLEWOOD, CA 90305                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.909
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALEAK JENKINS-SMITH                                                  Contingent
          2535 74TH AVE                                                         Unliquidated
          OAKLAND, CA 94605                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.909
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALEAK JENKINS-SMITH                                                  Contingent
          2433 64TH AVENUE                                                      Unliquidated
          OAKLAND, CA 94605                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.909
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALEEK BREEZE-WILLIS                                                  Contingent
          5043 W QUINCY ST                                                      Unliquidated
          CHICAGO, IL 60644                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.910
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALEEL COBLE                                                          Contingent
          3601 SAINT MARGARET ST                                                Unliquidated
          BALTIMORE, MD 21225-2237                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.910
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maleick Fleming                                                       Contingent
          7403 N Point Rd.                                                      Unliquidated
          Sparrows Point, MD 21219-1306                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.910
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALEICK FLEMING                                                       Contingent
          7403 N POINT RD                                                       Unliquidated
          EDGEMERE, MD 21219-1306                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1304 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1317 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.910
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALEIGHA COOPER                                                       Contingent
          3811 HERON CREEK                                                      Unliquidated
          ROOTSTOWN, OH 44272                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.910
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALICAI CALDER                                                        Contingent
          5464 DORR ST APT 12                                                   Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.910
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK ALEXANDER                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.910
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Malik Brown                                                           Contingent
          419 Mosher St.                                                        Unliquidated
          Baltimore, MD 21217-3447                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.910
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK BRYANT                                                          Contingent
          1562 BERKSHIRE ST                                                     Unliquidated
          WESTLAND, MI 48186                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.910
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Malik Debow                                                           Contingent
          92 E Padonia Rd.                                                      Unliquidated
          Apt. 201                                                              Disputed
          Lutherville Timonium, MD 21093
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.910
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK DEBOW                                                           Contingent
          92 EAST PADONIA RD APT 201                                            Unliquidated
          LUTHERVILLE, MD 21093                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1305 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1318 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.911
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK FORD                                                            Contingent
          7605 KIMBERLY BLVD                                                    Unliquidated
          NORTH LAUDERDALE, FL 33068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.911
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK HUDSON                                                          Contingent
          12416 THRAVES AVE                                                     Unliquidated
          CLEVELAND, OH 44125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.911
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK JACKSON                                                         Contingent
          270 NW 151 AVE                                                        Unliquidated
          HOLLYWOOD, FL 33028                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.911
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Malik Lawal                                                           Contingent
          1540 Pentridge Rd.                                                    Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.911
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK MARTIN                                                          Contingent
          703C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          WINDSOR MILL, MD 21244
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.911
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK MARTIN                                                          Contingent
          703C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.911
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK MCNEELY                                                         Contingent
          311 HERRING ST.                                                       Unliquidated
          BALTIMORE, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1306 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1319 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.911
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Malik Moore                                                           Contingent
          2255 Laskey                                                           Unliquidated
          Toledo, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.911
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Malik Moore                                                           Contingent
          1239 Linworth Ave.                                                    Unliquidated
          Apt. 3A                                                               Disputed
          Baltimore, MD 21239-4079
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.911
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Malik Moorer                                                          Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.912
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK MOORER                                                          Contingent
          600 SHERMAN AVE                                                       Unliquidated
          PLAINFIELD, NJ 07060-2230                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.912
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK SHINOZAKI                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.912
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK TATUM                                                           Contingent
          2980 RICHMOND ROAD                                                    Unliquidated
          BEACHWOOD, OH 44122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.912
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK TURNAGE                                                         Contingent
          2107 SINCLAIR LANE                                                    Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1307 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1320 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.912
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK WARREN                                                          Contingent
          8416 ALLENSWOOD RD                                                    Unliquidated
          RANDALLSTOWN, MD 21133-4634                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.912
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK WHITE                                                           Contingent
          307B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.912
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Malik Williams                                                        Contingent
          3632 Brothers Place SE                                                Unliquidated
          Apt. #T-3                                                             Disputed
          Washington, DC 20032
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.912
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK WOOLDRIDGE                                                      Contingent
          1385 SHANABROOK DR                                                    Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.912
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Malik Young                                                           Contingent
          4701 Eagles Nest Cir                                                  Unliquidated
          Dayton, OH 45429-1931                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.912
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK YOUNG                                                           Contingent
          4701 EAGLES NEST CIR                                                  Unliquidated
          KETTERING, OH 45429-1931                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.913
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIK ZIMMERMAN                                                       Contingent
          2392 HAMLET CIR                                                       Unliquidated
          LAKELAND, FL 33810                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1308 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1321 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.913
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALIQUE BOWE                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.913
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALISSA SAINTIL                                                       Contingent
          13820 NORTH EAST 3RD COURT                                            Unliquidated
          APARTMENT 105                                                         Disputed
          MIAMI, FL 33161
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.913
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALISSA SAINTIL                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.913
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALLORY BEST                                                          Contingent
          1876 RIDGEBURY DR.                                                    Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.913
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALLORY DYE                                                           Contingent
          502 48TH ST                                                           Unliquidated
          SANDUSKY, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.913
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALLORY ETCHEBERRY                                                    Contingent
          80 EAST EXCHANGE ST.                                                  Unliquidated
          APT. #482D                                                            Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.913
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mallory Langford                                                      Contingent
          5817 Wesleyan Dr.                                                     Unliquidated
          Virginia Beach, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1309 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1322 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.913
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALLORY LANGFORD                                                      Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B321                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.913
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MALLORY PHILLIPS                                                      Contingent
          2323 HEATHERGLEN DR                                                   Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.914
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mamata Malla                                                          Contingent
          3283 Alexandria Dr.                                                   Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.914
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $173.71
          Mamorial Family Practice                                              Contingent
          1005 Joe DiMaggio Dr.                                                 Unliquidated
          Hollywood, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.914
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANADA KHAING                                                         Contingent
          2430 OLD STONE CT APT 6                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.914
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANAKI IKEDA                                                          Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.914
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $146.07
          Manati Medical Center                                                 Contingent
          Calle Hernandez Carrion                                               Unliquidated
          Manati, 00674                                                         Disputed
          Puerto Rico
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1310 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1323 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.914
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANDEEP SINGH                                                         Contingent
          55 FIR HILL                                                           Unliquidated
          APARTMENT:12B6                                                        Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.914
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANDOLA THOMPSON                                                      Contingent
          19995 SW 135TH AVE                                                    Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.914
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANGALDEEP KUNDU                                                      Contingent
          2220 HIGH STREET                                                      Unliquidated
          APT 305                                                               Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.914
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANGALDEEP KUNDU                                                      Contingent
          195 WHEELER STREET                                                    Unliquidated
          APT#103B                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.914
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Manish Karamchandani                                                  Contingent
          9222 Wintergreen Ct.                                                  Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.915
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANIYAH WRIGHT                                                        Contingent
          1360 NW 173 TERRACE                                                   Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.915
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANMEET SINGH CHAWLA                                                  Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1311 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1324 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.915
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANO CHOCKALINGAM                                                     Contingent
          484 ALLYN STREET APT A                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.915
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANOJ JAMARKATTEL                                                     Contingent
          1315 OAK HILL CT APT 162                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.915
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANON FERDANI                                                         Contingent
          21 WHITEHEAD CIRCLE                                                   Unliquidated
          WESTON, FL 33326                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.915
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANQIU ZHANG                                                          Contingent
          80E EXCHANGE STREET                                                   Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.915
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $176.40
          Manual & Sports Physical Therapy                                      Contingent
          121 Congressional Lane, Suite 602                                     Unliquidated
          Rockville, MD 20852                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.915
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANUCA MILLIEN                                                        Contingent
          2511 NW 39TH TERR                                                     Unliquidated
          APT 204                                                               Disputed
          FORT LAUDERDALE, FL 33311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.915
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANUEL CRUZ                                                           Contingent
          1525 DUNWOODY AVE                                                     Unliquidated
          OXON HILL, MD 20745-2310                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1312 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1325 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.915
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANUEL HOLMES                                                         Contingent
          1277 SUELLEN WAY                                                      Unliquidated
          CLARKSVILLE, TN 37042                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.916
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANUEL LIQUE                                                          Contingent
          8915 WEST 33RD AVENUE                                                 Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.916
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANUEL LUQUE                                                          Contingent
          8915 W 33RD AV                                                        Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.916
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANUEL MARIA PINTO DE ANDRADE                                         Contingent
          CORDEIRO                                                              Unliquidated
          491 SUMNER STREET                                                     Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.916
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $250.00
          MANUEL MELENDEZ MD PA                                                 Contingent
          10250 SW 56th Street, Ste. A102                                       Unliquidated
          MIAMI, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2050
                                                                             Is the claim subject to offset?     No       Yes

 3.916
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MANUEL MOLLINEDO                                                      Contingent
          6997 W 24TH LN                                                        Unliquidated
          HIALEAH, FL 33016                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.916
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAQUASIA SCOTT                                                        Contingent
          1190 NW 35TH STREET                                                   Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1313 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1326 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.916
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $302.00
          MAR MD NOW MEDICAL CENTERS INC                                        Contingent
          3470 NW 62nd Ave.                                                     Unliquidated
          Pompano Beach, FL 33063                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5474
                                                                             Is the claim subject to offset?     No       Yes

 3.916
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARAH GHANNAM                                                         Contingent
          720 INDEPENDENCE RD                                                   Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.916
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARAH PIERRE                                                          Contingent
          3590 NW 80TH AVE                                                      Unliquidated
          CORAL SPRINGS, FL 33065-3038                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.916
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARC ALEXANDER                                                        Contingent
          113 EARLWOOD RD                                                       Unliquidated
          PITTSBURGH, PA 15235                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.917
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $113.70
          Marc Csete, MD                                                        Contingent
          Miami Jewish Health Systems                                           Unliquidated
          5200 NE 2nd Ave.                                                      Disputed
          Miami, FL 33137
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.917
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marc Curry                                                            Contingent
          9517 Whitehurst Dr.                                                   Unliquidated
          Owings Mills, MD 21117-4742                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.917
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARC EXPOSITO                                                         Contingent
          2123 MERIDIAN AVE                                                     Unliquidated
          MIAMI BEACH, FL 33139                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1314 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1327 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.917
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARC GASKINS                                                          Contingent
          818 ALABAMA AVE SE                                                    Unliquidated
          WASHINGTON, DC 20020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.917
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARC GASKINS                                                          Contingent
          2306 HARTFORD STREET SE                                               Unliquidated
          APT 302                                                               Disputed
          WASHINGTON, DC 20020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.917
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $163.06
          Marc Kesselman, DO                                                    Contingent
          3200 S University Dr.                                                 Unliquidated
          NSU-KPCOM                                                             Disputed
          Fort Lauderdale, FL 33308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.917
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARC MIGLIOZZI                                                        Contingent
          1545 KING JAMES DR                                                    Unliquidated
          PITTSBURGH, PA 15237                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.917
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARC RAYMOND                                                          Contingent
          13285 NE 6 AVE. APT. S309                                             Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.917
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCALA NELSON                                                        Contingent
          2955 NE 6TH CT                                                        Unliquidated
          POMPANO BEACH, FL 33069                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.917
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCEL CASTRO                                                         Contingent
          16506 SW 103RD LN                                                     Unliquidated
          MIAMI, FL 33196                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1315 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1328 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.918
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCEL HOLDEN                                                         Contingent
          3208 EL CAMINO STREET                                                 Unliquidated
          BAY CITY, TX 77414                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.918
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCEL HOLEMS-CHEATHAM                                                Contingent
          4635 HAWKSBURY RD                                                     Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.918
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCEL RICE                                                           Contingent
          1520 EAST 248TH STREET                                                Unliquidated
          EUCLID, OH 44117                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.918
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCEL ZAJAC                                                          Contingent
          320 POWER ST                                                          Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.918
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCELINE EXILHOMME                                                   Contingent
          3610 NW 21ST APT.301                                                  Unliquidated
          LAUDERDALE LAKES, FL 33311                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.918
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCELLUS DOGO-ISONAGIE                                               Contingent
          3714 BRENBROOK DR                                                     Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.918
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCELLUS DOGO-ISONAGIE                                               Contingent
          3714 BRENBROOK DR                                                     Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1316 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1329 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.918
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCIA FERGUSON                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.918
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCO MICALETTO                                                       Contingent
          406 SUMNER ST                                                         Unliquidated
          APARTMENT B-14                                                        Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.918
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCO MILANESE                                                        Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.919
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCOS CASTILLO                                                       Contingent
          9075 SW 36TH MANOR                                                    Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.919
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCOS EMILIANI                                                       Contingent
          15051 ROYAL OAKS LANE                                                 Unliquidated
          APT 403                                                               Disputed
          MIAMI, FL 33181
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.919
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCOS HERNANDEZ                                                      Contingent
          620 BACTHEL STREET SE                                                 Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.919
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marcos Pantoja                                                        Contingent
          1350 N Howard St.                                                     Unliquidated
          Apt. 302                                                              Disputed
          Akron, OH 44310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1317 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1330 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.919
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCQUES GIBBS-MCHAYLE                                                Contingent
          547 S 2ND ST                                                          Unliquidated
          DARBY, PA 19023                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.919
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCUS BRAZZEL                                                        Contingent
          18180 NW 68TH AVE                                                     Unliquidated
          APT #202-E                                                            Disputed
          HIALEAH, FL 33015
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.919
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marcus Campbell                                                       Contingent
          1645 Treutlan Place                                                   Unliquidated
          Nashville, TN 37207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.919
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCUS DAVIDE                                                         Contingent
          8841 SW 105 ST                                                        Unliquidated
          MIAMI, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.919
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCUS FLOWERS                                                        Contingent
          2404 KEYBERRY LANE                                                    Unliquidated
          BOWIE, MD 20715                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.919
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCUS HALTON                                                         Contingent
          5480 PREAKNESS LANE, APT 831                                          Unliquidated
          DALLAS, TX 75211                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.920
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCUS MCNEAL                                                         Contingent
          38516 OAK HILL LANE APT 3                                             Unliquidated
          WILLOUGHBY, OH 44094-7661                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1318 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1331 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.920
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCUS MILLER                                                         Contingent
          6043 ORCHARD RD                                                       Unliquidated
          DOUGLASVILLE, GA 30135                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.920
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCUS MILLER                                                         Contingent
          2078 VILLAGE CREST DRIVE NW                                           Unliquidated
          ATLANTA, GA 30318                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.920
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCUS THOMAS                                                         Contingent
          720 KAHN DR                                                           Unliquidated
          BALTIMORE, MD 21208-5826                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.920
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marcus Thompson                                                       Contingent
          1029 N Wolfe St                                                       Unliquidated
          Baltimore, MD 21205-1115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.920
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARCUS WEATHERBEE                                                     Contingent
          5221 COLDBROOK DRIVE                                                  Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.920
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $84.54
          Marcy Alvarex, DO PA                                                  Contingent
          Lincoln Road Dermatology                                              Unliquidated
          1111 Lincoln Rd., Suite 375                                           Disputed
          Miami Beach, FL 33139
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.920
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marcy Ekomwenrenren                                                   Contingent
          1714 Holbrook St.                                                     Unliquidated
          Baltimore, MD 21202-5809                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1319 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1332 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.920
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mardis Leigh                                                          Contingent
          7911 Idian Hwy                                                        Unliquidated
          Apt. 412                                                              Disputed
          Fort Washington, MD 20744
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.920
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARDIS LEIGH                                                          Contingent
          8924 BLUFFWOOD LANE                                                   Unliquidated
          FORT WASHINGTON, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.921
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARGARET MARTEN                                                       Contingent
          4646 DRESHER TRAIL                                                    Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.921
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARGARET MEHLMAN                                                      Contingent
          4212 MUSCOVY LN                                                       Unliquidated
          BATAVIA, OH 45103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.921
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARGARET MICHELS                                                      Contingent
          416 MARYLAND COURT                                                    Unliquidated
          VIRGINIA BEACH, VA 23451                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.921
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARGARET REILLY                                                       Contingent
          2511 WEST VILLAGE DRIVE                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.921
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARGARET STEHNO                                                       Contingent
          W3851 KELLY ROAD                                                      Unliquidated
          LAKE GENEVA, WI 53147                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1320 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1333 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.921
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARGARET TOPALIAN                                                     Contingent
          12367 TAYLOR WELLS ROAD                                               Unliquidated
          CHARDON, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.921
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARGARET WOLPERT                                                      Contingent
          312 PLYMOUTH DR                                                       Unliquidated
          BAY VILLAGE, OH 44140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.921
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARGARITA PAYERO                                                      Contingent
          470 NE 194TH TERRACE                                                  Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.921
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marheanne Abbigail Retardo                                            Contingent
          3987 Vira Rd.                                                         Unliquidated
          Stow, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.921
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARHEANNE ABBIGAIL RETARDO                                            Contingent
          1905 FAIRWAY DR                                                       Unliquidated
          WICKLIFFE, OH 44092                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.922
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA ALONSO                                                          Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.922
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maria Bardeeva                                                        Contingent
          3301 College Ave.                                                     Unliquidated
          Fort Lauderdale, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1321 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1334 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.922
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA BARONETTO                                                       Contingent
          14201 SW 88TH ST                                                      Unliquidated
          APT 209D                                                              Disputed
          MIAMI, FL 33186
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.922
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA BARREAT                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.922
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maria Boix Braga                                                      Contingent
          9800 W Bay Harbor Dr.                                                 Unliquidated
          Apt. 402                                                              Disputed
          Miami Beach, FL 33154
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.922
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA BOIX BRAGA                                                      Contingent
          2801 NE 183RD ST                                                      Unliquidated
          APT 101                                                               Disputed
          AVENTURA, FL 33160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.922
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA BOIX BRAGA                                                      Contingent
          9800 W BAY HARBOR DR                                                  Unliquidated
          APT 402                                                               Disputed
          BAY HARBOR ISLANDS, FL 33154
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.922
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA CAPRILES                                                        Contingent
          3301 NE 1ST AVE                                                       Unliquidated
          UNIT H-915                                                            Disputed
          MIAMI, FL 33137
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.922
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA CEBALLOS-ZAGALES                                                Contingent
          14244 SW 117TH TERRACE                                                Unliquidated
          MIAMI, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1322 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1335 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.922
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maria Ciccolini                                                       Contingent
          80 E Exchange St.                                                     Unliquidated
          Apt. 245D                                                             Disputed
          Akron, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.923
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA CORNU LAPORT                                                    Contingent
          16736 SAPPHIRE ISLE                                                   Unliquidated
          WESTON, FL 33331                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.923
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA CRUZ                                                            Contingent
          1581 BRICKELL AVE. APT.#408                                           Unliquidated
          MIAMI, FL 33129                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.923
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA CRUZ POLANCO                                                    Contingent
          6931 SW 16TH COURT                                                    Unliquidated
          NORTH LAUDERDALE, FL 33068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.923
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA DIAZ                                                            Contingent
          1404 GLEN DR                                                          Unliquidated
          MCHENRY, IL 60050                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.923
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA GONZALEZ                                                        Contingent
          3606 MT EVEREST STREET                                                Unliquidated
          DALLAS, TX 75211                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.923
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA GREENE                                                          Contingent
          1131 NW 122ND STREET                                                  Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1323 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1336 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.923
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA GUTIERREZ                                                       Contingent
          11288 SW 161 PL.                                                      Unliquidated
          MIAMI, FL 33196                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.923
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $330.00
          MARIA HACHE                                                           Contingent
          7000 SW 62nd Ave                                                      Unliquidated
          Ste PH-M                                                              Disputed
          SOUTH MIAMI, FL 33143
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       7797                         Is the claim subject to offset?     No       Yes


 3.923
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA IGLESIAS VILLAREJO                                              Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.923
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maria Ignacia Scharffenorth                                           Contingent
          2886 SW 32nd Ct.                                                      Unliquidated
          Miami, FL 33133                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.924
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA JONES                                                           Contingent
          3525 ELMORA AVE                                                       Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.924
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA KECSKEMETI                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.924
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA KESCKEMETI                                                      Contingent
          312 S 17TH AVENUE                                                     Unliquidated
          HOLLYWOOD, FL 33020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1324 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1337 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.924
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA LOPEZ                                                           Contingent
          9055 CARDELLA AVENUE                                                  Unliquidated
          DALLAS, TX 75217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.924
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA MARONGIU                                                        Contingent
          77 FIR HILL STREET, APT 7C4                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.924
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maria Montoya                                                         Contingent
          1840 SW 44th Ave                                                      Unliquidated
          Apt. B                                                                Disputed
          Fort Lauderdale, FL 33317
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.924
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maria Pappa                                                           Contingent
          5008 Norbeck Rd.                                                      Unliquidated
          Rockville, MD 20853                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.924
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA PEREZ HERNANDEZ                                                 Contingent
          2201 NW 168 AVE, #8-102                                               Unliquidated
          NO:12-47                                                              Disputed
          PEMBROKE PINES, FL 33028
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.924
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA ROSADILLA                                                       Contingent
          16736 SAPPHIRE ISLE                                                   Unliquidated
          WESTON, FL 33331                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.924
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA SANCHEZ                                                         Contingent
          3420 SW 195TH AVE                                                     Unliquidated
          MIRAMAR, FL 33029                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1325 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1338 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.925
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maria Simmonds                                                        Contingent
          1105 Westwood Ave.                                                    Unliquidated
          Columbus, OH 43212                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.925
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIA ZHGUN                                                           Contingent
          1800 S.OCEAN DR. APT 2502                                             Unliquidated
          HALLANDALE BEACH, FL 33009                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.925
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIACIRA DI SANTI                                                    Contingent
          8006 SW 158TH CT                                                      Unliquidated
          MIAMI, FL 33193                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.925
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIAH BENSON                                                         Contingent
          16687 FALMOUTH DRIVE                                                  Unliquidated
          STRONGSVILLE, OH 44136-7411                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.925
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIAH BENSON                                                         Contingent
          1901 PARKWAY DRIVE                                                    Unliquidated
          CLEVELAND, OH 44118                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.925
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mariah Bowser-Jones                                                   Contingent
          1443 Park St.                                                         Unliquidated
          Sidney, OH 45365                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.925
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIAH CUNNINGHAM                                                     Contingent
          15233 LINDITA DRIVE                                                   Unliquidated
          HOUSTON, TX 77082                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1326 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1339 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.925
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIAH HARNISH                                                        Contingent
          3423 BAILEY ROAD                                                      Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.925
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIAH HILLERY                                                        Contingent
          10012 N ASTER AVE                                                     Unliquidated
          APT B                                                                 Disputed
          TAMPA, FL 33612
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.925
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIAH MAEULI-SHEFFIELD                                               Contingent
          3377 LEES AVENUE                                                      Unliquidated
          LONG BEACH, CA 90808                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.926
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIAH MASEULI-SHEFFIELD                                              Contingent
          3377 LEES AVENUE                                                      Unliquidated
          LONG BEACH, CA 90808                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.926
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIAH MOSTARDI                                                       Contingent
          3376 SUMMIT RD                                                        Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.926
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIAH OSBORNE                                                        Contingent
          4011 N UNIVERSITY DRIVE                                               Unliquidated
          APT. H-201                                                            Disputed
          FORT LAUDERDALE, FL 33351
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.926
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mariah Pasternak                                                      Contingent
          1313 Oak Hill Ct.                                                     Unliquidated
          Apt. 176                                                              Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1327 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1340 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.926
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mariah Reyes                                                          Contingent
          600 E. Yeasting St.                                                   Unliquidated
          Gibsonburg, OH 43431                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.926
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mariama Ndure                                                         Contingent
          12120 Clifftondale Dr.                                                Unliquidated
          Silver Spring, MD 20904-1941                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.926
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIAMA NDURE                                                         Contingent
          12120 CLIFFTONDALE DR                                                 Unliquidated
          SILVER SPRING, MD 20904-1941                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.926
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIAN GARREN                                                         Contingent
          9108 FAYETTE AVENUE                                                   Unliquidated
          AFFTON, MO 63123                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.926
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIAN SMITH                                                          Contingent
          2200 CHATAM HILL ST.                                                  Unliquidated
          GRAPEVINE, TX 76051                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.926
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIANA CLAVIJO STEVENSON                                             Contingent
          1915 MADEIRA DR                                                       Unliquidated
          WESTON, FL 33327                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.927
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIANA RINCON                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1328 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1341 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.927
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIANA SILVESTRI                                                     Contingent
          6880 SILKWOOD LANE                                                    Unliquidated
          CLEVELAND, OH 44139                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.927
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIANDREA RODRIGUEZ                                                  Contingent
          88 SW 7TH ST                                                          Unliquidated
          APT 4004                                                              Disputed
          MIAMI, FL 33130
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.927
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIANELA LUPORINI                                                    Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.927
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIANO BENZAQUEN                                                     Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.927
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARICIA FREDERICK DORMEVIL                                            Contingent
          225 NE 175 STREET                                                     Unliquidated
          N. MIAMI BEACH, FL 33162                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.927
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIE MASTRANGELO                                                     Contingent
          8331 NW 7TH CT                                                        Unliquidated
          BOCA RATON, FL 33487                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.927
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIE BROOKS                                                          Contingent
          502C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          RANDALLSTOWN, MD 21133
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1329 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1342 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.927
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIE BROOKS                                                          Contingent
          502C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.927
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIE DENIS                                                           Contingent
          3612 NW 190TH ST                                                      Unliquidated
          MIAMI GARDENS, FL 33056-3009                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.928
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIE ETIENNE                                                         Contingent
          108 NW 9TH TERR                                                       Unliquidated
          HALLANDALE BEACH, FL 33009                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.928
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIE OVERING                                                         Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.928
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIE RAINA MOISE                                                     Contingent
          1830 WASHINGTON AVENUE                                                Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.928
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIE ROCHE                                                           Contingent
          170 NW 21ST STREET                                                    Unliquidated
          POMPANO BEACH, FL 33060                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.928
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIE ROSE PIERRE                                                     Contingent
          1020 SW 29TH WAY                                                      Unliquidated
          FORT LAUDERDALE, FL 33312-2848                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1330 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1343 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.928
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIEKA PHILLIPS                                                      Contingent
          3872 LANCEWOOD DR                                                     Unliquidated
          POMPANO BEACH, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.928
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIELA CANO                                                          Contingent
          16362 SW 50TH TERRACE                                                 Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.928
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mariella Santucci                                                     Contingent
          1600 W Rocket Dr.                                                     Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.928
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIELLA SANTUCCI                                                     Contingent
          2241 UNIVERSITY HILLS BLVD                                            Unliquidated
          APT 304                                                               Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.928
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIELYS CONCEPCION                                                   Contingent
          28901 SW 164 AVE                                                      Unliquidated
          HOMESTEAD, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.929
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIELYS CONCEPTION                                                   Contingent
          28901 SW 164 AVE                                                      Unliquidated
          HOMESTEAD, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.929
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marieme Ndaw                                                          Contingent
          5434 Hilltop Ave.                                                     Unliquidated
          Baltimore, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1331 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1344 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.929
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIJA PALEKA                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.929
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARILYN PICKENS                                                       Contingent
          1102 JAVA PL                                                          Unliquidated
          LANDOVER, MD 20785                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.929
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARINA BARINSHTEIN                                                    Contingent
          19380 COLLINS AVE #1416                                               Unliquidated
          SUNNY ISLES BEACH, FL 33160                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.929
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARINA KRAVCHENKO                                                     Contingent
          1410 WOODPATH CT                                                      Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.929
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $176.00
          Marinela M. Nemetz, DDS                                               Contingent
          12421 San Jose Blvd.                                                  Unliquidated
          Ste. 320                                                              Disputed
          Jacksonville, FL 32223
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.929
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $170.78
          Mario A. Almeida, MD PA                                               Contingent
          7000 SW 6nd Ave. #605                                                 Unliquidated
          Miami, FL 33143                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.929
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIO ALVAREZ                                                         Contingent
          116 COLE DR                                                           Unliquidated
          JOHNSTOWN, OH 43031                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1332 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1345 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.929
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mario Bonsignore                                                      Contingent
          4502 Warm Stone Cir.                                                  Unliquidated
          Perry Hall, MD 21128                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.930
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIO ECHEVERRI                                                       Contingent
          577 BROOKLINE CT                                                      Unliquidated
          NORTHFIELD, OH 44067                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.930
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIO HENRY                                                           Contingent
          3205 MAYFAIR RD                                                       Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.930
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIO MCTIER                                                          Contingent
          3074 16TH AVENUE S                                                    Unliquidated
          SAINT PETERSBURG, FL 33712                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.930
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIO MORALIEV                                                        Contingent
          1516 ALICEANNA ST                                                     Unliquidated
          BALTIMORE, MD 21231-2802                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.930
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARIO MURRAY                                                          Contingent
          1915 FOX ST APT 103                                                   Unliquidated
          ADELPHI, MD 20783-2365                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.930
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARION MOORE                                                          Contingent
          1595 SAINT ANTHONY AVE                                                Unliquidated
          APT 10                                                                Disputed
          SAINT PAUL, MN 55104
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1333 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1346 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.930
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARION WILES                                                          Contingent
          4585 REEDY BRANCH ROAD                                                Unliquidated
          BLACKVILLE, SC 29817                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.930
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marisa Cargill                                                        Contingent
          2114 - 6th St.                                                        Unliquidated
          Cuyahoga Falls, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.930
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marisa Sierra                                                         Contingent
          4069 Nantuckett Dr.                                                   Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.930
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARISA SIERRA                                                         Contingent
          4069 NANTUCKETT DR                                                    Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.931
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARISA VICERE                                                         Contingent
          405 WEST LEBANON RD                                                   Unliquidated
          DOVER, DE 19901                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.931
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marissa Austin                                                        Contingent
          8851 Heathermore Blvd.                                                Unliquidated
          Apt. 301                                                              Disputed
          Upper Marlboro, MD 20772
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.931
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARISSA BERTINO                                                       Contingent
          525 CEBARBERRY COURT                                                  Unliquidated
          PAINESVILLE, OH 44077                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1334 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1347 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.931
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marissa Boniszewski                                                   Contingent
          1859 Middlesbrough Ct.                                                Unliquidated
          Apt. 6                                                                Disputed
          Maumee, OH 43537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.931
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARISSA BONISZEWSKI                                                   Contingent
          1859 MIDDLESBROUGH CT                                                 Unliquidated
          APT 6                                                                 Disputed
          MAUMEE, OH 43537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.931
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marissa Brown                                                         Contingent
          6026 Meyers Landing Court                                             Unliquidated
          Burke, VA 22015                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.931
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marissa Culp                                                          Contingent
          1845 Saragossa St.                                                    Unliquidated
          Pomona, CA 91768                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.931
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARISSA CULP                                                          Contingent
          2400 OVERLAND AVENUE                                                  Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.931
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marissa Harrington                                                    Contingent
          18 Karis St.                                                          Unliquidated
          Waterville, OH 43566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.931
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARISSA HORNING                                                       Contingent
          6771 SECKEL DRIVE                                                     Unliquidated
          WESTERVILLE, OH 43082                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1335 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1348 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.932
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARISSA MACHESE                                                       Contingent
          5888 AMRAP DR                                                         Unliquidated
          CLEVELAND, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.932
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARISSA MARCHESE                                                      Contingent
          5888 AMRAP DR                                                         Unliquidated
          CLEVELAND, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.932
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARISSA PHILLIPS                                                      Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B80                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.932
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marissa Wickes                                                        Contingent
          3483 NW 13th St.                                                      Unliquidated
          Fort Lauderdale, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.932
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marissa Wierzbicki                                                    Contingent
          406 Keisel Ct                                                         Unliquidated
          Powell, OH 43065-7481                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.932
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARISSA WIERZBICKI                                                    Contingent
          406 KEISEL CT                                                         Unliquidated
          POWELL, OH 43065-7481                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.932
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARISSA WITTMANN                                                      Contingent
          3310 LINDEN PL                                                        Unliquidated
          CANFIELD, OH 44406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1336 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1349 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.932
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARJAN ALSADAT KASHFIPOUR                                             Contingent
          451 BROWN STREET                                                      Unliquidated
          APT 6                                                                 Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.932
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARJORIE B WILTSHIRE                                                  Contingent
          485 PIEDMONT CIRCLE                                                   Unliquidated
          YORK, PA 17404                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.932
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARJORIE WILTSHIRE                                                    Contingent
          485 PIEDMONT CIRCLE                                                   Unliquidated
          YORK, RI 17404                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.933
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $223.82
          Mark A. Scott, DC                                                     Contingent
          1801 Pleasure House Rd.                                               Unliquidated
          Virginia Beach, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.933
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $849.00
          MARK AND KAMBOUR MD                                                   Contingent
          PO BOX 100914                                                         Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6172
                                                                             Is the claim subject to offset?     No       Yes

 3.933
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mark Anderson                                                         Contingent
          12214 Madeley Ln                                                      Unliquidated
          Bowie, MD 20715-2901                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.933
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $125.00
          MARK BERNHARDT                                                        Contingent
          1601 E Brownard Blvd.                                                 Unliquidated
          FORT LAUDERDALE, FL 33301                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2149
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1337 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1350 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.933
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARK BROWN                                                            Contingent
          9576 HADWAY DRIVE                                                     Unliquidated
          INDIANAPOLIS, IN 46256                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.933
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mark Bruss                                                            Contingent
          450 N River Rd.                                                       Unliquidated
          Waterville, OH 43566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.933
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARK BUCHANAN                                                         Contingent
          3617 CAMPFIELD RD                                                     Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.933
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mark Creamer                                                          Contingent
          21090 Padero Ave.                                                     Unliquidated
          Saratoga, CA 95070                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.933
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARK ELLIS                                                            Contingent
          216 BUCKINGHAM CT                                                     Unliquidated
          WILLIAMSTOWN, NJ 08094                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.933
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mark Fadel                                                            Contingent
          636 Pine Valley Ln                                                    Unliquidated
          Apt. 101                                                              Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.934
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARK FADEL                                                            Contingent
          608 PINE VALLEY LN APT 204                                            Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1338 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1351 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.934
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $379.28
          Mark Kambour, MD PA                                                   Contingent
          4665 Ponce de Leon Blvd.                                              Unliquidated
          Miami, FL 33146                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.934
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARK KOSKI                                                            Contingent
          1202 GRAFTON SHOP ROAD                                                Unliquidated
          BEL AIR, MD 21014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.934
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARK KOSTELAC                                                         Contingent
          11405 WOODIEBROOK RD                                                  Unliquidated
          CHARDON, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.934
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARK LARSEN                                                           Contingent
          4919 ROSALIND LANE                                                    Unliquidated
          POWELL, OH 43065                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.934
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARK LONDON                                                           Contingent
          306C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          DUNDALK, MD 21222
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.934
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARK LONDON                                                           Contingent
          306C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.934
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mark Okoroji                                                          Contingent
          14007 Lake Meadows Dr.                                                Unliquidated
          Bowie, MD 20720-3816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1339 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1352 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.934
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mark Peasley                                                          Contingent
          7145 Mildon Rd.                                                       Unliquidated
          Painesville, OH 44077                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.934
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mark Peasley                                                          Contingent
          7145 Mildon Rd.                                                       Unliquidated
          Painesville, OH 44077                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.935
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARK PEASLEY                                                          Contingent
          679 ARDLEIGH DR                                                       Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.935
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARK RUDOLPH                                                          Contingent
          3715 BROOKSIDE RD                                                     Unliquidated
          OTTAWA HILLS, OH 43606                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.935
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mark Smith                                                            Contingent
          1679 Township Rd. 378                                                 Unliquidated
          Steubenville, OH 43952                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.935
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARK SOBNOSKY                                                         Contingent
          502 WEST NIMNSILA ROAD                                                Unliquidated
          NEW FRANKLIN, OH 44319                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.935
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARK THOMPSON                                                         Contingent
          705 17TH ST SE                                                        Unliquidated
          WASHINGTON, DC 20003                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1340 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1353 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.935
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARKAVOUS HAMPTON                                                     Contingent
          918 SPRINGDALE RUN                                                    Unliquidated
          MEMPHIS, TN 38108                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.935
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Markayla Algood                                                       Contingent
          4911 Jack Linton Way N                                                Unliquidated
          Frederick, MD 21703-7536                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.935
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARKEA CARTER                                                         Contingent
          16 CINNAMON CIRCLE                                                    Unliquidated
          APT. 3A                                                               Disputed
          RANDALLSTOWN,, MD 21133
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.935
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARKEITH DOKES                                                        Contingent
          340 W 25TH ST                                                         Unliquidated
          WEST PALM BEACH, FL 33404                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.935
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARKEL DAVIS                                                          Contingent
          1478 STANDRIDGE STREET                                                Unliquidated
          MEMPHIS, TN 38018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.936
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARKELON LEE                                                          Contingent
          2627 PARKROW AVENUE                                                   Unliquidated
          DALLAS, TX 75215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.936
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Markese Bostic                                                        Contingent
          1659 Boardwalk                                                        Unliquidated
          Florissant, MO 63031                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1341 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1354 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.936
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARKETA CONEY                                                         Contingent
          8247 QUEEN AVENUE NORTH                                               Unliquidated
          BROOKLYN PARK, MN 55444                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.936
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marketa Lewis                                                         Contingent
          3201 Weller Rd                                                        Unliquidated
          Silver Spring, MD 20906                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.936
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Markeyciuna Richardson                                                Contingent
          117 W C St                                                            Unliquidated
          Brunswick, MD 21716                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.936
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARKEYCIUNA RICHARDSON                                                Contingent
          117 W C ST                                                            Unliquidated
          BRUNSWICK, MD 21716                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.936
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARKIA COUNTEE                                                        Contingent
          5012 DICKEY HILL RD APT C4                                            Unliquidated
          BALTIMORE, MD 21203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.936
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARKIA COUNTEE                                                        Contingent
          5012 DICKEY HILL RD APT C4                                            Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.936
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARKIA MOTON                                                          Contingent
          306B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1342 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1355 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.936
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARKISHA GRANT                                                        Contingent
          3322 NW 33RD AVENUE                                                   Unliquidated
          LAUDERDALE LAKES, FL 33309                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.937
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARKO BAZHULICH                                                       Contingent
          325 S. BISCAYNE BLVD.                                                 Unliquidated
          #3020                                                                 Disputed
          MIAMI, FL 33131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.937
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARKUS JOHNSON                                                        Contingent
          60 PHILLIP DRIVE                                                      Unliquidated
          ELLABELL, GA 31308                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.937
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARKUS WILLIAMS                                                       Contingent
          8920 YADAK ROAD                                                       Unliquidated
          DALLAS, TX 75249                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.937
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARLEE REYNOLDS                                                       Contingent
          304 TREIS TRL                                                         Unliquidated
          YORKTOWN, VA 23693                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.937
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARLENE SANAGURAI                                                     Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.937
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARLENE WHITE                                                         Contingent
          5 MOONLIGHT CT.                                                       Unliquidated
          CHRISTIANA, DE 19702                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1343 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1356 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.937
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARLEY OLES                                                           Contingent
          14440 LEFFINGWELL ROAD                                                Unliquidated
          BERLIN CENTER, OH 44401                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.937
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARLI HAYWARD                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C339                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.937
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARLISHA PASS                                                         Contingent
          1049 ALABAMA AVE                                                      Unliquidated
          CLEWISTON, FL 33440                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.937
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marlyn Silva                                                          Contingent
          5513 Harvey Lane                                                      Unliquidated
          Alexandria, VA 22312                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.938
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARQUEL MAYO                                                          Contingent
          2431 LAKE LUCINA DRIVE                                                Unliquidated
          JACKSONVILLE, FL 32211                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.938
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARQUELLE MCINTYRE                                                    Contingent
          393 SUMNER ST                                                         Unliquidated
          APT 112D                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.938
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARQUERA CARNES                                                       Contingent
          3851 KERWIN                                                           Unliquidated
          MEMPHIS, TN 38128                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1344 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1357 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.938
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARQUERA CARNES                                                       Contingent
          955 CHESTERTON                                                        Unliquidated
          MEMPHIS, TN 38127                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.938
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARQUESE BUTLER                                                       Contingent
          26 GREENBURY CT                                                       Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.938
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARQUESE FLUELLEN                                                     Contingent
          6625 VERMILLION                                                       Unliquidated
          JACKSONVILLE, FL 32208                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.938
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARQUIS EVANS                                                         Contingent
          125 WROE AVE                                                          Unliquidated
          DAYTON, OH 45406                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.938
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARQUIS PINDER                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.938
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marquis Robinson                                                      Contingent
          2409 Starcrest Dr                                                     Unliquidated
          Silver Spring, MD 20904-5459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.938
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARQUIS SENA                                                          Contingent
          2251 SEDGWICK AVE                                                     Unliquidated
          APT 3D                                                                Disputed
          BRONX, NY 10468-5763
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1345 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1358 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.939
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARQUISE BROWN                                                        Contingent
          4327 NORFOLK AVE                                                      Unliquidated
          BALTIMORE, MD 21216-1137                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.939
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marquise Oneal                                                        Contingent
          6910 Beech Ave.                                                       Unliquidated
          Baltimore, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.939
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marquise Thorns                                                       Contingent
          18717 Pennington Dr                                                   Unliquidated
          Detroit, MI 48221                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.939
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARQUITA GREENE                                                       Contingent
          1239 WASHINGTON BLVD                                                  Unliquidated
          BALTIMORE, MD 21230                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.939
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARQUITHIAS JOHNSON                                                   Contingent
          4317 SHEPHERD LANE                                                    Unliquidated
          APT 5104                                                              Disputed
          BALCH SPRINGS, TX 75180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.939
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARRIAH WISE                                                          Contingent
          7709 16TH AVE NW                                                      Unliquidated
          BRADENTON, FL 34209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.939
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marryll Brett                                                         Contingent
          318 Stockton Ave.                                                     Unliquidated
          Roselle, NJ 07203                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1346 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1359 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.939
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $327.00
          Marsha A. Tilden, CNP                                                 Contingent
          223 W William St.                                                     Unliquidated
          Delaware, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8567
                                                                             Is the claim subject to offset?     No       Yes

 3.939
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARSHE GARY                                                           Contingent
          172 CENTER RD                                                         Unliquidated
          BEDFORD, OH 44146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.939
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,609.15
          Marshland Emergency Physicians                                        Contingent
          8201 W Broward Blvd.                                                  Unliquidated
          Fort Lauderdale, FL 33324-2701                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.940
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTEZ ALLEN                                                          Contingent
          4774 DERBYSHIRE DRIVE                                                 Unliquidated
          CLEVELAND, OH 44128                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.940
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTHA MEZA GUZMAN                                                    Contingent
          110 NE 2ND TERRACE                                                    Unliquidated
          HALLANDALE BEACH, FL 33009                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.940
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTHA OCHOA                                                          Contingent
          225 ZAMORA AVE APT 2                                                  Unliquidated
          CORAL GABLES, FL 33134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.940
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTHA PILON                                                          Contingent
          4806 LAKEVIEW ROAD                                                    Unliquidated
          WEST FARMINGTON, OH 44491                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1347 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1360 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.940
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTHA RABINOVICH                                                     Contingent
          21200 NE 38 AVENUE                                                    Unliquidated
          AVENTURA, FL 33180                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.940
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marthalene Adams                                                      Contingent
          5362 Perring Pkwy                                                     Unliquidated
          Baltimore, MD 21239-3738                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.940
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTIAL NOUTSA                                                        Contingent
          100 WARWICKSHIRE LN APT N                                             Unliquidated
          GLEN BURNIE, MD 21061                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.940
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $132.35
          Martin B Grossman, MD PA                                              Contingent
          21097 NE 27th Ct. #210                                                Unliquidated
          Miami, FL 33180                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.940
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTIN BOGGESS                                                        Contingent
          210-A SAN PASQUALE AVE NW                                             Unliquidated
          ALBUQUERQUE, NM 87104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.940
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTIN DEBRESU                                                        Contingent
          2630 SHORE LINE DRIVE                                                 Unliquidated
          APT B 24                                                              Disputed
          AKRON, OH 44314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.941
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Martin Ellis                                                          Contingent
          3616 Bellevue Rd.                                                     Unliquidated
          Toledo, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1348 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1361 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.941
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTIN ESQUIVEL                                                       Contingent
          10413 28TH AVENUE E                                                   Unliquidated
          PALMETTO, FL 34221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.941
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $388.00
          MARTIN HEALTH PHYSICIAN GROUP                                         Contingent
          1651 SE Tiffany Ave.                                                  Unliquidated
          PORT SAINT LUCIE, FL 34952                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5228
                                                                             Is the claim subject to offset?     No       Yes

 3.941
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTIN KENT                                                           Contingent
          9742 NW 7TH CIRCLE                                                    Unliquidated
          APT. 817                                                              Disputed
          PLANTATION, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.941
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Martin Keppler                                                        Contingent
          11453 Fowlers Mills Rd.                                               Unliquidated
          Chardon, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.941
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,139.29
          Martin Medical Center                                                 Contingent
          PO Box 9030                                                           Unliquidated
          Stuart, FL 34997-9030                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.941
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $180.55
          Martin Memorial Physician Cor                                         Contingent
          2392 SE Ocean Blvd.                                                   Unliquidated
          Stuart, FL 34996                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.941
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTIN OWUSU-ANTWI                                                    Contingent
          502A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1349 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1362 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.941
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTINA CERVANTES                                                     Contingent
          14770 LASATER ROAD, APT 173                                           Unliquidated
          DALLAS, TX 75253                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.941
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Martina Piergallini                                                   Contingent
          3501 W Rolling Hills Cir.                                             Unliquidated
          Fort Lauderdale, FL 33328                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.942
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTINA ROUSSEAU                                                      Contingent
          1241 NE 158ST                                                         Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.942
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTINE PEREZ                                                         Contingent
          1782 FRANKLIN AVE                                                     Unliquidated
          COLUMBUS, OH 43205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.942
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARTINS UMEH                                                          Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.942
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARVELLOUS KEHINDE                                                    Contingent
          6445 TYDINGS RD                                                       Unliquidated
          ELDERSBURG, MD 21784-6142                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.942
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARVIN DORSEY                                                         Contingent
          2407 SAINT STEPHENS CT APT 2B                                         Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1350 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1363 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.942
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARVIN GRANT                                                          Contingent
          302A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.942
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARVIN MARTIN                                                         Contingent
          15108 SW 104TH ST APT 724                                             Unliquidated
          MIAMI, FL 33196-3298                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.942
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARVIN NAGEL                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.942
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Marvin Okwensy                                                        Contingent
          3604 Albee Lane                                                       Unliquidated
          Apt. 102                                                              Disputed
          Alexandria, VA 22309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.942
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mary Adelola                                                          Contingent
          9953 Good Luck Rd.                                                    Unliquidated
          Apt. T4                                                               Disputed
          Lanham, MD 20706
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.943
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY AJEIGBE                                                          Contingent
          12337 QUIET OWL LN                                                    Unliquidated
          BOWIE, MD 20720-4308                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.943
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mary Aston                                                            Contingent
          4417 Glencove Dr.                                                     Unliquidated
          Portsmouth, VA 23703                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1351 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1364 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.943
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY BRADLEY                                                          Contingent
          1104 MORNING GLORY DRIVE                                              Unliquidated
          MACEDONIA, OH 44056                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.943
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY BRAZILE                                                          Contingent
          15011 DELANEY LANE                                                    Unliquidated
          TALTY, TX 75216                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.943
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY BUCHANAN                                                         Contingent
          3617 CAMPFIELD RD                                                     Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.943
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY CALDWELL                                                         Contingent
          733 WEST 73RD STREET                                                  Unliquidated
          SHREVEPORT, LA 71106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.943
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $115.61
          Mary E. Mason                                                         Contingent
          1168 First Colonial Rd.                                               Unliquidated
          Virginia Beach, VA 23454                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.943
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY FATEHINSE                                                        Contingent
          5925 RADECKE AVE APT H                                                Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.943
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mary Ferrell                                                          Contingent
          524 Winston Ave                                                       Unliquidated
          Baltimore, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1352 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1365 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.943
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mary Gower                                                            Contingent
          501 Ocean Trace Arch                                                  Unliquidated
          Apt. 204                                                              Disputed
          Virginia Beach, VA 23451
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.944
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mary Greggila                                                         Contingent
          224 S Gordon Dr.                                                      Unliquidated
          Oak Harbor, OH 43449                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.944
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY KALLINICOU                                                       Contingent
          656 PARKWAY DR                                                        Unliquidated
          MARYSVILLE, OH 43040                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.944
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY KOBERLEIN                                                        Contingent
          1093 SAINT ANDREWS CT                                                 Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.944
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mary Kopko                                                            Contingent
          15630 River View Pl                                                   Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.944
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mary Mansour                                                          Contingent
          10744 W Sample Rd.                                                    Unliquidated
          Pompano Beach, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.944
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY MANSOUR                                                          Contingent
          10744 WEST SAMPLE RD                                                  Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1353 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1366 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.944
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY NEKL                                                             Contingent
          3416 WEST 132 STREET                                                  Unliquidated
          CLEVELAND, OH 44111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.944
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY NEWMAN                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.944
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mary Oakey                                                            Contingent
          2346 Westbank Rd.                                                     Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.944
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY OAKEY                                                            Contingent
          2346 WESTBANK RD                                                      Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.945
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY ROJAS                                                            Contingent
          918 CAPRI STREET                                                      Unliquidated
          CORAL GABLES, FL 33134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.945
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY SIFAIN                                                           Contingent
          10744 WEST SAMPLE RD                                                  Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.945
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mary Sunderhaus                                                       Contingent
          3740 Darwin Ave.                                                      Unliquidated
          Cincinnati, OH 45211                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1354 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1367 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.945
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mary van Allen                                                        Contingent
          923 W Cross St.                                                       Unliquidated
          Ypsilanti, MI 48197                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.945
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARY VAN ALLEN                                                        Contingent
          923 WEST CROSS STREET                                                 Unliquidated
          YPSILANTI, MI 48197                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.945
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mary Ward                                                             Contingent
          705 Koch Dr.                                                          Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.945
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARYA ALTALIP                                                         Contingent
          4455 W SYLVANIA AVE APT 1B                                            Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.945
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARYAM ABUNNAJA                                                       Contingent
          1033 LINDEN LN                                                        Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.945
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MARYANN OKEKE                                                         Contingent
          104 PROSPERITY AVE SE APT A # A                                       Unliquidated
          LEESBURG, VA 20175-4148                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.945
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MASON AVERILL                                                         Contingent
          2323 JACOBY RD                                                        Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1355 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1368 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.946
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MASON FOSTER                                                          Contingent
          603 WEST COLLEGE STREET                                               Unliquidated
          BOONEVILLE, MS 38829                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.946
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MASON LLOYD                                                           Contingent
          436 4TH STREET SW                                                     Unliquidated
          MASSILLON, OH 44647                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.946
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MASON SCHICK                                                          Contingent
          3390 S MAIN ST                                                        Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.946
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MASOOD YOUSEFI                                                        Contingent
          80 E EXCHANGE ST. APT 227D                                            Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.946
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MASOUD NAZARI                                                         Contingent
          26 S ADAMS STREET, UNIT 2                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.946
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MASOUD NAZARI                                                         Contingent
          430 SUMNER STREET, 201A                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.946
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MASOUD RAZAVI AGHJEH
          1350 N HOWARD ST                                                      Contingent
          DIPLOMAT BLDG                                                         Unliquidated
          APT 406                                                               Disputed
          AKRON, OH 44310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1356 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1369 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.946
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MASOUD SOBANI                                                         Contingent
          1350 N HOWARD ST,                                                     Unliquidated
          APT 406                                                               Disputed
          AKRON, OH 44310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.946
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MASOUME DAVOUDI                                                       Contingent
          634 E BUCHTEL AVE.                                                    Unliquidated
          APARTMENT 308                                                         Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.946
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATEO GREGORY                                                         Contingent
          14 BETH COURT                                                         Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.947
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATHEUS CAIXE                                                         Contingent
          16401 NW 37TH                                                         Unliquidated
          UNIVERSITY INN. 101                                                   Disputed
          MIAMI GARDENS, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.947
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATHEUS CAIXE                                                         Contingent
          1221 OLIVE STREET APT 3                                               Unliquidated
          CONCORDIA, KS 66901                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.947
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATHEW CORFEE                                                         Contingent
          9271 ROSEMARY LANE                                                    Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.947
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mathew Medeiros                                                       Contingent
          2110 - 7th St.                                                        Unliquidated
          Cuyahoga Falls, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1357 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1370 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.947
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mathew Reyes Montoya                                                  Contingent
          1840 SW 44th Ave                                                      Unliquidated
          Apt. B                                                                Disputed
          Fort Lauderdale, FL 33317
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.947
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATHIAS METELLUS                                                      Contingent
          1440 NW 33RD WAY                                                      Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.947
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATIN HAJIMOHAMMADI                                                   Contingent
          668 SUMNER ST, 2ND FLOOR                                              Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.947
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matt Slonsky                                                          Contingent
          146 Alden Ave.                                                        Unliquidated
          Akron, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.947
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,091.00
          Matthew A. Romano, MD                                                 Contingent
          1500 E Medical Center Dr. #5144                                       Unliquidated
          Ann Arbor, MI 48109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7450
                                                                             Is the claim subject to offset?     No       Yes

 3.947
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW ADKINS                                                        Contingent
          3423 JONES STREET                                                     Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.948
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Agnew                                                         Contingent
          1816 Eileen Rd.                                                       Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1358 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1371 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.948
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Anderson                                                      Contingent
          1300 Weathervane Ln                                                   Unliquidated
          Unit 3E                                                               Disputed
          Akron, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.948
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Baessler                                                      Contingent
          128 1/2 Louisiana Ave.                                                Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.948
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Barbour                                                       Contingent
          105 Westminister Dr.                                                  Unliquidated
          Saint Clairsville, OH 43950                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.948
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW BARBOUR                                                       Contingent
          105 WESTMINISTER DR                                                   Unliquidated
          ST. CLAIRSVILLE, OH 43950                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.948
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW BLAMBLE                                                       Contingent
          237 STRATFORD AVE                                                     Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.948
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Brangham                                                      Contingent
          3159 Estuary Pl                                                       Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.948
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW BRUYERE                                                       Contingent
          4490 WAYNE ROAD                                                       Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1359 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1372 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.948
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW CRON                                                          Contingent
          9724 COOPER LANE                                                      Unliquidated
          CINCINNATI, OH 45242                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.948
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $109.00
          Matthew D Hamilton, DC                                                Contingent
          155 Northland Dr.                                                     Unliquidated
          Medina, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1271
                                                                             Is the claim subject to offset?     No       Yes

 3.949
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW DAILEY                                                        Contingent
          2021 KEY ST APT H                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.949
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW DAVIS                                                         Contingent
          30630 DROUILLARD RD LOT 314                                           Unliquidated
          WALBRIDGE, OH 43465                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.949
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Ellsworth                                                     Contingent
          328 Maplewood Dr.                                                     Unliquidated
          Canonsburg, PA 15317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.949
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW ELLSWORTH                                                     Contingent
          328 MAPLEWOOD DR                                                      Unliquidated
          MCMURRAY, PA 15317                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.949
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Fergusson-Will                                                Contingent
          1529 Arbor View Rd.                                                   Unliquidated
          Silver Spring, MD 20902-1406                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1360 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1373 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.949
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW FLEMER                                                        Contingent
          2751 KINGSFORD DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.949
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW FOSS                                                          Contingent
          6650 CORPORATE CENTER PKWY APT 1419                                   Unliquidated
          JACKSONVILLE, FL 32216                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.949
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW GAFFNEY                                                       Contingent
          3769 LOCKWOOD AVE APT 6                                               Unliquidated
          TOLEDO, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.949
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Goldmann                                                      Contingent
          5452 Elmer Dr.                                                        Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.949
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW HALL                                                          Contingent
          239 ELMWOOD AVE                                                       Unliquidated
          EVANSTON, IL 60202                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.950
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW HANSON                                                        Contingent
          64 MATADOR LN                                                         Unliquidated
          DAVIE, FL 33324                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.950
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW HARTER                                                        Contingent
          3419 HEMPHILL ROAD                                                    Unliquidated
          NORTON, OH 44203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1361 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1374 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.950
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW HECKER                                                        Contingent
          7492 CORINTH COURT                                                    Unliquidated
          FARMDALE, OH 44417                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.950
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Horner                                                        Contingent
          965 Hidden Valley Dr.                                                 Unliquidated
          Wadsworth, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.950
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Hutcherson                                                    Contingent
          2629 W Village Dr.                                                    Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.950
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW HUTERSON                                                      Contingent
          2629 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.950
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Johnson                                                       Contingent
          3177 Vivian Rd.                                                       Unliquidated
          Monroe, MI 48162                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.950
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew King                                                          Contingent
          4599 Corner Stone Ct                                                  Unliquidated
          Mason, OH 45040                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.950
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW KING                                                          Contingent
          PO BOX 1750                                                           Unliquidated
          ONECO, FL 34264                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1362 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1375 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.950
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Kittelberger                                                  Contingent
          1728 Sedwick Ave. NW                                                  Unliquidated
          Massillon, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.951
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW LEE                                                           Contingent
          9304 NEWKIRK DRIVE                                                    Unliquidated
          CLEVELAND, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.951
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW LOWER                                                         Contingent
          489 HERBERT ROAD                                                      Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.951
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW LUDWIG                                                        Contingent
          12950 WALDEN OAKS DR                                                  Unliquidated
          CHARDON, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.951
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW MEDEIROS                                                      Contingent
          2110 7TH ST                                                           Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.951
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW MITCHELL                                                      Contingent
          3743 U S ROUTE 422                                                    Unliquidated
          SOUTHINGTON, OH 44470                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.951
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW OSSORIO                                                       Contingent
          1811 SW 24 ST                                                         Unliquidated
          CORAL GABLES, FL 33145                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1363 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1376 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.951
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Pardi                                                         Contingent
          222 Halligan Ave.                                                     Unliquidated
          Columbus, OH 43085-2616                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.951
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW PEMBERTON                                                     Contingent
          24 CIRCLE DR                                                          Unliquidated
          GLEN COVE, NY 11542                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.951
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW PERISON                                                       Contingent
          1547 S LINCOLN ST                                                     Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.951
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW PETERSON                                                      Contingent
          2266 28TH STREET                                                      Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.952
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW PETRELLA                                                      Contingent
          251 HARVARD BLVD                                                      Unliquidated
          STEUBENVILLE, OH 43952                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.952
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Popielarczyk                                                  Contingent
          8600 Wiese Rd.                                                        Unliquidated
          Brecksville, OH 44141-2047                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.952
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW RUIZ                                                          Contingent
          3391 W 99TH PL                                                        Unliquidated
          HIALEAH, FL 33018-2029                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1364 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1377 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.952
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW SAMUELS                                                       Contingent
          499 GAZETTA WAY                                                       Unliquidated
          GREENACRES, FL 33413                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.952
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW SEIDEL                                                        Contingent
          9862 NW 2ND COURT                                                     Unliquidated
          PLANTATION, FL 33324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.952
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Seidl                                                         Contingent
          9862 NW 2nd Court                                                     Unliquidated
          Fort Lauderdale, FL 33324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.952
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW SEIDL                                                         Contingent
          9862 NW 2ND COURT                                                     Unliquidated
          PLANTATION, FL 33324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.952
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW SHEETS                                                        Contingent
          3398 STARWICK DR                                                      Unliquidated
          CANFIELD, OH 44406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.952
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW SIEDL                                                         Contingent
          9862 NW 2ND COURT                                                     Unliquidated
          PLANTATION, FL 33324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.952
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW SISSERSON                                                     Contingent
          2401 DALESFORD DRIVE                                                  Unliquidated
          CHARLOTTE, NC 28205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1365 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1378 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.953
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Smith                                                         Contingent
          217 Idaho Ave.                                                        Unliquidated
          Lorain, OH 44052                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.953
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW SMITH                                                         Contingent
          1221 NE 152 ST                                                        Unliquidated
          NORTH MIAMI BEACH, FL 33162                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.953
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Tarchick                                                      Contingent
          1351 Buckingham Gate Blvd.                                            Unliquidated
          Unit 12                                                               Disputed
          Cuyahoga Falls, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.953
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW TARCHIK                                                       Contingent
          1351 BUCKINGHAM GATE BLVD                                             Unliquidated
          UNIT 12                                                               Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.953
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW VALENTIN                                                      Contingent
          176 CONNECTICUT AVENUE                                                Unliquidated
          STAMFORD, CT 06902                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.953
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $71.58
          Matthew Walker, CHC                                                   Contingent
          1035 - 14th Ave. N                                                    Unliquidated
          Nashville, TN 37208                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.953
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew Zahorec                                                       Contingent
          794 Oak Shadows Rd.                                                   Unliquidated
          Kissimmee, FL 34747                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1366 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1379 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.953
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW ZAHOREC                                                       Contingent
          794 OAK SHADOWS ROAD                                                  Unliquidated
          CELEBRATION, FL 34747                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.953
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTHEW ZILLA                                                         Contingent
          2966 TORREY PINES CIRCLE NW                                           Unliquidated
          CANTON, OH 44708                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.953
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthew-Ahmad Moore                                                   Contingent
          12613 Eastbourne Dr                                                   Unliquidated
          Silver Spring, MD 20904-2042                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.954
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Matthieu Meihls                                                       Contingent
          3019 Easton Ridge Pl                                                  Unliquidated
          Fort Wayne, IN 46818                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.954
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATTIAS HANNA                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.954
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MATVEY BUDAEV                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.954
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mauel Cruz                                                            Contingent
          1525 Dunwoody Ave.                                                    Unliquidated
          Oxon Hill, MD 20745-2310                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1367 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1380 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.954
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mauel Holmes                                                          Contingent
          1277 Suellen Way                                                      Unliquidated
          Clarksville, TN 37042                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.954
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAURA LINDSEY                                                         Contingent
          116 HAMILTON AVE                                                      Unliquidated
          PANAMA CITY, FL 32401-3873                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.954
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maureen Connors Co., LPA                                              Contingent
          6625 Pearl Rd.                                                        Unliquidated
          Cleveland, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.954
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAURICE DOSSO                                                         Contingent
          4360 PLANET CIRCLE                                                    Unliquidated
          UNION CITY, CA 94587                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.954
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAURICE HARRIS                                                        Contingent
          2127 POTOMAC DR                                                       Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.954
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maurice Hawkins                                                       Contingent
          1601 Riverwood Rd                                                     Unliquidated
          Essex, MD 21221-2917                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.955
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAURICE HERNDON                                                       Contingent
          1641 L ST N.E                                                         Unliquidated
          WASHINGTON DC, DC 20002                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1368 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1381 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.955
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maurice Lewis                                                         Contingent
          5704 Cypress Creek Dr.                                                Unliquidated
          Apt. 301                                                              Disputed
          Hyattsville, MD 20782
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.955
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAURICE REDDING                                                       Contingent
          6530 SW 22ND STREET                                                   Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.955
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAURICE TALLEY                                                        Contingent
          1308 WEST 91ST STREET                                                 Unliquidated
          CLEVELAND, OH 44102                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.955
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAURICE WILLIAMS                                                      Contingent
          17115 NE 4TH PLACE                                                    Unliquidated
          NORTH MIAMI BEACH, FL 33162                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.955
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAURICIO FERNANDEZ                                                    Contingent
          6080 WEST FLAGLER ST APT 20                                           Unliquidated
          MIAMI, FL 33144                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.955
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAURICIO RODRIGUEZ                                                    Contingent
          11113 NW 72ND TERRACE                                                 Unliquidated
          MEDLEY, FL 33178                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.955
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAURICIO VAZQUEZ VARGAS                                               Contingent
          1113 N BYRNE RD                                                       Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1369 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1382 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.955
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAURISHA EBANKS                                                       Contingent
          1232 PARKWOOD AVENUE                                                  Unliquidated
          GROVELAND, FL 34736                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.955
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAVERICK WOLFLEY                                                      Contingent
          349 VILLA VIEW DRIVE                                                  Unliquidated
          MORGANTOWN, WV 26505                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.956
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAVIS AGGREY                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.956
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mawuena Sedzro                                                        Contingent
          12315 Graham St                                                       Unliquidated
          Apt. 42                                                               Disputed
          Moreno Valley, CA 92557
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.956
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAWUKO KOFFI                                                          Contingent
          5632 PINE ST                                                          Unliquidated
          PHILADELPHIA, PA 19143-1322                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.956
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Max Banke                                                             Contingent
          324 Oak Forest Rd.                                                    Unliquidated
          Dayton, OH 45419                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.956
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAX HAMILTON                                                          Contingent
          921 MIRAMAR PLACE                                                     Unliquidated
          CORPUS CHRISTI, TX 78411                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1370 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1383 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.956
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAXIM GURA                                                            Contingent
          2113 NE 9TH AVE #3                                                    Unliquidated
          MIAMI, FL 33305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.956
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maximiliano Liriano                                                   Contingent
          660 Glenmore Ave.                                                     Unliquidated
          Brooklyn, NY 11207                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.956
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAXIMILLIAN EDELMAN                                                   Contingent
          6411 WEST CLINTON AVENUE                                              Unliquidated
          CLEVELAND, OH 44102                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.956
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maximillien Njomegne Kamdem                                           Contingent
          8414 Greenway Rd                                                      Unliquidated
          Apt. D                                                                Disputed
          Parkville, MD 21234-5036
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.956
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAXINE SAUNDERS                                                       Contingent
          20085 NE 3RD CT APT 6                                                 Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.957
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAXWELL BEARD                                                         Contingent
          842 LOS ROBLES AVE                                                    Unliquidated
          PALO ALTO, CA 94306-3124                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.957
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAXWELL BEARD HAUPT                                                   Contingent
          5 AVON DR                                                             Unliquidated
          MADISON, NJ 07940-1201                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1371 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1384 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.957
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maxwell Cooper                                                        Contingent
          4313 Moser Ln                                                         Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.957
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAXWELL DUELL                                                         Contingent
          1295 DRESDEN DR NE                                                    Unliquidated
          UNIT 328                                                              Disputed
          BROOKHAVEN, GA 30319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.957
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAXWELL HENDRIX                                                       Contingent
          213 NORTH SANDUSKY STREET                                             Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.957
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAYA BERROUET                                                         Contingent
          2205 PORTOFINO AVE                                                    Unliquidated
          HOMESTEAD, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.957
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAYA BERROUET                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.957
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAYA GIBBS                                                            Contingent
          1541 PENTRIDGE ROAD, APT. 405 D                                       Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.957
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maya Hudson                                                           Contingent
          5805 Nebraska Ave.                                                    Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1372 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1385 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.957
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAYA JACK                                                             Contingent
          2230 BUTLER BAY DR.                                                   Unliquidated
          WINDERMERE, FL 34786                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.958
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maya Layne                                                            Contingent
          333 Martense St.                                                      Unliquidated
          Apt. 5D                                                               Disputed
          Brooklyn, NY 11226-4258
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.958
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maya Lowe                                                             Contingent
          4587 Saint George Ave.                                                Unliquidated
          Baltimore, MD 21212-4629                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.958
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAYA MCKNIGHT                                                         Contingent
          501 WEST UNIVERSITY PARKWAY B3                                        Unliquidated
          BALTIMORE, MD 21210                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.958
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAYA NAIR                                                             Contingent
          PERRY'S CROSSING APARTMENTS                                           Unliquidated
          1030 VALLEY BLUFF DR APT 11                                           Disputed
          PERRYSBURG, OH 43551
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.958
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maya Parker                                                           Contingent
          248 - 57th St. NE                                                     Unliquidated
          Washington, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.958
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Maya Washington                                                       Contingent
          1513 C Street SE                                                      Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1373 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1386 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.958
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAYA WASHINGTON                                                       Contingent
          1513 E ST SE                                                          Unliquidated
          WASHINGTON, DC 20003-2444                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.958
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $113,687.00
          Mayo Clinic Jacksonville                                              Contingent
          4500 San Pablo Rd. S                                                  Unliquidated
          Jacksonville, FL 32224                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.958
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAZIAR LOTFIZADEHDEHKORDI                                             Contingent
          101 MERRIMAN RD                                                       Unliquidated
          APT 10                                                                Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.958
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAZIYAR ASKARI KARCHEGANI                                             Contingent
          1747 LIBERTY DR                                                       Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.959
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MAZIYAR ASKARI KARCHEGANI                                             Contingent
          915 QUARRY DR                                                         Unliquidated
          AKRON, OH 44307                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.959
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $21.07
          MBB Radiology                                                         Contingent
          3599 University Blvd. S #300                                          Unliquidated
          Jacksonville, FL 32216                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.959
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $125.00
          MC BACK AND SPINE CENTER                                              Contingent
          PO BOX 9033                                                           Unliquidated
          100                                                                   Disputed
          STUART, FL 34994
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       0055                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1374 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1387 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.959
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $41.96
          MCF Jupiter, FL                                                       Contingent
          3889 Miltary Trail #101                                               Unliquidated
          Jupiter, FL 33458                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.959
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $841.92
          McKay Dermatology Medspa, PA                                          Contingent
          969 SE Central Pkwy                                                   Unliquidated
          Stuart, FL 34994                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.959
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MCKENNA DARR                                                          Contingent
          5420 SCHENK RD                                                        Unliquidated
          SANDUSKY, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.959
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MCKENNA SHIVES                                                        Contingent
          5525 WALNUT GROVE CIR                                                 Unliquidated
          STRUTHERS, OH 44471                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.959
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MCKENSIE BRANTLEY                                                     Contingent
          9428 NORTH AVE                                                        Unliquidated
          ST LOUIS, MO 63114                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.959
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MCKINNELL FERGUSON                                                    Contingent
          121 BROOKLYN ST                                                       Unliquidated
          OAK HARBOR, OH 43449                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.959
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MD BILLAL HOSSAIN                                                     Contingent
          437 SUMNER ST. APT J                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1375 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1388 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.960
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MD EHSANUL HAQUE                                                      Contingent
          685 SHERMAN STREET                                                    Unliquidated
          APARTMENT-19, 3RD FLOOR                                               Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.960
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MD EHSANUL HAQUE                                                      Contingent
          437 SUMNER STREET                                                     Unliquidated
          APARTMENT-F1                                                          Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.960
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,641.00
          MD Live                                                               Contingent
          13630 NW 8th St.                                                      Unliquidated
          Ste. 205                                                              Disputed
          Sunrise, FL 33325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.960
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MD MAMUN BISWAS                                                       Contingent
          543 E-BUCHTEL AVENUE,APT 1                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.960
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,492.00
          MD NOW MEDICAL CENTERS                                                Contingent
          2007 Palm Beach Lakes Blvd.                                           Unliquidated
          WEST PALM BCH, FL 33409                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5474
                                                                             Is the claim subject to offset?     No       Yes

 3.960
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MD TAWHID BIN TAREK                                                   Contingent
          161 MARTIN LUTHER KING JR. BLVD.                                      Unliquidated
          APARTMENT# 301                                                        Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.960
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MD. ARIFUL HASAN                                                      Contingent
          437, SUMNER STREET APT J                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1376 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1389 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.960
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MD. ARIFUL HASAN                                                      Contingent
          1830 E JOHNSON AVENUE                                                 Unliquidated
          APT 84                                                                Disputed
          JONESBORO, AR 72401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.960
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MD. HASAN RAHMAN                                                      Contingent
          161 MARTIN LUTHER KING JR BLVD                                        Unliquidated
          APT 203                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.960
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MD. MAHFUJUL KHAN                                                     Contingent
          543 E. BUCHTEL AVE APT 1                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.961
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MD. OMAR FARUK EMON                                                   Contingent
          437 SUMNER ST.                                                        Unliquidated
          APT. L                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.961
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MD. RUBAYAT-UL- ISLAM                                                 Contingent
          430 SUMMER STREET, APT 203A                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.961
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MD. ZAKIRUL ISLAM                                                     Contingent
          161 MARTIN LUTHER KING JR BLVD                                        Unliquidated
          APT 201                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.961
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $200.00
          MDLive Medical Group, PA                                              Contingent
          13630 NW 8th St.                                                      Unliquidated
          Suite 205                                                             Disputed
          Fort Lauderdale, FL 33325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1377 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1390 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.961
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEAGAN MCCOY                                                          Contingent
          596 DEBBINGTON DRIVE                                                  Unliquidated
          BAY VILLAGE, OH 44140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.961
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEAGAN ROSS                                                           Contingent
          6700 BERKEY SOUTHERN RD                                               Unliquidated
          WHITEHOUSE, OH 43571                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.961
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $15,298.75
          Mease Countryside Hospital                                            Contingent
          3231 McMullen Booth Rd.                                               Unliquidated
          Safety Harbor, FL 34695                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.961
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $61,357.89
          Med City Arlington                                                    Contingent
          3301 Matlock Rd.                                                      Unliquidated
          Arlington, TX 76015                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.961
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $230.00
          MED DIVISION OF MEDICINE                                              Contingent
          130                                                                   Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5455
                                                                             Is the claim subject to offset?     No       Yes

 3.961
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEDEA SHANIDZE                                                        Contingent
          29200 SILVER CREEK DR APT 2B                                          Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.962
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $564.11
          MedEquip, Inc.                                                        Contingent
          27 Brookline                                                          Unliquidated
          Aliso Viejo, CA 92656                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1378 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1391 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.962
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,356.45
          MedHealth                                                             Contingent
          451 Little Bourke St.                                                 Unliquidated
          Melbourne VIC 3000                                                    Disputed
          Australia
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.962
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $216.74
          Medical Center of Winston Towers                                      Contingent
          17395 N Bay Rd.                                                       Unliquidated
          North Miami Beach, FL 33160                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.962
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $170.03
          Medical Center Radiologists, Inc.                                     Contingent
          5544 Greenwich Rd., Suite 200                                         Unliquidated
          Virginia Beach, VA 23462                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.962
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $205.89
          Medical Center Radiology Group                                        Contingent
          20 W Kaley St                                                         Unliquidated
          Orlando, FL 32806                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.962
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $33,370.62
          Medical City Dallas, Asc                                              Contingent
          7777 Forest Lane                                                      Unliquidated
          Suite 150, Bldg C                                                     Disputed
          Dallas, TX 75230
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.962
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,923.17
          Medical Diagnostic Lab, LLC                                           Contingent
          2439 Kuser Rd.                                                        Unliquidated
          Trenton, NJ 08690                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.962
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Medical Mutual                                                        Contingent
          Mutual Health Services                                                Unliquidated
          PO Box 932627                                                         Disputed
          Cleveland, OH 44115
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1379 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1392 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.962
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEDINA ALI                                                            Contingent
          4001 COLCHESTER RD.                                                   Unliquidated
          APT. 179                                                              Disputed
          BALTIMORE, MD 21229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.962
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $60.78
          Medina HMT Dermatology                                                Contingent
          5783 Wooster Pike                                                     Unliquidated
          Medina, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.963
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEDJINA SAINT FLEUR                                                   Contingent
          2868 SILVER RIDGE DR.                                                 Unliquidated
          HIAWASSEE, FL 32818                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.963
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $375.00
          MEDPRO URGENT CARE CENTER                                             Contingent
          2950 Griffin Rd.                                                      Unliquidated
          DAVIE, FL 33312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9557
                                                                             Is the claim subject to offset?     No       Yes

 3.963
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEETA TRIVEDI                                                         Contingent
          1350 N HOWARD STREET                                                  Unliquidated
          APT 510                                                               Disputed
          AKRON, OH 44310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.963
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN BOCKELMAN                                                       Contingent
          5292 BAZETTA ROAD                                                     Unliquidated
          CORTLAND, OH 44410                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.963
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN BROGDEN                                                         Contingent
          401C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          PIKESVILLE, MD 21208
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1380 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1393 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.963
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Megan Bruck                                                           Contingent
          5757 Zink Rd.                                                         Unliquidated
          Maybee, MI 48159                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.963
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN BURMEISTER                                                      Contingent
          3203 MUIRFIELD AVE                                                    Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.963
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN CHAPLIN                                                         Contingent
          22322 PINNACLE POINT                                                  Unliquidated
          STRONGSVILLE, OH 44149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.963
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Megan Collins                                                         Contingent
          921 Eleanor                                                           Unliquidated
          Toledo, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.963
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN CZUCHRA                                                         Contingent
          3712 WADE AVENUE                                                      Unliquidated
          ASHTABULA, OH 44004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.964
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN DANN                                                            Contingent
          6120 REESE RD #316                                                    Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.964
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN DAVIS                                                           Contingent
          12473 TOWNSHIP ROAD 85                                                Unliquidated
          THORNVILLE, OH 43076                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1381 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1394 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.964
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN EMERSON                                                         Contingent
          3407 OAK ALLEY CT APT 206                                             Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.964
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Megan Eyre                                                            Contingent
          534 Munster Dr.                                                       Unliquidated
          Fayetteville, OH 45118                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.964
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Megan Gribble                                                         Contingent
          4720 Whitehouse Spencer Rd.                                           Unliquidated
          Monclova, OH 43542                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.964
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN KERN                                                            Contingent
          1402 HIDDEN HEMLOCK DRIVE                                             Unliquidated
          AUSTINBURG, OH 44010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.964
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN KLEIN                                                           Contingent
          4408 DRUMMOND RD.                                                     Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.964
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Megan Lassiter                                                        Contingent
          5140 NW 82nd Terrace                                                  Unliquidated
          Pompano Beach, FL 33067                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.964
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN LASSITER                                                        Contingent
          5140 NW 82ND TERRACE                                                  Unliquidated
          CORAL SPRINGS, FL 33067                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1382 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1395 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.964
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Megan Maas                                                            Contingent
          627 Wayne St.                                                         Unliquidated
          Delphos, OH 45833                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.965
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN MADDOX                                                          Contingent
          12939 MADISON ROAD                                                    Unliquidated
          MIDDLEFIELD, OH 44062                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.965
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN MILLER SEE                                                      Contingent
          2840 SW 75TH WAY                                                      Unliquidated
          APT. 2415                                                             Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.965
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN MUNYON                                                          Contingent
          608 ROYAL WOODS DRIVE                                                 Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.965
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN NUGENT                                                          Contingent
          32 LUCINDA LN                                                         Unliquidated
          ROCHESTER, NY 14626                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.965
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN POTEAU                                                          Contingent
          6750 ARBOR DR APT 206                                                 Unliquidated
          MIRAMAR, FL 33023-4871                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.965
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN POULOS                                                          Contingent
          5936 YARMOUTH AVE                                                     Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1383 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1396 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.965
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN SCHMALENBERGER                                                  Contingent
          3535 DARBYSHIRE DR                                                    Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.965
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN SEFCIK                                                          Contingent
          373 CARROLL ST APT 62                                                 Unliquidated
          AKRON, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.965
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Megan Sharrett                                                        Contingent
          4057 W Bancroft St.                                                   Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.965
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN SHARRETT                                                        Contingent
          644 BRIGHTON ST                                                       Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.966
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN SHARRETT                                                        Contingent
          4057 W. BANCROFT STREET                                               Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.966
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN SMATHERS                                                        Contingent
          195 E. MAIN ST.                                                       Unliquidated
          CORTLAND, OH 44410                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.966
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Megan Tamasovich                                                      Contingent
          1098 Chester Way                                                      Unliquidated
          Canal Winchester, OH 43110                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1384 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1397 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.966
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN TILLMAN                                                         Contingent
          4043 CLEGG RD                                                         Unliquidated
          LAMBERTVILLE, MI 48144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.966
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGAN WHELCHEL                                                        Contingent
          2550 2ND ST                                                           Unliquidated
          APT 203                                                               Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.966
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Meghan Desanto                                                        Contingent
          5409 Dalrymple St.                                                    Unliquidated
          Virginia Beach, VA 23464                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.966
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGHAN DESANTO                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A38                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.966
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGHAN DESANTO                                                        Contingent
          5409 DALRYMPLE STREET                                                 Unliquidated
          VIRGINIA BEACH, VA 23464                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.966
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Meghan Fentress                                                       Contingent
          8425 Nathan Ave.                                                      Unliquidated
          Norfolk, VA 23518                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.966
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGHAN FENTRESS                                                       Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B385                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1385 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1398 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.967
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGHAN FENTRESS                                                       Contingent
          8425 NATHAN AVENUE                                                    Unliquidated
          NORFOLK, VA 23518                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.967
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGHAN MARASTI                                                        Contingent
          513 PAMELA DRIVE                                                      Unliquidated
          HARRISON CITY, PA 15636                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.967
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Meghan Renius                                                         Contingent
          6946 Meadowview Dr.                                                   Unliquidated
          Lambertville, MI 48144-9769                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.967
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Meghan Roderick                                                       Contingent
          344 White Cliffs Ct.                                                  Unliquidated
          Springfield, OH 45503                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.967
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGHAN RZOTKIEWICZ                                                    Contingent
          393 SUMNER STREET                                                     Unliquidated
          APARTMENT 412A                                                        Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.967
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Meghan Wandtke                                                        Contingent
          7757 Edge View Way                                                    Unliquidated
          Apt. C                                                                Disputed
          Sylvania, OH 43560
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.967
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEGHAN WANDTKE                                                        Contingent
          7757 EDGE VIEW WAY APT C                                              Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1386 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1399 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.967
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $111.13
          Meharry Medical Group                                                 Contingent
          1005 Dr. DB Todd Jr Blvd.                                             Unliquidated
          Nashville, TN 37208                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.967
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEHGANI GARTWRIGHT                                                    Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.967
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEHKIA GADISON                                                        Contingent
          6100 EAST RANCIER AVENUE                                              Unliquidated
          KILLEEN, TX 76543                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.968
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEHMET GORMEZ                                                         Contingent
          195 WHEELER ST 105                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.968
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEHRAN JABERZADEH                                                     Contingent
          437 SHERMAN STREET                                                    Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.968
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEHRAN JABERZADEH                                                     Contingent
          77 FIR HILL AVENUE, APT. 7B2,                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.968
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEKHYL ERBY                                                           Contingent
          2149 NEWCASTLE DR                                                     Unliquidated
          VACAVILLE, CA 95687                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1387 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1400 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.968
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEKIAH SMITH                                                          Contingent
          2041 COVE LAKE RD                                                     Unliquidated
          NORTH LAUDERDALE, FL 33068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.968
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELANIA FLORES                                                        Contingent
          14621 SW 11TH CT                                                      Unliquidated
          PEMBROKE PINES, FL 33027                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.968
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELANIE CAYETANO                                                      Contingent
          913 JAMAICAN DRIVE                                                    Unliquidated
          GREENACRES, FL 33415                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.968
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELANIE COAK                                                          Contingent
          36650 ROMULUS ROAD                                                    Unliquidated
          ROMULUS, MI 48174                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.968
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELANIE JACOBS                                                        Contingent
          618 6TH STREET NW                                                     Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.968
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Melanie McCowan                                                       Contingent
          837 Maplewood Ave.                                                    Unliquidated
          Sheffield Lake, OH 44054-3000                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.969
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELANIE MENDENDEZ                                                     Contingent
          1532 BLUE GRASS BLVD                                                  Unliquidated
          DELAND, FL 32724                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1388 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1401 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.969
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELANIE MENENDEZ                                                      Contingent
          1532 BLUE GRASS BLVD                                                  Unliquidated
          DELAND, FL 32724                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.969
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELANIE ROJAS HAMMANI                                                 Contingent
          3358 W 97TH ST.                                                       Unliquidated
          HIALEAH GARDENS, FL 33018                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.969
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELANIE ROJAS HAMMANI                                                 Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.969
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Melanie Sue Lorenzo                                                   Contingent
          3820 Whitley Park Dr.                                                 Unliquidated
          Virginia Beach, VA 23456                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.969
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Melanie Wallace                                                       Contingent
          12836 Mermill Rd.                                                     Unliquidated
          Portage, OH 43451                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.969
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELANY BRUNELY                                                        Contingent
          14321 SW 88 ST/F409                                                   Unliquidated
          MIAMI, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.969
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELASIA MALONE                                                        Contingent
          7736 WATKINS CIRCLE                                                   Unliquidated
          LONGVIEW, TX 75601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1389 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1402 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.969
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELAYNA SURACE                                                        Contingent
          429 SUNRISE DR                                                        Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.969
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $270.95
          Melbeth M. Lusica, MD                                                 Contingent
          100 Fairview Dr.                                                      Unliquidated
          Franklin, VA 23851                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3206
                                                                             Is the claim subject to offset?     No       Yes

 3.970
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELEANA MAHONEY                                                       Contingent
          120 S CULVER ST                                                       Unliquidated
          BALTIMORE, MD 21229-3616                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.970
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $911.87
          Meli Orthopedic Centers                                               Contingent
          2964 FL-7                                                             Unliquidated
          Pompano Beach, FL 33063                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.970
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELIKA KING                                                           Contingent
          4274 EAST 172ND PLACE                                                 Unliquidated
          CLEVELAND, OH 44128                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.970
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELINDA BELLOT                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.970
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELINDA LASTYAK                                                       Contingent
          2726 E WATER ST                                                       Unliquidated
          ROCK CREEK, OH 44084                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1390 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1403 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.970
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Melissa Babcook                                                       Contingent
          3008 Sherbrooke Rd.                                                   Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.970
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA BARALT                                                        Contingent
          14922 SW 29TH TERRACE                                                 Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.970
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA CARMONA                                                       Contingent
          13521 NW 9TH CT                                                       Unliquidated
          PEMBROKE PINES, FL 33028                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.970
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA CHAVARRI                                                      Contingent
          17825 NW 80TH CT.                                                     Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.970
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA DORCE                                                         Contingent
          6614 SW 18TH ST                                                       Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.971
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA HAMILTON                                                      Contingent
          7601 NORTH WEST 14TH STREET                                           Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.971
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA HAMILTON                                                      Contingent
          PO BOX 292704                                                         Unliquidated
          FORT LAUDERDALE, FL 33329                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1391 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1404 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.971
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA JOHNSON                                                       Contingent
          5708 VAN WERT AVENUE                                                  Unliquidated
          BROOK PARK, OH 44142                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.971
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA JOSEPH                                                        Contingent
          14621 SW 176 TER                                                      Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.971
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Melissa Lee                                                           Contingent
          1930 S Dixie Hwy R7                                                   Unliquidated
          West Palm Beach, FL 33401                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.971
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA MARTINEZ                                                      Contingent
          14622 SW 12TH LANE                                                    Unliquidated
          MIAMI, FL 33184                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.971
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA RESPETO                                                       Contingent
          10824 N KENDALL DR                                                    Unliquidated
          S-30                                                                  Disputed
          MIAMI, FL 33176
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.971
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Melissa Robbins                                                       Contingent
          3025 Cobblestone Dr.                                                  Unliquidated
          Virginia Beach, VA 23452                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.971
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA SCHILLING                                                     Contingent
          8490 RAVENNA ROAD                                                     Unliquidated
          TWINSBURG, OH 44087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1392 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1405 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.971
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Melissa Schmitt                                                       Contingent
          3292 Prange Dr.                                                       Unliquidated
          Cuyahoga Falls, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.972
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA SEABOLT                                                       Contingent
          429 N HAWKINS AVE                                                     Unliquidated
          #310                                                                  Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.972
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA SEPULVEDA                                                     Contingent
          1280 N.E 213 TERRACE                                                  Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.972
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA STARRE                                                        Contingent
          4204 WEST 50TH STREET                                                 Unliquidated
          CLEVELAND, OH 44144                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.972
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA STARRE                                                        Contingent
          4204 WEST 50TH STREET                                                 Unliquidated
          CLEVELAND, OH 44144                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.972
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA STARRE                                                        Contingent
          4204 WEST 50TH STREET                                                 Unliquidated
          CLEVELAND, OH 44144                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.972
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA TUCHOLSKI                                                     Contingent
          25964 THOMPSON ROAD                                                   Unliquidated
          PERYSBURG, OH 43551                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1393 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1406 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.972
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA TYMUL                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A74                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.972
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA VILLASENOR-REYES                                              Contingent
          9307 SHADY LAKE DRIVE #202S                                           Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.972
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELISSA WILLIAMS                                                      Contingent
          MELISSA WILLIAMS                                                      Unliquidated
          12669 SW 21ST STREET                                                  Disputed
          MIRAMAR, FL 33027
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.972
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELODY GRAFALS                                                        Contingent
          1716 EGRET ROAD                                                       Unliquidated
          HOMESTEAD, FL 33035                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.973
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELODY THOMAS                                                         Contingent
          2014 ROCK GLENN BLVD                                                  Unliquidated
          HAVRE DE GRACE, MD 21078-2036                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.973
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Melquel Bush                                                          Contingent
          3911 Omega Ln                                                         Unliquidated
          Sarasota, FL 34235                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.973
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELTON CAMPBELL                                                       Contingent
          208C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1394 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1407 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.973
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELVA COGDELLO                                                        Contingent
          56 NE 162ND ST                                                        Unliquidated
          NORTH MIAMI BEACH, FL 33162                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.973
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Melvin Abangma                                                        Contingent
          12904 Northampton Dr                                                  Unliquidated
          Beltsville, MD 20705-6332                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.973
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELVIN ABANGMA                                                        Contingent
          12904 NORTHAMPTON DR                                                  Unliquidated
          BELTSVILLE, MD 20705-6332                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.973
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Melvin Butler                                                         Contingent
          61 W Main St.                                                         Unliquidated
          Frostburg, MD 21532                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.973
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MELVIN KELLEY                                                         Contingent
          4620 STOKES ST.                                                       Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.973
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $577.00
          MEM DIVISION OF MEDICINE                                              Contingent
          1150 N 35th Ave., Ste. 130                                            Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5455
                                                                             Is the claim subject to offset?     No       Yes

 3.973
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,041.00
          MEMORIAL DIV OF GENERAL SURGE                                         Contingent
          601 N Flamingo Rd.                                                    Unliquidated
          Ste. 409                                                              Disputed
          Hollywood, FL 33028
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       3673                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1395 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1408 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.974
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,609.00
          MEMORIAL DIV OF ORTHO TRAUMA                                          Contingent
          1150 N 35th Ave., Ste. 130                                            Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2783
                                                                             Is the claim subject to offset?     No       Yes

 3.974
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,114.00
          MEMORIAL DIVISION OF CARDIAC S                                        Contingent
          1150 N. 35th Ave., Ste 605                                            Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9585
                                                                             Is the claim subject to offset?     No       Yes

 3.974
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $79.06
          Memorial Division of Infections Dis                                   Contingent
          3501 Johnson St.                                                      Unliquidated
          Hollywood, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.974
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $367.00
          MEMORIAL DIVISION OF MEDICINE                                         Contingent
          1150 N 35th Ave., Ste. 590                                            Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5455
                                                                             Is the claim subject to offset?     No       Yes

 3.974
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $613.80
          Memorial Division of Neurology                                        Contingent
          4302 Alton Rd. #330                                                   Unliquidated
          Miami Beach, FL 33140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.974
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $13,944.23
          MEMORIAL DIVISION OF ORTHOPEDICS                                      Contingent
          1150 N 35th Ave., Ste. 130                                            Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2783
                                                                             Is the claim subject to offset?     No       Yes

 3.974
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,120.03
          Memorial Division of Pediatric Orth                                   Contingent
          1005 Joe DiMaggio Dr.                                                 Unliquidated
          Hollywood, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1396 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1409 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.974
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,228.30
          Memorial Division of Rehab Medicine                                   Contingent
          300 Hollywood Way                                                     Unliquidated
          Hollywood, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.974
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $92.00
          MEMORIAL FAMILY PRACTICE                                              Contingent
          PO BOX 277272                                                         Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9844
                                                                             Is the claim subject to offset?     No       Yes

 3.974
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $744.75
          MEMORIAL HERMANN                                                      Contingent
          929 Gessner Dr., Ste 2600                                             Unliquidated
          Houston, TX 77024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5102
                                                                             Is the claim subject to offset?     No       Yes

 3.975
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $213,468.03
          Memorial Hosp Miramar                                                 Contingent
          1901 SW 172nd Ave.                                                    Unliquidated
          Hollywood, FL 33029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.975
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $33,299.78
          MEMORIAL HOSP PEMBROKE                                                Contingent
          PO BOX 538488                                                         Unliquidated
          ATLANTA, GA 30353                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5836
                                                                             Is the claim subject to offset?     No       Yes

 3.975
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $192,337.00
          MEMORIAL HOSP WEST                                                    Contingent
          PO BOX 538488                                                         Unliquidated
          157                                                                   Disputed
          PEMBROKE PINES, FL 33028
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       2080                         Is the claim subject to offset?     No       Yes


 3.975
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $560,326.81
          Memorial Hospital                                                     Contingent
          3501 Johnson St.                                                      Unliquidated
          Hollywood, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1397 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1410 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.975
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $219.00
          MEMORIAL PATHOLOGY CONSULTANT                                         Contingent
          1275 York Ave                                                         Unliquidated
          New York, NY 10065                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4929
                                                                             Is the claim subject to offset?     No       Yes

 3.975
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MENG ZHANG                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.975
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MENGLONG DING                                                         Contingent
          2220 HIGH ST. APT. 604                                                Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.975
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MENGMENG ZHAO                                                         Contingent
          2740 RYEWOOD AVENUE                                                   Unliquidated
          APT B                                                                 Disputed
          COPLEY, OH 44321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.975
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MENGMENG ZHAO                                                         Contingent
          1766 WEST MARKET STREET                                               Unliquidated
          APT D                                                                 Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.975
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MENGSHA QIAN                                                          Contingent
          55 FIR HILL STREET                                                    Unliquidated
          APT, 8B6                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.976
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MENGXUE ZHANG                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1398 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1411 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.976
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MENGYUE SUN                                                           Contingent
          2816 WOOD DUCK LN                                                     Unliquidated
          APT. 312                                                              Disputed
          COVENTRY TOWNSHIP, OH 44319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.976
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MENGYUE SUN                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.976
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MERCEDES WILLIAMS                                                     Contingent
          7600 OAKBRIDGE DR                                                     Unliquidated
          BALTIMORE, MD 21244                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.976
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MERCY EKOMWENRENREN                                                   Contingent
          1714 HOLBROOK ST                                                      Unliquidated
          BALTIMORE, MD 21202-5809                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.976
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $279.00
          Mercy Emergency Care Services, Inc.                                   Contingent
          3131 Queen City Ave.                                                  Unliquidated
          Cincinnati, OH 45238-2316                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.976
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $119.53
          Mercy Health Physicians Lorain                                        Contingent
          3600 Kolbe Rd. #227                                                   Unliquidated
          Lorain, OH 44053                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.976
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,390.31
          Mercy Health Physicians North                                         Contingent
          4126 N Holland-Sylvania Rd.                                           Unliquidated
          Ste. 220                                                              Disputed
          Toledo, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1399 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1412 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.976
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,367.00
          Mercy St. Anne Hospital                                               Contingent
          3404 W Sylvania Ave.                                                  Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.976
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $134,397.80
          Mercy St. Vincent Medical                                             Contingent
          2213 Cherry St.                                                       Unliquidated
          Toledo, OH 43608                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.977
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mercy Wamwara                                                         Contingent
          414 Crystal Point Dr.                                                 Unliquidated
          Dayton, OH 45459                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.977
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEREDITH DUNN                                                         Contingent
          3829 PEACH ORCHARD CIRCLE                                             Unliquidated
          PORTSMOUTH, VA 23703                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.977
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MEREDITH MONTGOMERY                                                   Contingent
          1375 WIMBLEDON CIRCLE                                                 Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.977
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Meredith Stanford                                                     Contingent
          707 Ransom St.                                                        Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.977
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Merhawit Tesfay                                                       Contingent
          3 Candor Ct.                                                          Unliquidated
          Reisterstown, MD 21136-3344                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1400 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1413 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.977
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MERIAH STOKES                                                         Contingent
          200 WILKIN STREET                                                     Unliquidated
          SAINT PAUL, MN 55102                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.977
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MERLE EDWARDS                                                         Contingent
          2459 ZIMMERLY RD                                                      Unliquidated
          ERIE, PA 16506                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.977
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MERMOSE GOY                                                           Contingent
          204A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          WESTMINSTER, MD 21158
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.977
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MERON DIBIA                                                           Contingent
          521 E BUCHTEL AVE                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.977
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MERRYLL BRETT                                                         Contingent
          318 STOCKTON AVE                                                      Unliquidated
          ROSELLE, NJ 07203                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.978
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Merveilles Tshintenge Mukad                                           Contingent
          1120 N Westwood Ave.                                                  Unliquidated
          Apt. 2402                                                             Disputed
          Raymond, OH 43067
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.978
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MERVEILLES TSHITENGEMUKADI                                            Contingent
          1120 N WESTWOOD AVE APT 2402                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1401 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1414 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.978
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MERVIN POSEY                                                          Contingent
          303B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          WINDSOR MILL, MD 21244
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.978
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MERVIN POSEY                                                          Contingent
          303B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.978
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MESHARI ALAHMARI                                                      Contingent
          270 E. EXCHANGE STREET, #1-409A                                       Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.978
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MESHARI ALAHMARI                                                      Contingent
          55 FIR HILL ST                                                        Unliquidated
          APT 10BF                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.978
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MESHON PRIMM                                                          Contingent
          10710 AVON AVENUE                                                     Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.978
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,515.04
          Methodist Charlton Medical                                            Contingent
          3500 W Wheatland Rd.                                                  Unliquidated
          Dallas, TX 75237                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.978
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $971.14
          Methodist Dallas Medical                                              Contingent
          1441 N Beckley Ave.                                                   Unliquidated
          Dallas, TX 75203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1402 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1415 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.978
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $65,538.92
          METHODIST RICHARDSON                                                  Contingent
          PO BOX 911875                                                         Unliquidated
          NEW YORK, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5501
                                                                             Is the claim subject to offset?     No       Yes

 3.979
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $937.00
          Metrohealth Professional Group                                        Contingent
          2500 MetroHealth Dr.                                                  Unliquidated
          Cleveland, OH 44109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7767
                                                                             Is the claim subject to offset?     No       Yes

 3.979
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,027.00
          Metrohealth System Medical Cen                                        Contingent
          10 Severance Cir                                                      Unliquidated
          Cleveland, OH 44118                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5889
                                                                             Is the claim subject to offset?     No       Yes

 3.979
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MHER TCHOLAKIAN                                                       Contingent
          29341 BIRCHCREST WAY                                                  Unliquidated
          FARMINGTN HLS, MI 48331-2433                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.979
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,010.00
          MHHS SOUTHEAST HOSPITAL                                               Contingent
          PO BOX 301208                                                         Unliquidated
          NEW YORK, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3782
                                                                             Is the claim subject to offset?     No       Yes

 3.979
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,012.00
          MHP 24/7 CARE                                                         Contingent
          801 South Douglas Rd.                                                 Unliquidated
          PEMBROKE PINES, FL 33025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.979
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $265,020.46
          MHS                                                                   Contingent
          PO Box 72365                                                          Unliquidated
          Cleveland, OH 44192-7488                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1403 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1416 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.979
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mi'Chal Moore                                                         Contingent
          5319 Herring Run Dr.                                                  Unliquidated
          Baltimore, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.979
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mia Bevilacqua                                                        Contingent
          221 Hampshire Dr.                                                     Unliquidated
          Sellersville, PA 18960                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.979
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIA BEVILACQUA                                                        Contingent
          221 HAMPSHIRE DRIVE                                                   Unliquidated
          SELLERSVILLE, PA 18960                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.979
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIA CROOMS                                                            Contingent
          508B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.980
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIA MEINHARDT                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B50                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.980
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIAH GRUBER                                                           Contingent
          74 W FOUNTAIN AVE                                                     Unliquidated
          DELAWARE, OH 43015-1629                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.980
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIALISA HECTOR                                                        Contingent
          2871 EDGECOMBE CIR NORTH APT F                                        Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1404 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1417 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.980
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIALISA HECTOR                                                        Contingent
          2871 EDGECOMBE CIR NORTH APT F                                        Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.980
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,700.00
          MIAMI BEACH ANESTHESIOLOGY ASS                                        Contingent
          4300 Alton Rd.                                                        Unliquidated
          Miami Beach, FL 33140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0071
                                                                             Is the claim subject to offset?     No       Yes

 3.980
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $76.95
          Miami Beach CHC-Miami Childrens                                       Contingent
          3196 SW 62nd Ave.                                                     Unliquidated
          Miami, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.980
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $953.26
          MIAMI BEACH COMMUNITY HEALTH                                          Contingent
          11645 Biscayne Blvd.                                                  Unliquidated
          Miami, FL 33181                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1874
                                                                             Is the claim subject to offset?     No       Yes

 3.980
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,786.00
          MIAMI DADE CARDIO CONSULTANTS                                         Contingent
          PO BOX 742240                                                         Unliquidated
          104                                                                   Disputed
          HIALEAH, FL 33014
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       7300                         Is the claim subject to offset?     No       Yes


 3.980
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $76.25
          Miami Joint Institute for Joint Rec
          Kendall Medical Pavillion                                             Contingent
          11801 SW 90th St.                                                     Unliquidated
          Suite 201                                                             Disputed
          Miami, FL 33186
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.980
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,668.58
          Miami Lakes Surgery Center                                            Contingent
          15501 NW 67th Ave.                                                    Unliquidated
          Hialeah, FL 33014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1405 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1418 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.981
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $144.91
          Miami Physical Therapy Associates                                     Contingent
          2869 SW 27th Ave.                                                     Unliquidated
          Miami, FL 33133                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.981
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $37,903.85
          Miami Surgical Center                                                 Contingent
          7600 SW 87th Ave.                                                     Unliquidated
          Miami, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.981
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $170.63
          Miami-Dade County Fire Rescue                                         Contingent
          9300 NW 41st St.                                                      Unliquidated
          Miami, FL 33178-2414                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.981
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIAONA JONES                                                          Contingent
          307A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          COLUMBIA, MD 21045
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.981
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIAOYU WANG                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.981
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Miasya Parker                                                         Contingent
          213 Mount Sinai Coram Rd.                                             Unliquidated
          Coram, NY 11727-2244                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.981
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Micaela Carroll                                                       Contingent
          17478 Waterbridge Dr.                                                 Unliquidated
          North Royalton, OH 44133                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1406 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1419 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.981
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICAELA KREUTZER                                                      Contingent
          7 LONSDALE AVE                                                        Unliquidated
          DAYTON, OH 45419-3143                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.981
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICAELA MILLER                                                        Contingent
          701 BEECH STREET                                                      Unliquidated
          PO BOX 594                                                            Disputed
          STRYKER, OH 43557
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.981
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICAELA ORTIZ                                                         Contingent
          4371 WILLOW POND RD                                                   Unliquidated
          APT D                                                                 Disputed
          HAVERHILL, FL 33417
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.982
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Micah Bush                                                            Contingent
          5138 Darien Rd.                                                       Unliquidated
          Baltimore, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.982
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Micah Duckett                                                         Contingent
          6120 Rose Bay Dr                                                      Unliquidated
          District Heights, MD 20747                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.982
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Micah Egiefameh                                                       Contingent
          4943 Hazelwood Ave.                                                   Unliquidated
          Baltimore, MD 21206-2261                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.982
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICAH FLEMMING                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1407 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1420 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.982
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICAH MAGWOOD                                                         Contingent
          907 THOMAS STREET.                                                    Unliquidated
          KEY WEST, FL 33040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.982
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICAH PETERS                                                          Contingent
          16405 GOVERNOR BRIDGE RD APT 403                                      Unliquidated
          BOWIE, MD 20716-3726                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.982
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICAH ROBINSON                                                        Contingent
          727 W 40TH ST APT 348                                                 Unliquidated
          BALTIMORE, MD 21211-2342                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.982
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Micaiah Muhammad                                                      Contingent
          243 McCunley St.                                                      Unliquidated
          Baltimore, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.982
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICAIAH MUHAMMAD                                                      Contingent
          6500 WOODGREEN CIR                                                    Unliquidated
          GWYNN OAK, MD 21207-7803                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.982
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICDEASHA HANNA                                                       Contingent
          16401 NW 37TH AVE.                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.983
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Abrahams                                                      Contingent
          405 S Pin Island Rd.                                                  Unliquidated
          #305                                                                  Disputed
          Fort Lauderdale, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1408 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1421 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.983
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL ADDERLY                                                       Contingent
          15830 NW 38TH PLACE                                                   Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.983
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL AMETEKU                                                       Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.983
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL ANGELO HORSFORD                                               Contingent
          8802 THREE CHOPT RD APT 102                                           Unliquidated
          HENRICO, VA 23229-4730                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.983
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL AWOTOYE                                                       Contingent
          8 BREEZE BRANCH COURT APT. G                                          Unliquidated
          LUTHERVILLE - TIMONIUM                                                Disputed
          LUTHERVILLE, MD 21093
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.983
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL AWOTOYE                                                       Contingent
          18 ASTRO COURT                                                        Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.983
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Banco                                                         Contingent
          2432 Old Stone Ct.                                                    Unliquidated
          Apt. 7                                                                Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.983
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL BANCO                                                         Contingent
          2432 OLD STONE CT APT 7                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1409 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1422 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.983
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Banks                                                         Contingent
          485 Woodcrest Dr.                                                     Unliquidated
          Wadsworth, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.983
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL BARBER                                                        Contingent
          3934 CRANBERRY DRIVE N                                                Unliquidated
          GREENFIELD, IN 46140                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.984
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Bernal                                                        Contingent
          1911 Covewood Ln                                                      Unliquidated
          Woodstock, MD 21163                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.984
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL BERNAL                                                        Contingent
          1911 COVEWOOD LANE                                                    Unliquidated
          WOODSTOCK, MD 21163                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.984
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL BOWENS                                                        Contingent
          12224 CHINALAKE DR.                                                   Unliquidated
          DALLAS, TX 75253                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.984
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Brown                                                         Contingent
          3131 Kingston Ct.                                                     Unliquidated
          West Palm Beach, FL 33409                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.984
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL BROWN                                                         Contingent
          6055 SOUTHFIELD RD                                                    Unliquidated
          APT 1                                                                 Disputed
          DETROIT, MI 48228
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1410 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1423 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.984
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL BUDDENBERG                                                    Contingent
          9170 LAFAYETTE DR NW                                                  Unliquidated
          MASSILLON, OH 44647                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.984
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL CALDWELL                                                      Contingent
          21660 EDGECLIFF DR                                                    Unliquidated
          EUCLID, OH 44123-1161                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.984
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL CAMPBELL                                                      Contingent
          26710 WHITEWAY DRIVE APT 321                                          Unliquidated
          CLEVELAND, OH 44143                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.984
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL CARRIZALES                                                    Contingent
          7418 LAURA KOPPE DR                                                   Unliquidated
          HOUSTON, TX 77028                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.984
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL CARRIZALES                                                    Contingent
          1339 CLEAR VALLEY DRIVE                                               Unliquidated
          HOUSTON, TX 77014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.985
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL CASSELL                                                       Contingent
          2801 LIST AVENUE                                                      Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.985
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL CHICKERAL                                                     Contingent
          29740 WINDSOR AVE                                                     Unliquidated
          FLAT ROCK, MI 48134                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1411 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1424 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.985
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL COLE                                                          Contingent
          888 MORNINGVIEW AVE                                                   Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.985
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL DAVIS                                                         Contingent
          16 KING RICHARD CT                                                    Unliquidated
          BALTIMORE, MD 21237-4126                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.985
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Deleon                                                        Contingent
          243 Hopewell Dr.                                                      Unliquidated
          Powell, OH 43065                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.985
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Devries                                                       Contingent
          1338 Kensington Blvd.                                                 Unliquidated
          Bowling Green, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.985
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL DEVRIES                                                       Contingent
          1338 KENSINGTON BLVD                                                  Unliquidated
          BOWLING GREEN, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.985
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL DIETZEN                                                       Contingent
          40 LEONARD AVENUE                                                     Unliquidated
          NORTHFIELD, OH 44067                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.985
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Dota                                                          Contingent
          1475 Mars Ave.                                                        Unliquidated
          Lakewood, OH 44107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1412 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1425 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.985
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL ECKRICH                                                       Contingent
          3929 MINER DR                                                         Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.986
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Edwards                                                       Contingent
          8616 S Tripp Ave.                                                     Unliquidated
          Chicago, IL 60652                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.986
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL EVANS                                                         Contingent
          523 JOAN ST.                                                          Unliquidated
          MACCLENNY, FL 32063                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.986
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL EVERSOLE                                                      Contingent
          7752 JUSTUS AVENUE SW                                                 Unliquidated
          NAVARRE, OH 44662                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.986
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Galobardi                                                     Contingent
          4705 SW 62nd Ave.                                                     Unliquidated
          Unit 204                                                              Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.986
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL GALOBARDI                                                     Contingent
          4705 SW 62ND AVE. UNIT 204                                            Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.986
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Gasper                                                        Contingent
          4416 Adrian Rd.                                                       Unliquidated
          Cleveland, OH 44121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1413 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1426 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.986
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL GASPER                                                        Contingent
          4416 ADRIAN RD                                                        Unliquidated
          SOUTH EUCLID, OH 44121                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.986
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL GIORDANO                                                      Contingent
          975 NW 167TH AVE                                                      Unliquidated
          PEMBROKE PINES, FL 33028                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.986
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Gordon                                                        Contingent
          2921 SW 87th Ave.                                                     Unliquidated
          Apt. 508                                                              Disputed
          Fort Lauderdale, FL 33328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.986
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL GORDON                                                        Contingent
          2921 SW 87TH AVE.                                                     Unliquidated
          APT 508                                                               Disputed
          DAVIE, FL 33328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.987
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL GRIFFIS                                                       Contingent
          3608 NORTH ROGERS AVE                                                 Unliquidated
          HANOVER, MD 21076                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.987
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL GRIFFIS                                                       Contingent
          3608 NORTH ROGERS AVE                                                 Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.987
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Griffith                                                      Contingent
          4015 Harrison Ave. NW                                                 Unliquidated
          Canton, OH 44709                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1414 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1427 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.987
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL GUZMAN                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.987
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Hall                                                          Contingent
          6221 Highland Hills Dr.                                               Unliquidated
          Apt. 234                                                              Disputed
          Dallas, TX 75241
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.987
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Heier                                                         Contingent
          521 S Lehigh St.                                                      Unliquidated
          Baltimore, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.987
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL HIDALGO                                                       Contingent
          1954 SNOWY EGRET                                                      Unliquidated
          BRAUNFELS, TX 78130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.987
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL HIDALGO                                                       Contingent
          1929 AUTUMN RUN LANE                                                  Unliquidated
          ROUND ROCK, TX 78665                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.987
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Hill                                                          Contingent
          9628 Utica Pl                                                         Unliquidated
          Upper Marlboro, MD 20774-5450                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.987
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL HILL                                                          Contingent
          9628 UTICA PL                                                         Unliquidated
          SPRINGDALE, MD 20774-5450                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1415 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1428 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.988
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Holland                                                       Contingent
          5002 Dorsey Hall Dr.                                                  Unliquidated
          Unit C5                                                               Disputed
          Ellicott City, MD 21042-7790
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.988
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL HUDSON                                                        Contingent
          4237 HUNSINGER COURT                                                  Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.988
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL HULSE                                                         Contingent
          1031 BERWIN ST                                                        Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.988
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL HURST                                                         Contingent
          1225 BROOKVIEW DRIVE                                                  Unliquidated
          HURON, OH 44839                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.988
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL KENNEDY                                                       Contingent
          4870 SHARP RD                                                         Unliquidated
          MANDEVILLE, LA 70471-2641                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.988
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL KISH                                                          Contingent
          3973 EDGE RD                                                          Unliquidated
          PITTSBURGH, PA 15227                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.988
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL KYARKO                                                        Contingent
          5621 CEDAR LN                                                         Unliquidated
          COLUMBIA, MD 21044-2738                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1416 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1429 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.988
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL LANG                                                          Contingent
          1335 POSTCREEK ROAD                                                   Unliquidated
          BATAVIA, OH 45103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.988
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL LESHER                                                        Contingent
          3468 WINCHELL RD                                                      Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.988
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL LONDON                                                        Contingent
          1503 REBECCA LANE                                                     Unliquidated
          LANCASTER, TX 75134                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.989
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL LOPEZ                                                         Contingent
          2809 NORTHAVEN ROAD                                                   Unliquidated
          DALLAS, TX 75229                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.989
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL MACK                                                          Contingent
          114 FAIRLAWN PLACE                                                    Unliquidated
          HUTCHINS, TX 75141                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.989
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $36.48
          Michael Markou, DO PLC                                                Contingent
          1266 Turner St.                                                       Unliquidated
          Clearwater, FL 33756                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.989
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL MARX                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1417 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1430 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.989
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL MCCARTNEY                                                     Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B58                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.989
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael McDonald                                                      Contingent
          3520 Cliftmont Ave.                                                   Unliquidated
          Baltimore, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.989
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL MEJIA                                                         Contingent
          13433 SW 289TH TERR                                                   Unliquidated
          HOMESTEAD, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.989
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL MENDEZ                                                        Contingent
          401 NW 72ND AVE., APT. 108                                            Unliquidated
          MIAMI, FL 33125                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.989
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL MOSCONI                                                       Contingent
          25083 BLYSTONE ROAD                                                   Unliquidated
          CAMBRIDGE SPRINGS, PA 16403                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.989
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Nyarko                                                        Contingent
          5621 Cedar Ln                                                         Unliquidated
          Columbia, MD 21044-2738                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.990
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL NYARKO                                                        Contingent
          5621 CEDAR LN                                                         Unliquidated
          COLUMBIA, MD 21044-2738                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1418 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1431 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.990
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL ORJI                                                          Contingent
          796 THOMAS S BOYLAND STREET                                           Unliquidated
          BROOKLYN, NY 11212                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.990
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL ORMOND                                                        Contingent
          3710 LINCOLN ROAD                                                     Unliquidated
          LAS VEGAS, NV 89115                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.990
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Orndoff                                                       Contingent
          739 Slate Lane                                                        Unliquidated
          Stephenson, VA 22656                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.990
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Orra                                                          Contingent
          1513 Michigan Ave.                                                    Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.990
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL ORRA                                                          Contingent
          1513 MICHIGAN AVE                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.990
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Presby                                                        Contingent
          465 Orlo Ln                                                           Unliquidated
          Youngstown, OH 44512                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.990
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL PRESBY                                                        Contingent
          465 ORLO LN                                                           Unliquidated
          BOARDMAN, OH 44512                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1419 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1432 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.990
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $195.00
          Michael R. Paradise, MD                                               Contingent
          12300 McCracken Rd.                                                   Unliquidated
          Cleveland, OH 44125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9258
                                                                             Is the claim subject to offset?     No       Yes

 3.990
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL RAMOS                                                         Contingent
          20600 NW 55TH CT                                                      Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.991
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL RICKENS                                                       Contingent
          937 JOSHUA TREE COURT                                                 Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.991
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL SANDY                                                         Contingent
          10910 MAIDEN                                                          Unliquidated
          BOWIE, MD 20720                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.991
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL SCHUSTER                                                      Contingent
          25628 GARDEN ROAD                                                     Unliquidated
          OAKWOOD VILLAGE, OH 44146                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.991
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL SCHUSTRICH                                                    Contingent
          8824 STATE ROUTE 303                                                  Unliquidated
          WINDHAM, OH 44288                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.991
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Scott                                                         Contingent
          1272 Strathmore Ct.                                                   Unliquidated
          Hebron, KY 41048                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1420 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1433 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.991
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL SHEFFIELD                                                     Contingent
          2621 SW 65TH AVE                                                      Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.991
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Shuler                                                        Contingent
          10 Horton Mill Rd                                                     Unliquidated
          West Harrison, NY 10604                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.991
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Simon                                                         Contingent
          5222 Copper Creek Dr.                                                 Unliquidated
          Dublin, OH 43016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.991
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL SKIZENTA                                                      Contingent
          74 AVALON DRIVE                                                       Unliquidated
          BEDFORD, OH 44146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.991
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Smith                                                         Contingent
          2327 Shrewsbury Rd.                                                   Unliquidated
          Columbus, OH 43221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.992
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL SMITH                                                         Contingent
          746 EAST 101ST                                                        Unliquidated
          CHICAGO, IL 60628                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.992
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $500.00
          MICHAEL T. KELLY D.C. P.A.                                            Contingent
          1430 St. Lucie W Blvd.                                                Unliquidated
          Port Saint Lucie, FL 34986                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9788
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1421 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1434 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.992
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL TIMMONS                                                       Contingent
          3105 NICHOLSON ST                                                     Unliquidated
          HYATTSVILLE, MD 20782                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.992
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Tolkacz                                                       Contingent
          1920 Collingwood Blvd.                                                Unliquidated
          Apt. 810                                                              Disputed
          Toledo, OH 43604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.992
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL TORONKA                                                       Contingent
          9007 HILTON HILL TER                                                  Unliquidated
          LANHAM, MD 20706-3521                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.992
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL VACCO                                                         Contingent
          2197 METER RD                                                         Unliquidated
          MARBLEHEAD, OH 43440                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.992
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Vallario                                                      Contingent
          2210 NE 5th Ave.                                                      Unliquidated
          Fort Lauderdale, FL 33305-1101                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.992
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL VALLARIO                                                      Contingent
          658 W 188TH ST.                                                       Unliquidated
          APT. 5AA                                                              Disputed
          NEW YORK, NY 10040
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.992
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Williams                                                      Contingent
          1300 S Graycroft Dr.                                                  Unliquidated
          Madison, TN 37115                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1422 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1435 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.992
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL WILLIAMS                                                      Contingent
          1255 NW 90 STREET                                                     Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.993
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michael Wynder                                                        Contingent
          1204 Valley St.                                                       Unliquidated
          Baltimore, MD 21202-5650                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.993
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAEL WYNDER                                                        Contingent
          1204 VALLEY ST                                                        Unliquidated
          BALTIMORE, MD 21202-5650                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.993
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAELA CHAMPION                                                     Contingent
          2524 BRANCH AVE SE                                                    Unliquidated
          WASHINGTON, DC 20020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.993
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michaela Margida                                                      Contingent
          2319 Middlesex Dr.                                                    Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.993
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAELA MARGIDA                                                      Contingent
          11592 MCCALLUM AVE NE                                                 Unliquidated
          ALLIANCE, OH 44601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.993
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAELA PARKER                                                       Contingent
          1752 QUESADA AVENUE, APT A                                            Unliquidated
          SAN FRANCISCO, CA 94124                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1423 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1436 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.993
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAELA ROWLAND                                                      Contingent
          3384 EAGLE CREEK ROAD                                                 Unliquidated
          LEAVITTSBURG, OH 44430                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.993
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAELA THOMPSON                                                     Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.993
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHAELLE VILMONT                                                     Contingent
          945 N.W. 134TH STREET                                                 Unliquidated
          NORTH MIAMI, FL 33168-6647                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.993
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michalla Gordon                                                       Contingent
          137 Ault St.                                                          Unliquidated
          Wadsworth, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.994
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHEL POULSON                                                        Contingent
          946 WINTON AVE                                                        Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.994
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHEL SCOTT                                                          Contingent
          372 NE 86TH ST                                                        Unliquidated
          EL PORTAL, FL 33138-3016                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.994
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michelangelo Latona                                                   Contingent
          2131 Copley Rd.                                                       Unliquidated
          B34                                                                   Disputed
          Akron, OH 44320
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1424 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1437 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.994
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELANGELO LATONA                                                   Contingent
          1329 N COLUMBINE DR                                                   Unliquidated
          MT. PROSPECT, IL 60056                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.994
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELE COLETTA                                                       Contingent
          16401 NW 37TH AVE.                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.994
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELEE VASQUEZ                                                      Contingent
          1834 SW 81ST LANE                                                     Unliquidated
          DAVIE, FL 33324                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.994
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLA GREEN                                                        Contingent
          912 STATE AVE                                                         Unliquidated
          HOLLY HILL, FL 32117                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.994
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE ANDERSON                                                     Contingent
          9825 GATE PKWY N #5115                                                Unliquidated
          JACKSONVILLE, FL 32246                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.994
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE ANDERSON                                                     Contingent
          96679 ARRIGO BLVD                                                     Unliquidated
          FERNANDINA BEACH, FL 32034                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.994
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE BENNETT                                                      Contingent
          3338 ROOSEVELT STREET                                                 Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1425 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1438 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.995
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE BROWN                                                        Contingent
          11750 SW 16TH STREET                                                  Unliquidated
          HOLLYWOOD, FL 33025                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.995
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michelle Carter                                                       Contingent
          313 Winston St.                                                       Unliquidated
          Richmond, VA 23222                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.995
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE COOPER                                                       Contingent
          20237 NW 32 AVE.                                                      Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.995
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE DIAZ                                                         Contingent
          16250 SW 48TH TERR                                                    Unliquidated
          MIAMI, FL 33185                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.995
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michelle Felix                                                        Contingent
          12166 NW 46th St.                                                     Unliquidated
          Pompano Beach, FL 33076                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.995
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE FELIX                                                        Contingent
          12166 NW 46TH STREET                                                  Unliquidated
          CORAL SPRINGS, FL 33076                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.995
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE GOMEZ-AVILA                                                  Contingent
          12338 CO ROAD 2902                                                    Unliquidated
          EUSTACE, TX 75124                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1426 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1439 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.995
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE GONZALEZ                                                     Contingent
          2570 SW 140 AVE                                                       Unliquidated
          MIAMI, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.995
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE HARTZOG                                                      Contingent
          3603 LARCHMONT PKWY                                                   Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.995
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michelle Hecht                                                        Contingent
          1287 Front St.                                                        Unliquidated
          Cuyahoga Falls, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.996
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE HOSTETTLER                                                   Contingent
          4321 TOWNSHIP ROAD 36                                                 Unliquidated
          GLENMONT, OH 44628                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.996
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $218.88
          Michelle J. Cox Porter, PA                                            Contingent
          351 Cypress Creek Rd.                                                 Unliquidated
          Suite 103                                                             Disputed
          Cedar Park, TX 78613
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       7451                         Is the claim subject to offset?     No       Yes


 3.996
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE KUSHNIR                                                      Contingent
          315 S AVE APT #2                                                      Unliquidated
          TALLMADGE, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.996
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE LANDRIAN                                                     Contingent
          4170 SW 82 COURT                                                      Unliquidated
          MIAMI, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1427 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1440 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.996
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE LARKIN                                                       Contingent
          20720 NW 34TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.996
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE MCALLISTER                                                   Contingent
          2430 ALMA RD                                                          Unliquidated
          HALETHORPE, MD 21227                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.996
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michelle Nagle                                                        Contingent
          6261 SW 24th Pl                                                       Unliquidated
          Apt. 308                                                              Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.996
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE NAGLE                                                        Contingent
          6261 SW 24TH PL                                                       Unliquidated
          APT 308                                                               Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.996
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michelle Olvera                                                       Contingent
          711 Crawford St.                                                      Unliquidated
          Oxon Hill, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.996
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE OLVERA                                                       Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A393                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.997
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michelle Saunders                                                     Contingent
          65-06 Decosta Ave.                                                    Unliquidated
          2nd Floor                                                             Disputed
          Arverne, NY 11692
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1428 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1441 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.997
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE SESE                                                         Contingent
          2382 DELRAY LANE                                                      Unliquidated
          AVON, OH 44011                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.997
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE SMITH                                                        Contingent
          2001 VILLA DRIVE 312                                                  Unliquidated
          PITTSBURG, CA 94565                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.997
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michelle Stith                                                        Contingent
          3215 Yosemite Ave.                                                    Unliquidated
          Baltimore, MD 21215-7512                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.997
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICHELLE TEMPLIN                                                      Contingent
          250 WEST ERIE RD.                                                     Unliquidated
          TEMPERANCE, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.997
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $508.00
          Michelle Wesley Ayad, FNP                                             Contingent
          3100 Main St.                                                         Unliquidated
          Ste. 705                                                              Disputed
          Maumee, OH 43537-9867
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1165                         Is the claim subject to offset?     No       Yes


 3.997
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michlle Bennett                                                       Contingent
          3338 Roosevelt St.                                                    Unliquidated
          Hollywood, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.997
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Miciah Witherspoon                                                    Contingent
          1 Walden Cypress Ct.                                                  Unliquidated
          Gwynn Oak, MD 21207-3940                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1429 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1442 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.997
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mickal Hill                                                           Contingent
          237 N Airport Dr.                                                     Unliquidated
          Henrico, VA 23075                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.997
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICKAL HILL                                                           Contingent
          237 NORTH AIRPORT DR                                                  Unliquidated
          HIGHLAND SPRINGS, VA 23075                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.998
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICKALE WELLS                                                         Contingent
          3240 NW 151ST TERRACE                                                 Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.998
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICKAYLA BALDWIN                                                      Contingent
          4145 GREENVALE ROAD APT. 202                                          Unliquidated
          SOUTH EUCLID, OH 44121                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.998
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICKAYLA KEMP                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.998
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICKENZIE BROWN                                                       Contingent
          5923 SEMOFF DR                                                        Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.998
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICKEY SHAH                                                           Contingent
          1295 DELIA AVE                                                        Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1430 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1443 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.998
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MICKIA SMITH                                                          Contingent
          2811 NW 173RD TER                                                     Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.998
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $143.00
          Mid Atlantic Eye, LLC                                                 Contingent
          1600 Sixth Ave.                                                       Unliquidated
          Ate. 119B                                                             Disputed
          York, PA 17403
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.998
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $152.60
          Midatlantic Womens Care PLC                                           Contingent
          420 N Center Rd. #203                                                 Unliquidated
          Norfolk, VA 23502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.998
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $665.00
          MIDLAND MEDICAL CENTER                                                Contingent
          1421 E. Oakland Park Blvd., #200                                      Unliquidated
          OAKLAND PARK, FL 33334                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5339
                                                                             Is the claim subject to offset?     No       Yes

 3.998
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $50.30
          Midwest Eye Consultant Ohio                                           Contingent
          5733 Lewis Ave.                                                       Unliquidated
          Toledo, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.999
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mie Tazawa                                                            Contingent
          1216 Sunbury Rd.                                                      Unliquidated
          Columbus, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.999
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIGUEL DEYA                                                           Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1431 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1444 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.999
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIGUEL HERNANDEZ                                                      Contingent
          19415 VIA DEL MAR APT 301                                             Unliquidated
          TAMPA, FL 33647                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.999
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIGUEL PAIEWONSKY                                                     Contingent
          8400 NW 25TH ST STE 100                                               Unliquidated
          DORAL, FL 33198-1534                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.999
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIGYEONG JANG                                                         Contingent
          1201 EAST MARKET STREET                                               Unliquidated
          SUITE 521                                                             Disputed
          AKRON, OH 44305
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.999
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIKAELA MYERS                                                         Contingent
          28345 W RIVER RD                                                      Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.999
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIKALA CATALANO                                                       Contingent
          10176 PIRATES TRL                                                     Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.999
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIKALAH JOHNSON                                                       Contingent
          P O BOX 94                                                            Unliquidated
          CLEWISTON, FL 33440                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.999
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIKAYLA AOWAD                                                         Contingent
          6427 LAKE CABLE AVE NW                                                Unliquidated
          CANTON, OH 44718                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1432 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1445 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.999
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIKAYLA DEMOE                                                         Contingent
          2239 BYRNEWAY DR                                                      Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8.38
          Mikayla Newland                                                       Contingent
          University of Akron, Athletic Dept.                                   Unliquidated
          302 E. Buchtel Ave.                                                   Disputed
          Akron, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mikayla Williams                                                      Contingent
          406 Silverside Rd.                                                    Unliquidated
          Falmouth, KY 41040-3551                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIKE LEON                                                             Contingent
          39 NEWTON RD                                                          Unliquidated
          WEST PARK, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIKEALA MARAGH                                                        Contingent
          125914 SW 122ND CT                                                    Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIKEE HAYES                                                           Contingent
          22 EAST EXCHANGE STREET                                               Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIKELL BOZEMAN                                                        Contingent
          10107 ASTILL COURT                                                    Unliquidated
          WALDORF, MD 20603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1433 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1446 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mikellen Dunn                                                         Contingent
          216 Melvin Ave                                                        Unliquidated
          Apt. B                                                                Disputed
          Catonsville, MD 21228-3267
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIKENZI DANIELS-SMITH                                                 Contingent
          6788 WAKEFIELD ROAD                                                   Unliquidated
          PO BOX 33                                                             Disputed
          HIRAM, OH 44234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mikerlange Jeanlouis                                                  Contingent
          414 Camden Ct.                                                        Unliquidated
          Salisbury, MD 21801-5334                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIKHAIL ROLLE                                                         Contingent
          5952 NW 88TH AVE                                                      Unliquidated
          APT5952                                                               Disputed
          TAMARAC, FL 33321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIKINZIE KLIMPER                                                      Contingent
          863 COLUMBINE STREET                                                  Unliquidated
          CRAIG, CO 81625                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIKKEL KOLSTAD                                                        Contingent
          6101 PALM TRACE LANDINGS DRIVE 102                                    Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIKON HEWITT                                                          Contingent
          8552 BRUSHLEAF WAY                                                    Unliquidated
          TAMPA, FL 33647                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1434 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1447 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MILABELLA VASQUEZ                                                     Contingent
          2311 NEWFIELD LN                                                      Unliquidated
          AUSTIN, TX 78703-2438                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MILAGROS MULERO                                                       Contingent
          1024 SW 71ST COURT                                                    Unliquidated
          MIAMI, FL 33144                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Milen Golden                                                          Contingent
          4150 E 95th                                                           Unliquidated
          Cleveland, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MILEN GOLDEN                                                          Contingent
          4150 EAST 95TH                                                        Unliquidated
          GARFIELD HEIGHTS, OH 44105                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MILES BALDWIN                                                         Contingent
          547 BROWN ST                                                          Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MILLER DAVIES                                                         Contingent
          7490 RONI ST. SW                                                      Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $419.90
          Milltown Family Physicians                                            Contingent
          128 E Milltown Rd. #105                                               Unliquidated
          Wooster, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1435 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1448 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MILTON GREER                                                          Contingent
          196 W GRAYLING DR                                                     Unliquidated
          AKRON, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Milton Hall                                                           Contingent
          1652 Northbourne Rd                                                   Unliquidated
          Baltimore, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MILTON WILSON                                                         Contingent
          10092 RIDGESIDE CT                                                    Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIN CHEN                                                              Contingent
          2041 NE 196 TERRACE                                                   Unliquidated
          NORTH MIAMI BEACH, FL 33179                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MINAH JOHNSON                                                         Contingent
          3501 ENGLEMEADE RD                                                    Unliquidated
          PIKESVILLE, MD 21208-1506                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Minahil Kamran                                                        Contingent
          2902 Maple Colony Dr.                                                 Unliquidated
          Toledo, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MINGYU YUAN                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1436 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1449 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MINH VU                                                               Contingent
          437 SUMNER STREET                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MINIAH WILLIS                                                         Contingent
          1231 BLACKWATER POND DR                                               Unliquidated
          ALAFAYA, FL 32828                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MINKYU JUNG                                                           Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MINNISHA MARSHALL                                                     Contingent
          13921 SW 278 STREEET                                                  Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,085.53
          MinuteClinic Diagnostic of Florida                                    Contingent
          5308 W Irlo Bronson Memorial Hwy                                      Unliquidated
          Kissimmee, FL 34746-4754                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,833.44
          MinuteClinic Diagnostic of Ohio                                       Contingent
          PO Box 14000                                                          Unliquidated
          Belfast, ME 04915                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIR SHAHNEWAZ AREFIN                                                  Contingent
          590 EAST BUCHTEL AVENUE                                               Unliquidated
          APT 31                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1437 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1450 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Miracele Burton                                                       Contingent
          1509 Northgate Rd.                                                    Unliquidated
          Baltimore, MD 21218-1619                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRACLE ALEXANDER                                                     Contingent
          9648 S MERRION AVE                                                    Unliquidated
          CHICAGO, IL 60617                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRACLE CHUKWUKA-EZE                                                  Contingent
          9443 BALLARD GREEN DRIVE                                              Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRACLE IROMUANYA JOHSUA                                              Contingent
          2170 BENITA DRIVE APT 8                                               Unliquidated
          RANCHO CORDOVA, CA 95670                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRACLE SMITH                                                         Contingent
          3712 CEDAR DR                                                         Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRACLE TELASCO                                                       Contingent
          13121 SW 45TH DR.                                                     Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRAN AFZAL KHAN                                                      Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1438 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1451 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRANDA DURAN                                                         Contingent
          18 COCHITI WEST                                                       Unliquidated
          SANTA FE, NM 87508                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRANDA MIRACLE                                                       Contingent
          4912 SHANKS PHALANX ROAD                                              Unliquidated
          SOUTHINGTON, OH 44470                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRANDA MORDUE                                                        Contingent
          1298 VANTAGE WAY                                                      Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRCALE HOLMAN                                                        Contingent
          7826 S GREENWOOD AVE                                                  Unliquidated
          CHICAGO, IL 60619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIREYA CUZA-ABDALA                                                    Contingent
          2541 JARDIN LANE                                                      Unliquidated
          WESTON, FL 33327                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRIAM MBORO                                                          Contingent
          14 BRUBAR CT APT 2D                                                   Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRIAM MBORO                                                          Contingent
          14 BRUBAR CT APT 2D                                                   Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1439 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1452 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRIAM PEREZ                                                          Contingent
          6650 TOWN SQUARE DRIVE                                                Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRIAM SHAFRANSKY                                                     Contingent
          2344 CHANCERY RD                                                      Unliquidated
          TOLEDO, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Miriam Torrado                                                        Contingent
          17878 N Bay Rd.                                                       Unliquidated
          Apt. #304                                                             Disputed
          North Miami Beach, FL 33160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRIAM TORRADO                                                        Contingent
          17878 N BAY RD                                                        Unliquidated
          APT #304                                                              Disputed
          SUNNY ISLES BEACH, FL 33160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRIAN ALVARENGA PAEZ                                                 Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRICLE BLACKMAN                                                      Contingent
          28686 FOREST ROAD                                                     Unliquidated
          WILLOWICK, OH 44095                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRTHA GARCIA ALVAREZ                                                 Contingent
          2834 NW 94TH ST                                                       Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1440 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1453 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRUNA VASILESCU                                                      Contingent
          4 GRANT STREET                                                        Unliquidated
          APT. 556                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRYAM PAUL                                                           Contingent
          3007 8TH ST W                                                         Unliquidated
          LEHIGH ACRES, FL 33971-5425                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIRYAM PAUL                                                           Contingent
          3007 8TH ST W                                                         Unliquidated
          LEHIGH ACRES, FL 33971-5425                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MISEON KIM                                                            Contingent
          1350 N. HOWARD ST. APT. 203                                           Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MISHA MYLES                                                           Contingent
          3800 GLENARM AVE.                                                     Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MISHA WILLIAMS                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MISHAYLA WILLIAMS                                                     Contingent
          124 LINCOLN LANE                                                      Unliquidated
          CROWLEY, TX 76036                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1441 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1454 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Misti Lovett                                                          Contingent
          622 Atteberry Lane                                                    Unliquidated
          Lancaster, TX 75146                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MISTURA RASHEED                                                       Contingent
          4408 FRANCONIA DR APT L                                               Unliquidated
          MONTGOMERY VILLA, MD 20886                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MISTURA RASHEED                                                       Contingent
          4408 FRANCONIA DR APT L                                               Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MISTY MOORE                                                           Contingent
          724 ATTEBERRY LANE                                                    Unliquidated
          LANCASTER, TX 75146                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MISTY RYAN                                                            Contingent
          4540 NW 114TH AVE. APT. 1601                                          Unliquidated
          DORAL, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MIT PATEL                                                             Contingent
          3157 FENMORE LANE                                                     Unliquidated
          REMINDERVILLE, OH 44202                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MITCHEL WALLACE                                                       Contingent
          3239 WILFORD DRIVE                                                    Unliquidated
          TOLEDO, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1442 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1455 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mitchell Bault                                                        Contingent
          996 Hamlin Dr.                                                        Unliquidated
          Maineville, OH 45039                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MITCHELL CARVALIER                                                    Contingent
          5269 WOODVIEW AVENUE                                                  Unliquidated
          LOUISVILLE, OH 44641                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MITCHELL CAVALIER                                                     Contingent
          5269 WOODVIEW AVENUE                                                  Unliquidated
          LOUISVILLE, OH 44641                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mitchell Griffith                                                     Contingent
          502 Tonbridge Ct.                                                     Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mitchell Griffith                                                     Contingent
          502 Tonbridge Ct.                                                     Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MITCHELL HERSHEY                                                      Contingent
          25816 ROYALTON RD                                                     Unliquidated
          COLUMBIA STATIO, OH 44028                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mitchell King                                                         Contingent
          1216 Sunbury Rd.                                                      Unliquidated
          Columbus, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1443 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1456 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MITCHELL MCFARLAND                                                    Contingent
          439 STEWART HOLLOW RD                                                 Unliquidated
          PORTSMOUTH, OH 45662                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mitra Jamshidian                                                      Contingent
          4430 N Holland Sylvania Rd.                                           Unliquidated
          Apt. 4313                                                             Disputed
          Toledo, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $36,290.47
          MIVIP MEDICAL GROUP H                                                 Contingent
          551 5th Ave., Ste 525                                                 Unliquidated
          New York, NY 10176                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6544
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MO ZHENG                                                              Contingent
          17880 NE 31 CT                                                        Unliquidated
          APT 2311                                                              Disputed
          AVENTURA, FL 33160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOBOLAJI ZONDODE                                                      Contingent
          8663 OAK RD                                                           Unliquidated
          PARKVILLE, MD 21234-3610                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOEIN SABOUNCHI                                                       Contingent
          437 SHERMAN STREET                                                    Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOEIN SABOUNCHI                                                       Contingent
          430 SUMNER ST. APT 204 A                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1444 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1457 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMED ALI                                                           Contingent
          296 W HILLSDALE LN                                                    Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMED AMRE ABDELBARY HAMED                                          Contingent
          2741 RYEWOOD AVE                                                      Unliquidated
          APT D                                                                 Disputed
          COPLEY, OH 44321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMED BAA                                                           Contingent
          7401 NEW HAMPSHIRE AVE APT 705                                        Unliquidated
          TAKOMA PARK, MD 20912-6952                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMED KHAIZARAN                                                     Contingent
          23250 CHANDLERS LN                                                    Unliquidated
          OLMSTED FALLS, OH 44138                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMED KHAIZARAN                                                     Contingent
          1595 TREETOP TRAIL                                                    Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMED KHAIZARAN                                                     Contingent
          55 FIR HILL                                                           Unliquidated
          7B6                                                                   Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMED TALL                                                          Contingent
          42 TORLINA CT                                                         Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1445 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1458 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD ARIFUR RAHMAN                                                Contingent
          685 SHERMAN STREET (APT#15)                                           Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD ARIFUR RAHMAN                                                Contingent
          543 EAST BUCHTEL AVE APT#1                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD ASHRAFUL HAQ                                                 Contingent
          161 MARTIN LUTHER KING JR. BLVD.                                      Unliquidated
          APT- 302                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD HAMRANGSEKACHAEE                                             Contingent
          77 S. ADOLPH AVE.                                                     Unliquidated
          APT #1                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mohammad Hamza Owais                                                  Contingent
          2515 W Bancroft St.                                                   Unliquidated
          Apt. PHS                                                              Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD HAMZA OWAIS                                                  Contingent
          2515 W BANCROFT ST                                                    Unliquidated
          APT PHS                                                               Disputed
          TOLEDO, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD MANNAN                                                       Contingent
          450 SUMNER ST                                                         Unliquidated
          APT: 3                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1446 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1459 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.100
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD MANNAN                                                       Contingent
          437 SUMNER ST                                                         Unliquidated
          APT: C1                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mohammad Matin Hanifzadeh                                             Contingent
          3367 Airport Highway                                                  Unliquidated
          Apt. 18                                                               Disputed
          Toledo, OH 43609
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD MENNAN                                                       Contingent
          437 SUMNER ST                                                         Unliquidated
          APT: C1                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD NIAZI                                                        Contingent
          150 RIVERWAY                                                          Unliquidated
          BOSTON, MA 02215-4109                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD NOOR SHAHEED                                                 Contingent
          543 EAST BUCHTEL AVENUE, APT#1                                        Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD NOOR SHAHEED                                                 Contingent
          685 SHERMAN ST, APT#17                                                Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD RANJBAR                                                      Contingent
          77 FIR HILL DR APT 9C4                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1447 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1460 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mohammad Reza Amjadi Kashani                                          Contingent
          8240 Sturbridge Way                                                   Unliquidated
          Apt. 2                                                                Disputed
          Cordova, TN 38018
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD UMAR FAROOQ ALATTAS                                          Contingent
          664, SUMNER STREET                                                    Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD UMAR FAROOQ KHAN                                             Contingent
          664 SUMNER STREET                                                     Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMAD WASIF NAQVI                                                  Contingent
          2515 W BANCROFT ST APT PHE                                            Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mohammad-Nasirul Haque                                                Contingent
          1323 Oak Hill Ct.                                                     Unliquidated
          Apt. 156                                                              Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMADMATIN HANIFZADEH                                              Contingent
          3367 AIRPORT HIGHWAY APT 18                                           Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMADREZA AMJADIKASHANI                                            Contingent
          8240 STURBRIDGE WAY APT 2                                             Unliquidated
          CORDOVA, TN 38018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1448 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1461 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMADREZA ASGARI                                                   Contingent
          2622 CHAMBERLAIN RD,                                                  Unliquidated
          FAIRLAWN, OH 44333                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMED ABDELAZIZ ELAMIN                                             Contingent
          MHAMMED                                                               Unliquidated
          430 SUMNER STREET APARTMENT 302                                       Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMED ABDELAZIZ ELAMIN                                             Contingent
          MOHAMMED                                                              Unliquidated
          430 SUMNER STREET APARTMENT 102                                       Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMED ABDUL SAMI                                                   Contingent
          6016 W130TH ST. BROOKPARK                                             Unliquidated
          BROOKPARK, OH 44142                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mohammed Ahmed                                                        Contingent
          4260 Dunbridge St.                                                    Unliquidated
          Columbus, OH 43224                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMED AL RASHDI                                                    Contingent
          55 FIR HILL, APT. 7B11                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMED ALSHARIF                                                     Contingent
          220 EAST SCHOOL STREET                                                Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1449 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1462 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMED ELAMIN                                                       Contingent
          430 SUMNER ST APT 302                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMED GADRI                                                        Contingent
          55 FIR HILL STREET, APT. B5                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mohammed Girad                                                        Contingent
          2658 Cheltenham Rd.                                                   Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMED RASOOL                                                       Contingent
          1353 OAK HILL COURT, UNIT 81                                          Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHAMMED RAZOOQI                                                      Contingent
          2801 W BANCROFT MS121                                                 Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHANNED ALSAUDI                                                      Contingent
          393 SUMNER ST APT 501                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHASININA BINTE KAMAL                                                Contingent
          437 SUMNER ST APT M                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1450 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1463 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOHSEN ZAKER ESTEGHAMATI                                              Contingent
          590 E BUCHTEL AVE APT 48                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOINUL HAQUE                                                          Contingent
          161 MARTIN LUTHER KING BLVD                                           Unliquidated
          APT 201                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOISES CASTILLO                                                       Contingent
          1871 W 62ND ST APT 305                                                Unliquidated
          HIALEAH, FL 33012                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOISES KEVIN PEMBELE                                                  Contingent
          80 E. EXCHANGE ST. #284-B                                             Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $265.86
          Molina HC of OH                                                       Contingent
          3000 Corporate Exchange Dr.                                           Unliquidated
          Columbus, OH 43231                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5855
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOLLIE ENRIGHT                                                        Contingent
          14 HONEYSUCKLE RD                                                     Unliquidated
          SOUTH HAMILTON, MA 01982                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOLLIE MARSHALL                                                       Contingent
          4355 WYNTUCK PL                                                       Unliquidated
          MEMPHIS, TN 38117-3013                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1451 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1464 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOLLIE SEQUEIRA                                                       Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C38                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOLLY DEMPSEY                                                         Contingent
          621 PARK AVENUE                                                       Unliquidated
          NEWTON FALLS, OH 44444                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Molly Keith                                                           Contingent
          3161 Palm Trace Landings Dr.                                          Unliquidated
          Apt. 1102                                                             Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Molly Marshall                                                        Contingent
          602 S 600 W                                                           Unliquidated
          Hebron, IN 46341                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Molly Siedlecki                                                       Contingent
          4166 E Stein Rd.                                                      Unliquidated
          La Salle, MI 48145                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOMOKO TAKEDA                                                         Contingent
          1105 TALL GRASS CIR.                                                  Unliquidated
          #307                                                                  Disputed
          STOW, OH 44224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONA BAKHTIARY                                                        Contingent
          101 S. WHITING ST APT 1210                                            Unliquidated
          ALEXANDRIA, VA 22304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1452 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1465 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONA JORGENSEN                                                        Contingent
          55 FIR HILL STREET, #1D7                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONA MANOURI                                                          Contingent
          80 E EXCHANGE ST,                                                     Unliquidated
          DEPOT APARTMENTS, 361B                                                Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONA MANSOURI                                                         Contingent
          2255 WINTER PKWY, APT121                                              Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONA MANSOURI                                                         Contingent
          80 E EXCHANGE ST                                                      Unliquidated
          DEPOT APARTMENTS, 361B                                                Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONAAYMAN SHAH                                                        Contingent
          3279 HIDDEN RIDGE DR                                                  Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONAE MILLER                                                          Contingent
          601 EAST 40TH STREET                                                  Unliquidated
          CHICAGO, IL 60653                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONAE MYERS                                                           Contingent
          1750 CARSWELL ST                                                      Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1453 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1466 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONALI BASUTKAR                                                       Contingent
          2220 HIGH ST APT 520                                                  Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Monalo Caldwell                                                       Contingent
          2610 Niagara St.                                                      Unliquidated
          Cincinnati, OH 45251                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONALO CALDWELL                                                       Contingent
          2610 NIAGARA STREET                                                   Unliquidated
          CINCINNATI, OH 45251                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Monay Daniels                                                         Contingent
          9345 Red Rose Ave.                                                    Unliquidated
          Las Vegas, NV 89129                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONAY LEWIS                                                           Contingent
          1190 WEST NORTHERN PKWY                                               Unliquidated
          APT 922                                                               Disputed
          BALTIMORE, MD 21208
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONAY LEWIS                                                           Contingent
          1190 WEST NORTHERN PKWY                                               Unliquidated
          APT 922                                                               Disputed
          BALTIMORE, MD 21210
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONDE WAKUNGUMA                                                       Contingent
          ORR RESIDENCE HALL                                                    Unliquidated
          88 SOUTH COLLEGE STREET                                               Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1454 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1467 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONET RAHMING                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Monette Daniels                                                       Contingent
          23634 Philip Dr.                                                      Unliquidated
          Southfield, MI 48075-7714                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONIA GARNER                                                          Contingent
          4307 W 142ND STREET, APT 5                                            Unliquidated
          HAWTHORNE, CA 90250-7189                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONIA LEDBETTER                                                       Contingent
          3006 FAIRVIEW RD                                                      Unliquidated
          BALTIMORE, MD 21207-4445                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Monica Addo                                                           Contingent
          1701 Home Rd.                                                         Unliquidated
          Delaware, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Monica Benore                                                         Contingent
          3721 Sulpher Spring Rd.                                               Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONICA BENORE                                                         Contingent
          3721 SULPHUR SPRING RD.                                               Unliquidated
          OTTAWA HILLS, OH 43606                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1455 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1468 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONICA FERNANDEZ                                                      Contingent
          14711 DADE PINE AVE                                                   Unliquidated
          MIAMI LAKES, FL 33014                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Monica Henry                                                          Contingent
          3910 Hill Ave.                                                        Unliquidated
          Bronx, NY 10466                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONICA JONES                                                          Contingent
          7811 STEPHENSON DRIVE                                                 Unliquidated
          JACKSONVILLE, FL 32208                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Monica Orteu Pons                                                     Contingent
          Mutaner 421, 3-1                                                      Unliquidated
          Clementon, NJ 08021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Monica Perrine                                                        Contingent
          546 Dewitt St.                                                        Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Monica Tumblin                                                        Contingent
          3900 Gale Rd.                                                         Unliquidated
          Granville, OH 43023-9441                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Monica Williams                                                       Contingent
          1245 Oak Hill Ct.                                                     Unliquidated
          Apt. 253                                                              Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1456 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1469 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONIKA CABRERA                                                        Contingent
          1055 W 77TH ST APT 411                                                Unliquidated
          HIALEAH, FL 33014-3963                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONIQUE AYERS                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          CAMPUS BOX C520                                                       Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONIQUE BUCKNER                                                       Contingent
          3713 PINEBROOK ST                                                     Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONIQUE DE LEON                                                       Contingent
          3871 NW 164TH STREET                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONIQUE DOBYNS                                                        Contingent
          512 ROCKLYN AVE                                                       Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONIQUE DOBYNS                                                        Contingent
          512 ROCKLYN AVE                                                       Unliquidated
          PASADENA, MD 21122                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONIQUE DOBYNS                                                        Contingent
          512 ROCKLYN AVE                                                       Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1457 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1470 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONIQUE GARRICK                                                       Contingent
          3155 HOOD STREET                                                      Unliquidated
          OAKLAND, CA 94605                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Monique Gross                                                         Contingent
          11004 Old York Rd.                                                    Unliquidated
          Bowie, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONIQUE GROSS                                                         Contingent
          11004 OLD YORK ROAD                                                   Unliquidated
          MITCHELLVILLE, MD 20721                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONIQUE MOISE                                                         Contingent
          3131 NW 162ND ST                                                      Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONIQUE ROBINSON                                                      Contingent
          10402 STONE PINE AVENUE                                               Unliquidated
          WALDORF, MD 20603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONIQUE WILLIAMS                                                      Contingent
          3803 AVE L                                                            Unliquidated
          FORT PIERCE, FL 34947                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONISHA HEPBURN                                                       Contingent
          3840 NW 174 STREET                                                    Unliquidated
          MIAMI, FL 33055                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1458 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1471 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Monisola Akinruli                                                     Contingent
          276 Harry S Truman Dr.                                                Unliquidated
          Upper Marlboro, MD 20774-2021                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONTAE BOSTICK                                                        Contingent
          7390 MEAD DRIVE                                                       Unliquidated
          SPRING HILL, FL 34606                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONTAVIA HUBBARD                                                      Contingent
          6711 KINCHELOE AVE                                                    Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONTEY JONES                                                          Contingent
          1609 WATERS COURT                                                     Unliquidated
          APARTMENT 308-D                                                       Disputed
          TAMPA, FL 33605
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $223.93
          Montgomery Orthopaedics                                               Contingent
          8401 Connecticut Ave. #800                                            Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONTREAL IRVIN                                                        Contingent
          1342 MILL STREAM DR                                                   Unliquidated
          DALLAS, TX 75232-4604                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MONTREL SNELL                                                         Contingent
          4031 NW 199TH STREET                                                  Unliquidated
          CAROL CITY, FL 33055                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1459 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1472 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mopeninujesu Oluyinka                                                 Contingent
          8402 Nunley Dr.                                                       Unliquidated
          Parkville, MD 21234-4410                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOPENINUJESU OLUYINKA                                                 Contingent
          8402 NUNLEY DR                                                        Unliquidated
          BALTIMORE, MD 21234-4410                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORENA REDMON                                                         Contingent
          5018 HIDDEN CREEK ROAD                                                Unliquidated
          GARLAND, TX 75043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Morgan Allen                                                          Contingent
          2960 W Central Ave.                                                   Unliquidated
          Apt. 318                                                              Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Morgan Berry                                                          Contingent
          3701 Elmora Ave.                                                      Unliquidated
          Baltimore, MD 21213-1954                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Morgan Burns                                                          Contingent
          4652 W Park Dr.                                                       Unliquidated
          Cleveland, OH 44126                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORGAN BUTCHER                                                        Contingent
          26765 CARRONADE DR.                                                   Unliquidated
          APARTMENT 6108                                                        Disputed
          PERRYSBURG, OH 43551
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1460 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1473 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.101
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORGAN EITNIEAR                                                       Contingent
          8806 STATE ROUTE 64                                                   Unliquidated
          SWANTON, OH 43558-9787                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORGAN FISH                                                           Contingent
          4430 N HOLLAND SYLVANIA RD                                            Unliquidated
          APT 4244                                                              Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Morgan Girvan                                                         Contingent
          4851 Gail Ct.                                                         Unliquidated
          Trenton, MI 48183                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORGAN GIRVAN                                                         Contingent
          4851 GAIL CT                                                          Unliquidated
          TRENTON, MI 48183                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORGAN GRIFFITH                                                       Contingent
          P.O. BOX 912                                                          Unliquidated
          VERMILION, OH 44089                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORGAN HACKWORTH                                                      Contingent
          457 ALLYN STREET                                                      Unliquidated
          ROOM 206                                                              Disputed
          AKRON, OH 44301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Morgan Jones                                                          Contingent
          8224 Arrowhead Rd.                                                    Unliquidated
          Pikesville, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1461 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1474 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORGAN KRUEGER                                                        Contingent
          9244 NORTHPOND CT                                                     Unliquidated
          SYLVANIA, OH 43560-8609                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Morgan McCullough                                                     Contingent
          12329 Waterstone Ln                                                   Unliquidated
          Apt. 614                                                              Disputed
          Perrysburg, OH 43551
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORGAN PELLEY                                                         Contingent
          3025 GLANZMAN RD APT 7                                                Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Morgan Poole-Brooks                                                   Contingent
          6854 Sturbridge Dr.                                                   Unliquidated
          Apt. D                                                                Disputed
          Parkville, MD 21234-7428
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORGAN POOLE-BROOKS                                                   Contingent
          800 NORTHROP LANE                                                     Unliquidated
          MIDDLE RIVER, MD 21220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORGAN POOLE-BROOKS                                                   Contingent
          6854 STURBRIDGE DR APT D                                              Unliquidated
          PARKVILLE, MD 21234-7428                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Morgan Ruffier                                                        Contingent
          451 N Macomb St.                                                      Unliquidated
          Monroe, MI 48162                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1462 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1475 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORGAN RUFFIER                                                        Contingent
          1125 N HOLLAND SYLVANIA RD                                            Unliquidated
          APT 12                                                                Disputed
          TOLEDO, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Morgan State University
          c/o Tanya V. Rush                                                     Contingent
          Harriet A. Woodford Health Ctr.                                       Unliquidated
          1700 E. Cold Spring Lane                                              Disputed
          Baltimore, MD 21251
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORGAN WAGGONER                                                       Contingent
          15 PONDS SIDE DR                                                      Unliquidated
          FREMONT, OH 43420                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORGAN WAGGONER                                                       Contingent
          23 BROOKVIEW DR                                                       Unliquidated
          FREMONT, OH 43420                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Morgan Willoughby                                                     Contingent
          820 - 8th Court                                                       Unliquidated
          Palm Beach Gardens, FL 33410                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORGAN WINGER                                                         Contingent
          23488 SHARON DR                                                       Unliquidated
          NORTH OLMSTED, OH 44070                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Morghan Lobban                                                        Contingent
          2203 Goldentree Way                                                   Unliquidated
          Vienna, VA 22182-5173                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1463 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1476 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MORONKE EKO                                                           Contingent
          4815 OLD COURT RD                                                     Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Morris Monday                                                         Contingent
          PO Box 392                                                            Unliquidated
          La Vergne, TN 37086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Morzouk Lawal                                                         Contingent
          12 Starwood Ct.                                                       Unliquidated
          Apt. D                                                                Disputed
          Middle River, MD 21220-3209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Moses Chendi                                                          Contingent
          1103 Burketon Rd                                                      Unliquidated
          Hyattsville, MD 20783                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOSES ODEJOBI                                                         Contingent
          2308 TARLETON LN APT B                                                Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOSHE NEWELL                                                          Contingent
          2119 ROBERT BOWIE DR                                                  Unliquidated
          BALTIMORE, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $175.00
          MOSHE R PERESS MD PA                                                  Contingent
          875 Measdows Rd., Ste 334                                             Unliquidated
          BOCA RATON, FL 33486                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0131
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1464 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1477 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Moshood Lateef                                                        Contingent
          1903 Richglen Dr.                                                     Unliquidated
          Apt. TB                                                               Disputed
          Gwynn Oak, MD 21207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mosopefoluwa Ayantola                                                 Contingent
          7108 Mahogany Dr                                                      Unliquidated
          Hyattsville, MD 20785-5800                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOSOPEFOLUWA AYANTOLA                                                 Contingent
          7108 MAHOGANY DR                                                      Unliquidated
          LANDOVER, MD 20785-5800                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOSTAFA ABDEL-AZIZ                                                    Contingent
          430 SUMNER ST                                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOSTAFA ABDELAZIZ                                                     Contingent
          393 WEST EXCHANGE STREET                                              Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOSTAK MOHAMMAD                                                       Contingent
          790 N CEDAR BLUFF ROAD                                                Unliquidated
          APT 2402                                                              Disputed
          KNOXVILLE, TN 37923
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOSTAK MOHAMMAD                                                       Contingent
          149 ANNADALE AVE                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1465 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1478 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOTAZ MAGDY M. ROSHDY HASSAN
          185 EAST MILL ST                                                      Contingent
          EXCHANGE STREET RESIDENCE HALL                                        Unliquidated
          304A                                                                  Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOUNIKA GIRIREDDY                                                     Contingent
          77 FIRHILL, 6B5                                                       Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOUNIR ALAHMAD                                                        Contingent
          7488 VALLEY VIEW ROAD                                                 Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $94.08
          Mounir Boutros, MD                                                    Contingent
          5951 Renaissance Pl #C                                                Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $706.45
          Mount Carmel East Hospital                                            Contingent
          6001 E Broad St.                                                      Unliquidated
          Columbus, OH 43213                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $15.20
          Mount Carmel Health Providers Two                                     Contingent
          477 Cooper Rd.                                                        Unliquidated
          Westerville, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,072.80
          Mount Carmel Reference Laboratory                                     Contingent
          750 Mount Carmel Mall, Rm 180                                         Unliquidated
          Green Camp, OH 43322-2000                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1466 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1479 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $79,094.65
          Mount Sinai Medical Ctr                                               Contingent
          4300 Alton Rd.                                                        Unliquidated
          Miami Beach, FL 33140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $47.14
          Mount Sinai Pathology                                                 Contingent
          4300 Alton Rd.                                                        Unliquidated
          Miami Beach, FL 33140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOUNTASSER RAHMAN                                                     Contingent
          8507 HORSESHOE ROAD                                                   Unliquidated
          ELLICOTT CITY, MD 21043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOUSSA KABA                                                           Contingent
          4555 BRIDGEWOOD COURT                                                 Unliquidated
          COLUMBUS, OH 43229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MOZELL GANT                                                           Contingent
          12609 KNOWLEDGE LANE                                                  Unliquidated
          BOWIE, MD 20715                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $177.14
          MSMC Urology, LLC                                                     Contingent
          Mount Sinai Medical Ctr                                               Unliquidated
          4300 Alton Rd.                                                        Disputed
          Miami Beach, FL 33140
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MSTANFO                                                               Contingent
          707 RANSOM ST                                                         Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1467 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1480 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $195.00
          MUDASIRU A. CAREW DO, PA                                              Contingent
          12600 Pembroke Rd, Suite 204                                          Unliquidated
          Miramar, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7173
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mugabe Jones                                                          Contingent
          4511 Rebekka Cir                                                      Unliquidated
          Owings Mills, MD 21117-6227                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUHAMAD JUSRAN                                                        Contingent
          7353 ELLENA WEST UNIT 57                                              Unliquidated
          RANCHO CUCAMONGA, CA 91730                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUHAMMAD AFIF MOHD FATHI                                              Contingent
          3030 RESIDENCE DR RM 2201B                                            Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUHAMMAD ILAHI                                                        Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUHAMMAD LERON                                                        Contingent
          HOUSE NO. 82                                                          Unliquidated
          SECTOR FF                                                             Disputed
          LAHORE, PUNJAB, OH 54792
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Muhammad Moiz                                                         Contingent
          6105 Burnt Oak Rd.                                                    Unliquidated
          Catonsville, MD 21228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1468 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1481 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUHAMMAD MOIZ QAZI                                                    Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUHAMMAD UDDIN                                                        Contingent
          11521 AUTUMN TERRACE DR                                               Unliquidated
          WHITE MARSH, MD 21162                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUHAMMAD UDDIN                                                        Contingent
          11 ACORN CIRCLE                                                       Unliquidated
          APT 301                                                               Disputed
          TOWSON, MD 21286
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUHAMMAD UMER MIRZA                                                   Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUHANNAD ALSHEHRI                                                     Contingent
          2435 ZUBER RD                                                         Unliquidated
          ORIENT, OH 43146                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUNEESHA YADLA                                                        Contingent
          8B11, 77 FIR HILL TOWERS                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUNKHOCHIR TERBISH                                                    Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1469 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1482 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MURITALA ADEGOKE                                                      Contingent
          5310 LEITH RD. APT. #D                                                Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MURTAZA SYED                                                          Contingent
          19904 COTTONWOOD TRL                                                  Unliquidated
          STRONGSVILLE, OH 44136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUSAAB SAEED                                                          Contingent
          55 FIR HILL STREET                                                    Unliquidated
          APT. 11B6                                                             Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUSAAB SAEED                                                          Contingent
          430 SUMNER STREET                                                     Unliquidated
          APT 102                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUSHIYA GLORIA MUTOMBA                                                Contingent
          10231 SW 4TH CT                                                       Unliquidated
          APT 310                                                               Disputed
          PEMBROKE PINES, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUSTAFA MANSOUR                                                       Contingent
          55 FIR HILL                                                           Unliquidated
          APT 2B4                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUSTAFA MUKHLIS                                                       Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1470 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1483 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUSTAPHA HABIB                                                        Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Muswe Monga                                                           Contingent
          502 Upland Rd                                                         Unliquidated
          Pikesville, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUSWE MONGA                                                           Contingent
          502 UPLAND ROAD                                                       Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MUTUTHANTHRIGE FERNANDO                                               Contingent
          634 E , BUCHTEL AVE                                                   Unliquidated
          APT 208                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MY TA                                                                 Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MY'SEAN SUGGS                                                         Contingent
          3737 CLARINTH ROD                                                     Unliquidated
          BALTIMORE, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MY'SEAN SUGGS                                                         Contingent
          3737 CLARINTH ROD                                                     Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1471 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1484 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Mya Brooks                                                            Contingent
          515 Railroad Ave.                                                     Unliquidated
          East New Market, MD 21631                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYA BROOKS                                                            Contingent
          515 RAILROAD AVENUE                                                   Unliquidated
          EAST NEW MARKET, MD 21631                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYA CANDIE                                                            Contingent
          300 LAKE LAMOND RD APT 21                                             Unliquidated
          LONGVIEW, TX 75604                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYA JACKSON                                                           Contingent
          264 WAVECREST AVE NE                                                  Unliquidated
          MELBOURNE, FL 32907                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYA TUCKER                                                            Contingent
          5708 WINNER AVE                                                       Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYAHNI ROMAN                                                          Contingent
          1718 EDGEWOOD RD.                                                     Unliquidated
          APT. C                                                                Disputed
          TOWSON, MD 21286
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYANTHE WILLIAMS                                                      Contingent
          587 NORTH DEERFIELD AVENUE                                            Unliquidated
          DEERFIELD BEACH, FL 33441                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1472 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1485 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYHKALAH ROBINSON                                                     Contingent
          2134 E 4OTH STREET                                                    Unliquidated
          LORAIN, OH 44055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Myia Robinson                                                         Contingent
          2102 Pickering Dr.                                                    Unliquidated
          Apt. #F                                                               Disputed
          Parkville, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYIA ROBINSON                                                         Contingent
          2102 PICKERING DR APT #F                                              Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYIE ASHTON                                                           Contingent
          7033 OGONTZ AVENUE                                                    Unliquidated
          PHILADELPHIA, PA 19138                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYKAEL MACK                                                           Contingent
          501 BEAUMONT AVE                                                      Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYKAEL MACK                                                           Contingent
          501 BEAUMONT AVE                                                      Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYKALIA JACKSON                                                       Contingent
          7501 ULMERTON RD                                                      Unliquidated
          #926                                                                  Disputed
          LARGO, FL 33771
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1473 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1486 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYKEE PROVITT                                                         Contingent
          2101 CHERYL CT                                                        Unliquidated
          MELBOURNE, FL 32935                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYKEL KELLER                                                          Contingent
          551 RIVERHILL CIR                                                     Unliquidated
          APT. 623                                                              Disputed
          COLUMBIA, SC 29210
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYKEL TRAYLOR-BENNETT                                                 Contingent
          242 IRISDALE PL #6                                                    Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYKEL TRAYLOR-BENNETT                                                 Contingent
          242 IRISDALE PL                                                       Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYKIAZHANE WILLIAMS                                                   Contingent
          768 S KENNETH                                                         Unliquidated
          CHICAGO, IL 60624                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Myles Bowman-Carter                                                   Contingent
          19007 Festival Dr                                                     Unliquidated
          Boyds, MD 20841                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYLES DAVIS                                                           Contingent
          328 MESQUITE HILL DRIVE                                               Unliquidated
          ARLINGTON, TX 76004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1474 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1487 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.102
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYLES DAVIS                                                           Contingent
          201 NE 21ST CT                                                        Unliquidated
          POMPANO BEACH, FL 33060                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYLICIA RANGEL                                                        Contingent
          2013 N ONTARIO ST                                                     Unliquidated
          TOLEDO, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYRA SAUNDERS                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYRA TAYLOR                                                           Contingent
          1961 RIBLETT AVE                                                      Unliquidated
          YOUNGSTOWN, OH 44509-1028                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYRAN MOUNDS                                                          Contingent
          393 EAST THORNTON STREET                                              Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,781.79
          Myriad Genetic Laboratories                                           Contingent
          320 Wakara Way                                                        Unliquidated
          Salt Lake City, UT 84108                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYRIAM NOUA                                                           Contingent
          4525 BLACK KNIGHT DR                                                  Unliquidated
          APT 15-204B                                                           Disputed
          ORLANDO, FL 32817
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1475 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1488 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYRIANNA MCCULLOUGH                                                   Contingent
          468 HOPKINS STREET                                                    Unliquidated
          SAINT PAUL, MN 55130                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYRLINE ST JOY BEAUGE                                                 Contingent
          2100 N SHERMAN CIRCLE APT 204                                         Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYRON JONES                                                           Contingent
          9433 VISTA CT                                                         Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYRON WALKER                                                          Contingent
          3243 NW 101ST TERRACE                                                 Unliquidated
          SUNRISE, FL 33351                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYTIA HAWKINS                                                         Contingent
          108 WEST JEFFREY ST                                                   Unliquidated
          COCKEYSVILLE, MD 21030                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          MYUNG JAE PARK                                                        Contingent
          3800 ROSEMONT BLVD, UNIT 108D                                         Unliquidated
          FAIRLAWN, OH 44333                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          N'AYRIAH VIRDEN                                                       Contingent
          835 RACHEL ROAD                                                       Unliquidated
          MANSFIELD, OH 44907                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1476 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1489 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          N'DEAYAH HAMLIN                                                       Contingent
          143 WEST WAY APT 103                                                  Unliquidated
          GREENBELT, MD 20770                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          N'NEKA GREEN                                                          Contingent
          4804 CLIFTON AVE                                                      Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          N'NEKA GREEN                                                          Contingent
          4804 CLIFTON AVE                                                      Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          N'QUIISHA EDWIN                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NA'OMEI WALKER                                                        Contingent
          1114 WITHERSPOON ROAD                                                 Unliquidated
          CEDAR HILL, TX 75104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAAILA SEMIDEY                                                        Contingent
          NW                                                                    Unliquidated
          42 AVENUE                                                             Disputed
          OPA LOCKA, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NABIL ABU NAHLAH                                                      Contingent
          2611 COLLINS AVE                                                      Unliquidated
          MIAMI, FL 33140                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1477 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1490 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NABILA AZEEM                                                          Contingent
          1314 MEADOWOOD CIR                                                    Unliquidated
          POLAND, OH 44514                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NACHOU JOSEPH                                                         Contingent
          6424 SW 20 CT                                                         Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADA ELLAITHY                                                         Contingent
          3239 WOODLEY RD                                                       Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADA HAMOUH                                                           Contingent
          1142 GLENDALE ROAD                                                    Unliquidated
          APT B                                                                 Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADALETTE FLEURY                                                      Contingent
          835 NW 1555TH LANE                                                    Unliquidated
          APT 202                                                               Disputed
          MIAMI, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADEGE HENRI                                                          Contingent
          1410 NE 41 DRIVE                                                      Unliquidated
          LIGHTHOUSE POINT, FL 33064                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADEGE JOSEPH                                                         Contingent
          8000 FAIRVIEW DR                                                      Unliquidated
          APT 110                                                               Disputed
          TAMARAC, FL 33321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1478 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1491 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADESH NGEA                                                           Contingent
          812 MORAN AVE                                                         Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADIA CHANDLER                                                        Contingent
          19801 NW 5TH AVE                                                      Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADIA EL NUR                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADIA IRFAN                                                           Contingent
          2556 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADIA MENDONCA                                                        Contingent
          2801 W BANCROFT MS513                                                 Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADIJAH PEARSON-BOVELL                                                Contingent
          49 LUTHER CIRCLE                                                      Unliquidated
          ROCHESTER, NY 14611                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADINE HOBSON                                                         Contingent
          1325 BUHL TER                                                         Unliquidated
          FARRELL, PA 16121                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1479 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1492 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADIR MUHAMMAD                                                        Contingent
          1282 SMALLWOOD DRIVE                                                  Unliquidated
          #120                                                                  Disputed
          WALDORF, MD 20603
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADIR NELSON                                                          Contingent
          5125 WEBSTER ST                                                       Unliquidated
          PHILADELPHIA, PA 19143                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADIYAH EDWARDS                                                       Contingent
          6604 RIDGEBORNE DR                                                    Unliquidated
          ROSEDALE, MD 21237-3871                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NADRICA HISLOP                                                        Contingent
          4600 HAWKSBURY RD                                                     Unliquidated
          REISTERSTOWN, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAFETALAI FIFITA                                                      Contingent
          913 SOUTHERLY ROAD APT 116                                            Unliquidated
          TOWSON, MD 21204                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAGA SAI ALEKHYA CHOPPADANDI                                          Contingent
          2209 GRAND POINTE TRAILS                                              Unliquidated
          AURORA, IL 60503                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAGA SAI ALEKHYA CHOPPADANDI                                          Contingent
          77 FIRHILL TOWERS APT NO : 2B8                                        Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1480 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1493 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAGA SAI ALEKHYA CHOPPADANDI                                          Contingent
          77 FIRHILL TOWERS APT NO : 11B12                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAGAI BELFLEUR                                                        Contingent
          1790 RACHEL RIDGE LOOP                                                Unliquidated
          OCOEE, FL 34761                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAGASAI GOUTHAMKUMAR KAVURI                                           Contingent
          420 ALLYN ST                                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAGESHBABU BONTHU                                                     Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAGIMA YEDRESSOVA                                                     Contingent
          1700 E. COLDSPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAGIMA YEDRESSOVA                                                     Contingent
          29 DOWLING CIRCLE                                                     Unliquidated
          APT B1                                                                Disputed
          BALTIMORE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAHEMI FENELON                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1481 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1494 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAHIERA SIMMONS                                                       Contingent
          3121 LEXINGTON AVE                                                    Unliquidated
          MILLVILLE, NJ 08332                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAHJA OWENS                                                           Contingent
          3120 PELHAM AVE                                                       Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAHKIA ROBINSON                                                       Contingent
          1656 HIDDEN FOREST LN                                                 Unliquidated
          JACKSONVILLE, FL 32225                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAHOMI MAZYCK                                                         Contingent
          2051 NW 207 STREET                                                    Unliquidated
          APT#115                                                               Disputed
          MIAIMI GARDENS, FL 33056
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAHSHON ROBINSON                                                      Contingent
          38 WASHINGTON COURT                                                   Unliquidated
          LIVINGSTON, NJ 07039                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAHYDIEL MOLINA                                                       Contingent
          560 BLAKEY AVENUE APT 6A                                              Unliquidated
          BROOKLYN, NY 11207                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAIA JOHNSON                                                          Contingent
          504B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1482 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1495 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAIA JOHNSON                                                          Contingent
          504B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAICA ORILAS                                                          Contingent
          2123 LINTON BLVD                                                      Unliquidated
          APT 4                                                                 Disputed
          GREENACRES, FL 33454
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAIF ALKHALDI                                                         Contingent
          185 CURRIE HALL PKWY                                                  Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAIF QUOBOORI                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Naiheem Santos                                                        Contingent
          513 Hamilton St                                                       Unliquidated
          Apt. #2                                                               Disputed
          Norristown, PA 19401-4206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAIJA WILLIAMS                                                        Contingent
          507D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAILAH HARLEE                                                         Contingent
          8209 LOCH RAVEN BLVD APT.B                                            Unliquidated
          BALTIMORE, MD 21286                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1483 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1496 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAIM EYVAZOV                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAIMAH LAFFERTY                                                       Contingent
          16030 NE 19TH COURT                                                   Unliquidated
          APT 304                                                               Disputed
          NORTH MIAMI BEACH, FL 33162
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAIMAH LAFFERTY                                                       Contingent
          4753 NW 97 CT.                                                        Unliquidated
          DORAL, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Naixy Bula                                                            Contingent
          13280 SW 53rd St.                                                     Unliquidated
          Hollywood, FL 33027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAJAH WESTBROOK                                                       Contingent
          5711 CHINQUAPIN PKWY                                                  Unliquidated
          BALTIMORE, MD 21239-2508                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAJAI FULLER                                                          Contingent
          704B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAJATH AKRAM MOHOMED                                                  Contingent
          111 E GLENWOOD AVENUE                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1484 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1497 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAJEE ABOU ARRAJ                                                      Contingent
          4844 TURNBRIDGE RD                                                    Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAJEE ABOUARRAJ                                                       Contingent
          4844 TURNBRIDGE RD                                                    Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAJLA LEWIS                                                           Contingent
          3500 VASSAR STREET                                                    Unliquidated
          PORT CHARLOTTE, FL 33980                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAKEIA SMITH                                                          Contingent
          6745 TOWNBROOK DR APT F                                               Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAKIA GELIN                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAKIAH CROSBY                                                         Contingent
          304 PARK BROOK COURT                                                  Unliquidated
          STAFFORD, VA 22554                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAKYRA SIMPKINS                                                       Contingent
          300 60TH AVE SOUTH                                                    Unliquidated
          SAINT PETERSBURG, FL 33705                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1485 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1498 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NALA PRICE                                                            Contingent
          531 S. WICKHAM RD                                                     Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NALA SMITH                                                            Contingent
          3848 TWIN LAKES CT                                                    Unliquidated
          WINDSOR MILL, MD 21244-3704                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NALIJA MASSEY                                                         Contingent
          44 MUHAMMAD ALI AVE APT 3B                                            Unliquidated
          NEWARK, NJ 07108                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NALONI JOHNSON                                                        Contingent
          202A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAM TRAN                                                              Contingent
          1728 HORSESHOE BEND DR                                                Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAMITHA CHANDRASENA                                                   Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NANA KOFI AGYAPONG BARIMA                                             Contingent
          4707 SCHLEY AVE                                                       Unliquidated
          BALTIMORE, MD 21206-5525                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1486 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1499 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $193.00
          Nancy J. Carpenter, MPAS                                              Contingent
          2050 Kenny Rd.                                                        Unliquidated
          Columbus, OH 43221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NANCY NYARKO                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NANCY PONCE                                                           Contingent
          561 COLBURN ST                                                        Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NANDA KISHORE GNANESHWAR PEKETI                                       Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NANDIE GUILLAUME                                                      Contingent
          8618 CLARIDGE DR                                                      Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NANDINCHIMEG KHURELKHAYAG                                             Contingent
          10250 W BAY HARBOR DR, BAY HAR                                        Unliquidated
          MIAMI, FL 33154                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NANET MANIERI                                                         Contingent
          35602 N GREEN PL                                                      Unliquidated
          WAUKEGAN, IL 60085-1228                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1487 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1500 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAOMI GLAO                                                            Contingent
          PO BOX 11639                                                          Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAOMI GLAO                                                            Contingent
          PO BOX 11639                                                          Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAOMI MINARD                                                          Contingent
          8511 NORTHRIDGE COURT                                                 Unliquidated
          ORLANDO, FL 32818                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAOMI ROACH                                                           Contingent
          1530-411B PENTRIDGE RD                                                Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAOMIE OVIL                                                           Contingent
          21270 N MIAMI AVENUE                                                  Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,019.20
          NAPLES CENTER FOR DERMATOLOGY                                         Contingent
          PO BOX 15852                                                          Unliquidated
          FORT MYERS, FL 33908                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0335
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $254.04
          Naples Pathology Associates                                           Contingent
          4351 Tamiami Trail N                                                  Unliquidated
          Naples, FL 34103                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1488 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1501 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $553.05
          Naples Womens Center, LLC                                             Contingent
          1726 Medical Blvd., Suite 101                                         Unliquidated
          Naples, FL 34110                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NARGES YAZDANI                                                        Contingent
          77 S. ADOLPH AVE                                                      Unliquidated
          APT 1                                                                 Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Nargles Shayesteh Moghaddam                                           Contingent
          2135 Orchard Lakes Place                                              Unliquidated
          Apt. 31                                                               Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NARMARIE DAVILA                                                       Contingent
          STUDENT ACCOUNTS OFFICE                                               Unliquidated
          5817 WESLEYAN DR.                                                     Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAROMIE DORCELY                                                       Contingent
          2719 NUMILLA DRIVE                                                    Unliquidated
          ORLANDO, FL 32839                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NASHID KHADEM                                                         Contingent
          6936 DONACHIE ROAD APT K                                              Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NASHIRA BROWN                                                         Contingent
          7440 NEW SECOND ST                                                    Unliquidated
          ELKINS PARK, PA 19027                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1489 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1502 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.103
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NASHLEY ZAYAS                                                         Contingent
          109 VERBENA DR                                                        Unliquidated
          ORLANDO, FL 32807                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NASHLYN PASTEURIN                                                     Contingent
          401 NW 152ND ST.                                                      Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NASIKAH YITZCHAK                                                      Contingent
          11 PORTUGAL PLACE APT 2A                                              Unliquidated
          MOUNT VERNON, NY 10550                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NASSER ALRESHEEDI                                                     Contingent
          1 VIEWRIDGE CT                                                        Unliquidated
          NOTTINGHAM, MD 21236-3527                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NASSER GRANT                                                          Contingent
          3519 MILFORD MILL ROAD                                                Unliquidated
          BALTIMORE, MD 21244                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATACHA BASTIEN                                                       Contingent
          1500 NE 145TH ST APT 102                                              Unliquidated
          MIAMI, FL 33161-3001                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIA BARBATO                                                       Contingent
          509 CROUSE ST                                                         Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1490 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1503 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIA BARBATO                                                       Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIA BARRAGAN                                                      Contingent
          1101 HILLTOP LN                                                       Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIA LALINDE                                                       Contingent
          1115 SW 1ST AVE                                                       Unliquidated
          POMPANO BEACH, FL 33060                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIA MARTINEZ                                                      Contingent
          16401 NW 37TH AVE.                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIA STEPANOV                                                      Contingent
          3500 GALT OCEAN DR                                                    Unliquidated
          1814                                                                  Disputed
          FORT LAUDERDALE, FL 33308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Natalie Alfonso                                                       Contingent
          7380 SW 27th Pl                                                       Unliquidated
          Apt. 2914                                                             Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Natalie Barragan                                                      Contingent
          1101 Hilltop Ln                                                       Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1491 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1504 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE DAVIDOW                                                       Contingent
          7900 SW 98TH TERRACE                                                  Unliquidated
          MIAMI, FL 33156                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE FOX                                                           Contingent
          4208 CUBA RD NW                                                       Unliquidated
          ALBUQUERQUE, NM 87114                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE HILLMAN                                                       Contingent
          1241 WILLOWAY AVE SE                                                  Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE HUEBSCHMAN                                                    Contingent
          1934 GREENWOOD RD SW                                                  Unliquidated
          ROANOKE, VA 24015-2822                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE KELLY                                                         Contingent
          29050 E WINNERS CIR                                                   Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE MAY                                                           Contingent
          6021 MAPLEWOOD ROAD                                                   Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE MENKE                                                         Contingent
          2318 NORTON ROAD                                                      Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1492 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1505 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE MINNS                                                         Contingent
          283 HATHAWAY DR                                                       Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE MURRAY                                                        Contingent
          550 ALLANHURST AVE                                                    Unliquidated
          VANDALIA, OH 45377                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE O'BRIEN                                                       Contingent
          280 37TH ST SW                                                        Unliquidated
          BARBERTON, OH 44203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE PARKER                                                        Contingent
          14594 SMART COLE RD                                                   Unliquidated
          OSTRANDER, OH 43061                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE QUARRY                                                        Contingent
          244 SOUTH FREEDOM STREET                                              Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE RODRIGUEZ                                                     Contingent
          4595 E 8TH CT                                                         Unliquidated
          HIALEAH, FL 33013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE SIRIANNI                                                      Contingent
          3217 GLANZMAN RD UNIT 85                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1493 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1506 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALIE WHITE                                                         Contingent
          13114 RIVER ROAD                                                      Unliquidated
          MILAN, OH 44846                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATALYIA COLEMAN                                                      Contingent
          423 MT. HOLLY ST.                                                     Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATASHA DACOSTA                                                       Contingent
          9974 SOUTHWEST 154TH STREET                                           Unliquidated
          MIAMI, FL 33157                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATASHA DELMAS                                                        Contingent
          3380 S DOUGLAS RD                                                     Unliquidated
          APT 203                                                               Disputed
          MIAMAR, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATASHA DREW                                                          Contingent
          1537 N SMALLWOOD ST                                                   Unliquidated
          BALTIMORE, MD 21216-4108                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATASHA JAMES                                                         Contingent
          623 GREEN BRIAR BLVD                                                  Unliquidated
          ALTAMONTE SPRINGS, FL 32714                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATASHA SAMANICH                                                      Contingent
          5725 TIBARON LN APT 202                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1494 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1507 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATASHA SINAI HEDE                                                    Contingent
          5875 STAGHORN DR                                                      Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATASHA SINAIHEDE                                                     Contingent
          5875 STAGHORN DR                                                      Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATASSIJA BANKS                                                       Contingent
          1026 RADNOR AVENUE                                                    Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATASSIJA BANKS                                                       Contingent
          344 SOUTH MACON STREET                                                Unliquidated
          BALTIMORE, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATAYIA REID                                                          Contingent
          1022 GLEN OAK CT                                                      Unliquidated
          LA PLATA, MD 20646-5991                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATDEILYS DE ARMAS                                                    Contingent
          513 SW 11 ST                                                          Unliquidated
          MIAMI, FL 33129                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,869.32
          Natera, Inc.                                                          Contingent
          201 Industrial Rd., Suite 410                                         Unliquidated
          San Carlos, CA 94070                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1495 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1508 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHACHA ALCEME                                                       Contingent
          1100 PARK DR                                                          Unliquidated
          FORT LAUDERDALE, FL 33312-7340                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHACHA BIEN-AIME                                                    Contingent
          302 NW 102 STREET                                                     Unliquidated
          MIAMI, FL 33150                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHALIE GONZALEZ                                                     Contingent
          333 NE 24TH ST APT 602                                                Unliquidated
          MIAMI, FL 33137-4862                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHALIE MIRANDA                                                      Contingent
          17910 SW 80 AVENUE                                                    Unliquidated
          MIAMI, FL 33157                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHALIE ROA                                                          Contingent
          16950 NORTH BAY ROAD APT. 1415                                        Unliquidated
          SUNNY ISLES, FL 33160                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN ABERLE                                                         Contingent
          296 KAYLEE DR                                                         Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN AMANUEL                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A46                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1496 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1509 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN BISCHOF                                                        Contingent
          2650 DEER RIDGE RUN                                                   Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN BROWN                                                          Contingent
          406 SUMNER STREET ROO COMMONS B-14                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN BROWN                                                          Contingent
          4808 LORELLY AVENUE APT 2D                                            Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN CASSELL                                                        Contingent
          5276 SADDLEBROOK DRIVE                                                Unliquidated
          COLUMBUS, OH 43221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN CINADA                                                         Contingent
          13110 HATHAWAY DR                                                     Unliquidated
          SILVER SPRING, MD 20906                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN DALY                                                           Contingent
          1391 SW 82ND AVE                                                      Unliquidated
          APT 1722                                                              Disputed
          PLANTATION, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN DALY                                                           Contingent
          3131 PALM TRACE LANDINGS DRIVE                                        Unliquidated
          APT 1207                                                              Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1497 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1510 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN HUDSON                                                         Contingent
          165 ROYMOORE ROAD                                                     Unliquidated
          UNIONVILLE, TN 37180                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN KAFITY                                                         Contingent
          1705 LANDS END DR                                                     Unliquidated
          HURON, OH 44839                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN LA SPINA                                                       Contingent
          817 TYLER STREET                                                      Unliquidated
          UNIT 2                                                                Disputed
          HOLLYWOOD, FL 33019
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN LLANES                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN LLANES                                                         Contingent
          3337 W 90 STREET                                                      Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN MERCER                                                         Contingent
          4186 CONGER LN                                                        Unliquidated
          PENINSULA, OH 44264                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN METZE                                                          Contingent
          5495 REVERE RUN                                                       Unliquidated
          CANFIELD, OH 44406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1498 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1511 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN MICHAEL                                                        Contingent
          4505 BRAMLEY DRIVE                                                    Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN ROSCOE                                                         Contingent
          5916 MAIN ST                                                          Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN SCHATZMAN                                                      Contingent
          6 BEECH COURT                                                         Unliquidated
          LEETSDALE, PA 15056                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN SCOTT                                                          Contingent
          6091 CARNATION DR                                                     Unliquidated
          WESTERVILLE, OH 43081-3829                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN SHEIRBURN                                                      Contingent
          34773 LEGACY LANE                                                     Unliquidated
          PITTSVILLE, MD 21850                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN SHORTS                                                         Contingent
          1778 SOUTH GREEN ROAD                                                 Unliquidated
          SOUTH EUCLID, OH 44121                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN TIPPER                                                         Contingent
          600 N ROESSLER ST                                                     Unliquidated
          MONROE, MI 48162                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1499 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1512 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHAN VIVERETTE                                                      Contingent
          12175 ELKWOOD DRIVE                                                   Unliquidated
          CINCINNATI, OH 45240                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHANAEL MONTGOMERY                                                  Contingent
          1415 NEWTON STREET                                                    Unliquidated
          TALLMADGE, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHANAEL STEWART                                                     Contingent
          1849 AUBURN ST                                                        Unliquidated
          B                                                                     Disputed
          BETHLEHEM, PA 18015
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHANAELLE EDME                                                      Contingent
          3429 NW 32 CT                                                         Unliquidated
          FORT LAUDERDALE, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHANIA BOWE                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHANIEL CHARLES                                                     Contingent
          2485 HORSESHOE DRIVE                                                  Unliquidated
          EAST STROUDSBURG, PA 18301                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHANIEL COGER                                                       Contingent
          857 VENABLE PLACE NW                                                  Unliquidated
          WASHINGTON, DC 20012                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1500 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1513 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHANIEL EDWARDS                                                     Contingent
          41 PRESCOTT DRIVE                                                     Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHANIEL FORRESTER                                                   Contingent
          540 EAST PORTAGE TRAIL                                                Unliquidated
          APARTMENT 904A                                                        Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHANIEL HAWK                                                        Contingent
          127 WEST BROADWAY ST.                                                 Unliquidated
          PLYMOUTH, OH 44865                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHANIEL MARSHALL                                                    Contingent
          2967 GRACEWOOD RD                                                     Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHANIEL MCCLEAN                                                     Contingent
          703C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHANIEL MURPH                                                       Contingent
          4214 COPELAND STREET                                                  Unliquidated
          DALLAS, TX 75210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHANIEL PELLS                                                       Contingent
          3060 PALM TRACE LANDING DRIVE #208                                    Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1501 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1514 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATHANIEL SHULTZ                                                      Contingent
          6317 COLDSTREAM DRIVE                                                 Unliquidated
          CLEVELAND, OH 44143                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATIO SCALES                                                          Contingent
          3171 HARROW CT                                                        Unliquidated
          WALDORF, MD 20602-2512                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,546.00
          NATIONAL MEDICAL PROFESSIONAL                                         Contingent
          220 E Las Colinas Blvd                                                Unliquidated
          Irving, TX 75039                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0874
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $44,485.24
          Nationwide Childrens Hospital                                         Contingent
          Dept. 781117                                                          Unliquidated
          PO Box 78000                                                          Disputed
          Detroit, MI 48278
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NATORICA GRAHAM                                                       Contingent
          36836 ANNIKA WAY                                                      Unliquidated
          DADE CITY, FL 33523                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $115.60
          Nature Coast Medical Group PA                                         Contingent
          130 SW 7th St.                                                        Unliquidated
          Williston, FL 32696                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAUTICA TAYLOR                                                        Contingent
          2202 HAMILTON AVE APT A                                               Unliquidated
          ATLANTIC CITY, NJ 08401-1562                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1502 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1515 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAVAR GANNAWAY                                                        Contingent
          1338 KRISTEN PL                                                       Unliquidated
          CINCINNATI, OH 45240                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAVATOLOVIA HARP                                                      Contingent
          2732 TRANQUIL WAY                                                     Unliquidated
          DALLAS, TX 75237                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAVIN KAFLE                                                           Contingent
          634 E BUCHTEL AVE APT 204                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAVONDRA DUBOIS                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAVONDRA DUBOIS                                                       Contingent
          P. O. BOX 415                                                         Unliquidated
          LOWELL, FL 32663                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAWAGAMUWAGE LILANI DILANI PERERA                                     Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAWAGAMUWAGE LILANI DILANI PERERA                                     Contingent
          634 EAST BUCHTEL AVENUE                                               Unliquidated
          APT 312                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1503 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1516 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.104
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAYIHRIA BAIRD                                                        Contingent
          1155 PENNSYLVANIA AVE. APT 10A                                        Unliquidated
          BROOKLYN, NY 11239                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAZANIN NOWZARIDALINI                                                 Contingent
          2708 WESTMAR CT APT 301                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $154,099.12
          NCAS                                                                  Contingent
          1501 S. Clinton St.                                                   Unliquidated
          7th Floor                                                             Disputed
          Baltimore, MD 21224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $95.83
          NCOFCC                                                                Contingent
          1495 W Longview Ave, Suite 100                                        Unliquidated
          Mansfield, OH 44906                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NDEYE COUMBA KEITA                                                    Contingent
          15800 NW 42ND AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEAL BUCHER                                                           Contingent
          2015 KEY ST APT E                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Nebal Darandri                                                        Contingent
          1080 Arapaho Ave.                                                     Unliquidated
          Columbus, OH 43085                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1504 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1517 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NECHEMIAH DUGGINS                                                     Contingent
          134-25 229TH STREET                                                   Unliquidated
          LAURELTON, NY 11413                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NECIA JAMIL                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEDA ESFAHANI                                                         Contingent
          1429 OAK HILL CT APT 1A                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEDA RASHIDI                                                          Contingent
          590 E, BUCHTEL AVE, APT 46                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEDLON WHEELER                                                        Contingent
          301 NW 96TH ST                                                        Unliquidated
          EL PORTAL, FL 33150                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEEMIE EXILIER FELIX                                                  Contingent
          2609 KIRKWOOD PL APT 101                                              Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEENAH COSTANZO                                                       Contingent
          5912 CHESTNUT ROAD                                                    Unliquidated
          INDEPENDENCE, OH 44131                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1505 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1518 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEESHA THIRUMALAICHELVAM                                              Contingent
          695 SW 11TH ST APARTMENT 203                                          Unliquidated
          MIAMI, FL 33129                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEHEMI'EL SIMMS                                                       Contingent
          3250 BROADWAY                                                         Unliquidated
          NEW YORK, NY 10027                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEHEMIAH DARRETT                                                      Contingent
          3821 NE 23RD PLACE                                                    Unliquidated
          CAPE CORAL, FL 33909                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEHEMIE AUGUSTIN                                                      Contingent
          711 LYONS ROAD                                                        Unliquidated
          APT #14104                                                            Disputed
          COCONUT CREEK, FL 33063
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $586.76
          Neighborhood Pediatrics, LLC                                          Contingent
          14701 Detroit Ave. #250                                               Unliquidated
          Lakewood, OH 44107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEIJAH DARLING                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEKEIMA OBIKE                                                         Contingent
          2850 WEDGEFIELD BLVD                                                  Unliquidated
          JACKSONVILLE, FL 32277                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1506 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1519 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEKISHA MURRELL                                                       Contingent
          3253 W. 85TH STREET                                                   Unliquidated
          CHICAGO, IL 60652                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NELDA LOUIS PIERRE                                                    Contingent
          1350 NE 119TH ST APT 27W                                              Unliquidated
          MIAMI, FL 33161-6533                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NELSON HERNANDEZ                                                      Contingent
          8101 SW 72 AVE                                                        Unliquidated
          APT 110W                                                              Disputed
          MIAMI, FL 33143
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NELSON JOSEPH                                                         Contingent
          100 NW 16TH ST.                                                       Unliquidated
          APT. 1                                                                Disputed
          FORT LAUDERDALE, FL 33305
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NELSON PEREZ                                                          Contingent
          7385 FAIRWAY DR APT 250                                               Unliquidated
          MIAMI LAKES, FL 33014                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NELSON WANJIKU                                                        Contingent
          9220 WORTHINGTON RD, WESTERVIL                                        Unliquidated
          APT 119                                                               Disputed
          COLUMBUS, OH 43082
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NELSON WANJIKU                                                        Contingent
          3511 HUNTING BROOK DR APT 303                                         Unliquidated
          COLUMBUS, OH 43231                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1507 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1520 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEMANJA MARJANOVIC                                                    Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,722.00
          NEOGENOMICS LABORATORIES, INC.                                        Contingent
          PO BOX 864110                                                         Unliquidated
          9                                                                     Disputed
          FORT MYERS, FL 33913
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       9663                         Is the claim subject to offset?     No       Yes


 3.105
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NERLANDE ESCARMENT                                                    Contingent
          426 NE 210 CIRCLE TERRACE                                             Unliquidated
          APT 206                                                               Disputed
          MIAMI, FL 33179
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NERMIN MAHRAN                                                         Contingent
          2741 RYEWOOD AVE                                                      Unliquidated
          APT D                                                                 Disputed
          AKRON, OH 44321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NESTOR TARAZONA                                                       Contingent
          2301 NW 10TH AV                                                       Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEUGENIA JOSEPH                                                       Contingent
          10212 TAKOMAH TRAIL                                                   Unliquidated
          TAMPA, FL 33617                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEULON ROLLE                                                          Contingent
          4764 NW 6TH CT                                                        Unliquidated
          PLANTATION, FL 33317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1508 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1521 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $127.99
          Neurology and Headache Clinics                                        Contingent
          3020 N. McCord Rd.                                                    Unliquidated
          #102                                                                  Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $425.00
          NEUROLOGY ASSOCIATES OF N FL I                                        Contingent
          P O BOX 17809                                                         Unliquidated
          170A                                                                  Disputed
          JACKSONVILLE, FL 32250
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       3042                         Is the claim subject to offset?     No       Yes


 3.105
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $46.36
          Neurosport Elite PA                                                   Contingent
          10650 W State Rd. 84                                                  Unliquidated
          Suite 111                                                             Disputed
          Fort Lauderdale, FL 33324-4235
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          New Mexico Taxation & Revunue Dept.                                   Contingent
          PO Box 25127                                                          Unliquidated
          Santa Fe, NM 87504-5127                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $144.38
          New York Eye Ear Infirm                                               Contingent
          310 E 14th St.                                                        Unliquidated
          New York, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,000.00
          NEW YORK PHYSICIANS LLP                                               Contingent
          635 Madison Ave                                                       Unliquidated
          NEW YORK, NY 10022                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2880
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          New York Secretary of State                                           Contingent
          One Commerce Plaza                                                    Unliquidated
          99 Washington Ave.                                                    Disputed
          Albany, NY 12231-0001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1509 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1522 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEWMAN WILLIAMS                                                       Contingent
          857 RUSSELL AVE                                                       Unliquidated
          AKRON, OH 44307                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NEWTON REID                                                           Contingent
          6001 SOUTH WEST 13TH STREET                                           Unliquidated
          FORT LAUDERDALE, FL 33317                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NFN ARSHPREETKAUR                                                     Contingent
          2725 PINE KNOLL DR                                                    Unliquidated
          TOLEDO, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NGAN HUYNH                                                            Contingent
          1816 N WESTWOOD AVE APT E                                             Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NGONE DIEYE                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NHIEN NGUYEN                                                          Contingent
          1760 W ROCKET DR                                                      Unliquidated
          ACADEMIC HOUSE, AH-5002-3,                                            Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NHO'J JOYNER                                                          Contingent
          7224 NE 2ND AVE                                                       Unliquidated
          EL PORTAL, FL 33138                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1510 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1523 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NHORA ADAMS                                                           Contingent
          2759 TREASURE CAY LANE                                                Unliquidated
          SEBRING, FL 33875                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NHUAN LE                                                              Contingent
          2309 UNIVERSITY HILLS BLVD                                            Unliquidated
          APT 106                                                               Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NI'EJA MOSS                                                           Contingent
          2890 TENNYSON BLVD                                                    Unliquidated
          COLUMBUS, OH 43232                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIA CAMPBELL                                                          Contingent
          222 BRITTANY DR.                                                      Unliquidated
          JOPPA, MD 21085                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIA CAMPBELL                                                          Contingent
          137 SOLAR CIRCLE                                                      Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIA HAWKINS                                                           Contingent
          247 CRESCENT AVE                                                      Unliquidated
          BUFFALO, NY 14214-2334                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIA HYNDMAN-LANIER                                                    Contingent
          131-11 234TH STREET                                                   Unliquidated
          ROSDALE, NY 11422                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1511 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1524 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIA PAGE                                                              Contingent
          12907 PICKERING DRIVE                                                 Unliquidated
          GERMANTOWN, MD 20874                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIAGERIA MAY-RICKS                                                    Contingent
          55 NORTH 21 ST APT 2                                                  Unliquidated
          EAST ORANGE, NJ 07017                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIAJEA RANDOLPH                                                       Contingent
          6607 WOODS PKWY APT 1B                                                Unliquidated
          BALTIMORE, MD 21222-3729                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIANI FONG                                                            Contingent
          4506 PENHURST AVE                                                     Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIANI FONG                                                            Contingent
          4506 PENHURST AVE                                                     Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIBRAS KHALID                                                         Contingent
          3970 WYNDHAM RIDGE DR.                                                Unliquidated
          APT.#101                                                              Disputed
          STOW, OH 44224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICCOLE LEE                                                           Contingent
          7229 FERGUSON ROAD, APT 3507                                          Unliquidated
          DALLAS, TX 75228                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1512 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1525 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS ALLARD                                                       Contingent
          13427 ROACHTON RD.APT. 8                                              Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS BENYA                                                        Contingent
          3845 FAIRWOOD DR                                                      Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS BURKHOLDER                                                   Contingent
          3776 HILL AVE APT 71                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS BURKHOLDER                                                   Contingent
          1164 BROOKVIEW DR APT 4                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS CAIRL                                                        Contingent
          7407 FOX LN                                                           Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS CAMPBELL                                                     Contingent
          2978 CLEAR CREEK DR                                                   Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS CAPALDO                                                      Contingent
          1923 KEY ST APT K                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1513 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1526 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS CARINA                                                       Contingent
          395 E 309TH ST                                                        Unliquidated
          WILLOWICK, OH 44095-3713                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS CHARLES                                                      Contingent
          1600 SW 78TH AVE                                                      Unliquidated
          APT 525                                                               Disputed
          PLANTATION, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS CHIAPEPETTA                                                  Contingent
          1117 CEDAR CREEK DR                                                   Unliquidated
          NORTHWOOD, OH 43619                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS COOK                                                         Contingent
          286 GRANDVIEW CIRCLE                                                  Unliquidated
          POWDER SPRINGS, GA 30127                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS COSTA                                                        Contingent
          4050 WILTSHIRE RD                                                     Unliquidated
          NORTH ROYALTON, OH 44133                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS CRUZ                                                         Contingent
          1487 WEST 83RD STREET                                                 Unliquidated
          HIALEAH, FL 33014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS FAZIO                                                        Contingent
          2050 GATES AVE.                                                       Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1514 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1527 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS FORD                                                         Contingent
          1000 ELSA AVE                                                         Unliquidated
          LANDOVER, MD 20785-4309                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS FRIEDMAN                                                     Contingent
          2400 BYTHAM CT                                                        Unliquidated
          202                                                                   Disputed
          WINDSOR MILLS, MD 21244
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS GASSER                                                       Contingent
          6401 HIGH RIDGE DRIVE                                                 Unliquidated
          PENDLETON, KY 40055                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS GIARDINA                                                     Contingent
          1024 MCLEOD PARC                                                      Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS GOZZA                                                        Contingent
          UPPER UNIT                                                            Unliquidated
          2017 KENSINGTON RD                                                    Disputed
          TOLEDO, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS GRICE                                                        Contingent
          1227 SELLIERS AVE                                                     Unliquidated
          ROSEDALE, MD 21237-2611                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS GROENEWOLD                                                   Contingent
          2400 PELHAM AVE                                                       Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1515 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1528 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS HAUBERT                                                      Contingent
          173 APPLEGROVE ST NE                                                  Unliquidated
          APT. B-2                                                              Disputed
          NORTH CANTON, OH 44720
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS HENKEL                                                       Contingent
          1120 N WESTWOOD AVE APT 4106                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS HINDS                                                        Contingent
          518 GAGE ST                                                           Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS IGHADE                                                       Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS ISAACS                                                       Contingent
          4724 GLENWAY AVE.                                                     Unliquidated
          APT. 8                                                                Disputed
          CINCINNATI, OH 45238
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS JACKSON                                                      Contingent
          1300 QUAIL HOLLOW DRIVE                                               Unliquidated
          BOWLING GREEN, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS JENSEN                                                       Contingent
          2664 COLONIAL HILLS                                                   Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1516 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1529 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS JERICHO                                                      Contingent
          151 SHELBOURNE DRIVE                                                  Unliquidated
          MOON TOWNSHIP, PA 15108                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS JOHNS                                                        Contingent
          438 E THORNTON STREET                                                 Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS KAPETANAKIS                                                  Contingent
          3621 SW 162 AVE                                                       Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS KRASNOSCHIK                                                  Contingent
          5255 BROOKSIDE ROAD                                                   Unliquidated
          INDEPENDENCE, OH 44131                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS KRASNOSCHLIK                                                 Contingent
          5255 BROOKSIDE ROAD                                                   Unliquidated
          INDEPENDENCE, OH 44131                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS LAMBERT                                                      Contingent
          303 SOUTH WEST 33RD AVENUE                                            Unliquidated
          DEERFIELD BEACH, FL 33442                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS MIDDLESWORTH                                                 Contingent
          345 SOUTH GRAND AVE.                                                  Unliquidated
          MARION, OH 43302                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1517 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1530 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.105
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS MOREA                                                        Contingent
          7634 RIVA RIDGE ST                                                    Unliquidated
          LAS VEGAS, NV 89149-1607                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS MOSS                                                         Contingent
          NSU, COMMON RESIDENCE HALL                                            Unliquidated
          3301 COLLEGE AVENUE                                                   Disputed
          FORT LAUDERDALE, FL 33314-7796
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS MUNDY                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A148                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS PAIGE                                                        Contingent
          5811 W WATERFORD DRIVE                                                Unliquidated
          DAVIE, FL 33331                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS PARODI                                                       Contingent
          3220 QUARRY RD                                                        Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS RENKEN                                                       Contingent
          7617 PARK BEND CT.                                                    Unliquidated
          COLUMBUS, OH 43082                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS RODRIGUEZ                                                    Contingent
          8121 MUELLERSVILLE LANE                                               Unliquidated
          BRENHAM, TX 77833                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1518 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1531 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS ROLLASON                                                     Contingent
          8628 NORTH SPRING COURT                                               Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS SCHER                                                        Contingent
          8241 SW 89 STR                                                        Unliquidated
          MIAMI, FL 33156                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS STRICKLEN                                                    Contingent
          276 FOX RD                                                            Unliquidated
          MANSFIELD, OH 44904                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS TEO                                                          Contingent
          1350 NORTH HOWARD STREET                                              Unliquidated
          APT 210                                                               Disputed
          AKRON, OH 44310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS THOMPSON                                                     Contingent
          1120 N WESTWOOD AVE APT 3113                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS THOMPSON                                                     Contingent
          4420 NW 34TH CT                                                       Unliquidated
          LAUDERDALE LAKES, FL 33319                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS VERNON                                                       Contingent
          364 REGENTS ROAD                                                      Unliquidated
          COLUMBUS, OH 43230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1519 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1532 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS WALLA                                                        Contingent
          26375 LAUREL LN                                                       Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS WILLIAMS                                                     Contingent
          1145 PARAMORE DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23454                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS WILSON                                                       Contingent
          6824 BROMPTON ROAD                                                    Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS WINKLER                                                      Contingent
          490 REIMER RD                                                         Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLAS WOOD                                                         Contingent
          1450 SECOR RD APT 215                                                 Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLE BURKE                                                         Contingent
          12515 NW 20TH COURT                                                   Unliquidated
          MIAMI, FL 33167                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICHOLE WILDER-FENWICK                                                Contingent
          3 OFFUTT CT                                                           Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1520 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1533 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICK FLOR JOHANSEN                                                    Contingent
          4921 FRENCH CREEK RD                                                  Unliquidated
          SHEFFIELD VILLAGE, OH 44054                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICK MORAGA                                                           Contingent
          19527 NW 79TH CT                                                      Unliquidated
          HIALEAH, FL 33015-6335                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICK SIBILA                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICK STRAWTER                                                         Contingent
          3601 KERNAN BLVD S                                                    Unliquidated
          JACKSONVILLE, FL 32224-9602                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICKBERT EMEPUE                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $451.12
          Nicklaus Childrens Hospital                                           Contingent
          3100 SW 62nd Ave.                                                     Unliquidated
          Miami, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICKOLAS BURNER                                                       Contingent
          5976 SR 12 W                                                          Unliquidated
          FINDLAY, OH 45840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1521 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1534 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICKYA WILLIAMS                                                       Contingent
          553 VILLA AVE                                                         Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICO CLOYD                                                            Contingent
          MORGAN VIEW APARTMENTS                                                Unliquidated
          1530 PENTRIDGE RD APT 201D                                            Disputed
          BALTIMORE, MD 21239-0050
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLA COSTELLO                                                       Contingent
          2641 BROOKSIDE DR                                                     Unliquidated
          FOSTORIA, OH 44830                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLAS BRAVO                                                         Contingent
          2525 SW 3RD AVENUE                                                    Unliquidated
          APARTMENT 1001                                                        Disputed
          MIAMI, FL 33129
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLAS COWAN                                                         Contingent
          3781 KATIE PL                                                         Unliquidated
          TRIANGLE, VA 22172-2044                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLAS GARRIDO                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLAS MEADE                                                         Contingent
          182 SW 96TH TER                                                       Unliquidated
          PLANTATION, FL 33324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1522 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1535 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLAS SOBANSKI                                                      Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE ARIAS                                                          Contingent
          4515 SW 179TH WAY                                                     Unliquidated
          MIRAMAR, FL 33029                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE BERNARD                                                        Contingent
          1039 IVALOO STREET                                                    Unliquidated
          NORFOLK, VA 23513                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE BEST                                                           Contingent
          8035 TWIN OAKS DR                                                     Unliquidated
          BROADVIEW HEIGHTS, OH 44147                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE BYCZYNSKI                                                      Contingent
          305 SOMERSET ST                                                       Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE CAMPOS YANEZ                                                   Contingent
          2801 W BANCROFT MS121                                                 Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE CARDELLI                                                       Contingent
          3848 BADGERBROOK ST                                                   Unliquidated
          LAS VEGAS, NV 89129-6412                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1523 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1536 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Nicole Chavez                                                         Contingent
          15401 SW 89th Court                                                   Unliquidated
          Miami, FL 33157-1917                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE CHAVEZ                                                         Contingent
          15401 SW 89TH COURT                                                   Unliquidated
          PALMETTO BAY, FL 33157-1917                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE DE PAZ                                                         Contingent
          2715 SW 115TH AVE                                                     Unliquidated
          MIAMI, FL 33165-2128                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE DISBRO                                                         Contingent
          1127 N BYRNE RD                                                       Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE ECKERLE                                                        Contingent
          3301 COLLEGE AVENUE                                                   Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE ELLIOTT                                                        Contingent
          3717 GLENGYLE AVE                                                     Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE FLETCHER                                                       Contingent
          P.O. BOX 593                                                          Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1524 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1537 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE GEORGE                                                         Contingent
          4149 MEADOW GREEN DR                                                  Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE HALE                                                           Contingent
          445 HICKORY LANE                                                      Unliquidated
          WATERVILLE, OH 43566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE HARRELL                                                        Contingent
          171 PARKER ROAD                                                       Unliquidated
          GATES, NC 27937-8800                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE HIATT                                                          Contingent
          1127 N BYRNE RD                                                       Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE HOBSON                                                         Contingent
          1325 BUHL TER                                                         Unliquidated
          FARRELL, PA 16121                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE KARNATH                                                        Contingent
          1909 WYNDHURST RD                                                     Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE KARNATH                                                        Contingent
          PO BOX 12561                                                          Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1525 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1538 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE KIM                                                            Contingent
          6720 BORGES ST                                                        Unliquidated
          CORONA, CA 92880                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE LAWRENCE                                                       Contingent
          406 KOSCUIZKO ST                                                      Unliquidated
          APT #2                                                                Disputed
          BROOKLYN, NY 11221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE MADDEN                                                         Contingent
          4710 BURNHAM AVE                                                      Unliquidated
          TOLEDO, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE MYERS                                                          Contingent
          98 TAFT ST                                                            Unliquidated
          WASHINGTON, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE NEWELL                                                         Contingent
          8337 COUNTY ROAD N30                                                  Unliquidated
          MONTPELIER, OH 43543                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE OLGUIN                                                         Contingent
          539 GLENHEATHER DR                                                    Unliquidated
          SAN MARCOS, CA 92069-2004                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE PRENTLER                                                       Contingent
          2673 FAIRBROOK DRIVE                                                  Unliquidated
          JENISON, MI 49428                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1526 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1539 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE QUINTANA                                                       Contingent
          10820 SW 25 ST                                                        Unliquidated
          MIAMI, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE REINOSO                                                        Contingent
          7893 SW 162 PLACE                                                     Unliquidated
          MIAMI, FL 33193                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE RYMAN                                                          Contingent
          1129 WINCHELL ROAD                                                    Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE TOREK                                                          Contingent
          2671 SW 79TH AVE #104                                                 Unliquidated
          DAVIE, FL 33328                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE ULLMAN                                                         Contingent
          608B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE YNIGO                                                          Contingent
          1621 SW 94 AVE                                                        Unliquidated
          MIAMI, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLE YNIGO                                                          Contingent
          17220 NW 64TH AVE                                                     Unliquidated
          APT. 104                                                              Disputed
          HIALEAH, FL 33015
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1527 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1540 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLETTE ARCHIE                                                      Contingent
          2807 HILLCREST AVE.                                                   Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLETTE ARCHIE                                                      Contingent
          6122 FAIRDEL AVE #26                                                  Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLETTE ESTOK                                                       Contingent
          733 WEST MARKET ST                                                    Unliquidated
          APT 903                                                               Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLETTE ESTOK                                                       Contingent
          1884 RIDGE ROAD                                                       Unliquidated
          HINCKLEY, OH 44233                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLETTE JORDAN                                                      Contingent
          7606 S EUCLID AVE                                                     Unliquidated
          CHICAGO, IL 60649                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NICOLO DALLOMO                                                        Contingent
          710 WASHINGTON AVE UNIT 405                                           Unliquidated
          MIAMI BEACH, FL 33139                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIEJA MOSS                                                            Contingent
          1831 PINE ST                                                          Unliquidated
          COLUMBUS, OH 43217                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1528 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1541 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIELS HANSEN                                                          Contingent
          14 CHUSCO RD                                                          Unliquidated
          SANTA FE, NM 87508                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIESHA FROGG                                                          Contingent
          8003 SHELLEY DRIVE                                                    Unliquidated
          BALTIMORE, MD 21244                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIFEMI OTOKITI                                                        Contingent
          1443 HADWICK DR                                                       Unliquidated
          BALTIMORE, MD 21221-4436                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIGEL FULLERTON                                                       Contingent
          1717 WALTMAN RD                                                       Unliquidated
          EDGEWOOD, MD 21040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIGEL WHYTE                                                           Contingent
          4224 NW 185 ST                                                        Unliquidated
          CAROL CITY, FL 33055                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIGERIA LAWRENCE                                                      Contingent
          1391 SABLE TRAIL                                                      Unliquidated
          WESTON, FL 33327                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIGERIA LAWRENCE                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1529 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1542 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIGERIA LAWRENCE                                                      Contingent
          3151 SW 37 TERRACE                                                    Unliquidated
          WEST PARK, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIHANTH PETA                                                          Contingent
          2517 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIHIT RAWAL                                                           Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIJA LOVING                                                           Contingent
          4317 3RD STREET SE                                                    Unliquidated
          APARTMENT 202                                                         Disputed
          WASHINGTON, DC 20020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIJAI BROWN                                                           Contingent
          1234 E.LAFAYETTE AVE                                                  Unliquidated
          BALTIMORE, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIJHEE BANKS                                                          Contingent
          302D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21231
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIJHEE BANKS                                                          Contingent
          302D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1530 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1543 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKA CARR                                                             Contingent
          3625 COLLEGE AVE                                                      Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKE OMOGIATE                                                         Contingent
          309 SHERMAN AVENUE                                                    Unliquidated
          APT 2A                                                                Disputed
          EVANSTON, IL 60202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKELENE MCLEAN                                                       Contingent
          2208 TAYLOR AVE                                                       Unliquidated
          PARKVILLE, MD 21234-6205                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKESON SAINT-LOUIS                                                   Contingent
          7NW 51 STREET                                                         Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKHIL KONDUR                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKHIL PRASAD                                                         Contingent
          80 E. EXCHANGE ST                                                     Unliquidated
          228A                                                                  Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKHIL PRASAD
          270 E. EXCHANGE ST.                                                   Contingent
          UNIVERSITY EDGE APARTMENTS                                            Unliquidated
          1-303 C                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1531 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1544 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name


 3.106
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKHILESHWAR MULAKALA                                                 Contingent
          55 FIRHILL TOWERS                                                     Unliquidated
          APPT #3B2                                                             Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKHILESHWAR MULAKALA                                                 Contingent
          77 FIRHILL TOWERS                                                     Unliquidated
          APPT #2B5                                                             Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKIA ANACRAYON                                                       Contingent
          620 SW 12 ST                                                          Unliquidated
          BELLE GLADE, FL 33430                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKITA BUDAEV                                                         Contingent
          201 GOLDEN BEACH DR                                                   Unliquidated
          GOLDEN BEACH, FL 33160                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKKI ENNIS                                                           Contingent
          PO BOX 142                                                            Unliquidated
          CARMEL, IN 46082-0142                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKKI JAMES                                                           Contingent
          404 JAMES STREET                                                      Unliquidated
          CEDAR HILL, TX 75104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKKIA SCHADY                                                         Contingent
          22531 ARMS AVENUE                                                     Unliquidated
          EUCLID, OH 44123                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1532 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1545 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.106
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Niko Crever                                                           Contingent
          2927 Ulysses St. NE                                                   Unliquidated
          Minneapolis, MN 55418                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKO DE VERA                                                          Contingent
          476 N V ST                                                            Unliquidated
          WASHOUGAL, WA 98671                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIKYA KIRNON                                                          Contingent
          137 SOLAR CIRCLE                                                      Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NILAN GALABADA KANKANAMGE                                             Contingent
          634 E BUCHTEL AVE                                                     Unliquidated
          APT 312                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Nile Walker                                                           Contingent
          34 Mallow Hill                                                        Unliquidated
          Baltimore, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NILE WALKER                                                           Contingent
          234 MALLOW HILL                                                       Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NILIA SOUSA                                                           Contingent
          4030 NORTH CENTRAL EXPRESS WAY                                        Unliquidated
          DALLAS, TX 75204                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1533 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1546 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NILOOFAR ALIPOURASIABI                                                Contingent
          1224 BERNATH PKWY                                                     Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NILOOFAR SANAEI                                                       Contingent
          3365 AIRPORT HWYAPT #7                                                Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NINA KORNEVA                                                          Contingent
          1405 CHAPEL RIDGE DRIVE                                               Unliquidated
          OCOEE, FL 34761                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $29.23
          Nina L. Coletta, DPM                                                  Contingent
          8844 FL-84                                                            Unliquidated
          Fort Lauderdale, FL 33324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NINA LEWIS                                                            Contingent
          975 TERRACE LANE                                                      Unliquidated
          YPSILANTI, MI 48198                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NINA NEILL                                                            Contingent
          2910 NE 10TH AVE                                                      Unliquidated
          POMPANO BEACH, FL 33064                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Nina Polini                                                           Contingent
          5901 Toscana Dr.                                                      Unliquidated
          Apt. 1218                                                             Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1534 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1547 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NINA TORRES                                                           Contingent
          1522 HIGHCREST CIRCLE                                                 Unliquidated
          VALRICO, FL 33596                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NINA TORRES                                                           Contingent
          409 SW 88 PLACE                                                       Unliquidated
          MIAMI, FL 33174                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIRAJ SHRESTHA                                                        Contingent
          3414 DORR ST APT 135                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIRAJAN KHAKUREL                                                      Contingent
          811 ST PAUL ST                                                        Unliquidated
          APT 3A                                                                Disputed
          BALTIMORE, MD 21202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIRAJE MEDLEY-BACON                                                   Contingent
          3536 ELMORA AVENUE                                                    Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIRSSAN KARAMOKO                                                      Contingent
          405C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIRVA DORLEAN                                                         Contingent
          731 NW 147TH ST                                                       Unliquidated
          MIAMI, FL 33168-3049                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1535 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1548 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NISHIRA HENDERSON                                                     Contingent
          6531 DIESEL COURT                                                     Unliquidated
          NORFOLK, VA 23513                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NISHTHA PANT                                                          Contingent
          634 E BUCHTEL AVE APT 315                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NITIN MEHRA                                                           Contingent
          634 E BUCHTEL AVE                                                     Unliquidated
          APT #116                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NITIN PARSA                                                           Contingent
          77 FIR HILL DRIVE                                                     Unliquidated
          APARTMENT NO. 2B8                                                     Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NITIN PARSA                                                           Contingent
          77 FIR HILL DRIVE                                                     Unliquidated
          APARTMENT NO. 2B5                                                     Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NITYANSHU KUMAR                                                       Contingent
          55 FIR HILL ST, 2B2                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NITYANSHU KUMAR                                                       Contingent
          77 FIR HILL ST, 4B11                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1536 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1549 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NITYASRI GOPINATH                                                     Contingent
          4430 N HOLLAND SYLVANIA RD                                            Unliquidated
          APT 4249                                                              Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIYAH EZEAKOR                                                         Contingent
          3906 NORTH ROGERS AVE APT N                                           Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NIYEKA HARRIS                                                         Contingent
          5257 DARIEN RD                                                        Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NKEIRUKA NWEKE                                                        Contingent
          6328 MAPLEWOOD RD                                                     Unliquidated
          APT 204                                                               Disputed
          MAYFIELD HEIGHTS, OH 44124
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NKEMJIKA IKE                                                          Contingent
          1797 E WATERFORD CT                                                   Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NKEMJIKA IKE                                                          Contingent
          1797 EAST WATERFORD COURT                                             Unliquidated
          APT 327                                                               Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NKIRUKA NWACHUKWU                                                     Contingent
          11 COMET COURT                                                        Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1537 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1550 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NKIRUKA NWACHUKWU                                                     Contingent
          1 NEPTUNE COURT, APT L                                                Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NKU HENRY                                                             Contingent
          405C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NNAYELU ORANUBA                                                       Contingent
          24 LILY POND COURT                                                    Unliquidated
          ROCKVILLE, MD 20852                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOAH BLAND                                                            Contingent
          282 RESERVE AVE.                                                      Unliquidated
          OBERLIN, OH 44074                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOAH CHOI                                                             Contingent
          SPANTON RESIDENCE HALL #204                                           Unliquidated
          190 S COLLEGE ST.                                                     Disputed
          AKRON, OH 44309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOAH GESLIN                                                           Contingent
          6052 NW RELIEF CT                                                     Unliquidated
          FORT PIERCE, FL 34983                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOAH GLAVICKAS                                                        Contingent
          2939 WINDSOR RD                                                       Unliquidated
          ORWELL, OH 44076                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1538 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1551 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOAH HANEY                                                            Contingent
          2200 ANVIL LANE                                                       Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOAH JOHNSON                                                          Contingent
          2 CYPRESS GROVE CT                                                    Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOAH JOHNSON                                                          Contingent
          1111 EDMONSTON DR                                                     Unliquidated
          ROCKVILLE, MD 20851-1613                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOAH KISER                                                            Contingent
          6575 BLUEBIRD COURT                                                   Unliquidated
          MASON, OH 45040                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOAH KUSEL                                                            Contingent
          N358 OAK CLAY RD                                                      Unliquidated
          WHITEWATER, WI 53190                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOAH LEBAY                                                            Contingent
          644 W. STEELS CORNERS RD.                                             Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOAH NORMAN                                                           Contingent
          998 NORTHGATE AVENUE                                                  Unliquidated
          WAYNESBORO, VA 22980                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1539 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1552 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOAH PHILLIPS                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B348                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOAH WILLIAMS                                                         Contingent
          103 FRISBEE HILL RD                                                   Unliquidated
          HILTON, NY 14468                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOE ESTRADA                                                           Contingent
          2002 ROCK RIDGE DRIVE                                                 Unliquidated
          HOUSTON, TX 77049                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $661.00
          Noel E. Delgadillo, MD PA                                             Contingent
          8700 N Kendall Dr. #218                                               Unliquidated
          Miami, FL 33133                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOEL LIVERPOOL                                                        Contingent
          9705 MARRIOTTSVILLE ROAD                                              Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOELLE GAITHER                                                        Contingent
          2346 GIBLEY PARK RD                                                   Unliquidated
          TOLEDO, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOFISAT ODUBANJO                                                      Contingent
          64 NORTH RITTERS LN                                                   Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1540 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1553 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOFISAT ODUBANJO                                                      Contingent
          222 MID PINES CT APT 4C                                               Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOLAN HABEL                                                           Contingent
          1665 19TH ST                                                          Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOLAN JOHNSON                                                         Contingent
          5236 STONE SHOP CIRCLE                                                Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Nolan Starnes                                                         Contingent
          3008 Hillhurst Dr.                                                    Unliquidated
          Nashville, TN 37207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOOR SETH                                                             Contingent
          704 NICHOLAS LANE                                                     Unliquidated
          HUNT VALLEY, MD 21030                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NORAH ALI                                                             Contingent
          132 MEADOWFIELD COURT                                                 Unliquidated
          ELYRIA, OH 44035                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NORAH ALYAHYA                                                         Contingent
          4617 CREEKRUN DRIVE                                                   Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1541 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1554 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NORALDIN ALBABAH                                                      Contingent
          2200 HIGH STREET                                                      Unliquidated
          APT# 166                                                              Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NORBERTO RODRIGUEZ                                                    Contingent
          16070 SW 71ST TERRACE                                                 Unliquidated
          MIAMI, FL 33193                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NORELY VANESSA FLORES CABRERA                                         Contingent
          7593 PARTRIDGE MEADOWS DRIVE EAST                                     Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $83.00
          Norfolk Physhiatric Assoc.                                            Contingent
          6353 Center Dr., Ste. 204                                             Unliquidated
          Norfolk, VA 23502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NORIHIDE YOSHIDA                                                      Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NORMA GERMAIN                                                         Contingent
          580 NE 132ND ST                                                       Unliquidated
          NORTH MIAMI, FL 33161-4032                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $133.00
          NORTH BROWARD HOSPITAL DISTRIC                                        Contingent
          1600 S Andrews Ave                                                    Unliquidated
          Fort Lauderdale, FL 33316                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1942
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1542 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1555 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $901.02
          North Broward Radiologists PA                                         Contingent
          1801 S Preimeter Rd., Suite 180                                       Unliquidated
          Fort Lauderdale, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $149.00
          North Centrail Ohio Family                                            Contingent
          269 Portland Way S                                                    Unliquidated
          Galion, OH 44833                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7768
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,197.33
          North Central Surgical Center                                         Contingent
          9301 N Central Exp., Ste. 100                                         Unliquidated
          Dallas, TX 75231                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $74.62
          North Coast Professional Co                                           Contingent
          1221 Hayes Ave.                                                       Unliquidated
          Sandusky, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,871.72
          North County Surgicenter                                              Contingent
          4000 Burns Rd.                                                        Unliquidated
          Palm Beach Gardens, FL 33410                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,160.35
          North Florida Reg Med Ct                                              Contingent
          6500 W Newberry Rd.                                                   Unliquidated
          Gainesville, FL 32605                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $297.32
          North Florida Surgeons PA                                             Contingent
          PO Box 14009                                                          Unliquidated
          Belfast, ME 04915-4031                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1543 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1556 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $150.00
          North Ohio Heart, Inc.                                                Contingent
          84 E Broad St.                                                        Unliquidated
          Elyria, OH 44035                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2482
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,960.00
          NORTH SHORE LIJ ANESTHESIOLOGY                                        Contingent
          972 Brush Hollow Rd                                                   Unliquidated
          Westbury, NY 11590                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1266
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $63,749.52
          North Shore Medical Center                                            Contingent
          81 Highland Ave.                                                      Unliquidated
          Salem, MA 01970                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $151.95
          Northeast Ohio Eye Surgeons                                           Contingent
          4099 Embassy Pkwy                                                     Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $368.50
          Northern California Anesthesia Phys                                   Contingent
          3490 California St. #201                                              Unliquidated
          San Francisco, CA 94118                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $230.64
          Northern Ohio Foot & Ankle Speciali                                   Contingent
          368 Milan Ave.                                                        Unliquidated
          Norwalk, OH 44857                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $64.09
          Northern Ohio Medical Specialists                                     Contingent
          2500 W Strub Rd. #230                                                 Unliquidated
          Sandusky, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1544 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1557 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,538.08
          Northstar Anesthesia of Ohio                                          Contingent
          610 W Main St.                                                        Unliquidated
          Wilmington, OH 45177                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,253.44
          Northwest Medical Center                                              Contingent
          2801 North State Rd. 7                                                Unliquidated
          Pompano Beach, FL 33063                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $162.12
          Northwest OH Integrated L                                             Contingent
          2222 Cherry St                                                        Unliquidated
          Toledo, OH 43608                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1244
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NORVEL CLARKE                                                         Contingent
          14116 LONDON LN                                                       Unliquidated
          ROCKVILLE, MD 20853-2025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOURAN IBRAHIM                                                        Contingent
          80 N PORTAGE PATH APT 5C9                                             Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $55.00
          NOVA SE UNIV/THE EYE CARE INST                                        Contingent
          3200 S University Dr                                                  Unliquidated
          DAVIE, FL 33328                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,100.50
          NOVA SE UNIVERSITY                                                    Contingent
          P O BOX 290250                                                        Unliquidated
          DAVIE, FL 33328                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1545 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1558 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $172.00
          NOVA SE UNIVERSITY                                                    Contingent
          3301 College Ave                                                      Unliquidated
          Fort Lauderdale, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $44,830.02
          Nova SE University Davie                                              Contingent
          PO Box 290370                                                         Unliquidated
          Fort Lauderdale, FL 33329                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $150.00
          NOVA SE UNIVERSITY H B                                                Contingent
          P O BOX 290250                                                        Unliquidated
          DAVIE, FL 33328                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2766
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $432.09
          Nova SE University NMB                                                Contingent
          1750 NE 167th St.                                                     Unliquidated
          Miami, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $14,255.82
          Nova Southeastern University                                          Contingent
          PO Box 290370                                                         Unliquidated
          Fort Lauderdale, FL 33329                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $953.32
          Novacare Rehabilitation of Ohio                                       Contingent
          3301 College Ave.                                                     Unliquidated
          Fort Lauderdale, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NOVIKA FUSANTI                                                        Contingent
          2462 CAROLINA AVENUE                                                  Unliquidated
          COLUMBUS, OH 43229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1546 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1559 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.107
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NRSIMHA GHOSH                                                         Contingent
          231 SOUTHLAKE PL                                                      Unliquidated
          NEWPORT NEWS, VA 23602                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $17.36
          NSU College of Dental Medicine                                        Contingent
          3103 SW 76th Ave.                                                     Unliquidated
          Fort Lauderdale, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $44.03
          NSU Davie Sports Medicine Clinic                                      Contingent
          PO Box 290370                                                         Unliquidated
          Fort Lauderdale, FL 33329                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Nujaun Robinson                                                       Contingent
          2427 Sunset Blvd.                                                     Unliquidated
          Steubenville, OH 43952                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYA ANDERSON                                                          Contingent
          95 LENOX AVE APT 5A                                                   Unliquidated
          NEW YORK, NY 10026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYA LEE                                                               Contingent
          604A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYAH JOHNSON                                                          Contingent
          7305 SARA ST                                                          Unliquidated
          NEW CARROLLTON, MD 20784-3653                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1547 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1560 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYAH STOKLEY                                                          Contingent
          19402 111TH AVE                                                       Unliquidated
          SAINT ALBANS, NY 11412-2014                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Nyandra McFadden                                                      Contingent
          410 Chester St.                                                       Unliquidated
          Apt. F                                                                Disputed
          Brooklyn, NY 11212
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYANDRA MCFADDEN                                                      Contingent
          410 CHESTER STREET                                                    Unliquidated
          APARTMENT F                                                           Disputed
          BROOKLYN, NY 11212
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYASIA AUGUSTSON                                                      Contingent
          5105 CEDGATE RD                                                       Unliquidated
          BALTIMORE, MD 21206-4001                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYDEIRA WILSON-HODGE                                                  Contingent
          ENCHANTED FOREST DR.                                                  Unliquidated
          CONLEY, GA 30288                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYDIRAH TINGLE                                                        Contingent
          184 EAST 96 STREET                                                    Unliquidated
          APARTMENT 4B                                                          Disputed
          BROOKLYN, NY 01121-2280
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYDJA MERCER-BEY                                                      Contingent
          14615 NE 3RD CT.                                                      Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1548 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1561 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYDJA MERCER-BEY                                                      Contingent
          14615 NE 3RD CT.                                                      Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYEISHA JOHNSON                                                       Contingent
          1071 NW 199TH STREET                                                  Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYEMA ROUNDTREE                                                       Contingent
          1810 YORK RD                                                          Unliquidated
          LUTHERVILLE, MD 21093                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYEMA SIMPKINS                                                        Contingent
          300 60TH AVE SOUTH                                                    Unliquidated
          SAINT PETERSBURG, FL 33705                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYERE BROWN-WILSON                                                    Contingent
          PO BOX 7291                                                           Unliquidated
          BALTIMORE, MD 21218-0291                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYESHA SKINNER                                                        Contingent
          5936 THE ALAMEDA                                                      Unliquidated
          BALTIMORE, MD 21239-2233                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYI'AMBIEYA SMITH                                                     Contingent
          1485 N MANGONICA DR                                                   Unliquidated
          WEST PALM BEACH, FL 33401                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1549 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1562 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYIANA GARNER                                                         Contingent
          728 MEANDERING DR                                                     Unliquidated
          CEDAR HILL, TX 75104-6066                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYIELA JONES                                                          Contingent
          3504 WEST 98TH STREET                                                 Unliquidated
          CLEVELAND, OH 44102                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYJAUN ROBINSON                                                       Contingent
          2427 SUNSET BLVD                                                      Unliquidated
          STEUBENVILLE, OH 43952                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYKERIA CLARK                                                         Contingent
          2960 SOUTHGATE TER                                                    Unliquidated
          HIAWASSEE, FL 32818                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYKIRA JORDAN                                                         Contingent
          25 46 STREET NE                                                       Unliquidated
          WASHINGTON, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYLA RUDISLL-BLACK                                                    Contingent
          3510 GREENSPRING AVENUE                                               Unliquidated
          BALTIMORE, MD 21211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NYLAH BETHEA                                                          Contingent
          8873 RUSLAND COURT                                                    Unliquidated
          FORT WASHINGTON, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1550 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1563 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          O'SHA JACKSON                                                         Contingent
          1921 BURTON AVE SE                                                    Unliquidated
          WARREN, OH 44484                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,010.00
          OAKLAND PARK MRI INC                                                  Contingent
          1799 W OAKLAND PARK BLVD                                              Unliquidated
          SUITE 105                                                             Disputed
          FORT LAUDERDALE, FL 33311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       9864                         Is the claim subject to offset?     No       Yes


 3.108
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OANH LE                                                               Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OANH UNG                                                              Contingent
          33 PROSPECT HILL ROAD                                                 Unliquidated
          CROMWELL, CT 06416                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $124.53
          OB G Y N Associates West                                              Contingent
          605 N Cleveland-Massillon Rd.                                         Unliquidated
          Ste. A                                                                Disputed
          Akron, OH 44333
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OBAFOLAJIMI AGBOOLA                                                   Contingent
          40 MAINVIEW CT                                                        Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OBARO ONOKPEMUEMU                                                     Contingent
          406 SUMNER STREET, APT B4                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1551 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1564 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OBED BAZILE                                                           Contingent
          920 SE BAYFRONT AVE                                                   Unliquidated
          PORT SAINT LUCIE, FL 34983                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OBENTA NICHOLAS                                                       Contingent
          4183 BOOKER ST                                                        Unliquidated
          ORLANDO, FL 32811                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $126.25
          OBGYN Specialists of the Palm Beach                                   Contingent
          770 Northpoint Pkwy, Suite 200                                        Unliquidated
          West Palm Beach, FL 33407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OBIAJULU ORANUBA                                                      Contingent
          24 LILY POND COURT                                                    Unliquidated
          ROCKVILLE, MD 20852                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OBIANUJU NWABUOKEI                                                    Contingent
          29465 BRENTWOOD ST                                                    Unliquidated
          SOUTHFIELD, MI 48076                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OBINNA OKUDOH                                                         Contingent
          11714 TUSCANY DR                                                      Unliquidated
          LAUREL, MD 20708-2841                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $249.00
          Obstetrical & Gynecological                                           Contingent
          75 Arch Street, Ste 401                                               Unliquidated
          Akron, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7174
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1552 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1565 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $111.13
          Obstetrics and Gynecology of No TX
          Baylor Regional Medical Center                                        Contingent
          Professional Office Building                                          Unliquidated
          1600 W College St., Suite 540                                         Disputed
          Grapevine, TX 76051
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,020.00
          OCHSNER CLINIC LLC NO                                                 Contingent
          P O BOX 54851                                                         Unliquidated
          NEW ORLEANS, LA 70154                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1428
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $33,874.11
          OCHSNER MEDICAL CENTER                                                Contingent
          PO BOX 919140                                                         Unliquidated
          GRETNA, LA 70056                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3100
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OCTAVIA MITCHELL                                                      Contingent
          601C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ODALYS QUINONES                                                       Contingent
          10555 SANGERBROOK DRIVE                                               Unliquidated
          HOUSTON, TX 77038                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ODILIOUS NESBITT                                                      Contingent
          14201 SW 33RD COURT                                                   Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ODILIOUS NESBITT                                                      Contingent
          6625 NW 174TH TERR                                                    Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1553 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1566 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ODIMEGWU OGBUJI-EMMANUEL                                              Contingent
          7311 GAVIN ST                                                         Unliquidated
          NEW CARROLLTON, MD 20784-3614                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Odyssey Health Systems, LLC                                           Contingent
          3440 W. Market St.                                                    Unliquidated
          Ste. 200                                                              Disputed
          Akron, OH 44333
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OGHENEVOKE OMONIYODO                                                  Contingent
          6914 LACHLAN CIR APT L                                                Unliquidated
          BALTIMORE, MD 21239-1060                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OGHOGHO AKAROGBE                                                      Contingent
          429 N HAWKINS AVE                                                     Unliquidated
          APT 506                                                               Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OGUZHAN CEYLAN                                                        Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OGUZHAN KILIC                                                         Contingent
          591 EAST BUCHTEL AVE. APT O                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $59,726.00
          Ohio Dominical University                                             Contingent
          Attn: Vicki Steele                                                    Unliquidated
          1216 Sunbury Rd.                                                      Disputed
          Columbus, OH 43210
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1554 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1567 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $77.03
          Ohio Family Practice Centers                                          Contingent
          3009 Smith Rd. #200                                                   Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,893.65
          Ohio Health Corporation                                               Contingent
          180 E Broad St.                                                       Unliquidated
          Columbus, OH 43205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5900
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $54.28
          Ohio Imaging Associates, Inc.                                         Contingent
          1675 E Main St.                                                       Unliquidated
          Kent, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $171.38
          Ohio Physician Professional Corp                                      Contingent
          PO Box 80690                                                          Unliquidated
          Canton, OH 44708-0690                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,897.35
          OhioHealth Cororation                                                 Contingent
          180 E Broad St                                                        Unliquidated
          Columbus, OH 43215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6976
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $289.50
          OhioHealth Laboratory Systems                                         Contingent
          41 S High St.                                                         Unliquidated
          Columbus, OH 43215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $180.13
          OhioHealth Physician Group                                            Contingent
          41 S High St.                                                         Unliquidated
          Columbus, OH 43215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1555 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1568 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $99.99
          OhioHealth Regional Physician                                         Contingent
          41 S High St.                                                         Unliquidated
          Columbus, OH 43215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OHOUD AL RAWASHDEH                                                    Contingent
          8507 HORSESHOE ROAD                                                   Unliquidated
          ELLICOTT CITY, MD 21043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $664.00
          OHRI LLC                                                              Contingent
          P O BOX 919474                                                        Unliquidated
          NEW YORK, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3341
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OJO FASAKIN                                                           Contingent
          7405 GOLDFIELD CT. APT #C                                             Unliquidated
          BALTIMORE, MD 21237                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OKAN BOLER                                                            Contingent
          1208 BUCKINGHAM GATE BLVD                                             Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OKECHUKWU ANYATONWU                                                   Contingent
          214 DAUNTLY ST                                                        Unliquidated
          UPPER MARLBORO, MD 20774-1810                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OKIKIOLUWA PHILLIPS                                                   Contingent
          9613 GLENKIRK WAY                                                     Unliquidated
          BOWIE, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1556 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1569 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLABISI YAMU                                                          Contingent
          10707 KITCHENER CT                                                    Unliquidated
          BOWIE, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLABODE OGIDAN                                                        Contingent
          3870 NW 183 ST                                                        Unliquidated
          APT. 203                                                              Disputed
          CAROL CITY, FL 33055
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLADAPO OLAWUYI                                                       Contingent
          10402 FORESTGROVE LANE                                                Unliquidated
          BOWIE, MD 20784                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLADAPO OLAWUYI                                                       Contingent
          7731 RIVERDALE RD APT 204                                             Unliquidated
          NEW CARROLLTON, MD 20784                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLADAPO SOWEMIMO                                                      Contingent
          1900 N BAYSHORE DR                                                    Unliquidated
          APT 2109                                                              Disputed
          MIAMI, FL 33132
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLADIPO ADEUYAN                                                       Contingent
          9501 SIDEBROOK ROAD                                                   Unliquidated
          SUITE 403                                                             Disputed
          OWINGS MILLS, MD 21117
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLAIDE OSENI                                                          Contingent
          213, GALE STREET                                                      Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1557 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1570 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLAIDE OSENI
          THE DEPOT                                                             Contingent
          80 E EXCHANGE                                                         Unliquidated
          SUITE 152B                                                            Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLAJUMOKE ADERIBIGBE                                                  Contingent
          1213 BLUE WING TER                                                    Unliquidated
          UPPER MARLBORO, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLAJUMOKE AJINIRAN                                                    Contingent
          3503 56TH ST                                                          Unliquidated
          HYATTSVILLE, MD 20784-1115                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLAKITAN OLUWALADE                                                    Contingent
          4785 CLAIRELEE DR                                                     Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLAKUNLE AWOTEDU                                                      Contingent
          15401 JENKINS RIDGE RD                                                Unliquidated
          BOWIE, MD 20721-6218                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLALEKAN ASAOLU                                                       Contingent
          2015 KELBOURNE ROAD. APT. 302                                         Unliquidated
          ROSEDALE, MD 21237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLALEYE FASUYI                                                        Contingent
          47 EIFFEL CT                                                          Unliquidated
          ESSEX, MD 21221-5811                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1558 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1571 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLAMIDE OKELOWO                                                       Contingent
          3514 CORN STREAM RD                                                   Unliquidated
          RANDALLSTOWN, MD 21133-2437                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLAMIDE OLASUPO                                                       Contingent
          86 WISE STREET                                                        Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLANREWAJU ABODERIN                                                   Contingent
          15415 SEMINOLE CANYON DR                                              Unliquidated
          SUGAR LAND, TX 77498                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLANZA BADGER                                                         Contingent
          9156 GRANITE COURT                                                    Unliquidated
          WALDORF, MD 20603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLASUBOMI ISHOLA                                                      Contingent
          1700 E. COLDSPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLATUNDE ALADESOTE                                                    Contingent
          5925 RADECKE APT H                                                    Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLATUNDE OLOWE                                                        Contingent
          86 WISE STREET                                                        Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1559 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1572 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLATUNDE OLOWE                                                        Contingent
          1470 ALPHADA AVENUE                                                   Unliquidated
          APT. L1                                                               Disputed
          AKRON, OH 44310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLAWALE AYOADE                                                        Contingent
          437 SUMNER STREET                                                     Unliquidated
          APT H                                                                 Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,531.55
          Oleta River Emerg Phys, LLC                                           Contingent
          20900 Biscayne Blvd.                                                  Unliquidated
          Miami, FL 33180                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLINDA MARTINEZ LEMUS                                                 Contingent
          6540 FIELDSTONE DR NW                                                 Unliquidated
          CANTON, OH 44718                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVE LEBBIE                                                          Contingent
          5615 EASTWOOD COURT                                                   Unliquidated
          CLINTON, MD 20735                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVER CLINGAIN                                                       Contingent
          981 BATES ROAD                                                        Unliquidated
          ROCKY RIVER, OH 44116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVER FOWLER                                                         Contingent
          1204 E CUMBERLAND AVE                                                 Unliquidated
          APT 420                                                               Disputed
          TAMPA, FL 33602
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1560 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1573 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.108
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVER KARLSSON                                                       Contingent
          3301 COLLEGE AVE                                                      Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVER KNOELL                                                         Contingent
          6114 LAMPTON POND DR                                                  Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVER WILLIAMS                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA BARONE                                                         Contingent
          4243 W BANCROFT ST APT 106W                                           Unliquidated
          OTTAWA HILLS, OH 43615                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA BIGGERS                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A519                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA DETWEILER                                                      Contingent
          185 MARKET STREET                                                     Unliquidated
          CORTLAND, OH 44410                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA DETWILER                                                       Contingent
          185 MARKET STREET                                                     Unliquidated
          CORTLAND, OH 44410                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1561 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1574 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA DIANA                                                          Contingent
          120 BLUEBELL DRIVE                                                    Unliquidated
          EGG HARBOR TOWNSHI, NJ 08234                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA FLORES                                                         Contingent
          6308 KEN CARYL DRIVE                                                  Unliquidated
          AUSTIN, TX 78747                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA FLORES                                                         Contingent
          105 LANDWEHR AVE                                                      Unliquidated
          PO BOX 901                                                            Disputed
          LUCKEY, OH 43443
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA FOX                                                            Contingent
          323 SUMMIT ST                                                         Unliquidated
          GRANVILLE, OH 43023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA GARDNER
          290 VINE ST                                                           Contingent
          THE UNIVERSITY OF AKRON SPICER                                        Unliquidated
          RESIDENCE                                                             Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA HERSHEY                                                        Contingent
          PO BOX 423                                                            Unliquidated
          LAKEMORE, OH 44250                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA HOFFMAN                                                        Contingent
          17294 HUNTLEY ROAD                                                    Unliquidated
          WINDSOR MILLS, OH 44099                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1562 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1575 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA IYALLA                                                         Contingent
          913 SOUTHERY RD.                                                      Unliquidated
          APT. 360                                                              Disputed
          TOWSON, MD 21204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA JONES                                                          Contingent
          3701 NORTHLAND DR                                                     Unliquidated
          VIEW PARK, CA 90008-4442                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA KADEL                                                          Contingent
          433 CANAL CT                                                          Unliquidated
          WATERVILLE, OH 43566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA LYNCH                                                          Contingent
          8098 BONNIE GLEN RD                                                   Unliquidated
          LAMBERTVILLE, MI 48144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA MADDOX                                                         Contingent
          127 WATKINS RD                                                        Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA MYERS                                                          Contingent
          PO BOX 22443                                                          Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA PATTON                                                         Contingent
          957 BATES RD                                                          Unliquidated
          ROCKY RIVER, OH 44116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1563 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1576 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA PHILPOT                                                        Contingent
          4332 WAYNE MADISON RD                                                 Unliquidated
          TRENTON, OH 45067                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA PORTER                                                         Contingent
          153 E MAIN ST                                                         Unliquidated
          OAK HARBOR, OH 43449                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA REED                                                           Contingent
          4524 GROVE ST                                                         Unliquidated
          LUNA PIER, MI 48157                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA RIVARD                                                         Contingent
          13513 WEST AVENUE                                                     Unliquidated
          CLEVELAND, OH 44111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA SHIM                                                           Contingent
          3305 ONYX RD                                                          Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA SNYDER                                                         Contingent
          7020 BRINKER ST SW                                                    Unliquidated
          NAVARRE, OH 44662                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA SUPRENANT                                                      Contingent
          8817 COOLEY ROAD                                                      Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1564 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1577 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIA WALLACE                                                        Contingent
          604D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLIVIER LAGUERRE                                                      Contingent
          674 LOOKOUT LAKES DR                                                  Unliquidated
          JACKSONVILLE, FL 32220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLLA NAYAL                                                            Contingent
          1917 KEY ST APT F                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLLA NAYAL                                                            Contingent
          2715 LATONIA BLVD                                                     Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLORUNTOBA OLADIMEJI                                                  Contingent
          4328 LAKE FOREST CT                                                   Unliquidated
          FINKSBURG, MD 21048-2621                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUBOLA AWE                                                           Contingent
          16 MONHEGAN CT                                                        Unliquidated
          BALTIMORE, MD 21236                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUBUKOLA BANKOLE                                                     Contingent
          10 MARICE CIRCLE                                                      Unliquidated
          ESSEX, MD 21221                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1565 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1578 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUCHI ELENDU                                                         Contingent
          522 MELROSE LANE                                                      Unliquidated
          SEVERNA PARK, MD 21146                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUDAMILARE ADEBANJO                                                  Contingent
          5607 JUSTINA DR                                                       Unliquidated
          LANHAM, MD 20706-2327                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUDAMILARE OGUNKILE                                                  Contingent
          19201 ARIA COURT                                                      Unliquidated
          BROOKEVILLE, MD 20833                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUDARE AJIBARE                                                       Contingent
          6715 KENWOOD AVE                                                      Unliquidated
          BALTIMORE, MD 21237-1817                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUFEMI RAJI                                                          Contingent
          3605 CHASEWOOD DR SW, APT 6                                           Unliquidated
          HUNTSVILLE, AL 35805                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUFISAYO ADEPEGBA                                                    Contingent
          3626 A VALLEY TERRACE                                                 Unliquidated
          APT A9                                                                Disputed
          BALTIMORE, MD 21244
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUFUMILOLA OLADIPUPO                                                 Contingent
          13 GIARD DR APT 11                                                    Unliquidated
          WINDSOR MILL, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1566 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1579 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUJUWON ADEPEGBA                                                     Contingent
          7913 GRANT DRIVE                                                      Unliquidated
          GLENARDEN, MD 20706                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUMIDE OSHODI                                                        Contingent
          1408 BROOKVIEW DR APT 62                                              Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUMIDE SARUMI                                                        Contingent
          6 PINE RUN CT                                                         Unliquidated
          WINDSOR MILL, MD 21244-1329                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUSEGUN ADEYEMO                                                      Contingent
          7207 LYNDSEY WAY                                                      Unliquidated
          ELKRIDGE, MD 21044                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUSEUN AYOKU                                                         Contingent
          6705 FURMAN PKWY                                                      Unliquidated
          RIVERDALE, MD 20737                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUSEYI ADIGUN                                                        Contingent
          16319 SILVER LANDINGS                                                 Unliquidated
          FENTON, MI 48430                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUSEYI AKINNIBOSUN                                                   Contingent
          15100 NEBRASKA LANE                                                   Unliquidated
          BOWIE, MD 20716                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1567 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1580 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWABUKOLA AJAYI                                                     Contingent
          9702 AVIS CT                                                          Unliquidated
          UPPER MARLBORO, MD 20774-2281                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Oluwafemi Adepoju                                                     Contingent
          15 Bridgeflake Cir.                                                   Unliquidated
          Apt. G                                                                Disputed
          Cockeysville, MD 21030-5100
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWAFEMI ADEPOJU                                                     Contingent
          702 SAINT PETERS COURT                                                Unliquidated
          EDGEWOOD, MD 21040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWAFEMI ADEPOJU                                                     Contingent
          15 BRIDGELAKE CIR APT G                                               Unliquidated
          COCKEYSVILLE, MD 21030-5100                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWAFEMI AKINTOLA                                                    Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWAFEMI APEPOJU                                                     Contingent
          15 BRIDGELAKE CIR APT G                                               Unliquidated
          COCKEYSVILLE, MD 21030-5100                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWAGBEMILEKE ADEWUMI                                                Contingent
          324 STILLWATER ROAD                                                   Unliquidated
          ESSEX, MD 21221                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1568 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1581 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWAJUWONLO OWOEYE                                                   Contingent
          2 STONEMARK CT                                                        Unliquidated
          APT 9                                                                 Disputed
          OWINGS MILLS, MD 21117
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWAKAYODE JASANYA                                                   Contingent
          6603 COLLINSDALE RD APT I                                             Unliquidated
          PARKVILLE, MD 21234-6548                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWAKOREDE OLUWASUJI                                                 Contingent
          31 SPYCE MILL CT                                                      Unliquidated
          RANDALLSTOWN, MD 21133-4337                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWASEGUN EMENOGU                                                    Contingent
          1120 N WESTWOOD AVE APT 3113                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWASEUN ADENIJI                                                     Contingent
          605C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWASEUN ONAOLAOP                                                    Contingent
          5008 KENILWORTH AVE                                                   Unliquidated
          HYATTSVILLE, MD 20781-2500                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWASEYI AYODELE                                                     Contingent
          1702 MALLARD CT                                                       Unliquidated
          UPPER MARLBORO, MD 20774-7053                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1569 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1582 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWASEYI MACONI                                                      Contingent
          9709 EVENING PRIMROSE DR.                                             Unliquidated
          APT 3C                                                                Disputed
          LAUREL, MD 20723
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWASEYI MACONI                                                      Contingent
          6389 SMITHY SQUARE APT B                                              Unliquidated
          GLEN BURNIE, MD 21061                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWATOBI GBADAMOSI                                                   Contingent
          4423 KENTFORD RD                                                      Unliquidated
          OWINGS MILLS, MD 21117-4873                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWATOBI OLUTIMEHIN                                                  Contingent
          707C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWATOBI OYENIJI                                                     Contingent
          2633 NEMO CT                                                          Unliquidated
          BOWIE, MD 20716-1463                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWATOBI SAMAGBEYI                                                   Contingent
          5304F LOCH RAVEN BOULEVARD                                            Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWATOBI SAMAGBEYI                                                   Contingent
          1171 PELHAM WOOD DRIVE                                                Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1570 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1583 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWATOBILOBA AGBEDE                                                  Contingent
          3826 VICTORIA AVENUE                                                  Unliquidated
          BALTIMORE, MD 21244                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWATOMILAYO ADEWALE                                                 Contingent
          6912 WINDSOR MILL RD                                                  Unliquidated
          BALTIMORE, MD 21207-4480                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWATOMIWA ALADE                                                     Contingent
          5221 HARFORD RD                                                       Unliquidated
          BALTIMORE, MD 21214-2622                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUWATOYIN OLATILE                                                    Contingent
          468 GREENWOOD AVENUE                                                  Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OLUYINKA AKINBOBOLA                                                   Contingent
          3927 MCDOWELL LN                                                      Unliquidated
          BALTIMORE, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Olver Knoell                                                          Contingent
          6114 Lampton Pond Dr.                                                 Unliquidated
          Hilliard, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMAIMA AHMAD                                                          Contingent
          4330 CRANBERRY LN                                                     Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1571 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1584 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMAR ABDULMAJEED                                                      Contingent
          2220 HIGH STREET APT. 908                                             Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMAR ALHARBI                                                          Contingent
          3991 LAKE RUN BLVD                                                    Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMAR BRADFORD-EL                                                      Contingent
          10315 LESLIE ST                                                       Unliquidated
          SILVER SPRING, MD 20902-4857                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMAR ELNAGGAR                                                         Contingent
          7329 CLOVER PARK WAY                                                  Unliquidated
          DUBLIN, OH 43016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMAR FERGUSON                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMAR JALLOH                                                           Contingent
          8289 OLYMPUS LANE                                                     Unliquidated
          BLACKLICK, OH 43004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMAR MCDONALD                                                         Contingent
          8911 LESAN RD                                                         Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1572 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1585 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMAR OUTAR                                                            Contingent
          400 SW 75TH AVE                                                       Unliquidated
          MARGATE, FL 33068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMAR OUTAR                                                            Contingent
          872 NW 81ST TERR                                                      Unliquidated
          PLANTATION, FL 33324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMAR PADILLA                                                          Contingent
          1255 W 53RD ST APT 104                                                Unliquidated
          HIALEAH, FL 33012-3010                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMAR ROBINSON                                                         Contingent
          101A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMAR ROBINSON                                                         Contingent
          1612 PEBBLE BEACH DR                                                  Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMAR SANTIAGON AHUMADA                                                Contingent
          1 CUMBERLAND SQ                                                       Unliquidated
          LEBANON, TN 37087-3408                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMARCIA MILLER                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1573 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1586 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Omari Brookes                                                         Contingent
          7904 Barbara Ct.                                                      Unliquidated
          Clinton, MD 20735-1250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMEATA HENRY                                                          Contingent
          207A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMEGA KING                                                            Contingent
          7615 SANTA ROSA WAY DRIVE                                             Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMEKA GLINTON                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMER GUNDOGMUS                                                        Contingent
          2871 GRAHAM ROAD APT. 9                                               Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $326.70
          Omni Eye Surgery of NY PC                                             Contingent
          Penthouse 20 E                                                        Unliquidated
          46th St.                                                              Disputed
          New York, NY 10017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMOLADE OLA                                                           Contingent
          816 MOCKINGBIRD LANE                                                  Unliquidated
          APT 302                                                               Disputed
          TOWSON, MD 21286
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1574 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1587 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.109
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMOLADE OLA                                                           Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMOLOLA ANJORIN                                                       Contingent
          4407 MARY AVE                                                         Unliquidated
          BALTIMORE, MD 21206-2803                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OMOSHALEWA OLUKOTUN                                                   Contingent
          P.O BOX 574                                                           Unliquidated
          GRAYSON, GA 30017                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ONELIO ABREU                                                          Contingent
          20505 E COUNTRY CLUB DR # PH35                                        Unliquidated
          AVENTURA, FL 33180-3057                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ONISAUDA IFA                                                          Contingent
          NONE APPLICABLE AVE                                                   Unliquidated
          DALLAS, TX 75227                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ONOME OROH                                                            Contingent
          124 BALDWIN AVE                                                       Unliquidated
          FINDLAY, OH 45840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ONOSE DAODU                                                           Contingent
          15603 ATLANTIS DRIVE                                                  Unliquidated
          BOWIE, MD 20716                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1575 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1588 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ONYA SOLOMON                                                          Contingent
          66 OAK ST APT 2F                                                      Unliquidated
          APT 2F                                                                Disputed
          PORT CHESTER, NY 10573-6507
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ONYEKACHI EKEAGWU                                                     Contingent
          3320 RICHMOND AVE                                                     Unliquidated
          BALTIMORE, MD 21213-1145                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ONYELONI IGWULU                                                       Contingent
          4122 HANSON OAKS DR.                                                  Unliquidated
          HYATTSVILLE, MD 20784                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ONYEMA ANUFORO                                                        Contingent
          710 KLING ST.                                                         Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ONYINYE HOGAN                                                         Contingent
          4806 BRIGGS CHANEY RD                                                 Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OPHELIA JACKSON                                                       Contingent
          9070 MOONSHINE HOLW APT M                                             Unliquidated
          LAUREL, MD 20723-1636                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OPURUICHE IBEKWE                                                      Contingent
          P.O. BOX 422                                                          Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1576 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1589 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ORANE ROBINSON                                                        Contingent
          1228 LARCHMONT AVE                                                    Unliquidated
          CAPITOL HEIGHTS, MD 20743                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,002.00
          ORANGE PARK MEDICAL CTR                                               Contingent
          PO BOX 402369                                                         Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1501
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OREL KUPEER                                                           Contingent
          2851 NE 183RD STREET                                                  Unliquidated
          #806                                                                  Disputed
          AVENTURA, FL 33160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OREOLUWA OLUYEN                                                       Contingent
          6714 HAVENOAK RD APT B3                                               Unliquidated
          ROSEDALE, MD 21237-4813                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ORIM GRAVES                                                           Contingent
          3 MARIGOLD CT                                                         Unliquidated
          LUMBERTON, NJ 08048-4805                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ORIM GRAVES                                                           Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ORITSEWUMI POPO                                                       Contingent
          13243 WHITEHOLM DR                                                    Unliquidated
          UPPER MARLBORO, MD 20774-1850                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1577 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1590 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ORLANDO BORROTO                                                       Contingent
          870 NE 4TH PLACE                                                      Unliquidated
          HIALEAH, FL 33010                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ORLANDO DAVILA                                                        Contingent
          14 TWILIGHT DRIVE                                                     Unliquidated
          HUTCHINS, TX 75141                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,764.55
          Orlando Health                                                        Contingent
          Orlando Regional Medical Center                                       Unliquidated
          3090 Caruso Ct., Ste. 20                                              Disputed
          Orlando, FL 32808
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $731.46
          Orlando Health Physician Group                                        Contingent
          4401 S Orange Ave., Ste. 113                                          Unliquidated
          Orlando, FL 32806                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $210,764.32
          Orlando Health UF Health                                              Contingent
          22 W Underwood St., 4th Floor                                         Unliquidated
          Orlando, FL 32806                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ORLANDO RODRIGUEZ                                                     Contingent
          2654 SW 29TH CT                                                       Unliquidated
          MIAMI, FL 33133                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $985.34
          Ortho FL, LLC                                                         Contingent
          1601 Clint Moore Rd. #125                                             Unliquidated
          Boca Raton, FL 33487                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1578 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1591 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $662.00
          ORTHO FL, LLC                                                         Contingent
          PO BOX 978766                                                         Unliquidated
          FORT LAUDERDALE, FL 33308                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3192
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,556.00
          ORTHOPAEDIC ASSOC OF SOUTH BRO                                        Contingent
          4700 Sheridan St., Suite H                                            Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0449
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,080.28
          Orthopaedic Associates USA                                            Contingent
          350 N Pine Island Rd., Suite 200                                      Unliquidated
          Fort Lauderdale, FL 33324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $968.68
          Orthopaedic Center of South Florida                                   Contingent
          600 S Pine Island Rd., Suite 300                                      Unliquidated
          Fort Lauderdale, FL 33324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $64.95
          Orthopedic and Neurological Consult                                   Contingent
          1313 Olentangy River Rd.                                              Unliquidated
          Columbus, OH 43212                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $458.80
          Orthopedic Assoc of South Broward P                                   Contingent
          1 SW 129th Ave., Suite 401                                            Unliquidated
          Hollywood, FL 33028                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $478.22
          Orthopedic One, Inc.                                                  Contingent
          700 Cherry St.                                                        Unliquidated
          Sunbury, OH 43074                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1579 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1592 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ORTIS YANKEY                                                          Contingent
          1106 CUMBERLAND DRIVE                                                 Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSAMA BADR                                                            Contingent
          5045 W SY VANIA                                                       Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSAMAH ALHARBI                                                        Contingent
          1293 HUNTERS LAKE DR E                                                Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSAMAH BARRI                                                          Contingent
          185 CURRIE HALL PKWY                                                  Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSATO AIBANGBEE                                                       Contingent
          710 KLING STREET                                                      Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSBERT SMALL                                                          Contingent
          10840 NW 24TH ST                                                      Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSBOURNE CHENJERAI                                                    Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1580 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1593 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Oscar de Etoulem                                                      Contingent
          525 Edgewood St NE                                                    Unliquidated
          Apt. 6                                                                Disputed
          Washington, DC 20017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSCAR DE LA ROSA                                                      Contingent
          765 W 76 STR                                                          Unliquidated
          HIALEAH, FL 33014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSCAR MENDEZ                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSCAR RODRIGUEZ                                                       Contingent
          576 NW 159TH LANE                                                     Unliquidated
          PEMBROKE PINES, FL 33028                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSCAR RORIGUEZ                                                        Contingent
          576 NW 159TH LANE                                                     Unliquidated
          PEMBROKE PINES, FL 33028                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSEGHALE OKOJIE                                                       Contingent
          4 CYPRESS GROVE CT                                                    Unliquidated
          OWINGS MILLS, MD 21117-6703                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSEH ENOSIN                                                           Contingent
          5408 OMAHA AVE                                                        Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1581 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1594 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSHAN DONEGAL                                                         Contingent
          11600 CITRINE COURT                                                   Unliquidated
          GLENN DALE, MD 20769                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSHAN DONEGAL                                                         Contingent
          428 UNION AVENUE                                                      Unliquidated
          MOUNT VERNON, NY 10550                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSHAYNE WHITTINGHAM                                                   Contingent
          306A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSHAYNE WHITTINGHAM                                                   Contingent
          306A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSHO KONDAVEETI                                                       Contingent
          77 FIR HILL TOWERS, APT 2B5                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSMAN TURAY                                                           Contingent
          7985 18TH AVENUE                                                      Unliquidated
          HYATTSVILLE, MD 20783                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSVALDO ORTEGA                                                        Contingent
          14618 SW 142 CT                                                       Unliquidated
          MIAMI, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1582 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1595 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OSVALDO RODRIGUEZ                                                     Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OTHMAN ALHINDI                                                        Contingent
          1216 SUNBURY ROAD                                                     Unliquidated
          COLUMBUS, OH 43219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $64.51
          Ouellette Group Physicians                                            Contingent
          3150 SW 38th Ave. #600                                                Unliquidated
          Miami, FL 33146                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OUIDA SHAW                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OULI FU                                                               Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OUMOU DIALLO                                                          Contingent
          7104 IVERSON CT                                                       Unliquidated
          BALTIMORE, MD 21244                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OUMOU MARKE                                                           Contingent
          525 N ARMISTEAD ST APT 302                                            Unliquidated
          ALEXANDRIA, VA 22312-2894                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1583 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1596 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OUSMANE DAILLO                                                        Contingent
          APARTMENT A                                                           Unliquidated
          3811 FALLING RIVER REACH                                              Disputed
          PORTSMOUTH, VA 23703
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OWEN HURST                                                            Contingent
          2005 RUSTIC TRAIL                                                     Unliquidated
          MOGADORE, OH 44260                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OWEN JOHNSON                                                          Contingent
          1402 BRADNER ROAD                                                     Unliquidated
          TOLEDO, OH 43619                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OWEN SCHAEFER                                                         Contingent
          745 CREEKVIEW DR                                                      Unliquidated
          EASTLAKE, OH 44095                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OWOLABI IKUEJAMOYE                                                    Contingent
          593, BROWN STREET                                                     Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OWUSUA YAMOAH                                                         Contingent
          2801 W BANCROFT MS513                                                 Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OYARE OKO                                                             Contingent
          1171 PELHAM WOOD RD                                                   Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1584 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1597 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OYINTARIKEYE OSUOBENI                                                 Contingent
          5095 LAHINCH COURT                                                    Unliquidated
          WESTERVILLE, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OYUN BYAMBAJAV                                                        Contingent
          421, SUMNER STREET                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          OYUN BYAMBAJAV                                                        Contingent
          2581 CHAMBERLAIN RD, APT 27                                           Unliquidated
          FAIRLAWN, OH 44333                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PA Dept. of Revenue                                                   Contingent
          PO Box 280404                                                         Unliquidated
          Harrisburg, PA 17128-0404                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAANII ROBERTSON-LARYEA                                               Contingent
          393 SUMNER ST.                                                        Unliquidated
          APT 2-318A                                                            Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAANII ROBERTSON-LARYEA                                               Contingent
          1935 SPRINGSIDE CIRCLE.                                               Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PABLINA KAMARA                                                        Contingent
          2825B FOREST RUN DR                                                   Unliquidated
          DISTRICT HEIGHTS, MD 20747-3241                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1585 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1598 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PABLO AGUILAR                                                         Contingent
          2020 MARTIN LUTHER KING BOULEVARD                                     Unliquidated
          9G                                                                    Disputed
          PALESTINE, TX 75803
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PABLO AGUIRRE                                                         Contingent
          2020 MARTIN LUTHER KING BLVD                                          Unliquidated
          9G                                                                    Disputed
          PALESTINE, TX 75803
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PABLO ARRIOLA                                                         Contingent
          8654 SW 154TH CIRCLE PL.                                              Unliquidated
          MIAMI, FL 33193                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PABLO DELGADO                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PABLO GIL MARTINEZ                                                    Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          CASCIA 217                                                            Disputed
          MIAMI GARDENS, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PABLO GIL MARTINEZ                                                    Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PABLO GONZALEZ                                                        Contingent
          3109 HARVIEW AVE                                                      Unliquidated
          BALTIMORE, MD 21234-7137                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1586 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1599 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PABLO SEPULVEDA-MEDIA                                                 Contingent
          77 FIR HILL STREET                                                    Unliquidated
          APARTMENT # 3C9                                                       Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PABLO SPEULVEDA-MEDINA                                                Contingent
          77 FIR HILL STREET                                                    Unliquidated
          APARTMENT # 3C9                                                       Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PABODA VIDUNETH BERUWAWELA
          PATHIRANAGE                                                           Contingent
          389 SHERMAN STREET                                                    Unliquidated
          APT 101                                                               Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PADAM ACHARYA                                                         Contingent
          1109 BROOK VIEW DRIVE, APT# 23                                        Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PADER HER                                                             Contingent
          6422 LERNER WAY                                                       Unliquidated
          LANSING, MI 48911                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAIGE BRUDER                                                          Contingent
          4262 OXFORD DR                                                        Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAIGE DEARSMAN                                                        Contingent
          1125 BIRCH AVE                                                        Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1587 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1600 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Paige Harvey                                                          Contingent
          3110 Barcroft Dr.                                                     Unliquidated
          Upper Marlboro, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAIGE HARVEY                                                          Contingent
          3110 BARCROFT DRIVE                                                   Unliquidated
          SPRINGDALE, MD 20774                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAIGE LEWIS                                                           Contingent
          10700 ROBERT LANE                                                     Unliquidated
          CHAGRIN FALLS, OH 44023                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAIGE NICHOLS                                                         Contingent
          1110 HAWTHORNE AVENUE                                                 Unliquidated
          LORAIN, OH 44052                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAIGE PENDER                                                          Contingent
          4323 CHAPLIN ST SE                                                    Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAIGE PENDER                                                          Contingent
          4323 CHAPLIN ST SE                                                    Unliquidated
          WASHINGTON, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAIGE REESE                                                           Contingent
          6200 STATE RD                                                         Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1588 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1601 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAIGE SNYDER                                                          Contingent
          5710 WATERVILLE SWANTON RD                                            Unliquidated
          SWANTON, OH 43558                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAISHA STOREY                                                         Contingent
          8784 PARK LANE, APT 2050                                              Unliquidated
          DALLAS, TX 75231                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAITYN NICOLOSI                                                       Contingent
          2784 LAKEVIEW AVENUE                                                  Unliquidated
          ROCKY RIVER, OH 44116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAKEDRA MCCOY                                                         Contingent
          2739 BRIDAL WREATH LANE                                               Unliquidated
          DALLAS, TX 75233                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PALGUNA THALLA                                                        Contingent
          3530 DORR ST                                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $13.70
          Palm Beach Cardiology Center                                          Contingent
          3365 Burns Rd.                                                        Unliquidated
          Palm Beach Gardens, FL 33410                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,814.23
          Palm Beach Gardens Medical Center                                     Contingent
          3360 Burns Rd.                                                        Unliquidated
          Palm Beach Gardens, FL 33410                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1589 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1602 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.110
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $65.67
          Palm Beach Physicians Group, Inc.                                     Contingent
          460 N Congress Ave.                                                   Unliquidated
          West Palm Beach, FL 33407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,200.00
          PALM SPRINGS ANESTHESIA SERV P                                        Contingent
          1150 N Indian Canyon Drive                                            Unliquidated
          Palm Desert, CA 92261                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8501
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $114.98
          Palm West Internist PA                                                Contingent
          13005 Southern Blvd., Ste. 241                                        Unliquidated
          Loxahatchee, FL 33470                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $72,320.47
          Palmetto General Hospital                                             Contingent
          2001 W 68th St.                                                       Unliquidated
          Hialeah, FL 33016                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $588.00
          Palms Wellington Surgical                                             Contingent
          460 FL-7 #100                                                         Unliquidated
          West Palm Beach, FL 33411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PALOMA MARRERO MUNOZ                                                  Contingent
          329 POWER STREET                                                      Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PALOMA PIETTE                                                         Contingent
          1184 SEMINARY AVENUE                                                  Unliquidated
          SAINT PAUL, MN 55104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1590 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1603 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAMELA CATES                                                          Contingent
          2202 ROUND RD APT B4                                                  Unliquidated
          BALTIMORE, MD 21225                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAMELA JOHNSON                                                        Contingent
          702 NORTH WOODINGTON RD                                               Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAMELA PRICE                                                          Contingent
          114 DUVAL LANE                                                        Unliquidated
          T4                                                                    Disputed
          GAITHERSBURG, MD 20877
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $154.30
          Pankil J. Vora, MD                                                    Contingent
          762 Eastland Ave. #1                                                  Unliquidated
          Akron, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAOLA PISANA                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAOLO BENEDICT INOCENCION                                             Contingent
          441 ROGERS FORD LN                                                    Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAOLO DI TANNO, JR.                                                   Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1591 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1604 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,058.02
          Paragon Contracting Services, LLC                                     Contingent
          14050 NW 14th St.                                                     Unliquidated
          Suite 190                                                             Disputed
          Fort Lauderdale, FL 33323
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARIS CARTER                                                          Contingent
          13408 CHAPLESIDE AVENUE                                               Unliquidated
          CLEVELAND, OH 44120                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARIS HOLMES                                                          Contingent
          502C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARIS ROPER                                                           Contingent
          20232 NW 39 COURT                                                     Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARIS THOMPSON                                                        Contingent
          5399 STARBOARD STREET                                                 Unliquidated
          UNIT 101                                                              Disputed
          ORLANDO, FL 32814
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARIS THOMPSON                                                        Contingent
          1129 PELHAM WOOD ROAD                                                 Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARIS THOMPSON                                                        Contingent
          342 PECAN GROVE                                                       Unliquidated
          ORANGE PARK, FL 32073                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1592 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1605 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARISA ESKANDARI                                                      Contingent
          4143 DUNKIRK RD                                                       Unliquidated
          OTTAWA HILLS, OH 43606                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $260.00
          PARK AVENUE DERMATOLOGY PA                                            Contingent
          PO BOX 160295                                                         Unliquidated
          JACKSONVILLE, FL 32238                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1001
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARKER BISEK                                                          Contingent
          616 BUCKSHIRE GLN                                                     Unliquidated
          FLORENCE, KY 41042                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARKER CARMICHAEL                                                     Contingent
          3532 TRIWAY LANE                                                      Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARKER EMERINE                                                        Contingent
          86 COLUMBIA STREET                                                    Unliquidated
          NEWARK, OH 43055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARKER EMERINE                                                        Contingent
          1781 COUNTY ROAD 128 SE                                               Unliquidated
          JUNCTION CITY, OH 43748                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARKER SANDVICK                                                       Contingent
          9905 PEBBLE BEACH COVE                                                Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1593 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1606 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARRIS CURREN                                                         Contingent
          433 L. THOMPSON ST                                                    Unliquidated
          CEDAR HILL, TX 75104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARRIS FIELDS                                                         Contingent
          6242 SCOTT AVE N                                                      Unliquidated
          BROOKLYN CENTER, MN 55428                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARRIS FIELDS                                                         Contingent
          3339 THOMAS AVE N                                                     Unliquidated
          MINNEAPOLIS, MN 55412                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARTH PATEL                                                           Contingent
          7157 QUAIL LAKES DR                                                   Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PARTH PATEL                                                           Contingent
          7563 PEAR TREE LN                                                     Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,963.98
          Partners Physician Group                                              Contingent
          4125 Medina Rd.                                                       Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PASCAL FRAIRE                                                         Contingent
          1220 W ALBION AVE                                                     Unliquidated
          CHICAGO, IL 60626-4714                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1594 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1607 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PASHA JOHNSON-RIVERS                                                  Contingent
          3346 EDGEBROOK DR                                                     Unliquidated
          DUBLIN, OH 43017-1678                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PASHA JOHSON-RIVERS                                                   Contingent
          1761 CLIFTON AVE APT 1                                                Unliquidated
          COLUMBUS, OH 43203                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $69.63
          Path Advantage Associated                                             Contingent
          5327 N Central Expy #300                                              Unliquidated
          Dallas, TX 75205                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $292.07
          Pathologists Bio-Med                                                  Contingent
          3600 Gaston Ave. #261                                                 Unliquidated
          Dallas, TX 75246                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $335.79
          Pathology Assoc of S Miami                                            Contingent
          6200 SW 73rd St.                                                      Unliquidated
          Miami, FL 33143                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $43.00
          PATHOLOGY ASSOC OF S MIAMI                                            Contingent
          PO BOX 198523                                                         Unliquidated
          MIAMI, FL 33152                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9292
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,533.35
          Pathology Consultants of S Broward                                    Contingent
          3501 Jonson St.                                                       Unliquidated
          Hollywood, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1595 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1608 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $203.50
          Pathology Laboratories, Inc.                                          Contingent
          1946 North 13th St., Suite 301                                        Unliquidated
          Toledo, OH 43604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,238.00
          Pathology Sciences Medical Group                                      Contingent
          600 GResham Dr.                                                       Unliquidated
          Norfolk, VA 23507                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7117
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $268.00
          Patient First Battlefield                                             Contingent
          705 N Battlefield Blvd.                                               Unliquidated
          Chesapeake, VA 23320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $141.12
          Patient First Newton                                                  Contingent
          332 Newton Rd.                                                        Unliquidated
          Virginia Beach, VA 23462                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $327.00
          Patient First Richmond Medical                                        Contingent
          12 N Thompson St.                                                     Unliquidated
          Richmond, VA 23221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6324
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATIQUA ROLLE                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Patou Kouka                                                           Contingent
          2113 Dundalk Ave                                                      Unliquidated
          Dundalk, MD 21222                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1596 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1609 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATREICE DAVIS                                                        Contingent
          507C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRIA BARR-FORRESTER                                                 Contingent
          334 E. TWENTY FIRST ST E                                              Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRIA HENRY                                                          Contingent
          605 NW 177TH STREET                                                   Unliquidated
          APT. 219                                                              Disputed
          MIAMI, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICE SHELTON                                                       Contingent
          4001 BARRINGTON RD                                                    Unliquidated
          APT 2                                                                 Disputed
          BALTIMORE, MD 21207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICE WALKER                                                        Contingent
          6107 61ST WAY                                                         Unliquidated
          WEST PALM BEACH, FL 33409                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA AGENDIA                                                      Contingent
          10000 TREETOP LN                                                      Unliquidated
          LANHAM, MD 20706-2117                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA ALBERT                                                       Contingent
          508A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1597 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1610 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA BARRETO                                                      Contingent
          8305 WOODS EDGE                                                       Unliquidated
          WHITELAKE, MI 48386                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA BARRETTO                                                     Contingent
          8305 WOODS EDGE                                                       Unliquidated
          WHITELAKE, MI 48386                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Patricia Birkhimer                                                    Contingent
          9180 NS 40th St.                                                      Unliquidated
          Pompano Beach, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA BLANCO                                                       Contingent
          11446 SW 73RD TER                                                     Unliquidated
          MIAMI, FL 33173-2692                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA BLOOM                                                        Contingent
          2216 CAPE ARBOR DRIVE                                                 Unliquidated
          VIRGINIA BEACH, VA 23451                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA BROWN                                                        Contingent
          3330 DOLFIELD AVE                                                     Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA BROWN                                                        Contingent
          3330 DOLFIELD AVE                                                     Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1598 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1611 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA FISK                                                         Contingent
          11697 PECKHAM                                                         Unliquidated
          PO BOX 654                                                            Disputed
          HIRAM, OH 44232
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA GATTI                                                        Contingent
          230 PINEHURST TRACE DR.                                               Unliquidated
          PINEHURST, NC 28374                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA JOHNSON                                                      Contingent
          1217 E.BELVEDERE AVE                                                  Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA MORENO                                                       Contingent
          350 S MIAMI AVE                                                       Unliquidated
          APT 2603                                                              Disputed
          MIAMI, FL 33130
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA ORTEGA TRINCADO                                              Contingent
          503 VINE STREET, 101                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA ORTEGA TRINCADO                                              Contingent
          505 VINE STREET, 306                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA PENA                                                         Contingent
          1121 FAIRLAKE TRACE                                                   Unliquidated
          APT 2409                                                              Disputed
          WESTON, FL 33326
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1599 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1612 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA SAENZ                                                        Contingent
          513 BRYNHAVEN DR                                                      Unliquidated
          OREGON, OH 43616                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIA SORIA                                                        Contingent
          606B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIJA GEGZNAITE                                                   Contingent
          16950 N BAY ROAD, APT # 1003                                          Unliquidated
          SUNNY ISLES BEACH, FL 33160                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICIO VEGA-CRESPO                                                  Contingent
          17121 GREENBAY AVENUE                                                 Unliquidated
          LANSING, IL 60438                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Patrick C Ikejiofor                                                   Contingent
          125 Hanover St.                                                       Unliquidated
          Aberdeen, MD 21001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK C IKEJIOFOR                                                   Contingent
          343 MCCANN STREET                                                     Unliquidated
          EDGEWOOD, MD 21040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK ENRIGHT                                                       Contingent
          3078 DESCENT COURT                                                    Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1600 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1613 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK FLANAGAN                                                      Contingent
          21887 WOODFIELD TRL                                                   Unliquidated
          STRONGSVILLE, OH 44149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK GARROD                                                        Contingent
          1121 MYRTLE AVENUE                                                    Unliquidated
          ASHTABULA, OH 44004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK KEEGAN                                                        Contingent
          61393 HIGHWAY 1091                                                    Unliquidated
          SLIDELL, LA 70458                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK KIMBALL                                                       Contingent
          361 ASHLAND AVE                                                       Unliquidated
          PITTSBURGH, PA 15228                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK MCGRADY                                                       Contingent
          3303 OAKWAY DR                                                        Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK MCINTOSH                                                      Contingent
          16121 E. BUNCHE PARK DR.                                              Unliquidated
          MIAMI, FL 33054                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK MUNGAI                                                        Contingent
          453 N MAIN STREET                                                     Unliquidated
          COLUMBIANA, OH 44408                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1601 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1614 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK NEGRI                                                         Contingent
          4201 LOWELL DR                                                        Unliquidated
          PIKESVILLE, MD 21208-6028                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK PERSINGER                                                     Contingent
          550 FAIRCHILD AVENUE                                                  Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK PRESINGER                                                     Contingent
          550 FAIRCHILD AVENUE                                                  Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK ROSS                                                          Contingent
          5501 N. SYCAMORE ST                                                   Unliquidated
          BURTON, MI 48509                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK SIMMS                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRICK.C IKEJIOFOR                                                   Contingent
          125 HANOVER STREET                                                    Unliquidated
          ABERDEEN, MD 21001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATRISHA MONDAY                                                       Contingent
          123 LINCOLN AVE                                                       Unliquidated
          MONROE, MI 48162                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1602 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1615 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PATUEL HART                                                           Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAU ELANA HUGUET                                                      Contingent
          491 SUMNER STREET                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL BONEZZI                                                          Contingent
          2610 KELLOGG RD                                                       Unliquidated
          HINCKLEY, OH 44233                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL BREINZ                                                           Contingent
          370 FAIRVIEW AVENUE                                                   Unliquidated
          CANFIELD, OH 44406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL BRUNNER                                                          Contingent
          742 BRIGHTON AVE.                                                     Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL COMEAU                                                           Contingent
          1645 YELLOWHEART WAY                                                  Unliquidated
          HOLLYWOOD, FL 33019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL EKWAM                                                            Contingent
          7603 DAYTONA STREET NW                                                Unliquidated
          MASSILLION, OH 44325                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1603 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1616 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.111
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $568.57
          Paul F. Rockley, MD PA                                                Contingent
          17101 NE 19th Ave., Ste. 101                                          Unliquidated
          Miami, FL 33181                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL GLEASON                                                          Contingent
          4129 SO. MEADOWS RD. APT 2024                                         Unliquidated
          SANTA FE, NM 87507                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL HAYES                                                            Contingent
          621 CURRIE HILL ST                                                    Unliquidated
          FORT WAYNE, IN 46804                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL HERNANDEZ                                                        Contingent
          70 EAST 54TH STREET                                                   Unliquidated
          HIALEAH, FL 33013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,248.00
          PAUL JELLINGER MD MACE                                                Contingent
          3107 Stirling Rd Ste 300                                              Unliquidated
          FORT LAUDERDALE, FL 33312                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0665
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL MUEHLEISEN                                                       Contingent
          1320 MAPLEGROVE CIRCLE                                                Unliquidated
          LAS VEGAS, NV 89108                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL MURAGE                                                           Contingent
          522 E BUCHTEL AVENUE                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1604 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1617 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL MYNARD                                                           Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL ORTIZ                                                            Contingent
          925 13TH STREET SE                                                    Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL SCHOENBERGER                                                     Contingent
          2950 NE 188TH ST                                                      Unliquidated
          APT 330                                                               Disputed
          AVENTURA, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL STEWART                                                          Contingent
          8074 GATE PARKWAY W APT 5115                                          Unliquidated
          JACKSONVILLE, FL 32216-1625                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL SUSO                                                             Contingent
          12417 HOLLOW RIDGE ROAD                                               Unliquidated
          DOYLESTOWN, OH 44230                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAUL VANDEN BORECK                                                    Contingent
          2952 LITCHFIELD ROAD                                                  Unliquidated
          CLEVELAND, OH 44120                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULA CLAVIJO GIL                                                     Contingent
          1140 NW 111TH ST                                                      Unliquidated
          MIAMI, FL 33168-6044                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1605 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1618 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULA GARCIA ESTRELLA                                                 Contingent
          290 VINE ST - SPICER HALL                                             Unliquidated
          ROOM 206                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULA GARCIA ESTRELLA                                                 Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULA JOHNS                                                           Contingent
          1036 GLENWOOD STATION LN                                              Unliquidated
          CHARLOTTESVILLE, VA 22901                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULA RAPHAEL                                                         Contingent
          5961 W PARKER RD                                                      Unliquidated
          PLANO, TX 75093                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULA RAPHAEL                                                         Contingent
          440 COIT ROAD, APT. 12305                                             Unliquidated
          PLANO, TX 75075                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $73.50
          Paulding County Hosp Phys Serv                                        Contingent
          1035 W Wayne St.                                                      Unliquidated
          Paulding, OH 45879                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6021
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULE'-ELIZABETH JACKSON                                              Contingent
          14400 TYLER ST                                                        Unliquidated
          MIAMI, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1606 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1619 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Paulette Penning                                                      Contingent
          1059 Golden Cane Dr.                                                  Unliquidated
          Fort Lauderdale, FL 33327                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULETTE WHITTER                                                      Contingent
          435 NE 210 CIR TER APT 103                                            Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULIN YANNICK MBIAKEU GNUEAMBA                                       Contingent
          8608 BRAMBLE LANE, APT 203                                            Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULINA NOGAJ                                                         Contingent
          329 POWER ST                                                          Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULINA NOGAJ                                                         Contingent
          185 E MILL ST                                                         Unliquidated
          SPICER HALL                                                           Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULINE LEWIS                                                         Contingent
          4029 SW 22 STREET                                                     Unliquidated
          HOLLYWOOD, FL 33020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULINE SIMS                                                          Contingent
          1681 INDIANA AVE                                                      Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1607 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1620 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULLA TAYLOR                                                         Contingent
          2359 OAK ST. #4                                                       Unliquidated
          JACKSONVILLE, FL 32204                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAULO SPROVIERI                                                       Contingent
          244 W CENTER ST                                                       Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAVAN KUMAR BATCHU                                                    Contingent
          77 FIR HILL, APT # 9B11                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $83.53
          Pax Medical Associates, Inc.                                          Contingent
          1655 W Market St. L                                                   Unliquidated
          Akron, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Paxton Prather                                                        Contingent
          6868 Princeton Rd.                                                    Unliquidated
          Middletown, OH 45044                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAYAM ASBAN                                                           Contingent
          14 RAMBLING OAKS WAY, APT.F                                           Unliquidated
          CATONSVILLE, MD 21228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAYTON CADET                                                          Contingent
          15897 NW 4TH CT.                                                      Unliquidated
          HOLLYWOOD, FL 33028                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1608 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1621 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAYTON TILLOTSON                                                      Contingent
          409 MORNINGSTAR DRIVE                                                 Unliquidated
          HUTCHINS, TX 75141                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PAYTON TUCKER                                                         Contingent
          1025 FARMVIEW DR                                                      Unliquidated
          WATERVILLE, OH 43566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $95.00
          PBDP INC                                                              Contingent
          273 Swinnerton St.                                                    Unliquidated
          Staten Island, NY 10307                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0328
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $42.32
          PCPHWD/Sheridan Office                                                Contingent
          3700 Washington St., Suite 203                                        Unliquidated
          Hollywood, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PEACHES HOLMES                                                        Contingent
          2336 WEST 8 STREET APT 4G                                             Unliquidated
          BROOKLYN NY, NY 11223                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PEARLIE MANLEY                                                        Contingent
          5611 HILLTOP AVENUE                                                   Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,861.25
          Pediatric Associates, PA                                              Contingent
          400 N. Hiatus Rd., Suite 105                                          Unliquidated
          Hollywood, FL 33026                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1609 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1622 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $64.60
          Pediatric Specialists of America                                      Contingent
          3100 SW 62nd Ave.                                                     Unliquidated
          Miami, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $27.17
          Pediatricare Associates, LLC                                          Contingent
          7629 Kings Pointe Rd.                                                 Unliquidated
          Toledo, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,061.16
          Pediatrix Medical Group                                               Contingent
          1301 Concord Terrace                                                  Unliquidated
          Fort Lauderdale, FL 33323                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PEDRO MARTIN                                                          Contingent
          5817 WESLEYAN DR                                                      Unliquidated
          BOX A30                                                               Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PEDRO MOREIRA                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PEDRO SILVA                                                           Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PEGGY ROOKE                                                           Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1610 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1623 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PEI-ZHEN JIAN                                                         Contingent
          2970 RAINBOW LANE                                                     Unliquidated
          RICHFIELD, OH 44286                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PEI-ZHEN JIAN                                                         Contingent
          1819 BEACON HILL CIRCLE                                               Unliquidated
          APT. 22                                                               Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PEIJING YUE                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PEIRU CHEN                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PEIRU CHEN                                                            Contingent
          77 FIRHILL STREET                                                     Unliquidated
          APT 10A1                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PELAGIA SIZIBA                                                        Contingent
          2320 AIRPORT DRIVE                                                    Unliquidated
          DOMINICAN SISTERS OF PEACE                                            Disputed
          COLUMBUS, OH 43219-2059
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $715.26
          Pembroke Pines MRI, Inc.                                              Contingent
          dba DPI of Pembroke Pines                                             Unliquidated
          10950 Pines Blvd.                                                     Disputed
          Hollywood, FL 33026
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1611 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1624 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $435.05
          Pembroke Pink Imaging, LLC                                            Contingent
          15735 Pines Blvd.                                                     Unliquidated
          Hollywood, FL 33027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PENELOPE BALCKWELL                                                    Contingent
          70 P ST. S.W. APT.31                                                  Unliquidated
          WASHINGTON, DC 20024                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PENG ZHANG                                                            Contingent
          1023 ELYSIAN AVE                                                      Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PERCY BURT                                                            Contingent
          100 GREYSTONE COURT                                                   Unliquidated
          APARTMENT 102                                                         Disputed
          FREDERICKSBURG, VA 22401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,800.00
          PERFORMANCE NEUROPSYCHOLOGY PL                                        Contingent
          7460 Warren Parkway, Suite 100                                        Unliquidated
          FRISCO, TX 75034                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2745
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PERLA FELIZ                                                           Contingent
          4541 NW 178TH STREET                                                  Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PERNONER FOULKES                                                      Contingent
          10261 CEDRONA STREET SW                                               Unliquidated
          LAKEWOOD, WA 98498                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1612 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1625 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PERONTAY FAWKES                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PERRIN KILEEN                                                         Contingent
          7954 FALLS CREEK MAIN                                                 Unliquidated
          DURANGO, CO 81301-6968                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PERSIA RENSFORD                                                       Contingent
          8510 FLOWER AVE                                                       Unliquidated
          TAKOMA PARK, MD 20912                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $73.92
          Personal Eyecare                                                      Contingent
          8254 Mayberry Square N                                                Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETER ANDOH                                                           Contingent
          246 5TH AVE                                                           Unliquidated
          BALTIMORE, MD 21227                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETER BRITO                                                           Contingent
          10864 SW 6 STR., APT. 1                                               Unliquidated
          MIAMI, FL 33174                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETER DEFILIPPO                                                       Contingent
          1277 WILDWOOD DR                                                      Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1613 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1626 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETER EVANOFF                                                         Contingent
          11150 WEST PINE LAKE ROAD                                             Unliquidated
          SALEM, OH 44460                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETER FREDMAN                                                         Contingent
          2848 ALISDALE DR APT 103                                              Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETER GABRIEL                                                         Contingent
          251 NW 83 STREET                                                      Unliquidated
          EL PORTAL, FL 33150                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETER GAITANOS                                                        Contingent
          1558 EAGLE WATCH ST. NE                                               Unliquidated
          CANTON, OH 44721                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETER KELLY                                                           Contingent
          3925 RIVEREDGE ROAD                                                   Unliquidated
          CLEVELAND, OH 44111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,497.00
          PETER M JAMIESON MD                                                   Contingent
          1W201                                                                 Unliquidated
          PALM SPRINGS, CA 92262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8710
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETER MENSAH                                                          Contingent
          6715 GARVEY RD                                                        Unliquidated
          ROSEDALE, MD 21237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1614 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1627 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETER NGUYEN                                                          Contingent
          5405 HEATHERDOWNS BLVD                                                Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETER OREJUELA                                                        Contingent
          366 SW 18TH RD                                                        Unliquidated
          MIAMI, FL 33129                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETER ROTTA                                                           Contingent
          5393 FISHER ISLAND RD.                                                Unliquidated
          MIAMI BEACH, FL 33109                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETER SLATTERY                                                        Contingent
          3853 BAIRD ROAD                                                       Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETER SULLIVAN                                                        Contingent
          612 REVERE DRIVE                                                      Unliquidated
          BAY VILLAGE, OH 44140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETRA DOMENIGHINI                                                     Contingent
          401 SOUTH MAIN STREET APT 417                                         Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETRINA THOMAS                                                        Contingent
          2306 HALCYON AVE                                                      Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1615 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1628 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETROS TESFAMARIAM TEKESTE                                            Contingent
          511 KLING STREET                                                      Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PETROS TESFAMARIAM TEKESTE                                            Contingent
          80 E EXCHANGE ST                                                      Unliquidated
          PO BOX 427B                                                           Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PEYMANEH ETTEKALI                                                     Contingent
          10301 SUNNYLAKE PL APT H                                              Unliquidated
          COCKEYSVILLE, MD 21030-5328                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PEYTON COFFMAN                                                        Contingent
          208 GRANT ST                                                          Unliquidated
          GRAND BLANC, MI 48439                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHELIPE DE SOUSA                                                      Contingent
          4700 COYLE RD. APT# 404                                               Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHILIP FORTMAN                                                        Contingent
          8745 SW 161ST                                                         Unliquidated
          MIAMI, FL 33157                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHILIP FORTMAN                                                        Contingent
          3301 COLLEGE AVENUE                                                   Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1616 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1629 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHILIP HALL                                                           Contingent
          10 CYPRESS GROVE CT                                                   Unliquidated
          OWINGS MILLS, MD 21117-6703                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHILIP HOANG                                                          Contingent
          17493 W HILTON AVENUE                                                 Unliquidated
          GOODYEAR, AZ 85338                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHILIP SAUNDERS                                                       Contingent
          2440 NW 100 ST                                                        Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHILIP YOUNG                                                          Contingent
          10018 BAYWOOD WAY                                                     Unliquidated
          RANCHO CUCAMONGA, CA 91737                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHILIPPE FABRICE NGADEU NZOMBET                                       Contingent
          3803 WABASH AVE APT 1D                                                Unliquidated
          BALTIMORE, MD 21215-8302                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHILLIP DEMOTT                                                        Contingent
          401 PENNSYLVANIA AVE                                                  Unliquidated
          SEAFORD, DE 19973                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHILLIP JAGERS                                                        Contingent
          33865 COUNTRY VIEW LN                                                 Unliquidated
          SOLON, OH 44139                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1617 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1630 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.112
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHILLIP KELLY                                                         Contingent
          5801 EMPIRE MILLS RUN                                                 Unliquidated
          CANAL WINCHESTER, OH 43110                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHILLIP LOUIS                                                         Contingent
          835 NW 12TH ST                                                        Unliquidated
          HOMESTEAD, FL 33034                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHILLIP MOORE                                                         Contingent
          11817 MORTIMER AVENUE                                                 Unliquidated
          CLEVELAND, OH 44111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHILORIA RICHEMOND                                                    Contingent
          575 NE 143RD ST                                                       Unliquidated
          APT #307                                                              Disputed
          NORTH MIAMI, FL 33161
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,924.16
          Phoenix Ed Med of Broward, LLC                                        Contingent
          200 NW 7th Ave.                                                       Unliquidated
          Fort Lauderdale, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHONIECA TOWNSEL                                                      Contingent
          914 POTOMAC DRIVE                                                     Unliquidated
          LANCASTER, TX 75134                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $27,952.29
          PHT Jackson North Medical                                             Contingent
          1611 NW 12th Ave.                                                     Unliquidated
          Miami, FL 33136                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1618 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1631 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHUONG TRAN                                                           Contingent
          3045 RESIDENCE DR                                                     Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHUONG TRAN
          1730 W ROCKET DR                                                      Contingent
          INTERNATIONAL HOUSE                                                   Unliquidated
          3117B                                                                 Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PHYLICIA ADDERLEY                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $626.47
          PHYSICAL THERAPY                                                      Contingent
          2259 NW 167th St                                                      Unliquidated
          MIAMI GARDENS, FL 33014                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9132
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $21.32
          Physician Associates of Brow                                          Contingent
          10000 Stirling Rd.                                                    Unliquidated
          Hollywood, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,230.60
          Physician Practices of MSMC                                           Contingent
          4300 Alton Rd. #360                                                   Unliquidated
          Miami Beach, FL 33140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $969.20
          Physicians and Surgeons Ambula                                        Contingent
          520 S Main St.                                                        Unliquidated
          Akron, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7704
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1619 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1632 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $393.07
          Physicians Emergency Services                                         Contingent
          6847 N Chestnut St.                                                   Unliquidated
          Ravenna, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $635.74
          Physicians Group Services PA                                          Contingent
          3839 County Rd.                                                       Unliquidated
          Middleburg, FL 32068                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $191.00
          PHYSICIANS PRIMARY CARE OF SW                                         Contingent
          13721 Cypress Terrace Cir.                                            Unliquidated
          FORT MYERS, FL 33907                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6705
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PIA VENEGAS                                                           Contingent
          1428 W 44 ST                                                          Unliquidated
          HIALEAH, FL 33012                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Pianhong Han                                                          Contingent
          800 Sea Spray Ln                                                      Unliquidated
          Apt. 104                                                              Disputed
          San Mateo, CA 94404
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PIANHONG HAN                                                          Contingent
          1120 N WESTWOOD AVE APT 6105                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PIERRA HEARD                                                          Contingent
          20230 MAJOR DRIVE                                                     Unliquidated
          EUCLID, OH 44117                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1620 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1633 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PILJAE JOO                                                            Contingent
          1239 HUNTERS LAKE DRIVE EAST                                          Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $300.00
          PILL CLUB MEDICAL GROUP INC                                           Contingent
          133 ARCH ST, STE 7                                                    Unliquidated
          REDWOOD CITY, CA 94062                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1837
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $631.63
          Pinehurst Family Care Center PA                                       Contingent
          8 Regional Circle                                                     Unliquidated
          Pinehurst, NC 28374                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $66.69
          Pinehurst Surgical Clinic PA                                          Contingent
          8 Regional Cir.                                                       Unliquidated
          Pinehurst, NC 28374                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $280.00
          Pines Radiology                                                       Contingent
          9050 Pines Blvd. #170                                                 Unliquidated
          Hollywood, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $244.80
          Pioneer Physicians Network, Inc.                                      Contingent
          3515 Pines Blvd. #170                                                 Unliquidated
          Uniontown, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PIYAPONG PATTANAPANISHSAWAT                                           Contingent
          928 RUSSELL AVE                                                       Unliquidated
          AKRON, OH 44307                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1621 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1634 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $260.00
          Planned Parenthood of Greater                                         Contingent
          138 E Main St.                                                        Unliquidated
          Kent, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1248
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,109.19
          Planned Parenthood on NNE                                             Contingent
          784 Hercules Dr., Suite 110                                           Unliquidated
          Colchester, VT 05446                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $465.01
          PLANTATION EYE ASSOCIATES                                             Contingent
          1776 N PINE ISLAND ROAD                                               Unliquidated
          PLANTATION, FL 33322                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4082
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $21,954.75
          Plantation General Hospital                                           Contingent
          401 NW 42nd Ave.                                                      Unliquidated
          Fort Lauderdale, FL 33317                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,368.32
          Plantation Open MRI, LLC                                              Contingent
          4373 W Sunrise Blvd.                                                  Unliquidated
          Fort Lauderdale, FL 33317                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $329.00
          Plastic Surgery Consultants                                           Contingent
          1220 Blanding St.                                                     Unliquidated
          Columbia, SC 29201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1173
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PLAXCEDES MURAWO                                                      Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1622 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1635 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PO YUN CHEN                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          POL HERNANDEZ ROSIUS                                                  Contingent
          290 VINE ST                                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          POLLY PETERSON                                                        Contingent
          PO BOX 1347                                                           Unliquidated
          BOWLING GREEN, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,890.80
          PONTCHARTRAIN MEDICAL GROUP                                           Contingent
          2014 W PINHOOK RD                                                     Unliquidated
          SUITE 301                                                             Disputed
          Lafayette, LA 70508
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       4357                         Is the claim subject to offset?     No       Yes


 3.113
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $668.00
          Port Charlotte HMA, LLC                                               Contingent
          2500 Harbor Blvd.                                                     Unliquidated
          Port Charlotte, FL 33952                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRABUDDHA MADUSANKA                                                   Contingent
          389 SHERMAN STREET APT 202                                            Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRADIP SHAHI THAKURI                                                  Contingent
          634 E BUCHTEL AVE, APT# 306                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1623 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1636 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRAJAKATTA MULAY                                                      Contingent
          195 WHEELER STREET APARTMENT 203                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRAKASH KHADKA                                                        Contingent
          3414 DORR ST APT 327                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRAKASH THAPA                                                         Contingent
          3414 DORR ST APT 428                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRAKASH UPRETY                                                        Contingent
          3907 AIRPORT HWYAPT 36                                                Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRAMILA PAUDYAL                                                       Contingent
          1800 RHODES ROAD                                                      Unliquidated
          APT 118 COLLEGE TOWERS                                                Disputed
          KENT, OH 44240
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRASANNA CHAITANYA GADEPALLI                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          55 FIR HILL APT 3B2                                                   Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRASANT GURUNG                                                        Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1624 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1637 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRATELLE MATHEWS                                                      Contingent
          3226 EAST 119TH STREET                                                Unliquidated
          CLEVELAND, OH 44120                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,161.15
          Prcision Orthopaedic Specialists                                      Contingent
          150 Seventh Ave.                                                      Unliquidated
          Ste. 200                                                              Disputed
          Chardon, OH 44024-2909
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRECIOUS MACHEKA                                                      Contingent
          1104 LORING ROAD APT. B                                               Unliquidated
          HARARE                                                                Disputed
          COLUMBUS, OH 43224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRECIOUS SORRELL                                                      Contingent
          7958 S BISHOP ST APT 1                                                Unliquidated
          CHICAGO, IL 60620                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRECIOUS STARR                                                        Contingent
          173 E 57TH ST                                                         Unliquidated
          LONG BEACH, CA 90805                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRECIOUS UDOFE                                                        Contingent
          701A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRECIOUS WHITLEY                                                      Contingent
          2029 PAILET AVENUE                                                    Unliquidated
          HARVEY, LA 70058                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1625 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1638 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRECIOUS WILLIAMS                                                     Contingent
          3035 S W 129 WAY                                                      Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $47.12
          Precision Dermatology and Skin Surg                                   Contingent
          1550 Riverside Ave., Suite A                                          Unliquidated
          Jacksonville, FL 32204                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $299.57
          Precision Orthopaedic Specialists                                     Contingent
          150 - 7th Ave. Ste. 200                                               Unliquidated
          Chardon, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PREETI RAO                                                            Contingent
          2115 TIMBER CREEK DR APT D                                            Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $56.22
          Premier Gynecology, Inc.                                              Contingent
          4256 Fulton Dr. NW                                                    Unliquidated
          Canton, OH 44718                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $74.25
          Premier Health Associates, LLC                                        Contingent
          123 Newton Sparta Rd.                                                 Unliquidated
          Newton, NJ 07860                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $375.17
          Premier Integrated Medical As                                         Contingent
          540 Lincoln Park Blvd.                                                Unliquidated
          Dayton, OH 45429                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1626 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1639 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRERNA AISHW NARAYANAN                                                Contingent
          180 E. EXCHANGE ST. APT 449C                                          Unliquidated
          AKRON, OH 44309                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRERNA AISHWARYA NARAYANAN                                            Contingent
          77 FIRHILL TOWERS                                                     Unliquidated
          APT 2B8                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRERNA MESHRAM                                                        Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $530.10
          Presbyterian Healthcare                                               Contingent
          The Cooper Center                                                     Unliquidated
          9521 San Mateo Blvd. NE                                               Disputed
          Albuquerque, NM 87113
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $440.80
          Presbyterian Lab                                                      Contingent
          The Cooper Center                                                     Unliquidated
          9521 San Mateo Blvd NE                                                Disputed
          Albuquerque, NM 87113
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $432.42
          Presbyterian Physician Billing                                        Contingent
          The Cooper Center                                                     Unliquidated
          9521 San Mateo Blvd. NE                                               Disputed
          Albuquerque, NM 87113
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $400.00
          Presgar Imaging of CMI North                                          Contingent
          1860 NE Miami Gardens Dr.                                             Unliquidated
          Miami, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1627 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1640 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRESTON FILLMAN                                                       Contingent
          10038 CHESTNUT LN                                                     Unliquidated
          HANOVERTON, OH 44423                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRESTON TYMER                                                         Contingent
          336 SARVIS DR                                                         Unliquidated
          KNOXVILLE, TN 37920                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRESTON TYMER                                                         Contingent
          313 FOREST HILLS DR                                                   Unliquidated
          HURON, OH 44839                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRETORIA OKAFOR                                                       Contingent
          2015 BEECHWOOD ROAD                                                   Unliquidated
          HYATTSVILLE, MD 20783                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $154.63
          Preventice Services                                                   Contingent
          1717 N Sam Houston Pkwy W #100                                        Unliquidated
          Houston, TX 77038                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,224.72
          PRIMARY CARE PROVIDERS OF AMER                                        Contingent
          18459 PINES BLVD SUITE 213                                            Unliquidated
          107                                                                   Disputed
          HOLLYWOOD, FL 33024
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       2289                         Is the claim subject to offset?     No       Yes


 3.113
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $647.90
          Primehealth Physicians, LLC                                           Contingent
          14680 SW 8th St. #209                                                 Unliquidated
          Miami, FL 33184                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1628 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1641 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $35.14
          Primvia Medical Group, LLC                                            Contingent
          Priva Health                                                          Unliquidated
          950 N Glebe Rd., Suite 4000                                           Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Prince Biabo                                                          Contingent
          7020 E Chesapeake St.                                                 Unliquidated
          Hyattsville, MD 20785-4908                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRINCESS HALL                                                         Contingent
          604 SOUTH WESTOVER DRIVE                                              Unliquidated
          SALISBURY, MD 21801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRINCESS JAMES                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRINCESS WONDEE                                                       Contingent
          952 FOXRIDGE LN                                                       Unliquidated
          ESSEX, MD 21221                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRINESSAH LAGREE                                                      Contingent
          737 SW 10TH STREET                                                    Unliquidated
          FLORIDA CITY, FL 33034                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRISCILLA PEREZ                                                       Contingent
          481 NW 25 AVE                                                         Unliquidated
          MIAMI, FL 33125                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1629 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1642 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRITAM PATIL                                                          Contingent
          55 FIR HILL ST,                                                       Unliquidated
          APT 9B5                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRITAM PATIL                                                          Contingent
          634 E. BUCHTEL #215                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRIYANKA GORTHI                                                       Contingent
          77 FIR HILL                                                           Unliquidated
          APT# 8B11                                                             Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $68.31
          Pro Bono Care, LLC                                                    Contingent
          4651 Sheridan St.                                                     Unliquidated
          Hollywood, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Processing Center                                                     Contingent
          Georgia Department of Revenue                                         Unliquidated
          PO Box 740239                                                         Disputed
          Atlanta, GA 30374-0239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PROGRESS LEVI                                                         Contingent
          2418 WELLBRIDGE DR APT A                                              Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $589.00
          Progress West Hlthcare C                                              Contingent
          2 Progress Point Pkwy                                                 Unliquidated
          O Fallon, MO 63368                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7319
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1630 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1643 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,486.40
          Promedica Bay Park Hospital                                           Contingent
          2801 Bay Park Dr.                                                     Unliquidated
          Oregon, OH 43616                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,385.48
          Promedica Central Physicians, LLLC                                    Contingent
          PO Box 740052                                                         Unliquidated
          Cincinnati, OH 45274                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,459.39
          Promedica Flower Hospital                                             Contingent
          5200 Harroun Rd.                                                      Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $193.00
          Promedica Lab                                                         Contingent
          2150 Central Ave                                                      Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7598
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $619.20
          Prosport Physical Therapy                                             Contingent
          2777 Bristol St., Ste. B                                              Unliquidated
          Costa Mesa, CA 92626                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $22.06
          Providence Saint Johns Health Cente                                   Contingent
          2121 Santa Monica Blvd.                                               Unliquidated
          Santa Monica, CA 90401                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $286.83
          Providers for Healthy Living                                          Contingent
          540 Officenter Place, Suite 160                                       Unliquidated
          Columbus, OH 43230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1631 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1644 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRUTHVI PATEL                                                         Contingent
          337 MONTEVERDI DRIVE                                                  Unliquidated
          OAKDALE, PA 15071                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRUTHVI RAYUDU BICHINEPALLY                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PRYSCILLA NICOLAU                                                     Contingent
          3947 ORANGE TREE LANE                                                 Unliquidated
          WESTON, FL 33332                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PSAV                                                                  Contingent
          23918 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4856
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $121.92
          Psychiatric Services of Toledo, Inc                                   Contingent
          2814, 2204 N Reynolds Rd.                                             Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $799.00
          Public Goods Pool
          Office of Pool Administration                                         Contingent
          Excellus BlueCross BlueShield                                         Unliquidated
          PO Box 4757                                                           Disputed
          Syracuse, NY 13221-4757
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $809.00
          Puneet Sindhwani, MD                                                  Contingent
          3000 Arlington Ave.                                                   Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7603
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1632 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1645 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.113
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PUSHKAR SATHE                                                         Contingent
          1017 HEMLOCK HILLS DR. APT. B                                         Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PUSHKAR SATHE                                                         Contingent
          2200 HIGH STREET, SUITE 271,                                          Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PUSKAR DAHAL                                                          Contingent
          634 E BUCHTEL AVE APT 102                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PUTU USTRIYANA                                                        Contingent
          110 MERRIMAN RD APT 3                                                 Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          PUTU USTRIYANA                                                        Contingent
          80 E EXCHANGE ST UNIT 341C                                            Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QAZI ALI                                                              Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QI ZOU                                                                Contingent
          3918 DRUMMOND RD                                                      Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1633 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1646 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QIAN WANG                                                             Contingent
          UNIVERSITY INN                                                        Unliquidated
          16401 NW 37TH AVE                                                     Disputed
          MIAMI, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QIANHUI LIU                                                           Contingent
          2200 HIGH ST APT 470                                                  Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QIANXI LIU                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QIAO LIU                                                              Contingent
          2220 HIGH ST. APARTMENT 418                                           Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QIAO ZHANG                                                            Contingent
          3361 AIRPORT HWY APT 5                                                Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QIAO ZHANG                                                            Contingent
          3414 DORR ST APT 421                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QIAOYUN WANG                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1634 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1647 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QIEYANA LEWIS                                                         Contingent
          7768 MANDAN ROAD                                                      Unliquidated
          GREENBELT, MD 20770                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QINCHENG WANG                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QING WANG                                                             Contingent
          783 E EXCHANGE ST                                                     Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QINGYUN GUO                                                           Contingent
          900 WEST MARKET STREET, APT 603                                       Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QIYA ZHANG                                                            Contingent
          375 ALLYN STREET                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QIYU YANG                                                             Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QM Services, Inc.                                                     Contingent
          225 S. 19th St.                                                       Unliquidated
          Ste. 1                                                                Disputed
          Camp Hill, PA 17011
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1635 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1648 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUADREE HILLS                                                         Contingent
          6537 MIRAGRANDE DR.                                                   Unliquidated
          LAS VEGAS, NV 89108                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUAMARI PASSLEY                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUAMIRA FOGLER                                                        Contingent
          24 NOLL PLACE                                                         Unliquidated
          NEWARK, NJ 07106                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUAN EVANS                                                            Contingent
          7824 S CORNELL AVE                                                    Unliquidated
          CHICAGO, IL 60649                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUANESHA BRADLEY                                                      Contingent
          6627 AREBELLA                                                         Unliquidated
          HOUSTON, TX 77091                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUANESHIA KEMMERLIN                                                   Contingent
          20701 NW 17TH AVE.                                                    Unliquidated
          APT. 301                                                              Disputed
          CAROL CITY, FL 33056
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUANG NGO                                                             Contingent
          3083 WEST EDGERTON RD.                                                Unliquidated
          SILVER LAKE, OH 44224                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1636 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1649 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUANIECE NELSON                                                       Contingent
          27905 SW 142 AVE                                                      Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUANIECE NELSON                                                       Contingent
          2885 SOUTHEAST 1ST DRIVE                                              Unliquidated
          APT. 9                                                                Disputed
          HOMESTEAD, FL 33033
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUANSHU LU                                                            Contingent
          282 TORREY STREET                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUANTEZ BAINES                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A161                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUANTEZ BAINES                                                        Contingent
          PO BOX 847                                                            Unliquidated
          EXMORE, VA 23350                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $959.97
          Quantum Chiropractic                                                  Contingent
          50 - 14th Ave. E, Ste. 112                                            Unliquidated
          Sauk Rapids, MN 56379                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $198.00
          Quantum Imaging and Therapeutic Ass                                   Contingent
          PO Box 62165                                                          Unliquidated
          Baltimore, MD 21264-2165                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1637 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1650 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUARTAVIS SELLERS                                                     Contingent
          190 N STATE ROAD 715                                                  Unliquidated
          LOT 204                                                               Disputed
          BELLE GLADE, FL 33430
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUARTEZ MASSENBURG                                                    Contingent
          405B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BROOKLYN, MD 21225
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUATIRA SMITH                                                         Contingent
          2498 NW 50TH ST                                                       Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUAVIUS HAYES                                                         Contingent
          4255 SMOKE CREEK COURT 2                                              Unliquidated
          LOT# C22                                                              Disputed
          SNELLVILLE, GA 30039
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUEEN AGUILA                                                          Contingent
          12775 NW 27TH AVE                                                     Unliquidated
          APT #207                                                              Disputed
          MIAMI, FL 33167
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUEENISHA CRICHLOW                                                    Contingent
          5736 GOLF CLUB PARKWAY                                                Unliquidated
          ORLANDO, FL 32808                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUENTIN ANDERSON                                                      Contingent
          210 SUNNYSIDE STREET                                                  Unliquidated
          HARTVILLE, OH 44632                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1638 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1651 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUENTIN GREEN                                                         Contingent
          9979 S BEVERLY AVE                                                    Unliquidated
          CHICAGO, IL 60643-1308                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUENTIN MOORE                                                         Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,659.77
          Quest Diagnostic                                                      Contingent
          1355 N. Mittel Blvd.                                                  Unliquidated
          Wood Dale, IL 60191                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,521.31
          Quest Diagnostics Cincinnati                                          Contingent
          1320 Kempter Meadow Dr.                                               Unliquidated
          Ste. 200                                                              Disputed
          Cincinnati, OH 45240
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $244.82
          Quest Diagnostics Dallas                                              Contingent
          3600 Gaston Ave.                                                      Unliquidated
          Barnett Tower Suite 906                                               Disputed
          Dallas, TX 75246
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $52,661.84
          Quest Diagnostics Miami                                               Contingent
          University of Miami                                                   Unliquidated
          1050 NW 14th St., Suite 10A                                           Disputed
          Miami, FL 33136
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $341,445.98
          Quest Diagnostics of Pennsylvania                                     Contingent
          875 Greentree Rd.                                                     Unliquidated
          4 Parkway Center                                                      Disputed
          Pittsburgh, PA 15220
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1639 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1652 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $16,070.25
          Quest Diagnostics Tampa                                               Contingent
          PO Box 740781                                                         Unliquidated
          Cincinnati, OH 45274                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $358.58
          Quest Diagnostics Wood Dale                                           Contingent
          1355 N. Mittel Blvd.                                                  Unliquidated
          Wood Dale, IL 60191                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $895.29
          Questcare Hospitalists PLL                                            Contingent
          12221 Merit Dr., Suite 1500                                           Unliquidated
          Dallas, TX 75251                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Quindarvis Moss                                                       Contingent
          307 Blaine Ave.                                                       Unliquidated
          Racine, WI 53403                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUINESHA BURDEN                                                       Contingent
          718 MONTICELLO CT                                                     Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUINEYSHA WARREN                                                      Contingent
          1520 RYDALMOUNT ROAD                                                  Unliquidated
          CLEVELAND, OH 44118                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUINN ASKEW                                                           Contingent
          6513 COPPER RIDGE DRIVE T1                                            Unliquidated
          BALTIMORE, MD 21209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1640 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1653 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUINN GALECKI                                                         Contingent
          459 SELLS ROAD                                                        Unliquidated
          LANCASTER, OH 43130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUINN SCHRINER                                                        Contingent
          7760 JEFFS RD                                                         Unliquidated
          OTTAWA LAKE, MI 49267                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUINN TUCKER                                                          Contingent
          3547 SOUTHEAST HYDE CIRCLE                                            Unliquidated
          PORT SAINT LUCIE, FL 34984                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUINSTON STUBBS                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUINTANA                                                              Contingent
          340 GIRALDA AVE                                                       Unliquidated
          APT 612E                                                              Disputed
          CORAL GABLES, FL 33134
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUINTIN RANDLE                                                        Contingent
          12010 S HARVARD                                                       Unliquidated
          CHICAGO, IL 60628                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUINTON CLARK                                                         Contingent
          11465 SW 242                                                          Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1641 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1654 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUINTON KNOWLES                                                       Contingent
          17031 NE 23RD AVE                                                     Unliquidated
          APT 2                                                                 Disputed
          GOLDEN BEACH, FL 33160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUINTON LIANG                                                         Contingent
          3543 MEADOW PARK LN                                                   Unliquidated
          NEW ORLEANS, LA 70131-8565                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          QUINTON OLDEN                                                         Contingent
          1110 WHITE PETAL COVE                                                 Unliquidated
          MCDONOUGH, GA 30253                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          R PHILLIPS                                                            Contingent
          801 WEST BRADDOCK ROAD                                                Unliquidated
          ALEXANDRIA, VA 22302                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          R'MANI BROCKINGTON                                                    Contingent
          5350 HAZLE HURST STREET                                               Unliquidated
          PHILADELPHIA, PA 19131                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RABRISHA PETERSON                                                     Contingent
          1110 NW 19TH AVE                                                      Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHAEL BELENSZ                                                       Contingent
          425 N HIBISCUS DR                                                     Unliquidated
          APT 1                                                                 Disputed
          MIAMI BEACH, FL 33139
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1642 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1655 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHAEL KENNEDY                                                       Contingent
          9501 SPRINGFIELD ROAD                                                 Unliquidated
          POLAND, OH 44514                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHAEL KENNEDY                                                       Contingent
          2405 EAST MIDDLETOWN RD                                               Unliquidated
          POLAND, OH 44514                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHAEL VISINGARDI                                                    Contingent
          2405 EAST MIDDLETOWN ROAD                                             Unliquidated
          POLAND, OH 44514                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHANA ASAPU                                                         Contingent
          8B11, 77 FIR HILL TOWERS                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHANA SHUKTHIJA DASARI                                              Contingent
          77 FIRHILL TOWERS                                                     Unliquidated
          APT 2B8                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHANA SHUKTHIJA DASARI                                              Contingent
          279 WHEELER STREET, APT UP                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEAL JEGEDE                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1643 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1656 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEAL PAUL                                                          Contingent
          685 SHERMAN STREET APT 1                                              Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL AEPELBACHER                                                    Contingent
          25807 LARAMIE DR                                                      Unliquidated
          NOVI, MI 48374                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL AIN                                                            Contingent
          5727 TIBARON LN APT 205                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL BAUGHMAN                                                       Contingent
          6688 MEESE RD NE                                                      Unliquidated
          ALLIANCE, OH 44601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL BOEHM                                                          Contingent
          38810 CAMELOT WAY                                                     Unliquidated
          AVON, OH 44011                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL BOLSHIN                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL CAMPBELL                                                       Contingent
          5335 CLEMENT AVE                                                      Unliquidated
          MAPLE HEIGHTS, OH 44137                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1644 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1657 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL FARQUHARSON                                                    Contingent
          P.O. BOX 146                                                          Unliquidated
          KEYSTONE HEIGHTS, FL 32656                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL FERNANDEZ                                                      Contingent
          6505 SW 93 AVE.                                                       Unliquidated
          MIAMI, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL FIELD                                                          Contingent
          4801 E SHAPINSAY DR                                                   Unliquidated
          SAN TAN VALLEY, AZ 85140-5041                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL FOGARTY                                                        Contingent
          12 WOODVIEW DR.                                                       Unliquidated
          BELLE MEAD, NJ 08502                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL GAVRILOVIC                                                     Contingent
          2845 WOODHAVEN DR                                                     Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL GORE                                                           Contingent
          1004 GEORGE ST                                                        Unliquidated
          NORTH BALTIMORE, OH 45872                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL HUEHNER                                                        Contingent
          8164 SOUTH PARK                                                       Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1645 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1658 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL JERKINS                                                        Contingent
          3618 WEST 138TH STREET                                                Unliquidated
          CLEVELAND, OH 44111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Rachel Kennedy                                                        Contingent
          2405 E Middletown Rd.                                                 Unliquidated
          Youngstown, OH 44514                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL LEBLANC                                                        Contingent
          1445 EAST 84TH STREET                                                 Unliquidated
          BROOKLYN, NY 11236                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL LESTER                                                         Contingent
          239 BRENTWOOD DRIVE                                                   Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL MCINTIRE                                                       Contingent
          1148 SANDIA VISTA RD NE                                               Unliquidated
          RIO RANCHO, NM 87144                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL MEINERT                                                        Contingent
          1134 GRIGGS RD                                                        Unliquidated
          ROCKFORD, IL 61108                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL MERLIN                                                         Contingent
          801 BRICKELL KEY BLVD.                                                Unliquidated
          APT. 2208                                                             Disputed
          MIAMI, FL 33131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1646 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1659 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.114
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL METCALF                                                        Contingent
          2845 GRAHAM ROAD                                                      Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL MILLER                                                         Contingent
          1120 N WESTWOOD AVE APT 1120                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL MORELLI                                                        Contingent
          5841 LAURA AVE                                                        Unliquidated
          HOMEWORTH, OH 44634                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL PETIT                                                          Contingent
          5104 TAYLOR ROAD                                                      Unliquidated
          ATWATER, OH 44201                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL POLFER                                                         Contingent
          48W095 MARY STREET                                                    Unliquidated
          BIG ROCK, IL 60511                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL RIVAS                                                          Contingent
          514 N HAYWORTH AVE                                                    Unliquidated
          APT 204                                                               Disputed
          LOS ANGELES, CA 90048-2787
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL TOLLEY                                                         Contingent
          1121 CAPSTONE CROSSING                                                Unliquidated
          VIRGINIA BEACH, VA 02345-5670                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1647 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1660 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL WEBER                                                          Contingent
          2502 SOUTHWOOD DRIVE                                                  Unliquidated
          KILLEEN, TX 76549                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL WEINTRAUB                                                      Contingent
          5727 TIBARON LN APT 205                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL WEST                                                           Contingent
          5201 JOHNSON AVENUE                                                   Unliquidated
          PORTSMOUTH, VA 02370-1154                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHEL ZHU                                                            Contingent
          590 E BUCHTEL AVE. APT#23                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHELLE BERNADEL                                                     Contingent
          6365 BELLA CIRCLE                                                     Unliquidated
          UNIT 705                                                              Disputed
          BOYNTON BEACH, FL 33437
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHELLE KEATON                                                       Contingent
          9220 EDWARDS WAY                                                      Unliquidated
          #2102                                                                 Disputed
          ADELPHI, MD 20783
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHELLE SOSU                                                         Contingent
          6365 BELLA CIRCLE                                                     Unliquidated
          UNIT 705                                                              Disputed
          BOYNTON BEACH, FL 33437
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1648 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1661 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHELLE TOPOLEWSKI                                                   Contingent
          5684 N RAINBOW LN                                                     Unliquidated
          WATERFORD, MI 48329                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHIT GARG                                                           Contingent
          195 WHEELER ST.                                                       Unliquidated
          APT. #104                                                             Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACHNA NARASIMHA PRASAD                                               Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACQUEL CLARKE                                                        Contingent
          6601 WALTERS PL                                                       Unliquidated
          DISTRICT HEIGHTS, MD 20747-4045                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RACQUEL ROSE                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,815.00
          RAD PHYSICIAN SOLUTIONS OF FLO                                        Contingent
          PO BOX 743986 DEPT 40104                                              Unliquidated
          INDIANAPOLIS, IN 46206                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7651
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RADEJHA ARTHUR                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1649 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1662 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Radi Hamoudeh                                                         Contingent
          10268 White Oak Dr.                                                   Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RADI HAMOUDEH                                                         Contingent
          10268 WHITE OAK DR                                                    Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $132.00
          Radilogy Alliance PC                                                  Contingent
          210 - 25th Ave. N                                                     Unliquidated
          Suite 602                                                             Disputed
          Nashville, TN 37203
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,294.30
          Radilogy Associates of Hollywood                                      Contingent
          9050 Pines Blvd., Suite 200                                           Unliquidated
          Hollywood, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,244.57
          Radiology Assoc of South Florida                                      Contingent
          PO Box 919336                                                         Unliquidated
          Orlando, FL 32803                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,688.00
          RADIOLOGY ASSOCIATES                                                  Contingent
          9050 Pines Blvd. #200                                                 Unliquidated
          PEMBROKE PINES, FL 33024                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9671
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $120.73
          Radiology Associates of Clearwater                                    Contingent
          1106 Druid Rd. S                                                      Unliquidated
          Suite 302                                                             Disputed
          Clearwater, FL 33756
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1650 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1663 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $505.00
          RADIOLOGY ASSOCIATES OF RIDGE                                         Contingent
          20 Franklin Turnpike                                                  Unliquidated
          WALDWICK, NJ 07463                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6662
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $347.01
          Radiology Incorporated                                                Contingent
          Radiology Department                                                  Unliquidated
          5969 E Broad St., Suite 100                                           Disputed
          Columbus, OH 43213
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $582.86
          RADIOLOGY OF MSMC LLC                                                 Contingent
          PO BOX 11550                                                          Unliquidated
          MIAMI, FL 33101                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0256
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $775.11
          Radiology Physician Solutions                                         Contingent
          7700 W Sunrise Blvd.                                                  Unliquidated
          Fort Lauderdale, FL 33322                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $367.34
          RADIOLOGY REGIONAL CENTER PA                                          Contingent
          805 Del Prado                                                         Unliquidated
          Cape Coral, FL 33990                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9262
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAE'QUAN FIELDS                                                       Contingent
          4526 MARBLE HALL RD                                                   Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAECHEL BAEZ                                                          Contingent
          11607 CANAL DRIVE                                                     Unliquidated
          APT. 2                                                                Disputed
          NORTH MIAMI, FL 33181
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1651 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1664 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAECHEL BAEZ                                                          Contingent
          8951 NE 8TH AVE.                                                      Unliquidated
          PH 14                                                                 Disputed
          MIAMI, FL 33138
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAECHEL ECK                                                           Contingent
          40895 LA GRANGE DR                                                    Unliquidated
          STERLING HEIGHTS, MI 48313                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAEDEN GRAY                                                           Contingent
          16401 NW 37TH AVE.                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAELYN NYREN                                                          Contingent
          15041 DURANT ST NE                                                    Unliquidated
          HAM LAKE, MN 55304                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAELYNNE MACBETH                                                      Contingent
          3913 HOFFMAN HWY                                                      Unliquidated
          DEERFIELD, MI 49238                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAEMON MEENTS                                                         Contingent
          630 FRANKLIN ST.                                                      Unliquidated
          DOWNERS GROVE, IL 60515                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAENAY GRANT                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1652 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1665 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAENIECIA BROWNE                                                      Contingent
          182 NE 124TH STREET                                                   Unliquidated
          BISCAYNE PARK, FL 33161                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAENIECIA BROWNE                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAFAEL CALLEJO                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAFAEL DE ROSA FAY                                                    Contingent
          3508 HARLEY RD                                                        Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAFAEL FERNANDEZ                                                      Contingent
          17616 SW 144 AVENUE                                                   Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAFEALLA DKHAR                                                        Contingent
          2130 COLLINGWOOD LN                                                   Unliquidated
          FREDERICK, MD 21702                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAGAVENDRA PRASAD                                                     Contingent
          PANAKARAJUPALLY                                                       Unliquidated
          484 ALLYN STREET APT A                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1653 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1666 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAGEN ENGEL                                                           Contingent
          405 W HOME RD                                                         Unliquidated
          SPRINGFIELD, OH 45504                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAGHULKUMAR CHANDRASEKARAN                                            Contingent
          7142 RIVERS EDGE RD                                                   Unliquidated
          COLUMBIA, MD 21044                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAGHULKUMAR CHANDRASEKARAN                                            Contingent
          12924 DWIGHT ST                                                       Unliquidated
          HERNDON, VA 20171                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAHEEM BOWMAN                                                         Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAHEEN BRIDGES                                                        Contingent
          4728 FAIRLANE ROAD                                                    Unliquidated
          MEMPHIS, TN 38128                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAHIM ALEM                                                            Contingent
          621 BROADWAY STREET                                                   Unliquidated
          APT. F                                                                Disputed
          NEW ORLEANS, LA 70118
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAHJAY KERR                                                           Contingent
          2905 NW 56TH AVE                                                      Unliquidated
          APT. C1                                                               Disputed
          LAUDERHILL, FL 33313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1654 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1667 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAHMAAN ALI                                                           Contingent
          25 42ND ST NE APT 3                                                   Unliquidated
          WASHINGTON, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAHMAH DAVIS                                                          Contingent
          2514 MADISON AVE                                                      Unliquidated
          BALTIMORE, MD 21217-4040                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAHMEIR RHOES-JACOBS                                                  Contingent
          616 WCOURTLAND ST                                                     Unliquidated
          PHILADELPHIA, PA 19140                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAHNEISHA WILLIS                                                      Contingent
          441 COUNTRY VIEW LANE                                                 Unliquidated
          GARLAND, TX 75043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAHSAAN EVANS                                                         Contingent
          808 E 89TH PLACE                                                      Unliquidated
          CHICAGO, IL 60619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAHSHAN GORDON                                                        Contingent
          510 FOXTRAIL CIRCLE EAST                                              Unliquidated
          WESTERVILLE, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAHUL MITAL                                                           Contingent
          26953 MORGAN RUN                                                      Unliquidated
          WESTLAKE, OH 44145                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1655 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1668 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAHUL REDDY CHALLA                                                    Contingent
          77 FIR HILL DR                                                        Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAINA PADILLA                                                         Contingent
          7131 PINE BIRR LN                                                     Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,369.44
          Raj K Pai, MD PA                                                      Contingent
          Clearwater Pediatric Care                                             Unliquidated
          2370 Drew St., Ste. B                                                 Disputed
          Clearwater, FL 33765-3310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAJA SEKHAR REDDY PAKANATI                                            Contingent
          77 FIRHILL, 3B11                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAJAE WHITE                                                           Contingent
          1361 66TH AVENUE S                                                    Unliquidated
          SAINT PETERSBURG, FL 33705                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAJANEE MCNEAL                                                        Contingent
          1026 TRACY AVENUE                                                     Unliquidated
          DUNCANVILLE, TX 75237                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAJANI RIGAUD                                                         Contingent
          2862 BELLAROSA CIRCLE                                                 Unliquidated
          WEST PALM BEACH, FL 33411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1656 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1669 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAJASHEKHAR REDDY KONTHAM                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAJASHEKHAR REDDY KONTHAM                                             Contingent
          55 FIR HILL TOWERS APT 3B2                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $267.00
          Rajat Maheswari, MD                                                   Contingent
          421 Portage Trail A                                                   Unliquidated
          Cuyahoga Falls, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7628
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAKEB TEKLU                                                           Contingent
          3650 BEL PRE RD APT 31                                                Unliquidated
          SILVER SPRING, MD 20906-2670                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAKEEM SNOW                                                           Contingent
          6 ECOWAY CT APT 1B                                                    Unliquidated
          TOWSON, MD 21286-4432                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $75.00
          Rakesh Latchamsetty, MD                                               Contingent
          1500 E Medical Center Dr                                              Unliquidated
          SPC 5864                                                              Disputed
          Ann Arbor, MI 48109
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       2275                         Is the claim subject to offset?     No       Yes


 3.115
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAKEYA JOHNSON                                                        Contingent
          12629 N ASHGLEN DR                                                    Unliquidated
          JACKSONVILLE, FL 32224                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1657 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1670 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAKIM GONZALEZ                                                        Contingent
          140 GLEN WAY                                                          Unliquidated
          RICHMOND HILL, GA 31324                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAKIM SALAAM                                                          Contingent
          633 PRISCILLIA LANE                                                   Unliquidated
          DESOTO, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAKIVA TONEY                                                          Contingent
          2400 SW 64TH AVENUE                                                   Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAKIVA TONEY                                                          Contingent
          3615 NW 214TH ST.                                                     Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAKSANAN SASITHARAN                                                   Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RALEEK DAVIS-HENEGAN                                                  Contingent
          395 LIVONIA AVE.                                                      Unliquidated
          APT. 8A                                                               Disputed
          BROOKLYN, NY 11212
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RALEN HENDRICKS                                                       Contingent
          335 SOUTH BLVD                                                        Unliquidated
          PONTIAC, MI 48341                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1658 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1671 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAMATOU ISSOUFOU GARBA                                                Contingent
          380 PLEASANT MEADOW BLVD                                              Unliquidated
          APT B                                                                 Disputed
          STOW, OH 44224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAMEAL HILL                                                           Contingent
          2702 ALLENDALE ROAD                                                   Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ramez Hallak                                                          Contingent
          2801 W Bancroft                                                       Unliquidated
          MS 513                                                                Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAMEZ HALLAK
          RM #5309B                                                             Contingent
          PRESIDENTS HALL                                                       Unliquidated
          3045 RESIDENCE DR                                                     Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAMEZ HALLAK                                                          Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAMEZ HOSSEINIAN AHANGHARNEJHAD                                       Contingent
          1445 OAK HILL CT APT 5                                                Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAMI ELASSADI                                                         Contingent
          4607 SUNNY CREEK LN                                                   Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1659 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1672 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name


 3.115
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAMID ALVAREZ                                                         Contingent
          2435 NW 170 TER                                                       Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAMILA JOSHI                                                          Contingent
          634 E. BUCHTEL AVE APT 306                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9.86
          Ramin M. Alimard                                                      Contingent
          612 Kingsborough                                                      Unliquidated
          Chesapeake, VA 23320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAMIN YOUSSEFI                                                        Contingent
          1216 MAGDALYN DR                                                      Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAMIRO KRUSS                                                          Contingent
          8640 NW 29TH STREET                                                   Unliquidated
          SUNRISE, FL 33322                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAMIYA HOLMES                                                         Contingent
          2800 E. NORTHERN PARKWAY                                              Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAMNEEK DHILLON                                                       Contingent
          4680 N PARK LN                                                        Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1660 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1673 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.115
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAMON GARCIA                                                          Contingent
          431 NW 103RD TERRACE                                                  Unliquidated
          HOLLYWOOD, FL 33026                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $37.58
          Ramses Vega, MD PA                                                    Contingent
          3720 SW 107th Ave. #1                                                 Unliquidated
          Miami, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAN HUANG                                                             Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAN LI                                                                Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANA DAAS                                                             Contingent
          1120 N WESTWOOD AVE APT 2426                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANA DAAS                                                             Contingent
          1120 N WESTWOOD AVE APT 2425                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANA GHAISARI                                                         Contingent
          2618 WESTMAR CT APT 351                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1661 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1674 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANARDO WRIGHT                                                        Contingent
          3517 HILLSMERE RD                                                     Unliquidated
          BALTIMORE, MD 21207-5766                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANDALL SLONAKER                                                      Contingent
          1002 LAKE ST.                                                         Unliquidated
          APT 532                                                               Disputed
          KENT, OH 44240
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.116
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANDI BOHLER                                                          Contingent
          206B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.116
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANDY DUFF                                                            Contingent
          2424 N ERIE ST                                                        Unliquidated
          TOLEDO, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANDY KESS                                                            Contingent
          2828 CHRISTOPHER AVE                                                  Unliquidated
          BALTIMORE, MD 21214-1706                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANDY OLIVA                                                           Contingent
          4114 WOODACRE LANE                                                    Unliquidated
          TAMPA, FL 33624                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANDY OPONG                                                           Contingent
          1 HATFIELD ST UNIT 2                                                  Unliquidated
          WORCESTER, MA 01604                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1662 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1675 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANDY TUCKER                                                          Contingent
          2473 WARREN PARKWAY APT. #8                                           Unliquidated
          TWINSBURG, OH 44087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANEISHA WILLIAMS                                                     Contingent
          3301 PECAN SHADOW WAY                                                 Unliquidated
          MESQUITE, TX 75181                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANEITRA GROVER                                                       Contingent
          1647 WAVERLY WAY                                                      Unliquidated
          APT F                                                                 Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.116
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANEKA PRICE                                                          Contingent
          617 MANOR ST                                                          Unliquidated
          YORK, PA 17401                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANI RIGAUD                                                           Contingent
          2862 BELLAROSA CIRCLE                                                 Unliquidated
          WEST PALM BEACH, FL 33411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RANKEIRA GREENSLADE                                                   Contingent
          2800 36TH AVE                                                         Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAOUL MEVA                                                            Contingent
          1217 BRIGADOON TRAIL                                                  Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1663 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1676 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAPHAEL OUTLAW                                                        Contingent
          315 WEST 27 STREET                                                    Unliquidated
          BALTIMORE, MD 21211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAPHEAL DORSEY                                                        Contingent
          1433 ARGYLE AVENUE                                                    Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAQUEL HOPKINS                                                        Contingent
          830 YOUNG AVENUE NW                                                   Unliquidated
          PALM BAY, FL 32907                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAQUEVIA CALDWELL                                                     Contingent
          1881 NW 45TH STREET                                                   Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RARDNINA BROWN                                                        Contingent
          11 50TH STREET SE                                                     Unliquidated
          APT. 202                                                              Disputed
          WASHINGTON, DC 20019
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.116
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RARDNINA BROWN                                                        Contingent
          9305 MIDTOWN SQUARE                                                   Unliquidated
          APT. 2038                                                             Disputed
          SUITLAND, MD 20746
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.116
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASAGNYA THOUTAM                                                      Contingent
          77 FIR HILL ST APT 6B8                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1664 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1677 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHAD ARMBRISTER                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHAD ARMBRISTER                                                     Contingent
          6844 SW 20TH COURT                                                    Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHAD BOYD                                                           Contingent
          610 OTTER CREEK RD                                                    Unliquidated
          EDGEWOOD, MD 21040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHAD KITCHEN                                                        Contingent
          6216 HILLTOP AVENUE                                                   Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHAD RUSSELL                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHAD WHITAKER                                                       Contingent
          1304 LAKESIDE AVE                                                     Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHARA RAMDAS                                                        Contingent
          6637 COCONUT DR                                                       Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1665 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1678 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHAWN TRIBBLE-WOOTEN                                                Contingent
          20 AMBERSTONE CT APT B                                                Unliquidated
          ANNAPOLIS, MD 21403-5705                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHAWNEDA JONES                                                      Contingent
          113 WINDBLOWN CT                                                      Unliquidated
          BALTIMORE, MD 21209-1300                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHAYE YOUNG                                                         Contingent
          3500 NW 205TH STREET                                                  Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHEA HENDLEY                                                        Contingent
          4412 MARBLE HALL RD APT 223                                           Unliquidated
          BALTIMORE, MD 21218-1535                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHEL RIVERA                                                         Contingent
          975 NE 34TH AVE APART#102                                             Unliquidated
          HOMESTEAD, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHELL ANDERSON                                                      Contingent
          10821 WOODLAND AVENUE APT A                                           Unliquidated
          CLEVELAND, OH 44104                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHIA MYERS                                                          Contingent
          301D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1666 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1679 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHID JACKSON                                                        Contingent
          6441 NORTH CLAREMONT AVENUE APT 3                                     Unliquidated
          CHICAGO, IL 60645                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASHIKE DEANS                                                         Contingent
          232 W ST NW APT 21                                                    Unliquidated
          WASHINGTON, DC 20001                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASMUS LIND                                                           Contingent
          2016 N WESTWOOD AVE                                                   Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASMUS LINDSTROM                                                      Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASMUS LINSTROM                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RASOOL HINSON                                                         Contingent
          608C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.116
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAUDI NAVARRO                                                         Contingent
          17901 NW 68TH AVE                                                     Unliquidated
          APT: T207                                                             Disputed
          HIALEAH, FL 33015
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1667 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1680 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAUL BANOS                                                            Contingent
          9032 NW 163 TERR                                                      Unliquidated
          MIAMI, FL 33018                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAUL MOLLERA                                                          Contingent
          525 NW 125TH AVE                                                      Unliquidated
          MIAMI, FL 33182-1255                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAUL TORRES                                                           Contingent
          15870 SW 12TH ST                                                      Unliquidated
          PEMBROKE PINES, FL 33027                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVAE BRICE                                                           Contingent
          2604 KNORR AVE.                                                       Unliquidated
          CINCINNATI, OH 45214                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVEN BARNES                                                          Contingent
          9211 NW 13TH COURT                                                    Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVEN BRISSETT                                                        Contingent
          515 CRITTENDEN ST NW                                                  Unliquidated
          WASHINGTON, DC 20011                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVEN HANNA                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1668 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1681 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVEN LANE                                                            Contingent
          2031 NW 5TH TERRACE                                                   Unliquidated
          POMPANO BEACH, FL 33060                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVEN MILLER                                                          Contingent
          P.O. BOX 335043                                                       Unliquidated
          NORTH LAS VEGAS, NV 89033                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVEN MONROE                                                          Contingent
          205C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.116
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVEN MONROE                                                          Contingent
          205B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.116
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVEN MOODY                                                           Contingent
          2140 MADISON AVE. APT. 10D                                            Unliquidated
          NEW YORK, NY 10037                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVEN RINGO                                                           Contingent
          223 MEMORY LANE                                                       Unliquidated
          HARKER HEIGHTS, TX 76548                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVEN SMITH                                                           Contingent
          3920 NW 185ST                                                         Unliquidated
          CAROL CITY, FL 33055                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1669 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1682 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVEN WILLIAMS                                                        Contingent
          11901 BIZET COURT                                                     Unliquidated
          FTWASHINGTON, MD 20744                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVEN WITCHEY                                                         Contingent
          1155 MARTIN ROAD                                                      Unliquidated
          MOGADORE, OH 44260                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVINDRA GUDNEPPANAVAR                                                Contingent
          55 FIR HILL, APT # 11B10                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAVYN WILLIAMS                                                        Contingent
          19220 NW 5TH COURT                                                    Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAWAN MUMAYIZ                                                         Contingent
          1905 FREDERICK RD                                                     Unliquidated
          CATONSVILLE, MD 21228-5507                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAWLEN DAVIS                                                          Contingent
          4111 VICTROLA DR                                                      Unliquidated
          STOCKTON, CA 95219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $130.34
          Ray Hubbard Emerg Phy, PLLC                                           Contingent
          6800 Scenic Dr.                                                       Unliquidated
          Rowlett, TX 75088                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1670 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1683 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ray'Quon Robinson                                                     Contingent
          6268 Mill Creek Court                                                 Unliquidated
          Hamilton, OH 45011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYA AL SAADI                                                         Contingent
          55 FIR HILL, APT. 7B11                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYAN ALAHMARI                                                        Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYCE RISSER                                                          Contingent
          722 PINE VALLEY LN APT 203                                            Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYCE RISSER                                                          Contingent
          602 N BYRNE RD                                                        Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYLE HERNANDEZ                                                       Contingent
          133 NE 2ND AVE                                                        Unliquidated
          APT #310                                                              Disputed
          MIAMI, FL 33132
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.116
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYMIR BECKETT                                                        Contingent
          1014 TUSCOLA AVENUE                                                   Unliquidated
          SALISBURY, MD 21801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1671 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1684 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYMOND GUERRERO                                                      Contingent
          2028 OAKHURST WAY                                                     Unliquidated
          RIVIERA BEACH, FL 33404                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYMOND PENA                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYMOND RODRIGUEZ MORALES                                             Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYMOND VORHEES                                                       Contingent
          602 PERRY STREET                                                      Unliquidated
          WAPAKONETA, OH 45895                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYMUNDO CAMPOS                                                       Contingent
          737 GRAMBLING DRIVE                                                   Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYMUNDO DEJESUS                                                      Contingent
          22118 CLIPPER DR                                                      Unliquidated
          GREAT MILLS, MD 20634                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYNA BLACKWOOD                                                       Contingent
          18831 NE 3RD CT APT 501                                               Unliquidated
          MIAMI, FL 33179-3817                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1672 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1685 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYNA WALLACE                                                         Contingent
          17133 PAPS LANE                                                       Unliquidated
          HAGERSTOWN, MD 21740                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYNARD ANDERSON                                                      Contingent
          611 SW 29TH TERRACE                                                   Unliquidated
          DAVIE, FL 33312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYNARD FREEMAN                                                       Contingent
          6107 SPELL RD                                                         Unliquidated
          CLINTON, MD 20735-3806                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYNEE KIRKPATRICK                                                    Contingent
          32 HAYSTACK RD                                                        Unliquidated
          CLIFTON PARK, NY 12065                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYNELIS VALDEZ                                                       Contingent
          3430 SW 35TH ST                                                       Unliquidated
          WEST PARK, FL 33023-6329                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYSHARD CCRAY                                                        Contingent
          2711 SE 16TH AVE                                                      Unliquidated
          HOMESTEAD, FL 33035                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYSHARD MACCRAY                                                      Contingent
          2711 SE 16TH AVE                                                      Unliquidated
          APT. 201                                                              Disputed
          HOMESTEAD, FL 33035
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1673 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1686 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYVEN LYNCH                                                          Contingent
          500 NORTH CHURCH STREET                                               Unliquidated
          MCCOLL, SC 29570                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAYVEN TOWNSEND                                                       Contingent
          37 BROOKEBURY DR                                                      Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RAZIEL DURODOYE                                                       Contingent
          1323 HOWARD RD                                                        Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REAGAN LINDSAY                                                        Contingent
          2206 MERCER RD                                                        Unliquidated
          NEW BRIGHTON, PA 15066                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,440.23
          REALTOX LABS, LLC                                                     Contingent
          200 Business Center Dr                                                Unliquidated
          REISTERSTOWN, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3779
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECA MORALES                                                        Contingent
          2634 WEST 68 PLACE                                                    Unliquidated
          HIALEAH GARDENS, FL 33016-5404                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECA TEJEDA                                                         Contingent
          14700 NE 10TH CT                                                      Unliquidated
          NORTH MIAMI, FL 33161                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1674 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1687 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.116
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA ABBOTT                                                        Contingent
          3521 OLD YORK RD                                                      Unliquidated
          BALTIMORE, MD 21218-2559                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA ANDRE                                                         Contingent
          900 NW 139TH ST                                                       Unliquidated
          MIAMI, FL 33168-6704                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA BLALCOK                                                       Contingent
          10308 MUSKET CT                                                       Unliquidated
          FT WASHINGTON, MD 20744-3921                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA BLALOCK                                                       Contingent
          10308 MUSKET CT                                                       Unliquidated
          FT WASHINGTON, MD 20744-3921                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA FISCHER                                                       Contingent
          53 PARKWOOD BOULEVARD                                                 Unliquidated
          MANSFIELD, OH 44906                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA GARCIA                                                        Contingent
          14044 SW 106TH TERRACE                                                Unliquidated
          MIAMI, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA GARNETT                                                       Contingent
          5879 LAFAYETTE ROAD                                                   Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1675 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1688 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA GORDON                                                        Contingent
          10256 DUNCAN PLAINS ROAD                                              Unliquidated
          JOHNSTOWN, OH 43031                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA GREEN                                                         Contingent
          1 STONEY HILL CIR                                                     Unliquidated
          COVENTRY, RI 02816                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA HARAF                                                         Contingent
          2617 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA JOHNSON                                                       Contingent
          5994 HEATHER LANE                                                     Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA KAMBER                                                        Contingent
          128 DUNMORE DRIVE                                                     Unliquidated
          JUPITER, FL 33458                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA KAMBER                                                        Contingent
          8414 CARGILL PT                                                       Unliquidated
          WEST PALM BEACH, FL 33411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA KRASNIEWSKI                                                   Contingent
          532 PASADENA BLVD                                                     Unliquidated
          TOLEDO, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1676 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1689 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA OLUSOLA                                                       Contingent
          3712 BRICE RUN RD                                                     Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA PIETSCH                                                       Contingent
          278 TORREY STREET                                                     Unliquidated
          APT. F                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA POCHEDLY                                                      Contingent
          11406 VAUGHN ROAD                                                     Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Rebecca Reinhardt                                                     Contingent
          15040 Norfolk Ln                                                      Unliquidated
          Fort Lauderdale, FL 33331                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA SCHLESINGER                                                   Contingent
          202 TWIN OAKS ROAD                                                    Unliquidated
          APARTMENT 12                                                          Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA SKIDMORE                                                      Contingent
          841 LAKEWAY CT W                                                      Unliquidated
          WESTERVILLE, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA SPENCER                                                       Contingent
          1156 OLD RIDGE RD                                                     Unliquidated
          AVELLA, PA 15312                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1677 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1690 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA SPRINGMAN                                                     Contingent
          1462 EDITH ST                                                         Unliquidated
          LOUISVILLE, OH 44641                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA TACHIE                                                        Contingent
          1384 PONDVIEW AVENUE                                                  Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA WELKE                                                         Contingent
          1120 N WESTWOOD AVE APT 7104                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCA ZAMANI                                                        Contingent
          2526 CANTERBURY RD                                                    Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBECCAK FOOR                                                         Contingent
          2334 HINDE                                                            Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBEKAH FRANCOIS                                                      Contingent
          1100 NW15TH PLACE                                                     Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBEKAH PAUL                                                          Contingent
          5851 G HOLMBERG RD                                                    Unliquidated
          COCONUT CREEK, FL 33067                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1678 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1691 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $62.78
          Rebekah S. Kim                                                        Contingent
          1625 N George Mason Dr. #334                                          Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBEKAH VENSEL                                                        Contingent
          825 YORK RD                                                           Unliquidated
          CARLISLE, PA 17015-9253                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBEKAH WEISMANTEL                                                    Contingent
          1081 CONCORD DRIVE                                                    Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REBEKKA APARDIAN                                                      Contingent
          1922 GRECOURT DR                                                      Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RECARDO WILLIAMS                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $66.92
          Recon Ortho Assoc II PC                                               Contingent
          Glenview Corporate Center                                             Unliquidated
          3300 Tillman Dr., Ste. 201                                            Disputed
          Bensalem, PA 19020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $20,385.00
          RECOVERY PUMP LLC                                                     Contingent
          9 Lacrue Ave Ste 108                                                  Unliquidated
          GLEN MILLS, PA 19342                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6082
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1679 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1692 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $20.19
          Rediclinic Austin, LLC                                                Contingent
          9 E Greenway Plaza                                                    Unliquidated
          Suite 2950                                                            Disputed
          Houston, TX 77046
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REED DAVIS                                                            Contingent
          1850 SILVER LAKE AVE                                                  Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REEM AL RASHDI                                                        Contingent
          55 FIR HILL, APT. 7B11                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REEM BAKHURAYBAH                                                      Contingent
          6095 PEBBLEBROOK LANE APT 3                                           Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REENA SAITOTI                                                         Contingent
          414 CRYSTAL POINT DR.                                                 Unliquidated
          DAYTON, OH 45459                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REENAM MEHTA                                                          Contingent
          77 FIR HILL TOWERS APT 8B11                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REENAM MHTA                                                           Contingent
          3901 FOX GLEN DRIVE                                                   Unliquidated
          IRVING, TX 75062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1680 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1693 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REEVE BOWLING                                                         Contingent
          820 EAST MINNEHAHA PARKWAY                                            Unliquidated
          MINNEAPOLIS, MN 55417                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGAN EVERISS                                                         Contingent
          17760 ALEXANDER RD                                                    Unliquidated
          WALTON HILLS, OH 44146                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGAN STAGER                                                          Contingent
          546 CAMBRIDGE DR                                                      Unliquidated
          OREGON, OH 43616                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $214.36
          Regents of University of Michigan
          Attn: Mark S. Schlissel, President                                    Contingent
          University of Michigan                                                Unliquidated
          2074 Fleming Building                                                 Disputed
          Ann Arbor, MI 48109-1340
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGINA BUNCE                                                          Contingent
          3809 NW 76TH WAY                                                      Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGINA BUNCE                                                          Contingent
          2242 POLK ST                                                          Unliquidated
          HOLLYWOOD, FL 33020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGINA ROTHSHTEIN                                                     Contingent
          7138 CHAMBERSBURG DR                                                  Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1681 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1694 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Reginald Baxter                                                       Contingent
          121 Hillwood Dr.                                                      Unliquidated
          Hendersonville, TN 37075                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGINALD BRIDGES                                                      Contingent
          2201 DECKMAN LN                                                       Unliquidated
          SILVER SPRING, MD 20906-2264                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGINALD CORNER                                                       Contingent
          3018 14TH ST NW                                                       Unliquidated
          CANTON, OH 44708                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGINALD JONES                                                        Contingent
          1821 PARKER LANE                                                      Unliquidated
          TWINSBURG, OH 44087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGINALD LARYEA                                                       Contingent
          320 POWER STREET                                                      Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGINALD LARYEA                                                       Contingent
          373 CARROLL ST                                                        Unliquidated
          AKRON, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGINALD MCCREE                                                       Contingent
          828 MCKINLEY AVENUE                                                   Unliquidated
          BEDFORD, OH 44146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1682 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1695 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGINALD MOORE                                                        Contingent
          181 TALBOT DRIVE                                                      Unliquidated
          BEDFORD, OH 44146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGINE GAMBRELL                                                       Contingent
          931 N LINWOOD AVE                                                     Unliquidated
          BALTIMORE, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGINE HOLLOWAY                                                       Contingent
          9 VAN YERRELL COURT                                                   Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Regional Income Tax Agency                                            Contingent
          PO Box 89478                                                          Unliquidated
          Cleveland, OH 44101                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REGLA DE ARMAS                                                        Contingent
          29420 SW 152 AVE                                                      Unliquidated
          HOMESTEAD, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $663.24
          Rehab Provider Network Ohio, Inc.                                     Contingent
          4716 Old Gettysburg Rd.                                               Unliquidated
          PO Box 2034                                                           Disputed
          Mechanicsburg, PA 17055
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $97.57
          Rehabclinics SPT, Inc.                                                Contingent
          4716 Old Gettysburg Rd.                                               Unliquidated
          PO Box 2034                                                           Disputed
          Mechanicsburg, PA 17055
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1683 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1696 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REHAM ALIA                                                            Contingent
          2245 UNIVERSITY HILLS BLVD                                            Unliquidated
          APT 101                                                               Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REHAN PEERZADA                                                        Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REHAN PEERZADA                                                        Contingent
          80 E. EXCHANGE ST                                                     Unliquidated
          APT 457B                                                              Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REHMAN TARIQ                                                          Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REID WILKINS                                                          Contingent
          7069 QUAIL LAKES DR                                                   Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REINA HOWARD                                                          Contingent
          15710 RIVERSIDE DR W APT 5W                                           Unliquidated
          NEW YORK, NY 10032-7038                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $138.93
          Reiss Kang Burks Jayanetti & Per                                      Contingent
          6200 Sunset Dr., Ste. 505                                             Unliquidated
          Miami, FL 33143-4830                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1684 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1697 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Reliable Solutions Group                                              Contingent
          7515 Pearl Rd.                                                        Unliquidated
          Suite 101                                                             Disputed
          Cleveland, OH 44130
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENADA JACKSON                                                        Contingent
          2314 BLOOMFIELD DRIVE                                                 Unliquidated
          ARLINGTON, TX 76012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENAE BRYCE                                                           Contingent
          18710 NW 27TH AVE                                                     Unliquidated
          APT 206                                                               Disputed
          MIAMI GARDENS, FL 33056
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENAE BRYCE                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENAE MILLER                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENARDA HUGHES                                                        Contingent
          530 BUCKINGHAM RD #1317                                               Unliquidated
          RICHARDSON, TX 75081                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENARDA MADARANG                                                      Contingent
          10000 WALNUT ST APT 1002                                              Unliquidated
          DALLAS, TX 75243                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1685 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1698 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $910.00
          RENATO BERGER, MD                                                     Contingent
          5300 W Hillsboro Blvd Ste 110                                         Unliquidated
          COCONUT CREEK, FL 33073                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4528
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENAUD                                                                Contingent
          639 NE 160 ST                                                         Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENE ARAUZ                                                            Contingent
          5499 NW 171 TER                                                       Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENE BULLOCK                                                          Contingent
          303 52ND ST, APARTMENT 2                                              Unliquidated
          BALTIMORE, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,295.34
          Rene L. Lopez-Guerrero                                                Contingent
          3445 NW 7th St.                                                       Unliquidated
          Miami, FL 33125                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENE PADILLA                                                          Contingent
          1623 FM 1182                                                          Unliquidated
          ENNIS, TX 75119                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENE WILLIAMS                                                         Contingent
          3122 WHISPERING PINES DRIVE #33                                       Unliquidated
          SILVER SPRING, MD 20906                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1686 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1699 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENEE BORSHCHUKOVA                                                    Contingent
          4141 NAUTILUS DR                                                      Unliquidated
          4A                                                                    Disputed
          MIAMI BEACH, FL 33140
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENEE BOWEN                                                           Contingent
          1700 E COLDSPRING LN                                                  Unliquidated
          HARPER-TUBMAN HALL                                                    Disputed
          BALTIMORE, MD 21251
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Renee Cornish                                                         Contingent
          1809 Ridgewood Ave                                                    Unliquidated
          Baltimore, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENEE MURRY                                                           Contingent
          7734 OAKHILL RD                                                       Unliquidated
          APT F                                                                 Disputed
          NORTH ROYALTON, OH 44133
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENEE SUMMERVILLE                                                     Contingent
          1543 BURNWOOD RD                                                      Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENGGIE PAUL                                                          Contingent
          5446 SUNSEEKER BOULEVARD                                              Unliquidated
          LAKE WORTH, FL 33463                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENIL UKANI                                                           Contingent
          1609 HERITAGE DRIVE                                                   Unliquidated
          PITTSBURGH, PA 15237                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1687 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1700 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENUKA PATIL                                                          Contingent
          634E BUCHTEL AVENUE APT 315                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Renzo Carranza                                                        Contingent
          10149 Ridgeline Dr.                                                   Unliquidated
          Montgomery Village, MD 20886-3011                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RENZO CARRANZA                                                        Contingent
          10149 RIDGELINE DR                                                    Unliquidated
          GAITHERSBURG, MD 20886-3011                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REON HARRIOTT                                                         Contingent
          14537 232ND ST APT 1C                                                 Unliquidated
          APT 1C                                                                Disputed
          SPRINGFIELD GARDENS, NY 11413-3937
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $615.22
          Reproductive Gynecology, Inc.                                         Contingent
          95 Arch St., Suite 250                                                Unliquidated
          Akron, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RESHEDA SCOTT                                                         Contingent
          712 BURNWOOD DRIVE                                                    Unliquidated
          IRVING, TX 75062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $16,640.50
          Reston Hospital Center                                                Contingent
          1850 Town Center Pkwy                                                 Unliquidated
          Reston, VA 20190                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6742
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1688 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1701 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Reuben Mackintosh                                                     Contingent
          1110 Belvedere Rd.                                                    Unliquidated
          Apt. D                                                                Disputed
          Baltimore, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REUBEN MACKINTOSH                                                     Contingent
          1110 BELVEDERE ROAD, APT. D                                           Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REY GENOVEZ                                                           Contingent
          19301 MOSSBROOK CT                                                    Unliquidated
          GERMANTOWN, MD 20874                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REYANNA RUIZ                                                          Contingent
          2908 GRADWOHL RD                                                      Unliquidated
          TOLEDO, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REYNA JACKSON                                                         Contingent
          4753 DUNCANVILLE ROAD, APT 804                                        Unliquidated
          DALLAS, TX 75236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REYNAUL CONNOR                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          REYUANA GARDNER                                                       Contingent
          5739 CYPRESS CIRCLE                                                   Unliquidated
          TALLAHASSEE, FL 32303                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1689 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1702 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.117
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $97.65
          RGH at Roanoke Rapids                                                 Contingent
          2066 NC-125                                                           Unliquidated
          Roanoke Rapids, NC 27870                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RHEA PORTER                                                           Contingent
          10 LIGHT STREET                                                       Unliquidated
          #1822                                                                 Disputed
          BALTIMORE, MD 21202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RHEA PORTER                                                           Contingent
          1700 EAST COLD SPRING LANE                                            Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RHIANNON MAXAM                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RHIEM ALLEN                                                           Contingent
          18121 MARKSMAN CIRCLE APT 202                                         Unliquidated
          OLNEY, MD 20832                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RHODRICIA FRANCIS                                                     Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RHONDA AGUITON                                                        Contingent
          214 NAPOLEON RD APT 71                                                Unliquidated
          BOWLING GREEN, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1690 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1703 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RHONDA LEE                                                            Contingent
          1738 NW 115TH ST                                                      Unliquidated
          MIAMI, FL 33167                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RHONESHA ROBINSON                                                     Contingent
          3618 EAST 53RD STREET                                                 Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RHYLESSA ALLEN                                                        Contingent
          4790 CLAIRELEE DR                                                     Unliquidated
          OWINGS MILLS, MD 21117-4763                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICARDO ACEVEDO                                                       Contingent
          3315 PALOMINO DR                                                      Unliquidated
          HOLLYWOOD, FL 33024-2346                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICARDO CEBALLOS VARGAS                                               Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICARDO CUNNINGHAM                                                    Contingent
          7254 MCCLEAN BLVD                                                     Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICARDO HARRELL                                                       Contingent
          4334 F ST SE                                                          Unliquidated
          WASHINGTON, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1691 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1704 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICARDO LOPEZ                                                         Contingent
          12900 SW 74TH AVE                                                     Unliquidated
          MIAMI, FL 33156                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICARDO MICHELENA-BLASCO                                              Contingent
          7751 NW 107TH AVE                                                     Unliquidated
          BUILDING 2 - APT 616                                                  Disputed
          DORAL, FL 33178
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICARDO MICHELENA-BLASCO                                              Contingent
          601 NE 23 STREET                                                      Unliquidated
          APT 1705                                                              Disputed
          MIAMI, FL 33137
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICARDO SUAREZ                                                        Contingent
          820 SW 14TH STREET                                                    Unliquidated
          FORT LAUDERDALE, FL 33315                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICE                                                                  Contingent
          7853 LEVY CT                                                          Unliquidated
          PASADENA, MD 21122                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICH HALL                                                             Contingent
          1031 SW PAAR DR                                                       Unliquidated
          PORT ST. LUCIE, FL 34953                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Richa Brown                                                           Contingent
          3611 Ferndale Ave.                                                    Unliquidated
          Gwynn Oak, MD 21207-7162                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1692 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1705 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD ANAYA                                                         Contingent
          8533 SW 5TH ST                                                        Unliquidated
          APT. 305                                                              Disputed
          PEMBROKE PINES, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD FORD                                                          Contingent
          6363 SAINT CHARLES AVENUE                                             Unliquidated
          NEW ORLEANS, LA 70118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD FORFUNGTU                                                     Contingent
          1963 SAWBURY BLVD                                                     Unliquidated
          COLUMBUS, OH 43235                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD FURNER                                                        Contingent
          PO BOX 33                                                             Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD GYAMERAH                                                      Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD HAMPTON                                                       Contingent
          8457 BRAODWAY ST.                                                     Unliquidated
          WESTMORELAND CITY, PA 15692                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD HARRIS                                                        Contingent
          1369 EASTMAN ST                                                       Unliquidated
          ZANESVILLE, OH 43701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1693 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1706 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD KALLAY                                                        Contingent
          11448 131ST AVE                                                       Unliquidated
          LARGO, FL 33778                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD KALLAY                                                        Contingent
          671 ALLYN ST                                                          Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD LEFFLER                                                       Contingent
          1124 LENNOX AVENUE NORTHEAST                                          Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD MILFORD                                                       Contingent
          2436 FRASHURE DRIVE                                                   Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD MILFORD                                                       Contingent
          3141 HILLIER ROAD                                                     Unliquidated
          NORTON, OH 44203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD PHAM                                                          Contingent
          394 S GREEN RD                                                        Unliquidated
          SOUTH EUCLID, OH 44121                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD SWEETING                                                      Contingent
          8703 DOLOMITE DR.                                                     Unliquidated
          EL PASO, TX 79934                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1694 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1707 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD VOIGT                                                         Contingent
          2529 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHARD WILLIAMS                                                      Contingent
          521 OAKLAND AVE                                                       Unliquidated
          BALTIMORE, MD 21223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHELIEU WILLIAMS                                                    Contingent
          3290 WELLBROOK DRIVE                                                  Unliquidated
          LOGANVILLE, GA 30052                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICHELLE ROLLE                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $110.00
          Richfield Chiropractic Center                                         Contingent
          4028 Broadview Rd. #C                                                 Unliquidated
          Richfield, OH 44286                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6858
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICKEISHA HENRY                                                       Contingent
          23930 BANBURY CIRCLE                                                  Unliquidated
          APT 6                                                                 Disputed
          WARRENSVILLE, OH 44128
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICKELL JOHNSON                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1695 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1708 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICKIA MONCUR                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICKIYA THOMAS                                                        Contingent
          3351 SHREWSBURY RD                                                    Unliquidated
          ABINGDON, MD 21009                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICKY CRUZ                                                            Contingent
          4475 GINGER AVENUE                                                    Unliquidated
          DALLAS, TX 75211                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RICKY DAVIS                                                           Contingent
          406C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RIDWAN OBAFEMI-BABATUNDE                                              Contingent
          3514 CORN STREAM RD                                                   Unliquidated
          RANDALLSTOWN, MD 21133-2437                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RIDWAN SHUAIB                                                         Contingent
          1 TIDEWATER CT                                                        Unliquidated
          APT K                                                                 Disputed
          COCKEYSVILLE, MD 21030
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RIELEY WINDMANN                                                       Contingent
          357 S. MEADOW SONG CT.                                                Unliquidated
          NEW PALESTINE, IN 46163                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1696 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1709 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RIFATH ARA ALAM BARSHA                                                Contingent
          2906 SAINT PAUL ST, APT 3C                                            Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Right Click Marketing & Management                                    Contingent
          PO Box 327                                                            Unliquidated
          Hinckley, OH 44233                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RIGOBERTO CASTILLO                                                    Contingent
          1107 NORTH DUNCANVILLE ROAD                                           Unliquidated
          DUNCANVILLE, TX 75104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RIHAM ALABED                                                          Contingent
          3850 WYNDHAM RIDGE DR APT 207                                         Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RIHAM ALABED                                                          Contingent
          2031 TRICASO DR                                                       Unliquidated
          N CANTON, OH 44720                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Riky Phoeng                                                           Contingent
          204 Vista Dr.                                                         Unliquidated
          Columbus, OH 43230-5908                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RIKY PHOENG                                                           Contingent
          204 VISTA DRIVE                                                       Unliquidated
          GAHANNA, OH 43230-5908                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1697 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1710 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RILEY CARR                                                            Contingent
          4709 LABURNUM DR                                                      Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RILEY DALY                                                            Contingent
          14980 S DIXIE HWY                                                     Unliquidated
          MONROE, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RILEY DEARTH                                                          Contingent
          5585 CHAPEL HILL COURT SOUTH                                          Unliquidated
          WARREN, OH 44483                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RILEY GIBBS                                                           Contingent
          11853 OLD MILL RD                                                     Unliquidated
          SPENCER, OH 44275                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RILEY HARPSTER                                                        Contingent
          1914 TOWNSHIP ROAD 1095                                               Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RILEY KEONIG                                                          Contingent
          202 LAUREL WOODS WAY                                                  Unliquidated
          CURRITUCK, NC 02792-9972                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RILEY KIZER                                                           Contingent
          5352 COMMONWEALTH AVE                                                 Unliquidated
          MASON, OH 45040                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1698 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1711 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RILEY KOENIG                                                          Contingent
          202 LAUREL WOODS WAY                                                  Unliquidated
          CURRITUCK, NC 02792-9972                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RILEY WOMACK                                                          Contingent
          2645 BOCAGE LAKE DR                                                   Unliquidated
          BATON ROUGE, LA 70809-1040                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RINAJAH MUNNINGS                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RIONA MAHARAJ                                                         Contingent
          3605 HIGH RIDGE WAY APT. 105                                          Unliquidated
          BOYNTON BEACH, FL 33426                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RIPOLL O'CONNOR                                                       Contingent
          816 E. MOWRY DR. APT.# 817                                            Unliquidated
          HOMESTEAD, FL 33030                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RISAKO KADO                                                           Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RISHIKUMAR PATEL                                                      Contingent
          2552 CONRAD AVENUE                                                    Unliquidated
          AKRON, OH 44314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1699 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1712 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RISIKATU GIWA-OTUSAJO                                                 Contingent
          3502 DIAZ CT                                                          Unliquidated
          RANDALLSTOWN, MD 21133-2510                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Risk Matters, LLC                                                     Contingent
          811 Madison Ave.                                                      Unliquidated
          Toledo, OH 43604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       DU01
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RITCHKIA CADET                                                        Contingent
          720 NW 113TH ST                                                       Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RIVER ALLBAUGH                                                        Contingent
          8406 ALDERPOINT TERRACE NW                                            Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $286.40
          River Centre Clinic                                                   Contingent
          5465 Main St.                                                         Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,892.00
          RIVER OAKS HOSPITAL                                                   Contingent
          PO BOX 538488                                                         Unliquidated
          NEW ORLEANS, LA 70123                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0862
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $472.09
          Riverside Methodist Hospital                                          Contingent
          3535 Olentangy River Rd.                                              Unliquidated
          Columbus, OH 43214                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1700 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1713 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,705.00
          Riverside Surgical Associates                                         Contingent
          3545 Olentangy River Rd.                                              Unliquidated
          #525                                                                  Disputed
          Columbus, OH 43214
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       7010                         Is the claim subject to offset?     No       Yes


 3.118
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RIYA PATEL                                                            Contingent
          528 GENTRY CIR E                                                      Unliquidated
          RICHMOND HEIGHT, OH 44143                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Rnija Dean                                                            Contingent
          2308 Tarelton Ln                                                      Unliquidated
          Apt. E                                                                Disputed
          Parkville, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROAA ELHAG                                                            Contingent
          10 SOMERSET AVE                                                       Unliquidated
          POCOMOKE CITY, MD 21851-1339                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROAMEL HENRY                                                          Contingent
          6012 OFFSHORE GRN                                                     Unliquidated
          COLUMBIA, MD 21045-3822                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROASIA SMITH                                                          Contingent
          2738 RENEGADE DRIVE                                                   Unliquidated
          APT. 102                                                              Disputed
          ORLANDO, FL 32808
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROASIA SMITH                                                          Contingent
          984 VINERIDGE RUN                                                     Unliquidated
          APT 202                                                               Disputed
          ALTAMONTE SPRINGS, FL 32714
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1701 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1714 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT ALLING                                                         Contingent
          7 COLYER ROAD                                                         Unliquidated
          FREDERICKSBURG, VA 22406                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT BALCH                                                          Contingent
          7424 SANDY CREEK RD                                                   Unliquidated
          SANTA FE, NM 87505                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT BALLI                                                          Contingent
          2375 SHADE PARK DRIVE                                                 Unliquidated
          AKRON, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT BARCLAY                                                        Contingent
          2501 WEST ALLEGHENY AVENUE                                            Unliquidated
          PHILADELPHIA, PA 19132                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT BARNETT                                                        Contingent
          2500 NW 110 TERRACE                                                   Unliquidated
          SUNRISE, FL 33322                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT BARTON                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT BASKERVILLE                                                    Contingent
          3729 PATTERSON AVE                                                    Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1702 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1715 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT BOGANTZ                                                        Contingent
          14655 TRENTON RD                                                      Unliquidated
          SUNBURY, OH 43074-9332                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT BRUNNER                                                        Contingent
          2510 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT CANNON                                                         Contingent
          15250 OLD MANSFIELD RD                                                Unliquidated
          FREDERICKTOWN, OH 43019                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT DAVIS                                                          Contingent
          13889 FISH EAGLE DRIVE WEST                                           Unliquidated
          JACKSONVILLE, FL 32226                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT DEANS                                                          Contingent
          14630 ENSIGN ROAD                                                     Unliquidated
          BURTON, OH 44021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT EASTERLING                                                     Contingent
          2751 KINGSFORD DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $244.20
          Robert F. Naples, DO                                                  Contingent
          2249 State Rt. 5                                                      Unliquidated
          Cortland, OH 44410                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4565
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1703 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1716 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.118
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT FRYE                                                           Contingent
          377 VISTA RIDGE DRIVE                                                 Unliquidated
          SOUTH LEBANON, OH 45065-8758                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT GALLEGOS                                                       Contingent
          2224 VZ COUNTY ROAD 2801                                              Unliquidated
          MABANK, TX 75147                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT HOLDEN                                                         Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT INGRAM                                                         Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT JOBE                                                           Contingent
          6175 BEAVER LAKE DRIVE                                                Unliquidated
          GROVE CITY, OH 43123                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT JONES                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A207                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT KELLEY                                                         Contingent
          3112 MARKWOOD LN                                                      Unliquidated
          SPRINGFIELD, IL 62712                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1704 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1717 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT KOPKO                                                          Contingent
          15630 RIVER VIEW PL                                                   Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT LONG                                                           Contingent
          2401 FORT DR                                                          Unliquidated
          SUITLAND, MD 20746-1113                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $520.00
          ROBERT M. PEROVICH MD                                                 Contingent
          2855 N University Dr Ste 500                                          Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6713
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT MARTIN                                                         Contingent
          6510 MAIN ST. #109                                                    Unliquidated
          MIAMI LAKES, FL 33014                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT MASON                                                          Contingent
          2205 NORTH PANNES AVENUE                                              Unliquidated
          COMPTON, CA 90221                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT MCCLELLAN                                                      Contingent
          25300 ROCKSIDE ROAD APT 426                                           Unliquidated
          BEDFORD HEIGHTS, OH 44146                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $48.64
          Robert Mercante                                                       Contingent
          145 Greens Rd.                                                        Unliquidated
          Fort Lauderdale, FL 33321                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1705 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1718 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT NAPPIER                                                        Contingent
          9951 GOOD LUCK RD APT T3                                              Unliquidated
          LANHAM, MD 20706-3268                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT NELSON                                                         Contingent
          1191 LAKE ROAD                                                        Unliquidated
          CONNEAUT, OH 44030                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT PAULINO                                                        Contingent
          17365 SW 31ST COURT                                                   Unliquidated
          MIRAMAR, FL 33029                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $362.02
          ROBERT PICKARD                                                        Contingent
          7000 SW 62nd Ave                                                      Unliquidated
          CORAL GABLES, FL 33146                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9165
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $131.38
          Robert S. Smith, MD, Inc.                                             Contingent
          11810 Wills Rd.                                                       Unliquidated
          Alpharetta, GA 30009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Robert Spies                                                          Contingent
          16 Pepper Ridge Rd.                                                   Unliquidated
          Cleveland, OH 44124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT STRADER                                                        Contingent
          7326 CAPEL DRIVE                                                      Unliquidated
          INDIANAPOLIS, IN 46259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1706 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1719 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT TEACHEY                                                        Contingent
          6716 GREEN HAVEN RD                                                   Unliquidated
          LANHAM, MD 20706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT THORNTON                                                       Contingent
          3821 REXMERE RD                                                       Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT TOELKE                                                         Contingent
          607 PINE VALLEY LN APT 203                                            Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT VARGO                                                          Contingent
          71536 NEGUS RD                                                        Unliquidated
          MARTINS FERRY, OH 43935                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $19,130.00
          ROBERT W EGERMAYER PT                                                 Contingent
          522 S Broad St                                                        Unliquidated
          GLEN ROCK, NJ 07452                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9355
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,091.00
          Robert W. Cutsinger, PAC                                              Contingent
          1500 E Medical Center Dr.                                             Unliquidated
          SPC 5864                                                              Disputed
          Ann Arbor, MI 48109
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       6289                         Is the claim subject to offset?     No       Yes


 3.119
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERT WILSON                                                         Contingent
          458 SAUNDERS AVE                                                      Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1707 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1720 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERTO ALER-VELAZQUEZ                                                Contingent
          1567 TWIN OAKS DR                                                     Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERTO BARRETO                                                       Contingent
          13310 N. CALUSA CLUB DRIVE                                            Unliquidated
          MIAMI, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERTO CAO                                                           Contingent
          15720 TURNBERRY DRIVE                                                 Unliquidated
          MIAMI LAKES, FL 33014                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERTO CARLOS SANCHEZ PEREZ                                          Contingent
          201A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERTO DOMINGUEZ                                                     Contingent
          727 HOOVER STREET                                                     Unliquidated
          CHANNELVIEW, TX 77530                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERTO GONZALEZ-HEREDIA                                              Contingent
          518 ASBURY PARK                                                       Unliquidated
          GARLAND, TX 75043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERTO HERNANDEZ                                                     Contingent
          221 JORDAN DRIVE                                                      Unliquidated
          DESOTO, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1708 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1721 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBERTO MEJIA                                                         Contingent
          469 BUCKINGHAM CIRCLE                                                 Unliquidated
          DAVENPORT, FL 33897                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBIN BRAZLEY                                                         Contingent
          7611 POST ROAD                                                        Unliquidated
          HANOVER, MD 21076                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBIN JONES                                                           Contingent
          4700 RENWICK AVE                                                      Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBIN MCDONALD                                                        Contingent
          2502 RIGGS AVE                                                        Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,134.82
          Robinson Health System                                                Contingent
          6847 N Chestnut St.                                                   Unliquidated
          Ravenna, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBYN MARCHMAN                                                        Contingent
          1715 ZABALA DRIVE                                                     Unliquidated
          DALLAS, TX 75002                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBYN MILLER                                                          Contingent
          2825 N.W 96TH STREET                                                  Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1709 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1722 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBYN ONUORAH                                                         Contingent
          9570 RIGGS STREET                                                     Unliquidated
          BEAUMOUTH, TX 77707                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBYN-LEIGH HEARNE                                                    Contingent
          809 NE 199TH ST APT 101                                               Unliquidated
          MIAMI, FL 33179-3076                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROBYN-LEIGH HEARNE                                                    Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROCHELLE JOHNSON                                                      Contingent
          13446 BUCHANAN DR                                                     Unliquidated
          FORT WASHINGTON, MD 20744-2904                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROCHELLE RIOS                                                         Contingent
          1116 W BOGART RD                                                      Unliquidated
          SANDUSKY, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Rodger Dilla                                                          Contingent
          627 Crosby St.                                                        Unliquidated
          Akron, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODGER DILLA                                                          Contingent
          627 CROSBY ST.                                                        Unliquidated
          APT. A                                                                Disputed
          AKRON, OH 44302
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1710 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1723 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODGER GURDON                                                         Contingent
          12424 GABLE LANE                                                      Unliquidated
          FORT WASHINGTON, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODGERICK LITTLEJOHN                                                  Contingent
          6159 MARK DRIVE                                                       Unliquidated
          BEDFORD, OH 44146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODHEIM AUSTIN                                                        Contingent
          1054 CALIENTE DRIVE                                                   Unliquidated
          APT #10                                                               Disputed
          JACKSONVILLE, FL 32211
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODMAN ALLEN                                                          Contingent
          12904 ST. LOUIS                                                       Unliquidated
          DETROIT, MI 48212                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODNER GUERRIER                                                       Contingent
          1129 NW 145TH TER                                                     Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODNEY AUGUSTUS                                                       Contingent
          505D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODNEY BETHEL                                                         Contingent
          9911 SW 14 ST                                                         Unliquidated
          HOLLYWOOD, FL 33025                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1711 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1724 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODNEY COLEMAN                                                        Contingent
          4214 COPELAND STREET                                                  Unliquidated
          DALLAS, TX 75210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODNEY GARVEY                                                         Contingent
          1529 NORTHWICK RD                                                     Unliquidated
          BALTIMORE, MD 21218-1605                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODNEY MEYERS                                                         Contingent
          9722 ECHOVIEW COURT                                                   Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODNEY MYERS                                                          Contingent
          9722 ECHOVIEW COURT                                                   Unliquidated
          PICKERINGTON, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODNEY PORTER                                                         Contingent
          460 CORNELL CT                                                        Unliquidated
          GLEN BURNIE, MD 21061                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODNEY PRICE                                                          Contingent
          27 MORRIS DRIVE                                                       Unliquidated
          SICKLERVILLE, NJ 08081                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODNEY TAYLOR                                                         Contingent
          16305 EPSILON CT                                                      Unliquidated
          BOWIE, MD 20716-3916                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1712 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1725 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODNEY WEATHERSPOON                                                   Contingent
          11550 SW 26TH STREET                                                  Unliquidated
          APT. 206                                                              Disputed
          MIRAMAR, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODNEY WOMBLE                                                         Contingent
          2983 NW 1ST STREET REAR                                               Unliquidated
          POMPANO BEACH, FL 33069                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODNISHA CLIFTON                                                      Contingent
          1533 S KEDVALE                                                        Unliquidated
          CHICAGO, IL 60623                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODRICK ANDERSON                                                      Contingent
          611 SW 29TH TERRACE                                                   Unliquidated
          DAVIE, FL 33312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODRICK HARRISON                                                      Contingent
          3925 EDNOR RD                                                         Unliquidated
          BALTIMORE, MD 21218-2054                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODRIGO IGLESIAS                                                      Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODRIGO IGLESIAS                                                      Contingent
          505 VINE STREET APT#306                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1713 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1726 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RODRIGO SELAIMEN                                                      Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROGER ALLEN                                                           Contingent
          5442 SW 23RD STREET                                                   Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROGER GIOVINO                                                         Contingent
          8241 SW 15TH STREET APT. 1123                                         Unliquidated
          PLANATION COLONY                                                      Disputed
          PLANTATION, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROGER MCINTYRE                                                        Contingent
          426 GALLERY DRIVE                                                     Unliquidated
          MARYSVILLE, OH 43040                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $210.00
          Rohit Prakash, MD                                                     Contingent
          255 Dueber Ave. SW                                                    Unliquidated
          Canton, OH 44706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7713
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $95.00
          Roholt Vision Institute, Inc.                                         Contingent
          5890 Mayfair Rd                                                       Unliquidated
          North Canton, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6916
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROJA ESMAEELI                                                         Contingent
          1350 N HOWARD ST., APT 611                                            Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1714 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1727 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROJAI RUSSELL                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROLAND GERMAIN                                                        Contingent
          1762 NE 170TH ST                                                      Unliquidated
          NORTH MIAMI BEACH, FL 33162-3052                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROLAND LUGO ARROYO                                                    Contingent
          2622 MAGAZINE ST APT 2                                                Unliquidated
          NEW ORLEANS, LA 70130                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROLAND MARTINEZ                                                       Contingent
          1251 CORAL WAY                                                        Unliquidated
          CORAL GABLES, FL 33134                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $588.00
          Roland Paredes, MD                                                    Contingent
          2323 W 5th Ave.                                                       Unliquidated
          Ste. 200                                                              Disputed
          Columbus, OH 43204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1387                         Is the claim subject to offset?     No       Yes


 3.119
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROLONDA TAYLOR                                                        Contingent
          1414 WEST 26TH STREET                                                 Unliquidated
          NORFOLK, VA 23513                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROMAN BENNETT                                                         Contingent
          1701 E. STREET NE                                                     Unliquidated
          4TH                                                                   Disputed
          WASHINGTON, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1715 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1728 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROMAN CLARK                                                           Contingent
          918 MAIN ST                                                           Unliquidated
          DEALE, MD 20751-9609                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROMARIO ATKINSON                                                      Contingent
          18515 NW 23RD CT.                                                     Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROMARIO ATKINSON                                                      Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROMER CASTELLANO                                                      Contingent
          10869 NW 81 LN                                                        Unliquidated
          MIAMI, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROMY JOSEPH                                                           Contingent
          509 NE 38TH ST                                                        Unliquidated
          MIAMI, FL 33137                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,700.00
          RON ELLIS PSY D                                                       Contingent
          1881 N University Dr Ste 202                                          Unliquidated
          CORAL SPRINGS, FL 33071                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2266
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONALD GUERRIER                                                       Contingent
          2900 NW 210 TERRACE                                                   Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1716 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1729 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONALD KNIGHTSHED                                                     Contingent
          9308 E. CLAIBORNE PKWY.                                               Unliquidated
          AVONDALE, LA 70094                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $231.00
          Ronald Lau, MD                                                        Contingent
          557 Cranbury Rd. #22                                                  Unliquidated
          East Brunswick, NJ 08816                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6894
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONALD NOWAK                                                          Contingent
          1343 OAK HILL CT APT 99                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONALD ROSALES                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B246                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONALD ROSALES                                                        Contingent
          7277 KATHY STREET                                                     Unliquidated
          EASTON, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONALD SHERIDAN                                                       Contingent
          2123 NORTH FULTON AVE                                                 Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONALD SHERIDAN, III                                                  Contingent
          2123 NORTH FULTON AVE                                                 Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1717 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1730 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.119
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $41.29
          Ronald W. Atwood                                                      Contingent
          108 Knell's Ridge Blvd. #100                                          Unliquidated
          Chesapeake, VA 23320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONALD WILLIAMS                                                       Contingent
          1444 MILLERDALE RD                                                    Unliquidated
          COLUMBUS, OH 43209                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONDELL COPPAGE                                                       Contingent
          5946 SOUTH THROOP STREET                                              Unliquidated
          CHICAGO, IL 60636                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONEKA ECCLESTON                                                      Contingent
          7211 ORLEANS ST.                                                      Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONELLE REURY                                                         Contingent
          22 SKIPJACK CT                                                        Unliquidated
          BALTIMORE, MD 21221-3053                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONESHA BLUNT                                                         Contingent
          21040 NW 37 COURT                                                     Unliquidated
          CAROL CITY, FL 33055                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONESHA WARD                                                          Contingent
          2770 NW 198TH TERRACE                                                 Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1718 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1731 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONG LI                                                               Contingent
          3101 SW 119TH AVE                                                     Unliquidated
          UNIT 306                                                              Disputed
          MIRAMAR, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONGCHENG XU                                                          Contingent
          437 LOVISA ST                                                         Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONGZHENG LYU                                                         Contingent
          3625 N COUNTRY CLUB DR APT 808                                        Unliquidated
          AVENTURA, FL 33180-1712                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONI LUOKKAMAKI                                                       Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          CASCIA 203                                                            Disputed
          MIAMI GARDENS, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONICIA LEWIS                                                         Contingent
          3202 WHITE AVE FL 2WETH                                               Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONIL GANDHI                                                          Contingent
          1415 HUNTERS LAKE DR E                                                Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ronit Shah                                                            Contingent
          2635 Broadway St.                                                     Unliquidated
          Apt. 12                                                               Disputed
          Toledo, OH 43609
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1719 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1732 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONKERRIA PETTIGREW                                                   Contingent
          429 ROYAL PALM CT                                                     Unliquidated
          PAHOKEE, FL 33476                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONNIE RIVERA                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONNIE WALLINGFORD                                                    Contingent
          80 E. EXCHANGE ST.                                                    Unliquidated
          APT 222D                                                              Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ronny Orta                                                            Contingent
          3090 Palm Trace Landings                                              Unliquidated
          Fort Lauderdale, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONSAIAH KUIPERS                                                      Contingent
          1446 COBURG RD                                                        Unliquidated
          COLUMBUS, OH 43227                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RONZARIAN DAY                                                         Contingent
          930 HARLANDALE                                                        Unliquidated
          DALLAS, TX 75216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROODY ROMAIN                                                          Contingent
          3316 NW 32ND STREET                                                   Unliquidated
          FORT LAUDERDALE, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1720 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1733 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROOSEVELYNE JEANPAUL                                                  Contingent
          4001 NORTH WEST 38TH TERRACE                                          Unliquidated
          FORT LAUDERDALE, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $192.77
          ROPOS RHEUMATOLOGY ASSOC PL                                           Contingent
          6405 N Federal Hwy 103                                                Unliquidated
          FT LAUDERDALE, FL 33308                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9334
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RORY KELLY                                                            Contingent
          28115 SOUTHBRIDGE CIR                                                 Unliquidated
          WESTLAKE, OH 44145                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSA BROWN                                                            Contingent
          3145 NW 68TH ST                                                       Unliquidated
          MIAMI, FL 33147-6627                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSA GAONA                                                            Contingent
          1721 CARAVAN TRL                                                      Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSA MARTINEZ                                                         Contingent
          4950 NW 196TH TER                                                     Unliquidated
          MIAMI GARDENS, FL 33055-1745                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSALIND JONES                                                        Contingent
          3039 GRAYSON ST                                                       Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1721 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1734 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSALIND JONES                                                        Contingent
          3001 WEST NORTH AVE APT 102                                           Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSALIND SHELTON                                                      Contingent
          5434 JONQUIL AVE                                                      Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSANA PORCAYO                                                        Contingent
          1009 WOODBROOK STREET                                                 Unliquidated
          ARLINGTON, TX 76011                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSE MARIE LAURE KEBE                                                 Contingent
          5319 DORIS DR                                                         Unliquidated
          WALDORF, MD 20601-3223                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSE PIERRE                                                           Contingent
          1929 NE 173RD ST.                                                     Unliquidated
          NORTH MIAMI BEACH, FL 33162                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSE PIERRE                                                           Contingent
          3500 NW 33RD ST                                                       Unliquidated
          LAUDERDALE LAKES, FL 33309-5406                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSE TELLINGTON                                                       Contingent
          2954 GARRISON BLVD, APARTMENT A                                       Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1722 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1735 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSE-DARLINE JEAN-PAUL                                                Contingent
          13757 NE3RD CT APT A211                                               Unliquidated
          NORTH-MIAMI, FL 33161                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSE-MARTHA LEFEVRE                                                   Contingent
          14755 GARDEN DR.                                                      Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSELAINE BELORME                                                     Contingent
          13101 MEMORIAL HWY APT 106                                            Unliquidated
          MIAMI, FL 33161-3901                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSELORE EDOUARD                                                      Contingent
          5673 WESTVIEW DR                                                      Unliquidated
          ORLANDO, FL 32810                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSEMARY NOLDON-MCCALL                                                Contingent
          18833 NW 32RD AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSHAN GHIMIRE                                                        Contingent
          3408 UPTON RD                                                         Unliquidated
          PARKVILLE, MD 21234-3334                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSHANA DAVIS                                                         Contingent
          638 NE 166TH ST                                                       Unliquidated
          APT 1                                                                 Disputed
          MIAMI, FL 33162
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1723 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1736 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSIE MIRANDA                                                         Contingent
          9710 NW 7TH CIRCLE                                                    Unliquidated
          APT. 1036                                                             Disputed
          PLANTATION, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSIE MIRANDA                                                         Contingent
          7400 STIRLING ROAD APT. 626                                           Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSLYN RICHARDSON                                                     Contingent
          1673 NORTHBOURNE ROAD                                                 Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSLYN RICHARDSON                                                     Contingent
          1100 MONTPELIER STREET                                                Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSS COGAN                                                            Contingent
          358 CANTERBURY RD                                                     Unliquidated
          BAY VILLAGE, OH 44140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ross Johnston                                                         Contingent
          3100 W Rolling Hills Cir.                                             Unliquidated
          104                                                                   Disputed
          Fort Lauderdale, FL 33328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSS THOMPSON                                                         Contingent
          4930 DEFIANCE TRAIL                                                   Unliquidated
          DELPHOS, OH 45833                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1724 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1737 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROSY DHAKAL                                                           Contingent
          634 EAST BUCHTEL AVE APT 303                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,630.60
          ROTHMAN SPECIALTY HOSPITAL                                            Contingent
          PO BOX 1365                                                           Unliquidated
          BENSALEM, PA 19020                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8132
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROTNEI GRIFFIN                                                        Contingent
          3914 E PRATT ST                                                       Unliquidated
          BALTIMORE, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROXANA ROS                                                            Contingent
          12900 SW 190 ST                                                       Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROY FREEMAN                                                           Contingent
          6425 SOUTH LOWE STREET                                                Unliquidated
          CHICAGO, IL 60621                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROY WARD                                                              Contingent
          2022 HILLENWOOD RD                                                    Unliquidated
          BALTIMORE, MD 21239-3621                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROYA AMIRNIROUMAND                                                    Contingent
          18011 BISCAYNE BLVD                                                   Unliquidated
          APT 803                                                               Disputed
          AVENTURA, FL 33160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1725 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1738 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $285.94
          ROYAL PALM OBGYN PA                                                   Contingent
          8110 Royal Palm Blvd.                                                 Unliquidated
          Suite 108                                                             Disputed
          CORAL SPRINGS, FL 33065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       4893                         Is the claim subject to offset?     No       Yes


 3.120
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROYELLE COOK                                                          Contingent
          13416 LORD DUNBORE PL                                                 Unliquidated
          UPPER MARLBORO, MD 20772-5931                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ROYSTOM WALTERS                                                       Contingent
          302D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RTREVIA RANDOLPH                                                      Contingent
          207 FOX HOLLOW DR                                                     Unliquidated
          RED OAK, TX 75154                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUBBIN JACOBS                                                         Contingent
          6977 TOMAHAWK TRL                                                     Unliquidated
          REYNOLDSBURG, OH 43068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUBEN RAMOS                                                           Contingent
          17963 SW 29 LANE                                                      Unliquidated
          PEMBROKE PINES, FL 33029                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUBEN SANCHEZ                                                         Contingent
          1000 PARKWIEW DRIVE                                                   Unliquidated
          APT 519                                                               Disputed
          HALLANDALE, FL 33009
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1726 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1739 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUBIA SHAIK                                                           Contingent
          401 S. MAIN STREET                                                    Unliquidated
          UNIT# 429A                                                            Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUBIN SMITH-BASTIAN                                                   Contingent
          14629 SW 15TH CT                                                      Unliquidated
          PEMBROKE PINES, FL 33027-6514                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Rude Henry                                                            Contingent
          2960 NW 55th Ave.                                                     Unliquidated
          Apt. 2B                                                               Disputed
          Fort Lauderdale, FL 33313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUDE HENRY                                                            Contingent
          5713 NW 74TH AVE                                                      Unliquidated
          TAMARAC, FL 33321                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUDEL SAUNDERS                                                        Contingent
          1315 OAK HILL CT APT 167                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUDIEL ROBERTS                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUDOLF ZAMOR                                                          Contingent
          13655 NE 10 AVENUE APT 303                                            Unliquidated
          NORTH MIAMI, FL 33161                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1727 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1740 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUEBEN DURKEE                                                         Contingent
          273 BARDER AVE                                                        Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUFINO GARCIA                                                         Contingent
          1610 EARBAYOUDRAPT, APT 29                                            Unliquidated
          CHANNELVIEW, TX 77530                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUFUS SMALLWOOD                                                       Contingent
          4430 MAPLE WOOD DR                                                    Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUFUS WIGGINS                                                         Contingent
          1018 E. 21 AVE                                                        Unliquidated
          TAMPA, FL 33605                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUI HUANG                                                             Contingent
          1496 HAMPTON KNOLL DR.                                                Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUI HUANG                                                             Contingent
          1792 HAMPTON KNOLL DR.                                                Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUIHAO SHEN                                                           Contingent
          77 FIR HILL ST. APT. 5C9                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1728 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1741 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUIMENG ZHANG                                                         Contingent
          2200 HIGH ST.                                                         Unliquidated
          #159                                                                  Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUIXIA ZHANG                                                          Contingent
          2550 CHAMBERLAIN ROAD APARTMENT B3                                    Unliquidated
          FAIRLAWN, OH 44333                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUKAYAT ARIORI                                                        Contingent
          5938 GLEN FALLS AVE                                                   Unliquidated
          BALTIMORE, MD 21206-2521                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUNDONG HUANG                                                         Contingent
          55 FIR HILL #6B6                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUNYAO ZHU                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUOFAN LIU                                                            Contingent
          2200 HIGH ST. APT. 466                                                Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUOYING CHEN                                                          Contingent
          12026 NE 16TH AVE, APT 103                                            Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1729 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1742 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUSOL YASIN                                                           Contingent
          19220 EAST OAKMONT DRIVE                                              Unliquidated
          MIAMI, FL 33015                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $140.00
          Russell Crawford                                                      Contingent
          1512 - 12th Rd.                                                       Unliquidated
          Nampa, ID 83686                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUSSELL DAVIS                                                         Contingent
          8904 LOUGHRAN TERRACE                                                 Unliquidated
          FORT WASHINGTON, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUSSELL MORGAN                                                        Contingent
          49 ALBEMARIE RD                                                       Unliquidated
          LAWRENCEVILLE, NJ 08648                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUSSELL STEINER                                                       Contingent
          104-60 QUEENS BOULEVARD                                               Unliquidated
          10G                                                                   Disputed
          FOREST HILLS, NY 11375
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUTA HABTEMARIAM                                                      Contingent
          3373 ARDLEY COURT                                                     Unliquidated
          FALLS CHURCH, VA 22041                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUTH BELOTTE                                                          Contingent
          1393 NE 145 ST                                                        Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1730 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1743 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ruth Friedman                                                         Contingent
          177 N Portage Path                                                    Unliquidated
          Apt. 10                                                               Disputed
          Akron, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUTH FRIEDMAN                                                         Contingent
          1288 SHANLEY DRIVE                                                    Unliquidated
          COLUMBUS, OH 43224                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $561.00
          Ruth M. Farrell, MD                                                   Contingent
          9500 Euclid Ave.                                                      Unliquidated
          Cleveland, OH 44195                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4542
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $58.98
          Rutherford County Primary Care                                        Contingent
          1453 Hope Way                                                         Unliquidated
          Murfreesboro, TN 37129                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUTZA RICHEMOND                                                       Contingent
          1981 NW 43RD TERRACE                                                  Unliquidated
          APT 266                                                               Disputed
          LAUDERHILL, FL 33313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RUVIMBO ZVIDZAI                                                       Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN ABRAMS                                                           Contingent
          7134 PRAIRIE FLOWER LANE                                              Unliquidated
          FRISCO, TX 75033                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1731 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1744 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN APPLEWHITE                                                       Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN BROWN                                                            Contingent
          10155 NICHOLS ROAD                                                    Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN BRYCE                                                            Contingent
          18710 NW 27TH AVE                                                     Unliquidated
          APT 206                                                               Disputed
          CAROL CITY, FL 33056
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN BRYCE                                                            Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN CAIN                                                             Contingent
          1700 E COLD SPRING LN                                                 Unliquidated
          BALTIMORE, MD 21251-0001                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN CAREY                                                            Contingent
          547 EAST PIONEER TRAIL                                                Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN CASH                                                             Contingent
          8799 LEYLAND AVE                                                      Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1732 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1745 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.120
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN DE LOS REYES                                                     Contingent
          2321 PALMETTO STREET                                                  Unliquidated
          NORFOLK, VA 23513                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN ELZY                                                             Contingent
          8700 SOUTHSIDE BLVD APT 612                                           Unliquidated
          JACKSONVILLE, FL 32256                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN FASHEMPOUR                                                       Contingent
          347 DARROW AVE                                                        Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN FORSTON                                                          Contingent
          3575 NW 204TH TERRACE                                                 Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN GREENWOOD                                                        Contingent
          676 SECOND STREET #4                                                  Unliquidated
          FAIRPORT HARBOR, OH 44077                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN HOYNG                                                            Contingent
          813 WINDSOR CIRCLE                                                    Unliquidated
          CELINA, OH 45822-1158                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN JACKWOOD                                                         Contingent
          1656 TWIN OAKS DR                                                     Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1733 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1746 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN JERGER                                                           Contingent
          5503 PALEO PINES CIRCLE                                               Unliquidated
          FORT PIERCE, FL 34951                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ryan Kasprzak                                                         Contingent
          5788 Dee Dr.                                                          Unliquidated
          Hilliard, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ryan Louallen                                                         Contingent
          266 Reece Lane                                                        Unliquidated
          Seymour, TN 37865                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN LOVE                                                             Contingent
          9388 HICKORY RIDGE DRIVE                                              Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN LUPIA                                                            Contingent
          4272 S.E. COVE LAKE CIRCLE                                            Unliquidated
          #104                                                                  Disputed
          STUART, FL 34997
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN MARTIN                                                           Contingent
          1465 MADISON AVE.                                                     Unliquidated
          IC                                                                    Disputed
          NEW YORK, NY 10029
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN MARTIN-WAGAR                                                     Contingent
          44 KENILWORTH                                                         Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1734 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1747 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN MASON                                                            Contingent
          1427 NORTH AISQUITH ST                                                Unliquidated
          BALTIMORE, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN MAXWELL                                                          Contingent
          934 GABLE AVENUE                                                      Unliquidated
          DUNCANVILLE, TX 75137                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN MAXWELL                                                          Contingent
          2832 SAND RUN PKWY                                                    Unliquidated
          FAIRLAWN, OH 44333                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN MCCOY                                                            Contingent
          290 TROPIC ST                                                         Unliquidated
          JACKSON, OH 45640                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ryan McCurry                                                          Contingent
          2805 Garfiled St.                                                     Unliquidated
          Belmar, NJ 07719                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN MORGAN                                                           Contingent
          4820 LANIER AVE                                                       Unliquidated
          BALTIMORE, MD 21215-6502                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ryan Morton                                                           Contingent
          4012 W Bancorft St.                                                   Unliquidated
          Apt. 2                                                                Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1735 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1748 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN MOUNT                                                            Contingent
          2568 PEACH LANE                                                       Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN O'CONNELL                                                        Contingent
          3859 RIVER RD                                                         Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN O'NEILL                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX 285                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN PATERAK                                                          Contingent
          9702 MCCRACKEN                                                        Unliquidated
          GARFIELD HEIGHTS, OH 44125                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ryan Plucinski                                                        Contingent
          5939 Tyalor Rd.                                                       Unliquidated
          Clinton, OH 44216                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN SAYERS                                                           Contingent
          4575 1/2 S CANFIELD NILES RD                                          Unliquidated
          CANFIELD, OH 44406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN SAYKO                                                            Contingent
          2856 NUNNERY RD                                                       Unliquidated
          SKANEATELES, NY 13152                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1736 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1749 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN SEARS                                                            Contingent
          1130 4 SEASONS DR APT 4                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN SEARS                                                            Contingent
          2505 ANTIOCH RD                                                       Unliquidated
          PERRY, OH 44081                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN SIMI                                                             Contingent
          1400 NORMANDY DR.                                                     Unliquidated
          NEWARK, OH 43055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN STROSSER                                                         Contingent
          140 SOUTH DIXIE HIGHWAY                                               Unliquidated
          APT. 825                                                              Disputed
          HOLLYWOOD, FL 33020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN THOMAS                                                           Contingent
          5592 CARISSA PLACE                                                    Unliquidated
          HUGHESVILLE, MD 20637                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN THOMPSON                                                         Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN TURNER                                                           Contingent
          4438 MAPLE WOOD DR                                                    Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1737 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1750 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN TURNER                                                           Contingent
          4417 BIRCHWOOD DR                                                     Unliquidated
          LAUREL, MD 20723                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN TURNER                                                           Contingent
          4417 BIRCHWOOD DR                                                     Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN WARDLAW                                                          Contingent
          554 LUCIA AVE                                                         Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN WIKEL                                                            Contingent
          W186 S8977 CARDINAL CT.                                               Unliquidated
          MUSKEGO, WI 53150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN WILLIAMS                                                         Contingent
          3233 N ROLLING RD                                                     Unliquidated
          WINDSOR MILL, MD 21244-2026                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYAN ZAWADA                                                           Contingent
          1830 S COY RD                                                         Unliquidated
          NORTHWOOD, OH 43619                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYANA BAIRD                                                           Contingent
          2524 HUNLEY LOOP                                                      Unliquidated
          KISSIMMEE, FL 34743                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1738 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1751 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYANN GILLESPIE                                                       Contingent
          1651 BROOKINS STREET                                                  Unliquidated
          MEMPHIS, TN 38108                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYANNA LAIDLAW                                                        Contingent
          1834 WONDERLICK RD                                                    Unliquidated
          LIMA, OH 45805                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYANNA REID                                                           Contingent
          5979 FOLLENSBY DRIVE                                                  Unliquidated
          WESTERVILLE, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ryanna Smith                                                          Contingent
          9674 NW 76th St.                                                      Unliquidated
          Fort Lauderdale, FL 33321                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYELLCHA MACK                                                         Contingent
          8506 WENDELL AVENUE                                                   Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYKER FAIRCLOTH                                                       Contingent
          2345 NW 98 LANE                                                       Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYKER MCNICHOL                                                        Contingent
          6818 SLAVEN DR.                                                       Unliquidated
          ORLANDO, FL 32819                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1739 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1752 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYLEE BROWN                                                           Contingent
          139 LINWOOD AVENUE NW                                                 Unliquidated
          CANTON, OH 44708                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYLEIGH AVANCINI                                                      Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A437                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYLEY WATT                                                            Contingent
          310 FAIRVIEW DR                                                       Unliquidated
          IRWIN, PA 15642                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYLIE HOWMAN                                                          Contingent
          527 CLEVELAND AVE                                                     Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYMARKABLE HUSTON-CRANE                                               Contingent
          5449 HOMER AVE                                                        Unliquidated
          CLEVELAND, OH 44103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RYNE BOELTER                                                          Contingent
          703 BRODERICK DRIVE                                                   Unliquidated
          OXON HILL, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          S Bilal Ahmed                                                         Contingent
          4430 N Holland Syvania Rd.                                            Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1740 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1753 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          S. M. MAHFUZUL ISLAM                                                  Contingent
          389 SHERMAN ST # 201                                                  Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAABRIAH OLIVER                                                       Contingent
          4115 WILLOW DR                                                        Unliquidated
          MULBERRY, FL 33860                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAARAH SYED                                                           Contingent
          10514 POT SPRING RD.                                                  Unliquidated
          COCKEYSVILLE, MD 21030                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Saba Javadi                                                           Contingent
          120 N Westwood Ave.                                                   Unliquidated
          Apt. 610                                                              Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sabina Pathan                                                         Contingent
          6344 Brixton Rd.                                                      Unliquidated
          Apt. 7                                                                Disputed
          Maumee, OH 43537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SABITA POKHREL                                                        Contingent
          634 E BUCHTEL AVE                                                     Unliquidated
          APT 213                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SABITA POKHREL                                                        Contingent
          420 ALLYN ST                                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1741 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1754 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sabrea Mackey                                                         Contingent
          1700 E Cold Sping Ln                                                  Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SABRIA BRUTON                                                         Contingent
          2306 29TH AVE E                                                       Unliquidated
          PALMETTO, FL 34221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sabrina Alam                                                          Contingent
          1315 Oak Hill Ct.                                                     Unliquidated
          Apt. 159                                                              Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SABRINA BARCENAS                                                      Contingent
          12100 JOSE CISNEROS                                                   Unliquidated
          EL PASO, TX 79936                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SABRINA BEEKMAN                                                       Contingent
          401 SOUTHERN AVENUE LOT 17                                            Unliquidated
          CHILLICOTHE, OH 45601                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SABRINA BRUTAL                                                        Contingent
          5601 WASHINGTON ST APT. 38                                            Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SABRINA GENTLES                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1742 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1755 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sabrina Mottershead                                                   Contingent
          230 Salem Ct                                                          Unliquidated
          Hinckley, OH 44233                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SABRINA ST. FLEUR                                                     Contingent
          6611 MOONFLOWER CT                                                    Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SABRYNA RAYMOND                                                       Contingent
          11935 NE 11 CT                                                        Unliquidated
          BISCAYNE PARK, FL 33161                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SACHIEL ASENCIO                                                       Contingent
          5362 NW 190TH ST                                                      Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SADE BEA                                                              Contingent
          6918 PINE VALLEY DR                                                   Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SADE HOLLEY                                                           Contingent
          3900 NORTH ROGERS AVE                                                 Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sade Lavender                                                         Contingent
          6501 Eaglewing Ln                                                     Unliquidated
          Fort Washington, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1743 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1756 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SADEL JOSEPH                                                          Contingent
          620 NW 214 STREET                                                     Unliquidated
          101                                                                   Disputed
          MIAMI GARDENS, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SADIA SHAHNOOR ANIS                                                   Contingent
          437 SUMNER ST APT.T3                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SADIE DECKARD                                                         Contingent
          18 TOWNSEND ST                                                        Unliquidated
          WAKEMAN, OH 44889                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SADIE FAZEKAS                                                         Contingent
          508 CROUSE ST.                                                        Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sadik Mahamud                                                         Contingent
          482 Knob Hill Court E                                                 Unliquidated
          Columbus, OH 43228                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SADIKI ISAAC                                                          Contingent
          1311 N 23RD AVE                                                       Unliquidated
          HOLLYWOOD, FL 33020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAEED AKBARI SHANDIZ                                                  Contingent
          2525 KEMPER ROAD, APT 401                                             Unliquidated
          CLEVELAND, OH 44120                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1744 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1757 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAEED BAJAHZAR                                                        Contingent
          43 CHIARA COURT                                                       Unliquidated
          TOWSON, MD 21204                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAEID GHANIYARI BENIS                                                 Contingent
          593 BROWN ST                                                          Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAEID GHANIYARI BENIS                                                 Contingent
          1173 E MAIN STREET                                                    Unliquidated
          APT 3                                                                 Disputed
          KENT, OH 44240
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAFIR WEBB                                                            Contingent
          3131 HIGHLAND AVE                                                     Unliquidated
          ORANGE, NJ 07050                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAGAR ACHARYA                                                         Contingent
          7910 ALLARD CT APT 301                                                Unliquidated
          GLEN BURNIE, MD 21061                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAGAR MAVANI                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAGE GEORGE                                                           Contingent
          1423 OAK HILL CT APT 37                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1745 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1758 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAHARA JACKSON                                                        Contingent
          102B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAHIL MAKWANA                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sahiti Mannem                                                         Contingent
          39025 Cheshire Dr.                                                    Unliquidated
          Northville, MI 48167                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAI GOUD DURGAPPAGARI                                                 Contingent
          24801 LAKESHORE BLVD,                                                 Unliquidated
          APT B317                                                              Disputed
          EUCLID, OH 44123
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAI KRISHNA ENABOTHULA                                                Contingent
          77 FIR HILL STREET APT. 11B11                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAI KRISHNA ENABOTHULA                                                Contingent
          55 FIR HILL STREET APT. 10B4                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAI KRISHNA GULLAPALLI                                                Contingent
          77 FIR HILL APARTMENT 3B11                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1746 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1759 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.121
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAI KUMAR CHIRRAVURI                                                  Contingent
          77 FIRHILL TOWERS, APT 6B5                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAI PRAJEETH ANNAMGARI                                                Contingent
          77 FIR HILL , APT 3B11                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAI PRASANNA CHINTHALA                                                Contingent
          907 HEMLOCK HILLS DRIVE                                               Unliquidated
          APT #D                                                                Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAI PRASANNA CHINTHALA                                                Contingent
          634 E BUCHTEL AVENUE                                                  Unliquidated
          APT #111                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAI RADHA MANI ALLA                                                   Contingent
          77 FIR HILL APT 6B5                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAI RAMA KRISHNA VANKINA                                              Contingent
          1730 W ROCKET DR                                                      Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAI YASHWANTH PENDYALA                                                Contingent
          90 HIGHBLUFS BLVD.                                                    Unliquidated
          COLUMBUS, OH 43235                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1747 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1760 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAIBREYELLE RUCKER                                                    Contingent
          12521 TINSLEY TERRACE DR                                              Unliquidated
          APT 111                                                               Disputed
          TAMPA, FL 33612
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAIF NASSAR                                                           Contingent
          55 FIR HL STREET, APARTEMENT 2B4                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAIGE SMITH                                                           Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C160                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAINADH CHILUKAMARI                                                   Contingent
          1B11, 55 FIR HILL TOWERS                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAINATH JADHAV                                                        Contingent
          55 FIR HILL ST,APT# 2B2                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAINATH JADHAV                                                        Contingent
          77 FIR HILL STREET APT#4B11                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAINATH REDDY SAMIREDDY                                               Contingent
          77 FIR HILL TOWERS                                                    Unliquidated
          UNIT 6A1                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1748 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1761 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAINT ROGER BOUNTSEBE-EBOUEME                                         Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sajan Patel                                                           Contingent
          6721 Witeford Center Rd.                                              Unliquidated
          Lambertville, MI 48144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAKIRU ADETUNJI                                                       Contingent
          1469 ALPHADA AVENUE                                                   Unliquidated
          APT C6                                                                Disputed
          AKRON, OH 44310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAKSHI GUPTA                                                          Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SALA ZIMMERMAN                                                        Contingent
          4535 TRENTON DR S                                                     Unliquidated
          JACKSONVILLE, FL 32209                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SALEH ALHARBI                                                         Contingent
          7603 KINGS RUN RD                                                     Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SALEM BINAFIF                                                         Contingent
          1839 ASHTON LN APT 172                                                Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1749 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1762 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SALIH MOHAMMED                                                        Contingent
          4332 DRESDEN ST APT #201                                              Unliquidated
          COLUMBUS, OH 43224                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Salim Khoso                                                           Contingent
          15 Tiffany Square Dr.                                                 Unliquidated
          Apt. 301                                                              Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SALLY DUERR-RODRIGUEZ                                                 Contingent
          9406 NE 9TH AVENUE                                                    Unliquidated
          MIAMI SHORES, FL 33138                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SALMAN HARASIS                                                        Contingent
          370 NEWTON CIRCLE                                                     Unliquidated
          APT 206                                                               Disputed
          AKRON, OH 44305
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SALMAN HARASIS                                                        Contingent
          1427                                                                  Unliquidated
          HUNTERS LAKE DR E                                                     Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SALOMEY KPEKPENA                                                      Contingent
          5642 WOODMONT AVENUE                                                  Unliquidated
          APT. C                                                                Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Saloni Hedge                                                          Contingent
          25800 Pacific Hills Dr.                                               Unliquidated
          Mission Viejo, CA 92692                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1750 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1763 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Salustio Jeramillo                                                    Contingent
          1401 SW 136th Ave.                                                    Unliquidated
          Fort Lauderdale, FL 33325                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SALVADOR JAMES                                                        Contingent
          129 FONTAINBLEAU DR                                                   Unliquidated
          MANDEVILLE, LA 70471-6434                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMALA LEWIS                                                          Contingent
          6126 NORTHWOOD DR                                                     Unliquidated
          APT. A                                                                Disputed
          BALTIMORE, MD 21212
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA BEREZNAY                                                     Contingent
          8469 AVON BELDEN RD                                                   Unliquidated
          NORTH RIDGEVILL, OH 44039                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA BOYD                                                         Contingent
          4601 WESTGROVE WAY                                                    Unliquidated
          ORLANDO, FL 32808                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samantha Buck                                                         Contingent
          8925 Lupine Dr.                                                       Unliquidated
          Reynoldsburg, OH 43068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA CANEPA                                                       Contingent
          2715 FROST ROAD                                                       Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1751 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1764 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA CAPPS                                                        Contingent
          2547 EDGEBROOK CROSSING                                               Unliquidated
          TWINSBURG, OH 44087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA CATIEL MENDA                                                 Contingent
          150 LORELANE PLACE                                                    Unliquidated
          KEY LARGO, FL 33037                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA CLARK                                                        Contingent
          10765 CLEARY BLVD                                                     Unliquidated
          APT. 107                                                              Disputed
          PLANTATION, FL 33324-6057
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samantha Dimeglio                                                     Contingent
          700 SW 78th Ave.                                                      Unliquidated
          Apt. #410                                                             Disputed
          Fort Lauderdale, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samantha Heckman                                                      Contingent
          2669 Tremainsville                                                    Unliquidated
          Toledo, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA HUDSON                                                       Contingent
          8175 STRONGSVILLE BOULEVARD                                           Unliquidated
          STRONGSVILLE, OH 44149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA KAISER                                                       Contingent
          9173 KETCH RD                                                         Unliquidated
          PLAIN CITY, OH 43064-9794                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1752 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1765 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samantha Kay                                                          Contingent
          1114 Four Seasons Dr.                                                 Unliquidated
          Apt. 3                                                                Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samantha Kwaku-Mensah                                                 Contingent
          3291 Greenway Dr.                                                     Unliquidated
          Westminster, MD 21157                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA LILLY                                                        Contingent
          13944 MAPLE CIRCLE                                                    Unliquidated
          STRONGSVILLE, OH 44136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA MANSFIELD                                                    Contingent
          17751 GLENWOOD AVENUE                                                 Unliquidated
          LAKE MILTON, OH 44429                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA MASON                                                        Contingent
          10340 SW 20TH STREET                                                  Unliquidated
          HOLLYWOOD, FL 33025                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samantha McCullough                                                   Contingent
          2706 Alisdale Dr.                                                     Unliquidated
          Apt. 101                                                              Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA MERINO                                                       Contingent
          855 N MADISON AVE                                                     Unliquidated
          APT D                                                                 Disputed
          LOS ANGELES, CA 90029
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1753 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1766 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA MINOR                                                        Contingent
          1477 CORNERSTONE STREET                                               Unliquidated
          HARTVILLE, OH 44632                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA MYERS                                                        Contingent
          5171 APPLEWOOD CIR                                                    Unliquidated
          MONROE, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samantha Palencia                                                     Contingent
          4700 Queens Grove St.                                                 Unliquidated
          White Plains, MD 20695                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samantha Rommel                                                       Contingent
          8101 SW 24th Ct.                                                      Unliquidated
          Apt. 306                                                              Disputed
          Fort Lauderdale, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA ROSARIO                                                      Contingent
          1513 COLONY PL                                                        Unliquidated
          METAIRIE, LA 70003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA SANCHEZ                                                      Contingent
          11503 SW 26TH PLACE, # 301                                            Unliquidated
          APT. 301                                                              Disputed
          MIRAMAR, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA SANDOR                                                       Contingent
          1625 SE 10TH AVE                                                      Unliquidated
          #403                                                                  Disputed
          FORT LAUDERDALE, FL 33316
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1754 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1767 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA SMITH                                                        Contingent
          1126 4 SEASONS DR APT 4                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samantha Snyder                                                       Contingent
          2 Bridgeport Ct.                                                      Unliquidated
          Apt. 302                                                              Disputed
          Owings Mills, MD 21117
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA VAN SCOY                                                     Contingent
          1029 KERTESZ ROAD                                                     Unliquidated
          NEW FRANKLIN, OH 44216                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMANTHA VILLASENOR                                                   Contingent
          501 W CAMBRIA DR                                                      Unliquidated
          ROUND LAKE, IL 60073-5419                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMAR KHAN                                                            Contingent
          112 W 65TH ST APT 2                                                   Unliquidated
          WESTMONT, IL 60559                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samar Sheriff                                                         Contingent
          3122 Hopewell Pl                                                      Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMARA AUGUSTE                                                        Contingent
          UNIVERSITY INN                                                        Unliquidated
          16401 NW 37TH AVE                                                     Disputed
          MIAMI, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1755 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1768 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMARA FITZGERALD                                                     Contingent
          5332 CARSWELL AVE                                                     Unliquidated
          SUITLAND, MD 20746-4114                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samara Grayson                                                        Contingent
          11147 Oakdale Rd.                                                     Unliquidated
          Boynton Beach, FL 33437                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMARA YURCHAK                                                        Contingent
          239 RASPBERRY RD                                                      Unliquidated
          LEOLA, PA 17540                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $609.60
          Samaritan Hospital                                                    Contingent
          1025 Center St.                                                       Unliquidated
          Ashland, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMAYA FERGUSON                                                       Contingent
          1323 MERIDENE DR                                                      Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sameer Copper                                                         Contingent
          179 Norfolk St                                                        Unliquidated
          1B                                                                    Disputed
          Newark, NJ 07103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samer Obeid                                                           Contingent
          2326 Willesden Green Rd.                                              Unliquidated
          Toledo, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1756 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1769 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sami Ibrahim                                                          Contingent
          778 Clifton Heights Ln NE                                             Unliquidated
          Atlanta, GA 30329                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMIA BELL                                                            Contingent
          2240 W. NORTH BEND RD.                                                Unliquidated
          CINCINNATI, OH 45239                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMIERRA JONES                                                        Contingent
          5512 HILLTOP AVE                                                      Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMIR CHOWDHURY                                                       Contingent
          APT #J2, 437 SUMNER STREET                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMIR CHOWDHURY                                                       Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMIYA TAYLOR                                                         Contingent
          18421N N CONDUIT AVE                                                  Unliquidated
          SPRINGFIELD GARDENS, NY 11413                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sammy Droubi                                                          Contingent
          5725 Tibaron Ln                                                       Unliquidated
          Apt. 302                                                              Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1757 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1770 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMMY LASTER                                                          Contingent
          16001 NW 27TH PL                                                      Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sammy Loonkishu                                                       Contingent
          414 Crystal Point Dr.                                                 Unliquidated
          Dayton, OH 45459                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMMY OJO                                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMONYA COPELAND                                                      Contingent
          308 ATKINS AVE                                                        Unliquidated
          NEPTUNE, NJ 07753-5106                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL ADEDEJI                                                        Contingent
          8431 NW 7TH AVE                                                       Unliquidated
          MIAMI, FL 33150                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL AILEMEN                                                        Contingent
          2233 WHEATLEY DRIVE APT 304                                           Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samuel Ajeigbe                                                        Contingent
          15312 Jenkins Rdige Rd.                                               Unliquidated
          Bowie, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1758 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1771 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samuel Akintomide                                                     Contingent
          11400 Treton Ct                                                       Unliquidated
          Upper Marlboro, MD 20774-1568                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL BLECHMAN                                                       Contingent
          422 HARDING RD                                                        Unliquidated
          BRADFORDWOODS, PA 15015                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL CONWAY                                                         Contingent
          2156 GARDEN DRIVE                                                     Unliquidated
          WICKLIFFE, OH 44092                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL DALINAS                                                        Contingent
          5285 SANCTUARY LN.                                                    Unliquidated
          SHEFFIELD VILLAGE, OH 44054                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL GAINFORD                                                       Contingent
          278 TORREY STREET                                                     Unliquidated
          APT H                                                                 Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL GREGG                                                          Contingent
          7884 STATE STREET                                                     Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samuel Hickey                                                         Contingent
          1952 Brim Dr.                                                         Unliquidated
          Toledo, OH 43613-5621                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1759 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1772 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL HITCHCOCK                                                      Contingent
          736 LARK COURT                                                        Unliquidated
          ROAMING SHORES, OH 44084                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samuel Horn                                                           Contingent
          2154 Hidden Valley Dr.                                                Unliquidated
          Naperville, IL 60565                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL IVAN                                                           Contingent
          10707 OBEE RD                                                         Unliquidated
          WHITEHOUSE, OH 43571                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL LITOVSKY                                                       Contingent
          5011 CHESWICK DRIVE                                                   Unliquidated
          SOLON, OH 44139                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL MCINTOSH                                                       Contingent
          2040 FUNSTON STREET                                                   Unliquidated
          APT. 10                                                               Disputed
          HOLLYWOOD, FL 33020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL MCINTOSH                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL MORENZ                                                         Contingent
          402 NEW FOURTH STREET                                                 Unliquidated
          FAIRPORT HARBOR, OH 44077                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1760 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1773 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.122
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samuel Onusko                                                         Contingent
          600 St Rt 138 NE                                                      Unliquidated
          Greenfield, OH 45123                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL ORELAJA                                                        Contingent
          1700 E. COLDSPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL PERRY                                                          Contingent
          727 EAST 22ND ST                                                      Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samuel Ramey                                                          Contingent
          851 Delong St.                                                        Unliquidated
          Pickerington, OH 43147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL RECKLEY                                                        Contingent
          19465 LIGHTHOUSE POINT                                                Unliquidated
          GROSSE ILE, MI 48138                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL RIVERA                                                         Contingent
          4507 SW 195 TER                                                       Unliquidated
          MIRAMAR, FL 33029                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Samuel Salinas                                                        Contingent
          5258 Sanctuary Ln                                                     Unliquidated
          Sheffield Lake, OH 44054                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1761 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1774 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL SALINAS                                                        Contingent
          37058 FAIRFIELD LANE                                                  Unliquidated
          NORTH RIDGEVILLE, OH 44039                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL SHEETS                                                         Contingent
          49 MELLWOOD DR                                                        Unliquidated
          TORONTO, OH 43964                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL SPEICHER                                                       Contingent
          8868 STATE ROUTE 303                                                  Unliquidated
          WINDHAM, OH 44288                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL STALMACK                                                       Contingent
          3011 APPLERIDGE DR                                                    Unliquidated
          ANN ARBOR, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAMUEL TERRY                                                          Contingent
          3410 ARCHWOOD AVENUE                                                  Unliquidated
          CLEVELAND, OH 44109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SANA HUSSAIN                                                          Contingent
          35A-SHABIRABDH                                                        Unliquidated
          KARACHI, SINDH, OH 75400                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SANAT WAGH                                                            Contingent
          2801 W BANCROFT MS121                                                 Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1762 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1775 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SANCHEZ MCPHEE                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sandip Bista                                                          Contingent
          1323 Oak Hill Ct.                                                     Unliquidated
          Apt. 153                                                              Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $300.00
          Sandra Hogins, Psyd                                                   Contingent
          915 First Colonial Rd. #200                                           Unliquidated
          Virginia Beach, VA 23454                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5662
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SANDRA JEAN-BAPTISTE                                                  Contingent
          201 MANCHESTER ST                                                     Unliquidated
          BOCA RATON, FL 33487-4017                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $109.89
          Sandra L. Hogins                                                      Contingent
          915 First Colonial Rd., Ste. 200                                      Unliquidated
          Virginia Beach, VA 23454                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SANDRA OFOSU                                                          Contingent
          20924 SCOTTSBURY DRIVE                                                Unliquidated
          GERMANTOWN, MD 20876                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sandra Taylor                                                         Contingent
          2453 Maisel Ct.                                                       Unliquidated
          Baltimore, MD 21230-3059                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1763 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1776 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SANDRO ANDRE PACELLA CHACIN                                           Contingent
          3881 W STATE ROAD 84 UNIT 305                                         Unliquidated
          DAVIE, FL 33312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $22,455.00
          Sandstone Care Maryland, LLC                                          Contingent
          11820 Parklawn Dr.                                                    Unliquidated
          Suite 403                                                             Disputed
          Rockville, MD 20852
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       6469                         Is the claim subject to offset?     No       Yes


 3.123
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $85.83
          Sandusky Rheumatology Inc.                                            Contingent
          Bldg 1, Ste. B                                                        Unliquidated
          2500 W. Strubb Rd.                                                    Disputed
          Sandusky, OH 44870
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sandy Salib                                                           Contingent
          1001 N Byrne Rd.                                                      Unliquidated
          Apt. 726                                                              Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sanecia Wills                                                         Contingent
          1601 E Fayette St.                                                    Unliquidated
          Baltimore, MD 21231-1433                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SANJAY GAIRE                                                          Contingent
          634 EAST BUCHTEL AVENUE                                               Unliquidated
          APT. 304                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SANJAY GAIRE                                                          Contingent
          31 EBER AVE                                                           Unliquidated
          APT. 2                                                                Disputed
          AKRON, OH 44305
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1764 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1777 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SANJAY LYEW                                                           Contingent
          911 N E 156TH TERRACE                                                 Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SANTERI BERGMAN                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SANTIAGO DIRROCCO                                                     Contingent
          ONE COLLEGE HILL                                                      Unliquidated
          CANTON, MO 63435                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SANTIAGO GIL MARTINEZ                                                 Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SANTIAGO MESA                                                         Contingent
          8769 NW 169 TERR.                                                     Unliquidated
          HIALEAH GARDENS, FL 33018                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SANTO SUMO                                                            Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAPPHIRE RANDELLS                                                     Contingent
          301A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1765 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1778 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAQUORAH KITTRELL                                                     Contingent
          4106 KENNYGREEN COURT                                                 Unliquidated
          BALTIMORE, MD 21133                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARA BENMOUNA                                                         Contingent
          325 S BISCAYNE BOULEVARD                                              Unliquidated
          #2914                                                                 Disputed
          MIAMI, FL 33131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARA BRUBAKER                                                         Contingent
          3294 BRENTWOOD CT                                                     Unliquidated
          POWELL, OH 43065-9133                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sara Colombo                                                          Contingent
          3152 Muirfield Ave.                                                   Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sara Crowell                                                          Contingent
          2020 Orchard Lakes Place W                                            Unliquidated
          Apt. 22                                                               Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARA DIAMOND                                                          Contingent
          7470 HUGHES ROAD                                                      Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sara Franz                                                            Contingent
          591 NW 65th Ave.                                                      Unliquidated
          Fort Lauderdale, FL 33317                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1766 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1779 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARA GEDEON                                                           Contingent
          7406 ANDOVER WAY                                                      Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sara Hoyos                                                            Contingent
          5537 NW 90th Ave.                                                     Unliquidated
          Fort Lauderdale, FL 33351                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sara Huff                                                             Contingent
          7013 Quail Lakes Dr.                                                  Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARA KAUFFMAN                                                         Contingent
          600 FAIRFIELD AVENUE                                                  Unliquidated
          COLUMBIANA, OH 44408                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARA MARTINEZ                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sara Mierzwiak                                                        Contingent
          5912 Lakeside Ave.                                                    Unliquidated
          Toledo, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sara Rokkanen                                                         Contingent
          1600 W Rocket Rd.                                                     Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1767 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1780 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARA ROKKANEN                                                         Contingent
          1908 N WESTWOOD AVE                                                   Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARA SIMONOVSKA                                                       Contingent
          514 BROWN STREET                                                      Unliquidated
          APT. 3                                                                Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sara Stafford                                                         Contingent
          8966 Louise St.                                                       Unliquidated
          Livonia, MI 48150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARA STALEY                                                           Contingent
          3693 NW 94TH AVENUE                                                   Unliquidated
          SUNRISE, FL 33351                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARA WHITE                                                            Contingent
          25357 PUMPKIN RIDGE RD                                                Unliquidated
          NEW PLYMOUTH, OH 45654                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sarah Alnakhli                                                        Contingent
          2801 Bancroft                                                         Unliquidated
          MS513                                                                 Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH ALONZI                                                          Contingent
          906 WARFIELD AVE                                                      Unliquidated
          OAKLAND, CA 94610-1634                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1768 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1781 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sarah Ayanbeku                                                        Contingent
          10 Spindrift Cir.                                                     Unliquidated
          Apt. G                                                                Disputed
          Parkville, MD 21234-2336
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH BENSON                                                          Contingent
          511 NORTH LONGWOOD ST                                                 Unliquidated
          BALTIMORE, MD 21223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH BOCK                                                            Contingent
          8483 TRILLIUM DRIVE                                                   Unliquidated
          CHAGRIN FALLS, OH 44023                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH BYCZYNSKI                                                       Contingent
          9245 OLD AIRPORT HWY                                                  Unliquidated
          MONCLOVA, OH 43542                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sarah Canelas                                                         Contingent
          97 Frogtown Rd.                                                       Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sarah Finucane                                                        Contingent
          2552 Plum Leaf Ln                                                     Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH FINUCANE                                                        Contingent
          7198 QUAIL LAKES DR                                                   Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1769 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1782 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH FOSS                                                            Contingent
          6650 CORPORATE CENTER PKWY APT 1419                                   Unliquidated
          JACKSONVILLE, FL 32216                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sarah Futscher                                                        Contingent
          22 Langview Dr.                                                       Unliquidated
          Newport, KY 41076                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH GILBERT                                                         Contingent
          117 VALENTINE FARMS LN                                                Unliquidated
          AKRON, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH GOLDMAN                                                         Contingent
          1120 N WESTWOOD AVE APT 1301                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH HARTLEY                                                         Contingent
          128 TIONDA DR S                                                       Unliquidated
          VANDALIA, OH 45377                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sarah Hoag                                                            Contingent
          164 Greentree Cir.                                                    Unliquidated
          Jupiter, FL 33458                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH JAMISON                                                         Contingent
          2410 MARION STREET                                                    Unliquidated
          ALIQUIPPA, PA 15001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1770 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1783 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH JENKINS                                                         Contingent
          6575 HAROLD DR                                                        Unliquidated
          BRECKSVILLE, OH 44141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH JONES                                                           Contingent
          2610 6TH STREET                                                       Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH KENT                                                            Contingent
          7772 STATE ROUTE 305                                                  Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH KOENIG                                                          Contingent
          1142 4 SEASONS DR. APARTMENT #                                        Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH LAWSON                                                          Contingent
          5584 BLUE SKY CT                                                      Unliquidated
          WESTERVILLE, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sarah Leu                                                             Contingent
          2050 Dana St.                                                         Unliquidated
          Toledo, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH LEU                                                             Contingent
          2222 WHITECHAPEL DR                                                   Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1771 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1784 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH LEYENDECKER                                                     Contingent
          12 BUTLER CT                                                          Unliquidated
          LAWRENCEBURG, IN 47025                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH LUBOW                                                           Contingent
          525 W 236TH ST                                                        Unliquidated
          APT 3F                                                                Disputed
          BRONX, NY 10463-1747
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sarah Lundquist                                                       Contingent
          1813 SW Renfro St.                                                    Unliquidated
          Port Saint Lucie, FL 34953                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH LYPPERT THOMSSON                                                Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH MASSLOOF                                                        Contingent
          401 S. MAIN ST. #404C                                                 Unliquidated
          Akron, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH MASSLOOF                                                        Contingent
          2701 SALISBURY CT                                                     Unliquidated
          Wexford, PA 15090                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH MCCLELLAN                                                       Contingent
          3147 DUNSTAN DRIVE APT 5                                              Unliquidated
          WARREN, OH 44485                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1772 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1785 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sarah Mediros                                                         Contingent
          2110 - 7th St.                                                        Unliquidated
          Cuyahoga Falls, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH MEDVED                                                          Contingent
          8664 RIDGE RD                                                         Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH MELLINGER                                                       Contingent
          3070 ARDOON WAY                                                       Unliquidated
          SILVER LAKE, OH 44224                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sarah Morehouse                                                       Contingent
          317 SW 13th St.                                                       Unliquidated
          Fort Lauderdale, FL 33315                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH PONDER                                                          Contingent
          23254 PORT STREET                                                     Unliquidated
          SAINT CLAIR SHORES, MI 48082                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH REED                                                            Contingent
          720 PITTSBURGH AVENUE                                                 Unliquidated
          ERIE, PA 16505                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH ROCHFORD                                                        Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1773 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1786 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH ROSCOE                                                          Contingent
          1778 PARRISH STREET                                                   Unliquidated
          CHESAPEAKE, VA 23324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH SAWMAN                                                          Contingent
          14250 SHARONBROOK AVENUE NE                                           Unliquidated
          HARTVILLE, OH 44632                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH SCHNUPP                                                         Contingent
          284 N GORHAM RD                                                       Unliquidated
          GORHAM, ME 04038                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sarah Smith                                                           Contingent
          172 Conger Ave.                                                       Unliquidated
          Akron, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH SPEHN                                                           Contingent
          11605 LANCASTER DRIVE                                                 Unliquidated
          CHAGRIN FALLS, OH 44023                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sarah St Fort                                                         Contingent
          1120 N Westwood Ave.                                                  Unliquidated
          Apt. 2304                                                             Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH ST. FORT                                                        Contingent
          3034 MIDDLESEX DR                                                     Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1774 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1787 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.123
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sarah Thomas                                                          Contingent
          5125 Keyser St.                                                       Unliquidated
          Philadelphia, PA 19144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH TWITCHELL                                                       Contingent
          3786 BUSHNELL ROAD                                                    Unliquidated
          UNIVERSITY HEIGHTS, OH 44118                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH VOULGARIS                                                       Contingent
          5857 ROAN RD                                                          Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH WARDENBURG                                                      Contingent
          123 MOTU ITI                                                          Unliquidated
          PAUANUI                                                               Disputed
          HIKUAI, FL 03579
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH WATSON                                                          Contingent
          290 VINE ST                                                           Unliquidated
          SPICER RESIDENCE HALL                                                 Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH WHEELOCK                                                        Contingent
          1101 ADAMS ST                                                         Unliquidated
          NEW ORLEANS, LA 70118-3903                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sarah Williams                                                        Contingent
          1298 Barlow Rd.                                                       Unliquidated
          Hudson, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1775 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1788 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH WILLIAMS                                                        Contingent
          30 WYNDMOOR PL APT D                                                  Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH WILLIAMS                                                        Contingent
          30 WYNDMOOR PL APT D                                                  Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH WINTROW                                                         Contingent
          401 PENBROOKE DR                                                      Unliquidated
          FINDLAY, OH 45840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAH YOUNG                                                           Contingent
          630 WHITE TAIL RIDGE DR.                                              Unliquidated
          FAIRLAWN, OH 44333                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAN TEAWKITPAISARN                                                  Contingent
          530 KLING ST APT 8                                                    Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARAN TEAWKITPAISARN                                                  Contingent
          91 MERRIMAN RD AC6                                                    Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARANDA GIBBS                                                         Contingent
          755 OCEAN AVE                                                         Unliquidated
          APT #1F                                                               Disputed
          BROOKLYN, NY 11226
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1776 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1789 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARANSH BHALLA                                                        Contingent
          1B11, FIR HILL TOWERS                                                 Unliquidated
          55 FIR HILL                                                           Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARANSHU SINGLA                                                       Contingent
          634 E BUCHTEL AVE                                                     Unliquidated
          APT 206                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARDLINE JEAN                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sariha Moyen                                                          Contingent
          7089 Quail Lakes Dr.                                                  Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARIKA REDDY SUNKI                                                    Contingent
          77 FIR HILL APARTMENT 2B8                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SARITA SHARMA                                                         Contingent
          1800 RHODES ROAD                                                      Unliquidated
          APT 304                                                               Disputed
          KENT, OH 44240
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SASATHORN TUNYALUKMARA                                                Contingent
          1982 CORNELL DRIVE                                                    Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1777 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1790 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SASHA NEDD                                                            Contingent
          109 SOUTH MORLEY ST                                                   Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SASJHA WARD                                                           Contingent
          1217 JONAS AVENUE, APT 2                                              Unliquidated
          SACRAMENTO, CA 95864                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SASKIA RAPHAEL                                                        Contingent
          6036 SW 37TH ST.                                                      Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SASOUN TCHOLAKIAN                                                     Contingent
          29341 BIRCHCREST WAY                                                  Unliquidated
          FARMINGTN HLS, MI 48331-2433                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SATEIA HALE                                                           Contingent
          5806 LOCH RAVEN BLVD                                                  Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $235.00
          Satheesh K. Ramineni, MD                                              Contingent
          3065 Arlington Ave.                                                   Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2385
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SATIA DENNIS                                                          Contingent
          3020 GRAYSON ST                                                       Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1778 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1791 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SATIA DENNIS                                                          Contingent
          3104 KENTUCKY AVE                                                     Unliquidated
          WOODLAWN, MD 21207                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SATISH NARAHARASETTY                                                  Contingent
          55 FIR HILL APT 1B11                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Satoshi Kori                                                          Contingent
          29127 Fox Creek Dr.                                                   Unliquidated
          Apt. 2A                                                               Disputed
          Perrysburg, OH 43551
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SATYA HAWLEY                                                          Contingent
          5839 PATTON ST                                                        Unliquidated
          OAKLAND, CA 94618-1624                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAU PHUNG                                                             Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAUL CANELO                                                           Contingent
          3542 W 80 ST APT#202                                                  Unliquidated
          HIALEAH, FL 33018-7511                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAURABH PATHAK                                                        Contingent
          634 E BUCHTEL AVE                                                     Unliquidated
          APT #215                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1779 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1792 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAURABH PATHAK                                                        Contingent
          319 STERLING CT                                                       Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAVANA LOWERY                                                         Contingent
          4188 LUNAR ROAD NE                                                    Unliquidated
          CARROLLTON, OH 44615                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAVANNAH DEAN                                                         Contingent
          951 VINE STREET APT C                                                 Unliquidated
          CLYDE, OH 43410                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Savannah Howell                                                       Contingent
          3334 Russell Ave.                                                     Unliquidated
          Cleveland, OH 44134                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Savannah Lacy                                                         Contingent
          80 Anthony Dr.                                                        Unliquidated
          Burlington, NJ 08016                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAVANNAH LOGUE                                                        Contingent
          725 CLOVERLEAF CT                                                     Unliquidated
          MANSFIELD, OH 44904                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAVANNAH LORINCHACK                                                   Contingent
          8603 SLAGLE ROAD                                                      Unliquidated
          WINDHAM, OH 44288                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1780 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1793 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAVANNAH SERRATOS                                                     Contingent
          3220 SEAMAN RD                                                        Unliquidated
          OREGON, OH 43616                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAVANNAH SNYDER                                                       Contingent
          123 SOUTH SUGAR ST                                                    Unliquidated
          PO BOX 49                                                             Disputed
          RICHMOND, OH 43944
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAVANNAH THOMAS                                                       Contingent
          5356 SHADY MEADOWS DR                                                 Unliquidated
          HAMILTON, OH 45011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAVANNAH ZUNIGA                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAVEJAH COOPER-ANDERSON                                               Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          BOX A285                                                              Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAVIAN FERNANDEZ                                                      Contingent
          8331 SW 96 PL                                                         Unliquidated
          MIAMI, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAVION BOLDEN                                                         Contingent
          P.O. BOX 7731                                                         Unliquidated
          ROCKFORD, IL 61102                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1781 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1794 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAVIONE BARNES                                                        Contingent
          211 COUNTRY CHASE CT                                                  Unliquidated
          GLEN BURNIE, MD 21061                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAVIONNE STAMPS                                                       Contingent
          17 W 36TH ST                                                          Unliquidated
          CHICAGO, IL 60609                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Savonnie Profit                                                       Contingent
          53 Harmony St                                                         Unliquidated
          Bridgeport, CT 06606                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $148.69
          Sawgrass Pediatric Partners, LLC                                      Contingent
          Boca Raton                                                            Unliquidated
          9801 Glades Rd.                                                       Disputed
          Boca Raton, FL 33434
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAWSAN ASIRI                                                          Contingent
          270 E EXCHANGE ST                                                     Unliquidated
          APT #209                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAYAKA SAKAGUCHI                                                      Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B519                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAYED CYRUS REZVANIFAR                                                Contingent
          591 E BUCHTEL AVE APT H                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1782 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1795 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAYED CYRUS REZVANIFAR                                                Contingent
          2615 WERTZ AVE NW                                                     Unliquidated
          CANTON, OH 44708                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sayumi Doi                                                            Contingent
          1450 Secor Rd.                                                        Unliquidated
          Apt. 211                                                              Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SAZIM BANGURA                                                         Contingent
          3807 DELANO ST.                                                       Unliquidated
          SILVER SPRING, MD 20902                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SBILAL AHMED                                                          Contingent
          TOLEDO                                                                Unliquidated
          4430 N HOLLAND SYLVANIA RD                                            Disputed
          TOLEDO, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SCARLETTE HELENA                                                      Contingent
          7067 HAWTHORN AVE                                                     Unliquidated
          APT 1                                                                 Disputed
          LOS ANGELES, CA 90028-6964
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SCARLLETTE ARDON-ESPINAL                                              Contingent
          5413 CLIFTON AVE                                                      Unliquidated
          BALTIMORE, MD 21207-5952                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SCARLYN DE LOS SANTOS                                                 Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1783 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1796 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SCHANEL SILVEST                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $115.00
          SCHLAM DERMATOLOGY                                                    Contingent
          10044 NW 1ST CT                                                       Unliquidated
          PLANTATION, FL 33324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SCHMOI STEWART                                                        Contingent
          9854 GREENBRIAR WAY                                                   Unliquidated
          BALTIMORE, MD 21220                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SCHNEIDER PIERRE                                                      Contingent
          1130 NE 137TH STREET                                                  Unliquidated
          NORTH MIAMI, FL 33161                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SCHNYDER LOPS                                                         Contingent
          1427 NE 146TH STREET                                                  Unliquidated
          NORTH MIAMI, FL 33161                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SCOTT BARROWMAN                                                       Contingent
          122 MAPLE AVENUE                                                      Unliquidated
          CHARDON, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Scott Huff                                                            Contingent
          7013 Quail Lakes Dr.                                                  Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1784 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1797 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SCOTT MICHEL                                                          Contingent
          372 NE 86TH ST                                                        Unliquidated
          EL PORTAL, FL 33138-3016                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Scott Miller                                                          Contingent
          1910 Roundwyck Ln                                                     Unliquidated
          Powell, OH 43065                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SCOTT O'MEARA                                                         Contingent
          1915 HERITAGE CIR.                                                    Unliquidated
          DOVER, OH 44622                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SCOTT ROSS                                                            Contingent
          8825 WHITE EAGLE E                                                    Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SCOTT SANGSTON                                                        Contingent
          546 EAST 305TH STREET                                                 Unliquidated
          WILLOWICK, OH 44095                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Scott Thompson                                                        Contingent
          850-4 Hampton Cir.                                                    Unliquidated
          Aurora, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SDROUBI                                                               Contingent
          5725 TIBARON LN APT 302                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1785 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1798 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEAN CARTER                                                           Contingent
          6445 FOREST RD                                                        Unliquidated
          CHEVERLY, MD 20785-3127                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEAN COLLINS                                                          Contingent
          5730 NICHOLSON DRIVE                                                  Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEAN DIEPPA                                                           Contingent
          365 NW 207TH AVE                                                      Unliquidated
          PEMBROKE PINES, FL 33029                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEAN GELLEN                                                           Contingent
          603 C ST                                                              Unliquidated
          DAVIS, CA 95616-3711                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEAN KAZMIERSKI                                                       Contingent
          28 E 6TH ST                                                           Unliquidated
          MONROE, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEAN LINK                                                             Contingent
          1130 VERMILION DR                                                     Unliquidated
          LAKE WORTH, FL 33461                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEAN LOUGHEED                                                         Contingent
          12 NW 61ST ST                                                         Unliquidated
          MIAMI, FL 33127-1240                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1786 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1799 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEAN LYONS                                                            Contingent
          11261 VAUGHN ROAD                                                     Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEAN MELTON                                                           Contingent
          3850 FAVERSHAM ROAD                                                   Unliquidated
          UNIVERSITY HEIGHTS, OH 44118                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEAN NOLL                                                             Contingent
          5685 BUCKEYE VALLEY ROAD                                              Unliquidated
          NEW LEXINGTON, OH 43764                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEAN PIATT                                                            Contingent
          4794 SOMERSET DRIVE                                                   Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEAN ROEHRS                                                           Contingent
          4617 INDIAN RIDGE RD                                                  Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sean Smith                                                            Contingent
          7905 Fulton Lucas Rd.                                                 Unliquidated
          Liberty Center, OH 43532                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEAN SMITH                                                            Contingent
          4006 OAK POINTE DRIVE                                                 Unliquidated
          PLEASANT VIEW, TN 37146                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1787 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1800 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sean Winkfield                                                        Contingent
          9 Bexleigh Ct.                                                        Unliquidated
          Apt. 203                                                              Disputed
          Parkville, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEANICKA PRATT                                                        Contingent
          13350 AWSAN ROAD                                                      Unliquidated
          APT. 103                                                              Disputed
          OPA LOCKA, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEANNILLE MCRAE                                                       Contingent
          3431 HUDSON AVENUE                                                    Unliquidated
          YOUNGSTOWN, OH 44511                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEBASTIAN CALZADILLA                                                  Contingent
          217 DAVIDSON DR.                                                      Unliquidated
          CHARLEROI, PA 15022                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEBASTIAN JENKINS                                                     Contingent
          13653 SHADY OAK BOULEVARD                                             Unliquidated
          GARFIELD HEIGHTS, OH 44125                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sebastian Loibl                                                       Contingent
          Oberpretz 8                                                           Unliquidated
          San Francisco, CA 94116                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEBASTIAN LOIBL                                                       Contingent
          3301 COLLEGE AVE                                                      Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1788 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1801 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sebastian Lopez                                                       Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEBASTIEN FRANCK                                                      Contingent
          296 NW 123 ST                                                         Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Secile Heitmeyer                                                      Contingent
          1726 E Glastonberry Rd.                                               Unliquidated
          Toledo, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Secretary of State - Georgia                                          Contingent
          Corporations Divisions                                                Unliquidated
          237 Coliseum Dr.                                                      Disputed
          Macon, GA 31217-3858
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Secretary of State - Mississippi                                      Contingent
          PO Box 136                                                            Unliquidated
          Jackson, MS 39205-0136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3753
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Secretary of State - Texas                                            Contingent
          PO Box 13697                                                          Unliquidated
          Austin, TX 78711                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEDIGHEH RASHIDI                                                      Contingent
          195 WHEELER ST APT 303                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1789 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1802 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.124
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEDIGHEH RASHIDI                                                      Contingent
          590 E BUCHTEL AVE APT 46                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEDINAM KING                                                          Contingent
          7324 KEST LN                                                          Unliquidated
          SYLVANIA, OH 43560-3833                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEENA TEHRANI                                                         Contingent
          2635 BROADWAY ST.                                                     Unliquidated
          APT. 13                                                               Disputed
          TOLEDO, OH 43609
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEGOLENE COMPAIN                                                      Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEGOLENE COMPAIN                                                      Contingent
          80 E. EXCHANGE ST APT 141D                                            Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEIED ZANIAR HOSEINI                                                  Contingent
          13 PRESTON STREET                                                     Unliquidated
          MARLBOROUGH, MA 01752                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEIJI BESSHO                                                          Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1790 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1803 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEIJI BESSHO                                                          Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEIT                                                                  Contingent
          27500 Detroit Rd.                                                     Unliquidated
          Ste. 202                                                              Disputed
          Westlake, OH 44145-5913
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SELENA ASGEDOM                                                        Contingent
          1730 WEST ROCKET DR                                                   Unliquidated
          SUITE 5117D                                                           Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SELENA SHAWVER                                                        Contingent
          3191 G ST                                                             Unliquidated
          LORAIN, OH 44052                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SELIM GERISLIOGLU                                                     Contingent
          77 FIR HILL ST. 4C6                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SELIM OZBEK                                                           Contingent
          55 FIR HILL STREET                                                    Unliquidated
          9A1                                                                   Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SELY-ANN HEADLEY-WILSON                                               Contingent
          3770 HILL AVE APT 123                                                 Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1791 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1804 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Semora Council                                                        Contingent
          904 Longacre Blvd                                                     Unliquidated
          Lansdowne, PA 19050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SENSI JARVIS                                                          Contingent
          2738 NW 201 TERRACE                                                   Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $33,740.12
          Sentara Leigh Hospital                                                Contingent
          830 Kempsville Rd.                                                    Unliquidated
          Norfolk, VA 23502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,664.97
          Sentara VA Beach Gen                                                  Contingent
          1060 First Colonial Rd.                                               Unliquidated
          Virginia Beach, VA 23454                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEPIDEH NIKNEZHAD                                                     Contingent
          75 N PORTAGE PATH, APT # 403                                          Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEPTEMBER JONES                                                       Contingent
          302B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          September King                                                        Contingent
          3330 Marsrow Ave.                                                     Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1792 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1805 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $880.00
          Sequenom CMM San Diego                                                Contingent
          3695 John Hopkins Ct.                                                 Unliquidated
          San Diego, CA 92121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SERAIAH STORY                                                         Contingent
          12450 BISCAYNE BLVD                                                   Unliquidated
          APT 516                                                               Disputed
          JACKSONVILLE, FL 32218
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SERAYAH RAWLINGS                                                      Contingent
          1234 DEANWOOD RD                                                      Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SERENA BRYANT                                                         Contingent
          1439 LIMIT AVENUE, APT. K                                             Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SERENA SALVA                                                          Contingent
          9838 SW 94 TERRACE                                                    Unliquidated
          MIAMI, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SERGIO CHIL                                                           Contingent
          6885 SW 16 TERRACE                                                    Unliquidated
          MIAMI, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SERGIO DE FEUDIS                                                      Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1793 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1806 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SERGIO GALLEGOS                                                       Contingent
          14650 CEDAR ACRES LOOP                                                Unliquidated
          MABANK, TX 75147                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sergio Lizarraga                                                      Contingent
          12030 Dalewood Dr                                                     Unliquidated
          Silver Spring, MD 20902                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SERGIO LOPEZ                                                          Contingent
          12774 SW 207 TERRACE                                                  Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SERGIO NIVIA                                                          Contingent
          10870 NW 78TH TERRACE                                                 Unliquidated
          DORAL, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SERGIO SERRANO                                                        Contingent
          6363 SAINT CHARLES AVENUE                                             Unliquidated
          NEW ORLEANS, LA 70118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Serhi Kharchev                                                        Contingent
          1700 E Cold Sping Ln                                                  Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SERICA SAMMS                                                          Contingent
          604B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1794 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1807 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $300.00
          SERMAC MEDICAL PSYCH CARE INC                                         Contingent
          5730 CORPORATE WAY STE 100                                            Unliquidated
          NEW YORK, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7274
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SETH AGYEMANG                                                         Contingent
          676 E. BUCHTEL AVE                                                    Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Seth Gerken                                                           Contingent
          80 Lemans Dr.                                                         Unliquidated
          Napoleon, OH 43545                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Seth Gerken                                                           Contingent
          80 Lemans Dr.                                                         Unliquidated
          Napoleon, OH 43545                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SETH GERKEN                                                           Contingent
          80 LEMANS DRIVE                                                       Unliquidated
          NAPOLEON, OH 43545                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SETH GERKEN                                                           Contingent
          80 LEMANS DRIVE                                                       Unliquidated
          NAPOLEON, OH 43545                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SETH MOSES                                                            Contingent
          303B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1795 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1808 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SETH REECE                                                            Contingent
          107 N VALENCIA AVENUE                                                 Unliquidated
          GLENDORA, CA 91741                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SETH RUSSELL                                                          Contingent
          106 N MAPLE HEIGHTS                                                   Unliquidated
          NEW LEXINGTON, OH 43764                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,286.25
          SETON MEDICAL CTR AUSTIN                                              Contingent
          PO BOX 204398                                                         Unliquidated
          NEW YORK, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6786
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEULA NA                                                              Contingent
          2384 BECKY CIRCLE                                                     Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEUNG JUN LEE                                                         Contingent
          590 E. BUCHTEL AVE APT 27                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEUNGYUN RYU                                                          Contingent
          672 E. BUCHTEL AVENUE                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEYED ALI EGHTESADI                                                   Contingent
          389 SHERMAN ST, APT 104                                               Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1796 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1809 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEYED AMIN NABAVIZADEH                                                Contingent
          389 SHERMAN ST                                                        Unliquidated
          APT 103                                                               Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEYED AMIN NABAVIZADEH                                                Contingent
          77 FIR HILL ST,                                                       Unliquidated
          APT NO 7B2                                                            Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEYED MORTEZA MIRAN                                                   Contingent
          733 WEST MARKET ST., APT 1010                                         Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEYED MORTEZA MIRAN                                                   Contingent
          1350 NORTH HOWARD STREET                                              Unliquidated
          APT# 512                                                              Disputed
          AKRON, OH 44310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEYED MOSTAFA RAZAVI                                                  Contingent
          80 N PORTAGE PATH                                                     Unliquidated
          APT 5C9                                                               Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEYED MOSTAFA RAZAVI                                                  Contingent
          410 MORNINGVIEW AVE                                                   Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEYED REZA HASHEMI                                                    Contingent
          1560 20TH ST APT 9                                                    Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1797 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1810 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEYED REZA HASHEMI                                                    Contingent
          533 STORER AVE                                                        Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEYMOUR DAWSON                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SEYNABOU NDOUR                                                        Contingent
          700 SW 110TH AVENUE                                                   Unliquidated
          APT. 102                                                              Disputed
          PEMBROKE PINES, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SGOODWI                                                               Contingent
          1208 4 SEASONS DR APT 4                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SH'VONE SMITH                                                         Contingent
          408B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHA LI                                                                Contingent
          2500 FAIRWAY DR.                                                      Unliquidated
          APT 1627                                                              Disputed
          ALVIN, TX 77511
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHA LI                                                                Contingent
          2581 CHAMBERLAIN RD                                                   Unliquidated
          APT 17                                                                Disputed
          FAIRLAWN, OH 44333
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1798 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1811 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHA'KIYA BROOKS                                                       Contingent
          6930 SW 10TH ST                                                       Unliquidated
          PEMBROKE PINES, FL 33023                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHA'TARRIA DAVIS                                                      Contingent
          2220 NW 135 TERRACE                                                   Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHA-TIA WHITE                                                         Contingent
          3309 MENLO DR APT B                                                   Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shaakirah Broadnax                                                    Contingent
          319 S 1st Ave.                                                        Unliquidated
          1st Floor                                                             Disputed
          Mount Vernon, NY 10550
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shaamion Jefferson                                                    Contingent
          4363 Wiman Dr.                                                        Unliquidated
          Fort Worth, TX 76119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHABRIA HAMMETT                                                       Contingent
          4127 MOUNTWOOD RD                                                     Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHABRIA WARD                                                          Contingent
          1527 RETREAT ST                                                       Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1799 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1812 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHABRIA WILLIAMS                                                      Contingent
          1224 DEANWOOD RD                                                      Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shadae Ashe                                                           Contingent
          412 N Broadway                                                        Unliquidated
          Unit 18                                                               Disputed
          Yonkers, NY 10701
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHADAE ATTAWAY                                                        Contingent
          1622 KIRKLAND DR.                                                     Unliquidated
          SUNNYVALE, CA 94087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHADAESHA BROOKS                                                      Contingent
          1021 NEW HOPE CIR                                                     Unliquidated
          BALTIMORE, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHADARIOUS GRANDBERRY                                                 Contingent
          2319 SHASTA AVENUE                                                    Unliquidated
          MEMPHIS, TN 38108                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHADARRYL BROWN                                                       Contingent
          14831 SW 103 PLACE                                                    Unliquidated
          MIAMI, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHADAZEA SINGLETON-LENNON                                             Contingent
          715 WOOD AVENUE                                                       Unliquidated
          BRIDGEPORT, CT 06604                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1800 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1813 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHADREA WILLIAMS                                                      Contingent
          7510 HEARTHSIDE WAY UNIT 118                                          Unliquidated
          ELKRIDGE, MD 21075                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shafwan Khan                                                          Contingent
          22738 Airmont Hunt Dr.                                                Unliquidated
          Ashburn, VA 20148                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAGHAYEGH SOROURI                                                    Contingent
          100 VINEYARD DR. APT 302                                              Unliquidated
          BROADVIEW HEIGHTS, OH 44147                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAGUN SHARMA                                                         Contingent
          900 W MARKET STREET                                                   Unliquidated
          APT 502                                                               Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shahirar Sharifimehr                                                  Contingent
          1526 Arbor View Ct.                                                   Unliquidated
          Apt. 205                                                              Disputed
          Memphis, TN 38134
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAHRZAD FATHOLLAHIPOUR                                               Contingent
          451 BROWN STREET                                                      Unliquidated
          APT 6                                                                 Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAHRZAD FATHOLLAHIPOUR                                               Contingent
          590 E BUCHTEL AVE                                                     Unliquidated
          VELVEL ARMS BUILDING                                                  Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1801 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1814 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAIMA ALSHARIF                                                       Contingent
          4272 BRIDGEWATER PKWY, #201                                           Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAINA BRANTLEY                                                       Contingent
          3904 E. JEAN ST.                                                      Unliquidated
          TAMPA, FL 33610                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAINA LOWE-HAM                                                       Contingent
          766 E 39TH ST                                                         Unliquidated
          BROOKLYN, NY 11210-2002                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAINA SHAH                                                           Contingent
          8330 SILVER CT                                                        Unliquidated
          LAMBERTVILLE, MI 48144-8623                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKACIA RIVERS                                                       Contingent
          1436 MELANIE LANE                                                     Unliquidated
          MESQUITE, TX 75149                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKAI LEVINE                                                         Contingent
          1106 COTTONWOOD CT                                                    Unliquidated
          NORTH BRUNSWICK, NJ 08902-5208                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shakai Stepney                                                        Contingent
          68 Warner Ave.                                                        Unliquidated
          Springfield, NJ 07081-1429                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1802 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1815 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKAYLA CRAWFORD                                                     Contingent
          4834 JESUS MARIA CT                                                   Unliquidated
          DALLAS, TX 75236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKAYLA HANKINS                                                      Contingent
          1206 VIRGINIA AVENUE                                                  Unliquidated
          CLEWISTON, FL 33440                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKEEL HOFFMAN                                                       Contingent
          41 DYNASTY LANE                                                       Unliquidated
          HIRAM, GA 30141                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKEILA BLACKMON                                                     Contingent
          705 BRIDGEPORT AVE.                                                   Unliquidated
          UNIT 106                                                              Disputed
          STREETSBORO, OH 44241
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKEILA BLACKMON                                                     Contingent
          1794 DUNLAP DRIVE                                                     Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKERA WADE                                                          Contingent
          8129 STRATMAN RD                                                      Unliquidated
          DUNDALK, MD 21222-4746                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKERIA SMITH                                                        Contingent
          2217 VILLANO AVE                                                      Unliquidated
          ORLANDO, FL 32818                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1803 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1816 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.125
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKHARI ESSEX                                                        Contingent
          232 FOX BEND CIRCLE                                                   Unliquidated
          BOLINGBROOK, IL 60440                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKIERAH FREEMANTLE                                                  Contingent
          310 RICHMOND AVE                                                      Unliquidated
          COLONIAL HEIGHTS, VA 23834-3347                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shakir Muhammad                                                       Contingent
          1700 E Cold Spring Ln                                                 Unliquidated
          Baltimore, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKIR MUHAMMAD                                                       Contingent
          1700 E. COLD SPRING LANE                                              Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKIRAH SHABAZZ                                                      Contingent
          11702 MOFFAT AVE                                                      Unliquidated
          TAMPA, FL 33617                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKIRAH SMALL                                                        Contingent
          15399 NE 6 AVE APT A322                                               Unliquidated
          N. MIAMI BEACH, FL 33162                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKIYRA WARREN                                                       Contingent
          3304 EAST NORTH BAY STREET                                            Unliquidated
          TAMPA, FL 33610                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1804 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1817 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKORA SUTTON                                                        Contingent
          4512 NORTH ROGERS AVE                                                 Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAKSHI PAUL                                                          Contingent
          1583 CHADWICK RD.                                                     Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shaleh Brisco                                                         Contingent
          1302 Airlie Way                                                       Unliquidated
          Baltimore, MD 21239-1049                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shalise Allison                                                       Contingent
          5205 Liberty Heights Ave.                                             Unliquidated
          Gwynn Oak, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHALLA ANTONINE                                                       Contingent
          1031 DEBBIE AVE                                                       Unliquidated
          BALTIMORE, MD 21221-3339                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHALLUM ALFRED                                                        Contingent
          703A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHALYNN CALL                                                          Contingent
          125 WEST MARION STREET                                                Unliquidated
          CALEDONIA, OH 43314                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1805 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1818 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMAINE DIXON                                                        Contingent
          8301 NW 1ST AVE                                                       Unliquidated
          MIAMI, FL 33150                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMAR MIDGETT                                                        Contingent
          7526 STATE ROUTE 18                                                   Unliquidated
          HICKSVILLE, OH 43526                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMAR REEDER                                                         Contingent
          401C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMARI HAGGINS                                                       Contingent
          2280 NW 74TH ST                                                       Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shamaury Haskins                                                      Contingent
          204 Misty View Ct                                                     Unliquidated
          Pasadena, MD 21122-7704                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMAYA MAJOR                                                         Contingent
          425 BRODY COVE TRAIL                                                  Unliquidated
          JACKSONVILLE, FL 32225                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMAYIA CORNELIUS                                                    Contingent
          2739 NW 200TH TER                                                     Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1806 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1819 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMEEQUA BUXTON                                                      Contingent
          2161 NW 60TH STREET                                                   Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMEERU JOHNSON FURLOW                                               Contingent
          929 NORTH WOLFE ST UNIT 306                                           Unliquidated
          BALTIMORE, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMEKA LINK                                                          Contingent
          765 NW 12TH ST                                                        Unliquidated
          FLORIDA CITY, FL 33034                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMERE BELL                                                          Contingent
          3919 WABASH AVE APT 2A                                                Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMIA CAMPBELL                                                       Contingent
          705B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shamika Wallace                                                       Contingent
          2616 Talbot Ct                                                        Unliquidated
          Waldorf, MD 20602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMIR BOLIVAR                                                        Contingent
          16980 N. MIAMI AVENUE                                                 Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1807 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1820 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMIR HAIDER                                                         Contingent
          P.O BOX 1350                                                          Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMIR HOLDER                                                         Contingent
          1108 WERRE WAY                                                        Unliquidated
          LOCUST GROVE, GA 30248                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shamira Drummond                                                      Contingent
          8876 Fontana Ln                                                       Unliquidated
          Rosedale, MD 21237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMIRIYAH DARBY                                                      Contingent
          735 NEWINGTON AVE                                                     Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shamiso Ngongoni                                                      Contingent
          1516 Neil Ave.                                                        Unliquidated
          Columbus, OH 43201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMISO NGONGONI                                                      Contingent
          1104 LORING ROAD                                                      Unliquidated
          APT. B                                                                Disputed
          COLUMBUS, OH 43224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMNARINE LAKHRAM                                                    Contingent
          53 NE 183 TERRACE                                                     Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1808 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1821 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMSUDDIN KHAN                                                       Contingent
          1103 CUMMINGS AVE                                                     Unliquidated
          CATONSVILLE, MD 21228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAMYA JOHNSON                                                        Contingent
          5104 CONANT WAY APT C                                                 Unliquidated
          DUNDALK, MD 21222                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAN LI                                                               Contingent
          1350 N HOWARD ST, APT 501                                             Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAN'TIERA CLARK                                                      Contingent
          19741 NW 59TH PL                                                      Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANA GRAY                                                            Contingent
          1851 GRAND BOULEVARD                                                  Unliquidated
          EUCLID, OH 44117                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shanara Lucas                                                         Contingent
          4836 Castlewood Ct.                                                   Unliquidated
          Waldorf, MD 20602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shanay Wise                                                           Contingent
          3710 Ruskin St.                                                       Unliquidated
          Dallas, TX 75215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1809 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1822 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANBING YI                                                           Contingent
          2125 CAMPUS RD                                                        Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANDRELL ROLLE                                                       Contingent
          2160 NW 73RD TERRACE                                                  Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANE ANTHONY                                                         Contingent
          3991 NW 178TH ST.                                                     Unliquidated
          CAROL CITY, FL 33055                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANE BUCENELL                                                        Contingent
          30623 BITTSBURY COURT                                                 Unliquidated
          ZEPHYRHILLS, FL 33543                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shane Hall-Booth                                                      Contingent
          9649 Devedente Dr.                                                    Unliquidated
          Owings Mills, MD 21117-5424                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANE WIEDT                                                           Contingent
          175 SCHOCALOG ROAD                                                    Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANESE WISE                                                          Contingent
          1774 RICHFIELD DR                                                     Unliquidated
          SEVERN, MD 21144                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1810 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1823 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANG-MIN LI                                                          Contingent
          401 S MAIN ST.                                                        Unliquidated
          STE 301C                                                              Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANIA BROOKS                                                         Contingent
          11647 SOUTH BISHOP                                                    Unliquidated
          CHICAGO, IL 60643                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shania Ford                                                           Contingent
          3542 Lyndale Ave                                                      Unliquidated
          Baltimore, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANIA MATTHEWS                                                       Contingent
          2116 NW 58 AVE                                                        Unliquidated
          LAUDERHILL, FL 33025                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANIA ST. LOUIS                                                      Contingent
          VILLANOVA HALL                                                        Unliquidated
          16401 NW 37 AVE                                                       Disputed
          MIAMI, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANICE HARDY                                                         Contingent
          16907 SW 115TH AVE                                                    Unliquidated
          MIAMI, FL 33157                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANICE PATTEN                                                        Contingent
          8305 NW 59TH ST                                                       Unliquidated
          TAMARAC, FL 33321                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1811 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1824 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shanina Jones                                                         Contingent
          6372 Smithy Square                                                    Unliquidated
          Unit C                                                                Disputed
          Glen Burnie, MD 21061
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANIQUA YOUNG                                                        Contingent
          1205 HARWOOD AVE APT C12                                              Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shanique Yee                                                          Contingent
          12106 Saint Andrews Place                                             Unliquidated
          102                                                                   Disputed
          Hollywood, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANIYA COACH                                                         Contingent
          1930 NW 119 ST #721                                                   Unliquidated
          MIAMI, FL 33167                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANJINZI MA                                                          Contingent
          506 WEST 1100 N APT 512 2D                                            Unliquidated
          CHESTERTON, IN 46304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNIA LAURISTON                                                     Contingent
          2904 NW 60TH TER APT.134                                              Unliquidated
          CITY OF SUNRISE, FL 33313                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNON BERNARD                                                       Contingent
          13800 NE 12 AVENUE                                                    Unliquidated
          APT 504B                                                              Disputed
          BISCAYNE PARK, FL 33161
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1812 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1825 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNON BINNS                                                         Contingent
          15411 W TRUE RD                                                       Unliquidated
          GRAYTOWN, OH 43432                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNON CRUZ                                                          Contingent
          1091 W 43RD PL                                                        Unliquidated
          HIALEAH, FL 33012                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNON ENOCH                                                         Contingent
          11030 WHEELER ROAD                                                    Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNON HAMPTON                                                       Contingent
          8256 S ELIZABETH                                                      Unliquidated
          CHICAGO, IL 60620                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shannon Harris                                                        Contingent
          1845 Tarboro St.                                                      Unliquidated
          Elmont, NY 11003                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNON HARRIS                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          BOX C421                                                              Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNON KAHLE                                                         Contingent
          702 WESTRIDGE DR.                                                     Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1813 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1826 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNON MCGEE                                                         Contingent
          8050 SW 92 AVE                                                        Unliquidated
          MIAMI, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNON NEWNES                                                        Contingent
          1564 HUNTERS LAKE DRIVE EAST                                          Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNON NEWNES                                                        Contingent
          393 SUMNER STREET                                                     Unliquidated
          APT #2-103D                                                           Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNON PETERSEN                                                      Contingent
          80 E EXCHANGE ST.                                                     Unliquidated
          BOX 341B                                                              Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNON PETERSEN                                                      Contingent
          305 N. 5TH ST.                                                        Unliquidated
          YOUNGWOOD, PA 15697                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shannon Peterson                                                      Contingent
          80 E Exchange St.                                                     Unliquidated
          Box 341B                                                              Disputed
          Akron, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNON SMITH                                                         Contingent
          100 KINGS POINT DR                                                    Unliquidated
          APT 1110                                                              Disputed
          SUNNY ISLES BEACH, FL 33160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1814 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1827 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANNON SPRINKLE                                                      Contingent
          587 GREISSING TERRACE                                                 Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANTA FELDER-PAYTON                                                  Contingent
          1115 NORTH STOCKTON ST                                                Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shantajah Marshall                                                    Contingent
          6106 Chinquapin Pkwy                                                  Unliquidated
          Baltimore, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANTANU NIKAM                                                        Contingent
          55 FIR HILL STREET APT 11B10                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANTEL FLOYD                                                         Contingent
          631 NORTH AUGUSTA AVE                                                 Unliquidated
          BALTIMORE, MD 21230                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANTEL JOHNSON                                                       Contingent
          18941 NW 14TH COURT                                                   Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANTEL SHAW                                                          Contingent
          1024 20TH STREET                                                      Unliquidated
          APT. #2                                                               Disputed
          WEST PALM BEACH, FL 33407
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1815 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1828 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANTELL SCARLETT                                                     Contingent
          1263 N. BROAD ST.                                                     Unliquidated
          JACKSONVILLE, FL 32202                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANTELL STOKELING                                                    Contingent
          1509 LOCHWOOD ROAD                                                    Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANTOY MCDONALD                                                      Contingent
          8391 NW 25TH STREET                                                   Unliquidated
          FORT LAUDERDALE, FL 33322                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANTRANIQUE JONES                                                    Contingent
          301 WILCREST DRIVE APT 6903                                           Unliquidated
          HOUSTON, TX 77042                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHANTRELL WRIGHT                                                      Contingent
          1521 NW 43RD STREET                                                   Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAOXIONG XIE                                                         Contingent
          77 FIR HILL TOWER APT. 8B8                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAQUALIA HICKS                                                       Contingent
          12546 71ST PL N                                                       Unliquidated
          WEST PALM BEACH, FL 33412                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1816 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1829 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAQUAN KEMP                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAQUARIA SMITH                                                       Contingent
          575 NW 14 TER APT 204                                                 Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAQUDA BOYCE                                                         Contingent
          2323 EAST PRESTON ST                                                  Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAQUILLA FERGUSON                                                    Contingent
          1190 WEST NORTHERN PKWY APT 231                                       Unliquidated
          BALTIMORE, MD 21210                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shaquille Griffith                                                    Contingent
          7700 Stratfield Ln                                                    Unliquidated
          Laurel, MD 20707-5506                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAQWON BADLEY                                                        Contingent
          10613 JOAN AVENUE                                                     Unliquidated
          CLEVELAND, OH 44111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHARI PRICE                                                           Contingent
          MAUMEE6332 GLENHURST DR APT 4                                         Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1817 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1830 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.126
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sharice Barnes                                                        Contingent
          1417 N Potomac St                                                     Unliquidated
          Baltimore, MD 21213-3916                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHARIFA NURSE                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sharin Cancilla                                                       Contingent
          119 Chestnut Rdg                                                      Unliquidated
          Walled Lake, MI 48390                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sharla Haun                                                           Contingent
          228 Manchester Dr.                                                    Unliquidated
          Aurora, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHARNEICIA CLARK                                                      Contingent
          4317 LAKE LAWNE AVE                                                   Unliquidated
          ORLANDO, FL 32811                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHARNEICIA CLARK                                                      Contingent
          4317 LAKE LAWNE AVE                                                   Unliquidated
          ORLANDO, FL 32811                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHARON ADEKOYA                                                        Contingent
          202A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1818 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1831 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHARON ADEKOYA                                                        Contingent
          601A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21211
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHARON ALEXANDER
          THE UNIVERSITY OF AKRON, SPANTON                                      Contingent
          HALL 51                                                               Unliquidated
          PO BOX 1350                                                           Disputed
          AKRON, OH 44309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHARON AUGUSTIN                                                       Contingent
          3143 NW 39TH PLACE                                                    Unliquidated
          LAUDERDALE LAKES, FL 33309                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHARON HARDY                                                          Contingent
          4391 COLLINS RD                                                       Unliquidated
          MARIANNA, FL 32448                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHARON HINTON                                                         Contingent
          3505 HOLMES AVE                                                       Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHARON NICHOLS                                                        Contingent
          2382 26TH ST                                                          Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAROY ANDERSON                                                       Contingent
          4763 ORLEANS CT                                                       Unliquidated
          APT D                                                                 Disputed
          WEST PALM BEACH, FL 33415
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1819 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1832 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHARVIS BROWN                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHASHA TANG                                                           Contingent
          1271 CLIFFSIDE STREET                                                 Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHATARRA JONES                                                        Contingent
          1 ROSECRANS PL APT 2C                                                 Unliquidated
          NOTTINGHAM, MD 21236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHATE HARRIS                                                          Contingent
          16918 WARD STREET                                                     Unliquidated
          DETROIT, MI 48235                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHATONYA CANTY                                                        Contingent
          11537 SW 216TH STREET                                                 Unliquidated
          GOULDS, FL 33170                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAUN HOPKINS                                                         Contingent
          173 OBERLIN DR                                                        Unliquidated
          HEATH, OH 43056                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shauna Tabb                                                           Contingent
          8911 Goldfield Pl                                                     Unliquidated
          Clinton, MD 20735-2025                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1820 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1833 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAUNAY EDMONDS                                                       Contingent
          110 COAL ST                                                           Unliquidated
          WILKINS TWP, PA 15145                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shaunea Robinson                                                      Contingent
          2508 Rellim Rd.                                                       Unliquidated
          Apt. B                                                                Disputed
          Baltimore, MD 21209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAUNEICE REYMOND                                                     Contingent
          1000 NW 180TH TERRACE                                                 Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAUNELLE MENDEZ                                                      Contingent
          13 BRUBAR COURT APT 1D                                                Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shaunqueza Stevens                                                    Contingent
          110 S Riverview St.                                                   Unliquidated
          Dublin, OH 43017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAUNTIA SMITH                                                        Contingent
          719 AKRON BOULEVARD                                                   Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAVANES ROBINSON                                                     Contingent
          1633 NORTH WARWICK AVE                                                Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1821 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1834 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAVEZ EVANS                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAVONYA STRACHAN                                                     Contingent
          445 NW 19TH LANE                                                      Unliquidated
          MIAMI, FL 33136                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWAN JONES                                                          Contingent
          605B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWANEA HARDY                                                        Contingent
          2411 COLONIAL STREET                                                  Unliquidated
          LEESBURG, FL 34748                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWAUN JOHNSON                                                       Contingent
          1506 NORTHBOURNE ROAD                                                 Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWDAE FREDERICK                                                     Contingent
          9801 SHERWOOD FARM RD                                                 Unliquidated
          ROSEDALE, MD 21237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWDAE WILLIAMS                                                      Contingent
          3917 HILTON RD                                                        Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1822 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1835 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shawn Braxton                                                         Contingent
          2811 Denham Cir N                                                     Unliquidated
          Brooklyn, MD 21225-1509                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shawn Elliott                                                         Contingent
          9605 Oxbridge Way                                                     Unliquidated
          Bowie, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWN FEATHERSTONE                                                    Contingent
          241 TORREY ST                                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shawn Fletcher                                                        Contingent
          4820 Wright Ave                                                       Unliquidated
          Baltimore, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWN GAMBLE                                                          Contingent
          99 BEACON ST                                                          Unliquidated
          HAMDEN, CT 06514-4012                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWN GROBSTEIN                                                       Contingent
          501 SE 2ND STREET APARTMENT 1443                                      Unliquidated
          FORT LAUDERDALE, FL 33301                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWN KOPP                                                            Contingent
          1469 CIRCLE DR                                                        Unliquidated
          MILLBURY, OH 43447                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1823 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1836 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shawn Matthews                                                        Contingent
          1104 Sir George Cir.                                                  Unliquidated
          Virginia Beach, VA 23452                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWN MAY                                                             Contingent
          23563 LETCHWORTH ROAD                                                 Unliquidated
          BEACHWOOD, OH 44122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shawn McNichol                                                        Contingent
          6818 Slaven Dr.                                                       Unliquidated
          Orlando, FL 32819                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shawn Moore                                                           Contingent
          8378 Denver Dr.                                                       Unliquidated
          Avon, IN 46123                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shawn Morrison                                                        Contingent
          190 Thomas Jefferson Ter.                                             Unliquidated
          Elkton, MD 21921-5146                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWN MULDOWNEY                                                       Contingent
          10668 TALLMADGE RD                                                    Unliquidated
          DIAMOND, OH 44412                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWN PIERRE                                                          Contingent
          14140 NE 2 CT                                                         Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1824 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1837 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shawn Posey                                                           Contingent
          8826 Hunting Ln                                                       Unliquidated
          Apt. 102                                                              Disputed
          Laurel, MD 20708-1243
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWN STAPLES                                                         Contingent
          1824 KENSINGTON RD                                                    Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shawn Wilson                                                          Contingent
          4535 Pimlico Rd                                                       Unliquidated
          Baltimore, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWNICE KING                                                         Contingent
          6328 BURNT MOUNTAIN PATH                                              Unliquidated
          COLUMBIA, MD 21045                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shawnikia Smith                                                       Contingent
          5686 Utrecht Rd.                                                      Unliquidated
          Baltimore, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAWNN FOSTER                                                         Contingent
          278 HUNTINGTON AVE                                                    Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAY-ANN HOLNESS                                                      Contingent
          201 PINE AVENUE                                                       Unliquidated
          HORSHAM, PA 19044                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1825 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1838 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shayail Owens                                                         Contingent
          3505 Avondale Court                                                   Unliquidated
          Chesapeake, VA 23321                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAYLA BELCHER                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A510                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAYLA GILES                                                          Contingent
          1107 SUNNY BROOK DR                                                   Unliquidated
          MIDDLE RIVER, MD 21220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAYLA MAXWELL                                                        Contingent
          1425 BRUTON BLVD.                                                     Unliquidated
          ORLANDO, FL 32805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAYLA MILLER                                                         Contingent
          1435 GARFIELD AVENUE                                                  Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAYLA MORTON                                                         Contingent
          603B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAYLA SMITH                                                          Contingent
          83 LAMONT ST # 1 APT LEFT                                             Unliquidated
          SPRINGFIELD, MA 01119-1422                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1826 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1839 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAYLAN BAILEY                                                        Contingent
          3904 BLANCHARD STREET                                                 Unliquidated
          CHATTANOOGA, TN 37411                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shayna Arnold                                                         Contingent
          521 Seven Trails Dr.                                                  Unliquidated
          Aberdeen, MD 21001-2627                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHAYNA HARMON                                                         Contingent
          373 CARROLL ST                                                        Unliquidated
          SUITE 62                                                              Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shazil Mahmood                                                        Contingent
          2571 W Village Dr.                                                    Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHEDWIN ELIASSIN                                                      Contingent
          14070 NW 5TH AVE.                                                     Unliquidated
          MIAMI, FL 33168-3908                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHEENA WILLIAMS                                                       Contingent
          1541 PENRIDGE ROAD                                                    Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHEILA CARRETTE                                                       Contingent
          9715 SUMMIT CIRCLE                                                    Unliquidated
          APT 2A                                                                Disputed
          LARGO, MD 20774
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1827 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1840 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHEILA CRAWFORD                                                       Contingent
          3146 GRAYSON DRIVE                                                    Unliquidated
          DALLAS, TX 75224                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHEILA HUBBARD                                                        Contingent
          6711 KINCHELOE AVE                                                    Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sheila Stanley                                                        Contingent
          1040 NW 80th Terrace                                                  Unliquidated
          Fort Lauderdale, FL 33322                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHEILA STANLEY                                                        Contingent
          9616 NW 7TH CIRCLE                                                    Unliquidated
          APT. 1618                                                             Disputed
          PLANTATION, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHEKINAH COOPER                                                       Contingent
          1700 E COLDSPRING LANE                                                Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shelby Chisman                                                        Contingent
          310 Park Ave.                                                         Unliquidated
          PO Box 646                                                            Disputed
          Lynchburg, OH 45142
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shelby Clinedinst                                                     Contingent
          1329 Oak Park Ave.                                                    Unliquidated
          Norfolk, VA 23503                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1828 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1841 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELBY EAGAN                                                          Contingent
          1418 WASHINGTON ST                                                    Unliquidated
          HOLLYWOOD, FL 33020-6141                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELBY EDWARDS                                                        Contingent
          9559 DRIFTWOOD DRIVE                                                  Unliquidated
          OLMSTED FALLS, OH 44138                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELBY FULMER                                                         Contingent
          1231 SANDY GLEN DR                                                    Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELBY JONES                                                          Contingent
          6415 BARABOO DRIVE                                                    Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shelby Lazar                                                          Contingent
          7495 S Raccoon Rd.                                                    Unliquidated
          Canfield, OH 44406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELBY MAJI                                                           Contingent
          19133 NELSON ROAD                                                     Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $15.34
          SHELBY MILLER                                                         Contingent
          220 DADE AVE                                                          Unliquidated
          SARASOTA, FL 34232                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1829 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1842 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELBY SHATZOFF                                                       Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C80                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shelby Shotton                                                        Contingent
          6780 Cramel Dr.                                                       Unliquidated
          Marion, IL 62959                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELBY TERRY                                                          Contingent
          3409 AURA CT.                                                         Unliquidated
          MCKINNEY, TX 75070                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shelby Wright                                                         Contingent
          1924 Echo Valley Dr.                                                  Unliquidated
          East Earl, PA 17519                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELDON GORADIA                                                       Contingent
          0544-B SPICER RESIDENCE HALL                                          Unliquidated
          290 VINE ST                                                           Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELDON MCGHEE                                                        Contingent
          2939 MEGAN CIRCLE                                                     Unliquidated
          YOUNGSTOWN, OH 44505                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELIA LUCAS                                                          Contingent
          1602 SKYLINE                                                          Unliquidated
          CEARLAND, TX 75043                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1830 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1843 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shelley Edwards                                                       Contingent
          2910 NE 10th Ave.                                                     Unliquidated
          Pompano Beach, FL 33064                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shelley Gamble                                                        Contingent
          641 Southbridge Blvd.                                                 Unliquidated
          Brunswick, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELLEY SPIES                                                         Contingent
          16 PEPPER RIDGE RD                                                    Unliquidated
          PEPPER PIKE, OH 44124                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELLIAN WHEELER                                                      Contingent
          301 NW 96 STREET                                                      Unliquidated
          EL PORTAL, FL 33150                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELLIANE WIJMAN                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELLICIA SMITH                                                       Contingent
          2601 GULFSTREAM DRIVE                                                 Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shelly Spies                                                          Contingent
          16 Pepper Ridge Rd.                                                   Unliquidated
          Cleveland, OH 44124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1831 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1844 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELTON REISCH                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B439                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHELTON THELUSME                                                      Contingent
          814 VALNERA COURT                                                     Unliquidated
          KISSIMMEE, FL 34758                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHEMAIAH MCCALL                                                       Contingent
          16610 SOUTH COTTAGE GROVE                                             Unliquidated
          CHICAGO, IL 60473                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shemar Waugh                                                          Contingent
          5577 Templar St.                                                      Unliquidated
          Columbus, OH 43232                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHEMIAH MORRIS                                                        Contingent
          202 MARLEY MEADOW LANE                                                Unliquidated
          GLENBURNIE, MD 21060                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHENAIA RAMSEY                                                        Contingent
          2016 STRAUSS ST                                                       Unliquidated
          BROOKLYN, NY 11212-4546                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHENEL CROOKE                                                         Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1832 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1845 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.127
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHENGNAN DU                                                           Contingent
          1423 OAK HILL CT APT 37                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHENIKIA HORSEY                                                       Contingent
          7900 SUBET RD                                                         Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHEREE NOBLES                                                         Contingent
          1059 PENNFIELD ROAD                                                   Unliquidated
          CLEVELAND, OH 44121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHERELLE DAVIS                                                        Contingent
          5958 DAYWALT AVE APT F                                                Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sheri Rahman                                                          Contingent
          10171 SW 77th Ct.                                                     Unliquidated
          Miami, FL 33156                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHERIDAN BUFE                                                         Contingent
          1377 EDGEWOOD RD                                                      Unliquidated
          LAKE FOREST, IL 60045                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,299.25
          Sheridan ER Physician Services                                        Contingent
          7700 W Sunrise Blvd.                                                  Unliquidated
          Fort Lauderdale, FL 33322                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1833 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1846 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,229.67
          Sheridan Healthcorp, Inc.                                             Contingent
          7700 W Sunrise Blvd.                                                  Unliquidated
          Fort Lauderdale, FL 33322                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $396.00
          SHERIDAN RADIOLOGY SERVICES W                                         Contingent
          PO BOX 3367                                                           Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4904
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHERIGAME SAINTIL                                                     Contingent
          8219 NW 12 COURT                                                      Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHERIL BELIZAIRE                                                      Contingent
          5824 NW DANA CIR                                                      Unliquidated
          PORT ST LUCIE, FL 34986                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHERLANDE VILFRANC                                                    Contingent
          15000 NE 7CT                                                          Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHERLEY NOEL                                                          Contingent
          13400 NE 11TH AVE                                                     Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHERMAN COX                                                           Contingent
          719 VALENCIA DRIVE                                                    Unliquidated
          AUBURNDALE, FL 33823                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1834 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1847 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHERMAN DEAN                                                          Contingent
          20241 DELAWARE DRIVE                                                  Unliquidated
          EUCLID, OH 44117                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHERMAN REDMOND                                                       Contingent
          936 ECHO BROOK PLACE                                                  Unliquidated
          DESOTO, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shermeen Sufi                                                         Contingent
          5018 Secretariat Rd.                                                  Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shermel Sherman                                                       Contingent
          2926 Chipplegate Rd.                                                  Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHERRELL DELANCEY                                                     Contingent
          2774 NW 197TH TERRACE                                                 Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sherrie-Lee Nunally                                                   Contingent
          4309 Marble Hall Rd                                                   Unliquidated
          Apt. 132                                                              Disputed
          Baltimore, MD 21218
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sherry Castro                                                         Contingent
          4416 Marble Hall Rd.                                                  Unliquidated
          Apt. 343                                                              Disputed
          Baltimore, MD 21218
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1835 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1848 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sherry Evans                                                          Contingent
          3417 Holmes Ave                                                       Unliquidated
          Apt. B                                                                Disputed
          Baltimore, MD 21217
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHERRY EVANS                                                          Contingent
          2019 N FULTON AVE                                                     Unliquidated
          BALTIMORE, MD 21217-1306                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sherry Magrey                                                         Contingent
          2037 Key St.                                                          Unliquidated
          Apt. G                                                                Disputed
          Maumee, OH 43537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHERYL GILL                                                           Contingent
          1840 RUTLAND STREET                                                   Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHESHANK VELAGA                                                       Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHI-ANN BURROWS                                                       Contingent
          5754 SW BALD EAGLE DR                                                 Unliquidated
          PALM CITY, FL 34990                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shianna Fray                                                          Contingent
          3927 Nemo Rd.                                                         Unliquidated
          Randallstown, MD 21133-4040                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1836 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1849 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHICHEN YUAN                                                          Contingent
          2200 HIGH ST                                                          Unliquidated
          APT766                                                                Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHICHEN YUAN                                                          Contingent
          1201 E MARKET ST                                                      Unliquidated
          SUITE 413                                                             Disputed
          AKRON, OH 44305
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIEDA CASTILLO                                                       Contingent
          1150 NE 132ND STREET                                                  Unliquidated
          BISCAYNE PARK, FL 33161                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIFENG HUANG                                                         Contingent
          55 FIR HILL ST.                                                       Unliquidated
          APT.5A1                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIFENG HUANG                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIH-WEI CHENG                                                        Contingent
          1890 SW 59 AVE                                                        Unliquidated
          PLANTATION, FL 33317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIHAO WEN                                                            Contingent
          45E RHODES AVE                                                        Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1837 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1850 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIHAO WEN                                                            Contingent
          733 WEST MARKET ST.                                                   Unliquidated
          ROOM 408                                                              Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIJUN WANG                                                           Contingent
          590 E. BUCHTEL APT 33                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIKA ISRAEL                                                          Contingent
          5642 WOODMONT AVENUE                                                  Unliquidated
          APT. C                                                                Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shiloh Kendrick                                                       Contingent
          1923 Bancroft Dr.                                                     Unliquidated
          Hampton, VA 23663                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHINDELL HENRY                                                        Contingent
          1700 E. COLDSPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHINDELL HENRY                                                        Contingent
          305 BLACKBIRD CT.                                                     Unliquidated
          EDGEWOOD,, MD 21040                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHINIYA WASHINGTON                                                    Contingent
          3103 JEFFREY RD                                                       Unliquidated
          WINDSOR MILL, MD 21244-3426                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1838 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1851 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIPING WANG                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIRI FITZGERALD                                                      Contingent
          5332 CARSWELL AVENUE                                                  Unliquidated
          SUITLAND, MD 20746                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIRIN MEHRAZI                                                        Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIRIN MEHRAZI                                                        Contingent
          1350 N HOWARD, APT. 306                                               Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,536.00
          Shirley K. Terrass, PhD                                               Contingent
          1252 Weathervane Lane, Ste. A                                         Unliquidated
          Akron, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIRLEY WYNN                                                          Contingent
          667 THOMAS ST                                                         Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shivani Bhakta                                                        Contingent
          90 W Hanley Rd.                                                       Unliquidated
          Mansfield, OH 44903                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1839 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1852 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIVDEEP VISHWAS YELIKAR                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHIYU HE                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHOKIRDZHON KAIUMOV                                                   Contingent
          946 FAIRCREST DR.                                                     Unliquidated
          FAIRFIELD, TX 75840                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shomari Brooks                                                        Contingent
          5710 The Alameda                                                      Unliquidated
          Apt. C                                                                Disputed
          Baltimore, MD 21239-2548
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHOMARI WILLIAMS                                                      Contingent
          32021 CENTER RIDGE ROAD                                               Unliquidated
          NORTH RIDGEVILLE, OH 44039                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHONN DUNTON                                                          Contingent
          3739 PATTERSON AVE                                                    Unliquidated
          GWYNN OAK, MD 21207-6319                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHONTE DEVEAUX                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1840 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1853 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHONTELLE CAPERS                                                      Contingent
          6136 SAINT REGIS RD APT G                                             Unliquidated
          BEL AIR, MD 21014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHONTERIA CLARKE                                                      Contingent
          19700 NW 33RD AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHOUMIK SAHA                                                          Contingent
          779 KLING STREET                                                      Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHREEYANKA LUITEL                                                     Contingent
          1320 VALE DRIVE                                                       Unliquidated
          UNIT A                                                                Disputed
          AKRON, OH 44321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shrey Gupta                                                           Contingent
          4906 Catalpha Rd                                                      Unliquidated
          Baltimore, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHREY UPTA                                                            Contingent
          4906 CATALPHA RD.                                                     Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHRIJI SHAH                                                           Contingent
          522 E BUCHTEL AVE,                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1841 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1854 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHRIONA WALTON                                                        Contingent
          502D DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHU LING                                                              Contingent
          627 W MARKET                                                          Unliquidated
          106                                                                   Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHU-WEI WANG                                                          Contingent
          3704 WYNDHAM RIDGE, #207                                              Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHUAILIN ZHANG                                                        Contingent
          291 MALLARD POINT DR.                                                 Unliquidated
          APT3-310                                                              Disputed
          AKRON, OH 44319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHUANG LI                                                             Contingent
          224 DEEPWOOD DR.                                                      Unliquidated
          WADSWORTH, OH 44281                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHUFAN ZHANG                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHUILIANG YU                                                          Contingent
          24019 E. BAINTREE RD                                                  Unliquidated
          BEACHWOOD, OH 44122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1842 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1855 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHUIQUAN LAN                                                          Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shujuan Wang                                                          Contingent
          3351 Airport Hwy                                                      Unliquidated
          Apt. 9                                                                Disputed
          Toledo, OH 43609
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHUMIN FAN                                                            Contingent
          7250 NIGHTINGALE DR APT 3                                             Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHUN LI                                                               Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shungang Zhang                                                        Contingent
          1343 Oak Hill Ct.                                                     Unliquidated
          Apt. 104                                                              Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHUQI GUAN                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHUVAJIT DAS                                                          Contingent
          437 SUMNER ST.                                                        Unliquidated
          APT L2                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1843 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1856 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHUYAN SHENG                                                          Contingent
          77 FIR HILL STREET                                                    Unliquidated
          APT 7C6                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHUYUE HUANG                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHUYUE HUANG                                                          Contingent
          733 W MARKET ST APT 307                                               Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHYAIL OWENS                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C101                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHYAIL OWENS                                                          Contingent
          3505 AVONDALE COURT                                                   Unliquidated
          CHESAPEAKE, VA 23321                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shyann Blackman                                                       Contingent
          512 Edgar Rd                                                          Unliquidated
          Apt. A2                                                               Disputed
          Elizabeth, NJ 07202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHYEVE KEY                                                            Contingent
          309 SOUTH SMALLWOOD ST                                                Unliquidated
          BALTIMORE, MD 21223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1844 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1857 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHYEVE KEY                                                            Contingent
          2608 MCELDERRY ST                                                     Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHYLOH ROUSE                                                          Contingent
          1066 COLUMBUS AVENUE                                                  Unliquidated
          BARBERTON, OH 44203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Shyoun Petteway                                                       Contingent
          121 Welday Ave.                                                       Unliquidated
          Steubenville, OH 43952                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHYOUN PETTEWAY                                                       Contingent
          1335 OAKGROVE AVENUE                                                  Unliquidated
          STEUBENVILLE, OH 43952-1673                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SHYTERIA CLARKE                                                       Contingent
          790 NW 172 TERS                                                       Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Siafa Andrew                                                          Contingent
          7884 Tall Pines Ct                                                    Unliquidated
          Unit K                                                                Disputed
          Glen Burnie, MD 21061
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIAN XIAO                                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1845 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1858 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIANNI FAUST                                                          Contingent
          1454 VAN KIRK STREET                                                  Unliquidated
          PHILADELPHIA, PA 19149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SICHUAN HUANG                                                         Contingent
          42 S ADAMS ST                                                         Unliquidated
          APT #2                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIDDHARTHA SURABATHULA                                                Contingent
          77 FIR HILLS, APARTMENT 9B11                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIDDHESH DALVI                                                        Contingent
          2220 HIGH STREET APT. 619                                             Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIDI ZHAO                                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIDNEY LUCAS                                                          Contingent
          50 NW 14TH AVE                                                        Unliquidated
          DANIA, FL 33004                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIERAH RAY                                                            Contingent
          72 N. THOMAS ROAD                                                     Unliquidated
          APT. 10B                                                              Disputed
          TALLMADGE, OH 44278
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1846 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1859 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.128
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIERAH RAY                                                            Contingent
          801 E WILBETH ROAD                                                    Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIERRA CARTER                                                         Contingent
          10501 SW 17TH COURT                                                   Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIERRA CARTER                                                         Contingent
          11266 SW 156TH PL                                                     Unliquidated
          MIAMI, FL 33196                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIERRA COLEMAN                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIERRA DANIELS                                                        Contingent
          2701 WEST NIDO AVENUE                                                 Unliquidated
          MESA, AZ 85202                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIERRA HAWTHORNE                                                      Contingent
          426 WALTON PL                                                         Unliquidated
          WESTBURY, NY 11590-2316                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sierra Johnson                                                        Contingent
          6016 Surrey Square                                                    Unliquidated
          Apt. 202                                                              Disputed
          District Heights, MD 20747
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1847 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1860 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIERRA MCNEILL-BAILEY                                                 Contingent
          3601 DEWEY COURT                                                      Unliquidated
          INDIAN HEAD, MD 20640                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sierra Paris                                                          Contingent
          140 Eason St.                                                         Unliquidated
          Highland Park, MI 48203                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIERRA WATSON                                                         Contingent
          2678 CALIENDO CIRCLE                                                  Unliquidated
          MONTGOMERY, IL 60538                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIFAT SHAHRIAR KHAN                                                   Contingent
          430 SUMNER STREET APT 303                                             Unliquidated
          AKRON, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sigalit Ashwal                                                        Contingent
          4735 SW 109 Terr                                                      Unliquidated
          Fort Lauderdale, FL 33328                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $122.40
          Signe M. Gould-Newcomb, MA LPC                                        Contingent
          68 N Rossler St.                                                      Unliquidated
          Monroe, MI 48162                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIHAN WANG                                                            Contingent
          1469 ALPHADA AVE. APT. G7                                             Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1848 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1861 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Silver Thread                                                         Contingent
          STPMR Ltd.                                                            Unliquidated
          PO Box 331                                                            Disputed
          Avon, OH 44011
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Silvia Colston                                                        Contingent
          113 Solar Rd.                                                         Unliquidated
          Blountsville, AL 35031                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Simon Saitoti                                                         Contingent
          414 Crystal Point Dr.                                                 Unliquidated
          Dayton, OH 45459                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIMONE BLACK                                                          Contingent
          95 IVANHILL RD                                                        Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIMONE CUMMINGS                                                       Contingent
          3741 SW 45TH AVE                                                      Unliquidated
          WEST PARK, FL 33023-5534                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIMONE DECARDENAS                                                     Contingent
          201 PASADENA AVE.                                                     Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIMONE FINDLAY                                                        Contingent
          1530 NW 183RD ST                                                      Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1849 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1862 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Simone Hill                                                           Contingent
          2060 W 64th St.                                                       Unliquidated
          Los Angeles, CA 90047                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIMONE KEMP                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Simone Lonas                                                          Contingent
          5024 Kitchener Dr                                                     Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIMONE MARTINI                                                        Contingent
          16 ACORN CIR APT 102                                                  Unliquidated
          TOWSON, MD 21286                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIMONE MCDONALD                                                       Contingent
          8311 PINEBROOK DR.                                                    Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIMONE MENDES TAMBA                                                   Contingent
          302 S JIM MILLER RD                                                   Unliquidated
          DALLAS, TX 75217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Simone Pratt                                                          Contingent
          3301 College Ave.                                                     Unliquidated
          Fort Lauderdale, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1850 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1863 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIMONE TAMBA                                                          Contingent
          302 JIM MILLER RD S, APT 2092                                         Unliquidated
          DALLAS, TX 75217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Simone Veira                                                          Contingent
          9149 SW 166th Ct.                                                     Unliquidated
          Miami, FL 33196                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIMONNE JORDAN                                                        Contingent
          103A DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIMRAN ALE                                                            Contingent
          1705 ABERDEEN RD APT E                                                Unliquidated
          TOWSON, MD 21286-8839                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SINDHUJA GAJULA                                                       Contingent
          433 ALLYN ST                                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sindy Vasquez                                                         Contingent
          8101 SW 72nd Ave.                                                     Unliquidated
          Apt. 110W                                                             Disputed
          Miami, FL 33143
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SINDY VASQUEZ                                                         Contingent
          8101 SW 72 AVE                                                        Unliquidated
          APT 110W                                                              Disputed
          MIAMI, FL 33143
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1851 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1864 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SINUO LANG                                                            Contingent
          4555 PITCH PINE LN W APT 3B                                           Unliquidated
          YPSILANTI, MI 48197                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $22.71
          Siperstein Dermatology                                                Contingent
          950 Glades Rd.                                                        Unliquidated
          4th Floor                                                             Disputed
          Boca Raton, FL 33431
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIQI WU                                                               Contingent
          531 NOME AVE APT 3                                                    Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIQI WU                                                               Contingent
          55 FIR HILL ST APT 12A1                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sir Reynolds                                                          Contingent
          3101 Shoreline Dr.                                                    Unliquidated
          Apt. 1711                                                             Disputed
          Austin, TX 78758
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIRAHN FIELDS                                                         Contingent
          3516 WISE AVENUE                                                      Unliquidated
          LONG BEACH, CA 90810                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIRFABIAN FREEMAN                                                     Contingent
          126 FIELD STREET                                                      Unliquidated
          BATESVILLE, MS 38606                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1852 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1865 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,120.00
          SIRVEN AND ASSOC ALLERGY
          One Seventeen Professional Arts Cen                                   Contingent
          8200 SW 117th Ave.                                                    Unliquidated
          Suite 402                                                             Disputed
          MIAMI, FL 33183
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       7451                         Is the claim subject to offset?     No       Yes


 3.129
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Siryee Bah                                                            Contingent
          180 Baylor School Rd.                                                 Unliquidated
          Chattanooga, TN 37405                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sitara Koneru                                                         Contingent
          2516 W Village Dr.                                                    Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIURY RODRIGUEZ                                                       Contingent
          10391 NW 128TH TERRACE                                                Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sivan Azran                                                           Contingent
          1800 N Bayshore Dr.                                                   Unliquidated
          Apt. 2815                                                             Disputed
          Miami, FL 33132
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIYAKA YAKUBU                                                         Contingent
          6920 RIVER OAKS DRIVE                                                 Unliquidated
          BLDG. F APT. #102                                                     Disputed
          ORLANDO, FL 32818
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIYANG LU                                                             Contingent
          4165 SW 67TH AVE APT 108B                                             Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1853 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1866 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIYANG WEN                                                            Contingent
          6506 RAMBLEWOOD CIR                                                   Unliquidated
          GREENACRES, FL 33467                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIYUAN LI                                                             Contingent
          2816 WOOD DUCK LN                                                     Unliquidated
          APT 312                                                               Disputed
          AKRON, OH 44319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SIYUAN LI                                                             Contingent
          118 ELIZABETH PKWY                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,398.37
          SKIN AND CANCER ASSOCIATES                                            Contingent
          P O BOX 69 4730                                                       Unliquidated
          MIAMI, FL 33269                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7292
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $118.92
          Skin Center Treatment Ctr                                             Contingent
          10067 Pines Blvd. #A                                                  Unliquidated
          Hollywood, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Skye Malone                                                           Contingent
          7 Highland Pl                                                         Unliquidated
          Apt. 4H                                                               Disputed
          Yonkers, NY 10705
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SKYE-FOREST BAKER                                                     Contingent
          13387 BENNINGTON BLVD                                                 Unliquidated
          CLEVELAND, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1854 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1867 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SKYLAR BECK                                                           Contingent
          960 BRIARVIEW AVENUE NW                                               Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Skyler Friemoth                                                       Contingent
          10748 Mendon Rd.                                                      Unliquidated
          Van Wert, OH 45891                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SKYLER RUSSELL                                                        Contingent
          1701 SE CYPRESS PARK LN                                               Unliquidated
          JUPITER, FL 33478                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Skyler Tipton                                                         Contingent
          16744 Hodgman Rd.                                                     Unliquidated
          Weston, OH 43569                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,184.00
          Skyline Medical Center                                                Contingent
          3441 Dickerson Pike                                                   Unliquidated
          Nashville, TN 37207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Smit Shah                                                             Contingent
          2571 W Village Dr.                                                    Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SMRITHI SUGUMARANMENON                                                Contingent
          1245 OAK HILL CT APT 252                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1855 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1868 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Smrithi Sugurmaran Menon                                              Contingent
          1245 Oak Hill Ct.                                                     Unliquidated
          Apt. 252                                                              Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SNEHA LATHA ALBOINA                                                   Contingent
          77 FIR HILL TOWERS, APT 5B5                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SNEHA REDDY MOGULLA                                                   Contingent
          77 FIR HILL APT 6B5                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SNEHANSHU BANERJEE                                                    Contingent
          4314 BEDROCK CIRCLE                                                   Unliquidated
          APT 203                                                               Disputed
          NOTTINGHAM, MD 21236
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SNEHANSHU BANERJEE                                                    Contingent
          3009 NICOSH CIRCLE                                                    Unliquidated
          UNIT 4210                                                             Disputed
          FALLS CHURCH, VA 22042
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $83.72
          SO Florida Medical Imaging PA                                         Contingent
          2929 E Commercial Blvd. #600                                          Unliquidated
          Fort Lauderdale, FL 33308                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SO YEON KIM                                                           Contingent
          2762 GLENHAVEN AVE.                                                   Unliquidated
          APT E                                                                 Disputed
          COPLEY, OH 44321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1856 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1869 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SO YOUN CHA                                                           Contingent
          417 MARKET AVENUE NORTH                                               Unliquidated
          CANTON, OH 44702                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOEURETTE BOURBON                                                     Contingent
          1235 NE 157TH ST                                                      Unliquidated
          NORTH MIAMI BEACH, FL 33162-5541                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $624.00
          SOFFER HEART INSTITUTE PA AVEN                                        Contingent
          21550 Biscayne Blvd                                                   Unliquidated
          Suite 133                                                             Disputed
          AVENTURA, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       5768                         Is the claim subject to offset?     No       Yes


 3.129
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOFIA ADORNO                                                          Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOFIA ALVAREZ                                                         Contingent
          955 SE 1ST PLACE                                                      Unliquidated
          HIALEAH, FL 33010                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOFIA BARRIOS TELEZ                                                   Contingent
          2734 BIRD AVE #106                                                    Unliquidated
          MIAMI, FL 33133                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOFIA GARCIA AUSTT                                                    Contingent
          3625 COLLEGE AVENUE                                                   Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1857 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1870 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOFIA HENELL                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOFIA HENSHAW                                                         Contingent
          2475 BRICKELL AVE. APT. 1710                                          Unliquidated
          MIAMI, FL 33129                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOFIA MENDOZA                                                         Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOFIYA SMERECHYNSKY                                                   Contingent
          1228 MARKS RD                                                         Unliquidated
          UNIT F                                                                Disputed
          VALLEY CITY, OH 44280
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOL SANTECCHIA                                                        Contingent
          3301 COLLEGE AV.                                                      Unliquidated
          FORT LAUDERDALE, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $84.00
          Solantic of Jacksonville LLC                                          Contingent
          2401 Monument Rd.                                                     Unliquidated
          Jacksonville, FL 32225                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $84.00
          Solantic of South Florida, LLC                                        Contingent
          9035 Pines Blvd.                                                      Unliquidated
          Hollywood, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1858 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1871 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOLIMAN ALSHAREEF                                                     Contingent
          220 E. SCHOOL STREET                                                  Unliquidated
          KENT, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Solomon Reed                                                          Contingent
          146 Joliet Ave.                                                       Unliquidated
          Cincinnati, OH 45215                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Solomon Tucker, III                                                   Contingent
          1756 Chesaco Ave.                                                     Unliquidated
          Rosedale, MD 21237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOLOMON TUCKER, III                                                   Contingent
          6711 HAVENOAK RD APT C4                                               Unliquidated
          BALTIMORE, MD 21237-4843                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOMAYEH GHARAIE FATHABAD                                              Contingent
          7301 PARK DR. APT D                                                   Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOMER LOVE                                                            Contingent
          1117 NW 97TH DRIVE                                                    Unliquidated
          APT.5                                                                 Disputed
          CORAL SPRINGS, FL 33071
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Somik Ghose                                                           Contingent
          3333 Arlington Ave.                                                   Unliquidated
          Apt. G320                                                             Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1859 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1872 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOMTOCHUKWU EGEOLU                                                    Contingent
          4003 LARGA VISTA CT                                                   Unliquidated
          BOWIE, MD 20721-4062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOMTOCHUKWU NWEKE                                                     Contingent
          6912 LACHLAN CIRCLE                                                   Unliquidated
          APT K                                                                 Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SONA TRAORE                                                           Contingent
          4615 CIMMARON GREENFIELDS DR                                          Unliquidated
          BOWIE, MD 20720                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SONAL BHADAURIYA                                                      Contingent
          2771 RYEWOOD AVENUE, APT D                                            Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SONGLING ZHANG                                                        Contingent
          6501 MARSOL ROAD                                                      Unliquidated
          APT 545                                                               Disputed
          MAYFIELD HEIGHTS, OH 44124
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SONGTAO YE                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SONGTAO YE                                                            Contingent
          2816 WOOD DUCK LN                                                     Unliquidated
          APT 312                                                               Disputed
          AKRON, OH 44319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1860 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1873 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.129
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SONGYUAN MA                                                           Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SONIA EXIL                                                            Contingent
          9129 GETTYSBURG RD                                                    Unliquidated
          BOCA RATON, FL 33434-5526                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SONIA GACHTER                                                         Contingent
          988 S MOUNT HOPE RD                                                   Unliquidated
          CRYSTAL, MI 48818                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SONIA NAEEM                                                           Contingent
          5893 FRANK AVE NW                                                     Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sonita Tem                                                            Contingent
          4657 N Park Ln                                                        Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sonja Botes                                                           Contingent
          7022 Harvard Ln                                                       Unliquidated
          Canton, MI 48187                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SONY SANON                                                            Contingent
          1345 NW 126TH STREET                                                  Unliquidated
          MIAMI, FL 33167                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1861 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1874 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.130
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SONYA PORTER                                                          Contingent
          15331 NW 32ND AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOOHYUN PARK                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOPHIA BROWN                                                          Contingent
          4317 LAUREL ST                                                        Unliquidated
          NEW ORLEANS, LA 70115-1452                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOPHIA EUFRACIO                                                       Contingent
          208 JEANETTE DR                                                       Unliquidated
          FOSTORIA, OH 44830                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sophia Eufrancio                                                      Contingent
          208 Jeanette Dr.                                                      Unliquidated
          Fostoria, OH 44830                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOPHIA GEIER                                                          Contingent
          533 GAGE STREET                                                       Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOPHIA GEIER
          UNIVERSITY EDGE-AKRON                                                 Contingent
          393 Sumner St                                                         Unliquidated
          2-103A                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1862 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1875 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.130
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOPHIA GEIER                                                          Contingent
          JAMES A. RHODES ARENA, SUITE 35                                       Unliquidated
          AKRON, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOPHIA JONES                                                          Contingent
          12111 CASTLEWALL CT                                                   Unliquidated
          BOWIE, MD 20720                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOPHIA MCDANIEL                                                       Contingent
          60 SOUTHWICK DR                                                       Unliquidated
          BEDFORD, OH 44146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sophia Policastro                                                     Contingent
          3625 Curtis Lane                                                      Unliquidated
          Miami, FL 33133                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOPHIA SMITH                                                          Contingent
          3604 FARMVIEW CIRCLE                                                  Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOPHIE BELL                                                           Contingent
          8749 STURBRIDGE DRIVE                                                 Unliquidated
          CINCINNATI, OH 45236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sophie Cannon                                                         Contingent
          7121 Quail Lakes Dr.                                                  Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1863 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1876 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.130
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOPHIE VACHON                                                         Contingent
          4845 UNION AVENUE NE                                                  Unliquidated
          HOMEWORTH, OH 44634                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOROUSH HEIDARI PAHLAVIAN                                             Contingent
          1560 20TH ST,                                                         Unliquidated
          APT 9                                                                 Disputed
          CUYAHOGA FALLS, OH 44223
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOROUSH YAZDANI                                                       Contingent
          6830 FREDERICKSBURG DR                                                Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOURAV KHATUA                                                         Contingent
          279 UP WHEELER STREET                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,645.34
          South Broward Community Health                                        Contingent
          4105 Pembroke Rd.                                                     Unliquidated
          Hollywood, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          South Carolina Secretary of State                                     Contingent
          1205 Pendletson St.                                                   Unliquidated
          Ste. 525                                                              Disputed
          Columbia, SC 29201
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $250.00
          SOUTH FLORIA ENT ASSOC                                                Contingent
          8181 NW 154th St., Suite 200                                          Unliquidated
          MIAMI LAKES, FL 33016                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2231
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1864 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1877 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.130
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,974.20
          SOUTH FLORIDA ANES & PAIN TRE                                         Contingent
          21097 NE 27 Ct                                                        Unliquidated
          #410                                                                  Disputed
          Miami, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       2866                         Is the claim subject to offset?     No       Yes


 3.130
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,242.39
          South Florida Cardiology Associates                                   Contingent
          4302 Alton Rd., Ste. 300                                              Unliquidated
          Miami Beach, FL 33140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $22,262.24
          South Florida Ent Assoc                                               Contingent
          8181 NW 154th St., Ste. 200                                           Unliquidated
          Hialeah, FL 33016                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $179.00
          SOUTH FLORIDA MEDICAL IMAGING                                         Contingent
          2929 E Commercial Blvd.                                               Unliquidated
          #600                                                                  Disputed
          Fort Lauderdale, FL 33308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       5575                         Is the claim subject to offset?     No       Yes


 3.130
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $154.24
          South Florida Neprology Group                                         Contingent
          722 Riverside Dr.                                                     Unliquidated
          Pompano Beach, FL 33071                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $592.26
          South Miami Critcare, Inc.                                            Contingent
          5975 Sunset Dr. #402                                                  Unliquidated
          Miami, FL 33143                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $700.00
          SOUTH MIAMI CRITICARE INC                                             Contingent
          P O BOX 919315                                                        Unliquidated
          ORLANDO, FL 32891                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8210
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1865 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1878 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.130
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $43,543.02
          South Miami Hospital                                                  Contingent
          PO Box 198116                                                         Unliquidated
          Atlanta, GA 30384-8116                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $49.35
          Southcoast Health                                                     Contingent
          330 Benfield Dr.                                                      Unliquidated
          Savannah, GA 31406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $57.02
          Southeastern Dermatology                                              Contingent
          1930 Pinnacle Pointe Way                                              Unliquidated
          Knoxville, TN 37922                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $96.18
          Southwest Florida Cancer Care                                         Contingent
          603 N. Flamingo Rd. #260                                              Unliquidated
          Hollywood, FL 33028                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOUVIK MUNSHI                                                         Contingent
          22 E EXCHANGE ST                                                      Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOUVIK MUNSHI                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SOWMYA BHUVANAPALLI                                                   Contingent
          5016 FORESTLAND CT                                                    Unliquidated
          BRUNSWICK, OH 44212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1866 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1879 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.130
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $22.44
          Specialty Care Center                                                 Contingent
          1111 W Broward Blvd                                                   Unliquidated
          Fort Lauderdale, FL 33312                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Spencer Elfring                                                       Contingent
          3331 County Rd. 213                                                   Unliquidated
          Clyde, OH 43410                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SPENCER GOODHEART                                                     Contingent
          3256 ROGERS AVENUE                                                    Unliquidated
          WALNUT CREEK, CA 94597                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Spencer Kelson                                                        Contingent
          3303 Dunwood Ridge Ct                                                 Unliquidated
          Bowie, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SPENCER KIEHL                                                         Contingent
          440 THACKERAY AVE                                                     Unliquidated
          WORTHINGTON, OH 43085                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SPENCER MCELWAY                                                       Contingent
          3023 WALKER STREET                                                    Unliquidated
          LITTLE ROCK, AR 72204                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Spencer Pinnick                                                       Contingent
          1475 Essex Rd.                                                        Unliquidated
          Columbus, OH 43221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1867 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1880 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.130
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Spencer Ryan                                                          Contingent
          114 Sylvan Dr.                                                        Unliquidated
          Monroe, MI 48162                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SPENCER RYAN                                                          Contingent
          114 SYLVAN DR                                                         Unliquidated
          MONROE, MI 48162                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SPENCER TOROK                                                         Contingent
          3214 SCIOTO BEND DR                                                   Unliquidated
          HILLIARD, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $144.87
          Spine Care Institue of Miami                                          Contingent
          Golden Medical Office Building                                        Unliquidated
          4308 Alton Rd. #610                                                   Disputed
          Miami Beach, FL 33140
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $500.72
          Spirit of Peach Clinic Counseling                                     Contingent
          1170 Old Henderson Rd., Ste. 100                                      Unliquidated
          Columbus, OH 43220                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $431.00
          SPRINGFIELD MEDICAL ASSOCIATES                                        Contingent
          2150 Main St.                                                         Unliquidated
          Springfield, MA 01104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1148
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $64.68
          Springforest Family Physicians                                        Contingent
          3020 N McCord Rd. #200                                                Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1868 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1881 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.130
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SRAVAN KUMAR PULIPATI                                                 Contingent
          77 FIR HILL                                                           Unliquidated
          APT 10B11                                                             Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SRAVANI NANABALA                                                      Contingent
          77 FIR HILL TOWERS                                                    Unliquidated
          APT # 4B8                                                             Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SREEVALLI BOKKA                                                       Contingent
          907 HEMLOCK HILLS DR                                                  Unliquidated
          APT #D                                                                Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SRI LAKSHMI PRIYANKA SADINENI                                         Contingent
          77 FIR HILL APT #11B12                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SRIDHAR AKULA                                                         Contingent
          77 FIR HILL TOWER APT 11B12                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SRIKANTH MARCHETTY                                                    Contingent
          430 SUMNER ST                                                         Unliquidated
          APT# 101                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SRIKANTH MARCHETTY                                                    Contingent
          274 WHEELER ST                                                        Unliquidated
          APT 2                                                                 Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1869 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1882 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.130
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SRIKANTH NARNE                                                        Contingent
          36041 GRAND RIVER AVE                                                 Unliquidated
          APT 202                                                               Disputed
          FARMINGTON, MI 48335
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SRIKAR REDDY NAINI                                                    Contingent
          77 FIRHILL. APT 10B11                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Srishti Shrivastav                                                    Contingent
          875 Tollis Pkwy                                                       Unliquidated
          Broadview Heights, OH 44147                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SRIVEDA ALETY                                                         Contingent
          77 FIR HILL                                                           Unliquidated
          APT # 3B5                                                             Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $960.93
          St Anthonys Hospital                                                  Contingent
          1201 Fifth Ave. N                                                     Unliquidated
          Saint Petersburg, FL 33705                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,196.00
          ST LUCIE ANESTHESIA ASSOCIATES                                        Contingent
          1800 SE Tiffany Ave                                                   Unliquidated
          Port Saint Lucie, FL 34952                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4252
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,700.30
          St Thomas Sports Medicine                                             Contingent
          423 Sewell Rd.                                                        Unliquidated
          Sparta, TN 38583                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1870 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1883 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.130
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $200.00
          St Vincent Hospital and Health                                        Contingent
          2001 W 86th St.                                                       Unliquidated
          Indianapolis, IN 46260-1902                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $420.80
          St. Davids Medical Center                                             Contingent
          2400 Round Rock Ave.                                                  Unliquidated
          Round Rock, TX 78681                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $656.80
          St. Elizabeth Health                                                  Contingent
          1 Medical Village Dr.                                                 Unliquidated
          Ft Mitchell, KY 41017                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $123.35
          St. Lukes Hospital                                                    Contingent
          232 S Woods Mill Rd.                                                  Unliquidated
          Chesterfield, MO 63017                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STACEY MONEUS                                                         Contingent
          215 NE 89ST                                                           Unliquidated
          MIAMI, FL 33138                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stacey Stewart                                                        Contingent
          3021 Grindley Park St.                                                Unliquidated
          Dearborn, MI 48124                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Staci Blackburn                                                       Contingent
          11440 Robinshire St.                                                  Unliquidated
          Temperance, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1871 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1884 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.130
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stacy Isaac                                                           Contingent
          1600 W Rocket Dr.                                                     Unliquidated
          Ottawa West, 4103B                                                    Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STACY ISAAC                                                           Contingent
          3415 GIBRALTER HEIGHTS DR                                             Unliquidated
          APT L5                                                                Disputed
          TOLEDO, OH 43609
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STACY LORKOWSKI                                                       Contingent
          5187 MASSILLON ROAD                                                   Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STANLEY ANTOINE                                                       Contingent
          1551 NE 167 STREET                                                    Unliquidated
          APT 3125                                                              Disputed
          NORTH MIAMI BEACH, FL 33162
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STANLEY NWAKAMMA                                                      Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STANLEY SAINVILLE                                                     Contingent
          468 NW 84TH ST                                                        Unliquidated
          MIAMI, FL 33150                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STANLEY WEST                                                          Contingent
          3903 RIDGECROFT RD                                                    Unliquidated
          BALTIMORE, MD 21206-5029                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1872 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1885 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.130
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Staryana Pollard                                                      Contingent
          310 W 143rd St.                                                       Unliquidated
          Apt. 5E                                                               Disputed
          New York, NY 10030-1448
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          State Corporation Commission                                          Contingent
          Clerk of the State Corporation Comm                                   Unliquidated
          PO Box 1197                                                           Disputed
          Richmond, VA 23219
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          State Corporation Commission                                          Contingent
          Clerk of the State Corporation Comm                                   Unliquidated
          PO Box 1197                                                           Disputed
          Richmond, VA 23219
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          State of Maryland
          Dept. of Assessments and Taxation                                     Contingent
          Personal Property Division                                            Unliquidated
          PO Box 17052                                                          Disputed
          Baltimore, MD 21297-1052
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       6373                         Is the claim subject to offset?     No       Yes


 3.130
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          State of Michigan                                                     Contingent
          PO Box 30702                                                          Unliquidated
          Lansing, MI 48909                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       857F
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stefan Faistenauer                                                    Contingent
          3060 Palm Trace Landing Dr.                                           Unliquidated
          #208                                                                  Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEFANIE KALSKI                                                       Contingent
          9285 SW 220 TERRACE                                                   Unliquidated
          CUTLER BAY, FL 33190                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1873 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1886 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name


 3.130
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEFANIE MORSE                                                        Contingent
          400 KINGS POINT DRIVE                                                 Unliquidated
          APT 225                                                               Disputed
          SUNNY ISLES, FL 33160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEFANIE STARCIC                                                      Contingent
          1445 W 110TH ST                                                       Unliquidated
          CLEVELAND, OH 44102                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STELLA AZEROT                                                         Contingent
          17790 NE 19 AVE                                                       Unliquidated
          N. MIAMI BEACH, FL 33162                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STELLA STEVENS                                                        Contingent
          10390 SOUTH STREET #4                                                 Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHAINE EDWARDS                                                     Contingent
          1126 AZURE HEIGHTS PLACE                                              Unliquidated
          LAS VEGAS, NV 89110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stephan Motte                                                         Contingent
          3514 Standsh Ct                                                       Unliquidated
          Fairfield, CA 94534                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANE NOUAFO WANKO                                                 Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1874 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1887 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.130
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE BLOCKBERGER                                                 Contingent
          203 GENSON DR                                                         Unliquidated
          HASKINS, OH 43525                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stephanie Cabrera                                                     Contingent
          9018 NW 114 Terrace                                                   Unliquidated
          Hialeah, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE CASTELLON-SILVERIO                                          Contingent
          2429 14TH AVENUE SOUTH                                                Unliquidated
          MINNEAPOLIS, MN 55404                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE CBRERA                                                      Contingent
          14809 SW 58 ST                                                        Unliquidated
          MIAMI, FL 33193                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE CIPA                                                        Contingent
          478 NORTH MUNROE ROAD                                                 Unliquidated
          TALLMADGE, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE COLLETT                                                     Contingent
          1700 E. COLDSPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE DODSON-PACE                                                 Contingent
          1747 BLACKSMITH DRIVE                                                 Unliquidated
          DALLAS, TX 75253                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1875 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1888 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stephanie Douglas                                                     Contingent
          3988 Hampton Hills Dr                                                 Unliquidated
          Lakeland, FL 33810                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stephanie Douglas                                                     Contingent
          431 E Parkwood St.                                                    Unliquidated
          Sidney, OH 45365                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE ESTEPA                                                      Contingent
          3990 NW 178 STREET                                                    Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE GANGES                                                      Contingent
          9342 NW 120TH STR.                                                    Unliquidated
          APT # 427                                                             Disputed
          HIALEAH GARDENS, FL 33018
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stephanie Gregory                                                     Contingent
          8052 Thistlewood Dr.                                                  Unliquidated
          West Chester, OH 45069                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE GREGORY                                                     Contingent
          2511 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE HALE                                                        Contingent
          5390 FAIRTREE RD                                                      Unliquidated
          BEDFORD HTS, OH 44128                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1876 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1889 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE HAM                                                         Contingent
          1800 HAMPTON KNOLL DR.                                                Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE HERNANDEZ                                                   Contingent
          112 ELLSWORTH ST                                                      Unliquidated
          ALEXANDRIA, VA 22314                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stephanie Litke                                                       Contingent
          10671 Blossom Ave.                                                    Unliquidated
          Cleveland, OH 44130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE MURPHY                                                      Contingent
          250 HARLAN STREET                                                     Unliquidated
          SAN LEANDRO, CA 94577                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stephanie Nnabue                                                      Contingent
          7113 Park Dr.                                                         Unliquidated
          Parkville, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE ODOM                                                        Contingent
          709 EAST COLD SPRING LN                                               Unliquidated
          BELTSVILLE, MD 20705                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE ORAA                                                        Contingent
          1112 LAKE WILLISARA CIR                                               Unliquidated
          ORLANDO, FL 32806                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1877 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1890 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $106.75
          STEPHANIE PARSONS                                                     Contingent
          6730 BULL RUN RD., #156                                               Unliquidated
          MIAMI LAKES, FL 33014                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE ROMAN                                                       Contingent
          1300 BRICKELL BAY DRIVE                                               Unliquidated
          APT. 1910                                                             Disputed
          MIAMI, FL 33131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE ROMAN                                                       Contingent
          5600 NE 4TH AVE APT 914                                               Unliquidated
          MIAMI, FL 33137                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stephanie Sherman                                                     Contingent
          564 Saint Annes Dr.                                                   Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE SIMEON                                                      Contingent
          6323 SW 127 PLACE                                                     Unliquidated
          MIAMI, FL 33183                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stephanie Smith                                                       Contingent
          4045 Regis Dr.                                                        Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE SUAREZ                                                      Contingent
          14965 SW 8TH TERRACE                                                  Unliquidated
          MIAMI, FL 33194                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1878 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1891 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHANIE VALDES                                                      Contingent
          6919 W 29 WAY                                                         Unliquidated
          HIALEAH, FL 33018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stephen Alexander                                                     Contingent
          1712 Peachwood Ct                                                     Unliquidated
          Finksburg, MD 21048                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stephen Antonucci                                                     Contingent
          4175 Darrow Rd.                                                       Unliquidated
          Unit 58                                                               Disputed
          Stow, OH 44224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN BEARD                                                         Contingent
          5650 PEPPERTREE CIRCLE W                                              Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN BUTLER                                                        Contingent
          7845 CLOVERFIELD CIRCLE                                               Unliquidated
          BOCA RATON, FL 33433                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN COPELAND                                                      Contingent
          1205 HARWOOD AVE APT B11                                              Unliquidated
          BALTIMORE, MD 21239-3325                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN CURTIS                                                        Contingent
          7250 NIGHTINGALE DR APT 5                                             Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1879 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1892 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN DAVIS                                                         Contingent
          1450 MERIDIAN AVE.                                                    Unliquidated
          MIAMI BEACH, FL 33139                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN DAVIS                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN ERICKSEN                                                      Contingent
          513 RENTSCHLER ST                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $234.24
          Stephen F. Miller, III, MD                                            Contingent
          1849 Old Donation Pkwy                                                Unliquidated
          Virginia Beach, VA 23454                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN HONG                                                          Contingent
          7250 NIGHTINGALE DR APT 9                                             Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN JAMES                                                         Contingent
          6505 SPRINGBROOK LN                                                   Unliquidated
          CLINTON, MD 20735-2242                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN JOSEPH                                                        Contingent
          61 DUNHAM ST                                                          Unliquidated
          TRENTON, NJ 08618                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1880 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1893 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $42.00
          Stephen L. Schuler, MD                                                Contingent
          104 N Union St                                                        Unliquidated
          Delaware, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6042
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN PATTERSON                                                     Contingent
          405B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN RAMPAUL                                                       Contingent
          7360 N 37TH CT                                                        Unliquidated
          LAUDERHILL, FL 33319                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,434.76
          Stephen S. Davis                                                      Contingent
          825 Fairfax Ave.                                                      Unliquidated
          Norfolk, VA 23507                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN SAAWUAN                                                       Contingent
          540 NW 132 ST                                                         Unliquidated
          NORTH MIAMI, FL 33168                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stephen Sutton                                                        Contingent
          1632 Milroy St.                                                       Unliquidated
          Toledo, OH 43605                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN TWUM BARIMAH                                                  Contingent
          1396 EAST 45TH STREET                                                 Unliquidated
          CLEVELAND, OH 44103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1881 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1894 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stephen Veillette                                                     Contingent
          175 Grandin Rd.                                                       Unliquidated
          Akron, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHEN WERNER-SLEVA                                                  Contingent
          4747 SCIOTO APT 105                                                   Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHON PETERS                                                        Contingent
          2695 NW HATCHES HARBOR ROAD                                           Unliquidated
          APT. 104                                                              Disputed
          PORT ST. LUCIE, FL 34983
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHON WILLIAMS-HINES                                                Contingent
          1727 ANDINA AVENUE                                                    Unliquidated
          CINCINNATI, OH 45237                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHONIE HALL                                                        Contingent
          4251 NW 5TH ST.                                                       Unliquidated
          APT 254                                                               Disputed
          PLANTATION, FL 33317
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEPHY DELVA                                                          Contingent
          1340 NE 137TH ST.                                                     Unliquidated
          BISCAYNE PARK, FL 33161                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sterlin Brown                                                         Contingent
          3811 Cedardale Rd                                                     Unliquidated
          Baltimore, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1882 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1895 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,961.88
          Sterling Emerg Svcs Miami Beach, PA                                   Contingent
          300 S Park Rd., Suite 400                                             Unliquidated
          Hollywood, FL 33021-8593                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $60.70
          Sterling Primary Care Assoc                                           Contingent
          343 Franklin Rd.                                                      Unliquidated
          Brentwood, TN 37027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stevaughn Doss                                                        Contingent
          20 Witherwood Ct.                                                     Unliquidated
          Apt. 2B                                                               Disputed
          Towson, MD 21204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVE OMAKWU                                                          Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVEN ASHCRAFT                                                       Contingent
          1816 CLARENDON AVE SW                                                 Unliquidated
          CANTON, OH 44706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Steven Bare                                                           Contingent
          6662 Kingsbridge Dr.                                                  Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVEN BARE                                                           Contingent
          625 PINE VALLEY LN APT 102                                            Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1883 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1896 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $21,625.00
          STEVEN BUCHHEIT                                                       Contingent
          140 Prospect Ave. #S                                                  Unliquidated
          KIRKWOOD, MO 63122                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5977
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Steven Carlsson                                                       Contingent
          8331 SW 107th Ave.                                                    Unliquidated
          Miami, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVEN CARLSSON                                                       Contingent
          260 CRANWOOD DR                                                       Unliquidated
          KEY BISCAYNE, FL 33149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVEN DAJNOWICZ                                                      Contingent
          1938 PERTH                                                            Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVEN GIBSON                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Steven Jankowski                                                      Contingent
          2087 Berkshire Club Dr.                                               Unliquidated
          Cincinnati, OH 45230                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVEN JOHNSON                                                        Contingent
          40 LEXINGTON SQUARE                                                   Unliquidated
          EUCLID, OH 44143                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1884 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1897 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVEN MITCHELL                                                       Contingent
          7440 HERRICK PARK DR                                                  Unliquidated
          HUDSON, OH 44236-2362                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVEN PENN                                                           Contingent
          1824 KIRBY ROAD                                                       Unliquidated
          MCLEAN, VA 22101                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVEN REVILLA                                                        Contingent
          884 SW 172 TERRACE                                                    Unliquidated
          PEMBROKE PINES, FL 33029                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVEN STUCKER                                                        Contingent
          407 LITTLE JOHN DRIVE                                                 Unliquidated
          IRVING, TX 75061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVEN TSENG                                                          Contingent
          98 MOUNT VIEW AVE                                                     Unliquidated
          APT 3                                                                 Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVEN VASQUEZ                                                        Contingent
          7906 NW 70TH AVE                                                      Unliquidated
          FORT LAUDERDALE, FL 33321                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVEN WALDMAN                                                        Contingent
          2768 CARAMBOLA CIRCLE SOUTH                                           Unliquidated
          C501                                                                  Disputed
          COCONUT CREEK, FL 33066
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1885 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1898 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $176.00
          Steven Warrington                                                     Contingent
          214 Debarry Ave.                                                      Unliquidated
          Orange Park, FL 32073                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STEVEN WELLING                                                        Contingent
          8390 LAMBERT ST                                                       Unliquidated
          LAMBERTVILLE, MI 48144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STHEFICA BLANC                                                        Contingent
          3143 NW 39 PLACE                                                      Unliquidated
          FORT LAUDERDALE, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stijn van der Zee                                                     Contingent
          1216 Sunbury Rd.                                                      Unliquidated
          Columbus, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STOQUANDRIA INMAN                                                     Contingent
          530 SE 1ST STREET                                                     Unliquidated
          BELLE GLADE, FL 33430                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Stormy Zyzyk                                                          Contingent
          3420 Little Hunting Creek Dr.                                         Unliquidated
          Alexandria, VA 22309                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $150.00
          STRAND ORTHOPAEDIC CONSULTANTS                                        Contingent
          PO BOX 11784                                                          Unliquidated
          MYRTLE BEACH, SC 29572                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8773
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1886 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1899 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $498.37
          Stresscare Behavioral Heatlh, Inc.                                    Contingent
          3840 Woodley Rd., Ste. A                                              Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STUART BOGGESS                                                        Contingent
          210 SAN PASQUALE AVE NW                                               Unliquidated
          APT A                                                                 Disputed
          ALBUQUERQUE, NM 87104-1460
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STUART HOLTHUSEN                                                      Contingent
          3075 KENT RD                                                          Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STUART HOLTHUSEN                                                      Contingent
          491 SUMNER STREET                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          STUNIQUE CAMPBELL                                                     Contingent
          1703 17TH LANE                                                        Unliquidated
          GREENACRES, FL 33463                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Styra Frisbey                                                         Contingent
          1432 Kenwood Ave.                                                     Unliquidated
          Camden, NJ 08103                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUBHADRA PAUDEL                                                       Contingent
          6934 DONACHIE RD                                                      Unliquidated
          APT #F                                                                Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1887 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1900 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUBHADRA PAUDEL                                                       Contingent
          532 WALKER AVE APT C                                                  Unliquidated
          BALTIMORE, MD 21212-2355                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Subhan Toor                                                           Contingent
          8608 Hinckley Cir.                                                    Unliquidated
          Brecksville, OH 44141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Subhro Roy                                                            Contingent
          1508 Somerset Ct.                                                     Unliquidated
          Mount Pleasant, MI 48858                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUDIP ADHIKARI                                                        Contingent
          634 EAST BUCHTEL AVENUE , APT 303                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sudipa Biswas                                                         Contingent
          2130 Richards Rd.                                                     Unliquidated
          Apt. 3                                                                Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUE HUA AW YOUNG                                                      Contingent
          2256 PINE TOP COURT                                                   Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUELLE PABON                                                          Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1888 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1901 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUFIAN NATSHEH                                                        Contingent
          658 ALLYN ST                                                          Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUJHEY GONZALEZ                                                       Contingent
          1500 NW 24 AVE                                                        Unliquidated
          MIAMI, FL 33125                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUKHMANJOT KAUR                                                       Contingent
          2220 HIGH STREET, APT 820                                             Unliquidated
          AKRON, OH 44221                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SULANY PEREZ                                                          Contingent
          14522 SW 75TH ST                                                      Unliquidated
          MIAMI, FL 33183                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SULIAT ATOBA                                                          Contingent
          1218 GARDEN STONE DR.                                                 Unliquidated
          RALEIGH, NC 27610                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SULIAT ATOBA                                                          Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SULOCHANA SHRESTHA                                                    Contingent
          634 EAST BUCHTEL AVENUE                                               Unliquidated
          APARTMENT:303                                                         Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1889 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1902 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.131
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUMA CHERUKURI                                                        Contingent
          77 FIR HILL STREET, APT 6B2                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Suman Rijal                                                           Contingent
          1333 Oak Hill Ct.                                                     Unliquidated
          Apt. 126                                                              Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUMAYYAH RAJI                                                         Contingent
          1541 PENTRIDGE RD                                                     Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUMAYYAH RAJI                                                         Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUMEDHA GAJBHIYE                                                      Contingent
          22 E EXCHANGE STREET,                                                 Unliquidated
          APT 2082 C                                                            Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sumiaya Abdur-Rasheed                                                 Contingent
          1020 Foxchase Ln                                                      Unliquidated
          Essex, MD 21221                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUMIAYA ABDUR-RASHEED                                                 Contingent
          1105 SANDY STONE ROAD ESSEX                                           Unliquidated
          ESSEX, MD 21221                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1890 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1903 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $55,407.47
          Summa Health System                                                   Contingent
          525 E Market St.                                                      Unliquidated
          Akron, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6682
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $26,789.46
          Summa Physician, Inc.                                                 Contingent
          PO Box 638874                                                         Unliquidated
          Cincinnati, OH 45263-8874                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUMMER BREWSTER                                                       Contingent
          4711 HARVARD AVENUE                                                   Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUMMER ELLIS                                                          Contingent
          7593 COLUMBIA RD                                                      Unliquidated
          OLMSTED FALLS, OH 44138                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUMMER HILL                                                           Contingent
          2 JONATHAN LANE                                                       Unliquidated
          YOUNGSTOWN, OH 44511                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUMMER ISLAND                                                         Contingent
          1757 EAST 67TH STREET                                                 Unliquidated
          CHICAGO, IL 60649                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUMMER NOBLE                                                          Contingent
          16021 WEST TROON CIR                                                  Unliquidated
          MIAMI LAKES, FL 33014                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1891 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1904 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUMMER SCHERVISH                                                      Contingent
          6700 NORTH PALMERSTON DRIVE                                           Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Summer Simpson                                                        Contingent
          2305 Pennyroyal Terrace                                               Unliquidated
          Baltimore, MD 21209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $187.82
          Summit Phychological Associates                                       Contingent
          37 N Broadway St.                                                     Unliquidated
          Akron, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUNDAE GRIFFIN                                                        Contingent
          16034 ENGLISH OAKS AVE.                                               Unliquidated
          APT. B                                                                Disputed
          BOWIE, MD 20716
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUNDAY ODEKUNLE                                                       Contingent
          53 S COLLEGE STREET                                                   Unliquidated
          APT C                                                                 Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUNDAY ODEKUNLE                                                       Contingent
          1540 HYDE PARK AVENUE                                                 Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUNDAY ODEKUNLE                                                       Contingent
          406 SUMNER STREET APT B12                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1892 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1905 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUNETH WATTHAGE                                                       Contingent
          1235 OAK HILL CT APT 244                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sung Bin Cho                                                          Contingent
          1006 Ranch Dr.                                                        Unliquidated
          Toledo, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUNG GU KYUNG                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUNGBIN CHO                                                           Contingent
          8936 BEAR CREEK DR                                                    Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUNIL SINGH                                                           Contingent
          634 E BUCHTEL AVE APT 102                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUNIL SINGH                                                           Contingent
          281 WHEELER ST                                                        Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $720.00
          SUNLIFE OB/GYN SERVICES                                               Contingent
          PO BOX 945953                                                         Unliquidated
          PLANTATION, FL 33317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1449
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1893 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1906 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,162.00
          Sunrise Medical Group I, LLC                                          Contingent
          12596 Pines Blvd.                                                     Unliquidated
          Hollywood, FL 33027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $550.00
          SUNSET DERMATOLOGY SKIN LASER                                         Contingent
          6310 Sunset Dr.                                                       Unliquidated
          SOUTH MIAMI, FL 33143                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5645
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUO XIAO                                                              Contingent
          333 UNION PLACE                                                       Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $126.96
          Superior Medical Center PA                                            Contingent
          2300 N Commerce Pkwy #108                                             Unliquidated
          Fort Lauderdale, FL 33326                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Supreme Coles                                                         Contingent
          90 Richmond Hill Rd.                                                  Unliquidated
          Apt. 3D                                                               Disputed
          Staten Island, NY 10314-7811
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUPRIYA PANDA                                                         Contingent
          7026 MCGILL COURT                                                     Unliquidated
          ELK GROVE, CA 95758                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUQI LIU                                                              Contingent
          47 RHODES AVE APT B                                                   Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1894 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1907 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Surabhi Bhagavatula                                                   Contingent
          2125 Campus Rd.                                                       Unliquidated
          Apt. 441-B                                                            Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SURABHI BHAGAVATULA                                                   Contingent
          APT 4410-BOHIO2125 CAMPUS RD                                          Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SURAJ BASTOLA                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SURESH MADISHETTY                                                     Contingent
          77 FIR HILL ,10B11 APARTMENT                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SURESH NARUTE                                                         Contingent
          55 FIR HILL APT 2B2                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SURESH NARUTE                                                         Contingent
          77 FIR HILL APT 4B11                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SURESHREDDY GADE                                                      Contingent
          2819 ADAMS STREET                                                     Unliquidated
          2819 ADAMS STREET                                                     Disputed
          HOLLYWOOD, FL 33020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1895 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1908 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,112.60
          Surgery Center at Coral Springs                                       Contingent
          967 N University Dr.                                                  Unliquidated
          Pompano Beach, FL 33071                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $713.30
          Surgery Center of Avenutra                                            Contingent
          20601 E Dixie Hwy #400                                                Unliquidated
          Miami, FL 33180                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,402.10
          Surgery Center of Ft Lauderdale                                       Contingent
          4485 FL-7                                                             Unliquidated
          Fort Lauderdale, FL 33319                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $22,100.00
          SURGICAL SPECIALTY CENTER OF                                          Contingent
          440 MAMARONEKC AVENUE                                                 Unliquidated
          SUITE 4                                                               Disputed
          HARRISON, NY 10528
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       3011                         Is the claim subject to offset?     No       Yes


 3.132
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Susan D'Isidoro                                                       Contingent
          9987 Parkland Dr.                                                     Unliquidated
          Twinsburg, OH 44087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUSAN FRANZ                                                           Contingent
          8167 GARNET AVE NE                                                    Unliquidated
          CANTON, OH 44721                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUSAN HUHO                                                            Contingent
          3349 NORTH CHATHAM RD                                                 Unliquidated
          APT G                                                                 Disputed
          BALTIMORE, MD 21215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1896 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1909 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUSAN LEVIN                                                           Contingent
          19520 NE 19TH AVENUE                                                  Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $91.19
          Susan Lurie, MD PA                                                    Contingent
          960 W 41st St., Ste. 312                                              Unliquidated
          Miami Beach, FL 33140                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Susan Wagner                                                          Contingent
          84 Tomb St.                                                           Unliquidated
          Tiffin, OH 44883                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $197.92
          SUSANA LEAL-KHOURI                                                    Contingent
          580 Crandon Blvd                                                      Unliquidated
          #101                                                                  Disputed
          KEY BISCAYNE, FL 33149
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       9168                         Is the claim subject to offset?     No       Yes


 3.132
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUSANA MENDIOLA                                                       Contingent
          987 SW 37 AVE. APT. 610                                               Unliquidated
          MIAMI, FL 33135                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUSHMABHARGAVI NIMMALAPALLI                                           Contingent
          77 FIRHILL TOWERS                                                     Unliquidated
          APT 4B8                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUTHINI PERMPEERAPAT                                                  Contingent
          505 VINE ST. APT.306                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1897 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1910 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUYUAN ZHOU                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Suzanne E. Ferio                                                      Contingent
          25778 Peppercorn Dr.                                                  Unliquidated
          Westlake, OH 44145                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Suze Gerard                                                           Contingent
          1400 Golden Rod Ct.                                                   Unliquidated
          Unit L                                                                Disputed
          Belcamp, MD 21017-1705
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SUZETTE MORLEY                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B148                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Swetha Singh                                                          Contingent
          5727 Tibaron Ln                                                       Unliquidated
          Apt. 301                                                              Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $622.03
          SWRH Physicians, Inc.                                                 Contingent
          PO Box 67070                                                          Unliquidated
          Cuyahoga Falls, OH 44222                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEI CROUCH                                                         Contingent
          14827 PRESTON ROAD, APT 1505                                          Unliquidated
          DALLAS, TX 75254                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1898 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1911 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sydney Hilton                                                         Contingent
          6080 SW 24th Pl                                                       Unliquidated
          #102                                                                  Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sydney Brookshire                                                     Contingent
          37 Maryland Dr.                                                       Unliquidated
          Jackson, TN 38301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY BURTON                                                         Contingent
          1506 KENNEWICK RD                                                     Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY CHANLATTE                                                      Contingent
          1790 RACHELS RIDDGE LOOP                                              Unliquidated
          OCOEE, FL 34761                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY DAVIS                                                          Contingent
          9170 EDMONSTON RD, APT. 201                                           Unliquidated
          GREENBELT, MD 20770                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sydney Diamond                                                        Contingent
          1650 E. Belvedere Ave.                                                Unliquidated
          Apt. 204                                                              Disputed
          Baltimore, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY DOMBROWSKI                                                     Contingent
          401C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1899 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1912 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY DUNNOM                                                         Contingent
          11957 HUNTERGREEN DR                                                  Unliquidated
          CINCINNATI, OH 45251                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sydney Fitzgerald                                                     Contingent
          10326 Sea Pines Dr.                                                   Unliquidated
          Bowie, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY GOLDSCHLAG                                                     Contingent
          2695 COLONIAL AVE                                                     Unliquidated
          MERRICK, NY 11566                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY HILTON                                                         Contingent
          6080 SW 24 PLACE                                                      Unliquidated
          102                                                                   Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sydney Jarzeboski                                                     Contingent
          625 Durango Dr.                                                       Unliquidated
          Toledo, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY JASCOE                                                         Contingent
          2113 PAULS WAY                                                        Unliquidated
          COMMERCE TWP, MI 48390                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY LONG                                                           Contingent
          1961 CO. RD. 1155                                                     Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1900 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1913 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY MEEK                                                           Contingent
          8874 RAILWOOD DR                                                      Unliquidated
          NEWPORT, MI 48166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY PEREIRA                                                        Contingent
          3620 SW 130TH AVE                                                     Unliquidated
          MIAMI, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY SCHIPANI                                                       Contingent
          2516 MINTON DR                                                        Unliquidated
          MOON TOWNSHIP, PA 15108                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY SLEEK                                                          Contingent
          1543 SUNSET LN                                                        Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY STOKES                                                         Contingent
          7098 ALY DAR LN                                                       Unliquidated
          BLACKLICK, OH 43004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY SZMUC                                                          Contingent
          104 STONECREEK DRIVE                                                  Unliquidated
          ARLINGTON, TX 76014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY TURNBULL-GREEN                                                 Contingent
          5094 KUSZMAUL AVE NW                                                  Unliquidated
          WARREN, OH 44483                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1901 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1914 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNEY WALKER                                                         Contingent
          8427 STREAMWOOD DRIVE                                                 Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNI LEAVY                                                           Contingent
          2971 VICTORIA FALLS DR                                                Unliquidated
          BURLINGTON, NC 27215                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYDNI RATLIFF-PHILLIPS                                                Contingent
          2601 MADISON AVE                                                      Unliquidated
          APT 101                                                               Disputed
          BALTIMORE, MD 21217-5131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYED ABDULLAH ALI HASSAN                                              Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYED AHMED ALI NAJAFI                                                 Contingent
          664 SUMNER STREET                                                     Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYED MOHAMMAD MORSHED SIFAT                                           Contingent
          CHOWDHURY                                                             Unliquidated
          685 SHERMAN STREET, APT#15                                            Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYED MOHAMMAD MORSHED SIFAT
          CHOWDHURY                                                             Contingent
          543 EAST BUCHTEL AVE                                                  Unliquidated
          APARTMENT 1                                                           Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1902 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1915 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYED MUZAFFAR YEZDAN                                                  Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELEWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYED RAFIQUDDIN                                                       Contingent
          437 SUMNER ST.                                                        Unliquidated
          JUDSON HOUSE, APARTMENT Q                                             Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYED TAHA FIDA                                                        Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $116.94
          Sylvan Lakes Family Physicians, Ltd                                   Contingent
          7640 W Sylvania Ave. #K                                               Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYLVANA MENDEZ                                                        Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Sylvester Gold                                                        Contingent
          2107 Pentland Dr.                                                     Unliquidated
          Parkville, MD 21234-7211                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYLVESTRE                                                             Contingent
          325 NE 151 ST                                                         Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1903 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1916 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.132
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYLVIA COLSTON                                                        Contingent
          113 SOLAR DR                                                          Unliquidated
          BLOUNTSVILLE, AL 35031                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYLVIA ERIKSON-BLEVINS                                                Contingent
          2969 WEST 12TH STREET                                                 Unliquidated
          CLEVELAND, OH 44113                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYMONE PARKER                                                         Contingent
          407B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $38.00
          SYNERGY RADIOLOGY ASSOCIATES                                          Contingent
          7026 Old Katy Rd.                                                     Unliquidated
          Suite 276                                                             Disputed
          Houston, TX 77024
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       2986                         Is the claim subject to offset?     No       Yes


 3.133
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYNOVIA JENNINGS                                                      Contingent
          777 NW 155TH LANE                                                     Unliquidated
          APT. 521                                                              Disputed
          MIAMI, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYRA KANTE                                                            Contingent
          6655 COLLINSDALE RD APT D                                             Unliquidated
          PARKVILLE, MD 21234-6560                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SYTTA BARRY                                                           Contingent
          9314 CHERRY HILL RD                                                   Unliquidated
          APT 415                                                               Disputed
          COLLEGE PARK, MD 20740
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1904 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1917 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Syyeda Mehdi                                                          Contingent
          3817 Bridge Creek Blvd.                                               Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SZALAY CAMPBELL                                                       Contingent
          6601 NW 22ND CT                                                       Unliquidated
          POMPANO BEACH, FL 33063                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SZU-HAO CHO                                                           Contingent
          2760 RYEWOOD AVE, SUITE E                                             Unliquidated
          AKRON, OH 44321                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          SZU-HAO CHO                                                           Contingent
          22 EAST EXCHANGE ST                                                   Unliquidated
          APT. 4037B                                                            Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          T DUCKETT                                                             Contingent
          2836 SCOTTWOOD AVE.                                                   Unliquidated
          TOLEDO, OH 43610                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          T'KYA BAIN                                                            Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          T'TIMPEST EVERSON                                                     Contingent
          1990 NW 180TH ST                                                      Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1905 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1918 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          T. Duckett                                                            Contingent
          2836 Scottwood Ave.                                                   Unliquidated
          Toledo, OH 43610                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TA'COYIA JACKSON                                                      Contingent
          934 WINNING COLORS DRIVE                                              Unliquidated
          WILMER, TX 75172                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TA'JSEA DAVIS                                                         Contingent
          908 S EMPIRE ST                                                       Unliquidated
          PLANT CITY, FL 33563                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TA'KAYA GAINES                                                        Contingent
          1601 NW 3RD LN                                                        Unliquidated
          BOYNTON BEACH, FL 33435                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TA'NIYA BANKS                                                         Contingent
          700 HARLEM TENANTS CIR                                                Unliquidated
          APT #205                                                              Disputed
          CLEWISTON, FL 33440
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TA'NYIAH BANKS                                                        Contingent
          10751 NAUTICA PLACE                                                   Unliquidated
          WHITE PLAINS, MD 20695                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TA'VIONNA BRADFORD                                                    Contingent
          1065 EMILYS WALK LANE EAST                                            Unliquidated
          JACKSONVILLE, FL 32221                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1906 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1919 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TA-ZAEYA JENKINS                                                      Contingent
          50 RIDGEFIELD AVE. UNIT 211                                           Unliquidated
          BRIDGEPORT, CT 06610                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Taariq Saadiq                                                         Contingent
          1114 Trinidad Ave. NE                                                 Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAARIQ SAADIQ                                                         Contingent
          1114 TRINIDAD AVE NE                                                  Unliquidated
          WASHINGTON, DC 20002                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TABANSI COLLINS                                                       Contingent
          401D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TABITHA EDGHILL                                                       Contingent
          909 ARGONNE DR                                                        Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TABITHA EPHRAIM                                                       Contingent
          408A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TABITHA EPHRAIM                                                       Contingent
          8125 48TH AVE APT 501                                                 Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1907 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1920 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TABITHA EPHRAIM                                                       Contingent
          8125 48TH AVE APT 501                                                 Unliquidated
          COLLEGE PARK, MD 20740                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TABITHA HEDGEPETH                                                     Contingent
          712 N GLOVER ST                                                       Unliquidated
          BALTIMORE, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TABITHA HUBBELL                                                       Contingent
          11712 CONCORD HAMBDEN ROAD                                            Unliquidated
          CONCORD TOWNSHIP, OH 44077                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TACARA SIMMONS                                                        Contingent
          516 W MYRTLE ST                                                       Unliquidated
          LAKELAND, FL 33805                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAE'LOR JONES                                                         Contingent
          4697 OLDE BAILEY WAY                                                  Unliquidated
          WHITEHALL, OH 43213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAELOR MAJORS                                                         Contingent
          4688 WALFORD ROAD APT. 19                                             Unliquidated
          CLEVELAND, OH 44128                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAHER GUENDOUZ                                                        Contingent
          5817 WESLEYAN DR.                                                     Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1908 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1921 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAHIR JUBA                                                            Contingent
          1530 UPSHIRE RD.                                                      Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAHIR JUBA                                                            Contingent
          4412 SPRINGDALE AVE.                                                  Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAHIR SENOUSSI                                                        Contingent
          308 LABURNUM ROAD                                                     Unliquidated
          EDGEWOOD, MD 21040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAHJ CURRY                                                            Contingent
          908 MANCK DR.                                                         Unliquidated
          FORT WAYNE, IN 46814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAHJ LORTHRIDGE                                                       Contingent
          906 WILLOW BROOK DRIVE                                                Unliquidated
          ALLEN, TX 75002                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $148.69
          Tahoe Carson Valley Medical                                           Contingent
          2175 South Ave.                                                       Unliquidated
          South Lake Tahoe, CA 96150                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tai-Hsun Tsai                                                         Contingent
          22 E Exchange                                                         Unliquidated
          Apt. 1062B                                                            Disputed
          Akron, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1909 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1922 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAI-HSUN TSAI                                                         Contingent
          22 E.                                                                 Unliquidated
          APT. 1062B                                                            Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAIHA GREENFIELD                                                      Contingent
          1537 TUNLAW RD.                                                       Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAIJHONA SMITH                                                        Contingent
          1407 SOUTHERN AVE APT 204                                             Unliquidated
          OXON HILL, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAIJHONA SMITH                                                        Contingent
          1407 SOUTHERN AVE APT 204                                             Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAILA BROOKS                                                          Contingent
          3818 BELLE AVE                                                        Unliquidated
          BALTIMORE, MD 21215-5402                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAILAR JACKSON                                                        Contingent
          11302 TECUMSEH                                                        Unliquidated
          REDFORD, MI 48239                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAIMUR IFTIKHAR                                                       Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1910 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1923 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAINA SURPRIS                                                         Contingent
          13493 NW 8TH AVE                                                      Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAINAIRI OLMO-ROSARIO                                                 Contingent
          6863 GLENBROOK DR                                                     Unliquidated
          LAKELAND, FL 33811                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAINAIRIOLMO-ROSARIO                                                  Contingent
          6863 GLENBROOK DR                                                     Unliquidated
          LAKELAND, FL 33811                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAIRI PINDER                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Taitha Hedgepeth                                                      Contingent
          712 N Glover St                                                       Unliquidated
          Baltimore, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAIWAN DAWKINS                                                        Contingent
          1444 SOUTH CHAMPION AVE                                               Unliquidated
          COLUMBUS, OH 43206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAIWO AKINNOUYE                                                       Contingent
          4702 SOMERSET RD                                                      Unliquidated
          RIVERDALE, MD 20737-1132                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1911 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1924 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAIWO AKINNUOYE                                                       Contingent
          4702 SOMERSET RD                                                      Unliquidated
          RIVERDALE, MD 20737-1132                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAIWOZAINAT SMARTON                                                   Contingent
          1560 MONTPELIER ST                                                    Unliquidated
          APT #1                                                                Disputed
          BALTIMORE, MD 21218
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAIWOZAINAT SMARTON                                                   Contingent
          4209 CANYONVIEW DR                                                    Unliquidated
          UPPER MARLBORO, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAIYCIA SLATER                                                        Contingent
          768 OLYMPIC CIRCLE                                                    Unliquidated
          OCOEE, FL 34761                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAJ EGBIRE-MOLEN                                                      Contingent
          1559 UPSHIRE RD                                                       Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAJ LAKE                                                              Contingent
          1321 OTTERS VIEW CT                                                   Unliquidated
          FRUITLAND PARK, FL 34731                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Taj London                                                            Contingent
          249 Harpers Ridge Place                                               Unliquidated
          Antioch, TN 37013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1912 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1925 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAJ LONDON                                                            Contingent
          249 HARPERS RIDEG PLACE                                               Unliquidated
          ANTIOCH, TN 37013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAJ-RAY BROWN                                                         Contingent
          6815 INGRAHAM ST                                                      Unliquidated
          RIVERDALE, MD 20737                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAJAI BOLLING                                                         Contingent
          41 GRAND TETON DR                                                     Unliquidated
          BEAR, DE 19701-1792                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAJAY HIGGINS                                                         Contingent
          431 NE 43RD STREET                                                    Unliquidated
          POMPANO BEACH, FL 33064                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAJE DAVIS                                                            Contingent
          8039 KEATING AVE APT 2B                                               Unliquidated
          SKOKIE, IL 60076                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAKARAH WHITLEY                                                       Contingent
          3551 DAY AVENUE                                                       Unliquidated
          MIAMI, FL 33133                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAKARI WILLIAMS                                                       Contingent
          4451 NW 171ST ST                                                      Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1913 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1926 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $722.98
          Take Care Health Ohio, Inc.                                           Contingent
          719 Ohio Pike                                                         Unliquidated
          Cincinnati, OH 45245                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAKEIRA FAIRFAX                                                       Contingent
          120 EAST 21ST                                                         Unliquidated
          PATERSON, NJ 07513                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAKENYA MACK                                                          Contingent
          1880 NW 68TH STREET                                                   Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAKERA GEORGE                                                         Contingent
          716 OLDHAM ST                                                         Unliquidated
          BALTIMORE, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAKEYIAH LOWRY                                                        Contingent
          3610 KIRKPATRICK CIRCLE #14                                           Unliquidated
          JACKSONVILLE, FL 32210                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAKIA TATE                                                            Contingent
          1248 HONOR DR.                                                        Unliquidated
          HOLIDAY, FL 34690                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAKIRA AUSTIN                                                         Contingent
          417 NW 6TH STREET                                                     Unliquidated
          UNIT B                                                                Disputed
          HALLANDALE, FL 33009
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1914 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1927 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAKIRA AUSTIN                                                         Contingent
          417 NW 6TH AVE                                                        Unliquidated
          APT B                                                                 Disputed
          HALLANDALE, FL 33009
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAKITA KEATON                                                         Contingent
          950 76TH AVE                                                          Unliquidated
          OAKLAND, CA 94621                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAKWANZAA DAVIS                                                       Contingent
          4001 NW 34TH ST                                                       Unliquidated
          APT 213                                                               Disputed
          LAUDERDALE LAKES, FL 33319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAKYA MATHIS                                                          Contingent
          2034 NW 171 AVENUE                                                    Unliquidated
          PEMBROKE PINES, FL 33028                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Talal Al Habbab                                                       Contingent
          4224 W Central Ave.                                                   Unliquidated
          Apt. 203                                                              Disputed
          Toledo, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TALAL ALHABBAB                                                        Contingent
          4224 W CENTRAL AVE APT 203                                            Unliquidated
          OTTAWA HILLS, OH 43606                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TALEAH MARTIN                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1915 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1928 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Talia Brooks                                                          Contingent
          3818 Belle Ave.                                                       Unliquidated
          Baltimore, MD 21215-5402                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TALIA JONES                                                           Contingent
          705 WALNUT STREET, APT 4                                              Unliquidated
          INGLEWOOD, CA 90301                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TALIA MCNEILL                                                         Contingent
          516 LAMONT STREET NW                                                  Unliquidated
          WASHINGTON, DC 20010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TALIA MCNEILL                                                         Contingent
          516 LAMONT ST NW                                                      Unliquidated
          WASHINGTON, DC 20010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TALIKE BROWN                                                          Contingent
          110 VIRGINIA PARK BLVD                                                Unliquidated
          APT 110                                                               Disputed
          FORT PIERCE, FL 34947
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TALIKE BROWN                                                          Contingent
          4524 NW BROWNWELL TER                                                 Unliquidated
          PORT ST LUCIE, FL 34983                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TALITHA FRISON                                                        Contingent
          819 SHERIDAN AVE.                                                     Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1916 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1929 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TALIYAH RUSS                                                          Contingent
          1025 SHALE TRAIL STREET                                               Unliquidated
          APOPKA, FL 32703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TALYA SPIVAK                                                          Contingent
          6135 ROTHBURY ST                                                      Unliquidated
          PORTAGE, MI 49024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAM NGO                                                               Contingent
          3083 W EDGERTON RD                                                    Unliquidated
          SILVER LAKE, OH 44224                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAM NGO                                                               Contingent
          1153 GORGE BOULEVARD                                                  Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMAAL PINDER                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMAJUNG TCHEFFO                                                      Contingent
          4812 LAKEVIEW LN                                                      Unliquidated
          BOWIE, MD 20720-4247                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMAR DENNIS                                                          Contingent
          2119 DUKELAND ST                                                      Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1917 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1930 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.133
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMAR DENNIS                                                          Contingent
          2119 DUKELAND ST                                                      Unliquidated
          JOPPA, MD 21085                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMAR JILES                                                           Contingent
          9102 LIVE OAK LANE                                                    Unliquidated
          UPPER MARLBORO, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMARA CHANCE                                                         Contingent
          809 SAINT DUNSTANS RD                                                 Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMARA CHANCE                                                         Contingent
          809 SAINT DUNSTANS RD                                                 Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMARA JAEGER                                                         Contingent
          1248 BEARDSLEY ST                                                     Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMARA KING                                                           Contingent
          2904 W LEXINGTON STREET APT 1                                         Unliquidated
          CHICAGO, IL 60612                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMARA MAGHATHE                                                       Contingent
          4623 LAKESIDE DR UNIT 3207                                            Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1918 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1931 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMARA MARSH                                                          Contingent
          971 JEROME ST. APT 5H                                                 Unliquidated
          BROOKLYN, NY 11207                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMARA RICHARDSON                                                     Contingent
          2510 ALLENDALE RD                                                     Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMEKA HUFF                                                           Contingent
          16 SAMANTHA CT                                                        Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMEKA HUFF                                                           Contingent
          16 SAMANTHA CT                                                        Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMEKA SCOTT                                                          Contingent
          818 NAFUS ST                                                          Unliquidated
          CEDAR HILL, TX 75104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tameka Spruill                                                        Contingent
          1909 Meadowgate Ct                                                    Unliquidated
          Windsor Mill, MD 21244-1224                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMEKA SPRUILL                                                        Contingent
          1909 MEADOWGATE CT                                                    Unliquidated
          BALTIMORE, MD 21244-1224                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1919 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1932 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMESHA HENDERSON                                                     Contingent
          21335 NW 9TH COURT                                                    Unliquidated
          APT. 3201                                                             Disputed
          MIAMI, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMESHA HENDERSON                                                     Contingent
          32131 HICKORY LN                                                      Unliquidated
          SORRENTO, FL 32776                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMIA MARTIN                                                          Contingent
          105 WEST MARSHALL ST                                                  Unliquidated
          HEMPSTEAD, NY 11550                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tamia Ponder                                                          Contingent
          5053 Wildcat Rd.                                                      Unliquidated
          Edenton, NC 27932                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMIA PONDER                                                          Contingent
          505B WILDCAT ROAD                                                     Unliquidated
          EDENTON, NC 27932                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMIA SNEED                                                           Contingent
          8834 CROSS COUNTRY PLACE                                              Unliquidated
          GAITHERSBURG, MD 20879                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMICA BATTIE                                                         Contingent
          3716 ROYAL VALLEY ROAD                                                Unliquidated
          GRAND PRAIRIE, TX 75052                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1920 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1933 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMICA HOLMES                                                         Contingent
          1316 NORTH MONTFORD AVE                                               Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMICA HOLMES                                                         Contingent
          1316 NORTH MONTFORD AVE                                               Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMILEA MARSHALL                                                      Contingent
          112 NW 9TH TERRACE                                                    Unliquidated
          APT. 213                                                              Disputed
          HALLANDALE, FL 33009
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMILEE HARVEY                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMIQUE DIXON                                                         Contingent
          519 WESTFIELD AVENUE                                                  Unliquidated
          BRIDGEPORT, CT 06606                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMIRA HARRIS                                                         Contingent
          6827 WESTRIDGE RD                                                     Unliquidated
          GWYNN OAK, MD 21207-6457                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMISHA HERNANDEZ                                                     Contingent
          524 W DEER PARK RD                                                    Unliquidated
          GAITHERSBURG, MD 20877-1613                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1921 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1934 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMIYA JONES                                                          Contingent
          13807 ROSALIE DRIVE                                                   Unliquidated
          CLEVELAND, OH 44125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMIYAH BIVINS                                                        Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMMY LE                                                              Contingent
          1729 VOSPER CT                                                        Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMOSHION RUCKER                                                      Contingent
          7532 AMBER DRIVE                                                      Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tamra Marsh                                                           Contingent
          971 Jerome St.                                                        Unliquidated
          Apt. 5H                                                               Disputed
          Brooklyn, NY 11207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMYA HUDSON                                                          Contingent
          8620 N SHERMAN CIRCLE                                                 Unliquidated
          APT 308                                                               Disputed
          HOLLYWOOD, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMYRA JORDAN                                                         Contingent
          821 WILLIAMSBURG CT                                                   Unliquidated
          EDGEWOOD, MD 21040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1922 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1935 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMYRA JORDAN                                                         Contingent
          207A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          ABINGDON, MD 21009
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAMYRA JORDAN                                                         Contingent
          207A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANAEYAH DAVIS                                                        Contingent
          933 HERNDON CT                                                        Unliquidated
          BALTIMORE, MD 21225                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANAEYAH DAVIS                                                        Contingent
          3819 ROLAND VIEW AVE APT 21215                                        Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANAI SMITH                                                           Contingent
          5000 LOCH RAVEN BLVD                                                  Unliquidated
          BALTIMORE, MD 21239-3927                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANAY ODEN                                                            Contingent
          716 RITA DOVE LN                                                      Unliquidated
          AKRON, OH 44307                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANAYA TIRU                                                           Contingent
          5004 PIER DR                                                          Unliquidated
          LAKEWORTH, FL 33463                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1923 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1936 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANAYA YARDE                                                          Contingent
          5610 HADDON AVE APT B                                                 Unliquidated
          GLEN BURNIE, MD 21060                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANAYJA WHITTINGTON-MACKALL                                           Contingent
          3605 KEENE AVE                                                        Unliquidated
          BALTIMORE, MD 21214-2751                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANEA COUNSINS                                                        Contingent
          919 JEFFERSON AVE                                                     Unliquidated
          CHILLICOTHE, OH 45601                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANEISHA SMITH                                                        Contingent
          5551 MIDWOOD AVENUE                                                   Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANERA PARKER                                                         Contingent
          6 JAMESON LN                                                          Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANESIA MCKENZIE                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANEYA LOWDER                                                         Contingent
          2408 HURON ST                                                         Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1924 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1937 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANIA CAMPOLLO                                                        Contingent
          1120 N WESTWOOD AVE APT 2303                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANIECE FIELDS                                                        Contingent
          212 EAST SUSQUEHANNA AVE                                              Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANIECE MITCHELL                                                      Contingent
          7575 CHAUCER PLACE                                                    Unliquidated
          DALLAS, TX 75237                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANIJA WARREN                                                         Contingent
          65 DOSCHER ST APT 2                                                   Unliquidated
          BROOKLYN, NY 11208-2737                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANISHA SOLOMON                                                       Contingent
          30 WEST BIDDLE ST UNIT 908                                            Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANIYA JONES                                                          Contingent
          1878 NW 83RD ST                                                       Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANIYAH GREEN                                                         Contingent
          3722 DOLFIELD AVE                                                     Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1925 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1938 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANJA SHEILDS                                                         Contingent
          4203 SUMMER SHADE WAY                                                 Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANJANA COLBERT                                                       Contingent
          1201 SOUTH 35TH STREET                                                Unliquidated
          TEMPLE, TX 76504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANJANIQUE BRIGGS                                                     Contingent
          9911 WHITEHURST DR APT# 412                                           Unliquidated
          DALLAS, TX 75243                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANJEET DHILLON                                                       Contingent
          634 E BUCHTEL AVE                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANMAY JAIN                                                           Contingent
          733 W MARKET ST, APT 712                                              Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANNA NITA                                                            Contingent
          705A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANNA NITA                                                            Contingent
          504C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21212
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1926 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1939 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tanna Stricklen                                                       Contingent
          242 Stone Meadow Cir                                                  Unliquidated
          Loudonville, OH 44842                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANNER GWALTNEY                                                       Contingent
          3808 MIDHEIGHTS RD                                                    Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANNIHA SIMEON                                                        Contingent
          2511 NE 3RD TER                                                       Unliquidated
          POMPANO BEACH, FL 33064-4538                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANQUERAY PRESTON                                                     Contingent
          3303 WEST 60TH STREET                                                 Unliquidated
          LOS ANGELES, CA 90043                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANVI DESAI                                                           Contingent
          2605 W VILLAGE DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANVIR QUASEM                                                         Contingent
          543 EAST BUCHTEL AVENUE                                               Unliquidated
          APARTMENT # 2                                                         Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANYA MOONEY                                                          Contingent
          2803 SHADY LANE                                                       Unliquidated
          WEBSTER, TX 77598                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1927 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1940 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANYA RAMIREZ                                                         Contingent
          189 STUBER ST                                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANYA TEBCHERANI                                                      Contingent
          463 S MILLER RD                                                       Unliquidated
          AKRON, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tanyja Whittington-Mackall                                            Contingent
          3605 Keene Ave                                                        Unliquidated
          Baltimore, MD 21214-2751                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TANZEEN SHAHNEWAZ                                                     Contingent
          309 PENNSYLVANIA AVE                                                  Unliquidated
          WINTER GARDEN, FL 34787                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAO ZHU                                                               Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAOFEEK OBAFEMI-BABATUNDE                                             Contingent
          3514 CORN STREAM RD                                                   Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAQUERIA ROBINSON-DAVIDSON                                            Contingent
          1858 NW 85TH ST                                                       Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1928 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1941 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARA GAMBLE                                                           Contingent
          2800 NW 43RD TER                                                      Unliquidated
          APT #410                                                              Disputed
          MIAMI, FL 33142
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARA GAUGHAN                                                          Contingent
          8051 HACKBERRY DRIVE                                                  Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARA MCCLANAHAN                                                       Contingent
          6485 SW 106TH STREET                                                  Unliquidated
          PINECREST, FL 33156                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARA SNIPES                                                           Contingent
          407 E BRIDGE ST                                                       Unliquidated
          COVINGTON, OH 45318                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $125.00
          Tarah Stewart, LPC                                                    Contingent
          793 Old Route 119 Hwy N                                               Unliquidated
          Indiana, PA 15701-1372                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0513
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $667.00
          Taras E. Napora, MD                                                   Contingent
          7007 Powers Blvd                                                      Unliquidated
          Cleveland, OH 44129                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1650
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAREN ANDREWS                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1929 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1942 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARIAH HEBRON                                                         Contingent
          4410 ORCHARD RIDGE BLVD                                               Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARIG HYDER MEKKI SADIG                                               Contingent
          55 FIR HILL                                                           Unliquidated
          APT 11B6                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARIG HYDER MEKKI SADIG                                               Contingent
          430 SUMNER STREET                                                     Unliquidated
          APT 102                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARIK PRICE                                                           Contingent
          406 WEST MAIN                                                         Unliquidated
          CAMPBELL, TX 75422                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARIQ BROWN                                                           Contingent
          4145 CRESTHEIGHTS ROAD                                                Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARIQ HALLMAN                                                         Contingent
          1420 NW 196 TERR                                                      Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARIQ MITCHELL                                                        Contingent
          2002 JUBILEE CT                                                       Unliquidated
          BALTIMORE, MD 21214-1005                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1930 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1943 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARIQ QAASIM                                                          Contingent
          1331 JEFFERY DR                                                       Unliquidated
          HOMEWOOD, IL 60430                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARIQ RAHIM RAHIMI                                                    Contingent
          15 OTTAWA LANDINGS DR                                                 Unliquidated
          APT 301                                                               Disputed
          TOLEDO, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARIQ WILLIAMS                                                        Contingent
          1525 SW BIRKEY AVENUE                                                 Unliquidated
          FORT PIERCE, FL 34953                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARIQ WILLIAMS                                                        Contingent
          381 WEST 30TH STREET                                                  Unliquidated
          RIVIERA BEACH, FL 33404                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARIQRAHIM RAHIMI                                                     Contingent
          15 TIFFANY SQUARE DR APT 301                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARIYAH FIRTZPATRICK                                                  Contingent
          6107 S ARTESIAN                                                       Unliquidated
          CHICAGO, IL 60629                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARMEKA SMITH-BENNETT                                                 Contingent
          3410 NW 176 STREET                                                    Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1931 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1944 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARON SLONE                                                           Contingent
          543 GAGE ST #2                                                        Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARRIN GARY                                                           Contingent
          2026 NW 43RD TERR                                                     Unliquidated
          APT 8                                                                 Disputed
          LAUDERHILL, FL 33313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tarsha Kersey                                                         Contingent
          PO Box 18071                                                          Unliquidated
          Middle River, MD 21220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARTISHA HILL                                                         Contingent
          4614 CREEKVIEW LANE                                                   Unliquidated
          BALCH SPRINGS, TX 75180                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARYN DAVIS                                                           Contingent
          20200 NW 29TH CT                                                      Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARYN HUGHES                                                          Contingent
          21 EAST MAPLEWOOD AVENUE                                              Unliquidated
          DAYTON, OH 45405                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TARYN SWICK                                                           Contingent
          5786 RIDGE ROAD                                                       Unliquidated
          CORTLAND, OH 44410                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1932 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1945 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.134
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASFIA FAIRUZ                                                         Contingent
          3405 PUTNAM PLACE APT B1                                              Unliquidated
          BRONX, NY 10467                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASHA JONES                                                           Contingent
          4022 MAYFLOWER DRIVE                                                  Unliquidated
          GARLAND, TX 75043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASHA PATEK                                                           Contingent
          5354 MONROE STREET APT #2                                             Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASHA POWE                                                            Contingent
          2304 MEADOWBROOK GARDEN, APT 156                                      Unliquidated
          FORT WORTH, TX 76112                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASHANA DAVIDSON                                                      Contingent
          150 NORTH ELLWOOD AVE                                                 Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASHANA DAVIDSON                                                      Contingent
          150 NORTH ELLWOOD AVE                                                 Unliquidated
          BALTIMORE, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASHARA ALSUP                                                         Contingent
          1616 EAST 29TH ST                                                     Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1933 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1946 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASHAREE JOHNSON                                                      Contingent
          306 VILLA VIEW WAY                                                    Unliquidated
          HAMPTON, GA 30228                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASHAUNA WRIGHT                                                       Contingent
          19105 FAIRMOUNT BLVD.                                                 Unliquidated
          SHAKER HEIGHTS, OH 44118                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tasheka McCalla                                                       Contingent
          9 Sagamore Ln                                                         Unliquidated
          Huntington Station, NY 11746                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASHEKA MCCALLA                                                       Contingent
          9 SAGAMORE LANE                                                       Unliquidated
          DIX HILLS, NY 11746                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASHNA-GAYE O'CONNOR                                                  Contingent
          2426 SW BAYSHORE BLVD.                                                Unliquidated
          FORT PIERCE, FL 34984                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASHONDA STENNIS                                                      Contingent
          406 BONNIE VIEW DRIVE                                                 Unliquidated
          VALRICO, FL 33594                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASIA SCOTT-WALLACE                                                   Contingent
          1410 HILLSIDE DRIVE                                                   Unliquidated
          BEL AIR, MD 21015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1934 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1947 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASIA SHIPPY                                                          Contingent
          701A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TASSANNEE HARRIS                                                      Contingent
          3710 LINCOLN ROAD                                                     Unliquidated
          LAS VEGAS, NV 89115                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATANIA EMILUS                                                        Contingent
          4870 CLASSIC DR                                                       Unliquidated
          WEST PALM BEACH, FL 33417                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATE RYBARCZYK                                                        Contingent
          449 NANTUCKET                                                         Unliquidated
          AVON LAKE, OH 44012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATHIANNA DE LA TORRE                                                 Contingent
          3991 NW 65TH AVE APT. 1                                               Unliquidated
          VIRGINIA GARDENS, FL 33166                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATIANA BLEASDELL                                                     Contingent
          227 PARK AVENUE                                                       Unliquidated
          APT. 4D                                                               Disputed
          EAST ORANGE, NJ 07017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATIANA DA CUNHA                                                      Contingent
          10963 NW 87 LANE                                                      Unliquidated
          DORAL, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1935 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1948 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATIANA EUBANKS                                                       Contingent
          104 KING GEORGE CIRCLE                                                Unliquidated
          CHARLOTTESVILLE, VA 22901                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATIANA GARCIA                                                        Contingent
          212 ESTELLA AVENUE                                                    Unliquidated
          LAS VEGAS, NV 89107                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATIANA HERNANDEZ                                                     Contingent
          2504 VAN BUREN STREET                                                 Unliquidated
          HOLLYWOOD, FL 33020                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATIANA MALCOLM                                                       Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATIANA MOORE                                                         Contingent
          4111 CINNABAR DRIVE                                                   Unliquidated
          DALLAS, TX 75227                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATIANNA AMMONS                                                       Contingent
          1243 WEST 14TH STREET                                                 Unliquidated
          LORAIN, OH 44052                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATIANNA FRANCIS                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1936 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1949 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATIYANA JACKSON                                                      Contingent
          3424 11TH PL SE APT 201                                               Unliquidated
          WASHINGTON, DC 20032-5913                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATYANA BRUNS                                                         Contingent
          7744 WOODSTONE DR                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tatyana Bryant                                                        Contingent
          321 Berwyn Ave                                                        Unliquidated
          Trenton, NJ 08618                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATYANA BRYANT                                                        Contingent
          321 BERWYN AVENUE                                                     Unliquidated
          EWING, NJ 08618                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATYANA BURNS                                                         Contingent
          7744 WOODSTONE DR                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATYANA FLETCHER                                                      Contingent
          604D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21212
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATYANA FLETCHER                                                      Contingent
          604D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1937 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1950 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATYANA MILLER                                                        Contingent
          5416 NW 24 AVE                                                        Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATYANA MOORE                                                         Contingent
          1733 N. BENTALOU STREET                                               Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TATYANA SCOTT                                                         Contingent
          6108 MONTROSE RD                                                      Unliquidated
          CHEVERLY, MD 20785                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAVARIUS OSBORNE                                                      Contingent
          15721 NW 17TH ST                                                      Unliquidated
          OPA LOCKA, FL 33034                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAVI EFFRON                                                           Contingent
          18855 RAPIDS ROAD                                                     Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAVIAUN FERRELL                                                       Contingent
          1124 APPALACHAIN LN                                                   Unliquidated
          SAVANNAH, TX 06227                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAVION CRUMP                                                          Contingent
          2552 ESSEX COURT                                                      Unliquidated
          SAINT JOSEPH, MI 49085                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1938 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1951 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAVION PEARSON                                                        Contingent
          3702 FRANKFORD ROAD, APT 4302                                         Unliquidated
          DALLAS, TX 75207                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAVIS HOWARD                                                          Contingent
          2901NW185ST                                                           Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAWAIN GORDON                                                         Contingent
          1337 WESTPHAL AVENUE                                                  Unliquidated
          COLUMBUS, OH 43227-2040                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAWNIE VAIR                                                           Contingent
          4687 GERLAND CIRCLE                                                   Unliquidated
          ROOTSTOWN, OH 44272                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Taye Alexander                                                        Contingent
          775 N Creek Dr.                                                       Unliquidated
          Painesville, OH 44077                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYE ALEXANDER                                                        Contingent
          775 N CREEK DR.                                                       Unliquidated
          27980 LAKESHORE BLVD.                                                 Disputed
          PAINESVILLE, OH 44077
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLER HALL                                                           Contingent
          4603 LINCOLN AVENUE                                                   Unliquidated
          CLEVELAND, OH 44134                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1939 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1952 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLER PUTNAM                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B430                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLER WRIGHT                                                         Contingent
          203C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Taylor Anderson                                                       Contingent
          132 Jenifer St.                                                       Unliquidated
          Norfolk, VA 23503                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR ANDERSON                                                       Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR ANDERSON                                                       Contingent
          1312 JENIFER STREET                                                   Unliquidated
          NORFOLK, VA 23503                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR AREND                                                          Contingent
          1142 WESTFIELD DR                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR BOWERS                                                         Contingent
          601 CONGRESS LAKE RD                                                  Unliquidated
          MOGADORE, OH 44260                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1940 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1953 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR BOWERS                                                         Contingent
          3958 VIRGIL STREET                                                    Unliquidated
          MOGADORE, OH 44260                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR BOZEMAN                                                        Contingent
          10107 ASTILL CT.                                                      Unliquidated
          WALDORF, MD 20603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR BRATUN                                                         Contingent
          4612 CHARLESTON AVE                                                   Unliquidated
          LORAIN, OH 44055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR CHAOON                                                         Contingent
          1002 BAUGHER AVENUE                                                   Unliquidated
          CHESAPEAKE, VA 23323                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,095.03
          Taylor Chiropractic Clinic                                            Contingent
          1821 Portage Trail                                                    Unliquidated
          Cuyahoga Falls, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR CLIFT                                                          Contingent
          3707 TANNER MARIE DR                                                  Unliquidated
          ADRIAN, MI 49221                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR COOK                                                           Contingent
          3864 ALLENWOOD DRIVE SE                                               Unliquidated
          WARREN, OH 44484                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1941 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1954 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR CRAWFORD                                                       Contingent
          1442 BOULDER LANE                                                     Unliquidated
          HANOVER, MD 21076                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR DIMMERLING                                                     Contingent
          596 BALLYBAY CT                                                       Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR FARMER                                                         Contingent
          15762 COUNTY ROAD 24                                                  Unliquidated
          MT. BLANCHARD, OH 45867                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR GRIFFITH                                                       Contingent
          5457 PARK VISTA COURT                                                 Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR HALLER                                                         Contingent
          608B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR HARAZIN                                                        Contingent
          314 DRIFTWOOD LANE                                                    Unliquidated
          AURORA, IL 60504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR HILL                                                           Contingent
          4213 AUDREY AVE                                                       Unliquidated
          BALTIMORE, MD 21225-2344                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1942 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1955 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR HILLYER                                                        Contingent
          1295 CREEKLEDGE COURT                                                 Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR KLINE                                                          Contingent
          5038 TEETER RD.                                                       Unliquidated
          BELLVILLE, OH 44813                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR KNOX-BOOTH                                                     Contingent
          3342 VIRGINIA AVE                                                     Unliquidated
          COLUMBIA, MD 21045                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR KNOX-BOOTH                                                     Contingent
          3342 VIRGINIA AVE                                                     Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR KURUZOVICH                                                     Contingent
          295 WINESAP DR.                                                       Unliquidated
          PORT MATILDA, PA 16870                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR MAJOR                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A372                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR MCGLADE                                                        Contingent
          3787 PATRICIA DR.                                                     Unliquidated
          COLUMBUS, OH 43220                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1943 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1956 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR MONCRIEF                                                       Contingent
          2232 WILLOWROW AVENUE NE                                              Unliquidated
          CANTON, OH 44705                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR MORICH                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR MORICH                                                         Contingent
          1442 LAKE GENEVE DR                                                   Unliquidated
          VIRGINIA BEACH, VA 23464                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR NELSON                                                         Contingent
          3150 SMITH RD                                                         Unliquidated
          LAMBERTVILLE, MI 48144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR O'TOOLE                                                        Contingent
          1844 RAYNOR DR                                                        Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR PAYNE                                                          Contingent
          700 SW 62ND BLVD.                                                     Unliquidated
          APT. 84F                                                              Disputed
          GAINESVILLE, FL 32606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR RANKIN                                                         Contingent
          22305 TENNY                                                           Unliquidated
          DEARBORN, MI 48124                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1944 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1957 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Taylor Raska                                                          Contingent
          4501 Eastgate Dr.                                                     Unliquidated
          Apt. 7408                                                             Disputed
          Orlando, FL 32839
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR RASKA                                                          Contingent
          4150 EASTGATE DRIVE                                                   Unliquidated
          APT 7408                                                              Disputed
          ORLANDO, FL 32839
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR RASKA                                                          Contingent
          4501 EASTGATE DRIVE                                                   Unliquidated
          APT 7408                                                              Disputed
          ORLANDO, FL 32839
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR RODRIGUEZ                                                      Contingent
          372 W 21ST ST                                                         Unliquidated
          DEER PARK, NY 11729-6323                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR SCHNEIDER                                                      Contingent
          45 E BRYANT AVE                                                       Unliquidated
          FRANKLIN, OH 45005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR SHARRITS                                                       Contingent
          7126 LANCASTER CT                                                     Unliquidated
          CONCORD TWP, OH 44077                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR SIMPSON                                                        Contingent
          23 OXFORD ROAD                                                        Unliquidated
          NEWPORT NEWS, VA 23606                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1945 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1958 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR SIMPSON                                                        Contingent
          10925 BRUNSON WAY                                                     Unliquidated
          GLEN ALLEN, VA 23060                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR SMITH                                                          Contingent
          1164 PROFESSIONAL DR                                                  Unliquidated
          VAN WERT, OH 45891                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Taylor Straubing                                                      Contingent
          5643 Warner Park Dr.                                                  Unliquidated
          Westerville, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR STRAUBING                                                      Contingent
          5643 WARNER PARK DRIVE                                                Unliquidated
          WESTERVILLE, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR STRAUBING                                                      Contingent
          10301 SOUTHWIND DRIVE                                                 Unliquidated
          CINCINNATI, OH 45242                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR SWANSON                                                        Contingent
          1800 CHERYL LANE                                                      Unliquidated
          KISSIMMEE, FL 34744                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR THOMPSON                                                       Contingent
          206D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1946 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1959 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.135
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR TURNER                                                         Contingent
          14106 DUNWOOD VALLEY DR                                               Unliquidated
          BOWIE, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR TURNER                                                         Contingent
          519 KENNEDY ST NW APT 5                                               Unliquidated
          WASHINGTON, DC 20011-3051                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR WALKER                                                         Contingent
          5712 PLATA ST                                                         Unliquidated
          CLINTON, MD 20735-2340                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR WALLACE                                                        Contingent
          2823 BRIGHTON STREET                                                  Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR WARE                                                           Contingent
          417 COURTLAND ST                                                      Unliquidated
          WELLINGTON, OH 44090-1309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR WILBERT                                                        Contingent
          1905 PARK RD NW                                                       Unliquidated
          WASHINGTON, DC 20010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR YAMAMOTO                                                       Contingent
          32285 FRANKLIN DRIVE #205                                             Unliquidated
          SOLON, OH 44139                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1947 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1960 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR YAMAMOTO                                                       Contingent
          2143 LANIHULI DRIVE                                                   Unliquidated
          HONOLULU, HI 96822                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYLOR YAMMAMOTO                                                      Contingent
          2143 LANIHULI DRIVE                                                   Unliquidated
          HONOLULU, HI 96822                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYNOR JACKSON                                                        Contingent
          2263 MADISON AVE                                                      Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYRON BANKS                                                          Contingent
          1373 MONROE STREET NW                                                 Unliquidated
          WASHINGTON, DC 20010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYSEER MAHAMADI                                                      Contingent
          525 CARROLL ST. APT 2D                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAYVANIQUE WILSON                                                     Contingent
          1281 NORTH LOS ROBLES AVENUE, APT 6                                   Unliquidated
          PASADENA, CA 91104                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAZH BROWN                                                            Contingent
          4013 31ST STREET                                                      Unliquidated
          MOUNT RAINIER, MD 20712                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1948 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1961 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAZKIA AL-BARI                                                        Contingent
          3754 HILL AVE APT 40                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TAZMERE RIVERA                                                        Contingent
          249 BELLEVUE AVE                                                      Unliquidated
          EWING, NJ 08618                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TCHEPSEN NOREUS                                                       Contingent
          13370 NE 5TH AVENUE                                                   Unliquidated
          MIAMI, FL 00305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TE'ANA WASHINGTON                                                     Contingent
          218 MANCHESTER DRIVE, APT 266                                         Unliquidated
          EULESS, TX 76039                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TE'UNDRIA HENDERSON                                                   Contingent
          210 ROARING SPRINGS DRIVE                                             Unliquidated
          DESOTO, TX 75515                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TE'VEAN NUTTER                                                        Contingent
          403A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.136
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEAIRA RANDLE                                                         Contingent
          2621 HOWE AVE APT-212                                                 Unliquidated
          SACRAMENTO, CA 95821                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1949 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1962 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEANDRE HAMILTON                                                      Contingent
          2437 RED RIVER STREET                                                 Unliquidated
          MESQUITE, TX 75150                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEANNA FRANCES HENDERSON                                              Contingent
          11 BUSH ST                                                            Unliquidated
          BROOKLYN, NY 11231                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEANNA LIGON                                                          Contingent
          429 ROSE AVE                                                          Unliquidated
          JERSEY CITY, NJ 07305                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Teara Carter                                                          Contingent
          4665 E. Main St.                                                      Unliquidated
          Apt. 15                                                               Disputed
          Columbus, OH 43213
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.136
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEDDISHA MACKEY                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEDSA JOANISSE                                                        Contingent
          1800 QUEENSQUARD RD.                                                  Unliquidated
          SILVER SPRING, MD 20906                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEISHA BRADLEY                                                        Contingent
          2100 H ST NE                                                          Unliquidated
          WASHINGTON, DC 20002-3214                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1950 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1963 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEJAS PATEL                                                           Contingent
          401 BURLWOOD CT                                                       Unliquidated
          FAYETTEVILLE, NC 28303                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEKIA KENNER                                                          Contingent
          3914 23RD PL                                                          Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TELERA TROTTER                                                        Contingent
          P.O. BOX 55125                                                        Unliquidated
          ST.PETERSBURG, FL 33712                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TELIYAH PIERRE                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TELJRIN TANNER                                                        Contingent
          236 NATHAN DRIVE                                                      Unliquidated
          DALEVILLE, AL 36322                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TELLUS MCLEOD                                                         Contingent
          2649 PURNELL DR                                                       Unliquidated
          REISTERSTOWN, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TELSHA PERDUE                                                         Contingent
          P.O BOX 802                                                           Unliquidated
          ZELLWOOD, FL 32798                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1951 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1964 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEMILOLU APATA                                                        Contingent
          2953 MARNAT ROAD                                                      Unliquidated
          APT A                                                                 Disputed
          BALTIMORE, MD 21209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.136
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEMILOLUWA OGUNJEMILUSI                                               Contingent
          6529 RIDGE ROAD                                                       Unliquidated
          ROSEDALE, MD 21237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEMILOLUWA SALAKO                                                     Contingent
          274 COLDWATER DR                                                      Unliquidated
          CLAYTON, DE 19938-3902                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEMITOPE ARAGBAYE                                                     Contingent
          9903 WILLIAMSBURG DR                                                  Unliquidated
          UPPER MARLBORO, MD 20772-4476                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEMITOPE DERE                                                         Contingent
          4160 WILLIAMS COURT                                                   Unliquidated
          HOFFMAN ESTATE, IL 60192                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEMPERANCE PRATT                                                      Contingent
          18180 NW 68TH AVE                                                     Unliquidated
          APT #202-E                                                            Disputed
          HIALEAH, FL 33015
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.136
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TENAGE DAVIS                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1952 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1965 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $356.30
          Tenet Florida Physician Services                                      Contingent
          9960 S Central Park Blvd. #400                                        Unliquidated
          Boca Raton, FL 33428                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TENG GAO                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.136
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tennessee Secretary of State                                          Contingent
          312 Rosa L. Parks Ave.                                                Unliquidated
          6th Floor                                                             Disputed
          Nashville, TN 37243
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.136
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEREKA GEORGE                                                         Contingent
          940 N.W 172ND ST                                                      Unliquidated
          MIAMI, FL 33169                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEREL VEIRA                                                           Contingent
          6700 NW 8TH COURT                                                     Unliquidated
          COCONUT CREEK, FL 33063                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERENCE SIMMS                                                         Contingent
          4511 DOCTOR BEANS LEGACY CIR                                          Unliquidated
          BOWIE, MD 20720-6385                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERESA JOHNSON                                                        Contingent
          2206 SIDNEY AVE.                                                      Unliquidated
          BALTIMORE, MD 21230                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1953 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1966 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERIN DUPRE                                                           Contingent
          3470 LOCH RIDGE DR                                                    Unliquidated
          BIRMINGHAM, AL 35216                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEROZHANE MILTON                                                      Contingent
          1480 NW 93RD ST                                                       Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRA WASHINGTON                                                      Contingent
          733 YALE AVE                                                          Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRANCE FLETCHER                                                     Contingent
          15814 SW 305TH TERRACE                                                Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRANCE GIBSON                                                       Contingent
          1142 NE 9 TERRACE                                                     Unliquidated
          HOMESTEAD, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRANCE HOLTZ                                                        Contingent
          10 KEEPSAKE PLACE                                                     Unliquidated
          WALDORF, MD 20602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRANCE KIDD                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C477                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1954 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1967 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRANCE KIDD                                                         Contingent
          1096 WILLOW GREEN DR.                                                 Unliquidated
          NEWPORT NEWS, VA 23602                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRANEKA RAHMING                                                     Contingent
          5121 SW 18TH ST                                                       Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRE SHIELDS                                                         Contingent
          2305 BROOKFIELD AVE APT 3                                             Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRELL ANDERSON                                                      Contingent
          8623 CIPRIANO SPRINGS CT                                              Unliquidated
          GREENBELT, MD 20770                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRELL CRAWFORD                                                      Contingent
          5023 EAST 114TH STREET                                                Unliquidated
          CLEVELAND, OH 44125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRELL HICKMAN                                                       Contingent
          4101 ROLLINS AVE                                                      Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRELL MCCLAIN                                                       Contingent
          902 E BOSTON AVE                                                      Unliquidated
          YOUNGSTOWN, OH 44502                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1955 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1968 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRELL MILLS                                                         Contingent
          2118 WALBROOK AVE                                                     Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRELL WASHINGTON                                                    Contingent
          568 HILLCREST STREET                                                  Unliquidated
          TEANECK, NJ 07666                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRENCE MOSLEY                                                       Contingent
          3544 W 94TH STREET                                                    Unliquidated
          HIALEAH, FL 00033-3018                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRENCE WARREN                                                       Contingent
          29564 MAYFAIR DRIVE                                                   Unliquidated
          FARMINGTON HILLS, MI 48331                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRI ADJODHA                                                         Contingent
          6468 NW 66TH WAY                                                      Unliquidated
          PARKLAND, FL 33067                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRI ARMSTRONG                                                       Contingent
          4184 HUNTERS RIDGE DRIVE                                              Unliquidated
          RAVENNA, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRICK WILLIAMS                                                      Contingent
          18950 NW 27TH AVE                                                     Unliquidated
          APT. 307                                                              Disputed
          CAROL CITY, FL 33056
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1956 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1969 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRIKA GOODE                                                         Contingent
          2118 SAINT ELMO AVE                                                   Unliquidated
          MEMPHIS, TN 38127                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRIN MCCULLOUGH                                                     Contingent
          1319 TIMBERLAND DRIVE                                                 Unliquidated
          CINCINNATI, OH 45215                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRISHA SMALL                                                        Contingent
          20303 NW 28TH COURT                                                   Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERROD ROBERTS                                                        Contingent
          9 STONEWAIN CT APT 3A                                                 Unliquidated
          TOWSON, MD 21204-2212                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Terry Harris                                                          Contingent
          708 Lonnie Ln                                                         Unliquidated
          Oklahoma City, OK 73170                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRY HARRIS                                                          Contingent
          708 LONNIE LANE                                                       Unliquidated
          MOORE, OK 73170                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRY MAYO                                                            Contingent
          16904 DORCHSTER PLACE                                                 Unliquidated
          UPPER MARLBORO, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1957 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1970 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERRY WRIGHT                                                          Contingent
          31 BAILEY AVE                                                         Unliquidated
          HILLSIDE, NJ 07205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TERYN LANGFORD                                                        Contingent
          14 E DAVIS RD                                                         Unliquidated
          HAMPTON, VA 23666-4640                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TESHIEK MAZYCK                                                        Contingent
          7735 NW 27TH AVE                                                      Unliquidated
          APT 306                                                               Disputed
          MIAMI, FL 33147
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.136
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TESHYRA BUTLER                                                        Contingent
          2135 NW 152 TERR                                                      Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TESLIM ODERINDE                                                       Contingent
          6502 TAPWOOD CT                                                       Unliquidated
          GLEN BURNIE, MD 21060                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tess Jackson                                                          Contingent
          506 N Chester St                                                      Unliquidated
          Baltimore, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TESSA GLOVER                                                          Contingent
          15908 PETROS DR                                                       Unliquidated
          BROWNSTOWN, MI 48173                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1958 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1971 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TESSY FLORE RICHELMOND                                                Contingent
          1981 NW 43RD TERRACE                                                  Unliquidated
          APT 266                                                               Disputed
          LAUDERHILL, FL 33313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.136
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TETRAE LAFLEUR                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEVIN BROWN                                                           Contingent
          108 SAN REMO BLVD.                                                    Unliquidated
          MARGATE, FL 33068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEVIN BROWN                                                           Contingent
          4561 PENRIDGE RD                                                      Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEVIN BROWN                                                           Contingent
          1832 CAMBRIDGE COVE CIRCLE                                            Unliquidated
          APT 108                                                               Disputed
          LAKELAND, FL 33810
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.136
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEVIN HYATT                                                           Contingent
          6300 SW 4TH PLACE                                                     Unliquidated
          MARGATE, FL 33068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEVIN LEWIS                                                           Contingent
          2506 QUEENS CHAPEL RD APT 104                                         Unliquidated
          HYATTSVILLE, MD 20782                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1959 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1972 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEVIN MATTISON-GRAHAM                                                 Contingent
          3428 LYNDALE AVE                                                      Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEVIN WHITAKER                                                        Contingent
          1501 LONE STAR CT.                                                    Unliquidated
          MESQUITE, TX 75181                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TEXAN MOULTON                                                         Contingent
          5215 EDHAM DRIVE                                                      Unliquidated
          WEST PALM BEACH, FL 33415                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,682.74
          Texas Health Hospital                                                 Contingent
          612 E Lamar Blvd                                                      Unliquidated
          Arlington, TX 76011                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.58
          Texas Orthopaedic Associates                                          Contingent
          2301 Forester Cr. #8105                                               Unliquidated
          Arlington, TX 76006                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $245.19
          Texas Orthopedic Specialists PLLC                                     Contingent
          2301 Forester Cr.                                                     Unliquidated
          Arlington, TX 76006                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $925.37
          Texas Physician Resources, LLP                                        Contingent
          6451 Brentwood Stair Rd.                                              Unliquidated
          Ste. 200                                                              Disputed
          Fort Worth, TX 76112
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1960 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1973 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.136
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Texas Secretary of State                                              Contingent
          PO Box 13697                                                          Unliquidated
          Austin, TX 78711-3697                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Thaddeus Williams                                                     Contingent
          356 Briar Valley                                                      Unliquidated
          Murchison, TX 75778                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THAI ROUSE                                                            Contingent
          5417 19TH AVE                                                         Unliquidated
          HYATTSVILLE, MD 20782                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THAIS MIE SHIBATA                                                     Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THALIA LEAL                                                           Contingent
          25662 SW 138TH COURT                                                  Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THALITA AZEVEDO                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THANDI MOORE                                                          Contingent
          555 FDR DRIVE APT 2B                                                  Unliquidated
          NEW YORK, NY 10002                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1961 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1974 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THANDI MOSES                                                          Contingent
          196 PARSELLS AVE                                                      Unliquidated
          ROCHESTER, NY 14609                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THANMAYI PANGULLURI                                                   Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THAO DUONG                                                            Contingent
          1730 W ROCKET DR                                                      Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THARIN THOMAS                                                         Contingent
          8322 CATHERINE AVE                                                    Unliquidated
          PASADENA, MD 21122-1244                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $119.00
          The Arthritis Clinic, LLC                                             Contingent
          3727 Friendsville Rd. #3                                              Unliquidated
          Wooster, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2865
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,623.60
          The Buncke Medical Clinic                                             Contingent
          45 Castro St. #121                                                    Unliquidated
          San Francisco, CA 94114                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $48,042.26
          The Christ Hospital                                                   Contingent
          2139 Auburn Ave.                                                      Unliquidated
          Cincinnati, OH 45219                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2209
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1962 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1975 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $811.00
          The Christ Hospital Medical Assoc.                                    Contingent
          2139 Auburn Ave.                                                      Unliquidated
          Cincinnati, OH 45219                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6155
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $310.00
          The Christ Hospital Cardiovascular                                    Contingent
          2139 Auburn AVe.                                                      Unliquidated
          Cincinnati, OH 45219                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6159
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $19,184.66
          The Cleveland Clinic Foundation                                       Contingent
          PO Box 933126                                                         Unliquidated
          Cleveland, OH 44193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $950.00
          THE COUNSELING CENTER FOR HEAL                                        Contingent
          784 US-1                                                              Unliquidated
          NORTH PALM BEACH, FL 33408                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7328
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $404.00
          The Counseling Group                                                  Contingent
          2840 SW 3rd Ave.                                                      Unliquidated
          Miami, FL 33129                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $240.92
          The Franz Center                                                      Contingent
          3160 Southgate Commerce Blvd. #64                                     Unliquidated
          Orlando, FL 32806                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          The Herndon Insurance Group                                           Contingent
          330 - 15th St. SE                                                     Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1963 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1976 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          The Huntington National Bank                                          Contingent
          PO Box 1558                                                           Unliquidated
          Columbus, OH 43216                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $276.80
          The Institute of Jaw & Facial Surge                                   Contingent
          789 White Pond Dr., Suite B                                           Unliquidated
          Akron, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $229.00
          The Little Clinic of Ohio, LLC                                        Contingent
          226 E Perkins Ave.                                                    Unliquidated
          Sandusky, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6149
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $89.54
          The Medical Imaging Partnership                                       Contingent
          7860 Gate Pkwy, Ste. 123                                              Unliquidated
          Jacksonville, FL 32256                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,205.56
          The Moses H. Cone Memorial                                            Contingent
          Hospital Operating Corporation                                        Unliquidated
          1200 N Elms St.                                                       Disputed
          Greensboro, NC 27401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,674.00
          The Ohio State University                                             Contingent
          300 W 10th Ave.                                                       Unliquidated
          Columbus, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0891
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,340.96
          The Orthopaedic Network, Inc.                                         Contingent
          2865 N Reynotlds Rd.                                                  Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1964 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1977 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,547.37
          The Orthopedic Surgery Center                                         Contingent
          6505 Market St.                                                       Unliquidated
          Building B, Suite 101                                                 Disputed
          Youngstown, OH 44512
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $322.70
          The Palmetto Surgery Center                                           Contingent
          2140 W 68th St.                                                       Unliquidated
          Hialeah, FL 33016                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $24.25
          The Pathology Group of NW FL                                          Contingent
          4724 N Davis Hwy #2                                                   Unliquidated
          Pensacola, FL 32503                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $314.20
          The Pharmacy Counter, LLC                                             Contingent
          2655 W Central Ave.                                                   Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $61,517.36
          The Toledo Hospital                                                   Contingent
          PO Box 630253                                                         Unliquidated
          Cincinnati, OH 45263-0253                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $219.00
          The Wooster Clinic                                                    Contingent
          1740 Cleveland Rd.                                                    Unliquidated
          Wooster, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2351
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THEA ANGELI                                                           Contingent
          5229 BEECHGROVE AVE NE                                                Unliquidated
          CANTON, OH 44705                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1965 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1978 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THEANNAH HECTOR                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THEIM MWAE THU                                                        Contingent
          1816 N WESTWOOD AVE APT A                                             Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THEODORE CCLAIN                                                       Contingent
          9577 BEYERLE HILL ROAD                                                Unliquidated
          CLEVELAND, OH 44125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THEODORE HOULIHAN                                                     Contingent
          9142 RIDGE ML                                                         Unliquidated
          SAN ANTONIO, TX 78250-5028                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THEODORE MCCLAIN                                                      Contingent
          9577 BEYERLE HILL ROAD                                                Unliquidated
          CLEVELAND, OH 44125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THEODORE RADER                                                        Contingent
          1764 SPENCER ST                                                       Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THEOPHILUS SANGODELE                                                  Contingent
          29218 RIVEROAK DR                                                     Unliquidated
          ROMULUS, MI 48174                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1966 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1979 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $315.14
          THERACOUNSEL INC                                                      Contingent
          4546 N FEDERAL HWY                                                    Unliquidated
          Fort Lauderdale, FL 33308                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0339
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THI NGUYEN                                                            Contingent
          1120 N WESTWOOD AVE APT 3113                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Thiago Sickert                                                        Contingent
          7031 SW 41st Pl                                                       Unliquidated
          Fort Lauderdale, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THIBAUT HOUETTE                                                       Contingent
          705 WEST MARKET STREET                                                Unliquidated
          APT 5                                                                 Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THIBAUT HOUETTE                                                       Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOM BERGMAN                                                          Contingent
          303 PORTSIDE                                                          Unliquidated
          BUFFALO, NY 14202                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS ADAME                                                          Contingent
          2926 BULLARD AVE                                                      Unliquidated
          LOS ANGELES, CA 90032-3019                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1967 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1980 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS BALAKI                                                         Contingent
          1506 NE 110TH ST                                                      Unliquidated
          MIAMI, FL 33161-7413                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS BISSLER                                                        Contingent
          12481 MUMFORD ROAD                                                    Unliquidated
          GARRETTSVILLE, OH 44231                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS CASTOR                                                         Contingent
          3828 GARRISON RD                                                      Unliquidated
          TOLEDO, OH 43613                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS CLEAVER                                                        Contingent
          2111 AKRON PENINSULA RD                                               Unliquidated
          BUILDING 2                                                            Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS DAILEY                                                         Contingent
          9913 YALE ROAD                                                        Unliquidated
          DEERFIELD, OH 44411                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS DOOHAN                                                         Contingent
          1612 COLUMBUS RD                                                      Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS EIDENS                                                         Contingent
          1150 REYNOLDSBURG NEW ALBANY R                                        Unliquidated
          BLACKLICK, OH 43004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1968 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1981 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS FABER                                                          Contingent
          4382 N. OPFER-LENTZ                                                   Unliquidated
          MARTIN, OH 43445                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $235.00
          Thomas J. Tafelski, DO                                                Contingent
          6005 Monclova Rd.                                                     Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1140
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS KIRKHAM                                                        Contingent
          505 JEFFERSON AVE APT 711                                             Unliquidated
          TOLEDO, OH 43604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS KOVAR                                                          Contingent
          G781 COUNTY ROAD 17                                                   Unliquidated
          HOLGATE, OH 43527                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS LEARN                                                          Contingent
          9629 NICHOLS ROAD                                                     Unliquidated
          WINDHAM, OH 44288                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $176.00
          Thomas M. Jones                                                       Contingent
          14 Richland Medical Park Dr. #200                                     Unliquidated
          Columbia, SC 29203                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS MATHEWS                                                        Contingent
          3304 DUDLEY AVE                                                       Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1969 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1982 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS NICHOLSON, III                                                 Contingent
          4806 CANNINGTON DR                                                    Unliquidated
          COLUMBUS, OH 43229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS O'LEARY                                                        Contingent
          PO BOX 584                                                            Unliquidated
          TYBEE ISLAND, GA 31328                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS PUGLIESE                                                       Contingent
          6600 PLEASANT AVE APT 156                                             Unliquidated
          RICHFIELD, MN 55423                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $210.00
          Thomas R. Grant, MD                                                   Contingent
          825 Fairfax Ave.                                                      Unliquidated
          Norfolk, VA 23507                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7734
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS RINK                                                           Contingent
          2690 DAVIS PECK ROAD                                                  Unliquidated
          CORTLAND, OH 44410                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Thomas Royko                                                          Contingent
          2124 Timber Creek Dr.                                                 Unliquidated
          Apt. F                                                                Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS ROYKO                                                          Contingent
          2801 W BANCROFT MS121                                                 Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1970 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1983 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS ROYKO                                                          Contingent
          2124 TIMBER CREEK DR APT F                                            Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS STAAB                                                          Contingent
          791 BANGORVILLE RD                                                    Unliquidated
          BELLVILLE, OH 44813                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS SUPAN                                                          Contingent
          831 WILDWOOD COURT                                                    Unliquidated
          MEDINA, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS SWOPE                                                          Contingent
          6044 STATE STREET                                                     Unliquidated
          LOUISVILLE, OH 44641                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS THURLOWAY                                                      Contingent
          2801 W BANCROFT                                                       Unliquidated
          MS 513                                                                Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS TOPALIAN                                                       Contingent
          13889 COOK STREET                                                     Unliquidated
          PO BOX 147                                                            Disputed
          BURTON, OH 44021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THOMAS WOODSON                                                        Contingent
          800 TREFOIL CT                                                        Unliquidated
          MONROEVILLE, PA 15146                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1971 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1984 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          THU DUONG                                                             Contingent
          1730 W ROCKET DR                                                      Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $215.74
          Thyroid Specialty Laboratory                                          Contingent
          2900 Lemay Ferry Rd. #114                                             Unliquidated
          Saint Louis, MO 63125                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIA AINGS                                                             Contingent
          3013 GUADALUPE AVE                                                    Unliquidated
          DALLAS, TX 75233                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIA MCKENZIE                                                          Contingent
          PO BOX 164186                                                         Unliquidated
          ALTAMONTE SPRINGS, FL 32716                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIA MCKENZIE                                                          Contingent
          910 ORIENTA AVENUE                                                    Unliquidated
          APT #910D                                                             Disputed
          ALTAMONTE SPRINGS, FL 32701
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIAN LI                                                               Contingent
          1169 SHADOW LN APT 203                                                Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIAN LIU                                                              Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1972 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1985 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIAN QIU                                                              Contingent
          1884 WAYNE ST                                                         Unliquidated
          ORRVILLE, OH 44667                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIAN ZHANG                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIAN ZHANG                                                            Contingent
          2814 WOOD DUCK LANE APT 208                                           Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIANA JOHNSON                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIANA JOHNSON                                                         Contingent
          521 BULKELEY PLACE                                                    Unliquidated
          APARTMENT 16                                                          Disputed
          NEWPORT NEWS, VA 23601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIANA LOFTIES                                                         Contingent
          6087 MAJORS LN APT 7                                                  Unliquidated
          COLUMBIA, MD 21045                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tiana Skawinski                                                       Contingent
          6170 SW 24th Pl                                                       Unliquidated
          Fort Lauderdale, FL 33314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1973 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1986 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIANCE SHEN                                                           Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIANNA WILLIAMS                                                       Contingent
          1350 BROOK STREET APT J                                               Unliquidated
          CHICAGO, IL 60174                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIANNAH RIGSBY                                                        Contingent
          1661 BURNET AVE #2                                                    Unliquidated
          UNION, NJ 07083                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIANYU MENG                                                           Contingent
          512 S HAWKINS AVE                                                     Unliquidated
          APT 3                                                                 Disputed
          AKRON, OH 44320
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIARA CUFFEE                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          BOX 286                                                               Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIARA CUFFEE                                                          Contingent
          3019 ILLINOIS AVENUE                                                  Unliquidated
          NORFOLK, VA 23513                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIARHA RICHARDS                                                       Contingent
          8240 SW 4TH ST                                                        Unliquidated
          MARGATE, FL 33068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1974 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1987 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.137
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIARHA RICHARDS                                                       Contingent
          5649 PARK HAMILTON BLVD                                               Unliquidated
          ORLANDO, FL 32808                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIASJAH ATCHISON                                                      Contingent
          3020 KAEYLEE LANE                                                     Unliquidated
          OKLAHOMA CITY, OK 73115                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $223.26
          Tidewater Emergency Medical Car                                       Contingent
          736 N Batlefiled Blvd.                                                Unliquidated
          Chesapeake, VA 23320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $648.00
          Tidewater Gastro-Ches Office                                          Contingent
          112 Gainsborough Square, Suite 200                                    Unliquidated
          Chesapeake, VA 23320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIEARRA WILLIS                                                        Contingent
          62 LOOMIS CT                                                          Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIERA LEONARD                                                         Contingent
          3463 25TH STREET SE                                                   Unliquidated
          WASHINGTON, DC 20020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIERA WEST                                                            Contingent
          1120 NW 57 ST                                                         Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1975 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1988 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIERRA JOHNSON                                                        Contingent
          6016 SURREY SQUARE LANE APT 202                                       Unliquidated
          DISTRICT HEIGHTS, MD 20747                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIERRA SMOOTH                                                         Contingent
          200 ERIN WAY APT T1                                                   Unliquidated
          REISTERSTOWN, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIESHA BIRDSONG                                                       Contingent
          2935 W LANVALE ST                                                     Unliquidated
          BALTIMORE, MD 21216-4607                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANI BROOKS                                                        Contingent
          14300 SW 133 AVE                                                      Unliquidated
          MIAMI, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANIE BILLINGS                                                     Contingent
          1206 KITTANSETT LANE                                                  Unliquidated
          AUBURNDALE, FL 33823                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANIE MOORE                                                        Contingent
          409 EAST CLEMENT STREET                                               Unliquidated
          BALTIMORE, MD 21230                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY BOLANOS-FRAZIE                                                Contingent
          16342 SW 95TH ST                                                      Unliquidated
          MIAMI, FL 33196                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1976 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1989 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY BURGESS                                                       Contingent
          14960 91ST AVENUE NORTH                                               Unliquidated
          MAPLE GROVE, MN 55369                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY CASTELLON                                                     Contingent
          14606 DALLAS PARKWAY, APT 1151                                        Unliquidated
          DALLAS, TX 75254                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY LEE                                                           Contingent
          608 HOMESTEAD STREET                                                  Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY MORISSEAU                                                     Contingent
          144 BOSTWICK AVE APT 2                                                Unliquidated
          JERSEY CITY, NJ 07305                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY OKRAY                                                         Contingent
          1277 ROAN DRIVE                                                       Unliquidated
          LANCASTER, TX 75134                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY PRESTON                                                       Contingent
          845 MOON RD                                                           Unliquidated
          COLUMBUS, OH 43224                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY RALSTON                                                       Contingent
          138 CONESTOGA RD                                                      Unliquidated
          PITTSBURGH, PA 15235                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1977 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1990 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY SLUTZ                                                         Contingent
          1122 STEEPLECHASE CIR APT 16F                                         Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY SMITH                                                         Contingent
          200 CRESTVIEW DR. #40                                                 Unliquidated
          JACKSONVILLE, AR 72076                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY WARNE                                                         Contingent
          4666 N PARK LN                                                        Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY WARNE                                                         Contingent
          5953 WALNUT CIR APT G5                                                Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY WHITE                                                         Contingent
          5020 CLIFTON AVE                                                      Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY WILSON                                                        Contingent
          328 SOUTH MONROE ST APT 1                                             Unliquidated
          BALTIMORE, MD 21223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIFFANY WONG                                                          Contingent
          12431 AREACA DR.                                                      Unliquidated
          WELLINGTON, FL 33414                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1978 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1991 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,140.44
          Tigertail Emergency Phys LLC                                          Contingent
          3663 S Miami Ave.                                                     Unliquidated
          Miami, FL 33133                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIHIRA DAVIS                                                          Contingent
          5825 NW 13TH AVE                                                      Unliquidated
          MIAMI, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIJA SMITH                                                            Contingent
          626 EAST 31ST ST                                                      Unliquidated
          NOTTINGHAM, MD 21236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIJANA VUCETIC                                                        Contingent
          4802 WASHINGTON ST APT 1411                                           Unliquidated
          HOLLYWOOD, FL 33021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIJESUNIMI ODEBODE                                                    Contingent
          1800 RAMBLEWOOD ROAD                                                  Unliquidated
          APT. A                                                                Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIM ELBERSE                                                           Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMILEHIN BAWAHALA                                                    Contingent
          1643 TANGLEWOOD DRIVE                                                 Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1979 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1992 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMMIE WILSON                                                         Contingent
          3902 SETONHURST RD                                                    Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Timothy Eidens                                                        Contingent
          1150 Reynoldsburg New Albany Rd.                                      Unliquidated
          Blacklick, OH 43004-9692                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY HATFIELD                                                      Contingent
          38402 LOMAN CT                                                        Unliquidated
          NORTH RIDGEVILLE, OH 44039                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY HINTON-MCCOY                                                  Contingent
          5620 GREAT NORTHERN BLVD.                                             Unliquidated
          NORTH OLMSTED, OH 44070                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY JACKSON                                                       Contingent
          2309 W CUMBERLANDMERLAND STREET                                       Unliquidated
          PHILADELPHIA, PA 19132                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY JEWELL                                                        Contingent
          4377 WESTOVER DRIVE                                                   Unliquidated
          WEST BLOOMFIELD, MI 48323                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY JOHNSON                                                       Contingent
          3715 GREEN OAK CT                                                     Unliquidated
          PARKVILLE, MD 21234-4258                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1980 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1993 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY MURTON                                                        Contingent
          9781 WINDHAM PARKMAN ROAD                                             Unliquidated
          WINDHAM, OH 44288                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY PRIEST                                                        Contingent
          3418 ELM BROOK DRIVE                                                  Unliquidated
          BROADVIEW HEIGHTS, OH 44147                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY RICHARDSON                                                    Contingent
          1100 MONTPELIER STREET                                                Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY RICHARDSON                                                    Contingent
          1673 NORTHBOURNE ROAD                                                 Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY SANFORD                                                       Contingent
          122 S BELMAR DRIVE                                                    Unliquidated
          REYNOLDSBURG, OH 43068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY SPEARMAN                                                      Contingent
          603 LAKEWOOD AVENUE                                                   Unliquidated
          BALTIMORE, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY STRICKLING                                                    Contingent
          915 ROWE ST                                                           Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1981 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1994 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY STROBLE                                                       Contingent
          APARTMENT 103                                                         Unliquidated
          4435 SOUTH 31ST STREET                                                Disputed
          ARLINGTON, VA 22206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY STUCKY                                                        Contingent
          3220 UPPER BELLBROOK ROAD                                             Unliquidated
          BELLBROOK, OH 43505                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY TAYLOR                                                        Contingent
          201 S. CONKLING STREET                                                Unliquidated
          BALTIMORE, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMOTHY ZELLER                                                        Contingent
          10742 NEW DELAWARE ROAD                                               Unliquidated
          MT. VERNON, OH 43050                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMUR BALTUTAN                                                        Contingent
          1600 SAINT MICHAELS DRIVE                                             Unliquidated
          SANTA FE, NM 87505                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIMYRA ASKEW                                                          Contingent
          13621 NORTH DRIVE                                                     Unliquidated
          CLEVELAND, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TINA DARAMY                                                           Contingent
          4310 REGALWOOD TERRACE                                                Unliquidated
          BURTONSVILLE, MD 20866                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1982 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1995 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TINA MAMODALY                                                         Contingent
          520 BRICKELL KEY DR.                                                  Unliquidated
          701                                                                   Disputed
          MIAMI, FL 33131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TINASHE GWAZE                                                         Contingent
          504B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TINASHE KASIYAMHURU                                                   Contingent
          5806 EDGEPARK ROAD, APARTMENT A                                       Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tinka Lyons                                                           Contingent
          1613 Kirkwood Rd.                                                     Unliquidated
          Gwynn Oak, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIONA WILSON                                                          Contingent
          11002 CORTEZ AVE #A                                                   Unliquidated
          ADELANTO, CA 92301                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIONNA WHITE                                                          Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251-0001                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIONNE BLACKWELL                                                      Contingent
          15001 COURTLAND PLACE                                                 Unliquidated
          LAUREL, MD 20707                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1983 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1996 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIONNE MACK                                                           Contingent
          14422 SW 280TH ST,102                                                 Unliquidated
          HOMESTEAD, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIREE EDDIE                                                           Contingent
          2900 NW 214TH STREET                                                  Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIRIK SMITH                                                           Contingent
          1610 TOPAZ ROAD                                                       Unliquidated
          KILLEEN, TX 76543                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIRZAH MEJIA                                                          Contingent
          803 N.W 105 PL.                                                       Unliquidated
          MIAMI, FL 33172                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TISHA GODFREY                                                         Contingent
          3609 GARDEN LANE                                                      Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TISHINA COX                                                           Contingent
          43 CEDAR RD                                                           Unliquidated
          AMITYVILLE, NY 11701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TITERRA THORNTON                                                      Contingent
          6505 COBALT AVE. N                                                    Unliquidated
          JACKSONVILLE, FL 32210                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1984 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1997 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TITILOPEMI OLUSOLA                                                    Contingent
          8269 SW 25TH CT                                                       Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TITO BONADONNA                                                        Contingent
          806 ADDY ROAD                                                         Unliquidated
          SUITE 256                                                             Disputed
          COLUMBUS, OH 43214
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tiyah Koney                                                           Contingent
          20227 Yankee Harbor Pl                                                Unliquidated
          Montgomery Village, MD 20886                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIYANNA WRIGHT                                                        Contingent
          1721 WEST 85TH STREET                                                 Unliquidated
          LOS ANGELES, CA 90046                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TIYEA WEST PRICCE                                                     Contingent
          7243 LAGUNA                                                           Unliquidated
          GRAND PRARIE, TX 75054                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,500.00
          TMH PHYSICIAN ASSOCIATES PLLC                                         Contingent
          PO BOX 4719                                                           Unliquidated
          NEW YORK, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9225
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOBE UWAECHINA                                                        Contingent
          35 LEATHERWOOD PL                                                     Unliquidated
          ROSEDALE, MD 21237-3520                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1985 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1998 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOBECHUKWU EJIKE                                                      Contingent
          11714 TUSCANY DR                                                      Unliquidated
          LAUREL, MD 20708-2841                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOBECHUKWU OSUZOKA                                                    Contingent
          6849 STURBRIDGE DRIVE                                                 Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOBECHUKWU OSUZOKA                                                    Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOBIE THOMAS                                                          Contingent
          100 SUNMAR CT APT 1C                                                  Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOBIE THOMAS                                                          Contingent
          3442 CARRIAGE HILL CIR                                                Unliquidated
          APT T1                                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOBILOBA KOMOLAFE                                                     Contingent
          1911 WINFORD RD                                                       Unliquidated
          BALTIMORE, MD 21239-3735                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOBY TABE                                                             Contingent
          12904 NORTHAMPTON DR                                                  Unliquidated
          BELTSVILLE, MD 20705                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1986 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 1999 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOBY TABE                                                             Contingent
          12904 NORTHAMPTON DR                                                  Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOCHUKWU UGOAMADI                                                     Contingent
          55 AVEN WAY                                                           Unliquidated
          BALTIMORE, MD 21236                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TODD CLOSSON                                                          Contingent
          5706 WILLOWTON AVE                                                    Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TODD JOHNSON                                                          Contingent
          5814 LEITH WALK                                                       Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TODD LENZ                                                             Contingent
          2034 GLENCAIRN AVE                                                    Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TODD REXROAD                                                          Contingent
          1050 AVON ST                                                          Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TODD SKARBNIK                                                         Contingent
          2810 NE 201ST TERRACE                                                 Unliquidated
          APT G325                                                              Disputed
          MIAMI, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1987 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2000 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TODDRICK ANDERSON                                                     Contingent
          1226 ARMORLITE DR. #101                                               Unliquidated
          SAN MARCOS, CA 92069                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $265,505.44
          Tokio Marine HCC                                                      Contingent
          Life Insurance Company                                                Unliquidated
          PO Box 402032                                                         Disputed
          Atlanta, GA 30384-2032
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOLANI TAIWO                                                          Contingent
          6710 WOODSTREAM DRIVE                                                 Unliquidated
          LANHAM, MD 20706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,027.48
          Toledo Clinic, Inc.                                                   Contingent
          4235 Secor Rd.                                                        Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $64.79
          Toledo Radiological Assoc                                             Contingent
          4169 N Holland-Sylvania Rd.                                           Unliquidated
          Ste. 203                                                              Disputed
          Toledo, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOLEDO RICHARDSON                                                     Contingent
          406A DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOLULOPE AJAYI                                                        Contingent
          8 BREEZE BRANCH CT                                                    Unliquidated
          APT G                                                                 Disputed
          LUTHERVILLE TIMONIUM, MD 21093
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1988 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2001 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOLULOPE OLU-AJAYI                                                    Contingent
          4420 SPRINGWOOD AVENUE                                                Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOLUWALOPE OJO                                                        Contingent
          3823 BRENBROOK DR                                                     Unliquidated
          COLLEGE PARK, MD 20740                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOLUWALOPE OLOGUN                                                     Contingent
          1725 WEST NORTH AVENUE                                                Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOLUWALOPE OLOGUN                                                     Contingent
          1171 PELHAM WOOD ROAD                                                 Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOLUWANIMI ADEJUMO                                                    Contingent
          11200 LAKEOVERLOOK PLACE                                              Unliquidated
          BOWIE, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOM LUU                                                               Contingent
          1919 KEY ST                                                           Unliquidated
          APT A                                                                 Disputed
          MAUMEE, OH 43537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tom Patton Consulting, LLC                                            Contingent
          33479 Lake Road                                                       Unliquidated
          Avon Lake, OH 44012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1989 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2002 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.138
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOMAS GRECO                                                           Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOMAS MEDINA                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOMAS MILLET                                                          Contingent
          3301 COLLEGE AVE.                                                     Unliquidated
          PO BOX 229000                                                         Disputed
          FT. LAUDERALE, FL 33329
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOMEKA GLENN                                                          Contingent
          2514 E. JEFFERSON STREET                                              Unliquidated
          BALTIMORE, MD 21205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOMIDE APATA                                                          Contingent
          2953 MARNAT ROAD                                                      Unliquidated
          APT A                                                                 Disputed
          BALTIMORE, MD 21209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOMIKA SIMS                                                           Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A191                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOMMY GRANT                                                           Contingent
          2160 MADISON AVE APT 5B                                               Unliquidated
          NEW YORK, NY 10037-2209                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1990 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2003 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOMMY HIRAKATA TENGAN                                                 Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TONG LIU                                                              Contingent
          2200 HIGH ST                                                          Unliquidated
          APT 751                                                               Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TONG ZHANG                                                            Contingent
          520 S HAWKINS AVENUE                                                  Unliquidated
          APT 1                                                                 Disputed
          AKRON, OH 44320
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TONI ANIUGO                                                           Contingent
          4618 HARCOURT ROAD                                                    Unliquidated
          BALTIMORE, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TONI CARRION                                                          Contingent
          5603 CRESTHAVEN LN                                                    Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TONI SBERT SABATER                                                    Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TONI-ANN LEE                                                          Contingent
          3800 WEAN DRIVE UNIT 3B                                               Unliquidated
          BLATIMORE, MD 21236                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1991 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2004 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TONIA MATTHEWS                                                        Contingent
          3535 SHANNON DRIVE                                                    Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TONISHA HOWELL                                                        Contingent
          410 LOCKHART STREET                                                   Unliquidated
          DAYTONA BEACH, FL 32114                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TONY CAMPBELL                                                         Contingent
          1658 EAST BELVEDARE AVE APT 101                                       Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TONY EDWARDS                                                          Contingent
          6500 SOUTH RHODES                                                     Unliquidated
          CHICAGO, IL 60617                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TONY GITHINJI                                                         Contingent
          C/O STUDENT AFFAIRS                                                   Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TONY JONES                                                            Contingent
          22 EAST EXCHANGE STREET                                               Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tonya Tressler                                                        Contingent
          5627 Glasgow                                                          Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1992 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2005 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $500.00
          Tonya Wolf                                                            Contingent
          2068 NW 208th Way                                                     Unliquidated
          Hollywood, FL 33029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOR SAUNDERS                                                          Contingent
          9126 HARGREAVES PLACE                                                 Unliquidated
          MUKILTEO, WA 98275                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOREY COWARD                                                          Contingent
          4870 SOM CENTER ROAD                                                  Unliquidated
          CHAGRIN FALLS, OH 44022                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TORI INGRAHAM                                                         Contingent
          2804 SW 119TH WAY                                                     Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TORI MORGAN                                                           Contingent
          1316 CARRIAGE CREEK                                                   Unliquidated
          DESOTO, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TORI SIMMONS                                                          Contingent
          3606 CLUBVIEW DRIVE                                                   Unliquidated
          GARLAND, TX 75044                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TORI STOKES                                                           Contingent
          502 EDUCATION WAY                                                     Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1993 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2006 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TORIANA PRESIDENT                                                     Contingent
          7417 UPLAND BEND DRIVE                                                Unliquidated
          TEMPLE, TX 76502                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TORIANO HOBBS                                                         Contingent
          7606 STANHOPE LANE                                                    Unliquidated
          ARLINGTON, TX 76001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TORICAH NAKIGUDDE                                                     Contingent
          685 BELMONT ST 2                                                      Unliquidated
          BELMONT, MA 02478                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TORIN ALEXANDER                                                       Contingent
          2960 CELIAN DRIVE                                                     Unliquidated
          GRAND PRAIRIE, TX 75052                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TORIN MAYHEW                                                          Contingent
          2441 RUTHERFORD CIRCLE                                                Unliquidated
          DUNCANVILLE, AL 35456                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TORREY PATTON                                                         Contingent
          5540 NANTUCKET RD                                                     Unliquidated
          DAYTON, OH 45426                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TORRI GROULX                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A84                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1994 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2007 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TORRIN WALKER                                                         Contingent
          2007 N WASHINGTON ST                                                  Unliquidated
          BALTIMORE, MD 21213-1413                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TORY MCCUTCHEON                                                       Contingent
          2175 BINGHAM CENTER ROAD                                              Unliquidated
          NORTH BINGHAM, PA 16941                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $388.62
          TOTAL MD PHYSICIANS GROUP                                             Contingent
          PO BOX 733314                                                         Unliquidated
          300                                                                   Disputed
          AUSTIN, TX 78749
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1852                         Is the claim subject to offset?     No       Yes


 3.139
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $760.00
          TOTAL ORTHOPAEDIC CARE                                                Contingent
          4850 W OAKLAND PARK BLVD #201                                         Unliquidated
          LAUDERDALE LAKES, FL 33313                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7545
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $21.32
          Total Vein and Skin, LLC                                              Contingent
          PO Box 744122                                                         Unliquidated
          Atlanta, GA 30374-4122                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $846.24
          TOWN OF DAVIE                                                         Contingent
          6591 ORANGE DR.                                                       Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7130
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $19,250.00
          TOWNSEND OUTPATIENT NEW ORLEAN                                        Contingent
          3620 CHESTNUT ST                                                      Unliquidated
          New Orleans, LA 70115                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2892
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1995 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2008 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TOYA BROWN                                                            Contingent
          2402 BRIARWOOD RD                                                     Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRA'VON CHAPMAN                                                       Contingent
          1000 WABASH AVE                                                       Unliquidated
          CINCINNATI, OH 45215                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRACE THOMAS                                                          Contingent
          1672 HANOVER CT.                                                      Unliquidated
          HAMILTON, OH 45013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRACEY JOSEPH                                                         Contingent
          810 NE 127TH STR                                                      Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRACEY NORTON                                                         Contingent
          819 SW 2ND AVE                                                        Unliquidated
          HALLANDALE BEACH, FL 33009-7000                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRACEY WEH                                                            Contingent
          7201 OLIVER ST                                                        Unliquidated
          LANHAM, MD 20706-1227                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRACIE DOI                                                            Contingent
          2401 EUTAW PLACE                                                      Unliquidated
          BALTIMORE, MD 21217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1996 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2009 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRACIE MOORE                                                          Contingent
          8123 SW 24 STREET                                                     Unliquidated
          DAVIE, FL 33324                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRACY FITZGERALD                                                      Contingent
          125 HIDDEN HILL CIR                                                   Unliquidated
          ODENTON, MD 21113                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tracy Logan                                                           Contingent
          272 - 38th Ave. N                                                     Unliquidated
          Nashville, TN 37209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRACY VILLARD                                                         Contingent
          12 SHARON CT APT304                                                   Unliquidated
          LAUREL, MD 20707                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAE WHITE                                                            Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C68                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAEVONNE GREENE                                                      Contingent
          4225 SW EMLAND DRIVE APT.8                                            Unliquidated
          TOPEKA, KS 66606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAICE ROKITA                                                         Contingent
          549 STRASBURG                                                         Unliquidated
          MONROE, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1997 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2010 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAIVON HODGE                                                         Contingent
          926 ORCHARD TERR                                                      Unliquidated
          LINDEN, NJ 07036                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Traivon Wilson                                                        Contingent
          6226 Plymouth Rd.                                                     Unliquidated
          Baltimore, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAJAN BENT                                                           Contingent
          6635 24TH AVE                                                         Unliquidated
          HYATTSVILLE, MD 20782                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAMON LUCAS                                                          Contingent
          2607 HALLAM CT                                                        Unliquidated
          WINDSOR MILL, MD 21244-1916                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAMOUR WILSON                                                        Contingent
          209 OLU STREET                                                        Unliquidated
          HILO, HI 96720                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAN NGUYEN                                                           Contingent
          900 IREDELL STREET                                                    Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRANAE NICHOLAS                                                       Contingent
          1680 NW 4TH AVE                                                       Unliquidated
          APT. 8C                                                               Disputed
          MIAMI, FL 33136
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1998 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2011 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRANIESHA GODBEE                                                      Contingent
          859 NW 77TH ST                                                        Unliquidated
          MIAMI, FL 33150                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAPANI                                                               Contingent
          3130 PALM TRACE LANDINGS DRIVE                                        Unliquidated
          APARTMENT 607                                                         Disputed
          DAVIE, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Travaz Clark                                                          Contingent
          1695 Langford Rd.                                                     Unliquidated
          Gwynn Oak, MD 21207-4961                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVIS GOLDRING                                                       Contingent
          616 LEXINGTON PL NE                                                   Unliquidated
          WASHINGTON, DC 20002                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVIS GRAY                                                           Contingent
          202 WEST BROAD ST.                                                    Unliquidated
          LOUISVILLE, OH 44641                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVIS KOTELES                                                        Contingent
          11875 LADUE TRAIL                                                     Unliquidated
          AUBURN, OH 44023                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVIS MANG                                                           Contingent
          3236 TRUMAN RD                                                        Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1999 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2012 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVIS MAZUR                                                          Contingent
          717 WINSTON DR                                                        Unliquidated
          MONROE, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVIS MCGRIFF                                                        Contingent
          2817 NW 9TH ST                                                        Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVIS MITCHELL                                                       Contingent
          7777 NORMANDY BLVD APT. 515                                           Unliquidated
          JACKSONVILLE, FL 32221                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVIS MOWERY                                                         Contingent
          1351 CRAIGWOOD RD                                                     Unliquidated
          TOLEDO, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVIS PAGARESKI                                                      Contingent
          2029 KEY ST APT C                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVIS RICHARDS                                                       Contingent
          126 HELLE BLVD APT 514                                                Unliquidated
          DUNDEE, MI 48131                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVIS SAMPLES                                                        Contingent
          1621 W MOROCCO RD                                                     Unliquidated
          TEMPERANCE, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2000 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2013 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVIS SMITH                                                          Contingent
          401 S MAIN STREET STE 133A                                            Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVIS SOMMERS                                                        Contingent
          17488 CLARIDON TROY ROAD                                              Unliquidated
          BURTON, OH 44021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVIS WILLIFORD                                                      Contingent
          1478 W NORWOOD ST                                                     Unliquidated
          RIALTO, CA 92377-4422                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVON BELINFANTE                                                     Contingent
          305 BELLEVUE RIDGE RD                                                 Unliquidated
          ACCOKEEK, MD 20607-3355                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVON FREEMAN                                                        Contingent
          15 E MOUNTAIN CREEK COURT                                             Unliquidated
          GRAND PRAIRIE, TX 75052                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVON LOVER                                                          Contingent
          4936 NASH ST NE                                                       Unliquidated
          WASHINGTON, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAVONTE JUNIUS                                                       Contingent
          257 E ARCHWOOD AVE                                                    Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2001 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2014 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRAYVON HINES                                                         Contingent
          57 S MORLEY ST                                                        Unliquidated
          BALTIMORE, MD 21229-3645                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRE'SHUN WILSON                                                       Contingent
          1623 FERGUSON ST                                                      Unliquidated
          MONTGOMERY, AL 36104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRE'ZHON DELANEY                                                      Contingent
          1329 5TH STREET NW                                                    Unliquidated
          WASHINGTON, DC 20001                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $200.00
          TREASURE COAST EAR NOSE THROA                                         Contingent
          2221 SE OCEAN BLVD #300                                               Unliquidated
          STUART, FL 34996                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3288
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $14.00
          Treasure Coast Medical Assoc.                                         Contingent
          3405 NW Federal Hwy #1                                                Unliquidated
          Jensen Beach, FL 34957                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $95.25
          TREASURE COAST PATHOLOGY                                              Contingent
          PO BOX 377                                                            Unliquidated
          STUART, FL 34995                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4964
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $390.00
          TREASURE COAST URGENT CARE                                            Contingent
          1050 SE Monterey Rd, Ste 101                                          Unliquidated
          STUART, FL 34994                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0288
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2002 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2015 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREASURE ELLIS                                                        Contingent
          602C MARTIN LUTHER KING JR DRIVE                                      Unliquidated
          CROSSETT, AR 71635                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREASURE SHEFFIELD                                                    Contingent
          3107 LAKEPOINTER DR                                                   Unliquidated
          PLANTATION, FL 33322                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREASURE SHEFFIELD                                                    Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREASURE TEEL                                                         Contingent
          1796 EAST 53RD STREET                                                 Unliquidated
          BROOKLYN, NY 11234                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Treasurer of Virginia                                                 Contingent
          State Corporation Commission Clerk                                    Unliquidated
          PO Box 1197                                                           Disputed
          Richmond, VA 23218-1197
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1380                         Is the claim subject to offset?     No       Yes


 3.139
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREMAIN TORRE                                                         Contingent
          5441 BECKNER ST                                                       Unliquidated
          191 MERRIMAC TRAIL                                                    Disputed
          NORFOLK, VA 23509
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRENT DIMMERLING                                                      Contingent
          25266 TRACY RD                                                        Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2003 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2016 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.139
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRENT WILLIAMS                                                        Contingent
          14700 SW 106 AVE                                                      Unliquidated
          MIAMI, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRENTON LAIR                                                          Contingent
          1529 AUBURN ROAD                                                      Unliquidated
          PO BOX 752                                                            Disputed
          NEWBURY, OH 44065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRENTON LOVEJOY                                                       Contingent
          4015 SILVERHILL DRIVE                                                 Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREQUAN FLOUNORY                                                      Contingent
          731 NW 1ST TERRACE                                                    Unliquidated
          DEERFIELD BEACH, FL 33441                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRESA REYNOLDS                                                        Contingent
          1542 NORTH LEAMINGTON, APT 2                                          Unliquidated
          CHICAGO, IL 60651                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Treshaun Fletcher                                                     Contingent
          1120 N Westwood                                                       Unliquidated
          Apt. 606                                                              Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.140
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRESHAUN SUTTON                                                       Contingent
          109 ENCHANTED HILLS RD                                                Unliquidated
          APT 304                                                               Disputed
          OWINGS MILLS, MD 21117
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2004 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2017 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRESHERR REAVES                                                       Contingent
          145 CREE DR                                                           Unliquidated
          OXON HILL, MD 20745-1216                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRESHUN WILSON                                                        Contingent
          1623 FERGUSON ST                                                      Unliquidated
          MONTGOMERY, AL 36104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRESHUR MCGEE                                                         Contingent
          2099 BELAFONTE LANE                                                   Unliquidated
          ORLANDO, FL 32811                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRESTAN NEUFVILLE                                                     Contingent
          2674 SILVER HILL DRIVE                                                Unliquidated
          APT 5                                                                 Disputed
          ORLANDO, FL 32818
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.140
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVAUGHN MCNEIL                                                      Contingent
          2934 SAINT MIHIEL AVENUE                                              Unliquidated
          NORFOLK, VA 23509                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVELL CARR                                                          Contingent
          706B DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.140
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVER WENDEL                                                         Contingent
          921 LLOYD AVENUE                                                      Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2005 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2018 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVION ROBINSON                                                      Contingent
          12020 NORTH GESSNER ROAD                                              Unliquidated
          HOUSTON, TX 77064                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVON DAVIS                                                          Contingent
          6 HEPBURN LANE                                                        Unliquidated
          WILLINGBORO, NJ 08046                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVON ELLIS                                                          Contingent
          26 SADDLESTONE CT.                                                    Unliquidated
          OWINGS MILLS, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVON OLIVER                                                         Contingent
          5713 CHINQUAPIN PKWY                                                  Unliquidated
          BALTIMORE, MD 21239-2509                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVON STARKS                                                         Contingent
          221 STONEPORT DRIVE, APT 6108                                         Unliquidated
          DALLAS, TX 75217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Trevonda Burney                                                       Contingent
          2715 Whites Creek Pike                                                Unliquidated
          Apt. 130                                                              Disputed
          Casselberry, FL 32707
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.140
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVONNA ISOM                                                         Contingent
          1441 NW 168TH TERR                                                    Unliquidated
          MIAMI GARDENS, FL 33169                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2006 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2019 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVONNE JENKINS                                                      Contingent
          5817 WESLEYAN DR                                                      Unliquidated
          B462                                                                  Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.140
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVONTE BAIN                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVOR BROWN                                                          Contingent
          9002 FOX PARK RD                                                      Unliquidated
          CLINTON, MD 20735                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVOR COATES                                                         Contingent
          5921 THERFIELD DR                                                     Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVOR DOREN                                                          Contingent
          2662 ALISDALE DR APT 101                                              Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVOR HAM                                                            Contingent
          1800 HAMPTON KNOLL DR.                                                Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVOR HARRISON-RAWN                                                  Contingent
          10595 LITHOPOLIS RD NW                                                Unliquidated
          CANAL WINCHESTER, OH 43110                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2007 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2020 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVOR ROBERSON                                                       Contingent
          4296 HICKORY PARK LN                                                  Unliquidated
          BATAVIA, OH 45103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVOR SHERRARD                                                       Contingent
          165 NW 96TH TERRACE, #3201                                            Unliquidated
          PEMBROKE PINES, FL 33024                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREVOR SMITH                                                          Contingent
          3023 BEMENT ST                                                        Unliquidated
          ERIE, PA 16506                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREY RICHARDS                                                         Contingent
          22 WASHINGTON AVENUE                                                  Unliquidated
          NILES, OH 44446                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TREZUER BUTLER                                                        Contingent
          1342 SHAFTER STREET                                                   Unliquidated
          SAN FRANCISCO, CA 94124                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRI QUANG                                                             Contingent
          224 WESTWOOD AVE.                                                     Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRIALANI HILL                                                         Contingent
          4830 N.W. 3RD AVE                                                     Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2008 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2021 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $12,020.43
          Tricia Gatti                                                          Contingent
          2195 Brewster Drive #518                                              Unliquidated
          Myrtle Beach, SC 29577                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tricia R. Fincham                                                     Contingent
          9145 Horn Rd.                                                         Unliquidated
          Windham, OH 44288                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRINITEE YOUNG                                                        Contingent
          2813 VILLAGE CREEK RD.                                                Unliquidated
          FORT WORTH, TX 76105                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRINITI KNIGHT                                                        Contingent
          12515 BARKER CYPRESS PROV                                             Unliquidated
          APT 9122                                                              Disputed
          CYPRESS, TX 77429
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.140
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRINITY GEPHART                                                       Contingent
          8416 DRAYMORE DRIVE                                                   Unliquidated
          BLACKLICK, OH 43004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRINITY HALL                                                          Contingent
          3329 CLARKS LN APT B                                                  Unliquidated
          BALTIMORE, MD 21225                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRINITY MIXON                                                         Contingent
          5163 HOMEWOOD AVE.                                                    Unliquidated
          MAPLE HEIGHTS, OH 44137                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2009 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2022 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRINITY WILKES                                                        Contingent
          7885 EL DORADO STREET                                                 Unliquidated
          FONTANA, CA 92336                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRIPP HOPKINS                                                         Contingent
          4915 LABELLE DR                                                       Unliquidated
          COLUMBUS, OH 43232                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRIPTI THAPA                                                          Contingent
          3414 DORR ST APT 315                                                  Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRISHA MAE TOTANES                                                    Contingent
          2801 EMERALD RD                                                       Unliquidated
          PARKVILLE, MD 21234-5634                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRISHANDA SMITH                                                       Contingent
          1614 HAMPTON RD                                                       Unliquidated
          LEESBURG, FL 34748                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRISHAUN HALL                                                         Contingent
          226 SAN REMO BLVD                                                     Unliquidated
          MARGATE, FL 33068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRISTA DAVIS                                                          Contingent
          1418 SHELL FLOWER DRIVE                                               Unliquidated
          BRANDON, FL 33511                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2010 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2023 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRISTAN KEHRES                                                        Contingent
          146 EAST MAIN STREET                                                  Unliquidated
          SHELBY, OH 44875                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRISTAN ROCK                                                          Contingent
          1609 MAPLE AVENUE                                                     Unliquidated
          ZANESVILLE, OH 43701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRISTAN SMITH                                                         Contingent
          12200 OELKE RD                                                        Unliquidated
          MAYBEE, MI 48159                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRISTAN WILLIAMS                                                      Contingent
          285 ALLYN STREET                                                      Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRISTYN KIDD                                                          Contingent
          224 WOODWARD STREET                                                   Unliquidated
          BELLEVUE, OH 44811                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $100.00
          TriZetto Provider Solutions                                           Contingent
          PO Box 48458                                                          Unliquidated
          Oak Park, MI 48237-6058                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TROY MCCREA                                                           Contingent
          10605 SW 158 PL                                                       Unliquidated
          MIAMI, FL 33196                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2011 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2024 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TROY MCKENZIE                                                         Contingent
          3823 KILBURN RD                                                       Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TROY MITCHELL                                                         Contingent
          1050 N W 108 TERRACE                                                  Unliquidated
          MIAMI, FL 33168                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TROY NANCE                                                            Contingent
          393 SUMNER ST APARTMENT 2-411D                                        Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TROY PRUNTY                                                           Contingent
          6131 EAGLES NEST ROAD                                                 Unliquidated
          MENTOR, OH 44060                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TROY ROBINSON                                                         Contingent
          5006 CATALPHA RD                                                      Unliquidated
          BALTIMORE, MD 21214-2120                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TROY SIDNER                                                           Contingent
          113 VESPER ST                                                         Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRUETT DUHON                                                          Contingent
          871 IBIS WALK PLACE N                                                 Unliquidated
          APT 5315                                                              Disputed
          ST PETERSBURG, FL 33716
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2012 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2025 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TRUSTIN HARRIS                                                        Contingent
          4607 EMBASSY CIRCLE                                                   Unliquidated
          APT. 304                                                              Disputed
          OWINGS MILLS, MD 21117
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.140
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TSEGHE SIMPSON                                                        Contingent
          1726 CORTELYOU RD                                                     Unliquidated
          BROOKLYN, NY 11226-5206                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TSGAKRSTOS DAFLA                                                      Contingent
          706 MURPHY LANE                                                       Unliquidated
          BALTIMORE, MD 21201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TSHAI BESS                                                            Contingent
          20822 SW 123RD CT                                                     Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TU NGUYEN                                                             Contingent
          1500 PENTRIDGE RD                                                     Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TU NGUYEN                                                             Contingent
          1644 EAST COLD SPRING LN, 2ND FLOOR                                   Unliquidated
          BALTIMORE, MD 21218                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TUE CHAU                                                              Contingent
          2914 CHELTENHAM RD                                                    Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2013 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2026 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TUE CHAU                                                              Contingent
          1730 W ROCKET DR                                                      Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Tuenebari Kumahle-Vincent                                             Contingent
          6413 Falkirk Rd                                                       Unliquidated
          Baltimore, MD 21239-1648                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,650.80
          TULANE UNIV HOSP AND CLN                                              Contingent
          PO BOX 402872                                                         Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2527
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TUNG NGUYEN                                                           Contingent
          16401 NW 37 AVE                                                       Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TUNGAA BAYARSAIKHAN                                                   Contingent
          541 BLUE HERON DR. #219C                                              Unliquidated
          HALLANDALE BEACH, FL 33009                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TUO JI                                                                Contingent
          75 S ADOLPH ST                                                        Unliquidated
          APARTMENT 3                                                           Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.140
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TUO LUO                                                               Contingent
          2200 HIGH STREET APT 852                                              Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2014 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2027 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TUPAC KERSAINVIL                                                      Contingent
          19123 NW 36TH AVE.                                                    Unliquidated
          MIAMI GARDEN, FL 33056                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TURHAN DOKMECI                                                        Contingent
          1850 S OCEAN DR APT 1903                                              Unliquidated
          HALLANDALE BEACH, FL 33009-7680                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TUWANOB UDDIN                                                         Contingent
          2721 URBANA DRIVE                                                     Unliquidated
          SILVER SPRING, MD 20906                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TUZAR SKIPPER                                                         Contingent
          598 E MAIN ST                                                         Unliquidated
          NORWICH, CT 06360                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,379.94
          TX Health Dallas                                                      Contingent
          8200 Walnut Hill Lane                                                 Unliquidated
          Dallas, TX 75231-4402                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TY SMITH                                                              Contingent
          5025 SANTA BARBARA DR                                                 Unliquidated
          SYLVANIA, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TY'RIQUE SIMS                                                         Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2015 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2028 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYDUS CHUSTZ                                                          Contingent
          941 DINGLEDINE AVENUE                                                 Unliquidated
          LIMA, OH 45804                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYEISHA LAWRENCE                                                      Contingent
          40 I SOLAR CIRCLE                                                     Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYEKELL WADLEY                                                        Contingent
          6661 DOUGLAS ST                                                       Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYENNA COLON                                                          Contingent
          4450 NW 172ND DR                                                      Unliquidated
          MIAMI GARDENS, FL 33055-4345                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYESHA BATTLE                                                         Contingent
          3883 JASMINE LANE                                                     Unliquidated
          CORAL SPRINGS, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYGERIA COVIN                                                         Contingent
          249 6TH AVE                                                           Unliquidated
          LONG BRANCH, NJ 07740                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYIA BRANKER                                                          Contingent
          14079 82ND LN NORTH                                                   Unliquidated
          WALDORF, MD 20603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2016 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2029 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYIREKK HARRELL                                                       Contingent
          116 MOSS OAK DR                                                       Unliquidated
          VALDOSTA, GA 31601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYJUAN HILL                                                           Contingent
          407 TAFT AVENUE                                                       Unliquidated
          BEDFORD, OH 44146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYKESE TYLER-EDGAR                                                    Contingent
          1150 NATIONAL                                                         Unliquidated
          MEMPHIS, TN 38122                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYKIMA GYASI                                                          Contingent
          1330 NE 114TH TER                                                     Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYKYRAH WILLIAMS                                                      Contingent
          816 BLUELAKE DR                                                       Unliquidated
          MEBANE, NC 27302                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLA ARCHER                                                           Contingent
          1700 EAST COLD SPRING LANE                                            Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLA FOBBS                                                            Contingent
          1417 PINE LAKE ROAD                                                   Unliquidated
          ORLANDO, FL 32808                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2017 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2030 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.140
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLAR HINTON                                                          Contingent
          4408 LUCERNE RD                                                       Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER ANDERSON-MAJORS                                                 Contingent
          1137 BESSIE STREET                                                    Unliquidated
          FORT WORTH, TX 76104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER ANGLE                                                           Contingent
          3015 GREER ROAD                                                       Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER ARNOLD                                                          Contingent
          3569 MADRID DRIVE                                                     Unliquidated
          WESTERVILLE, OH 43081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER BAILEY                                                          Contingent
          9190 WINTERCORN LN                                                    Unliquidated
          BALTIMORE, MD 21223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER BAILEY                                                          Contingent
          9190 WINTERCORN LN                                                    Unliquidated
          COLUMBIA, MD 21045                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER BANKERT                                                         Contingent
          312 MARASCO CT.                                                       Unliquidated
          REISTERSTOWN, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2018 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2031 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER BARTON                                                          Contingent
          1635 WOODHURST DR                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER BOKMAN                                                          Contingent
          23705 SAWMILL BEND                                                    Unliquidated
          OLMSTED FALLS, OH 44138                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER BROWN                                                           Contingent
          715 CASTLEWOOD PL                                                     Unliquidated
          UPPER MARLBORO, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER BROWN                                                           Contingent
          35185 DOWNING AVE                                                     Unliquidated
          NORTH RIDGEVILL, OH 44039                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER CABINESS                                                        Contingent
          832 IREDELL STREET                                                    Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER CARCIOPPOLO                                                     Contingent
          6267 SAINT JOSEPH DRIVE                                               Unliquidated
          SEVEN HILLS, OH 44131                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER CARTE                                                           Contingent
          445 DEXTER DRIVE                                                      Unliquidated
          HARRISONBURG, VA 22801                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2019 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2032 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER CONN                                                            Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          BOX 121                                                               Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER CORDELL                                                         Contingent
          8737 NORTHSTAR CIR                                                    Unliquidated
          SEVILLE, OH 44273                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER COWLES                                                          Contingent
          1805 OHLTOWN MCDONALD RD.                                             Unliquidated
          NILES, OH 44446                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER DALZELL                                                         Contingent
          10352 WEST RIDGE RD.                                                  Unliquidated
          ELYRIA, OH 44035                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER DASH                                                            Contingent
          4610 RENWICK AVE                                                      Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER DAWSON                                                          Contingent
          3220 FAIRVIEW RD                                                      Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER DEAN                                                            Contingent
          2948 KENDALE DR APT 202                                               Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2020 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2033 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER DUBEN                                                           Contingent
          740 NORTON DRIVE                                                      Unliquidated
          TALLMADGE, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER DUBRAVETZ                                                       Contingent
          2501 GRAHAM AVE                                                       Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER EDWARDS-FRICK                                                   Contingent
          1010 RACE STREET                                                      Unliquidated
          ZANESVILLE, OH 43701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER FOSTER                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER FRAKER                                                          Contingent
          6262 COUNTY RD 6-3                                                    Unliquidated
          DELTA, OH 43515                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER GILCHRIST                                                       Contingent
          522 SILVER RIDGE DR                                                   Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER GRINE                                                           Contingent
          1104 HAZEL ST                                                         Unliquidated
          FREMONT, OH 43420                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2021 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2034 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER HAAS                                                            Contingent
          943 ROME BEAUTY DRIVE                                                 Unliquidated
          AMHERST, OH 44001                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER HEARD                                                           Contingent
          537 BEECHWOOD STREET                                                  Unliquidated
          RIVER ROUGE, MI 48218                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER JOHNSTON                                                        Contingent
          10410 US ROUTE 24                                                     Unliquidated
          GRAND RAPIDS, OH 43522                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER JONES                                                           Contingent
          1908 CONSTANTINOPLE ST                                                Unliquidated
          NEW ORLEANS, LA 70115-5318                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER KEIRNS                                                          Contingent
          12005 KING CHURCH                                                     Unliquidated
          UNIONTOWN, OH 44685                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER KROTZER                                                         Contingent
          4512 NUTWOOD AVENUE                                                   Unliquidated
          WARREN, OH 44483                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER MACK                                                            Contingent
          783 EDGE HILL RD                                                      Unliquidated
          GLENSIDE, PA 19038-3819                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2022 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2035 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER MAGLEY                                                          Contingent
          11750 WALNUT HILL DRIVE                                               Unliquidated
          BALTIMORE, OH 43105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER MARNER                                                          Contingent
          4008 CLARKS LANE                                                      Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER MCMILLION                                                       Contingent
          8571 NORTHWEST 11TH STREET                                            Unliquidated
          CORAL SPRINGS, FL 33071                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER MEDLEY                                                          Contingent
          1700 EAST COLD SPRING LANE                                            Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER MELORS                                                          Contingent
          511 NORTH CHURCH STREET                                               Unliquidated
          MT. PLEASANT, PA 15666-1110                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER MOORE                                                           Contingent
          6327 PIONEER DR.                                                      Unliquidated
          BALTIMORE, MD 21214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER NOKES                                                           Contingent
          1430 MATTHEWS LANE                                                    Unliquidated
          SOUTH BEND, IN 46614                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2023 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2036 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER PARENT                                                          Contingent
          6078 COUNTRY RIDGE DR                                                 Unliquidated
          TROY, MI 48098                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER REAMSNYDER                                                      Contingent
          17840 US HIGHWAY 20A                                                  Unliquidated
          WEST UNITY, OH 43570                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER ROLLE                                                           Contingent
          1285 SW 101ST WAY                                                     Unliquidated
          APT #203                                                              Disputed
          HOLLYWOOD, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER SANCHEZ                                                         Contingent
          10365 SW 128TH TERRACE                                                Unliquidated
          MIAMI, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER SCHMITT                                                         Contingent
          3825 FAIRHAVEN DR                                                     Unliquidated
          WEST LINN, OR 97068-3759                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER SINK                                                            Contingent
          2240 BRUCE RD. APT 44                                                 Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER SWEARINGEN                                                      Contingent
          36550 STARBOARD DRIVE                                                 Unliquidated
          EASTLAKE, OH 44095                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2024 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2037 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER TICHENOR                                                        Contingent
          202C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          PIKESVILLE, MD 21208
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER TICHENOR                                                        Contingent
          202C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER WAUGH                                                           Contingent
          3923 SUSANNA ROAD                                                     Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER WHITE                                                           Contingent
          10810 HILL TOP DR                                                     Unliquidated
          FT WASHINGTON, MD 20744-5820                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER WILLIAMS                                                        Contingent
          1040 DEER RIDGE DR APT 411                                            Unliquidated
          BALTIMORE, MD 21210-2574                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLER ZEPP                                                            Contingent
          9629 NICHOLS ROAD                                                     Unliquidated
          WINDHAM, OH 44288                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLLER HARRISON                                                       Contingent
          1963 BRANDYWINE RD                                                    Unliquidated
          APT 208                                                               Disputed
          WEST PALM BEACH, FL 33409
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2025 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2038 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYLOR BUTLER                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A93                                                            Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYMEL BROWNLEE                                                        Contingent
          4117 VERNON BLVD APT 1B                                               Unliquidated
          LONG ISLAND CITY, NY 11101-7141                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYMETRIUS RICHBURG                                                    Contingent
          3719 SONARA RD                                                        Unliquidated
          PIKESVILLE, MD 21208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYMON ENWEREAMA                                                       Contingent
          1034 REVILLA LANE                                                     Unliquidated
          ROCKLEDGE, FL 32955                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYNA WILLIAMS                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYNESHA MCCRAY-MURRAY                                                 Contingent
          365 NE 191ST STREET                                                   Unliquidated
          MIAMI, FL 33179                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYNESHA SMITH                                                         Contingent
          708 NOTTINGHAM RD APT 2B                                              Unliquidated
          BALTIMORE, MD 21229                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2026 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2039 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYNESHA TYNES                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRA CLARK                                                            Contingent
          1713 WADSWORTH WAY                                                    Unliquidated
          BALTIMORE, MD 21239-3126                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRA FRAZIER                                                          Contingent
          651 NW 18TH CT                                                        Unliquidated
          POMPANO BEACH, FL 33060                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRA FRAZIER                                                          Contingent
          2541 NW 11TH STREET                                                   Unliquidated
          POMPANO BEACH, FL 33069                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRA NEAL                                                             Contingent
          6 SILERTON ROAD                                                       Unliquidated
          APT. 1B                                                               Disputed
          BALTIMORE, MD 21227
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRA PATTERSON                                                        Contingent
          717 SW 8TH ST                                                         Unliquidated
          DANIA, FL 33004                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRA WILLIAMS                                                         Contingent
          1007 WOODSHIRE CIRCLE                                                 Unliquidated
          SHERVEPORT, LA 71107                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2027 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2040 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRECE SPEAIGHT                                                       Contingent
          5515 WINDING WOODS BLVD                                               Unliquidated
          COLUMBUS, OH 43213                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYREE BROWN                                                           Contingent
          1933 GARDENCREST LANE                                                 Unliquidated
          DALLAS, TX 75232                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYREE GOLSTON                                                         Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C209                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYREE GOLSTON                                                         Contingent
          4921 AQUARIUS COURT                                                   Unliquidated
          VIRGINIA BEACH, VA 23453                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYREE LEWIS                                                           Contingent
          243 OSBORNE TERRACE                                                   Unliquidated
          NEWARK, NJ 07112                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYREE MCGILL-LOVE                                                     Contingent
          1229 COLGIN DRIVE                                                     Unliquidated
          APT. 302                                                              Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYREE WILLIAMS                                                        Contingent
          303C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2028 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2041 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYREECE DUKE                                                          Contingent
          308 ELM AVENUE                                                        Unliquidated
          NORTH WALES, PA 01945-4333                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYREEK AKIN-COLE                                                      Contingent
          2445 NW 159TH TERRACE                                                 Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYREEK BROWN                                                          Contingent
          1816 N DALLAS ST                                                      Unliquidated
          BALTIMORE, MD 21213-2207                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYREESE JONES                                                         Contingent
          7900 MAYAPPLE CT                                                      Unliquidated
          CLINTON, MD 20735-3390                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYREK SANDERS                                                         Contingent
          18700 NE 3RD CT                                                       Unliquidated
          APT. 610                                                              Disputed
          MIAMI, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRELL THOMAS                                                         Contingent
          4405 HUNTCHASE DRIVE                                                  Unliquidated
          BOWIE, MD 20720                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYREN JACKSON                                                         Contingent
          2808 CONTINENTAL DRIVE                                                Unliquidated
          REYNOLDSBURG, OH 43068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2029 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2042 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYREN SMITH                                                           Contingent
          4916 GILRAY DR                                                        Unliquidated
          BALTIMORE, MD 21214-2134                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRESE KING                                                           Contingent
          508 5TH STREET                                                        Unliquidated
          MOULTRIE, GA 31768                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRESE MAPP                                                           Contingent
          1400 8TH STREET                                                       Unliquidated
          WEST PALM BEACH, FL 33401                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRESE REED                                                           Contingent
          3317 ROUND RD                                                         Unliquidated
          BALTIMORE, MD 21225                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRESE WILLIAMS                                                       Contingent
          8611 N. 15TH ST.                                                      Unliquidated
          TAMPA, FL 33604                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRI PLAYFAIR-DEACON                                                  Contingent
          1358 KENTON RD                                                        Unliquidated
          BALTIMORE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRIESHA BROWN                                                        Contingent
          3358 NW 198 TERR                                                      Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2030 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2043 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRIK FORBES                                                          Contingent
          19248 STOCKTON AVENUE                                                 Unliquidated
          MAPLE HEIGHTS, OH 44137                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRIK ROBINSON                                                        Contingent
          6011 4TH STREET S                                                     Unliquidated
          ST PETERSBURG, FL 33705                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRIONNE PAUL                                                         Contingent
          3709 ROCKFORD HGTS                                                    Unliquidated
          B                                                                     Disputed
          METAIRIE, LA 70002
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRIQ CHARLEUS                                                        Contingent
          12504 STARLIGHT LN                                                    Unliquidated
          BOWIE, MD 20715-2144                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRISHA HASKINS                                                       Contingent
          7202 E KILMER ST                                                      Unliquidated
          HYATTSVILLE, MD 20785-2131                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRON BRATCHER                                                        Contingent
          3099 BERO RD APT B                                                    Unliquidated
          HALETHORPE, MD 21227                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRON BRATCHER                                                        Contingent
          815 5TH AVE                                                           Unliquidated
          BALTIMORE, MD 21227                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2031 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2044 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRONE HINTON                                                         Contingent
          209 GRAIDEN ST                                                        Unliquidated
          UPPR MARLBORO, MD 20774-1817                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYRONE SHAW                                                           Contingent
          11700 HENLEY CT                                                       Unliquidated
          WALDORF, MD 20602-4101                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYSHAI FREEMAN                                                        Contingent
          1178 SAN SIMEON DR.                                                   Unliquidated
          HANOVER PARK, IL 60133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYSON BISHOP                                                          Contingent
          137 BEN BOULEVARD                                                     Unliquidated
          ELKTON, MD 21921                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYSON DARBY                                                           Contingent
          3609 JEFF RD.                                                         Unliquidated
          GLENARDEN, MD 20774                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TYZANAE SAMPSON                                                       Contingent
          516 RIDING CROP AVENUE                                                Unliquidated
          NORTH LAS VEGAS, NV 89081                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TZE-GANG HUS                                                          Contingent
          315B, 401 S. MAIN ST                                                  Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2032 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2045 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.141
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $440.00
          TZEWAN WONG                                                           Contingent
          10420 SW 77TH AVE #100                                                Unliquidated
          PINECREST, FL 33156                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9781
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TZIPORA LOWENSTEIN                                                    Contingent
          3103 BANCROFT ROAD                                                    Unliquidated
          APARTMENT #D                                                          Disputed
          BALTIMORE, MD 21215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TZU-YU LAI                                                            Contingent
          2771 RYEWOOD AVE APT D                                                Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          TZVIAH DANK                                                           Contingent
          74 CASTERTON AVENUE                                                   Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,970.20
          UBIOME, INC                                                           Contingent
          PO BOX 392103                                                         Unliquidated
          SAN FRANCISCO, CA 94105                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8288
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          UDARA DE SILVA                                                        Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          UDAY REDDY SAMREDDY                                                   Contingent
          274 - WHEELER STREET                                                  Unliquidated
          APARTMENT - 2                                                         Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2033 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2046 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $394.24
          UF Health Cancer Center at Orlando                                    Contingent
          22 W Underwood St., 4th Floor                                         Unliquidated
          Orlando, FL 32806                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ugomma Etoh                                                           Contingent
          8516 Caswell Pl                                                       Unliquidated
          Hyattsville, MD 20784-3304                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,631.65
          UH Ahuja Medical Center                                               Contingent
          3999 Richmond Rd.                                                     Unliquidated
          Beachwood, OH 44122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $15,938.43
          UH Case Medical Center                                                Contingent
          Dept. 781854                                                          Unliquidated
          Detroit, MI 48278-1954                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,628.84
          UH Cleveland Medical Center                                           Contingent
          11100 Euclid Ave.                                                     Unliquidated
          Cleveland, OH 44106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $165.00
          UH CMC                                                                Contingent
          11100 Euclid Ave.                                                     Unliquidated
          Cleveland, OH 44106-1716                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,019.15
          UH Geauga Medical Center                                              Contingent
          13207 Ravenna Rd.                                                     Unliquidated
          Chardon, OH 44024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2034 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2047 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,356.82
          UH Portage Medical Center                                             Contingent
          6847 N Chestnut St.                                                   Unliquidated
          Ravenna, OH 44266                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,090.00
          UHEALTH JACKSON URGENT C                                              Contingent
          PO BOX 864728                                                         Unliquidated
          MIAMI, FL 33136                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5839
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $33.70
          UHealth Pathology at UMHC
          Clinical Research Building                                            Contingent
          1120 NW 14th St.                                                      Unliquidated
          14th Floor, Suite 1409                                                Disputed
          Miami, FL 33136
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          UJWAL BOYALLA                                                         Contingent
          77 FIRHILL TOWERS, APT#: 4B5                                          Unliquidated
          FIRHILL ST                                                            Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ULANDRE HENFIELD                                                      Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ULISES MARTIN DIAZ                                                    Contingent
          474 SHERMAN STREET, APT 104B                                          Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ULYSEES GILBERT                                                       Contingent
          4898 SW 80TH AVE                                                      Unliquidated
          OCALA, FL 34481                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2035 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2048 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $562.00
          Uma C Perni, MD                                                       Contingent
          500 Gypsy Ln                                                          Unliquidated
          Youngstown, OH 44504                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1347
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          UMANG PAWAR                                                           Contingent
          77 FIR HILL STREET                                                    Unliquidated
          2B12                                                                  Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          UMANG PAWAR                                                           Contingent
          634 E BUCHTEL AVENUE                                                  Unliquidated
          APARTMENT 215                                                         Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $17.22
          UMass Mem Rad Phy Svc Fund                                            Contingent
          55 Lake Ave. N                                                        Unliquidated
          Worcester, MA 01655                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $932.00
          UMass Memorial Healthcare                                             Contingent
          55 Lake Ave. N                                                        Unliquidated
          Worcester, MA 01655                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,461.88
          UMass Memorial Medical Group                                          Contingent
          55 Lake Ave. N                                                        Unliquidated
          Worcester, MA 01655                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $508.00
          UMDC                                                                  Contingent
          PO BOX 277397                                                         Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7350
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2036 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2049 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $310.54
          UMDC - Community Health Delivery Sy
          University of Miami                                                   Contingent
          1611 NW 12th Ave.                                                     Unliquidated
          Box 016960 M851                                                       Disputed
          Miami, FL 33136-1005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,389.12
          UMDC - Dept of Anesthesiology
          University of Miami                                                   Contingent
          1611 NW 12th Ave.                                                     Unliquidated
          Box 016960 M851                                                       Disputed
          Miami, FL 33136-1005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $81.54
          UMDC - Dept of Dermatology
          University of Miami                                                   Contingent
          1611 NW 12th Ave.                                                     Unliquidated
          Box 016960 M851                                                       Disputed
          Miami, FL 33136-1005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $755.77
          UMDC - Dept of Ob/Gyn
          University of Miami                                                   Contingent
          1611 NW 12th Ave.                                                     Unliquidated
          Box 016960 M851                                                       Disputed
          Miami, FL 33136-1005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $480.95
          UMDC - Dept of Ophthamology BP/Able
          University of Miami                                                   Contingent
          1611 NW 12th Ave.                                                     Unliquidated
          Box 016960 M851                                                       Disputed
          Miami, FL 33136-1005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,469.19
          UMDC - Dept of Ortho Rehab
          University of Miami                                                   Contingent
          1611 NW 12th Ave.                                                     Unliquidated
          Box 016960 M851                                                       Disputed
          Miami, FL 33136-1005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2037 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2050 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $432.70
          UMDC - Dept of Plastic Surgery
          University of Miami                                                   Contingent
          1611 NW 12th Ave.                                                     Unliquidated
          Box 016960 M851                                                       Disputed
          Miami, FL 33136-1005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,783.26
          UMDC - Dept of Psychiatry
          University of Miami                                                   Contingent
          1611 NW 12th Ave.                                                     Unliquidated
          Box 016960 M851                                                       Disputed
          Miami, FL 33136-1005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $357.51
          UMDC - Dept of Pulmonary Medicine
          University of Miami                                                   Contingent
          1611 NW 12th Ave.                                                     Unliquidated
          Box 016960 M851                                                       Disputed
          Miami, FL 33136-1005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,639.78
          UMDC - Dept of Radiology
          University of Miami                                                   Contingent
          1611 NW 12th Ave.                                                     Unliquidated
          Box 016960 M851                                                       Disputed
          Miami, FL 33136-1005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $970.66
          UMDC - Dept of Surg Intensive Care
          University of Miami                                                   Contingent
          1611 NW 12th Ave.                                                     Unliquidated
          Box 016960 M851                                                       Disputed
          Miami, FL 33136-1005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $228.00
          UMDC COMMUNITY HEALTH DELIVER                                         Contingent
          PO BOX 277397                                                         Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6566
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2038 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2051 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $193.02
          UMDC DEPT OF NEUROLOGY                                                Contingent
          PO BOX 405506                                                         Unliquidated
          N                                                                     Disputed
          MIAMI, FL 33176
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       3939                         Is the claim subject to offset?     No       Yes


 3.142
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $235.00
          UMDC DIV OF CARDIOGRAPHICS                                            Contingent
          PO BOX 277397                                                         Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6523
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $299.02
          UMDC DIV OF ENDOCRINOLOGY                                             Contingent
          PO BOX 277397                                                         Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3638
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $137.00
          UMDC DIV OF VASCULAR SURGERY                                          Contingent
          PO BOX 277397                                                         Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3112
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $299.01
          UMDC DIVISION OF HEMATOLOGY                                           Contingent
          PO BOX 277397                                                         Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6062
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $32.00
          UMDC-DIV OF CARDIOGRAPHICS                                            Contingent
          PO BOX 281037                                                         Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6523
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $99.02
          UMDC-DIV OF GASTROENTEROLOGY                                          Contingent
          PO BOX 281037                                                         Unliquidated
          A                                                                     Disputed
          MIAMI, FL 33125
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       6168                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2039 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2052 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,785.86
          UMHC                                                                  Contingent
          1 Hospital Dr.                                                        Unliquidated
          Columbia, MO 65212                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $22,443.00
          UMHC                                                                  Contingent
          PO BOX 402005                                                         Unliquidated
          ATLANTA, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0617
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $347.00
          UNC FACULTY PHYSICIANS                                                Contingent
          PO BOX 271647                                                         Unliquidated
          CHARLOTTE, NC 28265                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9200
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          UNDREA BULLARD                                                        Contingent
          941 10TH AVE S                                                        Unliquidated
          ST PETERSBURG, FL 33705                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          UNIQUE DALPHE                                                         Contingent
          12040 NE 16 AVE APT.202                                               Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          UNIQUE TATE                                                           Contingent
          7901 PLANTATION BLVD                                                  Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $82.85
          Unison Behaviora Health Group                                         Contingent
          1425 Starr Ave.                                                       Unliquidated
          Toledo, OH 43605                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6955
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2040 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2053 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,920.00
          UNITED ANES SERV PC                                                   Contingent
          PO BOX 828962                                                         Unliquidated
          PHILADELPHIA, PA 19182                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6062
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,110.65
          UnitedHealthcare Insurance Co.                                        Contingent
          450 Columbus Blvd.                                                    Unliquidated
          Hartford, CT 06103                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,702.10
          Unity Health Network, LLC                                             Contingent
          2750 Front St.                                                        Unliquidated
          Cuyahoga Falls, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $165.36
          Univ Hosp Lab Serv Foundation                                         Contingent
          55 N Chillicothe Rd                                                   Unliquidated
          Aurora, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1129
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,060.40
          UNIV OF NC HOSPS                                                      Contingent
          PO BOX 75430                                                          Unliquidated
          NEW YORK, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8576
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $141,154.27
          Univ Toledo Medical Ctr                                               Contingent
          3065 Arlington Ave.                                                   Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,117.55
          University Hospital Medi                                              Contingent
          11100 Euclid Ave.                                                     Unliquidated
          Cleveland, OH 44106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2041 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2054 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $165.00
          University Hospitals Medical Group                                    Contingent
          PO Box 772044                                                         Unliquidated
          Detroit, MI 48277-2044                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $100.00
          University Hospitals Physicians Ser                                   Contingent
          20800 Harvard Rd.                                                     Unliquidated
          Beachwood, OH 44122-7202                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,066.58
          University Medical Service Assoc.                                     Contingent
          12901 Bruce B Downs Blvd.                                             Unliquidated
          Tampa, FL 33612                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $705.00
          University of Akron                                                   Contingent
          185 E. Mill St.                                                       Unliquidated
          Akron, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,625.07
          University of AL Hospital                                             Contingent
          1802 - 6th Ave. South                                                 Unliquidated
          Birmingham, AL 35233                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $157.91
          University of Alabama Health Servic                                   Contingent
          750 Peter Bryce Blvd.                                                 Unliquidated
          Tuscaloosa, AL 35401                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          University of Toledo                                                  Contingent
          Attn: Matthew Schroeder MS964                                         Unliquidated
          2801 W. Bancroft Street                                               Disputed
          Toledo, OH 43606-3390
                                                                             Basis for the claim:    Breach of contract claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2042 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2055 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $41,159.84
          University of Toledo Medical                                          Contingent
          2130 Central Ave                                                      Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2699
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $79,874.64
          University of Toledo Physician                                        Contingent
          1000 Regency Ct                                                       Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7602
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,234.44
          University Primary Care Practices                                     Contingent
          27100 Chardon Rd., Ste. 100                                           Unliquidated
          Cleveland, OH 44143                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $77.64
          Urgent Care Physicians of Country W                                   Contingent
          13500 SW 152nd St.                                                    Unliquidated
          Miami, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $121.74
          Urgent Care Physicians of Kendale L                                   Contingent
          14661 SW 56 St.                                                       Unliquidated
          Miami, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $764.00
          Urgent Med Davie                                                      Contingent
          2337 S University Dr.                                                 Unliquidated
          Fort Lauderdale, FL 33324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $464.00
          Urgentmed Plantation                                                  Contingent
          10199 Cleary Blvd. #10                                                Unliquidated
          Fort Lauderdale, FL 33324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2043 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2056 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          URIAH POWELL                                                          Contingent
          637 BRISBANE RD                                                       Unliquidated
          BALTIMORE, MD 21229-4402                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          USA Risk Group                                                        Contingent
          PO Box 1085 5th Floor                                                 Unliquidated
          Queensgate House, 113 S. Church St.                                   Disputed
          Cayman Islands
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          UTSAV SIGDEL                                                          Contingent
          1803 ABERDEEN RD                                                      Unliquidated
          APT C                                                                 Disputed
          PARKVILLE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          UXSUNN RAMIREZ                                                        Contingent
          10761 SW 61 ST                                                        Unliquidated
          MIAMI, FL 33173                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          UYIOSA OKORO                                                          Contingent
          16 S FREDERICK AVE APT 102                                            Unliquidated
          GAITHERSBURG, MD 20877-2358                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          UZOCHI IRONDI                                                         Contingent
          405 SUMMERTREE LANE                                                   Unliquidated
          DESOTO, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          UZODINMA UTOMI                                                        Contingent
          373 CARROLL STREET                                                    Unliquidated
          SUITE 84                                                              Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2044 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2057 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VAIBHAV MATHUR                                                        Contingent
          5898 CEDAR RIDGE DR                                                   Unliquidated
          ANN ARBOR, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VAIDEHI MENON                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4.42
          Val Verde Hospital Corp                                               Contingent
          801 N Bedell Ave.                                                     Unliquidated
          Del Rio, TX 78840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VALENSKY ETIENNE                                                      Contingent
          8151 SW 3RD CT                                                        Unliquidated
          NORTH LAUDERDALE, FL 33068                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VALENTINA DENIS                                                       Contingent
          105 SW 21ST TERR                                                      Unliquidated
          CAPE CORAL, FL 33991                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VALERIA SANTINI                                                       Contingent
          6363 SAINT CHARLES AVENUE                                             Unliquidated
          NEW ORLEANS, LA 70118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VALERIE AGUIRRE                                                       Contingent
          1218 DEWBERRY STREET                                                  Unliquidated
          WILMER, TX 75172                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2045 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2058 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VALERIE ANDY                                                          Contingent
          405 MANDALE COURT                                                     Unliquidated
          FORT WASHINGTON, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VALERIE LAUDERBACK                                                    Contingent
          1139 EAST 347TH STREET                                                Unliquidated
          EASTLAKE, OH 44095                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VALERIE MARTINEZ                                                      Contingent
          513 W DICKEY RD, APT 226                                              Unliquidated
          GRAND PRAIRIE, TX 75051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VALERY AVILES                                                         Contingent
          4419 NW 1ST AVE                                                       Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VALIYAH BARNES                                                        Contingent
          405D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $831.61
          Valko Associates                                                      Contingent
          3130 Executive Pkwy #8                                                Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $460.00
          VALLEY DIAGNOSTIC MEDICAL CEN                                         Contingent
          581 N Franklin Tpke Ste 1                                             Unliquidated
          Ramsey, NJ 07446                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5652
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2046 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2059 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.142
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $62.30
          Valley Pediatric Group, PLC                                           Contingent
          108 Community Dr.                                                     Unliquidated
          Waynesboro, VA 22980                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,343.00
          VALLEY PHYSICIAN SERVICES PC                                          Contingent
          PO BOX 16605                                                          Unliquidated
          PARAMUS, NJ 07652                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5928
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VALORI VAUGHT                                                         Contingent
          6801 HINSDALE STREET                                                  Unliquidated
          PO BOX 208                                                            Disputed
          HIRAM, OH 44234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VAMSI MULPURI                                                         Contingent
          53 S CLG STREET                                                       Unliquidated
          APT C                                                                 Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VAN EDWARDS                                                           Contingent
          PO BOX 1181                                                           Unliquidated
          FORT MYERS, FL 33902                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VAN NGUYEN                                                            Contingent
          5608 N 32ND AVE                                                       Unliquidated
          PHOENIX, AZ 85017                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $125.09
          Van Wert Family Physicians                                            Contingent
          1178 Professional Dr.                                                 Unliquidated
          Van Wert, OH 45891                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2047 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2060 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VANCE SURALL                                                          Contingent
          2110 NW 189TH TERR                                                    Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,077.58
          Vanderbilt University Medical Cente                                   Contingent
          1211 Medical Center Dr.                                               Unliquidated
          Nashville, TN 37232                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VANECIA DUGGAN                                                        Contingent
          16504 VILLAGE DR. W                                                   Unliquidated
          UPPER MARLBORO, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VANEQWA WARREN                                                        Contingent
          4930 ROCKPORT DRIVE                                                   Unliquidated
          DALLAS, TX 75232                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VANESSA ANAYA                                                         Contingent
          15525 GAUNTLET HALL MANOR                                             Unliquidated
          DAVIE, FL 33331                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VANESSA ARTEAGA                                                       Contingent
          7311 THURSTON STREET                                                  Unliquidated
          DALLAS, TX 75235                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VANESSA DELCID                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C375                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2048 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2061 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VANESSA DUCASSE                                                       Contingent
          17000 NW 67TH AVE APT 312                                             Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VANESSA MACHARIA                                                      Contingent
          507D DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Vanessa Perez                                                         Contingent
          193 NW 113 Way                                                        Unliquidated
          Pompano Beach, FL 33071                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VANESSA RIVERA                                                        Contingent
          140 SPRUCEWOOD DR                                                     Unliquidated
          SEVILLE, OH 44273                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VANQUALIA WILLIAMS                                                    Contingent
          2200 FALCONER CIR                                                     Unliquidated
          ARLINGTON, TX 76006                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VARUN SANKAR PRATHIPATI                                               Contingent
          4457 WOODGLEN ST                                                      Unliquidated
          APT J                                                                 Disputed
          KENT, OH 44240
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VARUN SANKAR PRATHIPATI                                               Contingent
          77 FIR HILL- APT 2812                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2049 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2062 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VARUN SANKAR PRATHIPATI                                               Contingent
          #77 FIR HILL STREET APT 6B8                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VASHTI CHARLTON                                                       Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VATRICE WILLIAMS                                                      Contingent
          4305 SNOW MASS DRIVE                                                  Unliquidated
          ARLINGTON, TX 76016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VAUGHN LEAK                                                           Contingent
          1709 HARTSDALE RD                                                     Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $94.35
          Vaxcare Corporation                                                   Contingent
          3113 Lawton Rd. #250                                                  Unliquidated
          Orlando, FL 32803                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VEKIA RICHARDSON                                                      Contingent
          1783 HOOD STREET                                                      Unliquidated
          MEMPHIS, TN 38018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $220.85
          Velocity Urgent Care                                                  Contingent
          396 Cromwell Ave.                                                     Unliquidated
          Rocky Hill, CT 06067                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2050 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2063 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VENICE NEWTON                                                         Contingent
          2301 NW 89TH TERRACE                                                  Unliquidated
          MIAMI, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VENIESHA VINCENT                                                      Contingent
          2488 78TH AVE                                                         Unliquidated
          PHILADELPHIA, PA 19150                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VENKATA DHARANIDHAR SAMUDRALA                                         Contingent
          1B11, 55 FIR HILL                                                     Unliquidated
          FIR HILL TOWERS                                                       Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VENKATA GANESH ASHISH AKULA                                           Contingent
          77 FIR HILL TOWERS                                                    Unliquidated
          APT 2B8                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VENKATA SAI PRANEETH KAREMPUDI                                        Contingent
          80 E EXCHANGE STREET                                                  Unliquidated
          APT 457 A                                                             Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VENKATESH MEENAKSHISUNDARAM                                           Contingent
          449 PALM AVE                                                          Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VEONTRA THOMAS                                                        Contingent
          4615 OAKSIDE DRIVE                                                    Unliquidated
          HOUSTON, TX 77053                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2051 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2064 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VERA BELLAMY                                                          Contingent
          551 LAVERS CIRCLE APT 374                                             Unliquidated
          DELRAY BEACH, FL, FL 33444                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VERGIL JONES                                                          Contingent
          P O BOX 195002                                                        Unliquidated
          WINTER SPRINGS, FL 32719                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VERLINE SALOMON                                                       Contingent
          6001 WEBSTER AVENUE                                                   Unliquidated
          WEST PALM BEACH, FL 33405                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VERNAE JOHNSON                                                        Contingent
          AUBURN BLVD.                                                          Unliquidated
          DAVIE, FL 33312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VERNESHIA RAHMINGS                                                    Contingent
          1961N W 187TH TERRACE                                                 Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VERNICE WIGGINS                                                       Contingent
          802 DARTMOUTH ROAD APT A                                              Unliquidated
          BALTIMORE, MD 21212                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VERNON TOLIVER                                                        Contingent
          1711 NW 170TH TERR                                                    Unliquidated
          MIAMI, FL 33056                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2052 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2065 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VERNON TOLIVER                                                        Contingent
          20785 N W 41ST AVENUE                                                 Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VERONICA AHADZIE                                                      Contingent
          662 SUMNER STREET                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VERONICA BALLESTER                                                    Contingent
          6363 SAINT CHARLES AVENUE                                             Unliquidated
          NEW ORLEANS, LA 70118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VERONICA CODY                                                         Contingent
          6150 STATE ROUTE 669 NE                                               Unliquidated
          SOMERSET, OH 43783-9546                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Veronica Cruz Gonzalez                                                Contingent
          3625 College Ave.                                                     Unliquidated
          Box 1776                                                              Disputed
          Fort Lauderdale, FL 33314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Veronica T. Dunn                                                      Contingent
          Southeastern Risk Consultants, Inc.                                   Unliquidated
          930 Weedon Dr. NE                                                     Disputed
          Saint Petersburg, FL 33702
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VERONICA VAVAL                                                        Contingent
          3236 SHADY WILLOW DR                                                  Unliquidated
          ORLANDO, FL 32808                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2053 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2066 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VERONIKA TOUSSAINT                                                    Contingent
          1170 NE 135TH STREET                                                  Unliquidated
          NORTH MIAMI, FL 33161                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Vesna Radivojevic                                                     Contingent
          2200 Scottwood Ave.                                                   Unliquidated
          Unit 111                                                              Disputed
          Toledo, OH 43620
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIANCA BAYALA                                                         Contingent
          15401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054-6459                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIBHUTI CHANDNA                                                       Contingent
          1814 N WESTWOOD AVE APT E                                             Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICENTE VENTURINA                                                     Contingent
          1300 RUSTIC TRAIL                                                     Unliquidated
          PARMA, OH 44134                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICHAN COOPER                                                         Contingent
          240 PANORAMA DRIVE                                                    Unliquidated
          OXON HILL, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTOR ANDREWS                                                        Contingent
          4610 BIRCHTREE LANE                                                   Unliquidated
          TEMPLE HILLS, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2054 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2067 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTOR BATEN                                                          Contingent
          4920 KEITH PACE                                                       Unliquidated
          ORLANDO, FL 32808                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTOR BORIMONOFF                                                     Contingent
          656 NW 129 WAY                                                        Unliquidated
          PEMBROKE PINES, FL 33028                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTOR CARRUYO                                                        Contingent
          228 SW 22ND STREET                                                    Unliquidated
          FORT LAUDERDALE, FL 33315                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTOR CLARK                                                          Contingent
          4313 SHELDON AVE                                                      Unliquidated
          BALTIMORE, MD 21206-6436                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTOR CURRY                                                          Contingent
          729 ASHLAND AVE                                                       Unliquidated
          CHICAGO HEIGHTS, IL 60411-2036                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTOR EDEM                                                           Contingent
          7 GREENBURY CT APT D                                                  Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTOR GOMEZ                                                          Contingent
          1507 57TH AVE                                                         Unliquidated
          OAKLAND, CA 94621                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2055 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2068 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTOR NTAM                                                           Contingent
          5 BRIGHTON LN                                                         Unliquidated
          GAITHERSBURG, MD 20877                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTOR NWAULU                                                         Contingent
          706C DALEY                                                            Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTOR OLANREWAJU                                                     Contingent
          5210 LOCH RAVEN                                                       Unliquidated
          APT C                                                                 Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTOR VAUGHAN                                                        Contingent
          1208 FOUR WINDS WAY                                                   Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA AGBOOLA                                                      Contingent
          1 WOLF TRAP CT                                                        Unliquidated
          NOTTINGHAM, MD 21236-2507                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA ALLEN                                                        Contingent
          3441 NW 171ST ST                                                      Unliquidated
          CAROL CITY, FL 33056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA ARMSTRONG                                                    Contingent
          4013 SHANNON DR                                                       Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2056 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2069 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA AUGER                                                        Contingent
          4701 VENICE HEIGHTS BLVD.#145                                         Unliquidated
          SANDUSKY, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA AZAKUDO                                                      Contingent
          1384 PONDVIEW AVENUE                                                  Unliquidated
          APT. 4                                                                Disputed
          AKRON, OH 44305
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA BELU-JOHN                                                    Contingent
          6811 SAUTER LN                                                        Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA BRYANT                                                       Contingent
          1746 CLAYTON WAY                                                      Unliquidated
          CONCORD, CA 94519                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA BRYANT                                                       Contingent
          972 JAMESTOWN AVENUE                                                  Unliquidated
          SAN FRANCISCO, CA 94124                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA BURNS                                                        Contingent
          7744 WOODSTONE DR                                                     Unliquidated
          MAUMEE, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA FALLUCCO                                                     Contingent
          545 ROSYLN AVENUE                                                     Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2057 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2070 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA HENDERSON                                                    Contingent
          1709 OVERCUP OAK CT                                                   Unliquidated
          WALDORF, MD 20601-3590                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA HO                                                           Contingent
          158 CHESTERFIELD LN                                                   Unliquidated
          APT #8                                                                Disputed
          MAUMEE, OH 43537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA JOHNSON                                                      Contingent
          4711 NAVARRO AVE                                                      Unliquidated
          BALTIMORE, MD 21215-4225                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA JONES                                                        Contingent
          1032 MIFFLIN AVENUE                                                   Unliquidated
          ASHLAND, OH 44805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA JONES                                                        Contingent
          2175 MESA GRANDE LANE                                                 Unliquidated
          JACKSONVILLE, FL 32224                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA KANEL                                                        Contingent
          225 ROSEHAVEN CT                                                      Unliquidated
          KINGSPORT, TN 37663                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA LEWIS                                                        Contingent
          5974 HIGHLAND VILLAGE DRIVE, APT 288                                  Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2058 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2071 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA LICHTENSTEIGER                                               Contingent
          2319 US ROUTE 224                                                     Unliquidated
          OHIO CITY, OH 45874                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA MANAHAN                                                      Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX B479                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA MANAHAN                                                      Contingent
          1835 OLD WESTMINSTER ROAD                                             Unliquidated
          WESTMINSTER, MD 21157                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA MARTINEZ                                                     Contingent
          6413 PEGGY DRIVE                                                      Unliquidated
          FORT WORTH, TX 76133                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA OGUNDAHUNSI                                                  Contingent
          5701 BELLE VISTA AVE                                                  Unliquidated
          BALTIMORE, MD 21206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA PLAISIR                                                      Contingent
          2454 MARY JEWETT CIRCLE                                               Unliquidated
          WINTER HEAVEN, FL 33811                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA RABER                                                        Contingent
          10430 AIRPORT HWY LOT 117                                             Unliquidated
          SWANTON, OH 43558                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2059 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2072 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA REYES                                                        Contingent
          8072 CAMINO PREDERA                                                   Unliquidated
          RANCHO CUCAMONGA, CA 91730                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA RICHMOND                                                     Contingent
          2101 KINGSLEY DRIVE, APT 24103                                        Unliquidated
          PEARLAND, TX 77584                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA RODRIGUES                                                    Contingent
          252 CONCORD RD                                                        Unliquidated
          SUDBURY, MA 01776-2333                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA RODRIGUEZ                                                    Contingent
          6030 NW 186 ST APT 306                                                Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA RYES                                                         Contingent
          8072 CAMINO PREDERA                                                   Unliquidated
          RANCHO CUCAMONGA, CA 91730                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA SHAFFER                                                      Contingent
          1456 PARAGON PL                                                       Unliquidated
          PITTSBURGH, PA 15241                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA SHODIPO                                                      Contingent
          4735 TRUFFLE LN                                                       Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2060 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2073 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.143
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA SHULAN                                                       Contingent
          2382 COLONNADE DR                                                     Unliquidated
          AKRON, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA STACHOWSKI                                                   Contingent
          585 HILLCLIFF DR                                                      Unliquidated
          WATERFORD, MI 48328                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA VALETTA                                                      Contingent
          5094 KUSZMAUL AVENUE NW                                               Unliquidated
          WARREN, OH 44483                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA VENTURA                                                      Contingent
          1826 PADDY LANE                                                       Unliquidated
          ONTARIO, NY 14519                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VICTORIA WILLIAMS                                                     Contingent
          5417 S. DREXEL AVE, APT 3                                             Unliquidated
          CHICAGO, IL 60615                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIDA POWELL                                                           Contingent
          7727 BUFORD DR                                                        Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIERGE CAMILLE                                                        Contingent
          4201 NW 34TH ST APT 217                                               Unliquidated
          LAUDERDALE LAKES, FL 33319-5772                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2061 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2074 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIJAY BAJNATH                                                         Contingent
          7872 N. SILVERADO CIRCLE                                              Unliquidated
          HOLLYWOOD, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIJAY KUMAR KOLAGANI                                                  Contingent
          77 FIRHILL                                                            Unliquidated
          APT 2B5                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIKARIE ELLIOTT                                                       Contingent
          6 ROSECRANS PLACE                                                     Unliquidated
          APT. 10                                                               Disputed
          NOTTINGHAM, MD 21236
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIKAS KUMAR CINNAM                                                    Contingent
          437 SUMNER STREET, APT C2                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $491.00
          Vikil K. Girdhar, MD                                                  Contingent
          340 S Broadway St.                                                    Unliquidated
          Akron, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2122
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Vikram Sunderaraghavan                                                Contingent
          3428 Indian Rd.                                                       Unliquidated
          Toledo, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Viktor Pavlidakey                                                     Contingent
          1094 Candler Rd.                                                      Unliquidated
          Clearwater, FL 33765                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2062 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2075 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIKTORIA SULLIVAN-CORTEZ                                              Contingent
          2547 BROADWAY ST                                                      Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VILLARDIE LATORTUE                                                    Contingent
          14850 WEST DIXIW HWY                                                  Unliquidated
          #121                                                                  Disputed
          NORTH MIAMI, FL 33181
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINCENT ANDERSON                                                      Contingent
          8136 PALM VIEW LANE                                                   Unliquidated
          RIVERSIDE, CA 92508                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINCENT BRUNSON                                                       Contingent
          9160 GRANITE CT                                                       Unliquidated
          WALDORF, MD 20603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINCENT DANIELS                                                       Contingent
          2820 NW 156TH STREET                                                  Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $171.12
          Vincent DeGeorge, PhD                                                 Contingent
          3632 W Market St., Ste. 103                                           Unliquidated
          Akron, OH 44333                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINCENT JUREWICZ                                                      Contingent
          165 WALDORF DR                                                        Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2063 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2076 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Vincent Jurwicz                                                       Contingent
          6088 Meadowlake Dr.                                                   Unliquidated
          Medina, OH 44256                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINCENT LOCKETT                                                       Contingent
          222 CRESCENT DR                                                       Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINCENT LONIGRO                                                       Contingent
          4626 HARTLAND CENTER ROAD                                             Unliquidated
          COLLINS, OH 44826                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINCENT MCCALL                                                        Contingent
          2 GARRISON VIEW RD APT 12                                             Unliquidated
          OWINGS MILLS, MD 21117-3912                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINCENT MCCALL                                                        Contingent
          8547 MORVEN ROAD                                                      Unliquidated
          PARKVILLE, MD 21234                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINCENT ORZEL                                                         Contingent
          884 HEMLOCK LANE                                                      Unliquidated
          SAGAMORE HILLS, OH 44067                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINCENT SUSETYO                                                       Contingent
          367 E BROAD ST                                                        Unliquidated
          APT 309                                                               Disputed
          COLUMBUS, OH 43215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2064 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2077 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINCENT SUSO                                                          Contingent
          12417 HOLLOW RIDGE ROAD                                               Unliquidated
          DOYLESTOWN, OH 44230                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINCENT VERBIAR                                                       Contingent
          1131 LAKE AVE                                                         Unliquidated
          AURORA, OH 44202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $155.72
          Vincente Franco, MD                                                   Contingent
          1884 Red Rd.                                                          Unliquidated
          Miami, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINCENZO ORLANDO                                                      Contingent
          36265 FALCON CREST AVE.                                               Unliquidated
          AVON, OH 44011                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINEET SUNNY THOMAS                                                   Contingent
          274 WHEELER ST                                                        Unliquidated
          APT 2                                                                 Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINICIUS CARVALHO                                                     Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINICIUS GONZALEZ DA SILVEIRA                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2065 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2078 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINICIUS NASCIMENTO                                                   Contingent
          900 BISCYANE BLVD                                                     Unliquidated
          APT 4808                                                              Disputed
          MIAMI, FL 33132
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINICIUS NASCIMENTO                                                   Contingent
          1 CANAL STREET                                                        Unliquidated
          APT 418                                                               Disputed
          BOSTON, MA 02114
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINOD PAGADALA                                                        Contingent
          55 FIR HILL STREET, APT 10B6                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINSHAUN COBHAM                                                       Contingent
          1371 NE 173RD ST                                                      Unliquidated
          NORTH MIAMI BEACH, FL 33162                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VINTRELLE HART                                                        Contingent
          1418 VALBROOK CT N                                                    Unliquidated
          BEL AIR, MD 21015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIORE BOSFIELD                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIPUL SHUKLA                                                          Contingent
          2432 OLD STONE CT APT 10                                              Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2066 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2079 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIRAJA KOMMARAJU                                                      Contingent
          2801 W BANCROFT MS121                                                 Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $247.87
          Virginia Beach Neurology, Ltd.                                        Contingent
          968 First colonial Rd. #103                                           Unliquidated
          Virginia Beach, VA 23454                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIRSHON COTTON                                                        Contingent
          373 CARROLL ST                                                        Unliquidated
          AKRON, OH 44325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VISHAL KATHARDEKAR                                                    Contingent
          20888 DUNBAR DR                                                       Unliquidated
          CUPERTINO, CA 95014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $48,714.40
          VITAL MD GROUP HOLDINGS, LLC                                          Contingent
          PO BOX 432040                                                         Unliquidated
          MIAMI, FL 33243                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VITORIA FREITAS TOLEDO                                                Contingent
          308 E 84TH ST APT 3                                                   Unliquidated
          NEW YORK, NY 10028-4663                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VITTORIO PETRILLO                                                     Contingent
          3137 KINGSTON LANE                                                    Unliquidated
          YOUNGSTOWN, OH 44511                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2067 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2080 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIVEK AMIN                                                            Contingent
          7149 EMERALD COVE AVE NW                                              Unliquidated
          CANAL FULTON, OH 44614                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIVEK DESAI                                                           Contingent
          22 E. EXCHANGE STREET                                                 Unliquidated
          APT #0051A                                                            Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIVEK DESAI                                                           Contingent
          130 MONTROSE W AVE                                                    Unliquidated
          AKRON, OH 44321                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIVEK REDDY YASA                                                      Contingent
          77 FIR HILL TOWERS, APT# 9B11                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIVIAN ARENAS                                                         Contingent
          16393 E DURAN BLVD                                                    Unliquidated
          LOXAHATCHEE, FL 33470                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VIVIAN MARQUES BRAGA                                                  Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Vivien Smatko                                                         Contingent
          9340 Lagoon Place                                                     Unliquidated
          #405                                                                  Disputed
          Fort Lauderdale, FL 33324
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2068 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2081 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VLADIMIR CHOMARTOV                                                    Contingent
          16-38 MANDON PI                                                       Unliquidated
          FAIR LAWN, NJ 07410                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VLADISLAV GRANT                                                       Contingent
          1498 SW 5TH AVE                                                       Unliquidated
          BOCA RATON, FL 33432                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VRUSHALI BHAGAT                                                       Contingent
          2220 HIGH STREET                                                      Unliquidated
          APT # 305                                                             Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VRUSHALI BHAGAT                                                       Contingent
          3512 WYOGA LAKE ROAD                                                  Unliquidated
          APT # 207                                                             Disputed
          CUYAHOGA FALLS, OH 44224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Vyshnavi Reddy                                                        Contingent
          1120 N Westwood Ave.                                                  Unliquidated
          Apt. 1415                                                             Disputed
          Toledo, OH 43607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          VYSHNAVI REDDY                                                        Contingent
          2213 DONEGAL DR                                                       Unliquidated
          DARIEN, IL 60561                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $338.40
          W B Carrell Memorial Clinic                                           Contingent
          9301 N Central Expy                                                   Unliquidated
          Dallas, TX 75231                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2069 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2082 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $405.55
          W R Rosen, Inc.                                                       Contingent
          9921 Pines Blvd.                                                      Unliquidated
          Hollywood, FL 33024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WADE CAMPBELL                                                         Contingent
          7420 SOUTH HARVARD AVENUE                                             Unliquidated
          CHICAGO, IL 60621                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WADEN POWELL                                                          Contingent
          117 RAYMOND CIRCLE                                                    Unliquidated
          WARNER ROBINS, GA 31088                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WADLINE LAFRANCE                                                      Contingent
          12525 NE 13TH AVE APT 402                                             Unliquidated
          NORTH MIAMI, FL 33161-5133                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $50.30
          Waleed F. Nemer, MD, Inc.                                             Contingent
          908 E Waterloo Rd. #1A                                                Unliquidated
          Akron, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WALEED KASSABO                                                        Contingent
          4615 N PARK LN                                                        Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WALID BANGNA                                                          Contingent
          104 BRYAN CT APT 101                                                  Unliquidated
          LAUREL, MD 20707                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2070 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2083 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $64.42
          Walid F. Makdisi                                                      Contingent
          160 Kingsley Ln                                                       Unliquidated
          Norfolk, VA 23505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WALTER MACIEL                                                         Contingent
          5157 ARBOR GLEN CIRCLE                                                Unliquidated
          GREENACRES, FL 33463                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WALTER MACIEL                                                         Contingent
          629 SEA PINE WAY                                                      Unliquidated
          E2                                                                    Disputed
          GREENACRES, FL 33415
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WALTER RICHARDSON                                                     Contingent
          7993 SW 187TH STREET                                                  Unliquidated
          CUTLER RIDGE, FL 33157                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WAN-HUA LIN                                                           Contingent
          1350 N HOWARD ST APT 604                                              Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WANDA TRAVERS                                                         Contingent
          3101 MAYFIELD AVE                                                     Unliquidated
          WINDSOR MILL, MD 21244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WANDAGO CHOGE-ARUM                                                    Contingent
          1647 NORTHGATE RD                                                     Unliquidated
          APT 1                                                                 Disputed
          BALTIMORE, MD 21218
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2071 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2084 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WANDOO ADAMS                                                          Contingent
          1797 TANGLEWOOD DRIVE                                                 Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WANDOO ADAMS                                                          Contingent
          2368 EAST MARKET STREET                                               Unliquidated
          APT 3A                                                                Disputed
          AKRON, OH 44312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WANDOO AGEV                                                           Contingent
          2 PIPING ROCK DRIVE                                                   Unliquidated
          SILVER SPRING, MD 20905                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WANJIRU WANGATI                                                       Contingent
          4914 GOOD HOURS PL                                                    Unliquidated
          COLUMBIA, MD 21044                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WANUKE THEOC                                                          Contingent
          160 NW 49TH ST                                                        Unliquidated
          MIAMI, FL 33127-2109                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WANYA MITCHELL                                                        Contingent
          1602 CIMARRON HILLS DR                                                Unliquidated
          APOPKA, FL 32703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WARDA ABDULLA                                                         Contingent
          900 WEST MARKET ST. APT. 804                                          Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2072 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2085 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $312.00
          Wards Corner Pediatrics, PC                                           Contingent
          7423 Granby St.                                                       Unliquidated
          Norfolk, VA 23505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WARREN BALL                                                           Contingent
          5523 KARL RD.                                                         Unliquidated
          COLUMBUS, OH 43229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WARREN BALL                                                           Contingent
          467 SPICER ST.                                                        Unliquidated
          APT B                                                                 Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WARREN BULL                                                           Contingent
          5760 POWERS FERRY RD.                                                 Unliquidated
          ATLANTA, GA 30327                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WARREN CANADY                                                         Contingent
          1872 JOHN BROWN LANE                                                  Unliquidated
          VIRGINIA BEACH, VA 23464                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WARREN WILSON                                                         Contingent
          1107 QUEENS PURCHASE RD                                               Unliquidated
          ESSEX, MD 21221-5669                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WASIM ALHABACHI                                                       Contingent
          3704 EXCALIBUR COURT                                                  Unliquidated
          BOWIE, MD 20716                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2073 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2086 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $241.11
          Waters Edge Dermatology                                               Contingent
          2845 PGA Blvd.                                                        Unliquidated
          Palm Beach Gardens, FL 33410                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WAVERLY ALLEN                                                         Contingent
          920 TIMBER VALLEY WAY                                                 Unliquidated
          APARTMENT 102                                                         Disputed
          VIRGINIA BEACH, VA 23464
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WAVERLY WITUSKI                                                       Contingent
          20 ROYAL DORNOSH                                                      Unliquidated
          SPRINGBORO, OH 45066                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WAYLAN MITCHELL                                                       Contingent
          3918 BATEMAN AVE                                                      Unliquidated
          BALTIMORE, MD 21216-2135                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $109.45
          Wayne H. Case, MD PA                                                  Contingent
          17933 NW 7th St., Suite 102                                           Unliquidated
          Hollywood, FL 33029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WAYNE MITCHELL                                                        Contingent
          1604 WAVERLY WAY                                                      Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WAYNEISHA BAKARE                                                      Contingent
          2074 ECHOLDALE AVE.                                                   Unliquidated
          APT. A6                                                               Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2074 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2087 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WEBSTER PROVINCE                                                      Contingent
          14851 NE 7TH AVE                                                      Unliquidated
          MIAMI, FL 33161                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WEI WEI                                                               Contingent
          2125 CAMPUS RD APT 2240C                                              Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WEI-YAO TUNG                                                          Contingent
          80 E. EXCHANGE ST. APT 477                                            Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WEI-YUAN CHEN                                                         Contingent
          22 EAST EXCHANGE ST. UNIT 2093B                                       Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WEI-YUAN CHEN                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WEICHAO HUANG                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WEICHENG SUN                                                          Contingent
          118 ELIZABETH PARKWAY                                                 Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2075 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2088 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.144
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WEICHENG ZHAO                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WEIXIU ZENG                                                           Contingent
          333 UNION PLACE                                                       Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WEIYAO LI                                                             Contingent
          77 FIR HILL TOWERS APT. 6C9                                           Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $989.08
          Wellcare Physicians Group, LLC                                        Contingent
          PO Box 72147                                                          Unliquidated
          Cleveland, OH 44192                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $192,295.58
          WellDyneRx, Inc.                                                      Contingent
          PO Box 90369                                                          Unliquidated
          Lakeland, FL 33804                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WELLINGTON FARRINGTON                                                 Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,502.00
          Welspan Medical Group                                                 Contingent
          1001 S George St.                                                     Unliquidated
          York, PA 17403                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2076 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2089 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WEN LUO                                                               Contingent
          1993 SEDRO STREET                                                     Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WEN LUO                                                               Contingent
          490 TOMPKINS AVE                                                      Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENBIN YIN                                                            Contingent
          2200 HIGH ST                                                          Unliquidated
          APT. 366                                                              Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENBO MA                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENDINBOUDE OUEDRAOGO                                                 Contingent
          1308 CENTAUR DR                                                       Unliquidated
          DISTRICT HEIGHTS, MD 20747-1701                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENDY EDOUARD                                                         Contingent
          5673 WESTVIEW DR                                                      Unliquidated
          ORLANDO, FL 32810                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENDY ROMERO                                                          Contingent
          442 LAKE PARK DRIVE                                                   Unliquidated
          GRAND PRAIRIE, TX 75052                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2077 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2090 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENDYNAH PRESMY                                                       Contingent
          330 SW 20TH AVE. APT. 2                                               Unliquidated
          FT. LAUDERDALE, FL 33312                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENFAN CHEN                                                           Contingent
          4577 OLENTANGY RIVER RD APT 21                                        Unliquidated
          COLUMBUS, OH 43214                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENFENG LIANG                                                         Contingent
          900 W MARKET ST, APT 609                                              Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENHAN ZHAO                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENHAO LI                                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENHAO LI                                                             Contingent
          80 E EXCHANGE ST.                                                     Unliquidated
          APT. 275-B                                                            Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENHE CHEN                                                            Contingent
          FIRHILL STREET APT 5A1                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2078 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2091 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENHE CHEN                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENLI QIAN                                                            Contingent
          1812 N WESTWOOD AVE APT F                                             Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENLI QIAN                                                            Contingent
          16717 ALDERWOOD MALL PKWY                                             Unliquidated
          APT H411                                                              Disputed
          LYNNWOOD, WA 98037
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENPENG SHAN                                                          Contingent
          1394 HUNTERS LAKE DR. W.                                              Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENQI LI                                                              Contingent
          2599 CHAMBERLAIN RD                                                   Unliquidated
          APT 12                                                                Disputed
          FAIRLAWN, OH 44333
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENQI LI                                                              Contingent
          1759 HAMPTON KNOLL DRIVE                                              Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WENXUAN ZHOU                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2079 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2092 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $127.65
          Werner K. Schuele                                                     Contingent
          Patient First Urgent Care                                             Unliquidated
          332 Newton Rd.                                                        Disputed
          Virginia Beach, VA 23462
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WERONIKA GAUDYN                                                       Contingent
          451 BROWN ST. APT# 5                                                  Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WESLENE SYLVESTRE                                                     Contingent
          325 NE 151 ST                                                         Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WESLEY JEFFERS                                                        Contingent
          7745 GRAND VIEW BLVD                                                  Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WESLEY JUDY                                                           Contingent
          4657 PAISLEY RD                                                       Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WESLEY JUDY                                                           Contingent
          12339 WATERSTONE LN APT 924                                           Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WESLEY MCGEE                                                          Contingent
          2429 WOODBROOK AVE                                                    Unliquidated
          1021 COOKS LANE                                                       Disputed
          BALTIMORE, MD 21217
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2080 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2093 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WESLEY PIPHER                                                         Contingent
          110 EAST WALNUT STREET                                                Unliquidated
          P.O. BOX 356                                                          Disputed
          ATTICA, OH 44807
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $23,361.84
          West Boca Medical Center                                              Contingent
          21644 Florida 7                                                       Unliquidated
          Boca Raton, FL 33428                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $177,944.01
          West Kendall Baptist Hospital                                         Contingent
          PO Box 198116                                                         Unliquidated
          Atlanta, GA 30384-8116                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $96,668.25
          Western Reserve Hospital, LLC                                         Contingent
          1900 23rd St.                                                         Unliquidated
          Cuyahoga Falls, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WESTON MERLING                                                        Contingent
          449 PALM AVE                                                          Unliquidated
          AKRON, OH 44301                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $75.00
          WESTON-YANETH TRUJILLO MD PA                                          Contingent
          2300 N Commerce Pkwy Ste 301                                          Unliquidated
          WESTON, FL 33326                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1196
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $21.32
          Weston/Pannu Laser Vision Institute                                   Contingent
          2625 Executive Park Dr. #4                                            Unliquidated
          Fort Lauderdale, FL 33331                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2081 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2094 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $136,935.46
          Westside Reg Med Ctr                                                  Contingent
          PO Box 403014                                                         Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WHENDEE TONEY                                                         Contingent
          49 ATTENBOROUGH DR APT 201                                            Unliquidated
          BALTIMORE, MD 21237-5716                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WHITNEY BERNARD                                                       Contingent
          1390 SMOKEY LANE                                                      Unliquidated
          BEAUMONT, TX 77705                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WHITNEY MAJOR                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WHITNEY PATRICK                                                       Contingent
          3732 HILLDALE COURT                                                   Unliquidated
          GRAND PRAIRIE, TX 75052                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WHITNEY PRICE                                                         Contingent
          2471 NW 26 AVENUE                                                     Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WHITNEY SAMUEL                                                        Contingent
          14901 BELLE AMI DR                                                    Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2082 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2095 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WHITNEY TALBERT                                                       Contingent
          110 N FEDERAL HIGHWAY                                                 Unliquidated
          APT 809                                                               Disputed
          FORT LAUDERDALE, FL 33301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WHITNEY THOMPSON                                                      Contingent
          428 SHADY SHORE LANE                                                  Unliquidated
          CROWLEY, TX 76036                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WHITNEY WENDLING                                                      Contingent
          161 OTTERBEIN DR                                                      Unliquidated
          MANSFIELD, OH 44904                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILDELINE FLOREXIL                                                    Contingent
          10172 MIKADO LN                                                       Unliquidated
          ROYAL PALM BEACH, FL 33411                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $169.31
          Wilford K. Gibson                                                     Contingent
          6160 Kempsville Cir.                                                  Unliquidated
          Ste 200B                                                              Disputed
          Norfolk, VA 23502
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILL DAVIS-HEREFORD                                                   Contingent
          9514 EDMUNDS                                                          Unliquidated
          CLEVELAND, OH 44106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLI ANSTRAL                                                         Contingent
          140 NW 49TH ST                                                        Unliquidated
          MIAMI, FL 33127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2083 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2096 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM ANTON                                                         Contingent
          26 WYNDEHURST DR                                                      Unliquidated
          MADISON, NJ 07940-2628                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $27,803.02
          William Beaumont Hospital                                             Contingent
          3601 W Thirteen Mile Rd.                                              Unliquidated
          Royal Oak, MI 48073-6712                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM BODDEN, JR.                                                   Contingent
          4235 NW 197TH ST                                                      Unliquidated
          CAROL CITY, FL 33055                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM BRENNER                                                       Contingent
          30348 LEMOYNE RD                                                      Unliquidated
          WALBRIDGE, OH 43465                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM BUTLER                                                        Contingent
          1437 ARTHUR AVE                                                       Unliquidated
          LAKEWOOD, OH 44107-3801                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM CARNEY                                                        Contingent
          1540 PEACH DR                                                         Unliquidated
          AVON, OH 44011                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM CRIBLEZ                                                       Contingent
          6610 STREETER RD                                                      Unliquidated
          MANTUA, OH 44255                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2084 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2097 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM EDWARDS                                                       Contingent
          2832 CORDELL ST.                                                      Unliquidated
          MEMPHIS, TN 38118                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM EPHRAIM                                                       Contingent
          14919 SOUTH LANGLY AVE                                                Unliquidated
          DOLTAN, IL 60418                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM EVANS                                                         Contingent
          1036 CALDWELL PLACE                                                   Unliquidated
          COLUMBUS, OH 43203                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM FISHMAN                                                       Contingent
          3608 BONVIEW AVE                                                      Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM FULMER                                                        Contingent
          7575 NW 44TH, APT# 1805                                               Unliquidated
          LAUDERHILL, FL 33319                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM HOBBS                                                         Contingent
          3731 SW 160TH AVENUE                                                  Unliquidated
          APT. 111                                                              Disputed
          MIRAMAR, FL 33027
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM HOWELL                                                        Contingent
          398 LISBON DRIVE                                                      Unliquidated
          TALLMADGE, OH 44278                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2085 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2098 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $88.00
          William J. Charlton                                                   Contingent
          1120 First Colonial Rd.                                               Unliquidated
          Suite 100                                                             Disputed
          Virginia Beach, VA 23454
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $415.00
          WILLIAM K LO MD                                                       Contingent
          1525 River Oaks Rd W Bldg 4                                           Unliquidated
          NEW ORLEANS, LA 70123                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2294
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM KELLEY                                                        Contingent
          11883 BELL ROAD                                                       Unliquidated
          NEWBURY, OH 44065                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM KUBIN                                                         Contingent
          676 E BUCHTEL AVE                                                     Unliquidated
          UNIVERSITY TOWN HOMES                                                 Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $140.00
          William L. Mulligan, PhD                                              Contingent
          1403 Greenbriar Pkwy #215                                             Unliquidated
          Chesapeake, VA 23320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM LAURENDEAU                                                    Contingent
          35954 EDGEMERE WAY                                                    Unliquidated
          AVON, OH 44011                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM LITTLE                                                        Contingent
          2161 CAPELLA CIR SW                                                   Unliquidated
          ATLANTA, GA 30331-3865                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2086 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2099 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM MCCONNAUGHEY                                                  Contingent
          9257 ROOT                                                             Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM MCCOY                                                         Contingent
          844 FLORIDA ST                                                        Unliquidated
          VALLEJO, CA 94590                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM MCDOWELL                                                      Contingent
          6306 GRIMSBY COURT                                                    Unliquidated
          BOWIE, MD 20720                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM MCREA                                                         Contingent
          1330 WEST 46TH STREET UNIT 22                                         Unliquidated
          HIALEAH, FL 33012                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM MILLER                                                        Contingent
          5533 CRESTHAVEN LN APT 2C                                             Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM MILLER                                                        Contingent
          4742 SCIOTO APT 103                                                   Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM MURPHY                                                        Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX A503                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2087 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2100 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM OSWALD                                                        Contingent
          193 CHAPEL HILL DRIVE NW                                              Unliquidated
          WARREN, OH 44483                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM PEFOK                                                         Contingent
          5066 EXECUTIVE PARK DRIVE                                             Unliquidated
          ELLICOTT CITY, MD 21043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM PHELPS                                                        Contingent
          522 EAST BLANCKE STREET                                               Unliquidated
          LINDEN, NJ 07036                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM PINNEY                                                        Contingent
          3154 STREETSBORO ROAD                                                 Unliquidated
          RICHFIELD, OH 44286                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM SCHOENSTER                                                    Contingent
          2910 SOUTH HAVEN DRIVE                                                Unliquidated
          ANNAPOLIS, MD 21401                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM TODOROWSKI                                                    Contingent
          2218 WHITE OAK CT                                                     Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM VELAZQUEZ                                                     Contingent
          1140 SMITHSONIAN AVE                                                  Unliquidated
          YOUNGSTOWN, OH 44505                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2088 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2101 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          William White                                                         Contingent
          1802 Hughes St.                                                       Unliquidated
          Nashville, TN 37208                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIAM WRIGHT                                                        Contingent
          6863 HINSDALE ST.                                                     Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIE BELL                                                           Contingent
          1027 BENTLEY ST.                                                      Unliquidated
          ORLANDO, FL 32805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIE BINDER                                                         Contingent
          1231 SCENIC BROOK TRAIL SW                                            Unliquidated
          CONYERS, GA 30094                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIE DRAYTON                                                        Contingent
          5300 EASTBURY AVENUE                                                  Unliquidated
          APARTMENT E                                                           Disputed
          BALTIMORE, MD 21206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Willie Penermon                                                       Contingent
          1800 Baptist World Ctr Dr.                                            Unliquidated
          Nashville, TN 37207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIE SCOTT                                                          Contingent
          3455 NW 14TH COURT                                                    Unliquidated
          FORT LAUDERDALE, FL 33311                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2089 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2102 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.145
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLIE WILLIAMS                                                       Contingent
          249 EAST 136TH STREET                                                 Unliquidated
          LOS ANGELES, CA 90061                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLINDA LUMPKIN                                                      Contingent
          3591 SW 146 TERR                                                      Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLISHA STUART                                                       Contingent
          3213 DOLPHIN DRIVE                                                    Unliquidated
          HOLLYWOOD, FL 33025                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILLY GAN                                                             Contingent
          1816 EILEEN RD                                                        Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILMAN OCORO                                                          Contingent
          9738 FARRAGUT STREET                                                  Unliquidated
          HOUSTON, TX 77078                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILMATYRA CARLSTEN HANDBE                                             Contingent
          2241 UNIVERSITY HILLS BLVD                                            Unliquidated
          APT D304                                                              Disputed
          TOLEDO, OH 43606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILMATYRA CARLSTEN HANDBE                                             Contingent
          1600 W ROCKET DR APT 3201B                                            Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2090 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2103 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILMATYRA CARLSTENHANDBERG                                            Contingent
          1600 W ROCKET DR APT 3201B                                            Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Wilmer Lainez-Molina                                                  Contingent
          4441 Stonewall Rd. NW                                                 Unliquidated
          Roanoke, VA 24017                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILMER LAINEZ-MOLINA                                                  Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILMER LAINEZ-MOLINA                                                  Contingent
          4441 STONEWALL ROAD NW                                                Unliquidated
          ROANOKE, VA 24017                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILMIDE CHARLES                                                       Contingent
          2900 N 24TH AVENUE                                                    Unliquidated
          APT 7309                                                              Disputed
          HOLLYWOOD, FL 33020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILNISE JEAN                                                          Contingent
          18318 NW 68 AVE UNIT-F                                                Unliquidated
          MIAMI LAKES, FL 33015                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILSANDLEY JACQUES                                                    Contingent
          1506 AVE K                                                            Unliquidated
          FORT PIERCE, FL 34950                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2091 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2104 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILSON OLIVEIRA                                                       Contingent
          1260 SW 104TH PATH APT#301                                            Unliquidated
          MIAMI, FL 33174                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WILSON OLIVERIA                                                       Contingent
          1260 SW 104TH PATH APT#301                                            Unliquidated
          MIAMI, FL 33174                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WINKLER LUM                                                           Contingent
          3100 NEEDLELEAF LN                                                    Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WINKLER LUM                                                           Contingent
          3100 NEEDLELEAF LN                                                    Unliquidated
          SPRINGDALE, MD 20774                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WINNIE WACHIRA                                                        Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WINSOME ROLLE                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WINSTON BOWMAN                                                        Contingent
          10642 ASHFORD CIRCLE                                                  Unliquidated
          WALDORF, MD 20603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2092 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2105 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WINSTON WEBB                                                          Contingent
          1136 WEST 124TH STREET                                                Unliquidated
          LOS ANGELES, CA 90044                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WINTER JONES                                                          Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 23455                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WISLENE AUGUSTIN                                                      Contingent
          6044 TRIPHAMMER RD                                                    Unliquidated
          LAKE WORTH, FL 33463                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WITHELMA ORTIZ WALKER PETTIGREW                                       Contingent
          1810 HEATHFIELD RD                                                    Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WITIMBERT TASSY                                                       Contingent
          200 NW 43RD CT APT# B                                                 Unliquidated
          OAKLAND PARK, FL 33309                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $997.00
          WITTELS ORTHOPEDIC CENTER                                             Contingent
          1085 Kane Concourse                                                   Unliquidated
          BAY HARBOR ISLANDS, FL 33154                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8853
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $305.00
          WOMAN TO WOMAN GYN OF NAPLES                                          Contingent
          1735 Sw Health Pkwy                                                   Unliquidated
          NAPLES, FL 34109                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1091
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2093 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2106 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $212.69
          Women's Care Center                                                   Contingent
          935 E Broad St.                                                       Unliquidated
          Columbus, OH 43205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $627.00
          WOMENS CARE FLORIDA                                                   Contingent
          3450 E Fletcher Ave. #110                                             Unliquidated
          Tampa, FL 33613                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2923
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WONJUNE LEE                                                           Contingent
          APT 161, 1738 OHIO 303                                                Unliquidated
          STREETSBORO, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WONJUNE LEE                                                           Contingent
          2384 BECKY CIRCLE                                                     Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $977.11
          Wood County Hospital Association                                      Contingent
          950 W Wooster St                                                      Unliquidated
          Bowling Green, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6954
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $184.24
          Wood Health Company, LLC                                              Contingent
          745 Haskins Rd. #B                                                    Unliquidated
          Bowling Green, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WOODS                                                                 Contingent
          1249 GLENEAGLE RD                                                     Unliquidated
          BALTIMORE, MD 21239-2236                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2094 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2107 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Woonyen Wong                                                          Contingent
          3460 Gibralter Heights Dr.                                            Unliquidated
          Toledo, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WUTTHINEE RUNGSAENG                                                   Contingent
          234/478 MOO BAN NANTAWAN                                              Unliquidated
          SRINAKARIN SOI 22                                                     Disputed
          BANGKOK
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WYATT BLECHINGER                                                      Contingent
          658 GREENBRIAR CIRCLE                                                 Unliquidated
          HOWARD, OH 43028                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WYATT MCLEOD                                                          Contingent
          2649 RAWLS RD                                                         Unliquidated
          PARRISH, FL 34219                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WYATT OPENSHAW                                                        Contingent
          13750 MOUNT AIRY RD                                                   Unliquidated
          NEW FREEDOM, PA 17349                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WYCLEF TOUSSAINT                                                      Contingent
          2219 AVENUE B SW                                                      Unliquidated
          WINTER HAVEN, FL 33880                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Wyman Jones                                                           Contingent
          1401 Merganser Ct.                                                    Unliquidated
          Georgetown, KY 40324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2095 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2108 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WYMAN JONES                                                           Contingent
          16405 GOVENOR'S BRIDGE RD                                             Unliquidated
          #304                                                                  Disputed
          BOWIE, MD 20716
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WYMAN JONES                                                           Contingent
          1401 MERGANSER CT                                                     Unliquidated
          UPPER MARLBORO, MD 20774-7017                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          WYNISA COLEMAN                                                        Contingent
          1751 ESSEZ LANE                                                       Unliquidated
          WEST PALM BEACH, FL 33404                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XAKIA LACEY                                                           Contingent
          303 N HYDE PARK BLVD, APT 528                                         Unliquidated
          CLEBURNE, TX 76033                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XAVIER ATKINS                                                         Contingent
          633 JEAN ST                                                           Unliquidated
          APT 2                                                                 Disputed
          DAYTONA BEACH, FL 32114
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XAVIER CABBIL-ALLEN                                                   Contingent
          1859 ANGELIA CT                                                       Unliquidated
          CONLEY, GA 30288                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Xavier Etherly                                                        Contingent
          606 N Dupomt Ave.                                                     Unliquidated
          Apt. 908                                                              Disputed
          Madison, TN 37115
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2096 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2109 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XAVIER FOSTER                                                         Contingent
          2814 COLT LANE                                                        Unliquidated
          DALLAS, TX 75237                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XAVIER HESS                                                           Contingent
          5817 WESLEYAN DRIVE                                                   Unliquidated
          PO BOX C500                                                           Disputed
          VIRGINIA BEACH, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XAVIER IRVING                                                         Contingent
          2121 WOODCREST DRIVE                                                  Unliquidated
          CORPUS CHRISTI, TX 78418                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XAVIER MILLER                                                         Contingent
          25423 RICHTON FALLS DR.                                               Unliquidated
          RICHMOND, TX 77406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XAVIER QUIGLEY                                                        Contingent
          655 SW SPRINGFIELD DR                                                 Unliquidated
          ANKENY, IA 50023                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XAVIER RICHARDSON                                                     Contingent
          13707 TREE LEAF COURT                                                 Unliquidated
          UPPER MARLBORO, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XENIAH MERRELL                                                        Contingent
          5357 GIST AVE.                                                        Unliquidated
          BALTIMORE, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2097 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2110 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XHARYAH JONES                                                         Contingent
          3706 CONWAY STREET, APT 109                                           Unliquidated
          DALLAS, TX 75224                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIA LEI                                                               Contingent
          1861 BEACON HILL CIR APT 21                                           Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIANG LI                                                              Contingent
          900 W MARKET ST APT. 603                                              Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIANG LI                                                              Contingent
          900 W MARKET ST APT. 311                                              Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIANJUN WANG                                                          Contingent
          55 FIR HILL STREET #3C9                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAO TANG                                                             Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAO ZHANG                                                            Contingent
          43 BERKSHIRE COURT                                                    Unliquidated
          UNIT 409                                                              Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2098 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2111 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOCHEN SHEN                                                         Contingent
          520 S HAWKINS AVE, APT 4                                              Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOHUI ZHANG                                                         Contingent
          590 E BUCHTEL AVE                                                     Unliquidated
          APT 41                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOJING FANG                                                         Contingent
          375 ALLYN STREET                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOJUN LIU                                                           Contingent
          8325 NW 115TH CT                                                      Unliquidated
          MIAMI, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOJUN SHI                                                           Contingent
          2828 REDCREST LANE.                                                   Unliquidated
          APT. 104                                                              Disputed
          AKRON, OH 44319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOLONG TONG                                                         Contingent
          552 S HAWKINS AVE                                                     Unliquidated
          APT 3                                                                 Disputed
          AKRON, OH 44320
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOLONG TONG                                                         Contingent
          525 CARROLL ST. APT 3E                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2099 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2112 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOMAN BI                                                            Contingent
          642 E BUCHTEL AVE.                                                    Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOMENG LI                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAONING HOU                                                          Contingent
          531 NOME AVE APT 3                                                    Unliquidated
          ARON, OH 44320                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOSI LI                                                             Contingent
          38 SOUTH ADAMS STREET, APT 3                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOTENG WANG                                                         Contingent
          733 W MARKET ST                                                       Unliquidated
          APT 305                                                               Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOTENG WANG                                                         Contingent
          733 W MARKET ST                                                       Unliquidated
          APT 408                                                               Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOXIAO LI                                                           Contingent
          2200 HIGH ST APT 458                                                  Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2100 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2113 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOXIAO LIU                                                          Contingent
          2599 CHAMBERLAIN RD                                                   Unliquidated
          APT 12                                                                Disputed
          FAIRLAWN, OH 44333
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOXING ZHANG                                                        Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOYUN YAN                                                           Contingent
          900 W MARKET ST APT 603                                               Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIAOZHOU YANG                                                         Contingent
          55FIR HILL TOWERS APT 4A1                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIN CHEN                                                              Contingent
          375 ALLYN STREET                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIN LI                                                                Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIN LI                                                                Contingent
          4703 SABLE PINE CIR.                                                  Unliquidated
          APT D2                                                                Disputed
          WEST PALM BEACH, FL 33417
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2101 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2114 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIN SHU                                                               Contingent
          1423 OAK HILL CT APT 46                                               Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Xin Sui                                                               Contingent
          5540 S University Dr.                                                 Unliquidated
          Apt. 8307                                                             Disputed
          Fort Lauderdale, FL 33328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XINCHI WU                                                             Contingent
          1712 TREETOP TRL                                                      Unliquidated
          APT C                                                                 Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XINCHI WU                                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XINDI LI                                                              Contingent
          733 W MARKET ST                                                       Unliquidated
          APT 307                                                               Disputed
          AKRON, OH 44325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XINHAO LIU                                                            Contingent
          490 TOMPKINS AVE                                                      Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XINHAO LIU                                                            Contingent
          77 FIR HILL                                                           Unliquidated
          APT 3C10                                                              Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2102 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2115 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XINYING LIN                                                           Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XINYU SUN                                                             Contingent
          45E RHODES AVE                                                        Unliquidated
          AKRON, OH 44302                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XINYU SUN                                                             Contingent
          733 WEST MARKET STREET                                                Unliquidated
          ROOM 408                                                              Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIUJUAN YANG                                                          Contingent
          8148 FORT SMALLWOOD RD                                                Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIUYUAN ZHANG                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XIYANG ZHANG                                                          Contingent
          490 TOMPKINS AVE                                                      Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $450.82
          XL Physical Therapy and Sports Reha                                   Contingent
          4022 N Ocean Blvd                                                     Unliquidated
          Fort Lauderdale, FL 33308                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2103 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2116 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.146
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XOCHITL TREJO                                                         Contingent
          503 AVENUE G                                                          Unliquidated
          DALLAS, TX 75203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XUAN TRAN                                                             Contingent
          195 WHEELER STREET, APT 102B                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XUEHAN LI                                                             Contingent
          1770 NE 191ST ST                                                      Unliquidated
          APT 616                                                               Disputed
          MIAMI, FL 33161
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XUEJUN QIAN                                                           Contingent
          2081 WOODBOURNE AVENUE, APT. B2                                       Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XUESI YAO                                                             Contingent
          900 W MARKET STREET, APT. 202                                         Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XUESONG YAN                                                           Contingent
          2200 HIGH ST APT 558                                                  Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XUESONG YAN                                                           Contingent
          2200 HIGH ST, APT 270                                                 Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2104 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2117 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XUEYANG YU                                                            Contingent
          270 E EXCHANGE STREET 1-301D                                          Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XUFENG GUO                                                            Contingent
          375 ALLYN STREET                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XUHUI XIA                                                             Contingent
          2740 RYEWOOD AVE, B                                                   Unliquidated
          B                                                                     Disputed
          COPLEY, OH 44321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XUHUI XIA                                                             Contingent
          1766 WEST MARKET STREET, APT D                                        Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XUNSHI ZHANG                                                          Contingent
          2915 S GLASS BOWL DR                                                  Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XUXIN LI                                                              Contingent
          1700 W CHURCH ST                                                      Unliquidated
          APT A2                                                                Disputed
          ORRVILLE, OH 44667
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          XZAVIER GAINES                                                        Contingent
          1627 NORTH ROSEDALE ST                                                Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2105 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2118 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YA'SEAN SCOTT                                                         Contingent
          2144 ALICE AVE APT 104                                                Unliquidated
          OXON HILL, MD 20745-3532                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ya-Chi Yen                                                            Contingent
          2796 S University Dr.                                                 Unliquidated
          Apt. 2106                                                             Disputed
          Fort Lauderdale, FL 33328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAASAMEEN GARRETT                                                     Contingent
          1833 BELSHIRE COURT                                                   Unliquidated
          FORT WORH, TX 76140                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YACINE DIA                                                            Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAEL REINHOLD                                                         Contingent
          525 ROCKY HOLLOW DRIVE                                                Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAFET GURMU                                                           Contingent
          1120 N WESTWOOD AVE APT 8103                                          Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAILIN GUEVARA                                                        Contingent
          PO BOX 440994                                                         Unliquidated
          MIAMI, FL 33144                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2106 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2119 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAJING LEI                                                            Contingent
          77 FIR HILL APT 5C10                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAKIRA POPE                                                           Contingent
          7305 WOODRIDGE PARK DR                                                Unliquidated
          APT #4207                                                             Disputed
          ORLANDO, FL 32818
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YALONG LI                                                             Contingent
          2001 RUSH STREET APT 2203                                             Unliquidated
          FRANKLIN, TN 37067                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAMILA LORENZO                                                        Contingent
          17428 NW 76 CT                                                        Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAMILKA DE LOS SANTOS                                                 Contingent
          100 PLEASANT VALLEY DR                                                Unliquidated
          DAYTONA BEACH, FL 32114-1191                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAMINAH LEWIS                                                         Contingent
          199 AMBERLEIGH DRIVE                                                  Unliquidated
          APARTMENT 310                                                         Disputed
          WILMINGTON, NC 28411
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAMINAH RUSSELL                                                       Contingent
          169 GREENWOOD AVENUE APT A5                                           Unliquidated
          JENKINTOWN, PA 19046                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2107 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2120 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAMINI BODE                                                           Contingent
          2B8 , 77 FIR HILL TOWERS                                              Unliquidated
          FIR HILL STREET                                                       Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAMINI BODE                                                           Contingent
          279 WHEELER STREET, APT UP                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAN GENG                                                              Contingent
          42 S ADAMS ST                                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAN GENG                                                              Contingent
          56 S FORGE ST                                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YANBO PAN                                                             Contingent
          42 S ADAMS ST                                                         Unliquidated
          APT 2                                                                 Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YANELIS COBAS                                                         Contingent
          14341 SW 160 TERR                                                     Unliquidated
          MIAMI, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YANELIZ DIAZ                                                          Contingent
          16401 NW 37TH AVE.                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2108 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2121 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YANFENG XIA                                                           Contingent
          2106 STONEHENGE CIR                                                   Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YANG LIU                                                              Contingent
          20250 NE 3RD CT.                                                      Unliquidated
          APT.3                                                                 Disputed
          MIAMI, FL 33179
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YANG LIU                                                              Contingent
          5319 S HARVARD AVE APT. E                                             Unliquidated
          TULSA, OK 74135                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YANG ZHOU                                                             Contingent
          520 S HAWKINS AVE, APT 4                                              Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YANI BEAULIEU                                                         Contingent
          13 PRIVACY LN                                                         Unliquidated
          PALM COAST, FL 32164                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YANJIN LI                                                             Contingent
          16401 NW 37TH AVE                                                     Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YANMEI XIE                                                            Contingent
          1724 SECOR RD APT E                                                   Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2109 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2122 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YANXI LI                                                              Contingent
          80 N PORTAGE PATH APT 8B5                                             Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YANXIAN ZHANG                                                         Contingent
          63 EBER AVE.                                                          Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YANXIAN ZHANG                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YANXIAN ZHANG                                                         Contingent
          719 EXCELSIOR AVE.                                                    Unliquidated
          APT.2                                                                 Disputed
          AKRON, OH 44306
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAO AN                                                                Contingent
          2200 HIGH STREET APT 852                                              Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAO HAN                                                               Contingent
          16401 NW 37 AVENUE                                                    Unliquidated
          UNIVERSITY INN, RM. 206                                               Disputed
          MIAMI GARDENS, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YARBER WELLS                                                          Contingent
          4075 PASADENA ST.                                                     Unliquidated
          DETROIT, MI 48238                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2110 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2123 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YARELIZ MENDEZ-ZAMORA                                                 Contingent
          1511 SW 98TH AVE                                                      Unliquidated
          PEMBROKE PINES, FL 33025                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YASAMAN ALAM                                                          Contingent
          7360 NIGHTINGALE DR. APT #15                                          Unliquidated
          HOLLAND, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YASEEN THOMAS                                                         Contingent
          518 S MELVILLE STREET                                                 Unliquidated
          PHILADELPHIA, PA 19143                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YASER SHIRAZI                                                         Contingent
          3361 AIRPORT HWY APT 12                                               Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YASER SHIRAZI                                                         Contingent
          3345 AIRPORT HWY APT 8                                                Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Yasir Saber                                                           Contingent
          1313 Oak Hill Ct.                                                     Unliquidated
          Apt. 177                                                              Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YASMINA DUKULE                                                        Contingent
          1191 GRANVILLE ROAD                                                   Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2111 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2124 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YASMINE BALDWIN                                                       Contingent
          241 S MASON CT                                                        Unliquidated
          BALTIMORE, MD 21231-2313                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YASMINE FUNCHES                                                       Contingent
          1820 KNOLL DRIVE                                                      Unliquidated
          OXON HILL, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YASMINE JENKINS                                                       Contingent
          1829 1ST STREET                                                       Unliquidated
          DUNELLEN, NJ 08812                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YASMINE KNIGHT                                                        Contingent
          2014 J B JACKSON JR BLVD                                              Unliquidated
          DALLAS, TX 75210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YASMINE ROWELL                                                        Contingent
          19015 NW 8TH AVE                                                      Unliquidated
          MIAMI GARDENS, FL 33169                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YASMINE SHAW-PIKES                                                    Contingent
          3550 S. HARLAN STREET                                                 Unliquidated
          DENVER, CO 80235                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YASMYN OGLESBY                                                        Contingent
          10850 NW 2ND STREET                                                   Unliquidated
          APT 305                                                               Disputed
          PEMBROKE PINES, FL 33026
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2112 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2125 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YASNA HOJJATI                                                         Contingent
          20221 AURORA AVE N APT 201                                            Unliquidated
          SHORELINE, WA 98133                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YASNA HOJJATI                                                         Contingent
          7674 ROXTON CT                                                        Unliquidated
          NEW ALBANY, OH 43054                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAVANAE EMANUEL                                                       Contingent
          3835 SHANNON DR                                                       Unliquidated
          BALTIMORE, MD 21213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAWEN LIU                                                             Contingent
          55 FIR HILL STREET APT 6A1                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YAYLIM MARTINEZ                                                       Contingent
          541 E 26 ST                                                           Unliquidated
          HIALEAH, FL 33013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $380.00
          Yedda Gomes-Ruanne, DMD                                               Contingent
          1608 Town Center Blvd.                                                Unliquidated
          Ste. B                                                                Disputed
          Fort Lauderdale, FL 33326
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YEJI LEE                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2113 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2126 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YEJI SHIN                                                             Contingent
          590 PARKHILL DRIVE                                                    Unliquidated
          APT 17                                                                Disputed
          FAIRLAWN, OH 44333
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YELENA RAMOS                                                          Contingent
          7601 E TREASURE DRIVE                                                 Unliquidated
          APT. 2005                                                             Disputed
          MIAMI, FL 33141
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YELENA RAMOS                                                          Contingent
          1500 NW 12TH AVENUE,APT. 1510                                         Unliquidated
          MIAMI, FL 00033-3136                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YEMISI AWOTOYE                                                        Contingent
          8401 NUNLEY DRIVE                                                     Unliquidated
          APT F                                                                 Disputed
          PARKVILLE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YEMISI GIWA-OTUSAJO                                                   Contingent
          3502 DIAZ CT                                                          Unliquidated
          RANDALLSTOWN, MD 21133-2510                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YEN-HAO HSU                                                           Contingent
          2200 HIGH ST. APT. 565                                                Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YEN-MING TSENG                                                        Contingent
          80E EXCHANGE ST APT229-A                                              Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2114 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2127 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YEN-MING TSENG                                                        Contingent
          2200 HIGH ST                                                          Unliquidated
          APT670                                                                Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YENIREE LEONARD                                                       Contingent
          2641 NE 4TH ST APT 201                                                Unliquidated
          HOMESTEAD, FL 33033                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YENTA WEBB                                                            Contingent
          1017 JAMAICA AVE                                                      Unliquidated
          FT. PIERCE, FL 34982                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YEON JU LEE                                                           Contingent
          590 PARKHILL DRIVE                                                    Unliquidated
          APT 17                                                                Disputed
          FAIRLAWN, OH 44333
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YESENIA ALFONSO                                                       Contingent
          8425 HAMMOCKS BLVD.                                                   Unliquidated
          #3207                                                                 Disputed
          MIAMI, FL 33193
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YESENIA GIL                                                           Contingent
          3523 WADE AVENUE                                                      Unliquidated
          CLEVELAND, OH 44113                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YESENIA REYES                                                         Contingent
          475 ALI BABA AVE                                                      Unliquidated
          APT 2                                                                 Disputed
          OPA LOCKA, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2115 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2128 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YESENIA RODRIGUEZ                                                     Contingent
          3010 SW 104TH COURT                                                   Unliquidated
          MIAMI, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YESHEY DEM                                                            Contingent
          11715 GARFIELD ROAD                                                   Unliquidated
          HIRAM, OH 44234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YEVE MONTGOMERY                                                       Contingent
          105 TEAPOT COURT                                                      Unliquidated
          REISTERSTOWN, MD 21136                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YEXIN ZHENG                                                           Contingent
          2220 HIGH ST.                                                         Unliquidated
          APT. 600                                                              Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YHERILY VALOIS GIRALDO                                                Contingent
          16508 BRIDGE END ROAD                                                 Unliquidated
          MIAMI LAKES, FL 33014                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YI FENG                                                               Contingent
          2200 HIGH ST. APT.550                                                 Unliquidated
          CUYAHOGA FALLS                                                        Disputed
          AKRON, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YI TING LO                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2116 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2129 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YI TING LO                                                            Contingent
          80 E. EXCHANGE ST.                                                    Unliquidated
          UNIT 123-B                                                            Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YI ZHOU                                                               Contingent
          55 FIR HILL ST                                                        Unliquidated
          APT 9B6                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YI ZHOU                                                               Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIBING ZHU                                                            Contingent
          55 FIR HILL ST APT 12A1                                               Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YICEL HERNANDEZ                                                       Contingent
          15601 NW 39 CT                                                        Unliquidated
          OPA LOCKA, FL 33054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YICHANG LI                                                            Contingent
          1708 SECOR RD APT C                                                   Unliquidated
          TOLEDO, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YICHUAN LI                                                            Contingent
          6224 BIRCH ROW DR                                                     Unliquidated
          EAST LANSING, MI 48823                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2117 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2130 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIDAN SHEN                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIDIAYAH BOX                                                          Contingent
          3158 MEADOWBROOK BOULEVARD                                            Unliquidated
          CLEVELAND HEIGHTS, OH 44118                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIFAN LI                                                              Contingent
          520 SOUTH HAWKINS AVENUE                                              Unliquidated
          APT1                                                                  Disputed
          AKRON, OH 44320
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIFAN MAO                                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIFU WU                                                               Contingent
          672 E BUCHTEL AVE                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIGE WANG                                                             Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIHHARN HWANG                                                         Contingent
          1640 YOSEMITE DR.                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2118 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2131 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.147
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $21.32
          Yihong Joy Hao, MD PA                                                 Contingent
          290 N Military Trl #101                                               Unliquidated
          Fort Lauderdale, FL 33308                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIHONG ZHAO                                                           Contingent
          2200 HIGH STREET, APARTMENT 470                                       Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIJIE JI                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIJIE JI                                                              Contingent
          733 W MARKET ST, APT.807                                              Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIJING TANG                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YILIN LAI                                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YILUN CAO                                                             Contingent
          615 SANDUSKY ST                                                       Unliquidated
          DELAWARE, OH 43015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2119 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2132 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIMIN YAO                                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIMING DING                                                           Contingent
          3101 SW 119TH AVE                                                     Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIN-FANG CHEN                                                         Contingent
          3704 WYNDHAM RIDGE, #207                                              Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YING WANG                                                             Contingent
          560 PARK HILL DRIVE, APT. 15                                          Unliquidated
          FAIRLAWN, OH 44333                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YING WANG                                                             Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YINGHE HU                                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YINGJIE QI                                                            Contingent
          20381 NE 30TH AVE                                                     Unliquidated
          220-7                                                                 Disputed
          AVENTURA, FL 33180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2120 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2133 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YINGMIN GUO                                                           Contingent
          2200 HIGH ST APT 558                                                  Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIRAN WANG                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YISROEL SILVERMAN                                                     Contingent
          955 NE 170TH ST #117                                                  Unliquidated
          NORTH MIAMI BEACH, FL 33162                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIWEI DAI                                                             Contingent
          3814 WYNDHAM RIDGE DR #206                                            Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIXIANG LI                                                            Contingent
          646 E BUCHTEL AVE                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIXIAO FENG                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIXIAO FENG                                                           Contingent
          55 FIR HILL STREET                                                    Unliquidated
          6A1, 55 APT                                                           Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2121 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2134 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YIXUAN DU                                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YMONI CHRUCHILL                                                       Contingent
          5822 BLUEBERRY CT                                                     Unliquidated
          LAUDERHILL, FL 33313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YOEL KLEIN                                                            Contingent
          74 CASTERTON AVENUE                                                   Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YOJARY MUNDARAY                                                       Contingent
          1501 NE 175TH ST                                                      Unliquidated
          MIAMI, FL 33162                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YOKASTA GLASCO                                                        Contingent
          6703 NW 7TH ST EIS 6423                                               Unliquidated
          MIAMI, FL 33126                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YOLANDA TAPIA-MENDOZA                                                 Contingent
          1107 N DUNCANVILLE RD                                                 Unliquidated
          DUNCANVILLE, TX 75116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YOLANDA TAPIA-MENDOZA                                                 Contingent
          1557 CAVALRY STREET                                                   Unliquidated
          DETROIT, MI 48209                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2122 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2135 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YOLANDA WASHINGTON                                                    Contingent
          19805 NW 28TH CT                                                      Unliquidated
          MIAMI GARDENS, FL 33056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YOLONDA HARVEY                                                        Contingent
          107-05 223RD STREET                                                   Unliquidated
          QUEENS VILLAGE, NY 11429                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YONA NGUEREKATA                                                       Contingent
          1705 JONAFREE CT                                                      Unliquidated
          ODENTON, MD 21113-3962                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YONGAN HU                                                             Contingent
          55 FIR HILL STREET                                                    Unliquidated
          APT.6B6                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YONGHAO LI                                                            Contingent
          437 SHERMAN ST                                                        Unliquidated
          AKRON, OH 44311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YONGJUN SHIN                                                          Contingent
          590 PARKHILL DRIVE                                                    Unliquidated
          APT 17                                                                Disputed
          FAIRLAWN, OH 44333
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YONGLAN LIU                                                           Contingent
          604 E, BUCHTEL AVE, APT2                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2123 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2136 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YONGLAN LIU                                                           Contingent
          63 EBER AVE                                                           Unliquidated
          AKRON, OH 44305                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YONGQING CAI                                                          Contingent
          590 E BUCHTEL AVE.                                                    Unliquidated
          APT 44                                                                Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YONGRUI YANG                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $936.43
          York Hospital                                                         Contingent
          3 Loving Kindness Way                                                 Unliquidated
          York, ME 03909                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YORKOW OPPON-ACQUAH                                                   Contingent
          437 SUMNER ST                                                         Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YORKOW OPPON-ACQUAH                                                   Contingent
          539 E. TOWN ST                                                        Unliquidated
          COLUMBUS, OH 43215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YOSABET TIBEBU                                                        Contingent
          1700 E. COLD SPRING LANE                                              Unliquidated
          HARPER A1                                                             Disputed
          BALTIMORE, MD 21251
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2124 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2137 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YOSHITOMO SAITO                                                       Contingent
          1208 4 SEASONS DR APT 4                                               Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YOUHYUN YOON                                                          Contingent
          1600 W ROCKET DR APT 3203A-1                                          Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YOUNG JOO LEE                                                         Contingent
          2144 RIDGEVIEW RD.                                                    Unliquidated
          COLUMBUS, OH 43221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $87.92
          Youngbing M. Pu                                                       Contingent
          Southside Psychiatry Clinic                                           Unliquidated
          317 Office Square Ln, Ste. B102                                       Disputed
          Virginia Beach, VA 23462
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YOUNGHEE YANG                                                         Contingent
          1 NORTH ANN ST                                                        Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YOUNGJO LIM                                                           Contingent
          108 SHOREWOOD TRACE                                                   Unliquidated
          YORKTOWN, VA 23693                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YOUSSEF ELIAS BARAKAT                                                 Contingent
          2021 26TH ST                                                          Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2125 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2138 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YU CHEN                                                               Contingent
          3345 AIRPORT HWY APT 11A                                              Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YU DA LI                                                              Contingent
          16401 NW 37TH AVE.                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YU DA LI                                                              Contingent
          8959 SW 172 AVE APT 1438                                              Unliquidated
          MIAMI, FL 33196                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YU FU                                                                 Contingent
          3045 RESIDENCE DR APT 5309A                                           Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YU HONG                                                               Contingent
          77 FIR HILL, ST. APT. 3C6                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YU SUN                                                                Contingent
          2220 HIGH ST APT 600                                                  Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YU ZOU                                                                Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2126 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2139 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YU-CHIA LAI                                                           Contingent
          2200 HIGH ST. APT. 565                                                Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YU-MIN WANG                                                           Contingent
          3704 WYNDHAM RIDGE, #207                                              Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUAN LIANG                                                            Contingent
          77 FIR HILL ST. 5C9                                                   Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUAN TIAN                                                             Contingent
          2200 HIGH ST                                                          Unliquidated
          APT# 952                                                              Disputed
          CUYAHOGA FALLS, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUAN WEN                                                              Contingent
          11993 SW 31 CT                                                        Unliquidated
          MIRAMAR, FL 33025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUAN XUE                                                              Contingent
          2200 HIGH ST APT 562                                                  Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUANHAO ZHANG                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2127 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2140 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUANYUAN LUO                                                          Contingent
          644 E BUCHTEL AVE                                                     Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUANZHONG ZHANG                                                       Contingent
          528 S HAWKINS AVE.                                                    Unliquidated
          APT 4                                                                 Disputed
          AKRON, OH 44320
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUCHEN ZHU                                                            Contingent
          2538 ALDRINGHAM RD                                                    Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUCHEN ZUO                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUCHU LIU                                                             Contingent
          3353 ROBERT BURNS DR,                                                 Unliquidated
          RICHFIELD, OH 44286                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUCHU LIU                                                             Contingent
          900 W MARKET STREET, APT.311                                          Unliquidated
          AKRON, OH 44313                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUE LU                                                                Contingent
          2814 WOOD DUCK LANE                                                   Unliquidated
          APT 208                                                               Disputed
          AKRON, OH 44319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2128 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2141 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUE YU                                                                Contingent
          3455 OAK ALLEY CT APT 502                                             Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUE ZENG                                                              Contingent
          2954 W CENTRAL AVE APT 106                                            Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUECHEN ZHOU                                                          Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUELEI GUO                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUEWEI GUO                                                            Contingent
          80 E EXCHANGE ST                                                      Unliquidated
          175A                                                                  Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUGI YAMADA                                                           Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUHAN ZHANG                                                           Contingent
          900 W MARKET ST                                                       Unliquidated
          APT 706                                                               Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2129 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2142 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUHAN ZHANG                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUHANG CHEN                                                           Contingent
          80E EXCHANGE ST                                                       Unliquidated
          OH, 44308                                                             Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUHANG CHEN                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUHANG CHEN                                                           Contingent
          2319 HULL RD                                                          Unliquidated
          SANDUSKY, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUJIN PARK                                                            Contingent
          80 E. EXCHANGE ST APT 259B                                            Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUJIRO YAMADA                                                         Contingent
          1216 SUNBURY RD                                                       Unliquidated
          COLUMBUS, OH 43210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YULIANA UMANETS                                                       Contingent
          PO BOX 630093                                                         Unliquidated
          MIAMI, FL 33163                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2130 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2143 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YULIANNA CHARRIS GOMEZ                                                Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YULISSA MENDOZA                                                       Contingent
          1 TWIGHLIGHT DRIVE                                                    Unliquidated
          HUTCHINS, TX 75141                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YULIYA SHYMKO                                                         Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUMENG HE                                                             Contingent
          4350 SW 72ND TER                                                      Unliquidated
          DAVIE, FL 33314                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUMING FU                                                             Contingent
          COLLEGE DR UWA BOX 4210                                               Unliquidated
          LIVINGSTON, AL 35470                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUMING WANG                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUN YU                                                                Contingent
          80 E. EXCHANGE ST.                                                    Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2131 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2144 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUN YU LAI                                                            Contingent
          80 E. EXCHANGE ST.                                                    Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUNCHONG YANG                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUNFAN SHAO                                                           Contingent
          55 FIR HILL APT. 8B8                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUNIOR SANCHEZ GARCIA                                                 Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUNIS CURBELO                                                         Contingent
          1750 W 60 ST APT 2                                                    Unliquidated
          HIALEAH, FL 33012                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUNPENG XI                                                            Contingent
          4853 GARNET CR.                                                       Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUNTONG LI                                                            Contingent
          17425 NW 75 PL 211                                                    Unliquidated
          XIQING DISTRICT                                                       Disputed
          MIAMI, FL 33015
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2132 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2145 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.148
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUNYI GAO                                                             Contingent
          2912 WIGEON WAY APT 208                                               Unliquidated
          AKRON, OH 44319                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUQIAN LIU                                                            Contingent
          55 FIRHILL DRIVE A10C9                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUQING SHEN                                                           Contingent
          16401 NW 37AVE                                                        Unliquidated
          ST. THOMAS UNIVERSITY                                                 Disputed
          MIAMI, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUQING YANG                                                           Contingent
          733 W MARKET ST                                                       Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUQING YANG                                                           Contingent
          80 E EXCHANGE ST. # 476                                               Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YURI CASTRO FLACH                                                     Contingent
          12676 NW 14TH PLACE                                                   Unliquidated
          SUNRISE, FL 33323                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YURY ESIN                                                             Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2133 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2146 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUSHENG CHEN                                                          Contingent
          FIR HILL TOWER 77 APT 3C10                                            Unliquidated
          FIR HILL STREET                                                       Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUSUANE MOREARA                                                       Contingent
          6725 NW 174 TERRACE APT. 12F                                          Unliquidated
          HIALEAH, FL 33015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUSUF TUZUN                                                           Contingent
          200 SUNNY ISLES BLVD                                                  Unliquidated
          UNIT 802                                                              Disputed
          SUNNY ISLES BEACH, FL 33160-4656
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Yusufamir Fenwick                                                     Contingent
          5300 - 85th Ave.                                                      Unliquidated
          Apt. D9                                                               Disputed
          Hyattsville, MD 20784-3251
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUSUR ALMUBARAK                                                       Contingent
          300 W LOMBARD ST APT 605                                              Unliquidated
          BALTIMORE, MD 21201-2533                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUSUR ALMUBARAK                                                       Contingent
          5211 DAYBROOK CIRCLE                                                  Unliquidated
          APT. 438                                                              Disputed
          ROSEDALE, MD 21237
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUVRAJ SUBEDI                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2134 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2147 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Yuxiang Mao                                                           Contingent
          5817 Wesleyan Dr.                                                     Unliquidated
          A41                                                                   Disputed
          Virginia Beach, VA 23455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUXIN ZHAI                                                            Contingent
          2740 RYEWOOD AVE APT G                                                Unliquidated
          COPLEY, OH 44321                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YUYAN ZHAO                                                            Contingent
          525 CARROLL ST. APT 3E                                                Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YVANTHONY CERISME                                                     Contingent
          1612 SW 11TH ST                                                       Unliquidated
          APT 1                                                                 Disputed
          FORT LAUDERDALE, FL 33312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YVELINE MAXIME                                                        Contingent
          2074 NW 43RD TER APT 8                                                Unliquidated
          LAUDERHILL, FL 33313-4314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YVENEL MONDESTIN                                                      Contingent
          805 GETTYSBURG AVE                                                    Unliquidated
          SALISBURY, MD 21804                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YVES MA S DONCINE                                                     Contingent
          P O BOX 611262                                                        Unliquidated
          NORTH MIAMI, FL 33261                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2135 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2148 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YVES SILVEIRA GONDIM                                                  Contingent
          401 SOUTH MAIN STREET                                                 Unliquidated
          APT 245A                                                              Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YVETTE JACKSON-LEE                                                    Contingent
          7850 CONTEE ROAD                                                      Unliquidated
          LAUREL, MD 20707                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          YVETTE SERRANO                                                        Contingent
          85 WILLOW                                                             Unliquidated
          SANTA FE, NM 87508                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZA'VON REYNOLDS                                                       Contingent
          12326 S. LOWE AVE                                                     Unliquidated
          CHICAGO, IL 60628                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZABRIA BRIDGES                                                        Contingent
          1650 NW 4TH AVENUE                                                    Unliquidated
          UNIT 11C                                                              Disputed
          MIAMI, FL 33136
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACH HERRON                                                           Contingent
          534 EBERLE DR                                                         Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACH SANDERS                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2136 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2149 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY ALDRIDGE                                                      Contingent
          1328 EDGEHILL AVE                                                     Unliquidated
          WARREN, OH 44484                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY AMIDON                                                        Contingent
          12337 WATERSTONE LANEAPT 1111                                         Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY AMIDON                                                        Contingent
          5349 PADDOCK FALLS DR                                                 Unliquidated
          DUBLIN, OH 43016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY BAILEY                                                        Contingent
          12899 CLINTON ROAD                                                    Unliquidated
          DOYLESTOWN, OH 44230                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY BARMORE                                                       Contingent
          9522 BRANCHLEIGH RD                                                   Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY BENDER                                                        Contingent
          24280 PINGREE AVENUE                                                  Unliquidated
          WARREN, MI 48089                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY BINDER                                                        Contingent
          8748 TAMARACK ST                                                      Unliquidated
          TEMPERANCE, MI 48182                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2137 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2150 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY BOYER                                                         Contingent
          510 SAYBROOK COURT                                                    Unliquidated
          TROY, OH 45373                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY CAMPBELL                                                      Contingent
          4628 BOYDSON DR                                                       Unliquidated
          TOLEDO, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY DIVITO                                                        Contingent
          1241 WILLOWAY AVE SE                                                  Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY FOX                                                           Contingent
          3438 LAUREN AVENUE NW                                                 Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY GIBSON                                                        Contingent
          15766 SW 26TH ST                                                      Unliquidated
          MIRAMAR, FL 33027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY GINGERICH                                                     Contingent
          656 KLING STREET                                                      Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY GREEN                                                         Contingent
          167 HUNT CLUB DRIVE                                                   Unliquidated
          APT 1C                                                                Disputed
          COPLEY, OH 44321
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2138 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2151 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY GREENBAUM                                                     Contingent
          4075 NW 58TH LN                                                       Unliquidated
          BOCA RATON, FL 33496                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY GUISER                                                        Contingent
          933 NEWELL RD                                                         Unliquidated
          FAYETTE CITY, PA 15438                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY HILL                                                          Contingent
          733 BEALL AVE                                                         Unliquidated
          ROCKVILLE, MD 20850                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY JONES                                                         Contingent
          6250 ERIE AVE NW                                                      Unliquidated
          CANAL FULTON, OH 44614                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY KELLY                                                         Contingent
          6304 N MACARTHUR BLVD                                                 Unliquidated
          APT. 3017                                                             Disputed
          IRVING, TX 75039
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY KILBURN                                                       Contingent
          945 BEARDSLEY ST                                                      Unliquidated
          APT 2                                                                 Disputed
          AKRON, OH 44311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY MAHON                                                         Contingent
          6282 SAWGRASS WAY                                                     Unliquidated
          WESTERVILLE, OH 43082                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2139 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2152 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY MCDONOUGH                                                     Contingent
          6281 EAGLE POINT DRIVE                                                Unliquidated
          HAMILTON, OH 45011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY MUNDY                                                         Contingent
          8901 SUNSET STRIP                                                     Unliquidated
          SUNRISE, FL 33322                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY PASZKO                                                        Contingent
          951 CANYON VIEW RD                                                    Unliquidated
          APT. 101                                                              Disputed
          SAGAMORE HILLS, OH 44067
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY ROTTER                                                        Contingent
          35 CLAFFORD LN                                                        Unliquidated
          MELVILLE, NY 11747                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY SCHONE                                                        Contingent
          183 BRANDON DRIVE                                                     Unliquidated
          PATASKALA, OH 43062                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Zachary Simon                                                         Contingent
          6814 Regents Park Blvd.                                               Unliquidated
          Toledo, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY SMITH                                                         Contingent
          6425 SW 22 STREET                                                     Unliquidated
          HOLLYWOOD, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2140 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2153 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Zachary Spearman                                                      Contingent
          1749 SW 81st Ave.                                                     Unliquidated
          Fort Lauderdale, FL 33324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY STEPP                                                         Contingent
          1846 QUEENS MEADOW LANE                                               Unliquidated
          GROVE CITY, OH 43123                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY SULLIVAN                                                      Contingent
          9729 MILLCROFT RD                                                     Unliquidated
          PERRYSBURG, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $400.00
          Zachary T. Gula, PAC                                                  Contingent
          3130 Executive Pkwy                                                   Unliquidated
          Fl8                                                                   Disputed
          Toledo, OH 43606-5530
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1329                         Is the claim subject to offset?     No       Yes


 3.149
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY THOMPSON                                                      Contingent
          882 COUNTS CREST CIRCLE                                               Unliquidated
          APOPKA, FL 32712                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY WALKER                                                        Contingent
          24769 DRAKES MILLS ROAD                                               Unliquidated
          CAMBRIDGE SPRINGS, PA 16403                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Zachary Williams                                                      Contingent
          5494 Torney Dr.                                                       Unliquidated
          Hilliard, OH 43026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2141 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2154 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY XCHULTE                                                       Contingent
          2400 KENSTOCK DRIVE                                                   Unliquidated
          VIRGINIA BEACH, VA 02345-4331                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY YEDLICKA                                                      Contingent
          464 FAIRLANE DR NW                                                    Unliquidated
          WARREN, OH 44483                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHARY ZIOLO                                                         Contingent
          5529 DUMFRIES COURT EAST                                              Unliquidated
          DUBLIN, OH 43017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHERY LEEMASTER                                                     Contingent
          1088 EAGLE DR. APT. 1201                                              Unliquidated
          AKRON, OH 44312                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACHERY PORTER                                                        Contingent
          2477 MILLERS POND LANE                                                Unliquidated
          SNELLVILLE, GA 30039                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACKERY ELLISON                                                       Contingent
          1912 WOODY DR                                                         Unliquidated
          MILLBURY, OH 43447                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZACKERY KESTER-STANFORD                                               Contingent
          3617 LEYBOURN AVE                                                     Unliquidated
          TOLEDO, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2142 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2155 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAHAIRA WILLIAMS                                                      Contingent
          1700 E COLD SPRING LANE                                               Unliquidated
          BALTIMORE, MD 21251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAHRA GOLDEN                                                          Contingent
          938 ALBERN DRIVE                                                      Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAHRAA ALWASHAH                                                       Contingent
          5433 REUTER ST                                                        Unliquidated
          DEARBORN, MI 48126                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAID IFTEKARUDDIN                                                     Contingent
          3509 CORNFLOWER TRL                                                   Unliquidated
          NORTHBROOK, IL 60062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAINA ALHARTHI                                                        Contingent
          4737 SHINNECOCK HLS APT 102                                           Unliquidated
          TOLEDO, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAIPO OULA                                                            Contingent
          403C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          GWYNN OAK, MD 21207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAIPO OULA                                                            Contingent
          403C DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2143 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2156 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAIRE BETHUNE                                                         Contingent
          207B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAIRE JACOBS                                                          Contingent
          5000 NW 182ND ST                                                      Unliquidated
          MIAMI GARDENS, FL 33055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAKARI MARTINAJAKO                                                    Contingent
          16723 CLARIDON TROY ROAD                                              Unliquidated
          BURTON, OH 44021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAKARIA OBEID                                                         Contingent
          2326 WILLESDEN GREEN RD                                               Unliquidated
          TOLEDO, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAKIYA MURPHY                                                         Contingent
          9014 ROCK LEDGE CT APT 403                                            Unliquidated
          OWINGS MILLS, MD 21117-7043                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAKIYAH ALHUMOUD                                                      Contingent
          3643 DENISE DR                                                        Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAKIYYAH CHILDS                                                       Contingent
          428 NW 83RD STREET                                                    Unliquidated
          MIAMI, FL 33150                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2144 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2157 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAKYR GRIMSLEY                                                        Contingent
          307 WREN COURT                                                        Unliquidated
          NEWARK, DE 19702                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAMIAH THOMAS                                                         Contingent
          216 EAST GRAND AVENUE                                                 Unliquidated
          SPRINGFIELD, OH 45505                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZANAE COOPER                                                          Contingent
          323A MUNAHUM CIR                                                      Unliquidated
          INDIAN HEAD, MD 20640                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Zanyjah Riche                                                         Contingent
          398 E 32nd St                                                         Unliquidated
          Paterson, NJ 07504                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZARET VELEZ ESTREMERA                                                 Contingent
          3625 COLLEGE AVENUE BOX 2127                                          Unliquidated
          FT LAUDERDALE, FL 33314                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZARIA HIGGS                                                           Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZARIA JACKSON                                                         Contingent
          8400 NW 25TH AVE                                                      Unliquidated
          APT 141                                                               Disputed
          MIAMI, FL 33147
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2145 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2158 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZARIA JACKSON                                                         Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZARIA MINARD                                                          Contingent
          3510 GRETCHEN DRIVE                                                   Unliquidated
          OCOEE, FL 34761                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZARIA MINARD                                                          Contingent
          3028 CALLE VALENCIA                                                   Unliquidated
          WEST PALM BEACH, FL 33409                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZARIAH HINTON                                                         Contingent
          6130 SUN DIAL WAY                                                     Unliquidated
          SACRAMENTO, CA 95823-6104                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZARISIA ALCENDOR                                                      Contingent
          6609 COLLINSDALE RD.                                                  Unliquidated
          APT. I                                                                Disputed
          PARKVILLE, MD 21234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 93       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAURIA SMITH                                                          Contingent
          6544 SW 27TH STREET                                                   Unliquidated
          MIRAMAR, FL 33023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 94       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAYD SAFADI                                                           Contingent
          7521 CASTLE RIDGE RD                                                  Unliquidated
          TOLEDO, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2146 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2159 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.149
 95       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZAYIED ABUBAKAR                                                       Contingent
          72 JOAN CT                                                            Unliquidated
          ELMONT, NY 11003-1620                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 96       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZE PENG YANG                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149
 97       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZEAIRAH MARABLE                                                       Contingent
          17 MOORE ST                                                           Unliquidated
          ALBANY, NY 12202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 98       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZEBIN SU                                                              Contingent
          2200 HIGH ST APT 751                                                  Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 99       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Zeenat Kukoyi                                                         Contingent
          64 Ritters Ln                                                         Unliquidated
          Owings Mills, MD 21117-3327                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 00       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZEHAO SHEN                                                            Contingent
          16401 NW 37TH AVE.                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 01       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZEHAO WANG                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2147 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2160 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 02       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZEHUI LI                                                              Contingent
          1716 HINSDALE DR.                                                     Unliquidated
          TOLEDO, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 03       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZEINAB BANDPEY                                                        Contingent
          69 VALLEY RIDGE LOOP                                                  Unliquidated
          APT B                                                                 Disputed
          COKEYSVILLE, MD 21030
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 04       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZEINAB BANDPEY                                                        Contingent
          6921 DONACHIE ROAD                                                    Unliquidated
          APT B                                                                 Disputed
          BALTIMORE, MD 21239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 05       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,774.88
          Zelis Claims Integrity, Inc.                                          Contingent
          2 Crossroads Dr.                                                      Unliquidated
          Bedminster, NJ 07921                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 06       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,093.99
          Zelis Network Solutions                                               Contingent
          PO Box 281738                                                         Unliquidated
          Atlanta, GA 30384-1738                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 07       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZENAIDA SIMPSON POMARE                                                Contingent
          954 FOX BORO LANE                                                     Unliquidated
          DALLAS, TX 75241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 08       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZENOBIA MCQUEEN                                                       Contingent
          11 RIMFIRE CT                                                         Unliquidated
          BALTIMORE, MD 21231                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2148 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2161 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 09       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZETING LU                                                             Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 10       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZEYU WANG                                                             Contingent
          80 E EXCHANGE STREET                                                  Unliquidated
          APT 163                                                               Disputed
          AKRON, OH 44308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 11       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHAKARRA DAFNEY-BURCIAGA                                              Contingent
          229 WEST SIXTH STREET                                                 Unliquidated
          MONROE, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 12       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHAKEA MCCREA                                                         Contingent
          11564 HICKORY OAK DR                                                  Unliquidated
          JACKSONVILLE, FL 32218                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 13       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHAKYIA EPHRAIM                                                       Contingent
          162 HUDSON AVE                                                        Unliquidated
          ROOSEVELT, NY 11575                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHANE BOLAR                                                           Contingent
          1347 WEST 76TH STREET, APT 4                                          Unliquidated
          CHICAGO, IL 60620                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 15       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHAO LIU                                                              Contingent
          7419 FARMCREST DR                                                     Unliquidated
          NEW CARROLLTON, MD 20784-3673                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2149 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2162 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 16       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHAONING MA                                                           Contingent
          77 FIR HILL APT.2B12                                                  Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 17       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHAONING MA                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 18       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHAOPING HU                                                           Contingent
          590 E BUCHTEL AVE. APT#23                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 19       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHAOXI ZHENG                                                          Contingent
          2220 HIGH ST APT 521                                                  Unliquidated
          CUYAHOGA FALLS                                                        Disputed
          AKRON, OH 44221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 20       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHAOXI ZHENG                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 21       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHE CHEN                                                              Contingent
          4565 COX DR.                                                          Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 22       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHE ZHAO                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2150 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2163 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 23       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHE-YUAN LIN                                                          Contingent
          1109 MUIRFIELD DR.                                                    Unliquidated
          FINDLAY, OH 45840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 24       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHENCHENG REN                                                         Contingent
          2135 SUNCREST CIR                                                     Unliquidated
          CUYAHOGA FALL, OH 44221                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 25       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Zheng Jin                                                             Contingent
          6700 Cypress Rd.                                                      Unliquidated
          Fort Lauderdale, FL 33317                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 26       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHENGHAO WU                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 27       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHENGNAN YANG                                                         Contingent
          528 S. HAWKINS AVE. APT. 4                                            Unliquidated
          AKRON, OH 44320                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 28       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHENHAO YU                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 29       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHENLONG ZHANG                                                        Contingent
          545 E BUCHTEL AVE, APT 1                                              Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2151 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2164 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 30       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHENLONG ZHANG                                                        Contingent
          42-35 MAIN STREET                                                     Unliquidated
          STE 1L #131                                                           Disputed
          FLUSHING, NY 11355
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 31       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHENLONG ZHANG                                                        Contingent
          393 SUMNER                                                            Unliquidated
          UNIT 2 403 D                                                          Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 32       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHIA HENDERSON                                                        Contingent
          13200 NW 19TH AVE.                                                    Unliquidated
          MIAMI, FL 33167                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 33       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHICHEN ZHAO                                                          Contingent
          900 W MARKET ST                                                       Unliquidated
          APT 603                                                               Disputed
          AKRON, OH 44313
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 34       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHIHAO MA                                                             Contingent
          80 E EXCHANGE ST 454A                                                 Unliquidated
          AKRON, OH 44308                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 35       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHIHAO MA                                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 36       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHIHAO SHANG                                                          Contingent
          2200 HIGH ST. APT 952                                                 Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2152 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2165 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 37       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHIHAO SHANG                                                          Contingent
          55 FIR HILL 8B6                                                       Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 38       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHILING ZHAO                                                          Contingent
          55 FIR HILL APARTMENT 9B10                                            Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 39       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHIXIA ZHANG                                                          Contingent
          2-218C ROOM, UNIVERSITY EDGE,                                         Unliquidated
          393 SUMNER STREET,                                                    Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 40       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHIYANG ZHAO                                                          Contingent
          4565 COX DR.                                                          Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 41       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHIYUAN CHEN                                                          Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 42       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHIYUAN CHEN
          733 W MARKET STREET, HIGHLAND                                         Contingent
          SQUARE                                                                Unliquidated
          APT 807                                                               Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 43       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHIYUAN CHEN                                                          Contingent
          733 W MARKET STREET                                                   Unliquidated
          APT 807                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2153 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2166 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name


 3.150
 44       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHONG GUAN                                                            Contingent
          1014 S BYRNE RD APT 17                                                Unliquidated
          TOLEDO, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 45       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHOU FANG                                                             Contingent
          2220 HIGH ST #200                                                     Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 46       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHUANG XU                                                             Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 47       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHUOHONG ZHENG                                                        Contingent
          1584 WESLEYAN DR.                                                     Unliquidated
          #C-218                                                                Disputed
          NORFOLK, VA 23502
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 48       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHUORAN LI                                                            Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 49       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHUOYUN CAI                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 50       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZHUOYUN CAI                                                           Contingent
          596 CARPENTER STREET                                                  Unliquidated
          AKRON, OH 44310                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2154 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2167 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 51       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZI YANG                                                               Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 52       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZIAD ABDULHADI                                                        Contingent
          2801 W BANCROFT MS513                                                 Unliquidated
          TOLEDO, OH 43606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 53       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZIARE NAPOLEON                                                        Contingent
          305B DEDMOND                                                          Unliquidated
          2500 WEST NORTH AVENUE                                                Disputed
          BALTIMORE, MD 21216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 54       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZICHEN LING                                                           Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 55       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZICHUAN YUAN                                                          Contingent
          7321 WINCHESTER DR.                                                   Unliquidated
          SOLON, OH 44139                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 56       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZIHAO LIANG                                                           Contingent
          2220 HIGH ST. APT. 418                                                Unliquidated
          CUYAHOGA FALLS, OH 44221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 57       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZIHAO WANG                                                            Contingent
          16401 NW 37TH AVENUE                                                  Unliquidated
          16401 NW 37TH AVENUE                                                  Disputed
          MIAMI GARDENS, FL 33054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2155 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2168 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 58       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZIMIN LU                                                              Contingent
          8959 SW 172 AVE                                                       Unliquidated
          APT 2                                                                 Disputed
          MIAMI, FL 33196
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 59       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZION GATES-NORRIS                                                     Contingent
          2420 NW 6TH ST                                                        Unliquidated
          POMPANO BEACH, FL 33069                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 60       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZIONA SHEPARD                                                         Contingent
          2719 LUCILE HERRIN LN                                                 Unliquidated
          DALLAS, TX 75227                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 61       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZIPENG GU                                                             Contingent
          733 WEST MARKET STREET APT. 607                                       Unliquidated
          AKRON, OH 44303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 62       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZIXU HUANG                                                            Contingent
          77 FIR HILL                                                           Unliquidated
          APT 7A1                                                               Disputed
          AKRON, OH 44304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 63       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZIXU HUANG                                                            Contingent
          733 W MARKET ST                                                       Unliquidated
          APT 807                                                               Disputed
          AKRON, OH 44303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 64       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZIYADAH SHAMSID-DEEN                                                  Contingent
          1906 SWANSEA RD                                                       Unliquidated
          BALTIMORE, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2156 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2169 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 65       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZIYAN LI                                                              Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 66       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZIYUAN GONG                                                           Contingent
          2220 HIGH STREET                                                      Unliquidated
          CUYAHOGA, OH 44221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 67       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZIYUAN GONG                                                           Contingent
          55 FIR HILL TOWER APT 6B6                                             Unliquidated
          AKRON, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 68       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZJUCARE PITTS                                                         Contingent
          4636 NORTH CONGRESS AVE                                               Unliquidated
          APT 208                                                               Disputed
          WEST PALM BEACH, FL 33407
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 69       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZO ZA HO                                                              Contingent
          4339 ALAN DR APT C                                                    Unliquidated
          BALTIMORE, MD 21229-4931                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 70       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOE BAUMGARTNER-BROWN                                                 Contingent
          1164 NORTHRIDGE RD                                                    Unliquidated
          COLUMBUS, OH 43224-2741                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 71       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOE BOWER                                                             Contingent
          2554 58TH ST NE                                                       Unliquidated
          CANTON, OH 44721                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2157 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2170 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 72       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOE CARMICHAEL                                                        Contingent
          3532 TRIWAY LANE                                                      Unliquidated
          WOOSTER, OH 44691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 73       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOE CEBALLOS                                                          Contingent
          5015 LA CALANDRIA WAY                                                 Unliquidated
          LOS ANGELES, CA 90032                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 74       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOE MONGOLD                                                           Contingent
          1831 17TH STREET                                                      Unliquidated
          CUYAHOGA FALLS, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 75       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOE SAJEN                                                             Contingent
          109 STONECREEK DRIVE                                                  Unliquidated
          MAYFIELD, OH 44143                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 76       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOE ZHAO                                                              Contingent
          4565 COX DR.                                                          Unliquidated
          STOW, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 77       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOERETHA SUAKOLLIE                                                    Contingent
          4000 RIDGECROFT RD                                                    Unliquidated
          BALTIMORE, MD 21216                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 78       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOEY HOWELL-BROWN                                                     Contingent
          8619 PILSEN RD                                                        Unliquidated
          RANDALLSTOWN, MD 21133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2158 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2171 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 79       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOEY ROBERTS                                                          Contingent
          15800 NW 42 AVENUE                                                    Unliquidated
          MIAMI GARDENS, FL 33054                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 80       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOHREH RASHIDI MOGHADDAM                                              Contingent
          3522 BEECH AVE                                                        Unliquidated
          APT C                                                                 Disputed
          BALTIMORE, MD 21211
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 81       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOI BALAMOUTI                                                         Contingent
          OFFICE OF INTERNATIONAL PROGRAMS                                      Unliquidated
          THE UNIVERSITY OF AKRON                                               Disputed
          AKRON, OH 44325-3101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150
 82       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOIE CRUTCHFIELD-MCGHEE                                               Contingent
          3610 STONEYBROOK RD                                                   Unliquidated
          RANDALLSTOWN, MD 21133-4228                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 83       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOIE FISHER                                                           Contingent
          108 EAST MAIN STREET                                                  Unliquidated
          WEST JEFFERSON, OH 43162                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 84       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOREY ANDERSON                                                        Contingent
          4810 HADDON AVE                                                       Unliquidated
          BALTIMORE, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 85       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOUMAWA SYLLA                                                         Contingent
          16 PLATER CT                                                          Unliquidated
          GWYNN OAK, MD 21207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2159 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2172 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 86       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZOYA BELL                                                             Contingent
          1113 MOHICAN TRAIL                                                    Unliquidated
          MULBERRY, FL 33860                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 87       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZUBIN SHAH                                                            Contingent
          150 SE 25TH RD APT 12I                                                Unliquidated
          MIAMI, FL 33129                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 88       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZULEIMA FLORES                                                        Contingent
          17657 MARSH HARBOR LANE                                               Unliquidated
          DUMFRIES, VA 02202-6453                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 89       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZULEY LAZO                                                            Contingent
          10839 NW 7TH ST APT 13                                                Unliquidated
          MIAMI, FL 33172-3779                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 90       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZURI DAVIS                                                            Contingent
          2724 HERRINGTON CV                                                    Unliquidated
          ROUND ROCK, TX 78665                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 91       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZURI DAVIS                                                            Contingent
          903 TAYSIDE DRIVE                                                     Unliquidated
          AUSTIN, TX 78660                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 92       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          ZURIEL SANDERS                                                        Contingent
          930 ALLENDALE AVENUE                                                  Unliquidated
          AKRON, OH 44306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2160 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2173 of 3613
 Debtor       Student Educational Benefit Trust                                                       Case number (if known)
              Name

 3.150
 93        Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           ZYNEEYA MARSHALL-BAKER                                               Contingent
           1700 E COLD SPRING LANE                                              Unliquidated
           BLOUNT TOWERS 308                                                    Disputed
           BALTIMORE, MD 21251-0001
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes


 3.150
 94        Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $117.00
           ZZZ LAWRENCE A SCHIFFMAN, DO F                                       Contingent
           PO BOX 862823                                                        Unliquidated
           306                                                                  Disputed
           DORAL, FL 33166
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number      3123                         Is the claim subject to offset?      No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Brittany L'Etoile-Lopes
           5451 Millenia Lakes Blvd                                                                   Line     3.2157
           Apt 474
                                                                                                             Not listed. Explain
           Orlando, FL 32839

 4.2       Dallas County Hospital
           5201 Harry Hines Blvd                                                                      Line     3.3302
           Dallas, TX 75235
                                                                                                             Not listed. Explain

 4.3       Denise Cabrera, Sr. VP Client Svs
           WelldyneRx                                                                                 Line     3.14502
           500 Eagles Landing Dr
                                                                                                             Not listed. Explain
           Lakeland, FL 33810

 4.4       East Coast Pathology Assoc
           651 E. 25th Street                                                                         Line     3.4327
           Hialeah, FL 33013
                                                                                                             Not listed. Explain

 4.5       East FL Behavioral Health Network
           7421 N. University Drive, Ste 310                                                          Line     3.4328
           Tamarac, FL 33321
                                                                                                             Not listed. Explain

 4.6       East FL Primary Care, LLC
           8395 W. Oakland Park Blvd., Ste E                                                          Line     3.4329
           Sunrise, FL 33351
                                                                                                             Not listed. Explain

 4.7       Emer Phy Solutions of S FL
           PO Box 452256                                                                              Line     3.4557
           Sunrise, FL 33345
                                                                                                             Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2161 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




         19-10329-aih               Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                                  Page 2174 of 3613
 Debtor       Student Educational Benefit Trust                                                  Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.8      Falck SE II Corp.
          6605 NW 74th Ave.                                                                      Line   3.4931
          Miami, FL 33166
                                                                                                        Not listed. Explain

 4.9      First Class OBGYN PA
          1951 SW 172nd Ave., Ste 212                                                            Line   3.5014
          Miramar, FL 33029
                                                                                                        Not listed. Explain

 4.10     First Coast Cardiovascular IN
          6820 Southpoint Pkwy., Ste 4                                                           Line   3.5015
          Jacksonville, FL 32256
                                                                                                        Not listed. Explain

 4.11     Florida Hospital Physician Group
          12470 Telecom Dr., Ste 100                                                             Line   3.5035
          Tampa, FL 33637
                                                                                                        Not listed. Explain

 4.12     Grand Strand Reg Med Ctr
          809 82nd Pkwy                                                                          Line   3.5375
          Myrtle Beach, SC 29572
                                                                                                        Not listed. Explain

 4.13     Greater Florida Anesthesiology
          1901 Ulmerton Rd., Ste 450                                                             Line   3.5385
          Clearwater, FL 33762
                                                                                                        Not listed. Explain

 4.14     HUB Medical
          1130 King Pointe Ct                                                                    Line   3.5725
          Naperville, IL 60563
                                                                                                        Not listed. Explain

 4.15     JMG Specialty Physicians ED
          100 NW 170th St.                                                                       Line   3.6902
          Ste. 410
                                                                                                        Not listed. Explain
          Miami, FL 33169

 4.16     Karen Coshow ND
          2705 NE 65th St.                                                                       Line   3.7640
          Seattle, WA 98115
                                                                                                        Not listed. Explain

 4.17     Lauren N. Gresh
          Brickler & Eckler                                                                      Line   3.14266
          100 South Third Street
                                                                                                        Not listed. Explain
          Columbus, OH 43215-4291

 4.18     Maria J. Armstrong
          Bricker & Eckler LLP                                                                   Line   3.14266
          100 South Third Street
                                                                                                        Not listed. Explain
          Columbus, OH 43215-4291

 4.19     MD Live
          13630 NW 8th Street, Suite 205                                                         Line   3.9602
          Fort Lauderdale, FL 33325
                                                                                                        Not listed. Explain

 4.20     Memorial Hospital Pembroke
          PO Box 538488                                                                          Line   3.9751
          Pembroke Pines, FL 33024
                                                                                                        Not listed. Explain



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 2162 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




        19-10329-aih                Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                          Page 2175 of 3613
 Debtor       Student Educational Benefit Trust                                                  Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the     Last 4 digits of
                                                                                                 related creditor (if any) listed?           account number, if
                                                                                                                                             any
 4.21      MIVIP Medical Group
           1575 E. 19th Street                                                                   Line     3.10078
           Brooklyn, NY 11230
                                                                                                        Not listed. Explain

 4.22      Neil Van Winkle, General Counsel
           Carnegie Management and Development                                                   Line     3.5278
           27500 Detroit Rd., Ste 300
                                                                                                        Not listed. Explain
           Westlake, OH 44145

 4.23      North Broward Hospital District
           PO Box 862851                                                                         Line     3.10768
           Orlando, FL 32886-2851
                                                                                                        Not listed. Explain

 4.24      Robert R. Kracht, Esq.
           McCarthy, Lebit, Crystal & Liffman                                                    Line     3.10852
           101 West Prospect Ave
                                                                                                        Not listed. Explain
           Suite 1800
           Cleveland, OH 44115

 4.25      Robert T. Glickman, Esq
           McCarthy, Lebit, Crystal & Liffman                                                    Line     3.10852
           101 West Prospect Ave
                                                                                                        Not listed. Explain
           Suite 1800
           Cleveland, OH 44115

 4.26      Total Orthopedic Care
           10794 Pines Blvd., Ste 104                                                            Line     3.13936
           Penbroke Pines, FL 33026
                                                                                                        Not listed. Explain

 4.27      Treasure Coast Ear Nose
           6216 SE Federal Hwy                                                                   Line     3.13985
           Stuart, FL 34997
                                                                                                        Not listed. Explain

 4.28      Treasure Coast Ear Nose
           1822 SE Port St. Lucie Blvd                                                           Line     3.13985
           Port Saint Lucie, FL 34952
                                                                                                        Not listed. Explain

 4.29      William R. Poynter
           Kaleo Legal                                                                           Line     3.2343
           4456 Corporation Lane, Suite 135
                                                                                                        Not listed. Explain
           Virginia Beach, VA 23462


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.        $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +   $                  9,440,610.74

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.        $                    9,440,610.74




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 2163 of 2163
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy




        19-10329-aih                Doc 1          FILED 01/22/19               ENTERED 01/22/19 14:55:58                          Page 2176 of 3613
 Fill in this information to identify the case:

 Debtor name         Student Educational Benefit Trust

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Student health &
             lease is for and the nature of               wellness benefit
             the debtor's interest                        programs

                  State the term remaining                                              American Baptist College
                                                                                        Attn: Richard E. Jackson
             List the contract number of any                                            1800 Baptist World Center Dr.
                   government contract                                                  Nashville, TN 37207


 2.2.        State what the contract or                   3rd party administrator
             lease is for and the nature of               services
             the debtor's interest

                  State the term remaining                                              CampusFirst Agency, LLC
                                                                                        27500 Detoit Rd.
             List the contract number of any                                            Suite 202
                   government contract                                                  Westlake, OH 44145


 2.3.        State what the contract or                   3rd party administrator
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining
                                                                                        Care First Administrators
             List the contract number of any                                            10715 Red Run Blvd., Suite 125
                   government contract                                                  Owings Mills, MD 21117


 2.4.        State what the contract or                   3rd party administrator
             lease is for and the nature of               services
             the debtor's interest

                  State the term remaining                                              Continental Benefits
                                                                                        Wells Systems, Inc.
             List the contract number of any                                            3000 Bayport Dr., Suite 745
                   government contract                                                  Tampa, FL 33607




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




        19-10329-aih                Doc 1          FILED 01/22/19            ENTERED 01/22/19 14:55:58                    Page 2177 of 3613
 Debtor 1 Student Educational Benefit Trust                                                     Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                   Claims administrator
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining
                                                                                        Continental Benefits
             List the contract number of any                                            422 S. Kings Ave.
                   government contract                                                  Brandon, FL 33511


 2.6.        State what the contract or                   Student health &
             lease is for and the nature of               wellness benefit
             the debtor's interest                        programs

                  State the term remaining                                              Coppin State University
                                                                                        Attn: Stephen Danik
             List the contract number of any                                            2500 West North Ave.
                   government contract                                                  Baltimore, MD 21216-3698


 2.7.        State what the contract or                   Health network access
             lease is for and the nature of               agreement and
             the debtor's interest                        sub-business associate
                                                          agreement
                  State the term remaining
                                                                                        Evolutions Healthcare Systems, Inc.
             List the contract number of any                                            8406 Massachusetts Ave., Suite 1A
                   government contract                                                  New Port Richey, FL 34653


 2.8.        State what the contract or                   Student health &
             lease is for and the nature of               wellness benefit
             the debtor's interest                        program

                  State the term remaining                                              Florida Memorial University
                                                                                        Attn: Castell Bryant, President
             List the contract number of any                                            15800 NW 42nd Ave.
                   government contract                                                  Miami Gardens, FL 33054-6199


 2.9.        State what the contract or                   Stop-Loss policy
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              HCC Life Insurance Company
                                                                                        225 Town Park Dr.
             List the contract number of any                                            Ste. 350
                   government contract                                                  Kennesaw, GA 30144


 2.10.       State what the contract or                   Plan sponsor services
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining                                              Healthcare Highways, Inc.
                                                                                        6300 Fallwater Trail, Ste. 120
             List the contract number of any                                            The Colony, TX 75056
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




        19-10329-aih                Doc 1            FILED 01/22/19              ENTERED 01/22/19 14:55:58                Page 2178 of 3613
 Debtor 1 Student Educational Benefit Trust                                                     Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.11.       State what the contract or                   Student health &
             lease is for and the nature of               wellness benefit
             the debtor's interest                        program

                  State the term remaining                                              Hiram College
                                                                                        Attn: Deter Odom, CFO
             List the contract number of any                                            11715 Garfield Rd.
                   government contract                                                  Hiram, OH 44234-0067


 2.12.       State what the contract or                   Recovery services
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining                                              IEC Group, Inc.
                                                                                        dba AmeriBen / IEC Group
             List the contract number of any                                            2888 W. Excursion Lane
                   government contract                                                  Meridian, ID 83642


 2.13.       State what the contract or                   Student health &
             lease is for and the nature of               wellness benefit
             the debtor's interest                        program
                                                                                        Loyola University of New Orleans
                  State the term remaining                                              Attn: Marin Calzada
                                                                                        Interim Provost
             List the contract number of any                                            6363 St. Charles Ave.
                   government contract                                                  New Orleans, LA 70118


 2.14.       State what the contract or                   Student health &
             lease is for and the nature of               wellness benefit
             the debtor's interest                        programs

                  State the term remaining                                              Morgan State University
                                                                                        Attn: Sydney Evans
             List the contract number of any                                            1700 East Cold Spring Lane
                   government contract                                                  Baltimore, MD 21251-0001


 2.15.       State what the contract or                   3rd party administrator
             lease is for and the nature of               services
             the debtor's interest

                  State the term remaining
                                                                                        Mutual Health Services
             List the contract number of any                                            PO Box 5700
                   government contract                                                  Cleveland, OH 44101


 2.16.       State what the contract or                   Claim administrator
             lease is for and the nature of               agreement                     NCAS / Care First
             the debtor's interest                                                      1501 S. Clinton St.
                                                                                        Baltimore, MD 21224
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 3 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




       19-10329-aih                 Doc 1            FILED 01/22/19              ENTERED 01/22/19 14:55:58               Page 2179 of 3613
 Debtor 1 Student Educational Benefit Trust                                                     Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Student health &
             lease is for and the nature of               wellness benefit
             the debtor's interest                        programs

                  State the term remaining
                                                                                        Nova Southeastern University
             List the contract number of any                                            3301 College Ave.
                   government contract                                                  Fort Lauderdale, FL 33314-7796


 2.18.       State what the contract or                   Student health &
             lease is for and the nature of               wellness benefit
             the debtor's interest                        programs

                  State the term remaining                                              Ohio Dominican University
                                                                                        Attn: Alvin Rodack
             List the contract number of any                                            1216 Sunbury Rd.
                   government contract                                                  Columbus, OH 43219


 2.19.       State what the contract or                   Student health &
             lease is for and the nature of               wellness benefit
             the debtor's interest                        program

                  State the term remaining                                              Ohio Wesleyan
                                                                                        Attn: Lauri Strimkovsky
             List the contract number of any                                            615 Sandusky St.
                   government contract                                                  Delaware, OH 43015


 2.20.       State what the contract or                   Student health &
             lease is for and the nature of               wellness benefit
             the debtor's interest                        programs

                  State the term remaining                                              Paul Quinn University
                                                                                        Attn: Bruce Brinson, CFO
             List the contract number of any                                            3837 Simpson Stuart Rd.
                   government contract                                                  Dallas, TX 75241


 2.21.       State what the contract or                   IT services agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Right Click Marketing & Management
             List the contract number of any                                            PO Box 327
                   government contract                                                  Hinckley, OH 44233




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 4 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




       19-10329-aih                 Doc 1            FILED 01/22/19              ENTERED 01/22/19 14:55:58               Page 2180 of 3613
 Debtor 1 Student Educational Benefit Trust                                                     Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.22.       State what the contract or                   Student health &
             lease is for and the nature of               wellness benefit
             the debtor's interest                        programs

                  State the term remaining                                              St. Thomas University
                                                                                        Attn: Terrence O'Connor
             List the contract number of any                                            16401 NW 37th Ave.
                   government contract                                                  Miami Gardens, FL 33054


 2.23.       State what the contract or                   Recovery services
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining
                                                                                        The Phia Group
             List the contract number of any                                            163 Bay State Drive
                   government contract                                                  Braintree, MA 02184


 2.24.       State what the contract or                   Student health &
             lease is for and the nature of               wellness benefit
             the debtor's interest                        program
                                                                                        University of Akron
                  State the term remaining                                              Attn: Matt Beaven
                                                                                        Risk Management
             List the contract number of any                                            320 Buchtel Commons
                   government contract                                                  Akron, OH 44325-4702


 2.25.       State what the contract or                   Student health &
             lease is for and the nature of               wellness benefit
             the debtor's interest                        program
                                                                                        University of Toledo
                  State the term remaining                                              Attn: Phillip Cockrell, Ph.D.
                                                                                        University Hall Rm3630 Mail Stop963
             List the contract number of any                                            2801 W. Bancroft St.
                   government contract                                                  Toledo, OH 43606-3390


 2.26.       State what the contract or                   Student health &
             lease is for and the nature of               wellness benefit
             the debtor's interest                        programs
                                                                                        Virginia Wesleyan University of
                  State the term remaining                                              Norfolk, VA
                                                                                        Attn: James Cooper
             List the contract number of any                                            5817 Wesleyan Dr.
                   government contract                                                  Norfolk, VA 23502


 2.27.       State what the contract or                   Pharmacy benefit
             lease is for and the nature of               management services
             the debtor's interest                        agreement

                  State the term remaining                                              Well Dyne Rx, LLC
                                                                                        500 Eagles Landing
             List the contract number of any                                            Lakeland, FL 33810
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 5 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




       19-10329-aih                 Doc 1            FILED 01/22/19              ENTERED 01/22/19 14:55:58               Page 2181 of 3613
 Debtor 1 Student Educational Benefit Trust                                                     Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.28.       State what the contract or                   IT Project management
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining
                                                                                        Zep Soft, LLC
             List the contract number of any                                            645 Lucille Dr.
                   government contract                                                  Elyria, OH 44035




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 6 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




       19-10329-aih                 Doc 1            FILED 01/22/19              ENTERED 01/22/19 14:55:58               Page 2182 of 3613
 Fill in this information to identify the case:

 Debtor name         Student Educational Benefit Trust

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




       19-10329-aih                 Doc 1          FILED 01/22/19            ENTERED 01/22/19 14:55:58                 Page 2183 of 3613
 Fill in this information to identify the case:

 Debtor name         Student Educational Benefit Trust

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                  04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                   Gross revenue
       which may be a calendar year                                                            Check all that apply                 (before deductions and
                                                                                                                                    exclusions)

       For prior year:                                                                             Operating a business                      $4,469,370.79
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                      $8,435,665.08
       From 8/01/2017 to 7/31/2018
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                      $7,543,602.00
       From 8/01/2016 to 7/31/2017
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                      $8,162,729.00
       From 8/01/2015 to 7/31/2016
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                      $8,832,660.00
       From 8/01/2014 to 7/31/2015
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue    Gross revenue from
                                                                                                                                    each source
                                                                                                                                    (before deductions and
                                                                                                                                    exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




       19-10329-aih                 Doc 1          FILED 01/22/19                ENTERED 01/22/19 14:55:58                     Page 2184 of 3613
 Debtor       Student Educational Benefit Trust                                                         Case number (if known)




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               SEE ATTACHED SCHEDULE                                                                               $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    SEE ATTACHED SCHEDULE                                                                               $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    Phoenix Administrators dba                        Collection/                Cuyahoga County Common                         Pending
               Performance Health v Student                      Counter-claim /            Pleas                                          On appeal
               Educational Benefit Trust                         Mutual Dismissal           Cleveland, OH
                                                                                                                                           Concluded
               CV 17 879558                                      Feb., 2018


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




       19-10329-aih                 Doc 1          FILED 01/22/19                 ENTERED 01/22/19 14:55:58                            Page 2185 of 3613
 Debtor        Student Educational Benefit Trust                                                            Case number (if known)



                Case title                                       Nature of case               Court or agency's name and               Status of case
                Case number                                                                   address
       7.2.     Ohio Dominican University                        Breach of contract           Cuyahoga County Common                      Pending
                vs. Student Educational                          and request for              Pleas Court                                 On appeal
                Benefit Trust, et al.                            appointment of a
                                                                                                                                          Concluded
                CV 19-909565                                     receiver


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                             Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                    Total amount or
                 the transfer?                                                                                                                                   value
                 Address
       11.1.     Brennan, Manna & Diamond
                 75 E. Market Street
                 Akron, OH 44308                                     Chapter 7 bankruptcy                                      1/9/19                       $25,000.00

                 Email or website address


                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




       19-10329-aih                 Doc 1          FILED 01/22/19                  ENTERED 01/22/19 14:55:58                           Page 2186 of 3613
 Debtor        Student Educational Benefit Trust                                                         Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.2.     Brennan, Manna & Diamond
                 75 East Market Street                               Possible reorganization / general business
                 Akron, OH 44308                                     / possible sale                                           11/19/18                $25,000.00

                 Email or website address
                 masteel@bmdllc.com

                 Who made the payment, if not debtor?




       11.3.                                                                                                                   10/23/18
                                                                                                                               $594.50;
                                                                                                                               11/28/18
                                                                     Debtor made payments for                                  $458.50;
                 Brennan, Manna & Diamond                            non-bankruptcy related general business                   1/8/19
                                                                     work                                                      $669.81                         $0.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

                Who received transfer?                           Description of property transferred or                  Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


          Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     2001 Crocker Rd.                                                                                          1/1/2016 - 7/31/2016
                 Suite 560
                 Westlake, OH 44145

       14.2.     33479 Lake Rd.                                                                                            5/17/2013 - 12/31/2015
                 Avon Lake, OH 44012


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy




       19-10329-aih                 Doc 1          FILED 01/22/19                 ENTERED 01/22/19 14:55:58                            Page 2187 of 3613
 Debtor      Student Educational Benefit Trust                                                          Case number (if known)



 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Electronic data - names, addresses, e-mail adddresses, DOB, SSN,
                  medical claim information
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy




       19-10329-aih                 Doc 1          FILED 01/22/19                ENTERED 01/22/19 14:55:58                       Page 2188 of 3613
 Debtor      Student Educational Benefit Trust                                                          Case number (if known)




          None

       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy




       19-10329-aih                 Doc 1          FILED 01/22/19                ENTERED 01/22/19 14:55:58                           Page 2189 of 3613
 Debtor      Student Educational Benefit Trust                                                          Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    SEBT, LLC                                        SEBT, LLC was a wholly-owned                     EIN:         XX-XXXXXXX
             27500 Detroit Road                               subsidiary established in certain
             Westlake, OH 44145-5913                          states that required contracts with              From-To      1/30/17 - present
                                                              a corporate entity rather than a
                                                              business trust

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Henry F. Gingerich, CPA                                                                                                    2016-2017 tax return
                    Corrigan Krause
                    2055 Crocker RD., Suite 300
                    Westlake, OH 44145-1964
       26a.2.       Brad Shrock                                                                                                                9/1/16 - present
                    342 Long Pointe Dr
                    Avon Lake, OH 44012
       26a.3.       CampusFirst, LLC                                                                                                           2016 - Present
                    27500 Detroit Rd.
                    Suite 200
                    Westlake, OH 44145

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Corrigan, Krause, Harrison, Long, Harsar                                                                                   Financial
                    2055 Crocker Rd., Suite 300                                                                                                statements
                    Westlake, OH 44145                                                                                                         2016-2017

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Brennan, Manna & Diamond                                                                 Corporate Minute Book (legal counsel)
                    75 East Market Street
                    Akron, OH 44308

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy




       19-10329-aih                 Doc 1          FILED 01/22/19                ENTERED 01/22/19 14:55:58                           Page 2190 of 3613
 Debtor      Student Educational Benefit Trust                                                          Case number (if known)



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Dr. James W. McGlamery                         115 Briar Lake Drive                                Trustee
                                                      Elyria, OH 44035

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert Winton                                  28214 Lincoln Road                                  Trustee
                                                      Bay Village, OH 44140

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jennifer Szelesta                              30911 Carlton Drive                                 Trustee
                                                      Bay Village, OH 44140

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Suzanne Ferio                                  25778 Peppercorn Drive                              Trustee
                                                      Westlake, OH 44145

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Heather M. Kralik                              595 Wellfleet                                       Trustee
                                                      Bay Village, OH 44140



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 SEE ATTACHED SCHEDULED
       .    IN RESPONSE TO SO


               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy




       19-10329-aih                 Doc 1          FILED 01/22/19                ENTERED 01/22/19 14:55:58                        Page 2191 of 3613
 Debtor      Student Educational Benefit Trust                                                          Case number (if known)



    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 10, 2019

 /s/ James McGlamery                                                    James McGlamery
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Trustee

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy




       19-10329-aih                 Doc 1          FILED 01/22/19                ENTERED 01/22/19 14:55:58                       Page 2192 of 3613
               FORM 207 STATEMENT OF FINANCIAL AFFAIRS
               3. PAYMENTS TO CREDITORS WITHIN 90 DAYS BEFORE FILING




19-10329-aih    Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2193 of 3613
19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2194 of 3613
19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2195 of 3613
19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2196 of 3613
19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2197 of 3613
                       FORM 207 STATEMENT OF FINANCAIL AFFARIS
                       4. INSIDER PAYMENTS OR OTHER PROPERTY TRANSFERS (1 YEAR)




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2198 of 3613
19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2199 of 3613
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
 In re       Student Educational Benefit Trust                                                                Case No.
                                                                                Debtor(s)                     Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

              FLAT FEE
             For legal services, I have agreed to accept                                                  $
             Prior to the filing of this statement I have received                                        $
             Balance Due                                                                                  $

              RETAINER
             For legal services, I have agreed to accept and received a retainer of                       $                 25,000.00
             The undersigned shall bill against the retainer at an hourly rate of                         $                     325.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Filing fee of $335 paid with retainer

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Debtor's counsel received $25,000 on 11/19/18 re: possible reorganization/ possible merger or sale/ other
               reorganization efforts




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




       19-10329-aih                 Doc 1          FILED 01/22/19           ENTERED 01/22/19 14:55:58                     Page 2200 of 3613
 In re       Student Educational Benefit Trust                                                       Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 10, 2019                                                           /s/ Michael A. Steel
     Date                                                                       Michael A. Steel 0072367
                                                                                Signature of Attorney
                                                                                Brennan, Manna & Diamond
                                                                                75 East Market Street
                                                                                Akron, OH 44308
                                                                                (330)374-7471 Fax: (330)374-7472
                                                                                masteel@bmdllc.com
                                                                                Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy




       19-10329-aih                 Doc 1          FILED 01/22/19            ENTERED 01/22/19 14:55:58               Page 2201 of 3613
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
 In re      Student Educational Benefit Trust                                                     Case No.
                                                                                 Debtor(s)        Chapter      7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Trustee of the Business trust named as the debtor in this case, hereby verify that the attached list of creditors is true and correct

to the best of my knowledge.




 Date:       January 10, 2019                                         /s/ James McGlamery
                                                                      James McGlamery/Trustee
                                                                      Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy




       19-10329-aih                 Doc 1          FILED 01/22/19            ENTERED 01/22/19 14:55:58        Page 2202 of 3613
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                             21ST CENTURY ONCOLOGY PKU
                             2270 Colonial Blvd
                             Fort Myers, FL 33907


                             24 Hours Physicians
                             Attn: Randall Mills
                             5151 Headquarters Dr.
                             Suite 115
                             Plano, TX 75024


                             24/7 Pediatric Care Centers
                             274 Third Ave. S
                             Jacksonville Beach, FL 32250


                             247 PEDIATRIC CARE CENTERS
                             8117 Point Meadows Dr
                             Jacksonville, FL 32256


                             A M RYWLIN MD ASSOC PA
                             PO BOX 3093
                             BOCA RATON, FL 33431


                             A N M SHAHRIYAR HOSSAIN
                             602 SHERMAN STREET
                             APARTMENT 26
                             AKRON, OH 44311


                             A N M SHAHRIYAR HOSSAIN
                             195 WHEELER STREET
                             APARTMENT 104A
                             AKRON, OH 44304


                             A'DEJA FAROOQ
                             1701 E. STREET #4
                             WASHINGTON, DC 20002


                             A'Dil Saafir
                             1228 Gorman St
                             Apt. A
                             Raleigh, NC 27606


                             A'LUNDREA MORRIS
                             1024 JEWEL AVE
                             LAKELAND, FL 33805




    19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2203 of 3613
                         A.M. Rywlin MD Assoc., PA
                         4300 Alton Rd. #2400
                         Miami Beach, FL 33140


                         AADILAH ELAMIN
                         1711 1/2 N ONTARIO ST
                         TOLEDO, OH 43604


                         AADRIANA POWELL
                         88 SHERMAN ST
                         GWYNN OAK, MD 21207


                         AAKILAH BARRETT
                         14 DUNBAR AVE
                         CATONSVILLE, MD 21228


                         AAKILAH BARRETT
                         1548 CLAIRIDGE RD
                         PIKESVILLE, MD 21208


                         AALIA BROWN
                         408D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         AALIYA PRESTON
                         806 W TIFFONY DRIVE
                         APT 2
                         WEST PALM BEACH, FL 33407


                         Aaliyah Crosell
                         4840 Hawksbury Rd
                         Pikesville, MD 21208


                         AALIYAH GATES
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         AALIYAH GIBSON
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         AALIYAH LEWIS
                         2642 PENNSYLVANIA AVE UNIT 206
                         BALTIMORE, MD 21217



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2204 of 3613
                         AALIYAH PARKER
                         1345 JAMES ST
                         BALTIMORE, MD 21223


                         AALIYAH SIMMONS
                         4561 NW 10 COURT
                         APT H206
                         PLANTATION, FL 33313


                         AALIYAH VILBRUN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         AALIYYA GRIER
                         78 WINFIELD AVE
                         JERSEY CITY, NJ 07305


                         AANIYAH SELLERS
                         3338 NW 9TH AVENUE
                         MIAMI, FL 33127


                         AARAN VARATHARAJAN
                         4430 N HOLLAND SYLVANIA RD
                         APT 2206
                         TOLEDO, OH 43623


                         AAREON HENRY
                         6053 SW 40TH ST
                         APT 1
                         HOLLYWOOD, FL 33023


                         AARI ROBINSON
                         508 KING MAPLE COURT
                         CHESAPEAKE, VA 23320


                         Aarifah Asifee
                         865 Quill Creek Dr.
                         Troy, MI 48085


                         Aarin Smot-Baker
                         2723 Glenshire Dr.
                         Columbus, OH 43219




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2205 of 3613
                         AARON ARANDA
                         5817 WESLEYAN DRIVE
                         PO BOX C102
                         VIRGINIA BEACH, VA 23455


                         Aaron Arnold
                         9340 Good Rd.
                         Portage, OH 43451


                         Aaron Ashby
                         2755 W Ray Dr.
                         Zanesville, OH 43701


                         AARON BARRERA
                         5708 HERON COVE
                         BROWNSVILLE, TX 78526


                         AARON BRYANT
                         4905 GOLFWAY DRIVE
                         EIGHT MILE, AL 36613


                         Aaron Chase
                         4016 Chatham Rd.
                         Apt. 3
                         Gwynn Oak, MD 21207


                         Aaron Conley
                         23170 W Holt Harrigan Rd.
                         Genoa, OH 43430


                         AARON COX
                         6270 SW 62 PLACE
                         MIAMI, FL 33143


                         AARON DUTCHER
                         13115 LE PARC UNIT 13
                         CHINO HILLS, CA 91709-1171


                         AARON EICHER
                         7820 PALMER RD
                         WEST SALEM, OH 44287-8902




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2206 of 3613
                         Aaron Geissinger
                         710 Jefferson Ave.
                         Apt. 409
                         Cleveland, OH 44113


                         AARON GILES
                         121 WINTERS LANE
                         CATONSVILLE, MD 21228


                         AARON GREEN
                         204A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         AARON HALL
                         5817 BONNIE VIEW, APT 1131
                         DALLAS, TX 75241


                         Aaron Herald-Cole
                         6403 Hil Mar Dr.
                         Apt. 201
                         District Heights, MD 20747


                         Aaron Jackson
                         4926 Minnesota Ave. NE
                         Washington, DC 20019


                         AARON JACKSON
                         3612 W.129TH ST.
                         CLEVELAND, OH 44111


                         AARON JACKSON
                         2300 HENSON VALLEY WAY
                         FORT WASHINGTON, MD 20744


                         AARON LEWIS
                         306C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Aaron Price
                         8369 Arbor Station Way
                         Parkville, MD 21234-4942




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2207 of 3613
                         AARON RATAJ
                         858 EAST BOULEVARD
                         AURORA, OH 44202


                         AARON REA
                         407D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         AARON RIVARD
                         13513 WEST AVENUE
                         CLEVELAND, OH 44111


                         Aaron Stewart
                         2313 Lawnwood Cir.
                         Gwynn Oak, MD 21207-8101


                         Aaron Tipton
                         7330 Nightingale Dr.
                         Apt. 6
                         Holland, OH 43528


                         AARON TIPTON
                         1228 LEDGESTONE DR
                         WADSWORTH, OH 44281


                         AARON VOJTUS
                         6683 CLIFFSIDE DRIVE
                         VERMILION, OH 44089


                         AARUSHI SRIVASTAVA
                         80 E. EXCHANGE ST APT 364D
                         AKRON, OH 44308


                         AAWA PRADHAN
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         AAYAH SAMIABDULLAHASAN
                         1600 W ROCKET DR APT 2212B
                         TOLEDO, OH 43606


                         AAYSIAH MURRELL
                         1494 N. MERTON
                         MEMPHIS, TN 38108



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2208 of 3613
                         ABBEY ANDERSON
                         1004 EAST RENO DRIVE
                         LOUISVILLE, OH 44641


                         ABBEY LORENZ
                         21780 BARRINGTON DR
                         WOODHAVEN, MI 48183


                         ABBEY THOMPSON
                         110 BARRICKMAN DR
                         BUTLER, PA 16001


                         Abbie Caudill
                         167 Hunt Club Dr.
                         Apt. 1C
                         Akron, OH 44321


                         ABBIE PEARCE
                         2331 GREENVIEW DR
                         UNIONTOWN, OH 44685


                         ABBIGAIL BLECHSCHMID
                         PO BOX 835
                         BURTON, OH 44021


                         ABBIGAIL HOSTE
                         12178 JEFFERSON ST
                         PERRYSBURG, OH 43551


                         Abby Baldwin
                         4211 Secor Rd.
                         Apt. 333
                         Toledo, OH 43623


                         ABBY HELMINIAK
                         1110 RALL RD
                         TOLEDO, OH 43617


                         Abby Lamping
                         4671 Mitchell Woods Dr.
                         Cleves, OH 45002


                         ABBY LAMPING
                         7087 VAIL COURT
                         CINCINNATI, OH 45247



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2209 of 3613
                         Abby Swensen
                         1935 Linden Creek Dr.
                         Milford, OH 45150


                         ABDALLAH WAHDAN
                         14192 W SPRAGUE RD
                         CLEVELAND, OH 44130


                         Abdel Hakim Abou Yassine
                         3530 Vallestone Pkwy
                         Apt. #2
                         Toledo, OH 43607


                         ABDELRHMAN MAHAMADI
                         525 CARROLL ST. APT 2D
                         AKRON, OH 44304


                         ABDIGHANI ISMAIL
                         3408 MIDDLESEX DR APT C
                         TOLEDO, OH 43606


                         ABDOUL DIEYE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ABDOULAYE CAMARA
                         1724 6TH STREET NE, APT 6
                         MINNEAPOLIS, MN 55413


                         ABDOULIE JALLOW
                         4803 WALTONSHIRE CIRCLE
                         OLNEY, MD 20832


                         ABDRAHAMANE CAMARA
                         5 OLIVER AVE
                         APT#1C
                         TRENTON, NJ 08618


                         ABDUALELAH ALMADANI
                         4624 WATERFORD
                         STOW, OH 44224


                         ABDUL HAQ MOHAMMED
                         664 SUMNER STREET
                         AKRON, OH 44311



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2210 of 3613
                         ABDUL QUADER
                         2621 WHITEWAY RD APT 5
                         TOLEDO, OH 43606


                         ABDUL WAHAB BANDARKAR
                         701 EDWARDS AVE
                         CUYAHOGA FALLS, OH 44221


                         Abdul-Rizaq Hamoud
                         1120 N Westwood Ave.
                         Apt. 1115
                         Toledo, OH 43607


                         ABDULAZIZ ALGARMOSHI
                         950 SOUTHERLY RD APT 137
                         TOWSON, MD 21204-2764


                         ABDULAZIZ ALSHEHRI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ABDULELAH ALSHEHRI
                         733 W. MARKET STREET, #506
                         AKRON, OH 44303


                         ABDULLAH ALALWESH
                         1312 COLBURY RD
                         21239
                         BALTIMORE, MD 21239-1208


                         ABDULLAH ALATTAS
                         UNIVERSITY EDGE
                         393 SUMNER ST. #2-405A
                         AKRON, OH 44304


                         ABDULLAH ALATTAS
                         UNIVERSITY EDGE
                         282 TORREY ST APT#3-11B
                         AKRON, OH 44304


                         ABDULLAH ALDAJANI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2211 of 3613
                         Abdullah Alkhuwaylid
                         2435 Zuber Rd.
                         Orient, OH 43146-9403


                         ABDULLAH ALMOTAIRI
                         1349 STRATFORD DR
                         KENT, OH 44240


                         ABDULLAH KURTOGLU
                         195 WHEELER STREET APT 202B
                         AKRON, OH 44304


                         ABDULLAH KURTOGLU
                         437 SUMNER STREET APT J-1
                         AKRON, OH 44304


                         ABDULLAH RAHIM
                         163 STAR BLVD
                         NASHVILLE, TN 37115


                         ABDULLAH YESUF
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251


                         ABDULRAHMAN ABANMI
                         401 S. MAIN STREET
                         APT #524
                         AKRON, OH 44311


                         Abdulrahman Bassam Awad
                         3419 Downing Ave.
                         Toledo, OH 43607


                         Abdulsahib Albehadili
                         3531 Secor Rd.
                         Apt. 122
                         Toledo, OH 43606


                         ABEER ALBALAWI
                         3982 WYNDHAM RIDGE, #207
                         STOW, OH 44224


                         ABEERA MEHMOOD
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2212 of 3613
                         ABERDEEN WILLIAMS
                         4200 NW 34TH STREET
                         APT 411
                         FORT LAUDERDALE, FL 33319


                         Abeselom Worku
                         1120 N Westwood Ave.
                         Apt. 1414
                         Toledo, OH 43607


                         ABHILASH REDDY TUMMULURI
                         55 FIRHILL TOWERS APT 10B6
                         FIRHILL STREET
                         AKRON, OH 44304


                         ABHISHEK BANERJEE
                         634 E BUCHTEL AVENUE
                         BUCHTEL ARMS APARTMENTS
                         AKRON, OH 44304


                         Abhishek Mukherjee
                         2642 Calverston Rd.
                         Toledo, OH 43607


                         ABIA ZULU
                         1235 WINSTON AVE
                         BALTIMORE, MD 21239


                         ABID SHAH
                         6342 EMA CT
                         BALTIMORE, MD 21214


                         Abigail Ain
                         5727 Tibaron Ln
                         Apt. 205
                         Toledo, OH 43615


                         ABIGAIL ALLEN
                         4994 GREENVIEW DR
                         COMMERCE TWP, MI 48382


                         Abigail Baah
                         3092 Kings Realm Ave.
                         Columbus, OH 43232




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2213 of 3613
                         Abigail Bilow
                         3414 Gibralter Heights Dr.
                         Apt. R1
                         Toledo, OH 43609


                         Abigail Bond
                         3165 Glanzman Rd.
                         Apt. 7
                         Toledo, OH 43614


                         ABIGAIL BROWN
                         12020 LOTUS RD
                         MINSTER, OH 45865


                         ABIGAIL BROWN
                         1184 EMERY RIDGE DR
                         BATAVIA, OH 45103


                         Abigail Erinc
                         2611 W Village Dr.
                         Toledo, OH 43614


                         ABIGAIL EVANS
                         1115 ORANGE ARBOR TRAIL
                         #404
                         OCOEE, FL 34761


                         ABIGAIL EVANS
                         6437 CANTERLEA DR.
                         ORLANDO, FL 32818


                         ABIGAIL GUILLEN
                         1831 NW 113 AVE
                         HOLLYWOOD, FL 33026


                         ABIGAIL HENFIELD
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ABIGAIL HILEBAK
                         38364 PICCADILLY SQUARE
                         WILLOUGHBY, OH 44094




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2214 of 3613
                         ABIGAIL JOHNSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ABIGAIL JOHNSON
                         5504 PLAINFIELD AVE
                         BALTIMORE, MD 21206


                         ABIGAIL KIKO
                         1752 N WESTWOOD AVE APT L
                         TOLEDO, OH 43607


                         ABIGAIL LEONARD
                         12 E PRESTON ST
                         APT 1
                         BALTIMORE, MD 21202


                         ABIGAIL MATHIAS
                         2801 W BANCROFT
                         MS 513
                         TOLEDO, OH 43606


                         ABIGAIL PAWLAK
                         5106 OLDE MILL CT
                         SYLVANIA, OH 43560


                         ABIGAIL POOL
                         4246 BARBARA DR
                         TOLEDO, OH 43623-3404


                         Abigail Savage
                         540 Brickelly Key Dr.
                         Apt. #1703
                         Miami, FL 33131


                         ABIGAIL SCHAPER
                         104 SUNRISE LN
                         BRYAN, OH 43506


                         ABIGAIL SEMICK
                         2890 VINCENT ROAD
                         SILVER LAKE, OH 44224




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2215 of 3613
                         Abigail Shaper
                         104 Sunrise Ln
                         Bryan, OH 43506


                         Abigail Shirley
                         811 Thornwood Dr.
                         Apt. 4
                         Toledo, OH 43609


                         Abigail Singleton
                         19091 Brewster Rd.
                         Aurora, OH 44202


                         Abigail Spahr
                         1317 Wembly Rd.
                         Henrico, VA 23229


                         ABIGAIL STEVENSON
                         13690 COUNTY ROAD K
                         NAPOLEON, OH 43545


                         Abigail Vanalst
                         2204 Westbrook Dr.
                         Toledo, OH 43613


                         ABIGAIL WEAVER
                         923 KIRBY ST
                         LAKE CHARLES, LA 70601-5439


                         ABIGAIL WILSON
                         3499 CUTTER LANE
                         MAINEVILLE, OH 45039


                         ABIGAIL WIRFEL
                         21590 ROBINHOOD AVENUE
                         FAIRVIEW PARK, OH 44126


                         ABIGALE WILSON
                         8995 CARNATION RD SE
                         BERGHOLZ, OH 43908


                         ABIGAYLE HOWARD
                         8507 AVERY ROAD
                         BROADVIEW HEIGHTS, OH 44147




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2216 of 3613
                         Abiola Adenekan
                         3682 Double Rock Ln
                         Parkville, MD 21234


                         ABIOLA ADENEKAN
                         8434 GREENWAY RD APT B
                         PARKVILLE, MD 21234-5046


                         ABLAJAN HEYTAK
                         1233 CADY ST
                         MAUMEE, OH 43537


                         ABRAHAM BIBAS SIMON
                         355 NE 194TH LANE
                         MIAMI, FL 33179


                         Abraham Gbelawoe
                         1610 Nuttal Ave
                         Edgewood, MD 21040


                         Abraham Lamin
                         927 Lakeland Dr.
                         Westerville, OH 43081


                         ABREONA CABELL
                         9919 ROSEWOOD GLEN LANE
                         DINSMORE, FL 32219


                         ABYGAELLE NOEL
                         12900 GRIFFIN BLVD
                         MIAMI, FL 33161


                         ABYGAYL GARCIA
                         831 ARBOL VERDE CT
                         DALLAS, TX 75217


                         AC Consulting Services, Inc.
                         6625 Pearl Rd.
                         Cleveland, OH 44130


                         Academic Insurance Services
                         Attn: Angie Black
                         265 S. Federal Hwy.
                         Suite 196
                         Deerfield Beach, FL 33441



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2217 of 3613
                         ACADIAN AMBULANCE
                         190 E. Daliste Saloom Rd.
                         Lafayette, LA 70508


                         ACAIJA MORROW
                         224 NW 8TH AVE
                         DELRAY BEACH, FL 33444


                         Acheley Saint-Vilien
                         236 Tuscan Rd
                         Maplewood, NJ 07040-3029


                         ACIER RODRIGUEZ
                         17310 NW 80TH AVE.
                         HIALEAH, FL 33015


                         ACS PRIMARY CARE PHYS SW PA
                         3803 FM1092 Rd
                         Missouri City, TX 77459


                         ACS Primary Care Phys. Midwest
                         150 N. Eagle Creek Dr.
                         Lexington, KY 40509-1805


                         Action Orthopedic Spine & Pain Cent
                         57 Baker Blvd.
                         Akron, OH 44333


                         ADAM ABRAHAM
                         9290 JOHNSTON LN
                         CINCINNATI, OH 45242


                         ADAM ALEXANDER
                         1758 E TOWNSHIP ROAD 138
                         TIFFIN, OH 44883


                         Adam Borgman
                         2425 Wimbledon Park Blvd.
                         Toledo, OH 43617


                         ADAM CARLISLE
                         1445 PHILIP ST.
                         NEW ORLEANS, LA 70130




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2218 of 3613
                         Adam Chow
                         1916 Glendale Ave.
                         Toledo, OH 43614


                         Adam Cytlak
                         2585 Township Rd.
                         Van Buren, OH 45889


                         ADAM DAMEL
                         14919 HUMMEL RD. APT. 120
                         BROOK PARK, OH 44142


                         ADAM DENNY
                         840 BREATHITT AVENUE
                         COLUMBUS, OH 43207


                         ADAM DOWNING
                         6045 WAKEFIELD DR
                         SYLVANIA, OH 43560


                         ADAM FITZGERALD
                         394 EAST PIONEER TRAIL
                         AURORA, OH 44202


                         Adam Ford
                         1637 Ralworth Rd
                         Baltimore, MD 21218-2233


                         ADAM HANIFF
                         6220 PENFIELD LN
                         SOLON, OH 44139


                         ADAM HOLL
                         3760 SWEITZER ST NW
                         UNIONTOWN, OH 44685


                         Adam Mierzwa
                         157 Viola Ave.
                         Hubbard, OH 44425


                         ADAM MURRAY
                         4117 WEST 160TH STREET
                         CLEVELAND, OH 44135




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2219 of 3613
                         ADAM RISKO
                         4560 7TH STREET NW
                         CANTON, OH 44708


                         ADAM SEIF
                         20942 NE 37TH AVENUE
                         AVENTURA, FL 33180


                         Adam   Shemony
                         5420   N Ocean Dr.
                         Apt.   1405
                         West   Palm Beach, FL 33404


                         ADAM TRAORE
                         608D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Adam Wheeler
                         3062 River Rd.
                         Toledo, OH 43614


                         Adam Zemans
                         48 Lantern Lane
                         Windham, ME 04062


                         ADAMA TRAORE
                         608D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21218


                         ADARA JACKSON
                         1460 NORTH KANSAS STREET
                         WICHITA, KS 67214


                         Adauzoma Onyewuchi
                         229 Teapot Ct
                         Reisterstown, MD 21136


                         ADDIS BROWN
                         2801 W BANCROFT
                         MS 513
                         TOLEDO, OH 43606




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2220 of 3613
                         ADDISON BISHOP
                         28223 E BROADWAY ST
                         WALBRIDGE, OH 43465


                         ADDYSON MILLER-BROWN
                         14213 OXFORD DRIVE
                         MARYSVILLE, OH 43040


                         ADEARA PENNY
                         509 NE 38TH STREET
                         MIAMI, FL 33137


                         Adebayo Adepegba
                         2927 Muserbush Ct
                         Lanham, MD 20706-5515


                         Adebobola Owoseni
                         130-28 - 223rd St.
                         Springfield Gardens, NY 11413


                         ADEDAYO AKINHANMI
                         1700 EAST COLD SPRING LANE
                         BALTIMORE, MD 21251


                         Adedotun Ajayi
                         8784 Lincoln St.
                         Savage, MD 20763-9682


                         ADEKUNLE FALOLA
                         642 EAST BUCHTEL AVENUE
                         AKRON, OH 44304


                         ADEKUNLE FALOLA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ADEKUNLE FALOLA
                         634 E. BUCHTEL #316
                         AKRON, OH 44304


                         ADEL ABDELHADI
                         4177 RITA JOANNE LANE
                         COLUMBUS, OH 43230




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2221 of 3613
                         ADELAIDE GOODRICH
                         1645 BELL RD
                         CHAGRIN FALLS, OH 44022


                         Adellyn McPheron
                         5000 Tillamook Trl
                         Lima, OH 45805


                         ADEN JEMANEH
                         1104 WESTBROOK
                         IRVING, TX 75060


                         Adepeju Badru
                         2 Ballycruy Ct
                         Lutherville Timonium, MD 21093


                         Aderonke Oloyede
                         6616 Knottowood
                         Baltimore, MD 21214


                         ADESINA GBADEBO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ADESOLA OTUSANYA
                         3909 EAST SHORE ROAD
                         MIRAMAR, FL 33023


                         ADESOLA SALISU
                         1207 DURHAM DR
                         BALTIMORE, MD 21216


                         ADETOMIKE ADEYEMI
                         5001 CEDAR CROFT LN
                         BETHESDA, MD 20814-3919


                         ADEYSHA CROWDER
                         3203 GREENMEAD RD
                         BALTIMORE, MD 21239


                         Adiel Salazar
                         7007 - 23rd Ave
                         Hyattsville, MD 20783-2834




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2222 of 3613
                         ADITHYA RAJIV
                         493 SUMNER ST
                         AKRON, OH 44304


                         ADITHYA RAJIV
                         P.O. BOX 1350
                         SOUTH HALL, 517 A
                         AKRON, OH 44309


                         ADITYA GHATPANDE
                         590 E. BUCHTEL AVE. APT. 18
                         AKRON, OH 44304


                         ADITYA JINDAL
                         2200 HIGH STREET
                         SUITE 271
                         CUYAHOGA FALLS, OH 44221


                         ADITYA SURABHI
                         77 FIRHILL
                         APT #2B5
                         AKRON, OH 44304


                         ADITYA SURABHI
                         634 E BUCHTEL AVE APT 113
                         AKRON, OH 44304


                         ADITYA VALA
                         302
                         CHANTICLEER CIRCLE
                         NEW STANTON, PA 15672


                         ADIYA CALDWELL
                         25 S CHURCH RD UNIT 52
                         MAPLE SHADE, NJ 08052-3057


                         ADMIN OF EDUCATION FUND
                         31 Mcaslister Dr.
                         New Orleans, LA 70118


                         ADNISE WILLIAM
                         1138 NW 101ST ST
                         MIAMI, FL 33150-1337




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2223 of 3613
                         ADONIS POWELL
                         5817 WESLEYAN DRIVE
                         PO BOX B118
                         VIRGINIA BEACH, VA 23455


                         ADRA BROWN
                         4210 NW 24TH ST
                         LAUDERHILL, FL 33313


                         ADRALIQUE BYRDSONG
                         5910 NW 11TH AVENUE
                         MIAMI, FL 33127


                         ADRALIQUE BYRDSONG
                         5230 HOLLYWOOD BOULEVARD
                         APT 705
                         HOLLYWOOD, FL 33021


                         ADRIAN BRINGAS
                         15448 SW 143RD TER
                         MIAMI, FL 33196-6031


                         ADRIAN BROCK
                         8302 NORTH 14TH STREET
                         TAMPA, FL 33604


                         ADRIAN DEMUS
                         722 CEDAR RIDGE DRIVE
                         DUNCANVILLE, TX 75116


                         ADRIAN GRANT
                         1582 SYDNEY
                         MEMPHIS, TN 38108


                         ADRIAN MAINOO
                         1806 N WESTWOOD AVE APT C
                         TOLEDO, OH 43607


                         Adrian Prather
                         7833 Miller Fall Rd.
                         Derwood, MD 20855-1130


                         ADRIAN RIVERA
                         8615 NW 8ST APT423
                         MIAMI, FL 33126



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2224 of 3613
                         ADRIAN SAN EMETERIO
                         6363 SAINT CHARLES AVENUE
                         NEW ORLEANS, LA 70118


                         Adrian Wells
                         2015 Penmar Dr.
                         La Vergne, TN 37086


                         ADRIANA ATTWOOD
                         241 SE PARK STREET
                         APT #2
                         DANIA BEACH, FL 33004


                         ADRIANA COSTA DE OLIVEIRA
                         950 BRICKELL BAY DR.
                         AP 3706
                         MIAMI, FL 33131


                         ADRIANA FRECH
                         801 BRICKELL BAY DR APT 465
                         MIAMI, FL 33131


                         Adriana Henry
                         236 Seymour Ave.
                         Newark, NJ 07108


                         Adriana McKenzie
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251


                         ADRIANA OBESO
                         9460 SW 31 TERR
                         MIAMI, FL 33165


                         ADRIANA ROSERO
                         17990 SW 11TH CT
                         PEMBROKE PINES, FL 33029


                         ADRIANNA LOPEZ COLON
                         950 SW 57TH AVE
                         APT 813
                         WEST MIAMI, FL 33144




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2225 of 3613
                         ADRIANNA PEARCE
                         634 RANGER STREET
                         ROCKFORD, IL 61109


                         Adrianna Rhoden
                         1500 Pendridge Rd.
                         Apt. 306-D
                         Baltimore, MD 21239


                         ADRIANNE TACKITT
                         17890 STERLING GLEN LANE
                         CHAGRIN FALLS, OH 44023


                         ADRIEN BRYANT
                         3369 WINCHESTER ESTATES CIR
                         LAKELAND, FL 33810


                         ADRIENNE LEWIS
                         5304 LEITH RD
                         BALTIMORE, MD 21239-3513


                         Adrienne Rodriguez
                         3880 W Broward Blvd.
                         Apt. 204
                         Fort Lauderdale, FL 33312


                         ADRIENNE WATSON
                         11550 CROSSROADS CIR UNIT 189
                         MIDDLE RIVER, MD 21220-2997


                         ADRINE MITCHELL
                         1439 NORTHBROOK DR
                         LIMA, OH 45805


                         Adulin Prophete
                         1800 Baptist World Ctr Dr.
                         Nashville, TN 37207


                         ADURAGBEMI OKIJI
                         6308 WIMBLEDON CT
                         BALTIMORE, MD 21215


                         Advanced Medical Pricing Solutions
                         PO Box 921695
                         Norcross, GA 30010



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2226 of 3613
                         Advanced Medical Pricing Solutions
                         35 Technology Parkway S
                         Suite 100
                         Norcross, GA 30092


                         Advanced Pediatrics of Boca, LLC
                         9970 Central Park Blvd.
                         Ste. 203
                         Boca Raton, FL 33428


                         Advocate Health and Hospital
                         2025 Windor Dr.
                         Oak Brook, IL 60523


                         AERICKA DIXON
                         131 ROUNDWOOD COURT
                         PICKERINGTON, OH 43147


                         AESHA TRIPATHI
                         5472 E LEITNER DR
                         CORAL SPRINGS, FL 33067


                         AFIA BROBBLEY
                         1571 E 45TH ST
                         CLEVELAND, OH 44103


                         Afina Curtusan
                         29 Larkwood Ct.
                         Stafford, VA 22554


                         AFRIN JAHAN LOPA
                         552 BUCHTEL AVE
                         APT- 1
                         AKRON, OH 44304


                         AFRIN JAHAN LOPA
                         437, SUMNER STREET
                         APT- H
                         AKRON, OH 44304


                         Afsheen Qazi
                         5764 NW 122nd Way
                         Pompano Beach, FL 33076




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2227 of 3613
                         AFUA ADUSEI
                         10224 WETHERBURN RD
                         ELLICOTT CITY, MD 21042-1682


                         AFUA ATAA BOAKYEWAA AGYEKUM
                         5642 WOODMONT AVE
                         APT C
                         BALTIMORE, MD 21239


                         AGADA MICHAEL
                         873 NORTH MEADOWS CT APT B
                         COLUMBUS, OH 43229


                         AHHAB AHMATH
                         3808 S. COCHRAN AVENUE
                         BALDWIN HILLS, CA 90008


                         AHLEEL GARDNER
                         3203 ELMORA AVE
                         BALTIMORE, MD 21213


                         AHMAD AL-SYOOF
                         1202 SIBLEY RD
                         TOLEDO, OH 43615


                         Ahmad Jallow
                         1225 Linworth Ave.
                         Apt. 3A
                         Baltimore, MD 21239-4074


                         AHMAD SORAGHI
                         26 SOUTH ADAMS ST APT2
                         AKRON, OH 44304


                         AHMAD SORAGHI
                         581 E. BUCHTEL AVE
                         AKRON, OH 44304


                         AHMAN POTTER
                         1212 CHILEAN TEAL TERRACE
                         UPPER MARLBORO, MD 20774


                         AHMED ABDELNABY
                         6811 DULUTH AVE
                         DUNDALK, MD 21222-1111



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2228 of 3613
                         AHMED ALBAYATI
                         1333 OAK HILL CT APT 131
                         TOLEDO, OH 43614


                         AHMED ALI
                         649 VAN EVERETT AVE
                         AKRON, OH 44306


                         AHMED ALI
                         58 BOTNICK PLAZA
                         AKRON, OH 44301


                         AHMED ALZANBAQI
                         261 ELIZABETH PKWY
                         AKRON, OH 44304


                         AHMED ALZANBAQI
                         55 FIR HILL APARTMENT 12B2
                         AKRON, OH 44304


                         AHMED CALVO
                         20371 NW 32ND COURT
                         MIAMI GARDENS, FL 33056


                         AHMED ELGHRIANY
                         1368 LAFFER AVE
                         AKRON, OH 44305


                         AHMED MAHAMADI
                         525 CARROLL ST. APT 2D
                         AKRON, OH 44304


                         Ahmed Oun
                         3531 Secor Rd.
                         Apt. 128
                         Toledo, OH 43606


                         AHMED SAMSUDEEN
                         1023 SPANGLER WAY
                         BALTIMORE, MD 21205-3320


                         AHMED SHEIKH
                         615 SANDUSKY ST
                         DELAWARE, OH 43015




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2229 of 3613
                         AHMED WIQARE
                         31499 TURNBURRY COURT
                         WESTLAKE, OH 44145


                         Ahsan Bairam
                         224 Hilary Ln
                         Toledo, OH 43615


                         AHSAN RAMKARRAN
                         8511 SW 25TH CT.
                         HOLLYWOOD, FL 33025


                         AHSANUL KABIR SUMON
                         389 SHERMAN ST, APT 201
                         AKRON, OH 44311


                         Ahsley Fox
                         2413 Church St.
                         Evanston, IL 60201-3966


                         AIDA DENIS
                         14311 BISCAYNE BLVD
                         SUITE 2814
                         NORTH MIAMI, FL 33261


                         AIDA GAVILANES
                         583 VICTORIA AVE
                         AKRON, OH 44310


                         Aida Lupu
                         2112 N 32nd Ct.
                         Hollywood, FL 33021


                         AIDA SHAHROKHIAN
                         583 VICTORIA AVE
                         AKRON, OH 44310


                         AIDAN GENETTE
                         50606 BREDENBURY
                         MACOMB, MI 48044


                         AIDAN REILLY
                         5 RACHEL DR
                         RUTLAND, VT 05701-3770




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2230 of 3613
                         AIDAN STOUT
                         13689 ROCK POINT #101
                         BROOMFIELD, CO 80023


                         AILYN AVILES
                         7011 DESCARTES DRIVE
                         RICHMOND, TX 77407


                         AIMAD ALGBALI
                         77 FIR HILL 2B1
                         AKRON, OH 44304


                         AIMANOSI DAODU
                         5659 PURDUE AVENUE, APT. D
                         BALTIMORE, MD 21239


                         AIMANOSI DAODU
                         1700 E. COLDSPRING LANE
                         BALTIMORE, MD 21251


                         AIMEE FREEMAN
                         112 DEERFIELD DR
                         HOLLAND, OH 43528


                         Aimee Ingersoll
                         1215 Meadow Run
                         Akron, OH 44321


                         Aimee Wilber, CRNA
                         700 Childrens Dr.
                         Columbus, OH 43205


                         AIRIELL PURCELL
                         3446 DOLFIELD AVE
                         BALTIMORE, MD 21215-7245


                         AISEOSA OMOMA
                         7012 71ST COURT
                         CAPITOL HEIGHTS, MD 20743


                         AISHA COBB
                         4783 HUNTERS GREEN DR
                         FORT MYERS, FL 33905




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2231 of 3613
                         AISHA JOSEPH
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         AISHA SALMAN
                         1120 N WESTWOOD AVE APT 1211
                         TOLEDO, OH 43607


                         AISLINN MOBLEY
                         207 WEST AVE
                         DARIEN, CT 06820-4313


                         AISSATOU BALDE
                         815 BELMAR PASS
                         FAIRBURN, GA 30213


                         AIYA SMITH
                         306C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         AIYANA DAWKINS
                         7501 TARFLGAR CICLE
                         APT.259
                         HANOVER, MD 21076


                         Aiyanna Andrews
                         351 Oak Rd.
                         Glenside, PA 19038-3916


                         AJA LA-FLEUR-SCOTT
                         1150 REDMAN STREET
                         ORLANDO, FL 32839


                         AJAA WALKER
                         14253 NATCHEZ AVENUE
                         SAVAGE, MN 55378


                         Ajai Washington
                         4232 Indian head Hwy
                         Unit B
                         Indian Head, MD 20640




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2232 of 3613
                         AJANAE THOMAS
                         41 GARRISON CIR
                         WILLINGBORO, NJ 08046-3303


                         AJANI RILEY
                         9706 MEADOW LARK AVE
                         UPPER MARLBORO, MD 20772-3876


                         AJAY LINGIREDDY
                         26800 WOODMONT DR
                         APARTMENT #51
                         PERRYSBURG, OH 43551


                         Ajee Davis-Burley
                         2 Park Lane
                         Apt. 2A
                         Mount Vernon, NY 10552


                         AJITH DANIEL THOMAS
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         AJLA HRNIJIC
                         504B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         AK Endo
                         1 Akron General Ave.
                         Akron, OH 44307-2432


                         AKAYCIA CURRY
                         18125 BACK STRETCH LANE
                         TAMPA, FL 33647


                         AKEAL CHRISTIAN
                         19671 NW 34TH AVE
                         CAROL CITY, FL 33056


                         AKEBA AINGS
                         3013 GUADALUPE AVENUE
                         DALLAS, TX 75233




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2233 of 3613
                         AKEEM ALCIME
                         90 NE 69TH ST
                         MIAMI, FL 33138


                         AKEEM GBADEBO
                         1469 ALPHADA AVE APT D4
                         AKRON, OH 44310


                         AKEEM GBADEBO
                         1540 HYDE PARK AVE
                         AKRON, OH 44310


                         AKEEM LOFTON
                         3339 W ADAMS STREET 3RD
                         CHICAGO, IL 60624


                         AKEEM MYERS-BLAKNEY
                         2320 SIDNEY AVENUE
                         BALTIMORE, MD 21230


                         Akeem Woods
                         4507 Hamilton Ave.
                         Baltimore, MD 21206-3728


                         AKEIM MARSHALL
                         132 NW 16TH AVE.
                         POMPANO, FL 33069


                         AKEIM MARSHALL
                         112 NW 9TH TER
                         HALLANDALE, FL 33009


                         AKHENATON PEIRRE
                         1547 E. COLD SPRING LANE
                         BALTIMORE, MD 21218


                         AKHIL GUTTA
                         4243 W BANCROFT ST APT 205W
                         OTTAWA HILLS, OH 43615


                         AKHIL TEJ REDDY DANDU
                         77 FIR HL TOWERS APT #285
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2234 of 3613
                         Akiah Coleman
                         1104 Baker Ave
                         Gwynn Oak, MD 21207-4716


                         Akilah Khalfani
                         6803 Clubhouse Dr
                         Apt. C
                         Harrisburg, PA 17111


                         AKINTUNDE KADIRI
                         6408 SEDGWICK ST
                         ELKRIDGE, MD 21075


                         AKINWALE AKINSANYA
                         500 LARGO CENTER DR
                         A206
                         UPPER MARLBORO, MD 20774


                         AKIYA JAMES
                         4713 COUNTRY LANE APT F27
                         CLEVELAND, OH 44128


                         Akkeem Smith-Brown
                         20 Iris Cir.
                         Beacon, NY 12508-3920


                         AKM ARAFAT
                         590 E BUCHTEL AVE
                         APT 42
                         AKRON, OH 44304


                         Ako-Akeem Boyd
                         2412 Golders Green Ct
                         Windsor Mill, MD 21244-8083


                         AKOBALK
                         2427 CHEYENNE BLVD APT 5
                         TOLEDO, OH 43614


                         AKPABIO EKPEWOH
                         14427 GUNSTOCK COURT
                         SILVER SPRING, MD 20906




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2235 of 3613
                         Akram R Assaly, PA-C
                         3355 Glendale Ave.
                         Toledo, OH 43614


                         Akron Family Institute, Inc.
                         3469 Fortuna Dr.
                         Akron, OH 44312


                         Akron General Med Ctr
                         1 Akron General Ave
                         Akron, OH 44307


                         Akron General Medical Center
                         Dept. 781113
                         PO Box 78000
                         Detroit, MI 48278


                         Akron Neurology, Inc.
                         3632 Ridgewood Rd.
                         Akron, OH 44333


                         Akron Radiology, Inc.
                         400 Wabash Ave.
                         Akron, OH 44307


                         AKSHATA KULKARNI
                         1350 N HOWARD STREET
                         APT 510
                         AKRON, OH 44310


                         AKSHAY KUMAR PAKALA
                         55 FIR HILL ST APT 12B6
                         AKRON, OH 44304


                         AKSHAY KUMAR PAKALA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Akshith Dass
                         7121 Darcie Dr.
                         Hamilton, OH 45011




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2236 of 3613
                         AKUL YAJNIK
                         3795 SCHIRTZINGER RD
                         HILLIARD, OH 43026


                         AL HUSSEIN AL RASHDI
                         55 FIR HILL, APT. 7B11
                         AKRON, OH 44304


                         AL TABE
                         12904 NORTHAMPTON DR
                         BOWIE, MD 20721


                         ALAA ALHARBI
                         1460 BUCKINGHAM GATE BLVD.
                         CUYAHOGA FALLS, OH 44221


                         ALAA ALSAFFAR
                         6164 6TH AVENUE
                         KENT, OH 44240


                         ALAADDIN IBRAHIMY
                         86 WISE STREET
                         AKRON, OH 44304


                         Alabama Department of Revenue
                         Business Priv. Tax Section
                         PO Box 327320
                         Montgomery, AL 36132


                         ALAINA BEHNKE
                         636 TALL OAKS AVE.
                         LIMA, OH 45805


                         ALAINA THOMPSON
                         7891 STATE ROUTE 303
                         WINDHAM, OH 44288


                         ALAINNA CONROY
                         867 PELLEY DRIVE
                         CLEVELAND, OH 44109


                         ALAINNA SEPULVEDA
                         11343 TELEGRAPH RD
                         ERIE, MI 48133




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2237 of 3613
                         ALAN ARSLANIAN
                         371 RAINBOWS END
                         AURORA, OH 44202


                         ALAN GREEN
                         1913 W SHERMAN AVE
                         WEST PEORIA, IL 61604


                         Alana Cooper
                         97 Roosevelt Ave.
                         East Orange, NJ 07017


                         ALANA DEMPS
                         17240 NW 40TH AVE
                         MIAMI GARDENS, FL 33055


                         Alana Felix
                         12166 NW 46th St.
                         Pompano Beach, FL 33076


                         ALANIS SANTANA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ALANKAR RASTOGI
                         2200 HIGH ST APT 271
                         CUYAHOGA FALLS, OH 44221


                         ALANTRA MINES
                         31278 RIVA RIDGE ROAD
                         DOSWELL, VA 23047


                         ALAYNA MORRISON
                         3741 MAPLEWAY DR
                         TOLEDO, OH 43614


                         ALAZIA BUFFORD
                         6151 FROGGATT ST
                         ORLANDO, FL 32835


                         ALBERT DE LOS SANTOS
                         2702 HEATHER PL
                         SARASOTA, FL 34235




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2238 of 3613
                         Albert Adusei
                         4964 Brittany Court W
                         Columbus, OH 43229


                         ALBERT FUENTES
                         3236 W 77 PL
                         HIALEAH, FL 33018


                         ALBERT FUENTES
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ALBERT MONTANO
                         8181 NW SOUTH RIVER DRIVE
                         LOT E-520
                         MEDLEY, FL 33166


                         ALBERTA MAYFAIR ASARE YEBOAH
                         525 CARROLL STREET
                         APT 1B
                         AKRON, OH 44304


                         ALBERTO MAYORGA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ALBERTO MAYORGA
                         2431 NW 31TH ST
                         MIAMI, FL 33142


                         ALBIN ANDINO
                         4001 SW 52ND AVE
                         APT 105
                         HOLLYWOOD, FL 33023


                         ALDANA FOIGEL
                         3200 PALM TRACE LANDINGS DR. #910
                         DAVIE, FL 33314


                         ALDANA FOIGEL
                         3625 COLLEGE AVENUE
                         CULTURAL LIVING CENTER (CLC)
                         DAVIE, FL 33314




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2239 of 3613
                         ALDAR SELIMOVIC
                         550 KIELY BLVD
                         APT 73
                         SAN JOSE, CA 95117


                         Alea Shipp
                         16 Sunnyside Rd.
                         Silver Spring, MD 20910


                         ALEANDRA PINDER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ALEC ELDRIDGE
                         5996 BRIDLE PATH DR.
                         BARTLETT, TN 38134


                         ALEC FISHER
                         140 N GLENWOOD ST
                         WAUSEON, OH 43567


                         ALEC GENTLE
                         6148 ELMDALE ROAD
                         BROOK PARK, OH 44142


                         ALEC MARCINOWSKI
                         19890 TRAPPER TRAIL
                         STRONGSVILLE, OH 44149


                         Alec Mathew
                         329 Trail East
                         Pataskala, OH 43062


                         Alec Mueller
                         10074 Blade Rd.
                         Minerva, OH 44657


                         ALEC TRUCKOR
                         15385 COUNTY ROAD 2
                         METAMORA, OH 43540


                         ALEC VARTERESSIAN
                         836 LEUCADIA BLVD
                         ENCINITAS, CA 92024-2337




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2240 of 3613
                         Alec Wilkins
                         8629 Cable Line Rd.
                         Ravenna, OH 44266


                         ALECIA SAMPLES
                         1030 EXPLORER STREET
                         DUNCANVILLE, TX 75137


                         ALEJANDRA GONZALEZ ALVAREZ
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         ALEJANDRA PRECIADO
                         11730 SW 2 ST #12 APT 305
                         PEMBROKE PINES, FL 33025


                         ALEJANDRA VELASCO-VILLIANUEVA
                         406 SUMNER STREET
                         APT. C1
                         AKRON, OH 44304


                         ALEJANDRO GARCIA
                         10878 NW 51ST LN
                         DORAL, FL 33178-3929


                         ALEJANDRO JORGE
                         7080 SW 23RD STREET
                         APT. 212
                         MIAMI, FL 33155


                         Alejandro Serna-Gomez
                         129 Brookside Dr.
                         Duncanville, TX 75137


                         ALEJANDRO VELEZ
                         10570 NW 74 ST APT#303
                         MIAMI, FL 33178


                         ALEJANDRO VILLAFUERTE
                         2421 SOUTH CARRIER PARKWAY, APT 115
                         GRAND PRAIRIE, TX 75051


                         ALEKSEI VOISKOVICH
                         1064 NW 99TH AVENUE
                         PLANTATION, FL 33322



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2241 of 3613
                         ALEKSEI VOISKOVICH
                         1849 S OCEAN DR APT.1408
                         HALLANDALE BEACH, FL 33009


                         Alere Toxicology Services, Inc.
                         51 Sawyer Rd., Suite 200
                         Waltham, MA 02453-3448


                         Alessa Felix
                         12166 NW 46th St.
                         Pompano Beach, FL 33076


                         ALESSANDRA CONSTANTINIDES
                         1086 LONGVIEW
                         WESTON, FL 33326


                         Alessandra Krusciel de Moraes
                         656 Peregrine Dr.
                         Northwood, OH 43619


                         ALESSANDRA KRUSCIELDEMORAES
                         3414 DORR ST APT 405
                         TOLEDO, OH 43607


                         ALETHEIA SABA
                         1175 NEWELL LANE
                         MEDINA, OH 44256


                         Alex Betz
                         7970 County Rd. E
                         Apt. 5-2
                         Delta, OH 43515


                         ALEX BOTELLO
                         5445 LAFAYETTE PLAIN CITY ROAD
                         LONDON, OH 43140


                         Alex Calderone
                         4160 Hawksfield Cir.
                         Akron, OH 44321


                         ALEX ELLENBERGER
                         309 W BUCKEYE ST
                         CLYDE, OH 43410




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2242 of 3613
                         ALEX FULTZ
                         11213 FOREST LANE AVE
                         PICKERINGTON, OH 43147


                         ALEX HAIGLER
                         3630 RANCH ROAD APT 5-5
                         COLUMBIA, SC 29206


                         Alex Heban
                         351 Hillside Dr.
                         Rossford, OH 43460


                         Alex Howard
                         8202 Fernham Ln
                         District Heights, MD 20747-4503


                         Alex Johnson
                         4400 Bowleys Ln
                         #2B
                         Baltimore, MD 21206


                         ALEX KANIA
                         11115 WHITEWOOD DRIVE
                         NEWBURY, OH 44065


                         ALEX KLEINFEHN
                         2220 HIGH STREET
                         APT 619
                         CUYAHOGA FALLS, OH 44221


                         ALEX KOFI APPIAH
                         656 EAST BUCHTEL AVENUE
                         AKRON, OH 44304


                         ALEX KOFI APPIAH
                         195 WHEELER STREET
                         APARTMENT 106
                         AKRON, OH 44504


                         Alex M. Lam, MD, PA
                         600 N. Hiatus Rd., Ste. 105
                         Hollywood, FL 33026




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2243 of 3613
                         ALEX MAPP
                         2821 ODESA DR
                         MEDINA, OH 44256


                         ALEX MEEHAN
                         1994 BILLINGSLEY ROAD
                         COLUMBUS, OH 43235


                         ALEX NYARKO
                         56 SOUTH FORGE STREET
                         AKRON, OH 44304


                         ALEX OLIVER
                         1656 CASTLEFIELD ROAD
                         VIRGINIA BEACH, VA 23456


                         Alex Oyetunde
                         10 Days End Ct
                         Rosedale, MD 21237


                         ALEX RICE
                         577 SHADY LEDGE DR
                         AKRON, OH 44313


                         ALEX RODRIGUEZ
                         1005 ORLY DRIVE
                         KISSIMMEE, FL 34759


                         ALEX RODRIGUEZ
                         739 WINCHELL STREET SW
                         PALM BAY, FL 32908


                         ALEX SEYER
                         1305 HAWKINS CT
                         SAINT CHARLES, IL 60174


                         Alex Taylor
                         543 Clark Place
                         Uniondale, NY 11553


                         Alex Taylor
                         5 Westview Court
                         Thurmont, MD 21788




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2244 of 3613
                         ALEXA BOOHER
                         6560 RED BRUSH ROAD
                         RAVENNA, OH 44266


                         ALEXA BRAXTON
                         607 BERRYMANS LN
                         BALTIMORE, MD 21206


                         ALEXA FISHER
                         5038 CASCADE DR
                         POWELL, OH 43065


                         ALEXA LEIZ LEIZOREK
                         4334 HOBBS ROAD
                         GREENSBORO, NC 27410


                         ALEXA PERRY
                         8840 ROYAL OAK DR
                         HOLLAND, OH 43528


                         Alexa Sboticki
                         2801 W Bancroft
                         MS 513
                         Toledo, OH 43606


                         ALEXA SUBOTICKI
                         8662 STONE POST RD
                         SYLVANIA, OH 43560


                         ALEXA TORRES
                         P.O. BOX 2600082
                         PEMBROKE PINES, FL 33026


                         ALEXA WRIGHT
                         11235 S CUSTER RD
                         MONROE, MI 48161


                         ALEXA-KIARA MATTHEW
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ALEXANDER ANDRZEJEWSKI
                         6887 TAYLOR ROAD
                         HAMBURG, NY 14075




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2245 of 3613
                         ALEXANDER BAADER
                         583 E BUCHTEL AVE
                         AKRON, OH 44304


                         ALEXANDER BAADER
                         80 E EXCHANGE ST
                         APARTMENT 123D
                         AKRON, OH 44308


                         ALEXANDER BANNISTER, II
                         140 EASTON MANOR DR
                         MONROE, OH 45050


                         ALEXANDER BEAMS
                         4922 EASTWICK DR
                         TOLEDO, OH 43614


                         ALEXANDER BICK
                         3 FAIRWOOD AVE
                         NORWALK, OH 44857


                         ALEXANDER BOWSER
                         178 TOWNLINE ROAD
                         AURORA, OH 44202


                         Alexander Burns
                         7744 Woodstone Dr.
                         Maumee, OH 43537


                         ALEXANDER CONCHA
                         12945 SW 185 TER
                         MIAMI, FL 33177


                         Alexander Dang
                         610 Havens Corners Rd.
                         Columbus, OH 43230


                         ALEXANDER DISCENNA
                         28863 OREGON RD APT 81
                         PERRYSBURG, OH 43551


                         ALEXANDER GILSON
                         4839 WESTCLIFFE CT
                         SYLVANIA, OH 43560




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2246 of 3613
                         ALEXANDER GODZAK
                         14601 STATE ROUTE 613
                         VAN BUREN, OH 45889


                         ALEXANDER GONZALEZ
                         PO BOX 523443
                         MIAMI, FL 33152


                         ALEXANDER GONZALEZ
                         4925 ORDUNA DR
                         CORAL GABLES, FL 33146


                         ALEXANDER GRANISON
                         417 49TH STREET
                         WEST PALM BEACH, FL 33407


                         Alexander Haley
                         408 Lake Shore Dr.
                         Lebanon, OH 45036


                         ALEXANDER HARRINGTON
                         2209 HUNTINGDON AVENUE
                         BALTIMORE, MD 21211


                         Alexander Holden
                         1877 Scioto Pointe Dr.
                         Columbus, OH 43221


                         ALEXANDER MCCHESNEY
                         2750 OAKRIDGE CT
                         COLUMBUS, OH 43221


                         ALEXANDER NUNEZ
                         3916 STAGE COUCH TRAIL
                         DALLAS, TX 75241


                         ALEXANDER PAUL
                         7425 SW 34TH STREET ROAD
                         MIAMI, FL 33155


                         ALEXANDER PERRELLA
                         19843 STOUGHTON DRIVE
                         STRONGSVILLE, OH 44149




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2247 of 3613
                         ALEXANDER POPE
                         14490 CENTERBURG RD
                         SUNBURY, OH 43074-9711


                         ALEXANDER RAMART
                         535 E WATERFRONT DRIVE #7117
                         HOMESTEAD, PA 15120


                         ALEXANDER ROGGE
                         163 RAINBOW DRIVE
                         #6348
                         LIVINGSTON, TX 77399-1063


                         ALEXANDER ROSZMAN
                         7845 WESTWOOD RD
                         FINDLAY, OH 45840


                         ALEXANDER SAVAGE
                         7746 QUAKER CT
                         WEST CHESTER, OH 45069


                         Alexander Smith
                         7311 Geirman Rd.
                         Maybee, MI 48159


                         ALEXANDER SMITH
                         7227 EYLER DR
                         SPRINGBORO, OH 45066


                         ALEXANDER SMITH
                         2270 W BUNCHE PARK DR
                         OPA LOCKA, FL 33054


                         Alexander Stevens
                         2741 Horseshoe Rd.
                         Delaware, OH 43015


                         ALEXANDER SYMONETTE
                         8504 ROCKWELL DR
                         CLINTON, MD 20735-2654


                         ALEXANDER TAYLOR
                         297 PROVIDENCE DR
                         MEDINA, OH 44256




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2248 of 3613
                         Alexander Thompson
                         6900 SW 39th St.
                         Apt. 306J
                         Fort Lauderdale, FL 33314


                         ALEXANDER THOMPSON
                         4673 HEATHER RIDGE
                         HILLIARD, OH 43026


                         ALEXANDER WARREN-GREEN
                         46064 SPINNING WHEEL DRIVE
                         CANTON, MI 48187


                         ALEXANDRA AZCUY
                         27220 SW 165 AVE
                         HOMESTEAD, FL 33031


                         ALEXANDRA AZCUY
                         28 ALMERIA AVENUE, UNIT # 1
                         CORAL GABLES, FL 33134


                         ALEXANDRA BERRY
                         946 DOCK ROAD
                         MADISON, OH 44057


                         Alexandra Brown
                         30 Donald St
                         Bloomfield, NJ 07003


                         ALEXANDRA BURREL
                         624 E LINCOLN AVE
                         MUSKEGON HTS, MI 49444


                         ALEXANDRA BUTLER
                         3713 REISTERSTOWN RD
                         BALTIMORE, MD 21215


                         ALEXANDRA CHAZALEH
                         2 BRAMBLE BUSH COURT
                         WOODRIDGE, IL 60517


                         ALEXANDRA DUCKSWORTH
                         1010 COASTAL CIRCLE
                         OCOEE, FL 34761




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2249 of 3613
                         ALEXANDRA FORD
                         1130 4 SEASONS DR APT 1
                         TOLEDO, OH 43615


                         ALEXANDRA FULTSGANEY
                         4430 N. HOLLAND SYLVANIA RD.
                         APT. 4251
                         TOLEDO, OH 43623


                         Alexandra Ghazaleh
                         2 Bramble Bush Court
                         Woodridge, IL 60517


                         ALEXANDRA GOMEZ
                         6271 BINLEY WOODS
                         MORROW, OH 45152


                         ALEXANDRA HARPER
                         2223 GREEN CEDAR DRIVE
                         BEL AIR, MD 21015


                         ALEXANDRA HAYES
                         3051 BLUEBIRD LANE
                         APT 104
                         MEBANE, NC 27302


                         ALEXANDRA KHAMISSIAN
                         16820 NW 82ND AVENUE
                         MIAMI LAKES, FL 33016


                         ALEXANDRA KIVNICK
                         814 23RD ST
                         SANTA MONICA, CA 90403


                         Alexandra Luby
                         4068 Stonebridge Blvd.
                         Akron, OH 44321


                         ALEXANDRA MENDEZ
                         12600 SW 78 AVE
                         MIAMI, FL 33156


                         ALEXANDRA MURRAY
                         224 WEST NORTH AVENUE
                         EAST PALESTINE, OH 44413



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2250 of 3613
                         ALEXANDRA NARDO
                         18020 CINNAMON TRAIL
                         CHAGRIN FALLS, OH 44023


                         ALEXANDRA NEWELL
                         16727 NW 12TH ST
                         PEMBROKE PINES, FL 33028


                         ALEXANDRA PEREZ
                         5239 CHATEAUGAY DR
                         MASON, OH 45040


                         ALEXANDRA PETRUZZELLI
                         33 BORTON AVENUE
                         AKRON, OH 44302


                         ALEXANDRA PETRUZZELLI
                         920 LAGO MAR LANE
                         BOCA RATON, FL 33431


                         ALEXANDRA ROSS
                         525 CARROLL ST, #3B
                         AKRON, OH 44304


                         ALEXANDRA SNYDER
                         2858 NORTH BRIX AVENUE
                         FRESNO, CA 93722


                         Alexandra Sutula
                         4430 N Holland Sylvania Rd.
                         Apt. 4251
                         Toledo, OH 43623


                         ALEXANDRE LOUISDHON
                         842 NE 209 STREET APT 203
                         MIAMI, FL 33179


                         ALEXANDREA NOWLIN
                         404A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2251 of 3613
                         ALEXANDREA NOWLIN
                         308C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ALEXANDRIA CREECH
                         7205 HOWLAND PL
                         HUBER HEIGHTS, OH 45424-3148


                         ALEXANDRIA CRICKLOW-BRADSHAW
                         5304 LEITH RD.
                         APT 2E
                         BALTIMORE, MD 21239


                         ALEXANDRIA FERGUSON
                         202 S JIM MILLER RD
                         DALLAS, TX 75217-5998


                         Alexandria Gardner
                         10700 John Russell Rd
                         Charlotte, NC 28213-5222


                         ALEXANDRIA GREEN
                         461 LEISURE DRIVE
                         CEDAR HILL, TX 75104


                         ALEXANDRIA MCCULLOUGH
                         1217 S DIXIE HWY W
                         APT 207
                         POMPANO BEACH, FL 33060


                         ALEXANDRIA PETERSON
                         4807 WESTPARKWAY
                         BALTIMORE, MD 21229


                         ALEXANDRIA PHILLIPS-SANFILIPPO
                         10623 KIRKHALL DRIVE
                         HOUSTON, TX 77089


                         ALEXANDRIA SIGGERS
                         137 STONE RIDGE WAY
                         BEREA, OH 44017




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2252 of 3613
                         ALEXANDRIA SMITH
                         1243 WEATHERVANE LANE
                         APT 3C
                         AKRON, OH 44313


                         ALEXANDRIA STEWART
                         407 ZINNIA CT.
                         BEL AIR, MD 21015


                         Alexandria Wingate
                         4010 Pinewood Ave
                         Baltimore, MD 21206


                         ALEXANDRIA YOUNG
                         1420 MINUET LANE
                         DALLAS, TX 75241-4520


                         Alexi Kamer
                         3414 Dorr St.
                         Apt. 137
                         Toledo, OH 43607


                         ALEXIA ALLEN-HENDERSON
                         752 NW 7TH STREET
                         HALLANDALE, FL 33009


                         ALEXIA CHIRINO
                         3510 W 80TH ST UNIT 201
                         HIALEAH, FL 33018


                         ALEXIA KEMERLING
                         123 GLENWOOD BOULEVARD
                         MANSFIELD, OH 44906


                         ALEXIA LYLES-MURRAY
                         832 EAST TIFFANY DRIVE
                         WEST PALM BEACH, FL 33407


                         ALEXIA MILLER
                         408 NW 15TH AVENUE
                         FORT LAUDERDALE, FL 33311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2253 of 3613
                         ALEXIA MILLER
                         1514 NORTH WEST 3RD STREET
                         BUILDING 7
                         FORT LAUDERDALE, FL 33311


                         ALEXIA SMITH
                         5382 VILLAGE LANE
                         FORT WORTH, TX 76119


                         ALEXIA SMITH
                         3304 VALLEY FORGE TRAIL
                         FORT WORTH, TX 76140


                         ALEXIA WOODLEY
                         798 NORTH VINE STREET
                         FOSTORIA, OH 44830


                         ALEXIS ADELTA
                         8323 VERDANT DR
                         WEST CHESTER, OH 45069


                         ALEXIS ARCHER
                         5400 NW 18TH PLACE
                         CITY OF SUNRISE, FL 33313


                         ALEXIS BRYANT
                         5817 WESLEYAN DRIVE
                         PO BOX B130
                         VIRGINIA BEACH, VA 23455


                         ALEXIS BULLINS
                         5817 WESLEYAN DRIVE
                         PO BOX B142
                         VIRGINIA BEACH, VA 23455


                         ALEXIS CONWAY
                         2942 ESSEX ROAD
                         WANTAGH, NY 11793


                         ALEXIS DAMIANOS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2254 of 3613
                         ALEXIS DIXON
                         150 NE 23RD CT
                         POMPANO BEACH, FL 33060


                         Alexis Ferguson
                         11322 River Run Lane
                         Berlin, MD 21811


                         ALEXIS GANDARILLA
                         4430 NORTH HOLLAND SYLVANIA RD
                         APT 4228
                         TOLEDO, OH 43623


                         ALEXIS GEORGIEFF
                         8947 BUERK DR
                         TEMPERANCE, MI 48182


                         Alexis Girvan
                         4851 Gail Ct.
                         Trenton, MI 48183


                         ALEXIS GOODING
                         1900 N BAYSHORE DRIVE
                         UNIT 3809
                         MIAMI, FL 33132


                         ALEXIS GREEN
                         1367 MEADOWBROOK BOULEVARD
                         STOW, OH 44224


                         ALEXIS HANDLEY
                         322 S CLEVELAND AVE
                         MOGADORE, OH 44260


                         ALEXIS HARRIS
                         2116 4TH AVE
                         WINDSOR MILL, MD 21244


                         ALEXIS HIJOS
                         9822 SHEPARD PL
                         WELLINGTON, FL 33414


                         ALEXIS HIRSCH
                         10865 GROSS DRIVE
                         PARMA, OH 44130



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2255 of 3613
                         ALEXIS HIRSCH
                         576 MAPLEWOOD DR.
                         BRUNSWICK, OH 44212


                         ALEXIS HOGAN
                         27 ARGYLE RD APT 4C
                         BROOKLYN, NY 11218-2919


                         ALEXIS HORTON
                         19 MELKEN CT
                         NOTTINGHAM, MD 21236


                         ALEXIS JOHNSON
                         3138 MARCH LANE
                         GARLAND, TX 75042


                         Alexis King
                         6805 E Nashway
                         West Bloomfield, MI 48322


                         ALEXIS KNIGHT-KEMP
                         182 PARKER AVE
                         MAPLEWOOD, NJ 07040-1838


                         ALEXIS LEOMBRUNO
                         6911 HIGHLAND DRIVE
                         INDEPENDENCE, OH 44131


                         ALEXIS MATIP
                         202A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ALEXIS MCKEE
                         3482 APPLE VALLEY DRIVE
                         HOWARD, OH 43028


                         ALEXIS MODZELESKY
                         410 NW 68th Ave.
                         Apt. 205
                         Fort Lauderdale, FL 33317


                         ALEXIS MURRELL
                         5803 BARNES DR
                         CLINTON, MD 20735



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2256 of 3613
                         ALEXIS NAVARROSWARTZ
                         3158 MIDDLESEX DR APT B
                         TOLEDO, OH 43606


                         Alexis Newman
                         930 Meghann Lane
                         Waxahachie, TX 75167


                         Alexis Overly
                         4 Timberlane Dr.
                         Chillicothe, OH 45601


                         Alexis Pahulu
                         6104 Barbara Ln
                         Brookpark, OH 44142-2705


                         ALEXIS PERKINS
                         12101 CORBETT
                         DETROIT, MI 48213


                         ALEXIS PERKINS
                         21283 VERMANDER
                         CLINTON TOWNSHIP, MI 48035


                         ALEXIS PIERCE
                         11612 SUMMER OAK DR
                         GERMANTOWN, MD 20874-1935


                         ALEXIS POLCAWICH
                         721 31ST ST NW
                         CANTON, OH 44709


                         ALEXIS POLCAWICH
                         423 OLIVER DRIVE
                         ELIZABETH, PA 15037


                         Alexis Revelles
                         710 Independence Dr.
                         Laredo, TX 78043


                         ALEXIS RITTER
                         8770 EASY STREET NW
                         MASSILLON, OH 44646




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2257 of 3613
                         ALEXIS ROBINSON
                         105 BRIAR HEATH CIRCLE
                         DAYTON, OH 45415


                         Alexis Salsbury
                         14121 Buckland Holden Rd.
                         Wapakoneta, OH 45895


                         ALEXIS SMITH
                         3113 N W 52ND STREET
                         MIAMI, FL 33142


                         ALEXIS THOMAS
                         12345 BAKER MILL ROAD
                         SEAFORD, DE 19973


                         ALEXIS VICK
                         3238 RAVENWOOD BLVD
                         TOLEDO, OH 43614


                         ALEXIS WEI
                         1673 RIDGEHILL LN
                         LIMA, OH 45805


                         ALEXIS WELLS-GRIFFIN
                         4826 BUTTERFIELD RD
                         ARLINGTON, TX 76017


                         ALEXIS WHITE
                         7204 S ROCKWELL STREET
                         CHICAGO, IL 60629


                         ALEXIS WOJTOWICZ
                         179 ERIE STREET
                         CONNEAUT, OH 44030


                         Alexis Young
                         807 Windward Way
                         Columbus, OH 43230


                         ALEXIUS BROWN
                         8114 FORCE AVENUE
                         CLEVELAND, OH 44105




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2258 of 3613
                         Alexsandra Litowsky
                         PO Box 50016
                         Pompano Beach, FL 33074


                         ALEXUS ACTON
                         210 WEST NORTH STREET
                         PO BOX 136
                         WEST MANCHESTER, OH 45382


                         Alexus Cravens
                         21698 N Dixie Hwy
                         Bowling Green, OH 43402


                         ALEXUS DAVIS
                         1451 WASHINGTON AVE APT 8B
                         BRONX, NY 10456-1945


                         Alexus Kacan
                         4004 Dublin Rd.
                         Winterville, NC 28590


                         ALEXUS SCHARKLEY
                         1609 BECKIER DRIVE
                         KILLEEN, TX 76543


                         ALEXXIS KEARNS GROMINSKY
                         145 ANNADALE AVE
                         AKRON, OH 44304


                         ALEXXUS SHAW
                         4733 HAAS DR
                         DALLAS, TX 75216


                         ALEXYA SOTO
                         819 BRETON DRIVE
                         GLENN HEIGHTS, TX 75154


                         ALEYNA GEE
                         3995 MEADOW GATEWAY
                         BROADVIEW HEIGHTS, OH 44147


                         ALFONSO PEARSON
                         204A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2259 of 3613
                         ALFONSO SANTOS
                         554 SAN ESTEBAN AVE
                         CORAL GABLES, FL 33146


                         ALFRED LAVEIST
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ALFREDO BLANCA DO SANTOS
                         3358 W 97TH STREET
                         HIALEAH, FL 33018


                         ALFREDO BLANCA DOS SANTOS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         ALFREDO MOSQUERA
                         406 SUMNER ST
                         APT B10
                         AKRON, OH 44304


                         ALFREDO RAMOS TOLLINCHI
                         3660 N 56TH AVE, APT # 622
                         HOLLYWOOD, FL 33021


                         ALHAJI AMIDU JALLOH
                         5 VIEWRIDGE DRIVE
                         APT. J
                         BALTIMORE, MD 21236


                         ALHAJI AMIDU JALLOH
                         1531 PENTRIDGE ROAD
                         APT. 201A
                         BALTIMORE, MD 21239


                         ALHAMBRA MEDICAL GROUP
                         7100 W 20th Ave.
                         HIALEAH, FL 33016


                         ALI ABOUALAIWI
                         2571 WEST VILLAGE DR
                         TOLEDO, OH 43614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2260 of 3613
                         ALI AL RASHDI
                         55 FIR HILL, APT. 7B11
                         AKRON, OH 44304


                         ALI AL-KHATIB
                         25582 WEST HEDGEWOOD DRIVE
                         WESTLAKE, OH 44145


                         ALI ALMAMLUK
                         10500 SW 108 AVE
                         APT# B416
                         MIAMI, FL 33176


                         ALI AMMAR
                         590 E. BUCHTEL AVE APT 25
                         AKRON, OH 44304


                         ALI ASSAAD
                         4616 IMPERIAL DRIVE
                         TOLEDO, OH 43623


                         ALI EL
                         7033 CINNAMON TEAL CT
                         TOLEDO, OH 43617


                         Ali Eltatawy
                         7033 Cinnamon Teal Ct.
                         Toledo, OH 43617


                         ALI FAROOQUI
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         ALI GHAMLOUSH
                         2642 MIDDLESEX DR
                         TOLEDO, OH 43606


                         ALI JAVADI
                         25400 ROCKSIDE ROAD, APT 620
                         BEDFORD HEIGHTS, OH 44146


                         ALI JUNEJO
                         HOUSE NO. 108, AHMED BARRISTER ROAD
                         KARACHI, SINDH, OH 75400




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2261 of 3613
                         ALI KHANAT
                         17827 LAKE AZURE WAY
                         BOCA RATON, FL 33496


                         ALI REZA DANESHKHAH
                         590 EAST BUCHTEL AVE. APT. 47
                         AKRON, OH 44304


                         ALI SAID
                         1433 APPOMATTOX DR
                         MAUMEE, OH 43537


                         ALI SAMI ABOU-ALAIWI
                         2571 WEST VILLAGE DR
                         TOLEDO, OH 43614


                         ALI SHAHZAD CHAUDHRY
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         ALI SULTTAN
                         1314 W BROAD ST APT A1
                         COOKEVILLE, TN 38501


                         ALI TOPCU
                         701 EDWARD AVE.
                         CUYAHOGA FALLS, OH 44221


                         ALI YAACOUB
                         2453 MEADOWWOOD DRIVE
                         TOLEDO, OH 43606


                         ALIA KNIGHT-KEMP
                         182 PARKER AVENUE
                         MAPLEWOOD, NJ 07040


                         ALIA SCRIVEN
                         424 EAST FEDERAL ST
                         BALTIMORE, MD 21202


                         ALIA VINES
                         409 MCARTHUR DRIVE
                         KILLEEN, TX 76541




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2262 of 3613
                         ALIAS CONEY
                         377 CROSS STREET
                         AKRON, OH 44311


                         ALICE GIBBS
                         2139 8TH STREET
                         CUYAHOGA FALLS, OH 44221


                         ALICE MANU
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Alice Mendelson, MD
                         36622 Five Mile Rd. #101
                         Livonia, MI 48154


                         ALICIA ARCHER
                         5400 NW 18 PLACE
                         CITY OF SUNRISE, FL 33313


                         ALICIA CORBO
                         22610 SW 103 AVE
                         MIAMI, FL 33190


                         ALICIA DEMBKOWSKI
                         4624 SECOR RD
                         TOLEDO, OH 43623


                         ALICIA MARSHALL
                         4101 GLENBROOK DRIVE
                         RICHARDSON, TX 75082


                         ALICIA MAYE
                         15791 SW 53RD CT
                         MIRAMAR, FL 33037


                         Alicia Smith
                         5715 Simonds Ave
                         Apt. A
                         Baltimore, MD 21215


                         ALICIA TORRES
                         19662 NW 59TH PLACE
                         HIALEAH, FL 33015




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2263 of 3613
                         Alicia Young
                         7581 NW 86th Terrace
                         Apt. 103
                         Fort Lauderdale, FL 33321


                         ALICIA YOUNG
                         PO BOX 173324
                         HIALEAH, FL 33017


                         ALIDA BUSTOS
                         19146 NW 67 PL
                         HIALEAH, FL 33015


                         ALINA CONNIE
                         8944 MANGO AVE
                         MORTON GROVE, IL 60053


                         ALINA MILLE
                         4463 LEXINGTON RIDGE DRIVE
                         MEDINA, OH 44256


                         ALINA SCHULHOFER
                         6080 SW 24TH PLACE APT 302
                         DAVIE, FL 33314


                         ALIREZA BAGHERI RAJEONI
                         80 E. EXCHANGE ST. APT 222-B
                         AKRON, OH 44308


                         ALISA FOWLER
                         703 N AUSTIN BLVD
                         CHICAGO, IL 60644


                         ALISA PERKINS
                         12101 CORBETT STREET
                         DETROIT, MI 48213


                         ALISA TSYPIN
                         493 GAGE ST APT 2
                         AKRON, OH 44311


                         ALISHA COATES
                         1485 CANTWELL ROAD
                         WINDSOR MILL, MD 21244




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2264 of 3613
                         ALISHA FOSTER
                         817 FOXMOORE COURT
                         VIRGINIA BEACH, VA 02346-2526


                         ALISHA SPIRKO
                         2573 3RD ST
                         CUYAHOGA FALLS, OH 44221


                         ALISIA WILSON
                         525 GRANDVIEW AVE.
                         OTTUMWA, IA 52501


                         ALISON BARBIERO
                         1204 E CUMBERLAND AVE
                         APT 420
                         TAMPA, FL 33602


                         Alison Hughes
                         2441 Greenwood Dr.
                         Janesville, WI 53546


                         Alison P. Southern, MD
                         525 E Market St.
                         Akron, OH 44304


                         ALISSA ALLISON
                         1730 KENSINGTON RD
                         TOLEDO, OH 43607


                         ALISSA YOUNG
                         2150 NW 4TH STREET
                         FORT LAUDERDALE, FL 33311


                         ALISSE LAGGER
                         3843 SYLVANWOOD DR
                         SYLVANIA, OH 43560-3927


                         ALIVIA GRIFA
                         2842 ARCHWOOD PLACE
                         CUYAHOGA FALLS, OH 44221


                         ALIVIA TAVERNIER
                         4123 AMY BROOKE CIR
                         BELLBROOK, OH 45305




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2265 of 3613
                         ALIX CASSAGNOL
                         2132 CHIPPEWA PL
                         SILVERSPRING, MD 20906


                         ALIX TROPNAS
                         8565 SW 152ND AVE
                         128
                         MIAMI, FL 33193


                         ALIYA CONLEY
                         2896 YOST CT
                         EDGEWOOD, MD 21040-3434


                         ALIYA KINGWOOD
                         1323 EAST EAGER STREET
                         BALTIMORE, MD 21205


                         ALIYAH AL-KARIM
                         5911 TOSCANA DRIVE
                         APT 1114
                         DAVIE, FL 33314


                         ALIYAH BENSON
                         3585 NORMANDY ROAD, UPPER
                         SHAKER HEIGHTS, OH 44120


                         ALIYAH BLAINE
                         406C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ALIYAH LABOY
                         5639 PATTILLO WAY
                         LITHONIA, GA 30058


                         ALIYAH WATSON
                         1230 E LANVALE ST
                         BALTIMORE, MD 21202


                         ALJANAT SANNI
                         3815 64TH AVE APT 204
                         HYATTSVILLE, MD 20784-1854




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2266 of 3613
                         Allahsha Farmer
                         2709 Radford St.
                         Alexandria, VA 22302


                         Allan Cameron
                         142 - 23rd St.
                         Apt. 908
                         Toledo, OH 43604


                         ALLAN KLUTTZ
                         5611 SW 38TH STREET
                         DAVIE, FL 33314


                         Allana Snead
                         6610 Birchwood Ave
                         Baltimore, MD 21214


                         ALLEGRA ALLEN
                         716 ROBINLYNN STREET
                         MESQUITE, TX 75149


                         ALLEN GATLING
                         505D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ALLEN MATHIS
                         346 LAUREL LANE
                         WADSWORTH, OH 44281


                         ALLEN METELLUS
                         2373 NW 151ST ST
                         OPA LOCKA, FL 33054


                         ALLEN PETERSON
                         11 MARCHMONT LANE
                         WILLINGBORO, NJ 08046


                         Allergy & Asthma Care of the PB
                         500 University Blvd., Ste. 116
                         Jupiter, FL 33458




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2267 of 3613
                         ALLERGY AND ASTHMA ASSOCIATES
                         7800 SW 87TH AVE
                         SUITE C-340
                         Miami, FL 33173


                         Allergy Asthma Associates of Southe
                         900 East Ocean Blvd.
                         Building D, Suite 334
                         Stuart, FL 34994


                         Allergy Asthma Associates, Inc.
                         10597 Mongomery Rd., Ste. 200
                         Cincinnati, OH 45242


                         Allicia Maye
                         15971 SW 53rd Ct.
                         Key Largo, FL 33037


                         Allie Atkinson
                         74 Rudy Rd.
                         Mansfield, OH 44903


                         Allied Dermatology & Skin Surgery
                         3624 W. Market St.
                         Akron, OH 44333


                         ALLIED PHYSICIANS GROUP PLLC
                         LOCKBOX 10280
                         NEW YORK, NY 10003


                         Allisha Ali
                         3402 Mallery St.
                         Flint, MI 48504


                         Allison Bratcher
                         2133 Birkdale Rd.
                         Toledo, OH 43615


                         Allison Brooks
                         25 Greenbriar Dr.
                         Uniontown, PA 15401


                         ALLISON BROWN
                         1184 EMERY RIDGE DR
                         BATAVIA, OH 45103



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2268 of 3613
                         ALLISON DERICO
                         12455 TURTLE DOVE PL
                         WALDORF, MD 20602-1406


                         Allison Dunn
                         1154 Four Seasons Dr.
                         Apt. 5
                         Toledo, OH 43615


                         ALLISON FATHBRUCKNER
                         233 BENDELOW COURT
                         DELAWARE, OH 43015


                         ALLISON FERNANDEZ
                         5817 WESLEYAN DRIVE
                         PO BOX A487
                         VIRGINIA BEACH, VA 23455


                         ALLISON FERNANDEZ
                         631 PRICES DRIVE
                         CRESCO, PA 18326


                         ALLISON GULLINGSRUD
                         2133 BIRKDALE RD
                         TOLEDO, OH 43615


                         ALLISON KERN
                         370 KERN RD.
                         WATERFORD, OH 45786


                         ALLISON KLEMAN
                         25223 MORRIS SALEM RD
                         CIRCLEVILLE, OH 43113


                         ALLISON LOMBARDO
                         1344 WEATHERVANE LANE APT 2A
                         AKRON, OH 44313


                         ALLISON MCCOY
                         6514 LARE RD
                         CONVOY, OH 45832


                         Allison Pavlik
                         2504 Bazetta Rd. NE
                         Warren, OH 44481-9328



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2269 of 3613
                         ALLISON PEREZ
                         1979 WEST 93RD STREET
                         CLEVELAND, OH 44102


                         ALLISON RAPETTI
                         7101 SW 109 CT
                         MIAMI, FL 33173


                         Allison Robbins
                         5388 Brickleberry Way
                         Douglasville, GA 30134


                         ALLISON SLUTZ
                         27432 WINONA ROAD
                         SALEM, OH 44460


                         ALLISON TESKE
                         1445 AVONDALE DR
                         GREEN BAY, WI 54313


                         ALLISON VANNOY
                         5505 MENNONITE ROAD
                         MANTUA, OH 44255


                         Allison Zimmerman
                         4430 N Holland Sylvania Rd.
                         Toledo, OH 43623


                         ALLIYAH GORDON
                         364 ALDEBURGH AVE
                         SOMERSET, NJ 08873-4842


                         ALLIYAH SANDS
                         146 HAWTHORN DRIVE
                         CLAYTON, NC 27520


                         ALLJAHNI MACK
                         5 FOREST AVENUE
                         VALLEY STREAM, NY 11581


                         Allyse Harrington
                         872 Rivanna River Reach
                         Chesapeake, VA 23320




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2270 of 3613
                         ALLYSE RUTTER
                         416 GLENVIEW DRIVE
                         FOSTORIA, OH 44830


                         ALLYSON WENTWORTH
                         209 CURTIS CT
                         STEWARTSVILLE, NJ 08886


                         ALLYSON WHARTON
                         1135 NORTHWOOD CIR
                         NEW ALBANY, OH 43054


                         ALOMZI SIWELA
                         4122 ANDERSON WOODS DR
                         JACKSONVILLE, FL 32218


                         ALON THOMAS
                         5470 NW 176TH ST
                         MIAMI, FL 33055


                         ALONTE WRIGHT
                         1140 EAST 42ND PLACE, APT1A
                         CHICAGO, IL 60653


                         Alonzia Battle
                         4524 Springstead Trl
                         Antioch, TN 37013


                         ALONZO HAM
                         2421 SW 48TH AVENUE
                         WEST PARK, FL 33023


                         ALONZO SMALL
                         4929 MELINDA DRIVE
                         FOREST HILL, TX 76119


                         Alpha Misbahou-Jalloh
                         11305 Birkdale Ct
                         Bowie, MD 20721


                         ALPHI LEWIS
                         219-13 114 ROAD
                         CAMBRIA HEIGHTS, NY 11411




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2271 of 3613
                         ALTANEIO FERGUSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ALTHEA WRIGHT
                         19515 NW 38TH CT
                         MIAMI GARDENS, FL 33055


                         ALTORIA ANDERS
                         1611 WEST 16TH STREET
                         RIVIERA BEACH, FL 33404


                         ALVIN ANDERSON
                         14821 JACKSON ST
                         MIAMI, FL 33176


                         ALVIN DAVIS
                         124 NW 40TH CT
                         APT 3
                         OAKLAND PARK, FL 33309


                         Alvin Ilechie
                         8201 Climbing Fern Ct.
                         Bowie, MD 20715


                         ALVIN NNABUE
                         1646 BOND RD
                         PARKTON, MD 21120


                         ALWALEED ALREMAIH
                         1835 ASHTON LANE
                         APT #118
                         KENT, OH 44240


                         ALYSA GIUDICI
                         2058 EMENS DRIVE
                         MUSKEGON, MI 49444


                         ALYSA GRINDLINGER
                         40 ROWLAND AVE HWCC BOX # 3248
                         DELAWARE, OH 43015


                         ALYSE GILLENTINE
                         13304 CROCUS AVENUE NW
                         HARTVILLE, OH 44632



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2272 of 3613
                         ALYSIA HARRIS
                         4130 EAST 104TH STREET
                         CLEVELAND, OH 44105


                         ALYSON STOLL
                         370 WESTGROVE CT
                         MEDINA, OH 44256


                         ALYSSA ABNER
                         1022 SUNSET DR
                         ENGLEWOOD, OH 45322


                         ALYSSA AVILA
                         8731 HOMER STREET
                         DETROIT, MI 48209


                         ALYSSA BIGELOW
                         641 BRYNHAVEN DR
                         OREGON, OH 43616


                         Alyssa Brinkley
                         5773 W Camper Rd.
                         Genoa, OH 43430-9300


                         ALYSSA CASTILLO
                         128 WASHINGTON STREET
                         HARTFORD, MI 49057


                         ALYSSA CLAY
                         373 CAROLL ST.
                         SUITE 62
                         AKRON, OH 44325


                         ALYSSA ELDER
                         17150 BUTTS CANYON RD
                         MIDDLETOWN, CA 95461


                         ALYSSA EVERSMEYER
                         1384 JEFFERSON AVE
                         AKRON, OH 44313


                         ALYSSA GOSLING
                         2137 TIGRIS DRIVE
                         WEST PALM BEACH, FL 33413




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2273 of 3613
                         ALYSSA HOLLEY
                         701 NW 210 STREET
                         BLDG. 3 APT. 318
                         MIAMI, FL 33169


                         Alyssa Hoyng
                         2021 Barnsbury Ct.
                         Celina, OH 45822


                         ALYSSA JONKINS
                         330 TAYLOR ST NE 44
                         WASHINGTON, DC 20017


                         ALYSSA MCGHEE
                         9827 HEMLOCK LANE
                         GARRETTSVILLE, OH 44231


                         Alyssa Mediate
                         4430 N Holland Sylvania Rd.
                         Apt. 4119
                         Toledo, OH 43623


                         ALYSSA MILLER
                         2559 HEATHER HILLS RD APT B
                         TOLEDO, OH 43614


                         ALYSSA PETTY
                         4793 HABITS GLEN CT
                         CINCINNATI, OH 45244-1270


                         ALYSSA ROBERTS
                         12669 WILLIAMSBURG AVE NW
                         UNIONTOWN, OH 44685


                         ALYSSA STEIN
                         4700 SW 108TH AVENUE
                         DAVIE, FL 33328


                         ALYSSA THOMAS
                         3837 KENWAY BLVD
                         UNIONTOWN, OH 44685


                         ALYSSA ZIELENIEWSKI
                         3847 INDEPENDENCE ROAD
                         CLEVELAND, OH 44105



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2274 of 3613
                         ALYSSA ZUMBERGER
                         9901 WRIGHT-PUTHOFF RD.
                         SIDNEY, OH 45365


                         AM RYWLIN MD & ASSOC PA
                         4300 ALTON RD
                         @2400
                         Miami Beach, FL 33140


                         AMADOU MAMADOU
                         4985 OLD COVENTRY ROAD
                         APT. 4064
                         COLUMBUS, OH 43232-2684


                         Amaka Ehienulo
                         4397 Palton Dr.
                         Dumfries, VA 22025


                         Amal el Daibani
                         4312 N Holland Sylvania Rd.
                         Apt. 323
                         Toledo, OH 43623


                         AMAL NARAYANAN
                         2220 HIGH ST
                         APT 305
                         CUYAHOGA FALLS, OH 44221


                         Aman Daniel
                         12406 Sadler Ln
                         Bowie, MD 20715


                         AMANAWIT WORKU
                         2801 W BANCROFT MS121
                         TOLEDO, OH 43606


                         AMANDA ALBERT
                         5905 APPLETON DR.
                         NORFOLK, VA 23502


                         Amanda Alston
                         6 Joicy Ct
                         Gwynn Oak, MD 21207




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2275 of 3613
                         AMANDA BAKLEY
                         2926 NORTH CENTRE STREET
                         PENNSAUKEN, NJ 08109


                         Amanda Berthold
                         2620 S University Dr.
                         Apt. #204
                         Fort Lauderdale, FL 33328


                         AMANDA BLYER
                         6102 SUNSCAPE DRIVE NE
                         LOUISVILLE, OH 44641


                         AMANDA CARR
                         4709 LABURNUM DR
                         AKRON, OH 44319


                         AMANDA CARTEE
                         9709 MARTINIQUE DR
                         MENTOR, OH 44060


                         AMANDA COOPER
                         9526 IROQUOIS TRCE
                         NEW HAVEN, IN 46774


                         AMANDA CRUZ
                         1585 DEAN STREET, APT 4A
                         BROOKLYN, NY 11213


                         AMANDA DENTON
                         505 UNION STREET
                         PO BOX 104
                         HOWE, IN 46746


                         AMANDA DIGGS
                         2611 DOUGLAS RD SE #302
                         WASHINGTON, DC 20020


                         AMANDA FOWLER
                         1541 PENTRIDGE RD.
                         APT 212
                         BALTIMORE, MD 21239




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2276 of 3613
                         AMANDA FOWLER
                         1227 MEIGS PL NE APT D
                         WASHINGTON, DC 20002-2442


                         AMANDA GIORDANO
                         1621 NW 4TH AVE
                         FORT LAUDERDALE, FL 33311


                         AMANDA GROSS
                         2524 NW 15TH STREET
                         FORT LAUDERDALE, FL 33311


                         AMANDA HOLZMAN
                         4811 FOOTE ROAD
                         MEDINA, OH 44256


                         AMANDA JORDAN
                         100 BELLMORE STREET
                         PAINESVILLE, OH 44077


                         Amanda Landwehr
                         4429 SW 79th Ter.
                         Fort Lauderdale, FL 33314-3141


                         AMANDA LANDWEHR
                         4429 SW 70TH TER
                         DAVIE, FL 33314-3141


                         AMANDA MAZUREK
                         1925 KEY ST APT L
                         MAUMEE, OH 43537


                         AMANDA PERALTA
                         1599 EASTLAKE WAY
                         WESTON, FL 33326


                         AMANDA PINEDA
                         11029 SW 88 ST APT P106
                         MIAMI, FL 33176


                         AMANDA REMMETTER
                         4690 BOLIN AVE
                         SPRINGFIELD, OH 45502




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2277 of 3613
                         Amanda Salmon
                         12015 Crimson Ln
                         Silver Spring, MD 20904-1950


                         AMANDA SPENCER
                         2133 CALAIS DR. APT 12
                         MIAMI BEACH, FL 33141


                         AMANDA THAMMAVONGSA
                         835 GLENWOOD RD
                         ROSSFORD, OH 43460-1607


                         Amanda Tucker
                         6320 Greenspring Ave.
                         Apt. 305
                         Baltimore, MD 21209-3512


                         AMANDA VAN STRAVERN
                         1354 HUNTER'S LAKE DR E
                         CUYAHOGA FALLS, OH 44221


                         AMANDA WILLIAMS
                         2534 ROBINDALE AVENUE
                         AKRON, OH 44312


                         AMANDA WOLFORD
                         9204 HILLCROFT DRIVE
                         RIVERVIEW, FL 33578


                         AMANDA WORCESTER
                         323 HAWTHORNE STREET
                         ELYRIA, OH 44035


                         AMANDA ZGANJAR
                         1156 CAIRO PL
                         AKRON, OH 44306


                         AMANI JIU
                         81 RYERSON ST
                         BROOKLYN, NY 11205


                         AMANUEL VORKU
                         3365 AIRPORT HWY APT 7
                         TOLEDO, OH 43609




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2278 of 3613
                         AMAR LOUIS
                         1616 NW 15TH AVE
                         FORT LAUDERDALE, FL 33311


                         AMARACHI CHUKWUKA-EZE
                         9443 BALLARD GREEN DRIVE
                         OWINGS MILLS, MD 21117


                         AMARACHI ELENDU
                         6713 SUMMER RAMBO CT
                         COLUMBIA, MD 21045-5405


                         AMARI GLENN-MCNEILL
                         5817 WESLEYAN DRIVE
                         PO BOX A63
                         VIRGINIA BEACH, VA 23455


                         AMARI GRANT
                         5603 SINCLAIR LANE, APT. E
                         BALTIMORE, MD 21206


                         AMARI SMITH
                         352 E 60TH ST
                         CHICAGO, IL 60637


                         AMARISSE LEE
                         1346 S WABASH AVE
                         CHICAGO, IL 60605


                         AMARRIA REAVES
                         903 ARGONNE DR
                         BALTIMORE, MD 21218


                         AMARYON WILLIAMS
                         3650 W 86TH PLACE
                         CHICAGO, IL 60652


                         Amaya White
                         31 Devon Green
                         Buffalo, NY 14204


                         AMBAYE SEMERE
                         1643 NORTHGATE RD
                         BALTIMORE, MD 21218




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2279 of 3613
                         Amber Banks
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251


                         AMBER BANKS
                         31 CARRIE PL
                         SICKLERVILLE, NJ 08081-9609


                         AMBER BERUMEN BAKER
                         11820 AMISTOSO LANE
                         LAS VEGAS, NV 89138


                         AMBER BESSNER
                         11095 BARRINGTON BOULEVARD
                         CLEVELAND, OH 44130


                         AMBER DAVIS
                         245 GRANT ST
                         RAVENNA, OH 44266


                         AMBER DERUMEN BAKER
                         11820 AMISTOSO LANE
                         LAS VEGAS, NV 89138


                         Amber Emerson
                         12704 Mescalaro Ln
                         Lusby, MD 20657


                         Amber Fussell
                         1469 Braden Crescent
                         Norfolk, VA 23502


                         AMBER HENDERSON
                         1242 ROZELLE AVENUE
                         EAST CLEVELAND, OH 44112


                         AMBER HOLMES-TURNER
                         1376 CY BLACKBURN CIRCLE
                         DALLAS, TX 75217


                         Amber Jones
                         4244 E 116th St
                         Cleveland, OH 44105




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2280 of 3613
                         AMBER KENNEY
                         21200 PRIDAY AVENUE
                         EUCLID, OH 44123


                         AMBER KHAN
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         Amber Matalus
                         15525 Winding Trail Rd.
                         Colorado Springs, CO 80908-2020


                         AMBER MATALUS
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         AMBER MCCLAIN
                         3420 N BELTLINE ROAD, APT 2020
                         IRVING, TX 75062


                         Amber McDonald
                         1704 Sassafras Hill St.
                         Durham, NC 27712


                         AMBER MCDONALD
                         5817 WESLEYAN DRIVE
                         BOX A411
                         VIRGINIA BEACH, VA 23455


                         AMBER PERRY
                         2175 NW 105 TERRACE
                         MIAMI, FL 33147


                         AMBER RICKETTS
                         17880 KELLY BIRD DRIVE
                         LAWRENCEBURG, IN 47025


                         AMBER ROBINSON
                         30246 INKSTER RD
                         FRANKLIN, MI 48025-1409


                         Amber Ruscin
                         29015 Milarcik Rd.
                         Tippecanoe, OH 44699




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2281 of 3613
                         AMBER SIMMS
                         6343 MAXWELL DR
                         SUITLAND, MD 20746-4145


                         AMBER WILLIAMS
                         4524 CEDAR LANE
                         MEMPHIS, TN 38128


                         AMEA MCFADDEN
                         8826 SIGRID RD
                         BALTIMORE, MD 21215


                         AMED MOLLEDA
                         420 NW 12TH AVE
                         MIAMI, FL 33128


                         Amed Oum-Mbogba
                         6510 Quentin Ct.
                         Hyattsville, MD 20784


                         AMEE BUTCHER
                         1601 BETZ DR.
                         AKRON, OH 44306


                         Ameera Gray
                         14132 Grand Pre Rd.
                         Apt. 42
                         Silver Spring, MD 20906-2857


                         AMELIA DEVER
                         24661 HILLIARD BLVD
                         WESTLAKE, OH 44145


                         AMEN DESTA
                         8721 DELCRIS DR
                         MONTGOMERY VILLAGE, MD 20886-4350


                         AMENTA BELL-RICHARDSON
                         9305 CRYSTAL OAKS LN
                         UPPER MARLBORO, MD 20772-3289


                         AmeriBen2
                         PO Box 7186
                         Boise, ID 83707




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2282 of 3613
                         American Baptist College
                         Attn: Richard E. Jackson
                         1800 Baptist World Center Dr.
                         Nashville, TN 37207


                         American Current Care
                         2500 West Fwy
                         Fort Worth, TX 76102


                         American Express
                         PO Box 1270
                         Newark, NJ 07101


                         American Health Associates
                         665 Peachmont Ave. NW
                         North Canton, OH 44720


                         American Health Holding, Inc.
                         7400 W. Campus Rd. F-510
                         New Albany, OH 43054


                         American Health Network of OH PC
                         227 E. Loudon Ave.
                         Loudonville, OH 44842


                         American Health Network Ohio
                         4882 E Main St. #200
                         Columbus, OH 43213


                         AMERICAN RADIOLOGY CONSULTANTS
                         P O BOX 678253
                         NEW YORK, NY 10003


                         American Radiology Consultants, PLL
                         712 N. Washington, Suite 101
                         Dallas, TX 75246


                         Ameripath Cincinnati, Inc.
                         9844 Redhill Dr.
                         Cincinnati, OH 45242


                         Ameripath Florida LLC
                         4225 Fowler Ave.
                         Tampa, FL 33617




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2283 of 3613
                         AMERIPATH FLORIDA LLC
                         16684 COLLECTIONS CENTER DRIVE
                         101
                         POMPANO BEACH, FL 33069


                         Amie Saidy
                         15424 Perrywood Dr.
                         Burtonsville, MD 20866


                         AMIE SAIDY
                         5817 WESLEYAN DRIVE
                         PO BOX A449
                         VIRGINIA BEACH, VA 23455


                         Amiel Levin, MD PA
                         4302 Alton Rd., Ste. 1010
                         Miami Beach, FL 33140


                         AMINAH ROSE
                         15600 NW 7TH AVE
                         APT. 701
                         MIAMI, FL 33169


                         Amir Metts
                         5735 St. Elmo
                         Cincinnati, OH 45224


                         AMIR RIDDLE
                         8800 RAY COURT APT 4
                         TWINSBURG, OH 44087


                         Amir Sheybani-Nezhad
                         110 Burke
                         Apt. D
                         Towson, MD 21286


                         AMIR SHEYBANI-NEZHAD
                         1011 J MISTY LYNN CIRCLE
                         COCKEYSVILLE, MD 21030


                         AMIRA AL-AKASH
                         641 WAKEFIELD DRIVE
                         CORTLAND, OH 44410




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2284 of 3613
                         Amira Bendrif
                         3625 College Ave.
                         Box 2040
                         Fort Lauderdale, FL 33314


                         Amirah Muhammad
                         1540 Pentridge Rd.
                         Baltimore, MD 21239


                         AMIRAH MUHAMMAD
                         209 DIVISION ST
                         SCHENECTADY, NY 12304-1107


                         AMIRREZA NICKKAR
                         7513 KELSEYS LANE
                         ROSEDALE, MD 21237


                         AMIRREZA NICKKAR
                         8 BARNWELL COURT APT. 204
                         PARKVILLE, MD 21234


                         AMIT ADHIKARI
                         889B WHITE PINE DRIVE
                         AKON, OH 44313


                         AMMAR ABDELGAWAD
                         268 CROSBY ST #1
                         AKRON, OH 44303


                         AMMAR ATASSI
                         1186 TIMBERBROOK CT
                         PERRYSBURG, OH 43551


                         AMON SMITH
                         1184 E 19TH AVE
                         COLUMBUS, OH 43211


                         AMONI BEAZER
                         3403 LIBERTY HEIGHTS AVE
                         BALTIMORE, MD 21215


                         AMRIT KAFLE
                         16 POWHURST CT
                         NOTTINGHAM, MD 21236-5019




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2285 of 3613
                         AMRITPAL DHALIWAL
                         209 174TH ST UNIT# 2316
                         SUNNY ISLES BEACH, FL 33160


                         AMRUTA MOZARKAR
                         4414 LAPLATA AVE, APT E
                         BALTIMORE, MD 21211


                         AMY BADER
                         3319 MAPLEWAY DR
                         TOLEDO, OH 43614


                         AMY BASHAM
                         5570 302ND ST
                         TOLEDO, OH 43611


                         AMY BEGG
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         AMY CARRERA
                         1610 EASY STREET
                         SEAGOVILLE, TX 75159


                         AMY CUSTER
                         3122 HOPEWELL PL.
                         TOLEDO, OH 43606


                         Amy E. Riese, MD
                         1400 E Medial Loop
                         Toledo, OH 43614


                         AMY HUA
                         2629 W VILLAGE DR
                         TOLEDO, OH 43614


                         Amy Jeramillo
                         1401 SW 136th Ave.
                         Fort Lauderdale, FL 33325


                         AMY JOYA
                         2414 SEEVERS AVENUE
                         DALLAS, TX 75216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2286 of 3613
                         AMY LUCIANO SANTAMARIA
                         2625 16TH AVENUE SOUTH
                         MINNEAPOLIS, MN 55407


                         AMY LYON
                         6168 PEPPERWOOD COURT
                         MENTOR, OH 44060


                         Amy Punte
                         4129 Meadows Rd.
                         Santa Fe, NM 87507


                         Amy R. Weidman, MD
                         3610 W. Market St.
                         Akron, OH 44333


                         AMY S DUNETZ DPM
                         305
                         AVENTURA, FL 33180


                         AMY UNG
                         82 FOUNTAINVIEW DR
                         SAINT CHARLES, MO 63303


                         AMY WOLF
                         5912 WAKEFIELD DR
                         SYLVANIA, OH 43560


                         AMY WOTRING
                         1035 COUNTRY VIEW LN. APT 16F
                         TOLEDO, OH 43615


                         An Huynh
                         1245 Oak Hill Ct.
                         Apt. 247
                         Toledo, OH 43614


                         AN NGUYEN
                         958 N PROSPECT ST
                         BOWLING GREEN, OH 43402


                         ANA
                         7175 ORANGE DR
                         APT 107
                         DAVIE, FL 33314



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2287 of 3613
                         ANA ARRIETA
                         4150 NW 79 AVE.
                         APT. 1H
                         DORAL, FL 33166


                         ANA COMERIO
                         515 NE 118 STREET
                         MIAMI, FL 33161


                         ANA MARTIN-SACRISTAN GANDIA
                         1633 ARTMAN AVENUE
                         AKRON, OH 44313


                         ANA   NEFFA
                         151   CRANDON BLVD
                         APT   136
                         KEY   BISCAYNE, FL 33149


                         ANA PAULINA BOSCH VIELMA
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         ANA RITA TEIXEIRA PEDROSO
                         393 SUMNER ST
                         APT. 103 B
                         AKRON, OH 44304


                         ANA SOTO
                         245 NE 14TH ST
                         APT 1815
                         MIAMI, FL 33132


                         ANA VALENCIA
                         4261 SW 153 PL.
                         MIAMI, FL 33185


                         Anabetsy Rivero
                         3301 NE 5th Ave.
                         Apt. 615
                         Miami, FL 33137-4023


                         ANAELLE AUGUSTE
                         1320 NW 112 STREET
                         MIAMI, FL 33167




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2288 of 3613
                         ANANYA VAKA
                         77 FIR HILL
                         APT# 6B5
                         AKRON, OH 44304


                         ANAS ALBAZIE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ANASTASIA GROSSMAN
                         17810 ALLIEN AVENUE
                         CLEVELAND, OH 44111


                         Anastasia Mitchell
                         900 Riverbend Dr.
                         Apt. 185
                         Lancaster, TX 75146


                         Anastazia Novatchinski
                         1840 Brownstone Blvd.
                         Apt. A-31
                         Toledo, OH 43614


                         ANAYA COWVINS
                         7732 EMBASSY BLVD
                         MIRAMAR, FL 33023


                         ANAYA MURDOCK
                         6433 HEITZLER AVE
                         CINCINNATI, OH 45224


                         Andel Smith
                         1648 Bentalou St
                         Baltimore, MD 21215


                         ANDERSON ASSEVIERO
                         39 EWING DR
                         REISTERSTOWN, MD 21136


                         Andhina Satriani
                         3414 Dorr St.
                         Apt. 204
                         Toledo, OH 43607




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2289 of 3613
                         ANDHY GOMEZ
                         5215 W 22ND CT
                         APT 104
                         HIALEAH, FL 33016-7050


                         ANDI YU
                         12040 NE 16TH AVE
                         APT 111
                         MIAMI, FL 33161


                         ANDIA HARRIS
                         13611 SHADY OAK
                         GARFIELD HEIGHTS, OH 44125


                         ANDISHA REYES
                         76 GROVE STREET
                         MONTCLAIR, NJ 07042


                         ANDRAE FERRON
                         18100 NW 52ND AVE
                         MIAMI GARDENS, FL 33055


                         ANDRAE FERRON
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Andraea Taulker
                         316 N Poplar St.
                         Fostoria, OH 44830


                         ANDRE BELTON
                         1718 WEST FOLLOWTHRU DRIVE
                         TAMPA, FL 33612


                         ANDRE BOLLAM-GODBOTT
                         4647 BRUSHWOOD CIR
                         BRUNSWICK, OH 44212


                         ANDRE BRAZIEL
                         7064 N.W. 49TH STREET
                         LAUDERHILL, FL 33319


                         Andre Cheeks
                         26535 Laurel Grove Ct
                         Mechanicsville, MD 20659-4473



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2290 of 3613
                         ANDRE DANIELS
                         1311 BRIARWOOD AVENUE
                         COLUMBUS, OH 43211


                         ANDRE DAVIS
                         12 ROTHAMEL CT
                         BALTIMORE, MD 21236


                         ANDRE DIXON
                         404A JACKSON AVENUE
                         VANDERGRIFT, PA 15690


                         ANDRE LYTTLE
                         1214 E BELVEDERE AVE
                         BALTIMORE, MD 21239-2601


                         Andre Paisley
                         3403 - 16th St NW
                         Washington, DC 20010


                         ANDRE PARKER
                         3350 NE 13 CIRCLE DRIVE
                         UNIT 108
                         HOMESTEAD, FL 33033


                         ANDRE ROSS
                         17600 NW 5TH AVENUE
                         APT. 108
                         MIAMI, FL 33169


                         ANDRE SAVORY
                         12808 WATER FOWL WAY
                         UPPER MARLBORO, MD 20774


                         ANDRE THOMPSON
                         320 NW 126TH ST
                         MIAMI, FL 33169


                         ANDRE WILLIAMS
                         8324 PAMLICO ST
                         ORLANDO, FL 32817


                         ANDREA ABAD
                         13121 NW 11 TERRACE
                         MIAMI, FL 33182



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2291 of 3613
                         ANDREA BAKER
                         7557 ARLINGTON EXPRESSWAY
                         A103
                         JACKSONVILLE, FL 32211


                         ANDREA BORDLEY
                         5006 OAKLYN AVE
                         BALTIMORE, MD 21206


                         ANDREA BROOKHART
                         6839 YOUNGSTOWN PITTSBURGH ROAD
                         POLAND, OH 44514


                         ANDREA BUGARIU
                         55077 HEARTHSIDE DR
                         SHELBY TOWNSHIP, MI 48316


                         ANDREA CAPECCHI
                         16624 GREENS EDGE CIRCLE. # 74
                         WESTON, FL 33326


                         ANDREA CASTILLO
                         12965 SW 197 STREET
                         MIAMI, FL 33177


                         ANDREA COOKHORN
                         2494 CENTERGATE DRIVE
                         APT. 206
                         MIRAMAR, FL 33025


                         ANDREA CRUZ
                         25423 RICHTON FALLS DRIVE
                         RICHMOND, TX 77406


                         Andrea Dickerson
                         903 - 5th St. SE
                         Bagdad, KY 40003-4518


                         ANDREA ENGLISH
                         P.O.BOX 524
                         JOHNSTOWN, OH 43031


                         Andrea Garland
                         1423 Isted Rd
                         Glen Burnie, MD 21060



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2292 of 3613
                         ANDREA GONZALEX DE LA GALA
                         10410 NW 58 TERRACE
                         MIAMI, FL 33178


                         ANDREA MANZUR WUNSCH
                         17235 7TH STREET
                         MONTVERDE, FL 34756


                         ANDREA MCGLOCKING
                         618 H. COVENANT DRIVE
                         BELLE GLADE, FL 33430


                         ANDREA MOUZONE
                         6620 VINCENT LN APT 302
                         BALTIMORE, MD 21215


                         Andrea Petri
                         250 Congress Park Dr.
                         Apt. 459
                         Delray Beach, FL 33445


                         ANDREA RAMIREZ
                         305 ROYAL FIELD DR.
                         ARLINGTON, TX 76011


                         Andrea Riley
                         592 Helen Ave.
                         Brunswick, OH 44212


                         ANDREA RILEY
                         7054 QUAIL LAKES DR
                         HOLLAND, OH 43528


                         Andrea Rowland
                         7054 Quail Lakes Dr.
                         Holland, OH 43528


                         ANDREA SANDERS-DEAN
                         1104 BOCA CHICA CIRCLE
                         DALLAS, TX 75232


                         ANDREA TAULKER
                         316 NORTH POPLAR STREET
                         FOSTORIA, OH 44830




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2293 of 3613
                         ANDREA VALENCIA
                         3172 MERRICK TERRACE
                         MARGATE, FL 33063


                         ANDREAS COOK
                         25570 GLENBROOK BOULEVARD
                         EUCLID, OH 44117


                         ANDREAS MAYNOR
                         4103 SOUTH RICHMOND STREET
                         CHICAGO, IL 60632


                         ANDREE REID
                         1223 MARYLAND AVENUE EAST
                         SAINT PAUL, MN 55106


                         ANDREEK KELLY
                         2331 NASSAU DRIVE
                         MIRAMAR, FL 33023


                         ANDREINA GOMEZ
                         2710 SEGOVIA STREET
                         CORAL GABLES, FL 33134


                         ANDREINA PESCHIERA CONTI
                         16401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054


                         ANDRELLE GUERRIER
                         8203 S PALM DR APT 216
                         PEMBROKE PINES, FL 33025


                         ANDRENIQUE WRIGHT
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ANDRES DAIZ-GONZALEZ
                         403D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ANDRES DEZA
                         1065 98TH ST.
                         APT. 6
                         BAL HARBOUR, FL 33154



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2294 of 3613
                         ANDRES ESPINOSA
                         9921 NW 27TH STREET
                         MIAMI, FL 33172


                         ANDRES GONZALEZ
                         16401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054


                         ANDRES MESA
                         350 E. 59TH STREET
                         HIALEAH, FL 33013


                         ANDRES MONTERO
                         8625 NW 8ST APT 302
                         MIAMI, FL 33126


                         ANDRES PEREIRA-GALINALTIS
                         6363 SAINT CHARLES AVENUE
                         NEW ORLEANS, LA 70118


                         ANDRES QUIJADA DUQUE
                         16401 NW 37TH AVE.
                         APT. 205
                         MIAMI GARDENS, FL 33054


                         ANDRES ROBLEDO
                         773 GLENRIDGE RD
                         KEY BISCAYNE, FL 33149


                         ANDREW ALIZE
                         13590 SW 73RD COURT
                         MIAMI, FL 33156


                         ANDREW BAKER
                         210 FAUCETTE MILL RD
                         HILLSBOROUGH, NC 27278


                         Andrew Belcher
                         7005 Brint Rd.
                         Apt. 12
                         Sylvania, OH 43560


                         Andrew Bostelman
                         2282 Carriage Dr.
                         Toledo, OH 43615



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2295 of 3613
                         Andrew Bradley
                         6014 Hampton Corners N
                         Hilliard, OH 43026


                         ANDREW BRATSLAVASKY
                         1849 SOUTH OCEAN DRIVE
                         PH2
                         HALLANDALE BEACH, FL 33009


                         Andrew Bright
                         1017 Intrepid Court
                         Virginia Beach, VA 23454


                         ANDREW CAMPBELL
                         4757 SHOAL CRK APT 206
                         TOLEDO, OH 43615


                         ANDREW CHURCH
                         1100 HIDEAWAY LANE
                         ZANESVILLE, OH 43701


                         ANDREW COMPTON
                         42255 ELK CREEK DR
                         LAGRANGE, OH 44050


                         Andrew Cotton
                         1020 Pine Valley Ln
                         Apt. 102
                         Toledo, OH 43615


                         Andrew Deluca
                         136 Hopkins Ave.
                         CO 80331


                         ANDREW DELUCA
                         5817 WESLEYAN DRIVE
                         PO BOX C494
                         VIRGINIA BEACH, VA 23455


                         ANDREW DENIS
                         12621 SW 45 DRIVE
                         MIRAMAR, FL 33027




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2296 of 3613
                         ANDREW DENNY
                         641 ESPANOLA WAY APT 1
                         MIAMI BEACH, FL 33139


                         ANDREW DIAZ DE PADILLA
                         755 ROSANA PLACE
                         NIPOMO, CA 93444


                         ANDREW DODDS
                         50 N E 132 TERRACE
                         NORTH MIAMI, FL 33161


                         ANDREW FLOYD
                         17221 NW 24 COURT
                         CAROL CITY, FL 33056


                         ANDREW FORTLAGE
                         27006 HEATHERFORD DR
                         PERRYSBURG, OH 43551


                         ANDREW GAINES
                         277 KASSIK CIRCLE
                         ORLANDO, FL 32824


                         ANDREW GARD
                         6516 COPPER PHEASANT DRIVE
                         DAYTON, OH 45424


                         ANDREW GOMEZ
                         5042 SW 163RD CT
                         MIAMI, FL 33185


                         ANDREW GRESHAM
                         429 N HAWKINS AVE
                         #704
                         AKRON, OH 44313


                         ANDREW GRESHAM
                         429 N HAWKINS AVE
                         #710
                         AKRON, OH 44313


                         ANDREW HARRAUGH
                         9801 NW 35TH ST.
                         HOLLYWOOD, FL 33024



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2297 of 3613
                         ANDREW HARTENHOFF
                         13270 SW 30TH CT
                         DAVIE, FL 33330


                         ANDREW HAUSER
                         9468 FALCON LANE
                         MASON, OH 45040


                         ANDREW HILL
                         2424 HUNTING LANE
                         WALDORF, MD 20601


                         ANDREW JANKIEWICZ
                         8619 QUENTIN AVE
                         PARKVILLE, MD 21234


                         ANDREW JOHNSON
                         925 JOSHUA TREE CT
                         OWINGS MILLS, MD 21117


                         ANDREW KAGAN
                         16425 COLLINS AVE
                         APT 2412
                         SUNNY ISLES, FL 33160


                         Andrew Kanel
                         401 S Main St.
                         Apt. 526A
                         Akron, OH 44311


                         ANDREW KBALKA
                         2427 CHEYENNE BLVD APT 5
                         TOLEDO, OH 43614


                         Andrew Kobalka
                         2427 Cheyenne Blvd.
                         Apt. 5
                         Toledo, OH 43614


                         Andrew Kostiuk
                         817 Sand Lot Cir.
                         Louisville, OH 44641




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2298 of 3613
                         ANDREW LANG
                         6364 STANBURY ROAD
                         PARMA, OH 44129


                         Andrew Liberty
                         3930 NW 4th Ct.
                         Boca Raton, FL 33431


                         ANDREW LINDER
                         2393 BURNHAM RD
                         FAIRLAWN, OH 44333


                         ANDREW LISAK
                         2604 WELSFORD ROAD
                         COLUMBUS, OH 43221


                         Andrew Lorenz
                         9341 Jerome Rd.
                         Dublin, OH 43017


                         ANDREW LUCKE
                         3402 STRATA CT
                         MASON, OH 45040


                         ANDREW MERRIWETHER
                         1008 COLLEGE AVE
                         DALLAS, TX 75766


                         ANDREW NEUSER
                         5942 MALDEN AVE
                         TOLEDO, OH 43623


                         ANDREW NGUYEN
                         696 NORTH PORTAGE PATH
                         AKRON, OH 44303


                         Andrew O'Brien
                         6736 Falling Leaves Court
                         Mason, OH 45040


                         ANDREW OKBALKA
                         2427 CHEYENNE BLVD APT 5
                         TOLEDO, OH 43614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2299 of 3613
                         ANDREW PAYNE
                         352 GREEN HILL DRIVE
                         TALLMADGE, OH 44278


                         ANDREW PHAM
                         10860 PHILLIPS ST
                         TUSTIN, CA 92782


                         ANDREW PORTNOY
                         10 WILLOWMERE AVE
                         MONTCLAIR, NJ 07042-4319


                         Andrew R. Altman, MD PC
                         137 NW 100th Ave.
                         Fort Lauderdale, FL 33324


                         ANDREW RAVA
                         300 NAPOLEON RD APT H77
                         BOWLING GREEN, OH 43402


                         ANDREW RIGGLE
                         8 HEDGE ROW
                         GETTYSBURG, PA 17325-7380


                         ANDREW RUIZ
                         14911 SW 18TH STREET
                         MIRAMAR, FL 33027


                         ANDREW RUNYON
                         37 TRAIL EDGE CIRCLE
                         POWELL, OH 43065


                         Andrew S. Bang, DC
                         1950 Richmond Rd.
                         Cleveland, OH 44124


                         Andrew Schwartz
                         501 Hinsdale Court
                         Virginia Beach, VA 23462


                         ANDREW SHOWALTER
                         871 KENNEBEC AVE
                         AKRON, OH 44305




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2300 of 3613
                         ANDREW SIEGMAN
                         6819 WESTWOOD DR
                         BRECKSVILLE, OH 44141


                         Andrew Solow
                         2917 S Ocean Blvd.
                         Boca Raton, FL 33487


                         ANDREW STIENE
                         2712 7TH ST APT B
                         MAUMEE, OH 43537


                         Andrew Stratton
                         34 S. Erie St.
                         Apt. 205
                         Toledo, OH 43604


                         ANDREW STRATTON
                         1650 SPILLAN RD
                         YELLOW SPRINGS, OH 45387


                         ANDREW WAHL
                         325 SKYLANE DR
                         NORTHFIELD, OH 44067


                         Andrew Walsh
                         11141 Fairlawn Dr.
                         Cleveland, OH 44130


                         Andrew Wayman
                         1204 Oakridge Ct
                         Wapakoneta, OH 45895


                         ANDREW WODARCYK
                         2736 NORTHMONT DR
                         BLACKLICK, OH 43004


                         Andrew-David McClain
                         23685 Snell Rd.
                         Columbia Station, OH 44028


                         ANDREWS BOATENG
                         4179 FOREST HEIGHTS DR
                         STOW, OH 44224




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2301 of 3613
                         ANDREWS DANSO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ANDRIANA TIJANIC
                         6668 GREENBRIAR DRIVE
                         PARMA HEIGHTS, OH 44130


                         ANDRIANA TIJANIC
                         433 EAST DAWNWOOD DRIVE
                         SEVEN HILLS, OH 44131


                         ANDRISIA SWEETING
                         509 NW 10TH STREET
                         MIAMI, FL 33136


                         ANDRIY CHEPAK
                         2604 INGLESIDE DR
                         PARMA, OH 44134


                         Andy Chalfant
                         233 Buttonwood Ct.
                         Columbus, OH 43230


                         ANDY JEAN-BAPTISTE
                         1321 NE 211 ST
                         MIAMI, FL 33179


                         ANDY MONTESINO
                         56 BIDDLE ST
                         SPRINGFIELD, MA 01129


                         ANDY REYES
                         570 SLUMBERWOOD DR
                         HOUSTON, TX 77013-4841


                         ANEESHA DEEPALI
                         420 ALLYN STREET
                         420 ALLYN STREET
                         AKRON, OH 44304


                         ANEESHA DEEPALI POLAVARAPU
                         420 ALLYN ST
                         AKRON, OH 44304



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2302 of 3613
                         ANEIKA SIMPSON
                         1451 MARTINQUE CT
                         APT #6308
                         WESTON, FL 33326


                         ANEISHA JOSEPH
                         6751 HOLLY STREET
                         ZELLWOOD, FL 32798


                         Anes Assoc. of Akron, Inc.
                         224 W. Exchange St., Ste. 220
                         Akron, OH 44302-1726


                         Anesco Anesthesia Associates
                         3601 W. Commercial Blvd., Ste. 5
                         Fort Lauderdale, FL 33309


                         Anesco North Broward
                         3536 N. Federal Hwy #201
                         Fort Lauderdale, FL 33308


                         ANESCO NORTH BROWARD
                         3601 W COMMERCIAL BLVD #4
                         FORT LAUDERDALE, FL 33309


                         ANESIA LEE
                         136 NW 202ND TERRACE UNIT 404
                         MIAMI, FL 33169


                         Anesthediology Consultants of the P
                         310 Evernia St.
                         West Palm Beach, FL 33401


                         Anesthesia Associates PLL
                         36000 Euclid Ave.
                         Willoughby, OH 44094


                         Anesthesia Pain Care Consultants
                         7171 N. University Dr.
                         Fort Lauderdale, FL 33321


                         Anesthesiology Professional Service
                         500 E. Kennedy Blvd., Ste. 300
                         Tampa, FL 33602




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2303 of 3613
                         ANETRA BYFIELD
                         50 RAINFOREST DRIVE
                         BRAMPTON, OH L6R1B1


                         ANFERNAE HEPBURN
                         19499 NE 10TH AVENUE
                         BLDG. 2, APT. 106
                         MIAMI, FL 33179


                         ANFERNEE BAKER
                         2849 NW 8TH CT
                         FORT LAUDERDALE, FL 33311


                         ANGE NOUBISSIE
                         21208 SPARROW CT
                         GERMANTOWN, MD 20876-5921


                         ANGEL ADDERLEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ANGEL CASH
                         5180 EASTERN AVE NE
                         APT 101
                         WASHINGTON, DC 20011


                         ANGEL COLON AVILES
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ANGEL DEMELIS
                         14928 HALLDALE AVE #10
                         GARDENA, CA 90247


                         ANGEL GARCIA
                         1101 S 28TH AVE
                         HOLLYWOOD, FL 33026


                         ANGEL JOHNSON
                         1104 SOUTH BRINKLEL LOOP, APT 6
                         MARION, AR 72364


                         ANGEL POTTS
                         249 EAST 113TH STREET
                         CHICAGO, IL 60626



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2304 of 3613
                         ANGEL REDMOND-PAPYNE
                         527 S HUTTIG AVENUE
                         INDEPENDENCE, MO 64053


                         ANGEL SIERRA
                         8301 SW 32 ST
                         MIAMI, FL 33155


                         ANGEL STONE
                         9420 POINCIANA PLACE
                         #209
                         DAVIE, FL 33324


                         Angela Adelson
                         7260 Seedpod Loop
                         Wesley Chapel, FL 33545


                         ANGELA BOYCE
                         21699 SHEFFIELD DR
                         FARMINGTON HILLS, MI 48335


                         ANGELA ESONU
                         504C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Angela Kiddy-Bevignani
                         150 Lakview Blvd.
                         Lake Alfred, FL 33850


                         Angela L. Karavasilis, DO
                         460 Amherst St.
                         Nashua, NH 03063


                         Angela Maria Leon Rodriguez
                         10051 Winding Lake Rd.
                         Apt. 201
                         Fort Lauderdale, FL 33351


                         ANGELA MARIA LEON RODRIGUEZ
                         9222 NW 37TH PLACE
                         CORAL SPRINGS, FL 33065




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2305 of 3613
                         ANGELA RAMSEUR
                         346 SOUTH PAYSON STREET
                         BALTIMORE, MD 21223


                         ANGELA SANDERSON
                         4710 BURNHAM AVE
                         TOLEDO, OH 43612


                         Angela Silber, MD
                         75 Arch St. #102
                         Akron, OH 44309


                         Angela Simon
                         4424 Hill Ave.
                         Apt. B206
                         Toledo, OH 43615


                         Angela Sipes
                         7148 Quail Lakes Dr.
                         Holland, OH 43528


                         ANGELA SLAUGHTER
                         1373 HARTSDALE DRIVE
                         DALLAS, TX 75211


                         ANGELA TROYER
                         2742 SR 93
                         SUGARCREEK, OH 44681


                         ANGELA WILLIAMS
                         7148 QUAIL LAKES DR
                         HOLLAND, OH 43528


                         Angelica Walker
                         1500 Halter De.
                         Virginia Beach, VA 23464


                         ANGELINA QUINTANA
                         340 GIRALDA AVE
                         APT 612E
                         CORAL GABLES, FL 33134


                         ANGELIQUE IRVING
                         6966 MILLBROOK PARK DR
                         BALTIMORE, MD 21215



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2306 of 3613
                         Angelique Smith
                         5204 Darien Rd
                         Baltimore, MD 21206


                         ANGELO HUBBARD
                         6211 FAIRWAY LANE
                         CANAL WINCHESTER, OH 43110


                         Angelo Ivey-Bloom
                         307 Silo Ridge
                         301
                         Odenton, MD 21113


                         ANGELO MILLI
                         CASCIA HALL
                         16401 NW 37TH AVE
                         MIAMI, FL 33054


                         ANGELYNA LONG
                         2711 RICKENBACKER DRIVE
                         DALLAS, TX 75228


                         ANGENICKA GUERRIER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Angie Black Academic
                         Insurance Solutions
                         265 S. Federal Beach
                         Deerfield Beach, FL 33441


                         ANGIE HOLMES
                         6329 SW 147CT
                         MIAMI, FL 33193


                         ANGIE OLIVAN
                         2498 SW 17 AVE
                         APARTMENT 4206
                         MIAMI, FL 33145


                         ANGIE REDO-HUFF
                         19232 LBJ FREEWAY #2818
                         MESQUITE, TX 75150




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2307 of 3613
                         ANIBAL SILVA
                         500 BRICKELL AV.
                         1904
                         MIAMI, FL 33131


                         ANICET HABIMANA
                         530 KLING ST
                         APT #8
                         AKRON, OH 44311


                         ANICET HABIMANA
                         80 E EXCHANGE ST
                         AKRON, OH 44308


                         Anigail Allen
                         4994 Greenview Dr.
                         Commerce Township, MI 48382


                         ANIK CHOWDHURY
                         389 SHERMAN STREET
                         APT 203
                         AKRON, OH 44311


                         ANIK CHOWDHURY
                         437 SUMNER STREET, JUDSON HOUSE
                         APT K2
                         AKRON, OH 44304


                         Anil M. Parikh, MD, Inc.
                         70 N Miller Rd.
                         Akron, OH 44333


                         ANIL MISHRA
                         2247 UNIVERSITY HILLS BLVD
                         APT 101
                         TOLEDO, OH 43606


                         ANIL YADAV
                         703B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ANILA KUTULLA
                         751 PINE DR
                         #107
                         POMPANO BEACH, FL 33060



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2308 of 3613
                         ANISA COBAJ
                         2771 RYEWOOD AVENUE, #D
                         COPLEY, OH 44321


                         ANISH JOHN JACOB
                         77 FIR HILLS
                         APT 2B5
                         AKRON, OH 44304


                         ANITA FERGUSON
                         2720 KILBOURNE AVENUE
                         COLUMBUS, OH 43231


                         ANITA MOYD
                         3709 BOARMAN AVENUE
                         BALTIMORE, MD 21215


                         Anita Nwabueze
                         1215 Linworth Ave
                         Apt. 2A
                         Baltimore, MD 21239


                         ANITA NWABUEZE
                         7403 GOLDFIELD COURT
                         ROSEDALE, MD 21239


                         Anita Torres-Waugh
                         625 Mace Ave.
                         Essex, MD 21221


                         ANIYA BRANCH
                         29 MEADOW LANE.
                         WALDORF, MD 20601


                         ANIYA BROWN
                         2429 NW 50TH STREET
                         APT.E
                         MIAMI, FL 33142


                         ANIYAH TAYLOR
                         1621 EAST 33RD ST
                         BALTIMORE, MD 21218




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2309 of 3613
                         ANIYAH THORNTON
                         2412 ORLEANS ST APT B
                         BALTIMORE, MD 21224


                         ANJA MARJANOVIC
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ANJELIE TIRONE
                         1854 TUSCANY MILL WAY
                         OCOEE, FL 34761


                         ANJEWEL BLOUNT
                         604D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ANJOLAOLUWA TAIWO
                         1700 E. COLDSPRING LANE
                         BALTIMORE, MD 21251


                         ANKIT TIWARI
                         2220 HIGH ST
                         APT 305
                         CUYAHOGA FALLS, OH 44221


                         Ankur Pranjal
                         10 Deriemer Rd.
                         Hillsborough, NJ 08844


                         ANKUR PRANJAL
                         2618 W VILLAGE DR
                         TOLEDO, OH 43614


                         ANN MARIE MOFFETT
                         13010 CHADDSFORD TERRACE
                         MANASSAS, VA 20112


                         Ann Wildstein-Bronstein
                         5197 Conoe Bend Dr.
                         Lake Worth, FL 33463


                         ANN-LOUISE BOOTH
                         5810 ELGIN STREET
                         PITTSBURGH, PA 15206



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2310 of 3613
                         Anna Amanda Josephine Tivenius
                         3301 College Ave.
                         Fort Lauderdale, FL 33314


                         ANNA DUNPHY
                         1120 N WESTWOOD AVE APT 7104
                         TOLEDO, OH 43607


                         ANNA FICKER
                         2337 ESTATE RIDGE DRIVE
                         CINCINNATI, OH 45244


                         Anna Haynie
                         1077 Stone Trail
                         New Braunfels, TX 78130


                         ANNA HOLDEN
                         5905 HATTERAS PALM WAY
                         TAMPA, FL 33615


                         ANNA LEIBENGOOD
                         2850 SPORE BRANDYWINE RD
                         BUCYRUS, OH 44820


                         Anna   Molony
                         2921   SW 87th Ave.
                         Apt.   508
                         Fort   Lauderdale, FL 33328


                         ANNA NEBRASKA
                         414 N OLD STATE RD
                         DELAWARE, OH 43015


                         ANNA PALLANTE
                         15733 MUNN ROAD
                         NEWBURY, OH 44065


                         ANNA PATRICIA AGUILO
                         3114 GLENDALE AVE
                         PARKVILLE, MD 21234-7133


                         ANNA PEDICONE
                         5 LANTERN LANE
                         LANSDALE, PA 19446




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2311 of 3613
                         ANNA TARPLEY
                         595 KLING STREET
                         AKRON, OH 44311


                         ANNA THOMAS
                         7 AIRY HALL CT
                         HILTON HEAD ISLAND, SC 29928-3331


                         ANNA ULJANOV
                         4 GRANT STREET
                         AKRON, OH 44304


                         ANNA VOLYANSKAYA
                         16001 COLLINS AVE #2505
                         SUNNY ISLES, FL 33160


                         ANNA WILLIAMS
                         15911 S.W. 20TH ST.
                         MIRAMAR, FL 33027


                         ANNAMARIE ALFERY
                         112 BLACK OAK DR
                         CHESWICK, PA 15024


                         ANNASHA DESOUZA
                         374 RAINBOWS END
                         AURORA, OH 44202-8030


                         ANNASTACIA BARHAM
                         703 COLLEGE PARK DR.
                         APT. 9
                         CARAOPOWS, PA 15108


                         ANNASTACIA BARHAM
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         ANNASTACIA BARHAM
                         410 SHARON RD.
                         APT. B303
                         CARAOPOLIS, PA 15108


                         ANNE FUNK-CHANCE
                         11165 ASHLAND RD.
                         WOOSTER, OH 44691



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2312 of 3613
                         Anne Goldman
                         1189 Cypress Point Way
                         Virginia Beach, VA 23455


                         ANNE GOSPODAREK
                         4607 283RD ST
                         TOLEDO, OH 43611


                         Anne Marie Warrington
                         351 Crossing Blvd.
                         Apt. 1122
                         Orange Park, FL 32073


                         ANNE PIERRE
                         1192 NORTH STATE ROAD 7
                         APT. 318
                         LAUDERHILL, FL 33313


                         ANNE PIERRE
                         1192 NW 40TH AVE, APT. 318
                         LAUDERHILL, FL 33313


                         ANNE RASPE
                         2209 W GREENLEAF AVE
                         CHICAGO, IL 60645-4803


                         ANNE SEVON
                         2748 SW 46TH CT
                         FORT LAUDERDALE, FL 33312


                         ANNE TOMEI
                         3521 RUSHLAND AVE
                         TOLEDO, OH 43606


                         ANNELEISE WILLIAMS
                         200 4TH STREET
                         ELLWOOD CITY, PA 16117


                         ANNES KIM
                         2101 ORCHARD LAKES CT APT 22
                         TOLEDO, OH 43615




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2313 of 3613
                         ANNESSA MCCOY
                         2425 GULF OF MEXICO DR UNIT
                         15C
                         LONGBOAT KEY, FL 34228-3216


                         ANNETTE MARSOLAIS
                         433 WOODLAND AVE
                         AKRON, OH 44302


                         ANNIE LOCHRIDGE
                         1028 E MAPLE ST
                         NORTH CANTON, OH 44720


                         ANOOJ PAKVASA
                         482 KING
                         AKRON, OH 44321


                         Ansam Al Azzawi
                         4615 N Holland Sylvania Rd.
                         Apt. 6
                         Toledo, OH 43623


                         ANSELL FERNANDEZ
                         3350 NW 19TH TERR
                         MIAMI, FL 33125


                         ANSOFIA DORIVAL
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ANSONIQUE HANNA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ANTANAE HINDS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ANTAREZ GOODMAN
                         1870 WATERMILL LN
                         PERRYSBURG, OH 43551


                         ANTE TAYLOR
                         1722 E BANCROFT LN
                         CROFTON, MD 21114-1609



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2314 of 3613
                         Anthem BC/BS
                         225 N. Michigan Ave.
                         Chicago, IL 60601


                         Anthem Community
                         4361 Irwin Simpson Rd.
                         Mason, OH 45040


                         Anthem Health Plans of Virginia
                         re: Virginia Wesleyan University
                         2015 Staples Mills Rd.
                         Richmond, VA 23230


                         Anthem, Inc.
                         Community Insurance Company
                         4241 Irwin Simpson Dr.
                         Mason, OH 45040


                         ANTHINISE BARKER
                         408A DALEY
                         2500 WEST NORTH AVENUE
                         JOPPA, MD 21085


                         ANTHONY BROWN
                         1040 SE 4TH STREET
                         BELLE GLADE, FL 33430


                         ANTHONY ARMSTRONG
                         7646 VENICE HEIGHTS DRIVE NE
                         WARREN, OH 44484


                         ANTHONY BARROWS
                         3860 NW 208 STREET
                         MIAMI GARDENS, FL 33055


                         ANTHONY BELKNAP
                         153 VILLA DR
                         CIRCLEVILLE, OH 43113


                         ANTHONY BOWLEG
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2315 of 3613
                         ANTHONY BROWN
                         816 EAST MOWRY DRIVE APT. 819
                         HOMESTEAD, FL 33030


                         ANTHONY BROWN
                         1040 SE 4TH STREET
                         BELLE GLADE, FL 33430


                         Anthony Bush
                         8611 S Elizabeth
                         Chicago, IL 60620


                         ANTHONY CAPSER
                         414 PEBBLE BEACH DRIVE
                         MONROE, MI 48162


                         ANTHONY ENGLISH
                         3310 DEVONSHIRE DR
                         BALTIMORE, MD 21215


                         ANTHONY FERNANDEZ
                         31 SE 5TH ST APT 1503
                         MIAMI, FL 33131


                         Anthony Flint
                         21 Mellon St.
                         Newport News, VA 23606


                         Anthony Galati
                         3130 Palm Trace Landings Dr.
                         Apt. 607
                         Fort Lauderdale, FL 33314


                         ANTHONY GATTUSO
                         80 NORTH PORTAGE PATH - PH9
                         AKRON, OH 44303


                         ANTHONY HARRIS
                         3523 FRYAR LOOP UNIT B
                         BALTIMORE, MD 21218


                         ANTHONY HICKS
                         240 COUNTY ROAD 53
                         KITTS HILL, OH 45645




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2316 of 3613
                         ANTHONY HOLMES
                         4521 NW 178TH ST
                         CAROL CITY, FL 33055


                         ANTHONY ITALIANO
                         PO BOX 712
                         NORTH JACKSON, OH 44451


                         Anthony Ivey
                         1504 - 16th Ave. N
                         Nashville, TN 37208


                         ANTHONY JACKSON
                         1341 MILL RD
                         SEVEN VALLEYS, PA 17360


                         Anthony Jacobs
                         5270 Bayshore Rd.
                         Oregon, OH 43616


                         ANTHONY JOHNSON
                         5952 WESTFALL ROAD
                         LAKE WORTH, FL 33463


                         ANTHONY JUSTINIANO
                         4862 W. CONCORD
                         CHICAGO, IL 60639


                         ANTHONY LIMOUSIN
                         1080 NE 133 STREET
                         MIAMI, FL 33161


                         ANTHONY LOVELACE
                         1558 E TULPEHOCKEN ST
                         PHILADELPHIA, PA 19138-1630


                         ANTHONY LYON
                         6774 ST. IVES BOULEVARD
                         HUDSON, OH 44236


                         ANTHONY MADU
                         5214 HARFORD RD
                         BALTIMORE, MD 21214-2672




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2317 of 3613
                         ANTHONY MARTZ
                         4888 MASSILLON RD. APT. 18
                         NORTH CANTON, OH 44720


                         Anthony Meely
                         1700 E Cold Spring Ln
                         Marble Hall
                         Baltimore, MD 21251-0001


                         ANTHONY MITCHELL
                         2252 PLUM LEAF LN
                         TOLEDO, OH 43614


                         ANTHONY MOLL
                         3449 HICKORY AVE
                         BALTIMORE, MD 21211


                         ANTHONY MURCIA-SANTOS
                         502D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Anthony Palumbo
                         2312 - 43rd St. NW
                         Canton, OH 44709


                         ANTHONY PELLILCAN
                         8171 SHADY MAPLE DR
                         CANAL WINCHESTER, OH 43110


                         ANTHONY POTESTAD
                         15750 SW 42ND TER
                         MIAMI, FL 33185


                         ANTHONY ROBERSON
                         6100 NW 186 STREET APT 303
                         HIALEAH, FL 33015


                         ANTHONY RUSSELL
                         6601 BONNIE RIDGE DR APT 201
                         BALTIMORE, MD 21209


                         ANTHONY SANFILLIPO
                         230 COOVER RD
                         DELAWARE, OH 43015-8519



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2318 of 3613
                         ANTHONY SCOTT
                         3991 NW 45TH WAY
                         LAUDERDALE LAKES, FL 33319


                         ANTHONY STUBBS
                         204C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ANTHONY TREGO
                         379 MONTROSE AVE
                         AKRON, OH 44310


                         ANTHONY TURNER
                         10667 MONTROSE AVE APT 204
                         BETHESDA, MD 20814-4228


                         ANTHONY TURNER
                         1306 W WHEATLAND ROAD, APT 206
                         DALLAS, TX 75232


                         ANTHONY VARGAS
                         13290 SW 205TH LN
                         MIAMI, FL 33177


                         ANTHONY VEGA
                         7155 N AUGUSTA DR
                         HIALEAH, FL 33015-2078


                         ANTHONY WILLIAMS
                         6232 SETON HILLS LN
                         BALTIMORE, MD 21229


                         Anthony Woods
                         8908 Shepard Rd.
                         Macedonia, OH 44056


                         ANTHONY YOUNG
                         6707 MEADOWOOD DR
                         MEDINA, OH 44256


                         ANTINQUE HARRIS
                         396 SHIRLEY DR
                         PAHOKEE, FL 33476




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2319 of 3613
                         ANTIONE BROOKS
                         401B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ANTJUAN JOHNSON
                         180 NE 170TH ST
                         MIAMI, FL 33162


                         ANTJUAN JOHNSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ANTOINE HARRIS
                         17350 NW 61ST PL
                         HIALEAH, FL 33015


                         ANTOINE JOE
                         8035 N W 15TH AVENUE
                         MIAMI, FL 33147


                         ANTOINE-OLIVIER GLADU-CORBIN
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234


                         ANTOINETTE MCCOY
                         2518 W. 69TH STREET
                         CHICAGO, IL 60629


                         ANTOINETTE MEDEROS
                         20343 NW 43 PLACE
                         MIAMI GARDENS, FL 33055


                         ANTON GROSS
                         3676 A HAYES STREET NE #301
                         WASHINGTON, DC 20019


                         Anton Lobanov
                         2780 S University Dr.
                         Apt. 6B
                         Fort Lauderdale, FL 33328


                         ANTONETTE MARSTELLER
                         230 E 6TH ST
                         PERRYSBURG, OH 43551



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2320 of 3613
                         ANTONIA MOBLEY
                         1354 NW 51ST STREET
                         MIAMI, FL 33142


                         ANTONIA SIKON
                         4055 QUEENSBURY CIRCLE
                         STOW, OH 44224


                         ANTONIO AMATO
                         1148 PARK VIEW DR
                         ZANESVILLE, OH 43701


                         ANTONIO BARRON
                         101 DUANE ST
                         MAUMEE, OH 43537


                         ANTONIO CERVANTES
                         236 N MAIN ST
                         SWANTON, OH 43558


                         ANTONIO COSTANTINI
                         1741 ALCESTER ROAD
                         MAYFIELD HEIGHTS, OH 44124


                         Antonio Crespo Mendez
                         5817 Wesleyan Dr.
                         Stuent Accounts Office
                         Virginia Beach, VA 23455


                         ANTONIO DIVITO
                         1241 WILLOWAY AVE SE
                         NORTH CANTON, OH 44720


                         ANTONIO FORTE
                         7040 SW 95 CT
                         MIAMI, FL 33173


                         Antonio Hardy
                         2826 Hartford St. SE
                         Apt. 104
                         Washington, DC 20020


                         ANTONIO JACKSON
                         1120 N WESTWOOD AVE APT 1411
                         TOLEDO, OH 43607



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2321 of 3613
                         Antonio Johnson
                         1130 Montpelier St.
                         Baltimore, MD 21218-3616


                         Antonio Mendoza
                         4299 NW 76 Ave.
                         Hollywood, FL 33024


                         ANTONIO PEREZ
                         904 SOUTH ELM STREET
                         ENNIS, TX 75119


                         ANTONIO RAVENELL
                         4 STRETHAM CT
                         OWINGS MILLS, MD 21117


                         ANTONIO REDEDIOS
                         910 OLD FARM TRL
                         MEDINA, OH 44256


                         ANTONIO VILLA DE REY
                         1800 PURDY AVE APT 1507
                         MIAMI BEACH, FL 33139


                         Antonique Ingraham
                         2954 W Central Ave.
                         Apt. 207
                         Toledo, OH 43606


                         ANTONY MENDES
                         9420 SOUTH MEADOWS CIRCLE
                         MIRAMAR, FL 33025


                         ANTWOINE JOHNSON
                         1204 BROOKE ROAD
                         CAPITOL HEIGHTS, MD 20743


                         ANTWOINETT AIKENS
                         3171 NW 5TH STREET
                         LAUDERHILL, FL 33311


                         Antwon Winder
                         2015 N Monroe St
                         Baltimore, MD 21217




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2322 of 3613
                         ANUJ AGRAWAL
                         590E BUCHTEL AVE
                         UNIT# 42
                         AKRON, OH 44304


                         ANUP PANT
                         634 E. BUCHTEL AVE
                         APT # 102
                         AKRON, OH 44304


                         ANUP PANT
                         281 WHEELER STREET
                         AKRON, OH 44304


                         ANUPAMA RAI
                         6710 HAVENOAK RD APT C1
                         BALTIMORE, MD 21237


                         ANURADHA SHARMA
                         382 1/2 BELTZ COURT AKRON
                         AKRON, OH 44304


                         ANURADHA SHARMA
                         437 SUMNER ST APT H 2
                         AKRON, OH 44304


                         ANVAY PATIL
                         800 EVERHARD RD SW APT. 1204
                         NORTH CANTON, OH 44709


                         ANWAR SADEK
                         876D WHITE PINE DRIVE
                         AKRON, OH 44313


                         Anya Cohen
                         20441 NE 30th Ave.
                         Apt. 320
                         Miami, FL 33180


                         Anyae Stanfield
                         4230 Loch Raven Blvd.
                         Rm 483 Marble Hall
                         Baltimore, MD 21251




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2323 of 3613
                         Anyia Fields
                         50 Panama Ln
                         Buffalo, NY 14225


                         ANYSSA HANNA
                         3513 EDISON ROAD
                         CLEVELAND, OH 44121


                         Aoi Kamito
                         1216 Sunbury Rd.
                         Columbus, OH 43210


                         APARA GUPTA
                         77 FIR HILL TOWERS
                         APT NO. - 6B5
                         AKRON, OH 44304


                         APARNA AGRAWAL
                         268-A
                         80 EAST EXCHANGE STREET
                         AKRON, OH 44325


                         APOORVA MALLEPALLY
                         55 FIR HILL TOWERS
                         APT 9B4
                         AKRON, OH 44304


                         APOORVA VISHWAKARMA
                         907 HEMLOCK HILLS DRIVE
                         APARTMENT D
                         AKRON, OH 44313


                         APOORVA VISHWAKARMA
                         634 BUCHTEL AVE APT 111
                         AKRON, OH 44304


                         APP PBP PA
                         2013 Ponce de Leon Ave.
                         West Palm Beach, FL 33407


                         APP PBP PA
                         PO BOX 671361
                         WEST PALM BEACH, FL 33407




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2324 of 3613
                         APRIL BELL
                         5817 WESLEYAN DRIVE
                         PO BOX C313
                         VIRGINIA BEACH, VA 23455


                         APRIL BROWN
                         4812 PINETREE DRIVE APT 201
                         MIAMI BEACH, FL 33140


                         APRIL DEMERS
                         12695 EGGERT RD
                         DUNDEE, MI 48131


                         APRIL POWERS
                         5900 APPLETON COURT
                         VIRGINIA BEACH, VA 23464


                         Aprilanne Arwood
                         801 SE Johnson Ave.
                         1348
                         Stuart, FL 34995


                         Apryl Morris
                         5904 Kaveh Ct.
                         Upper Marlboro, MD 20772-3750


                         AQARI ATKINSON
                         1323 LONGLAC RD
                         VIRGINIA BEACH, VA 23464


                         Araba Ghartey
                         3809 Oak Ave.
                         Gwynn Oak, MD 21207-6366


                         ARAEFO WISE
                         1717 KENNETH AVENUE N
                         UNION, NJ 07083


                         ARAIS DEL VALLE
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         ARAMIS CORDERO ISAAC
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2325 of 3613
                         ARCHIE RUMPH
                         23100 SW 123RD ST
                         MIAMI, FL 33170


                         ARCHIE RUMPH
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Architha Reddy
                         2801 Bancroft
                         MS513
                         Toledo, OH 43606


                         ARDRA RIGBY, JR.
                         11424 JOHNSON CREEK CIR
                         JACKSONVILLE, FL 32218


                         ARE'AL CANADA
                         6055 SOUTHFIELD FWY
                         APT #1
                         DETROIT, MI 48228


                         Areej Usmani
                         1911 Key St.
                         Apt. A
                         Maumee, OH 43537


                         AREEJ USMANI
                         2801 W BANCROFT
                         MS 513
                         TOLEDO, OH 43606


                         ARELISHA DENNIS
                         942 SOUTH WEST LONGFELLOW ROAD
                         PORT SAINT LUCIE, FL 34953


                         AREMY RODRIGUEZ
                         6605 AVENUE R
                         HOUSTON, TX 77011


                         AREZOO AVID
                         590 E BUCHTEL AVE.
                         APT #43
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2326 of 3613
                         ARGENIS HERNANDEZ
                         3078 SW 4TH ST
                         MIAMI, FL 33135


                         ARI JONES
                         3614 FORREST AVENUE APT 4
                         MEMPHIS, TN 38122


                         ARI WARSHAWSKY
                         70 SW 91ST AVE APT 210
                         PLANTATION, FL 33324


                         ARIADNA BLINOVA
                         447 E. VORIS STREET
                         AKRON, OH 44311


                         ARIADNA BLINOVA
                         472 SPICER STREET, UPPER UNIT
                         AKRON, OH 44311


                         ARIADNA RAMOS GANDIA
                         393 SUMNER ST
                         APT. #2-103D
                         AKRON, OH 44304


                         ARIANA BROWN
                         1511 163RD AVE
                         APT #57
                         SAN LEANDRO, CA 94578


                         ARIANA MOSQUERA
                         5805 BROOKSIDE DRIVE
                         CLEVELAND, OH 44144


                         ARIANA RUBIO
                         7825 NW 107 AVE. #615
                         DORAL, FL 33178


                         ARIANNA ALDERETE
                         606A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2327 of 3613
                         ARIANNA BOONE
                         5817 WESLEYAN DRIVE
                         BOX B400
                         VIRGINIA BEACH, VA 23455


                         Arianna Ciciulla
                         29 Burnside St.
                         Medford, MA 02155


                         ARIANNA CICIULLA
                         5817 WESLEYAN DRIVE
                         BOX B24
                         VIRGINIA BEACH, VA 23455


                         ARIANNA EADDY
                         2777 NORTH BUCKNER BLVD
                         APT. 1404
                         DALLAS, TX 75228


                         Arianna Gomes
                         3160 Banneker Dr. NE
                         Washington, DC 20018


                         ARIANNA ILIFF
                         508 SUMNER ST
                         AKRON, OH 44304


                         ARIANNA JAMES
                         16110 SW 102ND PL
                         MIAMI, FL 33157


                         Arianna Kadlub
                         1355 Oak Hill Ct.
                         Apt. 65
                         Toledo, OH 43614


                         ARIANNA LUPI
                         16401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054


                         Arianna Russo
                         8458 NW 109 Ct.
                         Miami, FL 33178




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2328 of 3613
                         ARIANNA SORIA
                         4360 289TH ST
                         TOLEDO, OH 43611


                         Arianna Wilson
                         1 Smallwood Ln
                         New Castle, DE 19720-2034


                         ARIC MCATEE
                         2255 N LEUTZ RD
                         OAK HARBOR, OH 43449


                         ARIEA MARSHALL
                         2413 GLASBORN CIRCLE
                         MELBOURNE, GA 32904


                         ARIEL BENJAMIN
                         5657 SW 124TH TER
                         OCALA, FL 34481


                         ARIEL BROWN
                         3806 MEADOWBROOK BOULEVARD
                         UNIVERSITY HEIGHTS, OH 44118


                         ARIEL DAVIS
                         1970 NW 192ND TERRACE
                         CAROL CITY, FL 33056


                         ARIEL DE WEEVER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ARIEL DEVAULT
                         9220 LANDIS DRIVE
                         BEAUMONT, TX 77707


                         ARIEL HENRY
                         6053 SW 40TH STREET
                         APT#1
                         HOLLYWOOD, FL 33023


                         ARIEL HYLTON
                         144 NE 188TH STREET
                         MIAMI, FL 33179




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2329 of 3613
                         ARIEL JOHN DEU
                         2801 W BANCROFT
                         MS 513
                         TOLEDO, OH 43606


                         Ariel Klein
                         74 Casterton Ave.
                         Akron, OH 44303


                         Ariel Roberts
                         324 N Hawkins Ave.
                         Akron, OH 44313


                         Ariel Sims
                         7155 Quail Lakes Dr.
                         Holland, OH 43528


                         ARIELLE FORREST
                         4804 WILLISTON ST
                         BALTIMORE, MD 21229


                         ARIELLE HALL
                         7201 SHADOWLAWN AVE
                         BALTIMORE, MD 21234


                         ARINDAM PAUL
                         484 ALLYN STREET
                         APT A
                         AKRON, OH 44304


                         ARIOL LABRADA MD PA
                         MIAMI, FL 33222



                         ARIONNA ROBINSON
                         2111 LUGINE AVE
                         WOODLAWN, MD 21207


                         ARIS DAVIES
                         12104 CHIP SHOT LN
                         UPPER MARLBORO, MD 20772-7958


                         ARIUS JONES
                         1608 WORTHINGTON DRIVE
                         FORT WAYNE, IN 46845



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2330 of 3613
                         ARIYANNA CARTER
                         4509 FAIRVIEW AVE APT E
                         BALTIMORE, MD 21216


                         Arjun Chandra
                         1343 Oak Hill Ct.
                         Apt. 106
                         Toledo, OH 43614


                         ARJUN RAMAKRISHNAN
                         1700 E. COLDSPRING LANE
                         BALTIMORE, MD 21251


                         Arjun Shettigar
                         3414 Dorr St.
                         Apt. 210
                         Toledo, OH 43607


                         ARKELON LEE
                         2657 PARKROW AVENUE
                         DALLAS, TX 75215


                         ARLEENE ALEXIS
                         265 NW 111TH ST
                         MIAMI SHORES, FL 33168-3301


                         ARLEN NYARKO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ARLURIA CLAYTON
                         5867 E BONIWOOD TURN
                         CLINTON, MD 20735-4832


                         ARMANI KING
                         8045 SOUTH AVAON AVE
                         CHICAGO, IL 60619


                         ARMANI PALMER
                         4558 CLAMSHELL DR
                         JACKSONVILLE, FL 32218




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2331 of 3613
                         ARMANI SEALE
                         2621 ATWATER DR
                         NORTH POINT, FL 34288


                         ARMANI WILSON
                         7807 S UNION
                         CHICAGO, IL 60620


                         ARMC Physicians Care, Inc.
                         1240 Huffman Mill Rd.
                         Burlington, NC 27215


                         ARMON CURTIS
                         11121 LA ROSE AVENUE
                         CLEVELAND, OH 44105


                         ARNNETTE JAMES
                         3620 ECHODALE AVENUE
                         BALTIMORE, MD 21214


                         ARNOB BANIK
                         590 E BUCHTEL AVE
                         APT 45
                         AKRON, OH 44304


                         ARNOB BANIK
                         437 SUMNER STREET
                         APARTMENT # K
                         AKRON, OH 44304


                         ARNS CARRENARD
                         2450 LANTANA ROAD
                         APT 2115
                         LAKE WORTH, FL 33462


                         Arny & Arny, Inc.
                         1113 S Cleveland Massillon Rd.
                         Akron, OH 44321


                         Aron Berhane
                         12730 Sterling Ct.
                         Oak Park, MI 48237




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2332 of 3613
                         ARPIT CHOUDHARY
                         4713 ALDGATE GREEN
                         HALETHORPE
                         BALTIMORE, MD 21227


                         ARREANA AXSON
                         866 PAXTON ROAD
                         CLEVELAND, OH 44108


                         ARRIEL DAWSON
                         1620 POPLAR GROVE ST
                         BALTIMORE, MD 21216


                         ARRYAWNA SALDANA
                         5817 WESLEYAN DRIVE
                         PO BOX B527
                         VIRGINIA BEACH, VA 23455


                         Arshpreet Kaur
                         2725 Pine Knoll Dr.
                         Toledo, OH 43617


                         Art Elmazi
                         9312 Saint Angelas Way
                         Sylvania, OH 43560


                         ARTEM ZHGUN
                         1800 S.OCEAN DR. APT 2502
                         HALLANDALE BEACH, FL 33009


                         ARTERIA MCDOWELL
                         1030 WEST 31ST
                         COVINGTON, LA 70433


                         ARTESIA FULCHER
                         36 NORTH ROSEDALE ST
                         BALTIMORE, MD 21229


                         Arthritis and Rhumatology Assoc.
                         of Palm Beach
                         1411 N. Flagler Dr.
                         Suite 5600
                         West Palm Beach, FL 33401




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2333 of 3613
                         ARTHRITIS-OSTEO TRTMNT       RSRCH
                         20880 W DIXIE HIGHWAY
                         SUITE 101
                         SQUARE ONE CENTER
                         MIAMI, FL 33180


                         ARTHUR BREGMAN MD LLC
                         1550 MADRUGA AVE.
                         CORAL GABLES, FL 33146


                         ARTHUR MCDADE
                         9962 VOLTAR AVENUE
                         OAKLAND, CA 94603


                         ARTHUR WILSON
                         7500 NW 28TH ST
                         MARGATE, FL 33063


                         ARTO KAZAKOV
                         65 W 90TH ST
                         APT 19E
                         NEW YORK, NY 10024-1505


                         ARTUR SHARAPOV
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         ARTURO ABREU
                         9700 HAMMOCKS BLVD. #204
                         MIAMI, FL 33172


                         Arturo Corces, MD PA
                         11801 SW 90th St. #201
                         Miami, FL 33186


                         ARTURO PEN RODRIGUEZ
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ARTURO SEIJAS MORILLO
                         195 WHEELER STREET
                         APT 204
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2334 of 3613
                         ARUN KUMAR NETHI
                         12664 S CHURCHILL WAY
                         STRONGSVILLE, OH 44149


                         Arvind Senthilkumar
                         3 Sulliman Rd.
                         Edison, NJ 08817


                         Arwa Alfayadh
                         2435 Zuber Rd.
                         Orient, OH 43146-9403


                         ARYAM ALBARRAN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ARYANA LEWIS
                         15104 FLORIDA AVENUE
                         CLEVELAND, OH 44128


                         ARYANI WALKER
                         45 NW 4TH STREET
                         POMPANO, FL 33064


                         ASA BERLIN
                         211 BALDWIN ST
                         WADSWORTH, OH 44281


                         Asad Butt
                         18429 S Salem Row
                         Strongsville, OH 44136


                         ASAD BUTT
                         5725 TIBARON LN APT 308
                         TOLEDO, OH 43615


                         ASAF PISCOYA
                         705 NW 105TH PLACE
                         MIAMI, FL 33172


                         ASHA BEACHAM
                         3618 GOLDEN HILLS DR.
                         DALLAS, TX 75241




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2335 of 3613
                         Asha Gowda
                         2895 Lakewoods Ct.
                         West Bloomfield, MI 48324


                         ASHA RICHARDS
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         ASHAN WILLIAMS
                         543 BLOOM ST
                         BALTIMORE, MD 21217


                         ASHANTI CHAVIS
                         3260 FOUNTAIN FALLS WAY, APT 1064
                         LAS VEGAS, NV 89032


                         ASHANTI PATTERSON
                         22301 SW 123RD DR
                         MIAMI, FL 33170


                         ASHAUNTI CLEMONS
                         1412 NW 12TH STREET
                         FORT LAUDERDALE, FL 33311


                         ASHISH GADHAVE
                         634 E BUCHTEL AVE
                         APT 215
                         AKRON, OH 44304


                         ASHISH GADHAVE
                         55 FIR HILL ST, APT 11B10
                         AKRON, OH 44304


                         ASHLEE WARNER
                         9557 CR 313
                         TERRELL, TX 75161


                         Ashlee Wetterer
                         1148 SW 11th St.
                         Boca Raton, FL 33486


                         ASHLEI RUSSELL
                         5322 S. HONORE
                         CHICAGO, IL 60609




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2336 of 3613
                         ASHLEIGH GORDON
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         ASHLEIGH OBERLANDER
                         13A FAY AVENUE
                         PEABODY, MA 01960


                         ASHLEIGH SOMERFELT
                         4654 DRESHER TRL
                         STOW, OH 44224


                         ASHLEIGN GARY
                         603 AMBER COURT
                         PHENIX CITY, AL 36868


                         ASHLEY AMATO
                         710 PINE VALLEY DR
                         PITTSBURGH, PA 15239


                         ASHLEY ANDERSON
                         20116 NW 28TH CT
                         MIAMI GARDENS, FL 33056


                         Ashley Blake
                         3319 Bluemont Park
                         Hilliard, OH 43026


                         ASHLEY BROOKS
                         3837 SIMPSON STUART RD
                         P.O BOX 87
                         DALLAS, TX 75241


                         ASHLEY BROOKS
                         3522 KELOX RD
                         GWYNN OAK, MD 21207


                         Ashley Brown
                         7940 1/2 Secor Rd.
                         Apt. B
                         Lambertville, MI 48144


                         ASHLEY BROWN
                         1920 W ALEXIS RD APT L303
                         TOLEDO, OH 43613



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2337 of 3613
                         ASHLEY BRUNEUS
                         950 SW 96TH AVE
                         PEMBROKE PINES, FL 33025


                         ASHLEY BUTLER
                         160 NE 203RD TERRENCE
                         APT 17
                         MIAMI, FL 33179


                         Ashley Cameron
                         109 S Third St.
                         Oakwood, OH 45873


                         ASHLEY CAMERON
                         1045 EMERALD RD
                         PAULDING, OH 45879


                         Ashley Croston
                         1111 Bell Ave.
                         Lansdowne, PA 19050


                         ASHLEY DAVIS
                         4817 WESTCLIFFE CT
                         SYLVANIA, OH 43560-3000


                         ASHLEY DAVIS
                         6809 MAYFIELD ROAD
                         APT 1550
                         MAYFIELD HEIGHTS, OH 44124


                         Ashley Drusel
                         337 W Summit St.
                         Barberton, OH 44203


                         ASHLEY EDWARDS
                         5817 WESLEYAN DRIVE
                         PO BOX B494
                         VIRGINIA BEACH, VA 23455


                         ASHLEY FLOWERS
                         1100 BOLTON ST APT 518
                         BALTIMORE, MD 21201




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2338 of 3613
                         ASHLEY FOX
                         2413 CHURCH ST
                         EVANSTON, IL 60201-3966


                         Ashley Fuchs
                         212 Greenwood Dr.
                         Cranberry Twp, PA 16066


                         ASHLEY FUERTE
                         4774 BROOK DRIVE
                         WEST PALM BEACH, FL 33417


                         ASHLEY GEORGE
                         4707 EAGLE DRIVE
                         FORT PIERCE, FL 34951


                         Ashley Gray
                         2 White Law Pl
                         Nottingham, MD 21236


                         ASHLEY HENRY
                         846 GREENBRIAR LANE
                         UNIVERSITY PARK, IL 60484


                         Ashley Holmes
                         1255 Gleneagle Rd
                         Baltimore, MD 21239-2236


                         ASHLEY IKPEZE
                         512 LAKE VISTA CIR APT F
                         TOWSON, MD 21286


                         Ashley Kline
                         4544 Columbus St.
                         Apt. 1012
                         Virginia Beach, VA 23462


                         ASHLEY KRUSEL
                         337 W SUMMIT ST
                         BARBERTON, OH 44203


                         ASHLEY LEWIS
                         825 WJ PRATT ST
                         BIRMINGHAM, AL 35224-1071




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2339 of 3613
                         ASHLEY LOVE
                         2849 WEST AVENUE
                         LEBANON, OH 45036


                         ASHLEY MCGEE
                         850 BALDWIN STREET 504
                         PITTSBURGH, PA 15235


                         ASHLEY MENA
                         168 ATHABASCA DR
                         KISSIMMEE, FL 34759


                         ASHLEY MORALES
                         18101 NW 2ND CT
                         MIAMI GARDENS, FL 33169


                         ASHLEY MURRAY
                         240 PINE NEEDLE DR
                         SEVILLE, OH 44273


                         ASHLEY NOBLES
                         7511 SW 7TH STREET
                         MARGATE, FL 33068


                         ASHLEY REDMAN
                         4311 HOAGLAND BLACKSTUB ROAD
                         CORTLAND, OH 44410


                         ASHLEY RICHARDSON
                         14835 CLINTON RD
                         DOYLESTOWN, OH 44230


                         ASHLEY RICKARD
                         PO BOX 314
                         ATTICA, OH 44807


                         ASHLEY SOLA
                         2800 NW 112TH TERRACE
                         FORT LAUDERDALE, FL 33323


                         ASHLEY STEVENS
                         301B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2340 of 3613
                         Ashley Strong
                         9862 NW 2nd Ct
                         Fort Lauderdale, FL 33321


                         Ashley Szczesniak
                         163 Edgerton Rd.
                         Akron, OH 44303


                         ASHLEY TAYLOR
                         2023 E. GRANT
                         FRESNO, CA 93701


                         ASHLEY TOLEDO
                         15021 TOSCANA WAY
                         NAPLES, FL 34120


                         ASHLEY TURNER
                         15720 NW 20TH AVENUE ROAD
                         OPA LOCKA, FL 33054


                         ASHLEY WALKER
                         1000 HOLT AVE
                         BUILDING 2737
                         WINTER PARK, FL 32789


                         ASHLEY WALLER
                         1424 PICADILLY LN APT A204
                         MAUMEE, OH 43537


                         Ashley Washington
                         8613 Old Hickory Trail
                         Apt. 2204
                         Dallas, TX 75237


                         ASHLEY WIHL
                         129 WEST COLUMBUS ST.
                         MT. STERLING, OH 43143


                         ASHLEY WILLIAMS
                         3101 NW 77TH STREET
                         APT 405
                         MIAMI, FL 33147




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2341 of 3613
                         ASHLEY-ANN BRYAN
                         9225 RAMBLEWOOD DRIVE
                         APT 1033
                         CORAL SPRINGS, FL 33071


                         ASHLEY-ANN BRYAN
                         1506 SW 149 AVE
                         PEMBROKE PINES, FL 33027


                         ASHLII DYER
                         4226 DUMAINE STREET
                         NEW ORLEANS, LA 70119


                         ASHLYN THOMPSON
                         14621 S SPUR DR
                         MIAMI, FL 33161


                         ASHMITA KHADKA
                         6710 HAVENOAK RD APT C1
                         BALTIMORE, MD 21237


                         ASHMITA SANYASHI
                         261 CRANZ PL
                         AKRON, OH 44310


                         ASHONTI WRIGHT
                         25855 HIGHLAND ROAD
                         RICHMOND HEIGHTS, OH 44143


                         Ashton Barr
                         3400 Roberta St.
                         New Castle, IN 47362


                         Ashton Bell
                         1800 Baptist World Ctr. Dr.
                         Nashville, TN 37207


                         ASHTON CASSEL
                         2083 LARKSPUR LN
                         GRAND BLANC, MI 48439


                         ASHTON GILKEY
                         467 WESTGREEN LN
                         WESTERVILLE, OH 43082




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2342 of 3613
                         ASHTON MARTINEZ
                         6031 SW 183 WAY
                         DAVIE, FL 33331


                         ASHWIN AMAR GHATPANDE
                         590 E. BUCHTEL AVE.
                         APT. 18
                         AKRON, OH 44304


                         ASHWIN SANCHETI
                         55 FIR HILL ST
                         APT 5B6
                         AKRON, OH 44304


                         ASHWIN SANCHETI
                         876 WHITE PINE DR
                         APT D
                         AKRON, OH 44313


                         Asia Benjamin
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251


                         Asia Blackwood
                         14 Broadleaf Court
                         Parkville, MD 21234


                         ASIA BLACKWOOD
                         5817 WESLEYAN DRIVE
                         PO BOX B295
                         VIRGINIA BEACH, VA 23455


                         ASIA JACKSON
                         208A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ASIA LEWIS
                         4135 NAPOLI LAKE DRIVE
                         LAKE PARK, FL 33410


                         ASIA MASON
                         1018 SCOTTS HILL DRIVE
                         PIKESVILLE, MD 21208




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2343 of 3613
                         ASIA MCCALLUM
                         4171 FAIRVIEW AVE APT 5
                         BALTIMORE, MD 21216


                         Asia Morgan
                         3752 Chrysler Dr.
                         Detroit, MI 48207-4716


                         ASIA PANTON
                         45 WINDEMERE ST
                         SPRINGFIELD, MA 01104-2226


                         Asia Parker
                         6818 Sturbridge Dr.
                         Apt. D
                         Parkville, MD 21234-7413


                         ASIA-LIGE ARNOLD
                         1317 EDGEWATER ROAD
                         DAYTONA BEACH, FL 32117


                         ASIEH GHANEKARADE
                         430 SUMNER STREET, APT 202
                         AKRON, OH 44304


                         ASIELLE KAIMARI
                         1937 SUNNYLAWN DR
                         TOLEDO, OH 43614


                         Asis Shaw
                         2364 Ashford Dr
                         Waldorf, MD 20603


                         ASLAN BAFAHM ALAMDARI
                         672 E. BUCHTEL AVE
                         AKRON, OH 44304


                         ASMA EISA
                         2255 UNIVERSITY HILLS BLVD. AP
                         TOLEDO, OH 43606


                         ASMA MOHAMED
                         8678 CASTLEMILL CIR
                         NOTTINGHAM, MD 21236-2619




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2344 of 3613
                         ASMAR JEFFERSON
                         1317 W SELZER ST.
                         PHILA, PA 19132


                         Asmara Faluki
                         3708 Pikeswood Dr.
                         Randallstown, MD 21133


                         Aspen Rehabilitation
                         1930 OH-59
                         Kent, OH 44240


                         ASRITHA NALLAPANENI
                         2220 HIGH STREET, PORTAGE TOWERS
                         APT. 820
                         AKRON, OH 44221


                         Assata Lewis
                         1000 Radnor Ave
                         Baltimore, MD 21212


                         Associated Pathologists
                         2300 Patterson St.
                         Nashville, TN 37203


                         Associates in Digestive
                         625 Del Prado Blvd. S
                         Cape Coral, FL 33990


                         Associates in Family Practice
                         42755 Mound Rd.
                         Sterling Heights, MI 48314


                         Assumpta Nwaneri
                         3217 Glanzman Rd.
                         Unit 72
                         Toledo, OH 43614


                         Assurex Health, Inc.
                         6960 Cintax Blvd.
                         Mason, OH 45040


                         ASTHA LAMICHHANE
                         634 EAST BUCHTEL AVENUE #312
                         AKRON, OH 44304



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2345 of 3613
                         Asthma & Allergy Associates of FL
                         9600 W. Sample Rd.
                         Suite 400
                         Pompano Beach, FL 33065


                         ASTRID CASTILLO
                         3147 WEST SPRINGS DR.
                         APT. A
                         ELLICOTT CITY, MD 21043


                         Asyaa Davis
                         International House 5110
                         1730 W Rocket Dr.
                         Toledo, OH 43606


                         AT&T Mobility
                         PO Box 1809
                         Paramus, NJ 07653-1809


                         ATANAS KOCEV
                         514 BROWN STREET
                         AKRON, OH 44311


                         ATARAH PINDER
                         2076 ECHODALE AVENUE
                         APT B4
                         BALTIMORE, MD 21239


                         ATARAH YISRAEL
                         645 E. 21ST STREET
                         APT 1301
                         JACKSONVILLE, FL 32206


                         ATASHA SMITH
                         4726 EAST FRIO DRIVE
                         DALLAS, TX 75216


                         Atasha Terrelonge
                         3605 Labyrinth Rd.
                         Apt. 18
                         Baltimore, MD 21215-2420


                         ATHENA WELSH
                         3582 RAMBO AVE
                         ALLIANCE, OH 44601




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2346 of 3613
                         ATIA SHARMEEN
                         2440 SAINT PAUL STREET, APT-4G
                         BALTIMORE, MD 21218


                         ATIBA MCGILL
                         306B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ATIE AMIRGOL
                         1350 N HOWARD STREET
                         APT 306
                         AKRON, OH 44310


                         ATIE AMIRGOL
                         542 CARROLL STREET
                         SECOND FLOOR, APT 2
                         AKRON, OH 44304


                         ATIE AMIRGOL
                         590 EAST BUCHTEL AVE. APT. 48
                         AKRON, OH 44304


                         Atlantic Anesthesia, Inc.
                         400 Rt. 130 S
                         Hightstown, NJ 08520


                         Atlantic Physical Therapy E
                         400 Rt. 130 South
                         Hightstown, NJ 08520


                         ATO WATSON
                         20450 NW 9TH COURT
                         MIAMI GARDENS, FL 33169


                         ATO WATSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         AUBREIGH HERRINGA
                         8432 WOLVERINE RD
                         TEMPERANCE, MI 48182-9115




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2347 of 3613
                         AUBREY DAVIS
                         2450 NW 162ND STREET
                         CAROL CITY, FL 33056


                         Aubrey Kozer
                         3720 Durham Dr.
                         Barberton, OH 44203


                         AUBREY PIZZA
                         7735 BIG BEND CT
                         SYLVANIA, OH 43560


                         AUBREY WARD, JR.
                         1448 EAST 108TH STREET
                         CLEVELAND, OH 44106


                         AUBRIANA BELLARD
                         1601 KENWAY PLACE
                         MIDDLETOWN, OH 45044


                         AUBRIANA ROLON
                         3551 RIVERLANDINGS BLVD
                         HILLIARD, OH 43026


                         AUBYN MCNAUGHTON
                         3512 MILLVALE RD
                         WINDSOR MILL, MD 21244-2970


                         Audra Moehrman
                         3424 Michael Ct.
                         Columbus, OH 43204


                         AUDREY ADGATE
                         2070 CR 109
                         GLENWOOD SPRINGS, CO 81601


                         Audrey Clark
                         605 Ranier Cir.
                         Garland, TX 75041


                         AUDREY FETTIG
                         2563 DAMVUE DR
                         ROAMING SHORES, OH 44084




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2348 of 3613
                         AUDREY FLEMING
                         42452 DHARTE CT
                         CLINTON TOWNSHI, MI 48038


                         AUDREY LAUER
                         8261 RUSTIC DRIVE
                         CHARDON, OH 44024


                         Audrey Nolte
                         1188 Cambridge St.
                         Alliance, OH 44601


                         Audry Adgate
                         2070 Cr 109
                         Glenwood Springs, CO 81601


                         AUDU ABUBAKAR
                         1340 CANBERRA DR
                         ESSEX, MD 21221


                         AUGUST GALLATIN
                         5337 MOSER LN
                         PERRYSBURG, OH 43551


                         AUGUSTA RADER
                         4229 DRY RUN DR
                         HAMILTON, OH 45013


                         AUGUSTIN FERNANDEZ
                         208 NE 21ST CT
                         WILTON MANORS, FL 33305-1012


                         Ault Chiropractic, LLC
                         3975 Cascades Blvd.
                         Ste. 5
                         Kent, OH 44240


                         Aultman Orrvile Dunlap Family Phys
                         830 S. Main St.
                         Orrville, OH 44667


                         Aultman Orrville
                         832 S. Main St.
                         Orrville, OH 44667




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2349 of 3613
                         Aumoni Robinson
                         2294 Canteen Cir
                         Odenton, MD 21113


                         AUNDRA HERRING
                         8508 OKEEFE DR.
                         SEVERN, MD 21144


                         AUNDRE PRICE
                         1990 SW 81ST AVENUE
                         MARGATE, FL 33068


                         Aundrea Collins
                         929 N Wolfe St
                         #517A
                         Baltimore, MD 21205


                         Aundriana Griffin
                         2602 Glos Ave.
                         Bellwood, IL 60104


                         Aunesha Williams
                         1700 E Cold Spring Ln
                         Thurgood Apt. 104A
                         Barton, MD 21521


                         AURELIA VISAN
                         1180 ELLESMERE AVE
                         CUYAHOGA FALLS, OH 44221


                         Aurelio Bula
                         13280 SW 53rd St.
                         Hollywood, FL 33027


                         AURIYANA CAMPUSANO
                         155 EAST VILLAGE RD
                         ELKTON, MD 21921


                         AURIYANA CAMPUSANO
                         206C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2350 of 3613
                         Aurora Mark & Kambour, MD
                         16250 NW 59th Ave.
                         Ste. 201
                         Miami, FL 33180


                         AURORA MARK AND KAMBOUR MD
                         PO BOX 100914
                         ATLANTA, GA 30384


                         AUSHIA MCLEAN
                         207B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Austin Beam
                         214 - 16th St.
                         Toledo, OH 43604


                         Austin Blair
                         4628 Melody Lane
                         Cincinnati, OH 45245


                         AUSTIN BLATT
                         1259 LECTRIC LANE
                         ZANESVILLE, OH 43701


                         Austin Carey
                         154 E 92nd St.
                         Los Angeles, CA 90003


                         AUSTIN DAVIS
                         289 KIMBER ROAD
                         WOOSTER, OH 44691


                         Austin Edwards
                         2207 Gaylord Dr.
                         Suitland, MD 20746-1442


                         Austin Edwards
                         3200 Arrowhead Circle
                         Apt. I
                         Fairfax, VA 22030




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2351 of 3613
                         Austin Ernst
                         4264 Winters Lane
                         Newport, KY 41076


                         Austin Finley
                         3060 Woodcrest Dr.
                         Akron, OH 44333


                         AUSTIN HORTON
                         4243 W BANCROFT ST APT 101W
                         OTTAWA HILLS, OH 43615


                         AUSTIN JOHNSON
                         8538 CENTER STREET
                         GARRETTSVILLE, OH 44231


                         AUSTIN KARNAKARIAN
                         302 E BUCHTEL AVE,AKRON, OH
                         BULGER RESIDENCE HALL
                         3RD FLOOR ROOM 313
                         AKRON, OH 44325


                         AUSTIN MEEHL
                         5727 TIBARON LN APT 301
                         TOLEDO, OH 43615


                         AUSTIN MEYER
                         18781 GIPE RD
                         NEY, OH 43549


                         AUSTIN MITCHELL
                         6951 REGENTS PARK BLVD
                         TOLEDO, OH 43617


                         AUSTIN PARRY
                         3835 HOLBEIN DRIVE
                         ZANESVILLE, OH 43701


                         AUSTIN RADIOLOGICAL ASSOC
                         PO BOX 4099
                         NEW YORK, NY 10003


                         Austin Rawson
                         2060 Eve Dr.
                         Steubenville, OH 43952



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2352 of 3613
                         Austin Ricci
                         5590 Stonecreek Way
                         Hudson, OH 44236


                         AUSTIN RICE
                         229 CLAREMONT DR
                         BRUNSWICK, OH 44212


                         AUSTIN SAMPLE
                         7400 WINDSOR RIDGE BLVD
                         SYLVANIA, OH 43560


                         Austin Schrader
                         2266 - 108th St.
                         Toledo, OH 43611


                         AUSTIN SCHRADER
                         5306 303RD ST
                         TOLEDO, OH 43611


                         AUSTIN SPRINKLE
                         8840 SW 20TH ST
                         MIAMI, FL 33165


                         Austin Thomas
                         10305 Pinemist Ct
                         Upper Marlboro, MD 20772


                         AUSTIN VAN PELT
                         13300 LEROY CENTER ROAD
                         PAINESVILLE, OH 44077


                         Austin Wilhelm
                         26886 Luckey Rd.
                         Walbridge, OH 43465


                         AUSTIN WIVELL
                         681 TIPPECANOE RD
                         SMOCK, PA 15480


                         AUSTIN WOLF
                         401 S. MAIN STREET #145A
                         AKRON, OH 44311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2353 of 3613
                         AUSTINE CHUKWUKA-EZE
                         9443 BALLARD GREEN DRIVE
                         OWINGS MILLS, MD 21117


                         AUTUM MORTON
                         5303 WYNDHOLME CIR UNIT 301
                         BALTIMORE, MD 21229


                         Autumn Blakely
                         1962 Hunters Run
                         Holland, OH 43528


                         Autumn Boyd
                         8541 Kings Ridge Rd
                         Parkville, MD 21234


                         Autumn Devine
                         190 Coachman Dr.
                         Plain City, OH 43064


                         Autumn Eddy
                         2717 Fenway Ave.
                         Chesapeake, VA 23323


                         Autumn Taylor
                         332 E Lorraine Ave
                         Baltimore, MD 21218


                         AUTUMN TURNAGE
                         3016 BELMONT AVE
                         BALTIMORE, MD 21216


                         AUTUMN YOUNG
                         6707 MEADOWOOD DR
                         MEDINA, OH 44256


                         Ava Illig
                         3835 Seville Rd.
                         Seville, OH 44273


                         Ava Smith
                         103 Wooland Estates Dr.
                         Baldwin, NY 11510




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2354 of 3613
                         AVA SMITH
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         Ava Warrington
                         351 Crossing Blvd.
                         Apt. 1122
                         Orange Park, FL 32073


                         AVENTURA HLTHCARE SPECIALISTS
                         PO BOX 405662
                         320
                         AVENTURA, FL 33180


                         Aventura Hospital
                         20900 Biscayne Blvd.
                         Miami, FL 33180


                         AVENTURA MEDICAL ASSOCIATES
                         21150 BISCAYNE BLVD
                         #306
                         AVENTURA, FL 33180


                         Aventura Orthopedicare Center
                         21000 NE 28th Ave. #104
                         Miami, FL 33180


                         Avenues of Counseling and Medi
                         2259, 230 S Court St.
                         Medina, OH 44256


                         AVERY CAGLE
                         98 MINWOOD AVE
                         TALLMADGE, OH 44278


                         AVERY GOLDSBOROUGH
                         3915 LIBERTY HEIGHTS AVE APT 108
                         BALTIMORE, MD 21207


                         AVERY MOVOLD
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2355 of 3613
                         AVERY SESAY
                         6258 BLYTHE AVE
                         EAST HIGHLAND, CA 92346


                         Avery Spies
                         16 Pepper Ridge Rd.
                         Cleveland, OH 44124


                         Avery Sumpter
                         5085 Hummingbird St.
                         Lima, OH 45807


                         Aviona Clark
                         212 Gransfalls Bluff
                         North Las Vegas, NV 89031


                         Avis Hardaman
                         4110 Biglow Dr.
                         Dallas, TX 75216


                         AVIS HARDAMAN
                         2157 VOLGA AVE
                         DALLAS, TX 75216


                         AVIS MARSHALL
                         3127 PLAZA STREET
                         COCONUT GROVE, FL 33133


                         Avreis Wallace
                         3314 Clarks Lane
                         Apt. A
                         Baltimore, MD 21215


                         Avriana Chavez
                         5640 Stevens Forest Rd.
                         Apt. 237
                         Columbia, MD 21045-3340


                         AWAB ALI
                         430 SUMNER ST. APT.302
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2356 of 3613
                         AWADH ALMUTAIRI
                         960 SOUTHERLY RD
                         385
                         TOWSON, MD 21204


                         AXEL CHAKOUNTE
                         20834 FOX TROT CT
                         HUMBLE, TX 77338


                         AXEL GOMEZ
                         9990 SW 3RD ST
                         MIAMI, FL 33174


                         Axesspointe / Akron General Broadwa
                         676 S. Broadway St. #103
                         Akron, OH 44311


                         AYANA HENDERSON
                         3298 WEST 157TH STREET
                         CLEVELAND, OH 44111


                         Ayana Rudd
                         1335 Nalley Ter
                         Hyattsville, MD 20785-4401


                         AYANI WHITE
                         943 SW 122ND AVE.
                         PEMBROKE PINES, FL 33025


                         AYANNA BRANCH
                         2225 POPLAR GROVE ST
                         BALTIMORE, MD 21207


                         AYANNA CULMER-GILBERT
                         929 N. WOLFE STREET
                         UNIT 1709
                         BALTIMORE, MD 21205


                         AYANNA CULMER-GILBERT
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         AYANNA FORSKIN
                         2455 NOTH NOB HILL RB
                         SUNRISE, FL 33322



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2357 of 3613
                         Ayanna Kaigler
                         15707 Erwin Ct.
                         Bowie, MD 20716-2631


                         AYANNA KELLY
                         2560 CENTERGATE DRIVE
                         APT 202
                         MIRAMAR, FL 33025


                         AYANNA MILLER
                         1618 N 52ND ST APT 3RD FL
                         PHILADELPHIA, PA 19131


                         AYANNA WATKINS
                         1649 EAST 50TH STREET
                         APARTMENT 8E
                         CHICAGO, IL 60615


                         AYAX ARMAS
                         475 BRICKELL AVE APT 2012
                         MIAMI, FL 33131-2527


                         AYELET HASTINGS
                         3103 BANCROFT ROAD
                         APARTMENT #D
                         BALTIMORE, MD 21215


                         AYISHAT OMAR
                         3922 ROLLING ROAD
                         APT 6A
                         PIKESVILLE, MD 21208


                         AYITA DONERSON
                         10303 SUNNYLAKE PL APT I
                         COCKEYSVILLE, MD 21030


                         AYMAN ELAMIN
                         316 PLEASANT MEADOW BLVD,
                         APT #A
                         CUYAHOGA FALLS, OH 44224


                         Ayodeji Afolabi
                         6431 Woodgreen Cir.
                         Gwynn Oak, MD 21207




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2358 of 3613
                         Ayodeji Agbelese
                         9601 Beachwood Ave.
                         Lanham, MD 20706-4001


                         Ayodeji Gbadamosi
                         12804 Cottonwood Ct
                         Upper Marlboro, MD 20774


                         AYODEJI WEMIDA
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251-0001


                         AYONNA WRIGHT
                         516 INGRAM STREET, APT A
                         FORT WORTH, TX 76108


                         AYSA BROOKS
                         17000 N BAY RD APT 509
                         SUNNY ISLES BEACH, FL 33160


                         AYSE OZEN
                         195 WHEELER STREET APT 303
                         AKRON, OH 44304


                         AYSE OZEN
                         77 FIR HILL STREET
                         AKRON, OH 44304


                         Ayshante Archelus
                         459 Willow St.
                         Orange, NJ 07050-2018


                         AYSHIA ROBERTS-JOHNSON
                         4775 SW 2ND AVE
                         APT 103
                         DAVIE, FL 33314


                         AYSIA THOMAS
                         5429 CRESTA WAY
                         JACKSONVILLE, FL 32211


                         Azadeh Khaghany, MD PLLC
                         313 Stewart Rd.
                         Monroe, MI 48162




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2359 of 3613
                         AZAHRIA KING
                         1018 BAINBRIDGE
                         FORNEY, TX 75126


                         AZANIA INMAN
                         5817 WESLEYAN DRIVE
                         PO BOX A87
                         VIRGINIA BEACH, VA 23455


                         AZAREA JUNIOR
                         3220 NW 171 TERR
                         CAROL CITY, FL 33056


                         AZARIA BROWN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         AZARIA DAVIS
                         4723 LANGDALE DR.
                         ORLANDO, FL 32808


                         Azhar Harris
                         470 Haven Ridge Rd
                         Stockbridge, GA 30281-7905


                         AZIHONNA COX
                         6000 HORNE DRIVE
                         KILLEEN, TX 76542


                         AZIZA MORISHO
                         9850 S KIRKWOOD ROAD, APT 1915
                         HOUSTON, TX 77099


                         Aziza Saafir-Johnson
                         3033 Button Bush Ln
                         Laurel, MD 20724


                         AZMATH FATHIMA
                         22 E ALANBROOKE COURT
                         TOWSON, MD 21204


                         AZURE QUANT
                         845 N W 80TH WAY
                         PLANTATION, FL 33324




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2360 of 3613
                         B&G DIAGNOSTIC SERVICES
                         444 W 51ST PL
                         HIALEAH, FL 33012


                         Babacar Ba
                         2560 Satyr Hill
                         Columbus, OH 43219


                         BABU GAIRE
                         634 E BUCHTEL AVE, APT 311
                         AKRON, OH 44304


                         BACH TRAN
                         195 WHEELER STREET, APT 102B
                         AKRON, OH 44304


                         BACH XUAN TRAN
                         55 FIR HILL DR
                         APT 2B6
                         AKRON, OH 44304


                         BADER ALASSAF
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251


                         BAILEE SHCUHMANN
                         2900 NW 130TH AVE
                         APT. 315
                         SUNRISE, FL 33323


                         BAILEY ALVAREZ
                         5817 WESLEYAN DRIVE
                         PO BOX A409
                         VIRGINIA BEACH, VA 23455


                         BAILEY BROWN
                         2638 LATONIA BLVD
                         TOLEDO, OH 43606


                         Bailey Krueger
                         6362 Rossmore Ln
                         Canal Winchester, OH 43110




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2361 of 3613
                         BAILEY LACK
                         1192 CONSTITUTION DR
                         BRUNSWICK, OH 44212


                         Bailey Line
                         4710 Clancy Way
                         Westerville, OH 43082


                         Bailey Merkel
                         4500 Saint Anthony Rd.
                         Temperance, MI 48182


                         Bailey Miller
                         4591 Muirvalley Ct
                         Batavia, OH 45103


                         BAILEY SCHECK
                         45198 STATE ROUTE 162
                         WELLINGTON, OH 44090


                         Bailey Stephens
                         215 E Main
                         Mount Sterling, OH 43143


                         BAILEY WILLIAMS
                         1328 COTTONWOOD DR
                         ANDERSON, IN 46012-2802


                         BAIPING REN
                         719 EXCELSIOR AVE APT 2
                         AKRON, OH 44306


                         BAKELVIS WHITE
                         1713 NW 74TH ST
                         MIAMI, FL 33127


                         BALDOMERO ESQUIVEL
                         736 NW 3RD TERRA
                         APT 107
                         FLORIDA CITY, FL 33034


                         Baldwin Park Family Practice, PA
                         1040 Woodcock Rd. #200
                         Orlando, FL 32803




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2362 of 3613
                         Baldwin Williams
                         13132 Oriole Dr
                         Beltsville, MD 20705


                         BALLA CONDE
                         750 GATES AVE APT 3C
                         BROOKLYN, NY 11221-1796


                         BALVIN RICHARDS
                         C/O STUDENT AFFAIRS
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         BAMBA DIOUM
                         3509 W 74TH ST
                         CHICAGO, IL 60629


                         BANAFSHEH KHAKIPOOR
                         1350 N HOWARD ST APT 409
                         AKRON, OH 44310


                         BANAFSHEH KHAKIPOOR
                         1350 N HOWARD ST APT 604
                         AKRON, OH 44310


                         BANGAN PENG
                         1712 TREETOP TRL
                         APT C
                         AKRON, OH 44313


                         BANGAN PENG
                         77 FIR HL APT 9C9
                         AKRON, OH 44304


                         BAOSEN ZHANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Baptist EKG Associates, Inc.
                         8353 SW 124th St. #208
                         Miami, FL 33156




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2363 of 3613
                         Baptist Health Medical Group Orthop
                         PO Box 100905
                         Atlanta, GA 30374-0905


                         Baptist Health Medical Group Physic
                         7400 SW 87th Ave.
                         Suite 100
                         Miami, FL 33173


                         Baptist Hospital
                         8900 N. Kendall Dr.
                         Miami, FL 33176


                         Baptist Medical Center
                         800 Prudential Dr.
                         Jacksonville, FL 32207


                         Baptist Outpatient Services
                         Medical Arts Building
                         8950 N. Kendall Dr.
                         Secont Floor
                         Miami, FL 33176


                         Baptist Primary Care, Inc.
                         3563 Phillips Hwy #101
                         Jacksonville, FL 32207


                         Baptist Surg. and Endoscopy Ctr
                         3563 Phillips Hwy #101
                         Jacksonville, FL 32207


                         BARBARA DE AGRELA SERRAO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Barbie Bowman
                         4810 Murfressboro Rd.
                         Lebanon, TN 37090


                         Barrett Cochran
                         PO Box 1810
                         Bronson, FL 32621




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2364 of 3613
                         BARTH-LUTHER MOUAFO
                         518 GAGE STREET
                         AKRRON, OH 44133


                         Barton Galloway
                         1813 SW Renfro St.
                         Port Saint Lucie, FL 34953


                         Bashawn Smith
                         222 Franklin St.
                         Trenton, NJ 08611


                         BASIT SANUSI
                         THE UNIVERSITY OF AKRON
                         447 EAST VORIS STREET
                         AKRON, OH 44311


                         BASIT SANUSI
                         4862 KAREN ISLE DR
                         RICHMOND HEIGHT, OH 44143


                         BATBAATAR BAYANGEREL
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         BATOOL NAJAM
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         Baycare Urgent Care
                         711 S. Belcher Rd.
                         Clearwater, FL 33764


                         Baylor University Medical Center
                         PO Box 842022
                         Dallas, TX 75284-2022


                         BAYSTATE REFERENCE LAB
                         PO BOX 3353
                         SPRINGFIELD, MA 01104


                         Bayview Physician Services, PC
                         PO Box 7068
                         Portsmouth, VA 23707-0068




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2365 of 3613
                         BAYYINAH GILCHRIST
                         1463 NORTH FOREST PARK AVE
                         GWYNN OAK, MD 21207


                         BCS Breg, Inc.
                         2885 Loker Ave. East
                         Carlsbad, CA 92010-6626


                         BEACHES OPEN MRI OF THE TREASU
                         1615 NW Feral Hwy
                         STUART, FL 34994


                         Beacon West
                         21465 Detroit Rd.
                         Rocky River, OH 44116


                         BEATRICE JEAN
                         430 SOUTH PARK ROAD
                         APT. 307
                         HOLLYWOOD, FL 33021


                         Beatrice Leao do Prado W
                         3030 Residence Dr.
                         Ottawa House East 5211B
                         Toledo, OH 43606


                         Beatrice Senesie
                         317 Syria Ct.
                         Fort Washington, MD 20744-5932


                         BEAU BAYERL
                         1676 TOWNSHIP ROAD 1045
                         ASHLAND, OH 44805


                         BEAU JANOUSEK
                         5817 WESLEYAN DRIVE
                         PO BOX A315
                         VIRGINIA BEACH, VA 23455


                         BEAUBRUN GERMAIN
                         517 SW 10TH STREET
                         APARTMENT 1 NORTH
                         HALLANDALE, FL 33009




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2366 of 3613
                         Becky Hoover
                         1389 Hadden Cir
                         Akron, OH 44313


                         Behnam Tabatabai
                         1804 Heathfield Rd.
                         Baltimore, MD 21239


                         BEHNAZ SAFAVI
                         11508 HATFORD RD
                         GLEN ARM, MD 21057


                         BELEN ESTUPINAN
                         1405 CRAIG DR
                         GELENA PARK, TX 77547


                         BENAN ALJALEEL
                         3710 WYNDHAM RIDGE DR
                         APT. 310
                         STOW, OH 44224


                         BENCHA FANFAN
                         16221 NE 18 PLACE
                         APT 2
                         MIAMI, FL 33162


                         BENCIA DORIVAL
                         208 NW BILTMORE ST
                         FORT PIERCE, FL 34983


                         BENCIA DORIVAL
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         BENHURA ZAGGAI
                         705 HYDE RD
                         SILVER SPRING, MD 20902-3045


                         BENITA MURRAY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         BENJAMIN ASARE
                         67 STRAW STREET
                         AKRON, OH 44304



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2367 of 3613
                         Benjamin Benhuri
                         4430 N Holland Sylvania Rd.
                         Apt. 4338
                         Toledo, OH 43623


                         BENJAMIN BERRY
                         6613 GERTRUDE AVE UPPR
                         CLEVELAND, OH 44105


                         BENJAMIN BORKETEY
                         67 STRAW STREET
                         AKRON, OH 44304


                         BENJAMIN BROOKS
                         318 BELLTOWN RD.
                         OWINGS MILLS,, MD 21117


                         Benjamin Callahan
                         3275 Myersville Rd.
                         Apt. C
                         Uniontown, OH 44685


                         Benjamin Casanova
                         2516 White Aspen Lane
                         Sylvania, OH 43560


                         Benjamin Cook
                         10857 Old Delaware Rd.
                         Mount Vernon, OH 43050


                         BENJAMIN COUNSEL
                         5817 WESLEYAN DRIVE
                         BOX A357
                         VIRGINIA BEACH, VA 23455


                         BENJAMIN ERMAN
                         128 NORTH 7TH STREET
                         COSHOCTON, OH 43812


                         Benjamin Franz
                         202 Chesapeake Dr.
                         Gibsonia, PA 15044




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2368 of 3613
                         BENJAMIN GEFFON
                         1900 N BAYSHORE DRIVE, # 715
                         MIAMI, FL 33132


                         BENJAMIN HANNA
                         1400 REIMER ROAD
                         UNIT C
                         WADSWORTH, OH 44281


                         Benjamin Hawk
                         127 W Broadway St.
                         Plymouth, OH 44865


                         BENJAMIN HERMAN
                         8883 JAMAICA RD
                         GERMANTOWN, OH 45327


                         BENJAMIN HOWARD
                         16755 ELDERDALE DRIVE
                         MIDDLEBURGE HTS OHIO, OH 44130


                         Benjamin Irvine
                         1546 N Redhawk Dr.
                         Perrysburg, OH 43551


                         Benjamin Kopko
                         15630 River View Pl
                         Perrysburg, OH 43551


                         BENJAMIN LUNDT
                         406 SUMNER STREET APT. B-14
                         AKRON, OH 44304


                         Benjamin Nieva
                         4544 - 43rd Pl NW
                         Washington, DC 20016-4556


                         BENJAMIN OLEWILER
                         5659 ROME SOUTH RD
                         SHILOH, OH 44878


                         BENJAMIN PASSAVANT
                         2775 DIANA DR
                         TECUMSEH, MI 49286




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2369 of 3613
                         BENJAMIN RILEY
                         2658 HOLTMAN DR NE
                         GRAND RAPIDS, MI 49525


                         Benjamin Saylor
                         54141 Deer Ridge Ct.
                         Rochester, MI 48307


                         BENJAMIN SETSER
                         1014 SOUTH STREET
                         CORNELIUS, NC 28031


                         BENJAMIN SETSER
                         3185 ONAWAY ROAD
                         SHAKER HEIGHTS, OH 44120


                         Benjamin Speer
                         7811 Hunt Club Dr.
                         Mason, OH 45040


                         BENJAMIN STONEKING
                         5633 RYEWYCK DR
                         TOLEDO, OH 43614


                         BENJAMIN TALBOT
                         26800 WOODMONT DR APT 44
                         PERRYSBURG, OH 43551


                         Benjamin Ten Eyck
                         15204 S 20th St.
                         Phoenix, AZ 85048


                         BENJAMIN WHITBOURN
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         BENJAMIN WILSON
                         106 EAST MAIN STREET
                         CANFIELD, OH 44406


                         BENJAMIN YOUNGBLOOD
                         2619 AILSA AVE
                         BALTIMORE, MD 21214




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2370 of 3613
                         BENJAMIN ZUNIGA
                         555 MONTROSE AVENUE NW
                         MASSILLON, OH 44646


                         Benlix Byas
                         4001 Clairton Dr.
                         Bowie, MD 20721


                         Bennie Thomas
                         2508 Woodland Ave
                         Baltimore, MD 21215


                         BENQIAN WEI
                         596 CARPENTER STREET
                         AKRON, OH 44310


                         BENQIAN WEI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         BENZ DE MARSHALL PIERRE
                         811 NW 171ST TER
                         MIAMI GARDENS, FL 33169-5338


                         BEONCA FLOYD
                         1225 NW 23RD TERRACE
                         FORT LAUDERDALE, FL 33311


                         Berekt Ashenafi
                         1422 Vilardo Ln
                         Columbus, OH 43227


                         BERINGTON JEAN CHARLES
                         6640 NW 26TH STREET
                         SUNRISE, FL 33313


                         BERLINE GERMAIN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Bernard Bahaya
                         3414 Dorr St.
                         Apt. 316
                         Toledo, OH 43607



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2371 of 3613
                         Bernhardt Laboratories
                         5008 Mustang Rd.
                         Jacksonville, FL 32216


                         BERYL OGOLA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         BESONGNGEM OBENDA
                         7727 BAGGINS RD
                         HANOVER, MD 21076


                         BESSIE EVANS
                         3615 MILFORD AVE
                         BALTIMORE, MD 21207


                         Best Docs Live
                         Attn: Randall Mills
                         5151 Headquarters Dr.
                         Ste. #115
                         Plano, TX 75024


                         BETE CHANE
                         103B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         BETH BRAVER
                         200
                         AVENTURA, FL 33180


                         BETHANY REYES
                         295 SW VISTA LAKES DR
                         PORT ST. LUCIE, FL 34953


                         BETHANY REYES
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         BETHELHEM DUKAMO
                         2912 WIGEON WAY
                         APT 311
                         AKRON, OH 44319




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2372 of 3613
                         BETHELHEM DUKAMO
                         75 MILL CREEK LAWSON RD
                         JACKSON, KY 41339


                         Bethesda Health Physician Group
                         2465 State Rd. 7
                         Suite 800
                         Wellington, FL 33414


                         Bethesda Hospital, Inc.
                         9655 W. Boynton Beach Blvd.
                         Boynton Beach, FL 33472


                         BETSY DERINCON
                         3755 SW 129 AVE
                         MIAMI, FL 33175


                         BETSY LUECK
                         144 S WILSON BLVD
                         MOUNT CLEMENS, MI 48043


                         BETSY VAZQUEZ DE RINCON
                         3755 SW 129 AVENUE
                         MIAMI, FL 33175


                         BETTIE M WESNER
                         841 SW 67TH AVE
                         841
                         NORTH LAUDERDALE, FL 33068


                         BETTY EVERETT
                         3501 HOWARD PARK AVE.
                         116
                         GWYNN OAK, MD 21207


                         BETTY SCHWENSEN
                         12758 7TH AVE NW
                         SEATTLE, WA 98177-4232


                         BETTY WOODS-REYES
                         4900 5TH AVENUE NE
                         COLUMBIA HEIGHTS, MN 55421




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2373 of 3613
                         Beverly Barou
                         5211 Earles Ct
                         Frederick, MD 21703


                         BEYSEAN HAMILTON
                         7108 SYBARIS DR
                         UPPER MARLBORO, MD 20772


                         Bharat J. Shah, MD
                         63 Baker Blvd.
                         Akron, OH 44333


                         BHARATH MALLADI
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Bhaunelle Mendez
                         13 Brubar Ct
                         Apt. 1D
                         Gwynn Oak, MD 21207


                         BHAVANA NADELLA
                         55 FIR HILL TOWERS APT 9B4
                         AKRON, OH 44304


                         BHUWANASHWAR DYAL
                         501C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         BIANCA COMBE
                         10121 SW 138TH CT.
                         MIAMI, FL 33186


                         BIANCA HIGGINS
                         1805 ETTA STREET
                         FORT WORTH, TX 76105


                         BIANCA JOHNSON
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         BIANCA PERRY
                         252 JASTRAM ST
                         PROVIDENCE, RI 02908



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2374 of 3613
                         BIANCA ROSE
                         913 REVERDY RD
                         BALTIMORE, MD 21212


                         Bianca Sices
                         1122 Palou Ave.
                         San Francisco, CA 94124


                         BIBEK MAHARJAN
                         6920 DONACHIE RD
                         1605
                         TOWSON, MD 21239


                         BIBIAN ANAYA
                         812 COLORADO AVE
                         PORT ARTHUR, TX 77642


                         BIG PINE MEDICAL MINOR EMERGEN
                         PO BOX 430536
                         BIG PINE KEY, FL 33043


                         Bih Tuma
                         7396 Xavier Ct.
                         North Ridgeville, OH 44039


                         BIJAY GHISING LAMA
                         8845 GLADYS ST NW
                         MASSILLON, OH 44646


                         BIKIIA GIPSON
                         670 THREADNEEDLE
                         BEAUMONT, TX 77705


                         Bilal Johnson-Bey
                         717 Benninghuas Rd.
                         Catonsville, MD 21228


                         BILLY GOWDY
                         284 NW 3RD AVE
                         DEERFIELD BEACH, FL 33441


                         Billy Jeffers
                         1801 Hidden Ridge Dr.
                         Perrysburg, OH 43551




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2375 of 3613
                         BILLY VO
                         4500 BRENTWOOD STAIR ROAD APT# 1057
                         FORT WORTH, TX 76112


                         BINGBING ZHANG
                         8887 FONTAINEBLEAU BLVD
                         APT 107
                         MIAMI, FL 33172


                         BINI ELSA PAUL
                         1700 WEST CHURCH STREET
                         APT B6
                         ORRVILLE, OH 44667


                         BINTOU KOUYATE
                         1340 NORTH CAROLINA AVE NE
                         WASHINGTON, DC 20002


                         BINZE HE
                         2301 SW 27TH AVE APT 1404
                         MIAMI, FL 33145-3674


                         Bioreference Laboratories, Inc.
                         6420 Rockledge Dr.
                         Bethesda, MD 20817


                         Bir JV, LLP
                         PO Box 677466
                         Dallas, TX 75267-7466


                         BIRUK SHIFERAW
                         5645 PURDUE AVE APT F
                         BALTIMORE, MD 21239-2808


                         BISCAYNE ANESTHESIA LLC
                         5944 CORAL RIDGE DR. #170
                         Pompano Beach, FL 33076-3300


                         Biscayne EKG Associates
                         20900 Biscayne Blvd.
                         Miami, FL 33180


                         BISHAL BABU DUMRE
                         3414 DORR ST APT 110
                         TOLEDO, OH 43607



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2376 of 3613
                         Bishwa Bhetuwal
                         1214 Brookview Dr.
                         Apt. 55
                         Toledo, OH 43615


                         Bisola Bakare
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251


                         Biwas Subedi
                         3283 Alexandria Dr.
                         Toledo, OH 43606


                         BIYONG YANG
                         379 N RIVER RD
                         MUNROE FALLS, OH 44262


                         Blair Carsone
                         520 SE 5th Ave.
                         3705
                         Fort Lauderdale, FL 33301


                         BLAIR FAUST
                         13521 SW 266 STREET
                         HOMESTEAD, FL 33032


                         Blair German
                         310 Mcalpin Dr.
                         Savannah, GA 31406


                         Blair Grubb, MD
                         3000 Arlington Ave.
                         Toledo, OH 43614


                         Blair Timberlake
                         129 Carneliard Ct
                         Pikesville, MD 21208


                         Blair Young
                         6 Woodward Ct.
                         Reisterstown, MD 21136-1835


                         BLAISE SIMPLICE TALLA NWOTCHOUANG
                         1015 HOWE AVE. APT 22
                         CUYAHOGA FALLS, OH 44221



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2377 of 3613
                         BLAISE SIMPLICE TALLA NWOTCHOUANG
                         430 SUMNER STR. APT. 203
                         AKRON, OH 44304


                         BLAKE BERNSTEIN
                         8350 COMMERCE WAY
                         MIAMI LAKES, FL 33016


                         BLAKE BROWN
                         4442 SW 18TH STREET
                         WEST PARK, FL 33023


                         BLAKE BUCKNER
                         3631 LIBERTY HEIGHTS AVE APT B5
                         BALTIMORE, MD 21215


                         BLAKE DELL
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         BLAKE EASTERLING
                         369 EAST FORD AVENUE
                         BARBERTON, OH 44203


                         BLAKE ERVIN
                         4011 SOUTH INDIANA AVENUE
                         CHICAGO, IL 60653


                         Blake Moore, MD
                         1800 Camelot Dr.
                         Virginia Beach, VA 23454


                         Blake Saffell
                         4295 Loop Rd. NW
                         Somerset, OH 43783-9608


                         Blake Skuratowicz
                         1125 Little Bear Loop
                         Lewis Center, OH 43035


                         BLANCA DE PAZ
                         11435 KIEBERG ROAD #234
                         DALLAS, TX 75253




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2378 of 3613
                         Blanca Noguera
                         870 Beacon Court
                         Hollywood, FL 33019


                         Blane Alcala
                         5148 Plum Creek Dr.
                         Monroe, MI 48161


                         Blessing Elekwachi
                         8347 Flintlock Ct.
                         Severn, MD 21144-2556


                         BO NI
                         733 W MARKET ST.
                         APT. 408
                         AKRON, OH 44303


                         BOBBY SAPP
                         1212 COPPER CREEK
                         KILLEEN, TX 76549


                         BOBBY SMITH
                         2111 KING STREET
                         SUFFOLK, VA 02343-4180


                         Boca Raton Regional Hospital
                         800 Meadows Rd.
                         Boca Raton, FL 33486


                         BOER LIU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         BOER LIU
                         2828 REDCREST LN
                         #205
                         AKRON, OH 44319


                         BOLUWATIFE BOWALE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2379 of 3613
                         BOOKER RHODES
                         19500 SW 39TH CT
                         MIRAMAR, FL 33029


                         BORIN SHERI
                         101 E. FIRESTONE BLVD.
                         APT. #9B
                         AKRON, OH 44301


                         BORLAND GROOVER CLINIC
                         3 SHIRCLIFF WAY #400
                         JACKSONVILLE, FL 32256


                         BOUBACAR BIAKITE
                         8420 KINGS RIDGE RD.
                         APT. B5
                         PARKVILLE, MD 21234


                         BOWEI ZENG
                         3730 SAN SIMEON CIR
                         WESTON, FL 33331


                         BOWEN ZHANG
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         BOYI ZHANG
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Br'Nae Carraway
                         1016 N Gilmore St
                         Baltimore, MD 21217


                         BRADEN DAVISON
                         6707 WHINNERY ROAD
                         HANOVERTON, OH 44423


                         Braden Frederick
                         2064 Royal Oak Ave.
                         Defiance, OH 43512


                         BRADEN PETNO
                         80 W CASE DR
                         HUDSON, OH 44236



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2380 of 3613
                         Bradley Hull
                         1260 Hall Ln
                         Columbus, OH 43230


                         BRADLEY ROCKWELL
                         9 NAUGATUCK WAY
                         WATERVILLE, OH 43566


                         Bradley T. Butkovich
                         Atlantic Orthopaedic Specialists
                         230 Clearfield Ave., Ste. 124
                         Virginia Beach, VA 23462


                         BRADRICK PAGE
                         3235 NORMOUNT AVE
                         GWYNN OAK, MD 21207


                         BRADY GUNTHER
                         12339 BUCKSKIN TRAIL
                         POWAY, CA 92064


                         BRADY JOHNSON
                         2919 GEORGE AVE
                         PARMA, OH 44134-2937


                         BRANDEN JONES
                         2242 NW 93 TERRACE
                         MIAMI, FL 33147


                         BRANDEN REDFERN
                         307B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         BRANDEN WILKS
                         2651 STILL FOREST COVE
                         CORDOVA, TN 38016


                         BRANDI COLLINS
                         507A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2381 of 3613
                         BRANDI DEWEY
                         5535 COMET AVE
                         TOLEDO, OH 43623


                         BRANDI JACKSON
                         5011 MENEFEE DRIVE
                         DALLAS, TX 75227


                         Brandi Snyder
                         1039 Farmview Dr.
                         Waterville, OH 43566


                         BRANDI SNYDER
                         MAUMEE
                         668 SOUTHFIELD DR
                         MAUMEE, OH 43537


                         Brandin Peters
                         7938 Oakwood Rd
                         Glen Burnie, MD 21061-6274


                         Brandon Ballatt
                         5505 Chandler Ave
                         Gwynn Oak, MD 21207-7032


                         Brandon Banks
                         4203 Cedar Ridge Dr.
                         Grand Prairie, TX 75052


                         BRANDON BISCHOF
                         2650 DEER RIDGE RUN
                         CUYAHOGA FALLS, OH 44223


                         Brandon Caldwell
                         3427 Parklawn Ave.
                         Baltimore, MD 21213


                         BRANDON CARTER
                         2260 NW 175TH ST
                         MIAMI GARDENS, FL 33056


                         BRANDON CHUCK
                         VILLANOVA APT 405 DORM
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2382 of 3613
                         BRANDON CLAYTON
                         4409 BIRCHWOOD DR
                         BALTIMORE, MD 21229


                         Brandon Cobbins
                         26765 Carronade Dr.
                         Apt. #6101
                         Perrysburg, OH 43551


                         BRANDON CONNER
                         4426 PENNIMAN AVENUE, APT B
                         OAKLAND, CA 94619


                         BRANDON COUNCIL
                         PO BOX 373
                         TAR HEEL, NC 28392


                         BRANDON CUETO
                         9211 WEST CALUSA CLUB DRIVE
                         MIAMI, FL 33164


                         BRANDON DORSEY
                         5 AL HANNAH CIR
                         BALTIMORE, MD 21208


                         BRANDON DOUGLAS
                         2717 3RD STREET
                         LUBBOCK, TX 79415


                         Brandon Dunston
                         1356 - 4th St. SW
                         Washington, DC 20024


                         BRANDON EDDINGER
                         6036 CALLAWAY CIR
                         APT 2
                         AUSTINTOWN, OH 44515


                         Brandon Faulkner
                         4832 Bowland Ave.
                         Baltimore, MD 21206-7050


                         Brandon Gibson
                         1760 Gorsuch Ave
                         Baltimore, MD 21218-4926



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2383 of 3613
                         BRANDON GREENE
                         230 WEST 29TH STREET
                         NORFOLK, VA 23504


                         Brandon Hafner
                         42 Wooster St.
                         Norwalk, OH 44857


                         BRANDON HALL
                         1415 WILLOWBROOK ST.
                         LANCASTER, TX 75134


                         BRANDON HANNA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         BRANDON HOCHBEIN
                         142 GRIMM RD
                         SARVER, PA 16055


                         Brandon Jackson
                         1320 Lincoln Woods Dr
                         Catonsville, MD 21228


                         Brandon Jackson
                         3810 Asquith Ct
                         Upper Marlboro, MD 20774-5453


                         BRANDON JONES
                         5817 WESLEYAN DRIVE
                         PO BOX B140
                         VIRGINIA BEACH, VA 23455


                         BRANDON JUNK
                         100 OAKMONT LN
                         APT 211
                         CLEARWATER, FL 33756


                         Brandon Kasburg
                         7700 Peachmont Ave.
                         Apt. 13
                         North Canton, OH 44720




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2384 of 3613
                         BRANDON KELLER
                         3902 SW 188TH AVE
                         MIRAMAR, FL 33029


                         BRANDON KISH
                         2544 COUNTRY LANE
                         POLAND, OH 44514


                         BRANDON LOPEZ
                         312 WOODMONT DRIVE
                         DALLAS, TX 75217


                         BRANDON MCNAIR
                         4501 HAWKSBURY RD
                         PIKESVILLE, MD 21208


                         BRANDON MITCHELL
                         154 HARVEST DR
                         VERONA, PA 15147


                         BRANDON MITCHELL
                         4516 UTAH AVENUE
                         DALLAS, TX 75216


                         BRANDON RANDOLPH
                         15203 EDGEMOOR ST
                         SAN LEANDRO, CA 94579


                         Brandon Roberts
                         4307 Lasalle Ave.
                         Baltimore, MD 21206-4234


                         Brandon Rosolowski
                         13858 Tinkers Creek Rd.
                         Cleveland, OH 44125


                         BRANDON RUSSELL
                         1709 PARK TRAVIS BLVD
                         PRINCETON, TX 75407


                         Brandon Schoen
                         5505 Somerset Ave.
                         Westerville, OH 43082




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2385 of 3613
                         Brandon Schroeder
                         3518 Road 7
                         Leipsic, OH 45856


                         BRANDON SEDA
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         BRANDON SIMMONS
                         13212 OYSTERCATCHER LANE
                         BOWIE, MD 20720


                         BRANDON SIMS
                         1412 WHITE MARSH COURT
                         VIRGINIA BEACH, VA 23464


                         Brandon Stewart
                         4375 W 147th St.
                         Cleveland, OH 44135


                         Brandon Thomas
                         714 Ramsey Ct
                         Apt. 304
                         Salisbury, MD 21804-2837


                         BRANDON TURNER
                         24400 YOSEMITE DRIVE
                         EUCLID, OH 44117


                         BRANDON VEGA
                         344 SE 11TH AVE
                         POMPANO BEACH, FL 33060


                         BRANDON VELIZ
                         3825 SARASOTA GOLD CLUB BLVD
                         SARASOTA, FL 34240


                         BRANDON WATKINS
                         501C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         BRANDON WEHRLE
                         1009 SUNSET DRIVE
                         FINDLAY, OH 45840



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2386 of 3613
                         BRANDON ZAKERI
                         2828 RIVA RIDGE RD
                         OTTAWA HILLS, OH 43615


                         Brandy Malone
                         3221 Armistead Dr.
                         Portsmouth, VA 23704


                         Brandy Pace
                         93 N Columbus St.
                         Sunbury, OH 43074


                         BRANDYN HERNANDEZ
                         2107 NORTH DIXIE
                         WEST PALM BEACH, FL 33407


                         BRANDYN SPOON
                         36 PENNIMAN ROAD
                         ORWELL, OH 44076


                         BRASHAAD ANDERSON
                         4762 ELISON AVE
                         BALTIMORE, MD 21206


                         Bravia Dermatology Group, LLC
                         2000 Regency Ct. #201
                         Toledo, OH 43623


                         BRAXTON MCBRIDE
                         4850 S LAKE PARK AVE APT2011B
                         CHICAGO, IL 60615


                         BRAYDON CHITTY
                         7166 LAVENDER LN
                         LEWIS CENTER, OH 43035


                         BRAYLA STOKES
                         2323 3RD STREET SE
                         CANTON, OH 44707


                         BRAYTEZ FLORVIL
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2387 of 3613
                         BRE'ANNA BYRD
                         20950 NW 14TH PLACE
                         MIAMI, FL 33169


                         BRE'ANNA PHOENIX
                         2142 CAMPUS ROAD
                         BEACHWOOD, OH 44122


                         BREA MATTHEWS
                         3535 SHANNON DRIVE
                         BALTIMORE, MD 21213


                         BREA ROLLE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         BREANA MCBRIDE
                         9025 NW 12TH COURT
                         MIAMI, FL 33147


                         BREANAN OLIVACCE
                         203C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         BREANNA HODGES
                         3007 DAHLIA DRIVE
                         DALLAS, TX 75216


                         BREANNA LOUIS
                         8012 THORNTON DRIVE
                         CLEVELAND, OH 44129


                         BREANNA MORALES
                         255 E 6 ST APT6
                         HIALEAH, FL 33010


                         Breanne Hawkins
                         9309 Wyatt Dr.
                         Lanham, MD 20706


                         Breanne Neros
                         59974 Mulberry Ln
                         South Lyon, MI 48178




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2388 of 3613
                         Breckenridge Surgery Center
                         3201 N. President George Bush Hwy
                         #100
                         Richardson, TX 75082


                         Bree Dowling
                         7521 County Rd. 21
                         Clyde, OH 43410


                         Bree Matthews
                         3301 College Ave.
                         Fort Lauderdale, FL 33314


                         Breg, Inc.
                         2885 Loker Ave. East
                         Carlsbad, CA 92010-6626


                         Brenda Alvarez
                         5323 W 56th St
                         Indianapolis, IN 46254


                         Brenda Castro
                         565 E El Paso Ave.
                         #106
                         Fresno, CA 93720


                         BRENDA GAL
                         912 E CASTON RD
                         UNIONTOWN, OH 44685


                         Brenda L. Rice, MD
                         801 E. Washington St. #200
                         Medina, OH 44256


                         BRENDAN BOWEN
                         8119 GREEN STREET
                         NEW ORLEANS, LA 70118


                         Brendan Easley
                         3207 Lee Shore Loop
                         Apt. 1009
                         Orlando, FL 32820-2700




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2389 of 3613
                         BRENDAN FITZGERALD
                         3407 SADDLEBORO DR.
                         UNIONTOWN, OH 44685


                         Brendan Hicks
                         1081 Sturbridge Dr.
                         Medina, OH 44256


                         Brendan Jackson
                         5239 Fredcrest Rd
                         Windsor Mill, MD 21244


                         BRENDAN LEWIS
                         129 N FULTON ST
                         WAUSEON, OH 43567


                         BRENDAN NIGGEMEYER
                         7290 EDGEWOOD LANE
                         ATHENS, OH 45701


                         Brendan Ramos
                         226 Pearl St.
                         Sandusky, OH 44870


                         BRENDAN RAMOS
                         1205 SPRINGDALE DR APT 13
                         SANDUSKY, OH 44870


                         BRENDON LAGASSE
                         218 DEBBIE DR.
                         SLIDELL, LA 70458


                         Brendon Sellmon
                         8517 Rheims Ct
                         Upper Marlboro, MD 20772-6410


                         BRENDY BEAUVAIS
                         130 NE 202 TER APT S18
                         MIAMI, FL 33179


                         BRENEE BUTLER
                         3888 STONEGATE CT
                         WHITE PLAINS, MD 20695




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2390 of 3613
                         BRENICKO GIBSON
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Brenna Kummer
                         4132 Parrakeet Ave.
                         Toledo, OH 43612


                         BRENNA SCHULMAN
                         21723 CROMWELL CIRCLE
                         BOCA RATON, FL 33486


                         BRENNAN GIVENS
                         3900 W 11TH STREET
                         LITTLE ROCK, AR 72204


                         Brennan Hartung
                         9166 Symmes Landing Dr.
                         Loveland, OH 45140


                         Brennan Hatten
                         5189 Sherry Lane
                         Fairfield, OH 45014


                         BRENNAN WALENTSCHAK
                         7991 LIBERTY ROAD N
                         POWELL, OH 43065


                         BRENNAN WILLIAMS
                         340 MULL AVENUE
                         AKRON, OH 44313


                         BRENNEN HARTUNG
                         9166 SYMMES LANDING DR
                         LOVELAND, OH 45140


                         BRENT BIEREK
                         34776 DEER RUN DRIVE
                         NORTH RIDGEVILLE, OH 44039


                         BRENT CAMPBELL
                         4475 BERKSHIRE DRIVE APT 2
                         WARREN, OH 44484




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2391 of 3613
                         Brent M. Altenhof, MD
                         1044 Belmont Ave.
                         Youngstown, OH 44504


                         BREONA HARRIS
                         4145 BROWN BARK CIRCLE
                         BALTIMORE, MD 21133


                         BREONA PIERCE
                         333 NW 5TH AVE
                         DELRAY BEACH, FL 33444


                         BREONA ROBERTS
                         13636 FOX GLOVE ST.
                         WINTER GARDEN, FL 34787


                         BREONNA MCNEIL
                         4140 THE ALAMEDA
                         BALTIMORE, MD 21218


                         BREONNA WORTHINGTON
                         7810 SOUTHAMPTON DR APT H
                         GLEN BURNIE, MD 21060-8276


                         Bret Yutzy
                         9215 Ketch Rd.
                         Plain City, OH 43064


                         BRETT BENES
                         1015 SPANISH RIVER ROAD APT408
                         BOCA RATON, FL 33432


                         BRETT BENTKOWSKI
                         4176 BLUE RIDGE DRIVE
                         BRUNSWICK, OH 44212


                         BRETT BENTKOWSKI
                         6775 OAKWOOD ROAD
                         CLEVELAND, OH 44130


                         BRETT HELMBRECHT
                         203D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2392 of 3613
                         Brett Johnston
                         2113 NE 9th Ave.
                         #3
                         Fort Lauderdale, FL 33305


                         BRETT KESKES
                         12076 JEFFERS LN
                         FENTON, MI 48430-2497


                         BRETT MANTRANA
                         7805 SW 127 COURT
                         MIAMI, FL 33183


                         Brett Smith
                         3800 Frankford Ave
                         Baltimore, MD 21206


                         BREVIN DYE
                         5963 MARRA DRIVE
                         BEDFORD, OH 44146


                         BREYA MESIAS
                         715 COUNTYLINE RD
                         AMITYVILLE, NY 11701


                         BREYONNA WILLIAMS
                         3116 NW 19 STREET
                         APT#H101
                         FORT LAUDERDALE, FL 33311


                         BREZHANE JOHNSON
                         5534 SADIE LYNN CT
                         LAS VEGAS, NV 89031


                         BRIA ANDERSON
                         501D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         BRIA HILL
                         7104 BEAUMONT PLACE
                         HANOVER, MD 21076




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2393 of 3613
                         BRIAHSIA GORDON
                         1043 W 97TH STREET
                         CHICAGO, IL 60643


                         Brian Balog
                         2572 Kemper Rd.
                         Apt. 109
                         Cleveland, OH 44120


                         BRIAN BARBIAN
                         158 EAST OVERLOOK DRIVE
                         EASTLAKE, OH 44095


                         BRIAN BEAUPLAN
                         14050 NE 6TH AVE APT 302
                         NORTH MIAMI, FL 33161-3161


                         BRIAN BELL
                         30 WILLOW PARK WAY
                         PONTE VEDRA, FL 32081


                         Brian Bennett
                         815 Gilrubin Ct
                         Baltimore, MD 21212-4950


                         BRIAN CORBIN
                         1427 JANICE STREET NE
                         MASSILLON, OH 44646


                         BRIAN CORWTHER
                         17138 PARK DRIVE
                         CHAGRIN FALLS, OH 44023


                         BRIAN DAVIS
                         P.O BOX 868
                         PORT SULPHUR, LA 70083


                         Brian Easter
                         5747 Suitland Rd.
                         Suitland, MD 20746


                         BRIAN GARCIA
                         803 SCHINDLER DR
                         CURTIS BAY, MD 21226




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2394 of 3613
                         BRIAN GARCIA
                         803 SCHINDLER DR
                         SILVER SPRING, MD 20903


                         BRIAN GLENN
                         PO BOX 181065
                         CLEVELAND, OH 44118


                         BRIAN GUERRERO
                         22022 LARCH ST
                         WOODHAVEN, MI 48183


                         BRIAN HARDY
                         119 LUCCA LN APT 215
                         BALTIMORE, MD 21202


                         BRIAN HELLER
                         590 PARKHILL DR
                         APT 17
                         AKRON, OH 44333


                         BRIAN HELLER
                         2208 WOODBROOK TRAIL
                         CUYAHOGA FALLS, OH 44223


                         Brian Hoffman
                         1861 E Audubon Blvd.
                         Lancaster, OH 43130


                         BRIAN HOLT
                         2751 NW 51 STREET
                         MIAMI, FL 33142


                         Brian Hunter
                         3727 Warrensville Center Rd.
                         Apt. 8
                         Beachwood, OH 44122-6374


                         Brian J. Woodcock, MD
                         1500 E Medical Center Dr
                         Ann Arbor, MI 48109




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2395 of 3613
                         BRIAN JONES
                         NW 7TH CIRCLE
                         APT. 1621
                         PLANTATION, FL 33324


                         BRIAN KARIUKI
                         4000 SILVER SPRING RD APT A1
                         BALTIMORE, MD 21236


                         Brian Kitchen
                         10 Liberty Pl Rd 5
                         Windsor Mill, MD 21244


                         Brian Mazur
                         602142 - 23rd St.
                         Toledo, OH 43604


                         Brian Merklin
                         3000 Silver Maple Dr.
                         Akron, OH 44333


                         Brian O'Leary
                         559 Andora Dr.
                         Toledo, OH 43609


                         BRIAN PATTERSON
                         3211 PIEDMONT AVE
                         BALTIMORE, MD 21216-1933


                         Brian Patton
                         20859 Eaton Rd.
                         Cleveland, OH 44126


                         Brian Phillips
                         18 Dowling Cir.
                         Apt. B1
                         Parkville, MD 21234-6853


                         Brian Rantael
                         401 S Main St.
                         Ste. 316
                         Akron, OH 44311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2396 of 3613
                         BRIAN REINKE
                         4225 OAKMONT DR
                         COPLEY, OH 44321


                         BRIAN SAENZ
                         4907 NW 106 AVENUE
                         CORAL SPRINGS, FL 33076


                         BRIAN SIMMONS
                         7143 LAKESHORE DRIVE
                         QUINTON, VA 23231


                         Brian Smith
                         3800 Frankford Ave.
                         Baltimore, MD 21206-3525


                         Brian Stone
                         4243 W Bancroft St.
                         Apt. 205W
                         Toledo, OH 43615


                         BRIAN STONE
                         28126 PEACOCK RIDGE DR APT 205
                         RANCHO PALOS VE, CA 90275


                         Brian Turner
                         2607 Aisquith St
                         Baltimore, MD 21218


                         Brian Walsh
                         9166 E Highland Pines Dr.
                         Palm Beach Gardens, FL 33418


                         BRIAN WILLIAMS
                         2942 DREW STREET
                         APARTMENT 1511
                         CLEARWATER, FL 33759


                         BRIAN WILLIAMS
                         4091 HARLEM RD.
                         NEW ALBANY, OH 43054


                         BRIAN WIRKUS
                         5666 FIRETHORNE DR
                         TOLEDO, OH 43615



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2397 of 3613
                         Briana Brown
                         9307 Buckman Ave.
                         Norfolk, VA 23503


                         Briana Culbertson
                         312 Manning Rd. E
                         Accokeek, MD 20607-9522


                         BRIANA DAVIS
                         2012 CLIFFVIEW ROAD
                         BUILDING 8, APT 13
                         CLEVELAND, OH 44121


                         BRIANA DAVIS
                         2012 CLIFFVIEW ROAD
                         BUILDING 8, APT.#2307
                         CLEVELAND, OH 44121


                         BRIANA DIXON
                         7830 NW 3RD STREET
                         APT 6104
                         HOLLYWOOD, FL 33024


                         BRIANA FOSTER
                         276 TEMPLE HILL RD UNIT 1903
                         NEW WINDSOR, NY 12553-6872


                         BRIANA HACKLEY
                         507A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         BRIANA PICHARDO
                         19515 SW 25TH CT
                         MIRAMAR, FL 33029


                         Briana Tran
                         219 Mariners Cir.
                         Apt. A
                         Sheffield Lake, OH 44054


                         BRIANA VASQUEZ
                         11446 NW 33RD ST
                         SUNRISE, FL 33323




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2398 of 3613
                         BRIANA WILFONG
                         12615 BEN FRY DRIVE
                         CHESTER, VA 23831


                         Briana Wilkes
                         7885 El Dorado St.
                         Fontana, CA 92336


                         BRIANA YOUNG
                         518 45TH ST NE
                         WASHINGTON, DC 20019


                         Briana Zellner
                         1020 Pine Valley Ln
                         Apt. 204
                         Toledo, OH 43615


                         BRIANNA ABYS
                         1425 COUNTY ROAD 1008
                         ASHLAND, OH 44805


                         Brianna Bagby
                         1002 Carbondale Way
                         Gambrills, MD 21054-1644


                         BRIANNA BARTA
                         313 BACON ST
                         DEERFIELD, MI 49238


                         BRIANNA BATTLE
                         3883 JASMINE LANE
                         CORAL SPRINGS, FL 33065


                         BRIANNA BAYS
                         1425 COUNTY ROAD 1008
                         ASHLAND, OH 44805


                         BRIANNA BLACK
                         10106 COUNTRY KNOLL DR.
                         HOUSTON, TX 77086


                         BRIANNA BURNS
                         1621 ALLEGHENY CIRCLE
                         CLEVELAND, OH 44112




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2399 of 3613
                         BRIANNA CARBE
                         2208 RUTHANNE DRIVE
                         TOLEDO, OH 43611


                         BRIANNA COGER
                         215 S FRANKLIN ST
                         WAUSEON, OH 43567


                         Brianna Davidson
                         1316 E 40th St
                         Brooklyn, NY 11234-2903


                         BRIANNA DEANGELO
                         5580 S. UNIVERSITY DRIVE #6105
                         DAVIE, FL 33328


                         BRIANNA FLEMINGS
                         961 HARBOR INN DRIVE
                         CORAL SPRINGS, FL 33071


                         BRIANNA GREEN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         BRIANNA HARRINGTON
                         4770 NW 170TH STREET
                         CAROL CITY, FL 33055


                         BRIANNA HELMAN
                         415 PASADENA BLVD
                         TOLEDO, OH 43612


                         BRIANNA KIRK
                         207 BLAINE STREET
                         ELYRIA, OH 44035


                         Brianna Knight
                         6215 Marglenn Ave.
                         Baltimore, MD 21206


                         BRIANNA KNIGHT
                         1631 MONTPELIER ST
                         BALTIMORE, MD 21218




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2400 of 3613
                         Brianna Krafcik
                         3372 Gibralter Heights
                         Apt. C11
                         Toledo, OH 43609


                         BRIANNA MARTINEZ
                         4681 EAST 90TH STREET
                         GARFIELD HEIGHTS, OH 44125


                         BRIANNA MARTINEZ
                         7345 WEST 30TH COURT
                         HIALEAH, FL 33018


                         BRIANNA MCCLAIN
                         870 NE 178TH TER
                         MIAMI, FL 33162


                         BRIANNA RAAF
                         5255 NW 109 WAY
                         CORAL SPRINGS, FL 33076


                         BRIANNA SIMPSON
                         619 WYCOMBE WAY
                         PARKVILLE, MD 21234


                         BRIANNA SMITH
                         234 SHERBORNE DR
                         COLUMBUS, OH 43219


                         BRIANNA WADE
                         2753 PINE RIDGE DR
                         TITUSVILLE, FL 32780


                         BRIANNA WOODWORTH
                         13638 TRENTON TRAIL
                         CLEVELAND, OH 44130


                         BRIANNE TORREZ
                         1052 SOUTH REESE ROAD
                         REESE, MI 48757


                         BRIANNI ALBERT
                         851 HEGEMAN AVE APT 3D
                         BROOKLYN, NY 11208-4470




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2401 of 3613
                         Briannica Petway
                         3209 Westfield Ave
                         Baltimore, MD 21214


                         BRIASHA NORFLEE
                         1607 BENTLEY ROAD
                         LEESBURG, FL 34748


                         Briaunya Marsh
                         5231 Kramme Ave.
                         Brooklyn, MD 21225


                         BRIDGET AKINSADE
                         30 CEDAR HEIGHTS CT APT C
                         GWYNN OAK, MD 21207


                         BRIDGET AKINSADE
                         82 BENONI CIR
                         BALTIMORE, MD 21239


                         BRIDGET BOYLE
                         3222 NW 65TH ST
                         SEATTLE, WA 98117-6015


                         BRIDGET BRENNER
                         13747 LINCOLN ST.
                         NORTH LAWRENCE, OH 44666


                         BRIDGET GRAU
                         174 EAST 264TH STREET
                         EUCLID, OH 44132


                         Bridget Hansen
                         10343 - 153rd Ct. N
                         Jupiter, FL 33478


                         BRIDGET LUJAN
                         PO BOX 374
                         BURTON, OH 44021


                         Bridgewater Women Center, LLC
                         1951 SW 172nd Ave., Ste. 201
                         Hollywood, FL 33029




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2402 of 3613
                         Brielle Ware
                         425 E Tamarack Ave.
                         Apt. 6
                         Inglewood, CA 90301


                         BRIENNA SCOTT
                         3100 S WINTER STAPT H10
                         ADRIAN, MI 49221


                         BRIJAH JONES
                         4228 BLITZEN TERRACE
                         NORTH PORT, FL 34287


                         BRIJHAI MCMILLAN
                         1700 EAST COLD SPRING LANE
                         BALTIMORE, MD 21251


                         BRINESHA MYRICK
                         1962 PROMENADE WAY
                         CLEARWATER, FL 33760


                         BRIONA BURGOS
                         139 FAIRLAWN AVENUE
                         CHIPPEWA LAKE, OH 44281


                         BRIONNA COOK
                         8235 SCOTTS LEVEL RD
                         PIKESVILLE, MD 21208


                         BRIONNA TACKETT
                         4414 FINNEY AVE
                         BALTIMORE, MD 21215


                         BRITANY JACKSON
                         606A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         BRITANY JEFFERSON
                         7237 WOODRIDGE PARK DRIVE
                         APARTMENT 7201
                         ORLANDO, FL 32818




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2403 of 3613
                         BRITNEY BASTIAN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         BRITNEY EGGLY
                         677 CHIPPEWA LN
                         PERRYSBURG, OH 43551


                         BRITNEY WARE
                         696 KIMBERLY CIRCLE
                         OBERLIN, OH 44074


                         BRITTANI HARDEN
                         203 W COOPER ST
                         MC COMB, OH 45858


                         BRITTANIE CAHUA
                         507D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         BRITTANIE CONWAY
                         3513 ROCKDALE CT
                         WINDSOR MILL, MD 21244


                         BRITTANIE CONWAY
                         3429 CARRIAGE HILL CIR APT 104
                         BALTIMORE, MD 21206


                         Brittany Dorsey
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251


                         Brittany Francis
                         213 Lester Rd.
                         Akron, OH 44319


                         Brittany Fry
                         2688 North St.
                         New Haven, OH 44850


                         BRITTANY HARRIS
                         1 HORSESHOE DR
                         WATERBURY, CT 06706




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2404 of 3613
                         BRITTANY HOLLOWAY
                         968 1/2 PARSONS AVE
                         COLUMBUS, OH 43206


                         BRITTANY JEAN
                         3074 NW 65 ST
                         MIAMI, FL 33147


                         Brittany Kim
                         5364 Monroe St.
                         Apt. 10
                         Toledo, OH 43623


                         BRITTANY KIM
                         6029 SECLUDED CT
                         SYLVANIA, OH 43560


                         BRITTANY KUDLA
                         400 WEST AURORA ROAD APT 36
                         NORTHFIELD, OH 44067


                         Brittany L'Etoile-Lopes
                         200 Lucerne Cir. E
                         #3
                         Orlando, FL 32801


                         Brittany L'Etoile-Lopes
                         5451 Millenia Lakes Blvd
                         Apt 474
                         Orlando, FL 32839


                         BRITTANY MATTHEWS
                         4352 NW 203RD ST
                         OPA LOCKA, FL 33055


                         BRITTANY MISSOURI
                         3120 SEDGEWICK DR
                         SAINT CHARLES, MD 20603


                         BRITTANY PALETTA
                         365 RIVER GLEN DRIVE
                         AURORA, OH 44202




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2405 of 3613
                         BRITTANY PEARSON
                         4317 SHEPARD LN. #5206
                         BALCH SPRINGS, TX 75180


                         Brittany Pellerin
                         315 S Main St.
                         Minerva, OH 44657


                         BRITTANY PERRY
                         2458 RODMAN STREET
                         HOLLYWOOD, FL 33023


                         Brittany R. Van Beek, DO
                         605 N Cleveland Massillon Rd.
                         Akron, OH 44333


                         BRITTANY REDFERN
                         309 OAK KNOLL STREET
                         NEWTON FALLS, OH 44444


                         BRITTANY RFANCIS
                         213 LESTER RD
                         AKRON, OH 44319


                         BRITTANY SAUNDERS
                         1822 NORTH PAYSON ST
                         BALTIMORE, MD 21217


                         BRITTANY SEIFER
                         6951 REGENTS PARK BLVD
                         TOLEDO, OH 43617


                         Brittany Shields
                         1845 Beechwood Ave. NE
                         Apt. 2
                         North Canton, OH 44720


                         Brittany Thornhill
                         115-17 Parkway Dr.
                         Elmont, NY 11003


                         BRITTANY THORNHILL
                         115-71 228TH STREET
                         CAMBRIA HEIGHTS, NY 11411




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2406 of 3613
                         BRITTANY WEAVER
                         26314 NORTH WOODLAND ROAD
                         BEACHWOOD, OH 44122


                         Brittany Willie
                         6848 Sturbridge Dr
                         Parkville, MD 21234


                         BRITTIANY TURNER
                         361 NE 116 STREET
                         MIAMI, FL 33161


                         Brittleigh Macaulay
                         7307 State Rt. 514
                         Big Prairie, OH 44611


                         BRITTNEY BANKS
                         1313 BEEBLOSSOM DRIVE
                         DESOTO, TX 75115


                         Brittney Dustin
                         53 Squire Dr.
                         Nashua, NH 03063


                         BRITTNEY HARDY
                         2 DUNCROFT PLACE, APT 1D
                         NOTTINHAM, MD 21236


                         BRITTNEY HOWARD
                         10021 SW 11TH ST
                         PEMBROKE PINES, FL 33025


                         BRITTNEY JACKSON
                         785 NW 42 AVE
                         PLANTATION, FL 33317


                         Brittney Johnson
                         6609 Touchstone Ct
                         Baltimore, MD 21213


                         BRITTNEY NEMECEK
                         9283 SHADY LAKE DRIVE
                         APT 202K
                         STREETSBORO, OH 44241




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2407 of 3613
                         BRITTNEY PRICE
                         3018 MONDAWMIN AVENUE
                         BALTIMORE, MD 21216


                         BRITTON LEWIS
                         17937 HOLLY BROOK DRIVE
                         TAMPA, FL 33647


                         BRIYANA FRASER-WILKERSON
                         48 WEDGWOOD DR
                         LAWRENCE, MA 01843


                         BROCK BOXEN
                         PO BOX 327
                         NEW GALILEE, PA 16141


                         Brock Kirian
                         8684 Royalhaven Dr.
                         North Royalton, OH 44133


                         BROCK WENGER
                         14278 ELTON STREET SW
                         NAVARRE, OH 44662


                         BRODERICK THOMAS
                         1419 FORD COURT
                         LEHIGH ACRES, FL 33936


                         BRODGIE GORDON
                         320 SOUTH WINSLOW AVENUE
                         DELAND, FL 32724


                         Brody Brown
                         3131 Kingston Ct.
                         West Palm Beach, FL 33409


                         BRODY COLE
                         560 ELMIRA STREET
                         TROY, PA 16947


                         Brontea Washington
                         3316 Shady Lane
                         Glenwood, MD 21738




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2408 of 3613
                         Brook Brogan
                         13519 Jobin St.
                         Southgate, MI 48195


                         BROOKE HARMAN
                         5817 WESLEYAN DRIVE
                         PO BOX A144
                         VIRGINIA BEACH, VA 23455


                         BROOKE LAMOUREUX
                         329 POWER STREET
                         AKRON, OH 44311


                         BROOKE LAMOUREUX
                         SPICER HALL ROOM 253
                         PO BOX 1350
                         AKRON, OH 44325


                         Brooke Mason
                         3733 Willow Run Dr.
                         Toledo, OH 43607


                         BROOKE O'HENRY
                         706 W POINSETTA AVE
                         TOLEDO, OH 43612


                         Brooke Ringel
                         553 Denmoor Ct.
                         Galloway, OH 43119


                         Brooke Smith
                         3113 Skinner Dr.
                         Antioch, TN 37013


                         Brooke Wright
                         12290 Green Meadow Dr.
                         #112
                         Columbia, MD 21044


                         BROOKE WRIGHT
                         1013 HALSTEAD RD APT A2
                         PARKVILLE, MD 21234-6615




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2409 of 3613
                         Brookley Rayburn
                         91 Rita Court
                         Columbus, OH 43213


                         BROOKLYN RAYBURN
                         111 ROSEGATE COURT
                         REYNOLDSBURG, OH 43068-4336


                         BROOKLYNN GREIN
                         5397 SHADY MEADOWS DRIVE
                         HAMILTON, OH 45011


                         Broughal & DeVito, LLP
                         38 W. Market St.
                         Bethlehem, PA 18018


                         Broward Health Coral Springs
                         3000 Coral Hills De.
                         Hollywood, FL 33029


                         Broward Health Medical Center
                         1600 S. Andrews Ave.
                         Fort Lauderdale, FL 33316


                         Broward Medical Lab
                         181 Prospect Rd.
                         Fort Lauderdale, FL 33309


                         BROWARD PULMONARY AND SLEEP SP
                         1625 SE 3rd AVE #600
                         FORT LAUDERDALE, FL 33316


                         BROWARD SPECIALITY SURGICAL CT
                         7261 SHERIDAN ST
                         Hollywood, FL 33024


                         Brown, Davila, Khan, Maza, et
                         1500 San Remo Ave. #285
                         Miami, FL 33146


                         BRUCE LITTLE
                         3106 N 35TH ST
                         TAMPA, FL 33605




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2410 of 3613
                         BRUCE ROBINS DC
                         2211 N Dixie Hwy
                         WILTON MANORS, FL 33305


                         BRUCE STEINBERG
                         805 NE 20TH DRIVE
                         APT. E
                         WILTON MANORS, FL 33305


                         BRUNA JEANTINORD
                         4980 NW 15TH CT
                         LAUDERHILL, FL 33313


                         BRUNO BOUWMAN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         BRUNO SORATO
                         5027 LAKE VIEW DRIVE
                         PENINSULA, OH 44264


                         BRUSHAY JOHNSON-LEE
                         2938 B BAY COURT
                         ABERDEEN, MD 21005


                         BRYAN BURROWS
                         5209 TOPAZ DRIVE
                         HUDSON, OH 44236


                         BRYAN DEANE
                         1026 WENTWOOD DRIVE
                         DESOTO, TX 75115


                         BRYAN DEVITIS
                         2948 HEATHERWOOD CT
                         STOW, OH 44224-4383


                         Bryan Johnson
                         5270 Lambert Rd.
                         Grove City, OH 43123


                         BRYAN KENNEDY
                         2500 CLEVELAND RD APT 401
                         WOOSTER, OH 44691




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2411 of 3613
                         BRYAN KING
                         3741 WILLIAM DEHAES DRIVE 804
                         IRVING, TX 75038


                         BRYAN LOPEZ
                         7982 NW 158 TER
                         HIALEAH, FL 33016


                         BRYAN MCDONALD
                         1121 NW 182 ST
                         MIAMI GARDENS, FL 33169


                         BRYAN PAYAN
                         8231 SW 9TH CT
                         NORTH LAUDERDALE, FL 33068


                         Bryan Vissat
                         459 E High
                         New Philadelphia, OH 44663


                         Bryanna Barber
                         6605 Rocky Den Rd
                         Reynoldsburg, OH 43068


                         BRYANNA ELLIOTT
                         1627 42ND STREET
                         WEST PALM BEACH, FL 33407


                         BRYANNA ELLIOTT
                         5940 TEAKWOOD ROAD
                         LAKE WORTH, FL 33467


                         BRYANNA ELVIN
                         14529 NE 16TH AVE
                         BISCAYNE PARK, FL 33161


                         BRYANNA NORMAN
                         3304 CURTIS DRIVE APT 202
                         SUITLAND, MD 20746


                         BRYANT JACOX
                         704A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2412 of 3613
                         BRYCE ADKINS
                         2408 SCHROFF DRIVE
                         MIDDLETOWN, OH 45042


                         BRYCE HARDING
                         1701 ORCHARD DRIVE
                         AKRON, OH 44333


                         BRYCE JOHNSON
                         614 WHITNEY AVENUE
                         AKRON, OH 44306


                         BRYCE PETERSON
                         1383 CHAPARRAL DR.
                         MCKINLEYVILLE, CA 95519


                         Bryce Webb
                         1314 Riverside Dr.
                         12405 Brierly Hill Place
                         Louisville, KY 40299


                         BRYIAH WILLIAMS
                         340 HWY 365 APT.263
                         PORT ARTHUR, TX 77642


                         BRYNNE MANN
                         6007 GIDDINGS ROAD
                         ROOTSTOWN, OH 44272


                         BRYONNA MCAFEE
                         7901 SEWARD PARK AVE SOUTH
                         SEATTLE, WA 98118


                         BRYTTANY HAVENS
                         5817 WESLEYAN DRIVE
                         PO BOX A80
                         VIRGINIA BEACH, VA 23455


                         BSW Dallas Orthopedic Associates
                         3900 Junius
                         Dallas, TX 75246-1621


                         BSW Medical Center Lake Pointe
                         PO Box 840779
                         Dallas, TX 75284-0779



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2413 of 3613
                         BTDI JV, LLP
                         PO Box 677466
                         Dallas, TX 75267


                         Buchheit Counseling, LLC
                         111 Prospect Ave.
                         Suite 203J
                         Saint Louis, MO 63122


                         BUSHRA TASNIM
                         161 MARTIN LUTHER KING BLVD APT 302
                         AKRON, OH 44304


                         Byron de la Cruz
                         3900 - 14th St. NW
                         Apt. 310
                         Washington, DC 20011-5451


                         Byron Eaton
                         3717 Lamoine Rd.
                         Randallstown, MD 21133


                         BYRON GILLIAM-CLOYD
                         24 TUCKERMAN ST NW
                         WASHINGTON, DC 20011


                         BYRON MORLEY
                         4165 SW 67TH AVE UNIT 216B
                         DAVIE, FL 33314


                         BYRON WELLS
                         2502 EUTAW PL APT 102
                         BALTIMORE, MD 21217


                         BYRON WELLS
                         2200 WHITTIER AVE
                         BALTIMORE, MD 21229


                         CA Advanced Imaging Med Assoc
                         PO Box 6102
                         Novato, CA 94948


                         Cace Strother
                         256 Deer Run
                         Media, PA 19063



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2414 of 3613
                         CADARIOUS BARBER
                         8218 NORTH 14TH STREET
                         TAMPA, FL 33604


                         CADERAL JONES
                         16303 EVERWOOD CT
                         BOWIE, MD 20716-3902


                         Cadey Cole
                         17315 Ida Center Rd.
                         Petersburg, MI 49270


                         Caeron Kohl
                         2850 Frazell Rd.
                         Hilliard, OH 43026


                         Caetia Short
                         921 Emerson St. NW
                         Washington, DC 20011-4519


                         Caimaya Ashton
                         1306 Tatetown Rd.
                         Hague, VA 22469


                         CAIMAYA ASHTON
                         5817 WESLEYAN DRIVE
                         PO BOX B62
                         VIRGINIA BEACH, VA 23455


                         Caitie Couper
                         7360 Nighinggale Dr.
                         Apt. 5
                         Holland, OH 43528


                         CAITLIN ANGLE
                         750 W 130TH ST
                         BRUNSWICK, OH 44212


                         Caitlin Arbos
                         3768 Beechberry Cr
                         Fort Lauderdale, FL 33328


                         Caitlin Baum
                         1625 Glenton Dr.
                         Toledo, OH 43614



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2415 of 3613
                         CAITLIN CEGLAREK
                         3935 SURREY RD
                         TOLEDO, OH 43615


                         CAITLIN GAMBONE
                         1830 CLEARVIEW AVE NW
                         CANTON, OH 44708


                         Caitlin Herman
                         9595 Collins Ave.
                         Apt. 702
                         Miami Beach, FL 33154


                         CAITLIN LONGACRE
                         2009 SOUTH LEADVILLE AVENUE
                         BOISE, ID 83706


                         CAITLIN MARTIN-WAGAR
                         44 KENILWORTH
                         AKRON, OH 44313


                         CAITLIN MCCLURG
                         1379 BUCKINGHAM GATE BLVD
                         APARTMENT 24
                         CUYAHOGA FALLS, OH 44221


                         Caitlin Sickler
                         2821 SW 73rd Way
                         Apt. 1802
                         Fort Lauderdale, FL 33314


                         CAITLIN SICKLER
                         5120 SW 93RD AVENUE
                         COOPER CITY, FL 33328


                         CAITLIN SICKLER
                         24392 TIMOTHY DR
                         DANA POINT, CA 92629


                         CAITLIN VARI
                         409 BROWN ST. APT. 106
                         AKRON, OH 44308




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2416 of 3613
                         CALEB ACOSTA
                         406 NW 22ND AVE
                         APT 301
                         MIAMI, FL 33125


                         CALEB BERDINE
                         30867 CAREY ROAD
                         SALEM, OH 44460


                         CALEB BLAKE
                         957 YORK MEADOWS DR
                         TIPP CITY, OH 45371-2461


                         CALEB BROWN
                         5523 WEST KAMERLING
                         CHICAGO, IL 60651


                         CALEB CLAGGETT
                         7940 DOG HOLLOW RD.
                         ST. LOUISVILLE, OH 43071


                         CALEB DUHAY
                         203C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         CALEB GREEN
                         7823 MAPLE RUN LN
                         POWELL, OH 43065


                         CALEB LLOYD
                         4523 SHAFFER RD
                         SEVEN VALLEYS, PA 17360


                         CALEB ROYCE
                         5817 WESLEYAN DRIVE
                         PO BOX B484
                         VIRGINIA BEACH, VA 23455


                         CALEB SMITH
                         3600 ESSEX ST
                         LAMBERTVILLE, MI 48144




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2417 of 3613
                         CALEB STROHMEIER
                         7 GINGER CREST DR
                         GLEN CARBON, IL 62034


                         Calia Meads
                         337 N Connecticut Ave
                         Atlantic City, NJ 08401


                         Calif Pacific Med Center
                         2360 Clay St.
                         San Francisco, CA 94115


                         California Secretary of State
                         PO Box 944230
                         Sacramento, CA 94244


                         Callan Bialorucki
                         3995 Edinburgh Ct.
                         Genoa, OH 43430


                         Callie Arndt
                         4705 Fish Creek Rd.
                         Apt. 2
                         Stow, OH 44224


                         CALLIE ARNDT
                         189 STUBER ST
                         AKRON, OH 44304


                         CALLIE LEVAN
                         2553 QUEENSTON ROAD
                         CLEVELAND HEIGHTS, OH 44118


                         CALVIN JAMES
                         610 MAIDSTONE CT
                         MILLSBORO, DE 19966-3365


                         Calvin Ross
                         3114 Louise Ave.
                         Baltimore, MD 21214


                         CALVIN RUMENGAN
                         22400 W BITTERSWEET LN
                         CURTICE, OH 43412




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2418 of 3613
                         Calvin Taylor
                         9553 Shannon Hill Rd.
                         Louisa, VA 23093


                         CALVIN VICTOR
                         17001 NE 9TH AVE
                         MIAMI, FL 33162


                         CAMBRIA BRANTLEY
                         3242 STUART LN
                         DEARBORN, MI 48120


                         CAMBRY GORDON
                         12678 CUMBERLAND DR.
                         LARGO, FL 33773


                         Camden Spence
                         1413 Seaboard Ave.
                         Chesapeake, VA 23324


                         CAMERON ANGUS
                         1727 SOPHIA LN
                         HINCKLEY, OH 44233


                         Cameron Barber
                         552 Zion Dr.
                         Powell, OH 43065


                         CAMERON BARBER
                         6627 CHANTICLEER COURT
                         WESTERVILLE, OH 43082-8585


                         CAMERON BOYCE
                         9206 CRUTCHFIELD LN
                         BOWIE, MD 20720-3221


                         CAMERON BRANDON
                         6614 RICHMOND RD
                         CLEVELAND, OH 44146


                         CAMERON BROWN
                         9819 SOLITARY PL
                         BRISTOW, VA 20136-2519




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2419 of 3613
                         CAMERON BRYCE
                         117 TANAGER COURT
                         CHILLICOTHE, OH 45601


                         Cameron Butler
                         14810 Dolphin Way
                         Bowie, MD 20721


                         Cameron Christian
                         239 Stonemast Loop
                         Pataskala, OH 43062


                         CAMERON DAVIS
                         23865 SW 117TH COURT
                         HOMESTEAD, FL 33032


                         CAMERON DOWNER
                         277 POLECAT HOLLOW ROAD
                         WAYNEBURG, PA 15370


                         Cameron Dudley
                         3603 Alameda Cir.
                         Baltimore, MD 21218-2148


                         CAMERON HALL
                         3155 SAN SALVADOR AVENUE SE
                         MELBOURNE, FL 32909


                         CAMERON JOHNSON
                         5536 S MICHIGAN AVE
                         CHICAGO, IL 60637


                         CAMERON KNAUS
                         8422 TIBBERMORE CT
                         DUBLIN, OH 43017


                         CAMERON KOHL
                         2850 FRAZELL ROAD
                         HILLIARD, OH 43026


                         CAMERON LYONS
                         100 MARCO POLO DR
                         MORGANTOWN, WV 26508




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2420 of 3613
                         Cameron Mills
                         2020 N Westwood Ave.
                         Toledo, OH 43607


                         Cameron Robinson
                         3415 Copley Rd
                         Baltimore, MD 21215


                         Cameron Sanchez
                         13748 County Rd. C
                         Bryan, OH 43506


                         CAMERON TAYLOR
                         5774 WHITE ACRES LANE
                         PORT ORANGE, FL 32127


                         CAMERON WILLIAMS
                         406C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         CAMILA SCOBINO
                         17815 NW 74 PATHWAY
                         HIALEAH, FL 33015


                         Camila Zamorano Restre
                         3030 Residence Dr.
                         Ottawa House East Apt. 3108
                         Toledo, OH 43606


                         CAMILLE BRANFORD
                         4231 NW 204 STREET
                         CAROL CITY, FL 33055


                         Camille Hodges
                         1804 Ironton Dr.
                         Oxon Hill, MD 20745-3237


                         CAMILLE LAWRENCE
                         7114 CARISSA CT
                         TAMARAC, FL 33321


                         CAMILLE LAWRENCE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2421 of 3613
                         CAMILLE SMITH
                         2712 BARTLETT LANE
                         BOWIE, MD 20715


                         CAMILLE SMITH
                         5501 LAKEFORD LANE
                         BOWIE, MD 20720


                         CAMILLE SNOW
                         2803 HAMILTON AVE
                         BALTIMORE, MD 21214


                         CAMILO CABELLO ZARAGOZA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         CAMILO RENDON PIEDRAHITA
                         577 BROOKLINE CT
                         NORTHFIELD, OH 44067


                         Campbell Andrew
                         4757 Shoal Crk
                         Apt. 206
                         Toledo, OH 43615


                         Campbell Urgent Care
                         1010 Campbell Rd.
                         Royal Oak, MI 48067


                         CampusFirst Agency, LLC
                         27500 Detoit Rd.
                         Suite 202
                         Westlake, OH 44145


                         CampusFirst, LLC
                         27500 Detroit Road
                         Suite 202
                         Westlake, OH 44145


                         Camren Moore
                         4125 Dayton Brandt
                         New Carlisle, OH 45344




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2422 of 3613
                         CAMRYN MCGUINNESS
                         3595 POINCIANA AVE
                         MIAMI, FL 33133-6526


                         CAMRYN WILSON
                         3312 MORAVIA RD
                         BALTIMORE, MD 21214


                         Candace Abellard
                         1540 Pentridge Rd.
                         Apt. 408D
                         Baltimore, MD 21239


                         CANDACE ABELLARD
                         1540 PENTRIDGE ROAD, APT. 408D
                         BALTIMORE, MD 21239


                         CANDACE GRAY
                         5110 N CARLIN SPRINGS RD
                         ARLINGTON, VA 22203


                         Candacia McBride
                         1611 Gould
                         Toledo, OH 43612


                         CANDICE IZAGUIRRE
                         20236 SW 51ST CT
                         FORT LAUDERDALE, FL 33332


                         CANDICE JONES
                         P.O BOX 695347
                         MIAMI GARDENS, FL 33169


                         Candyce Burke
                         133 Watkins Station Cir.
                         Apt. F
                         Gaithersburg, MD 20879


                         CANELA EATMAN
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         CANIGGIA HARRIOTT
                         30 LURCOTT LANE
                         CENTRAL ISLIP, NY 11722



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2423 of 3613
                         CANISHA KINER
                         8727 WEST HERBERT AVE
                         MILWAUKEE, WI 53225


                         CANYON MCWILLIAMS
                         3070 WOODBURY RD
                         CLEVELAND, OH 44120-2441


                         Caolina Jesse
                         6501 Plank Rd.
                         Fredericksburg, VA 22407


                         Cape Coral Hospital
                         636 Del Prado Blvd. S
                         Cape Coral, FL 33990


                         Capresha Pitts
                         5305 Leith Rd.
                         Apt. E
                         Baltimore, MD 21239


                         Capria Hall
                         2450 S River Rd.
                         Zanesville, OH 43701


                         Cara Griffiths
                         209 E High St.
                         Fenton, MI 48430


                         CARA JOHNSON
                         205B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         CARA PARK
                         190 LEDGES DR
                         MILLERSBURG, OH 44654


                         Cara Peter
                         2460 Old Stone Ct.
                         Apt. 12
                         Toledo, OH 43614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2424 of 3613
                         CARA WEATHERS
                         13133 BROADSTREET AVE
                         DETROIT, MI 48238


                         Carah Conner
                         5281 Tulip Hill Ave.
                         Las Vegas, NV 89141-8612


                         CARAH KATZENDORN
                         60 COMMON COURT
                         CHAGRIN FALLS, OH 44022


                         CARDIOLOGY ASSOCIATES
                         7330 SW 62nd Place
                         Suite 310
                         SOUTH MIAMI, FL 33143


                         Cardiovascular Medicine Associates
                         818 Chestnut St.
                         Philadelphia, PA 19107


                         CARDIOVASCULAR SPECIALISTS OF
                         10650 W State Rd. 84 #104
                         DAVIE, FL 33324


                         Care First Administrators
                         10715 Red Run Blvd., Suite 125
                         Owings Mills, MD 21117


                         CARE RESOURCE
                         817 BROADWAY
                         10TH FLOOR, STE. 1001
                         NEW YORK, NY 10003


                         CareFirst Administrators
                         1501 S. Clinton St.
                         7th Floor
                         Baltimore, MD 21224


                         CareNow Corporate
                         645 TX-121 #600
                         Coppell, TX 75019




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2425 of 3613
                         Carin C. Bounacer
                         7153 Morninstar Trail
                         Northfield, OH 44067


                         Carl Alenfall
                         3625 College Ave.
                         Fort Lauderdale, FL 33314


                         Carl Garnes
                         68 Meadow Run Rd
                         Bordentown, NJ 08505


                         CARL HENRY JOSEPH
                         3445 COLLEGE DR APT 5-9
                         TOLEDO, OH 43607


                         CARL TEMPLIN
                         250 W ERIE RD
                         TEMPERANCE, MI 48182


                         CARLA CASTILLO
                         1107 NORTH DUNCANVILLE ROAD
                         DUNCANVILLE, TX 75116


                         CARLA CHARLES
                         16939 SW 54TH CT
                         MIRAMAR, FL 33027


                         CARLA DANIELA AVILAN GUTIERREZ
                         22 EAST EXCHANGE STREET
                         AKRON, OH 44308


                         CARLA HALL
                         2824 CHESTNUT HILL ROAD
                         ROCKY MOUNT, VA 24151


                         CARLA PEREZ
                         393 SUMNER ST. 2-103 C
                         AKRON, OH 44304


                         CARLEE DIETZ
                         3816 BROOKLYN AVENUE
                         CLEVELAND, OH 44109




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2426 of 3613
                         CARLEE LISSER
                         5567 WYCLIFFE DRIVE
                         MEDINA, OH 44256


                         CARLEIGH VAN REENEN
                         5817 WESLEYAN DRIVE
                         PO BOX C314
                         VIRGINIA BEACH, VA 23455


                         CARLETON AUSTIN
                         2539 MOJAVE DRIVE
                         DALLAS, TX 75241


                         CARLEY COZZA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Carli Hartman
                         3939 Westlake Rd.
                         Cortland, OH 44410


                         CARLIN GREEN
                         1113 WEST MOORE AVENUE
                         SANTA ANA, CA 92708


                         CARLIN KNEZEVICH
                         13904 YELLOW BELL BND
                         AUSTIN, TX 78738


                         Carlis Oden
                         3220 Lincoln Ave.
                         Nashville, TN 37218


                         Carlisle Imaging Center
                         400 Pinellas St. #101
                         Clearwater, FL 33756


                         CARLITO CASCONE
                         5651 US ROUTE 422
                         SOUTHINGTON, OH 44470


                         CARLOS ALCON
                         1180 NW 122 STREET
                         MIAMI, FL 33168




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2427 of 3613
                         CARLOS ALVIAREZ
                         501D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         CARLOS AYBAR DE LOS SANTOS
                         16401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054


                         CARLOS GAMARRA
                         2790 NE 201ST TERRACE
                         APT H327
                         AVENTURA, FL 33180


                         CARLOS GOMEZ
                         5042 SW 163RD CT
                         MIAMI, FL 33185


                         CARLOS MARQUEZ
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         CARLOS THOMAS
                         1117 SATURN DRIVE
                         CEDAR HILL, TX 75104


                         CARLOS TORRES
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         CARLOS ZHINDON
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Carlotte Jay
                         315 NE 3rd Ave.
                         #1105
                         Fort Lauderdale, FL 33301


                         Carlton Kenney
                         433 Swift Run Rd.
                         Ruckersville, VA 22968




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2428 of 3613
                         Carly Allocco
                         3355 Heritage Oaks Dr.
                         Hilliard, OH 43026


                         Carly Gerogosian
                         7501 Glenhurst Dr.
                         Dayton, OH 45414


                         Carly Koenig
                         202 Laurel Woods Way
                         Currituck, NC 27929-9720


                         CARLY MCALLISTER
                         6841 CAMILLE STREET
                         BOYNTON BEACH, FL 33437


                         CARLY PALGUT
                         880 TALMADGE AVENUE
                         WICKLIFFE, OH 44092


                         CARMEL MUKUNDA
                         3414 DORR ST APT 112
                         TOLEDO, OH 43607


                         CARMEN DIAZ
                         117 NW 42ND AVE UNIT 804
                         MIAMI, FL 33126


                         Carmen Garcia-Paul
                         7425 SW 34th St. Rd.
                         Miami, FL 33155


                         CARMEN PIERRE
                         430 NE 88TH STREET
                         EL PORTAL, FL 33138


                         CARMEN RAMIREZ
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         CARMEN WEST
                         3221 VIA ARCILLA
                         SAN DIEGO, CA 92111




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2429 of 3613
                         CARMINA VERA ECHEVERRIA
                         6318 GREENSPRING AVE
                         106
                         BALTIMORE, MD 21209


                         CARMISHA TAYLOR
                         8153 SOUTH COLFAX
                         CHICAGO, IL 60617


                         CARNEALUS MANNING
                         707 INDIAN SPRING
                         WACO, TX 76708


                         Carol Cartwright
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251


                         CAROL FULCHER
                         603B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Carol Meade
                         2840 SW 75th Way
                         #2412
                         Fort Lauderdale, FL 33314


                         Carol Thompson
                         2507 Cheltenham Rd.
                         Toledo, OH 43606


                         CAROLINA ANDRADE
                         10431 NW 6TH STREET
                         PEMBROKE PINES, FL 33026


                         CAROLINA DE DIEGO
                         708 ANASTASIA AV
                         CORAL GABLES, FL 33134


                         CAROLINA JESSE
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2430 of 3613
                         CAROLINA JESSE
                         6501 PLANK ROAD
                         FREDRICKSBURG, VA 02240-7213


                         Carolina Montalvo
                         7600 Collins Ave.
                         Apt. 702
                         Miami Beach, FL 33141


                         CAROLINA RADIOLOGY ASSOCIATES
                         P O BOX 678904
                         MYRTLE BEACH, SC 29579


                         Caroline Bedford
                         11150 Heron Bay Blvd.
                         Apt. 523
                         Pompano Beach, FL 33076-1610


                         CAROLINE HASSE
                         6458 WILSON MILLS ROAD
                         MAYFIELD VILLAGE, OH 44143


                         CAROLINE HASSE
                         527 BROWN ST
                         AKRON, OH 44311


                         CAROLINE KALTENBORN
                         3222 N WAYNOKA CIR
                         MEMPHIS, TN 38111


                         Caroline Kinyanjui
                         1 Luddy Court
                         Apt. A
                         Parkville, MD 21234


                         CAROLINE KINYANJUI
                         1962 GLENROTHS DR.
                         ABINGDON, MD 21009


                         CAROLINE NDEGWA
                         202 SIPPLE AVENUE
                         NOTTINGHAM, MD 21236




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2431 of 3613
                         CAROLINE WATSON
                         231 NORTH STANWOOD ROAD
                         BEXLEY, OH 43209


                         Carolyn Aldridge
                         1510 James Gafford Dr.
                         La Vergne, TN 37086


                         Carolyn Arny
                         1404 Cherry Wood Way
                         Uniontown, OH 44685


                         CAROLYN TAYLOR
                         3953 PENHURST AVE
                         BALTIMORE, MD 21225


                         CAROLYN TODD
                         9984 PATTON STREET
                         TWINSBURG, OH 44087


                         CAROLYN WILDER
                         232 YORKSHIRE DR
                         MEDINA, OH 44256


                         Carrie Burick
                         6200 Som Center Rd.
                         Solon, OH 44139


                         CARROTT FOSTER
                         3832 YOLANDO RD
                         BRYANS ROAD, MD 20616


                         Carson Hackerd
                         1551 E Garnett Dr.
                         Frankfort, IN 46041


                         CARTER CRUM
                         7048 SADDLEBACK RD
                         MAUMEE, OH 43537-9218


                         CARTER FRANKLIN
                         3413 HEYL RD
                         WOOSTER, OH 44691-7441




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2432 of 3613
                         CARTER LEWIS
                         1945 NW 4TH AVE
                         APT 29
                         BOCA RATON, FL 33432


                         CARTER PATCHETT
                         7039 ROBERTSON CT
                         DUBLIN, OH 43017


                         CARTER RISKIND
                         6 GREENWOOD RD
                         WELLESLEY HILLS, MA 02481-2912


                         Caryn Davies
                         107 Janie St.
                         Ruskin, FL 33570


                         CARYS GRIME
                         15105 COUNTY ROAD L
                         WAUSEON, OH 43567


                         Casandra Grabowski
                         6825 Jordon Dr.
                         PO Box 175
                         Westfield Center, OH 44251


                         CASANDRA LARIN
                         3301 COLLEGE AVE
                         ATHLETIC DEPARTMENT
                         FORT LAUDERDALE, FL 33314


                         CASEY COUNCIL
                         1718 GLEN KEITH BLVD APT D
                         BALTIMORE, MD 21234-5129


                         CASEY DUNIGAN
                         216 E LAKE ST
                         SOUTH LYON, MI 48178


                         CASEY HILLS
                         5817 WESLEYAN DRIVE
                         PO BOX A203
                         VIRGINIA BEACH, VA 23455




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2433 of 3613
                         Casey Ravitz
                         3700 N 56th Ave.
                         Unit 1027
                         Hollywood, FL 33021


                         CASEY REED
                         434 NORTH ST
                         BLISSFIELD, MI 49228


                         Cashae Harris
                         2452 Thomas St.
                         Flint, MI 48504


                         CASHMERE GOLPHIN
                         5011 GUY AVENUE
                         CLEVELAND, OH 44127


                         CASMIR IRECHUKWU
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         CASSANDRA EVANS
                         5170 NE 1ST TERR
                         FORT LAUDERDALE, FL 33334


                         CASSANDRA GILLESPIE
                         4753 SHERINGHAM LANE
                         SYLVANIA, OH 43560


                         CASSANDRA KOBER
                         29551 GEORGETOWN ROAD
                         SALEM, OH 44460


                         CASSANDRA LEMIEUX
                         17251 NW 53 AV
                         MIAMI GARDENS, FL 33055


                         CASSANDRA SENSKY
                         132 BATTERY B ST.
                         NEW CASTLE, PA 16102


                         CASSANDRA SNIDER
                         1514 REMINGTON ST
                         TOLEDO, OH 43605




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2434 of 3613
                         CASSANDRA STEETS
                         3715 MAYFLOWER OVAL
                         BRUNSWICK, OH 44212


                         CASSANDRE DIEUDONNE
                         12233 NW 7TH AVE
                         APT 2
                         MIAMI, FL 33168


                         CASSIDI LOVELL
                         205 N WOOD ST
                         FREMONT, OH 43420


                         CASSIDY DAVIS
                         14711 BEECHWOOD DRIVE
                         NEWBURY, OH 44065


                         Cassidy Long
                         10236 Farfield Farms Dr.
                         Canal Winchester, OH 43110


                         CASSIDY LUNDY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         CASSIDY WOLFE
                         125 WALNUT AVE
                         SAINT CLAIRSVILLE, OH 43950


                         Cassie Bicknell
                         1146 Four Seasons Dr.
                         Apt. 6
                         Toledo, OH 43615


                         Cassie Duvall-Jackson
                         1017 Mitchell Rd.
                         Nashville, TN 37206


                         CASSIE LOFTON
                         3706 COLBORNE RD
                         BALTIMORE, MD 21229


                         Cassius Williams
                         5317 W Central Ave.
                         Toledo, OH 43615



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2435 of 3613
                         CATHERINE CHILAKA
                         3 LIBERTY PLPT 4
                         WINDSOR MILL, MD 21244


                         Catherine Gibbs
                         505 Jefferson Ave.
                         Apt. 1206
                         Toledo, OH 43604


                         CATHERINE LILLIBRIDGE
                         12761 KINSMAN ROAD
                         BURTON, OH 44021


                         CATHERINE OTIENO
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251


                         CATHERINE PEREZ
                         433 NE 21 TERRACE
                         HOMESTEAD, FL 33033


                         CATHERINE STEVENS
                         12139 SW 250TH ST
                         HOMESTEAD, FL 33032


                         CATHERINE WAIRACHU
                         5449 KING ARTHUR CIRCLE
                         ROSEDALE
                         BALTIMORE, MD 21237


                         CATHERINE WILSON
                         2291 NW 48TH TERRACE
                         APT#206
                         FORT LAUDERDALE, FL 33311


                         CATHERINE YEPES
                         16851 NE 21 AVE. APT #7
                         NORTH MIAMI BEACH, FL 33162


                         CATHERINE YEPES
                         5322 SW 158 AVE
                         MIRAMAR, FL 33027




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2436 of 3613
                         Catie Corrigan
                         31641 Compass Cv
                         Avon Lake, OH 44012


                         CATIE CORRIGAN
                         38 OUTPOST LANE
                         HILTON HEAD, SC 29928


                         CAUESHANNI DURE
                         14030 BISCAYNE BLVD APT. 718
                         NORTH MIAMI, FL 33181


                         CAYELA JOHNSON
                         5685 TIERRA ROJA DRIVE
                         VIRGINIA BEACH, VA 23462


                         Cayla Bensman
                         10450 Lochard Rd.
                         Sidney, OH 45365-9212


                         CAYLA BROWN
                         300 NORTH CHAPEL GATE LN APT B
                         BALTIMORE, MD 21229


                         CAYLA LAWRENCE
                         7114 CARISSA CT
                         TAMARAC, FL 33321


                         CAYLA MARKET
                         4002 VAN BUREN STREET
                         BELLWOOD, IL 60104


                         CAYLA QUINONEZ
                         3230 CENTENNIAL ROAD LOT 138
                         SYLVANIA, OH 43560


                         Cayla Thompson
                         3504 Gibbons Ave
                         Baltimore, MD 21214-2721


                         Caylib Holt
                         PO Box 228
                         Chillicothe, OH 45601




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2437 of 3613
                         CBHS Health Fund Limited
                         Level 5, 70 George St.
                         Parramatta NSW 2150
                         Australia


                         CCF Palm Beach
                         525 Okeechobee Blvd.
                         West Palm Beach, FL 33401


                         CCF Weston Clinic
                         2950 Cleveland Clinic Blvd.
                         Fort Lauderdale, FL 33331-3609


                         CEARA NARIO-REDMOND
                         24911 SOUTH WOODLAND ROAD
                         BEACHWOOD, OH 44122


                         CECIL HYLTON
                         13280 BRISTOW ROAD
                         NOKESVILLE, VA 20181


                         Ceciley Landley
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251


                         CECILIA MARGARIDA MENDES MOTTA
                         3512 WYOGA LAKE RD
                         APT 207
                         CUYAHOGA FALLS, OH 44224


                         CECILIA MARGARIDA MENDES MOTTA
                         80 E EXCHANGE ST, AP 341A
                         AKRON, OH 44308


                         Cecilia Quinones
                         1677 Capon Tree Lane
                         Woodbridge, VA 22191


                         CECILIA QUINONES
                         5817 WESLEYAN DRIVE
                         PO BOX B419
                         VIRGINIA BEACH, VA 23455




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2438 of 3613
                         CEDRIC BASHENGAZI
                         80 EAST EXCHANGE STREET
                         AKRON, OH 44308


                         CEDRIC BASHENGEZI
                         THE UNIVERSITY OF AKRON
                         SPANTON HALL 218
                         PO Box 1350
                         AKRON, OH 44309


                         CEDRIC MCCOY
                         409 E PALMETTO ST
                         PALATKA, FL 32177


                         Cedric Washington
                         6736 Casa Bella Dr.
                         Knoxville, TN 37918


                         Cedric Witherspoon
                         3110 Moyston Ave.
                         Baltimore, MD 21214


                         CEDRIC WITHERSPOON
                         1205 ST. AGNES LANE
                         APT. K
                         BALTIMORE, MD 21207


                         Cefaratti Group
                         4608 St. Clair Ave.
                         Cleveland, OH 44103


                         CELANIE XAVIER
                         13176 SW 28TH ST
                         MIRAMAR, FL 33027


                         CELENA PERROW-DURANT
                         3007 GRAYSON ST
                         BALTIMORE, MD 21216


                         Celeste Batchev, MD
                         718 N Macomb St
                         Monroe, MI 48162




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2439 of 3613
                         CELESTE CACEU
                         6722 SE REED COLLEGE PL
                         PORTLAND, OR 97202-8270


                         CELESTE PEREIRA
                         8741 NW 112TH CT
                         DORAL, FL 33178-5612


                         CELIA GAITOR
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         CELINA CAHALANE
                         2726 ELLSWORTH HILL DR
                         HUDSON, OH 44236


                         CELINA SARKO
                         6483 FAIRWEATHER DRIVE
                         CLEVELAND, OH 44130


                         Celvin Pelaez-Gonzalez
                         5817 Wesleyan Dr.
                         Box A444
                         Virginia Beach, VA 23455


                         CEMROY DAVIS
                         10801 SW 167TH STREET
                         CUTLER RIDGE, FL 33157


                         Centene Mgmt Corp
                         3750 Logan Ave NW
                         Canton, OH 44709


                         Centene Mgmt Corp
                         7700 Forsyth Blvd.
                         Saint Louis, MO 63105


                         Center for Bone and Joint Surgery
                         10111 West Forest Hill Blvd.
                         Wellington, FL 33414


                         Center for Self-Development
                         1605 W. 3rd St.
                         Chester, PA 19013




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2440 of 3613
                         Center for Surgical Dermatology, In
                         428 County Line Rd. W
                         Westerville, OH 43081


                         Central Carolina Skin Dermatology C
                         3940 Arrowhead Blvd. #210
                         Mebane, NC 27302


                         Central Fl Endo Diabetes Con
                         635 N. Miatland Ave.
                         Maitland, FL 32751


                         Century Integrated Partners, Inc.
                         3500 Gaston Ave.
                         Dallas, TX 75246


                         CEP AMERICA CALIFORNIA
                         2100 POWELL ST
                         Emeryville, CA 94608


                         Cera Dodrill
                         230 Rosemont Ave.
                         Youngstown, OH 44515


                         CESAR FLORIAN
                         715 COLUMBUS PARKWAY APT. R
                         HOLLYWOOD, FL 33021


                         Chabeli Arroyo
                         4314 - 13th St. NE
                         Washington, DC 20017-3827


                         CHAD ANDREWS-FULTON
                         607D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Chad Dorsey
                         615 Wooland Ave.
                         Wadsworth, OH 44281


                         CHAD DUNNER
                         910 BIGGS STREET
                         MEMPHIS, TN 38128




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2441 of 3613
                         Chad Ellis
                         6490 Delores Blvd.
                         Brookpark, OH 44142


                         Chad R. Manke
                         6160 Kempsville Cir. Ste. 200B
                         Norfolk, VA 23502


                         CHAD SPENCER
                         9902 SW 196TH ST
                         MIAMI, FL 33157


                         CHAD WILLIAMS-BEY
                         OFFICE OF RESIDENCE LIFE
                         1700 EAST COLDSPRING LANE
                         BALTIMORE, MD 21251


                         Chad-Roye Dixon
                         2201 Coleridge Dr.
                         Silver Spring, MD 20910


                         CHADAE GOODE
                         9 NORTH EAST AVE
                         BALTIMORE, MD 21224


                         Chaeeun Lim
                         2515 W Bancroft St.
                         Apt. PHS
                         Toledo, OH 43607


                         CHAEEUN LIM
                         1120 N WESTWOOD AVE APT 6105
                         TOLEDO, OH 43607


                         CHAITANYA BORRA
                         317-1/2 ,TORREY STREET
                         AKRON, OH 44304


                         Chakel Walker
                         7155 McClean Blvd
                         Parkville, MD 21234-7253


                         CHALIF WILSON
                         649 N. LARAMIE AVENUE
                         CHICAGO, IL 60644



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2442 of 3613
                         CHAMPAYNE FREEMAN
                         2654 WEST 28TH STREET
                         RIVIERA BEACH, FL 33404


                         Chance Canady
                         1364 Chickweed St.
                         Mechanicsburg, OH 43044


                         CHANDLER CARNEY
                         312 REGATTA DRIVE
                         AVON LAKE, OH 44012


                         CHANDLER TAYLOR-HENRY
                         555 DOGWOOD POINTE
                         MADISON, MS 39110


                         CHANDLER THOMAS
                         5891 SE MITZI LN
                         STUART, FL 34997


                         CHANDLER YOUNGER
                         7309 ROCKRIDGE RD
                         BALTIMORE, MD 21207


                         Chanel Hamm
                         3813 Garrison Blvd.
                         Apt. 25
                         Baltimore, MD 21215-5466


                         CHANEL HAMM
                         3813 GARRISON BLVD APT 2S
                         BALTIMORE, MD 21215-5466


                         CHANEL RICKETTS
                         1008 INDIAN TRACE CIR
                         APT 104
                         WEST PALM BEACH, FL 33407


                         CHANG LIU
                         715 W. MARKET ST APT 301
                         AKRON, OH 44303


                         Change Healthcare
                         5700 Democracy, Ste. 1500
                         Plano, TX 75024



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2443 of 3613
                         CHANGMI WANG
                         8395 SW 73RD AVENUE, #UNIT 424
                         MIAMI, FL 33143


                         CHANTAI SMITH
                         1700 E. COLDSPRING LANE
                         BALTIMORE, MD 21251


                         CHANTAL CLARKE
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         CHANTAL MURPHY
                         2552 PLUM LEAF LN
                         TOLEDO, OH 43614


                         CHANTALIA YOUNG
                         119 MELROSE AVE
                         TOLEDO, OH 43610


                         CHANTE CARTER
                         7910 MARFIELD PL APT H
                         NOTTINGHAM, MD 21236


                         CHANTE MITCHELL
                         5817 WESLEYAN DRIVE
                         PO BOX A192
                         VIRGINIA BEACH, VA 23455


                         CHANTE OLALO
                         12405 BUSHEY DR
                         SILVER SPRING, MD 20906-4405


                         CHANTEL BAKER
                         15017 GREEN WING TERRACE
                         UPPER MARLBORO, MD 20774


                         CHANTEL PERRY
                         3913 BOARMAN AVE
                         BALTIMORE, MD 21215


                         CHANTEL SCOTT
                         211 SETTLERS WAY
                         LARGO, MD 20774-5770




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2444 of 3613
                         CHANTEL SHAW
                         6322 MAGNOLIA TRAILS LANE
                         GIBSONTON, FL 33534


                         CHANTELLE BRADY
                         1245 US HIGHWAY 42
                         ASHLAND, OH 44805


                         CHANTELLE MARTIN
                         12249 SW 201 TERR
                         MIAMI, FL 33177


                         CHAO PENG
                         2145 MEDFORD ROAD APT 14
                         ANN ARBOR, MI 48104


                         CHAO PENG
                         120 NORTH AVE APT B127
                         TALLMADGE, OH 44278


                         CHAO WANG
                         2106 STONEHENGE CIR.
                         AKRON, OH 44319


                         CHAO WANG
                         1295 VALE DRIVE APT G.
                         COPLEY, OH 44321


                         CHAO ZHANG
                         1290 CULPEPPER DR
                         AKRON, OH 44313


                         CHAO ZHANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         CHAOJIE YANG
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         CHAPIN HUTAMA
                         1706 24TH ST NW, CANTON, OH 44709
                         CANTON, OH 44709




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2445 of 3613
                         CHAPIN HUTAMA
                         257 SPICER STREET
                         AKRON, OH 44304


                         CHARDONNAY JACKSON
                         2861 MAYFIELD AVE
                         BALTIMORE, MD 21213-1231


                         Chariane Bangna
                         104 Bryan Ct.
                         Apt. 101
                         Laurel, MD 20707


                         Charina Austin
                         2401 Eutaw Pl
                         Baltimore, MD 21217


                         Charishma Nallapati
                         3639 Acorn Dr.
                         Troy, MI 48083


                         CHARISMA GIPSON
                         4511 RUSK AVENUE
                         DALLAS, TX 75204


                         CHARISMA WILLIAMS
                         20132 TORREY POND PL
                         BALTIMORE, MD 21207


                         CHARIZMA ANDERSON
                         1151 SW 110TH LANE
                         DAVIE, FL 33324


                         CHARIZMA ANDERSON
                         1217 S DIXIE HWY
                         APT 207
                         POMPANO BEACH, FL 33060


                         CHARLEA HENLEY
                         2177 MIDDLEHURST DRIVE
                         COLUMBUS, OH 43219




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2446 of 3613
                         CHARLEIGHA KNOWLES
                         904 W BROWARD BLVD.
                         APT. 304
                         FORT LAUDERDALE, FL 33312


                         Charlene Wilson-Stanley
                         300 N Charles St.
                         Apt. 504
                         Baltimore, MD 21201


                         CHARLES ADKINS
                         4504 EAST KELLIS STREET
                         FORT WORTH, TX 76119


                         CHARLES AFRAM
                         4504 EAST KELLIS STREET
                         FORT WORTH, TX 76119


                         CHARLES ALLEN
                         8534 SOUTH DREXEL AVENUE
                         CHICAGO, IL 60619


                         Charles Armstrong
                         621 St Dunstans Rd
                         Baltimore, MD 21212


                         CHARLES BARRAH
                         7920 BELRIDGE RD.
                         NOTTINGHAM, MD 21236


                         CHARLES BRIMBERRY
                         3751 NEW HOPE ROAD
                         PELHAM, GA 31779


                         CHARLES DENMAN
                         6024 GREELEY BOULEVARD
                         SPRINGFIELD, VA 22152


                         CHARLES DIAZ
                         12243 SW 82 TER
                         MIAMI, FL 33183


                         Charles E. Parker
                         6275 E Virginia Beach Blvd.
                         Norfolk, VA 23502



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2447 of 3613
                         Charles Edmunds
                         4205 Wynfield Dr.
                         Owings Mills, MD 21117-6171


                         CHARLES HART
                         64 ACORN CIR APT 202
                         TOWSON, MD 21286


                         Charles Hawk
                         2105 Orchard Lakes Ct.
                         Apt. 11
                         Toledo, OH 43615


                         CHARLES JOHNSON
                         433 L.THOMPSON STREET
                         CEDAR HILL, TX 75104


                         CHARLES LICHTENWALTER
                         4508 WOOD STREET
                         ERIE, PA 16509


                         Charles M. Glanville OD
                         1835 Calvert Dr.
                         Cuyahoga Falls, OH 44223


                         Charles Mason
                         1135 Wionna Ave.
                         Cincinnati, OH 45224


                         Charles Mullins
                         430 Hardmoore Ct
                         Glen Burnie, MD 21061


                         CHARLES MUSE
                         3604 TELMAR RD
                         BALTIMORE, MD 21207


                         CHARLES PADIAL
                         8800 NW 36TH ST
                         DORAL, FL 33178-3477


                         Charles Renner, III
                         876 Mayfair Rd.
                         Akron, OH 44303




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2448 of 3613
                         CHARLES TURFE
                         224 HIGHLANDS DR
                         CANTON, MI 48188


                         Charles Weinberg
                         4 Unison Ct. N
                         Newark, DE 19713-1953


                         CHARLEY KALE
                         4428 FLEETWOOD
                         SYLVANIA, OH 43560


                         CHARLIE PARKER
                         16010 NW 27TH PLACE
                         OPA LOCKA, FL 33054


                         Charlisha Dubose
                         4404 Marble Hall Rd.
                         Apt. 300
                         Baltimore, MD 21218-1527


                         CHARLOTTE ATASIGE
                         2553 ROMIG ROAD
                         AKRON, OH 44325


                         CHARLOTTE BATES
                         113 E WALNUT ST
                         WADSWORTH, OH 44281


                         CHARLOTTE GROSS
                         1221 OXLEY RD
                         COLUMBUS, OH 43212-3531


                         CHARLOTTE JAY
                         315 NE 3RD AVE
                         #1105
                         FORT LAUDERDALE, FL 33301


                         CHARLOTTE SCHERER
                         3613 MOGADORE ROAD
                         KENT, OH 44240


                         CHARLOTTE VINING
                         6172 GREENWYCKE LN
                         MONROE, MI 48161



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2449 of 3613
                         CHARLTON BROWN
                         12530 NW 11TH AVE
                         MIAMI, FL 33168


                         Charly Cochran
                         PO Box 1810
                         Bronson, FL 32621


                         CHARMEIKA RAHMING
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         CHARONDA MCBRIDE
                         4 SOUTH LAKE CT
                         REISTERSTOWN, MD 21136


                         CHARVIS AZILLE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Chase Axelrod
                         593 St. Lawrence Blvd.
                         Eastlake, OH 44095


                         CHASE GRAHAM
                         1370 RIDGEWOOD DRIVE
                         SALEM, OH 44460


                         CHASE MARTINEZ
                         15815 ALWOOD STREET
                         LA PUENTE, CA 91744


                         CHASE PATTON
                         340 TROY RD
                         DELAWARE, OH 43015-1010


                         Chase Wade
                         56159 Skyline Dr.
                         Shadyside, OH 43947


                         CHASE WHITE
                         41 WEST MAIN ST.
                         P.O BOX 156
                         DALTON, OH 44618




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2450 of 3613
                         CHASE ZUPANCIC
                         9404 KNOWLTON ROAD
                         GARRETTSVILLE, OH 44231


                         CHASSITY WEBSTER
                         904 WILLIAMSBURG LANE
                         KELLER, TX 76248


                         CHATHURA ABEYWICKRAMA
                         3716 ASHLEY OAKS DR APT D
                         LAFAYETTE, IN 47905


                         CHATHURA ABEYWICKRAMA
                         217 E CRIPE ST APT 5
                         SOUTH BEND, IN 46637


                         CHATHURANGA WITHARAMAGE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         CHAUNCEY MURRAY
                         734 CARDIFF CIRCLE
                         EDGEWOOD, MD 21040


                         Chauncey Rogers
                         4943 Bristle Cone Cir
                         Aberdeen, MD 21001


                         CHAUNTE MCMILLIAN
                         1421 NW 43RD ST
                         MIAMI, FL 33142


                         Chavane Minto
                         4451 Belair Rd.
                         Baltimore, MD 21206-6337


                         CHAYLA CARLYLE
                         3209 15TH ST. W
                         LEHIGH ACRES, FL 33971


                         Chayse Smith
                         137 Bell St.
                         Crooksville, OH 43731




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2451 of 3613
                         CHAZE SANDERS
                         3773 VICKSBURG STREET
                         DETROIT, MI 48206


                         CHAZZTIN BOWE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         CHE-KUAN LIN
                         2760 RYEWOOD AVE APT E
                         COPLEY, OH 44321


                         CHE-KUAN LIN
                         22 EAST EXCHANGE STREET, APT:4037A
                         AKRON, OH 44308


                         CHEANTAE NOWLIN
                         1001 SOUTH MARLYN AVE
                         ESSEX, MD 21221


                         Cheaz Porter
                         8300 Cedar View Ct.
                         Clinton, MD 20735


                         Cheikh McKissic
                         1205 Lakeside Ave.
                         Baltimore, MD 21218-3002


                         CHEKIVIA THOMPKINS
                         1131 NW 64 ST
                         MIAMI, FL 33150


                         Chelcey Tusing
                         4190 Pleasant Valley Church Rd.
                         Hopewell, OH 43746


                         Chelsea Bradfield
                         420 Sackett St.
                         Maumee, OH 43537


                         CHELSEA BRAY
                         5600 ALEXIS RD APT 158
                         SYLVANIA, OH 43560




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2452 of 3613
                         CHELSEA BROWN
                         406D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Chelsea Clark
                         2540 Heather Hills Rd.
                         Apt. D
                         Toledo, OH 43614


                         CHELSEA CLARK
                         7340 NIGHTINGALE DR.
                         APT. 9
                         HOLLAND, OH 43528


                         CHELSEA DENISTON
                         1626 TWIN OAKS DR
                         TOLEDO, OH 43615


                         CHELSEA DINGUS
                         1839 NAUTILUS DR
                         SARASOTA, FL 34231


                         CHELSEA HIGGINS
                         420 SACKETT ST
                         MAUMEE, OH 43537


                         CHELSEA MCCARTHY
                         109 DUNKIRK ROAD
                         BALTIMORE, MD 21212


                         CHELSEA MIRANDA
                         1970 SW 68TH WAY
                         MIRAMAR, FL 33023


                         CHELSEA PLEZ
                         1601 NE 191ST ST APT 218
                         MIAMI, FL 33179-4194


                         Chelsea Scott
                         1119 Castle Harbour Way
                         Unit 1A
                         Glen Burnie, MD 21060-0934




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2453 of 3613
                         CHELSEA SMITH
                         1255 APPLEGATE STREET
                         WATERVILLE, OH 43566


                         CHELSEA TROST
                         2013 NW 178TH WAY
                         PEMBROKE PINES, FL 33029


                         CHELSEA VARSACI
                         2985 SE ABA ST.
                         PORT SAINT LUCIE, FL 34952


                         CHELSEY BERKEY
                         5399 JOSEPHINE ST NW
                         NORTH CANTON, OH 44720


                         Chelsey Daugherty
                         1209 Appleby Dr.
                         Silver Spring, MD 20904


                         Chelsey Zoldan
                         6941 Tippecanoe Rd.
                         Canfield, OH 44406


                         Chelsie Betters
                         3305 Elbert St.
                         Baltimore, MD 21229-3716


                         CHELSIE CAMERON
                         3820 TERKA CIR
                         RANDALLSTOWN, MD 21133


                         CHEN DU
                         2200 HIGH ST.
                         APT.956
                         CUYAHOGA FALLS, OH 44221


                         CHEN LIU
                         17620 ATLANTIC BLVD
                         APT314
                         SUNNY ISLES BEACH, FL 33160


                         CHEN WANG
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2454 of 3613
                         CHEN-JUNG LEE
                         1350 N. HOWARD ST. APT. 507
                         AKRON, OH 44310


                         CHEN-JUNG LEE
                         1296 BUCKINGHAM GATE BLVD.
                         CUYAHOGA FALLS, OH 44221


                         CHENG LIU
                         900 WEST MARKET STREET APT 202
                         AKRON, OH 44313


                         CHENG CHI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         CHENG LI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         CHENG LIU
                         900 WEST MARKET STREET APT 202
                         AKRON, OH 44313


                         CHENG PU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         CHENG ZHANG
                         2833 RED CREST LANE #101
                         AKRON, OH 44319


                         CHENG ZHANG
                         437 LOVISA STREET
                         AKRON, OH 44311


                         CHENGKAI FAN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2455 of 3613
                         CHENXI JIN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         CHENYING ZHAO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         CHERLDA GARCONVILLE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Cherone Simmons
                         254 E 9th St.
                         Apt. #3
                         Boston, MA 02127


                         CHERYKA SAINTINE
                         11230 SUNVIEW WAY
                         HOLLYWOOD, FL 33026


                         CHERYL JACKSON
                         3425 SANDY TRAIL LANE
                         PLANO, TX 75023


                         Chete M. Eze Nliam, MD
                         9500 Euclid Ave.
                         Cleveland, OH 44195


                         Chethan Mudiyam
                         2615 W Village Dr.
                         Toledo, OH 43614


                         Chevalier Chiropractic, Inc.
                         7257 Fulton Rd. NW
                         #73
                         Canton, OH 44718


                         CHEVANESE HENRY
                         2429 NW 39TH TER
                         APT #101
                         FORT LAUDERDALE, FL 33311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2456 of 3613
                         CHEVON ORMSBY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         CHEY HARRIS
                         10486 SUGARBERRY STREET
                         WALDORF, MD 20603


                         CHEYANNA BALL
                         643 HARRISON AVENUE
                         AKRON, OH 44314


                         CHEYANNE BROWN
                         202D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         CHEYANNE PARSONS
                         210 W MAIN ST
                         NORTH BALTIMORE, OH 45872


                         CHEYANNE RANDALL
                         2822 E. 12TH STREET
                         KANSAS CITY, MO 64127


                         CHEYANNE SARTOSKI
                         7730 AKRON AVENUE
                         CANAL FULTON, OH 44614


                         CHEYENNE CUNNINGHAM
                         2523 POPES LN
                         BALTIMORE, MD 21219-1321


                         CHEYENNE CURTIS
                         2813 WEST LAFAYETTE AVE
                         BALTIMORE, MD 21216


                         Cheyenne Davis
                         196 Elm St.
                         Rossford, OH 43460


                         Cheyenne Story
                         30 Emerald Court
                         Canfield, OH 44406




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2457 of 3613
                         CHEYENNE STORY
                         1462 PEPPERWOOD DRIVE
                         NILES, OH 44446-3543


                         Cheyenne-Sage Holly
                         4503 N Lockwood Ave.
                         Toledo, OH 43612


                         CHEYNE WALKER
                         3909 ROMSEY DRIVE
                         BOWIE, MD 20721


                         CHI MA
                         75 ADOLPH STREET APARTMENT 3
                         AKRON, OH 44304


                         CHI ZHAN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         CHI ZHANG
                         673 FRANKLIN ST #110B
                         #110B
                         WORCESTER, MA 01604


                         CHI ZHANG
                         684 MULL AVE
                         APT 2B
                         AKRON, OH 44313


                         CHIA TSAI
                         2686 PINE RUN
                         LIMA, OH 45801


                         CHIBUIKE NOSIRI
                         6 TROUT LILY COURT
                         OWINGS MILLS, MD 21117


                         CHIDIEBERE DIM
                         318 ASHLEE AVE
                         MOUNTAIN HOUSE, CA 95391




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2458 of 3613
                         CHIDINMA OKWUM-EMULO
                         228 LINDEN RIDGE ROAD
                         LAUREL, MD 20724


                         CHIDUBEM IGWEAGU
                         315 GRANT STREET
                         AKRON, OH 44304


                         CHIEDZA TARUVINGA
                         401 WILDERNESS ROAD
                         MARYSVILLE, OH 43040


                         CHIKLITH MADHUKAR SIVA SAI GELLI
                         77 FIR HILL STREET
                         APARTMENT: 6B8
                         AKRON, OH 44304


                         Children's Choice Pediatrics
                         3925 Darrow Rd.
                         Ste. 105
                         Stow, OH 44224-2600


                         Children's Hosp Kings
                         601 Children's Lane
                         Norfolk, VA 23507


                         Childrens Anesthesia Associate
                         3592 Corporate Dr. #107
                         Columbus, OH 43231


                         Childrens Hosp Med Center of Akron
                         214 W Bowery St
                         Akron, OH 44308


                         Childrens Hospital Clinic Phys
                         700 Childrens Dr.
                         Columbus, OH 43205


                         Childrens Hsp Ctr Med
                         214 W Bowery St
                         Akron, OH 44308


                         CHIMDINDU EZE
                         427 TRIMBLEFIELDS DR
                         BALTIMORE, MD 21207



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2459 of 3613
                         Chimezie C. Amananbu, MD
                         1655 W Market St.
                         Akron, OH 44313


                         CHIMKAMMA CHUKWUKA-EZE
                         9443 BALLARD GREEN DRIVE
                         OWINGS MILLS, MD 21117


                         Chin-Hsiang Tseng
                         1120 N Westwood Ave.
                         Apt. 2414
                         Toledo, OH 43607


                         CHIN-SHUO KANG
                         1282 BUCKINGHAM GATE BLVD
                         CUYAHOGA, OH 44221


                         CHIN-SHUO KANG
                         1738 NORTHAMPTON RD APT 305
                         AKRON, OH 44313


                         CHINATU IBEMERE
                         2660 SW 85TH TERRACE
                         MIRAMAR, FL 33025


                         Chinedu Egeolu
                         4003 Larga Vista Ct
                         Bowie, MD 20721


                         CHINEDU NNAJI
                         5310 LEITH ROAD, APT. D
                         BALTIMORE, MD 21239


                         Chinedu Onochi
                         University of Toledo Academic House
                         1760 W Rocket Dr.
                         Toledo, OH 43606


                         CHINENYE NAWAWULU
                         6835 STURBRIDGE DR APT A
                         BALTIMORE, MD 21234-7443


                         Chinonso Agubosim
                         2803 Algonquin Pkwy
                         Toledo, OH 43606



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2460 of 3613
                         CHINONSO AGUBOSIM
                         2803 ALGONQUIN PARKWAY
                         TOLEDO, OH 43606


                         CHINONSO OSSAI
                         729 COMPASS ROAD
                         MIDDLE RIVER, MD 21220


                         CHINWE NWIZU
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         CHIRAN JBR
                         756 ROSELAWN AVENUE
                         AKRON, OH 44306


                         CHIRAN JBR
                         281 WHEELER STREET
                         AKRON, OH 44304


                         CHIRANTAN DASGUPTA
                         401 S MAIN ST, APT 321A
                         AKRON, OH 44311


                         CHIROCARE OF FLORIDA AV
                         1301 E Atlantic Blvd.
                         Suite 2
                         Pompano Beach, FL 33060


                         CHISOM ANYANWU
                         HARPER-TUBMAN
                         1700 E. COLDSPRING LANE
                         BALTIMORE, MD 21251-0001


                         Chloe Bronstein
                         5197 Conoe Bend Dr.
                         Lake Worth, FL 33463


                         CHLOE BUSH
                         P.O. BOX 14416
                         POLAND, OH 44514


                         CHLOE CROYLE
                         3508 MAPLE RIDGE DRIVE
                         HUBBARD, OH 44425



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2461 of 3613
                         CHLOE KALSBEEK
                         8238 STATE ROUTE 45
                         NORTH BLOOMFIELD, OH 44450


                         Chloe Leslie
                         1400 Hickoryview Ct
                         Dayton, OH 45458


                         CHLOE RUNNER
                         4285 COE AVENUE
                         NORTH OLMSTED, OH 44070


                         CHLOE THOMPSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Chloe-Blair Davis
                         19021 Coltfield Ct.
                         Montgomery Village, MD 20886-3952


                         CHMCA Physicians Billing
                         One Perkins Square
                         Akron, OH 44308-1063


                         CHNEIDER SAGESSE
                         5713 NW 64TH WAY
                         FORT LAUDERDALE, FL 33321


                         CHNEIDER SAGESSE
                         1200 SW 50TH AVE
                         MARGATE, FL 33068


                         CHOLET BARONE
                         139 HANES ROAD
                         AURORA, OH 44202


                         CHONG ZHONG
                         1282 BUCKINGHAM GATE BLVD,
                         CUYAHOGA FALLS, OH 44221


                         Chongwen Li
                         4123 N Terrace View St.
                         Apt. 8
                         Toledo, OH 43607




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2462 of 3613
                         CHONGWEN LI
                         2933 DRUMMOND RD
                         TOLEDO, OH 43606


                         CHOYCE HALL
                         2620 DIVISION AVENUE APT 447
                         CLEVELAND, OH 44113


                         CHRIS ALDAHONDO MATOS
                         14060 BISCAYNE BLVD. APT 202
                         NORTH MIAMI, FL 33181


                         CHRIS KAUFFMANN
                         491 LOUISE LN
                         ARNOLD, MD 21012-1441


                         Chris Leidig
                         399 Sullivan Ave.
                         Akron, OH 44305


                         CHRISSHAY LEWIS
                         2111 OLD HOLZWARTH
                         SPRING, TX 77388


                         CHRISTA JOHNSON
                         602C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         CHRISTA MCKOY
                         348 SW TULIP BLVD.
                         PORT SAINT LUCIE, FL 34953


                         CHRISTABEL DANBY COBBINA
                         5106 GREENWICH AVE APT B13
                         BALTIMORE, MD 21229


                         CHRISTAL MILLIEN
                         37 TENNESSEE AVE
                         HEMPSTEAD, NY 11550-3417


                         CHRISTAN BAIN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2463 of 3613
                         CHRISTELLE BELLABRE
                         1855 ADAMS STREET
                         APT-6
                         HOLLYWOOD, FL 33020


                         CHRISTELLE RIVAL
                         92 FAIRVIEW AVENUE
                         BRIDGEPORT, CT 06606


                         Christian & Barton, LLP
                         909 East Main St.
                         Suite 1200
                         Richmond, VA 23219-3095


                         CHRISTIAN BENHART
                         203 RIVER BLUFF LANE
                         ROYAL PALM BEACH, FL 33411


                         CHRISTIAN BLANDON CRUZ
                         2220 HIGH ST.
                         APT 702
                         CUYAHOGA FALLS, OH 44221


                         CHRISTIAN CANALES
                         7105 HANRAHAN COURT
                         ARLINGTON, TX 76002


                         CHRISTIAN CARVIN
                         4706 PELHAM COURT
                         TEMPLE HILLS, MD 20748


                         CHRISTIAN COOPER
                         2910 MONTERREY PLAZA, APT 96
                         DALLAS, TX 75201


                         CHRISTIAN CRESPO
                         108 SWAN PARKWAY W
                         ROYAL PALM BEACH, FL 33411


                         CHRISTIAN DELGADO-RODRIGUEZ
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2464 of 3613
                         CHRISTIAN DUCHNAK
                         600 WEST WASHINGTON AVE
                         APT 3Q
                         BALTIMORE, MD 21234


                         CHRISTIAN FERRER
                         13421 SW 2ND STREET
                         MIAMI, FL 33184


                         CHRISTIAN GAGNON
                         133 WOODS DR
                         MADISONVILLE, LA 70447-9484


                         CHRISTIAN GARABEDIAN
                         12740 SW 149
                         MIAMI, FL 33186


                         CHRISTIAN GARCIA
                         2625 DAVID LN
                         BRENHAM, TX 77833


                         Christian Garvin
                         4706 Pelham Ct
                         Temple Hills, MD 20748


                         CHRISTIAN GONZALEZ RIVERA
                         1250 NE 119TH ST.
                         MIAMI, FL 33161


                         CHRISTIAN GONZALEZ RIVERA
                         3355 WEST 68TH STREET UNIT 121
                         HIALEAH, FL 33018


                         CHRISTIAN GRIFFIN
                         4038 HAWTHRON GLEN COURT
                         FRESNO, TX 77545


                         CHRISTIAN HARMON
                         1716 BUNCH DRIVE
                         FORT WORTH, TX 76112


                         CHRISTIAN HENRY
                         4121 TIVERTON RD
                         RANDALLSTOWN, MD 21133




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2465 of 3613
                         CHRISTIAN JONES
                         1561 NW 15 TERRANCE
                         FORT LAUDERDALE, FL 33311


                         CHRISTIAN KNIGHT
                         3930 KARALINE CIRCLE
                         VALDOSTA, GA 31605


                         CHRISTIAN LUE YOUNG
                         10601 NW 12TH CT
                         PLANTATION, FL 33322


                         CHRISTIAN MANER
                         1214 NEW HOPE ROAD
                         SPRING HILL, FL 34606


                         CHRISTIAN MERIDA
                         2498 SW 17 AVE. APT. 4206
                         MIAMI, FL 33145


                         CHRISTIAN NSHIMYUMUREMYI
                         850 MORRIS RD.
                         KENT, OH 44240


                         CHRISTIAN O'NEIL
                         795 TERRAVIEW DRIVE
                         YOUNGSTOWN, OH 44512


                         CHRISTIAN OWENS
                         252 RAVENSHOLLOW DRIVE
                         CUYAHOGA FALLS, OH 44223


                         CHRISTIAN RIVERA-RENOVALES
                         7127 SUMMIT DRIVE
                         WINTER HAVEN, FL 33884


                         CHRISTIAN ROBERTS
                         495 SOUTH EDGEHILL AVENUE
                         AUSTINTOWN, OH 44515


                         CHRISTIAN ROJAS
                         2507 HURON ST
                         BALTIMORE, MD 21230




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2466 of 3613
                         CHRISTIAN SCOTT
                         4014 WALRAD ST
                         BALTIMORE, MD 21216


                         Christian Siebenaler
                         30209 Morningside Dr.
                         Perrysburg, OH 43551


                         Christian Simmons
                         7628 Seans Ter.
                         Lanham, MD 20706-1343


                         CHRISTIAN SUAREZ
                         6919 W 36TH AVE
                         APT #104
                         HIALEAH, FL 33018


                         Christian Thomas
                         7405 S Sangamon St.
                         Chicago, IL 60621


                         CHRISTIAN TRODGON-LIPSCOMB
                         4711 IVANHOE AVE
                         BALTIMORE, MD 21212


                         CHRISTIAN VIK
                         5817 WESLEYAN DRIVE
                         PO BOX B475
                         VIRGINIA BEACH, VA 23455


                         CHRISTIAN WILLBERN
                         1307 BONNER ST.
                         HOUSTON, TX 77007


                         Christian Word
                         12920 Old Mudbrook Rd.
                         Milan, OH 44846


                         CHRISTIAN YOUNG
                         105 RAMSEY CT
                         JOPPA, MD 21085


                         Christien Cofield
                         9320 Pine View Ln
                         Clinton, MD 20735



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2467 of 3613
                         Christien Lee
                         2862 Bellarosa Cir.
                         West Palm Beach, FL 33411-3000


                         CHRISTIN DAWKINS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         CHRISTINA ALLEN
                         616 MARSH ISLE CIRCLE
                         APT 106
                         PORT SAINT LUCIE, FL 34952


                         CHRISTINA ARROYO
                         1610 SALZEDO STREET APT 4
                         CORAL GABLES, FL 33134


                         CHRISTINA BELLEZA
                         6116 LEDGEVIEW DRIVE
                         PENINSULA, OH 44264


                         CHRISTINA BUNDY
                         176 WALNUT ST APT 10A
                         GENEVA, OH 44041


                         Christina Callahan
                         3275 Myersville Rd.
                         Apt. C
                         Uniontown, OH 44685


                         Christina Camick
                         6205 Valley Park Dr.
                         Toledo, OH 43623


                         CHRISTINA DUBCHUK
                         4430 N HOLLAND SYLVANIA RD
                         APT 2301
                         TOLEDO, OH 43623


                         CHRISTINA EDWARDS
                         2421 GOODENOUGH AVE.
                         AKRON, OH 44320




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2468 of 3613
                         CHRISTINA ELLIS
                         5020 DOCKSIDE DR
                         ORLANDO, FL 32822


                         CHRISTINA FUTTY
                         6008 ROUTE 322
                         WINDSOR, OH 44099


                         CHRISTINA HAAS
                         2213 SMITH AVE.
                         HALETHORPE, MD 21227


                         CHRISTINA KIRCHANTOZOGLOU
                         1700 E COLDSPRING LANE
                         HARPER/TUBMAN ROOM 206
                         BALTIMORE, MD 21251-0001


                         Christina M. Dalzell, APRN CRNA
                         410 W 10th Ave.
                         Columbus, OH 43210


                         CHRISTINA MCCROSSIN
                         663 SOUTHAMPTON CT
                         COPLEY, OH 44321


                         CHRISTINA MOUNTAIN
                         9244 WINTERFIELD LN
                         COLUMBIA, MD 21045-1828


                         CHRISTINA PARATHIRAS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         CHRISTINA RAY
                         335 WATER ST
                         PEMBERVILLE, OH 43450


                         Christina Robinson-Peeples
                         1505 Jefferson Rd.
                         Fort Washington, MD 20744-2850


                         CHRISTINA TANNER
                         8606 POLLY HILL CT
                         JESSUP, MD 20794




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2469 of 3613
                         Christina Villagomez
                         1800 Baptist World Center Dr.
                         Griggs Hall 308
                         Nashville, TN 37207


                         Christine Bailey
                         PO ACP #09001
                         Annapolis, MD 21404


                         Christine Brooks
                         9610 Small Dr.
                         Clinton, MD 20735-3543


                         CHRISTINE COX
                         205 FARMINGTON RD
                         ARCHBOLD, OH 43502


                         CHRISTINE CURIAC
                         1301 NE MIAMI GARDENS DR.
                         APT 805W
                         NORTH MIAMI BEACH, FL 33179


                         CHRISTINE DIAZ
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         CHRISTINE DIAZ
                         16861 NW 82 AVE
                         CAROL CITY, FL 33056


                         Christine L. Tran
                         19415 Deerfield Ave.
                         Suite 112
                         Leesburg, VA 20176


                         CHRISTINE LEE
                         801 AMSTERDAM AVENUE
                         APT 5I
                         NEW YORK, NY 10025


                         Christine Lu
                         7161 Quail Lakes Dr.
                         Holland, OH 43528




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2470 of 3613
                         Christine McCrone
                         29510 Broxbourne Rd.
                         North Olmsted, OH 44070


                         Christine Miles
                         13050 SW 260 St.
                         Homestead, FL 33032


                         CHRISTOFER MEDINA
                         3500 SW 112TH AVE FL 33165
                         MIAMI, FL 33165-3460


                         CHRISTOL WHITE
                         4343 PONDS ST NE
                         WASHINGTON, DC 20019


                         CHRISTOPHER ALAS
                         3213 S. SEMORAN BLVD., #302
                         ORLANDO, FL 32822


                         CHRISTOPHER ALMAROOF
                         8561 GREENBELT RD.
                         APT. 202
                         GREENBELT, MD 20770


                         Christopher Arnst
                         2100 Orchard Lakes Pl
                         Apt. 21
                         Toledo, OH 43615


                         CHRISTOPHER ASTOSKE
                         3055 SE FARLEY ROAD
                         PORT SAINT LUCIE, FL 34952


                         CHRISTOPHER AUSTIN
                         1305 NW 71ST TERRACE
                         MIAMI, FL 33147


                         CHRISTOPHER AUSTIN
                         P.O. BOX 3026
                         LAKELAND, FL 33802


                         CHRISTOPHER AVILA
                         8731 HOMER STREET
                         DETROIT, MI 48209



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2471 of 3613
                         CHRISTOPHER BECK
                         1900 MONKTON RD
                         MONKTON, MD 21111


                         CHRISTOPHER BIDDY
                         921 MIRAMAR PLACE
                         CORPUS CHRISTI, TX 78411


                         Christopher Brady
                         3054 Harriett Rd.
                         Stow, OH 44224


                         CHRISTOPHER BROOKS MD PA
                         3800 Johnson St.
                         Suite G
                         HOLLYWOOD, FL 33021


                         Christopher Brown
                         3742 Elmley Ave.
                         Baltimore, MD 21213


                         CHRISTOPHER CHESTER
                         636 VAN ERT AVE
                         N. LAS VEGAS, NV 89030


                         CHRISTOPHER CLARA
                         8977 NW 111ST TER
                         HIALEAH, FL 33018


                         CHRISTOPHER CLARK
                         960 CROSSWIND PL
                         COCKEYSVILLE, MD 21030-4666


                         CHRISTOPHER COLLIER
                         3831 NW 7TH ST
                         FORT LAUDERDALE, FL 33311


                         CHRISTOPHER COTTO
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         CHRISTOPHER DARRINGTON
                         2320 NEBRASKA AVE
                         TOLEDO, OH 43607




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2472 of 3613
                         Christopher Deacon
                         10324 Claystone Ct.
                         Whitehouse, OH 43571


                         Christopher Dennis
                         PO Box 622
                         Riverside, CA 92502


                         CHRISTOPHER DRENNAN
                         5981 SORREL AVE
                         SAN JOSE, CA 95123-4248


                         CHRISTOPHER DYER
                         P.O. BOX 67
                         HIRAM, OH 44234


                         Christopher G. Sanford, MD
                         1125 Hospital Dr.
                         Toledo, OH 43614


                         CHRISTOPHER GOINS
                         1712 SECOR RD APT D
                         TOLEDO, OH 43607


                         CHRISTOPHER HALE
                         1720 RANDOLPH PLACE APT 2
                         MEMPHIS, TN 38120


                         CHRISTOPHER HALL
                         2203 LUAU STREET
                         MESQUITE, TX 75150


                         CHRISTOPHER HAMPTON
                         1210 N UNION ST
                         FOSTORIA, OH 44830


                         CHRISTOPHER HILLIER
                         319 SCOTT AVENUE
                         NILES, OH 44446


                         CHRISTOPHER KEEL
                         3021 NW 161 TERRACE
                         OPA LOCKA, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2473 of 3613
                         CHRISTOPHER KEITH
                         2095 WEST STERLING ROAD
                         BURBANK, OH 44214


                         CHRISTOPHER KLAWITTER
                         2197 SOUTH ROAD
                         CINCINNATI, OH 45233


                         CHRISTOPHER KORKOR
                         447 E VORIS ST
                         AKRON, OH 44311


                         CHRISTOPHER LIEBOLD
                         300 W ADAMS ST
                         GREEN SPRINGS, OH 44836


                         Christopher Lumley
                         3409 Merle Dr.
                         Windsor Mill, MD 21244-3666


                         Christopher Miller
                         3107 Gibbons Ave.
                         Baltimore, MD 21214


                         CHRISTOPHER MILLER
                         6908 SNOWY OWL
                         ARLINGTON, TX 76002


                         Christopher Mitchell
                         1314 Empire Ave.
                         Memphis, TN 38107


                         Christopher Mugnaini
                         350 Rankin St.
                         Akron, OH 44311


                         CHRISTOPHER MUGNAINI
                         89900 NEW RUMLEY RD.
                         JEWETT, OH 43986


                         Christopher Parker
                         1097 Wildwood Dr.
                         Wooster, OH 44691




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2474 of 3613
                         CHRISTOPHER PETRI
                         30 FULTON ST
                         NILES, OH 44446


                         Christopher Porter
                         6530 Old Landover Rd
                         Hyattsville, MD 20785-1448


                         Christopher Roach
                         11730 Strasburg Rd.
                         Erie, MI 48133


                         CHRISTOPHER RODRIGUEZ
                         3825 CALLE TIBURON
                         SAN CLEMENTE, CA 92672-4537


                         Christopher Rowe
                         4455 Sulgrave Dr.
                         Toledo, OH 43623


                         Christopher Ryan
                         30 Silver Pond Dr.
                         Apple Creek, OH 44606


                         Christopher Sackett
                         1745 Millbrook Lane
                         Loveland, OH 45140


                         CHRISTOPHER SCHMIDT
                         3601 SUDER AVE
                         TOLEDO, OH 43611


                         CHRISTOPHER SCOTT
                         7003 DOGWOOD RD
                         BALTIMORE, MD 21244-2607


                         CHRISTOPHER SMITH
                         502B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         CHRISTOPHER TAYLOR
                         804 CHAUNCEY AVE.
                         BALTIMORE, MD 21217




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2475 of 3613
                         Christopher Thompson
                         12490 Lena Pl
                         Waldorf, MD 20602-3015


                         CHRISTOPHER THOMPSON
                         404 SHADE TREE PL APT G
                         CATONSVILLE, MD 21228


                         CHRISTOPHER THOMPSON
                         4605 EMBASSY CIR APT 304
                         BALTIMORE, MD 21229


                         Christopher Tirado
                         3831 W State Rd. 84
                         Apt. 103
                         Fort Lauderdale, FL 33312


                         CHRISTOPHER TORRES
                         3609 43RD AVE
                         BRENTWOOD, MD 20722


                         CHRISTOPHER TOTH
                         4053 TREBOR COURT
                         JARRETTSVILLE, MD 21084


                         CHRISTOPHER VALDES
                         17662 NW 87 PLACE
                         MIAMI, FL 33018


                         Christopher Varghese
                         3059 Tortola Way
                         Hollywood, FL 33024


                         CHRISTOPHER VINCI
                         3422 COLTON ROAD
                         SHAKER HEIGHTS, OH 44122


                         CHRISTOPHER WALKER
                         5720 GEDDES AVE
                         FORT WORTH, TX 76107


                         CHRISTOPHER WALKER
                         4611 ALAMOSA STREET
                         FORT WORTH, TX 76119




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2476 of 3613
                         CHRISTOPHER WATTS
                         2500 WINCHESTER ST APT D
                         BALTIMORE, MD 21216


                         CHRISTOPHER WILKINS
                         959 WYE DR
                         AKRON, OH 44303


                         CHRISTOPHER WILLIAMS
                         9661 LYNCHBURG PL
                         WALDORF, MD 20603-3876


                         Christopher Wojciechowski
                         546 Dewitt St.
                         Holland, OH 43528


                         CHRISTOPHER WONG
                         4800 NE 122ND DR.
                         OKEECHOBEE, FL 34972


                         CHRISTOPHER ZAGALES-CEBALLOS
                         14244 SW 117TH TERRACE
                         MIAMI, FL 33186


                         CHRISTOS CHRYSANTHAKIS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Christy Conley
                         2153 Wilroy Rd.
                         Apt. B
                         Suffolk, VA 23434


                         Christy Hayes
                         318 Southwind Dr.
                         Apt. 22
                         North Palm Beach, FL 33408


                         CHRYSTINA SMITH
                         3304 ONYX RD
                         HOLLYWOOD, FL 33025


                         CHUAN ZENG
                         2200 HIGH ST APT 467
                         CUYAHOGA FALLS, OH 44221



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2477 of 3613
                         CHUANSHI HUANG
                         604 E BUCHTEL AVE
                         APT 2
                         AKRON, OH 44304


                         CHUANSHI HUANG
                         646 E BUCHTEL AVE
                         AKRON, OH 44304


                         CHUCHU CLARK
                         2296 LOWELL RIDGE RD
                         PARKVILLE, MD 21234


                         CHUKWUDUBEM ORANUBA
                         24 LILY POND COURT
                         ROCKVILLE, MD 20852


                         Chukwuma Njoku
                         7 Cedar House Ct
                         Rosedale, MD 21237


                         CHUNG-FU CHENG
                         2200 HIGH ST APT 670
                         CUYAHOGA FALLS, OH 44221


                         CHUQING YUAN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         CHYENNE WILLIAMS
                         9 LAS VILLAS CT
                         SAN FRANCISCO, CA 94124


                         Chyna Green
                         9709 Foxcroft Ave.
                         Clinton, MD 20735-3038


                         Chyna Hicks
                         1030 Black Heath Rd.
                         Midlothian, VA 23113




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2478 of 3613
                         Chyna Miller
                         392 Stat St.
                         Apt. 34
                         Rochester, NY 14608


                         CHYNA STROUD
                         760 OAK KNOLL AVE SE
                         WARREN, OH 44484


                         CIANNA BRIGHT
                         6134 ALBERT AVENUE
                         NORTH RIDGEVILLE, OH 44039


                         Ciara Burgess
                         14201 Pleasant Creek Pl.
                         Colonial Heights, VA 23834


                         Ciara Crosby
                         1239 Township Rd. 1253
                         Ashland, OH 44805


                         CIARA DURGESS
                         14201 PLEASANT CREEK PLAC
                         SOUTH CHESTERFIELD, VA 23834


                         CIARA EVANS
                         5200 S BLACKSTONE AVE APT 201
                         CHICAGO, IL 60615-6010


                         Ciara Jones
                         11 Fourth St
                         Bergenfield, NJ 07621


                         CIARA LOVE
                         2784 CREST ROAD
                         COLERAIN TOWNSHIP, OH 45251


                         CIARA LOVE
                         6552 LAKOTA POINTE LANE
                         LIBERTY TOWNSHIP, OH 45044


                         Ciara Metzoian
                         2825 Toben Rd.
                         Carleton, MI 48117




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2479 of 3613
                         Ciara Ralston
                         2150 Milestone Dr.
                         Apt. 409
                         Findlay, OH 45840-7354


                         Ciera Johnson
                         826 Gribbin Ln
                         Toledo, OH 43612


                         CIERRA CLARK
                         2500 WOODWAY AVE
                         DAYTON, OH 45406


                         Cierra Frye
                         37001 Morrow Rd.
                         Scio, OH 43988


                         CIERRA JONES
                         832 CHERRY POINT WAY
                         JACKSONVILLE, FL 32218


                         CIERRA QUEEN
                         15622 N PLATTE DR
                         BOWIE, MD 20716-1361


                         CIERRA TERRIZZI
                         645C TROLLEY DR
                         DALLASTOWN, PA 17313


                         Cigna Global Health Benefits
                         Connecticut General Life Insurance
                         13680 Collections Center Dr.
                         Chicago, IL 60693


                         CINCERE PASCHALL WEBB
                         5331 NE CHURCH ST
                         PORTLAND, OR 97218-2475


                         CINDY FLORES
                         1531 SHEFFIELD BLVD
                         HOUSTON, TX 77015




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2480 of 3613
                         CINDY MARIKA, DO, PA
                         3640, 1604 Town Center Cir.
                         Suite A
                         WESTON, FL 33326


                         Cinea Deas
                         7705 Bluegrass Rd.
                         Rosedale, MD 21237


                         CIOCCA DERMATOLOGY, PA
                         7001 SW 97th Ave.
                         #101
                         MIAMI, FL 33173


                         CISLYN YOUNG
                         1091 N W 7TH COURT
                         #206
                         MIAMI, FL 33136


                         CITY HOSPITAL WHITE ROCK
                         PO BOX 207407
                         DALLAS, TX 75218


                         City of Akron, Ohio
                         Ohio Income Tax Division
                         1 Cascade Plaza
                         11th Floor
                         Akron, OH 44308-1100


                         City of Ashland, Ohio
                         Income Tax Division
                         218 Luther St.
                         Ashland, OH 44805


                         City of Bowling Green EMS
                         552 East Court St.
                         Bowling Green, OH 43402


                         City of Perrysburg
                         201 W. Indiana Ave.
                         Perrysburg, OH 43551


                         City of Toledo, Ohio
                         Dvision of Taxations
                         One Government Center #2070
                         Toledo, OH 43604-2280



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2481 of 3613
                         CIZA SADOKE
                         1361 EAST 114TH STREET
                         CLEVELAND, OH 44106


                         Claims Delegate Services
                         35 Technology Parkway South
                         Suite 100
                         Norcross, GA 30092


                         CLAIRE ESPOSITO
                         733 BRYN MAWR AVENUE
                         WICKLIFFE, OH 44092


                         Claire Lucas
                         818 W Liberty St.
                         Apt. 3
                         Ann Arbor, MI 48103


                         Claire Meikle
                         3935 Hillandale Rd.
                         Upper
                         Toledo, OH 43606


                         CLAIRE MORGAN
                         1217 THORNAPPLE ST
                         TEMPERANCE, MI 48182


                         CLAIRE STEIGERWALD
                         7132 ASHCROFT DR
                         BLACKLICK, OH 43004


                         CLARE TOOLE
                         2125 MCKINLEY AVE
                         LAKEWOOD, OH 44107


                         CLARE WORKMAN
                         8084 GARFIELD DRIVE
                         GARRETTSVILLE, OH 44231


                         Clarence Fielder
                         118 Clarence Ave.
                         Severna Park, MD 21146-1604




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2482 of 3613
                         Clarence Henson
                         4403 Moravia Rd
                         Apt. 9
                         Baltimore, MD 21206-6554


                         CLARENCE JAMES
                         215 ALLISON LANE
                         LITTLE ROCK, AR 72086


                         CLARENCE MATTHEWS
                         3535 SHANNON DRIVE
                         BALTIMORE, MD 21213


                         CLARENCE SANDERS
                         1815 NORTH 7TH
                         TEMPLE, TX 76501


                         Clarence Welch
                         826 Allendale St.
                         Baltimore, MD 21229-2010


                         Clarissa Barker
                         2511 N Main Ave.
                         Sidney, OH 45365


                         Clarissa Rotundo
                         185 SE 14th Terrace
                         Apt. 603
                         Miami, FL 33131


                         CLARISSA SCOTT
                         404D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Clarke Jones
                         15 Spirit Ln
                         Owings Mills, MD 21117


                         Claude Clarke
                         1906 Bloom Lane
                         Richmond, VA 23223




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2483 of 3613
                         CLAUDIA BARCENAS
                         8095NW 8ST APT107
                         MIAMI, FL 33126


                         Claudia Diaz
                         228 SW 22nd St.
                         Fort Lauderdale, FL 33315


                         Claudia Etgen
                         202 W. Market St.
                         PO Box 181
                         Mendon, OH 45862


                         CLAUDIA GONZALEZ
                         1101 EAST 8 AVENUE
                         HIALEAH, FL 33010


                         CLAUDIA GORBEA
                         8840 NW 111TH AVE
                         APT 1903
                         DORAL, FL 33178


                         Claudia Polzer
                         1310 SW 2nd Court
                         #203
                         Fort Lauderdale, FL 33312


                         CLAUDIA ROSAS GARCIA
                         EXCHANGE STREET RESIDENCE HALL
                         4 GRANT HALL
                         AKRON, OH 44325


                         CLAUDINE BASTIEN
                         7640 NW 6TH CT
                         PEMBROKE PINES, FL 33024-7029


                         CLAUDIO EVEILLARD
                         101 EDMUND RD
                         WEST PARK, FL 33023


                         Claudiu Handaric
                         2112 N 32nd Ct.
                         Hollywood, FL 33021




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2484 of 3613
                         CLAURISSA DESILMA
                         611 NW 184TH TER
                         MIAMI, FL 33169


                         CLAY EYE PHYSICIANS AND SURGEO
                         2023 PROFESSIONAL CTR DR
                         ORANGE PARK, FL 32073


                         CLAYRAN DELANEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Clayton Colston
                         113 Solar Rd.
                         Blountsville, AL 35031


                         Clayton Davies
                         7490 Roni St. SW
                         Massillon, OH 44646


                         Clayton Hilderbrand
                         760 Meadowview Dr.
                         Findlay, OH 45840


                         Clayton Seymour
                         7815 S Bloomfield-Royalton Rd.
                         Ashville, OH 43103


                         CLEIA CAREY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Cleopatra Gordon-Pusey
                         222 S. Flamingo Rd.
                         Hollywood, FL 33027


                         Cleveland Clinic Florida
                         PO Box 538009
                         Atlanta, GA 30353-8009


                         Cleveland Clinic Florida
                         2950 Cleveland Clinic Blvd.
                         Fort Lauderdale, FL 33331




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2485 of 3613
                         Cleveland Clinic Foundation
                         9500 Euclid Ave.
                         Cleveland, OH 44195


                         Cleveland Clinic Hospital
                         9500 Euclid Ave.
                         Cleveland, OH 44101


                         CLEVELAND HARPER
                         1307 W ARCH ST
                         TAMPA, FL 33607


                         CLIFFORD JOHNSON
                         80 E. EXCHANGE ST APT 248-B
                         AKRON, OH 44308


                         Clifford Spicer
                         6738 Ransone Dr.
                         Gwynn Oak, MD 21207


                         CLIFTON KOONCE
                         10203 LILY GREEN CT
                         UPPER MARLBORO, MD 20772-6665


                         Clinic Medical Services Compan
                         1450 Belle Ave.
                         Lakewood, OH 44107


                         Clinical Pathology Associates
                         3445 Executive Center Dr.
                         Suite 250
                         Austin, TX 78731


                         Clinical Pathology Labs, Inc.
                         33 North Ave. #101
                         Tallmadge, OH 44278


                         CLINTAVIA MOBLEY
                         20431 NW 17TH AVE. APT. 201 BLDG 12
                         MIAMI GARDENS, FL 33056


                         Clinton Brown
                         1022 Woodson Rd.
                         Apt. E
                         Baltimore, MD 21212



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2486 of 3613
                         CLINTON GBADAMOSI
                         4630 SHERWOOD MILL RD
                         OWINGSMILL, MD 21117


                         Clinton Wagner
                         2025 W Baltimore St.
                         Apt. B
                         Baltimore, MD 21223


                         CLITIAUNA DYKES
                         4940 NW 18 STREET
                         CITY OF SUNRISE, FL 33313


                         CLOVER KAPLE
                         933 KENNER DRIVE
                         MEDINA, OH 44256


                         Cmeron Brandon
                         6614 Richmond Rd.
                         Bedford, OH 44146


                         CMI North
                         1860 NE Miami Gardens Dr.
                         Miami, FL 33179


                         CMS Diagnostic Services
                         Bldg 4
                         9200 SW 72nd St.
                         Saint Petersburg, FL 33713


                         CNS Center for Neuro and Spine
                         762 S. Cleveland-Massillon Rd.
                         Akron, OH 44333


                         Coastal CareMM Diagnostic
                         1095 NW Saint Lucie West Blvd.
                         Port Saint Lucie, FL 34986-1719


                         Coastal Pathology, Inc.
                         1128 Lango Ave.
                         Charleston, SC 29407


                         Coconut Creek Emerg Phys LLC
                         2801 N. State Road 7
                         Pompano Beach, FL 33063



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2487 of 3613
                         Cocou Maurel Ma Hessou
                         2346 Ward St.
                         Toledo, OH 43609


                         CODIE LYND
                         644 SPRINGDALE DR
                         BELLEVILLE, IL 62223


                         CODY CHARLES
                         217 BON JOVI BLVD
                         GRAY, LA 70359


                         CODY GREENWALT
                         526 COLONY ROAD
                         CANAL FULTON, OH 44614


                         CODY NAWROT
                         18735 W. PEOTONE RD.
                         WILMINGTON, IL 60481


                         Cody Paterniti
                         7952 Still Water Ct
                         Painesville, OH 44077


                         CODY STINE
                         138 GLENWOOD DR
                         SHELBY, OH 44875


                         COHEN CHIROPRACTIC AND WELLNES
                         2631 E OAKLAND PARK BLVD
                         #104
                         FORT LAUDERDALE, FL 33306


                         Colby Crawford
                         4655 Pebbleshire Ct
                         Waldorf, MD 20602


                         COLBY WATSON
                         424 MCADAMS ROAD
                         CABLE, OH 43009


                         Cole Brady
                         4778 Burkettsvelle St.
                         Coldwater, OH 45828




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2488 of 3613
                         COLE CARTER
                         2712 11TH AVENUE SE
                         RUSKIN, FL 33570


                         COLE FILER
                         9 HILLTOP ACRES ROAD
                         WASHINGTON, PA 15301


                         Cole Frisch
                         6044 Edgedale Cir.
                         Toledo, OH 43613


                         COLE GERULA
                         203D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Cole HIte
                         9 Deep Powder Ct
                         Woodstock, MD 21163


                         COLE LIGHTCAP
                         67355 ROSE DR
                         WASHINGTON TOWN, MI 48095


                         COLE SHOULTS
                         14387 SALEM DR E
                         CARMEL, IN 46033


                         Cole Tameris
                         11365 Pomo Court
                         Cincinnati, OH 45249


                         COLE WIGAL
                         35 OXBOW RD
                         BELPRE, OH 45714


                         Coleman Rogers
                         875 Princeton Ave.
                         Amherst, OH 44001


                         COLEYONE BROWN
                         4194 WYNCOTE
                         SOUTH EUCLID, OH 44121




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2489 of 3613
                         COLEYONE BROWN
                         6505 MARSOL RD
                         UNIT 3428
                         MAYFIELD HEIGHTS, OH 44124


                         Colin Chalfant
                         233 Buttonwood Ct.
                         Columbus, OH 43230


                         Colin Elkin
                         2724 Latonia Blvd.
                         Toledo, OH 43606


                         COLIN GREENE
                         3971 S HILLCREST DR
                         DENVER, CO 80237-1109


                         Colin Kaucher
                         5854 Swan Creek Dr.
                         Toledo, OH 43614-1019


                         COLIN MCNAMARA
                         4860 WEST 220TH STREET
                         FAIRVIEW PARK, OH 44126


                         COLIN WRIGHT
                         234 COLUMBIA AVE
                         CLIFFSIDE PARK, NJ 07010


                         COLLEEN REVELS
                         3181 SAXE ROAD
                         MOGADORE, OH 44260


                         Colleen Sagers
                         8217 Schrider St. #3
                         Silver Spring, MD 20910


                         Colleen Smith
                         PO Box 98
                         Hartville, OH 44632


                         COLLEEN THOMSON
                         131 6TH AVENUE
                         CORRY, PA 16407




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2490 of 3613
                         Collin Alberts
                         3635 Quinton Ave.
                         Toledo, OH 43623


                         COLLIN CROLEY
                         229 NORTHPARK DR
                         WADSWORTH, OH 44281-1313


                         Collins Onyia
                         7960 N Shoreline Dr.
                         Holland, OH 43528


                         COLLINS UKONU
                         7507 TOMAHAWK CT APT F
                         BOWIE, MD 20721


                         COLTEN HORGER
                         2351 VALLEY RD
                         WILLITS, CA 95490-9765


                         COLTON DEFOREST
                         730 WOODGATE BLVD
                         APT 201
                         RAVENNA, OH 44266-2570


                         COLTON DEFOREST
                         3455 DAISY COURT
                         BRUNSWICK, OH 44212


                         COLTON HALPERT
                         1221 OCEAN AVE APT 1008
                         APT 1008
                         SANTA MONICA, CA 90401-1047


                         COLTON KINDERKNECHT
                         5184 SOUTH JEBEL STREET
                         CENTENNIAL, CO 80015


                         Columbia Primary Care, LLC
                         4700 N. Congress Ave.
                         West Palm Beach, FL 33407


                         Columbus Radiology Corporation
                         111 S. Grant Ave.
                         Columbus, OH 43215



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2491 of 3613
                         Commerce Benefits Group, Inc.
                         33479 Lake Rd.
                         Avon Lake, OH 44012


                         Community Care
                         7630 - 1st Pl
                         Bedford, OH 44146


                         Community Care Physicians PC
                         711 Troy-Schenectady Rd.
                         Capital Region Health Park
                         Suite 102
                         Latham, NY 12110


                         Community Health Care, Inc.
                         1700 Boettler Rd. #100
                         Uniontown, OH 44685


                         Compass Health Systems PA
                         1065 NE 125th St. #206
                         Miami, FL 33161


                         Comprehensive Medical Management
                         300 Dave Cowens Dr.
                         Ste. 600
                         Newport, KY 41071


                         Comprehensive Pathology Assoc
                         8900 Kendall Dr.
                         Miami, FL 33176


                         Compression Solutions
                         817 E 4th St.
                         Tulsa, OK 74120


                         Comptroller of Maryland
                         Revenue Admin. Division
                         110 Carroll St.
                         Annapolis, MD 21404-2601


                         CONNER VEVERKA
                         6227 N RAINSVILLE RD
                         WILLIAMSPORT, IN 47993




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2492 of 3613
                         CONNOR CHRISTIE
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Connor Cooley
                         3860 Old Spring Field Rd.
                         London, OH 43140


                         CONNOR MCCUE
                         434 W DOWNER PL
                         AURORA, IL 60506


                         Consolidated Dermpath, Inc.
                         7730 First Place, Suite A
                         Bedford, OH 44146


                         CONSUELO POLK
                         1626 CHAPMAN ST
                         CEDAR HILL, TX 75104


                         Consultants in Womens Health
                         4499 Medical Dr.
                         San Antonio, TX 78229


                         Consumers Life Insurance Co.
                         PO Box 951916
                         Cleveland, OH 44193


                         CONTAYAH SYMONETTE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Continental Benefits
                         422 S. Kings Ave.
                         Brandon, FL 33511


                         Continental Benefits
                         Wells Systems, Inc.
                         3000 Bayport Dr., Suite 745
                         Tampa, FL 33607


                         Cooper Johnson
                         620 Boyce St.
                         Urbana, OH 43078




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2493 of 3613
                         Coppin State University
                         Controller's Office
                         2500 West North Ave.
                         Baltimore, MD 21216


                         Coppin State University
                         Attn: Stephen Danik
                         2500 West North Ave.
                         Baltimore, MD 21216-3698


                         CORA HEALTH SERVICES INC
                         3707 SHAWNEE RD
                         Lima, OH 45806


                         Coral Reef Medical Group, LLC
                         8356 SW 8th St.
                         Miami, FL 33144


                         CORAL RIDGE GASTROENTEROLOGY A
                         P.O. BOX 810037
                         A-10
                         FT LAUDERDALE, FL 33308


                         Cordell Woodland
                         2733 Tred Avon Ct.
                         Waldorf, MD 20601-7215


                         Corentin Villot
                         7 Hameau des Catalpas
                         Senlis, VA 60300


                         COREY CRADDOCK
                         1801 MCCORD WAY, APT 1044
                         FRISCO, TX 75033


                         Corey Dennis
                         8503 Glen Michael Ln
                         Apt. T1
                         Randallstown, MD 21133-5221


                         Corey Driver
                         3830 Kilburn Rd
                         Randallstown, MD 21133




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2494 of 3613
                         Corey Hodnett, Jr.
                         10685 Ashford Cir
                         Waldorf, MD 20603-3208


                         Corey Hooker
                         1 Beacon Hill Rd.
                         Gwynn Oak, MD 21207


                         COREY JACKSON
                         3800 FORDS LN APT 1
                         BALTIMORE, MD 21215


                         COREY JOINER
                         1800 NW 186 ST.
                         MIAMI GARDENS, FL 33056


                         COREY JONES
                         3620 NW 194 ST
                         MIAMI, FL 33056


                         COREY SIMS
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         Corey Smith
                         11241 Robinwood Ct
                         Waldorf, MD 20601


                         COREY TREYES
                         203C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         COREY WESLEY
                         1281 NW 60TH STREET
                         APT. 4
                         MIAMI, FL 33142


                         Corey White
                         521 Bellfield Dr.
                         Apt. F
                         Newport News, VA 23608




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2495 of 3613
                         Corey Williams
                         5808 Ulster Dr.
                         Dublin, OH 43016


                         Cori Ladanyi
                         632 Church St.
                         Covington, KY 41016


                         CORINTHIA RUSS
                         1809 RACQUET COURT
                         NORTH LAUDERDALE, FL 33068


                         Corinthians Payne
                         903 S Washington Ave
                         Apopka, FL 32703


                         Corion Window
                         3 Peachy Court
                         Stafford, VA 22554


                         Corlissa Jackson
                         5160 Rice Rd.
                         Apt. 257
                         Antioch, TN 37013


                         Cornerstone Medical Services
                         453 S. High St. #201
                         Akron, OH 44311


                         Corporation Service Co.
                         PO Box 13397
                         Philadelphia, PA 19101


                         Corrigan Krause
                         2055 Crocker Rd.
                         Suite 300
                         Westlake, OH 44145


                         CORRINNA CARABALLO
                         3912 CYPRESS AVENUE
                         CLEVELAND, OH 44109


                         CORRY STONE
                         17359 HIGHTOWER STREET
                         FORT WORTH, TX 76112



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2496 of 3613
                         CORTNEY ALLISON
                         824 CUTHBERT
                         TOLEDO, OH 43607


                         Corvel Corporation CERiS
                         2010 Main St., Ste. 1020
                         Irvine, CA 92614-7206


                         Cory Austin
                         2612 Appling Glen Dr.
                         Memphis, TN 38133


                         CORY AUSTIN
                         5817 WESLEYAN DRIVE
                         PO BOX C507
                         VIRGINIA BEACH, VA 23455


                         CORY BOUCHEK
                         7880 FAIRMOUNT RD
                         NOVELTY, OH 44072


                         Cory Contini
                         146 Waldernmyer Dr.
                         Dover, OH 44622


                         Cory Dashiell
                         718 Northern Lights Dr.
                         Aberdeen, MD 21001


                         CORY DEASE
                         2602 CHELSEA TER
                         BALTIMORE, MD 21216-2116


                         CORY FISCHER
                         31 CAPRI DRIVE
                         ROCHESTER, NY 14624


                         CORY MILD
                         1969 CUSTERORANGEVILLE ROAD
                         MASURY, OH 44438


                         Cory Miller, MD
                         20 Progress Point Pkwy
                         Building 1, Suite 206
                         O Fallon, MO 63368



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2497 of 3613
                         CORY RICH
                         623 BAKER ST
                         WACHULA, FL 33873


                         CORY ZALLER-EDMONDS
                         644 TOPAZ LANE
                         BRUNSWICK, OH 44212


                         Cosmetic Surgery PA
                         1015 Crosspointe Dr.
                         Naples, FL 34110


                         Cosmone Clarke
                         1036 Mineola Dr.
                         Apt. 201
                         Virginia Beach, VA 23464


                         COSMONE CLARKE
                         5817 WESLEYAN DRIVE
                         BOX B156
                         VIRGINIA BEACH, VA 23455


                         COSTANZA CARLONE
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         COUNSYL/MYRIAD
                         320 WAKARA WAY
                         Salt Lake City, UT 84108


                         Courtenay Brown
                         11617 Lockwood Dr.
                         Apt. 101
                         Silver Spring, MD 20904


                         COURTNEY KOSKA
                         477 GRANT ST. APT. 103
                         AKRON, OH 44311


                         COURTNEY BANAGIS
                         2058 PERTH ST
                         TOLEDO, OH 43607




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2498 of 3613
                         Courtney Campbell
                         354 Heffner St.
                         Toledo, OH 43605


                         COURTNEY CARTER
                         823 GILLON DRIVE
                         ARLINGTON, TX 76001


                         COURTNEY DOUVENIR
                         10012 DOLBY AVE
                         GLENN DALE, MD 20769-9239


                         COURTNEY FORBES
                         2633 GODDARD RD
                         TOLEDO, OH 43606


                         COURTNEY FORBES
                         1416 WHARTON ST.FL2
                         PHILADELPHIA, PA 19146


                         Courtney Griggs
                         533 Alter Ave
                         Pikesville, MD 21208-5911


                         Courtney Gulihur
                         9436 - 26th Bay St.
                         Norfolk, VA 23518-1820


                         COURTNEY HELSTROM
                         5042 SW 163RD CT
                         MIAMI, FL 33185


                         COURTNEY HOLT
                         7570 MIRAMAR PARKWAY
                         HOLLYWOOD, FL 33023


                         Courtney Jones
                         6230 Reese Rd.
                         #212
                         Fort Lauderdale, FL 33314


                         Courtney Koska
                         477 Grant St.
                         Apt. 103
                         Akron, OH 44311



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2499 of 3613
                         COURTNEY KOSKA
                         1772 WEST MARKET ST
                         AKRON, OH 44313


                         Courtney Marshall
                         2433 River Rd.
                         Maumee, OH 43537


                         COURTNEY MEHLMAN
                         16101 EMERALD ESTATES DR.
                         APT. 142
                         WESTON, FL 33331


                         COURTNEY ROBERTS
                         4509 VIRGIL STREET
                         FORT WORTH, TX 76119


                         COURTNEY ROBINSON
                         909 VOLUSIA STREET
                         TALLAHASSEE, FL 32304


                         Courtney Smith
                         6147 Oakley St.
                         Philadelphia, PA 19111-6018


                         Courtney Snider
                         583 Belhaven Falls Dr.
                         Ocoee, FL 34761


                         Courtney Souvenir
                         10012 Dolby Ave.
                         Glenn Dale, MD 20769-9239


                         Courtney Vaughn
                         1622 River Rd.
                         Maumee, OH 43537


                         COURTNEY WENDEL
                         921 LLOYD AVENUE
                         AURORA, OH 44202


                         COURTNEY WILSON
                         907 SCANNELL CT
                         JOPPA, MD 21085




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2500 of 3613
                         Courtney Zukowski
                         3116 N Calvert St.
                         Apt. 2R
                         Baltimore, MD 21218


                         COURTNY CONWAYMCGHEE
                         APT 104
                         3429 CARRIAGE HILL CIR APT 104
                         RANDALLSTOWN, MD 21133


                         COWETTE SANDS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Craig Brown-Dickens
                         2305 Good Hope Ct.SE
                         Apt. 103
                         Washington, DC 20020-3566


                         Craig Burns
                         7744 Woodstone Dr.
                         Maumee, OH 43537


                         CRAIG CAPWELL
                         1404 GREENBRIER DRIVE
                         MOUNT VERNON, OH 43050


                         CRAIG EUBANKS
                         473 PIERSON DR
                         CLEVELAND, OH 44143


                         Craig Meredith
                         1628 Northwick Rd.
                         Baltimore, MD 21218-1622


                         CRAIG PHILPOT
                         513 ADAMS ST APT 906
                         TOLEDO, OH 43604


                         CRAIGRISON FERGUSON
                         7085 NOVA DR
                         207
                         DAVIE, FL 33317




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2501 of 3613
                         CREANNE BUTLER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Creative, LLC
                         1622 Venice Dr. SE
                         Atlanta, GA 30317


                         CREE MCGEE
                         111 MORNINGSIDE DR
                         CHERRY HILL, NJ 08003-1007


                         Crescent Beach Care, LLC
                         6573 A1A S
                         Saint Augustine, FL 32080


                         CRHISTIAN BATALLAS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         CRISABEL DELGADO
                         7040 OAKBLUF DR
                         DALLAS, TX 75254


                         CRISTIAN GAMEZ
                         3602 MONTGOMERY DRIVE
                         GRANDBURY, TX 76049


                         CRISTIAN REYES
                         7699 W 36TH AVE
                         APT 2
                         HIALEAH, FL 33018


                         CRISTIAN ROJO
                         513 ROBINHOOD DRIVE
                         IRVING, TX 75061


                         Cristian Yonek
                         2643 Pasadena Dr.
                         Independence, OH 44131-4138


                         Cristina Buckner
                         13302 S Riverdale Ave
                         Riverdale, IL 60827




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2502 of 3613
                         CRISTY GERDTS
                         15223 SW 31ST ST
                         MIAMI, FL 33185


                         CRISTY GERDTS
                         12533 SW 125 CT.
                         MIAMI, FL 33186


                         Criticare Clinics, Inc.
                         5975 Sunset Dr. #402
                         Miami, FL 33143


                         Crystal Amoah
                         4880 Dane Ridge Cir.
                         Woodbridge, VA 22193


                         Crystal Cain
                         3600 Deslauriers Ct.
                         Temple Hills, MD 20748-3449


                         Crystal Clinic Orthopaedic
                         444 N. Main St.
                         Akron, OH 44310


                         Crystal Clinic, Inc.
                         3925 Embassy Pkwy #100
                         Akron, OH 44333


                         CRYSTAL CZECH
                         3404 DAVIE RD
                         304
                         DAVIE, FL 33314


                         CRYSTAL ELLIS
                         5917 GLENOAK AVE
                         BALTIMORE, MD 21214-2010


                         Crystal Glambin
                         3028 Powhattan Parkway
                         Lower Unit
                         Toledo, OH 43606


                         CRYSTAL LARKIN
                         2748 NW 9TH COURT
                         FORT LAUDERDALE, FL 33311



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2503 of 3613
                         CRYSTAL LEE
                         1631 LAURENS ST
                         BALTIMORE, MD 21217


                         CRYSTAL MCTIER
                         23865 SW 117TH CT
                         HOMESTEAD, FL 33032


                         CRYSTAL NEALY
                         20610 NW 22ND AVE
                         MIAMI GARDENS, FL 33056


                         CRYSTAL RUSSELL
                         506B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         CRYSTAL STOKES
                         1530 NW 176 TERRACE
                         MIAMI GARDENS, FL 33169


                         CRYSTAL WARD
                         4126 WHITE AVE
                         BALTIMORE, MD 21206-2514


                         CSMC Physicians Billing Service
                         PO Box 512717
                         Los Angeles, CA 90051


                         CSU Community Health Center
                         2601 West North Ave.
                         Suite 131
                         Baltimore, MD 21216


                         CUISHAN YUE
                         8 E LAKEVIEW DR. APT 10
                         CINCINNATI, OH 45237


                         Cullen Moore
                         301 W Central Ave.
                         Delaware, OH 43015


                         CULLEN PLOCEK
                         7650 STONE HILL CT
                         MAUMEE, OH 43537



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2504 of 3613
                         Cuoree Reiss
                         1242 SE 15 St
                         #34
                         Fort Lauderdale, FL 33316


                         Curmann Boparai
                         6576 Shipslanding Ave. NW
                         Canton, OH 44718


                         Curtin Scheiderer
                         13436 State Route 38
                         Marysville, OH 43040


                         CURTIS CAITHAML
                         418 SANDPIPER AVENUE
                         ELYRIA, OH 44035


                         CURTIS RICHARDSON
                         8160 CHAPEL STONE RD
                         BLACKLICK, OH 43004


                         CURTIS SCHEIDERER
                         13436 STATE ROUTE 38
                         MARYSVILLE, OH 43040


                         CURTIS SMITH
                         3713 TIMBER WOLF LANE
                         NEW ORLEANS, LA 70131


                         CURTIS SWEARINGEN
                         36550 STARBOARD DRIVE
                         EASTLAKE, OH 44095


                         CURTIS WURSTER
                         22657 SW 104TH AVE
                         MIAMI, FL 33190


                         CURTISS BROWN
                         25781 LAKESHORE DRIVE APT 212E
                         EUCLID, OH 44132


                         CURTISS JOHNSON
                         15541 GARFIELD AVE
                         ALLEN PARK, MI 48101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2505 of 3613
                         CURTLYN CHAMBERS
                         2025 BENNING RD NE
                         WASHINGTON, DC 20002-4725


                         Custom Identification Products, Inc
                         3131 S. Council Rd.
                         Oklahoma City, OK 73179


                         Cyanne Howard-Tyler
                         7801 Roosevelt Blvd
                         Apt. 86
                         Philadelphia, PA 19152


                         CYDNI YOUNG
                         5503 SILVER MAPLE LN.
                         FREDERICKSBURG, VA 22407


                         CYLYANA CHAMBERS
                         12 ELM STREET
                         HAMILTON, NJ 08611


                         CYMIYA MABRY
                         ]1060 MT. OLIVET ROAD NE
                         APT. B44
                         WASHINGTON, DC 20002


                         CYNTHIA ARCE
                         3835 WEST 44TH STREET
                         CLEVELAND, OH 44109


                         Cynthia Beaird Gaines
                         7375 Hwy 41A
                         Cedar Hill, TN 37032


                         CYNTHIA BRACKENS
                         1411 BOSHER DRIVE
                         CEDAR HILL, TX 75104


                         Cynthia Cleveland
                         3911 W State Rd. 84
                         Unit 102
                         Fort Lauderdale, FL 33312




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2506 of 3613
                         CYNTHIA DUBOSE
                         1226 SILVERTHORNE RD
                         BALTIMORE, MD 21239


                         CYNTHIA HAAS
                         859 BENTLEY PLACE BLVD
                         TALLMADGE, OH 44278


                         Cynthia Miller
                         3440 NW 47th Ave.
                         Pompano Beach, FL 33063


                         CYNTHIA NOSIRI
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251


                         CYNTHIA OIWO
                         4 MANGER CT APT 3B
                         ROSEDALE, MD 21237


                         CYNTHIA ROBERTS
                         5632 WOODMONT AVE APT A
                         BALTIMORE, MD 21239


                         CYNTHIA ROSA
                         17150 NE 17TH AVE
                         MIAMI, FL 33162


                         CYNTHIA TORRES
                         3028 NE QUAYSIDE LANE
                         MIAMI, FL 33138


                         CYNTHIA VENTURA
                         50 OLIVE DRIVE
                         HIALEAH, FL 33010


                         CYRIL HICKS
                         58 N SAN RAFAEL AVE
                         PASADENA, CA 91105-1248


                         CYRUS BRACKIN
                         6540 SW 85TH STREET
                         MIAMI, FL 33143




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2507 of 3613
                         Cyrus Haghighian
                         2607 W Village Dr.
                         Toledo, OH 43614


                         D'ANGELA THIMOGENE
                         46 NW 207 STREET
                         MIAMI, FL 33169


                         D'ANGELIQUE COBY
                         8544 WINDSOR DR
                         MIRAMAR, FL 33025


                         D'ANGELO BOEHNER
                         5280 DUTCHESS LANE
                         HILLIARD, OH 43026


                         D'Angelo Johnson
                         1800 Baptist World Ctr Dr.
                         Nashville, TN 37207


                         D'AVION CAREY
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         D'IARA WASHINGTON
                         5617 HEARTWOOD CIRCLE
                         ROCKVILLE, MD 20855


                         D'NAJAH SMITH
                         453 ALAMANDA ST
                         DAYTONA BEACH, FL 32114


                         D'NIQUE MILLER
                         19335 NW 22ND AVENUE
                         CAROL CITY, FL 33056


                         D.C. Treasurer Office of Tax
                         and Revenue
                         PO Box 96019
                         Washington, DC 20090-6019


                         D`AVON BYRD
                         5555 WISSAHICKON AVE
                         APT 808
                         PHILADELPHIA, PA 19144-4541



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2508 of 3613
                         DA HUANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         DA'MARLA WILCOX
                         16621 NW 19TH AVE
                         OPA LOCKA, FL 33054


                         DA'NEICIA SMITH
                         3114 NICHOLAS ROAD
                         DAYTON, OH 45417


                         DA'QUAN VENEY
                         2010 WOODLAWN DR APT D
                         OWINGS MILLS, MD 21117


                         DA'QUAN VENEY
                         2010 WOODLAWN DR APT D
                         BALTIMORE, MD 21207


                         DA'QUESSIA NEWTON
                         917 EAST 9TH ST
                         STUART, FL 34994


                         Da'Shawn Larry
                         5706 Rollins Ln
                         Capitol Heights, MD 20743-5551


                         DA'SHONDA HIELD
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DA'VONTE STRICKLAND
                         5401 PINE CHASE DRIVE
                         APT #4
                         ORLANDO, FL 32808


                         DAEJOUR ADDERLEY
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2509 of 3613
                         DAEQUAN BUCHANAN
                         401D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DAHINA DESRAVINES
                         765 NE 121ST ST APT 8
                         NORTH MIAMI, FL 33161-6364


                         DAI'ASIA WRIGHT
                         3613 NW 14TH CT
                         FORT LAUDERDALE, FL 33311


                         DAIJA WILSON
                         4811 NORWOOD RD
                         BALTIMORE, MD 21212


                         DAIJAH SEK
                         2 ALEXANDER DRIVE
                         WEST HAVEN, CT 06516


                         DAIJANAY ROLLE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DAIQUON DEXTER
                         2333 NORTHERN LEAF ST.
                         ORLANDO, FL 32817


                         DAISEAN BOONE
                         13403 GRAHAM ROAD
                         EAST CLEVELAND, OH 44112


                         DAISELYS ARRITOLA
                         3814 SW 79TH AVE APT 055
                         MIAMI, FL 33155


                         DAISHA KING
                         221 CHERRY HILL RD
                         BALTIMORE, MD 21225


                         DAISHA MADDEN
                         5927 BERTRAM AVE
                         BALTIMORE, MD 21214-2002




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2510 of 3613
                         DAISHON MURRELL
                         1301 E SPRING MEADOW CT
                         EDGEWOOD, MD 21040


                         DAISIA BLAKE
                         3815 HEATH CIR N
                         WEST PALM BEACH, FL 33417


                         DAJA LOUISSAINT
                         13051 NW 1ST ST
                         APT #303
                         HOLLYWOOD, FL 33028


                         DAJANAY ASH
                         1149 PIERMONT ROAD
                         SOUTH EUCLID, OH 44121


                         DAJAUN GRIFFIN
                         57 OAKLAND ST APT D
                         HEMPSTEAD, NY 11550-6603


                         DAJUA MCDOUGALD
                         2411 EDMONDSON AVE
                         OWINGS MILLS, MD 21117


                         DAJUA MCDOUGALD
                         2411 EDMONDSON AVE
                         BALTIMORE, MD 21223


                         Dakari Dawkins
                         4230 Mary Ridge Dr.
                         Randallstown, MD 21133


                         DAKERA DAY
                         110 PINECOVE CT
                         ODENTON, MD 21113-2670


                         DAKKIA FEDD
                         3425 ROUND RD
                         BALTIMORE, MD 21225-1524


                         DAKOTA DANIEL
                         1630 OAK DRIVE
                         BOAZ, AL 35956




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2511 of 3613
                         Dakota Duffey
                         1469 Township Rd. 523
                         Ashland, OH 44805


                         DAKOTA DUFFEY
                         1469 TOWNSHIP ROAD 523
                         ASHLAND, OH 44805


                         DAKOTA FELKINS-BEACH
                         5817 WESLEYAN DRIVE
                         PO BOX A326
                         VIRGINIA BEACH, VA 23455


                         DAKWAN MOODY
                         2482 REGAL PL
                         WALDORF, MD 20601


                         Dale Curbeam Vaughn
                         5606 Belleville Ave
                         Gwynn Oak, MD 21207


                         DALE CURBEAM VAUGHN
                         5606 BELLEVILLE AVE
                         BALTIMORE, MD 21207


                         DALE-LYN FEATHERSTONE
                         2113 COPLEY RD
                         APT A3
                         AKRON, OH 43231


                         DALIEN DZIENNY
                         6270 SWISS GARDEN RD
                         TEMPERANCE, MI 48182


                         DALLAS COUNTY HOSPITAL
                         PO BOX 660599
                         DALLAS, TX 75235


                         Dallas County Hospital
                         5201 Harry Hines Blvd
                         Dallas, TX 75235


                         DALTON CROWLEY
                         6180 ARNIES DRIVE
                         NASHPORT, OH 43830



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2512 of 3613
                         DALTON KLUCZYNSKI
                         8265 WATERFORD DR
                         LAMBERTVILLE, MI 48144


                         DAMAR FLETCHER
                         163 GOSHEN RD
                         SCHWENKSVILLE, PA 19473


                         DAMARI CUTLER
                         103 OCEAN RIDGE LN
                         PORT ST. JOE, FL 32456


                         DAMARI SMITH
                         3313 MICHELE LN
                         BALTIMORE, MD 21229


                         DAMARI SMITH
                         3313 MICHELE LN
                         BOWIE, MD 20721


                         DAMIA MCFADDEN
                         6001 LOGAN WAY APT B6
                         BLADENSBURG, MD 20710-1890


                         DAMIA PINDER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DAMIEON SMITH
                         PO BOX 680083
                         MIAMI, FL 33168


                         DAMILARE ADEBAYO
                         3508 LANGREHR RD APT 2A
                         BALTIMORE, MD 21244-3095


                         Damilola Komolafe
                         10507 Elders Hollow Dr
                         Bowie, MD 20721


                         DAMILOLA KOMOLAFE
                         10507 ELDERS HOLLOW DRIVE
                         BOWIE, MD 20721




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2513 of 3613
                         DAMILOLA KOMOLAFE
                         9416 CANTERBURY RIDING
                         LAUREL, MD 20723-1409


                         DAMILOLA OLA
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251


                         Damion Dobson
                         1408 George St.
                         Plainfield, NJ 07062


                         DAMION DOBSON
                         1408 GEORGE STREET
                         PLAINFIELD, NJ 07062


                         DAMIR ROSE-GINN
                         909 KIAMENSI RD
                         WILMINGTON, DE 19804-3421


                         DAMISHAH CHARLES
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251


                         DAMON CAMPBELL
                         38 MAIN BROOK CT
                         REISTERSTOWN, MD 21136-2204


                         DAMONNAIR CARTER
                         9100 SANDRA CT
                         BALTIMORE, MD 21216


                         DAMONNAIR CARTER
                         9100 SANDRA CT
                         RANDALLSTOWN, MD 21133


                         DAMSSAUL DUFRENE
                         18416 ARABIAN ACRES RD
                         LEWES, DE 19958


                         DAMUN HARRIS
                         1979 OAK HILL CIRCLE
                         DALLAS, TX 75217




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2514 of 3613
                         DAN ANYUMBA
                         3117 NORTHWAY DRIVE
                         PARKVILLE, MD 21234


                         DAN BARAN
                         10214 HALSTEAD ROAD
                         MANTUA, OH 44255


                         DAN PAOLONI
                         850 BRYCE RD
                         KENT, OH 44240


                         DANA BARAKAT
                         33308 GALT OCEAN DR
                         1407
                         FORT LAUDERDALE, FL 33308


                         DANA BROWNE
                         806 MIDWOOD STREET, 5F
                         BROOKLYN, NY 11203


                         DANA DONOVAN
                         1104 INVERNESS STREET
                         PORT CHARLOTTE, FL 33952


                         DANA ESPARZA
                         11233 NW 55 LN
                         DORAL, FL 33178


                         DANA GRANT
                         1625 NW 123RD STREET
                         MIAMI, FL 33167


                         DANA OBERY
                         18595 PARKLAND DR
                         SHAKER HEIGHTS, OH 44122


                         Dana Santiago
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251


                         DANA SANTIAGO
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2515 of 3613
                         DANA THOMAS
                         1407 ASHDDOWN COURT
                         SANFORD, FL 32771


                         DANA YEATER
                         7171 ORANGEVILLE KINSMAN, ROAD
                         KINSMAN, OH 44428


                         DANAJA HARDRICK
                         419 WEST 63RD STREET, APT A
                         CHICAGO, IL 60621


                         DANAS ANDREWS
                         2232 SYLVESTER DRIVE
                         MOULTRIE, GA 31768


                         DANEISHA GREEN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DANESHA MASSEY
                         505C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DANETTE TURNER
                         1941 VALLEY TERRACE S.E.
                         WASHINGTON, DC 20032


                         DANETTE TURNER
                         3600 ELY PL
                         WASHINGTON, DC 20019


                         DANGELO WHITE
                         5744 SOUTH ADA STREET
                         CHICAGO, IL 60621


                         DANIA ALATTAR
                         99122 MOORS PL N
                         DUBLIN, OH 43017


                         DANIA COVINGTON
                         P.O. BOX 12332
                         TALLAHASSEE, FL 32308




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2516 of 3613
                         DANICA SOIUS
                         2026 W. HARWOOD AVENUE
                         ORLANDO, FL 32835


                         DANICA SOIUS
                         7032 BLUE EARTH CT.
                         HIAWASSEE, FL 32818


                         Danica Wessel
                         522 Sandpiper Ln
                         Apt. 311
                         Wadsworth, OH 44281


                         DANICA WESSEL
                         522 SANDPIPER LANE APT 311
                         WADSWORTH, OH 44281


                         DANIEL ALVARADO
                         4351 HIGHLAND STREET
                         LANCASTER, TX 75134


                         DANIEL ALVAREZ
                         603 ROCKY MOUNTAIN DRIVE
                         HOUSTON, TX 77037


                         DANIEL ALVEREZ JOHNSON
                         501D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DANIEL AMORIM
                         6699 MONTEGO BAY BLVD
                         B
                         BOCA RATON, FL 33433


                         DANIEL ARRIETA
                         9164 NW 150 TER
                         MIAMI LAKES, FL 33018


                         DANIEL AYISI
                         3768 HILL AVE APT 134
                         TOLEDO, OH 43607




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2517 of 3613
                         DANIEL BAYLERAN
                         6570 COMMERCE RD
                         WEST BLOOMFIELD, MI 48324


                         DANIEL BENHURI
                         4430 N HOLLAND SYLVANIA RD
                         APT 4202
                         TOLEDO, OH 43623


                         DANIEL BIRTFIELD
                         522 TAYLOR ST
                         JACKSON, MS 39216


                         DANIEL BURKE
                         8925 NORTHERN AVE
                         PLYMOUTH, MI 48170


                         DANIEL CARTER
                         1411 HOLBROOK ST
                         BALTIMORE, MD 21202


                         DANIEL CARTER
                         1411 HOLBROOK ST
                         BALTIMORE, MD 21216


                         DANIEL CASTILLO
                         858 NW 4TH ST
                         APT #9
                         MIAMI, FL 33128


                         DANIEL CATILLO
                         858 NW 4TH ST
                         APT #9
                         MIAMI, FL 33128


                         Daniel Chukwu
                         7607 Riverdale Rd.
                         Apt. 341
                         Hyattsville, MD 20784


                         DANIEL CHUKWU
                         7607 RIVERDALE ROAD APT 341
                         NEW CARROLLTON, MD 20784




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2518 of 3613
                         DANIEL DANFORD
                         3240 CEDAR HILL RD NW
                         CANAL WINCHESTER, OH 43110


                         DANIEL DE YARZA
                         998 SW 104TH WAY
                         MIRAMAR, FL 33025


                         DANIEL DIAZ VELA
                         1350 N HOWARD ST APT 210
                         AKRON, OH 44310


                         DANIEL DOUDNIK
                         1250 HAYES STREET
                         HOLLYWOOD, FL 33019


                         DANIEL DRIZAN
                         8114 NW 92ND AVE
                         TAMARAC, FL 33321


                         DANIEL FAMILY CHIROPRACTIC PC
                         65 N. Franklin Turnpike
                         RAMSEY, NJ 07446


                         DANIEL GATES
                         13920 METTETAL
                         DETROIT, MI 48204


                         DANIEL GIBSON
                         4 NEW HALL COURT
                         APT. C
                         PARKVILLE, MD 21234


                         DANIEL GIBSON
                         6728 HOOVER RD
                         INDIANAPOLIS, IN 46260-4121


                         DANIEL HATFIELD
                         2652 102ND ST
                         TOLEDO, OH 43611


                         DANIEL HERNANDEZ
                         3436 ALONQUIN WAY
                         SAN DIEGO, CA 92154




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2519 of 3613
                         DANIEL HOFFMAN
                         7359 DOUGLAS RD
                         LAMBERTVILLE, MI 48144


                         DANIEL HORGENSTERN
                         722 PINE VALLEY LN APT 103
                         TOLEDO, OH 43615


                         Daniel J. Caruso, MD PA
                         221 Greenwich Cir. #107
                         Jupiter, FL 33458


                         DANIEL KOSICH
                         409 POWER ST.
                         AKRON, OH 44311


                         Daniel Krizan
                         8114 NW 92nd Ave.
                         Fort Lauderdale, FL 33321


                         DANIEL KRIZAN
                         8114 NW 92ND AVE
                         TAMARAC, FL 33321


                         DANIEL LAWSON
                         1239 WEST BALTIMORE ST
                         BALTIMORE, MD 21223


                         DANIEL LAWSON
                         1239 WEST BALTIMORE ST
                         UPPER MARLBORO, MD 20774


                         DANIEL LEE
                         2384 BECKY CIRCLE
                         STOW, OH 44224


                         DANIEL LEWANDOWSKI
                         2840 KENDALE DR APT 201
                         TOLEDO, OH 43606


                         DANIEL LIBERTO
                         4827 DAVE RILL RD
                         HAMPSTEAD, MD 21074




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2520 of 3613
                         Daniel Martinez
                         5463 NW 189th St.
                         Opa Locka, FL 33055


                         DANIEL MARTINEZ
                         6833 LAKESIDE CIR N #108
                         DAVIE, FL 33314


                         DANIEL MARTINEZ
                         9731 COAST DEL SOL BLVD.
                         MIAMI, FL 33178


                         DANIEL MARTINEZ
                         5463 NW 189TH STREET
                         MIAMI GARDENS, FL 33055


                         DANIEL MATIC
                         5484 KENBRIDGE DR
                         HIGHLAND HEIGHTS, OH 44143


                         DANIEL MENSAH
                         4464 BERTHSTONE DR
                         COLUMBUS, OH 43231


                         DANIEL MILLER
                         1109 DELVERNE AVE S.W.
                         CANTON, OH 44710


                         DANIEL MONDEJAR
                         2511 SW 112TH COURT
                         MIAMI, FL 33165


                         DANIEL MORGENSTERN
                         722 PINE VALLEY LN APT 103
                         TOLEDO, OH 43615


                         DANIEL MORRIS
                         1037 HEMLOCK HILLS DRIVE
                         APT B
                         AKRON, OH 44313


                         DANIEL O'REILLY
                         289 AUDEN AVE
                         COLUMBUS, OH 43215




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2521 of 3613
                         DANIEL OBANDO
                         19943 NW 62ND PL
                         HIALEAH, FL 33015


                         DANIEL OLIVEIRA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         DANIEL OPORTO
                         9710 NW 7TH CIRCLE
                         APT 1038
                         PLANTATION, FL 33324


                         DANIEL OROZCO
                         19320 SW 292 ST
                         HOMESTEAD, FL 33030


                         Daniel P. Denbow, OD
                         2212 Mifflin Ave. #110
                         Ashland, OH 44805


                         Daniel Penning
                         1059 Golden Cane Dr.
                         Fort Lauderdale, FL 33327


                         DANIEL PENNING
                         1059 GOLDEN CANE DRIVE
                         WESTON, FL 33327


                         DANIEL RAYON
                         3811 SW 130 AVE.
                         MIAMI, FL 33175


                         DANIEL REIDY
                         501 CHARLES STREET
                         P. O. BOX 1951
                         BEAUFORT, SC 29901


                         DANIEL ROA
                         4029 RIVE LANE
                         ADDISON, TX 75001




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2522 of 3613
                         DANIEL ROTH
                         7802 NW 67TH AVE
                         TAMARAC, FL 33321


                         Daniel S. MacCurdy, MD
                         210 Jupiter Lakes Blvd.
                         Jupiter, FL 33458


                         Daniel Sheets
                         3354 Minuet Dr.
                         Clinton, OH 44216


                         DANIEL SHEETS
                         3354 MINUET DR
                         NEW FRANKLIN, OH 44216


                         DANIEL SLATTERY
                         3853 BAIRD ROAD
                         STOW, OH 44224


                         DANIEL STRACHAN
                         16712 EDGEWATER DR
                         LAKEWOOD, OH 44107


                         DANIEL STUART
                         1178 LILY ST
                         AKRON, OH 44301


                         DANIEL TURCO
                         29289 BELMONT FARM RD
                         PERRYSBURG, OH 43551


                         Daniel Ugoamadi
                         55 Aven Way
                         Nottingham, MD 21236-5313


                         DANIEL UKPONG
                         6810 QUEENS FERRY RD
                         BALTIMORE, MD 21239


                         DANIEL ZUPAN
                         278 BALDWIN DR
                         BEREA, OH 44017




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2523 of 3613
                         DANIELA CESIN
                         16401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054


                         DANIELA MONJE
                         3644 NW 85TH AVE
                         COOPER CITY, FL 33024


                         DANIELA OBANDO
                         3301 COLLEGE AVE
                         FORT LAUDERDALE, FL 33314


                         DANIELA PEREZ
                         13113 SW 49 ST
                         MIAMI, FL 33175


                         DANIELA PINTO E LICIO
                         1216 SUNBURY ROAD
                         COLUMBUS, OH 43219


                         DANIELA URRIECHE ZERPA
                         11605 NW 89TH ST
                         APT 113
                         DORAL, FL 33178


                         DANIELLA CAPOTE
                         P.O. BOX 403395
                         MIAMI BEACH, FL 33140


                         DANIELLA GAMBOA PABON
                         2247 UNIVERSITY HILLS BLVDAPT E401
                         TOLEDO, OH 43606


                         DANIELLA GREENE
                         1 WARNER ROAD
                         HAMPTON BAYS, NY 11946


                         DANIELLA JOHNSON
                         91 ANNADALE AVENUE
                         AKRON, OH 44304


                         DANIELLA NKRUMAH-BOATENG
                         609 POWERS FERRY RD
                         CARY, NC 27519




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2524 of 3613
                         DANIELLE APP
                         7090 QUAIL LAKES DR
                         HOLLAND, OH 43528


                         DANIELLE BAILEY
                         1504 E 85TH STREET
                         CHICAGO, IL 60619


                         DANIELLE BOOKER
                         1451 BROWNING DR
                         BALTIMORE, MD 21221


                         DANIELLE BOOKER
                         1451 BROWNING DR
                         BALTIMORE, MD 21216


                         DANIELLE BURRUS
                         3120 SAINT PAUL STREET
                         APT. 204B
                         BALTIMORE, MD 21218


                         DANIELLE CAMPFIELD
                         1125 15TH AVE N. UNIT 3B
                         LAKE WORTH, FL 33460


                         DANIELLE COTTERMAN
                         2840 NORTHWOOD AVE
                         TOLEDO, OH 43606


                         DANIELLE DALGE
                         12850 GREEN AVE.
                         MIAMI, FL 33167


                         DANIELLE DAVIS
                         5817 WESLEYAN DRIVE
                         PO BOX C4
                         VIRGINIA BEACH, VA 23455


                         DANIELLE DAVIS
                         2101 TOWNHILL RD APT F
                         PARKVILLE, MD 21234


                         DANIELLE DENNIS
                         828 WAYBRIDGE RD
                         TOLEDO, OH 43612



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2525 of 3613
                         DANIELLE DIGGS
                         4010 WEST FRANKLIN ST
                         BALTIMORE, MD 21229


                         DANIELLE DOMINGUEZ
                         7601 EAST TREASURE DRIVE
                         UNIT 2320
                         NORTH BAY VILLAGE, FL 33141


                         Danielle Gaskins
                         2323 Bellview Ave.
                         Hyattsville, MD 20785-3005


                         DANIELLE GASKINS
                         2323 BELLEVIEW AVE
                         CHEVERLY, MD 20785-3005


                         DANIELLE GIDDINGS
                         9521 ALEXANDER ROAD
                         GARFIELD HEIGHTS, OH 44125


                         Danielle Jimenez
                         3825 Huey Court
                         Virginia Beach, VA 23456


                         DANIELLE JIMENEZ
                         5817 WESLEYAN DRIVE
                         PO BOX A159
                         VIRGINIA BEACH, VA 23455


                         DANIELLE KONTUR
                         9032 STATE ROUTE 305
                         GARRETTSVILLE, OH 44231


                         DANIELLE LASKY
                         1282 EAST GARFIELD ROAD
                         AURORA, OH 44202


                         DANIELLE LEE
                         3800 WEAN DRIVE
                         APT 3B
                         BALTIMORE, MD 21236




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2526 of 3613
                         Danielle Levy
                         10536 NW 10th Ct.
                         Fort Lauderdale, FL 33322


                         DANIELLE LEVY
                         10536 NW 10TH CT
                         PLANTATION, FL 33322


                         DANIELLE LORENTE
                         19701 NW 40 CT.
                         MIAMI, FL 33055


                         DANIELLE LOUIS
                         5118 WEEPING CHERRY DR
                         BROWNS SUMMIT, NC 27214


                         DANIELLE MAKUCEVICH
                         366 VILLAGE POINTE DR UNIT D
                         AKRON, OH 44313


                         DANIELLE MILLEN
                         840 NW 86TH AVE
                         APT 432
                         PLANTATION, FL 33324


                         DANIELLE MURRAY
                         5654 ROCK ISLAND RD
                         APT 215
                         TAMARAC, FL 33319


                         DANIELLE NEAL
                         2115 NORTHLAND RD
                         BALTIMORE, MD 21207


                         DANIELLE NICHOLSON
                         741 STATE ROUTE 534 SOUTH
                         GENEVA, OH 44041


                         DANIELLE PIERRE
                         1192 NW 40TH AVE
                         APT 318
                         LAUDERDHILL, FL 33313




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2527 of 3613
                         DANIELLE REED
                         1308 MITCHEM DR
                         URBANA, IL 61801


                         DANIELLE ROBERTS
                         67-12 YELLOWSTONE BLVD A17
                         FLUSHING, NY 11375


                         DANIELLE SMITH
                         7104 MIDDLEBURG DRIVE
                         PLANO, TX 75075


                         DANIELLE SNOWDEN
                         6243 ROBIN HILL RD
                         BALTIMORE, MD 21216


                         DANIELLE SNOWDEN
                         6243 ROBIN HILL RD
                         BALTIMORE, MD 21207


                         DANIELLE SWINEHART
                         405 KASER DRIVE
                         WADSWORTH, OH 44281


                         DANIELLE TUTTLE
                         8215 WATER STREET
                         GARRETTSVILLE, OH 44231


                         DANIELLE VINCENT
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DANIELLE VINCENT
                         4420 ALLIANCE ROAD
                         RAVENNA, OH 44266


                         DANIELLE WARD
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DANIELLE WILLIAMS
                         14 CASTLE WAY
                         BEAR, DE 19701-3083




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2528 of 3613
                         DANILLY ZWACHTE
                         16401 NW 37 AVE
                         ROOM 120
                         MIAMI GARDENS, FL 33054


                         DANNA SAMHAN
                         11982 SW 126 LN
                         MIAMI, FL 33186


                         DANNI MCDONALD
                         6347 CHASE DRIVE
                         MENTOR, OH 44060


                         DANNIELLE BROWN
                         1080 99 ST
                         APT # 2-22
                         BAY HARBOR ISLAND, FL 33154


                         DANNY DADONYE IPUOLAM BROWN
                         6911 WINDSORMILL ROAD,
                         GWYNN OAK, MD 21207
                         BALTIMORE, MD 21207


                         DANNY ROBINSON
                         4046 RAINBOW CIRCLE
                         LABELLE, FL 33935


                         DANTAVEN BLACKSHEAR
                         5515 SPRINGFORD CIRCLE
                         FORT WORTH, TX 76244


                         DANTE DELFINO LAMALETTO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         DANTE HAGERMAN
                         1430 WARWICK DR.
                         LANCASTER, TX 75134


                         Danville Polyclinic, Ltd.
                         707 N. Logan Ave.
                         Danville, IL 61832




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2529 of 3613
                         DANYALIS CRUZ
                         832 GINO LANE
                         CLEVELAND, OH 44109


                         DAPHINE METZGER
                         307D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DAPHNE SMITH
                         260 DEERFIELD ROAD
                         COLUMBUS, OH 43228


                         DAQUAN STALEY
                         1509 DECEMBER DR APT 402
                         BALTIMORE, MD 21206


                         DAQUAN STALEY
                         1509 DECEMBER DR APT 402
                         SILVER SPRING, MD 20904


                         Daquana Warren
                         615 S
                         Chicago, IL 60623


                         DAQUANA WARREN
                         615 S
                         MAYWOOD, IL 60623


                         DAQUIAN MCCALLA
                         201D DEDMOND
                         2500 WEST NORTH AVENUE
                         LANDOVER, MD 20785


                         DAQUIAN MCCALLA
                         201D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DARA CULLUM
                         8312 GRANVILLE RD
                         SPRINGDALE, MD 20774




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2530 of 3613
                         DARA CULLUM
                         8312 GRANVILLE RD
                         JESSUP, MD 20794


                         DARA PERRY-BRUTTON
                         183 CASTERON AVENUE
                         AKRON, OH 44303


                         DARA VERS FORSTER
                         1750 NW 107TH AVE.
                         SWEETWATER, FL 33172


                         DARA VERS FORSTER
                         VILLANOVA HALL
                         16401 NW 37 AVE
                         MIAMI, FL 33054


                         DARARA ATOMSA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         DARBY VILME
                         5920 NE 4TH CT
                         MIAMI, FL 33137


                         DARCY RUIZ
                         16123 EMERALD COVE DR
                         WESTON, FL 33331


                         DARELL NGUELE
                         2622 UNIVERSITY PL NW
                         WASHINGTON, DC 20009-5922


                         DARIA ELLIS
                         5817 WESLEYAN DRIVE
                         PO BOX B518
                         VIRGINIA BEACH, VA 23455


                         DARIA ELLIS
                         1635 DARREN CIRCLE
                         PORTSMOUTH, VA 23701


                         DARIA LAZARENKO
                         37 S ROSE BLVD
                         AKRON, OH 44302



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2531 of 3613
                         DARIA MITCHELL
                         274 JACARANDA AVE NW
                         PALM BAY, FL 32907


                         DARIA WRIGHT
                         7401 SANDPIPER PLACE
                         PHILADELPHIA, PA 19153


                         DARIAN DAILEY
                         1435 BUCKINGHAM GATE BLVD, UNIT A,
                         CUYAHOGA FALLS, OH 44221


                         Darian Marcus
                         11550 Joyceton Dr.
                         Baltimore, MD 21239-4074


                         DARIAN MARCUS
                         11550 JOYCETON DRIVE
                         UPPER MARLBORO, MD 20774


                         DARIAN ROSE
                         3815 MASON RD
                         FORT LORAMIE, OH 45845-9768


                         DARIEL CANTY
                         2305 WEYBORN DR
                         ARLINGTON, TX 76018


                         DARIEN STREET
                         23653 SPRING BRANCH TRAILS
                         MONTGOMERY, TX 77316


                         DARIN KURLAND
                         13481 COUNTY ROAD 13
                         WAUSEON, OH 43567


                         DARIOUS WHITE
                         18837 NW 79 CT
                         HIALEAH, FL 33015


                         DARIUS COPELAND
                         2946 DUNBAR ST
                         FORT MYERS, FL 33916




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2532 of 3613
                         DARIUS GAINES FOSTER
                         5817 WESLEYAN DRIVE
                         PO BOX A22
                         VIRGINIA BEACH, VA 23455


                         DARIUS HILL
                         101A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DARIUS JACKSON
                         3419 REISTERSTOWN RD
                         BALTIMORE, MD 21215-7823


                         DARIUS JOHNSON
                         4526 NEWMORE AVE
                         DALLAS, TX 75209


                         DARIUS REVELS
                         815 VINECREST LANE
                         RICHARDSON, TX 75080


                         DARIUS TOMLINSON
                         2201 E. COLDSPRING LANE
                         APT B
                         BALTIMORE, MD 21214


                         DARIUS WARD
                         5200 NORTH EAST 5TH TERRACE
                         APARTMENT 33
                         POMPANO BEACH, FL 33064


                         DARIUS YOUNG
                         103 FOXHORN WAY
                         GLEN BURNIE, MD 21061


                         DARLINE MAXI
                         1397 SUNSET RD
                         WEST PALM BEACH, FL 33406-4717


                         DARNELL CLARK
                         1210 SW 85TH AVE
                         PEMBROKE PINES, FL 33025




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2533 of 3613
                         DARNELL FELDER
                         708 MONTPELIER STREET
                         BALTIMORE, MD 21218


                         DARON FLORY
                         602 N 32ND AVE
                         HOLLYWOOD, FL 33021


                         DARRELL BRANDENBURG
                         3367 AIRPORT HWY APT B24
                         TOLEDO, OH 43609


                         DARRELL FLETCHER
                         1520 NW 4TH AVE
                         APT #17F
                         MIAMI, FL 33136


                         DARRELL HUNTER
                         3728 WEST 146TH STREET
                         HAWTHORNE, CA 90250


                         DARRELL WALTON
                         1329 LEWIS LANE
                         HAVRE DE GRACE, MD 21078


                         DARREN DE FREITAS
                         322 BUCHANAN ST.
                         APT 909
                         HOLLYWOOD, FL 33019


                         DARREN PARKER
                         2194 WELLINGTON CIR
                         LITHONIA, GA 30058-7945


                         DARRIAN WALKER
                         250 W SAMPLE RD
                         APT C-223
                         POMPANO BEACH, FL 33064


                         DARRIEN LOWE
                         2990 LOUNETTE
                         MEMPHIS, TN 38114




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2534 of 3613
                         DARRIN BROWN
                         1985 NW 70TH LANE
                         MARGATE, FL 33063


                         DARRIUS EDWARDS
                         26803 RUE SAINT GABRIEL COURT
                         CLEVELAND, OH 44128


                         DARRIUS THOMPSON
                         2028 ROSEBURY LN
                         FORNEY, TX 75126


                         DARRYL COLLINS
                         3506 MARYVALE
                         BALTIMORE, MD 21244


                         DARRYL LONG
                         171 BARANOF E
                         WESTERVILLE, OH 43081


                         DARRYL STEVENS
                         1425 9TH STREET
                         WEST PALM BEACH, FL 33401


                         Darryle Collins
                         3506 Maryvale
                         Windsor Mill, MD 21244


                         DARRYLE JOHNSON
                         213 LODESTONE COURT
                         WESTMINSTER, MD 21158


                         DARRYN FERGUSON, JR.
                         18843 NE MIAMI CT
                         MIAMI, FL 33179


                         DARYAN WILLMITCH
                         9510 ISLAND RD
                         GRAFTON, OH 44044


                         DARYEL MORGAN
                         3210 DYNASTY DR
                         DISTRICT HEIGHTS, MD 20747-3855




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2535 of 3613
                         DARYL CONLEY
                         6545 PELHAM
                         ALLEN PARK, MI 48101


                         DARYL GELIN
                         2550 NW 56TH AVE
                         APT 404
                         LAUDERHILL, FL 33313


                         Daryl Hill
                         1307 Meridian St.
                         Nashville, TN 37207


                         DARYL PHILIP
                         246 WHEELER STREET
                         ROOM 3
                         AKRON, OH 44304


                         DARYL PHILIP
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         DARYL VARGAS
                         17704 CADDY DR
                         DERWOOD, MD 20855-1002


                         DASHA RHODES
                         10330 MALCOLM CIRCLE
                         J
                         COCKEYSVILLE, MD 21030


                         DASHA RHODES
                         707 YORK RD.
                         APT. 3136
                         TOWSON, MD 21204


                         DASHAMONIQUE MOORE
                         918 BINBROOK DR
                         MESQUITE, TX 75149


                         DASHANA DAVIS
                         208C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21221




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2536 of 3613
                         DASHANA DAVIS
                         208C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DASHANAE HARPER
                         1052 BURKE AVE FL 3
                         BRONX, NY 10469-3819


                         DASHANAY HALL
                         827 EAST FRONT STREET APT.C
                         PLAINFIELD, NJ 07062


                         DASHONNA NICOLAS
                         1227 NW 28TH ST
                         MIAMI, FL 33142


                         DASIA SCOTT-PADGET
                         2140 NORTH SMALLWOOD ST
                         BALTIMORE, MD 21216


                         DASIA SCOTT-PADGET
                         3935 WEST MULBERRY ST
                         BALTIMORE, MD 21202


                         DASIA SCOTT-PADGET
                         3935 WEST MULBERRY ST
                         BALTIMORE, MD 21229


                         DASIANNA COATES
                         3915 LIGHT ARMS PLACE
                         WALDORF, MD 20602


                         DAT NGUYEN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         DATHAN ANDREWS
                         4800 COUNTRY LANE APT 219
                         CLEVELAND, OH 44128


                         DAUSON DALES
                         1800 MAUMEE DRIVE
                         DEFIANCE, OH 43512




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2537 of 3613
                         DAVE BERNARD
                         19431 NW 1ST CT
                         MIAMI, FL 33169


                         DAVETTE VICE
                         4842 BOWLAND AVE
                         BALTIMORE, MD 21206


                         DAVETTE VICE
                         4842 BOWLAND AVE
                         BALTIMORE, MD 21217


                         DAVI GREEN
                         904 EVANS AVENUE
                         MCKEESPORT, PA 15132


                         DAVID ADELEKE
                         12 TABIONA CT
                         SILVER SPRING, MD 20906


                         DAVID ALBERT, III
                         150 HYDER DR
                         MADISON, OH 44057


                         DAVID ALEXIS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DAVID ALVAREZ
                         17801 NW 87 CT
                         MIAMI, FL 33018


                         DAVID ANDERSON
                         121 PHILLIPS RD
                         SOMERSET, NJ 08873


                         DAVID ATKINS
                         9333 MORGANS LANDING WAY
                         LAUREL, MD 20723


                         DAVID ATKINS
                         9333 MORGANS LANDING WAY
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2538 of 3613
                         DAVID BALIU-RODRIGUEZ
                         6537 ANTOINETTE LN
                         MAUMEE, OH 43537


                         DAVID BARBOZA
                         1629 AIRLINE AVE
                         TOLEDO, OH 43609


                         DAVID BELFIGLIO
                         401 S. MAIN ST
                         APT 320A
                         AKRON, OH 44311


                         DAVID BENHURI
                         4430 N HOLLAND SYLVANIA RD
                         APT 4338
                         TOLEDO, OH 43623


                         DAVID BENHURI
                         4430 N HOLLAND SYLVANIA RD
                         APT 4202
                         TOLEDO, OH 43623


                         DAVID BOATENG
                         2791 WYNFIELD RD
                         WEST FRIENDSHIP, MD 21794-9520


                         DAVID BOGUNJOKO BENJAMIN
                         12217 KINGS ARROW ST
                         BOWIE, MD 20721-1943


                         DAVID CAIN
                         13406 POPES CREEK LANE
                         HOUSTON, TX 77044


                         DAVID CARTER
                         2358 WILKENS AVE
                         BALTIMORE, MD 21223-3329


                         DAVID CEDILLO
                         308 SAINT JOSEPH
                         ATHENS, TX 75751




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2539 of 3613
                         DAVID CHAVIRA
                         1414 CR 490
                         PRINCETON, TX 75407


                         DAVID COUSIN
                         5817 WESLEYAN DRIVE
                         PO BOX B79
                         VIRGINIA BEACH, VA 23455


                         David Couto
                         2901 Kuntz Rd.
                         Windsor Mill, MD 21244


                         DAVID COUTO
                         2901 KUNTZ RD
                         BALTIMORE, MD 21244


                         DAVID CUMMINGS
                         3213 34TH STREET W
                         LEHIGH ACRES, FL 33971


                         DAVID DEAN
                         612 CAMINO DE LA LUZ
                         SANTA FE, NM 87505


                         DAVID DETULLIO
                         2861 SW 79TH AVENUE APT. 103
                         DAVIE, FL 33328


                         DAVID DOMBROSKY
                         7073 ELIZABETH CT
                         MENTOR, OH 44060


                         DAVID EARLEY
                         7267 GRANT BLVD
                         CLEVELAND, OH 44130


                         DAVID EFFORD
                         3460 NW 211TH ST
                         MIAMI GARDENS, FL 33056


                         DAVID EGBO
                         421 SUMNER STREET
                         AKRON, OH 44325




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2540 of 3613
                         DAVID EGBO
                         456 SHELBOURNE DR
                         PITTSBURGH, PA 15239


                         DAVID EGBO
                         185 E. MILL STREET
                         AKRON, OH 44325


                         DAVID EZRATTY
                         3007 NEIL AVE APT 43B
                         COLUMBUS, OH 43202


                         DAVID EZRATTY
                         6236 CHERI LYNNE DR
                         DAYTON, OH 45415


                         DAVID GOULD
                         502 NORTH MAIN STREET
                         MINERVA, OH 44657


                         DAVID HASTINGS
                         3103 BANCROFT ROAD
                         APARTMENT #D
                         BALTIMORE, MD 21215


                         David Hein
                         29233 Tracy Creek Dr.
                         Apt. 1B
                         Perrysburg, OH 43551


                         DAVID HEIN
                         4388 PHILNOLL DR
                         CINCINNATI, OH 45247


                         DAVID HEIN
                         29233 TRACY CREEK DR APT 1B
                         PERRYSBURG, OH 43551


                         DAVID HEMBY
                         4309 LOCH RAVEN BLVD
                         BALTIMORE, MD 21218


                         DAVID HERNANDEZ
                         4534 RUTLEDGE DRIVE
                         PALM HARBOR, FL 34685



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2541 of 3613
                         DAVID HERNANDEZ
                         VILLANOVA HALL
                         16401 NW 37 AVE
                         MIAMI, FL 33054


                         DAVID HOFFMAN
                         1861 E AUDUBON BLVD
                         LANCASTER, OH 43130


                         DAVID HONG
                         1900 W 68 ST APT. E303
                         HIALEAH, FL 33014


                         DAVID HUGHES
                         1781 NW 166TH STREET
                         OPA LOCKA, FL 33054


                         David Jackson
                         1909 Bellflower Ct.
                         Annapolis, MD 21402-5160


                         DAVID JACKSON
                         1909 BELLFLOWER CT
                         EDGEWOOD, MD 21040-2516


                         DAVID JACQUES
                         358 MORGAN LN
                         GAHANNA, OH 43230-7019


                         DAVID JENKS
                         461 OVERWOOD ROAD
                         AKRON, OH 44313


                         DAVID KAISER
                         5305 SW 64TH COURT
                         MIAMI, FL 33155


                         DAVID KHALIL
                         1805 WILLIAM AND MARY CMN
                         HILLSBOROUGH, NJ 08844


                         DAVID KING
                         1321 GREENMONT DRIVE
                         WALDORF, MD 20601




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2542 of 3613
                         DAVID KING
                         1341 NW 67TH ST
                         MIAMI, FL 33147


                         DAVID KONONOV
                         2723 ROCKEFELLER LN
                         APT 6
                         REDONDO BEACH, CA 90278-3935


                         DAVID LOPEZ
                         4603 SW 128TH PL.
                         MIAMI, FL 33175


                         DAVID LYONS
                         3800 BANCROFT RD
                         BALTIMORE, MD 21215-2704


                         David M. Steiman MD PA
                         dba David Steiman MD PA
                         350 NW 84th Ave., Ste. 211
                         Fort Lauderdale, FL 33324


                         DAVID MACKEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DAVID MERRIFIELD
                         5712 MERCHANT ROAD
                         TEMPLE HILLS, MD 20748


                         DAVID MOSLEY-HEATH
                         7307 GAMBIER DRIVE
                         UPPER MARLBORO, MD 20772


                         DAVID NORIN
                         29480 ORANGELAWN ST
                         LIVONIA, MI 48150


                         DAVID OMO-TAIGA
                         1102 FALCONETT COURT
                         UPPER MARLBORO, MD 20774


                         DAVID PARK
                         1806 N WESTWOOD AVE APT I
                         TOLEDO, OH 43607



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2543 of 3613
                         DAVID PARK
                         513 WHITE ST
                         MAUMEE, OH 43537


                         David Patterson, MD
                         25325 Ford Rd. #200
                         Dearborn, MI 48128


                         DAVID PAUL
                         7135 MICHAEL ROAD
                         ORCHARD PARK, NY 14127


                         DAVID PAUL
                         6210 GRAUER ROAD
                         NIAGARA FALLS, NY 14305


                         DAVID PAUS
                         285 EAST 211 STREET
                         EUCLID, OH 44123


                         DAVID PETKUS
                         2501 BENT OAK PL
                         ADRIAN, MI 49221


                         David R. Peters
                         400 Wabash Ave.
                         Akron, OH 44307


                         David Raker
                         916 1/2 Harding Dr.
                         Toledo, OH 43609


                         DAVID RAKER
                         916 1/2 HARDING DR
                         TOLEDO, OH 43609


                         DAVID RAMSAY
                         514 SOUTH 4TH STREET
                         WOODSFIELD, OH 43793


                         DAVID REYNOLDS
                         5010 WAVERTON COURT
                         APT. E
                         CHESAPEAKE, VA 23324-4649




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2544 of 3613
                         DAVID RODRIGUEZ
                         235 SW 180TH AVE
                         PEMBROKE PINES, FL 33029-3903


                         DAVID SCHILLING
                         8490 RAVENNA ROAD
                         TWINSBURG, OH 44087


                         DAVID SORTO
                         16007 UPSHIRE
                         CHANNELVIEW, TX 77530


                         DAVID SYFAX
                         18253 APPOLINE
                         DETROIT, MI 48235


                         DAVID TURNER
                         7626 COUNTRYVIEW DR
                         FORT WAYNE, IN 46815


                         DAVID UPSHUR
                         5407 CATALPHA ROAD
                         BALTIMORE, MD 21214


                         David Vlcek
                         3126 Sharon Copley Rd.
                         Medina, OH 44256


                         DAVID VLCEK
                         3126 SHARON COPLEY RD
                         MEDINA, OH 44256


                         DAVID WALKER
                         5817 WESLEYAN DRIVE
                         PO BOX C329
                         VIRGINIA BEACH, VA 23455


                         DAVID WARNER
                         238 FAIRLAWN ST
                         SMITHVILLE, OH 44677


                         DAVID WHITE
                         365 CHAMBORLEY DR.
                         REISTERSTOWN, MD 21136




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2545 of 3613
                         DAVID YARMOLUK
                         218 DUNDEE RIDGE DR
                         DUNDEE, MI 48131


                         DAVID YATSONSKY
                         1130 4 SEASONS DR APT 5
                         TOLEDO, OH 43615


                         DAVID ZSOLDOS
                         2026 SHARON COPLEY RD
                         MEDINA, OH 44256


                         DAVIDA PACKER
                         59 PARK ST.
                         HARRISBURG, PA 17109


                         DAVIDE FAVARO
                         86 NE 108TH STREET
                         MIAMI SHORES, FL 33161


                         DAVINDRA TULSI
                         80 E EXCHANGE STREET
                         APARTMENT 344-A
                         AKRON, OH 44308


                         DAVIS FLEMING
                         7017 YORK AVE
                         LUBBOCK, TX 79416


                         Davis Orubele
                         1805 Greencastle Dr.
                         Rosedale, MD 21237-1741


                         DAVIS ORUBELE
                         1805 GREENCASTLE DR
                         BALTIMORE, MD 21237-1741


                         Davis Vision
                         PO Box 848370
                         Dallas, TX 75284


                         DAVON WILLIAMS
                         2324 ANVIL LANE
                         TEMPLE HILLS, MD 20748




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2546 of 3613
                         DAVONTE CURRY
                         5780 NW 60TH AVE
                         TAMARAC, FL 33319


                         DAVONTE JEST
                         7 PECAN DRIVE PLACE
                         OCALA, FL 34472


                         DAWAN TEEL
                         2113 LYNDHURST AVE
                         BALTIMORE, MD 21216-2404


                         DAWANYA GUILFORD
                         5023 41ST SQUARE
                         VERO BEACH, FL 32967


                         DAWN CONDEZA
                         614 RIMGROVE DRIVE
                         LA PUENTE, CA 91744


                         DAWN GIPSON
                         3850 HARBOR VIEW DR
                         JACKSONVILLE, FL 32208-1903


                         Dawn Huggins Jones
                         1147 Independence Blvd.
                         Virginia Beach, VA 23455


                         DAWN MUSKIEWICZ
                         2423 S HOLLAND SYLVANIA RD
                         APT 239
                         MAUMEE, OH 43537


                         DAWN TURLEY
                         82 BRIGHTON ROAD
                         COLUMBUS, OH 43202


                         DAWN VALERIO
                         7285 CULVER BLVD.
                         MENTOR, OH 44060


                         DAWN WILSON
                         419 SILVERSIDE RD
                         EDGEWOOD, MD 21040




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2547 of 3613
                         DAWNAYE PINKETT
                         4406 MORAVIA ROAD
                         BALTIMORE, MD 21206


                         DAWNE BENTON
                         15205 EMILY CT
                         BOWIE, MD 20716-3200


                         DAWOYNE COVINGTON
                         314 GARDNER AVE
                         TRENTON, NJ 08618


                         DAYA JORDAN
                         304C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DAYANA WIGGINS
                         203 LILAC LANE
                         SWANTON, OH 43558


                         DAYLA HALL
                         28351 SEVEN OAKS DR.
                         FARMINGTON HILLS, MI 48331


                         DAYLE HEDGES
                         484 DANBURY DRIVE
                         LANCASTER, OH 43130


                         DAYLENE FOCH
                         9931 NW 130TH ST
                         HIALEAH GARDENS, FL 33018-1661


                         DAYMAR MCCOY
                         4617 SCHLEY AVENUE
                         BALTIMORE, MD 21206


                         DAYQUIS MOORE
                         4007 CHESMONT AVE
                         BALTIMORE, MD 21206


                         DAYQUIS MOORE
                         4007 CHESMONT AVE
                         GWYNN OAK, MD 21207




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2548 of 3613
                         Dayton Anesthesia & Pain
                         405 W Grand Ave.
                         Dayton, OH 45405


                         Dayton Childrens
                         1 Childrens Plaza
                         Dayton, OH 45404


                         DAYTONA STEVENSON
                         601A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21229


                         DAYVON ROBINSON
                         P.O. BOX 764
                         PATERSON, NJ 07543


                         Daziae Johnson
                         4412 Velera Ct.
                         Chesapeake, VA 23321


                         DAZIAH GREEN
                         91 ANNADALE AVE
                         AKRON, OH 44304


                         DE'ANDRE BRIMAGE
                         224 PIONEER ST
                         AKRON, OH 44305


                         DE'AUNTAE CORRY
                         340 KENTWELL DR
                         YORK, PA 17406


                         De'Ja Crenshaw
                         1103 Parkington Ln
                         Bowie, MD 20716-1719


                         DE'LESA HENDERSON
                         9507 FULLER AVENUE
                         CLEVELAND, OH 44104


                         De'Marie Lattie-Chisholm
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2549 of 3613
                         DE'MONTE MANN
                         1608 EAST DAVIE STREET
                         RALEIGH, NC 27610


                         DE'NAJA BANKS
                         11012 FRISCO LANE
                         JACKSONVILLE, FL 32257


                         De'Nia Thornton
                         8931 Harkate Way
                         Randallstown, MD 21133


                         DE'SHAUN VALDRY
                         7928 MARTIN LUTHER KING JR. WAY S
                         SEATTLE, WV 98118


                         DE'ZHA BELL
                         4920 26 LN E
                         APT 202
                         BRADENTON, FL 34203


                         De'Zhane Rhymes
                         2721 EC Reems Court
                         Apt. 1A
                         Oakland, CA 94605


                         DE'ZHANE RHYMES
                         2721 EC REEMS COURT APT 1A
                         OAKLAND, CA 94605


                         DEADRA MARTIN-MCLAUGHLIN
                         2506 ROSLYN AVE
                         BALTIMORE, MD 21216


                         DEAHNA BALDI
                         2130 LAUREL BLOSSOM CIR
                         OCOEE, FL 34761


                         DEAHNA BALDI
                         631 SUN BLUFF LANE
                         APOPKA, FL 32712




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2550 of 3613
                         DEAIRIS MAYO
                         208A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DEAN RAMICONE
                         1637 OAK BARK CIR
                         BRUNSWICK, OH 44212


                         DEAN RINGEL
                         200 N SAINT CLAIR ST
                         TOLEDO, OH 43604


                         DEANDRA CULMER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DEANDRA TONY
                         760 NE 140TH ST
                         BISCAYNE PARK, FL 33161


                         DEANDRE AUGUSTUS
                         1151 S. PARK ROAD APT.307
                         HOLLYWOOD, FL 33021


                         DEANDRE CLARK
                         934 RACE ST
                         DOVER, OH 44622


                         DEANDRE MCALMONT
                         5622 GREGORY DR
                         LANHAM, MD 20706-4122


                         DEANDRE MCINTOSH
                         2733 WEGWORTH LN
                         TOWSON, MD 21286


                         DEANDRE MCINTOSH
                         2733 WEGWORTH LN
                         BALTIMORE, MD 21230


                         DEANDREA ROGERS-SCOTT
                         18650 SW 127TH CT
                         MIAMI, FL 33177




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2551 of 3613
                         DEANGELIC JOHNSON
                         5819 BONNIE VIEW, 21-8
                         DALLAS, TX 75241


                         DEANGELO BELL
                         816 MARIGOLD DR
                         75104, TX 75104


                         DEANGELO LANE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DEANGELO LANE
                         7304 BLAIR RD
                         WASHINGTON, DC 20012


                         DEANNA HARROD-CONTEE
                         2306 DUKELAND ST
                         BALTIMORE, MD 21216


                         DEANTE EVANS
                         6793 LAKOTA POINTE LN
                         LIBERTY TOWNSHI, OH 45044


                         DEARRION ODUM
                         2675 NOKOMIS RD
                         LANCASTER, TX 75146


                         DEARRIUS BAILEY
                         2201 E. COLDSPRING LN, APARTMENT E
                         BALTIMORE, MD 21214


                         DEASIA BROOKS
                         1720 NORTH BENTALOU ST
                         BALTIMORE, MD 21216


                         DEAUNDRAE HOWARD
                         9693 BASKET RING RD
                         APT. 4
                         COLUMBIA, MD 21045


                         Debalzo Elgunin Levine Risen LLC
                         23425 Commerce Park #104
                         Beachwood, OH 44122




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2552 of 3613
                         Debaraj Katuwal
                         10826 Southwind Dr.
                         Powell, OH 43065


                         DEBARAJ KATUWAL
                         6665 DUMONT LANE
                         COLUMBUS, OH 43235


                         DEBARAJ KATUWAL
                         10826 SOUNTHWIND DRIVE
                         POWELL, OH 43065


                         DEBATRAYEE SINHA
                         1706 SECOR RD APT F
                         TOLEDO, OH 43607


                         DEBBIE LOK TUNG LEUNG
                         1804 N WESTWOOD AVE APT F
                         TOLEDO, OH 43607


                         Debora Bornik LMHC
                         9075 SW 87th Ave., Ste. 412
                         Miami, FL 33176


                         Deborah Austin
                         1106 Ramblewood Rd.
                         Apt. B
                         Baltimore, MD 21239


                         DEBORAH AUSTIN
                         92 PARK HILL AVE
                         APT. 1S
                         YONKERS, NY 10701


                         DEBORAH DEMUREN
                         2503 SOMERTON CT
                         BOWIE, MD 20721


                         DEBORAH OSUJI
                         12029 QUARUM PLACE
                         BOWIE, MD 20720




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2553 of 3613
                         Debra M. Boyer
                         Boston Children's Hospital
                         Div. of Pulmonary & Respiratory Dis
                         300 Longwood Ave., Farley, 4th Flo
                         Boston, MA 02115


                         DEBRANAE PHILLIPS
                         6271 HIGHLAND HILL DR
                         DALLAS, TX 75241


                         DEBRANAE PHILLIPS
                         12321 KENTMORE LANE, APT 425
                         FORT WORTH, TX 76036


                         Debratrayee Sinha
                         1706 Secor Rd.
                         Apt. F
                         Toledo, OH 43607


                         DECAPRIA NAIGOW
                         1821 50TH AVENUE N
                         MINNEAPOLIS, MN 55430


                         DECAPRIA NAIGOW
                         6806 63RD AVE N
                         BROOKLYN PARK, MN 55428


                         DECEMBER SMITH
                         6 MELKEN CT.
                         NOTTINGHAM, MD 21236


                         DECLAN ANGE
                         3559 CHARRING CROSS DRIVE
                         STOW, OH 44224


                         DECLAN PENCE
                         156 NORTH CONGRESS STREET
                         ATHENS, OH 45701


                         DECLAN WATTERS
                         421 SUMNER STREET
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2554 of 3613
                         DECLAN WATTERS
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         DEDE NYEPLU
                         1007 PLEASANT OAKS ROAD
                         APT. H
                         PARKVILLE, MD 21234


                         DEE MARTINEZ MD
                         DALLAS, TX 75203



                         DEENA ATASSI
                         505 WILLOW LN
                         PERRYSBURG, OH 43551


                         DEEPAK ARYAL
                         590 EAST BUCHTEL AVENUE
                         APT- 15
                         AKRON, OH 44304


                         DEEPAK BALRAJ
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         DEEPIKA KANNAN
                         3414 DORR ST APT 213A
                         TOLEDO, OH 43607


                         DEHUA FENG
                         1738 NORTHAMPTON RD, APT 1007
                         AKRON, OH 44313


                         DEIDRA BENN
                         8132 FERNCLIFF ROAD
                         NORFOLK, VA 23518


                         DEIJAH KNIGHT
                         1553 FORT DAVIS ST SE
                         WASHINGTON, DC 20020-6025




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2555 of 3613
                         DEION GOMEZ
                         15850 NW 18TH AVE
                         MIAMI GARDENS, FL 33054


                         DEIRDRE ROBSON
                         2231 SW 5TH STREET
                         MIAMI, FL 33135


                         DEIVIS JACOMINOI
                         3611 SW 117TH AVE
                         APT 210
                         MIAMI, FL 33175


                         DEJA ASKEW
                         15327 7TH AVE
                         PHOENIX, IL 60426


                         DEJA LOMAX
                         712 ELIZABETH LN.
                         MINNEAPOLIS, MN 55411


                         DEJA POWELL
                         4934 SOUTH PRINCETON AVE
                         CHICAGO, IL 60609


                         DEJA SHIPP
                         502 MONARCH DR
                         DALLAS, TX 75146


                         DEJAH BRADSHAW
                         3000 NW 187 STREET
                         CAROL CITY, FL 33056


                         DEJAZNA LITTLEJOHN
                         9409 BOHNING DRIVE
                         CLEVELAND, OH 44125


                         DEKIERA TOWNES
                         821 SUGAR PL
                         LAKELAND, FL 33801


                         Delaney Henry
                         2575 N Wilmoth Hwy
                         Adrian, MI 49221




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2556 of 3613
                         DELANEY STRYCZEK
                         2971 FOXMOOR DRIVE
                         MONTGOMERY, IL 60538


                         DELANIE ELIZABETH BAKER
                         1209 SUNNY CREST AVE.
                         VENTURA, CA 93003


                         DELANO SHEPHERD
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DELANOE HARRIS
                         371 EAST 272ND STREET
                         EUCLID, OH 44132


                         DELASI AVEH
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         DELEASE RILES
                         146 NW 71 ST
                         MIAMI, FL 33147


                         DELESA HENDERSON
                         9507 FULLER AVENUE
                         CLEVELAND, OH 44104


                         DELILAH STACK
                         20961 LORAIN RD
                         APT 13
                         FAIRVIEW PARK, OH 44126


                         DELINO FRANKLIN
                         215 HULTON ROAD
                         VERONA, PA 15147


                         DELIYON DREW
                         5817 WESLEYAN DRIVE
                         PO BOX A190
                         VIRGINIA BEACH, VA 23455


                         DELIYON DREW
                         2306 BERRY STREET
                         HOPEWELL, VA 23860



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2557 of 3613
                         DELLA MBAACHA
                         4516 WOODGATE WAY
                         BOWIE, MD 20720-3449


                         DELMONTE WARD, JR.
                         707B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DELONTE GORMAN
                         7053 MARBURY CT
                         DISTRICT HEIGHTS, MD 20747-1883


                         DELORIAN NELSON
                         718 MONTICELLO CT
                         EDGEWOOD, MD 21040


                         DELORIS KENSLER
                         717 LEEDSFIELD COURT
                         ARLINGTON, TX 76017


                         Delta Dental
                         PO Box 633198
                         Cincinnati, OH 45263


                         DELTRON SANDS
                         393 SUMNER ST APT 2-203A
                         AKRON, OH 44304


                         DELVIN MCFADDEN
                         307A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Delvin Washington
                         3021 Barnes Bend Dr.
                         Antioch, TN 37013


                         DELYA SOLOMON
                         19200 COYLE ST
                         DETROIT, MI 48235


                         DEMANTE JONES-CAMPER
                         8601 QUEENSMERE PL 8
                         HENRICO, VA 23294



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2558 of 3613
                         DEMAR BROW
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DEMAR PARRIS
                         1811 FITTLEWORTH TER
                         UPPER MARLBORO, MD 20774-8087


                         DEMARCO ANDREWS
                         6290 CHERYLBROOK LANE
                         DUBLIN, OH 43017


                         DEMARCUS BROWN
                         7810 S. PAULINA
                         CHICAGO, IL 60620


                         DEMARCUS FRANCOIS
                         2951 NORTH WEST 8TH ROAD
                         FORT LAUDERDALE, FL 33311


                         DEMARCUS LLOYD
                         505 CLOVER ST
                         VIENNA, GA 31092


                         DEMARKUS BULLOCK
                         4224 MARBLE HALL #467
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251-0001


                         DEMARKUS GLOVER
                         2201 41STREET NORTH
                         SAINT PETERSBURG, FL 33713


                         DEMAURIA BENARD
                         3304 BIG BEAR DR
                         ROSEVILLE, CA 95747


                         DEMEKA WILLIAMS
                         3621 JUDGE DUPREE DRIVE
                         DALLAS, TX 75241


                         DEMETRI BOWE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2559 of 3613
                         DEMETRIA MCCULLOH
                         12509 FIRSBY AVE
                         CLEVELAND, OH 44135


                         DEMETRICK ESPINET
                         201B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DEMETRIS HAZLY-WARD
                         977 LANE ST
                         AKRON, OH 44307


                         DEMETRIS MALLARD
                         5102 PHILIP AVENUE
                         DALLAS, TX 75223


                         DEMETRIUS ALLEN
                         20100 LORAIN ROAD #319
                         FAIRVIEW PARK, OH 44126


                         DEMETRIUS FARLEY
                         5404 TRAMORE ROAD
                         BALTIMORE, MD 21214


                         DEMETRIUS GREENE
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         DEMETRIUS ROSS
                         5995 LAUREL LANE
                         HUBER HEIGHTS, OH 45424


                         DEMETRIUS WHITEHEAD
                         4015 EMMART AVE
                         BALTIMORE, MD 21215-3503


                         DEMILADE AJIFA
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         DEMITRICE WEAVER
                         557 DOLPHIN ST
                         BALTIMORE, MD 21217




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2560 of 3613
                         DEMONTA HORTON
                         4012 PARKWOOD AVE
                         BALTIMORE, MD 21206


                         DEMOY PHILLIPS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DENAJ JOHNSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DENASIA WATTS
                         843 HUNTS POINT AVENUE
                         APT. 3B
                         BRONX, NY 10474


                         DENEISHA SPARKS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         DENER DOS SANTOS
                         4014 WATERFORD LN
                         MISSOURI CITY, TX 77459


                         DENG DENG
                         8532 MUIR DRIVE
                         FORT WORTH, TX 76244


                         DENG RIAK
                         393 SUMNER ST,
                         APT. 115
                         AKRON, OH 44304


                         DENIER MURCHISON
                         3535 SEAPINES CIR APT R
                         BALTIMORE, MD 21216


                         DENIER MURCHISON
                         3535 SEAPINES CIR APT R
                         RANDALLSTOWN, MD 21133




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2561 of 3613
                         DENILSON PIERRE-LOUIS
                         3700 NW 21ST STREET
                         APT #401
                         FORT LAUDERDALE, FL 33311


                         Denise Cabrera, Sr. VP Client Svs
                         WelldyneRx
                         500 Eagles Landing Dr
                         Lakeland, FL 33810


                         DENISE CONEY
                         304 SW 85TH TERRACE
                         APT. #106
                         PEMBROKE PINES, FL 33025


                         DENISE HART
                         9099 HORN ROAD
                         WINDHAM, OH 44288


                         DENISE OWENS
                         133 ROLLAND ST
                         UNIT #21
                         HINESVILLE, GA 31313


                         DENISHA CULVER
                         4295 LAKE RICHMOND DR
                         ORLANDO, FL 32811


                         DENISHA KNIGHT
                         2246 NW 83RD STREET
                         MIAMI, FL 33147


                         DENITRIA STEVENS
                         21223 NW 14TH PL
                         APT #124
                         MIAMI, FL 33169


                         DENIZ DEMIR
                         63 CORSON AVENUE
                         AKRON, OH 44302


                         Deniz Eren
                         2022 Orchard Lakes Pl
                         Apt. 22
                         Toledo, OH 43615




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2562 of 3613
                         DENIZ EREN
                         2529 W VILLAGE DR
                         TOLEDO, OH 43614


                         DENIZ EREN
                         2022 ORCHARD LAKES PL
                         APT 22
                         TOLEDO, OH 43615


                         DENNIS AHORLU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         DENNIS AYUK
                         13503 UNITED LN
                         BOWIE, MD 20720-5413


                         DENNIS BARARE
                         911 HONEYWOOD PL
                         ESSEX, MD 21221-5434


                         DENNIS COLE
                         6211 GUAVA AVE
                         GOLETA, CA 93117


                         DENNIS DORSEY
                         5450 ADDINGTON ROAD
                         BALTIMORE, MD 21229


                         DENNIS WILSON
                         5302 BATTEE ROAD
                         ALEXANDRIA, OH 43001


                         DENTREY GARDNER
                         3350 E. 7TH STREET
                         LONG BEACH, CA 90804


                         DENYAH NICHOLS
                         1740 JACOBS MEADOW DR
                         SEVERN, MD 21144-3035


                         DENZEL ALSTON
                         6746 RANSOME DR
                         BALTIMORE, MD 21207-5317



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2563 of 3613
                         DENZEL BUTLER
                         5740 NW 54TH LN
                         FORT LAUDERDALE, FL 33319


                         DENZEL HERNANDEZ DORTA
                         1950 SW 122ND AVE
                         APT 402
                         MIAMI, FL 33175


                         DENZEL LAMPLEY
                         11 GARLAND LANE
                         WILLINGBORO, NJ 08046


                         DENZEL RODRIGUEZ
                         3216 FEDERAL RD #15
                         PASADENA, TX 77504


                         DEONDRAY AUSTIN
                         2326 SW 82 TER
                         NORTH LAUDERDALE, FL 33068


                         DEONDRE BROWN
                         2008 RAMBLEWOOD ROAD, APT. A
                         BALTIMORE, MD 21251


                         DEONDRE KITTRELL
                         3508 PARKWAY TERRACE DR APT1
                         SUITLAND, MD 20746


                         DEONDRIA WIMBIR
                         208 N.W. 79 AVE
                         MARGATE, FL 33063


                         DEONTAE MOORE
                         1296 ANDRUS ST.
                         AKRON, OH 44301


                         DEONTE RAHMING
                         1340 NW 200 STREET
                         MIAMI, FL 33169


                         DEONTRIA CRAWLEY
                         804 WEBB CT
                         BALTIMORE, MD 21202-5447




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2564 of 3613
                         DEONZAE WEEMS
                         5004 JAY ST. NE
                         WASHINGTON, DC 20019


                         DEQUANE LYONS
                         5815 ROBIN LN
                         SUITLAND, MD 20746-5100


                         DERECK ABREU
                         2901 RAVENWOOD
                         APT. C
                         KISSIMMEE, FL 34741


                         DERECK ABREU
                         301 LILLY STREET
                         KISSIMMEE, FL 34741


                         DEREK ARMSTRONG
                         2500 WEST NORTH AVE
                         BALTIMORE, MD 21216


                         DEREK CONKINS
                         1534 WHISPERING WATER
                         SPRING BRANCH, TX 78070


                         DEREK COOK
                         1008 LINDFIELD DR
                         FREDERICK, MD 21702-5190


                         Derek Deford
                         520 Berrycrest Way
                         Aberdeen, MD 21001


                         DEREK DUNNAGAN
                         6321 THORNCREST DRIVE
                         GALLOWAY, OH 43119


                         DEREK ELAM
                         480 TIMOTHY ROAD
                         ATHENS, GA 30606


                         DEREK GIBBS
                         6211 NW 13TH STREET
                         CITY OF SUNRISE, FL 33313




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2565 of 3613
                         DEREK GILLASPIE
                         16213 SUMMER DREAM CT
                         BRANDYWINE, MD 20613-8010


                         DEREK GILLASPIE
                         438 E. 22ND STREET
                         BALTIMORE, MD 21218


                         DEREK KOPANIC
                         8539 IVY HILL DRIVE
                         YOUNGSTOWN, OH 44514


                         DEREK KOPANIC
                         502 MEADOWLAND DRIVE
                         HUBBARD, OH 44425


                         DEREK LOHR
                         501A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DEREK LUONG
                         4036 SARA DRIVE
                         APT 104
                         UNIONTOWN, OH 44685


                         DEREK MORRIS
                         192 ANDREW BEEM ST
                         PATASKALA, OH 43062


                         DEREK MOSES
                         915 12TH AVE E
                         LAKE WORTH, FL 33460


                         DEREK OWENS
                         5803 HALWYN AVE
                         BALTIMORE, MD 21212-3712


                         DEREK ROBINSON
                         817 BEECHWOOD AVE
                         COLLINGDALE, PA 19023


                         DEREK STUDER
                         1760 CAMPUS DRIVE
                         AUSTINBURG, OH 44010



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2566 of 3613
                         DEREK SWANSON
                         42204 BIGGS RD
                         LAGRANGE, OH 44050-9318


                         DEREK THOBE
                         1006 GEORGE DR.
                         COLDWATER, OH 45828


                         DERICK BUCKLES
                         1504 KIA COURT, APT. 3A
                         BALTIMORE, MD 21202


                         DERICK WILLIAMS
                         1834 BEAUMONT STREET
                         GRAND PRAIRIE, TX 75051


                         Dermatologists of SW OH
                         1261 Wooster Rd.
                         Millersburg, OH 44654


                         Dermatology Associates of
                         the Palm Beaches, PLLC
                         120 Butler St.
                         West Palm Beach, FL 33407


                         Dermatology Partners, Inc.
                         2500 W. Strub Rd., Ste. 330
                         Sandusky, OH 44870


                         DERNINO DEMOSTHENE
                         530 NW 119TH STREET
                         MIAMI, FL 33168


                         DERONDRICK MC GEE
                         3685 NICKS RD
                         PELHAM, GA 31779


                         DERRELL RUSSELL
                         4922 GILRAY DRIVE
                         BALTIMORE, MD 21214


                         DERRIAN WILLIAMS
                         3045 RESIDENCE DR
                         2603-C-2 THE UNIVERSITY OF
                         TOLEDO, OH 43606



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2567 of 3613
                         DERRIC PEGRAM
                         P. O. BOX 226761
                         DALLAS, TX 75222


                         DERRICK BURGESS
                         8014 MID HAVEN RD
                         BALTIMORE, MD 21217


                         DERRICK BURGESS
                         8014 MID HAVEN RD
                         DUNDALK, MD 21222


                         DERRICK EDWARDS
                         5835 SOUTH ARTESIAN AVENUE
                         CHICAGO, IL 60629


                         DERRICK HARRELL
                         9673 MUIRKIRK RD APT #A111
                         LAUREL, MD 20708


                         DERRICK JONES
                         2434 HARDING STREET
                         DALLAS, TX 75215


                         DERRICK LEWIS
                         1 DALECREST COURT
                         APT. 202
                         LUTHERVILLE, MD 21093


                         DERRICK TRUONG
                         2581 SPRUCE LOOP RD
                         SYLVANIA, OH 43560


                         DERRICK WILLIAMS
                         2321 SE FRUIT AVENUE
                         FORT PIERCE, FL 34952


                         DERRYCKENSON LOUISJEAN
                         1331 NE 144TH ST
                         MIAMI, FL 33161-2536


                         DERRYELLE WILLIAMS
                         4758 ELISON AVE
                         BALTIMORE, MD 21206




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2568 of 3613
                         DESEAN MCGHEE
                         3817 HOWARD STREET
                         FORT WORTH, TX 76119


                         DESEAN MORRIS
                         9526 PERRY HALL BLVD
                         NOTTINGHAM, MD 21236


                         DESEAN WHITSON
                         840 MCKINLEY AVENUE
                         BEDFORD, OH 44146


                         DESERT CITIES ANES PROF
                         777 E TAHQUITZ CANYON WAY     200-121
                         JACKSON, MI 49201


                         DESERT OASIS HEALTHCARE
                         275 N. El Cielo Rd., Ste D410
                         Palm Springs, CA 92262


                         DESERT REGIONAL MED CTR
                         1150 N. Indian Canyon Dr
                         Palm Springs, CA 92262


                         DESHAWN CREECH
                         3103 75TH AVE APT 101
                         BALTIMORE, MD 21216


                         DESHAWN FRAZIER
                         26202 SW 139TH AVE
                         HOMESTEAD, FL 33032


                         DESHAWN ROSERIE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DESHONDRE MCCULLOUGH
                         5151 NW 11TH AVE
                         MIAMI, FL 33127


                         DESI ALEXANDER
                         4018 EDGEWOOD RD
                         BALTIMORE, MD 21215




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2569 of 3613
                         DESIREE OLIVER
                         301D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21229


                         DESIREE OLVERA
                         1518 SUMMIT STREET
                         MESQUITE, TX 75149


                         DESJUAN JOHNSON
                         5029 PENNSYLVANIA ST
                         DETROIT, MI 48213


                         DESMON SIMMONS
                         1424 PRESSTMAN ST
                         BALTIMORE, MD 21217


                         DESMOND BERNARD
                         1981 GREENLEAF DR
                         LEXINGTON, KY 40505


                         DESMOND BUTLER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DESMOND SCALES
                         796 NW 44TH ST
                         MIAMI, FL 33127


                         Desniq Campbell
                         7701 Bristol Square Ct.
                         Springfield, VA 22153


                         DESNIQ CAMPBELL
                         7701 BRISTOL SQUARE CT
                         SPRINGFIELD, VA 22153


                         DESTINEE BHARATH
                         8661 S LEXINGTON DR
                         HOLLYWOOD, FL 33025


                         DESTINEE HARRIS
                         19968 SHELDON ROAD
                         BROOK PARK, OH 44142




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2570 of 3613
                         DESTINEE MEDLOCK
                         4115 CROW RD APT 20
                         BEAUMONT, TX 77706


                         DESTINEE MEDLOCK
                         3525 BLODGETT, APT 407
                         BEAUMONT, TX 77703


                         DESTINEE MILLS
                         7709 HAVERHILL ROAD EXT.
                         GREENACRES, FL 33463


                         DESTINEE MOORE
                         10734 SW 144TH ST
                         MIAMI, FL 33176


                         DESTINEE REEDER
                         3199 EAST 119TH STREET
                         CLEVELAND, OH 44120


                         DESTINEY TALLEY
                         3606 GARRISON BLVD APT. A
                         BALTIMORE, MD 21215


                         DESTINI BOONE
                         5817 WESLEYAN DRIVE
                         PO BOX A268
                         VIRGINIA BEACH, VA 23455


                         DESTINI MILLER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DESTINIE LOUIS
                         771 SW 64TH TER
                         PEMBROKE PINES, FL 33023-1554


                         DESTINY ASOKUARAMI
                         8121 CHURCH LN
                         BALTIMORE, MD 21244


                         DESTINY BARTOE
                         7743 N LIMA RD
                         POLAND, OH 44514-2714




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2571 of 3613
                         Destiny Bryant
                         4307 Jefferson St.
                         Apt. 408
                         Hyattsville, MD 20781


                         DESTINY BRYANT
                         4307 JEFFERSON ST APT 408
                         HYATTSVILLE, MD 20781-1954


                         DESTINY DALPE
                         550 SW 108TH AVENUE
                         APT. 306
                         PEMBROKE PINES, FL 33025


                         DESTINY DALPE
                         4740 SW 152ND WAY
                         HOLLYWOOD, FL 33027


                         DESTINY DELGADO
                         17905 NW 80CT.
                         HIALEAH, FL 33015


                         DESTINY FENNELL
                         218 RIDGE RD SE
                         WASHINGTON, DC 20019


                         DESTINY HARRIS
                         4719 WILLISTON ST
                         BALTIMORE, MD 21229


                         DESTINY HILL
                         2103 LINDA SUE CIR.
                         FORT PIERCE, FL 34982


                         DESTINY NASH
                         6759 S 88TH ST
                         CHICAGO, IL 60636


                         DESTINY PERKINS
                         373 CARROLL STREET JAR 62
                         AKRON, OH 44325


                         Destiny Powell
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2572 of 3613
                         DESTINY POWELL
                         147 YAREMICH DR
                         BRIDGEPORT, CT 06606-2570


                         DESTINY POWELL
                         1700 EAST COLD SPRING LANE
                         BALTIMORE, MD 21251


                         DESTINY SCOTT
                         1435 N 59TH ST
                         OVERBROOK HILLS, PA 19151


                         DESTINY SHABAZZ
                         2132 CURTIS ST. APT.A
                         OAKLAND, CA 94607


                         DESTINY SPENCER
                         2737 W. 79TH STREET
                         CHICAGO, IL 60652


                         DESTINY WALLACE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DESZIRAE SMALL
                         3405 PARKLAWN AVE
                         BALTIMORE, MD 21213-1112


                         DEUNTE COX
                         333 FORDHAM ROAD
                         DALLAS, TX 75216


                         DEVANAIRE CONLIFFE
                         670 EAST 159TH STREET
                         CLEVELAND, OH 44110-2414


                         DEVANN-RAY HAMILTON
                         3810 NW 183RD ST
                         APT #205
                         MIAMI GARDENS, FL 33055


                         DEVANTE DICKERSON
                         1459 CHAPMAN DRIVE
                         LANCASTER, TX 75134




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2573 of 3613
                         DEVAVRAT SATHE
                         80 EAST EXCHANGE ST.
                         268 B, THE DEPOT
                         AKRON, OH 44306


                         DEVEINE TONEY
                         6813 BROMPTON RD
                         BALTIMORE, MD 21206


                         DEVEINE TONEY
                         6813 BROMPTON RD
                         GWYNN OAK, MD 21207


                         DEVEJA WEBB
                         6640 AUTUMN WOODS TRAIL
                         DALLAS, TX 75232


                         DEVENA CAMPBELL
                         3601 SW 32 COURT
                         HOLLYWOOD, FL 33023


                         DEVESH DADHICH SHREERAM
                         3380 S GEKELER LN
                         APT H102
                         BOISE, ID 83706


                         DEVIN BOOKER
                         59 REDHEAD ST
                         AMERICAN CANYON, CA 94503-1379


                         DEVIN BURKE
                         111 N. ATHOL AVENUE
                         BALTIMORE, MD 21229


                         DEVIN CARMICHAEL
                         1215 RAMBLEWOOD ROAD
                         BALTIMORE, MD 21239


                         Devin Conley
                         75 meadow Lark Dr.
                         Lancaster, KY 40444


                         DEVIN GEAR
                         3669 JONES ROAD
                         DIAMOND, OH 44412



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2574 of 3613
                         DEVIN HARDLEY
                         17550 NW 10TH ST
                         PEMBROKE PINES, FL 33029


                         DEVIN HOGAN
                         8415 BATES DR
                         BOWIE, MD 20720


                         DEVIN HOUDESHELL
                         359 ERIEVIEW BOULEVARD
                         SHEFFIELD LAKE, OH 44054


                         DEVIN HOWARD
                         1761 NW 13TH AVENUE
                         HOMESTEAD, FL 33030


                         DEVIN JOHNSON
                         1319 WALTERS AVE
                         BALTIMORE, MD 21239-2829


                         DEVIN MOULTRIE
                         10321 SW 146 ST
                         MIAMI, FL 33176


                         DEVIN SIMMONS
                         7621 GUNMILL LANE
                         GLEN BURNIE, MD 21060


                         DEVO'N JONES-FARHAT
                         1011 TWEED DR
                         AKRON, OH 44319


                         DEVON ASHBY
                         12125 GALENA RD
                         ROCKVILLE, MD 20852-2205


                         DEVON GARRETT
                         517 CLARA DRIVE
                         TRENTON, OH 45067


                         DEVON GLENN
                         2424 WEST WARREN BOULEVARD
                         CHICAGO, IL 60612




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2575 of 3613
                         DEVON HINES
                         6707 OLD HARFORD RD
                         PARKVILLE, MD 21234-7640


                         Devon Johnson
                         5000 Mountain Springs Dr.
                         Apt. 1806
                         Antioch, TN 37013


                         DEVON JOHNSON
                         5000 MOUNTAINI SPRINGS DR
                         APT 1806
                         CANE RIDGE, TN 37013


                         DEVON JONES
                         7590 PARAGON ROAD
                         DAYTON, OH 45417


                         DEVON MERCURY
                         7380 SW 107TH AVE
                         APT. 1-103
                         MIAMI, FL 33173


                         DEVON TEAGLE
                         601B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DEVON TEAGLE
                         208C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DEVONN CRUMP
                         211 GARDEN RIDGE RD APT B
                         CATONSVILLE, MD 21228


                         DEVONNE POLK
                         7500 WEST 64TH STREET
                         SUMMIT, IL 60501


                         DEVONTE BERRY
                         1029 STARBOARD CT
                         EDGEWOOD, MD 21040-1332




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2576 of 3613
                         DEVONTE HALL
                         2013 TRENTON PLACE SE
                         WASHINGTON, DC 20020


                         DEVONTE ROBINSON
                         720 W NORTH AVE APT A
                         BALTIMORE, MD 21217-4437


                         DEVONTE SIMON
                         8409 SUPERIOR AVENUE
                         CLEVELAND, OH 44103


                         DEVONTE STATEN
                         312 AUBURN ST
                         PITTSBURGH, PA 15235


                         DEVONTE STATEN
                         181 SHERMAN AVENUE
                         VANDERGRIFT, PA 15690


                         DEVOY GREY
                         4220 NW 10TH TER
                         FORT LAUDERDALE, FL 33309


                         DEVYN DUBOSE
                         22177 VACATION DRIVE
                         CANYON LAKE, CA 92587


                         DEVYN WILKINS
                         13501 HILLROD LN
                         UPPER MARLBORO, MD 20774-1970


                         DEWAYNEN ADDISON
                         303C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DEX DAVIS
                         17160 ABBEY ROAD
                         CHAGRIN FALLS, OH 44023


                         Dexcom, Inc.
                         6340 Sequence Dr.
                         San Diego, CA 92121




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2577 of 3613
                         DEXTER COOPER
                         15200 NW 28TH PLACE
                         MIAMI GARDENS, FL 33054


                         DEXTER GOLATT
                         13508 ROBERT EVANS ROAD
                         ALEXANDER, AR 72002


                         DEXTER HARRIS
                         8516 STEVENSWOOD RD
                         WINDSOR MILL, MD 21244-2217


                         DEYANSA MACKEY, JR.
                         12445 NW 27TH AVE
                         APT #203
                         MIAMI, FL 33167


                         DEZHEN WU
                         1204 BUCKINGHAM GATE BLVD
                         CUYAHOGA FALLS, OH 44221


                         DEZHEN WU
                         536 SOUTH HAWKINS AVE APT3
                         AKRON, OH 44320


                         Dezimond Fisher
                         4203 Cloudberry Ct
                         Burtonsville, MD 20866


                         DEZIMOND FISHER
                         4806 JEFFERSON STREET
                         LANHAM, MD 20706


                         DEZIMOND FISHER
                         4203 CLOUDBERRY CT.
                         BURTONSVILLE, MD 20866


                         DEZIREE VANDERPOOL
                         3808 PARKWOOD
                         WACO, TX 76710


                         DEZTINY RAY
                         1449 KITMORE RD
                         GLENN DALE, MD 20769




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2578 of 3613
                         DEZTINY RAY
                         1449 KITMORE RD
                         BALTIMORE, MD 21239


                         DHARAMDEEP JAIN
                         2220 HIGH ST.
                         APT 305
                         CUYAHOGA FALLS, OH 44221


                         Dharma Jolas
                         508 Carlisle Dr.
                         Huntington, IN 46750


                         DHARMA JOLAS
                         508 CARLISLE DR
                         HUNTINGTON, IN 46750


                         DHAWAL UNUNE
                         590 E BUCTEL AVE.
                         APT. 42
                         AKRON, OH 44304


                         DHAWAL UNUNE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         DHAWAL UNUNE
                         77 FIR HILL STREET
                         APT. NO. 4B11
                         AKRON, OH 44304


                         DHRUV NAIR
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         DHUHA ALQURAINI
                         1125 NORTH HOLLAND SYLVANIA ROAD APT 10L
                         TOLEDO, OH 43615


                         DHURBA RAJ SAPKOTA
                         3941 AIRPORT HWY APT 32
                         TOLEDO, OH 43615




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2579 of 3613
                         DI WENG
                         3755 CASCADES BLVD. SUITE 104
                         KENT, OH 44240


                         Dia Penning
                         1059 Golden Cane Dr.
                         Fort Lauderdale, FL 33327


                         DIA PENNING
                         1059 GOLDEN CANE DRIVE
                         WESTON, FL 33327


                         Diagnositc Imaging Services PA
                         200 SE Hospital Ave.
                         Stuart, FL 34994


                         DIAGNOSTIC CENTER FOR WOMEN
                         7500 SW 87th Ave, #100
                         Miami, FL 33173


                         Diagnostic Centers of America
                         6080 W. Boynton Beach Blvd. #140
                         Boynton Beach, FL 33437


                         Diajrah Dockery
                         147-02 - 123rd Ave.
                         Jamaica, NY 11436


                         DIAMOND BOND
                         7208 WALKER STREET
                         PHILADELPHIA, PA 19135


                         DIAMOND CLARKE
                         3111 CORAL SPRINGS DRIVE
                         APT B212
                         CORAL SPRINGS, FL 33065


                         DIAMOND DURANT
                         924 E DORSET STREET
                         PHILADELPHIA, PA 19150


                         DIAMOND GIBBS
                         906 OLIVE BRANCH CT N
                         EDGEWOOD, MD 21040




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2580 of 3613
                         DIAMOND JOHNSON
                         1397 E 52ND STREET
                         CLEVELAND, OH 44103


                         DIAMOND LONON
                         5104 WOODLAND BLVD
                         OXON HILL, MD 20745


                         DIAMOND QUICK
                         14438 SOUTH MICHIGAN AVENUE
                         RIVERDALE, IL 60827


                         DIAMONIQUE BUNDER
                         11871 LINCOLN WAY WEST
                         MASSILLON, OH 44647


                         DIAMONTE CHASE
                         846 CARBERRY LN
                         TEMPLE HILLS, MD 20748


                         DIAMONTE CHASE
                         846 CARBERRY LN
                         BALTIMORE, MD 21201


                         DIAN AMINI NOORI
                         2020 N BAYSHORE DR
                         APT 2403
                         MIAMI, FL 33137


                         DIAN JIAO
                         10 ROSECLIFF
                         FARMINGTON, CT 06032


                         Diana Brewster, DO
                         4172 Holiday St NW
                         Canton, OH 44718


                         DIANA CHIEM
                         6001 RED OAK DR
                         TOLEDO, OH 43615


                         DIANA GAVRILOVA
                         1849 S OCEAN DR APT 1214
                         HALLANDALE, FL 33009




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2581 of 3613
                         DIANA JACKSON
                         23 OXFORD ROAD
                         NEWPORT NEWS, VA 23606


                         DIANA JACKSON
                         1584 WESLEYAN DRIVE
                         CAMPUS MAILBOX B315
                         NORFOLK, VA 23502


                         DIANA LAROCQUE
                         1020 NW 155TH LN #203
                         C/O ELLISON CHARLES
                         MIAMI, FL 33169


                         DIANA PHILIP
                         22 EAST EXCHANGE STREET
                         APARTMENT 4136
                         AKRON, OH 44308


                         DIANA WALLACE
                         4002 CALLAWAY AVE
                         SEVERN, MD 21144


                         DIANA WALLACE
                         4002 CALLAWAY AVE
                         BALTIMORE, MD 21215


                         DIANE FINNER
                         7451 SOUTH VERNON
                         CHICAGO, IL 60619


                         DIANTAY DENARD
                         16284 MAGNOLIA GROVE WAY
                         JACKSONVILLE, FL 32218


                         DIARRA DIA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DIAUNTE COOK
                         1702 SHERWOOD AVE
                         BALTIMORE, MD 21239-3129




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2582 of 3613
                         DIBYENDU DEBANTH
                         195 WHEELER STREET
                         APT. # 103
                         AKRON, OH 44304


                         DIBYENDU DEBNATH
                         195 WHEELER STREET
                         APT. # 103
                         AKRON, OH 44304


                         Dickinson Wright, PLLC
                         2600 W. Big Beaver #300
                         Troy, MI 48084


                         DIEGO CAMACHO
                         16950 NORTH BAY ROAD APT. 1415
                         SUNNY ISLES, FL 33160


                         DIEGO GAMBOA PABON
                         2801 W BANCROFT MS121
                         TOLEDO, OH 43606


                         DIEGO GONZALEZ
                         9971 SW 26 STREET
                         MIAMI, FL 33165


                         DIEGO MENDEZ
                         5042 SW 163RD CT
                         MIAMI, FL 33185


                         DIEGO RAMIREZ
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         DIEGO RIVERA ESCALANTE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DIEGO RODRIGUEZ
                         9406 NE 9TH AVENUE
                         MIAMI SHORES, FL 33138


                         DIEGO SANCHEZ
                         3210 SW 16 CT
                         FORT LAUDERDALE, FL 33312



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2583 of 3613
                         DIERA LAWSON
                         1115 KENNEBEC ST
                         OXON HILL, MD 20745


                         DIETRICE FORTUNE
                         324 EAST 27TH ST
                         BALTIMORE, MD 21218-4413


                         DIGDEM AMESEDER
                         VILLANOVA HALL
                         16401 NW 37 AVE
                         MIAMI, FL 33054


                         Digestive Care
                         3001 Coral Hills Dr. #250
                         Pompano Beach, FL 33065


                         Digestive Disease Consultants
                         1299 Industrial Parkway North
                         Suite 110
                         Brunswick, OH 44212


                         Digestive Medicine Associates
                         570 White Pond Dr., Suite 150
                         Akron, OH 44320


                         Dikshya Parajuli
                         3414 Dorr St.
                         Apt. 406
                         Toledo, OH 43607


                         DILEEPA JAYAWARDENA
                         3309 MIDDLESEX DR APT D
                         TOLEDO, OH 43606


                         DILINNIA HALL
                         3905 SW 67TH TERR
                         DAVIE, FL 33314


                         DILINNIA HALL
                         1001 NW 8TH STREET
                         HALLANDALE, FL 33009




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2584 of 3613
                         DILIP SHARMA
                         4414 LAPLATA AVE,APT G
                         BALTIMORE, MD 21211


                         DILLON GUMP
                         9757 WILLIAMSON ROAD
                         MEADVILLE, PA 16335


                         DILLON WALSH
                         2512 20TH
                         WYANDOTTE, MI 48192


                         DILRUKSHIKA PALAGAMA
                         1220 BERNATH PKWY
                         TOLEDO, OH 43615


                         DIMERY MOWERY
                         4901 TORBAY PL
                         UPPER MARLBORO, MD 20772-6149


                         DIMITRA GNAFAKI
                         80 E.EXCHANGE UNIT182B
                         AKRON, OH 44308


                         DIMITRIUS DOAN
                         1 SAVANNAH
                         IRVINE, CA 92620-2553


                         DIMITRUS SMITH
                         14310 ST MARY
                         DETROIT, MI 48227


                         DIMITRY RENAUD
                         639 NE 160 ST
                         MIAMI, FL 33162


                         DINA BENJAMIN
                         7611 SW 9TH ST
                         NORTH LAUDERDALE, FL 33068-1324


                         DINAH AHOVI
                         5008 DENVIEW WAY APT F
                         BALTIMORE, MD 21206




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2585 of 3613
                         DINAH AHOVI
                         5008 DENVIEW WAY APT F
                         RANDALLSTOWN, MD 21133


                         DINESH KUMAR REDDY REDDYGARI
                         5676 BROADVIEW ROAD APT 323
                         PARMA, OH 44134


                         DINESH KUMAR REDDY REDDYGARI
                         77 FIR HILL APT 3B11
                         AKRON, OH 44304


                         DINESH MARASINGHE MARASINGHE MUDIYANSELA
                         111 E GLENWOOD AVE.
                         AKRON, OH 44304


                         DINESH MARASINGHE MUDIYANSELAGE
                         111 E GLENWOOD AVE.
                         AKRON, OH 44304


                         DING-KANG WANG
                         3704 WYNDHAM RIDGE, #207
                         STOW, OH 44224


                         DINGRUI WANG
                         55 FIR HILL TOWER
                         6B4
                         AKRON, OH 55304


                         DINOLD GABRIEL
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Diogo Felix
                         12166 NW 46th St.
                         Pompano Beach, FL 33076


                         DIOGO FELIX
                         12166 NW 46TH STREET
                         CORAL SPRINGS, FL 33076


                         DIOGO PACHECO
                         408 ALLYN STREET
                         AKRON, OH 44304



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2586 of 3613
                         DIOLYMAR CABRERA
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         DIOMIDES SUERO DE LOS SANTOS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         DION KINDLES
                         8410 S. WESTMORELAND RD
                         DALLAS, TX 75237


                         DION THORNTON
                         32 NORTH AVENUE
                         CINCINNATI, OH 45215


                         DIONDREA NIXON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DIONNA BURRELL
                         2523 HAMILTON AVENUE
                         BALTIMORE, MD 21214


                         DIONNA WHITTAKER
                         1219 GLENHAVEN RD
                         BALTIMORE, MD 21239-2238


                         DIONNEDRIA ROBERTSON
                         2118 NW 19TH TERR
                         MIAMI, FL 33125


                         DIONTA STEPHENSON
                         4813 NORTH O'CONNOR ROAD, APT 130
                         IRVING, TX 75062


                         DIPAK PUKALE
                         634 E. BUCHTEL AVE APT 215
                         AKRON, OH 44304


                         DIPAK PURKALE
                         634 E. BUCHTEL AVE APT 215
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2587 of 3613
                         Dipendra Adhikari
                         1134 Brookview Dr.
                         Apt. 6
                         Toledo, OH 43615


                         DIPENDRA DAHAL
                         634 E BUCHTEL AVE
                         APT 302
                         AKRON, OH 44304


                         DIPENDRA POKHREL
                         3905 AIRPORT HWY APT 27
                         TOLEDO, OH 43615


                         Dipesh Niraula
                         4814 Bancroft St.
                         Apt. 35
                         Toledo, OH 43615


                         DIPESH NIRAULA
                         4814 W BANCROFT ST APT 35
                         TOLEDO, OH 43615


                         DIPESH NIRAULA
                         2801 W BANCROFT MS513
                         TOLEDO, OH 43606


                         Distany Nguasong
                         8413 Greenbelt Rd.
                         Greenbelt, MD 20770


                         DISTANY NGUASONG
                         8413 GREENBELT RD
                         GREENBELT, MD 20770


                         DIVANA D'CESARE
                         STIRLING ROAD APT 207
                         HOLLYWOOD, FL 33024


                         DIVYA ANDY
                         1325 OAK HILL CT APT 143
                         TOLEDO, OH 43614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2588 of 3613
                         DIVYA SINGH
                         279 WHEELER STREET
                         APARTMENT UP
                         AKRON, OH 44304


                         Dixie Highway Inpat Servc, LLC
                         20900 Biscayne Blvd.
                         Miami, FL 33180


                         DIYUAN STILL
                         1119 NORTH STRICKER ST
                         BALTIMORE, MD 21217


                         Djamila Assilamehoo
                         2239 University Hills Blvd.
                         Apt. 205
                         Toledo, OH 43606


                         DJAMILA ASSILAMEHOO
                         2239 UNIVERSITY HILLS BLVD
                         APT 205
                         TOLEDO, OH 43606


                         DJO LLC
                         P.O. Box 660852
                         Dallas, TX 75266-0852


                         DMS Management Solutions
                         2055 Crocker Rd. #300
                         Westlake, OH 44145


                         DO-YOUNG KIM
                         8003 HIDDEN VW
                         HOLLAND, OH 43528


                         DOBBE WEVERINK
                         16401 NW 37 AVE
                         MIAMI GARDENS, FL 33054


                         Doctors Hospital, Inc.
                         5000 University Dr.
                         Miami, FL 33146




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2589 of 3613
                         DOCTORS PLUS PEMBROKE PINES
                         501 NW 179th Ave
                         PEMBROKE PINES, FL 33029


                         DOLAPO NURUDEEN
                         301 WILCREST DR APT 4908
                         HOUSTON, TX 77042-1064


                         DOLLIE MATHIS
                         2636 VERANDAH LANE
                         ARLINGTON, TX 76006


                         DOMENIC CANCILLA
                         3138 CRAGMOOR AVE
                         TOLEDO, OH 43614


                         DOMENIC PAOLO
                         11920 TAYLOR WELLS ROAD
                         CHARDON, OH 44024


                         DOMINIC DUALAN
                         29376 WOODBINE LANE
                         MENIFEE, CA 92584


                         DOMINIC FRENGEL
                         2147 MILLROW LOOP
                         DUBLIN, OH 43016


                         DOMINIC LAMBERT
                         2506 BELMONT LANE
                         NORTH LAUDERDALE, FL 33068


                         DOMINIC LAMBERT
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Dominic Mussilli
                         147 Oakdale Ave.
                         Akron, OH 44302


                         DOMINIC SCHEER
                         11744 SW 112 LN
                         MIAMI, FL 33186




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2590 of 3613
                         DOMINIC SHEER
                         405 HIBICUS DR.
                         MIAMI BEACH, FL 33139


                         DOMINICK CABRERA
                         5541 SW 64TH PL
                         MIAMI, FL 33155


                         DOMINICK MEDINA
                         4714 NORTH HABANA AVENUE
                         TAMPA, FL 33604


                         DOMINIQUE BARILE
                         6833 NW 173RD DRIVE
                         APARTMENT R-105
                         HIALEAH, FL 33015


                         DOMINIQUE BEAN
                         6719 25TH AVE
                         BALTIMORE, MD 21207


                         DOMINIQUE BEAN
                         6719 25TH AVE
                         HYATTSVILLE, MD 20782


                         DOMINIQUE BONDS
                         10 SHAWNEE COURT, APARTMENT 203
                         BALTIMORE, MD 21234


                         DOMINIQUE CORNISH
                         4932 GREENCREST RD
                         BALTIMORE, MD 21206-4627


                         DOMINIQUE DENNIS
                         1156 NW 85TH STREET
                         MIAMI, FL 33150


                         DOMINIQUE EDWARDS
                         566 OLD TOWN MALL
                         BALTIMORE, MD 21216


                         DOMINIQUE EDWARDS
                         566 OLD TOWN MALL
                         BALTIMORE, MD 21202




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2591 of 3613
                         DOMINIQUE LYDE
                         3200 LIBERTY HEIGHTS AVE
                         BALTIMORE, MD 21215


                         DOMINIQUE LYDE
                         3207 GLEN AVE.
                         BALTIMORE, MD 21215


                         DOMINIQUE PATRICK
                         10545 ENGLISHMAN DRIVE
                         BETHESDA, MD 20852


                         DOMINIQUE ROBINSON
                         2051 MORNINGSIDE AVENUE
                         LANCASTER, CA 93535


                         DOMINIQUE WASHINGTON
                         9102 FRANCINE LANE
                         POWELL, OH 43065


                         DOMINIQUE WILSON
                         3518 HALFORD ST
                         BALTIMORE, MD 21230


                         DOMINIQUE WILSON
                         3518 HALFORD ST
                         WALDORF, MD 20603


                         Dominisha Black
                         5731 River Rd.
                         Apt. 519
                         Nashville, TN 37209


                         DOMMINAE PAYLOR
                         37 ELRIDGE LN
                         WILLINGBORO, NJ 08046-2230


                         DON SHALHUB
                         2800 PONCE DE LEON BLVD
                         #140
                         CORAL GABLES, FL 33134


                         DONA RUWANI NISANSALA
                         2645 WHITEWAY RD APT 6
                         TOLEDO, OH 43606



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2592 of 3613
                         DONALD ADKINS, IV
                         27 SOUTH GARLAND AVENUE
                         DAYTON, OH 45403


                         DONALD CONTEH
                         3212 REED ST
                         2723
                         LANHAM, MD 20706


                         DONALD IMES
                         7110 RENO RD
                         WINDSOR MILL, MD 21244-3435


                         DONALD KING
                         12361 NW 98TH PLACE
                         HIALEAH GARDENS, FL 33018


                         DONALD MASON
                         4609 176TH PLACE
                         COUNTRY CLUB HILLS, IL 60478


                         DONALD WILLIAMS
                         8255 N.W. MIAMI CT.
                         APT. 512
                         MIAMI, FL 33150


                         Donald Wright
                         17401 Madrillon Way
                         Accokeek, MD 20607-3458


                         DONAVAN ELLISON
                         10121 WALLER DRIVE
                         DALLAS, TX 75229


                         DONEDRA WILLIAMS
                         3210 N W 51ST STREET
                         MIAMI, FL 33147


                         DONELL SHINDI
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         DONELLE MCBROOM
                         30830 144TH AVENUE
                         LONG GROVE, IA 52756



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2593 of 3613
                         DONETHE CYPRIEN
                         4504 CLEARFIELD RD
                         SILVER SPRING, MD 20906-4614


                         DONG HUN BAN
                         6316 W BANCROFT ST APT 12
                         TOLEDO, OH 43615


                         DONGHYUN LEE
                         2710 SECOR RD
                         TOLEDO, OH 43606


                         DONGLIANG FAN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Donn bevins
                         3625 Derby Shire Cir.
                         Windsor Mill, MD 21244


                         DONN BEVINS
                         3625 DERBY SHIRE CIRCLE
                         BALTIMORE, MD 21244


                         DONNA BLOCKER
                         5817 WESLEYAN DRIVE
                         PO BOX A548
                         VIRGINIA BEACH, VA 23455


                         DONNELL CLARK
                         5428 N AMERICAN ST
                         PHILADELPHIA, PA 19120-2837


                         DONNESHA SEYMOUR
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DONNIE DORSEY
                         419 32ND ST SE APT G1
                         WASHINGTON, DC 20019-2307


                         Donny Williams
                         1407 Rosedale Ave.
                         Nashville, TN 37207



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2594 of 3613
                         DONOVAN BREFFORD
                         1913 OLDE COVENTRY ROAD E
                         COLUMBUS, OH 43232-2650


                         DONOVAN BREFFORD
                         1389 DEVONHURST DR
                         COLUMBUS, OH 43232


                         DONOVAN BRIDGEFORTH
                         1001 ROSS AVE APT 419
                         DALLAS, TX 75202


                         DONOVAN BROWN
                         4906 NEWTON ST
                         BLADENSBURG, MD 20710-2318


                         DONOVAN COLEMAN
                         3325 GEORGIA STREET APT D
                         OAKLAND, CA 94602


                         DONOVAN D TAYLOR MD PA
                         250 NW 182RD ST
                         Miami, FL 33169


                         DONOVAN DREBUS
                         15103 TIMBER RIDGE DRIVE
                         MIDDLEFIELD, OH 44062


                         DONOVAN FOSTER
                         6344 SADDLE DRIVE
                         COLUMBIA, MD 21045


                         DONOVAN RANKINE
                         16598 NW 20TH ST
                         PEMBROKE PINES, FL 33028


                         DONOVAN WILLIAMS
                         2316 WESTMONT ST
                         JACKSONVILLE, FL 32207-4441


                         DONTA JONES
                         331 N. MASON AVE
                         CHICAGO, IL 60644




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2595 of 3613
                         DONTAJAH GILLIS
                         203A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Donte Clayton
                         4648-3 Chicago Dr.
                         Andrews Air Force Base, MD 20762


                         DONTE WHITE
                         13415 ARGUS AVENUE
                         CLEVELAND, OH 44110


                         Donteyshia Lee
                         807 Main St.
                         Apt. 5T
                         Peekskill, NY 10566-2036


                         DONTEYSHIA LEE
                         807 MAIN ST APT 5T
                         PEEKSKILL, NY 10566-2036


                         DONTRELL TAYLOR
                         137 WILLOW BEND DR APT 3A
                         BALTIMORE, MD 21216


                         DONTRELL TAYLOR
                         137 WILLOW BEND DR APT 3A
                         OWINGS MILLS, MD 21117


                         DONYEA LEWIS
                         303A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21229


                         DONYEA LEWIS
                         303A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DORANNY AQUINO
                         3661 QUEENS COVE BLVD
                         WINTER HAVEN, FL 33880




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2596 of 3613
                         Dorcas Matowe
                         PO Box 293052
                         Fort Lauderdale, FL 33329


                         DORCAS TSHIBANGU
                         437 SUMNER ST APT. S2
                         AKRON, OH 44304


                         Dorcas Williams
                         12014 S Justine
                         Chicago, IL 60643


                         DORCAS WILLIAMS
                         12014 SOUTH JUSTINE
                         CHICAGO, IL 60643


                         DOREEN YASHAN
                         120 BRANDT AVE
                         AMHERST, OH 44001


                         DORIAN ERVIN
                         4231 WINDING VINE DRIVE
                         LAKELAND, FL 33812


                         DORIAN MARTIN
                         239 SOUTH FRANKLIN STREET
                         DELAWARE, OH 43015


                         DORIEN HYMAN
                         2300 NORTH CALVERT ST APT 203
                         BALTIMORE, MD 21218


                         DORKOR ISCANDRI
                         6519 AMBERFIELD LN
                         KATY, TX 77449


                         DOROTHIE BRUTAL
                         1070 NE 163RD ST APT 22
                         NORTH MIAMI BEACH, FL 33162-3832


                         DOROTHIE MAEBRANCHE
                         920 QUINTON AVE
                         TRENTON, NJ 08629-2404




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2597 of 3613
                         DOROTHY SWARTZ
                         7105 PENSHURST DR.
                         MENTOR, OH 44060


                         DOROTTYA FENYVESI
                         393 SUMNER STREET
                         AKRON, OH 44304


                         DOROTTYA PATAKI
                         1739 VESTA ROAD
                         WAKEMAN, OH 44889


                         DOUGHLAS GUTIERREZ
                         1312 WESLEY STREET
                         GREENVILLE, TX 75401


                         Douglas G Plagens, MD
                         28800 Ryan Rd. #120
                         Warren, MI 48092


                         DOUGLAS HARDMAN
                         5817 WESLEYAN DRIVE
                         PO BOX C501
                         VIRGINIA BEACH, VA 23455


                         DOUGLAS MAGILL
                         540 E PORTAGE TRAIL
                         APT. 509-A
                         CUYAHOGA FALLS, OH 44221


                         DOUGLAS RYDER
                         1604 SHORB AVE NW
                         CANTON, OH 44703


                         DOUGLAS STOCKTON
                         3523 EDGEVALE RD
                         OTTAWA HILLS, OH 43606


                         DOUGLAS TAYLOR, JR
                         509 WILLOW PARK RD
                         ELYRIA, OH 44035


                         Doverside Emergency Phys, PLLC
                         3441 Dickerson Pike
                         Nashville, TN 37207-2539



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2598 of 3613
                         DPI OF NORTH BROWARD LLC
                         1537, 1799 W OAKLAND PARK BLVD
                         #105
                         Fort Lauderdale, FL 33311


                         DR MAGALIS AGUILERA PSYD
                         106
                         MIAMI, FL 33173


                         Dr. Andrea Trowers
                         1801 NE 123rd St., Suite 417
                         Miami, FL 33181


                         Dr. Jaimy Yoham
                         11440 SW 88th St.
                         Miami, FL 33176


                         Dr. James Krisel
                         6795 Stirling Rd.
                         Fort Lauderdale, FL 33314


                         Dr. Lewis Jordan, PhD LMHC
                         1881 NE 26th St.
                         Fort Lauderdale, FL 33305


                         Dr. Mel Youngs, DC
                         916 Cape Coral Pkwy E
                         Cape Coral, FL 33904


                         Dr. Steve T. Bussa, OD PLLC
                         7840 Glades Rd., Suite 245
                         Boca Raton, FL 33434


                         DRAKE HAMBLETON
                         7801 CHILLICOTHE RD
                         MENTOR, OH 44060-6901


                         DRAVEN BASS
                         595 EDGEWOOD DR.
                         CIRCLEVILLE, OH 43113


                         DRAVEN BEANS
                         323 E BUSTLE ST
                         LOUDONVILLE, OH 44842




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2599 of 3613
                         DRAVEN JOHNSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DRAYSEAN EATMON
                         6211 ALDERLEY STREET
                         SAN DIEGO, CA 92114


                         DRE'SHUN JAMES
                         900 OAK CREEK DRIVE
                         HUTCHINS, TX 75141


                         DREW ARNETT
                         304D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DREW BROWN
                         14877 STONEHAVEN DR
                         PERRYSBURG, OH 43551


                         DREW HINTON
                         5520 LEITH RD.
                         BALTIMORE, MD 21239


                         DREW HODGSON
                         4805 CARRIGAN RIDGE CT
                         DUBLIN, OH 43017


                         DREW KONTOPOULOS-THOMAS
                         307A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         DREW KOSTIUK
                         817 SAND LOT CIR
                         LOUISVILLE, OH 44641


                         DREW ONTOPOLUOS-THOMAS
                         307A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2600 of 3613
                         DREYANI MASON
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         Driola Dega
                         9568 NW 8 Cir.
                         Fort Lauderdale, FL 33324


                         DRU HENDRICKS
                         3838 HARVEST AVENUE
                         INDIANAPOLIS, IN 46226


                         DRUCILLA BELLAMY
                         1540 NW 119TH ST
                         MIAMI, FL 33167-3151


                         DRUMARIUS RHODES
                         3114 BUTTERMILK WAY
                         GARLAND, TX 75044


                         DUANE GRAHAM
                         1110 N. PATTERSON PARK AVENUE
                         BALTIMORE, MD 21213


                         DUANE WALLACE, II
                         843 RAMSAY ST.
                         BALTIMORE, MD 21230


                         DUANISHA BLACK
                         5477 N W 90TH TERRACE
                         SUNRISE, FL 33351


                         DUDLEY DODOO
                         6320 NAVAL AVE
                         LANHAM, MD 20706-3527


                         DUFIRSTSON NEREE
                         1381 SHERIDAN ST NW
                         WASHINGTON, DC 20011


                         DUKENS MARCELUS
                         4511 RENA RD APT 202
                         SUITLAND, MD 20746-3601




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2601 of 3613
                         DULAJUWAN PERCIVAL
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DULAT BEKBOLSYNOV
                         1429 OAK HILL CT APT 6A
                         TOLEDO, OH 43614


                         DUMITRU DOVGALIUC
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         DUNCAN COPELAND
                         17715 TRISTANIA PL
                         SAN DIEGO, CA 92127-1262


                         DUNCAN CROOK
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         DUNCAN CROOK
                         5313 ALBRIGHT DRIVE
                         VIRGINIA BEACH, VA 23464


                         Duncan F. Guedon, MD
                         46 Sgt Prentiss Dr.
                         Natchez, MS 39120


                         DUNCAN MCNEILL
                         2016 N WESTWOOD AVE
                         TOLEDO, OH 43607


                         DUNG TRUONG
                         1749 NE MIAMI CT.,
                         UNIT 206
                         MIAMI, FL 33132


                         Dupage Medical Group
                         3743 Highland Ave.
                         Downers Grove, IL 60515




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2602 of 3613
                         Dushuntae Palmore
                         1826 S Drake
                         Apt. 1
                         Chicago, IL 60623


                         DUSHUNTAE PALMORE
                         1826 S. DRAKE APT. 1
                         CHICAGO, IL 60623


                         DUSTIN BURKHART
                         2221 CANTERBURY CIR
                         AKRON, OH 44319


                         Dustin Cowart
                         114 Coshatt Trail
                         Birmingham, AL 35244


                         DUSTIN COWART
                         114 COSHATT TRAIL
                         HOOVER, AL 35244


                         DWAYNE COLE
                         55 EHRBAR AVE APT 1B
                         MOUNT VERNON, NY 10552-2444


                         DWIGHT JONES
                         4417 KENWOOD AVE
                         BALTIMORE, MD 21206


                         DWIGHT WASHINGTON
                         7225 ALLENTOWN RD
                         FORT WASHINGTON, MD 20744-1069


                         DWIGHT WHEATLEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         DYAMON BURGESS
                         2340 NW 167TH STREET
                         OPA LOCKA, FL 33054


                         DYAN HUSBANDS
                         106 BLUFFS CT
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2603 of 3613
                         DYAN HUSBANDS
                         106 BLUFFS CT
                         COLONIAL HEIGHTS, VA 23834


                         DYLAN APPOLLONI
                         4009 DORSET COURT
                         POWELL, OH 43065


                         DYLAN CLARK
                         3950 ARETHA AVE
                         DETROIT, MI 48201-1526


                         DYLAN CONROY
                         20930 VIA AZALEA APT. 3
                         BOCA RATON, FL 33428


                         DYLAN ELIE
                         10312 CASCADE FALLS CT
                         OWINGS MILLS, MD 21117


                         DYLAN HOCHBEIN
                         142 GRIMM RD
                         SARVER, PA 16055


                         DYLAN MEEKS
                         10155 CULPEPPER CT
                         ORLANDO, FL 32836


                         DYLAN MEJIA
                         3038 BELLE AVE NE
                         ROANOKE, VA 24012


                         DYLAN RITTER
                         13642 BURT ST
                         OMAHA, NE 68154-5168


                         DYLAN ROWLAND
                         3129 N TOUSSAINT PORTAGE RD
                         OAK HARBOR, OH 43449


                         DYLAN STARCHER
                         7637 COON CLUB ROAD
                         MEDINA, OH 44256




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2604 of 3613
                         DYLAN STEARNS
                         149 NW 108TH WAY
                         PLANTATION, FL 33324


                         DYLAN WEARS
                         60 N LANCASTER
                         ATHENS, OH 45701


                         Dymon Joyner
                         3166 Petre Rd.
                         Apt. 202
                         Chesapeake, VA 23325


                         DYMON JOYNER
                         3166 PETRE ROAD
                         APARTMENT 202
                         CHESAPEAKE, VA 23325


                         DYNESHIA HOUSE
                         2621 EASOM CIRCLE
                         ARLINGTON, TX 76006


                         DYONSIA WYCHE
                         213 NW 6TH AVE
                         DANIA, FL 33004


                         DYSTANY LAUDERDALE
                         4513 NORTH ROGERS AVE
                         BALTIMORE, MD 21215


                         E.B. CARTER
                         7011 SOUTH KIMBARK AVENUE
                         CHICAGO, IL 60637


                         E.R. STAT INC
                         PO BOX 161225
                         ORLANDO, FL 32891


                         Eano Brin
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251


                         EAR NOSE AND THROAT ASSOCIATES
                         7900 Glades Rd, Ste 340
                         Boca Raton, FL 33434



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2605 of 3613
                         EARL KELLEY
                         3528 ELMORA AVE
                         BALTIMORE, MD 21223


                         EARL KELLEY
                         3528 ELMORA AVE
                         BALTIMORE, MD 21213


                         EARL WILLIAMS
                         2848 SW 83RD AVE
                         HOLLYWOOD, FL 33025


                         EARLEAN MCFADDEN
                         1089 NORTH SUMMIT AVE
                         APT 8
                         PASADENA, CA 91103


                         EARLENE ISAAC
                         14040 BISCAYNE BLVD.
                         N MIAMI, FL 33181


                         EAST COAST PATHOLOGY ASSOC
                         PO BOX 5040
                         HIALEAH, FL 33014


                         East Coast Pathology Assoc
                         651 E. 25th Street
                         Hialeah, FL 33013


                         East FL Behavioral Health Network
                         7421 N. University Drive, Ste 310
                         Tamarac, FL 33321


                         EAST FL BEHAVIORAL HLTH NETWK
                         PO BOX 741623
                         202
                         AVENTURA, FL 33180


                         EAST FL PRIMARY CARE LLC
                         PO BOX 405891
                         SUNRISE, FL 33323


                         East FL Primary Care, LLC
                         8395 W. Oakland Park Blvd., Ste E
                         Sunrise, FL 33351



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2606 of 3613
                         Eastside Hospitalist, Inc.
                         3501 Johnson St.
                         Hollywood, FL 33021-5421


                         EBELE ORANUBA
                         24 LILY POND COURT
                         ROCKVILLE, MD 20852


                         EBENEZER DUAH
                         25 MCNAUGHTON STREET
                         AKRON, OH 44305


                         EBENEZER SUAH
                         25 MCNAUGHTON STREET
                         AKRON, OH 44305


                         EBERARDO GUIERREZ
                         8395 HOMER STREET
                         DETROIT, MI 48209


                         EBERE OKOROM
                         7920 DUNHILL VILLAGE CIR
                         BOWIE, MD 20715


                         Ebin Bastola
                         1160 Brookview Dr.
                         Apt. 31
                         Toledo, OH 43615


                         EBIN BASTOLA
                         1233 OAK HILL CT APT 227
                         TOLEDO, OH 43614


                         EBONEY HYSON
                         913 ALLENDALE ST
                         BALTIMORE, MD 21229


                         EBONI HALL
                         8734 WINDING CREEK WAY
                         PICKERINGTON, OH 43147


                         EBONI SMITH
                         648 CARVER TERRACE
                         AIKEN, SC 29801




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2607 of 3613
                         EBONI THOMPSON
                         5406 FREDERICK AVE
                         BALTIMORE, MD 21206


                         EBONI THOMPSON
                         5406 FREDERICK AVE
                         BALTIMORE, MD 21229


                         EBONIE JACKSON
                         1915 WOODHAVEN CIRCLE
                         #106
                         ROCKLEDGE, FL 32955


                         EBONY EVANS
                         535 W 125TH
                         CHICAGO, IL 60628


                         EBONY MOORE
                         3821 SW 31 DRIVE
                         WEST PARK, FL 33023


                         EBONY RAGLIN
                         5529 STRATTON DRIVE
                         DALLAS, TX 75241


                         EBONY WILLIAMS
                         526 CHELTENHAM AVE SE
                         PALM BAY, FL 32909


                         EBUBE CHKWUKA-EZE
                         9443 BALLARD GREEN DRIVE
                         OWINGS MILLS, MD 21117


                         EBUNOLUWA ADEDEJI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         EBUNOLUWA ONI
                         1222 KINGS TRACE DR
                         BOWIE, MD 20721


                         EBUNOLUWA ONI
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2608 of 3613
                         ECG Constulants of Bethesda, LLC
                         2815 S. Seacrest Blvd.
                         Boynton Beach, FL 33435


                         EDDY MOISE
                         301 NW 19TH STREET
                         POMPANO BEACH, FL 33060


                         EDDY NODARSE
                         19365 NW 54 COURT
                         MAIMI GARDENS, FL 33055


                         EDEN ADELSON
                         6407 SAND PEBBLE AVE
                         TEMPLE TERRACE, FL 33637-5649


                         EDEN MUNROE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         EDEN TORWELL
                         3736 CAPULET TER
                         SILVER SPRING, MD 20906-2644


                         Eden Trowell
                         3736 Capulet Ter
                         Silver Spring, MD 20906-2644


                         EDGAR CISNERO
                         301 PATSY AVE
                         GLEN BURNIE, MD 21060-7220


                         EDGARD APARICIO
                         8007 NW 74TH TERRACE
                         TAMARAC, FL 33321


                         Edgepark Surgical
                         1810 Summit Commerce Park
                         Twinsburg, OH 44087


                         EDISON CABRERA
                         855 BURLINGTON STREET
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2609 of 3613
                         Edith C. Sella, MD
                         1500 E Medical Center Dr.
                         Spc 5582
                         Ann Arbor, MI 48109


                         EDITH JULMISSE
                         16961 NE 5TH CT
                         NORTH MIAMI BEACH, FL 33162-3969


                         EDMUND ESSANDOH
                         593 BROWN ST.
                         AKRON, OH 44311


                         EDOGHOGHO UGIAGBE
                         6 VIRUNGA CT, WINDSOR MILL
                         APT.A
                         WINDSOR MILL, MD 21244


                         EDSON OLADIMEJI
                         8608 BRAMBLE LN APT 103
                         RANDALLSTOWN, MD 21133-6119


                         EDSON SINK
                         12340 S RIVER RD
                         GRAND RAPIDS, OH 43522


                         EDUARDA SALESDESOUZA
                         2801 W BANCROFT
                         MS 513
                         TOLEDO, OH 43606


                         EDUARDO ALVARADO
                         1005 EL TRIUMFO STREET
                         DALLAS, TX 75212


                         EDUARDO BONILLA
                         5435 NW 121 AVE
                         CORAL SPRINGS, FL 33076


                         Eduardo Carrasquillo
                         5541 Old Guard Crescent
                         Virginia Beach, VA 23462




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2610 of 3613
                         EDUARDO GONZALEZ
                         581 EAST SEMINOLE AVENUE
                         LABELLE, FL 33935


                         EDUARDO HERRERA
                         1319 LEWIS DRIVE
                         GARLAND, TX 75041


                         EDUARDO KING
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         EDUARDO REYES
                         19221 SW 376 TERRACE
                         FLAMINGO LODGE, FL 33034


                         Eduardo Rodriguez Macrillante
                         1728 Secor Rd.
                         Apt. G
                         Toledo, OH 43607


                         EDUARDO RODRIGUEZ MACRILLANTE
                         1728 SECOR RD APT F
                         TOLEDO, OH 43607


                         EDWARD ATUAHENE
                         676 E BUCHTEL AVENUE
                         AKRON, OH 44304


                         EDWARD BRUNOT
                         608 RIDGECREST RD
                         AKRON, OH 44303


                         EDWARD CHMIELOWICZ
                         2109 MAYPORT DR
                         TOLEDO, OH 43611


                         EDWARD DAVIS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         EDWARD DICK
                         16038 SW 62 STREET
                         MIAMI, FL 33193




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2611 of 3613
                         EDWARD ECKERT
                         2345 W HILLSBORO BLVD
                         #105
                         DEERFIELD BEACH, FL 33442


                         EDWARD ISIDORE
                         1550 NW 135 STREET
                         MIAMI, FL 33167


                         EDWENE MERTIL
                         914 SW 20TH CT DELRAY BEACH
                         DELRAY BEACH, FL 33445


                         EDWIN ASIRIFI
                         707 CARNEGIE AVENUE
                         AKRON, OH 44314


                         EDWIN BONILLA
                         10320 NW 8TH ST
                         PEMBROKE PINES, FL 33026


                         EDWIN BREW
                         23332 ROBIN SONG DR
                         CLARKSBURG, MD 20871-4445


                         EDWIN CAMPOS
                         745 EMERALD LAKE DRIVE
                         APARTMENT 202
                         VIRGINIA BEACH, VA 23455


                         EDWIN DERICO
                         3760 NW 78TH LANE
                         CORAL SPRINGS, FL 33065


                         EDWIN GORDON
                         5028 YELLOWWOOD AVE.
                         BALTIMORE, MD 21209


                         EDWIN MCFARLANE
                         3129 NW 23RD AVENUE
                         MIAMI, FL 33142


                         EDWIN MCGRIFF
                         2817 NW 9TH ST
                         FORT LAUDERDALE, FL 33311



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2612 of 3613
                         EDWINA DORBOR
                         17534 96TH AVE N
                         MAPLE GROVE, MN 55311


                         EDWINA MERTIL
                         914 SW 20 CT
                         DELRAY BEACH, FL 33445


                         EELIT
                         27500 Detroit Rd.
                         Ste. 202
                         Westlake, OH 44145-5913


                         EFFANIE SIMON
                         3708 BARTWOOD RD
                         BALTIMORE, MD 21215-2710


                         EGIDIA IZOBA
                         5779 ARBORWOOD COURT
                         COLUMBUS, OH 43229


                         EHIJELE UBUANE
                         4317 GLENMORE AVENUE
                         BALTIMORE, MD 21206-1920


                         EHSAN RAEE
                         581 E. BUCHTEL ST.
                         AKRON, OH 44304


                         EHSAN RAEE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         EHSAN SABBAR
                         1274 OAK HILL CT APT. 260
                         TOLEDO, OH 43614


                         EHSAN SAEIDPOUR PARIZY
                         30 SEVERANCE CIR APT 503
                         CLEVELAND HEIGHTS, OH 44118


                         Eid Wilkins
                         7069 Quail Lakes Dr.
                         Holland, OH 43528



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2613 of 3613
                         EILEEN HERMAN
                         1744 LARKSPUR DR
                         LYNDHURST, OH 44124


                         EILIDH DAUGHERTY
                         9535 STATE ROUTE 64
                         SWANTON, OH 43558


                         EJIRO AFOKOGHENE
                         17299 NORLAND WAY
                         SHREWSBURY, PA 17361


                         EJIRO ESEMITODJE
                         1409 BEARDSLEY STREET
                         AKRON, OH 44301


                         EKA KRISNA SANTOSO
                         401 S. MAIN STREET
                         109A
                         AKRON, OH 44311


                         EKG & Echo Readers, Inc.
                         8201 W. Broward Blvd.
                         Fort Lauderdale, FL 33324-2701


                         EKUNDAYO OLUMIDE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         EL MIRADOR SURGERY CENTER
                         1180 NORTH INDIAN CANYON DRIVE
                         NEW YORK, NY 10003


                         El Tashik Faruq
                         15430 Norwalk Ct
                         Bowie, MD 20716


                         ELAHEH DORARI
                         877A ROCKY BROOK DR
                         AKRON, OH 44313


                         ELAHEH DORARI
                         553 E BUCHTEL AVE
                         AKRON, OH 44304



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2614 of 3613
                         ELAIME IRIAS
                         6363 SAINT CHARLES AVENUE
                         NEW ORLEANS, LA 70118


                         ELAINA ILER
                         4154 MEADOWBROOK DRIVE
                         LEAVITTSBURG, OH 44430


                         ELAINE CHASE
                         266 MCMILLAN RD
                         GROSSE POINTE F, MI 48236-3456


                         ELAINE SAMEDY
                         2843 FILLMORE STREET
                         HOLLYWOOD, FL 33020


                         ELANNA NELLIS
                         304A DALEY
                         2500 WEST NORTH AVENUE
                         JOPPA, MD 21085


                         ELANNA NELLIS
                         304A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ELAYZHA STAFFORD
                         7610 BLANDING BLVD
                         JACKSONVILLE, FL 32244


                         ELDA F GUERRA MD
                         3011 W FLAGLER ST
                         MIAMI, FL 33135


                         Eleanor Cook
                         3725 Lincolshire Woods Rd.
                         Toledo, OH 43606


                         ELEANOR WEBB
                         3706 FAIRVIEW AVE. APT. 1
                         BALTIMORE, MD 21216


                         ELENA LEWISS RABI
                         1006 EAST LAKE AVENUE
                         TAMPA, FL 33605



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2615 of 3613
                         ELENA PADILLA SUNSERI
                         530 VALENCIA AVE UNIT 1
                         CORAL GABLES, FL 33134


                         ELENA SILANTYEVA
                         475 CENTER AVE, APT. 5
                         CUYAHOGA FALLS, OH 44221


                         ELENA SILANTYEVA
                         503 VINE ST.
                         APT. 304
                         AKRON, OH 44304


                         ELENA STACHEW
                         8308 LAKE AVENUE
                         CLEVELAND, OH 44102


                         ELENA TRAMPEVSKA
                         8477 LUTZ AVE NW
                         CLINTON, OH 44216


                         ELEXEA AURILIO
                         2245 UNIVERSITY HILLS BLVD
                         APT B304
                         TOLEDO, OH 43606


                         ELEXIA CARMONA
                         5913 QUIET MEADOW
                         PASADENA, TX 77505


                         ELEXIS EVANS
                         19165 ROBSON STREET
                         DETROIT, MI 48235


                         ELGAR WILLIAM
                         100 NW 74TH ST
                         APT A
                         EL PORTAL, FL 33150


                         Elham Ghaderian
                         1059 Amanda Cir.
                         Toledo, OH 43615




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2616 of 3613
                         ELHAM GHADERIAN
                         1059 AMANDA CIR
                         TOLEDO, OH 43615


                         ELHAM MALEKZADEH
                         430 SUMNER ST.
                         APT.202
                         AKRON, OH 44304


                         ELHAM PAZOUKI
                         590 E BUCHTEL AVE. APT 47
                         AKRON, OH 44304


                         ELI HARPER
                         9142 MARLOVE OAKS LANE
                         OWINGS MILLS, MD 21117


                         ELIAH LUX
                         728 PINE VALLEY LN APT 201
                         TOLEDO, OH 43615


                         ELIANA ARIAS-NAVAS
                         4720 SHERIDAN STREET
                         UNIT #2
                         HOLLYWOOD, FL 33021


                         ELIANA ESPINOSA
                         6065 NW 186 ST. #108
                         HIALEAH, FL 33015


                         Elias Bassil
                         164 Chesterfield Ln
                         Apt. 7
                         Maumee, OH 43537


                         ELIAS BASSIL
                         1116 BERNATH PKWY
                         TOLEDO, OH 43615


                         Elias Dermatology
                         4610 N. Federal Hwy
                         Fort Lauderdale, FL 33308




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2617 of 3613
                         Elias Johnson
                         730 Church Ln
                         Lansdowne, PA 19050


                         ELIAS JOHNSON
                         730 CHURCH LANE
                         YEADON, PA 19050


                         ELIAS MAJOR
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ELIAS QUINONES
                         8609 N 15TH ST.
                         TAMPA, FL 33604


                         ELIE JEAN-BAPTISTE
                         2300 PIERCE STREET
                         APT. 19
                         HOLLYWOOD, FL 33020


                         ELIER FLORES
                         7 ELIZABETH ST
                         MILFORD, DE 19963-2321


                         ELIESE LACOURT
                         8605 PLEASANT MEADOWS DR NE
                         ROCKFORD, MI 49341


                         ELIJAH ABENTH
                         302B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Elijah Burton
                         1340 Linwood Ave.
                         Columbus, OH 43206


                         ELIJAH CHRISTMAS
                         5407 HACKNEY ROAD
                         CHESTERFIELD, VA 23234


                         ELIJAH DUNCAN
                         5340 E. ROSEDALE ST. APT 624
                         FORT WORTH, TX 76105



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2618 of 3613
                         Elijah Henderson
                         3206 Spanish Trail
                         Apt. 10
                         Atlanta, GA 30344


                         ELIJAH HENDERSON
                         3206 SPANISH TRAIL
                         APT. 10
                         EAST POINT, GA 30344


                         ELIJAH JOHNSON
                         1222 WHITE AVE
                         FREMONT, OH 43420


                         Elijah Roman
                         18125 Summerlin Dr.
                         Hagerstown, MD 21740


                         ELIJAH ROMAN
                         18125 SUMMERLIN DRIVE
                         HAGERSTOWN, MD 21740


                         ELIJAH SKAGGS
                         498 KROFT STREET
                         GALION, OH 44833


                         ELIJAH STALEY
                         4700 WEST VILLAGE XING APT 5329
                         SMYRNA, GA 30080


                         ELIJAH WILLIAMS
                         7108 LANSDALE ST
                         BALTIMORE, MD 21229


                         ELIJAH WILLIAMS
                         7108 LANSDALE ST
                         DISTRICT HEIGHTS, MD 20747


                         ELIN FLEMING
                         18 HAVEN CT
                         NYACK, NY 10960-1933


                         ELINA ROJAS
                         11799 SW 27 ST
                         MIAMI, FL 33175



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2619 of 3613
                         Elisa Bertoni
                         8320 NW 33 Terrace
                         Miami, FL 33122


                         ELISA BERTONI
                         8320 NW 33 TERRACE
                         DORAL, FL 33122


                         ELISE GRUM
                         8626 PEPPER RIDGE CIRCLE
                         SYLVANIA, OH 43560


                         ELISE HELMBRECHT
                         806 CALLISTA CAY LOOP
                         TARPON SPRINGS, FL 34689


                         Elisha Dale
                         705 Carroll St.
                         Akron, OH 44304


                         ELISHA DALE
                         1706 24TH STREET NW
                         CANTON, OH 44709


                         ELISHA THOMAS
                         6151 EAST EMPIRE AVENUE
                         BENTON HARBOR, MI 49022


                         ELISHA WESTON
                         500 NE 30TH CT
                         PAMPANO BEACH, FL 33064


                         Elite Imaging, LLC
                         2999 NE 191st St, Suite 103
                         Miami, FL 33180


                         ELIZABETH AVILA
                         2535 BERDAN AVE.
                         TOLEDO, OH 43613


                         Elizabeth Bair
                         5573 Reef Rd
                         Mentor, OH 44060




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2620 of 3613
                         ELIZABETH BAIR
                         5573 REEF ROAD
                         MENTOR, OH 44060


                         ELIZABETH BREEN
                         2104 CRESTDALE DRIVE
                         STOW, OH 44224


                         ELIZABETH CORONADO
                         11286 NW 43RD TER
                         DORAL, FL 33178


                         ELIZABETH FLINNER
                         4189 RICHVILLE DR SW
                         CANTON, OH 44706


                         ELIZABETH GRABER
                         207 E PARKLANE AVE
                         P.O. BOX 424
                         BRADNER, OH 43406


                         ELIZABETH HERNANDEZ
                         7780 NW 169TH TERRACE
                         MIAMI LAKES, FL 33016


                         ELIZABETH HERNANDEZ
                         160 W 63 ST
                         HIALEAH, FL 33012


                         ELIZABETH HICKS
                         3807 OFFUTT RD
                         BALTIMORE, MD 21216


                         ELIZABETH HICKS
                         3807 OFFUTT RD
                         RANDALLSTOWN, MD 21133


                         Elizabeth Jones
                         374 Winnow Dr
                         Clayton, DE 19938


                         ELIZABETH JONES
                         374 WINNOW DRIVE
                         CLAYTON, DE 19938




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2621 of 3613
                         ELIZABETH KELLER
                         1847 EDWARDS DRIVE
                         WOOSTER, OH 44691


                         ELIZABETH LAMPORT
                         430 SUSSEX COURT
                         AURORA, OH 44202


                         ELIZABETH MCDONALD
                         180 EAST DANIA BEACH BLVD
                         APARTMENT 420
                         DANIA BEACH, FL 33004


                         ELIZABETH MCDONALD
                         3539 S FEDERAL HIGHWAY
                         APARTMENT E
                         BOYNTON BEACH, FL 33435


                         ELIZABETH MISHLER
                         524 DEFIANCE XING
                         DEFIANCE, OH 43512


                         ELIZABETH MITCHELL
                         2828 OLD HICKORY BLVD. APT. 220
                         NASHVILLE, TN 37221


                         ELIZABETH MITCHELL
                         10250 LAKE ROAD
                         OTISVILLE, MI 48463


                         ELIZABETH MOLLA
                         1949 STABLER ROAD
                         AKRON, OH 44313


                         ELIZABETH MOLLA
                         2082 STABLER ROAD
                         AKRON, OH 44313


                         ELIZABETH MOSIER
                         2052 FOX CHASE
                         AUSTINTOWN, OH 44515


                         ELIZABETH NORLANDER
                         3290 CAMINO CORONADO
                         CARLSBAD, CA 92009-9313



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2622 of 3613
                         ELIZABETH OLUSOLA
                         3712 BRICE RUN RD
                         RANDALLSTOWN, MD 21133


                         ELIZABETH OVIAWE
                         1 POMONA WEST, APT. #9
                         PIKESVILLE, MD 21208


                         ELIZABETH OVIAWE
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         ELIZABETH PEREZ
                         1855 W 60TH ST APT 346
                         APT 346
                         HIALEAH, FL 33012-8923


                         ELIZABETH RAMIREZ
                         17830 NW 81 AV
                         MIAMI, FL 33015


                         ELIZABETH RAZZOOG
                         17864 W STATE ROUTE 105
                         ELMORE, OH 43416


                         ELIZABETH SEDIO
                         1 WALNUT TRAIL
                         OLMSTED TOWNSHIP, OH 44138


                         Elizabeth Sutter
                         2911 Touby Rd.
                         Mansfield, OH 44903-9248


                         ELIZABETH VIELOT
                         1641 SW 98TH AVE
                         PEMBROKE PINES, FL 33025


                         ELIZABETH WIRTH
                         2535 BERDAN AVE
                         TOLEDO, OH 43613


                         ELIZAVYETA DMITRIEVA
                         615 SANDUSKY ST
                         DELAWARE, OH 43015




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2623 of 3613
                         ELLA TREPASHKO
                         1030 ARBOR LANE
                         GLENVIEW, IL 60025


                         ELLEN MARTINEZ
                         707 YORK RD APT 3216
                         TOWSON, MD 21204-2878


                         ELLI-ANNA SILVA
                         115 ANTIQUERA AVE. #2
                         CORAL GABLES, FL 33134


                         ELLIOTT A STEIN MD PA
                         21110 Biscayne Blvd., Ste 404
                         AVENTURA, FL 33180


                         ELLIOTT CLAY
                         112 MENARD PL
                         THIBODAUX, LA 70301-3548


                         ELLIOTT GRAYSON
                         302 COUNTRY CLUB ACRES
                         SHELBY, NC 28150


                         ELLIOTT KIRBY
                         3450 ROUGH AND READY ROAD
                         NEW CONCORD, OH 43762


                         ELLIOTT WILSON
                         9549 S. RICHMOND AVE
                         CHICAGO, IL 60805


                         ELLIS STEWART
                         7575 FRANKFORD ROAD, APT 1816
                         DALLAS, TX 75252-6472


                         ELMER ARGUETA
                         7629 ANSON CIRCLE DRIVE
                         DALLAS, TX 75235


                         Elmer Carrera
                         7629 Anson Circle Dr.
                         Dallas, TX 75235




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2624 of 3613
                         ELOHCIN MARBLEY
                         1987 TWINSBURG ROAD
                         TWINSBURG, OH 44087


                         ELOISE ANDERSON
                         3101 N W 164 STREET
                         MIAMI GARDENS, FL 33054


                         ELOISE ANDERSON
                         N W 164 STREET
                         MIAMI GARDENS, FL 33054


                         ELRONDO COLSON
                         5890 BENTWOOD DR
                         MIDDLETOWN, OH 45042


                         ELSA PETERSON
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Elsa Velazquez, MD
                         75 Francis St
                         Boston, MA 02115


                         ELVIRA LOZANO
                         1719 MANOR GARDEN CURVE
                         GREENVILLE, TX 75401


                         ELVIS ANDREWS
                         C/O TEJEAN MARTIESEN
                         204 EAST JOPPA ROAD
                         TOWSON, MD 21286


                         Elwin Ready
                         2813 Hackney Ln
                         Waldorf, MD 20602-2200


                         ELYA KARSNER
                         900 HARVIELAND RD
                         FRANKFORT, KY 40601


                         ELYSA GALLOWAY
                         2269 NE 31 STREET
                         LIGHT HOUSE POINT, FL 33064




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2625 of 3613
                         ELYSHA WALKER
                         1405 NE OAK LANE DRIVE
                         JENSON BEACH, FL 34957


                         ELYSHA WALKER
                         2661 CENTER COURT DRIVE
                         WESTON, FL 33332


                         Eman Abu Alhana
                         5758 Fox Pointe Dr.
                         Sylvania, OH 43560


                         EMANUEL BROWN
                         1811 TRENLEIGH RD
                         PARKVILLE, MD 21234


                         Emanuel Jones
                         3903 Clarks Ln
                         Apt. C
                         Baltimore, MD 21215-2636


                         EMANUEL JONES
                         3903 CLARKS LN APT C
                         BALTIMORE, MD 21215-2636


                         EMANUEL MORGAN
                         3150 LA COSTA CIR
                         NAPLES, FL 34105


                         EMANUEL YISREAL
                         2220 WHITE OWL WAY
                         SUITLAND, MD 20746-1053


                         EMBER MOOTHART
                         1413 WESTSHORE DR
                         FINDLAY, OH 45840


                         EmbroidMe / Fully Promoted
                         3683 Clague Rd.
                         North Olmsted, OH 44070


                         EMELY CUELLAR
                         507B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2626 of 3613
                         Emer Phy Solutions of S FL
                         PO Box 452256
                         Sunrise, FL 33345


                         EMER PHY SOLUTIONS OF S FL LLC
                         PO BOX 80216
                         MIAMI, FL 33175


                         Emergency Department Physicians, PC
                         307 S. Evergreen Ave.
                         Woodbury, NJ 08096-2739


                         Emergency Med Physicians Cuyah
                         525 E. Market St
                         Akron, OH 44304


                         Emergency Phys of Central FL, LLP
                         1414 Kuhl Ave.
                         Orlando, FL 32806


                         Emergency Physicians NW OH At
                         2142 N. Cove Blvd
                         Toledo, OH 43606


                         Emergency Physicians of Northwest
                         PO Box 638133
                         Cincinnati, OH 45263


                         Emergency Physicians of NW Ohio
                         PO Box 638133
                         Cincinnati, OH 45263-8133


                         Emergency Physicians of Tidewater
                         4092 Foxwood Dr.
                         Suite 101
                         Virginia Beach, VA 23462-5225


                         Emergency Services, Inc.
                         2323 W 5th Ave., Suite 225
                         Columbus, OH 43204


                         EMERLYN BEASLEY
                         3419 GORNEY PL
                         TOLEDO, OH 43608-1242




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2627 of 3613
                         EMES PROFESSIONAL ASSOCIATES P
                         46 Jackson DRive
                         Cranford, NJ 07016


                         EMH Regional Medical
                         1997 Healthway Dr.
                         Avon, OH 44011


                         EMI MITOMI
                         158 CHESTERFIELD LN APT 8
                         MAUMEE, OH 43537


                         EMIL HORST
                         2281 CARRIAGE DR
                         TOLEDO, OH 43615


                         EMILE PALMER
                         1541 PENTRIDGE RD
                         BALTIMORE, MD 21239-4013


                         EMILIEN STROH
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         EMILIO MARRUFO-GONZALEZ
                         4651 SW 100 AVENUE
                         MIAMI, FL 33165


                         EMILIO RIVERA
                         16121 BEAR BAYOU DR TRLR 26
                         CHANNELVIEW, TX 77530


                         EMILY ABRAHAM
                         2747 COUNTY ROAD 11
                         BELLEFONTAINE, OH 43311


                         EMILY AMORE
                         138 S 35TH STREET
                         NEWARK, OH 43055


                         EMILY BISHOP
                         1345 TONAWANDA AVE
                         AKRON, OH 44305




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2628 of 3613
                         EMILY BURGLASS
                         530 HECTOR AVE
                         METAIRIE, LA 70005-4414


                         EMILY CHRISTOPHERSEN
                         211 SYLVAN DR
                         NOBLESVILLE, IN 46060


                         EMILY COUTO
                         2901 KUNTZ RD
                         BALTIMORE, MD 21244


                         EMILY CUMMINGS
                         4286 MONROE ST APT 3
                         TOLEDO, OH 43606


                         EMILY CUPRYS
                         311 JENNINGS RD
                         ROSSFORD, OH 43460


                         EMILY DAUGHERTY
                         431 HARVEST DRIVE
                         RAVENNA, OH 44266


                         EMILY DE YOUNG
                         696 N STEWART LN
                         RISING FAWN, GA 30378


                         EMILY ELKINS
                         1713 BANNING ROAD
                         NORFOLK, VA 23518


                         EMILY FENN
                         8727 VALLEY VIEW ROAD
                         MACEDONIA, OH 44056


                         EMILY HALE
                         500 OVERLOOK DRIVE
                         KENT, OH 44240


                         EMILY HARRIS
                         26200 ROCK STREET
                         COOLVILLE, OH 45723




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2629 of 3613
                         EMILY HORST
                         2281 CARRIAGE DR
                         TOLEDO, OH 43615


                         EMILY HRUSKA
                         467 OAKRIDGE DRIVE
                         BOARDMAN, OH 44512


                         Emily Khansari, FNP
                         4058 Franklin Rd.
                         Murfreesboro, TN 37128


                         EMILY LATIMER
                         217 MANN DRIVE
                         CHESAPEAKE, VA 23322


                         EMILY LAWS
                         955 WEST ST. CLAIR AVENUE
                         APT. 1416
                         CLEVELAND, OH 44113


                         EMILY MALY
                         2113 ORCHARD LAKES PL APT 21
                         TOLEDO, OH 43615


                         EMILY MANFREDY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Emily Matousek
                         6984 SW 39th St.
                         H106
                         Fort Lauderdale, FL 33314


                         EMILY MATOUSEK
                         3881 W STATE ROAD 84
                         303
                         DAVIE, FL 33312


                         EMILY MATOUSEK
                         6984 SW 39TH STREET
                         H106
                         DAVIE, FL 33314




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2630 of 3613
                         EMILY MILLER
                         9411 WEST CENTER STREET
                         PO BOX 233
                         WINDHAM, OH 44288


                         EMILY MOTOUSEK
                         6984 SW 39TH STREET
                         H106
                         DAVIE, FL 33314


                         EMILY O'NEIL
                         9337 IVAN PLACE
                         MENTOR, OH 44060


                         EMILY PETIT
                         5104 TAYLOR ROAD
                         ATWATER, OH 44201


                         EMILY PHILPOT
                         7158 SHILOH ROAD
                         GOSHEN, OH 45122


                         EMILY PICKLE
                         3232 DELLWOOD AVE NW
                         CANTON, OH 44708


                         EMILY PRADO
                         18500 NW 62ND AVE
                         HIALEAH, FL 33015-8205


                         EMILY PROVENZALE
                         369 OAKES RD
                         BROADVIEW HEIGH, OH 44147


                         EMILY RANDAZZO
                         1713 HARMON STREET
                         APARTMENT 102
                         NORFOLK, VA 23518


                         EMILY ROGERS
                         1668 FOXHALL RD
                         BLACKLICK, OH 43004




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2631 of 3613
                         EMILY SALOMONE
                         195 E MCMILLAN ST APT 205
                         CINCINNATI, OH 45219


                         EMILY SALOMONE
                         21350 EDGECLIFF DR
                         EUCLID, OH 44123-1071


                         EMILY SORRENTI
                         6891 COUNTY ROAD 37
                         MANSFIELD, OH 44904


                         EMILY SORRENTI
                         1370 LEXINGTON-ONTARIO ROAD
                         MANSFIELD, OH 44903


                         EMILY SUDHAKAR
                         1127 PINE VALLEY LN APT 203
                         TOLEDO, OH 43615


                         EMILY SYRJALA
                         932 17TH AVENUE EAST
                         SEATTLE, WA 98112


                         EMILY TAYLOR
                         11870 AMISH RIDGE RD
                         MOUNT PERRY, OH 43760


                         EMILY THOMAS
                         845 SELKIRK WAY
                         PICKERINGTON, OH 43147


                         EMILY TOICH
                         737 CAROL LANE
                         ELYRIA, OH 44035


                         EMILY TONKINS
                         3916 HUNTERS RIDGE WAY
                         TITUSVILLE, FL 32796


                         EMILY VANDERMARK
                         3059 MAINESVILLE RD W
                         JUNCTION CITY, OH 43748-9724




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2632 of 3613
                         EMILY VEALE
                         11905 TARRAGON RD APT I
                         MIDDLE RIVER, MD 21220


                         EMILY VEALE
                         11905 TARRAGON RD APT I
                         REISTERSTOWN, MD 21136


                         EMILY WEIGAND
                         13991 AQUILLA RD
                         BURTON, OH 44021


                         EMILY WILLIAMS
                         1261 WEATHERVANE LANE
                         APARTMENT 3D
                         AKRON, OH 44313


                         EMILY WRIGHT
                         5505 COLISS AVE
                         VIRGINIA BEACH, VA 23462


                         EMILY YECKLEY
                         10998 KILE ROAD
                         CHARDON, OH 44024


                         Emily Zanin
                         91 Timothy Ave.
                         Cuyahoga Falls, OH 44223


                         EMILY ZANIN
                         91 TIMOTHY AVENUE
                         CUYAHOGA FALLS, OH 44223


                         EMILYROSE GALENSKI
                         6425 COPPERSMITH RD
                         SYLVANIA, OH 43560


                         Emma Barth
                         565 Foliage Lane
                         Springboro, OH 45066


                         EMMA BENE
                         10080 INFIRMARY ROAD
                         MANTUA, OH 44255




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2633 of 3613
                         EMMA BERGMAN
                         11780 DRESSLER AVE.
                         OAK HARBOR, OH 43449


                         EMMA CHINN
                         8640 STATE ROUTE 88
                         RAVENNA, OH 44266


                         EMMA HEIKKILA
                         3301 COLLEGE AVE
                         FORT LAUDERDALE, FL 33314


                         EMMA KING
                         8811 MEADOWCREEK DR
                         CENTERVILLE, OH 45458


                         EMMA KOVACH
                         3811 CIRCLEWOOD COURT
                         CLEVELAND, OH 44126


                         EMMA LOVAS
                         6 DEANA LN
                         CHELMSFORD, MA 01824-1901


                         Emma Pierson
                         7020 Lockwood Blvd.
                         Youngstown, OH 44512


                         EMMA PIERSON
                         7020 LOCKWOOD BLVD
                         BOARDMAN, OH 44512


                         EMMA REISS
                         4 BECK STREET
                         CANAL WINCHESTER, OH 43110


                         Emma Romine
                         1888 Woodside Dr.
                         Marysville, OH 43040


                         EMMA ROMINE
                         1888 WOODSIDE DRIVE
                         MARYSVILLE, OH 43040-9386




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2634 of 3613
                         EMMA SAMPSON
                         55 MADISON ST
                         MOUNT STERLING, OH 43143


                         EMMA ZHOU
                         1861 BEACON HILL CIR APT 21
                         CUYAHOGA FALLS, OH 44221


                         EMMANUEL AJIBOLA
                         306B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         EMMANUEL ALFARO
                         2455 W 6TH COURT
                         HIALEAH, FL 33010


                         EMMANUEL ARKOH
                         676 E BUCTHEL AVE
                         AKRON, OH 44304


                         Emmanuel Ayanjoke
                         4023 Hollyhock Ln
                         Maumee, OH 43537


                         Emmanuel Balraj
                         1624 N Gate Rd
                         Baltimore, MD 21218


                         EMMANUEL BALRAJ
                         2076 BARCLAY SQUARE, APT. A4
                         BALTIMORE, MD 21251


                         EMMANUEL BALRAJ
                         1624 NORTH GATE RD.
                         BALTIMORE, MD 21218


                         EMMANUEL COOK
                         14309 COLONEL CLAGGETT COURT
                         UPPER MARLBORO, MD 20772


                         EMMANUEL DE LA CURZ NUNEZ
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2635 of 3613
                         EMMANUEL FELIX
                         2609 KIRKWOOD PL APT 101
                         BALTIMORE, MD 21207


                         EMMANUEL FELIX
                         2609 KIRKWOOD PL APT 101
                         HYATTSVILLE, MD 20782


                         EMMANUEL HERNANDEZ
                         13133 GREEN VALLEY DRIVE
                         BALCH SPRINGS, TX 75180


                         EMMANUEL HORTA
                         361 WORTMAN AVE
                         APT. 2E
                         BROOKLYN, NY 11207


                         Emmanuel Ijeh
                         4509 Doctor Beans Legacy Cir.
                         Bowie, MD 20720


                         EMMANUEL MACIAS
                         4212 FLAMINGO WAY
                         MESQUITE, TX 75150


                         EMMANUEL NKANSAH
                         656 BUCHTEL AVE
                         AKRON, OH 44304


                         EMMANUEL OLANREWAJU
                         10837 LOCKWOOD DR
                         SILVER SPRING, MD 20901-1551


                         Emmanuel Olaseinde
                         5412 Woodway Dr.
                         Alexandria, VA 22310


                         EMMANUEL OLASEINDE
                         5412 WOODWAY DRIVE
                         ALEXANDRIA, VA 22310


                         EMMANUEL OLOJAKPOKE
                         8519 DOLAN HEIGHTS CT
                         CYPRESS, TX 77433




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2636 of 3613
                         EMMANUEL PEAK
                         10313 MARLBORO WOODS DR
                         CHELTENHAM, MD 20623-1230


                         EMMANUEL SAYGBAH
                         13 VALLEY ARBOR CT, APARTMENT L
                         BALTIMORE, MD 21221


                         Emmanuel Talley
                         3416 Gaither Rd.
                         Windsor Mill, MD 21244-2919


                         EMMANUEL TALLEY
                         3416 GAITHER RD
                         BALTIMORE, MD 21244-2919


                         EMMAPIERSON
                         2801 WOOD DUCK LANE APT 206
                         COVENTRY TOWNSHIP, OH 44319


                         EMMBRA NKANSAH
                         814 ARTHUR SPRINGS LANE
                         NEW CASTLE, DE 19720


                         EMP of Cuyahoga
                         7007 Powers Blvd.
                         Cleveland, OH 44129


                         EMP of Samaritan, PLLC
                         4535 Dressler Rd. NW
                         Canton, OH 44718-2545


                         EMRE EREN
                         2022 ORCHARD LAKES PL APT 22
                         TOLEDO, OH 43615


                         ENIOLA AKINBILEJE
                         1700 E. COLDSPRING LANE
                         BALTIMORE, MD 21251


                         ENITH LILIANA GARCIA
                         670 20TH AVE NE
                         NAPLES, FL 34120




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2637 of 3613
                         ENMIN WANG
                         1290 CULPEPPER DR.
                         AKRON, OH 44313


                         ENOCH OWUMI
                         18117 IVY LN
                         OLNEY, MD 20832-2009


                         ENOLA HARRISON
                         3811 MONUMENT CIR APT 3A
                         BALTIMORE, MD 21212


                         ENOLA HARRISON
                         3811 MONUMENT CIR APT 3A
                         ABINGDON, MD 21009


                         ENRUI MA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         ENT AND ALLERGY ASSOCIATES LLP
                         560 White Plains Rd., Ste 500
                         Tarrytown, NY 10591


                         ENTSF
                         1601 Clint Moore Rd
                         BOCA RATON, FL 33487


                         ENYA FORGACI
                         10360 COURTSIDE LN
                         AP D
                         BOCA RATON, FL 33428


                         ENZO MIGLIANO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         EPHRAIM SCHECTER
                         3109 SZOLD DR
                         BALTIMORE, MD 21208-5631


                         EQUUS SANCHEZ
                         1910 IVERSON ST
                         TEMPLE HILLS, MD 20748




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2638 of 3613
                         ER Doc, Inc.
                         1111 Hayes Ave.
                         Sandusky, OH 44870


                         ER Stat, Inc.
                         5000 University Dr.
                         Miami, FL 33146


                         ERANISHIA CARMENAR
                         1121 NORTH 4TH STREET
                         SILSBEE, TX 77656


                         ERENDIRA JUAREZ
                         3446 SAINT BENEDICT
                         HOUSTON, TX 77021


                         ERFAN AGHARAZI
                         590 EAST BUCHTEL AVENUE
                         APT 38
                         AKRON, OH 44304


                         ERHAN KIRENCIGIL
                         55 FIR HILL STREET
                         FIR HILL TOWERS 2B-4
                         AKRON, OH 44304


                         ERIC NELSON
                         303D DEDMOND
                         2500 WEST NORTH AVENUE
                         HYATTSVILLE, MD 20782


                         ERIC NELSON
                         303D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ERIC ADKINS
                         3739 MAXWELL RD
                         TOLEDO, OH 43613


                         ERIC ARTHUR
                         8910 GROFFS MILL DRIVE
                         OWINGS MILLS, MD 21117




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2639 of 3613
                         ERIC BATES
                         1509 S. KEDZIE
                         CHICAGO, IL 60623


                         ERIC BENTLEY
                         568 EASTLAND AVE
                         AKRON, OH 44305


                         ERIC BOBEK
                         10352 FOX HOLLOW CIRCLE
                         TWINSBURG, OH 44087


                         ERIC BOORMAN
                         5102 PATRICK HENRY DRIVE
                         BALTIMORE, MD 21225


                         ERIC CARABALLO
                         8407 CLARK AVENUE
                         CLEVELAND, OH 44102


                         ERIC CARLSON
                         1104 PINE VALLEY LN APT 104
                         TOLEDO, OH 43615


                         Eric Dalessandro
                         641 Lyons Rd.
                         Apt. 1106
                         Pompano Beach, FL 33063


                         ERIC DALESSANDRO
                         641 LYONS ROAD
                         APT.. 11106
                         COCONUT CREEK, FL 33063


                         ERIC DARPINI
                         7023 SW 102 COURT
                         MIAMI, FL 33173


                         ERIC DENTLER
                         719 FOXTAIL CIRCLE NE
                         LEESBURG, VA 20176


                         ERIC HAECKER
                         28175 SOUTHBRIDGE CIR
                         WESTLAKE, OH 44145



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2640 of 3613
                         ERIC HARRELL
                         5554 METRO WEST BLVD APT207
                         ORLANDO, FL 32811


                         ERIC HERNANDEZ
                         7191 W 24TH AVE UNIT 19
                         HIALEAH, FL 33016


                         ERIC HESTER
                         1480 PARK ST
                         CLEARWATER, FL 33755


                         ERIC KELLETT
                         8963 SALTCOATS CT
                         DUBLIN, OH 43017


                         ERIC KRUMPELBECK
                         5620 WYNNBURNE AVE
                         CINCINNATI, OH 45238


                         ERIC LEE
                         108 NW 51ST ST
                         FORT LAUDERDALE, FL 33309


                         ERIC MANIGAULT
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ERIC MANIGAULT
                         P.O BOX 283
                         AWENDAW, SC 29429


                         ERIC MCCABE
                         7731 MORRIS ROAD
                         HILLIARD, OH 43026


                         ERIC MORTON
                         P.O.BOX 241
                         FORT BELVOIR, VA 22060


                         ERIC MOSS
                         1376 NW 214TH TERR
                         MIAMI, FL 33169




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2641 of 3613
                         ERIC MURRAY
                         1947 N PATTERSON PARK AVE
                         BALTIMORE, MD 21213-1507


                         ERIC NELSON
                         303D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Eric P. Byrum, MD
                         10567 Sawmill Pkwy
                         Powell, OH 43065-6667


                         ERIC PARK
                         8840 SCHOOL STREET
                         WINDHAM, OH 44288


                         ERIC PARRISH
                         17911 TIMBER MIST CT
                         CYPRESS, TX 77433


                         ERIC PHILLIPS
                         1654 WOODVILLE RD.
                         MANSFIELD, OH 44903


                         Eric Richey
                         5021 Beechwood Rd.
                         Cincinnati, OH 45244


                         ERIC ROOSE
                         1149 ROLLING MEADOWS RD
                         AKRON, OH 44333


                         ERIC ROY
                         13034 LASHMERE CT
                         WOODBRIDGE, VA 22192-5327


                         ERIC SCHUPP
                         69 OTTAWA LANDINGS DR APT 303
                         TOLEDO, OH 43607


                         ERIC SILVERMAN
                         4430 N HOLLAND SYLVANIA RD.
                         APT. 4339
                         TOLEDO, OH 43623



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2642 of 3613
                         ERIC SOTO
                         11875 SW 73RD AVE
                         MIAMI, FL 33156


                         ERIC VICTORY
                         450 SPICER STREET APT #2
                         AKRON, OH 44311


                         ERIC WATTERS
                         1951 NW 7TH AVE
                         MIAMI, FL 33136


                         ERIC WATTS
                         2511 MANIKI DR
                         WEST PALM BEACH, FL 33407


                         ERIC ZIMMERMAN
                         9530 TAYLOR MAY RD
                         CHAGRIN FALLS, OH 44023


                         ERICA LOUIS JEAN
                         1331 NE 144 ST
                         MIAMI, FL 33161


                         ERICA BARNES
                         2824 MURPHY DRIVE
                         LANCASTER, TX 75134


                         ERICA COLEMAN
                         2689 FRANKLIN DRIVE, APT 103
                         MESQUITE, TX 75150


                         ERICA DULKA
                         2089 MAHAN DENMAN ROAD
                         BRISTOLVILLE, OH 44402


                         ERICA GRICE
                         3911 RIDGEWOOD AVE
                         BALTIMORE, MD 21215


                         ERICA JAMES-GROSS
                         8221 S RIDGELAND AVE
                         CHICAGO, IL 60617




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2643 of 3613
                         ERICA JOHNSON
                         202 VALLEY ROAD
                         SALEM, OH 44460


                         ERICA JORDAN
                         8339 HIGH BRUSH DRIVE
                         DALLAS, TX 75249


                         ERICA LOHAN
                         3305 TERESA COURT
                         PERRY, OH 44081


                         ERICA LOUIS JEAN
                         1331 NE 144 ST
                         MIAMI, FL 33161


                         ERICA MARTIN
                         4200 NORCROSS STREET
                         TEMPLE HILLS, MD 20748


                         ERICA PROCTOR
                         2861 NW 174TH STREET
                         MIAMI, FL 33056


                         ERICA PROCTOR
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ERICA SCHRADER
                         7328 KEMPERWOOD CT
                         BLACKLICK, OH 43004


                         ERICA SHERIDAN
                         1204 4 SEASONS DR APT 2
                         TOLEDO, OH 43615


                         ERICA SHERIDAN
                         11116 E TRAVERTINE AVE
                         MESA, AZ 85212


                         ERICA SHOATS
                         1251 GLENEAGLE ROAD
                         BALTIMORE, MD 21239-2236




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2644 of 3613
                         Erica Stoller
                         14731 SW 15th Ct.
                         Hollywood, FL 33027


                         ERICA STOLLER
                         14731 SW 15TH CT.
                         PEMBROKE PINES, FL 33027


                         ERICA TURNER
                         7615 RIVERDALE RD #123
                         NEW CARROLLTON, MD 20784


                         ERICA WOODSON
                         4170 CANTERBURY DR
                         LAMBERTVILLE, MI 48144-9725


                         ERICK FISHER
                         521 N 51ST ST
                         MILWAUKEE, WI 53208-3641


                         ERICK RIVERA
                         735 FALCON LANE
                         ABERDEEN, MD 21001


                         ERICK TATUM
                         4831 ZEALAND STREET
                         DALLAS, TX 75216


                         ERICKA GEORGE
                         5400 TINKERBELL LANE, APT 1214
                         FORT WORTH, TX 76119


                         ERIK CROSSMAN
                         203B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ERIK HALAPIN
                         948 CAROTHERS ARCH
                         VIRGINIA BEACH, VA 23464


                         ERIK HAMLET
                         1378 HALSTEAD RD
                         PARKVILLE, MD 21234-6006




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2645 of 3613
                         ERIK LOPINSKI
                         3366 WOODMONT DR
                         LAMBERTVILLE, MI 48144


                         Erik Mohline
                         1917 Wyndhurst Rd.
                         Toledo, OH 43607


                         ERIK MOHLINE
                         2306 PARKWOOD AVE
                         TOLEDO, OH 43620


                         ERIK MOHLINE
                         1917 WYNDHURST RD
                         TOLEDO, OH 43607


                         ERIK MORENO
                         3764 CORTEZ DRIVE
                         DALLAS, TX 75220


                         ERIK REEP
                         304 E LIBERTY ST
                         ASHLAND, OH 44805


                         ERIKA BROLLEY
                         285 NORTH COCONUT LANE
                         MIAMI BEACH, FL 33139


                         ERIKA CASE
                         7812 WINTER SWEET DRIVE
                         HOLLAND, OH 43528


                         ERIKA CRAWLEY
                         3440 S COTTAGE GROVE
                         APT. 808
                         CHICAGO, IL 60616


                         ERIKA EDWARDS
                         2910 NE 10TH AVE
                         POMPANO BEACH, FL 33064


                         ERIKA HATCH
                         538 DORMAN ROAD
                         CONNEAUT, OH 44030




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2646 of 3613
                         ERIKA HERNANDEZ
                         3679 NW 101 ST,
                         MIAMI, FL 33147


                         ERIKA HIGASHIDE
                         3776 FAIRWAY PARK DR. APT.213
                         COPLEY, OH 44321


                         ERIKA RUFFNER
                         49382 STATE ROUTE 303
                         OBERLIN, OH 44074


                         ERIKA SANCHES DOS REIS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         ERIKA SCHRADE
                         5554 ASHBROOK ST
                         LOUISVILLE, OH 44641


                         ERIKA SHRADE
                         5554 ASHBROOK ST
                         LOUISVILLE, OH 44641


                         ERIKA STAUBLE
                         5551 COTTON RUN RD
                         TRENTON, OH 45067


                         ERIKA TAYLOR
                         771 PROVIDENCE COURT
                         APT 105
                         STREETSBORO, OH 44241


                         ERIKAH JACKSON
                         324 WEST ST
                         BEREA, OH 44017


                         ERIN BABCOCK
                         7350 CANTERBURY CT
                         LIBERTY TOWNSHIP, OH 45044


                         ERIN BUGAY
                         2438 2ND ST
                         CUYAHOGA FALLS, OH 44221




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2647 of 3613
                         ERIN BUGAY
                         1705 WINDROW LANE
                         BROADVIEW HEIGHTS, OH 44147


                         ERIN CORNELIUSSEN
                         2751 MISSENDEN ST NW
                         NORTH CANTON, OH 44720


                         ERIN FELVUS
                         216 TRAILS END
                         AURORA, OH 44202


                         Erin L. Heuring, MD
                         4204 W Sylvania Ave.
                         Ste. 100
                         Toledo, OH 43623


                         ERIN LATHAM
                         103 S PORTAGE PATH
                         #3
                         AKRON, OH 44303


                         ERIN SHEEHAN
                         PO BOX 216
                         SAMARIA, MI 48177


                         ERIN TAYLOR
                         676 LAFAYETTE DRIVE
                         AKRON, OH 44303


                         ERLAN DIAZ
                         3300 NW 102ND ST
                         MIAMI, FL 33147-1532


                         ERMANINE GUERRIER
                         1110 NE 145TH STREET
                         MIAMI, FL 33161


                         ERNEST CARSWELL
                         1300 NW 55TH AVE.
                         CITY OF SUNRISE, FL 33313


                         ERNEST METELUS
                         3743 NW 122ND TER
                         FORT LAUDERDALE, FL 33323



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2648 of 3613
                         ERNESTO NAVA
                         427 WILDHORSE LANE
                         STEPHENVILLE, TX 76402


                         ERROL RICHARDSON
                         4700 SPRINGWOOD COURT
                         LIBERTY TOWNSHIP, OH 45011


                         ERVIN MOSLEY
                         3484 WEST 52ND STREET
                         CLEVELAND, OH 44102


                         ERYKAH JEROME
                         306B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ERZHUO ZHANG
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         ESAIAS CHAPMAN
                         1652 MOUNT AIRY DRIVE
                         WAVERLY HALL, GA 31831-2108


                         ESCARLETH PARAJON
                         3130 N W 61ST
                         MIAMI, FL 33142


                         ESDRAS JEAN
                         7526 REX HILL TRL
                         HIAWASSEE, FL 32818


                         ESHET WODAJO
                         195 WHEELER ST, APT 206A
                         AKRON, OH 44304


                         ESMERALDA CALDERON
                         1720 WEBER AVENUE
                         CHESAPEAKE, VA 23320


                         ESMERALDA CERVANTES
                         14770 LASATER ROAD, APT 173
                         DALLAS, TX 75253




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2649 of 3613
                         ESMERALDA MARTINEZ
                         7836 DASCH STREET
                         DALLAS, TX 75217


                         ESNOLD JURE
                         3837 SIMPSON STUART RD
                         DALLAS, TX 75241


                         ESPERANCIA DECOSTE
                         140 NW 189TH ST
                         MIAMI GARDENS, FL 33169-4021


                         ESRAA ALMALKI
                         3373 PORTRUSH AVENUE
                         HILLIARD, OH 43026


                         ESSENCE BROWNLEE
                         3621 SW 69TH TERR
                         MIAMI, FL 33025


                         ESSENCE MOODY
                         5045 WEST MONROE
                         CHICAGO, IL 60644


                         ESSYNCE MITCHELL
                         12421 GRUSS AVENUE
                         CLEVELAND, OH 44108


                         ESSYNCE TEMPLETON
                         4890 DALLAS ST
                         BEAUMONT, TX 77703


                         ESTEFANIA LUNA
                         350 SE 2ND ST.
                         APT 1080
                         FORT LAUDERDALE, FL 33301


                         ESTES CUTRER
                         66 ROTARY WAY
                         APT M
                         VALLEJO, CA 94591


                         ESTHER ABATAN
                         2206 OVERTON DRIVE
                         DISTRICT HEIGHTS, MD 20747



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2650 of 3613
                         ESTHER ADAM
                         420 N.W. 149TH ST
                         MIAMI, FL 33168


                         ESTHER BABADE
                         2368 EAST MARKET STREET
                         APT 2A
                         AKRON, OH 44312


                         ESTHER GALLETTA
                         7020 NOVA DR.
                         #102
                         DAVIE, FL 33317


                         ESTHER GARDUNO
                         9930 MILL VALLEY LN
                         DALLAS, TX 75217


                         ESTHER IDAKWOJI
                         308A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ESTHER IDAKWOJI
                         605A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ESTHER MBURU
                         3104 CARSKADDON AVE
                         APT 103
                         TOLEDO, OH 43606


                         ESTHER WAMUYU
                         1333 MCCARTNY LANE
                         COLUMBUS, OH 43229


                         ETHAN ADAMS
                         8557 CHERRYRIDGE AVE NW
                         CANAL FULTON, OH 44614


                         ETHAN FIFE
                         1331 STANWIX DR
                         TOLEDO, OH 43614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2651 of 3613
                         ETHAN HAYNES
                         58 EDWARD AVENUE
                         FLORENCE, KY 41042


                         ETHAN LANE
                         9510 ISLAND RD
                         GRAFTON, OH 44044


                         Ethan Miller
                         245 S Monroe Ave.
                         Columbus, OH 43205


                         ETHAN MILLER
                         245 S MONROE AVE
                         COLUMBUS, OH 43205


                         ETHAN NARIO-REDMOND
                         24911 SOUTH WOODLAND ROAD
                         BEACHWOOD, OH 44122


                         Ethan Peters
                         1361 Grant St.
                         Akron, OH 44301


                         ETHAN PETERS
                         1361 GRANT STREET
                         AKRON, OH 44301


                         ETHAN RANG
                         1992 VALLEY BROOK RD
                         STREETSBORO, OH 44241


                         ETHAN SINNING
                         7940 WINDING WAY S
                         TIPP CITY, OH 45371


                         ETHAN STRAUB
                         22445 LAKE ROAD
                         APT 102B
                         ROCKY RIVER, OH 44116


                         ETHAN VANDERMARLIERE
                         121 THIS WAY HOME DRIVE
                         GEORGETOWN, KY 40324




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2652 of 3613
                         ETHAN YOUNG
                         3081 SOCIALVILLE FOSTER ROAD
                         MAINEVILLE, OH 45039


                         ETHEL VELASQUEZ
                         4858 ORLEANS CT. APT. D
                         WEST PALM BEACH, FL 33415


                         Etim Isang
                         17299 Norland Way
                         Shrewsbury, PA 17361-3302


                         ETRAIL TATE
                         1208 SOUTH 11TH STREET
                         TEMPLE, TX 76504


                         EUAN GILL
                         270 EAST EXCHANGE STREET APT 1-308B
                         UNIVERSITY EDGE APARTMENTS
                         AKRON, OH 44304


                         EUAN GILL
                         270 EAST EXCHANGE STREET
                         UNIVERSITY EDGE APARTMENTS
                         APT 1-308B
                         AKRON, OH 44304


                         EUGENE CIZMADIA
                         64739 BATESVILLE ROAD
                         QUAKER CITY, OH 43773


                         EUGENE HARVEY
                         4361 NW 13TH CT
                         LAUDERHILL, FL 33313


                         EUGENE KONG
                         3501 HARFORD ROAD
                         BALTIMORE, MD 21218


                         EUGENE WUREH
                         9204 MYRTLE AVE
                         BOWIE, MD 20720-3225




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2653 of 3613
                         EUMAREE BAISDEN
                         2059 BALFOUR CIRCLE
                         TAMPA, FL 33619


                         EUNICE EIGBIRE
                         6056 DOUGLAS RD
                         TOLEDO, OH 43613


                         EUNICE JOSE
                         3960 W BROWARD BLVD.
                         APT. 316
                         DAVIE, FL 33312


                         EUNICE MEDINA
                         22689 CRESPI ST
                         WOODLAND HILLS, CA 91364-1310


                         EUNICE RENE
                         18301 NW 5TH COURT
                         MIAMI GARDENS, FL 33169


                         EUNIQUE BYRD
                         13933 MORGAN STREET
                         DADE CITY, FL 33525


                         EUPHORIC HEALING CENTER LLC
                         1 E. Mellen St
                         Hampton, VA 23663


                         EURIKA GIBBONS
                         1106 NW 15H PLACE
                         FORT LAUDERDALE, FL 33311


                         EVALYNE KOGI
                         26 OLD KNIF CT
                         MIDDLE RIVER, MD 21220


                         Evan Community Hospital
                         One Hospital Dr.
                         Lewisburg, PA 17837-9350


                         EVAN ERNST
                         9684 OLD STABLE COURT
                         MASON, OH 45040




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2654 of 3613
                         EVAN HALL
                         950 ATLEE DR.
                         HYATTSVILLE, MD 20785


                         EVAN HENDERSON
                         9536 PEBBLE GLEN AVENUE
                         TAMPA, FL 33647


                         EVAN HESS
                         8923 CANAL PL NW
                         MASSILLON, OH 44647


                         EVAN LACEY
                         10800 BAIRD ROAD
                         AMHERST, OH 44001


                         EVAN MILES
                         85 COLUMBIA ST APT 12A
                         NEW YORK, NY 10002-2650


                         EVAN PINNEY
                         3154 STREETSBORO ROAD
                         RICHFIELD, OH 44286


                         EVAN RICKARDS
                         824 DOGWOOD TRL
                         MEDINA, OH 44256


                         Evan Rotar
                         315 Portside Cir.
                         Apt. 7
                         Perrysburg, OH 43551


                         EVAN ROTAR
                         315 PORTSIDE CIRCLE APT 7
                         PERRYSBURG, OH 43551


                         EVAN SIMS
                         808 FOXBORO LANE
                         DALLAS, TX 75241


                         EVANGELOS MALELIS
                         UNIVERSITY INN
                         16401 NW 37TH AVE
                         MIAMI, FL 33054



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2655 of 3613
                         EVELYN ARIAS
                         5817 WESLEYAN DRIVE
                         PO BOX A88
                         VIRGINIA BEACH, VA 23455


                         EVELYN ARIAS
                         28 E WALNUT STREET
                         STAMFORD, CT 00690-2694


                         EVELYNA ROSARIO
                         35 ISABEL STREET WEST
                         ST. PAUL, MN 55107


                         EVENS JACQUES
                         491 NW 119TH STREET
                         MIAMI, FL 33168


                         EVGENY GOLOVANOV
                         1756 NORTH BAYSHORE DRIVE
                         APT 15I
                         MIAMI, FL 33132


                         EVIN MCELWAY
                         3023 WALKER STREET
                         LITTLE ROCK, AR 72204


                         Evolutions Health Care Systems, Inc
                         PO Box 5001
                         New Port Richey, FL 34653


                         Evolutions Healthcare Systems, Inc.
                         8406 Massachusetts Ave., Suite 1A
                         New Port Richey, FL 34653


                         Exagen Diagnostics
                         1261 Liberty Way
                         Suite C
                         Vista, CA 92081


                         EXAVIER ELDER
                         5134 BONNELL AVENUE
                         FORT WORTH, TX 76107




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2656 of 3613
                         Express Docs, LLC
                         14530 S. Military Trail
                         Suite A1-A5
                         Delray Beach, FL 33484


                         EXSENCE DUHART
                         500 SPRUCE TRAIL
                         FORNEY, TX 75162


                         Extreme Sports Medicine Rehab
                         14125 NW 80th Ave.
                         Ste. 203
                         Hialeah, FL 33016


                         EYAD JAARA
                         7411 WHISPERING OAK DR
                         SYLVANIA, OH 43560


                         Eye Physicians of Florida
                         1600 Swgrs Corp Pkwy #140
                         Fort Lauderdale, FL 33323


                         EYERUS BEHAILU LEGESSE
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         EZANA KAHSAY
                         457 ALLYN STREET
                         AKRON, OH 44304


                         EZEKIEL DRENTHE
                         417 BALTIC STREET 2C
                         BROOKLYN, NY 11217


                         EZEQUIEL FERNANDEZ
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         EZRA DORSEY
                         728 NEW PITTSBURGH AVENUE
                         BALTIMORE, MD 21222


                         FABIAN HEINRICH
                         16401 NW 37TH AVE.
                         MIAMI GARDENS, FL 33054



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2657 of 3613
                         FABIAN ORTEGA
                         1171 NE 116TH STREET
                         MIAMI, FL 33162


                         FABIAN SUNDEN
                         313 TORREY ST
                         AKRON, OH 44304


                         FABIAN SUNDEN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         FABIANA MOSQUERA
                         406 SUMNER STREET, #B10
                         AKRON, OH 44304


                         FABIANNA DIAZ
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         FABIEN CHIZA
                         4728 IRIS STREET
                         ROCKVILLE, MD 20853


                         FABIOLA NAPOLEON
                         7610 NE 1ST CT APT 1
                         MIAMI, FL 33138-4904


                         FABIOLA PIERRE
                         8300 N.E 1ST PLACE APT# 304
                         MIAMI, FL 33138


                         FABRICE BISSAINTHE
                         14695 NE 18TH AV APT P4
                         MIAMI, FL 33181


                         FABRICE VIRGILE
                         6733 SW 20TH STREET
                         MIRAMAR, FL 33023


                         FACUNDO TORRES BARSANTI
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2658 of 3613
                         Fadhil Alfadhili
                         5906 Firethorne Dr.
                         Apt. A
                         Toledo, OH 43615


                         FADHIL ALFADHILI
                         5906 FIRETHORNE DR. APT. A
                         TOLEDO, OH 43615


                         FADI ALNASSER
                         401 S. MAIN STREET, APT. 220B
                         AKRON, OH 44311


                         Fairlawn Family Chiropractic
                         2640 W Market St. #101A
                         Akron, OH 44333


                         Fairview Health Services
                         100 S. Owasso Blvd. W
                         Saint Paul, MN 55117


                         Fairview Hospital
                         18101 Lorain Ave.
                         Cleveland, OH 44111


                         FAISAL ALKHAYAT
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         FAISAL ALMUTAIRI
                         1626 FORDEM AVENUE
                         APT 303
                         MADISON, WI 53704


                         FAISAL GHAFFUR
                         421 SUMNER STREET
                         AKRON, OH 44304


                         FAISAL GHAFFUR
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2659 of 3613
                         Faith Auad
                         552 Elizabeth Ave.
                         Norfolk, VA 23502


                         FAITH AUAD
                         5817 WESLEYAN DRIVE
                         PO BOX A111
                         VIRGINIA BEACH, VA 23455


                         FAITH AUAD
                         5522 ELIZABETH AVE.
                         NORFOLK, VA 23502


                         FAITH BOYER
                         3733 PARKFIELD RD
                         BALTIMORE, MD 21208


                         FAITH EDWARDS
                         506A DALEY
                         2500 WEST NORTH AVENUE
                         GWYNN OAK, MD 21207


                         FAITH EDWARDS
                         506A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         FAITH HARRISON
                         14874 HAYES ROAD
                         MIDDLEFIELD, OH 44062


                         FAITH IDAKWOJI
                         7527 STONES THROW CT
                         WINDSOR MILL, MD 21244


                         FAITH IDAKWOJI
                         7527 STONES THROW CT
                         BALTIMORE, MD 21216


                         FAITH NELSON
                         594 BURNT MILL ROAD
                         SURRY, VA 23883




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2660 of 3613
                         FAITH OLIVER
                         3665 MANSFIELD PL
                         WALDORF, MD 20602-1905


                         FAITH PHILLIPS
                         1071 NW 184TH DRIVE
                         MIAMI, FL 33169


                         FAITH SEAWELL
                         3529 SEA PINES CIRCLE
                         RANDALLSTOWN, MD 21133


                         Falck SE II Corp
                         dba American Ambulance
                         1517 W Braden Court
                         Orange, CA 92868


                         Falck SE II Corp.
                         6605 NW 74th Ave.
                         Miami, FL 33166


                         FALYN DAVIS
                         60 DAWSON AVE
                         UNIONTOWN, PA 15401


                         Family Focus Counseling, PLLC
                         1301 N High St.
                         Columbus, OH 43201


                         FAMILY MEDICAL GROUP PA
                         105 Tomoka Blvd S
                         LAKE PLACID, FL 33852


                         Family Practice of Davie, Inc.
                         1150 N University Dr.
                         Pembroke Pines, FL 33024


                         FAN JIN
                         77 FIR HILL, APT 5C9
                         AKRON, OH 44304


                         FAN LIU
                         3814 WYNDHAM RIDGE DR. APT 206
                         STOW, OH 44224




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2661 of 3613
                         FAN ZHANG
                         1170 NESTOR AVE, APT B5
                         AKRON, OH 44314


                         FAN ZHANG
                         1394 HUNTERS LAKE DR. WEST
                         CUYAHOGA FALLS, OH 44221


                         FANG PENG
                         570 PARKHILL DR
                         APT 16
                         FAIRLAWN, OH 44333


                         FANGBEI LIU
                         55 FIR HILL STREET
                         AKRON, OH 44304


                         FANNIE ROYSTER
                         802 BONAPARTE AVE
                         BALTIMORE, MD 21218


                         FANTA FOFANA
                         18262 ROY CROFT DR
                         HAGERSTOWN, MD 21740-1682


                         FARAH MUSLEMANI
                         26233 SHEAHAN DR
                         DEARBORN HEIGHT, MI 48127


                         FARAHAMANI ADLIN
                         1450 COLLEGE DR APT 11-12
                         TOLEDO, OH 43607


                         FARAJI WHITING
                         4 PINYON CT
                         MIDDLE RIVER, MD 21220-2410


                         FARAMOLUWA JOHN-WILLIAMS
                         528 PHEASANT LANE
                         WALLED LAKE, MI 48390


                         FARAMOLUWA JOHN-WILLIAMS
                         800 WILLIAMSBURY COURT
                         APT. 285
                         WATERFORD TOWNSHIP, MI 48328



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2662 of 3613
                         FARDOUS MOTALAB
                         33-69 159TH STREET
                         FLUSHING, NY 11358


                         FARELL KPACHAVI
                         2589 SILVER OAK DRIVE
                         COLUMBUS, OH 43232


                         FARIS ALSAEDI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         FARIS BRKAN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         FARIS H HANNA MD
                         1150 N 35TH AVE
                         STE. 675
                         HOLLYWOOD, FL 33021


                         FARIYA RAHMAN
                         503 VINE STREET APT. 301
                         AKRON, OH 44304


                         FARNAZ KABIRI
                         APT 1, 77 SOUTH ADOLPH AVE.
                         AKRON, OH 44304


                         FAROUK GANIYU-ADEWUMI
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251


                         FARRELL STEPHANE NONO TCHENGA
                         437 SUMNER STREET, D2
                         AKRON, OH 44308


                         FARSHID KASHEF
                         1120 N WESTWOOD AVE APT 5103
                         TOLEDO, OH 43607


                         Farview Hospital
                         PO Box 932169
                         Cleveland, OH 44193



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2663 of 3613
                         FARZAD AHMADI
                         1340 WEATHERVANE LN
                         APARTMENT 2D
                         AKRON, OH 44313


                         FARZAD AHMADI
                         437 SUMNER STREET
                         APARTMENT P3.
                         AKRON, OH 44304


                         FATEMEH NOROUZI
                         7013 LACHLAN CIRCLE, APT. C
                         BALTIMORE, MD 21239


                         FATHI AMSAAD
                         1033 LINDEN LN
                         TOLEDO, OH 43615


                         FATI DIARRA
                         332 PLEASANT MEADOW BLVD APT B
                         CUYAHOGA FALLS, OH 44224


                         FATIMA AGUIRRE
                         6 MEADOW LANE
                         WILMER, TX 75172


                         FATIMA AINGS
                         6 MEADOW LANE
                         WILMER, TX 75172


                         Fatima el Jarouch
                         5948 Black Oak Dr.
                         Apt. 606
                         Toledo, OH 43615


                         FATIMA MCCLAIN
                         9611 SANDUSKY AVENUE
                         CLEVELAND, OH 44105


                         FATIMAH ABDIRESAQ MOHAMED
                         4128 DUTCHMILL RD
                         RANDALLSTOWN, MD 21133




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2664 of 3613
                         FATMAEL-ZAHRAA ABDEL-RAHIM
                         OTTAWA HILLS
                         2140 EMKAY DR
                         OTTAWA HILLS, OH 43606


                         FATMATA CONTEH
                         6302 HESTON TERRACE
                         LANHAM, MD 20706


                         FATMATA KAMARA
                         11959 OLD COLUMBIA PIKE
                         SILVER SPRING, MD 20904


                         FATMATA SAWI
                         506B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21229


                         FATMATA SAWI
                         506B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         FAYE UNTRACHT
                         2200 SCOTTWOOD AVE
                         UNIT 106
                         TOLEDO, OH 43620


                         FAYSAL ADIGUN
                         3 NAIRAM COURT
                         RANDALLSTOWN, MD 21233


                         FAZILA RAHIMY
                         80 E. EXCHANGE ST.
                         271 C
                         AKRON, OH 44308


                         FEDERICO BONAITUI
                         4863 BAYSIDE LAKE BVLD
                         STOW, OH 44224


                         FEDERICO RESENDIZ GUTIER
                         2423 S HOLLAND SYLVANIA RD
                         APT 239
                         MAUMEE, OH 43537




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2665 of 3613
                         FEDJINA CETOUTE
                         721 NE 164 TER
                         MIAMI, FL 33162


                         FEGENS SAINVIL
                         13725 NE 6TH AVE APT 309
                         NORTH MIAMI, FL 33161-3707


                         FEIPENG YANG
                         590 E BUCHTEL AVE
                         APT 41
                         AKRON, OH 44304


                         FELEESHA CRISPIN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         FELICIA CEDANO
                         5540 WASHINGTON ST APT B316
                         HOLLYWOOD, FL 33021-8098


                         FELICIA DONALDSON
                         5817 WESLEYAN DRIVE
                         PO BOXC235
                         VIRGINIA BEACH, VA 23455


                         FELICITY ROLLE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         FELIPE SOTO
                         16825 NW 124 AVE
                         HIALEAH, FL 33018


                         FELIX ASARE-BEDIAKO
                         1106 CUMBERLAND DR
                         AKRON, OH 44306


                         FELIX DE LA CRUZ PEREZ
                         1360 NW 183 STREET
                         MIAMI, FL 33169


                         FELIX DIAZ
                         18932 NW 63RD COURT CIRCLE
                         HIALEAH, FL 33015



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2666 of 3613
                         FELIX MARTIN
                         532 LORETTO AVENUE
                         CORAL GABLES, FL 33146


                         FELIX OWUSU
                         447 EAST VORIS STREET
                         AKRON, OH 44311


                         FELIX STRONG
                         624 WEST MELROSE CIRCLE
                         DAVIE, FL 33312


                         FEMI OLORUNFEMI
                         505C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         FENGCHAO HOU
                         331 SANTANDER AVE
                         CORAL GABLES, FL 33134


                         FENGYU YANG
                         42 S ADAMS
                         AKRON, OH 44304


                         FENNY ZEN
                         1016 S BYRNE RD APT 5
                         TOLEDO, OH 43609


                         FERAS ALSOBHI
                         80 E. EXCHANGE STREET, #248A
                         AKRON, OH 44308


                         FERAS HARES
                         7015 BALMORAL DR
                         WEST BLOOMFIELD, MI 48322


                         FERDINAND ANOKWURU
                         4920 CRENSHAW AVENUE RD APT H
                         BALTIMORE, MD 21206-5280


                         FERESHTEH MEMARIAN
                         590 EAST BUCHTEL AVE
                         APT 48
                         AKRON, OH 44304



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2667 of 3613
                         FERESHTEH MEMARIAN
                         48 FRANKLIN ST
                         APT 2
                         AKRON, OH 44304


                         FERNANDO PEREIRA
                         216 SIMMONS DRIVE
                         HURST, TX 76053


                         FERNANDO SALOMON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         FERNANDO SILVA
                         8160 NW 116TH AVENUE
                         DORAL, FL 33178


                         FERNEISHA CLARKE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         FEYISAYO OKELOWO
                         3514 CORN STREAM RD
                         RANDALLSTOWN, MD 21133-2437


                         FIDELIS UKO
                         2711 INDIAN MOUND TRAIL
                         CORAL GABLES, FL 33134


                         FILIPPO GIARDINA
                         8181 NW 8TH STREET E-7
                         MIAMI, FL 33126


                         FIONA HANSEN
                         800 MAIN ST
                         GROVEPORT, OH 43125-1442


                         FIORELLA GONZALEZ
                         11232 NW 43 RD TER
                         MIAMI, FL 33178


                         FIRAS ASSAAD
                         4616 IMPERIAL DR
                         TOLEDO, OH 43623




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2668 of 3613
                         Firelands Regional Medical Center
                         1111 Hayes Ave.
                         Sandusky, OH 44870


                         FIRST CLASS OBGYN PA
                         PO BOX 21048
                         MIRAMAR, FL 33029


                         First Class OBGYN PA
                         1951 SW 172nd Ave., Ste 212
                         Miramar, FL 33029


                         First Coast Cardiovascular IN
                         6820 Southpoint Pkwy., Ste 4
                         Jacksonville, FL 32256


                         FIRST COAST CARDIOVASCULCAR IN
                         PO BOX 551308
                         FLEMING ISLAND, FL 32003


                         First Hospital Corporation of V
                         1100 First Colonial Rd.
                         Virginia Beach, VA 23454


                         FirstData
                         3975 NW 120th Ave.
                         Pompano Beach, FL 33065


                         FirstHealth of the Carolinas
                         PO Box 3000
                         Pinehurst, NC 28374


                         Fisher-Titus Medical Care, LLC
                         24 Hyde St.
                         Wakeman, OH 44889


                         FITSUM TADESSE
                         12715 LAYHILL RD APT T1
                         SILVER SPRING, MD 20906-3421


                         FIYINFOLU AWOTOYE
                         8401 NUNLEY DRIVE
                         APT F
                         PARKVILLE, MD 21234




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2669 of 3613
                         FIYINFOLUWA OLUWATOMINIYI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         FL Academic Dermatology
                         1400 NW 12st Ave. #4
                         Miami, FL 33136


                         FL Clinical Practice Assoc.
                         1150 N University Dr.
                         Hollywood, FL 33024


                         FL Med Ctr-N Shore Campus
                         5000 W. Oakland Park Blvd.
                         Fort Lauderdale, FL 33313


                         FL-1 Medical Services, LLC
                         17427 Bridge Hill Ct. J
                         Tampa, FL 33647


                         FLAVIO FOLLEGOT
                         256 THREE ISLANDS BLVD.
                         APT. 311
                         HALLANDALE BEACH, FL 33009


                         FLEIA PYFROM
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         FLEURETTE BAPTISTE CHERUBIN
                         16890 21 AVE #1
                         NMB, FL 33162


                         FLOR CABELLO
                         1155 W 77 ST APT#238D
                         HIALEAH, FL 33014


                         FLOR DE MARIA CASTILLO
                         4238 AMERICANA DR
                         APT 302
                         STOW, OH 44224




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2670 of 3613
                         FLORENCIA MOLINE
                         133 NW 1ST AVE
                         HALLANDALE, FL 33009


                         FLORHUNS FLEURESTIL
                         14899 NE 18TH AVE APT 2E
                         NORTH MIAMI, FL 33181


                         Florida Dept. of Revenue
                         5050 W. Tennessee St.
                         Tallahassee, FL 32399


                         FLORIDA EMERGENT CARE LLC
                         483 N. Semoran Blvd., Ste 103
                         WINTER PARK, FL 32792


                         FLORIDA HOSPITAL PHYSICIAN GRO
                         PO BOX 17797
                         CLEARWATER, FL 33765


                         Florida Hospital Physician Group
                         12470 Telecom Dr., Ste 100
                         Tampa, FL 33637


                         Florida Hospital Respiratory
                         556 Florida Central Pkwy #1060
                         Longwood, FL 32750


                         Florida Memorial University
                         Attn: Castell Bryant, President
                         15800 NW 42nd Ave.
                         Miami Gardens, FL 33054-6199


                         Florida Pathology
                         2001 W 68th St.
                         Hialeah, FL 33016


                         FLORIDA PRACTITIONERS LLC
                         1995 E. Oakland Park Blvd., #250
                         Fort Lauderdale, FL 33306


                         FLORIDA SPINE SPECIALISTS
                         6000 N Federal Hwy
                         FT LAUDERDALE, FL 33308




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2671 of 3613
                         Florida Sunshine Home Medical
                         1999 Mears Pkwy
                         Pompano Beach, FL 33063


                         Florida United Radilogy
                         1613 N Harrison Pkwy
                         Fort Lauderdale, FL 33323


                         Florida Woman Care
                         PO Box 9100
                         Belfast, ME 04915


                         FLOYD DIXON
                         4725 NW 4TH CT
                         PLANTATION, FL 33317


                         Floyd Searcy
                         200 Barton Creek Rd.
                         Lot 131
                         Lebanon, TN 37090


                         FLOYD SHACKELFORD
                         57 WINDHAM ROAD
                         NEWTON FALLS, OH 44444


                         FNU HUHE
                         900
                         WEST MARKET STREET
                         AKRON, OH 44304


                         Folake Opara
                         823 Smoke Tree Rd.
                         Pikesville, MD 21208-3530


                         FOLAKE OPARA
                         823 SMOKE TREE RD
                         PIKESVILLE, MD 21208-3530


                         FONYUY NJOKA
                         13836 CASTLE BOULEVARD
                         APARTMENT 104
                         SILVER SPRING, MD 20904




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2672 of 3613
                         Foot & Ankle Associates of South
                         2929 N University Dr., Suite 106
                         Pompano Beach, FL 33065


                         FORSON ABANQUAH
                         707 CARNEGIE AVE
                         APT B6
                         AKRON, OH 44314


                         Fort Lauderdale Fire
                         528 NW 2nd St.
                         Fort Lauderdale, FL 33313


                         Fort Lauderdale Mobile Ultrasound
                         7301 NW 4th St., Ste. 105
                         Fort Lauderdale, FL 33317


                         FOSTER MARTIN
                         5268 LITTLE TURTLE DRIVE
                         SOUTH LEBANON, OH 45065


                         FOTIOS MALELIS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Foundations Medical Partners
                         21 E Hollis St.
                         Floor 3
                         Nashua, NH 03060


                         Frances Bigay-Morales
                         1650 NW 110th Ave.
                         Apt. 199
                         Fort Lauderdale, FL 33322


                         FRANCESCA ANON
                         2822 SW 148TH PATH
                         MIAMI, FL 33185


                         FRANCESCA BANNISTER
                         2635 RAYNER AVE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2673 of 3613
                         FRANCESCA QUARANTOTTO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         FRANCESCA WEAKS
                         3912 FORDS LANE
                         APT. 204
                         BALTIMORE, MD 21215


                         FRANCHESCA MIREKU
                         525 CAROLL STREET, APT IB
                         AKRON, OH 44304


                         FRANCHESKA RIVERA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         FRANCIS BARKER
                         40 SOLAR CIRCLE
                         APT G
                         PARKVILLE, MD 21234


                         FRANCIS DE LA SERNA
                         2646 CHAMBERLAIN RD
                         APT 2
                         FAIRLAWN, OH 44333


                         Francis Egbujonuma
                         7621 Chesterfield Way
                         Rosedale, MD 21237-3371


                         FRANCIS EGBUJONUMA
                         7621 CHESTERFIELD WAY
                         BALTIMORE, MD 21237-3371


                         FRANCIS KENNEDY
                         4930 COURVILLE AVE
                         TOLEDO, OH 43623


                         FRANCIS MENSAH
                         5929 CEDONIA AVE
                         BALTIMORE, MD 21206




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2674 of 3613
                         FRANCIS NWAKILE
                         17775 NORTH BAY ROAD,
                         SUNNY ISLES BEACH, FL 33160


                         FRANCIS NWAKILE
                         2311 DUNHILL AVENUE
                         MIRAMAR, FL 33025


                         FRANCIS WILLS
                         1306 CHAPEL LANE
                         CAPITOL HEIGHTS, MD 20743


                         FRANCISCA LUNA
                         1325 15TH TERRACE, APT 1
                         MIAMI BEACH, FL 33139


                         FRANCISCO CASTRO
                         4859-A SW 152 COURT
                         MIAMI, FL 33185


                         FRANCISCO CEBOLLERO LOPEZ
                         6363 SAINT CHARLES AVENUE
                         NEW ORLEANS, LA 70118


                         FRANCISCO DURAN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         FRANCISCO FLORES, MD PA
                         14601 SW 29TH ST
                         #206
                         MIRAMAR, FL 33027


                         FRANCISCO JAVIER ANAYA MOHINO
                         401 S. MAIN STREET
                         APARTAMENT 233
                         AKRON, OH 44311


                         FRANCISCO KING
                         15565 NE 10TH AVE
                         NORTH MIAMI BEACH, FL 33162


                         FRANCISCO OBREGON
                         900 MADERA DRIVE
                         DESOTO, TX 75115



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2675 of 3613
                         FRANCISCO QUINONEZ
                         11403 COUNTRY OAKS DRIVE
                         TAMPA, FL 33618


                         FRANCISCO VELASQUEZ
                         745 EUCLID AVENUE APT 16
                         MIAMI BEACH, FL 33139


                         FRANK AIRD
                         8730 SW 133 AVENUE RD
                         APT.224
                         MIAMI, FL 33183


                         FRANK BAIDOO
                         8952 WHITE OAK
                         COLUMBUS, OH 43110


                         FRANK HIGGINBOTHAM
                         6363 SAINT CHARLES AVENUE
                         NEW ORLEANS, LA 70118


                         FRANK LONG
                         3201 NE 183RD ST
                         AVENTURA, FL 33160-2486


                         FRANK MAZCAJ, JR.
                         1715 SAND DRIVE
                         UNIONTOWN, OH 44685


                         Frank Mazgaj, jr.
                         1715 Sand Dr.
                         Uniontown, OH 44685


                         Frank S. Dopp
                         1168 First Colonial Rd.
                         Virginia Beach, VA 23454


                         FRANKEE DAWKINS
                         5225 MAPLE AVE
                         DALLAS, TX 75235


                         FRANKEE DAWKINS
                         3620 HUFFINES BLVD
                         CARROLLTON, TX 75010




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2676 of 3613
                         FRANKIE DEL VALLE
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         FRANKLIN EDWARDS
                         2722 DIAMOND VISTA LANE
                         ARCOLA, TX 77583


                         FRANKLIN PECK
                         4597 COX DRIVE A
                         STOW, OH 44224


                         FRANKLIN SANDREA-RIVERO
                         8849 NW 119 ST
                         UNIT 201
                         HIALEAH, FL 33018


                         FRANSLEY HYPPOLITE
                         16110 N E 19TH PLACE
                         NORTH MIAMI BEACH, FL 33162


                         FRANSLEY WHYPPOLITE
                         16110 N E 19TH PLACE
                         NORTH MIAMI BEACH, FL 33162


                         FRANSOHN BICKLEY
                         644 ARDEN PLACE
                         AKRON, OH 44306


                         FRANTZ SABBAT
                         1304 DURHAM DR
                         BOWIE, MD 20721-3263


                         FRED BROWNE
                         7 FORE CT
                         ESSEX, MD 21221-3909


                         FRED JOHNSON
                         730 CHURCH LANE
                         YEADON, PA 19050


                         FREDDIE WHITEHEAD
                         8880 70TH STREET
                         PINELLAS PARK, FL 33782




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2677 of 3613
                         FREDERICK PITTS, V
                         8919 TROWBRIDGE WAY
                         DAYTON, OH 45424


                         FREDERICK SELLERS
                         37 CAERLEON CT
                         BALTIMORE, MD 21225


                         FREDERICK SELLERS
                         37 CAERLEON CT
                         PIKESVILLE, MD 21208


                         FREDERMAN MENDOZA-BORJAS
                         260 NW 97 ST
                         MIAMI, FL 33150


                         FREDNIQUA WALKER
                         961 CALEDONIA AVE
                         CLEVELAND HEIGHTS, OH 44112


                         FRELISHA JEFFERSON
                         903 WEMBLEY RD
                         76014, TX 76014


                         FRENK SURESH GAMIT
                         55 FIR HILL
                         APT 3B2,
                         AKRON, OH 44304


                         FRENK SURESH GAMIT
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         FREYJA MURRAY
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         FUBING HAN
                         42 S ADAMS ST
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2678 of 3613
                         FUE HIEN CHANG FENG
                         5530 S UNIVERSITY DR
                         APT 3209
                         DAVIE, FL 33328


                         FUE HIEN CHANG FENG
                         4350 SW 72ND TER
                         DAVIE, FL 33314


                         FUHUA XING
                         55 FIR HILL APT 3B5
                         AKRON, OH 44304


                         FUJUN CHENG
                         8313 E MISSIONWOOD DR
                         MIRAMAR, FL 33025


                         FUNMILAYO AJALA
                         4034 RUSTICO RD/
                         MIDDLE RIVER, MD 21220


                         FURO DUBLIN-GREENE
                         13450 BRIGHTON DAM RD
                         CLARKSVILLE, MD 21029-1407


                         FWC Urogynecology
                         6885 Belfort Oaks Place
                         Building 100
                         Jacksonville, FL 32216


                         FYTEMAH BILLINGS
                         304 BEN NEUIS PLACE
                         FREDERICKSBURG, VA 22405


                         GABRIEL AGUIAR
                         16401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054


                         Gabriel Ajibade
                         83919 Arbor Station Way
                         Parkville, MD 21234




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2679 of 3613
                         GABRIEL AJIBADE
                         1700 E. COLD SPRING LANE,
                         MARBLE HALL, APT. 441
                         BALTIMORE, MD 21251


                         GABRIEL ALVAREZ
                         1100 S MIAMI AVE.
                         APT 310
                         MIAMI, FL 33130


                         GABRIEL ALVAREZ
                         3919 FULTON ST NW
                         APT 5
                         WASHINGTON, DC 20007-1409


                         GABRIEL BLANCO
                         3530 NW 177TH TER
                         MIAMI, FL 33056


                         GABRIEL BUCCI
                         3900 COYOTE CYN
                         SOQUEL, CA 95073-3036


                         GABRIEL COX
                         375 165TH AVE
                         PEMBROKE PINES, FL 33028


                         Gabriel Delgreco
                         1223 Foursome Lane
                         Virginia Beach, VA 23455


                         GABRIEL DELGRECO
                         1246 FOURSOME LANE
                         VIRGINIA BEACH, VA 23455


                         GABRIEL DELGRECO
                         1232 FOURSOME LANE
                         VIRGINIA BEACH, VA 23455


                         GABRIEL EZIMORAH
                         6810 ELDRIDGE ST
                         HYATTSVILLE, MD 20784




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2680 of 3613
                         Gabriel Gaines
                         2729 Lorring Dr.
                         Apt. 104
                         District Heights, MD 20747


                         GABRIEL GILLETTE
                         211 HARRIS ROAD
                         SMITHFIELD, RI 02917


                         GABRIEL JOHNSON
                         471 LAURA CT
                         NAPERVILLE, IL 60563-2513


                         GABRIEL MATTEUCCI
                         5705 NW 112TH PATH
                         DORAL, FL 33178


                         GABRIEL OAKLEY
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         GABRIEL PAULSON
                         7300 NW 17TH ST
                         PLANTATION, FL 33313


                         GABRIEL RICKMANN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         GABRIEL RODRIGUEZ
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         GABRIEL UPTON
                         4 KILGLASS CT
                         TIMONIUM, MD 21093


                         GABRIELA ALFARO
                         3030 E SIGNATURE DR
                         APT 805
                         DAVIE, FL 33314


                         GABRIELA ESPAILLAT
                         5738 NW 79TH WAY
                         PARLAND, FL 33067



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2681 of 3613
                         Gabriela Figueras
                         520 SE 5th Ave.
                         Apt. 2702
                         Fort Lauderdale, FL 33301


                         GABRIELA FIGUERAS
                         520 SE 5TH AVE.
                         APT 2702
                         FORT LAUDERDALE, FL 33301


                         GABRIELA GAMUEDA
                         5702 102ND STREET
                         LUBBOCK, TX 79424


                         GABRIELA HIDALGO
                         9899 NW 33RD ST.
                         CORAL SPRINGS, FL 33065


                         GABRIELA LAGUNA LEON
                         737 CENTER ST
                         APT 8
                         CUYAHOGA FALLS, OH 44221


                         GABRIELA LOR
                         119 PEPPER TREE CRES
                         ROYAL PALM BEACH, FL 33411


                         GABRIELA MARTINEZ GARCIA
                         220 SW 116TH AVE
                         APT 207 BLD 15
                         PEMBROKE PINES, FL 33025


                         GABRIELA OSORIO MENACHO
                         2671 SCHAAF DR.
                         COLUMBUS, OH 43209


                         GABRIELA PRENDES
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         GABRIELA SUAREZ
                         4285 SW 153RD AVE
                         MIRAMAR, FL 33027




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2682 of 3613
                         GABRIELLA ADDERLEY
                         11260 RENAISSANCE RD
                         HOLLYWOOD, FL 33026


                         GABRIELLA AMBRISTER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         GABRIELLA BEVILACQUA
                         4916 TANYA LEE CIR. APT 9308
                         DAVIE, FL 33328


                         GABRIELLA DUKARM
                         17925 NORTH INLET DRIVE
                         STRONGSVILLE, OH 44136


                         GABRIELLA IOSUE
                         5793 WALTERWAY DRIVE
                         HILLIARD, OH 43026


                         GABRIELLA LLANA
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         GABRIELLA LLANA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         GABRIELLA MAIER
                         3971 STATE ROUTE 274 W
                         HUNTSVILLE, OH 43324


                         GABRIELLA MILBURN
                         2058 HOOPS DR
                         TOLEDO, OH 43611


                         GABRIELLE ADAMS
                         1121 HOLLY AVENUE
                         CHESAPEAKE, VA 23324


                         GABRIELLE BAKER
                         157 WILSON STREET
                         BEVERLY, OH 45715




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2683 of 3613
                         Gabrielle Chalfant
                         233 Buttonwood Ct.
                         Columbus, OH 43230


                         GABRIELLE CHALFANT
                         233 BUTTONWOOD CT
                         GAHANNA, OH 43230


                         GABRIELLE CLARKSON
                         4006 SHADY HOLLOW LN.
                         DALLAS, TX 75233


                         GABRIELLE FIGUEROA
                         1109 NE 165TH STREET
                         MIAMI, FL 33162


                         GABRIELLE FRANCIS
                         12 PARHAM CIR APT 2C
                         ROSEDALE, MD 21237-1479


                         GABRIELLE GEAR
                         10804 DEEP GLEN DR
                         POTOMAC, MD 20854


                         GABRIELLE GRAY
                         6830 BENNELL DRIVE
                         REYNOLDSBURG, OH 43068


                         GABRIELLE HALL
                         801 N WOOD ST.
                         DENTON, TX 76209


                         GABRIELLE JONES
                         2686 AUTUMN RIDGE DRIVE
                         LIMA, OH 45801


                         GABRIELLE JOYCE
                         282 BURGESS STREET, APT B
                         SAINT PAUL, MN 55117


                         Gabrielle Latreille
                         3521 Ruchland Ave.
                         Toledo, OH 43606




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2684 of 3613
                         GABRIELLE LATREILLE
                         3521 RUSHLAND AVE
                         TOLEDO, OH 43606


                         GABRIELLE MARSHALL
                         4010 ROLLING PADDOCK DR
                         UPPER MARLBORO, MD 20772-8024


                         GABRIELLE MCCABE
                         3004 SAN REMO CIRCLE
                         HOMESTEAD, FL 33035


                         GABRIELLE MOSES
                         6683 GLENALLEN AVENUE
                         SOLON, OH 44139


                         GABRIELLE SMITH
                         3437 LYNNE HAVEN DR
                         BALTIMORE, MD 21244


                         GABRIELLE WALKER
                         6303 LEECHBURG ROAD
                         VERONA, PA 15147


                         GADIMI HILTON
                         11171 NE 9 AVE
                         BISCAYNE PARK, FL 33161


                         GAGE ST LEONE
                         9405 GRAND DIVISION AVENUE
                         CLEVELAND, OH 44125


                         GAGE TROTT
                         275 YVONNE DR
                         YOUNGSTOWN, OH 44505


                         GAIGE GAIETTO
                         6585 BONETA ROAD
                         MEDINA, OH 44256


                         Galloway Anesthesia Associates, LLC
                         9500 S Dadeland Blvd
                         Ste. 200
                         Miami, FL 33156




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2685 of 3613
                         Galo Constante, MD
                         12400 Brantley Commons Ct. #101
                         Fort Myers, FL 33907


                         GANESH PANDEY
                         281 WHEELER STREET
                         AKRON, OH 44304


                         GANESHA RALPH
                         5412 KNELL AVE
                         BALTIMORE, MD 21206


                         GANIYU OLOFI
                         9626 BUTTON BUCK CIR
                         RANDALLSTOWN, MD 21133


                         GANIYU OLOFI
                         9626 BUTTON BUCK CIR
                         BOWIE, MD 20721


                         GAR'NEISHA LEWIS
                         816 WEST AVENUE A
                         BELLE GLADE, FL 33430


                         GARCY MOMPLAISIR
                         17392 SW 18TH ST
                         MIRAMAR, FL 33029


                         GARDENIA SOBERANIS
                         1300 REDFORD ST
                         HOUSTON, TX 77034


                         GARDENIA SOBERANIS
                         10706 DANIELLA DRIVE
                         HOUSTON, TX 77034


                         Gardens Radilogy Associates
                         6231 PGA Blvd., Suite 104 - Box 376
                         Palm Beach Gardens, FL 33418


                         GARETT FAULKENDER
                         7820 NW 30TH ST
                         HOLLYWOOD, FL 33024




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2686 of 3613
                         GARRET SENDELBACH
                         2933 NORTH TOWNSHIP RD 123
                         TIFFIN, OH 44883


                         GARRETT BASS
                         475 SHERMAN ST
                         AKRON, OH 44311


                         GARRETT BEST
                         111 N STAR ST NW
                         CARROLLTON, OH 44615


                         GARRETT CASE
                         190 EATON RIDGE DRIVE APT 310
                         NORTHFIELD, OH 44067


                         GARRETT CRICHLOW
                         9081 RAVENNA ROAD
                         TWINSBURG, OH 44087


                         GARRETT KEENE
                         4709 AVATAR LN
                         OWINGS MILLS, MD 21117-7401


                         GARRETT NOLAND
                         305 MAIN STREET
                         EUTAW, AL 35462


                         GARRETT SCHAFFER
                         5928 SPRING VALLEY CT
                         GALION, OH 44833


                         GARRETT THOMASON
                         3725 KETTERING CT. APT 302
                         FAIRBORN, OH 45324


                         GARRETT THOMASON
                         5541 OLD BLUE ROCK RD
                         #65
                         CINCINNATI, OH 45247


                         GARRETT WHITE
                         10014 PRIMROSE CIR
                         TWINSBURG, OH 44087




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2687 of 3613
                         GARRISON HORSEY
                         31283 CHRIST CHURCH RD
                         LAUREL, DE 19956


                         GARRY LEWIS
                         4004 WILKE AVE
                         BALTIMORE, MD 21206-5552


                         GARRY SJODIN
                         5817 WESLEYAN DRIVE
                         PO BOX C143
                         VIRGINIA BEACH, VA 23455


                         GARY GARCIA
                         5441 W 24TH AVE
                         APT 57
                         HIALEAH, FL 33016


                         GARY SIGGERS
                         1312 BURLESON STREET
                         CEDAR HILL, TX 75104


                         Gastrocare, LLP
                         3001 Coral hills Dr. #250
                         Pompano Beach, FL 33065


                         Gastrohealth, LLC
                         9500 S Dadeland Blvd., Suite 200
                         Miami, FL 33156


                         GASTROMED LLC
                         PO BOX 430955
                         107
                         MIAMI, FL 33156


                         GAVIN DUFFEY
                         2625 HILLBURN DR APT D
                         DALLAS, TX 75227


                         GAVIN LEWIS
                         403C DEDMOND
                         2500 WEST NORTH AVENUE
                         RANDALLSTOWN, MD 21133




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2688 of 3613
                         GAVIN LEWIS
                         403C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         GAVIN SCHOENLE
                         6808 SHADOWBROOK COVE
                         FORT WAYNE, IN 46835


                         GAYATRI SHRIKHANDE
                         55 FIR HILL
                         APARTMENT 5B6
                         AKRON, OH 44304


                         GAYATRI SHRIKHANDE
                         2220 HIGH STREET
                         APT# 520
                         CUYAHOGA FALLS, OH 44221


                         GAZMINE HENDERSON
                         8708 TONAWANDA DR
                         DALLAS, TX 75217


                         GEDEONA KOSOVA
                         12901 WINAGLE ROAD
                         HIRAM, OH 44234


                         GEETHIKA LAKSHMI YARRA
                         77 FIR HILL APT. 5B5
                         AKRON, OH 44304


                         GEETHIKA LAKSHMI YARRA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         GEETHIKA LAKSHMI YARRA
                         77 FIR HILL APT. 11B12
                         AKRON, OH 44304


                         GEETHIKA LIYANAGE
                         6537 DORR ST APT L35
                         TOLEDO, OH 43615




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2689 of 3613
                         Geisinger HealthSouth Rehab
                         PO Box 9271
                         Philadelphia, PA 19178


                         GENARO MALDONADO
                         8557 STEAMLINE CIRCLE
                         AUSTIN, TX 78745


                         GENE DANCER
                         1325 OAK KNOLL WAY
                         GRAND PRAIRIE, TX 75050


                         GENESIS GARCIA
                         12129 KNIGHT DR
                         BALCH SPRINGS, TX 75180-2931


                         GENESIS HILLARD
                         2989 SOVEREIGN DRIVE
                         CINCINNATI, OH 45251


                         GENESIS MARTIN
                         6950 NW 186TH ST. #317
                         MIAMI, FL 33015


                         GENESIS MCDANIELS
                         5817 WESLEYAN DRIVE
                         PO BOX A386
                         VIRGINIA BEACH, VA 23455


                         GENESIS RONDON OVALLES
                         232 2ND STREET
                         WILMER, TX 75172


                         GENESSIS GARZA
                         906 ARVANA STREET
                         HOUSTON, TX 77034


                         GENEVA HANNA
                         15820 NW 22 AVE
                         OPA LOCKA, FL 33054


                         GENEVA HANNA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2690 of 3613
                         GENEVIEVE MASTERS
                         7187 NORTON ROAD
                         HIRAM, OH 44234


                         GENICE SAUNDERS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Gennady Blanket
                         7100 Nova Dr.
                         Apt. 204
                         Fort Lauderdale, FL 33317


                         GENNADY BLANKET
                         7100 NOVA DRIVE
                         APT 204
                         DAVIE, FL 33317


                         GENNEH-BA YANCY
                         2109 PENTLAND DRIVE
                         BALTIMORE, MD 21234


                         GENNY CONTRERAS
                         4757 DORCHESTER MEWS
                         WEST PALM BEACH, FL 33415


                         GENOVEVA JARA
                         3297 CYPRESS LEGENDS CIR. APT 602
                         FORT MYERS, FL 33905


                         Gent Didi
                         1951 Columbia Pike
                         Apt. 41
                         Arlington, VA 22204-6144


                         GENT DIDI
                         5011 SENTINEL DRIVE
                         APT 67
                         BETHESDA, MD 20816


                         GENT DIDI
                         1951 COLUMBIA PIKE APT 41
                         ARLINGTON, VA 22204-6144




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2691 of 3613
                         GENYA COTHRAN
                         1519 BENNING ROAD,NE
                         WASHINGTON, DC 20002


                         GEOFFREY TAYLOR
                         700 LOCK ROAD
                         APT 66
                         DEERFIELD BEACH, FL 33442


                         GEORDY NGOUCHINGHE
                         7600 LYONS ROAD
                         COCONUT CREEK, FL 33156


                         GEORDYN GOUCHINGHE
                         7600 LYONS ROAD
                         COCONUT CREEK, FL 33156


                         GEORGE BAYLIS
                         270 EAST EXCHANGE STREET
                         APARTMENT 303C
                         AKRON, OH 44304


                         George Brown
                         4008 Clariton Dr.
                         Bowie, MD 20721-2121


                         GEORGE BROWN
                         4008 CLAIRTON DR
                         MITCHELLVILLE, MD 20721-2121


                         GEORGE CHEVALIER
                         15882 SW 14TH ST
                         PEMBROKE PINES, FL 33027


                         GEORGE HATCH
                         1010 BEAN RD
                         NORTHFIELD, VT 05663


                         GEORGE KIMUTAI
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         GEORGE POPE-REYES
                         1530 PENTRIDGE RD APT 309C
                         BALTIMORE, MD 21239-4023



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2692 of 3613
                         George Richards
                         7008 Glen Spring Rd
                         Windsor Mill, MD 21244


                         GEORGE RICHARDS
                         7008 GLEN SPRING ROAD
                         BALTIMORE, MD 21244


                         George S. Wong
                         2017 Pleasure House Rd.
                         Virginia Beach, VA 23455


                         George Sifain
                         10744 W Sample Rd.
                         Pompano Beach, FL 33065


                         GEORGE SIFAIN
                         10744 WEST SAMPLE RD
                         CORAL SPRINGS, FL 33065


                         George Smith
                         8 Rimfire Ct
                         Owings Mills, MD 21117


                         GEORGE SMITH
                         8 RIMFIRE COURT
                         OWINGS MILLS, MD 21117


                         GEORGE TZELALIS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         GEORGES CHERY
                         425 PETER PAN BLVD.
                         DAVENPORT, FL 33837


                         GEORGES CHERY
                         775 PELICAN COURT
                         KISSIMMEE, FL 34759


                         GEORGETTE BEATRICE OLINGA MBIDA
                         442 STONE SHADOW DR
                         BLACKLICK, OH 43004




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2693 of 3613
                         Georgia Properties Limited Partners
                         27500 Detroit Rd. #300
                         Westlake, OH 44145


                         GEORGIOS KOUTSOPODIOTIS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         GEOVANNIE EMBLETON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         GERALD APUGO
                         3922 ZURICH RD
                         RANDALLSTOWN, MD 21133


                         Gerald Coleman
                         1435 Lafayette Blvd.
                         Apt. 2
                         Norfolk, VA 23509


                         GERALD DEANGELIS
                         470 PROSPECT AVE #207
                         WEST ORANGE, NJ 07052


                         GERAMI STEWART
                         15 WARREN PARK DR APT C3
                         PIKESVILLE, MD 21208-5050


                         GERMAN MENDOZA
                         4299 NW 76 AVE
                         HOLLYWOOD, FL 33024


                         GEROME JAMES
                         707 E CHASE ST
                         BALTIMORE, MD 21202-4210


                         GERSON HERRERA
                         11378 OAKCENTER DRIVE
                         HOUSTON, TX 77072


                         GERTI BINEVA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2694 of 3613
                         GERTRIDE NORDE
                         835 NW 118TH ST
                         MIAMI, FL 33168-2330


                         GEYUNJIAN ZHU
                         2106 STONEHENGE CIR
                         AKRON, OH 44319


                         GHADEER ALBAZIE
                         55 FAIR HILL 44394
                         55
                         AKRON, OH 44304


                         GHANI MUHAMMAD
                         2910 PRESSTMAN STREET
                         BALTIMORE, MD 21216


                         GHASSAN ALZANBGI
                         261 ELIZABETH PARKWAY
                         AKRON, OH 44304


                         Giacomo Benvegnu
                         3768 Bellevue Rd.
                         Toledo, OH 43613


                         GIACOMO BENVEGNU
                         3768 BELLEVUE RD
                         TOLEDO, OH 43613


                         GIANCARLO DEGREGORIO
                         14318 LE CHALE DR
                         ORLANDO, FL 32837


                         GIANINNA TRIVINO
                         11005 TANYA ST.
                         MIAMI, FL 33156


                         GIANNA MCDONALD
                         1172 THE POINT DRIVE
                         WEST PALM BEACH, FL 33409


                         GIANNA PALMIERI
                         231 CARRIAGE BOULEVARD
                         PITTSBURGH, PA 15239




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2695 of 3613
                         GIANNI AVALOS
                         3000 NORTHSIDE BLVD, APT 1-424
                         APT 1-424
                         RICHARDSON, TX 75080


                         Gianni Caple
                         10002 Farrar Ct
                         Cheltenham, MD 20623


                         GIFT UWAGA
                         5 CLEMENTINE CT APT 3A
                         ROSEDALE, MD 21237-6886


                         GIHAN JANITH MENDIS IMBULGODA LIYANGAHAW
                         389 SHERMAN STREET .
                         APT 202
                         AKRON, OH 44311


                         GIIAN PINTRO
                         11297 SW 11TH ST
                         PEMBROKE PINES, FL 33025


                         GILBERT BETHEA
                         643 NE 114TH ST
                         MIAMI, FL 33161


                         Gilbert Leung, MD PA
                         888 NE 126th St.
                         Suite 101
                         Miami, FL 33161


                         GILLIAN MCMASTER
                         18168 QUINN ROAD
                         CHAGRIN FALLS, OH 44023


                         GILLY KAHN
                         4901 SW 35TH TERRACE
                         FT LAUDERDALE, FL 33312


                         GINA MAZZIOTTI
                         1926 N HOLLAND SYLVANIA RD
                         APT 50
                         TOLEDO, OH 43615




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2696 of 3613
                         GINA PANNETTI
                         11532 CLAY STREET
                         HUNTSBURG, OH 44046


                         GINA PATTISON
                         55 FIR HILL ST.
                         APT. 1D7
                         AKRON, OH 44304


                         GINA PATTISON
                         22 EAST EXCHANGE ST.
                         APT. 2087
                         AKRON, OH 44308


                         GINA PRIVETTE
                         2605 SARRINGTON CIRCLE
                         WINDSOR MILL, MD 21244


                         GINIA ROLLE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         GIOVANI AGUIAR
                         16 ACORN CIR APT 102
                         WINDSOR MILL, MD 21244


                         GIOVANI AGUIAR
                         16 ACORN CIR APT 102
                         TOWSON, MD 21286


                         GIOVANNA CALABRESE VILLANUEVA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Giovanna Ciocca, MD
                         7001 SW 97th Ave. #101
                         Miami, FL 33173


                         GIOVANNA PASCHOALIN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Giovanni Lawrence
                         1518 Stonewood Dr.
                         Baltimore, MD 21239



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2697 of 3613
                         GIOVANNI LAWRENCE
                         1518 STONEWOOD DR
                         BALTIMORE, MD 21239


                         GIOVANNI MEZA
                         8201 MOSSTREE DRIVE
                         ARLINGTON, TX 76001


                         GIOVANNY CIVIL
                         17890 WEST DIXIE HWY APT 502
                         MIAMI, FL 33160


                         GIOVANNY VISBAL
                         4982 SW 173 AVE
                         PEMBROKE PINES, FL 33029


                         GIRLA NOEL
                         4431 NE 1ST TERRACE
                         POMPANO BEACH, FL 33064


                         GISELLE BAHENA
                         253 SOUTH PIMA AVENUE APT 10
                         WEST COVINA, CA 91790


                         GISELLE CHAVEZ
                         11936 DOWNEY AVENUE
                         DOWNEY, CA 90242


                         GISSELLE CORTEZ
                         7322 RAVEHILL LANE
                         DALLAS, TX 75227


                         GISSELLE ORTIZ
                         11225 NW 44TH STREET
                         CORAL SPRINGS, FL 33065


                         GIULIANNA MELTZER
                         315 W 5TH ST
                         APT 406
                         LOS ANGELES, CA 90013-2526


                         GIULIO BRUNO-LOPEZ
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2698 of 3613
                         GIVANIA GRIFFIN
                         5126 NORTHWOOD DR
                         BALTIMORE, MD 21239-3429


                         GIVANIA GRIFFIN
                         1745 WAVERLY WAY
                         APT. A
                         BALTIMORE, MD 21239


                         GLADYS KANU
                         10004 RIVER WALK TER
                         UPPER MARLBORO, MD 20774-6090


                         Glen Ewing, III
                         4585 Isington Court
                         Apt. D
                         Columbus, OH 43232


                         Glen Rose Medical Center
                         1021 Holden St.
                         Glen Rose, TX 76043


                         GLEN'TERRIA COLEMAN
                         116 NW AVE G
                         BELLE GLADE, FL 33430


                         GLENESE RAMOS
                         7741 NW 16TH AVE
                         MIAMI, FL 33147


                         Glenn Boyer
                         1800 Baptist World Center Dr.
                         Apt. 12
                         Nashville, TN 37207


                         GLENN DALLAS BOOTH
                         355 EASTWOOD DRIVE
                         HUBBARD, OH 44425


                         GLENN MICHELMAN
                         28 RUSSELL ROAD
                         LONGMEADOW, MA 01106




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2699 of 3613
                         GLENN RUSHING
                         6740 RADCLIFFE DRIVE
                         ALEXANDRIA, VA 22307


                         GLENTERRIA COLEMAN
                         116 NW AVE G
                         BELLE GLADE, FL 33430


                         GLORIA BASIL
                         1120 N WESTWOOD AVE
                         APT 7110D
                         TOLEDO, OH 43607


                         GOANGSHIN JANG
                         182 MALLARD POINT DRIVE
                         APARTMENT 312
                         AKRON, OH 44319


                         GODSWILL OTONO
                         6617 ENGLISH OAK RD
                         PARKVILLE, MD 21234-6776


                         GODWIN IROKO
                         3308 CURTIS DR APT 201
                         SUITLAND, MD 20746-2651


                         GODWIN JOE
                         15701 ARCADE AVE
                         CLEVELAND, OH 44110


                         GOLDA SILVERMAN
                         955 NE 170TH ST #117
                         NORTH MIAMI BEACH, FL 33162


                         GONZALO ROSADILLA
                         16736 SAPPHIRE ISLE
                         WESTON, FL 33331


                         GONZALO VARGAS
                         19355 CYPRESS RIDGE TER. UNIT 704
                         LEESBURG, VA 20176


                         GONZALO VARGAS
                         19258 COTON HOLDINGS CT
                         LEESBURG, VA 20176



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2700 of 3613
                         GOODNESS IFEBIGH
                         5107 HARFORD RD
                         BALTIMORE, MD 21214


                         GOWRIPRIYA KRISHNAREDDY GARI
                         55 FIR HILL APT 2B5
                         AKRON, OH 44304


                         GOWRIPRIYA KRISHNAREDDY GARI
                         77 FIR HILL APT 11B5
                         AKRON, OH 44304


                         GP Jensen LP
                         6353 Center Dr.
                         Norfolk, VA 23502


                         GRACE ANDREWS
                         3639 KENT RD.
                         APT. 4
                         STOW, OH 44224


                         GRACE DRIVER
                         526 CANDLEWOOD DR
                         EDGEWOOD, MD 21040-2327


                         GRACE FORTIER
                         3204 GINGER DRIVE
                         APT D
                         TALLAHASSEE, FL 32308


                         GRACE LUTAT
                         16258 CLARIDON TROY ROAD
                         BURTON, OH 44021


                         GRACE MURRAY
                         1040 CHURCH HILL COURT
                         WOOSTER, OH 44691


                         Grace Mwangi
                         7 Fernsell Ct.
                         Apt. 3B
                         Rosedale, MD 21237-6948




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2701 of 3613
                         GRACE MWANGI
                         7 FERNSELL CT APT 3B
                         ROSEDALE, MD 21237-6948


                         GRACE NOCE
                         12264 OLD STATE ROAD
                         CHARDON, OH 44024


                         GRACE TWOREK
                         6650 SW 39TH STREET
                         APARTMENT # A4
                         DAVIE, FL 33314


                         GRACE WILSON
                         104 WALNUT STREET
                         CHAGRIN FALLS, OH 44022


                         GRACE YOUNG
                         8731 CORCORAN PL
                         CHESTERFIELD, VA 23832


                         GRACIE STORM
                         PO BOX 233
                         HARVEYSBURG, OH 45032


                         GRACY CRUMPTON
                         16401 NW 32 AVE
                         MIAMI, FL 33054


                         GRAHAM MITRO
                         1917 KEY ST APT L
                         MAUMEE, OH 43537


                         GRAHAM MURPHY
                         7828 ENGLAND DR
                         APT C
                         OVERLAND PARK, KS 66204-2423


                         GRAHAM RUBIN
                         3345 LANSMERE ROAD
                         SHAKER HEIGHTS, OH 44122


                         GRAND STRAND REG MED CTR
                         PO BOX 402724
                         MYRTLE BEACH, SC 29572



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2702 of 3613
                         Grand Strand Reg Med Ctr
                         809 82nd Pkwy
                         Myrtle Beach, SC 29572


                         GRANT KIPPENBROCK
                         19 HUCKLEBERRY HILL
                         APARTMENT #4
                         FORT MITCHELL, KY 41017


                         Grant Medical Center
                         111 S Grant Ave.
                         Columbus, OH 43215


                         GRANT MUDGE
                         106 HIDDEN DALE DRIVE
                         JOHNSTOWN, OH 43031


                         GRANT ORNDORFF
                         17366 WING ROAD
                         CHAGRIN FALLS, OH 44023


                         GRANT PEEBLES
                         5140 S HYDE PARK BLVD.
                         22A
                         CHICAGO, IL 60615


                         GRANT PHELAN
                         20573 HILL ROAD
                         SAEGERTOWN, PA 16433


                         GRANT RUSSELL
                         389 CATALINA DR.
                         NEWARK, OH 43055


                         Grassy Waters Inpat Svcs
                         8201 W Broward Blvd.
                         Fort Lauderdale, FL 33324


                         Graymont Equipment
                         1621 W Carroll Ave.
                         Chicago, IL 60612


                         GREATER FLORIDA ANESTHESIOLOGI
                         PO BOX 17426
                         CLEARWATER, FL 33762



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2703 of 3613
                         Greater Florida Anesthesiology
                         1901 Ulmerton Rd., Ste 450
                         Clearwater, FL 33762


                         Greater Toledo Urgent Care
                         4405 N Holland Sylvania Rd.
                         Toledo, OH 43623-1046


                         GRECIA MERCED
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         GRECIA SIERRA BANEGAS
                         11318 SW 161 PL
                         MIAMI, FL 33196


                         GREEN LEE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         GREENBAUM SHAREEN MISHAL
                         11011 Sheridan St., Ste 215
                         Hollywood, FL 33026


                         Greenbrier Obstetrics Gynecology PC
                         713 Volvo Pkwy, Suite 200
                         Chesapeake, VA 23320


                         GREENY VALBUENA
                         7563 COURTYARD RUN W
                         BOCA RATON, FL 33433


                         GREG COULTER
                         2402 BAIKAL LOOP
                         UPPER MARLBORO, MD 20774


                         GREGORY ANDERSON
                         2436 FULTON ST
                         TOLEDO, OH 43620


                         GREGORY BROOKS
                         2634 LAURETTA AVE
                         WESTMINSTER, MD 21158




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2704 of 3613
                         GREGORY BROOKS
                         2634 LAURETTA AVE
                         BALTIMORE, MD 21223


                         Gregory Brown
                         2679 Willow Glen Rd.
                         Hilliard, OH 43026


                         GREGORY BROWN
                         2679 WILLOW GLEN ROAD
                         HILLIARD, OH 43026


                         GREGORY BROWN
                         2679 WILLOW GLEN ROAD
                         COLUMBUS, OH 43026


                         Gregory Clay
                         102 Hickory Hollow Dr.
                         Antioch, TN 37013


                         GREGORY KASSON
                         388 W 1ST AVE.
                         COLUMBUS, OH 43201


                         GREGORY MATUSZYNSKI
                         272 ELGIN AVE
                         TOLEDO, OH 43605


                         GREGORY PARKER
                         12504 ARBOR DRIVE
                         ALSIP, IL 60803


                         Gregory Pontasch
                         9413 Valetta Dr.
                         Temperance, MI 48182


                         GREGORY PONTASCH
                         9413 VALETTA DR
                         TEMPERANCE, MI 48182


                         GREGORY RHODES
                         707 YORK RD.
                         APT. 3136
                         TOWSON, MD 21204




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2705 of 3613
                         Gregory Thomas
                         2303 Westfield Ave.
                         Baltimore, MD 21214


                         GREGORY THOMAS
                         2303 WESTFIELD AVE
                         BALTIMORE, MD 21214


                         GREGORY WILLIAMS, II
                         2575 SW 105 TERRACE
                         DAVIE, FL 33324


                         GRETA BURRY
                         373 CARROLL STREET SUITE 62
                         AKRON, OH 44325


                         GRETCHEN BURDO
                         6438 COVENTRY WAY
                         WATERVILLE, OH 43566


                         GRETCHEN SCHOTT
                         1065 LIBERTY LN NW
                         NORTH CANTON, OH 44720-8601


                         GRIFFIN SANDEROFF
                         305 BONNIE MEADOW CIR
                         REISTERSTOWN, MD 21136-6201


                         GRIFFIN SUKEL
                         270 NORTH MAIN STREET
                         CHAGRIN FALLS, OH 44022


                         GRIFFIN WHIMS
                         1604 APPLE VALLEY DRIVE
                         HOWARD, OH 43028


                         GRIFFITH LITTLEHALE
                         2708STRAUSSAVE
                         TOLEDO, OH 43606


                         GUANYUE RAO
                         3118C 22 E EXCHANGE STREET
                         AKRON, OH 44308




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2706 of 3613
                         GUELDA JOSIL
                         1270 NE 139TH ST APT 4
                         NORTH MIAMI, FL 33161-3445


                         GUENNA BOLINGER
                         5772 FOXBORO AVE. NW
                         CANTON, OH 44718


                         GUILHERME MILEGUIR
                         1010 SEMINOLE DRIVE, APT 809
                         FORT LAUDERDALE, FL 33304


                         GUNNAR KRAMER
                         139 SPRUCE ST.
                         MAHTOMEDI, MN 55115


                         GUODONG DENG
                         2220 HIGH ST.
                         APT 606
                         CUYAHOGA, OH 44221


                         GUOPENG FU
                         634 E BUCHTEL AVE APT 313
                         AKRON, OH 44304


                         GURMANN BOPARAI
                         6576 SHIPSLANDING AVE NW
                         CANTON, OH 44718


                         GUSTAVO BAUTISTA
                         8053 OLD JENNING ROAD
                         EDEN, NY 14057


                         GUSTAVO POLIDOR
                         850 N MIAMI AVENUE, APT 2003
                         MIAMI, FL 33136


                         GUSTAVO VEGA
                         9833 SW 94TH TERRACE
                         MIAMI, FL 33176


                         GWEN BAKER
                         3168 HOMMON RD
                         RAVENNA, OH 44266




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2707 of 3613
                         HAANESHA SMITH-JOHNSON
                         207D DALEY
                         2500 WEST NORTH AVENUE
                         REISTERSTOWN, MD 21136


                         HAANESHA SMITH-JOHNSON
                         207D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         HABIB DURODOLA
                         2110 NEWKIRK AVE APT 3F
                         BROOKLYN, NY 11226-7534


                         HABIBAT OLADOSU
                         4077 MCDOWELL LANE
                         LANDSDOWNE, MD 21227


                         HABIBAT OLADOSU
                         6649 COLLINSDALE RD
                         APT D
                         PARKVILLE, MD 21234


                         HADEN SHOLL
                         4862 S VILLAGE DR APT 3
                         TOLEDO, OH 43614


                         HADEN SOLMEN
                         535 STEWART AVENUE
                         SALEM, OH 44460


                         Hadi Berry, DO
                         18550 W Outer Dr
                         Dearborn, MI 48128


                         HADYN GOLDBERG
                         3038 LENNOX CT
                         LAMBERTVILLE, MI 48144


                         Hafez Rais Rohani
                         1880 Redwood Ave.
                         Akron, OH 44301




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2708 of 3613
                         HAFEZ RAIS ROHANI
                         1880 REDWOOD AVE
                         AKRON, OH 44301


                         HAIDONG ZHU
                         520 S HAWKINS AVE APT 1
                         AKRON, OH 44320


                         HAIFENG YE
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         HAIKEN DERMATOLOGY
                         310
                         FORT MYERS, FL 33912


                         HAILEY ADKINS
                         174 SOUTH DORSET ROAD
                         TROY, OH 45373


                         HAILEY KILPATRICK
                         812 GRAVIER ST.
                         APT. 1004
                         NEW ORLEANS, LA 70112


                         HAILEY TOPORCER
                         1230 JULIA DRIVE
                         WARREN, OH 44481


                         HAILEY WEICKS
                         10307 SOUTH HARVARD BOULEVARD
                         LOS ANGELES, CA 90047


                         HAILIANG JIN
                         3814 WYNDHAM RIDGE DRIVE
                         APARTMENT 206
                         STOW, OH 44224


                         HAILU KASSA
                         8824 BLAIRWOOD RD
                         B2
                         NOTTINGHAM, MD 21236




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2709 of 3613
                         HAIPEI LI
                         55 FIR HILL, APT 9B10
                         AKRON, OH 44304


                         HAIRSTON PRESSLEY
                         3439 HARWELL AVE
                         BALTIMORE, MD 21213


                         HAITAO ZHAO
                         685 SHERMAN STREET APT11
                         AKRON, OH 44311


                         HALA NUSEIRAT
                         3330 ARLINGTON AVE APT 3
                         TOLEDO, OH 43614


                         HALEE GROTHOUSE
                         629 LEONARD AVE
                         DELPHOS, OH 45833


                         HALEIGH HARRIS
                         4813 ALLEN COVE RD
                         LUNA PIER, MI 48157


                         HALEY ADAMS
                         11388 MADISON ROAD
                         HUNTSBURG, OH 44046


                         HALEY CHRISTANI
                         4385 APPLE ORCHARD
                         ROOTSTOWN, OH 44272


                         HALEY GOODBURN
                         6177 AVERY CROSSING BLVD
                         DUBLIN, OH 43016


                         HALEY HESS
                         7710 BROWN RD
                         CURTICE, OH 43412


                         HALEY PTSCHENEDER
                         5817 WESLEYAN DRIVE
                         PO BOX A158
                         VIRGINIA BEACH, VA 23455




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2710 of 3613
                         HALEY STEINBERG
                         315 NE 3RD AVE. APT. 904
                         APT. 301
                         FORT LAUDERDALE, FL 33301


                         HALEY STEVENS
                         3408 MIDDLESEX DR APT E
                         TOLEDO, OH 43606


                         HALIEGH REINOEHL
                         373 CARROLL ST, JAR ARENA WBB SUITE 62
                         AKRON, OH 44325


                         Halifax Medical Center
                         1041 Dunlawton Ave.
                         Port Orange, FL 32127


                         HALIM JOSEPH
                         3658 CLARENELL RD.
                         BALTIMORE, MD 21229


                         HALL MILES
                         P.O. BOX 1270
                         HARTVILLE, OH 44632


                         Hallandale Outpatient Surgical Cent
                         306 E Hallandale Beach Blvd.
                         Hallandale, FL 33009


                         HALLE HOVANCE
                         3952 WEST LAKE ROAD
                         CORTLAND, OH 44410


                         HALLE SOLOMON
                         2810 CENTER COURT DRIVE
                         WESTON, FL 33332


                         Hallee Fresco
                         9428 Lilac Dr.
                         PO Box 826
                         Forest Falls, CA 92339


                         HALLIE CAJUSTE
                         835 NW 130 ST
                         GOLDEN BEACH, FL 33160



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2711 of 3613
                         HALLIE CHAVEZ
                         4434 LINCOLN AVENUE
                         PARMA, OH 44129


                         HALLIE DOLIN
                         4320 BIRCHALL RD
                         TOLEDO, OH 43612


                         HALLIE DOLIN
                         7420 NIGHTINGALE DRIVE
                         APT.14
                         HOLLAND, OH 43528


                         HALONA DOBBINS
                         78 CORAL LN
                         CHILLICOTHE, OH 45601


                         HAMED HARRAZI
                         1192 ELLESMERE AVE
                         CUYAHOGA FALLS, OH 44221


                         HAMID KHATIBI
                         2579 W 235TH STREET APT.G
                         TORRANCE, CA 90505


                         HAMIDEH TARAJI
                         3501 ST. PAUL STREET, APT 634
                         BALTIMORE, MD 21218


                         HAMILTON HAUGH
                         9706 SOUTH 6TH AVENUE
                         INGLEWOOD, CA 90305


                         Hampton Roads Radiology Assoc
                         110 Kingsley Ln
                         Norfolk, VA 23505


                         HAMPUS AHLIN
                         6101 PALM TRACE LANDINGS DRIVE
                         BUILDING 7, UNIT 102
                         FORT LAUDERDALE, FL 33314


                         HAMZAH MALIK
                         615 SANDUSKY ST
                         DELAWARE, OH 43015



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2712 of 3613
                         HAMZAH RIZVI
                         4515 W. BANCROFT ST. UNIT 5
                         TOLEDO, OH 43615


                         HAN CHANG
                         9305 SW 77TH AVE
                         APT 230
                         MIAMI, FL 33156


                         HAN LIN
                         1296 BUCKINGHAM GATE BLVD
                         CUYAHOGA FALLS, OH 44221


                         HANDY PHYALL, JR.
                         7926 31 STREET
                         ROSEDALE, MD 21237


                         HANEEN AMAWI
                         3309 ARLINGTON AVE APT 30
                         TOLEDO, OH 43614


                         HANG SI
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         HANH PHAN
                         14 NGUYEN KIEM STREET
                         VINH CITY, NGHE AN, OH 00046


                         HANIPH ALINIAGERDROUDBARI
                         1350 N HOWARD ST.
                         APT 611
                         AKRON, OH 44310


                         HANK CLEGG
                         813 EUCLID AVENUE
                         TORONTO, OH 43964


                         HANLIN CHEN
                         55 FIR HILL APT3A1
                         AKRON, OH 44304


                         HANNA ROWELL
                         2125 CAMPUS RD
                         TOLEDO, OH 43606



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2713 of 3613
                         HANNAH ARISON
                         2541 STATION RD
                         MEDINA, OH 44256


                         HANNAH BACKUS
                         1703 PIONEER ROAD
                         GRANDBURY, TX 76049


                         HANNAH BAUGHMAN
                         6688 MEESE RD NE
                         ALLIANCE, OH 44601


                         HANNAH BENNETT
                         PO BOX 503
                         HIRAM, OH 44234


                         HANNAH BOEHM
                         1587 LEWIS DRIVE
                         LAKEWOOD, OH 44107


                         HANNAH CANGCO
                         6438 HARTWAIT STREET
                         BALTIMORE, MD 21224


                         HANNAH CHRISTOPHE
                         3301 COLLEGE AVENUE
                         FORT LAUDERDALE, FL 33314


                         HANNAH CLARK
                         5376 SR 514
                         GLENMONT, OH 44628


                         HANNAH CRAMER
                         535 PEPPERWOOD DRIVE
                         BRUNSWICK, OH 44212


                         HANNAH DAVIS
                         3731 SE 17TH AVE.
                         GAINESVILLE, FL 32641


                         HANNAH EVOLA
                         11340 PROSPECT RD
                         STRONGSVILLE, OH 44149




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2714 of 3613
                         HANNAH GIRLIE
                         2250 PERRYSBURG HOLLAND RD.
                         A5
                         MAUMEE, OH 43537


                         HANNAH GIVENS
                         13911 DREXMORE ROAD
                         CLEVELAND, OH 44120


                         HANNAH HENRY
                         150 COUSINS DR
                         CARLISLE, OH 45005


                         HANNAH HILTY
                         10767 RESERVOIR DRIVE
                         MANTUA, OH 44255


                         HANNAH HUNT
                         5817 WESLEYAN DRIVE
                         PO BOX C232
                         VIRGINIA BEACH, VA 23455


                         HANNAH HUNT
                         108 REED AVENUE
                         BROWNS MILLS, NJ 08015


                         Hannah Kanzig
                         13115 Schreiber Rd.
                         Cleveland, OH 44125


                         HANNAH KANZIG
                         13115 SCHREIBER RD
                         VALLEY VIEW, OH 44125


                         HANNAH KNOBLOCH
                         5802 MEADOWBROOK LANE
                         HILLIARD, OH 43026


                         HANNAH KOHLER
                         2140 TIMBERCREEK DR.
                         APT. A
                         TOLEDO, OH 43615




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2715 of 3613
                         Hannah Kohler-Blausey
                         2140 Timbercreek Dr.
                         Apt. A
                         Toledo, OH 43615


                         HANNAH LANE
                         5009 LUCAS PERRYSVILLE ROAD
                         PERRYSVILLE, OH 44864


                         HANNAH LOGLISCI
                         5715 MOSHOLU AVE APT 2B
                         BRONX, NY 10471-2229


                         HANNAH LUFT
                         11385 SOMERSET ROAD
                         THORNVILLE, OH 43076


                         HANNAH MANN
                         6007 GIDDINGS ROAD
                         ROOTSTOWN, OH 44272


                         HANNAH MCBRIDE
                         12215 MUMFORD ROAD
                         GARRETTSVILLE, OH 44231


                         HANNAH MISTIS
                         562 PHEASANT RUN
                         VIRGINIA BEACH, VA 23452


                         HANNAH PINEAULT
                         1151 RICHWOOD AVE
                         MORGANTOWN, WV 26505


                         HANNAH QUICKSELL
                         1317 FRENCHMEN ST.
                         NEW ORLEANS, LA 70116


                         HANNAH SABA
                         5700 KYLIE COURT
                         SYLVANIA, OH 43560


                         HANNAH SCHIMMOELLER
                         446 SHERMAN STREET APT 201A
                         AKRON, OH 44311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2716 of 3613
                         HANNAH SMITH
                         3021 PASCAL DR
                         BEAVERCREEK, OH 45431


                         HANNAH WAITE
                         7527 BRIARCLIFF PKWY
                         MIDDLEBURG HEIG, OH 44130


                         HANNAH WALDMAN
                         1512 DENISON DRIVE NW
                         WARREN, OH 44485


                         HANNAH WARD
                         116 EAST SECOND ST
                         GIRARD, OH 44420


                         HANNAH WARD
                         165 NORTH CHESTNUT AVENUE
                         NILES, OH 44446


                         HANNAH WITHROW
                         7633 SENECA TRL
                         TEMPERANCE, MI 48182


                         HANNIQUE ROBERTS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         HANPENG XU
                         9248 MEADOW LANDING CT
                         SYLVANIA, OH 43560


                         HANS APOLLON
                         15005 NE 6TH AVE #103
                         NORTH MIAMI, FL 33161


                         HANYANG ZHOU
                         2245 UNIVERSITY HILLS BLVDAPT 109
                         TOLEDO, OH 43606


                         HAO GUO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2717 of 3613
                         HAO GUO
                         80 N PORTAGE PATH
                         APT 8B5
                         AKRON, OH 44303


                         HAO ZHANG
                         38 S ADAMS ST APT 2
                         AKRON, OH 44304


                         HAORAN WANG
                         437 LOVISA STREET
                         AKRON, OH 44311


                         HAORAN XIA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         HAOWEI JIANG
                         55 FIR HILL STREET APT.4A1
                         AKRON, OH 44304


                         Hareendra G. Adhvarya, MD
                         7215 Old Oak Blvd. #A418
                         Cleveland, OH 44130


                         HARI POUDYAL
                         1220 WEST SANDUSKY STREET
                         FINDLAY, OH 45840


                         HARIHARAN RANGARAJAN
                         406 SUMNER STREET
                         APARTMENT A-1
                         AKRON, OH 44304


                         HARIHARAN RANGARAJAN
                         406 SUMNER STREET
                         APARTMENT B-6
                         AKRON, OH 44304


                         HARINI SRIDHARAN
                         268D, DEPOT
                         80 EAST EXCHANGE STREET
                         AKRON, OH 44308




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2718 of 3613
                         HARIS ALI
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         HARMONE CHATMAN
                         4535 LOCH LANE
                         SAN LEANDRO, CA 94578


                         HAROLD ANTOINE
                         3934 SADIE RD
                         RANDALLSTOWN, MD 21133-4011


                         Harold Lewis, DO PA
                         202 Lewis St.
                         Harrisburg, PA 17110


                         HAROLD PEIRRE LOUIS
                         1071 NW 101ST ST
                         MIAMI, FL 33150-1334


                         HARRIET BATTISTE
                         3204 SONATA COURT
                         STOCKTON, CA 95212


                         HARRISON ASOKUARAMI
                         8121 CHURCH LN
                         WINDSOR MILL, MD 21244-3210


                         HARRISON VONDERAU
                         23868 W RIM DR
                         COLUMBIA STATION, OH 44028


                         HARRISON ZEITLER
                         7969 HARROW CT
                         SYLVANIA, OH 43560


                         HARRY MOLYNEUX
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         HARRY TAYLOR
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2719 of 3613
                         HARSH DESAI
                         2126 ORCHARD LAKES PL APT 12
                         TOLEDO, OH 43615


                         HARSHAL GADE
                         55 FIR HILL ST APT 11B10
                         AKRON, OH 44304


                         HARSHAL GADE
                         55 FIR HILLS STREET
                         5A1
                         AKRON, OH 44304


                         HARUN MUSA
                         2069 MARTIN ROAD
                         MOGADORE, OH 44260


                         Harvey A. Frank, DC PA
                         1321 S Andrews Ave.
                         Fort Lauderdale, FL 33316


                         HASAN VARENCE
                         2847 BAINBRIDGE AVE
                         BRONX, NY 10458


                         HASAN VARENCE
                         2039 DENUNE AVE
                         COLUMBUS, OH 43211


                         HASANTHA HEMALI MALAVIPATHIRANA
                         634 E BUCHTEL AVE
                         APT 208
                         AKRON, OH 44304


                         HASHLIE THOMAS
                         4911 NW 11TH COURT
                         LAUDERHILL, FL 33313


                         HASHMATH FATHIMA
                         22 E ALANBROOKE COURT
                         TOWSON, MD 21204


                         HASIBAH WALKER
                         1870 PARK BLVD
                         CAMDEN, NJ 08103



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2720 of 3613
                         HASITHA BOTHENNA
                         389 SHERMAN STREET
                         APT #202
                         AKRON, OH 44311


                         Hassan Forney
                         2707 Merlot Ln
                         Annapolis, MD 21401-7438


                         HASSAN FORNEY
                         738 CRISFIELD WAY
                         ANNAPOLIS, MD 21401


                         HASSAN REAMES
                         406C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         HASSAN REAMES
                         302A DALEY
                         2500 WEST NORTH AVENUE
                         WINDSOR MILL, MD 21244


                         HASSAN REAMES
                         302A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         HASSAN SALEH
                         1648 COLLEEN CT
                         TOLEDO, OH 43614


                         Hassan Semann, MD
                         3065 Arlington Ave.
                         Toledo, OH 43614


                         HASSIBULLAH AGHBAR
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234


                         HASSIEM BROCKINGTON
                         8434 ALLENSWOOD RD
                         BALTIMORE, MD 21133




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2721 of 3613
                         Hau Thawng
                         1317 W Running Brook Rd.
                         Nashville, TN 37209


                         HAUVEMITH LABRANCHE
                         41 NW 190TH ST
                         MIAMI, FL 33169-4026


                         HAVEN COOK
                         7807 MARCHE LATERAL RD.
                         NORTH LITTLE ROCK, AR 72118


                         HAYDEN GLOVER
                         36550 CHESTER ROAD
                         APT. 4804
                         AVON, OH 44011


                         HAYDEN SPIES
                         16 PEPPER RIDGE RD
                         PEPPER PIKE, OH 44124


                         HAYLEE DUNAHAY
                         1907 UNIVERSITY BLVD
                         LIMA, OH 45805


                         HAYLEY HEATH
                         1911 GASTON ROAD
                         SKIPPERS, VA 23879


                         HAYLEY SCHERER
                         3794 MAGNOLIA DRIVE
                         BRUNSWICK, OH 44212


                         HCC Life Insurance Company
                         225 Town Park Dr.
                         Ste. 350
                         Kennesaw, GA 30144


                         HE HAO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         HE HU
                         77 FIRHILL TOWERS, 7B8
                         AKRON, OH 44304



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2722 of 3613
                         HE'QUIA HORNER
                         2311 13TH STREET NE
                         CANTON, OH 44705


                         HEALIX HEALTHCARE SERVICES LLC
                         3990 SHERIDAN ST
                         STE. 201
                         HOLLYWOOD, FL 33021


                         HEALTH CORE PHYSICAL THERAPY &
                         8198 S JOG RD.
                         SUITE 204-5
                         BOYNTON BEACH, FL 33472


                         Health Texas Provider Network
                         PO Box 844128
                         Dallas, TX 75284-4128


                         Healthcare Highways, Inc.
                         6300 Fallwater Trail, Ste. 120
                         The Colony, TX 75056


                         HealthSmart Benefits Solutions, Inc
                         PO Box 847972
                         Dallas, TX 75284-7972


                         HealthSmart Care Management
                         PO Box 842088
                         Dallas, TX 75284


                         HealthSmart Preferred Network
                         PO Box 846038
                         Dallas, TX 75284


                         Healthsouth Geisinger
                         2 Rehab Lane
                         Danville, PA 17821


                         HEALTHSTONE MEDICAL GROUP LLC
                         3700 WASHINGTON ST
                         HOLLYWOOD, FL 33021


                         Healthtexas Provider Network
                         PO Box 844128
                         Dallas, TX 75284-4128



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2723 of 3613
                         HEALTHY CARE PHYSICAL THERAPY
                         8198 S JOG RD
                         SUITE 204-5
                         BOYNTON BEACH, FL 33472


                         Heartplace PA
                         16980 Dallas Pakwy, Suite 200
                         Dallas, TX 75248


                         Heartwell, LLP
                         7400 SW 87th Ave., Suite 100
                         Miami, FL 33173


                         HEATH LAUX
                         7619 US ROUTE 127
                         CELINA, OH 45822


                         HEATHER CARNEGIE
                         17107 NORTH BAY ROAD
                         APT C406
                         SUNNY ISLES BEACH, FL 33160


                         HEATHER DANIELS
                         3939 GREENRIDGE DR
                         UNIONTOWN, OH 44685


                         HEATHER GOMEZ CARENO
                         5042 SW 163RD CT
                         MIAMI, FL 33185


                         HEATHER GUZMAN
                         19 ALBANS AVE
                         EWING, NJ 08618


                         Heather Husted
                         1104 Autumn Lakes Ct.
                         Apt. 105
                         Virginia Beach, VA 23451


                         HEATHER HUSTED
                         1104 AUTUMN LAKES CT
                         APT 105
                         VIRGINIA BEACH, VA 23451




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2724 of 3613
                         HEATHER KENT
                         9742 NW 7TH CIRCLE
                         APT. 817
                         PLANTATION, FL 33324


                         HEATHER MILOS
                         815 HOLLYVIEW DR
                         SHEFFIELD LAKE, OH 44054


                         Heather Voss-Hoynes
                         3785 Wiltshire Rd.
                         Chagrin Falls, OH 44022


                         HEATHER VOSS-HOYNES
                         3785 WILTSHIRE RD
                         MORELAND HILLS, OH 44022


                         HEATHER WILLIAMS
                         1510 W SANDPIPER CIRCLE
                         PEMBROKE PINES, FL 33026


                         Heatlcare Highways
                         6300 Fallwater Trail
                         Ste. 120
                         The Colony, TX 75056


                         HEBO DRAMOU
                         13 HOMBERG AVENUE
                         ESSEX, MD 21221


                         HECTOR ACOSTA CARRILLO
                         5204 NE 2ND CT APT. 3
                         MIAMI, FL 33137


                         HECTOR BEASON
                         7315 CARLYLE AVE, APT 13
                         MIAMI BEACH, FL 33141


                         HECTOR GARCIA
                         6945 NW 20 AVENUE
                         MIAMI, FL 33147


                         HECTOR HENRRIQUEZ
                         14875 PRAIRIE LAKE DR
                         PERRYSBURG, OH 43551



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2725 of 3613
                         HECTOR WILTZ JR
                         11760 SW 40TH ST.
                         MIAMI, FL 33175


                         HECTOR ZAYAS
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         HEENA THAKKAR
                         2801 W BANCROFT MS121
                         TOLEDO, OH 43606


                         HEIDI WIEGAND
                         12772 GIFFORD ROAD
                         OBERLIN, OH 44074


                         HELEN FRAZIER
                         4361 CLARKWOOD PARKWAY APT 508
                         WARRENSVILLE HEIGHTS, OH 44128


                         HELEN MARTINA MATHICHETTY ANTHUVAN
                         77 FIR HILL TOWERS 5B5
                         AKRON, OH 44304


                         HELEN MARTINA MATHICHETTY ANTHUVAN
                         77 FIR HILL TOWERS 11B12
                         AKRON, OH 44304


                         HELEN NEE
                         4625 W BARLIND DR
                         PITTSBURGH, PA 15227


                         HELENA TAMINSKI
                         51165 BALTREE DRIVE
                         SHELBY TOWNSHIP, MI 48316


                         Helix Urgent Care Lake
                         2720 - 10th Ave N
                         Lake Worth, FL 33461


                         HEMA RAVALI ADURI
                         77 FIR HILL TOWERS , APT: 6B5
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2726 of 3613
                         HEMAA KREE KUMAR
                         1335 OAK HILL CT APT 115
                         TOLEDO, OH 43614


                         HEMAA SREEKUMAR
                         3414 DORR ST APT 137
                         TOLEDO, OH 43607


                         HENDERSON MD FREDERIC L
                         1410
                         METAIRIE, LA 70002


                         Hendry Regional Medical Center
                         524 W Sagamore Ave.
                         Clewiston, FL 33440


                         HENG CHEN
                         65 PHEASANT WAY
                         SOUTH WINDSOR, CT 06074


                         HENRIETTA APPIAH
                         437 SUMNER STREET APT S1
                         AKRON, OH 44304


                         HENRIK TITTONEN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         HENRY BAER
                         264 PARK ST
                         NEW CANAAN, CT 06840-5712


                         HENRY BREZIAL
                         3105 NW 2ND ST
                         LAUDERHILL, FL 33311


                         HENRY ESTRADA
                         2002 ROCK RIDGE DR
                         HOUSTON, TX 77049


                         HENRY HERNANDEZ
                         289 E 64TH ST
                         HIALEAH, FL 33013-1046




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2727 of 3613
                         HENRY LORENZO
                         929 SW 143RD AVE
                         PEMBROKE PINES, FL 33027-6156


                         Henry Naddaf
                         4235 Secor Rd
                         Toledo, OH 43623


                         HENRY ONYEDUM
                         2312 CROSSETT RD
                         BALTIMORE, MD 21237-1462


                         HENRY SANNYASA
                         PO BOX 1006
                         HIRAM, OH 44234


                         HENRY SMITH
                         79 GLADYS COURT
                         OBERLIN, OH 44076


                         HERBERT HARDIN
                         6438 KOFFEL COURT
                         ELKRIDGE, MD 21078


                         HERBERT PITCHFORD
                         4224 IVANHOE AVE
                         BALTIMORE, MD 21212


                         Hershman Medical
                         13400 SW 120th St. #300A
                         Miami, FL 33173


                         HESHAM ELDESOUKY
                         459 SPICER STREET
                         APARTMENT 'A'
                         AKRON, OH 44311


                         HEYI LIANG
                         646 E. BUCHTEL AVE.
                         AKRON, OH 44304


                         HHCSI
                         5250 E US Hwy 36
                         Avon, IN 46123




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2728 of 3613
                         Hialeah Hospital
                         651 E 25th St.
                         Hialeah, FL 33013


                         Hibba Sumra
                         7128 Quail Lakes Dr.
                         Holland, OH 43528


                         HIBBA SUMRA
                         4430 N HOLLAND SYLVANIA RD
                         APT 1329
                         TOLEDO, OH 43623


                         HILARY ANYAELE
                         1411 GOODYEAR BLVD, #3
                         AKRON, OH 44305


                         HILARY GEFFRARD
                         18801 NE 3RD CT
                         APT 721
                         MIAMI, FL 33179


                         Hilary Glasser, Psyd
                         301 NW 84th Ave.
                         Fort Lauderdale, FL 33324


                         HILDA CHANYAU
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         HILLARY AJIFA
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         HILLARY BUTLER
                         7167 COBBLEDALE AVE. NW
                         NORTH CANTON, OH 44720


                         HILLARY NKRUMAH
                         604 BUSHYTAIL CT
                         FREDERICK, MD 21703-2247


                         Hillcrest Hospital
                         6780 Mayfield Rd.
                         Cleveland, OH 44124



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2729 of 3613
                         Hillsdale Hospital
                         168 S Howell St.
                         Hillsdale, MI 49242


                         HIMEL BARUA
                         685 SHERMAN STREET
                         APT 6
                         AKRON, OH 44311


                         HIMEL BARUA
                         543 E. BUCHTEL AVE APT 1
                         AKRON, OH 44304


                         HING YIP CHUNG
                         437 SUMNER STREET APT C
                         AKRON, OH 44304


                         Hip & Joint Spec of N Texas
                         6301 Harris Pkwy #300
                         Fort Worth, TX 76132


                         Hiram College
                         Attn: Deter Odom, CFO
                         11715 Garfield Rd.
                         Hiram, OH 44234-0067


                         Hiram College Health Center
                         Attn: Tricia Fincham
                         PO Box 67
                         Hiram, OH 44234


                         HIROSHI NIINA
                         13252 SW 119 TERR
                         MIAMI, FL 33186


                         HIRSH SHAH
                         7013 QUAIL LAKES DR
                         HOLLAND, OH 43528


                         HOANGHA DAO
                         3423 SCHNEIDER RD
                         TOLEDO, OH 43614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2730 of 3613
                         HODA NOURMOHAMMADI NAJAFABADI
                         647 SHERMAN ST.
                         AKRON, OH 44311


                         Hoffman Group
                         2 Berea Commons
                         Suite 10
                         Berea, OH 44017


                         Hoffman Park Emerg Phys, LLC
                         401 NW 42nd Ave.
                         Fort Lauderdale, FL 33317


                         HOHEBETH VEGA
                         8880 NW 99TH PATH
                         MEDLEY, FL 33178


                         HOLDEN PELZ
                         6340 N ELLISTON TROWBRIDGE RD
                         MARTIN, OH 43445


                         HOLDEN TINCHER
                         7285 JACKMAN RD
                         TEMPERANCE, MI 48182


                         HOLLY HOFFMAN
                         1812 LUKE DRIVE
                         STREETSBORO, OH 44241


                         HOLLY KNIGHT
                         6359 CHILTERN ROAD
                         CANAL FULTON, OH 44614


                         Holly Mazanec, FNP-C
                         444 W Exchange St.
                         Akron, OH 44302


                         Holly Noe
                         30422 Oleander Blvd.
                         Big Pine Key, FL 33043


                         HOLLY NOE
                         2262 ORLANDO ROAD
                         BIG PINE KEY, FL 33043




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2731 of 3613
                         HOLLY RIEGEL
                         26660 PLUMMER RD
                         WILLIAMSPORT, OH 43164


                         HOLLY THOMPSON
                         9506 COMMUNITY ROAD APT AB
                         WINDHAM, OH 44288


                         HOLLY WILKENS
                         3343 SANDY LANE
                         AVON, OH 44011


                         HOLLYWOOD DIAGNOSTICS CENTER
                         4224 HOLLYWOOD BLVD
                         HOLLYWOOD, FL 33021


                         Hollywood Eye Institute
                         11011 Sheridan St.
                         Ste. 215
                         Hollywood, FL 33026-1541


                         HOLLYWOOD REGIONAL SURGERY CEN
                         3475 SHERIDAN ST
                         SUITE 104
                         HOLLYWOOD, FL 33021


                         Holy Cross Emergency Physicians, PA
                         4725 N Federal Hwy
                         Fort Lauderdale, FL 33308-4603


                         Holy Cross Hospital
                         1500 Forest Glen Rd.
                         Silver Spring, MD 20910


                         Holy Cross Medical Group
                         PO Box 531866
                         Atlanta, GA 30353-1866


                         Holy Cross Urgent Care
                         1115 S Federal Hwy
                         Fort Lauderdale, FL 33318


                         HOMELINK
                         1111 W SAN MARNAN DR
                         Waterloo, IA 50702



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2732 of 3613
                         Homested Hospital
                         975 Baptist Way
                         Homestead, FL 33033


                         HONG QIN
                         2795 MACDUFF DR NW
                         NORTH CANTON, OH 44720


                         HONG WANG
                         9066 SW 73RD CT
                         APT1604
                         MIAMI, FL 33156


                         HONGDI CHEN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         HONGHE LIANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         HONGMIN YU
                         PO BOX 36565
                         CANTON, OH 44735


                         HONGMIN YU
                         7536 PEACHMONT AVE NW
                         NORTH CANTON, OH 44720


                         HONGMING GUO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         HONGSEN ZHAO
                         16401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054


                         HONGZHEN YANG
                         2865 NORTH HIGH STREET
                         #205
                         COLUMBUS, OH 43202




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2733 of 3613
                         HOOMAN ENAYATI
                         590 E BUCHTEL AVE, APT 22
                         AKRON, OH 44304


                         HOPAL MELBOURNE
                         3551 LYNDALE AVE
                         BALTIMORE, MD 21213


                         HOPBLAN PEREZ
                         1500 NW 24TH AVE
                         MIAMI, FL 33125


                         HOPE CASSEDAY
                         991 HARPSTER AVE
                         AKRON, OH 44314


                         HOPE MOODY-ZIMMERMAN
                         4531 PARK LN
                         DALLAS, TX 75220-2022


                         HORACE JOHNSON
                         6737 RADCLIFFE DRIVE
                         ALEXANDRIA, VA 22307


                         Horizons Counseling Services
                         5851 Pearl Rd, Ste. 305
                         Cleveland, OH 44130


                         HOSEAN MITTAL
                         14625 NE 4TH AVE
                         MIAMI, FL 33161


                         Hospital for Special Surg.
                         PO Box 29174
                         New York, NY 10087


                         HOSUK RHYU
                         580 PARKHILL DRIVE APARTMENT 15
                         AKRON, OH 44333


                         HOUSTON LONG
                         750 MULL AVE APT 1N
                         AKRON, OH 44313




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2734 of 3613
                         HOUSTON RADIOLOGY ASSOCIATED
                         6565 FANNIN ST DUNN 281
                         Houston, TX 77030


                         HSIAO-YING TANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         HSIAO-YING TANG
                         262 MALLARD POINT DR. APT 310
                         AKRON, OH 44319


                         HSIN-WEI SU
                         401 S. MAIN ST. #315A
                         AKRON, OH 44311


                         HUAIKUAN LI
                         6880 SW 44TH ST APT 209
                         MIAMI, FL 33155


                         HUAN ZHANG
                         1759 HAMPTON KNOLL DRIVE
                         AKRON, OH 44313


                         HUB Medical
                         1130 King Pointe Ct
                         Naperville, IL 60563


                         HUB MEDICAL LLC
                         1130 KINGS POINT CT
                         Naperville, IL 60563


                         HUGH CADE
                         2319 CHATHAM RD
                         AKRON, OH 44313


                         HUGH WASHINGTON
                         312 OKLAUNION
                         DALLAS, TX 75217


                         HUGO AGUILAR
                         152 DEEP HARBOR
                         GUN BARREL CITY, TX 75156




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2735 of 3613
                         HUGO VARGAS
                         974 HARBORTON DR
                         COLUMBUS, OH 43228


                         HUGUETTE XAVIER
                         7331 SHALIMAR STREET
                         MIRAMAR, FL 33023


                         HUI LI
                         2200 HIGH STREET
                         APT 458
                         CUYAHOGA FALLS, OH 44221


                         HUI TAO
                         591 EAST BUCHTEL AVE
                         APT T
                         AKRON, OH 44304


                         HUIYAN SHI
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Hulon Maeweathers
                         3272 S Senseney Cir.
                         Clarksville, TN 37042


                         HUMBERTO HENRIQUEZ
                         6112 40TH AVE
                         HYATTSVILLE, MD 20782-3012


                         HUNTER ANNE POSTIER
                         19950 SANTA FE TRL
                         LEAVENWORTH, KS 66048


                         HUNTER APESOS
                         6530 FIELDSON RD
                         DAYTON, OH 45459


                         HUNTER BURTT
                         8880 DAY AVE SW
                         NAVARRE, OH 44662


                         HUNTER CORNE
                         PO BOX 524
                         DECATUR, TN 37322



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2736 of 3613
                         HUNTER JENKINS
                         37418 HUNTERS RIDGE ROAD
                         SOLON, OH 44139


                         HUNTER KUHLMAN
                         121 N 5TH ST
                         WATERVILLE, OH 43566


                         HUNTER LLOYD
                         5817 WESLEYAN DRIVE
                         BOX A-536
                         VIRGINIA BEACH, VA 23455


                         HUNTER LOWRY
                         2505 MORNINGSTAR LANE
                         ARLINGTON, TX 76001


                         HUNTER MARKUS
                         1120 N WESTWOOD AVE APT 2418
                         TOLEDO, OH 43607


                         HUNTER OCONNOR
                         117 FIRST TERRACE
                         KEY LARGO, FL 33037


                         HUNTER PERRIN
                         10250 ELLA LN
                         PLEASANT LAKE, MI 49272


                         HUNTER ROCK
                         11215 BLOOM ROAD
                         GARRETTSVILLE, OH 44231


                         HUNTER ROCK
                         2000 HERTFORD DRIVE
                         PITTSBURGH, PA 15129


                         HUNTER ROWELL
                         107 JANIE ST
                         RUSKIN, FL 33570


                         HURBRELL HOLMES
                         8169 MEADE VILLAGE RD
                         SEVERN, MD 21144-2402




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2737 of 3613
                         HUSAM WAZIR
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         HUSSAIN ALNAJRANE
                         393 SUMMER ST, APT105D AKRON
                         AKRON, OH 44304


                         HUSSAIN ALNAJRANE
                         25 FRENCH MILL RUN, #23
                         CUYAHOGA FALLS, OH 44223


                         HUY NGUYEN
                         1701 STILLWATER DR
                         TECUMSEH, MI 49286


                         HUYNH NGAN
                         1816 N WESTWOOD AVE APT E
                         TOLEDO, OH 43607


                         HX Global, Inc.
                         1 International Plaza
                         Suite 550
                         Philadelphia, PA 19113


                         HYDIA ALLEN
                         2530 NW 159TH ST
                         MIAMI GARDENS, FL 33054


                         HYUNG MI KANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         HYUNJUN KIM
                         181-C, 80 E.EXCHANGE ST.
                         AKRON, OH 44308


                         I'JAE WEBB
                         8706 MEADOE HEIGHTS RD.
                         RANDALLSTOWN, MD 21133




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2738 of 3613
                         I'KAYLA FENNELL
                         2908 BIDEKER AVE
                         FORT WORTH, TX 76105


                         I'MESHA BRANCH
                         1431 BERT DRIVE
                         FORT MYERS, FL 33916


                         IAN ACEVEDO
                         2077 VININGS CIRCLE APT 1307
                         WEILLINGTON, FL 33414


                         IAN BEHM
                         668 LEESBURG STATION ROAD
                         VOLANT, PA 16156


                         IAN CRAWFORD
                         908 SNOWFALL SPUR
                         AKRON, OH 44313


                         IAN CROOK
                         2810 EAST COVE CT
                         MAINEVILLE, OH 45039


                         IAN JAMES
                         820 W BARRE ST
                         BALTIMORE, MD 21230-2403


                         IAN LYNCH
                         10716 CASTLETON TURN
                         UPPER MARLBORO, MD 20774


                         IAN MICHAEL ANDREWS
                         3500 MARIGOLD CT
                         APT 204
                         PALM BEACH GARDENS, FL 33410


                         IAN MONROE
                         4343 W BANCROFT ST APT 4C
                         OTTAWA HILLS, OH 43615


                         IAN MURPHY
                         8001 SUDER AVE
                         ERIE, MI 48133




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2739 of 3613
                         IAN MWANIKI
                         1947 NEW HAVEN DR.
                         BALTIMORE, MD 21221


                         IAN ROMANO
                         9340 OAK GROVE CIRCLE
                         DAVIE, FL 33328


                         IBRAHEEM EDU
                         7851 RIVERDALE RD APT 102
                         NEW CARROLLTON, MD 20784-4004


                         IBRAHIM ALSHAMMARI
                         4474 STATE ROUTE 43, APT 7
                         KENT, OH 44240


                         IBRAHIM PRIDE
                         2411 MONTEBELLO TERRACE
                         BALTIMORE, MD 21214


                         IBRAHIMA CAMARA
                         7880 TRIBUTARY LN
                         REYNOLDSBURG, OH 43068


                         IBRAHIMA KONE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         IBUKUN ODEKUNLE
                         1540 HYDE PARK AVENUE
                         AKRON, OH 44310


                         IBUKUN OLUKANNI
                         4092 MORSE CREEK COMMONS DRIVE
                         COLUMBUS, OH 43224


                         IBUKUN OLUKANNI
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         IBUKUNOLUWA OLADUNJOYE
                         3503 VISTA VERDE DRIVE
                         MITCHELLVILLE, MD 20721




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2740 of 3613
                         ICIS JOHNSON
                         12506 GUINEVERE RD
                         GLENN DALE, MD 20769-8942


                         IDA MARTIN
                         5933 WALNUT CIR APT S
                         TOLEDO, OH 43615


                         IDARA UDO-INYANG
                         80 E EXCHANGE ST
                         APT. 161-B
                         AKRON, OH 44308


                         IEC Group, Inc.
                         PO Box 7186
                         Boise, ID 83707


                         IEC Group, Inc.
                         dba AmeriBen / IEC Group
                         2888 W. Excursion Lane
                         Meridian, ID 83642


                         IESHA BUTLER
                         2 MERSEY CT APT F
                         ELLICOTT CITY, MD 21042


                         IESHA CHILDS
                         1423 EAST EAGER ST
                         BALTIMORE, MD 21205


                         IFECHUKWUDEL UDEAGBALA
                         5502 YORKSHIRE DRIVE
                         TEMPLE HILLS, MD 20748


                         IFEOMA MJUBIGBO
                         1120 N WESTWOOD AVE
                         APT 6105
                         TOLEDO, OH 43607


                         IFTEKHAR HASAN
                         685 SHERMAN ST
                         APT: 18
                         AKRON, OH 44311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2741 of 3613
                         IGNACIO DEL FRESNO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         IGNACIO ESTRADAS GOYA
                         3301COLLEGE AVE
                         FORT LAUDEARDALE, FL 33314


                         IGNACIO FERNANDEZ
                         6363 SAINT CHARLES AVENUE
                         NEW ORLEANS, LA 70118


                         IGNACIO GAVILANES
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         IGNACIO GAVILANES
                         437 SHERMAN
                         AKRON, OH 44325


                         IGNACIO GOMEZ
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         IGNACIO PUENTE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         IGNACIO STRADAS GOYA
                         3301COLLEGE AVE
                         FORT LAUDEARDALE, FL 33314


                         IGNACIO VELAZ
                         26 CHASE RD
                         THOMPSON, CT 06277-2802


                         IGOR PEREZ
                         16400 COLLINS AVE. APT 2543
                         SUNNY ISLES, FL 33160




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2742 of 3613
                         IGOR ZAPPAROLI DE SOUZA
                         405C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         IJAZ RASUL
                         130 Preston Executive Drive
                         Suite 102
                         CARY, NC 27513


                         IJEOMA EZIEFULA
                         5403 GEORGIA AVE NW
                         4931 N CAPITOL ST NE APT 31
                         WASHINGTON, DC 20011-6752


                         IJOO YOU
                         1957 WELLS CREEK RUN
                         AKRON, OH 44312


                         IKENNA AZUBIKE
                         11504 MARJORIE DRIVE
                         BOWIE, MD 20721


                         ILKE CELIK
                         1445 OAK HILL COURT APARTMENT 5
                         TOLEDO, OH 43614


                         Illinois Secretary of State
                         501 S. Second St., Rm. 351
                         Springfield, IL 62756


                         IMAN ASHRAF
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         IMAN BATISTE
                         6670 TRAQUAIR PL
                         DUBLIN, OH 43016


                         IMAN HEWITT
                         1816 LAWRENCE AVE
                         TOLEDO, OH 43606




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2743 of 3613
                         IMAN SAMANI
                         4124 S TERRACEVIEW STAPT 11
                         TOLEDO, OH 43607


                         IMANI BARNES
                         920 TRINITY AVE APT 5D
                         BRONX, NY 10456-7434


                         IMANI CARSON
                         9 FOUNTAIN RIDGE CIRCLE
                         PARKVILLE, MD 21234


                         IMANI HEMSLEY
                         539 25TH PL NE
                         WASHINGTON, DC 20002


                         IMANI HINTON
                         1235 BELMONT AVE
                         TOLEDO, OH 43607


                         IMANI HOWARD
                         76 M ST NW
                         WASHINGTON, DC 20001-1373


                         IMANI LASSITER
                         2300 22ND STREET SOUTH
                         SAINT PETERSBURG, FL 33712


                         IMANI LEWIS
                         5602 LOCH RAVEN BLVD.
                         BALTIMORE, MD 21239


                         IMANI MAHDI
                         101 ELM AVE BSMT
                         MOUNT VERNON, NY 10550-2314


                         IMANI STEPNEY
                         5768 GLASTON PL
                         COLUMBUS, OH 43232


                         IMANI WARREN
                         9918 KINGSBURY BLVD
                         CLEVELAND, OH 44104




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2744 of 3613
                         IMANI WILLIAMS
                         5716 MAPLEHILL RD
                         BALTIMORE, MD 21239-3244


                         IMANI WRIGHT
                         1143 SOUTHVIEW DRIVE
                         APT 302
                         OXON HILL, MD 20745


                         IMANI WRIGHT
                         4417 RENA RD APT 204
                         SUITLAND, MD 20746-3614


                         IMANIE EDWARDS
                         3502 FAIRVIEW AVE APT 5
                         BALTIMORE, MD 21216


                         IMONIE LEWIS
                         6507 EASTERN PKWY
                         BALTIMORE, MD 21214-1406


                         IMTIAZUD DIN
                         1744 N WESTWOOD AVE
                         TOLEDO, OH 43607


                         INA KIM
                         2553 PLUM LEAF LN APT B
                         TOLEDO, OH 43614


                         INAL SIBEKOV
                         16-38 MANDON PL
                         FAIR LAWN, NJ 07410


                         INDIA CURENTON
                         147 4TH AVE
                         ALIQUIPPA, PA 15001-3365


                         INDIA DEAHL
                         1519 RUXTON AVE.
                         BALTIMORE, MD 21216


                         INDIA PITT
                         4428 BLUE HERON WAY
                         BLADENSBURG, MD 20710




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2745 of 3613
                         INDIA ROBERTS-BANDOO
                         7825 MIRAMAR PARKWAY
                         MIRAMAR, FL 33023


                         INDIA SPENCER
                         1008 SEARAY CT
                         ABINGDON, MD 21009


                         INDIA WILLIAMS
                         1110ASTURIA WAY S.
                         SAINT PETERSBURG, FL 33705


                         INDIRA JACKSON
                         6335 MARTINS MILL RD
                         PHILADELPHIA, PA 19111-5321


                         INDIRA MUNROE
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         INDIRA MUNROE-FARRINGTON
                         1037 NW 81ST TERRACE
                         PLANTATION, FL 33322


                         INDIRAS KHATRI
                         1355 OAK HILL COURT APT 69
                         TOLEDO, OH 43614


                         INDRA SUBEDI
                         1227 BROOKVIEW DR APT 77
                         TOLEDO, OH 43615


                         INDYA JEFFERS
                         7604 GAMBIER DRIVE
                         UPPER MARLBORO, MD 20772


                         Infants and Children, PA
                         2141 Alternate A1A
                         Ste. 230
                         Jupiter, FL 33477


                         INFECTIOUS DISEASE DOCTORS, PA
                         PO BOX 802772
                         NEW YORK, NY 10003




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2746 of 3613
                         INFINNATIE ROW
                         553 STIRLING ST
                         PONTIAC, MI 48340


                         Infinnatie Rowe
                         553 Stirling St
                         Pontiac, MI 48340


                         Infusion Partners
                         3315 Centennial Rd.
                         Sylvania, OH 43560


                         INGABIRE BANGAMWABO
                         1419 HADWICK DR APT D
                         ESSEX, MD 21221


                         Ingenious Personalized Medicine, LL
                         6915 Tutt Blvd. #110A
                         Colorado Springs, CO 80923-3591


                         INGRID LOVOS
                         5194 SE PRIMROSE WAY
                         STUART, FL 34997


                         INGRID PUJOL
                         15519 SW 32ND TERRACE
                         MIAMI, FL 33185


                         INIGO CILLERO
                         3301 COLLEGE AVE
                         FORT LAUDERDALE, FL 33314


                         INNOCENT DEMSHEMINO
                         592 CARROLL STREET, APT 5
                         AKRON, OH 44304


                         Inova Alexandria
                         4320 Seminary Rd.
                         Alexandria, VA 22304


                         INPHYNET CONTRACTING SRV LLC
                         3360 Burns Rd
                         Palm Beach Gardens, FL 33410




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2747 of 3613
                         Inphynet Contracting Srv, LLC
                         3360 Burns Rd.
                         Palm Beach Gardens, FL 33410


                         Inphynet South Broward, LLC
                         PO Box 459077
                         Fort Lauderdale, FL 33345


                         Inst for Womens Health & Body
                         5507 S Congress, Suite 110
                         Lake Worth, FL 33462


                         Integrated Cell & Molecular Diag
                         6305 Ivy Ln, Suite 100
                         Greenbelt, MD 20770


                         INTEGRATED PAIN AND NEURO PAY
                         PO BOX 11951
                         NEW ORLEANS, LA 70115


                         Integrated Reg Lab Path Serv
                         5361 NW 33rd Ave.
                         Fort Lauderdale, FL 33309


                         Integrity Rehab
                         5302 Janelle Dr.
                         Killeen, TX 76549-5666


                         Intellirad Imaging, LLC
                         11750 SW 40th St.
                         Miami, FL 33175


                         INTERCOASTAL MEDICAL GROUP
                         943 S. Beneva Road Suite 306
                         SARASOTA, FL 34232


                         Intermountain Medical Center
                         5121 S Cottonwood St.
                         Salt Lake City, UT 84107


                         Internal Medicine West
                         2651 W Market St.
                         Akron, OH 44333-4200




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2748 of 3613
                         Internal Revenue Service
                         1111 Constitution Ave. NW #5480
                         Washington, DC 20224


                         IONA GABBIDON
                         3162 NE 166TH STREET
                         NORTH MIAMI BEACH
                         MIAMI, FL 33160


                         IONA ROTHFELD
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         IONUT GAVRIS
                         7370 MCLELLAN DR
                         WALTON HILLS, OH 44146


                         IRENE BONSU ACKERSON
                         648 E. BUCHTEL AVE
                         AKRON, OH 44304


                         IRENE NGO BISSEE
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234


                         IRENE RATEMO
                         1235 OAK HILL CT APT 240
                         TOLEDO, OH 43614


                         IRENE RIVERA
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         IRENE VITAKIS
                         7491 BERKELEY LN
                         NORTH ROYALTON, OH 44133


                         IRESHA SHAMINI KONARA MUDIYANSELAGE
                         389 SHERMAN ST
                         APT 101
                         AKRON, OH 44311


                         IRETIADE ADENIJI
                         610 SW 79TH AVENUE
                         NORTH LAUDERDALE, FL 33069



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2749 of 3613
                         Irite Adolphe Niamien Bi
                         5502 Ivanhoe Ave
                         Baltimore, MD 21212


                         IRITIE ADOLPHE NIAMIEN BI
                         5502 IVANHOE AVENUE
                         BALTIMORE, MD 21212


                         IRMA BONILLA
                         1888 SW 154TH AVE
                         MIRAMAR, FL 33027-4389


                         IRUNGU KARANGU
                         3144 RAVENWOOD AVENUE
                         BALTIMORE, MD 21213


                         IRVEEN SINGH
                         580 CLUB DRIVE
                         AURORA, OH 44202


                         IRVING JONES
                         5817 WESLEYAN DRIVE
                         PO BOX A364
                         VIRGINIA BEACH, VA 23455


                         IRWIN KING
                         1831 SW 65TH AVENUE
                         NORTH LAUDERDALE, FL 33068


                         ISA BOLLING
                         3605 SHADY REST RD
                         FORT WASHINGTON, MD 20744


                         ISAAC BEAULIEU
                         3750 LANDRY ROAD, LOT 36
                         SCOTT, LA 70583


                         Isaac Guzman
                         248 Summer St.
                         Apt. 1F
                         Passaic, NJ 07055


                         ISAAC MCKINNEY
                         2405 QUAIL MEADOW DRIVE
                         GROVE CITY, OH 43123



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2750 of 3613
                         ISAAC OPOKU-NKRABEA
                         3353 THORNAPPLE CIRCLE S
                         COLUMBUS, OH 43231


                         ISAAC WILLIAMS
                         8508 VILLAGE GREEN ROAD
                         ORLANDO, FL 32818


                         ISABEL CARUSO
                         3304 STANHOPE DR
                         TOLEDO, OH 43606


                         ISABEL EBEL
                         4371 NORTHWEST 62ND TERRACE
                         CORAL SPRINGS, FL 33067


                         ISABEL GONZALEZ
                         1870 SW 74TH AVE.
                         MIAMI, FL 33155


                         ISABEL GONZALEZ
                         10000 SW 68TH STREET
                         MIAMI, FL 33174


                         ISABEL PETKIEWSCZ
                         260 HICKORY HILL ROAD
                         CHAGRIN FALLS, OH 44022


                         ISABEL RIUSECH
                         15411 FM 2769
                         VOLENTE, TX 78641-9688


                         ISABELA DAROCHA
                         13927 SW 91ST TERRACE
                         APT. 13927
                         MIAMI, FL 33186


                         ISABELA LOPES
                         3300 NE 188 ST
                         AP909
                         AVENTURA, FL 33180


                         ISABELL HUTCHINS
                         537 WOODLAND DR
                         ROSSFORD, OH 43460



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2751 of 3613
                         Isabella Chalfant
                         233 Buttonwood Ct.
                         Columbus, OH 43230


                         ISABELLA COMPRIDO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         ISABELLA DILLON
                         1305 STEESE RD
                         UNIONTOWN, OH 44685


                         ISABELLA ECHEVERRI
                         1205 COUNTRY VIEW LN APT 9B
                         TOLEDO, OH 43615


                         ISABELLA EL-HASHEM
                         2013 PARKRIDGE AVE
                         BRENTWOOD, MO 63144-1635


                         ISABELLE FIGUEROA
                         5817 WESLEYAN DRIVE
                         PO BOX A49
                         VIRGINIA BEACH, VA 23455


                         ISABELLE GONZALES
                         14522 SAN ESTEBAN DRIVE
                         LA MIRADA, CA 90638


                         ISABELLE MIRANDA
                         104 ROBIN ROAD
                         CHEHALIS, WA 98533


                         ISABELLE PYRITZ
                         6 NEWCASTLE LANE
                         LINCOLNSHIRE, IL 60069


                         ISAIAH ALLEN
                         4805 WESTWOOD AVENUE
                         LITTLE ROCK, AR 72204


                         ISAIAH AVERHART
                         1740 WILLOW RD
                         SPRINGFIELD, OH 45502




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2752 of 3613
                         ISAIAH CROMARTIE
                         4417 KENTWELL PLACE
                         RALEIGH, NC 27604


                         ISAIAH DARRETT
                         3821 NORTHEAST 23RD PLACE
                         CAPE CORAL, FL 33909


                         ISAIAH DAVILLA
                         10616 WATCHFUL FOX DRIVE
                         AUSTIN, TX 78748


                         ISAIAH HEALY
                         5722 FOXGLOVE PLACE
                         COLUMBUS, OH 43082


                         ISAIAH HOLT
                         152 FRANKLIN ST
                         TRENTON, NJ 08611


                         ISAIAH JONES
                         3306 E NORTHERN PKWY
                         BALTIMORE, MD 21206-1622


                         ISAIAH JONES
                         132 EAST SCHOOL STREET
                         KENT, OH 44240


                         ISAIAH MATTHEWS
                         509 WINDJAMMER LN.
                         COLUMBIA, SC 29229


                         ISAIAH MCLIN
                         9523 KNIGHT CT
                         UPPER MARLBORO, MD 20772-9422


                         ISAIAH MOORE
                         23 STUART MILLS PLACE
                         BALTIMORE, MD 21228


                         ISAIAH NEWELL
                         707D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2753 of 3613
                         ISAIAH ROBINSON
                         3403 CLAIRE DR APT 201
                         SUITLAND, MD 20746-2507


                         ISAIAH RUTHERFORD
                         18 FOUR MILE RIVER ROAD
                         OLD LYME, CT 06371


                         ISAIAH SMITH
                         1016 CHARLES ST
                         LOGAN, OH 43138


                         ISAIAH SMITH
                         6515 AUTUMN WOODS TRAIL
                         DALLAS, TX 75232


                         ISAIAH TALLEY
                         818 ARCHER ROAD
                         BEDFORD, OH 44146


                         ISAIAH WEAVER
                         5655 PURDUE AVE APT A
                         BALTIMORE, MD 21239-2813


                         ISAMAR MORALES
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         ISATU KARGBO
                         1541 PENTRIDGE RD
                         BALTIMORE, MD 21239-4013


                         ISBEY CHICCO
                         9365 WEST 33RD AVENUE
                         HIALEAH, FL 33018


                         ISBEY CHICCO
                         16251 GOLF CLUB ROAD
                         WESTON, FL 33326


                         ISELLE CARDENAS
                         16401 NW 37TH AVE.
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2754 of 3613
                         ISELLE CARDENAS
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         ISHALLAR BRYANT
                         5272 PINE LAKE DR APT 1C
                         WESTERVILLE, OH 43081


                         ISHANI HETTIARACHCHI
                         1448 COLLEGE DR APT 12-4
                         TOLEDO, OH 43607


                         ISHMAEL ASAMOAH
                         656 E BUCHTEL AVE
                         AKRON, OH 44304


                         ISHMAEL THOMAS
                         35 STRAW HAT RD APT 1B
                         LAKE BLUFF, IL 60044


                         ISHMAEL THOMAS
                         35 STRAW HAT RD APT 1B
                         OWINGS MILLS, MD 21117


                         ISHTIAQUE ZAMAN
                         592 CARROLL STREET
                         APARTMENT 06
                         AKRON, OH 44304


                         ISHWOR GAUTAM
                         634 EAST BUCHTEL AVE. APT #311
                         AKRON, OH 44304


                         ISIAH ALSTON
                         8313 TELEGRAPH RD APT 261
                         ODENTON, MD 21113-1390


                         ISIAH ASHBURN
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         ISIOMA OKENIMKPE
                         282, EAST THORNTON STREET
                         AKRON, OH 44311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2755 of 3613
                         ISIOMA OKENIMKPE
                         1411 GOODYEAR BLVD,
                         APT #3
                         AKRON, OH 44305


                         ISIS MOODY
                         216-19 137 AVENUE
                         SPRINGFIELD GARDENS, NY 11413


                         ISIS DAVIS
                         114 DEAUVILLE AVENUE
                         TOME RIVER, NJ 08757


                         ISIS HARDEN
                         2640 MLK JR. DR. SW
                         #8207
                         ATLANTA, GA 30311


                         ISIS MOODY
                         216-19 137TH AVE.
                         JAMAICA, NY 11413


                         ISKINDER ARSANO
                         1746 TREETOP TRAIL
                         APT A
                         AKRON, OH 44313


                         Ismail Alhindi
                         1216 Sunbury Rd.
                         Columbus, OH 43210


                         ISMAIL ALHINDI
                         3710 FARNSWORTH HOUSE
                         COLUMBUS, OH 43219


                         ISMAIL IDOWU
                         1402 MARTIN DR
                         BALTIMORE, MD 21229


                         ISMAIL ISOWU
                         1402 MARTIN DR
                         BALTIMORE, MD 21229




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2756 of 3613
                         ISOBEL JONES
                         1120 N WESTWOOD AVE APT 7108
                         TOLEDO, OH 43607


                         ISOBEL JONES
                         2801 W BANCROFT
                         MS 513
                         TOLEDO, OH 43606


                         ISRAEL ADEOYE
                         11102 MAIDEN DR
                         BOWIE, MD 20720-3586


                         ISRAEL KPEKPENA
                         5642 WOODMONT AVENUE
                         APT. C
                         BALTIMORE, MD 21239


                         ISSA MAKHAMREH
                         3 SYMPHONY WOODS COURT
                         NOTTINGHAM, MD 21236


                         ISTIAQUE AHMED
                         195 WHEELER STREET
                         APT: 104
                         AKRON, OH 44304


                         ISTIAQUE AHMED
                         403 CROUSE ST. # U3
                         AKRON, OH 44311


                         ITAY FORKOSH
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         ITIGO ISLA
                         31 ISLAND DR.
                         KEY BISCAYNE, FL 33149


                         IVAH TUKPAH
                         8807 OAK TRAIL ROAD
                         JESSUP, MD 20794




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2757 of 3613
                         IVAH TUKPAH
                         10915 MELWOOD PARK PLACE
                         UPPER MARLBORO, MD 20772


                         IVAN JELEC
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         IVAN JELIC
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         IVAN NIKOLIC
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         IVANA DJORDJEVEC
                         3301 COLLEGE AVE
                         FORT LAUDERDALE, FL 33314


                         IVANA DJORDJEVIC
                         3301 COLLEGE AVE
                         FORT LAUDERDALE, FL 33314


                         IVANA FARRAIT
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         IVANA FARRAIT
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         IVANA MARIC
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         IVANIO MARTINEZ
                         1521 NW 59TH ST
                         MIAMI, FL 33142


                         IVANNA VILLANUEVA
                         7440 VISTALMAR ST.
                         CORAL GABLES, FL 33143




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2758 of 3613
                         IVETTE ALVAREZ
                         2630 SW 126 AVE
                         MIAMI, FL 33175


                         IVETTE HERNANDEZ
                         261 RINGLING STREET
                         HAMILTON, OH 45011


                         IVEY BROWN
                         1265 KITMORE RD
                         BALTIMORE, MD 21239-3405


                         Ivia J. Somerville
                         8110 Midlothian Tpke
                         Richmond, VA 23235


                         IVONNA BROOKS
                         820 BROOKRIVER DRIVE
                         APT 333
                         DALLAS, TX 75247


                         IVONNA BROWN
                         820 BROOKRIVER DRIVE, APT 333
                         DALLAS, TX 75247


                         IVONNA HAMPTON
                         8020 CONCORD CIRCLE
                         JACKSONVILLE, FL 32208


                         IYANA SIMMONS
                         226-06 56 AVENUE
                         BAYSIDE, NY 11364


                         IYANAH BROWN
                         70 RIDGEWOOD AVENUE
                         IRVINGTON, NJ 07111


                         IYANNA HARRIS
                         353 HOLLYWOOD AVE
                         HILLSIDE, NJ 07205


                         IYONA MCFADDEN
                         900 S GEORGE ST
                         YORK, PA 17403-3708




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2759 of 3613
                         IYONNA BAKER
                         245 SW 2ND ST
                         DEERFIELD BEACH, FL 33441


                         IZABEL NAUGLE
                         4 HIDDEN VALLEY DR APT 23
                         TOLEDO, OH 43615


                         J'AHMOR MARRISHOW
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         J'LA CARROLL
                         407 RIDGE RD SE
                         APT 101
                         WASHINGTON, DC 20019-3021


                         J'NAE WILLIAMS
                         112 W PLYMOUTH STREET
                         TAMPA, FL 33603


                         J'NAIA BAITY
                         3125 HARMON LANE
                         WINTER HAVEN, FL 33880


                         JA YUN KIM
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         JA'DARIUS SEGARS
                         2305 NW 195TH ST
                         MIAMI GARDENS, FL 33056


                         JA'KIMA LARRY
                         3601 E MOHAWK AVE
                         TAMPA, FL 33610


                         JA'NAIJA HARVEY
                         11911 GREENVILLE AVE. APT 3108
                         DALLAS, TX 75243


                         JA'QUAN MELVIN
                         607 KELVINGTON AVE
                         SALISBURY, MD 21801-9556



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2760 of 3613
                         JA-MES JONES
                         2533 ARUNAH AVE
                         BALTIMORE, MD 21216-4826


                         JABARI PERKINS
                         3086 BOCASTLE CT
                         REYNOLDBURG, OH 43068


                         JABARIA GAFFNEY
                         PO BOX 82
                         ARCHER, FL 32618


                         JABRAY FRANKLIN
                         5518 WOODMONT AVE
                         BALTIMORE, MD 21239


                         JABREIA WALSTON
                         203C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JABRIA CHILDS
                         2225 WEST 5TH AVENUE
                         HIALEAH, FL 33010


                         JABRIL BILLINGSLEY
                         5910 SOUTH KING DRIVE 3N
                         CHICAGO, IL 60637


                         JABYRON WEBB
                         300 PINE STREET NW
                         ATLANTA, GA 30313


                         JAC'QUES MORGAN
                         543 SAWTELLE AVE
                         SAN DIEGO, CA 92114


                         JACALYN DUNCAN
                         2923 ELSIE AVE
                         TOLEDO, OH 43613


                         JACE KOMMINSK
                         688 FALLSIDE LANE
                         WESTERVILLE, OH 43081




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2761 of 3613
                         JACE ROUNDTREE
                         708 KLING STREET
                         AKRON, OH 44311


                         JACE TURNER
                         3505 WEST PATEL COURT
                         MERIDIAN, ID 83646


                         JACELYN QUON
                         7411 WOODSHIRE LN
                         HOLLAND, OH 43528


                         JACELYN QUON
                         85-124 ALA WALUA ST APT E
                         WAIANAE, HI 96792


                         JACINTA PIKUNAS
                         857 FAIRFIELD DR
                         YOUNGSTOWN, OH 44512


                         JACK CAWLEY
                         2051 NE 25TH ST
                         LIGHTHOUSE POINT, FL 33064-7748


                         Jack Clark
                         3672 County Road 6-1
                         Delta, OH 43515


                         JACK CLARK
                         1222 COUNTY ROAD 6
                         DELTA, OH 43515


                         JACK MCCRACKEN
                         10701 WOODGATE LN
                         MONTGOMERY, OH 45242-3216


                         JACK RUBIN
                         6804 BALLANTRAE PLACE
                         DUBLIN, OH 43016


                         JACKIE GADEA
                         8761 SW 38TH STREET
                         MIAMI, FL 33165




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2762 of 3613
                         JACKIE URBAEZ
                         341 NW 84 ST
                         MIAMI, FL 33150


                         JACKLYN JOHNSON
                         4020 SW 58TH AVE
                         WEST PARK, FL 33023


                         JACKLYN JOHNSON
                         9020 SW 58TH AVE
                         WEST PARK, FL 33023


                         Jacklyn Stellway
                         5650 Pepertree Cir. W
                         Fort Lauderdale, FL 33314


                         JACKSON CRAWFORD
                         8262 OXFORD CHASE CIR NW
                         MASSILLON, OH 44646


                         Jackson Hospital and
                         1523 Pine St.
                         Montgomery, AL 36106


                         Jackson Memorial Hosp
                         1611 NW 12th Ave.
                         Miami, FL 33136


                         JACKSON ST. CLAIR
                         3609 CROYDON DR NW
                         CANTON, OH 44718


                         Jacksonville Orthopaedic Institute
                         2 Shircliff Way #300
                         Jacksonville, FL 32204


                         JACLYN DEBRUYNE
                         3509 WOODMONT ROADAPT 4
                         TOLEDO, OH 43606


                         JACLYN FORTNER
                         4321 JOHNSON ROAD
                         NORTON, OH 44203




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2763 of 3613
                         JACLYN JANSEN
                         4430 N HOLLAND SYLVANIA ROAD
                         APT 4231
                         TOLEDO, OH 43623


                         JACLYN KINSMAN
                         2941 DARLINGTON RD
                         TOLEDO, OH 43606


                         JACLYN MUELLER
                         2725 BRENTWOOD RD
                         BEXLEY, OH 43209


                         JACLYN PASH
                         13788 ROYAL SADDLE DR
                         CARMEL, IN 46032


                         JACLYN SIEFRING
                         10835 N STATE ROUTE 48
                         COVINGTON, OH 45318


                         JACOB AGENDIA
                         10000 TREETOP LN
                         LANHAM, MD 20706-2117


                         JACOB APPLEBY
                         6326 DORAL DRIVE NW
                         CANTON, OH 44718


                         JACOB CARPENTER
                         4096 WYANDOTTE WOODS BLVD
                         DUBLIN, OH 43016


                         JACOB COLLINSWORTH
                         5160 DRESDEN CT
                         CINCINNATI, OH 45238


                         JACOB DANIEL
                         357 LINCOLNSHRIE DR.
                         TROY, OH 45373


                         JACOB DUNCAN
                         6386 RING NECK DR
                         DAYTON, OH 45424




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2764 of 3613
                         JACOB EGNACE
                         U117 COUNTY ROAD 1
                         LIBERTY CENTER, OH 43532


                         JACOB GARRISON
                         240 SENTINEL COURT
                         OREGONIA, OH 45054


                         JACOB GOATLEY
                         1335 CROMLY CT
                         MAUMEE, OH 43537


                         JACOB GREENWOOD
                         5009 CENTENNIAL RD
                         SYLVANIA, OH 43560


                         JACOB HAMMYE
                         9502 MORGANHILL RD
                         SYLVANIA, OH 43560-9370


                         JACOB HASH
                         751 VINEYARD DRIVE, SUITE 401
                         BROADVIEW HEIGHTS, OH 44147


                         JACOB HOHEISEL
                         737 AUTUMN BRANCH RD
                         WESTERVILLE, OH 43081-3103


                         JACOB HUTCHERSON
                         2531 FOXFIRE ST NW
                         UNIONTOWN, OH 44685


                         Jacob Justinger
                         6055 Grainfield Dr.
                         Sylvania, OH 43560


                         JACOB JUSTINGER
                         2903 GODDARD RD
                         TOLEDO, OH 43606


                         JACOB KOLLMAN
                         8993 STATE ROUTE 44
                         RAVENNA, OH 44266




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2765 of 3613
                         JACOB LEADBETTER
                         400 IRIS LANE
                         SALINE, MI 48176


                         JACOB LEVY
                         8911 GRUMMORE CIRCLE
                         PIKESVILLE, MD 21208


                         Jacob Maier
                         5907 Wilber Ave.
                         Cleveland, OH 44129


                         JACOB MARVIN
                         18415 MIAMI-SHELBY ROAD EAST
                         SIDNEY, OH 45365


                         JACOB MERCIER
                         7856 WAGGONER TRACE DR
                         BLACKLICK, OH 43004


                         JACOB MONCHER
                         1908 LAKE FOREST DR
                         HURON, OH 44839


                         JACOB MORGAN
                         24367 HIGHWAY 193
                         LA FAYETTE, GA 30728


                         JACOB ONDASH
                         6993 NORTON RD
                         HIRAM, OH 44234


                         JACOB ROSQUIST
                         775 W. ROGER ROAD, LOT 156
                         TUCSON, AZ 85705


                         JACOB ROSQUIST
                         2802 NORTH CLOVERLAND AVENUE
                         TUCSON, AZ 85712


                         JACOB ROSS
                         510 GAGE ST
                         AKRON, OH 44311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2766 of 3613
                         JACOB SCHNALL
                         7006 DETROIT AVE. APT. C6
                         CLEVELAND, OH 44122


                         JACOB SECREST
                         495 BELLFREY DRIVE
                         WESTERVILLE, OH 43082


                         JACOB SIMMONS
                         334 OAK CREST
                         COPLEY, OH 44321


                         JACOB VAUGHN
                         2629 W VILLAGE DR
                         TOLEDO, OH 43614


                         JACOB VAUGHN
                         4470 HOLLY HILL DR
                         TOLEDO, OH 43614


                         JACOB VILLALTA
                         14986 BUNDYBURG ROAD
                         MIDDLEFIELD, OH 44062


                         JACOB WAGNER
                         1744 LARKSPUR DR
                         LYNDHURST, OH 44124


                         JACOB WILLIAMS
                         1943 CHERRYWOOD LANE
                         AKRON, OH 44312


                         JACOB WORRELL
                         8059 MILLWAY LOOP
                         POWELL, OH 43065-7393


                         JACOB WOYCKE
                         3748 FRONDORF AVE
                         CINCINNATI, OH 45211


                         JACOBO NIETO
                         635 SANTANDER AVE #2
                         CORAL GABLES, FL 33134




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2767 of 3613
                         JACQUALINE DESHAZO
                         7712 HILLSWAY AVE
                         PARKVILLE, MD 21234


                         JACQUEL PERRY
                         966 PINELAND DR
                         ROCKLEDGE, FL 32955


                         JACQUELINE ALSTON
                         365 ANTIETAM DRIVE
                         HAGERSTOWN, MD 21742


                         JACQUELINE BARNES
                         3503 SEDGEMOOR RD
                         BALTIMORE, MD 21207


                         JACQUELINE BLACK
                         9 TREMORE WAY
                         HOLLAND, OH 43528


                         JACQUELINE KRAFT
                         19273 OSMUS ST
                         LIVONIA, MI 48152-1570


                         JACQUELINE MILLER-HILT
                         4350 SOUTH WEST 56TH AVENUE
                         FORT LAUDERDALE, FL 33314


                         JACQUELINE MOENKHAUS
                         10623 TUDOR CIR
                         NORTH ROYALTON, OH 44133


                         JACQUELINE MOLCHAN
                         11735 LAKE AVE
                         APT 18
                         LAKEWOOD, OH 44107


                         JACQUELINE NELSON
                         314 W. ELM STREET
                         KENT, OH 44240


                         JACQUELINE ROSADO
                         321 NW 136 AVE.
                         MIAMI, FL 33182




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2768 of 3613
                         JACQUELINE VAQUERA
                         1120 N WESTWOOD AVE APT 2425
                         TOLEDO, OH 43607


                         JACQUELINE VAQUERA
                         3975 WOODLAND DR.
                         HIGHLAND, MI 48356


                         JACQUELYN KESLAR
                         130 E WATER ST
                         HUBBARD, OH 44425-1641


                         JACQUELYNN BARRERA
                         601 EAST ADOBE STREET
                         DEL RIO, TX 78840


                         JACQUELYNN BENNETT
                         6063 PARKDALE DR.
                         DALLAS, TX 75227


                         JACQUES KAIKAI
                         980 CROSS COUNTRY DRIVE EAST
                         WESTERVILLE, OH 43081


                         JACQUES YARBROUGH
                         2906 EAST 46TH STREET
                         CHATTANOOGA, TN 37407


                         JACQUEZ HUNN
                         813 STRATFORD WAY APT J
                         FREDERICK, MD 21701


                         JACQUITTA KNOWLES
                         2335 NW 86TH TERRACE
                         MIAMI, FL 33147


                         JADA ALPHONSE
                         295 EXCHANGE AVENUE
                         CALUMET CITY, IL 60409


                         JADA BAKER
                         4390 BEDFORD RD
                         JACKSONVILLE, FL 32207




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2769 of 3613
                         JADA BENDER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JADA BROWN
                         732 LAWSON AVE E
                         SAINT PAUL, MN 55106


                         JADA CHILDS
                         2966 NW 57 STREET
                         MIAMI, FL 33142


                         JADA CLARKE
                         5 CONTINENTAL CT APT 104
                         OWINGS MILLS, MD 21117


                         JADA CLARKE
                         5 CONTINENTAL CT APT 104
                         RANDALLSTOWN, MD 21133


                         JADA ENGLISH
                         6700 SW 20TH STREET
                         HOLLYWOOD, FL 33023


                         JADA FOX
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JADA HARRIS
                         6742 S ARTESIAN AVE
                         CHICAGO, IL 60629-1319


                         JADA LANGLEY
                         1816 CRESTVIEW RD
                         BALTIMORE, MD 21239


                         JADA LEWIS
                         832 PARK TRAIL VISTA
                         HOUSTON, TX 77019


                         JADA LEWIS
                         1700 EAST COLD SPRING LANE
                         BALTIMORE, MD 21251




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2770 of 3613
                         JADA MCGILL
                         1790 SE 20TH TERRACE
                         HOMESTEAD, FL 33035


                         JADA MITCHELL
                         8319 RIDGELY OAK RD
                         PARKVILLE, MD 21234


                         JADA MONTAQUE
                         4720 NW 11TH PL
                         LAUDERHILL, FL 33313


                         JADA MONTAQUE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JADA PELTIER
                         1113 GARFIELD STREET
                         WESTLAKE, LA 70669


                         JADA RUSS
                         4514 WIPPRECH ST. APT. 4
                         HOUSTON, TX 77026


                         JADA SAMUEL
                         5409 NEWTON STREET APT 1
                         HYATTSVILLE, MD 20784


                         JADA WILLIAMS
                         401A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JADA YORK
                         1960 NW 179 ST
                         MIAMI GARDENS, FL 33056


                         JADE BUCHANAN
                         2030 S STATE, APT 1406
                         CHICAGO, IL 60616


                         JADE BUTLER
                         9132 EL VERANO WAY
                         GILROY, CA 95020




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2771 of 3613
                         JADE DODGE
                         7507 INWOOD AVENUE
                         CATONSVILLE, MD 21228


                         JADE MCGINNIS
                         3837 SIMPSON STUART RD
                         DALLAS, TX 75241


                         JADE RICKS
                         2933 PRESBURY ST
                         BALTIMORE, MD 21216


                         JADEN SAYLES
                         8371 VICKSBURG DR
                         CINCINNATI, OH 45249


                         JADEN SLOVENSKY
                         4555 WEST HIGH STREET
                         MANTUA, OH 44255


                         JADEN TABLER
                         12656 CEDAR LAKE
                         VAN BUREN, OH 45889


                         JADIN BADER
                         3319 MAPLEWAY DR
                         TOLEDO, OH 43614


                         JAELYN MARSHALL
                         3320 18TH ST. SE
                         APT 301
                         WASHINGTON, DC 20020


                         JAELYN MASON
                         409 SPRING AVENUE
                         WASHINGTON COURT HOUSE, OH 43160


                         JAELYNN FINKLEA
                         82 HAMILTON AVE APT 40
                         YONKERS, NY 10705-2148


                         JAEVON HAMILTON
                         3809 W. 83RD STREET
                         CHICAGO, IL 60652




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2772 of 3613
                         JAEWOOK KIM
                         417 MARKET AVENUE NORTH
                         CANTON, OH 44702


                         JAH''KI ROBINSON
                         1510 E 33RD STREET
                         BALTIMORE, MD 21218


                         JAH'KIYRA MATHIS
                         2216 NW 6TH PL
                         FORT LAUDERDALE, FL 33311


                         JAH'VENE DAVIS-WILLIAMS
                         440 RICHMOND PARK E
                         APT 302C
                         RICHMOND HEIGHTS, OH 44143


                         JAH'VENE DAVIS-WILLIAMS
                         27600 CHARDON ROAD APT 572
                         WILLOUGHBY HILLS, OH 44092


                         JAHI OGBONNA
                         7305 RACE ST
                         PITTSBURGH, PA 15208-1518


                         JAHIEM JAMES
                         1275 KITMORE RD
                         APT C
                         BALTIMORE, MD 21239


                         JAHMERE CAMPBELL
                         255 TINSTONE DR
                         BALTIMORE, MD 21216


                         JAHMERE CAPBELL
                         255 TINSTONE DR
                         WESTMINSTER, MD 21158


                         JAHMIRA CROMARTIE
                         1502 N STILLMAN ST
                         PHILADELPHIA, PA 19121-3723




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2773 of 3613
                         JAHMON TAYLOR
                         407B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JAHNEVA CHAMBERS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JAHNEVA CHAMBERS
                         15210 N. W. 32ND AVE
                         OPA LOCKA, FL 33054


                         JAHNYRA SCATLIFFE
                         20159 NW 58TH COURT
                         HIALEAH, FL 33015


                         JAHSHYA SIMMONDS
                         16130 NW 37TH CT
                         OPA LOCKA, FL 33054


                         JAICHAUN DIGGS
                         233 N KENWOOD AVE
                         BALTIMORE, MD 21224-1209


                         JAIDEN STANLEY
                         1166 COUNTRY CREEK LN
                         TOLEDO, OH 43615


                         JAILA GLOVER
                         4502 SCENIC LAKE DR.
                         ORLANDO, FL 32808


                         JAILYN GILMORE
                         926 OVERLOOK DRIVE
                         JACKSONVILLE, FL 32211


                         JAIMIE CHEN
                         2256 PINE TOP CT
                         AKRON, OH 44319


                         JAIMIE FULLER
                         72 RIDGE ROAD
                         MIDDLETOWN, CT 06457




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2774 of 3613
                         JAIRED FYFFE
                         4940 NW 12TH STREET
                         LAUDERHILL, FL 33313


                         JAIYA SMITH
                         2120 NORTH GREEN ROAD
                         CLEVELAND, OH 44121


                         JAIYE AGBONAVBARE
                         9206 LEAHS LN
                         OWINGS MILLS, MD 21117-4833


                         JAIYER JINWRIGHT
                         41682 N. RABBIT BRUSH TRL
                         SAN TAN VALLEY, AZ 85140


                         JAKARRI PATTERSON
                         1901 NW 129TH ST
                         MIAMI, FL 33167


                         JAKAYLA JACKSON
                         309 AIRPORT ROAD
                         NATCHITOCHES, LA 71457


                         JAKE HOLZEMER
                         4415 MOCKINGBIRD LN
                         TOLEDO, OH 43623


                         JAKE KVISTAD
                         3165 GLANZMAN RD.APT. 5
                         TOLEDO, OH 43614


                         JAKE LININGER
                         102 LARIAT DRIVE
                         CANONSBURG, PA 15317


                         JAKE RUBIN
                         1691 WOODMERE DR
                         JACKSONVILLE, FL 32210-2231


                         JAKE SEVERSON
                         5731 KYLIE CT
                         SYLVANIA, OH 43560




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2775 of 3613
                         JAKEERAH DEVINE
                         3311 WALTERS LANE
                         APT. 003
                         DISTRICT HEIGHTS, MD 20747


                         JAKEL GIBSON
                         957 NW 3 TH TERR
                         FLAMINGO LODGE, FL 33034


                         JAKHELON WRIGHT
                         5710 WHITEBROOK DRIVE, APT 78724
                         AUSTIN, TX 78724


                         JAKIA ADAMS
                         6511 PARK ST
                         HOLLYWOOD, FL 33024


                         JAKIVIA SWANSTON
                         109 BRIARCREEK LANE
                         JACKSONVILLE, NC 28540


                         JAKOB GREEN
                         4217 SORREN COURT
                         COLUMBUS, OH 43230


                         JAKOB PAPP
                         5459 RIDGEWOOD ST
                         LORAIN, OH 44055


                         JAKOB WOODSIDE
                         406 WOODSIDE AVE NE
                         NORTH CANTON, OH 44720-2552


                         JAKOBI WIDENER
                         C/O STUDENT AFFAIRS
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JAKUB TODD
                         410 SHREWSBURY ST
                         HOLLAND, OH 43528


                         JALA SMITH
                         650 WEST 37TH
                         RIVIERA BEACH, FL 33404



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2776 of 3613
                         JALAINY LOPEZ
                         347 NW 53RD ST
                         MIAMI, FL 33127


                         JALAL BIRU
                         3400 MARLBROUGH CT
                         COLLEGE PARK, MD 20740


                         JALAYA SOLOMON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JALEECIA DUFF
                         5331 S. CORNELL
                         CHICAGO, IL 60647-5021


                         JALEEL STEVENS
                         4807 CATHERINE CT
                         CLINTON, MD 20735-2422


                         JALEN BOND
                         603 TEABERRY DRIVE
                         EDGEWOOD, MD 21040


                         Jalen Christian
                         8846 Deer Valley Dr.
                         Dayton, OH 45424-6472


                         JALEN CHRISTIAN
                         8846 DEER VALLEY DRIVE
                         DAYTON, OH 45424-6472


                         JALEN JONES
                         207 GRAND AVE
                         CHILLICOTHE, OH 45601


                         JALEN KIRKSEY
                         112 6TH STREET NW
                         MASSILLON, OH 44647


                         JALEN MCMILLAN
                         16235 NW 22ND AVE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2777 of 3613
                         JALEN MOORE
                         6288 HUDSON AVENUE
                         NORFOLK, VA 23502


                         Jalian Young
                         2 Maple Tree Dr.
                         Brighton, CO 80603-7810


                         JALIAN YOUNG
                         1700 EAST COLD SPRING LANE
                         BALTIMORE, MD 21251


                         JALIL HILL
                         27561 LOYOLA AVE
                         HAYWARD, CA 94544


                         JALISA HILL
                         260 SOTHWEST 56 AVENUE APT. 107
                         MARGATE, FL 33068


                         JALISA HILL
                         3571 NW 9TH COURT
                         FORT LAUDERDALE, FL 33311


                         JALISA NELSON
                         1439 S. AVERS APT. 1
                         CHICAGO, IL 60623


                         JALIYAH UNDERWOOD
                         3288 GLENCOVE ST
                         PORT CHARLOTTE, FL 33980


                         JALON ROBINSON
                         38 WASHINGTON COURT
                         LIVINGSTON, NJ 07039


                         JALYN DEVEREAUX
                         3924 BLUE GLADE DRIVE
                         CANAL WINCHESTER, OH 43110


                         JALYN HOWARD
                         508D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2778 of 3613
                         JAM'MESHA BRIGGS
                         859 NW 77TH STREET
                         MIAMI, FL 33150


                         JAMAAL BUNDY
                         9021 LITTLE STONE DR
                         FORT WASHINGTON, MD 20744-3616


                         JAMAAL LEDBETTER
                         9011 FOREST OAKS RD
                         OWINGS MILLS, MD 21117


                         JAMAAL LEVI
                         5314 PEERLESS AVE
                         BALTIMORE, MD 21216


                         JAMAAL WOMMACK
                         8 MILLSTONE RD
                         RANDALLSTOWN, MD 21133-1519


                         JAMACIA STRINGER
                         9900 SW 157TH TER
                         MIAMI, FL 33157


                         JAMAICA HUMPHREYS
                         15530 SW 300 ST.
                         HOMESTEAD, FL 33033


                         JAMAIYA PIERCE
                         4658 CEPEDA ST
                         ORLANDO, FL 32811


                         JAMAL BAGGETT
                         630 HARRISON ST
                         OAK PARK, IL 60304


                         JAMAL CHILDS
                         1423 EAST EAGER ST
                         BALTIMORE, MD 21205


                         JAMAL DAVIS
                         2830 7TH ST NW
                         CANTON, OH 44708




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2779 of 3613
                         JAMAL KIMBRUE
                         9610 SURRATTS MANOR DRIVE
                         CLINTON, MD 20735


                         JAMAL MCNEIL
                         11300 NE 2ND AVENUE
                         MIAMI, FL 33161


                         JAMAL MCNEIL
                         991 DOMONT AVENUE
                         BROOKLYN, NY 11208


                         JAMAL PARRAN
                         4916 ANNTANA AVE.
                         BALTIMORE, MD 21206


                         JAMAL POPE
                         7031 CONCORD RD
                         PIKESVILLE, MD 21208


                         JAMAR CRISS
                         10021 SW 218TH ST
                         BALTIMORE, MD 21216


                         JAMAR SMOAK
                         103 PLUMMER DR
                         SAINT MICHAELS, MD 21663-2900


                         JAMECIA HARRIS
                         19431 NW 30TH AVE
                         MIAMI GARDENS, FL 33056-2450


                         JAMEERAH MORANT
                         2305 ROGATE CIR UNIT 304
                         BALTIMORE, MD 21244-5715


                         JAMEKA CAREY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JAMERIAL HOOKS
                         7026 PONCE DE LEON AVENUE APT 3B
                         JACKSONVILLE, FL 32217




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2780 of 3613
                         JAMES ANDERSON
                         5380 HIGHWAY 56 SOUTH
                         CLINTON, SC 29325


                         JAMES BELMER
                         2085 FOUNTAIN STREET
                         FORT MYERS, FL 33916


                         JAMES BROSNAHAN
                         6567 TORINGTON DRIVE
                         MEDINA, OH 44256


                         JAMES BURKHART
                         665 MIDFIELD DR
                         MAUMEE, OH 43537


                         James Bush
                         3817 La Mesa Dr.
                         Fort Collins, CO 80524


                         JAMES BUSH
                         300 CLEVELAND STREET
                         AKRON, OH 44306


                         JAMES BUTLER
                         2837 ERDMAN AVE
                         BALTIMORE, MD 21213-1137


                         James C. Jackson & Assoc., LLC
                         720 Hunters Place
                         Prosper, TX 75078


                         JAMES CARTER
                         3770 WYNDHAM RIDGE DRIVE APT 103
                         STOW, OH 44224


                         JAMES CILIEN
                         7305 WOODRIDGE PARK DRIVE
                         4207
                         ORLANDO, FL 32818


                         JAMES COCHRAN
                         3614 NW 189 STREET
                         MIAMI GARDENS, FL 33056




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2781 of 3613
                         JAMES COPPENGER
                         3031 FARMDALE ROAD
                         AKRON, OH 44312


                         JAMES CROSS
                         433 NORTH RACCOON ROAD
                         AUSTINTOWN, OH 44515


                         JAMES DAVID
                         1012 BILLIE HOLIDAY CT
                         BALTIMORE, MD 21205


                         JAMES DAVID
                         1012 BILLIE HOLIDAY CT
                         BALTIMORE, MD 21216


                         JAMES DUGAN
                         2113 ORCHARD LAKES PLACE EAST
                         APT. 21
                         TOLEDO, OH 43615


                         JAMES ELLIOTT
                         84 MERSEY COURT
                         MENTOR, OH 44060


                         JAMES FALMER
                         18234 NW 40TH COURT
                         MIAMI GARDENS, FL 33055


                         JAMES FERNANDEZ
                         1140 STEEPLE CHASE CIR APT E1
                         TOLEDO, OH 43615


                         JAMES FONSECA
                         15723 PARKHOUSE DR
                         UNIT 74
                         FONTANA, CA 92336


                         JAMES FULTZ
                         5387 CARINA COURT
                         HILLIARD, OH 43026


                         JAMES GARCIA
                         3140 HIDDEN HOLLOW LANE
                         DAVIE, FL 33328



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2782 of 3613
                         JAMES GARDNER
                         1708 SWANSEA ROAD
                         BALTIMORE, MD 21239


                         JAMES GARRETT
                         22137 BALLARD CREEK DRIVE
                         CARROLLTON, VA 23314


                         JAMES GRANDOWICZ
                         805 HIGHLAND DR
                         ROSSFORD, OH 43460


                         JAMES HAIRSTON
                         4242 MAPLE PATH CIR
                         BALTIMORE, MD 21236-5560


                         JAMES HARIED
                         337 E LORRAINE AVE
                         BALTIMORE, MD 21218-4710


                         JAMES IKEGWU
                         6409 MAPLE AVE
                         BALTIMORE, MD 21206


                         JAMES IKEGWU
                         6409 MAPLE AVE
                         BALTIMORE, MD 21207


                         JAMES JONES
                         3110 CEDARHURST RD
                         BALTIMORE, MD 21214


                         JAMES KAMARA
                         7606 SEANS TER
                         LANHAM, MD 20706-1342


                         JAMES KING
                         7614 NW 15TH AVE
                         MIAMI, FL 33147


                         JAMES LANGFORD
                         6714 BAXTER AVENUE
                         CLEVELAND, OH 44105




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2783 of 3613
                         James M. Croak, DO, Inc.
                         28442 E River Rd., Ste. 111
                         Perrysburg, OH 43551


                         James McFarland
                         729 Cattail Dr
                         Harrisburg, PA 17111


                         JAMES MEDVED
                         8664 RIDGE RD.
                         WOOSTER, OH 44691


                         JAMES MITCHELL
                         8060 NORWICH COURT
                         PORT TOBACCO, MD 20677


                         JAMES MONSERRAT
                         9375 SW 78ST
                         MIAMI, FL 33173


                         James Monte, MD
                         51 Park W Blvd #200
                         Akron, OH 44320


                         JAMES MORGAN
                         272 WEST PARK AVENUE
                         COLUMBUS, OH 43223-1340


                         JAMES MORGAN
                         154 N WESTMOOR
                         COLUMBUS, OH 43204


                         JAMES MOSBY
                         2912 DUPONT AVE
                         BALTIMORE, MD 21215


                         JAMES PAPADIMOS
                         7546 RYMOOR CT
                         SYLVANIA, OH 43560


                         JAMES PRICE
                         2500 WEST NORTH AVE
                         BALTIMORE, MD 21215




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2784 of 3613
                         JAMES RICH, III
                         3927 CLARINTH RD
                         BALTIMORE, MD 21215-2405


                         JAMES SANCHEZ
                         380 GIRALDA AVE. APT. 607
                         CORAL GABLES, FL 33134


                         JAMES SCHWENDLER
                         83 KAVANAUGH DRIVE
                         MOGADORE, OH 44260


                         JAMES SEIFERT
                         9 HEDRICKS CT
                         PARKTON, MD 21120


                         JAMES SHIELDS, III
                         718 WILSON GREEN COURT
                         REISTERSTOWN, MD 21136


                         JAMES SHONUBI
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         JAMES SPATAFORA
                         8760 JOHNSON ST
                         HOLLYWOOD, FL 33024


                         JAMES STAMMEN
                         5138 BROOKFIELD LN
                         SYLVANIA, OH 43560


                         JAMES STEWART
                         5817 WESLEYAN DRIVE
                         PO BOX A99
                         VIRGINIA BEACH, VA 23455


                         JAMES TAYLOR
                         1007 N ROSEDALE ST
                         BALTIMORE, MD 21216-4233


                         JAMES TRUJILLO
                         616 SOUTH BARNETT AVENUE
                         DALLAS, TX 75211




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2785 of 3613
                         James W. McGlamery
                         115 Briar Lake Drive
                         Elyria, OH 44035


                         JAMES WALLACE
                         5966 WALNUT CIR APT D
                         TOLEDO, OH 43615


                         JAMES WALLACE
                         1177 TREETOP CT
                         TOLEDO, OH 43615


                         JAMES WARD
                         3330 NW 176ST
                         CAROL CITY, FL 33056


                         JAMES WILLIAMS
                         1245 OAK HILL CT APT 253
                         TOLEDO, OH 43614


                         JAMES YOUNG
                         407C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JAMESHA COCHRAN
                         3614 NW 189 STREET
                         MIAMI GARDENS, FL 33056


                         Jameson Cordell
                         621 Ebllenden Dr.
                         Peachtree City, GA 30269


                         JAMESON VEST
                         621 BELLENDEN DR
                         PEACHTREE CITY, GA 30269


                         JAMIA BARBER
                         4132 APPLE LEAF WAY
                         SUITLAND, MD 20746


                         JAMIE FERGUSON
                         1190 ADAM CT
                         HEATH, OH 43056




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2786 of 3613
                         JAMIE GROSS
                         179 OLIVE ST.
                         AKRON, OH 44310


                         JAMIE KELLER
                         52 DEERFIELD DR
                         HOLLAND, OH 43528


                         JAMIE LAIRD
                         2613 BOONE ST
                         BALTIMORE, MD 21218


                         JAMIE MATHIS
                         21597 BACCARAT LANE
                         UNIT 202
                         ESTERO, FL 33928


                         JAMIE RIVERA
                         3197 WEST 82ND STREET
                         CLEVELAND, OH 44102


                         JAMIE WILLIS
                         13245 GERMAN CHURCH ROAD
                         ATWATER, OH 44201


                         JAMIE WILSON
                         21597 BACCARAT LANE
                         UNIT 202
                         ESTERO, FL 33928


                         JAMIELA MILLER-ROBINS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JAMIELLE DAVIS
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         JAMIESON BROOKS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JAMIL ROBINSON
                         2915 JACKSON STREET APT. 12A
                         HOLLYWOOD, FL 33020



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2787 of 3613
                         JAMILA THOMPSON
                         1916 GREENBERRY ROAD
                         BALTIMORE, MD 21209


                         Jamilah Dennis
                         1530 Pentridge Rd
                         #104D
                         Baltimore, MD 21239


                         JAMILAH DENNIS
                         1415 N LINWOOD AVE
                         BALTIMORE, MD 21213-3824


                         JAMILL YOUNG
                         3800 NW 177TH ST
                         MIAMI GARDENS, FL 33055


                         JAMIQUA BROWN
                         1318 NW 15TH ST
                         FORT LAUDERDALE, FL 33311


                         JAMIQUE CAMPBELL
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JAMIR COLEMAN
                         955 WOODWARD AVE
                         LIMA, OH 45801


                         JAMISHA DOTSON
                         1063 DAMTA STREET
                         MEMPHIS, TN 38122


                         Jamison Auer
                         2412 Whitton Way
                         Virginia Beach, VA 23453


                         JAMONI BROCKINGTON
                         1342 PENTRIDGE RD
                         BALTIMORE, MD 21239-3944


                         JAMONTE POINTDEXTER
                         226 DECATUR
                         MEMPHIS, TN 38105




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2788 of 3613
                         JANAE ALLEN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JANAE BROOKS
                         3835 LYNDALE AVE
                         BALTIMORE, MD 21213-1938


                         JANAE GANAWAY
                         1203 KENWOOD RD
                         GLEN BURNIE, MD 21060-7014


                         JANAE JACKSON
                         5289 85TH AVE APT 401
                         NEW CARROLLTON, MD 20784-3200


                         JANAE ODENAT
                         1944 WALTMAN RD
                         EDGEWOOD, MD 21040-2338


                         JANAE SCOTT
                         319 HARGRAVE RD
                         TOLEDO, OH 43615


                         JANAE SMITH
                         10320 SW 15 ST
                         PEMBROKE PINES, FL 33025


                         JANAE SWINTON
                         1708 T STREET SE 401
                         WASHINGTON, DC 20020


                         JANAI EWINGS
                         4216 DANVILLE DR
                         TEMPLE HILLS, MD 20748


                         JANAI LANE
                         3436 CHRISTOPHER COURT
                         BALTIMORE, MD 21244


                         Janai Woods
                         1249 Gleneagle Rd.
                         Baltimore, MD 21239-2236




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2789 of 3613
                         JANAI WOODS
                         1249 GLENEAGLE RD
                         BALTIMORE, MD 21239-2236


                         JANAIRA BUSH
                         4423 S.W. 23RD STREET
                         WEST PARK, FL 33023


                         Janay Jackson
                         4618 Horrocks St.
                         Philadelphia, PA 19124-3117


                         JANAY JACKSON
                         4618 HORROCKS ST
                         PHILADELPHIA, PA 19124-3117


                         JANAY JOHNSON
                         3837 SIMPSON STUART RD
                         DALLAS, TX 75241


                         JANAY JONES
                         406 NW 84 TERRACE
                         EL PORTAL, FL 33150


                         JANAYA WILLIAMS
                         2535 HALL AVE.
                         STOCKTON, CA 95205


                         JANE HOFFMAN
                         2622 NORTHWOOD AVE
                         TOLEDO, OH 43606


                         JANE ONYAO
                         4120 BRIDGEWATER PARKWAY #302
                         STOW, OH 44224


                         JANE RAPP
                         2224 N SAINT JAMES PKWY
                         CLEVELAND, OH 44106


                         JANEA WILLIAMS
                         1079 CAMERON RD
                         BALTIMORE, MD 21212-4002




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2790 of 3613
                         Janee Bowie
                         5808 Cedonia Ave
                         Baltimore, MD 21206-2733


                         JANEE BUTLER
                         5203 AVENTURA BLVD
                         ORLANDO, FL 32839


                         Janefrances Obiajulu
                         1210 Brookview Dr.
                         Apt. 33
                         Toledo, OH 43615


                         JANEFRANCES OBIAJULU
                         1210 BROOKVIEW DR APT 33
                         TOLEDO, OH 43615


                         JANELL DOBRANSKY
                         5817 WESLEYAN DRIVE
                         PO BOX B458
                         VIRGINIA BEACH, VA 23455


                         JANELL ROWE
                         126 GREENWICH RD APT 12
                         RUNNEMEDE, NJ 08078


                         JANELLA CUA
                         2627 TAFT AVENUE
                         ORLANDO, FL 32804


                         JANELLE AUSTIN
                         4811 NW 18TH COURT
                         CITY OF SUNRISE, FL 33313


                         JANELLE COLES
                         5415 NELSON AVENUE
                         BALTIMORE, MD 21215


                         JANELLE ISAAC
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JANELLE TABB
                         8911 GOLDFIELD PL
                         CLINTON, MD 20735-2025



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2791 of 3613
                         JANELLE WAGNER
                         540 E PORTAGE TRAIL
                         APT 109B
                         CUYAHOGA FALLS, OH 44221


                         JANELYS PEREZ
                         6925 SW 16 STREET
                         MIAMI, FL 33155


                         JANESHA ALLEN
                         315 TOLERANCE COURT
                         MOUNT LAUREL, NJ 08054


                         JANESHIA MOLINE
                         7371 NORTH WEST 35TH STREET
                         APARTMENT 2
                         HOLLYWOOD, FL 33024


                         JANEVA SNELL
                         1618 HODGES CT
                         MARINA, CA 93933


                         JANGEL RIASCOS
                         4385 COUGAR VILLAGE DRIVE, APT 1
                         HOUSTON, TX 77204


                         JANGEL RISCOS
                         4385 COUGAR VILLAGE DR
                         APT 1
                         HOUSTON, TX 77204


                         JANICE CAMPBELL
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JANICE CAMPBELL
                         1517 N.W. 17 STREET
                         FORT LAUDERDALE, FL 33311


                         Janice N Young MD
                         3920 Via Del Rey, Suite 1
                         BONITA SPRINGS, FL 34134




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2792 of 3613
                         JANIECE STRANGE
                         9928 WILMINGTON AVE
                         LOS ANGELES`, CA 90002


                         JANISE SANDERS
                         2833 GATEHOUSE DR
                         BALTIMORE, MD 21207


                         JANISE SANDERS
                         3914 BONNER RD
                         BALTIMORE, MD 21213


                         JANISHA JOHNSON
                         33557 EDGEHILL DRIVE
                         FRANKLIN, VA 23851


                         JANIYA DELANEY
                         307 SOUTH HARRIS ST
                         BALTIMORE, MD 21216


                         JANKO BRELECIC
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JANKO BRLECIC
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JANNEH JOHNSON
                         3501 ENGLEMEADE RD
                         BALTIMORE, MD 21208-1506


                         JANNEL PALENZUELA
                         11780 SW 18 STREET
                         NO. 422
                         MIAMI, FL 33175


                         JANNIVA LEGISTE
                         674 LOOKOUT LAKES DR
                         JACKSONVILLE, FL 32220


                         JANUS BAEZ
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2793 of 3613
                         JAPOARYA BRADSHAW
                         162 BOOKER PLACE
                         PAHOKEE, FL 33476


                         JAPONECA COLLINS
                         760 MALIBUE BAY DRIVE
                         #306
                         WEST PALM BEACH, FL 33401


                         JAPONECA COLLINS
                         13875 NW 22ND AVE
                         APT #215
                         OPA LOCKA, FL 33054


                         Jaquan Butler
                         4434 Lord Loudoun Ct.
                         Upper Marlboro, MD 20772


                         JAQUAN BUTLER
                         4434 LORD LOUDOUN CT
                         UPPER MARLBORO, MD 20772


                         JAQUAN HUNTER
                         3901 W STATE ROAD 84
                         UNIT 206
                         DAVIE, FL 33312


                         JAQUASHIA THOMAS
                         435 EASY STREET
                         MERRITT ISLAND, FL 32953


                         JAQUAVIS DIXON
                         1120 S LOCUST AVE
                         SANFORD, FL 32771


                         JAQUELINE RAMIREZ
                         919 NW 2ND AVE
                         MIAMI, FL 33136


                         JAQUELINE RAMIREZ
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2794 of 3613
                         Jarae Gallmon
                         1700 E Cold Spring Lane
                         Baltimore, MD 21251


                         JARED BAZIL
                         10060 JAMESTOWN DRIVE
                         NORTH ROYALTON, OH 44133


                         JARED BEGGAGE
                         3719 12TH STREET NE APT 208
                         WASHINGTON, DC 20017


                         JARED BOBULSKI
                         706 STREAMVIEW DR
                         PERRYSBURG, OH 43551


                         JARED BRADLEY
                         6621 BONNIE RIDGE DR APT T2
                         BALTIMORE, MD 21209


                         JARED BUGGAGE
                         3719 12TH STREET NE APT 208
                         WASHINGTON, DC 20017


                         JARED DAVIES
                         224 WOODLAWN TER
                         HOLLIDAYSBURG, PA 16648


                         JARED DAVIS
                         146 VIA D ESTE
                         1007
                         DELRAY BEACH, FL 33445


                         JARED DUNCAN
                         142 BERRY DR
                         WILMINGTON, DE 19808-3616


                         JARED EVANS
                         806 ATALAN TRAIL
                         LIMA, OH 45805


                         JARED GOODMAN
                         333 ROLAND GOODMAN
                         JACKSON, MS 39212




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2795 of 3613
                         JARED LOUIE
                         7701 RACHAEL WHITNEY LANE
                         ALEXANDRIA, VA 22315


                         JARED MILLER
                         5227 CRAIG AVENUE NW
                         WARREN, OH 44483


                         JARED OING
                         1278 CEDAR WOOD WAY
                         UNIONTOWN, OH 44685


                         JARED OSLAKOVIC
                         8966 CEDAR BEND RD
                         SYLVANIA, OH 43560


                         JARED SPENCER
                         6476 BOOTH ROAD
                         RAVENNA, OH 44266


                         JARED WALTZ
                         14933 NOBIL AVE
                         MONROE, MI 48161


                         JARED WILSON
                         651 BROOKLEDGE COURT
                         NORTHFIELD, OH 44067-3086


                         JARED WRIGHT
                         4510 HAWKINS ROAD
                         RICHFIELD, OH 44286


                         Jarek Griffiths
                         728 Maple Dr.
                         Cincinnati, OH 45215


                         JAREK GRIFFITHS
                         728 MAPLE DR
                         CINCINNATI, OH 45215


                         JAREN GILLIAM
                         19731 SEMINOLE RD
                         EUCLID, OH 44117




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2796 of 3613
                         JARET BARCLAY
                         613 EAST FORD AVENUE
                         BARBERTON, OH 44203


                         JARET WALLAND
                         9331 WYANT DRIVE
                         MENTOR, OH 44060


                         JARIS FOREMAN
                         9792 MOUNTAIN LAUREL WAY APT 1C
                         LAUREL, MD 20723


                         JAROD STIFFUP
                         204B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JAROD STIRRUP
                         204B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JARRED CHORPENNING
                         13637 NATIONAL ROAD
                         THORNVILLE, OH 43076


                         JARRET RICHARDSON
                         107 ESST 37TH STREET
                         PATERSON, NJ 07514


                         JARRET SULLIVAN
                         5925 CADY ROAD
                         NORTH ROYALTON, OH 44133-6305


                         JARRET SULLIVAN
                         8203 COVINGTON AVE
                         CLEVELAND, OH 44129


                         JARRETT LIVAS
                         11301 OLD CISTERN LN
                         LAUREL, MD 20708-3059




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2797 of 3613
                         JARROD BENJAMIN
                         651 SW 109TH AVENUE
                         APT.#203
                         HOLLYWOOD, FL 33025


                         JARROD CALDWELL
                         625 STILLWATER PL
                         BOWIE, MD 20721


                         JARROD EDWARDS
                         5318 HILLEN ROAD
                         BALTIMORE, MD 21239


                         JARROD MARTIN
                         2308 PRIMROSE
                         MANSFIELD, TX 76063


                         JARROD MORAN
                         7432 PILOT KNOB AVE
                         LOUISVILLE, OH 44641


                         JARVIS DAVIS
                         1732 NW 3RD TER
                         APT #111
                         MIAMI, FL 33034


                         JARYANNA WARD
                         6009 BIG SPRINGS DRIVE
                         ARLINGTON, TX 76001


                         JASEAN BRAWNER
                         1221 CHAPELWOOD LANE
                         CAPITOL HEIGHTS, MD 20743


                         JASHANNA DAVIS
                         W DAFFODIL LANE
                         MIRAMAR, FL 33025


                         Jashua Freeman
                         3118 Sudlersville Rd.
                         Sudlersville, MD 21668


                         JASMIN BRADFORD
                         3122 LUGINE AVE
                         GWYNN OAK, MD 21207



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2798 of 3613
                         Jasmin Martin
                         2410 White Ave.
                         Nashville, TN 37214


                         JASMINE BOUIE
                         1652 RUXTON AVE
                         BALTIMORE, MD 21216


                         JASMINE BURGESS
                         7001 NW 16ST APT A-106
                         PLANTATION, FL 33313


                         JASMINE CHAPMAN
                         7132 BEXHILL ROAD
                         BALTIMORE, MD 21244


                         JASMINE CLARK
                         205C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JASMINE COOPER
                         6930 FORREST AVE
                         PHILADELPHIA, PA 19138-2004


                         JASMINE DANIEL
                         2644 SILVER HILL DRIVE APT 8
                         HIAWASSEE, FL 32818


                         JASMINE FLOWERS
                         977 W TENNYSON ROAD
                         HAYWARD, CA 94544


                         JASMINE FLOWERS
                         449 TYNELLA AVENUE
                         APT 30
                         MOUNTAIN VIEW, CA 94043


                         JASMINE FORD
                         504B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2799 of 3613
                         JASMINE FRANKS
                         4648 HAWKSBURY RD
                         WINDSOR MILL, MD 21244


                         JASMINE GOINS
                         652 W 189TH STREET
                         NEW YORK, NY 10040


                         JASMINE GUERRA
                         5004 AZTEC DRIVE
                         THE COLONY, TX 75056


                         JASMINE HOLLOWAY
                         9600 S FOREST
                         CHICAGO, IL 60620


                         JASMINE JONES
                         4411 NW 173RD DRIVE
                         CAROL CITY, FL 33055


                         JASMINE JOSEPH
                         160 LIVE OAK WOODS COURT
                         APT. 2C
                         DELTONA, FL 32738


                         JASMINE KAY
                         571 WYNDHOLME WAY
                         BALTIMORE, MD 21216


                         JASMINE KAY
                         571 WYNDHOLME WAY
                         BALTIMORE, MD 21229


                         JASMINE LAIRD
                         2502 EDGECOMBE CIR N
                         APT E
                         BALTIMORE, MD 21215


                         JASMINE LEW
                         4866 RICHMOND AVE
                         FREMONT, CA 94536-7352


                         Jasmine Long
                         979 Maumee Ave.
                         Mansfield, OH 44906



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2800 of 3613
                         JASMINE LONG
                         979 MAUMEE AVENUE
                         MANSFIELD, OH 44906


                         JASMINE MAXWELL
                         601D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21223


                         JASMINE MAXWELL
                         601D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JASMINE MCCORMICH
                         210 SOUTHRIDGE
                         EDGEWOOD, TX 75117


                         Jasmine Mooney
                         700 Ramsey St.
                         Nashville, TN 37206


                         JASMINE NEWMAN-GEE
                         603A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JASMINE PENN
                         900 WOODSON RD APT D
                         BALTIMORE, MD 21212


                         JASMINE PREZENKOWSKI
                         4009 DAN ROAD
                         MEDINA, OH 44256


                         JASMINE RAMOS
                         5200 NW 31ST AVE APT 32B
                         FORT LAUDERDALE, FL 33309


                         JASMINE RICHARDSON
                         1757 26TH AVENUE, APT 210
                         OAKLAND, CA 94601




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2801 of 3613
                         JASMINE ROSIAK
                         24 VAN BUREN AVENUE
                         CUYAHOGA FALLS, OH 44221


                         JASMINE ROWLES
                         5303 MORAVIA RD APT E
                         BALTIMORE, MD 21206-6151


                         JASMINE STANLEY
                         1928 GREEN WILLOW DR
                         FORT WORTH, TX 76134


                         JASMINE STEWART
                         5817 WESLEYAN DRIVE
                         PO BOX C217
                         VIRGINIA BEACH, VA 23455


                         JASMINE THOMAS
                         1895 S IVEY LANE
                         ORLANDO, FL 32811


                         JASMINE THOMAS
                         1861 BUCHANAN BAY CIRCLE
                         APT.104
                         EDGEWOOD, FL 32839


                         JASMINE THOMPSON
                         6101 NW 7TH AVE
                         APT. 405
                         MIAMI, FL 33127


                         JASMINE THOMPSON
                         11050 SW 197 STREET
                         #210
                         CUTLER RIDGE, FL 33157


                         JASMINE WILSON
                         152 SMITH ROCK DR
                         HOLLY SPRINGS, NC 27540


                         JASMINE WRIGHT
                         9826 BERNWOOD PL. DRIVE APT. 204
                         FORT MYERS, FL 33966




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2802 of 3613
                         JASMON HUDSON
                         4452 AIRPORT HWY APT 39
                         TOLEDO, OH 43615


                         JASMYN NEAL
                         7277 PARKERS FARM LANE
                         FREDERICK, MD 21703


                         JASMYNE UNSELD
                         1507 SAINT ALBANS LANE
                         ACCOKEEK, MD 20607


                         Jason Ain
                         5727 Tibaron Ln
                         Apt. 205
                         Toledo, OH 43615


                         JASON AIN
                         5727 TIBARON LN APT 205
                         TOLEDO, OH 43615


                         JASON ANDERSON, JR.
                         3205 HAMILTON AVE
                         BALTIMORE, MD 21214


                         JASON CLAY
                         3849 VAN DUSEN WAY
                         TOLEDO, OH 43606


                         JASON DAVIS
                         7439 FORREST AVENUE
                         PARKVILLE, MD 21234


                         JASON FISCHER
                         22311 SWAN ST. APT. 331
                         SOUTH LYON, MI 48178


                         JASON GROSSMAN
                         4042 LA SALLE AVE
                         CULVER CITY, CA 90232


                         JASON NETTLETON
                         3512 WYOGA LAKE ROAD
                         208
                         CUYAHOGA FALLS, OH 44224



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2803 of 3613
                         JASON NICHOLAS
                         3123 FAIRVIEW ROAD
                         GWYNN OAK, MD 21207


                         JASON NOE
                         30422 OLEANDER BLVD
                         BIG PINE KEY, FL 33043


                         JASON PEAK
                         510 25TH AVE S
                         SAINT PETERSBURG, FL 33705


                         JASON REMY
                         8340 SW 92 TERR
                         MIAMI, FL 33156


                         JASON SPERLING
                         1156 COUNTY ROAD F
                         SWANTON, OH 43558


                         JASON VALDEZ
                         8615 NW 30TH RD
                         MIAMI, FL 33147


                         JASPER FARRINGTON
                         15800 NW 42ND AVE
                         MIAMI GARDENS, FL 33054


                         JASPER FARRINGTON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JASPER ROBERSON-SCHULZ
                         255 LESTER AVE APT C
                         OAKLAND, CA 94606-1254


                         JASPER WILLIAMS
                         2829 THRUSH DR
                         DALLAS, TX 75181


                         JASPREET PAUL
                         615 SANDUSKY ST
                         DELAWARE, OH 43015




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2804 of 3613
                         JATARIA MOORE
                         1706 3RD AVE EAST
                         PALMETTO, FL 34221


                         JATAYA CALLAHAN
                         708 CLOUDYFOLD DR
                         PIKESVILLE, MD 21208


                         Jatoreon Walker
                         2605 S Virginia St.
                         Hopkinsville, KY 42240


                         JAVAN SHIELDS
                         1845 BEECHWOOD AVE N.E. APT2
                         NORTH CANTON, OH 44720


                         JAVARIS WELLS
                         6924 SOUTH LAFLIN
                         CHICAGO, IL 60636


                         JAVAUN ROSE
                         7207 25TH AVE
                         HYATTSVILLE, MD 20783


                         JAVAWNA WESET
                         2068 ADDISON RD SOUTH APT1
                         DISTRICT HEIGHTS, MD 20747


                         JAVAWNA WEST
                         5012 57TH AVE.
                         APT. A5
                         BLADENSBURG, MD 20710


                         JAVAWNA WEST
                         2068 ADDISON RD SOUTH APT1
                         DISTRICT HEIGHTS, MD 20747


                         JAVAYE SMITH
                         24250 BLACKSTONE ST
                         OAK PARK, MI 48237


                         JAVIER CASTRO
                         7194 W 3RD AVE
                         HIALEAH, FL 33014




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2805 of 3613
                         JAVIER ESQUIVEL
                         540 PORTAGE TRAIL
                         CUYAHOGA FALLS, OH 44221


                         JAVIER GONZALEZ
                         7601 E TREASURE DR APT 1022
                         NORTH BAY VILLAGE, FL 33141


                         JAVIER JIMENEZ
                         2566 CLEARVIEW CIRCLE
                         DALLAS, TX 75233


                         JAVIER LOPEZ
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         JAVIER MARTIN-FERNANDEZ
                         1865 BEACON HILL CIRCLE
                         APARTMENT 13
                         CUYAHOGA FALLS, OH 44221


                         JAVIER MAURICIO RINCON GOMEZ
                         6971 SW 19TH ST
                         NORTH LAUDERDALE, FL 33068


                         JAVIER RENDEROS
                         4404 SIERRA PLACE
                         TEMPLE HILLS, MD 20748


                         JAVION BREWSTER
                         1577 E, ELMORE AVE
                         DALLAS, TX 75216


                         JAVON ALEXANDER
                         565 VIRGINIA AVENUE
                         MIDLAND, PA 15059


                         JAVON ALLEN
                         8713 S. COLFAX
                         CHICAGO, IL 60617


                         JAVON NED
                         20921 44TH AVE W, APT F303
                         LYNNWOOD, WA 98036




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2806 of 3613
                         JAVON'TE BROMELL
                         2450 E HILLSBOROUGH AVE
                         APT 1315
                         TAMPA, FL 33610


                         JAVONN BRIGHT
                         6539 RIDGEBORNE DR
                         ROSEDALE, MD 21237-3895


                         JAVONTE COOPER
                         1425 NW 24TH AVE
                         FORT LAUDERDALE, FL 33311


                         JAVOULAEE GREEN
                         3339 KIDD STREET
                         NORTH LAS VEGAS, NV 89032


                         JAWAD MAHMOUD
                         4528 1/2 MONROE ST UPPR
                         TOLEDO, OH 43613


                         Jaxmine Jones
                         830 Union Blvd.
                         Apt. #208
                         Englewood, OH 45322


                         JAXSON SZABO
                         777 MORNING STREET
                         WORTHINGTON, OH 43085


                         JAY-ANN BRAVO-HARRIOTT
                         1120 N WESTWOOD AVE
                         APT 2402
                         TOLEDO, OH 43607


                         JAYA CHANDRA
                         1343 OAK HILL CT
                         UNIT 106
                         TOLEDO, OH 43614


                         JAYA MARTIN
                         3141 NORTHCHESTER PLACE
                         LITHONIA, GA 30038




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2807 of 3613
                         JAYA REID-JOHNSON
                         3245 PELHAM AVE
                         BALTIMORE, MD 21213


                         JAYACHANDRA KOLAPALLI
                         3414 DORR STREET
                         UNIVERSITY CIRCLE 411
                         TOLEDO, OH 43607


                         JAYANN BRAVOHARRIOTT
                         1120 N WESTWOOD AVE APT 2402
                         TOLEDO, OH 43607


                         JAYANTH AKULA
                         77 FIR HILL, 10B5
                         AKRON, OH 44304


                         JAYASAI JEYARAJAN
                         15 WALNUT CREEK DR
                         HOLLAND, OH 43528


                         JAYDA GWYN
                         100 CARVER LOOP APT 11G
                         APT 11G
                         BRONX, NY 10475-2936


                         Jayde Waller
                         4 Spindrift Cir.
                         Apt. E
                         Parkville, MD 21234-2342


                         JAYDE WALLER
                         4 SPINDRIFT CIR APT E
                         BALTIMORE, MD 21234-2342


                         JAYDEN BYRNE
                         36 HOMESTEAD DRIVE
                         BOARDMAN, OH 44512


                         JAYDEN DAVIS
                         1125 BLITHE ROAD
                         SPRINGFIELD, OH 45503-6121




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2808 of 3613
                         JAYDON MARTIN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JAYESH GUPTA
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         JAYKWAUN CLARK
                         1704 SCOTCH PINE DRIVE
                         BRANDON, FL 33511


                         JAYLA CROSS
                         5817 WESLEYAN DR.
                         BOX A443
                         VIRGINIA BEACH, VA 23455


                         JAYLA FUTCH
                         2028 W ROOSEVELT DR
                         MILWAUKEE, WI 53209


                         JAYLA FUTCH
                         6626 W VIENNA AVE
                         MILWAUKEE, WI 53216


                         JAYLA NICHOLAS
                         1811 FRANKFORD RD E
                         CARROLLTON, TX 75007


                         JAYLA NICHOLAS
                         675 WOODALE BOULEVARD
                         BATON ROUGE, LA 70806


                         JAYLAH LEE
                         413 E CASTLE HARBOUR DR
                         FRIENDSWOOD, TX 77546


                         JAYLAN WILKINS
                         4579 BRINDLEY DR
                         MEMPHIS, TN 38128


                         JAYLEN BAYLOR
                         808 HAMILTON BLVD
                         HAGERSTOWN, MD 21740




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2809 of 3613
                         JAYLEN MILLER
                         24710 COLUMBUS ROAD
                         BEDFORD HEIGHTS, OH 44146


                         Jaylen Murray
                         2826 Brampton Dr.
                         Cincinnati, OH 45251


                         JAYLEN MURRAY
                         2826 BRAMPTON DRIVE
                         CINCINNATI, OH 45251


                         JAYLIN CLINCH
                         5027 NW 5TH AVE
                         MIAMI, FL 33127


                         JAYLIN GARNER
                         3586 LUDGATE RD
                         SHAKER HEIGHTS, OH 44120


                         JAYLIN PERRY
                         7303 SHEILA LANE
                         CLINTON, MD 20735


                         JAYLN TOATLEY
                         4609 GOVERNOR KENT CT
                         UPPER MARLBORO, MD 20772-5901


                         JAYLON THRASH
                         4146 EAST 93RD STREET
                         CLEVELAND, OH 44105


                         JAYLUND HARRIS
                         881 MORGAN DAIRY ROAD
                         MILNER, GA 30257


                         JAYLYN THOMAS
                         1421 PARAGON PKWY
                         BIRMINGHAM, AL 35235-2622


                         JAYLYN WHITTLEY
                         3416 RUFUS STREET
                         FORT WORTH, TX 76119




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2810 of 3613
                         JAYNE EDWARDS
                         14105 CERRO VERDE DR
                         OCEAN SPRINGS, MS 39564-2565


                         JAYNELL SCOTT
                         58 THOMAS ST
                         ROCHESTER, NY 14605


                         JAYRELL CEPHAS
                         2053 N BENTALOU ST
                         BALTIMORE, MD 21216-3209


                         JAYSON KELLY
                         11465 SW 45TH COURT
                         APT 113
                         MIRAMAR, FL 33025


                         JAZ'MYNE FORT
                         846 SPRUCE ST
                         HAMMOND, IN 46324


                         JAZ'MYNE FORT
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JAZMAN BROWN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JAZMIN KNOX
                         7021 SW 24TH COURT
                         HOLLYWOOD, FL 33023


                         JAZMIN MOLINA
                         24651 SW 114TH PLACE
                         HOMESTEAD, FL 33032


                         JAZMINE EDGECOMB
                         2560 NW 139TH ST
                         APT 2
                         OPA LOCKA, FL 33054


                         JAZMINE IVERSON-FAIRFAX
                         5916 NASSAU RD
                         PHILADELPHIA, PA 19151-3524



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2811 of 3613
                         JAZMINE JONES
                         2247 UNIVERSITY HILLS BLVD
                         APT 202
                         TOLEDO, OH 43606


                         JAZMINE JONES
                         830 UNION BLV. APT #208
                         ENGLEWOOD, OH 45322


                         JAZMINE ROSAS
                         18613 SW 355 TERRACE
                         FLAMINGO LODGE, FL 33034


                         JAZMINE SCOTT
                         319 SAN JOSE DRIVE
                         TOLEDO, OH 43615


                         JAZMINE SMITH
                         2815 GWYNNS FALLS PKWY
                         BALTIMORE, MD 21216


                         JAZMYN AVERETTE
                         1702 RUXTON AVE
                         BALTIMORE, MD 21216


                         JAZMYN MOORE
                         242 FRANCES DR NW
                         ROANOKE, VA 24017-5028


                         JAZMYN WORTHY
                         3818 DREXEL DR
                         TOLEDO, OH 43612-1236


                         JAZMYNE JOHNSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JAZMYNE RUFFIN
                         3074 16TH VENUE SOUTH
                         SAINT PETERSBURG, FL 33712


                         JAZMYNE THOMAS
                         1405 EXPOSITION BLVD.
                         APT. 123
                         SACRAMENTO, CA 95815



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2812 of 3613
                         JAZMYNE THOMAS
                         2371 MOSSY BANK DR
                         APT#7
                         SACRAMENTO, CA 95833


                         JAZMYNN JAMES
                         8 ELLIS AVE APT 3
                         LONG BRANCH, NJ 07740


                         JAZZLYN YOUNG
                         1588 BASIL DR
                         COLUMBUS, OH 43227


                         JAZZMUN NORMAN
                         924 NATIONAL STREET
                         MEMPHIS, TN 38122


                         JE'LYNN GOULD
                         115 PARK AVENUE
                         GREENSBORO, MD 21639


                         JE'TAUN IRBY
                         2563 COLEBROOKE DR
                         TEMPLE HILLS, MD 20748


                         JEAN BELDUNORD
                         6095 SW 8TH ST
                         COCONUT CREEK, FL 33063


                         JEAN D'HAITI
                         5524 ARNOLD PALMER DR
                         APT 1128
                         ORLANDO, FL 32811


                         JEAN DORICE
                         520 NW 43RD AVE
                         PLANTATION, FL 33317


                         JEAN DORICE
                         1305 SW 81ST TERRACE
                         NORTH LAUDERDALE, FL 33068


                         JEAN DURE
                         10516 TRUXTON RD.
                         ADELPHI, MD 20783



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2813 of 3613
                         JEAN DURE
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         JEAN FERNANDEZ BREA
                         7235 NW 179 STREET APT#209
                         HIALEAH, FL 33015


                         JEAN LOZIER
                         15399 NE 6TH AVE
                         APT # 310
                         MIAMI, FL 33162


                         JEAN LOZIER
                         15399 NE 6TH AVE
                         MIAMI, FL 33162


                         JEAN PATRICK CALIXTE
                         7915 NW 50 STREET
                         LAUDERHILL, FL 33351


                         JEAN SOUTIEN
                         26820 SW 145TH AVE RD
                         APT K4
                         HOMESTEAD, FL 33032


                         JEANELLE BYRON
                         6701 ATLANTA ST
                         HOLLYWOOD, FL 33024


                         JEANETTE TAYLOR
                         7117 S. PAULINA ST
                         CHICAGO, IL 60636


                         JEANETTE WEST
                         2456 25TH STREET NE
                         CANTON, OH 44705


                         JEANKARLO NIETO
                         11314 SW 230 TERRACE
                         MIAMI, FL 33170


                         JEANKARLO NIETO
                         15600SW 106 LN APT 1007
                         MIAMI, FL 33196



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2814 of 3613
                         JEANNA HEURING
                         231 EASTHAMPTON DR
                         OREGON, OH 43616


                         JEANNE SANON
                         4573 BARCLAY
                         LAKE WORTH, FL 33463


                         JED QUACKENBUSH
                         325 HEATHER DRIVE SOUTH
                         NEWARK, OH 43055


                         JEDIDAH GAYLE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JEENA GRACE CHARLES
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JEFFERSON PEDIATRIC CLINIC
                         1111 Medical Center Blvd # N813
                         MARRERO, LA 70072


                         JEFFERY BEATTY
                         304 HUNT STREET
                         RANGER, TX 76470


                         JEFFERY BIANCHINI
                         8350 FAIRFAX DRIVE
                         STERLING HEIGHTS, MI 48312


                         JEFFERY JONES
                         1406 WALDROP DR.
                         LANCASTER, TX 75146


                         JEFFERY MURIEL
                         403A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JEFFLEY MICHEL
                         1330 SW 104 PATH APT. 7-210
                         MIAMI, FL 33174




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2815 of 3613
                         Jeffrey A. Steiner, MD PA
                         2245 N University Dr.
                         Hollywood, FL 33024


                         JEFFREY BROWN
                         4911 CEDAR AVE
                         PHILADELPHIA, PA 19143-2013


                         JEFFREY CLARK
                         4451 TELFAIR BLVD.
                         APT. 4041
                         CAMP SPRINGS, MD, MD 20746


                         Jeffrey Danes
                         2320 Riverfront Pkwy
                         Cuyahoga Falls, OH 44221


                         JEFFREY FABIEN
                         7521 RALEIGH STREET
                         HOLLYWOOD, FL 33024


                         JEFFREY HARRISON
                         2724 RIGGS AVE
                         BALTIMORE, MD 21216


                         JEFFREY HORNSBY
                         2117 BEECHCREEK LN
                         CINCINNATI, OH 45233-1702


                         JEFFREY JOSAMAR
                         15780 NE 15TH AVE
                         MIAMI, FL 33162


                         JEFFREY L MARKS MD
                         7390 NW 5th St Ste 7
                         PLANTATION, FL 33317


                         Jeffrey L. Horstmeyer, MD
                         3661 S Miami Ave., Ste. 209
                         Miami, FL 33133


                         JEFFREY LAPOINTE
                         2890 SW 73RD WAY
                         APT 1302
                         DAVIE, FL 33314



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2816 of 3613
                         JEFFREY LAPOINTE
                         3625 COLLEGE AVE
                         BOX #2037
                         FORT LAUDERDALE, FL 33314


                         JEFFREY LUBIN
                         321 SW 14TH ST
                         DANIA, FL 33004


                         Jeffrey M. Alexander, DC
                         1038 S Washington St.
                         Millersburg, OH 44654


                         JEFFREY MCCAUSLAND
                         6102 LUELDA AVENUE
                         PARMA, OH 44129


                         JEFFREY ROBB
                         30333 WOLFE ROAD
                         CIRCLEVILLE, OH 43113


                         JEFFREY SARMIENTO
                         4720 SHERIDAN STREET
                         UNIT #2
                         HOLLYWOOD, FL 33021


                         JEFFREY SCHULTHEIS
                         8805 STAFFORD DR
                         STRONGSVILLE, OH 44149


                         JEFFREY SHURMER
                         1131 BELLFLOWER TR.
                         WADSWORTH, OH 44281


                         JEFFREY SZOSDA
                         2907 BACK BAY DR
                         MAUMEE, OH 43537


                         JEFFREY SZOZDA
                         2907 BACK BAY DR
                         MAUMEE, OH 43537


                         JEFFREY WATSON
                         1379 E INTERSTATE 30, APT E201
                         GARLAND, TX 75043



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2817 of 3613
                         JEFFREY XIE
                         4243 W BANCROFT ST APT 105E
                         TOLEDO, OH 43615


                         JELENA SLIJEPCEVIC
                         393 SUMNER STREET
                         UNIVERSITY EDGE 2-202A
                         AKRON, OH 44304


                         JELONIA RUMPH
                         173 W. 20TH ST
                         APOPKA, FL 32703


                         JEMANDARI HERRON
                         779 PAVILION DR.
                         FAIRFIELD, CA 94534


                         JEMARULIN SUGGS
                         1235 DUANE AVE
                         1235 DUANE AVE
                         AKRON, OH 44306


                         JEMEEKA LIGHTBOURNE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JEMMA HOUSE
                         3301 COLLEGE AVENUE
                         FORT LAUDERDALE, FL 33314


                         JEMONIQUE BARNABIE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JEMUEL THOMAS
                         4103 NEWTON AVE
                         BALTIMORE, MD 21215


                         Jena Leininger
                         11220 Hidden Springs Dr.
                         Chardon, OH 44024


                         JENELLE NEMIRE
                         76 SOUTH STREET
                         BERLIN HEIGHTS, OH 44814



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2818 of 3613
                         JENIFER BROWN
                         10843 FRANKFORT RD
                         HOLLAND, OH 43528


                         JENIFFER CRUZ
                         100 EDMUND ROAD
                         WEST PARK, FL 33023


                         Jenna Banks
                         17918 NW 11th St.
                         Hollywood, FL 33029


                         JENNA FODOR
                         5777 MIDDLEBY DRIVE
                         HILLIARD, OH 43026-7899


                         JENNA FRANTZ
                         462 WEST WARD STREET
                         VERSAILLES, OH 45380


                         JENNA JAMIL
                         2474 GREENVIEW DR
                         UNIONTOWN, OH 44685


                         JENNA JONES
                         2405 PROSPECT AVE
                         CLINTON, IA 52732


                         JENNA KODASH
                         10461 STATE ROUTE 700
                         GARRETTSVILLE, OH 44231


                         JENNA LEININGER
                         11220 HIDDEN SPRINGS DR
                         CHARDON, OH 44024


                         JENNA NELSON
                         14844 NORTHEAST 13TH STREET
                         BELLEVUE, WA 98007


                         JENNA NOFZIGER
                         5725 TIBARON LN APT 209
                         TOLEDO, OH 43615




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2819 of 3613
                         JENNA SHORUFI
                         916 MOHAWK ST
                         DEARBORN, MI 48124


                         JENNA SMITH
                         5415 COOPERS LN
                         LORAIN, OH 44053


                         JENNA WRIGHT
                         123 RAVEN CLIFF DR.
                         BROUSSARD, LA 70518


                         JENNI HEID
                         1454 WOODLAKE BOULEVARD
                         STOW, OH 44224


                         JENNIA KNEISSLE
                         637 NE 18TH AVE
                         FORT LAUDERDALE, FL 33304


                         JENNIFER ANDREWS
                         3783 WEST ALEXIS ROAD
                         TOLEDO, OH 43623


                         JENNIFER CHARLES
                         4581 NW 10TH COURT
                         APT#H-101
                         CITY OF SUNRISE, FL 33313


                         JENNIFER FLETCHER
                         2075 JAVA DRIVE
                         ARLINGTON, TN 38002


                         JENNIFER GARCIA
                         13273 NW 9TH LANE
                         MIAMI, FL 33182


                         JENNIFER GARCIA
                         2367 SW 19 AVENUE
                         MIAMI, FL 33145


                         JENNIFER GRECO
                         3072 CARSKADDON AVE
                         APT 212
                         TOLEDO, OH 43606



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2820 of 3613
                         JENNIFER HUANG
                         7410 NIGHTINGALE DR APT 7
                         HOLLAND, OH 43528


                         JENNIFER JACOBSON
                         408 NE 6TH STREET #435
                         FORT LAUDERDALE, FL 33304


                         JENNIFER JEAN-BAPTISTE
                         1335 NE 128TH ST
                         MIAMI, FL 33161


                         JENNIFER KALBUS
                         4640 BURNINGTREE DR.
                         TOLEDO, OH 43623


                         JENNIFER KISTLER
                         25260 CHASE DRIVE
                         NORTH OLMSTED, OH 44070


                         JENNIFER MANCINO
                         15415 CLIFTON BLVD
                         LAKEWOOD, OH 44107


                         JENNIFER MANZANARES
                         2607 CONCORD DRIVE
                         IRVING, TX 75061


                         JENNIFER MARIE CAHILL
                         801 SOUTH POINT DR
                         UNIT 203
                         MIAMI BEACH, FL 33139


                         JENNIFER MCCLAIN
                         1701 HORSESHOE BEND DR.
                         PERRYSBURG, OH 43551


                         JENNIFER MCDONALD
                         P.O. BOX 41323
                         DALLAS, TX 75241


                         JENNIFER MELO
                         7175 SW 27 PL
                         APT: 603
                         DAVIE, FL 33314



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2821 of 3613
                         JENNIFER MELVIN
                         930 BAYNER CT
                         BALTIMORE, MD 21216


                         JENNIFER MELVIN
                         930 BAYNER CT
                         BALTIMORE, MD 21221


                         JENNIFER MESIDOR
                         131 NE 195TH ST
                         MIAMI, FL 33179-3237


                         JENNIFER MOELLER
                         4608 HEGER DR
                         CINCINNATI, OH 45217


                         JENNIFER MORENO
                         201 ELM STREET
                         BARDWELL, TX 75101


                         JENNIFER RODRIGUEZ
                         8914 NW 168 ST.
                         HIALEAH, FL 33018


                         JENNIFER RORIGUEZ
                         8914 NW 168 ST.
                         HIALEAH, FL 33018


                         JENNIFER ROSE
                         12156 N. 150TH LANE
                         SURPRISE, AZ 85379


                         JENNIFER ROSE
                         16052 DEARBORN ST
                         NORTH HILLS, CA 91343


                         JENNIFER RUANO
                         7151 TRIUMPH LN
                         PERRYSBURG, OH 43551


                         JENNIFER SHANKMAN
                         721 COLWELL ST
                         MAUMEE, OH 43537




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2822 of 3613
                         JENNIFER SHUB
                         511 5TH AVENUE SE
                         APT 2410
                         FT. LAUDERDALE, FL 33301


                         Jennifer Silva
                         4646 SW 107th Terrace
                         Fort Lauderdale, FL 33328


                         JENNIFER SPRINGER
                         7135 QUAIL LAKES DR
                         HOLLAND, OH 43528


                         JENNIFER TURNER
                         491 MOHAWK AVE
                         AKRON, OH 44305


                         Jennifer Vandervalk
                         3615 Citrus Trace
                         Apt. 4
                         Fort Lauderdale, FL 33328


                         JENNIFER VANERVALK
                         3615 CITRUS TRACE
                         APT. 4
                         DAVIE, FL 33328


                         JENNIFER VEGA
                         5817 WESLEYAN DRIVE
                         PO BOX B363
                         VIRGINIA BEACH, VA 23455


                         JENNIFER WEISS
                         8219 SW 81ST PLACE
                         MIAMI, FL 33143


                         JENNIFRED ATKINS
                         3251 NW 182ND ST
                         MIAMI GARDENS, FL 33056


                         JENY CALEAS
                         421 PALM CIRCLE EAST
                         PEMBROKE PINES, FL 33025




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2823 of 3613
                         JENY GALEAS
                         421 PALM CIRCLE EAST
                         PEMBROKE PINES, FL 33025


                         JENYA ESTIL
                         1045 CENTERSTONE LN
                         RIVIERA BEACH, FL 33404


                         Jenyse Byrd
                         901 Woodstock Ave.
                         Toledo, OH 43607


                         JENYSE BYRD
                         901 WOODSTOCK AVENUE
                         TOLEDO, OH 43607


                         JEONGHUN KIM
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         JEPHTHAH OPPONG-ATTA
                         676 EAST BUCHTEL
                         AKRON, OH 44304


                         JERALE CORE
                         6531 S ELLIS
                         CHICAGO, IL 60637


                         JEREMIAH BATTLE
                         3350 ALEMDA ST.
                         JACKSONVILLE, FL 32209


                         JEREMIAH EKOJA
                         441 SCHWARTZ AVE
                         BALTIMORE, MD 21212


                         JEREMIAH ESEMUZE
                         13 BRUBAR COURT
                         APT. 1D
                         GWYNN OAK, MD 21207


                         JEREMIAH FITZGERALD
                         394 E PIONEER TRL
                         AURORA, OH 44202



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2824 of 3613
                         JEREMIAH FULLER
                         6227 LIBERTY HEIGHTS TER
                         BALTIMORE, MD 21207-6243


                         JEREMIAH HARPER
                         1307 W ARCH ST
                         TAMPA, FL 33607


                         JEREMIAH PARKER
                         1 WALDEN BIRCH CT
                         BALTIMORE, MD 21207


                         JEREMY BUTLER
                         3610 EAST WILDER AVE
                         TAMPA, FL 33610


                         JEREMY COLLINS
                         2376 NUTMEG TER
                         BALTIMORE, MD 21209-4626


                         JEREMY FARRIS
                         1037 N WESTWOOD AVE APT B
                         TOLEDO, OH 43607


                         JEREMY MCQUEEN-BEY
                         7915 CRISFORD PL APT F
                         PIKESVILLE, MD 21208


                         JEREMY MEDURI
                         14902 CLIFTON BLVD #3
                         LAKEWOOD, OH 44107


                         JEREMY ORME
                         16300 HOLLYWOOD ST
                         ROMULUS, MI 48174


                         JEREMY PIGAT
                         10570 FLORIDA STREET
                         AURORA, OH 44202


                         JEREMY ROBINSON
                         3030 HEMBREE GROVE DR
                         ROSWELL, GA 30076-1293




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2825 of 3613
                         JEREMY THOMAS
                         553 SOUTHPORT DRIVE
                         DALLAS, TX 75232


                         JEREMY WEISS
                         3113 ABELL AVENUE
                         BALTIMORE, MD 21218


                         JEREMY WRIGHT
                         101 N. DENISON ST
                         2ND FLOOR
                         BALTIMORE, MD 21229


                         JEREMY YOUNG
                         22230 SW 114TH AVE
                         MIAMI, FL 33170


                         JEREMYAH THOMAS
                         129 WEST CHERRY POINT DRIVE
                         DALLAS, TX 75232


                         JERI RICHARD
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JERI RICHARD
                         69 NW 53RD STREET
                         MIAMI, FL 33127


                         JERIL ALEXIS
                         17 NOTTINGHILL CT
                         RANDALLSTOWN, MD 21133


                         JERIMYJAH BATTS
                         704B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JERMAINE ANDERSON-EL
                         1651 EAST BELVEDERE AVE
                         APT 410
                         BALTIMORE, MD 21223




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2826 of 3613
                         JERMAINE ANDERSON-EL
                         1651 EAST BELVEDERE AVE
                         APT 410
                         BALTIMORE, MD 21239


                         JERMAINE MILES
                         9102 SUMMER PARK DR
                         PARKVILLE, MD 21234-3421


                         JERMAINE MILES
                         8429 ARBOR STATION WAY
                         PARKVILLE, MD 21234


                         JERMAINE PINDER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JERMANE DUKES
                         7776 NW 12TH AVENUE
                         EL PORTAL, FL 33150


                         JERMIAH GEORGE
                         1120 WEST 27TH STREET
                         JACKSONVILLE, FL 32209


                         JEROME BUTLER
                         3821 GLENARM AVE
                         BALTIMORE, MD 21206-2407


                         JEROME COOPER
                         37772 SARAFINA DR
                         STERLING HEIGHTS, MI 48312


                         JEROME WILLIAMS
                         5909 FRONTIER BOULEVARD, APT 156
                         MESQUITE, TX 75150


                         JERON WHITFIELD
                         60 MAPLE AVE
                         VAUXHALL, NJ 07088


                         JERONICA BURGESS
                         634 SW 4TH AVENUE
                         BOYNTON BEACH, FL 33426




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2827 of 3613
                         JERRELL BRATCHER
                         1671 E. COLD SPRING LANE
                         1ST FLOOR
                         BALTIMORE, MD 21218


                         JERRICAH WEST
                         3304 LAKE POINTE DRIVE
                         DALLAS, TX 75212-2472


                         JERRICE STOKES
                         191 SPENCER AVE
                         LEOLA, PA 17540


                         JERRIN HILL
                         8147 ASHLAND ROAD
                         WOOSTER, OH 44691


                         JERROD O'NEAL
                         2648 LAURETTA AVENUE
                         BALTIMORE, MD 21223


                         JERRY BOYD
                         3417 MONTAGUE
                         FORT WORTH, TX 76119


                         JERRY DESILIEN
                         4010 N SHORE DR
                         WEST PALM BEACH, FL 33407


                         JERRY FITSCHEN
                         737 EAST ELIZABETH DRIVE
                         ORANGE, CA 92867


                         JERRY MAHAMMITT
                         705 NOTTINGHAM RD APT 5B
                         BALTIMORE, MD 21229


                         JERVIS WILLIAMS
                         5718 SW 27ST
                         WEST PARK, FL 33023


                         JESENNIA BONILLA-LIRIANO
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2828 of 3613
                         JESICA TRUCKS
                         3418 ANDERSON PKWY
                         TOLEDO, OH 43606


                         JESIRE BENNETT
                         1391 HARRISON STREET
                         ELMONT, NY 11003


                         JESSALYN THOMAN
                         35 GRANT ST
                         YONKERS, NY 10704


                         JESSE BEACHY
                         7208 KILE RD
                         PLAIN CITY, OH 43064-9002


                         JESSE CODJOE
                         3045 RESIDENCE DR
                         TOLEDO, OH 43606


                         JESSE CODJOE
                         1730 W ROCKET DR
                         TOLEDO, OH 43606


                         JESSE DAMPARE
                         7810 SOMERSET CT
                         GREENBELT, MD 20770-3022


                         JESSE HODGES
                         3247 MEADOWBROOK BOULEVARD
                         CLEVELAND HEIGHTS, OH 44118


                         JESSE KELSO
                         897 LUTHER ROAD
                         EAST AURORA, NY 14052


                         JESSE ORTIZ
                         5511 NW 174TH DR
                         MIAMI, FL 33055


                         JESSE PRIVETT
                         721 W HOWARD ST
                         MUNCIE, IN 47305




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2829 of 3613
                         JESSE RATTRAY
                         340 NW 3RD AVE.
                         DEERFIELD BEACH, FL 33441


                         Jesse Salmeron, MD PA
                         2999 NE 191st St. #200
                         Miami, FL 33180


                         JESSE SPRINGFIELD
                         10214 BUENA VISTA AVENUE
                         LANHAM, MD 20706


                         JESSE WILLIAMS
                         2620 HAMMAN ROAD
                         BAY CITY, TX 77414


                         JESSI YU
                         7058 QUAIL LAKES DRIVE
                         HOLLAND, OH 43528


                         JESSICA AERSON
                         3405 OHARA RD
                         CARLETON, MI 48117


                         JESSICA AREVALO
                         1150 W 79TH ST APT 329B
                         HIALEAH, FL 33014-3591


                         JESSICA BARON
                         245 ROOD ST
                         NORTHWOOD, OH 43619


                         JESSICA BARTLES
                         9710 STRAUSSER ST NW
                         CANAL FULTON, OH 44614


                         JESSICA BARTON
                         101 KREWSON LN
                         CHELTENHAM, PA 19012-1202


                         JESSICA BASHAW
                         5754 COMET AVENUE
                         TOLEDO, OH 43623




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2830 of 3613
                         JESSICA BONEZZI
                         8965 RIDGE RD
                         WOOSTER, OH 44691


                         JESSICA BONTATIBUS
                         3816 GREENBRIER LN
                         MERCER ISLAND, WA 98040-3728


                         JESSICA BOTCHWAY
                         15830 VAN AKEN BLVD APT 101
                         SHAKER HEIGHTS, OH 44120


                         JESSICA CASPIO
                         30514 WILLOWICK DRIVE
                         WILLOWICK, OH 44095


                         JESSICA CAVETTE
                         217 HAVENWOOD LANE
                         GARLAND, TX 75043


                         Jessica Chen, MD
                         177 W Exchange St.
                         Akron, OH 44302


                         JESSICA DESSOURCES-AUGUSTIN
                         2241 SOUTH SHERMAN CIRCLE
                         APT. C-410
                         MIRAMAR, FL 33025


                         JESSICA DILLON
                         688 DIANE AVENUE
                         STREETSBORO, OH 44241


                         JESSICA DRAYTON
                         1614 CANTWELL RD APT B
                         WINDSOR MILL, MD 21244-1413


                         JESSICA FONTANA
                         8900 MENTOR AVE. STE. K
                         MENTOR, OH 44060


                         JESSICA GONZALEZ
                         1700 EAST COLD SPRING LANE
                         BALTIMORE, MD 21251




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2831 of 3613
                         Jessica Hanson
                         11680 SW 13th Pl
                         Fort Lauderdale, FL 33325


                         JESSICA HOLZMAN
                         4811 FOOTE RD
                         MEDINA, OH 44256


                         JESSICA HOPE
                         506C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JESSICA HOULKER
                         451 FRIZZELL AVE.
                         APT. F
                         NORFOLK, VA 23502


                         JESSICA ICKES
                         2605 W VILLAGE DR
                         TOLEDO, OH 43614


                         JESSICA JOY CANDELARIO
                         5401 S. CORNELL AVENUE
                         CHICAGO, IL 60615


                         JESSICA KLOEHN
                         7511 N LAKE DR
                         FOX POINT, WI 53217


                         JESSICA LAU
                         2315 MCKINLEY DR
                         PERRYSBURG, OH 43551


                         JESSICA MADRIGAL
                         301 W LIBERTY ST
                         PLYMOUTH, MI 48170


                         JESSICA MARIA DE SOL
                         10585 SW 28 STREET
                         MIAMI, FL 33165


                         JESSICA MCDONALD
                         15040 NORFOLK LANE
                         DAVIE, FL 33331



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2832 of 3613
                         JESSICA MEDINA
                         15976 ELKINS STREET
                         VICTORVILLE, CA 92395


                         JESSICA NEWBERRY
                         2621 E HARLEY ST
                         INVERNESS, FL 34453


                         JESSICA OVERBY
                         1333 E 124TH
                         CLEVELAND, OH 44106


                         JESSICA PAIGE
                         4201 N. TERRACE VIEW STREET AP
                         TOLEDO, OH 43607


                         JESSICA PILLAR
                         APARTMENT 202
                         705 MORAINE COURT
                         VIRGINIA BEACH, VA 23455


                         JESSICA PRICE
                         2748 SW46TH CT
                         FORT LAUDERDALE, FL 33312


                         JESSICA PRICE
                         3380 SW 20TH CT.
                         FORT LAUDERDALE, FL 33312


                         JESSICA RAMIREZ
                         509 GLENWICK DRIVE
                         DESOTO, TX 75115


                         JESSICA RODRIGUEZ
                         634 NW 11TH ST
                         MIAMI, FL 33136


                         JESSICA ROGERS
                         1317 LE PERA ROAD
                         ENGLEWOOD, FL 34223


                         JESSICA ROGERS
                         SAN REMO POINT DRIVE
                         ENGLEWOOD, FL 34223




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2833 of 3613
                         JESSICA SAUL
                         3433 CHELTENHAM RD
                         TOLEDO, OH 43606


                         Jessica Saul-McBeth
                         3433 Cheltenham Rd
                         Toledo, OH 43606


                         JESSICA SCHECHT
                         2103 WHITEHALL RD
                         OTTAWA HILLS, OH 43606


                         JESSICA SHAN
                         329 E. 327TH STREET
                         WILLOWICK, OH 44095


                         JESSICA SIRIN
                         1380 ME 147 STREET
                         BISCAYNE PARK, FL 33161


                         JESSICA SLAUSON
                         115 STEPHANIE DR
                         EASTON, PA 18045-7903


                         JESSICA SMITH
                         3969 WAYNE ROAD
                         REYNOLDSVILLE, PA 15851


                         JESSICA SPRAGUE
                         3425 CORBY AVE
                         CAMARILLO, CA 93010-3809


                         JESSICA SYMONETTE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JESSICA WALSH
                         7248 BRODIE BLVD
                         DUBLIN, OH 43017


                         JESSICA WILSON
                         540 5TH ST NW
                         CARROLLTON, OH 44615




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2834 of 3613
                         JESSICA ZYDORCZYK
                         10335 KEENEY ST
                         ERIE, MI 48133


                         JESSIE BETANCOURT
                         10310 SW 199 ST
                         MIAMI, FL 33157


                         JESSIE COOPER
                         4430 NW 178TH AVENUE
                         CAROL CITY, FL 33055


                         JESSIE ONDOA SEUNGA
                         6 ECOWAY CT
                         APT 2C
                         TOWSON, MD 21286


                         JESSIE ONOA SEUNGA
                         6 ECOWAY CT
                         APT 2C
                         TOWSON, MD 21286


                         JESSIE SLAUGHTER
                         6830 SOUTH WOOD STREET
                         CHICAGO, IL 60636


                         Jessie Trice Community Health Cen.
                         5607 NW 27th Ave.
                         Miami, FL 33147


                         JESSIKA PIRES
                         4030 NORTH CENTRAL EXPRESS WAY
                         DALLAS, TX 75204


                         JESSYCA STERKOWICZ
                         23540 SW 113 AVENUE
                         HOMESTEAD, FL 33032


                         JESUFEMI KOLAWOLE
                         4328 LAKE FOREST CT
                         FINKSBURG, MD 21048-2621


                         JESULA JEAN
                         2760 SOMERSET DR APT 316
                         LAUDERDALE LAKES, FL 33311-9410



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2835 of 3613
                         JESUS CABALLERO
                         2 WASHINGTON ST
                         DUE WEST, SC 29639


                         JESUS CALLEJO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JESUS DELGADO
                         12405 TIELLA LAUREL
                         EL PASO, TX 79938


                         JESUS FARRAS
                         9755 NW 52ND ST APT 510
                         DORAL, FL 33178-2076


                         JESUS FAVELA
                         949 S GOODYEAR BLVD E
                         GOODYEAR, AZ 85338


                         JESUS RANGEL
                         19343 CYPRESS CANYON DRIVE
                         KATY, TX 77449


                         Jetlexis Carlos
                         261 NE 38th St.
                         Apt. D203
                         Fort Lauderdale, FL 33334


                         JEWEL RICKS
                         2933 PRESBURY ST
                         BALTIMORE, MD 21216


                         JEWEL ROBERTS
                         1238 S STATE ROUTE 19
                         FREMONT, OH 43420


                         JEWELL WORMLEY
                         526 CEDAR VILLAGE DRIVE
                         YORK, PA 01740-6306


                         JEZEL CAMPBELL
                         7064 NW 16TH STREET
                         CITY OF SUNRISE, FL 33313




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2836 of 3613
                         JEZIEL YANEZ
                         2915 MORNING GLORY, APT 5
                         PASADENA, TX 77503


                         JHANE ABRAM
                         507 PECAN LEAF DR
                         LANCASTER, TX 75146


                         JHANET CHAMBERGO
                         4407 HALLET ST
                         ROCKVILLE, MD 20853


                         JHANET CHAMBERGO
                         1611 FARRAGUT AVE
                         BALTIMORE, MD 21217


                         JHANIYA HILL
                         43 STRAW HAT RD APT 3A
                         BALTIMORE, MD 21217


                         JHENG-YOU CHEN
                         22 E. EXCHANGE ST.
                         2092B
                         AKRON, OH 43308


                         JHENG-YOU CHEN
                         SOUTH HALL 0659, 185 E. MILL ST.
                         AKRON, OH 44325


                         JHON SIRIN
                         1380 NE 147 STREET
                         MIAMI, FL 33161


                         JI REN
                         1712 TREETOP TRL APT.C
                         AKRON, OH 44313


                         JI REN
                         77 FIR HILL ST. APT. 9C9
                         AKRON, OH 44304


                         JI SOO KIL
                         2031 KEY ST APT K
                         MAUMEE, OH 43537




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2837 of 3613
                         JI SOO KL
                         2031 KEY ST APT K
                         MAUMEE, OH 43537


                         JI WON BAE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         JI YOUNG CHA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         JIA GAO
                         4679 RUBY LANE
                         BRUNSWICK, OH 44212


                         JIA-RUEY AI
                         2632 ELLET AVE APT 3
                         AKRON, OH 44312


                         JIACHUAN WANG
                         1008 SHADOW LN
                         TOLEDO, OH 43615


                         JIADONG CHEN
                         80E EXCHANGE ST
                         THE DEPOT, UNIT 124
                         AKRON, OH 44308


                         JIAHAO HUANG
                         2900 N. BRAESWOOD BLVD.
                         APT #4416
                         HOUSTON, TX 77025


                         JIAHAO HUANG
                         1350 N HOWARD ST
                         APT 503
                         AKRON, OH 44310


                         JIAHUI CHEN
                         900 W MARKET ST
                         APT 609
                         AKRON, OH 44313




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2838 of 3613
                         JIALIN MAO
                         2200 HIGH ST
                         APT. 366
                         CUYAHOGA FALLS, OH 44221


                         JIALU LI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         JIAN HE
                         75 SOUTH ADOLPH STREET APARTMENT 1
                         AKRON, OH 44304


                         JIAN YANG
                         2844 WINSTED DR.
                         TOLEDO, OH 43606


                         JIANCHENG LUO
                         2200 HIGH STREET
                         APT 550
                         CUYAHOGA FALLS, OH 44221


                         JIANNING LIU
                         590 E BUCHTEL AVE. APT26
                         AKRON, OH 44304


                         JIANYU ZHOU
                         1861 BEACON HILL CIR APT 21
                         CUYAHOGA FALLS, OH 44221


                         JIATONG LI
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JIAWEI LIU
                         900 W. MARKET ST. APT 202
                         AKRON, OH 44313


                         JIAWEI WU
                         684 MULL AVENUE APARTMENT 2B
                         AKRON, OH 44313




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2839 of 3613
                         JIAYANG MA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         JIAYI WANG
                         20250 NE 3RD CT APT #3
                         MIAMI, FL 33179


                         JIAYI YU
                         2200 HIGH STREET APT 766
                         CUYAHOGA FALLS, OH 44221


                         JIAYI YU
                         1201 EAST MARKET ST. SUITE 413
                         AKRON, OH 44305


                         JIAYRE MOODY
                         7676 STUHLDREHER STREET NW
                         MASSILLON, OH 44646


                         JIAYSIA BLAYLOCK
                         218 MANCHESTER DR
                         EULESS, TX 76039


                         JIAZE SUN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JIBREEL HUTCHINSON
                         101B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JIESHEN WU
                         13 HIGHLAND DR
                         DANVILLE, PA 17821


                         JIEUN LEE
                         2020 ORCHARD LAKES PL APT 32
                         TOLEDO, OH 43615


                         JIHYE LEE
                         1641 TWIN OAKS DR
                         TOLEDO, OH 43615



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2840 of 3613
                         JIJO CHRISTUDASJUSTUS
                         664 SUMNER STREET
                         AKRON, OH 44311


                         JIKKY THANKACHAN
                         9875 NW 28 ST.
                         CORAL SPRINGS, FL 33065


                         JILBERT WAITE
                         315 BOUNDARY PLACE
                         ROSWELL, GA 30075


                         JILLIAN PASKO
                         1565 TREETOP TRAIL APT C
                         AKRON, OH 44313


                         JILLIAN PYLES
                         437 COMPTON ST
                         BRONSON, MI 49028


                         JILLIAN ROBERTSON
                         2113 PRESBURY ST
                         BALTIMORE, MD 21217


                         JILLIAN SCHMIDT
                         1112 EAST BIRCHCROFT STREET
                         ARCADIA, CA 91006


                         JIMERE THOMAS
                         8201 AUBURN STREET
                         DETROIT, MI 48228


                         JIMMIAH COLEMAN
                         746 FITZHENRY COURT
                         GLENWOOD, IL 60425


                         JIMMIE CHAPPELL
                         29316 GLENBROOK DR.
                         FARMINGTON HILLS, MI 48331


                         JIMMIE ROBINSON
                         6345 - 20TH STREET SOUTH
                         SAINT PETERSBURG, FL 33712




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2841 of 3613
                         JIMMY JUSTIZ
                         11120 NW 60TH CT
                         HIALEAH, FL 33012


                         JIMMY SMITH
                         16716 SCULLIN DR
                         CLEVELAND, OH 44111


                         JIMOND IVEY
                         2179 BELVOIR BLVD.
                         CLEVELAND, OH 44121


                         JIN BO JEONG
                         80 E EXCHANGE STREET
                         ROOM 423 - D
                         AKRON, OH 44308


                         JIN QIAN
                         733 W MARKET ST
                         APT 307
                         AKRON, OH 44303


                         JING JIANG
                         291 MALLARD POINT DR APT 310
                         AKRON, OH 44319


                         JINGWEN ZHONG
                         677 RIVERVIEW DR #5
                         COLUMBUS, OH 43202


                         JINGYI MAO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         JINGYI ZHAO
                         414 1/2 COLE AVE
                         AKRON, OH 44301


                         JINLING WU
                         7220 NIGHTINGALE DR APT 5
                         HOLLAND, OH 43528




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2842 of 3613
                         JINWEI CAO
                         2613 STONECREEK DRIVE
                         AKRON, OH 44320


                         JINWEI CAO
                         2894 MOREWOOD RD.
                         AKRON, OH 44333


                         JISOLA AKINWALE
                         5007 DICKEY HILL RD APT C2
                         BALTIMORE, MD 21229


                         JISOLA AKINWALE
                         5007 DICKEY HILL RD APT C2
                         BALTIMORE, MD 21207


                         JISOO KIL
                         2031 KEY ST APT K
                         MAUMEE, OH 43537


                         JISU YU
                         7058 QUAIL LAKES DRIVE
                         HOLLAND, OH 43528


                         JIUSHENG CHEN
                         16401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054


                         JMG Specialty Physicians
                         9195 SW 72nd St. #230
                         Miami, FL 33173


                         JMG Specialty Physicians ED
                         100 NW 170th St.
                         Ste. 410
                         Miami, FL 33169


                         JOAN DERRIG-HEACOX
                         77 HENDRICKS ISLE DOCK
                         FT LAUDERDALE, FL 33301


                         JOAN OLIVER
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2843 of 3613
                         JOAN WOOD
                         5265 TAYLOR ROAD
                         NORTON, OH 44203


                         JOANATHAN JACKSON
                         1514 EUTAW PL APT 304
                         BALTIMORE, MD 21217-3848


                         JOANAY GREEN
                         3333 TURTLE CREEK DR APT 715
                         PORT ARTHUR, TX 77642


                         JOANE LORISTON
                         8111 SW 21ST CT
                         MIRAMAR, FL 33025


                         JOANNA KEYAMO
                         2325 CERRILLOS RD
                         202
                         SANTA FE, NM 87505


                         JOANNA RUSSELL
                         8855 NW 188TH STREET
                         HIALEAH, FL 33018


                         JOANNE BERAL
                         460 NE 159TH STREET
                         MIAMI, FL 33162


                         JOANNE GARCON
                         13710 NW 3RD AVE
                         MIAMI, FL 33168


                         JOANNE MERCER
                         2267 ROSE HILL DR
                         TOLEDO, OH 43615


                         JOANNE SANDERS
                         3224 EAST LOMBARD ST
                         BALTIMORE, MD 21224


                         JOAO MARCELO NORTON
                         2020 NE 135 ST
                         APT 608
                         NORTH MIAMI, FL 33181



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2844 of 3613
                         JOAO MOUTINHO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         JOAO PAULO CORREA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JOAO PINHEIRO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JOASH HUGGINS
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         JOASH HUGGINS
                         19600 NW 11TH COURT
                         MIAMI, FL 33169


                         JOCELYNE HERNANDEZ
                         3823 JOHN GLENN DRIVE
                         GRANITE CITY, IL 62040


                         JOCELYNE SAINVIL
                         5835 LINCOLN ST APT B
                         HOLLYWOOD, FL 33021-5627


                         JOCQALE LYONS
                         1209 TIMBERVIEW DRIVE
                         HUTCHINS, TX 75141


                         JODEAN WILLIAMS
                         5808 MERIDALE RD
                         CATONSVILLE, MD 21228


                         JODEAN WILLIAMS
                         2223 TUCKER LN APT B1
                         BALTIMORE, MD 21215


                         JODI FRANKS
                         31 LEMON CRK
                         TOLEDO, OH 43612




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2845 of 3613
                         JOE EVANS
                         4930 BELAIR RD STE 1
                         BALTIMORE, MD 21217


                         JOEL AGGREY-SMITH
                         1309 WINSTON AVE.
                         BALTIMORE, MD 21239


                         JOEL BELLO
                         13429 SW 83 AVE
                         MIAMI, FL 33156


                         Joel D. Stein, DO PA
                         4109 N Federal Hwy
                         Fort Lauderdale, FL 33308


                         JOEL EVANS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JOEL MEJIA
                         328 NW 12TH AVE
                         APT # 8
                         MIAMI, FL 33128


                         JOEL OPARA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JOEL ROEDIGER
                         09498 KELLY RD
                         WAPAKONETA, OH 45895


                         JOEL VALLEROY
                         1411 STERNS RD
                         ERIE, MI 48133


                         JOEL WALKER
                         16401 NW 37 AVE
                         MIAMI GARDENS, FL 33054


                         JOELLA CORONEJO
                         6923 CLARENDON RD. APT. 316
                         BETHESDA, MD 20814




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2846 of 3613
                         JOELLE GALAIS
                         3030 RESIDENCE DR APT 3203B
                         TOLEDO, OH 43606


                         JOEUN LEE
                         2384 BECKY CIRCLE
                         STOW, OH 44224


                         JOEVAUGHNIA DEAN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JOEY RODRIGUEZ
                         295 NW 125TH AVE
                         MIAMI, FL 33182


                         JOHANNA CRUZ
                         12101 BISHOP DR.
                         BALCH SPRINGS, TX 75180


                         JOHANNE ANTOINE
                         600 NE 142ND ST
                         APT 12
                         MIAMI, FL 33161


                         JOHANNE LAROSILIERE
                         650 SW 124TH TERRACE
                         APT P102
                         PEMBROKE PINES, FL 33027


                         JOHN ADZOVIE
                         1376 PONDVIEW AVE
                         APT 2
                         AKRON, OH 44305


                         JOHN BAMBECK
                         6624 GERBER RD NW
                         DOVER, OH 44622


                         JOHN BAUMER
                         4155 HOFFMAN FARMS DRIVE
                         HILLIARD, OH 43026




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2847 of 3613
                         JOHN BLACK
                         9 TREMORE WAY
                         HOLLAND, OH 43528


                         JOHN BROOKS
                         2744 NANSEMOND CRESCENT
                         SUFFOLK, VA 23435


                         JOHN BROOKS
                         4208 WILLSHIRE AVE
                         BALTIMORE, MD 21216


                         JOHN BRUYERE
                         4490 WAYNE ROAD
                         MANTUA, OH 44255


                         JOHN CASEBOLT
                         7638 CYPRESS POINT DRIVE
                         PICKERINGTON, OH 43147


                         John D. Ogram
                         4376 Lankford Hwy
                         Exmore, VA 23350


                         JOHN DADZIE
                         2905 ANDORRA COURT
                         APT A
                         PARKVILLE, MD 21234


                         JOHN DAUGHERTY
                         4430 N HOLLAND SYLVANIA RD
                         APT 3214
                         TOLEDO, OH 43623


                         JOHN DOWNEY
                         8911 ROOT RD
                         NORTH RIDGEVILLE, OH 44039


                         JOHN EDMINISTER
                         1302 PENNELWOOD DR
                         TOLEDO, OH 43614


                         JOHN EGBO
                         3414 DORR ST APT 131
                         TOLEDO, OH 43607



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2848 of 3613
                         John F. Riedler
                         Virginia Behavioral Medicine
                         1301 - 1st Colonial Rd., Ste. 200
                         Virginia Beach, VA 23454


                         JOHN GARVIN
                         26765 CARRONADE DR APT 2206
                         PERRYSBURG, OH 43551


                         John Given, MD
                         4048 Dressler Rd NW
                         Canton, OH 44718


                         JOHN GOETZ
                         1278 SOMERSET WAY
                         PICKERINGTON, OH 43147


                         JOHN GONZALES
                         1210 JORDAN DRIVE
                         GRAND PRAIRIE, TX 75050


                         JOHN HARRIS
                         446 SPICER ST
                         AKRON, OH 44311


                         JOHN IVEY
                         4804 SW 19TH STREET
                         HOLLYWOOD, FL 33023


                         John J. McGuigan, Jr., BS MD
                         850 Enterprise Pkwy
                         Suite 2000
                         Hampton, VA 23666-6252


                         John J. Mitcherling
                         1900 E Northern Pakwy
                         Ste. 108
                         Baltimore, MD 21239-2113


                         JOHN JACKSON
                         1120 N WESTWOOD AVE
                         APT 1405
                         TOLEDO, OH 43607




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2849 of 3613
                         JOHN JETT
                         6155 HIGHCEDAR CT
                         CINCINNATI, OH 45233


                         JOHN JOHNSON
                         13501 MEADOW CREEK DR
                         APPT 201
                         ORLANDO, FL 32821


                         JOHN JORDAN
                         7451 HARDING AVE. APT.#202
                         MIAMI BEACH, FL 33141


                         JOHN JORDAN
                         2218 WHITTIER AVE
                         BALTIMORE, MD 21216


                         JOHN JOSEPH
                         2791 CLEAR COVE LN
                         ORLANDO, FL 32805


                         John Kanotz
                         892 Copeland Rd.
                         Columbus, OH 43212


                         John Kasper, Jr., MD
                         444 N Main St.
                         4th Floor
                         Akron, OH 44310


                         JOHN KOWALSKI
                         881 CYPRESS POINT DR. EAST
                         PEMBROKE PINES, FL 33027


                         JOHN KREBS
                         35971 FALCON CREST AVE
                         AVON, OH 44011


                         JOHN LAKO
                         240 NORTH OPFER LENTZ ROAD
                         GENOA, OH 43430




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2850 of 3613
                         JOHN LEITGEB
                         5817 WESLEYAN DRIVE
                         PO BOX A289
                         VIRGINIA BEACH, VA 23455


                         JOHN LLOYD
                         3508 WASHINGTON AVE
                         MILFORD MILL, MD 21244


                         JOHN MAIBACH
                         416 EAST BEVERLY ROAD
                         WOOSTER, OH 44691


                         JOHN MATKOVIC
                         4418 HARVEST LN
                         TOLEDO, OH 43623


                         JOHN MCKINNEY
                         16820 SW 137TH AVE
                         APT.1334
                         MIAMI, FL 33177


                         JOHN MUNGAI
                         4341 GILMER COURT
                         BELCAMP, MD 21017


                         JOHN NADLER
                         1 DOGWOOD CIRCLE
                         SANTA FE, NM 87506


                         JOHN NAIM
                         396 TAMMERY DR
                         TALLMADGE, OH 44278


                         JOHN NGUYEN
                         517 GRACE DR
                         MONROE, MI 48161


                         JOHN REID
                         4090 WEBB ROAD
                         RAVENNA, OH 44266


                         JOHN RUIZ
                         11180 SNAPPER CREEK ROAD
                         CORAL GABLES, FL 33156



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2851 of 3613
                         JOHN SEE, II
                         2840 SW 75TH WAY
                         APT. 2415
                         DAVIE, FL 33314


                         JOHN SERVELLO
                         127 DOGWOOD DR
                         HOLLIDAYSBURG, PA 16648


                         JOHN SHORB
                         14 KNOLLWOOD DR
                         LITITZ, PA 17543


                         JOHN SMITH
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JOHN SMITH
                         10714 KNIGHT DR
                         CARMEL, IN 46032


                         JOHN SPIEGEL
                         5817 WESLEYAN DRIVE
                         PO BOX C200
                         VIRGINIA BEACH, VA 23455


                         JOHN STANKARD
                         528 RENTSCHLER ST.
                         AKRON, OH 44304


                         JOHN SUNDAY
                         9225 SHAFERS MILL DRIVE
                         FREDERICK, MD 21704


                         JOHN THOMPSON
                         7334 SOUTH LANGLEY
                         CHICAGO, IL 60619


                         John Thornton
                         705 Brentwood Pl
                         Nashville, TN 37211


                         JOHN VIRAG
                         1600 LAUDERDALE AVENUE
                         LAKEWOOD, OH 44107



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2852 of 3613
                         JOHN VOLKER
                         1807 WEST FIRST AVE.
                         COLUMBUS, OH 43212


                         JOHN WALKER
                         1110 4 SEASONS DR APT 7
                         TOLEDO, OH 43615


                         JOHN WHITE
                         1010 BARBERRY LN
                         COLUMBUS, OH 43213


                         JOHN ZILLICH
                         7619 PLEASANT RUN DRIVE
                         SEVEN HILLS, OH 44131


                         JOHN ZOLTON
                         403 REGENCY PARK DR
                         TALLMADGE, OH 44278


                         JOHN'NITA STOCKEWLL
                         19901 LIBBY ROAD
                         MAPLE HEIGHTS, OH 44137


                         JOHN'NITA STOCKWELL
                         19901 LIBBY ROAD
                         MAPLE HEIGHTS, OH 44137


                         JOHN-PAUL AKINBAMI
                         9005 TARPLEYS CIR
                         ROSEDALE, MD 21237-4863


                         JOHN-PAUL RODRIGUEZ
                         140 SW 20TH ROAD
                         MIAMI, FL 33129


                         JOHNAIKEL ACOSTA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JOHNATHAN CLARK
                         1710 DUTCH VILLAGE DR
                         LANDOVER, MD 20785




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2853 of 3613
                         JOHNATHAN LANE
                         3837 SIMPSON STUART RD
                         DALLAS, TX 75241


                         JOHNATHAN LANE
                         1248 EAST LOUISISANA AVENUE
                         DALLAS, TX 75216


                         JOHNATHAN SMITH
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JOHNATHAN SMITH-HOLMES
                         18607 AUTUMN MIST DR
                         GERMANTOWN, MD 20874


                         JOHNATHON BERIS
                         250 CELIA LANE
                         MADISON, OH 44057


                         JOHNATHON NOVINEC
                         868 MOON GLOW CT
                         COLUMBUS, OH 43230


                         JOHNESHA WILSON
                         3321 RED BED LANE
                         SHREVEPORT, LA 71108


                         JOHNISHA BERRIEN
                         5150 CHIME WAY
                         HOLIDAY, FL 34690


                         Johnnie Pop
                         12075 Dyar
                         Apt. #62
                         Hamtramck, MI 48212


                         JOHNNY BATTLE
                         1349 NW 38 STREET
                         MIAMI, FL 33142


                         JOHNNY HOUSTON
                         2739 BUXTON DR
                         TOLEDO, OH 43614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2854 of 3613
                         JOHNNY SAMPLE
                         5817 WESLEYAN DRIVE
                         PO BOX B167
                         VIRGINIA BEACH, VA 23455


                         JOHNNY SAMPLE
                         1224 32ND STREET
                         APARTMENT B
                         NEWPORT NEWS, VA 23607


                         JOHNSON
                         3670 CLARK MILL RD
                         NORTON, OH 44203


                         JOHNSON
                         5814 LEITH WALK
                         BALTIMORE, MD 21239


                         JOHVON GARCIA
                         9650 COVERED WAGON DR.
                         APT H
                         LAUREL, MD 20723


                         JOIE THOMPSON
                         1941 NW 57TH STREET
                         MIAMI, FL 33142


                         JOLANII JOHNSON
                         112 WALNUT DRIVE
                         SEAGOVILLE, TX 75159


                         JOLEAH GORMAN
                         1406 BEAVER HEIGHTS LN
                         CAPITOL HEIGHTS, MD 20743-1006


                         JOMARI GIDDENS
                         4154 E 104TH STREET
                         CLEVELAND, OH 44105


                         JON MILLER
                         50834 JEFFERSON AVE
                         NEW BALTIMORE, MI 48047




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2855 of 3613
                         JONA HANSON
                         C/O STUDENT AFFAIRS
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21229


                         JONA HANSON
                         C/O STUDENT AFFAIRS
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JONAE OLDHAM
                         298 MILFORD ST
                         BROOKLYN, NY 11208-3704


                         JONAH AUSTIN
                         3428 ASHWICK CT. APT. 102
                         PALM HARBOR, FL 34685


                         JONAH BAKER
                         38940 CAMELOT WAY
                         AVON, OH 44011


                         JONAH EDWARDS
                         1615 HOMESTEAD ST
                         BALTIMORE, MD 21218-4935


                         JONAH LYND-PORTER
                         2631 LOUISIANA AVE
                         ST. LOUIS, MO 63118


                         JONAH WIELAND
                         16 PITKIN DR
                         HUDSON, OH 44236


                         JONAS KUKELHAN
                         1766 W 28TH ST
                         CLEVELAND, OH 44113


                         JONAS PERKINS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JONAS PERKIS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2856 of 3613
                         JONATAN YAPURA
                         6721 NEWPORT RD
                         HYATTSVILLE, MD 20784


                         JONATHAN ADAMS
                         817 PRENTICE ROAD
                         WARREN, OH 44481


                         JONATHAN ALLEN
                         3026 50TH STREET
                         DALLAS, TX 75216


                         JONATHAN BARNES
                         1102 CROSS COUNTRY RD.
                         WINTER GARDEN, FL 34787


                         JONATHAN BEFUS
                         4321 SW 121 LANE, # 302
                         MIRAMAR, FL 33025


                         JONATHAN BELLAMY
                         6444 PLUNKETT STREET
                         HOLLYWOOD, FL 33023


                         JONATHAN BOGUE
                         1325 OAK HILL CT APT 133
                         TOLEDO, OH 43614


                         JONATHAN BURRELL
                         18411 CHAGRIN BOULEVARD
                         SHAKER HEIGHTS, OH 44120


                         JONATHAN CLAYTON
                         840 SHOREWOOD DR
                         MEDINA, OH 44256


                         JONATHAN CONKLE
                         3186 CARIE HILL CR NW
                         MASSILLON, OH 44646


                         JONATHAN DIAZ
                         1927 SW 107TH AVE
                         306
                         MIAMI, FL 33165




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2857 of 3613
                         Jonathan Dill
                         13695 Main St.
                         Sedalia, OH 43151


                         JONATHAN DOAN
                         7099 QUAIL LAKES DR APT A
                         HOLLAND, OH 43528


                         JONATHAN DORSEY
                         397 SPICER ST
                         APT 2
                         AKRON, OH 44311


                         JONATHAN EMERY
                         6027 GARFIELD ST APT B
                         HOLLYWOOD, FL 33024-6017


                         JONATHAN ESPINOSA
                         8370 NW 157 TERRACE
                         MIAMI LAKES, FL 33016


                         JONATHAN FONTE
                         13760 SW 181 TERRACE
                         MIAMI, FL 33177


                         JONATHAN HENRICKS
                         1146 4 SEASONS DR APT 5
                         TOLEDO, OH 43615


                         JONATHAN JINESTA
                         1750 N WESTWOOD AVE APT D
                         TOLEDO, OH 43607


                         JONATHAN KONING
                         8781 S 10TH ST
                         KALAMAZOO, MI 49009-8944


                         JONATHAN KOPKO
                         15630 RIVER VIEW PL
                         PERRYSBURG, OH 43551


                         JONATHAN LEON
                         850 SW 129TH PL
                         APT #101
                         MIAMI, FL 33184



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2858 of 3613
                         JONATHAN LLERANDI
                         1215 NW 124 ST.
                         MIAMI, FL 33167


                         JONATHAN MATTHEWS
                         6510 WOODGREEN CIR
                         BALTIMORE, MD 21207


                         JONATHAN MELGAREJO
                         1710 E PRATT ST
                         BALTIMORE, MD 21231-1816


                         JONATHAN MITCHELL
                         2048 RICHMOND RD
                         TOLEDO, OH 43607-1572


                         JONATHAN MITHCELL
                         2048 RICHMOND RD
                         TOLEDO, OH 43607-1572


                         JONATHAN NEELEY
                         690 BURDIE DR
                         HUBBARD, OH 44425


                         JONATHAN OLIVERA
                         9236 SW 149TH PLACE.
                         MIAMI, FL 33190


                         JONATHAN ORTIZ
                         19341 NW 53 CT
                         MIAMI GARDENS, FL 33055


                         JONATHAN PADILLA
                         12818 MIDWAY RD, APT 2072
                         DALLAS, TX 75244


                         JONATHAN PIERRE
                         19721 NW 5TH AVE
                         MIAMI, FL 33169


                         JONATHAN ROGERS
                         2906 KINGS RIDGE RD
                         APT D
                         PARKVILLE, MD 21234




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2859 of 3613
                         JONATHAN ROMERO
                         7111 HALLECK STREET
                         DISTRICT HEIGHTS, MD 20747


                         JONATHAN ROSS
                         8532 APPALOOSA
                         KIRTLAND, OH 44094


                         JONATHAN SABINO
                         706A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JONATHAN SCHMIDT
                         7353 CREEKSBEND RD
                         LAMBERTVILLE, MI 48144


                         JONATHAN SEMERENE
                         80 E EXCHANGE ST APT 267
                         AKRON, OH 44308


                         JONATHAN SEMERENE
                         231 SW 116TH AVE APT 101
                         PEMBROKE PINES, FL 33025


                         JONATHAN SHCMIDT
                         7353 CREEKSBEND RD
                         LAMBERTVILLE, MI 48144


                         Jonathan Smith-Holmes
                         18607 Autumn Mist Dr.
                         Germantown, MD 20874


                         JONATHAN SPEARS
                         1813 ZIMMER STREET
                         LANCASTER, OH 43130


                         JONATHAN WALKER
                         291 WATERLILY ROAD
                         CURRITUCK, NC 27923


                         JONATHAN YANEZ
                         2915 MORNING GLORY, APT 5
                         PASADENA, TX 77503




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2860 of 3613
                         Jonathan Yapura
                         6721 Newport Rd.
                         Hyattsville, MD 20784


                         JONATHAN ZAGERS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JONATHON DILL
                         13695 MAIN STREET
                         SEDALIA, OH 43151


                         JONATHON LEWIS WINDHAM
                         7654 S. CREGIER AVE
                         CHICAGO, IL 60649


                         JONATHON SMITH
                         3705 CHARLOTTE DRIVE
                         ENON, OH 45323


                         JONATHON ZAGERS
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         JONECE ASIEDU
                         13115 7TH STREET
                         BOWIE, MD 20720


                         JONEE DANIELS
                         620 W. 6TH STREET
                         WILMINGTON, DE 19801


                         JONGHYO KIM
                         384 SCALA DR
                         STOW, OH 44224


                         Jonna Keyamo
                         2325 Cerrillos Rd.
                         #202
                         Santa Fe, NM 87505


                         JONNAE BAILEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2861 of 3613
                         JONNAS JOHNSON
                         7037 SOUTH LAFLIN STREET
                         CHICAGO, IL 60636


                         JONNELL EMMANUEL
                         17201 NW 12TH AVENUE
                         MIAMI, FL 33169


                         JONTA CULLINS
                         12111 FARRINGDON AVENUE
                         CLEVELAND, OH 44105


                         JONTE TINSLEY
                         220 W NORMAN AVE.
                         DAYTON, OH 45405


                         JOO YEUN SEO
                         1423 OAK HILL CT APT 46
                         TOLEDO, OH 43614


                         JOOYOUNG KIM
                         7020 POLPIS ROAD
                         REYNOLDSBURG, OH 43068


                         JORDAN ANDERSON
                         526 WEST COLLEGE STREET APT 12
                         OBERLIN, OH 44074


                         JORDAN ARD
                         5784 UNIVERSITY PLACE
                         VIRGINIA BEACH, VA 23462


                         JORDAN BAXTER
                         80 RIVERWALK BLVD
                         BURLINGTON, NJ 08016-1066


                         JORDAN BERNARD
                         1203 BAYLOR ST
                         AUSTIN, TX 78703-4123


                         JORDAN BILES
                         1057 HARRISON AVENUE
                         AKRON, OH 44314




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2862 of 3613
                         JORDAN BOYD
                         9421 EVERGREEN PL APT 204
                         DAVIE, FL 33324-4310


                         JORDAN BRATCHER
                         5628 LOCH RAVEN BLVD APT A
                         BALTIMORE, MD 21239


                         JORDAN BRATCHER
                         5628 LOCH RAVEN BLVD APT A
                         BALTIMORE, MD 21207


                         JORDAN BRENNEMAN
                         8787 N KANE RD
                         WADSWORTH, OH 44281


                         JORDAN BROOKS
                         1912 EAST BELVEDERE AVE
                         BALTIMORE, MD 21239


                         JORDAN BROWN
                         134 W TICONDEROGA DRIVE, APT B
                         WESTERVILLE, OH 43081


                         JORDAN CANEVARI
                         1021 EAST 13TH SQUARE
                         VERO BEACH, FL 32960


                         JORDAN CANNON
                         1090 BUTTERCUP DR.
                         LAKELAND, FL 33801


                         JORDAN CANNON
                         650 ABOR GLEN CIRCLE
                         APT 204
                         LAKELAND, FL 33805


                         JORDAN CHALKWATER
                         5377 WINDING CREEK DRIVE
                         RAVENNA, OH 44266


                         JORDAN COLLINS
                         4827 BENNINGTON PLACE
                         ORLANDO, FL 32808




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2863 of 3613
                         JORDAN COOKER
                         10383 SECOR RD
                         TEMPERANCE, MI 48182-9750


                         JORDAN COULTER
                         14760 EAST BROAD STREET
                         REYNOLDSBURG, OH 43068


                         JORDAN CREWS
                         5583 MOUNT ZION RD
                         WACO, GA 30182


                         JORDAN DANIELS
                         1615 S. TRUMBULL
                         CHICAGO, IL 60623


                         JORDAN DE ALMEIDA
                         2334 EAST 34TH STREET
                         LORAIN, OH 44055


                         JORDAN DEBOW
                         3631 KENILWORTH STREET
                         DALLAS, TX 75210


                         JORDAN DOBBS
                         2805 S. OAKLAND FOREST DRIVE
                         APT. 204
                         OAKLAND PARK, FL 33309


                         JORDAN EVANS
                         616 TWIN HILLS LANE
                         DESOTO, TX 75115


                         JORDAN EVERETT
                         401 THOMAS ROAD
                         LISBON, OH 44432


                         JORDAN FAIR
                         4096 FIELDSEDGE DR
                         MASON, OH 45040


                         JORDAN FIELDS
                         160 VANTAGE POINT PLACE
                         PICKERINGTON, OH 43147




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2864 of 3613
                         JORDAN GEORGE
                         5172 LITTLE RICHMOND ROAD
                         DAYTON, OH 45426


                         JORDAN HIGGINBOTHAM
                         5437 85TH AVE APT 101
                         LANHAM, MD 20706-4520


                         JORDAN HOPGOOD
                         13709 COLGATE WAY #1212
                         SILVER SPRING, MD 20904


                         JORDAN JAECKIN
                         6782 FITCH ROAD
                         OLMSTEAD TOWNSHIP, OH 44138


                         JORDAN JOHNSON
                         7006 RUDISILL CT APT 2A
                         BALTIMORE, MD 21244-5401


                         JORDAN LANDMAN
                         2030 S. OCEAN DRIVE
                         APT 627
                         HALLANDALE, FL 33009


                         JORDAN LANDMAN
                         3370 NE 190TH ST
                         APT 501
                         AVENTURA, FL 33180


                         JORDAN LATIMER
                         433 SPICER ST
                         AKRON, OH 44311


                         Jordan Lima
                         6525 Landover Rd.
                         Apt. 103
                         Hyattsville, MD 20785-1427


                         JORDAN LOUK
                         1101 LILAC AVE
                         CHESAPEAKE, VA 23325




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2865 of 3613
                         JORDAN MARTIN
                         6859 DIAMOND MILL RD
                         GERMANTOWN, OH 45327


                         JORDAN MARTIN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JORDAN MARTIN
                         3777 PEACHTREE RD. NE
                         ATLANTA, GA 30319


                         JORDAN MEANS
                         200 MARKET STREET
                         CORTLAND, OH 44410


                         JORDAN MILLS
                         1761 NORTH WEST 55TH TERRACE
                         MIAMI, FL 33142


                         JORDAN MOILANEN
                         5817 WESLEYAN DRIVE
                         PO BOX A434
                         VIRGINIA BEACH, VA 23455


                         JORDAN MOILANEN
                         10189 KNOLL CIRCLE
                         HIGHLANDS RANCH, CO 80130


                         JORDAN MONNIER
                         3515 BEVERLY DR APT 2
                         TOLEDO, OH 43614


                         JORDAN MYERS
                         3227 PLAINVIEW ROAD
                         RAVENNA, OH 44266


                         JORDAN NICHOLS
                         10815 WEST BARR ROAD
                         PEOTONE, IL 60468


                         Jordan Smith
                         2813 E Colten Ave.
                         Phoenix, AZ 85030




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2866 of 3613
                         JORDAN SMITH
                         2813 EAST COLTON AVENUE
                         NORTH LAS VEGAS, NV 89030


                         JORDAN SMITH
                         5334 STAGEROAD
                         MEMPHIS, TN 38134


                         JORDAN SMITH
                         5791 TEMPLAR ST
                         COLUMBUS, OH 43232


                         Jordan Thompson
                         15400 W 7 Mile Rd.
                         Apt. 306
                         Detroit, MI 48235


                         JORDAN UNDERWOOD
                         8954 HILLCREST DR
                         WESTFIELD CENTE, OH 44251


                         JORDAN WALTER
                         128 ARGUS CIR
                         WEST COLUMBIA, SC 29172-2702


                         JORDAN WALTERS
                         128 ARGUS CIR
                         WEST COLUMBIA, SC 29172-2702


                         JORDAN WILLIAMS
                         106 MARGARETA LANE
                         EAST RIDGE, TN 37412


                         JORDAN WILSON
                         5817 WESLEYAN DRIVE
                         PO BOX C113
                         VIRGINIA BEACH, VA 23455


                         JORDANA PEPPER
                         6020 SW 24TH PLACE
                         APT #204
                         DAVIE, FL 33314




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2867 of 3613
                         JORDEN WILLIAMS
                         1551 NORTH STATE HIGHWAY, APT 161
                         GRAND PRAIRIE, TX 75050


                         JORDI JAY
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JORDIA JONES
                         5601 5TH AVE N
                         ST. PETERSBURG, FL 33710


                         JORDY ELERA
                         401 SW 109TH AVE
                         APT 9
                         MIAMI, FL 33174


                         JORDYN PERDUE
                         1015 PINE VALLEY LN APT 204
                         TOLEDO, OH 43615


                         JORDYN RILEY
                         17 PECAN PASS LOOP
                         OCALA, FL 34472


                         JORDYN TUCKER
                         301C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JORDYN WILSON
                         2004 SANDOWN LANE
                         DUBLIN, OH 43016


                         Jorge A. Saldivar, MD PA
                         2715 Bolton Boone Dr.
                         DeSoto, TX 75115


                         JORGE ALBERT
                         8557 STEAMLINE CIRCLE
                         AUSTIN, TX 78745


                         JORGE ANGELY ILAGAN
                         8211 SIMONS DRIVE
                         NORFOLK, VA 23505



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2868 of 3613
                         Jorge H. Londono, MD
                         1607 Ponce de Leon Blvd.
                         Suite #208
                         Miami, FL 33134


                         JORGE MARTINEZ
                         2020 11TH AVENUE
                         PORT ARTHUR, TX 77642


                         JORGE MONTALVO
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         JORGE NATER
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JORGE NEUVO
                         220 W 68 ST APT 204
                         HIALEAH, FL 33014


                         JORGE OROZCO
                         1600 SAINT MICHAELS DRIVE
                         SANTA FE, NM 87505


                         JORGE PLA
                         189 LENAPE DR.
                         MIAMI SPRINGS, FL 33166


                         JORGE VALDERRAMA
                         7380 NEO STREET APT 10
                         DOWNEY, CA 90241


                         JORY GOMES
                         10116 WEXTED WAY
                         ELK GROVE, CA 95757


                         JORY GOMES
                         4604 BOSAL COURT
                         ELKGROVE, CA 95758


                         JOSE ARMENDARIZ
                         HWCC BOX 253
                         DELAWARE, OH 43015




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2869 of 3613
                         JOSE CHAVEZ
                         6543 NW 197TH LN
                         MIAMI, FL 33015


                         JOSE DE LA CRUZ
                         1211 NW 32 CT
                         MIAMI, FL 33125


                         JOSE DE LOS SANTOS
                         2101 NW 3RD AVE. APT# 103
                         MIAMI, FL 33127


                         JOSE DE LOS SANTOS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JOSE DOMINGUEZ-CORTEZ
                         134 N ELLWOOD AVE
                         BALTIMORE, MD 21224-1307


                         JOSE DOMINGUEZ-CORTEZ
                         3205 MCELDERRY STREET
                         BALTIMORE, MD 21205


                         JOSE ESTRADA
                         4805 MIAMI DR
                         GARLAND, TX 75043


                         Jose F. Baca, MD, Inc.
                         777 E 25th St., Ste. 509
                         Hialeah, FL 33013


                         JOSE FRIAS
                         1725 WEST 60TH ST
                         APT F315
                         HIALEAH, FL 33012


                         JOSE GALLEGOS
                         14015 CEDAR ACRES LOOP
                         MABANK, TX 75147


                         JOSE LEAL
                         8380 SW 65 AVE. APT. 3
                         MIAMI, FL 33143




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2870 of 3613
                         JOSE MARANTE GONZALEZ
                         6805 NW 107TH AVE
                         DORAL, FL 33178


                         JOSE MEJIA
                         11059 NW 6TH TER
                         SWEETWATER, FL 33172-3656


                         JOSE OVIEDO
                         8820 FONTAINEBLEAU BLVD
                         APT#411
                         MIAMI, FL 33172


                         JOSE PEREZ PIMENTEL
                         16401 NW 37TH AVE
                         M130
                         MIAMI GARDENS, FL 33054


                         JOSE QUINTEROS
                         616 EMERSON STREET NW
                         WASHINGTON, DC 20011


                         JOSE REYES
                         3301 SOUTH OAKLET AVENUE
                         CHICAGO, IL 60608


                         JOSE REYES ORTIZ
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JOSE ROMERO SIERRA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JOSE TERRONES
                         1298 MOORE ST
                         AKRON, OH 44301


                         JOSE VAZQUEZ
                         8106 VENNARD RD
                         HOUSTON, TX 77034-2822


                         JOSELIE MULTIDOR
                         581 NE 170 ST.
                         N. MIAMI BEACH, FL 33162



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2871 of 3613
                         JOSEPH AMOAH
                         502B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JOSEPH BAILEY
                         119 TEACHERS WAY
                         4039
                         GAITHERSBURG, MD 20877


                         JOSEPH BALDWIN
                         6012 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         JOSEPH BROOKS
                         9633 KELLY DR
                         LOVELAND, OH 45140


                         JOSEPH BRYCE
                         2801 W BANCROFT
                         MS 513
                         TOLEDO, OH 43606


                         JOSEPH CHISHOM
                         860 HOLLY LANE
                         FORT LAUDERDALE, FL 33317


                         JOSEPH COLLINS
                         7220 NIGHTINGALE DR APT 5
                         HOLLAND, OH 43528


                         JOSEPH CONSTANTINO
                         880 ORCHARD PARK DRIVE
                         ROCKY RIVER, OH 44116


                         JOSEPH DEAN
                         3107 KIMBERLY RD
                         HYATTSVILLE, MD 20782


                         JOSEPH DIAZ
                         570 SE 30TH DRIVE
                         HOMESTEAD, FL 33033




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2872 of 3613
                         JOSEPH ELIANCY
                         21245 NE 9TH CT #3
                         NORTH MIAMI BEACH, FL 33179


                         JOSEPH ELLICK
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JOSEPH ESEMA
                         3446 CARRIAGE HILL CIRCLE APT 104
                         RANDALLSTOWN, MD 21133


                         JOSEPH FILBERT
                         1760 OLD STAGE RD
                         COLORADO SPRINGS, CO 80906


                         JOSEPH FILOSA
                         8108 NORTH ARLINGTON PARK BLVD
                         FORT WAYNE, IN 46835


                         JOSEPH FOSTER
                         8127 SOUTH CHRISTIANA AVENUE
                         CHICAGO, IL 60652


                         JOSEPH GARCIA
                         7690 W FLAGLER STREET
                         MIAMI, FL 33144


                         JOSEPH GARGIA
                         7690 W FLAGLER STREET
                         MIAMI, FL 33144


                         JOSEPH GONZALES
                         6583 STREETER ROAD
                         MANTUA, OH 44255


                         JOSEPH GRIPPER
                         502D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JOSEPH GRIPPER
                         502D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21207



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2873 of 3613
                         JOSEPH HARRINGTON
                         258 PARKGATE AVENUE
                         YOUNGSTOWN, OH 44515


                         JOSEPH HARVEY
                         1008 NORTH ROSEDALE STREET
                         BALTIMORE, MD 21216


                         JOSEPH HOLLOWAY
                         5817 WESLEYAN DRIVE
                         PO BOX A230
                         VIRGINIA BEACH, VA 23455


                         JOSEPH HOWARD
                         9413 BANCROFT AVENUE
                         CLEVELAND, OH 44105


                         JOSEPH JAMES
                         PO BOX 157
                         ASHLAND, OH 44805


                         JOSEPH JEFFRIES
                         1460 ALEXANDRIA PKWY SE
                         CANTON, OH 44709


                         JOSEPH KHALIFE
                         3308 ROCKLAND CT
                         DUBLIN, OH 43017


                         JOSEPH KORB
                         314 E 322ND ST
                         EASTLAKE, OH 44095


                         JOSEPH LEE
                         2139 EVERGREEN RD APT 4
                         OTTAWA HILLS, OH 43606


                         JOSEPH LOGAN
                         1140 NW 50TH ST
                         MIAMI, FL 33127


                         JOSEPH LURIE
                         465 BRICKELL AVENUE
                         APT 1601
                         MIAMI, FL 33131



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2874 of 3613
                         JOSEPH MACHUGA
                         23 LAKE WOBEGON DRIVE
                         CANFIELD, OH 44406


                         JOSEPH MCCRAY
                         PO BOX 5861
                         GAINESVILLE, FL 32627


                         JOSEPH MOORE
                         7304 BLAIR ROAD NW
                         WASHINGTON, DC 20012


                         JOSEPH PROVOZNIK
                         24042 GORE ORPHANAGE ROAD
                         NEW LONDON, OH 44851


                         JOSEPH ROBERTSON
                         14040 ARCHBOLD WHITEHOUSE RD
                         SWANTON, OH 43558


                         JOSEPH ROSSETTI
                         3360 WATERSIDE DR
                         AKRON, OH 44319


                         JOSEPH ROZALSKI
                         7024 RICHARDSON ROAD
                         CONNEAUT, OH 44030


                         JOSEPH SANKOWSKI
                         4409 WALKER AVE
                         TOLEDO, OH 43612


                         JOSEPH SLAWEK
                         1661 SW 23 AVE
                         FORT LAUDERDALE, FL 33312


                         JOSEPH STELLER
                         14721 TRENTON RD
                         SUNBURY, OH 43074


                         JOSEPH STEWART
                         522 TAYLOR STREET
                         JACKSON, MS 39216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2875 of 3613
                         JOSEPH STUNEK
                         9985 BARR ROAD
                         BRECKSVILLE, OH 44141


                         JOSEPH TOUHEY
                         533 EAST STATE STREET
                         CASSOPOLIS, MI 49031


                         JOSEPH VESPER
                         4557 GLENCARY CT.
                         CINCINNATI, OH 45248


                         JOSEPH WEST
                         11411 BERLAND PLACE
                         GERMANTOWN, MD 20876


                         JOSEPH WINNICKI
                         5495 EASTLAKE ROAD
                         MEDINA, OH 44256


                         JOSEPH ZASTAWNY
                         5095 E FARNHURST RD
                         CLEVELAND, OH 44124


                         JOSEPHINE DUNN-FOSTER
                         405 ORCHARD STREET N
                         NORTHFIELD, MN 55057


                         JOSEPHINE STUDENT
                         OFFICE OF THE UNIVERSITY REGISTRAR
                         SIMMON HALL
                         AKRON, OH 44325


                         JOSETTE KAFANDO
                         1902 FOX STREET ADELPHI
                         APARTMENT 102
                         HYATTSVILLE, MD 20783


                         JOSH HALL
                         185 AMITY RD
                         GALLOWAY, OH 43119


                         JOSH HOWARTH
                         30637 HICKORY CT
                         FLAT ROCK, MI 48134



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2876 of 3613
                         JOSH SPURGEON
                         5554 WATERVILLE SWANTON RD
                         SWANTON, OH 43558


                         JOSHUA BAILEY
                         2628 WYLENE STREET
                         JACKSONVILLE, FL 32209


                         JOSHUA BATTLE
                         3350 ALMEDA ST
                         JACKSONVILLE, FL 32209


                         JOSHUA BEATTY
                         10054 PIERCE ROAD
                         GARRETTSVILLE, OH 44231


                         JOSHUA BETHEA
                         6090 SE 145TH ST
                         SUMMERFIELD, FL 34491


                         JOSHUA BRYANT-COOK
                         9902 NW 22ND AVE
                         MIAMI, FL 33147


                         JOSHUA BUICE
                         8137SOUTHGATEBLVD
                         NORTH LAUDERDALE, FL 33068


                         JOSHUA CAMPBELL
                         150 SCOTLAND RD
                         SOUTH ORANGE, NJ 07079-2067


                         JOSHUA CLARK
                         8861 RED HAWK CT
                         SYLVANIA, OH 43560


                         JOSHUA COHN
                         89 REDFERN DRIVE
                         YOUNGSTOWN, OH 44505


                         JOSHUA CRUZ
                         901 GARDEN MEADOW DRIVE
                         GEORGETOWN, TX 78628




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2877 of 3613
                         JOSHUA DAVIES
                         2629 ALISDALE DRAPT. 103
                         TOLEDO, OH 43606


                         JOSHUA DAVIS
                         3124 HOPEWELL PL
                         TOLEDO, OH 43606


                         JOSHUA DEWBERRY
                         3469 TOD AVENUE SW
                         WARREN, OH 44481


                         JOSHUA FREEMAN
                         3118 SUDLERSVILLE ROAD
                         SUDLERSVILLE, MD 21668


                         JOSHUA GREGORY
                         2904 MARS HILLS STREET
                         MODESTO, CA 95355


                         JOSHUA HAMPTON
                         603 WINANS WAY
                         BALTIMORE, MD 21229


                         JOSHUA HOY
                         24980 BRYDEN ROAD
                         BEACHWOOD, OH 44122


                         JOSHUA JACKSON
                         4563 ERA TRACE
                         SNELLVILLE, GA 30039


                         JOSHUA JONES
                         9842 SAPELO RD
                         25 SHON CT
                         MIDDLE RIVER, MD 21220


                         JOSHUA KINGSLEY
                         10564 FLATLANDS 1ST ST
                         BROOKLYN, NY 11236-3008


                         JOSHUA LIVERMON
                         13815 ROCKPORT LANDING RO
                         MIDLOTHIAN, VA 23112




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2878 of 3613
                         JOSHUA LIVERMON
                         13815 ROCKPORT LANDING RO
                         MIDLOTHIAN, VA 02311-2202


                         JOSHUA LUBICH
                         1616 ROOSEVELT AVENUE
                         NILES, OH 44446


                         JOSHUA MANDERS
                         3839 BUELL AVE.
                         TOLEDO, OH 43613


                         JOSHUA MANU
                         680 E BUCHTEL AVENUE
                         AKRON, OH 44304


                         JOSHUA MARTIN
                         8613 CAVATINA CT
                         APEX, NC 27539-9766


                         JOSHUA MATHEWS
                         1213 CLINTON PLACE
                         PLAINFIELD, NJ 07063


                         JOSHUA MCGUIRE
                         1213 MARLBORO ST
                         SANDUSKY, OH 44870


                         Joshua McMann
                         188 Baptist World Center Dr.
                         Griggs Hall 208
                         Nashville, TN 37207


                         JOSHUA NAWORU
                         1244 BERGER AVE
                         BROOKLYN, NY 11234


                         JOSHUA O'NEAL
                         6910 BEECH AVE
                         BALTIMORE, MD 21206-1209


                         Joshua Oddi
                         912 Ludwig Dr.
                         Columbus, OH 43230




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2879 of 3613
                         JOSHUA OGBUOKIRI
                         2103 WHITE FOX DR
                         BOWIE, MD 20721-2619


                         JOSHUA OGUUOKIRI
                         2103 WHITE FOX DR
                         BOWIE, MD 20721-2619


                         JOSHUA OKWAISIE
                         2 SUSANNAH DRIVE
                         CHESTERFIELD, NJ 08515


                         JOSHUA ONDO
                         1390 LANEDALE STREET NW
                         MASSILLON, OH 44647


                         JOSHUA PARKER
                         280 SW 1ST STREET
                         DEERFIELD BEACH, FL 33441


                         JOSHUA PEREZ
                         251 GENEVA AVE
                         DORCHESTER, MA 02121-3802


                         JOSHUA PHILANDER
                         17607 BRICKSTONE LOOP
                         FORT MYERS, FL 33967


                         JOSHUA PIERRELUS
                         12608 GARDEN GATE RD
                         SILVER SPRING, MD 20902


                         JOSHUA RICHARDSON
                         5817 WESLEYAN DRIVE
                         PO BOX B448
                         VIRGINIA BEACH, VA 23455


                         JOSHUA RICHARDSON
                         5817 WESLEYAN DR.
                         VIRGINIA BEACH, VA 23455


                         JOSHUA RIFFE
                         PO BOX 595
                         NORTH KINGSVILLE, OH 44068




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2880 of 3613
                         JOSHUA ROSS
                         29 CEDAR HILL RD
                         RANDALLSTOWN, MD 21133-1510


                         JOSHUA SMITH
                         7747 SIDEN DR
                         HANOVER, MD 21076


                         JOSHUA SMITH
                         3969 WAYNE ROAD
                         REYNOLDSVILLE, PA 15851


                         JOSHUA STEEDMAN
                         3952 DALLING DR
                         NORTHWOOD, OH 43619


                         JOSHUA THOMAS
                         PO BOX 4838
                         PLANT CITY, FL 33563


                         JOSHUA THOMAS
                         8500 ALLENSWOOD RD
                         RANDALLSTOWN, MD 21133


                         JOSHUA TRENKAMP
                         3735 HEATHERDOWNS BLVD.
                         TOLEDO, OH 43614


                         JOSHUA TRENTKAMP
                         3735 HEATHERDOWNS BLVD.
                         TOLEDO, OH 43614


                         JOSHUA TUTMAN
                         19 MORROW COURT
                         RANDELLSTOWN, MD 21133


                         Joshua Velasquez
                         3900 Albion St.
                         Nashville, TN 37209


                         JOSHUA WARD
                         4097 PLUMBAGO PL
                         LAKE WORTH, FL 33462




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2881 of 3613
                         JOSHUA WILKS
                         2855 W GARRISON AVE
                         BALTIMORE, MD 21215-5334


                         JOSHUA WILLIAMS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JOSHUA WINSTON
                         15510 ELLIS AVE
                         DOLTON, IL 60419


                         JOSHUA WOMACK
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JOSHUAH LUCAS
                         910 MONTPELIER ST
                         BALTIMORE, MD 21218


                         JOSIAH FISHER
                         6682 YELLOW STONE CIR
                         DISCOVERY BAY, CA 94505


                         JOSIE EARNHARDT
                         166 INDIAN LAKE DRIVE
                         RABUN GAP, GA 30568


                         JOSIMAR PALACIOS
                         401 WEST SOUTH STREET.
                         KAUFMAN, TX 75142


                         JOSLYN COBBINS
                         925 CLAYMONT AVE
                         BALTIMORE, MD 21216-4409


                         Jospeh West
                         11411 Berland Pl
                         Germantown, MD 20876


                         JOSSELYN FRAZIER
                         5559 SHANKS PHALANX ROAD
                         NEWTON FALLS, OH 44444




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2882 of 3613
                         JOSSUE GUZMAN
                         12401 ORANGE GROVE DR
                         TAMPA, FL 33618


                         JOSUE ACOSTA
                         406 NW 22ND AVE
                         MIAMI, FL 33125


                         JOURDAN COPPAGE
                         1213 KITMORE RD
                         BALTIMORE, MD 21239-3405


                         JOURNEY TOOLE
                         44051 STATE ROUTE 511
                         OBERLIN, OH 44074


                         JOUSEPH RENOVALES
                         3804 SW 56TH AENUE
                         WEST PARK, FL 33023


                         JOVANA DURIC
                         3030 RESIDENCE DR
                         TOLEDO, OH 43606


                         JOVANN LETULI
                         2773 MORNINGSIDE ST
                         SAN DIEGO, CA 92139


                         JOVANN LETULI
                         393 SUMNER STREET
                         AKRON, OH 44304


                         JOVANNE SANTOUSE
                         1664 CARLYLE DRIVE
                         CROFTON, MD 21114


                         JOVANNY ZARABAL
                         3313 SAN REMO CR.
                         HOMESTEAD, FL 33035


                         JOVANNY ZARZABAL
                         3313 SAN REMO CR.
                         HOMESTEAD, FL 33035




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2883 of 3613
                         JOVENEL PIERRE
                         545 WOODLAND CREEK BOULEVARD
                         KISSIMMEE, FL 34744


                         JOVONTE JACKSON
                         13921 SW 278TH ST
                         HOMESTEAD, FL 33032


                         JOY BARNES
                         6709 LARCHES CT
                         SUITLAND, MD 20746-3509


                         JOY BARNES
                         1644 ROUNDHILL ROAD
                         BALTIMORE, MD 21218


                         Joy Benjamin
                         16235 NW 22nd Ct.
                         Opa Locka, FL 33054


                         Joy Gardner
                         4739 Hawksbury Rd.
                         Pikesville, MD 21208


                         JOYCELYN JACKSON
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JOYCY ALDAJUSTE
                         923 E MAPLE ST
                         NORTH LAUDERDALE, FL 33068-2749


                         JOYDAZIA NORMAN
                         403 59TH AVENUE DRIVE WEST
                         BRADENTON, FL 34207


                         JOYRICK SUERO
                         308 SW 95TH PLACE
                         MIAMI, FL 33174


                         JOZSEF KANTOR
                         45 RHODES AVE APT A
                         AKRON, OH 44302




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2884 of 3613
                         JRL Medical Group
                         601 E Rollins St.
                         Orlando, FL 32803


                         JSAIDAE POOLE
                         622 PADDLE WHEEL CT EAST
                         MILLERSVILLE, MD 21108


                         JU HWAN LEE
                         590 E BUCHTEL AVE, APT 27
                         AKRON, OH 44304


                         JUAN ALVIZ
                         13612 NW 10 TERRACE
                         MIAMI, FL 33182


                         JUAN ANDERSON
                         3709 NW 202 ST
                         MIAMI GARDENS, FL 33055


                         JUAN CAMACHO
                         179 PIONEER ST.
                         AKRON, OH 44305


                         JUAN DEVIA
                         3644 NW 85TH AVENUE
                         COOPER CITY, FL 33024


                         JUAN FERRARO
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251


                         JUAN MARIN ANGEL
                         577 BROOKLINE CT.
                         NORTHFIELD, OH 44067


                         JUAN MARTIN
                         11951 DEERHORN DRIVE
                         CINCINNATI, OH 45240


                         JUAN MENDOZA
                         5023 LUY LANE
                         DALLAS, TX 75241




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2885 of 3613
                         JUAN MOSQUERA
                         9390 15TH COURT
                         PEMBROKE PINES, FL 33024


                         JUAN OGANDO
                         6109 WESTLAND DR
                         HYATTSVILLE, MD 20782


                         JUAN OGANDO
                         1716 CHILTON ST
                         BALTIMORE, MD 21218


                         JUAN ORTIZ
                         4311 NW 57TH ST
                         FORT LAUDERDALE, FL 33319-2914


                         JUAN PEREZ
                         3063 COMMUNITY DRIVE
                         DALLAS, TX 75220


                         JUAN REYES
                         2515 COMMUNITY DR
                         DALLAS, TX 75220


                         JUAN SALAS
                         900 VIA AVENIDA
                         MESQUITE, TX 75150


                         JUAN SOLIS
                         7575 SOUTH WESTMORELAND ROAD, APT 1411
                         DALLAS, TX 75237


                         JUAN VICENTE
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JUAN VILLAMIZAR ABIA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JUAN ZAMBRANO
                         16401 NW 37TH AVE
                         CASCIA HALL
                         MIAMI, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2886 of 3613
                         JUANA SOCORRO-AGUIRRE
                         33442 PO BOX
                         BALTIMORE, MD 21218


                         JUANITA MENDEZ
                         3837 SIMPSON STUART RD
                         DALLAS, TX 75241


                         JUAREZ HERBERT
                         4406 ROCKDALE LANE
                         UPPER MARLBORO, MD 20772


                         JUAYESHIA WILSON
                         725 NW 10TH STREET
                         FLAMINGO LODGE, FL 33034


                         Jubran A. Hoche, MD PA
                         3800 Johnson St.
                         Hollywood, FL 33021


                         JUBRIL ADEROMILEHIN
                         3806 DOVEDALE CT
                         RANDALLSTOWN, MD 21133


                         JUDARIUS ANDREWS
                         3012 SYLVESTER DRIVE
                         MOULTRIE, GA 31768


                         JUDELKA ST. FORT
                         881 NORTH WEST 116TH TERRACE
                         MIAMI, FL 33168


                         JUDITH POKU
                         4520 MAIZE RD APT C
                         COLUMBUS, OH 43224


                         JUDITH VALENCIA
                         9804 SW 40th St
                         MIAMI, FL 33165


                         JUDY BARRETT
                         12 VALENCIA DRIVE
                         BOYNTON BEACH, FL 33436




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2887 of 3613
                         JUDY HERBSTZUBER-ECHAVEZ
                         15751 SHERIDAN ST
                         APT. #442
                         FORT LAUDERDALE, FL 33331


                         JUI-HSIANG HUNG
                         2376 BECKET CIRCLE
                         STOW, OH 44224


                         Juian Linkhart
                         3322 Sunnyside Dr.
                         Dayton, OH 45432


                         JUJUAN MATHIS
                         5038 S ST LAWERENCE
                         CHICAGO, IL 60615


                         JULI LAMBERT
                         7121 QUAIL LAKES DR
                         HOLLAND, OH 43528


                         JULI LAMBERT
                         2062 ROBINWOOD AVE APT 4
                         TOLEDO, OH 43620


                         JULIA ADAMS
                         3334 CREEKSIDE TRL
                         CUYAHOGA FALLS, OH 44223


                         JULIA ANN JONES
                         9232 SAND CREEK COURT
                         BURKE, VA 22015


                         JULIA BOUHADANA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         JULIA CERNOIA
                         222 TWIN OAKS RD APT #3
                         AKRON, OH 44313


                         JULIA FRANQUESA
                         2160 BRISTOL COURT
                         HUDSON, OH 44236




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2888 of 3613
                         JULIA GOETZ
                         1672 COUNTRY WALK DRIVE
                         FLEMING ISLAND, FL 32003


                         Julia Gonzalez
                         877 Stewart Ave., Ste. 7
                         Garden City, NY 11530


                         JULIA GONZALEZ
                         12166 ST ANDREWS PL
                         APT 307
                         MIRAMAR, FL 33025


                         JULIA HARTLAGE
                         1417 BELLINGHAM WAY
                         SUNNYVALE, CA 94087-3812


                         JULIA HATCH
                         300 E THORNTON ST
                         AKRON, OH 44311


                         JULIA LUIS
                         457 GREENMOUNT AVE
                         CLIFFSIDE PARK, NJ 07010


                         JULIA MILLIRANS
                         26996 BUCKLAND HOLDEN RD
                         WAYNESFIELD, OH 45896


                         JULIA MOSTOW
                         206 LANDIS LN
                         DEERFIELD, IL 60015-3420


                         JULIA PFAFF
                         12987 THRASHER ROAD
                         HIRAM, OH 44234


                         JULIA SHREVE
                         4028 S DETROIT AVE
                         TOLEDO, OH 43614


                         JULIA WRIGHT
                         4319 MANNINGTON BLVD
                         STOW, OH 44224




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2889 of 3613
                         JULIAN CONDITI
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JULIAN CUNNINGHAM
                         164 GREENTREE CIRCLE
                         JUPITER, FL 33458


                         JULIAN GARCIA
                         1715 WHITEHALL DR
                         APT 302
                         DAVIE, FL 33324


                         JULIAN GILBERT
                         2623 ASHURST ROAD
                         UNIVERSITY HEIGHTS, OH 44118


                         JULIAN JAVIER GARCIA APONTE
                         1013 NW 99TH CT
                         MIAMI, FL 33172


                         JULIAN KUEBERUWA
                         11400 BELVIDERE RD
                         BOWIE, MD 20721-2122


                         JULIAN LINKHART
                         3322 SUNNYSIDE DR
                         BEAVERCREEK, OH 45432


                         JULIAN OWENS-BRUNT
                         4400 COOK AVE
                         BALTIMORE, MD 21206


                         JULIAN PITA
                         2333 BRICKELL AVE APT 607
                         MIAMI, FL 33129


                         JULIANA AKOR
                         437 SUMNER STREET
                         FLAT M
                         AKRON, OH 44304


                         JULIANA MUSHALA
                         9414 PRESLEY PLACE
                         LANHAM, MD 02070-6326



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2890 of 3613
                         JULIANA MUSHALA
                         9414 PRESLEY PLACE
                         LANHAM, MD 02070-6346


                         JULIANA TARR
                         157 CARRIAGE DRIVE APT 203
                         CHAGRIN FALLS, OH 44022


                         Juliana Yanguas
                         16275 Collins Ave.
                         North Miami Beach, FL 33160


                         JULIANN KOSOVEC
                         3113 DARLINGTON RD
                         TOLEDO, OH 43606


                         JULIANN KOSOVEC
                         26765 CARRONADE DR
                         APT 3301
                         PERRYSBURG, OH 43551


                         JULIANNE BROADBENT
                         746 MIDLAND AVE.
                         RAVENNA, OH 44266


                         JULIANNE GREEN
                         608 DOLTON RD
                         AKRON, OH 44312


                         JULIE BROOKS
                         6630 BUCKNELL RD
                         REISTERSTOWN, MD 21136


                         JULIE BROOKS
                         6630 BUCKNELL RD
                         BRYANS ROAD, MD 20616


                         JULIE GARTLAND
                         7260 NIGHTINGALE DR APT 6
                         HOLLAND, OH 43528


                         JULIE LENOIR
                         131 FULTON DRIVE
                         VALENCIA, PA 16059




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2891 of 3613
                         JULIE MAYBERRY
                         3335 WATER ST
                         CANAL FULTON, OH 44614


                         JULIE OLZAK
                         3923 NASSAU COURT
                         YOUNGSTOWN, OH 44511


                         JULIE SHALLMAN
                         393 SUMNER ST
                         APT 2-206D
                         AKRON, OH 44304


                         JULIE VAILLANT
                         1148 HIGHLAND RD
                         LANTANA, FL 33462


                         JULIE VEGA
                         9034 FLYNN CIRCLE #4
                         BOCA RATON, FL 33496


                         JULIEN JONES
                         2862 BELLAROSA CIRCLE
                         WEST PALM BEACH, FL 33411


                         JULIEN WILDENHEIM
                         1643 CYPRESS E
                         AVON, OH 44011


                         JULIET MWABA
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         JULIO BRAVO
                         4517 SW 132 PLACE
                         MIAMI, FL 33175


                         JULIO HERNANDEZ
                         13133 GREEN VALLEY DRIVE
                         BALCH SPRINGS, TX 75180


                         JULIO QUINTEROS
                         616 EMERSON STREET NW
                         WASHINGTON, DC 20011




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2892 of 3613
                         JULIO SALAZAR
                         22115 WESTLAND CREEK DRIVE
                         KATY, TX 77449


                         JULISSA CRUZ
                         3214 BALCH SPRINGS RD APT #C1
                         BALCH SPRINGS, TX 75180


                         JULISSA CURZ
                         3214 BALCH SPRINGS RD APT #C1
                         BALCH SPRINGS, TX 75180


                         JULIUS SESAY
                         6001 LOGAN WAY APT. C7
                         BLADENSBURG, MD 20710


                         JUMMAI APATA
                         2953 MARNAT ROAD
                         APT A
                         BALTIMORE, MD 21209


                         JUN BEOM KU
                         1120 N WESTWOOD AVE APT 1216
                         TOLEDO, OH 43607


                         JUN LIU
                         325 POWER STREET
                         AKRON, OH 44311


                         JUN LIU
                         536 S. HAWKINS AVE. #2
                         AKRON, OH 44320


                         JUNGHO PARK
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         JUNHONG LI
                         1244 PARK LANE DRIVE
                         APT B
                         AKRON, OH 44320




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2893 of 3613
                         JUNHONG LI
                         1080 W 3300 S APT 2113
                         SOUTH SALT LAKE, UT 84119


                         JUNMYONG LEE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         JUNYA JOHNSON
                         830 BRIDGEVIEW RD
                         OWINGS MILLS, MD 21117


                         JUNYA JOHNSON
                         830 BRIDGEVIEW RD
                         BROOKLYN, MD 21225


                         JUNYAO YAO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         JUNYOUNG SEO
                         1350 N. HOWARD ST. APT. 203
                         AKRON, OH 44310


                         JUPITER MEDICAL GROUP PA
                         875 Military Trl Ste 200
                         JUPITER, FL 33458


                         JURMELLE BYNOE
                         571 SW 9TH STREET
                         APT 207
                         MIAMI, FL 33130


                         JUSTICE BOATENG
                         707 CARROLL STREET
                         AKRON, OH 44304


                         JUSTICE LANDERS
                         1405 HAFT DR. APT G9
                         REYNOLDSBURG, OH 43068




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2894 of 3613
                         JUSTICE MARRIOTT
                         4903 W FOREST PARK AVE
                         GWYNN OAK, MD 21207-7460


                         JUSTIN ACEY
                         5817 WESLEYAN DRIVE
                         PO BOX A382
                         VIRGINIA BEACH, VA 23455


                         JUSTIN BENNETT
                         90 LEMON STREET
                         BUFFALO, NY 14204


                         JUSTIN BROWN
                         22450 SW 128TH AVE
                         MIAMI, FL 33170-2723


                         JUSTIN BROWN
                         762 S MUNROE RD
                         TALLMADGE, OH 44278


                         JUSTIN CARROLL
                         740 WALWICK CT
                         BEREA, OH 44017


                         JUSTIN CHILDERS
                         5846 REFUGEE ROAD
                         BALTIMORE, OH 43105


                         JUSTIN CROWDER
                         2521 LIBERTY HEIGHTS AVE
                         BALTIMORE, MD 21215


                         JUSTIN DIONNE
                         12852 CATFISH COURT
                         ORLANDO, FL 32828


                         JUSTIN ENGLISH
                         4812 VINSON COURT
                         HILLIARD, OH 43026


                         JUSTIN EVANS
                         201B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21229



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2895 of 3613
                         JUSTIN EVANS
                         201B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JUSTIN FEATHERSTON
                         704 WYNDHURST DRIVE
                         LYNCHBURG, VA 24502


                         JUSTIN FRANCO
                         1120 N WESTWOOD AVE APT 1105
                         TOLEDO, OH 43607


                         JUSTIN FRIESS
                         814 SPENCER ST
                         TOLEDO, OH 43609


                         JUSTIN GOODMAN
                         15 FOXCREEK.
                         OWINGS MILLS, MD 21117


                         JUSTIN HUMPHREY
                         1651 PRICE ROAD
                         YOUNGSTOWN, OH 44509


                         JUSTIN HUNT
                         4008 SOUTH WEST 69TH TERRACE
                         MIRAMAR, FL 33023


                         JUSTIN JOHNSON
                         627 ALLENDALE ST.
                         BALTIMORE, MD 21229


                         JUSTIN JOYCE
                         6683 MANGOLIA LANE
                         FORT MYERS, FL 33966


                         JUSTIN JULIAN
                         8368 GRAYSON GREEN ST NW
                         MASSILLON, OH 44646


                         JUSTIN KUMBAL
                         447 EAST VORIS STREET
                         AKRON, OH 44311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2896 of 3613
                         JUSTIN LEASURE
                         7151 TRIUMPH LN
                         PERRYSBURG, OH 43551


                         JUSTIN LEASURE
                         201 E CHURCH ST
                         PO BOX 283
                         AMANDA, OH 43102


                         JUSTIN LEDFORD
                         955 AUBURN LN
                         BARTLETT, IL 60103


                         JUSTIN MEDLEY
                         3117 WESTMONT CT
                         BALTIMORE, MD 21216-3836


                         JUSTIN MEIER
                         185 WILSON STREET
                         RACELAND, LA 70394


                         JUSTIN MOORE
                         15432 SYMONDSBURY WAY
                         UPPER MARLBORO, MD 20774


                         JUSTIN O'CONNOR
                         13180 NW 6TH TERRACE
                         MIAMI, FL 33182


                         JUSTIN PARKINS
                         1174 TRAILS EDGE DRIVE
                         HUBBARD, OH 44425


                         JUSTIN POWELL
                         594 CROSBY STREET
                         APT2
                         AKRON, OH 44302


                         JUSTIN RAMOS
                         119 SPORTSMANS AVE
                         FREEPORT, NY 11520-5028




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2897 of 3613
                         JUSTIN REA
                         407D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JUSTIN SAMPSON
                         258 DOVECOTE TRCE
                         MACEDONIA, OH 44056


                         JUSTIN SHOEMAKER
                         3012 WYNSTONE CT.
                         GROVE CITY, OH 43123


                         JUSTIN SMITH
                         4448 VOGEL DR
                         TOLEDO, OH 43613


                         JUSTIN SPIKES
                         20231 TRACEY AVE
                         EUCLID, OH 44123


                         JUSTIN SYMONETTE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JUSTIN TJADEN
                         147 HUNT CLUB DRIVE
                         APARTMENT 3B
                         COPELY, OH 44321


                         JUSTIN TRAPANI
                         3130 PALM TRACE LANDINGS DRIVE
                         APARTMENT 607
                         DAVIE, FL 33314


                         JUSTIN WALKER
                         201C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         JUSTIN YOUNG
                         15561 VALENTINE ROAD
                         THOMPSON, OH 44086




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2898 of 3613
                         JUSTINA JOHNSON
                         1915 KNOLL CT
                         TROY, MI 48098


                         JUSTINA MUELLER
                         2045 ROBINWOOD AVE APT 1
                         TOLEDO, OH 43620


                         JUSTINE HILL
                         142 E MAIN ST
                         WAYNE, OH 43466


                         JUSTISS GILLIAM
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251


                         JUSTYCE BARNES
                         2009 ELLING DRIVE
                         WACO, TX 76705


                         JUSTYN ALEXANDER
                         8418 GOVERNORS RUN
                         ELLICOTT CITY, MD 21043


                         JUSTYN WILLIAMS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         JUVENS LAZARRE
                         5099 SW FIDDLE LEAF COURT
                         PORT ST. LUCIE, FL 34986


                         JUVENS LAZARRE
                         201 SW GLENWOOD DRIVE
                         PORT ST. LUCIE, FL 34984


                         JUWAN BROWN
                         315 FLORA AVENUE
                         LAUREL, MS 39440


                         JUWAN HEMSLEY
                         1648 ROUNDHILL RD
                         BALTIMORE, MD 21218




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2899 of 3613
                         JUWANN NORWOODLEE
                         3014 POPLAR TER
                         BALTIMORE, MD 21216


                         Jyoti Maharjan
                         12 Oaksylvan Way
                         Nottingham, MD 21236


                         JYOTI MAHARJAN
                         10 ARROWOOD CT
                         ROSEDALE, MD 21237


                         K'HYANA NANCE
                         2350 TOWLES STREET
                         FORT MYERS, FL 33916


                         K'JANI HALL
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         K'MYA VILLAGOMEZ-SOUZ
                         5340 GOODWOOD AVE
                         TOLEDO, OH 43612


                         K. ZIN HTUT
                         583 VICTORIA AVE
                         AKRON, OH 44310


                         K. ZIN HTUT
                         55 FIR HILL APT 12C7
                         AKRON, OH 44304


                         K`LA CORLEY
                         19050 NW 57TH AVE
                         APT103
                         HIALEAH, FL 33015


                         KA SHING ALLAN SO
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234


                         KA'MIYAH HAMELTON
                         2701 MORROW STREET
                         WACO, TX 76707




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2900 of 3613
                         KABIL AFZALI REY
                         9644 SW 163RD CT
                         MIAMI, FL 33196


                         KADAN JOHNSON
                         4098 WHISPERING SPRINGS LANE
                         MOGADORE, OH 44260


                         KADEEM CHAIRS
                         7438 BLUMER RD
                         LIVERPOOL, NY 13088


                         KADEEM NORRIS
                         823 MISTY GLEN LANE
                         DALLAS, TX 75232


                         KADEEM NORRIS
                         811 MISTY GLEN LANE
                         DALLAS, TX 75232


                         KADEENE CROSSFIELD
                         1667 WOODBOURNE AVE
                         BALTIMORE, MD 21239


                         KADEN LORING
                         13977 SW 155 STREET
                         MIAMI, FL 33177


                         KADEN MCMOLLUM
                         759 GEORGIA AVE
                         AKRON, OH 44306


                         KADIJAH ANDERSON
                         679 LEESVILLE RD APT #1004
                         LYNCHBURG, VA 24502


                         KAEEM BOVIAN
                         1720 NW 56TH ST
                         MIAMI, FL 33142


                         KAELA WILLS
                         9864 LEIGHLAND COURT
                         WALDORF, MD 20603




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2901 of 3613
                         KAELIN POE
                         613 NOTTINGHAM DRIVE
                         HAMPTON, VA 23669


                         KAENAB EL
                         3809 MONROE ST UPPR UNIT
                         TOLEDO, OH 43606


                         KAHLA NELUM
                         2680 NORTH KATY AVENUE
                         FRESNO, CA 93722


                         KAHLIL DIAS
                         426 SPRY ISLAND ROAD .
                         BALTIMORE, MD 21216


                         KAHLIL DIAS
                         426 SPRY ISLAND ROAD .
                         JOPPA, MD 21085


                         KAHLILIAH PHILLIPS
                         2351 NE 6TH AVENUE
                         POMPANO BEACH, FL 33064


                         KAHNIA RIGBY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KAI BLACKSTON
                         3101 FOX VALLEY DR
                         WEST FRIENDSHIP, MD 21794


                         KAI CARSON
                         11 DOGWOOD ST.
                         HAMPTON, VA 23669


                         KAI FAN
                         810 NE 199TH ST.
                         APT. C 205
                         MIAMI, FL 33179


                         KAI GU
                         733 W MARKET ST.
                         #510
                         AKRON, OH 44303



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2902 of 3613
                         KAI GU
                         80 E EXCHANGE ST.
                         #476
                         AKRON, OH 44308


                         KAI-CHUAN CHUANG
                         1296 BUCKINGHAM GATE BLVD.
                         CUYAHOGA FALLS, OH 44221


                         KAI-LIN TSAI
                         80 E. EXCHANGE ST. APT 477
                         AKRON, OH 44308


                         KAILA RICE
                         203B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         KAILA THOMAS
                         4200 COLBORNE ROAD
                         BALTIMORE, MD 21229


                         Kairos Healthcare, LLC
                         9101 LBJ Freeway
                         Suite 310
                         DALLAS, TX 75243


                         KAITLAN KNISELY
                         1328 TERRIER DR
                         APT F
                         COPLEY, OH 44321


                         KAITLIN BROWNE
                         406 SE 1ST COURT
                         POMPANO BEACH, FL 33060


                         KAITLIN BROWNE
                         10822 NW 9TH MANOR
                         CORAL SPRINGS, FL 33071


                         KAITLIN COON
                         1235 PLUM STREET
                         FAIRPORT HARBOR, OH 44077




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2903 of 3613
                         Kaitlin O'Brien
                         1288 Rockland Ave.
                         Apt. 2A
                         Staten Island, NY 10314


                         KAITLIN O'BRIEN
                         1288 ROCKLAND AVENUE APT 2A
                         STATEN ISLAND, NY 10314


                         KAITLIN WALTERS
                         2586 SW 82ND AVE
                         MIRAMAR, FL 33025


                         KAITLYN CHAVEZ
                         4434 LINCOLN AVENUE
                         CLEVELAND, OH 44134


                         KAITLYN CHAVEZ
                         430 NW 127TH AVENUE
                         MIAMI, FL 33182


                         KAITLYN CUNNINGHAM
                         512 LAKEWOOD ROAD
                         NEPTUNE, NJ 07753


                         KAITLYN FLOWERS
                         1308 MARIGOLD WAY
                         LOMPOC, CA 93436


                         KAITLYN GOLDINGER
                         6160 ALLYN ROAD
                         HIRAM, OH 44234


                         KAITLYN HAGER
                         1545 HOLLY AVENUE
                         ROHNERT PARK, CA 94928


                         KAITLYN HARRIS
                         230 PARADISE BIRD STREET
                         HENDERSON, NV 89074


                         KAITLYN MORSE
                         447 HILLBROOK DRIVE
                         CUYAHOGA FALLS, OH 44223




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2904 of 3613
                         KAITLYN PONGRACZ
                         1910 CRYSTAL DRIVE
                         AKRON, OH 44312


                         KAITLYN ROOT
                         656 1/2 KLING STREET
                         AKRON, OH 44311


                         KAITLYN SAFFEL
                         4110 COTTONWOOD CIRCLE
                         LAKE ELSINORE, CA 92530


                         KAITLYN SAVITT
                         5555 LONG PRAIRIE TRACE APT 112
                         RICHMOND, TX 77407


                         KAIYA COLEMAN
                         508D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         KALATRIA CROSBY-SINGLETON
                         2204 DRUID HILL AVE
                         BALTIMORE, MD 21217


                         KALEAB YEHENEW
                         13105 LARCHDALE RD APT 1
                         LAUREL, MD 20708-1732


                         KALEB ADDISON
                         13619 COLGATE WAY APT 218
                         SILVER SPRING, MD 20904


                         KALEB CARR
                         4709 LABURNUM DR
                         AKRON, OH 44319


                         KALEB DARRETT
                         3821 NE 23RD PLACE
                         CAPE CORAL, FL 33909


                         Kaleb Morris
                         112 Whittington Pl
                         Pataskala, OH 43062




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2905 of 3613
                         KALEB MORRIS
                         112 WHITTINGTON PL
                         ETNA, OH 43062


                         KALEB PERKINS
                         3212 CALYDON CT
                         FORT WASHINGTON, MD 20744-1437


                         KALEB SMITH
                         2179 TAURUS CT
                         MANSFIELD, OH 44904


                         KALEE HEETER-MEDLEY
                         6284 KNAPP ROAD
                         RAVENNA, OH 44266


                         KALEESHA WHITMORE
                         821 SOUTH POLK STREET, APT 1526
                         DESOTO, TX 75115


                         KALEIGH KROLIKOWSKI
                         4485 BRANDON DR
                         DELRAY BEACH, FL 33445-2232


                         KALEIGH TALAGANIS
                         1717 E 9TH ST
                         APT 911
                         CLEVELAND, OH 44114


                         Kaleo Legal
                         4456 Corporation Lane
                         Suite 135
                         Virginia Beach, VA 23462


                         KALILA HOLLEY
                         1309 NORTH STRICKER ST
                         BALTIMORE, MD 21217


                         KALISHA FOBBS
                         11 ADIL CT
                         BALTIMORE, MD 21207


                         KALKIDAN LEMMA
                         10811 MEADOWHILL RD
                         SILVER SPRING, MD 20901-1531



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2906 of 3613
                         KALLAN WILLIAMS
                         1038 MERRIMAR CIR N APT H
                         COLUMBUS, OH 43220


                         Kalli Koehn
                         11 E 18th St.
                         Apt. 105
                         Norfolk, VA 23517


                         KALVIN MOSLEY
                         10209 BRIARWOOD PL
                         WALDORF, MD 20601-3943


                         KALYANIBEN CHHASATIYA
                         1730 W ROCKET DR RM 2208B
                         TOLEDO, OH 43606


                         KALYN JACKSON
                         11306 CHERYL DRIVE
                         UPPER MARLBORO, MD 20772


                         KALYN NELSON
                         236 NW 12 CT
                         DANIA, FL 33004


                         KAMAAL STEWART
                         3521 MONTROSE AVENUE
                         RICHMOND, VA 23222


                         KAMALA KHANAL SUBEDI
                         1227 BROOKVIEW DR APT 77
                         TOLEDO, OH 43615


                         KAMAR MAJID-DAVIS
                         962 HEREFORD DR
                         AKRON, OH 44303


                         KAMARI SMITH
                         2521 NW 26 STREET
                         FORT LAUDERDALE, FL 33311


                         KAMERON FEGGINS
                         5301 WYNDHOLME CIRCLE
                         UNIT 103
                         BALTIMORE, MD 21229



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2907 of 3613
                         KAMERON JIMENZ-FOX
                         1 CHRYSLER RD APT #402
                         LAWRENCEVILLE, GA 01760


                         KAMERON MILLER
                         1616 LUDWIG DRIVE
                         LAS VEGAS, NV 89106


                         KAMERON SHOCKLEY
                         2667 ENCLAVE STREET NW
                         UNIONTOWN, OH 44685


                         KAMERON WASHINGTON
                         1553 CLAIRIDGE RD
                         GWYNN OAK, MD 21207


                         KAMIA MONTGOMERY
                         201 PEARL DRIVE
                         HEWITT, TX 76643


                         Kamia Moreno
                         201 Pearl Dr.
                         Hewitt, TX 76643


                         KAMIL BROWN
                         949 FLORA ST
                         ELIZABETH, NJ 07201


                         KAMIRA ROBERTS
                         16 LOCUST ST
                         ELKINS, WV 26241


                         KAMIRA ROBERTS
                         16 LOCUST ST
                         BALTIMORE, MD 21216


                         KAMIYA BROOKS
                         2943 W. ARTHINGTON
                         CHICAGO, IL 60612


                         KAMRYN BLAKE
                         2716 W CALDWELL STREET
                         COMPTON, CA 90220




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2908 of 3613
                         KAMRYN NORWOOD-BLACKWELL
                         3608 SEQUOIA AVENUE APT 1
                         BALTIMORE, MD 21215


                         KAMSOLUNNA ORANUBA
                         24 LILY POND COURT
                         ROCKVILLE, MD 20852


                         KANAYO BANOR
                         1411 GOODYEAR BLVD
                         APT 3
                         AKRON, OH 44305


                         KANDACE DRUMMING
                         1015 ANDEAN GOOSE WAY
                         UPPER MARLBORO, MD 20774


                         Kandice K. Marchant, MD
                         9500 Euclid Ave.
                         Cleveland, OH 44106


                         KANESHA BATTLE
                         3883 JASMINE LANE
                         CORAL SPRINGS, FL 33065


                         KANG AN
                         1101 INDEPENDENCE AVENUE APT.310
                         AKRON, OH 44310


                         KANIAH ELKERSON
                         205 WASHINGTON AVENUE
                         APT. #7
                         CAPE CHARLES, VA 23310


                         KANRU XIE
                         2024 ORCHARD LAKES PL APT 32
                         TOLEDO, OH 43615


                         Kanyinda J. Mpoy
                         Sentara Internal Medicine Physician
                         7401 Granby St.
                         Norfolk, VA 23505




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2909 of 3613
                         Kaoer Ma
                         2015 N McCord Rd.
                         Apt. 103
                         Toledo, OH 43615


                         KAOER MA
                         7250 NIGHTINGALE DR APT 2
                         HOLLAND, OH 43528


                         KAOUE BAKANHO
                         3714 FIELDSTONE RD
                         MIDDLE RIVER, MD 21220


                         KAOUE BAKANHO
                         3714 FIELDSTONE RD
                         RANDALLSTOWN, MD 21133


                         KAPRISE SPARKS
                         4205 OKALONA ROAD
                         CLEVELAND, OH 44121


                         KARA GLORE
                         27897 WHITE RD
                         PERRYSBURG, OH 43551


                         KARA HOKES
                         4710 HILARY CIRCLE
                         STOW, OH 44224


                         KARA MARLIN
                         562 COLONY PARK DRIVE
                         UNIT 101
                         TALLMADGE, OH 44320


                         KARA MARLIN
                         533 STORER AVENUE
                         AKRON, OH 44320


                         KARA WILLIAMS COUNSELING
                         10400 Griffin Rd. #109
                         COOPER CITY, FL 33328


                         KARDEL HOWARD
                         P.O. BOX 109
                         NEW YORK CIY, NY 10026



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2910 of 3613
                         Kareem Robinson
                         1700 E Cold Pring Lane
                         Baltimore, MD 21251


                         KAREL RIOS
                         3191 NW 91ST
                         MIAMI, FL 33147


                         KAREN AUGUSTIN
                         3143 NW 39TH PLACE
                         FORT LAUDERDALE, FL 33309


                         KAREN BARYARUHA
                         1142 W WOODRUFF AVE
                         TOLEDO, OH 43606


                         KAREN CARDENAS
                         2360 E PRESERVE WAY
                         APT 107
                         MIRAMAR, FL 33025


                         Karen Coshow ND
                         2705 NE 65th St.
                         Seattle, WA 98115


                         KAREN DORMEUS
                         2170 NW 85TH AVENUE
                         FORT LAUDERDALE, FL 33322


                         KAREN HUEZO
                         5817 WESLEYAN DRIVE
                         PO BOX A293
                         VIRGINIA BEACH, VA 23455


                         Karen J. Robie, PhD
                         4930 N Holland Sylvania Rd.
                         Suite B
                         Sylvania, OH 43560


                         KAREN LAPORTE
                         8260 NE 3RD AVE
                         EL PORTAL, FL 33138




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2911 of 3613
                         KAREN LOPEZ
                         5817 WESLEYAN DRIVE
                         PO BOX A542
                         VIRGINIA BEACH, VA 23455


                         KAREN LUCRECE AGBODJOGBE
                         8109 KENNEWICK AVE
                         TAKOMA PARK, MD 20912


                         Karen M. Coshow, MD
                         18532 Firlands Way NC
                         Seattle, WA 98133


                         KAREN PARKS
                         3534 W 76TH STREET
                         CHICAGO, IL 60652


                         KAREN VILLARREAL
                         8992 NW 115TH STREET
                         HIALEAH GARDENS, FL 33018


                         KARENE MCLAURIN
                         8900 HOBART ST
                         SPRINGDALE, MD 20774


                         KARENE SAMUELS
                         30 WYNDMOOR PL APT E
                         BALTIMORE, MD 21216


                         KARI DJONNE
                         1 RIVER EDGE DR
                         SANDY HOOK, CT 06482


                         KARI DJONNE
                         393 SUMNER STREET 2-525
                         AKRON, OH 44304


                         KARIM DUNN
                         1502 WEST 8TH STREET
                         WILMINGTON, DE 19806


                         KARIM IBRAHIM
                         6099 ROUND HILL DR
                         DUBLIN, CA 94568




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2912 of 3613
                         KARIM NASHED
                         14951 ROYAL OAKS LANE APT.601
                         NORTH MIAMI BEACH, FL 33181


                         KARINA AMADASUN
                         2633 STANTON RD SE APT 101
                         WASHINGTON, DC 20020-4478


                         KARINA CEINOS
                         6363 SAINT CHARLES AVENUE
                         NEW ORLEANS, LA 70118


                         KARINA ESPINOZA
                         9459 SW 227TH LANE
                         MIAMI, FL 33190


                         KARINA RAMIREZ
                         1458 LORRAINE LN.
                         KAUFMAN, TX 75142


                         KARISSA MOONEY
                         10308 NEWINGTON DR
                         ORLANDO, FL 32836-3743


                         KARISSA WEEKLEY
                         423 WESTVIEW DR.
                         ZANESVILLE, OH 43701


                         KARL AUGUSTE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KARL BURT
                         113 BELLEZZA TERRACE
                         ROYAL PALM BEACH, FL 33411


                         KARL PECK
                         500 MILFORD MILL RD
                         PIKESVILLE, MD 21208-5801


                         KARL-HEINZ CHERUBIN
                         1141 NW 182ND ST
                         MIAMI, FL 33169-4287




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2913 of 3613
                         KARLA EGIPCIACO
                         13219 NW 8TH ST
                         MIAMI, FL 33182


                         KARLA GIL
                         4721 NW 7TH ST. APT. 410
                         MIAMI, FL 33126


                         KARLA ROSALES
                         15532 SW 39TH ST
                         MIAMI, FL 33185


                         KARLA SONE
                         14105 SW 51ST CT
                         MIRAMAR, FL 33027


                         KARLA TRASLAVINA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         KARLY CRAIL
                         3085 MAGNOLIA CT
                         EDGEWOOD, KY 41017


                         KARLY RUPERT
                         4225 COUNTY ROAD 175
                         CLYDE, OH 43410


                         KARNEET SINGH SETIA
                         55 FIR HILL, APT# 12B6
                         AKRON, OH 44304


                         KAROLINNA GARCIA DE OLIVEIRA
                         221 M STREET
                         FORT DODGE, IA 50501


                         KARRIS MCCOLLUM
                         759 GEORGIA AVE
                         AKRON, OH 44313


                         KARRIS MCCOLLUM
                         6425 PALMER DR NW
                         CANTON, OH 44718




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2914 of 3613
                         KARYSSA SCHROUDER
                         3370 GIBRALTER HEIGHTS DRIVE
                         APT. B10
                         TOLEDO, OH 43609


                         KASE CARRERA
                         6314 GYPSUM COURT
                         HOUSTON, TX 77041


                         KASEEM WEDDERBURN
                         4540 NW 36TH ST APT 407
                         LAUDERDALE LAKES, FL 33319


                         KASEY LAFOND
                         8711 IVYBERRY WAY
                         MONTGOMERY VILLAGE, MD 20886


                         KASEY LAVENTURE
                         10141 NW 36TH ST
                         CORAL SPRINGS, FL 33065


                         KASHARI STARKS
                         9703 CHERRY STREET
                         APT.3
                         OAKLAND, CA 94603


                         KASHUNA DAMON
                         2026 NW 43RD TERRACE
                         APT. 8
                         LAUDERHILL, FL 33313


                         KASIA MOORE
                         2778 IRVINGTON AVENUE
                         SAN BERNARDINO, CA 92407


                         KASIE PURPURA
                         3366 ELSMERE ROAD
                         CLEVELAND, OH 44120


                         KASSANDRA ROEMER
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2915 of 3613
                         KASSIDY DESMOND
                         842 E DEAN RD
                         TEMPERANCE, MI 48182


                         KATARINA HUGHES
                         3309 ARLINGTON AVE APT 33
                         TOLEDO, OH 43614


                         KATE JESS
                         318 FAIR ST
                         CLYDE, OH 43410


                         KATE MARCHANT
                         6 MARDREW RD
                         BALTIMORE, MD 21229


                         KATELYN APPLIN
                         308 TORREY STREET
                         APT 1
                         AKRON, OH 44304


                         KATELYN BISCHOFF
                         20340 COTTON SLASH RD
                         MARYSVILLE, OH 43040-9209


                         KATELYN BURNS
                         15142 W DUNBAR RD
                         PETERSBURG, MI 49270


                         KATELYN ICKES
                         13196 CARLA AVENUE NW
                         UNIONTOWN, OH 44685


                         KATELYN KINDRED
                         621 CONNER DR
                         FREMONT, OH 43420


                         KATELYN MICKENS
                         540 PATTI LANE
                         LEIPSIC, OH 45856


                         KATELYN SLOMOVITZ
                         591 STINAFF STREET
                         KENT, OH 44240




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2916 of 3613
                         KATELYN ZILKE
                         15142 W DUNBAR RD
                         PETERSBURG, MI 49270


                         KATERINA JANKULLA
                         3400 BLUEMONT PARK
                         HILLIARD, OH 43026


                         KATERINA JANKULLA
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         KATEY BENDER
                         123 N PORTAGE PATH APT 7
                         AKRON, OH 44303


                         KATEY BENDER
                         64 WESTGATE CIRCLE #B
                         AKRON, OH 44313


                         KATHARINA JULLICH
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         KATHARINE BROOKS
                         1401 S FEDERAL HWY
                         APT 201
                         BOCA RATON, FL 33432


                         Katherine A Andros, LPC
                         4334 Secor Rd
                         Toledo, OH 43623


                         KATHERINE ADAIR
                         186 MORGAN ST
                         BARBERTON, OH 44203


                         KATHERINE BULLOCK
                         169 MARVIN AVE
                         AKRON, OH 44302


                         KATHERINE BULLOCK
                         2381 NEWTON ST
                         AKRON, OH 44305




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2917 of 3613
                         KATHERINE CAWLEY
                         2462 CIRCLE DRIVE
                         KANSASVILLE, WI 53139


                         KATHERINE CHEN
                         2669 W VILLAGE DR
                         TOLEDO, OH 43614


                         KATHERINE CRUZ VASQUEZ
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         KATHERINE EXALAN
                         420 NW 111TH STREET
                         MIAMI, FL 33168


                         KATHERINE GERIC
                         8228 DEEPWOOD BLVD
                         #6
                         MENTOR, OH 44060


                         KATHERINE KOOSER
                         3315 BRAEMAR RD
                         SHAKER HEIGHTS, OH 44120


                         KATHERINE KOWALK
                         7163 QUAIL LAKES DR
                         HOLLAND, OH 43528


                         KATHERINE KRAUS
                         360 COLONY RD
                         ROSSFORD, OH 43460


                         KATHERINE MILLER
                         487 THACKERAY AVE
                         WORTHINGTON, OH 43085-3003


                         KATHERINE RIVERA NAZARIO
                         1483 N.W 83TERRACE
                         MIAMI, FL 33147


                         KATHERINE ROUSH
                         6819 SAINT LAURENT CIR
                         DAYTON, OH 45459




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2918 of 3613
                         Katherine S. Jender, CNP
                         6135 Trust Dr.
                         Suite 114
                         Holland, OH 43528-9358


                         KATHERINE SCHROEDER
                         319 S EAST AVE
                         MONTPELIER, OH 43543


                         KATHERINE SHEVCHUK
                         10012 SWEETLEAF LANE
                         NORTH ROYALTON, OH 44133


                         KATHERINE WERNER
                         8354 ELLENWOODS DR
                         CINCINNATI, OH 45249-1303


                         KATHI KLINE
                         1982 ROLLING MEADOWS LANE
                         AKRON, OH 44312


                         KATHLEEN HONORE
                         660 NE 195 ST
                         MIAMI, FL 33179


                         Kathleen Kurman
                         1766 N Westwood Ave.
                         Apt. E
                         Toledo, OH 43607


                         KATHLEEN NAYLOR
                         2322 CHARLESTOWN AVE
                         TOLEDO, OH 43613


                         KATHLEEN REVARD
                         301 OAKLAND DR
                         ESSEXVILLE, MI 48732


                         KATHLEEN RUBIO
                         1107 NE 104TH STREET
                         MIAMI SHORES, FL 33138


                         KATHLEEN VALENZUELA
                         1461 WEST WOODCREST AVENUE
                         FULLERTON, CA 92833



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2919 of 3613
                         KATHRINE KARIMI
                         4101 N. 39 AVE
                         HOLLYWOOD, FL 33021


                         KATHRYN CHUHY
                         8613 TAMARACK ST
                         TEMPERANCE, MI 48182


                         KATHRYN HESSENIUS
                         24136 HEATHER HILL PLACE
                         ALDIE, VA 20105


                         KATHRYN HILL
                         5584 NW 114TH AVE UNIT 106
                         DORAL, FL 33178


                         KATHRYN KEYES
                         361 AUTUMN POND WAY
                         106
                         ESSEX JUNCTION, VT 05452


                         KATHRYN MERKEL
                         4301 W PEACHTREE LN
                         MUNCIE, IN 47304


                         KATHRYN PIZZA
                         1622 SADDLEBROOK CT
                         TOLEDO, OH 43615


                         KATHRYN SCHOENBAECHLER
                         813 KINGS CROSS
                         TALLMADGE, OH 44278


                         KATHRYN SLATES
                         74 HURD ROAD
                         AURORA, OH 44202-9358


                         KATHRYN STEPHAN
                         753 W MARKET ST APT 304
                         AKRON, OH 44303


                         KATHRYN YOUSIF
                         277 BRITTANY LN
                         SALINE, MI 48176




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2920 of 3613
                         Kathy Santoriello, MD PA
                         900 SE Ocean Blvd. #330
                         Stuart, FL 34994


                         KATHYA PINEDA CANALES
                         5817 WESLEYAN DRIVE
                         PO BOX B353
                         VIRGINIA BEACH, VA 23455


                         KATIA BORGELLA
                         10147 CIRCLE PLAZA EAST
                         CUTLER RIDGE, FL 33157


                         KATIA KING
                         3713 MIDHEIGHTS RD.
                         BALTIMORE, MD 21215


                         KATIANA GUE
                         8050 NW MIAMI CT LOT A118
                         MIAMI, FL 33150-5020


                         KATIE CARVER
                         4430 N HOLLAND SYLVANIA RD
                         APT 4113
                         TOLEDO, OH 43623


                         KATIE FONTAINE
                         7105 QUAIL HOLLOWS DRIVE
                         HOLLAND, OH 43528


                         KATIE PETERSON
                         1207A ELMWOOD AVE
                         EVANSTON, IL 60202-1212


                         KATIE PRICE
                         2801 W BANCROFT
                         MS 513
                         TOLEDO, OH 43606


                         KATIE TRUSHEL
                         13605 CLOVER LAKE DRIVE
                         CHARDON, OH 44024




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2921 of 3613
                         KATIE VELASQUEZ
                         9001 48TH PL
                         BALTIMORE, MD 21239


                         KATIE WHISLER
                         4300 PHALANX MILLS HERNER ROAD
                         SOUTHINGTON, OH 44470


                         KATLYN JAMIEL
                         1334 RIDGE ROAD
                         WILMINGTON, OH 45177


                         KATORA CRINER
                         743 HOLLIDAY LN
                         DUNCANVILLE, TX 75116


                         KATRAYLA MUSGRAVES
                         2705 NORTH 45TH AVENUE
                         OMAHA, NE 68104


                         KATRELL BROWN
                         807 BELMONT LN
                         NORTH LAUDERDALE, FL 33068


                         KATRINA ALLEN
                         201 PATAPSCO AVE.
                         ROSEDALE, MD 21237


                         KATRINA BROOKS
                         709 MESA VERDE DR
                         BARBERTON, OH 44203


                         KATRINA VOLLBRACHT
                         1896 LORCA DR
                         APT #40
                         SANTA FE, NM 87505


                         KATSUMI TAKENO
                         2640 CHRISTIE ST APT L
                         TOLEDO, OH 43606


                         KATSUMI TAKENO
                         708 N COOLEY ST
                         MOUNT PLEASANT, MI 48858




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2922 of 3613
                         KATSUMI TAKENO
                         2645 DRUMMOND RD
                         TOLEDO, OH 43606


                         KATY BRELAND
                         9846 MADISON ROAD
                         MONTVILLE, OH 44064


                         KATY ISRAEL
                         7873 OLD DELAWARE RD
                         MOUNT VERNON, OH 43050


                         KAUSAR HAFEEZ
                         5679 MONROE STREET
                         BLDG 2, UNIT 512
                         SYLVANIA, OH 43560


                         KAUSHIK MISHRA
                         915 MULL AVENUE
                         SUITE 2E
                         AKRON, OH 44313


                         KAVANTI SANDS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KAVIRAJ SODHI
                         998 ASHBROOKE WAY
                         HUDSON, OH 44236


                         Kaviraj Sohi
                         998 Ashbrooke Way
                         Hudson, OH 44236


                         KAVYA CHANDRIKA UDDARRAJU
                         77 FIRHILL STREET, APARTMENT 2B8
                         AKRON, OH 44304


                         KAWUNUS COOK
                         554 KATHY COURT
                         MARGATE, FL 33068


                         KAY-TYANA ROSS
                         11340 SW 203 STREET
                         MIAMI, FL 33189



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2923 of 3613
                         KAYAH SHEPHERD
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KAYCE JEANNITON
                         16 GRANGE PL
                         BOYNTON BEACH, FL 33426


                         Kayeria Beale-Jackson
                         5423 - 85th Ave
                         #1
                         Lanham, MD 20706


                         KAYERIA BEALE-JACKSON
                         5423 85TH AVE 1
                         LANHAM, MD 20706


                         KAYIN TISDALE
                         10502 MONTANA TER
                         LARGO, MD 20774-6034


                         KAYLA APPEMAN
                         805 STATE ROUTE 61 E
                         NORWALK, OH 44857


                         KAYLA BAILEY
                         5705 CHINQUAPIN PKWY
                         UNIT D
                         BALTIMORE, MD 21239


                         KAYLA BARRECA
                         2966 MALIBU DR SW
                         WARREN, OH 44481


                         KAYLA CALAPA
                         5676 BROADVIEW ROAD
                         APT 310
                         PARMA, OH 44134


                         KAYLA COLE
                         6198 SUNSCAPE DRIVE NE
                         LOUISVILLE, OH 44641




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2924 of 3613
                         KAYLA CORNETT
                         10039 STATE ROUTE 700
                         LOT 44
                         MANTUA, OH 44255


                         KAYLA DAVIS
                         1120 E BELVEDERE AVE APT C
                         BALTIMORE, MD 21239-2723


                         KAYLA DUKES
                         191 PERRY STREET
                         HEMPSTEAD, NY 11550


                         KAYLA DURHAM
                         9707 RIDER COURT
                         FORT WASHINGTON, MD 20744


                         KAYLA GWOZDZ
                         9144 CLOVER DR.
                         TEMPERANCE, MI 48182


                         KAYLA HORN
                         5775 WILSON ST
                         WAYNE, MI 48184-2633


                         KAYLA HUFFMAN
                         4154 HUNTERS HILL CIRCLE
                         RANDALLSTOWN, MD 21133


                         KAYLA HUMBERT
                         9945 RAVENNA ROAD
                         CHARDON, OH 44024


                         KAYLA JACKSON
                         3108 TIOGA PKWY
                         BALTIMORE, MD 21215


                         KAYLA JONES
                         1504 1/2 REDONDO BLVD
                         LOS ANGELES, CA 90019


                         KAYLA KMETT
                         6402 CAMINO VENTOSA
                         SAN CLEMENTE, CA 92673




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2925 of 3613
                         KAYLA KOHLER
                         3453 WESTCHESTER RD
                         TOLEDO, OH 43615


                         KAYLA KOONCE
                         10203 LILY GREEN CT
                         UPPER MARLBORO, MD 20772-6665


                         KAYLA KORT
                         5817 WESLEYAN DRIVE
                         PO BOX A106
                         VIRGINIA BEACH, VA 23455


                         KAYLA LEONARD-HOULE
                         202 MILLER RD
                         BRATTLEBORO, VT 05301-7733


                         KAYLA MARQUES
                         11700 NW 15 CT
                         PEMBROKE PINES, FL 33026


                         KAYLA MCDANIEL
                         1202 E 33RD ST
                         BALTIMORE, MD 21218-3638


                         KAYLA MOORE
                         3724 WEST 129TH STREET
                         CLEVELAND, OH 44111


                         KAYLA PITTS
                         5605 CHESTERFIELD DRIVE
                         TEMPLE HILLS, MD 20748


                         KAYLA PRICE
                         P.O. BOX 351
                         DAVIDSON, NC 28036


                         KAYLA PUNNETT
                         1362 N STRICKER ST
                         BALTIMORE, MD 21217-2719


                         KAYLA ROBINSON
                         206C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2926 of 3613
                         KAYLA SALOMONE
                         1491 LINCOLN AVE
                         LAKEWOOD, OH 44107


                         KAYLA SHOATS
                         4101 SOUTH WEST 38TH STREET
                         HOLLYWOOD, FL 33023


                         KAYLA THAYER
                         3880 NW 97TH AVE
                         HOLLYWOOD, FL 33024


                         KAYLA THOMPSON
                         613 WILLOW AVE
                         BALTIMORE, MD 21212-4825


                         KAYLA VONSEGGERN
                         1248 BERNATH PKWY
                         TOLEDO, OH 43615


                         KAYLA VONSEGGERN
                         163 MARGARET PL
                         PERRYSBURG, OH 43551


                         KAYLA WINCHESTER
                         3423 MAYFIELD AVE
                         BALTIMORE, MD 21213


                         KAYLA WINCHESTER
                         3423 MAYFIELD AVE
                         BALTIMORE, MD 21216


                         KAYLA WULF
                         648 MIDFIELD DR
                         MAUMEE, OH 43537


                         KAYLA YOST
                         194 SPINO STREET
                         NORWALK, OH 44857


                         KAYLAH FRAZIER
                         485 59TH ST.
                         OAKLAND, CA 94609




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2927 of 3613
                         KAYLAH MOLOCK
                         4304 SOUTHERN AVE
                         BALTIMORE, MD 21206-5761


                         KAYLAN CRAWFORD
                         1521 RAMBLEWOOD RD
                         BALTIMORE, MD 21239


                         KAYLEE BYBEE
                         162 NE 25TH STREET
                         APT. 612
                         MIAMI, FL 33137


                         KAYLEE CARRICO
                         3819 SYCKELMOORE ST
                         TRENTON, MI 48183


                         KAYLEE ROBARGE
                         11862 VAN DYKE AVE
                         CURTICE, OH 43412


                         KAYLEE ROGERS
                         14982 DELHI AVE
                         PARKER, CO 80134


                         KAYLEE SAVAGE
                         1044 MIDDLEBURY RD
                         KENT, OH 44240


                         KAYLEE SHOCKLEY
                         2667 ENCLAVE STREET NW
                         UNIONTOWN, OH 44685


                         KAYLEE SUTTON
                         3548 ABINGTON COURT
                         BRUNSWICK, OH 44212


                         KAYLIE SAIDIN
                         545 EDINBURGH ST
                         SAN MATEO, CA 94402-2240


                         KAYLIN DILL
                         13695 MAIN ST
                         BOX 26
                         SEDALIA, OH 43151



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2928 of 3613
                         KAYLIN GARDNER
                         1708 SWANSEA RD
                         BALTIMORE, MD 21239-3630


                         KAYLYN BENNETT
                         10912 MARYLAND WOODS CT
                         WALDORF, MD 20602


                         KAYLYNN BALLARD
                         7145 S. FAIRFIELD AVE.
                         CHICAGO, IL 60629


                         KAYLYNN MCMURTRY
                         80 CHERRY HILL RD
                         HAMDEN, CT 06514-2807


                         Kaysandra Rodriguez
                         3713 Lawrence Ave.
                         Kensington, MD 20895-1707


                         KAYSANDRA RODRIGUEZ
                         3713 LAWRENCE AVE
                         KENSINGTON, MD 20895-1707


                         KAYSI MORRIS
                         4341 LEPPERT RD
                         HILLIARD, OH 43026


                         KE'SHAWN DANIEL
                         2439 PEARSON WAY
                         ROUND ROCK, TX 78665


                         KE'SHOUN RHODES
                         9901 SCYENE RD. APT.#16105
                         DALLAS, TX 75227


                         KE'SHOUN RHODES
                         3570 WILHURT AVENUE, APT 177
                         DALLAS, TX 75216


                         KE'YHARA TOMMIE
                         3433 SALLIE CHUPCO WAY
                         FORT PIERCE, FL 34945




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2929 of 3613
                         KEAGAN FINEGAN
                         563 PARK MEADOWS COURT
                         WADSWORTH, OH 44281


                         KEAHNNA JOHNSON
                         11105 LEAFSTONE DRIVE
                         COVINGTON, GA 30014


                         KEANA PICKETT
                         5007 SAILFISH COURT
                         WALDORF, MD 20603


                         KEANDRE FOWLER
                         724 ATTEBERRY LANE
                         LANCASTER, TX 75146


                         KEANDRIA CROSDALE
                         20420 NW 20TH AVE.
                         CAROL CITY, FL 33056


                         KEANDRIA THIBODEAUX
                         1318 EMBERCREST DR
                         MIDLOTHIAN, TX 76065


                         KEANNA ETORIA
                         18035 NW 47TH PLACE
                         MIAMI, FL 33055


                         KEANO BRIN
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         KEANU SHELTON
                         742 LEXINGTON AVENUE
                         YOUNGSTOWN, OH 44504


                         KEANU WALKES
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KEARSTIN HORN
                         6043 PICKARD DR
                         TOLEDO, OH 43613




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2930 of 3613
                         KEARSTIN HORN
                         1908 W ALEXIS RD APT E103
                         TOLEDO, OH 43613


                         KEATON MCNAIR
                         13436 SILVERBROOK DR
                         PICKERINGTON, OH 43147


                         KECHENG WU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         KEDAR BOGLE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KEDAR TIMALSENA
                         4 ATHERTON RD
                         LUTHERVILLE, MD 21093


                         KEDAR TIMALSENA
                         8416 GREENWAY ROAD
                         PARKVILLE, MD 21286


                         KEDISHA PATTERSON
                         12936 51ST COURT NORTH
                         WEST PALM BEACH, FL 33411


                         KEDRICK JONES
                         3554 LYNDALE AVE
                         BALTIMORE, MD 21206


                         KEDRICK JONES
                         3554 LYNDALE AVE
                         BALTIMORE, MD 21213


                         Kedrick Ruffin
                         235 S Hilton St
                         Baltimore, MD 21229


                         KEDRICK RUFFIN
                         235 SOUTH HILTON STREET
                         BALTIMORE, MD 21229




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2931 of 3613
                         KEEGAN CUNNINGHAM
                         323 LOOKOUT DRIVE
                         APOLLO BEACH, FL 33572


                         KEEGAN RANKIN
                         7388 FOGHORN LANE
                         NORTHFIELD, OH 44067


                         KEEGAN WILLIAMS
                         851 SUNSET VIEW BOULEVARD
                         TALLMADGE, OH 44278


                         KEELRA HATLEY
                         6490 SOUTH COCKRELL HILL RD
                         APT 2926
                         DALLAS, TX 75236


                         KEELY HEBB
                         5656 DILLON HILLS DR
                         NASHPORT, OH 43830


                         KEELY OBRIEN
                         1676 26TH ST
                         CUYAHOGA FALLS, OH 44223


                         KEENA TURNER
                         4011 CRANSTON AVE
                         BALTIMORE, MD 21216


                         KEENA TURNER
                         4011 CRANSTON AVE
                         BALTIMORE, MD 21229


                         KEHINDE ADENUGA
                         6231 GREEN FIELD ROAD
                         APT 102
                         ELKRIDGE, MD 21075


                         KEHINDE ADENUGA
                         31 SOLAR CIRCLE
                         PARKVILLE, MD 21234


                         KEHINDEZAINA SMARTON
                         4209 CANYONVIEW DR
                         UPPER MARLBORO, MD 20772



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2932 of 3613
                         KEHINDEZAINA SMARTON
                         1560 MONTPELIER ST
                         APT 1
                         BALTIMORE, MD 21218


                         KEIAJNAE LEWIS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KEIONYAE MCNEAL
                         1006 N MASSASSOIT AVENUE
                         APT. 1
                         CHICAGO, IL 60651


                         KEIONYAE MCNEAL
                         44 N PARKSIDE
                         APT. #1E
                         CHICAGO, IL 60644


                         KEIRAH SMETZER
                         1914 TWP RD 1095
                         ASHLAND, OH 44805


                         Keirra Clines
                         5222 Stagecoach Lane
                         Garland, TX 75043


                         KEIRRA KENNEDY
                         866 ELMWOOD CT
                         WESTMINSTER, MD 21158


                         KEISHA POWELL
                         4225 NADINE DR
                         BALTIMORE, MD 21215


                         KEISHA SANTANA ROLDAN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KEISHLA RIVERA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2933 of 3613
                         KEITH BIRCHKHEAD
                         4200 OAKFORD AVE
                         BALTIMORE, MD 21215


                         KEITH BRADFORD
                         4413 MORAVIA RD APT 10
                         BALTIMORE, MD 21206


                         KEITH CAMPBELL
                         1476 KAREN BLVD
                         CAPITOL HEIGHTS, MD 20743-4624


                         KEITH CROSSMAN
                         3065 GLENN ST
                         TOLEDO, OH 43613


                         KEITH EDMONDS
                         7116 QUAIL LAKES DR
                         HOLLAND, OH 43528


                         KEITH HANKS
                         2941 NW 186 TERRACE
                         MIAMI, FL 33056


                         Keith Henson
                         1232 Harwall Rd.
                         Gwynn Oak, MD 21207


                         KEITH HOYING
                         8111 STATE ROUTE 119 W
                         ANNA, OH 45302


                         Keith Mahone
                         818 N Elm St.
                         Apt. 104
                         Hopkinsville, KY 42240


                         KEITH THOMSON
                         VILLANOVA HALL
                         16401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054


                         KEJUAN BRYANT
                         4009 41ST SQUARE
                         VERO BEACH, FL 32967



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2934 of 3613
                         KEKE CHEN
                         570 PARKHILL DR
                         APT 16
                         FAIRLAWN, OH 44333


                         KELBEE MILLER
                         7727 WINTER SWEET DR
                         HOLLAND, OH 43528


                         Kelcie Miller
                         871 Ibis Walk Place N.
                         Apt. 5315
                         Saint Petersburg, FL 33716


                         KELCIE MILLER
                         871 IBIS WALK PLACE N
                         APT 5315
                         ST PETERSBURG, FL 33716


                         KELCY LINVILLE
                         1405 MORGAN AVENUE
                         ALLIANCE, OH 44601


                         KELECHI URADU
                         6 TROUT LILY COURT
                         OWINGS MILLS, MD 21117


                         KELIE TCHOUYA
                         7192 MCCLEAN BLVD
                         PARKVILLE, MD 21234


                         KELLANO RILEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KELLEY COLE
                         17315 IDA CENTER RD
                         PETERSBURG, MI 49270


                         KELLI PORTER
                         5820 MOJAVE ROAD
                         VIRGINIA BEACH, VA 23462




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2935 of 3613
                         KELLI-ANN TENNANT
                         889 NW 214TH ST
                         #27-205
                         MIAMI, FL 33169


                         KELLIE JOHNSON
                         1532 KENNEWICK ROAD
                         BALTIMORE, MD 21218


                         KELLIE SMITH
                         1540 INGLESIDE AVE APT A
                         BALTIMORE, MD 21207


                         KELLY GISMONDI
                         1404 SEVIER COURT
                         NASHVILLE, TN 32706


                         KELLY HILTON
                         6110 SW 24 PL
                         207
                         DAVIE, FL 33314


                         KELLY HILTON
                         6080 SW 24 PLACE
                         102
                         DAVIE, FL 33314


                         KELLY HUNT
                         320 PEPPERTREE LANE
                         PAINESVILLE, OH 44077


                         Kelly L. Perez, CNP
                         33 North Ave. Suite 104
                         Tallmadge, OH 44278


                         KELLY LEAK
                         1345 N CAREY ST
                         BALTIMORE, MD 21217-2706


                         KELLY MARKHAM
                         2639 STATE ROUTE 183
                         ATWATER, OH 44201




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2936 of 3613
                         KELLY MATTHEWS
                         3535 SHANNON DRIVE
                         BALTIMORE, MD 21213


                         KELLY MILLER
                         10232 PIRATES TRAIL
                         REMINDERVILLE, OH 44202


                         KELLY MIX
                         11900 HEIMBERGER RD
                         BALTIMORE, OH 43105


                         KELLY NADLER
                         10550 ROAD C
                         LEIPSIC, OH 45856


                         KELLY PALMER
                         603C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         KELLY SWENSEN
                         2839 SAYBROOKE BLVD.
                         STOW, OH 44224


                         KELLYANNE GOLD
                         975 THISTLEGATE RD
                         OAK PARK, CA 91377


                         KELNISHA LIGHTBOURNE
                         1205 NW 155TH LN APT 310
                         MIAMI, FL 33169


                         KELSEA ALLEN
                         4461 NW 43D ST
                         LAUDERDALE LAKES, FL 33319


                         KELSEL THOMPSON
                         4417 S. LANCASTER ROAD, APT 1150
                         DALLAS, TX 75216


                         KELSEY CADE
                         407 SOUTH CONGRESS AVENUE
                         WEST PALM BEACH, FL 33409




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2937 of 3613
                         KELSEY DORKA
                         1805 BROWNSTONE BLVD APT 313
                         TOLEDO, OH 43614


                         KELSEY EWING
                         1075 TALL GRASS CIRCLE
                         APT. 11
                         STOW, OH 44224


                         KELSEY GRODNER
                         6700 NOVA DR
                         # 101
                         DAVIE, FL 33317


                         KELSEY HARRIS
                         6658 BLUEFIELD LANE
                         MASON, OH 45040


                         KELSEY MCINNES
                         2727 CONNECTICUT ST SW
                         MASSILLON, OH 44646


                         KELSEY MORGAN
                         4019 GREAT STAR COURT
                         JEANNETTE, PA 15644


                         KELSEY PRITCHARD
                         2200 SCOTTWOOD AVE UNIT 315
                         TOLEDO, OH 43620


                         KELSEY RAILSBACK
                         2320 SW 97TH LANE
                         DAVIE, FL 33324


                         KELSEY REILLY
                         2616 IDLEWOOD RD
                         CLEVELAND HEIGHTS, OH 44118


                         KELSI ROBINS
                         809 MASON COURT
                         CHESAPEAKE, VA 23320


                         KELSIE DORAN
                         10620 ROBERT LANE
                         CHAGRIN FALLS, OH 44023



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2938 of 3613
                         KELSIE OYER
                         344 SENECA DR
                         MONTPELIER, OH 43543


                         KELTERON FERGUSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KELVIN ALLEN
                         6060 NW 186TH ST
                         APT #102
                         HIALEAH, FL 33015


                         KELVIN COOK
                         5321 85TH AVE APT 203
                         NEW CARROLLTON, MD 20784-3219


                         KELVIN JONES
                         5000 RICHELIEU AVENUE
                         SHEFFIELD LAKE, OH 44054


                         KELVIN KAMAU
                         606 WALNUT GROVE RD
                         BALTIMORE, MD 21221


                         KELVIN KESIENA EGUKO
                         53 SOUTH COLLEGE ST APT J
                         AKRON, OH 44308


                         KELVIN OPOKU
                         2854 BEAL DR
                         COLUMBUS, OH 43232


                         Kelvin Perry
                         2930 Lee Rd. 430
                         Apt. 30A
                         Smiths Station, AL 36877


                         KELVIN RIVERA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KELVIN TSAGLI
                         680 E. BUCHTEL AVE APT 3
                         AKRON, OH 44304



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2939 of 3613
                         KELVIN TSAGLI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         KELYNN HECKMAN
                         1109 COUNTY ROAD 1600
                         ASHLAND, OH 44805


                         KEMI AILERU
                         1380 NW 199TH ST
                         MIAMI, FL 33169-2740


                         KEMIKA LUNDY
                         21129 NW 14TH PLACE
                         UNIT 658
                         MIAMI GARDENS, FL 33169


                         KENA SHAH
                         150 SE 25TH RD APT 12I
                         MIAMI, FL 33129


                         KENARIE MAYS
                         6248 20TH WAY SOUTH
                         ST. PETERSBURG, FL 33712


                         KENARIE MAYS
                         ST, 25 17TH WAY SOUTH
                         APT. C
                         SAINT PETERSBURG, FL 33712


                         KENBEN KPOFOLO
                         189 HARBOR ROAD
                         STATEN ISLAND, NY 10303


                         KENBRANYA PATTERSON
                         2112 LEDA AVE
                         LEHIGH ACRES, FL 33973


                         KENDAL COONEY
                         14740 RICE RD
                         CAMDEN, MI 49232




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2940 of 3613
                         KENDAL JONES
                         4611 CLIFF BREEZE DR
                         NORTH LAS VEGAS, NV 89081-3247


                         KENDALA JEAN-PIERRE
                         1025 NW 5TH AVE
                         MIAMI, FL 33136


                         Kendall Anesthesia
                         8900 N Kendall Dr.
                         Miami, FL 33176


                         KENDALL BREWTON
                         3704 YOSEMITE AVENUE
                         BALTIMORE, MD 21215


                         KENDALL CHAPPLE
                         3089 PINE VALLEY RD
                         COLUMBUS, OH 43219


                         KENDALL COX
                         3509 W 74 ST
                         CHICAGO, IL 60629


                         KENDALL HARKNESS
                         5237 BIRKDALE ST NW
                         CANTON, OH 44708


                         KENDALL KELLEY
                         8118 S EUCLID
                         CHICAGO, IL 60617


                         KENDALL MAROTTI
                         299 POLLYWOG PT
                         LABELLE, FL 33935


                         KENDALL RICHARDSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KENDALL WHITE
                         3515 STACEY AVE
                         CINCINNATI, OH 45207




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2941 of 3613
                         KENDRA BROOKS
                         423 SAN BRUNO DRIVE
                         GARLAND, TX 75043


                         KENDRA COLBY
                         4069 RED OAK CIRCLE NW
                         MASSILLON, OH 44646


                         KENDRA HARGROVE
                         3510 SUGAR MAPLE CT.
                         WALDORF, MD 20602


                         KENDRA TYLER
                         1311 N. WOODINGTON RD. APT.2
                         BALTIMORE, MD 21229


                         KENDRA WADSWORTH
                         220 KIMBERLY LN
                         DUNDEE, MI 48131


                         KENDRA WINSTON
                         3 PRINCE GEORGE CT
                         BALTIMORE, MD 21207


                         KENDRICK JACKSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KENDRICK VAUGHN
                         201C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         KENDYLL SMITH
                         2011 QUE MANOR DR
                         HOUSTON, TX 77090


                         KENEA INGALLS
                         SEDGEFIELD DRIVE
                         MOUNT LAUREL, NJ 08054


                         KENEAN DUKAMO
                         2912 WIGEON WAY APT 311
                         AKRON, OH 44319




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2942 of 3613
                         KENEAN DUKAMO
                         80 EAST EXCHANGE ST 454D
                         AKRON, OH 44308


                         KENIJAH PANT
                         14635 SW 104TH PLACE
                         MIAMI, FL 33176


                         KENIQUA RECKLEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KENISHA STEPHENS
                         8500 N. SHERMAN CIR
                         #D506
                         DAVIE, FL 33312


                         KENISHA STEPHENS
                         802 E. MOWRY DRIVE
                         APT 121
                         HOMESTEAD, FL 33032


                         KENNARD JOHNSTON
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         KENNEDEY GLOVER
                         836 CRESCENT DR
                         SIDNEY, OH 45365


                         KENNEDY BELL
                         8702 MOUNT CLAIR CT
                         CLINTON, MD 20735-4614


                         KENNEDY FOSTER
                         5529 W. FOREST PARK AVE
                         BALTIMORE, MD 21207


                         KENNEDY GEYMAN
                         2201 SPAULDING RD
                         MONROE, MI 48162




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2943 of 3613
                         KENNEDY HENSON
                         504D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         KENNEDY NICELEY
                         13984 KING RD
                         BOWLING GREEN, OH 43402


                         KENNEDY RONDINI
                         6704 DUNEDEN AVENUE
                         SOLON, OH 44139


                         KENNEDY SATTLER
                         2821 WORTH ST
                         OREGON, OH 43616-1623


                         KENNEDY SCHLABACH
                         6398 COUNTY ROAD 203
                         MILLERSBURG, OH 44654


                         KENNEDY STITH
                         7866 BANCROFT AVENUE
                         OAKLAND, CA 94605


                         KENNEE WALKER
                         3904 N 16TH ST
                         PHILADELPHIA, PA 19140-3404


                         KENNETH ALLEN
                         121 N PATTERSON PARK
                         BALTIMORE, MD 21231


                         KENNETH BLEDSOE
                         2256 CORAL SEA
                         YOUNGSTOWN, OH 44511


                         KENNETH CLARK
                         5018 57TH AVENUE C-2
                         BLADENSBURG, MD 20710


                         KENNETH COLLIER
                         821 NW 5TH AVE
                         HALLANDALE, FL 33009




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2944 of 3613
                         KENNETH HAYNIE
                         10842 JOHN EDWARD DRIVE
                         MANTUA, OH 44255


                         KENNETH HENRY
                         3427 DULUTH HIGHWAY 120
                         APT 204
                         DULUTH, GA 30096


                         KENNETH HUNTER
                         11156 TUNG GROVE RD
                         TALLAHASSEE, FL 32317


                         KENNETH MINER
                         3550 OVERTON STREET
                         DALLAS, TX 75216


                         KENNETH MORRIS
                         5026 YELLOWWOOD AVE
                         BALTIMORE, MD 21209-4602


                         KENNETH NORRIS
                         9923 LA DUKE DRIVE
                         KENSINGTON, MD 20895


                         KENNETH PETTAY
                         190 GREEN AVE
                         GROVEPORT, OH 43125


                         KENNETH PITTS
                         3157 GLANZMAN RD APT 20
                         TOLEDO, OH 43614


                         KENNETH WALKER
                         100 ROBERT CARTWRIGHT DR
                         APT 1103
                         GOODLESTTSVILLE, TN 37072


                         KENNETH YOUNG
                         5002 PILGRIM ROAD
                         BALTIMORE, MD 21214


                         KENNI RUDD
                         311 BEACH 69TH ST APT1
                         ARVERNE, NY 11692



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2945 of 3613
                         KENNIDA VANTERPOOL
                         6321 SW 34TH STREET
                         MIRAMAR, FL 33023


                         KENNY ORSOT
                         1409 N. CENTRAL AVENUE
                         BALTIMORE, MD 21202


                         KENT PETERSEN
                         1008 PATRIOT DRIVE
                         DESHER, OH 43516


                         Kent Psychological Associates, LLC
                         190 Currie Hall Pkwy
                         Kent, OH 44240


                         KENTAJAH DIXON
                         911 LELAND STREET
                         ALEXANDRIA, LA 71302


                         Kentucky State Treasurer
                         Kentucky Dept. of Revenue
                         PO Box 856910
                         Louisville, KY 40285-6910


                         KENYA HAYNES
                         111 FOX HOLLOW CIRCLE
                         KEMPER, TX 76539


                         KENYA SINGLETON
                         4107 OLD MILFORD MILL RD.
                         PIKESVILLE,, MD 21208


                         KEON HILL
                         4122 KATHLAND AVE.
                         BALTIMORE, MD 21207


                         KEON TUCKER
                         2782 W NORTH AVENUE
                         BALTIMORE, MD 21216


                         KEONDRA WALTON
                         30223 SW 161ST CT
                         HOMESTEAD, FL 33033




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2946 of 3613
                         KEONNA KEENE
                         3606 CALLAWAY AVE
                         BALTIMORE, MD 21215


                         KEONTRAI WILLIAMS
                         100 S. MORLEY STREET
                         BALTIMORE, MD 21229


                         KERA KAUFMAN
                         28235 398TH AVE
                         DELMONT, SD 57330


                         KERA THOMPSON
                         1427 EAST BALTIMORE ST
                         BALTIMORE, MD 21231


                         Kerby Scheuerman
                         94 Silver Valley Blvd.
                         Munroe Falls, OH 44262


                         KERESTIN NUGENT
                         3585 SWAIN ROAD
                         EATON, OH 45320


                         KERI DIMUCCIO
                         6492 EDGEWATER DR
                         ERIE, MI 48133


                         KERINGTON VICKERS
                         5090 SABRINA LANE
                         WARREN, OH 44483


                         KERIS ABBOTT
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         KERLIN IZAGUIRRE
                         18800 NE 29TH AVE
                         APT 1104
                         AVENTURA, FL 33180


                         KERLIN IZAGUIRRE
                         17800 ATLANTIC BLVD.
                         APT 304
                         SUNNY ISLES, FL 33160



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2947 of 3613
                         KERMIN YEPES NUNEZ
                         744 BELDEN AVE
                         AKRON, OH 44310


                         KERNTZ ALMONOR
                         305 NW 83 STREET
                         MIAMI, FL 33150


                         KERRELLE HOLMAN
                         507 SHERIDAN AVE
                         BALTIMORE, MD 21212-4243


                         KERRI BROOKS
                         7501 FILLMORE ST
                         HOLLYWOOD, FL 33024-7041


                         KERRIE ROMAGNA
                         8259 HIGHLAND STREET
                         MANASSAS, VA 20110


                         KERRON MCCARTHY
                         9815 NW 2ND CT
                         PLANTATION, FL 33313


                         KERRY DOMBROSKI
                         24 BLUE LANTERN DRIVE
                         SALEM, OH 44460


                         KERRY SCHEUERMAN
                         94 SILVER VALLEY BLVD
                         MUNROE FALLS, OH 44262


                         KERVIN JOANEL
                         27 ALLEN STREET
                         HOLLYWOOD, FL 33023


                         KESHADAH MUHAMMAD
                         2303 N. MARKET STREET
                         WILMINGTON, DE 19802


                         KESHAUN HODGES
                         601C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2948 of 3613
                         KESHAUN SAUNDERS
                         2801 W BANCROFT
                         MS 513
                         TOLEDO, OH 43606


                         KESHAWN MITCHELL
                         606 WESTBROOK STREET
                         ARLINGTON, MN 55388


                         KESHAWNNA ALMODOVAR
                         16450 MIAMI DR
                         APT #502
                         NORTH MIAMI BEACH, FL 33162


                         KESLA ELMORE
                         1015 HENDERSON MANOR CT
                         BEL AIR, MD 21014-2504


                         KETAKI SODHI
                         33 BORTON AVE
                         AKRON, OH 44302


                         KETIA ST. FELIX
                         5821 WAYT COURT
                         ORLANDO, FL 32818


                         KETSIA LOVINSKY
                         25 PAERDEGAT 3RD
                         BROOKLYN, NY 11236


                         KETURAH DAVIS-GARDNER
                         1520 PENTRIDGE RD APT 308D
                         BALTIMORE, MD 21239-4017


                         KETURAH MCCOY
                         1117 TURNSTONE COURT
                         NORTH LAS VEGAS, NV 89031


                         KETURAH NURSE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KETZIA UMANA
                         1378 EAST WINDSOR ROAD
                         GLENDALE, CA 91205



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2949 of 3613
                         KEUNDRA LEE
                         10445 SOUTH WEST 178TH STREET
                         MIAMI, FL 33157


                         KEVEN BERNARD
                         5507 W 149TH PL #5
                         SOUTH GATE, CA 90250


                         KEVENA JONES
                         3909 57TH AVE
                         HYATTSVILLE, MD 20784-1211


                         KEVIANN BROWN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KEVIN ALLEN
                         5883 SETTLERS RIDGE CIR
                         SYLVANIA, OH 43560


                         KEVIN BERMUDEZ
                         1225 COVINGTON DRIVE
                         MESQUITE, TX 75149


                         KEVIN BROOKS
                         3107 ETHEREDGE DRIVE
                         AUSTIN, TX 78725


                         Kevin Byrne
                         815 Overlook Ridge Dr.
                         Cleveland, OH 44109


                         KEVIN BYRNE
                         2502 W VILLAGE DR
                         TOLEDO, OH 43614


                         KEVIN COLLS
                         14270 SW 151ST AVE
                         MIAMI, FL 33196-5610


                         KEVIN COOPER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2950 of 3613
                         KEVIN CUBELA
                         2333 BRICKELL AVE. PH 103
                         MIAMI, FL 33129


                         KEVIN DIAZ
                         3000 SW 35TH PLACE
                         APT G106
                         GAINESVILLE, FL 32608


                         KEVIN DOAN
                         1629 MAYBELL TRL.
                         LAWRENCEVILLE, GA 30044


                         KEVIN DUPYE
                         3507 NORTHWAY
                         BALTIMORE, MD 21234


                         KEVIN EBERLE
                         2565 W VILLAGE DR
                         TOLEDO, OH 43614


                         KEVIN ENDRES
                         1310 TALLYHO DR.
                         ADDISON, IL 60101


                         KEVIN FLOY-HARRISON
                         8688 SIDE SADDLE COURT
                         RANDALLSTOWN, MD 21133


                         KEVIN FRANK
                         3682 OAK PARK DR
                         SALINE, MI 48176


                         KEVIN GARCIA
                         3572 DEAN DRIVE APT S
                         HATTSVILLE, MD 20782


                         KEVIN GAST
                         186 OAK ST
                         ROSSFORD, OH 43460


                         KEVIN GLADNEY
                         921 JEAN AVE
                         AKRON, OH 44310




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2951 of 3613
                         KEVIN GOODRICH
                         4204 LONG LAKE DRIVE S
                         ELLENTON, FL 34222


                         KEVIN GRACE
                         16040 NW 28 COURT
                         OPA LOCKA, FL 33054


                         KEVIN GRAHAM
                         2820 NESTOR CT
                         BOWIE, MD 20716-1368


                         KEVIN HARDEGREE-ULLMAN
                         3932 MAXWELL RD
                         TOLEDO, OH 43613


                         KEVIN INGRAM
                         4207 FURLEY AVE
                         BALTIMORE, MD 21206-5734


                         KEVIN KARAS
                         387 SILVER RIDGE DR.
                         COPLEY, OH 44321


                         KEVIN KEUPER
                         1764 SPENCER ST
                         TOLEDO, OH 43609


                         KEVIN LEE
                         233 SUNCREST DRIVE
                         VERONA, PA 15147


                         KEVIN LETTMAN
                         4916 RIDGEVIEW LN
                         BOWIE, MD 20715


                         KEVIN LITZENBERG
                         5725 TIBARON LN APT 101
                         TOLEDO, OH 43615


                         KEVIN MILLS
                         11906 SAINT JOHN AVE
                         CLEVELAND, OH 44111




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2952 of 3613
                         Kevin Moriarty, DC
                         505 W Hollis St., Ste. 205
                         Nashua, NH 03062


                         KEVIN PAUL
                         7425 SW 34TH STREET ROAD
                         MIAMI, FL 33155


                         KEVIN PIETRICK
                         2143 BENJAMIN CIR
                         HUDSON, OH 44236


                         KEVIN RAMOS
                         2300 SW 89 AVE
                         MIAMI, FL 33165


                         KEVIN RAY
                         149 TYLER DRIVE
                         WILLINGBORO, NJ 08046


                         KEVIN TO
                         2135 ORCHARD LAKES PL APT 31
                         TOLEDO, OH 43615


                         KEVIN UTENDORF
                         1941 DROUILLARD RD
                         NORTHWOOD, OH 43619


                         KEVIN WEBB
                         2420 BRIDGE HAMPTON DR.
                         APT. J
                         BALTIMORE, MD 21234


                         KEVIN WEBB
                         3635 GREENMOUNT AVENUE
                         BALTIMORE, MD 21218


                         KEVIN WHITE
                         3269 WARRINGTON ROAD
                         SHAKER HEIGHTS, OH 44120


                         Kevin Zhang
                         8941 Stonybrook Blvd.
                         Sylvania, OH 43560




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2953 of 3613
                         KEVIONTE COWEN
                         8522S MARQUETTE
                         CHICAGO, IL 60649


                         KEVOLA MARTIN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KEVONTAE TYSON
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         KEWEI LIU
                         2740 RYEWOOD AVE APT G
                         AKRON, OH 44321


                         KEXING XIAO
                         55 FIR HILL, 6B8
                         AKRON, OH 44304


                         KEXING XIAO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         KEXUN CHEN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Key Biscayne Physical Therapy
                         240 Crandon Blvd. #202
                         Key Biscayne, FL 33149


                         Key West HMA Physician Management
                         5900 College Rd.
                         Key West, FL 33040


                         KEYAN RIPPERTON
                         29 EAGLES WAY
                         NOTTINGHAM, MD 21236-5316


                         KEYANO RILEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2954 of 3613
                         KEYMAH WHITE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KEYNAN BOATRIGHT
                         5817 WESLEYAN DRIVE
                         PO BOX B307
                         VIRGINIA BEACH, VA 23455


                         KEYNU DENNIS-BANKS
                         PO BOX 342
                         SOUTHAMPTON, NY 11969-0342


                         KEYON BLIGEN
                         704A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         KEYON JOHNSON
                         303 FERN RD
                         WINTER HAVEN, FL 33880


                         KEYONA WILSON
                         1822 LAURENS ST
                         BALTIMORE, MD 21217


                         KEYONDA JONES
                         4071 PONZA PLACE
                         LAKE WORTH, FL 33462


                         KEYONDRE WHITE
                         2411 NW 30TH WAY
                         FORT LAUDERDALE, FL 33311


                         KEYONIA DAVIS
                         343 WASHINGTON AVE
                         PHILADELPHIA, PA 19147


                         KEYSHAWN KINGLOCK
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KEYSHAWN SMITH
                         130 UNITY CENTER ROAD APT D
                         PITTSBURGH, PA 15239



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2955 of 3613
                         KEYSHAWN SMITH
                         568 W. RAILROAD AVE.
                         VCRONA, PA 15147


                         KEYVAN AMINI KHOIY
                         736 HAMPTON RIDGE DRIVE
                         AKRON, OH 44313


                         KEZIA JENKINS
                         3 WINDY CLIFF PL
                         COCKEYSVILLE, MD 21030-4728


                         KHADIJA ALEXANDER
                         15831 NW 29TH AVENUE
                         MIAMI GARDENS, FL 33054


                         KHADIJAH GIKENEH
                         308 34TH ST SE APT 4
                         WASHINGTON, DC 20019-8253


                         KHADIJAH JOHNSON
                         14 CINNAMON CIRCLE
                         APT. 1A
                         RANDALLSTOWN, MD 21133


                         KHADIJAH NORWOOD
                         4056 HALLDALE AVENUE
                         LOS ANGELES, CA 90062


                         KHADIJAHA WILSON
                         649 NORTH LARAMIE AVENUE
                         CHICAGO, IL 60644


                         KHADIJAT JIMOH
                         3501 HEIDI LN
                         SPRINGDALE, MD 20774-7503


                         KHADIM GUEYE
                         373 CARROLL ST
                         AKRON, OH 44325


                         KHALE GRAY
                         5601 EDENFILED ROAD
                         APT.704
                         JACKSONVILLE, FL 32277



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2956 of 3613
                         KHALED ALHAMAR
                         1225 ALBRET STREET
                         PORTSMOUTH, OH 45662


                         KHALEEF HAUGHTON
                         4000 BOWLEYS LANE
                         BALTIMORE, MD 21206


                         KHALEN FLOWERS
                         3594 TULLAMORE RD
                         CLEVELAND HEIGH, OH 44118


                         KHALIA BRYANT
                         1423 NW 36TH WAY
                         FORT LAUDERDALE, FL 33311


                         KHALIA SCOTT
                         4781 SHAMROCK AVENUE
                         BALTIMORE, MD 21206


                         KHALID SHODEINDE
                         2103 PENTLAND DRIVE
                         PARKVILLE, MD 21234


                         KHALIL CAMPBELL
                         4320 MEADOW MILLS ROAD
                         OWINGS MILLS, MD 21117


                         KHALIL KNOWLES
                         5321 NW 18TH PLACE
                         LAUDERHILL, FL 33313


                         KHALIL MAKINS-DENNIS
                         5704 LEITH WALK
                         BALTIMORE, MD 21239


                         KHALIL TYNES-PEREZ
                         5 ANDREWS VIEW CT
                         WINDSOR MILL, MD 21244


                         KHALIL WILLIAMS
                         1414 WEST 9TH STREET
                         CHESTER, PA 19013




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2957 of 3613
                         KHALILAH WILSON
                         203B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21206


                         KHALINAH WALKER
                         4459 BELLWOOD CIRCLE
                         ATLANTA, GA 30349


                         KHALIQ CARR
                         18513 RIVER ROAD
                         HAZEL CREST, IL 60429


                         KHALIS WILLIAMS
                         2011 OWENS ROAD
                         OXON HILL, MD 20745


                         KHALIUNAA BAASANKHUU
                         185 E.MILL ST.,
                         EXCHANGE RESIDENCE HALL
                         AKRON, OH 44325


                         KHAMBREL MCCOY
                         827 NE 199 STREET
                         APT 104
                         MIAMI, FL 33179


                         KHANH HUYNH
                         1253 OAK HILL CT APT 280
                         TOLEDO, OH 43614


                         KHANH HUYNH
                         2255 UNIVERSITY HILLS BLVD
                         APT. 102
                         TOLEDO, OH 43606


                         KHARAN WATKINS
                         4621 MARBLE HALL ROAD
                         BALTIMORE, MD 21239


                         KHARI BROWN
                         1252 NW 172ND TERR
                         MIAMI, FL 33169




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2958 of 3613
                         KHARI GOLDEN
                         7020 ROUNDELAY RD N
                         REYNOLDSBURG, OH 43068


                         KHATARA AUBERT
                         352 PAXTON AVENUE
                         CALUMET CITY, IL 60409


                         KHAYLE HOOD
                         4219 BOYNTON DRIVE
                         SYLVANIA, OH 43560


                         KHAYLEL CEPHAS
                         4624 GATEWOOD DR.
                         COLORADO SPRINGS, CO 80916


                         KHI'DIJAH CROMER
                         1970 NW 175 STREET
                         MIAMI GARDENS, FL 33056


                         KHIR HENDERSON
                         1606 GOLF COURSE DR
                         BOWIE, MD 20721-3158


                         KHLOEE CAUDELL
                         10923 S SANGAMON ST
                         CALUMET PARK, IL 60643


                         KHRISTIAYNNA WRIGHT
                         6800 GENEVA LN
                         BALTIMORE, MD 21201


                         KHUSHBOO PATEL
                         2900 S UNIVERSITY DR APT 9204
                         DAVIE, FL 33328


                         KHYRA ROBINSON
                         3240 BRIDLE PATH
                         FLINT, MI 48507


                         KIA BANKS
                         347 HILLEN ROAD
                         TOWSON, MD 21286




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2959 of 3613
                         KIA BELL
                         3561 SOUTH GILES
                         CHICAGO, IL 60653


                         KIA DAVIS
                         7213 CHALKSTONE DR APT A1
                         PIKESVILLE, MD 21208-6252


                         KIAMBRE JOHNSON
                         2258 LINDEN AVE
                         BALTIMORE, MD 21217-4502


                         KIANA JAMES
                         5817 WESLEYAN DRIVE
                         PO BOX A313
                         VIRGINIA BEACH, VA 23455


                         KIANA KUK
                         278 TORREY ST
                         APT G
                         AKRON, OH 44304


                         KIANA WHITE
                         13507 STEEPLECHASE DR.
                         BOWIE, MD 20715


                         KIANA WILSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KIANA ZUK
                         552 GAGE ST
                         APT C
                         AKRON, OH 44304


                         KIANNA HUXTABLE
                         301C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         KIANNA JAMISON
                         402B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2960 of 3613
                         Kiara Bates
                         8310 Lynnewood Rd.
                         Philadelphia, PA 19150


                         KIARA BATES
                         8310 LYNNEWOOD RD
                         PHILADELPHIA, PA 19150


                         KIARA BLACK
                         244 NW 72ND TERRACE
                         APT. 506
                         MIAMI, FL 33150


                         KIARA BLACK
                         1 NE 70TH STREET
                         MIAMI, FL 33138


                         KIARA CARTER
                         4134 WINDMILL CIR
                         BALTIMORE, MD 21218


                         KIARA CHATMAN
                         26 S ADAMS ST
                         AKRON, OH 44304


                         KIARA COOPER
                         9100 NORTH WEST 32ND COURT ROAD
                         MIAMI, FL 33147


                         KIARA FORBES
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KIARA FRANKS
                         2235 EAST 90TH STREET
                         CLEVELAND, OH 44106


                         KIARA JEFFREY
                         279 EAST 324TH STREET
                         WILLOWICK, OH 44095


                         KIARA JENKINS
                         601 53RD ST SE APT 103
                         WASHINGTON, DC 20019-5902




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2961 of 3613
                         KIARA JOHNSON
                         2828 TRANQUILO
                         GRAND PRAIRIE, TX 75054


                         KIARA LENNON
                         1609 NORTHBOURNE RD
                         BALTIMORE, MD 21239


                         KIARA MATTHEWS
                         3535 SHANNON DRIVE
                         BALTIMORE, MD 21213


                         KICHA LOVINSKA
                         3557 NW 38 TERRACE
                         FORT LAUDERDALE, FL 33309


                         KICHANA MULLIN
                         1994 BRENHAM DR
                         FORNEY`, TX 75126


                         KIEMONI BUTLER
                         8012 DOUGLAS AVE
                         BALTIMORE, MD 21244-3706


                         KIERAN BYRNE
                         815 OVERLOOK RIDGE DR.
                         CLEVELAND, OH 44109


                         KIERRA CLANAGAN
                         524 W 5TH AVE APT 4
                         MCKEESPORT, PA 15132-3554


                         KIERRA CLINES
                         5222 STAGECOACH LANE
                         GARLAND, TX 75043


                         KIERRA JOHNSON
                         233 TUNIS RD
                         OAKLAND, CA 94603


                         KIERRA KNOWLES
                         14541 SW 39TH ST
                         MIRAMAR, FL 33027




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2962 of 3613
                         KIERSTAN ETHRIDGE
                         6 TAYLOR COURT
                         STATEN ISLAND, NY 10310


                         KIEVANTE WILLIAMS
                         11403 NW 45TH STREET
                         CORAL SPRINGS, FL 33065


                         KIISHI OGUNFOWORA
                         3514 CORN STREAM
                         RANDALLSTOWN, MD 21133-2437


                         KILONNI WODFORD
                         1235 12TH AVE SW
                         VERO BEACH, FL 32962


                         KILVIO MONTERO
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234


                         KIMBERLEY GLOVER
                         7310 NIGHTINGALE DRIVE
                         HOLLAND, OH 43528


                         Kimberly A. Masterson, MD
                         8054 Darrow Rd.
                         Suite 3
                         Twinsburg, OH 44087


                         KIMBERLY BERROUET
                         2205 PORTOFINO AVE
                         HOMESTEAD, FL 33033


                         KIMBERLY BUTLER
                         1223 RUDOLPH ST
                         APT.3A
                         CALUMET CITY, IL 60409


                         KIMBERLY CAPP
                         6900 NOVA DRIVE APT. 102
                         DAVIE, FL 33317


                         KIMBERLY DEHART
                         3261 SUGAR CREEK DR
                         VIRGINIA BEACH, VA 23452



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2963 of 3613
                         KIMBERLY DIAH
                         4809 NW 59TH ST
                         TAMARAC, FL 33319-2747


                         KIMBERLY FANSHIER
                         1325 19TH ST. NE
                         SALEM, OR 97301


                         KIMBERLY FIZER
                         2471 MATLAND DRIVE
                         DALLAS, TX 75237


                         KIMBERLY HOOKS
                         635 BERTHA FULSE ST.
                         BOWLING GREEN, FL 33834


                         Kimberly J. Pauley, PT



                         KIMBERLY KAUFMAN
                         1625 S FEDERAL HWY
                         APT 202
                         POMPANO BEACH, FL 33062


                         KIMBERLY KEIPER
                         4797 WINDFALL RD
                         MEDINA, OH 44256


                         KIMBERLY MCCOLLUM
                         3909 EDGEWOOD RD APT 135
                         BALTIMORE, MD 21215


                         KIMBERLY MORRISON
                         346 SIMON ROAD
                         HUDSON, OH 44236


                         KIMBERLY PARHAM
                         1425 SOUTH PUGET DRIVE UNIT 308
                         RENTON, WA 98055


                         KIMBERLY PORTALES
                         2302 DENNIS STREET
                         IRVING, TX 75062




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2964 of 3613
                         KIMBERLY SHAND
                         2170 NW 82ND WAY
                         SUNRISE, FL 33322


                         KIMBERLY STRACHAN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KIMBERLY WORRELL
                         7439 RHOADS STREET
                         PHILADELPHIA, PA 19151


                         KIMBERLY-SHARON RODRIGUEZ-SANCHEZ
                         900 RIVER POINT DR
                         LAS VEGAS, NV 89110


                         KIMBRIANA PRAYER
                         1783 NORTH WEST 53RD STREET
                         MIAMI, FL 33142


                         KING CHI TITUS POON
                         16B BLOCK 6 PROVIDENT CENTRE
                         31 WHARF ROAD
                         HONG KONG, FL 12345


                         King Moore
                         43912 Normandy Ln
                         Lancaster, CA 93536


                         KING MOORE
                         43912 NORMANDY LANE
                         LANCASTER, CA 93536


                         KING-ZAHEER COLVIN
                         1521 RALWORTH RD
                         BALTIMORE, MD 21218-2231


                         KINGSLEY APPIAH
                         8715 YVONNE COURT WAY
                         PARKVILLE, MD 21234-3945


                         KION KINDLE
                         8101 LEONORA STREET, APT 503
                         HOUSTON, TX 77061




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2965 of 3613
                         Kira McElvany
                         3737 Lockwood Ave.
                         Toledo, OH 43612


                         KIRA MCELVANY
                         3737 LOCKWOOD AVE
                         TOLEDO, OH 43612


                         KIRA MOORE
                         5563 302ND ST
                         TOLEDO, OH 43611


                         KIRABO NSEREKO
                         6679 FARBELL ROW
                         COLUMBIA, MD 21045-5318


                         KIRAN GHIMIRE
                         1247 OAK HILL CT APT 263
                         TOLEDO, OH 43614


                         KIRENIA SERA-VIGUERA
                         131 N HIGHLAND AVE
                         BALTIMORE, MD 21224-1412


                         KIROLOS ISKANDER
                         248 TROUP AVE
                         BOWLING GREEN, OH 43402


                         KIRSTEN WHITFORD
                         6043 10TH ST E
                         BRADENTON, FL 34203-6903


                         KIRSTYN SLINKER
                         231 W MONROE ST
                         DUNDEE, MI 48131


                         KIRSTYN SLINKER
                         16125 LULU RD
                         PETERSBURG, MI 49270


                         KIRVER BENAVIDES
                         7409 TEXAS STREET
                         HOUSTON, TX 77011




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2966 of 3613
                         KISHANKUMAR PATEL
                         APT 11B10
                         55 FIR HILL TOWERS
                         AKRON, OH 44304


                         KISWENDSIDA JULES KERE
                         685 SHERMAN ST, APT 14
                         AKRON, OH 44311


                         KIWANE NORMAN
                         1286 NW 43RD ST
                         MIAMI, FL 33142


                         KIYANA CAVER
                         18900 INVERMERE AVENUE
                         CLEVELAND, OH 44122


                         KKEUPER
                         1764 SPENCER ST
                         TOLEDO, OH 43609


                         KLARA KEUROGHLIAN-EATON
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234


                         KLAUSS MOISE
                         1830 WASHINGTON AVE
                         OPA LOCKA, FL 33054


                         KLAY ROBEY
                         5228 SASSAFRAS DRIVE
                         MEDINA, OH 44256


                         KNAKRICIA GAY
                         715 INGLEWOOD TRAIL
                         DALLAS, TX 75115


                         KNOWLEDGE WALLACE
                         153 MIMOSA DRIVE
                         WILLIAMSBURG, VA 23185


                         KOBE BAKER
                         5513 DAYBREAK TER
                         BALTIMORE, MD 21206-3010




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2967 of 3613
                         KOBIE BOOKER
                         359 W SUMMIT ST
                         BARBERTON, OH 44203


                         KODILINNA ORANUBA
                         24 LILY POND COURT
                         ROCKVILLE, MD 20852


                         Kodzovi Anthony
                         3606 Ravenwood Ave.
                         Baltimore, MD 21213


                         KODZOVI ANTHONY
                         3606 RAVENWOOD AVE
                         BALTIMORE, MD 21213


                         KOFFI DZIDZONU
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         KOFI AFRAM
                         3837 SIMPSON STUART RD
                         DALLAS, TX 75241


                         KOFI AFRIEIE
                         1700 EAST COLD SPRING LANE
                         CUMMINGS HALL
                         BALTIMORE, MD 21251


                         Kofi Afriyie
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251


                         KOFI AFRIYIE
                         1700 EAST COLD SPRING LANE
                         CUMMINGS HALL
                         BALTIMORE, MD 21251


                         KOFI AGUILAR
                         3837 SIMPSON STUART RD
                         DALLAS, TX 75241


                         KOHL BYNDLOSS
                         769 BAYVIEW COURT
                         EL SOBRANTE, CA 94803



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2968 of 3613
                         KOII WILLIAMS
                         7216 PORTILLO
                         GRAND PRAIRIE, TX 75054


                         KOJO DINGLE
                         8819 BAILEY''S COURT
                         PERRY HALL, MD 21128


                         KOLE JABER
                         3560 HERBERT STREET
                         MOGADORE, OH 44260


                         KOLLIN BAER
                         3540 CHRISTIANA COURT
                         CHESAPEAKE BEACH, MD 20732


                         KONNOR ROBERTS
                         215 N 6TH ST
                         BYESVILLE, OH 43723


                         KONOMI TANAKA
                         4131 SHERATON RD
                         OTTAWA HILLS, OH 43606


                         KONSTANTINOS MYLONAS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         KOOPER VERTZ
                         80 E. EXCHANGE ST. APT. 324-A
                         AKRON, OH 44308


                         KORDELL KENNEDY
                         95 WOOD LAKE DR
                         MIDDLETOWN, NY 10940


                         KOREY GREEN
                         3603 BLACKSTONE RD
                         RANDALLSTOWN, MD 21133-4213


                         KOREY MCFARLANE
                         204C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2969 of 3613
                         KOREY WILLIAMS
                         6700 HALF MOON DR
                         ARLINGTON, TX 76001


                         KORI BRILEY
                         304 NW 3RD AVE
                         DELRAY BEACH, FL 33444


                         KORI BRILEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KORN NORN
                         791 E WILBETH RD
                         AKRON, OH 44306


                         KORTNEY COOPER
                         2902 HALCYON AVENUE
                         BALTIMORE, MD 21214


                         KORY HAMMANN
                         7782 RHUMBA DRIVE
                         NORTH BEND, OH 45052


                         KORYNNE MORGAN
                         120 MARDAN DRIVE
                         REISTERSTOWN, MD 21136


                         KOTARO UMEDA
                         6543 LONGRIDGE RD.
                         MAYFIELD HEIGHTS, OH 44124


                         KOURTNEY BARBER
                         9928 BRITINAY LANE
                         BALTIMORE, MD 21234


                         KOURTNEY BROWN
                         5857 GROVE ST S
                         SAINT PETERSBURG, FL 33705


                         KOURTNEY HOLCOMB
                         10937 NORTH STREET
                         GARRETTSVILLE, OH 44231




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2970 of 3613
                         KOURTNEY MUNDINE
                         6075 FOX POINT TRAIL
                         DALLAS, TX 75249


                         KRICHAN GREEN
                         2655 EDMONDSON AVE
                         BALTIMORE, MD 21223


                         KRISHANI RAJANAYAKE
                         3309 MIDDLESEX DR APT D
                         TOLEDO, OH 43606


                         KRISHNA OJHA
                         634 EAST BUCHTEL AVENUE
                         APARTMENT 311
                         AKRON, OH 44304


                         KRISHNADAS KOYADAN CHATHOTH
                         JUDSON HOUSE,437 SUMNER STREET
                         APARTMENT P2
                         AKRON, OH 44304


                         KRISTA BYRNE
                         815 OVERLOOK RIDGE DR.
                         CLEVELAND, OH 44109


                         KRISTA CHUN
                         7137 QUAIL LAKES DR
                         HOLLAND, OH 43528


                         KRISTAL HARRINGTON
                         2853 NW 212TH TERRACE
                         MIAMI GARDENS, FL 33056


                         KRISTAL PUSHMAN
                         3943 PEPPERWOOD CT
                         SYLVANIA, OH 43560


                         KRISTEN BALES
                         936 KELTONHURST COURT
                         PATASKALA, OH 43062-7366


                         KRISTEN CARUSO
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2971 of 3613
                         KRISTEN CARUSO
                         12 QUAKER RIDGE RD
                         BETHEL, CT 06801


                         KRISTEN DAUBER
                         2789 WOODLAND ST NE
                         WARREN, OH 44483


                         KRISTEN DEACON
                         201B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         KRISTEN FUNK
                         8815 ROCKWOOD COURT
                         MENTOR, OH 44060


                         KRISTEN HAYDEN
                         5530 HEATHERDOWNS BLVD APT 1
                         TOLEDO, OH 43614


                         KRISTEN HOOVER
                         1724 FREELAND RD APT 4
                         FREELAND, MD 21053-9597


                         KRISTEN JONES
                         9050 IRON HORSE LANE APT. 117
                         PIKESVILLE, MD 21208


                         KRISTEN MANTEL
                         160 ACKLEY AVE
                         MALVERNE, NY 11565


                         KRISTEN MASLACH
                         4927 AUTUMNWOOD LANE
                         BRUNSWICK, OH 44212


                         KRISTEN NOECKER
                         8450 STATE ROUTE 188
                         CIRCLEVILLE, OH 43113


                         KRISTEN SCHEER
                         7804 KIMBERLY DR
                         NEWPORT, MI 48166-9431




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2972 of 3613
                         Kristen Silver
                         1738 Northampton Rd.
                         Apt. 603
                         Akron, OH 44313


                         KRISTEN VARGAS
                         2916 EDEN DR
                         MANCHESTER, MD 21102


                         KRISTEN ZAGALES-CEBALLOS
                         14244 SW 117TH TERRACE
                         MIAMI, FL 33186


                         KRISTENA BURLEIGH
                         12 TAFT ST
                         ABERDEEN, MD 21001-2577


                         KRISTHIAM MERCADO
                         7320 MULLINS DRIVE
                         HOUSTON, TX 77081


                         KRISTI EANS
                         1617 WALNUT STREET
                         GRAND PRAIRIE, TX 75050


                         Kristi Green
                         10739 NW 37th Pl
                         Fort Lauderdale, FL 33351


                         KRISTI WONG
                         2841 SW 73RD WAY, APT 1904
                         DAVIE, FL 33314


                         KRISTI-ANNE DECRANEY
                         520 NE 165TH STREET
                         MIAMI, FL 33162


                         KRISTIAN CARATHERS
                         3012 YUMA DR
                         FORT WORTH, TX 76119


                         KRISTIAN COOK
                         17105 PARKSIDE AVE
                         SOUTH HOLLAND, IL 60473




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2973 of 3613
                         Kristian Kelly
                         1532 Lockwood Rd.
                         Baltimore, MD 21218-1602


                         Kristin Caruso
                         12 Quaker Ridge Dr.
                         Bethel, CT 06801


                         KRISTIN SILVER
                         175 SOUTH REYNOLDS ST
                         APT K411
                         ALEXANDRIA, VA 22304


                         KRISTIN SILVER
                         1738 NORTHAMPTON RD
                         APT 603
                         AKRON, OH 44313


                         KRISTIN TOY
                         7320 NIGHTINGALE DR APT 6
                         HOLLAND, OH 43528


                         KRISTIN WESTBERRY
                         156 GATES ST
                         CORTLAND, OH 44410


                         KRISTIN WESTBERRY
                         168 GROVE STREET
                         CORTLAND, OH 44410


                         KRISTINA BUGARSKI
                         16401 NW 37TH AVE.
                         MIAMI GARCIAS, FL 33054


                         KRISTINA BUGARSKI
                         114 CEDAR STREET
                         APT 7
                         ST. AUGUSTINE, FL 32084


                         KRISTINA HORNSBY
                         1200 NW 189 TERRACE
                         MIAMI, FL 33169




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2974 of 3613
                         KRISTINA KINCAID
                         306 KINGSTON CIRCLE
                         SYKESVILLE, MD 21784


                         Kristina Maystrishyna
                         330 Thelmar Lane
                         Portsmouth, VA 23701


                         KRISTINA MAYSTRISHYNA
                         5817 WESLEYAN DRIVE
                         BOX A200
                         VIRGINIA BEACH, VA 23455


                         KRISTINA MOORE
                         28522 SW 131 CT
                         HOMESTEAD, FL 33033


                         KRISTINA OWENS
                         8414-C NUNLEY DRIVE
                         PARKVILLE, MD 21234


                         KRISTINA SIDAWAY
                         1721 GRANT AVE
                         CUYAHOGA FALLS, OH 44223


                         KRISTINA TATUM
                         2250 NW 78TH AVENUE
                         PEMBROKE PINES, FL 33024


                         KRISTINA WATKINS
                         330 GREER ST.
                         SAN ANTONIO, TX 78210


                         KRISTINA WILLIAMS
                         432 MACHEN ST
                         TOLEDO, OH 43620


                         KRISTLE ROBINSON
                         17302 NW 48TH CT
                         CAROL CITY, FL 33055


                         KRISTOPHER FABIO
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2975 of 3613
                         KRISTOPHER MELL
                         11654 GRAFTON RD
                         CARLETON, MI 48117


                         KRISTOPHER PIERSON
                         7020 LOCKWOOD BLVD
                         BOARDMAN, OH 44512


                         KRITIKA BHAU
                         4871 NOBLES POND DRIVE NW
                         CANTON, OH 44718


                         KRIZIA MELENDEZ
                         1178 SUNNY HILL DRIVE
                         COLUMBUS, OH 43221


                         KRUTIKA INVALLY
                         195 WHEELER STREET
                         APARTMENT 203
                         AKRON, OH 44304


                         KRYSTA FISCHER
                         3429 WYCKLIFFE PKWY
                         TOLEDO, OH 43606


                         KRYSTAL GARCIA
                         13948 SW 161 TERR
                         MIAMI, FL 33177


                         KRYSTAL MCCOY
                         1117 E. 85TH ST
                         APT. #5
                         FIRESTONE PARK, CA 90001


                         KRYSTAL NORMAN
                         10937 LEFFERTS BOULEVARD
                         SOUTH OZONE PARK, NY 11420


                         KRYSTAL SIMPSON
                         371 NE 191 STREET
                         APT 206
                         MIAMI, FL 33179




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2976 of 3613
                         KRYSTAL-LEE ARNOLD
                         8001 NW 74TH TERR
                         TAMARAC, FL 33321


                         KRYSTEN GREEN
                         824 BAYNER RD
                         LA VERGNE, TN 37086


                         KRYSTEN GREEN
                         824 BAYNER RD
                         ESSEX, MD 21221


                         Krysten Kasting
                         3903 Stonebridge Blvd.
                         Akron, OH 44321


                         KRYSTEN KASTING
                         5725 TIBARON LN APT 311
                         TOLEDO, OH 43615


                         KRYSTIAN NEGRON
                         21950 SW 127TH CT
                         MIAMI, FL 33170


                         KRYSTINE SORA
                         3625 COLLEGE AVENUE
                         LEO GOODWIN 255
                         FORT LAUDERDALE, FL 33314


                         KRYSTLE JOHNSON
                         317 N WOOD ST.
                         DENTON, TX 76209


                         KRYSTLE JONES
                         3915 ARBORVIEW RD
                         BALTIMORE, MD 21213


                         KSHAYE WARREN
                         5250 NELSON AVE
                         BALTIMORE, MD 21215


                         KUAN CHENG
                         2220 HIGH STREET
                         APT #719
                         CUYAHOGA FALLS, OH 44221



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2977 of 3613
                         KUAN CHENG
                         55 FIR HILL STREET APT #10A1
                         AKRON, OH 44304


                         KUAN LU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         KUAN-CHEN HUANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         KUANWU CHU
                         1296 BUCKINGHAM GATE BLVD
                         CUYAHOGA FALLS, OH 44221


                         KUN CHEN
                         77 FIRHILL TOWER STREET, APT. 3A1
                         AKRON, OH 44325


                         KUN QIAN
                         77 FIR HL
                         #7C9
                         AKRON, OH 44304


                         KUN WANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         KUNAL RASTOGI
                         2125 CAMPUS RD
                         TOLEDO, OH 43606


                         KUNLE AYONRINDE
                         PO BOX 18872
                         BALTIMORE, MD 21206


                         KURSTEN MARTIN
                         224 MIDDLE ST
                         FREMONT, OH 43420




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2978 of 3613
                         KURT GOODLITT
                         11598 GAME PRESEVE RD.
                         GAITHERSBURG, MD 20878


                         KURT GOODLITT
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         KURTONIA VICTOR
                         3905 CHAFFEY ROAD
                         RANDALLSTOWN, MD 21133


                         KUSHAL SHARMA
                         8828 BLAIRWOOD ROAD APT T2
                         BALTIMORE, MD 21236


                         KWADARRIUS SMITH
                         808 W NEW HAMPSHIRE ST
                         ORLANDO, FL 32804


                         KWAKU YEBOAH
                         1106 CUMBERLAND DRIVE
                         AKRON, OH 44306


                         KWANDE BAWA-SHITGURUM
                         20451 SW 87TH
                         CUTLER BAY, FL 33189


                         KWANELL WOODHOUSE
                         4805 WOODSIDE RD
                         BALTIMORE, MD 21229-2442


                         KWAYNE ROLLE
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         KWESI IBRAHIM
                         931 LONGFELLOW ST NW
                         WASHINGTON, DC 20011


                         Kwonsha Washington
                         1 Sebago Dr.
                         Apt. A
                         Portsmouth, VA 23702




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2979 of 3613
                         KWONSHA WASHINGTON
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         KY NGOC NGUYEN MD INC
                         9141 Bolsa Ave.
                         #301
                         WESTMINSTER, CA 92683


                         KY-REN BELL
                         6609 COLLINSDALE RD.
                         APT. J
                         BALTIMORE, MD 21234


                         KYANNA TORRENS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KYE ALEXANDER
                         6070 SEGUOIA LANE
                         DOUGLASVILLE, GA 30135


                         KYESHEYA SMITH
                         1643 SOUTH CORINTH STREET ROAD
                         DALLAS, TX 75203


                         KYI ALFORD
                         718 NORTH EDEN ST
                         BALTIMORE, MD 21205


                         KYLA HARVEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KYLE BAKER
                         421 MEADOWLAND DR.
                         NEWARK, OH 43055


                         KYLE BARBER
                         9928 BRITINAY LANE
                         BALTIMORE, MD 21234


                         KYLE BEIJOY
                         1433 APPOMATTOX DR.
                         TOLEDO, OH 43537



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2980 of 3613
                         KYLE BEUOY
                         1433 APPOMATTOX DR.
                         TOLEDO, OH 43537


                         KYLE BISCHOFF
                         15769 HARBISON DR
                         MACOMB, MI 48042


                         KYLE BOOTHE
                         5618 OAKLAND MILLS RD
                         BALTIMORE, MD 21213


                         KYLE BUNGO
                         260 ABBEYSHIRE AVE SE
                         NORTH CANTON, OH 44720


                         KYLE DRAKE
                         APT E
                         6599 COLLINSDALE RD
                         PARKVILLE, MD 21234


                         KYLE FOSTER
                         5602 13TH AVE
                         VIENNA, WV 26105


                         KYLE HARRIS
                         829 GARY AVENUE
                         GIRARD, OH 44420


                         KYLE HIGGINBOTHAM
                         6363 SAINT CHARLES AVENUE
                         NEW ORLEANS, LA 70118


                         KYLE HILL
                         44905 N RIDGE RD
                         AMHERST, OH 44001


                         KYLE HUSTON
                         3435 KENWOOD BLVD
                         TOLEDO, OH 43606


                         KYLE LATOUF
                         1694 SNOWY OWL CT
                         ROCHESTER, MI 48307




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2981 of 3613
                         KYLE LEEMING
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         KYLE MADDOX
                         PO BOX 22961
                         BALTIMORE, MD 21203


                         KYLE MEREDITH
                         814 HUEY P. LONG
                         GRETNA, LA 70053


                         KYLE MILLER
                         1017 MILTON BOULEVARD
                         NEWTON FALLS, OH 44444


                         KYLE PARKS
                         4347 RIDGE VIEW DR
                         UNIONTOWN, OH 44685


                         KYLE PARKS
                         5106 ARROWBROOK ST NW
                         CANTON, OH 44708


                         KYLE PARKS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         KYLE PEDRON
                         18312 TIMKO LN
                         GERMANTOWN, MD 20874-2352


                         KYLE PETERS
                         4436 KERRY CT
                         ABERDEEN, MD 21001


                         KYLE REYNOLDS
                         1144 STATE ROUTE 89
                         ASHLAND, OH 44805


                         KYLE RITZ
                         28514 LAKE SHORE BLVD
                         WILLOWICK, OH 44095




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2982 of 3613
                         KYLE SANDERS
                         P.O. BOX 998
                         DALY CITY, CA 94017


                         KYLE SCHAFFER
                         3768 HILL AVE APT 146
                         TOLEDO, OH 43607


                         KYLE TAYLOR
                         232 CLARA DRIVE
                         TRENTON, OH 45067-1553


                         KYLE TAYLOR
                         217 NORTH MIAMI STREET
                         TRENTON, OH 45067-1223


                         KYLE WATSON
                         605 BURNING OAKS DRIVE
                         WARREN, OH 44484


                         KYLE WILLIAMS
                         5689 CABINWOOD CT
                         INDIAN HEAD, MD 20640


                         KYLE WORKMAN
                         11510 KYLE ROAD
                         GARRETTSVILLE, OH 44231


                         KYLEE RISINGER-O'MALLEY
                         1710 LYNNBROOK COURT
                         ORIENT, OH 43146


                         KYLEIGH JABER
                         3560 HERBERT ST
                         MOGADORE, OH 44260


                         KYLIE BARTO
                         161 WEDGEWOOD LN NE
                         CARROLLTON, OH 44615


                         KYLIE BARTON
                         161 WEDGEWOOD LN NE
                         CARROLLTON, OH 44615




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2983 of 3613
                         KYLIE DAVIS
                         6457 SCOTT DRIVE
                         BROOK PARK, OH 44142


                         KYLIE FLAGLER
                         401D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         KYLIE STEARNS
                         5054 GOODWILL RD
                         TOLEDO, OH 43613


                         KYMERE PRITCHETT
                         101C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         KYMORA SANDERS
                         504A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         KYNDAL ALEXANDER
                         223 EAST 81ST STREET
                         CHICAGO, IL 60619


                         KYNNEDY AZUBIKE
                         2735 BARROWS RD
                         COLUMBUS, OH 43232


                         KYRA HARRIS
                         1112 DARGON QUARRY LANE
                         BRUNSWICK, MD 21716


                         KYRA MURZYN
                         300 ILENE DRIVE
                         PLEASANT HILL, CA 94523


                         KYRA NELSON
                         401B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2984 of 3613
                         KYRAH KNOX
                         3720 COLUMBUS DR
                         BALTIMORE, MD 21215


                         KYRAH KNOX
                         812 NORTH BROADWAY
                         APT 2A
                         BALTIMORE, MD 21205


                         KYRAH WILLIAMS
                         4600 SPRINGWATER CT APT C
                         OWINGS MILLS, MD 21117


                         KYRAN BRANDON
                         1236 WALKER AVE
                         BALTIMORE, MD 21239-1740


                         KYRIN CHASE
                         5817 WESLEYAN DRIVE
                         PO BOX B306
                         VIRGINIA BEACH, VA 23455


                         KYRON BROWN
                         430 S E ST
                         LAKE WORTH, FL 33460


                         KYTANA AGUILA
                         12775 NW 27TH AVE
                         APT 207
                         MIAMI, FL 33167


                         Kyundra Everett
                         3913 Stokes Dr.
                         Baltimore, MD 21229


                         KYUNDRA EVERETT
                         3913 STOKES DR
                         BALTIMORE, MD 21229


                         KYUNGIN NAM
                         1875 MOONLIT TRAIL
                         APT B
                         AKRON, OH 44313




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2985 of 3613
                         KYUNGIN NAM
                         1444 ALPHADA AVE APT
                         A5
                         AKRON, OH 44310


                         L'CHE BROADWAY
                         3306 LAKE AVE
                         BALTIMORE, MD 21213


                         LA'KENJA DAVIS
                         1971 GARWOOD DR.
                         ORLANDO, FL 32822


                         LA'KEYA WHITE
                         5910 FILLMORE STREET
                         APT 13
                         HOLLYWOOD, FL 33021


                         LA'QUASIA ARRINGTON
                         1405 B WINTER PARK CIRCLE
                         ESSEX, MD 21221


                         LabCare Plus
                         PO Box 771933
                         Detroit, MI 48277-1933


                         Labcare Plus
                         600 Portage Trail
                         Cuyahoga Falls, OH 44221


                         Labcorp Dublin
                         5920 Wilcox Pl, Ste. F
                         Dublin, OH 43016


                         Labcorp Holdings
                         PO Box 2270
                         Burlington, NC 27216


                         Labcorp Tampa
                         2727 W Doctor MLK, Jr. Blvd
                         Ste. 200
                         Tampa, FL 33607




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2986 of 3613
                         LABINOT ELMAZI
                         9312 SAINT ANGELAS WAY
                         SYLVANIA, OH 43560


                         Laboratory Corporation of America
                         5610 W LaSalle St.
                         Tampa, FL 33607


                         LABRIA FULMORE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LACEY LATNEY
                         506D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Lachelle Nedd
                         3104 Jersey Ct
                         Fort Pierce, FL 34947-7246


                         LACIE HOLMES
                         11310 PARKWOOD COURT N
                         NEW ORLEANS, LA 70128


                         LACIE HOLMES
                         4020 ODIN ST
                         NEW ORLEANS, LA 70126


                         LACO JOHNSON, III
                         208 S. PULASKI ST. SUITE 3D N.
                         BALTIMORE, MD 21223


                         LADARRIS AUSTIN-LEE
                         3754 WINDERWOOD CIR
                         MEMPHIS, TN 38128


                         LAEL HAMILTON
                         2690 FORT APACHEE TRIAL
                         DACULA, GA 30019


                         LAFFEE LIN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2987 of 3613
                         Lahey Clinic Hospital, Inc.
                         41 Burlington Mall Rd.
                         Burlington, MA 01805


                         LAILA MINA
                         1850 S OCEAN DR. #2706
                         HALLANDALE, FL 33009


                         LAILAH MOORE
                         20006 SCOTTSDALE BOULEVARD
                         SHAKER HEIGHTS, OH 44122


                         LAINE GODWIN
                         2788 EAST KANAGY RD
                         CABLE, OH 43009


                         LAJJA NEUROLOGY ASSOCIATION
                         11920 Astoria Blvd, Ste 290
                         HOUSTON, TX 77089


                         Lake Hospital System, Inc.
                         10977 Capital Pkwy
                         Painesville, OH 44077


                         LAKEA JOSEPH
                         4218 LASALLE RD.
                         BALTIMORE, MD 21206


                         LAKEESHA JACKSON
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251


                         LAKES RADIOLOGY
                         15600 NW 67th Ave #304
                         MIAMI LAKES, FL 33014


                         LAKESHA RICE
                         3227 NANDINA DR
                         DALLAS, TX 75241


                         LAKESHIA JOHNSON
                         9701 E 81ST TERR
                         RAYTOWN, MO 64138




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2988 of 3613
                         LAKEYA RANDOLPH
                         6323 WALTON AVENUE
                         CAMP SPRINGS, MD 20746


                         LAKEYDRA MUNNINGS
                         1399 NW 50TH ST
                         UNIT S
                         MIAMI, FL 33142


                         LAKIESHIA ROBINSON
                         705 WEST KINGSLEY RD
                         GARLAND, TX 75041


                         LAKIM RICE
                         7853 LEVY CT
                         BALTIMORE, MD 21215


                         LAKIRA JACKSON
                         1569 NW 30TH STREET
                         MIAMI, FL 33142


                         LAKSHMI KALYANI MUDRAGADA
                         317 TORREY STREET
                         AKRON, OH 44304


                         LAKSHMI PRASANNA LOLLA
                         77 FIR HILL STREET
                         APT # 3B5
                         AKRON, OH 44304


                         LAKSHMI PRASANNA LOLLA
                         77 FIR HILL STREET
                         APT # 2C4
                         AKRON, OH 44304


                         LALIBELA FARABA
                         4732 BENNING RD SE
                         201
                         WASHINGTON, DC 20019


                         LAMAR WHITAKER
                         208 B STEPHENS RD
                         AUGUSTA, GA 30907




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2989 of 3613
                         LAMARIE SALMON
                         2650 NW 56TH AVE
                         APT #103
                         LAUDERHILL, FL 33313


                         LAMEES RUKIEH
                         6117 RED OAK DR
                         TOLEDO, OH 43615


                         LAMESHA FORD
                         223 SW 1ST AVE
                         DELRAY BEACH, FL 33444


                         LAMETRA REID
                         2309 NW 14TH STREET
                         FORT LAUDERDALE, FL 33311


                         LAMISE ELBETAR
                         290 VINE ST, AKRON, OHIO 44304
                         SPICER RESIDENCE HALL, ROOM 533A
                         AKRON, OH 44304


                         LAMISHIA DEBERRY
                         1968 SW PROVIDENCE PL
                         PORT ST LUCIE, FL 34953


                         LAMONICA PLATER
                         3325 RED BUD LANE
                         SHREVEPORT, LA 71108


                         LAMONT HUTT
                         5968 TILGHMAN RD
                         MARION, MD 21838-2129


                         LAMONT SAMPLE
                         1305 WINCHESTER ST.
                         BALTIMORE, MD 21217


                         LAMONTAE SHAVER
                         1169 ARNOLD AVENUE
                         AKRON, OH 44305


                         LAMONTE SANDS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2990 of 3613
                         LAMONTIA BUTLER
                         5446 DORR ST APT 9E
                         TOLEDO, OH 43615


                         LAMONTRIA EDWARDS
                         2441 STOCKBRIDGE ROAD, APT 14303
                         DENTON, TX 76208


                         LAN YU
                         2912 WIGEON WAY APT. 208
                         AKRON, OH 44319


                         LAN'QUONE HARRIS
                         18002 RICHMOND PLACE DR
                         APT 2326
                         TAMPA, FL 33647


                         LANA DAHMAN
                         4819 SNOW BLOSSOM LANE
                         BRECKSVILLE, OH 44141


                         LANA RUKIEH
                         6117 RED OAK DR
                         TOLEDO, OH 43615


                         LANAE LUMPKIN
                         1609 NORTH ROSEDALE ST
                         APT 2
                         BALTIMORE, MD 21216


                         LANAISHA DAMERON
                         5817 WESLEYAN DRIVE
                         PO BOX B517
                         VIRGINIA BEACH, VA 23455


                         LANAJIA WASHINGTON
                         850 OLIVE LN.
                         HARKER HEIGHTS, TX 76548


                         LANASIA THOMPSON
                         7334 A KELLEY LOOP
                         FORT MEADE, MD 20755




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2991 of 3613
                         LANASIA THOMPSON
                         2950 PIERCE COURT
                         UNIT C
                         FORT MEADE, MD 20755


                         LANCE HENDERSON
                         3580 NORMANDY RD
                         SHAKER HEIGHTS, OH 44120


                         LANCE WARREN
                         423 S. 12TH ST.
                         SAN JOSE, CA 95112


                         LANDEN ANGEL
                         1145 KAILYN CT
                         HAMILTON, OH 45013


                         LANDEN MALBROUGH
                         5555 S BRIAR BEND LOOP
                         BEAUMONT, TX 77708-2344


                         LANDIS JONES
                         19242 SCOTTSDALE BOULEVARD
                         SHAKER HEIGHTS, OH 44122


                         LANDRY SLIDER
                         3916 VIRA ROAD
                         STOW, OH 44224


                         LANIECE WATSON
                         5817 WESLEYAN DRIVE
                         BOX C371
                         VIRGINIA BEACH, VA 23455


                         LAPORSHA KENNEDY
                         508 FARMHURST DR
                         CHARLOTTE, NC 28217-4925


                         LAPRIA LEE
                         7914 ESTHER DR
                         OXON HILL, MD 20745-1420


                         LAQUASIA COE
                         3461 WILSON AVE 3C
                         BRONX, NY 10469



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2992 of 3613
                         LAQUESHA FORD
                         223 SW 1ST AVENUE
                         DELRAY BEACH, FL 33444


                         LAQUINTA AYRES
                         1503 EAST LAFAYETTE AVE
                         BALTIMORE, MD 21213


                         LAQUINTA DICKERSON
                         1244 WALKER AVE .
                         BALTIMORE, MD 21239


                         LAQUISHA HARRIS
                         2731 GWYNNS FALLS PKWY
                         APT 1
                         BALTIMORE, MD 21216


                         LAQUISHA OUTTEN
                         3583 NW 86TH WAY
                         SUNRISE, FL 33351


                         LAQUITA JACKSON
                         6516 BARBOO DRIVE
                         DALLAS, TX 75241


                         LARA TAYAR
                         4618 NANTUCKETT DR APT 5
                         TOLEDO, OH 43623


                         LARAE BROWN
                         1715 EAST EAGER ST APT 210
                         BALTIMORE, MD 21205


                         LARAVIA PITTMAN
                         4503 WAKEFIELD RD APT D
                         BALTIMORE, MD 21216


                         LARISSA KITE
                         3236 DOMAIN STREET
                         SAINT CHARLES, MO 63301


                         LARKYN PIERCE
                         2902 AUTUMN LAKE DRIVE
                         KATY, TX 77450




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2993 of 3613
                         LARRIE LOVETT
                         6980 NW 6TH STREET
                         PLANTATION, FL 33317


                         LARRY HICKS
                         119 N CLINTON ST
                         BALTIMORE, MD 21224-1420


                         LARRY HYLTON
                         2445 SHIRLEY AVE.
                         BALTIMORE, MD 21215


                         Larry Johnson
                         5146 Darien Rd
                         Baltimore, MD 21206-4029


                         LARRY JOHNSON
                         13909 EASTWOOD
                         CLEVELAND, OH 44125


                         LARRY LEWIS
                         3700 SUNTREE COURT #116
                         ARLINGTON, TX 76014


                         Larry Markell
                         728 Vine St.
                         Baltimore, MD 21201


                         LARRY WEEKS
                         3711 WENDELKIN STREET
                         DALLAS, TX 75215


                         LARRYSSA PIERRE
                         910 NW 130TH ST
                         MIAMI, FL 33168


                         LASCELL LAVER
                         3322 NW 33RD AVENUE
                         LAUDERDALE LAKES, FL 33309


                         LASEAN ROBINSON
                         1500 PENTWOOD ROAD
                         BALTIMORE, MD 21239




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2994 of 3613
                         Lashae Robinson
                         1721 Glen Ridge Rd.
                         Parkville, MD 21234


                         LASHALLE JACKSON
                         19145 NW 13TH ST
                         PEMBROKE PINES, FL 33029


                         LASHANTA DIXON
                         608B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         LASHANTA DIXON
                         7301 DUNWALL CT APT C
                         BELTSVILLE, MD 20705


                         LASHAUNNA WILLIAMS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LASHAWN EVANS
                         6520 FALKIRK AVENUE
                         BALTIMORE, MD 21239


                         LASHAWND JOHNSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LASHIA DANIELS
                         4735 CHATFORD AVE
                         BALTIMORE, MD 21206-6800


                         LASHORNTE HUYLER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LASSANE KANAZOE
                         393 SUMNER STREET
                         APARTMENT 2-100C
                         AKRON, OH 44304


                         LASSE LAHRTZ
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2995 of 3613
                         LATANDRA COLE-BRITTON
                         205 BUFFALO CREEK DRIVE
                         DESOTO, TX 75115


                         LATEAVEN KNIGHT
                         12515 BARKKER CYPRESS ROAD,
                         APT 9122
                         CYPRESS, TX 77429


                         LATERRA ALEXANDER
                         7495 VIA LURIA
                         LAKE WORTH, FL 33467


                         LATIA HARLEY
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         Latifa Athumani-Tyson
                         10211 Fairway Dr.
                         Ellicott City, MD 21042


                         LATIFFANI LOGAN
                         1021 PECAN CROSSING
                         DESOTO, TX 75115


                         LATISHA PRUNELL
                         1665 DARLEY AVE
                         BALTIMORE, MD 21213-1318


                         LATISHA PURNELL
                         1665 DARLEY AVE
                         BALTIMORE, MD 21213-1318


                         LATONDRA NELSON
                         6853 SAHARASTONE
                         CONVERSE, TX 78109


                         LATOSHA ENGLISH
                         13054 SEWANEE DRIVE
                         FRISCO, TX 75035


                         LATOSHIA COOPER
                         5644 NW 4TH AVE
                         MIAMI, FL 33127




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2996 of 3613
                         LATOYA CLAYTON
                         3136 AVENUE H W
                         RIVIERA BEACH, FL 33404


                         LATOYA EMERSON
                         2626 RUFFIN WAY
                         NORFOLK, VA 23504


                         LATOYA STODDART
                         3509 SW 52 AVENUE
                         APT #203
                         HOLLYWOOD, FL 33023


                         LATREASE HAWTHORNE
                         1869 EAGLE CT
                         BALTIMORE, MD 21229


                         LATRELLE ROLLE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LAUNTREST READUS
                         3439 ROCKWOOD AVE
                         MEMPHIS, TN 38122


                         LAURA ADAMOVICH
                         770 BARTLETT ROAD
                         AURORA, OH 44202


                         LAURA AGNANT
                         2998 NW 132ND STREET
                         APT 411
                         OPA LOCKA, FL 33054


                         LAURA AZUERO CASTILLO
                         446 SHERMAN ST.
                         APT 103A
                         AKRON, OH 44311


                         LAURA AZURO CASTILLO
                         483 H BROWN ST.
                         AKRON, OH 44311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2997 of 3613
                         LAURA BOLIN
                         1587 LEWIS DRIVE
                         LAKEWOOD, OH 44107


                         LAURA CHAVEZ
                         2122 AVENUE A
                         KATY, TX 77493


                         LAURA DAVILA GARCIA
                         472 SPICER ST
                         APT. DOWN
                         AKRON, OH 44311


                         LAURA LAKINS
                         537 HERBERT RD
                         AKRON, OH 44312


                         Laura Lam-Phaure
                         4430 N Holland Sylvania Rd.
                         Apt. 4131
                         Toledo, OH 43623


                         LAURA LAM-PHAURE
                         4430 N HOLLAND SYLVANIA RD
                         APT 4131
                         TOLEDO, OH 43623


                         LAURA LEE LEWIS
                         1521 HUNT AVE
                         LANDOVER, MD 20785


                         LAURA MCKAY
                         4833 RIDGEMERE LN
                         SYLVANIA, OH 43560


                         LAURA NILSSON
                         139 S 2ND ST
                         WATERVILLE, OH 43566


                         LAURA ODENBRETT
                         2226 SOUTH OVERLOOK ROAD
                         CLEVELAND HEIGHTS, OH 44106




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2998 of 3613
                         LAURA PEDERSEN
                         3301 COLLEGE AVE
                         C/O JOHN CONSTABLE
                         NOVA WOMEN'S SOCCER OFFICE
                         FORT LAUDERDALE, FL 33314


                         LAURA REINA
                         18530 NW 18TH STREET
                         HOLLYWOOD, FL 33029


                         LAURA SAVARIAU
                         55 FIR HILL APT 5B8,
                         AKRON, OH 44304


                         LAURA TORRES
                         9876 MANORFORD DR
                         PARMA HEIGHTS, OH 44130


                         LAURA TORRES
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         LAURA TOWNES
                         6 ROYAL OAK AVE
                         GWYNN OAK, MD 21207


                         LAURA WANG
                         3778 HILL AVE APT 81
                         TOLEDO, OH 43607


                         LAUREL HUDSON
                         508 PEARWOOD DR
                         BEL AIR, MD 21014


                         LAURELLE DAVIS
                         12250 ATLANTIC BLVD.
                         APT. 1404
                         JACKSONVILLE, FL 32225


                         LAUREN BAHONSUA
                         7141 N. KEDZIE AVE.
                         UNIT #1508
                         CHICAGO, IL 60645




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 2999 of 3613
                         Lauren Bates
                         4140 Stoneroot Dr.
                         Hilliard, OH 43026


                         LAUREN BATES
                         4140 STONEROOT DRIVE
                         HILLIARD, OH 43026


                         LAUREN BEHONSUA
                         7141 N. KEDZIE AVE.
                         UNIT #1508
                         CHICAGO, IL 60645


                         LAUREN BERGER
                         25 FRENCH MILL RUN #6
                         CUYAHOGA FALLS, OH 44223


                         LAUREN BORDEN
                         1325 WEATHERVANE LANE, APT 3C
                         AKRON, OH 44313


                         LAUREN CABRERA
                         8061 SW 89TH PL
                         MIAMI, FL 33173


                         LAUREN CALDWELL
                         3003 HIGHPOINT TRAIL
                         STOW, OH 44224


                         LAUREN CBRERA
                         8061 SW 89TH PL
                         MIAMI, FL 33173


                         LAUREN COMER
                         1467 ELDER AVE
                         AKRON, OH 44301


                         LAUREN CORCORAN
                         4214 W BEACH PARK DR
                         TAMPA, FL 33609-3814


                         LAUREN DEVAUX
                         1423 BELLA VISTA AVE
                         CORAL GABLES, FL 33156




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3000 of 3613
                         LAUREN DIALS
                         122 TOWNLINE ST
                         OAK HARBOR, OH 43449


                         LAUREN HUNG
                         UNIVERSITY OF AKRON
                         373 CARROLL ST JAR 62
                         AKRON, OH 44325


                         LAUREN JACKSON
                         4430 N HOLLAND SYLVANIA RDAPT 4235
                         TOLEDO, OH 43623


                         LAUREN KAATZ
                         9307 SHADY LAKE DRIVE, APT. 202S
                         STREETSBORO, OH 44241


                         LAUREN KELLEY
                         1656 E. 87TH PLACE
                         CHICAGO, IL 69617


                         LAUREN KISSICK
                         7166 HATCHERY RD
                         WATERFORD, MI 48327


                         LAUREN LAMBERT
                         19820 WAMPLER DR
                         STOUTSVILLE, OH 43154


                         LAUREN LINKER
                         2511 W VILLAGE DR
                         TOLEDO, OH 43614


                         LAUREN MCQUINN
                         15 N TERRACE AVE
                         NEWARK, OH 43055


                         LAUREN METTER
                         5989 SECTION RD
                         OTTAWA LAKE, MI 49267


                         LAUREN MOLLOHAN
                         11344 CRACKLE ROAD
                         CHAGRIN FALLS, OH 44023




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3001 of 3613
                         Lauren N. Gresh
                         Brickler & Eckler
                         100 South Third Street
                         Columbus, OH 43215-4291


                         LAUREN PADRON
                         410 CLOVER COURT
                         BRANCHBURG, NJ 08853


                         LAUREN PUPKO
                         2980 SOLANO AVENUE
                         APT 207
                         HOLLYWOOD, FL 33024


                         LAUREN SEAS
                         2132 TATER RIDGE ROAD
                         WEST UNION, OH 45693


                         LAUREN SMETHERS
                         339 STULL AVENUE
                         AKRON, OH 44312


                         LAUREN WEAVER
                         176 CHESTERFIELD LN APT 8
                         MAUMEE, OH 43537


                         LAUREN WYNN
                         500 WEST TANTALLON DR
                         FORT WASHINGTON, MD 20744


                         LAUREN YILDIZ
                         1217 PINE TREE DR
                         LAKE VILLA, IL 60046


                         LAURENCIA STORR
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LAURIE HIATT
                         11499 CHLOE MAE LANE
                         DUBUQUE, IA 52001


                         LAURYN CINADR
                         1425 WINGEDFOOT DRIVE
                         BRUNSWICK, OH 44212



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3002 of 3613
                         LAUTARO BLASCO
                         7561 NW 173RD LANE
                         HIALEAH, FL 33015


                         LAVANYA VADAMODALA
                         55 FIR HL
                         APT 9B4
                         AKRON, OH 44304


                         LAVANYA VADAMODALA
                         77 FIR HL
                         APT 8B11
                         AKRON, OH 44304


                         LAVARES FRAGER
                         18575 NW 22ND AVE
                         MIAMI, FL 33056


                         LAVENDER RODRIGUEZ
                         3042 JEMEZ ROAD APT B
                         SANTA FE, NM 87507


                         LAVONNE GAUTHNEY
                         22 E EXCHANGE ST
                         AKRON, OH 44308


                         LAVOSSHA SMITH
                         508 FAIRBROOK LANE
                         FORT WORTH, TX 76140


                         LAWREN HILL
                         2801 STONEGATE DR.
                         FLINT, MI 48507


                         LAWRENCE MAUVAIS
                         461 SW 83RD AVE
                         NORTH LAUDERDALE, FL 33068


                         Laxmi Health, LLC
                         7600 W Camino Real
                         Boca Raton, FL 33433




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3003 of 3613
                         LAYAN HAMIDI NIA
                         55 FIRHILL ST
                         9B5
                         AKRON, OH 44304


                         LAYAN HAMIDI NIA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         LAYAN HAMIDI NIA
                         80 E EXCHANGE ST
                         267D
                         AKRON, OH 44308


                         LAYLA NGUYEN
                         4744 FORT PECK ROAD
                         NEW PORT RICHEY, FL 34655


                         LAYNET CORNELIO
                         5411 W 24TH AVE APT 54
                         HIALEAH GARDENS, FL 33016


                         LAYTH DAHBOUR
                         1024 ABBEY RD
                         MONROE, MI 48161


                         LAZARO GARCIA
                         14942 SW 20 STREET
                         MIRAMAR, FL 33027


                         LE NGUYEN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         LE'BRODERICK JOHNSON
                         9613 ROLLING ROCK LANE, APT116
                         DALLAS, TX 75238


                         LE'EIRE EVANS
                         194 NEWTON PLACE
                         AKRON, OH 44130




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3004 of 3613
                         LEA HARRACKSINGH
                         333 NW 70th Ave. #206
                         Fort Lauderdale, FL 33317


                         LEA WESTERHOLD
                         5320 MCCARTNEY RD
                         SANDUSKY, OH 44870


                         LEAH BANKS
                         160 WENDOLYN TRCE
                         FAYETTEVILLE, GA 30215-7714


                         LEAH DAVIS
                         1302 FARMINGDALE AVENUE
                         CAPITOL HEIGHTS, MD 20743


                         LEAH DEFILIPPO
                         2329 APPALOOSA TR
                         WELLINGTON, FL 33414


                         LEAH FAGAN
                         3729 PURITAN DR
                         BRUNSWICK, OH 44212


                         LEAH HENDERSON
                         150 EDGEWOOD LANE
                         SEWARD, PA 15954


                         LEAH HENLEY
                         11043 STONE RD
                         VALLEY VIEW, OH 44125


                         LEAH IANNINI
                         5085 RIDGE MEADOW DRIVVE
                         STOW, OH 44224


                         LEAH RECKER
                         7210 TOWNSHIP ROAD 95
                         FINDLAY, OH 45840


                         LEAH VALDEZ
                         217 NORTH SUNSET AVENUE APT 65
                         WEST COVINA, CA 91790




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3005 of 3613
                         LEAH WRIGHT
                         702 NORTH 64TH STREET
                         PHILADELPHIA, PA 19151


                         LEAMON HARRIS
                         2555 HARLEM AVE
                         BALTIMORE, MD 21216


                         LEANNA WALSTON
                         25608 BRECKENRIDGE DRIVE
                         EUCLID, OH 44117


                         LEAUNTI JEFFERSON
                         1865 BEALER DRIVE
                         APT. C
                         MARION, OH 43302-8764


                         Leavitt Medical Associates of Flori
                         4100 Southpoint Dr. E
                         Jacksonville, FL 32216


                         LEE CARR
                         4709 LABURNUM DR
                         AKRON, OH 44319


                         LEE DENNIS
                         315 CONRAD ST
                         NEW ORLEANS, LA 70124-3411


                         Lee Memorial Health System
                         9981 S HealthPark Dr.
                         Fort Myers, FL 33908


                         LEE WASHINGTON
                         2082 ECHODALE AVENUE
                         APT A9
                         BALTIMORE, MD 21239


                         LEEANN VON KORFF
                         6410 NORTHWARD ST
                         LOVELAND, OH 45140


                         LEEASIA BROWN
                         4132 VISTA DEL LAGO DR
                         WINTER HAVEN, FL 33881



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3006 of 3613
                         LEENA RAMLACKHAN
                         341 LEUCADENDRA DRIVE
                         GABLES ESTATES
                         CORAL GABLES, FL 33156


                         LEESA BOWES
                         967 NE 145TH ST
                         MIAMI, FL 33161


                         LEEZA ST. FLEUR
                         715 SW 50 TERRACE
                         MARGATE, FL 33068


                         LEI CHEN
                         3414 DORR ST APT 230
                         TOLEDO, OH 43607


                         LEI ZHOU
                         2220 HIGH ST
                         APT 521
                         CUYAHOGA FALLS, OH 44221


                         LEI ZHOU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         LEI ZHOU
                         80 E EXCHANGE ST
                         275-C
                         AKRON, OH 44308


                         LEIGH TIPPER
                         600 N ROESSLER ST
                         MONROE, MI 48162


                         LEIGHA GILBERT
                         14115 STATE ROUTE 116
                         SAINT MARYS, OH 45885


                         LEIGHA LOBKOVICH
                         4802 HUNT RD
                         ADRIAN, MI 49221




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3007 of 3613
                         Leila Hosseini
                         1 Ross Park Blvd.
                         Steubenville, OH 43952


                         LEKWON IMOKE
                         7685 PRESIDENT ST
                         FULTON, MD 20759


                         LEMANUEL FITZGERALD
                         3378 NW 23 STREET
                         FORT LAUDERDALE, FL 33311


                         LEMANUEL MAHLANGU
                         5817 WESLEYAN DRIVE
                         PO BOX A365
                         VIRGINIA BEACH, VA 23455


                         LEMUEL PRIDGEN
                         1527 E. COLD SPRING LN
                         BALTIMORE, MD 21218


                         LEN SASAKI
                         1348 BOSWALL DRIVE
                         WORTHINGTON, OH 43085


                         LENA BAKER
                         170 CHESTERFIELD LN APT 6
                         MAUMEE, OH 43537


                         LENISE RIVERA
                         11231 SW 211TH ST
                         MIAMI, FL 33170


                         LENNARD BAKER
                         300 LIBRIERY DRIVE
                         FORT WORTH, TX 76119


                         LENORA BERNARD
                         5314 36TH AVENUE CIRCLE WEST
                         BRADENTON, FL 34209


                         LEON FIGG
                         11127 ESTEPA DR
                         OAKLAND, CA 94603




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3008 of 3613
                         LEON NOGIC
                         1018 BURLESON ST
                         GRAND PRAIRIE, TX 75050


                         LEONARD BROWN
                         2801 NW 171 STREET
                         CAROL CITY, FL 33056


                         Leonard Insurance Services
                         Assured Partners
                         42441 Mt. Pleasant St. NW
                         Suite 200
                         North Canton, OH 44720


                         LEONARD SOHN
                         421 ALLYN ST
                         AKRON, OH 44301


                         LEONARDO GOMEZ
                         506 HALEY DR
                         OREGON, OH 43616


                         LEONCA WOODS
                         4340 SW 19TH STREET
                         WEST PARK, FL 33023


                         LEONNETTE MCGLOTHERN
                         10940 WALNUT HILL LN APT 106W
                         DALLAS, TX 75232


                         LEQUOYAL GRAHAM
                         8832 SEVILLE STREET
                         PAHOKEE, FL 33476


                         LEROY EDWARDS
                         730 SW 38TH AVE
                         DAVIE, FL 33312


                         LESHONDA PARKER
                         899 NW 214TH STREET
                         BLDG 26, APT 202
                         MIAMI, FL 33169




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3009 of 3613
                         LESHONDA PARKER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LESHONDA PARKER
                         18013 NW 14ST PLACE
                         MIAMI GARDENS, FL 33055


                         LESLEY CAMPBELL
                         814 CALVERT TOWNE DR
                         PRINCE FREDERICK, MD 20678


                         LESLIE ALLEN
                         2330 BLUE CREEK DRIVE
                         DALLAS, TX 75216


                         LESLIE GUNION
                         2011 ROWLAND AVE
                         CANTON, OH 44714


                         Leslie Hackney
                         190 Round Hill Rd.
                         Boston, VA 22713


                         LESLIE TILLUCKDHARRY
                         1520 WHITEHALL DRIVE UNIT 301
                         DAVIE, FL 33324


                         LESLIE TORRES
                         4209 SCOTTSDALE DRIVE
                         MESQUITE, TX 75150


                         LESLIE VEGA
                         2890 VIRGINIA ST. APT. 701
                         COCONUT GROVE, FL 33133


                         LESLY MARCIN
                         1902 HARRISON ST
                         HOLLYWOOD, FL 33020


                         LESSIE ABRON
                         1206 GREGORY AVE
                         BALTIMORE, MD 21207




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3010 of 3613
                         LESTER GONZALEZ
                         7005 GLENEAGLE DR
                         MIAMI LAKES, FL 33014


                         LETICIA MUTABRIWA
                         4875 KINGSHILL DR
                         APT 316
                         COLUMBUS, OH 43229


                         LETICIA SKRABUT
                         1808 N WESTWOOD AVE APT B
                         TOLEDO, OH 43607


                         LEVETTE JILES
                         5743 W. LAURIE LANE
                         GLENDALE, AZ 85302


                         LEVI BECKER
                         3426 W 43RD ST
                         ERIE, PA 16506


                         LEVI THOMPSON
                         835 N. 4TH ST.
                         STEUBENVILLE, OH 43952


                         LEVI WICK
                         15595 GREEN RD
                         BOWLING GREEN, OH 43402


                         LEVYN BENAVIDES
                         3288 CANDLEWOOD PLACE
                         GRAND PRAIRIE, TX 75050


                         LEWIS ROMAN
                         3921 SHENTON RD
                         RANDALLSTOWN, MD 21133-2205


                         LEXANDER ACOSTA
                         14985 FILLMORE ST
                         MIAMI, FL 33176


                         LEXINE SHIRLEY
                         7359 NW 34TH STREET
                         LAUDERHILL, FL 33319




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3011 of 3613
                         LEXINGTON WILSON
                         120 NORTH AVE.
                         APT. #213
                         TALLMADGE, OH 44278


                         LEXIS HOLLEY
                         5817 WESLEYAN DRIVE
                         PO BOX A166
                         VIRGINIA BEACH, VA 23455


                         LEXIS HOLLEY
                         5273 HEATHGLEN CIRCLE
                         VIRGINIA BEACH, VA 23456


                         LEXTON STUBBS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         LEXUS CLARK
                         515 LODGE AVE
                         TOLEDO, OH 43609


                         LEYAO WU
                         55 FIR HILL, APT. 5A1
                         AKRON, OH 44304


                         LEYAO ZHOU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         LI SUN
                         PO BOX 1350
                         AKRON, OH 44309


                         LIAM OSBORNE
                         202 IVORY DRIVE
                         MELBOURNE BEACH, FL 32951


                         LIAM REILLY
                         310 HALLSONS LN
                         BEN LOMOND, CA 95005-9411




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3012 of 3613
                         LIANA MACIEL
                         19792 WALLFLOWER LANE
                         APPLE VALLEY, CA 92308


                         LIANA RIVERA VALERIO
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         LIANG CHEN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         LIANG YANG
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         Lianna Mueller
                         97 Casterton Ave.
                         Akron, OH 44303


                         LIANNA MUELLER
                         32 TALBOT DR.
                         BEDFORD, OH 44146


                         LIANNA MUELLER
                         97 CASTERTON AVE
                         AKRON, OH 44303


                         LIAO XIONG
                         1674 GINKGO COURT
                         APT. 262
                         KENT, OH 44240


                         LIAO XIONG
                         2200 HIGH ST. APT. 467
                         CUYAHOGA FALLS, OH 44221


                         LIBO YAO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         LIBO YAO
                         63 EBER AVE.
                         AKRON, OH 44305



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3013 of 3613
                         LICH DO
                         882 LAMONDE DR
                         MAUMEE, OH 43537


                         LIDDIANNA ATWOOD
                         2361 KEMPER AVE
                         TOLEDO, OH 43609


                         LIDIA ALVAREZ
                         316 VICKIE DRIVE
                         SEAGOVILLE, TX 75159


                         LIJIAO LIU
                         3926 SECKINGER DR
                         TOLEDO, OH 43613


                         LILIAN CHALFANT
                         233 BUTTONWOOD CT
                         GAHANNA, OH 43230


                         LILLIAN BOOKER
                         4515 26TH STREET W
                         APT #103
                         BRADENTON, FL 34207


                         LILLIAN CROSSLEY
                         3005 LOMITA STREET
                         FORT WORTH, TX 76119


                         LILLIANA SEPULVEDA VERA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LIN PAN
                         262 MALLARD POINT DR. #310
                         AKRON, OH 44319


                         LINA ALFEHAID
                         2200 HIGH ST APT 453
                         CUYAHOGA FALLS, OH 44221


                         LINAYSHA MARSHALL-EDEN
                         1500 APPLETON ST
                         BALTIMORE, MD 21217




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3014 of 3613
                         LINCOLN ROAD DERMATOLOGY
                         1111 LINCOLN RD. #375
                         MIAMI BEACH, FL 33139


                         Linda F. Bach, MD PA
                         660 NE 95th St. #1
                         Miami, FL 33138


                         LINDA GONZALEZ
                         6243 SETTLERS SQUARE LANE
                         KATY, TX 77449


                         Linda M. Sedlacek, OD
                         4153 Bridgewater Pkwy
                         Stow, OH 44224


                         LINDA SAJU
                         4891 MIDDLEDALE RD
                         LYNDHURST, OH 44124


                         LINDA WILSON
                         1227 FERN GLEN TRAIL
                         DALLAS, TX 75241


                         LINDA WILSON
                         1915 MYRTLEWOOD DRIVE
                         DALLAS, TX 75232


                         LINDEN GLAZE
                         438 EAST SMITH ROAD
                         MEDINA, OH 44256


                         LINDGY DANIEL
                         16450 NW 2ND AVE APT 109
                         MIAMI, FL 33169-6016


                         LINDSAY ANDRE
                         24 E HICKORY ST
                         SPRING VALLEY, NY 10977


                         LINDSAY BUTEN
                         3836 PALMER CT.
                         CINCINNATI, OH 45245




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3015 of 3613
                         LINDSAY CLEMENS
                         22520 STATE ROUTE 18
                         DEFIANCE, OH 43512


                         LINDSAY GAL
                         912 E CASTON RD
                         UNIONTOWN, OH 44685


                         LINDSAY GAL
                         1121 EVERBRIGHT DR.
                         UNIONTOWN, OH 44685


                         LINDSAY HUMBERT
                         4805 CONDIT RD
                         SUNBURY, OH 43074


                         LINDSAY LUDWICK
                         1249 ELM ST
                         PAINESVILLE, OH 44077


                         LINDSAY STEPHENS
                         1420 CLEARBROOKE DR APT 121
                         BRUNSWICK, OH 44212


                         LINDSAY WILLIAMS
                         1364 N 4TH ST APT 22
                         COLUMBUS, OH 43201


                         LINDSEY ALLEN
                         7 SAGEBRUSH
                         ALISO VIEJO, CA 92656


                         LINDSEY CHARLES
                         2386 CHARNEY RD
                         UNIVERSITY HEIG, OH 44118


                         LINDSEY FRANK
                         416 AVONDALE RD
                         BALTIMORE, MD 21222-6216


                         LINDSEY HARRIS
                         4430 ESCONDIDO CYN RD
                         ACTON, CA 93510




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3016 of 3613
                         LINDSEY O'CONNOR
                         3094 LAUREL RD
                         BRUNSWICK, OH 44212


                         LINDSEY RENTZSCH
                         8600 ROSCOE PL
                         DUBLIN, OH 43016


                         LINDSEY SCARTON
                         7643 ALAN PKWY
                         MIDDLEBRG HTS, OH 44130


                         LINDSEY STAHL
                         53863 COUNTY ROAD 17
                         BRISTOL, IN 46507


                         Lindsey Sullivan
                         2092 Shetland St.
                         Marysville, OH 43040


                         LINDSEY WALKER
                         759 CHESTER AVENUE
                         AKRON, OH 44314


                         LINEDIA MASSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LINGBO LIU
                         14061 ECKEL JUNCTION RD
                         PERRYSBURG, OH 43551


                         LINGYUN GUO
                         418 CRESTWOOD AVE
                         WADSWORTH, OH 44281


                         LINH LE
                         2135 ORCHARD LAKES PL APT 12
                         TOLEDO, OH 43615


                         LINHUI ZHU
                         55 FIR HILL DRIVE
                         55 APT 3C9
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3017 of 3613
                         LINHUI ZHU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         LINIA SANKAR
                         825 NORTHROP LANE
                         BALTIMORE, MD 21220


                         LINSLEY FRANCOIS
                         2951 NW 8TH RD
                         FORT LAUDERDALE, FL 33311


                         LINVAL BAILEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LIONEL WILLIAMS
                         707D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         LIORA DIAMOND
                         1503 MARAIS ST
                         NEW ORLEANS, LA 70116-1829


                         Lisa Bialecki
                         5915 Calamie Dr.
                         Cleveland, OH 44130


                         LISA DANO
                         1001 OSWEGO RD
                         NAPERVILLE, IL 60540


                         LISA KEISER
                         2519 CHERRY LAKE RD
                         SYLVANIA, OH 43560


                         LISA LEWICKI
                         7571 BASSWOOD COURT
                         APARTMENT E
                         NORTH ROYALTON, OH 44133




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3018 of 3613
                         Lisa Liverman
                         1276 Woodbourne Ave.
                         Apt. 6
                         Baltimore, MD 21239-3347


                         LISA LIVERMAN
                         1276 WOODBOURNE AVE APT A6
                         BALTIMORE, MD 21239-3347


                         LISA MARCY
                         6094 ALLYN ROAD
                         HIRAM, OH 44234


                         LISA MOULDING
                         1908 E MAIN STREET APT 3
                         RICHMOND, VA 23223


                         LISA NOWACZYK
                         3098 LENNOX CT.
                         LAMBERTVILLE, MI 48144


                         LISA SOLTIS
                         411 KROTZER AVE.
                         LUCKEY, OH 43443


                         Lisa W. Derrick, MD
                         3730 Tabs Dr.
                         Uniontown, OH 44685


                         LISA WALLJE
                         2020 N BAYSHORE DR
                         APT 2403
                         MIAMI, FL 33137


                         LISE DEJEMMO
                         7275 SW 90TH ST
                         C719
                         MIAMI, FL 33156


                         LIU WU
                         912 BOSCASTLE CT
                         APT B
                         COLUMBUS, OH 43214




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3019 of 3613
                         LIUDMYLA BARABANOVA
                         AYER HALL, ROOM 235
                         250 BUCHTEL MALL
                         AKRON, OH 44304


                         LIUDMYLA BARABANOVA
                         685 SHERMAN ST APT 16
                         AKRON, OH 44311


                         LIVIA PROCTOR
                         9358 PIERCE ROAD
                         GARRETTSVILLE, OH 44231


                         LIWEI NI
                         1290 CULPEPPER DR
                         AKRON, OH 44313


                         LIZA JOSHI
                         1716 GLEN KEITH BLVD
                         GWYNN OAK, MD 21207


                         LIZA MURPHY
                         1408 N. HASKELL AVENUE
                         DALLAS, TX 75204


                         LIZETH CAMPOS
                         2838 KERRVILLE DRIVE
                         MESQUITE, TX 75181


                         LIZETH JOHANA SANCHEZ CAMACHO
                         437 SUMNER ST APARTMENT T
                         JUDSON HOUSE
                         AKRON, OH 44304


                         LIZETH RAMIREZ-VALDEZ
                         1800 BAPTIST WORLD CTR DRIVE
                         NASHVILLE, TN 37207


                         LLOYCHARA SMITH
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LLOYD LATSCH
                         7332 TOWNSHIP ROAD 555
                         HOLMESVILLE, OH 44633



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3020 of 3613
                         LLOYD ROLLINS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LO'RELL POLLARD
                         7 W. ELLA J GILMORE ST.
                         APOPKA, FL 32703


                         LOAY ALARAB
                         2453 MEADOWWOOD DR
                         TOLEDO, OH 43606


                         LOGAN BOYD
                         20400 STATE ROUTE 12
                         FOSTORIA, OH 44830


                         LOGAN BREWER
                         2701 SILVER FOX TRAIL
                         ASHLAND, OH 44805


                         LOGAN GIDDINGS
                         9856 LYNNFIELD PLACE, NW
                         PICKERINGTON, OH 43147


                         LOGAN HUFFMAN
                         3878 KENT ROAD
                         STOW, OH 44224


                         LOGAN KRASSOW
                         980 GLENWOOD AVE
                         NAPOLEON, OH 43545


                         LOGAN LOWRY
                         2505 MORNINGSTAR LANE
                         ARLINGTON, TX 76001


                         LOGAN MEURER
                         10549 CONNECTICUT STREET
                         AURORA, OH 44202


                         Logan Neidhardt
                         107 E Cornelia St.
                         Hicksville, OH 43526




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3021 of 3613
                         LOGAN NITSCHE
                         16 RAYMOND DRIVE
                         WEST MIDDLESEX, PA 16159


                         LOGAN PHELPS
                         10702 RAMM RD
                         WHITEHOUSE, OH 43571


                         LOGEN NEIDHARDT
                         107 E CORNELIA ST
                         HICKSVILLE, OH 43526


                         LOIC JEPHSON DJOMO TCHUENKOU
                         2033 PAULETTE RD APT 101
                         DUNDALK, MD 21222-7824


                         LOILETTE PELIER
                         1499 NW 91ST AVE APT # 11-22
                         CORAL SPRINGS, FL 33071


                         LOIS BORNES
                         22650 ALICE STREET
                         APT. # 1
                         HAYWARD, CA 94541


                         LOLADE AJOSE
                         7603 HILLENDALE RD APT D
                         PARKVILLE, MD 21234-6052


                         LONDON WASHINGTON
                         8236 TURNER FOREST RD
                         HENRICO, VA 23231-7660


                         LONGQUAN LI
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         LONNELL GARDNER
                         8630 S. WABASH
                         CHICAGO, IL 60619


                         LONNIE ROBERTSON
                         219 54TH ST NE
                         WASHINGTON, DC 20019




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3022 of 3613
                         LORD JAKAIH CALLOWAY
                         5817 WESLEYAN DRIVE
                         PO BOX B220
                         VIRGINIA BEACH, VA 23455


                         LOREN JACKSON
                         3547 53RD AVE W
                         # 341
                         BRADENTON, FL 34210


                         LORENA CHACON
                         260 CYPRESS DR
                         KEY BISCAYNE, FL 33149


                         LORENA DEL TORO
                         10306 HELMSDALE ST
                         HOUSTON, TX 77043


                         LORENZA NAJERA
                         1106 KINGSBRIDGE ROAD
                         HOUSTON, TX 77073


                         LORENZA WEBSTER, III
                         904 WILLIAMSBURG LN
                         KELLER, TX 76248


                         LORENZE WRIGHT
                         1850 MOHICAN PLACE
                         KENT, OH 44240


                         LORENZO AUSTIN
                         307 SAINT JAMES AVE
                         SUFFOLK, VA 23434


                         LORENZO AUSTIN
                         2600 BERKLEY AVENUE
                         CHESAPEAKE, VA 23325


                         LORI KESLING
                         2351 GEORGETOWN AVE
                         TOLEDO, OH 43613


                         LORI TREVINO
                         15323 BUCKLE LANE
                         HOUSTON, TX 77060



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3023 of 3613
                         LORRENZIA ROLLERSON
                         1541 PENTRIDGE ROAD
                         BALTIMORE, MD 21239


                         LORREZ MILLER
                         18821 NW 32ND CT
                         MIAMI GARDENS, FL 33056


                         LOTANNA MADUKA
                         80 E EXCHANGE STREET
                         AKRON, OH 44308


                         LOTANNA MADUKA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         LOUIS ALVAREZ
                         4450 NW 178TH ST
                         MIAMI GARDENS, FL 33055


                         LOUIS HIGHSMITH
                         2606 BEETHOVEN AVE
                         BALTIMORE, MD 21207


                         LOUIS LAMOSEK
                         1023C HEMLOCK HILLS DR
                         AKRON, OH 44313


                         LOUIS THERMILUS
                         349 NW TYLER AVENUE
                         PORT SAINT LUCIE, FL 34983


                         LOUISA HURT
                         2260 48TH ST NW
                         WASHINGTON, DC 20007-1035


                         Louisiana Dept. of Revenue
                         PO Box 201
                         Baton Rouge, LA 70821-0201


                         Louisiana Secretary of State
                         PO Box 94125
                         Baton Rouge, LA 70809




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3024 of 3613
                         LOUNCENY KEITA
                         14970 SCHOONER BAY LANE
                         NAPLES, FL 34119


                         LOUNDELCA SILVENCIEUX
                         3801 NW 21ST ST
                         APT #111
                         LAUDERDALE LAKES, FL 33311


                         LOURDES GONZALEZ
                         570 WEST LAWSON ROAD, APT 99
                         DALLAS, TX 75253


                         LOURDES HEVIA
                         23521 SW 114TH PLACE
                         HOMESTEAD, FL 33032


                         LOVELL GILBERT
                         12090 MALLET DR
                         CINCINNATI, OH 45246


                         LOVELY AMBROISE
                         2022 NE 168TH ST APT 2
                         NORTH MIAMI BEACH, FL 33162-3260


                         LOVELY PIERRE
                         14321 MEMORIAL HWY
                         MIAMI, FL 33161-2840


                         LOVELY PLACIDE
                         450 NW 133 ST
                         MIAMI, FL 33168


                         LOVELY PLACIDE
                         1145 NW 131ST STREET
                         NORTH MIAMI, FL 33168


                         Loyola University of New Orleans
                         Attn: Marin Calzada
                         Interim Provost
                         6363 St. Charles Ave.
                         New Orleans, LA 70118




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3025 of 3613
                         Loyola University, New Orleans
                         6363 St. Charles Ave.
                         Box 200
                         New Orleans, LA 70118


                         LU CHEN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         LU YU
                         55 FIR HILL, APT. 9B10.
                         AKRON, OH 44304


                         LUBNA ELSAID
                         9230 INDEPENDENCE BLVD.
                         APT 618
                         PARMA HEIGHTS, OH 44130


                         LUCA PALMIERI
                         8980 WYNDAM RD
                         PENNSAUKEN, NJ 08110-1148


                         LUCAS BALDESBERGER
                         94 MINGO CIRCLE DR
                         FINLEYVILLE, PA 15332


                         LUCAS COOPER
                         1018 CRESTMONT RD
                         HURRICANE, WV 25526-7405


                         LUCAS DE FREITAS
                         1 UNIVERSITY DRIVE UPO 1340
                         CAMPBELLSVILLE, KY 42718


                         Lucas Fulop
                         PO Box 425
                         Middlefield, OH 44062


                         LUCAS FULOP
                         PO BOX 245
                         MIDDLEFIELD, OH 44062


                         LUCAS GONTIER
                         80 E EXCHANGE STREET
                         AKRON, OH 44308



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3026 of 3613
                         LUCAS GREGGILA
                         224 S GORDON DR
                         OAK HARBOR, OH 43449


                         LUCAS KRUSINSKI
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         Lucas McKean
                         11055 Smithville Western Rd.
                         Jeromesville, OH 44840


                         LUCAS MCKEAN
                         11055 SMITHVILLE WESTERN RD
                         JEROMESVILLE, OH 44840


                         LUCAS PATRONI
                         2801 W BANCROFT MS513
                         TOLEDO, OH 43606


                         LUCAS SMITH
                         4127 N 43RD ST
                         OMAHA, NE 68111


                         LUCETTE ROMELUS
                         150005 NE 6TH AVE
                         APT 201
                         MIAMI, FL 33161


                         LUCIA ALVAREZ CARTAMIL
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         LUCIANIE PIERRE
                         4775 N. AUSTRALIAN AVE # 201
                         WEST PALM BEACH, FL 33407


                         LUCIEN MCBETH
                         3433 CHELTENHAM RD
                         TOLEDO, OH 43606


                         LUCIUS UGORJI
                         3 TOKAY COURT
                         RANDALLSTOWN, MD 21133




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3027 of 3613
                         LUCMAINE LOUIS
                         18831 NE 3RD CT APT 509
                         NORTH MIAMI BEACH, FL 33179-3818


                         LUCY BRYAN
                         385 KLING ST APT 1
                         AKRON, OH 44311


                         LUCY BRYAN
                         393 SUMNER STREET
                         2-227-B UNIVERSITY EDGE
                         AKRON, OH 44304


                         LUCY GRAWE
                         55 FIR HILL ST
                         4B10
                         AKRON, OH 44304


                         LUCY MORAN
                         1300 SHERWOOD AVE.
                         BALTIMORE, MD 21239


                         LUCY WILLARD
                         1163 CAMBRIDGE WAY
                         PICKERINGTON, OH 43147


                         LUDMILLA DOMOND
                         PO BOX 630144
                         MIAMI, FL 33163


                         LUDOVIC DJOKO
                         3301 FIRELIGHT LN APT H
                         BALTIMORE, MD 21207-5790


                         LUDWIKA SZYNAL
                         55 FIR HILL 5B8
                         AKRON, OH 44304


                         LUIS GUILHERME DON SANTOS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3028 of 3613
                         LUIS ANGEL CEDENO-ROSARIO
                         1120 N WESTWOOD AVE
                         APT 1402
                         TOLEDO, OH 43607


                         LUIS AVILES
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         LUIS BERGES
                         16158 NORTHWEST 78TH PLACE
                         MIAMI LAKES, FL 33016


                         LUIS DIAGO
                         10010 BELLE RIVE BLVD
                         1312
                         JACKSONVILLE, FL 32256


                         LUIS ESCUDERO
                         1440 ROYAL CR
                         SEVILLE, OH 44273


                         LUIS GARCIA
                         8741 SW 49TH STREET
                         MIAMI, FL 33165


                         LUIS MARTINEZ FLORES
                         8324 LODGE SOUTH CIRCLE
                         APT. 5
                         CHARLOTTE, NC 28217


                         LUIS MIRANDA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         LUIS MUNOZ
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         LUIS MUNOZ
                         639 WILLOW BEND DRIVE
                         CHESAPEAKE, VA 23323




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3029 of 3613
                         LUIS RENDEROS
                         8900 FONDREN ROAD, APT 300B
                         HOUSTON, TX 77074


                         LUIS RIVERA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LUIS RUIZ-SANTIAGO
                         2913 WIGEON WAY APT 206
                         AKRON, OH 44319


                         LUIS TOBAR-DURAN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LUIS ZAVALA
                         1408 E.BRAZOS ST
                         PALESTINE, TX 75801


                         LUISA ECHEVERRY RODRIGUEZ
                         455 GRANT ST. 202A
                         AKRON, OH 44311


                         LUISA ECHEVERRY RODRIGUEZ
                         309 POWER ST
                         AKRON, OH 44311


                         LUISA PACE
                         1777 WESTWOOD AVENUE
                         COLUMBUS, OH 43212


                         LUISA QUINTANA
                         3201 LITTLE ELM CREEK SOUTH
                         ALVARADO, TX 76009


                         LUKA MARJANOVIC
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Lukas Landgren
                         6351 Palm Trace Landings Dr.
                         Fort Lauderdale, FL 33314




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3030 of 3613
                         LUKAS LANDGREN
                         6351 PALM TRACE LANDINGS DRIVE
                         DAVIE, FL 33314


                         LUKAS SPEIDEL
                         3301 COLLEGE AVE
                         FORT LAUDERDALE, FL 33314


                         LUKE BROWN
                         301 FAIRVIEW AVENUE
                         DOYLESTOWN, OH 44230


                         LUKE CHIASSON
                         5817 WESLEYAN DRIVE
                         PO BOX C175
                         VIRGINIA BEACH, VA 23455


                         LUKE CHIASSON
                         22 FIRST STREET
                         HUDSON, MA 01749


                         LUKE FRESQUEZ
                         2105 AVENIDA DE LAS ALTURAS
                         SANTA FE, NM 87505


                         LUKE MUGGE
                         28032 WHITE RD
                         PERRYSBURG, OH 43551


                         LUKE SHERIDAN
                         1070 ROYAL COURT NE
                         LANCASTER, OH 43130


                         LUKE URANSEL
                         339 BUTTERFIELD LANE
                         LIBERTYVILLE, IL 60048


                         LUM FONDA
                         710 KLING ST
                         AKRON, OH 44311


                         LUMURIA MCGRIFF
                         PO BOX 6012
                         VERO BEACH, FL 32961




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3031 of 3613
                         LUNNISE GIBSON
                         102A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         LUTHER FORTSON
                         320 EAST SCHOOL STREET
                         KENT, OH 44240


                         LUTHER THEGENUS
                         112 TALIA CIRCLE
                         LAKE WORTH, FL 33461


                         LUXON JEAN
                         6200 N. HUDSON TERR.
                         ORLANDO, FL 32808


                         LUYAO ZHENG
                         1288 BUCKINGHAM GATE BLVD
                         CUYAHOGA FALLS, OH 44221


                         LUZ ANDREINA DAVILA UZCATEGUI
                         2184 NW 157TH AVE
                         PEMBROKE PINES, FL 33028


                         LUZ SOLIS
                         1134 CAVALRY
                         DETROIT, MI 48209


                         LYDIA DEVINCENT
                         4299 CHIPPEWA RD
                         ORRVILLE, OH 44667


                         LYNDA PAYEN
                         693 SW 61ST TER
                         MARGATE, FL 33068-1719


                         LYNDACEE SELLS
                         601A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3032 of 3613
                         LYNDACEE SELLS
                         606D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         LYNDON DESIR
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         LYNDSEY SILVA
                         5540 SOUTH UNIVERSITY DRIVE
                         APT# 8104
                         DAVIE, FL 33328


                         LYNDSEY SILVA
                         722 NW 89 AVE
                         PLANTATION, FL 33324


                         LYNELLE ELLIOTT
                         84-49 168ST APT.4M
                         JAMAICA HILLS, NY 11432


                         LYNELLE WRIGHT
                         84-49 168ST APT.4M
                         JAMAICA HILLS, NY 11432


                         LYNETTE MORRIS
                         5120 SEKOTS RD APT B6
                         GWYNN OAK, MD 21207


                         LYNN DURAND
                         21127 NW 14TH PL APT 255
                         MIAMI, FL 33169-2901


                         LYNSIA ALCEME
                         1100 PARK DRIVE
                         DAVIE, FL 33312


                         LYREA SAMPLE
                         2304 EAST CHASE ST
                         BALTIMORE, MD 21213


                         LYSE LOUIS
                         451 NORTH EAST 177TH STREET
                         MIAMI, FL 33162



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3033 of 3613
                         M ELENA KENDALL MD PA
                         318 Elhambra Cir.
                         Miami, FL 33134


                         M PARTNERS LLC
                         9400 Bonita Beach Rd.
                         Suite 201
                         Bonita Springs, FL 34135


                         M''KIYA FONVILLE
                         2637 STANTON ROAD SE
                         APARTMENT 202
                         WASHINGTON, DC 20020


                         M'JWAN NEWELL
                         26 33RD ST NE
                         WASHINGTON, DC 20019


                         Ma Kaya Gardner
                         1160 Hubbard Rd.
                         Monroe, MI 48161


                         Ma Nchung Agbor Nduku
                         1314 Brookview Dr.
                         Apt. 94
                         Toledo, OH 43615


                         MA XIAOQING
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         MA. AZUCENA RAYTERAN
                         2508 YORKWAY
                         DUNDALK, MD 21222


                         MA. AZUCENA RAYTERAN
                         2508 YORKWAY
                         BALTIMORE, MD 21213


                         Ma. Teresa Totanes
                         2801 Emerald Rd.
                         Parkville, MD 21234




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3034 of 3613
                         MAAYAN MERIDAN
                         21007 NE 34TH PL
                         CHAUSER FAMILY
                         AVENTURA, FL 33180


                         MACALA NISLY
                         3219 10TH STREET NW
                         CANTON, OH 44708


                         MACARENA GARCIA
                         2801 W BANCROFT
                         MS 513
                         TOLEDO, OH 43606


                         Macarena Garcia Garay
                         2801 W Bancroft
                         MS 513
                         Toledo, OH 43606


                         Macey Smith
                         3041 - 3rd St.
                         La Salle, MI 48145


                         MACHA FERJUSTE
                         2434 W 75TH AVE
                         PHILADELPHIA, PA 19138


                         MACHE STEED
                         124 BENONI CIRCLE
                         MIDDLE RIVER, MD 21220


                         MACHELL WALKER
                         759 NW 50TH ST
                         MIAMI, FL 33127-2003


                         MACKENNA CURTIS-COLLINS
                         661 CLIFFSIDE DR
                         MANSFIELD, OH 44904


                         MACKENZIE ANDREWS
                         616 E BUCHTEL AVE
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3035 of 3613
                         MACKENZIE ANDREWS
                         494 SPICER STREET
                         AKRON, OH 44311


                         MACKENZIE ARENS
                         5161 MOCCASIN PL
                         WESTERVILLE, OH 43081


                         MACKENZIE BRANCO
                         8015 TOWSON BLVD
                         MIAMISBURG, OH 45342


                         MACKENZIE BROWN
                         6343 DAN SHERRI DR
                         DUBLIN, OH 43016


                         MACKENZIE CARR
                         4709 LABURNUM DR
                         AKRON, OH 44319


                         Mackenzie Clarke
                         12642 Hillmeade Station Dr.
                         Bowie, MD 20720


                         MACKENZIE JANECKO
                         458 THORNBERRY TRL
                         NORTH LIMA, OH 44452


                         MACKENZIE MACDONALD
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         MACKENZIE RUNYON
                         257 WALLACE DRIVE
                         BEREA, OH 44017


                         Mackenzie Simon
                         110 W Garfield Ave.
                         Swanton, OH 43558


                         MACKENZIE ST. LOT
                         797 NE 85TH ST
                         MIAMI, FL 33138




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3036 of 3613
                         Mackenzie Steer
                         200 Oak St.
                         Rossford, OH 43460


                         MACKENZIE THREM
                         1326 OXFORD AVENUE NORTHWEST
                         CANTON, OH 44703


                         MACKENZIE VARGAS
                         1408 CALLE LAS CASAS
                         ROSEVILLE, CA 95747


                         MACY BASS
                         616 NE SAN RAFAEL ST
                         PORTLAND, OR 97212-3920


                         MACY MORALES
                         12308 SANDSTONE STREET
                         HOUSTON, TX 77072


                         MACY WELSH
                         38801 CHARDON ROAD
                         WILLOUGHBY HILLS, OH 44094


                         MADDALO ANTHONY V MD
                         24 Saw Mill River Rd
                         HAWTHORNE, NY 10532


                         MADELEINE LEPELLEY
                         607 GOLFVIEW DRIVE
                         PEACHTREE CITY, GA 30269


                         MADELEINE LEPELLEY
                         12 MAUWEEHOO HILL
                         SHERMAN, CT 06784


                         MADELIENE MERCY
                         509 FAULKNER STREET
                         NEW SMYRNA BEACH, FL 32168-6713


                         MADELINE HENDRIE
                         5849 HICKORY MEADOWS DR
                         WHITE LAKE, MI 48383




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3037 of 3613
                         MADELINE LONGE
                         1402 N PLEASANT ST
                         ROYAL OAK, MI 48067


                         Madeline Reimbold
                         3501 Torch Lake Dr.
                         Fort Wayne, IN 46804-6933


                         Madeline Schulz
                         816 Castle Blvd.
                         Akron, OH 44313


                         MADELYN JACOBS
                         1285 E TURKEYFOOT LAKE ROAD
                         AKRON, OH 44312


                         MADELYN SPEHN
                         11605 LANCASTER DRIVE
                         CHAGRIN FALLS, OH 44023


                         MADELYN SUIDA
                         1690 PINEWIND DR
                         ALBURTIS, PA 18011


                         MADHAVI LATHA LAGUDU
                         420 ALLYN STREET
                         AKRON, OH 44304


                         Madigan Horne
                         1031 Rio Lane
                         Severna Park, MD 21146


                         MADISON BAER
                         3075 KENT RD
                         STOW, OH 44224


                         MADISON BRANCH
                         524 ROCKWOOD COURT
                         AVON LAKE, OH 44012


                         MADISON CARTER
                         185 TILLINGHAST TRCE
                         NEWNAN, GA 30265




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3038 of 3613
                         Madison Cecil
                         39064 Stallion Ct.
                         Avon, OH 44011-3643


                         MADISON CLOWDUS
                         12675 GREENBELT RD
                         CORONA, CA 92880


                         Madison Craver
                         7163 Quail Lakes Dr.
                         Holland, OH 43528


                         MADISON FORTUNE
                         5104 ROLLING AVENUE
                         LORAIN, OH 44055


                         MADISON HERMAN
                         7586 COUNTY ROAD D
                         EDGERTON, OH 43517


                         MADISON KEARNEY
                         21661 ROSE HOLLOW DR
                         SOUTHFIELD, MI 48075


                         MADISON KENNEY
                         2706 KENDALE DR APT 102
                         TOLEDO, OH 43606


                         MADISON LINVILLE
                         1405 SOUTH MORGAN AVENUE
                         ALLIANCE, OH 44601


                         MADISON MCBRIDE
                         PO BOX 1557
                         WEST TISBURY, MA 02575-1557


                         Madison Meyers
                         1905 Jack Frost Rd.
                         Virginia Beach, VA 23455


                         MADISON MYERS
                         407 RIDGEWOOD RD
                         WADSWORTH, OH 44281




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3039 of 3613
                         MADISON NASHU
                         3562 BELDARE AVE
                         CINCINNATI, OH 45220


                         MADISON PADEN
                         2700 SHADY LAKE DRIVE
                         VERMILION, OH 44089


                         MADISON PROCTOR
                         9358 PIERCE ROAD
                         GARRETTSVILLE, OH 44231


                         MADISON SNYDER
                         733 PENNSYLVANIA AVENUE
                         SHREVE, OH 44676


                         MADISON STEWART
                         7733 ORPHEUS PLACE
                         PHILADELPHIA, PA 19153


                         MADISON STEWART
                         6130 CHESTNUT STREET
                         PHILADELPHIA, PA 19139


                         Madison Tamm
                         6013 Tyler Point Dr.
                         Hamilton, OH 45011


                         MADISON WOLFE
                         19205 SIXPENNY LANE
                         MONUMENT, CO 80132


                         MADISON WORONKA
                         7160 NIMISHILLEN CHURCH STREET
                         LOUISVILLE, OH 44641


                         MADYSON MCDONALD
                         75 WEST MAIN STREET
                         ORWELL, OH 44076


                         MAELISA DIXON
                         6121 BIANCA CIRCLE
                         FORT WORTH, TX 76132




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3040 of 3613
                         MAGALIS AGUILERA PHD PA
                         9240 SW 72nd Street
                         Suite 241
                         MIAMI, FL 33173


                         MAGDA CORNEILLE
                         620 NE 37TH ST APT E
                         POMPANO BEACH, FL 33064-4410


                         MAGDALA MIRTHYL VALCIN
                         4774NW42ST
                         LAUDERDALE LAKES, FL 33319


                         MAGDALINI DIAMANTIDOU
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         MAGDELENA JUAREZ
                         600 STATE RD 76
                         APT 711
                         ESPANOLA, NM 87532


                         MAGED BA ZUHAIR
                         7920 BELRIDGE RD APT J
                         NOTTINGHAM, MD 21236-3614


                         Magellan Rx Management
                         PO Box 783053
                         Philadelphia, PA 19178


                         MAGGIE DITCHMAN
                         1118 RAINBOW AVE
                         VICKERY, OH 43464


                         Maggie Eppelheimer
                         1465 Hunters Lake Dr. E
                         Cuyahoga Falls, OH 44221


                         MAGGIE GARLAND
                         3793 EAST RIVER ROAD
                         NEWTON FALLS, OH 44444


                         Maggie Naseem
                         7750 Denali Court
                         Sylvania, OH 43560



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3041 of 3613
                         Magnus Day
                         118 Sugarberry Dr.
                         New Castle, DE 19720-7629


                         MAGNUS POULSEN
                         THE COMMONS RESIDENTIAL HALL
                         3625 COLLEGE AVE, BOX #1431
                         ALBERTSLUND, FL 33314


                         MAGUY SALIMA KITOKO
                         55 FIR HILL ST
                         APT 2B10
                         AKRON, OH 44304


                         Maha Zikra, MD
                         7300 Sand Lake Commons Blvd.
                         Orlando, FL 32819


                         MAHALA HOBBS
                         8291 NOWLEN ST.
                         MENTOR, OH 44060


                         MAHALA SPALSBURY
                         4430 N HOLLAND SYLVANIA RD
                         APT 1215
                         TOLEDO, OH 43623


                         MAHMOUD ALZIOUD
                         658 ALLYN STREET
                         ROOM 3
                         AKRON, OH 44311


                         MAHMOUD FARRAG
                         1312 MINSON WAY
                         AKRON, OH 44306


                         MAHNOOR ANSARI
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         MAHOGANE LEWIS
                         14714 KREMS AVENUE
                         MAPLE HEIGHTS, OH 44137-3614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3042 of 3613
                         MAHOGANE LEWIS
                         10302 LAMONTIER AVENUE
                         CLEVELAND, OH 44104


                         MAHOGANY OLDHAM
                         4430 N HOLLAND SYLVANIA RDAPT 4350
                         TOLEDO, OH 43623


                         MAHVASH JEBELI
                         48 FRANKLIN STREET
                         AKRON, OH 44304


                         MAHVASH JEBELI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         MAHVASH JEBELI
                         401 S. MAIN ST., #417B
                         AKRON, OH 44311


                         MAISHAH ALIN
                         590 EAST BUCHTEL AVENUE
                         APT#31
                         AKRON, OH 44304


                         MAITTE ABRIENTOS
                         1910 SW 123 AVE
                         MIAMI, FL 33175


                         MAITTE BARRIENTOS
                         1910 SW 123 AVE
                         MIAMI, FL 33175


                         Maiya Harrod
                         4011 Pascal Ave.
                         Curtis Bay, MD 21226-1104


                         MAIYA HARROD
                         4011 PASCAL AVE
                         BALTIMORE, MD 21226-1104


                         MAJD SOUDAH
                         417 SHERMAN STREET APT 302
                         AKRON, OH 44311



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3043 of 3613
                         MAJED NOOR
                         2458 SYCAMORE LN
                         APT 4
                         WEST LAFAYETTE, IN 47906


                         MAJID RAFIEI
                         10301 SUNNYLAKE PL APT H
                         COCKEYSVILLE, MD 21030-5328


                         MAKAYA BAIN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         MAKAYA GARDNER
                         1160 HUBBARD RD
                         MONROE, MI 48161


                         MAKAYLA BENDAW
                         2940 LE OAKS DRIVE, APT 811
                         BOSSIER CITY, LA 71111


                         MAKAYLA DANIEL
                         1119 EVERETT DR
                         DAYTON, OH 45402


                         Makayla Donley
                         3151 Inwood Dr.
                         Lima, OH 45806


                         MAKAYLA DULL
                         705 COUNTY ROAD 12
                         FREMONT, OH 43420


                         MAKAYLA GOUGH
                         12747 PRENTISS ROAD
                         GARRETTSVILLE, OH 44231


                         Makayla Hall
                         4900 Aberdeen Ave.
                         Baltimore, MD 21206


                         MAKAYLA HINES
                         301B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3044 of 3613
                         MAKAYLA HINES
                         301B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21239


                         MAKAYLA MOORE
                         18902 NW 27TH AVE
                         APT 312
                         MIAMI GARDENS, FL 33056


                         MAKAYLA REDMAN
                         1365 ALLMON DR
                         CLARKSVILLE, TN 37042-7854


                         MAKAYLA RUIZ
                         P.O. BOX 2385
                         PATTERSON, LA 70392


                         Makaylah Downour
                         2004 Nature Way
                         Lancaster, OH 43130


                         MAKAYLIN MOORE
                         5635 FAYETTE ROAD
                         NEW LONDON, OH 44851


                         MAKENLY PANOSKY
                         1775 ASCOT RUN NW
                         ACWORTH, GA 30102-7979


                         MAKENZIE DOMBROWSKI
                         749 DIANE DRIVE
                         STREETSBORO, OH 44241


                         MAKENZIE FERENCHAK
                         1706 PERTH ST
                         TOLEDO, OH 43607


                         MAKENZIE KELLEY
                         1165 ABERTH DRIVE
                         AKRON, OH 44320


                         MAKENZIE NEWSOM
                         3035 LISA LANE
                         ZANESVILLE, OH 43701



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3045 of 3613
                         MAKENZIE SMITH
                         16401 NW 37 AV VILLANOVA 402
                         MAIMI GARDENS, FL 33054


                         Malachi Ashley
                         4521 Tapscott Rd.
                         Pikesville, MD 21208


                         MALACHI ASHLEY
                         4521 TAPSCOTT RD
                         BALTIMORE, MD 21208


                         MALACHI DOFAT
                         306B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         MALACHI DOFAT
                         306B DEDMOND
                         2500 WEST NORTH AVENUE
                         WASHINGTON, DC 20002


                         MALACHI QUETEL
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         MALACHI SMITH
                         1428 E 66TH PL APT 1
                         CHICAGO, IL 60637-4421


                         MALAIKA GEFFRARD
                         9801 MAHOGANY DR APT 208
                         GAITHERSBURG, MD 20878-4630


                         MALAV DESAI
                         522 E BUCHTEL AVE
                         AKRON, OH 44304


                         MALAYJIA PARRISH
                         2026 NW 43RD TERRACE
                         #6
                         CITY OF SUNRISE, FL 33313




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3046 of 3613
                         MALCOLM BROUGHTON
                         1412 N GARFEILD AVE
                         DELAND, FL 32724


                         Malcolm Butler
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251


                         MALCOLM DUVIVIER
                         393 SUMNER ST APT#115
                         AKRON, OH 44304


                         Malcolm Gilmore
                         921 Westlake Dr.
                         Bowie, MD 20721


                         MALCOLM LONGSWORTH
                         2061 NW 4TH COURT
                         MIAMI, FL 33127


                         MALCOLM SYKES
                         1700 E. COLDSPRING LN
                         BALTIMORE, MD 21251


                         MALCOLM TAYLOR
                         9001 S CALVIN WAY
                         INGLEWOOD, CA 90305


                         MALEAK JENKINS-SMITH
                         2535 74TH AVE
                         OAKLAND, CA 94605


                         MALEAK JENKINS-SMITH
                         2433 64TH AVENUE
                         OAKLAND, CA 94605


                         MALEEK BREEZE-WILLIS
                         5043 W QUINCY ST
                         CHICAGO, IL 60644


                         MALEEL COBLE
                         3601 SAINT MARGARET ST
                         BALTIMORE, MD 21225-2237




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3047 of 3613
                         Maleick Fleming
                         7403 N Point Rd.
                         Sparrows Point, MD 21219-1306


                         MALEICK FLEMING
                         7403 N POINT RD
                         EDGEMERE, MD 21219-1306


                         MALEIGHA COOPER
                         3811 HERON CREEK
                         ROOTSTOWN, OH 44272


                         MALICAI CALDER
                         5464 DORR ST APT 12
                         TOLEDO, OH 43615


                         MALIK ALEXANDER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Malik Brown
                         419 Mosher St.
                         Baltimore, MD 21217-3447


                         MALIK BRYANT
                         1562 BERKSHIRE ST
                         WESTLAND, MI 48186


                         Malik Debow
                         92 E Padonia Rd.
                         Apt. 201
                         Lutherville Timonium, MD 21093


                         MALIK DEBOW
                         92 EAST PADONIA RD APT 201
                         LUTHERVILLE, MD 21093


                         MALIK FORD
                         7605 KIMBERLY BLVD
                         NORTH LAUDERDALE, FL 33068


                         MALIK HUDSON
                         12416 THRAVES AVE
                         CLEVELAND, OH 44125




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3048 of 3613
                         MALIK JACKSON
                         270 NW 151 AVE
                         HOLLYWOOD, FL 33028


                         Malik Lawal
                         1540 Pentridge Rd.
                         Baltimore, MD 21251


                         MALIK MARTIN
                         703C DALEY
                         2500 WEST NORTH AVENUE
                         WINDSOR MILL, MD 21244


                         MALIK MARTIN
                         703C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         MALIK MCNEELY
                         311 HERRING ST.
                         BALTIMORE, MD 21202


                         Malik Moore
                         2255 Laskey
                         Toledo, OH 43613


                         Malik Moore
                         1239 Linworth Ave.
                         Apt. 3A
                         Baltimore, MD 21239-4079


                         Malik Moorer
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251


                         MALIK MOORER
                         600 SHERMAN AVE
                         PLAINFIELD, NJ 07060-2230


                         MALIK SHINOZAKI
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3049 of 3613
                         MALIK TATUM
                         2980 RICHMOND ROAD
                         BEACHWOOD, OH 44122


                         MALIK TURNAGE
                         2107 SINCLAIR LANE
                         BALTIMORE, MD 21213


                         MALIK WARREN
                         8416 ALLENSWOOD RD
                         RANDALLSTOWN, MD 21133-4634


                         MALIK WHITE
                         307B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Malik Williams
                         3632 Brothers Place SE
                         Apt. #T-3
                         Washington, DC 20032


                         MALIK WOOLDRIDGE
                         1385 SHANABROOK DR
                         AKRON, OH 44313


                         Malik Young
                         4701 Eagles Nest Cir
                         Dayton, OH 45429-1931


                         MALIK YOUNG
                         4701 EAGLES NEST CIR
                         KETTERING, OH 45429-1931


                         MALIK ZIMMERMAN
                         2392 HAMLET CIR
                         LAKELAND, FL 33810


                         MALIQUE BOWE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3050 of 3613
                         MALISSA SAINTIL
                         13820 NORTH EAST 3RD COURT
                         APARTMENT 105
                         MIAMI, FL 33161


                         MALISSA SAINTIL
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         MALLORY BEST
                         1876 RIDGEBURY DR.
                         HILLIARD, OH 43026


                         MALLORY DYE
                         502 48TH ST
                         SANDUSKY, OH 44870


                         MALLORY ETCHEBERRY
                         80 EAST EXCHANGE ST.
                         APT. #482D
                         AKRON, OH 44308


                         Mallory Langford
                         5817 Wesleyan Dr.
                         Virginia Beach, VA 23455


                         MALLORY LANGFORD
                         5817 WESLEYAN DRIVE
                         PO BOX B321
                         VIRGINIA BEACH, VA 23455


                         MALLORY PHILLIPS
                         2323 HEATHERGLEN DR
                         MAUMEE, OH 43537


                         Mamata Malla
                         3283 Alexandria Dr.
                         Toledo, OH 43606


                         Mamorial Family Practice
                         1005 Joe DiMaggio Dr.
                         Hollywood, FL 33021




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3051 of 3613
                         MANADA KHAING
                         2430 OLD STONE CT APT 6
                         TOLEDO, OH 43614


                         MANAKI IKEDA
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234


                         Manati Medical Center
                         Calle Hernandez Carrion
                         Manati, 00674
                         Puerto Rico


                         MANDEEP SINGH
                         55 FIR HILL
                         APARTMENT:12B6
                         AKRON, OH 44304


                         MANDOLA THOMPSON
                         19995 SW 135TH AVE
                         MIAMI, FL 33177


                         MANGALDEEP KUNDU
                         2220 HIGH STREET
                         APT 305
                         CUYAHOGA FALLS, OH 44221


                         MANGALDEEP KUNDU
                         195 WHEELER STREET
                         APT#103B
                         AKRON, OH 44304


                         Manish Karamchandani
                         9222 Wintergreen Ct.
                         Sylvania, OH 43560


                         MANIYAH WRIGHT
                         1360 NW 173 TERRACE
                         MIAMI, FL 33169


                         MANMEET SINGH CHAWLA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3052 of 3613
                         MANO CHOCKALINGAM
                         484 ALLYN STREET APT A
                         AKRON, OH 44304


                         MANOJ JAMARKATTEL
                         1315 OAK HILL CT APT 162
                         TOLEDO, OH 43614


                         MANON FERDANI
                         21 WHITEHEAD CIRCLE
                         WESTON, FL 33326


                         MANQIU ZHANG
                         80E EXCHANGE STREET
                         AKRON, OH 44308


                         Manual & Sports Physical Therapy
                         121 Congressional Lane, Suite 602
                         Rockville, MD 20852


                         MANUCA MILLIEN
                         2511 NW 39TH TERR
                         APT 204
                         FORT LAUDERDALE, FL 33311


                         MANUEL CRUZ
                         1525 DUNWOODY AVE
                         OXON HILL, MD 20745-2310


                         MANUEL HOLMES
                         1277 SUELLEN WAY
                         CLARKSVILLE, TN 37042


                         MANUEL LIQUE
                         8915 WEST 33RD AVENUE
                         HIALEAH, FL 33018


                         MANUEL LUQUE
                         8915 W 33RD AV
                         HIALEAH, FL 33018


                         MANUEL MARIA PINTO DE ANDRADE CORDEIRO
                         491 SUMNER STREET
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3053 of 3613
                         MANUEL MELENDEZ MD PA
                         10250 SW 56th Street, Ste. A102
                         MIAMI, FL 33165


                         MANUEL MOLLINEDO
                         6997 W 24TH LN
                         HIALEAH, FL 33016


                         MAQUASIA SCOTT
                         1190 NW 35TH STREET
                         MIAMI, FL 33168


                         MAR MD NOW MEDICAL CENTERS INC
                         3470 NW 62nd Ave.
                         Pompano Beach, FL 33063


                         MARAH GHANNAM
                         720 INDEPENDENCE RD
                         TOLEDO, OH 43607


                         MARAH PIERRE
                         3590 NW 80TH AVE
                         CORAL SPRINGS, FL 33065-3038


                         MARC ALEXANDER
                         113 EARLWOOD RD
                         PITTSBURGH, PA 15235


                         Marc Csete, MD
                         Miami Jewish Health Systems
                         5200 NE 2nd Ave.
                         Miami, FL 33137


                         Marc Curry
                         9517 Whitehurst Dr.
                         Owings Mills, MD 21117-4742


                         MARC EXPOSITO
                         2123 MERIDIAN AVE
                         MIAMI BEACH, FL 33139


                         MARC GASKINS
                         818 ALABAMA AVE SE
                         WASHINGTON, DC 20020




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3054 of 3613
                         MARC GASKINS
                         2306 HARTFORD STREET SE
                         APT 302
                         WASHINGTON, DC 20020


                         Marc Kesselman, DO
                         3200 S University Dr.
                         NSU-KPCOM
                         Fort Lauderdale, FL 33308


                         MARC MIGLIOZZI
                         1545 KING JAMES DR
                         PITTSBURGH, PA 15237


                         MARC RAYMOND
                         13285 NE 6 AVE. APT. S309
                         MIAMI, FL 33161


                         MARCALA NELSON
                         2955 NE 6TH CT
                         POMPANO BEACH, FL 33069


                         MARCEL CASTRO
                         16506 SW 103RD LN
                         MIAMI, FL 33196


                         MARCEL HOLDEN
                         3208 EL CAMINO STREET
                         BAY CITY, TX 77414


                         MARCEL HOLEMS-CHEATHAM
                         4635 HAWKSBURY RD
                         PIKESVILLE, MD 21208


                         MARCEL RICE
                         1520 EAST 248TH STREET
                         EUCLID, OH 44117


                         MARCEL ZAJAC
                         320 POWER ST
                         AKRON, OH 44311


                         MARCELINE EXILHOMME
                         3610 NW 21ST APT.301
                         LAUDERDALE LAKES, FL 33311



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3055 of 3613
                         MARCELLUS DOGO-ISONAGIE
                         3714 BRENBROOK DR
                         RANDALLSTOWN, MD 21133


                         MARCELLUS DOGO-ISONAGIE
                         3714 BRENBROOK DR
                         BALTIMORE, MD 21207


                         MARCIA FERGUSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         MARCO MICALETTO
                         406 SUMNER ST
                         APARTMENT B-14
                         AKRON, OH 44311


                         MARCO MILANESE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         MARCOS CASTILLO
                         9075 SW 36TH MANOR
                         MIRAMAR, FL 33025


                         MARCOS EMILIANI
                         15051 ROYAL OAKS LANE
                         APT 403
                         MIAMI, FL 33181


                         MARCOS HERNANDEZ
                         620 BACTHEL STREET SE
                         NORTH CANTON, OH 44720


                         Marcos Pantoja
                         1350 N Howard St.
                         Apt. 302
                         Akron, OH 44310


                         MARCQUES GIBBS-MCHAYLE
                         547 S 2ND ST
                         DARBY, PA 19023




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3056 of 3613
                         MARCUS BRAZZEL
                         18180 NW 68TH AVE
                         APT #202-E
                         HIALEAH, FL 33015


                         Marcus Campbell
                         1645 Treutlan Place
                         Nashville, TN 37207


                         MARCUS DAVIDE
                         8841 SW 105 ST
                         MIAMI, FL 33176


                         MARCUS FLOWERS
                         2404 KEYBERRY LANE
                         BOWIE, MD 20715


                         MARCUS HALTON
                         5480 PREAKNESS LANE, APT 831
                         DALLAS, TX 75211


                         MARCUS MCNEAL
                         38516 OAK HILL LANE APT 3
                         WILLOUGHBY, OH 44094-7661


                         MARCUS MILLER
                         6043 ORCHARD RD
                         DOUGLASVILLE, GA 30135


                         MARCUS MILLER
                         2078 VILLAGE CREST DRIVE NW
                         ATLANTA, GA 30318


                         MARCUS THOMAS
                         720 KAHN DR
                         BALTIMORE, MD 21208-5826


                         Marcus Thompson
                         1029 N Wolfe St
                         Baltimore, MD 21205-1115


                         MARCUS WEATHERBEE
                         5221 COLDBROOK DRIVE
                         MANTUA, OH 44255




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3057 of 3613
                         Marcy Alvarex, DO PA
                         Lincoln Road Dermatology
                         1111 Lincoln Rd., Suite 375
                         Miami Beach, FL 33139


                         Marcy Ekomwenrenren
                         1714 Holbrook St.
                         Baltimore, MD 21202-5809


                         Mardis Leigh
                         7911 Idian Hwy
                         Apt. 412
                         Fort Washington, MD 20744


                         MARDIS LEIGH
                         8924 BLUFFWOOD LANE
                         FORT WASHINGTON, MD 20744


                         MARGARET MARTEN
                         4646 DRESHER TRAIL
                         STOW, OH 44224


                         MARGARET MEHLMAN
                         4212 MUSCOVY LN
                         BATAVIA, OH 45103


                         MARGARET MICHELS
                         416 MARYLAND COURT
                         VIRGINIA BEACH, VA 23451


                         MARGARET REILLY
                         2511 WEST VILLAGE DRIVE
                         TOLEDO, OH 43614


                         MARGARET STEHNO
                         W3851 KELLY ROAD
                         LAKE GENEVA, WI 53147


                         MARGARET TOPALIAN
                         12367 TAYLOR WELLS ROAD
                         CHARDON, OH 44024


                         MARGARET WOLPERT
                         312 PLYMOUTH DR
                         BAY VILLAGE, OH 44140



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3058 of 3613
                         MARGARITA PAYERO
                         470 NE 194TH TERRACE
                         MIAMI, FL 33179


                         Marheanne Abbigail Retardo
                         3987 Vira Rd.
                         Stow, OH 44224


                         MARHEANNE ABBIGAIL RETARDO
                         1905 FAIRWAY DR
                         WICKLIFFE, OH 44092


                         MARIA ALONSO
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         Maria Bardeeva
                         3301 College Ave.
                         Fort Lauderdale, FL 33314


                         MARIA BARONETTO
                         14201 SW 88TH ST
                         APT 209D
                         MIAMI, FL 33186


                         MARIA BARREAT
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Maria Boix Braga
                         9800 W Bay Harbor Dr.
                         Apt. 402
                         Miami Beach, FL 33154


                         MARIA BOIX BRAGA
                         2801 NE 183RD ST
                         APT 101
                         AVENTURA, FL 33160


                         MARIA BOIX BRAGA
                         9800 W BAY HARBOR DR
                         APT 402
                         BAY HARBOR ISLANDS, FL 33154




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3059 of 3613
                         MARIA CAPRILES
                         3301 NE 1ST AVE
                         UNIT H-915
                         MIAMI, FL 33137


                         MARIA CEBALLOS-ZAGALES
                         14244 SW 117TH TERRACE
                         MIAMI, FL 33186


                         Maria Ciccolini
                         80 E Exchange St.
                         Apt. 245D
                         Akron, OH 44308


                         MARIA CORNU LAPORT
                         16736 SAPPHIRE ISLE
                         WESTON, FL 33331


                         MARIA CRUZ
                         1581 BRICKELL AVE. APT.#408
                         MIAMI, FL 33129


                         MARIA CRUZ POLANCO
                         6931 SW 16TH COURT
                         NORTH LAUDERDALE, FL 33068


                         MARIA DIAZ
                         1404 GLEN DR
                         MCHENRY, IL 60050


                         MARIA GONZALEZ
                         3606 MT EVEREST STREET
                         DALLAS, TX 75211


                         MARIA GREENE
                         1131 NW 122ND STREET
                         MIAMI, FL 33168


                         MARIA GUTIERREZ
                         11288 SW 161 PL.
                         MIAMI, FL 33196




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3060 of 3613
                         MARIA HACHE
                         7000 SW 62nd Ave
                         Ste PH-M
                         SOUTH MIAMI, FL 33143


                         MARIA IGLESIAS VILLAREJO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Maria Ignacia Scharffenorth
                         2886 SW 32nd Ct.
                         Miami, FL 33133


                         Maria J. Armstrong
                         Bricker & Eckler LLP
                         100 South Third Street
                         Columbus, OH 43215-4291


                         MARIA JONES
                         3525 ELMORA AVE
                         BALTIMORE, MD 21213


                         MARIA KECSKEMETI
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         MARIA KESCKEMETI
                         312 S 17TH AVENUE
                         HOLLYWOOD, FL 33020


                         MARIA LOPEZ
                         9055 CARDELLA AVENUE
                         DALLAS, TX 75217


                         MARIA MARONGIU
                         77 FIR HILL STREET, APT 7C4
                         AKRON, OH 44304


                         Maria Montoya
                         1840 SW 44th Ave
                         Apt. B
                         Fort Lauderdale, FL 33317




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3061 of 3613
                         Maria Pappa
                         5008 Norbeck Rd.
                         Rockville, MD 20853


                         MARIA PEREZ HERNANDEZ
                         2201 NW 168 AVE, #8-102
                         NO:12-47
                         PEMBROKE PINES, FL 33028


                         MARIA ROSADILLA
                         16736 SAPPHIRE ISLE
                         WESTON, FL 33331


                         MARIA SANCHEZ
                         3420 SW 195TH AVE
                         MIRAMAR, FL 33029


                         Maria Simmonds
                         1105 Westwood Ave.
                         Columbus, OH 43212


                         MARIA ZHGUN
                         1800 S.OCEAN DR. APT 2502
                         HALLANDALE BEACH, FL 33009


                         MARIACIRA DI SANTI
                         8006 SW 158TH CT
                         MIAMI, FL 33193


                         MARIAH BENSON
                         16687 FALMOUTH DRIVE
                         STRONGSVILLE, OH 44136-7411


                         MARIAH BENSON
                         1901 PARKWAY DRIVE
                         CLEVELAND, OH 44118


                         Mariah Bowser-Jones
                         1443 Park St.
                         Sidney, OH 45365


                         MARIAH CUNNINGHAM
                         15233 LINDITA DRIVE
                         HOUSTON, TX 77082




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3062 of 3613
                         MARIAH HARNISH
                         3423 BAILEY ROAD
                         CUYAHOGA FALLS, OH 44221


                         MARIAH HILLERY
                         10012 N ASTER AVE
                         APT B
                         TAMPA, FL 33612


                         MARIAH MAEULI-SHEFFIELD
                         3377 LEES AVENUE
                         LONG BEACH, CA 90808


                         MARIAH MASEULI-SHEFFIELD
                         3377 LEES AVENUE
                         LONG BEACH, CA 90808


                         MARIAH MOSTARDI
                         3376 SUMMIT RD
                         RAVENNA, OH 44266


                         MARIAH OSBORNE
                         4011 N UNIVERSITY DRIVE
                         APT. H-201
                         FORT LAUDERDALE, FL 33351


                         Mariah Pasternak
                         1313 Oak Hill Ct.
                         Apt. 176
                         Toledo, OH 43614


                         Mariah Reyes
                         600 E. Yeasting St.
                         Gibsonburg, OH 43431


                         Mariama Ndure
                         12120 Clifftondale Dr.
                         Silver Spring, MD 20904-1941


                         MARIAMA NDURE
                         12120 CLIFFTONDALE DR
                         SILVER SPRING, MD 20904-1941




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3063 of 3613
                         MARIAN GARREN
                         9108 FAYETTE AVENUE
                         AFFTON, MO 63123


                         MARIAN SMITH
                         2200 CHATAM HILL ST.
                         GRAPEVINE, TX 76051


                         MARIANA CLAVIJO STEVENSON
                         1915 MADEIRA DR
                         WESTON, FL 33327


                         MARIANA RINCON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         MARIANA SILVESTRI
                         6880 SILKWOOD LANE
                         CLEVELAND, OH 44139


                         MARIANDREA RODRIGUEZ
                         88 SW 7TH ST
                         APT 4004
                         MIAMI, FL 33130


                         MARIANELA LUPORINI
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         MARIANO BENZAQUEN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         MARICIA FREDERICK DORMEVIL
                         225 NE 175 STREET
                         N. MIAMI BEACH, FL 33162


                         MARIE MASTRANGELO
                         8331 NW 7TH CT
                         BOCA RATON, FL 33487


                         MARIE BROOKS
                         502C DALEY
                         2500 WEST NORTH AVENUE
                         RANDALLSTOWN, MD 21133



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3064 of 3613
                         MARIE BROOKS
                         502C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         MARIE DENIS
                         3612 NW 190TH ST
                         MIAMI GARDENS, FL 33056-3009


                         MARIE ETIENNE
                         108 NW 9TH TERR
                         HALLANDALE BEACH, FL 33009


                         MARIE OVERING
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         MARIE RAINA MOISE
                         1830 WASHINGTON AVENUE
                         OPA LOCKA, FL 33054


                         MARIE ROCHE
                         170 NW 21ST STREET
                         POMPANO BEACH, FL 33060


                         MARIE ROSE PIERRE
                         1020 SW 29TH WAY
                         FORT LAUDERDALE, FL 33312-2848


                         MARIEKA PHILLIPS
                         3872 LANCEWOOD DR
                         POMPANO BEACH, FL 33065


                         MARIELA CANO
                         16362 SW 50TH TERRACE
                         MIAMI, FL 33185


                         Mariella Santucci
                         1600 W Rocket Dr.
                         Toledo, OH 43606


                         MARIELLA SANTUCCI
                         2241 UNIVERSITY HILLS BLVD
                         APT 304
                         TOLEDO, OH 43606



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3065 of 3613
                         MARIELYS CONCEPCION
                         28901 SW 164 AVE
                         HOMESTEAD, FL 33033


                         MARIELYS CONCEPTION
                         28901 SW 164 AVE
                         HOMESTEAD, FL 33033


                         Marieme Ndaw
                         5434 Hilltop Ave.
                         Baltimore, MD 21206


                         MARIJA PALEKA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         MARILYN PICKENS
                         1102 JAVA PL
                         LANDOVER, MD 20785


                         MARINA BARINSHTEIN
                         19380 COLLINS AVE #1416
                         SUNNY ISLES BEACH, FL 33160


                         MARINA KRAVCHENKO
                         1410 WOODPATH CT
                         HUDSON, OH 44236


                         Marinela M. Nemetz, DDS
                         12421 San Jose Blvd.
                         Ste. 320
                         Jacksonville, FL 32223


                         Mario A. Almeida, MD PA
                         7000 SW 6nd Ave. #605
                         Miami, FL 33143


                         MARIO ALVAREZ
                         116 COLE DR
                         JOHNSTOWN, OH 43031


                         Mario Bonsignore
                         4502 Warm Stone Cir.
                         Perry Hall, MD 21128




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3066 of 3613
                         MARIO ECHEVERRI
                         577 BROOKLINE CT
                         NORTHFIELD, OH 44067


                         MARIO HENRY
                         3205 MAYFAIR RD
                         GWYNN OAK, MD 21207


                         MARIO MCTIER
                         3074 16TH AVENUE S
                         SAINT PETERSBURG, FL 33712


                         MARIO MORALIEV
                         1516 ALICEANNA ST
                         BALTIMORE, MD 21231-2802


                         MARIO MURRAY
                         1915 FOX ST APT 103
                         ADELPHI, MD 20783-2365


                         MARION MOORE
                         1595 SAINT ANTHONY AVE
                         APT 10
                         SAINT PAUL, MN 55104


                         MARION WILES
                         4585 REEDY BRANCH ROAD
                         BLACKVILLE, SC 29817


                         Marisa Cargill
                         2114 - 6th St.
                         Cuyahoga Falls, OH 44221


                         Marisa Sierra
                         4069 Nantuckett Dr.
                         Toledo, OH 43623


                         MARISA SIERRA
                         4069 NANTUCKETT DR
                         TOLEDO, OH 43623


                         MARISA VICERE
                         405 WEST LEBANON RD
                         DOVER, DE 19901




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3067 of 3613
                         Marissa Austin
                         8851 Heathermore Blvd.
                         Apt. 301
                         Upper Marlboro, MD 20772


                         MARISSA BERTINO
                         525 CEBARBERRY COURT
                         PAINESVILLE, OH 44077


                         Marissa Boniszewski
                         1859 Middlesbrough Ct.
                         Apt. 6
                         Maumee, OH 43537


                         MARISSA BONISZEWSKI
                         1859 MIDDLESBROUGH CT
                         APT 6
                         MAUMEE, OH 43537


                         Marissa Brown
                         6026 Meyers Landing Court
                         Burke, VA 22015


                         Marissa Culp
                         1845 Saragossa St.
                         Pomona, CA 91768


                         MARISSA CULP
                         2400 OVERLAND AVENUE
                         BALTIMORE, MD 21214


                         Marissa Harrington
                         18 Karis St.
                         Waterville, OH 43566


                         MARISSA HORNING
                         6771 SECKEL DRIVE
                         WESTERVILLE, OH 43082


                         MARISSA MACHESE
                         5888 AMRAP DR
                         CLEVELAND, OH 44130




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3068 of 3613
                         MARISSA MARCHESE
                         5888 AMRAP DR
                         CLEVELAND, OH 44130


                         MARISSA PHILLIPS
                         5817 WESLEYAN DRIVE
                         PO BOX B80
                         VIRGINIA BEACH, VA 23455


                         Marissa Wickes
                         3483 NW 13th St.
                         Fort Lauderdale, FL 33311


                         Marissa Wierzbicki
                         406 Keisel Ct
                         Powell, OH 43065-7481


                         MARISSA WITTMANN
                         3310 LINDEN PL
                         CANFIELD, OH 44406


                         MARJAN ALSADAT KASHFIPOUR
                         451 BROWN STREET
                         APT 6
                         AKRON, OH 44311


                         MARJORIE B WILTSHIRE
                         485 PIEDMONT CIRCLE
                         YORK, PA 17404


                         MARJORIE WILTSHIRE
                         485 PIEDMONT CIRCLE
                         YORK, RI 17404


                         Mark A. Scott, DC
                         1801 Pleasure House Rd.
                         Virginia Beach, VA 23455


                         MARK AND KAMBOUR MD
                         PO BOX 100914
                         ATLANTA, GA 30384


                         Mark Anderson
                         12214 Madeley Ln
                         Bowie, MD 20715-2901



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3069 of 3613
                         MARK BERNHARDT
                         1601 E Brownard Blvd.
                         FORT LAUDERDALE, FL 33301


                         MARK BROWN
                         9576 HADWAY DRIVE
                         INDIANAPOLIS, IN 46256


                         Mark Bruss
                         450 N River Rd.
                         Waterville, OH 43566


                         MARK BUCHANAN
                         3617 CAMPFIELD RD
                         GWYNN OAK, MD 21207


                         Mark Creamer
                         21090 Padero Ave.
                         Saratoga, CA 95070


                         MARK ELLIS
                         216 BUCKINGHAM CT
                         WILLIAMSTOWN, NJ 08094


                         Mark Fadel
                         636 Pine Valley Ln
                         Apt. 101
                         Toledo, OH 43615


                         MARK FADEL
                         608 PINE VALLEY LN APT 204
                         TOLEDO, OH 43615


                         Mark Kambour, MD PA
                         4665 Ponce de Leon Blvd.
                         Miami, FL 33146


                         MARK KOSKI
                         1202 GRAFTON SHOP ROAD
                         BEL AIR, MD 21014


                         MARK KOSTELAC
                         11405 WOODIEBROOK RD
                         CHARDON, OH 44024




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3070 of 3613
                         MARK LARSEN
                         4919 ROSALIND LANE
                         POWELL, OH 43065


                         MARK LONDON
                         306C DEDMOND
                         2500 WEST NORTH AVENUE
                         DUNDALK, MD 21222


                         MARK LONDON
                         306C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Mark Okoroji
                         14007 Lake Meadows Dr.
                         Bowie, MD 20720-3816


                         Mark Peasley
                         7145 Mildon Rd.
                         Painesville, OH 44077


                         MARK PEASLEY
                         679 ARDLEIGH DR
                         AKRON, OH 44303


                         MARK RUDOLPH
                         3715 BROOKSIDE RD
                         OTTAWA HILLS, OH 43606


                         Mark Smith
                         1679 Township Rd. 378
                         Steubenville, OH 43952


                         MARK SOBNOSKY
                         502 WEST NIMNSILA ROAD
                         NEW FRANKLIN, OH 44319


                         MARK THOMPSON
                         705 17TH ST SE
                         WASHINGTON, DC 20003


                         MARKAVOUS HAMPTON
                         918 SPRINGDALE RUN
                         MEMPHIS, TN 38108



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3071 of 3613
                         Markayla Algood
                         4911 Jack Linton Way N
                         Frederick, MD 21703-7536


                         MARKEA CARTER
                         16 CINNAMON CIRCLE
                         APT. 3A
                         RANDALLSTOWN,, MD 21133


                         MARKEITH DOKES
                         340 W 25TH ST
                         WEST PALM BEACH, FL 33404


                         MARKEL DAVIS
                         1478 STANDRIDGE STREET
                         MEMPHIS, TN 38018


                         MARKELON LEE
                         2627 PARKROW AVENUE
                         DALLAS, TX 75215


                         Markese Bostic
                         1659 Boardwalk
                         Florissant, MO 63031


                         MARKETA CONEY
                         8247 QUEEN AVENUE NORTH
                         BROOKLYN PARK, MN 55444


                         Marketa Lewis
                         3201 Weller Rd
                         Silver Spring, MD 20906


                         Markeyciuna Richardson
                         117 W C St
                         Brunswick, MD 21716


                         MARKIA COUNTEE
                         5012 DICKEY HILL RD APT C4
                         BALTIMORE, MD 21203


                         MARKIA COUNTEE
                         5012 DICKEY HILL RD APT C4
                         GWYNN OAK, MD 21207




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3072 of 3613
                         MARKIA MOTON
                         306B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         MARKISHA GRANT
                         3322 NW 33RD AVENUE
                         LAUDERDALE LAKES, FL 33309


                         MARKO BAZHULICH
                         325 S. BISCAYNE BLVD.
                         #3020
                         MIAMI, FL 33131


                         MARKUS JOHNSON
                         60 PHILLIP DRIVE
                         ELLABELL, GA 31308


                         MARKUS WILLIAMS
                         8920 YADAK ROAD
                         DALLAS, TX 75249


                         MARLEE REYNOLDS
                         304 TREIS TRL
                         YORKTOWN, VA 23693


                         MARLENE SANAGURAI
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         MARLENE WHITE
                         5 MOONLIGHT CT.
                         CHRISTIANA, DE 19702


                         MARLEY OLES
                         14440 LEFFINGWELL ROAD
                         BERLIN CENTER, OH 44401


                         MARLI HAYWARD
                         5817 WESLEYAN DRIVE
                         PO BOX C339
                         VIRGINIA BEACH, VA 23455




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3073 of 3613
                         MARLISHA PASS
                         1049 ALABAMA AVE
                         CLEWISTON, FL 33440


                         Marlyn Silva
                         5513 Harvey Lane
                         Alexandria, VA 22312


                         MARQUEL MAYO
                         2431 LAKE LUCINA DRIVE
                         JACKSONVILLE, FL 32211


                         MARQUELLE MCINTYRE
                         393 SUMNER ST
                         APT 112D
                         AKRON, OH 44304


                         MARQUERA CARNES
                         3851 KERWIN
                         MEMPHIS, TN 38128


                         MARQUERA CARNES
                         955 CHESTERTON
                         MEMPHIS, TN 38127


                         MARQUESE BUTLER
                         26 GREENBURY CT
                         BALTIMORE, MD 21207


                         MARQUESE FLUELLEN
                         6625 VERMILLION
                         JACKSONVILLE, FL 32208


                         MARQUIS EVANS
                         125 WROE AVE
                         DAYTON, OH 45406


                         MARQUIS PINDER
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Marquis Robinson
                         2409 Starcrest Dr
                         Silver Spring, MD 20904-5459




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3074 of 3613
                         MARQUIS SENA
                         2251 SEDGWICK AVE
                         APT 3D
                         BRONX, NY 10468-5763


                         MARQUISE BROWN
                         4327 NORFOLK AVE
                         BALTIMORE, MD 21216-1137


                         Marquise Oneal
                         6910 Beech Ave.
                         Baltimore, MD 21206


                         Marquise Thorns
                         18717 Pennington Dr
                         Detroit, MI 48221


                         MARQUITA GREENE
                         1239 WASHINGTON BLVD
                         BALTIMORE, MD 21230


                         MARQUITHIAS JOHNSON
                         4317 SHEPHERD LANE
                         APT 5104
                         BALCH SPRINGS, TX 75180


                         MARRIAH WISE
                         7709 16TH AVE NW
                         BRADENTON, FL 34209


                         Marryll Brett
                         318 Stockton Ave.
                         Roselle, NJ 07203


                         Marsha A. Tilden, CNP
                         223 W William St.
                         Delaware, OH 43015


                         MARSHE GARY
                         172 CENTER RD
                         BEDFORD, OH 44146


                         Marshland Emergency Physicians
                         8201 W Broward Blvd.
                         Fort Lauderdale, FL 33324-2701



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3075 of 3613
                         MARTEZ ALLEN
                         4774 DERBYSHIRE DRIVE
                         CLEVELAND, OH 44128


                         MARTHA MEZA GUZMAN
                         110 NE 2ND TERRACE
                         HALLANDALE BEACH, FL 33009


                         MARTHA OCHOA
                         225 ZAMORA AVE APT 2
                         CORAL GABLES, FL 33134


                         MARTHA PILON
                         4806 LAKEVIEW ROAD
                         WEST FARMINGTON, OH 44491


                         MARTHA RABINOVICH
                         21200 NE 38 AVENUE
                         AVENTURA, FL 33180


                         Marthalene Adams
                         5362 Perring Pkwy
                         Baltimore, MD 21239-3738


                         MARTIAL NOUTSA
                         100 WARWICKSHIRE LN APT N
                         GLEN BURNIE, MD 21061


                         Martin B Grossman, MD PA
                         21097 NE 27th Ct. #210
                         Miami, FL 33180


                         MARTIN BOGGESS
                         210-A SAN PASQUALE AVE NW
                         ALBUQUERQUE, NM 87104


                         MARTIN DEBRESU
                         2630 SHORE LINE DRIVE
                         APT B 24
                         AKRON, OH 44314


                         Martin Ellis
                         3616 Bellevue Rd.
                         Toledo, OH 43613




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3076 of 3613
                         MARTIN ESQUIVEL
                         10413 28TH AVENUE E
                         PALMETTO, FL 34221


                         MARTIN HEALTH PHYSICIAN GROUP
                         1651 SE Tiffany Ave.
                         PORT SAINT LUCIE, FL 34952


                         MARTIN KENT
                         9742 NW 7TH CIRCLE
                         APT. 817
                         PLANTATION, FL 33324


                         Martin Keppler
                         11453 Fowlers Mills Rd.
                         Chardon, OH 44024


                         Martin Medical Center
                         PO Box 9030
                         Stuart, FL 34997-9030


                         Martin Memorial Physician Cor
                         2392 SE Ocean Blvd.
                         Stuart, FL 34996


                         MARTIN OWUSU-ANTWI
                         502A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         MARTINA CERVANTES
                         14770 LASATER ROAD, APT 173
                         DALLAS, TX 75253


                         Martina Piergallini
                         3501 W Rolling Hills Cir.
                         Fort Lauderdale, FL 33328


                         MARTINA ROUSSEAU
                         1241 NE 158ST
                         MIAMI, FL 33162


                         MARTINE PEREZ
                         1782 FRANKLIN AVE
                         COLUMBUS, OH 43205



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3077 of 3613
                         MARTINS UMEH
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         MARVELLOUS KEHINDE
                         6445 TYDINGS RD
                         ELDERSBURG, MD 21784-6142


                         MARVIN DORSEY
                         2407 SAINT STEPHENS CT APT 2B
                         BALTIMORE, MD 21216


                         MARVIN GRANT
                         302A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         MARVIN MARTIN
                         15108 SW 104TH ST APT 724
                         MIAMI, FL 33196-3298


                         MARVIN NAGEL
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Marvin Okwensy
                         3604 Albee Lane
                         Apt. 102
                         Alexandria, VA 22309


                         Mary Adelola
                         9953 Good Luck Rd.
                         Apt. T4
                         Lanham, MD 20706


                         MARY AJEIGBE
                         12337 QUIET OWL LN
                         BOWIE, MD 20720-4308


                         Mary Aston
                         4417 Glencove Dr.
                         Portsmouth, VA 23703




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3078 of 3613
                         MARY BRADLEY
                         1104 MORNING GLORY DRIVE
                         MACEDONIA, OH 44056


                         MARY BRAZILE
                         15011 DELANEY LANE
                         TALTY, TX 75216


                         MARY BUCHANAN
                         3617 CAMPFIELD RD
                         GWYNN OAK, MD 21207


                         MARY CALDWELL
                         733 WEST 73RD STREET
                         SHREVEPORT, LA 71106


                         Mary E. Mason
                         1168 First Colonial Rd.
                         Virginia Beach, VA 23454


                         MARY FATEHINSE
                         5925 RADECKE AVE APT H
                         BALTIMORE, MD 21206


                         Mary Ferrell
                         524 Winston Ave
                         Baltimore, MD 21212


                         Mary Gower
                         501 Ocean Trace Arch
                         Apt. 204
                         Virginia Beach, VA 23451


                         Mary Greggila
                         224 S Gordon Dr.
                         Oak Harbor, OH 43449


                         MARY KALLINICOU
                         656 PARKWAY DR
                         MARYSVILLE, OH 43040


                         MARY KOBERLEIN
                         1093 SAINT ANDREWS CT
                         AKRON, OH 44312




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3079 of 3613
                         Mary Kopko
                         15630 River View Pl
                         Perrysburg, OH 43551


                         Mary Mansour
                         10744 W Sample Rd.
                         Pompano Beach, FL 33065


                         MARY MANSOUR
                         10744 WEST SAMPLE RD
                         CORAL SPRINGS, FL 33065


                         MARY NEKL
                         3416 WEST 132 STREET
                         CLEVELAND, OH 44111


                         MARY NEWMAN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Mary Oakey
                         2346 Westbank Rd.
                         Toledo, OH 43614


                         MARY OAKEY
                         2346 WESTBANK RD
                         TOLEDO, OH 43614


                         MARY ROJAS
                         918 CAPRI STREET
                         CORAL GABLES, FL 33134


                         MARY SIFAIN
                         10744 WEST SAMPLE RD
                         CORAL SPRINGS, FL 33065


                         Mary Sunderhaus
                         3740 Darwin Ave.
                         Cincinnati, OH 45211


                         Mary van Allen
                         923 W Cross St.
                         Ypsilanti, MI 48197




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3080 of 3613
                         MARY VAN ALLEN
                         923 WEST CROSS STREET
                         YPSILANTI, MI 48197


                         Mary Ward
                         705 Koch Dr.
                         Toledo, OH 43615


                         MARYA ALTALIP
                         4455 W SYLVANIA AVE APT 1B
                         TOLEDO, OH 43623


                         MARYAM ABUNNAJA
                         1033 LINDEN LN
                         TOLEDO, OH 43615


                         MARYANN OKEKE
                         104 PROSPERITY AVE SE APT A # A
                         LEESBURG, VA 20175-4148


                         MASON AVERILL
                         2323 JACOBY RD
                         COPLEY, OH 44321


                         MASON FOSTER
                         603 WEST COLLEGE STREET
                         BOONEVILLE, MS 38829


                         MASON LLOYD
                         436 4TH STREET SW
                         MASSILLON, OH 44647


                         MASON SCHICK
                         3390 S MAIN ST
                         AKRON, OH 44319


                         MASOOD YOUSEFI
                         80 E EXCHANGE ST. APT 227D
                         AKRON, OH 44308


                         MASOUD NAZARI
                         26 S ADAMS STREET, UNIT 2
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3081 of 3613
                         MASOUD NAZARI
                         430 SUMNER STREET, 201A
                         AKRON, OH 44304


                         MASOUD RAZAVI AGHJEH
                         1350 N HOWARD ST
                         DIPLOMAT BLDG
                         APT 406
                         AKRON, OH 44310


                         MASOUD SOBANI
                         1350 N HOWARD ST,
                         APT 406
                         AKRON, OH 44310


                         MASOUME DAVOUDI
                         634 E BUCHTEL AVE.
                         APARTMENT 308
                         AKRON, OH 44304


                         MATEO GREGORY
                         14 BETH COURT
                         OWINGS MILLS, MD 21117


                         MATHEUS CAIXE
                         16401 NW 37TH
                         UNIVERSITY INN. 101
                         MIAMI GARDENS, FL 33054


                         MATHEUS CAIXE
                         1221 OLIVE STREET APT 3
                         CONCORDIA, KS 66901


                         MATHEW CORFEE
                         9271 ROSEMARY LANE
                         MENTOR, OH 44060


                         Mathew Medeiros
                         2110 - 7th St.
                         Cuyahoga Falls, OH 44221


                         Mathew Reyes Montoya
                         1840 SW 44th Ave
                         Apt. B
                         Fort Lauderdale, FL 33317




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3082 of 3613
                         MATHIAS METELLUS
                         1440 NW 33RD WAY
                         FORT LAUDERDALE, FL 33311


                         MATIN HAJIMOHAMMADI
                         668 SUMNER ST, 2ND FLOOR
                         AKRON, OH 44311


                         Matt Slonsky
                         146 Alden Ave.
                         Akron, OH 44313


                         Matthew A. Romano, MD
                         1500 E Medical Center Dr. #5144
                         Ann Arbor, MI 48109


                         MATTHEW ADKINS
                         3423 JONES STREET
                         RAVENNA, OH 44266


                         Matthew Agnew
                         1816 Eileen Rd.
                         Toledo, OH 43615


                         Matthew Anderson
                         1300 Weathervane Ln
                         Unit 3E
                         Akron, OH 44313


                         Matthew Baessler
                         128 1/2 Louisiana Ave.
                         Perrysburg, OH 43551


                         Matthew Barbour
                         105 Westminister Dr.
                         Saint Clairsville, OH 43950


                         MATTHEW BARBOUR
                         105 WESTMINISTER DR
                         ST. CLAIRSVILLE, OH 43950


                         MATTHEW BLAMBLE
                         237 STRATFORD AVE
                         WADSWORTH, OH 44281




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3083 of 3613
                         Matthew Brangham
                         3159 Estuary Pl
                         Maumee, OH 43537


                         MATTHEW BRUYERE
                         4490 WAYNE ROAD
                         MANTUA, OH 44255


                         MATTHEW CRON
                         9724 COOPER LANE
                         CINCINNATI, OH 45242


                         Matthew D Hamilton, DC
                         155 Northland Dr.
                         Medina, OH 44256


                         MATTHEW DAILEY
                         2021 KEY ST APT H
                         MAUMEE, OH 43537


                         MATTHEW DAVIS
                         30630 DROUILLARD RD LOT 314
                         WALBRIDGE, OH 43465


                         Matthew Ellsworth
                         328 Maplewood Dr.
                         Canonsburg, PA 15317


                         MATTHEW ELLSWORTH
                         328 MAPLEWOOD DR
                         MCMURRAY, PA 15317


                         Matthew Fergusson-Will
                         1529 Arbor View Rd.
                         Silver Spring, MD 20902-1406


                         MATTHEW FLEMER
                         2751 KINGSFORD DR
                         TOLEDO, OH 43614


                         MATTHEW FOSS
                         6650 CORPORATE CENTER PKWY APT 1419
                         JACKSONVILLE, FL 32216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3084 of 3613
                         MATTHEW GAFFNEY
                         3769 LOCKWOOD AVE APT 6
                         TOLEDO, OH 43612


                         Matthew Goldmann
                         5452 Elmer Dr.
                         Toledo, OH 43615


                         MATTHEW HALL
                         239 ELMWOOD AVE
                         EVANSTON, IL 60202


                         MATTHEW HANSON
                         64 MATADOR LN
                         DAVIE, FL 33324


                         MATTHEW HARTER
                         3419 HEMPHILL ROAD
                         NORTON, OH 44203


                         MATTHEW HECKER
                         7492 CORINTH COURT
                         FARMDALE, OH 44417


                         Matthew Horner
                         965 Hidden Valley Dr.
                         Wadsworth, OH 44281


                         Matthew Hutcherson
                         2629 W Village Dr.
                         Toledo, OH 43614


                         MATTHEW HUTERSON
                         2629 W VILLAGE DR
                         TOLEDO, OH 43614


                         Matthew Johnson
                         3177 Vivian Rd.
                         Monroe, MI 48162


                         Matthew King
                         4599 Corner Stone Ct
                         Mason, OH 45040




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3085 of 3613
                         MATTHEW KING
                         PO BOX 1750
                         ONECO, FL 34264


                         Matthew Kittelberger
                         1728 Sedwick Ave. NW
                         Massillon, OH 44646


                         MATTHEW LEE
                         9304 NEWKIRK DRIVE
                         CLEVELAND, OH 44130


                         MATTHEW LOWER
                         489 HERBERT ROAD
                         AKRON, OH 44312


                         MATTHEW LUDWIG
                         12950 WALDEN OAKS DR
                         CHARDON, OH 44024


                         MATTHEW MEDEIROS
                         2110 7TH ST
                         CUYAHOGA FALLS, OH 44221


                         MATTHEW MITCHELL
                         3743 U S ROUTE 422
                         SOUTHINGTON, OH 44470


                         MATTHEW OSSORIO
                         1811 SW 24 ST
                         CORAL GABLES, FL 33145


                         Matthew Pardi
                         222 Halligan Ave.
                         Columbus, OH 43085-2616


                         MATTHEW PEMBERTON
                         24 CIRCLE DR
                         GLEN COVE, NY 11542


                         MATTHEW PERISON
                         1547 S LINCOLN ST
                         KENT, OH 44240




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3086 of 3613
                         MATTHEW PETERSON
                         2266 28TH STREET
                         CUYAHOGA FALLS, OH 44223


                         MATTHEW PETRELLA
                         251 HARVARD BLVD
                         STEUBENVILLE, OH 43952


                         Matthew Popielarczyk
                         8600 Wiese Rd.
                         Brecksville, OH 44141-2047


                         MATTHEW RUIZ
                         3391 W 99TH PL
                         HIALEAH, FL 33018-2029


                         MATTHEW SAMUELS
                         499 GAZETTA WAY
                         GREENACRES, FL 33413


                         MATTHEW SEIDEL
                         9862 NW 2ND COURT
                         PLANTATION, FL 33324


                         Matthew Seidl
                         9862 NW 2nd Court
                         Fort Lauderdale, FL 33324


                         MATTHEW SEIDL
                         9862 NW 2ND COURT
                         PLANTATION, FL 33324


                         MATTHEW SHEETS
                         3398 STARWICK DR
                         CANFIELD, OH 44406


                         MATTHEW SIEDL
                         9862 NW 2ND COURT
                         PLANTATION, FL 33324


                         MATTHEW SISSERSON
                         2401 DALESFORD DRIVE
                         CHARLOTTE, NC 28205




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3087 of 3613
                         Matthew Smith
                         217 Idaho Ave.
                         Lorain, OH 44052


                         MATTHEW SMITH
                         1221 NE 152 ST
                         NORTH MIAMI BEACH, FL 33162


                         Matthew Tarchick
                         1351 Buckingham Gate Blvd.
                         Unit 12
                         Cuyahoga Falls, OH 44221


                         MATTHEW TARCHIK
                         1351 BUCKINGHAM GATE BLVD
                         UNIT 12
                         CUYAHOGA FALLS, OH 44221


                         MATTHEW VALENTIN
                         176 CONNECTICUT AVENUE
                         STAMFORD, CT 06902


                         Matthew Walker, CHC
                         1035 - 14th Ave. N
                         Nashville, TN 37208


                         Matthew Zahorec
                         794 Oak Shadows Rd.
                         Kissimmee, FL 34747


                         MATTHEW ZAHOREC
                         794 OAK SHADOWS ROAD
                         CELEBRATION, FL 34747


                         MATTHEW ZILLA
                         2966 TORREY PINES CIRCLE NW
                         CANTON, OH 44708


                         Matthew-Ahmad Moore
                         12613 Eastbourne Dr
                         Silver Spring, MD 20904-2042


                         Matthieu Meihls
                         3019 Easton Ridge Pl
                         Fort Wayne, IN 46818



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3088 of 3613
                         MATTIAS HANNA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         MATVEY BUDAEV
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Mauel Cruz
                         1525 Dunwoody Ave.
                         Oxon Hill, MD 20745-2310


                         Mauel Holmes
                         1277 Suellen Way
                         Clarksville, TN 37042


                         MAURA LINDSEY
                         116 HAMILTON AVE
                         PANAMA CITY, FL 32401-3873


                         Maureen Connors Co., LPA
                         6625 Pearl Rd.
                         Cleveland, OH 44130


                         MAURICE DOSSO
                         4360 PLANET CIRCLE
                         UNION CITY, CA 94587


                         MAURICE HARRIS
                         2127 POTOMAC DR
                         TOLEDO, OH 43607


                         Maurice Hawkins
                         1601 Riverwood Rd
                         Essex, MD 21221-2917


                         MAURICE HERNDON
                         1641 L ST N.E
                         WASHINGTON DC, DC 20002


                         Maurice Lewis
                         5704 Cypress Creek Dr.
                         Apt. 301
                         Hyattsville, MD 20782




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3089 of 3613
                         MAURICE REDDING
                         6530 SW 22ND STREET
                         MIRAMAR, FL 33023


                         MAURICE TALLEY
                         1308 WEST 91ST STREET
                         CLEVELAND, OH 44102


                         MAURICE WILLIAMS
                         17115 NE 4TH PLACE
                         NORTH MIAMI BEACH, FL 33162


                         MAURICIO FERNANDEZ
                         6080 WEST FLAGLER ST APT 20
                         MIAMI, FL 33144


                         MAURICIO RODRIGUEZ
                         11113 NW 72ND TERRACE
                         MEDLEY, FL 33178


                         MAURICIO VAZQUEZ VARGAS
                         1113 N BYRNE RD
                         TOLEDO, OH 43607


                         MAURISHA EBANKS
                         1232 PARKWOOD AVENUE
                         GROVELAND, FL 34736


                         MAVERICK WOLFLEY
                         349 VILLA VIEW DRIVE
                         MORGANTOWN, WV 26505


                         MAVIS AGGREY
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Mawuena Sedzro
                         12315 Graham St
                         Apt. 42
                         Moreno Valley, CA 92557


                         MAWUKO KOFFI
                         5632 PINE ST
                         PHILADELPHIA, PA 19143-1322



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3090 of 3613
                         Max Banke
                         324 Oak Forest Rd.
                         Dayton, OH 45419


                         MAX HAMILTON
                         921 MIRAMAR PLACE
                         CORPUS CHRISTI, TX 78411


                         MAXIM GURA
                         2113 NE 9TH AVE #3
                         MIAMI, FL 33305


                         Maximiliano Liriano
                         660 Glenmore Ave.
                         Brooklyn, NY 11207


                         MAXIMILLIAN EDELMAN
                         6411 WEST CLINTON AVENUE
                         CLEVELAND, OH 44102


                         Maximillien Njomegne Kamdem
                         8414 Greenway Rd
                         Apt. D
                         Parkville, MD 21234-5036


                         MAXINE SAUNDERS
                         20085 NE 3RD CT APT 6
                         MIAMI, FL 33179


                         MAXWELL BEARD
                         842 LOS ROBLES AVE
                         PALO ALTO, CA 94306-3124


                         MAXWELL BEARD HAUPT
                         5 AVON DR
                         MADISON, NJ 07940-1201


                         Maxwell Cooper
                         4313 Moser Ln
                         Perrysburg, OH 43551


                         MAXWELL DUELL
                         1295 DRESDEN DR NE
                         UNIT 328
                         BROOKHAVEN, GA 30319



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3091 of 3613
                         MAXWELL HENDRIX
                         213 NORTH SANDUSKY STREET
                         DELAWARE, OH 43015


                         MAYA BERROUET
                         2205 PORTOFINO AVE
                         HOMESTEAD, FL 33033


                         MAYA BERROUET
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         MAYA GIBBS
                         1541 PENTRIDGE ROAD, APT. 405 D
                         BALTIMORE, MD 21239


                         Maya Hudson
                         5805 Nebraska Ave.
                         Toledo, OH 43615


                         MAYA JACK
                         2230 BUTLER BAY DR.
                         WINDERMERE, FL 34786


                         Maya Layne
                         333 Martense St.
                         Apt. 5D
                         Brooklyn, NY 11226-4258


                         Maya Lowe
                         4587 Saint George Ave.
                         Baltimore, MD 21212-4629


                         MAYA MCKNIGHT
                         501 WEST UNIVERSITY PARKWAY B3
                         BALTIMORE, MD 21210


                         MAYA NAIR
                         PERRY'S CROSSING APARTMENTS
                         1030 VALLEY BLUFF DR APT 11
                         PERRYSBURG, OH 43551


                         Maya Parker
                         248 - 57th St. NE
                         Washington, DC 20019



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3092 of 3613
                         Maya Washington
                         1513 C Street SE
                         Washington, DC 20003


                         MAYA WASHINGTON
                         1513 E ST SE
                         WASHINGTON, DC 20003-2444


                         Mayo Clinic Jacksonville
                         4500 San Pablo Rd. S
                         Jacksonville, FL 32224


                         MAZIAR LOTFIZADEHDEHKORDI
                         101 MERRIMAN RD
                         APT 10
                         AKRON, OH 44303


                         MAZIYAR ASKARI KARCHEGANI
                         1747 LIBERTY DR
                         AKRON, OH 44313


                         MAZIYAR ASKARI KARCHEGANI
                         915 QUARRY DR
                         AKRON, OH 44307


                         MBB Radiology
                         3599 University Blvd. S #300
                         Jacksonville, FL 32216


                         MC BACK AND SPINE CENTER
                         PO BOX 9033
                         100
                         STUART, FL 34994


                         MCF Jupiter, FL
                         3889 Miltary Trail #101
                         Jupiter, FL 33458


                         McKay Dermatology Medspa, PA
                         969 SE Central Pkwy
                         Stuart, FL 34994


                         MCKENNA DARR
                         5420 SCHENK RD
                         SANDUSKY, OH 44870



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3093 of 3613
                         MCKENNA SHIVES
                         5525 WALNUT GROVE CIR
                         STRUTHERS, OH 44471


                         MCKENSIE BRANTLEY
                         9428 NORTH AVE
                         ST LOUIS, MO 63114


                         MCKINNELL FERGUSON
                         121 BROOKLYN ST
                         OAK HARBOR, OH 43449


                         MD BILLAL HOSSAIN
                         437 SUMNER ST. APT J
                         AKRON, OH 44304


                         MD EHSANUL HAQUE
                         685 SHERMAN STREET
                         APARTMENT-19, 3RD FLOOR
                         AKRON, OH 44311


                         MD EHSANUL HAQUE
                         437 SUMNER STREET
                         APARTMENT-F1
                         AKRON, OH 44304


                         MD Live
                         13630 NW 8th St.
                         Ste. 205
                         Sunrise, FL 33325


                         MD Live
                         13630 NW 8th Street, Suite 205
                         Fort Lauderdale, FL 33325


                         MD MAMUN BISWAS
                         543 E-BUCHTEL AVENUE,APT 1
                         AKRON, OH 44304


                         MD NOW MEDICAL CENTERS
                         2007 Palm Beach Lakes Blvd.
                         WEST PALM BCH, FL 33409




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3094 of 3613
                         MD TAWHID BIN TAREK
                         161 MARTIN LUTHER KING JR. BLVD.
                         APARTMENT# 301
                         AKRON, OH 44304


                         MD. ARIFUL HASAN
                         437, SUMNER STREET APT J
                         AKRON, OH 44304


                         MD. ARIFUL HASAN
                         1830 E JOHNSON AVENUE
                         APT 84
                         JONESBORO, AR 72401


                         MD. HASAN RAHMAN
                         161 MARTIN LUTHER KING JR BLVD
                         APT 203
                         AKRON, OH 44304


                         MD. MAHFUJUL KHAN
                         543 E. BUCHTEL AVE APT 1
                         AKRON, OH 44304


                         MD. OMAR FARUK EMON
                         437 SUMNER ST.
                         APT. L
                         AKRON, OH 44304


                         MD. RUBAYAT-UL- ISLAM
                         430 SUMMER STREET, APT 203A
                         AKRON, OH 44304


                         MD. ZAKIRUL ISLAM
                         161 MARTIN LUTHER KING JR BLVD
                         APT 201
                         AKRON, OH 44304


                         MDLive Medical Group, PA
                         13630 NW 8th St.
                         Suite 205
                         Fort Lauderdale, FL 33325


                         MEAGAN MCCOY
                         596 DEBBINGTON DRIVE
                         BAY VILLAGE, OH 44140




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3095 of 3613
                         MEAGAN ROSS
                         6700 BERKEY SOUTHERN RD
                         WHITEHOUSE, OH 43571


                         Mease Countryside Hospital
                         3231 McMullen Booth Rd.
                         Safety Harbor, FL 34695


                         Med City Arlington
                         3301 Matlock Rd.
                         Arlington, TX 76015


                         MED DIVISION OF MEDICINE
                         130
                         HOLLYWOOD, FL 33021


                         MEDEA SHANIDZE
                         29200 SILVER CREEK DR APT 2B
                         PERRYSBURG, OH 43551


                         MedEquip, Inc.
                         27 Brookline
                         Aliso Viejo, CA 92656


                         MedHealth
                         451 Little Bourke St.
                         Melbourne VIC 3000
                         Australia


                         Medical Center of Winston Towers
                         17395 N Bay Rd.
                         North Miami Beach, FL 33160


                         Medical Center Radiologists, Inc.
                         5544 Greenwich Rd., Suite 200
                         Virginia Beach, VA 23462


                         Medical Center Radiology Group
                         20 W Kaley St
                         Orlando, FL 32806


                         Medical City Dallas, Asc
                         7777 Forest Lane
                         Suite 150, Bldg C
                         Dallas, TX 75230



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3096 of 3613
                         Medical Diagnostic Lab, LLC
                         2439 Kuser Rd.
                         Trenton, NJ 08690


                         Medical Mutual
                         Mutual Health Services
                         PO Box 932627
                         Cleveland, OH 44115


                         MEDINA ALI
                         4001 COLCHESTER RD.
                         APT. 179
                         BALTIMORE, MD 21229


                         Medina HMT Dermatology
                         5783 Wooster Pike
                         Medina, OH 44256


                         MEDJINA SAINT FLEUR
                         2868 SILVER RIDGE DR.
                         HIAWASSEE, FL 32818


                         MEDPRO URGENT CARE CENTER
                         2950 Griffin Rd.
                         DAVIE, FL 33312


                         MEETA TRIVEDI
                         1350 N HOWARD STREET
                         APT 510
                         AKRON, OH 44310


                         MEGAN BOCKELMAN
                         5292 BAZETTA ROAD
                         CORTLAND, OH 44410


                         MEGAN BROGDEN
                         401C DALEY
                         2500 WEST NORTH AVENUE
                         PIKESVILLE, MD 21208


                         Megan Bruck
                         5757 Zink Rd.
                         Maybee, MI 48159




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3097 of 3613
                         MEGAN BURMEISTER
                         3203 MUIRFIELD AVE
                         TOLEDO, OH 43614


                         MEGAN CHAPLIN
                         22322 PINNACLE POINT
                         STRONGSVILLE, OH 44149


                         Megan Collins
                         921 Eleanor
                         Toledo, OH 43612


                         MEGAN CZUCHRA
                         3712 WADE AVENUE
                         ASHTABULA, OH 44004


                         MEGAN DANN
                         6120 REESE RD #316
                         DAVIE, FL 33314


                         MEGAN DAVIS
                         12473 TOWNSHIP ROAD 85
                         THORNVILLE, OH 43076


                         MEGAN EMERSON
                         3407 OAK ALLEY CT APT 206
                         TOLEDO, OH 43606


                         Megan Eyre
                         534 Munster Dr.
                         Fayetteville, OH 45118


                         Megan Gribble
                         4720 Whitehouse Spencer Rd.
                         Monclova, OH 43542


                         MEGAN KERN
                         1402 HIDDEN HEMLOCK DRIVE
                         AUSTINBURG, OH 44010


                         MEGAN KLEIN
                         4408 DRUMMOND RD.
                         TOLEDO, OH 43613




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3098 of 3613
                         Megan Lassiter
                         5140 NW 82nd Terrace
                         Pompano Beach, FL 33067


                         MEGAN LASSITER
                         5140 NW 82ND TERRACE
                         CORAL SPRINGS, FL 33067


                         Megan Maas
                         627 Wayne St.
                         Delphos, OH 45833


                         MEGAN MADDOX
                         12939 MADISON ROAD
                         MIDDLEFIELD, OH 44062


                         MEGAN MILLER SEE
                         2840 SW 75TH WAY
                         APT. 2415
                         DAVIE, FL 33314


                         MEGAN MUNYON
                         608 ROYAL WOODS DRIVE
                         WADSWORTH, OH 44281


                         MEGAN NUGENT
                         32 LUCINDA LN
                         ROCHESTER, NY 14626


                         MEGAN POTEAU
                         6750 ARBOR DR APT 206
                         MIRAMAR, FL 33023-4871


                         MEGAN POULOS
                         5936 YARMOUTH AVE
                         TOLEDO, OH 43623


                         MEGAN SCHMALENBERGER
                         3535 DARBYSHIRE DR
                         HILLIARD, OH 43026


                         MEGAN SEFCIK
                         373 CARROLL ST APT 62
                         AKRON, OH 44325




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3099 of 3613
                         Megan Sharrett
                         4057 W Bancroft St.
                         Toledo, OH 43606


                         MEGAN SHARRETT
                         644 BRIGHTON ST
                         PICKERINGTON, OH 43147


                         MEGAN SHARRETT
                         4057 W. BANCROFT STREET
                         TOLEDO, OH 43606


                         MEGAN SMATHERS
                         195 E. MAIN ST.
                         CORTLAND, OH 44410


                         Megan Tamasovich
                         1098 Chester Way
                         Canal Winchester, OH 43110


                         MEGAN TILLMAN
                         4043 CLEGG RD
                         LAMBERTVILLE, MI 48144


                         MEGAN WHELCHEL
                         2550 2ND ST
                         APT 203
                         CUYAHOGA FALLS, OH 44221


                         Meghan Desanto
                         5409 Dalrymple St.
                         Virginia Beach, VA 23464


                         MEGHAN DESANTO
                         5817 WESLEYAN DRIVE
                         PO BOX A38
                         VIRGINIA BEACH, VA 23455


                         MEGHAN DESANTO
                         5409 DALRYMPLE STREET
                         VIRGINIA BEACH, VA 23464


                         Meghan Fentress
                         8425 Nathan Ave.
                         Norfolk, VA 23518



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3100 of 3613
                         MEGHAN FENTRESS
                         5817 WESLEYAN DRIVE
                         PO BOX B385
                         VIRGINIA BEACH, VA 23455


                         MEGHAN FENTRESS
                         8425 NATHAN AVENUE
                         NORFOLK, VA 23518


                         MEGHAN MARASTI
                         513 PAMELA DRIVE
                         HARRISON CITY, PA 15636


                         Meghan Renius
                         6946 Meadowview Dr.
                         Lambertville, MI 48144-9769


                         Meghan Roderick
                         344 White Cliffs Ct.
                         Springfield, OH 45503


                         MEGHAN RZOTKIEWICZ
                         393 SUMNER STREET
                         APARTMENT 412A
                         AKRON, OH 44304


                         Meghan Wandtke
                         7757 Edge View Way
                         Apt. C
                         Sylvania, OH 43560


                         MEGHAN WANDTKE
                         7757 EDGE VIEW WAY APT C
                         SYLVANIA, OH 43560


                         Meharry Medical Group
                         1005 Dr. DB Todd Jr Blvd.
                         Nashville, TN 37208


                         MEHGANI GARTWRIGHT
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3101 of 3613
                         MEHKIA GADISON
                         6100 EAST RANCIER AVENUE
                         KILLEEN, TX 76543


                         MEHMET GORMEZ
                         195 WHEELER ST 105
                         AKRON, OH 44304


                         MEHRAN JABERZADEH
                         437 SHERMAN STREET
                         AKRON, OH 44311


                         MEHRAN JABERZADEH
                         77 FIR HILL AVENUE, APT. 7B2,
                         AKRON, OH 44304


                         MEKHYL ERBY
                         2149 NEWCASTLE DR
                         VACAVILLE, CA 95687


                         MEKIAH SMITH
                         2041 COVE LAKE RD
                         NORTH LAUDERDALE, FL 33068


                         MELANIA FLORES
                         14621 SW 11TH CT
                         PEMBROKE PINES, FL 33027


                         MELANIE CAYETANO
                         913 JAMAICAN DRIVE
                         GREENACRES, FL 33415


                         MELANIE COAK
                         36650 ROMULUS ROAD
                         ROMULUS, MI 48174


                         MELANIE JACOBS
                         618 6TH STREET NW
                         NORTH CANTON, OH 44720


                         Melanie McCowan
                         837 Maplewood Ave.
                         Sheffield Lake, OH 44054-3000




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3102 of 3613
                         MELANIE MENDENDEZ
                         1532 BLUE GRASS BLVD
                         DELAND, FL 32724


                         MELANIE MENENDEZ
                         1532 BLUE GRASS BLVD
                         DELAND, FL 32724


                         MELANIE ROJAS HAMMANI
                         3358 W 97TH ST.
                         HIALEAH GARDENS, FL 33018


                         MELANIE ROJAS HAMMANI
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Melanie Sue Lorenzo
                         3820 Whitley Park Dr.
                         Virginia Beach, VA 23456


                         Melanie Wallace
                         12836 Mermill Rd.
                         Portage, OH 43451


                         MELANY BRUNELY
                         14321 SW 88 ST/F409
                         MIAMI, FL 33186


                         MELASIA MALONE
                         7736 WATKINS CIRCLE
                         LONGVIEW, TX 75601


                         MELAYNA SURACE
                         429 SUNRISE DR
                         KENT, OH 44240


                         Melbeth M. Lusica, MD
                         100 Fairview Dr.
                         Franklin, VA 23851


                         MELEANA MAHONEY
                         120 S CULVER ST
                         BALTIMORE, MD 21229-3616




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3103 of 3613
                         Meli Orthopedic Centers
                         2964 FL-7
                         Pompano Beach, FL 33063


                         MELIKA KING
                         4274 EAST 172ND PLACE
                         CLEVELAND, OH 44128


                         MELINDA BELLOT
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         MELINDA LASTYAK
                         2726 E WATER ST
                         ROCK CREEK, OH 44084


                         Melissa Babcook
                         3008 Sherbrooke Rd.
                         Toledo, OH 43606


                         MELISSA BARALT
                         14922 SW 29TH TERRACE
                         MIAMI, FL 33185


                         MELISSA CARMONA
                         13521 NW 9TH CT
                         PEMBROKE PINES, FL 33028


                         MELISSA CHAVARRI
                         17825 NW 80TH CT.
                         HIALEAH, FL 33015


                         MELISSA DORCE
                         6614 SW 18TH ST
                         HOLLYWOOD, FL 33023


                         MELISSA HAMILTON
                         7601 NORTH WEST 14TH STREET
                         HOLLYWOOD, FL 33024


                         MELISSA HAMILTON
                         PO BOX 292704
                         FORT LAUDERDALE, FL 33329




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3104 of 3613
                         MELISSA JOHNSON
                         5708 VAN WERT AVENUE
                         BROOK PARK, OH 44142


                         MELISSA JOSEPH
                         14621 SW 176 TER
                         MIAMI, FL 33177


                         Melissa Lee
                         1930 S Dixie Hwy R7
                         West Palm Beach, FL 33401


                         MELISSA MARTINEZ
                         14622 SW 12TH LANE
                         MIAMI, FL 33184


                         MELISSA RESPETO
                         10824 N KENDALL DR
                         S-30
                         MIAMI, FL 33176


                         Melissa Robbins
                         3025 Cobblestone Dr.
                         Virginia Beach, VA 23452


                         MELISSA SCHILLING
                         8490 RAVENNA ROAD
                         TWINSBURG, OH 44087


                         Melissa Schmitt
                         3292 Prange Dr.
                         Cuyahoga Falls, OH 44223


                         MELISSA SEABOLT
                         429 N HAWKINS AVE
                         #310
                         AKRON, OH 44313


                         MELISSA SEPULVEDA
                         1280 N.E 213 TERRACE
                         MIAMI, FL 33179


                         MELISSA STARRE
                         4204 WEST 50TH STREET
                         CLEVELAND, OH 44144



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3105 of 3613
                         MELISSA TUCHOLSKI
                         25964 THOMPSON ROAD
                         PERYSBURG, OH 43551


                         MELISSA TYMUL
                         5817 WESLEYAN DRIVE
                         PO BOX A74
                         VIRGINIA BEACH, VA 23455


                         MELISSA VILLASENOR-REYES
                         9307 SHADY LAKE DRIVE #202S
                         STREETSBORO, OH 44241


                         MELISSA WILLIAMS
                         MELISSA WILLIAMS
                         12669 SW 21ST STREET
                         MIRAMAR, FL 33027


                         MELODY GRAFALS
                         1716 EGRET ROAD
                         HOMESTEAD, FL 33035


                         MELODY THOMAS
                         2014 ROCK GLENN BLVD
                         HAVRE DE GRACE, MD 21078-2036


                         Melquel Bush
                         3911 Omega Ln
                         Sarasota, FL 34235


                         MELTON CAMPBELL
                         208C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         MELVA COGDELLO
                         56 NE 162ND ST
                         NORTH MIAMI BEACH, FL 33162


                         Melvin Abangma
                         12904 Northampton Dr
                         Beltsville, MD 20705-6332




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3106 of 3613
                         Melvin Butler
                         61 W Main St.
                         Frostburg, MD 21532


                         MELVIN KELLEY
                         4620 STOKES ST.
                         DALLAS, TX 75216


                         MEM DIVISION OF MEDICINE
                         1150 N 35th Ave., Ste. 130
                         HOLLYWOOD, FL 33021


                         MEMORIAL DIV OF GENERAL SURGE
                         601 N Flamingo Rd.
                         Ste. 409
                         Hollywood, FL 33028


                         MEMORIAL DIV OF ORTHO TRAUMA
                         1150 N 35th Ave., Ste. 130
                         HOLLYWOOD, FL 33021


                         MEMORIAL DIVISION OF CARDIAC S
                         1150 N. 35th Ave., Ste 605
                         HOLLYWOOD, FL 33021


                         Memorial Division of Infections Dis
                         3501 Johnson St.
                         Hollywood, FL 33021


                         MEMORIAL DIVISION OF MEDICINE
                         1150 N 35th Ave., Ste. 590
                         HOLLYWOOD, FL 33021


                         Memorial Division of Neurology
                         4302 Alton Rd. #330
                         Miami Beach, FL 33140


                         MEMORIAL DIVISION OF ORTHOPEDICS
                         1150 N 35th Ave., Ste. 130
                         HOLLYWOOD, FL 33021


                         Memorial Division of Pediatric Orth
                         1005 Joe DiMaggio Dr.
                         Hollywood, FL 33021




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3107 of 3613
                         Memorial Division of Rehab Medicine
                         300 Hollywood Way
                         Hollywood, FL 33021


                         MEMORIAL FAMILY PRACTICE
                         PO BOX 277272
                         ATLANTA, GA 30384


                         MEMORIAL HERMANN
                         929 Gessner Dr., Ste 2600
                         Houston, TX 77024


                         Memorial Hosp Miramar
                         1901 SW 172nd Ave.
                         Hollywood, FL 33029


                         MEMORIAL HOSP PEMBROKE
                         PO BOX 538488
                         ATLANTA, GA 30353


                         MEMORIAL HOSP WEST
                         PO BOX 538488
                         157
                         PEMBROKE PINES, FL 33028


                         Memorial Hospital
                         3501 Johnson St.
                         Hollywood, FL 33021


                         Memorial Hospital Pembroke
                         PO Box 538488
                         Pembroke Pines, FL 33024


                         MEMORIAL PATHOLOGY CONSULTANT
                         1275 York Ave
                         New York, NY 10065


                         MENG ZHANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         MENGLONG DING
                         2220 HIGH ST. APT. 604
                         CUYAHOGA FALLS, OH 44221



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3108 of 3613
                         MENGMENG ZHAO
                         2740 RYEWOOD AVENUE
                         APT B
                         COPLEY, OH 44321


                         MENGMENG ZHAO
                         1766 WEST MARKET STREET
                         APT D
                         AKRON, OH 44313


                         MENGSHA QIAN
                         55 FIR HILL STREET
                         APT, 8B6
                         AKRON, OH 44304


                         MENGXUE ZHANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         MENGYUE SUN
                         2816 WOOD DUCK LN
                         APT. 312
                         COVENTRY TOWNSHIP, OH 44319


                         MENGYUE SUN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         MERCEDES WILLIAMS
                         7600 OAKBRIDGE DR
                         BALTIMORE, MD 21244


                         MERCY EKOMWENRENREN
                         1714 HOLBROOK ST
                         BALTIMORE, MD 21202-5809


                         Mercy Emergency Care Services, Inc.
                         3131 Queen City Ave.
                         Cincinnati, OH 45238-2316


                         Mercy Health Physicians Lorain
                         3600 Kolbe Rd. #227
                         Lorain, OH 44053




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3109 of 3613
                         Mercy Health Physicians North
                         4126 N Holland-Sylvania Rd.
                         Ste. 220
                         Toledo, OH 43623


                         Mercy St. Anne Hospital
                         3404 W Sylvania Ave.
                         Toledo, OH 43623


                         Mercy St. Vincent Medical
                         2213 Cherry St.
                         Toledo, OH 43608


                         Mercy Wamwara
                         414 Crystal Point Dr.
                         Dayton, OH 45459


                         MEREDITH DUNN
                         3829 PEACH ORCHARD CIRCLE
                         PORTSMOUTH, VA 23703


                         MEREDITH MONTGOMERY
                         1375 WIMBLEDON CIRCLE
                         STOW, OH 44224


                         Meredith Stanford
                         707 Ransom St.
                         Maumee, OH 43537


                         Merhawit Tesfay
                         3 Candor Ct.
                         Reisterstown, MD 21136-3344


                         MERIAH STOKES
                         200 WILKIN STREET
                         SAINT PAUL, MN 55102


                         MERLE EDWARDS
                         2459 ZIMMERLY RD
                         ERIE, PA 16506


                         MERMOSE GOY
                         204A DALEY
                         2500 WEST NORTH AVENUE
                         WESTMINSTER, MD 21158



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3110 of 3613
                         MERON DIBIA
                         521 E BUCHTEL AVE
                         AKRON, OH 44304


                         MERRYLL BRETT
                         318 STOCKTON AVE
                         ROSELLE, NJ 07203


                         Merveilles Tshintenge Mukad
                         1120 N Westwood Ave.
                         Apt. 2402
                         Raymond, OH 43067


                         MERVEILLES TSHITENGEMUKADI
                         1120 N WESTWOOD AVE APT 2402
                         TOLEDO, OH 43607


                         MERVIN POSEY
                         303B DEDMOND
                         2500 WEST NORTH AVENUE
                         WINDSOR MILL, MD 21244


                         MERVIN POSEY
                         303B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         MESHARI ALAHMARI
                         270 E. EXCHANGE STREET, #1-409A
                         AKRON, OH 44304


                         MESHARI ALAHMARI
                         55 FIR HILL ST
                         APT 10BF
                         AKRON, OH 44304


                         MESHON PRIMM
                         10710 AVON AVENUE
                         CLEVELAND, OH 44105


                         Methodist Charlton Medical
                         3500 W Wheatland Rd.
                         Dallas, TX 75237




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3111 of 3613
                         Methodist Dallas Medical
                         1441 N Beckley Ave.
                         Dallas, TX 75203


                         METHODIST RICHARDSON
                         PO BOX 911875
                         NEW YORK, NY 10003


                         Metrohealth Professional Group
                         2500 MetroHealth Dr.
                         Cleveland, OH 44109


                         Metrohealth System Medical Cen
                         10 Severance Cir
                         Cleveland, OH 44118


                         MHER TCHOLAKIAN
                         29341 BIRCHCREST WAY
                         FARMINGTN HLS, MI 48331-2433


                         MHHS SOUTHEAST HOSPITAL
                         PO BOX 301208
                         NEW YORK, NY 10003


                         MHP 24/7 CARE
                         801 South Douglas Rd.
                         PEMBROKE PINES, FL 33025


                         MHS
                         PO Box 72365
                         Cleveland, OH 44192-7488


                         Mi'Chal Moore
                         5319 Herring Run Dr.
                         Baltimore, MD 21214


                         Mia Bevilacqua
                         221 Hampshire Dr.
                         Sellersville, PA 18960


                         MIA BEVILACQUA
                         221 HAMPSHIRE DRIVE
                         SELLERSVILLE, PA 18960




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3112 of 3613
                         MIA CROOMS
                         508B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         MIA MEINHARDT
                         5817 WESLEYAN DRIVE
                         PO BOX B50
                         VIRGINIA BEACH, VA 23455


                         MIAH GRUBER
                         74 W FOUNTAIN AVE
                         DELAWARE, OH 43015-1629


                         MIALISA HECTOR
                         2871 EDGECOMBE CIR NORTH APT F
                         BALTIMORE, MD 21215


                         MIALISA HECTOR
                         2871 EDGECOMBE CIR NORTH APT F
                         BALTIMORE, MD 21216


                         MIAMI BEACH ANESTHESIOLOGY ASS
                         4300 Alton Rd.
                         Miami Beach, FL 33140


                         Miami Beach CHC-Miami Childrens
                         3196 SW 62nd Ave.
                         Miami, FL 33173


                         MIAMI BEACH COMMUNITY HEALTH
                         11645 Biscayne Blvd.
                         Miami, FL 33181


                         MIAMI DADE CARDIO CONSULTANTS
                         PO BOX 742240
                         104
                         HIALEAH, FL 33014


                         Miami Joint Institute for Joint Rec
                         Kendall Medical Pavillion
                         11801 SW 90th St.
                         Suite 201
                         Miami, FL 33186




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3113 of 3613
                         Miami Lakes Surgery Center
                         15501 NW 67th Ave.
                         Hialeah, FL 33014


                         Miami Physical Therapy Associates
                         2869 SW 27th Ave.
                         Miami, FL 33133


                         Miami Surgical Center
                         7600 SW 87th Ave.
                         Miami, FL 33173


                         Miami-Dade County Fire Rescue
                         9300 NW 41st St.
                         Miami, FL 33178-2414


                         MIAONA JONES
                         307A DALEY
                         2500 WEST NORTH AVENUE
                         COLUMBIA, MD 21045


                         MIAOYU WANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Miasya Parker
                         213 Mount Sinai Coram Rd.
                         Coram, NY 11727-2244


                         Micaela Carroll
                         17478 Waterbridge Dr.
                         North Royalton, OH 44133


                         MICAELA KREUTZER
                         7 LONSDALE AVE
                         DAYTON, OH 45419-3143


                         MICAELA MILLER
                         701 BEECH STREET
                         PO BOX 594
                         STRYKER, OH 43557




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3114 of 3613
                         MICAELA ORTIZ
                         4371 WILLOW POND RD
                         APT D
                         HAVERHILL, FL 33417


                         Micah Bush
                         5138 Darien Rd.
                         Baltimore, MD 21206


                         Micah Duckett
                         6120 Rose Bay Dr
                         District Heights, MD 20747


                         Micah Egiefameh
                         4943 Hazelwood Ave.
                         Baltimore, MD 21206-2261


                         MICAH FLEMMING
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         MICAH MAGWOOD
                         907 THOMAS STREET.
                         KEY WEST, FL 33040


                         MICAH PETERS
                         16405 GOVERNOR BRIDGE RD APT 403
                         BOWIE, MD 20716-3726


                         MICAH ROBINSON
                         727 W 40TH ST APT 348
                         BALTIMORE, MD 21211-2342


                         Micaiah Muhammad
                         243 McCunley St.
                         Baltimore, MD 21229


                         MICAIAH MUHAMMAD
                         6500 WOODGREEN CIR
                         GWYNN OAK, MD 21207-7803


                         MICDEASHA HANNA
                         16401 NW 37TH AVE.
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3115 of 3613
                         Michael Abrahams
                         405 S Pin Island Rd.
                         #305
                         Fort Lauderdale, FL 33324


                         MICHAEL ADDERLY
                         15830 NW 38TH PLACE
                         CAROL CITY, FL 33056


                         MICHAEL AMETEKU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         MICHAEL ANGELO HORSFORD
                         8802 THREE CHOPT RD APT 102
                         HENRICO, VA 23229-4730


                         MICHAEL AWOTOYE
                         8 BREEZE BRANCH COURT APT. G
                         LUTHERVILLE - TIMONIUM
                         LUTHERVILLE, MD 21093


                         MICHAEL AWOTOYE
                         18 ASTRO COURT
                         PARKVILLE, MD 21234


                         Michael Banco
                         2432 Old Stone Ct.
                         Apt. 7
                         Toledo, OH 43614


                         MICHAEL BANCO
                         2432 OLD STONE CT APT 7
                         TOLEDO, OH 43614


                         Michael Banks
                         485 Woodcrest Dr.
                         Wadsworth, OH 44281


                         MICHAEL BARBER
                         3934 CRANBERRY DRIVE N
                         GREENFIELD, IN 46140




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3116 of 3613
                         Michael Bernal
                         1911 Covewood Ln
                         Woodstock, MD 21163


                         MICHAEL BERNAL
                         1911 COVEWOOD LANE
                         WOODSTOCK, MD 21163


                         MICHAEL BOWENS
                         12224 CHINALAKE DR.
                         DALLAS, TX 75253


                         Michael Brown
                         3131 Kingston Ct.
                         West Palm Beach, FL 33409


                         MICHAEL BROWN
                         6055 SOUTHFIELD RD
                         APT 1
                         DETROIT, MI 48228


                         MICHAEL BUDDENBERG
                         9170 LAFAYETTE DR NW
                         MASSILLON, OH 44647


                         MICHAEL CALDWELL
                         21660 EDGECLIFF DR
                         EUCLID, OH 44123-1161


                         MICHAEL CAMPBELL
                         26710 WHITEWAY DRIVE APT 321
                         CLEVELAND, OH 44143


                         MICHAEL CARRIZALES
                         7418 LAURA KOPPE DR
                         HOUSTON, TX 77028


                         MICHAEL CARRIZALES
                         1339 CLEAR VALLEY DRIVE
                         HOUSTON, TX 77014


                         MICHAEL CASSELL
                         2801 LIST AVENUE
                         BALTIMORE, MD 21214




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3117 of 3613
                         MICHAEL CHICKERAL
                         29740 WINDSOR AVE
                         FLAT ROCK, MI 48134


                         MICHAEL COLE
                         888 MORNINGVIEW AVE
                         AKRON, OH 44305


                         MICHAEL DAVIS
                         16 KING RICHARD CT
                         BALTIMORE, MD 21237-4126


                         Michael Deleon
                         243 Hopewell Dr.
                         Powell, OH 43065


                         Michael Devries
                         1338 Kensington Blvd.
                         Bowling Green, OH 43402


                         MICHAEL DEVRIES
                         1338 KENSINGTON BLVD
                         BOWLING GREEN, OH 43402


                         MICHAEL DIETZEN
                         40 LEONARD AVENUE
                         NORTHFIELD, OH 44067


                         Michael Dota
                         1475 Mars Ave.
                         Lakewood, OH 44107


                         MICHAEL ECKRICH
                         3929 MINER DR
                         BRUNSWICK, OH 44212


                         Michael Edwards
                         8616 S Tripp Ave.
                         Chicago, IL 60652


                         MICHAEL EVANS
                         523 JOAN ST.
                         MACCLENNY, FL 32063




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3118 of 3613
                         MICHAEL EVERSOLE
                         7752 JUSTUS AVENUE SW
                         NAVARRE, OH 44662


                         Michael Galobardi
                         4705 SW 62nd Ave.
                         Unit 204
                         Fort Lauderdale, FL 33314


                         MICHAEL GALOBARDI
                         4705 SW 62ND AVE. UNIT 204
                         DAVIE, FL 33314


                         Michael Gasper
                         4416 Adrian Rd.
                         Cleveland, OH 44121


                         MICHAEL GASPER
                         4416 ADRIAN RD
                         SOUTH EUCLID, OH 44121


                         MICHAEL GIORDANO
                         975 NW 167TH AVE
                         PEMBROKE PINES, FL 33028


                         Michael Gordon
                         2921 SW 87th Ave.
                         Apt. 508
                         Fort Lauderdale, FL 33328


                         MICHAEL GORDON
                         2921 SW 87TH AVE.
                         APT 508
                         DAVIE, FL 33328


                         MICHAEL GRIFFIS
                         3608 NORTH ROGERS AVE
                         HANOVER, MD 21076


                         MICHAEL GRIFFIS
                         3608 NORTH ROGERS AVE
                         GWYNN OAK, MD 21207




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3119 of 3613
                         Michael Griffith
                         4015 Harrison Ave. NW
                         Canton, OH 44709


                         MICHAEL GUZMAN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Michael Hall
                         6221 Highland Hills Dr.
                         Apt. 234
                         Dallas, TX 75241


                         Michael Heier
                         521 S Lehigh St.
                         Baltimore, MD 21224


                         MICHAEL HIDALGO
                         1954 SNOWY EGRET
                         BRAUNFELS, TX 78130


                         MICHAEL HIDALGO
                         1929 AUTUMN RUN LANE
                         ROUND ROCK, TX 78665


                         Michael Hill
                         9628 Utica Pl
                         Upper Marlboro, MD 20774-5450


                         MICHAEL HILL
                         9628 UTICA PL
                         SPRINGDALE, MD 20774-5450


                         Michael Holland
                         5002 Dorsey Hall Dr.
                         Unit C5
                         Ellicott City, MD 21042-7790


                         MICHAEL HUDSON
                         4237 HUNSINGER COURT
                         RANDALLSTOWN, MD 21133


                         MICHAEL HULSE
                         1031 BERWIN ST
                         AKRON, OH 44310



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3120 of 3613
                         MICHAEL HURST
                         1225 BROOKVIEW DRIVE
                         HURON, OH 44839


                         MICHAEL KENNEDY
                         4870 SHARP RD
                         MANDEVILLE, LA 70471-2641


                         MICHAEL KISH
                         3973 EDGE RD
                         PITTSBURGH, PA 15227


                         MICHAEL KYARKO
                         5621 CEDAR LN
                         COLUMBIA, MD 21044-2738


                         MICHAEL LANG
                         1335 POSTCREEK ROAD
                         BATAVIA, OH 45103


                         MICHAEL LESHER
                         3468 WINCHELL RD
                         MANTUA, OH 44255


                         MICHAEL LONDON
                         1503 REBECCA LANE
                         LANCASTER, TX 75134


                         MICHAEL LOPEZ
                         2809 NORTHAVEN ROAD
                         DALLAS, TX 75229


                         MICHAEL MACK
                         114 FAIRLAWN PLACE
                         HUTCHINS, TX 75141


                         Michael Markou, DO PLC
                         1266 Turner St.
                         Clearwater, FL 33756


                         MICHAEL MARX
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3121 of 3613
                         MICHAEL MCCARTNEY
                         5817 WESLEYAN DRIVE
                         PO BOX B58
                         VIRGINIA BEACH, VA 23455


                         Michael McDonald
                         3520 Cliftmont Ave.
                         Baltimore, MD 21213


                         MICHAEL MEJIA
                         13433 SW 289TH TERR
                         HOMESTEAD, FL 33033


                         MICHAEL MENDEZ
                         401 NW 72ND AVE., APT. 108
                         MIAMI, FL 33125


                         MICHAEL MOSCONI
                         25083 BLYSTONE ROAD
                         CAMBRIDGE SPRINGS, PA 16403


                         Michael Nyarko
                         5621 Cedar Ln
                         Columbia, MD 21044-2738


                         MICHAEL ORJI
                         796 THOMAS S BOYLAND STREET
                         BROOKLYN, NY 11212


                         MICHAEL ORMOND
                         3710 LINCOLN ROAD
                         LAS VEGAS, NV 89115


                         Michael Orndoff
                         739 Slate Lane
                         Stephenson, VA 22656


                         Michael Orra
                         1513 Michigan Ave.
                         Maumee, OH 43537


                         MICHAEL ORRA
                         1513 MICHIGAN AVE
                         MAUMEE, OH 43537




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3122 of 3613
                         Michael Presby
                         465 Orlo Ln
                         Youngstown, OH 44512


                         MICHAEL PRESBY
                         465 ORLO LN
                         BOARDMAN, OH 44512


                         Michael R. Paradise, MD
                         12300 McCracken Rd.
                         Cleveland, OH 44125


                         MICHAEL RAMOS
                         20600 NW 55TH CT
                         MIAMI GARDENS, FL 33055


                         MICHAEL RICKENS
                         937 JOSHUA TREE COURT
                         OWINGS MILLS, MD 21117


                         MICHAEL SANDY
                         10910 MAIDEN
                         BOWIE, MD 20720


                         MICHAEL SCHUSTER
                         25628 GARDEN ROAD
                         OAKWOOD VILLAGE, OH 44146


                         MICHAEL SCHUSTRICH
                         8824 STATE ROUTE 303
                         WINDHAM, OH 44288


                         Michael Scott
                         1272 Strathmore Ct.
                         Hebron, KY 41048


                         MICHAEL SHEFFIELD
                         2621 SW 65TH AVE
                         MIRAMAR, FL 33023


                         Michael Shuler
                         10 Horton Mill Rd
                         West Harrison, NY 10604




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3123 of 3613
                         Michael Simon
                         5222 Copper Creek Dr.
                         Dublin, OH 43016


                         MICHAEL SKIZENTA
                         74 AVALON DRIVE
                         BEDFORD, OH 44146


                         Michael Smith
                         2327 Shrewsbury Rd.
                         Columbus, OH 43221


                         MICHAEL SMITH
                         746 EAST 101ST
                         CHICAGO, IL 60628


                         MICHAEL T. KELLY D.C. P.A.
                         1430 St. Lucie W Blvd.
                         Port Saint Lucie, FL 34986


                         MICHAEL TIMMONS
                         3105 NICHOLSON ST
                         HYATTSVILLE, MD 20782


                         Michael Tolkacz
                         1920 Collingwood Blvd.
                         Apt. 810
                         Toledo, OH 43604


                         MICHAEL TORONKA
                         9007 HILTON HILL TER
                         LANHAM, MD 20706-3521


                         MICHAEL VACCO
                         2197 METER RD
                         MARBLEHEAD, OH 43440


                         Michael Vallario
                         2210 NE 5th Ave.
                         Fort Lauderdale, FL 33305-1101


                         MICHAEL VALLARIO
                         658 W 188TH ST.
                         APT. 5AA
                         NEW YORK, NY 10040



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3124 of 3613
                         Michael Williams
                         1300 S Graycroft Dr.
                         Madison, TN 37115


                         MICHAEL WILLIAMS
                         1255 NW 90 STREET
                         MIAMI, FL 33147


                         Michael Wynder
                         1204 Valley St.
                         Baltimore, MD 21202-5650


                         MICHAEL WYNDER
                         1204 VALLEY ST
                         BALTIMORE, MD 21202-5650


                         MICHAELA CHAMPION
                         2524 BRANCH AVE SE
                         WASHINGTON, DC 20020


                         Michaela Margida
                         2319 Middlesex Dr.
                         Toledo, OH 43606


                         MICHAELA MARGIDA
                         11592 MCCALLUM AVE NE
                         ALLIANCE, OH 44601


                         MICHAELA PARKER
                         1752 QUESADA AVENUE, APT A
                         SAN FRANCISCO, CA 94124


                         MICHAELA ROWLAND
                         3384 EAGLE CREEK ROAD
                         LEAVITTSBURG, OH 44430


                         MICHAELA THOMPSON
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         MICHAELLE VILMONT
                         945 N.W. 134TH STREET
                         NORTH MIAMI, FL 33168-6647




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3125 of 3613
                         Michalla Gordon
                         137 Ault St.
                         Wadsworth, OH 44281


                         MICHEL POULSON
                         946 WINTON AVE
                         AKRON, OH 44320


                         MICHEL SCOTT
                         372 NE 86TH ST
                         EL PORTAL, FL 33138-3016


                         Michelangelo Latona
                         2131 Copley Rd.
                         B34
                         Akron, OH 44320


                         MICHELANGELO LATONA
                         1329 N COLUMBINE DR
                         MT. PROSPECT, IL 60056


                         MICHELE COLETTA
                         16401 NW 37TH AVE.
                         MIAMI GARDENS, FL 33054


                         MICHELEE VASQUEZ
                         1834 SW 81ST LANE
                         DAVIE, FL 33324


                         MICHELLA GREEN
                         912 STATE AVE
                         HOLLY HILL, FL 32117


                         MICHELLE ANDERSON
                         9825 GATE PKWY N #5115
                         JACKSONVILLE, FL 32246


                         MICHELLE ANDERSON
                         96679 ARRIGO BLVD
                         FERNANDINA BEACH, FL 32034


                         MICHELLE BENNETT
                         3338 ROOSEVELT STREET
                         HOLLYWOOD, FL 33021




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3126 of 3613
                         MICHELLE BROWN
                         11750 SW 16TH STREET
                         HOLLYWOOD, FL 33025


                         Michelle Carter
                         313 Winston St.
                         Richmond, VA 23222


                         MICHELLE COOPER
                         20237 NW 32 AVE.
                         MIAMI GARDENS, FL 33056


                         MICHELLE DIAZ
                         16250 SW 48TH TERR
                         MIAMI, FL 33185


                         Michelle Felix
                         12166 NW 46th St.
                         Pompano Beach, FL 33076


                         MICHELLE FELIX
                         12166 NW 46TH STREET
                         CORAL SPRINGS, FL 33076


                         MICHELLE GOMEZ-AVILA
                         12338 CO ROAD 2902
                         EUSTACE, TX 75124


                         MICHELLE GONZALEZ
                         2570 SW 140 AVE
                         MIAMI, FL 33175


                         MICHELLE HARTZOG
                         3603 LARCHMONT PKWY
                         TOLEDO, OH 43613


                         Michelle Hecht
                         1287 Front St.
                         Cuyahoga Falls, OH 44221


                         MICHELLE HOSTETTLER
                         4321 TOWNSHIP ROAD 36
                         GLENMONT, OH 44628




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3127 of 3613
                         Michelle J. Cox Porter, PA
                         351 Cypress Creek Rd.
                         Suite 103
                         Cedar Park, TX 78613


                         MICHELLE KUSHNIR
                         315 S AVE APT #2
                         TALLMADGE, OH 44278


                         MICHELLE LANDRIAN
                         4170 SW 82 COURT
                         MIAMI, FL 33155


                         MICHELLE LARKIN
                         20720 NW 34TH AVE
                         MIAMI GARDENS, FL 33056


                         MICHELLE MCALLISTER
                         2430 ALMA RD
                         HALETHORPE, MD 21227


                         Michelle Nagle
                         6261 SW 24th Pl
                         Apt. 308
                         Fort Lauderdale, FL 33314


                         MICHELLE NAGLE
                         6261 SW 24TH PL
                         APT 308
                         DAVIE, FL 33314


                         Michelle Olvera
                         711 Crawford St.
                         Oxon Hill, MD 20745


                         MICHELLE OLVERA
                         5817 WESLEYAN DRIVE
                         PO BOX A393
                         VIRGINIA BEACH, VA 23455


                         Michelle Saunders
                         65-06 Decosta Ave.
                         2nd Floor
                         Arverne, NY 11692




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3128 of 3613
                         MICHELLE SESE
                         2382 DELRAY LANE
                         AVON, OH 44011


                         MICHELLE SMITH
                         2001 VILLA DRIVE 312
                         PITTSBURG, CA 94565


                         Michelle Stith
                         3215 Yosemite Ave.
                         Baltimore, MD 21215-7512


                         MICHELLE TEMPLIN
                         250 WEST ERIE RD.
                         TEMPERANCE, MI 48182


                         Michelle Wesley Ayad, FNP
                         3100 Main St.
                         Ste. 705
                         Maumee, OH 43537-9867


                         Michigan Dept. of Treasury
                         PO Box 30199
                         Lansing, MI 48909


                         Michlle Bennett
                         3338 Roosevelt St.
                         Hollywood, FL 33021


                         Miciah Witherspoon
                         1 Walden Cypress Ct.
                         Gwynn Oak, MD 21207-3940


                         Mickal Hill
                         237 N Airport Dr.
                         Henrico, VA 23075


                         MICKAL HILL
                         237 NORTH AIRPORT DR
                         HIGHLAND SPRINGS, VA 23075


                         MICKALE WELLS
                         3240 NW 151ST TERRACE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3129 of 3613
                         MICKAYLA BALDWIN
                         4145 GREENVALE ROAD APT. 202
                         SOUTH EUCLID, OH 44121


                         MICKAYLA KEMP
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         MICKENZIE BROWN
                         5923 SEMOFF DR
                         TOLEDO, OH 43613


                         MICKEY SHAH
                         1295 DELIA AVE
                         AKRON, OH 44320


                         MICKIA SMITH
                         2811 NW 173RD TER
                         MIAMI GARDENS, FL 33056


                         Mid Atlantic Eye, LLC
                         1600 Sixth Ave.
                         Ate. 119B
                         York, PA 17403


                         Midatlantic Womens Care PLC
                         420 N Center Rd. #203
                         Norfolk, VA 23502


                         MIDLAND MEDICAL CENTER
                         1421 E. Oakland Park Blvd., #200
                         OAKLAND PARK, FL 33334


                         Midwest Eye Consultant Ohio
                         5733 Lewis Ave.
                         Toledo, OH 43612


                         Mie Tazawa
                         1216 Sunbury Rd.
                         Columbus, OH 43210


                         MIGUEL DEYA
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3130 of 3613
                         MIGUEL HERNANDEZ
                         19415 VIA DEL MAR APT 301
                         TAMPA, FL 33647


                         MIGUEL PAIEWONSKY
                         8400 NW 25TH ST STE 100
                         DORAL, FL 33198-1534


                         MIGYEONG JANG
                         1201 EAST MARKET STREET
                         SUITE 521
                         AKRON, OH 44305


                         MIKAELA MYERS
                         28345 W RIVER RD
                         PERRYSBURG, OH 43551


                         MIKALA CATALANO
                         10176 PIRATES TRL
                         AURORA, OH 44202


                         MIKALAH JOHNSON
                         P O BOX 94
                         CLEWISTON, FL 33440


                         MIKAYLA AOWAD
                         6427 LAKE CABLE AVE NW
                         CANTON, OH 44718


                         MIKAYLA DEMOE
                         2239 BYRNEWAY DR
                         TOLEDO, OH 43614


                         Mikayla Newland
                         University of Akron, Athletic Dept.
                         302 E. Buchtel Ave.
                         Akron, OH 44325


                         Mikayla Williams
                         406 Silverside Rd.
                         Falmouth, KY 41040-3551


                         MIKE LEON
                         39 NEWTON RD
                         WEST PARK, FL 33023



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3131 of 3613
                         MIKEALA MARAGH
                         125914 SW 122ND CT
                         HOMESTEAD, FL 33032


                         MIKEE HAYES
                         22 EAST EXCHANGE STREET
                         AKRON, OH 44308


                         MIKELL BOZEMAN
                         10107 ASTILL COURT
                         WALDORF, MD 20603


                         Mikellen Dunn
                         216 Melvin Ave
                         Apt. B
                         Catonsville, MD 21228-3267


                         MIKENZI DANIELS-SMITH
                         6788 WAKEFIELD ROAD
                         PO BOX 33
                         HIRAM, OH 44234


                         Mikerlange Jeanlouis
                         414 Camden Ct.
                         Salisbury, MD 21801-5334


                         MIKHAIL ROLLE
                         5952 NW 88TH AVE
                         APT5952
                         TAMARAC, FL 33321


                         MIKINZIE KLIMPER
                         863 COLUMBINE STREET
                         CRAIG, CO 81625


                         MIKKEL KOLSTAD
                         6101 PALM TRACE LANDINGS DRIVE 102
                         DAVIE, FL 33314


                         MIKON HEWITT
                         8552 BRUSHLEAF WAY
                         TAMPA, FL 33647




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3132 of 3613
                         MILABELLA VASQUEZ
                         2311 NEWFIELD LN
                         AUSTIN, TX 78703-2438


                         MILAGROS MULERO
                         1024 SW 71ST COURT
                         MIAMI, FL 33144


                         Milen Golden
                         4150 E 95th
                         Cleveland, OH 44105


                         MILEN GOLDEN
                         4150 EAST 95TH
                         GARFIELD HEIGHTS, OH 44105


                         MILES BALDWIN
                         547 BROWN ST
                         AKRON, OH 44311


                         MILLER DAVIES
                         7490 RONI ST. SW
                         MASSILLON, OH 44646


                         Milltown Family Physicians
                         128 E Milltown Rd. #105
                         Wooster, OH 44691


                         MILTON GREER
                         196 W GRAYLING DR
                         AKRON, OH 44333


                         Milton Hall
                         1652 Northbourne Rd
                         Baltimore, MD 21239


                         MILTON WILSON
                         10092 RIDGESIDE CT
                         STREETSBORO, OH 44241


                         MIN CHEN
                         2041 NE 196 TERRACE
                         NORTH MIAMI BEACH, FL 33179




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3133 of 3613
                         MINAH JOHNSON
                         3501 ENGLEMEADE RD
                         PIKESVILLE, MD 21208-1506


                         Minahil Kamran
                         2902 Maple Colony Dr.
                         Toledo, OH 43617


                         MINGYU YUAN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         MINH VU
                         437 SUMNER STREET
                         AKRON, OH 44304


                         MINIAH WILLIS
                         1231 BLACKWATER POND DR
                         ALAFAYA, FL 32828


                         MINKYU JUNG
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         MINNISHA MARSHALL
                         13921 SW 278 STREEET
                         HOMESTEAD, FL 33032


                         MinuteClinic Diagnostic of Florida
                         5308 W Irlo Bronson Memorial Hwy
                         Kissimmee, FL 34746-4754


                         MinuteClinic Diagnostic of Ohio
                         PO Box 14000
                         Belfast, ME 04915


                         MIR SHAHNEWAZ AREFIN
                         590 EAST BUCHTEL AVENUE
                         APT 31
                         AKRON, OH 44304


                         Miracele Burton
                         1509 Northgate Rd.
                         Baltimore, MD 21218-1619



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3134 of 3613
                         MIRACLE ALEXANDER
                         9648 S MERRION AVE
                         CHICAGO, IL 60617


                         MIRACLE CHUKWUKA-EZE
                         9443 BALLARD GREEN DRIVE
                         OWINGS MILLS, MD 21117


                         MIRACLE IROMUANYA JOHSUA
                         2170 BENITA DRIVE APT 8
                         RANCHO CORDOVA, CA 95670


                         MIRACLE SMITH
                         3712 CEDAR DR
                         BALTIMORE, MD 21207


                         MIRACLE TELASCO
                         13121 SW 45TH DR.
                         MIRAMAR, FL 33027


                         MIRAN AFZAL KHAN
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         MIRANDA DURAN
                         18 COCHITI WEST
                         SANTA FE, NM 87508


                         MIRANDA MIRACLE
                         4912 SHANKS PHALANX ROAD
                         SOUTHINGTON, OH 44470


                         MIRANDA MORDUE
                         1298 VANTAGE WAY
                         STREETSBORO, OH 44241


                         MIRCALE HOLMAN
                         7826 S GREENWOOD AVE
                         CHICAGO, IL 60619


                         MIREYA CUZA-ABDALA
                         2541 JARDIN LANE
                         WESTON, FL 33327




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3135 of 3613
                         MIRIAM MBORO
                         14 BRUBAR CT APT 2D
                         BALTIMORE, MD 21207


                         MIRIAM MBORO
                         14 BRUBAR CT APT 2D
                         BALTIMORE, MD 21229


                         MIRIAM PEREZ
                         6650 TOWN SQUARE DRIVE
                         DAVIE, FL 33314


                         MIRIAM SHAFRANSKY
                         2344 CHANCERY RD
                         TOLEDO, OH 43617


                         Miriam Torrado
                         17878 N Bay Rd.
                         Apt. #304
                         North Miami Beach, FL 33160


                         MIRIAM TORRADO
                         17878 N BAY RD
                         APT #304
                         SUNNY ISLES BEACH, FL 33160


                         MIRIAN ALVARENGA PAEZ
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         MIRICLE BLACKMAN
                         28686 FOREST ROAD
                         WILLOWICK, OH 44095


                         MIRTHA GARCIA ALVAREZ
                         2834 NW 94TH ST
                         MIAMI, FL 33147


                         MIRUNA VASILESCU
                         4 GRANT STREET
                         APT. 556
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3136 of 3613
                         MIRYAM PAUL
                         3007 8TH ST W
                         LEHIGH ACRES, FL 33971-5425


                         MISEON KIM
                         1350 N. HOWARD ST. APT. 203
                         AKRON, OH 44310


                         MISHA MYLES
                         3800 GLENARM AVE.
                         BALTIMORE, MD 21206


                         MISHA WILLIAMS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         MISHAYLA WILLIAMS
                         124 LINCOLN LANE
                         CROWLEY, TX 76036


                         Misti Lovett
                         622 Atteberry Lane
                         Lancaster, TX 75146


                         MISTURA RASHEED
                         4408 FRANCONIA DR APT L
                         MONTGOMERY VILLA, MD 20886


                         MISTURA RASHEED
                         4408 FRANCONIA DR APT L
                         BALTIMORE, MD 21206


                         MISTY MOORE
                         724 ATTEBERRY LANE
                         LANCASTER, TX 75146


                         MISTY RYAN
                         4540 NW 114TH AVE. APT. 1601
                         DORAL, FL 33178


                         MIT PATEL
                         3157 FENMORE LANE
                         REMINDERVILLE, OH 44202




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3137 of 3613
                         MITCHEL WALLACE
                         3239 WILFORD DRIVE
                         TOLEDO, OH 43617


                         Mitchell Bault
                         996 Hamlin Dr.
                         Maineville, OH 45039


                         MITCHELL CARVALIER
                         5269 WOODVIEW AVENUE
                         LOUISVILLE, OH 44641


                         MITCHELL CAVALIER
                         5269 WOODVIEW AVENUE
                         LOUISVILLE, OH 44641


                         Mitchell Griffith
                         502 Tonbridge Ct.
                         Perrysburg, OH 43551


                         MITCHELL HERSHEY
                         25816 ROYALTON RD
                         COLUMBIA STATIO, OH 44028


                         Mitchell King
                         1216 Sunbury Rd.
                         Columbus, OH 43210


                         MITCHELL MCFARLAND
                         439 STEWART HOLLOW RD
                         PORTSMOUTH, OH 45662


                         Mitra Jamshidian
                         4430 N Holland Sylvania Rd.
                         Apt. 4313
                         Toledo, OH 43623


                         MIVIP Medical Group
                         1575 E. 19th Street
                         Brooklyn, NY 11230


                         MIVIP MEDICAL GROUP H
                         551 5th Ave., Ste 525
                         New York, NY 10176




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3138 of 3613
                         MO ZHENG
                         17880 NE 31 CT
                         APT 2311
                         AVENTURA, FL 33160


                         MOBOLAJI ZONDODE
                         8663 OAK RD
                         PARKVILLE, MD 21234-3610


                         MOEIN SABOUNCHI
                         437 SHERMAN STREET
                         AKRON, OH 44311


                         MOEIN SABOUNCHI
                         430 SUMNER ST. APT 204 A
                         AKRON, OH 44304


                         MOHAMED ALI
                         296 W HILLSDALE LN
                         HOLLAND, OH 43528


                         MOHAMED AMRE ABDELBARY HAMED
                         2741 RYEWOOD AVE
                         APT D
                         COPLEY, OH 44321


                         MOHAMED BAA
                         7401 NEW HAMPSHIRE AVE APT 705
                         TAKOMA PARK, MD 20912-6952


                         MOHAMED KHAIZARAN
                         23250 CHANDLERS LN
                         OLMSTED FALLS, OH 44138


                         MOHAMED KHAIZARAN
                         1595 TREETOP TRAIL
                         AKRON, OH 44313


                         MOHAMED KHAIZARAN
                         55 FIR HILL
                         7B6
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3139 of 3613
                         MOHAMED TALL
                         42 TORLINA CT
                         GWYNN OAK, MD 21207


                         MOHAMMAD ARIFUR RAHMAN
                         685 SHERMAN STREET (APT#15)
                         AKRON, OH 44311


                         MOHAMMAD ARIFUR RAHMAN
                         543 EAST BUCHTEL AVE APT#1
                         AKRON, OH 44304


                         MOHAMMAD ASHRAFUL HAQ
                         161 MARTIN LUTHER KING JR. BLVD.
                         APT- 302
                         AKRON, OH 44304


                         MOHAMMAD HAMRANGSEKACHAEE
                         77 S. ADOLPH AVE.
                         APT #1
                         AKRON, OH 44304


                         Mohammad Hamza Owais
                         2515 W Bancroft St.
                         Apt. PHS
                         Toledo, OH 43607


                         MOHAMMAD HAMZA OWAIS
                         2515 W BANCROFT ST
                         APT PHS
                         TOLEDO, OH 43607


                         MOHAMMAD MANNAN
                         450 SUMNER ST
                         APT: 3
                         AKRON, OH 44304


                         MOHAMMAD MANNAN
                         437 SUMNER ST
                         APT: C1
                         AKRON, OH 44304


                         Mohammad Matin Hanifzadeh
                         3367 Airport Highway
                         Apt. 18
                         Toledo, OH 43609



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3140 of 3613
                         MOHAMMAD MENNAN
                         437 SUMNER ST
                         APT: C1
                         AKRON, OH 44304


                         MOHAMMAD NIAZI
                         150 RIVERWAY
                         BOSTON, MA 02215-4109


                         MOHAMMAD NOOR SHAHEED
                         543 EAST BUCHTEL AVENUE, APT#1
                         AKRON, OH 44304


                         MOHAMMAD NOOR SHAHEED
                         685 SHERMAN ST, APT#17
                         AKRON, OH 44311


                         MOHAMMAD RANJBAR
                         77 FIR HILL DR APT 9C4
                         AKRON, OH 44304


                         Mohammad Reza Amjadi Kashani
                         8240 Sturbridge Way
                         Apt. 2
                         Cordova, TN 38018


                         MOHAMMAD UMAR FAROOQ ALATTAS
                         664, SUMNER STREET
                         AKRON, OH 44311


                         MOHAMMAD UMAR FAROOQ KHAN
                         664 SUMNER STREET
                         AKRON, OH 44311


                         MOHAMMAD WASIF NAQVI
                         2515 W BANCROFT ST APT PHE
                         TOLEDO, OH 43607


                         Mohammad-Nasirul Haque
                         1323 Oak Hill Ct.
                         Apt. 156
                         Toledo, OH 43614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3141 of 3613
                         MOHAMMADMATIN HANIFZADEH
                         3367 AIRPORT HIGHWAY APT 18
                         TOLEDO, OH 43609


                         MOHAMMADREZA AMJADIKASHANI
                         8240 STURBRIDGE WAY APT 2
                         CORDOVA, TN 38018


                         MOHAMMADREZA ASGARI
                         2622 CHAMBERLAIN RD,
                         FAIRLAWN, OH 44333


                         MOHAMMED ABDELAZIZ ELAMIN MHAMMED
                         430 SUMNER STREET APARTMENT 302
                         AKRON, OH 44304


                         MOHAMMED ABDELAZIZ ELAMIN MOHAMMED
                         430 SUMNER STREET APARTMENT 102
                         AKRON, OH 44304


                         MOHAMMED ABDUL SAMI
                         6016 W130TH ST. BROOKPARK
                         BROOKPARK, OH 44142


                         Mohammed Ahmed
                         4260 Dunbridge St.
                         Columbus, OH 43224


                         MOHAMMED AL RASHDI
                         55 FIR HILL, APT. 7B11
                         AKRON, OH 44304


                         MOHAMMED ALSHARIF
                         220 EAST SCHOOL STREET
                         KENT, OH 44240


                         MOHAMMED ELAMIN
                         430 SUMNER ST APT 302
                         AKRON, OH 44304


                         MOHAMMED GADRI
                         55 FIR HILL STREET, APT. B5
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3142 of 3613
                         Mohammed Girad
                         2658 Cheltenham Rd.
                         Toledo, OH 43606


                         MOHAMMED RASOOL
                         1353 OAK HILL COURT, UNIT 81
                         TOLEDO, OH 43614


                         MOHAMMED RAZOOQI
                         2801 W BANCROFT MS121
                         TOLEDO, OH 43606


                         MOHANNED ALSAUDI
                         393 SUMNER ST APT 501
                         AKRON, OH 44304


                         MOHASININA BINTE KAMAL
                         437 SUMNER ST APT M
                         AKRON, OH 44304


                         MOHSEN ZAKER ESTEGHAMATI
                         590 E BUCHTEL AVE APT 48
                         AKRON, OH 44304


                         MOINUL HAQUE
                         161 MARTIN LUTHER KING BLVD
                         APT 201
                         AKRON, OH 44304


                         MOISES CASTILLO
                         1871 W 62ND ST APT 305
                         HIALEAH, FL 33012


                         MOISES KEVIN PEMBELE
                         80 E. EXCHANGE ST. #284-B
                         AKRON, OH 44308


                         Molina HC of OH
                         3000 Corporate Exchange Dr.
                         Columbus, OH 43231


                         MOLLIE ENRIGHT
                         14 HONEYSUCKLE RD
                         SOUTH HAMILTON, MA 01982




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3143 of 3613
                         MOLLIE MARSHALL
                         4355 WYNTUCK PL
                         MEMPHIS, TN 38117-3013


                         MOLLIE SEQUEIRA
                         5817 WESLEYAN DRIVE
                         PO BOX C38
                         VIRGINIA BEACH, VA 23455


                         MOLLY DEMPSEY
                         621 PARK AVENUE
                         NEWTON FALLS, OH 44444


                         Molly Keith
                         3161 Palm Trace Landings Dr.
                         Apt. 1102
                         Fort Lauderdale, FL 33314


                         Molly Marshall
                         602 S 600 W
                         Hebron, IN 46341


                         Molly Siedlecki
                         4166 E Stein Rd.
                         La Salle, MI 48145


                         MOMOKO TAKEDA
                         1105 TALL GRASS CIR.
                         #307
                         STOW, OH 44224


                         MONA BAKHTIARY
                         101 S. WHITING ST APT 1210
                         ALEXANDRIA, VA 22304


                         MONA JORGENSEN
                         55 FIR HILL STREET, #1D7
                         AKRON, OH 44304


                         MONA MANOURI
                         80 E EXCHANGE ST,
                         DEPOT APARTMENTS, 361B
                         AKRON, OH 44308




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3144 of 3613
                         MONA MANSOURI
                         2255 WINTER PKWY, APT121
                         CUYAHOGA FALLS, OH 44221


                         MONA MANSOURI
                         80 E EXCHANGE ST
                         DEPOT APARTMENTS, 361B
                         AKRON, OH 44308


                         MONAAYMAN SHAH
                         3279 HIDDEN RIDGE DR
                         MAUMEE, OH 43537


                         MONAE MILLER
                         601 EAST 40TH STREET
                         CHICAGO, IL 60653


                         MONAE MYERS
                         1750 CARSWELL ST
                         BALTIMORE, MD 21218


                         MONALI BASUTKAR
                         2220 HIGH ST APT 520
                         CUYAHOGA FALLS, OH 44221


                         Monalo Caldwell
                         2610 Niagara St.
                         Cincinnati, OH 45251


                         MONALO CALDWELL
                         2610 NIAGARA STREET
                         CINCINNATI, OH 45251


                         Monay Daniels
                         9345 Red Rose Ave.
                         Las Vegas, NV 89129


                         MONAY LEWIS
                         1190 WEST NORTHERN PKWY
                         APT 922
                         BALTIMORE, MD 21208




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3145 of 3613
                         MONAY LEWIS
                         1190 WEST NORTHERN PKWY
                         APT 922
                         BALTIMORE, MD 21210


                         MONDE WAKUNGUMA
                         ORR RESIDENCE HALL
                         88 SOUTH COLLEGE STREET
                         AKRON, OH 44325


                         MONET RAHMING
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Monette Daniels
                         23634 Philip Dr.
                         Southfield, MI 48075-7714


                         MONIA GARNER
                         4307 W 142ND STREET, APT 5
                         HAWTHORNE, CA 90250-7189


                         MONIA LEDBETTER
                         3006 FAIRVIEW RD
                         BALTIMORE, MD 21207-4445


                         Monica Addo
                         1701 Home Rd.
                         Delaware, OH 43015


                         Monica Benore
                         3721 Sulpher Spring Rd.
                         Toledo, OH 43606


                         MONICA BENORE
                         3721 SULPHUR SPRING RD.
                         OTTAWA HILLS, OH 43606


                         MONICA FERNANDEZ
                         14711 DADE PINE AVE
                         MIAMI LAKES, FL 33014


                         Monica Henry
                         3910 Hill Ave.
                         Bronx, NY 10466



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3146 of 3613
                         MONICA JONES
                         7811 STEPHENSON DRIVE
                         JACKSONVILLE, FL 32208


                         Monica Orteu Pons
                         Mutaner 421, 3-1
                         Clementon, NJ 08021


                         Monica Perrine
                         546 Dewitt St.
                         Holland, OH 43528


                         Monica Tumblin
                         3900 Gale Rd.
                         Granville, OH 43023-9441


                         Monica Williams
                         1245 Oak Hill Ct.
                         Apt. 253
                         Toledo, OH 43614


                         MONIKA CABRERA
                         1055 W 77TH ST APT 411
                         HIALEAH, FL 33014-3963


                         MONIQUE AYERS
                         5817 WESLEYAN DRIVE
                         CAMPUS BOX C520
                         VIRGINIA BEACH, VA 23455


                         MONIQUE BUCKNER
                         3713 PINEBROOK ST
                         DALLAS, TX 75241


                         MONIQUE DE LEON
                         3871 NW 164TH STREET
                         MIAMI GARDENS, FL 33054


                         MONIQUE DOBYNS
                         512 ROCKLYN AVE
                         PIKESVILLE, MD 21208


                         MONIQUE DOBYNS
                         512 ROCKLYN AVE
                         PASADENA, MD 21122



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3147 of 3613
                         MONIQUE GARRICK
                         3155 HOOD STREET
                         OAKLAND, CA 94605


                         Monique Gross
                         11004 Old York Rd.
                         Bowie, MD 20721


                         MONIQUE GROSS
                         11004 OLD YORK ROAD
                         MITCHELLVILLE, MD 20721


                         MONIQUE MOISE
                         3131 NW 162ND ST
                         OPA LOCKA, FL 33054


                         MONIQUE ROBINSON
                         10402 STONE PINE AVENUE
                         WALDORF, MD 20603


                         MONIQUE WILLIAMS
                         3803 AVE L
                         FORT PIERCE, FL 34947


                         MONISHA HEPBURN
                         3840 NW 174 STREET
                         MIAMI, FL 33055


                         Monisola Akinruli
                         276 Harry S Truman Dr.
                         Upper Marlboro, MD 20774-2021


                         MONTAE BOSTICK
                         7390 MEAD DRIVE
                         SPRING HILL, FL 34606


                         MONTAVIA HUBBARD
                         6711 KINCHELOE AVE
                         GWYNN OAK, MD 21207


                         MONTEY JONES
                         1609 WATERS COURT
                         APARTMENT 308-D
                         TAMPA, FL 33605




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3148 of 3613
                         Montgomery Orthopaedics
                         8401 Connecticut Ave. #800
                         Chevy Chase, MD 20815


                         MONTREAL IRVIN
                         1342 MILL STREAM DR
                         DALLAS, TX 75232-4604


                         MONTREL SNELL
                         4031 NW 199TH STREET
                         CAROL CITY, FL 33055


                         Mopeninujesu Oluyinka
                         8402 Nunley Dr.
                         Parkville, MD 21234-4410


                         MOPENINUJESU OLUYINKA
                         8402 NUNLEY DR
                         BALTIMORE, MD 21234-4410


                         MORENA REDMON
                         5018 HIDDEN CREEK ROAD
                         GARLAND, TX 75043


                         Morgan Allen
                         2960 W Central Ave.
                         Apt. 318
                         Toledo, OH 43606


                         Morgan Berry
                         3701 Elmora Ave.
                         Baltimore, MD 21213-1954


                         Morgan Burns
                         4652 W Park Dr.
                         Cleveland, OH 44126


                         MORGAN BUTCHER
                         26765 CARRONADE DR.
                         APARTMENT 6108
                         PERRYSBURG, OH 43551


                         MORGAN EITNIEAR
                         8806 STATE ROUTE 64
                         SWANTON, OH 43558-9787



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3149 of 3613
                         MORGAN FISH
                         4430 N HOLLAND SYLVANIA RD
                         APT 4244
                         TOLEDO, OH 43623


                         Morgan Girvan
                         4851 Gail Ct.
                         Trenton, MI 48183


                         MORGAN GIRVAN
                         4851 GAIL CT
                         TRENTON, MI 48183


                         MORGAN GRIFFITH
                         P.O. BOX 912
                         VERMILION, OH 44089


                         MORGAN HACKWORTH
                         457 ALLYN STREET
                         ROOM 206
                         AKRON, OH 44301


                         Morgan Jones
                         8224 Arrowhead Rd.
                         Pikesville, MD 21208


                         MORGAN KRUEGER
                         9244 NORTHPOND CT
                         SYLVANIA, OH 43560-8609


                         Morgan McCullough
                         12329 Waterstone Ln
                         Apt. 614
                         Perrysburg, OH 43551


                         MORGAN PELLEY
                         3025 GLANZMAN RD APT 7
                         TOLEDO, OH 43614


                         Morgan Poole-Brooks
                         6854 Sturbridge Dr.
                         Apt. D
                         Parkville, MD 21234-7428




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3150 of 3613
                         MORGAN POOLE-BROOKS
                         800 NORTHROP LANE
                         MIDDLE RIVER, MD 21220


                         MORGAN POOLE-BROOKS
                         6854 STURBRIDGE DR APT D
                         PARKVILLE, MD 21234-7428


                         Morgan Ruffier
                         451 N Macomb St.
                         Monroe, MI 48162


                         MORGAN RUFFIER
                         1125 N HOLLAND SYLVANIA RD
                         APT 12
                         TOLEDO, OH 43615


                         Morgan State University
                         c/o Tanya V. Rush
                         Harriet A. Woodford Health Ctr.
                         1700 E. Cold Spring Lane
                         Baltimore, MD 21251


                         Morgan State University
                         Attn: Sydney Evans
                         1700 East Cold Spring Lane
                         Baltimore, MD 21251-0001


                         MORGAN WAGGONER
                         15 PONDS SIDE DR
                         FREMONT, OH 43420


                         MORGAN WAGGONER
                         23 BROOKVIEW DR
                         FREMONT, OH 43420


                         Morgan Willoughby
                         820 - 8th Court
                         Palm Beach Gardens, FL 33410


                         MORGAN WINGER
                         23488 SHARON DR
                         NORTH OLMSTED, OH 44070




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3151 of 3613
                         Morghan Lobban
                         2203 Goldentree Way
                         Vienna, VA 22182-5173


                         MORONKE EKO
                         4815 OLD COURT RD
                         RANDALLSTOWN, MD 21133


                         Morris Monday
                         PO Box 392
                         La Vergne, TN 37086


                         Morzouk Lawal
                         12 Starwood Ct.
                         Apt. D
                         Middle River, MD 21220-3209


                         Moses Chendi
                         1103 Burketon Rd
                         Hyattsville, MD 20783


                         MOSES ODEJOBI
                         2308 TARLETON LN APT B
                         PARKVILLE, MD 21234


                         MOSHE NEWELL
                         2119 ROBERT BOWIE DR
                         BALTIMORE, MD 21205


                         MOSHE R PERESS MD PA
                         875 Measdows Rd., Ste 334
                         BOCA RATON, FL 33486


                         Moshood Lateef
                         1903 Richglen Dr.
                         Apt. TB
                         Gwynn Oak, MD 21207


                         Mosopefoluwa Ayantola
                         7108 Mahogany Dr
                         Hyattsville, MD 20785-5800


                         MOSOPEFOLUWA AYANTOLA
                         7108 MAHOGANY DR
                         LANDOVER, MD 20785-5800



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3152 of 3613
                         MOSTAFA ABDEL-AZIZ
                         430 SUMNER ST
                         AKRON, OH 44304


                         MOSTAFA ABDELAZIZ
                         393 WEST EXCHANGE STREET
                         AKRON, OH 44302


                         MOSTAK MOHAMMAD
                         790 N CEDAR BLUFF ROAD
                         APT 2402
                         KNOXVILLE, TN 37923


                         MOSTAK MOHAMMAD
                         149 ANNADALE AVE
                         AKRON, OH 44304


                         MOTAZ MAGDY M. ROSHDY HASSAN
                         185 EAST MILL ST
                         EXCHANGE STREET RESIDENCE HALL 304A
                         AKRON, OH 44325


                         MOUNIKA GIRIREDDY
                         77 FIRHILL, 6B5
                         AKRON, OH 44304


                         MOUNIR ALAHMAD
                         7488 VALLEY VIEW ROAD
                         HUDSON, OH 44236


                         Mounir Boutros, MD
                         5951 Renaissance Pl #C
                         Toledo, OH 43623


                         Mount Carmel East Hospital
                         6001 E Broad St.
                         Columbus, OH 43213


                         Mount Carmel Health Providers Two
                         477 Cooper Rd.
                         Westerville, OH 43081


                         Mount Carmel Reference Laboratory
                         750 Mount Carmel Mall, Rm 180
                         Green Camp, OH 43322-2000



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3153 of 3613
                         Mount Sinai Medical Ctr
                         4300 Alton Rd.
                         Miami Beach, FL 33140


                         Mount Sinai Pathology
                         4300 Alton Rd.
                         Miami Beach, FL 33140


                         MOUNTASSER RAHMAN
                         8507 HORSESHOE ROAD
                         ELLICOTT CITY, MD 21043


                         MOUSSA KABA
                         4555 BRIDGEWOOD COURT
                         COLUMBUS, OH 43229


                         MOZELL GANT
                         12609 KNOWLEDGE LANE
                         BOWIE, MD 20715


                         MSMC Urology, LLC
                         Mount Sinai Medical Ctr
                         4300 Alton Rd.
                         Miami Beach, FL 33140


                         MSTANFO
                         707 RANSOM ST
                         MAUMEE, OH 43537


                         MUDASIRU A. CAREW DO, PA
                         12600 Pembroke Rd, Suite 204
                         Miramar, FL 33027


                         Mugabe Jones
                         4511 Rebekka Cir
                         Owings Mills, MD 21117-6227


                         MUHAMAD JUSRAN
                         7353 ELLENA WEST UNIT 57
                         RANCHO CUCAMONGA, CA 91730


                         MUHAMMAD AFIF MOHD FATHI
                         3030 RESIDENCE DR RM 2201B
                         TOLEDO, OH 43606




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3154 of 3613
                         MUHAMMAD ILAHI
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         MUHAMMAD LERON
                         HOUSE NO. 82
                         SECTOR FF
                         LAHORE, PUNJAB, OH 54792


                         Muhammad Moiz
                         6105 Burnt Oak Rd.
                         Catonsville, MD 21228


                         MUHAMMAD MOIZ QAZI
                         2801 W BANCROFT
                         MS 513
                         TOLEDO, OH 43606


                         MUHAMMAD UDDIN
                         11521 AUTUMN TERRACE DR
                         WHITE MARSH, MD 21162


                         MUHAMMAD UDDIN
                         11 ACORN CIRCLE
                         APT 301
                         TOWSON, MD 21286


                         MUHAMMAD UMER MIRZA
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         MUHANNAD ALSHEHRI
                         2435 ZUBER RD
                         ORIENT, OH 43146


                         MUNEESHA YADLA
                         8B11, 77 FIR HILL TOWERS
                         AKRON, OH 44304


                         MUNKHOCHIR TERBISH
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3155 of 3613
                         MURITALA ADEGOKE
                         5310 LEITH RD. APT. #D
                         BALTIMORE, MD 21239


                         MURTAZA SYED
                         19904 COTTONWOOD TRL
                         STRONGSVILLE, OH 44136


                         MUSAAB SAEED
                         55 FIR HILL STREET
                         APT. 11B6
                         AKRON, OH 44304


                         MUSAAB SAEED
                         430 SUMNER STREET
                         APT 102
                         AKRON, OH 44304


                         MUSHIYA GLORIA MUTOMBA
                         10231 SW 4TH CT
                         APT 310
                         PEMBROKE PINES, FL 33025


                         MUSTAFA MANSOUR
                         55 FIR HILL
                         APT 2B4
                         AKRON, OH 44304


                         MUSTAFA MUKHLIS
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         MUSTAPHA HABIB
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         Muswe Monga
                         502 Upland Rd
                         Pikesville, MD 21208


                         MUSWE MONGA
                         502 UPLAND ROAD
                         PIKESVILLE, MD 21208




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3156 of 3613
                         Mutual Health Services
                         PO Box 5700
                         Cleveland, OH 44101


                         MUTUTHANTHRIGE FERNANDO
                         634 E , BUCHTEL AVE
                         APT 208
                         AKRON, OH 44304


                         MY TA
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         MY'SEAN SUGGS
                         3737 CLARINTH ROD
                         BALTIMORE, MD 21224


                         MY'SEAN SUGGS
                         3737 CLARINTH ROD
                         BALTIMORE, MD 21215


                         Mya Brooks
                         515 Railroad Ave.
                         East New Market, MD 21631


                         MYA BROOKS
                         515 RAILROAD AVENUE
                         EAST NEW MARKET, MD 21631


                         MYA CANDIE
                         300 LAKE LAMOND RD APT 21
                         LONGVIEW, TX 75604


                         MYA JACKSON
                         264 WAVECREST AVE NE
                         MELBOURNE, FL 32907


                         MYA TUCKER
                         5708 WINNER AVE
                         BALTIMORE, MD 21215


                         MYAHNI ROMAN
                         1718 EDGEWOOD RD.
                         APT. C
                         TOWSON, MD 21286



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3157 of 3613
                         MYANTHE WILLIAMS
                         587 NORTH DEERFIELD AVENUE
                         DEERFIELD BEACH, FL 33441


                         MYHKALAH ROBINSON
                         2134 E 4OTH STREET
                         LORAIN, OH 44055


                         Myia Robinson
                         2102 Pickering Dr.
                         Apt. #F
                         Parkville, MD 21234


                         MYIA ROBINSON
                         2102 PICKERING DR APT #F
                         BALTIMORE, MD 21234


                         MYIE ASHTON
                         7033 OGONTZ AVENUE
                         PHILADELPHIA, PA 19138


                         MYKAEL MACK
                         501 BEAUMONT AVE
                         GWYNN OAK, MD 21207


                         MYKAEL MACK
                         501 BEAUMONT AVE
                         BALTIMORE, MD 21212


                         MYKALIA JACKSON
                         7501 ULMERTON RD
                         #926
                         LARGO, FL 33771


                         MYKEE PROVITT
                         2101 CHERYL CT
                         MELBOURNE, FL 32935


                         MYKEL KELLER
                         551 RIVERHILL CIR
                         APT. 623
                         COLUMBIA, SC 29210




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3158 of 3613
                         MYKEL TRAYLOR-BENNETT
                         242 IRISDALE PL #6
                         AKRON, OH 44308


                         MYKEL TRAYLOR-BENNETT
                         242 IRISDALE PL
                         AKRON, OH 44311


                         MYKIAZHANE WILLIAMS
                         768 S KENNETH
                         CHICAGO, IL 60624


                         Myles Bowman-Carter
                         19007 Festival Dr
                         Boyds, MD 20841


                         MYLES DAVIS
                         328 MESQUITE HILL DRIVE
                         ARLINGTON, TX 76004


                         MYLES DAVIS
                         201 NE 21ST CT
                         POMPANO BEACH, FL 33060


                         MYLICIA RANGEL
                         2013 N ONTARIO ST
                         TOLEDO, OH 43611


                         MYRA SAUNDERS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         MYRA TAYLOR
                         1961 RIBLETT AVE
                         YOUNGSTOWN, OH 44509-1028


                         MYRAN MOUNDS
                         393 EAST THORNTON STREET
                         AKRON, OH 44311


                         Myriad Genetic Laboratories
                         320 Wakara Way
                         Salt Lake City, UT 84108




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3159 of 3613
                         MYRIAM NOUA
                         4525 BLACK KNIGHT DR
                         APT 15-204B
                         ORLANDO, FL 32817


                         MYRIANNA MCCULLOUGH
                         468 HOPKINS STREET
                         SAINT PAUL, MN 55130


                         MYRLINE ST JOY BEAUGE
                         2100 N SHERMAN CIRCLE APT 204
                         MIRAMAR, FL 33025


                         MYRON JONES
                         9433 VISTA CT
                         STREETSBORO, OH 44241


                         MYRON WALKER
                         3243 NW 101ST TERRACE
                         SUNRISE, FL 33351


                         MYTIA HAWKINS
                         108 WEST JEFFREY ST
                         COCKEYSVILLE, MD 21030


                         MYUNG JAE PARK
                         3800 ROSEMONT BLVD, UNIT 108D
                         FAIRLAWN, OH 44333


                         N'AYRIAH VIRDEN
                         835 RACHEL ROAD
                         MANSFIELD, OH 44907


                         N'DEAYAH HAMLIN
                         143 WEST WAY APT 103
                         GREENBELT, MD 20770


                         N'NEKA GREEN
                         4804 CLIFTON AVE
                         BALTIMORE, MD 21215


                         N'NEKA GREEN
                         4804 CLIFTON AVE
                         BALTIMORE, MD 21207




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3160 of 3613
                         N'QUIISHA EDWIN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         NA'OMEI WALKER
                         1114 WITHERSPOON ROAD
                         CEDAR HILL, TX 75104


                         NAAILA SEMIDEY
                         NW
                         42 AVENUE
                         OPA LOCKA, FL 33054


                         NABIL ABU NAHLAH
                         2611 COLLINS AVE
                         MIAMI, FL 33140


                         NABILA AZEEM
                         1314 MEADOWOOD CIR
                         POLAND, OH 44514


                         NACHOU JOSEPH
                         6424 SW 20 CT
                         MIRAMAR, FL 33023


                         NADA ELLAITHY
                         3239 WOODLEY RD
                         TOLEDO, OH 43606


                         NADA HAMOUH
                         1142 GLENDALE ROAD
                         APT B
                         BALTIMORE, MD 21239


                         NADALETTE FLEURY
                         835 NW 1555TH LANE
                         APT 202
                         MIAMI, FL 33169


                         NADEGE HENRI
                         1410 NE 41 DRIVE
                         LIGHTHOUSE POINT, FL 33064




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3161 of 3613
                         NADEGE JOSEPH
                         8000 FAIRVIEW DR
                         APT 110
                         TAMARAC, FL 33321


                         NADESH NGEA
                         812 MORAN AVE
                         TOLEDO, OH 43607


                         NADIA CHANDLER
                         19801 NW 5TH AVE
                         MIAMI, FL 33169


                         NADIA EL NUR
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         NADIA IRFAN
                         2556 W VILLAGE DR
                         TOLEDO, OH 43614


                         NADIA MENDONCA
                         2801 W BANCROFT MS513
                         TOLEDO, OH 43606


                         NADIJAH PEARSON-BOVELL
                         49 LUTHER CIRCLE
                         ROCHESTER, NY 14611


                         NADINE HOBSON
                         1325 BUHL TER
                         FARRELL, PA 16121


                         NADIR MUHAMMAD
                         1282 SMALLWOOD DRIVE
                         #120
                         WALDORF, MD 20603


                         NADIR NELSON
                         5125 WEBSTER ST
                         PHILADELPHIA, PA 19143


                         NADIYAH EDWARDS
                         6604 RIDGEBORNE DR
                         ROSEDALE, MD 21237-3871



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3162 of 3613
                         NADRICA HISLOP
                         4600 HAWKSBURY RD
                         REISTERSTOWN, MD 21136


                         NAFETALAI FIFITA
                         913 SOUTHERLY ROAD APT 116
                         TOWSON, MD 21204


                         NAGA SAI ALEKHYA CHOPPADANDI
                         2209 GRAND POINTE TRAILS
                         AURORA, IL 60503


                         NAGA SAI ALEKHYA CHOPPADANDI
                         77 FIRHILL TOWERS APT NO : 2B8
                         AKRON, OH 44304


                         NAGA SAI ALEKHYA CHOPPADANDI
                         77 FIRHILL TOWERS APT NO : 11B12
                         AKRON, OH 44304


                         NAGAI BELFLEUR
                         1790 RACHEL RIDGE LOOP
                         OCOEE, FL 34761


                         NAGASAI GOUTHAMKUMAR KAVURI
                         420 ALLYN ST
                         AKRON, OH 44304


                         NAGESHBABU BONTHU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         NAGIMA YEDRESSOVA
                         1700 E. COLDSPRING LANE
                         BALTIMORE, MD 21251


                         NAGIMA YEDRESSOVA
                         29 DOWLING CIRCLE
                         APT B1
                         BALTIMORE, MD 21234


                         NAHEMI FENELON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3163 of 3613
                         NAHIERA SIMMONS
                         3121 LEXINGTON AVE
                         MILLVILLE, NJ 08332


                         NAHJA OWENS
                         3120 PELHAM AVE
                         BALTIMORE, MD 21213


                         NAHKIA ROBINSON
                         1656 HIDDEN FOREST LN
                         JACKSONVILLE, FL 32225


                         NAHOMI MAZYCK
                         2051 NW 207 STREET
                         APT#115
                         MIAIMI GARDENS, FL 33056


                         NAHSHON ROBINSON
                         38 WASHINGTON COURT
                         LIVINGSTON, NJ 07039


                         NAHYDIEL MOLINA
                         560 BLAKEY AVENUE APT 6A
                         BROOKLYN, NY 11207


                         NAIA JOHNSON
                         504B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         NAIA JOHNSON
                         504B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21206


                         NAICA ORILAS
                         2123 LINTON BLVD
                         APT 4
                         GREENACRES, FL 33454


                         NAIF ALKHALDI
                         185 CURRIE HALL PKWY
                         KENT, OH 44240




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3164 of 3613
                         NAIF QUOBOORI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Naiheem Santos
                         513 Hamilton St
                         Apt. #2
                         Norristown, PA 19401-4206


                         NAIJA WILLIAMS
                         507D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         NAILAH HARLEE
                         8209 LOCH RAVEN BLVD APT.B
                         BALTIMORE, MD 21286


                         NAIM EYVAZOV
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         NAIMAH LAFFERTY
                         16030 NE 19TH COURT
                         APT 304
                         NORTH MIAMI BEACH, FL 33162


                         NAIMAH LAFFERTY
                         4753 NW 97 CT.
                         DORAL, FL 33178


                         Naixy Bula
                         13280 SW 53rd St.
                         Hollywood, FL 33027


                         NAJAH WESTBROOK
                         5711 CHINQUAPIN PKWY
                         BALTIMORE, MD 21239-2508


                         NAJAI FULLER
                         704B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3165 of 3613
                         NAJATH AKRAM MOHOMED
                         111 E GLENWOOD AVENUE
                         AKRON, OH 44304


                         NAJEE ABOU ARRAJ
                         4844 TURNBRIDGE RD
                         TOLEDO, OH 43623


                         NAJEE ABOUARRAJ
                         4844 TURNBRIDGE RD
                         TOLEDO, OH 43623


                         NAJLA LEWIS
                         3500 VASSAR STREET
                         PORT CHARLOTTE, FL 33980


                         NAKEIA SMITH
                         6745 TOWNBROOK DR APT F
                         BALTIMORE, MD 21207


                         NAKIA GELIN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         NAKIAH CROSBY
                         304 PARK BROOK COURT
                         STAFFORD, VA 22554


                         NAKYRA SIMPKINS
                         300 60TH AVE SOUTH
                         SAINT PETERSBURG, FL 33705


                         NALA PRICE
                         531 S. WICKHAM RD
                         BALTIMORE, MD 21229


                         NALA SMITH
                         3848 TWIN LAKES CT
                         WINDSOR MILL, MD 21244-3704


                         NALIJA MASSEY
                         44 MUHAMMAD ALI AVE APT 3B
                         NEWARK, NJ 07108




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3166 of 3613
                         NALONI JOHNSON
                         202A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         NAM TRAN
                         1728 HORSESHOE BEND DR
                         PERRYSBURG, OH 43551


                         NAMITHA CHANDRASENA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         NANA KOFI AGYAPONG BARIMA
                         4707 SCHLEY AVE
                         BALTIMORE, MD 21206-5525


                         Nancy J. Carpenter, MPAS
                         2050 Kenny Rd.
                         Columbus, OH 43221


                         NANCY NYARKO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         NANCY PONCE
                         561 COLBURN ST
                         TOLEDO, OH 43609


                         NANDA KISHORE GNANESHWAR PEKETI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         NANDIE GUILLAUME
                         8618 CLARIDGE DR
                         MIRAMAR, FL 33025


                         NANDINCHIMEG KHURELKHAYAG
                         10250 W BAY HARBOR DR, BAY HAR
                         MIAMI, FL 33154




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3167 of 3613
                         NANET MANIERI
                         35602 N GREEN PL
                         WAUKEGAN, IL 60085-1228


                         NAOMI GLAO
                         PO BOX 11639
                         BALTIMORE, MD 21212


                         NAOMI GLAO
                         PO BOX 11639
                         BALTIMORE, MD 21229


                         NAOMI MINARD
                         8511 NORTHRIDGE COURT
                         ORLANDO, FL 32818


                         NAOMI ROACH
                         1530-411B PENTRIDGE RD
                         BALTIMORE, MD 21239


                         NAOMIE OVIL
                         21270 N MIAMI AVENUE
                         MIAMI, FL 33169


                         NAPLES CENTER FOR DERMATOLOGY
                         PO BOX 15852
                         FORT MYERS, FL 33908


                         Naples Pathology Associates
                         4351 Tamiami Trail N
                         Naples, FL 34103


                         Naples Womens Center, LLC
                         1726 Medical Blvd., Suite 101
                         Naples, FL 34110


                         NARGES YAZDANI
                         77 S. ADOLPH AVE
                         APT 1
                         AKRON, OH 44304


                         Nargles Shayesteh Moghaddam
                         2135 Orchard Lakes Place
                         Apt. 31
                         Toledo, OH 43615



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3168 of 3613
                         NARMARIE DAVILA
                         STUDENT ACCOUNTS OFFICE
                         5817 WESLEYAN DR.
                         VIRGINIA BEACH, VA 23455


                         NAROMIE DORCELY
                         2719 NUMILLA DRIVE
                         ORLANDO, FL 32839


                         NASHID KHADEM
                         6936 DONACHIE ROAD APT K
                         BALTIMORE, MD 21239


                         NASHIRA BROWN
                         7440 NEW SECOND ST
                         ELKINS PARK, PA 19027


                         NASHLEY ZAYAS
                         109 VERBENA DR
                         ORLANDO, FL 32807


                         NASHLYN PASTEURIN
                         401 NW 152ND ST.
                         MIAMI, FL 33169


                         NASIKAH YITZCHAK
                         11 PORTUGAL PLACE APT 2A
                         MOUNT VERNON, NY 10550


                         NASSER ALRESHEEDI
                         1 VIEWRIDGE CT
                         NOTTINGHAM, MD 21236-3527


                         NASSER GRANT
                         3519 MILFORD MILL ROAD
                         BALTIMORE, MD 21244


                         NATACHA BASTIEN
                         1500 NE 145TH ST APT 102
                         MIAMI, FL 33161-3001


                         NATALIA BARBATO
                         509 CROUSE ST
                         AKRON, OH 44311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3169 of 3613
                         NATALIA BARBATO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         NATALIA BARRAGAN
                         1101 HILLTOP LN
                         TOLEDO, OH 43615


                         NATALIA LALINDE
                         1115 SW 1ST AVE
                         POMPANO BEACH, FL 33060


                         NATALIA MARTINEZ
                         16401 NW 37TH AVE.
                         MIAMI GARDENS, FL 33054


                         NATALIA STEPANOV
                         3500 GALT OCEAN DR
                         1814
                         FORT LAUDERDALE, FL 33308


                         Natalie Alfonso
                         7380 SW 27th Pl
                         Apt. 2914
                         Fort Lauderdale, FL 33314


                         Natalie Barragan
                         1101 Hilltop Ln
                         Toledo, OH 43615


                         NATALIE DAVIDOW
                         7900 SW 98TH TERRACE
                         MIAMI, FL 33156


                         NATALIE FOX
                         4208 CUBA RD NW
                         ALBUQUERQUE, NM 87114


                         NATALIE HILLMAN
                         1241 WILLOWAY AVE SE
                         NORTH CANTON, OH 44720




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3170 of 3613
                         NATALIE HUEBSCHMAN
                         1934 GREENWOOD RD SW
                         ROANOKE, VA 24015-2822


                         NATALIE KELLY
                         29050 E WINNERS CIR
                         PERRYSBURG, OH 43551


                         NATALIE MAY
                         6021 MAPLEWOOD ROAD
                         MENTOR, OH 44060


                         NATALIE MENKE
                         2318 NORTON ROAD
                         STOW, OH 44224


                         NATALIE MINNS
                         283 HATHAWAY DR
                         CUYAHOGA FALLS, OH 44223


                         NATALIE MURRAY
                         550 ALLANHURST AVE
                         VANDALIA, OH 45377


                         NATALIE O'BRIEN
                         280 37TH ST SW
                         BARBERTON, OH 44203


                         NATALIE PARKER
                         14594 SMART COLE RD
                         OSTRANDER, OH 43061


                         NATALIE QUARRY
                         244 SOUTH FREEDOM STREET
                         RAVENNA, OH 44266


                         NATALIE RODRIGUEZ
                         4595 E 8TH CT
                         HIALEAH, FL 33013


                         NATALIE SIRIANNI
                         3217 GLANZMAN RD UNIT 85
                         TOLEDO, OH 43614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3171 of 3613
                         NATALIE WHITE
                         13114 RIVER ROAD
                         MILAN, OH 44846


                         NATALYIA COLEMAN
                         423 MT. HOLLY ST.
                         BALTIMORE, MD 21229


                         NATASHA DACOSTA
                         9974 SOUTHWEST 154TH STREET
                         MIAMI, FL 33157


                         NATASHA DELMAS
                         3380 S DOUGLAS RD
                         APT 203
                         MIAMAR, FL 33025


                         NATASHA DREW
                         1537 N SMALLWOOD ST
                         BALTIMORE, MD 21216-4108


                         NATASHA JAMES
                         623 GREEN BRIAR BLVD
                         ALTAMONTE SPRINGS, FL 32714


                         NATASHA SAMANICH
                         5725 TIBARON LN APT 202
                         TOLEDO, OH 43615


                         NATASHA SINAI HEDE
                         5875 STAGHORN DR
                         TOLEDO, OH 43614


                         NATASHA SINAIHEDE
                         5875 STAGHORN DR
                         TOLEDO, OH 43614


                         NATASSIJA BANKS
                         1026 RADNOR AVENUE
                         BALTIMORE, MD 21212


                         NATASSIJA BANKS
                         344 SOUTH MACON STREET
                         BALTIMORE, MD 21224




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3172 of 3613
                         NATAYIA REID
                         1022 GLEN OAK CT
                         LA PLATA, MD 20646-5991


                         NATDEILYS DE ARMAS
                         513 SW 11 ST
                         MIAMI, FL 33129


                         Natera, Inc.
                         201 Industrial Rd., Suite 410
                         San Carlos, CA 94070


                         NATHACHA ALCEME
                         1100 PARK DR
                         FORT LAUDERDALE, FL 33312-7340


                         NATHACHA BIEN-AIME
                         302 NW 102 STREET
                         MIAMI, FL 33150


                         NATHALIE GONZALEZ
                         333 NE 24TH ST APT 602
                         MIAMI, FL 33137-4862


                         NATHALIE MIRANDA
                         17910 SW 80 AVENUE
                         MIAMI, FL 33157


                         NATHALIE ROA
                         16950 NORTH BAY ROAD APT. 1415
                         SUNNY ISLES, FL 33160


                         NATHAN ABERLE
                         296 KAYLEE DR
                         WADSWORTH, OH 44281


                         NATHAN AMANUEL
                         5817 WESLEYAN DRIVE
                         PO BOX A46
                         VIRGINIA BEACH, VA 23455


                         NATHAN BISCHOF
                         2650 DEER RIDGE RUN
                         CUYAHOGA FALLS, OH 44223




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3173 of 3613
                         NATHAN BROWN
                         406 SUMNER STREET ROO COMMONS B-14
                         AKRON, OH 44304


                         NATHAN BROWN
                         4808 LORELLY AVENUE APT 2D
                         BALTIMORE, MD 21206


                         NATHAN CASSELL
                         5276 SADDLEBROOK DRIVE
                         COLUMBUS, OH 43221


                         NATHAN CINADA
                         13110 HATHAWAY DR
                         SILVER SPRING, MD 20906


                         NATHAN DALY
                         1391 SW 82ND AVE
                         APT 1722
                         PLANTATION, FL 33324


                         NATHAN DALY
                         3131 PALM TRACE LANDINGS DRIVE
                         APT 1207
                         DAVIE, FL 33314


                         NATHAN HUDSON
                         165 ROYMOORE ROAD
                         UNIONVILLE, TN 37180


                         NATHAN KAFITY
                         1705 LANDS END DR
                         HURON, OH 44839


                         NATHAN LA SPINA
                         817 TYLER STREET
                         UNIT 2
                         HOLLYWOOD, FL 33019


                         NATHAN LLANES
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3174 of 3613
                         NATHAN LLANES
                         3337 W 90 STREET
                         HIALEAH, FL 33018


                         NATHAN MERCER
                         4186 CONGER LN
                         PENINSULA, OH 44264


                         NATHAN METZE
                         5495 REVERE RUN
                         CANFIELD, OH 44406


                         NATHAN MICHAEL
                         4505 BRAMLEY DRIVE
                         MANTUA, OH 44255


                         NATHAN ROSCOE
                         5916 MAIN ST
                         SYLVANIA, OH 43560


                         NATHAN SCHATZMAN
                         6 BEECH COURT
                         LEETSDALE, PA 15056


                         NATHAN SCOTT
                         6091 CARNATION DR
                         WESTERVILLE, OH 43081-3829


                         NATHAN SHEIRBURN
                         34773 LEGACY LANE
                         PITTSVILLE, MD 21850


                         NATHAN SHORTS
                         1778 SOUTH GREEN ROAD
                         SOUTH EUCLID, OH 44121


                         NATHAN TIPPER
                         600 N ROESSLER ST
                         MONROE, MI 48162


                         NATHAN VIVERETTE
                         12175 ELKWOOD DRIVE
                         CINCINNATI, OH 45240




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3175 of 3613
                         NATHANAEL MONTGOMERY
                         1415 NEWTON STREET
                         TALLMADGE, OH 44278


                         NATHANAEL STEWART
                         1849 AUBURN ST
                         B
                         BETHLEHEM, PA 18015


                         NATHANAELLE EDME
                         3429 NW 32 CT
                         FORT LAUDERDALE, FL 33309


                         NATHANIA BOWE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         NATHANIEL CHARLES
                         2485 HORSESHOE DRIVE
                         EAST STROUDSBURG, PA 18301


                         NATHANIEL COGER
                         857 VENABLE PLACE NW
                         WASHINGTON, DC 20012


                         NATHANIEL EDWARDS
                         41 PRESCOTT DRIVE
                         HUDSON, OH 44236


                         NATHANIEL FORRESTER
                         540 EAST PORTAGE TRAIL
                         APARTMENT 904A
                         CUYAHOGA FALLS, OH 44221


                         NATHANIEL HAWK
                         127 WEST BROADWAY ST.
                         PLYMOUTH, OH 44865


                         NATHANIEL MARSHALL
                         2967 GRACEWOOD RD
                         TOLEDO, OH 43613




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3176 of 3613
                         NATHANIEL MCCLEAN
                         703C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         NATHANIEL MURPH
                         4214 COPELAND STREET
                         DALLAS, TX 75210


                         NATHANIEL PELLS
                         3060 PALM TRACE LANDING DRIVE #208
                         DAVIE, FL 33314


                         NATHANIEL SHULTZ
                         6317 COLDSTREAM DRIVE
                         CLEVELAND, OH 44143


                         NATIO SCALES
                         3171 HARROW CT
                         WALDORF, MD 20602-2512


                         NATIONAL MEDICAL PROFESSIONAL
                         220 E Las Colinas Blvd
                         Irving, TX 75039


                         Nationwide Childrens Hospital
                         Dept. 781117
                         PO Box 78000
                         Detroit, MI 48278


                         NATORICA GRAHAM
                         36836 ANNIKA WAY
                         DADE CITY, FL 33523


                         Nature Coast Medical Group PA
                         130 SW 7th St.
                         Williston, FL 32696


                         NAUTICA TAYLOR
                         2202 HAMILTON AVE APT A
                         ATLANTIC CITY, NJ 08401-1562


                         NAVAR GANNAWAY
                         1338 KRISTEN PL
                         CINCINNATI, OH 45240



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3177 of 3613
                         NAVATOLOVIA HARP
                         2732 TRANQUIL WAY
                         DALLAS, TX 75237


                         NAVIN KAFLE
                         634 E BUCHTEL AVE APT 204
                         AKRON, OH 44304


                         NAVONDRA DUBOIS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         NAVONDRA DUBOIS
                         P. O. BOX 415
                         LOWELL, FL 32663


                         NAWAGAMUWAGE LILANI DILANI PERERA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         NAWAGAMUWAGE LILANI DILANI PERERA
                         634 EAST BUCHTEL AVENUE
                         APT 312
                         AKRON, OH 44304


                         NAYIHRIA BAIRD
                         1155 PENNSYLVANIA AVE. APT 10A
                         BROOKLYN, NY 11239


                         NAZANIN NOWZARIDALINI
                         2708 WESTMAR CT APT 301
                         TOLEDO, OH 43615


                         NCAS
                         1501 S. Clinton St.
                         7th Floor
                         Baltimore, MD 21224


                         NCAS / Care First
                         1501 S. Clinton St.
                         Baltimore, MD 21224




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3178 of 3613
                         NCOFCC
                         1495 W Longview Ave, Suite 100
                         Mansfield, OH 44906


                         NDEYE COUMBA KEITA
                         15800 NW 42ND AVE
                         MIAMI GARDENS, FL 33054


                         NEAL BUCHER
                         2015 KEY ST APT E
                         MAUMEE, OH 43537


                         Nebal Darandri
                         1080 Arapaho Ave.
                         Columbus, OH 43085


                         NECHEMIAH DUGGINS
                         134-25 229TH STREET
                         LAURELTON, NY 11413


                         NECIA JAMIL
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         NEDA ESFAHANI
                         1429 OAK HILL CT APT 1A
                         TOLEDO, OH 43614


                         NEDA RASHIDI
                         590 E, BUCHTEL AVE, APT 46
                         AKRON, OH 44304


                         NEDLON WHEELER
                         301 NW 96TH ST
                         EL PORTAL, FL 33150


                         NEEMIE EXILIER FELIX
                         2609 KIRKWOOD PL APT 101
                         BALTIMORE, MD 21216


                         NEENAH COSTANZO
                         5912 CHESTNUT ROAD
                         INDEPENDENCE, OH 44131




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3179 of 3613
                         NEESHA THIRUMALAICHELVAM
                         695 SW 11TH ST APARTMENT 203
                         MIAMI, FL 33129


                         NEHEMI'EL SIMMS
                         3250 BROADWAY
                         NEW YORK, NY 10027


                         NEHEMIAH DARRETT
                         3821 NE 23RD PLACE
                         CAPE CORAL, FL 33909


                         NEHEMIE AUGUSTIN
                         711 LYONS ROAD
                         APT #14104
                         COCONUT CREEK, FL 33063


                         Neighborhood Pediatrics, LLC
                         14701 Detroit Ave. #250
                         Lakewood, OH 44107


                         NEIJAH DARLING
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Neil Van Winkle, General Counsel
                         Carnegie Management and Development
                         27500 Detroit Rd., Ste 300
                         Westlake, OH 44145


                         NEKEIMA OBIKE
                         2850 WEDGEFIELD BLVD
                         JACKSONVILLE, FL 32277


                         NEKISHA MURRELL
                         3253 W. 85TH STREET
                         CHICAGO, IL 60652


                         NELDA LOUIS PIERRE
                         1350 NE 119TH ST APT 27W
                         MIAMI, FL 33161-6533




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3180 of 3613
                         NELSON HERNANDEZ
                         8101 SW 72 AVE
                         APT 110W
                         MIAMI, FL 33143


                         NELSON JOSEPH
                         100 NW 16TH ST.
                         APT. 1
                         FORT LAUDERDALE, FL 33305


                         NELSON PEREZ
                         7385 FAIRWAY DR APT 250
                         MIAMI LAKES, FL 33014


                         NELSON WANJIKU
                         9220 WORTHINGTON RD, WESTERVIL
                         APT 119
                         COLUMBUS, OH 43082


                         NELSON WANJIKU
                         3511 HUNTING BROOK DR APT 303
                         COLUMBUS, OH 43231


                         NEMANJA MARJANOVIC
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         NEOGENOMICS LABORATORIES, INC.
                         PO BOX 864110
                         9
                         FORT MYERS, FL 33913


                         NERLANDE ESCARMENT
                         426 NE 210 CIRCLE TERRACE
                         APT 206
                         MIAMI, FL 33179


                         NERMIN MAHRAN
                         2741 RYEWOOD AVE
                         APT D
                         AKRON, OH 44321


                         NESTOR TARAZONA
                         2301 NW 10TH AV
                         MIAMI, FL 33127




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3181 of 3613
                         NEUGENIA JOSEPH
                         10212 TAKOMAH TRAIL
                         TAMPA, FL 33617


                         NEULON ROLLE
                         4764 NW 6TH CT
                         PLANTATION, FL 33317


                         Neurology and Headache Clinics
                         3020 N. McCord Rd.
                         #102
                         Toledo, OH 43615


                         NEUROLOGY ASSOCIATES OF N FL I
                         P O BOX 17809
                         170A
                         JACKSONVILLE, FL 32250


                         Neurosport Elite PA
                         10650 W State Rd. 84
                         Suite 111
                         Fort Lauderdale, FL 33324-4235


                         New York Eye Ear Infirm
                         310 E 14th St.
                         New York, NY 10003


                         NEW YORK PHYSICIANS LLP
                          635 Madison Ave
                         NEW YORK, NY 10022


                         New York Secretary of State
                         One Commerce Plaza
                         99 Washington Ave.
                         Albany, NY 12231-0001


                         NEWMAN WILLIAMS
                         857 RUSSELL AVE
                         AKRON, OH 44307


                         NEWTON REID
                         6001 SOUTH WEST 13TH STREET
                         FORT LAUDERDALE, FL 33317




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3182 of 3613
                         NFN ARSHPREETKAUR
                         2725 PINE KNOLL DR
                         TOLEDO, OH 43617


                         NGAN HUYNH
                         1816 N WESTWOOD AVE APT E
                         TOLEDO, OH 43607


                         NGONE DIEYE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         NHIEN NGUYEN
                         1760 W ROCKET DR
                         ACADEMIC HOUSE, AH-5002-3,
                         TOLEDO, OH 43606


                         NHO'J JOYNER
                         7224 NE 2ND AVE
                         EL PORTAL, FL 33138


                         NHORA ADAMS
                         2759 TREASURE CAY LANE
                         SEBRING, FL 33875


                         NHUAN LE
                         2309 UNIVERSITY HILLS BLVD
                         APT 106
                         TOLEDO, OH 43606


                         NI'EJA MOSS
                         2890 TENNYSON BLVD
                         COLUMBUS, OH 43232


                         NIA CAMPBELL
                         222 BRITTANY DR.
                         JOPPA, MD 21085


                         NIA CAMPBELL
                         137 SOLAR CIRCLE
                         BALTIMORE, MD 21234


                         NIA HAWKINS
                         247 CRESCENT AVE
                         BUFFALO, NY 14214-2334



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3183 of 3613
                         NIA HYNDMAN-LANIER
                         131-11 234TH STREET
                         ROSDALE, NY 11422


                         NIA PAGE
                         12907 PICKERING DRIVE
                         GERMANTOWN, MD 20874


                         NIAGERIA MAY-RICKS
                         55 NORTH 21 ST APT 2
                         EAST ORANGE, NJ 07017


                         NIAJEA RANDOLPH
                         6607 WOODS PKWY APT 1B
                         BALTIMORE, MD 21222-3729


                         NIANI FONG
                         4506 PENHURST AVE
                         BALTIMORE, MD 21215


                         NIANI FONG
                         4506 PENHURST AVE
                         BALTIMORE, MD 21216


                         NIBRAS KHALID
                         3970 WYNDHAM RIDGE DR.
                         APT.#101
                         STOW, OH 44224


                         NICCOLE LEE
                         7229 FERGUSON ROAD, APT 3507
                         DALLAS, TX 75228


                         NICHOLAS ALLARD
                         13427 ROACHTON RD.APT. 8
                         PERRYSBURG, OH 43551


                         NICHOLAS BENYA
                         3845 FAIRWOOD DR
                         SYLVANIA, OH 43560


                         NICHOLAS BURKHOLDER
                         3776 HILL AVE APT 71
                         TOLEDO, OH 43607




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3184 of 3613
                         NICHOLAS BURKHOLDER
                         1164 BROOKVIEW DR APT 4
                         TOLEDO, OH 43615


                         NICHOLAS CAIRL
                         7407 FOX LN
                         HOLLAND, OH 43528


                         NICHOLAS CAMPBELL
                         2978 CLEAR CREEK DR
                         CUYAHOGA FALLS, OH 44223


                         NICHOLAS CAPALDO
                         1923 KEY ST APT K
                         MAUMEE, OH 43537


                         NICHOLAS CARINA
                         395 E 309TH ST
                         WILLOWICK, OH 44095-3713


                         NICHOLAS CHARLES
                         1600 SW 78TH AVE
                         APT 525
                         PLANTATION, FL 33324


                         NICHOLAS CHIAPEPETTA
                         1117 CEDAR CREEK DR
                         NORTHWOOD, OH 43619


                         NICHOLAS COOK
                         286 GRANDVIEW CIRCLE
                         POWDER SPRINGS, GA 30127


                         NICHOLAS COSTA
                         4050 WILTSHIRE RD
                         NORTH ROYALTON, OH 44133


                         NICHOLAS CRUZ
                         1487 WEST 83RD STREET
                         HIALEAH, FL 33014


                         NICHOLAS FAZIO
                         2050 GATES AVE.
                         STREETSBORO, OH 44241




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3185 of 3613
                         NICHOLAS FORD
                         1000 ELSA AVE
                         LANDOVER, MD 20785-4309


                         NICHOLAS FRIEDMAN
                         2400 BYTHAM CT
                         202
                         WINDSOR MILLS, MD 21244


                         NICHOLAS GASSER
                         6401 HIGH RIDGE DRIVE
                         PENDLETON, KY 40055


                         NICHOLAS GIARDINA
                         1024 MCLEOD PARC
                         PICKERINGTON, OH 43147


                         NICHOLAS GOZZA
                         UPPER UNIT
                         2017 KENSINGTON RD
                         TOLEDO, OH 43607


                         NICHOLAS GRICE
                         1227 SELLIERS AVE
                         ROSEDALE, MD 21237-2611


                         NICHOLAS GROENEWOLD
                         2400 PELHAM AVE
                         BALTIMORE, MD 21213


                         NICHOLAS HAUBERT
                         173 APPLEGROVE ST NE
                         APT. B-2
                         NORTH CANTON, OH 44720


                         NICHOLAS HENKEL
                         1120 N WESTWOOD AVE APT 4106
                         TOLEDO, OH 43607


                         NICHOLAS HINDS
                         518 GAGE ST
                         AKRON, OH 44311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3186 of 3613
                         NICHOLAS IGHADE
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251


                         NICHOLAS ISAACS
                         4724 GLENWAY AVE.
                         APT. 8
                         CINCINNATI, OH 45238


                         NICHOLAS JACKSON
                         1300 QUAIL HOLLOW DRIVE
                         BOWLING GREEN, OH 43402


                         NICHOLAS JENSEN
                         2664 COLONIAL HILLS
                         UNIONTOWN, OH 44685


                         NICHOLAS JERICHO
                         151 SHELBOURNE DRIVE
                         MOON TOWNSHIP, PA 15108


                         NICHOLAS JOHNS
                         438 E THORNTON STREET
                         AKRON, OH 44308


                         NICHOLAS KAPETANAKIS
                         3621 SW 162 AVE
                         MIRAMAR, FL 33027


                         NICHOLAS KRASNOSCHIK
                         5255 BROOKSIDE ROAD
                         INDEPENDENCE, OH 44131


                         NICHOLAS KRASNOSCHLIK
                         5255 BROOKSIDE ROAD
                         INDEPENDENCE, OH 44131


                         NICHOLAS LAMBERT
                         303 SOUTH WEST 33RD AVENUE
                         DEERFIELD BEACH, FL 33442


                         NICHOLAS MIDDLESWORTH
                         345 SOUTH GRAND AVE.
                         MARION, OH 43302




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3187 of 3613
                         NICHOLAS MOREA
                         7634 RIVA RIDGE ST
                         LAS VEGAS, NV 89149-1607


                         NICHOLAS MOSS
                         NSU, COMMON RESIDENCE HALL
                         3301 COLLEGE AVENUE
                         FORT LAUDERDALE, FL 33314-7796


                         NICHOLAS MUNDY
                         5817 WESLEYAN DRIVE
                         PO BOX A148
                         VIRGINIA BEACH, VA 23455


                         NICHOLAS PAIGE
                         5811 W WATERFORD DRIVE
                         DAVIE, FL 33331


                         NICHOLAS PARODI
                         3220 QUARRY RD
                         MAUMEE, OH 43537


                         NICHOLAS RENKEN
                         7617 PARK BEND CT.
                         COLUMBUS, OH 43082


                         NICHOLAS RODRIGUEZ
                         8121 MUELLERSVILLE LANE
                         BRENHAM, TX 77833


                         NICHOLAS ROLLASON
                         8628 NORTH SPRING COURT
                         PICKERINGTON, OH 43147


                         NICHOLAS SCHER
                         8241 SW 89 STR
                         MIAMI, FL 33156


                         NICHOLAS STRICKLEN
                         276 FOX RD
                         MANSFIELD, OH 44904




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3188 of 3613
                         NICHOLAS TEO
                         1350 NORTH HOWARD STREET
                         APT 210
                         AKRON, OH 44310


                         NICHOLAS THOMPSON
                         1120 N WESTWOOD AVE APT 3113
                         TOLEDO, OH 43607


                         NICHOLAS THOMPSON
                         4420 NW 34TH CT
                         LAUDERDALE LAKES, FL 33319


                         NICHOLAS VERNON
                         364 REGENTS ROAD
                         COLUMBUS, OH 43230


                         NICHOLAS WALLA
                         26375 LAUREL LN
                         PERRYSBURG, OH 43551


                         NICHOLAS WILLIAMS
                         1145 PARAMORE DRIVE
                         VIRGINIA BEACH, VA 23454


                         NICHOLAS WILSON
                         6824 BROMPTON ROAD
                         GWYNN OAK, MD 21207


                         NICHOLAS WINKLER
                         490 REIMER RD
                         WADSWORTH, OH 44281


                         NICHOLAS WOOD
                         1450 SECOR RD APT 215
                         TOLEDO, OH 43607


                         NICHOLE BURKE
                         12515 NW 20TH COURT
                         MIAMI, FL 33167


                         NICHOLE WILDER-FENWICK
                         3 OFFUTT CT
                         BALTIMORE, MD 21207




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3189 of 3613
                         NICK FLOR JOHANSEN
                         4921 FRENCH CREEK RD
                         SHEFFIELD VILLAGE, OH 44054


                         NICK MORAGA
                         19527 NW 79TH CT
                         HIALEAH, FL 33015-6335


                         NICK SIBILA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         NICK STRAWTER
                         3601 KERNAN BLVD S
                         JACKSONVILLE, FL 32224-9602


                         NICKBERT EMEPUE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Nicklaus Childrens Hospital
                         3100 SW 62nd Ave.
                         Miami, FL 33155


                         NICKOLAS BURNER
                         5976 SR 12 W
                         FINDLAY, OH 45840


                         NICKYA WILLIAMS
                         553 VILLA AVE
                         AKRON, OH 44310


                         NICO CLOYD
                         MORGAN VIEW APARTMENTS
                         1530 PENTRIDGE RD APT 201D
                         BALTIMORE, MD 21239-0050


                         NICOLA COSTELLO
                         2641 BROOKSIDE DR
                         FOSTORIA, OH 44830




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3190 of 3613
                         NICOLAS BRAVO
                         2525 SW 3RD AVENUE
                         APARTMENT 1001
                         MIAMI, FL 33129


                         NICOLAS COWAN
                         3781 KATIE PL
                         TRIANGLE, VA 22172-2044


                         NICOLAS GARRIDO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         NICOLAS MEADE
                         182 SW 96TH TER
                         PLANTATION, FL 33324


                         NICOLAS SOBANSKI
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         NICOLE ARIAS
                         4515 SW 179TH WAY
                         MIRAMAR, FL 33029


                         NICOLE BERNARD
                         1039 IVALOO STREET
                         NORFOLK, VA 23513


                         NICOLE BEST
                         8035 TWIN OAKS DR
                         BROADVIEW HEIGHTS, OH 44147


                         NICOLE BYCZYNSKI
                         305 SOMERSET ST
                         TOLEDO, OH 43609


                         NICOLE CAMPOS YANEZ
                         2801 W BANCROFT MS121
                         TOLEDO, OH 43606


                         NICOLE CARDELLI
                         3848 BADGERBROOK ST
                         LAS VEGAS, NV 89129-6412




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3191 of 3613
                         Nicole Chavez
                         15401 SW 89th Court
                         Miami, FL 33157-1917


                         NICOLE CHAVEZ
                         15401 SW 89TH COURT
                         PALMETTO BAY, FL 33157-1917


                         NICOLE DE PAZ
                         2715 SW 115TH AVE
                         MIAMI, FL 33165-2128


                         NICOLE DISBRO
                         1127 N BYRNE RD
                         TOLEDO, OH 43607


                         NICOLE ECKERLE
                         3301 COLLEGE AVENUE
                         FORT LAUDERDALE, FL 33314


                         NICOLE ELLIOTT
                         3717 GLENGYLE AVE
                         BALTIMORE, MD 21215


                         NICOLE FLETCHER
                         P.O. BOX 593
                         HIRAM, OH 44234


                         NICOLE GEORGE
                         4149 MEADOW GREEN DR
                         SYLVANIA, OH 43560


                         NICOLE HALE
                         445 HICKORY LANE
                         WATERVILLE, OH 43566


                         NICOLE HARRELL
                         171 PARKER ROAD
                         GATES, NC 27937-8800


                         NICOLE HIATT
                         1127 N BYRNE RD
                         TOLEDO, OH 43607




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3192 of 3613
                         NICOLE HOBSON
                         1325 BUHL TER
                         FARRELL, PA 16121


                         NICOLE KARNATH
                         1909 WYNDHURST RD
                         TOLEDO, OH 43607


                         NICOLE KARNATH
                         PO BOX 12561
                         TOLEDO, OH 43606


                         NICOLE KIM
                         6720 BORGES ST
                         CORONA, CA 92880


                         NICOLE LAWRENCE
                         406 KOSCUIZKO ST
                         APT #2
                         BROOKLYN, NY 11221


                         NICOLE MADDEN
                         4710 BURNHAM AVE
                         TOLEDO, OH 43612


                         NICOLE MYERS
                         98 TAFT ST
                         WASHINGTON, DC 20019


                         NICOLE NEWELL
                         8337 COUNTY ROAD N30
                         MONTPELIER, OH 43543


                         NICOLE OLGUIN
                         539 GLENHEATHER DR
                         SAN MARCOS, CA 92069-2004


                         NICOLE PRENTLER
                         2673 FAIRBROOK DRIVE
                         JENISON, MI 49428


                         NICOLE QUINTANA
                         10820 SW 25 ST
                         MIAMI, FL 33165




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3193 of 3613
                         NICOLE REINOSO
                         7893 SW 162 PLACE
                         MIAMI, FL 33193


                         NICOLE RYMAN
                         1129 WINCHELL ROAD
                         AURORA, OH 44202


                         NICOLE TOREK
                         2671 SW 79TH AVE #104
                         DAVIE, FL 33328


                         NICOLE ULLMAN
                         608B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         NICOLE YNIGO
                         1621 SW 94 AVE
                         MIAMI, FL 33165


                         NICOLE YNIGO
                         17220 NW 64TH AVE
                         APT. 104
                         HIALEAH, FL 33015


                         NICOLETTE ARCHIE
                         2807 HILLCREST AVE.
                         PARKVILLE, MD 21234


                         NICOLETTE ARCHIE
                         6122 FAIRDEL AVE #26
                         BALTIMORE, MD 21206


                         NICOLETTE ESTOK
                         733 WEST MARKET ST
                         APT 903
                         AKRON, OH 44303


                         NICOLETTE ESTOK
                         1884 RIDGE ROAD
                         HINCKLEY, OH 44233




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3194 of 3613
                         NICOLETTE JORDAN
                         7606 S EUCLID AVE
                         CHICAGO, IL 60649


                         NICOLO DALLOMO
                         710 WASHINGTON AVE UNIT 405
                         MIAMI BEACH, FL 33139


                         NIEJA MOSS
                         1831 PINE ST
                         COLUMBUS, OH 43217


                         NIELS HANSEN
                         14 CHUSCO RD
                         SANTA FE, NM 87508


                         NIESHA FROGG
                         8003 SHELLEY DRIVE
                         BALTIMORE, MD 21244


                         NIFEMI OTOKITI
                         1443 HADWICK DR
                         BALTIMORE, MD 21221-4436


                         NIGEL FULLERTON
                         1717 WALTMAN RD
                         EDGEWOOD, MD 21040


                         NIGEL WHYTE
                         4224 NW 185 ST
                         CAROL CITY, FL 33055


                         NIGERIA LAWRENCE
                         1391 SABLE TRAIL
                         WESTON, FL 33327


                         NIGERIA LAWRENCE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         NIGERIA LAWRENCE
                         3151 SW 37 TERRACE
                         WEST PARK, FL 33023




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3195 of 3613
                         NIHANTH PETA
                         2517 W VILLAGE DR
                         TOLEDO, OH 43614


                         NIHIT RAWAL
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         NIJA LOVING
                         4317 3RD STREET SE
                         APARTMENT 202
                         WASHINGTON, DC 20020


                         NIJAI BROWN
                         1234 E.LAFAYETTE AVE
                         BALTIMORE, MD 21202


                         NIJHEE BANKS
                         302D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21231


                         NIJHEE BANKS
                         302D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         NIKA CARR
                         3625 COLLEGE AVE
                         DAVIE, FL 33314


                         NIKE OMOGIATE
                         309 SHERMAN AVENUE
                         APT 2A
                         EVANSTON, IL 60202


                         NIKELENE MCLEAN
                         2208 TAYLOR AVE
                         PARKVILLE, MD 21234-6205


                         NIKESON SAINT-LOUIS
                         7NW 51 STREET
                         MIAMI, FL 33127




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3196 of 3613
                         NIKHIL KONDUR
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         NIKHIL PRASAD
                         80 E. EXCHANGE ST
                         228A
                         AKRON, OH 44308


                         NIKHIL PRASAD
                         270 E. EXCHANGE ST.
                         UNIVERSITY EDGE APARTMENTS
                         1-303 C
                         AKRON, OH 44304


                         NIKHILESHWAR MULAKALA
                         55 FIRHILL TOWERS
                         APPT #3B2
                         AKRON, OH 44304


                         NIKHILESHWAR MULAKALA
                         77 FIRHILL TOWERS
                         APPT #2B5
                         AKRON, OH 44304


                         NIKIA ANACRAYON
                         620 SW 12 ST
                         BELLE GLADE, FL 33430


                         NIKITA BUDAEV
                         201 GOLDEN BEACH DR
                         GOLDEN BEACH, FL 33160


                         NIKKI ENNIS
                         PO BOX 142
                         CARMEL, IN 46082-0142


                         NIKKI JAMES
                         404 JAMES STREET
                         CEDAR HILL, TX 75104


                         NIKKIA SCHADY
                         22531 ARMS AVENUE
                         EUCLID, OH 44123




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3197 of 3613
                         Niko Crever
                         2927 Ulysses St. NE
                         Minneapolis, MN 55418


                         NIKO DE VERA
                         476 N V ST
                         WASHOUGAL, WA 98671


                         NIKYA KIRNON
                         137 SOLAR CIRCLE
                         PARKVILLE, MD 21234


                         NILAN GALABADA KANKANAMGE
                         634 E BUCHTEL AVE
                         APT 312
                         AKRON, OH 44304


                         Nile Walker
                         34 Mallow Hill
                         Baltimore, MD 21229


                         NILE WALKER
                         234 MALLOW HILL
                         BALTIMORE, MD 21229


                         NILIA SOUSA
                         4030 NORTH CENTRAL EXPRESS WAY
                         DALLAS, TX 75204


                         NILOOFAR ALIPOURASIABI
                         1224 BERNATH PKWY
                         TOLEDO, OH 43615


                         NILOOFAR SANAEI
                         3365 AIRPORT HWYAPT #7
                         TOLEDO, OH 43609


                         NINA KORNEVA
                         1405 CHAPEL RIDGE DRIVE
                         OCOEE, FL 34761


                         Nina L. Coletta, DPM
                         8844 FL-84
                         Fort Lauderdale, FL 33324




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3198 of 3613
                         NINA LEWIS
                         975 TERRACE LANE
                         YPSILANTI, MI 48198


                         NINA NEILL
                         2910 NE 10TH AVE
                         POMPANO BEACH, FL 33064


                         Nina   Polini
                         5901   Toscana Dr.
                         Apt.   1218
                         Fort   Lauderdale, FL 33314


                         NINA TORRES
                         1522 HIGHCREST CIRCLE
                         VALRICO, FL 33596


                         NINA TORRES
                         409 SW 88 PLACE
                         MIAMI, FL 33174


                         NIRAJ SHRESTHA
                         3414 DORR ST APT 135
                         TOLEDO, OH 43607


                         NIRAJAN KHAKUREL
                         811 ST PAUL ST
                         APT 3A
                         BALTIMORE, MD 21202


                         NIRAJE MEDLEY-BACON
                         3536 ELMORA AVENUE
                         BALTIMORE, MD 21213


                         NIRSSAN KARAMOKO
                         405C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         NIRVA DORLEAN
                         731 NW 147TH ST
                         MIAMI, FL 33168-3049




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3199 of 3613
                         NISHIRA HENDERSON
                         6531 DIESEL COURT
                         NORFOLK, VA 23513


                         NISHTHA PANT
                         634 E BUCHTEL AVE APT 315
                         AKRON, OH 44304


                         NITIN MEHRA
                         634 E BUCHTEL AVE
                         APT #116
                         AKRON, OH 44304


                         NITIN PARSA
                         77 FIR HILL DRIVE
                         APARTMENT NO. 2B8
                         AKRON, OH 44304


                         NITIN PARSA
                         77 FIR HILL DRIVE
                         APARTMENT NO. 2B5
                         AKRON, OH 44304


                         NITYANSHU KUMAR
                         55 FIR HILL ST, 2B2
                         AKRON, OH 44304


                         NITYANSHU KUMAR
                         77 FIR HILL ST, 4B11
                         AKRON, OH 44304


                         NITYASRI GOPINATH
                         4430 N HOLLAND SYLVANIA RD
                         APT 4249
                         TOLEDO, OH 43623


                         NIYAH EZEAKOR
                         3906 NORTH ROGERS AVE APT N
                         GWYNN OAK, MD 21207


                         NIYEKA HARRIS
                         5257 DARIEN RD
                         BALTIMORE, MD 21206




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3200 of 3613
                         NKEIRUKA NWEKE
                         6328 MAPLEWOOD RD
                         APT 204
                         MAYFIELD HEIGHTS, OH 44124


                         NKEMJIKA IKE
                         1797 E WATERFORD CT
                         AKRON, OH 44313


                         NKEMJIKA IKE
                         1797 EAST WATERFORD COURT
                         APT 327
                         AKRON, OH 44313


                         NKIRUKA NWACHUKWU
                         11 COMET COURT
                         PARKVILLE, MD 21234


                         NKIRUKA NWACHUKWU
                         1 NEPTUNE COURT, APT L
                         PARKVILLE, MD 21234


                         NKU HENRY
                         405C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         NNAYELU ORANUBA
                         24 LILY POND COURT
                         ROCKVILLE, MD 20852


                         NOAH BLAND
                         282 RESERVE AVE.
                         OBERLIN, OH 44074


                         NOAH CHOI
                         SPANTON RESIDENCE HALL #204
                         190 S COLLEGE ST.
                         AKRON, OH 44309


                         NOAH GESLIN
                         6052 NW RELIEF CT
                         FORT PIERCE, FL 34983




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3201 of 3613
                         NOAH GLAVICKAS
                         2939 WINDSOR RD
                         ORWELL, OH 44076


                         NOAH HANEY
                         2200 ANVIL LANE
                         TEMPLE HILLS, MD 20748


                         NOAH JOHNSON
                         2 CYPRESS GROVE CT
                         OWINGS MILLS, MD 21117


                         NOAH JOHNSON
                         1111 EDMONSTON DR
                         ROCKVILLE, MD 20851-1613


                         NOAH KISER
                         6575 BLUEBIRD COURT
                         MASON, OH 45040


                         NOAH KUSEL
                         N358 OAK CLAY RD
                         WHITEWATER, WI 53190


                         NOAH LEBAY
                         644 W. STEELS CORNERS RD.
                         CUYAHOGA FALLS, OH 44223


                         NOAH NORMAN
                         998 NORTHGATE AVENUE
                         WAYNESBORO, VA 22980


                         NOAH PHILLIPS
                         5817 WESLEYAN DRIVE
                         PO BOX B348
                         VIRGINIA BEACH, VA 23455


                         NOAH WILLIAMS
                         103 FRISBEE HILL RD
                         HILTON, NY 14468


                         NOE ESTRADA
                         2002 ROCK RIDGE DRIVE
                         HOUSTON, TX 77049




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3202 of 3613
                         Noel E. Delgadillo, MD PA
                         8700 N Kendall Dr. #218
                         Miami, FL 33133


                         NOEL LIVERPOOL
                         9705 MARRIOTTSVILLE ROAD
                         RANDALLSTOWN, MD 21133


                         NOELLE GAITHER
                         2346 GIBLEY PARK RD
                         TOLEDO, OH 43617


                         NOFISAT ODUBANJO
                         64 NORTH RITTERS LN
                         OWINGS MILLS, MD 21117


                         NOFISAT ODUBANJO
                         222 MID PINES CT APT 4C
                         BALTIMORE, MD 21216


                         NOLAN HABEL
                         1665 19TH ST
                         CUYAHOGA FALLS, OH 44223


                         NOLAN JOHNSON
                         5236 STONE SHOP CIRCLE
                         OWINGS MILLS, MD 21117


                         Nolan Starnes
                         3008 Hillhurst Dr.
                         Nashville, TN 37207


                         NOOR SETH
                         704 NICHOLAS LANE
                         HUNT VALLEY, MD 21030


                         NORAH ALI
                         132 MEADOWFIELD COURT
                         ELYRIA, OH 44035


                         NORAH ALYAHYA
                         4617 CREEKRUN DRIVE
                         COPLEY, OH 44321




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3203 of 3613
                         NORALDIN ALBABAH
                         2200 HIGH STREET
                         APT# 166
                         CUYAHOGA FALLS, OH 44221


                         NORBERTO RODRIGUEZ
                         16070 SW 71ST TERRACE
                         MIAMI, FL 33193


                         NORELY VANESSA FLORES CABRERA
                         7593 PARTRIDGE MEADOWS DRIVE EAST
                         HUDSON, OH 44236


                         Norfolk Physhiatric Assoc.
                         6353 Center Dr., Ste. 204
                         Norfolk, VA 23502


                         NORIHIDE YOSHIDA
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         NORMA GERMAIN
                         580 NE 132ND ST
                         NORTH MIAMI, FL 33161-4032


                         NORTH BROWARD HOSPITAL DISTRIC
                         1600 S Andrews Ave
                         Fort Lauderdale, FL 33316


                         North Broward Hospital District
                         PO Box 862851
                         Orlando, FL 32886-2851


                         North Broward Radiologists PA
                         1801 S Preimeter Rd., Suite 180
                         Fort Lauderdale, FL 33309


                         North Centrail Ohio Family
                         269 Portland Way S
                         Galion, OH 44833


                         North Central Surgical Center
                         9301 N Central Exp., Ste. 100
                         Dallas, TX 75231




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3204 of 3613
                         North Coast Professional Co
                         1221 Hayes Ave.
                         Sandusky, OH 44870


                         North County Surgicenter
                         4000 Burns Rd.
                         Palm Beach Gardens, FL 33410


                         North Florida Reg Med Ct
                         6500 W Newberry Rd.
                         Gainesville, FL 32605


                         North Florida Surgeons PA
                         PO Box 14009
                         Belfast, ME 04915-4031


                         North Ohio Heart, Inc.
                         84 E Broad St.
                         Elyria, OH 44035


                         NORTH SHORE LIJ ANESTHESIOLOGY
                         972 Brush Hollow Rd
                         Westbury, NY 11590


                         North Shore Medical Center
                         81 Highland Ave.
                         Salem, MA 01970


                         Northeast Ohio Eye Surgeons
                         4099 Embassy Pkwy
                         Akron, OH 44333


                         Northern California Anesthesia Phys
                         3490 California St. #201
                         San Francisco, CA 94118


                         Northern Ohio Foot & Ankle Speciali
                         368 Milan Ave.
                         Norwalk, OH 44857


                         Northern Ohio Medical Specialists
                         2500 W Strub Rd. #230
                         Sandusky, OH 44870




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3205 of 3613
                         Northstar Anesthesia of Ohio
                         610 W Main St.
                         Wilmington, OH 45177


                         Northwest Medical Center
                         2801 North State Rd. 7
                         Pompano Beach, FL 33063


                         Northwest OH Integrated L
                         2222 Cherry St
                         Toledo, OH 43608


                         NORVEL CLARKE
                         14116 LONDON LN
                         ROCKVILLE, MD 20853-2025


                         NOURAN IBRAHIM
                         80 N PORTAGE PATH APT 5C9
                         AKRON, OH 44303


                         NOVA SE UNIV/THE EYE CARE INST
                         3200 S University Dr
                         DAVIE, FL 33328


                         NOVA SE UNIVERSITY
                         P O BOX 290250
                         DAVIE, FL 33328


                         NOVA SE UNIVERSITY
                         3301 College Ave
                         Fort Lauderdale, FL 33314


                         Nova SE University Davie
                         PO Box 290370
                         Fort Lauderdale, FL 33329


                         NOVA SE UNIVERSITY H B
                         P O BOX 290250
                         DAVIE, FL 33328


                         Nova SE University NMB
                         1750 NE 167th St.
                         Miami, FL 33162




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3206 of 3613
                         Nova Southeastern University
                         PO Box 290370
                         Fort Lauderdale, FL 33329


                         Nova Southeastern University
                         3301 College Ave.
                         Fort Lauderdale, FL 33314-7796


                         Novacare Rehabilitation of Ohio
                         3301 College Ave.
                         Fort Lauderdale, FL 33314


                         NOVIKA FUSANTI
                         2462 CAROLINA AVENUE
                         COLUMBUS, OH 43229


                         NRSIMHA GHOSH
                         231 SOUTHLAKE PL
                         NEWPORT NEWS, VA 23602


                         NSU College of Dental Medicine
                         3103 SW 76th Ave.
                         Fort Lauderdale, FL 33314


                         NSU Davie Sports Medicine Clinic
                         PO Box 290370
                         Fort Lauderdale, FL 33329


                         Nujaun Robinson
                         2427 Sunset Blvd.
                         Steubenville, OH 43952


                         NYA ANDERSON
                         95 LENOX AVE APT 5A
                         NEW YORK, NY 10026


                         NYA LEE
                         604A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         NYAH JOHNSON
                         7305 SARA ST
                         NEW CARROLLTON, MD 20784-3653




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3207 of 3613
                         NYAH STOKLEY
                         19402 111TH AVE
                         SAINT ALBANS, NY 11412-2014


                         Nyandra McFadden
                         410 Chester St.
                         Apt. F
                         Brooklyn, NY 11212


                         NYANDRA MCFADDEN
                         410 CHESTER STREET
                         APARTMENT F
                         BROOKLYN, NY 11212


                         NYASIA AUGUSTSON
                         5105 CEDGATE RD
                         BALTIMORE, MD 21206-4001


                         NYDEIRA WILSON-HODGE
                         ENCHANTED FOREST DR.
                         CONLEY, GA 30288


                         NYDIRAH TINGLE
                         184 EAST 96 STREET
                         APARTMENT 4B
                         BROOKLYN, NY 01121-2280


                         NYDJA MERCER-BEY
                         14615 NE 3RD CT.
                         MIAMI, FL 33161


                         NYEISHA JOHNSON
                         1071 NW 199TH STREET
                         MIAMI, FL 33169


                         NYEMA ROUNDTREE
                         1810 YORK RD
                         LUTHERVILLE, MD 21093


                         NYEMA SIMPKINS
                         300 60TH AVE SOUTH
                         SAINT PETERSBURG, FL 33705




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3208 of 3613
                         NYERE BROWN-WILSON
                         PO BOX 7291
                         BALTIMORE, MD 21218-0291


                         NYESHA SKINNER
                         5936 THE ALAMEDA
                         BALTIMORE, MD 21239-2233


                         NYI'AMBIEYA SMITH
                         1485 N MANGONICA DR
                         WEST PALM BEACH, FL 33401


                         NYIANA GARNER
                         728 MEANDERING DR
                         CEDAR HILL, TX 75104-6066


                         NYIELA JONES
                         3504 WEST 98TH STREET
                         CLEVELAND, OH 44102


                         NYJAUN ROBINSON
                         2427 SUNSET BLVD
                         STEUBENVILLE, OH 43952


                         NYKERIA CLARK
                         2960 SOUTHGATE TER
                         HIAWASSEE, FL 32818


                         NYKIRA JORDAN
                         25 46 STREET NE
                         WASHINGTON, DC 20019


                         NYLA RUDISLL-BLACK
                         3510 GREENSPRING AVENUE
                         BALTIMORE, MD 21211


                         NYLAH BETHEA
                         8873 RUSLAND COURT
                         FORT WASHINGTON, MD 20744


                         O'SHA JACKSON
                         1921 BURTON AVE SE
                         WARREN, OH 44484




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3209 of 3613
                         OAKLAND PARK MRI INC
                         1799 W OAKLAND PARK BLVD
                         SUITE 105
                         FORT LAUDERDALE, FL 33311


                         OANH LE
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         OANH UNG
                         33 PROSPECT HILL ROAD
                         CROMWELL, CT 06416


                         OB G Y N Associates West
                         605 N Cleveland-Massillon Rd.
                         Ste. A
                         Akron, OH 44333


                         OBAFOLAJIMI AGBOOLA
                         40 MAINVIEW CT
                         RANDALLSTOWN, MD 21133


                         OBARO ONOKPEMUEMU
                         406 SUMNER STREET, APT B4
                         AKRON, OH 44304


                         OBED BAZILE
                         920 SE BAYFRONT AVE
                         PORT SAINT LUCIE, FL 34983


                         OBENTA NICHOLAS
                         4183 BOOKER ST
                         ORLANDO, FL 32811


                         OBGYN Specialists of the Palm Beach
                         770 Northpoint Pkwy, Suite 200
                         West Palm Beach, FL 33407


                         OBIAJULU ORANUBA
                         24 LILY POND COURT
                         ROCKVILLE, MD 20852


                         OBIANUJU NWABUOKEI
                         29465 BRENTWOOD ST
                         SOUTHFIELD, MI 48076



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3210 of 3613
                         OBINNA OKUDOH
                         11714 TUSCANY DR
                         LAUREL, MD 20708-2841


                         Obstetrical & Gynecological
                         75 Arch Street, Ste 401
                         Akron, OH 44304


                         Obstetrics and Gynecology of No TX
                         Baylor Regional Medical Center
                         Professional Office Building
                         1600 W College St., Suite 540
                         Grapevine, TX 76051


                         OCHSNER CLINIC LLC NO
                         P O BOX 54851
                         NEW ORLEANS, LA 70154


                         OCHSNER MEDICAL CENTER
                         PO BOX 919140
                         GRETNA, LA 70056


                         OCTAVIA MITCHELL
                         601C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ODALYS QUINONES
                         10555 SANGERBROOK DRIVE
                         HOUSTON, TX 77038


                         ODILIOUS NESBITT
                         14201 SW 33RD COURT
                         MIRAMAR, FL 33027


                         ODILIOUS NESBITT
                         6625 NW 174TH TERR
                         HIALEAH, FL 33015


                         ODIMEGWU OGBUJI-EMMANUEL
                         7311 GAVIN ST
                         NEW CARROLLTON, MD 20784-3614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3211 of 3613
                         ODJFS
                         PO Box 182404
                         Columbus, OH 43218-2404


                         Odyssey Health Systems, LLC
                         3440 W. Market St.
                         Ste. 200
                         Akron, OH 44333


                         Office of Tax Revenue
                         PO Box 96166
                         Washington, DC 20090-6166


                         OGHENEVOKE OMONIYODO
                         6914 LACHLAN CIR APT L
                         BALTIMORE, MD 21239-1060


                         OGHOGHO AKAROGBE
                         429 N HAWKINS AVE
                         APT 506
                         AKRON, OH 44313


                         OGUZHAN CEYLAN
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         OGUZHAN KILIC
                         591 EAST BUCHTEL AVE. APT O
                         AKRON, OH 44304


                         Ohio Bureau of Workers Comp.
                         30 W. Spring St.
                         Columbus, OH 43215


                         Ohio Department of Taxation
                         150 E. Gay Street
                         21st Floor
                         Columbus, OH 43215


                         Ohio Dept. of Taxation
                         PO Box 530
                         Columbus, OH 43216-0530




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3212 of 3613
                         Ohio Dominical University
                         Attn: Vicki Steele
                         1216 Sunbury Rd.
                         Columbus, OH 43210


                         Ohio Dominican University
                         Attn: Alvin Rodack
                         1216 Sunbury Rd.
                         Columbus, OH 43219


                         Ohio Family Practice Centers
                         3009 Smith Rd. #200
                         Akron, OH 44333


                         Ohio Health Corporation
                         180 E Broad St.
                         Columbus, OH 43205


                         Ohio Imaging Associates, Inc.
                         1675 E Main St.
                         Kent, OH 44240


                         Ohio Physician Professional Corp
                         PO Box 80690
                         Canton, OH 44708-0690


                         Ohio Treasurer of State
                         Commercial Activity Tax
                         PO Box 16158
                         Columbus, OH 43216-6158


                         Ohio Wesleyan
                         Attn: Lauri Strimkovsky
                         615 Sandusky St.
                         Delaware, OH 43015


                         OhioHealth Cororation
                         180 E Broad St
                         Columbus, OH 43215


                         OhioHealth Laboratory Systems
                         41 S High St.
                         Columbus, OH 43215




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3213 of 3613
                         OhioHealth Physician Group
                         41 S High St.
                         Columbus, OH 43215


                         OhioHealth Regional Physician
                         41 S High St.
                         Columbus, OH 43215


                         OHOUD AL RAWASHDEH
                         8507 HORSESHOE ROAD
                         ELLICOTT CITY, MD 21043


                         OHRI LLC
                         P O BOX 919474
                         NEW YORK, NY 10003


                         OJO FASAKIN
                         7405 GOLDFIELD CT. APT #C
                         BALTIMORE, MD 21237


                         OKAN BOLER
                         1208 BUCKINGHAM GATE BLVD
                         CUYAHOGA FALLS, OH 44221


                         OKECHUKWU ANYATONWU
                         214 DAUNTLY ST
                         UPPER MARLBORO, MD 20774-1810


                         OKIKIOLUWA PHILLIPS
                         9613 GLENKIRK WAY
                         BOWIE, MD 20721


                         OLABISI YAMU
                         10707 KITCHENER CT
                         BOWIE, MD 20721


                         OLABODE OGIDAN
                         3870 NW 183 ST
                         APT. 203
                         CAROL CITY, FL 33055


                         OLADAPO OLAWUYI
                         10402 FORESTGROVE LANE
                         BOWIE, MD 20784




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3214 of 3613
                         OLADAPO OLAWUYI
                         7731 RIVERDALE RD APT 204
                         NEW CARROLLTON, MD 20784


                         OLADAPO SOWEMIMO
                         1900 N BAYSHORE DR
                         APT 2109
                         MIAMI, FL 33132


                         OLADIPO ADEUYAN
                         9501 SIDEBROOK ROAD
                         SUITE 403
                         OWINGS MILLS, MD 21117


                         OLAIDE OSENI
                         213, GALE STREET
                         AKRON, OH 44302


                         OLAIDE OSENI
                         THE DEPOT
                         80 E EXCHANGE
                         SUITE 152B
                         AKRON, OH 44308


                         OLAJUMOKE ADERIBIGBE
                         1213 BLUE WING TER
                         UPPER MARLBORO, MD 20774


                         OLAJUMOKE AJINIRAN
                         3503 56TH ST
                         HYATTSVILLE, MD 20784-1115


                         OLAKITAN OLUWALADE
                         4785 CLAIRELEE DR
                         OWINGS MILLS, MD 21117


                         OLAKUNLE AWOTEDU
                         15401 JENKINS RIDGE RD
                         BOWIE, MD 20721-6218


                         OLALEKAN ASAOLU
                         2015 KELBOURNE ROAD. APT. 302
                         ROSEDALE, MD 21237




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3215 of 3613
                         OLALEYE FASUYI
                         47 EIFFEL CT
                         ESSEX, MD 21221-5811


                         OLAMIDE OKELOWO
                         3514 CORN STREAM RD
                         RANDALLSTOWN, MD 21133-2437


                         OLAMIDE OLASUPO
                         86 WISE STREET
                         AKRON, OH 44304


                         OLANREWAJU ABODERIN
                         15415 SEMINOLE CANYON DR
                         SUGAR LAND, TX 77498


                         OLANZA BADGER
                         9156 GRANITE COURT
                         WALDORF, MD 20603


                         OLASUBOMI ISHOLA
                         1700 E. COLDSPRING LANE
                         BALTIMORE, MD 21251


                         OLATUNDE ALADESOTE
                         5925 RADECKE APT H
                         BALTIMORE, MD 21206


                         OLATUNDE OLOWE
                         86 WISE STREET
                         AKRON, OH 44304


                         OLATUNDE OLOWE
                         1470 ALPHADA AVENUE
                         APT. L1
                         AKRON, OH 44310


                         OLAWALE AYOADE
                         437 SUMNER STREET
                         APT H
                         AKRON, OH 44304


                         Oleta River Emerg Phys, LLC
                         20900 Biscayne Blvd.
                         Miami, FL 33180



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3216 of 3613
                         OLINDA MARTINEZ LEMUS
                         6540 FIELDSTONE DR NW
                         CANTON, OH 44718


                         OLIVE LEBBIE
                         5615 EASTWOOD COURT
                         CLINTON, MD 20735


                         OLIVER CLINGAIN
                         981 BATES ROAD
                         ROCKY RIVER, OH 44116


                         OLIVER FOWLER
                         1204 E CUMBERLAND AVE
                         APT 420
                         TAMPA, FL 33602


                         OLIVER KARLSSON
                         3301 COLLEGE AVE
                         FORT LAUDERDALE, FL 33314


                         OLIVER KNOELL
                         6114 LAMPTON POND DR
                         HILLIARD, OH 43026


                         OLIVER WILLIAMS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         OLIVIA BARONE
                         4243 W BANCROFT ST APT 106W
                         OTTAWA HILLS, OH 43615


                         OLIVIA BIGGERS
                         5817 WESLEYAN DRIVE
                         PO BOX A519
                         VIRGINIA BEACH, VA 23455


                         OLIVIA DETWEILER
                         185 MARKET STREET
                         CORTLAND, OH 44410


                         OLIVIA DETWILER
                         185 MARKET STREET
                         CORTLAND, OH 44410



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3217 of 3613
                         OLIVIA DIANA
                         120 BLUEBELL DRIVE
                         EGG HARBOR TOWNSHI, NJ 08234


                         OLIVIA FLORES
                         6308 KEN CARYL DRIVE
                         AUSTIN, TX 78747


                         OLIVIA FLORES
                         105 LANDWEHR AVE
                         PO BOX 901
                         LUCKEY, OH 43443


                         OLIVIA FOX
                         323 SUMMIT ST
                         GRANVILLE, OH 43023


                         OLIVIA GARDNER
                         290 VINE ST
                         THE UNIVERSITY OF AKRON SPICER RESIDENCE
                         AKRON, OH 44308


                         OLIVIA HERSHEY
                         PO BOX 423
                         LAKEMORE, OH 44250


                         OLIVIA HOFFMAN
                         17294 HUNTLEY ROAD
                         WINDSOR MILLS, OH 44099


                         OLIVIA IYALLA
                         913 SOUTHERY RD.
                         APT. 360
                         TOWSON, MD 21204


                         OLIVIA JONES
                         3701 NORTHLAND DR
                         VIEW PARK, CA 90008-4442


                         OLIVIA KADEL
                         433 CANAL CT
                         WATERVILLE, OH 43566




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3218 of 3613
                         OLIVIA LYNCH
                         8098 BONNIE GLEN RD
                         LAMBERTVILLE, MI 48144


                         OLIVIA MADDOX
                         127 WATKINS RD
                         BALTIMORE, MD 21207


                         OLIVIA MYERS
                         PO BOX 22443
                         AKRON, OH 44302


                         OLIVIA PATTON
                         957 BATES RD
                         ROCKY RIVER, OH 44116


                         OLIVIA PHILPOT
                         4332 WAYNE MADISON RD
                         TRENTON, OH 45067


                         OLIVIA PORTER
                         153 E MAIN ST
                         OAK HARBOR, OH 43449


                         OLIVIA REED
                         4524 GROVE ST
                         LUNA PIER, MI 48157


                         OLIVIA RIVARD
                         13513 WEST AVENUE
                         CLEVELAND, OH 44111


                         OLIVIA SHIM
                         3305 ONYX RD
                         MIRAMAR, FL 33025


                         OLIVIA SNYDER
                         7020 BRINKER ST SW
                         NAVARRE, OH 44662


                         OLIVIA SUPRENANT
                         8817 COOLEY ROAD
                         RAVENNA, OH 44266




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3219 of 3613
                         OLIVIA WALLACE
                         604D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         OLIVIER LAGUERRE
                         674 LOOKOUT LAKES DR
                         JACKSONVILLE, FL 32220


                         OLLA NAYAL
                         1917 KEY ST APT F
                         MAUMEE, OH 43537


                         OLLA NAYAL
                         2715 LATONIA BLVD
                         TOLEDO, OH 43606


                         OLORUNTOBA OLADIMEJI
                         4328 LAKE FOREST CT
                         FINKSBURG, MD 21048-2621


                         OLUBOLA AWE
                         16 MONHEGAN CT
                         BALTIMORE, MD 21236


                         OLUBUKOLA BANKOLE
                         10 MARICE CIRCLE
                         ESSEX, MD 21221


                         OLUCHI ELENDU
                         522 MELROSE LANE
                         SEVERNA PARK, MD 21146


                         OLUDAMILARE ADEBANJO
                         5607 JUSTINA DR
                         LANHAM, MD 20706-2327


                         OLUDAMILARE OGUNKILE
                         19201 ARIA COURT
                         BROOKEVILLE, MD 20833


                         OLUDARE AJIBARE
                         6715 KENWOOD AVE
                         BALTIMORE, MD 21237-1817




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3220 of 3613
                         OLUFEMI RAJI
                         3605 CHASEWOOD DR SW, APT 6
                         HUNTSVILLE, AL 35805


                         OLUFISAYO ADEPEGBA
                         3626 A VALLEY TERRACE
                         APT A9
                         BALTIMORE, MD 21244


                         OLUFUMILOLA OLADIPUPO
                         13 GIARD DR APT 11
                         WINDSOR MILL, MD 21244


                         OLUJUWON ADEPEGBA
                         7913 GRANT DRIVE
                         GLENARDEN, MD 20706


                         OLUMIDE OSHODI
                         1408 BROOKVIEW DR APT 62
                         TOLEDO, OH 43615


                         OLUMIDE SARUMI
                         6 PINE RUN CT
                         WINDSOR MILL, MD 21244-1329


                         OLUSEGUN ADEYEMO
                         7207 LYNDSEY WAY
                         ELKRIDGE, MD 21044


                         OLUSEUN AYOKU
                         6705 FURMAN PKWY
                         RIVERDALE, MD 20737


                         OLUSEYI ADIGUN
                         16319 SILVER LANDINGS
                         FENTON, MI 48430


                         OLUSEYI AKINNIBOSUN
                         15100 NEBRASKA LANE
                         BOWIE, MD 20716


                         OLUWABUKOLA AJAYI
                         9702 AVIS CT
                         UPPER MARLBORO, MD 20774-2281




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3221 of 3613
                         Oluwafemi Adepoju
                         15 Bridgeflake Cir.
                         Apt. G
                         Cockeysville, MD 21030-5100


                         OLUWAFEMI ADEPOJU
                         702 SAINT PETERS COURT
                         EDGEWOOD, MD 21040


                         OLUWAFEMI ADEPOJU
                         15 BRIDGELAKE CIR APT G
                         COCKEYSVILLE, MD 21030-5100


                         OLUWAFEMI AKINTOLA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         OLUWAFEMI APEPOJU
                         15 BRIDGELAKE CIR APT G
                         COCKEYSVILLE, MD 21030-5100


                         OLUWAGBEMILEKE ADEWUMI
                         324 STILLWATER ROAD
                         ESSEX, MD 21221


                         OLUWAJUWONLO OWOEYE
                         2 STONEMARK CT
                         APT 9
                         OWINGS MILLS, MD 21117


                         OLUWAKAYODE JASANYA
                         6603 COLLINSDALE RD APT I
                         PARKVILLE, MD 21234-6548


                         OLUWAKOREDE OLUWASUJI
                         31 SPYCE MILL CT
                         RANDALLSTOWN, MD 21133-4337


                         OLUWASEGUN EMENOGU
                         1120 N WESTWOOD AVE APT 3113
                         TOLEDO, OH 43607




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3222 of 3613
                         OLUWASEUN ADENIJI
                         605C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21215


                         OLUWASEUN ONAOLAOP
                         5008 KENILWORTH AVE
                         HYATTSVILLE, MD 20781-2500


                         OLUWASEYI AYODELE
                         1702 MALLARD CT
                         UPPER MARLBORO, MD 20774-7053


                         OLUWASEYI MACONI
                         9709 EVENING PRIMROSE DR.
                         APT 3C
                         LAUREL, MD 20723


                         OLUWASEYI MACONI
                         6389 SMITHY SQUARE APT B
                         GLEN BURNIE, MD 21061


                         OLUWATOBI GBADAMOSI
                         4423 KENTFORD RD
                         OWINGS MILLS, MD 21117-4873


                         OLUWATOBI OLUTIMEHIN
                         707C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         OLUWATOBI OYENIJI
                         2633 NEMO CT
                         BOWIE, MD 20716-1463


                         OLUWATOBI SAMAGBEYI
                         5304F LOCH RAVEN BOULEVARD
                         BALTIMORE, MD 21239


                         OLUWATOBI SAMAGBEYI
                         1171 PELHAM WOOD DRIVE
                         PARKVILLE, MD 21234




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3223 of 3613
                         OLUWATOBILOBA AGBEDE
                         3826 VICTORIA AVENUE
                         BALTIMORE, MD 21244


                         OLUWATOMILAYO ADEWALE
                         6912 WINDSOR MILL RD
                         BALTIMORE, MD 21207-4480


                         OLUWATOMIWA ALADE
                         5221 HARFORD RD
                         BALTIMORE, MD 21214-2622


                         OLUWATOYIN OLATILE
                         468 GREENWOOD AVENUE
                         AKRON, OH 44320


                         OLUYINKA AKINBOBOLA
                         3927 MCDOWELL LN
                         BALTIMORE, MD 21205


                         Olver Knoell
                         6114 Lampton Pond Dr.
                         Hilliard, OH 43026


                         OMAIMA AHMAD
                         4330 CRANBERRY LN
                         SYLVANIA, OH 43560


                         OMAR ABDULMAJEED
                         2220 HIGH STREET APT. 908
                         CUYAHOGA FALLS, OH 44221


                         OMAR ALHARBI
                         3991 LAKE RUN BLVD
                         STOW, OH 44224


                         OMAR BRADFORD-EL
                         10315 LESLIE ST
                         SILVER SPRING, MD 20902-4857


                         OMAR ELNAGGAR
                         7329 CLOVER PARK WAY
                         DUBLIN, OH 43016




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3224 of 3613
                         OMAR FERGUSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         OMAR JALLOH
                         8289 OLYMPUS LANE
                         BLACKLICK, OH 43004


                         OMAR MCDONALD
                         8911 LESAN RD
                         BALTIMORE, MD 21213


                         OMAR OUTAR
                         400 SW 75TH AVE
                         MARGATE, FL 33068


                         OMAR OUTAR
                         872 NW 81ST TERR
                         PLANTATION, FL 33324


                         OMAR PADILLA
                         1255 W 53RD ST APT 104
                         HIALEAH, FL 33012-3010


                         OMAR ROBINSON
                         101A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         OMAR ROBINSON
                         1612 PEBBLE BEACH DR
                         BALTIMORE, MD 21215


                         OMAR SANTIAGON AHUMADA
                         1 CUMBERLAND SQ
                         LEBANON, TN 37087-3408


                         OMARCIA MILLER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Omari Brookes
                         7904 Barbara Ct.
                         Clinton, MD 20735-1250




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3225 of 3613
                         OMEATA HENRY
                         207A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21207


                         OMEGA KING
                         7615 SANTA ROSA WAY DRIVE
                         DALLAS, TX 75241


                         OMEKA GLINTON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         OMER GUNDOGMUS
                         2871 GRAHAM ROAD APT. 9
                         STOW, OH 44224


                         Omni Eye Surgery of NY PC
                         Penthouse 20 E
                         46th St.
                         New York, NY 10017


                         OMOLADE OLA
                         816 MOCKINGBIRD LANE
                         APT 302
                         TOWSON, MD 21286


                         OMOLADE OLA
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         OMOLOLA ANJORIN
                         4407 MARY AVE
                         BALTIMORE, MD 21206-2803


                         OMOSHALEWA OLUKOTUN
                         P.O BOX 574
                         GRAYSON, GA 30017


                         ONELIO ABREU
                         20505 E COUNTRY CLUB DR # PH35
                         AVENTURA, FL 33180-3057




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3226 of 3613
                         ONISAUDA IFA
                         NONE APPLICABLE AVE
                         DALLAS, TX 75227


                         ONOME OROH
                         124 BALDWIN AVE
                         FINDLAY, OH 45840


                         ONOSE DAODU
                         15603 ATLANTIS DRIVE
                         BOWIE, MD 20716


                         ONYA SOLOMON
                         66 OAK ST APT 2F
                         APT 2F
                         PORT CHESTER, NY 10573-6507


                         ONYEKACHI EKEAGWU
                         3320 RICHMOND AVE
                         BALTIMORE, MD 21213-1145


                         ONYELONI IGWULU
                         4122 HANSON OAKS DR.
                         HYATTSVILLE, MD 20784


                         ONYEMA ANUFORO
                         710 KLING ST.
                         AKRON, OH 44311


                         ONYINYE HOGAN
                         4806 BRIGGS CHANEY RD
                         BALTIMORE, MD 21216


                         OPHELIA JACKSON
                         9070 MOONSHINE HOLW APT M
                         LAUREL, MD 20723-1636


                         OPURUICHE IBEKWE
                         P.O. BOX 422
                         OWINGS MILLS, MD 21117


                         ORANE ROBINSON
                         1228 LARCHMONT AVE
                         CAPITOL HEIGHTS, MD 20743




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3227 of 3613
                         ORANGE PARK MEDICAL CTR
                         PO BOX 402369
                         ATLANTA, GA 30384


                         OREL KUPEER
                         2851 NE 183RD STREET
                         #806
                         AVENTURA, FL 33160


                         OREOLUWA OLUYEN
                         6714 HAVENOAK RD APT B3
                         ROSEDALE, MD 21237-4813


                         ORIM GRAVES
                         3 MARIGOLD CT
                         LUMBERTON, NJ 08048-4805


                         ORIM GRAVES
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         ORITSEWUMI POPO
                         13243 WHITEHOLM DR
                         UPPER MARLBORO, MD 20774-1850


                         ORLANDO BORROTO
                         870 NE 4TH PLACE
                         HIALEAH, FL 33010


                         ORLANDO DAVILA
                         14 TWILIGHT DRIVE
                         HUTCHINS, TX 75141


                         Orlando Health
                         Orlando Regional Medical Center
                         3090 Caruso Ct., Ste. 20
                         Orlando, FL 32808


                         Orlando Health Physician Group
                         4401 S Orange Ave., Ste. 113
                         Orlando, FL 32806


                         Orlando Health UF Health
                         22 W Underwood St., 4th Floor
                         Orlando, FL 32806



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3228 of 3613
                         ORLANDO RODRIGUEZ
                         2654 SW 29TH CT
                         MIAMI, FL 33133


                         Ortho FL, LLC
                         1601 Clint Moore Rd. #125
                         Boca Raton, FL 33487


                         ORTHO FL, LLC
                         PO BOX 978766
                         FORT LAUDERDALE, FL 33308


                         ORTHOPAEDIC ASSOC OF SOUTH BRO
                         4700 Sheridan St., Suite H
                         HOLLYWOOD, FL 33021


                         Orthopaedic Associates USA
                         350 N Pine Island Rd., Suite 200
                         Fort Lauderdale, FL 33324


                         Orthopaedic Center of South Florida
                         600 S Pine Island Rd., Suite 300
                         Fort Lauderdale, FL 33324


                         Orthopedic and Neurological Consult
                         1313 Olentangy River Rd.
                         Columbus, OH 43212


                         Orthopedic Assoc of South Broward P
                         1 SW 129th Ave., Suite 401
                         Hollywood, FL 33028


                         Orthopedic One, Inc.
                         700 Cherry St.
                         Sunbury, OH 43074


                         ORTIS YANKEY
                         1106 CUMBERLAND DRIVE
                         AKRON, OH 44306


                         OSAMA BADR
                         5045 W SY VANIA
                         TOLEDO, OH 43623




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3229 of 3613
                         OSAMAH ALHARBI
                         1293 HUNTERS LAKE DR E
                         CUYAHOGA FALLS, OH 44221


                         OSAMAH BARRI
                         185 CURRIE HALL PKWY
                         KENT, OH 44240


                         OSATO AIBANGBEE
                         710 KLING STREET
                         AKRON, OH 44311


                         OSBERT SMALL
                         10840 NW 24TH ST
                         CORAL SPRINGS, FL 33065


                         OSBOURNE CHENJERAI
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         Oscar de Etoulem
                         525 Edgewood St NE
                         Apt. 6
                         Washington, DC 20017


                         OSCAR DE LA ROSA
                         765 W 76 STR
                         HIALEAH, FL 33014


                         OSCAR MENDEZ
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         OSCAR RODRIGUEZ
                         576 NW 159TH LANE
                         PEMBROKE PINES, FL 33028


                         OSCAR RORIGUEZ
                         576 NW 159TH LANE
                         PEMBROKE PINES, FL 33028


                         OSEGHALE OKOJIE
                         4 CYPRESS GROVE CT
                         OWINGS MILLS, MD 21117-6703




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3230 of 3613
                         OSEH ENOSIN
                         5408 OMAHA AVE
                         BALTIMORE, MD 21206


                         OSHAN DONEGAL
                         11600 CITRINE COURT
                         GLENN DALE, MD 20769


                         OSHAN DONEGAL
                         428 UNION AVENUE
                         MOUNT VERNON, NY 10550


                         OSHAYNE WHITTINGHAM
                         306A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21229


                         OSHAYNE WHITTINGHAM
                         306A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         OSHO KONDAVEETI
                         77 FIR HILL TOWERS, APT 2B5
                         AKRON, OH 44304


                         OSMAN TURAY
                         7985 18TH AVENUE
                         HYATTSVILLE, MD 20783


                         OSVALDO ORTEGA
                         14618 SW 142 CT
                         MIAMI, FL 33186


                         OSVALDO RODRIGUEZ
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         OTHMAN ALHINDI
                         1216 SUNBURY ROAD
                         COLUMBUS, OH 43219


                         Ouellette Group Physicians
                         3150 SW 38th Ave. #600
                         Miami, FL 33146



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3231 of 3613
                         OUIDA SHAW
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         OULI FU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         OUMOU DIALLO
                         7104 IVERSON CT
                         BALTIMORE, MD 21244


                         OUMOU MARKE
                         525 N ARMISTEAD ST APT 302
                         ALEXANDRIA, VA 22312-2894


                         OUSMANE DAILLO
                         APARTMENT A
                         3811 FALLING RIVER REACH
                         PORTSMOUTH, VA 23703


                         OWEN HURST
                         2005 RUSTIC TRAIL
                         MOGADORE, OH 44260


                         OWEN JOHNSON
                         1402 BRADNER ROAD
                         TOLEDO, OH 43619


                         OWEN SCHAEFER
                         745 CREEKVIEW DR
                         EASTLAKE, OH 44095


                         OWOLABI IKUEJAMOYE
                         593, BROWN STREET
                         AKRON, OH 44311


                         OWUSUA YAMOAH
                         2801 W BANCROFT MS513
                         TOLEDO, OH 43606


                         OYARE OKO
                         1171 PELHAM WOOD RD
                         BALTIMORE, MD 21234



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3232 of 3613
                         OYINTARIKEYE OSUOBENI
                         5095 LAHINCH COURT
                         WESTERVILLE, OH 43081


                         OYUN BYAMBAJAV
                         421, SUMNER STREET
                         AKRON, OH 44304


                         OYUN BYAMBAJAV
                         2581 CHAMBERLAIN RD, APT 27
                         FAIRLAWN, OH 44333


                         PA Dept. of Revenue
                         PO Box 280404
                         Harrisburg, PA 17128-0404


                         PAANII ROBERTSON-LARYEA
                         393 SUMNER ST.
                         APT 2-318A
                         AKRON, OH 44304


                         PAANII ROBERTSON-LARYEA
                         1935 SPRINGSIDE CIRCLE.
                         STREETSBORO, OH 44241


                         PABLINA KAMARA
                         2825B FOREST RUN DR
                         DISTRICT HEIGHTS, MD 20747-3241


                         PABLO AGUILAR
                         2020 MARTIN LUTHER KING BOULEVARD 9G
                         PALESTINE, TX 75803


                         PABLO AGUIRRE
                         2020 MARTIN LUTHER KING BLVD
                         9G
                         PALESTINE, TX 75803


                         PABLO ARRIOLA
                         8654 SW 154TH CIRCLE PL.
                         MIAMI, FL 33193


                         PABLO DELGADO
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3233 of 3613
                         PABLO GIL MARTINEZ
                         16401 NW 37TH AVE
                         CASCIA 217
                         MIAMI GARDENS, FL 33054


                         PABLO GIL MARTINEZ
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         PABLO GONZALEZ
                         3109 HARVIEW AVE
                         BALTIMORE, MD 21234-7137


                         PABLO SEPULVEDA-MEDIA
                         77 FIR HILL STREET
                         APARTMENT # 3C9
                         AKRON, OH 44304


                         PABLO SPEULVEDA-MEDINA
                         77 FIR HILL STREET
                         APARTMENT # 3C9
                         AKRON, OH 44304


                         PABODA VIDUNETH BERUWAWELA PATHIRANAGE
                         389 SHERMAN STREET
                         APT 101
                         AKRON, OH 44311


                         PADAM ACHARYA
                         1109 BROOK VIEW DRIVE, APT# 23
                         TOLEDO, OH 43615


                         PADER HER
                         6422 LERNER WAY
                         LANSING, MI 48911


                         PAIGE BRUDER
                         4262 OXFORD DR
                         BRUNSWICK, OH 44212


                         PAIGE DEARSMAN
                         1125 BIRCH AVE
                         MAUMEE, OH 43537




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3234 of 3613
                         Paige Harvey
                         3110 Barcroft Dr.
                         Upper Marlboro, MD 20774


                         PAIGE HARVEY
                         3110 BARCROFT DRIVE
                         SPRINGDALE, MD 20774


                         PAIGE LEWIS
                         10700 ROBERT LANE
                         CHAGRIN FALLS, OH 44023


                         PAIGE NICHOLS
                         1110 HAWTHORNE AVENUE
                         LORAIN, OH 44052


                         PAIGE PENDER
                         4323 CHAPLIN ST SE
                         BALTIMORE, MD 21216


                         PAIGE PENDER
                         4323 CHAPLIN ST SE
                         WASHINGTON, DC 20019


                         PAIGE REESE
                         6200 STATE RD
                         WADSWORTH, OH 44281


                         PAIGE SNYDER
                         5710 WATERVILLE SWANTON RD
                         SWANTON, OH 43558


                         PAISHA STOREY
                         8784 PARK LANE, APT 2050
                         DALLAS, TX 75231


                         PAITYN NICOLOSI
                         2784 LAKEVIEW AVENUE
                         ROCKY RIVER, OH 44116


                         PAKEDRA MCCOY
                         2739 BRIDAL WREATH LANE
                         DALLAS, TX 75233




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3235 of 3613
                         PALGUNA THALLA
                         3530 DORR ST
                         TOLEDO, OH 43607


                         Palm Beach Cardiology Center
                         3365 Burns Rd.
                         Palm Beach Gardens, FL 33410


                         Palm Beach Gardens Medical Center
                         3360 Burns Rd.
                         Palm Beach Gardens, FL 33410


                         Palm Beach Physicians Group, Inc.
                         460 N Congress Ave.
                         West Palm Beach, FL 33407


                         PALM SPRINGS ANESTHESIA SERV P
                         1150 N Indian Canyon Drive
                         Palm Desert, CA 92261


                         Palm West Internist PA
                         13005 Southern Blvd., Ste. 241
                         Loxahatchee, FL 33470


                         Palmetto General Hospital
                         2001 W 68th St.
                         Hialeah, FL 33016


                         Palms Wellington Surgical
                         460 FL-7 #100
                         West Palm Beach, FL 33411


                         PALOMA MARRERO MUNOZ
                         329 POWER STREET
                         AKRON, OH 44311


                         PALOMA PIETTE
                         1184 SEMINARY AVENUE
                         SAINT PAUL, MN 55104


                         PAMELA CATES
                         2202 ROUND RD APT B4
                         BALTIMORE, MD 21225




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3236 of 3613
                         PAMELA JOHNSON
                         702 NORTH WOODINGTON RD
                         BALTIMORE, MD 21216


                         PAMELA PRICE
                         114 DUVAL LANE
                         T4
                         GAITHERSBURG, MD 20877


                         Pankil J. Vora, MD
                         762 Eastland Ave. #1
                         Akron, OH 44305


                         PAOLA PISANA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         PAOLO BENEDICT INOCENCION
                         441 ROGERS FORD LN
                         PIKESVILLE, MD 21208


                         PAOLO DI TANNO, JR.
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Paragon Contracting Services, LLC
                         14050 NW 14th St.
                         Suite 190
                         Fort Lauderdale, FL 33323


                         PARIS CARTER
                         13408 CHAPLESIDE AVENUE
                         CLEVELAND, OH 44120


                         PARIS HOLMES
                         502C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         PARIS ROPER
                         20232 NW 39 COURT
                         CAROL CITY, FL 33056




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3237 of 3613
                         PARIS THOMPSON
                         5399 STARBOARD STREET
                         UNIT 101
                         ORLANDO, FL 32814


                         PARIS THOMPSON
                         1129 PELHAM WOOD ROAD
                         PARKVILLE, MD 21234


                         PARIS THOMPSON
                         342 PECAN GROVE
                         ORANGE PARK, FL 32073


                         PARISA ESKANDARI
                         4143 DUNKIRK RD
                         OTTAWA HILLS, OH 43606


                         PARK AVENUE DERMATOLOGY PA
                         PO BOX 160295
                         JACKSONVILLE, FL 32238


                         PARKER BISEK
                         616 BUCKSHIRE GLN
                         FLORENCE, KY 41042


                         PARKER CARMICHAEL
                         3532 TRIWAY LANE
                         WOOSTER, OH 44691


                         PARKER EMERINE
                         86 COLUMBIA STREET
                         NEWARK, OH 43055


                         PARKER EMERINE
                         1781 COUNTY ROAD 128 SE
                         JUNCTION CITY, OH 43748


                         PARKER SANDVICK
                         9905 PEBBLE BEACH COVE
                         AURORA, OH 44202


                         PARRIS CURREN
                         433 L. THOMPSON ST
                         CEDAR HILL, TX 75104




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3238 of 3613
                         PARRIS FIELDS
                         6242 SCOTT AVE N
                         BROOKLYN CENTER, MN 55428


                         PARRIS FIELDS
                         3339 THOMAS AVE N
                         MINNEAPOLIS, MN 55412


                         PARTH PATEL
                         7157 QUAIL LAKES DR
                         HOLLAND, OH 43528


                         PARTH PATEL
                         7563 PEAR TREE LN
                         SYLVANIA, OH 43560


                         Partners Physician Group
                         4125 Medina Rd.
                         Akron, OH 44333


                         PASCAL FRAIRE
                         1220 W ALBION AVE
                         CHICAGO, IL 60626-4714


                         PASHA JOHNSON-RIVERS
                         3346 EDGEBROOK DR
                         DUBLIN, OH 43017-1678


                         PASHA JOHSON-RIVERS
                         1761 CLIFTON AVE APT 1
                         COLUMBUS, OH 43203


                         Path Advantage Associated
                         5327 N Central Expy #300
                         Dallas, TX 75205


                         Pathologists Bio-Med
                         3600 Gaston Ave. #261
                         Dallas, TX 75246


                         Pathology Assoc of S Miami
                         6200 SW 73rd St.
                         Miami, FL 33143




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3239 of 3613
                         PATHOLOGY ASSOC OF S MIAMI
                         PO BOX 198523
                         MIAMI, FL 33152


                         Pathology Consultants of S Broward
                         3501 Jonson St.
                         Hollywood, FL 33021


                         Pathology Laboratories, Inc.
                         1946 North 13th St., Suite 301
                         Toledo, OH 43604


                         Pathology Sciences Medical Group
                         600 GResham Dr.
                         Norfolk, VA 23507


                         Patient First Battlefield
                         705 N Battlefield Blvd.
                         Chesapeake, VA 23320


                         Patient First Newton
                         332 Newton Rd.
                         Virginia Beach, VA 23462


                         Patient First Richmond Medical
                         12 N Thompson St.
                         Richmond, VA 23221


                         PATIQUA ROLLE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Patou Kouka
                         2113 Dundalk Ave
                         Dundalk, MD 21222


                         PATREICE DAVIS
                         507C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         PATRIA BARR-FORRESTER
                         334 E. TWENTY FIRST ST E
                         RANDALLSTOWN, MD 21133




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3240 of 3613
                         PATRIA HENRY
                         605 NW 177TH STREET
                         APT. 219
                         MIAMI, FL 33169


                         PATRICE SHELTON
                         4001 BARRINGTON RD
                         APT 2
                         BALTIMORE, MD 21207


                         PATRICE WALKER
                         6107 61ST WAY
                         WEST PALM BEACH, FL 33409


                         PATRICIA AGENDIA
                         10000 TREETOP LN
                         LANHAM, MD 20706-2117


                         PATRICIA ALBERT
                         508A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         PATRICIA BARRETO
                         8305 WOODS EDGE
                         WHITELAKE, MI 48386


                         PATRICIA BARRETTO
                         8305 WOODS EDGE
                         WHITELAKE, MI 48386


                         Patricia Birkhimer
                         9180 NS 40th St.
                         Pompano Beach, FL 33065


                         PATRICIA BLANCO
                         11446 SW 73RD TER
                         MIAMI, FL 33173-2692


                         PATRICIA BLOOM
                         2216 CAPE ARBOR DRIVE
                         VIRGINIA BEACH, VA 23451




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3241 of 3613
                         PATRICIA BROWN
                         3330 DOLFIELD AVE
                         BALTIMORE, MD 21215


                         PATRICIA BROWN
                         3330 DOLFIELD AVE
                         BALTIMORE, MD 21207


                         PATRICIA FISK
                         11697 PECKHAM
                         PO BOX 654
                         HIRAM, OH 44232


                         PATRICIA GATTI
                         230 PINEHURST TRACE DR.
                         PINEHURST, NC 28374


                         PATRICIA JOHNSON
                         1217 E.BELVEDERE AVE
                         BALTIMORE, MD 21239


                         PATRICIA MORENO
                         350 S MIAMI AVE
                         APT 2603
                         MIAMI, FL 33130


                         PATRICIA ORTEGA TRINCADO
                         503 VINE STREET, 101
                         AKRON, OH 44304


                         PATRICIA ORTEGA TRINCADO
                         505 VINE STREET, 306
                         AKRON, OH 44304


                         PATRICIA PENA
                         1121 FAIRLAKE TRACE
                         APT 2409
                         WESTON, FL 33326


                         PATRICIA SAENZ
                         513 BRYNHAVEN DR
                         OREGON, OH 43616




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3242 of 3613
                         PATRICIA SORIA
                         606B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         PATRICIJA GEGZNAITE
                         16950 N BAY ROAD, APT # 1003
                         SUNNY ISLES BEACH, FL 33160


                         PATRICIO VEGA-CRESPO
                         17121 GREENBAY AVENUE
                         LANSING, IL 60438


                         Patrick C Ikejiofor
                         125 Hanover St.
                         Aberdeen, MD 21001


                         PATRICK C IKEJIOFOR
                         343 MCCANN STREET
                         EDGEWOOD, MD 21040


                         PATRICK ENRIGHT
                         3078 DESCENT COURT
                         HILLIARD, OH 43026


                         PATRICK FLANAGAN
                         21887 WOODFIELD TRL
                         STRONGSVILLE, OH 44149


                         PATRICK GARROD
                         1121 MYRTLE AVENUE
                         ASHTABULA, OH 44004


                         PATRICK KEEGAN
                         61393 HIGHWAY 1091
                         SLIDELL, LA 70458


                         PATRICK KIMBALL
                         361 ASHLAND AVE
                         PITTSBURGH, PA 15228


                         PATRICK MCGRADY
                         3303 OAKWAY DR
                         TOLEDO, OH 43614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3243 of 3613
                         PATRICK MCINTOSH
                         16121 E. BUNCHE PARK DR.
                         MIAMI, FL 33054


                         PATRICK MUNGAI
                         453 N MAIN STREET
                         COLUMBIANA, OH 44408


                         PATRICK NEGRI
                         4201 LOWELL DR
                         PIKESVILLE, MD 21208-6028


                         PATRICK PERSINGER
                         550 FAIRCHILD AVENUE
                         KENT, OH 44240


                         PATRICK PRESINGER
                         550 FAIRCHILD AVENUE
                         KENT, OH 44240


                         PATRICK ROSS
                         5501 N. SYCAMORE ST
                         BURTON, MI 48509


                         PATRICK SIMMS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         PATRICK.C IKEJIOFOR
                         125 HANOVER STREET
                         ABERDEEN, MD 21001


                         PATRISHA MONDAY
                         123 LINCOLN AVE
                         MONROE, MI 48162


                         PATUEL HART
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         PAU ELANA HUGUET
                         491 SUMNER STREET
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3244 of 3613
                         PAUL BONEZZI
                         2610 KELLOGG RD
                         HINCKLEY, OH 44233


                         PAUL BREINZ
                         370 FAIRVIEW AVENUE
                         CANFIELD, OH 44406


                         PAUL BRUNNER
                         742 BRIGHTON AVE.
                         TOLEDO, OH 43609


                         PAUL COMEAU
                         1645 YELLOWHEART WAY
                         HOLLYWOOD, FL 33019


                         PAUL EKWAM
                         7603 DAYTONA STREET NW
                         MASSILLION, OH 44325


                         Paul F. Rockley, MD PA
                         17101 NE 19th Ave., Ste. 101
                         Miami, FL 33181


                         PAUL GLEASON
                         4129 SO. MEADOWS RD. APT 2024
                         SANTA FE, NM 87507


                         PAUL HAYES
                         621 CURRIE HILL ST
                         FORT WAYNE, IN 46804


                         PAUL HERNANDEZ
                         70 EAST 54TH STREET
                         HIALEAH, FL 33013


                         PAUL JELLINGER MD MACE
                         3107 Stirling Rd Ste 300
                         FORT LAUDERDALE, FL 33312


                         PAUL MUEHLEISEN
                         1320 MAPLEGROVE CIRCLE
                         LAS VEGAS, NV 89108




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3245 of 3613
                         PAUL MURAGE
                         522 E BUCHTEL AVENUE
                         AKRON, OH 44304


                         PAUL MYNARD
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         PAUL ORTIZ
                         925 13TH STREET SE
                         MASSILLON, OH 44646


                         Paul Quinn University
                         Attn: Bruce Brinson, CFO
                         3837 Simpson Stuart Rd.
                         Dallas, TX 75241


                         PAUL SCHOENBERGER
                         2950 NE 188TH ST
                         APT 330
                         AVENTURA, FL 33180


                         PAUL STEWART
                         8074 GATE PARKWAY W APT 5115
                         JACKSONVILLE, FL 32216-1625


                         PAUL SUSO
                         12417 HOLLOW RIDGE ROAD
                         DOYLESTOWN, OH 44230


                         PAUL VANDEN BORECK
                         2952 LITCHFIELD ROAD
                         CLEVELAND, OH 44120


                         PAULA CLAVIJO GIL
                         1140 NW 111TH ST
                         MIAMI, FL 33168-6044


                         PAULA GARCIA ESTRELLA
                         290 VINE ST - SPICER HALL
                         ROOM 206
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3246 of 3613
                         PAULA GARCIA ESTRELLA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         PAULA JOHNS
                         1036 GLENWOOD STATION LN
                         CHARLOTTESVILLE, VA 22901


                         PAULA RAPHAEL
                         5961 W PARKER RD
                         PLANO, TX 75093


                         PAULA RAPHAEL
                         440 COIT ROAD, APT. 12305
                         PLANO, TX 75075


                         Paulding County Hosp Phys Serv
                         1035 W Wayne St.
                         Paulding, OH 45879


                         PAULE'-ELIZABETH JACKSON
                         14400 TYLER ST
                         MIAMI, FL 33176


                         Paulette Penning
                         1059 Golden Cane Dr.
                         Fort Lauderdale, FL 33327


                         PAULETTE WHITTER
                         435 NE 210 CIR TER APT 103
                         MIAMI, FL 33179


                         PAULIN YANNICK MBIAKEU GNUEAMBA
                         8608 BRAMBLE LANE, APT 203
                         RANDALLSTOWN, MD 21133


                         PAULINA NOGAJ
                         329 POWER ST
                         AKRON, OH 44311


                         PAULINA NOGAJ
                         185 E MILL ST
                         SPICER HALL
                         AKRON, OH 44325



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3247 of 3613
                         PAULINE LEWIS
                         4029 SW 22 STREET
                         HOLLYWOOD, FL 33020


                         PAULINE SIMS
                         1681 INDIANA AVE
                         TOLEDO, OH 43607


                         PAULLA TAYLOR
                         2359 OAK ST. #4
                         JACKSONVILLE, FL 32204


                         PAULO SPROVIERI
                         244 W CENTER ST
                         AKRON, OH 44302


                         PAVAN KUMAR BATCHU
                         77 FIR HILL, APT # 9B11
                         AKRON, OH 44304


                         Pax Medical Associates, Inc.
                         1655 W Market St. L
                         Akron, OH 44313


                         Paxton Prather
                         6868 Princeton Rd.
                         Middletown, OH 45044


                         PAYAM ASBAN
                         14 RAMBLING OAKS WAY, APT.F
                         CATONSVILLE, MD 21228


                         PAYTON CADET
                         15897 NW 4TH CT.
                         HOLLYWOOD, FL 33028


                         PAYTON TILLOTSON
                         409 MORNINGSTAR DRIVE
                         HUTCHINS, TX 75141


                         PAYTON TUCKER
                         1025 FARMVIEW DR
                         WATERVILLE, OH 43566




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3248 of 3613
                         PBDP INC
                         273 Swinnerton St.
                         Staten Island, NY 10307


                         PCPHWD/Sheridan Office
                         3700 Washington St., Suite 203
                         Hollywood, FL 33021


                         PEACHES HOLMES
                         2336 WEST 8 STREET APT 4G
                         BROOKLYN NY, NY 11223


                         PEARLIE MANLEY
                         5611 HILLTOP AVENUE
                         BALTIMORE, MD 21206


                         Pediatric Associates, PA
                         400 N. Hiatus Rd., Suite 105
                         Hollywood, FL 33026


                         Pediatric Specialists of America
                         3100 SW 62nd Ave.
                         Miami, FL 33155


                         Pediatricare Associates, LLC
                         7629 Kings Pointe Rd.
                         Toledo, OH 43617


                         Pediatrix Medical Group
                         1301 Concord Terrace
                         Fort Lauderdale, FL 33323


                         PEDRO MARTIN
                         5817 WESLEYAN DR
                         BOX A30
                         VIRGINIA BEACH, VA 23455


                         PEDRO MOREIRA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         PEDRO SILVA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3249 of 3613
                         PEGGY ROOKE
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         PEI-ZHEN JIAN
                         2970 RAINBOW LANE
                         RICHFIELD, OH 44286


                         PEI-ZHEN JIAN
                         1819 BEACON HILL CIRCLE
                         APT. 22
                         CUYAHOGA FALLS, OH 44221


                         PEIJING YUE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         PEIRU CHEN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         PEIRU CHEN
                         77 FIRHILL STREET
                         APT 10A1
                         AKRON, OH 44304


                         PELAGIA SIZIBA
                         2320 AIRPORT DRIVE
                         DOMINICAN SISTERS OF PEACE
                         COLUMBUS, OH 43219-2059


                         Pembroke Pines MRI, Inc.
                         dba DPI of Pembroke Pines
                         10950 Pines Blvd.
                         Hollywood, FL 33026


                         Pembroke Pink Imaging, LLC
                         15735 Pines Blvd.
                         Hollywood, FL 33027


                         PENELOPE BALCKWELL
                         70 P ST. S.W. APT.31
                         WASHINGTON, DC 20024




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3250 of 3613
                         PENG ZHANG
                         1023 ELYSIAN AVE
                         TOLEDO, OH 43607


                         PERCY BURT
                         100 GREYSTONE COURT
                         APARTMENT 102
                         FREDERICKSBURG, VA 22401


                         PERFORMANCE NEUROPSYCHOLOGY PL
                         7460 Warren Parkway, Suite 100
                         FRISCO, TX 75034


                         PERLA FELIZ
                         4541 NW 178TH STREET
                         MIAMI GARDENS, FL 33055


                         PERNONER FOULKES
                         10261 CEDRONA STREET SW
                         LAKEWOOD, WA 98498


                         PERONTAY FAWKES
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         PERRIN KILEEN
                         7954 FALLS CREEK MAIN
                         DURANGO, CO 81301-6968


                         PERSIA RENSFORD
                         8510 FLOWER AVE
                         TAKOMA PARK, MD 20912


                         Personal Eyecare
                         8254 Mayberry Square N
                         Sylvania, OH 43560


                         PETER ANDOH
                         246 5TH AVE
                         BALTIMORE, MD 21227


                         PETER BRITO
                         10864 SW 6 STR., APT. 1
                         MIAMI, FL 33174




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3251 of 3613
                         PETER DEFILIPPO
                         1277 WILDWOOD DR
                         WOOSTER, OH 44691


                         PETER EVANOFF
                         11150 WEST PINE LAKE ROAD
                         SALEM, OH 44460


                         PETER FREDMAN
                         2848 ALISDALE DR APT 103
                         TOLEDO, OH 43606


                         PETER GABRIEL
                         251 NW 83 STREET
                         EL PORTAL, FL 33150


                         PETER GAITANOS
                         1558 EAGLE WATCH ST. NE
                         CANTON, OH 44721


                         PETER KELLY
                         3925 RIVEREDGE ROAD
                         CLEVELAND, OH 44111


                         PETER M JAMIESON MD
                         1W201
                         PALM SPRINGS, CA 92262


                         PETER MENSAH
                         6715 GARVEY RD
                         ROSEDALE, MD 21237


                         PETER NGUYEN
                         5405 HEATHERDOWNS BLVD
                         TOLEDO, OH 43614


                         PETER OREJUELA
                         366 SW 18TH RD
                         MIAMI, FL 33129


                         PETER ROTTA
                         5393 FISHER ISLAND RD.
                         MIAMI BEACH, FL 33109




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3252 of 3613
                         PETER SLATTERY
                         3853 BAIRD ROAD
                         STOW, OH 44224


                         PETER SULLIVAN
                         612 REVERE DRIVE
                         BAY VILLAGE, OH 44140


                         PETRA DOMENIGHINI
                         401 SOUTH MAIN STREET APT 417
                         AKRON, OH 44311


                         PETRINA THOMAS
                         2306 HALCYON AVE
                         RANDALLSTOWN, MD 21133


                         PETROS TESFAMARIAM TEKESTE
                         511 KLING STREET
                         AKRON, OH 44308


                         PETROS TESFAMARIAM TEKESTE
                         80 E EXCHANGE ST
                         PO BOX 427B
                         AKRON, OH 44308


                         PEYMANEH ETTEKALI
                         10301 SUNNYLAKE PL APT H
                         COCKEYSVILLE, MD 21030-5328


                         PEYTON COFFMAN
                         208 GRANT ST
                         GRAND BLANC, MI 48439


                         PHELIPE DE SOUSA
                         4700 COYLE RD. APT# 404
                         OWINGS MILLS, MD 21117


                         PHILIP FORTMAN
                         8745 SW 161ST
                         MIAMI, FL 33157


                         PHILIP FORTMAN
                         3301 COLLEGE AVENUE
                         FORT LAUDERDALE, FL 33314




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3253 of 3613
                         PHILIP HALL
                         10 CYPRESS GROVE CT
                         OWINGS MILLS, MD 21117-6703


                         PHILIP HOANG
                         17493 W HILTON AVENUE
                         GOODYEAR, AZ 85338


                         PHILIP SAUNDERS
                         2440 NW 100 ST
                         MIAMI, FL 33147


                         PHILIP YOUNG
                         10018 BAYWOOD WAY
                         RANCHO CUCAMONGA, CA 91737


                         PHILIPPE FABRICE NGADEU NZOMBET
                         3803 WABASH AVE APT 1D
                         BALTIMORE, MD 21215-8302


                         PHILLIP DEMOTT
                         401 PENNSYLVANIA AVE
                         SEAFORD, DE 19973


                         PHILLIP JAGERS
                         33865 COUNTRY VIEW LN
                         SOLON, OH 44139


                         PHILLIP KELLY
                         5801 EMPIRE MILLS RUN
                         CANAL WINCHESTER, OH 43110


                         PHILLIP LOUIS
                         835 NW 12TH ST
                         HOMESTEAD, FL 33034


                         PHILLIP MOORE
                         11817 MORTIMER AVENUE
                         CLEVELAND, OH 44111


                         PHILORIA RICHEMOND
                         575 NE 143RD ST
                         APT #307
                         NORTH MIAMI, FL 33161




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3254 of 3613
                         Phoenix Ed Med of Broward, LLC
                         200 NW 7th Ave.
                         Fort Lauderdale, FL 33311


                         PHONIECA TOWNSEL
                         914 POTOMAC DRIVE
                         LANCASTER, TX 75134


                         PHT Jackson North Medical
                         1611 NW 12th Ave.
                         Miami, FL 33136


                         PHUONG TRAN
                         3045 RESIDENCE DR
                         TOLEDO, OH 43606


                         PHUONG TRAN
                         1730 W ROCKET DR
                         INTERNATIONAL HOUSE
                         3117B
                         TOLEDO, OH 43606


                         PHYLICIA ADDERLEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         PHYSICAL THERAPY
                         2259 NW 167th St
                         MIAMI GARDENS, FL 33014


                         Physician Associates of Brow
                         10000 Stirling Rd.
                         Hollywood, FL 33024


                         Physician Practices of MSMC
                         4300 Alton Rd. #360
                         Miami Beach, FL 33140


                         Physicians and Surgeons Ambula
                         520 S Main St.
                         Akron, OH 44311


                         Physicians Emergency Services
                         6847 N Chestnut St.
                         Ravenna, OH 44266



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3255 of 3613
                         Physicians Group Services PA
                         3839 County Rd.
                         Middleburg, FL 32068


                         PHYSICIANS PRIMARY CARE OF SW
                         13721 Cypress Terrace Cir.
                         FORT MYERS, FL 33907


                         PIA VENEGAS
                         1428 W 44 ST
                         HIALEAH, FL 33012


                         Pianhong Han
                         800 Sea Spray Ln
                         Apt. 104
                         San Mateo, CA 94404


                         PIANHONG HAN
                         1120 N WESTWOOD AVE APT 6105
                         TOLEDO, OH 43607


                         PIERRA HEARD
                         20230 MAJOR DRIVE
                         EUCLID, OH 44117


                         PILJAE JOO
                         1239 HUNTERS LAKE DRIVE EAST
                         CUYAHOGA FALLS, OH 44221


                         PILL CLUB MEDICAL GROUP INC
                         133 ARCH ST, STE 7
                         REDWOOD CITY, CA 94062


                         Pinehurst Family Care Center PA
                         8 Regional Circle
                         Pinehurst, NC 28374


                         Pinehurst Surgical Clinic PA
                         8 Regional Cir.
                         Pinehurst, NC 28374


                         Pines Radiology
                         9050 Pines Blvd. #170
                         Hollywood, FL 33024




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3256 of 3613
                         Pioneer Physicians Network, Inc.
                         3515 Pines Blvd. #170
                         Uniontown, OH 44685


                         PIYAPONG PATTANAPANISHSAWAT
                         928 RUSSELL AVE
                         AKRON, OH 44307


                         Planned Parenthood of Greater
                         138 E Main St.
                         Kent, OH 44240


                         Planned Parenthood on NNE
                         784 Hercules Dr., Suite 110
                         Colchester, VT 05446


                         PLANTATION EYE ASSOCIATES
                         1776 N PINE ISLAND ROAD
                         PLANTATION, FL 33322


                         Plantation General Hospital
                         401 NW 42nd Ave.
                         Fort Lauderdale, FL 33317


                         Plantation Open MRI, LLC
                         4373 W Sunrise Blvd.
                         Fort Lauderdale, FL 33317


                         Plastic Surgery Consultants
                         1220 Blanding St.
                         Columbia, SC 29201


                         PLAXCEDES MURAWO
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         PO YUN CHEN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         POL HERNANDEZ ROSIUS
                         290 VINE ST
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3257 of 3613
                         POLLY PETERSON
                         PO BOX 1347
                         BOWLING GREEN, OH 43402


                         PONTCHARTRAIN MEDICAL GROUP
                         2014 W PINHOOK RD
                         SUITE 301
                         Lafayette, LA 70508


                         Port Charlotte HMA, LLC
                         2500 Harbor Blvd.
                         Port Charlotte, FL 33952


                         PRABUDDHA MADUSANKA
                         389 SHERMAN STREET APT 202
                         AKRON, OH 44311


                         PRADIP SHAHI THAKURI
                         634 E BUCHTEL AVE, APT# 306
                         AKRON, OH 44304


                         PRAJAKATTA MULAY
                         195 WHEELER STREET APARTMENT 203
                         AKRON, OH 44304


                         PRAKASH KHADKA
                         3414 DORR ST APT 327
                         TOLEDO, OH 43607


                         PRAKASH THAPA
                         3414 DORR ST APT 428
                         TOLEDO, OH 43607


                         PRAKASH UPRETY
                         3907 AIRPORT HWYAPT 36
                         TOLEDO, OH 43615


                         PRAMILA PAUDYAL
                         1800 RHODES ROAD
                         APT 118 COLLEGE TOWERS
                         KENT, OH 44240




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3258 of 3613
                         PRASANNA CHAITANYA GADEPALLI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         55 FIR HILL APT 3B2
                         AKRON, OH 44325-3101


                         PRASANT GURUNG
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         PRATELLE MATHEWS
                         3226 EAST 119TH STREET
                         CLEVELAND, OH 44120


                         Prcision Orthopaedic Specialists
                         150 Seventh Ave.
                         Ste. 200
                         Chardon, OH 44024-2909


                         PRECIOUS MACHEKA
                         1104 LORING ROAD APT. B
                         HARARE
                         COLUMBUS, OH 43224


                         PRECIOUS SORRELL
                         7958 S BISHOP ST APT 1
                         CHICAGO, IL 60620


                         PRECIOUS STARR
                         173 E 57TH ST
                         LONG BEACH, CA 90805


                         PRECIOUS UDOFE
                         701A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         PRECIOUS WHITLEY
                         2029 PAILET AVENUE
                         HARVEY, LA 70058


                         PRECIOUS WILLIAMS
                         3035 S W 129 WAY
                         MIRAMAR, FL 33027




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3259 of 3613
                         Precision Dermatology and Skin Surg
                         1550 Riverside Ave., Suite A
                         Jacksonville, FL 32204


                         Precision Orthopaedic Specialists
                         150 - 7th Ave. Ste. 200
                         Chardon, OH 44024


                         PREETI RAO
                         2115 TIMBER CREEK DR APT D
                         TOLEDO, OH 43615


                         Premier Gynecology, Inc.
                         4256 Fulton Dr. NW
                         Canton, OH 44718


                         Premier Health Associates, LLC
                         123 Newton Sparta Rd.
                         Newton, NJ 07860


                         Premier Integrated Medical As
                         540 Lincoln Park Blvd.
                         Dayton, OH 45429


                         PRERNA AISHW NARAYANAN
                         180 E. EXCHANGE ST. APT 449C
                         AKRON, OH 44309


                         PRERNA AISHWARYA NARAYANAN
                         77 FIRHILL TOWERS
                         APT 2B8
                         AKRON, OH 44304


                         PRERNA MESHRAM
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Presbyterian Healthcare
                         The Cooper Center
                         9521 San Mateo Blvd. NE
                         Albuquerque, NM 87113




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3260 of 3613
                         Presbyterian Lab
                         The Cooper Center
                         9521 San Mateo Blvd NE
                         Albuquerque, NM 87113


                         Presbyterian Physician Billing
                         The Cooper Center
                         9521 San Mateo Blvd. NE
                         Albuquerque, NM 87113


                         Presgar Imaging of CMI North
                         1860 NE Miami Gardens Dr.
                         Miami, FL 33179


                         PRESTON FILLMAN
                         10038 CHESTNUT LN
                         HANOVERTON, OH 44423


                         PRESTON TYMER
                         336 SARVIS DR
                         KNOXVILLE, TN 37920


                         PRESTON TYMER
                         313 FOREST HILLS DR
                         HURON, OH 44839


                         PRETORIA OKAFOR
                         2015 BEECHWOOD ROAD
                         HYATTSVILLE, MD 20783


                         Preventice Services
                         1717 N Sam Houston Pkwy W #100
                         Houston, TX 77038


                         PRIMARY CARE PROVIDERS OF AMER
                         18459 PINES BLVD SUITE 213
                         107
                         HOLLYWOOD, FL 33024


                         Primehealth Physicians, LLC
                         14680 SW 8th St. #209
                         Miami, FL 33184




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3261 of 3613
                         Primvia Medical Group, LLC
                         Priva Health
                         950 N Glebe Rd., Suite 4000
                         Arlington, VA 22203


                         Prince Biabo
                         7020 E Chesapeake St.
                         Hyattsville, MD 20785-4908


                         PRINCESS HALL
                         604 SOUTH WESTOVER DRIVE
                         SALISBURY, MD 21801


                         PRINCESS JAMES
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         PRINCESS WONDEE
                         952 FOXRIDGE LN
                         ESSEX, MD 21221


                         PRINESSAH LAGREE
                         737 SW 10TH STREET
                         FLORIDA CITY, FL 33034


                         PRISCILLA PEREZ
                         481 NW 25 AVE
                         MIAMI, FL 33125


                         PRITAM PATIL
                         55 FIR HILL ST,
                         APT 9B5
                         AKRON, OH 44304


                         PRITAM PATIL
                         634 E. BUCHTEL #215
                         AKRON, OH 44304


                         PRIYANKA GORTHI
                         77 FIR HILL
                         APT# 8B11
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3262 of 3613
                         Pro Bono Care, LLC
                         4651 Sheridan St.
                         Hollywood, FL 33021


                         Processing Center
                         Georgia Department of Revenue
                         PO Box 740239
                         Atlanta, GA 30374-0239


                         PROGRESS LEVI
                         2418 WELLBRIDGE DR APT A
                         BALTIMORE, MD 21216


                         Progress West Hlthcare C
                         2 Progress Point Pkwy
                         O Fallon, MO 63368


                         Promedica Bay Park Hospital
                         2801 Bay Park Dr.
                         Oregon, OH 43616


                         Promedica Central Physicians, LLLC
                         PO Box 740052
                         Cincinnati, OH 45274


                         Promedica Flower Hospital
                         5200 Harroun Rd.
                         Sylvania, OH 43560


                         Promedica Lab
                         2150 Central Ave
                         Toledo, OH 43606


                         Prosport Physical Therapy
                         2777 Bristol St., Ste. B
                         Costa Mesa, CA 92626


                         Providence Saint Johns Health Cente
                         2121 Santa Monica Blvd.
                         Santa Monica, CA 90401


                         Providers for Healthy Living
                         540 Officenter Place, Suite 160
                         Columbus, OH 43230




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3263 of 3613
                         PRUTHVI PATEL
                         337 MONTEVERDI DRIVE
                         OAKDALE, PA 15071


                         PRUTHVI RAYUDU BICHINEPALLY
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         PRYSCILLA NICOLAU
                         3947 ORANGE TREE LANE
                         WESTON, FL 33332


                         PSAV
                         23918 Network Place
                         Chicago, IL 60673


                         Psychiatric Services of Toledo, Inc
                         2814, 2204 N Reynolds Rd.
                         Toledo, OH 43615


                         Public Goods Pool
                         Office of Pool Administration
                         Excellus BlueCross BlueShield
                         PO Box 4757
                         Syracuse, NY 13221-4757


                         Puneet Sindhwani, MD
                         3000 Arlington Ave.
                         Toledo, OH 43614


                         PUSHKAR SATHE
                         1017 HEMLOCK HILLS DR. APT. B
                         AKRON, OH 44313


                         PUSHKAR SATHE
                         2200 HIGH STREET, SUITE 271,
                         CUYAHOGA FALLS, OH 44221


                         PUSKAR DAHAL
                         634 E BUCHTEL AVE APT 102
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3264 of 3613
                         PUTU USTRIYANA
                         110 MERRIMAN RD APT 3
                         AKRON, OH 44303


                         PUTU USTRIYANA
                         80 E EXCHANGE ST UNIT 341C
                         AKRON, OH 44308


                         QAZI ALI
                         2801 W BANCROFT
                         MS 513
                         TOLEDO, OH 43606


                         QI ZOU
                         3918 DRUMMOND RD
                         TOLEDO, OH 43613


                         QIAN WANG
                         UNIVERSITY INN
                         16401 NW 37TH AVE
                         MIAMI, FL 33054


                         QIANHUI LIU
                         2200 HIGH ST APT 470
                         CUYAHOGA FALLS, OH 44221


                         QIANXI LIU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         QIAO LIU
                         2220 HIGH ST. APARTMENT 418
                         CUYAHOGA FALLS, OH 44221


                         QIAO ZHANG
                         3361 AIRPORT HWY APT 5
                         TOLEDO, OH 43609


                         QIAO ZHANG
                         3414 DORR ST APT 421
                         TOLEDO, OH 43607




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3265 of 3613
                         QIAOYUN WANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         QIEYANA LEWIS
                         7768 MANDAN ROAD
                         GREENBELT, MD 20770


                         QINCHENG WANG
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         QING WANG
                         783 E EXCHANGE ST
                         AKRON, OH 44306


                         QINGYUN GUO
                         900 WEST MARKET STREET, APT 603
                         AKRON, OH 44313


                         QIYA ZHANG
                         375 ALLYN STREET
                         AKRON, OH 44304


                         QIYU YANG
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         QM Services, Inc.
                         225 S. 19th St.
                         Ste. 1
                         Camp Hill, PA 17011


                         QUADREE HILLS
                         6537 MIRAGRANDE DR.
                         LAS VEGAS, NV 89108


                         QUAMARI PASSLEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         QUAMIRA FOGLER
                         24 NOLL PLACE
                         NEWARK, NJ 07106



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3266 of 3613
                         QUAN EVANS
                         7824 S CORNELL AVE
                         CHICAGO, IL 60649


                         QUANESHA BRADLEY
                         6627 AREBELLA
                         HOUSTON, TX 77091


                         QUANESHIA KEMMERLIN
                         20701 NW 17TH AVE.
                         APT. 301
                         CAROL CITY, FL 33056


                         QUANG NGO
                         3083 WEST EDGERTON RD.
                         SILVER LAKE, OH 44224


                         QUANIECE NELSON
                         27905 SW 142 AVE
                         HOMESTEAD, FL 33032


                         QUANIECE NELSON
                         2885 SOUTHEAST 1ST DRIVE
                         APT. 9
                         HOMESTEAD, FL 33033


                         QUANSHU LU
                         282 TORREY STREET
                         AKRON, OH 44304


                         QUANTEZ BAINES
                         5817 WESLEYAN DRIVE
                         PO BOX A161
                         VIRGINIA BEACH, VA 23455


                         QUANTEZ BAINES
                         PO BOX 847
                         EXMORE, VA 23350


                         Quantum Chiropractic
                         50 - 14th Ave. E, Ste. 112
                         Sauk Rapids, MN 56379




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3267 of 3613
                         Quantum Imaging and Therapeutic Ass
                         PO Box 62165
                         Baltimore, MD 21264-2165


                         QUARTAVIS SELLERS
                         190 N STATE ROAD 715
                         LOT 204
                         BELLE GLADE, FL 33430


                         QUARTEZ MASSENBURG
                         405B DALEY
                         2500 WEST NORTH AVENUE
                         BROOKLYN, MD 21225


                         QUATIRA SMITH
                         2498 NW 50TH ST
                         MIAMI, FL 33142


                         QUAVIUS HAYES
                         4255 SMOKE CREEK COURT 2
                         LOT# C22
                         SNELLVILLE, GA 30039


                         QUEEN AGUILA
                         12775 NW 27TH AVE
                         APT #207
                         MIAMI, FL 33167


                         QUEENISHA CRICHLOW
                         5736 GOLF CLUB PARKWAY
                         ORLANDO, FL 32808


                         QUENTIN ANDERSON
                         210 SUNNYSIDE STREET
                         HARTVILLE, OH 44632


                         QUENTIN GREEN
                         9979 S BEVERLY AVE
                         CHICAGO, IL 60643-1308


                         QUENTIN MOORE
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3268 of 3613
                         Quest Diagnostic
                         1355 N. Mittel Blvd.
                         Wood Dale, IL 60191


                         Quest Diagnostics Cincinnati
                         1320 Kempter Meadow Dr.
                         Ste. 200
                         Cincinnati, OH 45240


                         Quest Diagnostics Dallas
                         3600 Gaston Ave.
                         Barnett Tower Suite 906
                         Dallas, TX 75246


                         Quest Diagnostics Miami
                         University of Miami
                         1050 NW 14th St., Suite 10A
                         Miami, FL 33136


                         Quest Diagnostics of Pennsylvania
                         875 Greentree Rd.
                         4 Parkway Center
                         Pittsburgh, PA 15220


                         Quest Diagnostics Tampa
                         PO Box 740781
                         Cincinnati, OH 45274


                         Quest Diagnostics Wood Dale
                         1355 N. Mittel Blvd.
                         Wood Dale, IL 60191


                         Questcare Hospitalists PLL
                         12221 Merit Dr., Suite 1500
                         Dallas, TX 75251


                         Quindarvis Moss
                         307 Blaine Ave.
                         Racine, WI 53403


                         QUINESHA BURDEN
                         718 MONTICELLO CT
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3269 of 3613
                         QUINEYSHA WARREN
                         1520 RYDALMOUNT ROAD
                         CLEVELAND, OH 44118


                         QUINN ASKEW
                         6513 COPPER RIDGE DRIVE T1
                         BALTIMORE, MD 21209


                         QUINN GALECKI
                         459 SELLS ROAD
                         LANCASTER, OH 43130


                         QUINN SCHRINER
                         7760 JEFFS RD
                         OTTAWA LAKE, MI 49267


                         QUINN TUCKER
                         3547 SOUTHEAST HYDE CIRCLE
                         PORT SAINT LUCIE, FL 34984


                         QUINSTON STUBBS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         QUINTANA
                         340 GIRALDA AVE
                         APT 612E
                         CORAL GABLES, FL 33134


                         QUINTIN RANDLE
                         12010 S HARVARD
                         CHICAGO, IL 60628


                         QUINTON CLARK
                         11465 SW 242
                         HOMESTEAD, FL 33032


                         QUINTON KNOWLES
                         17031 NE 23RD AVE
                         APT 2
                         GOLDEN BEACH, FL 33160


                         QUINTON LIANG
                         3543 MEADOW PARK LN
                         NEW ORLEANS, LA 70131-8565



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3270 of 3613
                         QUINTON OLDEN
                         1110 WHITE PETAL COVE
                         MCDONOUGH, GA 30253


                         R PHILLIPS
                         801 WEST BRADDOCK ROAD
                         ALEXANDRIA, VA 22302


                         R'MANI BROCKINGTON
                         5350 HAZLE HURST STREET
                         PHILADELPHIA, PA 19131


                         RABRISHA PETERSON
                         1110 NW 19TH AVE
                         FORT LAUDERDALE, FL 33311


                         RACHAEL BELENSZ
                         425 N HIBISCUS DR
                         APT 1
                         MIAMI BEACH, FL 33139


                         RACHAEL KENNEDY
                         9501 SPRINGFIELD ROAD
                         POLAND, OH 44514


                         RACHAEL KENNEDY
                         2405 EAST MIDDLETOWN RD
                         POLAND, OH 44514


                         RACHAEL VISINGARDI
                         2405 EAST MIDDLETOWN ROAD
                         POLAND, OH 44514


                         RACHANA ASAPU
                         8B11, 77 FIR HILL TOWERS
                         AKRON, OH 44304


                         RACHANA SHUKTHIJA DASARI
                         77 FIRHILL TOWERS
                         APT 2B8
                         AKRON, OH 44304


                         RACHANA SHUKTHIJA DASARI
                         279 WHEELER STREET, APT UP
                         AKRON, OH 44304



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3271 of 3613
                         RACHEAL JEGEDE
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         RACHEAL PAUL
                         685 SHERMAN STREET APT 1
                         AKRON, OH 44311


                         RACHEL AEPELBACHER
                         25807 LARAMIE DR
                         NOVI, MI 48374


                         RACHEL AIN
                         5727 TIBARON LN APT 205
                         TOLEDO, OH 43615


                         RACHEL BAUGHMAN
                         6688 MEESE RD NE
                         ALLIANCE, OH 44601


                         RACHEL BOEHM
                         38810 CAMELOT WAY
                         AVON, OH 44011


                         RACHEL BOLSHIN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         RACHEL CAMPBELL
                         5335 CLEMENT AVE
                         MAPLE HEIGHTS, OH 44137


                         RACHEL FARQUHARSON
                         P.O. BOX 146
                         KEYSTONE HEIGHTS, FL 32656


                         RACHEL FERNANDEZ
                         6505 SW 93 AVE.
                         MIAMI, FL 33173


                         RACHEL FIELD
                         4801 E SHAPINSAY DR
                         SAN TAN VALLEY, AZ 85140-5041




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3272 of 3613
                         RACHEL FOGARTY
                         12 WOODVIEW DR.
                         BELLE MEAD, NJ 08502


                         RACHEL GAVRILOVIC
                         2845 WOODHAVEN DR
                         MEDINA, OH 44256


                         RACHEL GORE
                         1004 GEORGE ST
                         NORTH BALTIMORE, OH 45872


                         RACHEL HUEHNER
                         8164 SOUTH PARK
                         GARRETTSVILLE, OH 44231


                         RACHEL JERKINS
                         3618 WEST 138TH STREET
                         CLEVELAND, OH 44111


                         Rachel Kennedy
                         2405 E Middletown Rd.
                         Youngstown, OH 44514


                         RACHEL LEBLANC
                         1445 EAST 84TH STREET
                         BROOKLYN, NY 11236


                         RACHEL LESTER
                         239 BRENTWOOD DRIVE
                         HUDSON, OH 44236


                         RACHEL MCINTIRE
                         1148 SANDIA VISTA RD NE
                         RIO RANCHO, NM 87144


                         RACHEL MEINERT
                         1134 GRIGGS RD
                         ROCKFORD, IL 61108


                         RACHEL MERLIN
                         801 BRICKELL KEY BLVD.
                         APT. 2208
                         MIAMI, FL 33131




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3273 of 3613
                         RACHEL METCALF
                         2845 GRAHAM ROAD
                         STOW, OH 44224


                         RACHEL MILLER
                         1120 N WESTWOOD AVE APT 1120
                         TOLEDO, OH 43607


                         RACHEL MORELLI
                         5841 LAURA AVE
                         HOMEWORTH, OH 44634


                         RACHEL PETIT
                         5104 TAYLOR ROAD
                         ATWATER, OH 44201


                         RACHEL POLFER
                         48W095 MARY STREET
                         BIG ROCK, IL 60511


                         RACHEL RIVAS
                         514 N HAYWORTH AVE
                         APT 204
                         LOS ANGELES, CA 90048-2787


                         RACHEL TOLLEY
                         1121 CAPSTONE CROSSING
                         VIRGINIA BEACH, VA 02345-5670


                         RACHEL WEBER
                         2502 SOUTHWOOD DRIVE
                         KILLEEN, TX 76549


                         RACHEL WEINTRAUB
                         5727 TIBARON LN APT 205
                         TOLEDO, OH 43615


                         RACHEL WEST
                         5201 JOHNSON AVENUE
                         PORTSMOUTH, VA 02370-1154


                         RACHEL ZHU
                         590 E BUCHTEL AVE. APT#23
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3274 of 3613
                         RACHELLE BERNADEL
                         6365 BELLA CIRCLE
                         UNIT 705
                         BOYNTON BEACH, FL 33437


                         RACHELLE KEATON
                         9220 EDWARDS WAY
                         #2102
                         ADELPHI, MD 20783


                         RACHELLE SOSU
                         6365 BELLA CIRCLE
                         UNIT 705
                         BOYNTON BEACH, FL 33437


                         RACHELLE TOPOLEWSKI
                         5684 N RAINBOW LN
                         WATERFORD, MI 48329


                         RACHIT GARG
                         195 WHEELER ST.
                         APT. #104
                         AKRON, OH 44304


                         RACHNA NARASIMHA PRASAD
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234


                         RACQUEL CLARKE
                         6601 WALTERS PL
                         DISTRICT HEIGHTS, MD 20747-4045


                         RACQUEL ROSE
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         RAD PHYSICIAN SOLUTIONS OF FLO
                         PO BOX 743986 DEPT 40104
                         INDIANAPOLIS, IN 46206


                         RADEJHA ARTHUR
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3275 of 3613
                         Radi Hamoudeh
                         10268 White Oak Dr.
                         Perrysburg, OH 43551


                         RADI HAMOUDEH
                         10268 WHITE OAK DR
                         PERRYSBURG, OH 43551


                         Radilogy Alliance PC
                         210 - 25th Ave. N
                         Suite 602
                         Nashville, TN 37203


                         Radilogy Associates of Hollywood
                         9050 Pines Blvd., Suite 200
                         Hollywood, FL 33024


                         Radiology Assoc of South Florida
                         PO Box 919336
                         Orlando, FL 32803


                         RADIOLOGY ASSOCIATES
                         9050 Pines Blvd. #200
                         PEMBROKE PINES, FL 33024


                         Radiology Associates of Clearwater
                         1106 Druid Rd. S
                         Suite 302
                         Clearwater, FL 33756


                         RADIOLOGY ASSOCIATES OF RIDGE
                         20 Franklin Turnpike
                         WALDWICK, NJ 07463


                         Radiology Incorporated
                         Radiology Department
                         5969 E Broad St., Suite 100
                         Columbus, OH 43213


                         RADIOLOGY OF MSMC LLC
                         PO BOX 11550
                         MIAMI, FL 33101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3276 of 3613
                         Radiology Physician Solutions
                         7700 W Sunrise Blvd.
                         Fort Lauderdale, FL 33322


                         RADIOLOGY REGIONAL CENTER PA
                         805 Del Prado
                         Cape Coral, FL 33990


                         RAE'QUAN FIELDS
                         4526 MARBLE HALL RD
                         BALTIMORE, MD 21239


                         RAECHEL BAEZ
                         11607 CANAL DRIVE
                         APT. 2
                         NORTH MIAMI, FL 33181


                         RAECHEL BAEZ
                         8951 NE 8TH AVE.
                         PH 14
                         MIAMI, FL 33138


                         RAECHEL ECK
                         40895 LA GRANGE DR
                         STERLING HEIGHTS, MI 48313


                         RAEDEN GRAY
                         16401 NW 37TH AVE.
                         MIAMI GARDENS, FL 33054


                         RAELYN NYREN
                         15041 DURANT ST NE
                         HAM LAKE, MN 55304


                         RAELYNNE MACBETH
                         3913 HOFFMAN HWY
                         DEERFIELD, MI 49238


                         RAEMON MEENTS
                         630 FRANKLIN ST.
                         DOWNERS GROVE, IL 60515


                         RAENAY GRANT
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3277 of 3613
                         RAENIECIA BROWNE
                         182 NE 124TH STREET
                         BISCAYNE PARK, FL 33161


                         RAENIECIA BROWNE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         RAFAEL CALLEJO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         RAFAEL DE ROSA FAY
                         3508 HARLEY RD
                         TOLEDO, OH 43606


                         RAFAEL FERNANDEZ
                         17616 SW 144 AVENUE
                         MIAMI, FL 33177


                         RAFEALLA DKHAR
                         2130 COLLINGWOOD LN
                         FREDERICK, MD 21702


                         RAGAVENDRA PRASAD PANAKARAJUPALLY
                         484 ALLYN STREET APT A
                         AKRON, OH 44304


                         RAGEN ENGEL
                         405 W HOME RD
                         SPRINGFIELD, OH 45504


                         RAGHULKUMAR CHANDRASEKARAN
                         7142 RIVERS EDGE RD
                         COLUMBIA, MD 21044


                         RAGHULKUMAR CHANDRASEKARAN
                         12924 DWIGHT ST
                         HERNDON, VA 20171


                         RAHEEM BOWMAN
                         16401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3278 of 3613
                         RAHEEN BRIDGES
                         4728 FAIRLANE ROAD
                         MEMPHIS, TN 38128


                         RAHIM ALEM
                         621 BROADWAY STREET
                         APT. F
                         NEW ORLEANS, LA 70118


                         RAHJAY KERR
                         2905 NW 56TH AVE
                         APT. C1
                         LAUDERHILL, FL 33313


                         RAHMAAN ALI
                         25 42ND ST NE APT 3
                         WASHINGTON, DC 20019


                         RAHMAH DAVIS
                         2514 MADISON AVE
                         BALTIMORE, MD 21217-4040


                         RAHMEIR RHOES-JACOBS
                         616 WCOURTLAND ST
                         PHILADELPHIA, PA 19140


                         RAHNEISHA WILLIS
                         441 COUNTRY VIEW LANE
                         GARLAND, TX 75043


                         RAHSAAN EVANS
                         808 E 89TH PLACE
                         CHICAGO, IL 60619


                         RAHSHAN GORDON
                         510 FOXTRAIL CIRCLE EAST
                         WESTERVILLE, OH 43081


                         RAHUL MITAL
                         26953 MORGAN RUN
                         WESTLAKE, OH 44145


                         RAHUL REDDY CHALLA
                         77 FIR HILL DR
                         AKRON, OH 44304



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3279 of 3613
                         RAINA PADILLA
                         7131 PINE BIRR LN
                         SYLVANIA, OH 43560


                         Raj K Pai, MD PA
                         Clearwater Pediatric Care
                         2370 Drew St., Ste. B
                         Clearwater, FL 33765-3310


                         RAJA SEKHAR REDDY PAKANATI
                         77 FIRHILL, 3B11
                         AKRON, OH 44304


                         RAJAE WHITE
                         1361 66TH AVENUE S
                         SAINT PETERSBURG, FL 33705


                         RAJANEE MCNEAL
                         1026 TRACY AVENUE
                         DUNCANVILLE, TX 75237


                         RAJANI RIGAUD
                         2862 BELLAROSA CIRCLE
                         WEST PALM BEACH, FL 33411


                         RAJASHEKHAR REDDY KONTHAM
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         RAJASHEKHAR REDDY KONTHAM
                         55 FIR HILL TOWERS APT 3B2
                         AKRON, OH 44304


                         Rajat Maheswari, MD
                         421 Portage Trail A
                         Cuyahoga Falls, OH 44221


                         RAKEB TEKLU
                         3650 BEL PRE RD APT 31
                         SILVER SPRING, MD 20906-2670


                         RAKEEM SNOW
                         6 ECOWAY CT APT 1B
                         TOWSON, MD 21286-4432



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3280 of 3613
                         Rakesh Latchamsetty, MD
                         1500 E Medical Center Dr
                         SPC 5864
                         Ann Arbor, MI 48109


                         RAKEYA JOHNSON
                         12629 N ASHGLEN DR
                         JACKSONVILLE, FL 32224


                         RAKIM GONZALEZ
                         140 GLEN WAY
                         RICHMOND HILL, GA 31324


                         RAKIM SALAAM
                         633 PRISCILLIA LANE
                         DESOTO, TX 75115


                         RAKIVA TONEY
                         2400 SW 64TH AVENUE
                         MIRAMAR, FL 33023


                         RAKIVA TONEY
                         3615 NW 214TH ST.
                         CAROL CITY, FL 33056


                         RAKSANAN SASITHARAN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         RALEEK DAVIS-HENEGAN
                         395 LIVONIA AVE.
                         APT. 8A
                         BROOKLYN, NY 11212


                         RALEN HENDRICKS
                         335 SOUTH BLVD
                         PONTIAC, MI 48341


                         RAMATOU ISSOUFOU GARBA
                         380 PLEASANT MEADOW BLVD
                         APT B
                         STOW, OH 44224




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3281 of 3613
                         RAMEAL HILL
                         2702 ALLENDALE ROAD
                         BALTIMORE, MD 21216


                         Ramez Hallak
                         2801 W Bancroft
                         MS 513
                         Toledo, OH 43606


                         RAMEZ HALLAK
                         RM #5309B
                         PRESIDENTS HALL
                         3045 RESIDENCE DR
                         TOLEDO, OH 43606


                         RAMEZ HOSSEINIAN AHANGHARNEJHAD
                         1445 OAK HILL CT APT 5
                         TOLEDO, OH 43614


                         RAMI ELASSADI
                         4607 SUNNY CREEK LN
                         SYLVANIA, OH 43560


                         RAMID ALVAREZ
                         2435 NW 170 TER
                         MIAMI GARDENS, FL 33056


                         RAMILA JOSHI
                         634 E. BUCHTEL AVE APT 306
                         AKRON, OH 44304


                         Ramin M. Alimard
                         612 Kingsborough
                         Chesapeake, VA 23320


                         RAMIN YOUSSEFI
                         1216 MAGDALYN DR
                         AKRON, OH 44320


                         RAMIRO KRUSS
                         8640 NW 29TH STREET
                         SUNRISE, FL 33322




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3282 of 3613
                         RAMIYA HOLMES
                         2800 E. NORTHERN PARKWAY
                         BALTIMORE, MD 21214


                         RAMNEEK DHILLON
                         4680 N PARK LN
                         TOLEDO, OH 43614


                         RAMON GARCIA
                         431 NW 103RD TERRACE
                         HOLLYWOOD, FL 33026


                         Ramses Vega, MD PA
                         3720 SW 107th Ave. #1
                         Miami, FL 33165


                         RAN HUANG
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         RAN LI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         RANA DAAS
                         1120 N WESTWOOD AVE APT 2426
                         TOLEDO, OH 43607


                         RANA DAAS
                         1120 N WESTWOOD AVE APT 2425
                         TOLEDO, OH 43607


                         RANA GHAISARI
                         2618 WESTMAR CT APT 351
                         TOLEDO, OH 43615


                         RANARDO WRIGHT
                         3517 HILLSMERE RD
                         BALTIMORE, MD 21207-5766


                         RANDALL SLONAKER
                         1002 LAKE ST.
                         APT 532
                         KENT, OH 44240



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3283 of 3613
                         RANDI BOHLER
                         206B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         RANDY DUFF
                         2424 N ERIE ST
                         TOLEDO, OH 43611


                         RANDY KESS
                         2828 CHRISTOPHER AVE
                         BALTIMORE, MD 21214-1706


                         RANDY OLIVA
                         4114 WOODACRE LANE
                         TAMPA, FL 33624


                         RANDY OPONG
                         1 HATFIELD ST UNIT 2
                         WORCESTER, MA 01604


                         RANDY TUCKER
                         2473 WARREN PARKWAY APT. #8
                         TWINSBURG, OH 44087


                         RANEISHA WILLIAMS
                         3301 PECAN SHADOW WAY
                         MESQUITE, TX 75181


                         RANEITRA GROVER
                         1647 WAVERLY WAY
                         APT F
                         BALTIMORE, MD 21239


                         RANEKA PRICE
                         617 MANOR ST
                         YORK, PA 17401


                         RANI RIGAUD
                         2862 BELLAROSA CIRCLE
                         WEST PALM BEACH, FL 33411


                         RANKEIRA GREENSLADE
                         2800 36TH AVE
                         FORT LAUDERDALE, FL 33311



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3284 of 3613
                         RAOUL MEVA
                         1217 BRIGADOON TRAIL
                         GWYNN OAK, MD 21207


                         RAPHAEL OUTLAW
                         315 WEST 27 STREET
                         BALTIMORE, MD 21211


                         RAPHEAL DORSEY
                         1433 ARGYLE AVENUE
                         BALTIMORE, MD 21217


                         RAQUEL HOPKINS
                         830 YOUNG AVENUE NW
                         PALM BAY, FL 32907


                         RAQUEVIA CALDWELL
                         1881 NW 45TH STREET
                         MIAMI, FL 33142


                         RARDNINA BROWN
                         11 50TH STREET SE
                         APT. 202
                         WASHINGTON, DC 20019


                         RARDNINA BROWN
                         9305 MIDTOWN SQUARE
                         APT. 2038
                         SUITLAND, MD 20746


                         RASAGNYA THOUTAM
                         77 FIR HILL ST APT 6B8
                         AKRON, OH 44304


                         RASHAD ARMBRISTER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         RASHAD ARMBRISTER
                         6844 SW 20TH COURT
                         MIRAMAR, FL 33023


                         RASHAD BOYD
                         610 OTTER CREEK RD
                         EDGEWOOD, MD 21040



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3285 of 3613
                         RASHAD KITCHEN
                         6216 HILLTOP AVENUE
                         BALTIMORE, MD 21206


                         RASHAD RUSSELL
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         RASHAD WHITAKER
                         1304 LAKESIDE AVE
                         BALTIMORE, MD 21218


                         RASHARA RAMDAS
                         6637 COCONUT DR
                         MIRAMAR, FL 33023


                         RASHAWN TRIBBLE-WOOTEN
                         20 AMBERSTONE CT APT B
                         ANNAPOLIS, MD 21403-5705


                         RASHAWNEDA JONES
                         113 WINDBLOWN CT
                         BALTIMORE, MD 21209-1300


                         RASHAYE YOUNG
                         3500 NW 205TH STREET
                         CAROL CITY, FL 33056


                         RASHEA HENDLEY
                         4412 MARBLE HALL RD APT 223
                         BALTIMORE, MD 21218-1535


                         RASHEL RIVERA
                         975 NE 34TH AVE APART#102
                         HOMESTEAD, FL 33033


                         RASHELL ANDERSON
                         10821 WOODLAND AVENUE APT A
                         CLEVELAND, OH 44104


                         RASHIA MYERS
                         301D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3286 of 3613
                         RASHID JACKSON
                         6441 NORTH CLAREMONT AVENUE APT 3
                         CHICAGO, IL 60645


                         RASHIKE DEANS
                         232 W ST NW APT 21
                         WASHINGTON, DC 20001


                         RASMUS LIND
                         2016 N WESTWOOD AVE
                         TOLEDO, OH 43607


                         RASMUS LINDSTROM
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         RASMUS LINSTROM
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         RASOOL HINSON
                         608C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         RAUDI NAVARRO
                         17901 NW 68TH AVE
                         APT: T207
                         HIALEAH, FL 33015


                         RAUL BANOS
                         9032 NW 163 TERR
                         MIAMI, FL 33018


                         RAUL MOLLERA
                         525 NW 125TH AVE
                         MIAMI, FL 33182-1255


                         RAUL TORRES
                         15870 SW 12TH ST
                         PEMBROKE PINES, FL 33027


                         RAVAE BRICE
                         2604 KNORR AVE.
                         CINCINNATI, OH 45214



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3287 of 3613
                         RAVEN BARNES
                         9211 NW 13TH COURT
                         MIAMI, FL 33147


                         RAVEN BRISSETT
                         515 CRITTENDEN ST NW
                         WASHINGTON, DC 20011


                         RAVEN HANNA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         RAVEN LANE
                         2031 NW 5TH TERRACE
                         POMPANO BEACH, FL 33060


                         RAVEN MILLER
                         P.O. BOX 335043
                         NORTH LAS VEGAS, NV 89033


                         RAVEN MONROE
                         205C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         RAVEN MONROE
                         205B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         RAVEN MOODY
                         2140 MADISON AVE. APT. 10D
                         NEW YORK, NY 10037


                         RAVEN RINGO
                         223 MEMORY LANE
                         HARKER HEIGHTS, TX 76548


                         RAVEN SMITH
                         3920 NW 185ST
                         CAROL CITY, FL 33055


                         RAVEN WILLIAMS
                         11901 BIZET COURT
                         FTWASHINGTON, MD 20744



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3288 of 3613
                         RAVEN WITCHEY
                         1155 MARTIN ROAD
                         MOGADORE, OH 44260


                         RAVINDRA GUDNEPPANAVAR
                         55 FIR HILL, APT # 11B10
                         AKRON, OH 44304


                         RAVYN WILLIAMS
                         19220 NW 5TH COURT
                         MIAMI, FL 33169


                         RAWAN MUMAYIZ
                         1905 FREDERICK RD
                         CATONSVILLE, MD 21228-5507


                         RAWLEN DAVIS
                         4111 VICTROLA DR
                         STOCKTON, CA 95219


                         Ray Hubbard Emerg Phy, PLLC
                         6800 Scenic Dr.
                         Rowlett, TX 75088


                         Ray'Quon Robinson
                         6268 Mill Creek Court
                         Hamilton, OH 45011


                         RAYA AL SAADI
                         55 FIR HILL, APT. 7B11
                         AKRON, OH 44304


                         RAYAN ALAHMARI
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         RAYCE RISSER
                         722 PINE VALLEY LN APT 203
                         TOLEDO, OH 43615


                         RAYCE RISSER
                         602 N BYRNE RD
                         TOLEDO, OH 43607




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3289 of 3613
                         RAYLE HERNANDEZ
                         133 NE 2ND AVE
                         APT #310
                         MIAMI, FL 33132


                         RAYMIR BECKETT
                         1014 TUSCOLA AVENUE
                         SALISBURY, MD 21801


                         RAYMOND GUERRERO
                         2028 OAKHURST WAY
                         RIVIERA BEACH, FL 33404


                         RAYMOND PENA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         RAYMOND RODRIGUEZ MORALES
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         RAYMOND VORHEES
                         602 PERRY STREET
                         WAPAKONETA, OH 45895


                         RAYMUNDO CAMPOS
                         737 GRAMBLING DRIVE
                         DALLAS, TX 75241


                         RAYMUNDO DEJESUS
                         22118 CLIPPER DR
                         GREAT MILLS, MD 20634


                         RAYNA BLACKWOOD
                         18831 NE 3RD CT APT 501
                         MIAMI, FL 33179-3817


                         RAYNA WALLACE
                         17133 PAPS LANE
                         HAGERSTOWN, MD 21740


                         RAYNARD ANDERSON
                         611 SW 29TH TERRACE
                         DAVIE, FL 33312




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3290 of 3613
                         RAYNARD FREEMAN
                         6107 SPELL RD
                         CLINTON, MD 20735-3806


                         RAYNEE KIRKPATRICK
                         32 HAYSTACK RD
                         CLIFTON PARK, NY 12065


                         RAYNELIS VALDEZ
                         3430 SW 35TH ST
                         WEST PARK, FL 33023-6329


                         RAYSHARD CCRAY
                         2711 SE 16TH AVE
                         HOMESTEAD, FL 33035


                         RAYSHARD MACCRAY
                         2711 SE 16TH AVE
                         APT. 201
                         HOMESTEAD, FL 33035


                         RAYVEN LYNCH
                         500 NORTH CHURCH STREET
                         MCCOLL, SC 29570


                         RAYVEN TOWNSEND
                         37 BROOKEBURY DR
                         BALTIMORE, MD 21216


                         RAZIEL DURODOYE
                         1323 HOWARD RD
                         BALTIMORE, MD 21216


                         REAGAN LINDSAY
                         2206 MERCER RD
                         NEW BRIGHTON, PA 15066


                         REALTOX LABS, LLC
                         200 Business Center Dr
                         REISTERSTOWN, MD 21136


                         REBECA MORALES
                         2634 WEST 68 PLACE
                         HIALEAH GARDENS, FL 33016-5404




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3291 of 3613
                         REBECA TEJEDA
                         14700 NE 10TH CT
                         NORTH MIAMI, FL 33161


                         REBECCA ABBOTT
                         3521 OLD YORK RD
                         BALTIMORE, MD 21218-2559


                         REBECCA ANDRE
                         900 NW 139TH ST
                         MIAMI, FL 33168-6704


                         REBECCA BLALCOK
                         10308 MUSKET CT
                         FT WASHINGTON, MD 20744-3921


                         REBECCA BLALOCK
                         10308 MUSKET CT
                         FT WASHINGTON, MD 20744-3921


                         REBECCA FISCHER
                         53 PARKWOOD BOULEVARD
                         MANSFIELD, OH 44906


                         REBECCA GARCIA
                         14044 SW 106TH TERRACE
                         MIAMI, FL 33186


                         REBECCA GARNETT
                         5879 LAFAYETTE ROAD
                         MEDINA, OH 44256


                         REBECCA GORDON
                         10256 DUNCAN PLAINS ROAD
                         JOHNSTOWN, OH 43031


                         REBECCA GREEN
                         1 STONEY HILL CIR
                         COVENTRY, RI 02816


                         REBECCA HARAF
                         2617 W VILLAGE DR
                         TOLEDO, OH 43614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3292 of 3613
                         REBECCA JOHNSON
                         5994 HEATHER LANE
                         HUDSON, OH 44236


                         REBECCA KAMBER
                         128 DUNMORE DRIVE
                         JUPITER, FL 33458


                         REBECCA KAMBER
                         8414 CARGILL PT
                         WEST PALM BEACH, FL 33411


                         REBECCA KRASNIEWSKI
                         532 PASADENA BLVD
                         TOLEDO, OH 43612


                         REBECCA OLUSOLA
                         3712 BRICE RUN RD
                         RANDALLSTOWN, MD 21133


                         REBECCA PIETSCH
                         278 TORREY STREET
                         APT. F
                         AKRON, OH 44304


                         REBECCA POCHEDLY
                         11406 VAUGHN ROAD
                         HIRAM, OH 44234


                         Rebecca Reinhardt
                         15040 Norfolk Ln
                         Fort Lauderdale, FL 33331


                         REBECCA SCHLESINGER
                         202 TWIN OAKS ROAD
                         APARTMENT 12
                         AKRON, OH 44313


                         REBECCA SKIDMORE
                         841 LAKEWAY CT W
                         WESTERVILLE, OH 43081


                         REBECCA SPENCER
                         1156 OLD RIDGE RD
                         AVELLA, PA 15312



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3293 of 3613
                         REBECCA SPRINGMAN
                         1462 EDITH ST
                         LOUISVILLE, OH 44641


                         REBECCA TACHIE
                         1384 PONDVIEW AVENUE
                         AKRON, OH 44305


                         REBECCA WELKE
                         1120 N WESTWOOD AVE APT 7104
                         TOLEDO, OH 43607


                         REBECCA ZAMANI
                         2526 CANTERBURY RD
                         PARKVILLE, MD 21234


                         REBECCAK FOOR
                         2334 HINDE
                         TOLEDO, OH 43607


                         REBEKAH FRANCOIS
                         1100 NW15TH PLACE
                         FORT LAUDERDALE, FL 33311


                         REBEKAH PAUL
                         5851 G HOLMBERG RD
                         COCONUT CREEK, FL 33067


                         Rebekah S. Kim
                         1625 N George Mason Dr. #334
                         Arlington, VA 22205


                         REBEKAH VENSEL
                         825 YORK RD
                         CARLISLE, PA 17015-9253


                         REBEKAH WEISMANTEL
                         1081 CONCORD DRIVE
                         MEDINA, OH 44256


                         REBEKKA APARDIAN
                         1922 GRECOURT DR
                         TOLEDO, OH 43615




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3294 of 3613
                         RECARDO WILLIAMS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Recon Ortho Assoc II PC
                         Glenview Corporate Center
                         3300 Tillman Dr., Ste. 201
                         Bensalem, PA 19020


                         RECOVERY PUMP LLC
                          9 Lacrue Ave Ste 108
                         GLEN MILLS, PA 19342


                         Rediclinic Austin, LLC
                         9 E Greenway Plaza
                         Suite 2950
                         Houston, TX 77046


                         REED DAVIS
                         1850 SILVER LAKE AVE
                         CUYAHOGA FALLS, OH 44223


                         REEM AL RASHDI
                         55 FIR HILL, APT. 7B11
                         AKRON, OH 44304


                         REEM BAKHURAYBAH
                         6095 PEBBLEBROOK LANE APT 3
                         KENT, OH 44240


                         REENA SAITOTI
                         414 CRYSTAL POINT DR.
                         DAYTON, OH 45459


                         REENAM MEHTA
                         77 FIR HILL TOWERS APT 8B11
                         AKRON, OH 44304


                         REENAM MHTA
                         3901 FOX GLEN DRIVE
                         IRVING, TX 75062


                         REEVE BOWLING
                         820 EAST MINNEHAHA PARKWAY
                         MINNEAPOLIS, MN 55417



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3295 of 3613
                         REGAN EVERISS
                         17760 ALEXANDER RD
                         WALTON HILLS, OH 44146


                         REGAN STAGER
                         546 CAMBRIDGE DR
                         OREGON, OH 43616


                         Regents of University of Michigan
                         Attn: Mark S. Schlissel, President
                         University of Michigan
                         2074 Fleming Building
                         Ann Arbor, MI 48109-1340


                         REGINA BUNCE
                         3809 NW 76TH WAY
                         HOLLYWOOD, FL 33024


                         REGINA BUNCE
                         2242 POLK ST
                         HOLLYWOOD, FL 33020


                         REGINA ROTHSHTEIN
                         7138 CHAMBERSBURG DR
                         SYLVANIA, OH 43560


                         Reginald Baxter
                         121 Hillwood Dr.
                         Hendersonville, TN 37075


                         REGINALD BRIDGES
                         2201 DECKMAN LN
                         SILVER SPRING, MD 20906-2264


                         REGINALD CORNER
                         3018 14TH ST NW
                         CANTON, OH 44708


                         REGINALD JONES
                         1821 PARKER LANE
                         TWINSBURG, OH 44087


                         REGINALD LARYEA
                         320 POWER STREET
                         AKRON, OH 44311



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3296 of 3613
                         REGINALD LARYEA
                         373 CARROLL ST
                         AKRON, OH 44325


                         REGINALD MCCREE
                         828 MCKINLEY AVENUE
                         BEDFORD, OH 44146


                         REGINALD MOORE
                         181 TALBOT DRIVE
                         BEDFORD, OH 44146


                         REGINE GAMBRELL
                         931 N LINWOOD AVE
                         BALTIMORE, MD 21205


                         REGINE HOLLOWAY
                         9 VAN YERRELL COURT
                         GWYNN OAK, MD 21207


                         Regional Income Tax Agency
                         PO Box 89478
                         Cleveland, OH 44101


                         REGLA DE ARMAS
                         29420 SW 152 AVE
                         HOMESTEAD, FL 33033


                         Rehab Provider Network Ohio, Inc.
                         4716 Old Gettysburg Rd.
                         PO Box 2034
                         Mechanicsburg, PA 17055


                         Rehabclinics SPT, Inc.
                         4716 Old Gettysburg Rd.
                         PO Box 2034
                         Mechanicsburg, PA 17055


                         REHAM ALIA
                         2245 UNIVERSITY HILLS BLVD
                         APT 101
                         TOLEDO, OH 43606




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3297 of 3613
                         REHAN PEERZADA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         REHAN PEERZADA
                         80 E. EXCHANGE ST
                         APT 457B
                         AKRON, OH 44308


                         REHMAN TARIQ
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         REID WILKINS
                         7069 QUAIL LAKES DR
                         HOLLAND, OH 43528


                         REINA HOWARD
                         15710 RIVERSIDE DR W APT 5W
                         NEW YORK, NY 10032-7038


                         Reiss Kang Burks Jayanetti & Per
                         6200 Sunset Dr., Ste. 505
                         Miami, FL 33143-4830


                         Reliable Solutions Group
                         7515 Pearl Rd.
                         Suite 101
                         Cleveland, OH 44130


                         RENADA JACKSON
                         2314 BLOOMFIELD DRIVE
                         ARLINGTON, TX 76012


                         RENAE BRYCE
                         18710 NW 27TH AVE
                         APT 206
                         MIAMI GARDENS, FL 33056


                         RENAE BRYCE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3298 of 3613
                         RENAE MILLER
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         RENARDA HUGHES
                         530 BUCKINGHAM RD #1317
                         RICHARDSON, TX 75081


                         RENARDA MADARANG
                         10000 WALNUT ST APT 1002
                         DALLAS, TX 75243


                         RENATO BERGER, MD
                         5300 W Hillsboro Blvd Ste 110
                         COCONUT CREEK, FL 33073


                         RENAUD
                         639 NE 160 ST
                         MIAMI, FL 33162


                         RENE ARAUZ
                         5499 NW 171 TER
                         MIAMI GARDENS, FL 33055


                         RENE BULLOCK
                         303 52ND ST, APARTMENT 2
                         BALTIMORE, MD 21224


                         Rene L. Lopez-Guerrero
                         3445 NW 7th St.
                         Miami, FL 33125


                         RENE PADILLA
                         1623 FM 1182
                         ENNIS, TX 75119


                         RENE WILLIAMS
                         3122 WHISPERING PINES DRIVE #33
                         SILVER SPRING, MD 20906


                         RENEE BORSHCHUKOVA
                         4141 NAUTILUS DR
                         4A
                         MIAMI BEACH, FL 33140




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3299 of 3613
                         RENEE BOWEN
                         1700 E COLDSPRING LN
                         HARPER-TUBMAN HALL
                         BALTIMORE, MD 21251


                         Renee Cornish
                         1809 Ridgewood Ave
                         Baltimore, MD 21215


                         RENEE MURRY
                         7734 OAKHILL RD
                         APT F
                         NORTH ROYALTON, OH 44133


                         RENEE SUMMERVILLE
                         1543 BURNWOOD RD
                         BALTIMORE, MD 21239


                         RENGGIE PAUL
                         5446 SUNSEEKER BOULEVARD
                         LAKE WORTH, FL 33463


                         RENIL UKANI
                         1609 HERITAGE DRIVE
                         PITTSBURGH, PA 15237


                         RENUKA PATIL
                         634E BUCHTEL AVENUE APT 315
                         AKRON, OH 44304


                         Renzo Carranza
                         10149 Ridgeline Dr.
                         Montgomery Village, MD 20886-3011


                         RENZO CARRANZA
                         10149 RIDGELINE DR
                         GAITHERSBURG, MD 20886-3011


                         REON HARRIOTT
                         14537 232ND ST APT 1C
                         APT 1C
                         SPRINGFIELD GARDENS, NY 11413-3937




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3300 of 3613
                         Reproductive Gynecology, Inc.
                         95 Arch St., Suite 250
                         Akron, OH 44304


                         RESHEDA SCOTT
                         712 BURNWOOD DRIVE
                         IRVING, TX 75062


                         Reston Hospital Center
                         1850 Town Center Pkwy
                         Reston, VA 20190


                         Reuben Mackintosh
                         1110 Belvedere Rd.
                         Apt. D
                         Baltimore, MD 21239


                         REUBEN MACKINTOSH
                         1110 BELVEDERE ROAD, APT. D
                         BALTIMORE, MD 21239


                         REY GENOVEZ
                         19301 MOSSBROOK CT
                         GERMANTOWN, MD 20874


                         REYANNA RUIZ
                         2908 GRADWOHL RD
                         TOLEDO, OH 43617


                         REYNA JACKSON
                         4753 DUNCANVILLE ROAD, APT 804
                         DALLAS, TX 75236


                         REYNAUL CONNOR
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         REYUANA GARDNER
                         5739 CYPRESS CIRCLE
                         TALLAHASSEE, FL 32303


                         RGH at Roanoke Rapids
                         2066 NC-125
                         Roanoke Rapids, NC 27870




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3301 of 3613
                         RHEA PORTER
                         10 LIGHT STREET
                         #1822
                         BALTIMORE, MD 21202


                         RHEA PORTER
                         1700 EAST COLD SPRING LANE
                         BALTIMORE, MD 21251


                         RHIANNON MAXAM
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         RHIEM ALLEN
                         18121 MARKSMAN CIRCLE APT 202
                         OLNEY, MD 20832


                         RHODRICIA FRANCIS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         RHONDA AGUITON
                         214 NAPOLEON RD APT 71
                         BOWLING GREEN, OH 43402


                         RHONDA LEE
                         1738 NW 115TH ST
                         MIAMI, FL 33167


                         RHONESHA ROBINSON
                         3618 EAST 53RD STREET
                         CLEVELAND, OH 44105


                         RHYLESSA ALLEN
                         4790 CLAIRELEE DR
                         OWINGS MILLS, MD 21117-4763


                         RICARDO ACEVEDO
                         3315 PALOMINO DR
                         HOLLYWOOD, FL 33024-2346


                         RICARDO CEBALLOS VARGAS
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3302 of 3613
                         RICARDO CUNNINGHAM
                         7254 MCCLEAN BLVD
                         PARKVILLE, MD 21234


                         RICARDO HARRELL
                         4334 F ST SE
                         WASHINGTON, DC 20019


                         RICARDO LOPEZ
                         12900 SW 74TH AVE
                         MIAMI, FL 33156


                         RICARDO MICHELENA-BLASCO
                         7751 NW 107TH AVE
                         BUILDING 2 - APT 616
                         DORAL, FL 33178


                         RICARDO MICHELENA-BLASCO
                         601 NE 23 STREET
                         APT 1705
                         MIAMI, FL 33137


                         RICARDO SUAREZ
                         820 SW 14TH STREET
                         FORT LAUDERDALE, FL 33315


                         RICE
                         7853 LEVY CT
                         PASADENA, MD 21122


                         RICH HALL
                         1031 SW PAAR DR
                         PORT ST. LUCIE, FL 34953


                         Richa Brown
                         3611 Ferndale Ave.
                         Gwynn Oak, MD 21207-7162


                         RICHARD ANAYA
                         8533 SW 5TH ST
                         APT. 305
                         PEMBROKE PINES, FL 33025




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3303 of 3613
                         RICHARD FORD
                         6363 SAINT CHARLES AVENUE
                         NEW ORLEANS, LA 70118


                         RICHARD FORFUNGTU
                         1963 SAWBURY BLVD
                         COLUMBUS, OH 43235


                         RICHARD FURNER
                         PO BOX 33
                         MANTUA, OH 44255


                         RICHARD GYAMERAH
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         RICHARD HAMPTON
                         8457 BRAODWAY ST.
                         WESTMORELAND CITY, PA 15692


                         RICHARD HARRIS
                         1369 EASTMAN ST
                         ZANESVILLE, OH 43701


                         RICHARD KALLAY
                         11448 131ST AVE
                         LARGO, FL 33778


                         RICHARD KALLAY
                         671 ALLYN ST
                         AKRON, OH 44311


                         RICHARD LEFFLER
                         1124 LENNOX AVENUE NORTHEAST
                         MASSILLON, OH 44646


                         RICHARD MILFORD
                         2436 FRASHURE DRIVE
                         COPLEY, OH 44321


                         RICHARD MILFORD
                         3141 HILLIER ROAD
                         NORTON, OH 44203




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3304 of 3613
                         RICHARD PHAM
                         394 S GREEN RD
                         SOUTH EUCLID, OH 44121


                         RICHARD SWEETING
                         8703 DOLOMITE DR.
                         EL PASO, TX 79934


                         RICHARD VOIGT
                         2529 W VILLAGE DR
                         TOLEDO, OH 43614


                         RICHARD WILLIAMS
                         521 OAKLAND AVE
                         BALTIMORE, MD 21223


                         RICHELIEU WILLIAMS
                         3290 WELLBROOK DRIVE
                         LOGANVILLE, GA 30052


                         RICHELLE ROLLE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Richfield Chiropractic Center
                         4028 Broadview Rd. #C
                         Richfield, OH 44286


                         RICKEISHA HENRY
                         23930 BANBURY CIRCLE
                         APT 6
                         WARRENSVILLE, OH 44128


                         RICKELL JOHNSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         RICKIA MONCUR
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         RICKIYA THOMAS
                         3351 SHREWSBURY RD
                         ABINGDON, MD 21009




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3305 of 3613
                         RICKY CRUZ
                         4475 GINGER AVENUE
                         DALLAS, TX 75211


                         RICKY DAVIS
                         406C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         RIDWAN OBAFEMI-BABATUNDE
                         3514 CORN STREAM RD
                         RANDALLSTOWN, MD 21133-2437


                         RIDWAN SHUAIB
                         1 TIDEWATER CT
                         APT K
                         COCKEYSVILLE, MD 21030


                         RIELEY WINDMANN
                         357 S. MEADOW SONG CT.
                         NEW PALESTINE, IN 46163


                         RIFATH ARA ALAM BARSHA
                         2906 SAINT PAUL ST, APT 3C
                         BALTIMORE, MD 21218


                         Right Click Marketing & Management
                         PO Box 327
                         Hinckley, OH 44233


                         RIGOBERTO CASTILLO
                         1107 NORTH DUNCANVILLE ROAD
                         DUNCANVILLE, TX 75104


                         RIHAM ALABED
                         3850 WYNDHAM RIDGE DR APT 207
                         STOW, OH 44224


                         RIHAM ALABED
                         2031 TRICASO DR
                         N CANTON, OH 44720


                         Riky Phoeng
                         204 Vista Dr.
                         Columbus, OH 43230-5908



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3306 of 3613
                         RIKY PHOENG
                         204 VISTA DRIVE
                         GAHANNA, OH 43230-5908


                         RILEY CARR
                         4709 LABURNUM DR
                         AKRON, OH 44319


                         RILEY DALY
                         14980 S DIXIE HWY
                         MONROE, MI 48161


                         RILEY DEARTH
                         5585 CHAPEL HILL COURT SOUTH
                         WARREN, OH 44483


                         RILEY GIBBS
                         11853 OLD MILL RD
                         SPENCER, OH 44275


                         RILEY HARPSTER
                         1914 TOWNSHIP ROAD 1095
                         ASHLAND, OH 44805


                         RILEY KEONIG
                         202 LAUREL WOODS WAY
                         CURRITUCK, NC 02792-9972


                         RILEY KIZER
                         5352 COMMONWEALTH AVE
                         MASON, OH 45040


                         RILEY KOENIG
                         202 LAUREL WOODS WAY
                         CURRITUCK, NC 02792-9972


                         RILEY WOMACK
                         2645 BOCAGE LAKE DR
                         BATON ROUGE, LA 70809-1040


                         RINAJAH MUNNINGS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3307 of 3613
                         RIONA MAHARAJ
                         3605 HIGH RIDGE WAY APT. 105
                         BOYNTON BEACH, FL 33426


                         RIPOLL O'CONNOR
                         816 E. MOWRY DR.  APT.# 817
                         HOMESTEAD, FL 33030


                         RISAKO KADO
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         RISHIKUMAR PATEL
                         2552 CONRAD AVENUE
                         AKRON, OH 44314


                         RISIKATU GIWA-OTUSAJO
                         3502 DIAZ CT
                         RANDALLSTOWN, MD 21133-2510


                         Risk Matters, LLC
                         811 Madison Ave.
                         Toledo, OH 43604


                         RITCHKIA CADET
                         720 NW 113TH ST
                         MIAMI, FL 33168


                         RIVER ALLBAUGH
                         8406 ALDERPOINT TERRACE NW
                         PICKERINGTON, OH 43147


                         River Centre Clinic
                         5465 Main St.
                         Sylvania, OH 43560


                         RIVER OAKS HOSPITAL
                         PO BOX 538488
                         NEW ORLEANS, LA 70123


                         Riverside Methodist Hospital
                         3535 Olentangy River Rd.
                         Columbus, OH 43214




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3308 of 3613
                         Riverside Surgical Associates
                         3545 Olentangy River Rd.
                         #525
                         Columbus, OH 43214


                         RIYA PATEL
                         528 GENTRY CIR E
                         RICHMOND HEIGHT, OH 44143


                         Rnija Dean
                         2308 Tarelton Ln
                         Apt. E
                         Parkville, MD 21234


                         ROAA ELHAG
                         10 SOMERSET AVE
                         POCOMOKE CITY, MD 21851-1339


                         ROAMEL HENRY
                         6012 OFFSHORE GRN
                         COLUMBIA, MD 21045-3822


                         ROASIA SMITH
                         2738 RENEGADE DRIVE
                         APT. 102
                         ORLANDO, FL 32808


                         ROASIA SMITH
                         984 VINERIDGE RUN
                         APT 202
                         ALTAMONTE SPRINGS, FL 32714


                         ROBERT ALLING
                         7 COLYER ROAD
                         FREDERICKSBURG, VA 22406


                         ROBERT BALCH
                         7424 SANDY CREEK RD
                         SANTA FE, NM 87505


                         ROBERT BALLI
                         2375 SHADE PARK DRIVE
                         AKRON, OH 44333




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3309 of 3613
                         ROBERT BARCLAY
                         2501 WEST ALLEGHENY AVENUE
                         PHILADELPHIA, PA 19132


                         ROBERT BARNETT
                         2500 NW 110 TERRACE
                         SUNRISE, FL 33322


                         ROBERT BARTON
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         ROBERT BASKERVILLE
                         3729 PATTERSON AVE
                         GWYNN OAK, MD 21207


                         ROBERT BOGANTZ
                         14655 TRENTON RD
                         SUNBURY, OH 43074-9332


                         ROBERT BRUNNER
                         2510 W VILLAGE DR
                         TOLEDO, OH 43614


                         ROBERT CANNON
                         15250 OLD MANSFIELD RD
                         FREDERICKTOWN, OH 43019


                         ROBERT DAVIS
                         13889 FISH EAGLE DRIVE WEST
                         JACKSONVILLE, FL 32226


                         ROBERT DEANS
                         14630 ENSIGN ROAD
                         BURTON, OH 44021


                         ROBERT EASTERLING
                         2751 KINGSFORD DR
                         TOLEDO, OH 43614


                         Robert F. Naples, DO
                         2249 State Rt. 5
                         Cortland, OH 44410




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3310 of 3613
                         ROBERT FRYE
                         377 VISTA RIDGE DRIVE
                         SOUTH LEBANON, OH 45065-8758


                         ROBERT GALLEGOS
                         2224 VZ COUNTY ROAD 2801
                         MABANK, TX 75147


                         ROBERT HOLDEN
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         ROBERT INGRAM
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         ROBERT JOBE
                         6175 BEAVER LAKE DRIVE
                         GROVE CITY, OH 43123


                         ROBERT JONES
                         5817 WESLEYAN DRIVE
                         PO BOX A207
                         VIRGINIA BEACH, VA 23455


                         ROBERT KELLEY
                         3112 MARKWOOD LN
                         SPRINGFIELD, IL 62712


                         ROBERT KOPKO
                         15630 RIVER VIEW PL
                         PERRYSBURG, OH 43551


                         ROBERT LONG
                         2401 FORT DR
                         SUITLAND, MD 20746-1113


                         ROBERT M. PEROVICH MD
                         2855 N University Dr Ste 500
                         CORAL SPRINGS, FL 33065


                         ROBERT MARTIN
                         6510 MAIN ST. #109
                         MIAMI LAKES, FL 33014




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3311 of 3613
                         ROBERT MASON
                         2205 NORTH PANNES AVENUE
                         COMPTON, CA 90221


                         ROBERT MCCLELLAN
                         25300 ROCKSIDE ROAD APT 426
                         BEDFORD HEIGHTS, OH 44146


                         Robert Mercante
                         145 Greens Rd.
                         Fort Lauderdale, FL 33321


                         ROBERT NAPPIER
                         9951 GOOD LUCK RD APT T3
                         LANHAM, MD 20706-3268


                         ROBERT NELSON
                         1191 LAKE ROAD
                         CONNEAUT, OH 44030


                         ROBERT PAULINO
                         17365 SW 31ST COURT
                         MIRAMAR, FL 33029


                         ROBERT PICKARD
                         7000 SW 62nd Ave
                         CORAL GABLES, FL 33146


                         Robert R. Kracht, Esq.
                         McCarthy, Lebit, Crystal & Liffman
                         101 West Prospect Ave
                         Suite 1800
                         Cleveland, OH 44115


                         Robert S. Smith, MD, Inc.
                         11810 Wills Rd.
                         Alpharetta, GA 30009


                         Robert Spies
                         16 Pepper Ridge Rd.
                         Cleveland, OH 44124


                         ROBERT STRADER
                         7326 CAPEL DRIVE
                         INDIANAPOLIS, IN 46259



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3312 of 3613
                         Robert T. Glickman, Esq
                         McCarthy, Lebit, Crystal & Liffman
                         101 West Prospect Ave
                         Suite 1800
                         Cleveland, OH 44115


                         ROBERT TEACHEY
                         6716 GREEN HAVEN RD
                         LANHAM, MD 20706


                         ROBERT THORNTON
                         3821 REXMERE RD
                         BALTIMORE, MD 21218


                         ROBERT TOELKE
                         607 PINE VALLEY LN APT 203
                         TOLEDO, OH 43615


                         ROBERT VARGO
                         71536 NEGUS RD
                         MARTINS FERRY, OH 43935


                         ROBERT W EGERMAYER PT
                         522 S Broad St
                         GLEN ROCK, NJ 07452


                         Robert W. Cutsinger, PAC
                         1500 E Medical Center Dr.
                         SPC 5864
                         Ann Arbor, MI 48109


                         ROBERT WILSON
                         458 SAUNDERS AVE
                         AKRON, OH 44319


                         ROBERTO ALER-VELAZQUEZ
                         1567 TWIN OAKS DR
                         TOLEDO, OH 43615


                         ROBERTO BARRETO
                         13310 N. CALUSA CLUB DRIVE
                         MIAMI, FL 33186




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3313 of 3613
                         ROBERTO CAO
                         15720 TURNBERRY DRIVE
                         MIAMI LAKES, FL 33014


                         ROBERTO CARLOS SANCHEZ PEREZ
                         201A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ROBERTO DOMINGUEZ
                         727 HOOVER STREET
                         CHANNELVIEW, TX 77530


                         ROBERTO GONZALEZ-HEREDIA
                         518 ASBURY PARK
                         GARLAND, TX 75043


                         ROBERTO HERNANDEZ
                         221 JORDAN DRIVE
                         DESOTO, TX 75115


                         ROBERTO MEJIA
                         469 BUCKINGHAM CIRCLE
                         DAVENPORT, FL 33897


                         ROBIN BRAZLEY
                         7611 POST ROAD
                         HANOVER, MD 21076


                         ROBIN JONES
                         4700 RENWICK AVE
                         BALTIMORE, MD 21206


                         ROBIN MCDONALD
                         2502 RIGGS AVE
                         BALTIMORE, MD 21216


                         Robinson Health System
                         6847 N Chestnut St.
                         Ravenna, OH 44266


                         ROBYN MARCHMAN
                         1715 ZABALA DRIVE
                         DALLAS, TX 75002




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3314 of 3613
                         ROBYN MILLER
                         2825 N.W 96TH STREET
                         MIAMI, FL 33147


                         ROBYN ONUORAH
                         9570 RIGGS STREET
                         BEAUMOUTH, TX 77707


                         ROBYN-LEIGH HEARNE
                         809 NE 199TH ST APT 101
                         MIAMI, FL 33179-3076


                         ROBYN-LEIGH HEARNE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ROCHELLE JOHNSON
                         13446 BUCHANAN DR
                         FORT WASHINGTON, MD 20744-2904


                         ROCHELLE RIOS
                         1116 W BOGART RD
                         SANDUSKY, OH 44870


                         Rodger Dilla
                         627 Crosby St.
                         Akron, OH 44302


                         RODGER DILLA
                         627 CROSBY ST.
                         APT. A
                         AKRON, OH 44302


                         RODGER GURDON
                         12424 GABLE LANE
                         FORT WASHINGTON, MD 20744


                         RODGERICK LITTLEJOHN
                         6159 MARK DRIVE
                         BEDFORD, OH 44146


                         RODHEIM AUSTIN
                         1054 CALIENTE DRIVE
                         APT #10
                         JACKSONVILLE, FL 32211



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3315 of 3613
                         RODMAN ALLEN
                         12904 ST. LOUIS
                         DETROIT, MI 48212


                         RODNER GUERRIER
                         1129 NW 145TH TER
                         MIAMI, FL 33168


                         RODNEY AUGUSTUS
                         505D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         RODNEY BETHEL
                         9911 SW 14 ST
                         HOLLYWOOD, FL 33025


                         RODNEY COLEMAN
                         4214 COPELAND STREET
                         DALLAS, TX 75210


                         RODNEY GARVEY
                         1529 NORTHWICK RD
                         BALTIMORE, MD 21218-1605


                         RODNEY MEYERS
                         9722 ECHOVIEW COURT
                         PICKERINGTON, OH 43147


                         RODNEY MYERS
                         9722 ECHOVIEW COURT
                         PICKERINGTON, OH 43147


                         RODNEY PORTER
                         460 CORNELL CT
                         GLEN BURNIE, MD 21061


                         RODNEY PRICE
                         27 MORRIS DRIVE
                         SICKLERVILLE, NJ 08081


                         RODNEY TAYLOR
                         16305 EPSILON CT
                         BOWIE, MD 20716-3916




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3316 of 3613
                         RODNEY WEATHERSPOON
                         11550 SW 26TH STREET
                         APT. 206
                         MIRAMAR, FL 33025


                         RODNEY WOMBLE
                         2983 NW 1ST STREET REAR
                         POMPANO BEACH, FL 33069


                         RODNISHA CLIFTON
                         1533 S KEDVALE
                         CHICAGO, IL 60623


                         RODRICK ANDERSON
                         611 SW 29TH TERRACE
                         DAVIE, FL 33312


                         RODRICK HARRISON
                         3925 EDNOR RD
                         BALTIMORE, MD 21218-2054


                         RODRIGO IGLESIAS
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         RODRIGO IGLESIAS
                         505 VINE STREET APT#306
                         AKRON, OH 44304


                         RODRIGO SELAIMEN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         ROGER ALLEN
                         5442 SW 23RD STREET
                         HOLLYWOOD, FL 33023


                         ROGER GIOVINO
                         8241 SW 15TH STREET APT. 1123
                         PLANATION COLONY
                         PLANTATION, FL 33324




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3317 of 3613
                         ROGER MCINTYRE
                         426 GALLERY DRIVE
                         MARYSVILLE, OH 43040


                         Rohit Prakash, MD
                         255 Dueber Ave. SW
                         Canton, OH 44706


                         Roholt Vision Institute, Inc.
                         5890 Mayfair Rd
                         North Canton, OH 44720


                         ROJA ESMAEELI
                         1350 N HOWARD ST., APT 611
                         AKRON, OH 44310


                         ROJAI RUSSELL
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ROLAND GERMAIN
                         1762 NE 170TH ST
                         NORTH MIAMI BEACH, FL 33162-3052


                         ROLAND LUGO ARROYO
                         2622 MAGAZINE ST APT 2
                         NEW ORLEANS, LA 70130


                         ROLAND MARTINEZ
                         1251 CORAL WAY
                         CORAL GABLES, FL 33134


                         Roland Paredes, MD
                         2323 W 5th Ave.
                         Ste. 200
                         Columbus, OH 43204


                         ROLONDA TAYLOR
                         1414 WEST 26TH STREET
                         NORFOLK, VA 23513


                         ROMAN BENNETT
                         1701 E. STREET NE
                         4TH
                         WASHINGTON, DC 20002



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3318 of 3613
                         ROMAN CLARK
                         918 MAIN ST
                         DEALE, MD 20751-9609


                         ROMARIO ATKINSON
                         18515 NW 23RD CT.
                         MIAMI GARDENS, FL 33056


                         ROMARIO ATKINSON
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         ROMER CASTELLANO
                         10869 NW 81 LN
                         MIAMI, FL 33178


                         ROMY JOSEPH
                         509 NE 38TH ST
                         MIAMI, FL 33137


                         RON ELLIS PSY D
                         1881 N University Dr Ste 202
                         CORAL SPRINGS, FL 33071


                         RONALD GUERRIER
                         2900 NW 210 TERRACE
                         MIAMI GARDENS, FL 33056


                         RONALD KNIGHTSHED
                         9308 E. CLAIBORNE PKWY.
                         AVONDALE, LA 70094


                         Ronald Lau, MD
                         557 Cranbury Rd. #22
                         East Brunswick, NJ 08816


                         RONALD NOWAK
                         1343 OAK HILL CT APT 99
                         TOLEDO, OH 43614


                         RONALD ROSALES
                         5817 WESLEYAN DRIVE
                         PO BOX B246
                         VIRGINIA BEACH, VA 23455




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3319 of 3613
                         RONALD ROSALES
                         7277 KATHY STREET
                         EASTON, MD 21601


                         RONALD SHERIDAN
                         2123 NORTH FULTON AVE
                         BALTIMORE, MD 21217


                         RONALD SHERIDAN, III
                         2123 NORTH FULTON AVE
                         BALTIMORE, MD 21217


                         Ronald W. Atwood
                         108 Knell's Ridge Blvd. #100
                         Chesapeake, VA 23320


                         RONALD WILLIAMS
                         1444 MILLERDALE RD
                         COLUMBUS, OH 43209


                         RONDELL COPPAGE
                         5946 SOUTH THROOP STREET
                         CHICAGO, IL 60636


                         RONEKA ECCLESTON
                         7211 ORLEANS ST.
                         HOLLYWOOD, FL 33023


                         RONELLE REURY
                         22 SKIPJACK CT
                         BALTIMORE, MD 21221-3053


                         RONESHA BLUNT
                         21040 NW 37 COURT
                         CAROL CITY, FL 33055


                         RONESHA WARD
                         2770 NW 198TH TERRACE
                         MIAMI GARDENS, FL 33056


                         RONG LI
                         3101 SW 119TH AVE
                         UNIT 306
                         MIRAMAR, FL 33025




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3320 of 3613
                         RONGCHENG XU
                         437 LOVISA ST
                         AKRON, OH 44311


                         RONGZHENG LYU
                         3625 N COUNTRY CLUB DR APT 808
                         AVENTURA, FL 33180-1712


                         RONI LUOKKAMAKI
                         16401 NW 37TH AVE
                         CASCIA 203
                         MIAMI GARDENS, FL 33054


                         RONICIA LEWIS
                         3202 WHITE AVE FL 2WETH
                         BALTIMORE, MD 21214


                         RONIL GANDHI
                         1415 HUNTERS LAKE DR E
                         CUYAHOGA FALLS, OH 44221


                         Ronit Shah
                         2635 Broadway St.
                         Apt. 12
                         Toledo, OH 43609


                         RONKERRIA PETTIGREW
                         429 ROYAL PALM CT
                         PAHOKEE, FL 33476


                         RONNIE RIVERA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         RONNIE WALLINGFORD
                         80 E. EXCHANGE ST.
                         APT 222D
                         AKRON, OH 44308


                         Ronny Orta
                         3090 Palm Trace Landings
                         Fort Lauderdale, FL 33314




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3321 of 3613
                         RONSAIAH KUIPERS
                         1446 COBURG RD
                         COLUMBUS, OH 43227


                         RONZARIAN DAY
                         930 HARLANDALE
                         DALLAS, TX 75216


                         ROODY ROMAIN
                         3316 NW 32ND STREET
                         FORT LAUDERDALE, FL 33309


                         ROOSEVELYNE JEANPAUL
                         4001 NORTH WEST 38TH TERRACE
                         FORT LAUDERDALE, FL 33309


                         ROPOS RHEUMATOLOGY ASSOC PL
                          6405 N Federal Hwy 103
                         FT LAUDERDALE, FL 33308


                         RORY KELLY
                         28115 SOUTHBRIDGE CIR
                         WESTLAKE, OH 44145


                         ROSA BROWN
                         3145 NW 68TH ST
                         MIAMI, FL 33147-6627


                         ROSA GAONA
                         1721 CARAVAN TRL
                         DALLAS, TX 75241


                         ROSA MARTINEZ
                         4950 NW 196TH TER
                         MIAMI GARDENS, FL 33055-1745


                         ROSALIND JONES
                         3039 GRAYSON ST
                         BALTIMORE, MD 21216


                         ROSALIND JONES
                         3001 WEST NORTH AVE APT 102
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3322 of 3613
                         ROSALIND SHELTON
                         5434 JONQUIL AVE
                         BALTIMORE, MD 21215


                         ROSANA PORCAYO
                         1009 WOODBROOK STREET
                         ARLINGTON, TX 76011


                         ROSE MARIE LAURE KEBE
                         5319 DORIS DR
                         WALDORF, MD 20601-3223


                         ROSE PIERRE
                         1929 NE 173RD ST.
                         NORTH MIAMI BEACH, FL 33162


                         ROSE PIERRE
                         3500 NW 33RD ST
                         LAUDERDALE LAKES, FL 33309-5406


                         ROSE TELLINGTON
                         2954 GARRISON BLVD, APARTMENT A
                         BALTIMORE, MD 21216


                         ROSE-DARLINE JEAN-PAUL
                         13757 NE3RD CT APT A211
                         NORTH-MIAMI, FL 33161


                         ROSE-MARTHA LEFEVRE
                         14755 GARDEN DR.
                         MIAMI, FL 33168


                         ROSELAINE BELORME
                         13101 MEMORIAL HWY APT 106
                         MIAMI, FL 33161-3901


                         ROSELORE EDOUARD
                         5673 WESTVIEW DR
                         ORLANDO, FL 32810


                         ROSEMARY NOLDON-MCCALL
                         18833 NW 32RD AVENUE
                         MIAMI GARDENS, FL 33056




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3323 of 3613
                         ROSHAN GHIMIRE
                         3408 UPTON RD
                         PARKVILLE, MD 21234-3334


                         ROSHANA DAVIS
                         638 NE 166TH ST
                         APT 1
                         MIAMI, FL 33162


                         ROSIE MIRANDA
                         9710 NW 7TH CIRCLE
                         APT. 1036
                         PLANTATION, FL 33324


                         ROSIE MIRANDA
                         7400 STIRLING ROAD APT. 626
                         HOLLYWOOD, FL 33024


                         ROSLYN RICHARDSON
                         1673 NORTHBOURNE ROAD
                         BALTIMORE, MD 21239


                         ROSLYN RICHARDSON
                         1100 MONTPELIER STREET
                         BALTIMORE, MD 21218


                         ROSS COGAN
                         358 CANTERBURY RD
                         BAY VILLAGE, OH 44140


                         Ross Johnston
                         3100 W Rolling Hills Cir.
                         104
                         Fort Lauderdale, FL 33328


                         ROSS THOMPSON
                         4930 DEFIANCE TRAIL
                         DELPHOS, OH 45833


                         ROSY DHAKAL
                         634 EAST BUCHTEL AVE APT 303
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3324 of 3613
                         ROTHMAN SPECIALTY HOSPITAL
                         PO BOX 1365
                         BENSALEM, PA 19020


                         ROTNEI GRIFFIN
                         3914 E PRATT ST
                         BALTIMORE, MD 21224


                         ROXANA ROS
                         12900 SW 190 ST
                         MIAMI, FL 33177


                         ROY FREEMAN
                         6425 SOUTH LOWE STREET
                         CHICAGO, IL 60621


                         ROY WARD
                         2022 HILLENWOOD RD
                         BALTIMORE, MD 21239-3621


                         ROYA AMIRNIROUMAND
                         18011 BISCAYNE BLVD
                         APT 803
                         AVENTURA, FL 33160


                         ROYAL PALM OBGYN PA
                         8110 Royal Palm Blvd.
                         Suite 108
                         CORAL SPRINGS, FL 33065


                         ROYELLE COOK
                         13416 LORD DUNBORE PL
                         UPPER MARLBORO, MD 20772-5931


                         ROYSTOM WALTERS
                         302D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         RTREVIA RANDOLPH
                         207 FOX HOLLOW DR
                         RED OAK, TX 75154




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3325 of 3613
                         RUBBIN JACOBS
                         6977 TOMAHAWK TRL
                         REYNOLDSBURG, OH 43068


                         RUBEN RAMOS
                         17963 SW 29 LANE
                         PEMBROKE PINES, FL 33029


                         RUBEN SANCHEZ
                         1000 PARKWIEW DRIVE
                         APT 519
                         HALLANDALE, FL 33009


                         RUBIA SHAIK
                         401 S. MAIN STREET
                         UNIT# 429A
                         AKRON, OH 44311


                         RUBIN SMITH-BASTIAN
                         14629 SW 15TH CT
                         PEMBROKE PINES, FL 33027-6514


                         Rude   Henry
                         2960   NW 55th Ave.
                         Apt.   2B
                         Fort   Lauderdale, FL 33313


                         RUDE HENRY
                         5713 NW 74TH AVE
                         TAMARAC, FL 33321


                         RUDEL SAUNDERS
                         1315 OAK HILL CT APT 167
                         TOLEDO, OH 43614


                         RUDIEL ROBERTS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         RUDOLF ZAMOR
                         13655 NE 10 AVENUE APT 303
                         NORTH MIAMI, FL 33161




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3326 of 3613
                         RUEBEN DURKEE
                         273 BARDER AVE
                         AKRON, OH 44305


                         RUFINO GARCIA
                         1610 EARBAYOUDRAPT, APT 29
                         CHANNELVIEW, TX 77530


                         RUFUS SMALLWOOD
                         4430 MAPLE WOOD DR
                         BALTIMORE, MD 21207


                         RUFUS WIGGINS
                         1018 E. 21 AVE
                         TAMPA, FL 33605


                         RUI HUANG
                         1496 HAMPTON KNOLL DR.
                         AKRON, OH 44313


                         RUI HUANG
                         1792 HAMPTON KNOLL DR.
                         AKRON, OH 44313


                         RUIHAO SHEN
                         77 FIR HILL ST. APT. 5C9
                         AKRON, OH 44304


                         RUIMENG ZHANG
                         2200 HIGH ST.
                         #159
                         CUYAHOGA FALLS, OH 44221


                         RUIXIA ZHANG
                         2550 CHAMBERLAIN ROAD APARTMENT B3
                         FAIRLAWN, OH 44333


                         RUKAYAT ARIORI
                         5938 GLEN FALLS AVE
                         BALTIMORE, MD 21206-2521


                         RUNDONG HUANG
                         55 FIR HILL #6B6
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3327 of 3613
                         RUNYAO ZHU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         RUOFAN LIU
                         2200 HIGH ST. APT. 466
                         CUYAHOGA FALLS, OH 44221


                         RUOYING CHEN
                         12026 NE 16TH AVE, APT 103
                         MIAMI, FL 33162


                         RUSOL YASIN
                         19220 EAST OAKMONT DRIVE
                         MIAMI, FL 33015


                         Russell Crawford
                         1512 - 12th Rd.
                         Nampa, ID 83686


                         RUSSELL DAVIS
                         8904 LOUGHRAN TERRACE
                         FORT WASHINGTON, MD 20744


                         RUSSELL MORGAN
                         49 ALBEMARIE RD
                         LAWRENCEVILLE, NJ 08648


                         RUSSELL STEINER
                         104-60 QUEENS BOULEVARD
                         10G
                         FOREST HILLS, NY 11375


                         RUTA HABTEMARIAM
                         3373 ARDLEY COURT
                         FALLS CHURCH, VA 22041


                         RUTH BELOTTE
                         1393 NE 145 ST
                         MIAMI, FL 33161




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3328 of 3613
                         Ruth Friedman
                         177 N Portage Path
                         Apt. 10
                         Akron, OH 44303


                         RUTH FRIEDMAN
                         1288 SHANLEY DRIVE
                         COLUMBUS, OH 43224


                         Ruth M. Farrell, MD
                         9500 Euclid Ave.
                         Cleveland, OH 44195


                         Rutherford County Primary Care
                         1453 Hope Way
                         Murfreesboro, TN 37129


                         RUTZA RICHEMOND
                         1981 NW 43RD TERRACE
                         APT 266
                         LAUDERHILL, FL 33313


                         RUVIMBO ZVIDZAI
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         RYAN ABRAMS
                         7134 PRAIRIE FLOWER LANE
                         FRISCO, TX 75033


                         RYAN APPLEWHITE
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         RYAN BROWN
                         10155 NICHOLS ROAD
                         GARRETTSVILLE, OH 44231


                         RYAN BRYCE
                         18710 NW 27TH AVE
                         APT 206
                         CAROL CITY, FL 33056




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3329 of 3613
                         RYAN BRYCE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         RYAN CAIN
                         1700 E COLD SPRING LN
                         BALTIMORE, MD 21251-0001


                         RYAN CAREY
                         547 EAST PIONEER TRAIL
                         AURORA, OH 44202


                         RYAN CASH
                         8799 LEYLAND AVE
                         NORTH CANTON, OH 44720


                         RYAN DE LOS REYES
                         2321 PALMETTO STREET
                         NORFOLK, VA 23513


                         RYAN ELZY
                         8700 SOUTHSIDE BLVD APT 612
                         JACKSONVILLE, FL 32256


                         RYAN FASHEMPOUR
                         347 DARROW AVE
                         TOLEDO, OH 43607


                         RYAN FORSTON
                         3575 NW 204TH TERRACE
                         MIAMI GARDENS, FL 33056


                         RYAN GREENWOOD
                         676 SECOND STREET #4
                         FAIRPORT HARBOR, OH 44077


                         RYAN HOYNG
                         813 WINDSOR CIRCLE
                         CELINA, OH 45822-1158


                         RYAN JACKWOOD
                         1656 TWIN OAKS DR
                         TOLEDO, OH 43615




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3330 of 3613
                         RYAN JERGER
                         5503 PALEO PINES CIRCLE
                         FORT PIERCE, FL 34951


                         Ryan Kasprzak
                         5788 Dee Dr.
                         Hilliard, OH 43026


                         Ryan Louallen
                         266 Reece Lane
                         Seymour, TN 37865


                         RYAN LOVE
                         9388 HICKORY RIDGE DRIVE
                         STREETSBORO, OH 44241


                         RYAN LUPIA
                         4272 S.E. COVE LAKE CIRCLE
                         #104
                         STUART, FL 34997


                         RYAN MARTIN
                         1465 MADISON AVE.
                         IC
                         NEW YORK, NY 10029


                         RYAN MARTIN-WAGAR
                         44 KENILWORTH
                         AKRON, OH 44313


                         RYAN MASON
                         1427 NORTH AISQUITH ST
                         BALTIMORE, MD 21202


                         RYAN MAXWELL
                         934 GABLE AVENUE
                         DUNCANVILLE, TX 75137


                         RYAN MAXWELL
                         2832 SAND RUN PKWY
                         FAIRLAWN, OH 44333


                         RYAN MCCOY
                         290 TROPIC ST
                         JACKSON, OH 45640



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3331 of 3613
                         Ryan McCurry
                         2805 Garfiled St.
                         Belmar, NJ 07719


                         RYAN MORGAN
                         4820 LANIER AVE
                         BALTIMORE, MD 21215-6502


                         Ryan Morton
                         4012 W Bancorft St.
                         Apt. 2
                         Toledo, OH 43606


                         RYAN MOUNT
                         2568 PEACH LANE
                         WOOSTER, OH 44691


                         RYAN O'CONNELL
                         3859 RIVER RD
                         TOLEDO, OH 43614


                         RYAN O'NEILL
                         5817 WESLEYAN DRIVE
                         PO BOX 285
                         VIRGINIA BEACH, VA 23455


                         RYAN PATERAK
                         9702 MCCRACKEN
                         GARFIELD HEIGHTS, OH 44125


                         Ryan Plucinski
                         5939 Tyalor Rd.
                         Clinton, OH 44216


                         RYAN SAYERS
                         4575 1/2 S CANFIELD NILES RD
                         CANFIELD, OH 44406


                         RYAN SAYKO
                         2856 NUNNERY RD
                         SKANEATELES, NY 13152


                         RYAN SEARS
                         1130 4 SEASONS DR APT 4
                         TOLEDO, OH 43615



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3332 of 3613
                         RYAN SEARS
                         2505 ANTIOCH RD
                         PERRY, OH 44081


                         RYAN SIMI
                         1400 NORMANDY DR.
                         NEWARK, OH 43055


                         RYAN STROSSER
                         140 SOUTH DIXIE HIGHWAY
                         APT. 825
                         HOLLYWOOD, FL 33020


                         RYAN THOMAS
                         5592 CARISSA PLACE
                         HUGHESVILLE, MD 20637


                         RYAN THOMPSON
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         RYAN TURNER
                         4438 MAPLE WOOD DR
                         BALTIMORE, MD 21229


                         RYAN TURNER
                         4417 BIRCHWOOD DR
                         LAUREL, MD 20723


                         RYAN TURNER
                         4417 BIRCHWOOD DR
                         BALTIMORE, MD 21229


                         RYAN WARDLAW
                         554 LUCIA AVE
                         BALTIMORE, MD 21229


                         RYAN WIKEL
                         W186 S8977 CARDINAL CT.
                         MUSKEGO, WI 53150


                         RYAN WILLIAMS
                         3233 N ROLLING RD
                         WINDSOR MILL, MD 21244-2026




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3333 of 3613
                         RYAN ZAWADA
                         1830 S COY RD
                         NORTHWOOD, OH 43619


                         RYANA BAIRD
                         2524 HUNLEY LOOP
                         KISSIMMEE, FL 34743


                         RYANN GILLESPIE
                         1651 BROOKINS STREET
                         MEMPHIS, TN 38108


                         RYANNA LAIDLAW
                         1834 WONDERLICK RD
                         LIMA, OH 45805


                         RYANNA REID
                         5979 FOLLENSBY DRIVE
                         WESTERVILLE, OH 43081


                         Ryanna Smith
                         9674 NW 76th St.
                         Fort Lauderdale, FL 33321


                         RYELLCHA MACK
                         8506 WENDELL AVENUE
                         PARKVILLE, MD 21234


                         RYKER FAIRCLOTH
                         2345 NW 98 LANE
                         CORAL SPRINGS, FL 33065


                         RYKER MCNICHOL
                         6818 SLAVEN DR.
                         ORLANDO, FL 32819


                         RYLEE BROWN
                         139 LINWOOD AVENUE NW
                         CANTON, OH 44708


                         RYLEIGH AVANCINI
                         5817 WESLEYAN DRIVE
                         PO BOX A437
                         VIRGINIA BEACH, VA 23455




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3334 of 3613
                         RYLEY WATT
                         310 FAIRVIEW DR
                         IRWIN, PA 15642


                         RYLIE HOWMAN
                         527 CLEVELAND AVE
                         ASHLAND, OH 44805


                         RYMARKABLE HUSTON-CRANE
                         5449 HOMER AVE
                         CLEVELAND, OH 44103


                         RYNE BOELTER
                         703 BRODERICK DRIVE
                         OXON HILL, MD 20745


                         S Bilal Ahmed
                         4430 N Holland Syvania Rd.
                         Toledo, OH 43623


                         S. M. MAHFUZUL ISLAM
                         389 SHERMAN ST # 201
                         AKRON, OH 44311


                         SAABRIAH OLIVER
                         4115 WILLOW DR
                         MULBERRY, FL 33860


                         SAARAH SYED
                         10514 POT SPRING RD.
                         COCKEYSVILLE, MD 21030


                         Saba Javadi
                         120 N Westwood Ave.
                         Apt. 610
                         Toledo, OH 43607


                         Sabina Pathan
                         6344 Brixton Rd.
                         Apt. 7
                         Maumee, OH 43537




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3335 of 3613
                         SABITA POKHREL
                         634 E BUCHTEL AVE
                         APT 213
                         AKRON, OH 44304


                         SABITA POKHREL
                         420 ALLYN ST
                         AKRON, OH 44304


                         Sabrea Mackey
                         1700 E Cold Sping Ln
                         Baltimore, MD 21251


                         SABRIA BRUTON
                         2306 29TH AVE E
                         PALMETTO, FL 34221


                         Sabrina Alam
                         1315 Oak Hill Ct.
                         Apt. 159
                         Toledo, OH 43614


                         SABRINA BARCENAS
                         12100 JOSE CISNEROS
                         EL PASO, TX 79936


                         SABRINA BEEKMAN
                         401 SOUTHERN AVENUE LOT 17
                         CHILLICOTHE, OH 45601


                         SABRINA BRUTAL
                         5601 WASHINGTON ST APT. 38
                         HOLLYWOOD, FL 33021


                         SABRINA GENTLES
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Sabrina Mottershead
                         230 Salem Ct
                         Hinckley, OH 44233


                         SABRINA ST. FLEUR
                         6611 MOONFLOWER CT
                         BALTIMORE, MD 21214



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3336 of 3613
                         SABRYNA RAYMOND
                         11935 NE 11 CT
                         BISCAYNE PARK, FL 33161


                         SACHIEL ASENCIO
                         5362 NW 190TH ST
                         MIAMI GARDENS, FL 33055


                         SADE BEA
                         6918 PINE VALLEY DR
                         BALTIMORE, MD 21215


                         SADE HOLLEY
                         3900 NORTH ROGERS AVE
                         BALTIMORE, MD 21207


                         Sade Lavender
                         6501 Eaglewing Ln
                         Fort Washington, MD 20744


                         SADEL JOSEPH
                         620 NW 214 STREET
                         101
                         MIAMI GARDENS, FL 33169


                         SADIA SHAHNOOR ANIS
                         437 SUMNER ST APT.T3
                         AKRON, OH 44304


                         SADIE DECKARD
                         18 TOWNSEND ST
                         WAKEMAN, OH 44889


                         SADIE FAZEKAS
                         508 CROUSE ST.
                         AKRON, OH 44311


                         Sadik Mahamud
                         482 Knob Hill Court E
                         Columbus, OH 43228


                         SADIKI ISAAC
                         1311 N 23RD AVE
                         HOLLYWOOD, FL 33020




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3337 of 3613
                         SAEED AKBARI SHANDIZ
                         2525 KEMPER ROAD, APT 401
                         CLEVELAND, OH 44120


                         SAEED BAJAHZAR
                         43 CHIARA COURT
                         TOWSON, MD 21204


                         SAEID GHANIYARI BENIS
                         593 BROWN ST
                         AKRON, OH 44311


                         SAEID GHANIYARI BENIS
                         1173 E MAIN STREET
                         APT 3
                         KENT, OH 44240


                         SAFIR WEBB
                         3131 HIGHLAND AVE
                         ORANGE, NJ 07050


                         SAGAR ACHARYA
                         7910 ALLARD CT APT 301
                         GLEN BURNIE, MD 21061


                         SAGAR MAVANI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SAGE GEORGE
                         1423 OAK HILL CT APT 37
                         TOLEDO, OH 43614


                         SAHARA JACKSON
                         102B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         SAHIL MAKWANA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3338 of 3613
                         Sahiti Mannem
                         39025 Cheshire Dr.
                         Northville, MI 48167


                         SAI GOUD DURGAPPAGARI
                         24801 LAKESHORE BLVD,
                         APT B317
                         EUCLID, OH 44123


                         SAI KRISHNA ENABOTHULA
                         77 FIR HILL STREET APT. 11B11
                         AKRON, OH 44304


                         SAI KRISHNA ENABOTHULA
                         55 FIR HILL STREET APT. 10B4
                         AKRON, OH 44304


                         SAI KRISHNA GULLAPALLI
                         77 FIR HILL APARTMENT 3B11
                         AKRON, OH 44304


                         SAI KUMAR CHIRRAVURI
                         77 FIRHILL TOWERS, APT 6B5
                         AKRON, OH 44304


                         SAI PRAJEETH ANNAMGARI
                         77 FIR HILL , APT 3B11
                         AKRON, OH 44304


                         SAI PRASANNA CHINTHALA
                         907 HEMLOCK HILLS DRIVE
                         APT #D
                         AKRON, OH 44313


                         SAI PRASANNA CHINTHALA
                         634 E BUCHTEL AVENUE
                         APT #111
                         AKRON, OH 44304


                         SAI RADHA MANI ALLA
                         77 FIR HILL APT 6B5
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3339 of 3613
                         SAI RAMA KRISHNA VANKINA
                         1730 W ROCKET DR
                         TOLEDO, OH 43606


                         SAI YASHWANTH PENDYALA
                         90 HIGHBLUFS BLVD.
                         COLUMBUS, OH 43235


                         SAIBREYELLE RUCKER
                         12521 TINSLEY TERRACE DR
                         APT 111
                         TAMPA, FL 33612


                         SAIF NASSAR
                         55 FIR HL STREET, APARTEMENT 2B4
                         AKRON, OH 44304


                         SAIGE SMITH
                         5817 WESLEYAN DRIVE
                         PO BOX C160
                         VIRGINIA BEACH, VA 23455


                         SAINADH CHILUKAMARI
                         1B11, 55 FIR HILL TOWERS
                         AKRON, OH 44304


                         SAINATH JADHAV
                         55 FIR HILL ST,APT# 2B2
                         AKRON, OH 44304


                         SAINATH JADHAV
                         77 FIR HILL STREET APT#4B11
                         AKRON, OH 44304


                         SAINATH REDDY SAMIREDDY
                         77 FIR HILL TOWERS
                         UNIT 6A1
                         AKRON, OH 44304


                         SAINT ROGER BOUNTSEBE-EBOUEME
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3340 of 3613
                         Sajan Patel
                         6721 Witeford Center Rd.
                         Lambertville, MI 48144


                         SAKIRU ADETUNJI
                         1469 ALPHADA AVENUE
                         APT C6
                         AKRON, OH 44310


                         SAKSHI GUPTA
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         SALA ZIMMERMAN
                         4535 TRENTON DR S
                         JACKSONVILLE, FL 32209


                         SALEH ALHARBI
                         7603 KINGS RUN RD
                         SYLVANIA, OH 43560


                         SALEM BINAFIF
                         1839 ASHTON LN APT 172
                         KENT, OH 44240


                         SALIH MOHAMMED
                         4332 DRESDEN ST APT #201
                         COLUMBUS, OH 43224


                         Salim Khoso
                         15 Tiffany Square Dr.
                         Apt. 301
                         Toledo, OH 43607


                         SALLY DUERR-RODRIGUEZ
                         9406 NE 9TH AVENUE
                         MIAMI SHORES, FL 33138


                         SALMAN HARASIS
                         370 NEWTON CIRCLE
                         APT 206
                         AKRON, OH 44305




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3341 of 3613
                         SALMAN HARASIS
                         1427
                         HUNTERS LAKE DR E
                         CUYAHOGA FALLS, OH 44221


                         SALOMEY KPEKPENA
                         5642 WOODMONT AVENUE
                         APT. C
                         BALTIMORE, MD 21239


                         Saloni Hedge
                         25800 Pacific Hills Dr.
                         Mission Viejo, CA 92692


                         Salustio Jeramillo
                         1401 SW 136th Ave.
                         Fort Lauderdale, FL 33325


                         SALVADOR JAMES
                         129 FONTAINBLEAU DR
                         MANDEVILLE, LA 70471-6434


                         SAMALA LEWIS
                         6126 NORTHWOOD DR
                         APT. A
                         BALTIMORE, MD 21212


                         SAMANTHA BEREZNAY
                         8469 AVON BELDEN RD
                         NORTH RIDGEVILL, OH 44039


                         SAMANTHA BOYD
                         4601 WESTGROVE WAY
                         ORLANDO, FL 32808


                         Samantha Buck
                         8925 Lupine Dr.
                         Reynoldsburg, OH 43068


                         SAMANTHA CANEPA
                         2715 FROST ROAD
                         MANTUA, OH 44255




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3342 of 3613
                         SAMANTHA CAPPS
                         2547 EDGEBROOK CROSSING
                         TWINSBURG, OH 44087


                         SAMANTHA CATIEL MENDA
                         150 LORELANE PLACE
                         KEY LARGO, FL 33037


                         SAMANTHA CLARK
                         10765 CLEARY BLVD
                         APT. 107
                         PLANTATION, FL 33324-6057


                         Samantha Dimeglio
                         700 SW 78th Ave.
                         Apt. #410
                         Fort Lauderdale, FL 33324


                         Samantha Heckman
                         2669 Tremainsville
                         Toledo, OH 43613


                         SAMANTHA HUDSON
                         8175 STRONGSVILLE BOULEVARD
                         STRONGSVILLE, OH 44149


                         SAMANTHA KAISER
                         9173 KETCH RD
                         PLAIN CITY, OH 43064-9794


                         Samantha Kay
                         1114 Four Seasons Dr.
                         Apt. 3
                         Toledo, OH 43615


                         Samantha Kwaku-Mensah
                         3291 Greenway Dr.
                         Westminster, MD 21157


                         SAMANTHA LILLY
                         13944 MAPLE CIRCLE
                         STRONGSVILLE, OH 44136




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3343 of 3613
                         SAMANTHA MANSFIELD
                         17751 GLENWOOD AVENUE
                         LAKE MILTON, OH 44429


                         SAMANTHA MASON
                         10340 SW 20TH STREET
                         HOLLYWOOD, FL 33025


                         Samantha McCullough
                         2706 Alisdale Dr.
                         Apt. 101
                         Toledo, OH 43606


                         SAMANTHA MERINO
                         855 N MADISON AVE
                         APT D
                         LOS ANGELES, CA 90029


                         SAMANTHA MINOR
                         1477 CORNERSTONE STREET
                         HARTVILLE, OH 44632


                         SAMANTHA MYERS
                         5171 APPLEWOOD CIR
                         MONROE, MI 48161


                         Samantha Palencia
                         4700 Queens Grove St.
                         White Plains, MD 20695


                         Samantha Rommel
                         8101 SW 24th Ct.
                         Apt. 306
                         Fort Lauderdale, FL 33324


                         SAMANTHA ROSARIO
                         1513 COLONY PL
                         METAIRIE, LA 70003


                         SAMANTHA SANCHEZ
                         11503 SW 26TH PLACE, # 301
                         APT. 301
                         MIRAMAR, FL 33025




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3344 of 3613
                         SAMANTHA SANDOR
                         1625 SE 10TH AVE
                         #403
                         FORT LAUDERDALE, FL 33316


                         SAMANTHA SMITH
                         1126 4 SEASONS DR APT 4
                         TOLEDO, OH 43615


                         Samantha Snyder
                         2 Bridgeport Ct.
                         Apt. 302
                         Owings Mills, MD 21117


                         SAMANTHA VAN SCOY
                         1029 KERTESZ ROAD
                         NEW FRANKLIN, OH 44216


                         SAMANTHA VILLASENOR
                         501 W CAMBRIA DR
                         ROUND LAKE, IL 60073-5419


                         SAMAR KHAN
                         112 W 65TH ST APT 2
                         WESTMONT, IL 60559


                         Samar Sheriff
                         3122 Hopewell Pl
                         Toledo, OH 43606


                         SAMARA AUGUSTE
                         UNIVERSITY INN
                         16401 NW 37TH AVE
                         MIAMI, FL 33054


                         SAMARA FITZGERALD
                         5332 CARSWELL AVE
                         SUITLAND, MD 20746-4114


                         Samara Grayson
                         11147 Oakdale Rd.
                         Boynton Beach, FL 33437




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3345 of 3613
                         SAMARA YURCHAK
                         239 RASPBERRY RD
                         LEOLA, PA 17540


                         Samaritan Hospital
                         1025 Center St.
                         Ashland, OH 44805


                         SAMAYA FERGUSON
                         1323 MERIDENE DR
                         BALTIMORE, MD 21239


                         Sameer Copper
                         179 Norfolk St
                         1B
                         Newark, NJ 07103


                         Samer Obeid
                         2326 Willesden Green Rd.
                         Toledo, OH 43617


                         Sami Ibrahim
                         778 Clifton Heights Ln NE
                         Atlanta, GA 30329


                         SAMIA BELL
                         2240 W. NORTH BEND RD.
                         CINCINNATI, OH 45239


                         SAMIERRA JONES
                         5512 HILLTOP AVE
                         BALTIMORE, MD 21206


                         SAMIR CHOWDHURY
                         APT #J2, 437 SUMNER STREET
                         AKRON, OH 44304


                         SAMIR CHOWDHURY
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SAMIYA TAYLOR
                         18421N N CONDUIT AVE
                         SPRINGFIELD GARDENS, NY 11413



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3346 of 3613
                         Sammy Droubi
                         5725 Tibaron Ln
                         Apt. 302
                         Toledo, OH 43615


                         SAMMY LASTER
                         16001 NW 27TH PL
                         OPA LOCKA, FL 33054


                         Sammy Loonkishu
                         414 Crystal Point Dr.
                         Dayton, OH 45459


                         SAMMY OJO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SAMONYA COPELAND
                         308 ATKINS AVE
                         NEPTUNE, NJ 07753-5106


                         SAMUEL ADEDEJI
                         8431 NW 7TH AVE
                         MIAMI, FL 33150


                         SAMUEL AILEMEN
                         2233 WHEATLEY DRIVE APT 304
                         BALTIMORE, MD 21207


                         Samuel Ajeigbe
                         15312 Jenkins Rdige Rd.
                         Bowie, MD 20721


                         Samuel Akintomide
                         11400 Treton Ct
                         Upper Marlboro, MD 20774-1568


                         SAMUEL BLECHMAN
                         422 HARDING RD
                         BRADFORDWOODS, PA 15015


                         SAMUEL CONWAY
                         2156 GARDEN DRIVE
                         WICKLIFFE, OH 44092



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3347 of 3613
                         SAMUEL DALINAS
                         5285 SANCTUARY LN.
                         SHEFFIELD VILLAGE, OH 44054


                         SAMUEL GAINFORD
                         278 TORREY STREET
                         APT H
                         AKRON, OH 44304


                         SAMUEL GREGG
                         7884 STATE STREET
                         GARRETTSVILLE, OH 44231


                         Samuel Hickey
                         1952 Brim Dr.
                         Toledo, OH 43613-5621


                         SAMUEL HITCHCOCK
                         736 LARK COURT
                         ROAMING SHORES, OH 44084


                         Samuel Horn
                         2154 Hidden Valley Dr.
                         Naperville, IL 60565


                         SAMUEL IVAN
                         10707 OBEE RD
                         WHITEHOUSE, OH 43571


                         SAMUEL LITOVSKY
                         5011 CHESWICK DRIVE
                         SOLON, OH 44139


                         SAMUEL MCINTOSH
                         2040 FUNSTON STREET
                         APT. 10
                         HOLLYWOOD, FL 33020


                         SAMUEL MCINTOSH
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         SAMUEL MORENZ
                         402 NEW FOURTH STREET
                         FAIRPORT HARBOR, OH 44077



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3348 of 3613
                         Samuel Onusko
                         600 St Rt 138 NE
                         Greenfield, OH 45123


                         SAMUEL ORELAJA
                         1700 E. COLDSPRING LANE
                         BALTIMORE, MD 21251


                         SAMUEL PERRY
                         727 EAST 22ND ST
                         BALTIMORE, MD 21218


                         Samuel Ramey
                         851 Delong St.
                         Pickerington, OH 43147


                         SAMUEL RECKLEY
                         19465 LIGHTHOUSE POINT
                         GROSSE ILE, MI 48138


                         SAMUEL RIVERA
                         4507 SW 195 TER
                         MIRAMAR, FL 33029


                         Samuel Salinas
                         5258 Sanctuary Ln
                         Sheffield Lake, OH 44054


                         SAMUEL SALINAS
                         37058 FAIRFIELD LANE
                         NORTH RIDGEVILLE, OH 44039


                         SAMUEL SHEETS
                         49 MELLWOOD DR
                         TORONTO, OH 43964


                         SAMUEL SPEICHER
                         8868 STATE ROUTE 303
                         WINDHAM, OH 44288


                         SAMUEL STALMACK
                         3011 APPLERIDGE DR
                         ANN ARBOR, MI 48103




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3349 of 3613
                         SAMUEL TERRY
                         3410 ARCHWOOD AVENUE
                         CLEVELAND, OH 44109


                         SANA HUSSAIN
                         35A-SHABIRABDH
                         KARACHI, SINDH, OH 75400


                         SANAT WAGH
                         2801 W BANCROFT MS121
                         TOLEDO, OH 43606


                         SANCHEZ MCPHEE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Sandip Bista
                         1323 Oak Hill Ct.
                         Apt. 153
                         Toledo, OH 43614


                         Sandra Hogins, Psyd
                         915 First Colonial Rd. #200
                         Virginia Beach, VA 23454


                         SANDRA JEAN-BAPTISTE
                         201 MANCHESTER ST
                         BOCA RATON, FL 33487-4017


                         Sandra L. Hogins
                         915 First Colonial Rd., Ste. 200
                         Virginia Beach, VA 23454


                         SANDRA OFOSU
                         20924 SCOTTSBURY DRIVE
                         GERMANTOWN, MD 20876


                         Sandra Taylor
                         2453 Maisel Ct.
                         Baltimore, MD 21230-3059


                         SANDRO ANDRE PACELLA CHACIN
                         3881 W STATE ROAD 84 UNIT 305
                         DAVIE, FL 33312




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3350 of 3613
                         Sandstone Care Maryland, LLC
                         11820 Parklawn Dr.
                         Suite 403
                         Rockville, MD 20852


                         Sandusky Rheumatology Inc.
                         Bldg 1, Ste. B
                         2500 W. Strubb Rd.
                         Sandusky, OH 44870


                         Sandy Salib
                         1001 N Byrne Rd.
                         Apt. 726
                         Toledo, OH 43607


                         Sanecia Wills
                         1601 E Fayette St.
                         Baltimore, MD 21231-1433


                         SANJAY GAIRE
                         634 EAST BUCHTEL AVENUE
                         APT. 304
                         AKRON, OH 44304


                         SANJAY GAIRE
                         31 EBER AVE
                         APT. 2
                         AKRON, OH 44305


                         SANJAY LYEW
                         911 N E 156TH TERRACE
                         MIAMI, FL 33162


                         SANTERI BERGMAN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         SANTIAGO DIRROCCO
                         ONE COLLEGE HILL
                         CANTON, MO 63435


                         SANTIAGO GIL MARTINEZ
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3351 of 3613
                         SANTIAGO MESA
                         8769 NW 169 TERR.
                         HIALEAH GARDENS, FL 33018


                         SANTO SUMO
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         SAPPHIRE RANDELLS
                         301A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         SAQUORAH KITTRELL
                         4106 KENNYGREEN COURT
                         BALTIMORE, MD 21133


                         SARA BENMOUNA
                         325 S BISCAYNE BOULEVARD
                         #2914
                         MIAMI, FL 33131


                         SARA BRUBAKER
                         3294 BRENTWOOD CT
                         POWELL, OH 43065-9133


                         Sara Colombo
                         3152 Muirfield Ave.
                         Toledo, OH 43614


                         Sara Crowell
                         2020 Orchard Lakes Place W
                         Apt. 22
                         Toledo, OH 43615


                         SARA DIAMOND
                         7470 HUGHES ROAD
                         RAVENNA, OH 44266


                         Sara Franz
                         591 NW 65th Ave.
                         Fort Lauderdale, FL 33317




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3352 of 3613
                         SARA GEDEON
                         7406 ANDOVER WAY
                         HUDSON, OH 44236


                         Sara Hoyos
                         5537 NW 90th Ave.
                         Fort Lauderdale, FL 33351


                         Sara Huff
                         7013 Quail Lakes Dr.
                         Holland, OH 43528


                         SARA KAUFFMAN
                         600 FAIRFIELD AVENUE
                         COLUMBIANA, OH 44408


                         SARA MARTINEZ
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Sara Mierzwiak
                         5912 Lakeside Ave.
                         Toledo, OH 43611


                         Sara Rokkanen
                         1600 W Rocket Rd.
                         Toledo, OH 43606


                         SARA ROKKANEN
                         1908 N WESTWOOD AVE
                         TOLEDO, OH 43607


                         SARA SIMONOVSKA
                         514 BROWN STREET
                         APT. 3
                         AKRON, OH 44311


                         Sara Stafford
                         8966 Louise St.
                         Livonia, MI 48150


                         SARA STALEY
                         3693 NW 94TH AVENUE
                         SUNRISE, FL 33351




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3353 of 3613
                         SARA WHITE
                         25357 PUMPKIN RIDGE RD
                         NEW PLYMOUTH, OH 45654


                         Sarah Alnakhli
                         2801 Bancroft
                         MS513
                         Toledo, OH 43606


                         SARAH ALONZI
                         906 WARFIELD AVE
                         OAKLAND, CA 94610-1634


                         Sarah Ayanbeku
                         10 Spindrift Cir.
                         Apt. G
                         Parkville, MD 21234-2336


                         SARAH BENSON
                         511 NORTH LONGWOOD ST
                         BALTIMORE, MD 21223


                         SARAH BOCK
                         8483 TRILLIUM DRIVE
                         CHAGRIN FALLS, OH 44023


                         SARAH BYCZYNSKI
                         9245 OLD AIRPORT HWY
                         MONCLOVA, OH 43542


                         Sarah Canelas
                         97 Frogtown Rd.
                         New Canaan, CT 06840


                         Sarah Finucane
                         2552 Plum Leaf Ln
                         Toledo, OH 43614


                         SARAH FINUCANE
                         7198 QUAIL LAKES DR
                         HOLLAND, OH 43528


                         SARAH FOSS
                         6650 CORPORATE CENTER PKWY APT 1419
                         JACKSONVILLE, FL 32216



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3354 of 3613
                         Sarah Futscher
                         22 Langview Dr.
                         Newport, KY 41076


                         SARAH GILBERT
                         117 VALENTINE FARMS LN
                         AKRON, OH 44333


                         SARAH GOLDMAN
                         1120 N WESTWOOD AVE APT 1301
                         TOLEDO, OH 43607


                         SARAH HARTLEY
                         128 TIONDA DR S
                         VANDALIA, OH 45377


                         Sarah Hoag
                         164 Greentree Cir.
                         Jupiter, FL 33458


                         SARAH JAMISON
                         2410 MARION STREET
                         ALIQUIPPA, PA 15001


                         SARAH JENKINS
                         6575 HAROLD DR
                         BRECKSVILLE, OH 44141


                         SARAH JONES
                         2610 6TH STREET
                         CUYAHOGA FALLS, OH 44221


                         SARAH KENT
                         7772 STATE ROUTE 305
                         GARRETTSVILLE, OH 44231


                         SARAH KOENIG
                         1142 4 SEASONS DR. APARTMENT #
                         TOLEDO, OH 43615


                         SARAH LAWSON
                         5584 BLUE SKY CT
                         WESTERVILLE, OH 43081




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3355 of 3613
                         Sarah Leu
                         2050 Dana St.
                         Toledo, OH 43609


                         SARAH LEU
                         2222 WHITECHAPEL DR
                         TOLEDO, OH 43614


                         SARAH LEYENDECKER
                         12 BUTLER CT
                         LAWRENCEBURG, IN 47025


                         SARAH LUBOW
                         525 W 236TH ST
                         APT 3F
                         BRONX, NY 10463-1747


                         Sarah Lundquist
                         1813 SW Renfro St.
                         Port Saint Lucie, FL 34953


                         SARAH LYPPERT THOMSSON
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         SARAH MASSLOOF
                         401 S. MAIN ST. #404C
                         Akron, OH 44311


                         SARAH MASSLOOF
                         2701 SALISBURY CT
                         Wexford, PA 15090


                         SARAH MCCLELLAN
                         3147 DUNSTAN DRIVE APT 5
                         WARREN, OH 44485


                         Sarah Mediros
                         2110 - 7th St.
                         Cuyahoga Falls, OH 44221


                         SARAH MEDVED
                         8664 RIDGE RD
                         WOOSTER, OH 44691




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3356 of 3613
                         SARAH MELLINGER
                         3070 ARDOON WAY
                         SILVER LAKE, OH 44224


                         Sarah Morehouse
                         317 SW 13th St.
                         Fort Lauderdale, FL 33315


                         SARAH PONDER
                         23254 PORT STREET
                         SAINT CLAIR SHORES, MI 48082


                         SARAH REED
                         720 PITTSBURGH AVENUE
                         ERIE, PA 16505


                         SARAH ROCHFORD
                         2801 W BANCROFT
                         MS 513
                         TOLEDO, OH 43606


                         SARAH ROSCOE
                         1778 PARRISH STREET
                         CHESAPEAKE, VA 23324


                         SARAH SAWMAN
                         14250 SHARONBROOK AVENUE NE
                         HARTVILLE, OH 44632


                         SARAH SCHNUPP
                         284 N GORHAM RD
                         GORHAM, ME 04038


                         Sarah Smith
                         172 Conger Ave.
                         Akron, OH 44303


                         SARAH SPEHN
                         11605 LANCASTER DRIVE
                         CHAGRIN FALLS, OH 44023


                         Sarah St Fort
                         1120 N Westwood Ave.
                         Apt. 2304
                         Toledo, OH 43607



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3357 of 3613
                         SARAH ST. FORT
                         3034 MIDDLESEX DR
                         TOLEDO, OH 43606


                         Sarah Thomas
                         5125 Keyser St.
                         Philadelphia, PA 19144


                         SARAH TWITCHELL
                         3786 BUSHNELL ROAD
                         UNIVERSITY HEIGHTS, OH 44118


                         SARAH VOULGARIS
                         5857 ROAN RD
                         SYLVANIA, OH 43560


                         SARAH WARDENBURG
                         123 MOTU ITI
                         PAUANUI
                         HIKUAI, FL 03579


                         SARAH WATSON
                         290 VINE ST
                         SPICER RESIDENCE HALL
                         AKRON, OH 44308


                         SARAH WHEELOCK
                         1101 ADAMS ST
                         NEW ORLEANS, LA 70118-3903


                         Sarah Williams
                         1298 Barlow Rd.
                         Hudson, OH 44236


                         SARAH WILLIAMS
                         30 WYNDMOOR PL APT D
                         GWYNN OAK, MD 21207


                         SARAH WILLIAMS
                         30 WYNDMOOR PL APT D
                         BALTIMORE, MD 21206


                         SARAH WINTROW
                         401 PENBROOKE DR
                         FINDLAY, OH 45840



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3358 of 3613
                         SARAH YOUNG
                         630 WHITE TAIL RIDGE DR.
                         FAIRLAWN, OH 44333


                         SARAN TEAWKITPAISARN
                         530 KLING ST APT 8
                         AKRON, OH 44311


                         SARAN TEAWKITPAISARN
                         91 MERRIMAN RD AC6
                         AKRON, OH 44303


                         SARANDA GIBBS
                         755 OCEAN AVE
                         APT #1F
                         BROOKLYN, NY 11226


                         SARANSH BHALLA
                         1B11, FIR HILL TOWERS
                         55 FIR HILL
                         AKRON, OH 44304


                         SARANSHU SINGLA
                         634 E BUCHTEL AVE
                         APT 206
                         AKRON, OH 44304


                         SARDLINE JEAN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Sariha Moyen
                         7089 Quail Lakes Dr.
                         Holland, OH 43528


                         SARIKA REDDY SUNKI
                         77 FIR HILL APARTMENT 2B8
                         AKRON, OH 44304


                         SARITA SHARMA
                         1800 RHODES ROAD
                         APT 304
                         KENT, OH 44240




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3359 of 3613
                         SASATHORN TUNYALUKMARA
                         1982 CORNELL DRIVE
                         UNIONTOWN, OH 44685


                         SASHA NEDD
                         109 SOUTH MORLEY ST
                         BALTIMORE, MD 21229


                         SASJHA WARD
                         1217 JONAS AVENUE, APT 2
                         SACRAMENTO, CA 95864


                         SASKIA RAPHAEL
                         6036 SW 37TH ST.
                         HOLLYWOOD, FL 33023


                         SASOUN TCHOLAKIAN
                         29341 BIRCHCREST WAY
                         FARMINGTN HLS, MI 48331-2433


                         SATEIA HALE
                         5806 LOCH RAVEN BLVD
                         BALTIMORE, MD 21239


                         Satheesh K. Ramineni, MD
                         3065 Arlington Ave.
                         Toledo, OH 43614


                         SATIA DENNIS
                         3020 GRAYSON ST
                         BALTIMORE, MD 21216


                         SATIA DENNIS
                         3104 KENTUCKY AVE
                         WOODLAWN, MD 21207


                         SATISH NARAHARASETTY
                         55 FIR HILL APT 1B11
                         AKRON, OH 44304


                         Satoshi Kori
                         29127 Fox Creek Dr.
                         Apt. 2A
                         Perrysburg, OH 43551




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3360 of 3613
                         SATYA HAWLEY
                         5839 PATTON ST
                         OAKLAND, CA 94618-1624


                         SAU PHUNG
                         16401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054


                         SAUL CANELO
                         3542 W 80 ST APT#202
                         HIALEAH, FL 33018-7511


                         SAURABH PATHAK
                         634 E BUCHTEL AVE
                         APT #215
                         AKRON, OH 44304


                         SAURABH PATHAK
                         319 STERLING CT
                         AKRON, OH 44304


                         SAVANA LOWERY
                         4188 LUNAR ROAD NE
                         CARROLLTON, OH 44615


                         SAVANNAH DEAN
                         951 VINE STREET APT C
                         CLYDE, OH 43410


                         Savannah Howell
                         3334 Russell Ave.
                         Cleveland, OH 44134


                         Savannah Lacy
                         80 Anthony Dr.
                         Burlington, NJ 08016


                         SAVANNAH LOGUE
                         725 CLOVERLEAF CT
                         MANSFIELD, OH 44904


                         SAVANNAH LORINCHACK
                         8603 SLAGLE ROAD
                         WINDHAM, OH 44288




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3361 of 3613
                         SAVANNAH SERRATOS
                         3220 SEAMAN RD
                         OREGON, OH 43616


                         SAVANNAH SNYDER
                         123 SOUTH SUGAR ST
                         PO BOX 49
                         RICHMOND, OH 43944


                         SAVANNAH THOMAS
                         5356 SHADY MEADOWS DR
                         HAMILTON, OH 45011


                         SAVANNAH ZUNIGA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         SAVEJAH COOPER-ANDERSON
                         5817 WESLEYAN DRIVE
                         BOX A285
                         VIRGINIA BEACH, VA 23455


                         SAVIAN FERNANDEZ
                         8331 SW 96 PL
                         MIAMI, FL 33173


                         SAVION BOLDEN
                         P.O. BOX 7731
                         ROCKFORD, IL 61102


                         SAVIONE BARNES
                         211 COUNTRY CHASE CT
                         GLEN BURNIE, MD 21061


                         SAVIONNE STAMPS
                         17 W 36TH ST
                         CHICAGO, IL 60609


                         Savonnie Profit
                         53 Harmony St
                         Bridgeport, CT 06606




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3362 of 3613
                         Sawgrass Pediatric Partners, LLC
                         Boca Raton
                         9801 Glades Rd.
                         Boca Raton, FL 33434


                         SAWSAN ASIRI
                         270 E EXCHANGE ST
                         APT #209
                         AKRON, OH 44304


                         SAYAKA SAKAGUCHI
                         5817 WESLEYAN DRIVE
                         PO BOX B519
                         VIRGINIA BEACH, VA 23455


                         SAYED CYRUS REZVANIFAR
                         591 E BUCHTEL AVE APT H
                         AKRON, OH 44304


                         SAYED CYRUS REZVANIFAR
                         2615 WERTZ AVE NW
                         CANTON, OH 44708


                         Sayumi Doi
                         1450 Secor Rd.
                         Apt. 211
                         Toledo, OH 43607


                         SAZIM BANGURA
                         3807 DELANO ST.
                         SILVER SPRING, MD 20902


                         SBILAL AHMED
                         TOLEDO
                         4430 N HOLLAND SYLVANIA RD
                         TOLEDO, OH 43623


                         SCARLETTE HELENA
                         7067 HAWTHORN AVE
                         APT 1
                         LOS ANGELES, CA 90028-6964


                         SCARLLETTE ARDON-ESPINAL
                         5413 CLIFTON AVE
                         BALTIMORE, MD 21207-5952




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3363 of 3613
                         SCARLYN DE LOS SANTOS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         SCHANEL SILVEST
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         SCHLAM DERMATOLOGY
                         10044 NW 1ST CT
                         PLANTATION, FL 33324


                         SCHMOI STEWART
                         9854 GREENBRIAR WAY
                         BALTIMORE, MD 21220


                         SCHNEIDER PIERRE
                         1130 NE 137TH STREET
                         NORTH MIAMI, FL 33161


                         SCHNYDER LOPS
                         1427 NE 146TH STREET
                         NORTH MIAMI, FL 33161


                         SCOTT BARROWMAN
                         122 MAPLE AVENUE
                         CHARDON, OH 44024


                         Scott Huff
                         7013 Quail Lakes Dr.
                         Holland, OH 43528


                         SCOTT MICHEL
                         372 NE 86TH ST
                         EL PORTAL, FL 33138-3016


                         Scott Miller
                         1910 Roundwyck Ln
                         Powell, OH 43065


                         SCOTT O'MEARA
                         1915 HERITAGE CIR.
                         DOVER, OH 44622




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3364 of 3613
                         SCOTT ROSS
                         8825 WHITE EAGLE E
                         SYLVANIA, OH 43560


                         SCOTT SANGSTON
                         546 EAST 305TH STREET
                         WILLOWICK, OH 44095


                         Scott Thompson
                         850-4 Hampton Cir.
                         Aurora, OH 44202


                         SDROUBI
                         5725 TIBARON LN APT 302
                         TOLEDO, OH 43615


                         SEAN CARTER
                         6445 FOREST RD
                         CHEVERLY, MD 20785-3127


                         SEAN COLLINS
                         5730 NICHOLSON DRIVE
                         HUDSON, OH 44236


                         SEAN DIEPPA
                         365 NW 207TH AVE
                         PEMBROKE PINES, FL 33029


                         SEAN GELLEN
                         603 C ST
                         DAVIS, CA 95616-3711


                         SEAN KAZMIERSKI
                         28 E 6TH ST
                         MONROE, MI 48161


                         SEAN LINK
                         1130 VERMILION DR
                         LAKE WORTH, FL 33461


                         SEAN LOUGHEED
                         12 NW 61ST ST
                         MIAMI, FL 33127-1240




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3365 of 3613
                         SEAN LYONS
                         11261 VAUGHN ROAD
                         HIRAM, OH 44234


                         SEAN MELTON
                         3850 FAVERSHAM ROAD
                         UNIVERSITY HEIGHTS, OH 44118


                         SEAN NOLL
                         5685 BUCKEYE VALLEY ROAD
                         NEW LEXINGTON, OH 43764


                         SEAN PIATT
                         4794 SOMERSET DRIVE
                         STOW, OH 44224


                         SEAN ROEHRS
                         4617 INDIAN RIDGE RD
                         SYLVANIA, OH 43560


                         Sean Smith
                         7905 Fulton Lucas Rd.
                         Liberty Center, OH 43532


                         SEAN SMITH
                         4006 OAK POINTE DRIVE
                         PLEASANT VIEW, TN 37146


                         Sean Winkfield
                         9 Bexleigh Ct.
                         Apt. 203
                         Parkville, MD 21234


                         SEANICKA PRATT
                         13350 AWSAN ROAD
                         APT. 103
                         OPA LOCKA, FL 33054


                         SEANNILLE MCRAE
                         3431 HUDSON AVENUE
                         YOUNGSTOWN, OH 44511


                         SEBASTIAN CALZADILLA
                         217 DAVIDSON DR.
                         CHARLEROI, PA 15022



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3366 of 3613
                         SEBASTIAN JENKINS
                         13653 SHADY OAK BOULEVARD
                         GARFIELD HEIGHTS, OH 44125


                         Sebastian Loibl
                         Oberpretz 8
                         San Francisco, CA 94116


                         SEBASTIAN LOIBL
                         3301 COLLEGE AVE
                         FORT LAUDERDALE, FL 33314


                         Sebastian Lopez
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251


                         SEBASTIEN FRANCK
                         296 NW 123 ST
                         MIAMI, FL 33168


                         Secile Heitmeyer
                         1726 E Glastonberry Rd.
                         Toledo, OH 43613


                         Secretary of State - Georgia
                         Corporations Divisions
                         237 Coliseum Dr.
                         Macon, GA 31217-3858


                         Secretary of State - Mississippi
                         PO Box 136
                         Jackson, MS 39205-0136


                         Secretary of State - Texas
                         PO Box 13697
                         Austin, TX 78711


                         SEDIGHEH RASHIDI
                         195 WHEELER ST APT 303
                         AKRON, OH 44304


                         SEDIGHEH RASHIDI
                         590 E BUCHTEL AVE APT 46
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3367 of 3613
                         SEDINAM KING
                         7324 KEST LN
                         SYLVANIA, OH 43560-3833


                         SEENA TEHRANI
                         2635 BROADWAY ST.
                         APT. 13
                         TOLEDO, OH 43609


                         SEGOLENE COMPAIN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SEGOLENE COMPAIN
                         80 E. EXCHANGE ST APT 141D
                         AKRON, OH 44308


                         SEIED ZANIAR HOSEINI
                         13 PRESTON STREET
                         MARLBOROUGH, MA 01752


                         SEIJI BESSHO
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234


                         SEIT
                         27500 Detroit Rd.
                         Ste. 202
                         Westlake, OH 44145-5913


                         SELENA ASGEDOM
                         1730 WEST ROCKET DR
                         SUITE 5117D
                         TOLEDO, OH 43606


                         SELENA SHAWVER
                         3191 G ST
                         LORAIN, OH 44052


                         SELIM GERISLIOGLU
                         77 FIR HILL ST. 4C6
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3368 of 3613
                         SELIM OZBEK
                         55 FIR HILL STREET
                         9A1
                         AKRON, OH 44304


                         SELY-ANN HEADLEY-WILSON
                         3770 HILL AVE APT 123
                         TOLEDO, OH 43607


                         Semora Council
                         904 Longacre Blvd
                         Lansdowne, PA 19050


                         SENSI JARVIS
                         2738 NW 201 TERRACE
                         MIAMI GARDENS, FL 33056


                         Sentara Leigh Hospital
                         830 Kempsville Rd.
                         Norfolk, VA 23502


                         Sentara VA Beach Gen
                         1060 First Colonial Rd.
                         Virginia Beach, VA 23454


                         SEPIDEH NIKNEZHAD
                         75 N PORTAGE PATH, APT # 403
                         AKRON, OH 44303


                         SEPTEMBER JONES
                         302B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         September King
                         3330 Marsrow Ave.
                         Toledo, OH 43615


                         Sequenom CMM San Diego
                         3695 John Hopkins Ct.
                         San Diego, CA 92121




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3369 of 3613
                         SERAIAH STORY
                         12450 BISCAYNE BLVD
                         APT 516
                         JACKSONVILLE, FL 32218


                         SERAYAH RAWLINGS
                         1234 DEANWOOD RD
                         BALTIMORE, MD 21234


                         SERENA BRYANT
                         1439 LIMIT AVENUE, APT. K
                         BALTIMORE, MD 21239


                         SERENA SALVA
                         9838 SW 94 TERRACE
                         MIAMI, FL 33176


                         SERGIO CHIL
                         6885 SW 16 TERRACE
                         MIAMI, FL 33155


                         SERGIO DE FEUDIS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         SERGIO GALLEGOS
                         14650 CEDAR ACRES LOOP
                         MABANK, TX 75147


                         Sergio Lizarraga
                         12030 Dalewood Dr
                         Silver Spring, MD 20902


                         SERGIO LOPEZ
                         12774 SW 207 TERRACE
                         MIAMI, FL 33177


                         SERGIO NIVIA
                         10870 NW 78TH TERRACE
                         DORAL, FL 33178


                         SERGIO SERRANO
                         6363 SAINT CHARLES AVENUE
                         NEW ORLEANS, LA 70118




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3370 of 3613
                         Serhi Kharchev
                         1700 E Cold Sping Ln
                         Baltimore, MD 21251


                         SERICA SAMMS
                         604B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         SERMAC MEDICAL PSYCH CARE INC
                         5730 CORPORATE WAY STE 100
                         NEW YORK, NY 10003


                         SETH AGYEMANG
                         676 E. BUCHTEL AVE
                         AKRON, OH 44305


                         Seth Gerken
                         80 Lemans Dr.
                         Napoleon, OH 43545


                         SETH GERKEN
                         80 LEMANS DRIVE
                         NAPOLEON, OH 43545


                         SETH MOSES
                         303B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         SETH REECE
                         107 N VALENCIA AVENUE
                         GLENDORA, CA 91741


                         SETH RUSSELL
                         106 N MAPLE HEIGHTS
                         NEW LEXINGTON, OH 43764


                         SETON MEDICAL CTR AUSTIN
                         PO BOX 204398
                         NEW YORK, NY 10003


                         SEULA NA
                         2384 BECKY CIRCLE
                         STOW, OH 44224



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3371 of 3613
                         SEUNG JUN LEE
                         590 E. BUCHTEL AVE APT 27
                         AKRON, OH 44304


                         SEUNGYUN RYU
                         672 E. BUCHTEL AVENUE
                         AKRON, OH 44304


                         SEYED ALI EGHTESADI
                         389 SHERMAN ST, APT 104
                         AKRON, OH 44311


                         SEYED AMIN NABAVIZADEH
                         389 SHERMAN ST
                         APT 103
                         AKRON, OH 44311


                         SEYED AMIN NABAVIZADEH
                         77 FIR HILL ST,
                         APT NO 7B2
                         AKRON, OH 44304


                         SEYED MORTEZA MIRAN
                         733 WEST MARKET ST., APT 1010
                         AKRON, OH 44303


                         SEYED MORTEZA MIRAN
                         1350 NORTH HOWARD STREET
                         APT# 512
                         AKRON, OH 44310


                         SEYED MOSTAFA RAZAVI
                         80 N PORTAGE PATH
                         APT 5C9
                         AKRON, OH 44303


                         SEYED MOSTAFA RAZAVI
                         410 MORNINGVIEW AVE
                         AKRON, OH 44305


                         SEYED REZA HASHEMI
                         1560 20TH ST APT 9
                         CUYAHOGA FALLS, OH 44223




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3372 of 3613
                         SEYED REZA HASHEMI
                         533 STORER AVE
                         AKRON, OH 44320


                         SEYMOUR DAWSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         SEYNABOU NDOUR
                         700 SW 110TH AVENUE
                         APT. 102
                         PEMBROKE PINES, FL 33025


                         SGOODWI
                         1208 4 SEASONS DR APT 4
                         TOLEDO, OH 43615


                         SH'VONE SMITH
                         408B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         SHA LI
                         2500 FAIRWAY DR.
                         APT 1627
                         ALVIN, TX 77511


                         SHA LI
                         2581 CHAMBERLAIN RD
                         APT 17
                         FAIRLAWN, OH 44333


                         SHA'KIYA BROOKS
                         6930 SW 10TH ST
                         PEMBROKE PINES, FL 33023


                         SHA'TARRIA DAVIS
                         2220 NW 135 TERRACE
                         OPA LOCKA, FL 33054


                         SHA-TIA WHITE
                         3309 MENLO DR APT B
                         BALTIMORE, MD 21215




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3373 of 3613
                         Shaakirah Broadnax
                         319 S 1st Ave.
                         1st Floor
                         Mount Vernon, NY 10550


                         Shaamion Jefferson
                         4363 Wiman Dr.
                         Fort Worth, TX 76119


                         SHABRIA HAMMETT
                         4127 MOUNTWOOD RD
                         BALTIMORE, MD 21216


                         SHABRIA WARD
                         1527 RETREAT ST
                         BALTIMORE, MD 21217


                         SHABRIA WILLIAMS
                         1224 DEANWOOD RD
                         BALTIMORE, MD 21234


                         Shadae Ashe
                         412 N Broadway
                         Unit 18
                         Yonkers, NY 10701


                         SHADAE ATTAWAY
                         1622 KIRKLAND DR.
                         SUNNYVALE, CA 94087


                         SHADAESHA BROOKS
                         1021 NEW HOPE CIR
                         BALTIMORE, MD 21202


                         SHADARIOUS GRANDBERRY
                         2319 SHASTA AVENUE
                         MEMPHIS, TN 38108


                         SHADARRYL BROWN
                         14831 SW 103 PLACE
                         MIAMI, FL 33176


                         SHADAZEA SINGLETON-LENNON
                         715 WOOD AVENUE
                         BRIDGEPORT, CT 06604



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3374 of 3613
                         SHADREA WILLIAMS
                         7510 HEARTHSIDE WAY UNIT 118
                         ELKRIDGE, MD 21075


                         Shafwan Khan
                         22738 Airmont Hunt Dr.
                         Ashburn, VA 20148


                         SHAGHAYEGH SOROURI
                         100 VINEYARD DR. APT 302
                         BROADVIEW HEIGHTS, OH 44147


                         SHAGUN SHARMA
                         900 W MARKET STREET
                         APT 502
                         AKRON, OH 44313


                         Shahirar Sharifimehr
                         1526 Arbor View Ct.
                         Apt. 205
                         Memphis, TN 38134


                         SHAHRZAD FATHOLLAHIPOUR
                         451 BROWN STREET
                         APT 6
                         AKRON, OH 44311


                         SHAHRZAD FATHOLLAHIPOUR
                         590 E BUCHTEL AVE
                         VELVEL ARMS BUILDING
                         AKRON, OH 44304


                         SHAIMA ALSHARIF
                         4272 BRIDGEWATER PKWY, #201
                         STOW, OH 44224


                         SHAINA BRANTLEY
                         3904 E. JEAN ST.
                         TAMPA, FL 33610


                         SHAINA LOWE-HAM
                         766 E 39TH ST
                         BROOKLYN, NY 11210-2002




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3375 of 3613
                         SHAINA SHAH
                         8330 SILVER CT
                         LAMBERTVILLE, MI 48144-8623


                         SHAKACIA RIVERS
                         1436 MELANIE LANE
                         MESQUITE, TX 75149


                         SHAKAI LEVINE
                         1106 COTTONWOOD CT
                         NORTH BRUNSWICK, NJ 08902-5208


                         Shakai Stepney
                         68 Warner Ave.
                         Springfield, NJ 07081-1429


                         SHAKAYLA CRAWFORD
                         4834 JESUS MARIA CT
                         DALLAS, TX 75236


                         SHAKAYLA HANKINS
                         1206 VIRGINIA AVENUE
                         CLEWISTON, FL 33440


                         SHAKEEL HOFFMAN
                         41 DYNASTY LANE
                         HIRAM, GA 30141


                         SHAKEILA BLACKMON
                         705 BRIDGEPORT AVE.
                         UNIT 106
                         STREETSBORO, OH 44241


                         SHAKEILA BLACKMON
                         1794 DUNLAP DRIVE
                         STREETSBORO, OH 44241


                         SHAKERA WADE
                         8129 STRATMAN RD
                         DUNDALK, MD 21222-4746


                         SHAKERIA SMITH
                         2217 VILLANO AVE
                         ORLANDO, FL 32818




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3376 of 3613
                         SHAKHARI ESSEX
                         232 FOX BEND CIRCLE
                         BOLINGBROOK, IL 60440


                         SHAKIERAH FREEMANTLE
                         310 RICHMOND AVE
                         COLONIAL HEIGHTS, VA 23834-3347


                         Shakir Muhammad
                         1700 E Cold Spring Ln
                         Baltimore, MD 21251


                         SHAKIR MUHAMMAD
                         1700 E. COLD SPRING LANE
                         BALTIMORE, MD 21251


                         SHAKIRAH SHABAZZ
                         11702 MOFFAT AVE
                         TAMPA, FL 33617


                         SHAKIRAH SMALL
                         15399 NE 6 AVE APT A322
                         N. MIAMI BEACH, FL 33162


                         SHAKIYRA WARREN
                         3304 EAST NORTH BAY STREET
                         TAMPA, FL 33610


                         SHAKORA SUTTON
                         4512 NORTH ROGERS AVE
                         BALTIMORE, MD 21215


                         SHAKSHI PAUL
                         1583 CHADWICK RD.
                         KENT, OH 44240


                         Shaleh Brisco
                         1302 Airlie Way
                         Baltimore, MD 21239-1049


                         Shalise Allison
                         5205 Liberty Heights Ave.
                         Gwynn Oak, MD 21207




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3377 of 3613
                         SHALLA ANTONINE
                         1031 DEBBIE AVE
                         BALTIMORE, MD 21221-3339


                         SHALLUM ALFRED
                         703A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         SHALYNN CALL
                         125 WEST MARION STREET
                         CALEDONIA, OH 43314


                         SHAMAINE DIXON
                         8301 NW 1ST AVE
                         MIAMI, FL 33150


                         SHAMAR MIDGETT
                         7526 STATE ROUTE 18
                         HICKSVILLE, OH 43526


                         SHAMAR REEDER
                         401C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         SHAMARI HAGGINS
                         2280 NW 74TH ST
                         MIAMI, FL 33147


                         Shamaury Haskins
                         204 Misty View Ct
                         Pasadena, MD 21122-7704


                         SHAMAYA MAJOR
                         425 BRODY COVE TRAIL
                         JACKSONVILLE, FL 32225


                         SHAMAYIA CORNELIUS
                         2739 NW 200TH TER
                         MIAMI GARDENS, FL 33056


                         SHAMEEQUA BUXTON
                         2161 NW 60TH STREET
                         MIAMI, FL 33142



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3378 of 3613
                         SHAMEERU JOHNSON FURLOW
                         929 NORTH WOLFE ST UNIT 306
                         BALTIMORE, MD 21205


                         SHAMEKA LINK
                         765 NW 12TH ST
                         FLORIDA CITY, FL 33034


                         SHAMERE BELL
                         3919 WABASH AVE APT 2A
                         BALTIMORE, MD 21215


                         SHAMIA CAMPBELL
                         705B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Shamika Wallace
                         2616 Talbot Ct
                         Waldorf, MD 20602


                         SHAMIR BOLIVAR
                         16980 N. MIAMI AVENUE
                         MIAMI, FL 33169


                         SHAMIR HAIDER
                         P.O BOX 1350
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44309


                         SHAMIR HOLDER
                         1108 WERRE WAY
                         LOCUST GROVE, GA 30248


                         Shamira Drummond
                         8876 Fontana Ln
                         Rosedale, MD 21237


                         SHAMIRIYAH DARBY
                         735 NEWINGTON AVE
                         BALTIMORE, MD 21217


                         Shamiso Ngongoni
                         1516 Neil Ave.
                         Columbus, OH 43201



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3379 of 3613
                         SHAMISO NGONGONI
                         1104 LORING ROAD
                         APT. B
                         COLUMBUS, OH 43224


                         SHAMNARINE LAKHRAM
                         53 NE 183 TERRACE
                         MIAMI, FL 33179


                         SHAMSUDDIN KHAN
                         1103 CUMMINGS AVE
                         CATONSVILLE, MD 21228


                         SHAMYA JOHNSON
                         5104 CONANT WAY APT C
                         DUNDALK, MD 21222


                         SHAN LI
                         1350 N HOWARD ST, APT 501
                         AKRON, OH 44310


                         SHAN'TIERA CLARK
                         19741 NW 59TH PL
                         HIALEAH, FL 33015


                         SHANA GRAY
                         1851 GRAND BOULEVARD
                         EUCLID, OH 44117


                         Shanara Lucas
                         4836 Castlewood Ct.
                         Waldorf, MD 20602


                         Shanay Wise
                         3710 Ruskin St.
                         Dallas, TX 75215


                         SHANBING YI
                         2125 CAMPUS RD
                         TOLEDO, OH 43606


                         SHANDRELL ROLLE
                         2160 NW 73RD TERRACE
                         HOLLYWOOD, FL 33024




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3380 of 3613
                         SHANE ANTHONY
                         3991 NW 178TH ST.
                         CAROL CITY, FL 33055


                         SHANE BUCENELL
                         30623 BITTSBURY COURT
                         ZEPHYRHILLS, FL 33543


                         Shane Hall-Booth
                         9649 Devedente Dr.
                         Owings Mills, MD 21117-5424


                         SHANE WIEDT
                         175 SCHOCALOG ROAD
                         AKRON, OH 44313


                         SHANESE WISE
                         1774 RICHFIELD DR
                         SEVERN, MD 21144


                         SHANG-MIN LI
                         401 S MAIN ST.
                         STE 301C
                         AKRON, OH 44311


                         SHANIA BROOKS
                         11647 SOUTH BISHOP
                         CHICAGO, IL 60643


                         Shania Ford
                         3542 Lyndale Ave
                         Baltimore, MD 21213


                         SHANIA MATTHEWS
                         2116 NW 58 AVE
                         LAUDERHILL, FL 33025


                         SHANIA ST. LOUIS
                         VILLANOVA HALL
                         16401 NW 37 AVE
                         MIAMI, FL 33054


                         SHANICE HARDY
                         16907 SW 115TH AVE
                         MIAMI, FL 33157



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3381 of 3613
                         SHANICE PATTEN
                         8305 NW 59TH ST
                         TAMARAC, FL 33321


                         Shanina Jones
                         6372 Smithy Square
                         Unit C
                         Glen Burnie, MD 21061


                         SHANIQUA YOUNG
                         1205 HARWOOD AVE APT C12
                         BALTIMORE, MD 21239


                         Shanique Yee
                         12106 Saint Andrews Place
                         102
                         Hollywood, FL 33025


                         SHANIYA COACH
                         1930 NW 119 ST #721
                         MIAMI, FL 33167


                         SHANJINZI MA
                         506 WEST 1100 N APT 512 2D
                         CHESTERTON, IN 46304


                         SHANNIA LAURISTON
                         2904 NW 60TH TER APT.134
                         CITY OF SUNRISE, FL 33313


                         SHANNON BERNARD
                         13800 NE 12 AVENUE
                         APT 504B
                         BISCAYNE PARK, FL 33161


                         SHANNON BINNS
                         15411 W TRUE RD
                         GRAYTOWN, OH 43432


                         SHANNON CRUZ
                         1091 W 43RD PL
                         HIALEAH, FL 33012




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3382 of 3613
                         SHANNON ENOCH
                         11030 WHEELER ROAD
                         GARRETTSVILLE, OH 44231


                         SHANNON HAMPTON
                         8256 S ELIZABETH
                         CHICAGO, IL 60620


                         Shannon Harris
                         1845 Tarboro St.
                         Elmont, NY 11003


                         SHANNON HARRIS
                         5817 WESLEYAN DRIVE
                         BOX C421
                         VIRGINIA BEACH, VA 23455


                         SHANNON KAHLE
                         702 WESTRIDGE DR.
                         WOOSTER, OH 44691


                         SHANNON MCGEE
                         8050 SW 92 AVE
                         MIAMI, FL 33173


                         SHANNON NEWNES
                         1564 HUNTERS LAKE DRIVE EAST
                         CUYAHOGA FALLS, OH 44221


                         SHANNON NEWNES
                         393 SUMNER STREET
                         APT #2-103D
                         AKRON, OH 44304


                         SHANNON PETERSEN
                         80 E EXCHANGE ST.
                         BOX 341B
                         AKRON, OH 44308


                         SHANNON PETERSEN
                         305 N. 5TH ST.
                         YOUNGWOOD, PA 15697




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3383 of 3613
                         Shannon Peterson
                         80 E Exchange St.
                         Box 341B
                         Akron, OH 44308


                         SHANNON SMITH
                         100 KINGS POINT DR
                         APT 1110
                         SUNNY ISLES BEACH, FL 33160


                         SHANNON SPRINKLE
                         587 GREISSING TERRACE
                         AKRON, OH 44311


                         SHANTA FELDER-PAYTON
                         1115 NORTH STOCKTON ST
                         BALTIMORE, MD 21217


                         Shantajah Marshall
                         6106 Chinquapin Pkwy
                         Baltimore, MD 21239


                         SHANTANU NIKAM
                         55 FIR HILL STREET APT 11B10
                         AKRON, OH 44304


                         SHANTEL FLOYD
                         631 NORTH AUGUSTA AVE
                         BALTIMORE, MD 21230


                         SHANTEL JOHNSON
                         18941 NW 14TH COURT
                         MIAMI, FL 33169


                         SHANTEL SHAW
                         1024 20TH STREET
                         APT. #2
                         WEST PALM BEACH, FL 33407


                         SHANTELL SCARLETT
                         1263 N. BROAD ST.
                         JACKSONVILLE, FL 32202




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3384 of 3613
                         SHANTELL STOKELING
                         1509 LOCHWOOD ROAD
                         BALTIMORE, MD 21218


                         SHANTOY MCDONALD
                         8391 NW 25TH STREET
                         FORT LAUDERDALE, FL 33322


                         SHANTRANIQUE JONES
                         301 WILCREST DRIVE APT 6903
                         HOUSTON, TX 77042


                         SHANTRELL WRIGHT
                         1521 NW 43RD STREET
                         MIAMI, FL 33142


                         SHAOXIONG XIE
                         77 FIR HILL TOWER APT. 8B8
                         AKRON, OH 44304


                         SHAQUALIA HICKS
                         12546 71ST PL N
                         WEST PALM BEACH, FL 33412


                         SHAQUAN KEMP
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         SHAQUARIA SMITH
                         575 NW 14 TER APT 204
                         FORT LAUDERDALE, FL 33311


                         SHAQUDA BOYCE
                         2323 EAST PRESTON ST
                         BALTIMORE, MD 21213


                         SHAQUILLA FERGUSON
                         1190 WEST NORTHERN PKWY APT 231
                         BALTIMORE, MD 21210


                         Shaquille Griffith
                         7700 Stratfield Ln
                         Laurel, MD 20707-5506




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3385 of 3613
                         SHAQWON BADLEY
                         10613 JOAN AVENUE
                         CLEVELAND, OH 44111


                         SHARI PRICE
                         MAUMEE6332 GLENHURST DR APT 4
                         MAUMEE, OH 43537


                         Sharice Barnes
                         1417 N Potomac St
                         Baltimore, MD 21213-3916


                         SHARIFA NURSE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Sharin Cancilla
                         119 Chestnut Rdg
                         Walled Lake, MI 48390


                         Sharla Haun
                         228 Manchester Dr.
                         Aurora, OH 44202


                         SHARNEICIA CLARK
                         4317 LAKE LAWNE AVE
                         ORLANDO, FL 32811


                         SHARON ADEKOYA
                         202A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         SHARON ADEKOYA
                         601A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21211


                         SHARON ALEXANDER
                         THE UNIVERSITY OF AKRON, SPANTON HALL 51
                         PO BOX 1350
                         AKRON, OH 44309




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3386 of 3613
                         SHARON AUGUSTIN
                         3143 NW 39TH PLACE
                         LAUDERDALE LAKES, FL 33309


                         SHARON HARDY
                         4391 COLLINS RD
                         MARIANNA, FL 32448


                         SHARON HINTON
                         3505 HOLMES AVE
                         BALTIMORE, MD 21217


                         SHARON NICHOLS
                         2382 26TH ST
                         CUYAHOGA FALLS, OH 44223


                         SHAROY ANDERSON
                         4763 ORLEANS CT
                         APT D
                         WEST PALM BEACH, FL 33415


                         SHARVIS BROWN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         SHASHA TANG
                         1271 CLIFFSIDE STREET
                         CUYAHOGA FALLS, OH 44221


                         SHATARRA JONES
                         1 ROSECRANS PL APT 2C
                         NOTTINGHAM, MD 21236


                         SHATE HARRIS
                         16918 WARD STREET
                         DETROIT, MI 48235


                         SHATONYA CANTY
                         11537 SW 216TH STREET
                         GOULDS, FL 33170


                         SHAUN HOPKINS
                         173 OBERLIN DR
                         HEATH, OH 43056




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3387 of 3613
                         Shauna Tabb
                         8911 Goldfield Pl
                         Clinton, MD 20735-2025


                         SHAUNAY EDMONDS
                         110 COAL ST
                         WILKINS TWP, PA 15145


                         Shaunea Robinson
                         2508 Rellim Rd.
                         Apt. B
                         Baltimore, MD 21209


                         SHAUNEICE REYMOND
                         1000 NW 180TH TERRACE
                         MIAMI, FL 33169


                         SHAUNELLE MENDEZ
                         13 BRUBAR COURT APT 1D
                         GWYNN OAK, MD 21207


                         Shaunqueza Stevens
                         110 S Riverview St.
                         Dublin, OH 43017


                         SHAUNTIA SMITH
                         719 AKRON BOULEVARD
                         KENT, OH 44240


                         SHAVANES ROBINSON
                         1633 NORTH WARWICK AVE
                         BALTIMORE, MD 21216


                         SHAVEZ EVANS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         SHAVONYA STRACHAN
                         445 NW 19TH LANE
                         MIAMI, FL 33136


                         SHAWAN JONES
                         605B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3388 of 3613
                         SHAWANEA HARDY
                         2411 COLONIAL STREET
                         LEESBURG, FL 34748


                         SHAWAUN JOHNSON
                         1506 NORTHBOURNE ROAD
                         BALTIMORE, MD 21239


                         SHAWDAE FREDERICK
                         9801 SHERWOOD FARM RD
                         ROSEDALE, MD 21237


                         SHAWDAE WILLIAMS
                         3917 HILTON RD
                         BALTIMORE, MD 21215


                         Shawn Braxton
                         2811 Denham Cir N
                         Brooklyn, MD 21225-1509


                         Shawn Elliott
                         9605 Oxbridge Way
                         Bowie, MD 20721


                         SHAWN FEATHERSTONE
                         241 TORREY ST
                         AKRON, OH 44304


                         Shawn Fletcher
                         4820 Wright Ave
                         Baltimore, MD 21205


                         SHAWN GAMBLE
                         99 BEACON ST
                         HAMDEN, CT 06514-4012


                         SHAWN GROBSTEIN
                         501 SE 2ND STREET APARTMENT 1443
                         FORT LAUDERDALE, FL 33301


                         SHAWN KOPP
                         1469 CIRCLE DR
                         MILLBURY, OH 43447




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3389 of 3613
                         Shawn Matthews
                         1104 Sir George Cir.
                         Virginia Beach, VA 23452


                         SHAWN MAY
                         23563 LETCHWORTH ROAD
                         BEACHWOOD, OH 44122


                         Shawn McNichol
                         6818 Slaven Dr.
                         Orlando, FL 32819


                         Shawn Moore
                         8378 Denver Dr.
                         Avon, IN 46123


                         Shawn Morrison
                         190 Thomas Jefferson Ter.
                         Elkton, MD 21921-5146


                         SHAWN MULDOWNEY
                         10668 TALLMADGE RD
                         DIAMOND, OH 44412


                         SHAWN PIERRE
                         14140 NE 2 CT
                         MIAMI, FL 33161


                         Shawn Posey
                         8826 Hunting Ln
                         Apt. 102
                         Laurel, MD 20708-1243


                         SHAWN STAPLES
                         1824 KENSINGTON RD
                         TOLEDO, OH 43607


                         Shawn Wilson
                         4535 Pimlico Rd
                         Baltimore, MD 21215


                         SHAWNICE KING
                         6328 BURNT MOUNTAIN PATH
                         COLUMBIA, MD 21045




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3390 of 3613
                         Shawnikia Smith
                         5686 Utrecht Rd.
                         Baltimore, MD 21206


                         SHAWNN FOSTER
                         278 HUNTINGTON AVE
                         AKRON, OH 44306


                         SHAY-ANN HOLNESS
                         201 PINE AVENUE
                         HORSHAM, PA 19044


                         Shayail Owens
                         3505 Avondale Court
                         Chesapeake, VA 23321


                         SHAYLA BELCHER
                         5817 WESLEYAN DRIVE
                         PO BOX A510
                         VIRGINIA BEACH, VA 23455


                         SHAYLA GILES
                         1107 SUNNY BROOK DR
                         MIDDLE RIVER, MD 21220


                         SHAYLA MAXWELL
                         1425 BRUTON BLVD.
                         ORLANDO, FL 32805


                         SHAYLA MILLER
                         1435 GARFIELD AVENUE
                         BRUNSWICK, OH 44212


                         SHAYLA MORTON
                         603B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         SHAYLA SMITH
                         83 LAMONT ST # 1 APT LEFT
                         SPRINGFIELD, MA 01119-1422


                         SHAYLAN BAILEY
                         3904 BLANCHARD STREET
                         CHATTANOOGA, TN 37411



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3391 of 3613
                         Shayna Arnold
                         521 Seven Trails Dr.
                         Aberdeen, MD 21001-2627


                         SHAYNA HARMON
                         373 CARROLL ST
                         SUITE 62
                         AKRON, OH 44325


                         Shazil Mahmood
                         2571 W Village Dr.
                         Toledo, OH 43614


                         SHEDWIN ELIASSIN
                         14070 NW 5TH AVE.
                         MIAMI, FL 33168-3908


                         SHEENA WILLIAMS
                         1541 PENRIDGE ROAD
                         BALTIMORE, MD 21251


                         SHEILA CARRETTE
                         9715 SUMMIT CIRCLE
                         APT 2A
                         LARGO, MD 20774


                         SHEILA CRAWFORD
                         3146 GRAYSON DRIVE
                         DALLAS, TX 75224


                         SHEILA HUBBARD
                         6711 KINCHELOE AVE
                         BALTIMORE, MD 21215


                         Sheila Stanley
                         1040 NW 80th Terrace
                         Fort Lauderdale, FL 33322


                         SHEILA STANLEY
                         9616 NW 7TH CIRCLE
                         APT. 1618
                         PLANTATION, FL 33324




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3392 of 3613
                         SHEKINAH COOPER
                         1700 E COLDSPRING LANE
                         BALTIMORE, MD 21251


                         Shelby Chisman
                         310 Park Ave.
                         PO Box 646
                         Lynchburg, OH 45142


                         Shelby Clinedinst
                         1329 Oak Park Ave.
                         Norfolk, VA 23503


                         SHELBY EAGAN
                         1418 WASHINGTON ST
                         HOLLYWOOD, FL 33020-6141


                         SHELBY EDWARDS
                         9559 DRIFTWOOD DRIVE
                         OLMSTED FALLS, OH 44138


                         SHELBY FULMER
                         1231 SANDY GLEN DR
                         PERRYSBURG, OH 43551


                         SHELBY JONES
                         6415 BARABOO DRIVE
                         DALLAS, TX 75241


                         Shelby Lazar
                         7495 S Raccoon Rd.
                         Canfield, OH 44406


                         SHELBY MAJI
                         19133 NELSON ROAD
                         GARRETTSVILLE, OH 44231


                         SHELBY MILLER
                         220 DADE AVE
                         SARASOTA, FL 34232


                         SHELBY SHATZOFF
                         5817 WESLEYAN DRIVE
                         PO BOX C80
                         VIRGINIA BEACH, VA 23455



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3393 of 3613
                         Shelby Shotton
                         6780 Cramel Dr.
                         Marion, IL 62959


                         SHELBY TERRY
                         3409 AURA CT.
                         MCKINNEY, TX 75070


                         Shelby Wright
                         1924 Echo Valley Dr.
                         East Earl, PA 17519


                         SHELDON GORADIA
                         0544-B SPICER RESIDENCE HALL
                         290 VINE ST
                         AKRON, OH 44304


                         SHELDON MCGHEE
                         2939 MEGAN CIRCLE
                         YOUNGSTOWN, OH 44505


                         SHELIA LUCAS
                         1602 SKYLINE
                         CEARLAND, TX 75043


                         Shelley Edwards
                         2910 NE 10th Ave.
                         Pompano Beach, FL 33064


                         Shelley Gamble
                         641 Southbridge Blvd.
                         Brunswick, OH 44212


                         SHELLEY SPIES
                         16 PEPPER RIDGE RD
                         PEPPER PIKE, OH 44124


                         SHELLIAN WHEELER
                         301 NW 96 STREET
                         EL PORTAL, FL 33150


                         SHELLIANE WIJMAN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3394 of 3613
                         SHELLICIA SMITH
                         2601 GULFSTREAM DRIVE
                         MIRAMAR, FL 33023


                         Shelly Spies
                         16 Pepper Ridge Rd.
                         Cleveland, OH 44124


                         SHELTON REISCH
                         5817 WESLEYAN DRIVE
                         PO BOX B439
                         VIRGINIA BEACH, VA 23455


                         SHELTON THELUSME
                         814 VALNERA COURT
                         KISSIMMEE, FL 34758


                         SHEMAIAH MCCALL
                         16610 SOUTH COTTAGE GROVE
                         CHICAGO, IL 60473


                         Shemar Waugh
                         5577 Templar St.
                         Columbus, OH 43232


                         SHEMIAH MORRIS
                         202 MARLEY MEADOW LANE
                         GLENBURNIE, MD 21060


                         SHENAIA RAMSEY
                         2016 STRAUSS ST
                         BROOKLYN, NY 11212-4546


                         SHENEL CROOKE
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         SHENGNAN DU
                         1423 OAK HILL CT APT 37
                         TOLEDO, OH 43614


                         SHENIKIA HORSEY
                         7900 SUBET RD
                         BALTIMORE, MD 21206




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3395 of 3613
                         SHEREE NOBLES
                         1059 PENNFIELD ROAD
                         CLEVELAND, OH 44121


                         SHERELLE DAVIS
                         5958 DAYWALT AVE APT F
                         BALTIMORE, MD 21206


                         Sheri Rahman
                         10171 SW 77th Ct.
                         Miami, FL 33156


                         SHERIDAN BUFE
                         1377 EDGEWOOD RD
                         LAKE FOREST, IL 60045


                         Sheridan ER Physician Services
                         7700 W Sunrise Blvd.
                         Fort Lauderdale, FL 33322


                         Sheridan Healthcorp, Inc.
                         7700 W Sunrise Blvd.
                         Fort Lauderdale, FL 33322


                         SHERIDAN RADIOLOGY SERVICES      W
                         PO BOX 3367
                         ATLANTA, GA 30384


                         SHERIGAME SAINTIL
                         8219 NW 12 COURT
                         MIAMI, FL 33147


                         SHERIL BELIZAIRE
                         5824 NW DANA CIR
                         PORT ST LUCIE, FL 34986


                         SHERLANDE VILFRANC
                         15000 NE 7CT
                         MIAMI, FL 33161


                         SHERLEY NOEL
                         13400 NE 11TH AVE
                         MIAMI, FL 33161




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3396 of 3613
                         SHERMAN COX
                         719 VALENCIA DRIVE
                         AUBURNDALE, FL 33823


                         SHERMAN DEAN
                         20241 DELAWARE DRIVE
                         EUCLID, OH 44117


                         SHERMAN REDMOND
                         936 ECHO BROOK PLACE
                         DESOTO, TX 75115


                         Shermeen Sufi
                         5018 Secretariat Rd.
                         Toledo, OH 43615


                         Shermel Sherman
                         2926 Chipplegate Rd.
                         Toledo, OH 43614


                         SHERRELL DELANCEY
                         2774 NW 197TH TERRACE
                         MIAMI GARDENS, FL 33056


                         Sherrie-Lee Nunally
                         4309 Marble Hall Rd
                         Apt. 132
                         Baltimore, MD 21218


                         Sherry Castro
                         4416 Marble Hall Rd.
                         Apt. 343
                         Baltimore, MD 21218


                         Sherry Evans
                         3417 Holmes Ave
                         Apt. B
                         Baltimore, MD 21217


                         SHERRY EVANS
                         2019 N FULTON AVE
                         BALTIMORE, MD 21217-1306




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3397 of 3613
                         Sherry Magrey
                         2037 Key St.
                         Apt. G
                         Maumee, OH 43537


                         SHERYL GILL
                         1840 RUTLAND STREET
                         OPA LOCKA, FL 33054


                         SHESHANK VELAGA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SHI-ANN BURROWS
                         5754 SW BALD EAGLE DR
                         PALM CITY, FL 34990


                         Shianna Fray
                         3927 Nemo Rd.
                         Randallstown, MD 21133-4040


                         SHICHEN YUAN
                         2200 HIGH ST
                         APT766
                         CUYAHOGA FALLS, OH 44221


                         SHICHEN YUAN
                         1201 E MARKET ST
                         SUITE 413
                         AKRON, OH 44305


                         SHIEDA CASTILLO
                         1150 NE 132ND STREET
                         BISCAYNE PARK, FL 33161


                         SHIFENG HUANG
                         55 FIR HILL ST.
                         APT.5A1
                         AKRON, OH 44304


                         SHIFENG HUANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3398 of 3613
                         SHIH-WEI CHENG
                         1890 SW 59 AVE
                         PLANTATION, FL 33317


                         SHIHAO WEN
                         45E RHODES AVE
                         AKRON, OH 44302


                         SHIHAO WEN
                         733 WEST MARKET ST.
                         ROOM 408
                         AKRON, OH 44303


                         SHIJUN WANG
                         590 E. BUCHTEL APT 33
                         AKRON, OH 44304


                         SHIKA ISRAEL
                         5642 WOODMONT AVENUE
                         APT. C
                         BALTIMORE, MD 21239


                         Shiloh Kendrick
                         1923 Bancroft Dr.
                         Hampton, VA 23663


                         SHINDELL HENRY
                         1700 E. COLDSPRING LANE
                         BALTIMORE, MD 21251


                         SHINDELL HENRY
                         305 BLACKBIRD CT.
                         EDGEWOOD,, MD 21040


                         SHINIYA WASHINGTON
                         3103 JEFFREY RD
                         WINDSOR MILL, MD 21244-3426


                         SHIPING WANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3399 of 3613
                         SHIRI FITZGERALD
                         5332 CARSWELL AVENUE
                         SUITLAND, MD 20746


                         SHIRIN MEHRAZI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SHIRIN MEHRAZI
                         1350 N HOWARD, APT. 306
                         AKRON, OH 44310


                         Shirley K. Terrass, PhD
                         1252 Weathervane Lane, Ste. A
                         Akron, OH 44313


                         SHIRLEY WYNN
                         667 THOMAS ST
                         TOLEDO, OH 43609


                         Shivani Bhakta
                         90 W Hanley Rd.
                         Mansfield, OH 44903


                         SHIVDEEP VISHWAS YELIKAR
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SHIYU HE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SHOKIRDZHON KAIUMOV
                         946 FAIRCREST DR.
                         FAIRFIELD, TX 75840


                         Shomari Brooks
                         5710 The Alameda
                         Apt. C
                         Baltimore, MD 21239-2548




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3400 of 3613
                         SHOMARI WILLIAMS
                         32021 CENTER RIDGE ROAD
                         NORTH RIDGEVILLE, OH 44039


                         SHONN DUNTON
                         3739 PATTERSON AVE
                         GWYNN OAK, MD 21207-6319


                         SHONTE DEVEAUX
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         SHONTELLE CAPERS
                         6136 SAINT REGIS RD APT G
                         BEL AIR, MD 21014


                         SHONTERIA CLARKE
                         19700 NW 33RD AVENUE
                         MIAMI GARDENS, FL 33056


                         SHOUMIK SAHA
                         779 KLING STREET
                         AKRON, OH 44311


                         SHREEYANKA LUITEL
                         1320 VALE DRIVE
                         UNIT A
                         AKRON, OH 44321


                         Shrey Gupta
                         4906 Catalpha Rd
                         Baltimore, MD 21214


                         SHREY UPTA
                         4906 CATALPHA RD.
                         BALTIMORE, MD 21214


                         SHRIJI SHAH
                         522 E BUCHTEL AVE,
                         AKRON, OH 44304


                         SHRIONA WALTON
                         502D DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3401 of 3613
                         SHU LING
                         627 W MARKET
                         106
                         AKRON, OH 44303


                         SHU-WEI WANG
                         3704 WYNDHAM RIDGE, #207
                         STOW, OH 44224


                         SHUAILIN ZHANG
                         291 MALLARD POINT DR.
                         APT3-310
                         AKRON, OH 44319


                         SHUANG LI
                         224 DEEPWOOD DR.
                         WADSWORTH, OH 44281


                         SHUFAN ZHANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SHUILIANG YU
                         24019 E. BAINTREE RD
                         BEACHWOOD, OH 44122


                         SHUIQUAN LAN
                         16401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054


                         Shujuan Wang
                         3351 Airport Hwy
                         Apt. 9
                         Toledo, OH 43609


                         SHUMIN FAN
                         7250 NIGHTINGALE DR APT 3
                         HOLLAND, OH 43528


                         SHUN LI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3402 of 3613
                         Shungang Zhang
                         1343 Oak Hill Ct.
                         Apt. 104
                         Toledo, OH 43614


                         SHUQI GUAN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         SHUVAJIT DAS
                         437 SUMNER ST.
                         APT L2
                         AKRON, OH 44304


                         SHUYAN SHENG
                         77 FIR HILL STREET
                         APT 7C6
                         AKRON, OH 44304


                         SHUYUE HUANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SHUYUE HUANG
                         733 W MARKET ST APT 307
                         AKRON, OH 44303


                         SHYAIL OWENS
                         5817 WESLEYAN DRIVE
                         PO BOX C101
                         VIRGINIA BEACH, VA 23455


                         SHYAIL OWENS
                         3505 AVONDALE COURT
                         CHESAPEAKE, VA 23321


                         Shyann Blackman
                         512 Edgar Rd
                         Apt. A2
                         Elizabeth, NJ 07202


                         SHYEVE KEY
                         309 SOUTH SMALLWOOD ST
                         BALTIMORE, MD 21223




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3403 of 3613
                         SHYEVE KEY
                         2608 MCELDERRY ST
                         BALTIMORE, MD 21216


                         SHYLOH ROUSE
                         1066 COLUMBUS AVENUE
                         BARBERTON, OH 44203


                         Shyoun Petteway
                         121 Welday Ave.
                         Steubenville, OH 43952


                         SHYOUN PETTEWAY
                         1335 OAKGROVE AVENUE
                         STEUBENVILLE, OH 43952-1673


                         SHYTERIA CLARKE
                         790 NW 172 TERS
                         MIAMI, FL 33169


                         Siafa Andrew
                         7884 Tall Pines Ct
                         Unit K
                         Glen Burnie, MD 21061


                         SIAN XIAO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SIANNI FAUST
                         1454 VAN KIRK STREET
                         PHILADELPHIA, PA 19149


                         SICHUAN HUANG
                         42 S ADAMS ST
                         APT #2
                         AKRON, OH 44304


                         SIDDHARTHA SURABATHULA
                         77 FIR HILLS, APARTMENT 9B11
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3404 of 3613
                         SIDDHESH DALVI
                         2220 HIGH STREET APT. 619
                         CUYAHOGA FALLS, OH 44221


                         SIDI ZHAO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SIDNEY LUCAS
                         50 NW 14TH AVE
                         DANIA, FL 33004


                         SIERAH RAY
                         72 N. THOMAS ROAD
                         APT. 10B
                         TALLMADGE, OH 44278


                         SIERAH RAY
                         801 E WILBETH ROAD
                         AKRON, OH 44306


                         SIERRA CARTER
                         10501 SW 17TH COURT
                         MIRAMAR, FL 33025


                         SIERRA CARTER
                         11266 SW 156TH PL
                         MIAMI, FL 33196


                         SIERRA COLEMAN
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         SIERRA DANIELS
                         2701 WEST NIDO AVENUE
                         MESA, AZ 85202


                         SIERRA HAWTHORNE
                         426 WALTON PL
                         WESTBURY, NY 11590-2316




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3405 of 3613
                         Sierra Johnson
                         6016 Surrey Square
                         Apt. 202
                         District Heights, MD 20747


                         SIERRA MCNEILL-BAILEY
                         3601 DEWEY COURT
                         INDIAN HEAD, MD 20640


                         Sierra Paris
                         140 Eason St.
                         Highland Park, MI 48203


                         SIERRA WATSON
                         2678 CALIENDO CIRCLE
                         MONTGOMERY, IL 60538


                         SIFAT SHAHRIAR KHAN
                         430 SUMNER STREET APT 303
                         AKRON, OH 44325


                         Sigalit Ashwal
                         4735 SW 109 Terr
                         Fort Lauderdale, FL 33328


                         Signe M. Gould-Newcomb, MA LPC
                         68 N Rossler St.
                         Monroe, MI 48162


                         SIHAN WANG
                         1469 ALPHADA AVE. APT. G7
                         AKRON, OH 44310


                         Silver Thread
                         STPMR Ltd.
                         PO Box 331
                         Avon, OH 44011


                         Silvia Colston
                         113 Solar Rd.
                         Blountsville, AL 35031


                         Simon Saitoti
                         414 Crystal Point Dr.
                         Dayton, OH 45459



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3406 of 3613
                         SIMONE BLACK
                         95 IVANHILL RD
                         TOLEDO, OH 43615


                         SIMONE CUMMINGS
                         3741 SW 45TH AVE
                         WEST PARK, FL 33023-5534


                         SIMONE DECARDENAS
                         201 PASADENA AVE.
                         AKRON, OH 44303


                         SIMONE FINDLAY
                         1530 NW 183RD ST
                         MIAMI, FL 33169


                         Simone Hill
                         2060 W 64th St.
                         Los Angeles, CA 90047


                         SIMONE KEMP
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Simone Lonas
                         5024 Kitchener Dr
                         Toledo, OH 43615


                         SIMONE MARTINI
                         16 ACORN CIR APT 102
                         TOWSON, MD 21286


                         SIMONE MCDONALD
                         8311 PINEBROOK DR.
                         DALLAS, TX 75241


                         SIMONE MENDES TAMBA
                         302 S JIM MILLER RD
                         DALLAS, TX 75217


                         Simone Pratt
                         3301 College Ave.
                         Fort Lauderdale, FL 33314




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3407 of 3613
                         SIMONE TAMBA
                         302 JIM MILLER RD S, APT 2092
                         DALLAS, TX 75217


                         Simone Veira
                         9149 SW 166th Ct.
                         Miami, FL 33196


                         SIMONNE JORDAN
                         103A DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         SIMRAN ALE
                         1705 ABERDEEN RD APT E
                         TOWSON, MD 21286-8839


                         SINDHUJA GAJULA
                         433 ALLYN ST
                         AKRON, OH 44304


                         Sindy Vasquez
                         8101 SW 72nd Ave.
                         Apt. 110W
                         Miami, FL 33143


                         SINDY VASQUEZ
                         8101 SW 72 AVE
                         APT 110W
                         MIAMI, FL 33143


                         SINUO LANG
                         4555 PITCH PINE LN W APT 3B
                         YPSILANTI, MI 48197


                         Siperstein Dermatology
                         950 Glades Rd.
                         4th Floor
                         Boca Raton, FL 33431


                         SIQI WU
                         531 NOME AVE APT 3
                         AKRON, OH 44320




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3408 of 3613
                         SIQI WU
                         55 FIR HILL ST APT 12A1
                         AKRON, OH 44304


                         Sir Reynolds
                         3101 Shoreline Dr.
                         Apt. 1711
                         Austin, TX 78758


                         SIRAHN FIELDS
                         3516 WISE AVENUE
                         LONG BEACH, CA 90810


                         SIRFABIAN FREEMAN
                         126 FIELD STREET
                         BATESVILLE, MS 38606


                         SIRVEN AND ASSOC ALLERGY
                         One Seventeen Professional Arts Cen
                         8200 SW 117th Ave.
                         Suite 402
                         MIAMI, FL 33183


                         Siryee Bah
                         180 Baylor School Rd.
                         Chattanooga, TN 37405


                         Sitara Koneru
                         2516 W Village Dr.
                         Toledo, OH 43614


                         SIURY RODRIGUEZ
                         10391 NW 128TH TERRACE
                         HIALEAH, FL 33018


                         Sivan Azran
                         1800 N Bayshore Dr.
                         Apt. 2815
                         Miami, FL 33132


                         SIYAKA YAKUBU
                         6920 RIVER OAKS DRIVE
                         BLDG. F APT. #102
                         ORLANDO, FL 32818




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3409 of 3613
                         SIYANG LU
                         4165 SW 67TH AVE APT 108B
                         FORT LAUDERDALE, FL 33314


                         SIYANG WEN
                         6506 RAMBLEWOOD CIR
                         GREENACRES, FL 33467


                         SIYUAN LI
                         2816 WOOD DUCK LN
                         APT 312
                         AKRON, OH 44319


                         SIYUAN LI
                         118 ELIZABETH PKWY
                         AKRON, OH 44304


                         SKIN AND CANCER ASSOCIATES
                         P O BOX 69 4730
                         MIAMI, FL 33269


                         Skin Center Treatment Ctr
                         10067 Pines Blvd. #A
                         Hollywood, FL 33024


                         Skye Malone
                         7 Highland Pl
                         Apt. 4H
                         Yonkers, NY 10705


                         SKYE-FOREST BAKER
                         13387 BENNINGTON BLVD
                         CLEVELAND, OH 44130


                         SKYLAR BECK
                         960 BRIARVIEW AVENUE NW
                         NORTH CANTON, OH 44720


                         Skyler Friemoth
                         10748 Mendon Rd.
                         Van Wert, OH 45891


                         SKYLER RUSSELL
                         1701 SE CYPRESS PARK LN
                         JUPITER, FL 33478



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3410 of 3613
                         Skyler Tipton
                         16744 Hodgman Rd.
                         Weston, OH 43569


                         Skyline Medical Center
                         3441 Dickerson Pike
                         Nashville, TN 37207


                         Smit Shah
                         2571 W Village Dr.
                         Toledo, OH 43614


                         SMRITHI SUGUMARANMENON
                         1245 OAK HILL CT APT 252
                         TOLEDO, OH 43614


                         Smrithi Sugurmaran Menon
                         1245 Oak Hill Ct.
                         Apt. 252
                         Toledo, OH 43614


                         SNEHA LATHA ALBOINA
                         77 FIR HILL TOWERS, APT 5B5
                         AKRON, OH 44304


                         SNEHA REDDY MOGULLA
                         77 FIR HILL APT 6B5
                         AKRON, OH 44304


                         SNEHANSHU BANERJEE
                         4314 BEDROCK CIRCLE
                         APT 203
                         NOTTINGHAM, MD 21236


                         SNEHANSHU BANERJEE
                         3009 NICOSH CIRCLE
                         UNIT 4210
                         FALLS CHURCH, VA 22042


                         SO Florida Medical Imaging PA
                         2929 E Commercial Blvd. #600
                         Fort Lauderdale, FL 33308




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3411 of 3613
                         SO YEON KIM
                         2762 GLENHAVEN AVE.
                         APT E
                         COPLEY, OH 44321


                         SO YOUN CHA
                         417 MARKET AVENUE NORTH
                         CANTON, OH 44702


                         SOEURETTE BOURBON
                         1235 NE 157TH ST
                         NORTH MIAMI BEACH, FL 33162-5541


                         SOFFER HEART INSTITUTE PA AVEN
                         21550 Biscayne Blvd
                         Suite 133
                         AVENTURA, FL 33180


                         SOFIA ADORNO
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         SOFIA ALVAREZ
                         955 SE 1ST PLACE
                         HIALEAH, FL 33010


                         SOFIA BARRIOS TELEZ
                         2734 BIRD AVE #106
                         MIAMI, FL 33133


                         SOFIA GARCIA AUSTT
                         3625 COLLEGE AVENUE
                         FORT LAUDERDALE, FL 33314


                         SOFIA HENELL
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SOFIA HENSHAW
                         2475 BRICKELL AVE. APT. 1710
                         MIAMI, FL 33129




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3412 of 3613
                         SOFIA MENDOZA
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         SOFIYA SMERECHYNSKY
                         1228 MARKS RD
                         UNIT F
                         VALLEY CITY, OH 44280


                         SOL SANTECCHIA
                         3301 COLLEGE AV.
                         FORT LAUDERDALE, FL 33314


                         Solantic of Jacksonville LLC
                         2401 Monument Rd.
                         Jacksonville, FL 32225


                         Solantic of South Florida, LLC
                         9035 Pines Blvd.
                         Hollywood, FL 33024


                         SOLIMAN ALSHAREEF
                         220 E. SCHOOL STREET
                         KENT, OH 44240


                         Solomon Reed
                         146 Joliet Ave.
                         Cincinnati, OH 45215


                         Solomon Tucker, III
                         1756 Chesaco Ave.
                         Rosedale, MD 21237


                         SOLOMON TUCKER, III
                         6711 HAVENOAK RD APT C4
                         BALTIMORE, MD 21237-4843


                         SOMAYEH GHARAIE FATHABAD
                         7301 PARK DR. APT D
                         PARKVILLE, MD 21234


                         SOMER LOVE
                         1117 NW 97TH DRIVE
                         APT.5
                         CORAL SPRINGS, FL 33071



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3413 of 3613
                         Somik Ghose
                         3333 Arlington Ave.
                         Apt. G320
                         Toledo, OH 43614


                         SOMTOCHUKWU EGEOLU
                         4003 LARGA VISTA CT
                         BOWIE, MD 20721-4062


                         SOMTOCHUKWU NWEKE
                         6912 LACHLAN CIRCLE
                         APT K
                         BALTIMORE, MD 21239


                         SONA TRAORE
                         4615 CIMMARON GREENFIELDS DR
                         BOWIE, MD 20720


                         SONAL BHADAURIYA
                         2771 RYEWOOD AVENUE, APT D
                         COPLEY, OH 44321


                         SONGLING ZHANG
                         6501 MARSOL ROAD
                         APT 545
                         MAYFIELD HEIGHTS, OH 44124


                         SONGTAO YE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SONGTAO YE
                         2816 WOOD DUCK LN
                         APT 312
                         AKRON, OH 44319


                         SONGYUAN MA
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234


                         SONIA EXIL
                         9129 GETTYSBURG RD
                         BOCA RATON, FL 33434-5526




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3414 of 3613
                         SONIA GACHTER
                         988 S MOUNT HOPE RD
                         CRYSTAL, MI 48818


                         SONIA NAEEM
                         5893 FRANK AVE NW
                         NORTH CANTON, OH 44720


                         Sonita Tem
                         4657 N Park Ln
                         Toledo, OH 43614


                         Sonja Botes
                         7022 Harvard Ln
                         Canton, MI 48187


                         SONY SANON
                         1345 NW 126TH STREET
                         MIAMI, FL 33167


                         SONYA PORTER
                         15331 NW 32ND AVENUE
                         MIAMI GARDENS, FL 33054


                         SOOHYUN PARK
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SOPHIA BROWN
                         4317 LAUREL ST
                         NEW ORLEANS, LA 70115-1452


                         SOPHIA EUFRACIO
                         208 JEANETTE DR
                         FOSTORIA, OH 44830


                         Sophia Eufrancio
                         208 Jeanette Dr.
                         Fostoria, OH 44830


                         SOPHIA GEIER
                         533 GAGE STREET
                         AKRON, OH 44311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3415 of 3613
                         SOPHIA GEIER
                         UNIVERSITY EDGE-AKRON
                         393 Sumner St
                         2-103A
                         AKRON, OH 44304


                         SOPHIA GEIER
                         JAMES A. RHODES ARENA, SUITE 35
                         AKRON, OH 44325


                         SOPHIA JONES
                         12111 CASTLEWALL CT
                         BOWIE, MD 20720


                         SOPHIA MCDANIEL
                         60 SOUTHWICK DR
                         BEDFORD, OH 44146


                         Sophia Policastro
                         3625 Curtis Lane
                         Miami, FL 33133


                         SOPHIA SMITH
                         3604 FARMVIEW CIRCLE
                         RAVENNA, OH 44266


                         SOPHIE BELL
                         8749 STURBRIDGE DRIVE
                         CINCINNATI, OH 45236


                         Sophie Cannon
                         7121 Quail Lakes Dr.
                         Holland, OH 43528


                         SOPHIE VACHON
                         4845 UNION AVENUE NE
                         HOMEWORTH, OH 44634


                         SOROUSH HEIDARI PAHLAVIAN
                         1560 20TH ST,
                         APT 9
                         CUYAHOGA FALLS, OH 44223




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3416 of 3613
                         SOROUSH YAZDANI
                         6830 FREDERICKSBURG DR
                         SYLVANIA, OH 43560


                         SOURAV KHATUA
                         279 UP WHEELER STREET
                         AKRON, OH 44304


                         South Broward Community Health
                         4105 Pembroke Rd.
                         Hollywood, FL 33021


                         South Carolina Secretary of State
                         1205 Pendletson St.
                         Ste. 525
                         Columbia, SC 29201


                         SOUTH FLORIA ENT ASSOC
                         8181 NW 154th St., Suite 200
                         MIAMI LAKES, FL 33016


                         SOUTH FLORIDA ANES & PAIN TRE
                         21097 NE 27 Ct
                         #410
                         Miami, FL 33180


                         South Florida Cardiology Associates
                         4302 Alton Rd., Ste. 300
                         Miami Beach, FL 33140


                         South Florida Ent Assoc
                         8181 NW 154th St., Ste. 200
                         Hialeah, FL 33016


                         SOUTH FLORIDA MEDICAL IMAGING
                         2929 E Commercial Blvd.
                         #600
                         Fort Lauderdale, FL 33308


                         South Florida Neprology Group
                         722 Riverside Dr.
                         Pompano Beach, FL 33071




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3417 of 3613
                         South Miami Critcare, Inc.
                         5975 Sunset Dr. #402
                         Miami, FL 33143


                         SOUTH MIAMI CRITICARE INC
                         P O BOX 919315
                         ORLANDO, FL 32891


                         South Miami Hospital
                         PO Box 198116
                         Atlanta, GA 30384-8116


                         Southcoast Health
                         330 Benfield Dr.
                         Savannah, GA 31406


                         Southeastern Dermatology
                         1930 Pinnacle Pointe Way
                         Knoxville, TN 37922


                         Southwest Florida Cancer Care
                         603 N. Flamingo Rd. #260
                         Hollywood, FL 33028


                         SOUVIK MUNSHI
                         22 E EXCHANGE ST
                         AKRON, OH 44308


                         SOUVIK MUNSHI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SOWMYA BHUVANAPALLI
                         5016 FORESTLAND CT
                         BRUNSWICK, OH 44212


                         Specialty Care Center
                         1111 W Broward Blvd
                         Fort Lauderdale, FL 33312


                         Spencer Elfring
                         3331 County Rd. 213
                         Clyde, OH 43410




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3418 of 3613
                         SPENCER GOODHEART
                         3256 ROGERS AVENUE
                         WALNUT CREEK, CA 94597


                         Spencer Kelson
                         3303 Dunwood Ridge Ct
                         Bowie, MD 20721


                         SPENCER KIEHL
                         440 THACKERAY AVE
                         WORTHINGTON, OH 43085


                         SPENCER MCELWAY
                         3023 WALKER STREET
                         LITTLE ROCK, AR 72204


                         Spencer Pinnick
                         1475 Essex Rd.
                         Columbus, OH 43221


                         Spencer Ryan
                         114 Sylvan Dr.
                         Monroe, MI 48162


                         SPENCER RYAN
                         114 SYLVAN DR
                         MONROE, MI 48162


                         SPENCER TOROK
                         3214 SCIOTO BEND DR
                         HILLIARD, OH 43026


                         Spine Care Institue of Miami
                         Golden Medical Office Building
                         4308 Alton Rd. #610
                         Miami Beach, FL 33140


                         Spirit of Peach Clinic Counseling
                         1170 Old Henderson Rd., Ste. 100
                         Columbus, OH 43220


                         SPRINGFIELD MEDICAL ASSOCIATES
                         2150 Main St.
                         Springfield, MA 01104




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3419 of 3613
                         Springforest Family Physicians
                         3020 N McCord Rd. #200
                         Toledo, OH 43615


                         SRAVAN KUMAR PULIPATI
                         77 FIR HILL
                         APT 10B11
                         AKRON, OH 44304


                         SRAVANI NANABALA
                         77 FIR HILL TOWERS
                         APT # 4B8
                         AKRON, OH 44304


                         SREEVALLI BOKKA
                         907 HEMLOCK HILLS DR
                         APT #D
                         AKRON, OH 44313


                         SRI LAKSHMI PRIYANKA SADINENI
                         77 FIR HILL APT #11B12
                         AKRON, OH 44304


                         SRIDHAR AKULA
                         77 FIR HILL TOWER APT 11B12
                         AKRON, OH 44304


                         SRIKANTH MARCHETTY
                         430 SUMNER ST
                         APT# 101
                         AKRON, OH 44304


                         SRIKANTH MARCHETTY
                         274 WHEELER ST
                         APT 2
                         AKRON, OH 44304


                         SRIKANTH NARNE
                         36041 GRAND RIVER AVE
                         APT 202
                         FARMINGTON, MI 48335


                         SRIKAR REDDY NAINI
                         77 FIRHILL. APT 10B11
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3420 of 3613
                         Srishti Shrivastav
                         875 Tollis Pkwy
                         Broadview Heights, OH 44147


                         SRIVEDA ALETY
                         77 FIR HILL
                         APT # 3B5
                         AKRON, OH 44304


                         St Anthonys Hospital
                         1201 Fifth Ave. N
                         Saint Petersburg, FL 33705


                         ST LUCIE ANESTHESIA ASSOCIATES
                         1800 SE Tiffany Ave
                         Port Saint Lucie, FL 34952


                         St Thomas Sports Medicine
                         423 Sewell Rd.
                         Sparta, TN 38583


                         St Vincent Hospital and Health
                         2001 W 86th St.
                         Indianapolis, IN 46260-1902


                         St. Davids Medical Center
                         2400 Round Rock Ave.
                         Round Rock, TX 78681


                         St. Elizabeth Health
                         1 Medical Village Dr.
                         Ft Mitchell, KY 41017


                         St. Lukes Hospital
                         232 S Woods Mill Rd.
                         Chesterfield, MO 63017


                         St. Thomas University
                         Attn: Terrence O'Connor
                         16401 NW 37th Ave.
                         Miami Gardens, FL 33054


                         STACEY MONEUS
                         215 NE 89ST
                         MIAMI, FL 33138



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3421 of 3613
                         Stacey Stewart
                         3021 Grindley Park St.
                         Dearborn, MI 48124


                         Staci Blackburn
                         11440 Robinshire St.
                         Temperance, MI 48182


                         Stacy Isaac
                         1600 W Rocket Dr.
                         Ottawa West, 4103B
                         Toledo, OH 43606


                         STACY ISAAC
                         3415 GIBRALTER HEIGHTS DR
                         APT L5
                         TOLEDO, OH 43609


                         STACY LORKOWSKI
                         5187 MASSILLON ROAD
                         NORTH CANTON, OH 44720


                         STANLEY ANTOINE
                         1551 NE 167 STREET
                         APT 3125
                         NORTH MIAMI BEACH, FL 33162


                         STANLEY NWAKAMMA
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         STANLEY SAINVILLE
                         468 NW 84TH ST
                         MIAMI, FL 33150


                         STANLEY WEST
                         3903 RIDGECROFT RD
                         BALTIMORE, MD 21206-5029


                         Staryana Pollard
                         310 W 143rd St.
                         Apt. 5E
                         New York, NY 10030-1448




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3422 of 3613
                         State Corporation Commission
                         Clerk of the State Corporation Comm
                         PO Box 1197
                         Richmond, VA 23219


                         State of Maryland
                         Dept. of Assessments and Taxation
                         Personal Property Division
                         PO Box 17052
                         Baltimore, MD 21297-1052


                         State of Michigan
                         PO Box 30702
                         Lansing, MI 48909


                         Stefan Faistenauer
                         3060 Palm Trace Landing Dr.
                         #208
                         Fort Lauderdale, FL 33314


                         STEFANIE KALSKI
                         9285 SW 220 TERRACE
                         CUTLER BAY, FL 33190


                         STEFANIE MORSE
                         400 KINGS POINT DRIVE
                         APT 225
                         SUNNY ISLES, FL 33160


                         STEFANIE STARCIC
                         1445 W 110TH ST
                         CLEVELAND, OH 44102


                         STELLA AZEROT
                         17790 NE 19 AVE
                         N. MIAMI BEACH, FL 33162


                         STELLA STEVENS
                         10390 SOUTH STREET #4
                         GARRETTSVILLE, OH 44231


                         STEPHAINE EDWARDS
                         1126 AZURE HEIGHTS PLACE
                         LAS VEGAS, NV 89110




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3423 of 3613
                         Stephan Motte
                         3514 Standsh Ct
                         Fairfield, CA 94534


                         STEPHANE NOUAFO WANKO
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234


                         STEPHANIE BLOCKBERGER
                         203 GENSON DR
                         HASKINS, OH 43525


                         Stephanie Cabrera
                         9018 NW 114 Terrace
                         Hialeah, FL 33018


                         STEPHANIE CASTELLON-SILVERIO
                         2429 14TH AVENUE SOUTH
                         MINNEAPOLIS, MN 55404


                         STEPHANIE CBRERA
                         14809 SW 58 ST
                         MIAMI, FL 33193


                         STEPHANIE CIPA
                         478 NORTH MUNROE ROAD
                         TALLMADGE, OH 44278


                         STEPHANIE COLLETT
                         1700 E. COLDSPRING LANE
                         BALTIMORE, MD 21251


                         STEPHANIE DODSON-PACE
                         1747 BLACKSMITH DRIVE
                         DALLAS, TX 75253


                         Stephanie Douglas
                         3988 Hampton Hills Dr
                         Lakeland, FL 33810


                         Stephanie Douglas
                         431 E Parkwood St.
                         Sidney, OH 45365




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3424 of 3613
                         STEPHANIE ESTEPA
                         3990 NW 178 STREET
                         MIAMI GARDENS, FL 33055


                         STEPHANIE GANGES
                         9342 NW 120TH STR.
                         APT # 427
                         HIALEAH GARDENS, FL 33018


                         Stephanie Gregory
                         8052 Thistlewood Dr.
                         West Chester, OH 45069


                         STEPHANIE GREGORY
                         2511 W VILLAGE DR
                         TOLEDO, OH 43614


                         STEPHANIE HALE
                         5390 FAIRTREE RD
                         BEDFORD HTS, OH 44128


                         STEPHANIE HAM
                         1800 HAMPTON KNOLL DR.
                         AKRON, OH 44313


                         STEPHANIE HERNANDEZ
                         112 ELLSWORTH ST
                         ALEXANDRIA, VA 22314


                         Stephanie Litke
                         10671 Blossom Ave.
                         Cleveland, OH 44130


                         STEPHANIE MURPHY
                         250 HARLAN STREET
                         SAN LEANDRO, CA 94577


                         Stephanie Nnabue
                         7113 Park Dr.
                         Parkville, MD 21234


                         STEPHANIE ODOM
                         709 EAST COLD SPRING LN
                         BELTSVILLE, MD 20705




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3425 of 3613
                         STEPHANIE ORAA
                         1112 LAKE WILLISARA CIR
                         ORLANDO, FL 32806


                         STEPHANIE PARSONS
                         6730 BULL RUN RD., #156
                         MIAMI LAKES, FL 33014


                         STEPHANIE ROMAN
                         1300 BRICKELL BAY DRIVE
                         APT. 1910
                         MIAMI, FL 33131


                         STEPHANIE ROMAN
                         5600 NE 4TH AVE APT 914
                         MIAMI, FL 33137


                         Stephanie Sherman
                         564 Saint Annes Dr.
                         Holland, OH 43528


                         STEPHANIE SIMEON
                         6323 SW 127 PLACE
                         MIAMI, FL 33183


                         Stephanie Smith
                         4045 Regis Dr.
                         Toledo, OH 43623


                         STEPHANIE SUAREZ
                         14965 SW 8TH TERRACE
                         MIAMI, FL 33194


                         STEPHANIE VALDES
                         6919 W 29 WAY
                         HIALEAH, FL 33018


                         Stephen Alexander
                         1712 Peachwood Ct
                         Finksburg, MD 21048


                         Stephen Antonucci
                         4175 Darrow Rd.
                         Unit 58
                         Stow, OH 44224



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3426 of 3613
                         STEPHEN BEARD
                         5650 PEPPERTREE CIRCLE W
                         DAVIE, FL 33314


                         STEPHEN BUTLER
                         7845 CLOVERFIELD CIRCLE
                         BOCA RATON, FL 33433


                         STEPHEN COPELAND
                         1205 HARWOOD AVE APT B11
                         BALTIMORE, MD 21239-3325


                         STEPHEN CURTIS
                         7250 NIGHTINGALE DR APT 5
                         HOLLAND, OH 43528


                         STEPHEN DAVIS
                         1450 MERIDIAN AVE.
                         MIAMI BEACH, FL 33139


                         STEPHEN DAVIS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         STEPHEN ERICKSEN
                         513 RENTSCHLER ST
                         AKRON, OH 44304


                         Stephen F. Miller, III, MD
                         1849 Old Donation Pkwy
                         Virginia Beach, VA 23454


                         STEPHEN HONG
                         7250 NIGHTINGALE DR APT 9
                         HOLLAND, OH 43528


                         STEPHEN JAMES
                         6505 SPRINGBROOK LN
                         CLINTON, MD 20735-2242


                         STEPHEN JOSEPH
                         61 DUNHAM ST
                         TRENTON, NJ 08618




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3427 of 3613
                         Stephen L. Schuler, MD
                         104 N Union St
                         Delaware, OH 43015


                         STEPHEN PATTERSON
                         405B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         STEPHEN RAMPAUL
                         7360 N 37TH CT
                         LAUDERHILL, FL 33319


                         Stephen S. Davis
                         825 Fairfax Ave.
                         Norfolk, VA 23507


                         STEPHEN SAAWUAN
                         540 NW 132 ST
                         NORTH MIAMI, FL 33168


                         Stephen Sutton
                         1632 Milroy St.
                         Toledo, OH 43605


                         STEPHEN TWUM BARIMAH
                         1396 EAST 45TH STREET
                         CLEVELAND, OH 44103


                         Stephen Veillette
                         175 Grandin Rd.
                         Akron, OH 44313


                         STEPHEN WERNER-SLEVA
                         4747 SCIOTO APT 105
                         TOLEDO, OH 43615


                         STEPHON PETERS
                         2695 NW HATCHES HARBOR ROAD
                         APT. 104
                         PORT ST. LUCIE, FL 34983


                         STEPHON WILLIAMS-HINES
                         1727 ANDINA AVENUE
                         CINCINNATI, OH 45237



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3428 of 3613
                         STEPHONIE HALL
                         4251 NW 5TH ST.
                         APT 254
                         PLANTATION, FL 33317


                         STEPHY DELVA
                         1340 NE 137TH ST.
                         BISCAYNE PARK, FL 33161


                         Sterlin Brown
                         3811 Cedardale Rd
                         Baltimore, MD 21215


                         Sterling Emerg Svcs Miami Beach, PA
                         300 S Park Rd., Suite 400
                         Hollywood, FL 33021-8593


                         Sterling Primary Care Assoc
                         343 Franklin Rd.
                         Brentwood, TN 37027


                         Stevaughn Doss
                         20 Witherwood Ct.
                         Apt. 2B
                         Towson, MD 21204


                         STEVE OMAKWU
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         STEVEN ASHCRAFT
                         1816 CLARENDON AVE SW
                         CANTON, OH 44706


                         Steven Bare
                         6662 Kingsbridge Dr.
                         Sylvania, OH 43560


                         STEVEN BARE
                         625 PINE VALLEY LN APT 102
                         TOLEDO, OH 43615


                         STEVEN BUCHHEIT
                         140 Prospect Ave. #S
                         KIRKWOOD, MO 63122



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3429 of 3613
                         Steven Carlsson
                         8331 SW 107th Ave.
                         Miami, FL 33173


                         STEVEN CARLSSON
                         260 CRANWOOD DR
                         KEY BISCAYNE, FL 33149


                         STEVEN DAJNOWICZ
                         1938 PERTH
                         TOLEDO, OH 43607


                         STEVEN GIBSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Steven Jankowski
                         2087 Berkshire Club Dr.
                         Cincinnati, OH 45230


                         STEVEN JOHNSON
                         40 LEXINGTON SQUARE
                         EUCLID, OH 44143


                         STEVEN MITCHELL
                         7440 HERRICK PARK DR
                         HUDSON, OH 44236-2362


                         STEVEN PENN
                         1824 KIRBY ROAD
                         MCLEAN, VA 22101


                         STEVEN REVILLA
                         884 SW 172 TERRACE
                         PEMBROKE PINES, FL 33029


                         STEVEN STUCKER
                         407 LITTLE JOHN DRIVE
                         IRVING, TX 75061


                         STEVEN TSENG
                         98 MOUNT VIEW AVE
                         APT 3
                         AKRON, OH 44303




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3430 of 3613
                         STEVEN VASQUEZ
                         7906 NW 70TH AVE
                         FORT LAUDERDALE, FL 33321


                         STEVEN WALDMAN
                         2768 CARAMBOLA CIRCLE SOUTH
                         C501
                         COCONUT CREEK, FL 33066


                         Steven Warrington
                         214 Debarry Ave.
                         Orange Park, FL 32073


                         STEVEN WELLING
                         8390 LAMBERT ST
                         LAMBERTVILLE, MI 48144


                         STHEFICA BLANC
                         3143 NW 39 PLACE
                         FORT LAUDERDALE, FL 33309


                         Stijn van der Zee
                         1216 Sunbury Rd.
                         Columbus, OH 43210


                         STOQUANDRIA INMAN
                         530 SE 1ST STREET
                         BELLE GLADE, FL 33430


                         Stormy Zyzyk
                         3420 Little Hunting Creek Dr.
                         Alexandria, VA 22309


                         STRAND ORTHOPAEDIC CONSULTANTS
                         PO BOX 11784
                         MYRTLE BEACH, SC 29572


                         Stresscare Behavioral Heatlh, Inc.
                         3840 Woodley Rd., Ste. A
                         Toledo, OH 43623


                         STUART BOGGESS
                         210 SAN PASQUALE AVE NW
                         APT A
                         ALBUQUERQUE, NM 87104-1460



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3431 of 3613
                         STUART HOLTHUSEN
                         3075 KENT RD
                         STOW, OH 44224


                         STUART HOLTHUSEN
                         491 SUMNER STREET
                         AKRON, OH 44304


                         STUNIQUE CAMPBELL
                         1703 17TH LANE
                         GREENACRES, FL 33463


                         Styra Frisbey
                         1432 Kenwood Ave.
                         Camden, NJ 08103


                         SUBHADRA PAUDEL
                         6934 DONACHIE RD
                         APT #F
                         BALTIMORE, MD 21239


                         SUBHADRA PAUDEL
                         532 WALKER AVE APT C
                         BALTIMORE, MD 21212-2355


                         Subhan Toor
                         8608 Hinckley Cir.
                         Brecksville, OH 44141


                         Subhro Roy
                         1508 Somerset Ct.
                         Mount Pleasant, MI 48858


                         SUDIP ADHIKARI
                         634 EAST BUCHTEL AVENUE , APT 303
                         AKRON, OH 44304


                         Sudipa Biswas
                         2130 Richards Rd.
                         Apt. 3
                         Toledo, OH 43606


                         SUE HUA AW YOUNG
                         2256 PINE TOP COURT
                         AKRON, OH 44319



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3432 of 3613
                         SUELLE PABON
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         SUFIAN NATSHEH
                         658 ALLYN ST
                         AKRON, OH 44311


                         SUJHEY GONZALEZ
                         1500 NW 24 AVE
                         MIAMI, FL 33125


                         SUKHMANJOT KAUR
                         2220 HIGH STREET, APT 820
                         AKRON, OH 44221


                         SULANY PEREZ
                         14522 SW 75TH ST
                         MIAMI, FL 33183


                         SULIAT ATOBA
                         1218 GARDEN STONE DR.
                         RALEIGH, NC 27610


                         SULIAT ATOBA
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         SULOCHANA SHRESTHA
                         634 EAST BUCHTEL AVENUE
                         APARTMENT:303
                         AKRON, OH 44304


                         SUMA CHERUKURI
                         77 FIR HILL STREET, APT 6B2
                         AKRON, OH 44304


                         Suman Rijal
                         1333 Oak Hill Ct.
                         Apt. 126
                         Toledo, OH 43614


                         SUMAYYAH RAJI
                         1541 PENTRIDGE RD
                         BALTIMORE, MD 21239



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3433 of 3613
                         SUMAYYAH RAJI
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         SUMEDHA GAJBHIYE
                         22 E EXCHANGE STREET,
                         APT 2082 C
                         AKRON, OH 44308


                         Sumiaya Abdur-Rasheed
                         1020 Foxchase Ln
                         Essex, MD 21221


                         SUMIAYA ABDUR-RASHEED
                         1105 SANDY STONE ROAD ESSEX
                         ESSEX, MD 21221


                         Summa Health System
                         525 E Market St.
                         Akron, OH 44304


                         Summa Physician, Inc.
                         PO Box 638874
                         Cincinnati, OH 45263-8874


                         SUMMER BREWSTER
                         4711 HARVARD AVENUE
                         CLEVELAND, OH 44105


                         SUMMER ELLIS
                         7593 COLUMBIA RD
                         OLMSTED FALLS, OH 44138


                         SUMMER HILL
                         2 JONATHAN LANE
                         YOUNGSTOWN, OH 44511


                         SUMMER ISLAND
                         1757 EAST 67TH STREET
                         CHICAGO, IL 60649


                         SUMMER NOBLE
                         16021 WEST TROON CIR
                         MIAMI LAKES, FL 33014




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3434 of 3613
                         SUMMER SCHERVISH
                         6700 NORTH PALMERSTON DRIVE
                         MENTOR, OH 44060


                         Summer Simpson
                         2305 Pennyroyal Terrace
                         Baltimore, MD 21209


                         Summit Phychological Associates
                         37 N Broadway St.
                         Akron, OH 44308


                         SUNDAE GRIFFIN
                         16034 ENGLISH OAKS AVE.
                         APT. B
                         BOWIE, MD 20716


                         SUNDAY ODEKUNLE
                         53 S COLLEGE STREET
                         APT C
                         AKRON, OH 44308


                         SUNDAY ODEKUNLE
                         1540 HYDE PARK AVENUE
                         AKRON, OH 44310


                         SUNDAY ODEKUNLE
                         406 SUMNER STREET APT B12
                         AKRON, OH 44304


                         SUNETH WATTHAGE
                         1235 OAK HILL CT APT 244
                         TOLEDO, OH 43614


                         Sung Bin Cho
                         1006 Ranch Dr.
                         Toledo, OH 43607


                         SUNG GU KYUNG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3435 of 3613
                         SUNGBIN CHO
                         8936 BEAR CREEK DR
                         SYLVANIA, OH 43560


                         SUNIL SINGH
                         634 E BUCHTEL AVE APT 102
                         AKRON, OH 44304


                         SUNIL SINGH
                         281 WHEELER ST
                         AKRON, OH 44304


                         SUNLIFE OB/GYN SERVICES
                         PO BOX 945953
                         PLANTATION, FL 33317


                         Sunrise Medical Group I, LLC
                         12596 Pines Blvd.
                         Hollywood, FL 33027


                         SUNSET DERMATOLOGY SKIN LASER
                         6310 Sunset Dr.
                         SOUTH MIAMI, FL 33143


                         SUO XIAO
                         333 UNION PLACE
                         AKRON, OH 44304


                         Superior Medical Center PA
                         2300 N Commerce Pkwy #108
                         Fort Lauderdale, FL 33326


                         Supreme Coles
                         90 Richmond Hill Rd.
                         Apt. 3D
                         Staten Island, NY 10314-7811


                         SUPRIYA PANDA
                         7026 MCGILL COURT
                         ELK GROVE, CA 95758


                         SUQI LIU
                         47 RHODES AVE APT B
                         AKRON, OH 44302




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3436 of 3613
                         Surabhi Bhagavatula
                         2125 Campus Rd.
                         Apt. 441-B
                         Toledo, OH 43606


                         SURABHI BHAGAVATULA
                         APT 4410-BOHIO2125 CAMPUS RD
                         TOLEDO, OH 43606


                         SURAJ BASTOLA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         SURESH MADISHETTY
                         77 FIR HILL ,10B11 APARTMENT
                         AKRON, OH 44304


                         SURESH NARUTE
                         55 FIR HILL APT 2B2
                         AKRON, OH 44304


                         SURESH NARUTE
                         77 FIR HILL APT 4B11
                         AKRON, OH 44304


                         SURESHREDDY GADE
                         2819 ADAMS STREET
                         2819 ADAMS STREET
                         HOLLYWOOD, FL 33020


                         Surgery Center at Coral Springs
                         967 N University Dr.
                         Pompano Beach, FL 33071


                         Surgery Center of Avenutra
                         20601 E Dixie Hwy #400
                         Miami, FL 33180


                         Surgery Center of Ft Lauderdale
                         4485 FL-7
                         Fort Lauderdale, FL 33319




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3437 of 3613
                         SURGICAL SPECIALTY CENTER OF
                         440 MAMARONEKC AVENUE
                         SUITE 4
                         HARRISON, NY 10528


                         Susan D'Isidoro
                         9987 Parkland Dr.
                         Twinsburg, OH 44087


                         SUSAN FRANZ
                         8167 GARNET AVE NE
                         CANTON, OH 44721


                         SUSAN HUHO
                         3349 NORTH CHATHAM RD
                         APT G
                         BALTIMORE, MD 21215


                         SUSAN LEVIN
                         19520 NE 19TH AVENUE
                         MIAMI, FL 33179


                         Susan Lurie, MD PA
                         960 W 41st St., Ste. 312
                         Miami Beach, FL 33140


                         Susan Wagner
                         84 Tomb St.
                         Tiffin, OH 44883


                         SUSANA LEAL-KHOURI
                         580 Crandon Blvd
                         #101
                         KEY BISCAYNE, FL 33149


                         SUSANA MENDIOLA
                         987 SW 37 AVE. APT. 610
                         MIAMI, FL 33135


                         SUSHMABHARGAVI NIMMALAPALLI
                         77 FIRHILL TOWERS
                         APT 4B8
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3438 of 3613
                         SUTHINI PERMPEERAPAT
                         505 VINE ST. APT.306
                         AKRON, OH 44304


                         SUYUAN ZHOU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Suzanne E. Ferio
                         25778 Peppercorn Dr.
                         Westlake, OH 44145


                         Suze Gerard
                         1400 Golden Rod Ct.
                         Unit L
                         Belcamp, MD 21017-1705


                         SUZETTE MORLEY
                         5817 WESLEYAN DRIVE
                         PO BOX B148
                         VIRGINIA BEACH, VA 23455


                         Swetha Singh
                         5727 Tibaron Ln
                         Apt. 301
                         Toledo, OH 43615


                         SWRH Physicians, Inc.
                         PO Box 67070
                         Cuyahoga Falls, OH 44222


                         SYDNEI CROUCH
                         14827 PRESTON ROAD, APT 1505
                         DALLAS, TX 75254


                         Sydney Hilton
                         6080 SW 24th Pl
                         #102
                         Fort Lauderdale, FL 33314


                         Sydney Brookshire
                         37 Maryland Dr.
                         Jackson, TN 38301




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3439 of 3613
                         SYDNEY BURTON
                         1506 KENNEWICK RD
                         BALTIMORE, MD 21218


                         SYDNEY CHANLATTE
                         1790 RACHELS RIDDGE LOOP
                         OCOEE, FL 34761


                         SYDNEY DAVIS
                         9170 EDMONSTON RD, APT. 201
                         GREENBELT, MD 20770


                         Sydney Diamond
                         1650 E. Belvedere Ave.
                         Apt. 204
                         Baltimore, MD 21239


                         SYDNEY DOMBROWSKI
                         401C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         SYDNEY DUNNOM
                         11957 HUNTERGREEN DR
                         CINCINNATI, OH 45251


                         Sydney Fitzgerald
                         10326 Sea Pines Dr.
                         Bowie, MD 20721


                         SYDNEY GOLDSCHLAG
                         2695 COLONIAL AVE
                         MERRICK, NY 11566


                         SYDNEY HILTON
                         6080 SW 24 PLACE
                         102
                         DAVIE, FL 33314


                         Sydney Jarzeboski
                         625 Durango Dr.
                         Toledo, OH 43609




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3440 of 3613
                         SYDNEY JASCOE
                         2113 PAULS WAY
                         COMMERCE TWP, MI 48390


                         SYDNEY LONG
                         1961 CO. RD. 1155
                         ASHLAND, OH 44805


                         SYDNEY MEEK
                         8874 RAILWOOD DR
                         NEWPORT, MI 48166


                         SYDNEY PEREIRA
                         3620 SW 130TH AVE
                         MIAMI, FL 33175


                         SYDNEY SCHIPANI
                         2516 MINTON DR
                         MOON TOWNSHIP, PA 15108


                         SYDNEY SLEEK
                         1543 SUNSET LN
                         WOOSTER, OH 44691


                         SYDNEY STOKES
                         7098 ALY DAR LN
                         BLACKLICK, OH 43004


                         SYDNEY SZMUC
                         104 STONECREEK DRIVE
                         ARLINGTON, TX 76014


                         SYDNEY TURNBULL-GREEN
                         5094 KUSZMAUL AVE NW
                         WARREN, OH 44483


                         SYDNEY WALKER
                         8427 STREAMWOOD DRIVE
                         PIKESVILLE, MD 21208


                         SYDNI LEAVY
                         2971 VICTORIA FALLS DR
                         BURLINGTON, NC 27215




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3441 of 3613
                         SYDNI RATLIFF-PHILLIPS
                         2601 MADISON AVE
                         APT 101
                         BALTIMORE, MD 21217-5131


                         SYED ABDULLAH ALI HASSAN
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         SYED AHMED ALI NAJAFI
                         664 SUMNER STREET
                         AKRON, OH 44311


                         SYED MOHAMMAD MORSHED SIFAT CHOWDHURY
                         685 SHERMAN STREET, APT#15
                         AKRON, OH 44311


                         SYED MOHAMMAD MORSHED SIFAT CHOWDHURY
                         543 EAST BUCHTEL AVE
                         APARTMENT 1
                         AKRON, OH 44304


                         SYED MUZAFFAR YEZDAN
                         615 SANDUSKY ST
                         DELEWARE, OH 43015


                         SYED RAFIQUDDIN
                         437 SUMNER ST.
                         JUDSON HOUSE, APARTMENT Q
                         AKRON, OH 44304


                         SYED TAHA FIDA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Sylvan Lakes Family Physicians, Ltd
                         7640 W Sylvania Ave. #K
                         Sylvania, OH 43560


                         SYLVANA MENDEZ
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3442 of 3613
                         Sylvester Gold
                         2107 Pentland Dr.
                         Parkville, MD 21234-7211


                         SYLVESTRE
                         325 NE 151 ST
                         MIAMI, FL 33162


                         SYLVIA COLSTON
                         113 SOLAR DR
                         BLOUNTSVILLE, AL 35031


                         SYLVIA ERIKSON-BLEVINS
                         2969 WEST 12TH STREET
                         CLEVELAND, OH 44113


                         SYMONE PARKER
                         407B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         SYNERGY RADIOLOGY ASSOCIATES
                         7026 Old Katy Rd.
                         Suite 276
                         Houston, TX 77024


                         SYNOVIA JENNINGS
                         777 NW 155TH LANE
                         APT. 521
                         MIAMI, FL 33169


                         SYRA KANTE
                         6655 COLLINSDALE RD APT D
                         PARKVILLE, MD 21234-6560


                         SYTTA BARRY
                         9314 CHERRY HILL RD
                         APT 415
                         COLLEGE PARK, MD 20740


                         Syyeda Mehdi
                         3817 Bridge Creek Blvd.
                         Sylvania, OH 43560




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3443 of 3613
                         SZALAY CAMPBELL
                         6601 NW 22ND CT
                         POMPANO BEACH, FL 33063


                         SZU-HAO CHO
                         2760 RYEWOOD AVE, SUITE E
                         AKRON, OH 44321


                         SZU-HAO CHO
                         22 EAST EXCHANGE ST
                         APT. 4037B
                         AKRON, OH 44308


                         T DUCKETT
                         2836 SCOTTWOOD AVE.
                         TOLEDO, OH 43610


                         T'KYA BAIN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         T'TIMPEST EVERSON
                         1990 NW 180TH ST
                         MIAMI GARDENS, FL 33056


                         T. Duckett
                         2836 Scottwood Ave.
                         Toledo, OH 43610


                         TA'COYIA JACKSON
                         934 WINNING COLORS DRIVE
                         WILMER, TX 75172


                         TA'JSEA DAVIS
                         908 S EMPIRE ST
                         PLANT CITY, FL 33563


                         TA'KAYA GAINES
                         1601 NW 3RD LN
                         BOYNTON BEACH, FL 33435


                         TA'NIYA BANKS
                         700 HARLEM TENANTS CIR
                         APT #205
                         CLEWISTON, FL 33440



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3444 of 3613
                         TA'NYIAH BANKS
                         10751 NAUTICA PLACE
                         WHITE PLAINS, MD 20695


                         TA'VIONNA BRADFORD
                         1065 EMILYS WALK LANE EAST
                         JACKSONVILLE, FL 32221


                         TA-ZAEYA JENKINS
                         50 RIDGEFIELD AVE. UNIT 211
                         BRIDGEPORT, CT 06610


                         Taariq Saadiq
                         1114 Trinidad Ave. NE
                         Washington, DC 20002


                         TAARIQ SAADIQ
                         1114 TRINIDAD AVE NE
                         WASHINGTON, DC 20002


                         TABANSI COLLINS
                         401D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         TABITHA EDGHILL
                         909 ARGONNE DR
                         BALTIMORE, MD 21218


                         TABITHA EPHRAIM
                         408A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         TABITHA EPHRAIM
                         8125 48TH AVE APT 501
                         BALTIMORE, MD 21215


                         TABITHA EPHRAIM
                         8125 48TH AVE APT 501
                         COLLEGE PARK, MD 20740


                         TABITHA HEDGEPETH
                         712 N GLOVER ST
                         BALTIMORE, MD 21205



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3445 of 3613
                         TABITHA HUBBELL
                         11712 CONCORD HAMBDEN ROAD
                         CONCORD TOWNSHIP, OH 44077


                         TACARA SIMMONS
                         516 W MYRTLE ST
                         LAKELAND, FL 33805


                         TAE'LOR JONES
                         4697 OLDE BAILEY WAY
                         WHITEHALL, OH 43213


                         TAELOR MAJORS
                         4688 WALFORD ROAD APT. 19
                         CLEVELAND, OH 44128


                         TAHER GUENDOUZ
                         5817 WESLEYAN DR.
                         VIRGINIA BEACH, VA 23455


                         TAHIR JUBA
                         1530 UPSHIRE RD.
                         BALTIMORE, MD 21218


                         TAHIR JUBA
                         4412 SPRINGDALE AVE.
                         BALTIMORE, MD 21207


                         TAHIR SENOUSSI
                         308 LABURNUM ROAD
                         EDGEWOOD, MD 21040


                         TAHJ CURRY
                         908 MANCK DR.
                         FORT WAYNE, IN 46814


                         TAHJ LORTHRIDGE
                         906 WILLOW BROOK DRIVE
                         ALLEN, TX 75002


                         Tahoe Carson Valley Medical
                         2175 South Ave.
                         South Lake Tahoe, CA 96150




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3446 of 3613
                         Tai-Hsun Tsai
                         22 E Exchange
                         Apt. 1062B
                         Akron, OH 44308


                         TAI-HSUN TSAI
                         22 E.
                         APT. 1062B
                         AKRON, OH 44308


                         TAIHA GREENFIELD
                         1537 TUNLAW RD.
                         BALTIMORE, MD 21218


                         TAIJHONA SMITH
                         1407 SOUTHERN AVE APT 204
                         OXON HILL, MD 20745


                         TAIJHONA SMITH
                         1407 SOUTHERN AVE APT 204
                         BALTIMORE, MD 21216


                         TAILA BROOKS
                         3818 BELLE AVE
                         BALTIMORE, MD 21215-5402


                         TAILAR JACKSON
                         11302 TECUMSEH
                         REDFORD, MI 48239


                         TAIMUR IFTIKHAR
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         TAINA SURPRIS
                         13493 NW 8TH AVE
                         MIAMI, FL 33168


                         TAINAIRI OLMO-ROSARIO
                         6863 GLENBROOK DR
                         LAKELAND, FL 33811


                         TAINAIRIOLMO-ROSARIO
                         6863 GLENBROOK DR
                         LAKELAND, FL 33811



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3447 of 3613
                         TAIRI PINDER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Taitha Hedgepeth
                         712 N Glover St
                         Baltimore, MD 21205


                         TAIWAN DAWKINS
                         1444 SOUTH CHAMPION AVE
                         COLUMBUS, OH 43206


                         TAIWO AKINNOUYE
                         4702 SOMERSET RD
                         RIVERDALE, MD 20737-1132


                         TAIWO AKINNUOYE
                         4702 SOMERSET RD
                         RIVERDALE, MD 20737-1132


                         TAIWOZAINAT SMARTON
                         1560 MONTPELIER ST
                         APT #1
                         BALTIMORE, MD 21218


                         TAIWOZAINAT SMARTON
                         4209 CANYONVIEW DR
                         UPPER MARLBORO, MD 20772


                         TAIYCIA SLATER
                         768 OLYMPIC CIRCLE
                         OCOEE, FL 34761


                         TAJ EGBIRE-MOLEN
                         1559 UPSHIRE RD
                         BALTIMORE, MD 21218


                         TAJ LAKE
                         1321 OTTERS VIEW CT
                         FRUITLAND PARK, FL 34731


                         Taj London
                         249 Harpers Ridge Place
                         Antioch, TN 37013




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3448 of 3613
                         TAJ LONDON
                         249 HARPERS RIDEG PLACE
                         ANTIOCH, TN 37013


                         TAJ-RAY BROWN
                         6815 INGRAHAM ST
                         RIVERDALE, MD 20737


                         TAJAI BOLLING
                         41 GRAND TETON DR
                         BEAR, DE 19701-1792


                         TAJAY HIGGINS
                         431 NE 43RD STREET
                         POMPANO BEACH, FL 33064


                         TAJE DAVIS
                         8039 KEATING AVE APT 2B
                         SKOKIE, IL 60076


                         TAKARAH WHITLEY
                         3551 DAY AVENUE
                         MIAMI, FL 33133


                         TAKARI WILLIAMS
                         4451 NW 171ST ST
                         MIAMI GARDENS, FL 33055


                         Take Care Health Ohio, Inc.
                         719 Ohio Pike
                         Cincinnati, OH 45245


                         TAKEIRA FAIRFAX
                         120 EAST 21ST
                         PATERSON, NJ 07513


                         TAKENYA MACK
                         1880 NW 68TH STREET
                         MIAMI, FL 33147


                         TAKERA GEORGE
                         716 OLDHAM ST
                         BALTIMORE, MD 21224




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3449 of 3613
                         TAKEYIAH LOWRY
                         3610 KIRKPATRICK CIRCLE #14
                         JACKSONVILLE, FL 32210


                         TAKIA TATE
                         1248 HONOR DR.
                         HOLIDAY, FL 34690


                         TAKIRA AUSTIN
                         417 NW 6TH STREET
                         UNIT B
                         HALLANDALE, FL 33009


                         TAKIRA AUSTIN
                         417 NW 6TH AVE
                         APT B
                         HALLANDALE, FL 33009


                         TAKITA KEATON
                         950 76TH AVE
                         OAKLAND, CA 94621


                         TAKWANZAA DAVIS
                         4001 NW 34TH ST
                         APT 213
                         LAUDERDALE LAKES, FL 33319


                         TAKYA MATHIS
                         2034 NW 171 AVENUE
                         PEMBROKE PINES, FL 33028


                         Talal Al Habbab
                         4224 W Central Ave.
                         Apt. 203
                         Toledo, OH 43606


                         TALAL ALHABBAB
                         4224 W CENTRAL AVE APT 203
                         OTTAWA HILLS, OH 43606


                         TALEAH MARTIN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3450 of 3613
                         Talia Brooks
                         3818 Belle Ave.
                         Baltimore, MD 21215-5402


                         TALIA JONES
                         705 WALNUT STREET, APT 4
                         INGLEWOOD, CA 90301


                         TALIA MCNEILL
                         516 LAMONT STREET NW
                         WASHINGTON, DC 20010


                         TALIA MCNEILL
                         516 LAMONT ST NW
                         WASHINGTON, DC 20010


                         TALIKE BROWN
                         110 VIRGINIA PARK BLVD
                         APT 110
                         FORT PIERCE, FL 34947


                         TALIKE BROWN
                         4524 NW BROWNWELL TER
                         PORT ST LUCIE, FL 34983


                         TALITHA FRISON
                         819 SHERIDAN AVE.
                         BALTIMORE, MD 21212


                         TALIYAH RUSS
                         1025 SHALE TRAIL STREET
                         APOPKA, FL 32703


                         TALYA SPIVAK
                         6135 ROTHBURY ST
                         PORTAGE, MI 49024


                         TAM NGO
                         3083 W EDGERTON RD
                         SILVER LAKE, OH 44224


                         TAM NGO
                         1153 GORGE BOULEVARD
                         AKRON, OH 44310




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3451 of 3613
                         TAMAAL PINDER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         TAMAJUNG TCHEFFO
                         4812 LAKEVIEW LN
                         BOWIE, MD 20720-4247


                         TAMAR DENNIS
                         2119 DUKELAND ST
                         BALTIMORE, MD 21216


                         TAMAR DENNIS
                         2119 DUKELAND ST
                         JOPPA, MD 21085


                         TAMAR JILES
                         9102 LIVE OAK LANE
                         UPPER MARLBORO, MD 20772


                         TAMARA CHANCE
                         809 SAINT DUNSTANS RD
                         BALTIMORE, MD 21215


                         TAMARA CHANCE
                         809 SAINT DUNSTANS RD
                         BALTIMORE, MD 21212


                         TAMARA JAEGER
                         1248 BEARDSLEY ST
                         AKRON, OH 44301


                         TAMARA KING
                         2904 W LEXINGTON STREET APT 1
                         CHICAGO, IL 60612


                         TAMARA MAGHATHE
                         4623 LAKESIDE DR UNIT 3207
                         MAUMEE, OH 43537


                         TAMARA MARSH
                         971 JEROME ST. APT 5H
                         BROOKLYN, NY 11207




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3452 of 3613
                         TAMARA RICHARDSON
                         2510 ALLENDALE RD
                         BALTIMORE, MD 21216


                         TAMEKA HUFF
                         16 SAMANTHA CT
                         BALTIMORE, MD 21216


                         TAMEKA HUFF
                         16 SAMANTHA CT
                         OWINGS MILLS, MD 21117


                         TAMEKA SCOTT
                         818 NAFUS ST
                         CEDAR HILL, TX 75104


                         Tameka Spruill
                         1909 Meadowgate Ct
                         Windsor Mill, MD 21244-1224


                         TAMEKA SPRUILL
                         1909 MEADOWGATE CT
                         BALTIMORE, MD 21244-1224


                         TAMESHA HENDERSON
                         21335 NW 9TH COURT
                         APT. 3201
                         MIAMI, FL 33169


                         TAMESHA HENDERSON
                         32131 HICKORY LN
                         SORRENTO, FL 32776


                         TAMIA MARTIN
                         105 WEST MARSHALL ST
                         HEMPSTEAD, NY 11550


                         Tamia Ponder
                         5053 Wildcat Rd.
                         Edenton, NC 27932


                         TAMIA PONDER
                         505B WILDCAT ROAD
                         EDENTON, NC 27932




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3453 of 3613
                         TAMIA SNEED
                         8834 CROSS COUNTRY PLACE
                         GAITHERSBURG, MD 20879


                         TAMICA BATTIE
                         3716 ROYAL VALLEY ROAD
                         GRAND PRAIRIE, TX 75052


                         TAMICA HOLMES
                         1316 NORTH MONTFORD AVE
                         BALTIMORE, MD 21234


                         TAMICA HOLMES
                         1316 NORTH MONTFORD AVE
                         BALTIMORE, MD 21213


                         TAMILEA MARSHALL
                         112 NW 9TH TERRACE
                         APT. 213
                         HALLANDALE, FL 33009


                         TAMILEE HARVEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         TAMIQUE DIXON
                         519 WESTFIELD AVENUE
                         BRIDGEPORT, CT 06606


                         TAMIRA HARRIS
                         6827 WESTRIDGE RD
                         GWYNN OAK, MD 21207-6457


                         TAMISHA HERNANDEZ
                         524 W DEER PARK RD
                         GAITHERSBURG, MD 20877-1613


                         TAMIYA JONES
                         13807 ROSALIE DRIVE
                         CLEVELAND, OH 44125


                         TAMIYAH BIVINS
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3454 of 3613
                         TAMMY LE
                         1729 VOSPER CT
                         TOLEDO, OH 43614


                         TAMOSHION RUCKER
                         7532 AMBER DRIVE
                         DALLAS, TX 75241


                         Tamra Marsh
                         971 Jerome St.
                         Apt. 5H
                         Brooklyn, NY 11207


                         TAMYA HUDSON
                         8620 N SHERMAN CIRCLE
                         APT 308
                         HOLLYWOOD, FL 33025


                         TAMYRA JORDAN
                         821 WILLIAMSBURG CT
                         EDGEWOOD, MD 21040


                         TAMYRA JORDAN
                         207A DALEY
                         2500 WEST NORTH AVENUE
                         ABINGDON, MD 21009


                         TAMYRA JORDAN
                         207A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         TANAEYAH DAVIS
                         933 HERNDON CT
                         BALTIMORE, MD 21225


                         TANAEYAH DAVIS
                         3819 ROLAND VIEW AVE APT 21215
                         BALTIMORE, MD 21213


                         TANAI SMITH
                         5000 LOCH RAVEN BLVD
                         BALTIMORE, MD 21239-3927




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3455 of 3613
                         TANAY ODEN
                         716 RITA DOVE LN
                         AKRON, OH 44307


                         TANAYA TIRU
                         5004 PIER DR
                         LAKEWORTH, FL 33463


                         TANAYA YARDE
                         5610 HADDON AVE APT B
                         GLEN BURNIE, MD 21060


                         TANAYJA WHITTINGTON-MACKALL
                         3605 KEENE AVE
                         BALTIMORE, MD 21214-2751


                         TANEA COUNSINS
                         919 JEFFERSON AVE
                         CHILLICOTHE, OH 45601


                         TANEISHA SMITH
                         5551 MIDWOOD AVENUE
                         BALTIMORE, MD 21212


                         TANERA PARKER
                         6 JAMESON LN
                         BALTIMORE, MD 21206


                         TANESIA MCKENZIE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         TANEYA LOWDER
                         2408 HURON ST
                         BALTIMORE, MD 21215


                         TANIA CAMPOLLO
                         1120 N WESTWOOD AVE APT 2303
                         TOLEDO, OH 43607


                         TANIECE FIELDS
                         212 EAST SUSQUEHANNA AVE
                         BALTIMORE, MD 21239




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3456 of 3613
                         TANIECE MITCHELL
                         7575 CHAUCER PLACE
                         DALLAS, TX 75237


                         TANIJA WARREN
                         65 DOSCHER ST APT 2
                         BROOKLYN, NY 11208-2737


                         TANISHA SOLOMON
                         30 WEST BIDDLE ST UNIT 908
                         BALTIMORE, MD 21216


                         TANIYA JONES
                         1878 NW 83RD ST
                         MIAMI, FL 33147


                         TANIYAH GREEN
                         3722 DOLFIELD AVE
                         BALTIMORE, MD 21215


                         TANJA SHEILDS
                         4203 SUMMER SHADE WAY
                         BALTIMORE, MD 21216


                         TANJANA COLBERT
                         1201 SOUTH 35TH STREET
                         TEMPLE, TX 76504


                         TANJANIQUE BRIGGS
                         9911 WHITEHURST DR APT# 412
                         DALLAS, TX 75243


                         TANJEET DHILLON
                         634 E BUCHTEL AVE
                         AKRON, OH 44304


                         TANMAY JAIN
                         733 W MARKET ST, APT 712
                         AKRON, OH 44303


                         TANNA NITA
                         705A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3457 of 3613
                         TANNA NITA
                         504C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21212


                         Tanna Stricklen
                         242 Stone Meadow Cir
                         Loudonville, OH 44842


                         TANNER GWALTNEY
                         3808 MIDHEIGHTS RD
                         BALTIMORE, MD 21216


                         TANNIHA SIMEON
                         2511 NE 3RD TER
                         POMPANO BEACH, FL 33064-4538


                         TANQUERAY PRESTON
                         3303 WEST 60TH STREET
                         LOS ANGELES, CA 90043


                         TANVI DESAI
                         2605 W VILLAGE DR
                         TOLEDO, OH 43614


                         TANVIR QUASEM
                         543 EAST BUCHTEL AVENUE
                         APARTMENT # 2
                         AKRON, OH 44304


                         TANYA MOONEY
                         2803 SHADY LANE
                         WEBSTER, TX 77598


                         TANYA RAMIREZ
                         189 STUBER ST
                         AKRON, OH 44304


                         TANYA TEBCHERANI
                         463 S MILLER RD
                         AKRON, OH 44333


                         Tanyja Whittington-Mackall
                         3605 Keene Ave
                         Baltimore, MD 21214-2751



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3458 of 3613
                         TANZEEN SHAHNEWAZ
                         309 PENNSYLVANIA AVE
                         WINTER GARDEN, FL 34787


                         TAO ZHU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         TAOFEEK OBAFEMI-BABATUNDE
                         3514 CORN STREAM RD
                         RANDALLSTOWN, MD 21133


                         TAQUERIA ROBINSON-DAVIDSON
                         1858 NW 85TH ST
                         MIAMI, FL 33147


                         TARA GAMBLE
                         2800 NW 43RD TER
                         APT #410
                         MIAMI, FL 33142


                         TARA GAUGHAN
                         8051 HACKBERRY DRIVE
                         MENTOR, OH 44060


                         TARA MCCLANAHAN
                         6485 SW 106TH STREET
                         PINECREST, FL 33156


                         TARA SNIPES
                         407 E BRIDGE ST
                         COVINGTON, OH 45318


                         Tarah Stewart, LPC
                         793 Old Route 119 Hwy N
                         Indiana, PA 15701-1372


                         Taras E. Napora, MD
                         7007 Powers Blvd
                         Cleveland, OH 44129


                         TAREN ANDREWS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3459 of 3613
                         TARIAH HEBRON
                         4410 ORCHARD RIDGE BLVD
                         BALTIMORE, MD 21213


                         TARIG HYDER MEKKI SADIG
                         55 FIR HILL
                         APT 11B6
                         AKRON, OH 44304


                         TARIG HYDER MEKKI SADIG
                         430 SUMNER STREET
                         APT 102
                         AKRON, OH 44304


                         TARIK PRICE
                         406 WEST MAIN
                         CAMPBELL, TX 75422


                         TARIQ BROWN
                         4145 CRESTHEIGHTS ROAD
                         BALTIMORE, MD 21215


                         TARIQ HALLMAN
                         1420 NW 196 TERR
                         MIAMI, FL 33169


                         TARIQ MITCHELL
                         2002 JUBILEE CT
                         BALTIMORE, MD 21214-1005


                         TARIQ QAASIM
                         1331 JEFFERY DR
                         HOMEWOOD, IL 60430


                         TARIQ RAHIM RAHIMI
                         15 OTTAWA LANDINGS DR
                         APT 301
                         TOLEDO, OH 43607


                         TARIQ WILLIAMS
                         1525 SW BIRKEY AVENUE
                         FORT PIERCE, FL 34953




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3460 of 3613
                         TARIQ WILLIAMS
                         381 WEST 30TH STREET
                         RIVIERA BEACH, FL 33404


                         TARIQRAHIM RAHIMI
                         15 TIFFANY SQUARE DR APT 301
                         TOLEDO, OH 43607


                         TARIYAH FIRTZPATRICK
                         6107 S ARTESIAN
                         CHICAGO, IL 60629


                         TARMEKA SMITH-BENNETT
                         3410 NW 176 STREET
                         CAROL CITY, FL 33056


                         TARON SLONE
                         543 GAGE ST #2
                         AKRON, OH 44311


                         TARRIN GARY
                         2026 NW 43RD TERR
                         APT 8
                         LAUDERHILL, FL 33313


                         Tarsha Kersey
                         PO Box 18071
                         Middle River, MD 21220


                         TARTISHA HILL
                         4614 CREEKVIEW LANE
                         BALCH SPRINGS, TX 75180


                         TARYN DAVIS
                         20200 NW 29TH CT
                         MIAMI GARDENS, FL 33056


                         TARYN HUGHES
                         21 EAST MAPLEWOOD AVENUE
                         DAYTON, OH 45405


                         TARYN SWICK
                         5786 RIDGE ROAD
                         CORTLAND, OH 44410




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3461 of 3613
                         TASFIA FAIRUZ
                         3405 PUTNAM PLACE APT B1
                         BRONX, NY 10467


                         TASHA JONES
                         4022 MAYFLOWER DRIVE
                         GARLAND, TX 75043


                         TASHA PATEK
                         5354 MONROE STREET APT #2
                         TOLEDO, OH 43623


                         TASHA POWE
                         2304 MEADOWBROOK GARDEN, APT 156
                         FORT WORTH, TX 76112


                         TASHANA DAVIDSON
                         150 NORTH ELLWOOD AVE
                         BALTIMORE, MD 21216


                         TASHANA DAVIDSON
                         150 NORTH ELLWOOD AVE
                         BALTIMORE, MD 21224


                         TASHARA ALSUP
                         1616 EAST 29TH ST
                         BALTIMORE, MD 21218


                         TASHAREE JOHNSON
                         306 VILLA VIEW WAY
                         HAMPTON, GA 30228


                         TASHAUNA WRIGHT
                         19105 FAIRMOUNT BLVD.
                         SHAKER HEIGHTS, OH 44118


                         Tasheka McCalla
                         9 Sagamore Ln
                         Huntington Station, NY 11746


                         TASHEKA MCCALLA
                         9 SAGAMORE LANE
                         DIX HILLS, NY 11746




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3462 of 3613
                         TASHNA-GAYE O'CONNOR
                         2426 SW BAYSHORE BLVD.
                         FORT PIERCE, FL 34984


                         TASHONDA STENNIS
                         406 BONNIE VIEW DRIVE
                         VALRICO, FL 33594


                         TASIA SCOTT-WALLACE
                         1410 HILLSIDE DRIVE
                         BEL AIR, MD 21015


                         TASIA SHIPPY
                         701A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         TASSANNEE HARRIS
                         3710 LINCOLN ROAD
                         LAS VEGAS, NV 89115


                         TATANIA EMILUS
                         4870 CLASSIC DR
                         WEST PALM BEACH, FL 33417


                         TATE RYBARCZYK
                         449 NANTUCKET
                         AVON LAKE, OH 44012


                         TATHIANNA DE LA TORRE
                         3991 NW 65TH AVE APT. 1
                         VIRGINIA GARDENS, FL 33166


                         TATIANA BLEASDELL
                         227 PARK AVENUE
                         APT. 4D
                         EAST ORANGE, NJ 07017


                         TATIANA DA CUNHA
                         10963 NW 87 LANE
                         DORAL, FL 33178


                         TATIANA EUBANKS
                         104 KING GEORGE CIRCLE
                         CHARLOTTESVILLE, VA 22901



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3463 of 3613
                         TATIANA GARCIA
                         212 ESTELLA AVENUE
                         LAS VEGAS, NV 89107


                         TATIANA HERNANDEZ
                         2504 VAN BUREN STREET
                         HOLLYWOOD, FL 33020


                         TATIANA MALCOLM
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         TATIANA MOORE
                         4111 CINNABAR DRIVE
                         DALLAS, TX 75227


                         TATIANNA AMMONS
                         1243 WEST 14TH STREET
                         LORAIN, OH 44052


                         TATIANNA FRANCIS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         TATIYANA JACKSON
                         3424 11TH PL SE APT 201
                         WASHINGTON, DC 20032-5913


                         TATYANA BRUNS
                         7744 WOODSTONE DR
                         MAUMEE, OH 43537


                         Tatyana Bryant
                         321 Berwyn Ave
                         Trenton, NJ 08618


                         TATYANA BRYANT
                         321 BERWYN AVENUE
                         EWING, NJ 08618


                         TATYANA BURNS
                         7744 WOODSTONE DR
                         MAUMEE, OH 43537




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3464 of 3613
                         TATYANA FLETCHER
                         604D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21212


                         TATYANA FLETCHER
                         604D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         TATYANA MILLER
                         5416 NW 24 AVE
                         MIAMI, FL 33142


                         TATYANA MOORE
                         1733 N. BENTALOU STREET
                         BALTIMORE, MD 21216


                         TATYANA SCOTT
                         6108 MONTROSE RD
                         CHEVERLY, MD 20785


                         TAVARIUS OSBORNE
                         15721 NW 17TH ST
                         OPA LOCKA, FL 33034


                         TAVI EFFRON
                         18855 RAPIDS ROAD
                         HIRAM, OH 44234


                         TAVIAUN FERRELL
                         1124 APPALACHAIN LN
                         SAVANNAH, TX 06227


                         TAVION CRUMP
                         2552 ESSEX COURT
                         SAINT JOSEPH, MI 49085


                         TAVION PEARSON
                         3702 FRANKFORD ROAD, APT 4302
                         DALLAS, TX 75207


                         TAVIS HOWARD
                         2901NW185ST
                         MIAMI GARDENS, FL 33056



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3465 of 3613
                         TAWAIN GORDON
                         1337 WESTPHAL AVENUE
                         COLUMBUS, OH 43227-2040


                         TAWNIE VAIR
                         4687 GERLAND CIRCLE
                         ROOTSTOWN, OH 44272


                         Taye Alexander
                         775 N Creek Dr.
                         Painesville, OH 44077


                         TAYE ALEXANDER
                         775 N CREEK DR.
                         27980 LAKESHORE BLVD.
                         PAINESVILLE, OH 44077


                         TAYLER HALL
                         4603 LINCOLN AVENUE
                         CLEVELAND, OH 44134


                         TAYLER PUTNAM
                         5817 WESLEYAN DRIVE
                         PO BOX B430
                         VIRGINIA BEACH, VA 23455


                         TAYLER WRIGHT
                         203C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Taylor Anderson
                         132 Jenifer St.
                         Norfolk, VA 23503


                         TAYLOR ANDERSON
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         TAYLOR ANDERSON
                         1312 JENIFER STREET
                         NORFOLK, VA 23503




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3466 of 3613
                         TAYLOR AREND
                         1142 WESTFIELD DR
                         MAUMEE, OH 43537


                         TAYLOR BOWERS
                         601 CONGRESS LAKE RD
                         MOGADORE, OH 44260


                         TAYLOR BOWERS
                         3958 VIRGIL STREET
                         MOGADORE, OH 44260


                         TAYLOR BOZEMAN
                         10107 ASTILL CT.
                         WALDORF, MD 20603


                         TAYLOR BRATUN
                         4612 CHARLESTON AVE
                         LORAIN, OH 44055


                         TAYLOR CHAOON
                         1002 BAUGHER AVENUE
                         CHESAPEAKE, VA 23323


                         Taylor Chiropractic Clinic
                         1821 Portage Trail
                         Cuyahoga Falls, OH 44223


                         TAYLOR CLIFT
                         3707 TANNER MARIE DR
                         ADRIAN, MI 49221


                         TAYLOR COOK
                         3864 ALLENWOOD DRIVE SE
                         WARREN, OH 44484


                         TAYLOR CRAWFORD
                         1442 BOULDER LANE
                         HANOVER, MD 21076


                         TAYLOR DIMMERLING
                         596 BALLYBAY CT
                         PERRYSBURG, OH 43551




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3467 of 3613
                         TAYLOR FARMER
                         15762 COUNTY ROAD 24
                         MT. BLANCHARD, OH 45867


                         TAYLOR GRIFFITH
                         5457 PARK VISTA COURT
                         STOW, OH 44224


                         TAYLOR HALLER
                         608B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         TAYLOR HARAZIN
                         314 DRIFTWOOD LANE
                         AURORA, IL 60504


                         TAYLOR HILL
                         4213 AUDREY AVE
                         BALTIMORE, MD 21225-2344


                         TAYLOR HILLYER
                         1295 CREEKLEDGE COURT
                         STREETSBORO, OH 44241


                         TAYLOR KLINE
                         5038 TEETER RD.
                         BELLVILLE, OH 44813


                         TAYLOR KNOX-BOOTH
                         3342 VIRGINIA AVE
                         COLUMBIA, MD 21045


                         TAYLOR KNOX-BOOTH
                         3342 VIRGINIA AVE
                         BALTIMORE, MD 21215


                         TAYLOR KURUZOVICH
                         295 WINESAP DR.
                         PORT MATILDA, PA 16870


                         TAYLOR MAJOR
                         5817 WESLEYAN DRIVE
                         PO BOX A372
                         VIRGINIA BEACH, VA 23455



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3468 of 3613
                         TAYLOR MCGLADE
                         3787 PATRICIA DR.
                         COLUMBUS, OH 43220


                         TAYLOR MONCRIEF
                         2232 WILLOWROW AVENUE NE
                         CANTON, OH 44705


                         TAYLOR MORICH
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         TAYLOR MORICH
                         1442 LAKE GENEVE DR
                         VIRGINIA BEACH, VA 23464


                         TAYLOR NELSON
                         3150 SMITH RD
                         LAMBERTVILLE, MI 48144


                         TAYLOR O'TOOLE
                         1844 RAYNOR DR
                         TOLEDO, OH 43615


                         TAYLOR PAYNE
                         700 SW 62ND BLVD.
                         APT. 84F
                         GAINESVILLE, FL 32606


                         TAYLOR RANKIN
                         22305 TENNY
                         DEARBORN, MI 48124


                         Taylor Raska
                         4501 Eastgate Dr.
                         Apt. 7408
                         Orlando, FL 32839


                         TAYLOR RASKA
                         4150 EASTGATE DRIVE
                         APT 7408
                         ORLANDO, FL 32839




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3469 of 3613
                         TAYLOR RASKA
                         4501 EASTGATE DRIVE
                         APT 7408
                         ORLANDO, FL 32839


                         TAYLOR RODRIGUEZ
                         372 W 21ST ST
                         DEER PARK, NY 11729-6323


                         TAYLOR SCHNEIDER
                         45 E BRYANT AVE
                         FRANKLIN, OH 45005


                         TAYLOR SHARRITS
                         7126 LANCASTER CT
                         CONCORD TWP, OH 44077


                         TAYLOR SIMPSON
                         23 OXFORD ROAD
                         NEWPORT NEWS, VA 23606


                         TAYLOR SIMPSON
                         10925 BRUNSON WAY
                         GLEN ALLEN, VA 23060


                         TAYLOR SMITH
                         1164 PROFESSIONAL DR
                         VAN WERT, OH 45891


                         Taylor Straubing
                         5643 Warner Park Dr.
                         Westerville, OH 43081


                         TAYLOR STRAUBING
                         5643 WARNER PARK DRIVE
                         WESTERVILLE, OH 43081


                         TAYLOR STRAUBING
                         10301 SOUTHWIND DRIVE
                         CINCINNATI, OH 45242


                         TAYLOR SWANSON
                         1800 CHERYL LANE
                         KISSIMMEE, FL 34744




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3470 of 3613
                         TAYLOR THOMPSON
                         206D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         TAYLOR TURNER
                         14106 DUNWOOD VALLEY DR
                         BOWIE, MD 20721


                         TAYLOR TURNER
                         519 KENNEDY ST NW APT 5
                         WASHINGTON, DC 20011-3051


                         TAYLOR WALKER
                         5712 PLATA ST
                         CLINTON, MD 20735-2340


                         TAYLOR WALLACE
                         2823 BRIGHTON STREET
                         BALTIMORE, MD 21216


                         TAYLOR WARE
                         417 COURTLAND ST
                         WELLINGTON, OH 44090-1309


                         TAYLOR WILBERT
                         1905 PARK RD NW
                         WASHINGTON, DC 20010


                         TAYLOR YAMAMOTO
                         32285 FRANKLIN DRIVE #205
                         SOLON, OH 44139


                         TAYLOR YAMAMOTO
                         2143 LANIHULI DRIVE
                         HONOLULU, HI 96822


                         TAYLOR YAMMAMOTO
                         2143 LANIHULI DRIVE
                         HONOLULU, HI 96822


                         TAYNOR JACKSON
                         2263 MADISON AVE
                         BALTIMORE, MD 21217




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3471 of 3613
                         TAYRON BANKS
                         1373 MONROE STREET NW
                         WASHINGTON, DC 20010


                         TAYSEER MAHAMADI
                         525 CARROLL ST. APT 2D
                         AKRON, OH 44304


                         TAYVANIQUE WILSON
                         1281 NORTH LOS ROBLES AVENUE, APT 6
                         PASADENA, CA 91104


                         TAZH BROWN
                         4013 31ST STREET
                         MOUNT RAINIER, MD 20712


                         TAZKIA AL-BARI
                         3754 HILL AVE APT 40
                         TOLEDO, OH 43607


                         TAZMERE RIVERA
                         249 BELLEVUE AVE
                         EWING, NJ 08618


                         TCHEPSEN NOREUS
                         13370 NE 5TH AVENUE
                         MIAMI, FL 00305


                         TE'ANA WASHINGTON
                         218 MANCHESTER DRIVE, APT 266
                         EULESS, TX 76039


                         TE'UNDRIA HENDERSON
                         210 ROARING SPRINGS DRIVE
                         DESOTO, TX 75515


                         TE'VEAN NUTTER
                         403A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         TEAIRA RANDLE
                         2621 HOWE AVE APT-212
                         SACRAMENTO, CA 95821




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3472 of 3613
                         TEANDRE HAMILTON
                         2437 RED RIVER STREET
                         MESQUITE, TX 75150


                         TEANNA FRANCES HENDERSON
                         11 BUSH ST
                         BROOKLYN, NY 11231


                         TEANNA LIGON
                         429 ROSE AVE
                         JERSEY CITY, NJ 07305


                         Teara Carter
                         4665 E. Main St.
                         Apt. 15
                         Columbus, OH 43213


                         TEDDISHA MACKEY
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         TEDSA JOANISSE
                         1800 QUEENSQUARD RD.
                         SILVER SPRING, MD 20906


                         TEISHA BRADLEY
                         2100 H ST NE
                         WASHINGTON, DC 20002-3214


                         TEJAS PATEL
                         401 BURLWOOD CT
                         FAYETTEVILLE, NC 28303


                         TEKIA KENNER
                         3914 23RD PL
                         TEMPLE HILLS, MD 20748


                         TELERA TROTTER
                         P.O. BOX 55125
                         ST.PETERSBURG, FL 33712


                         TELIYAH PIERRE
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3473 of 3613
                         TELJRIN TANNER
                         236 NATHAN DRIVE
                         DALEVILLE, AL 36322


                         TELLUS MCLEOD
                         2649 PURNELL DR
                         REISTERSTOWN, MD 21136


                         TELSHA PERDUE
                         P.O BOX 802
                         ZELLWOOD, FL 32798


                         TEMILOLU APATA
                         2953 MARNAT ROAD
                         APT A
                         BALTIMORE, MD 21209


                         TEMILOLUWA OGUNJEMILUSI
                         6529 RIDGE ROAD
                         ROSEDALE, MD 21237


                         TEMILOLUWA SALAKO
                         274 COLDWATER DR
                         CLAYTON, DE 19938-3902


                         TEMITOPE ARAGBAYE
                         9903 WILLIAMSBURG DR
                         UPPER MARLBORO, MD 20772-4476


                         TEMITOPE DERE
                         4160 WILLIAMS COURT
                         HOFFMAN ESTATE, IL 60192


                         TEMPERANCE PRATT
                         18180 NW 68TH AVE
                         APT #202-E
                         HIALEAH, FL 33015


                         TENAGE DAVIS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Tenet Florida Physician Services
                         9960 S Central Park Blvd. #400
                         Boca Raton, FL 33428



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3474 of 3613
                         TENG GAO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Tennessee Dept. of Revenue
                         Andrew Jackson State Office Bldg
                         500 Deadrick St.
                         Nashville, TN 37242


                         Tennessee Secretary of State
                         312 Rosa L. Parks Ave.
                         6th Floor
                         Nashville, TN 37243


                         TEREKA GEORGE
                         940 N.W 172ND ST
                         MIAMI, FL 33169


                         TEREL VEIRA
                         6700 NW 8TH COURT
                         COCONUT CREEK, FL 33063


                         TERENCE SIMMS
                         4511 DOCTOR BEANS LEGACY CIR
                         BOWIE, MD 20720-6385


                         TERESA JOHNSON
                         2206 SIDNEY AVE.
                         BALTIMORE, MD 21230


                         TERIN DUPRE
                         3470 LOCH RIDGE DR
                         BIRMINGHAM, AL 35216


                         TEROZHANE MILTON
                         1480 NW 93RD ST
                         MIAMI, FL 33147


                         TERRA WASHINGTON
                         733 YALE AVE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3475 of 3613
                         TERRANCE FLETCHER
                         15814 SW 305TH TERRACE
                         HOMESTEAD, FL 33032


                         TERRANCE GIBSON
                         1142 NE 9 TERRACE
                         HOMESTEAD, FL 33033


                         TERRANCE HOLTZ
                         10 KEEPSAKE PLACE
                         WALDORF, MD 20602


                         TERRANCE KIDD
                         5817 WESLEYAN DRIVE
                         PO BOX C477
                         VIRGINIA BEACH, VA 23455


                         TERRANCE KIDD
                         1096 WILLOW GREEN DR.
                         NEWPORT NEWS, VA 23602


                         TERRANEKA RAHMING
                         5121 SW 18TH ST
                         HOLLYWOOD, FL 33023


                         TERRE SHIELDS
                         2305 BROOKFIELD AVE APT 3
                         BALTIMORE, MD 21217


                         TERRELL ANDERSON
                         8623 CIPRIANO SPRINGS CT
                         GREENBELT, MD 20770


                         TERRELL CRAWFORD
                         5023 EAST 114TH STREET
                         CLEVELAND, OH 44125


                         TERRELL HICKMAN
                         4101 ROLLINS AVE
                         BALTIMORE, MD 21215


                         TERRELL MCCLAIN
                         902 E BOSTON AVE
                         YOUNGSTOWN, OH 44502




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3476 of 3613
                         TERRELL MILLS
                         2118 WALBROOK AVE
                         BALTIMORE, MD 21217


                         TERRELL WASHINGTON
                         568 HILLCREST STREET
                         TEANECK, NJ 07666


                         TERRENCE MOSLEY
                         3544 W 94TH STREET
                         HIALEAH, FL 00033-3018


                         TERRENCE WARREN
                         29564 MAYFAIR DRIVE
                         FARMINGTON HILLS, MI 48331


                         TERRI ADJODHA
                         6468 NW 66TH WAY
                         PARKLAND, FL 33067


                         TERRI ARMSTRONG
                         4184 HUNTERS RIDGE DRIVE
                         RAVENNA, OH 44266


                         TERRICK WILLIAMS
                         18950 NW 27TH AVE
                         APT. 307
                         CAROL CITY, FL 33056


                         TERRIKA GOODE
                         2118 SAINT ELMO AVE
                         MEMPHIS, TN 38127


                         TERRIN MCCULLOUGH
                         1319 TIMBERLAND DRIVE
                         CINCINNATI, OH 45215


                         TERRISHA SMALL
                         20303 NW 28TH COURT
                         MIAMI GARDENS, FL 33056


                         TERROD ROBERTS
                         9 STONEWAIN CT APT 3A
                         TOWSON, MD 21204-2212




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3477 of 3613
                         Terry Harris
                         708 Lonnie Ln
                         Oklahoma City, OK 73170


                         TERRY HARRIS
                         708 LONNIE LANE
                         MOORE, OK 73170


                         TERRY MAYO
                         16904 DORCHSTER PLACE
                         UPPER MARLBORO, MD 20772


                         TERRY WRIGHT
                         31 BAILEY AVE
                         HILLSIDE, NJ 07205


                         TERYN LANGFORD
                         14 E DAVIS RD
                         HAMPTON, VA 23666-4640


                         TESHIEK MAZYCK
                         7735 NW 27TH AVE
                         APT 306
                         MIAMI, FL 33147


                         TESHYRA BUTLER
                         2135 NW 152 TERR
                         OPA LOCKA, FL 33054


                         TESLIM ODERINDE
                         6502 TAPWOOD CT
                         GLEN BURNIE, MD 21060


                         Tess Jackson
                         506 N Chester St
                         Baltimore, MD 21205


                         TESSA GLOVER
                         15908 PETROS DR
                         BROWNSTOWN, MI 48173


                         TESSY FLORE RICHELMOND
                         1981 NW 43RD TERRACE
                         APT 266
                         LAUDERHILL, FL 33313



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3478 of 3613
                         TETRAE LAFLEUR
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         TEVIN BROWN
                         108 SAN REMO BLVD.
                         MARGATE, FL 33068


                         TEVIN BROWN
                         4561 PENRIDGE RD
                         TOLEDO, OH 43615


                         TEVIN BROWN
                         1832 CAMBRIDGE COVE CIRCLE
                         APT 108
                         LAKELAND, FL 33810


                         TEVIN HYATT
                         6300 SW 4TH PLACE
                         MARGATE, FL 33068


                         TEVIN LEWIS
                         2506 QUEENS CHAPEL RD APT 104
                         HYATTSVILLE, MD 20782


                         TEVIN MATTISON-GRAHAM
                         3428 LYNDALE AVE
                         BALTIMORE, MD 21213


                         TEVIN WHITAKER
                         1501 LONE STAR CT.
                         MESQUITE, TX 75181


                         TEXAN MOULTON
                         5215 EDHAM DRIVE
                         WEST PALM BEACH, FL 33415


                         Texas Health Hospital
                         612 E Lamar Blvd
                         Arlington, TX 76011


                         Texas Orthopaedic Associates
                         2301 Forester Cr. #8105
                         Arlington, TX 76006




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3479 of 3613
                         Texas Orthopedic Specialists PLLC
                         2301 Forester Cr.
                         Arlington, TX 76006


                         Texas Physician Resources, LLP
                         6451 Brentwood Stair Rd.
                         Ste. 200
                         Fort Worth, TX 76112


                         Texas Secretary of State
                         PO Box 13697
                         Austin, TX 78711-3697


                         Thaddeus Williams
                         356 Briar Valley
                         Murchison, TX 75778


                         THAI ROUSE
                         5417 19TH AVE
                         HYATTSVILLE, MD 20782


                         THAIS MIE SHIBATA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         THALIA LEAL
                         25662 SW 138TH COURT
                         HOMESTEAD, FL 33032


                         THALITA AZEVEDO
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         THANDI MOORE
                         555 FDR DRIVE APT 2B
                         NEW YORK, NY 10002


                         THANDI MOSES
                         196 PARSELLS AVE
                         ROCHESTER, NY 14609


                         THANMAYI PANGULLURI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3480 of 3613
                         THAO DUONG
                         1730 W ROCKET DR
                         TOLEDO, OH 43606


                         THARIN THOMAS
                         8322 CATHERINE AVE
                         PASADENA, MD 21122-1244


                         The Arthritis Clinic, LLC
                         3727 Friendsville Rd. #3
                         Wooster, OH 44691


                         The Buncke Medical Clinic
                         45 Castro St. #121
                         San Francisco, CA 94114


                         The Christ Hospital
                         2139 Auburn Ave.
                         Cincinnati, OH 45219


                         The Christ Hospital Medical Assoc.
                         2139 Auburn Ave.
                         Cincinnati, OH 45219


                         The Christ Hospital Cardiovascular
                         2139 Auburn AVe.
                         Cincinnati, OH 45219


                         The Cleveland Clinic Foundation
                         PO Box 933126
                         Cleveland, OH 44193


                         THE COUNSELING CENTER FOR HEAL
                         784 US-1
                         NORTH PALM BEACH, FL 33408


                         The Counseling Group
                         2840 SW 3rd Ave.
                         Miami, FL 33129


                         The Franz Center
                         3160 Southgate Commerce Blvd. #64
                         Orlando, FL 32806




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3481 of 3613
                         The Herndon Insurance Group
                         330 - 15th St. SE
                         Washington, DC 20003


                         The Huntington National Bank
                         PO Box 1558
                         Columbus, OH 43216


                         The Institute of Jaw & Facial Surge
                         789 White Pond Dr., Suite B
                         Akron, OH 44320


                         The Little Clinic of Ohio, LLC
                         226 E Perkins Ave.
                         Sandusky, OH 44870


                         The Medical Imaging Partnership
                         7860 Gate Pkwy, Ste. 123
                         Jacksonville, FL 32256


                         The Moses H. Cone Memorial
                         Hospital Operating Corporation
                         1200 N Elms St.
                         Greensboro, NC 27401


                         The Ohio State University
                         300 W 10th Ave.
                         Columbus, OH 43210


                         The Orthopaedic Network, Inc.
                         2865 N Reynotlds Rd.
                         Toledo, OH 43615


                         The Orthopedic Surgery Center
                         6505 Market St.
                         Building B, Suite 101
                         Youngstown, OH 44512


                         The Palmetto Surgery Center
                         2140 W 68th St.
                         Hialeah, FL 33016


                         The Pathology Group of NW FL
                         4724 N Davis Hwy #2
                         Pensacola, FL 32503



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3482 of 3613
                         The Pharmacy Counter, LLC
                         2655 W Central Ave.
                         Toledo, OH 43606


                         The Phia Group
                         163 Bay State Drive
                         Braintree, MA 02184


                         The Toledo Hospital
                         PO Box 630253
                         Cincinnati, OH 45263-0253


                         The Wooster Clinic
                         1740 Cleveland Rd.
                         Wooster, OH 44691


                         THEA ANGELI
                         5229 BEECHGROVE AVE NE
                         CANTON, OH 44705


                         THEANNAH HECTOR
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         THEIM MWAE THU
                         1816 N WESTWOOD AVE APT A
                         TOLEDO, OH 43607


                         THEODORE CCLAIN
                         9577 BEYERLE HILL ROAD
                         CLEVELAND, OH 44125


                         THEODORE HOULIHAN
                         9142 RIDGE ML
                         SAN ANTONIO, TX 78250-5028


                         THEODORE MCCLAIN
                         9577 BEYERLE HILL ROAD
                         CLEVELAND, OH 44125


                         THEODORE RADER
                         1764 SPENCER ST
                         TOLEDO, OH 43609




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3483 of 3613
                         THEOPHILUS SANGODELE
                         29218 RIVEROAK DR
                         ROMULUS, MI 48174


                         THERACOUNSEL INC
                         4546 N FEDERAL HWY
                         Fort Lauderdale, FL 33308


                         THI NGUYEN
                         1120 N WESTWOOD AVE APT 3113
                         TOLEDO, OH 43607


                         Thiago Sickert
                         7031 SW 41st Pl
                         Fort Lauderdale, FL 33314


                         THIBAUT HOUETTE
                         705 WEST MARKET STREET
                         APT 5
                         AKRON, OH 44303


                         THIBAUT HOUETTE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         THOM BERGMAN
                         303 PORTSIDE
                         BUFFALO, NY 14202


                         THOMAS ADAME
                         2926 BULLARD AVE
                         LOS ANGELES, CA 90032-3019


                         THOMAS BALAKI
                         1506 NE 110TH ST
                         MIAMI, FL 33161-7413


                         THOMAS BISSLER
                         12481 MUMFORD ROAD
                         GARRETTSVILLE, OH 44231


                         THOMAS CASTOR
                         3828 GARRISON RD
                         TOLEDO, OH 43613



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3484 of 3613
                         THOMAS CLEAVER
                         2111 AKRON PENINSULA RD
                         BUILDING 2
                         AKRON, OH 44313


                         THOMAS DAILEY
                         9913 YALE ROAD
                         DEERFIELD, OH 44411


                         THOMAS DOOHAN
                         1612 COLUMBUS RD
                         WOOSTER, OH 44691


                         THOMAS EIDENS
                         1150 REYNOLDSBURG NEW ALBANY R
                         BLACKLICK, OH 43004


                         THOMAS FABER
                         4382 N. OPFER-LENTZ
                         MARTIN, OH 43445


                         Thomas J. Tafelski, DO
                         6005 Monclova Rd.
                         Maumee, OH 43537


                         THOMAS KIRKHAM
                         505 JEFFERSON AVE APT 711
                         TOLEDO, OH 43604


                         THOMAS KOVAR
                         G781 COUNTY ROAD 17
                         HOLGATE, OH 43527


                         THOMAS LEARN
                         9629 NICHOLS ROAD
                         WINDHAM, OH 44288


                         Thomas M. Jones
                         14 Richland Medical Park Dr. #200
                         Columbia, SC 29203


                         THOMAS MATHEWS
                         3304 DUDLEY AVE
                         BALTIMORE, MD 21213




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3485 of 3613
                         THOMAS NICHOLSON, III
                         4806 CANNINGTON DR
                         COLUMBUS, OH 43229


                         THOMAS O'LEARY
                         PO BOX 584
                         TYBEE ISLAND, GA 31328


                         THOMAS PUGLIESE
                         6600 PLEASANT AVE APT 156
                         RICHFIELD, MN 55423


                         Thomas R. Grant, MD
                         825 Fairfax Ave.
                         Norfolk, VA 23507


                         THOMAS RINK
                         2690 DAVIS PECK ROAD
                         CORTLAND, OH 44410


                         Thomas Royko
                         2124 Timber Creek Dr.
                         Apt. F
                         Toledo, OH 43615


                         THOMAS ROYKO
                         2801 W BANCROFT MS121
                         TOLEDO, OH 43606


                         THOMAS ROYKO
                         2124 TIMBER CREEK DR APT F
                         TOLEDO, OH 43615


                         THOMAS STAAB
                         791 BANGORVILLE RD
                         BELLVILLE, OH 44813


                         THOMAS SUPAN
                         831 WILDWOOD COURT
                         MEDINA, OH 44256


                         THOMAS SWOPE
                         6044 STATE STREET
                         LOUISVILLE, OH 44641




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3486 of 3613
                         THOMAS THURLOWAY
                         2801 W BANCROFT
                         MS 513
                         TOLEDO, OH 43606


                         THOMAS TOPALIAN
                         13889 COOK STREET
                         PO BOX 147
                         BURTON, OH 44021


                         THOMAS WOODSON
                         800 TREFOIL CT
                         MONROEVILLE, PA 15146


                         THU DUONG
                         1730 W ROCKET DR
                         TOLEDO, OH 43606


                         Thyroid Specialty Laboratory
                         2900 Lemay Ferry Rd. #114
                         Saint Louis, MO 63125


                         TIA AINGS
                         3013 GUADALUPE AVE
                         DALLAS, TX 75233


                         TIA MCKENZIE
                         PO BOX 164186
                         ALTAMONTE SPRINGS, FL 32716


                         TIA MCKENZIE
                         910 ORIENTA AVENUE
                         APT #910D
                         ALTAMONTE SPRINGS, FL 32701


                         TIAN LI
                         1169 SHADOW LN APT 203
                         TOLEDO, OH 43615


                         TIAN LIU
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3487 of 3613
                         TIAN QIU
                         1884 WAYNE ST
                         ORRVILLE, OH 44667


                         TIAN ZHANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         TIAN ZHANG
                         2814 WOOD DUCK LANE APT 208
                         AKRON, OH 44319


                         TIANA JOHNSON
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         TIANA JOHNSON
                         521 BULKELEY PLACE
                         APARTMENT 16
                         NEWPORT NEWS, VA 23601


                         TIANA LOFTIES
                         6087 MAJORS LN APT 7
                         COLUMBIA, MD 21045


                         Tiana Skawinski
                         6170 SW 24th Pl
                         Fort Lauderdale, FL 33314


                         TIANCE SHEN
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         TIANNA WILLIAMS
                         1350 BROOK STREET APT J
                         CHICAGO, IL 60174


                         TIANNAH RIGSBY
                         1661 BURNET AVE #2
                         UNION, NJ 07083




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3488 of 3613
                         TIANYU MENG
                         512 S HAWKINS AVE
                         APT 3
                         AKRON, OH 44320


                         TIARA CUFFEE
                         5817 WESLEYAN DRIVE
                         BOX 286
                         VIRGINIA BEACH, VA 23455


                         TIARA CUFFEE
                         3019 ILLINOIS AVENUE
                         NORFOLK, VA 23513


                         TIARHA RICHARDS
                         8240 SW 4TH ST
                         MARGATE, FL 33068


                         TIARHA RICHARDS
                         5649 PARK HAMILTON BLVD
                         ORLANDO, FL 32808


                         TIASJAH ATCHISON
                         3020 KAEYLEE LANE
                         OKLAHOMA CITY, OK 73115


                         Tidewater Emergency Medical Car
                         736 N Batlefiled Blvd.
                         Chesapeake, VA 23320


                         Tidewater Gastro-Ches Office
                         112 Gainsborough Square, Suite 200
                         Chesapeake, VA 23320


                         TIEARRA WILLIS
                         62 LOOMIS CT
                         OWINGS MILLS, MD 21117


                         TIERA LEONARD
                         3463 25TH STREET SE
                         WASHINGTON, DC 20020


                         TIERA WEST
                         1120 NW 57 ST
                         MIAMI, FL 33127



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3489 of 3613
                         TIERRA JOHNSON
                         6016 SURREY SQUARE LANE APT 202
                         DISTRICT HEIGHTS, MD 20747


                         TIERRA SMOOTH
                         200 ERIN WAY APT T1
                         REISTERSTOWN, MD 21136


                         TIESHA BIRDSONG
                         2935 W LANVALE ST
                         BALTIMORE, MD 21216-4607


                         TIFFANI BROOKS
                         14300 SW 133 AVE
                         MIAMI, FL 33186


                         TIFFANIE BILLINGS
                         1206 KITTANSETT LANE
                         AUBURNDALE, FL 33823


                         TIFFANIE MOORE
                         409 EAST CLEMENT STREET
                         BALTIMORE, MD 21230


                         TIFFANY BOLANOS-FRAZIE
                         16342 SW 95TH ST
                         MIAMI, FL 33196


                         TIFFANY BURGESS
                         14960 91ST AVENUE NORTH
                         MAPLE GROVE, MN 55369


                         TIFFANY CASTELLON
                         14606 DALLAS PARKWAY, APT 1151
                         DALLAS, TX 75254


                         TIFFANY LEE
                         608 HOMESTEAD STREET
                         BALTIMORE, MD 21218


                         TIFFANY MORISSEAU
                         144 BOSTWICK AVE APT 2
                         JERSEY CITY, NJ 07305




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3490 of 3613
                         TIFFANY OKRAY
                         1277 ROAN DRIVE
                         LANCASTER, TX 75134


                         TIFFANY PRESTON
                         845 MOON RD
                         COLUMBUS, OH 43224


                         TIFFANY RALSTON
                         138 CONESTOGA RD
                         PITTSBURGH, PA 15235


                         TIFFANY SLUTZ
                         1122 STEEPLECHASE CIR APT 16F
                         TOLEDO, OH 43615


                         TIFFANY SMITH
                         200 CRESTVIEW DR. #40
                         JACKSONVILLE, AR 72076


                         TIFFANY WARNE
                         4666 N PARK LN
                         TOLEDO, OH 43614


                         TIFFANY WARNE
                         5953 WALNUT CIR APT G5
                         TOLEDO, OH 43615


                         TIFFANY WHITE
                         5020 CLIFTON AVE
                         BALTIMORE, MD 21215


                         TIFFANY WILSON
                         328 SOUTH MONROE ST APT 1
                         BALTIMORE, MD 21223


                         TIFFANY WONG
                         12431 AREACA DR.
                         WELLINGTON, FL 33414


                         Tigertail Emergency Phys LLC
                         3663 S Miami Ave.
                         Miami, FL 33133




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3491 of 3613
                         TIHIRA DAVIS
                         5825 NW 13TH AVE
                         MIAMI, FL 33142


                         TIJA SMITH
                         626 EAST 31ST ST
                         NOTTINGHAM, MD 21236


                         TIJANA VUCETIC
                         4802 WASHINGTON ST APT 1411
                         HOLLYWOOD, FL 33021


                         TIJESUNIMI ODEBODE
                         1800 RAMBLEWOOD ROAD
                         APT. A
                         BALTIMORE, MD 21239


                         TIM ELBERSE
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         TIMILEHIN BAWAHALA
                         1643 TANGLEWOOD DRIVE
                         AKRON, OH 44313


                         TIMMIE WILSON
                         3902 SETONHURST RD
                         BALTIMORE, MD 21216


                         Timothy Eidens
                         1150 Reynoldsburg New Albany Rd.
                         Blacklick, OH 43004-9692


                         TIMOTHY HATFIELD
                         38402 LOMAN CT
                         NORTH RIDGEVILLE, OH 44039


                         TIMOTHY HINTON-MCCOY
                         5620 GREAT NORTHERN BLVD.
                         NORTH OLMSTED, OH 44070


                         TIMOTHY JACKSON
                         2309 W CUMBERLANDMERLAND STREET
                         PHILADELPHIA, PA 19132




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3492 of 3613
                         TIMOTHY JEWELL
                         4377 WESTOVER DRIVE
                         WEST BLOOMFIELD, MI 48323


                         TIMOTHY JOHNSON
                         3715 GREEN OAK CT
                         PARKVILLE, MD 21234-4258


                         TIMOTHY MURTON
                         9781 WINDHAM PARKMAN ROAD
                         WINDHAM, OH 44288


                         TIMOTHY PRIEST
                         3418 ELM BROOK DRIVE
                         BROADVIEW HEIGHTS, OH 44147


                         TIMOTHY RICHARDSON
                         1100 MONTPELIER STREET
                         BALTIMORE, MD 21218


                         TIMOTHY RICHARDSON
                         1673 NORTHBOURNE ROAD
                         BALTIMORE, MD 21239


                         TIMOTHY SANFORD
                         122 S BELMAR DRIVE
                         REYNOLDSBURG, OH 43068


                         TIMOTHY SPEARMAN
                         603 LAKEWOOD AVENUE
                         BALTIMORE, MD 21205


                         TIMOTHY STRICKLING
                         915 ROWE ST
                         AKRON, OH 44306


                         TIMOTHY STROBLE
                         APARTMENT 103
                         4435 SOUTH 31ST STREET
                         ARLINGTON, VA 22206


                         TIMOTHY STUCKY
                         3220 UPPER BELLBROOK ROAD
                         BELLBROOK, OH 43505




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3493 of 3613
                         TIMOTHY TAYLOR
                         201 S. CONKLING STREET
                         BALTIMORE, MD 21224


                         TIMOTHY ZELLER
                         10742 NEW DELAWARE ROAD
                         MT. VERNON, OH 43050


                         TIMUR BALTUTAN
                         1600 SAINT MICHAELS DRIVE
                         SANTA FE, NM 87505


                         TIMYRA ASKEW
                         13621 NORTH DRIVE
                         CLEVELAND, OH 44105


                         TINA DARAMY
                         4310 REGALWOOD TERRACE
                         BURTONSVILLE, MD 20866


                         TINA MAMODALY
                         520 BRICKELL KEY DR.
                         701
                         MIAMI, FL 33131


                         TINASHE GWAZE
                         504B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21215


                         TINASHE KASIYAMHURU
                         5806 EDGEPARK ROAD, APARTMENT A
                         BALTIMORE, MD 21239


                         Tinka Lyons
                         1613 Kirkwood Rd.
                         Gwynn Oak, MD 21207


                         TIONA WILSON
                         11002 CORTEZ AVE #A
                         ADELANTO, CA 92301


                         TIONNA WHITE
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251-0001



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3494 of 3613
                         TIONNE BLACKWELL
                         15001 COURTLAND PLACE
                         LAUREL, MD 20707


                         TIONNE MACK
                         14422 SW 280TH ST,102
                         HOMESTEAD, FL 33032


                         TIREE EDDIE
                         2900 NW 214TH STREET
                         MIAMI GARDENS, FL 33056


                         TIRIK SMITH
                         1610 TOPAZ ROAD
                         KILLEEN, TX 76543


                         TIRZAH MEJIA
                         803 N.W 105 PL.
                         MIAMI, FL 33172


                         TISHA GODFREY
                         3609 GARDEN LANE
                         MIRAMAR, FL 33023


                         TISHINA COX
                         43 CEDAR RD
                         AMITYVILLE, NY 11701


                         TITERRA THORNTON
                         6505 COBALT AVE. N
                         JACKSONVILLE, FL 32210


                         TITILOPEMI OLUSOLA
                         8269 SW 25TH CT
                         MIRAMAR, FL 33025


                         TITO BONADONNA
                         806 ADDY ROAD
                         SUITE 256
                         COLUMBUS, OH 43214


                         Tiyah Koney
                         20227 Yankee Harbor Pl
                         Montgomery Village, MD 20886




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3495 of 3613
                         TIYANNA WRIGHT
                         1721 WEST 85TH STREET
                         LOS ANGELES, CA 90046


                         TIYEA WEST PRICCE
                         7243 LAGUNA
                         GRAND PRARIE, TX 75054


                         TMH PHYSICIAN ASSOCIATES PLLC
                         PO BOX 4719
                         NEW YORK, NY 10003


                         TOBE UWAECHINA
                         35 LEATHERWOOD PL
                         ROSEDALE, MD 21237-3520


                         TOBECHUKWU EJIKE
                         11714 TUSCANY DR
                         LAUREL, MD 20708-2841


                         TOBECHUKWU OSUZOKA
                         6849 STURBRIDGE DRIVE
                         BALTIMORE, MD 21234


                         TOBECHUKWU OSUZOKA
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         TOBIE THOMAS
                         100 SUNMAR CT APT 1C
                         BALTIMORE, MD 21207


                         TOBIE THOMAS
                         3442 CARRIAGE HILL CIR
                         APT T1
                         BALTIMORE, MD 21216


                         TOBILOBA KOMOLAFE
                         1911 WINFORD RD
                         BALTIMORE, MD 21239-3735


                         TOBY TABE
                         12904 NORTHAMPTON DR
                         BELTSVILLE, MD 20705




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3496 of 3613
                         TOBY TABE
                         12904 NORTHAMPTON DR
                         BALTIMORE, MD 21206


                         TOCHUKWU UGOAMADI
                         55 AVEN WAY
                         BALTIMORE, MD 21236


                         TODD CLOSSON
                         5706 WILLOWTON AVE
                         BALTIMORE, MD 21239


                         TODD JOHNSON
                         5814 LEITH WALK
                         BALTIMORE, MD 21239


                         TODD LENZ
                         2034 GLENCAIRN AVE
                         TOLEDO, OH 43614


                         TODD REXROAD
                         1050 AVON ST
                         AKRON, OH 44310


                         TODD SKARBNIK
                         2810 NE 201ST TERRACE
                         APT G325
                         MIAMI, FL 33180


                         TODDRICK ANDERSON
                         1226 ARMORLITE DR. #101
                         SAN MARCOS, CA 92069


                         Tokio Marine HCC
                         Life Insurance Company
                         PO Box 402032
                         Atlanta, GA 30384-2032


                         TOLANI TAIWO
                         6710 WOODSTREAM DRIVE
                         LANHAM, MD 20706


                         Toledo Clinic, Inc.
                         4235 Secor Rd.
                         Toledo, OH 43623



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3497 of 3613
                         Toledo Radiological Assoc
                         4169 N Holland-Sylvania Rd.
                         Ste. 203
                         Toledo, OH 43623


                         TOLEDO RICHARDSON
                         406A DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         TOLULOPE AJAYI
                         8 BREEZE BRANCH CT
                         APT G
                         LUTHERVILLE TIMONIUM, MD 21093


                         TOLULOPE OLU-AJAYI
                         4420 SPRINGWOOD AVENUE
                         BALTIMORE, MD 21206


                         TOLUWALOPE OJO
                         3823 BRENBROOK DR
                         COLLEGE PARK, MD 20740


                         TOLUWALOPE OLOGUN
                         1725 WEST NORTH AVENUE
                         BALTIMORE, MD 21217


                         TOLUWALOPE OLOGUN
                         1171 PELHAM WOOD ROAD
                         PARKVILLE, MD 21234


                         TOLUWANIMI ADEJUMO
                         11200 LAKEOVERLOOK PLACE
                         BOWIE, MD 20721


                         TOM LUU
                         1919 KEY ST
                         APT A
                         MAUMEE, OH 43537


                         Tom Patton Consulting, LLC
                         33479 Lake Road
                         Avon Lake, OH 44012




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3498 of 3613
                         TOMAS GRECO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         TOMAS MEDINA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         TOMAS MILLET
                         3301 COLLEGE AVE.
                         PO BOX 229000
                         FT. LAUDERALE, FL 33329


                         TOMEKA GLENN
                         2514 E. JEFFERSON STREET
                         BALTIMORE, MD 21205


                         TOMIDE APATA
                         2953 MARNAT ROAD
                         APT A
                         BALTIMORE, MD 21209


                         TOMIKA SIMS
                         5817 WESLEYAN DRIVE
                         PO BOX A191
                         VIRGINIA BEACH, VA 23455


                         TOMMY GRANT
                         2160 MADISON AVE APT 5B
                         NEW YORK, NY 10037-2209


                         TOMMY HIRAKATA TENGAN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         TONG LIU
                         2200 HIGH ST
                         APT 751
                         CUYAHOGA FALLS, OH 44221


                         TONG ZHANG
                         520 S HAWKINS AVENUE
                         APT 1
                         AKRON, OH 44320




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3499 of 3613
                         TONI ANIUGO
                         4618 HARCOURT ROAD
                         BALTIMORE, MD 21224


                         TONI CARRION
                         5603 CRESTHAVEN LN
                         TOLEDO, OH 43614


                         TONI SBERT SABATER
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         TONI-ANN LEE
                         3800 WEAN DRIVE UNIT 3B
                         BLATIMORE, MD 21236


                         TONIA MATTHEWS
                         3535 SHANNON DRIVE
                         BALTIMORE, MD 21213


                         TONISHA HOWELL
                         410 LOCKHART STREET
                         DAYTONA BEACH, FL 32114


                         TONY CAMPBELL
                         1658 EAST BELVEDARE AVE APT 101
                         BALTIMORE, MD 21239


                         TONY EDWARDS
                         6500 SOUTH RHODES
                         CHICAGO, IL 60617


                         TONY GITHINJI
                         C/O STUDENT AFFAIRS
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         TONY JONES
                         22 EAST EXCHANGE STREET
                         AKRON, OH 44308


                         Tonya Tressler
                         5627 Glasgow
                         Sylvania, OH 43560




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3500 of 3613
                         Tonya Wolf
                         2068 NW 208th Way
                         Hollywood, FL 33029


                         TOR SAUNDERS
                         9126 HARGREAVES PLACE
                         MUKILTEO, WA 98275


                         TOREY COWARD
                         4870 SOM CENTER ROAD
                         CHAGRIN FALLS, OH 44022


                         TORI INGRAHAM
                         2804 SW 119TH WAY
                         MIRAMAR, FL 33025


                         TORI MORGAN
                         1316 CARRIAGE CREEK
                         DESOTO, TX 75115


                         TORI SIMMONS
                         3606 CLUBVIEW DRIVE
                         GARLAND, TX 75044


                         TORI STOKES
                         502 EDUCATION WAY
                         BALTIMORE, MD 21215


                         TORIANA PRESIDENT
                         7417 UPLAND BEND DRIVE
                         TEMPLE, TX 76502


                         TORIANO HOBBS
                         7606 STANHOPE LANE
                         ARLINGTON, TX 76001


                         TORICAH NAKIGUDDE
                         685 BELMONT ST 2
                         BELMONT, MA 02478


                         TORIN ALEXANDER
                         2960 CELIAN DRIVE
                         GRAND PRAIRIE, TX 75052




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3501 of 3613
                         TORIN MAYHEW
                         2441 RUTHERFORD CIRCLE
                         DUNCANVILLE, AL 35456


                         TORREY PATTON
                         5540 NANTUCKET RD
                         DAYTON, OH 45426


                         TORRI GROULX
                         5817 WESLEYAN DRIVE
                         PO BOX A84
                         VIRGINIA BEACH, VA 23455


                         TORRIN WALKER
                         2007 N WASHINGTON ST
                         BALTIMORE, MD 21213-1413


                         TORY MCCUTCHEON
                         2175 BINGHAM CENTER ROAD
                         NORTH BINGHAM, PA 16941


                         TOTAL MD PHYSICIANS GROUP
                         PO BOX 733314
                         300
                         AUSTIN, TX 78749


                         TOTAL ORTHOPAEDIC CARE
                         4850 W OAKLAND PARK BLVD #201
                         LAUDERDALE LAKES, FL 33313


                         Total Orthopedic Care
                         10794 Pines Blvd., Ste 104
                         Penbroke Pines, FL 33026


                         Total Vein and Skin, LLC
                         PO Box 744122
                         Atlanta, GA 30374-4122


                         TOWN OF DAVIE
                         6591 ORANGE DR.
                         DAVIE, FL 33314


                         TOWNSEND OUTPATIENT NEW ORLEAN
                         3620 CHESTNUT ST
                         New Orleans, LA 70115



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3502 of 3613
                         TOYA BROWN
                         2402 BRIARWOOD RD
                         BALTIMORE, MD 21216


                         TRA'VON CHAPMAN
                         1000 WABASH AVE
                         CINCINNATI, OH 45215


                         TRACE THOMAS
                         1672 HANOVER CT.
                         HAMILTON, OH 45013


                         TRACEY JOSEPH
                         810 NE 127TH STR
                         MIAMI, FL 33161


                         TRACEY NORTON
                         819 SW 2ND AVE
                         HALLANDALE BEACH, FL 33009-7000


                         TRACEY WEH
                         7201 OLIVER ST
                         LANHAM, MD 20706-1227


                         TRACIE DOI
                         2401 EUTAW PLACE
                         BALTIMORE, MD 21217


                         TRACIE MOORE
                         8123 SW 24 STREET
                         DAVIE, FL 33324


                         TRACY FITZGERALD
                         125 HIDDEN HILL CIR
                         ODENTON, MD 21113


                         Tracy Logan
                         272 - 38th Ave. N
                         Nashville, TN 37209


                         TRACY VILLARD
                         12 SHARON CT APT304
                         LAUREL, MD 20707




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3503 of 3613
                         TRAE WHITE
                         5817 WESLEYAN DRIVE
                         PO BOX C68
                         VIRGINIA BEACH, VA 23455


                         TRAEVONNE GREENE
                         4225 SW EMLAND DRIVE APT.8
                         TOPEKA, KS 66606


                         TRAICE ROKITA
                         549 STRASBURG
                         MONROE, MI 48161


                         TRAIVON HODGE
                         926 ORCHARD TERR
                         LINDEN, NJ 07036


                         Traivon Wilson
                         6226 Plymouth Rd.
                         Baltimore, MD 21214


                         TRAJAN BENT
                         6635 24TH AVE
                         HYATTSVILLE, MD 20782


                         TRAMON LUCAS
                         2607 HALLAM CT
                         WINDSOR MILL, MD 21244-1916


                         TRAMOUR WILSON
                         209 OLU STREET
                         HILO, HI 96720


                         TRAN NGUYEN
                         900 IREDELL STREET
                         AKRON, OH 44310


                         TRANAE NICHOLAS
                         1680 NW 4TH AVE
                         APT. 8C
                         MIAMI, FL 33136


                         TRANIESHA GODBEE
                         859 NW 77TH ST
                         MIAMI, FL 33150



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3504 of 3613
                         TRAPANI
                         3130 PALM TRACE LANDINGS DRIVE
                         APARTMENT 607
                         DAVIE, FL 33314


                         Travaz Clark
                         1695 Langford Rd.
                         Gwynn Oak, MD 21207-4961


                         TRAVIS GOLDRING
                         616 LEXINGTON PL NE
                         WASHINGTON, DC 20002


                         TRAVIS GRAY
                         202 WEST BROAD ST.
                         LOUISVILLE, OH 44641


                         TRAVIS KOTELES
                         11875 LADUE TRAIL
                         AUBURN, OH 44023


                         TRAVIS MANG
                         3236 TRUMAN RD
                         PERRYSBURG, OH 43551


                         TRAVIS MAZUR
                         717 WINSTON DR
                         MONROE, MI 48161


                         TRAVIS MCGRIFF
                         2817 NW 9TH ST
                         FORT LAUDERDALE, FL 33311


                         TRAVIS MITCHELL
                         7777 NORMANDY BLVD APT. 515
                         JACKSONVILLE, FL 32221


                         TRAVIS MOWERY
                         1351 CRAIGWOOD RD
                         TOLEDO, OH 43612


                         TRAVIS PAGARESKI
                         2029 KEY ST APT C
                         MAUMEE, OH 43537




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3505 of 3613
                         TRAVIS RICHARDS
                         126 HELLE BLVD APT 514
                         DUNDEE, MI 48131


                         TRAVIS SAMPLES
                         1621 W MOROCCO RD
                         TEMPERANCE, MI 48182


                         TRAVIS SMITH
                         401 S MAIN STREET STE 133A
                         AKRON, OH 44311


                         TRAVIS SOMMERS
                         17488 CLARIDON TROY ROAD
                         BURTON, OH 44021


                         TRAVIS WILLIFORD
                         1478 W NORWOOD ST
                         RIALTO, CA 92377-4422


                         TRAVON BELINFANTE
                         305 BELLEVUE RIDGE RD
                         ACCOKEEK, MD 20607-3355


                         TRAVON FREEMAN
                         15 E MOUNTAIN CREEK COURT
                         GRAND PRAIRIE, TX 75052


                         TRAVON LOVER
                         4936 NASH ST NE
                         WASHINGTON, DC 20019


                         TRAVONTE JUNIUS
                         257 E ARCHWOOD AVE
                         AKRON, OH 44301


                         TRAYVON HINES
                         57 S MORLEY ST
                         BALTIMORE, MD 21229-3645


                         TRE'SHUN WILSON
                         1623 FERGUSON ST
                         MONTGOMERY, AL 36104




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3506 of 3613
                         TRE'ZHON DELANEY
                         1329 5TH STREET NW
                         WASHINGTON, DC 20001


                         Treasure Coast Ear Nose
                         6216 SE Federal Hwy
                         Stuart, FL 34997


                         Treasure Coast Ear Nose
                         1822 SE Port St. Lucie Blvd
                         Port Saint Lucie, FL 34952


                         TREASURE COAST EAR NOSE THROA
                         2221 SE OCEAN BLVD #300
                         STUART, FL 34996


                         Treasure Coast Medical Assoc.
                         3405 NW Federal Hwy #1
                         Jensen Beach, FL 34957


                         TREASURE COAST PATHOLOGY
                         PO BOX 377
                         STUART, FL 34995


                         TREASURE COAST URGENT CARE
                         1050 SE Monterey Rd, Ste 101
                         STUART, FL 34994


                         TREASURE ELLIS
                         602C MARTIN LUTHER KING JR DRIVE
                         CROSSETT, AR 71635


                         TREASURE SHEFFIELD
                         3107 LAKEPOINTER DR
                         PLANTATION, FL 33322


                         TREASURE SHEFFIELD
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         TREASURE TEEL
                         1796 EAST 53RD STREET
                         BROOKLYN, NY 11234




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3507 of 3613
                         Treasurer of Virginia
                         State Corporation Commission Clerk
                         PO Box 1197
                         Richmond, VA 23218-1197


                         TREMAIN TORRE
                         5441 BECKNER ST
                         191 MERRIMAC TRAIL
                         NORFOLK, VA 23509


                         TRENT DIMMERLING
                         25266 TRACY RD
                         PERRYSBURG, OH 43551


                         TRENT WILLIAMS
                         14700 SW 106 AVE
                         MIAMI, FL 33176


                         TRENTON LAIR
                         1529 AUBURN ROAD
                         PO BOX 752
                         NEWBURY, OH 44065


                         TRENTON LOVEJOY
                         4015 SILVERHILL DRIVE
                         DALLAS, TX 75241


                         TREQUAN FLOUNORY
                         731 NW 1ST TERRACE
                         DEERFIELD BEACH, FL 33441


                         TRESA REYNOLDS
                         1542 NORTH LEAMINGTON, APT 2
                         CHICAGO, IL 60651


                         Treshaun Fletcher
                         1120 N Westwood
                         Apt. 606
                         Toledo, OH 43607


                         TRESHAUN SUTTON
                         109 ENCHANTED HILLS RD
                         APT 304
                         OWINGS MILLS, MD 21117




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3508 of 3613
                         TRESHERR REAVES
                         145 CREE DR
                         OXON HILL, MD 20745-1216


                         TRESHUN WILSON
                         1623 FERGUSON ST
                         MONTGOMERY, AL 36104


                         TRESHUR MCGEE
                         2099 BELAFONTE LANE
                         ORLANDO, FL 32811


                         TRESTAN NEUFVILLE
                         2674 SILVER HILL DRIVE
                         APT 5
                         ORLANDO, FL 32818


                         TREVAUGHN MCNEIL
                         2934 SAINT MIHIEL AVENUE
                         NORFOLK, VA 23509


                         TREVELL CARR
                         706B DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         TREVER WENDEL
                         921 LLOYD AVENUE
                         AURORA, OH 44202


                         TREVION ROBINSON
                         12020 NORTH GESSNER ROAD
                         HOUSTON, TX 77064


                         TREVON DAVIS
                         6 HEPBURN LANE
                         WILLINGBORO, NJ 08046


                         TREVON ELLIS
                         26 SADDLESTONE CT.
                         OWINGS MILLS, MD 21117


                         TREVON OLIVER
                         5713 CHINQUAPIN PKWY
                         BALTIMORE, MD 21239-2509



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3509 of 3613
                         TREVON STARKS
                         221 STONEPORT DRIVE, APT 6108
                         DALLAS, TX 75217


                         Trevonda Burney
                         2715 Whites Creek Pike
                         Apt. 130
                         Casselberry, FL 32707


                         TREVONNA ISOM
                         1441 NW 168TH TERR
                         MIAMI GARDENS, FL 33169


                         TREVONNE JENKINS
                         5817 WESLEYAN DR
                         B462
                         VIRGINIA BEACH, VA 23455


                         TREVONTE BAIN
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         TREVOR BROWN
                         9002 FOX PARK RD
                         CLINTON, MD 20735


                         TREVOR COATES
                         5921 THERFIELD DR
                         SYLVANIA, OH 43560


                         TREVOR DOREN
                         2662 ALISDALE DR APT 101
                         TOLEDO, OH 43606


                         TREVOR HAM
                         1800 HAMPTON KNOLL DR.
                         AKRON, OH 44313


                         TREVOR HARRISON-RAWN
                         10595 LITHOPOLIS RD NW
                         CANAL WINCHESTER, OH 43110


                         TREVOR ROBERSON
                         4296 HICKORY PARK LN
                         BATAVIA, OH 45103



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3510 of 3613
                         TREVOR SHERRARD
                         165 NW 96TH TERRACE, #3201
                         PEMBROKE PINES, FL 33024


                         TREVOR SMITH
                         3023 BEMENT ST
                         ERIE, PA 16506


                         TREY RICHARDS
                         22 WASHINGTON AVENUE
                         NILES, OH 44446


                         TREZUER BUTLER
                         1342 SHAFTER STREET
                         SAN FRANCISCO, CA 94124


                         TRI QUANG
                         224 WESTWOOD AVE.
                         AKRON, OH 44302


                         TRIALANI HILL
                         4830 N.W. 3RD AVE
                         MIAMI, FL 33127


                         Tricia Gatti
                         2195 Brewster Drive #518
                         Myrtle Beach, SC 29577


                         Tricia R. Fincham
                         9145 Horn Rd.
                         Windham, OH 44288


                         TRINITEE YOUNG
                         2813 VILLAGE CREEK RD.
                         FORT WORTH, TX 76105


                         TRINITI KNIGHT
                         12515 BARKER CYPRESS PROV
                         APT 9122
                         CYPRESS, TX 77429


                         TRINITY GEPHART
                         8416 DRAYMORE DRIVE
                         BLACKLICK, OH 43004




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3511 of 3613
                         TRINITY HALL
                         3329 CLARKS LN APT B
                         BALTIMORE, MD 21225


                         TRINITY MIXON
                         5163 HOMEWOOD AVE.
                         MAPLE HEIGHTS, OH 44137


                         TRINITY WILKES
                         7885 EL DORADO STREET
                         FONTANA, CA 92336


                         TRIPP HOPKINS
                         4915 LABELLE DR
                         COLUMBUS, OH 43232


                         TRIPTI THAPA
                         3414 DORR ST APT 315
                         TOLEDO, OH 43607


                         TRISHA MAE TOTANES
                         2801 EMERALD RD
                         PARKVILLE, MD 21234-5634


                         TRISHANDA SMITH
                         1614 HAMPTON RD
                         LEESBURG, FL 34748


                         TRISHAUN HALL
                         226 SAN REMO BLVD
                         MARGATE, FL 33068


                         TRISTA DAVIS
                         1418 SHELL FLOWER DRIVE
                         BRANDON, FL 33511


                         TRISTAN KEHRES
                         146 EAST MAIN STREET
                         SHELBY, OH 44875


                         TRISTAN ROCK
                         1609 MAPLE AVENUE
                         ZANESVILLE, OH 43701




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3512 of 3613
                         TRISTAN SMITH
                         12200 OELKE RD
                         MAYBEE, MI 48159


                         TRISTAN WILLIAMS
                         285 ALLYN STREET
                         AKRON, OH 44311


                         TRISTYN KIDD
                         224 WOODWARD STREET
                         BELLEVUE, OH 44811


                         TriZetto Provider Solutions
                         PO Box 48458
                         Oak Park, MI 48237-6058


                         TROY MCCREA
                         10605 SW 158 PL
                         MIAMI, FL 33196


                         TROY MCKENZIE
                         3823 KILBURN RD
                         RANDALLSTOWN, MD 21133


                         TROY MITCHELL
                         1050 N W 108 TERRACE
                         MIAMI, FL 33168


                         TROY NANCE
                         393 SUMNER ST APARTMENT 2-411D
                         AKRON, OH 44304


                         TROY PRUNTY
                         6131 EAGLES NEST ROAD
                         MENTOR, OH 44060


                         TROY ROBINSON
                         5006 CATALPHA RD
                         BALTIMORE, MD 21214-2120


                         TROY SIDNER
                         113 VESPER ST
                         AKRON, OH 44310




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3513 of 3613
                         TRUETT DUHON
                         871 IBIS WALK PLACE N
                         APT 5315
                         ST PETERSBURG, FL 33716


                         TRUSTIN HARRIS
                         4607 EMBASSY CIRCLE
                         APT. 304
                         OWINGS MILLS, MD 21117


                         TSEGHE SIMPSON
                         1726 CORTELYOU RD
                         BROOKLYN, NY 11226-5206


                         TSGAKRSTOS DAFLA
                         706 MURPHY LANE
                         BALTIMORE, MD 21201


                         TSHAI BESS
                         20822 SW 123RD CT
                         MIAMI, FL 33177


                         TU NGUYEN
                         1500 PENTRIDGE RD
                         BALTIMORE, MD 21239


                         TU NGUYEN
                         1644 EAST COLD SPRING LN, 2ND FLOOR
                         BALTIMORE, MD 21218


                         TUE CHAU
                         2914 CHELTENHAM RD
                         TOLEDO, OH 43606


                         TUE CHAU
                         1730 W ROCKET DR
                         TOLEDO, OH 43606


                         Tuenebari Kumahle-Vincent
                         6413 Falkirk Rd
                         Baltimore, MD 21239-1648


                         TULANE UNIV HOSP AND CLN
                         PO BOX 402872
                         ATLANTA, GA 30384



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3514 of 3613
                         TUNG NGUYEN
                         16401 NW 37 AVE
                         MIAMI GARDENS, FL 33054


                         TUNGAA BAYARSAIKHAN
                         541 BLUE HERON DR. #219C
                         HALLANDALE BEACH, FL 33009


                         TUO JI
                         75 S ADOLPH ST
                         APARTMENT 3
                         AKRON, OH 44304


                         TUO LUO
                         2200 HIGH STREET APT 852
                         CUYAHOGA FALLS, OH 44221


                         TUPAC KERSAINVIL
                         19123 NW 36TH AVE.
                         MIAMI GARDEN, FL 33056


                         TURHAN DOKMECI
                         1850 S OCEAN DR APT 1903
                         HALLANDALE BEACH, FL 33009-7680


                         TUWANOB UDDIN
                         2721 URBANA DRIVE
                         SILVER SPRING, MD 20906


                         TUZAR SKIPPER
                         598 E MAIN ST
                         NORWICH, CT 06360


                         TX Health Dallas
                         8200 Walnut Hill Lane
                         Dallas, TX 75231-4402


                         TY SMITH
                         5025 SANTA BARBARA DR
                         SYLVANIA, OH 43560


                         TY'RIQUE SIMS
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3515 of 3613
                         TYDUS CHUSTZ
                         941 DINGLEDINE AVENUE
                         LIMA, OH 45804


                         TYEISHA LAWRENCE
                         40 I SOLAR CIRCLE
                         PARKVILLE, MD 21234


                         TYEKELL WADLEY
                         6661 DOUGLAS ST
                         HOLLYWOOD, FL 33024


                         TYENNA COLON
                         4450 NW 172ND DR
                         MIAMI GARDENS, FL 33055-4345


                         TYESHA BATTLE
                         3883 JASMINE LANE
                         CORAL SPRINGS, FL 33065


                         TYGERIA COVIN
                         249 6TH AVE
                         LONG BRANCH, NJ 07740


                         TYIA BRANKER
                         14079 82ND LN NORTH
                         WALDORF, MD 20603


                         TYIREKK HARRELL
                         116 MOSS OAK DR
                         VALDOSTA, GA 31601


                         TYJUAN HILL
                         407 TAFT AVENUE
                         BEDFORD, OH 44146


                         TYKESE TYLER-EDGAR
                         1150 NATIONAL
                         MEMPHIS, TN 38122


                         TYKIMA GYASI
                         1330 NE 114TH TER
                         MIAMI, FL 33161




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3516 of 3613
                         TYKYRAH WILLIAMS
                         816 BLUELAKE DR
                         MEBANE, NC 27302


                         TYLA ARCHER
                         1700 EAST COLD SPRING LANE
                         BALTIMORE, MD 21251


                         TYLA FOBBS
                         1417 PINE LAKE ROAD
                         ORLANDO, FL 32808


                         TYLAR HINTON
                         4408 LUCERNE RD
                         TEMPLE HILLS, MD 20748


                         TYLER ANDERSON-MAJORS
                         1137 BESSIE STREET
                         FORT WORTH, TX 76104


                         TYLER ANGLE
                         3015 GREER ROAD
                         AKRON, OH 44319


                         TYLER ARNOLD
                         3569 MADRID DRIVE
                         WESTERVILLE, OH 43081


                         TYLER BAILEY
                         9190 WINTERCORN LN
                         BALTIMORE, MD 21223


                         TYLER BAILEY
                         9190 WINTERCORN LN
                         COLUMBIA, MD 21045


                         TYLER BANKERT
                         312 MARASCO CT.
                         REISTERSTOWN, MD 21136


                         TYLER BARTON
                         1635 WOODHURST DR
                         TOLEDO, OH 43614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3517 of 3613
                         TYLER BOKMAN
                         23705 SAWMILL BEND
                         OLMSTED FALLS, OH 44138


                         TYLER BROWN
                         715 CASTLEWOOD PL
                         UPPER MARLBORO, MD 20774


                         TYLER BROWN
                         35185 DOWNING AVE
                         NORTH RIDGEVILL, OH 44039


                         TYLER CABINESS
                         832 IREDELL STREET
                         AKRON, OH 44310


                         TYLER CARCIOPPOLO
                         6267 SAINT JOSEPH DRIVE
                         SEVEN HILLS, OH 44131


                         TYLER CARTE
                         445 DEXTER DRIVE
                         HARRISONBURG, VA 22801


                         TYLER CONN
                         5817 WESLEYAN DRIVE
                         BOX 121
                         VIRGINIA BEACH, VA 23455


                         TYLER CORDELL
                         8737 NORTHSTAR CIR
                         SEVILLE, OH 44273


                         TYLER COWLES
                         1805 OHLTOWN MCDONALD RD.
                         NILES, OH 44446


                         TYLER DALZELL
                         10352 WEST RIDGE RD.
                         ELYRIA, OH 44035


                         TYLER DASH
                         4610 RENWICK AVE
                         BALTIMORE, MD 21206




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3518 of 3613
                         TYLER DAWSON
                         3220 FAIRVIEW RD
                         BALTIMORE, MD 21207


                         TYLER DEAN
                         2948 KENDALE DR APT 202
                         TOLEDO, OH 43606


                         TYLER DUBEN
                         740 NORTON DRIVE
                         TALLMADGE, OH 44278


                         TYLER DUBRAVETZ
                         2501 GRAHAM AVE
                         AKRON, OH 44312


                         TYLER EDWARDS-FRICK
                         1010 RACE STREET
                         ZANESVILLE, OH 43701


                         TYLER FOSTER
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         TYLER FRAKER
                         6262 COUNTY RD 6-3
                         DELTA, OH 43515


                         TYLER GILCHRIST
                         522 SILVER RIDGE DR
                         COPLEY, OH 44321


                         TYLER GRINE
                         1104 HAZEL ST
                         FREMONT, OH 43420


                         TYLER HAAS
                         943 ROME BEAUTY DRIVE
                         AMHERST, OH 44001


                         TYLER HEARD
                         537 BEECHWOOD STREET
                         RIVER ROUGE, MI 48218




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3519 of 3613
                         TYLER JOHNSTON
                         10410 US ROUTE 24
                         GRAND RAPIDS, OH 43522


                         TYLER JONES
                         1908 CONSTANTINOPLE ST
                         NEW ORLEANS, LA 70115-5318


                         TYLER KEIRNS
                         12005 KING CHURCH
                         UNIONTOWN, OH 44685


                         TYLER KROTZER
                         4512 NUTWOOD AVENUE
                         WARREN, OH 44483


                         TYLER MACK
                         783 EDGE HILL RD
                         GLENSIDE, PA 19038-3819


                         TYLER MAGLEY
                         11750 WALNUT HILL DRIVE
                         BALTIMORE, OH 43105


                         TYLER MARNER
                         4008 CLARKS LANE
                         BALTIMORE, MD 21215


                         TYLER MCMILLION
                         8571 NORTHWEST 11TH STREET
                         CORAL SPRINGS, FL 33071


                         TYLER MEDLEY
                         1700 EAST COLD SPRING LANE
                         BALTIMORE, MD 21251


                         TYLER MELORS
                         511 NORTH CHURCH STREET
                         MT. PLEASANT, PA 15666-1110


                         TYLER MOORE
                         6327 PIONEER DR.
                         BALTIMORE, MD 21214




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3520 of 3613
                         TYLER NOKES
                         1430 MATTHEWS LANE
                         SOUTH BEND, IN 46614


                         TYLER PARENT
                         6078 COUNTRY RIDGE DR
                         TROY, MI 48098


                         TYLER REAMSNYDER
                         17840 US HIGHWAY 20A
                         WEST UNITY, OH 43570


                         TYLER ROLLE
                         1285 SW 101ST WAY
                         APT #203
                         HOLLYWOOD, FL 33025


                         TYLER SANCHEZ
                         10365 SW 128TH TERRACE
                         MIAMI, FL 33176


                         TYLER SCHMITT
                         3825 FAIRHAVEN DR
                         WEST LINN, OR 97068-3759


                         TYLER SINK
                         2240 BRUCE RD. APT 44
                         DELAWARE, OH 43015


                         TYLER SWEARINGEN
                         36550 STARBOARD DRIVE
                         EASTLAKE, OH 44095


                         TYLER TICHENOR
                         202C DALEY
                         2500 WEST NORTH AVENUE
                         PIKESVILLE, MD 21208


                         TYLER TICHENOR
                         202C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3521 of 3613
                         TYLER WAUGH
                         3923 SUSANNA ROAD
                         RANDALLSTOWN, MD 21133


                         TYLER WHITE
                         10810 HILL TOP DR
                         FT WASHINGTON, MD 20744-5820


                         TYLER WILLIAMS
                         1040 DEER RIDGE DR APT 411
                         BALTIMORE, MD 21210-2574


                         TYLER ZEPP
                         9629 NICHOLS ROAD
                         WINDHAM, OH 44288


                         TYLLER HARRISON
                         1963 BRANDYWINE RD
                         APT 208
                         WEST PALM BEACH, FL 33409


                         TYLOR BUTLER
                         5817 WESLEYAN DRIVE
                         PO BOX A93
                         VIRGINIA BEACH, VA 23455


                         TYMEL BROWNLEE
                         4117 VERNON BLVD APT 1B
                         LONG ISLAND CITY, NY 11101-7141


                         TYMETRIUS RICHBURG
                         3719 SONARA RD
                         PIKESVILLE, MD 21208


                         TYMON ENWEREAMA
                         1034 REVILLA LANE
                         ROCKLEDGE, FL 32955


                         TYNA WILLIAMS
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         TYNESHA MCCRAY-MURRAY
                         365 NE 191ST STREET
                         MIAMI, FL 33179



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3522 of 3613
                         TYNESHA SMITH
                         708 NOTTINGHAM RD APT 2B
                         BALTIMORE, MD 21229


                         TYNESHA TYNES
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         TYRA CLARK
                         1713 WADSWORTH WAY
                         BALTIMORE, MD 21239-3126


                         TYRA FRAZIER
                         651 NW 18TH CT
                         POMPANO BEACH, FL 33060


                         TYRA FRAZIER
                         2541 NW 11TH STREET
                         POMPANO BEACH, FL 33069


                         TYRA NEAL
                         6 SILERTON ROAD
                         APT. 1B
                         BALTIMORE, MD 21227


                         TYRA PATTERSON
                         717 SW 8TH ST
                         DANIA, FL 33004


                         TYRA WILLIAMS
                         1007 WOODSHIRE CIRCLE
                         SHERVEPORT, LA 71107


                         TYRECE SPEAIGHT
                         5515 WINDING WOODS BLVD
                         COLUMBUS, OH 43213


                         TYREE BROWN
                         1933 GARDENCREST LANE
                         DALLAS, TX 75232


                         TYREE GOLSTON
                         5817 WESLEYAN DRIVE
                         PO BOX C209
                         VIRGINIA BEACH, VA 23455



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3523 of 3613
                         TYREE GOLSTON
                         4921 AQUARIUS COURT
                         VIRGINIA BEACH, VA 23453


                         TYREE LEWIS
                         243 OSBORNE TERRACE
                         NEWARK, NJ 07112


                         TYREE MCGILL-LOVE
                         1229 COLGIN DRIVE
                         APT. 302
                         VIRGINIA BEACH, VA 23455


                         TYREE WILLIAMS
                         303C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         TYREECE DUKE
                         308 ELM AVENUE
                         NORTH WALES, PA 01945-4333


                         TYREEK AKIN-COLE
                         2445 NW 159TH TERRACE
                         OPA LOCKA, FL 33054


                         TYREEK BROWN
                         1816 N DALLAS ST
                         BALTIMORE, MD 21213-2207


                         TYREESE JONES
                         7900 MAYAPPLE CT
                         CLINTON, MD 20735-3390


                         TYREK SANDERS
                         18700 NE 3RD CT
                         APT. 610
                         MIAMI, FL 33169


                         TYRELL THOMAS
                         4405 HUNTCHASE DRIVE
                         BOWIE, MD 20720




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3524 of 3613
                         TYREN JACKSON
                         2808 CONTINENTAL DRIVE
                         REYNOLDSBURG, OH 43068


                         TYREN SMITH
                         4916 GILRAY DR
                         BALTIMORE, MD 21214-2134


                         TYRESE KING
                         508 5TH STREET
                         MOULTRIE, GA 31768


                         TYRESE MAPP
                         1400 8TH STREET
                         WEST PALM BEACH, FL 33401


                         TYRESE REED
                         3317 ROUND RD
                         BALTIMORE, MD 21225


                         TYRESE WILLIAMS
                         8611 N. 15TH ST.
                         TAMPA, FL 33604


                         TYRI PLAYFAIR-DEACON
                         1358 KENTON RD
                         BALTIMORE, MD 21234


                         TYRIESHA BROWN
                         3358 NW 198 TERR
                         CAROL CITY, FL 33056


                         TYRIK FORBES
                         19248 STOCKTON AVENUE
                         MAPLE HEIGHTS, OH 44137


                         TYRIK ROBINSON
                         6011 4TH STREET S
                         ST PETERSBURG, FL 33705


                         TYRIONNE PAUL
                         3709 ROCKFORD HGTS
                         B
                         METAIRIE, LA 70002




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3525 of 3613
                         TYRIQ CHARLEUS
                         12504 STARLIGHT LN
                         BOWIE, MD 20715-2144


                         TYRISHA HASKINS
                         7202 E KILMER ST
                         HYATTSVILLE, MD 20785-2131


                         TYRON BRATCHER
                         3099 BERO RD APT B
                         HALETHORPE, MD 21227


                         TYRON BRATCHER
                         815 5TH AVE
                         BALTIMORE, MD 21227


                         TYRONE HINTON
                         209 GRAIDEN ST
                         UPPR MARLBORO, MD 20774-1817


                         TYRONE SHAW
                         11700 HENLEY CT
                         WALDORF, MD 20602-4101


                         TYSHAI FREEMAN
                         1178 SAN SIMEON DR.
                         HANOVER PARK, IL 60133


                         TYSON BISHOP
                         137 BEN BOULEVARD
                         ELKTON, MD 21921


                         TYSON DARBY
                         3609 JEFF RD.
                         GLENARDEN, MD 20774


                         TYZANAE SAMPSON
                         516 RIDING CROP AVENUE
                         NORTH LAS VEGAS, NV 89081


                         TZE-GANG HUS
                         315B, 401 S. MAIN ST
                         AKRON, OH 44311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3526 of 3613
                         TZEWAN WONG
                         10420 SW 77TH AVE #100
                         PINECREST, FL 33156


                         TZIPORA LOWENSTEIN
                         3103 BANCROFT ROAD
                         APARTMENT #D
                         BALTIMORE, MD 21215


                         TZU-YU LAI
                         2771 RYEWOOD AVE APT D
                         COPLEY, OH 44321


                         TZVIAH DANK
                         74 CASTERTON AVENUE
                         AKRON, OH 44303


                         UBIOME, INC
                         PO BOX 392103
                         SAN FRANCISCO, CA 94105


                         UDARA DE SILVA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         UDAY REDDY SAMREDDY
                         274 - WHEELER STREET
                         APARTMENT - 2
                         AKRON, OH 44304


                         UF Health Cancer Center at Orlando
                         22 W Underwood St., 4th Floor
                         Orlando, FL 32806


                         Ugomma Etoh
                         8516 Caswell Pl
                         Hyattsville, MD 20784-3304


                         UH Ahuja Medical Center
                         3999 Richmond Rd.
                         Beachwood, OH 44122




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3527 of 3613
                         UH Case Medical Center
                         Dept. 781854
                         Detroit, MI 48278-1954


                         UH Cleveland Medical Center
                         11100 Euclid Ave.
                         Cleveland, OH 44106


                         UH CMC
                         11100 Euclid Ave.
                         Cleveland, OH 44106-1716


                         UH Geauga Medical Center
                         13207 Ravenna Rd.
                         Chardon, OH 44024


                         UH Portage Medical Center
                         6847 N Chestnut St.
                         Ravenna, OH 44266


                         UHEALTH JACKSON URGENT C
                         PO BOX 864728
                         MIAMI, FL 33136


                         UHealth Pathology at UMHC
                         Clinical Research Building
                         1120 NW 14th St.
                         14th Floor, Suite 1409
                         Miami, FL 33136


                         UJWAL BOYALLA
                         77 FIRHILL TOWERS, APT#: 4B5
                         FIRHILL ST
                         AKRON, OH 44304


                         ULANDRE HENFIELD
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ULISES MARTIN DIAZ
                         474 SHERMAN STREET, APT 104B
                         AKRON, OH 44311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3528 of 3613
                         ULYSEES GILBERT
                         4898 SW 80TH AVE
                         OCALA, FL 34481


                         Uma C Perni, MD
                         500 Gypsy Ln
                         Youngstown, OH 44504


                         UMANG PAWAR
                         77 FIR HILL STREET
                         2B12
                         AKRON, OH 44304


                         UMANG PAWAR
                         634 E BUCHTEL AVENUE
                         APARTMENT 215
                         AKRON, OH 44304


                         UMass Mem Rad Phy Svc Fund
                         55 Lake Ave. N
                         Worcester, MA 01655


                         UMass Memorial Healthcare
                         55 Lake Ave. N
                         Worcester, MA 01655


                         UMass Memorial Medical Group
                         55 Lake Ave. N
                         Worcester, MA 01655


                         UMDC
                         PO BOX 277397
                         ATLANTA, GA 30384


                         UMDC - Community Health Delivery Sy
                         University of Miami
                         1611 NW 12th Ave.
                         Box 016960 M851
                         Miami, FL 33136-1005


                         UMDC - Dept of Anesthesiology
                         University of Miami
                         1611 NW 12th Ave.
                         Box 016960 M851
                         Miami, FL 33136-1005




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3529 of 3613
                         UMDC - Dept of Dermatology
                         University of Miami
                         1611 NW 12th Ave.
                         Box 016960 M851
                         Miami, FL 33136-1005


                         UMDC - Dept of Ob/Gyn
                         University of Miami
                         1611 NW 12th Ave.
                         Box 016960 M851
                         Miami, FL 33136-1005


                         UMDC - Dept of Ophthamology BP/Able
                         University of Miami
                         1611 NW 12th Ave.
                         Box 016960 M851
                         Miami, FL 33136-1005


                         UMDC - Dept of Ortho Rehab
                         University of Miami
                         1611 NW 12th Ave.
                         Box 016960 M851
                         Miami, FL 33136-1005


                         UMDC - Dept of Plastic Surgery
                         University of Miami
                         1611 NW 12th Ave.
                         Box 016960 M851
                         Miami, FL 33136-1005


                         UMDC - Dept of Psychiatry
                         University of Miami
                         1611 NW 12th Ave.
                         Box 016960 M851
                         Miami, FL 33136-1005


                         UMDC - Dept of Pulmonary Medicine
                         University of Miami
                         1611 NW 12th Ave.
                         Box 016960 M851
                         Miami, FL 33136-1005


                         UMDC - Dept of Radiology
                         University of Miami
                         1611 NW 12th Ave.
                         Box 016960 M851
                         Miami, FL 33136-1005




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3530 of 3613
                         UMDC - Dept of Surg Intensive Care
                         University of Miami
                         1611 NW 12th Ave.
                         Box 016960 M851
                         Miami, FL 33136-1005


                         UMDC COMMUNITY HEALTH DELIVER
                         PO BOX 277397
                         ATLANTA, GA 30384


                         UMDC DEPT OF NEUROLOGY
                         PO BOX 405506
                         N
                         MIAMI, FL 33176


                         UMDC DIV OF CARDIOGRAPHICS
                         PO BOX 277397
                         ATLANTA, GA 30384


                         UMDC DIV OF ENDOCRINOLOGY
                         PO BOX 277397
                         ATLANTA, GA 30384


                         UMDC DIV OF VASCULAR SURGERY
                         PO BOX 277397
                         ATLANTA, GA 30384


                         UMDC DIVISION OF HEMATOLOGY
                         PO BOX 277397
                         ATLANTA, GA 30384


                         UMDC-DIV OF CARDIOGRAPHICS
                         PO BOX 281037
                         ATLANTA, GA 30384


                         UMDC-DIV OF GASTROENTEROLOGY
                         PO BOX 281037
                         A
                         MIAMI, FL 33125


                         UMHC
                         1 Hospital Dr.
                         Columbia, MO 65212




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3531 of 3613
                         UMHC
                         PO BOX 402005
                         ATLANTA, GA 30384


                         UNC FACULTY PHYSICIANS
                         PO BOX 271647
                         CHARLOTTE, NC 28265


                         UNDREA BULLARD
                         941 10TH AVE S
                         ST PETERSBURG, FL 33705


                         UNIQUE DALPHE
                         12040 NE 16 AVE APT.202
                         MIAMI, FL 33161


                         UNIQUE TATE
                         7901 PLANTATION BLVD
                         HOLLYWOOD, FL 33023


                         Unison Behaviora Health Group
                         1425 Starr Ave.
                         Toledo, OH 43605


                         UNITED ANES SERV PC
                         PO BOX 828962
                         PHILADELPHIA, PA 19182


                         United States Treasury
                         Internal Revenue Service
                         Worland, WY 82401-0039


                         UnitedHealthcare Insurance Co.
                         450 Columbus Blvd.
                         Hartford, CT 06103


                         Unity Health Network, LLC
                         2750 Front St.
                         Cuyahoga Falls, OH 44221


                         Univ Hosp Lab Serv Foundation
                         55 N Chillicothe Rd
                         Aurora, OH 44202




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3532 of 3613
                         UNIV OF NC HOSPS
                         PO BOX 75430
                         NEW YORK, NY 10003


                         Univ Toledo Medical Ctr
                         3065 Arlington Ave.
                         Toledo, OH 43614


                         University Hospital Medi
                         11100 Euclid Ave.
                         Cleveland, OH 44106


                         University Hospitals Medical Group
                         PO Box 772044
                         Detroit, MI 48277-2044


                         University Hospitals Physicians Ser
                         20800 Harvard Rd.
                         Beachwood, OH 44122-7202


                         University Medical Service Assoc.
                         12901 Bruce B Downs Blvd.
                         Tampa, FL 33612


                         University of Akron
                         185 E. Mill St.
                         Akron, OH 44325


                         University of Akron
                         Attn: Matt Beaven
                         Risk Management
                         320 Buchtel Commons
                         Akron, OH 44325-4702


                         University of AL Hospital
                         1802 - 6th Ave. South
                         Birmingham, AL 35233


                         University of Alabama Health Servic
                         750 Peter Bryce Blvd.
                         Tuscaloosa, AL 35401




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3533 of 3613
                         University of Toledo
                         Attn: Matthew Schroeder MS964
                         2801 W. Bancroft Street
                         Toledo, OH 43606-3390


                         University of Toledo
                         Attn: Phillip Cockrell, Ph.D.
                         University Hall Rm3630 Mail Stop963
                         2801 W. Bancroft St.
                         Toledo, OH 43606-3390


                         University of Toledo Medical
                         2130 Central Ave
                         Toledo, OH 43606


                         University of Toledo Physician
                         1000 Regency Ct
                         Toledo, OH 43623


                         University Primary Care Practices
                         27100 Chardon Rd., Ste. 100
                         Cleveland, OH 44143


                         Urgent Care Physicians of Country W
                         13500 SW 152nd St.
                         Miami, FL 33177


                         Urgent Care Physicians of Kendale L
                         14661 SW 56 St.
                         Miami, FL 33175


                         Urgent Med Davie
                         2337 S University Dr.
                         Fort Lauderdale, FL 33324


                         Urgentmed Plantation
                         10199 Cleary Blvd. #10
                         Fort Lauderdale, FL 33324


                         URIAH POWELL
                         637 BRISBANE RD
                         BALTIMORE, MD 21229-4402




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3534 of 3613
                         USA Risk Group
                         PO Box 1085 5th Floor
                         Queensgate House, 113 S. Church St.
                         Cayman Islands


                         UTSAV SIGDEL
                         1803 ABERDEEN RD
                         APT C
                         PARKVILLE, MD 21234


                         UXSUNN RAMIREZ
                         10761 SW 61 ST
                         MIAMI, FL 33173


                         UYIOSA OKORO
                         16 S FREDERICK AVE APT 102
                         GAITHERSBURG, MD 20877-2358


                         UZOCHI IRONDI
                         405 SUMMERTREE LANE
                         DESOTO, TX 75115


                         UZODINMA UTOMI
                         373 CARROLL STREET
                         SUITE 84
                         AKRON, OH 44325


                         VAIBHAV MATHUR
                         5898 CEDAR RIDGE DR
                         ANN ARBOR, MI 48103


                         VAIDEHI MENON
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Val Verde Hospital Corp
                         801 N Bedell Ave.
                         Del Rio, TX 78840


                         VALENSKY ETIENNE
                         8151 SW 3RD CT
                         NORTH LAUDERDALE, FL 33068




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3535 of 3613
                         VALENTINA DENIS
                         105 SW 21ST TERR
                         CAPE CORAL, FL 33991


                         VALERIA SANTINI
                         6363 SAINT CHARLES AVENUE
                         NEW ORLEANS, LA 70118


                         VALERIE AGUIRRE
                         1218 DEWBERRY STREET
                         WILMER, TX 75172


                         VALERIE ANDY
                         405 MANDALE COURT
                         FORT WASHINGTON, MD 20744


                         VALERIE LAUDERBACK
                         1139 EAST 347TH STREET
                         EASTLAKE, OH 44095


                         VALERIE MARTINEZ
                         513 W DICKEY RD, APT 226
                         GRAND PRAIRIE, TX 75051


                         VALERY AVILES
                         4419 NW 1ST AVE
                         MIAMI, FL 33127


                         VALIYAH BARNES
                         405D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Valko Associates
                         3130 Executive Pkwy #8
                         Toledo, OH 43606


                         VALLEY DIAGNOSTIC MEDICAL CEN
                         581 N Franklin Tpke Ste 1
                         Ramsey, NJ 07446


                         Valley Pediatric Group, PLC
                         108 Community Dr.
                         Waynesboro, VA 22980




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3536 of 3613
                         VALLEY PHYSICIAN SERVICES PC
                         PO BOX 16605
                         PARAMUS, NJ 07652


                         VALORI VAUGHT
                         6801 HINSDALE STREET
                         PO BOX 208
                         HIRAM, OH 44234


                         VAMSI MULPURI
                         53 S CLG STREET
                         APT C
                         AKRON, OH 44308


                         VAN EDWARDS
                         PO BOX 1181
                         FORT MYERS, FL 33902


                         VAN NGUYEN
                         5608 N 32ND AVE
                         PHOENIX, AZ 85017


                         Van Wert Family Physicians
                         1178 Professional Dr.
                         Van Wert, OH 45891


                         VANCE SURALL
                         2110 NW 189TH TERR
                         MIAMI GARDENS, FL 33056


                         Vanderbilt University Medical Cente
                         1211 Medical Center Dr.
                         Nashville, TN 37232


                         VANECIA DUGGAN
                         16504 VILLAGE DR. W
                         UPPER MARLBORO, MD 20772


                         VANEQWA WARREN
                         4930 ROCKPORT DRIVE
                         DALLAS, TX 75232


                         VANESSA ANAYA
                         15525 GAUNTLET HALL MANOR
                         DAVIE, FL 33331



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3537 of 3613
                         VANESSA ARTEAGA
                         7311 THURSTON STREET
                         DALLAS, TX 75235


                         VANESSA DELCID
                         5817 WESLEYAN DRIVE
                         PO BOX C375
                         VIRGINIA BEACH, VA 23455


                         VANESSA DUCASSE
                         17000 NW 67TH AVE APT 312
                         HIALEAH, FL 33015


                         VANESSA MACHARIA
                         507D DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         Vanessa Perez
                         193 NW 113 Way
                         Pompano Beach, FL 33071


                         VANESSA RIVERA
                         140 SPRUCEWOOD DR
                         SEVILLE, OH 44273


                         VANQUALIA WILLIAMS
                         2200 FALCONER CIR
                         ARLINGTON, TX 76006


                         VARUN SANKAR PRATHIPATI
                         4457 WOODGLEN ST
                         APT J
                         KENT, OH 44240


                         VARUN SANKAR PRATHIPATI
                         77 FIR HILL- APT 2812
                         AKRON, OH 44304


                         VARUN SANKAR PRATHIPATI
                         #77 FIR HILL STREET APT 6B8
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3538 of 3613
                         VASHTI CHARLTON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         VATRICE WILLIAMS
                         4305 SNOW MASS DRIVE
                         ARLINGTON, TX 76016


                         VAUGHN LEAK
                         1709 HARTSDALE RD
                         BALTIMORE, MD 21239


                         Vaxcare Corporation
                         3113 Lawton Rd. #250
                         Orlando, FL 32803


                         VEKIA RICHARDSON
                         1783 HOOD STREET
                         MEMPHIS, TN 38018


                         Velocity Urgent Care
                         396 Cromwell Ave.
                         Rocky Hill, CT 06067


                         VENICE NEWTON
                         2301 NW 89TH TERRACE
                         MIAMI, FL 33147


                         VENIESHA VINCENT
                         2488 78TH AVE
                         PHILADELPHIA, PA 19150


                         VENKATA DHARANIDHAR SAMUDRALA
                         1B11, 55 FIR HILL
                         FIR HILL TOWERS
                         AKRON, OH 44304


                         VENKATA GANESH ASHISH AKULA
                         77 FIR HILL TOWERS
                         APT 2B8
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3539 of 3613
                         VENKATA SAI PRANEETH KAREMPUDI
                         80 E EXCHANGE STREET
                         APT 457 A
                         AKRON, OH 44304


                         VENKATESH MEENAKSHISUNDARAM
                         449 PALM AVE
                         AKRON, OH 44301


                         VEONTRA THOMAS
                         4615 OAKSIDE DRIVE
                         HOUSTON, TX 77053


                         VERA BELLAMY
                         551 LAVERS CIRCLE APT 374
                         DELRAY BEACH, FL, FL 33444


                         VERGIL JONES
                         P O BOX 195002
                         WINTER SPRINGS, FL 32719


                         VERLINE SALOMON
                         6001 WEBSTER AVENUE
                         WEST PALM BEACH, FL 33405


                         VERNAE JOHNSON
                         AUBURN BLVD.
                         DAVIE, FL 33312


                         VERNESHIA RAHMINGS
                         1961N W 187TH TERRACE
                         CAROL CITY, FL 33056


                         VERNICE WIGGINS
                         802 DARTMOUTH ROAD APT A
                         BALTIMORE, MD 21212


                         VERNON TOLIVER
                         1711 NW 170TH TERR
                         MIAMI, FL 33056


                         VERNON TOLIVER
                         20785 N W 41ST AVENUE
                         MIAMI GARDENS, FL 33055




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3540 of 3613
                         VERONICA AHADZIE
                         662 SUMNER STREET
                         AKRON, OH 44304


                         VERONICA BALLESTER
                         6363 SAINT CHARLES AVENUE
                         NEW ORLEANS, LA 70118


                         VERONICA CODY
                         6150 STATE ROUTE 669 NE
                         SOMERSET, OH 43783-9546


                         Veronica Cruz Gonzalez
                         3625 College Ave.
                         Box 1776
                         Fort Lauderdale, FL 33314


                         Veronica T. Dunn
                         Southeastern Risk Consultants, Inc.
                         930 Weedon Dr. NE
                         Saint Petersburg, FL 33702


                         VERONICA VAVAL
                         3236 SHADY WILLOW DR
                         ORLANDO, FL 32808


                         VERONIKA TOUSSAINT
                         1170 NE 135TH STREET
                         NORTH MIAMI, FL 33161


                         Vesna Radivojevic
                         2200 Scottwood Ave.
                         Unit 111
                         Toledo, OH 43620


                         VIANCA BAYALA
                         15401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054-6459


                         VIBHUTI CHANDNA
                         1814 N WESTWOOD AVE APT E
                         TOLEDO, OH 43607




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3541 of 3613
                         VICENTE VENTURINA
                         1300 RUSTIC TRAIL
                         PARMA, OH 44134


                         VICHAN COOPER
                         240 PANORAMA DRIVE
                         OXON HILL, MD 20745


                         VICTOR ANDREWS
                         4610 BIRCHTREE LANE
                         TEMPLE HILLS, MD 20748


                         VICTOR BATEN
                         4920 KEITH PACE
                         ORLANDO, FL 32808


                         VICTOR BORIMONOFF
                         656 NW 129 WAY
                         PEMBROKE PINES, FL 33028


                         VICTOR CARRUYO
                         228 SW 22ND STREET
                         FORT LAUDERDALE, FL 33315


                         VICTOR CLARK
                         4313 SHELDON AVE
                         BALTIMORE, MD 21206-6436


                         VICTOR CURRY
                         729 ASHLAND AVE
                         CHICAGO HEIGHTS, IL 60411-2036


                         VICTOR EDEM
                         7 GREENBURY CT APT D
                         BALTIMORE, MD 21207


                         VICTOR GOMEZ
                         1507 57TH AVE
                         OAKLAND, CA 94621


                         VICTOR NTAM
                         5 BRIGHTON LN
                         GAITHERSBURG, MD 20877




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3542 of 3613
                         VICTOR NWAULU
                         706C DALEY
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         VICTOR OLANREWAJU
                         5210 LOCH RAVEN
                         APT C
                         BALTIMORE, MD 21239


                         VICTOR VAUGHAN
                         1208 FOUR WINDS WAY
                         BALTIMORE, MD 21216


                         VICTORIA AGBOOLA
                         1 WOLF TRAP CT
                         NOTTINGHAM, MD 21236-2507


                         VICTORIA ALLEN
                         3441 NW 171ST ST
                         CAROL CITY, FL 33056


                         VICTORIA ARMSTRONG
                         4013 SHANNON DR
                         BALTIMORE, MD 21213


                         VICTORIA AUGER
                         4701 VENICE HEIGHTS BLVD.#145
                         SANDUSKY, OH 44870


                         VICTORIA AZAKUDO
                         1384 PONDVIEW AVENUE
                         APT. 4
                         AKRON, OH 44305


                         VICTORIA BELU-JOHN
                         6811 SAUTER LN
                         BALTIMORE, MD 21207


                         VICTORIA BRYANT
                         1746 CLAYTON WAY
                         CONCORD, CA 94519




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3543 of 3613
                         VICTORIA BRYANT
                         972 JAMESTOWN AVENUE
                         SAN FRANCISCO, CA 94124


                         VICTORIA BURNS
                         7744 WOODSTONE DR
                         MAUMEE, OH 43537


                         VICTORIA FALLUCCO
                         545 ROSYLN AVENUE
                         AKRON, OH 44320


                         VICTORIA HENDERSON
                         1709 OVERCUP OAK CT
                         WALDORF, MD 20601-3590


                         VICTORIA HO
                         158 CHESTERFIELD LN
                         APT #8
                         MAUMEE, OH 43537


                         VICTORIA JOHNSON
                         4711 NAVARRO AVE
                         BALTIMORE, MD 21215-4225


                         VICTORIA JONES
                         1032 MIFFLIN AVENUE
                         ASHLAND, OH 44805


                         VICTORIA JONES
                         2175 MESA GRANDE LANE
                         JACKSONVILLE, FL 32224


                         VICTORIA KANEL
                         225 ROSEHAVEN CT
                         KINGSPORT, TN 37663


                         VICTORIA LEWIS
                         5974 HIGHLAND VILLAGE DRIVE, APT 288
                         DALLAS, TX 75241


                         VICTORIA LICHTENSTEIGER
                         2319 US ROUTE 224
                         OHIO CITY, OH 45874




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3544 of 3613
                         VICTORIA MANAHAN
                         5817 WESLEYAN DRIVE
                         PO BOX B479
                         VIRGINIA BEACH, VA 23455


                         VICTORIA MANAHAN
                         1835 OLD WESTMINSTER ROAD
                         WESTMINSTER, MD 21157


                         VICTORIA MARTINEZ
                         6413 PEGGY DRIVE
                         FORT WORTH, TX 76133


                         VICTORIA OGUNDAHUNSI
                         5701 BELLE VISTA AVE
                         BALTIMORE, MD 21206


                         VICTORIA PLAISIR
                         2454 MARY JEWETT CIRCLE
                         WINTER HEAVEN, FL 33811


                         VICTORIA RABER
                         10430 AIRPORT HWY LOT 117
                         SWANTON, OH 43558


                         VICTORIA REYES
                         8072 CAMINO PREDERA
                         RANCHO CUCAMONGA, CA 91730


                         VICTORIA RICHMOND
                         2101 KINGSLEY DRIVE, APT 24103
                         PEARLAND, TX 77584


                         VICTORIA RODRIGUES
                         252 CONCORD RD
                         SUDBURY, MA 01776-2333


                         VICTORIA RODRIGUEZ
                         6030 NW 186 ST APT 306
                         HIALEAH, FL 33015


                         VICTORIA RYES
                         8072 CAMINO PREDERA
                         RANCHO CUCAMONGA, CA 91730




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3545 of 3613
                         VICTORIA SHAFFER
                         1456 PARAGON PL
                         PITTSBURGH, PA 15241


                         VICTORIA SHODIPO
                         4735 TRUFFLE LN
                         BALTIMORE, MD 21216


                         VICTORIA SHULAN
                         2382 COLONNADE DR
                         AKRON, OH 44333


                         VICTORIA STACHOWSKI
                         585 HILLCLIFF DR
                         WATERFORD, MI 48328


                         VICTORIA VALETTA
                         5094 KUSZMAUL AVENUE NW
                         WARREN, OH 44483


                         VICTORIA VENTURA
                         1826 PADDY LANE
                         ONTARIO, NY 14519


                         VICTORIA WILLIAMS
                         5417 S. DREXEL AVE, APT 3
                         CHICAGO, IL 60615


                         VIDA POWELL
                         7727 BUFORD DR
                         DALLAS, TX 75241


                         VIERGE CAMILLE
                         4201 NW 34TH ST APT 217
                         LAUDERDALE LAKES, FL 33319-5772


                         VIJAY BAJNATH
                         7872 N. SILVERADO CIRCLE
                         HOLLYWOOD, FL 33024


                         VIJAY KUMAR KOLAGANI
                         77 FIRHILL
                         APT 2B5
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3546 of 3613
                         VIKARIE ELLIOTT
                         6 ROSECRANS PLACE
                         APT. 10
                         NOTTINGHAM, MD 21236


                         VIKAS KUMAR CINNAM
                         437 SUMNER STREET, APT C2
                         AKRON, OH 44304


                         Vikil K. Girdhar, MD
                         340 S Broadway St.
                         Akron, OH 44308


                         Vikram Sunderaraghavan
                         3428 Indian Rd.
                         Toledo, OH 43606


                         Viktor Pavlidakey
                         1094 Candler Rd.
                         Clearwater, FL 33765


                         VIKTORIA SULLIVAN-CORTEZ
                         2547 BROADWAY ST
                         TOLEDO, OH 43609


                         VILLARDIE LATORTUE
                         14850 WEST DIXIW HWY
                         #121
                         NORTH MIAMI, FL 33181


                         VINCENT ANDERSON
                         8136 PALM VIEW LANE
                         RIVERSIDE, CA 92508


                         VINCENT BRUNSON
                         9160 GRANITE CT
                         WALDORF, MD 20603


                         VINCENT DANIELS
                         2820 NW 156TH STREET
                         OPA LOCKA, FL 33054


                         Vincent DeGeorge, PhD
                         3632 W Market St., Ste. 103
                         Akron, OH 44333



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3547 of 3613
                         VINCENT JUREWICZ
                         165 WALDORF DR
                         AKRON, OH 44313


                         Vincent Jurwicz
                         6088 Meadowlake Dr.
                         Medina, OH 44256


                         VINCENT LOCKETT
                         222 CRESCENT DR
                         AKRON, OH 44301


                         VINCENT LONIGRO
                         4626 HARTLAND CENTER ROAD
                         COLLINS, OH 44826


                         VINCENT MCCALL
                         2 GARRISON VIEW RD APT 12
                         OWINGS MILLS, MD 21117-3912


                         VINCENT MCCALL
                         8547 MORVEN ROAD
                         PARKVILLE, MD 21234


                         VINCENT ORZEL
                         884 HEMLOCK LANE
                         SAGAMORE HILLS, OH 44067


                         VINCENT SUSETYO
                         367 E BROAD ST
                         APT 309
                         COLUMBUS, OH 43215


                         VINCENT SUSO
                         12417 HOLLOW RIDGE ROAD
                         DOYLESTOWN, OH 44230


                         VINCENT VERBIAR
                         1131 LAKE AVE
                         AURORA, OH 44202


                         Vincente Franco, MD
                         1884 Red Rd.
                         Miami, FL 33155




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3548 of 3613
                         VINCENZO ORLANDO
                         36265 FALCON CREST AVE.
                         AVON, OH 44011


                         VINEET SUNNY THOMAS
                         274 WHEELER ST
                         APT 2
                         AKRON, OH 44304


                         VINICIUS CARVALHO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         VINICIUS GONZALEZ DA SILVEIRA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         VINICIUS NASCIMENTO
                         900 BISCYANE BLVD
                         APT 4808
                         MIAMI, FL 33132


                         VINICIUS NASCIMENTO
                         1 CANAL STREET
                         APT 418
                         BOSTON, MA 02114


                         VINOD PAGADALA
                         55 FIR HILL STREET, APT 10B6
                         AKRON, OH 44304


                         VINSHAUN COBHAM
                         1371 NE 173RD ST
                         NORTH MIAMI BEACH, FL 33162


                         VINTRELLE HART
                         1418 VALBROOK CT N
                         BEL AIR, MD 21015


                         VIORE BOSFIELD
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3549 of 3613
                         VIPUL SHUKLA
                         2432 OLD STONE CT APT 10
                         TOLEDO, OH 43614


                         VIRAJA KOMMARAJU
                         2801 W BANCROFT MS121
                         TOLEDO, OH 43606


                         Virginia Beach Neurology, Ltd.
                         968 First colonial Rd. #103
                         Virginia Beach, VA 23454


                         Virginia Wesleyan University of
                         Norfolk, VA
                         Attn: James Cooper
                         5817 Wesleyan Dr.
                         Norfolk, VA 23502


                         VIRSHON COTTON
                         373 CARROLL ST
                         AKRON, OH 44325


                         VISHAL KATHARDEKAR
                         20888 DUNBAR DR
                         CUPERTINO, CA 95014


                         VITAL MD GROUP HOLDINGS, LLC
                         PO BOX 432040
                         MIAMI, FL 33243


                         VITORIA FREITAS TOLEDO
                         308 E 84TH ST APT 3
                         NEW YORK, NY 10028-4663


                         VITTORIO PETRILLO
                         3137 KINGSTON LANE
                         YOUNGSTOWN, OH 44511


                         VIVEK AMIN
                         7149 EMERALD COVE AVE NW
                         CANAL FULTON, OH 44614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3550 of 3613
                         VIVEK DESAI
                         22 E. EXCHANGE STREET
                         APT #0051A
                         AKRON, OH 44308


                         VIVEK DESAI
                         130 MONTROSE W AVE
                         AKRON, OH 44321


                         VIVEK REDDY YASA
                         77 FIR HILL TOWERS, APT# 9B11
                         AKRON, OH 44304


                         VIVIAN ARENAS
                         16393 E DURAN BLVD
                         LOXAHATCHEE, FL 33470


                         VIVIAN MARQUES BRAGA
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         Vivien Smatko
                         9340 Lagoon Place
                         #405
                         Fort Lauderdale, FL 33324


                         VLADIMIR CHOMARTOV
                         16-38 MANDON PI
                         FAIR LAWN, NJ 07410


                         VLADISLAV GRANT
                         1498 SW 5TH AVE
                         BOCA RATON, FL 33432


                         VRUSHALI BHAGAT
                         2220 HIGH STREET
                         APT # 305
                         CUYAHOGA FALLS, OH 44221


                         VRUSHALI BHAGAT
                         3512 WYOGA LAKE ROAD
                         APT # 207
                         CUYAHOGA FALLS, OH 44224




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3551 of 3613
                         Vyshnavi Reddy
                         1120 N Westwood Ave.
                         Apt. 1415
                         Toledo, OH 43607


                         VYSHNAVI REDDY
                         2213 DONEGAL DR
                         DARIEN, IL 60561


                         W B Carrell Memorial Clinic
                         9301 N Central Expy
                         Dallas, TX 75231


                         W R Rosen, Inc.
                         9921 Pines Blvd.
                         Hollywood, FL 33024


                         WADE CAMPBELL
                         7420 SOUTH HARVARD AVENUE
                         CHICAGO, IL 60621


                         WADEN POWELL
                         117 RAYMOND CIRCLE
                         WARNER ROBINS, GA 31088


                         WADLINE LAFRANCE
                         12525 NE 13TH AVE APT 402
                         NORTH MIAMI, FL 33161-5133


                         Waleed F. Nemer, MD, Inc.
                         908 E Waterloo Rd. #1A
                         Akron, OH 44306


                         WALEED KASSABO
                         4615 N PARK LN
                         TOLEDO, OH 43614


                         WALID BANGNA
                         104 BRYAN CT APT 101
                         LAUREL, MD 20707


                         Walid F. Makdisi
                         160 Kingsley Ln
                         Norfolk, VA 23505




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3552 of 3613
                         WALTER MACIEL
                         5157 ARBOR GLEN CIRCLE
                         GREENACRES, FL 33463


                         WALTER MACIEL
                         629 SEA PINE WAY
                         E2
                         GREENACRES, FL 33415


                         WALTER RICHARDSON
                         7993 SW 187TH STREET
                         CUTLER RIDGE, FL 33157


                         WAN-HUA LIN
                         1350 N HOWARD ST APT 604
                         AKRON, OH 44310


                         WANDA TRAVERS
                         3101 MAYFIELD AVE
                         WINDSOR MILL, MD 21244


                         WANDAGO CHOGE-ARUM
                         1647 NORTHGATE RD
                         APT 1
                         BALTIMORE, MD 21218


                         WANDOO ADAMS
                         1797 TANGLEWOOD DRIVE
                         AKRON, OH 44313


                         WANDOO ADAMS
                         2368 EAST MARKET STREET
                         APT 3A
                         AKRON, OH 44312


                         WANDOO AGEV
                         2 PIPING ROCK DRIVE
                         SILVER SPRING, MD 20905


                         WANJIRU WANGATI
                         4914 GOOD HOURS PL
                         COLUMBIA, MD 21044




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3553 of 3613
                         WANUKE THEOC
                         160 NW 49TH ST
                         MIAMI, FL 33127-2109


                         WANYA MITCHELL
                         1602 CIMARRON HILLS DR
                         APOPKA, FL 32703


                         WARDA ABDULLA
                         900 WEST MARKET ST. APT. 804
                         AKRON, OH 44313


                         Wards Corner Pediatrics, PC
                         7423 Granby St.
                         Norfolk, VA 23505


                         WARREN BALL
                         5523 KARL RD.
                         COLUMBUS, OH 43229


                         WARREN BALL
                         467 SPICER ST.
                         APT B
                         AKRON, OH 44311


                         WARREN BULL
                         5760 POWERS FERRY RD.
                         ATLANTA, GA 30327


                         WARREN CANADY
                         1872 JOHN BROWN LANE
                         VIRGINIA BEACH, VA 23464


                         WARREN WILSON
                         1107 QUEENS PURCHASE RD
                         ESSEX, MD 21221-5669


                         WASIM ALHABACHI
                         3704 EXCALIBUR COURT
                         BOWIE, MD 20716


                         Waters Edge Dermatology
                         2845 PGA Blvd.
                         Palm Beach Gardens, FL 33410




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3554 of 3613
                         WAVERLY ALLEN
                         920 TIMBER VALLEY WAY
                         APARTMENT 102
                         VIRGINIA BEACH, VA 23464


                         WAVERLY WITUSKI
                         20 ROYAL DORNOSH
                         SPRINGBORO, OH 45066


                         WAYLAN MITCHELL
                         3918 BATEMAN AVE
                         BALTIMORE, MD 21216-2135


                         Wayne H. Case, MD PA
                         17933 NW 7th St., Suite 102
                         Hollywood, FL 33029


                         WAYNE MITCHELL
                         1604 WAVERLY WAY
                         BALTIMORE, MD 21239


                         WAYNEISHA BAKARE
                         2074 ECHOLDALE AVE.
                         APT. A6
                         BALTIMORE, MD 21239


                         WEBSTER PROVINCE
                         14851 NE 7TH AVE
                         MIAMI, FL 33161


                         WEI WEI
                         2125 CAMPUS RD APT 2240C
                         TOLEDO, OH 43606


                         WEI-YAO TUNG
                         80 E. EXCHANGE ST. APT 477
                         AKRON, OH 44308


                         WEI-YUAN CHEN
                         22 EAST EXCHANGE ST. UNIT 2093B
                         AKRON, OH 44308




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3555 of 3613
                         WEI-YUAN CHEN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         WEICHAO HUANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         WEICHENG SUN
                         118 ELIZABETH PARKWAY
                         AKRON, OH 44304


                         WEICHENG ZHAO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         WEIXIU ZENG
                         333 UNION PLACE
                         AKRON, OH 44304


                         WEIYAO LI
                         77 FIR HILL TOWERS APT. 6C9
                         AKRON, OH 44304


                         Well Dyne Rx, LLC
                         500 Eagles Landing
                         Lakeland, FL 33810


                         Wellcare Physicians Group, LLC
                         PO Box 72147
                         Cleveland, OH 44192


                         WellDyneRx, Inc.
                         PO Box 90369
                         Lakeland, FL 33804


                         WELLINGTON FARRINGTON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         Welspan Medical Group
                         1001 S George St.
                         York, PA 17403



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3556 of 3613
                         WEN LUO
                         1993 SEDRO STREET
                         CUYAHOGA FALLS, OH 44221


                         WEN LUO
                         490 TOMPKINS AVE
                         AKRON, OH 44305


                         WENBIN YIN
                         2200 HIGH ST
                         APT. 366
                         CUYAHOGA FALLS, OH 44221


                         WENBO MA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         WENDINBOUDE OUEDRAOGO
                         1308 CENTAUR DR
                         DISTRICT HEIGHTS, MD 20747-1701


                         WENDY EDOUARD
                         5673 WESTVIEW DR
                         ORLANDO, FL 32810


                         WENDY ROMERO
                         442 LAKE PARK DRIVE
                         GRAND PRAIRIE, TX 75052


                         WENDYNAH PRESMY
                         330 SW 20TH AVE. APT. 2
                         FT. LAUDERDALE, FL 33312


                         WENFAN CHEN
                         4577 OLENTANGY RIVER RD APT 21
                         COLUMBUS, OH 43214


                         WENFENG LIANG
                         900 W MARKET ST, APT 609
                         AKRON, OH 44313




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3557 of 3613
                         WENHAN ZHAO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         WENHAO LI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         WENHAO LI
                         80 E EXCHANGE ST.
                         APT. 275-B
                         AKRON, OH 44308


                         WENHE CHEN
                         FIRHILL STREET APT 5A1
                         AKRON, OH 44304


                         WENHE CHEN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         WENLI QIAN
                         1812 N WESTWOOD AVE APT F
                         TOLEDO, OH 43607


                         WENLI QIAN
                         16717 ALDERWOOD MALL PKWY
                         APT H411
                         LYNNWOOD, WA 98037


                         WENPENG SHAN
                         1394 HUNTERS LAKE DR. W.
                         CUYAHOGA FALLS, OH 44221


                         WENQI LI
                         2599 CHAMBERLAIN RD
                         APT 12
                         FAIRLAWN, OH 44333


                         WENQI LI
                         1759 HAMPTON KNOLL DRIVE
                         AKRON, OH 44313




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3558 of 3613
                         WENXUAN ZHOU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         Werner K. Schuele
                         Patient First Urgent Care
                         332 Newton Rd.
                         Virginia Beach, VA 23462


                         WERONIKA GAUDYN
                         451 BROWN ST. APT# 5
                         AKRON, OH 44311


                         WESLENE SYLVESTRE
                         325 NE 151 ST
                         MIAMI, FL 33162


                         WESLEY JEFFERS
                         7745 GRAND VIEW BLVD
                         HOLLYWOOD, FL 33023


                         WESLEY JUDY
                         4657 PAISLEY RD
                         TOLEDO, OH 43615


                         WESLEY JUDY
                         12339 WATERSTONE LN APT 924
                         PERRYSBURG, OH 43551


                         WESLEY MCGEE
                         2429 WOODBROOK AVE
                         1021 COOKS LANE
                         BALTIMORE, MD 21217


                         WESLEY PIPHER
                         110 EAST WALNUT STREET
                         P.O. BOX 356
                         ATTICA, OH 44807


                         West Boca Medical Center
                         21644 Florida 7
                         Boca Raton, FL 33428




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3559 of 3613
                         West Kendall Baptist Hospital
                         PO Box 198116
                         Atlanta, GA 30384-8116


                         Western Reserve Hospital, LLC
                         1900 23rd St.
                         Cuyahoga Falls, OH 44223


                         WESTON MERLING
                         449 PALM AVE
                         AKRON, OH 44301


                         WESTON-YANETH TRUJILLO MD PA
                          2300 N Commerce Pkwy Ste 301
                         WESTON, FL 33326


                         Weston/Pannu Laser Vision Institute
                         2625 Executive Park Dr. #4
                         Fort Lauderdale, FL 33331


                         Westside Reg Med Ctr
                         PO Box 403014
                         Atlanta, GA 30384


                         WHENDEE TONEY
                         49 ATTENBOROUGH DR APT 201
                         BALTIMORE, MD 21237-5716


                         WHITNEY BERNARD
                         1390 SMOKEY LANE
                         BEAUMONT, TX 77705


                         WHITNEY MAJOR
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         WHITNEY PATRICK
                         3732 HILLDALE COURT
                         GRAND PRAIRIE, TX 75052


                         WHITNEY PRICE
                         2471 NW 26 AVENUE
                         FORT LAUDERDALE, FL 33311




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3560 of 3613
                         WHITNEY SAMUEL
                         14901 BELLE AMI DR
                         BALTIMORE, MD 21216


                         WHITNEY TALBERT
                         110 N FEDERAL HIGHWAY
                         APT 809
                         FORT LAUDERDALE, FL 33301


                         WHITNEY THOMPSON
                         428 SHADY SHORE LANE
                         CROWLEY, TX 76036


                         WHITNEY WENDLING
                         161 OTTERBEIN DR
                         MANSFIELD, OH 44904


                         WILDELINE FLOREXIL
                         10172 MIKADO LN
                         ROYAL PALM BEACH, FL 33411


                         Wilford K. Gibson
                         6160 Kempsville Cir.
                         Ste 200B
                         Norfolk, VA 23502


                         WILL DAVIS-HEREFORD
                         9514 EDMUNDS
                         CLEVELAND, OH 44106


                         WILLI ANSTRAL
                         140 NW 49TH ST
                         MIAMI, FL 33127


                         WILLIAM ANTON
                         26 WYNDEHURST DR
                         MADISON, NJ 07940-2628


                         William Beaumont Hospital
                         3601 W Thirteen Mile Rd.
                         Royal Oak, MI 48073-6712


                         WILLIAM BODDEN, JR.
                         4235 NW 197TH ST
                         CAROL CITY, FL 33055



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3561 of 3613
                         WILLIAM BRENNER
                         30348 LEMOYNE RD
                         WALBRIDGE, OH 43465


                         WILLIAM BUTLER
                         1437 ARTHUR AVE
                         LAKEWOOD, OH 44107-3801


                         WILLIAM CARNEY
                         1540 PEACH DR
                         AVON, OH 44011


                         WILLIAM CRIBLEZ
                         6610 STREETER RD
                         MANTUA, OH 44255


                         WILLIAM EDWARDS
                         2832 CORDELL ST.
                         MEMPHIS, TN 38118


                         WILLIAM EPHRAIM
                         14919 SOUTH LANGLY AVE
                         DOLTAN, IL 60418


                         WILLIAM EVANS
                         1036 CALDWELL PLACE
                         COLUMBUS, OH 43203


                         WILLIAM FISHMAN
                         3608 BONVIEW AVE
                         BALTIMORE, MD 21213


                         WILLIAM FULMER
                         7575 NW 44TH, APT# 1805
                         LAUDERHILL, FL 33319


                         WILLIAM HOBBS
                         3731 SW 160TH AVENUE
                         APT. 111
                         MIRAMAR, FL 33027


                         WILLIAM HOWELL
                         398 LISBON DRIVE
                         TALLMADGE, OH 44278




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3562 of 3613
                         William J. Charlton
                         1120 First Colonial Rd.
                         Suite 100
                         Virginia Beach, VA 23454


                         WILLIAM K LO MD
                         1525 River Oaks Rd W Bldg 4
                         NEW ORLEANS, LA 70123


                         WILLIAM KELLEY
                         11883 BELL ROAD
                         NEWBURY, OH 44065


                         WILLIAM KUBIN
                         676 E BUCHTEL AVE
                         UNIVERSITY TOWN HOMES
                         AKRON, OH 44304


                         William L. Mulligan, PhD
                         1403 Greenbriar Pkwy #215
                         Chesapeake, VA 23320


                         WILLIAM LAURENDEAU
                         35954 EDGEMERE WAY
                         AVON, OH 44011


                         WILLIAM LITTLE
                         2161 CAPELLA CIR SW
                         ATLANTA, GA 30331-3865


                         WILLIAM MCCONNAUGHEY
                         9257 ROOT
                         STREETSBORO, OH 44241


                         WILLIAM MCCOY
                         844 FLORIDA ST
                         VALLEJO, CA 94590


                         WILLIAM MCDOWELL
                         6306 GRIMSBY COURT
                         BOWIE, MD 20720


                         WILLIAM MCREA
                         1330 WEST 46TH STREET UNIT 22
                         HIALEAH, FL 33012



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3563 of 3613
                         WILLIAM MILLER
                         5533 CRESTHAVEN LN APT 2C
                         TOLEDO, OH 43614


                         WILLIAM MILLER
                         4742 SCIOTO APT 103
                         TOLEDO, OH 43615


                         WILLIAM MURPHY
                         5817 WESLEYAN DRIVE
                         PO BOX A503
                         VIRGINIA BEACH, VA 23455


                         WILLIAM OSWALD
                         193 CHAPEL HILL DRIVE NW
                         WARREN, OH 44483


                         WILLIAM PEFOK
                         5066 EXECUTIVE PARK DRIVE
                         ELLICOTT CITY, MD 21043


                         WILLIAM PHELPS
                         522 EAST BLANCKE STREET
                         LINDEN, NJ 07036


                         WILLIAM PINNEY
                         3154 STREETSBORO ROAD
                         RICHFIELD, OH 44286


                         William R. Poynter
                         Kaleo Legal
                         4456 Corporation Lane, Suite 135
                         Virginia Beach, VA 23462


                         WILLIAM SCHOENSTER
                         2910 SOUTH HAVEN DRIVE
                         ANNAPOLIS, MD 21401


                         WILLIAM TODOROWSKI
                         2218 WHITE OAK CT
                         HOLLAND, OH 43528


                         WILLIAM VELAZQUEZ
                         1140 SMITHSONIAN AVE
                         YOUNGSTOWN, OH 44505



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3564 of 3613
                         William White
                         1802 Hughes St.
                         Nashville, TN 37208


                         WILLIAM WRIGHT
                         6863 HINSDALE ST.
                         HIRAM, OH 44234


                         WILLIE BELL
                         1027 BENTLEY ST.
                         ORLANDO, FL 32805


                         WILLIE BINDER
                         1231 SCENIC BROOK TRAIL SW
                         CONYERS, GA 30094


                         WILLIE DRAYTON
                         5300 EASTBURY AVENUE
                         APARTMENT E
                         BALTIMORE, MD 21206


                         Willie Penermon
                         1800 Baptist World Ctr Dr.
                         Nashville, TN 37207


                         WILLIE SCOTT
                         3455 NW 14TH COURT
                         FORT LAUDERDALE, FL 33311


                         WILLIE WILLIAMS
                         249 EAST 136TH STREET
                         LOS ANGELES, CA 90061


                         WILLINDA LUMPKIN
                         3591 SW 146 TERR
                         MIRAMAR, FL 33027


                         WILLISHA STUART
                         3213 DOLPHIN DRIVE
                         HOLLYWOOD, FL 33025


                         WILLY GAN
                         1816 EILEEN RD
                         TOLEDO, OH 43615




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3565 of 3613
                         WILMAN OCORO
                         9738 FARRAGUT STREET
                         HOUSTON, TX 77078


                         WILMATYRA CARLSTEN HANDBE
                         2241 UNIVERSITY HILLS BLVD
                         APT D304
                         TOLEDO, OH 43606


                         WILMATYRA CARLSTEN HANDBE
                         1600 W ROCKET DR APT 3201B
                         TOLEDO, OH 43606


                         WILMATYRA CARLSTENHANDBERG
                         1600 W ROCKET DR APT 3201B
                         TOLEDO, OH 43606


                         Wilmer Lainez-Molina
                         4441 Stonewall Rd. NW
                         Roanoke, VA 24017


                         WILMER LAINEZ-MOLINA
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         WILMER LAINEZ-MOLINA
                         4441 STONEWALL ROAD NW
                         ROANOKE, VA 24017


                         WILMIDE CHARLES
                         2900 N 24TH AVENUE
                         APT 7309
                         HOLLYWOOD, FL 33020


                         WILNISE JEAN
                         18318 NW 68 AVE UNIT-F
                         MIAMI LAKES, FL 33015


                         WILSANDLEY JACQUES
                         1506 AVE K
                         FORT PIERCE, FL 34950


                         WILSON OLIVEIRA
                         1260 SW 104TH PATH APT#301
                         MIAMI, FL 33174



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3566 of 3613
                         WILSON OLIVERIA
                         1260 SW 104TH PATH APT#301
                         MIAMI, FL 33174


                         WINKLER LUM
                         3100 NEEDLELEAF LN
                         BALTIMORE, MD 21215


                         WINKLER LUM
                         3100 NEEDLELEAF LN
                         SPRINGDALE, MD 20774


                         WINNIE WACHIRA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         WINSOME ROLLE
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         WINSTON BOWMAN
                         10642 ASHFORD CIRCLE
                         WALDORF, MD 20603


                         WINSTON WEBB
                         1136 WEST 124TH STREET
                         LOS ANGELES, CA 90044


                         WINTER JONES
                         5817 WESLEYAN DRIVE
                         VIRGINIA BEACH, VA 23455


                         WISLENE AUGUSTIN
                         6044 TRIPHAMMER RD
                         LAKE WORTH, FL 33463


                         WITHELMA ORTIZ WALKER PETTIGREW
                         1810 HEATHFIELD RD
                         BALTIMORE, MD 21239


                         WITIMBERT TASSY
                         200 NW 43RD CT APT# B
                         OAKLAND PARK, FL 33309




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3567 of 3613
                         WITTELS ORTHOPEDIC CENTER
                         1085 Kane Concourse
                         BAY HARBOR ISLANDS, FL 33154


                         WOMAN TO WOMAN GYN OF NAPLES
                         1735 Sw Health Pkwy
                         NAPLES, FL 34109


                         Women's Care Center
                         935 E Broad St.
                         Columbus, OH 43205


                         WOMENS CARE FLORIDA
                         3450 E Fletcher Ave. #110
                         Tampa, FL 33613


                         WONJUNE LEE
                         APT 161, 1738 OHIO 303
                         STREETSBORO, OH 44241


                         WONJUNE LEE
                         2384 BECKY CIRCLE
                         STOW, OH 44224


                         Wood County Hospital Association
                         950 W Wooster St
                         Bowling Green, OH 43402


                         Wood Health Company, LLC
                         745 Haskins Rd. #B
                         Bowling Green, OH 43402


                         WOODS
                         1249 GLENEAGLE RD
                         BALTIMORE, MD 21239-2236


                         Woonyen Wong
                         3460 Gibralter Heights Dr.
                         Toledo, OH 43609


                         WUTTHINEE RUNGSAENG
                         234/478 MOO BAN NANTAWAN
                         SRINAKARIN SOI 22
                         BANGKOK




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3568 of 3613
                         WYATT BLECHINGER
                         658 GREENBRIAR CIRCLE
                         HOWARD, OH 43028


                         WYATT MCLEOD
                         2649 RAWLS RD
                         PARRISH, FL 34219


                         WYATT OPENSHAW
                         13750 MOUNT AIRY RD
                         NEW FREEDOM, PA 17349


                         WYCLEF TOUSSAINT
                         2219 AVENUE B SW
                         WINTER HAVEN, FL 33880


                         Wyman Jones
                         1401 Merganser Ct.
                         Georgetown, KY 40324


                         WYMAN JONES
                         16405 GOVENOR'S BRIDGE RD
                         #304
                         BOWIE, MD 20716


                         WYMAN JONES
                         1401 MERGANSER CT
                         UPPER MARLBORO, MD 20774-7017


                         WYNISA COLEMAN
                         1751 ESSEZ LANE
                         WEST PALM BEACH, FL 33404


                         XAKIA LACEY
                         303 N HYDE PARK BLVD, APT 528
                         CLEBURNE, TX 76033


                         XAVIER ATKINS
                         633 JEAN ST
                         APT 2
                         DAYTONA BEACH, FL 32114


                         XAVIER CABBIL-ALLEN
                         1859 ANGELIA CT
                         CONLEY, GA 30288



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3569 of 3613
                         Xavier Etherly
                         606 N Dupomt Ave.
                         Apt. 908
                         Madison, TN 37115


                         XAVIER FOSTER
                         2814 COLT LANE
                         DALLAS, TX 75237


                         XAVIER HESS
                         5817 WESLEYAN DRIVE
                         PO BOX C500
                         VIRGINIA BEACH, VA 23455


                         XAVIER IRVING
                         2121 WOODCREST DRIVE
                         CORPUS CHRISTI, TX 78418


                         XAVIER MILLER
                         25423 RICHTON FALLS DR.
                         RICHMOND, TX 77406


                         XAVIER QUIGLEY
                         655 SW SPRINGFIELD DR
                         ANKENY, IA 50023


                         XAVIER RICHARDSON
                         13707 TREE LEAF COURT
                         UPPER MARLBORO, MD 20774


                         XENIAH MERRELL
                         5357 GIST AVE.
                         BALTIMORE, MD 21215


                         XHARYAH JONES
                         3706 CONWAY STREET, APT 109
                         DALLAS, TX 75224


                         XIA LEI
                         1861 BEACON HILL CIR APT 21
                         CUYAHOGA FALLS, OH 44221


                         XIANG LI
                         900 W MARKET ST APT. 603
                         AKRON, OH 44313



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3570 of 3613
                         XIANG LI
                         900 W MARKET ST APT. 311
                         AKRON, OH 44313


                         XIANJUN WANG
                         55 FIR HILL STREET #3C9
                         AKRON, OH 44304


                         XIAO TANG
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         XIAO ZHANG
                         43 BERKSHIRE COURT
                         UNIT 409
                         AKRON, OH 44313


                         XIAOCHEN SHEN
                         520 S HAWKINS AVE, APT 4
                         AKRON, OH 44320


                         XIAOHUI ZHANG
                         590 E BUCHTEL AVE
                         APT 41
                         AKRON, OH 44304


                         XIAOJING FANG
                         375 ALLYN STREET
                         AKRON, OH 44304


                         XIAOJUN LIU
                         8325 NW 115TH CT
                         MIAMI, FL 33178


                         XIAOJUN SHI
                         2828 REDCREST LANE.
                         APT. 104
                         AKRON, OH 44319


                         XIAOLONG TONG
                         552 S HAWKINS AVE
                         APT 3
                         AKRON, OH 44320




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3571 of 3613
                         XIAOLONG TONG
                         525 CARROLL ST. APT 3E
                         AKRON, OH 44304


                         XIAOMAN BI
                         642 E BUCHTEL AVE.
                         AKRON, OH 44304


                         XIAOMENG LI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         XIAONING HOU
                         531 NOME AVE APT 3
                         ARON, OH 44320


                         XIAOSI LI
                         38 SOUTH ADAMS STREET, APT 3
                         AKRON, OH 44304


                         XIAOTENG WANG
                         733 W MARKET ST
                         APT 305
                         AKRON, OH 44303


                         XIAOTENG WANG
                         733 W MARKET ST
                         APT 408
                         AKRON, OH 44303


                         XIAOXIAO LI
                         2200 HIGH ST APT 458
                         CUYAHOGA FALLS, OH 44221


                         XIAOXIAO LIU
                         2599 CHAMBERLAIN RD
                         APT 12
                         FAIRLAWN, OH 44333


                         XIAOXING ZHANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3572 of 3613
                         XIAOYUN YAN
                         900 W MARKET ST APT 603
                         AKRON, OH 44313


                         XIAOZHOU YANG
                         55FIR HILL TOWERS APT 4A1
                         AKRON, OH 44304


                         XIN CHEN
                         375 ALLYN STREET
                         AKRON, OH 44304


                         XIN LI
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         XIN LI
                         4703 SABLE PINE CIR.
                         APT D2
                         WEST PALM BEACH, FL 33417


                         XIN SHU
                         1423 OAK HILL CT APT 46
                         TOLEDO, OH 43614


                         Xin Sui
                         5540 S University Dr.
                         Apt. 8307
                         Fort Lauderdale, FL 33328


                         XINCHI WU
                         1712 TREETOP TRL
                         APT C
                         AKRON, OH 44313


                         XINCHI WU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         XINDI LI
                         733 W MARKET ST
                         APT 307
                         AKRON, OH 44325




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3573 of 3613
                         XINHAO LIU
                         490 TOMPKINS AVE
                         AKRON, OH 44305


                         XINHAO LIU
                         77 FIR HILL
                         APT 3C10
                         AKRON, OH 44304


                         XINYING LIN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         XINYU SUN
                         45E RHODES AVE
                         AKRON, OH 44302


                         XINYU SUN
                         733 WEST MARKET STREET
                         ROOM 408
                         AKRON, OH 44303


                         XIUJUAN YANG
                         8148 FORT SMALLWOOD RD
                         BALTIMORE, MD 21216


                         XIUYUAN ZHANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         XIYANG ZHANG
                         490 TOMPKINS AVE
                         AKRON, OH 44305


                         XL Physical Therapy and Sports Reha
                         4022 N Ocean Blvd
                         Fort Lauderdale, FL 33308


                         XOCHITL TREJO
                         503 AVENUE G
                         DALLAS, TX 75203




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3574 of 3613
                         XUAN TRAN
                         195 WHEELER STREET, APT 102B
                         AKRON, OH 44304


                         XUEHAN LI
                         1770 NE 191ST ST
                         APT 616
                         MIAMI, FL 33161


                         XUEJUN QIAN
                         2081 WOODBOURNE AVENUE, APT. B2
                         BALTIMORE, MD 21239


                         XUESI YAO
                         900 W MARKET STREET, APT. 202
                         AKRON, OH 44313


                         XUESONG YAN
                         2200 HIGH ST APT 558
                         CUYAHOGA FALLS, OH 44221


                         XUESONG YAN
                         2200 HIGH ST, APT 270
                         CUYAHOGA FALLS, OH 44221


                         XUEYANG YU
                         270 E EXCHANGE STREET 1-301D
                         AKRON, OH 44304


                         XUFENG GUO
                         375 ALLYN STREET
                         AKRON, OH 44304


                         XUHUI XIA
                         2740 RYEWOOD AVE, B
                         B
                         COPLEY, OH 44321


                         XUHUI XIA
                         1766 WEST MARKET STREET, APT D
                         AKRON, OH 44313


                         XUNSHI ZHANG
                         2915 S GLASS BOWL DR
                         TOLEDO, OH 43606



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3575 of 3613
                         XUXIN LI
                         1700 W CHURCH ST
                         APT A2
                         ORRVILLE, OH 44667


                         XZAVIER GAINES
                         1627 NORTH ROSEDALE ST
                         BALTIMORE, MD 21216


                         YA'SEAN SCOTT
                         2144 ALICE AVE APT 104
                         OXON HILL, MD 20745-3532


                         Ya-Chi Yen
                         2796 S University Dr.
                         Apt. 2106
                         Fort Lauderdale, FL 33328


                         YAASAMEEN GARRETT
                         1833 BELSHIRE COURT
                         FORT WORH, TX 76140


                         YACINE DIA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         YAEL REINHOLD
                         525 ROCKY HOLLOW DRIVE
                         AKRON, OH 44313


                         YAFET GURMU
                         1120 N WESTWOOD AVE APT 8103
                         TOLEDO, OH 43607


                         YAILIN GUEVARA
                         PO BOX 440994
                         MIAMI, FL 33144


                         YAJING LEI
                         77 FIR HILL APT 5C10
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3576 of 3613
                         YAKIRA POPE
                         7305 WOODRIDGE PARK DR
                         APT #4207
                         ORLANDO, FL 32818


                         YALONG LI
                         2001 RUSH STREET APT 2203
                         FRANKLIN, TN 37067


                         YAMILA LORENZO
                         17428 NW 76 CT
                         HIALEAH, FL 33015


                         YAMILKA DE LOS SANTOS
                         100 PLEASANT VALLEY DR
                         DAYTONA BEACH, FL 32114-1191


                         YAMINAH LEWIS
                         199 AMBERLEIGH DRIVE
                         APARTMENT 310
                         WILMINGTON, NC 28411


                         YAMINAH RUSSELL
                         169 GREENWOOD AVENUE APT A5
                         JENKINTOWN, PA 19046


                         YAMINI BODE
                         2B8 , 77 FIR HILL TOWERS
                         FIR HILL STREET
                         AKRON, OH 44304


                         YAMINI BODE
                         279 WHEELER STREET, APT UP
                         AKRON, OH 44304


                         YAN GENG
                         42 S ADAMS ST
                         AKRON, OH 44304


                         YAN GENG
                         56 S FORGE ST
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3577 of 3613
                         YANBO PAN
                         42 S ADAMS ST
                         APT 2
                         AKRON, OH 44304


                         YANELIS COBAS
                         14341 SW 160 TERR
                         MIAMI, FL 33177


                         YANELIZ DIAZ
                         16401 NW 37TH AVE.
                         MIAMI GARDENS, FL 33054


                         YANFENG XIA
                         2106 STONEHENGE CIR
                         AKRON, OH 44319


                         YANG LIU
                         20250 NE 3RD CT.
                         APT.3
                         MIAMI, FL 33179


                         YANG LIU
                         5319 S HARVARD AVE APT. E
                         TULSA, OK 74135


                         YANG ZHOU
                         520 S HAWKINS AVE, APT 4
                         AKRON, OH 44320


                         YANI BEAULIEU
                         13 PRIVACY LN
                         PALM COAST, FL 32164


                         YANJIN LI
                         16401 NW 37TH AVE
                         MIAMI GARDENS, FL 33054


                         YANMEI XIE
                         1724 SECOR RD APT E
                         TOLEDO, OH 43607


                         YANXI LI
                         80 N PORTAGE PATH APT 8B5
                         AKRON, OH 44303



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3578 of 3613
                         YANXIAN ZHANG
                         63 EBER AVE.
                         AKRON, OH 44305


                         YANXIAN ZHANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YANXIAN ZHANG
                         719 EXCELSIOR AVE.
                         APT.2
                         AKRON, OH 44306


                         YAO AN
                         2200 HIGH STREET APT 852
                         CUYAHOGA FALLS, OH 44221


                         YAO HAN
                         16401 NW 37 AVENUE
                         UNIVERSITY INN, RM. 206
                         MIAMI GARDENS, FL 33054


                         YARBER WELLS
                         4075 PASADENA ST.
                         DETROIT, MI 48238


                         YARELIZ MENDEZ-ZAMORA
                         1511 SW 98TH AVE
                         PEMBROKE PINES, FL 33025


                         YASAMAN ALAM
                         7360 NIGHTINGALE DR. APT #15
                         HOLLAND, OH 43528


                         YASEEN THOMAS
                         518 S MELVILLE STREET
                         PHILADELPHIA, PA 19143


                         YASER SHIRAZI
                         3361 AIRPORT HWY APT 12
                         TOLEDO, OH 43609




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3579 of 3613
                         YASER SHIRAZI
                         3345 AIRPORT HWY APT 8
                         TOLEDO, OH 43609


                         Yasir Saber
                         1313 Oak Hill Ct.
                         Apt. 177
                         Toledo, OH 43614


                         YASMINA DUKULE
                         1191 GRANVILLE ROAD
                         BALTIMORE, MD 21207


                         YASMINE BALDWIN
                         241 S MASON CT
                         BALTIMORE, MD 21231-2313


                         YASMINE FUNCHES
                         1820 KNOLL DRIVE
                         OXON HILL, MD 20745


                         YASMINE JENKINS
                         1829 1ST STREET
                         DUNELLEN, NJ 08812


                         YASMINE KNIGHT
                         2014 J B JACKSON JR BLVD
                         DALLAS, TX 75210


                         YASMINE ROWELL
                         19015 NW 8TH AVE
                         MIAMI GARDENS, FL 33169


                         YASMINE SHAW-PIKES
                         3550 S. HARLAN STREET
                         DENVER, CO 80235


                         YASMYN OGLESBY
                         10850 NW 2ND STREET
                         APT 305
                         PEMBROKE PINES, FL 33026


                         YASNA HOJJATI
                         20221 AURORA AVE N APT 201
                         SHORELINE, WA 98133



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3580 of 3613
                         YASNA HOJJATI
                         7674 ROXTON CT
                         NEW ALBANY, OH 43054


                         YAVANAE EMANUEL
                         3835 SHANNON DR
                         BALTIMORE, MD 21213


                         YAWEN LIU
                         55 FIR HILL STREET APT 6A1
                         AKRON, OH 44304


                         YAYLIM MARTINEZ
                         541 E 26 ST
                         HIALEAH, FL 33013


                         Yedda Gomes-Ruanne, DMD
                         1608 Town Center Blvd.
                         Ste. B
                         Fort Lauderdale, FL 33326


                         YEJI LEE
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YEJI SHIN
                         590 PARKHILL DRIVE
                         APT 17
                         FAIRLAWN, OH 44333


                         YELENA RAMOS
                         7601 E TREASURE DRIVE
                         APT. 2005
                         MIAMI, FL 33141


                         YELENA RAMOS
                         1500 NW 12TH AVENUE,APT. 1510
                         MIAMI, FL 00033-3136


                         YEMISI AWOTOYE
                         8401 NUNLEY DRIVE
                         APT F
                         PARKVILLE, MD 21234




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3581 of 3613
                         YEMISI GIWA-OTUSAJO
                         3502 DIAZ CT
                         RANDALLSTOWN, MD 21133-2510


                         YEN-HAO HSU
                         2200 HIGH ST. APT. 565
                         CUYAHOGA FALLS, OH 44221


                         YEN-MING TSENG
                         80E EXCHANGE ST APT229-A
                         AKRON, OH 44308


                         YEN-MING TSENG
                         2200 HIGH ST
                         APT670
                         CUYAHOGA FALLS, OH 44221


                         YENIREE LEONARD
                         2641 NE 4TH ST APT 201
                         HOMESTEAD, FL 33033


                         YENTA WEBB
                         1017 JAMAICA AVE
                         FT. PIERCE, FL 34982


                         YEON JU LEE
                         590 PARKHILL DRIVE
                         APT 17
                         FAIRLAWN, OH 44333


                         YESENIA ALFONSO
                         8425 HAMMOCKS BLVD.
                         #3207
                         MIAMI, FL 33193


                         YESENIA GIL
                         3523 WADE AVENUE
                         CLEVELAND, OH 44113


                         YESENIA REYES
                         475 ALI BABA AVE
                         APT 2
                         OPA LOCKA, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3582 of 3613
                         YESENIA RODRIGUEZ
                         3010 SW 104TH COURT
                         MIAMI, FL 33165


                         YESHEY DEM
                         11715 GARFIELD ROAD
                         HIRAM, OH 44234


                         YEVE MONTGOMERY
                         105 TEAPOT COURT
                         REISTERSTOWN, MD 21136


                         YEXIN ZHENG
                         2220 HIGH ST.
                         APT. 600
                         CUYAHOGA FALLS, OH 44221


                         YHERILY VALOIS GIRALDO
                         16508 BRIDGE END ROAD
                         MIAMI LAKES, FL 33014


                         YI FENG
                         2200 HIGH ST. APT.550
                         CUYAHOGA FALLS
                         AKRON, OH 44221


                         YI TING LO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YI TING LO
                         80 E. EXCHANGE ST.
                         UNIT 123-B
                         AKRON, OH 44308


                         YI ZHOU
                         55 FIR HILL ST
                         APT 9B6
                         AKRON, OH 44304


                         YI ZHOU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3583 of 3613
                         YIBING ZHU
                         55 FIR HILL ST APT 12A1
                         AKRON, OH 44304


                         YICEL HERNANDEZ
                         15601 NW 39 CT
                         OPA LOCKA, FL 33054


                         YICHANG LI
                         1708 SECOR RD APT C
                         TOLEDO, OH 43607


                         YICHUAN LI
                         6224 BIRCH ROW DR
                         EAST LANSING, MI 48823


                         YIDAN SHEN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YIDIAYAH BOX
                         3158 MEADOWBROOK BOULEVARD
                         CLEVELAND HEIGHTS, OH 44118


                         YIFAN LI
                         520 SOUTH HAWKINS AVENUE
                         APT1
                         AKRON, OH 44320


                         YIFAN MAO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YIFU WU
                         672 E BUCHTEL AVE
                         AKRON, OH 44304


                         YIGE WANG
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3584 of 3613
                         YIHHARN HWANG
                         1640 YOSEMITE DR.
                         TOLEDO, OH 43614


                         Yihong Joy Hao, MD PA
                         290 N Military Trl #101
                         Fort Lauderdale, FL 33308


                         YIHONG ZHAO
                         2200 HIGH STREET, APARTMENT 470
                         CUYAHOGA FALLS, OH 44221


                         YIJIE JI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YIJIE JI
                         733 W MARKET ST, APT.807
                         AKRON, OH 44303


                         YIJING TANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YILIN LAI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YILUN CAO
                         615 SANDUSKY ST
                         DELAWARE, OH 43015


                         YIMIN YAO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YIMING DING
                         3101 SW 119TH AVE
                         MIRAMAR, FL 33025




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3585 of 3613
                         YIN-FANG CHEN
                         3704 WYNDHAM RIDGE, #207
                         STOW, OH 44224


                         YING WANG
                         560 PARK HILL DRIVE, APT. 15
                         FAIRLAWN, OH 44333


                         YING WANG
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         YINGHE HU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YINGJIE QI
                         20381 NE 30TH AVE
                         220-7
                         AVENTURA, FL 33180


                         YINGMIN GUO
                         2200 HIGH ST APT 558
                         CUYAHOGA FALLS, OH 44221


                         YIRAN WANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YISROEL SILVERMAN
                         955 NE 170TH ST #117
                         NORTH MIAMI BEACH, FL 33162


                         YIWEI DAI
                         3814 WYNDHAM RIDGE DR #206
                         STOW, OH 44224


                         YIXIANG LI
                         646 E BUCHTEL AVE
                         AKRON, OH 44304




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3586 of 3613
                         YIXIAO FENG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YIXIAO FENG
                         55 FIR HILL STREET
                         6A1, 55 APT
                         AKRON, OH 44304


                         YIXUAN DU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YMONI CHRUCHILL
                         5822 BLUEBERRY CT
                         LAUDERHILL, FL 33313


                         YOEL KLEIN
                         74 CASTERTON AVENUE
                         AKRON, OH 44303


                         YOJARY MUNDARAY
                         1501 NE 175TH ST
                         MIAMI, FL 33162


                         YOKASTA GLASCO
                         6703 NW 7TH ST EIS 6423
                         MIAMI, FL 33126


                         YOLANDA TAPIA-MENDOZA
                         1107 N DUNCANVILLE RD
                         DUNCANVILLE, TX 75116


                         YOLANDA TAPIA-MENDOZA
                         1557 CAVALRY STREET
                         DETROIT, MI 48209


                         YOLANDA WASHINGTON
                         19805 NW 28TH CT
                         MIAMI GARDENS, FL 33056




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3587 of 3613
                         YOLONDA HARVEY
                         107-05 223RD STREET
                         QUEENS VILLAGE, NY 11429


                         YONA NGUEREKATA
                         1705 JONAFREE CT
                         ODENTON, MD 21113-3962


                         YONGAN HU
                         55 FIR HILL STREET
                         APT.6B6
                         AKRON, OH 44304


                         YONGHAO LI
                         437 SHERMAN ST
                         AKRON, OH 44311


                         YONGJUN SHIN
                         590 PARKHILL DRIVE
                         APT 17
                         FAIRLAWN, OH 44333


                         YONGLAN LIU
                         604 E, BUCHTEL AVE, APT2
                         AKRON, OH 44304


                         YONGLAN LIU
                         63 EBER AVE
                         AKRON, OH 44305


                         YONGQING CAI
                         590 E BUCHTEL AVE.
                         APT 44
                         AKRON, OH 44304


                         YONGRUI YANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         York Hospital
                         3 Loving Kindness Way
                         York, ME 03909




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3588 of 3613
                         YORKOW OPPON-ACQUAH
                         437 SUMNER ST
                         AKRON, OH 44304


                         YORKOW OPPON-ACQUAH
                         539 E. TOWN ST
                         COLUMBUS, OH 43215


                         YOSABET TIBEBU
                         1700 E. COLD SPRING LANE
                         HARPER A1
                         BALTIMORE, MD 21251


                         YOSHITOMO SAITO
                         1208 4 SEASONS DR APT 4
                         TOLEDO, OH 43615


                         YOUHYUN YOON
                         1600 W ROCKET DR APT 3203A-1
                         TOLEDO, OH 43606


                         YOUNG JOO LEE
                         2144 RIDGEVIEW RD.
                         COLUMBUS, OH 43221


                         Youngbing M. Pu
                         Southside Psychiatry Clinic
                         317 Office Square Ln, Ste. B102
                         Virginia Beach, VA 23462


                         YOUNGHEE YANG
                         1 NORTH ANN ST
                         BALTIMORE, MD 21216


                         YOUNGJO LIM
                         108 SHOREWOOD TRACE
                         YORKTOWN, VA 23693


                         YOUSSEF ELIAS BARAKAT
                         2021 26TH ST
                         CUYAHOGA FALLS, OH 44223


                         YU CHEN
                         3345 AIRPORT HWY APT 11A
                         TOLEDO, OH 43609



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3589 of 3613
                         YU DA LI
                         16401 NW 37TH AVE.
                         MIAMI GARDENS, FL 33054


                         YU DA LI
                         8959 SW 172 AVE APT 1438
                         MIAMI, FL 33196


                         YU FU
                         3045 RESIDENCE DR APT 5309A
                         TOLEDO, OH 43606


                         YU HONG
                         77 FIR HILL, ST. APT. 3C6
                         AKRON, OH 44304


                         YU SUN
                         2220 HIGH ST APT 600
                         CUYAHOGA FALLS, OH 44221


                         YU ZOU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YU-CHIA LAI
                         2200 HIGH ST. APT. 565
                         CUYAHOGA FALLS, OH 44221


                         YU-MIN WANG
                         3704 WYNDHAM RIDGE, #207
                         STOW, OH 44224


                         YUAN LIANG
                         77 FIR HILL ST. 5C9
                         AKRON, OH 44304


                         YUAN TIAN
                         2200 HIGH ST
                         APT# 952
                         CUYAHOGA FALLS, OH 44221


                         YUAN WEN
                         11993 SW 31 CT
                         MIRAMAR, FL 33025



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3590 of 3613
                         YUAN XUE
                         2200 HIGH ST APT 562
                         CUYAHOGA FALLS, OH 44221


                         YUANHAO ZHANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YUANYUAN LUO
                         644 E BUCHTEL AVE
                         AKRON, OH 44304


                         YUANZHONG ZHANG
                         528 S HAWKINS AVE.
                         APT 4
                         AKRON, OH 44320


                         YUCHEN ZHU
                         2538 ALDRINGHAM RD
                         TOLEDO, OH 43606


                         YUCHEN ZUO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YUCHU LIU
                         3353 ROBERT BURNS DR,
                         RICHFIELD, OH 44286


                         YUCHU LIU
                         900 W MARKET STREET, APT.311
                         AKRON, OH 44313


                         YUE LU
                         2814 WOOD DUCK LANE
                         APT 208
                         AKRON, OH 44319


                         YUE YU
                         3455 OAK ALLEY CT APT 502
                         TOLEDO, OH 43606




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3591 of 3613
                         YUE ZENG
                         2954 W CENTRAL AVE APT 106
                         TOLEDO, OH 43606


                         YUECHEN ZHOU
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         YUELEI GUO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YUEWEI GUO
                         80 E EXCHANGE ST
                         175A
                         AKRON, OH 44308


                         YUGI YAMADA
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         YUHAN ZHANG
                         900 W MARKET ST
                         APT 706
                         AKRON, OH 44313


                         YUHAN ZHANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YUHANG CHEN
                         80E EXCHANGE ST
                         OH, 44308
                         AKRON, OH 44308


                         YUHANG CHEN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YUHANG CHEN
                         2319 HULL RD
                         SANDUSKY, OH 44870




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3592 of 3613
                         YUJIN PARK
                         80 E. EXCHANGE ST APT 259B
                         AKRON, OH 44308


                         YUJIRO YAMADA
                         1216 SUNBURY RD
                         COLUMBUS, OH 43210


                         YULIANA UMANETS
                         PO BOX 630093
                         MIAMI, FL 33163


                         YULIANNA CHARRIS GOMEZ
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         YULISSA MENDOZA
                         1 TWIGHLIGHT DRIVE
                         HUTCHINS, TX 75141


                         YULIYA SHYMKO
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         YUMENG HE
                         4350 SW 72ND TER
                         DAVIE, FL 33314


                         YUMING FU
                         COLLEGE DR UWA BOX 4210
                         LIVINGSTON, AL 35470


                         YUMING WANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YUN YU
                         80 E. EXCHANGE ST.
                         AKRON, OH 44308


                         YUN YU LAI
                         80 E. EXCHANGE ST.
                         AKRON, OH 44308




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3593 of 3613
                         YUNCHONG YANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         YUNFAN SHAO
                         55 FIR HILL APT. 8B8
                         AKRON, OH 44304


                         YUNIOR SANCHEZ GARCIA
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         YUNIS CURBELO
                         1750 W 60 ST APT 2
                         HIALEAH, FL 33012


                         YUNPENG XI
                         4853 GARNET CR.
                         STOW, OH 44224


                         YUNTONG LI
                         17425 NW 75 PL 211
                         XIQING DISTRICT
                         MIAMI, FL 33015


                         YUNYI GAO
                         2912 WIGEON WAY APT 208
                         AKRON, OH 44319


                         YUQIAN LIU
                         55 FIRHILL DRIVE A10C9
                         AKRON, OH 44304


                         YUQING SHEN
                         16401 NW 37AVE
                         ST. THOMAS UNIVERSITY
                         MIAMI, FL 33054


                         YUQING YANG
                         733 W MARKET ST
                         AKRON, OH 44303




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3594 of 3613
                         YUQING YANG
                         80 E EXCHANGE ST. # 476
                         AKRON, OH 44308


                         YURI CASTRO FLACH
                         12676 NW 14TH PLACE
                         SUNRISE, FL 33323


                         YURY ESIN
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         YUSHENG CHEN
                         FIR HILL TOWER 77 APT 3C10
                         FIR HILL STREET
                         AKRON, OH 44304


                         YUSUANE MOREARA
                         6725 NW 174 TERRACE APT. 12F
                         HIALEAH, FL 33015


                         YUSUF TUZUN
                         200 SUNNY ISLES BLVD
                         UNIT 802
                         SUNNY ISLES BEACH, FL 33160-4656


                         Yusufamir Fenwick
                         5300 - 85th Ave.
                         Apt. D9
                         Hyattsville, MD 20784-3251


                         YUSUR ALMUBARAK
                         300 W LOMBARD ST APT 605
                         BALTIMORE, MD 21201-2533


                         YUSUR ALMUBARAK
                         5211 DAYBROOK CIRCLE
                         APT. 438
                         ROSEDALE, MD 21237


                         YUVRAJ SUBEDI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3595 of 3613
                         Yuxiang Mao
                         5817 Wesleyan Dr.
                         A41
                         Virginia Beach, VA 23455


                         YUXIN ZHAI
                         2740 RYEWOOD AVE APT G
                         COPLEY, OH 44321


                         YUYAN ZHAO
                         525 CARROLL ST. APT 3E
                         AKRON, OH 44304


                         YVANTHONY CERISME
                         1612 SW 11TH ST
                         APT 1
                         FORT LAUDERDALE, FL 33312


                         YVELINE MAXIME
                         2074 NW 43RD TER APT 8
                         LAUDERHILL, FL 33313-4314


                         YVENEL MONDESTIN
                         805 GETTYSBURG AVE
                         SALISBURY, MD 21804


                         YVES MA S DONCINE
                         P O BOX 611262
                         NORTH MIAMI, FL 33261


                         YVES SILVEIRA GONDIM
                         401 SOUTH MAIN STREET
                         APT 245A
                         AKRON, OH 44311


                         YVETTE JACKSON-LEE
                         7850 CONTEE ROAD
                         LAUREL, MD 20707


                         YVETTE SERRANO
                         85 WILLOW
                         SANTA FE, NM 87508




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3596 of 3613
                         ZA'VON REYNOLDS
                         12326 S. LOWE AVE
                         CHICAGO, IL 60628


                         ZABRIA BRIDGES
                         1650 NW 4TH AVENUE
                         UNIT 11C
                         MIAMI, FL 33136


                         ZACH HERRON
                         534 EBERLE DR
                         TOLEDO, OH 43615


                         ZACH SANDERS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ZACHARY ALDRIDGE
                         1328 EDGEHILL AVE
                         WARREN, OH 44484


                         ZACHARY AMIDON
                         12337 WATERSTONE LANEAPT 1111
                         PERRYSBURG, OH 43551


                         ZACHARY AMIDON
                         5349 PADDOCK FALLS DR
                         DUBLIN, OH 43016


                         ZACHARY BAILEY
                         12899 CLINTON ROAD
                         DOYLESTOWN, OH 44230


                         ZACHARY BARMORE
                         9522 BRANCHLEIGH RD
                         RANDALLSTOWN, MD 21133


                         ZACHARY BENDER
                         24280 PINGREE AVENUE
                         WARREN, MI 48089


                         ZACHARY BINDER
                         8748 TAMARACK ST
                         TEMPERANCE, MI 48182




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3597 of 3613
                         ZACHARY BOYER
                         510 SAYBROOK COURT
                         TROY, OH 45373


                         ZACHARY CAMPBELL
                         4628 BOYDSON DR
                         TOLEDO, OH 43623


                         ZACHARY DIVITO
                         1241 WILLOWAY AVE SE
                         NORTH CANTON, OH 44720


                         ZACHARY FOX
                         3438 LAUREN AVENUE NW
                         MASSILLON, OH 44646


                         ZACHARY GIBSON
                         15766 SW 26TH ST
                         MIRAMAR, FL 33027


                         ZACHARY GINGERICH
                         656 KLING STREET
                         AKRON, OH 44304


                         ZACHARY GREEN
                         167 HUNT CLUB DRIVE
                         APT 1C
                         COPLEY, OH 44321


                         ZACHARY GREENBAUM
                         4075 NW 58TH LN
                         BOCA RATON, FL 33496


                         ZACHARY GUISER
                         933 NEWELL RD
                         FAYETTE CITY, PA 15438


                         ZACHARY HILL
                         733 BEALL AVE
                         ROCKVILLE, MD 20850


                         ZACHARY JONES
                         6250 ERIE AVE NW
                         CANAL FULTON, OH 44614




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3598 of 3613
                         ZACHARY KELLY
                         6304 N MACARTHUR BLVD
                         APT. 3017
                         IRVING, TX 75039


                         ZACHARY KILBURN
                         945 BEARDSLEY ST
                         APT 2
                         AKRON, OH 44311


                         ZACHARY MAHON
                         6282 SAWGRASS WAY
                         WESTERVILLE, OH 43082


                         ZACHARY MCDONOUGH
                         6281 EAGLE POINT DRIVE
                         HAMILTON, OH 45011


                         ZACHARY MUNDY
                         8901 SUNSET STRIP
                         SUNRISE, FL 33322


                         ZACHARY PASZKO
                         951 CANYON VIEW RD
                         APT. 101
                         SAGAMORE HILLS, OH 44067


                         ZACHARY ROTTER
                         35 CLAFFORD LN
                         MELVILLE, NY 11747


                         ZACHARY SCHONE
                         183 BRANDON DRIVE
                         PATASKALA, OH 43062


                         Zachary Simon
                         6814 Regents Park Blvd.
                         Toledo, OH 43617


                         ZACHARY SMITH
                         6425 SW 22 STREET
                         HOLLYWOOD, FL 33023




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3599 of 3613
                         Zachary Spearman
                         1749 SW 81st Ave.
                         Fort Lauderdale, FL 33324


                         ZACHARY STEPP
                         1846 QUEENS MEADOW LANE
                         GROVE CITY, OH 43123


                         ZACHARY SULLIVAN
                         9729 MILLCROFT RD
                         PERRYSBURG, OH 43551


                         Zachary T. Gula, PAC
                         3130 Executive Pkwy
                         Fl8
                         Toledo, OH 43606-5530


                         ZACHARY THOMPSON
                         882 COUNTS CREST CIRCLE
                         APOPKA, FL 32712


                         ZACHARY WALKER
                         24769 DRAKES MILLS ROAD
                         CAMBRIDGE SPRINGS, PA 16403


                         Zachary Williams
                         5494 Torney Dr.
                         Hilliard, OH 43026


                         ZACHARY XCHULTE
                         2400 KENSTOCK DRIVE
                         VIRGINIA BEACH, VA 02345-4331


                         ZACHARY YEDLICKA
                         464 FAIRLANE DR NW
                         WARREN, OH 44483


                         ZACHARY ZIOLO
                         5529 DUMFRIES COURT EAST
                         DUBLIN, OH 43017


                         ZACHERY LEEMASTER
                         1088 EAGLE DR. APT. 1201
                         AKRON, OH 44312




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3600 of 3613
                         ZACHERY PORTER
                         2477 MILLERS POND LANE
                         SNELLVILLE, GA 30039


                         ZACKERY ELLISON
                         1912 WOODY DR
                         MILLBURY, OH 43447


                         ZACKERY KESTER-STANFORD
                         3617 LEYBOURN AVE
                         TOLEDO, OH 43612


                         ZAHAIRA WILLIAMS
                         1700 E COLD SPRING LANE
                         BALTIMORE, MD 21251


                         ZAHRA GOLDEN
                         938 ALBERN DRIVE
                         WOOSTER, OH 44691


                         ZAHRAA ALWASHAH
                         5433 REUTER ST
                         DEARBORN, MI 48126


                         ZAID IFTEKARUDDIN
                         3509 CORNFLOWER TRL
                         NORTHBROOK, IL 60062


                         ZAINA ALHARTHI
                         4737 SHINNECOCK HLS APT 102
                         TOLEDO, OH 43615


                         ZAIPO OULA
                         403C DEDMOND
                         2500 WEST NORTH AVENUE
                         GWYNN OAK, MD 21207


                         ZAIPO OULA
                         403C DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3601 of 3613
                         ZAIRE BETHUNE
                         207B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ZAIRE JACOBS
                         5000 NW 182ND ST
                         MIAMI GARDENS, FL 33055


                         ZAKARI MARTINAJAKO
                         16723 CLARIDON TROY ROAD
                         BURTON, OH 44021


                         ZAKARIA OBEID
                         2326 WILLESDEN GREEN RD
                         TOLEDO, OH 43617


                         ZAKIYA MURPHY
                         9014 ROCK LEDGE CT APT 403
                         OWINGS MILLS, MD 21117-7043


                         ZAKIYAH ALHUMOUD
                         3643 DENISE DR
                         TOLEDO, OH 43614


                         ZAKIYYAH CHILDS
                         428 NW 83RD STREET
                         MIAMI, FL 33150


                         ZAKYR GRIMSLEY
                         307 WREN COURT
                         NEWARK, DE 19702


                         ZAMIAH THOMAS
                         216 EAST GRAND AVENUE
                         SPRINGFIELD, OH 45505


                         ZANAE COOPER
                         323A MUNAHUM CIR
                         INDIAN HEAD, MD 20640


                         Zanyjah Riche
                         398 E 32nd St
                         Paterson, NJ 07504




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3602 of 3613
                         ZARET VELEZ ESTREMERA
                         3625 COLLEGE AVENUE BOX 2127
                         FT LAUDERDALE, FL 33314


                         ZARIA HIGGS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ZARIA JACKSON
                         8400 NW 25TH AVE
                         APT 141
                         MIAMI, FL 33147


                         ZARIA JACKSON
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ZARIA MINARD
                         3510 GRETCHEN DRIVE
                         OCOEE, FL 34761


                         ZARIA MINARD
                         3028 CALLE VALENCIA
                         WEST PALM BEACH, FL 33409


                         ZARIAH HINTON
                         6130 SUN DIAL WAY
                         SACRAMENTO, CA 95823-6104


                         ZARISIA ALCENDOR
                         6609 COLLINSDALE RD.
                         APT. I
                         PARKVILLE, MD 21234


                         ZAURIA SMITH
                         6544 SW 27TH STREET
                         MIRAMAR, FL 33023


                         ZAYD SAFADI
                         7521 CASTLE RIDGE RD
                         TOLEDO, OH 43617


                         ZAYIED ABUBAKAR
                         72 JOAN CT
                         ELMONT, NY 11003-1620



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3603 of 3613
                         ZE PENG YANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ZEAIRAH MARABLE
                         17 MOORE ST
                         ALBANY, NY 12202


                         ZEBIN SU
                         2200 HIGH ST APT 751
                         CUYAHOGA FALLS, OH 44221


                         Zeenat Kukoyi
                         64 Ritters Ln
                         Owings Mills, MD 21117-3327


                         ZEHAO SHEN
                         16401 NW 37TH AVE.
                         MIAMI GARDENS, FL 33054


                         ZEHAO WANG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ZEHUI LI
                         1716 HINSDALE DR.
                         TOLEDO, OH 43614


                         ZEINAB BANDPEY
                         69 VALLEY RIDGE LOOP
                         APT B
                         COKEYSVILLE, MD 21030


                         ZEINAB BANDPEY
                         6921 DONACHIE ROAD
                         APT B
                         BALTIMORE, MD 21239


                         Zelis Claims Integrity, Inc.
                         2 Crossroads Dr.
                         Bedminster, NJ 07921




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3604 of 3613
                         Zelis Network Solutions
                         PO Box 281738
                         Atlanta, GA 30384-1738


                         ZENAIDA SIMPSON POMARE
                         954 FOX BORO LANE
                         DALLAS, TX 75241


                         ZENOBIA MCQUEEN
                         11 RIMFIRE CT
                         BALTIMORE, MD 21231


                         Zep Soft, LLC
                         645 Lucille Dr.
                         Elyria, OH 44035


                         ZETING LU
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         ZEYU WANG
                         80 E EXCHANGE STREET
                         APT 163
                         AKRON, OH 44308


                         ZHAKARRA DAFNEY-BURCIAGA
                         229 WEST SIXTH STREET
                         MONROE, MI 48161


                         ZHAKEA MCCREA
                         11564 HICKORY OAK DR
                         JACKSONVILLE, FL 32218


                         ZHAKYIA EPHRAIM
                         162 HUDSON AVE
                         ROOSEVELT, NY 11575


                         ZHANE BOLAR
                         1347 WEST 76TH STREET, APT 4
                         CHICAGO, IL 60620


                         ZHAO LIU
                         7419 FARMCREST DR
                         NEW CARROLLTON, MD 20784-3673




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3605 of 3613
                         ZHAONING MA
                         77 FIR HILL APT.2B12
                         AKRON, OH 44304


                         ZHAONING MA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ZHAOPING HU
                         590 E BUCHTEL AVE. APT#23
                         AKRON, OH 44304


                         ZHAOXI ZHENG
                         2220 HIGH ST APT 521
                         CUYAHOGA FALLS
                         AKRON, OH 44221


                         ZHAOXI ZHENG
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ZHE CHEN
                         4565 COX DR.
                         STOW, OH 44224


                         ZHE ZHAO
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ZHE-YUAN LIN
                         1109 MUIRFIELD DR.
                         FINDLAY, OH 45840


                         ZHENCHENG REN
                         2135 SUNCREST CIR
                         CUYAHOGA FALL, OH 44221


                         Zheng Jin
                         6700 Cypress Rd.
                         Fort Lauderdale, FL 33317




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3606 of 3613
                         ZHENGHAO WU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ZHENGNAN YANG
                         528 S. HAWKINS AVE. APT. 4
                         AKRON, OH 44320


                         ZHENHAO YU
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         ZHENLONG ZHANG
                         545 E BUCHTEL AVE, APT 1
                         AKRON, OH 44304


                         ZHENLONG ZHANG
                         42-35 MAIN STREET
                         STE 1L #131
                         FLUSHING, NY 11355


                         ZHENLONG ZHANG
                         393 SUMNER
                         UNIT 2 403 D
                         AKRON, OH 44304


                         ZHIA HENDERSON
                         13200 NW 19TH AVE.
                         MIAMI, FL 33167


                         ZHICHEN ZHAO
                         900 W MARKET ST
                         APT 603
                         AKRON, OH 44313


                         ZHIHAO MA
                         80 E EXCHANGE ST 454A
                         AKRON, OH 44308


                         ZHIHAO MA
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3607 of 3613
                         ZHIHAO SHANG
                         2200 HIGH ST. APT 952
                         CUYAHOGA FALLS, OH 44221


                         ZHIHAO SHANG
                         55 FIR HILL 8B6
                         AKRON, OH 44304


                         ZHILING ZHAO
                         55 FIR HILL APARTMENT 9B10
                         AKRON, OH 44304


                         ZHIXIA ZHANG
                         2-218C ROOM, UNIVERSITY EDGE,
                         393 SUMNER STREET,
                         AKRON, OH 44304


                         ZHIYANG ZHAO
                         4565 COX DR.
                         STOW, OH 44224


                         ZHIYUAN CHEN
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ZHIYUAN CHEN
                         733 W MARKET STREET, HIGHLAND SQUARE
                         APT 807
                         AKRON, OH 44303


                         ZHIYUAN CHEN
                         733 W MARKET STREET
                         APT 807
                         AKRON, OH 44304


                         ZHONG GUAN
                         1014 S BYRNE RD APT 17
                         TOLEDO, OH 43609


                         ZHOU FANG
                         2220 HIGH ST #200
                         CUYAHOGA FALLS, OH 44221




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3608 of 3613
                         ZHUANG XU
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ZHUOHONG ZHENG
                         1584 WESLEYAN DR.
                         #C-218
                         NORFOLK, VA 23502


                         ZHUORAN LI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ZHUOYUN CAI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ZHUOYUN CAI
                         596 CARPENTER STREET
                         AKRON, OH 44310


                         ZI YANG
                         16401 NW 37TH AVENUE
                         MIAMI GARDENS, FL 33054


                         ZIAD ABDULHADI
                         2801 W BANCROFT MS513
                         TOLEDO, OH 43606


                         ZIARE NAPOLEON
                         305B DEDMOND
                         2500 WEST NORTH AVENUE
                         BALTIMORE, MD 21216


                         ZICHEN LING
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ZICHUAN YUAN
                         7321 WINCHESTER DR.
                         SOLON, OH 44139




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3609 of 3613
                         ZIHAO LIANG
                         2220 HIGH ST. APT. 418
                         CUYAHOGA FALLS, OH 44221


                         ZIHAO   WANG
                         16401   NW 37TH AVENUE
                         16401   NW 37TH AVENUE
                         MIAMI   GARDENS, FL 33054


                         ZIMIN LU
                         8959 SW 172 AVE
                         APT 2
                         MIAMI, FL 33196


                         ZION GATES-NORRIS
                         2420 NW 6TH ST
                         POMPANO BEACH, FL 33069


                         ZIONA SHEPARD
                         2719 LUCILE HERRIN LN
                         DALLAS, TX 75227


                         ZIPENG GU
                         733 WEST MARKET STREET APT. 607
                         AKRON, OH 44303


                         ZIXU HUANG
                         77 FIR HILL
                         APT 7A1
                         AKRON, OH 44304


                         ZIXU HUANG
                         733 W MARKET ST
                         APT 807
                         AKRON, OH 44303


                         ZIYADAH SHAMSID-DEEN
                         1906 SWANSEA RD
                         BALTIMORE, MD 21239


                         ZIYAN LI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3610 of 3613
                         ZIYUAN GONG
                         2220 HIGH STREET
                         CUYAHOGA, OH 44221


                         ZIYUAN GONG
                         55 FIR HILL TOWER APT 6B6
                         AKRON, OH 44304


                         ZJUCARE PITTS
                         4636 NORTH CONGRESS AVE
                         APT 208
                         WEST PALM BEACH, FL 33407


                         ZO ZA HO
                         4339 ALAN DR APT C
                         BALTIMORE, MD 21229-4931


                         ZOE BAUMGARTNER-BROWN
                         1164 NORTHRIDGE RD
                         COLUMBUS, OH 43224-2741


                         ZOE BOWER
                         2554 58TH ST NE
                         CANTON, OH 44721


                         ZOE CARMICHAEL
                         3532 TRIWAY LANE
                         WOOSTER, OH 44691


                         ZOE CEBALLOS
                         5015 LA CALANDRIA WAY
                         LOS ANGELES, CA 90032


                         ZOE MONGOLD
                         1831 17TH STREET
                         CUYAHOGA FALLS, OH 44223


                         ZOE SAJEN
                         109 STONECREEK DRIVE
                         MAYFIELD, OH 44143


                         ZOE ZHAO
                         4565 COX DR.
                         STOW, OH 44224




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3611 of 3613
                         ZOERETHA SUAKOLLIE
                         4000 RIDGECROFT RD
                         BALTIMORE, MD 21216


                         ZOEY HOWELL-BROWN
                         8619 PILSEN RD
                         RANDALLSTOWN, MD 21133


                         ZOEY ROBERTS
                         15800 NW 42 AVENUE
                         MIAMI GARDENS, FL 33054


                         ZOHREH RASHIDI MOGHADDAM
                         3522 BEECH AVE
                         APT C
                         BALTIMORE, MD 21211


                         ZOI BALAMOUTI
                         OFFICE OF INTERNATIONAL PROGRAMS
                         THE UNIVERSITY OF AKRON
                         AKRON, OH 44325-3101


                         ZOIE CRUTCHFIELD-MCGHEE
                         3610 STONEYBROOK RD
                         RANDALLSTOWN, MD 21133-4228


                         ZOIE FISHER
                         108 EAST MAIN STREET
                         WEST JEFFERSON, OH 43162


                         ZOREY ANDERSON
                         4810 HADDON AVE
                         BALTIMORE, MD 21207


                         ZOUMAWA SYLLA
                         16 PLATER CT
                         GWYNN OAK, MD 21207


                         ZOYA BELL
                         1113 MOHICAN TRAIL
                         MULBERRY, FL 33860


                         ZUBIN SHAH
                         150 SE 25TH RD APT 12I
                         MIAMI, FL 33129



19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3612 of 3613
                         ZULEIMA FLORES
                         17657 MARSH HARBOR LANE
                         DUMFRIES, VA 02202-6453


                         ZULEY LAZO
                         10839 NW 7TH ST APT 13
                         MIAMI, FL 33172-3779


                         ZURI DAVIS
                         2724 HERRINGTON CV
                         ROUND ROCK, TX 78665


                         ZURI DAVIS
                         903 TAYSIDE DRIVE
                         AUSTIN, TX 78660


                         ZURIEL SANDERS
                         930 ALLENDALE AVENUE
                         AKRON, OH 44306


                         ZYNEEYA MARSHALL-BAKER
                         1700 E COLD SPRING LANE
                         BLOUNT TOWERS 308
                         BALTIMORE, MD 21251-0001


                         ZZZ LAWRENCE A SCHIFFMAN, DO F
                         PO BOX 862823
                         306
                         DORAL, FL 33166




19-10329-aih   Doc 1   FILED 01/22/19   ENTERED 01/22/19 14:55:58   Page 3613 of 3613
